

Title 28
USCTitle
28
Online@117-49
yes
OLRC
2021-07-08T08:37:43
USCConverter 1.7.2

Title 28—JUDICIARY AND JUDICIAL PROCEDURE
This title was enacted by act June 25, 1948, ch. 646, § 1, 62 Stat. 869
Current through 117-49



Part

Sec.

I.Organization of Courts1

II.Department of Justice501

III.Court Officers and Employees601

IV.Jurisdiction and Venue1251

V.Procedure1651

VI.Particular Proceedings2201



Editorial Notes
Amendments1966—Pub. L. 89–554, § 4(a), Sept. 6, 1966, 80 Stat. 611, substituted “Department of Justice” for “United States Attorneys and Marshals” in item for part II.










Table Showing Disposition of All Sections of Former Title 28


Title 28Former SectionsTitle 28New Sections


1 Court of Claims Rules were replaced by U.S. Claims Court Rules effective Oct. 1, 1982, and subsequently by United States Court of Federal Claims Rules effective Dec. 4, 1992.


2 Admiralty Rules were superseded July 1, 1966, by Supplemental Rules for Certain Admiralty and Maritime Claims.



1–4bb132–134
1 nt133
5135
5aT. 48 § 1392a
5bElim.
6, 7751
8751, 954
9604, 755
9a1915
9a(a)753, 1920
9a(b)753
9a(c)550, 604, 753, 1915
9a(d)753
9a(e)1915
9bRep. See Civ. Proc. R. 75.
10457
11, 12Rep. See Civ. Proc. R. 6(c), Cr. Proc. R. 45(c).
13452
14Rep. See Cr. Proc. R. 45(c).
15141
16140, 296
17291, 292, 295, 296
18296
19Rep.
20295
21292
22291, 296
23296
24455
25144
26143
27137
41(1)1331, 1332, 1341, 1342, 1345, 1354, 1359
41(2)Rep.
41(3)1333, 1356
41(4)Rep.
41(5)1340
41(6)1339
41(7)1338
41(8)1337
41(9)1355
41(10)Rep.
41(11)1357
41(12–14)1343
41(15)1344
41(16)1348
41(17)1350
41(18)1351
41(19)1334
41(20)1346, 2401, 2402
41(21)Rep.
41(22)Rep.
41(23)1337
41(24)1353
41(25)1357, 1399
41(26)1335, 1397, 2361
41(27), (28)1336
421349
431398
442321
45Rep.
45a2323
462324
471253, 2101, 2284, 2325
47a1253, 2101, 2284
482322
49–51Rep.
52Elim.
53T. 15 § 146a
711441, 1445, 1447
721446, 1447
73Rep.
741443, 1446, 1447
751446
761442, 1446, 1447
771442
781449
791450
801359, 1447, 1919
811447
82Rep.
831447, 1448
101T. 18 § 3235
102T. 18 § 3238
103T. 18 § 3237
1041395
1051396
106–1081395
1091400, 1694
1101394
1111391
1121391, 1401, 1693, 1695
1131392
1141393, 1441
115Rep. See Civ. Proc. R. 4(f).
1161392
117754, 1692
1181655
1191404
120Rep.
1211405; T. 18 § 3240
1221656
123Rep.
124959; T. 18 § 1911
124a960
125959
126458
127957
128604, 752
141Rep.
14281
14382
14483
14584
14685, 140
14786
14887
14989
149a, 149bRep.
15090
150aRep.
15192
15293
15394
154, 155Rep.
156, 156a95
15796
15897
15998
16099
161Rep.
162Rep.
1631404
164Rep. See Civ. Proc. R. 77.
165Rep.
166100
167101
168102
169103
170104
171105
172106
173107
174108
175109
176110
177111
178, 178a112
179113
179aElim.
180114
181115, 1865
182116, 138
182a116
183117
184118
184aElim.
185120
186121
186aElim.
187122
188123
189124
189aElim.
190125
191126
192, 192a127
193128
194129
195130
196131
21141
211aRep.
21243, 46
21344
213a–213hElim.
214Rep.
21542
21645, 47, 292
216a45
217Rep.
218231, 456
2192071
220547
221711, 956
222711, 954
222a604, 712
22348
224Rep.
225(a)1291, 1293
225(b)1292
225(c)Rep.
225(d)1294
225(e), (f)Rep.
226Rep.
2271292
227a1292, 2107
228, 228aRep. See Civ. Proc. R. 73.
229Rep.
2302107
2312108
241171, 173, 453
242Rep.
243174, 175
244791, 795, 956
245604
246952
247Rep.
248415, 791
249T. 18 § 282
250(1)1491, 1501
250(2)1503, 2501
250(3)1496
250a1497, 2501
250bRep.
251Rep.
2522508
2532512
2541493, 2510
2552510
256Rep.
2571492, 2509
2582412
2591502
259aT. 25 § 70w (Rep. See T. 28 § 1505).
2601500
2612502
2622501
263792, 2071
264459, 953
265Rep. See Ct. Claims R. 1, 10, 16 et seq.1
266Rep. See Ct. Claims R. 10.1
267, 268Rep.
268a604, 793
269792, 2503
270456, 792, 794
271Rep.
2722507
273Rep.
2742504
275, 275a2505
2762503
277Rep. See Ct. Claims R. 40 et seq.1
2782503
278a604, 793
279, 2802514
281, 2822515
2832520
283a791, 2520
2842516
2852517
2862519
2871494, 2511
2881255
289791
290, 291Rep.
2922506
293Rep.
296251–254, 456, 1581, 2071, 2639, 2640
296a456
2972636
301211–213, 215, 293, 296
301a213
301b(See former 301a)
302214, 452, 456, 604
303604, 832
304604, 831, 956, 957, 1926
305604, 831, 833, 834, 956
306604, 834
307211, 2071
3081256, 1541
309Rep.
309a1542
3102601
311Rep.
312216
3211
3224
3233
3245
325671–673
326671, 1737
327671, 954
328675
3296
3301911
331672
332, 333673
334411
335412
336Elim.
337413
3382
339, 340Rep.
3411251
3421651
3431872
3441257, 2103, 2106
345Rep.
346, 3471254
348, 349Rep.
349a1252, 2101
3502101
3512102
352Rep. See Sup. Ct. R. 32.
353Rep.
354676
371(1)Rep.
371(2)1355
371(3)1333
371(4)1333, 1356
371(5)1338
371(6)1334
371(7)1251
371(8)1251, 1351
372453
373454
374456
374aElim.
374b604
374c, 374d752
375136, 294, 371
375a294, 371
375b–375d372
375eRep.
375f294
375g, 375h373
376, 3771651
377a–377cD.C. Code, §§ 16–3501 to 16–3503
378Rep.
3792283
3801253, 2101, 2281, 2284
380a1253, 2101, 2282, 2284
381Rep. See Civ. Proc. R. 65.
382Rep. See Civ. Proc. R. 65(c).
383Rep. See Civ. Proc. R. 65(d).
384Rep.
385459; T. 18 § 401
386T. 18 §§ 402, 3691
387T. 18 § 402
388Rep.
389T. 18 §§ 402, 3691
390T. 18 § 3285
390aT. 18 § 402
391Rep. See Civ. Proc. R. 59, 61; Cr. Proc. R. 33, 52.
392T. 18 § 3043
393T. 22 § 258a
3941654
395556, 955
396556, 955
397, 398Rep.
3991653
4002201, 2202
4012403
402374
4111861
412, 412a1864
4131865
414Rep.
4151861, 1863
4161867, 1868
4171866, 1868
417aRep. See Cr. Proc. R. 24(c).
4181866
419T. 18 § 3321
420Rep. See Cr. Proc. R. 6(c).
421Rep. See Cr. Proc. R. 6(a), (g).
422Rep. See Cr. Proc. R. 6(g).
4231869
4241870
425Rep. See Cr. Proc. R. 24(b).
426Rep.
430, 430aRep.
431–432aRep.
433, 434Rep.
441–443Rep.
444601, 603, 606, 608
445602, 603, 607
446604, 609
447604, 605
448332
449333, 456
450333, 604, 610
451–4532241
4542242
455–4612243
4622252
463(a)2253
463(b)–(d)Rep.
464Rep. See Civ. Proc. R. 73–75, 81(a)(2).
4652251
4662253
481501
481aElim.
482504
483502
484550
485–489547
490541
490aElim.
491541
492, 493542
494543
495548
496–498564
499564, 1737
500–502564
503547
504549
504aT. 18 § 3053
505550
506546
507554
508555
509, 510Rep.
511506, 544, 545
512951
513, 514952, 1737
515–517952
518, 519Rep.
520Rep. See Civ. Proc. R. 81(b).
521Rep.
522T. 18 § 2076
523953
523a, 523b457
524505, 541, 751
525636, 953
526631
527631, 958
528638
528a638, 639
529Rep. See Cr. Proc. R. 55.
530413, 414
530aElim.
531T. 18 § 1910
541, 542671
5431913
544604, 711, 961, 962
545604
546711
547604, 713
548Rep.
5491914
550, 551Rep.
5521917
5531914
554Rep.
5551914
556Rep.
557604, 751
558604
559Rep.
560604, 962
561, 561a604
562604, 962
563604, 961
564Rep.
565, 566604
567–569751
570Rep.
571, 5721923
572aT. 18 § 155
573Rep.
574553, 1921
575Rep.
576553
577551, 1929
5781923
578a551
578b, 578cRep.
579508, 552
580508
581Rep.
582, 583552, 553
584, 584a, 585553
586509, 550
586aRep.
587509, 553
588, 589Rep.
590T. 18 § 203
591Rep.
592509
593510
594502
595, 596604, 755
597–597c635
598–599a636
600–600b1871
600c1821, 1825
600dRep.
601Elim.
6021824
603–604a1823
605Rep.
606, 607T. 44 §§ 325, 326 (See Rev. T. 44 Table)
6081825, 1871
609Rep.
631Rep. See Civ. Proc. R. 43.
632T. 18 § 3481
633Rep.
634T. 18 § 3486
635Rep. See Civ. Proc. R. 43(a).
636Rep. See Civ. Proc. R. 34, 55.
6372072, 2073
6381731
639–641Note prec. 1781
642Rep. See Civ. Proc. R. 28.
643, 644Rep. See Civ. Proc. R. 26 et seq.
645Rep. See Civ. Proc. R. 27(a)(4).
646Rep. See Civ. Proc. R. 26 et seq.
647Rep. See Civ. Proc. R. 45; Cr. Proc. R. 17.
648Rep. See Civ. Proc. R. 45(d); Cr. Proc. R. 17(f).
649–6521782
6531781, 1782
654Rep. See Civ. Proc. R. 45(e)(1); Cr. Proc. R. 17(e).
655Rep. See Civ. Proc. R. 45; Cr. Proc. R. 17.
656Rep. See Cr. Proc. R. 17(b).
657Rep. See Cr. Proc. R. 46(b).
658Rep.
659Rep. See Cr. Proc. R. 46(b).
660Rep.
661–6671733
668T. 18 § 3497
669Rep.
6701743
6711733
672Rep.
6731744
6741745
675Rep.
6761736
6771740
678–680Rep.
681–6841734
685, 6861735
6871738
6881739
6891742
690T. 30 § 53
6951732
695aT. 18 § 3491
695bT. 18 § 3492
695cT. 18 § 3493
695dT. 18 § 3494
695e1741
695e–1T. 22 § 4222
695fT. 18 § 3495
695gT. 18 § 3496
695hRep.
7011782
7021785
703, 7041782
711–7131783
714–7181784
7211691
722Rep. See Civ. Proc. R. 4.
7232071, 2073
723aT. 18 § 3772
723a–1T. 18 § 3771
723b, 723c2072
724Rep.
7251652
726Rep. See Civ. Proc. R. 64.
727Rep. See Civ. Proc. R. 69.
728Rep.
729T. 42 § 1988
7302072, 2073
7312071
732–734Rep.
735Rep. See Civ. Proc. R. 4; Cr. Proc. R. 4, 9; Adm. R. 1.2
736Rep.
737See 2710
738See 2711
739See 2712
740See 2713
741See 2714
742See 2715
743See 2716
744See 2717
745Rep.
746Rep. See Civ. Proc. R. 64.
7472463
748–7502405
751, 752Rep.
753Adm. R. 6–8, 10, 12 2
7542464
755–757Rep.
758636
759, 760Rep.
7612071, 2072
7621402
763Rep. See Civ. Proc. R. 4(d), 12(a), 55(e).
764Rep. See Civ. Proc. R. 52, 75.
7652411
7662409
767Rep. See Civ. Proc. R. 4(h).
768Rep. See Sup. Ct. R. 20.
769Rep. See Civ. Proc. R. 40.
7701873
771Adm. R. 46½ 2
772Rep. See Civ. Proc. R. 39(c), 48.
773Rep. See Civ. Proc. R. 38 et seq.
7742406
775Rep.
776Rep. See Civ. Proc. R. 46, 63, 75.
777Rep. See Civ. Proc. R. 1, 15, 61.
778–780Rep. See Civ. Proc. R. 25, 81.
780a2404
7812407
782Rep. See Civ. Proc. R. 12(a).
783Rep.
784T. 19 § 579
7851874
786Rep.
787T. 19 § 580
788See 2718
789Rep.
790Rep. See Civ. Proc. R. 75; Adm. R. 49.2
7912462
7922284
8111961
811aRep.
8121962
813Rep.
8141962
815Rep. See Civ. Proc. R. 41(d), 42(a), 54(d), 68.
816Rep.
817Elim.
8182465
819Rep.
820Rep.
8211928
8221918
823, 824Rep.
825Rep. See Civ. Proc. R. 42(a).
826Rep.
8272465
8281922
8291927
8301920
8311924
832–8361915
8371916
838Rep. See Civ. Proc. R. 4.
8392413
840Rep. See Civ. Proc. R. 59, 62.
841Rep. See Civ. Proc. R. 62(f).
8422006
843–8452007
8462005
8472001
8482004
8492002
8502003
8512041
8522042
861Rep.
861aRep.
861bElim.
862Rep.
863Rep. See Civ. Proc. R. 75; Adm. R. 49.2
864Rep. See Civ. Proc. R. 75(k).
865–867Rep.
868Rep. See Sup. Ct. R. 10, 36.
869Rep.
8702408
8712104
872Rep. See Civ. Proc. R. 73.
873Rep.
874Rep. See Civ. Proc. R. 62(d), 73(d); Sup. Ct. R. 36.
875Rep. See Civ. Proc. R. 46, 52, 73, 75.
876, 8772106
8781912
8792105
880Rep.
901, 9022410
9031444
904, 9052410
906Rep.
9212672
9222673
931(a)1346, 1402, 2402, 2411, 2412, 2674
931(b)2675, 2676
9321346, 2411
933(a)(1)1291
933(a)(2)1504, 2110
933(b)Rep.
9342677
9412671
9422401
9432680
9442678
9452679
946Elim.



Statutory Notes and Related Subsidiaries
Enactment Into Law; CitationSection 1 of act June 25, 1948, ch. 646, 62 Stat. 869, provided in part: “That title 28 of the United States Code, entitled ‘Judicial Code and Judiciary’ is hereby revised, codified, and enacted into law, and may be cited as ‘Title 28, United States Code, section ___.’ ”


Legislative ConstructionSection 33 of act June 25, 1948, ch. 646, 62 Stat. 991, provided that: “No inference of a legislative construction is to be drawn by reason of the chapter in Title 28, Judiciary and Judicial Procedure, as set out in section 1 of this Act, in which any section is placed, nor by reason of the catchlines used in such title.”


SeparabilitySection 34 of act June 25, 1948, ch. 646, 62 Stat. 991, provided that: “If any part of Title 28, Judiciary and Judicial Procedure, as set out in section 1 of this Act, shall be held invalid, the remainder shall not be affected thereby.”


Effective DateSection 38 of act June 25, 1948, ch. 646, 62 Stat. 992, provided that: “The provisions of this Act shall take effect on September 1, 1948.”


Repeals; Rights and Liabilities SavedAct June 25, 1948, ch. 646, § 39, 62 Stat. 992, repealed the sections or parts thereof of the Revised Statutes of the United States, Statutes at Large, or the Revised Statutes of the District of Columbia covering provisions codified in this title, but saved any rights or liabilities then existing under said sections or parts thereof.
R.S. § 1012 as affected by act Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167 [section 880 of former Title 28, Judicial Code and Judiciary], provided that appeals from district courts shall be subject to the same rules, regulations, and restrictions as are or may be prescribed in law in cases of writs of error. This provision was repealed by act June 25, 1948, ch. 646, § 39, 62 Stat. 992. Section 2 of act Jan. 31, 1928, ch. 14, 45 Stat. 54, as amended Apr. 26, 1928, ch. 440, 45 Stat. 466; June 25, 1948, ch. 646, § 23, 62 Stat. 990 [section 861b of former Title 28, Judicial Code and Judiciary], provided that: “All Acts of Congress referring to writs of error shall be construed as amended to the extent necessary to substitute appeal for writ of error.”

Writs of ErrorAct Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54 [section 861a of former Title 28, Judicial Code and Judiciary], provided that: “The writ of error in cases, civil and criminal, is abolished. All relief which heretofore [Jan. 31, 1928] could be obtained by writ of error shall hereafter be obtainable by appeal.”
 This provision was omitted from the 1948 Revised Judicial Code as obsolete, and repealed by act June 25, 1948, ch. 646, § 39, 62 Stat. 992. Section 2 of act Jan. 31, 1928, which originally related to procedure in appeal cases, was also omitted from the 1948 Revised Judicial Code and was amended generally by act June 25, 1948, ch. 646, § 23, 62 Stat. 990. Text as amended by section 23 of act June 25, 1948, is set out as a note preceding section 1 of Title 1, General Provisions.

Title 28 as Continuation of Existing Law; Change of Name of Circuit Courts of AppealsAct June 25, 1948, ch. 646, § 2(b), 62 Stat. 985, provided that: “The provisions of Title 28, Judiciary and Judicial Procedure, of the United States Code, set out in section 1 of this Act, with respect to the organization of each of the several courts therein provided for and of the Administrative Office of the United States Courts, shall be construed as continuations of existing law, and the tenure of the judges, officers, and employees thereof and of the United States attorneys and marshals and their deputies and assistants, in office on the effective date of this Act [Sept. 1, 1948], shall not be affected by its enactment, but each of them shall continue to serve in the same capacity under the appropriate provisions of title 28, as set out in section 1 of this Act, pursuant to his prior appointment: Provided, however, That each circuit court of appeals shall, as in said title 28 set out, hereafter be known as a United States court of appeals. No loss of rights, interruption of jurisdiction, or prejudice to matters pending in any of such courts on the effective date of this Act shall result from its enactment.”



PART I—ORGANIZATION OF COURTS



Chap.

Sec.

1.Supreme Court1

3.Courts of appeals41

5.District courts81

6.Bankruptcy judges151

7.United States Court of Federal Claims171

[9.Repealed.]

11.Court of International Trade251

13.Assignment of judges to other courts291

15.Conferences and councils of judges331

16.Complaints against judges and judicial discipline351

17.Resignation and retirement of judges 11 Chapter heading amended by Pub. L. 92–397 without corresponding amendment of analysis.371

19.Distribution of reports and digests411

21.General provisions applicable to courts and judges451

23.Civil justice expense and delay reduction plans471



Editorial Notes
Amendments2002—Pub. L. 107–273, div. C, title I, § 11042(b), Nov. 2, 2002, 116 Stat. 1855, added item for chapter 16.
1992—Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516, substituted “United States Court of Federal Claims” for “United States Claims Court” in item for chapter 7.
1990—Pub. L. 101–650, title I, § 103(d), Dec. 1, 1990, 104 Stat. 5096, added item for chapter 23.
1984—Pub. L. 98–353, title I, § 104(b), July 10, 1984, 98 Stat. 342, added item for chapter 6.
1982—Pub. L. 97–164, title I, §§ 105(b), 106, Apr. 2, 1982, 96 Stat. 28, substituted “United States Claims Court” for “Court of Claims” in item for chapter 7 and struck out item for chapter 9 “Court of Customs and Patent Appeals”.
1980—Pub. L. 96–417, title V, § 501(1), Oct. 10, 1980, 94 Stat. 1742, substituted “Court of International Trade” for “Customs Court” in item for chapter 11.
1978—Pub. L. 98–598, title II, § 201(b), Nov. 6, 1978, 92 Stat. 2660, directed amendment of analysis of chapters comprising part I by adding item for chapter 6 “Bankruptcy courts”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.

Executive Documents

Executive Order No. 11992
Ex. Ord. No. 11992, May 24, 1977, 42 F.R. 27195, which established Committee on Selection of Federal Judicial Officers and provided for its membership, functions, etc., was revoked, and Committee terminated, by Ex. Ord. No. 12305, May 5, 1981, 46 F.R. 25421, set out as a note under section 14 of the Federal Advisory Committee Act in the Appendix to Title 5, Government Organization and Employees.


CHAPTER 1—SUPREME COURT



Sec.


1.Number of justices; quorum.


2.Terms of court.


3.Vacancy in office of Chief Justice; disability.


4.Precedence of associate justices.


5.Salaries of justices.


6.Records of former court of appeals.



§ 1. Number of justices; quorum
The Supreme Court of the United States shall consist of a Chief Justice of the United States and eight associate justices, any six of whom shall constitute a quorum.
(June 25, 1948, ch. 646, 62 Stat. 869.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 321 (Mar. 3, 1911, ch. 231, § 215, 36 Stat. 1152).
Appointment of “judges of the Supreme Court” by the President by and with the advice and consent of the Senate is provided by U.S. Constitution art. 2, § 2, cl. 2.

Statutory Notes and Related Subsidiaries
Short Title of 2021 AmendmentPub. L. 116–325, § 1, Jan. 12, 2021, 134 Stat. 5086, provided that: “This Act [amending sections 375, 589a, and 1930 of this title and section 330 of Title 11, Bankruptcy, and enacting provisions set out as notes under sections 152, 589a, and 1930 of this title and section 330 of Title 11] may be cited as the ‘Bankruptcy Administration Improvement Act of 2020’.”


Short Title of 2019 AmendmentPub. L. 116–73, § 1, Nov. 26, 2019, 133 Stat. 1154, provided that: “This Act [amending section 83 of this title and enacting provisions set out as a note under section 83 of this title] may be cited as the ‘Divisional Realignment for the Eastern District of Arkansas Act of 2019’.”


Short Title of 2018 AmendmentPub. L. 115–332, § 1, Dec. 19, 2018, 132 Stat. 4487, provided that: “This Act [amending section 1631 of this title] may be cited as the ‘Protecting Access to the Courts for Taxpayers Act’.”


Short Title of 2017 AmendmentPub. L. 115–72, div. B, § 1001, Oct. 26, 2017, 131 Stat. 1229, provided that: “This division [enacting section 1232 of Title 11, Bankruptcy, amending section 1930 of this title and sections 1222, 1228, and 1229 of Title 11, and enacting provisions set out as notes under sections 152, 589a, and 1930 of this title and section 1222 of Title 11] may be cited as the ‘Bankruptcy Judgeship Act of 2017’.”


Short Title of 2016 AmendmentPub. L. 114–319, § 1, Dec. 16, 2016, 130 Stat. 1618, provided that: “This Act [amending section 1605 of this title and enacting provisions set out as notes under section 1605 of this title] may be cited as the ‘Foreign Cultural Exchange Jurisdictional Immunity Clarification Act’.”


Short Title of 2015 AmendmentPub. L. 114–74, title VII, § 701(a), Nov. 2, 2015, 129 Stat. 599, provided that: “This section [amending and repealing provisions set out as notes under section 2461 of this title] may be cited as the ‘Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015’.”


Short Title of 2012 AmendmentPub. L. 112–188, § 1, Oct. 5, 2012, 126 Stat. 1433, provided that: “This Act [amending sections 104 and 105 of this title and enacting provisions set out as a note under section 104 of this title] may be cited as the ‘Divisional Realignment Act of 2012’.”

Pub. L. 112–121, § 1, May 25, 2012, 126 Stat. 346, provided that: “This Act [amending sections 589a and 1930 of this title, enacting provisions set out as notes under sections 152, 589a, and 1931 of this title, and amending provisions set out as a note under section 1931 of this title] may be cited as the ‘Temporary Bankruptcy Judgeships Extension Act of 2012’.”


Short Title of 2011 AmendmentPub. L. 112–63, § 1(a), Dec. 7, 2011, 125 Stat. 758, provided that: “This Act [enacting sections 1390 and 1455 of this title, amending sections 1332, 1391, 1404, 1441, 1446, and 1453 of this title, repealing section 1392 of this title, and enacting provisions set out as notes under sections 1332 and 1390 of this title] may be cited as the ‘Federal Courts Jurisdiction and Venue Clarification Act of 2011’.”

Pub. L. 112–62, § 1, Nov. 29, 2011, 125 Stat. 756, provided that: “This Act [amending section 2107 of this title and enacting provisions set out as notes under section 2107 of this title] may be cited as the ‘Appeal Time Clarification Act of 2011’.”

Pub. L. 112–51, § 1, Nov. 9, 2011, 125 Stat. 545, provided that: “This Act [amending sections 1442, 1446, and 1447 of this title] may be cited as the ‘Removal Clarification Act of 2011’.”

Pub. L. 111–369, § 1, Jan. 4, 2011, 124 Stat. 4068, provided that: “This Act [amending section 534 of this title] may be cited as the ‘Access to Criminal History Records for State Sentencing Commissions Act of 2010’.”


Short Title of 2010 AmendmentPub. L. 111–342, § 1, Dec. 22, 2010, 124 Stat. 3607, provided that: “This Act [amending section 2467 of this title] may be cited as the ‘Preserving Foreign Criminal Assets for Forfeiture Act of 2010’.”

Pub. L. 111–223, § 1, Aug. 10, 2010, 124 Stat. 2380, provided that: “This Act [enacting chapter 181 of this title and provisions set out as a note under section 4101 of this title] may be cited as the ‘Securing the Protection of our Enduring and Established Constitutional Heritage Act’ or the ‘SPEECH Act’.”


Short Title of 2009 AmendmentPub. L. 111–122, § 1, Dec. 22, 2009, 123 Stat. 3480, provided that: “This Act [enacting section 509B of this title, amending sections 1103 and 1182 of Title 8, Aliens and Nationality, and sections 1091 and 2339A of Title 18, Crimes and Criminal Procedure, and enacting provisions set out as a note under section 1182 of Title 8] may be cited as the ‘Human Rights Enforcement Act of 2009’.”


Short Title of 2008 AmendmentPub. L. 110–406, § 1(a), Oct. 13, 2008, 122 Stat. 4291, provided that: “This Act [enacting section 2045 of this title, amending sections 103, 123, 333, 991, 1864, 1866, 1869, 1871, 1875, and 1920 of this title, section 104 of Title 11, Bankruptcy, and sections 3006A, 3152, 3154, 3161, 3563, 3583, 3599, and 3672 of Title 18, Crimes and Criminal Procedure, and enacting provisions set out as notes under sections 123 and 1871 of this title] may be cited as the ‘Judicial Administration and Technical Amendments Act of 2008’.”

Pub. L. 110–177, § 1, Jan. 7, 2008, 121 Stat. 2534, provided that: “This Act [see Tables for classification] may be cited as the ‘Court Security Improvement Act of 2007’.”


Short Title of 2007 AmendmentPub. L. 110–34, § 1, June 14, 2007, 121 Stat. 224, provided that: “This Act [amending section 546 of this title and enacting provisions set out as a note under section 546 of this title] may be cited as the ‘Preserving United States Attorney Independence Act of 2007’.”


Short Title of 2005 AmendmentsPub. L. 109–63, § 1, Sept. 9, 2005, 119 Stat. 1993, provided that: “This Act [amending sections 48, 141, 152, and 636 of this title] may be cited as the ‘Federal Judiciary Emergency Special Sessions Act of 2005’.”

Pub. L. 109–8, title XII, § 1223(a), Apr. 20, 2005, 119 Stat. 196, provided that: “This section [amending section 152 of this title and enacting provisions set out as notes under section 152 of this title] may be cited as the ‘Bankruptcy Judgeship Act of 2005’.”

Pub. L. 109–2, § 1(a), Feb. 18, 2005, 119 Stat. 4, provided that: “This Act [enacting chapter 114 and section 1453 of this title, amending sections 1332, 1335, and 1603 of this title, and enacting provisions set out as notes under sections 1332, 1711, 2071, and 2074 of this title] may be cited as the ‘Class Action Fairness Act of 2005’.”


Short Title of 2002 AmendmentPub. L. 107–273, div. C, title I, § 11020(a), Nov. 2, 2002, 116 Stat. 1826, provided that: “This section [enacting sections 1369, 1697, and 1785 of this title, amending sections 1391 and 1441 of this title, and enacting provisions set out as a note under section 1369 of this title] may be cited as the ‘Multiparty, Multiforum Trial Jurisdiction Act of 2002’.”

Pub. L. 107–273, div. C, title I, § 11041, Nov. 2, 2002, 116 Stat. 1848, provided that: “This subtitle [subtitle C (§§ 11041–11044) of title I of div. C of Pub. L. 107–273, enacting chapter 16 of this title, amending sections 331, 332, 372, 375, and 604 of this title, and section 7253 of Title 38, Veterans’ Benefits, and enacting provisions set out as a note under section 351 of this title] may be cited as the ‘Judicial Improvements Act of 2002’.”


Short Title of 2000 AmendmentPub. L. 106–518, § 1(a), Nov. 13, 2000, 114 Stat. 2410, provided that: “This Act [enacting sections 179 and 613 of this title, amending sections 117, 175, 332, 371, 376, 604, 611, 612, 627, 631, 636, 797, 996, 1865, 1930, and 2671 of this title, sections 3102 and 5551 of Title 5, Government Organization and Employees, section 1228 of Title 11, Bankruptcy, sections 3006A and 3401 of Title 18, Crimes and Criminal Procedure, and section 13n of former Title 40, Public Buildings, Property, and Works, repealing section 2520 of this title, enacting provisions set out as notes under sections 613, 996, and 1931 of this title, and amending provisions set out as notes under sections 471, 581, and 1931 of this title] may be cited as the ‘Federal Courts Improvement Act of 2000’.”


Short Title of 1998 AmendmentPub. L. 105–315, § 1, Oct. 30, 1998, 112 Stat. 2993, provided that: “This Act [amending sections 651 to 658 of this title, enacting provisions set out as notes under section 651 of this title, and repealing provisions set out as a note under section 652 of this title] may be cited as the ‘Alternative Dispute Resolution Act of 1998’.”


Short Title of 1996 AmendmentPub. L. 104–317, § 1(a), Oct. 19, 1996, 110 Stat. 3847, provided that: “This Act [enacting sections 258 and 1932 of this title, amending sections 112, 125, 134, 251, 253, 331, 332, 371, 376, 601, 621, 627, 636, 753, 954, 1332, 1404, 1406, 1442, 1446, 1827, 1914, 1931, and 1963 of this title, sections 3154, 3401, and 3603 of Title 18, Crimes and Criminal Procedure, sections 1983 and 1988 of Title 42, The Public Health and Welfare, and sections 719, 743, 745, 1104, and 1105 of Title 45, Railroads, enacting provisions set out as notes under sections 258, 1332, 1404, 1827, 1914, 1931, and 2412 of this title and section 719 of Title 45, and amending provisions set out as notes under sections 133, 152, 471, and 1913 of this title] may be cited as the ‘Federal Courts Improvement Act of 1996’.”


Short Title of 1994 AmendmentsPub. L. 103–420, § 1, Oct. 25, 1994, 108 Stat. 4343, provided that: “This Act [amending section 612 of this title, amending provisions set out as notes under sections 471 and 651 of this title, and repealing provisions set out as a note under section 651 of this title] may be cited as the ‘Judicial Amendments Act of 1994’.”

Pub. L. 103–383, § 1, Oct. 20, 1994, 108 Stat. 4063, provided that: “This Act [enacting section 1738B of this title and provisions set out as a note under section 1738B of this title] may be cited as the ‘Full Faith and Credit for Child Support Orders Act’.”

Pub. L. 103–270, § 1, June 30, 1994, 108 Stat. 732, provided that: “This Act [amending sections 591 to 596 and 599 of this title and enacting provisions set out as notes under section 591 of this title and section 113 of Title 3, The President] may be cited as the ‘Independent Counsel Reauthorization Act of 1994’.”


Short Title of 1992 AmendmentsPub. L. 102–572, § 1, Oct. 29, 1992, 106 Stat. 4506, provided that: “This Act [see Tables for classification] may be cited as the ‘Federal Courts Administration Act of 1992’.”

Pub. L. 102–572, title IX, § 901, Oct. 29, 1992, 106 Stat. 4516, provided that: “This title [see Tables for classification] may be cited as the ‘Court of Federal Claims Technical and Procedural Improvements Act of 1992’.”

Pub. L. 102–559, § 1, Oct. 28, 1992, 106 Stat. 4227, provided that: “This Act [enacting chapter 178 of this title and provisions set out as a note under section 3701 of this title] may be cited as the ‘Professional and Amateur Sports Protection Act’.”

Pub. L. 102–417, § 1, Oct. 14, 1992, 106 Stat. 2138, provided that: “This Act [amending section 1821 of this title and enacting provisions set out as a note under section 1821 of this title] may be cited as the ‘Incarcerated Witness Fees Act of 1991’.”

Pub. L. 102–361, § 1, Aug. 26, 1992, 106 Stat. 965, provided that: “This Act [amending section 152 of this title and enacting provisions set out as a note under section 152 of this title] may be cited as the ‘Bankruptcy Judgeship Act of 1992’.”


Short Title of 1990 AmendmentsPub. L. 101–650, § 1, Dec. 1, 1990, 104 Stat. 5089, provided: “That this Act [see Tables for classification] may be cited as the ‘Judicial Improvements Act of 1990’.”

Pub. L. 101–650, title I, § 101, Dec. 1, 1990, 104 Stat. 5089, provided that: “This title [enacting chapter 23 of this title and provisions set out as notes under section 471 of this title] may be cited as the ‘Civil Justice Reform Act of 1990’.”

Pub. L. 101–650, title II, § 201, Dec. 1, 1990, 104 Stat. 5098, provided that: “This title [amending sections 44 and 133 of this title and enacting provisions set out as notes under sections 44, 133, and 331 of this title] may be cited as the ‘Federal Judgeship Act of 1990’.”

Pub. L. 101–650, title III, § 301, Dec. 1, 1990, 104 Stat. 5104, provided that: “This title [enacting sections 178, 1367, and 1658 of this title and section 8440b of Title 5, Government Organization and Employees, amending sections 108, 112, 122, 133, 152, 158, 332, 333, 375, 376, 377, 601, 602, 604, 631, 636, 995, 996, 1334, 1391, 1441, 1452, 1499, 1605, 1610, 1821, 1871, and 2072 of this title, sections 8331, 8334, 8336, 8339, and 8402 of Title 5, provisions set out in the Appendix to Title 5, and section 305 of Title 11, Bankruptcy, renumbering section 15 of Title 9, Arbitration, as section 16 of Title 9, enacting provisions set out as notes under sections 376, 620, 631, 1367, and 1658 of this title, section 8331 of Title 5, section 307 of Title 11, and sections 3006A and 3551 of Title 18, Crimes and Criminal Procedure, and amending provisions set out as notes under sections 533 and 581 of this title] may be cited as the ‘Federal Courts Study Committee Implementation Act of 1990’.”

Pub. L. 101–650, title IV, § 401, Dec. 1, 1990, 104 Stat. 5122, provided that: “This title [amending sections 332, 372, 453, and 2077 of this title and provisions set out in the Appendix to Title 5, Government Organization and Employees, and enacting provisions set out as notes under sections 332 and 372 of this title] may be cited as the ‘Judicial Discipline and Removal Reform Act of 1990’.”

Pub. L. 101–647, title XXXVI, § 3601, Nov. 29, 1990, 104 Stat. 4933, provided that: “This title [enacting chapter 176 and section 2044 of this title, amending sections 550, 1962, 1963, and 2410 of this title, section 523 of Title 11, Bankruptcy, and sections 3142 and 3552 of Title 18, Crimes and Criminal Procedure, and enacting provisions set out as a note under section 3001 of this title] may be cited as the ‘Federal Debt Collection Procedures Act of 1990’.”


Short Title of 1988 AmendmentsPub. L. 100–702, § 1, Nov. 19, 1988, 102 Stat. 4642, provided that: “This Act [see Tables for classification] may be cited as the ‘Judicial Improvements and Access to Justice Act’.”

Pub. L. 100–702, title VII, § 701, Nov. 19, 1988, 102 Stat. 4654, provided that: “This title [amending section 1827 of this title and enacting provisions set out as notes under section 1827 of this title] may be cited as the ‘Court Interpreter Amendments Act of 1988’.”

Pub. L. 100–694, § 1, Nov. 18, 1988, 102 Stat. 4563, provided that: “This Act [enacting section 831c–2 of Title 16, Conservation, amending sections 2671, 2674, and 2679 of this title, and enacting provisions set out as notes under sections 2671 and 2679 of this title] may be cited as the ‘Federal Employees Liability Reform and Tort Compensation Act of 1988’.”

Pub. L. 100–659, § 1, Nov. 15, 1988, 102 Stat. 3910, provided that: “This Act [enacting section 377 of this title and section 8440a of Title 5, Government Organization and Employees, amending sections 155, 375, 376, 604, 631, and 636 of this title and sections 8334 and 8402 of Title 5, and enacting provisions set out as notes under sections 376 and 377 of this title] may be cited as the ‘Retirement and Survivors’ Annuities for Bankruptcy Judges and Magistrates Act of 1988’.”


Short Title of 1987 AmendmentPub. L. 100–191, § 1, Dec. 15, 1987, 101 Stat. 1293, provided that: “This Act [enacting section 599 of this title, amending sections 49 and 591 to 598 of this title, sections 203 and 205 of Pub. L. 95–521, set out in the Appendix to Title 5, Government Organization and Employees, and section 202 of Title 18, Crimes and Criminal Procedure, enacting provisions set out as a note under section 591 of this title, and amending provisions set out as a note under section 591 of this title] may be cited as the ‘Independent Counsel Reauthorization Act of 1987’.”


Short Title of 1986 AmendmentsPub. L. 99–657, § 1, Nov. 14, 1986, 100 Stat. 3670, provided that: “This Act [amending sections 90 and 121 of this title and enacting provisions set out as a note under section 121 of this title] may be cited as the ‘Judicial Housekeeping Act of 1986’.”

Pub. L. 99–570, § 1151, Oct. 27, 1986, 100 Stat. 3207–12, provided that: “This subtitle [subtitle D (§§ 1151–1153) of title I of Pub. L. 99–570, amending section 524 of this title, section 1963 of Title 18, Crimes and Criminal Procedure, section 1613a of Title 19, Customs Duties, and section 853 of Title 21, Food and Drugs, and repealing section 1613b of Title 19] may be cited as the ‘Department of Justice Assets Forfeiture Fund Amendments Act of 1986’.”

Pub. L. 99–363, § 1, July 11, 1986, 100 Stat. 770, provided that: “This Act [amending section 994 of this title] may be cited as the ‘Sentencing Guidelines Act of 1986’.”

Pub. L. 99–336, § 1, June 19, 1986, 100 Stat. 633, provided that: “This Act [amending sections 376, 620, 1441, 1914, and 2342 of this title, section 288d of Title 2, The Congress, and sections 8706, 8714a, 8714b, and 8714c of Title 5, Government Organization and Employees, and enacting provisions set out as notes under sections 376, 620, 1441, 1914, and 2342 of this title, and section 8706 of Title 5] may be cited as the ‘Judicial Improvements Act of 1985’.”


Short Title of 1984 AmendmentsPub. L. 98–620, title IV, § 404, Nov. 8, 1984, 98 Stat. 3361, provided that: “This subtitle [subtitle B (§§ 404–411) of title IV of Pub. L. 98–620, amending sections 85, 90, 93, 112, 124, and 126 of this title and enacting provisions set out as notes under sections 85, 90, 93, and 124 of this title] may be cited as the ‘Federal District Court Organization Act of 1984’.”

Pub. L. 98–620, title IV, prec. § 412, Nov. 8, 1984, 98 Stat. 3362, provided that: “This subtitle [subtitle C (§§ 412–416) of title IV of Pub. L. 98–620, enacting section 798 of this title, amending section 1292 of this title, section 1071 of Title 15, Commerce and Trade, section 1337 of Title 19, Customs Duties, and sections 142 to 144 of Title 35, Patents, and enacting provisions set out as notes under section 713 of this title and section 142 of Title 35] may be cited as the ‘Technical Amendments to the Federal Courts Improvement Act of 1982’.”

For short title of Pub. L. 98–353 as the Bankruptcy Amendments and Federal Judgeship Act of 1984, see section 1 of Pub. L. 98–353, set out as a note under section 151 of this title.

Short Title of 1983 AmendmentPub. L. 97–409, § 1, Jan. 3, 1983, 96 Stat. 2039, provided: “That this Act [amending sections 49, 591, and 592 to 598 of this title and amending provisions set out as a note under section 591 of this title] may be cited as the ‘Ethics in Government Act Amendments of 1982’.”


Short Title of 1982 AmendmentsFor short title of sections 2 to 6 of Pub. L. 97–394 as the Indian Claims Limitation Act of 1982, see section 1 of Pub. L. 97–394, set out as a note under section 2415 of this title.
Pub. L. 97–292, § 1, Oct. 12, 1982, 96 Stat. 1259, provided: “That this Act [amending section 534 of this title] may be cited as the ‘Missing Children Act’.”

Pub. L. 97–164, § 1, Apr. 2, 1982, 96 Stat. 25, provided: “That this Act [see Tables for classification] may be cited as the ‘Federal Courts Improvement Act of 1982’.”


Short Title of 1980 AmendmentsPub. L. 96–486, § 1, Dec. 1, 1980, 94 Stat. 2369, provided: “That this Act [amending section 1331 of this title and section 2072 of Title 15, Commerce and Trade, and enacting provisions set out as a note under section 1331 of this title] may be cited as the ‘Federal Question Jurisdictional Amendments Act of 1980’.”

Pub. L. 96–462, § 1, Oct. 15, 1980, 94 Stat. 2053, provided that: “This Act [amending sections 84, 95, 105, 113, and 124 of this title and enacting provisions set out as notes under sections 84, 95, 105, and 113 of this title] may be cited as the ‘Federal District Court Organization Act of 1980’.”

Pub. L. 96–458, § 1, Oct. 15, 1980, 94 Stat. 2035, provided that: “This Act [amending sections 331, 332, 372, and 604 of this title and enacting provisions set out as notes under section 331 of this title] may be cited as the ‘Judicial Councils Reform and Judicial Conduct and Disability Act of 1980’.”

Pub. L. 96–452, § 1, Oct. 14, 1980, 94 Stat. 1994, provided: “That this Act [amending sections 41, 44, and 48 of this title and enacting provisions set out as notes under section 41 of this title] may be cited as the ‘Fifth Circuit Court of Appeals Reorganization Act of 1980’.”

Pub. L. 96–417, § 1, Oct. 10, 1980, 94 Stat. 1727, provided: “That this Act [see Tables for classification] may be cited as the ‘Customs Courts Act of 1980’.”


Short Title of 1979 AmendmentFor short title of Pub. L. 96–82, as the “Federal Magistrate Act of 1979”, see section 1 of Pub. L. 96–82, set out as a note under section 631 of this title.

Short Title of 1978 AmendmentsFor short title of Pub. L. 95–572 as the “Jury System Improvements Act of 1978”, see section 1 of Pub. L. 95–572, set out as a note under section 1861 of this title.
Pub. L. 95–539, § 1, Oct. 28, 1978, 92 Stat. 2040, provided: “That this Act [enacting sections 1827 and 1828 of this title, amending sections 602 to 604 and 1920 of this title, enacting provisions set out as notes under section 602 of this title, and repealing provisions set out as a note under section 602 of this title] may be cited as the ‘Court Interpreters Act’.”

Pub. L. 95–408, § 1, Oct. 2, 1978, 92 Stat. 883, provided that: “This Act [amending sections 89, 93, 97, 98, 104, 112, 114, 133 of this title and enacting provisions set out as a note under section 89 of this title] may be cited as the ‘Federal District Court Organization Act of 1978’.”


Short Title of 1976 AmendmentsPub. L. 94–583, § 1, Oct. 21, 1976, 90 Stat. 2891, provided: “That this Act [enacting sections 1330 and 1602 to 1611 of this title, amending sections 1332, 1391, and 1441 of this title, and enacting provisions set out as notes under section 1602 of this title] may be cited as the ‘Foreign Sovereign Immunities Act of 1976’.”

Pub. L. 94–554, § 1, Oct. 19, 1976, 90 Stat. 2603, provided: “That this Act [amending section 376 of this title and enacting provisions set out as notes under section 376 of this title] may be cited as the ‘Judicial Survivors’ Annuities Reform Act’.”


Short Title of 1970 AmendmentPub. L. 91–271, title I, § 101, June 2, 1970, 84 Stat. 274, provided that: “This title [enacting sections 256 and 257 of this title, amending sections 253 to 255, 1541, 1582, 2601, 2602, and 2631 to 2639 of this title, repealing sections 1583 and 2640 to 2642 of this title, and enacting provisions set out as a note under section 256 of this title] may be cited as ‘The Customs Courts Act of 1970’.”


Short Title of 1966 AmendmentPub. L. 89–504, title II, § 201, July 18, 1966, 80 Stat. 293, provided that: “This title [enacting provisions set out as notes under sections 603, 604, and 753 of this title] may be cited as the ‘Federal Judicial Salary Act of 1966’.”


Short Title of 1964 AmendmentPub. L. 88–426, title IV, § 401, Aug. 14, 1964, 78 Stat. 433, provided that: “This title [amending sections 5, 44, 135, 173, 213, 252, 603, and 792 of this title, section 867 of Title 10, Armed Forces, section 68 of former Title 11, Bankruptcy, and section 7443 of Title 26, Internal Revenue Code, and enacting provisions set out as notes under sections 603, 604 and 753 of this title] may be cited as the ‘Federal Judicial Salary Act of 1964’.”


Gifts to the United States Supreme CourtPub. L. 108–356, § 3, Oct. 21, 2004, 118 Stat. 1416, provided that: “The Chief Justice or his designee is authorized to accept, hold, administer, and utilize gifts and bequests of personal property pertaining to the history of the United States Supreme Court or its justices, but gifts or bequests of money shall be covered into the Treasury.”




§ 2. Terms of court
The Supreme Court shall hold at the seat of government a term of court commencing on the first Monday in October of each year and may hold such adjourned or special terms as may be necessary.
(June 25, 1948, ch. 646, 62 Stat. 869.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 338 (Mar. 3, 1911, ch. 231, § 230, 36 Stat. 1156; Sept. 6, 1916, ch. 448, § 1, 39 Stat. 726).
Minor changes in phraseology were made.



§ 3. Vacancy in office of Chief Justice; disability
Whenever the Chief Justice is unable to perform the duties of his office or the office is vacant, his powers and duties shall devolve upon the associate justice next in precedence who is able to act, until such disability is removed or another Chief Justice is appointed and duly qualified.
(June 25, 1948, ch. 646, 62 Stat. 869.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 323 (Mar. 3, 1911, ch. 231, § 217, 36 Stat. 1152).
The sentence, “This provision shall apply to every Associate Justice who succeeds to the office of Chief Justice”, was omitted as covered by last portion of revised section.
Minor changes were made in phraseology.
For seniority of commissions, see section 4 of this title.



§ 4. Precedence of associate justices
Associate justices shall have precedence according to the seniority of their commissions. Justices whose commissions bear the same date shall have precedence according to seniority in age.
(June 25, 1948, ch. 646, 62 Stat. 869.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 322 (Mar. 3, 1911, ch. 231, § 216, 36 Stat. 1152).
Minor changes in phraseology were made.



§ 5. Salaries of justices
The Chief Justice and each associate justice shall each receive a salary at annual rates determined under section 225 of the Federal Salary Act of 1967 (2 U.S.C. 351–361), as adjusted by section 461 of this title.
(June 25, 1948, ch. 646, 62 Stat. 870; Mar. 2, 1955, ch. 9, § 1(a), 69 Stat. 9; Pub. L. 88–426, title IV, § 403(a), Aug. 14, 1964, 78 Stat. 434; Pub. L. 94–82, title II, § 205(b)(1), Aug. 9, 1975, 89 Stat. 422.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 324 (Mar. 3, 1911, ch. 231, § 218, 36 Stat. 1152; Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919; July 31, 1946, ch. 704, § 1, 60 Stat. 716).
The provision “to be paid monthly” was omitted since the time of payment of salaries is a matter of administrative convenience. (See 20 Comp. Gen. 834.)
Minor changes in phraseology were made.

Editorial Notes

References in TextSection 225 of the Federal Salary Act of 1967, referred to in text, is section 225 of Pub. L. 90–206, Dec. 16, 1967, 81 Stat. 642, as amended, which is classified to chapter 11 (§ 351 et seq.) of Title 2, The Congress.

Amendments1975—Pub. L. 94–82 substituted provisions setting the annual salary of the Chief Justice and each associate justice at rates determined under section 225 of the Federal Salary Act of 1967, as adjusted by section 461 of this title, for provisions granting the Chief Justice and each associate justice a salary of $40,000 and $39,500 a year, respectively.
1964—Pub. L. 88–426 increased salary of Chief Justice from $35,500 to $40,000 and that of Associate Justices from $35,000 to $39,500.
1955—Act Mar. 2, 1955, increased salary of Chief Justice from $25,500 to $35,500 and salaries of Associate Justices from $25,000 to $35,000 a year.

Statutory Notes and Related Subsidiaries
Effective Date of 1964 AmendmentAmendment by Pub. L. 88–426 effective on first day of first pay period which begins on or after July 1, 1964, except to extent provided in section 501(c) of Pub. L. 88–426, see section 501 of Pub. L. 88–426.

Effective Date of 1955 AmendmentAmendment by act Mar. 2, 1955, effective Mar. 1, 1955, see section 5 of act Mar. 2, 1955, set out as a note under section 4501 of Title 2, The Congress.

Statutory Notes and Executive Documents
Salary IncreasesFor adjustment of salaries of Chief Justice and Associate Justices under this section, see the executive order detailing the adjustment of certain rates of pay set out as a note under section 5332 of Title 5, Government Organization and Employees.
For prior year salary increases per the recommendation of the President, see Prior Salary Recommendations notes under section 358 of Title 2, The Congress.
For miscellaneous provisions dealing with adjustments of pay and limitations on use of funds to pay salaries in prior years, see notes under section 5318 of Title 5, Government Organization and Employees.
Salary of Chief Justice increased from $20,500 to $25,500 a year, and salaries of associate justices increased from $20,000 to $25,000 a year, by act July 31, 1946, ch. 704, § 1, 60 Stat. 716.
Salary of Chief Justice increased from $15,000 to $20,500 a year, and salaries of associate justices increased from $14,500 to $20,000 a year, by act Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919.
Salary of Chief Justice set at $15,000 a year and salaries of associate justices set at $14,500 a year by Judicial Code of 1911, act Mar. 3, 1911, ch. 231, § 1, 36 Stat. 1152.



§ 6. Records of former court of appeals
The records and proceedings of the court of appeals, appointed previous to the adoption of the Constitution, shall be kept until deposited with the National Archives of the United States in the office of the clerk of the Supreme Court, who shall furnish copies thereof to any person requiring and paying for them, in the manner provided by law for giving copies of the records and proceedings of the Supreme Court. Such copies shall have the same faith and credit as proceedings of the Supreme Court.
(June 25, 1948, ch. 646, 62 Stat. 870; Oct. 25, 1951, ch. 562, § 4(7), 65 Stat. 640.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 329 (Mar. 3, 1911, ch. 231, § 222, 36 Stat. 1153).
In a letter dated August 8, 1944, the clerk of the Supreme Court advised that many of the early records mentioned in this section were destroyed by fire. Others are on file in the Clerk’s office.
Minor changes in phraseology were made.

Editorial Notes
Amendments1951—Act Oct. 25, 1951, inserted “until deposited with the National Archives of the United States” in first sentence.




CHAPTER 3—COURTS OF APPEALS



Sec.


41.Number and composition of circuits.


42.Allotment of Supreme Court justices to circuits.


43.Creation and composition of courts.


44.Appointment, tenure, residence and salary of circuit judges.


45.Chief judges; precedence of judges.


46.Assignment of judges; panels; hearings; quorum.


47.Disqualification of trial judge to hear appeal.


48.Terms of court.


49.Assignment of judges to division to appoint independent counsels.




Editorial Notes
Amendments1983—Pub. L. 97–409, § 2(b)(2), Jan. 3, 1983, 96 Stat. 2039, substituted “independent counsels” for “special prosecutors” in item 49.
1978—Pub. L. 95–521, title VI, § 602(b), Oct. 26, 1978, 92 Stat. 1874, added item 49.
Pub. L. 95–486, § 5(c), Oct. 20, 1978, 92 Stat. 1633, substituted “panels” for “divisions” in item 46.


§ 41. Number and composition of circuits
The thirteen judicial circuits of the United States are constituted as follows:






CircuitsComposition


District of ColumbiaDistrict of Columbia.
FirstMaine, Massachusetts, New Hampshire, Puerto Rico, Rhode Island.
SecondConnecticut, New York, Vermont.
ThirdDelaware, New Jersey, Pennsylvania, Virgin Islands.
FourthMaryland, North Carolina, South Carolina, Virginia, West Virginia.
FifthDistrict of the Canal Zone, Louisiana, Mississippi, Texas.
SixthKentucky, Michigan, Ohio, Tennessee.
SeventhIllinois, Indiana, Wisconsin.
EighthArkansas, Iowa, Minnesota, Missouri, Nebraska, North Dakota, South Dakota.
NinthAlaska, Arizona, California, Idaho, Montana, Nevada, Oregon, Washington, Guam, Hawaii.
TenthColorado, Kansas, New Mexico, Oklahoma, Utah, Wyoming.
EleventhAlabama, Florida, Georgia.
FederalAll Federal judicial districts.


(June 25, 1948, ch. 646, 62 Stat. 870; Oct. 31, 1951, ch. 655, § 34, 65 Stat. 723; Pub. L. 96–452, § 2, Oct. 14, 1980, 94 Stat. 1994; Pub. L. 97–164, title I, § 101, Apr. 2, 1982, 96 Stat. 25.)

Historical and Revision NotesBased on title 28, U.S.C. 1940 ed., § 211, and section 864 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions (Apr. 12, 1900, ch. 191, § 35, 31 Stat. 85; Mar. 3, 1911, ch. 231, § 116, 36 Stat. 1131; Jan. 28, 1915, ch. 22, §§ 1, 2, 38 Stat. 803; Mar. 2, 1917, ch. 145, § 42, 39 Stat. 966; Feb. 13, 1925, ch. 229, §§ 1, 13, 43 Stat. 936, 942; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54; Feb. 28, 1929, ch. 363, § 1, 45 Stat. 1346; May 17, 1932, ch. 190, 47 Stat. 158).
Form of section was simplified.
The District of Columbia was added as a separate circuit. This is in accord with the decision of the Supreme Court of the United States which held the Court of Appeals for the District of Columbia to be a circuit court of appeals within the Transfer Act of Sept. 14, 1922, ch. 305, 42 Stat. 837, incorporated in the Judicial Code as § 238(a), but repealed by act Feb. 13, 1925, ch. 229, § 13, 43 Stat. 942. (See Swift and Co. v. U.S., 1928, 48 S.Ct. 311, 276 U.S. 311, 72 L.Ed. 587.)
In recognizing the District of Columbia as a separate circuit, the Supreme Court recently used this language: “* * * the eleven circuits forming the single federal judicature * * *”. Comm’r. v. Bedford’s Estate, 65 S.Ct. 1157, at page 1160, 325 U.S. 283, 89 L.Ed. 611.
See section 17 of title 28, U.S.C., 1940 ed., providing, “For the purposes of sections 17–23 of this title, the District of Columbia shall be deemed to be a judicial circuit * * *”, and act Dec. 23, 1944, ch. 724, 58 Stat. 925, which amended section 215 of title 28, U.S.C., 1940 ed., incorporated in section 42 of this title. Such amendment provided that for the purposes of said section 215 “the District of Columbia shall be deemed to be a judicial circuit.”
Many other acts of Congress have recognized the District of Columbia as a separate circuit. (See the following acts; Aug. 24, 1937, ch. 754, 50 Stat. 751; Feb. 11, 1938, ch. 25, 52 Stat. 28; Aug. 5, 1939, ch. 433, 53 Stat. 1204; Aug. 7, 1939, ch. 501, 53 Stat. 1223; Dec. 29, 1942, ch. 835, 56 Stat. 1094; May 11, 1944, ch. 192, 58 Stat. 218; Dec. 23, 1944, ch. 724, 58 Stat. 925.)
See also the following acts recognizing the Court of Appeals for the District of Columbia as a circuit court of appeals: Aug. 15, 1921, ch. 64, 42 Stat. 162; July 5, 1935, ch. 372, 49 Stat. 454; Aug. 24, 1937, ch. 754, 50 Stat. 751; Apr. 6, 1942, ch. 210, 56 Stat. 198; May 9, 1942, ch. 295, 56 Stat. 271. See also Rule 81(d) Federal Rules of Civil Procedure.
In the following cases the Supreme Court of the United States has recognized the status of the Court of Appeals of the District of Columbia as a permanent establishment within the federal judicial system: O’Donoghue v. United States, 1933, 53 S.Ct. 740, 289 U.S. 516, 77 L.Ed. 1356; Federal Trade Commission v. Klesner, 1927, 47 S.Ct. 557, 274 U.S. 145, 71 L.Ed. 972; Claiborne-Annapolis Ferry v. United States, 1932, 52 S.Ct. 440, 285 U.S. 382, 76 L.Ed. 808; United States v. California Canneries, 1929, 49 S.Ct. 423, 279 U.S. 553, 73 L.Ed. 838.
Alaska, Canal Zone, and Virgin Islands were added to the 9th, 5th, and 3rd Circuits, respectively, to conform to section 1294 of this title.
Some of the provisions of section 864 of title 48, U.S.C., 1940 ed., have been retained in said title. For those which were incorporated in other sections of this revised title, see Distribution Table.

Editorial Notes
Amendments1982—Pub. L. 97–164 increased number of judicial circuits from twelve to thirteen through addition of Federal circuit composed of all Federal judicial districts.
1980—Pub. L. 96–452 substituted “twelve” for “eleven” in text preceding table, substituted “District of the Canal Zone” for “Alabama, Canal Zone, Florida, Georgia” in item relating to fifth circuit, and added new item relating to eleventh circuit.
1951—Act Oct. 31, 1951, inserted reference to Guam in that part relating to composition of Ninth judicial circuit.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1980 AmendmentPub. L. 96–452, § 12, Oct. 14, 1980, 94 Stat. 1996, provided that: “This Act and the amendments made by this Act [amending this section and sections 44 and 48 of this title, and enacting provisions set out as notes under this section] shall take effect on October 1, 1981.”



Termination of United States District Court for the District of the Canal Zone
For termination of the United States District Court for the District of the Canal Zone at end of the “transition period”, being the 30-month period beginning Oct. 1, 1979, and ending midnight Mar. 31, 1982, see Paragraph 5 of Article XI of the Panama Canal Treaty of 1977 and sections 2101 and 2201 to 2203 of Pub. L. 96–70, title II, Sept. 27, 1979, 93 Stat. 493, formerly classified to sections 3831 and 3841 to 3843, respectively, of Title 22, Foreign Relations and Intercourse.

Commission on Structural Alternatives for the Federal Courts of AppealsPub. L. 105–119, title III, § 305, Nov. 26, 1997, 111 Stat. 2491, established Commission on Structural Alternatives for the Federal Courts of Appeals, directed Commission to study division of United States into judicial circuits, study structure and alignment of Federal Court of Appeals system, and report to President and Congress its recommendations of changes needed to expeditiously and effectively dispose of caseload of Federal Courts of Appeals, consistent with fundamental concepts of fairness and due process, provided for Commission’s membership and compensation of members and staff, authorized appropriations, and provided for termination of Commission 90 days after submission of its report.

Assignment of Judges and Procedure for Administration of Pending Cases With Regard to Reorganization of the Fifth Circuit Court of AppealsPub. L. 96–452, §§ 5–10, Oct. 14, 1980, 94 Stat. 1994, 1995, provided that:
“Sec. 5. Each circuit judge in regular active service of the former fifth circuit whose official station on the day before the effective date of this Act [Oct. 1, 1981]—“(1) is in Louisiana, Mississippi, or Texas is assigned as a circuit judge of the new fifth circuit; and

“(2) is in Alabama, Florida, or Georgia is assigned as a circuit judge of the eleventh circuit.


“Sec. 6. Each judge who is a senior judge of the former fifth circuit on the day before the effective date of this Act [Oct. 1, 1981] may elect to be assigned to the new fifth circuit or to the eleventh circuit and shall notify the Director of the Administrative Office of the United States Courts of such election.

“Sec. 7. The seniority of each judge—“(1) who is assigned under section 5 of this Act; or

“(2) who elects to be assigned under section 6 of this Act;

shall run from the date of commission of such judge as a judge of the former fifth circuit.

“Sec. 8. The eleventh circuit is authorized to hold terms or sessions of court at New Orleans, Louisiana, until such time as adequate facilities for such court are provided in Atlanta, Georgia.

“Sec. 9. The provisions of the following paragraphs of this section apply to any case in which, on the day before the effective date of this Act [Oct. 1, 1981], an appeal or other proceeding has been filed with the former fifth circuit:“(1) If the matter has been submitted for decision, further proceedings in respect of the matter shall be had in the same manner and with the same effect as if this Act [amending sections 41, 44, and 48 of this title, and enacting provisions set out as notes under this section] had not been enacted.

“(2) If the matter has not been submitted for decision, the appeal or proceeding, together with the original papers, printed records, and record entries duly certified, shall, by appropriate orders, be transferred to the court to which it would have gone had this Act been in full force and effect at the time such appeal was taken or other proceeding commenced, and further proceedings in respect of the case shall be had in the same manner and with the same effect as if the appeal or other proceeding had been filed in such court.

“(3) A petition for rehearing or a petition for rehearing en banc in a matter decided before the effective date of this Act [Oct. 1, 1981], or submitted before the effective date of this Act and decided on or after the effective date as provided in paragraph (1) of this section, shall be treated in the same manner and with the same effect as though this Act had not been enacted. If a petition for rehearing en banc is granted, the matter shall be reheard by a court comprised as though this Act had not been enacted.


“Sec. 10. As used in sections 5, 6, 7, 8, and 9 of this Act, the term—“(1) ‘former fifth circuit’ means the fifth judicial circuit of the United States as in existence on the day before the effective date of this Act [Oct. 1, 1981];

“(2) the term ‘new fifth circuit’ means the fifth judicial circuit of the United States established by the amendment made by section 2(2) of this Act [amending item relating to the fifth circuit in this section]; and

“(3) the term ‘eleventh circuit’ means the eleventh judicial circuit of the United States established by the amendment made by section 2(3) of this Act [adding item relating to the eleventh circuit in this section].”





Administrative Action by Fifth Circuit Court of Appeals; Termination of CourtPub. L. 96–452, § 11, Oct. 14, 1980, 94 Stat. 1996, provided that: “The court of appeals for the fifth circuit as constituted on the day before the effective date of this Act [Oct. 1, 1981] may take such administrative action as may be required to carry out this Act [amending sections 41, 44, and 48 of this title, and enacting provisions set out as notes under this section]. Such court shall cease to exist for administrative purposes on July 1, 1984.”


Appeals Court Administrative UnitsPub. L. 95–486, § 6, Oct. 20, 1978, 92 Stat. 1633, provided that: “Any court of appeals having more than 15 active judges may constitute itself into administrative units complete with such facilities and staff as may be prescribed by the Administrative Office of the United States Courts, and may perform its en banc function by such number of members of its en banc courts as may be prescribed by rule of the court of appeals.”


Northern Mariana IslandsPub. L. 95–157, § 1(a), Nov. 8, 1977, 91 Stat. 1265, provided that the Northern Mariana Islands be part of the same judicial circuit as Guam, i.e., the Ninth Circuit. See section 1694(a) of Title 48, Territories and Insular Possessions.

Commission on Revision of the Federal Appellate SystemPub. L. 92–489, Oct. 13, 1972, 86 Stat. 807, as amended by Pub. L. 93–420, Sept. 19, 1974, 88 Stat. 1153, provided for the establishment, membership, travel expenses, personnel, experts and consultants, administrative and research services, cooperation of other governmental agencies, and appropriations of not to exceed $606,000 of a Commission on Revision of the Federal Court Appellate System which Commission was to study the geographical division of the judicial circuits and the structure and internal procedures of the appellate court system and to report to the President, Congress, and the Chief Justice its recommendations for changes in the geographical boundaries of the circuits to expedite disposition of judicial business and for changes in the appellate court structure to expedite disposition of the appellate courts caseload in a manner consistent with fundamental concepts of fairness and due process. The Commission was to cease existence ninety days after submission of its final report, which report was submitted June 20, 1975.

Continuation of Organization of CourtAct June 25, 1948, ch. 646, § 2(b), 62 Stat. 985, provided in part that the provisions of this title as set out in section 1 of act June 25, 1948, with respect to the organization of each of the several courts therein provided, shall be construed as continuations of existing law, and the tenure of the judges, officers, and employees thereof and of the United States attorneys and marshals and their deputies and assistants, in office on Sept. 1, 1948, shall not be affected by its enactment, but each of them shall continue to serve in the same capacity under the appropriate provisions of this title, pursuant to his prior appointment.



§ 42. Allotment of Supreme Court justices to circuits
The Chief Justice of the United States and the associate justices of the Supreme Court shall from time to time be allotted as circuit justices among the circuits by order of the Supreme Court. The Chief Justice may make such allotments in vacation.
A justice may be assigned to more than one circuit, and two or more justices may be assigned to the same circuit.
(June 25, 1948, ch. 646, 62 Stat. 870.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 215 (Mar. 3, 1911, ch. 231, § 119, 36 Stat. 1131; Dec. 23, 1944, ch. 724, 58 Stat. 925).
The authority of the Chief Justice in vacation to assign a circuit justice to more than one circuit was extended by omitting the phrase “whenever by reason of death or resignation, no Justice is allotted to a circuit.”
The provision in section 215 of Title 28, U.S.C., 1940 ed., that, for the purposes of said section, the “District of Columbia shall be deemed to be a judicial circuit,” was omitted, since the District of Columbia is made a judicial circuit by section 41 of this title.
The last paragraph was added to make clear the intent of Congress that the powers of the Court to assign the justices among the several circuits should be completely flexible.
Changes were made in phraseology.



§ 43. Creation and composition of courts(a) There shall be in each circuit a court of appeals, which shall be a court of record, known as the United States Court of Appeals for the circuit.

(b) Each court of appeals shall consist of the circuit judges of the circuit in regular active service. The circuit justice and justices or judges designated or assigned shall be competent to sit as judges of the court.

(June 25, 1948, ch. 646, 62 Stat. 870; Pub. L. 88–176, § 1(a), Nov. 13, 1963, 77 Stat. 331.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 212 (Mar. 3, 1911, ch. 231, § 117, 36 Stat. 1131).
The provision in section 212 of title 28, U.S.C., 1940 ed., for a three-judge court of appeals was permissive and did not limit the power of the court to sit in banc. Thus, subsection (b) reflects present status of law, namely, that court is composed of not only circuit judges of the circuit in active service, of whom there may be more than three, but the circuit justice or justices and judges who may be assigned or designated to the court. (See Textile Mills Securities Corporation v. Commissioner of Internal Revenue, 1942, 62 S.Ct. 272, 314 U.S. 326, 86 L.Ed. 249 and Reviser’s Notes under section 46 of this title.)
Words “with appellate jurisdiction, as hereinafter limited and established” were omitted as covered by section 1291 et seq. of this title, conferring appellate jurisdiction on the courts of appeals.
The term “court of appeals” was substituted in this section and throughout this title for the term “circuit court of appeals.”
Provision for a quorum of the court is now covered by section 46(d) of this title.

Editorial Notes
Amendments1963—Subsec. (b). Pub. L. 88–176 inserted “regular” before “active service”.

Statutory Notes and Related Subsidiaries

Change of Name of Court
Act June 25, 1948, ch. 646, § 2(b), 62 Stat. 985, provided in part that each circuit court of appeals should, after Sept. 1, 1948, be known as a United States Court of Appeals, but that the enactment of act June 25, 1948 should in no way entail any loss of rights, interruption of jurisdiction, or prejudice to matters pending in any such courts on Sept. 1, 1948.



§ 44. Appointment, tenure, residence and salary of circuit judges(a) The President shall appoint, by and with the advice and consent of the Senate, circuit judges for the several circuits as follows:






CircuitsNumber ofJudges


District of Columbia11  
First6  
Second13  
Third14  
Fourth15  
Fifth17  
Sixth16  
Seventh11  
Eighth11  
Ninth29  
Tenth12  
Eleventh12  
Federal12.




(b) Circuit judges shall hold office during good behavior.

(c) Except in the District of Columbia, each circuit judge shall be a resident of the circuit for which appointed at the time of his appointment and thereafter while in active service. While in active service, each circuit judge of the Federal judicial circuit appointed after the effective date of the Federal Courts Improvement Act of 1982, and the chief judge of the Federal judicial circuit, whenever appointed, shall reside within fifty miles of the District of Columbia. In each circuit (other than the Federal judicial circuit) there shall be at least one circuit judge in regular active service appointed from the residents of each state 11 So in original. Probably should be capitalized. in that circuit.

(d) Each circuit judge shall receive a salary at an annual rate determined under section 225 of the Federal Salary Act of 1967 (2 U.S.C. 351–361), as adjusted by section 461 of this title.

(June 25, 1948, ch. 646, 62 Stat. 871; Aug. 3, 1949, ch. 387, § 1, 63 Stat. 493; Feb. 10, 1954, ch. 6, § 1, 68 Stat. 8; Mar. 2, 1955, ch. 9, § 1(b), 69 Stat. 10; Pub. L. 87–36, § 1(b), May 19, 1961, 75 Stat. 80; Pub. L. 88–426, title IV, § 403(b), Aug. 14, 1964, 78 Stat. 434; Pub. L. 89–372, § 1(b), Mar. 18, 1966, 80 Stat. 75; Pub. L. 90–347, § 3, June 18, 1968, 82 Stat. 184; Pub. L. 94–82, title II, § 205(b)(2), Aug. 9, 1975, 89 Stat. 422; Pub. L. 95–486, § 3(b), Oct. 20, 1978, 92 Stat. 1632; Pub. L. 96–452, § 3, Oct. 14, 1980, 94 Stat. 1994; Pub. L. 97–164, title I, § 102, Apr. 2, 1982, 96 Stat. 25; Pub. L. 98–353, title II, § 201(b), July 10, 1984, 98 Stat. 346; Pub. L. 101–650, title II, § 202(b), Dec. 1, 1990, 104 Stat. 5099; Pub. L. 102–198, § 10(c), Dec. 9, 1991, 105 Stat. 1626; Pub. L. 105–119, title III, § 307, Nov. 26, 1997, 111 Stat. 2493; Pub. L. 110–177, title V, § 509(a), Jan. 7, 2008, 121 Stat. 2543.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 213, and sections 11–201, 11–202, District of Columbia Code, 1940 ed. (Feb. 9, 1893, ch. 74, § 1, 27 Stat. 434; Mar. 3, 1901, ch. 854, §§ 221, 222, 31 Stat. 1224; Mar. 3, 1911, ch. 231, § 118, 36 Stat. 1131; Jan. 13, 1912, ch. 9, 37 Stat. 52; Feb. 25, 1919, ch. 29, § 2, 40 Stat. 1156; Sept. 14, 1922, ch. 306, § 6, 42 Stat. 840; Mar. 3, 1925, ch. 437, 43 Stat. 1116; Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919; Feb. 28, 1929, ch. 363, § 2, 45 Stat. 1347; Mar. 1, 1929, ch. 413, §§ 1, 2, 45 Stat. 1414; June 10, 1930, ch. 437, 46 Stat. 538; June 10, 1930, ch. 438, 46 Stat. 538; June 19, 1930, ch. 538, 46 Stat. 785; June 16, 1933, ch. 102, 48 Stat. 310; Aug. 2, 1935, ch. 425, § 1, 49 Stat. 508; June 24, 1936, ch. 735, § 1, 49 Stat. 1903; Apr. 14, 1937, ch. 80, 50 Stat. 64; May 31, 1938, ch. 290, §§ 1, 3, 52 Stat. 584, 585; May 24, 1940, ch. 209, § 1, 54 Stat. 219; Dec. 14, 1942, ch. 731, 56 Stat. 1050; Dec. 7, 1944, ch. 521, § 1, 58 Stat. 796; July 31, 1946, ch. 704, § 1, 60 Stat. 716).
This section includes the members of the United States Court of Appeals for the District of Columbia and designates them as “judges” rather than as “justices”, thus harmonizing it with the provisions of section 41 of this title, which specifically designates the District of Columbia as a judicial circuit of the United States. In doing so it consolidates sections 11–201, 11–202 of the District of Columbia Code, 1940 ed., which provided for one “chief justice” and five associate “justices.”
Act February 9, 1893, established a court of appeals for the District of Columbia to consist of one chief justice and two associate justices whose jurisdiction was almost entirely to review the judgments of the Supreme Court of the District of Columbia, the name of which was changed in 1936 to the District Court of the United States for the District of Columbia. Circuit courts were established by the first Judiciary Act of September 24, 1789, § 4, and R.S. § 608, enacted June 22, 1874. R.S. § 605 provided that the words “circuit justice” and “justice of a circuit” should designate the justice of the Supreme Court of the United States allotted to any circuit; that “judge” when applied to any circuit included such justice.
The Judiciary Appropriation Act, 1945, Act June 26, 1944, ch. 277, § 202, 58 Stat. 358, provided that as used in that Act, “the term ‘circuit court of appeals’ includes the United States Court of Appeals for the District of Columbia; the term ‘senior circuit judge’ includes the Chief Justice of the United States Court of Appeals for the District of Columbia; and the term ‘circuit judge’ includes associate justice of the United States Court of Appeals for the District of Columbia; and the term ‘judge’ includes justice.”
Provisions in section 11–202 of the District of Columbia Code, 1940 ed., and section 213 of title 28, U.S.C., 1940 ed., for payment of salaries in monthly installments were omitted, since time of payment is a matter of administrative convenience (20 Comp. Gen. 834).
The exception in subsection (c) extends to circuit judges in the District of Columbia the effect of the recent decision in U.S. ex rel. Laughlin v. Eicher, D.C. 1944, 56 F.Supp. 972, holding that residence requirement of section 1 of title 28, U.S.C., 1940 ed., did not apply to district judges in the District of Columbia. (See Reviser’s Note under section 134 of this title.)
The provision in section 213 of the title 28, U.S.C., 1940 ed., that “it shall be the duty of each circuit judge in each circuit to sit as one of the judges of the circuit court of appeals in that circuit from time to time according to law,” was omitted as unnecessary since the duty to serve is implied by the creation and composition of the court in section 43 of this title.
Last sentence, providing that nothing in section 213 of title 28, U.S.C., 1940 ed., should prevent a circuit judge from holding district court as provided by law, was omitted as unnecessary. (See section 291 of this title authorizing assignments to district courts.)
Subsection (b) was added in conformity with the U.S. Constitution, art. 3.
Changes were made in phraseology.


References in TextThe effective date of the Federal Courts Improvement Act of 1982, referred to in subsec. (c), is the effective date of Pub. L. 97–164, Oct. 1, 1982. See Effective Date of 1982 Amendment note set out under section 171 of this title.
Section 225 of the Federal Salary Act of 1967, referred to in subsec. (d), is section 225 of Pub. L. 90–206, Dec. 16, 1967, 81 Stat. 642, as amended, which is classified to chapter 11 (§ 351 et seq.) of Title 2, The Congress.

Editorial Notes
Amendments2008—Subsec. (a). Pub. L. 110–177, § 509(a)(2), substituted “29” for “28” in item relating to Ninth Circuit.
Pub. L. 110–177, § 509(a)(1), substituted “11” for “12” in item relating to District of Columbia Circuit.
1997—Subsec. (c). Pub. L. 105–119 inserted at end “In each circuit (other than the Federal judicial circuit) there shall be at least one circuit judge in regular active service appointed from the residents of each state in that circuit.”
1991—Subsec. (c). Pub. L. 102–198 substituted “the Federal Courts Improvement Act of 1982” for “this Act”.
1990—Subsec. (a). Pub. L. 101–650 altered number of permanent circuit judgeships in named circuits as follows:








CircuitsFormerNew


Third1214
Fourth1115
Fifth1617
Sixth1516
Eighth1011
Tenth1012


1984—Subsec. (a). Pub. L. 98–353 altered number of permanent circuit judgeships in named circuits as follows:








CircuitsFormerNew


District of Columbia1112
First46
Second1113
Third1012
Fourth1011
Fifth1416
Sixth1115
Seventh911
Eighth910
Ninth2328
Tenth810
Eleventh1212
Federal1212


1982—Subsec. (a). Pub. L. 97–164, § 102(a), inserted item relating to Federal circuit with 12 judges.
Subsec. (c). Pub. L. 97–164, § 102(b), inserted provision relating to requirement that judges of Federal judicial circuit reside within fifty miles of the District of Columbia.
1980—Subsec. (a). Pub. L. 96–452 substituted “14” for “26” in item relating to Fifth Circuit, and added item relating to Eleventh Circuit.
1978—Subsec. (a). Pub. L. 95–486 altered number of permanent circuit judgeships in the named circuits as follows:








CircuitsFormerNew


District of Columbia911
First34
Second911
Third910
Fourth710
Fifth1526
Sixth911
Seventh89
Eighth89
Ninth1323
Tenth78


1975—Subsec. (d). Pub. L. 94–82 substituted provision that each circuit judge shall receive a salary at an annual rate determined under section 225 of the Federal Salary Act of 1967, as adjusted by section 461 of this title, for provision that each circuit judge shall receive a salary of $33,000 a year.
1968—Subsec. (a). Pub. L. 90–347 increased the number of circuit judges in the enumerated circuits as follows: Third Circuit, eight to nine; Fifth Circuit, nine to fifteen; Sixth Circuit, eight to nine; Ninth Circuit, nine to thirteen, and Tenth Circuit, six to seven.
1966—Subsec. (a). Pub. L. 89–372 increased the number of circuit judges in the enumerated circuits as follows: Fourth Circuit, five to seven; Sixth Circuit, six to eight; Seventh Circuit, seven to eight; Eighth Circuit, seven to eight.
1964—Subsec. (d). Pub. L. 88–426 increased the salary of the circuit judges from $25,500 to $33,000.
1961—Subsec. (a). Pub. L. 87–36 increased the number of circuit judges in the enumerated circuits, as follows: Second Circuit, six to nine; Third Circuit, seven to eight; Fourth Circuit, three to five; Fifth Circuit, seven to nine; Seventh Circuit, six to seven; and Tenth Circuit, five to six.
1955—Subsec. (d). Act Mar. 2, 1955, increased the salary of circuit judges from “$17,500” a year to “$25,500”.
1954—Subsec. (a). Act Feb. 10, 1954, increased the number of circuit judges in the Fifth Circuit from six to seven, and in the Ninth Circuit from seven to nine.
1949—Subsec. (a). Act Aug. 3, 1949, increased the number of circuit judges for the District of Columbia from six to nine, for the Third Circuit from six to seven, for the Seventh Circuit from five to six, and for the Tenth Circuit from four to five.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentPub. L. 110–177, title V, § 509(b), Jan. 7, 2008, 121 Stat. 2543, provided that: “The amendments made by subsection (a)(2) [amending this section] shall take effect on January 21, 2009.”


Effective Date of 1990 AmendmentPub. L. 101–650, title II, § 206, Dec. 1, 1990, 104 Stat. 5104, provided that: “This title [amending this section and section 133 of this title and enacting provisions set out as notes under this section and sections 133 and 331 of this title] shall take effect on the date of the enactment of this title [Dec. 1, 1990].”


Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–452 effective Oct. 1, 1981, see section 12 of Pub. L. 96–452, set out as a note under section 41 of this title.

Effective Date of 1964 AmendmentAmendment by Pub. L. 88–426 effective on first day of first pay period which begins on or after July 1, 1964, except to extent provided in section 501(c) of Pub. L. 88–426, see section 501 of Pub. L. 88–426.

Effective Date of 1955 AmendmentAmendment by act Mar. 2, 1955, effective Mar. 1, 1955, see section 5 of act Mar. 2, 1955, set out as a note under section 4501 of Title 2, The Congress.

Nomination to Federal Judgeship on Nondiscriminatory BasisPub. L. 98–353, title II, § 211, July 10, 1984, 98 Stat. 351, provided that: “It is the sense of the Congress that the President, in selecting individuals for nomination to the Federal judgeships created by this Act [see Short Title of 1984 Amendment note set out under section 151 of this title], shall give due consideration to qualified individuals without regard to race, color, sex, religion, or national origin.”


Continued Service of JudgesPub. L. 97–164, title I, § 165, Apr. 2, 1982, 96 Stat. 50, provided that judges of United States Court of Claims and of United States Court of Customs and Patent Appeals in regular active service on Oct. 1, 1982, would continue in office as judges of United States Court of Appeals for the Federal Circuit and senior judges of United States Court of Claims and of United States Court of Customs and Patent Appeals on Oct. 1, 1982, would continue in office as senior judges of United States Court of Appeals for the Federal Circuit.

Congressional Statement Regarding Appointment of JudgesPub. L. 97–164, title I, § 168, Apr. 2, 1982, 96 Stat. 51, provided that: 
“The Congress—
“(1) takes notice of the fact that the quality of the Federal judiciary is determined by the competence and experience of its judges; and

“(2) suggests that the President, in nominating individuals to judgeships on the United States Court of Appeals for the Federal Circuit and the United States Claims Court [now United States Court of Federal Claims], select from a broad range of qualified individuals.”




Salary IncreasesFor adjustment of salaries of circuit judges under this section, see the executive order detailing the adjustment of certain rates of pay set out as a note under section 5332 of Title 5, Government Organization and Employees.
For prior year salary increases per the recommendation of the President, see Prior Salary Recommendations notes under section 358 of Title 2, The Congress.
For miscellaneous provisions dealing with adjustments of pay and limitations on use of funds to pay salaries in prior years, see notes under section 5318 of Title 5, Government Organization and Employees.
Salaries of circuit judges increased from $12,500 to $17,500 a year by act July 31, 1946, ch. 704, § 1, 60 Stat. 716.
Salaries of circuit judges increased from $8,500 to $12,500 a year by act Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919.
Salaries of circuit judges increased from $7,000 to $8,500 a year by act Feb. 25, 1919, ch. 29, § 1, 40 Stat. 1156.
Salaries of circuit court judges set at $7,000 a year by the Judicial Code of 1911, act Mar. 3, 1911, ch. 231, § 1, 36 Stat. 1131.

Additional JudgesSince 1925, the appointment of additional judges was authorized by the following acts:
Second circuit. Act May 31, 1938, ch. 290, § 1, 52 Stat. 584.
Third circuit. Act Aug. 3, 1949, ch. 387, § 1, 63 Stat. 493; act Dec. 7, 1944, ch. 521, § 1, 58 Stat. 796; act June 10, 1930, ch. 438, 46 Stat. 538; act June 24, 1936, ch. 735, § 1, 49 Stat. 1903, repealed by act May 31, 1938, ch. 290, § 3, 52 Stat. 585.
Fifth circuit. Act Dec. 14, 1942, ch. 731, 56 Stat. 1050; act May 31, 1938, ch. 290, § 1, 52 Stat. 584; act June 10, 1930, ch. 437, 46 Stat. 538.
Sixth circuit. Act May 24, 1940, ch. 209, § 1, 54 Stat. 219; act May 31, 1938, ch. 290, § 1, 52 Stat. 584.
Seventh circuit. Act Aug. 3, 1949, ch. 387, § 1, 63 Stat. 493; act May 31, 1938, ch. 290, § 1, 52 Stat. 584.
Eighth circuit. Act May 24, 1940, ch. 209, § 1, 54 Stat. 219; act Mar. 3, 1925, ch. 436, 43 Stat. 1116.
Ninth circuit. Act Apr. 14, 1937, ch. 80, 50 Stat. 64; act Aug. 2, 1935, ch. 425, § 1, 49 Stat. 508; act June 16, 1933, ch. 102, 48 Stat. 310 (removing limitation on filling of vacancy); act Mar. 1, 1929, ch. 413, 45 Stat. 1414.
Tenth circuit. Act Aug. 3, 1949, ch. 387, § 1, 63 Stat. 493.
District of Columbia Court of Appeals. Act Aug. 3, 1949, ch. 387, § 1, 63 Stat. 493; act May 31, 1938, ch. 290, § 2, 52 Stat. 584; act June 19, 1930, ch. 538, 46 Stat. 785.
Act Feb. 28, 1929, ch. 363, § 2, 45 Stat. 1346, 1347 provided that “There shall be in the sixth, seventh, and tenth circuits, respectively, four circuit judges; and in the second and eighth circuits, respectively, five circuit judges; and, in each of the other circuits three circuit judges, to be appointed by the President, by and with the advice and consent of the Senate.”
Another part of act Feb. 10, 1954, ch. 6, § 1, 68 Stat. 8, which amended subsec. (a) of this section, provided for the appointment by the President, by and with the advice and consent of the Senate, of the additional judges for the Fifth and Ninth Circuits, provided for in such amendment.
Pub. L. 87–36, § 1(a), May 19, 1961, 75 Stat. 80, provided that: “The President shall appoint, by and with the advice and consent of the Senate, three additional circuit judges for the second circuit, one additional circuit judge for the third circuit, two additional circuit judges for the fourth circuit, two additional circuit judges for the fifth circuit, one additional circuit judge for the seventh circuit, and one additional circuit judge for the tenth circuit.”

Pub. L. 89–372, § 1(a), Mar. 18, 1966, 80 Stat. 75, provided that: “The President shall appoint, by and with the advice and consent of the Senate, two additional circuit judges for the fourth circuit, two additional circuit judges for the sixth circuit, one additional circuit judge for the seventh circuit, and one additional circuit judge for the eighth circuit.”

Pub. L. 89–372, § 1(c), Mar. 18, 1966, 80 Stat. 75, as amended by Pub. L. 90–347, § 2, June 18, 1968, 82 Stat. 183, provided that: “The President shall appoint, by and with the advice and consent of the Senate, four additional circuit judges for the fifth circuit.”
 The second sentence of section 1(c) of Pub. L. 89–372 which provided that the first four vacancies occurring in the office of circuit judge in the fifth circuit shall not be filled was deleted by section 2 of Pub. L. 90–347, which also made those judgeships permanent and further provided that the present incumbents of such judgeships shall henceforth hold their offices under this section.
Pub. L. 90–347, § 1, June 18, 1968, 82 Stat. 184, provided: “That the President shall appoint, by and with the advice and consent of the Senate, one additional circuit judge for the third circuit, two additional circuit judges for the fifth circuit, one additional circuit judge for the sixth circuit, four additional circuit judges for the ninth circuit, and one additional circuit judge for the tenth circuit.”

Pub. L. 95–486, § 3(a), Oct. 20, 1978, 92 Stat. 1632, provided that: “The President shall appoint, by and with the advice and consent of the Senate, one additional circuit judgeship for the first circuit, two additional circuit judgeships for the second circuit, one additional circuit judgeship for the third circuit, three additional circuit judgeships for the fourth circuit, eleven additional circuit judgeships for the fifth circuit, two additional circuit judgeships for the sixth circuit, one additional circuit judgeship for the seventh circuit, one additional circuit judgeship for the eighth circuit, ten additional circuit judgeships for the ninth circuit, one additional circuit judgeship for the tenth circuit, and two additional circuit judgeships for the District of Columbia.”

Pub. L. 98–353, title II, § 201(a), July 10, 1984, 98 Stat. 346, provided that:
“(1) Subject to the provisions of paragraph (2), the President shall appoint, by and with the advice and consent of the Senate, two additional circuit judges for the first circuit court of appeals, two additional circuit judges for the second circuit court of appeals, two additional circuit judges for the third circuit court of appeals, one additional circuit judge for the fourth circuit court of appeals, two additional circuit judges for the fifth circuit court of appeals, four additional circuit judges for the sixth circuit court of appeals, two additional circuit judges for the seventh circuit court of appeals, one additional circuit judge for the eighth circuit court of appeals, five additional circuit judges for the ninth circuit court of appeals, two additional circuit judges for the tenth circuit court of appeals, and one additional circuit judge for the District of Columbia circuit court of appeals.

“(2) The President shall appoint, by and with the advice and consent of the Senate, no more than 11 of such judges prior to January 21, 1985.”



Pub. L. 101–650, title II, § 202(a), Dec. 1, 1990, 104 Stat. 5098, provided that: 
“The President shall appoint, by and with the advice and consent of the Senate—
“(1) 2 additional circuit judges for the third circuit court of appeals;

“(2) 4 additional circuit judges for the fourth circuit court of appeals;

“(3) 1 additional circuit judge for the fifth circuit court of appeals;

“(4) 1 additional circuit judge for the sixth circuit court of appeals;

“(5) 1 additional circuit judge for the eighth circuit court of appeals; and

“(6) 2 additional circuit judges for the tenth circuit court of appeals.”




Executive Documents

Executive Order No. 11972
Ex. Ord. No. 11972, Feb. 14, 1977, 42 F.R. 9659, as amended by Ex. Ord. No. 11993, May 24, 1977, 42 F.R. 27197, which related to the United States Circuit Judge Nominating Commission, was revoked by Ex. Ord. No. 12059, May 11, 1978, 43 F.R. 20949, formerly set out below.


Executive Order No. 12059
Ex. Ord. No. 12059, May 11, 1978, 43 F.R. 20949, as amended by Ex. Ord. No. 12097, Nov. 8, 1978, 43 F.R. 52455, which established the United States Circuit Judge Nominating Commission and provided for its membership, functions, etc., was revoked by Ex. Ord. No. 12305, May 5, 1981, 46 F.R. 25421, set out as a note under section 14 of the Federal Advisory Committee Act in the Appendix to Title 5, Government Organization and Employees.


Ex. Ord. No. 13300. Facilitating the Administration of Justice in the Federal Courts
Ex. Ord. No. 13300, May 9, 2003, 68 F.R. 25807, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to promote the prompt appointment of judges to the Federal courts, it is hereby ordered as follows:
Section 1. Policy. The Federal courts play a central role in the American justice system. For the Federal courts to function effectively, judicial vacancies in those courts must be filled in a timely manner with well-qualified candidates.
Sec. 2. Plan. The presidential plan announced on October 30, 2002, calls for timely consideration of judicial nominees, with the President submitting a nomination to fill a vacancy in United States courts of appeals and district courts within 180 days after the President receives notice of a vacancy or intended retirement, absent extraordinary circumstances.
Sec. 3. Responsibilities. The Counsel to the President shall take all appropriate steps to ensure that the President is in a position to make timely nominations for judicial vacancies consistent with this plan. All Federal departments and agencies shall assist, as requested and permitted by law, in the implementation of this order.
Sec. 4. Reservation of Authority. Nothing in this order shall be construed to affect the authority of the President to fill vacancies under clause 3 of section 2 of article II of the Constitution.
Sec. 5. Judicial Review. This order is intended only to improve the internal management of the Federal Government and is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by a party against the United States, its departments, agencies, instrumentalities or entities, its officers or employees, or any other person.

George W. Bush.




§ 45. Chief judges; precedence of judges(a)(1) The chief judge of the circuit shall be the circuit judge in regular active service who is senior in commission of those judges who—(A) are sixty-four years of age or under;

(B) have served for one year or more as a circuit judge; and

(C) have not served previously as chief judge.


(2)(A) In any case in which no circuit judge meets the qualifications of paragraph (1), the youngest circuit judge in regular active service who is sixty-five years of age or over and who has served as circuit judge for one year or more shall act as the chief judge.

(B) In any case under subparagraph (A) in which there is no circuit judge in regular active service who has served as a circuit judge for one year or more, the circuit judge in regular active service who is senior in commission and who has not served previously as chief judge shall act as the chief judge.


(3)(A) Except as provided in subparagraph (C), the chief judge of the circuit appointed under paragraph (1) shall serve for a term of seven years and shall serve after expiration of such term until another judge is eligible under paragraph (1) to serve as chief judge of the circuit.

(B) Except as provided in subparagraph (C), a circuit judge acting as chief judge under subparagraph (A) or (B) of paragraph (2) shall serve until a judge has been appointed who meets the qualifications under paragraph (1).

(C) No circuit judge may serve or act as chief judge of the circuit after attaining the age of seventy years unless no other circuit judge is qualified to serve as chief judge of the circuit under paragraph (1) or is qualified to act as chief judge under paragraph (2).



(b) The chief judge shall have precedence and preside at any session of the court which he attends. Other circuit judges of the court in regular active service shall have precedence and preside according to the seniority of their commissions. Judges whose commissions bear the same date shall have precedence according to seniority in age. The circuit justice, however, shall have precedence over all the circuit judges and shall preside at any session which he attends.

(c) If the chief judge desires to be relieved of his duties as chief judge while retaining his active status as circuit judge, he may so certify to the Chief Justice of the United States, and thereafter the chief judge of the circuit shall be such other circuit judge who is qualified to serve or act as chief judge under subsection (a).

(d) If a chief judge is temporarily unable to perform his duties as such, they shall be performed by the circuit judge in active service, present in the circuit and able and qualified to act, who is next in precedence.

(June 25, 1948, ch. 646, 62 Stat. 871; Oct. 31, 1951, ch. 655, § 35, 65 Stat. 723; Pub. L. 85–593, § 1, Aug. 6, 1958, 72 Stat. 497; Pub. L. 97–164, title II, §§ 201, 204, Apr. 2, 1982, 96 Stat. 51, 53.)

Historical and Revision NotesBased on sections 216 and 216a of title 28, U.S.C., 1940 ed. (Mar. 3, 1911, ch. 231, § 120, 36 Stat. 1132; May 23, 1934, ch. 339, 48 Stat. 796).
Subsection (a), providing for “chief judge,” is new. Such term is adopted to replace the term “senior circuit judge” in recognition of the great increase in administrative duties of such judge.
Subsection (b) conforms with section 4 of this title relating to precedence of associate justices of the Supreme Court, and consolidates the provisions of the second and third sentences of section 216 of title 28, U.S.C., 1940 ed. The designation when filed in the court of appeals will not only record the transfer of function from the relieved chief judge to his successor, but will also determine the question of willingness of the successor to serve.
Other provisions of section 216 of title 28, U.S.C., 1940 ed., are covered by section 47 of this title.
Subsection (c) is new.
Subsection (d) is based on section 216a of title 28, U.S.C., 1940 ed.
The official status of the Chief Justice of the Court of Appeals for the District of Columbia holding office on the effective date of the act is preserved by section 2 of the bill to enact revised Title 28.
Changes were made in phraseology.

Editorial Notes
Amendments1982—Subsec. (a). Pub. L. 97–164, § 201(a), designated existing first sentence of subsec. (a) as par. (1), substituted “The chief judge of the circuit shall be the circuit judge in regular active service who is senior in commission of those judges who—(A) are sixty-four years of age or under; (B) have served for one year or more as a circuit judge; and (C) have not served previously as chief judge” for “The circuit judge in regular active service who is senior in commission and under seventy years of age shall be the chief judge of the circuit” in par. (1) as so designated, designated existing second sentence of subsec. (a) as par. (2)(A), substituted “In any case in which no circuit judge meets the qualifications of paragraph (1), the youngest circuit judge in regular active service who is sixty-five years of age or over and who has served as circuit judge for one year or more shall act as the chief judge” for “If all the circuit judges in regular active service are seventy years of age or older the youngest shall act as chief judge until a judge has been appointed and qualified who is under seventy years of age, but a judge may not act as chief judge until he has served as a circuit judge for one year” in par. (2)(A) as so designated, and added pars. (2)(B) and (3).
Subsec. (b). Pub. L. 97–164, § 204, inserted “of the court in regular active service” after “circuit judges” in second sentence.
Subsec. (c). Pub. L. 97–164, § 201(b), amended subsec. (c) generally, substituting “the chief judge of the circuit shall be such other circuit judge who is qualified to serve or act as chief judge under subsection (a)” for “the circuit judge in active service next in precedence and willing to serve shall be designated by the Chief Justice as the chief judge of the circuit”.
1958—Subsec. (a). Pub. L. 85–593 provided that chief judges of circuit courts cease to serve as such upon reaching the age of seventy, that the youngest circuit judge act as chief judge where all circuit judges in regular active service are seventy years or older until a judge under seventy has been appointed and qualified, and that circuit judge must have served one year before acting as chief judge.
1951—Subsec. (a). Act Oct. 31, 1951, inserted “in active service who is”.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1958 AmendmentPub. L. 85–593, § 3, Aug. 6, 1958, 72 Stat. 497, as amended by Pub. L. 95–486, § 4, Oct. 20, 1978, 92 Stat. 1632, provided that: “The amendments to sections 45 and 136 of title 28 of the United States Code made by this Act shall take effect at the expiration of one year from the date of enactment of this Act [Aug. 6, 1958].”


Savings ProvisionPub. L. 97–164, title II, § 203, Apr. 2, 1982, 96 Stat. 53, provided that:
“(a) The amendments to section 45 of title 28, United States Code, and to section 136 of such title, made by sections 201 and 202 of this Act, shall not apply to or affect any person serving as chief judge on the effective date of this Act [Oct. 1, 1982].

“(b) The provisions of section 45(a) of title 28, United States Code, as in effect on the day before the effective date of this Act [Oct. 1, 1982], shall apply to the chief judge of a circuit serving on such effective date. The provisions of section 136(a) of title 28, United States Code, as in effect on the day before the effective date of this part [Oct. 1, 1982], shall apply to the chief judge of a district court serving on such effective date.”




Appointment of Chief Judge of Court of Appeals for the Federal CircuitPub. L. 97–164, title I, § 166, Apr. 2, 1982, 96 Stat. 50, provided that: “Notwithstanding the provisions of section 45(a) of title 28, United States Code, the first chief judge of the United States Court of Appeals for the Federal Circuit shall be the Chief Judge of the United States Court of Claims or the Chief Judge of the United States Court of Customs and Patent Appeals, whoever has served longer as chief judge of his court. Notwithstanding section 45 of title 28, United States Code, whichever of the two chief judges does not become the first chief judge of the United States Court of Appeals for the Federal Circuit under the preceding sentence shall, while in active service, have precedence and be deemed senior in commission over all the circuit judges of the United States Court of Appeals for the Federal Circuit (other than the first chief judge of that circuit). When the person who first serves as chief judge of the United States Court of Appeals for the Federal Circuit vacates that position, the position shall be filled in accordance with section 45(a) of title 28, United States Code, as modified by the preceding sentence of this section.”


Chief Judge of Court of Appeals for District of ColumbiaAct June 25, 1948, ch. 646, § 2(a), 62 Stat. 985, provided in part that the Chief Justice of the Court of Appeals for the District of Columbia in office on Sept. 1, 1948, shall thereafter be known as the Chief Judge.



§ 46. Assignment of judges; panels; hearings; quorum(a) Circuit judges shall sit on the court and its panels in such order and at such times as the court directs.

(b) In each circuit the court may authorize the hearing and determination of cases and controversies by separate panels, each consisting of three judges, at least a majority of whom shall be judges of that court, unless such judges cannot sit because recused or disqualified, or unless the chief judge of that court certifies that there is an emergency including, but not limited to, the unavailability of a judge of the court because of illness. Such panels shall sit at the times and places and hear the cases and controversies assigned as the court directs. The United States Court of Appeals for the Federal Circuit shall determine by rule a procedure for the rotation of judges from panel to panel to ensure that all of the judges sit on a representative cross section of the cases heard and, notwithstanding the first sentence of this subsection, may determine by rule the number of judges, not less than three, who constitute a panel.

(c) Cases and controversies shall be heard and determined by a court or panel of not more than three judges (except that the United States Court of Appeals for the Federal Circuit may sit in panels of more than three judges if its rules so provide), unless a hearing or rehearing before the court in banc is ordered by a majority of the circuit judges of the circuit who are in regular active service. A court in banc shall consist of all circuit judges in regular active service, or such number of judges as may be prescribed in accordance with section 6 of Public Law 95–486 (92 Stat. 1633), except that any senior circuit judge of the circuit shall be eligible (1) to participate, at his election and upon designation and assignment pursuant to section 294(c) of this title and the rules of the circuit, as a member of an in banc court reviewing a decision of a panel of which such judge was a member, or (2) to continue to participate in the decision of a case or controversy that was heard or reheard by the court in banc at a time when such judge was in regular active service.

(d) A majority of the number of judges authorized to constitute a court or panel thereof, as provided in paragraph (c), shall constitute a quorum.

(June 25, 1948, ch. 646, 62 Stat. 871; Pub. L. 88–176, § 1(b), Nov. 13, 1963, 77 Stat. 331; Pub. L. 95–486, § 5(a), (b), Oct. 20, 1978, 92 Stat. 1633; Pub. L. 97–164, title I, § 103, title II, § 205, Apr. 2, 1982, 96 Stat. 25, 53; Pub. L. 104–175, § 1, Aug. 6, 1996, 110 Stat. 1556.)

Historical and Revision NotesBased in part on title 28, U.S.C., 1940 ed., § 212 (Mar. 3, 1911, ch. 231, § 117, 36 Stat. 1131).
Subsections (a)–(c) authorize the establishment of divisions of the court and provide for the assignment of circuit judges for hearings and rehearings in banc.
The Supreme Court of the United States has ruled that, notwithstanding the three-judge provision of section 212 of title 28, U.S.C., 1940 ed., a court of appeals might lawfully consist of a greater number of judges, and that the five active circuit judges of the third circuit might sit in banc for the determination of an appeal. (See Textile Mills Securities Corporation v. Commissioner of Internal Revenue, 1941, 62 S.Ct. 272, 314 U.S. 326, 86 L.Ed. 249.)
The Supreme Court in upholding the unanimous view of the five judges as to their right to sit in banc, notwithstanding the contrary opinion in Langs Estate v. Commissioner of Internal Revenue, 1938, 97 F.2d 867, said in the Textile Mills case: “There are numerous functions of the court, as a ‘court of record, with appellate jurisdiction’, other than hearing and deciding appeals. Under the Judicial Code these embrace: prescribing the form of writs and other process and the form and style of its seal (28 U.S.C., § 219); the making of rules and regulations (28 U.S.C., § 219); the appointment of a clerk (28 U.S.C., § 221) and the approval of the appointment and removal of deputy clerks (28 U.S.C., § 222); and the fixing of the ‘times’ when court shall be held (28 U.S.C., § 223). Furthermore, those various sections of the Judicial Code provide that each of these functions shall be performed by the court.”
This section preserves the interpretation established by the Textile Mills case but provides in subsection (c) that cases shall be heard by a court of not more than three judges unless the court has provided for hearing in banc. This provision continues the tradition of a three-judge appellate court and makes the decision of a division, the decision of the court, unless rehearing in banc is ordered. It makes judges available for other assignments, and permits a rotation of judges in such manner as to give to each a maximum of time for the preparation of opinions.
Whether divisions should sit simultaneously at the same or different places in the circuit is a matter for each court to determine.

Editorial Notes

References in TextSection 6 of Public Law 95–486 (92 Stat. 1633), referred to in subsec. (c), is section 6 of Pub. L. 95–486, Oct. 20, 1978, 92 Stat. 1633, which is set out as an Appeals Court Administrative Units note under section 41 of this title.

Amendments1996—Subsec. (c). Pub. L. 104–175, in last sentence, inserted “(1)” after “eligible” and “, or (2) to continue to participate in the decision of a case or controversy that was heard or reheard by the court in banc at a time when such judge was in regular active service” before period at end.
1982—Subsec. (a). Pub. L. 97–164, § 103(a), substituted “panels” for “divisions”.
Subsec. (b). Pub. L. 97–164, § 103(b), substituted “panels” for “divisions” wherever appearing and inserted provisions requiring that at least a majority of the panels of each circuit be judges of that court, unless such judges cannot sit because recused or disqualified, or unless the chief judge of that court certifies that there is an emergency including, but not limited to, the unavailability of a judge of the court because of illness, and that the United States Court of Appeals for the Federal Circuit determine by rule a procedure for the rotation of judges from panel to panel to ensure that all of the judges sit on a representative cross section of the cases heard and determine by rule the number of judges, not less than three, who constitute a panel.
Subsec. (c). Pub. L. 97–164, §§ 103(c), 205, inserted provision that the United States Court of Appeals for the Federal Circuit may sit in panels of more than three judges if its rules so provide and that, as an alternative to the requirement that a court in banc consist of all circuit judges in regular active service, such a court may consist of such number of judges as may be prescribed in accordance with section 6 of Public Law 95–486 (92 Stat. 1633), except that any senior circuit judge of the circuit shall be eligible to participate, at his election and upon designation and assignment pursuant to section 294(c) of this title and the rules of the circuit, as a member of an in banc court reviewing a decision of a panel of which such judge was a member.
Subsec. (d). Pub. L. 97–164, § 103(d), substituted “panel” for “division”.
1978—Pub. L. 95–486, § 5(b), substituted “panels” for “divisions” in section catchline.
Subsec. (c). Pub. L. 95–486, § 5(a), substituted “panel” for “division” and struck out provision authorizing a retired circuit judge to sit as a judge of the court in banc in the rehearing of a case if he sat in the court or division in the original hearing of such case.
1963—Subsec. (c). Pub. L. 88–176 inserted “regular” before “active service” wherever appearing, and provided that a retired circuit judge shall be competent to sit as a judge of the court in banc, in a rehearing if he sat in at the original hearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 47. Disqualification of trial judge to hear appeal
No judge shall hear or determine an appeal from the decision of a case or issue tried by him.
(June 25, 1948, ch. 646, 62 Stat. 872.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 216, and District of Columbia Code, 1940 ed., § 11–205 (Feb. 9, 1893, ch. 74, § 6, 27 Stat. 435; July 30, 1894, ch. 172, § 2, 28 Stat. 161; Mar. 3, 1901, ch. 854, § 225, 31 Stat. 1225; Mar. 3, 1911, ch. 231, § 120, 36 Stat. 1132).
The provision in section 11–205 of the District of Columbia Code, 1940 ed., that a justice of the district court while on the bench of the Court of Appeals in the District of Columbia shall not sit in review of judgment, order, or decree rendered by him below, was consolidated with a similar provision of section 216 of title 28, U.S.C., 1940 ed. The consolidation simplifies the language without change of substance.
References in said section 11–205 to the power to prescribe rules, requisites of record on appeal, forms of bills of exception, and procedure on appeal, were omitted as covered by Rules 73, 75, 76, of the Federal Rules of Civil Procedure and by Rule 51 of the Federal Rules of Criminal Procedure.
Said section 11–205 contained a provision that on a divided opinion by the Court of Appeals for the District of Columbia the decision of the lower court should stand affirmed. This was omitted as unnecessary as merely expressing a well-established rule of law.
Other provisions of said section 11–205 are incorporated in section 48 of this title.
The provision of section 216 of title 28, U.S.C., 1940 ed., with respect to the competency of justices and judges to sit, was omitted as covered by section 43 of this title.
Specific reference in said section 216 to the Chief Justice of the United States was likewise omitted inasmuch as he sits as a circuit justice.
The provision of said section 216 with respect to assignment of district judges was omitted as covered by section 291 et seq. of this title.
Provision of said section 216 relating to presiding judge was omitted as covered by section 44 of this title.



§ 48. Terms of court(a) The courts of appeals shall hold regular sessions at the places listed below, and at such other places within the respective circuit as each court may designate by rule.






CircuitsPlaces


District of ColumbiaWashington.
FirstBoston.
SecondNew York.
ThirdPhiladelphia.
FourthRichmond, Asheville.
FifthNew Orleans, Fort Worth, Jackson.
SixthCincinnati.
SeventhChicago.
EighthSt. Louis, Kansas City, Omaha, St. Paul.
NinthSan Francisco, Los Angeles, Portland, Seattle.
TenthDenver, Wichita, Oklahoma City.
EleventhAtlanta, Jacksonville, Montgomery.
FederalDistrict of Columbia, and in any other place listed above as the court by rule directs.




(b) Each court of appeals may hold special sessions at any place within its circuit as the nature of the business may require, and upon such notice as the court orders. The court may transact any business at a special session which it might transact at a regular session.

(c) Any court of appeals may pretermit any regular session of court at any place for insufficient business or other good cause.

(d) The times and places of the sessions of the Court of Appeals for the Federal Circuit shall be prescribed with a view to securing reasonable opportunity to citizens to appear before the court with as little inconvenience and expense to citizens as is practicable.

(e) Each court of appeals may hold special sessions at any place within the United States outside the circuit as the nature of the business may require and upon such notice as the court orders, upon a finding by either the chief judge of the court of appeals (or, if the chief judge is unavailable, the most senior available active judge of the court of appeals) or the judicial council of the circuit that, because of emergency conditions, no location within the circuit is reasonably available where such special sessions could be held. The court may transact any business at a special session outside the circuit which it might transact at a regular session.

(f) If a court of appeals issues an order exercising its authority under subsection (e), the court—(1) through the Administrative Office of the United States Courts, shall—(A) send notice of such order, including the reasons for the issuance of such order, to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives; and

(B) not later than 180 days after the expiration of such court order submit a brief report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives describing the impact of such order, including—(i) the reasons for the issuance of such order;

(ii) the duration of such order;

(iii) the impact of such order on litigants; and

(iv) the costs to the judiciary resulting from such order; and



(2) shall provide reasonable notice to the United States Marshals Service before the commencement of any special session held pursuant to such order.


(June 25, 1948, ch. 646, 62 Stat. 872; Oct. 31, 1951, ch. 655, § 36, 65 Stat. 723; Pub. L. 96–452, § 4, Oct. 14, 1980, 94 Stat. 1994; Pub. L. 97–164, title I, § 104, Apr. 2, 1982, 96 Stat. 26; Pub. L. 102–572, title V, § 501, Oct. 29, 1992, 106 Stat. 4512; Pub. L. 109–63, § 2(a), Sept. 9, 2005, 119 Stat. 1993.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 223 and § 11–205 District of Columbia Code, 1940 ed. (Feb. 9, 1893, ch. 74, § 6, 27 Stat. 435; July 30, 1894, ch. 172, § 2, 28 Stat. 161; Mar. 3, 1901, ch. 854, § 225, 31 Stat. 1225; Mar. 3, 1911, ch. 231, § 126, 36 Stat. 1132; July 17, 1916, ch. 246, 39 Stat. 385; Jan. 8, 1925, ch. 57, 43 Stat. 729; July 3, 1926, ch. 735, 44 Stat. 809; Feb. 28, 1929, ch. 363, § 3, 45 Stat. 1347; May 17, 1932, ch. 190, 47 Stat. 158).
This section consolidates section 223 of title 28, U.S.C., 1940 ed., with part of section 11–205 of the District of Columbia Code.
Reference to San Juan as a place for holding court in the First Circuit was omitted. The revised section will permit the holding of terms at San Juan when the public interest requires.
The phrase “and at such other places within the respective circuits as may be designated by rule of court” was added to enable each court of appeals to hold such additional regular terms as changing circumstances might require.
The provisions of such section 223, for furnishing suitable rooms and accommodation at Oakland City, were omitted as obsolete since the erection of a new Federal building there.
The provisions as to fixed times for holding court in the Fifth Circuit was omitted as inconsistent with the practice in the other circuits. Words “San Francisco, Los Angeles, Portland, Seattle” were substituted for “San Francisco and two other places designated by the court” to conform with the practice in the Ninth Circuit.
Changes were made in phraseology.

Senate Revision AmendmentBy Senate amendment, Jacksonville (Fla.) was added as a place for holding a regular session of the Court of Appeals for the Fifth Circuit. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments2005—Subsecs. (e), (f). Pub. L. 109–63 added subsecs. (e) and (f).
1992—Subsec. (c). Pub. L. 102–572 struck out “, with the consent of the Judicial Conference of the United States,” after “pretermit”.
1982—Subsec. (a). Pub. L. 97–164, § 104(a), (b), designated introductory provisions and table of circuits as subsec. (a) and substituted provisions directing the courts of appeals to hold regular sessions at the places listed in the table and at such other places within the circuits as each court might designate by rule, for provisions which directed that terms or sessions of courts of appeals be held annually at the places listed in the table and at such other places as the courts might designate by rule and authorized each court of appeals to hold special terms at any place within its circuit, and added to the table an item for the Federal circuit, with sessions to be held in the District of Columbia and in any other place listed elsewhere in the table as the Federal circuit court might by rule direct.
Subsec. (b). Pub. L. 97–164, § 104(c), added subsec. (b).
Subsec. (c). Pub. L. 97–164, § 104(c), designated existing provisions following table of circuits as subsec. (c) and substituted “regular session” for “regular term or session”.
Subsec. (d). Pub. L. 97–164, § 104(c), added subsec. (d).
1980—Pub. L. 96–452 substituted “New Orleans, Fort Worth, Jackson” for “New Orleans, Atlanta, Fort Worth, Jacksonville, Montgomery” in item relating to fifth circuit, and added item relating to eleventh circuit.
1951—Act Oct. 31, 1951, inserted last par.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Jan. 1, 1993, see section 1101(a) of Pub. L. 102–572, set out as a note under section 905 of Title 2, The Congress.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–452 effective Oct. 1, 1981, see section 12 of Pub. L. 96–452, set out as a note under section 41 of this title.

Survey of Judicial Business in AlaskaPub. L. 86–70, § 23(a), June 25, 1959, 73 Stat. 147, provided that: “The Judicial Conference of the United States, with the assistance of the Administrative Office of the United States Courts, shall conduct a study, including a field survey, of the Federal judicial business arising in the State of Alaska with a view toward directing the United States Court of Appeals for the Ninth Circuit to hold such terms of court in Anchorage or such other Alaskan cities as may be necessary for the prompt and efficient administration of justice.”




§ 49. Assignment of judges to division to appoint independent counsels(a) Beginning with the two-year period commencing on the date of the enactment of this section, three judges or justices shall be assigned for each successive two-year period to a division of the United States Court of Appeals for the District of Columbia to be the division of the court for the purpose of appointing independent counsels. The Clerk of the United States Court of Appeals for the District of Columbia Circuit shall serve as the clerk of such division of the court and shall provide such services as are needed by such division of the court.

(b) Except as provided under subsection (f) of this section, assignment to such division of the court shall not be a bar to other judicial assignments during the term of such division.

(c) In assigning judges or justices to sit on such division of the court, priority shall be given to senior circuit judges and retired justices.

(d) The Chief Justice of the United States shall designate and assign three circuit court judges or justices, one of whom shall be a judge of the United States Court of Appeals for the District of Columbia, to such division of the court. Not more than one judge or justice or senior or retired judge or justice may be named to such division from a particular court.

(e) Any vacancy in such division of the court shall be filled only for the remainder of the two-year period in which such vacancy occurs and in the same manner as initial assignments to such division were made.

(f) Except as otherwise provided in chapter 40 of this title, no member of such division of the court who participated in a function conferred on the division under chapter 40 of this title involving an independent counsel shall be eligible to participate in any judicial proceeding concerning a matter which involves such independent counsel while such independent counsel is serving in that office or which involves the exercise of such independent counsel’s official duties, regardless of whether such independent counsel is still serving in that office.

(Added Pub. L. 95–521, title VI, § 602(a), Oct. 26, 1978, 92 Stat. 1873; amended Pub. L. 97–409, § 2(b)(1), Jan. 3, 1983, 96 Stat. 2039; Pub. L. 99–554, title I, § 144(g)(3), Oct. 27, 1986, 100 Stat. 3097; Pub. L. 100–191, §§ 4, 5(a), Dec. 15, 1987, 101 Stat. 1307.)

Editorial Notes

References in TextThe date of enactment of this section, referred to in subsec. (a), is Oct. 26, 1978.

Amendments1987—Subsec. (a). Pub. L. 100–191, § 4, inserted at end: “The Clerk of the United States Court of Appeals for the District of Columbia Circuit shall serve as the clerk of such division of the court and shall provide such services as are needed by such division of the court.”
Subsec. (f). Pub. L. 100–191, § 5(a), substituted “involving an independent counsel” for “involving a independent counsel”.
1986—Subsec. (f). Pub. L. 99–554 substituted “chapter 40” for “chapter 39” in two places.
1983—Pub. L. 97–409, § 2(b)(1)(B), substituted “independent counsels” for “special prosecutors” in section catchline.
Subsec. (a). Pub. L. 97–409, § 2(b)(1)(B), substituted “independent counsels” for “special prosecutors”.
Subsec. (f). Pub. L. 97–409, § 2(b)(1)(A), (C), substituted “independent counsel” for “special prosecutor” wherever appearing and “independent counsel’s” for “special prosecutor’s”.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentAmendment by Pub. L. 99–554 effective 30 days after Oct. 27, 1986, see section 302(a) of Pub. L. 99–554, set out as a note under section 581 of this title.

Effective DateSection effective Oct. 26, 1978, see section 604 of Pub. L. 95–521, set out as a note under section 591 of this title.




CHAPTER 5—DISTRICT COURTS



Sec.


81.Alabama.


81A.Alaska.


82.Arizona.


83.Arkansas.


84.California.


85.Colorado.


86.Connecticut.


87.Delaware.


88.District of Columbia.


89.Florida.


90.Georgia.


91.Hawaii.


92.Idaho.


93.Illinois.


94.Indiana.


95.Iowa.


96.Kansas.


97.Kentucky.


98.Louisiana.


99.Maine.


100.Maryland.


101.Massachusetts.


102.Michigan.


103.Minnesota.


104.Mississippi.


105.Missouri.


106.Montana.


107.Nebraska.


108.Nevada.


109.New Hampshire.


110.New Jersey.


111.New Mexico.


112.New York.


113.North Carolina.


114.North Dakota.


115.Ohio.


116.Oklahoma.


117.Oregon.


118.Pennsylvania.


119.Puerto Rico.


120.Rhode Island.


121.South Carolina.


122.South Dakota.


123.Tennessee.


124.Texas.


125.Utah.


126.Vermont.


127.Virginia.


128.Washington.


129.West Virginia.


130.Wisconsin.


131.Wyoming.


132.Creation and composition of district courts.


133.Appointment and number of district judges.


134.Tenure and residence of district judges.


135.Salaries of district judges.


136.Chief judges; precedence of district judges.


137.Division of business among district judges.


138.Terms abolished.


139.Times for holding regular sessions.


140.Adjournment.


141.Special sessions; places; notice.


[142.Repealed.]


143.Vacant judgeship as affecting proceedings.


144.Bias or prejudice of judge.




Historical and Revision NotesSections 81–131 of this chapter show the territorial composition of districts and divisions by counties as of January 1, 1945. All references to dates were omitted as unnecessary.
All references to fixed terms of holding court were also omitted in order to vest in each district court a wider discretion and greater flexibility in the disposition of its business. Such times will now be determined by rule of court rather than by statute. See sections 138 and 141 of this title.

Editorial Notes
Amendments1982—Pub. L. 97–164, title I, § 115(c)(3), Apr. 2, 1982, 96 Stat. 32, struck out item 142 “Accommodations at places for holding court”.
1963—Pub. L. 88–139, § 3(a), Oct. 16, 1963, 77 Stat. 248, substituted “Terms abolished” for “Times for holding regular terms” in item 138, “Times for holding regular sessions” for “Term continued until terminated” in item 139, and “sessions” for “terms” in item 141.
1958—Pub. L. 85–508, § 12(a), July 7, 1958, 72 Stat. 348, added item 81A.

Statutory Notes and Related Subsidiaries
Short Title of 1978 AmendmentFor short title of Pub. L. 95–408, Oct. 2, 1978, 92 Stat. 883, as “Federal District Court Organization Act of 1978”, see note set out under section 1 of this title.


§ 81. Alabama
Alabama is divided into three judicial districts to be known as the Northern, Middle, and Southern Districts of Alabama.
Northern District
(a) The Northern District comprises seven divisions.
(1) The Northwestern Division comprises the counties of Colbert, Franklin, and Lauderdale.
Court for the Northwestern Division shall be held at Florence.
(2) The Northeastern Division comprises the counties of Cullman, Jackson, Lawrence, Limestone, Madison, and Morgan.
Court for the Northeastern Division shall be held at Huntsville and Decatur.
(3) The Southern Division comprises the counties of Blount, Jefferson, and Shelby.
Court for the Southern Division shall be held at Birmingham.
(4) The Eastern Division comprises the counties of Calhoun, Clay, Cleburne, and Talladega.
Court for the Eastern Division shall be held at Anniston.
(5) The Western Division comprises the counties of Bibb, Greene, Pickens, Sumter, and Tuscaloosa.
Court for the Western Division shall be held at Tuscaloosa.
(6) The Middle Division comprises the counties of Cherokee, De Kalb, Etowah, Marshall, and Saint Clair.
Court for the Middle Division shall be held at Gadsden.
(7) The Jasper Division comprises the counties of Fayette, Lamar, Marion, Walker, and Winston.
Court for the Jasper Division shall be held at Jasper.
Middle District
(b) The Middle District comprises three divisions.
(1) The Northern Division comprises the counties of Autauga, Barbour, Bullock, Butler, Chilton, Coosa, Covington, Crenshaw, Elmore, Lowndes, Montgomery, and Pike.
Court for the Northern Division shall be held at Montgomery.
(2) The Southern Division comprises the counties of Coffee, Dale, Geneva, Henry, and Houston.
Court for the Southern Division shall be held at Dothan.
(3) The Eastern Division comprises the counties of Chambers, Lee, Macon, Randolph, Russell, and Tallapoosa.
Court for the Eastern Division shall be held at Opelika.
Southern District
(c) The Southern District comprises two divisions.
(1) The Northern Division comprises the counties of Dallas, Hale, Marengo, Perry, and Wilcox.
Court for the Northern Division shall be held at Selma.
(2) The Southern Division comprises the counties of Baldwin, Choctaw, Clarke, Conecuh, Escambia, Mobile, Monroe, and Washington.
Court for the Southern Division shall be held at Mobile.
(June 25, 1948, ch. 646, 62 Stat. 873; Pub. L. 87–36, § 3(a), May 19, 1961, 75 Stat. 83.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed. § 142 (Mar. 3, 1911, ch. 231, § 70, 36 Stat. 1105; Feb. 28, 1913, ch. 89, 37 Stat. 698; June 27, 1922, ch. 247, 42 Stat. 667).
Provisions relating to the places for the maintenance of the clerks’ offices were omitted as covered by section 751 of this title, providing that deputy clerks may be designated to reside and maintain offices at such places for holding court as the judge may determine.
Provisions that the offices of the court shall be kept open at all times were omitted as covered by section 452 of this title.
A provision requiring the district judge for the northern district to reside at Birmingham was omitted as incongruous with section 134 of this title, requiring every district judge to reside within the district for which he is appointed. Likewise the provision of section 142 of title 28, U.S.C., 1940 ed., requiring the court to remain in session at Birmingham at least 6 months in each calendar year was omitted as unnecessary and not in harmony with provisions respecting other districts.
The provisions for furnishing rooms and accommodations at Florence, Gadsden, Jasper and Opelika were omitted as obsolete upon advice of the Director of the Administrative Office of the United States Courts that Federal accommodations are now available in each of these places.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1961—Subsec. (a)(2). Pub. L. 87–36 provided for holding court at Decatur.



§ 81A. Alaska
Alaska constitutes one judicial district.
Court shall be held at Anchorage, Fairbanks, Juneau, Ketchikan, and Nome.
(Added Pub. L. 85–508, § 12(b), July 7, 1958, 72 Stat. 348; amended Pub. L. 86–70, § 23(b), June 25, 1959, 73 Stat. 147.)

Editorial Notes
Amendments1959—Pub. L. 86–70 inserted “Ketchikan,”.

Statutory Notes and Related Subsidiaries
Effective Date of 1959 AmendmentSection 12 of Pub. L. 85–508 provided in part that this section, and the amendments to sections 133, 333, 373, 376, 460, 610, 753, 1252, 1291, 1292, 1294, 1346, 1963, 2072, 2201 and 2410 of this title, section 341b of Title 5, Government Organization and Employees, and sections 3241, 3401, 3771 and 3772 of Title 18, Crimes and Criminal Procedure, are effective on the admission of Alaska into the Union. Admission as a State was accomplished Jan. 3, 1959 upon issuance of Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508. See notes set out preceding section 21 of Title 48, Territories and Insular Possessions.

Continuation of SuitsPub. L. 85–508, § 13, July 7, 1958, 72 Stat. 349, provided that: 
“No writ, action, indictment, cause, or proceeding pending in the District Court for the Territory of Alaska on the date when said Territory shall become a State, and no case pending in an appellate court upon appeal from the District Court for the Territory of Alaska at the time said Territory shall become a State, shall abate by the admission of the State of Alaska into the Union, but the same shall be transferred and proceeded with as hereinafter provided.
“All civil causes of action and all criminal offenses which shall have arisen or been committed prior to the admission of said State, but as to which no suit, action, or prosecution shall be pending at the date of such admission, shall be subject to prosecution in the appropriate State courts or in the United States District Court for the District of Alaska in like manner, to the same extent, and with like right of appellate review, as if said State had been created and said courts had been established prior to the accrual of said causes of action or the commission of such offenses; and such of said criminal offenses as shall have been committed against the laws of the Territory shall be tried and punished by the appropriate courts of said State, and such as shall have been committed against the laws of the United States shall be tried and punished in the United States District Court for the District of Alaska.”



AppealsPub. L. 85–508, § 14, July 7, 1958, 72 Stat. 349, provided that: “All appeals taken from the District Court for the Territory of Alaska to the Supreme Court of the United States or the United States Court of Appeals for the Ninth Circuit, previous to the admission of Alaska as a State, shall be prosecuted to final determination as though this Act had not been passed. All cases in which final judgement has been rendered in such district court, and in which appeals might be had except for the admission of such State, may still be sued out, taken, and prosecuted to the Supreme Court of the United States or the United States Court of Appeals for the Ninth Circuit under the provisions of then existing law, and there held and determined in like manner; and in either case, the Supreme Court of the United States, or the United States Court of Appeals, in the event of reversal, shall remand the said cause to either the State supreme court or other final appellate court of said State, or the United States district court for said district, as the case may require: Provided, That the time allowed by existing law for appeals from the district court for said Territory shall not be enlarged thereby.”


Transfer of CasesPub. L. 85–508, § 15, July 7, 1958, 72 Stat. 349, provided that: “All causes pending or determined in the District Court for the Territory of Alaska at the time of the admission of Alaska as a State which are of such nature as to be within the jurisdiction of a district court of the United States shall be transferred to the United States District Court for the District of Alaska for final disposition and enforcement in the same manner as is now provided by law with reference to the judgments and decrees in existing United States district courts. All other causes pending or determined in the District Court for the Territory of Alaska at the time of the admission of Alaska as a State shall be transferred to the appropriate State court of Alaska. All final judgments and decrees rendered upon such transferred cases in the United States District Court for the District of Alaska may be reviewed by the Supreme Court of the United States or by the United States Court of Appeals for the Ninth Circuit in the same manner as is now provided by law with reference to the judgments and decrees in existing United States district courts.”


Succession of CourtsPub. L. 85–508, § 16, July 7, 1958, 72 Stat. 350, provided that: “Jurisdiction of all cases pending or determined in the District Court for the Territory of Alaska not transferred to the United States District Court for the District of Alaska shall devolve upon and be exercised by the courts of original jurisdiction created by said State, which shall be deemed to be the successor of the District Court for the Territory of Alaska with respect to cases not so transferred and, as such, shall take and retain custody of all records, dockets, journals, and files of such court pertaining to such cases. The files and papers in all cases so transferred to the United States district court, together with a transcript of all book entries to complete the record in such particular cases so transferred, shall be in like manner transferred to said district court.”


Pending CasesPub. L. 85–508, § 17, July 7, 1958, 72 Stat. 350, provided that: “All cases pending in the District Court for the Territory of Alaska at the time said Territory becomes a State not transferred to the United States District Court for the District of Alaska shall be proceeded with and determined by the courts created by said State with the right to prosecute appeals to the appellate courts created by said State, and also with the same right to prosecute appeals or writs of certiorari from the final determination in said causes made by the court of last resort created by such State to the Supreme Court of the United States, as now provided by law for appeals and writs of certiorari from the court of last resort of a State to the Supreme Court of the United States.”


Termination of Jurisdiction of District Court for the Territory of AlaskaPub. L. 85–508, § 18, July 7, 1958, 72 Stat. 350, provided that: “The provisions of the preceding sections with respect to the termination of the jurisdiction of the District Court for the Territory of Alaska, the continuation of suits, the succession of courts, and the satisfaction of rights of litigants in suits before such courts, shall not be effective until three years after the effective date of this Act [see section 8(b) of Pub. L. 85–508, set out as a note preceding section 21 of Title 48, Territories and Insular Possessions], unless the President, by Executive order, shall sooner proclaim that the United States District Court for the District of Alaska, established in accordance with the provisions of this Act, is prepared to assume the functions imposed upon it. During such period of three years or until such Executive order is issued, the United States District Court for the Territory of Alaska shall continue to function as heretofore. The tenure of the judges, the United States attorneys, marshals, and other officers of the United States District Court for the Territory of Alaska shall terminate at such time as that court shall cease to function as provided in this section.”


Schedule of Fees, Mileage, or Other CompensationPub. L. 86–70, § 23(c), June 25, 1959, 73 Stat. 147, provided that: “Such authority as has been exercised by the Attorney General heretofore, with regard to the Federal court system in Alaska, pursuant to section 30 of the Act of June 6, 1900 (48 U.S.C. 25) shall continue to be exercised by him after the court created by section 12(b) of the Act of July 7, 1958 (72 Stat. 339, 348) [this section], providing for the admission of the State of Alaska into the Union, is established.”


Executive Documents

Ex. Ord. No. 10867. Assumption of Functions by United States District Court for District of Alaska
Ex. Ord. No. 10867, Feb. 20, 1960, 25 F.R. 1584, provided:
WHEREAS the act of July 7, 1958, 72 Stat. 339 [set out as a note preceding section 21 of Title 48, Territories and Insular Possessions], relating to the admission of the State of Alaska into the Union, provides that the United States District Court for the Territory of Alaska shall continue to function as theretofore for a period of three years after the effective date of that act, unless the President, by Executive order, shall sooner proclaim that the United States District Court for the District of Alaska, established in accordance with the provisions of that act, is prepared to assume the functions imposed upon it; and
WHEREAS that act further provides that its provisions relating to the termination of the jurisdiction of the District Court for the Territory of Alaska, the continuation of suits, the succession of courts, and the satisfaction of the rights of litigants in suits before such courts shall not be effective until the expiration of the above-mentioned three-year period or until such Executive order is issued; and that the tenure of the judges, the United States Attorneys, Marshals, and other officers of the United States District Court for the Territory of Alaska shall terminate at such time as that court shall cease to function; and
WHEREAS, I have appointed, by and with the advice and consent of the Senate, and commissioned the Honorable Walter N. Hodge to be United States District Judge for the District of Alaska, and he has taken his oath of office; and
WHEREAS Judge Hodge has appointed an acting United States Attorney, an acting United States Marshal, and other court officers; and
WHEREAS the United States District Court for the District of Alaska is now prepared to assume the functions imposed upon it:
NOW, THEREFORE, by virtue of the authority vested in me by section 18 of the said act of July 7, 1958 [set out above], I hereby proclaim that the United States District Court for the District of Alaska is prepared to assume the functions imposed upon it. Accordingly, the jurisdiction of the District Court for the Territory of Alaska and the tenure of the judges, the United States Attorneys, Marshals, and other officers of that court are now terminated.

Dwight D. Eisenhower.




§ 82. Arizona
Arizona constitutes one judicial district.
Court shall be held at Flagstaff, Globe, Phoenix, Prescott, Tucson, and Yuma.
(June 25, 1948, ch. 646, 62 Stat. 874; Pub. L. 116–40, § 1, Aug. 9, 2019, 133 Stat. 1063.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 143 (June 20, 1910, ch. 310, § 31, 36 Stat. 576; Oct. 3, 1913, ch. 17, §§ 1, 2, 38 Stat. 203).
A provision for transfer of causes, civil or criminal, from one place for holding court to another was omitted. Such provision, as to civil cases, is covered by section 1404 of this title, and, as to criminal cases, is rendered unnecessary because of inherent power of the court and Rules 18–20 of the Federal Rules of Criminal Procedure, relating to venue.
A provision for making an interlocutory order at any place designated for holding court was omitted as unnecessary in view of Federal Rules of Civil Procedure, rule 77(b).
A provision requiring the clerk to keep his office at the State capital was omitted as covered by section 751 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments2019—Pub. L. 116–40 substituted “Flagstaff, Globe, Phoenix, Prescott, Tucson, and Yuma” for “Globe, Phoenix, Prescott, and Tucson”.



§ 83. Arkansas
Arkansas is divided into two judicial districts to be known as the Eastern and Western Districts of Arkansas.
Eastern District
(a) The Eastern District comprises three divisions.
(1) The Central Division comprises the counties of Cleburne, Cleveland, Conway, Dallas, Drew, Faulkner, Grant, Jefferson, Lincoln, Lonoke, Perry, Pope, Prairie, Pulaski, Saline, Stone, Van Buren, White, and Yell.
Court for the Central Division shall be held at Little Rock.
(2) The Delta Division comprises the counties of Arkansas, Chicot, Crittenden, Desha, Lee, Monroe, Phillips, and St. Francis.
Court for the Delta Division shall be held at Helena.
(3) The Northern Division comprises the counties of Clay, Craighead, Cross, Fulton, Greene, Independence, Izard, Jackson, Lawrence, Mississippi, Poinsett, Randolph, Sharp, and Woodruff.
Court for the Northern Division shall be held at Jonesboro.
Western District
(b) The Western District comprises six divisions.
(1) The Texarkana Division comprises the counties of Hempstead, Howard, Lafayette, Little River, Miller, Nevada, and Sevier.
Court for the Texarkana Division shall be held at Texarkana, and may be held anywhere within the Federal courthouse in Texarkana that is located astride the State line between Texas and Arkansas.
(2) The El Dorado Division comprises the counties of Ashley, Bradley, Calhoun, Columbia, Ouachita, and Union.
Court for the El Dorado Division shall be held at El Dorado.
(3) The Fort Smith Division comprises the counties of Crawford, Franklin, Johnson, Logan, Polk, Scott, and Sebastian.
Court for the Fort Smith Division shall be held at Fort Smith.
(4) The Harrison Division comprises the counties of Baxter, Boone, Carroll, Marion, Newton, and Searcy.
Court for the Harrison Division shall be held at Harrison.
(5) The Fayetteville Division comprises the counties of Benton, Madison, and Washington.
Court for the Fayetteville Division shall be held at Fayetteville.
(6) The Hot Springs Division comprises the counties of Clark, Garland, Hot Springs, Montgomery, and Pike.
Court for the Hot Springs Division shall be held at Hot Springs.
(June 25, 1948, ch. 646, 62 Stat. 874; Pub. L. 87–36, § 5, May 19, 1961, 75 Stat. 84; Pub. L. 108–455, § 3, Dec. 10, 2004, 118 Stat. 3628; Pub. L. 116–73, § 2, Nov. 26, 2019, 133 Stat. 1154.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 144 (Mar. 3, 1911, ch. 231, § 71, 36 Stat. 1106; Apr. 12, 1924, ch. 87, § 1, 43 Stat. 90; Feb. 17, 1925, ch. 252, 43 Stat. 948; Apr. 16, 1926, ch. 147, § 1, 44 Stat. 296; Apr. 21, 1926, ch. 168, 44 Stat. 304; Feb. 7, 1928, ch. 29, § 1, 45 Stat. 58; Apr. 17, 1940, ch. 100, 54 Stat. 109; June 11, 1940, ch. 321, § 1, 54 Stat. 302).
A provision making inoperative the terms of the last paragraph of this section, whenever court accommodations shall be provided in Federal buildings was omitted as unnecessary. When such buildings become available the Director of the Administrative Office of the United States Courts will, under section 604 of this title, provide court accommodations therein.
Provisions relating to places for maintenance of clerks’ offices and requiring said offices to be kept open at all times were omitted as covered by sections 452 and 751 of this title.
The provision authorizing the referee in bankruptcy for the western division of the eastern district to serve by appointment in the Hot Springs division of the western district is to be transferred to title 11, U.S.C., 1940 ed., Bankruptcy.
The provision with reference to court accommodations at Fayetteville and Hot Springs was omitted as covered by section 142 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments2019—Subsec. (a). Pub. L. 116–73 amended subsec. (a) generally. Prior to amendment, subsec. (a) designated the Eastern, Western, Pine Bluff, Northern, and Jonesboro Divisions within the Eastern District.
2004—Subsec. (b)(1). Pub. L. 108–455 inserted “, and may be held anywhere within the Federal courthouse in Texarkana that is located astride the State line between Texas and Arkansas” after “held at Texarkana”.
1961—Subsec. (a). Pub. L. 87–36 struck out from enumeration in par. (1) the parish of Desha and in par. (2) the parishes of Arkansas, Chicot, Cleveland, Dallas, Drew, Grant, Jefferson, and Lincoln, added par. (3) consisting of such parishes, and redesignated former par. (3) and (4) as (4) and (5), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentPub. L. 116–73, § 3, Nov. 26, 2019, 133 Stat. 1154, provided that: “This Act [amending this section and enacting provisions set out as a note under section 1 of this title] and the amendment made by this Act shall take effect on the date of enactment of this Act [Nov. 26, 2019].”




§ 84. California
California is divided into four judicial districts to be known as the Northern, Eastern, Central, and Southern Districts of California.
Northern District
(a) The Northern District comprises the counties of Alameda, Contra Costa, Del Norte, Humboldt, Lake, Marin, Mendocino, Monterey, Napa, San Benito, Santa Clara, Santa Cruz, San Francisco, San Mateo, and Sonoma.
Court for the Northern District shall be held at Eureka, Oakland, San Francisco, and San Jose.
Eastern District
(b) The Eastern District comprises the counties of Alpine, Amador, Butte, Calaveras, Colusa, El Dorado, Fresno, Glenn, Inyo, Kern, Kings, Lassen, Madera, Mariposa, Merced, Modoc, Mono, Nevada, Placer, Plumas, Sacramento, San Joaquin, Shasta, Sierra, Siskiyou, Solano, Stanislaus, Sutter, Tehama, Trinity, Tulare, Tuolumne, Yolo, and Yuba.
Court for the Eastern District shall be held at Bakersfield, Fresno, Redding, and Sacramento.
Central District
(c) The Central District comprises 3 divisions.
(1) The Eastern Division comprises the counties of Riverside and San Bernardino.
Court for the Eastern Division shall be held at a suitable site in the city of Riverside, the city of San Bernardino, or not more than 5 miles from the boundary of either such city.
(2) The Western Division comprises the counties of Los Angeles, San Luis Obispo, Santa Barbara, and Ventura.
Court for the Western Division shall be held at Los Angeles.
(3) The Southern Division comprises Orange County.
Court for the Southern Division shall be held at Santa Ana.
Southern District
(d) The Southern District comprises the counties of Imperial and San Diego.
Court for the Southern District shall be held at San Diego.
(June 25, 1948, ch. 646, 62 Stat. 875; Pub. L. 89–372, § 3(a), Mar. 18, 1966, 80 Stat. 75; Pub. L. 96–462, § 2, Oct. 15, 1980, 94 Stat. 2053; Pub. L. 102–357, § 2, Aug. 26, 1992, 106 Stat. 958; Pub. L. 113–235, div. E, title III, § 307, Dec. 16, 2014, 128 Stat. 2352.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 145 and section 76 of title 16, Conservation (Mar. 3, 1911, ch. 231, § 72, 36 Stat. 1107; May 16, 1916, ch. 122, 39 Stat. 122; June 2, 1920, ch. 218, § 2, 41 Stat. 731; Mar. 1, 1929, ch. 421, 45 Stat. 1424).
A provision relating to the place for maintenance of a clerk’s office, and requiring such office to be kept open at all times, was omitted as covered by sections 452 and 751 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments2014—Subsec. (b). Pub. L. 113–235 inserted “Bakersfield,” after “shall be held at”.
1992—Subsec. (c). Pub. L. 102–357 amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “The Central District comprises the counties of Los Angeles, Orange, Riverside, San Bernardino, San Luis Obispo, Santa Barbara, and Ventura.
  “Court for the Central District shall be held at Los Angeles and Santa Ana.”
1980—Subsec. (c). Pub. L. 96–462 inserted “and Santa Ana” after “at Los Angeles”.
1966—Pub. L. 89–372 expanded the number of judicial districts in California from two to four by creating an Eastern and a Central District in addition to the existing Northern and Southern Districts, removed the provisions separating the Northern and Southern Districts into divisions, transferred to the newly created Eastern Division the counties of Alpine, Almador, Butte, Calaveras, Colusa, El Dorado, Glenn, Lassen, Modoc, Mono, Nevada, Placer, Plumas, Sacramento, San Joaquin, Shasta, Sierra, Siskiyou, Solano, Stanislaus, Sutter, Tehama, Trinity, Tuolumne, Yolo, and Yuba from the Northern District and Fresno, Inyo Kern, Kings, Madera, Mariposa, Merced, and Tulare from the Southern District, transferred to the newly created Central District the counties of Los Angeles, Orange, Riverside, San Bernardino, San Louis Obispo, Santa Barbara, and Ventura from the Southern District, substituted Eureka, Oakland, San Francisco, and San Jose for Eureka, Sacramento, and San Francisco as places for holding court for the Northern District, removed Fresno and Los Angeles from the list of places for holding court for the Southern District leaving San Diego as the only place for holding of court in the Southern District, and provided for the holding of court in Los Angeles for the Central District and in Fresno, Redding, and Sacramento for the Eastern District.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentPub. L. 102–357, § 3, Aug. 26, 1992, 106 Stat. 959, provided that:
“(a) In General.—This Act [amending this section and enacting provisions set out below] and the amendments made by this Act shall take effect 6 months after the date of the enactment of this Act [Aug. 26, 1992].

“(b) Pending Cases Not Affected.—This Act and the amendments made by this Act shall not affect any action commenced before the effective date of this Act and pending in the United States District Court for the Central District of California on such date.

“(c) Juries Not Affected.—This Act and the amendments made by this Act shall not affect the composition, or preclude the service, of any grand or petit jury summoned, empaneled, or actually serving in the Central Judicial District of California on the effective date of this Act.”




Effective Date of 1980 Amendment; Savings ProvisionPub. L. 96–462, § 7, Oct. 15, 1980, 94 Stat. 2054, provided that:
“(a) This Act and the amendments made by this Act [amending this section and sections 95, 105, 113, and 124 of this title and enacting provisions set out as notes under this section and sections 95, 105, and 113 of this title] shall take effect on October 1, 1981.

“(b) Nothing in this Act shall affect the composition or preclude the service of any grand or petit juror summoned, empaneled, or actually serving in any judicial district on the effective date of this Act [Oct. 1, 1981].”




Effective Date of 1966 AmendmentPub. L. 89–372, § 3(i), Mar. 18, 1966, 80 Stat. 77, provided that: “The provisions of this section [amending this section and enacting provisions set out as a note under this section and section 133 of this title] shall become effective six months after the date of enactment of this Act [Mar. 18, 1966].”


Congressional Findings Concerning Creation of Three Divisions in Central DistrictPub. L. 102–357, § 1, Aug. 26, 1992, 106 Stat. 958, provided that: 
“The Congress makes the following findings:
“(1) The Federal Government has the responsibility to provide quality services which are readily accessible to the people it serves.

“(2) The court facilities in the Central Judicial District of California are presently inadequate, and current and projected growth exacerbates the problem.

“(3) The population demographics of southern California have changed dramatically over the last decade, as the center of population shifts inland. Between 1980 and 1990, the population of Riverside County increased 76.5 percent, and San Bernardino County’s population increased 58.5 percent, to a combined population of 2,600,000.

“(4) In the next 15 years, the population in Riverside and San Bernardino Counties is expected to increase again by 70 percent, and 67 percent, respectively. By the year 2005, Riverside and San Bernardino Counties will have 4,400,000 residents.

“(5) As a result of the population growth, the freeways connecting the Pacific coast and the inland areas are tremendously overburdened, and Federal offices along the coast are no longer accessible to the residents of Riverside and San Bernardino Counties.

“(6) The creation of 3 divisions in the Central Judicial District of California is urgently needed to provide for the delivery of judicial services to all areas and all residents of the Central Judicial District of California.”




Study of Judicial Business in Central District, California and Eastern District, New York and Recommendations for Creation of New Judicial DistrictsPub. L. 95–573, § 5, Nov. 2, 1978, 92 Stat. 2458, required the Director of the Administrative Office of the United States Courts to conduct a study of the judicial business of the Central District of California and the Eastern District of New York, within one year of Nov. 2, 1978, and to make recommendations to Congress with respect to the need for creation of new judicial districts.

Creation of Eastern and Central Districts: Transfer of District Judges; Transfer and Appointment of United States Attorneys and United States MarshalsPub. L. 89–372, § 3(b)–(g), Mar. 18, 1966, 80 Stat. 76, 77, provided that:
“(b) The two district judges for the northern district of California holding office on the day before the effective date of this section [see Effective Date of 1966 Amendment note above] and whose official station is Sacramento shall, on and after such date, be district judges for the eastern district of California. All other district judges for the northern district of California holding office on the day before the effective date of this section shall, on and after such date, be district judges for the northern district of California.

“(c) The district judge for the southern district of California, residing in the northern division thereof and holding office on the day before the effective date of this section [see Effective Date of 1966 Amendment note above], shall, on and after such date, be a district judge for the eastern district of California. The two district judges for the southern district of California holding office on the day before the effective date of this section [see Effective Date of 1966 Amendment note above], and whose official station is San Diego shall, on and after such date, be the district judges for the southern district of California. All other district judges for the southern district of California holding office on the day before the effective date of this section shall, on and after such date, be district judges for the central district of California.

“(d) Nothing in this Act [amending this section and sections 44 and 133 of this title and enacting provisions set out as notes under this section and sections 44 and 133 of this title] shall in any manner affect the tenure of office of the United States attorney and the United States marshal for the northern district of California who are in office on the effective date of this section [see Effective Date of 1966 Amendment note above], and who shall be during the remainder of their present terms of office the United States attorney and marshal for such district as constituted by this Act.

“(e) Nothing in this Act [amending this section and sections 44 and 133 of this title and enacting provisions set out as notes under this section and sections 44 and 133 of this title] shall in any manner affect the tenure of office of the United States attorney and the United States marshal for the southern district of California who are in office on the effective date of this section, and who shall be during the remainder of their present terms of office the United States attorney and marshal for the central district of California.

“(f) The President shall appoint, by and with the advice and consent of the Senate, a United States attorney and a United States marshal for the southern district of California.

“(g) The President shall appoint, by and with the advice and consent of the Senate, a United States attorney and a United States marshal for the eastern district of California.”






§ 85. Colorado
Colorado constitutes one judicial district.
Court shall be held at Boulder, Colorado Springs, Denver, Durango, Grand Junction, Montrose, Pueblo, and Sterling.
(June 25, 1948, ch. 646, 62 Stat. 875; Pub. L. 98–620, title IV, § 409, Nov. 8, 1984, 98 Stat. 3362; Pub. L. 108–455, § 5, Dec. 10, 2004, 118 Stat. 3629; Pub. L. 108–482, title III, § 301, Dec. 23, 2004, 118 Stat. 3918.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 146 (Mar. 3, 1911, ch. 231, § 73, 36 Stat. 1108; June 12, 1916, ch. 143, 39 Stat. 225; May 29, 1924, ch. 209, 43 Stat. 243).
A provision for furnishing rooms and accommodations at Sterling was omitted as obsolete upon advice from the Director of the Administrative Office of the United States Courts that Federal accommodations are now available.
A provision authorizing adjournment at Denver when there is not business for terms at other places, is incorporated in section 138 of this title.
Provisions as to clerk’s and marshal’s deputies and maintenance of offices were deleted as covered by sections 541 [see 561], 542 [see 561], and 751 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments2004—Pub. L. 108–455 and 108–482 amended section identically, inserting “Colorado Springs,” after “Boulder,”.
1984—Pub. L. 98–620 provided for holding court at Boulder.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentPub. L. 98–620, title IV, § 411, Nov. 8, 1984, 98 Stat. 3362, provided that:
“(a) The amendments made by this subtitle [subtitle B (§§ 404–411) of title IV of Pub. L. 98–620, amending this section and sections 90, 93, 112, 124, and 126 of this title and enacting provisions set out as notes under sections 1, 90, 93, and 124 of this title] shall take effect on January 1, 1985.

“(b) The amendments made by this subtitle shall not affect the composition, or preclude the service, of any grand or petit jury summoned, impaneled, or actually serving on the effective date of this subtitle [Jan. 1, 1985].”






§ 86. Connecticut
Connecticut constitutes one judicial district.
Court shall be held at Bridgeport, Hartford, New Haven, New London, and Waterbury.
(June 25, 1948, ch. 646, 62 Stat. 875; Pub. L. 87–36, § 3(b), May 19, 1961, 75 Stat. 83; Pub. L. 89–558, Sept. 7, 1966, 80 Stat. 705.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 147 (Mar. 3, 1911, ch. 231, § 74, 36 Stat. 1108; Feb. 27, 1921, ch. 74, 41 Stat. 1146; June 15, 1933, ch. 80, 48 Stat. 148; Dec. 28, 1945, ch. 599, 59 Stat. 663).
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1966—Pub. L. 89–558 provided for holding court at New London.
1961—Pub. L. 87–36 provided for holding court at Bridgeport and Waterbury.



§ 87. Delaware
Delaware constitutes one judicial district.
Court shall be held at Wilmington.
(June 25, 1948, ch. 646, 62 Stat. 875.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 148 (Mar. 3, 1911, ch. 231, § 75, 36 Stat. 1108).
Minor changes in phraseology were made.



§ 88. District of Columbia
The District of Columbia constitutes one judicial district.
Court shall be held at Washington.
(June 25, 1948, ch. 646, 62 Stat. 875.)

Historical and Revision NotesThis section expressly makes the District of Columbia a judicial district of the United States.
Section 41 of this title also makes the District of Columbia a judicial circuit of the United States.
Section 11–305 of the District of Columbia Code, 1940 ed., provides that the District Court of the United States for the District of Columbia shall possess the same powers and exercise the same jurisdiction as the district courts of the United States, and shall be deemed a court of the United States.
It is consonant with the ruling of the Supreme Court in O’Donoghue v. United States, 1933, 53 S.Ct. 740, 289 U.S. 516, 77 L.Ed. 1356, that the (then called) Supreme Court and Court of Appeals of the District of Columbia are constitutional courts of the United States, ordained and established under article III of the Constitution, Congress enacted that the Court of Appeals “shall hereafter be known as the United States Court of Appeals for the District of Columbia” (Act of June 7, 1934, 48 Stat. 926); and also changed the name of the Supreme Court of the District of Columbia to “district court of the United States for the District of Columbia” (Act of June 25, 1936, 49 Stat. 1921). In Federal Trade Commission v. Klesner, 1927, 47 S.Ct. 557, 274 U.S. 145, 71 L.Ed. 972, the Supreme Court ruled: “* * * The parallelism between the Supreme Court of the District [of Columbia] and the Court of Appeals of the District [of Columbia], on the one hand, and the district courts of the United States and the circuit courts of appeals, on the other, in the consideration and disposition of cases involving what among the States would be regarded as within Federal jurisdiction, is complete.”
 See also to the same effect Clairborne-Annapolis Ferry Company v. United States, 1932, 52 S.Ct. 440, 285 U.S. 382, 76 L.Ed. 808.



§ 89. Florida
Florida is divided into three judicial districts to be known as the Northern, Middle, and Southern Districts of Florida.
Northern District
(a) The Northern District comprises the counties of Alachua, Bay, Calhoun, Dixie, Escambia, Franklin, Gadsden, Gilchrist, Gulf, Holmes, Jackson, Jefferson, Lafayette, Leon, Levy, Liberty, Madison, Okaloosa, Santa Rosa, Taylor, Wakulla, Walton, and Washington.
Court for the Northern District shall be held at Gainesville, Marianna, Panama City, Pensacola, and Tallahassee.
Middle District
(b) The Middle District comprises the counties of Baker, Bradford, Brevard, Charlotte, Citrus, Clay, Collier, Columbia, De Soto, Duval, Flagler, Glades, Hamilton, Hardee, Hendry, Hernando, Hillsborough, Lake, Lee, Manatee, Marion, Nassau, Orange, Osceola, Pasco, Pinellas, Polk, Putnam, St. Johns, Sarasota, Seminole, Sumter, Suwannee, Union, and Volusia.
Court for the Middle District shall be held at Fernandina, Fort Myers, Jacksonville, Live Oak, Ocala, Orlando, Saint Petersburg, and Tampa.
Southern District
(c) The Southern District comprises the counties of Broward, Dade, Highlands, Indian River, Martin, Monroe, Okeechobee, Palm Beach, and St. Lucie.
Court for the Southern District shall be held at Fort Lauderdale, Fort Pierce, Key West, Miami, and West Palm Beach.
(June 25, 1948, ch. 646, 62 Stat. 876; July 17, 1952, ch. 929, 66 Stat. 757; Pub. L. 87–36, § 3(f), May 19, 1961, 75 Stat. 83; Pub. L. 87–562, § 1, July 30, 1962, 76 Stat. 247; Pub. L. 91–272, § 10, June 2, 1970, 84 Stat. 298; Pub. L. 95–408, § 4(a), Oct. 2, 1978, 92 Stat. 884; Pub. L. 100–702, title X, § 1021(a), Nov. 19, 1988, 102 Stat. 4672.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 149 (Mar. 3, 1911, ch. 231, § 76, 36 Stat. 1108; June 15, 1933, ch. 77, 48 Stat. 147; Aug. 25, 1937, ch. 763, § 1, 50 Stat. 800).
A provision requiring rooms and accommodations to be furnished at Orlando without cost to the United States was omitted as obsolete, upon advice of the Director of the Administrative Office for the United States Courts that Federal accommodations are now available in Orlando.
A provision requiring court to be open at all times was omitted as covered by section 452 of this title.
A provision that no deputy clerk or deputy marshal should be appointed at Fort Pierce, was omitted as incongruous with other sections of this title. See sections 541 [see 561], 542 [see 561], and 751 of this title.
The provision respecting court accommodations at Fort Pierce and Panama City was omitted as covered by section 142 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1988—Subsec. (b). Pub. L. 100–702, § 1021(a)(1), added Collier, Glades, and Hendry to the counties comprising the Middle District.
Subsec. (c). Pub. L. 100–702, § 1021(a)(2), struck out Collier, Glades, and Hendry from the counties comprising the Southern District.
1978—Subsec. (a). Pub. L. 95–408, § 4(a)(1), added Madison to the counties comprising the Northern District.
Subsec. (b). Pub. L. 95–408, § 4(a)(2), struck out Madison from the counties comprising the Middle District.
1970—Subsec. (c). Pub. L. 91–272 provided for holding court at Fort Lauderdale.
1962—Pub. L. 87–562 struck out provisions which authorized court for the Northern District to be held at Live Oak, and for the Southern District at Fernandina, Fort Myers, Jacksonville, Ocala, Orlando, and Tampa, and removed the counties of Baker, Bradford, Brevard, Charlotte, Citrus, Clay, Columbia, De Soto, Duval, Flagler, Hamilton, Hardee, Hernando, Hillsborough, Lake, Lee, Madison, Manatee, Marion, Nassau, Orange, Osceola, Pasco, Pinellas, Polk, Putnam, Saint Johns, Sarasota, Seminole, Sumter, Suwannee, Union, and Volusia from the Southern District and created the Middle District to comprise such counties.
1961—Subsec. (a). Pub. L. 87–36 provided for holding court at Live Oak.
1952—Subsec. (b). Act July 17, 1952, provided for holding court at Fort Myers and West Palm Beach.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentPub. L. 100–702, title X, § 1021(b), (c), Nov. 19, 1988, 102 Stat. 4672, provided that:
“(b) Effective Date.—(1) The amendments made by this section [amending this section] shall take effect 90 days after the date of enactment of this title [Nov. 19, 1988].

“(2) The amendments made by subsection (a) [amending this section] shall apply to any action commenced in the United States District Court for the Middle District of Florida, or in the United States District Court for the Southern District of Florida, on or after the effective date of this title [probably should be effective date of this section], and shall not affect any action pending in either such court on such effective date.


“(c) Juries.—The amendments made by this section [amending this section] shall not affect the composition, or preclude the service, of any grand or petit jury summoned, empaneled, or actually serving on the effective date of this title [probably should be effective date of this section].”




Effective Date of 1978 Amendment; Savings ProvisionPub. L. 95–408, § 5, Oct. 2, 1978, 92 Stat. 885, provided that:
“(a) The amendments made by this Act [amending this section and sections 93, 97, 98, 104, 112, 114, and 133 of this title and enacting provisions set out as a note under section 81 of this title] shall take effect 180 days after the date of enactment of this Act [Oct. 2, 1978].

“(b) Nothing in this Act shall affect the composition or preclude the service of any grand or petit juror summoned, empaneled, or actually serving in any judicial district on the effective date of this Act.”




Effective Date of 1962 AmendmentPub. L. 87–562, § 5, July 30, 1962, 76 Stat. 248, provided that: “This Act [amending this section and section 133 of this title and enacting provisions set out as notes under this section and section 142 of this title] shall become effective ninety days after the date of enactment [July 30, 1962].”


District Judges, United States Attorneys, and United States Marshals Designations; Tenure; AppointmentsPub. L. 87–562, § 2, July 30, 1962, 76 Stat. 248, provided that:
“(a) The district judge appointed September 26, 1950, the district judge appointed August 13, 1955, and the district judge appointed March 8, 1961, all for the Southern District of Florida, shall hereafter be designated as district judges for the Middle District of Florida.

“(b) The district judge for the Northern and Southern Districts of Florida shall hereafter be designated as the district judge for the Northern, Middle, and Southern Districts of Florida.

“(c) Nothing in this Act [amending this section and section 133 of this title, and enacting provisions set out as notes under this section and section 142 of this title] shall in any manner affect the tenure of office of the United States Attorney and the United States Marshal for the Northern District of Florida who are in office at the time of the enactment of this Act [July 30, 1962], and who shall be during the remainder of their present terms of office the United States Attorney and Marshal for such district as constituted by this Act.

“(d) Nothing in this Act [amending this section and section 133 of this title and enacting provisions set out as notes under this section and section 142 of this title] shall in any manner affect the tenure of office of the United States Attorney and the United States Marshal for the Southern District of Florida who are in office at the time of the enactment of this Act [July 30, 1962], and who shall be during the remainder of their present terms of office the United States Attorney and Marshal for the Middle District of Florida as constituted by this Act.

“(e) The President is authorized to appoint, by and with the advice and consent of the Senate, a United States Attorney and a United States Marshal for the Southern District of Florida.”




Elimination of District Judgeship for Northern, Middle, and Southern Districts of FloridaDistrict judgeship for northern, middle, and southern districts changed to district judgeship for middle district only, see section 2(b) of Pub. L. 89–372, set out as a note under section 133 of this title.



§ 90. Georgia
Georgia is divided into three judicial districts to be known as the Northern, Middle, and Southern Districts of Georgia.
Northern District
(a) The Northern District comprises four divisions.
(1) The Gainesville Division comprises the counties of Banks, Barrow, Dawson, Fannin, Forsyth, Gilmer, Habersham, Hall, Jackson, Lumpkin, Pickens, Rabun, Stephens, Towns, Union, and White.
Court for the Gainesville Division shall be held at Gainesville.
(2) The Atlanta Division comprises the counties of Cherokee, Clayton, Cobb, De Kalb, Douglas, Fulton, Gwinnett, Henry, Newton, and Rockdale.
Court for the Atlanta Division shall be held at Atlanta.
(3) The Rome Division comprises the counties of Bartow, Catoosa, Chattooga, Dade, Floyd, Gordon, Murray, Paulding, Polk, Walker, and Whitfield.
Court for the Rome Division shall be held at Rome.
(4) The Newnan Division comprises the counties of Carroll, Coweta, Fayette, Haralson, Heard, Meriwether, Pike, Spalding, and Troup.
Court for the Newnan Division shall be held at Newnan.
Middle District
(b) The Middle District comprises seven divisions.
(1) The Athens Division comprises the counties of Clarke, Elbert, Franklin, Greene, Hart, Madison, Morgan, Oconee, Oglethorpe, and Walton.
Court for the Athens Division shall be held at Athens.
(2) The Macon Division comprises the counties of Baldwin, Bibb, Bleckley, Butts, Crawford, Hancock, Houston, Jasper, Jones, Lamar, Monroe, Peach, Pulaski, Putnam, Twiggs, Upson, Washington, and Wilkinson.
Court for the Macon Division shall be held at Macon.
(3) The Columbus Division comprises the counties of Chattahoochee, Clay, Harris, Marion, Muscogee, Quitman, Randolph, Stewart, Talbot, and Taylor.
Court for the Columbus Division shall be held at Columbus.
(4) The Americus Division comprises the counties of Ben Hill, Crisp, Dooly, Lee, Macon, Schley, Sumter, Terrell, Webster, and Wilcox.
Court for the Americus Division shall be held at Americus.
(5) The Albany Division comprises the counties of Baker, Calhoun, Dougherty, Early, Miller, Mitchell, Turner, and Worth.
Court for the Albany Division shall be held at Albany.
(6) The Valdosta Division comprises the counties of Berrien, Clinch, Cook, Echols, Irwin, Lanier, Lowndes, and Tift.
Court for the Valdosta Division shall be held at Valdosta.
(7) The Thomasville Division comprises the counties of Brooks, Colquitt, Decatur, Grady, Seminole, and Thomas.
Court for the Thomasville Division shall be held at Thomasville.
Southern District
(c) The Southern District comprises six divisions.
(1) The Augusta Division comprises the Counties of Burke, Columbia, Glascock, Jefferson, Lincoln, McDuffie, Richmond, Taliaferro, Warren, and Wilkes.
Court for the Augusta Division shall be held at Augusta.
(2) The Dublin Division comprises the counties of Dodge, Johnson, Laurens, Montgomery, Telfair, Treutlen, and Wheeler.
Court for the Dublin Division shall be held at Dublin.
(3) The Savannah Division comprises the counties of Bryan, Chatham, Effingham, and Liberty.
Court for the Savannah Division shall be held at Savannah.
(4) The Waycross Division comprises the counties of Atkinson, Bacon, Brantley, Charlton, Coffee, Pierce, and Ware.
Court for the Waycross Division shall be held at Waycross.
(5) The Brunswick Division comprises the counties of Appling, Camden, Glynn, Jeff Davis, Long, McIntosh, and Wayne.
Court for the Brunswick Division shall be held at Brunswick.
(6) The Statesboro Division comprises the counties of Bulloch, Candler, Emanuel, Evans, Jenkins, Screven, Tattnall, and Toombs.
Court for the Statesboro Division shall be held at Statesboro.
(June 25, 1948, ch. 646, 62 Stat. 876; Aug. 16, 1949, ch. 444, 63 Stat. 610; Oct. 31, 1951, ch. 655, § 36a, 65 Stat. 723; Pub. L. 98–620, title IV, § 408(a)–(c), Nov. 8, 1984, 98 Stat. 3362; Pub. L. 99–657, § 3, Nov. 14, 1986, 100 Stat. 3670.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 150 (Mar. 3, 1911, ch. 231, § 77, 36 Stat. 1108; May 28, 1926, ch. 414, §§ 1, 2, 44 Stat. 670; Aug. 22, 1935, ch. 603, §§ 1–3, 49 Stat. 680, 681; June 20, 1936, ch. 639, 49 Stat. 1561; Aug. 21, 1937, ch. 728, §§ 1, 2, 50 Stat. 739, 740; Mar. 6, 1942, ch. 153, §§ 1–3, 56 Stat. 139; Oct. 29, 1945, ch. 435, 59 Stat. 550).
Provisions for furnishing rooms and accommodations at Americus and Dublin were omitted as obsolete upon advice of the Director of the Administrative Office of the United States Courts that Federal accommodations are now available in each of those places.
The provisions respecting court accommodations at Brunswick, Newnan, or Thomasville were omitted as covered by section 142 of this title.
Since the latest amendment of section 150 of title 28, U.S.C., 1940 ed., the former counties of Campbell and Milton were merged with Fulton County in the Atlanta Division of the Northern District.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1986—Subsec. (c)(1). Pub. L. 99–657, § 3(1), substituted “Jefferson, Lincoln” for “Lincoln”.
Subsec. (c)(3). Pub. L. 99–657, § 3(2), substituted “and Liberty” for “Evans, Liberty, Screven, and Tattnall”.
Subsec. (c)(6). Pub. L. 99–657, § 3(3), substituted “Evans, Jenkins, Screven, Tattnall” for “Jefferson, Jenkins”.
1984—Subsec. (a)(1). Pub. L. 98–620, § 408(a), added Fannin, Gilmer, and Pickens to the counties comprising the Gainesville Division of the Northern District.
Subsec. (a)(2). Pub. L. 98–620, § 408(b), struck out Fannin, Gilmer, and Pickens from the counties comprising the Atlanta Division of the Northern District.
Subsec. (c)(6). Pub. L. 98–620, § 408(c), substituted “Statesboro” for “Swainsboro” in three places.
1951—Subsec. (c)(6). Act Oct. 31, 1951, struck out “Washington,”.
1949—Subsec. (c). Act Aug. 16, 1949, created a Swainsboro division and provided for holding court there.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentAmendment by Pub. L. 99–657 effective 90 days after Nov. 14, 1986, and not to affect any action commenced before and pending on such effective date, or to affect the composition, or preclude the service, of any grand or petit jury summoned, empaneled, or actually serving on such date, see section 4 of Pub. L. 99–657, set out as a note under section 121 of this title.

Effective Date of 1984 AmendmentPub. L. 98–620, title IV, § 408(d), Nov. 8, 1984, 98 Stat. 3362, provided that: “The amendments made by this section [amending this section] shall apply to any action commenced in the United States District Court for the Northern District of Georgia on or after the effective date of this subtitle [Jan. 1, 1985], and shall not affect any action pending in such court on such effective date.”

Amendment by Pub. L. 98–620 effective Jan. 1, 1985, and not to affect the composition, or preclude the service, of any grand or petit jury summoned, impaneled, or actually serving on that date, see section 411 of Pub. L. 98–620, set out as a note under section 85 of this title.



§ 91. Hawaii
Hawaii constitutes one judicial district which includes the Midway Islands, Wake Island, Johnston Island, Sand Island, Kingman Reef, Palmyra Island, Baker Island, Howland Island, Jarvis Island, Canton Island, and Enderbury Island: Provided, That the inclusion of Canton and Enderbury Islands in such judicial district shall in no way be construed to be prejudicial to the claims of the United Kingdom to said Islands in accordance with the agreement of April 6, 1939, between the Governments of the United States and of the United Kingdom to set up a regime for their use in common.
Court shall be held at Honolulu.
(June 25, 1948, ch. 646, 62 Stat. 877; May 24, 1949, ch. 139, § 64a, 63 Stat. 99; Pub. L. 86–3, § 14(i), Mar. 18, 1959, 73 Stat. 11; Pub. L. 86–624, § 19, July 12, 1960, 74 Stat. 416.)

Historical and Revision NotesBased on sections 641 and 642a of title 48, U.S.C., 1940 ed., Territories and Insular Possessions (Apr. 30, 1900, ch. 339, § 86, 31 Stat. 158; Mar. 3, 1909, ch. 269, § 1, 35 Stat. 838; July 9, 1921, ch. 42, § 313, 42 Stat. 119; Feb. 12, 1925, ch. 220, 43 Stat. 890; Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919; Aug. 13, 1940, ch. 662, 54 Stat. 784).
Section consolidates parts of sections 641 and 642a of title 48, U.S.C., 1940 ed.
The provisions of section 641 of title 48, U.S.C., 1940 ed., with reference to regular and special terms and the times of holding same were omitted as covered by sections 138 and 141 of this title.
Provisions of section 642a of title 48, U.S.C., 1940 ed., relating to jurisdiction of civil actions and criminal offenses, were omitted as covered by the general jurisdictional provisions of this title and revised title 18 (H. R. 3190, 80th Cong.).
Provisions of section 642a of title 48, U.S.C., 1940 ed., as to appeals were omitted as covered by section 1295 of this title. Provisions of said section 642a with reference to juries and jury trials were omitted as covered by chapter 121 of this title.
Other provisions of section 641 of title 48, U.S.C., 1940 ed., are incorporated in sections 132 and 133 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1960—Pub. L. 86–624 struck out Kure Island.
1959—Pub. L. 86–3 included Palmyra Island.
1949—Act May 24, 1949, inserted provisions relating to inclusion of Canton and Enderbury Islands.

Statutory Notes and Related Subsidiaries
Effective Date of 1959 AmendmentPub. L. 86–3, § 14, Mar. 18, 1959, 73 Stat. 10, provided that the amendments of sections 91, 373, 1252, 1293, and 1294 of this title, sections 3771 and 3772 of Title 18, Crimes and Criminal Procedure, and section 644a of Title 48, Territories and Insular Possessions, the repeal of sections 536, 539, 634, 634a, and 645 of title 48, and notes set out under sections 371 and 373 of this title, are effective on admission of the State of Hawaii into the Union. See Admission of Hawaii as State note below.

Canton and Enderbury Islands; Sovereignty of KiribatiBy a treaty of friendship, TIAS 10777, which entered into force Sept. 23, 1983, the United States recognized the sovereignty of Kiribati over Canton Island and Enderbury Island.

Court of the United States; District JudgesPub. L. 86–3, § 9(a), Mar. 18, 1959, 73 Stat. 8, provided that: “The United States District Court for the District of Hawaii established by and existing under title 28 of the United States Code shall thence forth be a court of the United States with judicial power derived from article III, section 1, of the Constitution of the United States: Provided, however, That the terms of office of the district judges for the district of Hawaii then in office shall terminate upon the effective date of this section and the President, pursuant to sections 133 and 134 of title 28, United States Code, as amended by this Act, shall appoint, by and with the advice and consent of the Senate, two district judges for the said district who shall hold office during good behavior.”

Section 9 of Pub. L. 86–3 provided in part that subsec. (a) of that section should be effective upon the admission of the State of Hawaii into the Union.

Continuation of SuitsPub. L. 86–3, § 12, Mar. 18, 1959, 73 Stat. 9, provided that: 
“No writ, action, indictment, cause, or proceeding pending in any court of the Territory of Hawaii or in the United States District Court for the District of Hawaii shall abate by reason of the admission of said State into the Union, but the same shall be transferred to and proceeded with in such appropriate State courts as shall be established under the constitution of said State, or shall continue in the United States District Court for the District of Hawaii, as the nature of the case may require. And no writ, action, indictment, cause or proceeding shall abate by reason of any change in the courts, but shall be proceeded with in the State or United States courts according to the laws thereof, respectively. And the appropriate State courts shall be the successors of the courts of the Territory as to all cases arising within the limits embraced within the jurisdiction of such courts, respectively, with full power to proceed with the same, and award mesne or final process therein, and all the files, records, indictments, and proceedings relating to any such writ, action, indictment, cause or proceeding shall be transferred to such appropriate State courts and the same shall be proceeded with therein in due course of law.
“All civil causes of action and all criminal offenses which shall have arisen or been committed prior to the admission of said State, but as to which no writ, action, indictment or proceeding shall be pending at the date of such admission, shall be subject to prosecution in the appropriate State courts or in the United States District Court for the District of Hawaii in like manner, to the same extent, and with like right of appellate review, as if said State had been created and said State courts had been established prior to the accrual of such causes of action or the commission of such offenses. The admission of said State shall effect no change in the substantive or criminal law governing such causes of action and criminal offenses which shall have arisen or been committed; and such of said criminal offenses as shall have been committed against the laws of the Territory shall be tried and punished by the appropriate courts of said State, and such as shall have been committed against the laws of the United States shall be tried and punished in the United States District Court for the District of Hawaii.”



AppealsPub. L. 86–3, § 13, Mar. 18, 1959, 73 Stat. 10, provided that: “Parties shall have the same rights of appeal from and appellate review of final decisions of the United States District Court for the District of Hawaii or the Supreme Court of the Territory of Hawaii in any case finally decided prior to admission of said State into the Union, whether or not an appeal therefrom shall have been perfected prior to such admission, and the United States Court of Appeals for the Ninth Circuit and the Supreme Court of the United States shall have the same jurisdiction therein, as by law provided prior to admission of said State into the Union, and any mandate issued subsequent to the admission of said State shall be to the United States District Court for the District of Hawaii or a court of the State, as may be appropriate. Parties shall have the same rights of appeal from and appellate review of all orders, judgments, and decrees of the United States District Court for the District of Hawaii and of the Supreme Court of the State of Hawaii as successor to the Supreme Court of the Territory of Hawaii, in any case pending at the time of admission of said State into the Union, and the United States Court of Appeals for the Ninth Circuit and the Supreme Court of the United States shall have the same jurisdiction therein, as by law provided in any case arising subsequent to the admission of said State into the Union.”


Extension of Jurisdiction of United States District Court for District of Hawaii and of Civil and Criminal Laws to Midway, Wake, Johnson, Sand, etc., IslandsThe jurisdiction of the United States District Court for the District of Hawaii and the laws of the United States relating to civil acts or offenses consummated or committed on the high seas on board a vessel belonging to the United States were extended to the Midway Islands, Wake, Johnson, Sand, etc., Islands by section 644a of Title 48, Territories and Insular Possessions.

Executive Documents
Admission of Hawaii as StateAdmission of Hawaii into the Union was accomplished Aug. 21, 1959, on issuance of Proc. No. 3309, Aug. 21, 1959, 25 F.R. 6868, 73 Stat. c74, as required by sections 1 and 7(c) of Pub. L. 86–3, Mar. 18, 1959, 73 Stat. 4, set out as notes preceding section 491 of Title 48, Territories and Insular Possessions.



§ 92. Idaho
Idaho, exclusive of Yellowstone National Park, constitutes one judicial district.
Court shall be held at Boise, Coeur d’Alene, Moscow, and Pocatello.
(June 25, 1948, ch. 646, 62 Stat. 877; Pub. L. 91–272, § 5, June 2, 1970, 84 Stat. 297.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 151 (Mar. 3, 1911, ch. 231, § 78, 36 Stat. 1109; May 11, 1939, ch. 121, 53 Stat. 738).
All of Yellowstone National Park is included in the judicial district of Wyoming by section 131 of this title. Those parts of the park lying in Idaho are accordingly excluded from the judicial district of Idaho.
A provision as to the places for maintenance of the clerk’s offices, and requiring that they be open at all times, was omitted as covered by sections 452–751 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1970—Pub. L. 91–272 struck out provisions which had divided the judicial district of Idaho into a Northern Division, a Central Division, a Southern Division, and an Eastern Division.



§ 93. Illinois
Illinois is divided into three judicial districts to be known as the Northern, Central, and Southern Districts of Illinois.
Northern District
(a) The Northern District comprises two divisions.
(1) The Eastern Division comprises the counties of Cook, Du Page, Grundy, Kane, Kendall, Lake, La Salle, and Will.
Court for the Eastern Division shall be held at Chicago and Wheaton.
(2) The Western Division comprises the counties of Boone, Carroll, De Kalb, Jo Daviess, Lee, McHenry, Ogle, Stephenson, Whiteside, and Winnebago.
Court for the Western Division shall be held at Freeport and Rockford.
Central District
(b) The Central District comprises the counties of Adams, Brown, Bureau, Cass, Champaign, Christian, Coles, De Witt, Douglas, Edgar, Ford, Fulton, Greene, Hancock, Henderson, Henry, Iroquois, Kankakee, Knox, Livingston, Logan, McDonough, McLean, Macoupin, Macon, Marshall, Mason, Menard, Mercer, Montgomery, Morgan, Moultrie, Peoria, Piatt, Pike, Putnam, Rock Island, Sangamon, Schuyler, Scott, Shelby, Stark, Tazewell, Vermilion, Warren, and Woodford.
Court for the Central District shall be held at Champaign/Urbana, Danville, Peoria, Quincy, Rock Island, and Springfield.
Southern District
(c) The Southern District comprises the counties of Alexander, Bond, Calhoun, Clark, Clay, Clinton, Crawford, Cumberland, Edwards, Effingham, Fayette, Franklin, Gallatin, Hamilton, Hardin, Jackson, Jasper, Jefferson, Jersey, Johnson, Lawrence, Madison, Marion, Massac, Monroe, Perry, Pope, Pulaski, Randolph, Richland, St. Clair, Saline, Union, Wabash, Washington, Wayne, White, and Williamson.
Court for the Southern District shall be held at Alton, Benton, Cairo, and East Saint Louis.
(June 25, 1948, ch. 646, 62 Stat. 878; Aug. 10, 1950, ch. 675, § 1, 64 Stat. 438; Pub. L. 87–36, § 3(c), May 19, 1961, 75 Stat. 83; Pub. L. 91–272, § 8, June 2, 1970, 84 Stat. 297; Pub. L. 95–408, § 4(b)(1), Oct. 2, 1978, 92 Stat. 884; Pub. L. 95–573, § 1, Nov. 2, 1978, 92 Stat. 2458; Pub. L. 98–620, title IV, § 406(a), (c), Nov. 8, 1984, 98 Stat. 3361; Pub. L. 106–130, § 2, Dec. 6, 1999, 113 Stat. 1677.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 152 (Mar. 3, 1911, ch. 231, § 79, 36 Stat. 1110; Aug. 12, 1937, ch. 594, 50 Stat. 624; June 6, 1940, ch. 247, 54 Stat. 237).
Provisions relating to appointment of deputy marshals and maintenance of offices by deputy marshals and deputy clerks were omitted as covered by sections 452, 541 [see 561], 542 [see 561], and 751 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1999—Subsec. (a)(1). Pub. L. 106–130 inserted “and Wheaton” before period at end.
1984—Subsec. (a)(1). Pub. L. 98–620, § 406(a)(1), struck out De Kalb and McHenry from the counties comprising the Eastern Division of the Northern District.
Subsec. (a)(2). Pub. L. 98–620, § 406(a)(2), added De Kalb and McHenry to the counties comprising the Western Division of the Northern District.
Subsec. (b). Pub. L. 98–620, § 406(c), provided for holding court at Champaign/Urbana.
1978—Pub. L. 95–408 substituted in introductory provisions “Northern, Central, and Southern Districts of Illinois” for “Northern, Southern, and Eastern Districts of Illinois”.
Subsec. (a)(1). Pub. L. 95–573, § 1(1), struck out Kankakee from the counties comprising the Eastern Division of the Northern District.
Pub. L. 95–408 added Kankakee to the counties comprising the Eastern Division of the Northern District.
Subsec. (b). Pub. L. 95–573, § 1(2), added Kankakee to the counties comprising the Central District.
Pub. L. 95–408 substituted “Central District” for “Southern District” in heading, struck out subsec. (b)(1) and (2) designations, which divided Southern District into a Northern and Southern Division, and in such newly created Central District, added counties of Champaign, Coles, Douglas, Edgar, Ford, Iroquois, Moultrie, Piatt, Shelby, and Vermilion to, and struck out counties of Bond, Calhoun, Jersey, and Madison from, those counties comprising the new Central District, and substituted provisions for holding of a term of Court for Central District at Danville, Peoria, Quincy, Rock Island, and Springfield for provisions for holding of a term of Court for Northern Division of the former Southern District at Peoria and Rock Island and for Southern Division of former Southern District at Alton, Quincy, and Springfield.
Subsec. (c). Pub. L. 95–408 substituted “Southern District” for “Eastern District” in heading, and in such Southern District added counties of Bond, Calhoun, Jersey, and Madison to, and struck out counties of Champaign, Coles, Douglas, Edgar, Ford, Iroquois, Kankakee, Moultrie, Piatt, Shelby and Vermilion from, those counties comprising Southern District, and substituted provisions for holding of a term of Court for Southern District at Alton, Benton, Cairo, and East Saint Louis for provisions for holding of a term of Court for Eastern District at Benton, Cairo, Danville, and East Saint Louis.
1970—Subsec. (a)(2). Pub. L. 91–272 provided for holding court at Rockford.
1961—Subsec. (b)(2). Pub. L. 87–36 provided for holding court at Alton.
1950—Subsec. (b)(1). Act Aug. 10, 1950, provided for holding court at Rock Island.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentPub. L. 98–620, title IV, § 406(b), Nov. 8, 1984, 98 Stat. 3361, provided that: “The amendments made by subsection (a) of this section [amending this section] shall apply to any action commenced in the United States District Court for the Northern District of Illinois on or after the effective date of this subtitle [Jan. 1, 1985], and shall not affect any action pending in such court on such effective date.”

Amendment by Pub. L. 98–620 effective Jan. 1, 1985, and not to affect the composition, or preclude the service, of any grand or petit jury summoned, impaneled, or actually serving on that date, see section 411 of Pub. L. 98–620, set out as a note under section 85 of this title.

Effective Date of 1978 AmendmentPub. L. 95–573, § 6, Nov. 2, 1978, 92 Stat. 2458, as amended by Pub. L. 96–4, § 2, Mar. 30, 1979, 93 Stat. 7, provided that:
“(a) Except as provided in subsection (b) of this section, the provisions of this Act [amending this section and sections 99, 112, and 118 of this title and enacting a provision set out as a note under section 84 of this title] shall take effect 180 days after the date of enactment of this Act [Nov. 2, 1978].

“(b)(1) The provisions of section 5 of this Act [set out as a note under section 84 of this title] shall take effect on the date of enactment of this Act [Nov. 2, 1978].

“(2) The provisions of the first section of this Act [amending this section] shall take effect on March 31, 1979.


“(c) Nothing in this Act [amending this section and sections 99, 112, and 118 of this title and enacting provisions set out as a note under section 84 of this title] shall affect the composition or preclude the service of any grand or petit juror summoned, empaneled, or actually serving in any judicial district on the effective date of this Act.”




Effective Date of 1978 Amendment; Savings ProvisionAmendment by Pub. L. 95–408 effective 180 days after Oct. 2, 1978, with such amendment not to affect the composition or preclude the service of any grand or petit juror summoned, empaneled, or actually serving in any judicial district on the effective date of this Act, see section 5 of Pub. L. 95–408, set out as a note under section 89 of this title.

District Judges, United States Attorneys, Assistant United States Attorneys, and United States Marshals for Central and Southern Districts; Designation; Tenure; Appointment; Grand JuryPub. L. 95–408, § 4(b)(2)–(4), as added by Pub. L. 96–4, § 1, Mar. 30, 1979, 93 Stat. 6, provided that:
“(2) The district judge for the Eastern District of Illinois in office on the effective date of this Act [180 days after Oct. 2, 1978] who is senior in commission shall, on and after the effective date of this Act, be a district judge for the Southern District of Illinois. The remaining district judge for the Eastern District of Illinois who is in office on the effective date of this Act and the district judges for the Southern District of Illinois who are in office on the effective date of this Act shall, on and after the effective date of this Act, be district judges for the Central District of Illinois. The President shall appoint, by and with the advice and consent of the Senate, a second district judge for the Southern District of Illinois.

“(3) This section does not in any manner affect the tenure of the United States attorney, the assistant United States attorneys, or the United States marshal for the Eastern District of Illinois or for the Southern District of Illinois who are in office on the effective date of this Act [180 days after Oct. 2, 1978]. The United States attorney, the assistant United States attorneys, and the United States marshal for the Eastern District and for the Southern District of Illinois shall, on the effective date of this Act, become the United States attorney, the assistant United States attorneys, and the United States marshal for the Southern District and for the Central District of Illinois, respectively.

“(4) Notwithstanding section 3240 of title 18, United States Code, any grand jury impaneled on or after the effective date of this Act [180 days after Oct. 2, 1978] by a district court for the Central District or the Southern District of Illinois may inquire into and return indictments charging offenses against the criminal laws of the United States alleged to have been committed anywhere within the territory of the respective judicial districts as such districts were constituted before or after the effective date of this Act.”






§ 94. Indiana
Indiana is divided into two judicial districts to be known as the Northern and Southern Districts of Indiana.
Northern District
(a) The Northern District comprises three divisions.
(1) The Fort Wayne Division comprises the counties of Adams, Allen, Blackford, De Kalb, Grant, Huntington, Jay, Lagrange, Noble, Steuben, Wells, and Whitley.
Court for the Fort Wayne Division shall be held at Fort Wayne.
(2) The South Bend Division comprises the counties of Cass, Elkhart, Fulton, Kosciusko, La Porte, Marshall, Miami, Pulaski, St. Joseph, Starke, and Wabash.
Court for the South Bend Division shall be held at South Bend.
(3) The Hammond Division comprises the counties of Benton, Carroll, Jasper, Lake, Newton, Porter, Tippecanoe, Warren, and White.
Court for the Hammond Division shall be held at Hammond and Lafayette.
Southern District
(b) The Southern District comprises four divisions.
(1) The Indianapolis Division comprises the counties of Bartholomew, Boone, Brown, Clinton, Decatur, Delaware, Fayette, Fountain, Franklin, Hamilton, Hancock, Hendricks, Henry, Howard, Johnson, Madison, Marion, Monroe, Montgomery, Morgan, Randolph, Rush, Shelby, Tipton, Union, and Wayne.
Court for the Indianapolis Division shall be held at Indianapolis and Richmond.
(2) The Terre Haute Division comprises the counties of Clay, Greene, Knox, Owen, Parke, Putnam, Sullivan, Vermilion, and Vigo.
Court for the Terre Haute Division shall be held at Terre Haute.
(3) The Evansville Division comprises the counties of Davies, Dubois, Gibson, Martin, Perry, Pike, Posey, Spencer, Vanderburgh, and Warrick.
Court for the Evansville Division shall be held at Evansville.
(4) The New Albany Division comprises the counties of Clark, Crawford, Dearborn, Floyd, Harrison, Jackson, Jefferson, Jennings, Lawrence, Ohio, Orange, Ripley, Scott, Switzerland, and Washington.
Court for the New Albany Division shall be held at New Albany.
(June 25, 1948, ch. 646, 62 Stat. 878; Feb. 10, 1954, ch. 6, § 2(b)(7), 68 Stat. 11; Pub. L. 91–272, § 9, June 2, 1970, 84 Stat. 298.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 153 (Mar. 3, 1911, ch. 231, § 80, 36 Stat. 1110; Apr. 21, 1928, ch. 393, 45 Stat. 437).
Words “when the time fixed as above for the sitting of a court shall fall on a legal holiday the terms shall begin on the next day following,” were omitted as within the discretion of the court and coverable by rule of court.
A provision that terms should not be limited to any particular number of days, and that a term about to commence in another division might be adjourned until the business of the court in session was concluded, was omitted as covered by section 140 of this title.
A provision authorizing indictments for offenses committed in divisions other than that wherein a grand jury is sitting was omitted as covered by Federal Rules of Criminal Procedure, Rules 6, 7.
Provisions as to maintenance of clerks’ offices were omitted as covered by sections 452 and 751 of this title.
The following provisions were omitted as either executed or covered by section 501 [now 541] et seq. and section 541 [now 561] et seq. of this title, containing similar provisions as to United States attorneys and marshals:
“A. The senior district judge for the district of Indiana in office immediately prior to April 21, 1928, shall be the district judge for the southern district as constituted by this section; the junior district judge for the district of Indiana immediately prior to April 21, 1928, shall be the district judge for the northern district as constituted by this section; and the district attorney and marshal for the district of Indiana in office immediately prior to April 21, 1928, shall be during the remainder of their present terms of office the district attorney and marshal for the southern district as constituted by this section.
“B. The President is authorized and directed to appoint, by and with the advice and consent of the Senate, a district attorney and a marshal for the United States District Court for the Northern District of Indiana.”
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1970—Subsec. (b)(1). Pub. L. 91–272 provided for holding court at Richmond.
1954—Subsec. (a)(3). Act Feb. 10, 1954, provided for holding court at Lafayette.



§ 95. Iowa
Iowa is divided into two judicial districts to be known as the Northern and Southern Districts of Iowa.
Northern District
(a) The Northern District comprises four divisions.
(1) The Cedar Rapids Division comprises the counties of Benton, Cedar, Grundy, Hardin, Iowa, Jones, Linn, and Tama.
Court for the Cedar Rapids Division shall be held at Cedar Rapids.
(2) The Eastern Division comprises the counties of Allamakee, Black Hawk, Bremer, Buchanan, Chickasaw, Clayton, Delaware, Dubuque, Fayette, Floyd, Howard, Jackson, Mitchell, and Winneshiek.
Court for the Eastern Division shall be held at Dubuque and Waterloo.
(3) The Western Division comprises the counties of Buena Vista, Cherokee, Clay, Crawford, Dickinson, Ida, Lyon, Monona, O’Brien, Osceola, Plymouth, Sac, Sioux, and Woodbury.
Court for the Western Division shall be held at Sioux City.
(4) The Central Division comprises the counties of Butler, Calhoun, Carroll, Cerro Gordo, Emmet, Franklin, Hamilton, Hancock, Humboldt, Kossuth, Palo Alto, Pocahontas, Webster, Winnebago, Worth, and Wright.
Court for the Central Division shall be held at Fort Dodge and Mason City.
Southern District
(b) The Southern District comprises six divisions.
(1) The Central Division comprises the counties of Boone, Dallas, Greene, Guthrie, Jasper, Madison, Marion, Marshall, Polk, Poweshiek, Story, and Warren.
Court for the Central Division shall be held at Des Moines.
(2) The Eastern Division comprises the counties of Des Moines, Henry, Lee, Louisa, and Van Buren.
Court for the Eastern Division shall be held at Keokuk.
(3) The Western Division comprises the counties of Audubon, Cass, Fremont, Harrison, Mills, Montgomery, Page, Pottawattamie, and Shelby.
Court for the Western Division shall be held at Council Bluffs.
(4) The Southern Division comprises the counties of Adair, Adams, Clarke, Decatur, Lucas, Ringgold, Taylor, Union, and Wayne.
Court for the Southern Division shall be held at Creston.
(5) The Davenport Division comprises the counties of Clinton, Johnson, Muscatine, Scott, and Washington.
Court for the Davenport Division shall be held at Davenport.
(6) The Ottumwa Division comprises the counties of Appanoose, Davis, Jefferson, Keokuk, Mahaska, Monroe, and Wapello.
Court for the Ottumwa Division shall be held at Ottumwa.
(June 25, 1948, ch. 646, 62 Stat. 879; Pub. L. 96–462, § 3(a), Oct. 15, 1980, 94 Stat. 2053.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 156 and 156a (Mar. 3, 1911, ch. 231, § 81, 36 Stat. 1111; Mar. 3, 1913, ch. 122, 37 Stat. 734; Feb. 23, 1916, ch. 32, 39 Stat. 12; Apr. 27, 1916, ch. 90, 39 Stat. 55; Mar. 4, 1923, ch. 256, 42 Stat. 1483; Jan. 28, 1925, ch. 104, 43 Stat. 794; July 5, 1937, ch. 428, 50 Stat. 474).
A provision relating to the maintenance of clerk’s office was omitted as covered by section 751 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1980—Subsec. (b)(3). Pub. L. 96–462, § 3(a)(1), added Fremont and Page counties to Western Division of Southern District.
Subsec. (b)(4). Pub. L. 96–462, § 3(a)(2), struck out references to Fremont and Page counties in list of counties comprising Southern Division of Southern District.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 Amendment; Savings ProvisionAmendment by Pub. L. 96–462 effective Oct. 1, 1981, but not to affect the composition or preclude the service of any grand or petit juror summoned, empaneled, or actually serving in any judicial district on Oct. 1, 1981, see section 7 of Pub. L. 96–462, set out as a note under section 84 of this title.
Pub. L. 96–462, § 3(b), Oct. 15, 1980, 94 Stat. 2053, provided that: “The amendments made by subsection (a) [amending this section] shall not apply to any action commenced before the effective date of such amendments [Oct. 1, 1981] and pending in the United States District Court for the Southern District of Iowa on such date.”


Holding Court for the Southern District of IowaPub. L. 107–273, div. C, title I, § 11029, Nov. 2, 2002, 116 Stat. 1836, as amended by Pub. L. 108–455, § 1, Dec. 10, 2004, 118 Stat. 3628, provided that: 
“Notwithstanding any other provision of law, during the period beginning on January 1, 2003, through July 1, 2006, the United States District Court for the Southern District of Iowa may—
“(1) with the consent of the parties in any case filed in the Eastern Division or the Davenport Division of the Southern District of Iowa, hold court on that case in Rock Island, Illinois; and

“(2) summon jurors from the Southern District of Iowa to serve in any case described under paragraph (1).”






§ 96. Kansas
Kansas constitutes one judicial district.
Court shall be held at Kansas City, Lawrence, Leavenworth, Salina, Topeka, Hutchinson, Wichita, Dodge City, and Fort Scott.
(June 25, 1948, ch. 646, 62 Stat. 880; Aug. 27, 1949, ch. 516, 63 Stat. 666; Pub. L. 99–554, title I, § 141, Oct. 27, 1986, 100 Stat. 3096.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 157 (Mar. 3, 1911, ch. 231, § 82, 36 Stat. 1112; Sept. 6, 1916, ch. 447, 39 Stat. 725; June 7, 1924, ch. 319, 43 Stat. 607; June 13, 1938, ch. 349, 52 Stat. 673).
Provisions as to the appointment and residence of deputy marshals and deputy clerks and maintenance of offices by them were omitted. See sections 541 [see 561], 542 [see 561], and 751 of this title.
A provision making inoperative the terms of the last paragraph of this section, whenever, upon the recommendation of the Attorney General, court accommodations should be provided in Federal buildings, was omitted as unnecessary. When such buildings become available the Director of the Administrative Office of the United States Courts will, under section 604 of this title, provide court accommodations therein.
The provision respecting court accommodations at Hutchinson was omitted as covered by section 142 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1986—Pub. L. 99–554 provided for holding court at Lawrence.
1949—Act Aug. 27, 1949, abolished the three divisions which constituted the judicial district, and added Dodge City as an additional place for holding court.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentAmendment by Pub. L. 99–554 effective 30 days after Oct. 27, 1986, see section 302(a) of Pub. L. 99–554, set out as a note under section 581 of this title.



§ 97. Kentucky
Kentucky is divided into two judicial districts to be known as the Eastern and Western Districts of Kentucky.
Eastern District
(a) The Eastern District comprises the counties of Anderson, Bath, Bell, Boone, Bourbon, Boyd, Boyle, Bracken, Breathitt, Campbell, Carroll, Carter, Clark, Clay, Elliott, Estill, Fayette, Fleming, Floyd, Franklin, Gallatin, Garrard, Grant, Greenup, Harlan, Harrison, Henry, Jackson, Jessamine, Johnson, Kenton, Knott, Knox, Laurel, Lawrence, Lee, Leslie, Letcher, Lewis, Lincoln, McCreary, Madison, Magoffin, Martin, Mason, Menifee, Mercer, Montgomery, Morgan, Nicholas, Owen, Owsley, Pendleton, Perry, Pike, Powell, Pulaski, Robertson, Rockcastle, Rowan, Scott, Shelby, Trimble, Wayne, Whitley, Wolfe, and Woodford.
Court for the Eastern District shall be held at Ashland, Catlettsburg, Covington, Frankfort, Jackson, Lexington, London, Pikeville, and Richmond.
Western District
(b) The Western District comprises the counties of Adair, Allen, Ballard, Barren, Breckenridge, Bullitt, Butler, Caldwell, Calloway, Carlisle, Casey, Christian, Clinton, Crittenden, Cumberland, Daviess, Edmonson, Fulton, Graves, Grayson, Green, Hancock, Hardin, Hart, Henderson, Hickman, Hopkins, Jefferson, Larue, Livingston, Logan, Lyon, McCracken, McLean, Marion, Marshall, Meade, Metcalfe, Monroe, Muhlenberg, Nelson, Ohio, Oldham, Russell, Simpson, Spencer, Taylor, Todd, Trigg, Union, Warren, Washington, and Webster.
Court for the Western District shall be held at Bowling Green, Louisville, Owensboro, and Paducah.
(June 25, 1948, ch. 646, 62 Stat. 880; Pub. L. 95–408, § 2(a), Oct. 2, 1978, 92 Stat. 883.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 158 (Mar. 3, 1911, ch. 231, § 83, 36 Stat. 1112; Jan. 29, 1920, ch. 57, 41 Stat. 400; June 22, 1936, ch. 707, 49 Stat. 1822).
Last paragraph of section 158 of title 28, U.S.C., 1940 ed., relating to process, was omitted as covered by Rule 4 of the Federal Rules of Civil Procedure.
Provisions relating to maintenance of clerk’s offices were omitted as covered by sections 452 and 751 of this title.
Provisions for furnishing rooms and accommodations at Lexington and Pikeville were omitted as obsolete on advice of the Director of the Administrative Office of the United States Courts that Federal accommodations are now available in each of those places.
Words “with the waters thereof,” after the list of counties in each district, were omitted as unnecessary and inconsistent with other sections of this chapter.
McCreary County of the Eastern District was formed from parts of the counties of Pulaski, Wayne, and Whitley since the latest amendment of the Judicial Code.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1978—Subsec. (a). Pub. L. 95–408 provided for holding court at Ashland.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 Amendment; Savings ProvisionAmendment by Pub. L. 95–408 effective 180 days after Oct. 2, 1978, with such amendment not to affect the composition or preclude the service of any grand or petit juror summoned, empaneled, or actually serving in any judicial district on the effective date of this Act, see section 5 of Pub. L. 95–408, set out as a note under section 89 of this title.



§ 98. Louisiana
Louisiana is divided into three judicial districts to be known as the Eastern, Middle, and Western Districts of Louisiana.
Eastern District
(a) The Eastern District comprises the parishes of Assumption, Jefferson, Lafourche, Orleans, Plaquemines, Saint Bernard, Saint Charles, Saint James, Saint John the Baptist, Saint Tammany, Tangipahoa, Terrebonne, and Washington.
Court for the Eastern District shall be held at New Orleans, and Houma.
Middle District
(b) The Middle District comprises the parishes of Ascension, East Baton Rouge, East Feliciana, Iberville, Livingston, Pointe Coupee, Saint Helena, West Baton Rouge, and West Feliciana.
Court for the Middle District shall be held at Baton Rouge.
Western District
(c) The Western District comprises the parishes of Acadia, Allen, Avoyelles, Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia, Jefferson Davis, De Soto, East Carroll, Evangeline, Franklin, Grant, Iberia, Jackson, Lafayette, La Salle, Lincoln, Madison, Morehouse, Natchitoches, Ouachita, Rapides, Red River, Richland, Sabine, Saint Landry, Saint Martin, Saint Mary, Tensas, Union, Vermilion, Vernon, Webster, West Carroll, and Winn.
Court for the Western District shall be held at Alexandria, Lafayette, Lake Charles, Monroe, Opelousas, and Shreveport.
(June 25, 1948, ch. 646, 62 Stat. 881; Pub. L. 87–36, § 4, May 19, 1961, 75 Stat. 83; Pub. L. 92–208, § 3(a), Dec. 18, 1971, 85 Stat. 741; Pub. L. 95–408, § 3(a), Oct. 2, 1978, 92 Stat. 883; Pub. L. 98–353, title II, § 203(b), July 10, 1984, 98 Stat. 350.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 159 (Mar. 3, 1911, ch. 231, § 84, 36 Stat. 1113).
Provisions relating to the maintenance of offices by the clerks were omitted as covered by sections 452 and 751 of this title.
The parishes of Allen, Beauregard, and Jefferson Davis of the Lake Charles Division of the Western District were formed out of part of Calcasieu Parish since the enactment of the Judicial Code.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1984—Subsec. (a). Pub. L. 98–353 inserted “, and Houma” after “New Orleans”.
1978—Subsec. (c). Pub. L. 95–408 struck out par. (1) to (6) designations which had divided the parishes of Western District into six divisions.
1971—Pub. L. 92–208 created a Middle District consisting of the nine parishes formerly making up Baton Rouge Division of Eastern District and designated as the entire Eastern District the thirteen parishes formerly making up New Orleans Division of Eastern District.
1961—Pub. L. 87–36 struck out from enumeration in subsec. (a)(1) the parishes of Iberia and Saint Mary, in subsec. (b)(1) Lafayette, Saint Martin and Vermilion, and in subsec. (b)(5) Acadia, and created sixth division of subsec. (b), consisting of such parishes.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 Amendment; Savings ProvisionAmendment by Pub. L. 95–408 effective 180 days after Oct. 2, 1978, with such amendment not to affect the composition or preclude the service of any grand or petit juror summoned, empaneled, or actually serving in any judicial district on the effective date of this Act, see section 5 of Pub. L. 95–408, set out as a note under section 89 of this title.

Effective Date of 1971 AmendmentPub. L. 92–208, § 3(f), Dec. 18, 1971, 85 Stat. 742, provided that: “The provisions of this section [amending this section and sections 133 and 134 of this title and enacting provisions set out below] shall become effective one hundred and twenty days after the date of enactment of this Act [Dec. 18, 1971].”


District Judge, United States Attorney, and United States Marshal for Middle District; Designation; Tenure; AppointmentPub. L. 92–208, § 3(b), (c), Dec. 18, 1971, 85 Stat. 742, provided that:
“(b) The district judge for the Eastern District of Louisiana holding office on the day immediately prior to the effective date of this section [see Effective Date of 1971 Amendment Note above], and whose official station on such date is Baton Rouge, shall, on and after such date, be the district judge for the Middle District of Louisiana. All other district judges for the Eastern District of Louisiana holding office on the day immediately prior to the effective date of this section shall be district judges for the Eastern District of Louisiana as constituted by this section.

“(c)(1) Nothing in this section shall in any manner affect the tenure of office of the United States attorney and the United States marshal for the Eastern District of Louisiana who are in office on the effective date of this section, and who shall be during the remainder of their present terms of office the United States attorney and marshal for the Eastern District of Louisiana as constituted by this section.

“(2) The President shall appoint, by and with the advice and consent of the Senate, a United States attorney and marshal for the Middle District of Louisiana.”







§ 99. Maine
Maine constitutes one judicial district.
Court shall be held at Bangor and Portland.
(June 25, 1948, ch. 646, 62 Stat. 881; Pub. L. 95–573, § 2, Nov. 2, 1978, 92 Stat. 2458.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 160 (Mar. 3, 1911, ch. 231, § 85, 36 Stat. 1114; Dec. 22, 1911, ch. 7, 37 Stat. 51; Sept. 8, 1916, ch. 475, §§ 1, 3, 39 Stat. 850; Mar. 4, 1923, ch. 279, 42 Stat. 1506).
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1978—Pub. L. 95–573 struck out provision for two separate divisions, (1) the Northern Division comprising the counties of Aroostook, Hancock, Penobscot, Piscataquis, Somerset, Waldo, and Washington and (2) the Southern Division comprising the counties of Androscoggin, Cumberland, Franklin, Kennebec, Knox, Lincoln, Oxford, Sagadahoc, and York.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–573 effective 180 days after Nov. 2, 1978, see section 6 of Pub. L. 95–573, set out as a note under section 93 of this title.



§ 100. Maryland
Maryland constitutes one judicial district comprising two divisions.(1) The Northern Division comprises the counties of Allegany, Anne Arundel, Baltimore, Caroline, Carroll, Cecil, Dorchester, Frederick, Garrett, Harford, Howard, Kent, Queen Anne’s, Somerset, Talbot, Washington, Wicomico, and Worcester, and the City of Baltimore.Court for the Northern Division shall be held at Baltimore, Cumberland, and Denton.


(2) The Southern Division comprises the counties of Calvert, Charles, Montgomery, Prince George’s, and St. Mary’s.Court for the Southern Division shall be held at a suitable site in Montgomery or Prince George’s County not more than five miles from the boundary of Montgomery and Prince George’s Counties.


(June 25, 1948, ch. 646, 62 Stat. 882; Pub. L. 91–546, § 4, Dec. 14, 1970, 84 Stat. 1412; Pub. L. 100–487, § 1, Oct. 14, 1988, 102 Stat. 2431.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 166 (Mar. 3, 1911, ch. 231, § 86, 36 Stat. 1114; Mar. 3, 1925, ch. 422, 43 Stat. 1106).
Provisions relating to appointment of a deputy clerk and a deputy marshal and the maintenance of offices by such deputies were omitted as covered by sections 541 [see 561], 542 [see 561], and 751 of this title.
The provisions respecting court accommodations at Denton were omitted as covered by section 142 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1988—Pub. L. 100–702 amended section generally. Prior to amendment, section provided that Maryland constituted one judicial district and that court be held at Baltimore, Cumberland, Denton, and at a suitable site in Prince Georges County not more than five miles from the boundary of Montgomery and Prince Georges Counties.
1970—Pub. L. 91–546 added a suitable site in Prince Georges County not more than five miles from the boundary of Montgomery and Prince Georges Counties to the list of enumerated places for holding court in Maryland.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentPub. L. 100–487, § 2, Oct. 14, 1988, 102 Stat. 2431, provided that:
“(a) In General.—This Act and the amendments made by this Act [amending this section] shall take effect 180 days after the date of the enactment of this Act [Oct. 14, 1988].

“(b) Pending Cases Not Affected.—This Act and the amendments made by this Act shall not affect any action commenced before the effective date of this Act and pending in the United States District Court for the District of Maryland on such date.

“(c) Juries Not Affected.—This Act and the amendments made by this Act shall not affect the composition, or preclude the service, of any grand or petit jury summoned, empaneled, or actually serving in the Judicial District of Maryland on the effective date of this Act.”






§ 101. Massachusetts
Massachusetts constitutes one judicial district.
Court shall be held at Boston, New Bedford, Springfield, and Worcester.
(June 25, 1948, ch. 646, 62 Stat. 882.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 167 (Mar. 3, 1911, ch. 231, § 87, 36 Stat. 1114; May 1, 1922, ch. 173, 42 Stat. 503; May 17, 1926, ch. 306, 44 Stat. 559).
Words “and the terms at Boston shall not be terminated or affected by the terms at Springfield, New Bedford, or Worcester,” were omitted as covered by section 138 of this title.
Provisions relating to appointment of deputy clerks and deputy marshals, and maintenance of office by said deputies were omitted as covered by sections 541 [see 561], 542 [see 561], and 751 of this title.
Provisions for furnishing rooms and accommodations at Springfield and Worcester were omitted as obsolete upon advice of Director of the Administrative Office of the United States Courts that federal accommodations have been provided at such places.
A provision requiring the return of all process to the terms at Boston and the keeping of all court papers in the clerk’s office at Boston, unless otherwise specially ordered by the court, was omitted, since such matters can be regulated more appropriately by court rule or order. See Federal Rules of Civil Procedure, Rule 4(g).
The provision respecting court accommodations at New Bedford was omitted as covered by section 142 of this title.
Changes in arrangement and phraseology were made.



§ 102. Michigan
Michigan is divided into two judicial districts to be known as the Eastern and Western Districts of Michigan.
Eastern District
(a) The Eastern District comprises two divisions.
(1) The Southern Division comprises the counties of Genesee, Jackson, Lapeer, Lenawee, Livingston, Macomb, Monroe, Oakland, Saint Clair, Sanilac, Shiawassee, Washtenaw, and Wayne.
Court for the Southern Division shall be held at Ann Arbor, Detroit, Flint, and Port Huron.
(2) The Northern Division comprises the counties of Alcona, Alpena, Arenac, Bay, Cheboygan, Clare, Crawford, Gladwin, Gratiot, Huron, Iosco, Isabella, Midland, Montmorency, Ogemaw, Oscoda, Otsego, Presque Isle, Roscommon, Saginaw, and Tuscola.
Court for the Northern Division shall be held at Bay City.
Western District
(b) The Western District comprises two divisions.
(1) The Southern Division comprises the counties of Allegan, Antrim, Barry, Benzie, Berrien, Branch, Calhoun, Cass, Charlevoix, Clinton, Eaton, Emmet, Grand Traverse, Hillsdale, Ingham, Ionia, Kalamazoo, Kalkaska, Kent, Lake, Leelanau, Manistee, Mason, Mecosta, Missaukee, Montcalm, Muskegon, Newaygo, Oceana, Osceola, Ottawa, Saint Joseph, Van Buren, and Wexford.
Court for the Southern Division shall be held at Grand Rapids, Kalamazoo, Lansing, and Traverse City.
(2) The Northern Division comprises the counties of Alger, Baraga, Chippewa, Delta, Dickinson, Gogebic, Houghton, Iron, Keweenaw, Luce, Mackinac, Marquette, Menominee, Ontonagon, and Schoolcraft.
Court for the Northern Division shall be held at Marquette and Sault Sainte Marie.
(June 25, 1948, ch. 646, 62 Stat. 882; Feb. 10, 1954, ch. 6 § 2(b)(8), 68 Stat. 11; Pub. L. 87–36, § 3(d), May 19, 1961, 75 Stat. 83; Pub. L. 88–627, Oct. 6, 1964, 78 Stat. 1003; Pub. L. 91–272, § 11, June 2, 1970, 84 Stat. 298.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 168 (Mar. 3, 1911, ch. 231, § 88, 36 Stat. 1114; July 9, 1912, ch. 222, 37 Stat. 190; Mar. 31, 1930, ch. 101, 46 Stat. 138).
Provisions of section 168 of title 28, U.S.C., 1940 ed., relating to venue, were omitted as covered by section 1391 et seq. of this title.
A provision for a special or adjourned term at Bay City for the hearing of admiralty cases, beginning in February of each year, was omitted. Adequate provision is made for such terms by section 141 of this title.
Words “and mileage on service of process in said northern division shall be computed from Bay City,” at the end of the section, were omitted as covered by section 553 of this title.
Provisions relating to appointment and residence of deputy clerks and deputy marshals and maintenance of offices by such deputies were omitted as covered by sections 541 [see 561], 542 [see 561], and 751 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1970—Subsec. (b)(1). Pub. L. 91–272 provided for holding court at Traverse City.
1964—Subsec. (a). Pub. L. 88–627 transferred counties of Genesee and Shiawassee from Northern Division to Southern Division, added Ann Arbor and Flint as places of court for Southern Division, and struck out Flint as a place for holding court.
1961—Subsec. (b)(1). Pub. L. 87–36 provided for holding court at Lansing instead of Mason.
1954—Subsec. (a)(1). Act Feb. 10, 1954, § 2(b)(8)(a), struck out counties of Branch, Calhoun, Clinton, Hillsdale, and Ingham, with respect to Southern Division of Eastern District.
Subsec. (a)(2). Act Feb. 10, 1954, § 2(b)(8)(b), substituted “Flint” for “Port Huron”, as a place for holding court.
Subsec. (b)(1). Act Feb. 10, 1954, § 2(b)(8)(c), inserted a reference to counties of Branch, Calhoun, Clinton, Hillsdale, and Ingham, with respect to composition of Southern Division of the Western District, and provided for holding court at Kalamazoo and Mason.



§ 103. Minnesota
Minnesota constitutes one judicial district comprising six divisions.(1) The First Division comprises the counties of Dodge, Fillmore, Houston, Mower, Olmsted, Steele, Wabasha, and Winona.Court for the First Division shall be held at Winona.


(2) The Second Division comprises the counties of Blue Earth, Brown, Cottonwood, Faribault, Freeborn, Jackson, Lac qui Parle, Le Sueur, Lincoln, Lyon, Martin, Murray, Nicollet, Nobles, Pipestone, Redwood, Rock, Sibley, Waseca, Watonwan, and Yellow Medicine.Court for the Second Division shall be held at Mankato.


(3) The Third Division comprises the counties of Chisago, Dakota, Goodhue, Ramsey, Rice, Scott, and Washington.Court for the Third Division shall be held at Saint Paul.


(4) The Fourth Division comprises the counties of Anoka, Carver, Chippewa, Hennepin, Isanti, Kandiyohi, McLeod, Meeker, Renville, Sherburne, Swift, and Wright.Court for the Fourth Division shall be held at Minneapolis.


(5) The Fifth Division comprises the counties of Aitkin, Benton, Carlton, Cass, Cook, Crow Wing, Itasca, Kanabec, Koochiching, Lake, Mille Lacs, Morrison, Pine, and Saint Louis.Court for the Fifth Division shall be held at Duluth.


(6) The Sixth Division comprises the counties of Becker, Beltrami, Big Stone, Clay, Clearwater, Douglas, Grant, Hubbard, Kittson, Lake of the Woods, Mahnomen, Marshall, Norman, Otter Tail, Pennington, Polk, Pope, Red Lake, Roseau, Stearns, Stevens, Todd, Traverse, Wadena, and Wilkin.Court for the Sixth Division shall be held at Fergus Falls and Bemidji.


(June 25, 1948, ch. 646, 62 Stat. 882; Pub. L. 110–406, § 18, Oct. 13, 2008, 122 Stat. 4295.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 169 (Mar. 3, 1911, ch. 231, § 89, 36 Stat. 1115; Apr. 10, 1926, ch. 113, 44 Stat. 238).
Provisions relating to the appointment and residence of deputy clerks and the maintenance of offices by them were omitted as covered by section 751 of this title.
The counties of Pennington and Lake of the Woods, in the Sixth Division, were created since the enactment of the Judicial Code.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments2008—Par. (6). Pub. L. 110–406 inserted “and Bemidji” after “Fergus Falls”.



§ 104. Mississippi
Mississippi is divided into two judicial districts to be known as the northern and southern districts of Mississippi.
Northern District
(a) The northern district comprises three divisions.
(1) The Aberdeen Division comprises the counties of Alcorn, Chickasaw, Choctaw, Clay, Itawamba, Lee, Lowndes, Monroe, Oktibbeha, Prentiss, Tishomingo, Webster, and Winston.
Court for the Aberdeen Division shall be held at Aberdeen, Ackerman, and Corinth.
(2) The Oxford Division comprises the counties of Benton, Calhoun, DeSoto, Lafayette, Marshall, Panola, Pontotoc, Quitman, Tallahatchie, Tate, Tippah, Tunica, Union, and Yalobusha.
Court for the Oxford Division shall be held at Oxford.
(3) The Greenville Division comprises the counties of Attala, Bolivar, Carroll, Coahoma, Grenada, Humphreys, Leflore, Montgomery, Sunflower, and Washington.
Court for the Greenville Division shall be held at Clarksdale, Cleveland, and Greenville.
Southern District
(b) The southern district comprises four divisions.
(1) The Northern Division comprises the counties of Copiah, Hinds, Holmes, Issaquena, Kemper, Lauderdale, Leake, Madison, Neshoba, Newton, Noxubee, Rankin, Scott, Simpson, Sharkey, Smith, Warren, and Yazoo.
Court for the Northern Division shall be held at Jackson.
(2) The Southern Division comprises the counties of George, Greene, Hancock, Harrison, Jackson, Pearl River, and Stone.
Court for the Southern Division shall be held at Gulfport.
(3) The Eastern Division comprises the counties of Clarke, Covington, Forrest, Jasper, Jefferson Davis, Jones, Lamar, Lawrence, Marion, Perry, Wayne, and Walthall.
Court for the Eastern Division shall be held at Hattiesburg.
(4) The Western Division comprises the counties of Adams, Amite, Claiborne, Franklin, Jefferson, Lincoln, Pike, and Wilkinson.
Court for the Western Division shall be held at Natchez.
(June 25, 1948, ch. 646, 62 Stat. 883; Aug. 7, 1950, ch. 601, 64 Stat. 415; Pub. L. 90–92, Sept. 27, 1967, 81 Stat. 229; Pub. L. 91–546, §§ 2, 3, Dec. 14, 1970, 84 Stat. 1412; Pub. L. 95–408, § 2(b), Oct. 2, 1978, 92 Stat. 883; Pub. L. 106–130, § 1, Dec. 6, 1999, 113 Stat. 1677; Pub. L. 108–455, § 2, Dec. 10, 2004, 118 Stat. 3628; Pub. L. 112–188, § 3, Oct. 5, 2012, 126 Stat. 1433; Pub. L. 113–61, § 1, Dec. 20, 2013, 127 Stat. 665.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 170 (Mar. 3, 1911, ch. 231, § 90, 36 Stat. 1116; Feb. 5, 1912, ch. 28, 37 Stat. 59; May 27, 1912, ch. 136, 37 Stat. 118; Feb. 12, 1925, ch. 212, 43 Stat. 882; May 19, 1936, ch. 428, 49 Stat. 1362; May 8, 1939, ch. 116, § 1, 53 Stat. 684).
Provisions relating to the maintenance of offices by the clerks and marshals were omitted as covered by sections 452, 541 [see 561], 542 [see 561], and 751 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments2013—Subsec. (b). Pub. L. 113–61 amended subsec. (b) generally. Prior to amendment, subsec. (b) related to southern judicial district of Mississippi comprising five divisions and provided for holding court in those divisions.
2012—Subsec. (a). Pub. L. 112–188 added subsec. (a) and struck out former subsec. (a) which related to northern judicial district of Mississippi comprising four divisions and provided for holding court in those divisions.
2004—Subsec. (a)(3). Pub. L. 108–455 inserted “and Cleveland” after “Clarksdale”.
1999—Subsec. (b)(3). Pub. L. 106–130, in second sentence, struck out “: Provided, That court shall be held at Natchez if suitable quarters and accommodations are furnished at no cost to the United States” before period at end.
1978—Subsec. (a)(1). Pub. L. 95–408 provided for holding court at Corinth.
1970—Subsec. (b)(3). Pub. L. 91–546, § 3, provided for holding court at Natchez if suitable quarters and accommodations are furnished at no cost to the United States.
Subsec. (b)(4). Pub. L. 91–546, § 2, provided for holding court at Gulfport.
1967—Subsec. (a)(1). Pub. L. 90–92 provided for holding court at Ackerman.
1950—Act Aug. 7, 1950, created Greenville division in the northern district with terms of courts to be held at Greenville.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentPub. L. 113–61, § 2, Dec. 20, 2013, 127 Stat. 665, provided that: “This Act [amending this section] and the amendment made by this Act shall take effect on the date of the enactment of this Act [Dec. 20, 2013].”


Effective Date of 2012 AmendmentPub. L. 112–188, § 4, Oct. 5, 2012, 126 Stat. 1434, provided that: “The amendments made by this Act [amending this section and section 105 of this title] take effect on the 60th day after the date of the enactment of this Act [Oct. 5, 2012].”


Effective Date of 1978 Amendment; Savings ProvisionAmendment by Pub. L. 95–408 effective 180 days after Oct. 2, 1978, with such amendment not to affect the composition or preclude the service of any grand or petit juror summoned, empaneled, or actually serving in any judicial district on the effective date of this Act, see section 5 of Pub. L. 95–408, set out as a note under section 89 of this title.



§ 105. Missouri
Missouri is divided into two judicial districts to be known as the Eastern and Western Districts of Missouri.
Eastern District
(a) The Eastern District comprises three divisions.
(1) The Eastern Division comprises the counties of Crawford, Dent, Franklin, Gasconade, Jefferson, Lincoln, Maries, Phelps, Saint Charles, Saint Francois, Saint Louis, Warren, and Washington, and the city of Saint Louis.
Court for the Eastern Division shall be held at Saint Louis.
(2) The Northern Division comprises the counties of Adair, Audrain, Chariton, Clark, Knox, Lewis, Linn, Macon, Marion, Monroe, Montgomery, Pike, Ralls, Randolph, Schuyler, Scotland, and Shelby.
Court for the Northern Division shall be held at Hannibal.
(3) The Southeastern Division comprises the counties of Bollinger, Butler, Cape Girardeau, Carter, Dunklin, Iron, Madison, Mississippi, New Madrid, Pemiscot, Perry, Reynolds, Ripley, Saint Genevieve, Scott, Shannon, Stoddard, and Wayne.
Court for the Southeastern Division shall be held at Cape Girardeau.
Western District
(b) The Western District comprises five divisions.
(1) The Western Division comprises the counties of Bates, Carroll, Cass, Clay, Henry, Jackson, Johnson, Lafayette, Ray, Saint Clair, and Saline.
Court for the Western Division shall be held at Kansas City.
(2) The Southwestern Division comprises the counties of Barton, Barry, Jasper, Lawrence, McDonald, Newton, Stone, and Vernon.
Court for the Southwestern Division shall be held at Joplin.
(3) The Saint Joseph Division comprises the counties of Andrew, Atchison, Buchanan, Caldwell, Clinton, Daviess, De Kalb, Gentry, Grundy, Harrison, Holt, Livingston, Mercer, Nodaway, Platte, Putnam, Sullivan, and Worth.
Court for the Saint Joseph Division shall be held at Saint Joseph.
(4) The Central Division comprises the counties of Benton, Boone, Callaway, Camden, Cole, Cooper, Hickory, Howard, Miller, Moniteau, Morgan, Osage, and Pettis.
Court for the Central Division shall be held at Jefferson City.
(5) The Southern Division comprises the counties of Cedar, Christian, Dade, Dallas, Douglas, Greene, Howell, Laclede, Oregon, Ozark, Polk, Pulaski, Taney, Texas, Webster, and Wright.
Court for the Southern Division shall be held at Springfield.
(June 25, 1948, ch. 646, 62 Stat. 884; Pub. L. 87–461, May 31, 1962, 76 Stat. 85; Pub. L. 96–462, § 4(a), Oct. 15, 1980, 94 Stat. 2053; Pub. L. 112–188, § 2, Oct. 5, 2012, 126 Stat. 1433.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 171 (Mar. 3, 1911, ch. 231, § 91, 36 Stat. 1117; Dec. 22, 1911, ch. 8, 37 Stat. 51).
Provisions for furnishing rooms and accommodations at Chillicothe were omitted as obsolete upon advice of Director of the Administrative Office of the United States Courts that Federal accommodations are now available in such place.
“Rolla” was omitted as a place for holding court in the Eastern Division of the Eastern District, and the provision for furnishing quarters there without cost to the United States was also omitted on advice from the clerk of court that no term of court has been held there since 1920. All cases arising in Phelps county in which Rolla is situated are heard at St. Louis.
Provisions relating to the maintenance of offices by the clerks and marshals or their deputies were omitted as covered by sections 452, 541 [see 561], 542 [see 561], and 751 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments2012—Subsec. (a)(1). Pub. L. 112–188, § 2(1), struck out “Iron,” after “Gasconade,” and “Saint Genevieve,” after “Saint Francois,”.
Subsec. (a)(3). Pub. L. 112–188, § 2(2), inserted “Iron,” after “Dunklin,” and “Saint Genevieve,” after “Ripley,”.
1980—Subsec. (a)(1). Pub. L. 96–462, § 4(a)(1), struck out references to Audrain and Montgomery counties in the list of counties comprising the Eastern Division of the Eastern District.
Subsec. (a)(2). Pub. L. 96–462, § 4(a)(2), added Audrain and Montgomery counties to the Northern Division of the Eastern District.
1962—Subsec. (b). Pub. L. 87–461 transferred the counties of Caldwell, Grundy, Livingston, Mercer, Putnam, and Sullivan from the Western Division to the Saint Joseph Division, and omitted Chillicothe as a place for holding court.

Statutory Notes and Related Subsidiaries
Effective Date of 2012 AmendmentAmendment by Pub. L. 112–188 effective on the 60th day after Oct. 5, 2012, see section 4 of Pub. L. 112–188, set out as note under section 104 of this title.

Effective Date of 1980 Amendment; Savings ProvisionAmendment by Pub. L. 96–462 effective Oct. 1, 1981, but not to affect the composition or preclude the service of any grand or petit juror summoned, empaneled, or actually serving in any judicial district on Oct. 1, 1981, see section 7 of Pub. L. 96–462, set out as a note under section 84 of this title.
Pub. L. 96–462, § 4(b), Oct. 15, 1980, 94 Stat. 2053, provided that: “The amendments made by subsection (a) [amending this section] shall not apply to any action commenced before the effective date of such amendments [Oct. 1, 1981] and pending in the United States District Court for the Eastern District of Missouri on such date.”




§ 106. Montana
Montana, exclusive of Yellowstone National Park, constitutes one judicial district.
Court shall be held at Billings, Butte, Glasgow, Great Falls, Havre, Helena, Kalispell, Lewistown, Livingston, Miles City, and Missoula.
(June 25, 1948, ch. 646, 62 Stat. 884.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 172 (Mar. 3, 1911, ch. 231, § 92, 36 Stat. 1118; July 3, 1926, ch. 748, 44 Stat. 825; July 5, 1937, ch. 430, 50 Stat. 474; Aug. 26, 1937, ch. 819, § 2, 50 Stat. 837; Aug. 7, 1939, ch. 506, 53 Stat. 1236).
All of Yellowstone National Park is included in the judicial district of Wyoming by section 131 of this title. Those parts of the park lying in Montana are accordingly excluded from the judicial district of Montana.
A provision for furnishing rooms and accommodations at Havre was omitted as obsolete on advice of the Director of the Administrative Office of the United States Courts that Federal accommodations are now available there.
A provision for transfer of causes, civil or criminal, from one place of holding court to another was omitted. Such provision, as to civil cases, is covered by section 1404 of this title, and, as to criminal cases, is rendered unnecessary because of inherent power of the court and Rules 18–20 of the Federal Rules of Criminal Procedure, relating to venue.
A provision for the making of any interlocutory order at any place designated for holding court was omitted as unnecessary in view of Federal Rules of Civil Procedure, Rule 77–(b).
The provisions respecting court accommodations at Kalispell, Lewistown, and Livingston were omitted as covered by section 142 of this title.
Changes were made in arrangement and phrase­ology.



§ 107. Nebraska
Nebraska constitutes one judicial district.
Court shall be held at Lincoln, North Platte, and Omaha.
(June 25, 1948, ch. 646, 62 Stat. 884; Aug. 9, 1955, ch. 627, § 1, 69 Stat. 546.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 173 (Mar. 3, 1911, ch. 231, § 93, 36 Stat. 1118).
Provisions for furnishing rooms and accommodations at the various places for holding court were omitted as obsolete upon advice of Director of the Administrative Office of the United States Courts that Federal accommodations are now available at such places.
A provision relating to the appointment and residence of deputy clerks and the places for keeping offices was omitted as covered by section 751 of this title.
The county of Arthur in the North Platte Division was created since the enactment of the Judicial Code.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1955—Act Aug. 9, 1955, struck out the separate divisions of the district and reduced the number of places of holding terms.

Statutory Notes and Related Subsidiaries
Effective Date of 1955 AmendmentAct Aug. 9, 1955, ch. 627, § 2, 69 Stat. 546, provided that: “The amendment made by the first section of this Act [amending this section] shall take effect on September 1, 1955.”




§ 108. Nevada
Nevada constitutes one judicial district.
Court shall be held at Carson City, Elko, Las Vegas, Reno, Ely, and Lovelock.
(June 25, 1948, ch. 646, 62 Stat. 885; Pub. L. 101–650, title III, § 324(a)(1), Dec. 1, 1990, 104 Stat. 5120.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 174 (Mar. 3, 1911, ch. 231, § 94, 36 Stat. 1118; June 24, 1930, ch. 595, 46 Stat. 806; Nov. 15, 1945, ch. 482, 59 Stat. 582).
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1990—Pub. L. 101–650 substituted “, Reno, Ely, and Lovelock” for “and Reno”.



§ 109. New Hampshire
New Hampshire constitutes one judicial district.
Court shall be held at Concord and Littleton.
(June 25, 1948, ch. 646, 62 Stat. 885.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 175 (Mar. 3, 1911, ch. 231, § 95, 36 Stat. 1119; Aug. 23, 1912, ch. 344, 37 Stat. 357; Feb. 20, 1926, ch. 23, 44 Stat. 8).
Changes in arrangement and phraseology were made.



§ 110. New Jersey
New Jersey constitutes one judicial district.
Court shall be held at Camden, Newark and Trenton.
(June 25, 1948, ch. 646, 62 Stat. 885.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 176 (Mar. 3, 1911, ch. 231, § 96, 36 Stat. 1119; Aug. 9, 1912, ch. 277, 37 Stat. 265; Feb. 14, 1913, ch. 53, 37 Stat. 674; May 17, 1926, ch. 311, 44 Stat. 561).
Provisions relating to maintenance of offices by the clerk and marshal were omitted as covered by sections 452, 541 [see 561], 542 [see 561], and 751 of this title.
Changes in arrangement and phraseology were made.



§ 111. New Mexico
New Mexico constitutes one judicial district.
Court shall be held at Albuquerque, Las Cruces, Las Vegas, Roswell, Santa Fe, and Silver City.
(June 25, 1948, ch. 646, 62 Stat. 885.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 177 (June 20, 1910, ch. 310, § 13, 36 Stat. 565; Mar. 4, 1921, ch. 149, 41 Stat. 1361; June 7, 1924, ch. 332, 43 Stat. 642).
The reference to Raton as a place of holding court was omitted on advice of the clerk that court is no longer held there.
Provisions for furnishing rooms and accommodations at Las Vegas were omitted as obsolete upon advice of Director of the Administrative Office of the United States Courts that Federal accommodations are now available.
Provision for adjournment or continuance in case of insufficient business by orders made anywhere in the district was omitted as covered by section 138 of this title.
Provisions for transfer of causes, civil or criminal, from one place of holding court to another were omitted. Such provisions, as to civil cases, are covered by section 1404 of this title, and, as to criminal cases, are rendered unnecessary because of inherent power of the court, and Rules 18–20 of the Federal Rules of Criminal Procedure, relating to venue.
Provisions for appointment of deputy clerks and deputy marshals and maintenance of offices at various cities were omitted as covered by sections 541 [see 561], 542 [see 561], and 751 of this title.
The provision respecting court accommodations at Silver City was omitted as covered by section 142 of this title.
Changes in arrangement and phraseology were made.



§ 112. New York
New York is divided into four judicial districts to be known as the Northern, Southern, Eastern, and Western Districts of New York.
Northern District
(a) The Northern District comprises the counties of Albany, Broome, Cayuga, Chenango, Clinton, Columbia, Cortland, Delaware, Essex, Franklin, Fulton, Greene, Hamilton, Herkimer, Jefferson, Lewis, Madison, Montgomery, Oneida, Onondaga, Oswego, Otsego, Rensselaer, Saint Lawrence, Saratoga, Schenectady, Schoharie, Tioga, Tompkins, Ulster, Warren, and Washington.
Court for the Northern District shall be held at Albany, Auburn, Binghamton, Malone, Plattsburgh,11 So in original. “Plattsburgh” appears twice. Syracuse, Utica, Watertown, and Plattsburgh.1
Southern District
(b) The Southern District comprises the counties of Bronx, Dutchess, New York, Orange, Putnam, Rockland, Sullivan, and Westchester and concurrently with the Eastern District, the waters within the Eastern District.
Court for the Southern District shall be held at New York, White Plains, and in the Middletown-Wallkill area of Orange County or such nearby location as may be deemed appropriate.
Eastern District
(c) The Eastern District comprises the counties of Kings, Nassau, Queens, Richmond, and Suffolk and concurrently with the Southern District, the waters within the counties of Bronx and New York.
Court for the Eastern District shall be held at Brooklyn, Hauppauge, Hempstead (including the village of Uniondale), and Central Islip.
Western District
(d) The Western District comprises the counties of Allegany, Cattaraugus, Chautauqua, Chemung, Erie, Genesee, Livingston, Monroe, Niagara, Ontario, Orleans, Schuyler, Seneca, Steuben, Wayne, Wyoming, and Yates.
Court for the Western District shall be held at Buffalo, Canandaigua, Elmira, Jamestown, and Rochester.
(June 25, 1948, ch. 646, 62 Stat. 885; Pub. L. 90–217, Dec. 18, 1967, 81 Stat. 662; Pub. L. 91–546, § 1, Dec. 14, 1970, 84 Stat. 1412; Pub. L. 95–271, § 1, Apr. 28, 1978, 92 Stat. 221; Pub. L. 95–408, § 4(c), Oct. 2, 1978, 92 Stat. 885; Pub. L. 95–573, § 3, Nov. 2, 1978, 92 Stat. 2458; Pub. L. 98–620, title IV, § 405, Nov. 8, 1984, 98 Stat. 3361; Pub. L. 101–650, title III, § 324(a)(2), Dec. 1, 1990, 104 Stat. 5120; Pub. L. 104–317, title VI, § 609, Oct. 19, 1996, 110 Stat. 3860; Pub. L. 106–113, div. B, § 1000(a)(1) [title III, § 306], Nov. 29, 1999, 113 Stat. 1535, 1501A–37; Pub. L. 108–455, § 4, Dec. 10, 2004, 118 Stat. 3628; Pub. L. 108–482, title III, § 302, Dec. 23, 2004, 118 Stat. 3918.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 178 and 178a (Mar. 3, 1911, ch. 231, § 97, 36 Stat. 1119; Jan. 21, 1920, ch. 50, 41 Stat. 394; July 1, 1922, ch. 260, 42 Stat. 812; Aug. 12, 1937, ch. 591, 50 Stat. 623).
A reference in section 178 of title 28, U.S.C., 1940 ed., to Franklin County in the list of Counties in the Northern District, in which one term might be held annually, in the discretion of the judge, was omitted as superseded by the provisions of said section 178a of title 28, requiring an annual term to be held at Malone, which is in Franklin County.
References to seizures made, matters done and processes or orders issued respecting waters within the concurrent jurisdiction of the southern and eastern districts, were omitted as unnecessary and covered by the revised language.
Provision for 20 days’ notice of the special term authorized in the discretion of the court in the counties of Clinton, Jefferson, Onondaga, Oswego, Rensselaer, St. Lawrence, Saratoga, and Schenectady was omitted as unnecessary, in view of section 141 of this title providing for such notice as the district judge orders.
The special provision permitting any district judge in New York to act as judge in any other district in that State upon request of the resident district judge was omitted, thus making applicable the uniform procedure for designation and assignment of district judges throughout the United States, provided by section 292 of this title.
Words “with the waters thereof” after the list of counties in each district were omitted as unnecessary and inconsistent with other sections of this chapter.
The provisions with reference to the return of process in admiralty cases, the designation of judges and their powers, and the holding of sessions for the hearing of motions and for proceedings in bankruptcy and admiralty, were omitted as unnecessary and more properly the subject of rule of court.
The provisions of sections 178 and 178a of title 28, U.S.C., 1940 ed., respecting court accommodations at Malone and in the counties of Schenectady, Rensselaer, Saratoga, Onondaga, St. Lawrence, Clinton, Jefferson, Oswego, and Franklin, were omitted as covered by section 142 of this title.
The county of Bronx, in the southern district, was formed out of a part of New York County in 1912.
Lockport was omitted as a place of holding court in the Western District. Court has not been held there for 32 years.
Changes were made in arrangement and phraseology.

Editorial Notes
Amendments2004—Subsec. (a). Pub. L. 108–482 inserted “Plattsburgh,” after “Malone,”.
Pub. L. 108–455 substituted “Watertown, and Plattsburgh” for “and Watertown”.
1999—Subsec. (c). Pub. L. 106–113 amended last sentence generally. Prior to amendment, last sentence read as follows: “Court for the Eastern District shall be held at Brooklyn, Hauppauge, and Hempstead (including the village of Uniondale).”
1996—Subsec. (b). Pub. L. 104–317 amended last sentence generally, substituting “Court for the Southern District shall be held at New York, White Plains, and in the Middletown-Wallkill area of Orange County or such nearby location as may be deemed appropriate.” for “Court for the Southern District shall be held at New York and White Plains.”
1990—Subsec. (a). Pub. L. 101–650 substituted “Utica, and Watertown” for “and Utica”.
1984—Subsec. (c). Pub. L. 98–620 provided for holding court at Hauppauge.
1978—Subsec. (a). Pub. L. 95–408, § 4(c)(1), added counties of Columbia, Greene, and Ulster to those counties comprising the Northern District of New York.
Subsec. (b). Pub. L. 95–573 provided for holding court at White Plains.
Pub. L. 95–408, § 4(c)(2), struck out Columbia, Greene, and Ulster from those counties comprising the Southern District of New York.
Subsec. (c). Pub. L. 95–271 substituted “and Hempstead (including the village of Uniondale)” for “Mineola, and Westbury”.
1970—Subsec. (c). Pub. L. 91–546 provided for holding court at Westbury.
1967—Subsec. (c). Pub. L. 90–217 provided for holding court at Mineola.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–620 effective Jan. 1, 1985, and not to affect the composition, or preclude the service, of any grand or petit jury summoned, impaneled, or actually serving on that date, see section 411 of Pub. L. 98–620, set out as a note under section 85 of this title.

Effective Date of 1978 Amendment; Savings ProvisionAmendment by Pub. L. 95–408 effective 180 days after Oct. 2, 1978, with such amendment not to affect the composition or preclude the service of any grand or petit juror summoned, empaneled, or actually serving in any judicial district on the effective date of this Act, see section 5 of Pub. L. 95–408, set out as a note under section 89 of this title.

Pretermission of Regular Session of Court at Hempstead and Holding of Special Session at Westbury; Procedures Applicable, Appropriations, Etc.Pub. L. 95–271, §§ 2–5, Apr. 28, 1978, 92 Stat. 221, provided that:
“Sec. 2. The United States District Court for the Eastern District of New York, by order made anywhere within its district, may pretermit the regular session of court at Hempstead until Federal quarters and accommodations are available and ready for occupancy, except that for the entire period and such pretermission, a special session of the court shall be held at Westbury. Pretermission may be ordered without regard to the provisions of section 140(a) of title 28, United States Code.

“Sec. 3. Notwithstanding the provisions of section 142 of title 28, United States Code, the Administrator of General Services, at the request of the Director of the Administrative Office of the United States Courts, shall continue to provide existing quarters and accommodations at Westbury for the duration of the special session held pursuant to section 2 of this Act. Appropriations to the judicial branch of Government shall be available to the Director to make necessary disbursements for such quarters and accommodations, and to pay user charges as required by section 210 of the Federal Property and Administrative Services Act of 1949, as amended (40 U.S.C. 490) [see now 40 U.S.C. 586, 587], at rates otherwise authorized by law.

“Sec. 4. Notwithstanding the provisions of section 456 of title 28, United States Code, any judge, and any officer or employee of the judicial branch, whose official station is, on the day before the date of enactment of this Act [Apr. 28, 1978], Westbury, may maintain that official station for the duration of the special session held pursuant to section 2 of this Act.

“Sec. 5. The Director of the Administrative Office of the United States Courts may pay travel and transportation expenses in accordance with subchapter II, chapter 57 of title 5, United States Code, to any officer or employee of the judicial branch whose official station changes as a consequence of this Act [enacting this provision and amending subsec. (c) of this section] and who relocates his residence incident to such change of official station.”






§ 113. North Carolina
North Carolina is divided into three judicial districts to be known as the Eastern, Middle, and Western Districts of North Carolina.
Eastern District
(a) The Eastern District comprises the counties of Beaufort, Bertie, Bladen, Brunswick, Camden, Carteret, Chowan, Columbus, Craven, Cumberland, Currituck, Dare, Duplin, Edgecombe, Franklin, Gates, Granville, Greene, Halifax, Harnett, Hertford, Hyde, Johnston, Jones, Lenoir, Martin, Nash, New Hanover, Northampton, Onslow, Pamlico, Pasquotank, Pender, Perquimans, Pitt, Robeson, Sampson, Tyrrell, Vance, Wake, Warren, Washington, Wayne, Wilson, those portions of Hoke, Moore, Scotland, and Richmond counties encompassing the Fort Bragg Military Reservation and Camp Mackall, and that portion of Durham County encompassing the Federal Correctional Institution, Butner, North Carolina.
Court for the Eastern District shall be held at Elizabeth City, Fayetteville, Greenville, New Bern, Raleigh, Wilmington, and Wilson.
Middle District
(b) Middle District.—The Middle District comprises the counties of Alamance, Cabarrus, Caswell, Chatham, Davidson, Davie, Durham (excluding that portion of Durham County encompassing the Federal Correctional Institution, Butner, North Carolina), Forsyth, Guilford, Hoke (excluding that portion of Hoke County encompassing the Fort Bragg Military Reservation and Camp Mackall), Lee, Montgomery, Moore (excluding that portion of Moore County encompassing the Fort Bragg Military Reservation and Camp Mackall), Orange, Person, Randolph, Richmond (excluding that portion of Richmond County encompassing the Fort Bragg Military Reservation and Camp Mackall), Rockingham, Rowan, Scotland (excluding that portion of Scotland County encompassing the Fort Bragg Military Reservation and Camp Mackall), Stanly, Stokes, Surry, and Yadkin.
Court for the Middle District shall be held at Durham, Greensboro, and Winston-Salem.
Western District
(c) The Western District comprises the counties of Alexander, Alleghany, Anson, Ashe, Avery, Buncombe, Burke, Caldwell, Catawba, Cherokee, Clay, Cleveland, Gaston, Graham, Haywood, Henderson, Iredell, Jackson, Lincoln, McDowell, Macon, Madison, Mecklenburg, Mitchell, Polk, Rutherford, Swain, Transylvania, Union, Watauga, Wilkes, and Yancey.
Court for the Western District shall be held at Asheville, Bryson City, Charlotte, Shelby, and Statesville.
(June 25, 1948, ch. 646, 62 Stat. 886; Pub. L. 89–319, Nov. 2, 1965, 79 Stat. 1186; Pub. L. 96–462, § 5(a)–(c), Oct. 15, 1980, 94 Stat. 2053, 2054; Pub. L. 102–272, Apr. 21, 1992, 106 Stat. 112; Pub. L. 117–26, § 1(a), July 6, 2021, 135 Stat. 299.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 179 (Mar. 3, 1911, ch. 231, § 98, 36 Stat. 1120; Oct. 7, 1914, ch. 318, 38 Stat. 728; Mar. 17, 1920, ch. 101, § 1, 41 Stat. 531; June 7, 1924, ch. 359, § 1, 43 Stat. 661; Dec. 24, 1924, ch. 18, 43 Stat. 721; June 12, 1926, ch. 566, 44 Stat. 734; June 22, 1926, ch. 645, 44 Stat. 758; June 22, 1926, ch. 646, 44 Stat. 758; Mar. 2, 1927, ch. 276, 44 Stat. 1339; Apr. 25, 1928, ch. 432, 45 Stat. 457; May 10, 1928, ch. 516, 45 Stat. 495; Feb. 20, 1933, ch. 107, 47 Stat. 859; Feb. 28, 1933, ch. 133, 47 Stat. 1350; June 28, 1935, ch. 330, §§ 1, 2, 49 Stat. 429; June 24, 1936, ch. 744, 49 Stat. 1898; June 24, 1936, ch. 759, 49 Stat. 1910; Aug. 17, 1937, ch. 688, 50 Stat. 671).
References to civil and criminal terms at Raleigh were omitted as more properly the subject of rule of court.
The following language at the end of section 179 of title 28, U.S.C., 1940 ed., was omitted: “There shall be a judge appointed for the said middle district in the manner now provided by law who shall receive the salary provided by law for the judges of the eastern and western districts, and a district attorney, marshal, clerk, and other officers in the manner and at the salary now provided by law. All causes in the said middle district in equity, bankruptcy, or admiralty, in which orders and decrees have already been made and which are now in process of trial, shall continue and remain subject to the jurisdiction of the judge of that district by whom the same shall have been made and before whom the same shall have been partially tried and determined.”
The first sentence is superfluous in view of other sections of this title governing the appointment and compensation of the judges, clerks and marshals of the district courts and of district attorneys. The last sentence is obsolete, having been enacted in 1927, and being limited to cases affected by the creation of the middle district.
Provisions for maintenance of offices by the clerks at certain cities were omitted. (See Reviser’s Note under sections 452 and 751 of this title.)
Provisions for furnishing rooms and accommodations at Durham, Rockingham, and Winston-Salem were omitted as obsolete upon advice of the Director of the Administrative Office of the United States Courts that Federal accommodations are now available in such places.
The provisions respecting court accommodations at Bryson City and Shelby were omitted as covered by section 142 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments2021—Subsec. (a). Pub. L. 117–26, § 1(a)(1), substituted “Wilson, those portions of Hoke, Moore, Scotland, and Richmond counties encompassing the Fort Bragg Military Reservation and Camp Mackall, and” for “and Wilson and”.
Subsec. (b). Pub. L. 117–26, § 1(a)(2), added subsec. (b) and struck out former subsec. (b) which read as follows: “The Middle District comprises the counties of Alamance, Cabarrus, Caswell, Chatham, Davidson, Davie, Durham (excluding that portion of Durham County encompassing the Federal Correctional Institution, Butner, North Carolina), Forsythe, Guilford, Hoke, Lee, Montgomery, Moore, Orange, Person, Randolph, Richmond, Rockingham, Rowan, Scotland, Stanly, Stokes, Surry, and Yadkin.” Amendment directing striking out subsec. (b) was executed only to the first paragraph and not the concluding sentence, to reflect the probable intent of Congress.
1992—Subsec. (a). Pub. L. 102–272, which directed the amendment of subsec. (a) by striking out “Clinton,” and “Washington,” and inserting “Greenville,” after “Fayetteville,”, was executed to the second sentence to reflect the probable intent of Congress.
1980—Subsec. (a). Pub. L. 96–462, § 5(a), added that portion of Durham County encompassing the Federal Correctional Institution, Butner, North Carolina to the Eastern District.
Subsec. (b). Pub. L. 96–462, § 5(b), struck out references to Alleghany, Ashe, Watauga, and Wilkes counties in the list of counties comprising the Middle District; inserted “(excluding that portion of Durham County encompassing the Federal Correctional Institution, Butner, North Carolina)” in first sentence as the probable intent of Congress; and struck out Rockingham, Salisbury, and Wilkesboro as places for holding court.
Subsec. (c). Pub. L. 96–462, § 5(c), added Alleghany, Ashe, Watauga, and Wilkes counties to the Western District.
1965—Pub. L. 89–319 provided for holding court at Clinton.

Statutory Notes and Related Subsidiaries
Effective Date of 2021 AmendmentPub. L. 117–26, § 1(b), July 6, 2021, 135 Stat. 299, provided that “The amendments made by subsection (a) [amending this section] shall not apply to any action commenced or pending in any judicial district of North Carolina before the date of enactment of this Act [July 6, 2021].”

Effective Date of 1980 Amendment; Savings ProvisionsAmendment by Pub. L. 96–462 effective Oct. 1, 1981, but not to affect the composition or preclude the service of any grand or petit juror summoned, empaneled, or actually serving in any judicial district on Oct. 1, 1981, see section 7 of Pub. L. 96–462, set out as a note under section 84 of this title.
Pub. L. 96–462, § 5(d), Oct. 15, 1980, 94 Stat. 2054, provided that: “The amendments made by this section [amending this section] shall not apply to any action commenced before the effective date of such amendments [Oct. 1, 1981] and pending in any judicial district of North Carolina on such date.”




§ 114. North Dakota
North Dakota constitutes one judicial district.
Court shall be held at Bismarck, Fargo, Grand Forks, and Minot.
(Added Pub. L. 111–174, § 3, May 27, 2010, 124 Stat. 1216.)

Editorial Notes
Prior ProvisionsA prior section 114, act June 25, 1948, ch. 646, 62 Stat. 886; Pub. L. 95–408, § 3(b), Oct. 2, 1978, 92 Stat. 883, which provided that North Dakota consisted of one judicial district comprising four divisions, was repealed by Pub. L. 111–174, § 3, May 27, 2010, 124 Stat. 1216.



§ 115. Ohio
Ohio is divided into two judicial districts to be known as the Northern and Southern Districts of Ohio.
Northern District
(a) The Northern District comprises two divisions.
(1) The Eastern Division comprises the counties of Ashland, Ashtabula, Carroll, Columbiana, Crawford, Cuyahoga, Geauga, Holmes, Lake, Lorain, Mahoning, Medina, Portage, Richland, Stark, Summit, Trumbull, Tuscarawas, and Wayne.
Court for the Eastern Division shall be held at Cleveland, Youngstown, and Akron.
(2) The Western Division comprises the counties of Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry, Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca, Van Wert, Williams, Woods, and Wyandot.
Court for the Western Division shall be held at Lima and Toledo.
Southern District
(b) The Southern District comprises two divisions.
(1) The Western Division comprises the counties of Adams, Brown, Butler, Champaign, Clark, Clermont, Clinton, Darke, Greene, Hamilton, Highland, Lawrence, Miami, Montgomery, Preble, Scioto, Shelby, and Warren.
Court for the Western Division shall be held at Cincinnati and Dayton.
(2) The Eastern Division comprises the counties of Athens, Belmont, Coshocton, Delaware, Fairfield, Fayette, Franklin, Gallia, Guernsey, Harrison, Hocking, Jackson, Jefferson, Knox, Licking, Logan, Madison, Meigs, Monroe, Morgan, Morrow, Muskingum, Noble, Perry, Pickaway, Pike, Ross, Union, Vinton, and Washington.
Court for the Eastern Division shall be held at Columbus 11 So in original. Probably should be followed by a comma. St. Clairsville, and Steubenville.
(June 25, 1948, ch. 646, 62 Stat. 887; Feb. 10, 1954, ch. 6, § 2(b)(9), 68 Stat. 11; Pub. L. 107–273, div. C, title I, § 11021, Nov. 2, 2002, 116 Stat. 1829.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 181 (Mar. 3, 1911, ch. 231, § 100, 36 Stat. 1121; Mar. 4, 1915, ch. 159, 38 Stat. 1187; Feb. 14, 1923, ch. 78, 42 Stat. 1246).
Other provisions of said section 181 of title 28, U.S.C., 1940 ed., are incorporated in section 1865 of this title.
Provisions relating to the place of institution or trial of prosecutions and civil actions and transfer thereof were omitted. Such provisions, as to civil cases, are covered by section 1391 et seq. of this title, and as to criminal cases, are rendered unnecessary because of inherent power of the court and Rules 18–20 of the Federal Rules of Criminal Procedure relating to venue.
The provision respecting court accommodations at Lima was omitted as covered by section 142 of this title.
Changes were made in arrangement and phraseology.

Editorial Notes
Amendments2002—Subsec. (b)(2). Pub. L. 107–273, which directed amendment of par. (2) by inserting “St. Clairsville,” after “Columbus,”, was executed by making the insertion after “Columbus”, to reflect the probable intent of Congress.
1954—Subsec. (a)(1). Act Feb. 10, 1954, provided for holding court at Akron.



§ 116. Oklahoma
Oklahoma is divided into three judicial districts to be known as the Northern, Eastern, and Western Districts of Oklahoma.
Northern District
(a) The Northern District comprises the counties of Craig, Creek, Delaware, Mayes, Nowata, Osage, Ottawa, Pawnee, Rogers, Tulsa, and Washington.
Court for the Northern District shall be held at Bartlesville, Miami, Pawhuska, Tulsa, and Vinita.
Eastern District
(b) The Eastern District comprises the counties of Adair, Atoka, Bryan, Carter, Cherokee, Choctaw, Coal, Haskell, Hughes, Johnston, Latimer, Le Flore Love, McCurtain, McIntosh, Marshall, Murray, Muskogee, Okfuskee, Okmulgee, Pittsburg, Pontotoc, Pushmataha, Seminole, Sequoyah, and Wagoner.
Court for the Eastern District shall be held at Ada, Ardmore, Durant, Hugo, Muskogee, Okmulgee, Poteau, and S. McAlester.
Western District
(c) The Western District comprises the counties of Alfalfa, Beaver, Beckham, Blaine, Caddo, Canadian, Cimarron, Cleveland, Comanche, Cotton, Custer, Dewey, Ellis, Garfield, Garvin, Grady, Grant, Greer, Harmon, Harper, Jackson, Jefferson, Kay, Kingfisher, Kiowa, Lincoln, Logan, McClain, Major, Noble, Oklahoma, Payne, Pottawatomie, Roger Mills, Stephens, Texas, Tillman, Washita, Woods, and Woodward.
Court for the Western District shall be held at Chickasha, Enid, Guthrie, Lawton, Mangum, Oklahoma City, Pauls Valley, Ponca City, Shawnee, and Woodward.
(June 25, 1948, ch. 646, 62 Stat. 887; Pub. L. 89–526, § 1, Aug. 4, 1966, 80 Stat. 335.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 182, 182a (Mar. 3, 1911, ch. 231, § 101, 36 Stat. 1122; Feb. 20, 1917, ch. 102, 39 Stat. 927; June 13, 1918, ch. 98, 40 Stat. 604; Feb. 26, 1919, ch. 54, 40 Stat. 1184; June 5, 1924, ch. 259, 43 Stat. 387; Jan. 10, 1925, chs. 68, 69, 43 Stat. 730, 731; Feb. 16, 1925, ch. 233, § 1, 43 Stat. 945; May 7, 1926, ch. 255, 44 Stat. 408; Apr. 21, 1928, ch. 395, 45 Stat. 440; Mar. 2, 1929, ch. 539, 45 Stat. 1518; June 28, 1930, ch. 714, 46 Stat. 829; May 13, 1936, ch. 386, 49 Stat. 1271; Aug. 12, 1937, ch. 595, 50 Stat. 625).
Provisions for furnishing rooms and accommodations at Ada, Bartlesville, Mangum, Miami, Okmulgee, and Ponca City were omitted as obsolete, on advice of the Director of the Administrative Office of the United States Courts that Federal accommodations are now available at such places.
A provision making inoperative the requirement for furnishing court accommodations without cost to the United States whenever the same shall be provided in federal buildings at Shawnee, was omitted as unnecessary. When such buildings become available the Director will, under section 604 of this title, provide court accommodations therein.
A provision for adjournment of any term by an order made in chambers, is incorporated in section 140 of this title.
Provisions relating to maintenance of offices by the clerks were omitted as covered by section 751 of this title.
The provisions respecting court accommodations at Durant, Hugo, Poteau, Pauls Valley, Pawhuska, and Shawnee were omitted as covered by section 142 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1966—Pub. L. 89–526 transferred from the Eastern District in subsec. (b) to the Western District in subsec. (c) the counties of Garvin, Grady, Jefferson, McClain, and Stephens and the places for holding court at Chickasha and Pauls Valley.

Statutory Notes and Related Subsidiaries
Effective Date of 1966 AmendmentPub. L. 89–526, § 2, Aug. 4, 1966, 80 Stat. 335, provided that: “The amendments made by this Act [amending this section] shall take effect on the sixtieth day after the date of enactment of this Act [Aug. 4, 1966].”




§ 117. Oregon
Oregon constitutes one judicial district.
Court shall be held at Coquille, Eugene or Springfield, Klamath Falls, Medford, Pendleton, and Portland.
(June 25, 1948, ch. 646, 62 Stat. 888; Aug. 3, 1950, ch. 514, 64 Stat. 393; Pub. L. 91–272, § 7, June 2, 1970, 84 Stat. 297; Pub. L. 106–518, title V, § 502, Nov. 13, 2000, 114 Stat. 2422.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 183 (Mar. 3, 1911, ch. 231, § 102, 36 Stat. 1122; Nov. 6, 1945, ch. 447, 59 Stat. 555).
Provisions relating to appointment and residence of deputies by the clerk and marshal, and maintenance of offices by said officers, were omitted as covered by sections 541 [see 561], 542 [see 561], and 751 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments2000—Pub. L. 106–518 substituted “Eugene or Springfield” for “Eugene”.
1970—Pub. L. 91–272 provided for holding court at Coquille.
1950—Act Aug. 3, 1950, provided for holding court at Eugene.



§ 118. Pennsylvania
Pennsylvania is divided into three judicial districts to be known as the Eastern, Middle, and Western Districts of Pennsylvania.
Eastern District
(a) The Eastern District comprises the counties of Berks, Bucks, Chester, Delaware, Lancaster, Lehigh, Montgomery, Northampton, and Philadelphia.
Court for the Eastern District shall be held at Allentown, Easton, Lancaster, Reading, and Philadelphia.
Middle District
(b) The Middle District comprises the counties of Adams, Bradford, Cameron, Carbon, Centre, Clinton, Columbia, Cumberland, Dauphin, Franklin, Fulton, Huntingdon, Juniata, Lackawanna, Lebanon, Luzerne, Lycoming, Mifflin, Monroe, Montour, Northumberland, Perry, Pike, Potter, Schuylkill, Snyder, Sullivan, Susquehanna, Tioga, Union, Wayne, Wyoming, and York.
Court for the Middle District shall be held at Harrisburg, Lewisburg, Scranton, Wilkes-Barre, and Williamsport.
Western District
(c) The Western District comprises the counties of Allegheny, Armstrong, Beaver, Bedford, Blair, Butler, Cambria, Clarion, Clearfield, Crawford, Elk, Erie, Fayette, Forest, Greene, Indiana, Jefferson, Lawrence, McKean, Mercer, Somerset, Venango, Warren, Washington, and Westmoreland.
Court for the Western District shall be held at Erie, Johnstown, and Pittsburgh.
(June 25, 1948, ch. 646, 62 Stat. 888; Pub. L. 91–272, § 6, June 2, 1970, 84 Stat. 297; Pub. L. 95–573, § 4, Nov. 2, 1978, 92 Stat. 2458; Pub. L. 102–396, title IX, § 9161, Oct. 6, 1992, 106 Stat. 1947; Pub. L. 105–277, div. A, § 101(b) [title VI, § 624(a)], Oct. 21, 1998, 112 Stat. 2681–50, 2681–116.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 184 (Mar. 3, 1911, ch. 231, § 103, 36 Stat. 1123; Mar. 3, 1913, ch. 113, 37 Stat. 730; June 6, 1914, ch. 104, 38 Stat. 385; Sept. 9, 1914, ch. 296, 38 Stat. 713; Apr. 26, 1926, ch. 185, 44 Stat. 324; June 27, 1930, ch. 634, 46 Stat. 820; Aug. 3, 1935, ch. 433, 49 Stat. 514; May 13, 1936, ch. 385, 49 Stat. 1271; June 13, 1938, ch. 351, 52 Stat. 674; Mar. 5, 1942, ch. 143, 56 Stat. 132).
Provisions relating to maintenance of offices at certain places by the clerks and marshals were omitted as covered by sections 541 [see 561] and 751 of this title.
Provisions for the continuance of terms were omitted as covered by section 139 of this title.
Provisions with respect to the return of process, and the places of keeping court papers, were omitted as matters for determination by rule of court or for the action of the judicial council in cooperation with the Administrative Office of the United States Courts.
The provisions for trial of cases at Lewisburg and Erie unless counsel consent to trial elsewhere were omitted as inconsistent with the uniform practice provided by this title.
Changes were made in phraseology and arrangement.

Senate Revision AmendmentBy Senate amendment to the bill, Blair County was transferred from the Middle District to the Western District of Pennsylvania. This was in conformity with Act July 11, 1947, ch. 224, 61 Stat. 310, which so amended section 184 of title 28, U.S.C., 1940 ed., the source of this section. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments1998—Subsec. (a). Pub. L. 105–277, § 101(b) [title VI, § 624(a)(1)], substituted “and Philadelphia” for “Philadelphia, and Schuylkill”.
Subsec. (b). Pub. L. 105–277, § 101(b) [title VI, § 624(a)(2)], inserted “Schuylkill,” after “Potter,”.
1992—Subsec. (a). Pub. L. 102–396 inserted “Lancaster,” before “Reading”.
1978—Subsec. (c). Pub. L. 95–573 provided for holding court at Johnstown.
1970—Subsec. (a). Pub. L. 91–272 provided for holding court at Allentown and Reading.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentPub. L. 105–277, div. A, § 101(b) [title VI, § 624(b)], Oct. 21, 1998, 112 Stat. 2681–50, 2681–116, provided that:
“(1) This section [amending this section] and the amendments made by this section shall take effect 180 days after the date of the enactment of this Act [Oct. 21, 1998].

“(2) This section and the amendments made by this section shall not affect any action commenced before the effective date of this section and pending on such date in the United States District Court for the Eastern District of Pennsylvania.

“(3) This section and the amendments made by this section shall not affect the composition, or preclude the service, of any grand or petit jury summoned, impaneled, or actually serving on the effective date of this section.”






§ 119. Puerto Rico
Puerto Rico constitutes one judicial district.
Court shall be held at Mayaguez, Ponce, and San Juan.
(June 25, 1948, ch. 646, 62 Stat. 889.)

Historical and Revision NotesBased on sections 863 and 864 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions (Apr. 12, 1900, ch. 191, §§ 34, 35, 31 Stat. 84, 85; Jan. 7, 1913, ch. 6, 37 Stat. 648; Mar. 2, 1917, ch. 145, §§ 41, 42, 39 Stat. 965, 966; Mar. 4, 1921, ch. 161, § 1, 41 Stat. 1412; Feb. 13, 1925, ch. 229, §§ 1, 13, 43 Stat. 936, 942; Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54; May 17, 1932, ch. 190, 47 Stat. 158; Mar. 26, 1938, ch. 51, § 2, 52 Stat. 118).
Section consolidates parts of sections 863 and 864 of title 48, U.S.C., 1940 ed., with changes in phraseology necessary to effect consolidation.
The provision of sections 863 of title 48, U.S.C., 1940 ed., for appointment of a district judge is incorporated in section 133 of this title; for tenure, in section 134 of this title, and for salary was omitted as covered by section 135 of this title.
The provisions of section 863 of title 48, U.S.C., 1940 ed., for appointment and tenure of United States attorneys and marshals are incorporated in sections 501 [now 541], 504 [now 541 to 544], and 541 [see 561] of this title.
The provisions of section 863 of title 48, U.S.C., 1940 ed., for appointment of United States Commissioners and other court officers are incorporated in sections 631 and 751 of this title.
The provision of section 864 of title 48, U.S.C., 1940 ed., as to the holding of regular and special terms of court was omitted as covered by sections 138 and 141 of this title.
The provision of section 864 of title 48, U.S.C., 1940 ed., that the district court shall be attached to the first circuit is incorporated in section 41 of this title.
The provision of section 864 of title 48, U.S.C., 1940 ed., for appeals to the circuit court of appeals is incorporated in section 1295 of this title.
Other provisions of sections 863 and 864 of title 48, U.S.C., 1940 ed., are retained in title 48.



§ 120. Rhode Island
Rhode Island constitutes one judicial district.
Court shall be held at Providence.
(June 25, 1948, ch. 646, 62 Stat. 889.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 185 (Mar. 3, 1911, ch. 231, § 104, 36 Stat. 1123; Feb. 1, 1912, ch. 27, 37 Stat. 59).
Changes in phraseology were made.



§ 121. South Carolina
South Carolina constitutes one judicial district comprising eleven divisions.(1) The Charleston Division comprises the counties of Berkeley, Charleston, Clarendon, Colleton, Dorchester, and Georgetown.Court for the Charleston Division shall be held at Charleston.


(2) The Columbia Division comprises the counties of Kershaw, Lee, Lexington, Richland, and Sumter.Court for the Columbia Division shall be held at Columbia.


(3) The Florence Division comprises the counties of Chesterfield, Darlington, Dillon, Florence, Horry, Marion, Marlboro, and Williamsburg.Court for the Florence Division shall be held at Florence.


(4) The Aiken Division comprises the counties of Aiken, Allendale, and Barnwell.Court for the Aiken Division shall be held at Aiken.


(5) The Orangeburg Division comprises the counties of Bamberg, Calhoun, and Orangeburg.Court for the Orangeburg Division shall be held at Orangeburg.


(6) The Greenville Division comprises the counties of Greenville and Laurens.Court for the Greenville Division shall be held at Greenville.


(7) The Rock Hill Division comprises the counties of Chester, Fairfield, Lancaster, and York.Court for the Rock Hill Division shall be held at Rock Hill.


(8) The Greenwood Division comprises the counties of Abbeville, Edgefield, Greenwood, McCormick, Newberry, and Saluda.Court for the Greenwood Division shall be held at Greenwood.


(9) The Anderson Division comprises the counties of Anderson, Oconee, and Pickens.Court for the Anderson Division shall be held at Anderson.


(10) The Spartanburg Division comprises the counties of Cherokee, Spartanburg, and Union.Court for the Spartanburg Division shall be held at Spartanburg.


(11) The Beaufort Division comprises the counties of Beaufort, Hampton, and Jasper.Court for the Beaufort Division shall be held at Beaufort.


(June 25, 1948, ch. 646, 62 Stat. 889; Pub. L. 89–242, § 1(a), Oct. 7, 1965, 79 Stat. 951; Pub. L. 99–657, § 2, Nov. 14, 1986, 100 Stat. 3670; Pub. L. 102–140, title III, § 304, Oct. 28, 1991, 105 Stat. 810.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 186 (Mar. 3, 1911, ch. 231, § 105, 36 Stat. 1123; Feb. 5, 1912, ch. 28, 37 Stat. 60; Mar. 3, 1915, ch. 100, § 5, 38 Stat. 961; Sept. 1, 1916, ch. 434, 39 Stat. 721; Mar. 4, 1923, ch. 261, 42 Stat. 1486; Jan. 30, 1925, ch. 118, 43 Stat. 800; June 26, 1926, ch. 696, §§ 1–3, 44 Stat. 773; June 20, 1936, ch. 637, §§ 1–3, 49 Stat. 1558, 1559; June 12, 1940, ch. 335, 54 Stat. 344; June 28, 1943, ch. 173, title II, § 204, 57 Stat. 244; Dec. 13, 1944, ch. 556, 58 Stat. 801).
The last sentence of section 186 of title 28, U.S.C., 1940 ed., relating to trial of criminal cases in the division in which the offense was committed, was omitted as fully covered by Rules 18–22 of the Federal Rules of Criminal Procedure.
A provision relating to the places of the clerks’ offices was omitted as covered by section 751 of this title.
The provision respecting court accommodations at Orangeburg was omitted as covered by section 142 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1991—Par. (4). Pub. L. 102–140, § 304(1), struck out reference to Hampton County.
Par. (11). Pub. L. 102–140, § 304(2), inserted reference to Hampton County.
1986—Pub. L. 99–657, § 2(1), substituted “eleven divisions” for “ten divisions” in introductory text.
Par. (1). Pub. L. 99–657, § 2(2), struck out “Beaufort,” after “counties of” and substituted “and Georgetown” for “Georgetown, and Jasper”.
Par. (11). Pub. L. 99–657, § 2(3), added par. (11).
1965—Pub. L. 89–242 consolidated into a single district the 10 divisions of the state which had formerly been divided into an Eastern and a Western District.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentPub. L. 99–657, § 4, Nov. 14, 1986, 100 Stat. 3670, provided that:
“(a) Effective Date.—(1) The amendments made by sections 2 and 3 [amending this section and section 90 of this title] take effect 90 days after the date of the enactment of this Act [Nov. 14, 1986].

“(2) The amendment made by section 4 [enacting this note] takes effect on the date of the enactment of this Act.


“(b) Pending Actions.—The amendments made by this Act [amending this section and section 90 of this title] shall not affect any action commenced before the effective date of such amendments and pending on such date.

“(c) Juries.—The amendments made by this Act [amending this section and section 90 of this title] shall not affect the composition, or preclude the service, of any grand or petit jury summoned, empaneled, or actually serving on the effective date of such amendments.”




Effective Date of 1965 AmendmentPub. L. 89–242, § 6, Oct. 7, 1965, 79 Stat. 953, provided that: “The provisions of this Act [amending this section and section 133 of this title and enacting provisions set out as a note below] shall become effective on the first day of the month following the date of enactment of this Act [Oct. 7, 1965].”


Consolidation of South Carolina Into a Single Judicial DistrictPub. L. 89–242, §§ 2–5, Oct. 7, 1965, 79 Stat. 952, 953, provided for the consolidation, in compliance with section 132 of this title, of the Eastern and Western Districts of South Carolina into a single district with continuing jurisdiction over civil cases and criminal acts pending or committed prior to Nov. 1, 1965, and appropriate provisions for the appointment or transfer of United States attorneys, marshals, and other court personnel, then serving, from the two districts to the consolidated district.



§ 122. South Dakota
South Dakota constitutes one judicial district comprising four divisions.(1) The Northern Division comprises the counties of Brown, Campbell, Clark, Codington, Corson, Day, Deuel, Edmonds, Grant, Hamlin, McPherson, Marshall, Roberts, Spink, and Walworth.Court for the Northern Division shall be held at Aberdeen.


(2) The Southern Division comprises the counties of Aurora, Beadle, Bon Homme, Brookings, Brule, Charles Mix, Clay, Davison, Douglas, Hanson, Hutchinson, Kingsbury, Lake, Lincoln, McCook, Miner, Minnehaha, Moody, Sanborn, Turner, Union, and Yankton.Court for the Southern Division shall be held at Sioux Falls.


(3) The central division comprises the counties of Buffalo, Dewey, Faulk, Gregory, Haakon, Hand, Hughes, Hyde, Jerauld, Jones, Lyman, Mellette, Potter, Stanley, Sully, Todd, Tripp, and Ziebach.Court for the Central Division shall be held at Pierre.


(4) The Western Division comprises the counties of Bennett, Butte, Custer, Fall River, Harding, Jackson, Lawrence, Meade, Pennington, Perkins, and Shannon.Court for the Western Division shall be held at Deadwood and Rapid City.


(June 25, 1948, ch. 646, 62 Stat. 889; Pub. L. 89–638, Oct. 10, 1966, 80 Stat. 883; Pub. L. 92–376, Aug. 10, 1972, 86 Stat. 529; Pub. L. 101–650, title III, § 324(b), Dec. 1, 1990, 104 Stat. 5120.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 187 (Mar. 3, 1911, ch. 231, § 106, 36 Stat. 1123; June 11, 1932, ch. 242, 47 Stat. 300).
A provision relating to maintenance of offices by the clerk was omitted as covered by sections 452 and 751 of this title.
Provisions that the Northern Division included Lake Traverse Indian Reservation and that part of Standing Rock Indian Reservation lying in South Dakota; that the Southern Division included the Yorkton Indian Reservation; that the Central Division included the Cheyenne River, Lower Brule, and Crow Creek Indian Reservations; and that the Western Division included Rosebud and Pine Ridge Indian Reservations, were all omitted as surplusage. (See Reviser’s Note under section 114 of this title.)
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1990—Par. (3). Pub. L. 101–650, § 324(b)(1), struck out “Jackson,” after “Hyde,”.
Par. (4). Pub. L. 101–650, § 324(b)(2), inserted “Jackson,” after “Harding,” and substituted “and Shannon” for “Shannon, Washabaugh, and Washington”.
1972—Par. (2). Pub. L. 92–376, § 1(a), removed Gregory County from the Southern Division.
Par. (3). Pub. L. 92–376, § 1(b), added Gregory, Mellette, Todd, and Tripp counties to the Central Division and removed Armstrong county from the Central Division.
Par. (4). Pub. L. 92–376, § 1(c), removed Mellette, Todd, and Tripp counties from the Western Division.
1966—Pub. L. 89–638 provided for holding court at Rapid City.



§ 123. Tennessee
Tennessee is divided into three judicial districts to be known as the Eastern, Middle, and Western Districts of Tennessee.
Eastern District
(a) The Eastern District comprises four divisions.
(1) The Northern Division comprises the counties of Anderson, Blount, Campbell, Claiborne, Grainger, Jefferson, Knox, Loudon, Monroe, Morgan, Roane, Scott, Sevier, and Union.
Court for the Northern Division shall be held at Knoxville.
(2) The Northeastern Division comprises the counties of Carter, Cocke, Greene, Hamblen, Hancock, Hawkins, Johnson, Sullivan, Unicoi, and Washington.
Court for the Northeastern Division shall be held at Greenville.
(3) The Southern Division comprises the counties of Bledsoe, Bradley, Hamilton, McMinn, Marion, Meigs, Polk, Rhea, and Sequatchie.
Court for the Southern Division shall be held at Chattanooga.
(4) The Winchester Division comprises the counties of Bedford, Coffee, Franklin, Grundy, Lincoln, Moore, Van Buren, and Warren.
Court for the Winchester Division shall be held at Winchester.
Middle District
(b) The Middle District comprises three divisions.
(1) The Nashville Division comprises the counties of Cannon, Cheatham, Davidson, Dickson, Houston, Humphreys, Montgomery, Robertson, Rutherford, Stewart, Sumner, Trousdale, Williamson, and Wilson.
Court for the Nashville Division shall be held at Nashville.
(2) The Northeastern Division comprises the counties of Clay, Cumberland, De Kalb, Fentress, Jackson, Macon, Overton, Pickett, Putnam, Smith, and White.
Court for the Northeastern Division shall be held at Cookeville.
(3) The Columbia Division comprises the counties of Giles, Hickman, Lawrence, Lewis, Marshall, Maury, and Wayne.
Court for the Columbia Division shall be held at Columbia.
Western District
(c) The Western District comprises two divisions.
(1) The Eastern Division comprises the counties of Benton, Carroll, Chester, Crockett, Decatur, Dyer, Gibson, Hardeman, Hardin, Haywood, Henderson, Henry, Lake, McNairy, Madison, Obion, Perry, and Weakley.
The Eastern Division also includes the waters of Tennessee River to low-water mark on the eastern shore wherever such river forms the boundary between the western and middle districts from the north line of Alabama north to the point in Henry County, Tennessee, where the south boundary of Kentucky strikes the east bank of the river.
Court for the Eastern Division shall be held at Jackson and Dyersburg.
(2) The Western Division comprises the counties of Fayette, Lauderdale, Shelby, and Tipton.
Court for the Western Division shall be held at Memphis.
The district judge for the Eastern District in office on November 27, 1940, shall hold court in the Northern and Northeastern Divisions. The other judge of that district shall hold the terms of court in the Southern and Winchester Divisions. Each may appoint and remove all officers and employees of the court whose official headquarters are located in the divisions within which he holds court and whose appointments are vested by law in a district judge or chief judge of a district.
(June 25, 1948, ch. 646, 62 Stat. 890; Pub. L. 87–36, § 3(e), May 19, 1961, 75 Stat. 83; Pub. L. 87–86, July 11, 1961, 75 Stat. 203; Pub. L. 91–272, § 12, June 2, 1970, 84 Stat. 298; Pub. L. 110–406, § 2(a), Oct. 13, 2008, 122 Stat. 4291.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 188 (Mar. 3, 1911, ch. 231, § 107, 36 Stat. 1124; Aug. 20, 1912, ch. 306, 37 Stat. 314; June 22, 1916, ch. 161, 39 Stat. 232; Mar. 4, 1923, ch. 289, 42 Stat. 1520; May 17, 1926, ch. 310, 44 Stat. 561; Mar. 1, 1927, ch. 244, 44 Stat. 1262; May 13, 1932, ch. 179, 47 Stat. 153; June 16, 1933, ch. 94, 48 Stat. 253; July 30, 1937, ch. 539, 50 Stat. 546; June 12, 1940, ch. 341, 54 Stat. 348; Nov. 27, 1940, ch. 920, § 1, 54 Stat. 1216; Dec. 3, 1943, ch. 332, 57 Stat. 595).
Words “The said judge shall possess the same powers, perform the same duties, and receive the same compensation as other district judges,” and words, “The President is authorized to appoint, by and with the consent of the Senate, a successor or successors to said judge as vacancies may occur. Nothing herein contained shall be construed to prevent said judge or his successors from becoming the senior district judge by succession, or from exercising the powers and rights of senior district judge of said district. The judge designated herein to hold regular and special terms of court at Winchester and Chattanooga shall make all necessary orders for the disposition of business and assignment of cases for trial in said divisions,” were deleted as superfluous, in view of sections 132 and 141 of this title.
Words “The district attorneys and marshals for the eastern, middle, and western districts of Tennessee in office immediately prior to November 27, 1940, shall be during the remainder of their present terms of office the district attorneys and marshals for such districts as constituted by this section. The district judge for the middle district of Tennessee shall be the district judge for the middle district of Tennessee as constituted by this section and shall hold regular and special terms of court at Nashville, Columbia, and Cookeville. The district judge for the western district of Tennessee shall hold regular and special terms of court at Memphis and Jackson,” at the end of the section, were deleted as temporary, and as superfluous, in view of the remainder of the section, prescribing the places for holding terms of court.
A provision for furnishing rooms and accommodations by the local authorities for holding court at Columbia “but only until such time as such accommodations shall be provided upon the recommendation of the Director of the Administrative Office of the United States Courts in a public building or other quarters provided by the Federal Government for such purpose,” was omitted on advice of the Director of the Administrative Office of the United States Courts that Federal accommodations are now available.
An identical provision with reference to Winchester is retained in part, but the words quoted above were omitted as unnecessary since, when such buildings become available, the Director will, under section 604 of this title, provide court accommodations therein.
The last paragraph of the revised section consolidates the provisions of paragraphs (e) and (f) of section 188 of title 28, U.S.C., 1940 ed., relating to the terms of court to be held in the two divisions of the eastern district by the two judges, and their respective powers of appointment of court officers and employees.
Provisions relating to appointment and residence of deputy marshals and maintenance of clerk’s office, were omitted as covered by sections 542 [see 561] and 751 of this title.
The clerk of court in a letter dated February 7, 1945, calls attention to a rule of court providing for hearing of all bankruptcy matters arising in Haywood County at Jackson in the eastern division of the western district.
The provision respecting court accommodations at Winchester was omitted as covered by section 142 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments2008—Subsec. (c)(1). Pub. L. 110–406, § 2(a)(1), inserted “Dyer,” after “Decatur,” and “and Dyersburg” after “Jackson”.
Subsec. (c)(2). Pub. L. 110–406, § 2(a)(2), struck out “Dyer,” after “counties of” and “and Dyersburg” after “Memphis”.
1970—Subsec. (c)(1). Pub. L. 91–272, § 12(a), added Haywood County to the enumeration of counties comprising the Eastern Division of the Western District.
Subsec. (c)(2). Pub. L. 91–272, § 12(b), struck out Haywood County from the enumeration of counties comprising the Western Division of the Western District.
1961—Subsec. (c)(2). Pub. L. 87–36, as amended by Pub. L. 87–86, provided for holding court at Dyersburg.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentPub. L. 110–406, § 2(b), Oct. 13, 2008, 122 Stat. 4291, provided that:
“(1) In general.—The amendments made by this section [amending this section] shall take effect on the date of enactment of this Act [Oct. 13, 2008].

“(2) Pending cases not affected.—The amendments made by this section shall not affect any action commenced before the effective date of this section and pending in the United States District Court for the Western District of Tennessee on such date.

“(3) Juries not affected.—The amendments made by this section shall not affect the composition, or preclude the service, of any grand or petit jury summoned, impaneled, or actually serving in the United States District Court for the Western District of Tennessee on the effective date of this section.”






§ 124. Texas
Texas is divided into four judicial districts to be known as the Northern, Southern, Eastern, and Western Districts of Texas.
Northern District
(a) The Northern District comprises seven divisions.
(1) The Dallas Division comprises the counties of Dallas, Ellis, Hunt, Johnson, Kaufman, Navarro, and Rockwall.
Court for the Dallas Division shall be held at Dallas.
(2) The Fort Worth Division comprises the counties of Comanche, Erath, Hood, Jack, Palo Pinto, Parker, Tarrant, and Wise.
Court for the Fort Worth Division shall be held at Fort Worth.
(3) The Abilene Division comprises the counties of Callahan, Eastland, Fisher, Haskell, Howard, Jones, Mitchell, Nolan, Shackleford, Stephens, Stonewall, Taylor, and Throckmorton.
Court for the Abilene Division shall be held at Abilene.
(4) The San Angelo Division comprises the counties of Brown, Coke, Coleman, Concho, Crockett, Glasscock, Irion, Menard, Mills, Reagan, Runnels, Schleicher, Sterling, Sutton, and Tom Green.
Court for the San Angelo Division shall be held at San Angelo.
(5) The Amarillo Division comprises the counties of Armstrong, Brisco, Carson, Castro, Childress, Collingsworth, Dallam, Deaf Smith, Donley, Gray, Hall, Hansford, Hartley, Hemphill, Hutchinson, Lipscomb, Moore, Ochiltree, Oldham, Parmer, Potter, Randall, Roberts, Sherman, Swisher, and Wheeler.
Court for the Amarillo Division shall be held at Amarillo.
(6) The Wichita Falls Division comprises the counties of Archer, Baylor, Clay, Cottle, Foard, Hardeman, King, Knox, Montague, Wichita, Wilbarger, and Young.
Court for the Wichita Falls Division shall be held at Wichita Falls.
(7) The Lubbock Division comprises the counties of Bailey, Borden, Cochran, Crosby, Dawson, Dickens, Floyd, Gaines, Garza, Hale, Hockley, Kent, Lamb, Lubbock, Lynn, Motley, Scurry, Terry, and Yoakum.
Court for the Lubbock Division shall be held at Lubbock.
Southern District
(b) The Southern District comprises seven divisions.
(1) The Galveston Division comprises the counties of Brazoria, Chambers, Galveston, and Matagorda.
Court for the Galveston Division shall be held at Galveston.
(2) The Houston Division comprises the counties of Austin, Brazos, Colorado, Fayette, Fort Bend, Grimes, Harris, Madison, Montgomery, San Jacinto, Walker, Waller, and Wharton.
Court for the Houston Division shall be held at Houston.
(3) The Laredo Division comprises the counties of Jim Hogg, La Salle, McMullen, Webb, and Zapata.
Court for the Laredo Division shall be held at Laredo.
(4) The Brownsville Division comprises the counties of Cameron and Willacy.
Court for the Brownsville Division shall be held at Brownsville.
(5) The Victoria Division comprises the counties of Calhoun, DeWitt, Goliad, Jackson, Lavaca, Refugio, and Victoria.
Court for the Victoria Division shall be held at Victoria.
(6) The Corpus Christi Division comprises the counties of Aransas, Bee, Brooks, Duval, Jim Wells, Kenedy, Kleberg, Live Oak, Nueces, and San Patricio.
Court for the Corpus Christi Division shall be held at Corpus Christi.
(7) The McAllen Division comprises the counties of Hidalgo and Starr.
Court for the McAllen Division shall be held at McAllen.
Eastern District
(c) The Eastern District comprises seven divisions.
(1) The Tyler Division comprises the counties of Anderson, Cherokee, Gregg, Henderson, Panola, Rains, Rusk, Smith, Van Zandt, and Wood.
Court for Tyler Division will be held at Tyler.
(2) The Beaumont Division comprises the counties of Hardin, Jasper, Jefferson, Liberty, Newton, and Orange.
Court for the Beaumont Division is to be held at Beaumont.
(3) The Sherman Division comprises the counties of Collin, Cook, Delta, Denton, Fannin, Grayson, Hopkins, and Lamar.
Court for the Sherman Division shall be held at Sherman and Plano.
(4) The Marshall Division comprises the counties of Camp, Cass, Harrison, Marion, Morris, and Upshur.
Court for the Marshall Division shall be held at Marshall.
(5) The Texarkana Division comprises the counties of Bowie, Franklin, Red River, and Titus.
Court for the Texarkana Division shall be held at Texarkana, and may be held anywhere within the Federal courthouse in Texarkana that is located astride the State line between Texas and Arkansas.
(6) The Lufkin Division comprises the counties of Angelina, Houston, Nacogdoches, Polk, Sabine, San Augustine, Shelby, Trinity, and Tyler.
Court for the Lufkin Division shall be held at Lufkin.
Western District
(d) The Western District comprises seven divisions.
(1) The Austin Division comprises the counties of Bastrop, Blanco, Burleson, Burnet, Caldwell, Gillespie, Hays, Kimble, Lampasas, Lee, Llano, Mason, McCulloch, San Saba, Travis, Washington, and Williamson.
Court for the Austin Division shall be held at Austin.
(2) The Waco Division comprises the counties of Bell, Bosque, Coryell, Falls, Freestone, Hamilton, Hill, Leon, Limestone, McLennan, Milam, Robertson, and Somervell.
Court for the Waco Division shall be held at Waco.
(3) The El Paso Division comprises the county of El Paso.
Court for the El Paso Division shall be held at El Paso.
(4) The San Antonio Division comprises the counties of Atascosa, Bandera, Bexar, Comal, Dimmit, Frio, Gonzales, Guadalupe, Karnes, Kendall, Kerr, Medina, Real, and Wilson.
Court for the San Antonio Division shall be held at San Antonio.
(5) The Del Rio Division comprises the counties of Edwards, Kinney, Maverick, Terrell, Uvalde, Val Verde, and Zavalla.
Court for the Del Rio Division shall be held at Del Rio.
(6) The Pecos Division comprises the counties of Brewster, Culberson, Jeff Davis, Hudspeth, Loving, Pecos, Presidio, Reeves, Ward, and Winkler.
Court for the Pecos Division shall be held at Pecos.
(7) The Midland-Odessa Division comprises the counties of Andrews, Crane, Ector, Martin, Midland, and Upton.
Court for the Midland-Odessa Division shall be held at Midland. Court may be held, in the discretion of the court, in Odessa, when courtroom facilities are made available at no expense to the Government.
(June 25, 1948, ch. 646, 62 Stat. 891; Feb. 10, 1954, ch. 6, § 2(b)(9)(a), (b), 68 Stat. 11; Pub. L. 85–298, §§ 1, 2, Sept. 4, 1957, 71 Stat. 618; Pub. L. 87–352, Oct. 4, 1961, 75 Stat. 772; Pub. L. 88–282, Mar. 11, 1964, 78 Stat. 163; Pub. L. 88–512, Aug. 30, 1964, 78 Stat. 695; Pub. L. 90–216, Dec. 18, 1967, 81 Stat. 661; Pub. L. 96–462, § 6, Oct. 15, 1980, 94 Stat. 2054; Pub. L. 98–620, title IV, § 407(a), Nov. 8, 1984, 98 Stat. 3362; Pub. L. 108–157, § 1(a), Dec. 3, 2003, 117 Stat. 1947; Pub. L. 108–455, § 3, Dec. 10, 2004, 118 Stat. 3628.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 189 (Mar. 3, 1911, ch. 231, § 108, 36 Stat. 1125; May 29, 1912, ch. 144, 37 Stat. 120; Feb. 5, 1913, ch. 28, §§ 1, 2, 37 Stat. 663; Feb. 26, 1917, ch. 122, 39 Stat. 939; Mar. 1, 1919, ch. 87, 40 Stat. 1270; Mar. 2, 1923, ch. 172, §§ 1, 2, 42 Stat. 1373; Apr. 3, 1924, ch. 82, 43 Stat. 64; May 29, 1924, ch. 211, §§ 1, 2, 43 Stat. 244; May 26, 1928, ch. 752, § 1, 45 Stat. 747; June 6, 1930, ch. 408, 46 Stat. 521; June 24, 1930, ch. 596, 46 Stat. 807; Feb. 20, 1932, ch. 51, 47 Stat. 52; July 25, 1939, ch. 356, § 1, 53 Stat. 1082; June 6, 1940, ch. 252, 54 Stat. 241.)
Words “and all prosecutions against persons for offenses committed in the county of Reagan shall be tried in the court at San Angelo: Provided, That no civil or criminal cause begun and pending prior to May 29, 1924, shall be in any way affected,” words “and all prosecutions against persons for offenses committed in the county of Pecos shall be tried in the district court at El Paso, or Pecos City: Provided, That no civil or criminal cause begun and pending prior to March 2, 1923, shall be in any way affected,” and words “Provided, That no civil or criminal cause commenced prior to June 24, 1930, shall be in any way affected,” were all deleted as superseded by Federal Rules of Criminal Procedure, Rules 18–22, and as obsolete, in view of the lapse of time after the dates included in such provisions.
Provisions for furnishing rooms and accommodations at Pecos and Wichita Falls were omitted as obsolete, on advice of the Director of the Administrative Office of the United States Courts that Federal accommodations are now available at such places.
Provisions relating to the maintenance of offices at various cities by the clerks were omitted as covered by sections 452 and 751 of this title.
Provisions that process against residents of Pecos County shall issue from and be returnable to the court at Pecos City and against residents of Reagan County at San Angelo, were omitted since such matter can be regulated more appropriately by court rule or order. (See Rule 4 of Federal Rules of Civil Procedure.)
The provisions requiring notice to be given for time of holding court in Pecos division and at Corpus Christi, were omitted as covered by section 141 of this title.
Five counties included in this section were created since the enactment of section 189 of title 28. These were Kleberg County and Kenedy County of the Corpus Christi division of the southern district, Culberson County and Hudspeth County of the El Paso division of the western district, and Real County of the San Antonio division of the western district. Pecos County is included in the Pecos division and omitted from the El Paso division of the western district to conform to the practice of the court.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments2004—Subsec. (c)(5). Pub. L. 108–455 inserted “, and may be held anywhere within the Federal courthouse in Texarkana that is located astride the State line between Texas and Arkansas” after “held at Texarkana”.
2003—Subsec. (c)(3). Pub. L. 108–157, § 1(a)(1), substituted “Delta, Denton, Fannin, Grayson, Hopkins, and Lamar” for “Denton, and Grayson” and inserted “and Plano” after “held at Sherman”.
Subsec. (c)(4) to (7). Pub. L. 108–157, § 1(a)(2), (3), redesignated pars. (5) to (7) as (4) to (6), respectively, in par. (5) inserted “Red River,” after “Franklin,”, and struck out former par. (4) which read “The Paris Division comprises the counties of Delta, Fannin, Hopkins, Lamar, and Red River.
“Court for the Paris Division shall be held at Paris.”
1984—Subsec. (b). Pub. L. 98–620, § 407(a)(1), substituted “seven” for “six” in provisions preceding par. (1).
Subsec. (b)(4). Pub. L. 98–620, § 407(a)(2), struck out references to Hidalgo and Starr counties from the counties comprising the Brownsville Division of the Southern District.
Subsec. (b)(7). Pub. L. 98–620, § 407(a)(3), added par. (7).
1980—Subsec. (b)(2). Pub. L. 96–462, § 6(a), struck out references to Polk and Trinity counties in list of counties comprising Houston Division of Southern District.
Subsec. (c). Pub. L. 96–462, § 6(b), in provisions preceding par. (1) substituted “seven” for “six”; in par. (1) struck out references to Angelina, Houston, Nacogdoches, and Shelby counties in list of counties comprising Tyler Division of Eastern District; in par. (2) struck out references to Sabine, San Augustine, and Tyler counties in list of counties comprising Beaumont Division of Eastern District; and added par. (7).
1967—Subsec. (d). Pub. L. 90–216, § 1(4), enlarged from six to seven the number of divisions comprising Western District.
Subsec. (d)(3). Pub. L. 90–216, § 1(1), transferred counties of Brewster, Culberson, Hudspeth, and Presidio from El Paso Division to Pecos Division.
Subsec. (d)(6). Pub. L. 90–216, § 1(2), added counties of Brewster, Culberson, Hudspeth, and Presidio to Pecos Division from El Paso Division, and transferred counties of Andrews, Crane, Ector, Martin, Midland, and Upton from Pecos Division to Midland-Odessa Division.
Subsec. (d)(7). Pub. L. 90–216, § 1(3), added par. (7), which created Midland-Odessa Division, comprised of counties of Andrews, Crane, Ector, Martin, Midland, and Upton, transferred from Pecos Division.
1964—Subsec. (b)(1). Pub. L. 88–282, § 1(a), struck out Austin, Fort Bend, and Wharton counties from list comprising Galveston Division.
Subsec. (b)(2). Pub. L. 88–282, § 1(b), added Austin, Fort Bend, and Wharton counties to list comprising Houston Division.
Subsec. (c)(4). Pub. L. 88–512, § 1(a), added county of Hopkins to Paris Division.
Subsec. (c)(5). Pub. L. 88–512, § 1(b), struck out county of Hopkins from Marshall Division.
1961—Subsec. (c)(5). Pub. L. 87–352 changed the name of Division from Jefferson to Marshall, and provided for holding court at Marshall.
1957—Subsec. (c)(1). Pub. L. 85–298, § 2, inserted Shelby County in list of counties comprising Tyler Division.
Subsec. (c)(2). Pub. L. 85–298, § 1, struck out Shelby County from list of counties comprising Beaumont Division.
1954—Subsec. (d)(4). Act Feb. 10, 1954, § 2(b)(9)(a), struck out Edwards County from list of counties comprising San Antonio Division of Western District.
Subsec. (d)(5). Act Feb. 10, 1954, § 2(b)(9)(b), inserted Edwards County in list of counties comprising Del Rio Division of Western District.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentPub. L. 108–157, § 1(b), Dec. 3, 2003, 117 Stat. 1947, provided that:
“(1) In general.—This section [amending this section] and the amendments made by this section shall take effect on the date of the enactment of this Act [Dec. 3, 2003].

“(2) Pending cases not affected.—This section and the amendments made by this section shall not affect any action commenced before the effective date of this section and pending in the United States District Court for the Eastern District of Texas on such date.

“(3) Juries not affected.—This section and the amendments made by this section shall not affect the composition, or preclude the service, of any grand or petit jury summoned, impaneled, or actually serving in the Eastern Judicial District of Texas on the effective date of this section.”




Effective Date of 1984 AmendmentPub. L. 98–620, title IV, § 407(b), Nov. 8, 1984, 98 Stat. 3362, provided that: “The amendments made by subsection (a) of this section [amending this section] shall apply to any action commenced in the United States District Court for the Southern District of Texas on or after the effective date of this subtitle [Jan. 1, 1985], and shall not affect any action pending in such court on such effective date.”

Amendment by Pub. L. 98–620 effective Jan. 1, 1985, and not to affect the composition, or preclude the service, of any grand or petit jury summoned, impaneled, or actually serving on that date, see section 411 of Pub. L. 98–620, set out as a note under section 85 of this title.

Effective Date of 1980 Amendment; Savings ProvisionAmendment by Pub. L. 96–462 effective Oct. 1, 1981, but not to affect the composition or preclude the service of any grand or petit juror summoned, empaneled, or actually serving in any judicial district on Oct. 1, 1981, see section 7 of Pub. L. 96–462, set out as a note under section 84 of this title.



§ 125. Utah
Utah constitutes one judicial district comprising two divisions.(1) The Northern Division comprises the counties of Box Elder, Cache, Davis, Morgan, Rich, and Weber.Court for the Northern Division shall be held at Salt Lake City and Ogden.


(2) The Central Division comprises the counties of Beaver, Carbon, Daggett, Duchesne, Emery, Garfield, Grand, Iron, Juab, Kane, Millard, Piute, Salt Lake, San Juan, Sanpete, Sevier, Summit, Tooele, Uintah, Utah, Wasatch, Washington, and Wayne.Court for the Central Division shall be held at Salt Lake City, Provo, and St. George.


(June 25, 1948, ch. 646, 62 Stat. 893; Pub. L. 104–317, title VI, § 606, Oct. 19, 1996, 110 Stat. 3859.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 190 (Mar. 3, 1911, ch. 231, § 109, 36 Stat. 1127).
A provision relating to the maintenance of offices by the clerk was omitted as covered by section 751 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1996—Par. (1). Pub. L. 104–317, § 606(a), inserted “Salt Lake City and” before “Ogden”.
Par. (2). Pub. L. 104–317, § 606(b), inserted “, Provo, and St. George” after “Salt Lake City”.



§ 126. Vermont
Vermont constitutes one judicial district.
Court shall be held at Bennington, Brattleboro, Burlington, Montpelier, Rutland, Saint Johnsbury, and Windsor.
(June 25, 1948, ch. 646, 62 Stat. 893; Pub. L. 88–312, May 28, 1964, 78 Stat. 201; Pub. L. 98–620, title IV, § 410, Nov. 8, 1984, 98 Stat. 3362.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 191 (Mar. 3, 1911, ch. 231, § 110, 36 Stat. 1127; Feb. 1, 1912, ch. 26, 37 Stat. 58; Feb. 28, 1929, ch. 360, 45 Stat. 1345).
Provision that “any stated term may, when adjourned, be adjourned to meet at any of the other places at Montpelier or Newport,” was omitted as unnecessary and inconsistent with sections 140 and 141 of this title.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1984—Pub. L. 98–620 provided for holding court at Bennington.
1964—Pub. L. 88–312 provided for holding court at Montpelier and Saint Johnsbury.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–620 effective Jan. 1, 1985, and not to affect the composition, or preclude the service, of any grand or petit jury summoned, impaneled, or actually serving on that date, see section 411 of Pub. L. 98–620, set out as a note under section 85 of this title.



§ 127. Virginia
Virginia is divided into two judicial districts, to be known as the Eastern and Western districts of Virginia.
Eastern District
(a) The Eastern District comprises the counties of Accomac, Amelia, Arlington, Brunswick, Caroline, Charles City, Chesterfield, Dinwiddie, Elizabeth City, Essex, Fairfax, Fauquier, Gloucester, Goochland, Greensville, Hanover, Henrico, Isle of Wight, James City, King and Queen, King George, King William, Lancaster, Loudoun, Lunenburg, Mathews, Mecklenburg, Middlesex, Nansemond, New Kent, Norfolk, Northampton, Northumberland, Nottoway, Powhatan, Prince Edward, Prince George, Prince William, Princess Anne, Richmond, Southampton, Spotsylvania, Stafford, Surry, Sussex, Warwick, Westmoreland, and York.
Court for the Eastern District shall be held at Alexandria, Newport News, Norfolk, and Richmond.
Western District
(b) The Western District comprises the counties of Albemarle, Alleghany, Amherst, Appomattox, Augusta, Bath, Bedford, Bland, Botetourt, Buchanan, Buckingham, Campbell, Carroll, Charlotte, Clarke, Craig, Culpeper, Cumberland, Dickenson, Floyd, Fluvanna, Franklin, Frederick, Giles, Grayson, Greene, Halifax, Henry, Highland, Lee, Louisa, Madison, Montgomery, Nelson, Orange, Page, Patrick, Pittsylvania, Pulaski, Rappahannock, Roanoke, Rockbridge, Rockingham, Russell, Scott, Shenandoah, Smyth, Tazewell, Warren, Washington, Wise, and Wythe.
Court for the Western District shall be held at Abingdon, Big Stone Gap, Charlottesville, Danville, Harrisonburg, Lynchburg, and Roanoke.
(c) Cities and incorporated towns are included in that district in which are included the counties within the exterior boundaries of which such cities and incorporated towns are geographically located or out of the territory of which they have been incorporated.
(June 25, 1948, ch. 646, 62 Stat. 893; Pub. L. 90–383, July 5, 1968, 82 Stat. 292; Pub. L. 102–200, § 1, Dec. 10, 1991, 105 Stat. 1630.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 192 and 192a, and section 403c–2 of title 16, U.S.C., 1940 ed., Conservation (Mar. 3, 1911, ch. 231, § 111, 36 Stat. 1127; June 13, 1918, ch. 100, 40 Stat. 605; Apr. 30, 1924, ch. 144, 43 Stat. 114; Feb. 21, 1925, ch. 290, 43 Stat. 962; Jan. 20, 1930, ch. 20, § 1, 46 Stat. 56; Aug. 19, 1937, ch. 703, § 2, 50 Stat. 701; June 13, 1938, ch. 350, 52 Stat. 674; Oct. 31, 1945, ch. 443, § 202, 59 Stat. 554).
A provision of section 192 of title 28 relating to the maintenance of offices by the clerk of the western district was omitted as covered by sections 452 and 751 of this title.
Changes in arrangement and phraseology were made.

Senate Revision AmendmentBy Senate amendment, “Newport News” was inserted after “Alexandria” in second paragraph of subsection (a) of this section. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments1991—Subsec. (a). Pub. L. 102–200, § 1(1), struck out reference to Culpeper, Louisa, and Orange counties.
Subsec. (b). Pub. L. 102–200, § 1(2), inserted reference to Culpeper, Louisa, and Orange counties.
1968—Subsec. (c). Pub. L. 90–383 added subsec. (c).

Statutory Notes and Related Subsidiaries
Applicability of 1991 AmendmentsPub. L. 102–200, § 2, Dec. 10, 1991, 105 Stat. 1630, provided that:
“(a) Pending Actions.—The amendments made by section 1 [amending this section] shall not apply to any action commenced before the date of the enactment of this Act [Dec. 10, 1991] and pending in the United States District Court for the Eastern District of Virginia on such date.

“(b) Juries.—The amendments made by section 1 shall not affect the composition, or preclude the service, of any grand or petit jury summoned, empaneled, or actually serving in the Eastern or Western District of Virginia on the date of the enactment of this Act.”






§ 128. Washington
Washington is divided into two judicial districts to be known as the Eastern and Western Districts of Washington.
Eastern District
(a) The Eastern District comprises the counties of Adams, Asotin, Benton, Chelan, Columbia, Douglas, Ferry, Franklin, Garfield, Grant, Kittitas, Klickitat, Lincoln, Okanogan, Pend Oreille, Spokane, Stevens, Walla Walla, Whitman, and Yakima.
Court for the Eastern District shall be held at Spokane, Yakima, Walla Walla, and Richland.
Western District
(b) The Western District comprises the counties of Clallam, Clark, Cowlitz, Grays Harbor, Island, Jefferson, King, Kitsap, Lewis, Mason, Pacific, Pierce, San Juan, Skagit, Skamania, Snohomish, Thurston, Wahkiakum, and Whatcom.
Court for the Western District shall be held at Bellingham, Seattle, Tacoma, and Vancouver.
(June 25, 1948, ch. 646, 62 Stat. 894; Pub. L. 87–699, Sept. 25, 1962, 76 Stat. 598; Pub. L. 91–272, § 4, June 2, 1970, 84 Stat. 297; Pub. L. 110–161, div. D, title III, § 308, Dec. 26, 2007, 121 Stat. 1990.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 193 (Mar. 3, 1911, ch. 231, § 112, 36 Stat. 1128; June 15, 1937, ch. 351, 50 Stat. 260; Dec. 28, 1945, ch. 596, 59 Stat. 661).
Words “with the waters thereof,” after the list of counties in each division, were omitted as unnecessary, and in view of the absence of such words in most similar sections relating to other States.
A provision relating to the maintenance of offices by the clerks were omitted as covered by section 751 of this title.
Provisions that the counties in both divisions of the eastern district included all Indian reservations in such counties and that the counties in both divisions of the western district included all Indian reservations in such counties were omitted as surplusage. (See Reviser’s Note under section 114 of this title.)
Pend Oreille County of the northern division of the eastern district and Grays Harbor of the southern division of the western district were created since the enactment of the Judicial Code.
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments2007—Subsec. (b). Pub. L. 110–161 substituted “Bellingham, Seattle, Tacoma, and Vancouver” for “Bellingham, Seattle, and Tacoma”.
1970—Subsec. (a). Pub. L. 91–272, § 4(a), struck out provisions which had divided Eastern District into a Northern Division and a Southern Division.
Subsec. (b). Pub. L. 91–272, § 4(b), struck out provisions which had divided Western District into a Northern Division and a Southern Division.
1962—Subsec. (a)(2). Pub. L. 87–699 provided for holding court at Richland.



§ 129. West Virginia
West Virginia is divided into two judicial districts to be known as the Northern and Southern Districts of West Virginia.
Northern District
(a) The Northern District comprises the counties of Barbour, Berkeley, Braxton, Brooke, Calhoun, Doddridge, Gilmer, Grant, Hampshire, Hancock, Hardy, Harrison, Jefferson, Lewis, Marion, Marshall, Mineral, Monongalia, Morgan, Ohio, Pendleton, Pleasants, Pocahontas, Preston, Randolph, Ritchie, Taylor, Tucker, Tyler, Upshur, Webster, and Wetzel.
Court for the Northern District shall be held at Clarksburg, Elkins, Fairmont, Martinsburg, and Wheeling.
Southern District
(b) The Southern District comprises the counties of Boone, Cabell, Clay, Fayette, Greenbrier, Jackson, Kanawha, Lincoln, Logan, McDowell, Mason, Mercer, Mingo, Monroe, Nicholas, Putnam, Raleigh, Roane, Summers, Wayne, Wirt, Wood, and Wyoming.
Court for the Southern District shall be held at Beckley, Bluefield, Charleston, Huntington, Lewisburg, and Parkersburg.
(June 25, 1948, ch. 646, 62 Stat. 894; Pub. L. 97–471, § 1, Jan. 14, 1983, 96 Stat. 2601.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 194 (Mar. 3, 1911, ch. 231, § 113, 36 Stat. 1129; Mar. 23, 1912, ch. 63, 37 Stat. 76; Aug. 22, 1914, ch. 265, 38 Stat. 702; Feb. 27, 1922, ch. 83, 42 Stat. 398; June 22, 1936, ch. 695, 49 Stat. 1805; Aug. 23, 1937, ch. 737, 50 Stat. 744; June 29, 1938, ch. 817, 52 Stat. 1245).
Words “with the waters thereof,” after the list of counties in each district, were omitted as unnecessary, and in view of the absence of such words in similar sections relating to other States.
Provisions relating to special terms of court were omitted as covered by section 141 of this title.
A provision that the term at Fairmont be held “when suitable rooms and accommodations for holding terms of the court shall be furnished at Fairmont free of cost to the United States or until, subject to the recommendation of the Attorney General of the United States with respect to providing such rooms and accommodations for holding court at Fairmont, a Federal building containing such suitable rooms and accommodations for holding court shall be erected at such place,” was omitted as obsolete on advice of the Director of the Administrative Office of the United States Courts that Federal accommodations are now available.
Provisions respecting court accommodations at Beckley and Lewisburg were omitted as covered by section 142 of this title.
Changes were made in arrangement and phrase­ology.

Editorial Notes
Amendments1983—Subsec. (a). Pub. L. 97–471, § 1(1), struck out references to Parkersburg, Wirt, and Wood counties and inserted references to Braxton, Pocahontas, and Webster counties.
Subsec. (b). Pub. L. 97–471, § 1(2), struck out references to Braxton, Pocahontas, and Webster counties and inserted references to Parkersburg, Wirt, and Wood counties.



§ 130. Wisconsin
Wisconsin is divided into two judicial districts to be known as the Eastern and Western districts of Wisconsin.
Eastern District
(a) The Eastern District comprises the counties of Brown, Calumet, Dodge, Door, Florence, Fond du Lac, Forest, Green Lake, Kenosha, Kewaunee, Langlade, Manitowoc, Marinette, Marquette, Menominee, Milwaukee, Oconto, Outagamie, Ozaukee, Racine, Shawano, Sheboygan, Walworth, Washington, Waukesha, Waupaca, Waushara, and Winnebago.
Court for the Eastern District shall be held at Green Bay, Milwaukee, and Oshkosh.
Western District
(b) The Western District comprises the counties of Adams, Ashland, Barron, Bayfield, Buffalo, Burnett, Chippewa, Clark, Columbia, Crawford, Dane, Douglas, Dunn, Eau Claire, Grant, Green, Iowa, Iron, Jackson, Jefferson, Juneau, La Crosse, Lafayette, Lincoln, Marathon, Monroe, Oneida, Pepin, Pierce, Polk, Portage, Price, Richland, Rock, Rusk, Saint Croix, Sauk, Sawyer, Taylor, Trempealeau, Vernon, Vilas, Washburn, and Wood.
Court for the Western District shall be held at Eau Claire, La Crosse, Madison, Superior, and Wausau.
(June 25, 1948, ch. 646, 62 Stat. 894; Pub. L. 87–573, Aug. 6, 1962, 76 Stat. 307.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 195 (Mar. 3, 1911, ch. 231, § 114, 36 Stat. 1129; July 24, 1935, ch. 413, 49 Stat. 495).
Provisions for keeping the courts and their offices open at all times were omitted as covered by section 452 of this title.
Provisions for maintenance of offices by the clerk and marshal, and for the appointment and residence of a deputy marshal for Superior, were omitted as covered by sections 541 [see 561], 542 [see 561], and 751 of this title.
Words “All causes and proceedings instituted in the court at Superior shall be tried therein, unless by consent of the parties, or upon the order of the court, they are transferred to another place for trial,” were omitted as unnecessary. Such provision, as to civil cases, is covered by section 1404 of this title, and, as to criminal cases, is rendered unnecessary because of inherent power of the court and Rules 18–20 of the Federal Rules of Criminal Procedure.
Provisions for the return of process, including criminal warrants, at Superior and other places in the western district and for the keeping of records in the clerk’s office at Superior, were omitted, since such matters can be regulated more appropriately by court rule or order. (See Federal Rules of Civil Procedure, Rule 4, and Federal Rules of Criminal Procedure, Rule 4(g).)
Changes in arrangement and phraseology were made.

Editorial Notes
Amendments1962—Subsec. (a). Pub. L. 87–573 inserted reference to Menominee county.

Statutory Notes and Related Subsidiaries
Designation of Judge to Hold Court, Eastern DistrictPub. L. 106–553, § 1(a)(2) [title III, § 305(c)], Dec. 21, 2000, 114 Stat. 2762, 2762A–85, provided that: “The chief judge of the eastern district of Wisconsin shall designate 1 judge who shall hold court for such district in Green Bay, Wisconsin.”




§ 131. Wyoming
Wyoming and those portions of Yellowstone National Park situated in Montana and Idaho constitute one judicial district.
Court shall be held at Casper, Cheyenne, Evanston, Lander, Jackson, and Sheridan.
(June 25, 1948, ch. 646, 62 Stat. 895; Pub. L. 98–353, title II, § 203(a), July 10, 1984, 98 Stat. 350.)

Historical and Revision NotesBased on section 27 of title 16, U.S.C., 1940 ed., Conservation, and title 28, U.S.C., 1940 ed., § 196 (May 7, 1894, ch. 72, § 5, 28 Stat. 74; Mar. 3, 1911, ch. 231, §§ 115, 291, 36 Stat. 1130, 1167; June 5, 1924, ch. 260, 43 Stat. 388; June 28, 1938, ch. 778, § 1, 52 Stat. 1213).
Section consolidates section 196 of title 28, U.S.C., 1940 ed., with a portion of section 27 of title 16, U.S.C., 1940 ed., with necessary changes in arrangement and phraseology. Reference to parts of Yellowstone National Park in Montana and Idaho is derived from said section 27. Other provisions of said section are incorporated in sections 631 and 632 of this title.
A provision of section 196 of title 28, U.S.C., 1940 ed., for furnishing rooms and accommodations at Casper was omitted as obsolete, upon advice of the Director of the Administrative Office of the United States Courts that Federal accommodations are now available there.
Provisions of section 196 of title 28, U.S.C., 1940 ed., for appointment of deputies and maintenance of offices by the clerk and marshal were omitted as covered by sections 541 [see 561], 542 [see 561], and 751 of this title.

Editorial Notes
Amendments1984—Pub. L. 98–353 provided for holding court at Jackson.



§ 132. Creation and composition of district courts(a) There shall be in each judicial district a district court which shall be a court of record known as the United States District Court for the district.

(b) Each district court shall consist of the district judge or judges for the district in regular active service. Justices or judges designated or assigned shall be competent to sit as judges of the court.

(c) Except as otherwise provided by law, or rule or order of court, the judicial power of a district court with respect to any action, suit or proceeding may be exercised by a single judge, who may preside alone and hold a regular or special session of court at the same time other sessions are held by other judges.

(June 25, 1948, ch. 646, 62 Stat. 895; Pub. L. 88–176, § 2, Nov. 13, 1963, 77 Stat. 331.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 1, and section 641 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions (Apr. 30, 1900, ch. 339, § 86, 31 Stat. 158; Mar. 3, 1909, ch. 269, § 1, 35 Stat. 838; Mar. 3, 1911, ch. 231, § 1, 36 Stat. 1087; July 30, 1914, ch. 216, 38 Stat. 580; July 19, 1921, ch. 42, § 313, 42 Stat. 119; Feb. 12, 1925, ch. 220, 43 Stat. 890; Dec. 13, 1926, ch. 6, § 1, 44 Stat. 19).
Section consolidates section 1 of title 28, U.S.C., 1940 ed., and section 641 of title 48, U.S.C., 1940 ed., with changes in phraseology necessary to effect the consolidation.
Subsection (c) is derived from section 641 of title 48, U.S.C., 1940 ed., which applied only to the Territory of Hawaii. The revised section, by extending it to all districts, merely recognizes established practice.
Other portions of section 1 of title 28, U.S.C., 1940 ed., are incorporated in sections 133 and 134 of this title. The remainder of section 641 of title 48, U.S.C., 1940 ed., is incorporated in sections 91 and 133 of this title.

Editorial Notes
Amendments1963—Subsec. (b). Pub. L. 88–176 inserted “regular” before “active service”.

Statutory Notes and Related Subsidiaries
Continuation of Organization of CourtAct June 25, 1948, ch. 646, § 2(b), 62 Stat. 985, provided in part that the provisions of this title as set out in section 1 of act June 25, 1948, with respect to the organization of the court, shall be construed as a continuation of existing law, and the tenure of the judges, officers, and employees thereof and of the United States attorneys and marshals and their deputies and assistants, in office on Sept. 1, 1948, shall not be affected by its enactment, but each of them shall continue to serve in the same capacity under the appropriate provisions of this title pursuant to his prior appointment.



§ 133. Appointment and number of district judges(a) The President shall appoint, by and with the advice and consent of the Senate, district judges for the several judicial districts, as follows:






DistrictsJudges


Alabama:
Northern7  
Middle3  
Southern3  
Alaska3  
Arizona12  
Arkansas:
Eastern5  
Western3  
California:
Northern14  
Eastern6  
Central27  
Southern13  
Colorado7  
Connecticut8  
Delaware4  
District of Columbia15  
Florida:
Northern4  
Middle15  
Southern17  
Georgia:
Northern11  
Middle4  
Southern3  
Hawaii3  
Idaho2  
Illinois:
Northern22  
Central4  
Southern4  
Indiana:
Northern5  
Southern5  
Iowa:
Northern2  
Southern3  
Kansas5  
Kentucky:
Eastern5  
Western4  
Eastern and Western1  
Louisiana:
Eastern12  
Middle3  
Western7  
Maine3  
Maryland10  
Massachusetts13  
Michigan:
Eastern15  
Western4  
Minnesota7  
Mississippi:
Northern3  
Southern6  
Missouri:
Eastern6  
Western5  
Eastern and Western2  
Montana3  
Nebraska3  
Nevada7  
New Hampshire3  
New Jersey17  
New Mexico6  
New York:
Northern5  
Southern28  
Eastern15  
Western4  
North Carolina:
Eastern4  
Middle4  
Western4  
North Dakota2  
Ohio:
Northern11  
Southern8  
Oklahoma:
Northern3  
Eastern1  
Western6  
Northern, Eastern, and Western1  
Oregon6  
Pennsylvania:
Eastern22  
Middle6  
Western10  
Puerto Rico7  
Rhode Island3  
South Carolina10  
South Dakota3  
Tennessee:
Eastern5  
Middle4  
Western5  
Texas:
Northern12  
Southern19  
Eastern7  
Western13  
Utah5  
Vermont2  
Virginia:
Eastern11  
Western4  
Washington:
Eastern4  
Western7  
West Virginia:
Northern3  
Southern5  
Wisconsin:
Eastern5  
Western2  
Wyoming3.




(b)(1) In any case in which a judge of the United States (other than a senior judge) assumes the duties of a full-time office of Federal judicial administration, the President shall appoint, by and with the advice and consent of the Senate, an additional judge for the court on which such judge serves. If the judge who assumes the duties of such full-time office leaves that office and resumes the duties as an active judge of the court, then the President shall not appoint a judge to fill the first vacancy which occurs thereafter in that court.

(2) For purposes of paragraph (1), the term “office of Federal judicial administration” means a position as Director of the Federal Judicial Center, Director of the Administrative Office of the United States Courts, or Counselor to the Chief Justice.


(June 25, 1948, ch. 646, 62 Stat. 895; Aug. 3, 1949, ch. 387, § 2(a), 63 Stat. 493; Aug. 14, 1950, ch. 708, 64 Stat. 443; Aug. 29, 1950, ch. 819, § 1, 64 Stat. 562; Sept. 5, 1950, ch. 848, § 1, 64 Stat. 578; Feb. 10, 1954, ch. 6, § 2(a)(3), 68 Stat. 9; Pub. L. 85–310, Sept. 7, 1957, 71 Stat. 631; Pub. L. 85–508, § 12(c), July 7, 1958, 72 Stat. 348; Pub. L. 86–3, § 9(b), Mar. 18, 1959, 73 Stat. 8; Pub. L. 87–36, § 2(d), May 19, 1961, 75 Stat. 81; Pub. L. 87–562, § 3, July 30, 1962, 76 Stat. 248; Pub. L. 89–242, § 1(c), Oct. 7, 1965, 79 Stat. 951; Pub. L. 89–372, § 4, Mar. 18, 1966, 80 Stat. 77; Pub. L. 91–272, § 1(d), June 2, 1970, 84 Stat. 295; Pub. L. 92–208, § 3(d), Dec. 18, 1971, 85 Stat. 742; Pub. L. 95–408, § 4(b)(2), Oct. 2, 1978, 92 Stat. 885; Pub. L. 95–486, § 1(c), Oct. 20, 1978, 92 Stat. 1630; Pub. L. 97–471, § 3, Jan. 14, 1983, 96 Stat. 2601; Pub. L. 98–353, title II, § 202(e), July 10, 1984, 98 Stat. 348; Pub. L. 101–650, title II, § 203(d), title III, § 303, Dec. 1, 1990, 104 Stat. 5101, 5105; Pub. L. 105–53, § 4, Oct. 6, 1997, 111 Stat. 1174; Pub. L. 106–113, div. B, § 1000(a)(1) [title III, § 309(b)], Nov. 29, 1999, 113 Stat. 1535, 1501A–37; Pub. L. 106–553, § 1(a)(2) [title III, § 305(b)], Dec. 21, 2000, 114 Stat. 2762, 2762A–85; Pub. L. 107–273, div. A, title III, § 312(a)(2), (b)(2), Nov. 2, 2002, 116 Stat. 1786, 1787; Pub. L. 110–402, § 1(b)(1), Oct. 13, 2008, 122 Stat. 4254.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 1 and notes; sections 641, 643, 863, and 864 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions; District of Columbia Code, 1940 ed., § 11–301 (Apr. 12, 1900, ch. 191, §§ 34, 35, 31 Stat. 84, 85; Apr. 30, 1900, ch. 339, § 86, 31 Stat. 158; Mar. 3, 1901, ch. 854, § 60, 31 Stat. 1199; Mar. 3, 1909, ch. 269, § 1, 35 Stat. 838; Mar. 3, 1911, ch. 231, § 1, 36 Stat. 1087; Jan. 7, 1913, ch. 6, 37 Stat. 648; July 30, 1914, ch. 216, 38 Stat. 580; Mar. 3, 1915, ch. 100, § 1, 38 Stat. 961; Apr. 11, 1916, ch. 64, § 1, 39 Stat. 48; Feb. 26, 1917, ch. 120, 39 Stat. 938; Mar. 2, 1917, ch. 145, §§ 41, 42, 39 Stat. 965, 966; Feb. 26, 1919, ch. 50, § 1, 40 Stat. 1183; Mar. 4, 1921, ch. 161, § 1, 41 Stat. 1412; July 9, 1921, ch. 42, § 313, 42 Stat. 119; Sept. 14, 1922, ch. 306, § 1, 42 Stat. 837; Jan. 16, 1925, ch. 83, § 3, 43 Stat. 752; Feb. 12, 1925, ch. 220, 43 Stat. 890; Feb. 13, 1925, ch. 229, §§ 1, 13, 43 Stat. 936, 942; Feb. 16, 1925, ch. 233, §§ 2, 3, 43 Stat. 946; Mar. 2, 1925, ch. 397, §§ 1–3, 43 Stat. 1098; Mar. 3, 1927, ch. 297, § 1, 44 Stat. 1346; Mar. 3, 1927, ch. 298, 44 Stat. 1347; Mar. 3, 1927, ch. 300, § 1, 44 Stat. 1348; Mar. 3, 1927, ch. 332, 44 Stat. 1370; Mar. 3, 1927, ch. 336, §§ 1, 2, 44 Stat. 1372; Mar. 3, 1927, ch. 338, 44 Stat. 1374; Mar. 3, 1927, ch. 344, 44 Stat. 1380; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54; Apr. 21, 1928, ch. 393, § 5, 45 Stat. 439; May 29, 1928, ch. 882, 45 Stat. 974; Dec. 20, 1928, ch. 41, 45 Stat. 1056; Jan. 17, 1929, ch. 72, § 1, 45 Stat. 1081; Feb. 26, 1929, ch. 334, 45 Stat. 1317; Feb. 26, 1929, ch. 337, 45 Stat. 1319; Feb. 28, 1929, ch. 358, § 1, 45 Stat. 1344; Feb. 28, 1929, ch. 380, 45 Stat. 1409; May 28, 1930, ch. 346, § 1, 46 Stat. 431; June 19, 1930, ch. 537, 46 Stat. 785; June 27, 1930, ch. 633, 46 Stat. 819; June 27, 1930, ch. 635, § 1, 46 Stat. 820; July 3, 1930, ch. 852, 46 Stat. 1006; Feb. 20, 1931, ch. 244, 46 Stat. 1196; Feb. 20, 1931, ch. 245, 46 Stat. 1197; Feb. 25, 1931, ch. 296, 46 Stat. 1417; May 17, 1932, ch. 190, 47 Stat. 158; May 20, 1932, ch. 196, 47 Stat. 161; Aug. 2, 1935, ch. 425, 49 Stat. 508; Aug. 19, 1935, ch. 558, §§ 1, 2, 49 Stat. 659; Aug. 28, 1935, ch. 793, 49 Stat. 945; June 5, 1936, ch. 515, 49 Stat. 1476; June 15, 1936, ch. 544, 49 Stat. 1491; June 16, 1936, ch. 585, § 1, 49 Stat. 1523; June 22, 1936, ch. 693, 49 Stat. 1804; June 22, 1936, ch. 694, 49 Stat. 1804; June 22, 1936, ch. 696, 49 Stat. 1806; Aug. 25, 1937, ch. 771, § 1, 50 Stat. 805; Mar. 18, 1938, ch. 47, 52 Stat. 110; Mar. 26, 1938, ch. 51, § 2, 52 Stat. 118; May 31, 1938, ch. 290, §§ 4, 5, 6, 52 Stat. 584, 585; June 20, 1938, ch. 528, 52 Stat. 780; Jan. 20, 1940, ch. 11, 54 Stat. 16; May 24, 1940, ch. 209, § 2(c), 54 Stat. 220; June 8, 1940, ch. 282, 54 Stat. 253; Nov. 27, 1940, ch. 92, § 1, 54 Stat. 1216; Nov. 21, 1941, ch. 479, 55 Stat. 773; July 7, 1942, ch. 489, 56 Stat. 648; Dec. 24, 1942, ch. 817, 56 Stat. 1083; Dec. 24, 1942, ch. 827, 56 Stat. 1092; Dec. 7, 1944, ch. 521, 58 Stat. 796; Dec. 22, 1944, ch. 663, 58 Stat. 887; Oct. 16, 1945, ch. 419, §§ 1, 2, 59 Stat. 545, 546; June 15, 1946, ch. 413, 60 Stat. 260; July 24, 1946, chs. 600, 602, 60 Stat. 654).
Section consolidates provisions of section 1 of title 28, U.S.C., 1940 ed., and sections 641, 643, 863, and 864 of title 48, U.S.C., 1940 ed., with changes in phraseology necessary to effect consolidation.
Provisions of section 1 of title 28, U.S.C., 1940 ed., relating to residence of judges, are covered by section 134 of this title.
The act of Dec. 7, 1944, amended section 2 of the act of May 24, 1940, 54 Stat. 219, section 1, note, of title 28, U.S.C., 1940 ed., to read as follows: “(a) Provided, That the first vacancy in the office of district judge in each of said districts except in the eastern district of Pennsylvania, shall not be filled.”

The act of Dec. 22, 1944, amended the same section to read as follows: “(a) Provided, That the first vacancy occurring in the office of district judge in each of said districts except the district of New Jersey shall not be filled.”

The act of July 24, 1946, ch. 600, § 1, 60 Stat. 654, amended the proviso in the 1940 act to read as follows: “Provided, That the first vacancy occurring in the office of district judge in each of said districts, except the district of New Jersey and the eastern district of Pennsylvania, shall not be filled.”

The following additional but temporary judgeships, authorized by Congress, are not included in the revised section:







DistrictsJudges


Delaware1
Florida, Northern and Southern1
Georgia, Northern1
Kansas1
Missouri, Eastern and Western1
Ohio, Northern1
Oklahoma, Western1
Pennsylvania, Eastern, Middle and Western1
West Virginia, Northern and Southern1


Other provisions of said section 11–301 of the District of Columbia Code, 1940 ed., are incorporated in section 136 of this title.
A part of section 641 of title 48, U.S.C., 1940 ed., is incorporated in sections 91 and 132 of this title.
Parts of sections 863 and 864 of title 48, U.S.C., 1940 ed., are retained in title 48. For other parts of those sections, see Distribution Table.
Other provisions of section 643 of title 48, U.S.C., 1940 ed., are incorporated in sections 501 [now 541], 504 [now 541 to 544], and 541 [see 561] of this title.

Senate Revision AmendmentProvisions for one district judge in the Southern District of Indiana were inserted in this section by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes
Codification
Paragraph (2) of subsection (b) of section 4 of Pub. L. 95–408, cited as a credit to this section, was amended generally by Pub. L. 96–4, § 1, Mar. 30, 1979, 93 Stat. 6, and enacted provisions which are set out as a note under section 93 of this title.

Amendments2008—Subsec. (b)(2). Pub. L. 110–402 substituted “Counselor” for “administrative assistant”.
2002—Subsec. (a). Pub. L. 107–273 increased number of permanent district judgeships as follows: in Southern District of California from 8 to 13, in Central and Southern Districts of Illinois from 3 to 4, in Northern District of New York from 4 to 5, in Western District of North Carolina from 3 to 4, in Western District of Texas from 11 to 13, and in Eastern District of Virginia from 10 to 11.
2000—Subsec. (a). Pub. L. 106–553 increased number of permanent district judgeships as follows: in Arizona from 11 to 12, in Southern District of Florida from 16 to 17, in Eastern District of Kentucky from 4 to 5, in Nevada from 6 to 7, in New Mexico from 5 to 6, in South Carolina from 9 to 10, in Southern District of Texas from 18 to 19, in Western District of Texas from 10 to 11, in Eastern District of Virginia from 9 to 10, and in Eastern District of Wisconsin from 4 to 5.
1999—Subsec. (a). Pub. L. 106–113 increased number of permanent district judgeships in Arizona from 8 to 11, increased number of permanent district judgeships in Middle District of Florida from 11 to 15, and increased number of permanent district judgeships in Nevada from 4 to 6.
1997—Subsec. (a). Pub. L. 105–53 in item relating to Louisiana, reduced number of permanent district judgeships in Eastern District from 13 to 12 and increased number in Middle District from 2 to 3.
1990—Pub. L. 101–650, § 303(1), designated existing provisions as subsec. (a) and added subsec. (b).
Pub. L. 101–650, § 203(d), altered number of permanent district judgeships in named districts as follows:








StateFormerNew


Alabama:
Northern77
Middle33
Southern33
Alaska33
Arizona88
Arkansas:
Eastern35
Western13
Eastern and Western20
California:
Northern1214
Eastern66
Central2227
Southern78
Colorado77
Connecticut68
Delaware44
District of Columbia1515
Florida:
Northern34
Middle911
Southern1516
Georgia:
Northern1111
Middle34
Southern33
Hawaii33
Idaho22
Illinois:
Northern2022
Central33
Southern33
Indiana:
Northern45
Southern55
Iowa:
Northern12
Southern23
Northern and Southern10
Kansas55
Kentucky:
Eastern44
Western44
Eastern and Western11
Louisiana:
Eastern1313
Middle22
Western67
Maine23
Maryland1010
Massachusetts1113
Michigan:
Eastern1515
Western44
Minnesota77
Mississippi:
Northern33
Southern56
Missouri:
Eastern56
Western55
Eastern and Western22
Montana33
Nebraska33
Nevada44
New Hampshire23
New Jersey1417
New Mexico45
New York:
Northern44
Southern2728
Eastern1215
Western34
North Carolina:
Eastern34
Middle34
Western33
North Dakota22
Ohio:
Northern1011
Southern78
Oklahoma:
Northern23
Eastern11
Western46
Northern, Eastern, and Western21
Oregon56
Pennsylvania:
Eastern1922
Middle56
Western1010
Puerto Rico77
Rhode Island33
South Carolina89
South Dakota33
Tennessee:
Eastern45
Middle34
Western45
Texas:
Northern1012
Southern1318
Eastern67
Western710
Utah45
Vermont22
Virginia:
Eastern99
Western44
Washington:
Eastern34
Western67
West Virginia:
Northern23
Southern45
Wisconsin:
Eastern44
Western22
Wyoming23


1984—Pub. L. 98–353 altered number of permanent district judgeships in named districts as follows:








StateFormerNew


Alabama:
Northern77
Middle33
Southern23
Alaska23
Arizona88
Arkansas:
Eastern33
Western11
Eastern and Western22
California:
Northern1212
Eastern66
Central1722
Southern77
Colorado67
Connecticut56
Delaware34
District of Columbia1515
Florida:
Northern33
Middle99
Southern1215
Georgia:
Northern1111
Middle23
Southern33
Hawaii23
Idaho22
Illinois:
Northern1620
Central33
Southern23
Indiana:
Northern44
Southern55
Iowa:
Northern11
Southern22
Northern and Southern11
Kansas55
Kentucky:
Eastern44
Western34
Eastern and Western11
Louisiana:
Eastern1313
Middle22
Western56
Maine22
Maryland910
Massachusetts1011
Michigan:
Eastern1315
Western44
Minnesota57
Mississippi:
Northern23
Southern35
Missouri:
Eastern45
Western55
Eastern and Western22
Montana23
Nebraska33
Nevada34
New Hampshire22
New Jersey1114
New Mexico44
New York:
Northern34
Southern2727
Eastern1012
Western33
North Carolina:
Eastern33
Middle33
Western33
North Dakota22
Ohio:
Northern910
Southern67
Oklahoma:
Northern22
Eastern11
Western34
Northern, Eastern, and Western22
Oregon55
Pennsylvania:
Eastern1919
Middle55
Western1010
Puerto Rico77
Rhode Island23
South Carolina88
South Dakota33
Tennessee:
Eastern34
Middle33
Western34
Texas:
Northern910
Eastern46
Southern1313
Western67
Utah34
Vermont22
Virginia:
Eastern89
Western44
Washington:
Eastern23
Western56
West Virginia:
Northern22
Southern44
Wisconsin:
Eastern44
Western22
Wyoming12


1983—Pub. L. 97–471 in item relating to West Virginia increased the number of judges for the Northern District from 1 to 2, increased the number of judges for the Southern District from 3 to 4, and struck out an item which had authorized a Northern and Southern District with 1 judge.
1978—Pub. L. 95–486 altered the number of permanent district judgeships in the named districts as follows:








StateFormerNew


Alabama:
Northern47
Middle23
Southern22
Alaska22
Arizona58
Arkansas:
Eastern13
Western11
Eastern and Western22
California:
Northern1112
Eastern36
Central1617
Southern57
Colorado46
Connecticut45
Delaware33
District of Columbia1515
Florida:
Northern23
Middle69
Southern712
Georgia:
Northern611
Middle22
Southern23
Hawaii22
Idaho22
Illinois:
Northern1316
Central23
Southern22
Indiana:
Northern34
Southern45
Iowa:
Northern11
Southern12
Northern and Southern11
Kansas45
Kentucky:
Eastern24
Western33
Eastern and Western11
Louisiana:
Eastern913
Middle12
Western45
Maine12
Maryland79
Massachusetts610
Michigan:
Eastern1013
Western24
Minnesota45
Mississippi:
Northern22
Southern33
Missouri:
Eastern34
Western35
Eastern and Western22
Montana22
Nebraska33
Nevada23
New Hampshire12
New Jersey911
New Mexico34
New York:
Northern23
Southern2727
Eastern910
Western33
North Carolina:
Eastern23
Western23
Middle23
North Dakota22
Ohio:
Northern89
Southern56
Oklahoma:
Northern12
Eastern11
Western23
Northern, Eastern, and Western22
Oregon35
Pennsylvania:
Eastern1919
Middle35
Western1010
Puerto Rico37
Rhode Island22
South Carolina58
South Dakota23
Tennessee:
Eastern33
Middle23
Western33
Texas:
Northern69
Southern813
Eastern34
Western56
Utah23
Vermont22
Virginia:
Eastern68
Western24
Washington:
Eastern12
Western35
West Virginia:
Northern11
Southern23
Northern and Southern11
Wisconsin:
Eastern34
Western12
Wyoming11


Pub. L. 95–408 substituted “Central” for “Southern” and “Southern” for “Eastern” in item relating to Illinois.
1971—Pub. L. 92–208 created a Middle District in the Louisiana listing with one judge and reduced from 10 to 9 the number of judges for the Eastern District of Louisiana.
1970—Pub. L. 91–272 altered the number of permanent district judgeships in the named districts as follows:








StateFormerNew


Alabama:
Northern34
Middle12
Southern12
Middle and Southern10
Arizona45
California:
Northern911
Central1316
Southern25
Colorado34
Florida:
Middle56
Southern57
Georgia:
Northern36
Southern12
Illinois: Northern1113
Kansas34
Kentucky:
Eastern12
Western23
Louisiana:
Eastern810
Western34
Maryland57
Michigan: Eastern810
Missouri: Eastern23
Nebraska23
New Jersey89
New Mexico23
New York:
Southern2427
Eastern89
Ohio:
Northern78
Southern45
Pennsylvania:
Eastern1119
Western810
Puerto Rico23
South Carolina45
Tennessee: Western23
Texas:
Northern56
Southern78
Eastern23
Western45
Virginia: Eastern56
West Virginia: Southern12
Wisconsin: Eastern23


1966—Pub. L. 89–372 altered the number of permanent district judgeships in the named districts as follows:








StateFormerNew


Alabama: Middle and Southern01
Arizona34
California:
Northern99
Eastern03
Central013
Southern132
Florida:
Northern12
Middle35
Southern35
Northern, Middle, and Southern10
Illinois: Northern1011
Indiana: Southern34
Louisiana: Eastern48
Maryland45
Mississippi:
Northern12
Southern23
New York: Western23
Ohio:
Northern67
Southern34
Rhode Island12
Texas:
Southern57
Western34
Vermont12
Virginia: Eastern35


1965—Pub. L. 89–242 changed the South Carolina listing by removing references to an Eastern and Western District, with 1 judge listed for the Eastern, 1 judge for the Western, and 2 judges for the Eastern and Western combined, and substituted therefor a single reference to a South Carolina District with 4 judges.
1962—Pub. L. 87–562 amended the Florida listing by adding the Middle District with its designation of 3 judges, substituted “Northern, Middle, and Southern” for “Northern and Southern”, and reduced the number of judges in the Southern District from 6 to 3.
1961—Pub. L. 87–36 increased the number of permanent district judgeships in the named districts as follows:








StateFormerNew


Alabama:
Northern23
Alaska12
Arizona23
Arkansas:
Eastern and Western12
California:
Northern79
Southern1113
Colorado23
Connecticut24
Florida:
Southern46
Georgia:
Northern23
Middle12
Illinois:
Northern810
Indiana:
Northern23
Southern23
Iowa:
Northern and Southern01
Kansas23
Louisiana:
Eastern24
Western23
Maryland24
Massachusetts56
Michigan:
Eastern68
Mississippi:
Southern12
Missouri:
Western23
Nevada12
New Jersey78
New Mexico12
New York:
Southern1824
Eastern68
North Carolina:
Eastern12
Western12
Middle12
Ohio:
Northern56
Oklahoma:
Northern, Eastern, and Western12
Pennsylvania:
Eastern811
Middle23
Western58
Puerto Rico12
South Carolina:
Eastern and Western12
Tennessee:
Eastern23
Middle12
Western12
Texas:
Northern35
Southern45
Western23
Utah12
Washington:
Western23


1959—Pub. L. 86–3 struck out provisions that restricted eligibility for appointment as district judges for the district of Hawaii to citizens of the Territory of Hawaii who have resided therein for at least three years.
1958—Pub. L. 85–508 inserted “Alaska ———— 1”.
1957—Pub. L. 85–310 increased the number of permanent judgeships in the district of South Dakota from 1 to 2.
1954—Act Feb. 10, 1954, increased the number of permanent judgeships in the named districts as follows:








StateFormerNew


California:
Southern1011
Delaware23
Florida:
Southern34
Idaho12
Indiana:
Northern12
Southern12
Kentucky:
Western12
Massachusetts45
Michigan:
Eastern56
Western12
Missouri:
Eastern and Western12
New Jersey67
New York:
Southern1618
North Dakota12
Ohio:
Northern45
Pennsylvania:
Eastern78
Western45
Texas:
Southern34
Eastern12
Virginia:
Eastern23
West Virginia:
Northern and Southern01
Wisconsin:
Eastern12


1950—Act Sept. 5, 1950, increased the number of permanent judgeships in the district of Delaware from 1 to 2.
Act Aug. 29, 1950, increased the number of permanent judgeships in the western district of Pennsylvania from 3 to 4.
Act Aug. 14, 1950, increased the number of permanent judgeships in the northern district of Illinois from 6 to 8.
1949—Act Aug. 3, 1949, increased the numbers of permanent judgeships in the named districts as follows:








StateFormerNew


California:
Northern57
Southern810
District of Columbia1215
Florida:
Northern and Southern01
Georgia:
Northern12
Kansas12
New Jersey56
New York:
Southern1216
Ohio:
Northern34
Oklahoma:
Western12
Oregon23
Pennsylvania:
Eastern57
Texas:
Southern23



Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentPub. L. 107–273, div. A, title III, § 312(a)(3), Nov. 2, 2002, 116 Stat. 1787, provided that: “This subsection [amending this section and enacting provisions set out as a note under this section] shall take effect on July 15, 2003.”

Pub. L. 107–273, div. A, title III, § 312(b)(3), Nov. 2, 2002, 116 Stat. 1788, provided that: 
“With respect to the central or southern district of Illinois, the northern district of New York, or the eastern district of Virginia, this subsection [amending this section and enacting provisions set out as a note under this section] shall take effect on the earlier of—
“(A) the date on which the first vacancy in the office of district judge occurs in such district; or

“(B) July 15, 2003.”




Effective Date of 1978 Amendment; Waiver of Standards and Guidelines; Failure To ComplyPub. L. 95–486, § 7, Oct. 20, 1978, 92 Stat. 1633, provided that:
“(a) The first section and section 2 of this Act [amending this section and enacting provisions set out as notes under this section] shall take effect immediately upon the President’s promulgation and publication of standards and guidelines for the selection, on the basis of merit, of nominees for United States district court judgeships authorized by this Act [amending this section, sections 44, 46, 1337, and 1445 of this title, and section 5108 of Title 5, Government Organization and Employees, enacting provisions set out as notes under this section and sections 41 and 44 of this title, and amending provisions set out as a note under section 45 of this title].

“(b) The President may waive such standards and guidelines with respect to any nomination by notifying the Senate of the reasons for such waiver.

“(c) Following the promulgation and publication of such standards and guidelines, no nomination or appointment to a United States district court judgeship may be invalidated on the basis of the President’s failure to comply with this section or with any standards or guidelines promulgated under this section.

“(d) This Act, other than the first section and section 2 [amending this section and enacting provisions set out as notes under this section] shall take effect on the date of enactment of this Act [Oct. 20, 1978].”



Pub. L. 95–486, § 11, Oct. 20, 1978, 92 Stat. 1634, provided that: “Notwithstanding any other provision of this Act the first section and section 2 [amending this section and enacting provisions set out as notes under this section] shall not take effect before November 1, 1978.”


Effective Date of 1978 Amendment; Savings ProvisionAmendment by Pub. L. 95–408 effective 180 days after Oct. 2, 1978, with such amendment not to affect the composition or preclude the service of any grand or petit juror summoned, empaneled, or actually serving in any judicial district on the effective date of this Act, see section 5 of Pub. L. 95–408, set out as a note under section 89 of this title.

Effective Date of 1971 AmendmentAmendment by Pub. L. 92–208 effective 120 days after Dec. 18, 1971, see section 3(f) of Pub. L. 92–208, set out as a note under section 98 of this title.

Effective Date of 1965 AmendmentAmendment by Pub. L. 89–242 effective on first day of month following Oct. 7, 1965, see section 6 of Pub. L. 89–242, set out as a note under section 121 of this title.

Effective Date of 1962 AmendmentAmendment by Pub. L. 87–562 effective 90 days after July 30, 1962, see section 5 of Pub. L. 87–562, set out as a note under section 89 of this title.

Effective Date of 1959 AmendmentPub. L. 86–3, § 9, Mar. 18, 1959, 73 Stat. 8, provided in part that the amendment of this section and section 134 of this title is effective on admission of the State of Hawaii into the Union. Admission of Hawaii into the Union was accomplished Aug. 21, 1959, upon issuance of Proc. No. 3309, Aug. 21, 1959, 25 F.R. 6868, 73 Stat. 74, as required by sections 1 and 7(c) of Pub. L. 86–3, Mar. 18, 1959, 73 Stat. 4, set out as notes preceding section 491 of Title 48, Territories and Insular Possessions.

Effective Date of 1958 AmendmentAmendment by Pub. L. 85–508 effective Jan. 3, 1959, on admission of Alaska into the Union pursuant to Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. 16, as required by sections 1 and 8(c) of Pub. L. 85–508, see notes set out under section 81A of this title and preceding section 21 of Title 48, Territories and Insular Possessions.

Additional JudgeshipsPub. L. 109–115, div. A, title IV, § 406, Nov. 30, 2005, 119 Stat. 2470, as amended by Pub. L. 113–6, div. F, title III, § 1312(b), Mar. 26, 2013, 127 Stat. 418; Pub. L. 113–76, div. E, title III, § 307(b), Jan. 17, 2014, 128 Stat. 203; Pub. L. 113–235, div. E, title III, § 306(b), Dec. 16, 2014, 128 Stat. 2351; Pub. L. 114–113, div. E, title III, § 306(b), Dec. 18, 2015, 129 Stat. 2443; Pub. L. 115–31, div. E, title III, § 306(b), May 5, 2017, 131 Stat. 347; Pub. L. 115–141, div. E, title III, § 306(b), Mar. 23, 2018, 132 Stat. 556; Pub. L. 116–6, div. D, title III, § 306(b), Feb. 15, 2019, 133 Stat. 159; Pub. L. 116–93, div. C, title III, § 306(b), Dec. 20, 2019, 133 Stat. 2454; Pub. L. 116–260, div. E, title III, § 306(b), Dec. 27, 2020, 134 Stat. 1401, provided that: “The existing judgeship for the eastern district of Missouri authorized by section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650, 104 Stat. 5089) [set out below] as amended by Public Law 105–53, as of the effective date of this Act [Nov. 30, 2005], shall be extended. The first vacancy in the office of district judge in this district occurring 28 years and 6 months or more after the confirmation date of the judge named to fill the temporary judgeship created by section 203(c) shall not be filled.”

Pub. L. 107–273, div. A, title III, § 312(a)(1), Nov. 2, 2002, 116 Stat. 1786, provided that: 
“The President shall appoint, by and with the advice and consent of the Senate—
“(A) 5 additional district judges for the southern district of California;

“(B) 1 additional district judge for the western district of North Carolina; and

“(C) 2 additional district judges for the western district of Texas.”



Pub. L. 107–273, div. A, title III, § 312(b)(1), Nov. 2, 2002, 116 Stat. 1787, provided that: “The existing district judgeships for the central district and the southern district of Illinois, the northern district of New York, and the eastern district of Virginia authorized by section 203(c)(3), (4), (9), and (12) of the Judicial Improvements Act of 1990 (Public Law 101–650, 28 U.S.C. 133 note [set out below]) shall be authorized under section 133 of title 28, United States Code, and the incumbents in such offices shall hold the offices under section 133 of title 28, United States Code (as amended by this section).”

Pub. L. 107–273, div. A, title III, § 312(c), Nov. 2, 2002, 116 Stat. 1788, as amended by Pub. L. 113–6, div. F, title III, § 1312(c), Mar. 26, 2013, 127 Stat. 418; Pub. L. 113–76, div. E, title III, § 307(c), Jan. 17, 2014, 128 Stat. 203; Pub. L. 113–235, div. E, title III, § 306(c), Dec. 16, 2014, 128 Stat. 2352; Pub. L. 114–113, div. E, title III, § 306(c), Dec. 18, 2015, 129 Stat. 2443; Pub. L. 115–31, div. E, title III, § 306(c), May 5, 2017, 131 Stat. 347; Pub. L. 115–141, div. E, title III, § 306(c), Mar. 23, 2018, 132 Stat. 556; Pub. L. 116–6, div. D, title III, § 306(c), Feb. 15, 2019, 133 Stat. 159; Pub. L. 116–93, div. C, title III, § 306(c), Dec. 20, 2019, 133 Stat. 2454; Pub. L. 116–260, div. E, title III, § 306(c), Dec. 27, 2020, 134 Stat. 1401, provided that:
“(c) Temporary Judgeships.—“(1) In general.—The President shall appoint, by and with the advice and consent of the Senate—“(A) 1 additional district judge for the northern district of Alabama;

“(B) 1 additional judge for the district of Arizona;

“(C) 1 additional judge for the central district of California;

“(D) 1 additional judge for the southern district of Florida;

“(E) 1 additional district judge for the district of New Mexico;

“(F) 1 additional district judge for the western district of North Carolina; and

“(G) 1 additional district judge for the eastern district of Texas.


“(2) Vacancies not filled.—The first vacancy in the office of district judge in each of the offices of district judge authorized by this subsection, except in the case of the central district of California and the western district of North Carolina, occurring 19 years or more after the confirmation date of the judge named to fill the temporary district judgeship created in the applicable district by this subsection, shall not be filled. The first vacancy in the office of district judge in the central district of California occurring 18 years and 6 months or more after the confirmation date of the judge named to fill the temporary district judgeship created in that district by this subsection, shall not be filled. The first vacancy in the office of district judge in the western district of North Carolina occurring 17 years or more after the confirmation date of the judge named to fill the temporary district judgeship created in that district by this subsection, shall not be filled.

“(3) Effective date.—This subsection shall take effect on July 15, 2003.”




Pub. L. 106–553, § 1(a)(2) [title III, § 305(a)], Dec. 21, 2000, 114 Stat. 2762, 2762A–84, provided that: 
“The President shall appoint, by and with the advice and consent of the Senate—
“(1) 1 additional district judge for the district of Arizona;

“(2) 1 additional district judge for the southern district of Florida;

“(3) 1 additional district judge for the eastern district of Kentucky;

“(4) 1 additional district judge for the district of Nevada;

“(5) 1 additional district judge for the district of New Mexico;

“(6) 1 additional district judge for the district of South Carolina;

“(7) 1 additional district judge for the southern district of Texas;

“(8) 1 additional district judge for the western district of Texas;

“(9) 1 additional district judge for the eastern district of Virginia; and

“(10) 1 additional district judge for the eastern district of Wisconsin.”



Pub. L. 106–113, div. B, § 1000(a)(1) [title III, § 309(a)], Nov. 29, 1999, 113 Stat. 1535, 1501A–37, provided that: 
“The President shall appoint, by and with the advice and consent of the Senate—
“(1) three additional district judges for the district of Arizona;

“(2) four additional district judges for the middle district of Florida; and

“(3) two additional district judges for the district of Nevada.”



Pub. L. 101–650, title II, § 203(a)–(c), Dec. 1, 1990, 104 Stat. 5099–5101, as amended by Pub. L. 104–60, § 1, Nov. 28, 1995, 109 Stat. 635; Pub. L. 104–317, title III, § 304, Oct. 19, 1996, 110 Stat. 3852; Pub. L. 105–53, § 3, Oct. 6, 1997, 111 Stat. 1173; Pub. L. 107–273, div. A, title III, § 312(d)(1), Nov. 2, 2002, 116 Stat. 1788; Pub. L. 109–289, div. B, title II, § 21056, as added by Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 55; Pub. L. 110–161, div. D, title III, § 309, Dec. 26, 2007, 121 Stat. 1990; Pub. L. 111–8, div. D, title III, § 309, Mar. 11, 2009, 123 Stat. 649; Pub. L. 111–117, div. C, title III, § 307, Dec. 16, 2009, 123 Stat. 3177; Pub. L. 112–10, div. B, title V, § 1530, Apr. 15, 2011, 125 Stat. 134; Pub. L. 112–74, div. C, title III, § 306, Dec. 23, 2011, 125 Stat. 902; Pub. L. 113–6, div. F, title III, § 1312(a), Mar. 26, 2013, 127 Stat. 418; Pub. L. 113–76, div. E, title III, § 307(a), Jan. 17, 2014, 128 Stat. 203; Pub. L. 113–235, div. E, title III, § 306(a), Dec. 16, 2014, 128 Stat. 2351; Pub. L. 114–113, div. E, title III, § 306(a), Dec. 18, 2015, 129 Stat. 2443; Pub. L. 115–31, div. E, title III, § 306(a), May 5, 2017, 131 Stat. 347; Pub. L. 115–141, div. E, title III, § 306(a), Mar. 23, 2018, 132 Stat. 555; Pub. L. 116–6, div. D, title III, § 306(a), Feb. 15, 2019, 133 Stat. 159; Pub. L. 116–93, div. C, title III, § 306(a), Dec. 20, 2019, 133 Stat. 2454; Pub. L. 116–260, div. E, title III, § 306(a), Dec. 27, 2020, 134 Stat. 1400, provided that:
“(a) In General.—The President shall appoint, by and with the advice and consent of the Senate—“(1) 1 additional district judge for the western district of Arkansas;

“(2) 2 additional district judges for the northern district of California;

“(3) 5 additional district judges for the central district of California;

“(4) 1 additional district judge for the southern district of California;

“(5) 2 additional district judges for the district of Connecticut;

“(6) 2 additional district judges for the middle district of Florida;

“(7) 1 additional district judge for the northern district of Florida;

“(8) 1 additional district judge for the southern district of Florida;

“(9) 1 additional district judge for the middle district of Georgia;

“(10) 1 additional district judge for the northern district of Illinois;

“(11) 1 additional district judge for the southern district of Iowa;

“(12) 1 additional district judge for the western district of Louisiana;

“(13) 1 additional district judge for the district of Maine;

“(14) 1 additional district judge for the district of Massachusetts;

“(15) 1 additional district judge for the southern district of Mississippi;

“(16) 1 additional district judge for the eastern district of Missouri;

“(17) 1 additional district judge for the district of New Hampshire;

“(18) 3 additional district judges for the district of New Jersey;

“(19) 1 additional district judge for the district of New Mexico;

“(20) 1 additional district judge for the southern district of New York;

“(21) 3 additional district judges for the eastern district of New York;

“(22) 1 additional district judge for the middle district of North Carolina;

“(23) 1 additional district judge for the southern district of Ohio;

“(24) 1 additional district judge for the northern district of Oklahoma;

“(25) 1 additional district judge for the western district of Oklahoma;

“(26) 1 additional district judge for the district of Oregon;

“(27) 3 additional district judges for the eastern district of Pennsylvania;

“(28) 1 additional district judge for the middle district of Pennsylvania;

“(29) 1 additional district judge for the district of South Carolina;

“(30) 1 additional district judge for the eastern district of Tennessee;

“(31) 1 additional district judge for the western district of Tennessee;

“(32) 1 additional district judge for the middle district of Tennessee;

“(33) 2 additional district judges for the northern district of Texas;

“(34) 1 additional district judge for the eastern district of Texas;

“(35) 5 additional district judges for the southern district of Texas;

“(36) 3 additional district judges for the western district of Texas;

“(37) 1 additional district judge for the district of Utah;

“(38) 1 additional district judge for the eastern district of Washington;

“(39) 1 additional district judge for the northern district of West Virginia;

“(40) 1 additional district judge for the southern district of West Virginia; and

“(41) 1 additional district judge for the district of Wyoming.


“(b) Existing Judgeships.—(1) The existing district judgeships for the western district of Arkansas, the northern district of Illinois, the northern district of Indiana, the district of Massachusetts, the western district of New York, the eastern district of North Carolina, the northern district of Ohio, and the western district of Washington authorized by section 202(b) of the Bankruptcy Amendments and Federal Judgeship Act of 1984 (Public Law 98–353, 98 Stat. 347–348) [set out below] shall, as of the effective date of this title [Dec. 1, 1990], be authorized under section 133 of title 28, United States Code, and the incumbents in those offices shall hold the office under section 133 of title 28, United States Code, as amended by this title.

“(2)(A) The existing 2 district judgeships for the eastern and western districts of Arkansas (provided by section 133 of title 28, United States Code, as in effect on the day before the effective date of this title) shall be district judgeships for the eastern district of Arkansas only, and the incumbents of such judgeships shall hold the offices under section 133 of title 28, United States Code, as amended by this title.

“(B) The existing district judgeship for the northern and southern districts of Iowa (provided by section 133 of title 28, United States Code, as in effect on the day before the effective date of this title) shall be a district judgeship for the northern district of Iowa only, and the incumbent of such judgeship shall hold the office under section 133 of title 28, United States Code, as amended by this title.

“(C) The existing district judgeship for the northern, eastern, and western districts of Oklahoma (provided by section 133 of title 28, United States Code, as in effect on the day before the effective date of this title) and the occupant of which has his or her official duty station at Oklahoma City on the date of the enactment of this title [Dec. 1, 1990], shall be a district judgeship for the western district of Oklahoma only, and the incumbent of such judgeship shall hold the office under section 133 of title 28, United States Code, as amended by this title.



“(c) Temporary Judgeships.—The President shall appoint, by and with the advice and consent of the Senate—“(1) 1 additional district judge for the eastern district of California;

“(2) 1 additional district judge for the district of Hawaii;

“(3) 1 additional district judge for the central district of Illinois;

“(4) 1 additional district judge for the southern district of Illinois;

“(5) 1 additional district judge for the district of Kansas;

“(6) 1 additional district judge for the western district of Michigan;

“(7) 1 additional district judge for the eastern district of Missouri;

“(8) 1 additional district judge for the district of Nebraska;

“(9) 1 additional district judge for the northern district of New York;

“(10) 1 additional district judge for the northern district of Ohio;

“(11) 1 additional district judge for the eastern district of Pennsylvania; and

“(12) 1 additional district judge for the eastern district of Virginia.

Except with respect to the district of Kansas, the western district of Michigan, the eastern district of Pennsylvania, the district of Hawaii, and the northern district of Ohio, the first vacancy in the office of district judge in each of the judicial districts named in this subsection, occurring 10 years or more after the confirmation date of the judge named to fill the temporary judgeship created by this subsection, shall not be filled. The first vacancy in the office of district judge in the district of Kansas occurring 30 years and 6 months or more after the confirmation date of the judge named to fill the temporary judgeship created for such district under this subsection, shall not be filled. The first vacancy in the office of district judge in the western district of Michigan, occurring after December 1, 1995, shall not be filled. The first vacancy in the office of district judge in the eastern district of Pennsylvania, occurring 5 years or more after the confirmation date of the judge named to fill the temporary judgeship created for such district under this subsection, shall not be filled. The first vacancy in the office of district judge in the northern district of Ohio occurring 19 years or more after the confirmation date of the judge named to fill the temporary judgeship created under this subsection shall not be filled. The first vacancy in the office of the district judge in the district of Hawaii occurring 27 years and 6 months or more after the confirmation date of the judge named to fill the temporary judgeship created under this subsection shall not be filled. For districts named in this subsection for which multiple judgeships are created by this Act, the last of those judgeships filled shall be the judgeships created under this section.”



[Pub. L. 107–273, div. A, title III, § 312(d)(2), Nov. 2, 2002, 116 Stat. 1788, provided that: “The amendments made by this subsection [amending section 203(c) of Pub. L. 101–650, set out above] shall take effect on the date of enactment of this Act [Nov. 2, 2002].”
]
Pub. L. 98–353, title II, § 202(a)–(d), July 10, 1984, 98 Stat. 347, 348, provided that:
“(a) Subject to the provisions of subsection (c), the President shall appoint, by and with the advice and consent of the Senate, one additional district judge for the southern district of Alabama, one additional district judge for the district of Alaska, five additional district judges for the central district of California, one additional district judge for the district of Colorado, one additional district judge for the district of Connecticut, one additional district judge for the district of Delaware, three additional district judges for the southern district of Florida, one additional district judge for the middle district of Georgia, one additional district judge for the district of Hawaii, four additional district judges for the northern district of Illinois, one additional district judge for the southern district of Illinois, one additional district judge for the western district of Kentucky, one additional district judge for the western district of Louisiana, one additional district judge for the district of Maryland, one additional district judge for the district of Massachusetts, two additional district judges for the eastern district of Michigan, one additional district judge for the district of Minnesota, one additional district judge for the northern district of Mississippi, two additional district judges for the southern district of Mississippi, one additional district judge for the eastern district of Missouri, one additional district judge for the district of Montana, one additional district judge for the district of Nevada, three additional district judges for the district of New Jersey, one additional district judge for the northern district of New York, two additional district judges for the eastern district of New York, one additional district judge for the southern district of Ohio, one additional district judge for the western district of Oklahoma, one additional district judge for the district of Rhode Island, one additional district judge for the eastern district of Tennessee, one additional district judge for the western district of Tennessee, one additional district judge for the northern district of Texas, two additional district judges for the eastern district of Texas, one additional district judge for the western district of Texas, one additional district judge for the district of Utah, one additional district judge for the eastern district of Virginia, one additional district judge for the eastern district of Washington, one additional district judge for the western district of Washington, and one additional district judge for the district of Wyoming.

“(b) Subject to the provisions of subsection (c) the President shall appoint, by and with the advice and consent of the Senate, one additional district judge for the western district of Arkansas, one additional district judge for the northern district of Illinois, one additional district judge for the northern district of Indiana, one additional district judge for the district of Massachusetts, one additional district judge for the western district of New York, one additional district judge for the eastern district of North Carolina, one additional district judge for the northern district of Ohio, and one additional district judge for the western district of Washington. The first vacancy in each of the offices of district judge authorized by this subsection, occurring five years or more after the effective date of this Act [probably means July 10, 1984], shall not be filled.

“(c) For the judgeships created in subsections (a) and (b), the President shall appoint, by and with the advice and consent of the Senate, no more than twenty-nine of such judges prior to January 21, 1985.

“(d) The existing district judgeship for the district of Minnesota and the existing district judgeship for the northern district of Ohio, heretofore authorized by section 2 of the Act of October 20, 1978 (Public Law 95–486, 92 Stat. 1631) [set out below], shall, as of the effective date of this Act [probably means July 10, 1984], be authorized under section 133 of title 28, United States Code, and the incumbents of those offices shall henceforth hold their offices under section 133, as amended by this Act.”



Pub. L. 95–486, § 1(a), Oct. 20, 1978, 92 Stat. 1629, provided that: “The President shall appoint, by and with the advice and consent of the Senate, three additional district judges for the northern district of Alabama, one additional district judge for the middle district of Alabama, three additional district judges for the district of Arizona, two additional district judges for the eastern district of Arkansas, one additional district judge for the northern district of California, three additional district judges for the eastern district of California, one additional district judge for the central district of California, two additional district judges for the southern district of California, two additional district judges for the district of Colorado, one additional district judge for the district of Connecticut, one additional district judge for the northern district of Florida, three additional district judges for the middle district of Florida, five additional district judges for the southern district of Florida, five additional district judges for the northern district of Georgia, one additional district judge for the southern district of Georgia, three additional district judges for the northern district of Illinois, one additional district judge for the central district of Illinois, one additional district judge for the northern district of Indiana, one additional district judge for the southern district of Indiana, one additional district judge for the southern district of Iowa, one additional district judge for the district of Kansas, two additional district judges for the eastern district of Kentucky, four additional district judges for the eastern district of Louisiana, one additional district judge for the middle district of Louisiana, one additional district judge for the western district of Louisiana, one additional district judge for the district of Maine, two additional district judges for the district of Maryland, four additional district judges for the district of Massachusetts, three additional district judges for the eastern district of Michigan, two additional district judges for the western district of Michigan, one additional district judge for the district of Minnesota, one additional district judge for the eastern district of Missouri, two additional district judges for the western district of Missouri, one additional district judge for the district of Nevada, one additional district judge for the district of New Hampshire, two additional district judges for the district of New Jersey, one additional district judge for the district of New Mexico, one additional district judge for the northern district of New York, one additional district judge for the eastern district of New York, one additional district judge for the eastern district of North Carolina, one additional district judge for the middle district of North Carolina, one additional district judge for the western district of North Carolina, one additional district judge for the northern district of Ohio, one additional district judge for the southern district of Ohio, one additional district judge for the western district of Oklahoma, one additional district judge for the northern district of Oklahoma, two additional district judges for the district of Oregon, two additional district judges for the middle district of Pennsylvania, four additional district judges for the district of Puerto Rico, three additional district judges for the district of South Carolina, one additional district judge for the district of South Dakota, one additional district judge for the middle district of Tennessee, three additional district judges for the northern district of Texas, one additional district judge for the eastern district of Texas, five additional district judges for the southern district of Texas, one additional district judge for the western district of Texas, one additional district judge for the district of Utah, two additional district judges for the eastern district of Virginia, two additional district judges for the western district of Virginia, one additional district judge for the eastern district of Washington, one additional district judge for the western district of Washington, one additional district judge for the southern district of West Virginia, one additional district judge for the eastern district of Wisconsin, and one additional district judge for the western district of Wisconsin.”

Pub. L. 95–486, § 2, Oct. 20, 1978, 92 Stat. 1632, provided that: “The President shall appoint, by and with the advice and consent of the Senate, one additional district judge for the eastern district of Kentucky, one additional district judge for the district of Minnesota, one additional district judge for the northern district of Ohio, and one additional district judge for the southern district of West Virginia. The first vacancy in the office of district judge in the judicial districts named in this section occurring five years or more after the effective date of this Act [Oct. 20, 1978] shall not be filled.”

Pub. L. 91–272, § 1(a), June 2, 1970, 84 Stat. 294, provided that: “The President shall appoint, by and with the advice and consent of the Senate, one additional district judge for the northern district of Alabama, one additional district judge for the middle district of Alabama, one additional district judge for the district of Arizona, two additional district judges for the northern district of California, three additional district judges for the central district of California, three additional district judges for the southern district of California, one additional district judge for the district of Colorado, one additional district judge for the middle district of Florida, two additional district judges for the southern district of Florida, three additional district judges for the northern district of Georgia, one additional district judge for the southern district of Georgia, two additional district judges for the northern district of Illinois, one additional district judge for the eastern district of Kentucky, one additional district judge for the western district of Kentucky, two additional district judges for the eastern district of Louisiana, one additional district judge for the western district of Louisiana, two additional district judges for the district of Maryland, two additional district judges for the eastern district of Michigan, one additional district judge for the eastern district of Missouri, one additional district judge for the district of Nebraska, one additional district judge for the district of New Jersey, one additional district judge for the district of New Mexico, one additional district judge for the eastern district of New York, three additional district judges for the southern district of New York, one additional district judge for the northern district of Ohio, one additional district judge for the southern district of Ohio, six additional district judges for the eastern district of Pennsylvania, two additional district judges for the western district of Pennsylvania, one additional district judge for the district of Puerto Rico, one additional district judge for the district of South Carolina, one additional district judge for the western district of Tennessee, one additional district judge for the northern district of Texas, one additional district judge for the eastern district of Texas, one additional district judge for the southern district of Texas, one additional district judge for the western district of Texas, one additional district judge for the eastern district of Virginia, and one additional district judge for the southern district of West Virginia.”

Pub. L. 89–372, § 2(a), Mar. 18, 1966, 80 Stat. 75, provided that: The President shall appoint, by and with the advice and consent of the Senate, one district judge for the middle and southern districts of Alabama, one additional district judge for the district of Arizona, one additional district judge for the northern district of Florida, one additional district judge for the middle district of Florida, two additional district judges for the southern district of Florida, one additional district judge for the northern district of Illinois, one additional district judge for the southern district of Indiana, four additional district judges for the eastern district of Louisiana, one additional district judge for the district of Maryland, one additional district judge for the northern district of Mississippi, one additional district judge for the southern district of Mississippi, one additional district judge for the western district of New York, one additional district judge for the northern district of Ohio, one additional district judge for the southern district of Ohio, one additional district judge for the district of Rhode Island, two additional district judges for the southern district of Texas, one additional district judge for the western district of Texas, two additional district judges for the eastern district of Virginia, and one additional district judge for the district of Vermont.”
Pub. L. 87–36, § 2(a), May 19, 1961, 75 Stat. 80, provided that: “The President shall appoint, by and with the advice and consent of the Senate, one additional district judge for the northern district of Alabama, one additional district judge for the district of Alaska, one additional district judge for the district of Arizona, one additional district judge for the eastern and western districts of Arkansas, two additional district judges for the northern district of California, two additional district judges for the southern district of California, one additional district judge for the district of Colorado, two additional district judges for the district of Connecticut, two additional district judges for the southern district of Florida, one additional district judge for the northern district of Georgia, two additional district judges for the northern district of Illinois, one additional district judge for the northern district of Indiana, one additional district judge for the southern district of Indiana, one additional district judge for the northern and southern districts of Iowa, one additional district judge for the district of Kansas, two additional district judges for the eastern district of Louisiana, one additional district judge for the western district of Louisiana, two additional district judges for the district of Maryland, one additional district judge for the district of Massachusetts, two additional district judges for the eastern district of Michigan, one additional district judge for the southern district of Mississippi, one additional district judge for the western district of Missouri, one additional district judge for the district of Nevada, one additional district judge for the district of New Jersey, two additional district judges for the eastern district of New York, six additional district judges for the southern district of New York, one additional district judge for the eastern district of North Carolina, one additional district judge for the middle district of North Carolina, one additional district judge for the western district of North Carolina, one additional district judge for the northern district of Ohio, one additional district judge for the northern, eastern, and western districts of Oklahoma, three additional district judges for the eastern district of Pennsylvania, one additional district judge for the middle district of Pennsylvania, two additional district judges for the western district of Pennsylvania, one additional district judge for the district of Puerto Rico, one additional district judge for the eastern and western districts of South Carolina, one additional district judge for the eastern district of Tennessee, one additional district judge for the middle district of Tennessee, one additional district judge for the western district of Tennessee, two additional district judges for the northern district of Texas, one additional district judge for the southern district of Texas, one additional district judge for the western district of Texas and one additional district judge for the eastern and western districts of Washington.”
Subsec. (a)(1) of act Feb. 10, 1954, ch. 6, § 2, 68 Stat. 8, subsec. (a)(3) of which section amended the table in this section, provided for the appointment by the President, by and with the advice and consent of the Senate, of the additional judges for the districts for which additional permanent judgeships were provided in the amendment.
Alabama.—Pub. L. 91–272, § 1(b), June 2, 1970, 84 Stat. 294, provided that: “The existing district judgeship for the middle and southern districts of Alabama, heretofore provided for by section 133 of title 28 of the United States Code, shall hereafter be a district judgeship for the southern district of Alabama only, and the present incumbent of such judgeship shall henceforth hold his office under such section 133, as amended by subsection (d) of this section.”

California.—Pub. L. 89–372, § 3(h), Mar. 18, 1966, 80 Stat. 77, provided that: “The President shall appoint, by and with the advice and consent of the Senate, three additional district judges for the central district of California, and two additional district judges for the northern district of California.”

Delaware.—Act July 24, 1946, ch. 602, 60 Stat. 654, which authorized the appointment of an additional judge for the district of Delaware was repealed by act Sept. 5, 1950, ch. 848, § 2, 64 Stat. 578, which by section 1 of act Sept. 5, 1950, made the additional judgeship permanent. However, section 2 of act Sept. 5, 1950 also provided that the repeal in no way affected the tenure of the present incumbent.
Florida.—Pub. L. 89–372, § 2(b), Mar. 18, 1966, 80 Stat. 75, provided that: “The existing district judgeship for the northern, middle and southern districts of Florida heretofore provided for by section 133 of title 28, United States Code, shall hereafter be a district judgeship for the middle district of Florida only, and the present incumbent of such judgeship shall henceforth hold his office under section 133, as amended by this Act.”

Georgia.—Act Mar. 29, 1949, ch. 37, 63 Stat. 16, which authorized the appointment of an additional judge for the middle district, was repealed by section 2(b) of Pub. L. 87–36, which made the judgeship permanent and also provided that the incumbent of the judgeship created by act Mar. 29, 1949, should henceforth hold his office under this section, as amended by Pub. L. 87–36, § 2(d).
Kansas.—Pub. L. 89–372, § 5(a), Mar. 18, 1966, 80 Stat. 78, which authorized the appointment of an additional district judge for the eastern district of Kansas and which provided that the first vacancy which occurred in the office of district judge in such district not be filled was repealed by section 1(c) of Pub. L. 91–272, June 2, 1970, 84 Stat. 294, which provided, in part, that such judgeship be a permanent judgeship and that the present incumbent henceforth hold his office under this section, as amended by section 1(d) of Pub. L. 91–272.
Missouri.—The additional judgeship for the eastern and western districts, which was authorized by act Dec. 24, 1942, ch. 827, 56 Stat. 1083, was made permanent by act Feb. 10, 1954, ch. 6, § 2(a)(2), 68 Stat. 9, which by section 2(b)(10) of act Feb. 10, 1954 provided that the incumbent of the judgeship created by act Dec. 24, 1942, should henceforth hold his office under this section, as amended by act Feb. 10, 1954, § 2(a)(3).
Nevada.—Act Feb. 10, 1954, ch. 6, § 2(b)(2), 68 Stat. 10, provided: “The President shall appoint, by and with the advice and consent of the Senate, one additional district judge for the district of Nevada. The first vacancy occurring in the office of district judge in said district shall not be filled.”

New Jersey.—Pub. L. 91–272, § 2(a), June 2, 1970, 84 Stat. 296, provided that: “The President shall appoint, by and with the advice and consent of the Senate, one additional district judge for the district of New Jersey. The first vacancy occurring in the office of district judge in that district shall not be filled.”

New Mexico.—Act Feb. 10, 1954, ch. 6, § 2(b)(1), 68 Stat. 10, which authorized the appointment of an additional judge for the district, was repealed by section 2(b) of Pub. L. 87–36, which made the judgeship permanent and also provided that the incumbent of the judgeship created by act Feb. 10, 1954, should henceforth hold his office under this section, as amended by Pub. L. 87–36, § 2(d).
North Carolina.—Pub. L. 91–272, § 2(c), June 2, 1970, 84 Stat. 296, provided that: “The President shall appoint, by and with the advice and consent of the Senate, one additional district judge for the eastern district of North Carolina. The first vacancy occurring in the office of district judge in that district shall not be filled.”

Ohio.—Act May 1, 1941, ch. 83, 55 Stat. 148, which provided for the appointment of an additional judge for the northern district was repealed by act Aug. 3, 1949, ch. 387, § 2(e), 63 Stat. 495, which also provided that the incumbent of the judgeship created by act May 1, 1941, should henceforth hold his office under this section, as amended by act Aug. 3, 1949, § 2(a).
Pub. L. 87–36, § 2(e)(1), (2), May 19, 1961, 75 Stat. 83, provided that:
“(1) The President shall appoint, by and with the advice and consent of the Senate, one additional district judge for the southern district of Ohio. The first vacancy occurring in the office of district judge in said district shall not be filled.

“(2) The President shall appoint, by and with the advice and consent of the Senate, one additional district judge for the northern district of Ohio. The first vacancy occurring in the office of district judge in said district shall not be filled.”



Oklahoma.—Act May 24, 1940, ch. 209, § 2(a), 54 Stat. 219, providing for additional judgeships was amended by act Aug. 3, 1949, ch. 387, § 2(b), 63 Stat. 495, to strike out “western district of Oklahoma”, and to make the incumbent of the judgeship created by act May 24, 1940, henceforth hold his office under this section, as amended by act Aug. 3, 1949, § 2(a).
Pennsylvania.—Pub. L. 91–272, § 2(b), June 2, 1970, 84 Stat. 296, provided that: “The President shall appoint, by and with the advice and consent of the Senate, one additional district judge for the middle district of Pennsylvania. The first vacancy occurring in the office of district judge in that district shall not be filled.”

Pub. L. 89–372, § 5(b), Mar. 18, 1966, 80 Stat. 78, as amended by Pub. L. 90–90, Sept. 23, 1967, 81 Stat. 228, which authorized the appointment of three additional district judges for the eastern district of Pennsylvania and which provided that the second, third, and fourth vacancies occurring after Mar. 18, 1966, in the office of district judge in such district not be filled was repealed by section 1(c) of Pub. L. 91–272, June 2, 1970, 84 Stat. 294, which provided, in part, that such judgeships be permanent judgeships and that the present incumbents henceforth hold their offices under this section, as amended by section 1(d) of Pub. L. 81–272.
Act Feb. 10, 1954, ch. 6, § 2(b)(5), 68 Stat. 10, which authorized the appointment of an additional judge for the western district, was repealed by section 2(b) of Pub. L. 87–36, which made the judgeship permanent and also provided that the incumbent of the judgeship created by act Feb. 10, 1954, should henceforth hold his office under this section, as amended by Pub. L. 87–36, § 2(d).
Act July 24, 1946, ch. 600, § 2, 60 Stat. 654, as amended by act Feb. 10, 1954, ch. 6, § 6, 68 Stat. 14, provided: “The President is authorized to appoint, by and with the advice and consent of the Senate, one additional United States district judge, who shall be an additional district judge for the eastern, middle, and western districts of Pennsylvania. The judge so appointed shall at the time of his appointment be a resident and a citizen of the State of Pennsylvania: Provided, That when a vacancy occurs in said office it shall not be filled: Provided further, That unless the President shall submit a nomination to the Senate to fill the office hereby created within ninety days after the effective date of this Act [July 24, 1946], then in that event this Act shall be of no force and effect. If a vacancy arises in the office of district judge for the middle district of Pennsylvania while the judge appointed pursuant to this section is holding the office created by this section, such judge shall thereafter be a district judge for the middle district of Pennsylvania.”

Act Aug. 3, 1949, ch. 387, § 2(c), 63 Stat. 495, which provided for an additional temporary judgeship for the western district of Pennsylvania was repealed by act Aug. 29, 1950, ch. 848, § 2, 64 Stat. 578, which by section 1 of act Aug. 29, 1950, made the additional judgeship permanent. However, section 2 of act Aug. 29, 1950 also provided that the repeal in no way affected the tenure of the present incumbent.
South Carolina.—Pub. L. 89–242, § 1(b), Oct. 7, 1965, 79 Stat. 951, provided that: “The existing district judgeships for the Eastern District of South Carolina, the Western District of South Carolina, and the Eastern and Western Districts of South Carolina heretofore provided for by section 133 of title 28 of the United States Code [this section] shall hereafter be district judgeships for the District of South Carolina and the present incumbents of such judgeships shall henceforth hold their offices under section 133, as amended by this Act.”

South Dakota.—Pub. L. 85–310, Sept. 7, 1957, 71 Stat. 631, provided: “The President is authorized to appoint, by and with the advice and consent of the Senate an additional district judge for the district of South Dakota as authorized by paragraph (3) of section 2(b) of the act of February 10, 1954 [set out as a note below].”

Act Feb. 10, 1954, ch. 6, § 2(b)(3), 68 Stat. 10, as amended by Pub. L. 85–310, Sept. 7, 1957, 71 Stat. 631, provided: “The President shall appoint, by and with the advice and consent of the Senate, one additional district judge for the district of South Dakota.”

Tennessee.—Act Feb. 10, 1954, ch. 6, § 2(b)(4), 68 Stat. 10, provided: “The President shall appoint, by and with the advice and consent of the Senate, one additional district judge for the middle district of Tennessee. The first vacancy occurring in the office of district judge in said district shall not be filled.”

Texas.—Act Aug. 3, 1949, ch. 387, § 2(d), 63 Stat. 495, which authorized the appointment of an additional judge for the Southern district, was repealed by act Feb. 10, 1954, ch. 6, § 2(b)(11), 68 Stat. 11, which by section 2(a)(2) of act Feb. 10, 1954, made the additional judgeship permanent. Section 2(b)(11) of act Feb. 10, 1954 also provided that the incumbent of the judgeship created by section 2(d) of act Aug. 3, 1949, should henceforth hold his office under this section, as amended by act Feb. 10, 1954, § 2(a)(3).
Utah.—Act Feb. 10, 1954, ch. 6, § 2(b)(6), 68 Stat. 11, which authorized the appointment of an additional judge for the district, was repealed by section 2(b) of Pub. L. 87–36, which made the judgeship permanent and also provided that the incumbent of the judgeship created by act Feb. 10, 1954, should hence forth hold his office under this section, as amended by Pub. L. 87–36, § 2(d).
Virgin Islands.—Pub. L. 91–272, § 3(a), June 2, 1970, 84 Stat. 296, provided that: “The President shall appoint, by and with the advice and consent of the Senate, one additional judge for the District Court of the Virgin Islands, who shall hold office for the term of eight years and until his successor is chosen and qualified, unless sooner removed by the President for cause.”

Washington.—Pub. L. 95–486, § 1(b), Oct. 20, 1978, 92 Stat. 1630, provided that: “The existing district judgeship for the eastern and western districts of Washington, heretofore provided for by section 133 of title 28 of the United States Code, shall hereafter be a district judgeship for the western district of Washington only, and the present incumbent of such judgeship shall henceforth hold his office under section 133, as amended by this Act.”

Pub. L. 87–36, § 2(c), May 19, 1961, 75 Stat. 81, provided that: “The existing district judgeship for the eastern and western districts of Washington, heretofore provided for by section 133 of title 28 of the United States Code, shall hereafter be a district judgeship for the western district of Washington only, and the present incumbent of such judgeship shall henceforth hold his office under section 133, as amended by this Act [Pub. L. 87–36].”

West Virginia.—Pub. L. 97–471, § 2, Jan. 14, 1983, 96 Stat. 2601, provided that:
“(a) The existing district judgeship for the Southern District of West Virginia, authorized by section 2 of the Act entitled ‘An Act to provide for the appointment of additional district and circuit judges and for other purposes’, approved October 20, 1978 [Pub. L. 95–486] (92 Stat. 1632; 28 U.S.C. 133 note), shall, as of the date of enactment of this Act [Jan. 14, 1983], be authorized under section 133 of title 28 of the United States Code as a district judgeship for the Northern District of West Virginia, and the incumbent of that office shall henceforth hold office under section 133, as amended by this Act.

“(b) The existing district judgeship for the Northern and Southern Districts of West Virginia shall be authorized as the district judgeship for the Southern District.”



The additional judgeship for the northern and southern districts, which was authorized by act June 22, 1936, ch. 695, 49 Stat. 1805, was made permanent by act Feb. 10, 1954, ch. 6, § 2(a)(2), 68 Stat. 9, which by section 2(b)(12) of act Feb. 10, 1954, provided that the incumbent of the judgeship created by act June 22, 1936, should henceforth hold his office under this section, as amended by act Feb. 10, 1954, § 2(a)(3).
Wisconsin.—Pub. L. 89–372, § 5(c), Mar. 18, 1966, 80 Stat. 78, which authorized the appointment of an additional district judge for the district of Wisconsin and which provided that the first vacancy occurring in the office of district judge in such district not be filled was repealed by section 1(c) of Pub. L. 91–272, June 2, 1970, 84 Stat. 294, which provided, in part, that such judgeship be a permanent judgeship and that the present incumbent henceforth hold his office under this section, as amended by section 1(d) of Pub. L. 91–272.

Nomination of Women and Blacks to Federal JudgeshipsPub. L. 95–486, § 8, Oct. 20, 1978, 92 Stat. 1633, provided that: 
“The Congress—
“(1) takes notice of the fact that only 1 percent of Federal judges are women and only 4 percent are blacks; and

“(2) suggests that the President, in selecting individuals for nomination to the Federal judgeships created by this Act [for classification see Effective Date of 1978 Amendment note above], give due consideration to qualified individuals regardless of race, color, sex, religion, or national origin.”




Residence of Additional Judge for KansasAct Aug. 3, 1949, ch. 387, § 2(b)(2), 63 Stat. 495, provided that: “The judge first appointed for the district of Kansas under the authority contained in subsection (a) [amending this section] shall reside at Wichita.”


Executive Documents

Executive Order No. 12084
Ex. Ord. No. 12084, Sept. 27, 1978, 43 F.R. 44815, as amended by Ex. Ord. No. 12097, Nov. 8, 1978, 43 F.R. 52455, which established the Judicial Nominating Commission for the District of Puerto Rico and provided for its membership, functions, etc., was revoked by Ex. Ord. No. 12305, May 5, 1981, 46 F.R. 25421, set out as a note under section 14 of the Federal Advisory Committee Act in the Appendix to Title 5, Government Organization and Employees.


Executive Order No. 12097
Ex. Ord. No. 12097, Nov. 8, 1978, 43 F.R. 52455, which provided standards and guidelines for the selection of nominees for United States district court judgeships, was revoked by Ex. Ord. No. 12553, Feb. 25, 1986, 51 F.R. 7237.



§ 134. Tenure and residence of district judges(a) The district judges shall hold office during good behavior.

(b) Each district judge, except in the District of Columbia, the Southern District of New York, and the Eastern District of New York, shall reside in the district or one of the districts for which he is appointed. Each district judge of the Southern District of New York and the Eastern District of New York may reside within 20 miles of the district to which he or she is appointed.

(c) If the public interest and the nature of the business of a district court require that a district judge should maintain his abode at or near a particular place for holding court in the district or within a particular part of the district the judicial council of the circuit may so declare and may make an appropriate order. If the district judges of such a district are unable to agree as to which of them shall maintain his abode at or near the place or within the area specified in such an order the judicial council of the circuit may decide which of them shall do so.

(June 25, 1948, ch. 646, 62 Stat. 896; Aug. 3, 1949, ch. 387, § 2(b)(1), 63 Stat. 495; Feb. 10, 1954, ch. 6, § 2(b)(13)(a), 68 Stat. 12; Pub. L. 86–3, § 9(c), Mar. 18, 1959, 73 Stat. 8; Pub. L. 87–36, § 2(e)(3), May 19, 1961, 75 Stat. 83; Pub. L. 89–571, § 1, Sept. 12, 1966, 80 Stat. 764; Pub. L. 92–208, § 3(e), Dec. 18, 1971, 85 Stat. 742; Pub. L. 104–317, title VI, § 607, Oct. 19, 1996, 110 Stat. 3860.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 1 and section 863 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions (Apr. 12, 1900, ch. 191, § 34, 31 Stat. 84; Mar. 3, 1911, ch. 231, § 1, 36 Stat. 1087; Jan. 7, 1913; ch. 6, 37 Stat. 648; July 30, 1914, ch. 216, 38 Stat. 580; Mar. 2, 1917, ch. 145, § 41, 39 Stat. 965; Mar. 4, 1921, ch. 161, § 1, 41 Stat. 1412; Sept. 14, 1922, ch. 306, § 1, 42 Stat. 837; Mar. 26, 1938, ch. 51, § 2, 52 Stat. 118).
Section consolidates the last paragraph of section 1 of title 28, U.S.C., 1940 ed., with portions of section 863 of title 48, U.S.C., 1940 ed., with changes in phraseology necessary to effect consolidation.
Provisions of section 1 of title 28, U.S.C., 1940 ed., relating to the number of judges in the various districts are incorporated in section 133 of this title.
A portion of section 863 of title 48, U.S.C., 1940 ed., is retained in said title 48. For remainder of section 863, see Distribution Table.
The exception in subsection (b) “except in the District of Columbia” conforms with the recent decision in U.S. ex. rel. Laughlin v. Eicher, 1944, 56 F.Supp. 972, holding that residence requirement of section 1 of title 28, U.S.C., 1940 ed., did not apply to district judges in the District of Columbia. (See reviser’s note under section 44 of this title.)
The clause in said last paragraph of section 1 of title 28 providing that any district judge, who violates the residence requirement, shall be deemed guilty of a high misdemeanor, was omitted. This penalty provision was attached to the residence requirement at the time of compilation of the Revised Statutes of 1878, although it is apparent that Congress only intended that the penalty should be invoked upon the unauthorized practice of law. See U.S. ex. rel. Laughlin v. Eicher, supra, in which an outline of the history of said section 1 of title 28 is given.

Editorial Notes
Amendments1996—Subsec. (b). Pub. L. 104–317 inserted “the Southern District of New York, and the Eastern District of New York,” after “the District of Columbia,” and inserted “Each district judge of the Southern District of New York and the Eastern District of New York may reside within 20 miles of the district to which he or she is appointed.” at end.
1971—Subsec. (c). Pub. L. 92–208 struck out provision requiring that one of the district judges for the Eastern District of Louisiana reside in East Baton Rouge Parish, Louisiana.
1966—Subsec. (a). Pub. L. 89–571 struck out provisions which excepted district judges in Puerto Rico from tenure during good behavior and which instead set eight-year terms for them to be served until their successors were appointed and qualified.
1961—Subsec. (c). Pub. L. 87–36 required the residence of one of the district judges for the Eastern District of Louisiana to be in East Baton Rouge Parish, Louisiana.
1959—Subsec. (a). Pub. L. 86–3 struck out provisions which limited district judges in Hawaii to a term of six years.
1954—Subsecs. (a) and (b) reenacted without change by act Feb. 10, 1954.
Subsec. (c). Act Feb. 10, 1954, substituted entirely new provisions giving the judicial council of the circuit the authority to determine residence of district judges when it is in the public interest and the nature of the business of the district court necessitates the presence of a judge at or near a particular place for holding court in the district or within a particular part of the district, for former provisions relating to residence of one of the district judges for the District of Kansas.
Subsecs. (d), (e). Act Feb. 10, 1954, struck out subsecs. (d) and (e) which related to residence of one of the district judges for the Southern District of California and one of the district judges for the Southern District of Texas.
1949—Subsecs. (c) to (e). Act Aug. 3, 1949, added subsecs. (c) to (e).

Statutory Notes and Related Subsidiaries
Effective Date of 1971 AmendmentAmendment by Pub. L. 92–208 effective 120 days after Dec. 18, 1971, see section 3(f) of Pub. L. 92–208, set out as a note under section 98 of this title.

Effective Date of 1959 AmendmentAmendment by Pub. L. 86–3 effective on admission of Hawaii into the Union, see Effective Date of 1959 Amendment note set out under section 133 of this title. Admission of Hawaii into the Union was accomplished Aug. 21, 1959, upon issuance of Proc. No. 3309, Aug. 21, 1959, 25 F.R. 6868, 73 Stat. c74, as required by sections 1 and 7(c) of Pub. L. 86–3, Mar. 18, 1959, 73 Stat. 4, set out as notes preceding section 491 of Title 48, Territories and Insular Possessions.

Tenure and Salary Rights of Judges in Puerto Rico in Office on September 12, 1966Pub. L. 89–571, § 4, Sept. 12, 1966, 80 Stat. 764, provided that: “The amendments made by this section to sections 134 and 373 of title 28, United States Code, shall not affect the tenure of office or right to continue to receive salary after resignation, retirement, or failure of reappointment of any district judge for the district of Puerto Rico who is in office on the date of enactment of this Act [Sept. 12, 1966].”


Applicability of Orders Under 1954 AmendmentAct Feb. 10, 1954, ch. 6, § 2(b)(13)(b), 68 Stat. 12, provided: “Orders made by the judicial councils of the circuits under the second sentence of subsection (c) of section 134 of Title 28, as amended by this section, determining that a specified district judge shall maintain his abode at or near a place or within an area which the council has theretofore designated for the abode of a district judge under the first sentence of such subsection, shall be applicable only to district judges appointed after the enactment of this act [Feb. 10, 1954].”




§ 135. Salaries of district judges
Each judge of a district court of the United States shall receive a salary at an annual rate determined under section 225 of the Federal Salary Act of 1967 (2 U.S.C. 351–361), as adjusted by section 461 of this title.
(June 25, 1948, ch. 646, 62 Stat. 897; Mar. 2, 1955, ch. 9, § 1(c), 69 Stat. 10; Pub. L. 88–426, title IV, § 403(c), Aug. 14, 1964, 78 Stat. 434; Pub. L. 94–82, title II, § 205(b)(3), Aug. 9, 1975, 89 Stat. 422.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 5, and District of Columbia Code, 1940 ed., § 11–302 (Mar. 3, 1911, ch. 231, § 2, 36 Stat. 1087; Feb. 25, 1919, ch. 29, § 1, 40 Stat. 1156; Dec. 13, 1926, ch. 6, 44 Stat. 919; May 17, 1932, ch. 190, 47 Stat. 158; July 31, 1946, ch. 704, § 1, 60 Stat. 716).
Section consolidates section 5 of title 28, U.S.C., 1940 ed., and section 11–302 of the District of Columbia Code, 1940 ed.
“Chief judge,” in the District of Columbia, was substituted for “Chief Justice” which appeared in section 11–302 of the District of Columbia Code. (See reviser’s note under section 136 of this title.)
Words “to be paid in monthly installments” were omitted, since the time of payment is a matter of administrative convenience. See 20 Comp. Gen. 834.
The provision of section 5 of title 28, U.S.C., 1940 ed., for salaries of judges of the district court of Alaska was omitted as covered by section 101 of Title 48, U.S.C., 1940 ed., Territories and Insular Possessions, as amended by a separate section in the bill to enact this revised title. The provision of said section for salary of the Virgin Islands district judge was omitted as covered by section 5a of title 28, U.S.C., 1940 ed., as amended by a separate section in the bill to enact this revised title. Such section 5a is recommended for transfer to title 48, U.S.C., 1940 ed., because of the dual nature of the Virgin Islands district court.
For salary of the district judge of Canal Zone district court, see section 1348 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions.
Changes were made in phraseology.

Editorial Notes

References in TextSection 225 of the Federal Salary Act of 1967, referred to in text, is section 225 of Pub. L. 90–206, Dec. 16, 1967, 81 Stat. 642, as amended, which is classified to chapter 11 (§ 351 et seq.) of Title 2, The Congress.

Amendments1975—Pub. L. 94–82 substituted provision that each judge of a district court shall receive a salary at an annual rate determined under section 225 of the Federal Salary Act of 1967, as adjusted by section 461 of this title, for provision that each such judge receive a salary of $30,000.
1964—Pub. L. 88–426 increased the salary of the district court judges from $22,500 to $30,000, and that of the chief judge of the District Court for the District of Columbia from $23,000 to $30,500.
1955—Act Mar. 2, 1955, increased the salaries of the district court judges from $15,000 to $22,500 a year and increased the salary of the chief judge of the District Court for the District of Columbia from $15,500 to $23,000 a year.

Statutory Notes and Related Subsidiaries
Effective Date of 1964 AmendmentAmendment by Pub. L. 88–426 effective on the first day of the first pay period which begins on or after July 1, 1964, except to the extent provided in section 501(c) of Pub. L. 88–426, see section 501 of Pub. L. 88–426.

Effective Date of 1955 AmendmentAmendment by act Mar. 2, 1955, effective Mar. 1, 1955, see section 5 of act Mar. 2, 1955, set out as a note under section 4501 of Title 2, The Congress.

Statutory Notes and Executive Documents
Salary IncreasesFor adjustment of salaries of district judges under this section, see the executive order detailing the adjustment of certain rates of pay set out as a note under section 5332 of Title 5, Government Organization and Employees.
For prior year salary increases per the recommendation of the President, see Prior Salary Recommendations notes under section 358 of Title 2, The Congress.
For miscellaneous provisions dealing with adjustments of pay and limitations on use of funds to pay salaries in prior years, see notes under section 5318 of Title 5, Government Organization and Employees.
Salary of chief judge of District Court for District of Columbia increased from $10,500 to $15,500 a year, and salaries of all other district court judges increased from $10,000 to $15,000 a year by act July 31, 1946, ch. 704, § 1, 60 Stat. 716.
Salary of chief judge of District Court of District of Columbia increased from $7,500 to $10,500 a year, and salaries of all other district court judges increased from $7,500 to $10,000 a year by act Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919.
Salaries of district court judges increased from $6,000 to $7,500 a year by act Feb. 25, 1919, ch. 29, § 1, 40 Stat. 1156.
Salaries of chief justice and associate justices of Supreme Court of District of Columbia, forerunner of District Court for District of Columbia, were set at $5,000 by act Mar. 3, 1901, ch. 854, § 1, 30 Stat. 1199, and increased to $7,500 a year by act Feb. 25, 1919, ch. 29, § 1, 40 Stat. 1156.
Salaries of district court judges set at $6,000 a year by Judicial Code of 1911, act Mar. 3, 1911, ch. 231, § 1, 36 Stat. 1087.



§ 136. Chief judges; precedence of district judges(a)(1) In any district having more than one district judge, the chief judge of the district shall be the district judge in regular active service who is senior in commission of those judges who—(A) are sixty-four years of age or under;

(B) have served for one year or more as a district judge; and

(C) have not served previously as chief judge.


(2)(A) In any case in which no district judge meets the qualifications of paragraph (1), the youngest district judge in regular active service who is sixty-five years of age or over and who has served as district judge for one year or more shall act as the chief judge.

(B) In any case under subparagraph (A) in which there is no district judge in regular active service who has served as a district judge for one year or more, the district judge in regular active service who is senior in commission and who has not served previously as chief judge shall act as the chief judge.


(3)(A) Except as provided in subparagraph (C), the chief judge of the district appointed under paragraph (1) shall serve for a term of seven years and shall serve after expiration of such term until another judge is eligible under paragraph (1) to serve as chief judge of the district.

(B) Except as provided in subparagraph (C), a district judge acting as chief judge under subparagraph (A) or (B) of paragraph (2) shall serve until a judge has been appointed who meets the qualifications under paragraph (1).

(C) No district judge may serve or act as chief judge of the district after attaining the age of seventy years unless no other district judge is qualified to serve as chief judge of the district under paragraph (1) or is qualified to act as chief judge under paragraph (2).



(b) The chief judge shall have precedence and preside at any session which he attends.Other district judges shall have precedence and preside according to the seniority of their commissions. Judges whose commissions bear the same date shall have precedence according to seniority in age.


(c) A judge whose commission extends over more than one district shall be junior to all district judges except in the district in which he resided at the time he entered upon the duties of his office.

(d) If the chief judge desires to be relieved of his duties as chief judge while retaining his active status as district judge, he may so certify to the Chief Justice of the United States, and thereafter, the chief judge of the district shall be such other district judge who is qualified to serve or act as chief judge under subsection (a).

(e) If a chief judge is temporarily unable to perform his duties as such, they shall be performed by the district judge in active service, present in the district and able and qualified to act, who is next in precedence.

(June 25, 1948, ch. 646, 62 Stat. 897; Oct. 31, 1951, ch. 655, § 37, 65 Stat. 723; Pub. L. 85–593, § 2, Aug. 6, 1958, 72 Stat. 497; Pub. L. 97–164, title II, § 202, Apr. 2, 1982, 96 Stat. 52.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 375 and District of Columbia Code, 1940 ed., § 11–301 (Mar. 3, 1901, ch. 854, §§ 60, 61, 31 Stat. 1199; Mar. 3, 1911, ch. 231, § 260, 36 Stat. 1161; Mar. 3, 1911, ch. 231, § 289, 32 Stat. 1167; Feb. 25, 1919, ch. 29, § 6, 40 Stat. 1157; Dec. 20, 1928, ch. 41, 45 Stat. 1056; Mar. 1, 1929, ch. 419, 45 Stat. 1422; June 19, 1930, ch. 537, 46 Stat. 785; May 31, 1938, ch. 290, § 5, 52 Stat. 584).
Section consolidates portions of section 375 of title 28, U.S.C., 1940 ed., and section 11–301 of the District of Columbia Code, 1940 ed. The provisions of said section 375 relating to resignation and retirement of judges, and appointment of court officers, are incorporated in sections 294, 371, and 756 of this title. Other provisions of said section 11–301 of the District of Columbia Code are incorporated in section 133 of this title.
Subsection (a), providing for a “chief judge” is new. Such term replaces the terms “senior district judge,” and “Chief Justice” of the District Court in the District of Columbia. It is employed in view of the great increase of administrative duties of such judge. The use of the term “chief judge” with respect to the District of Columbia will result in uniform nomenclature for all district courts. The district judges of that court have expressed approval of such designation.
The provision in said section 11–301 of the District of Columbia Code, 1940 ed., that the “Chief Justice” shall be appointed by the President, by and with the advice and consent of the Senate, was omitted for the purpose of establishing a uniform method of creating the position of chief judge in all districts. The District of Columbia is expressly made a judicial district by section 88 of this title.
Subsection (b) is new and conforms with similar provisions respecting associate justices of the Supreme Court and circuit judges in sections 4 and 45 of this title.
 Subsection (c) is from the proviso in the second paragraph of section 375 of title 28, U.S.C., 1940 ed., which applied only in cases of appointment of court officers. Here it is made applicable to all district judges.
Subsections (d) and (e) are new, and conform with section 44 of this title relating to precedence of circuit judges.
The official status of the Chief Justice of the District Court for the District of Columbia holding office at the effective date of this act is preserved by section 2 of the bill to enact revised title 28.

Editorial Notes
Amendments1982—Subsec. (a). Pub. L. 97–164, § 202(a), designated existing first sentence of subsec. (a) as par. (1), substituted “In any district having more than one district judge, the chief judge of the district shall be the district judge in regular active service who is senior in commission of those judges who—(A) are sixty-four years of age or under; (B) have served for one year or more as a district judge; and (C) have not served previously as chief judge” for “In each district having more than one judge the district judge in regular active service who is senior in commission and under seventy years of age shall be the chief judge of the district court” in par. (1) as so designated, designated existing second sentence of subsec. (a) as par. (2)(A), substituted “In any case in which no district judge meets the qualifications of paragraph (1), the youngest district judge in regular active service who is sixty-five years of age or over and who has served as district judge for one year or more shall act as the chief judge” for “If all the district judges in regular active service are seventy years of age or older the youngest shall act as chief judge until a judge has been appointed and qualified who is under seventy years of age, but a judge may not act as chief judge until he has served as a district judge for one year” in par. (2)(A) as so designated, and added pars. (2)(B) and (3).
Subsec. (d). Pub. L. 97–164, § 202(b), substituted “and thereafter, the chief judge of the district shall be such other district judge who is qualified to serve or act as chief judge under subsection (a)” for “and thereafter the district judge in active service next in precedence and willing to serve shall be designated by the Chief Justice as the chief judge of the district court”.
1958—Subsec. (a). Pub. L. 85–593 provided that chief judges of district courts cease to serve as such upon reaching the age of seventy, that the youngest district judge act as chief judge where all district judges in regular active service are seventy years or older until a judge under seventy has been appointed and qualified, and that district judge must have served one year before acting as chief judge.
1951—Subsec. (a). Act Oct. 31, 1951, inserted “in active service who is”.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1958 AmendmentAmendment by Pub. L. 85–593 effective at expiration of one year from Aug. 6, 1958, see section 3 of Pub. L. 85–593, as amended, set out as a note under section 45 of this title.

Savings ProvisionAmendment by Pub. L. 97–164 not to apply or affect any person serving as chief judge on the effective date of Pub. L. 97–164 [Oct. 1, 1982], and the provisions of subsec. (a) of this section as in effect on the day before the effective date of part A of title II of Pub. L. 97–164 [Oct. 1, 1982] applicable to the chief judge of a district court serving on such effective date, see section 203 of Pub. L. 97–164, set out as a note under section 45 of this title.



§ 137. Division of business among district judges(a) In General.—The business of a court having more than one judge shall be divided among the judges as provided by the rules and orders of the court.The chief judge of the district court shall be responsible for the observance of such rules and orders, and shall divide the business and assign the cases so far as such rules and orders do not otherwise prescribe.
If the district judges in any district are unable to agree upon the adoption of rules or orders for that purpose the judicial council of the circuit shall make the necessary orders.


(b) Random Assignment of Rate Court Proceedings.—(1) In general.—(A) Definition.—In this paragraph, the term “performing rights society” has the meaning given the term in section 101 of title 17.

(B) Determination of license fee.—Except as provided in subparagraph (C), in the case of any performing rights society subject to a consent decree, any application for the determination of a license fee for the public performance of music in accordance with the applicable consent decree shall be made in the district court with jurisdiction over that consent decree and randomly assigned to a judge of that district court according to the rules of that court for the division of business among district judges, provided that any such application shall not be assigned to—(i) a judge to whom continuing jurisdiction over any performing rights society for any performing rights society consent decree is assigned or has previously been assigned; or

(ii) a judge to whom another proceeding concerning an application for the determination of a reasonable license fee is assigned at the time of the filing of the application.


(C) Exception.—Subparagraph (B) does not apply to an application to determine reasonable license fees made by individual proprietors under section 513 of title 17.


(2) Rule of construction.—Nothing in paragraph (1) shall modify the rights of any party to a consent decree or to a proceeding to determine reasonable license fees, to make an application for the construction of any provision of the applicable consent decree. Such application shall be referred to the judge to whom continuing jurisdiction over the applicable consent decree is currently assigned. If any such application is made in connection with a rate proceeding, such rate proceeding shall be stayed until the final determination of the construction application. Disputes in connection with a rate proceeding about whether a licensee is similarly situated to another licensee shall not be subject to referral to the judge with continuing jurisdiction over the applicable consent decree.


(June 25, 1948, ch. 646, 62 Stat. 897; Pub. L. 115–264, title I, § 104, Oct. 11, 2018, 132 Stat. 3726.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 27 (Mar. 3, 1911, ch. 231, § 23, 36 Stat. 1090).
Section was rewritten and the practice simplified. It provided for division of business and assignment of cases by agreement of judges and, in case of inability to agree, that the senior circuit judge of the circuit should make necessary orders.
The revised section is consistent with section 332 of this title, that the last paragraph of which requires the judicial council to make all necessary orders for the effective and expeditious administration of the business of the courts within the circuit.

Editorial Notes
Amendments2018—Pub. L. 115–264 designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).

Statutory Notes and Related Subsidiaries
Pilot Program in Certain District CourtsPub. L. 111–349, Jan. 4, 2011, § 1, 124 Stat. 3674, provided that:
“(a) Establishment.—“(1) In general.—There is established a program, in each of the United States district courts designated under subsection (b), under which—“(A) those district judges of that district court who request to hear cases under which 1 or more issues arising under any Act of Congress relating to patents or plant variety protection are required to be decided, are designated by the chief judge of the court to hear those cases;

“(B) cases described in subparagraph (A) are randomly assigned to the judges of the district court, regardless of whether the judges are designated under subparagraph (A);

“(C) a judge not designated under subparagraph (A) to whom a case is assigned under subparagraph (B) may decline to accept the case; and

“(D) a case declined under subparagraph (C) is randomly reassigned to 1 of those judges of the court designated under subparagraph (A).


“(2) Senior judges.—Senior judges of a district court may be designated under paragraph (1)(A) if at least 1 judge of the court in regular active service is also so designated.

“(3) Right to transfer cases preserved.—This section shall not be construed to limit the ability of a judge to request the reassignment of or otherwise transfer a case to which the judge is assigned under this section, in accordance with otherwise applicable rules of the court.


“(b) Designation.—“(1) In general.—Not later than 6 months after the date of the enactment of this Act [Jan. 4, 2011], the Director of the Administrative Office of the United States Courts shall designate not less than 6 United States district courts, in at least 3 different judicial circuits, in which the program established under subsection (a) will be carried out.

“(2) Criteria for designations.—“(A) In general.—The Director shall make designations under paragraph (1) from—“(i) the 15 district courts in which the largest number of patent and plant variety protection cases were filed in the most recent calendar year that has ended; or

“(ii) the district courts that have adopted, or certified to the Director the intention to adopt, local rules for patent and plant variety protection cases.


“(B) Selection of courts.—From amongst the district courts that satisfy the criteria for designation under this subsection, the Director shall select—“(i) 3 district courts that each have at least 10 district judges authorized to be appointed by the President, whether under section 133(a) of title 28, United States Code, or on a temporary basis under any other provision of law, and at least 3 judges of the court have made the request under subsection (a)(1)(A); and

“(ii) 3 district courts that each have fewer than 10 district judges authorized to be appointed by the President, whether under section 133(a) of title 28, United States Code, or on a temporary basis under any other provision of law, and at least 2 judges of the court have made the request under subsection (a)(1)(A).




“(c) Duration.—The program established under subsection (a) shall terminate 10 years after the end of the 6-month period described in subsection (b).

“(d) Applicability.—The program established under subsection (a) shall apply in a district court designated under subsection (b) only to cases commenced on or after the date of such designation.

“(e) Reports to Congress.—“(1) In general.—At the times specified in paragraph (2), the Director of the Administrative Office of the United States Courts, in consultation with the chief judge of each of the district courts designated under subsection (b) and the Director of the Federal Judicial Center, shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report on the pilot program established under subsection (a). The report shall include—“(A) an analysis of the extent to which the program has succeeded in developing expertise in patent and plant variety protection cases among the district judges of the district courts so designated;

“(B) an analysis of the extent to which the program has improved the efficiency of the courts involved by reason of such expertise;

“(C) with respect to patent cases handled by the judges designated pursuant to subsection (a)(1)(A) and judges not so designated, a comparison between the 2 groups of judges with respect to—“(i) the rate of reversal by the Court of Appeals for the Federal Circuit, of such cases on the issues of claim construction and substantive patent law; and

“(ii) the period of time elapsed from the date on which a case is filed to the date on which trial begins or summary judgment is entered;


“(D) a discussion of any evidence indicating that litigants select certain of the judicial districts designated under subsection (b) in an attempt to ensure a given outcome; and

“(E) an analysis of whether the pilot program should be extended to other district courts, or should be made permanent and apply to all district courts.


“(2) Timetable for reports.—The times referred to in paragraph (1) are—“(A) not later than the date that is 5 years and 3 months after the end of the 6-month period described in subsection (b); and

“(B) not later than 5 years after the date described in subparagraph (A).


“(3) Periodic reports.—The Director of the Administrative Office of the United States Courts, in consultation with the chief judge of each of the district courts designated under subsection (b) and the Director of the Federal Judicial Center, shall keep the committees referred to in paragraph (1) informed, on a periodic basis while the pilot program is in effect, with respect to the matters referred to in subparagraphs (A) through (E) of paragraph (1).”







§ 138. Terms abolished
The district court shall not hold formal terms.
(June 25, 1948, ch. 646, 62 Stat. 897; Pub. L. 88–139, § 1, Oct. 16, 1963, 77 Stat. 248.)

Historical and Revision NotesThis section was substituted for a number of special provisions fixing stated times for holding terms of court in the several districts, in order to vest in the courts wider discretion and promote greater efficiency in the administration of the business of such courts.

Editorial Notes
Amendments1963—Pub. L. 88–139 substituted “The district court shall not hold formal terms” for “The times for holding regular terms of court at the places fixed by this chapter shall be determined by rule of the district court” in text, and “Terms abolished” for “Times for holding regular terms” in section catchline.



§ 139. Times for holding regular sessions
The times for commencing regular sessions of the district court for transacting judicial business at the places fixed by this chapter shall be determined by the rules or orders of the court. Such rules or orders may provide that at one or more of such places the court shall be in continuous session for such purposes on all business days throughout the year. At other places a session of the court shall continue for such purposes until terminated by order of final adjournment or by commencement of the next regular session at the same place.
(June 25, 1948, ch. 646, 62 Stat. 897; Pub. L. 88–139, § 1, Oct. 16, 1963, 77 Stat. 248.)

Historical and Revision NotesThe purpose of this section is to remove all doubt as to whether the mere beginning of a new term at one place ends a prior term begun at another place. As revised, it conforms to a uniform course of judicial decisions. See U.S. v. Perlstein, 39 F.Supp. 965, 968 (D.C.N.J. 1941), and cases cited.

Editorial Notes
Amendments1963—Pub. L. 88–139 substituted provisions requiring the times for commencing regular sessions of the district court to be determined by the rules or orders of the court, authorizing such rules or orders to provide that at one or more of the places fixed by this chapter, the court shall be in continuous session on all business days throughout the year, and that at other places, a session continues until terminated by order of final adjournment or by commencement of the next regular session at the same place, for provisions that a term continues until terminated by order of final adjournment or by commencement of the next term at the same place, in the text, and “Times for holding regular sessions” for “Term continued until terminated” in section catchline.



§ 140. Adjournment(a) Any district court may, by order made anywhere within its district, adjourn or, with the consent of the judicial council of the circuit, pretermit any regular session of court for insufficient business or other good cause.

(b) If the judge of a district court is unable to attend and unable to make an order of adjournment, the clerk may adjourn the court to the next regular session or to any earlier day which he may determine.

(June 25, 1948, ch. 646, 62 Stat. 897; Pub. L. 88–139, § 1, Oct. 16, 1963, 77 Stat. 248.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 16, 146, 182 (Mar. 3, 1911, ch. 231, §§ 12, 73, 101, 36 Stat. 1088, 1108, 1122; June 12, 1916, ch. 143, 39 Stat. 225; Feb. 20, 1917, ch. 102, 39 Stat. 927; June 13, 1918, ch. 98, 40 Stat. 604; Feb. 26, 1919, ch. 54, 40 Stat. 1184; May 29, 1924, ch. 209, 43 Stat. 243; June 5, 1924, ch. 259, 43 Stat. 387; Jan. 10, 1925, chs. 68, 69, 43 Stat. 730, 731; Feb. 16, 1925, ch. 233, § 1, 43 Stat. 945; May 7, 1926, ch. 255, 44 Stat. 408; Apr. 21, 1928, ch. 395, 45 Stat. 440; Mar. 2, 1929, ch. 539, 45 Stat. 1518; June 28, 1930, ch. 714, 46 Stat. 829; May 13, 1936, ch. 386, 49 Stat. 1271; Aug. 12, 1937, ch. 595, 50 Stat. 625).
Section consolidates section 16 with the third sentence of section 146, and the final proviso in the third paragraph of section 182, all of title 28, U.S.C., 1940 ed.
Said section 16 of title 28 provided for adjournment by the marshal, or clerk, on written order of the judge, in case of inability of the district judge to attend at the commencement of any regular, adjourned or special term, or any time during such term. Said sections 146 and 182 thereof, related to the district courts of Colorado and Oklahoma, only, and contained special provisions for adjournment. Subsection (b) omits the requirement of written order where the judge is unable to make such order.
The revised section broadens these provisions, and vests discretionary power in the court, by order made anywhere within the district, to adjourn any term of court “for insufficient business or other good cause.” To establish uniformity, the special provisions relating to Colorado and Oklahoma were omitted.
Other provisions of said sections 146 and 182 of title 28, U.S.C., 1940 ed., are incorporated in sections 85 and 116 of this title.
The provision of subsection (a) authorizing the district court, with the consent of the judicial council of the circuit, to pretermit any term of court for insufficient business or other good cause, is inserted to obviate the expense and inconvenience of convening and adjourning a term for which no need exists.

Editorial Notes
Amendments1963—Subsecs. (a), (b). Pub. L. 88–139 substituted “session” for “term”.



§ 141. Special sessions; places; notice(a)(1) Special sessions of the district court may be held at such places in the district as the nature of the business may require, and upon such notice as the court orders.

(2) Any business may be transacted at a special session which might be transacted at a regular session.


(b)(1) Special sessions of the district court may be held at such places within the United States outside the district as the nature of the business may require and upon such notice as the court orders, upon a finding by either the chief judge of the district court (or, if the chief judge is unavailable, the most senior available active judge of the district court) or the judicial council of the circuit that, because of emergency conditions, no location within the district is reasonably available where such special sessions could be held.

(2) Pursuant to this subsection, any business which may be transacted at a regular session of a district court may be transacted at a special session conducted outside the district, except that a criminal trial may not be conducted at a special session outside the State in which the crime has been committed unless the defendant consents to such a criminal trial.

(3) Notwithstanding any other provision of law, in any case in which special sessions are conducted pursuant to this section, the district court may summon jurors—(A) in civil proceedings, from any part of the district in which the court ordinarily conducts business or the district in which it is holding a special session; and

(B) in criminal trials, from any part of the district in which the crime has been committed and, if the defendant so consents, from any district in which the court is conducting business pursuant to this section.


(4) If a district court issues an order exercising its authority under paragraph (1), the court—(A) through the Administrative Office of the United States Courts, shall—(i) send notice of such order, including the reasons for the issuance of such order, to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives; and

(ii) not later than 180 days after the expiration of such court order submit a brief report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives describing the impact of such order, including—(I) the reasons for the issuance of such order;

(II) the duration of such order;

(III) the impact of such order on litigants; and

(IV) the costs to the judiciary resulting from such order; and



(B) shall provide reasonable notice to the United States Marshals Service before the commencement of any special session held pursuant to such order.


(5) If a district court issues an order exercising its authority under paragraph (1), the court shall direct the United States marshal of the district where the court is meeting to furnish transportation and subsistence to the same extent as that provided in sections 4282 and 4285 of title 18.


(June 25, 1948, ch. 646, 62 Stat. 897; Pub. L. 88–139, § 1, Oct. 16, 1963, 77 Stat. 248; Pub. L. 109–63, § 2(b), Sept. 9, 2005, 119 Stat. 1994; Pub. L. 109–162, title XI, § 1198(a), Jan. 5, 2006, 119 Stat. 3132.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 15 (Mar. 3, 1911, ch. 231, § 11, 36 Stat. 1089).
Section was rewritten to include provision that notice of special terms should conform to rules approved by the judicial council of the circuit, thus insuring a uniform practice among the courts for convening special terms.
Changes of phraseology were made.

Editorial Notes
Amendments2006—Subsec. (b)(5). Pub. L. 109–162 added par. (5).
2005—Pub. L. 109–63 designated first and second undesignated pars. as pars. (1) and (2), respectively, of subsec. (a) and added subsec. (b).
1963—Pub. L. 88–139 substituted “sessions” for “terms” and “session” for “term” wherever appearing in text and section catchline, and struck out “pursuant to rules approved by the judicial council of the circuit” after “court orders” in text.



[§ 142. Repealed. Pub. L. 97–164, title I, § 115(c)(3), Apr. 2, 1982, 96 Stat. 32]

Section, acts June 25, 1948, ch. 646, 62 Stat. 898; Oct. 9, 1962, Pub. L. 87–764, 76 Stat. 762; Nov. 19, 1977, Pub. L. 95–196, 91 Stat. 1420, related to the providing of accommodations at places for holding court. See section 462 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.

Waiver of Limitations and RestrictionsThe limitations and restrictions contained in this section prior to its repeal were waived with respect to the holding of court at certain places by the following Acts:
Pub. L. 87–833, Oct. 15, 1962, 76 Stat. 959, related to Akron, Ohio.
Pub. L. 87–699, Sept. 25, 1962, 76 Stat. 598, related to Richland, Washington.
Pub. L. 87–562, § 4, July 30, 1962, 76 Stat. 248, related to Fort Myers, Saint Petersburg, Fort Pierce, and West Palm Beach, Florida.
Pub. L. 87–560, July 27, 1962, 76 Stat. 247, related to Marshall, Texas.
Pub. L. 87–559, July 27, 1962, 76 Stat. 246, related to Decatur, Alabama.
Pub. L. 87–553, July 27, 1962, 76 Stat. 222, related to Winchester, Tennessee.
Pub. L. 87–551, July 27, 1962, 76 Stat. 221, related to Bridgeport, Connecticut.
Pub. L. 87–337, Oct. 3, 1961, 75 Stat. 750, related to Lafayette, Louisiana.
Pub. L. 87–36, § 3(g), May 19, 1961, 75 Stat. 83, related to Kalamazoo, Michigan; Fayetteville, North Carolina; and Dyersburg, Tennessee.
Pub. L. 86–366, Sept. 22, 1959, 73 Stat. 647, related to Durant, Oklahoma.
Act July 20, 1956, ch. 657, 70 Stat. 594, related to Bryson City, North Carolina.
Act Sept. 23, 1950, ch. 1006, 64 Stat. 982, related to Klamath Falls, Oregon.
Act Aug. 21, 1950, ch. 767, 64 Stat. 469, related to Newnan, Georgia.
Act Aug. 10, 1950, ch. 675, § 2, 64 Stat. 438, related to Rock Island, Illinois.
Act Oct. 26, 1949, ch. 744, 63 Stat. 923, related to Thomasville, Georgia.
Act Oct. 26, 1949, ch. 740, 63 Stat. 921, related to Brunswick, Georgia.



§ 143. Vacant judgeship as affecting proceedings
When the office of a district judge becomes vacant, all pending process, pleadings and proceedings shall, when necessary, be continued by the clerk until a judge is appointed or designated to hold such court.
(June 25, 1948, ch. 646, 62 Stat. 898.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 26 (Mar. 3, 1911, ch. 231, § 22, 36 Stat. 1090).
The last clause of section 26 of title 28, U.S.C., 1940, ed., prescribing the powers of a designated judge was omitted as covered by section 296 of this title.
Minor changes were made in phraseology.



§ 144. Bias or prejudice of judge
Whenever a party to any proceeding in a district court makes and files a timely and sufficient affidavit that the judge before whom the matter is pending has a personal bias or prejudice either against him or in favor of any adverse party, such judge shall proceed no further therein, but another judge shall be assigned to hear such proceeding.
The affidavit shall state the facts and the reasons for the belief that bias or prejudice exists, and shall be filed not less than ten days before the beginning of the term at which the proceeding is to be heard, or good cause shall be shown for failure to file it within such time. A party may file only one such affidavit in any case. It shall be accompanied by a certificate of counsel of record stating that it is made in good faith.
(June 25, 1948, ch. 646, 62 Stat. 898; May 24, 1949, ch. 139, § 65, 63 Stat. 99.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 25 (Mar. 3, 1911, ch. 231, § 21, 36 Stat. 1090).
The provision that the same procedure shall be had when the presiding judge disqualifies himself was omitted as unnecessary. (See section 291 et seq. and section 455 of this title.)
Words, “at which the proceeding is to be heard,” were added to clarify the meaning of words, “before the beginning of the term.” (See U.S. v. Costea, D.C.Mich. 1943, 52 F.Supp. 3.)
Changes were made in phraseology and arrangement.

1949 ActThis amendment clarifies the intent in section 144 of title 28, U.S.C., to conform to the law as it existed at the time of the enactment of the revision limiting the filing of affidavits of prejudice to one such affidavit in any case.

Editorial Notes
Amendments1949—Act May. 24, 1949, substituted “in any case” for “as to any judge” in second sentence of second par.

Statutory Notes and Related Subsidiaries
Abolition of TermsFor abolition of formal terms of the court and replacement by sessions, see sections 138 and 139 of this title.




CHAPTER 6—BANKRUPTCY JUDGES



Sec.


151.Designation of bankruptcy courts.


152.Appointment of bankruptcy judges.


153.Salaries; character of service.


154.Division of business; chief judge.11 So in original. Does not conform to section catchline.


155.Temporary transfer of bankruptcy judges.


156.Staff; expenses.


157.Procedures.


158.Appeals.


159.Bankruptcy statistics.




Editorial Notes
Amendments2005—Pub. L. 109–8, title VI, § 601(b), Apr. 20, 2005, 119 Stat. 120, added item 159.

Prior ProvisionsA prior chapter 6, consisting of sections 151 to 160, which was added by Pub. L. 95–598, title II, § 201(a), Nov. 6, 1978, 92 Stat. 2657, as amended by Pub. L. 97–164, title I, § 110(d), Apr. 2, 1982, 96 Stat. 29, and which related to bankruptcy courts, did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.

Statutory Notes and Related Subsidiaries
Courts During TransitionPub. L. 95–598, title IV, § 404, Nov. 6, 1978, 92 Stat. 2683, as amended by Pub. L. 98–249, § 1(b), Mar. 31, 1984, 98 Stat. 116; Pub. L. 98–271, § 1(b), Apr. 30, 1984, 98 Stat. 163; Pub. L. 98–299, § 1(b), May 25, 1984, 98 Stat. 214; Pub. L. 98–325, § 1(b), June 20, 1984, 98 Stat. 268; Pub. L. 98–353, title I, § 121(b), July 10, 1984, 98 Stat. 345, which provided that, for purposes of Pub. L. 95–598, which enacted Title 11, Bankruptcy, and the amendments made by Pub. L. 95–598, the courts of bankruptcy as defined under section 1(10) of former Title 11, created under section 11(a) of former Title 11, and existing on Sept. 30, 1979, continue to be courts of bankruptcy during the transition period beginning Oct. 1, 1979, and ending July 9, 1984, made provision for extension of the term of office of referees in bankruptcy serving on Nov. 6, 1978, and for such a referee to have the title of United States bankruptcy judge, established for each State a merit screening committee to pass on qualifications of such a referee and determine if the term of such a referee should be extended, and set forth the rules and provisions applicable to United States bankruptcy judges during the transition period, was repealed by Pub. L. 98–353, title I, §§ 114, 122(a), July 10, 1984, 98 Stat. 343, 346, eff. July 10, 1984.

Transition StudyPub. L. 95–598, title IV, § 406, Nov. 6, 1978, 92 Stat. 2686, as amended by Pub. L. 98–249, § 1(c), Mar. 31, 1984, 98 Stat. 116; Pub. L. 98–271, § 1(c), Apr. 30, 1984, 98 Stat. 163; Pub. L. 98–299, § 1(c), May 25, 1984, 98 Stat. 214; Pub. L. 98–325, § 1(c), June 20, 1984, 98 Stat. 268; Pub. L. 98–353, title I, § 121(c), July 10, 1984, 98 Stat. 346, which provided that during the transition period, Oct. 1, 1979, to July 9, 1984, the Director of the Administrative Office of the United States Courts make continuing studies and surveys in the judicial districts to determine the number of bankruptcy judges needed after July 9, 1984, to provide for the expeditious and effective administration of justice, their regular places of offices, and the places where the court was to be held, and that the Director report to the judicial councils of the circuits and the Judicial Conference of the United States his recommendations, the judicial councils advise the Conference of their recommendations, and the Conference recommend to the Congress and the President, before Jan. 3, 1983, the number of bankruptcy judges needed after July 9, 1984, and the locations at which they were to serve, was repealed by Pub. L. 98–353, title I, §§ 114, 122(a), July 10, 1984, 98 Stat. 343, 346, eff. July 10, 1984.

Judicial Administration During TransitionPub. L. 95–598, title IV, § 407, Nov. 6, 1978, 92 Stat. 2686, which provided that the Director of the Administrative Office of the United States Courts appoint a committee of not fewer than seven United States bankruptcy judges to advise the Director with respect to matters arising during the transition period or that are relevant to the purposes of the transition period, and directed that during the transition period, the chief judge of each circuit summon at least one bankruptcy judge from each judicial district within the circuit to the judicial conference of such circuit called and held under section 332 of this title, was repealed by Pub. L. 98–353, title I, §§ 114, 122(a), July 10, 1984, 98 Stat. 343, 346, eff. July 10, 1984.

Extension and Termination of Term of Office of Bankruptcy Judge Serving on June 27, 1984Pub. L. 98–353, title I, § 121(e), July 10, 1984, 98 Stat. 346, provided that: “The term of office of any bankruptcy judge who was serving on June 27, 1984, is extended to and shall expire at the end of the day of enactment of this Act [July 10, 1984].”

[Section 121(e) of Pub. L. 98–353 effective June 27, 1984, see section 122(c) of Pub. L. 98–353, set out as an Effective Date note under section 151 of this title.]
For prior extensions of the term of office of bankruptcy judges see:
Pub. L. 98–325, § 2, June 20, 1984, 98 Stat. 268.
Pub. L. 98–299, § 2, May 25, 1984, 98 Stat. 214.
Pub. L. 98–271, § 2, Apr. 30, 1984, 98 Stat. 163.
Pub. L. 98–249, § 2, Mar. 31, 1984, 98 Stat. 116.


§ 151. Designation of bankruptcy courts
In each judicial district, the bankruptcy judges in regular active service shall constitute a unit of the district court to be known as the bankruptcy court for that district. Each bankruptcy judge, as a judicial officer of the district court, may exercise the authority conferred under this chapter with respect to any action, suit, or proceeding and may preside alone and hold a regular or special session of the court, except as otherwise provided by law or by rule or order of the district court.
(Added Pub. L. 98–353, title I, § 104(a), July 10, 1984, 98 Stat. 336.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 98–353, title I, § 122, July 10, 1984, 98 Stat. 346, provided that:
“(a) Except as otherwise provided in this section, this title and the amendments made by this title [enacting this chapter and sections 1408 to 1412 and 1452 of this title, amending sections 372, 634, 957, 1334, 1360, and 1930 of this title, sections 8331, 8334, 8336, 8339, 8341, and 8344 of Title 5, Government Organization and Employees, and section 105 of Title 11, Bankruptcy, enacting provisions set out as notes preceding section 151 of this title and under sections 151 to 153, 634, and 1334 of this title and section 8331 of Title 5, amending provisions set out as notes preceding sections 151 and 1471 of this title and section 101 of Title 11, and repealing provisions set out as notes preceding sections 151 and 1471 of this title] shall take effect on the date of the enactment of this Act [July 10, 1984].

“(b) Section 1334(c)(2) of title 28, United States Code, and section 1411(a) of title 28, United States Code, as added by this Act, shall not apply with respect to cases under title 11 of the United States Code that are pending on the date of enactment of this Act [July 10, 1984], or to proceedings arising in or related to such cases.

“(c) Sections 108(b) [enacting provisions set out as a note under section 634 of this title], 113 [amending provisions set out as a note preceding section 101 of Title 11, Bankruptcy], and 121(e) [enacting provisions set out as a note preceding section 151 of this title] shall take effect on June 27, 1984.”




Short Title of 1984 AmendmentPub. L. 98–353, § 1, July 10, 1984, 98 Stat. 333, provided: “That this Act [enacting this chapter and sections 1408 to 1412 and 1452 of this title and sections 557 to 559 and 1113 of Title 11, Bankruptcy, amending sections 44, 98, 131, 133, 371, 372, 634, 957, 1334, 1360, and 1930 of this title, sections 8331, 8334, 8336, 8339, 8341, 8344, 8701, 8706, 8714a, and 8714b of Title 5, Government Organization and Employees, and sections 101 to 103, 105, 108, 109, 303, 321, 322, 326 to 330, 342, 343, 345, 346, 349, 350, 361 to 363, 365, 366, 501 to 503, 505 to 507, 509, 510, 521 to 525, 541 to 550, 552 to 555, 702 to 704, 707, 723 to 728, 741, 745, 752, 761, 763 to 766, 901 to 903, 921, 922, 927, 943, 945, 1102, 1103, 1105 to 1108, 1112, 1121, 1123 to 1127, 1129, 1141, 1142, 1144 to 1146, 1166, 1168 to 1171, 1173, 1301, 1302, 1304, 1307, 1322, 1324 to 1326, 1328, 1329, 15103, and 151302 of Title 11, enacting provisions set out as notes preceding section 151 of this title and under sections 44, 133, 151 to 153, 371, 634, 1334, and 2075 of this title, sections 8331 and 8706 of Title 5, and preceding section 101 of Title 11 and under sections 101, 365, and 1113 of Title 11, amending provisions set out as notes preceding sections 151, 581, and 1471 of this title and section 101 of Title 11, repealing provisions set out as notes preceding sections 151 and 1471 of this title, amending Rules 2002 and 3001 of the Bankruptcy Rules, set out in the Appendix to this title, and amending Official Bankruptcy Form No. 1] may be cited as the ‘Bankruptcy Amendments and Federal Judgeship Act of 1984’.”


SeparabilityPub. L. 98–353, title I, § 119, July 10, 1984, 98 Stat. 344, provided that: “If any provision of this Act [see Short Title of 1984 Amendment note above] or the application thereof to any person or circumstance is held invalid, the remainder of this Act, or the application of that provision to persons or circumstances other than those as to which it is held invalid, is not affected thereby.”




§ 152. Appointment of bankruptcy judges(a)(1) Each bankruptcy judge to be appointed for a judicial district, as provided in paragraph (2), shall be appointed by the court of appeals of the United States for the circuit in which such district is located. Such appointments shall be made after considering the recommendations of the Judicial Conference submitted pursuant to subsection (b). Each bankruptcy judge shall be appointed for a term of fourteen years, subject to the provisions of subsection (e). However, upon the expiration of the term, a bankruptcy judge may, with the approval of the judicial council of the circuit, continue to perform the duties of the office until the earlier of the date which is 180 days after the expiration of the term or the date of the appointment of a successor. Bankruptcy judges shall serve as judicial officers of the United States district court established under Article III of the Constitution.

(2) The bankruptcy judges appointed pursuant to this section shall be appointed for the several judicial districts as follows:






DistrictsJudges


Alabama:
Northern5
Middle2
Southern2
Alaska2
Arizona7
Arkansas:
Eastern and Western3
California:
Northern9
Eastern6
Central21
Southern4
Colorado5
Connecticut3
Delaware1
District of Columbia1
Florida:
Northern1
Middle8
Southern5
Georgia:
Northern8
Middle3
Southern2
Hawaii1
Idaho2
Illinois:
Northern10
Central3
Southern1
Indiana:
Northern3
Southern4
Iowa:
Northern2
Southern2
Kansas4
Kentucky:
Eastern2
Western3
Louisiana:
Eastern2
Middle1
Western3
Maine2
Maryland4
Massachusetts5
Michigan:
Eastern4
Western3
Minnesota4
Mississippi:
Northern1
Southern2
Missouri:
Eastern3
Western3
Montana1
Nebraska2
Nevada3
New Hampshire1
New Jersey8
New Mexico2
New York:
Northern2
Southern9
Eastern6
Western3
North Carolina:
Eastern2
Middle2
Western2
North Dakota1
Ohio:
Northern8
Southern7
Oklahoma:
Northern2
Eastern1
Western3
Oregon5
Pennsylvania:
Eastern5
Middle2
Western4
Puerto Rico2
Rhode Island1
South Carolina2
South Dakota2
Tennessee:
Eastern3
Middle3
Western4
Texas:
Northern6
Eastern2
Southern6
Western4
Utah3
Vermont1
Virginia:
Eastern5
Western3
Washington:
Eastern2
Western5
West Virginia:
Northern1
Southern1
Wisconsin:
Eastern4
Western2
Wyoming1.




(3) Whenever a majority of the judges of any court of appeals cannot agree upon the appointment of a bankruptcy judge, the chief judge of such court shall make such appointment.

(4) The judges of the district courts for the territories shall serve as the bankruptcy judges for such courts. The United States court of appeals for the circuit within which such a territorial district court is located may appoint bankruptcy judges under this chapter for such district if authorized to do so by the Congress of the United States under this section.


(b)(1) The Judicial Conference of the United States shall, from time to time, and after considering the recommendations submitted by the Director of the Administrative Office of the United States Courts after such Director has consulted with the judicial council of the circuit involved, determine the official duty stations of bankruptcy judges and places of holding court.

(2) The Judicial Conference shall, from time to time, submit recommendations to the Congress regarding the number of bankruptcy judges needed and the districts in which such judges are needed.

(3) Not later than December 31, 1994, and not later than the end of each 2-year period thereafter, the Judicial Conference of the United States shall conduct a comprehensive review of all judicial districts to assess the continuing need for the bankruptcy judges authorized by this section, and shall report to the Congress its findings and any recommendations for the elimination of any authorized position which can be eliminated when a vacancy exists by reason of resignation, retirement, removal, or death.


(c)(1) Each bankruptcy judge may hold court at such places within the judicial district, in addition to the official duty station of such judge, as the business of the court may require.

(2)(A) Bankruptcy judges may hold court at such places within the United States outside the judicial district as the nature of the business of the court may require, and upon such notice as the court orders, upon a finding by either the chief judge of the bankruptcy court (or, if the chief judge is unavailable, the most senior available bankruptcy judge) or by the judicial council of the circuit that, because of emergency conditions, no location within the district is reasonably available where the bankruptcy judges could hold court.

(B) Bankruptcy judges may transact any business at special sessions of court held outside the district pursuant to this paragraph that might be transacted at a regular session.

(C) If a bankruptcy court issues an order exercising its authority under subparagraph (A), the court—(i) through the Administrative Office of the United States Courts, shall—(I) send notice of such order, including the reasons for the issuance of such order, to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives; and

(II) not later than 180 days after the expiration of such court order submit a brief report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives describing the impact of such order, including—(aa) the reasons for the issuance of such order;

(bb) the duration of such order;

(cc) the impact of such order on litigants; and

(dd) the costs to the judiciary resulting from such order; and



(ii) shall provide reasonable notice to the United States Marshals Service before the commencement of any special session held pursuant to such order.




(d) With the approval of the Judicial Conference and of each of the judicial councils involved, a bankruptcy judge may be designated to serve in any district adjacent to or near the district for which such bankruptcy judge was appointed.

(e) A bankruptcy judge may be removed during the term for which such bankruptcy judge is appointed, only for incompetence, misconduct, neglect of duty, or physical or mental disability and only by the judicial council of the circuit in which the judge’s official duty station is located. Removal may not occur unless a majority of all of the judges of such council concur in the order of removal. Before any order of removal may be entered, a full specification of charges shall be furnished to such bankruptcy judge who shall be accorded an opportunity to be heard on such charges.

(Added Pub. L. 98–353, title I, § 104(a), July 10, 1984, 98 Stat. 336; amended Pub. L. 99–554, title I, § 101, Oct. 27, 1986, 100 Stat. 3088; Pub. L. 100–587, Nov. 3, 1988, 102 Stat. 2982; Pub. L. 101–650, title III, § 304, Dec. 1, 1990, 104 Stat. 5105; Pub. L. 102–361, §§ 2, 4, Aug. 26, 1992, 106 Stat. 965, 966; Pub. L. 109–8, title XII, § 1223(d), Apr. 20, 2005, 119 Stat. 198; Pub. L. 109–63, § 2(c), Sept. 9, 2005, 119 Stat. 1994.)

Editorial Notes
Amendments2005—Subsec. (a)(1). Pub. L. 109–8, § 1223(d)(1), substituted “Each bankruptcy judge to be appointed for a judicial district, as provided in paragraph (2), shall be appointed by the court of appeals of the United States for the circuit in which such district is located.” for “The United States court of appeals for the circuit shall appoint bankruptcy judges for the judicial districts established in paragraph (2) in such numbers as are established in such paragraph.”
Subsec. (a)(2). Pub. L. 109–8, § 1223(d)(2), substituted “3” for “2” in item relating to middle district of Georgia and struck out item relating to middle and southern districts of Georgia.
Subsec. (c). Pub. L. 109–63 designated existing provisions as par. (1) and added par. (2).
1992—Subsec. (a)(2). Pub. L. 102–361, § 2, in item relating to district of Arizona substituted “7” for “5”, in item relating to central district of California substituted “21” for “19”, in item relating to district of Connecticut substituted “3” for “2”, in item relating to middle district of Florida substituted “8” for “4”, in item relating to southern district of Florida substituted “5” for “3”, in item relating to northern district of Georgia substituted “8” for “6”, inserted item relating to middle and southern districts of Georgia, in item relating to district of Maryland substituted “4” for “3”, in item relating to district of Massachusetts substituted “5” for “4”, in item relating to district of New Jersey substituted “8” for “7”, in item relating to southern district of New York substituted “9” for “7”, in item relating to eastern district of Pennsylvania substituted “5” for “3”, in item relating to middle district of Tennessee substituted “3” for “2”, in item relating to western district of Tennessee substituted “4” for “3”, in item relating to northern district of Texas substituted “6” for “5”, and in item relating to eastern district of Virginia substituted “5” for “4”.
Subsec. (b)(3). Pub. L. 102–361, § 4, added par. (3).
1990—Subsec. (a)(1). Pub. L. 101–650 inserted after third sentence “However, upon the expiration of the term, a bankruptcy judge may, with the approval of the judicial council of the circuit, continue to perform the duties of the office until the earlier of the date which is 180 days after the expiration of the term or the date of the appointment of a successor.”
1988—Subsec. (a)(2). Pub. L. 100–587 in item relating to district of Alaska substituted “2” for “1”, in item relating to district of Colorado substituted “5” for “4”, in item relating to district of Kansas substituted “4” for “3”, in item relating to eastern district of Kentucky substituted “2” for “1”, in item relating to eastern district of Texas substituted “2” for “1”, in item relating to western district of Texas substituted “4” for “3”, and in item relating to district of Arizona substituted “5” for “4”.
1986—Subsec. (a)(2). Pub. L. 99–554 in item relating to eastern district and western district of Arkansas substituted “3” for “2”, in item relating to northern district of California substituted “9” for “7”, in item relating to eastern district of California substituted “6” for “4”, in item relating to central district of California substituted “19” for “12”, in item relating to southern district of California substituted “4” for “3”, in item relating to middle district of Florida substituted “4” for “2”, in item relating to northern district of Georgia substituted “6” for “4”, in item relating to southern district of Georgia substituted “2” for “1”, in item relating to district of Idaho substituted “2” for “1”, in item relating to northern district of Illinois substituted “10” for “8”, in item relating to central district of Illinois substituted “3” for “2”, in item relating to northern district of Indiana substituted “3” for “2”, in item relating to northern district of Iowa substituted “2” for “1”, in item relating to southern district of Iowa substituted “2” for “1”, in item relating to western district of Kentucky substituted “3” for “2”, in item relating to western district of Louisiana substituted “3” for “2”, in item relating to district of Maryland substituted “3” for “2”, in item relating to western district of Michigan substituted “3” for “2”, in item relating to district of Nebraska substituted “2” for “1”, in item relating to district of Nevada substituted “3” for “2”, in item relating to district of New Jersey substituted “7” for “5”, in item relating to western district of North Carolina substituted “2” for “1”, in item relating to northern district of Oklahoma substituted “2” for “1”, in item relating to western district of Oklahoma substituted “3” for “2”, in item relating to district of Oregon substituted “5” for “4”, in item relating to western district of Pennsylvania substituted “4” for “3”, in item relating to district of South Carolina substituted “2” for “1”, in item relating to district of South Dakota substituted “2” for “1”, in item relating to eastern district of Tennessee substituted “3” for “2”, in item relating to western district of Tennessee substituted “3” for “2”, in item relating to northern district of Texas substituted “5” for “4”, in item relating to southern district of Texas substituted “6” for “3”, in item relating to western district of Texas substituted “3” for “2”, in item relating to district of Utah substituted “3” for “2”, in item relating to eastern district of Virginia substituted “4” for “3”, in item relating to eastern district of Washington substituted “2” for “1”, in item relating to western district of Washington substituted “5” for “4”, and in item relating to eastern district of Wisconsin substituted “4” for “3”.

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentPub. L. 109–8, title XII, § 1223(e), Apr. 20, 2005, 119 Stat. 198, provided that: “The amendments made by this section [amending this section] shall take effect on the date of the enactment of this Act [Apr. 20, 2005].”


Effective Date of 1986 AmendmentAmendment by Pub. L. 99–554 effective Oct. 27, 1986, see section 302(b) of Pub. L. 99–554, set out as a note under section 581 of this title.

Subsequent ReauthorizationPub. L. 112–121, § 4, May 25, 2012, 126 Stat. 349, provided that: “Prior to further reauthorization of any judgeship authorized by this Act [See Short Title of 2012 Amendment note set out under section 1 of this title], the Committee on the Judiciary of the Senate and House of Representatives shall conduct a review of the bankruptcy judgeships authorized by this Act to determine the need, if any, for continued reauthorization of each judgeship, to evaluate any changes in all bankruptcy case filings and their effect, if any, on filing fee revenue, and to require the Administrative Office of the Courts to submit a report to the Committee on the Judiciary of the Senate and House of Representatives on bankruptcy case workload, bankruptcy judgeship costs, and filing fee revenue.”


Temporary Appointment of Additional JudgesPub. L. 116–325, § 4, Jan. 12, 2021, 134 Stat. 5089, provided that:
“(a) Temporary Office of Bankruptcy Judges Authorized by the Bankruptcy Judgeship Act of 2017.—“(1) Extensions.—The temporary office of bankruptcy judges authorized by section 1003(a) of the Bankruptcy Judgeship Act of 2017 [Pub. L. 115–72] (28 U.S.C. 152 note) for the district of Delaware and the eastern district of Michigan are extended until the applicable vacancy specified in paragraph (2) in the office of a bankruptcy judge for the respective district occurs.

“(2) Vacancies.—“(A) District of delaware.—The 1st and 2d vacancies in the office of a bankruptcy judge for the district of Delaware—“(i) occurring 5 years or more after the date established by section 1003(b)(1) of the Bankruptcy Judgeship Act of 2017 (28 U.S.C. 152 note), and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(B) Eastern district of michigan.—The 1st vacancy in the office of a bankruptcy judge for the eastern district of Michigan—“(i) occurring 5 years or more after the date established by section 1003(b)(3) of the Bankruptcy Judgeship Act of 2017 (28 U.S.C. 152 note), and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.


“(3) Applicability of other provisions.—Except as provided in paragraphs (1) and (2), all other provisions of section 1003 of the Bankruptcy Judgeship Act of 2017 (28 U.S.C. 152 note) remain applicable to the temporary office of bankruptcy judges referred to in paragraph (1).


“(b) Temporary Office of Bankruptcy Judges Authorized by the Bankruptcy Judgeship Act of 2005 and Extended by the Temporary Bankruptcy Judgeships Extension Act of 2012 and the Bankruptcy Judgeship Act of 2017.—“(1) Extensions.—The temporary office of bankruptcy judges authorized for the following districts by section 1223(b) of the Bankruptcy Judgeship Act of 2005 [Pub. L. 109–8] (28 U.S.C. 152 note), extended by section 2(a) of the Temporary Bankruptcy Judgeships Extension Act of 2012 [Pub. L. 112–121] (28 U.S.C. 152 note), and further extended by section 1002(a) of the Bankruptcy Judgeship Act of 2017 [Pub. L. 115–72] (28 U.S.C. 152 note) are extended until the applicable vacancy specified in paragraph (2) in the office of a bankruptcy judge for the respective district occurs:“(A) The district of Delaware.

“(B) The southern district of Florida.

“(C) The district of Maryland.

“(D) The eastern district of Michigan.

“(E) The district of Nevada.

“(F) The eastern district of North Carolina.

“(G) The district of Puerto Rico.

“(H) The eastern district of Virginia.


“(2) Vacancies.—“(A) Single vacancies.—Except as provided in subparagraphs (B), (C), (D), (E), and (F), the 1st vacancy in the office of a bankruptcy judge for each district specified in paragraph (1)—“(i) occurring 5 years or more after the date established by section 1002(a)(2) of the Bankruptcy Judgeship Act of 2017 (28 U.S.C. 152 note), and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(B) District of delaware.—The 3d, 4th, 5th, and 6th vacancies in the office of a bankruptcy judge for the district of Delaware—“(i) occurring 5 years or more after the date established by section 1002(a)(2) of Bankruptcy Judgeship Act of 2017 (28 U.S.C. 152 note), and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(C) Southern district of florida.—The 1st and 2d vacancies in the office of a bankruptcy judge for the southern district of Florida—“(i) occurring 5 years or more after the date established by section 1002(a)(2) of the Bankruptcy Judgeship Act of 2017 (28 U.S.C. 152 note), and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(D) District of maryland.—The 1st vacancy in the office of a bankruptcy judge for the district of Maryland—“(i) occurring 5 years or more after the date established by section 1002(a)(2) of the Bankruptcy Judgeship Act of 2017 (28 U.S.C. 152 note), and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(E) Eastern district of michigan.—The 2d vacancy in the office of a bankruptcy judge for the eastern district of Michigan—“(i) occurring 5 years or more after the date established by section 1002(a)(2) of the Bankruptcy Judgeship Act of 2017 (28 U.S.C. 152 note), and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(F) District of puerto rico.—The 1st vacancy in the office of a bankruptcy judge for the district of Puerto Rico—“(i) occurring 5 years or more after the date established by section 1002(a)(2) of the Bankruptcy Judgeship Act of 2017 (28 U.S.C. 152 note), and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.


“(3) Applicability of other provisions.—Except as provided in paragraphs (1) and (2), all other provisions of section 1223 of the Bankruptcy Judgeship Act of 2005 (28 U.S.C. 152 note), section 2 of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note), and section 1002 of the Bankruptcy Judgeship Act of 2017 (28 U.S.C. 152 note) remain applicable to the temporary office of bankruptcy judges referred to in paragraph (1).


“(c) Temporary Office of Bankruptcy Judges Authorized by the Bankruptcy Judgeship Act of 2005 and Extended by the Temporary Bankruptcy Judgeships Extension Act of 2012.—“(1) Extensions.—The temporary office of bankruptcy judges authorized for the following districts by section 1223(b) of the Bankruptcy Judgeship Act of 2005 [Pub. L. 109–8] (28 U.S.C. 152 note) and extended by section 2(a) of the Temporary Bankruptcy Judgeships Extension Act of 2012 [Pub. L. 112–121] (28 U.S.C. 152 note) are extended until the applicable vacancy specified in paragraph (2) in the office of a bankruptcy judge for the respective district occurs:“(A) The southern district of Georgia.

“(B) The district of Maryland.

“(C) The district of New Jersey.

“(D) The northern district of New York.

“(E) The district of South Carolina.


“(2) Vacancies.—“(A) Single vacancies.—Except as provided in subparagraph (B), the 1st vacancy in the office of a bankruptcy judge for each district specified in paragraph (1)—“(i) occurring 5 years or more after the date of the enactment of this Act [Jan. 12, 2021], and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(B) District of maryland.—The 2d and 3d vacancies in the office of a bankruptcy judge for the district of Maryland—“(i) occurring 5 years or more after the date of the enactment of this Act, and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.


“(3) Applicability of other provisions.—Except as provided in paragraphs (1) and (2), all other provisions of section 1223 of the Bankruptcy Judgeship Act of 2005 (28 U.S.C. 152 note) and section 2 of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note) remain applicable to the temporary office of bankruptcy judges referred to in paragraph (1).


“(d) Temporary Office of Bankruptcy Judges Authorized by the Bankruptcy Judgeship Act of 1992 and Extended by the Bankruptcy Judgeship Act of 2005, the Temporary Bankruptcy Judgeships Extension Act of 2012, and the Bankruptcy Judgeship Act of 2017.—“(1) Extensions.—The temporary office of bankruptcy judges authorized by section 3(a) of the Bankruptcy Judgeship Act of 1992 [Pub. L. 102–361] (28 U.S.C. 152 note), extended by section 1223(c) of Bankruptcy Judgeship Act of 2005 [Pub. L. 109–8] (28 U.S.C. 152 note), extended by section 2(b) of the Temporary Bankruptcy Judgeships Extension Act of 2012 [Pub. L. 112–121] (28 U.S.C. 152 note), and further extended by section 1002(b) of the Bankruptcy Judgeship Act of 2017 [Pub. L. 115–72] (28 U.S.C. 152 note) for the district of Delaware and the district of Puerto Rico are extended until the applicable vacancy specified in paragraph (2) in the office of a bankruptcy judge for the respective district occurs.

“(2) Vacancies.—“(A) District of delaware.—The 7th vacancy in the office of a bankruptcy judge for the district of Delaware—“(i) occurring 5 years or more after the date established by section 1002(b)(2) of the Bankruptcy Judgeship Act of 2017 (28 U.S.C. 152 note), and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(B) District of puerto rico.—The 2d vacancy in the office of a bankruptcy judge for the district of Puerto Rico—“(i) occurring 5 years or more after the date established by section 1002(b)(2) of the Bankruptcy Judgeship Act of 2017 (28 U.S.C. 152 note), and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.


“(3) Applicability of other provisions.—Except as provided in paragraphs (1) and (2), all other provisions of section 3 of the Bankruptcy Judgeship Act of 1992 (28 U.S.C. 152 note), section 1223 of Bankruptcy Judgeship Act of 2005 (28 U.S.C. 152 note), section 2 of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note), and section 1002 of the Bankruptcy Judgeship Act of 2017 (28 U.S.C. 152 note) remain applicable to the temporary office of bankruptcy judges referred to in paragraph (1).


“(e) Temporary Office of Bankruptcy Judge Authorized by the Bankruptcy Judgeship Act of 1992 and Extended by the Bankruptcy Judgeship Act of 2005 and the Temporary Bankruptcy Judgeships Extension Act of 2012.—“(1) Extensions.—The temporary office of bankruptcy judge authorized by section 3(a) of the Bankruptcy Judgeship Act of 1992 [Pub. L. 102–361] (28 U.S.C. 152 note), extended by section 1223(c) of the Bankruptcy Judgeship Act of 2005 [Pub. L. 109–8] (28 U.S.C. 152 note), and further extended by section 2(b) of the Temporary Bankruptcy Judgeships Extension Act of 2012 [Pub. L. 112–121] (28 U.S.C. 152 note) for the eastern district of Tennessee is extended until the applicable vacancy specified in paragraph (2) in the office of a bankruptcy judge for the district occurs.

“(2) Vacancy.—The 1st vacancy in the office of a bankruptcy judge for the eastern district of Tennessee—“(A) occurring 5 years or more after the date of the enactment of this Act [Jan. 12, 2021], and

“(B) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,  shall not be filled.



“(3) Applicability of other provisions.—Except as provided in paragraphs (1) and (2), all other provisions of section 3 of the Bankruptcy Judgeship Act of 1992 (28 U.S.C. 152 note), section 1223 of the Bankruptcy Judgeship Act of 2005 (28 U.S.C. 152 note), and section 2 of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note) remain applicable to the temporary office of bankruptcy judge referred to in paragraph (1).


“(f) Temporary Office of Bankruptcy Judge Authorized by the Bankruptcy Judgeship Act of 1992 and Extended by the Temporary Bankruptcy Judgeships Extension Act of 2012.—“(1) Extensions.—The temporary office of bankruptcy judge authorized by section 3(a) of the Bankruptcy Judgeship Act of 1992 [Pub. L. 102–361] (28 U.S.C. 152 note) and extended by section 2(c) of the Temporary Bankruptcy Judgeships Extension Act of 2012 [Pub. L. 112–121] (28 U.S.C. 152 note) for the middle district of North Carolina is extended until the applicable vacancy specified in paragraph (2) in the office of a bankruptcy judge for the district occurs.

“(2) Vacancy.—The 1st vacancy in the office of a bankruptcy judge for the middle district of North Carolina—“(A) occurring 5 years or more after the date of the enactment of this Act [Jan. 12, 2021], and

“(B) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,  shall not be filled.



“(3) Applicability of other provisions.—Except as provided in paragraphs (1) and (2), all other provisions of section 3 of the Bankruptcy Judgeship Act of 1992 (28 U.S.C. 152 note) and section 2 of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note) (28 U.S.C. 152 note) remain applicable to the temporary office of bankruptcy judge referred to in paragraph (1).”




Pub. L. 115–72, div. B, § 1002, Oct. 26, 2017, 131 Stat. 1229, provided that:
“(a) Temporary Office of Bankruptcy Judges Authorized by the Bankruptcy Judgeship Act of 2005.—“(1) Extensions.—The temporary office of bankruptcy judges authorized for the following districts by subsection (b) of the Bankruptcy Judgeship Act of 2005 [section 1223 of Pub. L. 109–8] (28 U.S.C. 152 note) are extended until the applicable vacancy specified in paragraph (2) in the office of a bankruptcy judge for the respective district occurs:“(A) The district of Delaware.

“(B) The southern district of Florida.

“(C) The district of Maryland.

“(D) The eastern district of Michigan.

“(E) The district of Nevada.

“(F) The eastern district of North Carolina.

“(G) The district of Puerto Rico.

“(H) The eastern district of Virginia.


“(2) Vacancies.—“(A) Single vacancies.—Except as provided in subparagraphs (B), (C), and (D), the 1st vacancy in the office of a bankruptcy judge for each district specified in paragraph (1)—“(i) occurring more than 5 years after the date of the enactment of this Act [Oct. 26, 2017]; and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(B) District of delaware.—The 1st, 2d, 3d, and 4th vacancies in the office of a bankruptcy judge for the district of Delaware—“(i) occurring 5 years or more after the date of the enactment of this Act; and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(C) District of maryland.—“(i) The 1st vacancy in the office of a bankruptcy judge for the district of Maryland—     “(I) occurring more than 5 years after the date of the enactment of this Act; and

     “(II) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,


 shall not be filled.
“(ii) The 2d and 3d vacancies in the office of a bankruptcy judge for the district of Maryland resulting from the death, retirement, resignation, or removal of a bankruptcy judge, shall not be filled.


“(D) Southern district of florida.—The 1st and 2d vacancies in the office of a bankruptcy judge for the southern district of Florida—“(i) occurring more than 5 years after the date of the enactment of this Act; and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.


“(3) Applicability of provisions.—Except as provided in paragraphs (1) and (2), all other provisions of subsection (b) of the Bankruptcy Judgeship Act of 2005 (28 U.S.C. 152 note) and section 2 of the Temporary Bankruptcy Judgeships Extension Act of 2012 [Pub. L. 112–121] (28 U.S.C. 152 note) remain applicable to the temporary office of bankruptcy judges referred to in paragraph (1).


“(b) Temporary Office of Bankruptcy Judges Extended by the Bankruptcy Judgeship Act of 2005 and the Temporary Bankruptcy Judgeships Extension Act of 2012.—“(1) Extensions.—The temporary office of bankruptcy judges authorized by section 3 of the Bankruptcy Judgeship Act of 1992 [Pub. L. 102–361] (28 U.S.C. 152 note) and extended by subsection (c) of the Bankruptcy Judgeship Act of 2005 (28 U.S.C. 152 note) and further extended by section 2 of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note) for the district of Delaware and the district of Puerto Rico are extended until the applicable vacancy specified in paragraph (2) in the office of a bankruptcy judge for the respective district occurs.

“(2) Vacancies.—“(A) District of delaware.—The 5th vacancy in the office of a bankruptcy judge for the district of Delaware—“(i) occurring more than 5 years after the date of the enactment of this Act [Oct. 26, 2017]; and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(B) District of puerto rico.—The 2d vacancy in the office of a bankruptcy judge for the district of Puerto Rico—“(i) occurring more than 5 years after the date of the enactment of this Act; and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.


“(3) Applicability of other provisions.—Except as provided in paragraphs (1) and (2), all other provisions of section 3 of the Bankruptcy Judgeship Act of 1992 (28 U.S.C. 152 note), subsection (c) of the Bankruptcy Judgeship Act of 2005 (28 U.S.C. 152 note), and section 2 of the Temporary Bankruptcy Judgeships Extension Act of 2012 (28 U.S.C. 152 note) remain applicable to the temporary office of bankruptcy judges referred to in paragraph (1).”




Pub. L. 115–72, div. B, § 1003, Oct. 26, 2017, 131 Stat. 1231, provided that:
“(a) Appointments.—The following bankruptcy judges shall be appointed in the manner prescribed in section 152(a)(1) of title 28, United States Code, for the appointment of bankruptcy judges provided for in section 152(a)(2) of that title:“(1) Two additional bankruptcy judges for the district of Delaware.

“(2) One additional bankruptcy judge for the middle district of Florida.

“(3) One additional bankruptcy judge for the eastern district of Michigan.


“(b) Vacancies.—“(1) District of delaware.—The 6th and 7th vacancies in the office of a bankruptcy judge for the district of Delaware—“(A) occurring 5 years or more after the appointment date of the bankruptcy judge appointed under subsection (a)(1) to such office; and

“(B) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

shall not be filled.

“(2) Middle district of florida.—The 1st vacancy in the office of a bankruptcy judge for the middle district of Florida—“(A) occurring 5 years or more after the appointment date of the bankruptcy judge appointed under subsection (a)(2) to such office; and

“(B) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

shall not be filled.

“(3) Eastern district of michigan.—The 2d vacancy in the office of a bankruptcy judge for the eastern district of Michigan—“(A) occurring 5 years or more after the appointment date of the bankruptcy judge appointed under subsection (a)(3) to such office; and

“(B) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

shall not be filled.”




Pub. L. 112–121, § 2, May 25, 2012, 126 Stat. 346, as amended by Pub. L. 115–31, div. E, title III, § 307, May 5, 2017, 131 Stat. 347; Pub. L. 116–159, div. A, § 139, Oct. 1, 2020, 134 Stat. 717, provided that:
“(a) Temporary Office of Bankruptcy Judges Authorized by Public Law 109–8.—“(1) Extensions.—The temporary office of bankruptcy judges authorized for the following districts by section 1223(b) of Public Law 109–8 (28 U.S.C. 152 note) are extended until the applicable vacancy specified in paragraph (2) in the office of a bankruptcy judge for the respective district occurs:“(A) The central district of California.

“(B) The eastern district of California.

“(C) The district of Delaware.

“(D) The southern district of Florida.

“(E) The southern district of Georgia.

“(F) The district of Maryland.

“(G) The eastern district of Michigan.

“(H) The district of New Jersey.

“(I) The northern district of New York.

“(J) The eastern district of North Carolina.

“(K) The eastern district of Pennsylvania.

“(L) The middle district of Pennsylvania.

“(M) The district of Puerto Rico.

“(N) The district of South Carolina.

“(O) The western district of Tennessee.

“(P) The eastern district of Virginia.

“(Q) The district of Nevada.


“(2) Vacancies.—“(A) Single vacancies.—Except as provided in subparagraphs (B), (C), (D), (E), (F), (G), and (H), the 1st vacancy in the office of a bankruptcy judge for each district specified in paragraph (1)—“(i) occurring more than 5 years after the date of the enactment of this Act [May 25, 2012], and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(B) Central district of california.—The 1st, 2d, and 3d vacancies in the office of a bankruptcy judge for the central district of California—“(i) occurring 5 years or more after the date of the enactment of this Act, and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(C) District of delaware.—The 1st, 2d, 3d, and 4th vacancies in the office of a bankruptcy judge for the district of Delaware—“(i) in the case of the 1st and 2d vacancies, occurring more than 6 years after the date of the enactment of this Act,

“(ii) in the case of the 3d and 4th vacancies, occurring more than 5 years after the date of the enactment of this Act, and

“(iii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(D) Southern district of florida.—The 1st and 2d vacancies in the office of a bankruptcy judge for the southern district of Florida—“(i) occurring more than 6 years after the date of the enactment of this Act, and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(E) District of maryland.—The 1st, 2d, and 3d vacancies in the office of a bankruptcy judge for the district of Maryland—“(i) occurring more than 5 years after the date of the enactment of this Act, and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(F) Eastern district of michigan.—The 1st vacancy in the office of a bankruptcy judge for the eastern district of Michigan—“(i) occurring 6 years or more after the date of the enactment of this Act, and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge, shall not be filled.


“(G) District of puerto rico.—The 1st vacancy in the office of a bankruptcy judge for the district of Puerto Rico—“(i) occurring 6 years or more after the date of the enactment of this Act, and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge, shall not be filled.


“(H) Eastern district of virginia.—The 1st vacancy in the office of a bankruptcy judge for the eastern district of Virginia—“(i) occurring 6 years or more after the date of the enactment of this Act, and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge, shall not be filled.



“(3) Applicability of other provisions.—Except as provided in paragraphs (1) and (2), all other provisions of section 1223(b) of Public Law 109–8 (28 U.S.C. 152 note) remain applicable to the temporary office of bankruptcy judges referred to in paragraph (1).


“(b) Temporary Office of Bankruptcy Judges Extended by Public Law 109–8.—“(1) Extensions.—The temporary office of bankruptcy judges authorized by section 3 of the Bankruptcy Judgeship Act of 1992 [Pub. L. 102–361] (28 U.S.C. 152 note) and extended by section 1223(c) of Public Law 109–8 (28 U.S.C. 152 note) for the district of Delaware, the district of Puerto Rico, and the eastern district of Tennessee are extended until the applicable vacancy specified in paragraph (2) in the office of a bankruptcy judge for the respective district occurs.

“(2) Vacancies.—“(A) District of delaware.—The 5th vacancy in the office of a bankruptcy judge for the district of Delaware—“(i) occurring more than 5 years after the date of the enactment of this Act [May 25, 2012], and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(B) District of puerto rico.—The 2d vacancy in the office of a bankruptcy judge for the district of Puerto Rico—“(i) occurring more than 5 years after the date of the enactment of this Act, and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.

“(C) Eastern district of tennessee.—The 1st vacancy in the office of a bankruptcy judge for the eastern district of Tennessee—“(i) occurring more than 9 years after the date of the enactment of this Act, and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,

  shall not be filled.


“(3) Applicability of other provisions.—Except as provided in paragraphs (1) and (2), all other provisions of section 3 of the Bankruptcy Judgeship Act of 1992 (28 U.S.C. 152 note) and section 1223(c) of Public Law 109–8 (28 U.S.C. 152 note) remain applicable to the temporary office of bankruptcy judges referred to in paragraph (1).


“(c) Temporary Office of the Bankruptcy Judge Authorized by Public Law 102–361 for the Middle District of North Carolina.—“(1) Extension.—The temporary office of the bankruptcy judge authorized by section 3 of the Bankruptcy Judgeship Act of 1992 [Pub. L. 102–361] (28 U.S.C. 152 note) for the middle district of North Carolina is extended until the vacancy specified in paragraph (2) occurs.

“(2) Vacancy.—The 1st vacancy in the office of a bankruptcy judge for the middle district of North Carolina—“(A) occurring more than 5 years after the date of the enactment of this Act [May 25, 2012], and

“(B) resulting from the death, retirement, resignation, or removal of a bankruptcy judge,  shall not be filled.



“(3) Applicability of other provisions.—Except as provided in paragraphs (1) and (2), all other provisions of section 3 of the Bankruptcy Judgeship Act of 1992 (28 U.S.C. 152 note) remain applicable to the temporary office of the bankruptcy judge referred to in paragraph (1).”




Pub. L. 109–8, title XII, § 1223(b), (c), Apr. 20, 2005, 119 Stat. 196, 198, provided that:
“(b) Temporary Judgeships.—“(1) Appointments.—The following bankruptcy judges shall be appointed in the manner prescribed in section 152(a)(1) of title 28, United States Code, for the appointment of bankruptcy judges provided for in section 152(a)(2) of such title:“(A) One additional bankruptcy judge for the eastern district of California.

“(B) Three additional bankruptcy judges for the central district of California.

“(C) Four additional bankruptcy judges for the district of Delaware.

“(D) Two additional bankruptcy judges for the southern district of Florida.

“(E) One additional bankruptcy judge for the southern district of Georgia.

“(F) Three additional bankruptcy judges for the district of Maryland.

“(G) One additional bankruptcy judge for the eastern district of Michigan.

“(H) One additional bankruptcy judge for the southern district of Mississippi.

“(I) One additional bankruptcy judge for the district of New Jersey.

“(J) One additional bankruptcy judge for the eastern district of New York.

“(K) One additional bankruptcy judge for the northern district of New York.

“(L) One additional bankruptcy judge for the southern district of New York.

“(M) One additional bankruptcy judge for the eastern district of North Carolina.

“(N) One additional bankruptcy judge for the eastern district of Pennsylvania.

“(O) One additional bankruptcy judge for the middle district of Pennsylvania.

“(P) One additional bankruptcy judge for the district of Puerto Rico.

“(Q) One additional bankruptcy judge for the western district of Tennessee.

“(R) One additional bankruptcy judge for the eastern district of Virginia.

“(S) One additional bankruptcy judge for the district of South Carolina.

“(T) One additional bankruptcy judge for the district of Nevada.


“(2) Vacancies.—“(A) Districts with single appointments.—Except as provided in subparagraphs (B), (C), (D), and (E), the first vacancy occurring in the office of bankruptcy judge in each of the judicial districts set forth in paragraph (1)—“(i) occurring 5 years or more after the appointment date of the bankruptcy judge appointed under paragraph (1) to such office; and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge;

  shall not be filled.

“(B) Central district of california.—The 1st, 2d, and 3d vacancies in the office of bankruptcy judge in the central district of California—“(i) occurring 5 years or more after the respective 1st, 2d, and 3d appointment dates of the bankruptcy judges appointed under paragraph (1)(B); and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge;

  shall not be filled.

“(C) District of delaware.—The 1st, 2d, 3d, and 4th vacancies in the office of bankruptcy judge in the district of Delaware—“(i) occurring 5 years or more after the respective 1st, 2d, 3d, and 4th appointment dates of the bankruptcy judges appointed under paragraph (1)(F); and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge;

  shall not be filled.

“(D) Southern district of florida.—The 1st and 2d vacancies in the office of bankruptcy judge in the southern district of Florida—“(i) occurring 5 years or more after the respective 1st and 2d appointment dates of the bankruptcy judges appointed under paragraph (1)(D); and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge;

  shall not be filled.

“(E) District of maryland.—The 1st, 2d, and 3d vacancies in the office of bankruptcy judge in the district of Maryland—“(i) occurring 5 years or more after the respective 1st, 2d, and 3d appointment dates of the bankruptcy judges appointed under paragraph (1)(F); and

“(ii) resulting from the death, retirement, resignation, or removal of a bankruptcy judge;

  shall not be filled.



“(c) Extensions.—“(1) In general.—The temporary office of bankruptcy judges authorized for the northern district of Alabama, the district of Delaware, the district of Puerto Rico, and the eastern district of Tennessee under paragraphs (1), (3), (7), and (9) of section 3(a) of the Bankruptcy Judgeship Act of 1992 [Pub. L. 102–361] (28 U.S.C. 152 note) are extended until the first vacancy occurring in the office of a bankruptcy judge in the applicable district resulting from the death, retirement, resignation, or removal of a bankruptcy judge and occurring 5 years after the date of the enactment of this Act [Apr. 20, 2005].

“(2) Applicability of other provisions.—All other provisions of section 3 of the Bankruptcy Judgeship Act of 1992 (28 U.S.C. 152 note) remain applicable to the temporary office of bankruptcy judges referred to in this subsection.”




Pub. L. 102–361, § 3, Aug. 26, 1992, 106 Stat. 965, as amended by Pub. L. 104–317, title III, § 307, Oct. 19, 1996, 110 Stat. 3852, provided that:
“(a) Appointments.—The following bankruptcy judges shall be appointed in the manner prescribed in section 152(a)(1) of title 28, United States Code:“(1) 1 additional bankruptcy judge for the northern district of Alabama.

“(2) 1 additional bankruptcy judge for the district of Colorado.

“(3) 1 additional bankruptcy judge for the district of Delaware.

“(4) 1 additional bankruptcy judge for the southern district of Illinois.

“(5) 1 additional bankruptcy judge for the district of New Hampshire.

“(6) 1 additional bankruptcy judge for the middle district of North Carolina.

“(7) 1 additional bankruptcy judge for the district of Puerto Rico.

“(8) 1 additional bankruptcy judge for the district of South Carolina.

“(9) 1 additional bankruptcy judge for the eastern district of Tennessee.

“(10) 1 additional bankruptcy judge for the western district of Texas.


“(b) Vacancies.—The first vacancy in the office of bankruptcy judge in each of the judicial districts set forth in subsection (a), resulting from the death, retirement, resignation, or removal of a bankruptcy judge, and occurring 5 years or more after the appointment date of the judge named to fill the temporary judgeship position, shall not be filled. In the case of a vacancy resulting from the expiration of the term of a bankruptcy judge not described in the preceding sentence, that judge shall be eligible for reappointment as a bankruptcy judge in that district.”




Extension and Termination of Term of Office of Part-Time Bankruptcy Judge Serving on July 2, 1986, in District of Oregon, Western District of Michigan, and Eastern District of OklahomaPub. L. 99–349, title I, July 2, 1986, 100 Stat. 718, provided that: “Notwithstanding the provisions of section 106(b)(1) of the Bankruptcy Amendments and Federal Judgeship Act of 1984 [section 106(b)(1) of Pub. L. 98–353, set out below], a bankruptcy judge serving on a part-time basis on the date of enactment of this Act [July 2, 1986] may continue to serve as a part-time judge for such district until December 31, 1986, or until such time as a full-time bankruptcy judge for such district is appointed, whichever is earlier: Provided, That these provisions shall apply only to part-time bankruptcy judges serving in the district of Oregon, the western district of Michigan, and the eastern district of Oklahoma.”


Extension and Termination of Term of Office of Bankruptcy Judge and Part-Time Bankruptcy Judge Serving on July 10, 1984; Practice of Law by Part-Time Bankruptcy JudgePub. L. 98–353, title I, § 106, July 10, 1984, 98 Stat. 342, provided that:
“(a) Notwithstanding section 152 of title 28, United States Code, as added by this Act, the term of office of a bankruptcy judge who is serving on the date of enactment of this Act [July 10, 1984] is extended to and expires four years after the date such bankruptcy judge was last appointed to such office or on October 1, 1986, whichever is later.

“(b)(1) Notwithstanding section 153(a) of title 28, United States Code, as added by this Act, and notwithstanding subsection (a) of this section, a bankruptcy judge serving on a part-time basis on the date of enactment of this Act [July 10, 1984] may continue to serve on such basis for a period not to exceed two years from the date of enactment of this Act [July 10, 1984].

“(2) Notwithstanding the provisions of section 153(b) of title 28, United States Code, a bankruptcy judge serving on a part-time basis may engage in the practice of law but may not engage in any other practice, business, occupation, or employment inconsistent with the expeditious, proper, and impartial performance of such bankruptcy judge’s duties as a judicial officer. The Judicial Conference of the United States may promulgate appropriate rules and regulations to implement this paragraph.”





Appointment To Fill Vacancies; Nominations; QualificationsPub. L. 98–353, title I, § 120, July 10, 1984, 98 Stat. 344, as amended by Pub. L. 99–554, title I, § 102, Oct. 27, 1986, 100 Stat. 3089; Pub. L. 104–317, title III, § 303, Oct. 19, 1996, 110 Stat. 3852, provided that:
“(a)(1) Whenever a court of appeals is authorized to fill a vacancy that occurs on a bankruptcy court of the United States, such court of appeals shall appoint to fill that vacancy a person whose character, experience, ability, and impartiality qualify such person to serve in the Federal judiciary.

“(2) It is the sense of the Congress that the courts of appeals should consider for appointment under section 152 of title 28, United States Code, to the first vacancy which arises after the date of the enactment of this Act [July 10, 1984] in the office of each bankruptcy judge, the bankruptcy judge who holds such office immediately before such vacancy arises, if such bankruptcy judge requests to be considered for such appointment.

“(3) When filling vacancies, the court of appeals may consider reappointing incumbent bankruptcy judges under procedures prescribed by regulations issued by the Judicial Conference of the United States.


“(b) The judicial council of the circuit involved shall assist the court of appeals by evaluating potential nominees and by recommending to such court for consideration for appointment to each vacancy on the bankruptcy court persons who are qualified to be bankruptcy judges under regulations prescribed by the Judicial Conference of the United States. In the case of the first vacancy which arises after the date of the enactment of this Act [July 10, 1984] in the office of each bankruptcy judge, such potential nominees shall include the bankruptcy judge who holds such office immediately before such vacancy arises, if such bankruptcy judge requests to be considered for such appointment and the judicial council determines that such judge is qualified under subsection (c) of this section to continue to serve. Such potential nominees shall receive consideration equal to that given all other potential nominees for such position. All incumbent nominees seeking reappointment thereafter may be considered for such a reappointment, pursuant to a majority vote of the judges of the appointing court of appeals, under procedures authorized under subsection (a)(3).

“(c) Before transmitting to the court of appeals the names of the persons the judicial council for the circuit deems best qualified to fill any existing vacancy, the judicial council shall have determined that—“(1) public notice of such vacancy has been given and an effort has been made, in the case of each such vacancy, to identify qualified candidates, without regard to race, color, sex, religion, or national origin,

“(2) such persons are members in good standing of at least one State bar, the District of Columbia bar, or the bar of the Commonwealth of Puerto Rico, and members in good standing of every other bar of which they are members,

“(3) such persons possess, and have a reputation for, integrity and good character,

“(4) such persons are of sound physical and mental health,

“(5) such persons possess and have demonstrated commitment to equal justice under law,

“(6) such persons possess and have demonstrated outstanding legal ability and competence, as evidenced by substantial legal experience, ability to deal with complex legal problems, aptitude for legal scholarship and writing, and familiarity with courts and court processes, and

“(7) such persons demeanor, character, and personality indicate that they would exhibit judicial temperament if appointed to the position of United States bankruptcy judge.”







§ 153. Salaries; character of service(a) Each bankruptcy judge shall serve on a full-time basis and shall receive as full compensation for his services, a salary at an annual rate that is equal to 92 percent of the salary of a judge of the district court of the United States as determined pursuant to section 135, to be paid at such times as the Judicial Conference of the United States determines.

(b) A bankruptcy judge may not engage in the practice of law and may not engage in any other practice, business, occupation, or employment inconsistent with the expeditious, proper, and impartial performance of such bankruptcy judge’s duties as a judicial officer. The Conference may promulgate appropriate rules and regulations to implement this subsection.

(c) Each individual appointed under this chapter shall take the oath or affirmation prescribed by section 453 of this title before performing the duties of the office of bankruptcy judge.

(d) A bankruptcy judge appointed under this chapter shall be exempt from the provisions of subchapter I of chapter 63 of title 5.

(Added Pub. L. 98–353, title I, § 104(a), July 10, 1984, 98 Stat. 338; amended Pub. L. 100–202, § 101(a), [title IV, § 408(a)], Dec. 22, 1987, 101 Stat. 1329, 1329–26; Pub. L. 100–702, title X, § 1003(a)(1), Nov. 19, 1988, 102 Stat. 4665.)

Editorial Notes
Amendments1988—Subsec. (d). Pub. L. 100–702 added subsec. (d).
1987—Subsec. (a). Pub. L. 100–202 amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “Each bankruptcy judge shall serve on a full-time basis and shall receive as full compensation for his services a salary at an annual rate determined under section 225 of the Federal Salary Act of 1967 (2 U.S.C. 351–361) as adjusted by section 461 of this title, to be paid at such times as the Judicial Conference of the United States determines.”

Statutory Notes and Related Subsidiaries
Effective Date of 1987 AmendmentPub. L. 100–202, § 101(a) [title IV, § 408(d)], Dec. 22, 1987, 101 Stat. 1329, 1329–27, provided that: “This section [amending this section, section 634 of this title, and section 356 of Title 2, The Congress] shall become effective October 1, 1988, and any salary affected by the provisions of this section shall be adjusted at the beginning of the first applicable pay period commencing on or after such date of enactment [probably should read “such date”, meaning Oct. 1, 1988].”


Transition ProvisionsPub. L. 100–702, title X, § 1003(b), Nov. 19, 1988, 102 Stat. 4665, provided that:
“(1) If an individual who is exempted from the Leave Act by operation of amendments under this section [amending this section and sections 156, 631, 634, 712, 752, and 794 of this title] and who was previously subject to the provisions of subchapter I of chapter 63 of title 5, United States Code, without a break in service, again becomes subject to this subchapter on completion of his service as an exempted officer, the unused annual leave and sick leave standing to his credit when he was exempted from this subchapter is deemed to have remained to his credit.

“(2) In computing an annuity under section 8339 of title 5, United States Code, the total service of a person specified in paragraph (1) of this subsection who retired on an immediate annuity or dies leaving a survivor or survivors entitled to an annuity includes, without regard to the limitations imposed by subsection (f) of section 8339 of title 5, United States Code, the days of unused sick leave standing to his credit when he was exempted from subchapter I of chapter 63 of title 5, United States Code, except that these days will not be counted in determining average pay or annuity eligibility.”




Continuation of Salaries of Bankruptcy Judges in Effect on June 27, 1984Pub. L. 98–353, title I, § 105(a), July 10, 1984, 98 Stat. 342, provided that: “The salary of a bankruptcy judge in effect on June 27, 1984, shall remain in effect until changed as a result of a determination or adjustment made pursuant to section 153(a) of title 28, United States Code, as added by this Act.”


Part-Time Bankruptcy JudgesFor provision that notwithstanding subsecs. (a) and (b) of this section, a bankruptcy judge serving on a part-time basis on July 10, 1984, may continue to serve on such basis for two years from such date, and may engage in the practice of law, see section 106 of Pub. L. 98–353, set out as a note under section 152 of this title.

Statutory Notes and Executive Documents
Salary Increases1988—Salaries of bankruptcy judges continued at $72,500 per annum by Ex. Ord. No. 12622, Dec. 31, 1987, 53 F.R. 222, formerly set out as a note under section 5332 of Title 5, Government Organization and Employees.
1987—Salaries of bankruptcy judges increased to $72,500 per annum, on recommendation of the President of the United States, see note set out under section 358 of Title 2, The Congress.
Salaries of bankruptcy judges increased to $70,500 effective on first day of first pay period beginning on or after Jan. 1, 1987, by Ex. Ord. No. 12578, Dec. 31, 1986, 52 F.R. 505, formerly set out as a note under section 5332 of Title 5, Government Organization and Employees.
1985—Salaries of bankruptcy judges increased to $68,400 effective on first day of first pay period beginning on or after Jan. 1, 1985, by Ex. Ord. No. 12496, Dec. 28, 1984, 50 F.R. 211, as amended by Ex. Ord. No. 12540, Dec. 30, 1985, 51 F.R. 577, formerly set out as a note under section 5332 of Title 5.
1984—Salaries of bankruptcy judges (full-time) and bankruptcy judges (part-time) (maximum rate) increased to $66,100 and $33,100, respectively, effective on first day of first pay period beginning on or after Jan. 1, 1984, by Ex. Ord. No. 12456, Dec. 30, 1983, 49 F.R. 347, as amended Ex. Ord. No. 12477, May 23, 1984, 49 F.R. 22041; Ex. Ord. No. 12487, Sept. 14, 1984, 49 F.R. 36493, formerly set out as a note under section 5332 of Title 5.
1982—Salaries of bankruptcy judges and referees in bankruptcy (full-time), or referees in bankruptcy (part-time) (maximum rate) increased to $63,600 and $31,800, respectively, effective on first day of first pay period beginning on or after Oct. 1, 1982, by Ex. Ord. No. 12387, Oct. 8, 1982, 47 F.R. 44981, formerly set out as a note under section 5332 of Title 5. Ex. Ord. No. 12387 further provided that pursuant to section 101(e) of Pub. L. 97–276 funds are not available to pay a salary at a rate which exceeds the rate in effect on Sept. 30, 1982, which was $58,500 for bankruptcy judges and referees in bankruptcy (full-time), and $30,600 for referees in bankruptcy (part-time) (maximum rate).
Maximum rate payable to bankruptcy judges after Dec. 17, 1982, increased from $58,500 to $63,600, see Pub. L. 97–377, title I, § 129(b)–(d), Dec. 21, 1982, 96 Stat. 1914, set out as a note under section 5318 of Title 5.
1981—Salaries of bankruptcy judges and referees in bankruptcy (full-time), or referees in bankruptcy (part-time) (maximum rate) increased to $61,200 and $30,600, respectively, effective on first day of first pay period beginning on or after Oct. 1, 1981, by Ex. Ord. No. 12330, Oct. 15, 1981, 46 F.R. 50921, formerly set out as a note under section 5332 of Title 5. Ex. Ord. No. 12330 further provided that pursuant to section 101(c) of Pub. L. 97–51 funds are not available to pay a salary at a rate which exceeds the rate in effect on Sept. 30, 1981, which was $51,167.50 for bankruptcy judges and referees in bankruptcy (full-time), and $25,583.75 for referees in bankruptcy (part-time) (maximum rate).
1980—Salaries of bankruptcy judges and referees in bankruptcy (full-time), or referees in bankruptcy (part-time) (maximum rate) increased to $58,400 and $29,200, respectively, effective on first day of first pay period beginning on or after Oct. 1, 1980, by Ex. Ord. No. 12248, Oct. 16, 1980, 45 F.R. 69199, formerly set out as a note under section 5332 of Title 5. Ex. Ord. No. 12248 further provided that pursuant to section 101(c) of Pub. L. 96–369 funds are not available to pay a salary which exceeds the rate in effect on Sept. 30, 1980, which was $51,167.50 for bankruptcy judges and referees in bankruptcy (full-time), and $25,583.75 for referees in bankruptcy (part-time) (maximum rate).
For limitations on use of funds for period Oct. 1, 1980 through June 5, 1981, appropriated by any Act to pay the salary or pay of any individual in legislative, executive, or judicial branch in position equal to or above level V of the Executive Schedule, see section 101(c) of Pub. L. 96–369 and section 101(c) of Pub. L. 96–536, set out as notes under section 5318 of Title 5.
1979—Salaries of bankruptcy judges increased to $53,500 effective on first day of first pay period beginning on or after Oct. 1, 1979, by Ex. Ord. No. 12165, Oct. 9, 1979, 44 F.R. 58671, as amended by Ex. Ord. No. 12200, Mar. 12, 1980, 45 F.R. 16443, formerly set out as a note under section 5332 of Title 5. Ex. Ord. No. 12165 further provided that pursuant to Pub. L. 96–86 funds appropriated for fiscal year 1980 may not be used to pay a salary at a rate which exceeds an increase of 5.5 percent over the applicable rate payable for such position or office in effect on Sept. 30, 1978, which was $51,167.50 for bankruptcy judges.



§ 154. Division of businesses; chief judge(a) Each bankruptcy court for a district having more than one bankruptcy judge shall by majority vote promulgate rules for the division of business among the bankruptcy judges to the extent that the division of business is not otherwise provided for by the rules of the district court.

(b) In each district court having more than one bankruptcy judge the district court shall designate one judge to serve as chief judge of such bankruptcy court. Whenever a majority of the judges of such district court cannot agree upon the designation as chief judge, the chief judge of such district court shall make such designation. The chief judge of the bankruptcy court shall ensure that the rules of the bankruptcy court and of the district court are observed and that the business of the bankruptcy court is handled effectively and expeditiously.

(Added Pub. L. 98–353, title I, § 104(a), July 10, 1984, 98 Stat. 339.)

§ 155. Temporary transfer of bankruptcy judges(a) A bankruptcy judge may be transferred to serve temporarily as a bankruptcy judge in any judicial district other than the judicial district for which such bankruptcy judge was appointed upon the approval of the judicial council of each of the circuits involved.

(b) A bankruptcy judge who has retired may, upon consent, be recalled to serve as a bankruptcy judge in any judicial district by the judicial council of the circuit within which such district is located. Upon recall, a bankruptcy judge may receive a salary for such service in accordance with regulations promulgated by the Judicial Conference of the United States, subject to the restrictions on the payment of an annuity in section 377 of this title or in subchapter III of chapter 83, and chapter 84, of title 5 which are applicable to such judge.

(Added Pub. L. 98–353, title I, § 104(a), July 10, 1984, 98 Stat. 339; amended Pub. L. 99–651, title II, § 202(a), Nov. 14, 1986, 100 Stat. 3648; Pub. L. 100–659, § 4(a), Nov. 15, 1988, 102 Stat. 3918.)

Editorial Notes
Amendments1988—Subsec. (b). Pub. L. 100–659 inserted “section 377 of this title or in” after “annuity in” and “which are applicable to such judge” after “title 5”.
1986—Subsec. (b). Pub. L. 99–651 inserted reference to chapter 84 of title 5.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–659 effective Nov. 15, 1988, and applicable to bankruptcy judges and magistrate judges who retire on or after Nov. 15, 1988, with exception for judges and magistrate judges retiring on or after July 31, 1987, see section 9 of Pub. L. 100–659, as amended, set out as an Effective Date note under section 377 of this title.

Effective Date of 1986 AmendmentPub. L. 99–651, title II, § 203, Nov. 14, 1986, 100 Stat. 3649, provided that: “This title and the amendments made by this title [enacting section 375 of this title and amending this section and sections 374, 631, 633, 636, and 797 of this title] take effect on January 1, 1987.”




§ 156. Staff; expenses(a) Each bankruptcy judge may appoint a secretary, a law clerk, and such additional assistants as the Director of the Administrative Office of the United States Courts determines to be necessary. A law clerk appointed under this section shall be exempt from the provisions of subchapter I of chapter 63 of title 5, unless specifically included by the appointing judge or by local rule of court.

(b) Upon certification to the judicial council of the circuit involved and to the Director of the Administrative Office of the United States Courts that the number of cases and proceedings pending within the jurisdiction under section 1334 of this title within a judicial district so warrants, the bankruptcy judges for such district may appoint an individual to serve as clerk of such bankruptcy court. The clerk may appoint, with the approval of such bankruptcy judges, and in such number as may be approved by the Director, necessary deputies, and may remove such deputies with the approval of such bankruptcy judges.

(c) Any court may utilize facilities or services, either on or off the court’s premises, which pertain to the provision of notices, dockets, calendars, and other administrative information to parties in cases filed under the provisions of title 11, United States Code, where the costs of such facilities or services are paid for out of the assets of the estate and are not charged to the United States. The utilization of such facilities or services shall be subject to such conditions and limitations as the pertinent circuit council may prescribe.

(d) No office of the bankruptcy clerk of court may be consolidated with the district clerk of court office without the prior approval of the Judicial Conference and the Congress.

(e) In a judicial district where a bankruptcy clerk has been appointed pursuant to subsection (b), the bankruptcy clerk shall be the official custodian of the records and dockets of the bankruptcy court.

(f) For purposes of financial accountability in a district where a bankruptcy clerk has been certified, such clerk shall be accountable for and pay into the Treasury all fees, costs, and other monies collected by such clerk except uncollected fees not required by an Act of Congress to be prepaid. Such clerk shall make returns thereof to the Director of the Administrative Office of the United States Courts and the Director of the Executive Office For United States Trustees, under regulations prescribed by such Directors.

(Added Pub. L. 98–353, title I, § 104(a), July 10, 1984, 98 Stat. 339; amended Pub. L. 99–554, title I, §§ 103, 142, 144(a), Oct. 27, 1986, 100 Stat. 3090, 3096; Pub. L. 100–702, title X, § 1003(a)(3), Nov. 19, 1988, 102 Stat. 4665.)

Editorial Notes
Amendments1988—Subsec. (a). Pub. L. 100–702 inserted at end “A law clerk appointed under this section shall be exempt from the provisions of subchapter I of chapter 63 of title 5, unless specifically included by the appointing judge or by local rule of court.”
1986—Subsec. (d). Pub. L. 99–554, § 103, added subsec. (d).
Subsecs. (e), (f). Pub. L. 99–554, §§ 142, 144(a), added subsecs. (e) and (f).

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentAmendment by section 103 of Pub. L. 99–554 effective Oct. 27, 1986, and amendment by sections 142 and 144 of Pub. L. 99–554 effective 30 days after Oct. 27, 1986, see section 302(a), (b) of Pub. L. 99–554, set out as a note under section 581 of this title.



§ 157. Procedures(a) Each district court may provide that any or all cases under title 11 and any or all proceedings arising under title 11 or arising in or related to a case under title 11 shall be referred to the bankruptcy judges for the district.

(b)(1) Bankruptcy judges may hear and determine all cases under title 11 and all core proceedings arising under title 11, or arising in a case under title 11, referred under subsection (a) of this section, and may enter appropriate orders and judgments, subject to review under section 158 of this title.

(2) Core proceedings include, but are not limited to—(A) matters concerning the administration of the estate;

(B) allowance or disallowance of claims against the estate or exemptions from property of the estate, and estimation of claims or interests for the purposes of confirming a plan under chapter 11, 12, or 13 of title 11 but not the liquidation or estimation of contingent or unliquidated personal injury tort or wrongful death claims against the estate for purposes of distribution in a case under title 11;

(C) counterclaims by the estate against persons filing claims against the estate;

(D) orders in respect to obtaining credit;

(E) orders to turn over property of the estate;

(F) proceedings to determine, avoid, or recover preferences;

(G) motions to terminate, annul, or modify the automatic stay;

(H) proceedings to determine, avoid, or recover fraudulent conveyances;

(I) determinations as to the dischargeability of particular debts;

(J) objections to discharges;

(K) determinations of the validity, extent, or priority of liens;

(L) confirmations of plans;

(M) orders approving the use or lease of property, including the use of cash collateral;

(N) orders approving the sale of property other than property resulting from claims brought by the estate against persons who have not filed claims against the estate;

(O) other proceedings affecting the liquidation of the assets of the estate or the adjustment of the debtor-creditor or the equity security holder relationship, except personal injury tort or wrongful death claims; and

(P) recognition of foreign proceedings and other matters under chapter 15 of title 11.


(3) The bankruptcy judge shall determine, on the judge’s own motion or on timely motion of a party, whether a proceeding is a core proceeding under this subsection or is a proceeding that is otherwise related to a case under title 11. A determination that a proceeding is not a core proceeding shall not be made solely on the basis that its resolution may be affected by State law.

(4) Non-core proceedings under section 157(b)(2)(B) of title 28, United States Code, shall not be subject to the mandatory abstention provisions of section 1334(c)(2).

(5) The district court shall order that personal injury tort and wrongful death claims shall be tried in the district court in which the bankruptcy case is pending, or in the district court in the district in which the claim arose, as determined by the district court in which the bankruptcy case is pending.


(c)(1) A bankruptcy judge may hear a proceeding that is not a core proceeding but that is otherwise related to a case under title 11. In such proceeding, the bankruptcy judge shall submit proposed findings of fact and conclusions of law to the district court, and any final order or judgment shall be entered by the district judge after considering the bankruptcy judge’s proposed findings and conclusions and after reviewing de novo those matters to which any party has timely and specifically objected.

(2) Notwithstanding the provisions of paragraph (1) of this subsection, the district court, with the consent of all the parties to the proceeding, may refer a proceeding related to a case under title 11 to a bankruptcy judge to hear and determine and to enter appropriate orders and judgments, subject to review under section 158 of this title.


(d) The district court may withdraw, in whole or in part, any case or proceeding referred under this section, on its own motion or on timely motion of any party, for cause shown. The district court shall, on timely motion of a party, so withdraw a proceeding if the court determines that resolution of the proceeding requires consideration of both title 11 and other laws of the United States regulating organizations or activities affecting interstate commerce.

(e) If the right to a jury trial applies in a proceeding that may be heard under this section by a bankruptcy judge, the bankruptcy judge may conduct the jury trial if specially designated to exercise such jurisdiction by the district court and with the express consent of all the parties.

(Added Pub. L. 98–353, title I, § 104(a), July 10, 1984, 98 Stat. 340; amended Pub. L. 99–554, title I, §§ 143, 144(b), Oct. 27, 1986, 100 Stat. 3096; Pub. L. 103–394, title I, § 112, Oct. 22, 1994, 108 Stat. 4117; Pub. L. 109–8, title VIII, § 802(c)(1), Apr. 20, 2005, 119 Stat. 145.)

Editorial Notes
ConstitutionalityFor information regarding constitutionality of certain provisions of this section, as added by section 104(a) of Pub. L. 98–353, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.

Amendments2005—Subsec. (b)(2)(P). Pub. L. 109–8 added subpar. (P).
1994—Subsec. (e). Pub. L. 103–394 added subsec. (e).
1986—Subsec. (b)(2). Pub. L. 99–554, in subpar. (B) substituted “interests” for “interest” and inserted reference to chapter 12, and in subpar. (G) inserted a comma after “annul”.

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentAmendment by Pub. L. 109–8 effective 180 days after Apr. 20, 2005, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before such effective date, except as otherwise provided, see section 1501 of Pub. L. 109–8, set out as a note under section 101 of Title 11.

Effective Date of 1994 AmendmentAmendment by Pub. L. 103–394 effective Oct. 22, 1994, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before Oct. 22, 1994, see section 702 of Pub. L. 103–394, set out as a note under section 101 of Title 11.

Effective Date of 1986 AmendmentAmendment by Pub. L. 99–554 effective 30 days after Oct. 27, 1986, see section 302(a) of Pub. L. 99–554, set out as a note under section 581 of this title.



§ 158. Appeals(a) The district courts of the United States shall have jurisdiction to hear appeals 11 So in original. Probably should be followed by a dash.(1) from final judgments, orders, and decrees;

(2) from interlocutory orders and decrees issued under section 1121(d) of title 11 increasing or reducing the time periods referred to in section 1121 of such title; and

(3) with leave of the court, from other interlocutory orders and decrees;

of bankruptcy judges entered in cases and proceedings referred to the bankruptcy judges under section 157 of this title. An appeal under this subsection shall be taken only to the district court for the judicial district in which the bankruptcy judge is serving.

(b)(1) The judicial council of a circuit shall establish a bankruptcy appellate panel service composed of bankruptcy judges of the districts in the circuit who are appointed by the judicial council in accordance with paragraph (3), to hear and determine, with the consent of all the parties, appeals under subsection (a) unless the judicial council finds that—(A) there are insufficient judicial resources available in the circuit; or

(B) establishment of such service would result in undue delay or increased cost to parties in cases under title 11.

Not later than 90 days after making the finding, the judicial council shall submit to the Judicial Conference of the United States a report containing the factual basis of such finding.

(2)(A) A judicial council may reconsider, at any time, the finding described in paragraph (1).

(B) On the request of a majority of the district judges in a circuit for which a bankruptcy appellate panel service is established under paragraph (1), made after the expiration of the 1-year period beginning on the date such service is established, the judicial council of the circuit shall determine whether a circumstance specified in subparagraph (A) or (B) of such paragraph exists.

(C) On its own motion, after the expiration of the 3-year period beginning on the date a bankruptcy appellate panel service is established under paragraph (1), the judicial council of the circuit may determine whether a circumstance specified in subparagraph (A) or (B) of such paragraph exists.

(D) If the judicial council finds that either of such circumstances exists, the judicial council may provide for the completion of the appeals then pending before such service and the orderly termination of such service.


(3) Bankruptcy judges appointed under paragraph (1) shall be appointed and may be reappointed under such paragraph.

(4) If authorized by the Judicial Conference of the United States, the judicial councils of 2 or more circuits may establish a joint bankruptcy appellate panel comprised of bankruptcy judges from the districts within the circuits for which such panel is established, to hear and determine, upon the consent of all the parties, appeals under subsection (a) of this section.

(5) An appeal to be heard under this subsection shall be heard by a panel of 3 members of the bankruptcy appellate panel service, except that a member of such service may not hear an appeal originating in the district for which such member is appointed or designated under section 152 of this title.

(6) Appeals may not be heard under this subsection by a panel of the bankruptcy appellate panel service unless the district judges for the district in which the appeals occur, by majority vote, have authorized such service to hear and determine appeals originating in such district.


(c)(1) Subject to subsections (b) and (d)(2), each appeal under subsection (a) shall be heard by a 3-judge panel of the bankruptcy appellate panel service established under subsection (b)(1) unless—(A) the appellant elects at the time of filing the appeal; or

(B) any other party elects, not later than 30 days after service of notice of the appeal;

to have such appeal heard by the district court.

(2) An appeal under subsections (a) and (b) of this section shall be taken in the same manner as appeals in civil proceedings generally are taken to the courts of appeals from the district courts and in the time provided by Rule 8002 of the Bankruptcy Rules.


(d)(1) The courts of appeals shall have jurisdiction of appeals from all final decisions, judgments, orders, and decrees entered under subsections (a) and (b) of this section.

(2)(A) The appropriate court of appeals shall have jurisdiction of appeals described in the first sentence of subsection (a) if the bankruptcy court, the district court, or the bankruptcy appellate panel involved, acting on its own motion or on the request of a party to the judgment, order, or decree described in such first sentence, or all the appellants and appellees (if any) acting jointly, certify that—(i) the judgment, order, or decree involves a question of law as to which there is no controlling decision of the court of appeals for the circuit or of the Supreme Court of the United States, or involves a matter of public importance;

(ii) the judgment, order, or decree involves a question of law requiring resolution of conflicting decisions; or

(iii) an immediate appeal from the judgment, order, or decree may materially advance the progress of the case or proceeding in which the appeal is taken;

and if the court of appeals authorizes the direct appeal of the judgment, order, or decree.

(B) If the bankruptcy court, the district court, or the bankruptcy appellate panel—(i) on its own motion or on the request of a party, determines that a circumstance specified in clause (i), (ii), or (iii) of subparagraph (A) exists; or

(ii) receives a request made by a majority of the appellants and a majority of appellees (if any) to make the certification described in subparagraph (A);

then the bankruptcy court, the district court, or the bankruptcy appellate panel shall make the certification described in subparagraph (A).

(C) The parties may supplement the certification with a short statement of the basis for the certification.

(D) An appeal under this paragraph does not stay any proceeding of the bankruptcy court, the district court, or the bankruptcy appellate panel from which the appeal is taken, unless the respective bankruptcy court, district court, or bankruptcy appellate panel, or the court of appeals in which the appeal is pending, issues a stay of such proceeding pending the appeal.

(E) Any request under subparagraph (B) for certification shall be made not later than 60 days after the entry of the judgment, order, or decree.



(Added Pub. L. 98–353, title I, § 104(a), July 10, 1984, 98 Stat. 341; amended Pub. L. 101–650, title III, § 305, Dec. 1, 1990, 104 Stat. 5105; Pub. L. 103–394, title I, §§ 102, 104(c), (d), Oct. 22, 1994, 108 Stat. 4108–4110; Pub. L. 109–8, title XII, § 1233(a), Apr. 20, 2005, 119 Stat. 202; Pub. L. 111–327, § 2(c)(1), Dec. 22, 2010, 124 Stat. 3562.)

Editorial Notes

References in TextThe Bankruptcy Rules, referred to in subsec. (c)(2), are set out in the Appendix to Title 11, Bankruptcy.

Amendments2010—Subsec. (d)(2)(D). Pub. L. 111–327 substituted “appeal is pending” for “appeal in pending”.
2005—Subsec. (c)(1). Pub. L. 109–8, § 1233(a)(1), substituted “Subject to subsections (b) and (d)(2),” for “Subject to subsection (b),”.
Subsec. (d). Pub. L. 109–8, § 1233(a)(2), designated existing provisions as par. (1) and added par. (2).
1994—Subsec. (a). Pub. L. 103–394, § 102, which directed the amendment of subsec. (a) by striking “from” the first place it appears and all that follows through “decrees,” and inserting pars. (1) to (3), was executed by making the insertion and by striking after “appeals” “from final judgments, orders, and decrees, and, with leave of the court, from interlocutory orders and decrees,”, which is through “decrees,” the second place appearing, to reflect the probable intent of Congress.
Subsec. (b)(1). Pub. L. 103–394, § 104(c)(3), added par. (1) and struck out former par. (1) which read as follows: “The judicial council of a circuit may establish a bankruptcy appellate panel, comprised of bankruptcy judges from districts within the circuit, to hear and determine, upon the consent of all the parties, appeals under subsection (a) of this section.”
Subsec. (b)(2). Pub. L. 103–394, § 104(c)(3), added par. (2). Former par. (2) redesignated (4).
Subsec. (b)(3). Pub. L. 103–394, § 104(c)(1), (3), added par. (3) and struck out former par. (3) which read as follows: “No appeal may be referred to a panel under this subsection unless the district judges for the district, by majority vote, authorize such referral of appeals originating within the district.”
Subsec. (b)(4). Pub. L. 103–394, § 104(c)(1), (2), redesignated par. (2) as (4) and struck out former par. (4) which read as follows: “A panel established under this section shall consist of three bankruptcy judges, provided a bankruptcy judge may not hear an appeal originating within a district for which the judge is appointed or designated under section 152 of this title.”
Subsec. (b)(5), (6). Pub. L. 103–394, § 104(c)(4), added pars. (5) and (6).
Subsec. (c). Pub. L. 103–394, § 104(d), designated existing provisions as par. (2) and added par. (1).
1990—Subsec. (b)(2) to (4). Pub. L. 101–650 added par. (2) and redesignated former pars. (2) and (3) as (3) and (4), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentAmendment by Pub. L. 109–8 effective 180 days after Apr. 20, 2005, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before such effective date, except as otherwise provided, see section 1501 of Pub. L. 109–8, set out as a note under section 101 of Title 11.

Effective Date of 1994 AmendmentAmendment by Pub. L. 103–394 effective Oct. 22, 1994, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before Oct. 22, 1994, see section 702 of Pub. L. 103–394, set out as a note under section 101 of Title 11.

Procedural RulesPub. L. 109–8, title XII, § 1233(b), Apr. 20, 2005, 119 Stat. 203, provided that:
“(1) Temporary application.—A provision of this subsection shall apply to appeals under section 158(d)(2) of title 28, United States Code, until a rule of practice and procedure relating to such provision and such appeals is promulgated or amended under chapter 131 of such title.

“(2) Certification.—A district court, a bankruptcy court, or a bankruptcy appellate panel may make a certification under section 158(d)(2) of title 28, United States Code, only with respect to matters pending in the respective bankruptcy court, district court, or bankruptcy appellate panel.

“(3) Procedure.—Subject to any other provision of this subsection, an appeal authorized by the court of appeals under section 158(d)(2)(A) of title 28, United States Code, shall be taken in the manner prescribed in subdivisions (a)(1), (b), (c), and (d) of rule 5 of the Federal Rules of Appellate Procedure. For purposes of subdivision (a)(1) of rule 5—“(A) a reference in such subdivision to a district court shall be deemed to include a reference to a bankruptcy court and a bankruptcy appellate panel, as appropriate; and

“(B) a reference in such subdivision to the parties requesting permission to appeal to be served with the petition shall be deemed to include a reference to the parties to the judgment, order, or decree from which the appeal is taken.


“(4) Filing of petition with attachment.—A petition requesting permission to appeal, that is based on a certification made under subparagraph (A) or (B) of section 158(d)(2) shall—“(A) be filed with the circuit clerk not later than 10 days after the certification is entered on the docket of the bankruptcy court, the district court, or the bankruptcy appellate panel from which the appeal is taken; and

“(B) have attached a copy of such certification.


“(5) References in rule 5.—For purposes of rule 5 of the Federal Rules of Appellate Procedure—“(A) a reference in such rule to a district court shall be deemed to include a reference to a bankruptcy court and to a bankruptcy appellate panel; and

“(B) a reference in such rule to a district clerk shall be deemed to include a reference to a clerk of a bankruptcy court and to a clerk of a bankruptcy appellate panel.


“(6) Application of rules.—The Federal Rules of Appellate Procedure shall apply in the courts of appeals with respect to appeals authorized under section 158(d)(2)(A), to the extent relevant and as if such appeals were taken from final judgments, orders, or decrees of the district courts or bankruptcy appellate panels exercising appellate jurisdiction under subsection (a) or (b) of section 158 of title 28, United States Code.”






§ 159. Bankruptcy statistics(a) The clerk of the district court, or the clerk of the bankruptcy court if one is certified pursuant to section 156(b) of this title, shall collect statistics regarding debtors who are individuals with primarily consumer debts seeking relief under chapters 7, 11, and 13 of title 11. Those statistics shall be in a standardized format prescribed by the Director of the Administrative Office of the United States Courts (referred to in this section as the “Director”).

(b) The Director shall—(1) compile the statistics referred to in subsection (a);

(2) make the statistics available to the public; and

(3) not later than July 1, 2008, and annually thereafter, prepare, and submit to Congress a report concerning the information collected under subsection (a) that contains an analysis of the information.


(c) The compilation required under subsection (b) shall—(1) be itemized, by chapter, with respect to title 11;

(2) be presented in the aggregate and for each district; and

(3) include information concerning—(A) the total assets and total liabilities of the debtors described in subsection (a), and in each category of assets and liabilities, as reported in the schedules prescribed pursuant to section 2075 of this title and filed by debtors;

(B) the current monthly income, average income, and average expenses of debtors as reported on the schedules and statements that each such debtor files under sections 521 and 1322 of title 11;

(C) the aggregate amount of debt discharged in cases filed during the reporting period, determined as the difference between the total amount of debt and obligations of a debtor reported on the schedules and the amount of such debt reported in categories which are predominantly nondischargeable;

(D) the average period of time between the date of the filing of the petition and the closing of the case for cases closed during the reporting period;

(E) for cases closed during the reporting period—(i) the number of cases in which a reaffirmation agreement was filed; and

(ii)(I) the total number of reaffirmation agreements filed;

(II) of those cases in which a reaffirmation agreement was filed, the number of cases in which the debtor was not represented by an attorney; and

(III) of those cases in which a reaffirmation agreement was filed, the number of cases in which the reaffirmation agreement was approved by the court;



(F) with respect to cases filed under chapter 13 of title 11, for the reporting period—(i)(I) the number of cases in which a final order was entered determining the value of property securing a claim in an amount less than the amount of the claim; and

(II) the number of final orders entered determining the value of property securing a claim;


(ii) the number of cases dismissed, the number of cases dismissed for failure to make payments under the plan, the number of cases refiled after dismissal, and the number of cases in which the plan was completed, separately itemized with respect to the number of modifications made before completion of the plan, if any; and

(iii) the number of cases in which the debtor filed another case during the 6-year period preceding the filing;


(G) the number of cases in which creditors were fined for misconduct and any amount of punitive damages awarded by the court for creditor misconduct; and

(H) the number of cases in which sanctions under rule 9011 of the Federal Rules of Bankruptcy Procedure were imposed against the debtor’s attorney or damages awarded under such Rule.



(Added Pub. L. 109–8, title VI, § 601(a), Apr. 20, 2005, 119 Stat. 119; amended Pub. L. 111–327, § 2(c)(2), Dec. 22, 2010, 124 Stat. 3563.)

Editorial Notes

References in TextThe Federal Rules of Bankruptcy Procedure, referred to in subsec. (c)(3)(H), are set out in the Appendix to Title 11, Bankruptcy.

Amendments2010—Subsec. (c)(3)(H). Pub. L. 111–327 inserted “the” after “against”.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 109–8, title VI, § 601(c), Apr. 20, 2005, 119 Stat. 120, provided that: “The amendments made by this section [enacting this section] shall take effect 18 months after the date of enactment of this Act [Apr. 20, 2005].”





CHAPTER 7—UNITED STATES COURT OF FEDERAL CLAIMS



Sec.


171.Appointment and number of judges; character of court; designation of chief judge.


172.Tenure and salaries of judges.


173.Times and places of holding court.


174.Assignment of judges; decisions.


175.Official duty station; residence.


176.Removal from office.


177.Disbarment of removed judges.


178.Retirement of judges of the Court of Federal Claims.


179.Personnel application and insurance programs.


[180.Repealed.]




Editorial Notes
Amendments2000—Pub. L. 106–518, title III, § 309(b), Nov. 13, 2000, 114 Stat. 2420, substituted “Personnel application and insurance programs” for “Insurance and annuities programs” in item 179.
Pub. L. 106–398, § 1 [[div. A], title VI, § 654(b)(2)], Oct. 30, 2000, 114 Stat. 1654, 1654A–165, struck out item 180 “Military retirement pay for retired judges”.
1992—Pub. L. 102–572, title IX, §§ 902(a), 903(b), Oct. 29, 1992, 106 Stat. 4516, 4517, substituted “UNITED STATES COURT OF FEDERAL CLAIMS” for “UNITED STATES CLAIMS COURT” as chapter heading, substituted “Court of Federal Claims” for “Claims Court” in item 178, and added items 179 and 180.
1990—Pub. L. 101–650, title III, § 306(a)(2), Dec. 1, 1990, 104 Stat. 5109, added item 178.
1982—Pub. L. 97–164, title I, § 105(a), Apr. 2, 1982, 96 Stat. 26, substituted “UNITED STATES CLAIMS COURT” for “COURT OF CLAIMS” as chapter heading, inserted “; designation of chief judge” in item 171, substituted “Tenure and salaries of judges” for “Precedence of judges” in item 172, substituted “Times and places of holding court” for “Tenure and salaries of judges” in item 173, substituted “Assignment of judges; decisions” for “Terms” in item 174, substituted “Official duty station; residence” for “Assignment of judges; divisions; hearings; quorum; decisions” in item 175, and added items 176 and 177.
1966—Pub. L. 89–425, § 3, May 11, 1966, 80 Stat. 140, substituted “Assignment of judges; divisions; hearings; quorum; decisions” for “Quorum” in item 175.
1954—Act Sept. 3, 1954, ch. 1263, § 38, 68 Stat. 1240, inserted “; character of court” in item 171.


§ 171. Appointment and number of judges; character of court; designation of chief judge(a) The President shall appoint, by and with the advice and consent of the Senate, sixteen judges who shall constitute a court of record known as the United States Court of Federal Claims. The court is declared to be a court established under article I of the Constitution of the United States.

(b) The President shall designate one of the judges of the Court of Federal Claims who is less than seventy years of age to serve as chief judge. The chief judge may continue to serve as such until he reaches the age of seventy years or until another judge is designated as chief judge by the President. After the designation of another judge to serve as chief judge, the former chief judge may continue to serve as a judge of the court for the balance of the term to which appointed.

(June 25, 1948, ch. 646, 62 Stat 898; July 28, 1953, ch. 253, § 1, 67 Stat. 226; Sept. 3, 1954, ch. 1263, § 39(a), 68 Stat. 1240; Pub. L. 89–425, § 1(b), May 11, 1966, 80 Stat. 140; Pub. L. 97–164, title I, § 105(a), Apr. 2, 1982, 96 Stat. 27; Pub. L. 102–572, title IX, § 902(a), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed. § 241 (Mar. 3, 1911, ch. 231, § 136, 36 Stat. 1135; Feb. 25, 1919, ch. 29, § 4, 40 Stat. 1157; Dec. 13, 1926, ch. 6, § 1 44 Stat. 919).
This section contains a part of section 241 of title 28, U.S.C., 1940 ed. The remainder of such section, relating to tenure, salaries and oath, is incorporated in sections 173 and 453 of this title.
The term “chief judge” was substituted for “Chief Justice.” (See reviser’s note under section 136 of this title.)
Words “a court of record known as” were added. For similar provision covering other Federal courts, see sections 132, 211, and 251 of this title.
The official status of the Chief Justice of the Court of Claims holding office on the effective date of this act is preserved by section 2 of the bill to enact revised title 28.
Minor changes were made in arrangement and phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court” in subsec. (a) and “Court of Federal Claims” for “Claims Court” in subsec. (b).
1982—Pub. L. 97–164 designated existing provisions as subsec. (a), substituted “sixteen judges who shall constitute a court of record known as the United States Claims Court” for “a chief judge and six associate judges who shall constitute a court of record known as the United States Court of Claims” and “The court is declared to be a court established under article I of the Constitution of the United States” for “Such court is hereby declared to be a court established under article III of the Constitution of the United States” in subsec. (a) as so designated, and added subsec. (b).
1966—Pub. L. 89–425 increased the number of associate judges from four to six.
1954—Act Sept. 3, 1954, inserted “; character or court” in section catchline.
1953—Act July 28, 1953, inserted second sentence.

Statutory Notes and Related Subsidiaries

Change of Name
Pub. L. 102–572, title IX, § 902(b), Oct. 29, 1992, 106 Stat. 4516, provided that: 
“Reference in any other Federal law [meaning any Federal law other than chapters 7, 51, 91, and 165 of this title] or any document to—
“(1) the ‘United States Claims Court’ shall be deemed to refer to the ‘United States Court of Federal Claims’; and

“(2) the ‘Claims Court’ shall be deemed to refer to the ‘Court of Federal Claims’.”




Effective Date of 1992 AmendmentPub. L. 102–572, title IX, § 911, Oct. 29, 1992, 106 Stat. 4520, provided that: “This title [see Tables for classification] and the amendments made by this title shall take effect on the date of the enactment of this Act [Oct. 29, 1992].”


Effective Date of 1982 AmendmentPub. L. 97–164, title IV, § 402, Apr. 2, 1982, 96 Stat. 57, provided that: “Unless otherwise specified, the provisions of this Act [see Short Title of 1982 Amendment note set out under section 1 of this title] shall take effect on October 1, 1982.”


Continued Service of Commissioners of Court of Claims as JudgesPub. L. 97–164, title I, § 167, Apr. 2, 1982, 96 Stat. 50, provided that Commissioners of United States Court of Claims serving immediately prior to Oct. 1, 1982, became judges of United States Claims Court [now United States Court of Federal Claims] on such date, with initial terms expiring 15 years after date of employment or on Oct. 1, 1986, whichever occurred earlier, and with salaries equal to salaries of Commissioners of Court of Claims.

Tennessee Valley Authority Legal RepresentationPub. L. 97–164, title I, § 169, Apr. 2, 1982, 96 Stat. 51, provided that: “Nothing in this Act [see Short Title of 1982 Amendment note set out under section 1 of this title] affects the authority of the Tennessee Valley Authority under the Tennessee Valley Authority Act of 1933 [16 U.S.C. 831 et seq.] to represent itself by attorneys of its choosing.”


Transition Provisions: Transfer of Pending CasesPub. L. 97–164, title IV, § 403, Apr. 2, 1982, 96 Stat. 57, provided for transfer of cases or matters pending on Oct. 1, 1982, before Court of Claims or United States Court of Customs and Patent Appeals to United States Court of Appeals for the Federal Circuit, directed that petitions for rehearing, reconsideration, or other changes in decisions of Court of Claims or United States Court of Customs and Patent Appeals rendered prior to such date be determined by United States Court of Appeals for the Federal Circuit, directed that matters pending before Commissioners of United States Court of Claims on such date be determined by United States Claims Court [now United States Court of Federal Claims], and directed that any case in which notice of appeal had been filed in district court of United States prior to such date would be decided by court of appeals to which the appeal was taken.

Congressional Statement Regarding Appointment of JudgesFor Congressional suggestion that the President select nominees for judgeships on the Claims Court [now Court of Federal Claims] and the Court of Appeals for the Federal Circuit from a broad range of qualified individuals, see section 168 of Pub. L. 97–164, set out as a note under section 44 of this title.



§ 172. Tenure and salaries of judges(a) Each judge of the United States Court of Federal Claims shall be appointed for a term of fifteen years.

(b) Each judge shall receive a salary at the rate of pay, and in the same manner, as judges of the district courts of the United States.

(June 25, 1948, ch. 646, 62 Stat. 898; Pub. L. 97–164, title I, § 105(a), Apr. 2, 1982, 96 Stat. 27; Pub. L. 100–702, title X, § 1023, Nov. 19, 1988, 102 Stat. 4673; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesThis section applies to the judges of the Court of Claims the same rule of precedence applicable to judges of other courts. (See sections 45, 136, 212, and 253 of this title.)

Editorial Notes
Amendments1992—Subsec. (a). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1988—Subsec. (b). Pub. L. 100–702 amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “Each judge shall receive a salary at an annual rate determined under section 225 of the Federal Salary Act of 1967 (2 U.S.C. 351–361), as adjusted by section 461 of this title.”
1982—Pub. L. 97–164 amended section generally, substituting provisions relating to tenure and salaries of judges (formerly contained in section 173) for provisions relating to precedence of judges. See section 171 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Statutory Notes and Executive Documents
Salary IncreasesFor increases in salaries of judges after Nov. 19, 1988, see notes set out under section 135 of this title relating to salary increases for district judges.
1988—Salaries of judges continued at $82,500 per annum by Ex. Ord. No. 12622, Dec. 31, 1987, 53 F.R. 222, formerly set out as a note under section 5332 of Title 5.
1987—Salaries of judges increased to $82,500 per annum, on recommendation of the President of the United States, see note set out under section 358 of Title 2, The Congress.
Salaries of judges increased to $72,300 effective on first day of first pay period beginning on or after Jan. 1, 1987, by Ex. Ord. No. 12578, Dec. 31, 1986, 52 F.R. 505, formerly set out as a note under section 5332 of Title 5, Government Organization and Employees.
1985—Salaries of judges increased to $70,200 effective on first day of first pay period beginning on or after Jan. 1, 1985, by Ex. Ord. No. 12496, Dec. 28, 1984, 50 F.R. 211, as amended by Ex. Ord. No. 12540, Dec. 30, 1985, 51 F.R. 577, formerly set out as a note under section 5332 of Title 5.
1984—Salaries of judges set at $67,800 effective on first day of first pay period beginning on or after Jan. 1, 1984, by Ex. Ord. No. 12456, Dec. 30, 1983, 49 F.R. 347, as amended Ex. Ord. No. 12477, May 23, 1984, 49 F.R. 22041; Ex. Ord. No. 12487, Sept. 14, 1984, 49 F.R. 36493, formerly set out as a note under section 5332 of Title 5.
1982—Salaries of judges set at $65,200 effective on first day of first pay period beginning on or after Oct. 1, 1982, by Ex. Ord. No. 12387, Oct. 8, 1982, 47 F.R. 44981, formerly set out as a note under section 5332 of Title 5. Ex. Ord. No. 12387 further provided that pursuant to section 101(e) of Pub. L. 97–276 funds are not available to pay a salary at a rate which exceeds the rate in effect on Sept. 30, 1982, which was $57,500.
Maximum rate payable after Dec. 17, 1982, increased from $57,500 to $65,200, see Pub. L. 97–377, title I, § 129(b)–(d), Dec. 21, 1982, 96 Stat. 1914, set out as a note under section 5318 of Title 5.
Limitations on use of funds for fiscal year ending Sept. 30, 1983, appropriated by any Act to pay the salary or pay of any individual in legislative, executive, or judicial branch in position equal to or above level V of the Executive Schedule, see section 101(e) of Pub. L. 97–276, as amended, set out as a note under section 5318 of Title 5.
1981—Salaries of judges increased to $74,300 effective on first day of first pay period beginning on or after Oct. 1, 1981, by Ex. Ord. No. 12330, Oct. 15, 1981, 46 F.R. 50921, formerly set out as a note under section 5332 of Title 5.
Limitations on use of funds for fiscal year ending Sept. 30, 1982, appropriated by any Act to pay the salary or pay of any individual in legislative, executive, or judicial branch in position equal to or above level V of the Executive Schedule, see sections 101(g) and 141 of Pub. L. 97–92, set out as a note under section 5318 of Title 5.
1980—Salaries of judges increased to $70,900 effective on first day of first pay period beginning on or after Oct. 1, 1980, by Ex. Ord. No. 12248, Oct. 16, 1980, 45 F.R. 69199, formerly set out as a note under section 5332 of Title 5. Ex. Ord. No. 12248 further provided that pursuant to Pub. L. 96–369 funds are not available to pay a salary at a rate which exceeds the rate in effect on Sept. 30, 1980, which was $60,662.50.
Limitations on use of funds for fiscal year ending Sept. 30, 1981, appropriated by any Act to pay the salary or pay of any individual in legislative, executive, or judicial branch in position equal to or above level V of the Executive Schedule, see section 101(c) of Pub. L. 96–536, as amended, set out as a note under section 5318 of Title 5.
1979—Salaries of judges increased to $65,000 effective on first day of first pay period beginning on or after Oct. 1, 1979, by Ex. Ord. No. 12165, Oct. 9, 1979, 44 F.R. 58671, as amended by Ex. Ord. No. 12200, Mar. 12, 1980, 45 F.R. 16443, formerly set out as a note under section 5332 of Title 5. Ex. Ord. No. 12165 further provided that pursuant to Pub. L. 96–86 funds appropriated for fiscal year 1980 may not be used to pay a salary at a rate which exceeds an increase of 5.5 percent over the applicable rate payable for such position or office in effect on Sept. 30, 1978, which was $60,662.50.
Applicability to funds appropriated by any Act for fiscal year ending Sept. 30, 1980, of limitation of section 304 of Pub. L. 95–391 on use of funds to pay the salary or pay of any individual in legislative, executive, or judicial branch in position equal to or above Level V of the Executive Schedule, see section 101 of Pub. L. 96–86, set out as a note under section 5318 of Title 5.
1978—Salaries of judges increased to $60,700 effective on first day of first pay period beginning on or after Oct. 1, 1978, by Ex. Ord. No. 12087, Oct. 7, 1978, 43 F.R. 46823, formerly set out as a note under section 5332 of Title 5. Ex. Ord. No. 12087 further provided that pursuant to the Legislative Branch Appropriation Act, 1979 [Pub. L. 95–391, title III, § 304, Sept. 30, 1978, 92 Stat. 788, set out as a note under section 5318 of Title 5], funds are not available to pay a salary at a rate which exceeds the rate in effect on Sept. 30, 1978, which was $57,500.
1977—Salaries of judges increased to $57,500 per annum, on recommendation of the President of the United States, see note set out under section 358 of Title 2, The Congress.
1976—Salaries of judges increased to $46,800 effective on first day of first pay period beginning on or after Oct. 1, 1976, see Ex. Ord. No. 11941, Oct. 1, 1976, 41 F.R. 43889, formerly set out as a note under section 5332 of Title 5, Government Organization and Employees. Ex. Ord. No. 11941, further provided that pursuant to the Legislative Branch Appropriation Act, 1977, funds are not available to pay a salary at a rate which exceeds the rate in effect on Sept. 30, 1976, which was $44,600.
1969—Salaries of judges increased from $33,000 to $42,500 per annum, commencing Feb. 14, 1969, on recommendation of the President of the United States, see note set out under section 358 of Title 2, The Congress.
1946—Salaries of chief judge and associate judges increased from $12,500 to $17,500 a year by act July 31, 1946, ch. 704, § 1, 60 Stat. 716.
1926—Salary of Chief Justice, now chief judge, increased from $8,000 to $12,500 a year, and salaries of associate justices, now judges, increased from $7,500 to $12,500 a year by act Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919.
1919—Salary of Chief Justice increased from $6,500 to $8,000 a year, and salaries of associate justices increased from $6,000 to $7,500 a year by act Feb. 25, 1919, ch. 29, § 1, 40 Stat. 1156.
1911—Salary of chief justice set at $6,500, and salaries of associate justices set at $6,000 by Judicial Code of 1911, act Mar. 3, 1911, ch. 231, § 1, 36 Stat. 1135.



§ 173. Times and places of holding court
The principal office of the United States Court of Federal Claims shall be in the District of Columbia, but the Court of Federal Claims may hold court at such times and in such places as it may fix by rule of court. The times and places of the sessions of the Court of Federal Claims shall be prescribed with a view to securing reasonable opportunity to citizens to appear before the Court of Federal Claims with as little inconvenience and expense to citizens as is practicable.
(June 25, 1948, ch. 646, 62 Stat. 898; Mar. 2, 1955, ch. 9, § 1(d), 69 Stat. 10; Pub. L. 88–426, title IV, § 403(d), Aug. 14, 1964, 78 Stat. 434; Pub. L. 94–82, title II, § 205(b)(4), Aug. 9, 1975, 89 Stat. 422; Pub. L. 97–164, title I, § 105(a), Apr. 2, 1982, 96 Stat. 27; Pub. L. 102–572, title IX, § 902(a), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 241 (Mar. 3, 1911, ch. 231, § 136, 36 Stat. 1135; Feb. 25, 1919, ch. 29, § 4, 40 Stat. 1157; Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919; July 31, 1946, ch. 704, § 1, 60 Stat. 716).
This section is based on part of section 241 of title 28, U.S.C., 1940 ed. That portion relating to number, appointment of judges and their oaths, is incorporated in sections 171 and 453 of this title.
A provision for monthly salary payments was omitted since time of payment is a matter for administrative determination. (See 20 Comp. Gen. 834.)
The term “chief judge” was substituted for “Chief Justice.” (See reviser’s note under section 136 of this title.)
Minor changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court” and “Court of Federal Claims” for “Claims Court” in three places.
1982—Pub. L. 97–164 amended section generally, substituting provisions relating to times and places of holding court (formerly contained in section 174) for provisions relating to the tenure and salaries of judges of the Court of Claims. See section 172 of this title.
1975—Pub. L. 94–82 substituted provision that the chief judge and associate judges receive a salary at an annual rate determined under section 225 of the Federal Salary Act of 1967, as adjusted by section 461 of this title, for provision granting each such judge a salary of $33,000 a year.
1964—Pub. L. 88–426 increased salaries of judges from $25,500 to $33,000 a year.
1955—Act Mar. 2, 1955, increased salaries of judges from $17,500 to $25,500 a year.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1964 AmendmentAmendment by Pub. L. 88–426 effective on first day of first pay period which begins on or after July 1, 1964, except to the extent provided in section 501(c) of Pub. L. 88–426, see section 501 of Pub. L. 88–426.

Effective Date of 1955 AmendmentAmendment by act Mar. 2, 1955, effective Mar. 1, 1955, see section 5 of act Mar. 2, 1955, set out as a note under section 4501 of Title 2, The Congress.



§ 174. Assignment of judges; decisions(a) The judicial power of the United States Court of Federal Claims with respect to any action, suit, or proceeding, except congressional reference cases, shall be exercised by a single judge, who may preside alone and hold a regular or special session of court at the same time other sessions are held by other judges.

(b) All decisions of the Court of Federal Claims shall be preserved and open to inspection.

(June 25, 1948, ch. 646, 62 Stat. 898; Pub. L. 97–164, title I, § 105(a), Apr. 2, 1982, 96 Stat. 27; Pub. L. 102–572, title IX, § 902(a), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 243 (Mar. 3, 1911, ch. 231, § 138, 36 Stat. 1136).
This section is based on the first sentence of section 243 of title 28, U.S.C., 1940 ed. The remainder of said section is incorporated in section 175 of this title.
Words “the seat of government” were substituted for “the city of Washington” to conform to similar language respecting the Supreme Court. (See section 2 of this title.)
Words “to be fixed by rule of court” were added to provide greater flexibility in administering the business of the court. For similar provisions covering the district courts, see section 138 of this title.
Word “term” was substituted for “session” for uniformity.
Minor changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court” in subsec. (a) and “Court of Federal Claims” for “Claims Court” in subsec. (b).
1982—Pub. L. 97–164 amended section generally, substituting provisions relating to assignment of judges (formerly contained in section 175) for provisions relating to terms of court. See section 173 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 175. Official duty station; residence(a) The official duty station of each judge of the United States Court of Federal Claims is the District of Columbia.

(b) After appointment and while in active service, each judge shall reside within fifty miles of the District of Columbia.

(c) Retired judges of the Court of Federal Claims are not subject to restrictions as to residence. The place where a retired judge maintains the actual abode in which such judge customarily lives shall be deemed to be the judge’s official duty station for the purposes of section 456 of this title.

(Added Pub. L. 89–425, § 2, May 11, 1966, 80 Stat. 140; amended Pub. L. 97–164, title I, § 105(a), Apr. 2, 1982, 96 Stat. 27; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 106–518, title III, § 307, Nov. 13, 2000, 114 Stat. 2419.)

Editorial Notes
Prior ProvisionsA prior section 175, act June 25, 1948, ch. 646, 62 Stat. 898, required three judges of the Court of Claims to constitute a quorum and the concurrence of three judges for any decision, prior to repeal by section 2 of Pub. L. 89–425.

Amendments2000—Subsec. (c). Pub. L. 106–518 added subsec. (c).
1992—Subsec. (a). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 amended section generally, substituting provisions relating to the official duty station and residence of Claims Court judges for provisions relating to assignment of judges, divisions, hearings, quorums and decisions. See section 174 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 176. Removal from office(a) Removal of a judge of the United States Court of Federal Claims during the term for which he is appointed shall be only for incompetency, misconduct, neglect of duty, engaging in the practice of law, or physical or mental disability. Removal shall be by the United States Court of Appeals for the Federal Circuit, but removal may not occur unless a majority of all the judges of such court of appeals concur in the order of removal.

(b) Before any order of removal may be entered, a full specification of the charges shall be furnished to the judge involved, and such judge shall be accorded an opportunity to be heard on the charges.

(c) Any cause for removal of any judge of the United States Court of Federal Claims coming to the knowledge of the Director of the Administrative Office of the United States Courts shall be reported by him to the chief judge of the United States Court of Appeals for the Federal Circuit, and a copy of the report shall at the same time be transmitted to the judge.

(Added Pub. L. 97–164, title I, § 105(a), Apr. 2, 1982, 96 Stat. 28; amended Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes
Amendments1992—Subsecs. (a), (c). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective DateSection effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.



§ 177. Disbarment of removed judges
A judge of the United States Court of Federal Claims removed from office in accordance with section 176 of this title shall not be permitted at any time to practice before the Court of Federal Claims.
(Added Pub. L. 97–164, title I, § 105(a), Apr. 2, 1982, 96 Stat. 28; amended Pub. L. 102–572, title IX, § 902(a), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court” and “Court of Federal Claims” for “Claims Court”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective DateSection effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.



§ 178. Retirement of judges of the Court of Federal Claims(a) A judge of the United States Court of Federal Claims who retires from office after attaining the age and meeting the service requirements, whether continuously or otherwise, of this subsection shall, subject to subsection (f), be entitled to receive, during the remainder of the judge’s lifetime, an annuity equal to the salary payable to Court of Federal Claims judges in regular active service. The age and service requirements for retirement under this subsection are as follows:






Attained Age:Years of Service:


6515  
6614  
6713  
6812  
6911  
7010.




(b) A judge of the Court of Federal Claims who is not reappointed following the expiration of the term of office of such judge, and who retires upon the completion of such term shall, subject to subsection (f), be entitled to receive, during the remainder of such judge’s lifetime, an annuity equal to the salary payable to Court of Federal Claims judges in regular active service, if—(1) such judge has served at least 1 full term as judge of the Court of Federal Claims, and

(2) not earlier than 9 months before the date on which the term of office of such judge expired, and not later than 6 months before such date, such judge advised the President in writing that such judge was willing to accept reappointment as a judge of the Court of Federal Claims.


(c) A judge of the Court of Federal Claims who has served at least 5 years, whether continuously or otherwise, as such a judge, and who retires or is removed from office upon the sole ground of mental or physical disability shall, subject to subsection (f), be entitled to receive, during the remainder of the judge’s lifetime—(1) an annuity equal to 50 percent of the salary payable to Court of Federal Claims judges in regular active service, if before retirement such judge served less than 10 years, or

(2) an annuity equal to the salary payable to Court of Federal Claims judges in regular active service, if before retirement such judge served at least 10 years.


(d) A judge who retires under subsection (a) or (b) may, at or after such retirement, be called upon by the chief judge of the Court of Federal Claims to perform such judicial duties with the Court of Federal Claims as may be requested of the retired judge for any period or periods specified by the chief judge, except that in the case of any such judge—(1) the aggregate of such periods in any one calendar year shall not (without his or her consent) exceed 90 calendar days; and

(2) he or she shall be relieved of performing such duties during any period in which illness or disability precludes the performance of such duties.

Any act, or failure to act, by an individual performing judicial duties pursuant to this subsection shall have the same force and effect as if it were the act (or failure to act) of a Court of Federal Claims judge in regular active service. Any individual performing judicial duties pursuant to this subsection shall receive the allowances for official travel and other expenses of a judge in regular active service.

(e)(1) Any judge who retires under the provisions of subsection (a) or (b) of this section shall be designated “senior judge”.

(2) Any judge who retires under this section shall not be counted as a judge of the Court of Federal Claims for purposes of the number of judgeships authorized by section 171 of this title.


(f)(1) A judge shall be entitled to an annuity under this section if the judge elects an annuity under this section by notifying the Director of the Administrative Office of the United States Courts in writing. Such an election—(A) may be made only while an individual is a judge of the Court of Federal Claims (except that in the case of an individual who fails to be reappointed as judge at the expiration of a term of office, such election may be made at any time before the day after the day on which his or her successor takes office); and

(B) once made, shall, subject to subsection (k), be irrevocable.


(2) A judge who elects to receive an annuity under this section shall not be entitled to receive—(A) any annuity to which such judge would otherwise have been entitled under subchapter III of chapter 83, or under chapter 84 (except for subchapters III and VII), of title 5, for service performed as a judge or otherwise;

(B) an annuity or salary in senior status or retirement under section 371 or 372 of this title;

(C) retired pay under section 7447 of the Internal Revenue Code of 1986; or

(D) retired pay under section 7296 of title 38.



(g) For purposes of calculating the years of service of an individual under subsections (a) and (c), only those years of service as a judge of the Court of Federal Claims or a commissioner of the United States Court of Claims shall be credited, and that portion of the aggregate number of years of such service that is a fractional part of 1 year shall not be credited if it is less than 6 months, and shall be credited if it is 6 months or more.

(h) An annuity under this section shall be payable at the times and in the same manner as the salary of a Court of Federal Claims judge in regular active service. Such annuity shall begin to accrue on the day following the day on which the annuitant’s salary as a judge in regular active service ceases to accrue.

(i)(1) Payments under this section which would otherwise be made to a judge of the Court of Federal Claims based upon his or her service shall be paid (in whole or in part) by the Director of the Administrative Office of the United States Courts to another person if and to the extent expressly provided for in the terms of any court decree of divorce, annulment, or legal separation, or the terms of any court order or court-approved property settlement agreement incident to any court decree of divorce, annulment, or legal separation. Any payment under this paragraph to a person bars recovery by any other person.

(2) Paragraph (1) shall apply only to payments made by the Director of the Administrative Office of the United States Courts after the date of receipt by the Director of written notice of such decree, order, or agreement, and such additional information as the Director may prescribe.

(3) As used in this subsection, the term “court” means any court of any State, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Commonwealth of the Northern Mariana Islands, or the Virgin Islands, and any Indian tribal court or court of Indian offense.


(j)(1) Subject to paragraph (4), any judge of the Court of Federal Claims who retires under this section and who thereafter in the practice of law represents (or supervises or directs the representation of) a client in making any civil claim against the United States or any agency thereof shall forfeit all rights to an annuity under this section for all periods beginning on or after the first day on which he engages in any such activity.

(2) Subject to paragraph (4), if a judge of the Court of Federal Claims who retires under this section fails during any calendar year to perform judicial duties required of such judge by subsection (d), such judge shall forfeit all rights to an annuity under this section for the 1-year period which begins on the first day on which he or she so fails to perform such duties.

(3) If a judge of the Court of Federal Claims who retires under this section accepts compensation for civil office or employment under the Government of the United States (other than for the performance of judicial duties under subsection (d)), such judge shall forfeit all rights to an annuity under this section for the period for which such compensation is received.

(4)(A) If a judge makes an election under this paragraph—(i) paragraphs (1) and (2) (and subsection (d)) shall not apply to such judge beginning on the date such election takes effect, and

(ii) the annuity payable under this section to such judge, for periods beginning on or after the date such election takes effect, shall be equal to the annuity to which such judge is entitled on the day before such effective date.


(B) An election under subparagraph (A)—(i) may be made by a judge only if such judge meets the age and service requirements for retirement under subsection (a),

(ii) may be made only during the period during which such judge may make an election to receive an annuity under this section or while the judge is receiving an annuity under this section, and

(iii) shall be filed with the Director of the Administrative Office of the United States Courts.

Such an election, once it takes effect, shall be irrevocable.

(C) Any election under this paragraph shall take effect on the first day of the first month following the month in which the election is made.



(k)(1) Notwithstanding subsection (f)(1)(B), an individual who has filed an election under subsection (f) to receive an annuity may revoke such election at any time before the first day on which such annuity would (but for such revocation) begin to accrue with respect to such individual.

(2) Any revocation under this subsection shall be made by filing a notice thereof in writing with the Director of 11 So in original. Probably should be “of the”. Administrative Office of the United States Courts.

(3) In the case of any revocation under this subsection—(A) for purposes of this section, the individual shall be treated as not having filed an election under subsection (f) to receive an annuity,

(B) for purposes of section 376 of this title—(i) the individual shall be treated as not having filed an election under section 376(a)(1), and

(ii) section 376(g) shall not apply, and the amount credited to such individual’s account (together with interest at 3 percent per annum, compounded on December 31 of each year to the date on which the revocation is filed) shall be returned to such individual,


(C) no credit shall be allowed for any service as a judge of the Court of Federal Claims or as a commissioner of the United States Court of Claims unless with respect to such service either there has been deducted and withheld the amount required by chapter 83 or 84 (as the case may be) of title 5 or there has been deposited in the Civil Service Retirement and Disability Fund an amount equal to the amount so required, with interest,

(D) the Court of Federal Claims shall deposit in the Civil Service Retirement and Disability Fund an amount equal to the additional amount it would have contributed to such Fund but for the election under subsection (f), and

(E) if subparagraph (D) is complied with, service on the Court of Federal Claims or as a commissioner of the United States Court of Claims shall be treated as service with respect to which deductions and contributions had been made during the period of service.



(l)(1) There is established in the Treasury a fund which shall be known as the “Court of Federal Claims Judges Retirement Fund”. The Fund is appropriated for the payment of annuities and other payments under this section.

(2) The Secretary of the Treasury shall invest, in interest bearing securities of the United States, such currently available portions of the Court of Federal Claims Judges Retirement Fund as are not immediately required for payments from the Fund. The income derived from these investments constitutes a part of the Fund.

(3)(A) There are authorized to be appropriated to the Court of Federal Claims Judges Retirement Fund amounts required to reduce to zero the unfunded liability of the Fund.

(B) For purposes of subparagraph (A), the term “unfunded liability” means the estimated excess, determined on an annual basis in accordance with the provisions of section 9503 of title 31, of the present value of all benefits payable from the Court of Federal Claims Judges Retirement Fund, over the balance in the Fund as of the date the unfunded liability is determined. In making any determination under this subparagraph, the Comptroller General shall use the applicable information contained in the reports filed pursuant to section 9503 of title 31, with respect to the retirement annuities provided for in this section.

(C) There are authorized to be appropriated such sums as may be necessary to carry out this paragraph.



(Added Pub. L. 101–650, title III, § 306(a)(1), Dec. 1, 1990, 104 Stat. 5105; amended Pub. L. 102–40, title IV, § 402(d)(2), May 7, 1991, 105 Stat. 239; Pub. L. 102–198, § 7(a), Dec. 9, 1991, 105 Stat. 1624; Pub. L. 102–572, title IX, § 902(a), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes

References in TextSection 7447 of the Internal Revenue Code of 1986, referred to in subsec. (f)(2)(C), is classified to section 7447 of Title 26, Internal Revenue Code.

Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court” in subsec. (a) and “Court of Federal Claims” for “Claims Court” in section catchline and wherever appearing in text.
1991—Subsec. (f)(2)(A). Pub. L. 102–198, § 7(a)(1), inserted “(except for subchapters III and VII)” after “chapter 84”.
Subsec. (f)(2)(D). Pub. L. 102–40 substituted “section 7296 of title 38” for “section 4096 of title 38”.
Subsec. (j)(1). Pub. L. 102–198, § 7(a)(2)(A), substituted “paragraph (4)” for “paragraph (2)” and “engages in any such activity” for “so practices law”.
Subsec. (j)(2). Pub. L. 102–198, § 7(a)(2)(B), substituted “Subject to paragraph (4), if” for “If”.
Subsec. (j)(3). Pub. L. 102–198, § 7(a)(2)(C), inserted “for” after “(other than”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective DateSection applicable to judges of, and senior judges in active service with, the United States Court of Federal Claims on or after Dec. 1, 1990, see section 306(f) of Pub. L. 101–650, as amended, set out as an Effective Date of 1990 Amendment note under section 8331 of Title 5, Government Organization and Employees.



§ 179. Personnel application and insurance programs(a) For purposes of construing and applying title 5, a judge of the United States Court of Federal Claims shall be deemed to be an “officer” under section 2104(a) of such title.

(b)(1)(A) For purposes of construing and applying chapter 89 of title 5, a judge of the United States Court of Federal Claims who—(i) is retired under subsection (b) of section 178 of this title, and

(ii) at the time of becoming such a retired judge—(I) was enrolled in a health benefits plan under chapter 89 of title 5, but

(II) did not satisfy the requirements of section 8905(b)(1) of title 5 (relating to eligibility to continue enrollment as an annuitant),


shall be deemed to be an annuitant meeting the requirements of section 8905(b)(1) of title 5, in accordance with the succeeding provisions of this paragraph, if the judge gives timely written notification to the chief judge of the court that the judge is willing to be called upon to perform judicial duties under section 178(d) of this title during the period of continued eligibility for enrollment, as described in subparagraph (B)(ii) or (C)(ii) (whichever applies).

(B) Except as provided in subparagraph (C)—(i) in order to be eligible for continued enrollment under this paragraph, notification under subparagraph (A) shall be made before the first day of the open enrollment period preceding the calendar year referred to in clause (ii)(II); and

(ii) if such notification is timely made, the retired judge shall be eligible for continued enrollment under this paragraph for the period—(I) beginning on the date on which eligibility would otherwise cease, and

(II) ending on the last day of the calendar year next beginning after the end of the open enrollment period referred to in clause (i).



(C) For purposes of applying this paragraph for the first time in the case of any particular judge—(i) subparagraph (B)(i) shall be applied by substituting “the expiration of the term of office of the judge” for the matter following “before”; and

(ii)(I) if the term of office of such judge expires before the first day of the open enrollment period referred to in subparagraph (B)(i), the period of continued eligibility for enrollment shall be as described in subparagraph (B)(ii); but

(II) if the term of office of such judge expires on or after the first day of the open enrollment period referred to in subparagraph (B)(i), the period of continued eligibility shall not end until the last day of the calendar year next beginning after the end of the next full open enrollment period beginning after the date on which the term expires.




(2) In the event that a retired judge remains enrolled under chapter 89 of title 5 for a period of 5 consecutive years by virtue of paragraph (1) (taking into account only periods of coverage as an active judge immediately before retirement and as a retired judge pursuant to paragraph (1)), then, effective as of the day following the last day of that 5-year period—(A) the provisions of chapter 89 of title 5 shall be applied as if such judge had satisfied the requirements of section 8905(b)(1) 11 So in original. Probably should be followed by “of title 5”. on the last day of such period; and

(B) the provisions of paragraph (1) shall cease to apply.


(3) For purposes of this subsection, the term “open enrollment period” refers to a period described in section 8905(g)(1) of title 5.


(c) For purposes of construing and applying chapter 87 of title 5, including any adjustment of insurance rates by regulation or otherwise, a judge of the United States Court of Federal Claims in regular active service or who is retired under section 178 of this title shall be deemed to be a judge of the United States described under section 8701(a)(5) of title 5.

(Added Pub. L. 106–518, title III, § 309(a), Nov. 13, 2000, 114 Stat. 2419.)

[§ 180. Repealed. Pub. L. 106–398, § 1 [[div. A], title VI, § 654(b)(1)], Oct. 30, 2000, 114 Stat. 1654, 1654A–165]

Section, added Pub. L. 102–572, title IX, § 903(a), Oct. 29, 1992, 106 Stat. 4517, related to military retirement pay for retired judges.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1999, see section 1 [[div. A], title VI, § 654(c)] of Pub. L. 106–398, set out as an Effective Date of 2000 Amendment note under section 371 of this title.




[CHAPTER 9—REPEALED]
[§§ 211 to 216. Repealed. Pub. L. 97–164, title I, § 106, Apr. 2, 1982, 96 Stat. 28]

Section 211, acts June 25, 1948, ch. 646, 62 Stat. 899; Aug. 25, 1958, Pub. L. 85–755, § 1, 72 Stat. 848, provided for creation of United States Court of Customs and Patent Appeals under article III of the United States Constitution and for appointment of a chief judge and four associate judges for that court.


Section 212, act June 25, 1948, ch. 646, 62 Stat. 899, provided for order of precedence of chief judge and associate judges of court.


Section 213, acts June 25, 1948, ch. 646, 62 Stat. 899; Mar. 2, 1955, ch. 9, § 1(e), 69 Stat. 10; Aug. 14, 1964, Pub. L. 88–426, title IV, § 403(e), 78 Stat. 434; Aug. 9, 1975, Pub. L. 94–82, title II, § 205(b)(5), 89 Stat. 422, provided for tenure and salaries of judges.


Section 214, act June 25, 1948, ch. 646, 62 Stat. 899, authorized court to hold court at such times and places as it might fix by rule.


Section 215, act June 25, 1948, ch. 646, 62 Stat. 899, provided that three judges of court constituted a quorum and that concurrence of three judges was necessary to any decision.


Section 216, act June 25, 1948, ch. 646, 62 Stat. 899, provided for filing of written opinions by Court of Customs and Patent Appeals on appeals from decisions of Patent Office and recording of those opinions in Patent Office.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.

Transfer of Matters and Petitions Pending in United States Court of Customs and Patent Appeals on October 1, 1982For provisions that any matter pending before the United States Court of Customs and Patent Appeals on Oct. 1, 1982, and that any petition for rehearing, reconsideration, alteration, modification, or other change in any decision of the United States Court of Customs and Patent Appeals rendered prior to Oct. 1, 1982, that has not been determined on that date or that is filed after that date, be determined by the United States Court of Appeals for the Federal Circuit, see section 403(b), (c) of Pub. L. 97–164, formerly set out as a note under section 171 of this title.



CHAPTER 11—COURT OF INTERNATIONAL TRADE



Sec.


251.Appointment and number of judges; offices.


252.Tenure and salaries of judges.


253.Duties of chief judge.


254.Single-judge trials.


255.Three-judge trials.


256.Trials at ports other than New York.


257.Publication of decisions.


258.Chief judges; precedence of judges.




Historical and Revision NotesThe “Board of General Appraisers” was designated “United States Customs Court” by act May 28, 1926, ch. 411, § 1, 44 Stat. 669. General provisions concerning such court were incorporated in section 1518 of title 19, U.S.C., 1940 ed., Customs Duties, until amended by act October 10, 1940, ch. 843, § 1, 54 Stat. 1101, adding a new section to the Judicial Code of 1911, when they were transferred to section 296 of title 28, U.S.C., 1940 ed. They are retained in title 28 by this revision.
In this connection former Congressman Walter Chandler said, “Among the major subjects needing study and revision are special courts, such as the Customs Court, which should be fitted into the judicial system.” (See U.S. Law Weekly, Nov. 7, 1939.)

History of CourtThe United States Customs Court [now Court of International Trade] as “constituted on June 17, 1930”, consisted of nine members as provided by act Sept. 21, 1922, ch. 356, title IV, § 518, 42 Stat. 972, which established the Board of General Appraisers, designated the “United States Customs Court” by act May 28, 1926, ch. 411, § 1, 44 Stat. 669.
Provisions similar to these were contained in act Sept. 21, 1922, ch. 356, title IV, § 518, 42 Stat. 972. That section was superseded by section 518 of the Tariff Act of 1930, and was repealed by section 651 (a)(1) of said 1930 act.
The sentence in the former first paragraph as to sitting in a case previously participated in, is from act Aug. 5, 1909, ch. 6, § 28, 36 Stat. 98, which combined and amended Customs Administrative Act June 10, 1890, ch. 407, § 12, 26 Stat. 136, and section 31, as added by act May 27, 1908, ch. 205, 35 Stat. 406. Section 12 of the act of 1890 was expressly saved from repeal by act Sept. 21, 1922, ch. 356, title IV, § 643, 42 Stat. 989, and prior acts, but its provisions, other than the sentence above mentioned, were omitted from the Code.
Provisions for the review of decisions of Boards of General Appraisers by the Circuit Courts, made by section 15 of the Customs Administrative Act of June 10, 1890, ch. 407, were superseded by provisions for such review by the Court of Customs Appeals created by section 29 added to that act by the Payne-Aldrich Tariff Act of Aug. 5, 1909, ch. 6. The provisions of said new section 29 were incorporated in and superseded by chapter 8 of the Judicial Code of March 3, 1911, incorporated into the Code as former chapter 8 of Title 28, Judicial Code and Judiciary.
R.S. § 2608 provided for the appointment of four appraisers of merchandise, to be employed in visiting ports of entry under the direction of the Secretary of the Treasury, and to assist in the appraisement of merchandise as might be deemed necessary by the Secretary to protect and insure uniformity in the collection of the revenue from customs. It was repealed by act June 10, 1890, ch. 407, § 29, 26 Stat. 141.
R.S. § 2609 provided for the appointment of merchant appraisers. R.S. § 2610 made every merchant refusing to serve as such appraiser liable to a penalty. Both sections were superseded by the provisions relating to appraisers and appraisements of the Customs Administrative Act of June 10, 1890, ch. 407, 26 Stat. 131, and subsequent acts, and were repealed by act Sept. 21, 1922, ch. 356, title IV, § 642, 42 Stat. 989.
R.S. § 2945, which contained a provision similar to that of R.S. § 2610, was repealed, without mention of section 2610, by said Customs Administrative Act of June 10, 1890, ch. 407, § 29, 26 Stat. 141, and was again repealed by act Sept. 21, 1922, ch. 356, § 642, 42 Stat. 989.
R.S. § 2725, which prescribed the compensation of merchant appraisers, and section 2726, which prescribed the salary of the general appraiser at New York, were superseded by the provisions relating to general appraisers and appraisers made by the Customs Administrative Act of June 10, 1890, ch. 407, §§ 12, 13, 26 Stat. 136, as amended by the Payne-Aldrich Act of Aug. 5, 1909, ch. 6, § 28.
R.S. § 2727 fixed the salary of the four general appraisers at the sum of $2,500 a year each, and their actual traveling expenses. It was repealed by act Feb. 27, 1877, ch. 69, 19 Stat. 246.

Editorial Notes
Amendments1996—Pub. L. 104–317, title V, § 501(b)(3), Oct. 19, 1996, 110 Stat. 3856, substituted “Duties of chief judge” for “Duties of chief judge; precedence of judges” in item 253 and added item 258.
1980—Pub. L. 96–417, title V, § 501(2), Oct. 10, 1980, 94 Stat. 1742, substituted “COURT OF INTERNATIONAL TRADE” for “CUSTOMS COURT” in chapter heading.
1970—Pub. L. 91–271, title I, § 123(a), June 2, 1970, 84 Stat. 282, substituted “Single-judge trial” for “Divisions; powers and assignments” in item 254 and “Three-judge trials” for “Publication of decisions” in item 255 and added items 256 and 257.


§ 251. Appointment and number of judges; offices(a) The President shall appoint, by and with the advice and consent of the Senate, nine judges who shall constitute a court of record to be known as the United States Court of International Trade. Not more than five of such judges shall be from the same political party. The court is a court established under article III of the Constitution of the United States.

(b) The offices of the Court of International Trade shall be located in New York, New York.

(June 25, 1948, ch. 646, 62 Stat. 899; July 14, 1956, ch. 589, § 1, 70 Stat. 532; Pub. L. 96–417, title I, § 101, Oct. 10, 1980, 94 Stat. 1727; Pub. L. 104–317, title V, § 501(b)(1), Oct. 19, 1996, 110 Stat. 3856.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 296 (Mar. 3, 1911, ch. 231, § 187(a), as added Oct. 10, 1940, ch. 843, § 1, 54 Stat. 1101).
This section contains only a part of section 296 of title 28, U.S.C., 1940 ed. Other provisions of such section are incorporated in sections 252, 253, 254, 455, 1581, 2071, 2639, and 2640 of this title.
The provision that vacancies should be filled by appointment of the President and confirmed by the Senate was omitted as unnecessary in view of the language of the revised section.
Words “a court of record known as” were added. (See Reviser’s Note under section 171 of this title.)
The term “chief judge” was substituted for “presiding judge.” (See reviser’s note under section 136 of this title.)
The provisions of such section 296 of title 28, U.S.C., 1940 ed., relating to assignment and powers of retired judges were omitted as covered by sections 294 and 296 of this title.
Changes in phraseology were made.

Editorial Notes
Amendments1996—Subsecs. (b), (c). Pub. L. 104–317 redesignated subsec. (c) as (b) and struck out former subsec. (b) which read as follows: “The President shall designate one of the judges of the Court of International Trade who is less than seventy years of age to serve as chief judge. The chief judge shall continue to serve as chief judge until he reaches the age of seventy years and another judge is designated as chief judge by the President. After the designation of another judge to serve as chief judge, the former chief judge may continue to serve as a judge of the court.”
1980—Subsec. (a). Pub. L. 96–417 incorporated first par. in provisions designated subsec. (a), redesignated the United States Customs Court as the United States Court of International Trade, and deleted “appointed” before “shall be”.
Subsec. (b). Pub. L. 96–417 added subsec. (b) and struck out a second paragraph requiring the President to designate from time to time one of the judges to act as chief judge.
Subsec. (c). Pub. L. 96–417 designated third par. as subsec. (c) and substituted “Court of International Trade” for “court” and “located in New York, New York” for “located at the port of New York”.
1956—Act July 14, 1956, declared the Customs Court to be a court established under article III of the Constitution of the United States.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentPub. L. 96–417, title VII, § 701, Oct. 10, 1980, 94 Stat. 1747, as amended by Pub. L. 96–542, § 1, Dec. 17, 1980, 94 Stat. 3209, provided that:
“(a) Except as otherwise provided in this section, the provisions of and amendments made by this Act [see section 1 of Pub. L. 96–417, set out as a Short Title of 1980 Amendment note under section 1 of this title] shall take effect on November 1, 1980 and shall apply with respect to civil actions pending on or commenced on or after such date.

“(b)(1) The following sections of title 28, United States Code, shall apply with respect to civil actions commenced on or after the effective date of this Act [Nov. 1, 1980]:“(A) Sections 1581(d), 1581(g), 1581(h), 1581(i), and 1583, as amended by section 201 of this Act.

“(B) Sections 2631(d), 2631(g), 2631(h), 2631(i), 2631(j), 2632(a), 2635, 2636, 2637(c), 2639(b), 2640(a)(5), 2640(c), 2640(d), 2643(a), 2643(c)(2), 2643(c)(4), and 2644, as amended by section 301 of this Act.

“(C) Section 1876, as added by section 302(a) of this Act.

“(D) Sections 2601 and 2602, as amended by section 403 of this Act.

“(E) Section 1919, as amended by section 510 of this Act.

“(F) Section 1963A, as added by section 511(a) of this Act.


“(2) Sections 337(c) and 641(b) of the Tariff Act of 1930 [19 U.S.C. 1337(c) and 1641(b)], as amended by sections 604 and 611 of this Act, shall apply with respect to civil actions commenced on or after the effective date of this Act.

“(3) Section 284 of the Trade Act of 1974 [19 U.S.C. 2395], as added by section 613 of this Act, shall apply with respect to civil actions commenced on or after the effective date of this Act.


“(c)(1) The following sections of title 28, United States Code, shall apply with respect to civil actions commenced on or after the 90th day after the effective date of this Act [Nov. 1, 1980]:“(A) Sections 1582, 2639(a)(2), and 2640(a)(6), as amended by sections 201 and 301 of this Act.

“(B) Sections 1352, 1355, and 1356, as amended by sections 506, 507, and 508 of this Act.


“(2) Section 592(e) of the Tariff Act of 1930 [19 U.S.C. 1592(e)], as amended by section 609 of this Act, shall apply with respect to civil actions commenced on or after 90th day after the effective date of this Act.”




[Amendment of section 701 of Pub. L. 96–417, set out above, by Pub. L. 96–542 effective as of Nov. 1, 1980, see section 3 of Pub. L. 96–542, set out as a note under section 1516a of Title 19, Customs Duties.]

References to Certain Courts Deemed References to the United States Court of International TradePub. L. 96–417, title VII, § 702, Oct. 10, 1980, 94 Stat. 1748, provided that: “Any reference in any statute or regulation of the United States to the United States Customs Court, the U.S. Customs Court, or the Customs Court shall be deemed to be a reference to the United States Court of International Trade.”


Effect on Customs Court JudgesPub. L. 96–417, title VII, § 703, Oct. 10, 1980, 94 Stat. 1748, provided that:
“(a) Except as provided in subsection (b) of this section, the amendments made by title I of this Act [amending this section and section 293 of this title] shall not affect the status of any individual serving as judge or chief judge of the Customs Court on the date of enactment of this Act [Oct. 10, 1980].

“(b) The requirement that a person may not continue to serve as chief judge of the Court of International Trade after having reached the age of seventy years, as set forth in the amendment made by section 101 of this Act [amending this section], shall apply to any individual serving as chief judge on or after the date of enactment of this Act [Oct. 10, 1980].”




Effect on Pending CasesPub. L. 96–417, title VII, § 704, Oct. 10, 1980, 94 Stat. 1748, provided that: “Nothing in this Act [see section 1 of Pub. L. 96–417, set out as a Short Title of 1980 Amendment note under section 1 of this title] shall cause the dismissal of any action commenced prior to the date of enactment of this Act [Oct. 10, 1980] under jurisdictional statutes relating to the Customs Court or the Court of Customs and Patent Appeals as in effect immediately prior to such date of enactment [Oct. 10, 1980].”


Tennessee Valley Authority Legal RepresentationPub. L. 96–417, title VII, § 705, Oct. 10, 1980, 94 Stat. 1748, provided that: “Nothing in this Act [see section 1 of Pub. L. 96–417, set out as a Short Title of 1980 Amendment note under section 1 of this title] affects the authority of the Tennessee Valley Authority under the Tennessee Valley Authority Act of 1933 [16 U.S.C. 831 et seq.] to represent itself by attorneys of its choosing.”


Limitation or Alteration of JurisdictionAct July 14, 1956, ch. 589, § 4, 70 Stat. 532, provided that: “Nothing contained in this Act [amending this section and sections 292, 293, and 295 of this title] shall be construed in any way to limit or alter the jurisdiction heretofore conferred upon the United States Customs Court [now Court of International Trade] by any provision of law.”


Continuation of Organization of CourtAct June 25, 1948, ch. 646, § 2(b), 62 Stat. 985, provided in part that the provisions of this title as set out in section 1 of act June 25, 1948, with respect to the organization of the court, shall be construed as continuations of existing law, and the tenure of the judges, officers, and employees, in office on Sept. 1, 1948, shall not be affected by its enactment, but each of them shall continue to serve in the same capacity under the appropriate provisions of this title, pursuant to his prior appointment.



§ 252. Tenure and salaries of judges
Judges of the Court of International Trade shall hold office during good behavior. Each shall receive a salary at an annual rate determined under section 225 of the Federal Salary Act of 1967 (2 U.S.C. 351–361), as adjusted by section 461 of this title.
(June 25, 1948, ch. 646, 62 Stat. 899; Mar. 2, 1955, ch. 9, § 1(f), 69 Stat. 10; Pub. L. 88–426, title IV, § 403(f), Aug. 14, 1964, 78 Stat. 434; Pub. L. 94–82, title II, § 205(b)(6), Aug. 9, 1975, 89 Stat. 423; Pub. L. 96–417, title V, § 502, Oct. 10, 1980, 94 Stat. 1742.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 296 (Mar. 3, 1911, ch. 231, § 187(a), as added Oct. 10, 1940, ch. 843, § 1, 54 Stat. 1101; July 31, 1946, ch. 704, § 1, 60 Stat. 716).
This section contains a part of section 296 of title 28, U.S.C., 1940 ed., Other provisions of such section are incorporated in sections 251, 253, 254, 456, 1581, 2071, 2639, and 2640 of this title.
A provision exempting judge’s salaries from section 1790 of the Revised Statutes was omitted, as such section was repealed by act Aug. 26, 1935, ch. 689, § 1, 49 Stat. 864.
A provision for monthly salary payments was omitted since time of payment is a matter for administrative determination.
Changes were made in phraseology.

Editorial Notes

References in TextSection 225 of the Federal Salary Act of 1967, referred to in text, is section 225 of Pub. L. 90–206, Dec. 16, 1967, 81 Stat. 642, as amended, which is classified to chapter 11 (§ 351 et seq.) of Title 2, The Congress.

Amendments1980—Pub. L. 96–417 substituted “Judges of the Court of International Trade” for “Judge of the Customs Court”.
1975—Pub. L. 94–82 substituted provision that each judge shall receive a salary at an annual rate determined under section 225 of the Federal Salary Act of 1967, as adjusted by section 461 of this title, for provision that each judge shall receive a salary of $30,000 a year.
1964—Pub. L. 88–426 increased salaries of judges from $22,500 to $30,000 a year.
1955—Act Mar. 2, 1955, increased salaries of judges from $15,000 to $22,500 a year.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

Effective Date of 1964 AmendmentAmendment by Pub. L. 88–426 effective on first day of first pay period which begins on or after July 1, 1964, except to the extent provided in section 501(c) of Pub. L. 88–426, see section 501 of Pub. L. 88–426.

Effective Date of 1955 AmendmentAmendment by act Mar. 2, 1955, effective Mar. 1, 1955, see section 5 of act Mar. 2, 1955, set out as a note under section 4501 of Title 2, The Congress.

Statutory Notes and Executive Documents
Salary IncreasesFor adjustment of salaries of judges under this section, see the executive order detailing the adjustment of certain rates of pay set out as a note under section 5332 of Title 5, Government Organization and Employees.
For prior year salary increases per the recommendation of the President, see Prior Salary Recommendations notes under section 358 of Title 2, The Congress.
For miscellaneous provisions dealing with adjustments of pay and limitations on use of funds to pay salaries in prior years, see notes under section 5318 of Title 5, Government Organization and Employees.
Salaries of presiding judge and associate judges increased from $10,000 to $15,000 a year by act July 31, 1946, ch. 704, § 1, 60 Stat. 716.
Salaries of presiding judge and associate judges increased from $9,000 to $10,000 a year by the Tariff Act of 1930, act June 17, 1930, ch. 497, title IV, § 518, 46 Stat. 737.



§ 253. Duties of chief judge(a) The chief judge of the Court of International Trade, with the approval of the court, shall supervise the fiscal affairs and clerical force of the court; 11 So in original. The semicolon probably should be a period.

(b) The chief judge shall promulgate dockets.

(c) The chief judge, under rules of the court, may designate any judge or judges of the court to try any case and, when the circumstances so warrant, reassign the case to another judge or judges.

(June 25, 1948, ch. 646, 62 Stat. 900; Pub. L. 86–243, § 3, Sept. 9, 1959, 73 Stat. 474; Pub. L. 91–271, title I, § 105, June 2, 1970, 84 Stat. 276; Pub. L. 96–417, title V, § 501(3), Oct. 10, 1980, 94 Stat. 1742; Pub. L. 104–317, title V, § 501(b)(2), Oct. 19, 1996, 110 Stat. 3856.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 296 (Mar. 3, 1911, ch. 231, § 187(a), as added Oct. 10, 1940, ch. 843, § 1, 54 Stat. 1101).
This section contains a part of section 296 of title 28, U.S.C., 1940 ed. Other provisions of such section are incorporated in sections 251, 252, 254, 456, 1581, 2071, 2639, and 2640 of this title.
Provision respecting recommendations for appointment, promotions, or otherwise affecting such clerical force, was omitted as unnecessary in view of section 871 of this title.
The second paragraph is partly new and conforms with similar provisions of section 136(e) of this title, relating to the chief judges of district courts.
The term “chief judge” was substituted for “presiding judge.” (See Reviser’s Note under section 136 of this title.)
Changes were made in phraseology and arrangement.

Editorial Notes
Amendments1996—Pub. L. 104–317 struck out “; precedence of judges” after “chief judge” in section catchline and struck out subsecs. (d) and (e) which read as follows:
“(d) Whenever the chief judge is unable to perform the duties of his office or the office is vacant, his powers and duties shall devolve upon the judge next in precedence who is able to act, until such disability is removed or another chief judge is appointed and duly qualified.
“(e) The chief judge shall have precedence and shall preside at any session which he attends. Other judges shall have precedence and shall preside according to the seniority of their commissions. Judges whose commissions bear the same date shall have precedence according to seniority in age.”
1980—Subsec. (a). Pub. L. 96–417 redesignated the Customs Court as the Court of International Trade.
1970—Pub. L. 91–271 reorganized existing provisions into lettered subsecs. (a) to (e) and made minor changes in phraseology.
1959—Pub. L. 86–243 required the chief judge to supervise the fiscal affairs and clerical force of the court, with the approval of the court.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

Effective Date of 1970 AmendmentAmendment by Pub. L. 91–271 effective Oct. 1, 1970, see section 122 of Pub. L. 91–271, set out as a note under section 256 of this title.

Savings ProvisionAmendment by Pub. L. 86–243 not to deprive Customs Court [now Court of International Trade] officers or employees of any rights, privileges, or civil service status, see section 4 of Pub. L. 86–243, set out as a note under section 871 of this title.



§ 254. Single-judge trials
Except as otherwise provided in section 255 of this title, the judicial power of the Court of International Trade with respect to any action, suit or proceeding shall be exercised by a single judge, who may preside alone and hold a regular or special session of court at the same time other sessions are held by other judges.
(June 25, 1948, ch. 646, 62 Stat. 900; May 24, 1949, ch. 139, § 66, 63 Stat. 99; Pub. L. 91–271, title I, § 106, June 2, 1970, 84 Stat. 277; Pub. L. 96–417, title V, § 501(4), Oct. 10, 1980, 94 Stat. 1742.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 296 (Mar. 3, 1911, ch. 231, 187(a), as added Oct. 10, 1940, ch. 843, § 1, 54 Stat. 1101).
This section contains a part of section 296 of title 28, U.S.C., 1940 ed. Other provisions of such section are incorporated in sections 251, 252, 253, 456, 1581, 2071, 2639, and 2640 of this title.
Words “when in the opinion of such division or judge the ends of justice so require,” which followed the phrase “grant a rehearing or retrial,” were omitted as surplusage.
The term “chief judge” was substituted for “presiding judge.” (See reviser’s note under section 136 of this title.)
The phrase “petitions for remission of additional duties” was added to the first paragraph at the suggestion of the court to conform to existing practice.
Reappraisement appeals are heard by a single judge and reviewed by a division. (See sections 2631 and 2636 of this title.)
The provision of section 296 of title 28, U.S.C., 1940 ed., that the presiding judge shall designate one of the three judges of a division to preside over such division was omitted as in conflict with section 253 of this title (also taken from section 296 of title 28 U.S.C., 1940 ed.), which provides that judges shall preside according to the seniority of their commissions. The latter provision is in accord with present practice.
Changes were made in arrangement and phraseology.

1949 ActThis amendment clarifies section 254 of title 28, U.S.C., by restoring language of the original law.

Editorial Notes
Prior ProvisionsProvisions similar to those relating to the assignment of judges to hear and determine cases, and provisions similar to those authorizing the chief judge to designate judges to hear and determine cases within the jurisdiction of the United States, formerly contained in this section, are covered by sections 255 and 256 of this title, respectively.

Amendments1980—Pub. L. 96–417 redesignated the Customs Court as the Court of International Trade.
1970—Pub. L. 91–271 substituted in section catchline “Single-judge trials” for “Divisions; powers and assignments” and substituted provisions in text requiring the judicial power of the Customs Court with respect to any action, suit, or proceeding to be exercised by a single judge, for provisions setting forth the powers of the chief judge of the Customs Court with respect to the organization of such Court into divisions, and the assignment of judges to hear and determine pending cases.
1949—Act May 24, 1949, inserted “to hear or” before “to hear and determine” in third par.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

Effective Date of 1970 AmendmentAmendment by Pub. L. 91–271 effective Oct. 1, 1970, see section 122 of Pub. L. 91–271, set out as a note under section 256 of this title.



§ 255. Three-judge trials(a) Upon application of any party to a civil action, or upon his own initiative, the chief judge of the Court of International Trade shall designate any three judges of the court to hear and determine any civil action which the chief judge finds: (1) raises an issue of the constitutionality of an Act of Congress, a proclamation of the President or an Executive order; or (2) has broad or significant implications in the administration or interpretation of the customs laws.

(b) A majority of the three judges designated may hear and determine the civil action and all questions pending therein.

(Added Pub. L. 91–271, title I, § 108, June 2, 1970, 84 Stat. 277; amended Pub. L. 96–417, title V, § 501(5), Oct. 10, 1980, 94 Stat. 1742.)

Editorial Notes
Prior ProvisionsA prior section 255 was renumbered section 257 of this title.

Amendments1980—Subsec. (a). Pub. L. 96–417 redesignated the Customs Court as the Court of International Trade.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

Effective DateSection effective Oct. 1, 1970, see section 122 of Pub. L. 91–271, set out as a note under section 256 of this title.



§ 256. Trials at ports other than New York(a) The chief judge may designate any judge or judges of the court to proceed, together with necessary assistants, to any port or to any place within the jurisdiction of the United States to preside at a trial or hearing at the port or place.

(b) Upon application of a party or upon his own initiative, and upon a showing that the interests of economy, efficiency, and justice will be served, the chief judge may issue an order authorizing a judge of the court to preside in an evidentiary hearing in a foreign country whose laws do not prohibit such a hearing: Provided, however, That an interlocutory appeal may be taken from such an order pursuant to the provisions of section 1292(d)(1) of this title, and the United States Court of Appeals for the Federal Circuit may, in its discretion, consider the appeal.

(Added Pub. L. 91–271, title I, § 109, June 2, 1970, 84 Stat. 277; amended Pub. L. 97–164, title I, § 107, Apr. 2, 1982, 96 Stat. 28.)

Editorial Notes
Amendments1982—Subsec. (b). Pub. L. 97–164 substituted “section 1292(d)(1) of this title, and the United States Court of Appeals for the Federal Circuit may, in its discretion, consider the appeal” for “section 1541(b) of this title, subject to the discretion of the Court of Customs and Patent Appeals as set forth in that section”.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective DatePub. L. 91–271, title I, § 122, June 2, 1970, 84 Stat. 281, provided that:
“(a) This title [see Short Title of 1970 Amendment note set out under section 1 of this title] shall become effective on October 1, 1970, and shall thereafter apply to all actions and proceedings in the Customs Court and the Court of Customs and Patent Appeals except those involving merchandise entered before the effective date for which trial has commenced by such effective date.

“(b) An appeal for reappraisement timely filed with the Bureau of Customs before the effective date, but as to which trial has not commenced by such date, shall be deemed to have had a summons timely and properly filed under this title. When the judgment or order of the United States Customs Court has become final in this appeal, the papers shall be returned to the appropriate customs officer to decide any remaining matters relating to the entry in accordance with section 500 of the Tariff Act of 1930, as amended [section 1500 of Title 19, Customs Duties]. A protest or summons filed after final decision on an appeal for reappraisement shall not include issues which were raised or could have been raised on the appeal for reappraisement.

“(c) A protest timely filed with the Bureau of Customs before the effective date of enactment of this Act [June 2, 1970], which is disallowed before that date, and as to which trial has not commenced by such date, shall be deemed to have had a summons timely and properly filed under this title.

“(d) All other provisions of this Act [see Short Title notes set out under section 1 of this title and section 1500 of Title 19] shall apply to appeals and disallowed protests deemed to have had summonses timely and properly filed under this section.”






§ 257. Publication of decisions
All decisions of the Court of International Trade shall be preserved and open to inspection. The court shall forward copies of each decision to the Secretary of the Treasury or his designee and to the appropriate customs officer for the district in which the case arose. The Secretary shall publish weekly such decisions as he or the court may designate and abstracts of all other decisions.
(June 25, 1948, ch. 646, 62 Stat. 900, § 255; renumbered § 257 and amended Pub. L. 91–271, title I, § 107, June 2, 1970, 84 Stat. 277; Pub. L. 96–417, title V, § 501(6), Oct. 10, 1980, 94 Stat. 1742.)

Historical and Revision NotesBased on section 1519 of title 19, U.S.C., 1940 ed., Customs Duties (June 17, 1930, ch. 497, title IV, § 519, 46 Stat. 739).
Changes in phraseology were made.

Editorial Notes
Amendments1980—Pub. L. 96–417 redesignated the Customs Court as the Court of International Trade.
1970—Pub. L. 91–271 inserted “or his designee” after “Secretary of the Treasury,” and substituted “to the appropriate customs officer” for “the collector”.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

Effective Date of 1970 AmendmentAmendment by Pub. L. 91–271 effective Oct. 1, 1970, see section 122 of Pub. L. 91–271, set out as an Effective Date note under section 256 of this title.



§ 258. Chief judges; precedence of judges(a)(1) The chief judge of the Court of International Trade shall be the judge of the court in regular active service who is senior in commission of those judges who—(A) are 64 years of age or under;

(B) have served for 1 year or more as a judge of the court; and

(C) have not served previously as chief judge.


(2)(A) In any case in which no judge of the court meets the qualifications under paragraph (1), the youngest judge in regular active service who is 65 years of age or over and who has served as a judge of the court for 1 year or more shall act as the chief judge.

(B) In any case under subparagraph (A) in which there is no judge of the court in regular active service who has served as a judge of the court for 1 year or more, the judge of the court in regular active service who is senior in commission and who has not served previously as chief judge shall act as the chief judge.


(3)(A) Except as provided under subparagraph (C), the chief judge serving under paragraph (1) shall serve for a term of 7 years and shall serve after expiration of such term until another judge is eligible under paragraph (1) to serve as chief judge.

(B) Except as provided under subparagraph (C), a judge of the court acting as chief judge under subparagraph (A) or (B) of paragraph (2) shall serve until a judge meets the qualifications under paragraph (1).

(C) No judge of the court may serve or act as chief judge of the court after attaining the age of 70 years unless no other judge is qualified to serve as chief judge under paragraph (1) or is qualified to act as chief judge under paragraph (2).



(b) The chief judge shall have precedence and preside at any session of the court which such judge attends. Other judges of the court shall have precedence and preside according to the seniority of their commissions. Judges whose commissions bear the same date shall have precedence according to seniority in age.

(c) If the chief judge desires to be relieved of the duties as chief judge while retaining active status as a judge of the court, the chief judge may so certify to the Chief Justice of the United States, and thereafter the chief judge of the court shall be such other judge of the court who is qualified to serve or act as chief judge under subsection (a).

(d) If a chief judge is temporarily unable to perform the duties as such, such duties shall be performed by the judge of the court in active service, able and qualified to act, who is next in precedence.

(Added Pub. L. 104–317, title V, § 501(a), Oct. 19, 1996, 110 Stat. 3855.)

Statutory Notes and Related Subsidiaries
Continuance of Position of Chief JudgePub. L. 104–317, title V, § 501(c), Oct. 19, 1996, 110 Stat. 3856, provided that:
“(1) Notwithstanding the provisions of section 258(a) of title 28, United States Code (as added by subsection (a) of this section), the chief judge of the United States Court of International Trade who is in office on the day before the date of enactment of this Act [Oct. 19, 1996] shall continue to be such chief judge on or after such date until any one of the following events occurs:“(A) The chief judge is relieved of his duties under section 258(c) of title 28, United States Code.

“(B) The regular active status of the chief judge is terminated.

“(C) The chief judge attains the age of 70 years.

“(D) The chief judge has served for a term of 7 years as chief judge.


“(2) When the chief judge vacates the position of chief judge under paragraph (1), the position of chief judge of the Court of International Trade shall be filled in accordance with section 258(a) of title 28, United States Code.”







CHAPTER 13—ASSIGNMENT OF JUDGES TO OTHER COURTS



Sec.


291.Circuit judges.


292.District judges.


293.Judges of the Court of International Trade.


294.Assignment of retired justices or judges to active duty.11 Section catchline amended by Pub. L. 85–755 without corresponding amendment of analysis.


295.Conditions upon designation and assignment.


296.Powers upon designation and assignment.


297.Assignment of judges to courts of the freely associated compact states.




Editorial Notes
Amendments1988—Pub. L. 100–702, title X, § 1022(2), Nov. 19, 1988, 102 Stat. 4673, added item 297.
1982—Pub. L. 97–164, title I, § 110(c), Apr. 2, 1982, 96 Stat. 29, substituted “the Court of International Trade” for “other courts” in item 293.
1958—Pub. L. 85–755, § 8, Aug. 25, 1958, 72 Stat. 850, substituted “Judges of other courts” for “Circuit or district judges to Court of Customs and Patent Appeals” in item 293.


§ 291. Circuit judges(a) The Chief Justice of the United States may, in the public interest, designate and assign temporarily any circuit judge to act as circuit judge in another circuit upon request by the chief judge or circuit justice of such circuit.

(b) The chief judge of a circuit or the circuit justice may, in the public interest, designate and assign temporarily any circuit judge within the circuit, including a judge designated and assigned to temporary duty therein, to hold a district court in any district within the circuit.

(June 25, 1948, ch. 646, 62 Stat. 900; July 28, 1953, ch. 253, § 2, 67 Stat. 226; Sept. 3, 1954, ch. 1263, § 39(b), 68 Stat. 1240; July 9, 1956, ch. 517, § 1(a), 70 Stat. 497; Pub. L. 85–755, § 2, Aug. 25, 1958, 72 Stat. 848; Pub. L. 95–598, title II, § 202, Nov. 6, 1978, 92 Stat. 2660; Pub. L. 97–164, title I, § 108, Apr. 2, 1982, 96 Stat. 28; Pub. L. 102–572, title I, § 104, Oct. 29, 1992, 106 Stat. 4507.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 17, 22 (Mar. 3, 1911, ch. 231, §§ 13, 18, 36 Stat. 1089; Oct. 3, 1913, ch. 18, 38 Stat. 203; Sept. 14, 1922, ch. 306, §§ 3, 5, 42 Stat. 839; Mar. 2, 1929, ch. 488, § 1, 45 Stat. 1475; June 7, 1934, ch. 426, 48 Stat. 926; June 25, 1936, ch. 804, 49 Stat. 1921; Aug. 24, 1937, ch. 754, § 4, 50 Stat. 753; Dec. 29, 1942, ch. 835, § 1, 56 Stat. 1094).
Section consolidates all provisions of sections 17 and 22 of title 28, U.S.C., 1940 ed., relating to designation and assignment of circuit judges.
The revised section omits a reference to the Chief Justice contained in said section 22, since in exercising the powers under subsection (b), he acts as a circuit justice.
Paragraph (d) of said section 17, making the section applicable to the United States Court of Appeals for the District of Columbia, is omitted since such court is included in this revision because the District of Columbia is made a separate circuit. (See section 41 of this title.)
Provisions of said sections 17 and 22 authorizing the senior Associate Justice to act in the absence of the Chief Justice of the United States were omitted as surplusage in view of specific authority to so act in section 3 of this title.
The words in said section 17 “for such time as the business of such district court may require,” were omitted as inconsistent with the language of said section 22 of title 28, U.S.C., 1940 ed., which employed the words “the public interest requires” and “from time to time and until he shall otherwise direct.” The revised section and sections 294 and 296 of this title make clear the power to make designation and assignment without any limitation of time, to revoke such designation and assignment and to make, from time to time, new designations and assignments.
The term “chief judge” of the circuit was substituted for “senior circuit judge.” (See reviser’s note under section 136 of this title.)
References in said sections 17 and 22 to retired judges were omitted as covered by section 294 of this title.
Other provisions of said section 17 of title 28, U.S.C., 1940 ed., are incorporated in sections 292, 295 and 296 of this title.
Other provisions of said section 22 of title 28, U.S.C., 1940 ed., are incorporated in section 296 of this title.
Changes were made in phraseology and arrangement.

Editorial Notes
Amendments1992—Subsec. (a). Pub. L. 102–572 amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “The Chief Justice of the United States may designate and assign temporarily any circuit judge to act as circuit judge in another circuit upon presentation of a certificate of necessity by the chief judge or circuit justice of the circuit where the need arises.”
1982—Subsecs. (b), (c). Pub. L. 97–164 redesignated subsec. (c) as (b). Former subsec. (b), which authorized the Chief Justice of the United States to designate and temporarily assign any circuit judge to serve as a judge of the Court of Claims or the Court of Customs and Patent Appeals upon presentation to him of a certificate of necessity by the chief judge of the court in which the need arose, was struck out.
1978—Subsec. (c). Pub. L. 95–598 directed the amendment of subsec. (c) by inserting “or bankruptcy” after “to hold a district”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1958—Subsec. (a). Pub. L. 85–755 struck out provision for assignment of any judge of the Court of Claims to serve as circuit judge in any circuit. See section 293(a) of this title.
Subsec. (b). Pub. L. 85–755 redesignated subsec. (c) as (b) and incorporated in it provision for assignment of circuit judges to Court of Customs and Patent Appeals formerly contained in section 293 of this title. Former subsec. (b), which provided for assignment of judges of the Court of Customs and Patent Appeals to serve as judges of the Court of Appeals or the District Court for the District of Columbia, was struck out. See section 293(a) of this title.
Subsecs. (c), (d). Pub. L. 85–755 redesignated subsec. (d) as (c). Former subsec. (c) redesignated (b).
1956—Subsec. (a). Act July 9, 1956, inserted “or any judge of the Court of Claims to serve as a circuit judge in any circuit”.
1954—Subsec. (c). Act Sept. 3, 1954, struck out “United States” from name of Court of Claims.
1953—Subsecs. (c), (d). Act July 28, 1953, added subsec. (c) and redesignated former subsec. (c) as (d).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Jan. 1, 1993, see section 1101(a) of Pub. L. 102–572, set out as a note under section 905 of Title 2, The Congress.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Jurisdiction of United States Court of Customs and Patent AppealsPub. L. 85–755, § 7, Aug. 25, 1958, 72 Stat. 850, provided that: “Nothing contained in this Act [amending this section and sections 211 and 292 to 295 of this title] shall be construed in any way to limit or alter the jurisdiction heretofore conferred upon the United States Court of Customs and Patent Appeals [now United States Court of Appeals for the Federal Circuit] by any provision of law.”




§ 292. District judges(a) The chief judge of a circuit may designate and assign one or more district judges within the circuit to sit upon the court of appeals or a division thereof whenever the business of that court so requires. Such designations or assignments shall be in conformity with the rules or orders of the court of appeals of the circuit.

(b) The chief judge of a circuit may, in the public interest, designate and assign temporarily any district judge of the circuit to hold a district court in any district within the circuit.

(c) The chief judge of the United States Court of Appeals for the District of Columbia Circuit may, upon presentation of a certificate of necessity by the chief judge of the Superior Court of the District of Columbia pursuant to section 11–908(c) of the District of Columbia Code, designate and assign temporarily any district judge of the circuit to serve as a judge of such Superior Court, if such assignment (1) is approved by the Attorney General of the United States following a determination by him to the effect that such assignment is necessary to meet the ends of justice, and (2) is approved by the chief judge of the United States District Court for the District of Columbia.

(d) The Chief Justice of the United States may designate and assign temporarily a district judge of one circuit for service in another circuit, either in a district court or court of appeals, upon presentation of a certificate of necessity by the chief judge or circuit justice of the circuit wherein the need arises.

(e) The Chief Justice of the United States may designate and assign temporarily any district judge to serve as a judge of the Court of International Trade upon presentation to him of a certificate of necessity by the chief judge of the court.

(June 25, 1948, ch. 646, 62 Stat. 901; July 28, 1953, ch. 253, § 3, 67 Stat. 226; Sept. 3, 1954, ch. 1263, § 39(c), 68 Stat. 1240; July 9, 1956, ch. 517, § 1(b), 70 Stat. 497; July 14, 1956, ch. 589, § 2, 70 Stat. 532; Pub. L. 85–755, § 3, Aug. 25, 1958, 72 Stat. 848; Pub. L. 91–358, title I, § 172(e), July 29, 1970, 84 Stat. 591; Pub. L. 95–598, title II, §§ 203, 204, Nov. 6, 1978, 92 Stat. 2660; Pub. L. 96–417, title V, § 501(7), Oct. 10, 1980, 94 Stat. 1742; Pub. L. 97–164, title I, § 109, Apr. 2, 1982, 96 Stat. 28.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 17, 21 and 216 (Mar. 3, 1911, ch. 231, §§ 13, 17, 120, 36 Stat. 1089, 1132; Sept. 14, 1922, ch. 306, § 3, 42 Stat. 839; Aug. 24, 1937, ch. 754, § 4, 50 Stat. 753; Dec. 29, 1942, ch. 835, § 1, 56 Stat. 1094).
Section consolidates and simplifies all provisions of sections 17, 21 and 216 of title 28, U.S.C., 1940 ed., relating to designation and assignment of district judges.
Term “chief judge” was substituted for “senior circuit judge.” (See Reviser’s Note under section 136 of this title.)
Sections 17 and 21 of title 28, U.S.C., 1940 ed., were inconsistent insofar as the words “or in his absence, the circuit judges thereof,” appearing in said section 17 were not in section 21, and the words “senior circuit judge then present in the circuit,” appearing in section 21 were not in section 17. The revised section omits all such words and leaves designation of assignment to the chief judge of the circuit. If the chief judge is unable to perform his duties they devolve, under section 45 of this title, upon the circuit judge next in seniority of commission.
The provision of said section 17, that designation of a district judge to another circuit should be from an adjacent circuit if practicable, was omitted as an unnecessary restriction on the discretion of the Chief Justice.
Section 19 of title 28, U.S.C., 1940 ed., is omitted as unnecessary. It authorized the Chief Justice of the United States to designate and assign any district judge to a district upon receiving a certificate from the clerk of the district that all circuit judges and the circuit justice were absent from the circuit, or were unable to appoint a substitute judge for the district,or where the district judge actually designated was disabled or neglected to hold court.
For omission of reference in said section 17 to senior Associate Justice, see reviser’s note under section 291 of this title.
Reference in said section 17 to retired judges were omitted as covered by section 294 of this title.
Other provisions of said section 17 of title 28, U.S.C., 1940 ed., are incorporated in sections 291, 295, and 296 of this title. Other provisions of said section 216 of such title are incorporated in sections 45 and 47 of this title.
Words “either in a district court or court of appeals” were inserted in subsection (c) as suggested by Hon. Learned Hand, Senior Circuit Judge of the Second Circuit. The revised section permits a district judge to be assigned directly to the circuit court of appeals of another circuit. Under existing law it has been assumed that he must be assigned to serve as a district judge on the other circuit and then designated to serve on the circuit court of appeals by that court in which his services are required.
Many changes were made in phraseology.

Editorial Notes
Amendments1982—Subsec. (e). Pub. L. 97–164 struck out “the Court of Claims, the Court of Customs and Patent Appeals or” after “to serve as a judge of” and “in which the need arises” after “chief judge of the court”.
1980—Subsec. (e). Pub. L. 96–417 redesignated the Customs Court as the Court of International Trade.
1978—Subsecs. (b), (d). Pub. L. 95–598 directed the amendment of subsec. (b) by substituting “to hold a district court or a bankruptcy court” for “to hold a district court” and the amendment of subsec. (d) by substituting “in a bankruptcy court, district court, or court of appeals” for “either in a district court or court of appeals”, which amendments did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1970—Subsecs. (c) to (e). Pub. L. 91–358 added subsec. (c) and redesignated former subsecs. (c) and (d) as (d) and (e), respectively.
1958—Subsecs. (a) to (c). Pub. L. 85–755 reenacted subsecs. (a) to (c) without change.
Subsec. (d). Pub. L. 85–755 incorporated provisions for assignment of district judges to the Court of Customs and Patent Appeals and the Customs Court, formerly contained in section 293 of this title and subsec. (f) of this section.
Subsec. (e). Pub. L. 85–755 struck out subsec. (e) which provided for assignment of judges of the Court of Claims to district courts. See section 293(a) of this title.
Subsec. (f). Pub. L. 85–755 struck out subsec. (f) which provided for assignment of district judges to the Customs Court. See subsec. (d) of this section.
1956—Subsec. (e). Act July 9, 1956, added subsec. (e).
Subsec. (f). Act July 14, 1956, added subsec. (f).
1954—Subsec. (d). Act Sept. 3, 1954, struck out “United States” from name of Court of Claims.
1953—Subsec. (d). Act July 28, 1953, added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

Effective Date of 1970 AmendmentAmendment by Pub. L. 91–358 effective on first day of seventh calendar month which begins after July 29, 1970, see section 199(a) of Pub. L. 91–358, set out as a note under section 1257 of this title.

Jurisdiction of United States Court of Customs and Patent AppealsAmendment by Pub. L. 85–755 not limiting or altering the jurisdiction of the United States Court of Customs and Patent Appeals [now United States Court of Appeals for the Federal Circuit], see section 7 of Pub. L. 85–755, set out as a note under section 291 of this title.

Limitation or Alteration of JurisdictionAmendment by act July 14, 1956, not to be construed as limiting or altering the jurisdiction heretofore conferred upon the Customs Court [now United States Court of International Trade], see section 4 of act July 14, 1956, set out as a note under section 251 of this title.



§ 293. Judges of the Court of International Trade(a) 11 So in original. No subsec. (b) has been enacted. The Chief Justice of the United States may designate and assign temporarily any judge of the Court of International Trade to perform judicial duties in any circuit, either in a court of appeals or district court, upon presentation of a certificate of necessity by the chief judge or circuit justice of the circuit in which the need arises.

(June 25, 1948, ch. 646, 62 Stat. 901; July 14, 1956, ch. 589, § 3(a), 70 Stat. 532; Pub. L. 85–755, § 4, Aug. 25, 1958, 72 Stat. 848; Pub. L. 95–598, title II, § 205, Nov. 6, 1978, 92 Stat. 2660; Pub. L. 96–417, title I, § 102, title V, § 501(8), Oct. 10, 1980, 94 Stat. 1727, 1742; Pub. L. 97–164, title I, § 110(a), (b), Apr. 2, 1982, 96 Stat. 29.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 301 (Mar. 3, 1911, ch. 231, § 188, 36 Stat. 1143; Mar. 2, 1929, ch. 488, § 1, 45 Stat. 1475).
Section simplifies last sentence of section 301 of title 28, U.S.C., 1940 ed., and is in conformity with other designation and assignment provisions of this chapter.
Other provisions of said section 301 of title 28, U.S.C., 1940 ed., are incorporated in sections 211–213, 215, and 296 of this title.
This section transfers from the President to the Chief Justice of the United States the authority to designate and assign which is in conformity with sections 201 and 292 of this title.
The words “he is willing to undertake” were added to make clear that such service is voluntary.
The term “chief judge” was substituted for “presiding judge.” (See reviser’s note under section 136 of this title.)
Changes were made in phraseology.

Editorial Notes
Amendments1982—Pub. L. 97–164, § 110(b), substituted “the Court of International Trade” for “other courts” in section catchline.
Subsec. (a). Pub. L. 97–164, § 110(a)(1), (2), redesignated subsec. (b) as (a). Former subsec. (a), which authorized the Chief Justice to designate and assign judges of the Court of Claims or the Court of Customs and Patent Appeals to serve temporarily on the other of these two courts or in a court of appeals or district court of any circuit in times of necessity, was struck out.
Subsec. (b). Pub. L. 97–164, § 110(a)(2), (3), redesignated subsec. (e), as that subsec. was to have become effective pursuant to Pub. L. 95–598, as subsec. (b). Former subsec. (b) redesignated (a). See 1978 Amendment note below.
Subsecs. (c), (d). Pub. L. 97–164, § 110(a)(1), struck out subsecs. (c) and (d) which related, respectively, to the authority of the chief judge of the Court of Customs and Patent Appeals to designate and assign temporarily any judge of the Court of Customs and Patent Appeals to serve as a judge of the Court of International Trade and to the authority of the chief judge of the Court of International Trade to designate and assign temporarily any judge of the Court of International Trade to serve as a judge of the Court of Customs and Patent Appeals or the Court of Claims.
Subsec. (e). Pub. L. 97–164, § 110(a)(3), redesignated subsec. (e), as that subsec. was to have become effective pursuant to Pub. L. 95–598, as subsec. (b). See 1978 Amendment note below.
1980—Subsec. (b). Pub. L. 96–417, § 102(a), redesignated the Customs Court as the Court of International Trade and authorized performance of judicial functions in a court of appeals.
Subsec. (c). Pub. L. 96–417, § 501(8), redesignated the Customs Court as the Court of International Trade.
Subsec. (d). Pub. L. 96–417, § 102(b), redesignated the Customs Court as the Court of International Trade and authorized temporary assignments to the Court of Claims of judges of the Court of International Trade upon presentation of a certificate of necessity by the chief judge of the Court of Claims.
1978—Subsec. (e). Pub. L. 95–598 directed the amendment of this section by adding subsec. (e) relating to temporary assignments of bankruptcy judges, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1958—Pub. L. 85–755 substituted “Judges of other courts” for “Circuit or district judges to court of customs and patent appeals” in section catchline.
Subsec. (a). Pub. L. 85–755 added subsec. (a). It incorporates provisions of former sections 291(a), (b) and 292(e) of this title respecting assignment of any judge of the Court of Claims to serve as circuit judge in any circuit, assignment of judges of the Court of Customs and Patent Appeals to serve as judges of the Court of Appeals or the District Court of Appeals or the District Court for the District of Columbia, and assignment of judges of the Court of Claims to district courts, respectively.
Subsec. (b). Pub. L. 85–755 designated existing second par. as subsec. (b).
Subsecs. (c), (d). Pub. L. 85–755 added subsecs. (c) and (d).
1956—Act July 14, 1956, authorized the Chief Justice of the United States to designate and assign temporarily a judge of the Customs Court to perform judicial duties in a district court in any circuit.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

Jurisdiction of United States Court of Customs and Patent AppealsAmendment by Pub. L. 85–755 not limiting or altering the jurisdiction of the United States Court of Customs and Patent Appeals [now United States Court of Appeals for the Federal Circuit], see section 7 of Pub. L. 85–755, set out as a note under section 291 of this title.

Limitation or Alteration of JurisdictionAmendment by act July 14, 1956, not to be construed as limiting or altering the jurisdiction heretofore conferred upon the Customs Court [now United States Court of International Trade], see section 4 of act July 14, 1956, set out as a note under section 251 of this title.



§ 294. Assignment of retired Justices or judges to active duty(a) Any retired Chief Justice of the United States or Associate Justice of the Supreme Court may be designated and assigned by the Chief Justice of the United States to perform such judicial duties in any circuit, including those of a circuit justice, as he is willing to undertake.

(b) Any judge of the United States who has retired from regular active service under section 371(b) or 372(a) of this title shall be known and designated as a senior judge and may continue to perform such judicial duties as he is willing and able to undertake, when designated and assigned as provided in subsections (c) and (d).

(c) Any retired circuit or district judge may be designated and assigned by the chief judge or judicial council of his circuit to perform such judicial duties within the circuit as he is willing and able to undertake. Any other retired judge of the United States may be designated and assigned by the chief judge of his court to perform such judicial duties in such court as he is willing and able to undertake.

(d) The Chief Justice of the United States shall maintain a roster of retired judges of the United States who are willing and able to undertake special judicial duties from time to time outside their own circuit, in the case of a retired circuit or district judge, or in a court other than their own, in the case of other retired judges, which roster shall be known as the roster of senior judges. Any such retired judge of the United States may be designated and assigned by the Chief Justice to perform such judicial duties as he is willing and able to undertake in a court outside his own circuit, in the case of a retired circuit or district judge, or in a court other than his own, in the case of any other retired judge of the United States. Such designation and assignment to a court of appeals or district court shall be made upon the presentation of a certificate of necessity by the chief judge or circuit justice of the circuit wherein the need arises and to any other court of the United States upon the presentation of a certificate of necessity by the chief judge of such court. No such designation or assignment shall be made to the Supreme Court.

(e) No retired justice or judge shall perform judicial duties except when designated and assigned.

(June 25, 1948, ch. 646, 62 Stat. 901; July 9, 1956, ch. 517, § 1(c), 70 Stat. 497; Pub. L. 85–219, Aug. 29, 1957, 71 Stat. 495; Pub. L. 85–755, § 5, Aug. 25, 1958, 72 Stat. 849; Pub. L. 95–598, title II, § 206, Nov. 6, 1978, 92 Stat. 2660.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 375, 375a, and 375f (Mar. 3, 1911, ch. 231, § 260, 36 Stat. 1161; Feb. 25, 1919, ch. 29, § 6, 40 Stat. 1157; Mar. 1, 1929, ch. 419, 45 Stat. 1422; Mar. 1, 1937, ch. 21, 50 Stat. 24; Feb. 11, 1938, ch. 25, 52 Stat. 28; Aug. 5, 1939, ch. 433, § 5, as added May 11, 1944, ch. 192, §§ 1–3, 58 Stat. 218, 219).
Section consolidates those parts of sections 375, 375a, and 375f of title 28, U.S.C., 1940 ed., relating to designation and assignment of retired justices and judges. Other provisions of said sections 375 and 375a, appear in sections 136, 371, and 756 of this title.
The term “chief judge” was substituted for “presiding judge or senior judge.” (See Reviser’s Note under section 136 of this title.)
Changes were made in phraseology.

Editorial Notes
Amendments1978—Subsecs. (c), (d). Pub. L. 95–598 directed the amendment of subsec. (c) by substituting “district or bankruptcy judge” for “or district” and the amendment of subsec. (d) by substituting “, district judge or bankruptcy judge” for “or district judge”, which amendments did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1958—Subsec. (a). Pub. L. 85–755 reenacted subsec. (a) without change.
Subsecs. (b) to (d). Pub. L. 85–755 revised and re­arranged subject matter to apply “senior judge” to all judges who retire from regular active service under sections 371(b) and 372(a) of this title, while retaining their commissions, rather than merely to those who ask to be placed on the Chief Justice’s roster, to lodge solely in the chief judge and judicial council of the circuit concerned the intracircuit assignment power, and in the Chief Justice the power to assign retired judges beyond their circuits or special courts.
Subsec. (e). Pub. L. 85–755 reenacted subsec. (e) without change.
1957—Subsec. (d). Pub. L. 85–219 added subsec. (d).
1956—Subsec. (b). Act July 9, 1956, inserted provisions relating to assignment of retired judges of the Court of Claims.

Statutory Notes and Related Subsidiaries
Jurisdiction of United States Court of Customs and Patent AppealsAmendment by Pub. L. 85–755 not limiting or altering the jurisdiction of the United States Court of Customs and Patent Appeals [now United States Court of Appeals for the Federal Circuit], see section 7 of Pub. L. 85–755, set out as a note under section 291 of this title.



§ 295. Conditions upon designation and assignment
No designation and assignment of a circuit or district judge in active service shall be made without the consent of the chief judge or judicial council of the circuit from which the judge is to be designated and assigned. No designation and assignment of a judge of any other court of the United States in active service shall be made without the consent of the chief judge of such court.
All designations and assignments of justices and judges shall be filed with the clerks and entered on the minutes of the courts from and to which made.
The Chief Justice of the United States, a circuit justice or a chief judge of a circuit may make new designation and assignments in accordance with the provisions of this chapter and may revoke those previously made by him.
(June 25, 1948, ch. 646, 62 Stat. 901; Sept. 3, 1954, ch. 1263, § 39(d), 68 Stat. 1240; July 14, 1956, ch. 589, § 3(b), 70 Stat. 532; Pub. L. 85–755, § 6, Aug. 25, 1958, 72 Stat. 850; Pub. L. 95–598, title II, § 207, Nov. 6, 1978, 92 Stat. 2660.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 17, 20 (Mar. 3, 1911, ch. 231, §§ 13, 16, 36 Stat. 1089; Sept. 14, 1922, ch. 306, § 3, 42 Stat. 839; Aug. 24, 1937, ch. 754, § 4, 50 Stat. 753; Dec. 29, 1942, ch. 835, §§ 1, 4, 56 Stat. 1094, 1095).
This section consolidates and simplifies provisions of sections 17 and 20 of title 28, U.S.C., 1940 ed., relating to conditions upon designation and assignment as well as those applicable to filing, revoking and making new designations.
Other provisions of section 17 of title 28, U.S.C., 1940 ed., are incorporated in section 291, 292, and 296 of this title.
The reference in said section 20 to senior Associate Judge was omitted. (See Reviser’s Note under section 291 of this title.)
The terms “chief judge” and “chief judge of a circuit” were substituted for “senior circuit judge”. (See Reviser’s Note under section 136 of this title.)
The alternative provision for approval by the judicial council of the circuit was inserted to conform with section 332 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1978—Pub. L. 95–598 directed the amendment of section by substituting “district, or bankruptcy” for “or district”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1958—Pub. L. 85–755 substituted “of any other court of the United States” for “of the Customs Court” in first par.
1956—Act July 14, 1956, provided that no designation and assignment of a judge of the Customs Court in active service shall be made without the consent of the chief judge of the court.
1954—Act Sept. 3, 1954, made it clear that the section applies only to the assignment of circuit and district judges in active service.

Statutory Notes and Related Subsidiaries
Jurisdiction of United States Court of Customs and Patent AppealsAmendment by Pub. L. 85–755 not limiting or altering the jurisdiction of the United States Court of Customs and Patent Appeals [now United States Court of Appeals for the Federal Circuit], see section 7 of Pub. L. 85–755, set out as a note under section 291 of this title.

Limitation or Alteration of JurisdictionAmendment by act July 14, 1956, not to be construed as limiting or altering the jurisdiction heretofore conferred upon the Customs Court [now United States Court of International Trade], see section 4 of act July 14, 1956, set out as a note under section 251 of this title.



§ 296. Powers upon designation and assignment
A justice or judge shall discharge, during the period of his designation and assignment, all judicial duties for which he is designated and assigned. He may be required to perform any duty which might be required of a judge of the court or district or circuit to which he is designated and assigned.
Such justice or judge shall have all the powers of a judge of the court, circuit or district to which he is designated and assigned, except the power to appoint any person to a statutory position or to designate permanently a depository of funds or a newspaper for publication of legal notices. However, a district judge who has retired from regular active service under section 371(b) of this title, when designated and assigned to the court to which such judge was appointed, having performed in the preceding calendar year an amount of work equal to or greater than the amount of work an average judge in active service on that court would perform in 6 months, and having elected to exercise such powers, shall have the powers of a judge of that court to participate in appointment of court officers and magistrate judges, rulemaking, governance, and administrative matters.
A justice or judge who has sat by designation and assignment in another district or circuit may, notwithstanding his absence from such district or circuit or the expiration of the period of his designation and assignment, decide or join in the decision and final disposition of all matters submitted to him during such period and in the consideration and disposition of applications for rehearing or further proceedings in such matters.
(June 25, 1948, ch. 646, 62 Stat. 901; Pub. L. 110–177, title V, § 503, Jan. 7, 2008, 121 Stat. 2542.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 17, 18, 22, 23, 301 (Mar. 3, 1911, ch. 231, §§ 13, 14, 18, 19, 188, 36 Stat. 1089, 1143; Oct. 3, 1913, ch. 18, 38 Stat. 203; Feb. 25, 1919, ch. 29, §§ 2, 5, 40 Stat. 1156, 1157; Sept. 14, 1922, ch. 306, §§ 3, 4, 5, 42 Stat. 839; Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919; Mar. 2, 1929, ch. 488, § 1, 45 Stat. 1475; June 7, 1934, ch. 426, 48 Stat. 926; June 25, 1936, ch. 804, 49 Stat. 1921; Aug. 24, 1937, ch. 754, § 4, 50 Stat. 753; Dec. 29, 1942, ch. 835, §§ 1, 2, 5, 6, 56 Stat. 1094, 1095).
Section simplifies provisions of sections 17, 18, paragraphs (b) and (c) of section 22, and sections 23 and 301 of title 28, U.S.C., 1940 ed., relating to powers and duties of designated judges.
Other provisions of said sections 17 and 22 of title 28, U.S.C., 1940 ed., are incorporated in sections 291, 292, and 295 of this title.
Other provisions of said section 301 of title 28, U.S.C., 1940 ed., are incorporated in sections 211–213, 215, and 293 of this title.
Section is made applicable to retired justices of the Supreme Court by inclusion of reference to “justice,” on the theory that a justice should have the same powers and duties and be subject to the same limitations as designated and assigned circuit and district judges.
The second sentence of the revised section was substituted for the provision of section 18 of title 28, U.S.C., 1940 ed., which subjected circuit judges to the same assignments of duty as the circuit judges of the circuit to which they are designated and assigned. The revised section extends this requirement and makes it applicable to all designated and assigned judges.
The provision in the last paragraph of said section 22 that the action of the assigned judge in writing filed with the clerk of court where the trial or hearing was held shall be valid as if such action had been taken by him within the district and within the period of his designation, was omitted as surplusage. See section 295 of this title.

Editorial Notes
Amendments2008—Pub. L. 110–177 inserted at end of second par. “However, a district judge who has retired from regular active service under section 371(b) of this title, when designated and assigned to the court to which such judge was appointed, having performed in the preceding calendar year an amount of work equal to or greater than the amount of work an average judge in active service on that court would perform in 6 months, and having elected to exercise such powers, shall have the powers of a judge of that court to participate in appointment of court officers and magistrate judges, rulemaking, governance, and administrative matters.”



§ 297. Assignment of judges to courts of the freely associated compact states(a) The Chief Justice or the chief judge of the United States Court of Appeals for the Ninth Circuit may assign any circuit, district, magistrate, or territorial judge of a court of the Ninth Circuit, with the consent of the judge so assigned, to serve temporarily as a judge of any duly constituted court of the freely associated compact states whenever an official duly authorized by the laws of the respective compact state requests such assignment and such assignment is necessary for the proper dispatch of the business of the respective court.

(b) The Congress consents to the acceptance and retention by any judge so authorized of reimbursement from the countries referred to in subsection (a) of all necessary travel expenses, including transportation, and of subsistence, or of a reasonable per diem allowance in lieu of subsistence. The judge shall report to the Administrative Office of the United States Courts any amount received pursuant to this subsection.

(Added Pub. L. 100–702, title X, § 1022(1), Nov. 19, 1988, 102 Stat. 4672; amended Pub. L. 112–149, § 3, July 26, 2012, 126 Stat. 1145.)

Editorial Notes
Amendments2012—Subsec. (a). Pub. L. 112–149 substituted “circuit, district, magistrate, or territorial judge of a court” for “circuit or district judge”.




CHAPTER 15—CONFERENCES AND COUNCILS OF JUDGES



Sec.


331.Judicial Conference of the United States.


332.Judicial councils of circuits.


333.Judicial conferences of circuits.


334.Institutes and joint councils on sentencing.


335.Judicial Conference of the Court of International Trade.




Amendments1986—Pub. L. 99–466, § 2(b), Oct. 14, 1986, 100 Stat. 1190, added item 335.
1980—Pub. L. 96–458, § 2(d)(2), Oct. 15, 1980, 94 Stat. 2036, inserted “of circuits” in item 332.
1958—Pub. L. 85–752, § 2, Aug. 25, 1958, 72 Stat. 845, added item 334.


§ 331. Judicial Conference of the United States
The Chief Justice of the United States shall summon annually the chief judge of each judicial circuit, the chief judge of the Court of International Trade, and a district judge from each judicial circuit to a conference at such time and place in the United States as he may designate. He shall preside at such conference which shall be known as the Judicial Conference of the United States. Special sessions of the Conference may be called by the Chief Justice at such times and places as he may designate.
The district judge to be summoned from each judicial circuit shall be chosen by the circuit and district judges of the circuit and shall serve as a member of the Judicial Conference of the United States for a term of not less than 3 successive years nor more than 5 successive years, as established by majority vote of all circuit and district judges of the circuit. A district judge serving as a member of the Judicial Conference may be either a judge in regular active service or a judge retired from regular active service under section 371(b) of this title.
If the chief judge of any circuit, the chief judge of the Court of International Trade, or the district judge chosen by the judges of the circuit is unable to attend, the Chief Justice may summon any other circuit or district judge from such circuit or any other judge of the Court of International Trade, as the case may be. Every judge summoned shall attend and, unless excused by the Chief Justice, shall remain throughout the sessions of the conference and advise as to the needs of his circuit or court and as to any matters in respect of which the administration of justice in the courts of the United States may be improved.
The Conference shall make a comprehensive survey of the condition of business in the courts of the United States and prepare plans for assignment of judges to or from circuits or districts where necessary. It shall also submit suggestions and recommendations to the various courts to promote uniformity of management procedures and the expeditious conduct of court business. The Conference is authorized to exercise the authority provided in chapter 16 of this title as the Conference, or through a standing committee. If the Conference elects to establish a standing committee, it shall be appointed by the Chief Justice and all petitions for review shall be reviewed by that committee. The Conference or the standing committee may hold hearings, take sworn testimony, issue subpoenas and subpoenas duces tecum, and make necessary and appropriate orders in the exercise of its authority. Subpoenas and subpoenas duces tecum shall be issued by the clerk of the Supreme Court or by the clerk of any court of appeals, at the direction of the Chief Justice or his designee and under the seal of the court, and shall be served in the manner provided in rule 45(c) of the Federal Rules of Civil Procedure for subpoenas and subpoenas duces tecum issued on behalf of the United States or an officer or any agency thereof. The Conference may also prescribe and modify rules for the exercise of the authority provided in chapter 16 of this title. All judicial officers and employees of the United States shall promptly carry into effect all orders of the Judicial Conference or the standing committee established pursuant to this section.
The Conference shall also carry on a continuous study of the operation and effect of the general rules of practice and procedure now or hereafter in use as prescribed by the Supreme Court for the other courts of the United States pursuant to law. Such changes in and additions to those rules as the Conference may deem desirable to promote simplicity in procedure, fairness in administration, the just determination of litigation, and the elimination of unjustifiable expense and delay shall be recommended by the Conference from time to time to the Supreme Court for its consideration and adoption, modification or rejection, in accordance with law.
The Judicial Conference shall review rules prescribed under section 2071 of this title by the courts, other than the Supreme Court and the district courts, for consistency with Federal law. The Judicial Conference may modify or abrogate any such rule so reviewed found inconsistent in the course of such a review.
The Attorney General shall, upon request of the Chief Justice, report to such Conference on matters relating to the business of the several courts of the United States, with particular reference to cases to which the United States is a party.
The Chief Justice shall submit to Congress an annual report of the proceedings of the Judicial Conference and its recommendations for legislation.
The Judicial Conference shall consult with the Director of 11 So in original. The word “the” probably should appear. United States Marshals Service on a continuing basis regarding the security requirements for the judicial branch of the United States Government, to ensure that the views of the Judicial Conference regarding the security requirements for the judicial branch of the Federal Government are taken into account when determining staffing levels, setting priorities for programs regarding judicial security, and allocating judicial security resources. In this paragraph, the term “judicial security” includes the security of buildings housing the judiciary, the personal security of judicial officers, the assessment of threats made to judicial officers, and the protection of all other judicial personnel. The United States Marshals Service retains final authority regarding security requirements for the judicial branch of the Federal Government.
(June 25, 1948, ch. 646, 62 Stat. 902; July 9, 1956, ch. 517, § 1(d), 70 Stat. 497; Pub. L. 85–202, Aug. 28, 1957, 71 Stat. 476; Pub. L. 85–513, July 11, 1958, 72 Stat. 356; Pub. L. 87–253, §§ 1, 2, Sept. 19, 1961, 75 Stat. 521; Pub. L. 95–598, title II, § 208, Nov. 6, 1978, 92 Stat. 2660; Pub. L. 96–458, § 4, Oct. 15, 1980, 94 Stat. 2040; Pub. L. 97–164, title I, § 111, Apr. 2, 1982, 96 Stat. 29; Pub. L. 99–466, § 1, Oct. 14, 1986, 100 Stat. 1190; Pub. L. 100–702, title IV, § 402(b), Nov. 19, 1988, 102 Stat. 4650; Pub. L. 104–317, title VI, § 601(a), Oct. 19, 1996, 110 Stat. 3857; Pub. L. 107–273, div. C, title I, § 11043(b), Nov. 2, 2002, 116 Stat. 1855; Pub. L. 110–177, title I, § 101(b), Jan. 7, 2008, 121 Stat. 2534.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 218 (Sept. 14, 1922, ch. 306, § 2, 42 Stat. 838; July 5, 1937, ch. 427, 50 Stat. 473).
Provisions as to associate justice acting when Chief Justice is disabled are omitted as unnecessary in view of section 3 of this title giving senior associate justice power to act upon the disability of the Chief Justice.
The provision of section 218 of title 28, U.S.C., 1940 ed., as to traveling expenses is incorporated in section 456 of this title.
Provision as to time and place for holding conference was omitted as unnecessary since the Chief Justice is vested with discretionary power to designate the time and place under the language retained.
The references to “chief judge” are in harmony with other sections of this title. (See Reviser’s Note under section 136 of this title.)
Provision for stated annual reports by the chief judge of the district was omitted as obsolete and unnecessary in view of sections 332 and 333 of this title.
The last paragraph is new and is inserted to authorize the communication to Congress of information which now reaches that body only because incorporated in the annual report of the Attorney General.
Numerous changes were made in phraseology and arrangement.

Editorial Notes

References in TextRule 45(c) of the Federal Rules of Civil Procedure, referred to in fourth paragraph, is set out in the Appendix to this title.

Amendments2008—Pub. L. 110–177 added ninth par. relating to security requirements for the judicial branch of the United States Government.
2002—Pub. L. 107–273 substituted “chapter 16” for “section 372(c)” in two places in fourth par.
1996—Pub. L. 104–317 added second par. and struck out former second par. which read as follows: “The district judge to be summoned from each judicial circuit shall be chosen by the circuit and district judges of the circuit at the annual judicial conference of the circuit held pursuant to section 333 of this title and shall serve as a member of the conference for three successive years, except that in the year following the enactment of this amended section the judges in the first, fourth, seventh, and tenth circuits shall choose a district judge to serve for one year, the judges in the second, fifth, and eighth circuits shall choose a district judge to serve for two years and the judges in the third, sixth, ninth, and District of Columbia circuits shall choose a district judge to serve for three years.”
1988—Pub. L. 100–702 inserted paragraph requiring Judicial Conference review of section 2071 rules prescribed by courts other than Supreme court or district courts for consistency with Federal law.
1986—Pub. L. 99–466, § 1(a), inserted “, the chief judge of the Court of International Trade,” and substituted “Conference may” for “conference may” in first par.
Pub. L. 99–466, § 1(b), inserted “, the chief judge of the Court of International Trade,” and “or any other judge of the Court of International Trade, as the case may be” in first sentence of third par.
Pub. L. 99–466, § 1(c), substituted “Conference” for “conference” in sixth par.
1982—Pub. L. 97–164, in first par., struck out references to the chief judge of the Court of Claims and to the chief judge of the Court of Customs and Patent Appeals in the enumeration of judges which the Chief Justice must summon each year for a conference and, in third par., struck out provision that authorized the Chief Justice to summon an associate judge of the Court of Claims or the Court of Customs and Patent Appeals if the chief judge of either of those courts could not attend.
1980—Pub. L. 96–458, in fourth par., substituted “It shall also submit suggestions and recommendations to the various courts to promote uniformity of management procedures and the expeditious conduct of court business.” for “and shall submit suggestions to the various courts, in the interest of uniformity and expedition of business.”, and inserted provisions relating to exercise of authority under section 372(c) as the Conference or through standing committee, the holding of hearings, taking of testimony, and the issuance of subpoenas pursuant to rule 45(c) of the Federal Rules of Civil Procedure.
1978—Pub. L. 95–598 directed the amendment of section by inserting references to bankruptcy judges, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1961—Pub. L. 87–253 provided for the summoning to the judicial conference of the chief judge of the Court of Customs and Patent Appeals, and if he is unable to attend, for the summoning of an associate judge of such court.
1958—Pub. L. 85–513 inserted paragraph requiring a continuous study of the operation and effect of the general rules of practice and procedure.
1957—Pub. L. 85–202 provided generally in first three paragraphs for the representation of district judges on the Judicial Conference.
1956—Act July 9, 1956, inserted provisions relating to participation of Court of Claims judges.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–702 effective Dec. 1, 1988, see section 407 of Pub. L. 100–702, set out as a note under section 2071 of this title.

Effective Date of 1986 AmendmentPub. L. 99–466, § 4, Oct. 14, 1986, 100 Stat. 1191, provided that: “This Act and the amendments made by this Act [enacting section 335 of this title, amending this section and section 569 of this title, renumbering section 873 of this title as 872, and repealing former section 872 of this title] shall take effect 60 days after the date of the enactment of this Act [Oct. 14, 1986].”


Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1980 AmendmentPub. L. 96–458, § 7, Oct. 15, 1980, 94 Stat. 2041, provided that: “This Act [amending this section and sections 332, 372, and 604 of this title and enacting provisions set out as notes under this section and section 1 of this title] shall become effective on October 1, 1981.”


Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in this section relating to requirement that the Chief Justice submit to Congress an annual report of proceedings of the Judicial Conference and recommendations for legislation, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and page 13 of House Document No. 103–7.

Deposit of Fees for Processing of Violations Through Central Violations Bureau CasesPub. L. 108–447, div. B, title III, § 308, Dec. 8, 2004, 118 Stat. 2895, as amended by Pub. L. 109–13, div. A, title VI, § 6066, May 11, 2005, 119 Stat. 299, provided that: “For fiscal year 2005 and hereafter, such fees as shall be collected for the processing of violations through the Central Violations Bureau cases as prescribed by the Judicial Conference of the United States shall be deposited as offsetting receipts to the fund established under 28 U.S.C. 1931 and shall remain available to the Judiciary until expended to reimburse any appropriation for the amount paid out of such appropriation for expenses of the Courts of Appeals, District Courts, and Other Judicial Services and the Administrative Offices of the United States Courts.”


Policies, Procedures, and Methodologies Used in Recommendation for Creation of Additional Federal Judgeships; Study by General Accounting Office and Report to CongressPub. L. 101–650, title II, § 205, Dec. 1, 1990, 104 Stat. 5103, provided that the Comptroller General was to review the policies, procedures, and methodologies used by the Judicial Conference of the United States in recommending to Congress the creation of additional Federal judgeships and, not later than 18 months after Dec. 1, 1990, report the results of the review, with recommendations, to the appropriate congressional committees.

Federal Courts Study CommitteePub. L. 100–702, title I, Nov. 19, 1988, 102 Stat. 4644, known as the “Federal Courts Study Act”, established within the Judicial Conference of the United States, a Federal Courts Study Committee on the future of the Federal Judiciary, which was directed to examine problems and issues currently facing the courts of the United States, develop a long-range plan for the future of the Federal Judiciary, including assessments involving alternative methods of dispute resolution, the structure and administration of the Federal court system, methods of resolving intracircuit and intercircuit conflicts in the courts of appeals, and the types of disputes resolved by the Federal courts, and to submit, within 15 months after Jan. 1, 1989, a report to the Judicial Conference of the United States, the President, the Congress, the Conference of Chief Justices, and the State Justice Institute on the revisions, if any, in the laws of the United States which the Committee, based on its study and evaluation, deemed advisable, and further provided for membership of the Committee, duties, powers and functions, compensation of members, appropriations, and expiration of the Committee 60 days after submission of report.



§ 332. Judicial councils of circuits(a)(1) The chief judge of each judicial circuit shall call, at least twice in each year and at such places as he or she may designate, a meeting of the judicial council of the circuit, consisting of the chief judge of the circuit, who shall preside, and an equal number of circuit judges and district judges of the circuit, as such number is determined by majority vote of all such judges of the circuit in regular active service.

(2) Members of the council shall serve for terms established by a majority vote of all judges of the circuit in regular active service.

(3) Except for the chief judge of the circuit, either judges in regular active service or judges retired from regular active service under section 371(b) of this title may serve as members of the council. Service as a member of a judicial council by a judge retired from regular active service under section 371(b) may not be considered for meeting the requirements of section 371(f)(1)(A), (B), or (C).11 See References in Text note below.

(4) No more than one district judge from any one district shall serve simultaneously on the council, unless at least one district judge from each district within the circuit is already serving as a member of the council.

(5) In the event of the death, resignation, retirement under section 371(a) or 372(a) of this title, or disability of a member of the council, a replacement member shall be designated to serve the remainder of the unexpired term by the chief judge of the circuit.

(6) Each member of the council shall attend each council meeting unless excused by the chief judge of the circuit.


(b) The council shall be known as the Judicial Council of the circuit.

(c) The chief judge shall submit to the council the semiannual reports of the Director of the Administrative Office of the United States Courts. The council shall take such action thereon as may be necessary.

(d)(1) Each judicial council shall make all necessary and appropriate orders for the effective and expeditious administration of justice within its circuit. Any general order relating to practice and procedure shall be made or amended only after giving appropriate public notice and an opportunity for comment. Any such order so relating shall take effect upon the date specified by such judicial council. Copies of such orders so relating shall be furnished to the Judicial Conference and the Administrative Office of the United States Courts and be made available to the public. Each council is authorized to hold hearings, to take sworn testimony, and to issue subpoenas and subpoenas duces tecum. Subpoenas and subpoenas duces tecum shall be issued by the clerk of the court of appeals, at the direction of the chief judge of the circuit or his designee and under the seal of the court, and shall be served in the manner provided in rule 45(c) of the Federal Rules of Civil Procedure for subpoenas and subpoenas duces tecum issued on behalf of the United States or an officer or agency thereof.

(2) All judicial officers and employees of the circuit shall promptly carry into effect all orders of the judicial council. In the case of failure to comply with an order made under this subsection or a subpoena issued under chapter 16 of this title, a judicial council or a special committee appointed under section 353 of this title may institute a contempt proceeding in any district court in which the judicial officer or employee of the circuit who fails to comply with the order made under this subsection shall be ordered to show cause before the court why he or she should not be held in contempt of court.

(3) Unless an impediment to the administration of justice is involved, regular business of the courts need not be referred to the council.

(4) Each judicial council shall periodically review the rules which are prescribed under section 2071 of this title by district courts within its circuit for consistency with rules prescribed under section 2072 of this title. Each council may modify or abrogate any such rule found inconsistent in the course of such a review.


(e) The judicial council of each circuit may appoint a circuit executive. In appointing a circuit executive, the judicial council shall take into account experience in administrative and executive positions, familiarity with court procedures, and special training. The circuit executive shall exercise such administrative powers and perform such duties as may be delegated to him by the circuit council. The duties delegated to the circuit executive of each circuit may include but need not be limited to:(1) Exercising administrative control of all nonjudicial activities of the court of appeals of the circuit in which he is appointed.

(2) Administering the personnel system of the court of appeals of the circuit.

(3) Administering the budget of the court of appeals of the circuit.

(4) Maintaining a modern accounting system.

(5) Establishing and maintaining property control records and undertaking a space management program.

(6) Conducting studies relating to the business and administration of the courts within the circuit and preparing appropriate recommendations and reports to the chief judge, the circuit council, and the Judicial Conference.

(7) Collecting, compiling, and analyzing statistical data with a view to the preparation and presentation of reports based on such data as may be directed by the chief judge, the circuit council, and the Administrative Office of the United States Courts.

(8) Representing the circuit as its liaison to the courts of the various States in which the circuit is located, the marshal’s office, State and local bar associations, civic groups, news media, and other private and public groups having a reasonable interest in the administration of the circuit.

(9) Arranging and attending meetings of the judges of the circuit and of the circuit council, including preparing the agenda and serving as secretary in all such meetings.

(10) Preparing an annual report to the circuit and to the Administrative Office of the United States Courts for the preceding calendar year, including recommendations for more expeditious disposition of the business of the circuit.All duties delegated to the circuit executive shall be subject to the general supervision of the chief judge of the circuit.



(f)(1) Each circuit executive shall be paid at a salary to be established by the Judicial Conference of the United States not to exceed the annual rate of level IV of the Executive Schedule pay rates under section 5315 of title 5.

(2) The circuit executive shall serve at the pleasure of the judicial council of the circuit.

(3) The circuit executive may appoint, with the approval of the council, necessary employees in such number as may be approved by the Director of the Administrative Office of the United States Courts.

(4) The circuit executive and his staff shall be deemed to be officers and employees of the judicial branch of the United States Government within the meaning of subchapter III of chapter 83 (relating to civil service retirement), chapter 87 (relating to Federal employees’ life insurance program), and chapter 89 (relating to Federal employees’ health benefits program) of title 5, United States Code.


(g) No later than January 31 of each year, each judicial council shall submit a report to the Administrative Office of the United States Courts on the number and nature of orders entered under this section during the preceding calendar year that relate to judicial misconduct or disability.

(h)(1) The United States Court of Appeals for the Federal Circuit may appoint a circuit executive, who shall serve at the pleasure of the court. In appointing a circuit executive, the court shall take into account experience in administrative and executive positions, familiarity with court procedures, and special training. The circuit executive shall exercise such administrative powers and perform such duties as may be delegated by the court. The duties delegated to the circuit executive may include the duties specified in subsection (e) of this section, insofar as such duties are applicable to the Court of Appeals for the Federal Circuit.

(2) The circuit executive shall be paid the salary for circuit executives established under subsection (f) of this section.

(3) The circuit executive may appoint, with the approval of the court, necessary employees in such number as may be approved by the Director of the Administrative Office of the United States Courts.

(4) The circuit executive and staff shall be deemed to be officers and employees of the United States within the meaning of the statutes specified in subsection (f)(4).

(5) The court may appoint either a circuit executive under this subsection or a clerk under section 711 of this title, but not both, or may appoint a combined circuit executive/clerk who shall be paid the salary of a circuit executive.


(June 25, 1948, ch. 646, 62 Stat. 902; Pub. L. 88–176, § 3, Nov. 13, 1963, 77 Stat. 331; Pub. L. 91–647, Jan. 5, 1971, 84 Stat. 1907; Pub. L. 95–598, title II, § 209, Nov. 6, 1978, 92 Stat. 2661; Pub. L. 96–458, § 2(a)–(d)(1), Oct. 15, 1980, 94 Stat. 2035, 2036; Pub. L. 100–459, title IV, § 407, Oct. 1, 1988, 102 Stat. 2213; Pub. L. 100–702, title IV, § 403(a)(2), (b), title X, §§ 1018, 1020(a)(1), Nov. 19, 1988, 102 Stat. 4651, 4670, 4671; Pub. L. 101–650, title III, §§ 323, 325(b)(1), title IV, § 403, Dec. 1, 1990, 104 Stat. 5120, 5121, 5124; Pub. L. 102–198, § 1, Dec. 9, 1991, 105 Stat. 1623; Pub. L. 104–317, title II, § 208, Oct. 19, 1996, 110 Stat. 3851; Pub. L. 106–518, title II, § 205, title III, § 306, Nov. 13, 2000, 114 Stat. 2414, 2418; Pub. L. 106–553, § 1(a)(2) [title III, § 306], Dec. 21, 2000, 114 Stat. 2762, 2762A–85; Pub. L. 107–273, div. C, title I, § 11043(c), Nov. 2, 2002, 116 Stat. 1855.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 448 (Mar. 3, 1911, ch. 231, § 306, as added Aug. 7, 1939, ch. 501, § 1, 53 Stat. 1223).
The final sentence of section 448 of title 28, U.S.C., 1940 ed., excepting from the operation of said section the provisions of existing law as to assignment of district judges outside their districts, was omitted as surplusage, since there is nothing in this section in conflict with section 292 of this title providing for such assignments.
The requirement for attendance of circuit judges, unless excused by the chief judge, was included in conformity with a similar provision of section 331 of this title.
Changes in phraseology were made.

Editorial Notes

References in TextSection 371(f) of this title, referred to in subsec. (a)(3), was redesignated section 371(e) of this title by Pub. L. 106–398, § 1[[div. A], title VI, § 654(a)(1)(B)], Oct. 30, 2000, 114 Stat. 1654, 1654A–165.
The Federal Rules of Civil Procedure, referred to in subsec. (d)(1), are set out in the Appendix to this title.

Amendments2002—Subsec. (d)(2). Pub. L. 107–273, § 11043(c)(1), substituted “chapter 16 of this title” for “section 372(c) of this title” and “section 353 of this title” for “section 372(c)(4) of this title”.
Subsec. (h). Pub. L. 107–273, § 11043(c)(2), struck out subsec. (h) as added by Pub. L. 106–553, which read as follows:
“(h)(1) The United States Court of Appeals for the Federal Circuit may appoint a circuit executive, who shall serve at the pleasure of the court. In appointing a circuit executive, the court shall take into account experience in administrative and executive positions, familiarity with court procedures, and special training. The circuit executive shall exercise such administrative powers and perform such duties as may be delegated by the court. The duties delegated to the circuit executive may include but need not be limited to the duties specified in subsection (e) of this section, insofar as they are applicable to the Court of Appeals for the Federal Circuit.
“(2) The circuit executive shall be paid the salary for circuit executives established under subsection (f) of this section.
“(3) The circuit executive may appoint, with the approval of the court, necessary employees in such number as may be approved by the Director of the Administrative Office of the United States Courts.
“(4) The circuit executive and staff shall be deemed to be officers and employees of the United States within the meaning of the statutes specified in subsection (f)(4).
“(5) The court may appoint either a circuit executive under this subsection or a clerk under section 711 of this title, but not both, or may appoint a combined circuit executive/clerk who shall be paid the salary of a circuit executive.”
2000—Subsec. (a)(3). Pub. L. 106–518, § 205(1), added par. (3) and struck out former par. (3) which read as follows: “Only circuit and district judges in regular active service shall serve as members of the council.”
Subsec. (a)(5). Pub. L. 106–518, § 205(2), substituted “retirement under section 371(a) or 372(a) of this title,” for “retirement,”.
Subsec. (h). Pub. L. 106–553 added subsec. (h) relating to circuit executive for United States Court of Appeals for the Federal Circuit, set out second.
Pub. L. 106–518, § 306, added subsec. (h) relating to circuit executive for United States Court of Appeals for the Federal Circuit, set out first.
1996—Subsec. (g). Pub. L. 104–317 added subsec. (g).
1991—Subsec. (a)(1). Pub. L. 102–198 substituted “such number” for “such member” and “service” for “services”.
1990—Subsec. (a)(1). Pub. L. 101–650, § 323(a), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “The chief judge of each judicial circuit shall call, at least twice in each year and at such places as he may designate, a meeting of the judicial council of the circuit, consisting of—
“(A) the chief judge of the circuit, who shall preside;
“(B) that number of circuit judges fixed by majority vote of all such judges in regular active service; and
“(C) that number of district judges of the circuit fixed by majority vote of all circuit judges in regular active service, except that—
“(i) if the number of circuit judges fixed in accordance with subparagraph (B) of this paragraph is less than six, the number of district judges fixed in accordance with this subparagraph shall be no less than two; and
“(ii) if the number of circuit judges fixed in accordance with subparagraph (B) of this paragraph is six or more, the number of district judges fixed in accordance with this subparagraph shall be no less than three.”
Subsec. (a)(3) to (7). Pub. L. 101–650, § 323(b), redesignated pars. (4) to (7) as (3) to (6), respectively, and struck out former par. (3) which read as follows: “The number of circuit and district judges fixed in accordance with paragraphs (1)(B) and (1)(C) of this subsection shall be set by order of the court of appeals for the circuit no less than six months prior to a scheduled meeting of the council so constituted.”
Subsec. (d)(2). Pub. L. 101–650, § 403, inserted at end “In the case of failure to comply with an order made under this subsection or a subpoena issued under section 372(c) of this title, a judicial council or a special committee appointed under section 372(c)(4) of this title may institute a contempt proceeding in any district court in which the judicial officer or employee of the circuit who fails to comply with the order made under this subsection shall be ordered to show cause before the court why he or she should not be held in contempt of court.”
Subsec. (f)(1). Pub. L. 101–650, § 325(b)(1), substituted “under section 5315 of title 5” for “(5 U.S.C. 5316)”.
1988—Subsec. (c). Pub. L. 100–702, § 1020(a)(1), substituted “semiannual” for “semi-annually”.
Subsec. (d)(1). Pub. L. 100–702, § 403(b), inserted after first sentence “Any general order relating to practice and procedure shall be made or amended only after giving appropriate public notice and an opportunity for comment. Any such order so relating shall take effect upon the date specified by such judicial council. Copies of such orders so relating shall be furnished to the Judicial Conference and the Administrative Office of the United States Courts and be made available to the public.”
Subsec. (d)(4). Pub. L. 100–702, § 403(a)(2), added par. (4).
Subsec. (e). Pub. L. 100–702, § 1018(1), substituted “executive. In appointing a circuit executive, the judicial council shall take into account experience in administrative and executive positions, familiarity with court procedures, and special training.” for “executive from among persons who shall be certified by the Board of Certification.” in first sentence.
Subsec. (f). Pub. L. 100–702, § 1018(2), designated last four undesignated pars. as pars. (1) to (4), respectively, and struck out former first undesignated par. which related to establishment, functions, and staffing of Board of Certification and setting standards for certification as qualified to be circuit executive.
Pub. L. 100–459 substituted “level IV” for “level V”.
1980—Pub. L. 96–458, § 2(d)(1), substituted “Judicial councils of circuits” for “Judicial councils” in section catchline.
Subsec. (a). Pub. L. 96–458, § 2(a), in par. (1) designated existing provisions as introductory provision and in such introductory provision substituted “each judicial circuit” for “each circuit”, substituted “a meeting of the judicial council of the circuit, consisting of—” for “a council of the circuit judges for the circuit, in regular active service, at which he shall preside. Each circuit judge, unless excused by the chief judge, shall attend all sessions of the council.”, and added subpars. (A) to (C) and pars. (2) to (7).
Subsec. (c). Pub. L. 96–458, § 2(b), substituted “semiannually” for “quarterly”.
Subsec. (d). Pub. L. 96–458, § 2(c), amended subsec. (d) generally, designating existing provisions as par. (1), inserting “and appropriate” after “all necessary”, substituting “justice within its circuit” for “the business of the courts within its circuit”, striking out “The district judges shall promptly carry into effect all orders of the judicial council.” after “within its circuit.”, inserting provisions relating to the holding of hearings, taking of testimony, the issuance of subpoenas and service thereof under the Federal Rules of Civil Procedure, and adding pars. (2) and (3).
1978—Subsec. (d). Pub. L. 95–598 directed the amendment of subsec. (d) by inserting “and bankruptcy judges” after “The district judges”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1971—Pub. L. 91–647 designated existing four paragraphs as subsecs. (a), (b), (c), and (d), respectively, and added subsecs. (e) and (f).
1963—Pub. L. 88–176 inserted “regular” before “active service” in first sentence.

Statutory Notes and Related Subsidiaries
Effective Date of 1990 AmendmentPub. L. 101–650, title IV, § 407, Dec. 1, 1990, 104 Stat. 5124, provided that: “The amendments made by this subtitle [subtitle I (§§ 402–407) of title IV of Pub. L. 101–650, amending this section, sections 372, 453, and 2077 of this title, and provisions set out in the Appendix to Title 5, Government Organization and Employees] shall take effect 90 days after the date of the enactment of this Act [Dec. 1, 1990].”


Effective Date of 1988 AmendmentAmendment by section 403(a)(2), (b) of Pub. L. 100–702 effective Dec. 1, 1988, see section 407 of Pub. L. 100–702, set out as a note under section 2071 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–458 effective Oct. 1, 1981, see section 7 of Pub. L. 96–458, set out as a note under section 331 of this title.



§ 333. Judicial conferences of circuits
The chief judge of each circuit may summon biennially, and may summon annually, the circuit, district, magistrate, and bankruptcy judges of the circuit, in active service, to a conference at a time and place that he designates, for the purpose of considering the business of the courts and advising means of improving the administration of justice within such circuit. He may preside at such conference, which shall be known as the Judicial Conference of the circuit. The judges of the District Court of Guam, the District Court of the Virgin Islands, and the District Court of the Northern Mariana Islands may also be summoned biennially, and may be summoned annually, to the conferences of their respective circuits.
Every judge summoned may attend.
The court of appeals for each circuit shall provide by its rules for representation and active participation at such conference by members of the bar of such circuit.
(June 25, 1948, ch. 646, 62 Stat. 903; Dec. 29, 1950, ch. 1185, 64 Stat. 1128; Oct. 31, 1951, ch. 655, § 38, 65 Stat. 723; Pub. L. 85–508, § 12(e), July 7, 1958, 72 Stat. 348; Pub. L. 95–598, title II, § 210, Nov. 6, 1978, 92 Stat. 2661; Pub. L. 101–650, title III, § 320, Dec. 1, 1990, 104 Stat. 5117; Pub. L. 104–134, title I, § 101[(a)] [title III, § 305], Apr. 26, 1996, 110 Stat. 1321, 1321–36; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327; Pub. L. 110–406, § 9, Oct. 13, 2008, 122 Stat. 4293.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 449, 450 (Mar. 3, 1911, ch. 231, §§ 307, 308, as added Aug. 7, 1939, ch. 501, § 1, 53 Stat. 1223).
Section consolidates parts of sections 449 and 450 of title 28, U.S.C., 1940 ed.
Said section 450 contained definitions of “courts” and “continental United States,” and directions that sections 444–450 of title 28, U.S.C., 1940 ed., relating to the administration of United States courts, should apply to the courts of appeals, the United States Court of Appeals for the District of Columbia and to the several enumerated district courts of the United States, including those in the Territories and Possessions as well as the Court of Claims, Court of Customs and Patent Appeals, and Customs Court. It also provided that the Chief Justice and associate justices of the Court of Appeals for the District of Columbia should have the powers of the senior judge and circuit judges, respectively, of a circuit court of appeals.
The revised section omits, as surplusage, the definition of “continental United States.” Other provisions of section 450 of title 28, U.S.C., 1940 ed., referred to were omitted as unnecessary in view of section 604 of this title which provides for the powers and duties of the Director of the Administrative Office of the United States Courts. Remaining provisions of said section 450 are incorporated in said section 604 and section 610 of this title.
The provision as to travel and subsistence which was contained in said section 449 of title 28, U.S.C., 1940 ed., is incorporated in section 456 of this title.

Editorial Notes
Amendments2008—Pub. L. 110–406 inserted “magistrate,” after “district,” in first par.
1996—Pub. L. 104–134, § 101[(a)] [title III, § 305(1)], in first par. substituted “may” for “shall” before “summon biennially”, “preside at such”, and “also be summoned”.
Pub. L. 104–134, § 101[(a)] [title III, § 305(2)], in second par. substituted “may” for “shall” before “attend” and struck out “, and unless excused by the chief judge, shall remain throughout the conference” before period at end.
1990—Pub. L. 101–650 substituted “biennially, and may summon annually,” for “annually”, struck out “the United States District Court for the District of the Canal Zone,” after “The judges of”, and substituted “the District Court of the Virgin Islands, and the District Court of the Northern Mariana Islands shall also be summoned biennially, and may be summoned annually,” for “and the District Court of the Virgin Islands shall also be summoned annually”.
1978—Pub. L. 95–598 inserted reference to bankruptcy judges.
1958—Pub. L. 85–508 struck out provisions which required judge of District Court for Territory of Alaska to be summoned annually to the conference of his circuit. See section 81A of this title which establishes a United States District Court for the State of Alaska.
1951—Act Oct. 31, 1951, inserted reference to judge of District Court of Guam in first par.
1950—Act Dec., 29, 1950, provided for the presence of judges of District Courts of Alaska, Canal Zone, and the Virgin Islands at annual conferences within their respective circuits.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–598 effective Oct. 1, 1979, see section 402(c) of Pub. L. 95–598, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.

Effective Date of 1958 AmendmentAmendment by Pub. L. 85–508 effective Jan. 3, 1959, on admission of Alaska into the Union pursuant to Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, see notes set out under section 81A of this title and preceding section 21 of Title 48, Territories and Insular Possessions.


Termination of United States District Court for the District of the Canal Zone
For termination of the United States District Court for the District of the Canal Zone at end of the “transition period”, being the 30-month period beginning Oct. 1, 1979, and ending midnight Mar. 31, 1982, see Paragraph 5 of Article XI of the Panama Canal Treaty of 1977 and sections 2101 and 2201 to 2203 of Pub. L. 96–70, title II, Sept. 27, 1979, 93 Stat. 493, formerly classified to sections 3831 and 3841 to 3843, respectively, of Title 22, Foreign Relations and Intercourse.



§ 334. Institutes and joint councils on sentencing(a) In the interest of uniformity in sentencing procedures, there is hereby authorized to be established under the auspices of the Judicial Conference of the United States, institutes and joint councils on sentencing. The Attorney General and/or the chief judge of each circuit may at any time request, through the Director of the Administrative Office of the United States Courts, the Judicial Conference to convene such institutes and joint councils for the purpose of studying, discussing, and formulating the objectives, policies, standards, and criteria for sentencing those convicted of crimes and offenses in the courts of the United States. The agenda of the institutes and joint councils may include but shall not be limited to: (1) The development of standards for the content and utilization of presentence reports; (2) the establishment of factors to be used in selecting cases for special study and observation in prescribed diagnostic clinics; (3) the determination of the importance of psychiatric, emotional, sociological and physiological factors involved in crime and their bearing upon sentences; (4) the discussion of special sentencing problems in unusual cases such as treason, violation of public trust, subversion, or involving abnormal sex behavior, addiction to drugs or alcohol, and mental or physical handicaps; (5) the formulation of sentencing principles and criteria which will assist in promoting the equitable administration of the criminal laws of the United States.

(b) After the Judicial Conference has approved the time, place, participants, agenda, and other arrangements for such institutes and joint councils, the chief judge of each circuit is authorized to invite the attendance of district judges under conditions which he thinks proper and which will not unduly delay the work of the courts.

(c) The Attorney General is authorized to select and direct the attendance at such institutes and meetings of United States attorneys and other officials of the Department of Justice and may invite the participation of other interested Federal officers. He may also invite specialists in sentencing methods, criminologists, psychiatrists, penologists, and others to participate in the proceedings.

(d) The expenses of attendance of judges shall be paid from applicable appropriations for the judiciary of the United States. The expenses connected with the preparation of the plans and agenda for the conference and for the travel and other expenses incident to the attendance of officials and other participants invited by the Attorney General shall be paid from applicable appropriations of the Department of Justice.

(Added Pub. L. 85–752, § 1, Aug. 25, 1958, 72 Stat. 845.)

Statutory Notes and Related Subsidiaries
Sentencing ProceduresPub. L. 85–752, § 7, Aug. 25, 1958, 72 Stat. 847, provided that: “This Act [enacting this section, sections 4208 and 4209 of Title 18, Crimes and Criminal Procedure, and provisions set out as a note under section 4208 of Title 18] does not apply to any offense for which there is provided a mandatory penalty.”




§ 335. Judicial Conference of the Court of International Trade(a) The chief judge of the Court of International Trade is authorized to summon annually the judges of such court to a judicial conference, at a time and place that such chief judge designates, for the purpose of considering the business of such court and improvements in the administration of justice in such court.

(b) The Court of International Trade shall provide by its rules for representation and active participation at such conference by members of the bar.

(Added Pub. L. 99–466, § 2(a), Oct. 14, 1986, 100 Stat. 1190.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 60 days after Oct. 14, 1986, see section 4 of Pub. L. 99–466, set out as an Effective Date of 1986 Amendment note under section 331 of this title.




CHAPTER 16—COMPLAINTS AGAINST JUDGES AND JUDICIAL DISCIPLINE



Sec.


351.Complaints; judge defined.


352.Review of complaint by chief judge.


353.Special committees.


354.Action by judicial council.


355.Action by Judicial Conference.


356.Subpoena power.


357.Review of orders and actions.


358.Rules.


359.Restrictions.


360.Disclosure of information.


361.Reimbursement of expenses.


362.Other provisions and rules not affected.


363.Court of Federal Claims, Court of International Trade, Court of Appeals for the Federal Circuit.


364.Effect of felony conviction.



§ 351. Complaints; judge defined(a) Filing of Complaint by Any Person.—Any person alleging that a judge has engaged in conduct prejudicial to the effective and expeditious administration of the business of the courts, or alleging that such judge is unable to discharge all the duties of office by reason of mental or physical disability, may file with the clerk of the court of appeals for the circuit a written complaint containing a brief statement of the facts constituting such conduct.

(b) Identifying Complaint by Chief Judge.—In the interests of the effective and expeditious administration of the business of the courts and on the basis of information available to the chief judge of the circuit, the chief judge may, by written order stating reasons therefor, identify a complaint for purposes of this chapter and thereby dispense with filing of a written complaint.

(c) Transmittal of Complaint.—Upon receipt of a complaint filed under subsection (a), the clerk shall promptly transmit the complaint to the chief judge of the circuit, or, if the conduct complained of is that of the chief judge, to that circuit judge in regular active service next senior in date of commission (hereafter, for purposes of this chapter only, included in the term “chief judge”). The clerk shall simultaneously transmit a copy of the complaint to the judge whose conduct is the subject of the complaint. The clerk shall also transmit a copy of any complaint identified under subsection (b) to the judge whose conduct is the subject of the complaint.

(d) Definitions.—In this chapter—(1) the term “judge” means a circuit judge, district judge, bankruptcy judge, or magistrate judge; and

(2) the term “complainant” means the person filing a complaint under subsection (a) of this section.


(Added Pub. L. 107–273, div. C, title I, § 11042(a), Nov. 2, 2002, 116 Stat. 1848.)

Statutory Notes and Related Subsidiaries
SeverabilityPub. L. 107–273, div. C, title I, § 11044, Nov. 2, 2002, 116 Stat. 1856, provided that: “If any provision of this subtitle [subtitle C (§§ 11041–11044) of title I of div. C of Pub. L. 107–273, enacting this chapter, amending sections 331, 332, 372, 375, and 604 of this title, and section 7253 of Title 38, Veterans’ Benefits, and enacting provisions set out as a note under section 1 of this title], an amendment made by this subtitle, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this subtitle, the amendments made by this subtitle, and the application of the provisions of such to any person or circumstance shall not be affected thereby.”




§ 352. Review of complaint by chief judge(a) Expeditious Review; Limited Inquiry.—The chief judge shall expeditiously review any complaint received under section 351(a) or identified under section 351(b). In determining what action to take, the chief judge may conduct a limited inquiry for the purpose of determining—(1) whether appropriate corrective action has been or can be taken without the necessity for a formal investigation; and

(2) whether the facts stated in the complaint are either plainly untrue or are incapable of being established through investigation.

For this purpose, the chief judge may request the judge whose conduct is complained of to file a written response to the complaint. Such response shall not be made available to the complainant unless authorized by the judge filing the response. The chief judge or his or her designee may also communicate orally or in writing with the complainant, the judge whose conduct is complained of, and any other person who may have knowledge of the matter, and may review any transcripts or other relevant documents. The chief judge shall not undertake to make findings of fact about any matter that is reasonably in dispute.

(b) Action by Chief Judge Following Review.—After expeditiously reviewing a complaint under subsection (a), the chief judge, by written order stating his or her reasons, may—(1) dismiss the complaint—(A) if the chief judge finds the complaint to be—(i) not in conformity with section 351(a);

(ii) directly related to the merits of a decision or procedural ruling; or

(iii) frivolous, lacking sufficient evidence to raise an inference that misconduct has occurred, or containing allegations which are incapable of being established through investigation; or


(B) when a limited inquiry conducted under subsection (a) demonstrates that the allegations in the complaint lack any factual foundation or are conclusively refuted by objective evidence; or


(2) conclude the proceeding if the chief judge finds that appropriate corrective action has been taken or that action on the complaint is no longer necessary because of intervening events.

The chief judge shall transmit copies of the written order to the complainant and to the judge whose conduct is the subject of the complaint.

(c) Review of Orders of Chief Judge.—A complainant or judge aggrieved by a final order of the chief judge under this section may petition the judicial council of the circuit for review thereof. The denial of a petition for review of the chief judge’s order shall be final and conclusive and shall not be judicially reviewable on appeal or otherwise.

(d) Referral of Petitions for Review to Panels of the Judicial Council.—Each judicial council may, pursuant to rules prescribed under section 358, refer a petition for review filed under subsection (c) to a panel of no fewer than 5 members of the council, at least 2 of whom shall be district judges.

(Added Pub. L. 107–273, div. C, title I, § 11042(a), Nov. 2, 2002, 116 Stat. 1849.)

§ 353. Special committees(a) Appointment.—If the chief judge does not enter an order under section 352(b), the chief judge shall promptly—(1) appoint himself or herself and equal numbers of circuit and district judges of the circuit to a special committee to investigate the facts and allegations contained in the complaint;

(2) certify the complaint and any other documents pertaining thereto to each member of such committee; and

(3) provide written notice to the complainant and the judge whose conduct is the subject of the complaint of the action taken under this subsection.


(b) Change in Status or Death of Judges.—A judge appointed to a special committee under subsection (a) may continue to serve on that committee after becoming a senior judge or, in the case of the chief judge of the circuit, after his or her term as chief judge terminates under subsection (a)(3) or (c) of section 45. If a judge appointed to a committee under subsection (a) dies, or retires from office under section 371(a), while serving on the committee, the chief judge of the circuit may appoint another circuit or district judge, as the case may be, to the committee.

(c) Investigation by Special Committee.—Each committee appointed under subsection (a) shall conduct an investigation as extensive as it considers necessary, and shall expeditiously file a comprehensive written report thereon with the judicial council of the circuit. Such report shall present both the findings of the investigation and the committee’s recommendations for necessary and appropriate action by the judicial council of the circuit.

(Added Pub. L. 107–273, div. C, title I, § 11042(a), Nov. 2, 2002, 116 Stat. 1850.)

§ 354. Action by judicial council(a) Actions Upon Receipt of Report.—(1) Actions.—The judicial council of a circuit, upon receipt of a report filed under section 353(c)—(A) may conduct any additional investigation which it considers to be necessary;

(B) may dismiss the complaint; and

(C) if the complaint is not dismissed, shall take such action as is appropriate to assure the effective and expeditious administration of the business of the courts within the circuit.


(2) Description of possible actions if complaint not dismissed.—(A) In general.—Action by the judicial council under paragraph (1)(C) may include—(i) ordering that, on a temporary basis for a time certain, no further cases be assigned to the judge whose conduct is the subject of a complaint;

(ii) censuring or reprimanding such judge by means of private communication; and

(iii) censuring or reprimanding such judge by means of public announcement.


(B) For article iii judges.—If the conduct of a judge appointed to hold office during good behavior is the subject of the complaint, action by the judicial council under paragraph (1)(C) may include—(i) certifying disability of the judge pursuant to the procedures and standards provided under section 372(b); and

(ii) requesting that the judge voluntarily retire, with the provision that the length of service requirements under section 371 of this title shall not apply.


(C) For magistrate judges.—If the conduct of a magistrate judge is the subject of the complaint, action by the judicial council under paragraph (1)(C) may include directing the chief judge of the district of the magistrate judge to take such action as the judicial council considers appropriate.


(3) Limitations on judicial council regarding removals.—(A) Article iii judges.—Under no circumstances may the judicial council order removal from office of any judge appointed to hold office during good behavior.

(B) Magistrate and bankruptcy judges.—Any removal of a magistrate judge under this subsection shall be in accordance with section 631 and any removal of a bankruptcy judge shall be in accordance with section 152.


(4) Notice of action to judge.—The judicial council shall immediately provide written notice to the complainant and to the judge whose conduct is the subject of the complaint of the action taken under this subsection.


(b) Referral to Judicial Conference.—(1) In general.—In addition to the authority granted under subsection (a), the judicial council may, in its discretion, refer any complaint under section 351, together with the record of any associated proceedings and its recommendations for appropriate action, to the Judicial Conference of the United States.

(2) Special circumstances.—In any case in which the judicial council determines, on the basis of a complaint and an investigation under this chapter, or on the basis of information otherwise available to the judicial council, that a judge appointed to hold office during good behavior may have engaged in conduct—(A) which might constitute one or more grounds for impeachment under article II of the Constitution, or

(B) which, in the interest of justice, is not amenable to resolution by the judicial council,

the judicial council shall promptly certify such determination, together with any complaint and a record of any associated proceedings, to the Judicial Conference of the United States.

(3) Notice to complainant and judge.—A judicial council acting under authority of this subsection shall, unless contrary to the interests of justice, immediately submit written notice to the complainant and to the judge whose conduct is the subject of the action taken under this subsection.


(Added Pub. L. 107–273, div. C, title I, § 11042(a), Nov. 2, 2002, 116 Stat. 1850.)

§ 355. Action by Judicial Conference(a) In General.—Upon referral or certification of any matter under section 354(b), the Judicial Conference, after consideration of the prior proceedings and such additional investigation as it considers appropriate, shall by majority vote take such action, as described in section 354(a)(1)(C) and (2), as it considers appropriate.

(b) If Impeachment Warranted.—(1) In general.—If the Judicial Conference concurs in the determination of the judicial council, or makes its own determination, that consideration of impeachment may be warranted, it shall so certify and transmit the determination and the record of proceedings to the House of Representatives for whatever action the House of Representatives considers to be necessary. Upon receipt of the determination and record of proceedings in the House of Representatives, the Clerk of the House of Representatives shall make available to the public the determination and any reasons for the determination.

(2) In case of felony conviction.—If a judge has been convicted of a felony under State or Federal law and has exhausted all means of obtaining direct review of the conviction, or the time for seeking further direct review of the conviction has passed and no such review has been sought, the Judicial Conference may, by majority vote and without referral or certification under section 354(b), transmit to the House of Representatives a determination that consideration of impeachment may be warranted, together with appropriate court records, for whatever action the House of Representatives considers to be necessary.


(Added Pub. L. 107–273, div. C, title I, § 11042(a), Nov. 2, 2002, 116 Stat. 1852.)

§ 356. Subpoena power(a) Judicial Councils and Special Committees.—In conducting any investigation under this chapter, the judicial council, or a special committee appointed under section 353, shall have full subpoena powers as provided in section 332(d).

(b) Judicial Conference and Standing Committees.—In conducting any investigation under this chapter, the Judicial Conference, or a standing committee appointed by the Chief Justice under section 331, shall have full subpoena powers as provided in that section.

(Added Pub. L. 107–273, div. C, title I, § 11042(a), Nov. 2, 2002, 116 Stat. 1852.)

§ 357. Review of orders and actions(a) Review of Action of Judicial Council.—A complainant or judge aggrieved by an action of the judicial council under section 354 may petition the Judicial Conference of the United States for review thereof.

(b) Action of Judicial Conference.—The Judicial Conference, or the standing committee established under section 331, may grant a petition filed by a complainant or judge under subsection (a).

(c) No Judicial Review.—Except as expressly provided in this section and section 352(c), all orders and determinations, including denials of petitions for review, shall be final and conclusive and shall not be judicially reviewable on appeal or otherwise.

(Added Pub. L. 107–273, div. C, title I, § 11042(a), Nov. 2, 2002, 116 Stat. 1853.)

§ 358. Rules(a) In General.—Each judicial council and the Judicial Conference may prescribe such rules for the conduct of proceedings under this chapter, including the processing of petitions for review, as each considers to be appropriate.

(b) Required Provisions.—Rules prescribed under subsection (a) shall contain provisions requiring that—(1) adequate prior notice of any investigation be given in writing to the judge whose conduct is the subject of a complaint under this chapter;

(2) the judge whose conduct is the subject of a complaint under this chapter be afforded an opportunity to appear (in person or by counsel) at proceedings conducted by the investigating panel, to present oral and documentary evidence, to compel the attendance of witnesses or the production of documents, to cross-examine witnesses, and to present argument orally or in writing; and

(3) the complainant be afforded an opportunity to appear at proceedings conducted by the investigating panel, if the panel concludes that the complainant could offer substantial information.


(c) Procedures.—Any rule prescribed under this section shall be made or amended only after giving appropriate public notice and an opportunity for comment. Any such rule shall be a matter of public record, and any such rule promulgated by a judicial council may be modified by the Judicial Conference. No rule promulgated under this section may limit the period of time within which a person may file a complaint under this chapter.

(Added Pub. L. 107–273, div. C, title I, § 11042(a), Nov. 2, 2002, 116 Stat. 1853.)

§ 359. Restrictions(a) Restriction on Individuals Who Are Subject of Investigation.—No judge whose conduct is the subject of an investigation under this chapter shall serve upon a special committee appointed under section 353, upon a judicial council, upon the Judicial Conference, or upon the standing committee established under section 331, until all proceedings under this chapter relating to such investigation have been finally terminated.

(b) Amicus Curiae.—No person shall be granted the right to intervene or to appear as amicus curiae in any proceeding before a judicial council or the Judicial Conference under this chapter.

(Added Pub. L. 107–273, div. C, title I, § 11042(a), Nov. 2, 2002, 116 Stat. 1853.)

§ 360. Disclosure of information(a) Confidentiality of Proceedings.—Except as provided in section 355, all papers, documents, and records of proceedings related to investigations conducted under this chapter shall be confidential and shall not be disclosed by any person in any proceeding except to the extent that—(1) the judicial council of the circuit in its discretion releases a copy of a report of a special committee under section 353(c) to the complainant whose complaint initiated the investigation by that special committee and to the judge whose conduct is the subject of the complaint;

(2) the judicial council of the circuit, the Judicial Conference of the United States, or the Senate or the House of Representatives by resolution, releases any such material which is believed necessary to an impeachment investigation or trial of a judge under article I of the Constitution; or

(3) such disclosure is authorized in writing by the judge who is the subject of the complaint and by the chief judge of the circuit, the Chief Justice, or the chairman of the standing committee established under section 331.


(b) Public Availability of Written Orders.—Each written order to implement any action under section 354(a)(1)(C), which is issued by a judicial council, the Judicial Conference, or the standing committee established under section 331, shall be made available to the public through the appropriate clerk’s office of the court of appeals for the circuit. Unless contrary to the interests of justice, each such order shall be accompanied by written reasons therefor.

(Added Pub. L. 107–273, div. C, title I, § 11042(a), Nov. 2, 2002, 116 Stat. 1854.)

§ 361. Reimbursement of expenses
Upon the request of a judge whose conduct is the subject of a complaint under this chapter, the judicial council may, if the complaint has been finally dismissed under section 354(a)(1)(B), recommend that the Director of the Administrative Office of the United States Courts award reimbursement, from funds appropriated to the Federal judiciary, for those reasonable expenses, including attorneys’ fees, incurred by that judge during the investigation which would not have been incurred but for the requirements of this chapter.
(Added Pub. L. 107–273, div. C, title I, § 11042(a), Nov. 2, 2002, 116 Stat. 1854.)

§ 362. Other provisions and rules not affected
Except as expressly provided in this chapter, nothing in this chapter shall be construed to affect any other provision of this title, the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, the Federal Rules of Appellate Procedure, or the Federal Rules of Evidence.
(Added Pub. L. 107–273, div. C, title I, § 11042(a), Nov. 2, 2002, 116 Stat. 1854.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, the Federal Rules of Appellate Procedure, and the Federal Rules of Evidence, referred to in text, are set out in the Appendix to this title.
The Federal Rules of Criminal Procedure, referred to in text, are set out in the Appendix to Title 18, Crimes and Criminal Procedure.



§ 363. Court of Federal Claims, Court of International Trade, Court of Appeals for the Federal Circuit
The United States Court of Federal Claims, the Court of International Trade, and the Court of Appeals for the Federal Circuit shall each prescribe rules, consistent with the provisions of this chapter, establishing procedures for the filing of complaints with respect to the conduct of any judge of such court and for the investigation and resolution of such complaints. In investigating and taking action with respect to any such complaint, each such court shall have the powers granted to a judicial council under this chapter.
(Added Pub. L. 107–273, div. C, title I, § 11042(a), Nov. 2, 2002, 116 Stat. 1854.)

§ 364. Effect of felony conviction
In the case of any judge or judge of a court referred to in section 363 who is convicted of a felony under State or Federal law and has exhausted all means of obtaining direct review of the conviction, or the time for seeking further direct review of the conviction has passed and no such review has been sought, the following shall apply:(1) The judge shall not hear or decide cases unless the judicial council of the circuit (or, in the case of a judge of a court referred to in section 363, that court) determines otherwise.

(2) Any service as such judge or judge of a court referred to in section 363, after the conviction is final and all time for filing appeals thereof has expired, shall not be included for purposes of determining years of service under section 371(c), 377, or 178 of this title or creditable service under subchapter III of chapter 83, or chapter 84, of title 5.

(Added Pub. L. 107–273, div. C, title I, § 11042(a), Nov. 2, 2002, 116 Stat. 1855.)


CHAPTER 17—RESIGNATION AND RETIREMENT OF JUSTICES AND JUDGES



Sec.


371.Retirement on salary; retirement in senior status.


372.Retirement for disability; substitute judge on failure to retire.


373.Judges in Territories and Possessions.11 Section catchline amended by Pub. L. 99–396 without corresponding amendment of analysis.


374.Residence of retired judges; official station.


375.Recall of certain judges and magistrate judges.


376.Annuities for survivors of certain judicial officials of the United States.


377.Retirement of bankruptcy judges and magistrate judges.




Editorial Notes
Amendments2002—Pub. L. 107–273, div. C, title I, § 11043(a)(2), Nov. 2, 2002, 116 Stat. 1855, struck out “; judicial discipline” after “failure to retire” in item 372.
1988—Pub. L. 100–702, title X, § 1020(a)(9), Nov. 19, 1988, 102 Stat. 4672, substituted “Annuities for survivors of certain judicial officials of the United States” for “Annuities to widows and surviving dependent children of justices and judges of the United States” in item 376.
Pub. L. 100–659, § 2(b), Nov. 15, 1988, 102 Stat. 3916, added item 377.
1986—Pub. L. 99–651, title II, § 201(b)(2), Nov. 14, 1986, 100 Stat. 3648, amended item 375 generally.
1984—Pub. L. 98–353, title II, § 204(b), July 10, 1984, 98 Stat. 350, substituted “Retirement on salary; retirement in senior status” for “Resignation or retirement for age” in item 371.
1980—Pub. L. 96–458, § 3(c), Oct. 15, 1980, 94 Stat. 2040, inserted reference to “judicial discipline” in item 372.
1972—Pub. L. 92–397, § 3(a), (b), Aug. 22, 1972, 86 Stat. 579, substituted “JUSTICES AND JUDGES” for “JUDGES” in chapter heading, and substituted “justices and judges of the United States” for “judges” in item 376.
1959—Pub. L. 86–312, § 2, Sept. 21, 1959, 73 Stat. 587, inserted “; official station” in item 374.
1956—Act Aug. 3, 1956, ch. 944, § 1(a), 70 Stat. 1021, substituted “Annuities to widows of justices” for “Annuities to widows on the Chief Justice and Associate Justices of the Supreme Court of the United States” in item 375 and added item 376.
1954—Act Aug. 28, 1954, ch. 1053, § 2, 68 Stat. 918, added item 375.
Act Feb. 10, 1954, ch. 6, § 4(b), 68 Stat. 13, transferred “; substitute judge on failure to retire” from item 371 to item 372.

Statutory Notes and Related Subsidiaries

Change of Name
Words “magistrate judges” substituted for “magistrates” in items 375 and 377 pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.


§ 371. Retirement on salary; retirement in senior status(a) Any justice or judge of the United States appointed to hold office during good behavior may retire from the office after attaining the age and meeting the service requirements, whether continuous or otherwise, of subsection (c) and shall, during the remainder of his lifetime, receive an annuity equal to the salary he was receiving at the time he retired.

(b)(1) Any justice or judge of the United States appointed to hold office during good behavior may retain the office but retire from regular active service after attaining the age and meeting the service requirements, whether continuous or otherwise, of subsection (c) of this section and shall, during the remainder of his or her lifetime, continue to receive the salary of the office if he or she meets the requirements of subsection (e).

(2) In a case in which a justice or judge who retires under paragraph (1) does not meet the requirements of subsection (e), the justice or judge shall continue to receive the salary that he or she was receiving when he or she was last in active service or, if a certification under subsection (e) was made for such justice or judge, when such a certification was last in effect. The salary of such justice or judge shall be adjusted under section 461 of this title.


(c) The age and service requirements for retirement under this section are as follows:






Attained age:Years of service:


6515
6614
6713
6812
6911
7010




(d) The President shall appoint, by and with the advice and consent of the Senate, a successor to a justice or judge who retires under this section.

(e)(1) In order to continue receiving the salary of the office under subsection (b), a justice must be certified in each calendar year by the Chief Justice, and a judge must be certified by the chief judge of the circuit in which the judge sits, as having met the requirements set forth in at least one of the following subparagraphs:(A) The justice or judge must have carried in the preceding calendar year a caseload involving courtroom participation which is equal to or greater than the amount of work involving courtroom participation which an average judge in active service would perform in three months. In the instance of a justice or judge who has sat on both district courts and courts of appeals, the caseload of appellate work and trial work shall be determined separately and the results of those determinations added together for purposes of this paragraph.

(B) The justice or judge performed in the preceding calendar year substantial judicial duties not involving courtroom participation under subparagraph (A), including settlement efforts, motion decisions, writing opinions in cases that have not been orally argued, and administrative duties for the court to which the justice or judge is assigned. Any certification under this subparagraph shall include a statement describing in detail the nature and amount of work and certifying that the work done is equal to or greater than the work described in this subparagraph which an average judge in active service would perform in three months.

(C) The justice or judge has, in the preceding calendar year, performed work described in subparagraphs (A) and (B) in an amount which, when calculated in accordance with such subparagraphs, in the aggregate equals at least 3 months work.

(D) The justice or judge has, in the preceding calendar year, performed substantial administrative duties directly related to the operation of the courts, or has performed substantial duties for a Federal or State governmental entity. A certification under this subparagraph shall specify that the work done is equal to the full-time work of an employee of the judicial branch. In any year in which a justice or judge performs work described under this subparagraph for less than the full year, one-half of such work may be aggregated with work described under subparagraph (A), (B), or (C) of this paragraph for the purpose of the justice or judge satisfying the requirements of such subparagraph.

(E) The justice or judge was unable in the preceding calendar year to perform judicial or administrative work to the extent required by any of subparagraphs (A) through (D) because of a temporary or permanent disability. A certification under this subparagraph shall be made to a justice who certifies in writing his or her disability to the Chief Justice, and to a judge who certifies in writing his or her disability to the chief judge of the circuit in which the judge sits. A justice or judge who is certified under this subparagraph as having a permanent disability shall be deemed to have met the requirements of this subsection for each calendar year thereafter.


(2) Determinations of work performed under subparagraphs (A), (B), (C), and (D) of paragraph (1) shall be made pursuant to rules promulgated by the Judicial Conference of the United States. In promulgating such criteria, the Judicial Conference shall take into account existing standards promulgated by the Conference for allocation of space and staff for senior judges.

(3) If in any year a justice or judge who retires under subsection (b) does not receive a certification under this subsection (except as provided in paragraph (1)(E)), he or she may thereafter receive a certification for that year by satisfying the requirements of subparagraph (A), (B), (C), or (D) of paragraph (1) of this subsection in a subsequent year and attributing a sufficient part of the work performed in such subsequent year to the earlier year so that the work so attributed, when added to the work performed during such earlier year, satisfies the requirements for certification for that year. However, a justice or judge may not receive credit for the same work for purposes of certification for more than 1 year.

(4) In the case of any justice or judge who retires under subsection (b) during a calendar year, there shall be included in the determination under this subsection of work performed during that calendar year all work performed by that justice or judge (as described in subparagraphs (A), (B), (C), and (D) of paragraph (1)) during that calendar year before such retirement.


(June 25, 1948, ch. 646, 62 Stat. 903; Oct. 31, 1951, ch. 655, § 39, 65 Stat. 724; Feb. 10, 1954, ch. 6, § 4(a), 68 Stat. 12; Pub. L. 98–353, title II, § 204(a), July 10, 1984, 98 Stat. 350; Pub. L. 100–702, title X, § 1005(a), Nov. 19, 1988, 102 Stat. 4666; Pub. L. 101–194, title VII, § 705(a), Nov. 30, 1989, 103 Stat. 1770; Pub. L. 104–317, title III, § 301, Oct. 19, 1996, 110 Stat. 3851; Pub. L. 106–398, § 1 [[div. A], title VI, § 654(a)], Oct. 30, 2000, 114 Stat. 1654, 1654A–165; Pub. L. 106–518, title III, § 303, Nov. 13, 2000, 114 Stat. 2417.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 375 and 375a (Mar. 3, 1911, ch. 231, § 260, 36 Stat. 1161; Feb. 25, 1919, ch. 29, § 6, 40 Stat. 1157; Mar. 1, 1929, ch. 419, 45 Stat. 1422; Mar. 1, 1937, ch. 21, §§ 1, 2, 50 Stat. 24; Feb. 11, 1938, ch. 25, § 1, 52 Stat. 28; May 11, 1944, ch. 192, § 1, 58 Stat. 218).
This section consolidates provisions of sections 375 and 375a of title 28, U.S.C., 1940 ed., relating to resignation and retirement. Remaining provisions of said section 375 now appear in sections 136, 294, and 756 of this title, and remaining provisions of said section 375a now appear in section 294 of this title.
Words “may resign, or may retain his office but retire from regular active service” were used to clarify the difference between resignation and retirement. Resignation results in loss of the judge’s office, while retirement does not. (Booth v. U.S., 1933, 54 S. Ct. 379, 291 U.S. 339, 78 L. Ed. 836; U.S. v. Moore, 1939, 101 F. 2d 56, certiorari denied 59 S. Ct. 788, 306 U.S. 664, 83 L. Ed. 1060.)
Terms “judge of the United States” and “justice of the United States” are defined in section 451 of this title.
The revised section continues the provision respecting the salary of a resigned judge but changes such provision for retired judges and makes them eligible to receive any increases provided by Congress for the office from which they retired. This change is in harmony with the clear line of distinction drawn by Congress between retirement and resignation.

Editorial Notes
Amendments2000—Subsec. (b). Pub. L. 106–398, § 1 [[div. A], title VI, § 654(a)(2)], substituted “subsection (e)” for “subsection (f)” wherever appearing.
Subsec. (e). Pub. L. 106–518, which directed amendment of subsec. (e) by inserting “, except such pay as is deductible from the retired or retainer pay as a result of participation in any survivor’s benefits plan in connection with the retired pay,” after “such retired or retainer pay”, could not be executed because of amendment by Pub. L. 106–398. See below.
Pub. L. 106–398, § 1 [[div. A], title VI, § 654(a)(1)], redesignated subsec. (f) as (e) and struck out former subsec. (e) which read as follows: “Notwithstanding subsection (c) of section 5532 of title 5, if a regular or reserve member or former member of a uniformed service who is receiving retired or retainer pay becomes employed as a justice or judge of the United States, as defined by section 451, or becomes eligible therefor while so employed, such retired or retainer pay shall not be paid during regular active service as a justice or judge, but shall be resumed or commenced without reduction upon retirement from the judicial office or from regular active service (into senior status) as such justice or judge.”
Subsec. (f). Pub. L. 106–398, § 1 [[div. A], title VI, § 654(a)(1)(B)], redesignated subsec. (f) as (e).
1996—Subsec. (f)(1)(D). Pub. L. 104–317, § 301(b), inserted at end “In any year in which a justice or judge performs work described under this subparagraph for less than the full year, one-half of such work may be aggregated with work described under subparagraph (A), (B), or (C) of this paragraph for the purpose of the justice or judge satisfying the requirements of such subparagraph.”
Subsec. (f)(3). Pub. L. 104–317, § 301(a), substituted “may thereafter receive a certification for that year by satisfying the requirements of subparagraph (A), (B), (C), or (D) of paragraph (1) of this subsection in a subsequent year and attributing a sufficient part of the work performed in such subsequent year to the earlier year so that the work so attributed, when added to the work performed during such earlier year, satisfies the requirements for certification for that year. However, a justice or judge may not receive credit for the same work for purposes of certification for more than 1 year.” for “is thereafter ineligible to receive such a certification.”
1989—Subsec. (b). Pub. L. 101–194, § 705(a)(1), designated existing provisions as par. (1), inserted “or her” after “his”, substituted “of the office if he or she meets the requirements of subsection (f)” for “of the office”, and added par. (2).
Subsec. (f). Pub. L. 101–194, § 705(a)(2), added subsec. (f).
1988—Subsec. (e). Pub. L. 100–702 added subsec. (e).
1984—Pub. L. 98–353 substituted “Retirement on salary; retirement in senior status” for “Resignation or retirement for age” in section catchline.
Subsec. (a). Pub. L. 98–353 amended subsec. (a) generally, substituting “may retire from the office after attaining the age and meeting the service requirements, whether continuous or otherwise, of subsection (c) and shall, during the remainder of his lifetime, receive an annuity equal to the salary he was receiving at the time he retired” for “who resigns after attaining the age of seventy years and after serving at least ten years continuously or otherwise shall, during the remainder of his lifetime, continue to receive the salary which he was receiving when he resigned”.
Subsec. (b). Pub. L. 98–353 amended subsec. (b) generally, substituting “may retain the office but retire from regular active service after attaining the age and meeting the service requirements, whether continuous or otherwise, of subsection (c) of this section and shall, during the remainder of his lifetime, continue to receive the salary of the office” for “may retain his office but retire from regular active service after attaining the age of seventy years and after serving at least ten years continuously or otherwise, or after attaining the age of sixty-five years and after serving at least fifteen years continuously or otherwise. He shall, during the remainder of his lifetime, continue to receive the salary of the office. The President shall appoint, by and with the advice and consent of the Senate, a successor to a justice or judge who retires”.
Subsecs. (c), (d). Pub. L. 98–353 added subsecs. (c) and (d).
1954—Act Feb. 10, 1954, struck out “; substitute judge on failure to retire” in section catchline.
Subsec. (a). Act Feb. 10, 1954, reenacted subsec. (a) without change.
Subsec. (b). Act Feb. 10, 1954, in first sentence, inserted provision for retirement after attaining the age of 65 years and after serving 15 years continuously or otherwise.
Subsec. (c). Act Feb. 10, 1954, in general amendment of section, omitted subsec. (c) which related to appointment of substitute judges for disabled judges eligible to resign or retire where the latter fail to resign or retire, and to precedence of such disabled judges who remain on the active list after the appointment of substitutes.
1951—Act Oct. 31, 1951, subdivided section into subsections, and limited second par. of subsec. (c) (as so designated) to judges who remain on the active list but whose disabilities cause the appointment of additional judges as authorized by first par. of such subsec.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentPub. L. 106–398, § 1 [[div. A], title VI, § 654(c)], Oct. 30, 2000, 114 Stat. 1654, 1654A–165, provided that: “The amendments made by this section [amending this section and repealing section 180 of this title] shall take effect as of October 1, 1999.”


Effective Date of 1989 AmendmentPub. L. 101–194, title VII, § 705(b), Nov. 30, 1989, 103 Stat. 1771, provided that:
“(1) In general.—The amendments made by subsection (a) [amending this section] shall first apply with respect to work performed on or after January 1, 1990, by a justice or judge of the United States who has retired under section 371(b) of title 28, United States Code.

“(2) Calendar year 1990.—In the case of certifications required by section 371(f) of title 28, United States Code, for calendar year 1990—“(A) such certifications shall be based on the 10-month period beginning on January 1, 1990, and ending on October 31, 1990, and shall be completed not later than December 15, 1990;

“(B) determinations of work performed under section 371(f) of title 28, United States Code, shall be made pro rata on the basis of such 10-month period; and

“(C) such certifications shall be deemed to be certifications made in calendar year 1991.”





Effective Date of 1988 AmendmentPub. L. 100–702, title X, § 1005(b), Nov. 19, 1988, 102 Stat. 4666, provided that: “The amendment made by this section [amending this section] shall apply to a justice or judge who retires, or has retired, from the judicial office or from regular active service (into senior status) as such justice or judge of the United States on or after the effective date of section 5532(c) of title 5 [effective 90 days after Oct. 13, 1978, see Effective Date of 1978 Amendment note under section 1101 of Title 5, Government Organization and Employees], and to whom section 5532(c) would otherwise be applicable.”


Effective Date of 1984 AmendmentPub. L. 98–353, title II, § 204(c), July 10, 1984, 98 Stat. 350, provided that: “The amendments made by this section [amending this section] shall apply with respect to any justice or judge of the United States appointed to hold office during good behavior who retires on or after the date of enactment of this Act [July 10, 1984].”


Computation of Judicial Service, District of AlaskaPub. L. 89–70, July 8, 1965, 79 Stat. 213, provided that any service as a judge of the District Court for the Territory of Alaska would be included in computing under this section and section 372 of this title the aggregate years of judicial service of a United States district judge for the district of Alaska.

Judicial Service in Hawaii Included Within Computation of Aggregate Years of Judicial ServicePub. L. 86–3, § 14(d), Mar. 18, 1959, 73 Stat. 10, provided in part: “That service as a judge of the District Court for the Territory of Hawaii or as a judge of the United States District Court for the District of Hawaii or as a justice of the Supreme Court of the Territory of Hawaii or as a judge of the circuit courts of the Territory of Hawaii shall be included in computing under section 371, 372, or 373 of title 28, United States Code, the aggregate years of judicial service of any person who is in office as a district judge for the District of Hawaii on the date of enactment of this Act [Mar. 18, 1959].”




§ 372. Retirement for disability; substitute judge on failure to retire(a) Any justice or judge of the United States appointed to hold office during good behavior who becomes permanently disabled from performing his duties may retire from regular active service, and the President shall, by and with the advice and consent of the Senate, appoint a successor.Any justice or judge of the United States desiring to retire under this section shall certify to the President his disability in writing.
Whenever an associate justice of the Supreme Court, a chief judge of a circuit or the chief judge of the Court of International Trade, desires to retire under this section, he shall furnish to the President a certificate of disability signed by the Chief Justice of the United States.
A circuit or district judge, desiring to retire under this section, shall furnish to the President a certificate of disability signed by the chief judge of his circuit.
A judge of the Court of International Trade desiring to retire under this section, shall furnish to the President a certificate of disability signed by the chief judge of his court.
Each justice or judge retiring under this section after serving ten years continuously or otherwise shall, during the remainder of his lifetime, receive the salary of the office. A justice or judge retiring under this section who has served less than ten years in all shall, during the remainder of his lifetime, receive one-half the salary of the office.


(b) Whenever any judge of the United States appointed to hold office during good behavior who is eligible to retire under this section does not do so and a certificate of his disability signed by a majority of the members of the Judicial Council of his circuit in the case of a circuit or district judge, or by the Chief Justice of the United States in the case of the Chief Judge of the Court of International Trade, or by the chief judge of his court in the case of a judge of the Court of International Trade, is presented to the President and the President finds that such judge is unable to discharge efficiently all the duties of his office by reason of permanent mental or physical disability and that the appointment of an additional judge is necessary for the efficient dispatch of business, the President may make such appointment by and with the advice and consent of the Senate. Whenever any such additional judge is appointed, the vacancy subsequently caused by the death, resignation, or retirement of the disabled judge shall not be filled. Any judge whose disability causes the appointment of an additional judge shall, for purpose of precedence, service as chief judge, or temporary performance of the duties of that office, be treated as junior in commission to the other judges of the circuit, district, or court.

(June 25, 1948, ch. 646, 62 Stat. 903; May 24, 1949, ch. 139, § 67, 63 Stat. 99; Feb. 10, 1954, ch. 6, § 4(a), 68 Stat. 12; Pub. L. 85–261, Sept. 2, 1957, 71 Stat. 586; Pub. L. 96–417, title V, § 501(9), Oct. 10, 1980, 94 Stat. 1742; Pub. L. 96–458, § 3(a), (b), Oct. 15, 1980, 94 Stat. 2036, 2040; Pub. L. 97–164, title I, § 112, Apr. 2, 1982, 96 Stat. 29; Pub. L. 98–353, title I, § 107, July 10, 1984, 98 Stat. 342; Pub. L. 100–702, title IV, § 403(c), Nov. 19, 1988, 102 Stat. 4651; Pub. L. 101–650, title IV, § 402, Dec. 1, 1990, 104 Stat. 5122; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 107–273, div. C, title I, § 11043(a)(1), Nov. 2, 2002, 116 Stat. 1855.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 375b, 375c, and 375d (Aug. 5, 1939, ch. 433, §§ 1–3, 53 Stat. 1204, 1205).
This section consolidates sections 375b, 375c, and 375d of title 28, U.S.C., 1940 ed.
Section 375e of title 28, U.S.C., 1940 ed. providing that term “senior circuit judge” includes the Chief Justice of the United States Court of Appeals for the District of Columbia, and the term “judicial circuit” includes the District of Columbia, was omitted from this revision as unnecessary. Such district is included as a judicial circuit by section 41 of this title.
Words “justice or judge of the United States” were used to describe members of all courts who hold office during good behavior. (See reviser’s note under section 371 of this title.)
Term “chief judge” was substituted for “Chief Justice” of the Court of Claims, “presiding judge” of the Court of Customs and Patent Appeals and “senior circuit judge.” (See Reviser’s Note under section 136 of this title.)
For clarity and convenience the requirement that certificates of disability be submitted “to the President,” was made explicit.
The revised section requires a judge of the Customs Court to furnish a certificate of disability signed by the chief judge of his court, instead of by the chief judge of the Court of Customs and Patent Appeals as in said section 375c of title 28, U.S.C., 1940 ed. This change insures signing of the certificate of disability by the chief judge possessing knowledge of the facts.
Changes were made in phraseology and arrangement.

1949 ActSubsection (a) of this section amends section 372 of title 28, U.S.C., to express the requirement that appointment of successors to justices or judges must be made with confirmation by the Senate. Subsection (b) of this section clarifies the intent of section 372 of title 28, U.S.C., and conforms with the language of section 371 of such title.

Editorial Notes
Amendments2002—Pub. L. 107–273, § 11043(a)(1)(A), struck out “; judicial discipline” after “failure to retire” in section catchline.
Subsec. (c). Pub. L. 107–273, § 11043(a)(1)(B), struck out subsec. (c), which had authorized complaints against circuit, district, bankruptcy, and magistrate judges, and set forth procedures for investigation and disposition of complaints. See chapter 16 of this title.
1992—Subsec. (c)(18). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1990—Subsec. (c)(1). Pub. L. 101–650, § 402(a), inserted at end “In the interests of the effective and expeditious administration of the business of the courts and on the basis of information available to the chief judge of the circuit, the chief judge may, by written order stating reasons therefor, identify a complaint for purposes of this subsection and thereby dispense with filing of a written complaint.”
Subsec. (c)(3)(B). Pub. L. 101–650, § 402(f), inserted before period at end “or that action on the complaint is no longer necessary because of intervening events”.
Subsec. (c)(4). Pub. L. 101–650, § 402(b), inserted at end “A judge appointed to a special committee under this paragraph may continue to serve on that committee after becoming a senior judge or, in the case of the chief judge of the circuit, after his or her term as chief judge terminates under subsection (a)(3) or (c) of section 45 of this title. If a judge appointed to a committee under this paragraph dies, or retires from office under section 371(a) of this title, while serving on the committee, the chief judge of the circuit may appoint another circuit or district judge, as the case may be, to the committee.”
Subsec. (c)(6). Pub. L. 101–650, § 402(g), added subpar. (C) and redesignated former subpar. (C) as (D).
Subsec. (c)(7)(B). Pub. L. 101–650, § 402(i)(1), substituted “may have engaged in conduct” for “has engaged in conduct” in introductory provisions and “article II” for “article I” in cl. (i).
Subsec. (c)(8). Pub. L. 101–650, § 402(d), designated existing provisions as subpar. (A) and added subpar. (B).
Pub. L. 101–650, § 402(c)(1), inserted at end “Upon receipt of the determination and record of proceedings in the House of Representatives, the Clerk of the House of Representatives shall make available to the public the determination and any reasons for the determination.”
Subsec. (c)(11). Pub. L. 101–650, § 402(e), inserted at end “No rule promulgated under this subsection may limit the period of time within which a person may file a complaint under this subsection.”
Subsec. (c)(14). Pub. L. 101–650, § 402(c)(2)(A), (B), substituted “Except as provided in paragraph (8), all” for “All” and “except to the extent that” for “unless” in introductory provisions.
Subsec. (c)(14)(A). Pub. L. 101–650, § 402(c)(2)(E), added subpar. (A). Former subpar. (A) redesignated (B).
Subsec. (c)(14)(B). Pub. L. 101–650, § 402(c)(2)(D), redesignated subpar. (A) as (B). Former subpar. (B) redesignated (C).
Pub. L. 101–650, § 402(c)(2)(C), inserted “such disclosure is” before “authorized”.
Subsec. (c)(14)(C). Pub. L. 101–650, § 402(c)(2)(D), (i)(2), redesignated subpar. (B) as (C) and substituted “subject of the complaint” for “subject to the complaint”.
Subsec. (c)(16) to (18). Pub. L. 101–650, § 402(h), added par. (16) and redesignated former pars. (16) and (17) as (17) and (18), respectively.
1988—Subsec. (c)(11). Pub. L. 100–702 inserted before last sentence “Any such rule shall be made or amended only after giving appropriate public notice and an opportunity for comment.”
1984—Subsec. (c)(6)(B)(vii). Pub. L. 98–353 substituted “section 152” for “section 153”.
1982—Subsec. (a). Pub. L. 97–164, § 112(a), struck out “Court of Claims, Court of Customs and Patent Appeals, or” before “Court of International Trade” in third and fifth pars.
Subsec. (b). Pub. L. 97–164, § 112(b), struck out “Court of Claims, Court of Customs and Patent Appeals, or” before “Court of International Trade” wherever appearing.
Subsec. (c)(17). Pub. L. 97–164, § 112(c), substituted “United States Claims Court, the Court of International Trade, and the Court of Appeals for the Federal Circuit” for “Court of Claims, the Court of Customs and Patent Appeals, and the Customs Court”.
1980—Pub. L. 96–458, § 3(b), inserted “judicial discipline” in section catchline.
Subsecs. (a), (b). Pub. L. 96–417 redesignated the Customs Court as the Court of International Trade.
Subsec. (c). Pub. L. 96–458, § 3(a), added subsec. (c).
1957—Subsec. (b). Pub. L. 85–261 added subsec. (b).
1954—Act Feb. 10, 1954, inserted “; substitute judge on failure to retire” in section catchline (but without adding any provisions on such subject to the text of the section, see 1957 amendment), and inserted “under this section” after “retire” in third, fourth, and fifth pars.
1949—Act May 24, 1949, amended section to include provision that appointment of successors to justices or judges must be made with consent of Senate, and inserted “continuously or otherwise” after “Each justice or judge” in last par.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1990 AmendmentAmendment by Pub. L. 101–650 effective 90 days after Dec. 1, 1990, see section 407 of Pub. L. 101–650, set out as a note under section 332 of this title.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–702 effective Dec. 1, 1988, see section 407 of Pub. L. 100–702, set out as a note under section 2071 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–353 effective July 10, 1984, see section 122(a) of Pub. L. 98–353, set out as an Effective Date note under section 151 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1980 AmendmentsAmendment by Pub. L. 96–458 effective Oct. 1, 1981, see section 7 of Pub. L. 96–458, set out as a note under section 331 of this title.
Amendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

National Commission on Judicial Discipline and RemovalPub. L. 102–368, title I, Sept. 23, 1992, 106 Stat. 1118, provided in part that the National Commission on Judicial Discipline and Removal was to submit to Congress, the Chief Justice of the United States, and the President, the report mandated in subtitle II of title IV of Pub. L. 101–650 no later than Aug. 1, 1993.
Subtitle II of title IV of Pub. L. 101–650, Dec. 1, 1990, 104 Stat. 5124, as amended by Pub. L. 102–198, § 8(a), (b)(2), Dec. 9, 1991, 105 Stat. 1625, 1626, known as the National Commission on Judicial Discipline and Removal Act, established the National Commission on Judicial Discipline and Removal to study the problems involved in the tenure of article III judges and submit to Congress, the Chief Justice of the United States, and the President, not later than one year after the Commission’s first meeting, a report of its findings, conclusions, and recommendations, and provided that the Commission was to terminate 30 days after submission of the report.

Computation of Judicial Service, District of AlaskaInclusion of service as judge of the District Court for the Territory of Alaska in the computation of years of judicial service for judges of the United States District Court for the District of Alaska, see Pub. L. 89–70, set out as a note under section 371 of this title.

Judicial Service in HawaiiCertain judicial service in Hawaii included within computation of aggregate years of judicial service, see section 14(d) of Pub. L. 86–3, set out as a note under section 371 of this title.



§ 373. Judges in territories and possessions(a) Any judge of the District Court of Guam, the District Court of the Northern Mariana Islands, or the District Court of the Virgin Islands who retires from office after attaining the age and meeting the service requirements whether continuous or otherwise, of subsection (b) shall, during the remainder of his lifetime, receive an annuity equal to the salary he is receiving at the time he retires.

(b) The age and service requirements for retirement under subsection (a) of this section are as follows:






Attained age:Years of service:


6515
6614
6713
6812
6911
7010




(c)(1) Any judge or former judge who is receiving an annuity pursuant to this section may elect to become a senior judge of the court upon which he served before retiring.

(2) The chief judge of a judicial circuit may recall any such senior judge, with the judge’s consent, to perform, for the court from which he retired, such judicial duties for such periods of time as the chief judge may specify.

(3) Any act or failure to act by a senior judge performing judicial duties pursuant to recall under paragraph (2) of this subsection shall have the same force and effect as if it were an act or failure to act of a judge on active duty; but such senior judge shall not be counted as a judge of the court on which he is serving as a recalled annuitant for purposes of the number of judgeships authorized for that court.

(4) Any senior judge performing judicial duties pursuant to recall under paragraph (2) of this subsection shall be paid, while performing such duties, the same compensation (in lieu of the annuity payable under subsection (a) of this section) and the same allowances for travel and other expenses as a judge on active duty with the court being served.

(5) Any senior judge performing judicial duties pursuant to recall under paragraph (2) of this subsection shall at all times be governed by the code of judicial conduct for United States judges approved by the Judicial Conference of the United States.


(d) Any judge who elects to become a senior judge under subsection (c) of this section and who thereafter—(1) accepts civil office or employment under the Government of the United States (other than the performance of judicial duties pursuant to recall under subsection (c) of this section);

(2) engages in the practice of law; or

(3) materially violates the code of judicial conduct for United States judges,

shall cease to be a senior judge and to be eligible for recall pursuant to subsection (c) of this section.

(e) Any judge of the District Court of Guam, the District Court of the Northern Mariana Islands, or the District Court of the Virgin Islands who is removed by the President of the United States upon the sole ground of mental or physical disability, or who is not reappointed (as judge of such court), shall be entitled, upon attaining the age of sixty-five years or upon relinquishing office if he is then beyond the age of sixty-five years, (1) if his judicial service, continuous or otherwise, aggregates fifteen years or more, to receive during the remainder of his life an annuity equal to the salary he received when he left office, or (2) if his judicial service, continuous or otherwise, aggregated less than fifteen years but not less than ten years, to receive during the remainder of his life an annuity equal to that proportion of such salary which the aggregate number of his years of his judicial service bears to fifteen.

(f) Service at any time as a judge of the courts referred to in subsection (a) or of any other court of the United States, as defined by section 451 of this title, shall be included in the computation of aggregate years of judicial service for purposes of this section.

(g) Any retired judge who is entitled to receive an annuity under subsection (a) shall be entitled to a cost of living adjustment in the amount payable to him computed as specified in section 8340(b) of title 5, except that in no case may the annuity payable to such retired judge, as increased under this subsection, exceed 95 per centum of the salary of a United States district judge in regular active service.

(June 25, 1948, ch. 646, 62 Stat. 904; Oct. 31, 1951, ch. 655, § 40, 65 Stat. 724; Feb. 10, 1954, ch. 6, § 5, 68 Stat. 13; Pub. L. 85–508, § 12(d), July 7, 1958, 72 Stat. 348; Pub. L. 86–3, § 14(d), Mar. 18, 1959, 73 Stat. 10; Pub. L. 89–571, § 2, Sept. 12, 1966, 80 Stat. 764; Pub. L. 94–470, Oct. 11, 1976, 90 Stat. 2052; Pub. L. 99–396, § 21(a), Aug. 27, 1986, 100 Stat. 844.)

Historical and Revision NotesBased on section 634b and 634c of title 48, U.S.C., 1940 ed., Territories and Insular Possessions. [title 28, U.S.C., 1940 ed., §§ 375g, 375g note, 375h] (May 31, 1938, ch. 301, §§ 1, 2, 52 Stat. 591; Apr. 16, 1946, ch. 139, §§ 1, 2, 3, 60 Stat. 90, 91).
Section consolidates sections 634b and 634c of title 48, U.S.C., 1940 ed., as amended and transferred to title 28, U.S.C., 1940 ed., as sections 375g and 375h thereof, with changes of phraseology necessary to effect consolidation.

Editorial Notes
Amendments1986—Pub. L. 99–396 amended section generally. Prior to amendment, section read as follows:
“Any judge of the United States District Court for the District of the Canal Zone, the District Court of Guam, or the District Court of the Virgin Islands, who resigns after attaining the age of seventy years and after serving at least ten years, continuously or otherwise, or after attaining the age of sixty-five years and after serving at least fifteen years, continuously or otherwise, shall continue during the remainder of his life to receive the salary he received when he relinquished office.
“Any judge of any such courts who is removed by the President of the United States upon the sole ground of mental or physical disability, or who fails of reappointment, shall be entitled, upon attaining the age of sixty-five years or upon relinquishing office if he is then beyond the age of sixty-five years, (a) if his judicial service aggregated sixteen years or more, to receive during the remainder of his life the salary he received when he relinquished office, or (b) if his judicial service aggregated less than sixteen years but not less than ten years, to receive during the remainder of his life that proportion of such salary which the aggregate number of years of his judicial service bears to sixteen.
“Service at any time in any of the courts referred to in the first paragraph, or in any other court under appointment by the President, shall be included in the computation of aggregate years of judicial service for the purposes of this section.
“Any judge who has retired by resigning under the provisions of this section, or who is otherwise entitled to payments under this section, shall be entitled after the effective date of this Act to a cost-of-living adjustment in the amount payable to him computed as specified in section 8340(b) of title 5, United States Code: Provided, however, That in no case shall the salary or amount payable to such judge as increased under this paragraph exceed 95 per centum of the salary of a United States district court judge in regular active service.”
1976—Pub. L. 94–470 inserted cost-of-living adjustment provision, including limitation of payment to amount no greater than 95 per centum of salary of a United States district court judge in regular active service.
1966—Pub. L. 89–571 removed the United States District Court for District of Puerto Rico from list of courts to which the provisions of section are applicable.
1959—Pub. L. 86–3 struck out references to judges of United States District Court for District of Hawaii and to justices of Supreme Court of Territory of Hawaii. See section 91 of this title and notes thereunder.
1958—Pub. L. 85–508 struck out provisions which related to District Court for Territory of Alaska. See section 81A of this title which establishes a United States District Court for the State of Alaska.
1954—Act Feb. 10, 1954, among other changes, inserted provisions for retirement after attaining the age of 65 years and after serving at least fifteen years continuously or otherwise, changed period of service in connection with retirement at age 70, and reduced from 70 to 65 years the age requirement in connection with payment of salary after removal for mental or physical disability or failure of reappointment.
1951—Act Oct. 31, 1951, inserted reference to judge of District Court of Guam in first par.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentPub. L. 99–396, § 21(c), Aug. 27, 1986, 100 Stat. 846, provided that: “The amendments made by this section [amending this section and section 376 of this title] shall not affect the amount payable to a judge who retired in accordance with the provisions of section 373 of title 28, United States Code, in effect on the day before the date of enactment of this Act [Aug. 27, 1986].”


Effective Date of 1959 AmendmentAmendment by Pub. L. 86–3 effective on admission of State of Hawaii into the Union, see note set out under section 91 of this title. Admission of Hawaii into the Union was accomplished Aug. 21, 1959, upon issuance of Proc. No. 3309, Aug. 21, 1959, 25 F.R. 6868, 73 Stat. c74, as required by sections 1 and 7(c) of Pub. L. 86–3, Mar. 18, 1959, 73 Stat. 4, set out as notes preceding section 491 of Title 48, Territories and Insular Possessions.

Effective Date of 1958 AmendmentAmendment by Pub. L. 85–508 effective Jan. 3, 1959, upon admission of Alaska into the Union pursuant to Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, see notes set out under section 81A of this title and preceding section 21 of Title 48, Territories and Insular Possessions.

Election, Recall, Status, Compensation, Conduct, and Termination of Senior JudgesPub. L. 98–454, title X, § 1002, Oct. 5, 1984, 98 Stat. 1745, provided that:
“(a) Any judge or former judge who is receiving, or will upon attaining the age of sixty-five years be entitled to receive, payments pursuant to section 373 of title 28, United States Code[,] may elect to become a senior judge of the court on which he served while on active duty.

“(b) The chief judge of a judicial circuit may recall any such senior judge of his circuit, with the judge’s consent, to perform in the District Court of Guam, the District Court of the Virgin Islands, or the District Court for the Northern Mariana Islands such judicial duties and for such periods of time as the chief judge may specify.

“(c) Any act or failure to act by a senior judge performing judicial duties pursuant to this section shall have the same force and effect as if it were the act or failure to act of a judge on active duty; but such senior judge shall not be counted as a judge of the court on which he is serving for purposes of the number of judgeships authorized for that court.

“(d) Any senior judge shall be paid, while performing duties pursuant to this section, the same compensation (in lieu of payments pursuant to section 373 of title 28, United States Code) and the same allowances for travel and other expenses as a judge in active service.

“(e) Senior judges under subsection (a) of this section shall at all times be governed by the code of judicial conduct for the United States judges, approved by the Judicial Conference of the United States.

“(f) Any person who has elected to be a senior judge under subsection (a) of this section and who thereafter—“(1) accepts civil office or employment under the Government of the United States (other than the performance of judicial duties pursuant to subsection (b) of this section);

“(2) engages in the practice of law; or

“(3) materially violated the code of judicial conduct for the United States judges,

shall cease to be a senior judge and to be eligible for recall pursuant to subsection (b) of this section.”




Tenure and Salary Rights of Judges in Puerto Rico in Office on September 12, 1966Amendment by Pub. L. 89–571 not to affect tenure of office or right to continue to receive salary after resignation, retirement, or failure of reappointment of any district judge for the District of Puerto Rico in office on Sept. 12, 1966, see section 4 of Pub. L. 89–571, set out as a note under section 134 of this title.

Preservation of Rights of Retired Judges of the District Court for the District of Hawaii and Justices of the Supreme Court of the Territory of HawaiiPub. L. 86–3, § 14(d), Mar. 18, 1959, 73 Stat. 10, provided in part: “That the amendments made by this subsection shall not affect the rights of any judge or justice who may have retired before the effective date of this subsection”
. See Effective Date of 1959 Amendment note above.

Preservation of Rights of Retired Judges of the District Court for the Territory of AlaskaPub. L. 85–508, § 12(d), July 7, 1958, 72 Stat. 348, provided in part: “That the amendment made by this subsection shall not affect the rights of any judge who may have retired before it takes effect”
. See Effective Date of 1958 Amendment note above.

Judicial Service in HawaiiCertain judicial service in Hawaii included within computation of aggregate years of judicial service, see section 14(d) of Pub. L. 86–3, set out as a note under section 371 of this title.



§ 374. Residence of retired judges; official station
Retired judges of the United States are not subject to restrictions as to residence. The place where a retired judge maintains the actual abode in which he customarily lives shall be deemed to be his official station for the purposes of section 456 of this title. The place where a judge or magistrate judge recalled under section 155, 375, 636, or 797 of this title maintains the actual abode in which the judge or magistrate judge customarily lives shall be deemed to be the official station of such judge or magistrate judge for purposes of section 604(a)(7) of this title.
(June 25, 1948, ch. 646, 62 Stat. 904; Pub. L. 86–312, § 1, Sept. 21, 1959, 73 Stat. 587; Pub. L. 99–651, title II, § 202(b), Nov. 14, 1986, 100 Stat. 3648; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 402 (Feb. 11, 1938, ch. 23, 52 Stat. 28).
Sections 44 and 133 of this title require that active circuit and district judges shall reside in the circuit or district to which appointed.
Changes were made in phraseology.

Editorial Notes
Amendments1986—Pub. L. 99–651 inserted last sentence.
1959—Pub. L. 86–312 inserted sentence to provide that place where retired judge maintains actual abode shall be deemed to be his official station and inserted “; official station” in section catchline.

Statutory Notes and Related Subsidiaries

Change of Name
Words “magistrate judge” substituted for “magistrate” wherever appearing in text pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective Date of 1986 AmendmentAmendment by Pub. L. 99–651 effective Jan. 1, 1987, see section 203 of Pub. L. 99–651, set out as a note under section 155 of this title.



§ 375. Recall of certain judges and magistrate judges(a)(1) A bankruptcy judge or a United States magistrate judge appointed under chapter 43 of this title, who has retired under the provisions of section 377 of this title or under the applicable provisions of title 5 upon attaining the age and years of service requirements established in section 371(c) of this title, may agree to be recalled to serve under this section for a period of five years as a bankruptcy judge or magistrate judge, as the case may be, upon certification that substantial service is expected to be performed by such retired judge or magistrate judge during such 5-year period. With the agreement of the judge or magistrate judge involved, a certification under this subsection may be renewed for successive 5-year periods.

(2) For purposes of paragraph (1) of this subsection, a certification may be made, in the case of a bankruptcy judge or a United States magistrate,11 So in original. Probably should be “United States magistrate judge,”. by the judicial council of the circuit in which the official duty station of the judge or magistrate at the time of retirement was located.

(3) For purposes of this section, the term “bankruptcy judge” means a bankruptcy judge appointed under chapter 6 of this title or serving as a bankruptcy judge on March 31, 1984.


(b) A judge or magistrate judge recalled under this section may exercise all of the powers and duties of the office of judge or magistrate judge held at the time of retirement, including the ability to serve in any other judicial district to the extent applicable, but may not engage in the practice of law or engage in any other business, occupation, or employment inconsistent with the expeditious, proper, and impartial performance of duties as a judicial officer.

(c) During the 5-year period in which a certification under subsection (a) is in effect, the judge or magistrate judge involved shall receive, in addition to the annuity provided under the provisions of section 377 of this title or under the applicable provisions of title 5, an amount equal to the difference between that annuity and the current salary of the office to which the judge or magistrate judge is recalled. The annuity of a bankruptcy judge or magistrate judge who completes that 5-year period of service, whose certification is not renewed, and who retired under section 377 of this title shall be equal to the salary in effect, at the end of that 5-year period, for the office from which he or she retired.

(d) A certification under subsection (a) may be terminated in accordance with chapter 16 of this title, and such a certification shall be terminated upon the death of the recalled judge or magistrate judge involved.

(e) Except as provided in subsection (b), nothing in this section shall affect the right of judges or magistrate judges who retire under the provisions of chapter 83 or chapter 84 of title 5 to serve as reemployed annuitants in accordance with the provisions of title 5. A judge or magistrate judge to whom this section applies may be recalled under section 155, 636(h), or 797 of this title, as the case may be, other than during a 5-year period in which a certification under subsection (a) is in effect with respect to that judge or magistrate judge.

(f) For purposes of determining the years of service requirements in order to be eligible for recall under this section, any service as a bankruptcy judge or a United States magistrate judge, and any prior service as a referee in bankruptcy or a United States commissioner, may be credited.

(g) Except as provided in subsection (c), a judge or magistrate judge recalled under this section who retired under the applicable provisions of title 5 shall be considered to be a reemployed annuitant under chapter 83 or chapter 84, as the case may be, of title 5.

(h) The Judicial Conference of the United States shall promulgate regulations to implement this section.

(Added Pub. L. 99–651, title II, § 201(b)(1), Nov. 14, 1986, 100 Stat. 3647; amended Pub. L. 100–659, § 4(b), Nov. 15, 1988, 102 Stat. 3918; Pub. L. 101–650, title III, §§ 321, 325(b)(2), Dec. 1, 1990, 104 Stat. 5117, 5121; Pub. L. 102–572, title IX, § 904(a), Oct. 29, 1992, 106 Stat. 4517; Pub. L. 107–273, div. C, title I, § 11043(d), Nov. 2, 2002, 116 Stat. 1855; Pub. L. 116–325, § 5, Jan. 12, 2021, 134 Stat. 5094.)

Editorial Notes
Prior ProvisionsA prior section 375, added Aug. 28, 1954, ch. 1053, § 1, 68 Stat. 918; amended Aug. 3, 1956, ch. 944, § 1(b), 70 Stat. 1021; Aug. 22, 1972, Pub. L. 92–397, § 1, 86 Stat. 579, provided for annuities to widows of justices, prior to repeal by Pub. L. 96–504, § 5, Dec. 5, 1980, 94 Stat. 2742.

Amendments2021—Subsec. (h). Pub. L. 116–325 substituted “shall” for “may”.
2002—Subsec. (d). Pub. L. 107–273 substituted “chapter 16” for “section 372(c)”.
1992—Subsec. (a)(1). Pub. L. 102–572, § 904(a)(1), struck out “, a judge of the Claims Court,” after “A bankruptcy judge” and “, judge of the Claims Court,” after “a bankruptcy judge”.
Subsec. (a)(2). Pub. L. 102–572, § 904(a)(2), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “For purposes of paragraph (1) of this subsection, a certification may be made—
“(A) in the case of a bankruptcy judge or a United States magistrate, by the judicial council of the circuit in which the official duty station of the judge or magistrate at the time of retirement was located; and
“(B) in the case of a judge of the Claims Court, by the chief judge of the United States Claims Court.”
Subsec. (a)(3). Pub. L. 102–572, § 904(a)(3), amended par. (3) generally. Prior to amendment, par. (3) read as follows: “For purposes of this section—
“(A) the term ‘bankruptcy judge’ means a bankruptcy judge appointed under chapter 6 of this title or serving as a bankruptcy judge on March 31, 1984; and
“(B) the term ‘judge of the Claims Court’ means a judge of the United States Claims Court who is appointed under chapter 7 of this title or who has served under section 167 of the Federal Courts Improvement Act of 1982.”
Subsec. (f). Pub. L. 102–572, § 904(a)(4), struck out “, a judge of the Claims Court,” after “bankruptcy judge” and “, a commissioner of the Court of Claims,” after “referee in bankruptcy”.
1990—Subsec. (a)(1). Pub. L. 101–650 substituted “section 377 of this title” for “section 377 of title”.
1988—Subsec. (a)(1). Pub. L. 100–659, § 4(b)(1), inserted “under the provisions of section 377 of title or” after “has retired”.
Subsec. (c). Pub. L. 100–659, § 4(b)(2), inserted “under the provisions of section 377 of this title or” after “annuity provided” and inserted at end “The annuity of a bankruptcy judge or magistrate who completes that 5-year period of service, whose certification is not renewed, and who retired under section 377 of this title shall be equal to the salary in effect, at the end of that 5-year period, for the office from which he or she retired.”
Subsec. (g). Pub. L. 100–659, § 4(b)(3), inserted “who retired under the applicable provisions of title 5” after “section”.

Statutory Notes and Related Subsidiaries

Change of Name
Words “magistrate judge” and “magistrate judges” substituted for “magistrate” and “magistrates”, respectively, wherever appearing in section catchline and text pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–659 effective Nov. 15, 1988, and applicable to bankruptcy judges and magistrate judges who retire on or after Nov. 15, 1988, with exception for judges and magistrate judges retiring on or after July 31, 1987, see section 9 of Pub. L. 100–659, as amended, set out as an Effective Date note under section 377 of this title.

Effective DateSection effective Jan. 1, 1987, see section 203 of Pub. L. 99–651, set out as an Effective Date of 1986 Amendment note under section 155 of this title.



§ 376. Annuities for survivors of certain judicial officials of the United States(a) For the purposes of this section—(1) “judicial official” means:(A) a Justice or judge of the United States, as defined by section 451 of this title;

(B) a judge of the District Court of Guam, the District Court of the Northern Mariana Islands, or the District Court of the Virgin Islands;

(C) a Director of the Administrative Office of the United States Courts, after he or she has filed a waiver under subsection (a) of section 611 of this title;

(D) a Director of the Federal Judicial Center, after he or she has filed a waiver under subsection (a) of section 627 of this title;

(E) a Counselor to the Chief Justice of the United States, after he or she has filed a waiver in accordance with both subsection (a) of section 677 and subsection (a) of section 611 of this title;

(F) a full-time bankruptcy judge or a full-time United States magistrate judge; or

(G) a judge of the United States Court of Federal Claims;

who notifies the Director of the Administrative Office of the United States Courts in writing of his or her intention to come within the purview of this section within six months after (i) the date upon which he or she takes office, (ii) the date upon which he or she marries, (iii) January 1, 1977, (iv) October 1, 1986, (v) the date of the enactment of the Retirement and Survivors’ Annuities for Bankruptcy Judges and Magistrates Act of 1988, in the case of a full-time bankruptcy judge or United States magistrate judge in active service on that date, (vi) the date of the enactment of the Federal Courts Study Committee Implementation Act of 1990, in the case of a full-time judge of the Court of Federal Claims in active service on that date, or (vii) the date of the enactment of the Federal Courts Administration Act of 1992;

(2) “retirement salary” means:(A) in the case of a Justice or judge of the United States, as defined by section 451 of this title, salary paid (i) after retirement from regular active service under subsection (b) of section 371 or subsection (a) of section 372 of this title, or (ii) after retirement from office by resignation on salary under subsection (a) of section 371 of this title;

(B) in the case of a judge of the District Court of Guam, the District Court of the Northern Mariana Islands, or the District Court of the Virgin Islands, (i) an annuity paid under subsection (a) of section 373 of this title or (ii) compensation paid under paragraph (4) of subsection (c) of section 373 of this title;

(C) in the case of a Director of the Administrative Office of the United States Courts, an annuity paid under subsection (b) or (c) of section 611 of this title;

(D) in the case of a Director of the Federal Judicial Center, an annuity paid under subsection (b) or (c) of section 627 of this title;

(E) in the case of a Counselor to the Chief Justice of the United States, an annuity paid in accordance with both subsection (a) of section 677 and subsection (a) of section 611 of this title;

(F) in the case of a bankruptcy judge or United States magistrate judge, an annuity paid under section 377 of this title; and

(G) in the case of a judge of the United States Court of Federal Claims, an annuity paid under section 178 of this title;


(3) “widow” means the surviving wife of a “judicial official”, who:(A) has been married to him for at least one year on the day of his death; or

(B) is the mother of issue by that marriage;


(4) “widower” means the surviving husband of a “judicial official”, who:(A) has been married to her for at least one year on the day of her death; or

(B) is the father of issue by that marriage;


(5) “child” means:(A) an unmarried child under eighteen years of age, including (i) an adopted child and (ii) a stepchild or recognized natural child who lived with the judicial official in a regular parent-child relationship;

(B) such unmarried child between eighteen and twenty-two years of age who is a student regularly pursuing a full-time course of study or training in residence in a high school, trade school, technical or vocational institute, junior college, college, university, or comparable educational institution. A child whose twenty-second birthday occurs before July 1, or after August 31, of a calendar year, and while he or she is regularly pursuing such a course of study or training, is deemed to have become twenty-two years of age on the first day of July immediately following that birthday. A child who is a student is deemed not to have ceased being a student during an interim period between school years, if that interim period lasts no longer than five consecutive months and if that child shows, to the satisfaction of the Director of the Administrative Office of the United States Courts, that he or she has a bona fide intention of continuing to pursue a course of study or training in the same or a different school during the school semester, or other period into which the school year is divided, immediately following that interim period; or

(C) such unmarried child, regardless of age, who is incapable of self-support because of a mental or physical disability incurred either (i) before age eighteen, or (ii) in the case of a child who is receiving an annuity as a full-time student under paragraph (5)(B) of this subsection, before the termination of that annuity;


(6) “former spouse” means a former spouse of a judicial official if the former spouse was married to such judicial official for at least 9 months; and

(7) “assassinated” and “assassination” mean the killing of a judicial official described in paragraph (1)(A), (B), (F), or (G) of this subsection that is motivated by the performance by that judicial official of his or her official duties.


(b)(1) Every judicial official who files a written notification of his or her intention to come within the purview of this section, in accordance with paragraph (1) of subsection (a) of this section, shall be deemed thereby to consent and agree to having deducted and withheld from his or her salary a sum equal to 2.2 percent of that salary, and a sum equal to 3.5 percent of his or her retirement salary. The deduction from any retirement salary—(A) of a justice or judge of the United States retired from regular active service under section 371(b) or section 372(a) of this title,

(B) of a judge of the United States Court of Federal Claims retired under section 178 of this title, or

(C) of a judicial official on recall under section 155(b), 373(c)(4), 375, or 636(h) of this title,

shall be an amount equal to 2.2 percent of retirement salary.

(2) A judicial official who is not entitled to receive an immediate retirement salary upon leaving office but who is eligible to receive a deferred retirement salary on a later date shall file, within 90 days before leaving office, a written notification of his or her intention to remain within the purview of this section under such conditions and procedures as may be determined by the Director of the Administrative Office of the United States Courts. Every judicial official who files a written notification in accordance with this paragraph shall be deemed to consent to contribute, during the period before such a judicial official begins to receive his or her retirement salary, a sum equal to 3.5 percent of the deferred retirement salary which that judicial official is entitled to receive. Any judicial official who fails to file a written notification under this paragraph shall be deemed to have revoked his or her election under subsection (a) of this section.

(3) The amounts deducted and withheld from the salary of each judicial official under paragraphs (1) and (2) of this subsection shall, in accordance with such procedures as may be prescribed by the Comptroller General of the United States, be covered into the Treasury of the United States and credited to the “Judicial Survivors’ Annuities Fund” established by section 3 of the Judicial Survivors’ Annuities Reform Act. Such fund shall be used for the payment of annuities, refunds, and allowances as provided by this section. Payment of such salary less such deductions (and any deductions made under section 178 or 377 of this title or under subchapter III of chapter 83, or chapter 84, of title 5) shall be a full and complete discharge and acquittance of all claims and demands whatsoever for all services rendered by such judicial official during the period covered by such payment, except the rights to those benefits to which such judicial official, or his or her survivors, shall be entitled under the provisions of this section (and under section 178 or 377 of this title or under subchapter III of chapter 83, or chapter 84, of title 5).


(c)(1) There shall also be deposited to the credit of the Judicial Survivors’ Annuities Fund, in accordance with such procedures as the Comptroller General of the United States may prescribe, amounts required to reduce to zero the unfunded liability of the Judicial Survivors’ Annuities Fund: Provided, That such amounts shall not exceed the equivalent of 9 percent of salary or retirement salary. Such deposits shall, subject to appropriations Acts, be taken from the fund used to pay the compensation of the judicial official, and shall immediately become an integrated part of the Judicial Survivors’ Annuities Fund for any use required under this section.

(2) For purposes of paragraph (1), the term “unfunded liability” means the estimated excess, determined on an annual basis in accordance with the provisions of section 9503 of title 31, United States Code, of the present value of all benefits payable from the Judicial Survivors’ Annuities Fund, over the sum of—(A) the present value of deductions to be withheld from the future basic pay of judicial officials; plus

(B) the balance in the Fund as of the date the unfunded liability is determined.

In making any determination under this paragraph, the Comptroller General shall use the applicable information contained in the reports filed pursuant to section 9503 of title 31, United States Code, with respect to the judicial survivors’ annuities plan established by this section.

(3) There are authorized to be appropriated such sums as may be necessary to carry out this subsection.


(d) Each judicial official shall deposit, with interest at 4 percent per annum to December 31, 1947, and at 3 percent per annum thereafter, compounded on December 31 of each year, to the credit of the “Judicial Survivors’ Annuities Fund”:(1) a sum equal to 3.5 percent of that salary, including “retirement salary”, which he or she has received for serving in any of the offices designated in paragraph (1) of subsection (a) of this section prior to the date upon which he or she filed notice of an intention to come within the purview of this section with the Director of the Administrative Office of the United States Courts; and

(2) a sum equal to 3.5 percent of the basic salary, pay, or compensation which he or she has received for serving as a Senator, Representative, Delegate, or Resident Commissioner in Congress, or for serving as an “employee”, as that term is defined in subsection (1) of section 8331 of title 5, prior to assuming the responsibilities of any of the offices designated in paragraph (1) of subsection (a) of this section.

The interest otherwise required by this subsection shall not be required for any period during which a judicial official was separated from all such service and was not receiving any retirement salary.
Each such judicial official may elect to make such deposits in installments, during the continuance of his or her service in those offices designated in paragraph (1) of subsection (a) of this section, in such amounts and under such conditions as may be determined in each instance by the Director of the Administrative Office of the United States Courts: Provided, That, in each instance in which a judicial official does elect to make such deposits in installments, the Director shall require (i) that the first installment payment made shall be in an amount no smaller than that amount necessary to cover at least the last eighteen months of prior creditable civilian service, and (ii) that at least one additional installment payment shall be made every eighteen months thereafter until the total of all such deposits have been made.
Notwithstanding the failure of any such judicial official to make all such deposits or installment payments, credit shall be allowed for the service rendered, but the annuity of that judicial official’s widow or widower shall be reduced by an amount equal to 10 percent of the amount of such deposits, computed as of the date of the death of such judicial official, unless such widow or widower shall elect to eliminate such service entirely from credit under subsection (k) of this section: Provided, That no deposit shall be required from any such judicial official for any honorable active duty service in the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States, or for any other creditable service rendered prior to August 1, 1920.

(e) The amounts deducted and withheld in accordance with subsection (b) of this section, and the amounts deposited in accordance with subsection (d) of this section, shall be credited to individual accounts in the name of each judicial official from whom such amounts are received, for credit to the “Judicial Survivors’ Annuities Fund”.

(f) The Secretary of the Treasury shall invest, from time to time, in interest bearing securities of the United States or Federal farm loan bonds, those portions of the “Judicial Survivors’ Annuities Fund” which in his judgment may not be immediately required for the payment of annuities, refunds, and allowances as provided in this section. The income derived from such investments shall constitute a part of such fund for the purposes of paying annuities and carrying out the provisions of subsections (g), (h), (m), (o), (p), and (q) of this section.

(g) If any judicial official leaves office and is ineligible to receive a retirement salary or leaves office and is entitled to a deferred retirement salary but fails to make an election under subsection (b)(2) of this section, all amounts credited to his or her account established under subsection (e), together with interest at 4 percent per annum to December 31, 1947, and at 3 percent per annum thereafter, compounded on December 31 of each year, to the date of his or her relinquishment of office, minus a sum equal to 2.2 percent of salary for service while deductions were withheld under subsection (b) or for which a deposit was made by the judicial official under subsection (d), shall be returned to that judicial official in a lump-sum payment within a reasonable period of time following the date of his or her relinquishment of office. For the purposes of this section, a “reasonable period of time” shall be presumed to be no longer than 1 year following the date upon which such judicial official relinquishes his or her office.

(h) Annuities payable under this section shall be paid only in accordance with the following provisions:(1) In any case in which a judicial official dies while in office, while receiving retirement salary, or after filing an election and otherwise complying with the conditions under subsection (b)(2) of this section (A) after having completed at least eighteen months of creditable civilian service, as computed in accordance with subsection (k) of this section, for the last eighteen months of which the salary deductions provided by subsection (b) of this section or, in lieu thereof, the deposits required by subsection (d) of this section have actually been made, or (B) if the death of such judicial official was by assassination, before having satisfied the requirements of clause (A) if, for the period of such service, the deductions provided by subsection (b) or, in lieu thereof, the deposits required by subsection (d) have actually been made—(i) if such judicial official is survived by a widow or widower, but not by a child, there shall be paid to such widow or widower an annuity, beginning on the day on which such judicial official died, in an amount computed as provided in subsection (l) of this section; or

(ii) if such judicial official is survived by a widow or widower and a child or children, there shall be paid to such widow or widower an annuity, beginning on the day on which such judicial official died, in an amount computed as provided in subsection (l) of this section, and there shall also be paid to or on behalf of each such child an immediate annuity equal to:(I) 10 percent of the average annual salary determined under subsection (l)(1) of this section; or

(II) 20 percent of such average annual salary, divided by the number of children;

whichever is smallest; or

(iii) if such judicial official leaves no surviving widow or widower, but does leave a surviving child or children, there shall be paid to or on behalf of each such child an immediate annuity equal to:(I) the amount of the annuity to which the judicial official’s widow or widower would have been entitled under clause (i) of this paragraph, had such widow or widower survived the judicial official, divided by the number of children; or

(II) 20 percent of the average annual salary determined under subsection (l)(1) of this section; or

(III) 40 percent of such average annual salary amount, divided by the number of children;

whichever is smallest.


(2) An annuity payable to a widow or widower under clause (i) or (ii) of paragraph (1) of this subsection shall be terminated upon his or her death or remarriage before attaining age 55, subject to subsection (w).

(3) An annuity payable to a child under this subsection shall terminate:(A) if such child is receiving an annuity based upon his or her status under paragraph (5)(A) of subsection (a) of this section, on the last day of the month during which he or she becomes eighteen years of age;

(B) if such child is receiving an annuity based upon his or her status under paragraph (5)(B) of subsection (a) of this section, either (i) on the first day of July immediately following his or her twenty-second birthday or (ii) on the last day of the month during which he or she ceases to be a full-time student in accordance with paragraph (5)(B) of subsection (a) of this section, whichever occurs first: Provided, That if such child is rendered incapable of self-support because of a mental or physical disability incurred while receiving that annuity, that annuity shall not terminate, but shall continue without interruption and shall be deemed to have become, as of the date of disability, an annuity based upon his or her status under clause (ii) of paragraph (5)(C) of subsection (a) of this section;

(C) if such child is receiving an annuity based upon his or her status under paragraph (5)(C) of subsection (a) of this section, on the last day of the month during which he or she ceases to be incapable of self-support because of mental or physical disability; or

(D) on the last day of the month during which such child dies or marries.


(4) An annuity payable to a child or children under paragraph (1)(ii) of this subsection shall be recomputed and paid as provided in paragraph (1)(iii) of this subsection upon the death, but not upon the remarriage, of the widow or widower who is receiving an annuity under paragraph (1)(ii) of this subsection.

(5) In any case in which the annuity of a child is terminated, the annuity of each remaining child which is based upon the service of the same judicial official shall be recomputed and paid as though the child whose annuity has been terminated had not survived that judicial official.

(6) In the case of the survivor or survivors of a judicial official to whom paragraph (1)(B) applies, there shall be deducted from the annuities otherwise payable under this section an amount equal to the amount of salary deductions that would have been made if such deductions had been made for 18 months prior to the judicial official’s death.


(i)(1) All questions of dependency and disability arising under this section shall be determined by the Director of the Administrative Office of the United States Courts, subject to review only by the Judicial Conference of the United States, and the decision of the Judicial Conference of the United States shall be final and conclusive. The Director may order or direct at any time such medical or other examinations as he deems necessary to determine the facts relative to the nature and degree of disability of any child who is an annuitant, or an applicant for an annuity, under this section, and may suspend or deny any such annuity for failure to submit to any such examination.

(2) The Director of the Administrative Office of the United States Courts shall determine whether the killing of a judicial official was an assassination, subject to review only by the Judicial Conference of the United States. The head of any Federal agency that investigates the killing of a judicial official shall provide information to the Director that would assist the Director in making such determination.


(j) In any case in which a payment under this section is to be made to a minor, or to a person mentally incompetent or under other legal disability, as determined by a court of competent jurisdiction, such payment may be made to the person who is constituted guardian or other fiduciary of such claimant by the laws of the State of residence of such claimant, or to any other person who is otherwise legally vested with the care of the claimant or of the claimant’s estate, and need not be made directly to such claimant. The Director of the Administrative Office of the United States Courts may, at his or her discretion, determine whether such payment is made directly to such claimant or to such guardian, fiduciary, or other person legally vested with the care of such claimant or the claimant’s estate. Where no guardian or other fiduciary of such minor or such person under legal disability has been appointed under the laws of the State of residence of such claimant, the Director of the Administrative Office of the United States Courts shall determine the person who is otherwise legally vested with the care of the claimant or of the claimant’s estate.

(k) The years of service rendered by a judicial official which may be creditable in calculating the amount of an annuity for such judicial official’s widow or widower under subsection (l) of this section shall include—(1) those years during which such judicial official served in any of the offices designated in paragraph (1) of subsection (a) of this section, including in the case of a Justice or judge of the United States those years during which he or she continued to hold office following retirement from regular active service under section 371 or subsection (a) of section 372 of this title;

(2) those years during which such judicial official served as a Senator, Representative, Delegate, or Resident Commissioner in Congress, prior to assuming the responsibilities of any of the offices designated in paragraph (1) of subsection (a) of this section;

(3) those years during which such judicial official honorably served on active duty in the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States, prior to assuming the responsibilities of any of the offices designated in paragraph (1) of subsection (a) of this section: Provided, That those years of such military service for which credit has been allowed for the purposes of retirement or retired pay under any other provision of law shall not be included as allowable years of such service under this section;

(4) those years during which such judicial official served as an “employee”, as that term is defined in subsection (1) of section 8331 of title 5, prior to assuming the responsibilities of any of the offices designated in paragraph (1) of subsection (a) of this section,11 So in original. Comma probably should be a semicolon. and

(5) those years during which such judicial official had deductions withheld from his or her retirement salary in accordance with subsection (b)(1) or (2) of this section.

For the purposes of this subsection the term “years” shall mean full years and twelfth parts thereof, excluding from the aggregate any fractional part of a month which numbers less than fifteen full days and including, as one full month, any fractional part of a month which numbers fifteen full days or more. Nothing in this subsection shall be interpreted as waiving or canceling that reduction in the annuity of a widow or widower which is required by subsection (d) of this section due to the failure of a judicial official to make those deposits required by subsection (d) of this section.

(l) The annuity of a widow or widower of a judicial official shall be an amount equal to the sum of—(1) 1.5 percent of the average annual salary, including retirement salary, which such judicial official received for serving in any of the offices designated in paragraph (1) of subsection (a) of this section (i) during those three years of such service, or during those three years while receiving a retirement salary, in which his or her annual salary or retirement salary was greatest, or (ii) if such judicial official has so served less than three years, then during the total period of such service prior to his or her death, multiplied by the total of:(A) the number of years of creditable service tabulated in accordance with paragraph (1) of subsection (k) of this section; plus

(B) the number of years of creditable service tabulated in accordance with paragraph (2) of subsection (k) of this section; plus

(C) the number of years of creditable service tabulated in accordance with paragraph (3) of subsection (k) of this section; plus

(D) the number of years during which the judicial official had deductions withheld from his or her retirement salary under subsection (b)(1) or (2) of this section; plus

(E) the number of years up to, but not exceeding, fifteen of creditable service tabulated in accordance with paragraph (4) of subsection (k) of this section,

plus:

(2) three-fourths of 1 percent of such average annual salary, multiplied by the number of years of any prior creditable service, as tabulated in accordance with subsection (k) of this section, not applied under paragraph (1) of this subsection;

except that such annuity shall not exceed an amount equal to 50 percent of such average annual salary, nor be less than an amount equal to 25 percent of such average annual salary. Any annuity determined in accordance with the provisions of this subsection shall be reduced to the extent required by subsection (d) of this section, and by the amount of any annuity payable to a former spouse under subsection (t).

(m) Each time that an increase is made under section 8340(b) of title 5 in annuities paid under subchapter III of chapter 83 of such title, each annuity payable from the Judicial Survivors’ Annuities Fund shall be increased at the same time by the same percentage by which annuities are increased under that section.

(n) Each annuity authorized under this section shall accrue monthly and shall be due and payable in monthly installments on the first business day of the month following the month or other period for which the annuity shall have accrued. No annuity authorized under this section shall be assignable, either in law or in equity, except as provided in subsections (s) and (t), or subject to execution, levy, attachment, garnishment, or other legal process.

(o)(1) In any case in which a judicial official dies while in office, while receiving retirement salary, or after filing an election and otherwise complying with the conditions under subsection (b)(2) of this section, and;(A) subject to paragraph (2) of this subsection, before having completed eighteen months of civilian service, computed in accordance with subsection (k) of this section, during which the salary deductions provided by subsection (b) of this section or the deposit required by subsection (d) of this section have actually been made; or

(B) after having completed eighteen months of civilian service, computed in accordance with subsection (k) of this section, during which all such deductions or deposits have been made, but without a survivor or survivors who are entitled to receive the annuity benefits provided by subsection (h) or (t) of this section; or

(C) the rights of all persons entitled to receive the annuity benefits provided by subsection (h) or (t) of this section terminate before a valid claim therefor has been established;

the total amount credited to the individual account of that judicial official, established under subsection (e) of this section, with interest at 4 percent per annum to December 31, 1947, and at 3 percent per annum thereafter, compounded on December 31, of each year, to the date of that judicial official’s death, shall be paid, upon the establishment of a valid claim therefor, to the person or persons surviving at the date title to the payment arises, in the following order of precedence:
First, to the beneficiary or beneficiaries whom that judicial official may have designated in a writing received by the Administrative Office of the United States Courts prior to his or her death;
Second, if there be no such beneficiary, to the widow or widower of such judicial official;
Third, if none of the above, to the child or children of such judicial official and the descendants of any deceased children by representation;
Fourth, if none of the above, to the parents of such judicial official or the survivor of them;
Fifth, if none of the above, to the duly appointed executor, executrix, administrator, or administratrix of the estate of such judicial official;
Sixth, if none of the above, to such other next of kin of such judicial official, as may be determined by the Director of the Administrative Office of the United States Courts to be entitled to such payment, under the laws of the domicile of such judicial official, at the time of his or her death.
Such payment shall be a bar to recovery by any other person. For the purposes of this subsection only, a determination that an individual is a widow, widower, or child of a judicial official may be made by the Director of the Administrative Office of the United States Courts without regard to the definitions of those terms contained in paragraphs (3), (4), and (5) of subsection (a) of this section.

(2) In cases in which a judicial official dies as a result of assassination and leaves a survivor or survivors who are entitled to receive the annuity benefits provided by subsection (h) or (t) of this section, paragraph (1)(A) of this subsection shall not apply.


(p) In any case in which all the annuities which are authorized by this section and based upon the service of a given official terminate before the aggregate amount of annuity payments received by the annuitant or annuitants equals the total amount credited to the individual account of such judicial official, established under subsection (e) of this section with interest at 4 percent per annum to December 31, 1947, and at 3 percent per annum thereafter, compounded on December 31, of each year, to the date of that judicial official’s death, the difference between such total amount, with such interest, and such aggregate amount shall be paid, upon establishment of a valid claim therefor, in the order of precedence prescribed in subsection (o) of this section.

(q) Any accrued annuity benefits remaining unpaid upon the termination of an annuity, other than by the death of an annuitant, shall be paid to that annuitant. Any accrued annuity benefits remaining unpaid upon the death of an annuitant shall be paid, upon the establishment of a valid claim therefor, in the following order of precedence:First, to the duly appointed executor, executrix, administrator, or administratrix of the estate of such annuitant;
Second, if there is no such executor, executrix, administrator, or administratrix, payments shall be made, after the expiration of sixty days from the date of death of such annuitant, to such individual or individuals as may appear, in the judgment of the Director of the Administrative Office of the United States Courts, to be legally entitled thereto, and such payment shall be a bar to recovery by any other individual.


(r) Nothing contained in this section shall be interpreted to prevent a widow or widower eligible for an annuity under this section from simultaneously receiving such an annuity while also receiving any other annuity to which such widow or widower may also be entitled under any other law without regard to this section: Provided, That service used in the computation of the annuity conferred by this section shall not also be credited in computing any such other annuity.

(s) A judicial official who has a former spouse may elect, under procedures prescribed by the Director of the Administrative Office of the United States Courts, to provide a survivor annuity for such former spouse under subsection (t). An election under this subsection shall be made at the time of retirement, or, if later, within 2 years after the date on which the marriage of the former spouse to the judicial official is dissolved. An election under this subsection—(1) shall not be effective to the extent that it—(A) conflicts with—(i) any court order or decree referred to in subsection (t)(1), which was issued before the date of such election, or

(ii) any agreement referred to in such subsection which was entered into before such date; or


(B) would cause the total of survivor annuities payable under subsections (h) and (t) based on the service of the judicial official to exceed 55 percent of the average annual salary (as such term is used in subsection (l)) of such official; and


(2) shall not be effective, in the case of a judicial official who is then married, unless it is made with the spouse’s written consent.

The Director of the Administrative Office of the United States Courts shall provide by regulation that paragraph (2) of this subsection may be waived if the judicial official establishes to the satisfaction of the Director that the spouse’s whereabouts cannot be determined, or that, due to exceptional circumstances, requiring the judicial official to seek the spouse’s consent would otherwise be inappropriate.

(t)(1) Subject to paragraphs (2) through (4) of this subsection, a former spouse of a deceased judicial official is entitled to a survivor annuity under this section if and to the extent expressly provided for in an election under subsection (s), or in the terms of any decree of divorce or annulment or any court order or court-approved property settlement agreement incident to such decree.

(2) The annuity payable to a former spouse under this subsection may not exceed the difference between—(A) the maximum amount that would be payable as an annuity to a widow or widower under subsection (l), determined without taking into account any reduction of such annuity caused by payment of an annuity to a former spouse; and

(B) the amount of any annuity payable under this subsection to any other former spouse of the judicial official, based on an election previously made under subsection (s), or a court order previously issued.


(3) The commencement and termination of an annuity payable under this subsection shall be governed by the terms of the applicable order, decree, agreement, or election, as the case may be, except that any such annuity—(A) shall not commence before—(i) the day after the judicial official dies, or

(ii) the first day of the second month beginning after the date on which the Director of the Administrative Office of the United States Courts receives written notice of the order, decree, agreement, or election, as the case may be, together with such additional information or documentation as the Director may prescribe,

whichever is later, and

(B) shall terminate no later than the last day of the month before the former spouse remarries before becoming 55 years of age or dies.


(4) For purposes of this section, a modification in a decree, order, agreement, or election referred to in paragraph (1) of this subsection shall not be effective—(A) if such modification is made after the retirement of the judicial official concerned, and

(B) to the extent that such modification involves an annuity under this subsection.



(u) In the case of a judicial official who is assassinated, an annuity shall be paid under this section notwithstanding a survivor’s eligibility for or receipt of benefits under chapter 81 of title 5, except that the annuity for which a surviving spouse is eligible under this section shall be reduced to the extent that the total benefits paid under this section and chapter 81 of title 5 for any year would exceed the current salary for that year of the office of the judicial official.

(v) Subject to the terms of a decree, court order, or agreement described in subsection (t)(1), if any judicial official ceases to be married after making the election under subsection (a), he or she may revoke such election in writing by notifying the Director of the Administrative Office of the United States Courts. The judicial official shall also notify any spouse or former spouse of the application for revocation in accordance with such requirements as the Director of the Administrative Office of the United States Courts shall by regulation prescribe. The Director may provide under such regulations that the notification requirement may be waived with respect to a spouse or former spouse if the judicial official establishes to the satisfaction of the Director that the whereabouts of such spouse or former spouse cannot be determined.

(w) In the case of a widow or widower whose annuity under clause (i) or (ii) of subsection (h)(1) is terminated because of remarriage before attaining 55 years of age, the annuity shall be restored at the same rate commencing on the day the remarriage is dissolved by death, divorce, or annulment, if—(1) the widow or widower elects to receive this annuity instead of any other survivor annuity to which such widow or widower may be entitled, under this chapter or under another retirement system for Government employees, by reason of the remarriage; and

(2) any payment made to such widow or widower under subsection (o) or (p) on termination of the annuity is returned to the Judicial Survivors’ Annuities Fund.


(x) For each year of Federal judicial service completed, judicial officials who are enrolled in the Judicial Survivors’ Annuities System on the date of enactment of the Judicial Survivors Protection Act of 2009 may purchase, in 3-month increments, up to an additional year of service credit, under the terms set forth in this section. In the case of judicial officials who elect to enroll in the Judicial Survivors’ Annuities System during the statutory open enrollment period authorized under the Judicial Survivors Protection Act of 2009, for each year of Federal judicial service completed, such an official may purchase, in 3-month increments, up to an additional year of service credit for each year of Federal judicial service completed, under the terms set forth in section 4(a) of that Act.

(Added Aug. 3, 1956, ch. 944, § 2, 70 Stat. 1021; amended Pub. L. 85–508, § 12(n), July 7, 1958, 72 Stat. 348; Pub. L. 90–219, title II, § 202, Dec. 20, 1967, 81 Stat. 668; Pub. L. 90–466, § 1(a), Aug. 8, 1968, 82 Stat. 662; Pub. L. 92–397, §§ 2, 3(c), Aug. 22, 1972, 86 Stat. 579, 580; Pub. L. 94–554, § 2, Oct. 19, 1976, 90 Stat. 2603; Pub. L. 95–598, title II, § 211, Nov. 6, 1978, 92 Stat. 2661; Pub. L. 99–336, § 2(a), (d)(1)–(3), (e), June 19, 1986, 100 Stat. 633, 635–637; Pub. L. 99–396, § 21(b), Aug. 27, 1986, 100 Stat. 846; Pub. L. 100–659, § 3(a), Nov. 15, 1988, 102 Stat. 3917; Pub. L. 100–702, title X, § 1017(a), Nov. 19, 1988, 102 Stat. 4670; Pub. L. 101–650, title III, §§ 306(b), 321, 322(a)–(f), (g)[(h)], Dec. 1, 1990, 104 Stat. 5109, 5117–5120; Pub. L. 102–572, title II, § 201(a)–(i), title IX, § 902(b), Oct. 29, 1992, 106 Stat. 4508–4510, 4516; Pub. L. 104–317, title III, §§ 302, 308, Oct. 19, 1996, 110 Stat. 3851, 3853; Pub. L. 106–518, title III, § 312(b), Nov. 13, 2000, 114 Stat. 2421; Pub. L. 110–402, § 1(b)(2), Oct. 13, 2008, 122 Stat. 4254; Pub. L. 110–428, § 3(a), (b), Oct. 15, 2008, 122 Stat. 4840; Pub. L. 111–49, § 6, Aug. 12, 2009, 123 Stat. 1977; Pub. L. 112–234, § 2(b), Dec. 28, 2012, 126 Stat. 1624.)

Editorial Notes

References in TextThe date of the enactment of the Retirement and Survivors’ Annuities for Bankruptcy Judges and Magistrates Act of 1988, referred to in subsec. (a)(1)(v), is the date of the enactment of Pub. L. 100–659, which was approved Nov. 15, 1988.
The date of the enactment of the Federal Courts Study Committee Implementation Act of 1990, referred to in subsec. (a)(1)(vi), is the date of enactment of Pub. L. 101–650, which was approved Dec. 1, 1990.
The date of the enactment of the Federal Courts Administration Act of 1992, referred to in subsec. (a)(1)(vii), is the date of enactment of Pub. L. 102–572, which was approved Oct. 29, 1992.
Section 3 of the Judicial Survivors’ Annuities Reform Act, referred to in subsec. (b)(3), is section 3 of Pub. L. 94–554, which is set out as a note below.
The date of enactment of the Judicial Survivors Protection Act of 2009, referred to in subsec. (x), is the date of enactment of Pub. L. 111–49, which was approved Aug. 12, 2009.
The Judicial Survivors Protection Act of 2009, referred to in subsec. (x), is Pub. L. 111–49, Aug. 12, 2009, 123 Stat. 1976, which amended this section and enacted provisions set out as a note under this section. Section 4(a) of the Act is set out in a note under this section. For complete classification of this Act to the Code, see Tables.

Amendments2012—Subsec. (h)(2). Pub. L. 112–234, § 2(b)(2), substituted “subsection (w)” for “subsection (x)”.
Subsecs. (w) to (y). Pub. L. 112–234, § 2(b)(1), redesignated subsecs. (x) and (y) as (w) and (x), respectively, and struck out former subsec. (w) which read as follows: “The Comptroller General of the United States shall, at the end of each 3-fiscal year period, determine whether the contributions by judicial officials under subsection (b) during that 3-year period accounted for 50 percent of the costs of the Judicial Survivors’ Annuities Fund and if not, then what adjustments in the contribution rates under subsection (b) should be made to achieve that 50 percent figure. The Comptroller General shall report the results of each determination under this subsection to the Congress.”
2009—Subsec. (y). Pub. L. 111–49 added subsec. (y).
2008—Subsec. (a)(1)(E), (2)(E). Pub. L. 110–402 substituted “a Counselor” for “an administrative assistant”.
Subsec. (h)(2). Pub. L. 110–428, § 3(b), substituted “, subject to subsection (x).” for period at end.
Subsec. (x). Pub. L. 110–428, § 3(a), added subsec. (x).
2000—Subsec. (a)(1)(D). Pub. L. 106–518, § 312(b)(1), substituted “subsection (a)” for “subsection (b)”.
Subsec. (a)(2)(D). Pub. L. 106–518, § 312(b)(2), substituted “subsection (b) or (c)” for “subsection (c) or (d)”.
1996—Subsec. (b)(1). Pub. L. 104–317, § 308, amended par. (1) generally. Prior to amendment, par. (1) read as follows: “Every judicial official who files a written notification of his or her intention to come within the purview of this section, in accordance with paragraph (1) of subsection (a) of this section, shall be deemed thereby to consent and agree to having deducted and withheld from his or her salary, a sum equal to 2.2 percent of that salary, and a sum equal to 3.5 percent of his or her retirement salary. The deduction from any retirement salary—
“(A) of a justice or judge of the United States retired from regular active service who is described in section 371(b)(1) of this title,
“(B) of a justice or judge of the United States retired under section 372(a) of this title who is willing and able to perform judicial duties in accordance with section 294 of this title,
“(C) of a judge of the United States Court of Federal Claims retired under section 178(a) or (b) of this title who meets the requirements of section 178(d) of this title, or
“(D) of a judicial official on recall under section 155(b), 797, 373(c)(4), 375, or 636(h) of this title,
shall be an amount equal to 2.2 percent of retirement salary.”
Subsec. (o)(1). Pub. L. 104–317, § 302, substituted “while receiving retirement salary, or after filing an election and otherwise complying with the conditions under subsection (b)(2) of this section,” for “or while receiving ‘retirement salary’,” in introductory provisions.
1992—Subsec. (a)(1). Pub. L. 102–572, §§ 201(a), 902(b)(2), in concluding provisions substituted “Court of Federal Claims” for “Claims Court” in cl. (vi) and added cl. (vii).
Subsec. (a)(1)(G), (2)(G). Pub. L. 102–572, § 902(b)(1), substituted “United States Court of Federal Claims” for “United States Claims Court”.
Subsec. (b). Pub. L. 102–572, § 201(b), designated first sentence as par. (1), substituted “a sum equal to 2.2 percent of that salary, and a sum equal to 3.5 percent of his or her retirement salary.” and second sentence for “including any ‘retirement salary’, a sum equal to 5 percent of that salary.”, added par. (2), designated last 3 sentences as par. (3), and substituted “deducted and withheld from the salary of each judicial official under paragraphs (1) and (2) of this subsection” for “so deducted and withheld from the salary of each such judicial official”.
Subsec. (d)(1), (2). Pub. L. 102–572, § 201(c), substituted “3.5 percent” for “5 percent”.
Subsec. (g). Pub. L. 102–572, § 201(d), amended subsec. (g) generally. Prior to amendment, subsec. (g) read as follows: “If any judicial official resigns from office without receiving any ‘retirement salary,’ all amounts credited to his or her individual account, together with interest at 4 percent per annum to December 31, 1947; and at 3 percent per annum thereafter, compounded on December 31 of each year, to the date of his or her relinquishment of office, shall be returned to that judicial official in a lump-sum payment within a reasonable period of time following the date of his or her relinquishment of office. For the purposes of this subsection a ‘reasonable period of time’ shall be presumed to be no longer than one year following the date upon which such judicial official relinquished his or her office.”
Subsec. (h)(1). Pub. L. 102–572, § 201(e), substituted “while receiving retirement salary, or after filing an election and otherwise complying with the conditions under subsection (b)(2) of this section” for “or while receiving ‘retirement salary,’ ”.
Subsec. (k)(5). Pub. L. 102–572, § 201(f), added par. (5).
Subsec. (l)(1). Pub. L. 102–572, § 201(g), substituted “, or during those three years while receiving a retirement salary, in which his or her annual salary or retirement salary” for “in which his or her annual salary” in cl. (i) of introductory provisions, added subpar. (D), and redesignated former subpar. (D) as (E).
Subsec. (v). Pub. L. 102–572, § 201(h), added subsec. (v).
Subsec. (w). Pub. L. 102–572, § 201(i), added subsec. (w).
1990—Subsec. (a)(1). Pub. L. 101–650, § 306(b)(1), added subpar. (G) and cl. (vi) before semicolon at end.
Subsec. (a)(2)(G). Pub. L. 101–650, § 306(b)(2), added subpar. (G).
Subsec. (a)(5)(C). Pub. L. 101–650, § 322(g)(2), substituted “paragraph” for “subparagraph”.
Subsec. (a)(7). Pub. L. 101–650, § 322(b), added par. (7).
Subsec. (b). Pub. L. 101–650, § 306(b)(3), substituted “section 178 or 377” for “section 377” in two places.
Subsec. (h)(1). Pub. L. 101–650, § 322(a)(1)–(4), inserted “(A)” before “after having completed”, inserted “, or (B) if the death of such judicial official was by assassination, before having satisfied the requirements of clause (A) if, for the period of such service, the deductions provided by subsection (b) or, in lieu thereof, the deposits required by subsection (d) have actually been made” after “have actually been made”, redesignated former subpars. (A) to (C) as cls. (i) to (iii), respectively, in cl. (ii) redesignated former cls. (i) and (ii) as subcls. (I) and (II), respectively, in cl. (iii) redesignated former cls. (i) to (iii) as subcls. (I) to (III), respectively, and in subcl. (I) substituted “clause (i) of this paragraph” for “subparagraph (1)(A) of this subsection”.
Subsec. (h)(2). Pub. L. 101–650, § 322(g)(1)(A), substituted “clause (i) or (ii) of paragraph (1)” for “subparagraphs (1)(A) or (1)(B)”.
Subsec. (h)(3). Pub. L. 101–650, § 322(g)(1)(B), substituted “paragraph” for “subparagraph” wherever appearing.
Subsec. (h)(4). Pub. L. 101–650, § 322(g)(1)(C), substituted “paragraph (1)(ii)” for “subparagraph (1)(B)” in two places and “paragraph (1)(iii)” for “subparagraph (1)(C)”.
Subsec. (h)(6). Pub. L. 101–650, § 322(a)(5), added par. (6).
Subsec. (i). Pub. L. 101–650, § 322(c), designated existing provisions as par. (1) and added par. (2).
Subsec. (l)(1)(ii). Pub. L. 101–650, § 322(d), struck out “but more than eighteen months,” after “less than three years,”.
Subsec. (o). Pub. L. 101–650, § 322(e), inserted “(1)” after “(o)”, redesignated former pars. (1) to (3) as subpars. (A) to (C), respectively, inserted “subject to paragraph (2) of this subsection,” before “before having completed” in subpar. (A), and added par. (2).
Subsec. (u). Pub. L. 101–650, § 322(f), added subsec. (u).
1988—Subsec. (a)(1). Pub. L. 100–659, § 3(a)(1), added subpar. (F) and substituted “, (iv) October 1, 1986, or (v) the date of the enactment of the Retirement and Survivors’ Annuities for Bankruptcy Judges and Magistrates Act of 1988, in the case of a full-time bankruptcy judge or United States magistrate in active service on that date;” for “; or (iv) October 1, 1986;” in concluding provisions.
Subsec. (a)(2)(F). Pub. L. 100–659, § 3(a)(2), added subpar. (F).
Subsec. (b). Pub. L. 100–659, § 3(a)(3), inserted “(and any deductions made under section 377 of this title or under subchapter III of chapter 83, or chapter 84, of title 5)” after “deductions” and “(and under section 377 of this title or under subchapter III of chapter 83, or chapter 84, of title 5)” before period at end of last sentence.
Subsec. (m). Pub. L. 100–702 amended subsec. (m) generally. Prior to amendment, subsec. (m) read as follows: “Whenever the salary paid for service in one of the offices designated in paragraph (1) of subsection (a) of this section is increased, each annuity payable from the ‘Judicial Survivors’ Annuities Fund’, which is based, in whole or in part, upon a deceased judicial official having rendered some portion of his or her final eighteen months of service in that same office, shall also be increased. The actual amount of the increase in such an annuity shall be determined by multiplying the amount of the annuity, on the date on which the increase in salary becomes effective, by 3 percent for each 5 percent by which such salary has been increased. In the event that such salary is increased by less than 5 percent, there shall be no increase in such annuity.”
1986—Subsec. (a)(1). Pub. L. 99–336, § 2(a)(1), substituted “she marries, (iii) January 1, 1977; or (iv) October 1, 1986” for “she marries, or (iii) the date upon which the Judicial Survivors’ Annuities Reform Act becomes effective” in concluding provision.
Subsec. (a)(1)(B). Pub. L. 99–396, § 21(b)(1), amended subpar. (B) generally. Prior to amendment, subpar. (B) read as follows: “a judge of the United States District Court for the District of the Canal Zone, the District Court of Guam, or the District Court of the Virgin Islands;”.
Subsec. (a)(2)(B). Pub. L. 99–396, § 21(b)(2), amended subpar. (B) generally. Prior to amendment, subpar. (B) read as follows: “in the case of a judge of the United States District Court for the District of the Canal Zone, the District Court of Guam, or the District Court of the Virgin Islands, salary paid after retirement from office (i) by resignation on salary under section 373 of this title or (ii) by removal or failure of reappointment after not less than ten years’ judicial service;”.
Subsec. (a)(6). Pub. L. 99–336, § 2(d)(1), added par. (6).
Subsec. (b). Pub. L. 99–336, § 2(a)(2), substituted “5 percent” for “4.5 percent”.
Subsec. (c). Pub. L. 99–336, § 2(a)(3), in amending subsec. (c) generally, designated existing provisions as par. (1), substituted provisions which related to amounts deposited to credit of Judicial Survivors’ Annuities Fund to reduce unfunded liability of Fund to zero, for provisions which related to deposit of amounts matching those deducted and withheld in accordance with subsec. (b), and added pars. (2) and (3).
Subsec. (d). Pub. L. 99–336, § 2(a)(2), substituted “5 percent” for “4.5 percent” in pars. (1) and (2).
Subsec. (h)(1)(B). Pub. L. 99–336, § 2(a)(4)(A), substituted “10 percent of the average annual salary determined under subsection (l)(1) of this section” for “$1,548” in cl. (i) and “20 percent of such average annual salary” for “$4,644” in cl. (ii).
Subsec. (h)(1)(C). Pub. L. 99–336, § 2(a)(4)(B), substituted “20 percent of the average annual salary determined under subsection (l)(1) of this section” for “$1,860” in cl. (ii) and “40 percent of such average annual salary amount” for “$5,580” in cl. (iii).
Subsec. (h)(2). Pub. L. 99–336, § 2(a)(4)(C), inserted “before attaining age 55” after “or remarriage”.
Subsec. (k)(1). Pub. L. 99–336, § 2(e), struck out “under subsection (b) of” before “section 371”.
Subsec. (l). Pub. L. 99–336, § 2(a)(5)(C), (d)(3)(A), substituted provisions which set annuity limit not to exceed 50 percent of, nor be less than 25 percent of, average annual salary, for provisions which set annuity limit not to exceed 40 percent of average annual salary, and inserted provision that annuity determined in accordance with provisions of subsec. (l) be reduced by the amount of any annuity payable to a former spouse under subsection (t).
Subsec. (l)(1). Pub. L. 99–336, § 2(a)(5)(A), substituted “1.5 percent” for “1¼ percent”.
Subsec. (l)(2). Pub. L. 99–336, § 2(a)(5)(B), substituted “of this subsection;” for “of this subsection:”.
Subsec. (n). Pub. L. 99–336, § 2(d)(3)(B), inserted “except as provided in subsections (s) and (t),” after “in equity,” in last sentence.
Subsec. (o)(2), (3). Pub. L. 99–336, § 2(d)(3)(C), inserted “or (t)” after “subsection (h)”.
Subsecs. (s), (t). Pub. L. 99–336, § 2(d)(2), added subsecs. (s) and (t).
1978—Subsec. (a)(2)(A). Pub. L. 95–598 directed the amendment of subpar. (A) by adding cl. (iii) relating to bankruptcy judges, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1976—Pub. L. 94–554 amended section generally so as to reform and update the existing judicial survivors’ annuity program providing benefits for surviving spouses and children of all Federal Justices and judges who elect to join the program by placing the program in an actuarially sound fiscal condition, providing more liberal eligibility standards and reasonable increases in existing annuity amounts made necessary by increases in the cost of living since existing annuities were commenced, and by establishing a method for providing future periodic increases in annuity amounts by keying them into increases in judicial salaries.
1972—Subsecs. (a) to (c), (e) to (g), (i) to (k), (n), (o). Pub. L. 92–397 substituted “of justices and judges of the United States” for “of judges” in section catchline and substituted “justice or judge” for “judge” and “justice’s or judge’s” for “judge’s” wherever appearing.
1968—Subsec. (a). Pub. L. 90–466 struck out “(or within six months after the enactment of this section)” after “takes office” and authorized Federal judges to elect within six months of marriage to participate in the judicial survivors annuity system.
1967—Subsecs. (r), (s). Pub. L. 90–219 added subsecs. (r) and (s).
1958—Subsec. (q). Pub. L. 85–508 struck out provisions which related to the judge of the District Court for the Territory of Alaska. See section 81A of this title which establishes a United States District Court for the State of Alaska.

Statutory Notes and Related Subsidiaries

Change of Name
Words “magistrate judge” and “United States magistrate judge” substituted for “magistrate” and “United States magistrate”, respectively, wherever appearing in subsec. (a) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective Date of 2008 AmendmentPub. L. 110–428, § 3(c), Oct. 15, 2008, 122 Stat. 4840, as amended by Pub. L. 111–32, title V, § 501(a), June 24, 2009, 123 Stat. 1879, provided that:
“(1) In general.—This section [amending this section] and the amendments made by this section shall take effect on the first day of the first month beginning at least 30 days after the date of the enactment of this Act [Oct. 15, 2008] and shall apply in the case of a remarriage which is dissolved by death, divorce, or annulment on or after such first day.

“(2) Limited retroactive effect.—“(A) In general.—In the case of a remarriage which is dissolved by death, divorce, or annulment within the 5-year period ending on the day before the effective date of this section, the amendments made by this section shall apply only if the widow or widower satisfies the requirements of paragraphs (1) and (2) of section 376(x) [now 376(w)] of title 28, United States Code (as amended by this section) before—“(i) the end of the 2-year period beginning on the effective date of this section; or

“(ii) such later date as Director of the Administrative Office of the United States Courts may by regulation prescribe.


“(B) Restoration.—If the requirements of paragraph (1) are satisfied, the survivor annuity shall be restored, commencing on the date the remarriage was dissolved by death, annulment, or divorce, at the rate which was in effect when the annuity was terminated.

“(C) Lump-sum payment.—Any amounts becoming payable to the widow or widower under this subsection for the period beginning on the date on which the annuity was terminated and ending on the date on which periodic annuity payments resume shall be payable in a lump-sum payment.”




[Pub. L. 111–32, title V, § 501(b), June 24, 2009, 123 Stat. 1879, provided that: “The amendments made by subsection (a) [amending section 3(c) of Pub. L. 110–428, set out above] shall take effect as if included in the enactment of Public Law 110–428.”
]

Effective Date of 1992 AmendmentPub. L. 102–572, title II, § 202, Oct. 29, 1992, 106 Stat. 4511, provided that: “This title [amending this section and enacting provisions set out below] and the amendments made by this title shall take effect on the date of the enactment of this Act [Oct. 29, 1992].”

Amendment by section 902(b) of Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1990 Amendment; Transition ProvisionsAmendment by section 306(b) of Pub. L. 101–650 applicable to judges of, and senior judges in active service with, the United States Court of Federal Claims on or after Dec. 1, 1990, see section 306(f) of Pub. L. 101–650, as amended, set out as a note under section 8331 of Title 5, Government Organization and Employees.
Pub. L. 101–650, title III, § 322(g), Dec. 1, 1990, 104 Stat. 5119, provided that:
“(1) Effective date.—Subject to paragraph (2), the amendments made by this Act [probably should be “section”, which amended this section] shall apply to all judicial officials assassinated on or after May 28, 1979.

“(2) Rules for retroactive application.—(A) In the case of a judicial official who was assassinated on or after May 28, 1979, and before the date of the enactment of this Act [Dec. 1, 1990], if the salary deductions provided by subsection (b) of section 376 of title 28, United States Code, or the deposits required by subsection (d) of such section, have been withdrawn pursuant to subsection (o) of such section, there shall be deducted from the annuities otherwise payable to the survivor or survivors of such judicial official, and the payment authorized by subparagraph (C) of this paragraph, an amount equal to the amount so withdrawn, with interest on the amount withdrawn at 3 percent per annum compounded on December 31 of each year.

“(B) In the case of the survivor or survivors of a judicial official to whom this paragraph applies who had less than 18 months of service before being assassinated, there shall be deducted from the annuities otherwise payable to the survivor or survivors of such judicial official, and the payment authorized by subparagraph (C) of this paragraph, an amount equal to the amount of salary deductions that would have been made if such deductions [had] been made for 18 months before the judicial official’s death, plus interest as described in subparagraph (A).

“(C) Subject to subparagraphs (A) and (B), the survivor or survivors of a judicial official to whom this paragraph applies shall be entitled to the payment of annuities they would have received under section 376 of title 28, United States Code, for the period beginning on the date such judicial official was assassinated and ending the date of the enactment of this Act. The Secretary of the Treasury shall pay into the Judicial Survivors’ Annuities fund, out of any money in the Treasury not otherwise appropriated, the amount of the annuities to which the survivor or survivors are entitled under this subparagraph.


“(3) Definition.—For purposes of this subsection, the term—“(A) ‘assassinated’ has the meaning given that term in section 376(a)(7) of title 28, United States Code, as added by this section; and

“(B) ‘judicial official’ has the meaning given that term in section 376(a)(1)(A) and (B) of title 28, United States Code.”





Effective Date of 1988 AmendmentsPub. L. 100–702, title X, § 1017(c), Nov. 19, 1988, 102 Stat. 4670, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to increases in annuities which are made under section 8340(b) of title 5, United States Code, on or after the date of enactment of this title [Nov. 19, 1988].”

Amendment by Pub. L. 100–659 effective Nov. 15, 1988, and applicable to bankruptcy judges and magistrate judges who retire on or after Nov. 15, 1988, with exception for judges and magistrate judges retiring on or after July 31, 1987, see section 9 of Pub. L. 100–659, as amended, set out as an Effective Date note under section 377 of this title.

Effective Date of 1986 AmendmentsAmendment by Pub. L. 99–396 not to affect the amount payable to a judge who retired in accordance with the provisions of section 373 of this title in effect on the day before Aug. 27, 1986, see section 21(c) of Pub. L. 99–396, set out as a note under section 373 of this title.
Pub. L. 99–336, § 2(f), June 19, 1986, 100 Stat. 637, provided that: “This section [amending this section and enacting provisions set out below] shall take effect on October 1, 1986.”


Effective Date of 1976 AmendmentPub. L. 94–554, § 8, Oct. 19, 1976, 90 Stat. 2612, provided: “That this Act [amending this section and enacting provisions set out below] shall become effective on the first day of the third month following the month in which it is enacted [Jan. 1, 1977], or on October 1, 1976, whichever occurs last.”


Effective Date of 1958 AmendmentAmendment by Pub. L. 85–508 effective Jan. 3, 1959, on admission of Alaska into the Union pursuant to Proc. No. 3269, Jan. 5, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, see notes set out under section 81A of this title and preceding section 21 of Title 48, Territories and Insular Possessions.

Retroactive Effect of 1967 AmendmentThe provisions of section 611(a) of this title, the first paragraph of section 611(b) of this title, and subsec. (s) of this section, as added by Pub. L. 90–219, applicable to a Director or former Director of the Administrative Office of the United States Courts who was first appointed prior to Dec. 20, 1967 if at the time such Director or former Director left or leaves such office he had, or shall have, attained the age of sixty-five years and completed fifteen years of service as Director of the Administrative Office of the United States Courts and if, on or before the expiration of six months following Dec. 20, 1967, he makes the election referred to in section 611(a) of this title or subsec. (s) of this section, or both, as the case may be, see section 205(b) of Pub. L. 90–219, set out as a Retroactive Effect note under section 611 of this title.

Savings ProvisionPub. L. 94–554, § 6, Oct. 19, 1976, 90 Stat. 2611, provided: “That the benefits conferred by this Act shall, on the date upon which this Act becomes effective [Jan. 1, 1977], immediately become available to any individual then receiving an annuity under section 2 of the Act of August 3, 1956 (70 Stat. 1021) [enacting this section], as amended: Provided, That although the rights of any judicial official electing to come within the purview of section 376 of title 28, United States Code, on or after the date upon which this Act becomes effective, shall be determined exclusively under the provisions of that section as amended by this Act, nothing in this Act shall be interpreted to cancel, abrogate, or diminish any rights to which an individual or his or her survivors may be entitled by virtue of that individuals having contributed to the judicial survivors annuity fund established by section 2 of the Act of August 3, 1956 (70 Stat. 1021) as amended, before the date upon which this Act becomes effective.”



Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

Judicial Survivors ProtectionPub. L. 111–49, Aug. 12, 2009, 123 Stat. 1976, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Judicial Survivors Protection Act of 2009’.


“SEC. 2. DEFINITIONS.“In this Act:“(1) The term ‘judicial official’ refers to incumbent officials defined under section 376(a) of title 28, United States Code.

“(2) The term ‘Judicial Survivors’ Annuities Fund’ means the fund established under section 3 of the Judicial Survivors’ Annuities Reform Act (28 U.S.C. 376 note; Public Law 94–554; 90 Stat. 2611).

“(3) The term ‘Judicial Survivors’ Annuities System’ means the program established under section 376 of title 28, United States Code.


“SEC. 3. PERSONS NOT CURRENTLY PARTICIPATING IN THE JUDICIAL SURVIVORS’ ANNUITIES SYSTEM.“(a) Election of Judicial Survivors’ Annuities System Coverage.—An eligible judicial official may elect to participate in the Judicial Survivors’ Annuities System during the open enrollment period specified in subsection (d).

“(b) Manner of Making Elections.—An election under this section shall be made in writing, signed by the person making the election, and received by the Director of the Administrative Office of the United States Courts before the end of the open enrollment period.

“(c) Effective Date for Elections.—Any such election shall be effective as of the first day of the first calendar month following the month in which the election is received by the Director.

“(d) Open Enrollment Period Defined.—The open enrollment period under this section is the 6-month period beginning 30 days after the date of enactment of this Act [Aug. 12, 2009].


“SEC. 4. JUDICIAL OFFICERS’ CONTRIBUTIONS FOR OPEN ENROLLMENT ELECTION.“(a) Contribution Rate.—Every active judicial official who files a written notification of his or her intention to participate in the Judicial Survivors’ Annuities System during the open enrollment period shall be deemed thereby to consent and agree to having deducted from his or her salary a sum equal to 2.75 percent of that salary or a sum equal to 3.5 percent of his or her retirement salary, except that the deduction from any retirement salary—“(1) of a justice or judge of the United States retired from regular active service under section 371(b) or 372(a) of title 28, United States Code;

“(2) of a judge of the United States Court of Federal Claims retired under section 178 of title 28, United States Code; or

“(3) of a judicial official on recall under section 155(b), 373(c)(4), 375, or 636(h) of title 28, United States Code,

shall be an amount equal to 2.75 percent of retirement salary.

“(b) Contributions To Be Credited to Judicial Survivors’ Annuities Fund.—Contributions made under subsection (a) shall be credited to the Judicial Survivors’ Annuities Fund.


“SEC. 5. DEPOSIT FOR PRIOR CREDITABLE SERVICE.“(a) Lump Sum Deposit.—Any judicial official who files a written notification of his or her intention to participate in the Judicial Survivors’ Annuities System during the open enrollment period may make a deposit equaling 2.75 percent of salary, plus 3 percent annual, compounded interest, for the last 18 months of prior service, to receive the credit for prior judicial service required for immediate coverage and protection of the official’s survivors. Any such deposit shall be made on or before the closure of the open enrollment period.

“(b) Deposits To Be Credited to Judicial Survivors’ Annuities Fund.—Deposits made under subsection (a) shall be credited to the Judicial Survivors’ Annuities Fund.


“SEC. 6. VOLUNTARY CONTRIBUTIONS TO ENLARGE SURVIVORS’ ANNUITY.
“[Amended this section.]

“SEC. 7. EFFECTIVE DATE.“This Act, including the amendment made by section 6, shall take effect on the date of enactment of this Act [Aug. 12, 2009].”





Credit for Contributions Prior to 1992 Amendment at Higher RatePub. L. 102–572, title II, § 201(j), Oct. 29, 1992, 106 Stat. 4510, provided that: “Notwithstanding any other provision of law, the contribution under section 376(b)(1) or (2) of title 28, United States Code (as amended by this section), of any judicial official who is within the purview of such section 376 on the effective date of this title [Oct. 29, 1992] shall be reduced by 0.5 percent for a period of time equal to the number of years of service for which the judicial official has made contributions or deposits before the enactment of this Act [Oct. 29, 1992] to the credit of the Judicial Survivors’ Annuities Fund or for 18 months, whichever is less, if such contributions or deposits were never returned to the judicial official. For purposes of this subsection, the term ‘years’ shall mean full years and twelfth parts thereof.”


Redeposit of Contributions Prior to 1992 AmendmentPub. L. 102–572, title II, § 201(k), Oct. 29, 1992, 106 Stat. 4510, provided that: 
“Any judicial official as defined in section 376(a)(1) of title 28, United States Code, who makes an election under section 376(b) of title 28, United States Code, may make a redeposit, as required by section 7 of Public Law 94–554 [set out below] and section 2(c)(2) of Public Law 99–336 [set out below], to the credit of the Judicial Survivors’ Annuities Fund in installments, in such amounts and under such conditions as may be determined in each instance by the Director of the Administrative Office of the United States Courts. If a judicial official elects to make a redeposit in installments—
“(1) the Director shall require that the first installment payment made shall be in an amount no smaller than the last 18 months of salary deductions or deposits previously returned to that judicial official in a lump-sum payment; and

“(2) the election under section 376(b) of title 28, United States Code, shall be effective upon payment of the first such installment.”




Audit by GAOPub. L. 102–572, title II, § 201(l), Oct. 29, 1992, 106 Stat. 4511, required that the Comptroller General conduct an audit of the judicial survivors’ annuities program under section 376 of title 28 for the 3-year period beginning on Oct. 29, 1992, and report to Congress on the results of such audit, comparing such program to other survivors’ annuities programs within the Federal Government, not later than 60 days after the end of that 3-year period.

Increase for Existing AnnuitantsPub. L. 100–702, title X, § 1017(b), Nov. 19, 1988, 102 Stat. 4670, provided that: “Each annuity payable from the Judicial Survivors’ Annuities Fund under section 376 of title 28, United States Code, on the date of the enactment of this title [Nov. 19, 1988] shall be increased by 10 percent, effective on such date of enactment.”


Survivors’ Annuities for IncumbentsPub. L. 100–659, § 3(b), Nov. 15, 1988, 102 Stat. 3918, as amended by Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 517, provided that: “In the case of a bankruptcy judge or magistrate judge who elects an annuity under section 2(c) [28 U.S.C. 377 note], only service for which an annuity under subsection (b) or (c) and subsection (g) of section 377 of title 28, United States Code, as added by section 2 of this Act, is calculated under section 2(c) may be used in the computation of an annuity under section 376 of title 28, United States Code, as amended by subsection (a) of this section.”


Covered Beneficiaries Under Pub. L. 99–336Pub. L. 99–336, § 2(b), June 19, 1986, 100 Stat. 634, provided that: 
“The benefits conferred by section 376 of title 28, United States Code, by reason of the amendments made by this section shall apply only to individuals who become eligible for annuities under such section on or after the effective date of this section [Oct. 1, 1986], except that—
“(1) such annuities shall be computed in accordance with the provisions of section 376 of title 28, United States Code, as amended by this section, notwithstanding contributions or deposits made in accordance with applicable law at lower rates; and

“(2) no additional liability shall be created with respect to deposits made in accordance with applicable law before the effective date of this section, or after such effective date pursuant to an agreement entered into before such effective date.”




Revocation of Election; Eligibility Subsequent to RevocationPub. L. 99–336, § 2(c), June 19, 1986, 100 Stat. 634, provided that:
“(1) Within 180 days after the effective date of this section [Oct. 1, 1986], any judicial official who, before such effective date, made an election under section 376 of title 28, United States Code, to come within the purview of that section, shall be entitled to revoke that election. Such revocation shall constitute a complete withdrawal from the judicial survivors’ annuities program provided for in such section 376. No such revocation shall be effective unless it is submitted in writing to the Director of the Administrative Office of the United States Courts, and until such writing is received by the Director. Upon receipt by the Director of such writing, any rights to survivorship benefits for the survivors of such judicial official shall terminate, and all amounts credited to the individual account of such judicial official under section 376(e), together with interest at 3 percent per annum, compounded on December 31 of each year to such date of revocation, shall be returned to that judicial official in a lump-sum payment.

“(2) Any judicial official who makes a revocation under paragraph (1) of this subsection and who thereafter becomes eligible to make an election under section 376(b) of title 28, United States Code, may make such election only if such judicial official redeposits, to the credit of the Judicial Survivors’ Annuities Fund, the full amount of the lump-sum payment made to such judicial official under paragraph (1) of this subsection, together with interest at 3 percent per annum, compounded on December 31 of each year from the date of such revocation until the date upon which that amount is so redeposited.

“(3) Any judicial official who fails to revoke an election in accordance with paragraph (1) of this subsection shall be deemed to have irrevocably waived the right to make that revocation.”




Payment of Retirement Salary Pursuant to Court Decree of Divorce, Etc.Pub. L. 99–336, § 2(d)(4), June 19, 1986, 100 Stat. 636, provided that: “Payments of retirement salary as defined in section 376(a)(2) of title 28, United States Code, which would otherwise be made to the judicial official upon whose service the retirement salary is based, shall be paid (in whole or in part) to another person if and to the extent expressly provided for in the terms of any court decree of divorce, annulment, or legal separation, or the terms of any court order or court-approved property settlement agreement incident to any court decree of divorce, annulment, or legal separation. Any payment under this paragraph to a person bars recovery by any other person. This paragraph shall apply only to payments made after the date of receipt by the Director of the Administrative Office of [the] United States Courts of written notice of such decree, order, or agreement, and such additional information and documentation as the Director may prescribe. As used in this paragraph, ‘court’ means any court of any State or the District of Columbia.”


Annuity Payment to Surviving Spouses of Judges Who Died Before October 19, 1976Pub. L. 96–504, § 3, Dec. 5, 1980, 94 Stat. 2741, provided that:
“(a) As of the first pay period beginning after the effective date of this Act [Dec. 5, 1980], a surviving spouse, other than a surviving spouse who has remarried, of any Justice of the United States (as defined by section 451 of title 28, United States Code), who died before October 19, 1976, shall be paid an annuity in accordance with the provisions of section 376 of title 28, United States Code, at a rate of $20,000 per year as if such Justice had elected to come within the provisions of, and having made the full deposit required by, section 376(d) of title 28, United States Code.

“(b) Notwithstanding the provisions of section 376(h) of title 28, United States Code, such annuity shall be payable as provided in section 376(m) of title 28, United States Code, until the date of the death of any such spouse.”




Judicial Survivors’ Annuity Fund; Authorization of AppropriationsPub. L. 96–504, § 4, Dec. 5, 1980, 94 Stat. 2742, required the Secretary of the Treasury in consultation with the Director of the Administrative Office of the United States Courts to determine as of Dec. 5, 1980, and deposit as soon as possible thereafter, the amount necessary to offset any actuarial deficiency in the Judicial Survivors Annuities Fund.

Judicial Survivors’ Annuities FundPub. L. 94–554, § 3, Oct. 19, 1976, 90 Stat. 2611, provided: “That on the date upon which this Act becomes effective [Jan. 1, 1977] there shall be established on the books of the Treasury a fund which shall be known as ‘The Judicial Survivors’ Annuities Fund, and all money credited to the judicial survivors annuity fund established by section 2 of the Act of August 3, 1956 (70 Stat. 1021) [enacting this section], as amended, shall be transferred to the credit of the Judicial Survivors’ Annuities Fund established by this section.”


Compensation for Actuarial Deficiency in the Annuities FundPub. L. 94–554, § 4, Oct. 19, 1976, 90 Stat. 2611, provided: “That on the date upon which this Act becomes effective [Jan. 1, 1977] the Secretary of the Treasury shall ascertain from the Director of the Administrative Office of the United States Courts the amount of the actuarial deficiency in the fund transferred by section 3 of this Act [see Judicial Survivors’ Annuities Fund note above] on the date of that fund’s transfer and, at the earliest time thereafter at which appropriated funds in that amount shall become available, the Secretary shall deposit such funds, in a single payment, into the Judicial Survivors’ Annuities Fund established by section 3 of this Act. Such funds as are necessary to carry out this section are hereby authorized to be appropriated.”


Increases in Widows’ Annuities Paid Under Section 2 of Act August 3, 1956Pub. L. 94–554, § 5, Oct. 19, 1976, 90 Stat. 2611, provided: “That on the date upon which this Act becomes effective [Jan. 1, 1977] each annuity then being paid to a widow from the judicial survivors annuity fund established by section 2 of the Act of August 3, 1956 (70 Stat. 1021) [enacting this section], as amended, shall be increased by an amount equal to one-fifth of 1 percent of the amount of such annuity multiplied by the number of months which have passed since the commencement of that annuity. For the purposes of this section, any fractional part of a month which numbers less than fifteen full days shall be excluded from the Computation of the number of months and any fractional part of a month which numbers fifteen full days or more shall be included in the computation as one full month. Such funds as are necessary to carry out this section are authorized to be appropriated and, upon appropriation, shall be deposited by the Secretary of the Treasury, in a single payment, to credit of the Judicial Survivors’ Annuities Fund established by section 3 of this Act [see Judicial Survivors’ Annuities Fund note above].”


Revocation of Election To Participate in Annuities ProgramPub. L. 94–554, § 7, Oct. 19, 1976, 90 Stat. 2612, provided: “That, at any time within one hundred and eighty days after the date upon which this Act becomes effective [Jan. 1, 1977], any judicial official who has, prior to that date, already participated in the judicial survivors annuity program created by the Act of August 3, 1956 (70 Stat. 1021) [enacting this section] as amended, shall be entitled to revoke his or her earlier election to participate in that program and thereby completely withdraw from participation in the judicial survivors’ annuities program created by this Act: Provided, That (a) any such revocation may be effected only by means of a writing filed with the Director of the Administrative Office of the United States Courts, (b) any such writing shall be deemed to have become effective no sooner than the date upon which that writing is received by the Director, (c) upon receipt of such a writing by the Director, any and all rights to survivorship benefits for such judicial official’s survivors shall terminate, and all amounts credited to such judicial official’s individual account, together with interest at 3 percent per annum, compounded on December 31 of each year to that date of revocation, shall thereafter be returned to that judicial official in a lump-sum refund payment, and (d) any judicial official who effects such a revocation and who subsequently again becomes eligible and elects to join the judicial survivors annuities program created by this Act under the provisions of section 376 of title 28, United States Code as amended by this Act, shall be permitted to do so only upon the redeposit of the full amount of the refund obtained under this section plus interest at 3 percent per annum, compounded on December 31 of each year from the date of the revocation until the date upon which that amount is redeposited. Any judicial official who fails to effect a revocation in accordance with the right conferred by this section within one hundred and eighty days after the date upon which this Act becomes effective shall be deemed to have irrevocably waived the right to that revocation.”


Judge Taking Office on August 8, 1968Pub. L. 90–466, § 1(b), Aug. 8, 1968, 82 Stat. 662, provided that: “For the purpose of the amendment made by subsection (a) [amending subsec. (a) of this section], a judge who is in office on the date of enactment of this Act [Aug. 8, 1968] shall be deemed to have taken office on that date.”


Preservation of Rights of Judges of the District Court for the Territory of AlaskaPub. L. 85–508, § 12(n), July 7, 1958, 72 Stat. 348, provided in part that the amendment of subsec. (q) of this section by Pub. L. 85–508 shall not affect the rights under this section of any present or former judge of the District Court for the Territory of Alaska or his survivors.

AppropriationsAct Aug. 3, 1956, ch. 944, § 5, 70 Stat. 1026, provided that: “Funds necessary to carry out the provisions of this Act [enacting this section and provisions set out as notes below, and amending sections 375, 604, and 605 of this title] may be appropriated out of any money in the Treasury not otherwise appropriated.”


Resigned, Removed, and Retired JudgesAct Aug. 3, 1956, ch. 944, § 6, 70 Stat. 1026, provided that: “A judge who resigned prior to the date of enactment of this Act [Aug. 3, 1956] and who on that date is receiving salary under section 371(a) of title 28, United States Code, or who resigned, was removed or failed of reappointment prior to the date of enactment of this Act and who on that date is receiving salary under section 373 of title 28, United States Code, shall be considered a judge within the meaning of section 376 of title 28, United States Code, as added by section 2 of this Act, and as such shall be entitled within six months after the date of enactment of this Act to make the election authorized by and to receive the benefits of that section. A judge who retired from regular active service under section 260 of the Judicial Code of 1911 or the Act of August 5, 1939, chapter 433, and who is living on the date of enactment of this Act shall be deemed for the purposes of this Act to have retired from regular active service under section 371(b) or 372(a), as the case may be, of title 28, United States Code.”


Prior Death of JudgeAct Aug. 3, 1956, ch. 944, § 7, 70 Stat. 1026, provided that: “In the case of a living widow of a judge of the United States as defined in section 451 of title 28, United States Code, who died prior to the date of enactment of this Act [Aug. 3, 1956], an annuity shall be paid as provided in section 376 of title 28, United States Code, as added by section 2 of this Act, as if such judge had died on such date and had elected to bring himself within the purview of such section 376, but had not made the deposit provided for by subsection (c) of the said section: Provided, (a) That such widow has not remarried; and (b) that the amount of such annuity and the reduction therein because of such deposit not having been made shall be computed on the basis of the actual length of judicial and other allowable service of such judge: And provided further, That notwithstanding the provisions of subsection (g) of such section 376 such annuity shall be payable even though such judge had not rendered five years of civilian service prior to his death. In the case of a judge of the United States as defined in section 451 of title 28, United States Code, who dies within 6 months after the date of enactment of this Act after having rendered at least 5 years of civilian service computed as prescribed in subsection (o) of section 376 of title 28, United States Code, as added by section 2 of this Act, but without having made an election as provided in such section 376 to bring himself within the purview of that section, an annuity shall be paid to his widow and surviving dependent children as provided in such section 376 as if such judge had elected on the day of his death to bring himself within the purview of such section 376 but had not made the deposit provided for by subsection (c) of the said section. An annuity shall be payable under this section computed on the basis of the actual length of judicial and other allowable service of the judge and subject to the reduction required by subsection (c) of such section 376 even though no deposit has been made, as required by subsection (g) of such section 376, with respect to any of such service.”




§ 377. Retirement of bankruptcy judges and magistrate judges(a) Retirement Based on Years of Service.—A bankruptcy judge or magistrate judge to whom this section applies and who retires from office after attaining the age of 65 years and serving at least 14 years, whether continuously or otherwise, as such bankruptcy judge or magistrate judge shall, subject to subsection (f), be entitled to receive, during the remainder of the judge’s or magistrate judge’s lifetime, an annuity equal to the salary being received at the time the judge or magistrate judge leaves office.

(b) Retirement Upon Failure of Reappointment.—A bankruptcy judge or magistrate judge to whom this section applies, who is not reappointed following the expiration of the term of office of such judge or magistrate judge, and who retires upon the completion of the term shall, subject to subsection (f), be entitled to receive, upon attaining the age of 65 years and during the remainder of such bankruptcy judge’s or magistrate judge’s lifetime, an annuity equal to that portion of the salary being received at the time the judge or magistrate judge leaves office which the aggregate number of years of service, not to exceed 14, bears to 14, if—(1) such judge or magistrate judge has served at least 1 full term as a bankruptcy judge or magistrate judge, and

(2) not earlier than 9 months before the date on which the term of office of such judge or magistrate judge expires, and not later than 6 months before such date, such judge or magistrate judge notified the appointing authority in writing that such judge or magistrate judge was willing to accept reappointment to the position in which such judge or magistrate judge was serving.

For purposes of this subsection, in the case of a bankruptcy judge, the written notice required by paragraph (2) shall be given to the chief judge of the circuit in which such bankruptcy judge is serving and, in the case of a magistrate judge, such notice shall be given to the chief judge of the district court in which the magistrate judge is serving.

(c) Service of at Least 8 Years.—A bankruptcy judge or magistrate judge to whom this section applies and who retires after serving at least 8 years, whether continuously or otherwise, as such a bankruptcy judge or magistrate judge shall, subject to subsection (f), be entitled to receive, upon attaining the age of 65 years and during the remainder of the judge’s or magistrate judge’s lifetime, an annuity equal to that portion of the salary being received at the time the judge or magistrate judge leaves office which the aggregate number of years of service, not to exceed 14, bears to 14. Such annuity shall be reduced by ⅙ of 1 percent for each full month such bankruptcy judge or magistrate judge was under the age of 65 at the time the judge or magistrate judge left office, except that such reduction shall not exceed 20 percent.

(d) Retirement for Disability.—A bankruptcy judge or magistrate judge to whom this section applies, who has served at least 5 years, whether continuously or otherwise, as such a bankruptcy judge or magistrate judge, and who retires or is removed from office upon the sole ground of mental or physical disability shall, subject to subsection (f), be entitled to receive, during the remainder of the judge’s or magistrate judge’s lifetime, an annuity equal to 40 percent of the salary being received at the time of retirement or removal or, in the case of a judge or magistrate judge who has served for at least 10 years, an amount equal to that proportion of the salary being received at the time of retirement or removal which the aggregate number of years of service, not to exceed 14, bears to 14.

(e) Cost-of-Living Adjustments.—A bankruptcy judge or magistrate judge who is entitled to an annuity under this section is also entitled to a cost-of-living adjustment in such annuity, calculated and payable in the same manner as adjustments under section 8340(b) of title 5, except that any such annuity, as increased under this subsection, may not exceed the salary then payable for the position from which the judge or magistrate judge retired or was removed.

(f) Election; Annuity in Lieu of Other Annuities.—A bankruptcy judge or magistrate judge shall be entitled to an annuity under this section if the judge or magistrate judge elects an annuity under this section by notifying the Director of the Administrative Office of the United States Courts. A bankruptcy judge or magistrate judge who elects to receive an annuity under this section shall not be entitled to receive 11 So in original. Probably should be “receive—”.(1) any annuity to which such judge or magistrate judge would otherwise have been entitled under subchapter III of chapter 83, or under chapter 84 (except for subchapters III and VII), of title 5, for service performed as such a judge or magistrate judge or otherwise;

(2) an annuity or salary in senior status or retirement under section 371 or 372 of this title;

(3) retired pay under section 7447 of the Internal Revenue Code of 1986; or

(4) retired pay under section 7296 of title 38.


(g) Calculation of Service.—(1) For purposes of calculating an annuity under this section—(A) full-time service as a bankruptcy judge or magistrate judge to whom this section applies may be credited; and

(B) each month of service shall be credited as one-twelfth of a year, and the fractional part of any month shall not be credited.


(2)(A) In the case of an individual who is a bankruptcy judge to whom this section applies and who retires under this section or who is removed from office under subsection (d) upon the sole ground of mental or physical disability, any service of that individual as a United States magistrate judge to whom this section applies, and any service of that individual as a full-time judicial officer who performed the duties of a magistrate judge and a bankruptcy judge at the same time, shall be included for purposes of calculating years of service under subsection (a), (b), (c), or (d), as the case may be.

(B) In the case of an individual who is a magistrate judge to whom this section applies and who retires under this section or who is removed from office under subsection (d) upon the sole ground of mental or physical disability, any service of that individual as a bankruptcy judge to whom this section applies, and any service of that individual as a full-time judicial officer who performed the duties of magistrate judge and a bankruptcy judge at the same time, shall be included for purposes of calculating years of service under subsection (a), (b), (c), or (d), as the case may be.



(h) Covered Positions and Service.—This section applies to—(1) any bankruptcy judge appointed under—(A) section 152 of this title;

(B) section 34 of the Bankruptcy Act before the repeal of that Act by section 401 of the Act of November 6, 1978 (Public Law 95–598; 92 Stat. 2682); or

(C) section 404 of the Act of November 6, 1978 (Public Law 95–598; 92 Stat. 2549); and


(2) any United States magistrate judge appointed under section 631 of this title,

only with respect to service on or after October 1, 1979, as such a bankruptcy judge or magistrate judge.

(i) Payments Pursuant to Court Order.—(1) Payments under this section which would otherwise be made to a bankruptcy judge or magistrate judge based upon his or her service shall be paid (in whole or in part) by the Director of the Administrative Office of the United States Courts to another person if and to the extent expressly provided for in the terms of any court decree of divorce, annulment, or legal separation, or the terms of any court order or court-approved property settlement agreement incident to any court decree of divorce, annulment, or legal separation. Any payment under this paragraph to a person bars recovery by any other person.

(2) Paragraph (1) shall apply only to payments made by the Director of the Administrative Office of the United States Courts after the date of receipt by the Director of written notice of such decree, order, or agreement, and such additional information as the Director may prescribe.

(3) As used in this subsection, the term “court” means any court of any State, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, or the Virgin Islands, and any Indian tribal court or courts of Indian offense.


(j) Deductions, Contributions, and Deposits.—(1) Deductions.—Beginning with the next pay period after the Director of the Administrative Office of the United States Courts receives a notice under subsection (f) that a bankruptcy judge or magistrate judge has elected an annuity under this section, the Director shall deduct and withhold 1 percent of the salary of such bankruptcy judge or magistrate judge. Amounts shall be so deducted and withheld in a manner determined by the Director. Amounts deducted and withheld under this subsection shall be deposited in the Treasury of the United States to the credit of the Judicial Officers’ Retirement Fund. Deductions under this subsection from the salary of a bankruptcy judge or magistrate judge shall terminate upon the retirement of the bankruptcy judge or magistrate judge or upon completing 14 years of service for which contributions under this section have been made, whether continuously or otherwise, as calculated under subsection (g), whichever occurs first.

(2) Consent to Deductions; Discharge of Claims.—Each bankruptcy judge or magistrate judge who makes an election under subsection (f) shall be deemed to consent and agree to the deductions from salary which are made under paragraph (1). Payment of such salary less such deductions (and any deductions made under section 376 of this title) is a full and complete discharge and acquittance of all claims and demands for all services rendered by such bankruptcy judge or magistrate judge during the period covered by such payment, except the right to those benefits to which the bankruptcy judge or magistrate judge is entitled under this section (and section 376).


(k) Deposits for Prior Service.—Each bankruptcy judge or magistrate judge who makes an election under subsection (f) may deposit, for service performed before such election for which contributions may be made under this section, an amount equal to 1 percent of the salary received for that service. Credit for any period covered by that service may not be allowed for purposes of an annuity under this section until a deposit under this subsection has been made for that period.

(l) Individual Retirement Records.—The amounts deducted and withheld under subsection (j), and the amounts deposited under subsection (k), shall be credited to individual accounts in the name of each bankruptcy judge or magistrate judge from whom such amounts are received, for credit to the Judicial Officers’ Retirement Fund.

(m) Annuities Affected in Certain Cases.—(1) Practicing law after retirement.—(A) Forfeiture of annuity.—Subject to subparagraph (B), any bankruptcy judge or magistrate judge who retires under this section and who thereafter practices law shall forfeit all rights to an annuity under this section for all periods beginning on or after the first day on which he or she so practices law.

(B) Forfeiture not to apply where individual elects to freeze amount of annuity.—(i) If a bankruptcy judge or magistrate judge makes an election to practice law after retirement under this section—(I) subparagraph (A) shall not apply to such bankruptcy judge or magistrate judge beginning on the date such election takes effect, and

(II) the annuity payable under this section to such bankruptcy judge or magistrate judge, for periods beginning on or after the date such election takes effect, shall be equal to the annuity to which such bankruptcy judge or magistrate judge is entitled on the day before such effective date.


(ii) An election under clause (i)—(I) may be made by a bankruptcy judge or magistrate judge eligible for retirement under this section, and

(II) shall be filed with the Director of the Administrative Office of the United States Courts.

Such an election, once it takes effect, shall be irrevocable.

(iii) Any election under this subparagraph shall take effect on the first day of the first month following the month in which the election is made.



(2) Recall not permitted.—Any bankruptcy judge or magistrate judge who retires under this section and who thereafter practices law shall not be eligible for recall under section 155(b), 375, or 636(h) of this title.

(3) Accepting other employment.—Any bankruptcy judge or magistrate judge who retires under this section and thereafter accepts compensation for civil office or employment under the United States Government (other than for the performance of functions as a bankruptcy judge or magistrate judge under section 155(b), 375, or 636(h) of this title) shall forfeit all rights to an annuity under this section for the period for which such compensation is received. For purposes of this paragraph, the term “compensation” includes retired pay or salary received in retired status.


(n) Lump-Sum Payments.—(1) Eligibility.—(A) Subject to paragraph (2), an individual who serves as a bankruptcy judge or magistrate judge and—(i) who leaves office and is not reappointed as a bankruptcy judge or magistrate judge for at least 31 consecutive days;

(ii) who files an application with the Administrative Office of the United States Courts for payment of the lump-sum credit;

(iii) is not serving as a bankruptcy judge or magistrate judge at the time of filing of the application; and

(iv) will not become eligible to receive an annuity under this section within 31 days after filing the application;

is entitled to be paid the lump-sum credit. Payment of the lump-sum credit voids all rights to an annuity under this section based on the service on which the lump-sum credit is based, until that individual resumes office as a bankruptcy judge or magistrate judge.

(B) Lump-sum benefits authorized by subparagraphs (C), (D), and (E) of this paragraph shall be paid to the person or persons surviving the bankruptcy judge or magistrate judge and alive on the date title to the payment arises, in the order of precedence set forth in subsection (o) of section 376 of this title, and in accordance with the last two sentences of that subsection. For purposes of the preceding sentence, the term “judicial official” as used in subsection (o) of section 376 shall be deemed to mean “bankruptcy judge or magistrate judge”.

(C) If a bankruptcy judge or magistrate judge dies before receiving an annuity under this section, the lump-sum credit shall be paid.

(D) If all annuity rights under this section based on the service of a deceased bankruptcy judge or magistrate judge terminate before the total annuity paid equals the lump-sum credit, the difference shall be paid.

(E) If a bankruptcy judge or magistrate judge who is receiving an annuity under this section dies, annuity accrued and unpaid shall be paid.

(F) Annuity accrued and unpaid on the termination, except by death, of the annuity of a bankruptcy judge or magistrate judge shall be paid to that individual.

(G) Subject to paragraph (2), a bankruptcy judge or magistrate judge who forfeits rights to an annuity under subsection (m)(3) before the total annuity paid equals the lump-sum credit, shall be entitled to be paid the difference if the bankruptcy judge or magistrate judge files an application with the Administrative Office of the United States Courts for payment of that difference. A payment under this subparagraph voids all rights to an annuity on which the payment is based.


(2) Spouses and former spouses.—(A) Payment of the lump-sum credit under paragraph (1)(A) or a payment under paragraph (1)(G)—(i) may be made only if any current spouse and any former spouse of the bankruptcy judge or magistrate judge are notified of the bankruptcy judge’s or magistrate judge’s application; and

(ii) shall be subject to the terms of a court decree of divorce, annulment, or legal separation or any court or court approved property settlement agreement incident to such decree, if—(I) the decree, order, or agreement expressly relates to any portion of the lump-sum credit or other payment involved; and

(II) payment of the lump-sum credit or other payment would extinguish entitlement of the bankruptcy judge’s or magistrate judge’s spouse or former spouse to any portion of an annuity under subsection (i).



(B) Notification of a spouse or former spouse under this paragraph shall be made in accordance with such requirements as the Director of the Administrative Office of the United States Courts shall by regulation prescribe. The Director may provide under such regulations that subparagraph (A)(i) may be waived with respect to a spouse or former spouse if the bankruptcy judge or magistrate judge establishes to the satisfaction of the Director that the whereabouts of such spouse or former spouse cannot be determined.

(C) The Director shall prescribe regulations under which this paragraph shall be applied in any case in which the Director receives two or more orders or decrees described in subparagraph (A).


(3) Definition.—For purposes of this subsection, the term “lump-sum credit” means the unrefunded amount consisting of—(A) retirement deductions made under this section from the salary of a bankruptcy judge or magistrate judge;

(B) amounts deposited under subsection (k) by a bankruptcy judge or magistrate judge covering earlier service; and

(C) interest on the deductions and deposits which, for any calendar year, shall be equal to the overall average yield to the Judicial Officers’ Retirement Fund during the preceding fiscal year from all obligations purchased by the Secretary of the Treasury during such fiscal year under subsection (o);

but does not include interest—
(i) if the service covered thereby aggregates 1 year or less; or

(ii) for the fractional part of a month in the total service.



(o) Judicial Officers’ Retirement Fund.—(1) Establishment.—There is established in the Treasury a fund which shall be known as the “Judicial Officers’ Retirement Fund”. The Fund is appropriated for the payment of annuities, refunds, and other payments under this section.

(2) Investment of fund.—The Secretary of the Treasury shall invest, in interest bearing securities of the United States, such currently available portions of the Judicial Officers’ Retirement Fund as are not immediately required for payments from the Fund. The income derived from these investments constitutes a part of the Fund.

(3) Unfunded liability.—(A) There are authorized to be appropriated to the Judicial Officers’ Retirement Fund amounts required to reduce to zero the unfunded liability of the Fund.

(B) For purposes of subparagraph (A), the term “unfunded liability” means the estimated excess, determined on an annual basis in accordance with the provisions of section 9503 of title 31, of the present value of all benefits payable from the Judicial Officers’ Retirement Fund over the sum of—(i) the present value of deductions to be withheld under this section from the future basic pay of bankruptcy judges and magistrate judges; plus

(ii) the balance in the Fund as of the date the unfunded liability is determined.

In making any determination under this subparagraph, the Comptroller General shall use the applicable information contained in the reports filed pursuant to section 9503 of title 31, with respect to the retirement annuities provided for in this section.

(C) There are authorized to be appropriated such sums as may be necessary to carry out this paragraph.



(Added Pub. L. 100–659, § 2(a), Nov. 15, 1988, 102 Stat. 3910; amended Pub. L. 101–650, title III, §§ 321, 325(b)(3), Dec. 1, 1990, 104 Stat. 5117, 5121; Pub. L. 102–40, title IV, § 402(d)(2), May 7, 1991, 105 Stat. 239.)

Editorial Notes

References in TextSection 7447 of the Internal Revenue Code, referred to in subsec. (f)(3), is classified to section 7447 of Title 26, Internal Revenue Code.
Section 34 of the Bankruptcy Act, referred to in subsec. (h)(1)(B), was classified to section 62 of former Title 11, Bankruptcy. The Bankruptcy Act was repealed effective Oct. 1, 1979, by Pub. L. 95–598, §§ 401(a), 402(a), Nov. 6, 1978, 92 Stat. 2682, section 101 of which enacted revised Title 11.
Section 404 of the Act of November 6, 1978 (Public Law 95–598; 92 Stat. 2549), referred to in subsec. (h)(1)(C), was set out as a note preceding section 151 of this title prior to repeal by Pub. L. 98–353, title I, § 114, July 10, 1984, 98 Stat. 343.

Amendments1991—Subsec. (f)(4). Pub. L. 102–40 substituted “section 7296 of title 38” for “section 4096 of title 38”.
1990—Subsec. (f). Pub. L. 101–650, § 325(b)(3)(A), substituted pars. (1) to (4) for “any annuity to which such judge or magistrate would otherwise have been entitled under subchapter III of chapter 83, or under chapter 84 (except for subchapters III and VII), of title 5.”
Subsec. (h). Pub. L. 101–650, § 325(b)(3)(B), substituted “on or after” for “in or after” in concluding provisions.

Statutory Notes and Related Subsidiaries

Change of Name
Words “magistrate judge”, “magistrate judges”, and “magistrate judge’s” substituted for “magistrate”, “magistrates”, and “magistrate’s”, respectively, wherever appearing in section catchline and text pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective DatePub. L. 100–659, § 9, Nov. 15, 1988, 102 Stat. 3921, as amended by Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117, provided that:
“(a) In General.—Subject to subsection (b), this Act [enacting this section and section 8440a [now 8440b] of Title 5, Government Organization and Employees, amending sections 155, 375, 376, 604, 631, and 636 of this title and sections 8334 and 8402 of Title 5, and enacting provisions set out as notes under this section and sections 1 and 376 of this title] and the amendments made by this Act shall take effect on the date of the enactment of this Act [Nov. 15, 1988] and shall apply to bankruptcy judges and magistrate judges who retire on or after the date of the enactment of this Act.

“(b) Exception for Judges and Magistrate Judges Retiring on or after July 31, 1987.—A bankruptcy judge or magistrate judge who left office on or after July 31, 1987, and before the date of the enactment of this Act [Nov. 15, 1988] may elect to receive an annuity, or to participate in the Judicial Survivors’ Annuity System, under the amendments made by this Act if such bankruptcy judge or magistrate judge, within 60 days after so leaving office, accepted office or employment with the United States Government or a State government or was eligible at the time he or she left office for an immediate annuity under title 5, United States Code. Any election under this subsection shall not be valid unless it is made within 6 months after the date of the enactment of this Act and under the same conditions as other persons who may make elections under the amendments made by this Act, except that any such person who makes an election under this subsection shall not receive a lump-sum credit under section 8342 or 8424 of title 5, United States Code, for prior service and shall not be required to make contributions for prior years of creditable service.”




Annuity of Qualified Magistrate JudgePub. L. 107–116, title V, § 515, Jan. 10, 2002, 115 Stat. 2220, provided that:
“(a) In this section the term ‘qualified magistrate judge’ means any person who—“(1) retired as a magistrate judge before November 15, 1988; and

“(2) on the date of filing an election under subsection (b)—“(A) is serving as a recalled magistrate judge on a full-time basis under section 636(h) of title 28, United States Code; and

“(B) has completed at least 5 years of full-time recall service.



“(b) The Director of the Administrative Office of the United States Courts may accept the election of a qualified magistrate judge to—“(1) receive an annuity under section 377 of title 28, United States Code; and

“(2) come within the purview of section 376 of such title.


“(c) Full-time recall service performed by a qualified magistrate judge shall be credited for service in calculating an annuity elected under this section.

“(d) The Director of the Administrative Office of the United States Courts may promulgate regulations to carry out this section.”




Retirement Annuities for Incumbent Bankruptcy Judges and Magistrate JudgesPub. L. 100–659, § 2(c), Nov. 15, 1988, 102 Stat. 3916, as amended by Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117, provided that:
“(1) Retirement annuity under title 5 and section 377 of title 28.—A bankruptcy judge or United States magistrate judge in active service on the effective date of this Act [see Effective Date note above] shall, subject to paragraph (2), be entitled, in lieu of the annuity otherwise provided under the amendments made by this section [enacting this section] to—“(A) an annuity under subchapter III of chapter 83, or under chapter 84, of title 5, United States Code, as the case may be, for creditable service before the date on which service would begin to be credited for purposes of subparagraph (B), and

“(B) an annuity calculated under subsection (b) or (c) and subsection (g) of section 377 of title 28, United States Code, as added by this section, for any service as a full-time bankruptcy judge or magistrate judge on or after October 1, 1979 (as specified in the election pursuant to paragraph (2)) for which deductions and deposits are made under subsections (j) and (k) of such section 377, as applicable, without regard to the minimum number of years of service as such a bankruptcy judge or magistrate judge, except that—“(i) in the case of a judge or magistrate judge who retires with less than 8 years of service, the annuity under subsection (c) of section 377 of title 28, United States Code, shall be equal to that proportion of the salary being received at the time the judge or magistrate judge leaves office which the years of service bears to 14, subject to a reduction in accordance with subsection (c) of such section 377 if the bankruptcy judge or magistrate judge is under age 65 at the time he or she leaves office, and

“(ii) the aggregate amount of the annuity initially payable on retirement under this subsection may not exceed the rate of pay for the bankruptcy judge or magistrate judge which is in effect on the day before the retirement becomes effective.



“(2) Filing of notice of election.—A bankruptcy judge or magistrate judge shall be entitled to an annuity under this subsection only if the judge or magistrate judge files a notice of that election with the Director of the Administrative Office of the United States Courts specifying the date on which service would begin to be credited under section 377 of title 28, United States Code, in lieu of chapter 83 or chapter 84 of title 5, United States Code.

“(3) Lump-sum credit under title 5.—A bankruptcy judge or magistrate judge who makes an election under paragraph (2) shall be entitled to a lump-sum credit under section 8342 or 8424 of title 5, United States Code, as the case may be, for any service which is covered under section 377 of title 28, United States Code, as added by this section, pursuant to that election, and with respect to which any contributions were made by the judge or magistrate judge under the applicable provisions of title 5, United States Code.

“(4) Recall.—With respect to any bankruptcy judge or magistrate judge receiving an annuity under this subsection who is recalled to serve under section 375 of title 28, United States Code—“(A) the amount of compensation which such recalled judge or magistrate judge receives under subsection (c) of such section shall be calculated on the basis of the annuity received under this subsection; and

“(B) such recalled judge or magistrate judge may serve as a reemployed annuitant to the extent permitted by subsection (e) of section 375 of such title.

Section 377(m)(3) of title 28, United States Code, as added by subsection (a) of this section, shall not apply with respect to service as a reemployed annuitant described in subparagraph (B).”




Report to Congress on Financial Operation of Retirement Annuity ProgramPub. L. 100–659, § 8, Nov. 15, 1988, 102 Stat. 3920, provided that: “The Director of the Administrative Office of the United States Courts shall, not later than 5 years after the date of the enactment of this Act [Nov. 15, 1988], submit a report to the Congress on the financial operation of the retirement annuity program established under this Act and the amendments made by this Act [see Effective Date note above]. The report shall, in particular, include a discussion of the deductions from salary and deposits made for contributions to the annuity program and the need for continuing the deductions at the level established under the amendments made by this Act.”





CHAPTER 19—DISTRIBUTION OF REPORTS AND DIGESTS



Sec.


411.Supreme Court reports; printing, binding, and distribution.


412.Sale of Supreme Court reports.


413.Publications; distribution to courts.


414.Transmittal of books to successors.


[415.Repealed.]




Editorial Notes
Amendments1982—Pub. L. 97–164, title I, § 113, Apr. 2, 1982, 96 Stat. 29, struck out item 415 “Court of Claims decisions”.
1952—Act July 10, 1952, ch. 632, § 3, 66 Stat. 540, amended analysis to conform it to amendments of sections 411 to 413 of this title.


§ 411. Supreme Court reports; printing, binding, and distribution(a) The decisions of the Supreme Court of the United States shall be printed, bound, and distributed in the preliminary prints and bound volumes of the United States Reports as soon as practicable after rendition, to be charged to the proper appropriation for the judiciary. The number and distribution of the copies shall be under the control of the Joint Committee on Printing.

(b) Reports printed prior to June 12, 1926, shall not be furnished the Secretary of the Army, the Secretary of the Navy, or the Secretary of the Air Force.

(c) The Director of the Government Publishing Office, or other printer designated by the Supreme Court of the United States, upon request, shall furnish to the Superintendent of Documents the reports required to be distributed under the provisions of this section.

(June 25, 1948, ch. 646, 62 Stat. 904; May 24, 1949, ch. 139, § 68, 63 Stat. 99; Oct. 31, 1951, ch. 655, § 41, 65 Stat. 725; July 10, 1952, ch. 632, § 4, 66 Stat. 540; Pub. L. 113–235, div. H, title I, § 1301(d), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 334 (Mar. 3, 1911, ch. 231, § 227, 36 Stat. 1154; Mar. 4, 1911, ch. 285, § 1, 36 Stat. 1419; July 1, 1922, ch. 267, § 3, 42 Stat. 816; June 12, 1926, ch. 568, 44 Stat. 736; Jan. 29, 1929, ch. 113, 45 Stat. 1143; Mar. 2, 1929, ch. 488, § 1, 45 Stat. 1475; July 3, 1930, ch. 863, § 1, 46 Stat. 1016; Feb. 23, 1931, ch. 276, § 30, 46 Stat. 1214; May 17, 1932, ch. 190, 47 Stat. 158; June 30, 1932, ch. 314, § 501, 47 Stat. 415; May 10, 1934, ch. 277, § 512, 48 Stat. 758; Ex. Ord. No. 6166, §§ 12, 14, June 10, 1933; June 7, 1934, ch. 426, 48 Stat. 926; May 27, 1936, ch. 463, § 1, 49 Stat. 1380; June 20, 1936, ch. 630, § 5, 49 Stat. 1549; June 25, 1936, ch. 804, 49 Stat. 1921).
Requirements for printing, binding, and issuing Supreme Court decisions “within eight months after said decisions have been rendered by the Supreme Court” and provision for distribution “within said period” were omitted. The phrase “as soon as practicable after rendition” was made the time for publishing such decisions as more flexible and practicable.
The words “the United States Court for China” were omitted inasmuch as that court is no longer functioning. The Secretary of State by an arrangement with China has relinquished the extraterritorial jurisdiction previously exercised by the United States in China. The 1944 Legislative and Judiciary Appropriation Act approved June 28, 1943, made no appropriation for the United States Court for China. Appropriations for other courts were made in title II of chapter 173 (57 Stat. 241). The last appropriation for the United States Court for China was in the act of July 2, 1942 (ch. 472, title IV, 56 Stat. 502).
The words “to the Secretary of War for the use of the proper courts and officers of the Philippine Islands, seven copies” were omitted in view of the independence of the Philippines, effective July 4, 1946.
The phrase “justice or judge of the United States” obviated repetition of names of courts. (See definitive section 451 of this title.)
Last sentence, fourth paragraph, of section 334 of title 28, U.S.C., 1940 ed., requiring that books should remain the property of the United States and should be preserved and turned over to successors in office, was omitted as covered by section 414 of this title.
A reference to the United States attorney for the District of Columbia was omitted as covered by “each United States attorney.”
Provision authorizing distribution of volumes under this section to each place where a court of appeals is held was added for purposes of uniformity. See similar provision in section 413 of this title.
The revised section substitutes the Director of the Administrative Office of the United States Courts in lieu of the Attorney General insofar as distribution of volumes to the judiciary is concerned. This change is consistent with the duties of the former under section 601 et seq. of this title.
Provision of section 334 of title 28, U.S.C., 1940 ed., as to the custody, use and delivery to successors was omitted as obsolete on advice of the Administrative Office of the United States Courts.
The limitation of 10 copies to the library of the Supreme Court and 6 copies to the marshal of the Supreme Court for use of the justices, was omitted and the provision for distribution in such number “specified by the Chief Justice of the United States” was substituted therefor.
Authority for making an appropriation to carry into effect the provisions of this section is contained in section 336 of title 28, U.S.C., 1940 ed., Acts July 1, 1922, ch. 267, § 5, 42 Stat. 818; May 29, 1926, ch. 425, § 3, 44 Stat. 678 which is omitted, but not repealed, as unnecessary in this revision.
Changes were made in phraseology and arrangement.

1949 ActSubsection (a) of this section substitutes, in section 411(a) of title 28, U.S.C., “Secretary of the Army” and “Department of the Army” for “Secretary of War” and “War Department,” in view of such redesignation by act of July 26, 1947 (ch. 343, title II, § 205(a), 61 Stat. 501). It substitutes, in section 411(a), “Commissioner of Customs; Commandant of the Coast Guard” for “Chief of the Bureau of Marine Inspection and Navigation,” in view of the abolishment of the Bureau of Marine Inspection and Navigation, and the transfer of its functions to, and the division thereof between, the Commissioner of Customs and the Commandant of the Coast Guard, by 1946 Reorganization Plan No. 3, §§ 101–104, effective July 16, 1946 (11 F.R. 7875, 60 Stat. 1097).
It substitutes, in such section 411(a), “Director of the Bureau of Land Management” for “Commissioner of the General Land Office,” in view of section 403 of such plan which abolished the General Land Office and created the Bureau of Land Management, headed by a Director. It inserts as new, in such section 411(a), references to the Secretary of Defense, Secretary of the Air Force, and Judge Advocate General of the Air Force, in view of the creation of the National Military Establishment, headed by the Secretary of Defense, and the establishment of the Department of the Air Force in 1947.
Subsection (b) of this section redesignates, in section 411(b) of title 28, U.S.C., the Secretary of War as “Secretary of the Army,” for the reasons stated above, and corrects a typographical error in the word “court-martial”.

Editorial Notes
Amendments1952—Act July 10, 1952, amended section generally to provide for flexibility in the printing and distribution of the reports under congressional control.
1951—Subsec. (c). Act Oct. 31, 1951, in second par., substituted “Secretary of the Army” for “Secretary of War”.
1949—Subsec. (a). Act May 24, 1949, § 68(a), inserted “Secretary of Defense”, “Secretary of the Air Force”, and “Judge Advocate General of the Air Force” where appearing, and substituted “Secretary of the Army” for “Secretary of War”, “Department of the Army” for “War Department”, “Director of the Bureau of Land Management” for “Commissioner of the General Land Office”, “Commissioner of Customs, Commandant of the Coast Guard” for “Chief of the Bureau of Marine Inspection”, and “Chief of Forest Service, Department of Agriculture” for “Chief Forester, National Park Service, Department of the Interior”.
Subsec. (b). Act May 24, 1949, § 68(b), substituted “Secretary of the Army” for “Secretary of War” and “Court-martial” for “courtmartial”.

Statutory Notes and Related Subsidiaries

Change of Name
“Director of the Government Publishing Office” substituted for “Public Printer” in subsec. (c) on authority of section 1301(d) of Pub. L. 113–235, set out as a note under section 301 of Title 44, Public Printing and Documents.



§ 412. Sale of Supreme Court reports
The Director of the Government Publishing Office, or other printer designated by the Supreme Court of the United States shall print such additional bound volumes and preliminary prints of such reports as may be required for sale to the public. Such additional copies shall be sold by the Superintendent of Documents, as provided by law.
(June 25, 1948, ch. 646, 62 Stat. 906; July 10, 1952, ch. 632, § 5, 66 Stat. 541; Pub. L. 113–235, div. H, title I, § 1301(d), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 335 (Mar. 3, 1911, ch. 231, § 228, 36 Stat. 1155; July 1, 1922, ch. 267, § 4, 42 Stat. 818; May 29, 1926, ch. 425, § 2, 44 Stat. 677).
Authority for making an appropriation to carry into effect the provisions of this section is contained in section 336 of title 28, U.S.C., 1940 ed., acts July 1, 1922, ch. 267, § 5, 42 Stat. 818; May 29, 1926, ch. 425, § 3, 44 Stat. 678, which is omitted, but not repealed, as unnecessary in this revision.
Reference to digests was omitted to conform to administrative practice. (See section 604(a)(9) of this title.)
Changes were made in phraseology.

Editorial Notes
Amendments1952—Act July 10, 1952, permitted Superintendent of Documents to sell reports under same terms as other Government publications.

Statutory Notes and Related Subsidiaries

Change of Name
“Director of the Government Publishing Office” substituted for “Public Printer” in text on authority of section 1301(d) of Pub. L. 113–235, set out as a note under section 301 of Title 44, Public Printing and Documents.



§ 413. Publications; distribution to courts
Distribution of publications to Federal courts in accordance with the provisions of this chapter shall not be made to any place where such court is held in a building not owned or controlled by the United States unless such publications are committed to the custody of an officer of the United States at such building.
The Attorney General and the Director in the procurement of law books, books of reference or periodicals may exchange or sell similar items and apply the allowance or proceeds to payment in whole or in part of the cost of the items procured.
(June 25, 1948, ch. 646, 62 Stat. 906; May 24, 1949, ch. 139, § 69, 63 Stat. 100; July 10, 1952, ch. 632, § 6, 66 Stat. 541.)

Historical and Revision Notes
1948 ActBased on section 1131 of title 26, U.S.C., 1940 ed., Internal Revenue Code, title 28, U.S.C., 1940 ed., §§ 337, 530 (Mar. 3, 1911, ch. 231, § 229, 36 Stat. 1155; Mar. 2, 1929, ch. 488, § 1, 45 Stat. 1475; May 10, 1934, ch. 277, § 512, 48 Stat. 758; June 7, 1934, ch. 426, 48 Stat. 926; June 25, 1936, ch. 804, 49 Stat. 1921; Feb. 10, 1939, ch. 2, § 1131, 53 Stat. 163; May 14, 1940, ch. 189, title IV, 54 Stat. 210; July 2, 1942, ch. 472, title IV, 56 Stat. 504; June 28, 1943, ch. 173, title II, § 201, 57 Stat. 243; June 26, 1944, ch. 277, § 203, 58 Stat. 358; May 21, 1945, ch. 129, title IV, 59 Stat. 200; July 5, 1946, ch. 541, title IV, 60 Stat. 480.)
Section consolidates provisions of section 1131 of title 26, U.S.C., 1940 ed., relating to expenditures for “lawbooks” for the Tax Court of the United States, with sections 337 and 530 of title 28, U.S.C., 1940 ed., relating to purchase and distribution of reporter and digest volumes.
Other provisions of section 1131 of title 26, U.S.C., 1940 ed., are incorporated in section 604 of this title.
Provisions of section 530 of title 28, U.S.C., 1940 ed., limiting the price to be paid for volumes of the Federal Reporter and other similar reports were omitted after consultation with the Administrative Office of United States Courts as more properly covered by current appropriation acts. Similar provisions relating to the Federal Digest and the United States Code Annotated were omitted as covered in current appropriation acts. (See Act June 29, 1944, ch. 286, title II, § 212, 58 Stat. 361, 387.)
Provisions of said section 337 of title 28, U.S.C., 1940 ed., that books are to remain United States property, so marked, and transmitted to successors in office of persons receiving them, were omitted as covered by section 414 of this title.
Similar provisions in said section 530 of title 28, U.S.C., 1940 ed., are incorporated in section 414 of this title.
Provision in section 337 of title 28, U.S.C., 1940 ed., for distribution to the Court of Appeals and District Court for the District of Columbia was omitted as covered by the phrase “Each place where a circuit court of appeals or district court is regularly held.”
The revised section is extended to include the Customs Court as well as the Court of Claims and Court of Customs and Patent Appeals. All judges receive the Supreme Court reports and digests under section 411 of this title. Presumably the Congress did not intend to deny distribution of the Federal Reporter and digests to the Customs Court while providing for all other courts under said section 337.
The revised section provides for distribution of volumes to the judiciary by the Director of the Administrative Office of the United States Courts. (See reviser’s note under section 411 of this title.)
Similar publications are purchased by the Marshal of Supreme Court for the use of the Court. (See section 672(5) of this title.)
The provisions of section 337 of title 28, U.S.C., 1940 ed., requiring annual estimates and disbursement of moneys for the volumes under this section were omitted. Such provisions are covered by appropriate sections of title 31, U.S.C., 1940 ed., Money and Finance.
Provision of section 337 of title 28, U.S.C., 1940 ed., as to custody, use, and delivery to successors was omitted as obsolete on advice of the Administrative Office of the United States Courts.
Numerous changes were made in phraseology and superfluous language was omitted.

Senate Revision AmendmentAs finally enacted, part of act July 9, 1947, ch. 211, title IV, 61 Stat. 306, which was classified to Title 28, U.S.C., 1946 ed., § 530, became one of the sources of this section and was accordingly included in the schedule of repeals by Senate amendment. See 80th Congress Senate Report No. 1559.
Although section 1131 of Title 26, U.S.C. (Internal Revenue Code) is one of the sources of this section, it was struck out of the schedule of repeals by Senate amendment and accordingly remains in Title 26. See 80th Congress Senate Report No. 1559.

1949 ActSubsection (a) of this section eliminates from section 413 of title 28, U.S.C., the provision for furnishing books to the Tax Court, which procures books under section 1131 of the Internal Revenue Code (26 U.S.C., 1946 ed., § 1131).
Subsection (b) of this section incorporates in section 413 of title 28, U.S.C., with changes in phraseology, the provisions of act of June 3, 1948 (ch. 400, title II, § 204, 62 Stat. 321), which was not incorporated in title 18 when the revision was enacted. As amended, section 413 is expanded to give like authority with respect to procurement of books to the Director of the Administrative Office of the United States Courts, as well as to the Attorney General, to prevent an obvious inconsistency.

Editorial Notes
Amendments1952—Act July 10, 1952, amended section generally, and permitted delivery of publication to buildings controlled by the Government as well as to buildings owned by it.
1949—Act May 24, 1949, struck out reference to the Tax Court in former provisions enumerating judges and courts to receive certain publications, and inserted provisions set out as second par.



§ 414. Transmittal of books to successors
All government publications and law books furnished to justices, judges, clerks of courts, and United States attorneys of the United States and its territories and possessions, and other officers of the United States or an agency thereof shall be transmitted to their successors in office. All permanent or bound books and publications furnished under this chapter except those books furnished to the Library of Congress for international exchange shall remain the property of the United States and shall be marked plainly, “The Property of the United States”.
(June 25, 1948, ch. 646, 62 Stat. 906; Pub. L. 87–845, § 7, Oct. 18, 1962, 76A Stat. 699.)

Historical and Revision NotesBased on section 90 of title 5, U.S.C., 1940 ed., Executive Departments and Government Officers and Employees, section 530 of title 28, U.S.C., 1940 ed., and section 92 of title 44, U.S.C., 1940 ed., Public Printing and Documents (Aug. 7, 1882, ch. 433, § 1, 22 Stat. 336; Jan. 12, 1895, ch. 23, § 74, 28 Stat. 620; June 20, 1936, ch. 630, §§ 11, 12, 49 Stat. 1552, 1553; May 14, 1940, ch. 189, title IV, 54 Stat. 210; June 28, 1941, ch. 258, title IV, 55 Stat. 301; July 2, 1942, ch. 472, title IV, 56 Stat. 504; June 28, 1943, ch. 173, title II, § 201, 57 Stat. 243; June 26, 1944, ch. 277, § 203, 58 Stat. 358; May 21, 1945, ch. 129, title IV, 59 Stat. 200; July 5, 1946, ch. 541, title IV, 60 Stat. 480).
Section consolidates section 90 of title 5, U.S.C., 1940 ed., providing that “statutes” shall be delivered to successors of United States attorneys and clerks and provisions of section 530 of title 28, U.S.C., 1940 ed., requiring that all lawbooks for judges and others shall be marked as property of the United States and shall be transmitted to their successors, with section 92 of title 44, U.S.C., 1940 ed., relating to transmittal of “Government publications.”
Words “All Government publications and lawbooks” and “furnished under this chapter” were used to cover “all statutes” and “The Federal Reporter and continuations thereto.”
Words “justices and judges of the United States” were substituted for “United States judges” in conformity with uniform use of the phrase to describe all members of the Federal judiciary. Similar provisions in sections 334 and 377 of title 28, U.S.C., 1940 ed., were therefore omitted as covered by this revised section.
Other provisions of said section 530 of title 28, U.S.C., 1940 ed., were omitted. (See reviser’s note under section 413 of this title.)
The words “permanent or bound” were inserted in the last sentence of the revised section to obviate the wasteful practice under existing law of marking temporary pamphlets.
Changes were made in phraseology.

Senate Revision AmendmentAs finally enacted, part of act July 9, 1947, ch. 211, title IV, 61 Stat. 306, which was classified to Title 28, U.S.C., 1946 ed., § 530, became one of the sources of this section and was accordingly included in the schedule of repeals by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments1962—Pub. L. 87–845 substituted “furnished to justices, judges, clerks of courts, and United States attorneys of the United States and its territories and possessions, and other officers of the United States or an agency thereof” for “furnished to justices and judges of the United States and of the Territorial Courts, United States attorneys, clerks of courts, and other officers of the United States”.

Statutory Notes and Related Subsidiaries
Effective Date of 1962 AmendmentPub. L. 87–845, § 25, Oct. 18, 1962, 76A Stat. 701, provided that: “This Act [enacting section 4210 of Title 18, Crimes and Criminal Procedure, and section 858 of Title 50, War and National Defense, and amending this section, sections 547, 1404, and 1406 of this title, section 14 of Title 18, section 1934 of Title 22, Foreign Relations and Intercourse, section 196 of Title 24, Hospitals and Asylums, and sections 191a and 191b of Title 50] takes effect January 2, 1963. Laws enacted after January 9, 1962, that are inconsistent with this Act, supersede it to the extent of the inconsistency.”




[§ 415. Repealed. Pub. L. 97–164, title I, § 113, Apr. 2, 1982, 96 Stat. 29]

Section, acts June 25, 1948, ch. 646, 62 Stat. 906; May 24, 1949, ch. 139, § 70, 63 Stat. 100, provided for distribution of copies of decisions of Court of Claims. See section 174(b) of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.




CHAPTER 21—GENERAL PROVISIONS APPLICABLE TO COURTS AND JUDGES



Sec.


451.Definitions.


452.Courts always open; power unrestricted by expiration of sessions.11 So in original. Does not conform to section catchline.


453.Oath of justices and judges.1


454.Practice of law by justices and judges.


455.Disqualification of justice, judge, or magistrate judge.


456.Traveling expenses of justices and judges; official duty stations.


457.Records; obsolete papers.


458.Relative of justice or judge ineligible to appointment.


459.Administration of oaths and acknowledgments.


460.Application to other courts.


461.Adjustments in certain salaries.


462.Court accommodations.


463.Expenses of litigation.




Editorial Notes
Amendments1982—Pub. L. 97–164, title I, §§ 115(a)(2), (b)(2), (c)(2), 116(b), Apr. 2, 1982, 96 Stat. 31, 32, inserted “; official duty stations” in item 456, substituted “other courts” for “Canal Zone, Guam and Virgin Islands” in item 460, and added items 462 and 463.
1978—Pub. L. 95–598, title II, §§ 214(c), 217(b), Nov. 6, 1978, 92 Stat. 2661, struck out “Alaska,” after “Application to” in item 460 and struck out reference to referees in bankruptcy in item 455.
1975—Pub. L. 94–82, title II, § 205(a)(2), Aug. 9, 1975, 89 Stat. 422, added item 461.
1974—Pub. L. 93–512, § 2, Dec. 5, 1974, 88 Stat. 1610, substituted “Disqualification of justice, judge, magistrate, or referee in bankruptcy” for “Interest of justice or judge” in item 455.
1963—Pub. L. 88–139, § 3(b), Oct. 16, 1963, 77 Stat. 248, substituted “power unrestricted by expiration of sessions” for “powers unrestricted by terms” in item 452.
1951—Act Oct. 31, 1951, ch. 655, § 42, 65 Stat. 725, inserted “, Guam” in item 460.


Change of Name
Words “magistrate judge” substituted for “magistrate” in item 455 pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.


§ 451. Definitions
As used in this title:
The term “court of the United States” includes the Supreme Court of the United States, courts of appeals, district courts constituted by chapter 5 of this title, including the Court of International Trade and any court created by Act of Congress the judges of which are entitled to hold office during good behavior.
The terms “district court” and “district court of the United States” mean the courts constituted by chapter 5 of this title.
The term “judge of the United States” includes judges of the courts of appeals, district courts, Court of International Trade and any court created by Act of Congress, the judges of which are entitled to hold office during good behavior.
The term “justice of the United States” includes the Chief Justice of the United States and the associate justices of the Supreme Court.
The terms “district” and “judicial district” means the districts enumerated in Chapter 5 of this title.
The term “department” means one of the executive departments enumerated in section 1 of Title 5, unless the context shows that such term was intended to describe the executive, legislative, or judicial branches of the government.
The term “agency” includes any department, independent establishment, commission, administration, authority, board or bureau of the United States or any corporation in which the United States has a proprietary interest, unless the context shows that such term was intended to be used in a more limited sense.
(June 25, 1948, ch. 646, 62 Stat. 907; Pub. L. 86–3, § 10, Mar. 18, 1959, 73 Stat. 9; Pub. L. 89–571, § 3, Sept. 12, 1966, 80 Stat. 764; Pub. L. 95–598, title II, § 213, Nov. 6, 1978, 92 Stat. 2661; Pub. L. 96–417, title V, § 501(10), Oct. 10, 1980, 94 Stat. 1742; Pub. L. 97–164, title I, § 114, Apr. 2, 1982, 96 Stat. 29.)

Historical and Revisions NotesThis section was inserted to make possible a greater simplification in consolidation of the provisions incorporated in this title.
The definitions of agency and department conform with such definitions in section 6 of revised title 18, U.S.C. (H.R. 3190, 80th Cong.).

Senate Revision AmendmentThose provisions of this section which related to the Tax Court were eliminated by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes

References in TextSection 1 of Title 5, referred to in text, is section 1 of former Title 5, Executive Departments and Government Officers and Employees, the provisions of which are covered by section 101 of Title 5, Government Organization and Employees.

Amendments1982—Pub. L. 97–164 struck out references to the Court of Claims and to the Court of Customs and Patent Appeals in the definitions of “court of the United States” and “judge of the United States”.
1980—Pub. L. 96–417 redesignated the Customs Court as the Court of International Trade.
1978—Pub. L. 95–598 directed the amendment of section by inserting references to bankruptcy courts and bankruptcy judges, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1966—Pub. L. 89–571 removed the United States District Court for the District of Puerto Rico from the definition of “court of the United States”.
1959—Pub. L. 86–3 substituted “including the United States District for the District of Puerto Rico” for “including the district courts of the United States for the districts of Hawaii and Puerto Rico” in provisions defining “court of the United States”.

Editorial Notes
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

Effective Date of 1959 AmendmentPub. L. 86–3, § 10, Mar. 18, 1959, 73 Stat. 9, provided that the amendment made by section 10 of Pub. L. 86–3 shall be effective on admission of the State of Hawaii into the Union. Admission of Hawaii into the Union was accomplished Aug. 21, 1959, on issuance of Proc. No. 3309, Aug. 21, 1959, 25 F.R. 6868, 73 Stat. c74, as required by sections 1 and 7(c) of Pub. L. 86–3, Mar. 18, 1959, 73 Stat. 4, set out as notes preceding 491 of Title 48, Territories and Insular Possessions.
“Circuit Court of Appeals;” “Senior Circuit Judge,” Etc. Defined
Act June 25, 1948, ch. 646, § 32, 62 Stat. 991, as amended by act May 24, 1949, ch. 139, § 127, 63 Stat. 107, provided that:
“(a) All laws of the United States in force on September 1, 1948, in which reference is made to a ‘circuit court of appeals’; ‘senior circuit judge’; ‘senior district judge’; ‘presiding judge’; ‘chief justice’, except when reference to the Chief Justice of the United States is intended; or ‘justice’, except when used with respect to a justice of the Supreme Court of the United States in his capacity as such or as a circuit justice, are hereby amended by substituting ‘court of appeals’ for ‘circuit court of appeals’; ‘chief judge of the circuit’ for ‘senior circuit judge’; ‘chief judge of the district court’ for ‘senior district judge’; ‘chief judge’ for ‘presiding judge’; ‘chief judge’ for ‘chief justice’, except when reference to the Chief Justice of the United States is intended; and ‘judge’ for ‘justice’, except when the latter term is used with respect to a justice of the Supreme Court of the United States in his capacity as such or as a circuit justice.

“(b) All laws of the United States in force on September 1, 1948, in which reference is made to the Supreme Court of the District of Columbia or to the District Court of the United States for the District of Columbia are amended by substituting ‘United States District Court for the District of Columbia’ for such designations.

“(c) All laws of the United States in force on September 1, 1948, in which reference is made to the ‘Conference of Senior Circuit Judges,’ or to the ‘Judicial Conference of Senior Circuit Judges’ are amended by substituting ‘Judicial Conference of the United States’ for such designations.

“(d) This section shall not be construed to amend historical references to courts or judicial offices which have no present or future application to such courts or offices.”




Judges of the United StatesAct June 25, 1948, ch. 646, § 2(a), 62 Stat. 985, as amended by act Sept. 3, 1954, ch. 1263, § 51(a), 68 Stat. 1245, provided that: “The Chief Justices of the United States Court of Appeals for the District of Columbia, the District Court of the United States for the District of Columbia, and the Court of Claims [now United States Court of Federal Claims], and the presiding judge of the Court of Customs and Patent Appeals [now United States Court of Appeals for the Federal Circuit], in office on the effective date of this Act shall be the chief judges of their respective courts. The Chief Justice of the United States Court of Appeals for the District of Columbia and the Associate Justices thereof, the Chief Justice of the District Court of the United States for the District of Columbia (formerly named the Supreme Court of the District of Columbia) and the Associate Justices thereof, the Chief Justice of the Court of Claims [now United States Court of Federal Claims], and the presiding judge of the Court of Customs and Patent Appeals [now United States Court of Appeals for the Federal Circuit], in office on the effective date of this Act, shall be judges of the United States within the meaning of Section 451 of Title 28, Judiciary and Judicial Procedure, of the United States Code, set out in Section 1 of this Act. The Chief Justice of the United States Court of Appeals for the District of Columbia and the Associate Justices thereof, in office on the effective date of this Act, shall be circuit judges of the District of Columbia Circuit and vested with all the rights, powers, and duties thereof, and the said Chief Justice of the United States Court of Appeals for the District of Columbia shall be Chief Judge of said Circuit. The Chief Justice of the District Court of the United States for the District of Columbia (formerly named the Supreme Court of the District of Columbia) and the Associate Justices thereof, in office on the effective date of this Act, shall be district judges for the District of Columbia and vested with all the rights, powers, and duties thereof.”

Act Sept. 3, 1954, ch. 1263, § 51(b), 68 Stat. 1246, provided that this amendment should take effect as of Sept. 1, 1948.



§ 452. Courts always open; powers unrestricted by expiration of sessions
All courts of the United States shall be deemed always open for the purpose of filing proper papers, issuing and returning process, and making motions and orders.
The continued existence or expiration of a session of a court in no way affects the power of the court to do any act or take any proceeding.
(June 25, 1948, ch. 646, 62 Stat. 907; Pub. L. 88–139, § 2, Oct. 16, 1963, 77 Stat. 248.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 13 and 302 (Mar. 3, 1911, ch. 231, §§ 9, 189, 36 Stat. 1088, 1143; Mar. 2, 1929, ch. 488, § 1, 45 Stat. 1475).
Sections 13 and 302 of title 28, U.S.C., 1940 ed., related only to district courts and the Court of Customs and Patent Appeals, and this section has been written to cover all other courts of the United States.
Other provisions of said section 302 of title 28, U.S.C., 1940 ed., are incorporated in sections 214, 456, and 604 of this title.
The phrase “always open” means “never closed” and signifies the time when a court can exercise its functions. With respect to matters enumerated by statute or rule as to which the court is “always open,” there is no time when the court is without power to act. (Ex parte Branch, 63 Ala. 383, 387.)
Section 13 of title 28, U.S.C., 1940 ed., provided that “The district courts, as courts of admiralty and as courts of equity, shall be deemed always open * * *” for enumerated purposes, and that the judge “at chambers or in the clerk’s office, and in vacation as well as in term,” may make orders and issue process. The revised section omits all reference to the nature of the action or proceeding and enumeration of the acts which may be performed by the court. This is in accord with Rules 45(c) and 56 of the new Federal Rules of Criminal Procedure which contain similar provisions with respect to criminal procedure both in the courts of appeals and in the district courts.
Rules 6(c) and 77(a) of the Federal Rules of Civil Procedure contain provisions similar to the second and first paragraphs, respectively, of this section with respect to civil actions in district courts.

Editorial Notes
Amendments1963—Pub. L. 88–139 substituted “expiration of sessions” for “terms” in section catchline, and “session” for “term” in text.



§ 453. Oaths of justices and judges
Each justice or judge of the United States shall take the following oath or affirmation before performing the duties of his office: “I, ___ ___, do solemnly swear (or affirm) that I will administer justice without respect to persons, and do equal right to the poor and to the rich, and that I will faithfully and impartially discharge and perform all the duties incumbent upon me as ___ under the Constitution and laws of the United States. So help me God.”
(June 25, 1948, ch. 646, 62 Stat. 907; Pub. L. 101–650, title IV, § 404, Dec. 1, 1990, 104 Stat. 5124.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 241, 372, and District of Columbia Code, 1940 ed., §§ 11–203, 11–303 (R.S.D.C., § 752, 18 Stat. pt. II, 90; Feb. 9, 1893, ch. 74, § 3, 27 Stat. 435; Mar. 3, 1901, ch. 854, § 223, 31 Stat. 1224; Mar. 3, 1911, ch. 231, §§ 136, 137, 257, 36 Stat. 1135, 1161; Feb. 25, 1919, ch. 29, § 4, 40 Stat. 1157).
This section consolidates sections 11–203 and 11–303 of District of Columbia Code, 1940 ed., and section 372 of title 28, U.S.C., 1940 ed., with that portion of section 241 of said title 28 providing that judges of the Court of Claims shall take an oath of office. The remainder of said section 241 comprises sections 171 and 173 of this title.
The phrase “justice or judge of the United States” was substituted for “justices of the Supreme Court, the circuit judges, and the district judges” appearing in said section 372, in order to extend the provisions of this section to judges of the Court of Claims, Customs Court, and Court of Customs and Patent Appeals and to all judges of any court which may be created by enactment of Congress. See definition in section 451 of this title.
The Attorney General has ruled that the expression “any judge of any court of the United States” applied to the Chief Justice and all judges of the Court of Claims. (21 Op. Atty. Gen. 449.)

Editorial Notes
Amendments1990—Pub. L. 101–650 substituted “under the Constitution” for “according to the best of my abilities and understanding, agreeably to the Constitution”.

Statutory Notes and Related Subsidiaries
Effective Date of 1990 AmendmentAmendment by Pub. L. 101–650 effective 90 days after Dec. 1, 1990, see section 407 of Pub. L. 101–650, set out as a note under section 332 of this title.



§ 454. Practice of law by justices and judges
Any justice or judge appointed under the authority of the United States who engages in the practice of law is guilty of a high misdemeanor.
(June 25, 1948, ch. 646, 62 Stat. 908.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 373 (Mar. 3, 1911, ch. 231, § 258, 36 Stat. 1161).
Changes in phraseology were made.



§ 455. Disqualification of justice, judge, or magistrate judge(a) Any justice, judge, or magistrate judge of the United States shall disqualify himself in any proceeding in which his impartiality might reasonably be questioned.

(b) He shall also disqualify himself in the following circumstances:(1) Where he has a personal bias or prejudice concerning a party, or personal knowledge of disputed evidentiary facts concerning the proceeding;

(2) Where in private practice he served as lawyer in the matter in controversy, or a lawyer with whom he previously practiced law served during such association as a lawyer concerning the matter, or the judge or such lawyer has been a material witness concerning it;

(3) Where he has served in governmental employment and in such capacity participated as counsel, adviser or material witness concerning the proceeding or expressed an opinion concerning the merits of the particular case in controversy;

(4) He knows that he, individually or as a fiduciary, or his spouse or minor child residing in his household, has a financial interest in the subject matter in controversy or in a party to the proceeding, or any other interest that could be substantially affected by the outcome of the proceeding;

(5) He or his spouse, or a person within the third degree of relationship to either of them, or the spouse of such a person:(i) Is a party to the proceeding, or an officer, director, or trustee of a party;

(ii) Is acting as a lawyer in the proceeding;

(iii) Is known by the judge to have an interest that could be substantially affected by the outcome of the proceeding;

(iv) Is to the judge’s knowledge likely to be a material witness in the proceeding.



(c) A judge should inform himself about his personal and fiduciary financial interests, and make a reasonable effort to inform himself about the personal financial interests of his spouse and minor children residing in his household.

(d) For the purposes of this section the following words or phrases shall have the meaning indicated:(1) “proceeding” includes pretrial, trial, appellate review, or other stages of litigation;

(2) the degree of relationship is calculated according to the civil law system;

(3) “fiduciary” includes such relationships as executor, administrator, trustee, and guardian;

(4) “financial interest” means ownership of a legal or equitable interest, however small, or a relationship as director, adviser, or other active participant in the affairs of a party, except that:(i) Ownership in a mutual or common investment fund that holds securities is not a “financial interest” in such securities unless the judge participates in the management of the fund;

(ii) An office in an educational, religious, charitable, fraternal, or civic organization is not a “financial interest” in securities held by the organization;

(iii) The proprietary interest of a policyholder in a mutual insurance company, of a depositor in a mutual savings association, or a similar proprietary interest, is a “financial interest” in the organization only if the outcome of the proceeding could substantially affect the value of the interest;

(iv) Ownership of government securities is a “financial interest” in the issuer only if the outcome of the proceeding could substantially affect the value of the securities.



(e) No justice, judge, or magistrate judge shall accept from the parties to the proceeding a waiver of any ground for disqualification enumerated in subsection (b). Where the ground for disqualification arises only under subsection (a), waiver may be accepted provided it is preceded by a full disclosure on the record of the basis for disqualification.

(f) Notwithstanding the preceding provisions of this section, if any justice, judge, magistrate judge, or bankruptcy judge to whom a matter has been assigned would be disqualified, after substantial judicial time has been devoted to the matter, because of the appearance or discovery, after the matter was assigned to him or her, that he or she individually or as a fiduciary, or his or her spouse or minor child residing in his or her household, has a financial interest in a party (other than an interest that could be substantially affected by the outcome), disqualification is not required if the justice, judge, magistrate judge, bankruptcy judge, spouse or minor child, as the case may be, divests himself or herself of the interest that provides the grounds for the disqualification.

(June 25, 1948, ch. 646, 62 Stat. 908; Pub. L. 93–512, § 1, Dec. 5, 1974, 88 Stat. 1609; Pub. L. 95–598, title II, § 214(a), (b), Nov. 6, 1978, 92 Stat. 2661; Pub. L. 100–702, title X, § 1007, Nov. 19, 1988, 102 Stat. 4667; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 24 (Mar. 3, 1911, ch. 231, § 20, 36 Stat. 1090).
Section 24 of title 28, U.S.C., 1940 ed., applied only to district judges. The revised section is made applicable to all justices and judges of the United States.
The phrase “in which he has a substantial interest” was substituted for “concerned in interest in any suit.”
The provision of section 24 of title 28, U.S.C., 1940 ed., as to giving notice of disqualification to the “senior circuit judge,” and words “and thereupon such proceedings shall be had as are provided in sections 17 and 18 of this title,” were omitted as unnecessary and covered by section 291 et seq. of this title relating to designation and assignment of judges. Such provision is not made by statute in case of disqualification or incapacity, for other cause. See sections 140, 143, and 144 of this title. If a judge or clerk of court is remiss in failing to notify the chief judge of the district or circuit, the judicial council of the circuit has ample power under section 332 of this title to apply a remedy.
Relationship to a party’s attorney is included in the revised section as a basis of disqualification in conformity with the views of judges cognizant of the grave possibility of undesirable consequences resulting from a less inclusive rule.
Changes were made in phraseology.

Editorial Notes
Amendments1988—Subsec. (f). Pub. L. 100–702 added subsec. (f).
1978—Pub. L. 95–598 struck out references to referees in bankruptcy in section catchline and in subsecs. (a) and (e).
1974—Pub. L. 93–512 substituted “Disqualification of justice, judge, magistrate, or referee in bankruptcy” for “Interest of justice or judge” in section catchline, reorganized structure of provisions, and expanded applicability to include magistrates and referees in bankruptcy and grounds for which disqualification may be based, and inserted provisions relating to waiver of disqualification.

Statutory Notes and Related Subsidiaries

Change of Name
Words “magistrate judge” substituted for “magistrate” in section catchline and wherever appearing in subsecs. (a), (e), and (f) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–598 effective Oct. 1, 1979, see section 402(c) of Pub. L. 95–598, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy. For procedures relating to Bankruptcy matters during transition period see note preceding section 151 of this title.

Effective Date of 1974 AmendmentPub. L. 93–512, § 3, Dec. 5, 1974, 88 Stat. 1610, provided that: “This Act [amending this section] shall not apply to the trial of any proceeding commenced prior to the date of this Act [Dec. 5, 1974], nor to appellate review of any proceeding which was fully submitted to the reviewing court prior to the date of this Act.”




§ 456. Traveling expenses of justices and judges; official duty stations(a) The Director of the Administrative Office of the United States Courts shall pay each justice or judge of the United States, and each retired justice or judge recalled or designated and assigned to active duty, while attending court or transacting official business at a place other than his official duty station for any continuous period of less than thirty calendar days (1) all necessary transportation expenses certified by the justice or judge; and (2) payments for subsistence expenses at rates or in amounts which the Director establishes, in accordance with regulations which the Director shall prescribe with the approval of the Judicial Conference of the United States and after considering the rates or amounts set by the Administrator of General Services and the President pursuant to section 5702 of title 5. The Director of the Administrative Office of the United States Courts shall also pay each justice or judge of the United States, and each retired justice or judge recalled or designated and assigned to active duty, while attending court or transacting official business under an assignment authorized under chapter 13 of this title which exceeds in duration a continuous period of thirty calendar days, all necessary transportation expenses and actual and necessary expenses of subsistence actually incurred, notwithstanding the provisions of section 5702 of title 5, in accordance with regulations which the Director shall prescribe with the approval of the Judicial Conference of the United States.

(b) The official duty station of the Chief Justice of the United States, the Justices of the Supreme Court of the United States, and the judges of the United States Court of Appeals for the District of Columbia Circuit, the United States Court of Appeals for the Federal Circuit, and the United States District Court for the District of Columbia shall be the District of Columbia.

(c) The official duty station of the judges of the United States Court of International Trade shall be New York City.

(d) The official duty station of each district judge shall be that place where a district court holds regular sessions at or near which the judge performs a substantial portion of his judicial work, which is nearest the place where he maintains his actual abode in which he customarily lives.

(e) The official duty station of a circuit judge shall be that place where a circuit or district court holds regular sessions at or near which the judge performs a substantial portion of his judicial work, or that place where the Director provides chambers to the judge where he performs a substantial portion of his judicial work, which is nearest the place where he maintains his actual abode in which he customarily lives.

(f) The official duty station of a retired judge shall be established in accordance with section 374 of this title.

(g) Each circuit or district judge whose official duty station is not fixed expressly by this section shall notify the Director of the Administrative Office of the United States Courts in writing of his actual abode and official duty station upon his appointment and from time to time thereafter as his official duty station may change.

(June 25, 1948, ch. 646, 62 Stat. 908; Aug. 8, 1953, ch. 376, 67 Stat. 488; Pub. L. 86–138, Aug. 7, 1959, 73 Stat. 285; Pub. L. 95–598, title II, § 215, Nov. 6, 1978, 92 Stat. 2661; Pub. L. 96–417, title V, § 501(11), Oct. 10, 1980, 94 Stat. 1742; Pub. L. 97–164, title I, § 115(a)(1), Apr. 2, 1982, 96 Stat. 30; Pub. L. 99–234, title I, § 107(d), Jan. 2, 1986, 99 Stat. 1759.)

Historical and Revision NotesBased on section 1102(d) of title 26, U.S.C., 1940 ed., Internal Revenue Code, and title 28, U.S.C., 1940 ed., §§ 218, 270, 296, 296a, 302, 374, 449 (Mar. 3, 1911, ch. 231, §§ 189, 259, 36 Stat. 1143, 1161, and § 187(a) as added Oct. 10, 1940, ch. 843, § 1, 54 Stat. 1101; and section 307 as added Aug. 7, 1939, ch. 501, § 1, 53 Stat. 1224; Sept. 14, 1922, ch. 306, § 2, 42 Stat. 838; Feb. 24, 1925, ch. 301, § 2, 43 Stat. 965; May 29, 1928, ch. 852, § 711, 45 Stat. 882; Mar. 2, 1929, ch. 488, § 1, 45 Stat. 1475; June 23, 1930, ch. 573, § 1, 46 Stat. 799; Feb. 10, 1939, ch. 2, § 1102(d), 53 Stat. 159; Apr. 22, 1940, ch. 126, 54 Stat. 149; May 3, 1945, ch. 106, title I, § 1, 59 Stat. 127; May 21, 1945, ch. 129, title IV, 59 Stat. 197; July 5, 1946, ch. 541, title IV, 60 Stat. 477).
Section 270 of title 28, U.S.C., 1940 ed., related to the Chief Justice and each judge of the Court of Claims and provided for payment of expenses on order of court.
Sections 296, 296a of title 28, U.S.C., 1940 ed., provided for payment of such expenses of the Customs Court judges.
Section 302 of title 28, U.S.C., 1940 ed., provided for the payment of expenses of a judge of the Court of Customs and Patent Appeals upon his certificate. It contained no $10 limitation upon his daily subsistence expense and in addition authorized the necessary expenses for travel and attendance of one stenographic clerk who accompanied him. This latter provision is the basis for section 834 of this title. Other provisions of said section 302 of title 28, U.S.C., 1940 ed., are incorporated in sections 214 and 452 of this title.
Section 374 of title 28, U.S.C., 1940 ed., related to circuit justices, circuit judges and district judges, including district judges in Alaska, Hawaii, and Puerto Rico. References to these territories is omitted as unnecessary. Provision for Alaska judges is covered by section 460 of this title, and section 114 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions, as amended by a separate section in the bill to enact this revision. Hawaii and Puerto Rico are included as districts by sections 91 and 119 of this title, and judges thereof are “judges of the United States” as defined in section 451 of this title.
The inconsistent provision of said section 270 of title 28, U.S.C., 1940 ed., with reference to payment on order of court was omitted to permit payment to every judge on his certificate.
The $10 per day subsistence limitation applicable to all other judges was extended to the judges of the Court of Customs and Patent Appeals.
The provision of said section 270 of title 28, U.S.C., 1940 ed., relating to traveling expenses of commissioners and stenographers is incorporated in sections 792 and 794 of this title.
The provisions of said section 296 of title 28, U.S.C., 940 ed., relating to organization of the Customs Court are the basis of sections 251, 252, 253, and 254 of this title. Other provisions of said section 296 are incorporated in sections 1581, 2071, 2639, and 2640 of this title, and the retirement provisions of that section are covered by sections 371 and 372 of this title.
The provision of section 296 of title 28, U.S.C., 1940 ed., expenses of retired judges was made applicable to all judges.
The provision of section 218 of title 28, U.S.C., 1940 ed., for payment of travel expenses of judges attending the Judicial Conference of the United States was omitted as covered by the first paragraph of the revised section.
The provision in section 218 of title 28, U.S.C., 1940 ed., requiring the marshal of the Supreme Court to pay the expenses of attending the Judicial Conference of the United States is omitted as covered in part by section 550 [see 571] of this title under which United States marshals pay the travel allowances of circuit, district, and certain other judges. The expenses of the Chief Justice of the United States in attending such Conference were required also under said section 218 to be paid by the Supreme Court marshal. Such requirement is also omitted upon advice of the Director of the Administrative Office of the United States Courts that the matter of payment is one of administrative convenience. As to manner of payment of salaries to active and retired Justices of the Supreme Court, see reviser’s note under section 550 [see 571] of this title.
Words “justice or judge of the United States” were used to describe members of all courts. See definitive section 451 of this title.
The remaining provisions of sections 218 of title 28, U.S.C., 1940 ed., relating to the Judicial Conference of the United States and 449 of title 28, U.S.C., 1940 ed., relating to judicial conferences of circuits, are incorporated in sections 331 and 333, respectively.
Said section 1102(d) of title 26, U.S.C., 1940 ed., related to traveling and subsistence expenses of judges of The Tax Court of the United States, successor to the Board of Tax Appeals.
Numerous changes were made in phraseology.

Senate Revision AmendmentsThose provisions of this section which related to the Tax Court were eliminated by Senate amendment, therefore section 1102(d) of title 26, U.S.C., was not one of the sources of this section as finally enacted.
As finally enacted, part of act July 9, 1947, ch. 211, title IV, 61 Stat. 303, which was classified to title 28, U.S.C., 1946 ed., § 296a, became one of the sources of this section and was accordingly included in the schedule of repeals by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments1986—Subsec. (a). Pub. L. 99–234 substituted “payments for subsistence expenses at rates or in amounts which the Director establishes, in accordance with regulations which the Director shall prescribe with the approval of the Judicial Conference of the United States and after considering the rates or amounts set by the Administrator of General Services and the President pursuant to section 5702 of title 5” for “a per diem allowance for travel at the rate which the Director establishes not to exceed the maximum per diem allowance fixed by section 5702(a) of title 5, or in accordance with regulations which the Director shall prescribe with the approval of the Judicial Conference of the United States, reimbursement for his actual and necessary expenses of subsistence not in excess of the maximum amount fixed by section 5702 of title 5”.
1982—Pub. L. 97–164 inserted “; official duty stations” in section catchline.
Subsec. (a). Pub. L. 97–164 designated existing undesignated first par. as subsec. (a), substituted “The Director of the Administrative Office of the United States Courts shall pay each justice or judge of the United States, and each retired justice or judge recalled or designated and assigned to active duty, while attending court or transacting official business at a place other than his official duty station for any continuous period of less than thirty calendar days (1) all necessary transportation expenses certified by the justice or judge; and (2) a per diem allowance for travel at the rate which the Director establishes not to exceed the maximum per diem allowance fixed by section 5702(a) of title 5, or in accordance with regulations which the Director shall prescribe with the approval of the Judicial Conference of the United States, reimbursement for his actual and necessary expenses of subsistence not in excess of the maximum amount fixed by section 5702 of title 5” for “Each Justice or judge of the United States and each retired Justice or judge recalled or designated and assigned to active duty, while attending court or transacting official business at a place other than his official station, shall, upon his certificate, be paid by the Director of the Administrative Office of the United States Courts all necessary traveling expenses, and also a per diem allowance in lieu of actual expenses of subsistence (as defined in the Travel Expense Act of 1949, as amended, 63 Stat. 166; 5 U.S.C. 835) at the per diem rate provided for by the Travel Expense Act of 1949, as amended, or, in accordance with regulations prescribed by the Director of the Administrative Office of the United States Courts with the approval of the Judicial Conference of the United States, reimbursement for his actual expenses of subsistence not in excess of the maximum amount fixed by the Travel Expense Act of 1949, as amended”, and inserted “The Director of the Administrative Office of the United States Courts shall also pay each justice or judge of the United States, and each retired justice or judge recalled or designated and assigned to active duty, while attending court or transacting official business under an assignment authorized under chapter 13 of this title which exceeds in duration a continuous period of thirty calendar days, all necessary transportation expenses and actual and necessary expenses of subsistence actually incurred, notwithstanding the provisions of section 5702 of title 5, in accordance with regulations which the Director shall prescribe with the approval of the Judicial Conference of the United States.”
Subsec. (b). Pub. L. 97–164 designated existing undesignated second par. as subsec. (b), and in subsec. (b) as so designated, substituted “official duty station” for “official station”, struck out references to the judges of the Court of Claims and the Court of Customs and Patent Appeals, and inserted reference to the judges of the United States Court of Appeals for the Federal Circuit.
Subsec. (c). Pub. L. 97–164 designated existing undesignated third par. as subsec. (c) and substituted “official duty station” for “official station”.
Subsec. (d). Pub. L. 97–164 designated existing undesignated fourth par. as subsec. (d) and substituted “The official duty station of each district judge shall be that place where a district court holds regular sessions at or near which the judge performs a substantial portion of his judicial work, which is nearest the place where he maintains his actual abode in which he customarily lives” for “The official station of each circuit and district judge, including each district judge in the Territories and possessions, shall be that place where a district court is regularly held and at or near which the judge performs a substantial portion of his judicial work, which is nearest the place where he maintains an actual abode in which he customarily lives”.
Subsecs. (e), (f). Pub. L. 97–164 added subsecs. (e) and (f).
Subsec. (g). Pub. L. 97–164 designated existing undesignated fifth par. as subsec. (g) and substituted “Each circuit or district judge whose official duty station is not fixed expressly by this section shall notify the Director of the Administrative Office of the United States Courts in writing of his actual abode and official duty station upon his appointment and from time to time thereafter as his official duty station may change” for “Each circuit judge and each district judge whose official station is not fixed expressly in the second paragraph of this section shall upon his appointment and from time to time thereafter as his official station may change, notify the Director of the Administrative Office of the United States Courts in writing of his actual abode and his official station”.
1980—Pub. L. 96–417 redesignated the Customs Court as the Court of International Trade.
1978—Pub. L. 95–598 directed the amendment of section by inserting references to the United States Bankruptcy Court for the District of Columbia and bankruptcy judges, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1959—Pub. L. 86–138 authorized payment to justices and judges of a per diem allowance or a maximum amount for actual expenses of subsistence in place of reasonable maintenance expenses actually incurred, not exceeding $15 per day.
1953—Act Aug. 8, 1953, increased limit of reimbursable maintenance from $10 to $15 per day.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentAmendment by Pub. L. 99–234 effective (1) on effective date of regulations to be promulgated not later than 150 days after Jan. 2, 1986, or (2) 180 days after Jan. 2, 1986, whichever occurs first, see section 301(a) of Pub. L. 99–234, set out as a note under section 5701 of Title 5, Government Organization and Employees.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

Report on Transportation NeedsPub. L. 99–550, § 3, Oct. 27, 1986, 100 Stat. 3070, directed Director of Administrative Office of United States Courts, within one year after Oct. 27, 1986, to prepare, in consultation with Marshal of Supreme Court of United States, Clerk of United States Court of Military Appeals, and Court Administrator of United States Tax Court, and transmit to Congress, appropriate recommendations concerning transportation needs of judicial branch and of courts established pursuant to Article I of the Constitution.

Promulgation of Regulations by DirectorDirector to promulgate regulations effectuating increases in reimbursement for expenses, see section 6 of Pub. L. 87–139, Aug. 14, 1961, 75 Stat. 340, set out as a note under section 604 of this title.



§ 457. Records; obsolete papers
The records of district courts and of courts of appeals shall be kept at one or more of the places where court is held. Such places shall be designated by the respective courts except when otherwise directed by the judicial council of the circuit.
Papers of any court established by Act of Congress which have become obsolete and are no longer necessary or useful, may be disposed of with the approval of the court concerned in the manner provided by sections 366–380 of Title 44 and in accordance with the rules of the Judicial Conference of the United States.
(June 25, 1948, ch. 646, 62 Stat. 908; Pub. L. 95–598, title II, § 216, Nov. 6, 1978, 92 Stat. 2661.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 10, 523a, 523b, (Mar. 3, 1911, ch. 231, § 6, 36 Stat. 1088; June 3, 1930, ch. 396, §§ 1, 2, 46 Stat. 496).
Section consolidates and simplifies sections 10, 523a and 523b of title 28, U.S.C., 1940 ed., relating to filing district court records and destroying obsolete papers and bankruptcy proofs of claims.
The revised section enlarges scope of section 10 of title 28, U.S.C., 1940 ed., to include places of keeping records of courts of appeals which was not covered by existing law.
The provisions in section 10 of title 28, U.S.C., 1940 ed., that where court is held “at more than one place” and the place of keeping the records “is not specially provided by law, they shall be kept at either of the places” designated by the court, was changed to permit the judicial councils of the circuits to make the determination without requiring special enactment of Congress. See section 332 of this title as to purpose and duties of the judicial councils.
The provision of section 523a of title 28, U.S.C., 1940 ed., authorizing destruction of records by the Attorney General was rewritten in the second paragraph to give such authority, respecting court records, to the Director of the Administrative Office of the United States Courts. Such Director, under section 604 of this title, now exercises administrative authority over clerks and commissioners.
A similar provision with respect to records of United States attorneys and marshals was omitted as superseded by sections 366 and 380 of title 44, U.S.C., 1940 ed., Public Printing and Documents, which prescribe the exclusive method for disposition of such papers.
Substantial changes were made in phraseology and arrangement.

Editorial Notes

References in TextSections 366–380 of Title 44, referred to in text, were repealed and the provisions thereof reenacted as chapter 33 (§ 3301 et seq.) of Title 44, Public Printing and Documents, by Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1238.

Amendments1978—Pub. L. 95–598 directed the amendment of section by inserting “of bankruptcy courts,” after “The record”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.



§ 458. Relative of justice or judge ineligible to appointment(a)(1) No person shall be appointed to or employed in any office or duty in any court who is related by affinity or consanguinity within the degree of first cousin to any justice or judge of such court.

(2) With respect to the appointment of a judge of a court exercising judicial power under article III of the United States Constitution (other than the Supreme Court), subsection (b) shall apply in lieu of this subsection.


(b)(1) In this subsection, the term—(A) “same court” means—(i) in the case of a district court, the court of a single judicial district; and

(ii) in the case of a court of appeals, the court of appeals of a single circuit; and


(B) “member”—(i) means an active judge or a judge retired in senior status under section 371(b); and

(ii) shall not include a retired judge, except as described under clause (i).



(2) No person may be appointed to the position of judge of a court exercising judicial power under article III of the United States Constitution (other than the Supreme Court) who is related by affinity or consanguinity within the degree of first cousin to any judge who is a member of the same court.


(June 25, 1948, ch. 646, 62 Stat. 908; Pub. L. 105–300, § 1(a), Oct. 27, 1998, 112 Stat. 2836.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 126 (Mar. 3, 1887, ch. 373, § 7, 24 Stat. 555; Aug. 13, 1888, ch. 866, § 7, 25 Stat. 437; Mar. 3, 1911, ch. 231, § 67, 36 Stat. 1105; Dec. 21, 1911, ch. 4, 37 Stat. 46).
A provision referring to circuit court employees as of December 21, 1911, was omitted as obsolete.
Changes in phraseology were made.

Editorial Notes
Amendments1998—Pub. L. 105–300 designated existing provisions as subsec. (a)(1) and added subsecs. (a)(2) and (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentPub. L. 105–300, § 1(b), Oct. 27, 1998, 112 Stat. 2837, provided that: “This Act [amending this section] shall take effect on the date of enactment of this Act [Oct. 27, 1998] and shall apply only to any individual whose nomination is submitted to the Senate on or after such date.”




§ 459. Administration of oaths and acknowledgments
Each justice or judge of the United States may administer oaths and affirmations and take acknowledgments.
(June 25, 1948, ch. 646, 62 Stat. 908.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 264, 385, section 1509 of title 19, U.S.C., 1940 ed., Customs Duties, and section 1114(a) of title 26, U.S.C., 1940 ed., Internal Revenue Code (Mar. 3, 1911, ch. 231, §§ 158, 268, 36 Stat. 1139, 1163; June 17, 1930, ch. 497, title IV, § 509, 46 Stat. 733; Feb. 10, 1939, ch. 2, § 1114(a), 53 Stat. 160; Oct. 21, 1942, ch. 619, title V, § 504(a), (c), 56 Stat. 957; Feb. 25, 1944, ch. 63, title V, § 503, 58 Stat. 72).
Section consolidates provisions of sections 264 and 385 of title 28, U.S.C., 1940 ed., section 1509 of title 19, U.S.C., 1940 ed., and section 1114(a) of title 26, U.S.C., 1940 ed., relating to administration of oaths and acknowledgments by judges and courts.
The provision of section 385 of title 28, U.S.C., 1940 ed., giving to “all courts of the United States” power to impose and administer all necessary oaths is the only part of such section in this title. The remainder is incorporated in section 401 of revised title 18, U.S.C. (H.R. 1600, 80th Cong.), Crimes and Criminal Procedure.
Section 264 of title 28, U.S.C., 1940 ed., related only to the Court of Claims and provision of such section relating to clerks and deputies is incorporated in section 953 of this title.
Section 1509 of title 19, U.S.C., 1940 ed., related only to the Customs Court.
Section 1114(a) of title 26, U.S.C., 1940 ed., related only to The Tax Court. That portion of such section authorizing certain employees of The Tax Court to administer oaths and acknowledgments is incorporated in section 953 of this title. For distribution of other provisions thereof, see Distribution Table.
The revised section clarifies what was apparently a statutory omission in that no provision was made with reference to the Court of Customs and Patent Appeals, the judges of which now will have the same power respecting administering oaths as judges of other courts.

Senate Revision AmendmentBy Senate amendment, all provisions relating to the Tax Court were eliminated, therefore, as finally enacted, section 1114(a) of Title 26, U.S.C., Internal Revenue Code, did not constitute part of the source of this section. However, no change in the text of this section was necessary. See 80th Congress Senate Report No. 1559.



§ 460. Application to other courts(a) Sections 452 through 459 and section 462 of this chapter shall also apply to the United States Court of Federal Claims, to each court created by Act of Congress in a territory which is invested with any jurisdiction of a district court of the United States, and to the judges thereof.

(b) The official duty station of each judge referred to in subsection (a) which is not otherwise established by law shall be that place where the court holds regular sessions at or near which the judge performs a substantial portion of his judicial work, which is nearest the place where he maintains his actual abode in which he customarily lives.

(June 25, 1948, ch. 646, 62 Stat. 908; Oct. 31, 1951, ch. 655, § 43(a), 65 Stat. 725; Pub. L. 85–508, § 12(e), July 7, 1958, 72 Stat. 348; Pub. L. 95–598, title II, § 217(a), Nov. 6, 1978, 92 Stat. 2661; Pub. L. 97–164, title I, § 115(b)(1), Apr. 2, 1982, 96 Stat. 31; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesThis section was included to make clear that the provisions of this chapter are equally applicable in Alaska, the Canal Zone and the Virgin Islands in view of definitive section 451 of this title.

Editorial Notes
Amendments1992—Subsec. (a). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “Application to other courts” for “Application to Canal Zone, Guam and Virgin Islands” in section catchline, designated existing provisions as subsec. (a), substituted “Sections 452 through 459 and section 462 of this chapter shall also apply to the United States Claims Court, to each court created by Act of Congress in a territory which is invested with any jurisdiction of a district court of the United States, and to the judges thereof” for “Sections 452–459 of this chapter shall also apply to the United States District Court for the District of the Canal Zone, the District Court of Guam and the District Court of the Virgin Islands and the judges thereof”, and added subsec. (b).
1978—Pub. L. 95–598 struck out “Alaska,” after “Application to” in section catchline.
1958—Pub. L. 85–508 struck out provisions which made sections 452 to 459 applicable to the District Court for the Territory of Alaska. See section 81A of this title which establishes a United States District Court for the State of Alaska.
1951—Act Oct. 31, 1951, inserted “, Guam” in section catchline, and inserted reference to the District Court of Guam in text.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–598 effective Nov. 6, 1978, see section 402(d) of Pub. L. 95–598, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.

Effective Date of 1958 AmendmentAmendment by Pub. L. 85–508 effective Jan. 3, 1959, upon admission of Alaska into the Union pursuant to Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, see notes set out under section 81A of this title and preceding section 21 of Title 48, Territories and Insular Possessions.



§ 461. Adjustments in certain salaries(a)(1) Subject to paragraph (2), effective at the beginning of the first applicable pay period commencing on or after the first day of the month in which an adjustment takes effect under section 5303 of title 5 in the rates of pay under the General Schedule (except as provided in subsection (b)), each salary rate which is subject to adjustment under this section shall be adjusted by an amount, rounded to the nearest multiple of $100 (or if midway between multiples of $100, to the next higher multiple of $100) equal to the percentage of such salary rate which corresponds to the most recent percentage change in the ECI (relative to the date described in the next sentence), as determined under section 704(a)(1) of the Ethics Reform Act of 1989. The appropriate date under this sentence is the first day of the fiscal year in which such adjustment in the rates of pay under the General Schedule takes effect.

(2) In no event shall the percentage adjustment taking effect under paragraph (1) in any calendar year (before rounding), in any salary rate, exceed the percentage adjustment taking effect in such calendar year under section 5303 of title 5 in the rates of pay under the General Schedule.


(b) Subsection (a) shall not apply to the extent it would reduce the salary of any individual whose compensation may not, under section 1 of article III of the Constitution of the United States, be diminished during such individual’s continuance in office.

(Added Pub. L. 94–82, title II, § 205(a)(1), Aug. 9, 1975, 89 Stat. 422; amended Pub. L. 101–194, title VII, § 704(a)(2)(A), Nov. 30, 1989, 103 Stat. 1769; Pub. L. 101–509, title V, § 529 [title I, § 101(b)(4)(J)], Nov. 5, 1990, 104 Stat. 1427, 1440; Pub. L. 103–356, title I, § 101(4), Oct. 13, 1994, 108 Stat. 3411.)

Editorial Notes

References in TextThe General Schedule, referred to in subsec. (a), is set out under section 5332 of Title 5, Government Organization and Employees.
Section 704(a)(1) of the Ethics Reform Act of 1989, referred to in subsec. (a)(1), is section 704(a)(1) of Pub. L. 101–194, which is set out as a note under section 5318 of Title 5.

Amendments1994—Subsec. (a). Pub. L. 103–356 designated existing provisions as par. (1), substituted “Subject to paragraph (2), effective” for “Effective”, and added par. (2).
1990—Subsec. (a). Pub. L. 101–509 substituted “5303” for “5305”.
1989—Subsec. (a). Pub. L. 101–194 substituted “corresponds to the most recent percentage change in the ECI (relative to the date described in the next sentence), as determined under section 704(a)(1) of the Ethics Reform Act of 1989. The appropriate date under this sentence is the first day of the fiscal year in which such adjustment in the rates of pay under the General Schedule takes effect” for “corresponds to the overall average percentage (as set forth in the report transmitted to the Congress under such section 5305) of the adjustments in the rates of pay under such Schedule.”

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentPub. L. 103–356, title I, § 101, Oct. 13, 1994, 108 Stat. 3410, provided that the amendment made by that section is effective as of Dec. 31, 1994.

Effective Date of 1990 AmendmentAmendment by Pub. L. 101–509 effective on such date as the President shall determine, but not earlier than 90 days, and not later than 180 days, after Nov. 5, 1990, see section 529 [title III, § 305] of Pub. L. 101–509, set out as a note under section 5301 of Title 5, Government Organization and Employees.

Effective Date of 1989 AmendmentAmendment by Pub. L. 101–194 effective Jan. 1, 1991, see section 704(b) of Pub. L. 101–194, set out as a note under section 5318 of Title 5, Government Organization and Employees.

References to “this Act” in Div. D of Pub. L. 111–8Pub. L. 111–8, div. D, title VII, § 750, Mar. 11, 2009, 123 Stat. 693, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any title other than title IV [123 Stat. 649] or VIII [123 Stat. 695] shall not apply to such title IV or VIII.”


References to “this Act” in Div. D of Pub. L. 110–161Pub. L. 110–161, div. D, title VII, § 749, Dec. 26, 2007, 121 Stat. 2035, provided that: “Except as expressly provided otherwise, any reference to ‘this Act’ contained in any title other than title IV [121 Stat. 1990] or VIII [121 Stat. 2035] shall not apply to such title IV or VIII.”


Salary AdjustmentsPub. L. 111–8, div. D, title III, § 310, Mar. 11, 2009, 123 Stat. 649, provided that: “Pursuant to section 140 of Public Law 97–92 [set out below], and from funds appropriated in this Act [div. D of Pub. L. 111–8, see Tables for classification and see section 750 of Pub. L. 111–8, set out as a note above], Justices and judges of the United States are authorized during fiscal year 2009, to receive a salary adjustment in accordance with 28 U.S.C. 461.”

Pub. L. 110–161, div. D, title III, § 305, Dec. 26, 2007, 121 Stat. 1989, provided that: “Pursuant to section 140 of Public Law 97–92 [set out below], and from funds appropriated in this Act [div. D of Pub. L. 110–161, see Tables for classification and see section 749 of Pub. L. 110–161, set out as a note above], Justices and judges of the United States are authorized during fiscal year 2008, to receive a salary adjustment in accordance with 28 U.S.C. 461.”

Pub. L. 109–115, div. A, title IV, § 405, Nov. 30, 2005, 119 Stat. 2470, provided that: “Pursuant to section 140 of Public Law 97–92 [set out below], and from funds appropriated in this Act [div. A of Pub. L. 109–115, see Tables for classification], Justices and judges of the United States are authorized during fiscal year 2006, to receive a salary adjustment in accordance with 28 U.S.C. 461.”

Pub. L. 108–491, § 1, Dec. 23, 2004, 118 Stat. 3973, provided that: “Pursuant to section 140 of Public Law 97–92 [set out below], Justices and judges of the United States are authorized during fiscal year 2005 to receive a salary adjustment in accordance with section 461 of title 28, United States Code.”

Pub. L. 108–447, div. B, title III, § 306, Dec. 8, 2004, 118 Stat. 2895, provided that: “Pursuant to section 140 of Public Law 97–92 [set out below], and from funds appropriated in this Act [div. B of Pub. L. 108–447, see Tables for classification], Justices and judges of the United States are authorized during fiscal year 2005, to receive a salary adjustment in accordance with 28 U.S.C. 461.”

Pub. L. 108–167, Dec. 6, 2003, 117 Stat. 2031, provided that: “Pursuant to section 140 of Public Law 97–92 [set out below], Justices and judges of the United States are authorized during fiscal year 2004 to receive a salary adjustment in accordance with section 461 of title 28, United States Code.”

Pub. L. 108–6, § 1, Feb. 13, 2003, 117 Stat. 10, provided that: “Pursuant to section 140 of Public Law 97–92 [set out below], Justices and judges of the United States are authorized during fiscal year 2003 to receive a salary adjustment in accordance with section 461 of title 28, United States Code.”

Pub. L. 107–77, title III, § 305, Nov. 28, 2001, 115 Stat. 783, provided in part that: “Pursuant to section 140 of Public Law 97–92 [set out below], Justices and judges of the United States are authorized during fiscal year 2002, to receive a salary adjustment in accordance with 28 U.S.C. 461”.

Pub. L. 106–553, § 1(a)(2) [title III, § 309], Dec. 21, 2000, 114 Stat. 2762, 2762A–89, provided that: “Pursuant to section 140 of Public Law 97–92 [set out below], Justices and judges of the United States are authorized during fiscal year 2001, to receive a salary adjustment in accordance with 28 U.S.C. 461, only if for the purposes of each provision of law amended by section 704(a)(2) of the Ethics Reform Act of 1989 [Pub. L. 101–194] (5 U.S.C. 5318 note), adjustments under section 5303 of title 5, United States Code, shall take effect in fiscal year 2001”.

Pub. L. 106–113, div. B, § 1000(a)(1) [title III, § 304], Nov. 29, 1999, 113 Stat. 1535, 1501A–36, provided in part that: “Pursuant to section 140 of Public Law 97–92 [set out below], Justices and judges of the United States are authorized during fiscal year 2000, to receive a salary adjustment in accordance with 28 U.S.C. 461”.

Pub. L. 105–119, title III, § 306, Nov. 26, 1997, 111 Stat. 2493, provided in part that: “Pursuant to section 140 of Public Law 97–92 [set out below], justices and judges of the United States are authorized during fiscal year 1998, to receive a salary adjustment in accordance with 28 U.S.C. 461”.

Pub. L. 102–395, title III, § 304, Oct. 6, 1992, 106 Stat. 1859, provided that: “Pursuant to section 140 of Public Law 97–92 [set out below], Justices and judges of the United States are authorized during fiscal year 1993, to receive a salary adjustment in accordance with 28 U.S.C. 461.”

Pub. L. 102–140, title III, § 305, Oct. 28, 1991, 105 Stat. 810, provided that: “Pursuant to section 140 of Public Law 97–92 [set out below], Justices and judges of the United States are authorized during fiscal year 1992, to receive a salary adjustment in accordance with 28 U.S.C. 461.”

Pub. L. 101–520, title III, § 321, Nov. 5, 1990, 104 Stat. 2285, provided that: “Pursuant to section 140 of Public Law 97–92 [set out below], Justices and judges of the United States are authorized during calendar year 1991 to receive a salary adjustment in accordance with 28 U.S.C. section 461.”

Pub. L. 101–194, title VII, § 703(a)(3), Nov. 30, 1989, 103 Stat. 1768, set out as a note under section 5318 of Title 5, Government Organization and Employees, provided that effective the first day of the first applicable pay period that begins on or after January 1, 1991, the rate of basic pay for the Chief Justice of the United States, an associate justice of the Supreme Court of the United States, a judge of a United States circuit court, a judge of a district court of the United States, and a judge of the United States Court of International Trade shall be increased in the amount of 25 percent of their respective rates (as last in effect before the increase), rounded to the nearest multiple of $100 (or, if midway between multiples of $100, to the next higher multiple of $100).
For purposes of section 140 of Pub. L. 97–92 (set out below), appropriate salary increases were authorized for Federal judges and Justices of the Supreme Court pursuant to section 702(a) of Pub. L. 101–194 which provided that effective for pay periods beginning on or after Nov. 30, 1989, the rate of basic pay for any office or position in the judicial branch of the Government shall be determined as if section 620(b) of Pub. L. 100–440 (5 U.S.C. 5303 note) and section 619(b) of Pub. L. 101–136 (5 U.S.C. 5303 note) had never been enacted, see section 702 of Pub. L. 101–194, set out as a note under section 5303 of Title 5.
Pub. L. 100–202, § 101(a) [title IV, § 406], Dec. 22, 1987, 101 Stat. 1329, 1329–26, provided that: “Pursuant to section 140 of Public Law 97–92 [set out below], during fiscal year 1988, justices and judges of the United States shall receive the same percentage increase in salary accorded to employees paid under the General Schedule (pursuant to 5 U.S.C. 5305).”

Pub. L. 99–500, § 101(b) [title IV, § 406], Oct. 18, 1986, 100 Stat. 1783–39, 1783–64, and Pub. L. 99–591, § 101(b) [title IV, § 406], Oct. 30, 1986, 100 Stat. 3341–39, 3341–64, provided that: “Pursuant to section 140 of Public Law 97–92 [set out below], during fiscal year 1987, justices and judges of the United States shall receive the same percentage increase in salary accorded to employees paid under the General Schedule (pursuant to 5 U.S.C. 5305).”

Pub. L. 99–88, title I, § 100, Aug. 15, 1985, 99 Stat. 310, provided in part that: “Effective on the first day of the first applicable pay period commencing on or after January 1, 1985, each rate of pay subject to adjustment by section 461 of title 28, United States Code, shall be increased by an amount, rounded to the nearest multiple of $100 (or if midway between multiples of $100, to the next higher multiple of $100), equal to the overall percentage of the adjustment taking effect under section 5305 of title 5, United States Code, in the rates of pay under the General Schedule during fiscal year 1985.”

Pub. L. 98–369, div. B, title II, § 2207, July 18, 1984, 98 Stat. 1060, provided that: “Effective on the first day of the first applicable pay period commencing on or after January 1, 1984, each rate of pay subject to adjustment by section 461 of title 28, United States Code, shall be increased by an amount, rounded to the nearest multiple of $100 (or if midway between multiples of $100, to the next higher multiple of $100), equal to the overall percentage of the adjustment taking effect under section 5305 of title 5, United States Code, in the rates of pay under the General Schedule during fiscal year 1984.”


Specific Congressional Authorization Required for Salary Increases for Federal Judges and Justices of the Supreme CourtPub. L. 97–92, § 140, Dec. 15, 1981, 95 Stat. 1200, as amended by Pub. L. 107–77, title VI, § 625, Nov. 28, 2001, 115 Stat. 803, provided that: “Notwithstanding any other provision of law or of this joint resolution [Pub. L. 97–92], none of the funds appropriated by this joint resolution or by any other Act shall be obligated or expended to increase, after the date of enactment of this joint resolution [Dec. 15, 1981], any salary of any Federal judge or Justice of the Supreme Court, except as may be specifically authorized by Act of Congress hereafter enacted: Provided, That nothing in this limitation shall be construed to reduce any salary which may be in effect at the time of enactment of this joint resolution nor shall this limitation be construed in any manner to reduce the salary of any Federal judge or of any Justice of the Supreme Court. This section shall apply to fiscal year 1981 and each fiscal year thereafter.”


Salary Rate Limitations on Use of Funds1982—Limitations on use of funds for fiscal year ending Sept. 30, 1983, appropriated by any Act to pay the salary or pay of any individual in legislative, executive, or judicial branch in position equal to or above level V of the Executive Schedule, see section 101(e) of Pub. L. 97–276, as amended, set out as a note under section 5318 of Title 5, Government Organization and Employees.
1981—Limitations on use of funds for fiscal year ending Sept. 30, 1982, appropriated by any Act to pay the salary or pay of any individual in legislative, executive, or judicial branch in position equal to or above level V of the Executive Schedule, see sections 101(g) and 141 of Pub. L. 97–92, set out as a note under section 5318 of Title 5.
1980—Limitations on use of funds for fiscal year ending Sept. 30, 1981, appropriated by any Act to pay the salary or pay of any individual in legislative, executive, or judicial branch in position equal to or above level V of the Executive Schedule, see section 101(c) of Pub. L. 96–536, as amended, set out as a note under section 5318 of Title 5.
1979—Applicability to funds appropriated by any Act for fiscal year ending Sept. 30, 1980, of limitation of section 304 of Pub. L. 95–391 on use of funds to pay the salary or pay of any individual in legislative, executive, or judicial branch in position equal to or above level V of the Executive Schedule, see section 101 of Pub. L. 96–86, set out as a note under section 5318 of Title 5.
1978—Limitations on use of funds for fiscal year ending Sept. 30, 1979, appropriated by any Act to pay the salary or pay of any individual in legislative, executive, or judicial branch in position equal or above level V of the Executive Schedule, see section 304 of Pub. L. 95–391 and section 613 of Pub. L. 95–429, set out as a note under section 5318 of Title 5.

1977 Comparability Adjustment Not Effective for Justices, Judges, Commissioners, and RefereesPub. L. 95–66, § 1(3), July 11, 1977, 91 Stat. 270, set out as a note under section 5318 of Title 5, Government Organization and Employees, provided that the first adjustment which, but for the enactment of Pub. L. 95–66, would have been made in the salary and rate of pay of justices, judges, commissioners, and referees under this section after July 11, 1977, would not take effect.



§ 462. Court accommodations(a) Sessions of courts of the United States (except the Supreme Court) shall be held only at places where the Director of the Administrative Office of the United States Courts provides accommodations, or where suitable accommodations are furnished without cost to the judicial branch.

(b) The Director of the Administrative Office of the United States Courts shall provide accommodations, including chambers and courtrooms, only at places where regular sessions of court are authorized by law to be held, but only if the judicial council of the appropriate circuit has approved the accommodations as necessary.

(c) The limitations and restrictions contained in subsection (b) of this section shall not prevent the Director from furnishing chambers to circuit judges at places within the circuit other than where regular sessions of court are authorized by law to be held, when the judicial council of the circuit approves.

(d) The Director of the Administrative Office of the United States Courts shall provide permanent accommodations for the United States Court of Appeals for the Federal Circuit and for the United States Court of Federal Claims only at the District of Columbia. However, each such court may hold regular and special sessions at other places utilizing the accommodations which the Director provides to other courts.

(e) The Director of the Administrative Office of the United States Courts shall provide accommodations for probation officers, pretrial service officers, and Federal Public Defender Organizations at such places as may be approved by the judicial council of the appropriate circuit.

(f) Upon the request of the Director, the Administrator of General Services is authorized and directed to provide the accommodations the Director requests, and to close accommodations which the Director recommends for closure with the approval of the Judicial Conference of the United States.

(Added Pub. L. 97–164, title I, § 115(c)(1), Apr. 2, 1982, 96 Stat. 31; amended Pub. L. 100–702, title X, § 1015, Nov. 19, 1988, 102 Stat. 4669; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes
Amendments1992—Subsec. (d). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1988—Subsec. (c). Pub. L. 100–702 substituted “within the circuit other than where regular sessions of court are authorized by law to be held,” for “where Federal facilities are available”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective DateSection effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.



§ 463. Expenses of litigation
Whenever a Chief Justice, justice, judge, officer, or employee of any United States court is sued in his official capacity, or is otherwise required to defend acts taken or omissions made in his official capacity, and the services of an attorney for the Government are not reasonably available pursuant to chapter 31 of this title, the Director of the Administrative Office of the United States Courts may pay the costs of his defense. The Director shall prescribe regulations for such payments subject to the approval of the Judicial Conference of the United States.
(Added Pub. L. 97–164, title I, § 116(a), Apr. 2, 1982, 96 Stat. 32.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.




CHAPTER 23—CIVIL JUSTICE EXPENSE AND DELAY REDUCTION PLANS



Sec.


471.Requirement for a district court civil justice expense and delay reduction plan.


472.Development and implementation of a civil justice expense and delay reduction plan.


473.Content of civil justice expense and delay reduction plans.


474.Review of district court action.


475.Periodic district court assessment.


476.Enhancement of judicial information dissemination.


477.Model civil justice expense and delay reduction plan.


478.Advisory groups.


479.Information on litigation management and cost and delay reduction.


480.Training programs.


481.Automated case information.


482.Definitions.



§ 471. Requirement for a district court civil justice expense and delay reduction plan
There shall be implemented by each United States district court, in accordance with this chapter, a civil justice expense and delay reduction plan. The plan may be a plan developed by such district court or a model plan developed by the Judicial Conference of the United States. The purposes of each plan are to facilitate deliberate adjudication of civil cases on the merits, monitor discovery, improve litigation management, and ensure just, speedy, and in­expensive resolutions of civil disputes.
(Added Pub. L. 101–650, title I, § 103(a), Dec. 1, 1990, 104 Stat. 5090; amended Pub. L. 102–198, § 2(1), Dec. 9, 1991, 105 Stat. 1623.)

Editorial Notes
Amendments1991—Pub. L. 102–198 substituted “this chapter” for “this title”.

Congressional Statement of FindingsPub. L. 101–650, title I, § 102, Dec. 1, 1990, 104 Stat. 5089, provided that: 
“The Congress makes the following findings:
“(1) The problems of cost and delay in civil litigation in any United States district court must be addressed in the context of the full range of demands made on the district court’s resources by both civil and criminal matters.

“(2) The courts, the litigants, the litigants’ attorneys, and the Congress and the executive branch, share responsibility for cost and delay in civil litigation and its impact on access to the courts, adjudication of cases on the merits, and the ability of the civil justice system to provide proper and timely judicial relief for aggrieved parties.

“(3) The solutions to problems of cost and delay must include significant contributions by the courts, the litigants, the litigants’ attorneys, and by the Congress and the executive branch.

“(4) In identifying, developing, and implementing solutions to problems of cost and delay in civil litigation, it is necessary to achieve a method of consultation so that individual judicial officers, litigants, and litigants’ attorneys who have developed techniques for litigation management and cost and delay reduction can effectively and promptly communicate those techniques to all participants in the civil justice system.

“(5) Evidence suggests that an effective litigation management and cost and delay reduction program should incorporate several interrelated principles, including—“(A) the differential treatment of cases that provides for individualized and specific management according to their needs, complexity, duration, and probable litigation careers;

“(B) early involvement of a judicial officer in planning the progress of a case, controlling the discovery process, and scheduling hearings, trials, and other litigation events;

“(C) regular communication between a judicial officer and attorneys during the pretrial process; and

“(D) utilization of alternative dispute resolution programs in appropriate cases.


“(6) Because the increasing volume and complexity of civil and criminal cases imposes increasingly heavy workload burdens on judicial officers, clerks of court, and other court personnel, it is necessary to create an effective administrative structure to ensure ongoing consultation and communication regarding effective litigation management and cost and delay reduction principles and techniques.”




Statutory Notes and Related Subsidiaries
Implementation of PlansPub. L. 101–650, title I, § 103(b), (c), Dec. 1, 1990, 104 Stat. 5096, as amended by Pub. L. 102–572, title V, § 505, Oct. 29, 1992, 106 Stat. 4513; Pub. L. 105–53, § 2, Oct. 6, 1997, 111 Stat. 1173; Pub. L. 106–518, title II, § 206, Nov. 13, 2000, 114 Stat. 2414, provided that:
“(b) Implementation.—(1) Except as provided in section 105 of this Act [set out below], each United States district court shall, within three years after the date of the enactment of this title [Dec. 1, 1990], implement a civil justice expense and delay reduction plan under section 471 of title 28, United States Code, as added by subsection (a).

“(2)(A) The requirements set forth in sections 471, 472, 473, 474, 475, 477, and 478 of title 28, United States Code, as added by subsection (a), shall remain in effect for seven years after the date of the enactment of this title.

“(B) The requirements set forth in section 476 of title 28, United States Code, as added by subsection (a), shall remain in effect permanently.



“(c) Early Implementation District Courts.—“(1) Any United States district court that, no earlier than June 30, 1991, and no later than December 31, 1991, develops and implements a civil justice expense and delay reduction plan under chapter 23 of title 28, United States Code, as added by subsection (a), shall be designated by the Judicial Conference of the United States as an Early Implementation District Court.

“(2) The chief judge of a district so designated may apply to the Judicial Conference for additional resources, including technological and personnel support and information systems, necessary to implement its civil justice expense and delay reduction plan. The Judicial Conference may provide such resources out of funds appropriated pursuant to section 106(a) [Pub. L. 101–650, title I, Dec. 1, 1990, 104 Stat. 5098].

“(3) Within 18 months after the date of the enactment of this title [Dec. 1, 1990], the Judicial Conference shall prepare a report on the plans developed and implemented by the Early Implementation District Courts.

“(4) The Director of the Administrative Office of the United States Courts shall transmit to the United States district courts and to the Committees on the Judiciary of the Senate and House of Representatives—“(A) copies of the plans developed and implemented by the Early Implementation District Courts;

“(B) summaries of the reports submitted by such district courts pursuant to section 472(d) of title 28, United States Code, as added by subsection (a); and

“(C) the report prepared in accordance with paragraph (3) of this subsection.”






Demonstration ProgramPub. L. 101–650, title I, § 104, Dec. 1, 1990, 104 Stat. 5097, as amended by Pub. L. 104–33, § 1, Oct. 3, 1995, 109 Stat. 292; Pub. L. 104–317, title VI, § 608(a), Oct. 19, 1996, 110 Stat. 3860, provided that:
“(a) In General.—(1) During the 5-year period beginning on January 1, 1991, the Judicial Conference of the United States shall conduct a demonstration program in accordance with subsection (b).

“(2) A district court participating in the demonstration program may also be an Early Implementation District Court under section 103(c) [set out above].


“(b) Program Requirement.—(1) The United States District Court for the Western District of Michigan and the United States District Court for the Northern District of Ohio shall experiment with systems of differentiated case management that provide specifically for the assignment of cases to appropriate processing tracks that operate under distinct and explicit rules, procedures, and timeframes for the completion of discovery and for trial.

“(2) The United States District Court for the Northern District of California, the United States District Court for the Northern District of West Virginia, and the United States District Court for the Western District of Missouri shall experiment with various methods of reducing cost and delay in civil litigation, including alternative dispute resolution, that such district courts and the Judicial Conference of the United States shall select.


“(c) Study of Results.—The Judicial Conference of the United States, in consultation with the Director of the Federal Judicial Center and the Director of the Administrative Office of the United States Courts, shall study the experience of the district courts under the demonstration program.

“(d) Report.—Not later than June 30, 1997, the Judicial Conference of the United States shall transmit to the Committees on the Judiciary of the Senate and the House of Representatives a report of the results of the demonstration program.”




Pilot ProgramPub. L. 101–650, title I, § 105, Dec. 1, 1990, 104 Stat. 5097, as amended by Pub. L. 103–420, § 4, Oct. 25, 1994, 108 Stat. 4345; Pub. L. 104–317, title VI, § 608(b), Oct. 19, 1996, 110 Stat. 3860, provided that:
“(a) In General.—(1) During the 5-year period beginning on January 1, 1991, the Judicial Conference of the United States shall conduct a pilot program in accordance with subsection (b).

“(2) A district court participating in the pilot program shall be designated as an Early Implementation District Court under section 103(c) [set out above].


“(b) Program Requirements.—(1) Ten district courts (in this section referred to as ‘Pilot Districts’) designated by the Judicial Conference of the United States shall implement expense and delay reduction plans under chapter 23 of title 28, United States Code (as added by section 103(a)), not later than December 31, 1991. In addition to complying with all other applicable provisions of chapter 23 of title 28, United States Code (as added by section 103(a)), the expense and delay reduction plans implemented by the Pilot Districts shall include the 6 principles and guidelines of litigation management and cost and delay reduction identified in section 473(a) of title 28, United States Code.

“(2) At least 5 of the Pilot Districts designated by the Judicial Conference shall be judicial districts encompassing metropolitan areas.

“(3) The expense and delay reduction plans implemented by the Pilot Districts shall remain in effect for a period of 4 years. At the end of that 4-year period, the Pilot Districts shall no longer be required to include, in their expense and delay reduction plans, the 6 principles and guidelines of litigation management and cost and delay reduction described in paragraph (1).


“(c) Program Study Report.—(1) Not later than June 30, 1997, the Judicial Conference shall submit to the Committees on the Judiciary of the Senate and House of Representatives a report on the results of the pilot program under this section that includes an assessment of the extent to which costs and delays were reduced as a result of the program. The report shall compare those results to the impact on costs and delays in ten comparable judicial districts for which the application of section 473(a) of title 28, United States Code, had been discretionary. That comparison shall be based on a study conducted by an independent organization with expertise in the area of Federal court management.

“(2)(A) The Judicial Conference shall include in its report a recommendation as to whether some or all district courts should be required to include, in their expense and delay reduction plans, the 6 principles and guidelines of litigation management and cost and delay reduction identified in section 473(a) of title 28, United States Code.

“(B) If the Judicial Conference recommends in its report that some or all district courts be required to include such principles and guidelines in their expense and delay reduction plans, the Judicial Conference shall initiate proceedings for the prescription of rules implementing its recommendation, pursuant to chapter 131 of title 28, United States Code.

“(C) If in its report the Judicial Conference does not recommend an expansion of the pilot program under subparagraph (A), the Judicial Conference shall identify alternative, more effective cost and delay reduction programs that should be implemented in light of the findings of the Judicial Conference in its report, and the Judicial Conference may initiate proceedings for the prescription of rules implementing its recommendation, pursuant to chapter 131 of title 28, United States Code.”








§ 472. Development and implementation of a civil justice expense and delay reduction plan(a) The civil justice expense and delay reduction plan implemented by a district court shall be developed or selected, as the case may be, after consideration of the recommendations of an advisory group appointed in accordance with section 478 of this title.

(b) The advisory group of a United States district court shall submit to the court a report, which shall be made available to the public and which shall include—(1) an assessment of the matters referred to in subsection (c)(1);

(2) the basis for its recommendation that the district court develop a plan or select a model plan;

(3) recommended measures, rules and programs; and

(4) an explanation of the manner in which the recommended plan complies with section 473 of this title.


(c)(1) In developing its recommendations, the advisory group of a district court shall promptly complete a thorough assessment of the state of the court’s civil and criminal dockets. In performing the assessment for a district court, the advisory group shall—(A) determine the condition of the civil and criminal dockets;

(B) identify trends in case filings and in the demands being placed on the court’s resources;

(C) identify the principal causes of cost and delay in civil litigation, giving consideration to such potential causes as court procedures and the ways in which litigants and their attorneys approach and conduct litigation; and

(D) examine the extent to which costs and delays could be reduced by a better assessment of the impact of new legislation on the courts.


(2) In developing its recommendations, the advisory group of a district court shall take into account the particular needs and circumstances of the district court, litigants in such court, and the litigants’ attorneys.

(3) The advisory group of a district court shall ensure that its recommended actions include significant contributions to be made by the court, the litigants, and the litigants’ attorneys toward reducing cost and delay and thereby facilitating access to the courts.


(d) The chief judge of the district court shall transmit a copy of the plan implemented in accordance with subsection (a) and the report prepared in accordance with subsection (b) of this section to—(1) the Director of the Administrative Office of the United States Courts;

(2) the judicial council of the circuit in which the district court is located; and

(3) the chief judge of each of the other United States district courts located in such circuit.


(Added Pub. L. 101–650, title I, § 103(a), Dec. 1, 1990, 104 Stat. 5090.)

§ 473. Content of civil justice expense and delay reduction plans(a) In formulating the provisions of its civil justice expense and delay reduction plan, each United States district court, in consultation with an advisory group appointed under section 478 of this title, shall consider and may include the following principles and guidelines of litigation management and cost and delay reduction:(1) systematic, differential treatment of civil cases that tailors the level of individualized and case specific management to such criteria as case complexity, the amount of time reasonably needed to prepare the case for trial, and the judicial and other resources required and available for the preparation and disposition of the case;

(2) early and ongoing control of the pretrial process through involvement of a judicial officer in—(A) assessing and planning the progress of a case;

(B) setting early, firm trial dates, such that the trial is scheduled to occur within eighteen months after the filing of the complaint, unless a judicial officer certifies that—(i) the demands of the case and its complexity make such a trial date incompatible with serving the ends of justice; or

(ii) the trial cannot reasonably be held within such time because of the complexity of the case or the number or complexity of pending criminal cases;


(C) controlling the extent of discovery and the time for completion of discovery, and ensuring compliance with appropriate requested discovery in a timely fashion; and

(D) setting, at the earliest practicable time, deadlines for filing motions and a time framework for their disposition;


(3) for all cases that the court or an individual judicial officer determines are complex and any other appropriate cases, careful and deliberate monitoring through a discovery-case management conference or a series of such conferences at which the presiding judicial officer—(A) explores the parties’ receptivity to, and the propriety of, settlement or proceeding with the litigation;

(B) identifies or formulates the principal issues in contention and, in appropriate cases, provides for the staged resolution or bifurcation of issues for trial consistent with Rule 42(b) of the Federal Rules of Civil Procedure;

(C) prepares a discovery schedule and plan consistent with any presumptive time limits that a district court may set for the completion of discovery and with any procedures a district court may develop to—(i) identify and limit the volume of discovery available to avoid unnecessary or unduly burdensome or expensive discovery; and

(ii) phase discovery into two or more stages; and


(D) sets, at the earliest practicable time, deadlines for filing motions and a time framework for their disposition;


(4) encouragement of cost-effective discovery through voluntary exchange of information among litigants and their attorneys and through the use of cooperative discovery devices;

(5) conservation of judicial resources by prohibiting the consideration of discovery motions unless accompanied by a certification that the moving party has made a reasonable and good faith effort to reach agreement with opposing counsel on the matters set forth in the motion; and

(6) authorization to refer appropriate cases to alternative dispute resolution programs that—(A) have been designated for use in a district court; or

(B) the court may make available, including mediation, minitrial, and summary jury trial.



(b) In formulating the provisions of its civil justice expense and delay reduction plan, each United States district court, in consultation with an advisory group appointed under section 478 of this title, shall consider and may include the following litigation management and cost and delay reduction techniques:(1) a requirement that counsel for each party to a case jointly present a discovery-case management plan for the case at the initial pretrial conference, or explain the reasons for their failure to do so;

(2) a requirement that each party be represented at each pretrial conference by an attorney who has the authority to bind that party regarding all matters previously identified by the court for discussion at the conference and all reasonably related matters;

(3) a requirement that all requests for extensions of deadlines for completion of discovery or for postponement of the trial be signed by the attorney and the party making the request;

(4) a neutral evaluation program for the presentation of the legal and factual basis of a case to a neutral court representative selected by the court at a nonbinding conference conducted early in the litigation;

(5) a requirement that, upon notice by the court, representatives of the parties with authority to bind them in settlement discussions be present or available by telephone during any settlement conference; and

(6) such other features as the district court considers appropriate after considering the recommendations of the advisory group referred to in section 472(a) of this title.


(c) Nothing in a civil justice expense and delay reduction plan relating to the settlement authority provisions of this section shall alter or conflict with the authority of the Attorney General to conduct litigation on behalf of the United States, or any delegation of the Attorney General.

(Added Pub. L. 101–650, title I, § 103(a), Dec. 1, 1990, 104 Stat. 5091.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (a)(3)(B), are set out in the Appendix to this title.



§ 474. Review of district court action(a)(1) The chief judge of each district court in a circuit and the chief judge of the circuit shall, as a committee—(A) review each plan and report submitted pursuant to section 472(d) of this title; and

(B) make such suggestions for additional actions or modified actions of that district court as the committee considers appropriate for reducing cost and delay in civil litigation in the district court.


(2) The chief judge of a circuit may designate another judge of the court of appeals of that circuit, and the chief judge of a district court may designate another judge of such court, to perform that chief judge’s responsibilities under paragraph (1) of this subsection.


(b) The Judicial Conference of the United States—(1) shall review each plan and report submitted by a district court pursuant to section 472(d) of this title; and

(2) may request the district court to take additional action if the Judicial Conference determines that such court has not adequately responded to the conditions relevant to the civil and criminal dockets of the court or to the recommendations of the district court’s advisory group.


(Added Pub. L. 101–650, title I, § 103(a), Dec. 1, 1990, 104 Stat. 5093; amended Pub. L. 102–198, § 2(2), Dec. 9, 1991, 105 Stat. 1623.)

Editorial Notes
Amendments1991—Subsec. (a)(1). Pub. L. 102–198, § 2(2)(A), substituted “chief judge” for “chief judges” and struck out “court of appeals for such” after “judge of the” in introductory provisions.
Subsec. (a)(2). Pub. L. 102–198, § 2(2)(B), substituted “circuit may designate another judge of the court of appeals of that circuit,” for “court of appeals” and “court, to perform that” for “court to perform the”.



§ 475. Periodic district court assessment
After developing or selecting a civil justice expense and delay reduction plan, each United States district court shall assess annually the condition of the court’s civil and criminal dockets with a view to determining appropriate additional actions that may be taken by the court to reduce cost and delay in civil litigation and to improve the litigation management practices of the court. In performing such assessment, the court shall consult with an advisory group appointed in accordance with section 478 of this title.
(Added Pub. L. 101–650, title I, § 103(a), Dec. 1, 1990, 104 Stat. 5093.)

§ 476. Enhancement of judicial information dissemination(a) The Director of the Administrative Office of the United States Courts shall prepare a semiannual report, available to the public, that discloses for each judicial officer—(1) the number of motions that have been pending for more than six months and the name of each case in which such motion has been pending;

(2) the number of bench trials that have been submitted for more than six months and the name of each case in which such trials are under submission; and

(3) the number and names of cases that have not been terminated within three years after filing.


(b) To ensure uniformity of reporting, the standards for categorization or characterization of judicial actions to be prescribed in accordance with section 481 of this title shall apply to the semiannual report prepared under subsection (a).

(Added Pub. L. 101–650, title I, § 103(a), Dec. 1, 1990, 104 Stat. 5093.)

§ 477. Model civil justice expense and delay reduction plan(a)(1) Based on the plans developed and implemented by the United States district courts designated as Early Implementation District Courts pursuant to section 103(c) of the Civil Justice Reform Act of 1990, the Judicial Conference of the United States may develop one or more model civil justice expense and delay reduction plans. Any such model plan shall be accompanied by a report explaining the manner in which the plan complies with section 473 of this title.

(2) The Director of the Federal Judicial Center and the Director of the Administrative Office of the United States Courts may make recommendations to the Judicial Conference regarding the development of any model civil justice expense and delay reduction plan.


(b) The Director of the Administrative Office of the United States Courts shall transmit to the United States district courts and to the Committees on the Judiciary of the Senate and the House of Representatives copies of any model plan and accompanying report.

(Added Pub. L. 101–650, title I, § 103(a), Dec. 1, 1990, 104 Stat. 5094.)

Editorial Notes

References in TextSection 103(c) of the Civil Justice Reform Act of 1990 [Pub. L. 101–650], referred to in subsec. (a)(1), is set out as a note under section 471 of this title.



§ 478. Advisory groups(a) Within ninety days after the date of the enactment of this chapter, the advisory group required in each United States district court in accordance with section 472 of this title shall be appointed by the chief judge of each district court, after consultation with the other judges of such court.

(b) The advisory group of a district court shall be balanced and include attorneys and other persons who are representative of major categories of litigants in such court, as determined by the chief judge of such court.

(c) Subject to subsection (d), in no event shall any member of the advisory group serve longer than four years.

(d) Notwithstanding subsection (c), the United States Attorney for a judicial district, or his or her designee, shall be a permanent member of the advisory group for that district court.

(e) The chief judge of a United States district court may designate a reporter for each advisory group, who may be compensated in accordance with guidelines established by the Judicial Conference of the United States.

(f) The members of an advisory group of a United States district court and any person designated as a reporter for such group shall be considered as independent contractors of such court when in the performance of official duties of the advisory group and may not, solely by reason of service on or for the advisory group, be prohibited from practicing law before such court.

(Added Pub. L. 101–650, title I, § 103(a), Dec. 1, 1990, 104 Stat. 5094.)

Editorial Notes

References in TextThe date of the enactment of this chapter, referred to in subsec. (a), is the date of enactment of Pub. L. 101–650, which was approved Dec. 1, 1990.



§ 479. Information on litigation management and cost and delay reduction(a) Within four years after the date of the enactment of this chapter, the Judicial Conference of the United States shall prepare a comprehensive report on all plans received pursuant to section 472(d) of this title. The Director of the Federal Judicial Center and the Director of the Administrative Office of the United States Courts may make recommendations regarding such report to the Judicial Conference during the preparation of the report. The Judicial Conference shall transmit copies of the report to the United States district courts and to the Committees on the Judiciary of the Senate and the House of Representatives.

(b) The Judicial Conference of the United States shall, on a continuing basis—(1) study ways to improve litigation management and dispute resolution services in the district courts; and

(2) make recommendations to the district courts on ways to improve such services.


(c)(1) The Judicial Conference of the United States shall prepare, periodically revise, and transmit to the United States district courts a Manual for Litigation Management and Cost and Delay Reduction. The Director of the Federal Judicial Center and the Director of the Administrative Office of the United States Courts may make recommendations regarding the preparation of and any subsequent revisions to the Manual.

(2) The Manual shall be developed after careful evaluation of the plans implemented under section 472 of this title, the demonstration program conducted under section 104 of the Civil Justice Reform Act of 1990, and the pilot program conducted under section 105 of the Civil Justice Reform Act of 1990.

(3) The Manual shall contain a description and analysis of the litigation management, cost and delay reduction principles and techniques, and alternative dispute resolution programs considered most effective by the Judicial Conference, the Director of the Federal Judicial Center, and the Director of the Administrative Office of the United States Courts.


(Added Pub. L. 101–650, title I, § 103(a), Dec. 1, 1990, 104 Stat. 5095.)

Editorial Notes

References in TextThe date of the enactment of this chapter, referred to in subsec. (a), is the date of enactment of Pub. L. 101–650, which was approved Dec. 1, 1990.
Sections 104 and 105 of the Civil Justice Reform Act of 1990 [Pub. L. 101–650], referred to in subsec. (c)(2), are set out as notes under section 471 of this title.



§ 480. Training programs
The Director of the Federal Judicial Center and the Director of the Administrative Office of the United States Courts shall develop and conduct comprehensive education and training programs to ensure that all judicial officers, clerks of court, courtroom deputies, and other appropriate court personnel are thoroughly familiar with the most recent available information and analyses about litigation management and other techniques for reducing cost and expediting the resolution of civil litigation. The curriculum of such training programs shall be periodically revised to reflect such information and analyses.
(Added Pub. L. 101–650, title I, § 103(a), Dec. 1, 1990, 104 Stat. 5095.)

§ 481. Automated case information(a) The Director of the Administrative Office of the United States Courts shall ensure that each United States district court has the automated capability readily to retrieve information about the status of each case in such court.

(b)(1) In carrying out subsection (a), the Director shall prescribe—(A) the information to be recorded in district court automated systems; and

(B) standards for uniform categorization or characterization of judicial actions for the purpose of recording information on judicial actions in the district court automated systems.


(2) The uniform standards prescribed under paragraph (1)(B) of this subsection shall include a definition of what constitutes a dismissal of a case and standards for measuring the period for which a motion has been pending.


(c) Each United States district court shall record information as prescribed pursuant to subsection (b) of this section.

(Added Pub. L. 101–650, title I, § 103(a), Dec. 1, 1990, 104 Stat. 5095.)

§ 482. Definitions
As used in this chapter, the term “judicial officer” means a United States district court judge or a United States magistrate judge.
(Added Pub. L. 101–650, title I, § 103(a), title III, § 321, Dec. 1, 1990, 104 Stat. 5096, 5117.)

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judge” substituted for “United States magistrate” in text pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.





PART II—DEPARTMENT OF JUSTICE



Chap.

Sec.

31.The Attorney General501

33.Federal Bureau of Investigation531

35.United States Attorneys541

37.United States Marshals Service561

39.United States Trustees581

40.Independent Counsel591

40A.Bureau of Alcohol, Tobacco, Firearms, and Explosives2599A11 So in original. Probably should be section “599A”.



Editorial Notes
Amendments2006—Pub. L. 109–162, title XI, § 1187(d), Jan. 5, 2006, 119 Stat. 3128, added item for chapter 40A.
2002—Pub. L. 107–273, div. B, title IV, § 4003(b)(6), Nov. 2, 2002, 116 Stat. 1812, inserted “Service” after “Marshals” in item for chapter 37.
1986—Pub. L. 99–554, title I, § 144(g)(2), Oct. 27, 1986, 100 Stat. 3097, substituted “40” for “39” in item relating to Independent Counsel.
1983—Pub. L. 97–409, § 2(a)(2), Jan. 3, 1983, 96 Stat. 2039, substituted “Independent Counsel” for “Special Prosecutor” in item for second chapter 39.
1978—Pub. L. 95–598, title II, § 224(b), Nov. 6, 1978, 92 Stat. 2664, added item for chapter 39, “United States Trustees”, effective Oct. 1, 1979.
Pub. L. 95–521, title VI, § 601(b), Oct. 26, 1978, 92 Stat. 1873, added item for chapter 39 “Special Prosecutor”.
1966—Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 611, added items for chapters 31 and 33 and redesignated items for former chapters 31 and 33 as 35 and 37, respectively.


CHAPTER 31—THE ATTORNEY GENERAL



Sec.


501.Executive department.


502.Seal.


503.Attorney General.


504.Deputy Attorney General.


504a.Associate Attorney General.


505.Solicitor General.


506.Assistant Attorneys General.


507.Assistant Attorney General for Administration.


507A.Assistant Attorney General for National Security.


508.Vacancies.


509.Functions of the Attorney General.


509A.National Security Division.


509B.Section to enforce human rights laws.


510.Delegation of authority.


511.Attorney General to advise the President.


512.Attorney General to advise heads of executive departments.


513.Attorney General to advise Secretaries of military departments.


514.Legal services on pending claims in departments and agencies.


515.Authority for legal proceedings; commission, oath, and salary for special attorneys.


516.Conduct of litigation reserved to Department of Justice.


517.Interests of United States in pending suits.


518.Conduct and argument of cases.


519.Supervision of litigation.


520.Transmission of petitions in United States Court of Federal Claims or in United States Court of Appeals for the Federal Circuit; statement furnished by departments.


521.Publication and distribution of opinions.


522.Report of business and statistics.


523.Requisitions.


524.Availability of appropriations.


525.Procurement of law books, reference books, and periodicals; sale and exchange.


526.Authority of the Attorney General to investigate United States attorneys, marshals, trustees, clerks of court, and others.11 So in original. Does not conform to section catchline.


527.Establishment of working capital fund.


528.Disqualification of officers and employees of the Department of Justice.


529.Annual report of Attorney General.


530.Payment of travel and transportation expenses of newly appointed special agents.


530A.Authorization of appropriations for travel and related expenses and for health care of personnel serving abroad.


530B.Ethical standards for attorneys for the Government.


530C.Authority to use available funds.


530D.Report on enforcement of laws.




Editorial Notes
Amendments2009—Pub. L. 111–122, § 2(c), Dec. 22, 2009, 123 Stat. 3480, added item 509B.
2006—Pub. L. 109–177, title V, § 506(c), Mar. 9, 2006, 120 Stat. 249, added items 507A and 509A.
2002—Pub. L. 107–273, div. A, title II, §§ 201(b), 202(b)(1), div. B, title IV, § 4003(b)(5), Nov. 2, 2002, 116 Stat. 1771, 1774, 1811, in item 526, struck out “and” before “trustees”, and added items 530C and 530D.
1998—Pub. L. 105–277, div. A, § 101(b) [title VIII, § 801(b)], Oct. 21, 1998, 112 Stat. 2681–50, 2681–119, added item 530B.
1992—Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516, substituted “United States Court of Federal Claims” for “United States Claims Court” in item 520.
1988—Pub. L. 100–690, title VI, § 6281(b), Nov. 18, 1988, 102 Stat. 4369, added item 530A.
1983—Pub. L. 98–86, § 2, Aug. 26, 1983, 97 Stat. 492, added item 530.
1982—Pub. L. 97–258, § 2(g)(1)(A), Sept. 13, 1982, 96 Stat. 1060, substituted “Availability of appropriations” for “Appropriations for administrative expenses; notarial fees; meals and lodging of bailiffs” in item 524.
Pub. L. 97–164, title I, § 118(b), Apr. 2, 1982, 96 Stat. 33, substituted “United States Claims Court or in United States Court of Appeals for the Federal Circuit” for “Court of Claims” in item 520.
1978—Pub. L. 95–598, title II, § 219(c), Nov. 6, 1978, 92 Stat. 2662, inserted reference to trustees in item 526.
Pub. L. 95–521, title VI, § 603(b), Oct. 26, 1978, 92 Stat. 1875, added items 528 and 529.
1977—Pub. L. 95–139, § 1(b), Oct. 19, 1977, 91 Stat. 1171, added item 504a.
1975—Pub. L. 93–613, § 1(2), Jan. 2, 1975, 88 Stat. 1975, added item 527.
1966—Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 611, substituted “THE ATTORNEY GENERAL” for “UNITED STATES ATTORNEYS” in chapter heading, “Executive Department” for “Appointment of United States attorneys” in item 501, “Seal” for “Appointment of assistant United States attorneys” in item 502, “Attorney General” for “Appointment of attorneys” in item 503, “Deputy Attorney General” for “Tenure and oath of office; removal” in item 504, “Solicitor General” for “Residence” in item 505, “Assistant Attorney General” for “Vacancies” in item 506, “Assistant Attorney General for Administration” for “Duties; supervision by Attorney General” in item 507, “Vacancies” for “Salaries” in item 508, “Functions of the Attorney General” for “Expenses” in item 509, “Delegation of authority” for “Clerical assistants and messengers” in item 510, and added items 511 to 526.


§ 501. Executive department
The Department of Justice is an executive department of the United States at the seat of Government.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 611.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 291 (less last 10 words).R.S. § 346 (less last 10 words).


The words “There shall be”, referring to the establishment of the Department, are omitted as executed.

Editorial Notes
Prior ProvisionsA prior section 501, acts June 25, 1948, ch. 646, 62 Stat. 909; Mar. 18, 1959, Pub. L. 86–3, § 11(a), 73 Stat. 9, related to appointment of United States attorneys, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 541 of this title by section 4(c) of Pub. L. 89–554.

Statutory Notes and Related Subsidiaries
Servicemembers and Veterans InitiativePub. L. 116–288, Jan. 5, 2021, 134 Stat. 4884, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Servicemembers and Veterans Initiative Act of 2020’.


“SEC. 2. SERVICEMEMBERS AND VETERANS INITIATIVE.“(a) Establishment.—There is established the Servicemembers and Veterans Initiative within the Civil Rights Division of the Department of Justice.

“(b) Duties.—The Servicemembers and Veterans Initiative shall—“(1) serve as legal and policy advisor to the Attorney General on the Department of Justice’s efforts to enforce criminal and civil laws that impact servicemembers, veterans, and their families;

“(2) develop policy recommendations for the Attorney General on how the Department of Justice may improve enforcement of Federal law to support servicemembers, veterans, and their families;

“(3) serve as the liaison and point of contact between the Department of Justice and the military departments;

“(4) provide counsel to the Assistant Attorney General for the Office of Justice Programs to ensure funding decisions take into account servicemembers, veterans, and their families;

“(5) consult with components of the Department of Justice to promote the provision of civil legal aid to servicemembers, veterans, and their families;

“(6) serve as a liaison and point of contact with the Consumer Protection Branch of the Civil Division of the Department of Justice, with respect to the prosecution of Federal crimes involving fraud that target servicemembers; and

“(7) serve as a liaison and point of contact with other components of the Department of Justice as needed to support the enforcement of other Federal laws that protect servicemembers and veterans, as the Attorney General determines appropriate.”






Office of Justice for Victims of Overseas TerrorismPub. L. 108–447, div. B, title I, § 126, Dec. 8, 2004, 118 Stat. 2872, provided that: “The Department of Justice shall establish an Office of Justice for Victims of Overseas Terrorism.”


Specific Authorization of Appropriations Required for Department of JusticePub. L. 94–503, title II, § 204, Oct. 15, 1976, 90 Stat. 2427, provided that: “No sums shall be deemed to be authorized to be appropriated for any fiscal year beginning on or after October 1, 1978, for the Department of Justice (including any bureau, agency, or other similar subdivision thereof) except as specifically authorized by Act of Congress with respect to such fiscal year. Neither the creation of a subdivision in the Department of Justice, nor the authorization of an activity of the Department, any subdivision, or officer thereof, shall be deemed in itself to be an authorization of appropriations for the Department of Justice, such subdivision, or activity, with respect to any fiscal year beginning on or after October 1, 1978.”




§ 502. Seal
The Attorney General shall have a seal for the Department of Justice. The design of the seal is subject to the approval of the President.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 611.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 292.R.S. § 353.


The section is rewritten to conform to other statutes authorizing departmental seals. The words “The seal heretofore provided for the office of the Attorney General shall be” are omitted as obsolete.

Editorial Notes
Prior ProvisionsA prior section 502, act June 25, 1948, ch. 646, 62 Stat. 909, related to appointment of assistant United States attorneys, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 542 of this title by section 4(c) of Pub. L. 89–554.



§ 503. Attorney General
The President shall appoint, by and with the advice and consent of the Senate, an Attorney General of the United States. The Attorney General is the head of the Department of Justice.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 612.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 291 (last 10 words).R.S. § 346 (last 10 words).


The words “The President shall appoint, by and with the advice and consent of the Senate” have been added to conform the section with the Constitution. See article II, section 2, clause 2.

Editorial Notes
Prior ProvisionsA prior section 503, act June 25, 1948, ch. 646, 62 Stat. 909, related to appointment of attorneys to assist United States attorneys, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 543 of this title by section 4(c) of Pub. L. 89–554.

Statutory Notes and Related Subsidiaries
Actions Challenging Appointment of Attorney General on Grounds of Violation of Constitutional Provisions Governing Compensation and Other EmolumentsPub. L. 93–178, § 2, Dec. 10, 1973, 87 Stat. 697, provided that:
“(a) Any person aggrieved by an action of the Attorney General may bring a civil action in the appropriate district court to contest the constitutionality of the appointment and continuance in office of the Attorney General on the ground that such appointment and continuance in office is in violation of article I, section 6, clause 2, of the Constitution. The United States district courts shall have exclusive jurisdiction, without regard to the sum or value of the matter in controversy, to determine the validity of such appointment and continuance in office.

“(b) Any action brought under this section shall be heard and determined by a panel of three judges in accordance with the provisions of section 2284 of title 28, United States Code. Any appeal from the action of a court convened pursuant to such section shall lie to the Supreme Court.

“(c) Any judge designated to hear any action brought under this section shall cause such action to be in every way expedited.”






§ 504. Deputy Attorney General
The President may appoint, by and with the advice and consent of the Senate, a Deputy Attorney General.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 612; amended Pub. L. 107–77, title VI, § 612(c), Nov. 28, 2001, 115 Stat. 800; Pub. L. 107–273, div. B, title IV, § 4004(f), Nov. 2, 2002, 116 Stat. 1812.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 294.Mar. 3, 1903, ch. 1006, § 1 (so much of 2d par. under “Department of Justice” as provides for appointment, pay, and duties of an assistant to the Attorney General), 32 Stat. 1062.
 [Uncodified].1950 Reorg. Plan No. 2, § 3, eff. May 24, 1950, 64 Stat. 1261.


The words “may appoint” are substituted for “is authorized to appoint”. So much of the Act of Mar. 3, 1903, as relates to pay is omitted as superseded by § 303(c) of the Act of Aug. 14, 1964, Pub. L. 88–426, 78 Stat. 416, which is codified in section 5314 of title 5, United States Code.

Editorial Notes
Prior ProvisionsA prior section 504, acts June 25, 1948, ch. 646, 62 Stat. 909; Mar. 18, 1959, Pub. L. 86–3, § 11(b), 73 Stat. 9, related to tenure and oath of office of United States attorneys, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in sections 541 and 544 of this title by section 4(c) of Pub. L. 89–554.

Amendments2002—Pub. L. 107–273 repealed Pub. L. 107–77, § 612(c). See 2001 Amendment note below.
2001—Pub. L. 107–77, § 612(c), which directed amendment of section catchline by substituting “Attorneys” for “Attorney” and amendment of text by inserting “and a Deputy Attorney General for Combating Domestic Terrorism” after “General”, was repealed by Pub. L. 107–273.

Statutory Notes and Related Subsidiaries
Position Relating to Combating Domestic TerrorismPub. L. 107–77, title VI, § 612, Nov. 28, 2001, 115 Stat. 800, which had authorized appointment of a Deputy Attorney General for Combating Domestic Terrorism, if by June 30, 2002, the President had not submitted a proposal to restructure the Department of Justice to include a coordinator of Department of Justice activities relating to combating domestic terrorism, or if Congress had failed to enact legislation establishing such a new position, was repealed by Pub. L. 107–273, div. B, title IV, § 4004(f), Nov. 2, 2002, 116 Stat. 1812.



§ 504a. Associate Attorney General
The President may appoint, by and with the advice and consent of the Senate, an Associate Attorney General.
(Added Pub. L. 95–139, § 1(a), Oct. 19, 1977, 91 Stat. 1171.)

§ 505. Solicitor General
The President shall appoint in the Department of Justice, by and with the advice and consent of the Senate, a Solicitor General, learned in the law, to assist the Attorney General in the performance of his duties.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 612.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 293.R.S. § 347 (less last sentence).


So much of R.S. § 347 as relates to the pay of the Solicitor General is omitted as superseded by § 303(c) of the Act of Aug. 14, 1964, Pub. L. 88–426, 78 Stat. 416, which is codified in section 5314 of title 5, United States Code.

Editorial Notes
Prior ProvisionsA prior section 505, act June 25, 1948, ch. 646, 62 Stat. 909, related to residence of United States attorneys, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 545 of this title by section 4(c) of Pub. L. 89–554.



§ 506. Assistant Attorneys General
The President shall appoint, by and with the advice and consent of the Senate, 11 Assistant Attorneys General, who shall assist the Attorney General in the performance of his duties.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 612; amended Pub. L. 95–598, title II, § 218, Nov. 6, 1978, 92 Stat. 2662; Pub. L. 109–177, title V, § 506(a)(2), Mar. 9, 2006, 120 Stat. 247.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 295.R.S. § 348.
  July 11, 1890, ch. 667, § 1 (words between 3d and 4th semicolons under “Department of Justice”), 26 Stat. 265.
  Mar. 3, 1903, ch. 1006, § 1 (so much of 2d par. under “Department of Justice” as provides for appointment, pay, and duties of an additional Assistant Attorney General), 32 Stat. 1062.
  July 16, 1914, ch. 141, § 1 (words between 3d and 4th semicolons under “Department of Justice”), 38 Stat. 497.
  Mar. 4, 1915, ch. 141, § 1 (words between 3d and 4th semicolons under “Department of Justice”), 38 Stat. 1038.
  June 16, 1933, ch. 101, § 16(b), 48 Stat. 308.
  Mar. 2, 1943, ch. 7, 57 Stat. 4.
 [Uncodified].1950 Reorg. Plan No. 2, § 4, eff. May 24, 1950, 64 Stat. 1261.
 [Uncodified].1953 Reorg. Plan No. 4, § 2, eff. June 20, 1953. 67 Stat. 636.
 5 U.S.C. 295–1.Sept. 9, 1957, Pub. L. 85–315, § 111, 71 Stat. 637.


The words “There shall be in the Department of Justice” are omitted as unnecessary as the title of the positions establishes their location in the Department of Justice.
The position of sixth Assistant Attorney General, referred to in the Acts of July 16, 1914, and Mar. 4, 1915, was made a permanent position by the Act of Mar. 4, 1915, ch. 141, § 6, 38 Stat. 1049.
The number of Assistant Attorneys General referred to in the Act of Mar. 2, 1943, is changed from “six” to “nine” to reflect the three additional Assistant Attorneys General authorized by 1950 Reorg. Plan No. 2, 1953 Reorg. Plan No. 4, and the Act of Sept. 9, 1957.
The words “learned in the law” are omitted as unnecessary. Such a requirement is not made of the Attorney General, United States attorneys, or United States judges. (See reviser’s note under 28 U.S.C. 501, 1964 ed.)
The reference in former section 295 of title 5 to the Assistant Attorneys General assisting the Solicitor General are omitted on authority of the transfer of functions made by 1950 Reorg. Plan No. 2 and 1953 Reorg. Plan No. 4.
Provisions of 1950 Reorg. Plan No. 2, § 4, and 1953 Reorg. Plan No. 4, § 2, abolishing positions and transferring incumbents are omitted as executed.
Provisions relating to pay of Assistant Attorneys General are omitted as superseded by § 303(d) of the Act of August 14, 1964, Pub. L. 88–426, 78 Stat. 418, which is codified in section 5315 of title 5, United States Code.

Editorial Notes
Prior ProvisionsA prior section 506, act June 25, 1948, ch. 646, 62 Stat. 909, related to vacancies in the office of United States attorney, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 546 of this title by section 4(c) of Pub. L. 89–554.

Amendments2006—Pub. L. 109–177 substituted “11” for “ten”.
1978—Pub. L. 95–598 substituted “ten” for “nine”.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–598 effective Nov. 6, 1978, see section 402(d) of Pub. L. 95–598, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.



§ 507. Assistant Attorney General for Administration(a) The Attorney General shall appoint, with the approval of the President, an Assistant Attorney General for Administration, who shall perform such duties as the Attorney General may prescribe.

(b) The position of Assistant Attorney General for Administration is in the competitive service.

(c) Notwithstanding the provisions of section 901 of title 31, United States Code, the Assistant Attorney General for Administration shall be the Chief Financial Officer of the Department of Justice.

(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 612; amended Pub. L. 106–113, div. B, § 1000(a)(1) [title I, § 111], Nov. 29, 1999, 113 Stat. 1535, 1501A–20.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 [Uncodified].1950 Reorg. Plan No. 2, § 5 eff. May 24, 1950, 64 Stat. 1261.


The title of the position was changed to “Assistant Attorney General for Administration” by § 307 of the Act of Aug. 14, 1964, Pub. L. 88–426, 78 Stat. 432.
The words “competitive service” are substituted for “classified civil service” because the term “classified civil service” formerly used to designate the merit system established by the Civil Service Act of 1883 has become ambiguous due to the creation of the “classified” pay system. The term “competitive service” is now customarily used, and appears throughout title 5, United States Code, in place of “classified civil service”.
The words “There shall be in the Department of Justice” are omitted as unnecessary as the title of the position and the fact of appointment by the Attorney General establish the location of the position in the Department of Justice.
The last 12 words of section 5 of the Reorganization Plan are omitted on authority of the Act of June 5, 1952, ch. 369, § 1101 (3d proviso), 66 Stat. 121. The salary of the position is now fixed by § 303(e) of the Act of Aug. 14, 1964, Pub. L. 88–426, 78 Stat. 420, which is codified in section 5316 of title 5, United States Code.

Editorial Notes
Prior ProvisionsA prior section 507, acts June 25, 1948, ch. 646, 62 Stat. 910; May 24, 1949, ch. 139, § 71, 63 Stat. 100, related to duties of United States attorneys, and to supervision by the Attorney General, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in sections 509 and 547 of this title by section 4(c) of Pub. L. 89–554.

Amendments1999—Subsec. (c). Pub. L. 106–113 added subsec. (c).



§ 507A. Assistant Attorney General for National Security(a) Of the Assistant Attorneys General appointed under section 506, one shall serve, upon the designation of the President, as the Assistant Attorney General for National Security.

(b) The Assistant Attorney General for National Security shall—(1) serve as the head of the National Security Division of the Department of Justice under section 509A of this title;

(2) serve as primary liaison to the Director of National Intelligence for the Department of Justice; and

(3) perform such other duties as the Attorney General may prescribe.


(Added Pub. L. 109–177, title V, § 506(a)(1), Mar. 9, 2006, 120 Stat. 247.)

§ 508. Vacancies(a) In case of a vacancy in the office of Attorney General, or of his absence or disability, the Deputy Attorney General may exercise all the duties of that office, and for the purpose of section 3345 of title 5 the Deputy Attorney General is the first assistant to the Attorney General.

(b) When by reason of absence, disability, or vacancy in office, neither the Attorney General nor the Deputy Attorney General is available to exercise the duties of the office of Attorney General, the Associate Attorney General shall act as Attorney General. The Attorney General may designate the Solicitor General and the Assistant Attorneys General, in further order of succession, to act as Attorney General.

(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 612; amended Pub. L. 95–139, § 2, Oct. 19, 1977, 91 Stat. 1171.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 [Uncodified].R.S. § 347 (last sentence).
  1953 Reorg. Plan No. 4, § 1, eff. June 20, 1953, 67 Stat. 636.


The last sentence of R.S. § 347 is cited as authority inasmuch as the function contained therein was the function transferred to the Deputy Attorney General by 1953 Reorg. Plan No. 4. The word “may” is substituted for “have the power”. The words “During any period of time” are omitted as unnecessary.

Editorial Notes
Prior ProvisionsA prior section 508, acts June 25, 1948, ch. 646, 62 Stat. 910; Mar. 2, 1955, ch. 9, § 2(a), 69 Stat. 10; Oct. 11, 1962, Pub. L. 87–793, § 1003(a), 76 Stat. 865; Aug. 14, 1964, Pub. L. 88–426, title III, § 306(a)(1), 78 Stat. 428; Oct. 6, 1964, Pub. L. 88–631, § 3(b), 78 Stat. 1008, related to salaries of United States attorneys, assistant United States attorneys, and special attorneys, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 548 of this title by section 4(c) of Pub. L. 89–554.

Amendments1977—Subsec. (b). Pub. L. 95–139 substituted “the Associate Attorney General shall act as Attorney General. The Attorney General may designate the Solicitor General and the Assistant Attorneys General, in further order of succession, to act as Attorney General” for “the Assistant Attorneys General and the Solicitor General, in such order of succession as the Attorney General may from time to time prescribe, shall act as Attorney General”.



§ 509. Functions of the Attorney General
All functions of other officers of the Department of Justice and all functions of agencies and employees of the Department of Justice are vested in the Attorney General except the functions—(1) vested by subchapter II of chapter 5 of title 5 in administrative law judges employed by the Department of Justice;

(2) of the Federal Prison Industries, Inc.; and

(3) of the Board of Directors and officers of the Federal Prison Industries, Inc.

(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 612; amended Pub. L. 95–251, § 2(a)(6), Mar. 27, 1978, 92 Stat. 183; Pub. L. 98–473, title II, § 228(a), Oct. 12, 1984, 98 Stat. 2030; Pub. L. 107–273, div. A, title II, § 204(d), div. B, title IV, § 4003(b)(1), Nov. 2, 2002, 116 Stat. 1776, 1811.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 [Uncodified].1950 Reorg. Plan No. 2, § 1, eff. May 24, 1950, 64 Stat. 1261.


The section is restated to allow incorporation into this chapter.
[The Historical and Revision Notes for former section 507, from which this section is partially derived, is set out under section 547 of this title.]

Editorial Notes
Prior ProvisionsA prior section 509, act June 25, 1948, ch. 646, 62 Stat. 910, related to expenses of United States attorneys, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 549 of this title by section 4(c) of Pub. L. 89–554.

Amendments2002—Par. (3). Pub. L. 107–273, §§ 204(d), 4003(b)(1), amended par. (3) identically, striking out second period at end.
1984—Pub. L. 98–473 inserted “and” at end of par. (2), substituted a period for “; and” at end of par. (3), and struck out par. (4) which related to functions of Board of Parole.
1978—Par. (1). Pub. L. 95–251 substituted “administrative law judges” for “hearing examiners”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentPub. L. 98–473, title II, § 235(a)(1)(B)(ii)(IV), Oct. 12, 1984, 98 Stat. 2032, provided that the amendment made by Pub. L. 98–473 is effective Oct. 12, 1984.

Short Title of 2016 AmendmentPub. L. 114–325, § 1, Dec. 16, 2016, 130 Stat. 1965, provided that: “This Act [amending provisions set out as a note under this section] may be cited as the ‘Emmett Till Unsolved Civil Rights Crimes Reauthorization Act of 2016’.”



Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the Domestic Emergency Support Teams of the Department of Justice, including the functions of the Attorney General relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see former section 313(4) and sections 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, set out as a note under section 542 of Title 6.


Emergency Preparedness Functions
For assignment of certain emergency preparedness functions to the Attorney General, see Parts 1, 2, and 11 of Ex. Ord. No. 12656, Nov. 18, 1988, 53 F.R. 47491, set out as a note under section 5195 of Title 42, The Public Health and Welfare.

Unsolved Civil Rights CrimesPub. L. 110–344, Oct. 7, 2008, 122 Stat. 3934, as amended by Pub. L. 114–325, § 2, Dec. 16, 2016, 130 Stat. 1965, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Emmett Till Unsolved Civil Rights Crime Act of 2007’.


“SEC. 2. SENSE OF CONGRESS.“It is the sense of Congress that all authorities with jurisdiction, including the Federal Bureau of Investigation and other entities within the Department of Justice, should—“(1) expeditiously investigate unsolved civil rights murders, due to the amount of time that has passed since the murders and the age of potential witnesses;

“(2) provide all the resources necessary to ensure timely and thorough investigations in the cases involved;

“(3) meet regularly with eligible entities to coordinate the sharing of information and to discuss the status of the Department’s work under this Act;

“(4) support the full accounting of all victims whose deaths or disappearances were the result of racially motivated crimes;

“(5) hold accountable under Federal and State law all individuals who were perpetrators of, or accomplices in, unsolved civil rights murders and such disappearances;

“(6) express the condolences of the authority to the communities affected by unsolved civil rights murders, and to the families of the victims of such murders and such disappearances;

“(7) keep families regularly informed about the status of the investigations of such murders and such disappearances of their loved ones; and

“(8) expeditiously comply with requests for information received pursuant to section 552 of title 5, United States Code, (commonly known as the ‘Freedom of Information Act’) and develop a singular, publicly accessible repository of these disclosed documents.


“SEC. 3. DEPUTY CHIEF OF THE CRIMINAL SECTION OF THE CIVIL RIGHTS DIVISION.“(a) In General.—The Attorney General shall designate a Deputy Chief in the Criminal Section of the Civil Rights Division of the Department of Justice.

“(b) Responsibility.—“(1) In general.—The Deputy Chief shall be responsible for coordinating the investigation and prosecution of violations of criminal civil rights statutes that occurred not later than December 31, 1979, and resulted in a death.

“(2) Coordination.—In investigating a complaint under paragraph (1), the Deputy Chief may coordinate investigative activities with State and local law enforcement officials, and eligible entities.

“(3) Review of closed cases.—The Deputy Chief may, to the extent practicable, reopen and review any case involving a violation described in paragraph (1) that was closed prior to the date of the enactment of the Emmett Till Unsolved Civil Rights Crimes Reauthorization Act of 2016 [Dec. 16, 2016] without an in-person investigation or review conducted by an officer or employee of the Criminal Section of the Civil Rights Division of the Department of Justice or by an agent of the Federal Bureau of Investigation.

“(4) Public engagement.—“(A) In general.—The Department shall hold meetings with representatives of the Civil Rights Division, Federal Bureau of Investigation, the Community Relations Service, eligible entities, and where appropriate, state and local law enforcement to discuss the status of the Department’s work under this Act.

“(B) Authorization of appropriations.—In addition to amounts made available to carry out this Act under section 6, there is authorized to be appropriated to the Attorney General $1,500,000 for fiscal year 2017 and each of the next 10 subsequent fiscal years to carry out this paragraph.



“(c) Study and Report.—“(1) Study.—The Attorney General shall annually conduct a study of the cases under the jurisdiction of the Deputy Chief or under the jurisdiction of the Supervisory Special Agent and, in conducting the study, shall determine—“(A) the number of open investigations within the Department for violations of criminal civil rights statutes that occurred not later than December 31, 1979;

“(B) the number of new cases opened pursuant to this Act since the previous year’s study;

“(C) the number of unsealed Federal cases charged within the study period, including the case names, the jurisdiction in which the charges were brought, and the date the charges were filed;

“(D) the number of cases referred by the Department to a State or local law enforcement agency or prosecutor within the study period, the number of such cases that resulted in State charges being filed, the jurisdiction in which such charges were filed, the date the charges were filed, and if a jurisdiction declines to prosecute or participate in an investigation of a case so referred, the fact it did so;

“(E) the number of cases within the study period that were closed without Federal prosecution, the case names of unsealed Federal cases, the dates the cases were closed, and the relevant federal statutes;

“(F) the number of attorneys who worked, in whole or in part, on any case described in subsection (b)(1);

“(G) the applications submitted for grants under section 5, the award of such grants, and the purposes for which the grant amount were expended; and

“(H) the number of cases referred by an eligible entity or a State or local law enforcement agency or prosecutor to the Department within the study period, the number of such cases that resulted in Federal charges being filed, the date the charges were filed, and if the Department declines to prosecute or participate in an investigation of a case so referred, the fact that it did so, and the outreach, collaboration, and support for investigations and prosecutions of violations of criminal civil rights statutes described in section 2(3), including murders and including disappearances described in section 2(4), within Federal, State, and local jurisdictions.


“(2) Report.—Not later than 6 months after the date of enactment of this Act [Oct. 7, 2008], and each year thereafter, the Attorney General shall prepare and submit to Congress a report containing the results of the study conducted under paragraph (1) and a description of the activities conducted under subsection (b)(3).



“SEC. 4. SUPERVISORY SPECIAL AGENT IN THE CIVIL RIGHTS UNIT OF THE FEDERAL BUREAU OF INVESTIGATION.“(a) In General.—The Attorney General shall designate a Supervisory Special Agent in the Civil Rights Unit of the Federal Bureau of Investigation of the Department of Justice.

“(b) Responsibility.—“(1) In general.—The Supervisory Special Agent shall be responsible for investigating violations of criminal civil rights statutes that occurred not later than December 31, 1979, and resulted in a death.

“(2) Coordination.—In investigating a complaint under paragraph (1), the Supervisory Special Agent may coordinate the investigative activities with State and local law enforcement officials, and eligible entities.



“SEC. 5. GRANTS TO STATE AND LOCAL LAW ENFORCEMENT.“(a) In General.—The Attorney General may award grants to State or local law enforcement agencies for expenses associated with the investigation and prosecution by them of criminal offenses, involving civil rights, that occurred not later than December 31, 1979, and resulted in a death.

“(b) Authorization of Appropriations.—There are authorized to be appropriated $2,000,000 for fiscal year 2017 and each of the 10 subsequent fiscal years to carry out this section.


“SEC. 6. AUTHORIZATION OF APPROPRIATIONS.“(a) In General.—There are authorized to be appropriated, in addition to any other amounts otherwise authorized to be appropriated for this purpose, to the Attorney General $10,000,000 for fiscal year 2017 and each of the 10 subsequent fiscal years for the purpose of investigating and prosecuting violations of criminal civil rights statutes that occurred not later than December 31, 1979, and resulted in a death. These funds shall be allocated by the Attorney General to the Deputy Chief of the Criminal Section of the Civil Rights Division and the Supervisory Special Agent of the Civil Rights Unit of the Federal Bureau of Investigation in order to advance the purposes set forth in this Act.

“(b) Community Relations Service of the Department of Justice.—Using funds appropriated under section 3(b)(4)(B), the Community Relations Service of the Department of Justice shall provide technical assistance by bringing together law enforcement agencies and communities to address tensions raised by Civil Rights era crimes.


“SEC. 7. DEFINITIONS.“In this Act:“(1) Criminal civil rights statutes.—The term ‘criminal civil rights statutes’ means—“(A) section 241 of title 18, United States Code (relating to conspiracy against rights);

“(B) section 242 of title 18, United States Code (relating to deprivation of rights under color of law);

“(C) section 245 of title 18, United States Code (relating to federally protected activities);

“(D) sections 1581 and 1584 of title 18, United States Code (relating to involuntary servitude and peonage);

“(E) section 901 of the Fair Housing Act (42 U.S.C. 3631); and

“(F) any other Federal law that—“(i) was in effect on or before December 31, 1969; and

“(ii) the Criminal Section of the Civil Rights Division of the Department of Justice enforced, before the date of enactment of this Act [Oct. 7, 2008].



“(2) Eligible entity.—The term ‘eligible entity’ means an organization whose primary purpose is to promote civil rights, an institution of higher education, or another entity, determined by the Attorney General to be appropriate.


“[SEC. 8. Repealed. Pub. L. 114–325, § 2(7), Dec. 16, 2016, 130 Stat. 1967.]

“SEC. 9. AUTHORITY OF INSPECTORS GENERAL.
“[Enacted section 11298 of Title 34, Crime Control and Law Enforcement.]”




Organized Retail TheftPub. L. 109–162, title XI, § 1105, Jan. 5, 2006, 119 Stat. 3092, as amended by Pub. L. 109–271, § 8(a), Aug. 12, 2006, 120 Stat. 766, which authorized a task force established by the Attorney General and the FBI to establish an organized retail theft database in the private sector, was editorially reclassified as section 41505 of Title 34, Crime Control and Law Enforcement.

United States-Mexico Border Violence Task ForcePub. L. 109–162, title XI, § 1106, Jan. 5, 2006, 119 Stat. 3093, providing for the establishment of the United States-Mexico Border Violence Task Force, was editorially reclassified as section 41506 of Title 34, Crime Control and Law Enforcement.

Privacy OfficerPub. L. 109–162, title XI, § 1174, Jan. 5, 2006, 119 Stat. 3124, provided that:
“(a) In General.—The Attorney General shall designate a senior official in the Department of Justice to assume primary responsibility for privacy policy.

“(b) Responsibilities.—The responsibilities of such official shall include advising the Attorney General regarding—“(1) appropriate privacy protections, relating to the collection, storage, use, disclosure, and security of personally identifiable information, with respect to the Department’s existing or proposed information technology and information systems;

“(2) privacy implications of legislative and regulatory proposals affecting the Department and involving the collection, storage, use, disclosure, and security of personally identifiable information;

“(3) implementation of policies and procedures, including appropriate training and auditing, to ensure the Department’s compliance with privacy-related laws and policies, including section 552a of title 5, United States Code, and Section 208 of the E-Government Act of 2002 (Public Law 107–347) [set out in a note under section 3501 of Title 44, Public Printing and Documents];

“(4) ensuring that adequate resources and staff are devoted to meeting the Department’s privacy-related functions and obligations;

“(5) appropriate notifications regarding the Department’s privacy policies and privacy-related inquiry and complaint procedures; and

“(6) privacy-related reports from the Department to Congress and the President.


“(c) Review of Privacy Related Functions, Resources, and Report.—Within 120 days of his designation, the privacy official shall prepare a comprehensive report to the Attorney General and to the Committees on the Judiciary of the House of Representatives and of the Senate, describing the organization and resources of the Department with respect to privacy and related information management functions, including access, security, and records management, assessing the Department’s current and future needs relating to information privacy issues, and making appropriate recommendations regarding the Department’s organizational structure and personnel.

“(d) Annual Report.—The privacy official shall submit a report to the Committees on the Judiciary of the House of Representatives and of the Senate on an annual basis on activities of the Department that affect privacy, including a summary of complaints of privacy violations, implementation of section 552a of title 5, United States Code, internal controls, and other relevant matters.”




Report to Congress on Status of United States Persons or Residents Detained on Suspicion of TerrorismPub. L. 109–162, title XI, § 1176, Jan. 5, 2006, 119 Stat. 3125, provided that: 
“Not less often than once every 12 months, the Attorney General shall submit to Congress a report on the status of United States persons or residents detained, as of the date of the report, on suspicion of terrorism. The report shall—
“(1) specify the number of persons or residents so detained; and

“(2) specify the standards developed by the Department of Justice for recommending or determining that a person should be tried as a criminal defendant or should be designated as an enemy combatant.”




Federal Bureau of Investigation Use of TranslatorsPub. L. 108–458, title II, § 2006, Dec. 17, 2004, 118 Stat. 3704, as amended by Pub. L. 111–259, title VIII, § 806(b)(2), Oct. 7, 2010, 124 Stat. 2749, provided that: 
“Not later than 30 days after the date of the enactment of this Act [Dec. 17, 2004], and annually thereafter, the Attorney General of the United States shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that contains, with respect to each preceding 12-month period—
“(1) the number of translators employed, or contracted for, by the Federal Bureau of Investigation or other components of the Department of Justice;

“(2) any legal or practical impediments to using translators employed by Federal, State, or local agencies on a full-time, part-time, or shared basis;

“(3) the needs of the Federal Bureau of Investigation for specific translation services in certain languages, and recommendations for meeting those needs;

“(4) the status of any automated statistical reporting system, including implementation and future viability;

“(5) the storage capabilities of the digital collection system or systems utilized;

“(6) a description of the establishment and compliance with audio retention policies that satisfy the investigative and intelligence goals of the Federal Bureau of Investigation; and

“(7) a description of the implementation of quality control procedures and mechanisms for monitoring compliance with quality control procedures.”




Authorization for Additional Assistant United States Attorneys for Project Safe NeighborhoodsPub. L. 107–273, div. A, title I, § 104, Nov. 2, 2002, 116 Stat. 1766, which required the Attorney General to establish the Project Safe Neighborhoods program, was editorially reclassified as section 41504 of Title 34, Crime Control and Law Enforcement.

Development and Support of Cybersecurity Forensic CapabilitiesPub. L. 107–56, title VIII, § 816, Oct. 26, 2001, 115 Stat. 385, which related to development and support of cybersecurity forensic capabilities, was editorially reclassified as section 30102 of Title 34, Crime Control and Law Enforcement.

Training of Government Officials Regarding Identification and Use of Foreign IntelligencePub. L. 107–56, title IX, § 908, Oct. 26, 2001, 115 Stat. 391, provided that:
“(a) Program Required.—The Attorney General shall, in consultation with the Director of Central Intelligence, carry out a program to provide appropriate training to officials described in subsection (b) in order to assist such officials in—“(1) identifying foreign intelligence information in the course of their duties; and

“(2) utilizing foreign intelligence information in the course of their duties, to the extent that the utilization of such information is appropriate for such duties.


“(b) Officials.—The officials provided training under subsection (a) are, at the discretion of the Attorney General and the Director, the following:“(1) Officials of the Federal Government who are not ordinarily engaged in the collection, dissemination, and use of foreign intelligence in the performance of their duties.

“(2) Officials of State and local governments who encounter, or may encounter in the course of a terrorist event, foreign intelligence in the performance of their duties.


“(c) Authorization of Appropriations.—There is hereby authorized to be appropriated for the Department of Justice such sums as may be necessary for purposes of carrying out the program required by subsection (a).”



[Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of Title 50, War and National Defense.]

First Responders Assistance ActPub. L. 107–56, title X, § 1005, Oct. 26, 2001, 115 Stat. 393, provided that:
“(a) Grant Authorization.—The Attorney General shall make grants described in subsections (b) and (c) to States and units of local government to improve the ability of State and local law enforcement, fire department and first responders to respond to and prevent acts of terrorism.

“(b) Terrorism Prevention Grants.—Terrorism prevention grants under this subsection may be used for programs, projects, and other activities to—“(1) hire additional law enforcement personnel dedicated to intelligence gathering and analysis functions, including the formation of full-time intelligence and analysis units;

“(2) purchase technology and equipment for intelligence gathering and analysis functions, including wire-tap, pen links, cameras, and computer hardware and software;

“(3) purchase equipment for responding to a critical incident, including protective equipment for patrol officers such as quick masks;

“(4) purchase equipment for managing a critical incident, such as communications equipment for improved interoperability among surrounding jurisdictions and mobile command posts for overall scene management; and

“(5) fund technical assistance programs that emphasize coordination among neighboring law enforcement agencies for sharing resources, and resources coordination among law enforcement agencies for combining intelligence gathering and analysis functions, and the development of policy, procedures, memorandums of understanding, and other best practices.


“(c) Antiterrorism Training Grants.—Antiterrorism training grants under this subsection may be used for programs, projects, and other activities to address—“(1) intelligence gathering and analysis techniques;

“(2) community engagement and outreach;

“(3) critical incident management for all forms of terrorist attack;

“(4) threat assessment capabilities;

“(5) conducting followup investigations; and

“(6) stabilizing a community after a terrorist incident.


“(d) Application.—“(1) In general.—Each eligible entity that desires to receive a grant under this section shall submit an application to the Attorney General, at such time, in such manner, and accompanied by such additional information as the Attorney General may reasonably require.

“(2) Contents.—Each application submitted pursuant to paragraph (1) shall—“(A) describe the activities for which assistance under this section is sought; and

“(B) provide such additional assurances as the Attorney General determines to be essential to ensure compliance with the requirements of this section.



“(e) Minimum Amount.—If all applications submitted by a State or units of local government within that State have not been funded under this section in any fiscal year, that State, if it qualifies, and the units of local government within that State, shall receive in that fiscal year not less than 0.5 percent of the total amount appropriated in that fiscal year for grants under this section.

“(f) Authorization of Appropriations.—There are authorized to be appropriated $25,000,000 for each of the fiscal years 2003 through 2007.”




Reimbursement of Employees Traveling on Behalf of United States in Temporary Duty StatusPub. L. 104–208, div. A, title I, § 101(a) [title I, § 115], Sept. 30, 1996, 110 Stat. 3009, 3009–22, provided that: “Effective with the enactment of this Act [Sept. 30, 1996] and in any fiscal year hereafter, under policies established by the Attorney General, the Department of Justice may reimburse employees who are paid by an appropriation account within the Department of Justice and are traveling on behalf of the United States in temporary duty status to investigate, prosecute, or litigate (including the provision of support therefor) a criminal or civil matter, or for other similar special circumstances, for Federal, State, and local taxes heretofore and hereafter resulting from any reimbursement of travel expenses from an appropriation account within the Department of Justice: Provided, That such reimbursement may include an amount equal to all income taxes for which the employee would be liable due to such reimbursement.”


Overseas Law Enforcement Training ActivitiesPub. L. 104–132, title VIII, § 801, Apr. 24, 1996, 110 Stat. 1304, provided that: “The Attorney General and the Secretary of the Treasury are authorized to support law enforcement training activities in foreign countries, in consultation with the Secretary of State, for the purpose of improving the effectiveness of the United States in investigating and prosecuting transnational offenses.”


Reimbursement by Other Government Agencies of Department of Justice Salaries and Expenses in High-Cost LitigationPub. L. 103–317, title I, § 109, Aug. 26, 1994, 108 Stat. 1735, provided that: “Notwithstanding 31 U.S.C. 3302 or any other law, in litigation involving unusually high costs, the Department of Justice may receive and retain reimbursement for salaries and expenses, for fiscal year 1995 and thereafter, from any other governmental component being represented in the litigation.”


Neighborhood RevitalizationPub. L. 102–395, title I, Oct. 6, 1992, 106 Stat. 1830, provided in part: “That for fiscal year 1993 and thereafter the Attorney General shall (1) promote neighborhood revitalization by developing a plan for the use of Federal funds appropriated for selected activities in the Departments of Labor, Education, Health and Human Services, Transportation, Agriculture, and Housing and Urban Development; (2) the Attorney General shall solicit from State and local governments plans to revitalize neighborhoods using programs administered by such agencies; and (3) the Attorney General shall review and approve such plans in consultation with the Federal agency to which funds are appropriated”.


Procurement of Expert Witnesses Without Regard to Competitive Procurement ProceduresPub. L. 102–140, title VI, § 611(a), Oct. 28, 1991, 105 Stat. 832, provided that, notwithstanding any other provision of law: “For fiscal year 1992 and thereafter, the Department of Justice may procure the services of expert witnesses for use in preparing or prosecuting a civil or criminal action, without regard to competitive procurement procedures, including the Commerce Business Daily publication requirements: Provided, That no witness shall be paid more than one attendance fee for any calendar day.”


Structural Reforms To Improve Federal Response to Crimes Affecting Financial InstitutionsPub. L. 101–647, title XXV, §§ 2536–2538, Nov. 29, 1990, 104 Stat. 4883, 4884, provided that:
“SEC. 2536. ESTABLISHMENT OF FINANCIAL INSTITUTIONS CRIME UNIT AND OFFICE OF SPECIAL COUNSEL FOR FINANCIAL INSTITUTIONS CRIME UNIT.“(a) Establishment.—There is established within the Office of the Deputy Attorney General in the Department of Justice a Financial Institutions Fraud Unit to be headed by a special counsel (hereafter in this title [probably means this subtitle which is subtitle D (§§ 2536–2540) of title XXV of Pub. L. 101–647, which amended section 1441a of Title 12, Banks and Banking, and enacted this note] referred to as the ‘Special Counsel’).

“(b) Responsibility.—The Financial Institutions Fraud Unit and the Special Counsel shall be responsible to and shall report directly to the Deputy Attorney General.

“(c) Sunset.—The provisions of this section shall cease to apply at the end of the 5-year period beginning on the date of the enactment of this Act [Nov. 29, 1990].


“SEC. 2537. APPOINTMENT RESPONSIBILITIES AND COMPENSATION OF THE SPECIAL COUNSEL.“(a) Appointment.—The Special Counsel shall be appointed by the President, by and with the advice and consent of the Senate.

“(b) Responsibilities.—The Special Counsel shall—“(1) supervise and coordinate investigations and prosecutions within the Department of Justice of fraud and other criminal activity in and against the financial services industry, including, to the extent consistent with the independent counsel provision of chapter 40 of title 28, United States Code, any such activity by any current or former elected official or high-level executive branch official or any member of the immediate family of any such official;

“(2) ensure that Federal law relating to civil enforcement, asset seizure and forfeiture, money laundering, and racketeering are used to the fullest extent authorized to recover the proceeds of unlawful activities from persons who have committed crimes in and against the financial services industry; and

“(3) ensure that adequate resources are made available for the investigation and prosecution of fraud and other criminal activity in and against the financial services industry.


“(c) Compensation.—The Special Counsel shall be paid at the basic pay payable for level V of the Executive Schedule.


“SEC. 2538. ASSIGNMENT OF PERSONNEL.“There shall be assigned to the Financial Institutions Fraud Unit such personnel as the Attorney General deems necessary to provide an appropriate level of enforcement activity in the area of fraud and other criminal activity in and against the financial services industry.”




[Section 2539 of Pub. L. 101–647, formerly set out in the note above, relating to financial institutions fraud task forces, was editorially reclassified as section 41501 of Title 34, Crime Control and Law Enforcement.]
[Pub. L. 111–203, title III, §§ 351, 359(1), July 21, 2010, 124 Stat. 1546, 1548, which provided that, effective on the transfer date (see section 5411 of Title 12, Banks and Banking), section 2539(c)(2) of Pub. L. 101–647, set out above, is amended by striking out subpars. (C) and (D) and redesignating subpars. (E) to (H) as “(C) through (G), respectively”, was executed by redesignating subpars. (E) to (H) as (C) to (F), respectively, and striking out former subpars. (C) and (D), to reflect the probable intent of Congress.]

Authorization of Appropriations for Humanitarian Expenses Incurred by Federal Bureau of Investigation and Drug Enforcement AdministrationPub. L. 101–647, title XXXII, § 3201, Nov. 29, 1990, 104 Stat. 4916, as amended by Pub. L. 105–277, div. A, § 101(b) [title I, § 109(a)], Oct. 21, 1998, 112 Stat. 2681–50, 2681–67, provided that: “Appropriations in this or any other Act hereafter for the Federal Bureau of Investigation, the Drug Enforcement Administration, or the Immigration and Naturalization Service are available, in an amount of not to exceed $25,000 each per fiscal year, to pay humanitarian expenses incurred by or for any employee thereof (or any member of the employee’s immediate family) that results from or is incident to serious illness, serious injury, or death occurring to the employee while on official duty or business.”

[For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.]

Investigation of Financial Institutions; Assistance of Government PersonnelPub. L. 101–509, title V, § 528, Nov. 5, 1990, 104 Stat. 1427, as amended by Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117; Pub. L. 103–322, title XXXII, § 320923, Sept. 13, 1994, 108 Stat. 2131, provided that:
“(a) Notwithstanding any other law and in any fiscal year—“(1) The Attorney General shall accept, and Federal departments and agencies, including the United States Secret Service, the Internal Revenue Service, the Resolution Trust Corporation, and the appropriate Federal banking agency, may provide, without reimbursement, the services of attorneys, law enforcement personnel, and other employees of any other departments or agencies of the Federal Government to assist the Department of Justice, subject to the supervision of the Attorney General, in the investigation and prosecution of fraud or other criminal or unlawful activity in or against any federally insured financial institution or the Resolution Trust Corporation;

“(2) any attorney of a department or agency whose services are accepted pursuant to paragraph (1) may, subject to the supervision of the Attorney General, conduct any kind of legal proceeding, civil or criminal, including grand jury proceedings and proceedings before committing magistrate judges, and perform any other investigative or prosecutorial function, which United States attorneys are authorized by law to conduct or perform whether or not the attorney is a resident of the district in which the proceeding is brought; and

“(3) law enforcement personnel of the United States Secret Service are authorized, subject to the supervision of the Attorney General, to conduct or perform any kind of investigation, civil or criminal, related to fraud or other criminal or unlawful activity in or against any federally insured financial institution or the Resolution Trust Corporation, which the Department of Justice law enforcement personnel are authorized by law to conduct or perform: Provided, That the Secret Service shall not initiate investigations pursuant to this section independent of the supervision of the Attorney General.


“(b) This section—“(1) shall not, except as expressly provided herein, alter the authority of any Federal law enforcement agency; and

“(2) shall expire on December 31, 2004.


“(c) This section applies notwithstanding any other provision of law enacted by the 101st Congress after October 15, 1990, that by its terms would grant authority to, or otherwise affect the authority of, the Secret Service or other departments or agencies of the Federal Government to conduct or to assist the Department of Justice in conducting investigations or prosecutions of fraud or other criminal or unlawful activity in or against any federally insured financial institution or the Resolution Trust Corporation, and any other such provision shall not be effective in granting or otherwise affecting any such authority.”



[For transfer of the functions, personnel, assets, and obligations of the United States Secret Service, including the functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 381, 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.]

Processing of Name Checks and Background Records for Noncriminal Employment, Licensing, and Humanitarian PurposesPub. L. 101–162, title II, Nov. 21, 1989, 103 Stat. 995, which authorized the Chief, United States National Central Bureau, INTERPOL, to establish and collect fees to process name checks and background records for noncriminal employment, licensing, and humanitarian purposes, was editorially reclassified as section 41103 of Title 34, Crime Control and Law Enforcement.

Expenses of Legal Defense for Federal Government Employees Performing Official Duties; Fees and Expenses of WitnessesPub. L. 101–162, title II, Nov. 21, 1989, 103 Stat. 997, provided: “That for fiscal year 1990 and hereafter the Attorney General may enter into reimbursable agreements with other Federal Government agencies or components within the Department of Justice to pay expenses of private counsel to defend Federal Government employees sued for actions while performing their official duties: Provided further, That for fiscal year 1990 and hereafter the Attorney General, upon notification to the Committees on Appropriations of the House of Representatives and the Senate in compliance with provisions set forth in section 606 of this Act [Pub. L. 101–162, title VI, Nov. 21, 1989, 103 Stat. 1031], may authorize litigating components to reimburse this account for expert witness expenses when it appears current allocations will be exhausted for cases scheduled for trial in the current fiscal year.”


Uniforms and AllowancesPub. L. 101–162, title II, § 203, Nov. 21, 1989, 103 Stat. 1002, provided that: “For fiscal year 1990 and hereafter, appropriations for ‘Salaries and expenses, General Administration’, ‘Salaries and expenses, United States Marshals Service’, ‘Salaries and expenses, Federal Bureau of Investigation’, ‘Salaries and expenses, Drug Enforcement Administration’, ‘Salaries and expenses, Immigration and Naturalization Service’, and ‘Salaries and expenses, Federal Prison System’, shall be available for uniforms and allowances therefor as authorized by law (5 U.S.C. 5901–5902).”

[For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.]

Justice Department Organized Crime and Drug Enforcement EnhancementPub. L. 100–690, title I, subtitle B, Nov. 18, 1988, 102 Stat. 4189, provided that:
“SEC. 1051. SHORT TITLE.“This subtitle may be cited as the ‘Justice Department Organized Crime and Drug Enforcement Enhancement Act of 1988’.


“SEC. 1052. FINDINGS.“The Congress finds that—“(1) organized criminal activity contributes significantly to the importation, distribution, and sale of illegal and dangerous drugs;

“(2) trends in drug trafficking patterns necessitate a response that gives appropriate weight to—“(A) the prosecution of drug-related crimes; and

“(B) the forfeiture and seizure of assets and other civil remedies used to strike at the inherent strength of the drug networks and organized crime groups;


“(3) law enforcement components of the Department of Justice should give high priority to the enforcement of civil sanctions against drug networks and organized crime groups; and

“(4) the structure of the Department of Justice Criminal Division needs to be reviewed in order to determine the most effective structure to address such drug-related problems.


“SEC. 1053. CIVIL ENFORCEMENT REPORT.“(a) Report.—Not later than 1 year after the date of the enactment of this title [Nov. 18, 1988], the Director of National Drug Control Policy (the Director) in consultation with the Attorney General, shall report to the Congress on the necessity to establish a new division or make other organizational changes within the Department of Justice in order to promote better civil and criminal law enforcement. In preparing such report, the Director shall consider restructuring and consolidating one or more of the following divisions and programs—“(1) the Organized Crime and Racketeering Section of the Criminal Division and all subordinate strike forces therein;

“(2) the Narcotic and Dangerous Drug Section of the Criminal Division;

“(3) the Asset Forfeiture Office of the Criminal Division; and

“(4) the Organized Crime Drug Enforcement Task Force Program;[.]


“(b) Legislative Recommendations.—The report submitted under subsection (a) shall include appropriate legislative recommendations for the Congress.


“SEC. 1054. CIVIL ENFORCEMENT ENHANCEMENT.“(a) Duty of Attorney General.—The Attorney General shall insure that each component of the Department of Justice having criminal law enforcement responsibilities with respect to the prosecution of organized crime and controlled substances violations, including each United States Attorney’s Office, attaches a high priority to the enforcement of civil statutes creating ancillary sanctions and remedies for such violations, such as civil penalties and actions, forfeitures, injunctions and restraining orders, and collection of fines.

“(b) Duty of Associate Attorney General.—The Associate Attorney General shall be responsible for implementing the policy set forth in this subsection.

“(c) Authorization of Appropriations.—(1) There are authorized to be appropriated $3,000,000 for salaries and expenses to the Department of Justice General Legal Activities Account and $3,000,000 for salaries and expenses for United States Attorneys for fiscal year 1989.

“(2) Any appropriation of funds authorized under paragraph (1) shall be—“(A) in addition to any appropriations requested by the President in the 1989 fiscal year budget submitted by the President to the Congress on February 18, 1988, or provided in regular appropriations Acts or continuing resolutions for the fiscal year ending September 30, 1989; and

“(B) used to increase the number of field attorneys and related support staff over such personnel levels employed at the Department of Justice on September 30, 1988.


“(3) Any increase in full-time equivalent positions described under paragraph (2)(B) shall be exclusively used for asset forfeiture and civil enforcement and be assigned to appropriate field offices of the Organized Crime and Racketeering Section and the Organized Crime Drug Enforcement Task Forces.


“(d) Reporting Requirement.—The Attorney General, at the end of each such fiscal year, shall file a report with the Congress setting forth the extent of such enforcement efforts, as well as the need for any enhancements in resources necessary to carry out this policy.


“SEC. 1055. EXPENSES OF TASK FORCES.“(a) Appropriations and Reimbursements Procedure.—Beginning in fiscal year 1990, the Attorney General in his budget shall submit a separate appropriations request for expenses relating to all Federal agencies participating in the Organized Crime Drug Enforcement Task Forces. Such appropriations shall be made to the Department of Justice’s Interagency Law Enforcement Appropriation Account for the Attorney General to make reimbursements to the involved agencies as necessary.

“(b) Enhancement of Field Activities.—The appropriations and reimbursements procedure described under subsection (a) shall—“(1) provide for the flexibility of the Task Forces which is vital to success;

“(2) permit Federal law enforcement resources to be shifted in response to changing patterns of organized criminal drug activities;

“(3) permit the Attorney General to reallocate resources among the organizational components of the Task Forces and between regions without undue delay; and

“(4) ensure that the Task Forces function as a unit, without the competition for resources among the participating agencies that would undermine the overall effort.”





[For termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which a report required under section 1054(d) of Pub. L. 100–690, set out above, is listed on page 118), see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance.]

Impact Analysis of Additional Resources to Certain Components of Federal Criminal Justice System; Study by Comptroller General and Report to CongressPub. L. 100–690, title IX, § 9201, Nov. 18, 1988, 102 Stat. 4535, provided that:
“(a) Study.—The Comptroller General of the United States shall conduct a study—“(1) to determine the impact of additional resources to certain components of the Federal criminal justice system on other components of the system and of enhanced or new Federal criminal penalties or laws on the agencies and offices of the Department of Justice, the Federal courts, and other components of the Federal criminal justice system; and

“(2) use the data derived from the impact analysis to develop a model that can be applied by Congress and Federal agencies and departments to help determine appropriate staff and budget responses in order to maintain balance in the Federal criminal justice system and effectively implement changes in resources, laws, or penalties.


“(b) Report to Congress.—The Comptroller General shall report the results and recommendations derived from the study required by subsection (a) no later than 1 year after the date of enactment of this Act [Nov. 18, 1988].”




Federal Environmental or Natural Resource Laws; Investigations Respecting, Etc.Pub. L. 96–132, § 12, Nov. 30, 1979, 93 Stat. 1048, provided that: “The Attorney General may, with the concurrence of any agency or Department with primary enforcement responsibility for an environmental or natural resource law, investigate any violation, of an environmental or natural resource law of the United States, and bring such actions as are necessary to enforce such laws. This section does not affect the criminal law enforcement authority of the Attorney General.”


Positions in Drug Enforcement Administration; Grades Excepted From Competitive Service; Vacancies; Removal, Suspension, or Reduction in Rank or Pay; Rate of PayPub. L. 94–503, title II, § 201, Oct. 15, 1976, 90 Stat. 2425, provided that:
“(a) Effective beginning one year after date of the enactment of this Act [Oct. 15, 1976], the following positions in the Drug Enforcement Administration (and individuals holding such positions) are hereby excepted from the competitive service:“(1) positions at GS–16, 17, and 18 of the General Schedule under section 5332(a) of title 5, United States Code, and

“(2) positions at GS–15 of the General Schedule which are designated as—“(A) regional directors,

“(B) office heads, or

“(C) executive assistants (or equivalent positions) under the immediate supervision of the Administrator (or the Deputy Administrator) of the Drug Enforcement Administration.



“(b) Effective during the one year period beginning on the date of the enactment of this Act [Oct. 15, 1976], vacancies in positions in the Drug Enforcement Administration (other than positions described in subsection (a)) at a grade not lower than GS–14 shall be filled—“(1) first, from applicants who have continuously held positions described in subsection (a) since the date of the enactment of this Act and who have applied for, and are qualified to fill, such vacancies, and

“(2) then, from other applicants in the order which would have occurred in the absence of this subsection.

Any individual placed in a position under paragraph (1) shall be paid in accordance with subsection (d).

“(c)(1) Effective beginning one year after the date of the enactment of this Act [Oct. 15, 1976], an individual in a position described in subsection (a) may be removed, suspended for more than 30 days, furloughed without pay, or reduced in rank or pay by the Administrator of the Drug Enforcement Administration if—“(A) such individual has been employed in the Drug Enforcement Administration for less than the one-year period immediately preceding the date of such action, and

“(B) the Administrator determines, in his discretion, that such action would promote the efficiency of the service.


“(2) Effective beginning one year after the date of the enactment of this Act [Oct. 15, 1976], an individual in a position described in subsection (a) may be reduced in rank or pay by the Administrator within the Drug Enforcement Administration if—“(A) such individual has been continuously employed in such position since the date of the enactment of this Act, and

“(B) the Administrator determines, in his discretion, that such action would promote the efficiency of the service.

Any individual reduced in rank or pay under this paragraph shall be paid in accordance with subsection (d).

“(3) The provisions of sections 7512 and 7701 of title 5, United States Code, and otherwise applicable Executive orders, shall not apply with respect to actions taken by the Administrator under paragraph (1) or any reduction in rank or pay (under paragraph (2) or otherwise) of any individual in a position described in subsection (a).


“(d) Any individual whose pay is to be determined in accordance with this subsection shall be paid basic pay at the rate of basic pay he was receiving immediately before he was placed in a position under subsection (b)(1) or reduced in rank or pay under subsection (c)(2), as the case may be, until such time as the rate of basic pay he would receive in the absence of this subsection exceeds such rate of basic pay. The provisions of section 5337 of title 5, United States Code, shall not apply in any case in which this subsection applies.”



[References in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.]

Executive Documents
REORGANIZATION PLAN NO. 1 OF 1968Eff. Apr. 8, 1968, 33 F.R. 5611, 82 Stat. 1367, as amended Reorg. Plan No. 2 of 1973, § 3, eff. July 1, 1973, 38 F.R. 15932, 87 Stat. 1091
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, February 7, 1968, pursuant to the provisions of chapter 9 of title 5 of the United States Code.

NARCOTICS; DRUG ABUSE CONTROL
Section 1. Transfer of Functions From Treasury DepartmentThere are hereby transferred to the Attorney General:
(a) Those functions of the Secretary of the Treasury which are administered through or with respect to the Bureau of Narcotics.
(b) All functions of the Bureau of Narcotics, of the Commissioner of Narcotics, and of all other officers, employees and agencies of the Bureau of Narcotics.
(c) So much of other functions or parts of functions of the Secretary of the Treasury and the Department of the Treasury as is incidental to or necessary for the performance of the functions transferred by paragraphs (a) and (b) of this section.

Sec. 2. Transfer of Functions From the Department of Health, Education, and WelfareThere are hereby transferred to the Attorney General:
(a) The functions of the Secretary of Health, Education, and Welfare under the Drug Abuse Control Amendments of 1965 (Public Law 89–74; 79 Stat. 226) [see Short Title note under 21 U.S.C. 301], except the function of regulating the counterfeiting of those drugs which are not controlled “depressant or stimulant” drugs.
(b) So much of other functions or parts of functions of the Secretary of Health, Education, and Welfare, and of the Department of Health, Education, and Welfare, as is incidental to or necessary for the performance of the functions transferred by paragraph (a) of this section.

Sec. 3. Bureau of Narcotics and Dangerous Drugs(a) [Repealed. Reorg. Plan No. 2 of 1973, § 3, 38 F.R. 15932, 87 Stat. 1091, eff. July 1, 1973. Subsection established the Bureau of Narcotics and Dangerous Drugs in the Department of Justice and provided that it be headed by a Director appointed by the Attorney General.]
(b) There are hereby established in the Department of Justice, in addition to the positions transferred to that Department by this Plan, four new positions, appointment to which shall be made by the Attorney General in the competitive service. Two of those positions shall have compensation at the rate now or hereafter provided for GS-18 positions of the General Schedule and the other two shall have compensation at the rate now or hereafter provided for GS-16 positions of the General Schedule (5 U.S.C. 5332). Each such position shall have such title and duties as the Attorney General shall prescribe.
[References in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.]

Sec. 4. AbolitionThe Bureau of Narcotics in the Department of the Treasury, including the office of Commissioner of Narcotics (21 U.S.C. 161), is hereby abolished. The Secretary of the Treasury shall make such provision as he may deem necessary with respect to terminating those affairs of the Bureau of Narcotics not otherwise provided for in this reorganization plan.

Sec. 5. Performance of Transferred FunctionsThe Attorney General may from time to time make such provisions as he shall deem appropriate authorizing the performance of any of the functions transferred to him by the provisions of this reorganization plan by any officer, employee, or organizational entity of the Department of Justice.

Sec. 6. Incidental Transfers(a) There are hereby transferred to the Department of Justice all of the positions, personnel, property, records, and unexpended balances of appropriations, allocations, and other funds, available or to be made available, (1) of the Bureau of Narcotics, and (2) of the Bureau of Drug Abuse Control of the Department of Health, Education, and Welfare.
(b) There shall be transferred to the Department of Justice, at such time or times as the Director of the Bureau of the Budget shall direct, so much as the Director shall determine of other positions, personnel, property, records and unexpended balances of appropriations, allocations, and other funds of the Department of the Treasury and of the Department of Health, Education, and Welfare employed, used, held, available or to be made available in connection with functions transferred by the provisions of this reorganization plan.
(c) Such further measures and dispositions as the Director of the Bureau of the Budget shall deem to be necessary in order to effectuate the transfers provided in this section shall be carried out in such manner as he may direct and by such agencies as he shall designate.

Message of the PresidentTo the Congress of the United States:
In my first Reorganization Plan of 1968, I call for the creation of a new and powerful Bureau of Narcotics and Dangerous Drugs.
With this action, America will serve notice to the pusher and the peddler that their criminal acts must stop.
No matter how well organized they are, we will be better organized. No matter how well they have concealed their activities, we will root them out.
Today, Federal investigation and enforcement of our narcotics laws are fragmented. One major element—the Bureau of Narcotics—is in the Treasury Department and responsible for the control of marihuana and narcotics such as heroin. Another—the Bureau of Drug Abuse Control—is in the Department of Health, Education, and Welfare, and is responsible for the control of dangerous drugs including depressants, stimulants, and hallucinogens such as LSD.
Neither is located in the agency which is primarily concerned with Federal law enforcement—the Department of Justice.
This separation of responsibilities—despite the relentless and dedicated efforts of the agents of each Bureau—has complicated and hindered our response to a national menace.
For example, more than nine out of ten seizures of LSD made by the Bureau of Drug Abuse Control have also turned up marihuana—but that Bureau has no jurisdiction over marihuana.
In many instances, we are confronted by well organized disciplined and resourceful criminals who reap huge profits at the expense of their unfortunate victims.
The response of the Federal Government must be unified. And it must be total.
Today, in my Message on Crime, I recommended strong new laws to control dangerous drugs. I also recommended an increase of more than thirty percent in the number of Federal agents enforcing the narcotic and dangerous drug laws.
I now propose that a single Bureau of Narcotics and Dangerous Drugs be established in the Department of Justice to administer those laws and to bring to the American people the most efficient and effective Federal enforcement machinery we can devise.
Under this Reorganization Plan the Attorney General will have full authority and responsibility for enforcing the Federal laws relating to narcotics and dangerous drugs. The new Bureau of Narcotics and Dangerous Drugs, to be headed by a Director appointed by the Attorney General, will:
—consolidate the authority and preserve the experience and manpower of the Bureau of Narcotics and the Bureau of Drug Abuse Control.
—work with states and local governments in their crackdown on illegal trade in drugs and narcotics, and help to train local agents and investigators.
—maintain worldwide operations, working closely with other nations, to suppress the trade in illicit narcotics and marihuana.
—conduct an extensive campaign of research and a nationwide public education program on drug abuse and its tragic effects.
The Plan I forward today moves in the direction recommended by two distinguished groups:
—1949 Hoover Commission.
—the 1963 Presidential Advisory Commission on Narcotic and Drug Abuse.
This Administration and this Congress have the will and the determination to stop the illicit traffic in drugs.
But we need more than the will and the determination. We need a modern and efficient instrument of Government to transform our plans into action. That is what this Reorganization Plan calls for.
The Plan has been prepared in accordance with chapter 9 of title 5 of the United States Code.
I have found, after investigation, that each reorganization included in the plan is necessary to accomplish one or more of the purposes set forth in section 901(a) of title 5 of the United States Code.
I have also found that, by reason of these reorganizations, it is necessary to include in the accompanying plan provisions for the appointment and compensation of the five new positions as specified in section 3 of the plan. The rates of compensation fixed for these new positions are those which I have found to prevail in respect of comparable positions in the Executive Branch of the Government.
Should the reorganization I propose take effect, they will make possible more effective and efficient administration of Federal law enforcement functions. It is not practicable at this time, however, to itemize the reduction in expenditures which may result.
I recommend that the Congress allow this urgently needed and important Reorganization Plan to become effective.

Lyndon B. Johnson.

The White House, February 7, 1968

REORGANIZATION PLAN NO. 2 OF 1973Effective July 1, 1973, 38 F.R. 15932, 87 Stat. 1091, as amended Pub. L. 93–253, § 1, Mar. 16, 1974, 88 Stat. 50
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 28, 1973, pursuant to the provisions of Chapter 9 of Title 5 of the United States Code.

LAW ENFORCEMENT IN ILLICIT DRUG ACTIVITIES
Section 1. Transfers to the Attorney GeneralThere are hereby transferred from the Secretary of the Treasury, the Department of the Treasury, and any other officer or any agency of the Department of the Treasury, to the Attorney General all intelligence, investigative, and law enforcement functions, vested by law in the Secretary, the Department, officers, or agencies which relate to the suppression of illicit traffic in narcotics, dangerous drugs, or marihuana, except that the Secretary shall retain, and continue to perform, those functions, to the extent that they relate to searches and seizures of illicit narcotics, dangerous drugs, or marihuana or to the apprehension or detention of persons in connection therewith, at regular inspection locations at ports of entry or anywhere along the land or water borders of the United States: Provided, that any illicit narcotics, dangerous drugs, marihuana, or related evidence seized, and any person apprehended or detained by the Secretary or any officer of the Department of the Treasury, pursuant to the authority retained in them by virtue of this section, shall be turned over forthwith to the jurisdiction of the Attorney General: Provided further, that nothing in this section shall be construed as limiting in any way any authority vested by law in the Secretary of the Treasury, the Department of the Treasury, or any other officer or any agency of that Department on the effective date of this Plan with respect to contraband other than illicit narcotics, dangerous drugs, and marihuana: and Provided further, that nothing in this section shall be construed as limiting in any way any authority the Attorney General, the Department of Justice, or any other officer or any agency of that Department may otherwise have to make investigations or engage in law enforcement activities, including activities relating to the suppression of illicit traffic in narcotics, dangerous drugs, and marihuana, at ports of entry or along the land and water borders of the United States.

Sec. 2. Transfers to the Secretary of the Treasury[Repealed. Pub. L. 93–253, § 1(a)(1), (b), Mar. 16, 1974, 88 Stat. 50, eff. July 1, 1973. Section provided for transfer to Secretary of the Treasury of functions vested in Attorney General, Department of Justice, or any other officer of such Department respecting inspection at ports of entry of persons, and documents of persons, entering or leaving the United States.]

Sec. 3. AbolitionThe Bureau of Narcotics and Dangerous Drugs, including the Office of Director thereof, is hereby abolished, and section 3(a) of Reorganization Plan No. 1 of 1968 is hereby repealed. The Attorney General shall make such provision as he may deem necessary with respect to terminating those affairs of the Bureau of Narcotics and Dangerous Drugs not otherwise provided for in this Reorganization Plan.

Sec. 4. Drug Enforcement AdministrationThere is established in the Department of Justice an agency which shall be known as the Drug Enforcement Administration, hereinafter referred to as “the Administration.”

Sec. 5. Officers of the Administration(a) There shall be at the head of the Administration the Administrator of Drug Enforcement, hereinafter referred to as “the Administrator.” The Administrator shall be appointed by the President by and with the advice and consent of the Senate, and shall receive compensation at the rate now or hereafter prescribed by law for positions of level III of the Executive Schedule Pay Rates (5 U.S.C. 5314). He shall perform such functions as the Attorney General shall from time to time direct.
(b) There shall be in the Administration a Deputy Administrator of the Drug Enforcement Administration, hereinafter referred to as “the Deputy Administrator,” who shall be appointed by the President by and with the advice and consent of the Senate, shall perform such functions as the Attorney General may from time to time direct, and shall receive compensation at the rate now or hereafter prescribed by law for positions of level V of the Executive Schedule Pay Rates (5 U.S.C. 5316).
(c) The Deputy Administrator or such other official of the Department of Justice as the Attorney General shall from time to time designate shall act as Administrator during the absence or disability of the Administrator or in the event of a vacancy in the office of Administrator.

Sec. 6. Performance of Transferred FunctionsThe Attorney General may from time to time make such provisions as he shall deem appropriate authorizing the performance of any of the functions transferred to him by the provisions of this Reorganization Plan by any officer, employee, or agency of the Department of Justice.
[Section, former subsec. (a) designation, and subsec. (b) providing for performance of functions transferred to Secretary of Treasury by any officer, employee, or agency of Treasury Department, repealed by Pub. L. 93–253, § 1(a)(2), (b), Mar. 16, 1974, 88 Stat. 50, eff. July 1, 1973.]

Sec. 7. CoordinationThe Attorney General, acting through the Administrator and such other officials of the Department of Justice as he may designate, shall provide for the coordination of all drug law enforcement functions vested in the Attorney General so as to assure maximum cooperation between and among the Administration, the Federal Bureau of Investigation, and other units of the Department involved in the performance of these and related functions.

Sec. 8. Incidental Transfers(a) So much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available or to be made available in connection with the functions transferred to the Attorney General and to the Secretary of the Treasury by this Reorganization Plan as the Director of the Office of Management and Budget shall determine shall be transferred to the Department of Justice and to the Department of the Treasury, respectively, at such time or times as the Director shall direct.
(b) Such further measures and dispositions as the Director of the Office of Management and Budget shall deem to be necessary in order to effectuate transfers referred to in subsection (a) of this section shall be carried out in such manner as he shall direct and by such Federal agencies as he shall designate.

Sec. 9. Interim Officers(a) The President may authorize any person who, immediately prior to the effective date of this Reorganization Plan, held a position in the Executive Branch of the Government to act as Administrator until the office of Administrator is for the first time filled pursuant to the provisions of this Reorganization Plan or by recess appointment as the case may be.
(b) The President may similarly authorize any such person to act as Deputy Administrator.
(c) The President may authorize any person who serves in an acting capacity under the foregoing provisions of this section to receive the compensation attached to the office in respect to which he so serves. Such compensation, if authorized, shall be in lieu of, but not in addition to, other compensation from the United States to which such person may be entitled.

Sec. 10. Effective DateThe provisions of this Reorganization Plan shall take effect as provided by section 906(a) of title 5 of the United States Code or on July 1, 1973, whichever is later.

Message of the PresidentTo the Congress of the United States:
Drug abuse is one of the most vicious and corrosive forces attacking the foundations of American society today. It is a major cause of crime and a merciless destroyer of human lives. We must fight it with all of the resources at our command.
This Administration has declared all-out, global war on the drug menace. As I reported to the Congress earlier this month in my State of the Union message, there is evidence of significant progress on a number of fronts in that war.
Both the rate of new addiction to heroin and the number of narcotic-related deaths showed an encouraging downturn last year. More drug addicts and abusers are in treatment and rehabilitation programs than ever before.
Progress in pinching off the supply of illicit drugs was evident in last year’s stepped-up volume of drug seizures worldwide—which more than doubled in 1972 over the 1971 level.
Arrests of traffickers have risen by more than one-third since 1971. Prompt Congressional action on my proposal for mandatory minimum sentences for pushers of hard drugs will help ensure that convictions stemming from such arrests lead to actual imprisonment of the guilty.
Notwithstanding these gains, much more must be done. The resilience of the international drug trade remains grimly impressive—current estimates suggest that we still intercept only a small fraction of all the heroin and cocaine entering this country. Local police still find that more than one of every three suspects arrested for street crimes is a narcotic abuser or addict. And the total number of Americans addicted to narcotics, suffering terribly themselves and inflicting their suffering in countless others, still stands in the hundreds of thousands.

A UNIFIED COMMAND FOR DRUG ENFORCEMENTSeeking ways to intensify our counter-offensive against this menace, I am asking the Congress today to join with this Administration in strengthening and streamlining the Federal drug law enforcement effort.
Funding for this effort has increased sevenfold during the past five years, from $36 million in fiscal year 1969 to $257 million in fiscal year 1974—more money is not the most pressing enforcement need at present. Nor is there a primary need for more manpower working on the problem, over 2100 new agents having already been added to the Federal drug enforcement agencies under this Administration, an increase of more than 250 percent over the 1969 level.
The enforcement work could benefit significantly, however, from consolidation of our anti-drug forces under a single unified command. Right now the Federal Government is fighting the war on drug abuse under a distinct handicap, for its efforts are those of a loosely confederated alliance facing a resourceful, elusive, worldwide enemy. Admiral Mahan, the master naval strategist, described this handicap precisely when he wrote that “Granting the same aggregate of force, it is never as great in two hands as in one, because it is not perfectly concentrated.”
More specifically, the drug law enforcement activities of the United States now are not merely in two hands but in half a dozen. Within the Department of Justice, with no overall direction below the level of the Attorney General, these fragmented forces include the Bureau of Narcotics and Dangerous Drugs, the Office for Drug Abuse Law Enforcement, the Office of National Narcotics Intelligence, and certain activities of the Law Enforcement Assistance Administration. The Treasury Department is also heavily engaged in enforcement work through the Bureau of Customs.
This aggregation of Federal activities has grown up rapidly over the past few years in response to the urgent need for stronger anti-drug measures. It has enabled us to make a very encouraging beginning in the accelerated drug enforcement drive of this Administration.
But it also has serious operational and organizational shortcomings. Certainly the cold-blooded underworld networks that funnel narcotics from suppliers all over the world into the veins of American drug victims are no respecters of the bureaucratic dividing lines that now complicate our anti-drug efforts. On the contrary, these modern-day slave traders can derive only advantage from the limitations of the existing organizational patchwork. Experience has now given us a good basis for correcting those limitations, and it is time to do so.
I therefore propose creation of a single, comprehensive Federal agency within the Department of Justice to lead the war against illicit drug traffic.
Reorganization Plan No. 2 of 1973, which I am transmitting to the Congress with this message, would establish such an agency, to be called the Drug Enforcement Administration. It would be headed by an Administrator reporting directly to the Attorney General.
The Drug Enforcement Administration would carry out the following anti-drug functions, and would absorb the associated manpower and budgets:
—All functions of the Bureau of Narcotics and Dangerous Drugs (which would be abolished as a separate entity by the reorganization plan);
—Those functions of the Bureau of Customs pertaining to drug investigations and intelligence (to be transferred from the Treasury Department to the Attorney General by the reorganization plan).
—All functions of the Office of Drug Abuse Law Enforcement; and
—All functions of the Office of National Narcotics Intelligence.
Merger of the latter two organizations into the new agency would be effected by an executive order dissolving them and transferring their functions, to take effect upon approval of Reorganization Plan No. 2 by the Congress. Drug law enforcement research currently funded by the Law Enforcement Assistance Administration and other agencies would also be transferred to the new agency by executive action.
The major responsibility of the Drug Enforcement Administration would thus include:
—development of overall Federal drug law enforcement strategy, programs, planning, and evaluation;
—full investigation and preparation for prosecution of suspects for violations under all Federal drug trafficking laws;
—full investigation and preparation for prosecution of suspects connected with illicit drugs seized at U.S. ports-of-entry and international borders;
—conduct of all relations with drug law enforcement officials of foreign governments, under the policy guidance of the Cabinet Committee on International Narcotics Control;
—full coordination and cooperation with State and local law enforcement officials on joint drug enforcement efforts; and
—regulation of the legal manufacture of drugs and other controlled substances under Federal regulations.
The Attorney General, working closely with the Administrator of this new agency, would have authority to make needed program adjustments. He would take steps within the Department of Justice to ensure that high priority emphasis is placed on the prosecution and sentencing of drug traffickers following their apprehension by the enforcement organization. He would also have the authority and responsibility for securing the fullest possible cooperation-particularly with respect to collection of drug intelligence—from all Federal departments and agencies which can contribute to the anti-drug work, including the Internal Revenue Service and the Federal Bureau of Investigation.
My proposals would make possible a more effective antidrug role for the FBI, especially in dealing with the relationship between drug trafficking and organized crime. I intend to see that the resources of the FBI are fully committed to assist in supporting the new Drug Enforcement Administration.
The consolidation effected under Reorganization Plan No. 2 would reinforce the basic law enforcement and criminal justice mission of the Department of Justice. With worldwide drug law enforcement responsibilities no longer divided among several organizations in two different Cabinet departments, more complete and cumulative drug law enforcement intelligence could be compiled. Patterns of international and domestic illicit drug production, distribution, and sale could be more directly compared and interpreted. Case-by-case drug law enforcement activities could be more comprehensively linked, cross-referenced, and coordinated into a single, organic enforcement operation. In short, drug law enforcement officers would be able to spend more time going after the traffickers and less time coordinating with one another.
Such progress could be especially helpful on the international front. Narcotics control action plans, developed under the leadership of the Cabinet Committee on International Narcotics Control, are now being carried out by U.S. officials in cooperation with host governments in 59 countries around the world. This wide-ranging effort to cut off drug supplies before they ever reach U.S. borders or streets is just now beginning to bear fruit. We can enhance its effectiveness, with little disruption of ongoing enforcement activities, by merging both the highly effective narcotics force of overseas Customs agents and the rapidly developing international activities of the Bureau of Narcotics and Dangerous Drugs into the Drug Enforcement Administration. The new agency would work closely with the Cabinet Committee under the active leadership of the U.S. Ambassador in each country where anti-drug programs are underway.
Two years ago, when I established the Special Action Office for Drug Abuse Prevention within the Executive Office of the President, we gained an organization with the necessary resources, breadth, and leadership capacity to begin dealing decisively with the “demand” side of the drug abuse problem—treatment and rehabilitation for those who have been drug victims, and preventive programs for potential drug abusers. This year, by permitting my reorganization proposals to take effect, the Congress can help provide a similar capability on the “supply” side. The proposed Drug Enforcement Administration, working as a team with the Special Action Office, would arm Americans with a potent one-two punch to help us fight back against the deadly menace of drug abuse. I ask full Congressional cooperation in its establishment.

IMPROVING PORT-OF-ENTRY INSPECTIONSNo heroin or cocaine is produced within the United States; domestic availability of these substances results solely from their illegal importation. The careful and complete inspection of all persons and goods coming into the United States is therefore an integral part of effective Federal drug law enforcement.
At the present time, however, Federal responsibility for conducting port-of-entry inspections is awkwardly divided among several Cabinet departments. The principal agencies involved are the Treasury Department’s Bureau of Customs, which inspects goods, and the Justice Department’s Immigration and Naturalization Service, which inspects persons and their papers. The two utilize separate inspection procedures, hold differing views of inspection priorities, and employ dissimilar personnel management practices.
To reduce the possibility that illicit drugs will escape detection at ports-of-entry because of divided responsibility, and to enhance the effectiveness of the Drug Enforcement Administration, the reorganization plan which I am proposing today would transfer to the Secretary of the Treasury all functions currently vested in Justice Department officials to inspect persons, or the documents of persons.
When the plan takes effect, it is my intention to direct the Secretary of the Treasury to use the resources so transferred—including some 1,000 employees of the Immigration and Naturalization Service—to augment the staff and budget of the Bureau of Customs. The Bureau’s primary responsibilities would then include:
—inspection of all persons and goods entering the United States;
—valuation of goods being imported, and assessment of appropriate tariff duties;
—interception of contraband being smuggled into the United States;
—enforcement of U.S. laws governing the international movement of goods, except the investigation of contraband drugs and narcotics; and
—turning over the investigation responsibility for all drug law enforcement cases to the Department of Justice.
The reorganization would thus group most port-of-entry inspection functions in a single Cabinet department. It would reduce the need for much day-to-day interdepartmental coordination, allow more efficient staffing at some field locations, and remove the basis for damaging interagency rivalries. It would also give the Secretary of the Treasury the authority and flexibility to meet changing requirements in inspecting the international flow of people and goods. An important by-product of the change would be more convenient service for travellers entering and leaving the country.
For these reasons, I am convinced that inspection activities at U.S. ports-of-entry can more effectively support our drug law enforcement efforts if concentrated in a single agency. The processing of persons at ports-of-entry is too closely interrelated with the inspection of goods to remain organizationally separated from it any longer. Both types of inspections have numerous objectives besides drug law enforcement, so it is logical to vest them in the Treasury Department, which has long had the principal responsibility for port-of-entry inspection of goods, including goods being transported in connection with persons. As long as the inspections are conducted with full awareness of related drug concerns it is neither necessary nor desirable that they be made a responsibility of the primary drug enforcement organization.

DECLARATIONSAfter investigation, I have found that each action included in Reorganization Plan No. 2 of 1973 is necessary to accomplish one or more of the purposes set forth in Section 901(a) of Title 5 of the United States Code. In particular, the plan is responsive of the intention of the Congress as expressed in Section 901(a)(1): “to promote better execution of the laws, more effective management of the executive branch and of its agencies and functions, and expeditious administration of the public business;” Section 901(a)(3): “to increase the efficiency of the operations of the Government to the fullest extent practicable;” Section 901(a)(5) “to reduce the number of agencies by consolidating those having similar functions under a single head, and to abolish such agencies or functions as may not be necessary for the efficient conduct of the Government;” and Section 901(a)(6): “to eliminate overlapping and duplication of effort.”
As required by law, the plan has one logically consistent subject matter: consolidation of Federal drug law enforcement activities in a manner designed to increase their effectiveness.
The plan would establish in the Department of Justice a new Administration designated as the Drug Enforcement Administration. The reorganizations provided for in the plan make necessary the appointment and compensation of new officers as specified in Section 5 of the plan. The rates of compensation fixed for these officers would be comparable to those fixed for officers in the executive branch who have similar responsibilities.
While it is not practicable to specify all of the expenditure reductions and other economies which may result from the actions proposed, some savings may be anticipated in administrative costs now associated with the functions being transferred and consolidated.
The proposed reorganization is a necessary step in upgrading the effectiveness of our Nation’s drug law enforcement effort. Both of the proposed changes would build on the strengths of established agencies, yielding maximum gains in the battle against drug abuse with minimum loss of time and momentum in the transition.
I am confident that this reorganization plan would significantly increase the overall efficiency and effectiveness of the Federal Government. I urge the Congress to allow it to become effective.

Richard Nixon.

The White House, March 28, 1973


Ex. Ord. No. 12146. Management of Federal Legal Resources
Ex. Ord. No. 12146, July 18, 1979, 44 F.R. 42657, as amended by Ex. Ord. No. 12608, Sept. 9, 1987, 52 F.R. 34617; Ex. Ord. No. 13286, § 53, Feb. 28, 2003, 68 F.R. 10628, provided:
By the authority vested in me as President by the Constitution and statutes of the United States of America, it is hereby ordered as follows:

1–1. Establishment of the Federal Legal Council1–101. There is hereby established the Federal Legal Council, which shall be composed of the Attorney General and the representatives of not more than 16 other agencies. The agency representative shall be designated by the head of the agency.
1–102. The initial membership of the Council, in addition to the Attorney General, shall consist of representatives designated by the heads of the following agencies:
(a) The Department of Commerce.
(b) The Department of Defense.
(c) The Department of Energy.
(d) The Environmental Protection Agency.
(e) The Equal Employment Opportunity Commission.
(f) The Federal Trade Commission.
(g) The Department of Health and Human Services.
(h) The Interstate Commerce Commission.
(i) The Department of Labor.
(j) The National Labor Relations Board.
(k) The Securities and Exchange Commission.
(l) The Department of State.
(m) The Department of the Treasury.
(n) The Department of Homeland Security.
(o) The United States Postal Service and
(p) the Veterans Administration.
1–103. The initial members of the Council shall serve for a term of two years. Thereafter, the agencies which compose the membership shall be designated annually by the Council and at least five positions on the Council, other than that held by the Attorney General, shall rotate annually.
1–104. In addition to the above members, the Directors of the Office of Management and Budget and the Office of Personnel Management, or their designees, shall be advisory members of the Council.
1–105. The Attorney General shall chair the Council and provide staff for its operation. Representatives of agencies that are not members of the Council may serve on or chair subcommittees of the Council.

1–2. Functions of the Council1–201. The Council shall promote:
(a) coordination and communication among Federal legal offices;
(b) improved management of Federal lawyers, associated support personnel, and information systems;
(c) improvements in the training provided to Federal lawyers;
(d) the facilitation of the personal donation of pro bono legal services by Federal attorneys;
(e) the use of joint or shared legal facilities in field offices; and
(f) the delegation of legal work to field offices.
1–202. The Council shall study and seek to resolve problems in the efficient and effective management of Federal legal resources that are beyond the capacity or authority of individual agencies to resolve.
1–203. The Council shall develop recommendations for legislation and other actions: (a) to increase the efficient and effective operation and management of Federal legal resources, including those matters specified in Section 1–201, and (b) to avoid inconsistent or unnecessary litigation by agencies.

1–3. Litigation Notice System1–301. The Attorney General shall establish and maintain a litigation notice system that provides timely information about all civil litigation pending in the courts in which the Federal Government is a party or has a significant interest.
1–302. The Attorney General shall issue rules to govern operation of the notice system. The rules shall include the following requirement:
(a) All agencies with authority to litigate cases in court shall promptly notify the Attorney General about those cases that fall in classes or categories designated from time to time by the Attorney General.
(b) The Attorney General shall provide all agencies reasonable access to the information collected in the litigation notice system.

1–4. Resolution of Interagency Legal Disputes1–401. Whenever two or more Executive agencies are unable to resolve a legal dispute between them, including the question of which has jurisdiction to administer a particular program or to regulate a particular activity, each agency is encouraged to submit the dispute to the Attorney General.
1–402. Whenever two or more Executive agencies whose heads serve at the pleasure of the President are unable to resolve such a legal dispute, the agencies shall submit the dispute to the Attorney General prior to proceeding in any court, except where there is specific statutory vesting of responsibility for a resolution elsewhere.

1–5. Access to Legal Opinions1–501. In addition to the disclosure now required by law, all agencies are encouraged to make available for public inspection and copying other opinions of their legal officers that are statements of policy or interpretation that have been adopted by the agency, unless the agency determines that disclosure would result in demonstrable harm.
1–502. All agencies are encouraged to make available on request other legal opinions, when the agency determines that disclosure would not be harmful.

1–6. Automated Legal Research and Information Systems1–601. The Attorney General, in coordination with the Secretary of Defense and other agency heads, shall provide for a computerized legal research system that will be available to all Federal law offices on a reimbursable basis. The system may include in its data base such Federal regulations, case briefs, and legal opinions, as the Attorney General deems appropriate.
1–602. The Federal Legal Council shall provide leadership for all Federal legal offices in establishing appropriate word processing and management information systems.

1–7. Responsibilities of the Agencies1–701. Each agency shall (a) review the management and operation of its legal activities and report in one year to the Federal Legal Council all steps being taken to improve those operations, and (b) cooperate with the Federal Legal Council and the Attorney General in the performance of the functions provided by this Order.
1–702. To the extent permitted by law, each agency shall furnish the Federal Legal Council and the Attorney General with reports, information and assistance as requested to carry out the provisions of this Order.


Executive Order No. 13271
Ex. Ord. No. 13271, July 9, 2002, 67 F.R. 46091, as amended by Ex. Ord. No. 13286, § 3, Feb. 28, 2003, 68 F.R. 10619, which established within the Department of Justice a Corporate Fraud Task Force, was terminated by Ex. Ord. No. 13519, § 7(b), Nov. 17, 2009, 74 F.R. 60125, formerly set out below.


Ex. Ord. No. 13402. Strengthening Federal Efforts To Protect Against Identity Theft
Ex. Ord. No. 13402, May 10, 2006, 71 F.R. 27945, as amended by Ex. Ord. No. 13414, Nov. 3, 2006, 71 F.R. 65365, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, in order to strengthen efforts to protect against identity theft, it is hereby ordered as follows:
Section 1. Policy. It is the policy of the United States to use Federal resources effectively to deter, prevent, detect, investigate, proceed against, and prosecute unlawful use by persons of the identifying information of other persons, including through:
(a) increased aggressive law enforcement actions designed to prevent, investigate, and prosecute identity theft crimes, recover the proceeds of such crimes, and ensure just and effective punishment of those who perpetrate identity theft;
(b) improved public outreach by the Federal Government to better (i) educate the public about identity theft and protective measures against identity theft, and (ii) address how the private sector can take appropriate steps to protect personal data and educate the public about identity theft; and
(c) increased safeguards that Federal departments, agencies, and instrumentalities can implement to better secure government-held personal data.
Sec. 2. Establishment of the Identity Theft Task Force.
(a) There is hereby established the Identity Theft Task Force.
(b) The Task Force shall consist exclusively of:
(i) the Attorney General, who shall serve as Chairman of the Task Force;
(ii) the Chairman of the Federal Trade Commission, who shall serve as Co-Chairman of the Task Force;
(iii) the Secretary of the Treasury;
(iv) the Secretary of Commerce;
(v) the Secretary of Health and Human Services;
(vi) the Secretary of Veterans Affairs;
(vii) the Secretary of Homeland Security;
(viii) the Director of the Office of Management and Budget;
(ix) the Commissioner of Social Security;
(x) the following officers of the United States:
(A) the Chairman of the Board of Governors of the Federal Reserve System;
(B) the Chairperson of the Board of Directors of the Federal Deposit Insurance Corporation;
(C) the Comptroller of the Currency;
(D) the Director of the Office of Thrift Supervision;
(E) the Chairman of the National Credit Union Administration Board; and
(F) the Postmaster General; and
(xi) such other officers of the United States as the Attorney General may designate from time to time, with the concurrence of the respective heads of departments and agencies concerned.
(c) The Chairman and Co-Chairman shall convene and preside at the meetings of the Task Force, determine its agenda, direct its work and, as appropriate, establish and direct subgroups of the Task Force that shall consist exclusively of members of the Task Force. Such subgroups may address particular subject matters, such as criminal law enforcement or private sector education and outreach. The Chairman and Co-Chairman may also designate, with the concurrence of the head of department, agency, or instrumentality of which the official is part, such other Federal officials as they deem appropriate for participation in the Task Force subgroups.
(d) A member of the Task Force, including the Chairman and Co-Chairman, may designate, to perform the Task Force or Task Force subgroup functions of the member, any person who is a part of the member’s department, agency, or instrumentality and who has high-level policy or operational duties or responsibilities related to the mission of the Task Force.
Sec. 3. Functions of the Task Force. The Task Force, in implementing the policy set forth in section 1 of this order, shall:
(a) review the activities of executive branch departments, agencies, and instrumentalities relating to the policy set forth in section 1, and building upon these prior activities, prepare and submit in writing to the President by February 9, 2007, or as soon as practicable thereafter as the Chairman and Co-Chairman shall determine, a coordinated strategic plan to further improve the effectiveness and efficiency of the Federal Government’s activities in the areas of identity theft awareness, prevention, detection, and prosecution.
(b) coordinate, as appropriate and subject to section 5(a) of this order, Federal Government efforts related to implementation of the policy set forth in section 1 of this order;
(c) obtain information and advice relating to the policy set forth in section 1 from representatives of State, local, and tribal governments, private sector entities, and individuals, in a manner that seeks their individual advice and does not involve collective judgment or consensus advice and deliberation and without giving any such person a vote or a veto over the activities or advice of the Task Force;
(d) promote enhanced cooperation by Federal departments and agencies with State and local authorities responsible for the prevention, investigation, and prosecution of significant identity theft crimes, including through avoiding unnecessary duplication of effort and expenditure of resources; and
(e) provide advice on the establishment, execution, and efficiency of policies and activities to implement the policy set forth in section 1:
(i) to the President in written reports from time to time, including recommendations for administrative action or proposals for legislation; and
(ii) to the heads of departments, agencies, and instrumentalities as appropriate from time to time within the discretion of the Chairman and the Co-Chairman.
Sec. 4. Cooperation. (a) To the extent permitted by law and applicable presidential guidance, executive departments, agencies, and instrumentalities shall provide to the Task Force such information, support, and assistance as the Task Force, through its Chairman and Co-Chairman, may request to implement this order.
(b) The Task Force shall be located in the Department of Justice for administrative purposes, and to the extent permitted by law, the Department of Justice shall provide the funding and administrative support the Task Force needs to implement this order, as determined by the Attorney General.
Sec. 5. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) authority granted by law to an executive department, agency, or instrumentality or the head thereof; and
(ii) functions of the Director of the Office of Management and Budget relating to budget, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is intended only to improve the internal management of the Federal Government and is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by a party against the United States, its departments, agencies, instrumentalities, or entities, its officers or employees, or any other person.
Sec. 6. Termination. Unless the Task Force is sooner terminated by the President, the Attorney General may terminate the Task Force by a written notice of its termination published in the Federal Register.

George W. Bush.



Executive Order No. 13519
Ex. Ord. No. 13519, Nov. 17, 2009, 74 F.R. 60123, which established the Financial Fraud Enforcement Task Force, was revoked by Ex. Ord. No. 13844, § 5(b), July 11, 2018, 83 F.R. 33116, set out below.


Executive Order No. 13774
Ex. Ord. No. 13774, Feb. 9, 2017, 82 F.R. 10695, which sets forth executive policy on the prevention of violence against Federal, State, tribal, and local law enforcement officers, was editorially reclassified as a note preceding section 50101 of Title 34, Crime Control and Law Enforcement.


Executive Order No. 13776
Ex. Ord. No. 13776, Feb. 9, 2017, 82 F.R. 10699, which directs the Attorney General to establish a Task Force on Crime Reduction and Public Safety, was editorially reclassified as a note preceding section 60101 of Title 34, Crime Control and Law Enforcement.


Ex. Ord. No. 13844. Establishment of the Task Force on Market Integrity and Consumer Fraud
Ex. Ord. No. 13844, July 11, 2018, 83 F.R. 33115, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to strengthen the efforts of the Department of Justice and Federal, State, local, and tribal agencies to investigate and prosecute crimes of fraud committed against the U.S. Government or the American people, recover the proceeds of such crimes, and ensure just and effective punishment of those who perpetrate crimes of fraud, it is hereby ordered as follows:
Section 1. Establishment. The Attorney General shall establish within the Department of Justice a Task Force on Market Integrity and Consumer Fraud (Task Force).
Sec. 2. Membership and Operation. (a) The Task Force shall include the following members:
(i) the Deputy Attorney General, who shall serve as the Chair;
(ii) the Associate Attorney General, who shall serve as the Vice Chair;
(iii) the Assistant Attorney General (Criminal Division);
(iv) the Assistant Attorney General (Civil Division);
(v) the Assistant Attorney General (Tax Division);
(vi) the Assistant Attorney General (Antitrust Division);
(vii) the Director of the Federal Bureau of Investigation;
(viii) United States Attorneys designated by the Attorney General; and
(ix) such other officers or employees of the Department of Justice as the Attorney General may from time to time designate.
(b) The Deputy Attorney General shall convene and direct the work of the Task Force in fulfilling its functions under this order. The Deputy Attorney General may permit, when appropriate, the designee of a member of the Task Force, including participants invited under section 3 of this order, to participate in lieu of the member or participant. The Deputy Attorney General shall convene the Task Force at such times as the Deputy Attorney General deems appropriate.
Sec. 3. Additional Participation for Specified Functions. In the Task Force’s performance of the functions set forth in subsection [sic] 4(a) and (c) of this order, and to the extent permitted by law, the Attorney General, or the Deputy Attorney General as his designee, shall periodically convene meetings and shall invite participation from the following senior officials from executive departments and agencies (agencies), or their designees, as well as such other officials of the Federal Government as the Attorney General or Deputy Attorney General deems appropriate:
(a) the Secretary of the Treasury;
(b) the Secretary of Defense;
(c) the Secretary of Health and Human Services;
(d) the Secretary of Housing and Urban Development;
(e) the Secretary of Energy;
(f) the Secretary of Education;
(g) the Secretary of Veterans Affairs;
(h) the Secretary of Homeland Security;
(i) the Administrator of the Small Business Administration;
(j) the Chairman of the Board of Governors of the Federal Reserve System;
(k) the Commissioner of Social Security;
(l) the Administrator of the United States Agency for International Development;
(m) the Director of the Bureau of Consumer Financial Protection;
(n) the Chairman of the Federal Trade Commission;
(o) the Chairman of the Securities and Exchange Commission;
(p) the Administrator of General Services;
(q) the Chairman of the National Credit Union Administration;
(r) the Chairman of the Commodity Futures Trading Commission;
(s) the Chairperson of the Board of Directors of the Federal Deposit Insurance Corporation;
(t) the Director of the Federal Housing Finance Agency;
(u) the Comptroller of the Currency; and
(v) the Chief Postal Inspector for the Postal Inspection Service.
Sec. 4. Functions. Consistent with the authorities assigned to the Attorney General by law, and other applicable law, the Task Force shall:
(a) provide guidance for the investigation and prosecution of cases involving fraud on the government, the financial markets, and consumers, including cyber-fraud and other fraud targeting the elderly, service members and veterans, and other members of the public; procurement and grant fraud; securities and commodities fraud, as well as other corporate fraud, with particular attention to fraud affecting the general public; digital currency fraud; money laundering, including the recovery of proceeds; health care fraud; tax fraud; and other financial crimes;
(b) provide recommendations to the Attorney General on fraud enforcement initiatives across the Department of Justice and on any matters the Task Force determines from time to time to be important in the investigation and prosecution of fraud and other financial crimes; and
(c) make recommendations to the President, through the Attorney General for:
(i) action to enhance cooperation among agencies in the investigation and prosecution of fraud and other financial crimes;
(ii) action to enhance cooperation among Federal, State, local, and tribal authorities in connection with the detection, investigation, and prosecution of fraud and other financial crimes; and
(iii) changes in rules, regulations, or policy, or recommendations to the Congress regarding legislative measures, to improve the effective investigation and prosecution of fraud and other financial crimes.
Sec. 5. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This Task Force shall replace the Financial Fraud Enforcement Task Force created by Executive Order 13519 of November 17, 2009 [formerly set out above] (Establishment of the Financial Fraud Enforcement Task Force). The Financial Fraud Enforcement Task Force is hereby terminated pursuant to section 8 of Executive Order 13519 and that order is hereby revoked.
(c) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(d) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
Sec. 6. Termination. The Task Force shall terminate when directed by the President or, with the approval of the President, by the Attorney General.

Donald J. Trump.




§ 509A. National Security Division(a) There is a National Security Division of the Department of Justice.

(b) The National Security Division shall consist of the elements of the Department of Justice (other than the Federal Bureau of Investigation) engaged primarily in support of the intelligence and intelligence-related activities of the United States Government, including the following:(1) The Assistant Attorney General designated as the Assistant Attorney General for National Security under section 507A of this title.

(2) The Office of Intelligence Policy and Review (or any successor organization).

(3) The counterterrorism section (or any successor organization).

(4) The counterespionage section (or any successor organization).

(5) Any other element, component, or office designated by the Attorney General.


(Added Pub. L. 109–177, title V, § 506(b)(1), Mar. 9, 2006, 120 Stat. 248.)

§ 509B. Section to enforce human rights laws(a) Not later than 90 days after the date of the enactment of the Human Rights Enforcement Act of 2009, the Attorney General shall establish a section within the Criminal Division of the Department of Justice with responsibility for the enforcement of laws against suspected participants in serious human rights offenses.

(b) The section established under subsection (a) is authorized to—(1) take appropriate legal action against individuals suspected of participating in serious human rights offenses; and

(2) coordinate any such legal action with the United States Attorney for the relevant jurisdiction.


(c) The Attorney General shall, as appropriate, consult with the Secretary of Homeland Security and the Secretary of State.

(d) In determining the appropriate legal action to take against individuals who are suspected of committing serious human rights offenses under Federal law, the section shall take into consideration the availability of criminal prosecution under the laws of the United States for such offenses or in a foreign jurisdiction that is prepared to undertake a prosecution for the conduct that forms the basis for such offenses.

(e) The term “serious human rights offenses” includes violations of Federal criminal laws relating to genocide, torture, war crimes, and the use or recruitment of child soldiers under sections 1091, 2340, 2340A, 2441, and 2442 of title 18, United States Code.

(Added Pub. L. 111–122, § 2(b), Dec. 22, 2009, 123 Stat. 3480.)

Editorial Notes

References in TextThe date of the enactment of the Human Rights Enforcement Act of 2009, referred to in subsec. (a), is the date of enactment of Pub. L. 111–122, which was approved Dec. 22, 2009.



§ 510. Delegation of authority
The Attorney General may from time to time make such provisions as he considers appropriate authorizing the performance by any other officer, employee, or agency of the Department of Justice of any function of the Attorney General.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 612.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 [Uncodified].1950 Reorg. Plan No. 2, § 2, eff. May 24, 1950, 64 Stat. 1261.


The words “including any function transferred to the Attorney General by the provisions of this reorganization plan” are omitted as executed and unnecessary as the words “any function of the Attorney General” include the functions transferred to the Attorney General by 1950 Reorg. Plan. No. 2.

Editorial Notes
Prior ProvisionsA prior section 510, act June 25, 1948, ch. 646, 62 Stat. 910, related to clerical assistants and messengers for United States attorneys, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 550 of this title by section 4(c) of Pub. L. 89–554.



§ 511. Attorney General to advise the President
The Attorney General shall give his advice and opinion on questions of law when required by the President.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 612.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 303.R.S. § 354.
  Feb. 27, 1877, ch. 69, § 1 (8th full par. on p. 241), 19 Stat. 241.





§ 512. Attorney General to advise heads of executive departments
The head of an executive department may require the opinion of the Attorney General on questions of law arising in the administration of his department.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 613.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 304.R.S. § 356.





§ 513. Attorney General to advise Secretaries of military departments
When a question of law arises in the administration of the Department of the Army, the Department of the Navy, or the Department of the Air Force, the cognizance of which is not given by statute to some other officer from whom the Secretary of the military department concerned may require advice, the Secretary of the military department shall send it to the Attorney General for disposition.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 613.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 307.R.S. § 357.


The Department of War was designated the Department of the Army by the Act of July 26, 1947, ch. 343, § 205, 61 Stat. 501. “Department of the Air Force” is added on authority of the Act of July 26, 1947, ch. 343, § 207(a), (f), 61 Stat. 502. The word “Secretary” is substituted for “head.” The words “military department” are substituted for “department” to conform to section 102 of title 5, United States Code, and section 101 of title 10, United States Code. The words “for disposition” are substituted for “to be by him referred to the proper officer in his department, or otherwise disposed of as he may deem proper.”



§ 514. Legal services on pending claims in departments and agencies
When the head of an executive department or agency is of the opinion that the interests of the United States require the service of counsel on the examination of any witness concerning any claim, or on the legal investigation of any claim, pending in the department or agency, he shall notify the Attorney General, giving all facts necessary to enable him to furnish proper professional service in attending the examination or making the investigation, and the Attorney General shall provide for the service.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 613.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 48.R.S. § 187.
 5 U.S.C. 313.R.S. § 364.


Sections 187 and 364 of the Revised Statutes are combined into one section since they both deal with the same subject matter and are derived from the Act of Feb. 14, 1871, ch. 51, § 3, 16 Stat. 412.
The words “executive department” are substituted for “Department” because “Department”, as used in R.S. §§ 187 and 364, meant “executive department”. (See R.S. § 159.) The word “agency” is substituted for “bureau” as it has a more common current acceptance. The word “concerning” is substituted for “touching”. Reference to application for a subpena is omitted as R.S. § 364 gives the department head the same authority to request aid from the Attorney General whether or not application has been made for a subpena.
Section 187 of the Revised Statutes was part of title IV of the Revised Statutes. The Act of July 26, 1947, ch. 343, § 201(d), as added Aug. 10, 1949, ch. 412, § 4, 63 Stat. 579 (former 5 U.S.C. 171–1), which provides “Except to the extent inconsistent with the provisions of this Act [National Security Act of 1947], the provisions of title IV of the Revised Statutes as now or hereafter amended shall be applicable to the Department of Defense” is omitted from this title but is not repealed.
Minor changes are made in phraseology to allow for the combining of the two sections.



§ 515. Authority for legal proceedings; commission, oath, and salary for special attorneys(a) The Attorney General or any other officer of the Department of Justice, or any attorney specially appointed by the Attorney General under law, may, when specifically directed by the Attorney General, conduct any kind of legal proceeding, civil or criminal, including grand jury proceedings and proceedings before committing magistrate judges, which United States attorneys are authorized by law to conduct, whether or not he is a resident of the district in which the proceeding is brought.

(b) Each attorney specially retained under authority of the Department of Justice shall be commissioned as special assistant to the Attorney General or special attorney, and shall take the oath required by law. Foreign counsel employed in special cases are not required to take the oath. The Attorney General shall fix the annual salary of a special assistant or special attorney.

(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 613; amended Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117; Pub. L. 107–273, div. A, title II, § 203(b), Nov. 2, 2002, 116 Stat. 1775.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


(a)5 U.S.C. 310.June 30, 1906, ch. 3935, 34 Stat. 816.
(b)5 U.S.C. 315.R.S. § 366.
  Apr. 17, 1930, ch. 174, 46 Stat. 170.
  June 25, 1948, ch. 646, § 3, 62 Stat. 985.
 [Uncodified].Aug. 5, 1953, ch. 328, § 202 (1st and 2d provisos, as applicable to special assistants and special attorneys), 67 Stat. 375.
 [Uncodified].July 2, 1954, ch. 456, § 202 (as applicable to special assistants and special attorneys), 68 Stat. 421.


In subsection (a), the words “or counselor” are omitted as redundant. The words “United States attorneys” are substituted for “district attorneys” on authority of the Act of June 25, 1948, ch. 646, § 1, 62 Stat. 909. The words “any provision of” are omitted as unnecessary.

Editorial Notes
Amendments2002—Subsec. (b). Pub. L. 107–273 struck out “at not more than $12,000” before period at end.

Statutory Notes and Related Subsidiaries

Change of Name
Words “magistrate judges” substituted for “magistrates” in subsec. (a) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.



§ 516. Conduct of litigation reserved to Department of Justice
Except as otherwise authorized by law, the conduct of litigation in which the United States, an agency, or officer thereof is a party, or is interested, and securing evidence therefor, is reserved to officers of the Department of Justice, under the direction of the Attorney General.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 613.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 306.R.S. § 361.
  Sept. 3, 1954, ch. 1263, § 11, 68 Stat. 1229.


The section is revised to express the effect of the law. As agency heads have long employed, with the approval of Congress, attorneys to advise them in the conduct of their official duties, the first 56 words of R.S. § 361 and of former section 306 of title 5 are omitted as obsolete.
The section concentrates the authority for the conduct of litigation in the Department of Justice. The words “Except as otherwise authorized by law,” are added to provide for existing and future exceptions (e.g., section 1037 of title 10). The words “an agency” are added for clarity and to align this section with section 519 which is of similar import. The words “as such officer” are omitted as unnecessary since it is implied that the officer is a party in his official capacity as an officer.
So much as prohibits the employment of counsel, other than in the Department of Justice, to conduct litigation is omitted as covered by R.S. § 365, which is codified in section 3106 of title 5, United States Code.



§ 517. Interests of United States in pending suits
The Solicitor General, or any officer of the Department of Justice, may be sent by the Attorney General to any State or district in the United States to attend to the interests of the United States in a suit pending in a court of the United States, or in a court of a State, or to attend to any other interest of the United States.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 613.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 316.R.S. § 367.





§ 518. Conduct and argument of cases(a) Except when the Attorney General in a particular case directs otherwise, the Attorney General and the Solicitor General shall conduct and argue suits and appeals in the Supreme Court and suits in the United States Court of Federal Claims or in the United States Court of Appeals for the Federal Circuit and in the Court of International Trade in which the United States is interested.

(b) When the Attorney General considers it in the interests of the United States, he may personally conduct and argue any case in a court of the United States in which the United States is interested, or he may direct the Solicitor General or any officer of the Department of Justice to do so.

(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 613; amended Pub. L. 96–417, title V, § 503, Oct. 10, 1980, 94 Stat. 1743; Pub. L. 97–164, title I, § 117, Apr. 2, 1982, 96 Stat. 32; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 309.R.S. § 359.


The words “and writs of error” are omitted on authority of the Act of Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54. The word “considers” is substituted for “deems”.

Editorial Notes
Amendments1992—Subsec. (a). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Subsec. (a). Pub. L. 97–164 substituted “United States Claims Court or in the United States Court of Appeals for the Federal Circuit” for “Court of Claims”.
1980—Subsec. (a). Pub. L. 96–417 required the Attorney General and the Solicitor General to conduct and argue suits in the Court of International Trade.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.



§ 519. Supervision of litigation
Except as otherwise authorized by law, the Attorney General shall supervise all litigation to which the United States, an agency, or officer thereof is a party, and shall direct all United States attorneys, assistant United States attorneys, and special attorneys appointed under section 543 of this title in the discharge of their respective duties.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 614.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 28 U.S.C. 507(b).[None].


The words “Except as otherwise authorized by law,” are added to provide for existing and future exceptions (e.g., section 1037 of title 10).
The words “or officer” are added for clarity and to align this section with section 516 which is of similar import.
The words “special attorneys appointed under section 543” are substituted for “attorneys appointed under section 543” to reflect the revision of this title.

Statutory Notes and Related Subsidiaries
Intelligence and National Security Aspects of Espionage ProsecutionsPub. L. 108–177, title III, § 341(b), Dec. 13, 2003, 117 Stat. 2616, as amended by Pub. L. 108–458, title I, § 1071(g)(3)(A)(v), Dec. 17, 2004, 118 Stat. 3692; Pub. L. 109–177, title V, § 506(a)(9), Mar. 9, 2006, 120 Stat. 248; Pub. L. 115–31, div. N, title IV, § 401(g), May 5, 2017, 131 Stat. 819, provided that: “The Attorney General, acting through the Assistant Attorney General for National Security, and in consultation with the Director of National Intelligence, acting through the National Counterintelligence and Security Center, shall establish policies and procedures to assist the Attorney General in the consideration of intelligence and national security-related equities in the development of charging documents and related pleadings in espionage prosecutions.”


Use of Annuity Brokers in Structured SettlementsPub. L. 107–273, div. C, title I, § 11015, Nov. 2, 2002, 116 Stat. 1824, provided that:
“(a) Establishment and Transmission of List of Approved Annuity Brokers.—Not later than 6 months after the date of enactment of this Act [Nov. 2, 2002], the Attorney General shall establish a list of annuity brokers who meet minimum qualifications for providing annuity brokerage services in connection with structured settlements entered by the United States. This list shall be updated upon request by any annuity broker that meets the minimum qualifications for inclusion on the list. The Attorney General shall transmit such list, and any updates to such list, to all United States Attorneys.

“(b) Authority To Select Annuity Broker for Structured Settlements.—In any structured settlement that is not negotiated exclusively through the Civil Division of the Department of Justice, the United States Attorney (or his designee) involved in any settlement negotiations shall have the exclusive authority to select an annuity broker from the list of such brokers established by the Attorney General, provided that all documents related to any settlement comply with Department of Justice requirements.”




Case Management Information and Tracking Systems for Federal Judicial Districts and Divisions of Department; Preparation, Submission, Etc., of PlanPub. L. 96–132, § 11, Nov. 30, 1979, 93 Stat. 1047, required the Attorney General, not later than Apr. 15, 1980, after consultation with the Director of the Executive Office of United States Attorneys and such Assistant Attorneys as appropriate, to prepare and submit to the Committees on the Judiciary of the Senate and the House of Representatives a plan for the activation and coordination, within the Department of Justice, of compatible, comprehensive case management information and tracking systems for each of the judicial districts of the United States and for each of the divisions of the Department.

Report to Congress Regarding Provisions of Law Considered Unconstitutional by the Department of Justice; Declaration of Such PositionPub. L. 96–132, § 21, Nov. 30, 1979, 93 Stat. 1049, required the Attorney General, during the fiscal year ending Sept. 30, 1980, to transmit a report to each House of Congress in any case in which the Attorney General considered the provisions of law enacted by the Congress and at issue to be unconstitutional and in such cases required a representative of the Department of Justice participating in such case to make a declaration that such opinion of the Attorney General regarding the constitutionality of those provisions of law involved constitutes the opinion of the executive branch of the government with respect to such matter.
Similar provisions were contained in Pub. L. 95–624, § 13, Nov. 9, 1978, 92 Stat. 3464.

Study and Report to Congress on Extent to Which Violations of Federal Criminal Laws Are Not ProsecutedPub. L. 95–624, § 17, Nov. 9, 1978, 92 Stat. 3465, provided that the Attorney General undertake a study and make recommendations concerning violations of Federal criminal laws which have not been prosecuted and present such study and recommendations to the Committee on the Judiciary of the Senate and the House of Representatives not later than Oct. 1, 1979.

Executive Documents

Executive Order No. 12778
Ex. Ord. No. 12778, Oct. 23, 1991, 56 F.R. 55195, which prescribed guidelines for promotion of just and efficient Government civil litigation and set forth principles for enactment of legislation and promulgation of regulations which did not unduly burden the Federal court system and for promotion of just and efficient administrative adjudications, was revoked by Ex. Ord. No. 12988, § 12, Feb. 5, 1996, 61 F.R. 4734, set out below.


Ex. Ord. No. 12988. Civil Justice Reform
Ex. Ord. No. 12988, Feb. 5, 1996, 61 F.R. 4729, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, and in order to improve access to justice for all persons who wish to avail themselves of court and administrative adjudicatory tribunals to resolve disputes, to facilitate the just and efficient resolution of civil claims involving the United States Government, to encourage the filing of only meritorious civil claims, to improve legislative and regulatory drafting to reduce needless litigation, to promote fair and prompt adjudication before administrative tribunals, and to provide a model for similar reforms of litigation practices in the private sector and in various states, it is hereby ordered as follows:
Section 1. Guidelines to Promote Just and Efficient Government Civil Litigation. To promote the just and efficient resolution of civil claims, those Federal agencies and litigation counsel that conduct or otherwise participate in civil litigation on behalf of the United States Government in Federal court shall respect and adhere to the following guidelines during the conduct of such litigation:
(a) Pre-filing Notice of a Complaint. No litigation counsel shall file a complaint initiating civil litigation without first making a reasonable effort to notify all disputants about the nature of the dispute and to attempt to achieve a settlement, or confirming that the referring agency that previously handled the dispute has made a reasonable effort to notify the disputants and to achieve a settlement or has used its conciliation processes.
(b) Settlement Conferences. As soon as practicable after ascertaining the nature of a dispute in litigation, and throughout the litigation, litigation counsel shall evaluate settlement possibilities and make reasonable efforts to settle the litigation. Such efforts shall include offering to participate in a settlement conference or moving the court for a conference pursuant to Rule 16 of the Federal Rules of Civil Procedure [28 U.S.C. App.] in an attempt to resolve the dispute without additional civil litigation.
(c) Alternative Methods of Resolving the Dispute in Litigation. Litigation counsel shall make reasonable attempts to resolve a dispute expeditiously and properly before proceeding to trial.
(1) Whenever feasible, claims should be resolved through informal discussions, negotiations, and settlements rather than through utilization of any formal court proceeding. Where the benefits of Alternative Dispute Resolution (“ADR”) may be derived, and after consultation with the agency referring the matter, litigation counsel should suggest the use of an appropriate ADR technique to the parties.
(2) It is appropriate to use ADR techniques or processes to resolve claims of or against the United States or its agencies, after litigation counsel determines that the use of a particular technique is warranted in the context of a particular claim or claims, and that such use will materially contribute to the prompt, fair, and efficient resolution of the claims.
(3) To facilitate broader and effective use of informal and formal ADR methods, litigation counsel should be trained in ADR techniques.
(d) Discovery. To the extent practical, litigation counsel shall make every reasonable effort to streamline and expedite discovery in cases under counsel’s supervision and control.
(1) Review of Proposed Document Requests. Each agency within the executive branch shall establish a coordinated procedure for the conduct and review of document discovery undertaken in litigation directly by that agency when that agency is litigation counsel. The procedure shall include, but is not necessarily limited to, review by a senior lawyer prior to service or filing of the request in litigation to determine that the request is not cumulative or duplicative, unreasonable, oppressive, unduly burdensome or expensive, taking into account the requirements of the litigation, the amount in controversy, the importance of the issues at stake in the litigation, and whether the documents can be obtained from some other source that is more convenient, less burdensome, or less expensive.
(2) Discovery Motions. Before petitioning a court to resolve a discovery motion or petitioning a court to impose sanctions for discovery abuses, litigation counsel shall attempt to resolve the dispute with opposing counsel. If litigation counsel makes a discovery motion concerning the dispute, he or she shall represent in that motion that any attempt at resolution was unsuccessful or impracticable under the circumstances.
(e) Sanctions. Litigation counsel shall take steps to seek sanctions against opposing counsel and opposing parties where appropriate.
(1) Litigation counsel shall evaluate filings made by opposing parties and, where appropriate, shall petition the court to impose sanctions against those responsible for abusive practices.
(2) Prior to filing a motion for sanctions, litigation counsel shall submit the motion for review to the sanctions officer, or his or her designee, within the litigation counsel’s agency. Such officer or designee shall be a senior supervising attorney within the agency, and shall be licensed to practice law before a State court, courts of the District of Columbia, or courts of any territory or Commonwealth of the United States. The sanctions officer or designee shall also review motions for sanctions that are filed against litigation counsel, the United States, its agencies, or its officers.
(f) Improved Use of Litigation Resources. Litigation counsel shall employ efficient case management techniques and shall make reasonable efforts to expedite civil litigation in cases under that counsel’s supervision and control. This includes but is not limited to:
(1) making reasonable efforts to negotiate with other parties about, and stipulate to, facts that are not in dispute;
(2) reviewing and revising pleadings and other filings to ensure that they are accurate and that they reflect a narrowing of issues, if any, that has resulted from discovery;
(3) requesting early trial dates where practicable;
(4) moving for summary judgment in every case where the movant would be likely to prevail, or where the motion is likely to narrow the issues to be tried; and
(5) reviewing and revising pleadings and other filings to ensure that unmeritorious threshold defenses and jurisdictional arguments, resulting in unnecessary delay, are not raised.
Sec. 2. Government Pro Bono and Volunteer Service. All Federal agencies should develop appropriate programs to encourage and facilitate pro bono legal and other volunteer service by government employees to be performed on their own time, including attorneys, as permitted by statute, regulation, or other rule or guideline.
Sec. 3. Principles to Enact Legislation and Promulgate Regulations Which Do Not Unduly Burden the Federal Court System.
(a) General Duty to Review Legislation and Regulations. Within current budgetary constraints and existing executive branch coordination mechanisms and procedures established in OMB Circular A-19 and Executive Order No. 12866 [5 U.S.C. 601 note], each agency promulgating new regulations, reviewing existing regulations, developing legislative proposals concerning regulations, and developing new legislation shall adhere to the following requirements:
(1) The agency’s proposed legislation and regulations shall be reviewed by the agency to eliminate drafting errors and ambiguity;
(2) The agency’s proposed legislation and regulations shall be written to minimize litigation; and
(3) The agency’s proposed legislation and regulations shall provide a clear legal standard for affected conduct rather than a general standard, and shall promote simplification and burden reduction.
(b) Specific Issues for Review. In conducting the reviews required by subsection (a), each agency formulating proposed legislation and regulations shall make every reasonable effort to ensure:
(1) that the legislation, as appropriate—
(A) specifies whether all causes of action arising under the law are subject to statutes of limitations;
(B) specifies in clear language the preemptive effect, if any, to be given to the law;
(C) specifies in clear language the effect on existing Federal law, if any, including all provisions repealed, circumscribed, displaced, impaired, or modified;
(D) provides a clear legal standard for affected conduct;
(E) specifies whether private arbitration and other forms of private dispute resolution are appropriate under enforcement and relief provisions; subject to constitutional requirements;
(F) specifies whether the provisions of the law are severable if one or more of them is found to be unconstitutional;
(G) specifies in clear language the retroactive effect, if any, to be given to the law;
(H) specifies in clear language the applicable burdens of proof;
(I) specifies in clear language whether it grants private parties a right to sue and, if so, the relief available and the conditions and terms for authorized awards of attorney’s fees, if any;
(J) specifies whether State courts have jurisdiction under the law and, if so, whether and under what conditions an action would be removable to Federal court;
(K) specifies whether administrative proceedings are to be required before parties may file suit in court and, if so, describes those proceedings and requires the exhaustion of administrative remedies;
(L) sets forth the standards governing the assertion of personal jurisdiction, if any;
(M) defines key statutory terms, either explicitly or by reference to other statutes that explicitly define those terms;
(N) specifies whether the legislation applies to the Federal Government or its agencies;
(O) specifies whether the legislation applies to States, territories, the District of Columbia, and the Commonwealths of Puerto Rico and of the Northern Mariana Islands;
(P) specifies what remedies are available such as money damages, civil penalties, injunctive relief, and attorney’s fees; and
(Q) addresses other important issues affecting clarity and general draftsmanship of legislation set forth by the Attorney General, with the concurrence of the Director of the Office of Management and Budget (“OMB”) and after consultation with affected agencies, that are determined to be in accordance with the purposes of this order.
(2) that the regulation, as appropriate—
(A) specifies in clear language the preemptive effect, if any, to be given to the regulation;
(B) specifies in clear language the effect on existing Federal law or regulation, if any, including all provisions repealed, circumscribed, displaced, impaired, or modified;
(C) provides a clear legal standard for affected conduct rather than a general standard, while promoting simplification and burden reduction;
(D) specifies in clear language the retroactive effect, if any, to be given to the regulation;
(E) specifies whether administrative proceedings are to be required before parties may file suit in court and, if so, describes those proceedings and requires the exhaustion of administrative remedies;
(F) defines key terms, either explicitly or by reference to other regulations or statutes that explicitly define those items; and
(G) addresses other important issues affecting clarity and general draftsmanship of regulations set forth by the Attorney General, with the concurrence of the Director of OMB and after consultation with affected agencies, that are determined to be in accordance with the purposes of this order.
(c) Agency Review. The agencies shall review such draft legislation or regulation to determine that either the draft legislation or regulation meets the applicable standards provided in subsections (a) and (b) of this section, or it is unreasonable to require the particular piece of draft legislation or regulation to meet one or more of those standards.
Sec. 4. Principles to Promote Just and Efficient Administrative Adjudications.
(a) Implementation of Administrative Conference Recommendations. In order to promote just and efficient resolution of disputes, an agency that adjudicates administrative claims shall, to the extent reasonable and practicable, and when not in conflict with other sections of this order, implement the recommendations of the Administrative Conference of the United States, entitled “Case Management as a Tool for Improving Agency Adjudication,” as contained in 1 C.F.R. 305.86-7 (1991).
(b) Improvements in Administrative Adjudication. All Federal agencies should review their administrative adjudicatory processes and develop specific procedures to reduce delay in decision-making, to facilitate self-representation where appropriate, to expand non-lawyer counseling and representation where appropriate, and to invest maximum discretion in fact-finding officers to encourage appropriate settlement of claims as early as possible.
(c) Bias. All Federal agencies should review their administrative adjudicatory processes to identify any type of bias on the part of the decision-makers that results in an injustice to persons who appear before administrative adjudicatory tribunals; regularly train all fact-finders, administrative law judges, and other decision-makers to eliminate such bias; and establish appropriate mechanisms to receive and resolve complaints of such bias from persons who appear before administrative adjudicatory tribunals.
(d) Public Education. All Federal agencies should develop effective and simple methods, including the use of electronic technology, to educate the public about its claims/benefits policies and procedures.
Sec. 5. Coordination by the Department of Justice.
(a) The Attorney General shall coordinate efforts by Federal agencies to implement sections 1, 2 and 4 of this order.
(b) To implement the principles and purposes announced by this order, the Attorney General is authorized to issue guidelines implementing sections 1 and 4 of this order for the Department of Justice. Such guidelines shall serve as models for internal guidelines that may be issued by other agencies pursuant to this order.
Sec. 6. Definitions. For purposes of this order:
(a) The term “agency” shall be defined as that term is defined in section 105 of title 5, United States Code.
(b) The term “litigation counsel” shall be defined as the trial counsel or the office in which such trial counsel is employed, such as the United States Attorney’s Office for the district in which the litigation is pending or a litigating division of the Department of Justice. Special Assistant United States Attorneys are included within this definition. Those agencies authorized by law to represent themselves in court without assistance from the Department of Justice are also included in this definition, as are private counsel hired by any Federal agency to conduct litigation on behalf of the agency or the United States.
Sec. 7. No Private Rights Created. This order is intended only to improve the internal management of the executive branch in resolving disputes, conducting litigation in a reasonable and just manner, and reviewing legislation and regulations. This order shall not be construed as creating any right or benefit, substantive or procedural, enforceable at law or in equity by a party against the United States, its agencies, its officers, or any other person. This order shall not be construed to create any right to judicial review involving the compliance or noncompliance of the United States, its agencies, its officers, or any other person with this order. Nothing in this order shall be construed to obligate the United States to accept a particular settlement or resolution of a dispute, to alter its standards for accepting settlements, to forego seeking a consent decree or other relief, or to alter any existing delegation of settlement or litigating authority.
Sec. 8. Scope.
(a) No Applicability to Criminal Matters or Proceedings in Foreign Courts. This order is applicable to civil matters only. It is not intended to affect criminal matters, including enforcement of criminal fines or judgments of criminal forfeiture. This order does not apply to litigation brought by or against the United States in foreign courts or tribunals.
(b) Application of Notice Provision. Notice pursuant to subsection (a) of section 1 is not required (1) in any action to seize or forfeit assets subject to forfeiture or in any action to seize property; (2) in any bankruptcy, insolvency, conservatorship, receivership, or liquidation proceeding; (3) when the assets that are the subject of the action or that would satisfy the judgment are subject to flight, dissipation, or destruction; (4) when the defendant is subject to flight; (5) when, as determined by litigation counsel, exigent circumstances make providing such notice impracticable or such notice would otherwise defeat the purpose of the litigation, such as in actions seeking temporary restraining orders or preliminary injunctive relief; or (6) in those limited classes of cases where the Attorney General determines that providing such notice would defeat the purpose of the litigation.
(c) Additional Guidance as to Scope. The Attorney General shall have the authority to issue further guidance as to the scope of this order, except section 3, consistent with the purposes of this order.
Sec. 9. Conflicts with Other Rules. Nothing in this order shall be construed to require litigation counsel or any agency to act in a manner contrary to the Federal Rules of Civil Procedure [28 U.S.C. App.], Tax Court Rules of Practice and Procedure, State or Federal law, other applicable rules of practice or procedure, or court order.
Sec. 10. Privileged Information. Nothing in this order shall compel or authorize the disclosure of privileged information, sensitive law enforcement information, information affecting national security, or information the disclosure of which is prohibited by law.
Sec. 11. Effective Date. This order shall become effective 90 days after the date of signature. This order shall not apply to litigation commenced prior to the effective date.
Sec. 12. Revocation. Executive Order No. 12778 is hereby revoked.

William J. Clinton.




§ 520. Transmission of petitions in United States Court of Federal Claims or in United States Court of Appeals for the Federal Circuit; statement furnished by departments(a) In suits against the United States in the United States Court of Federal Claims or in the United States Court of Appeals for the Federal Circuit founded on a contract, agreement, or transaction with an executive department or military department, or a bureau, officer, or agent thereof, or when the matter or thing on which the claim is based has been passed on and decided by an executive department, military department, bureau, or officer authorized to adjust it, the Attorney General shall send to the department, bureau, or officer a printed copy of the petition filed by the claimant, with a request that the department, bureau, or officer furnish to the Attorney General all facts, circumstances, and evidence concerning the claim in the possession or knowledge of the department, bureau, or officer.

(b) Within a reasonable time after receipt of the request from the Attorney General, the executive department, military department, bureau, or officer shall furnish the Attorney General with a written statement of all facts, information, and proofs. The statement shall contain a reference to or description of all official documents and papers, if any, as may furnish proof of facts referred to in it, or may be necessary and proper for the defense of the United States against the claim, mentioning the department, office, or place where the same is kept or may be secured. If the claim has been passed on and decided by the department, bureau, or officer, the statement shall briefly state the reasons and principles on which the decision was based. When the decision was founded on an Act of Congress it shall be cited specifically, and if any previous interpretation or construction has been given to the Act, section, or clause by the department, bureau, or officer, it shall be set forth briefly in the statement and a copy of the opinion filed, if any, attached to it. When a decision in the case has been based on a regulation of a department or when a regulation has, in the opinion of the department, bureau, or officer sending the statement, any bearing on the claim, it shall be distinctly quoted at length in the statement. When more than one case or class of cases is pending, the defense of which rests on the same facts, circumstances, and proofs, the department, bureau, or officer may certify and send one statement and it shall be held to apply to all cases as if made out, certified, and sent in each case respectively.

(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 614; amended Pub. L. 97–164, title I, § 118(a), Apr. 2, 1982, 96 Stat. 32; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 91.R.S. § 188.


The section is reorganized and restated for clarity.
In subsection (a), the word “concerning” is substituted for “touching”.
In subsection (b), the words “without delay” are omitted as unnecessary in view of the requirement that the statement be furnished “Within a reasonable time”. The word “briefly” is substituted for “succinctly”. The words “in suit” are omitted as unnecessary.
The words “executive department” are substituted for “department” because “department” as used in R.S. § 188 meant “executive department”. (See R.S. § 159.) The words “military department” are inserted to preserve the application of the source law. Before enactment of the National Security Act Amendments of 1949 (63 Stat. 578), the Department of the Army, the Department of the Navy, and the Department of the Air Force were Executive departments. The National Security Act Amendments of 1949 established the Department of Defense as an Executive Department including the Department of the Army, the Department of the Navy, and the Department of the Air Force as military departments, not as Executive departments. However, the source law for this section, which was in effect in 1949, remained applicable to the Secretaries of the military departments by virtue of section 12(g) of the National Security Act Amendments of 1949 (63 Stat. 591), which is set out in the reviser’s note for section 301 of title 5, United States Code.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court” in section catchline and subsec. (a).
1982—Pub. L. 97–164, § 118(a)(2), substituted “United States Claims Court or in United States Court of Appeals for the Federal Circuit” for “Court of Claims” in section catchline.
Subsec. (a). Pub. L. 97–164, § 118(a)(1), substituted “United States Claims Court or in the United States Court of Appeals for the Federal Circuit” for “Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 521. Publication and distribution of opinions
The Attorney General, from time to time—(1) shall cause to be edited, and printed in the Government Publishing Office, such of his opinions as he considers valuable for preservation in volumes; and

(2) may prescribe the manner for the distribution of the volumes.

Each volume shall contain headnotes, an index, and such footnotes as the Attorney General may approve.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 614; amended Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 305 (1st sentence, as applicable to the Attorney General; 2d and 3d sentences).R.S. § 383 (1st sentence, as applicable to the Attorney General; 2d and 3d sentences).


Section 188 of the Revised Statutes was part of title IV of the Revised Statutes. The Act of July 26, 1947, ch. 343, § 201(d), as added Aug. 10, 1949, ch. 412, § 4, 63 Stat. 579 (former 5 U.S.C. 171–1), which provides “Except to the extent inconsistent with the provisions of this Act [National Security Act of 1947], the provisions of title IV of the Revised Statutes as now or hereafter amended shall be applicable to the Department of Defense” is omitted from this title but is not repealed.
The words “his opinions” are substituted for “the opinions of the law officers herein authorized to be given” as the opinions of the Attorney General are his and only his and the reference to other “law officers” is misleading. All functions of all other officers of the Department of Justice were transferred to the Attorney General by 1950 Reorg. Plan No. 2, § 1, eff. May 14, 1950, 64 Stat. 1261. The word “considers” is substituted for “may deem”.
In the last sentence, the words “proper” and “complete and full” are omitted as unnecessary.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in par. (1) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.

Review for Official Publication of Opinions of the Office of Legal Counsel of the Department of Justice Concerning Intelligence ActivitiesPub. L. 113–126, title III, § 322, July 7, 2014, 128 Stat. 1400, provided that:
“(a) Process for Review for Official Publication.—Not later than 180 days after the date of the enactment of this Act [July 7, 2014], the Attorney General shall, in coordination with the Director of National Intelligence, establish a process for the regular review for official publication of significant opinions of the Office of Legal Counsel of the Department of Justice that have been provided to an element of the intelligence community.

“(b) Factors.—The process of review of opinions established under subsection (a) shall include consideration of the following:“(1) The potential importance of an opinion to other agencies or officials in the Executive branch.

“(2) The likelihood that similar questions addressed in an opinion may arise in the future.

“(3) The historical importance of an opinion or the context in which it arose.

“(4) The potential significance of an opinion to the overall jurisprudence of the Office of Legal Counsel.

“(5) Such other factors as the Attorney General and the Director of National Intelligence consider appropriate.


“(c) Presumption.—The process of review established under subsection (a) shall apply a presumption that significant opinions of the Office of Legal Counsel should be published when practicable, consistent with national security and other confidentiality considerations.

“(d) Construction.—Nothing in this section shall require the official publication of any opinion of the Office of Legal Counsel, including publication under any circumstance as follows:“(1) When publication would reveal classified or other sensitive information relating to national security.

“(2) When publication could reasonably be anticipated to interfere with Federal law enforcement efforts or is prohibited by law.

“(3) When publication would conflict with preserving internal Executive branch deliberative processes or protecting other information properly subject to privilege.


“(e) Requirement To Provide Classified Opinions to Congress.—“(1) In general.—Any opinion of the Office of Legal Counsel that would have been selected for publication under the process of review established under subsection (a) but for the fact that publication would reveal classified or other sensitive information relating to national security shall be provided or made available to the appropriate committees of Congress.

“(2) Exception for covert action.—If the President determines that it is essential to limit access to a covert action finding under section 503(c)(2) of the National Security Act of 1947 (50 U.S.C. 3093(c)(2)), the President may limit access to information concerning such finding that would otherwise be provided or made available under this subsection to those members of Congress who have been granted access to such finding under such section 503(c)(2).


“(f) Judicial Review.—The determination whether an opinion of the Office of Legal Counsel is appropriate for official publication under the process of review established under subsection (a) is discretionary and is not subject to judicial review.”



[For definition of “intelligence community” as used in section 322 of Pub. L. 113–126, set out above, see section 2 of Pub. L. 113–126, set out as a note under section 3003 of Title 50, War and National Defense.]



§ 522. Report of business and statistics(a) The Attorney General, by April 1 of each year, shall report to Congress on the business of the Department of Justice for the last preceding fiscal year, and on any other matters pertaining to the Department that he considers proper, including—(1) a statement of the several appropriations which are placed under the control of the Department and the amount appropriated;

(2) the statistics of crime under the laws of the United States; and

(3) a statement of the number of causes involving the United States, civil and criminal, pending during the preceding year in each of the several courts of the United States.


(b) With respect to any data, records, or other information acquired, collected, classified, preserved, or published by the Attorney General for any statistical, research, or other aggregate reporting purpose beginning not later than 1 year after the date of enactment of 11 So in original. Probably should be followed by “the”. 21st Century Department of Justice Appropriations Authorization Act and continuing thereafter, and notwithstanding any other provision of law, the same criteria shall be used (and shall be required to be used, as applicable) to classify or categorize offenders and victims (in the criminal context), and to classify or categorize actors and acted upon (in the noncriminal context).

(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 615; amended Pub. L. 94–273, § 19, Apr. 21, 1976, 90 Stat. 379; Pub. L. 107–273, div. A, title II, § 204(b), Nov. 2, 2002, 116 Stat. 1776.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 333.R.S. § 384.


The words “The Attorney General . . . shall report” are substituted for “It shall be the duty of the Attorney General to make . . . a report”. The word “beginning” is substituted for “commencement”. The words “pertaining to the Department that he considers proper” are substituted for “appertaining thereto that he may deem proper”.
The words “and a detailed statement of the amounts used for defraying the expenses of the United States courts in each judicial district” are omitted as obsolete in view of the creation of the Administrative Office of the United States Courts by the Act of Aug. 7, 1939, ch. 501, § 1, 53 Stat. 1223 (Chapter 41 of this title).
In paragraph (3), the words “involving the United States” are inserted for clarity. The function of reporting on all cases pending in the United States courts is now vested in the Administrative Office of the United States Courts, see 28 U.S.C. 604.

Editorial Notes

References in TextThe date of enactment of 21st Century Department of Justice Appropriations Authorization Act, referred to in subsec. (b), is the date of enactment of Pub. L. 107–273, which was approved Nov. 2, 2002.

Amendments2002—Pub. L. 107–273 designated existing provisions as subsec. (a) and added subsec. (b).
1976—Pub. L. 94–273 substituted “by April 1 of each year” for “at the beginning of each regular session of Congress”.

Statutory Notes and Related Subsidiaries
Report to Congress on Banking Law OffensesPub. L. 101–647, title XXV, § 2546, Nov. 29, 1990, 104 Stat. 4885, which requires the Attorney General to report to Congress quarterly, after Dec. 31, 1991, on the nature and number of proceedings in progress with respect to banking law offenses, was editorially reclassified as section 41306 of Title 34, Crime Control and Law Enforcement.

Congressional OversightPub. L. 100–700, § 6, Nov. 19, 1988, 102 Stat. 4634, which required the Attorney General to report annually to Congress on referrals of fraud cases and related matters, terminated, effective May 15, 2000, pursuant to section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance. See, also, page 120 of House Document No. 103–7.

Report to Congress on Robberies and Burglaries Involving Controlled SubstancesPub. L. 98–305, § 4, May 31, 1984, 98 Stat. 222, provided that for each of the first three years after May 31, 1984, the Attorney General would submit an annual report to Congress with respect to the enforcement activities of the Attorney General relating to the offenses created by section 2118 of Title 18.

Report to Congress on Sexual Exploitation of ChildrenPub. L. 98–292, § 9, May 21, 1984, 98 Stat. 206, which requires the Attorney General to report to Congress annually on prosecutions, convictions, and forfeitures under chapter 110 of Title 18, Crimes and Criminal Procedure, relating to sexual exploitation and other abuse of children, was editorially reclassified as section 41301 of Title 34, Crime Control and Law Enforcement.



§ 523. Requisitions
The Attorney General shall sign all requisitions for the advance or payment of moneys appropriated for the Department of Justice, out of the Treasury, subject to the same control as is exercised on like estimates or accounts by the Government Accountability Office.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 615; amended Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 319.R.S. § 369.


The words “General Accounting Office” are substituted for “First Auditor or First Comptroller of the Treasury” on authority of the Act of June 10, 1921, ch. 18, § 304, 42 Stat. 24.

Editorial Notes
Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.



§ 524. Availability of appropriations(a) Appropriations for the Department of Justice are available to the Attorney General for payment of—(1) notarial fees, including such additional stenographic services as are required in connection therewith in the taking of depositions, and compensation and expenses of witnesses and informants, all at the rates authorized or approved by the Attorney General or the Assistant Attorney General for Administration; and

(2) when ordered by the court, actual expenses of meals and lodging for marshals, deputy marshals, or criers when acting as bail­iffs in attendance on juries.


(b) Except as provided in subsection (a) of this section, a claim of not more than $500 for expenses related to litigation that is beyond the control of the Department may be paid out of appropriations currently available to the Department for expenses related to litigation when the Comptroller General settles the payment.

(c)(1) There is established in the United States Treasury a special fund to be known as the Department of Justice Assets Forfeiture Fund (hereafter in this subsection referred to as the “Fund”) which shall be available to the Attorney General without fiscal year limitation for the following law enforcement purposes—(A) the payment, at the discretion of the Attorney General, of any expenses necessary to seize, detain, inventory, safeguard, maintain, advertise, sell, or dispose of property under seizure, detention, or forfeited pursuant to any law enforced or administered by the Department of Justice, or of any other necessary expense incident to the seizure, detention, forfeiture, or disposal of such property including—(i) payments for—(I) contract services;

(II) the employment of outside contractors to operate and manage properties or provide other specialized services necessary to dispose of such properties in an effort to maximize the return from such properties; and

(III) reimbursement of any Federal, State, or local agency for any expenditures made to perform the functions described in this clause;


(ii) payments to reimburse any Federal agency participating in the Fund for investigative costs leading to seizures;

(iii) payments for contracting for the services of experts and consultants needed by the Department of Justice to assist in carrying out duties related to asset seizure and forfeiture; and

(iv) payments made pursuant to guidelines promulgated by the Attorney General if such payments are necessary and directly related to seizure and forfeiture program expenses for—(I) the purchase or lease of automatic data processing systems (not less than a majority of which use will be related to such program);

(II) training;

(III) printing;

(IV) the storage, protection, and destruction of controlled substances; and

(V) contracting for services directly related to the identification of forfeitable assets, and the processing of and accounting for forfeitures;



(B) the payment of awards for information or assistance directly relating to violations of the criminal drug laws of the United States or of chapter 77 of title 18, chapter 110 of title 18, sections 1956 and 1957 of title 18, sections 5313 and 5324 of title 31, and section 6050I of the Internal Revenue Code of 1986;

(C) at the discretion of the Attorney General, the payment of awards for information or assistance leading to a civil or criminal forfeiture involving any Federal agency participating in the Fund;

(D) the compromise and payment of valid liens and mortgages against property that has been forfeited pursuant to any law enforced or administered by the Department of Justice, subject to the discretion of the Attorney General to determine the validity of any such lien or mortgage and the amount of payment to be made, and the employment of attorneys and other personnel skilled in State real estate law as necessary;

(E)(i) for disbursements authorized in connection with remission or mitigation procedures relating to property forfeited under any law enforced or administered by the Department of Justice; and

(ii) for payment for—(I) costs incurred by or on behalf of the Department of Justice in connection with the removal, for purposes of Federal forfeiture and disposition, of any hazardous substance or pollutant or contaminant associated with the illegal manufacture of amphetamine or methamphetamine; and

(II) costs incurred by or on behalf of a State or local government in connection with such removal in any case in which such State or local government has assisted in a Federal prosecution relating to amphetamine or methamphetamine, to the extent such costs exceed equitable sharing payments made to such State or local government in such case;



(F)(i) for equipping for law enforcement functions of any Government-owned or leased vessel, vehicle, or aircraft available for official use by any Federal agency participating in the Fund;

(ii) for equipping any vessel, vehicle, or aircraft available for official use by a State or local law enforcement agency to enable the vessel, vehicle, or aircraft to assist law enforcement functions if the vessel, vehicle, or aircraft will be used in a joint law enforcement operation with a Federal agency participating in the Fund; and

(iii) payments for other equipment directly related to seizure or forfeiture, including laboratory equipment, protective equipment, communications equipment, and the operation and maintenance costs of such equipment;


(G) for purchase of evidence of any violation of the Controlled Substances Act, the Controlled Substances Import and Export Act, chapter 96 of title 18, or sections 1956 and 1957 of title 18;

(H) the payment of State and local property taxes on forfeited real property that accrued between the date of the violation giving rise to the forfeiture and the date of the forfeiture order; and

(I) payment of overtime salaries, travel, fuel, training, equipment, and other similar costs of State or local law enforcement officers that are incurred in a joint law enforcement operation with a Federal law enforcement agency participating in the Fund.

Amounts for paying the expenses authorized by subparagraphs (B), (F), and (G) shall be specified in appropriations Acts and may be used under authorities available to the organization receiving the funds. Amounts for other authorized expenditures and payments from the Fund, including equitable sharing payments, are not required to be specified in appropriations acts. The Attorney General may exempt the procurement of contract services under subparagraph (A) under the Fund from division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41, section 6101(b) to (d) of title 41, and other provisions of law as may be necessary to maintain the security and confidentiality of related criminal investigations.

(2) Any award paid from the Fund, as provided in paragraph (1)(B) or (C), shall be paid at the discretion of the Attorney General or his delegate, under existing departmental delegation policies for the payment of awards, except that the authority to pay an award of $250,000 or more shall not be delegated to any person other than the Deputy Attorney General, the Associate Attorney General, the Director of the Federal Bureau of Investigation, or the Administrator of the Drug Enforcement Administration. Any award pursuant to paragraph (1)(B) shall not exceed $500,000. Any award pursuant to paragraph (1)(C) shall not exceed the lesser of $500,000 or one-fourth of the amount realized by the United States from the property forfeited, without both the personal approval of the Attorney General and written notice within 30 days thereof to the Chairmen and ranking minority members of the Committees on Appropriations and the Judiciary of the Senate and of the House of Representatives.

(3) Any amount under subparagraph (G) of paragraph (1) shall be paid at the discretion of the Attorney General or his delegate, except that the authority to pay $100,000 or more may be delegated only to the respective head of the agency involved.

(4) There shall be deposited in the Fund—(A) all amounts from the forfeiture of property under any law enforced or administered by the Department of Justice, except all proceeds of forfeitures available for use by the Secretary of the Treasury or the Secretary of the Interior pursuant to section 11(d) of the Endangered Species Act (16 U.S.C. 1540(d)) or section 6(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(d)), or the Postmaster General of the United States pursuant to 39 U.S.C. 2003(b)(7);

(B) all amounts representing the Federal equitable share from the forfeiture of property under any Federal, State, local or foreign law, for any Federal agency participating in the Fund;

(C) all amounts transferred by the Secretary of the Treasury pursuant to section 9705(g)(4)(A) of title 31; and

(D) all amounts collected—(i) by the United States pursuant to a reimbursement order under paragraph (2) of section 413(q) of the Controlled Substances Act (21 U.S.C. 853(q)); and

(ii) pursuant to a restitution order under paragraph (1) or (3) of section 413(q) of the Controlled Substances Act for injuries to the United States.



(5) Amounts in the Fund, and in any holding accounts associated with the Fund, that are not currently needed for the purpose of this section shall be kept on deposit or invested in obligations of, or guaranteed by, the United States and all earnings on such investments shall be deposited in the Fund.

(6)(A) The Attorney General shall transmit to Congress and make available to the public, not later than 4 months after the end of each fiscal year, detailed reports for the prior fiscal year as follows:(i) A report on total deposits to the Fund by State of deposit.

(ii) A report on total expenses paid from the Fund, by category of expense and recipient agency, including equitable sharing payments.

(iii) A report describing the number, value, and types of properties placed into official use by Federal agencies, by recipient agency.

(iv) A report describing the number, value, and types of properties transferred to State and local law enforcement agencies, by recipient agency.

(v) A report, by type of disposition, describing the number, value, and types of forfeited property disposed of during the year.

(vi) A report on the year-end inventory of property under seizure, but not yet forfeited, that reflects the type of property, its estimated value, and the estimated value of liens and mortgages outstanding on the property.

(vii) A report listing each property in the year-end inventory, not yet forfeited, with an outstanding equity of not less than $1,000,000.


(B) The Attorney General shall transmit to Congress and make available to the public, not later than 2 months after final issuance, the audited financial statements for each fiscal year for the Fund.

(C) Reports under subparagraph (A) shall include information with respect to all forfeitures under any law enforced or administered by the Department of Justice.

(D) The transmittal and publication requirements in subparagraphs (A) and (B) may be satisfied by—(i) posting the reports on an Internet website maintained by the Department of Justice for a period of not less than 2 years; and

(ii) notifying the Committees on the Judiciary of the House of Representatives and the Senate when the reports are available electronically.



(7) The provisions of this subsection relating to deposits in the Fund shall apply to all property in the custody of the Department of Justice on or after the effective date of the Comprehensive Forfeiture Act of 1983.

(8)(A) There are authorized to be appropriated such sums as necessary for the purposes described in subparagraphs (B), (F), and (G) of paragraph (1).

(B) Subject to subparagraphs (C) and (D), at the end of each of fiscal years 1994, 1995, and 1996, the Attorney General shall transfer from the Fund not more than $100,000,000 to the Special Forfeiture Fund established by section 6073 of the Anti-Drug Abuse Act of 1988.11 See References in Text note below.

(C) Transfers under subparagraph (B) may be made only from the excess unobligated balance and may not exceed one-half of the excess unobligated balance for any year. In addition, transfers under subparagraph (B) may be made only to the extent that the sum of the transfers in a fiscal year and one-half of the unobligated balance at the beginning of that fiscal year for the Special Forfeiture Fund does not exceed $100,000,000.

(D) For the purpose of determining amounts available for distribution at year end for any fiscal year, “excess unobligated balance” means the unobligated balance of the Fund generated by that fiscal year’s operations, less any amounts that are required to be retained in the Fund to ensure the availability of amounts in the subsequent fiscal year for purposes authorized under paragraph (1).

(E) Subject to the notification procedures contained in section 605 of Public Law 103–121, and after satisfying the transfer requirement in subparagraph (B) of this paragraph, any excess unobligated balance remaining in the Fund on September 30, 1997 and thereafter shall be available to the Attorney General, without fiscal year limitation, for any Federal law enforcement, litigative/prosecutive, and correctional activities, or any other authorized purpose of the Department of Justice. Any amounts provided pursuant to this subparagraph may be used under authorities available to the organization receiving the funds.


(9)(A) Following the completion of procedures for the forfeiture of property pursuant to any law enforced or administered by the Department, the Attorney General is authorized, in her discretion, to warrant clear title to any subsequent purchaser or transferee of such property.

(B) For fiscal years 2002 and 2003, the Attorney General is authorized to transfer, under such terms and conditions as the Attorney General shall specify, real or personal property of limited or marginal value, to a State or local government agency, or its designated contractor or transferee, for use to support drug abuse treatment, drug and crime prevention and education, housing, job skills, and other community-based public health and safety programs. Each such transfer shall be subject to satisfaction by the recipient involved of any outstanding lien against the property transferred, but no such transfer shall create or confer any private right of action in any person against the United States.


(10) The Attorney General shall transfer from the Fund to the Secretary of the Treasury for deposit in the Department of the Treasury Forfeiture Fund amounts appropriate to reflect the degree of participation of the Department of the Treasury law enforcement organizations (described in section 9705(o) of title 31) in the law enforcement effort resulting in the forfeiture pursuant to laws enforced or administered by the Department of Justice.

(11) For purposes of this subsection and notwithstanding section 9705 of title 31 or any other law, property is forfeited pursuant to a law enforced or administered by the Department of Justice if it is forfeited pursuant to—(A) a judicial forfeiture proceeding when the underlying seizure was made by an officer of a Federal law enforcement agency participating in the Department of Justice Assets Forfeiture Fund or the property was maintained by the United States Marshals Service; or

(B) a civil administrative forfeiture proceeding conducted by a Department of Justice law enforcement component or pursuant to the authority of the Secretary of Commerce.



(d)(1) The Attorney General may accept, hold, administer, and use gifts, devises, and bequests of any property or services for the purpose of aiding or facilitating the work of the Department of Justice.

(2) Gifts, devises, and bequests of money, the proceeds of sale or liquidation of any other property accepted hereunder, and any income accruing from any property accepted hereunder—(A) shall be deposited in the Treasury in a separate fund and held in trust by the Secretary of the Treasury for the benefit of the Department of Justice; and

(B) are hereby appropriated, without fiscal year limitation, and shall be disbursed on order of the Attorney General.


(3) Upon request of the Attorney General, the Secretary of the Treasury may invest and reinvest the fund described herein in public debt securities with maturities suitable for the needs of the fund and bearing interest at rates determined by the Secretary of the Treasury, taking into consideration the current average market yield on outstanding marketable obligations of the United States or comparable maturities.

(4) Evidences of any intangible personal property (other than money) accepted hereunder shall be deposited with the Secretary of the Treasury, who may hold or liquidate them, except that they shall be liquidated upon the request of the Attorney General.

(5) For purposes of federal 22 So in original. Probably should be capitalized. income, estate, and gift taxes, property accepted hereunder shall be considered a gift, devise, or bequest to, or for the use of, the United States.


(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 615; amended Pub. L. 97–258, § 2(g)(1)(B)–(D), Sept. 13, 1982, 96 Stat. 1060; Pub. L. 98–473, title II, §§ 310, 2303, Oct. 12, 1984, 98 Stat. 2052, 2193; Pub. L. 99–570, title I, § 1152(a), Oct. 27, 1986, 100 Stat. 3207–12; Pub. L. 99–646, § 27, Nov. 10, 1986, 100 Stat. 3597; Pub. L. 100–202, § 101(a) [title II, § 210(a)], Dec. 22, 1987, 101 Stat. 1329, 1329–18; Pub. L. 100–690, title VI, § 6072, Nov. 18, 1988, 102 Stat. 4320; Pub. L. 101–509, title III, § 1, Nov. 5, 1990, 104 Stat. 1403; Pub. L. 101–647, title XVI, § 1601, title XX, §§ 2001(a), 2002, 2005, 2006, Nov. 29, 1990, 104 Stat. 4842, 4854, 4855; Pub. L. 102–27, title II, § 101, Apr. 10, 1991, 105 Stat. 135; Pub. L. 102–140, title I, § 112, Oct. 28, 1991, 105 Stat. 795; Pub. L. 102–393, title VI, § 638(f), Oct. 6, 1992, 106 Stat. 1788; Pub. L. 102–395, title I, § 114(b), (c), Oct. 6, 1992, 106 Stat. 1845; Pub. L. 102–550, title XV, § 1529, Oct. 28, 1992, 106 Stat. 4065; Pub. L. 103–121, title I, § 109, Oct. 27, 1993, 107 Stat. 1164; Pub. L. 103–317, title I, § 110, Aug. 26, 1994, 108 Stat. 1735; Pub. L. 103–322, title IX, § 90205(b), title XXXII, §§ 320301, 320302, 320913(a), Sept. 13, 1994, 108 Stat. 1994, 2114, 2128; Pub. L. 104–66, title I, § 1091(h), Dec. 21, 1995, 109 Stat. 722; Pub. L. 104–91, title I, § 101(a), Jan. 6, 1996, 110 Stat. 11, amended Pub. L. 104–99, title II, § 211, Jan. 26, 1996, 110 Stat. 37; Pub. L. 104–134, title I, § 101[(a)] [title I, § 122], Apr. 26, 1996, 110 Stat. 1321, 1321–22; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327; Pub. L. 104–208, div. A, title I, § 101(a) [title I, §§ 108, 114, 116, 117], Sept. 30, 1996, 110 Stat. 3009, 3009–18, 3009–22, 3009–23; Pub. L. 105–119, title I, §§ 108, 124, title II, § 211(b), Nov. 26, 1997, 111 Stat. 2457, 2471, 2487; Pub. L. 105–272, title VI, § 605, Oct. 20, 1998, 112 Stat. 2413; Pub. L. 106–185, § 19, Apr. 25, 2000, 114 Stat. 223; Pub. L. 106–310, div. B, title XXXVI, §§ 3613(b), 3621(a), Oct. 17, 2000, 114 Stat. 1230; Pub. L. 107–273, div. A, title II, § 204(a), Nov. 2, 2002, 116 Stat. 1775; Pub. L. 111–350, § 5(g)(1), Jan. 4, 2011, 124 Stat. 3848; Pub. L. 114–22, title I, § 105(b), (c)(2)(A)(i), May 29, 2015, 129 Stat. 237; Pub. L. 115–392, § 4(a), Dec. 21, 2018, 132 Stat. 5251.)











Historical and Revision Notes



1966 Act


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 341.July 28, 1950, ch. 503, § 1, 64 Stat. 380.


The words “now or hereafter” are omitted as unnecessary. The words “Assistant Attorney General for Administration” are substituted for “his administrative assistant” to make the statute more specific and to reflect the current title of the position, see § 307 of the Act of Aug. 14, 1964, Pub. L. 88–426, 78 Stat. 432.











1982 Act


Revised SectionSource (U.S. Code)Source (Statutes at Large)


28:524(b)31:693a.Oct. 10, 1949, ch. 662, § 101 (par. under heading “General Provision—Department of Justice”), 63 Stat. 746.


The words “After October 10, 1949” are omitted as executed. The words “Except as provided in subsection (a) of this section” are added for clarity. The words “fees, storage, or other items of” are omitted as surplus. The words “to the Department” are added for clarity.

Editorial Notes

References in TextSection 6050I of the Internal Revenue Code of 1986, referred to in subsec. (c)(1)(B), is classified to section 6050I of Title 26, Internal Revenue Code.
The Controlled Substances Act, referred to in subsec. (c)(1)(G), is title II of Pub. L. 91–513, Oct. 27, 1970, 84 Stat. 1242, which is classified principally to subchapter I (§ 801 et seq.) of chapter 13 of Title 21, Food and Drugs. For complete classification of this Act to the Code, see Short Title note set out under section 801 of Title 21 and Tables.
The Controlled Substances Import and Export Act, referred to in subsec. (c)(1)(G), is title III of Pub. L. 91–513, Oct. 27, 1970, 84 Stat. 1285, which is classified principally to subchapter II (§ 951 et seq.) of chapter 13 of Title 21. For complete classification of this Act to the Code, see Short Title note set out under section 951 of Title 21 and Tables.
The effective date of the Comprehensive Forfeiture Act of 1983, referred to in subsec. (c)(7), probably means the date of enactment of the Comprehensive Forfeiture Act of 1984, chapter III (§§ 301 to 323) of title II of Pub. L. 98–473, which was approved Oct. 12, 1984.
Section 6073 of the Anti-Drug Abuse Act of 1988, referred to in subsec. (c)(8)(B), was classified to section 1509 of Title 21, Food and Drugs, prior to repeal by Pub. L. 109–469, title XI, § 1101(b), Dec. 29, 2006, 120 Stat. 3539.
Section 605 of Public Law 103–121, referred to in subsec. (c)(8)(E), is section 605 of Pub. L. 103–121, title VI, Oct. 27, 1993, 107 Stat. 1194, which is not classified to the Code.

Codification
Amendment by Pub. L. 104–91 is based on section 109 of H.R. 2076, One Hundred Fourth Congress, as passed by the House of Representatives on Dec. 6, 1995, which was enacted into law by Pub. L. 104–91.

Amendments2018—Subsec. (c)(1)(B). Pub. L. 115–392 inserted “, chapter 110 of title 18” after “chapter 77 of title 18”.
2015—Subsec. (c)(1)(B). Pub. L. 114–22, § 105(b), inserted “chapter 77 of title 18,” after “criminal drug laws of the United States or of”.
Subsec. (c)(4)(C). Pub. L. 114–22, § 105(c)(2)(A)(i)(I), substituted “section 9705(g)(4)(A)” for “section 9703(g)(4)(A)(ii)”.
Subsec. (c)(10). Pub. L. 114–22, § 105(c)(2)(A)(i)(II), substituted “section 9705(o)” for “section 9703(p)”.
Subsec. (c)(11). Pub. L. 114–22, § 105(c)(2)(A)(i)(III), substituted “section 9705” for “section 9703”.
2011—Subsec. (c)(1). Pub. L. 111–350 substituted “division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41, section 6101(b) to (d) of title 41” for “section 3709 of the Revised Statutes of the United States (41 U.S.C. 5), title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 and following)” in concluding provisions.
2002—Subsec. (a). Pub. L. 107–273, § 204(a)(1), inserted “to the Attorney General” after “available” in introductory provisions.
Subsec. (c)(1). Pub. L. 107–273, § 204(a)(2)(C), (D), in concluding provisions, substituted “(B), (F), and (G)” for “(A)(iv), (B), (F), (G), and (H)” and “under the Fund” for “under the fund”.
Subsec. (c)(1)(I). Pub. L. 107–273, § 204(a)(2)(B), struck out subpar. (I) which read as follows: “after all reimbursements and program-related expenses have been met at the end of fiscal year 1989, the Attorney General may transfer deposits from the Fund to the building and facilities account of the Federal prison system for the construction of correctional institutions.”
Pub. L. 107–273, § 204(a)(2)(A), substituted period for semicolon at end.
Subsec. (c)(2). Pub. L. 107–273, § 204(a)(3), substituted “shall not exceed $500,000” for “shall not exceed $250,000” and “the lesser of $500,000” for “the lesser of $250,000”, struck out “for information” after “Any award paid from the Fund” and after “Any award” in two places, and inserted before period at end “, without both the personal approval of the Attorney General and written notice within 30 days thereof to the Chairmen and ranking minority members of the Committees on Appropriations and the Judiciary of the Senate and of the House of Representatives”.
Subsec. (c)(3). Pub. L. 107–273, § 204(a)(4), substituted “(G)” for “(F)”.
Subsec. (c)(5). Pub. L. 107–273, § 204(a)(5), substituted “Fund, that” for “Fund which”.
Subsec. (c)(8)(A). Pub. L. 107–273, § 204(a)(6), substituted “(B), (F), and (G)” for “(A)(iv), (B), (F), (G), and (H)”.
Subsec. (c)(9)(B). Pub. L. 107–273, § 204(a)(7), substituted “years 2002 and 2003” for “year 1997” and “Each such transfer shall be subject to satisfaction by the recipient involved of any outstanding lien against the property transferred, but no such transfer shall” for “Such transfer shall not”.
2000—Subsec. (c)(1)(E). Pub. L. 106–310, § 3621(a), designated existing provisions as cl. (i), inserted “and” after semicolon at end, and added cl. (ii).
Subsec. (c)(4)(D). Pub. L. 106–310, § 3613(b), added subpar. (D).
Subsec. (c)(6). Pub. L. 106–185 amended par. (6) generally. Prior to amendment, par. (6) required the Attorney General to transmit to Congress, not later than 4 months after the end of each fiscal year, detailed reports on the value of property forfeited under a law enforced or administered by the Department of Justice with respect to which funds were not deposited in the Fund and on the value of such property transferred to a State or local law enforcement agency, on the Fund’s balances, receipts, payments, assets, and on certain property not forfeited, on profits and losses with respect to forfeited property, on forfeited property transactions, on audits reports from State and local law enforcement agencies, and on administrative and contracting expenses paid from the Fund.
1998—Subsec. (d)(1). Pub. L. 105–272 inserted “or services” after “property”.
1997—Subsec. (c)(8)(B). Pub. L. 105–119, § 124, substituted “and 1996,” for “1996, and 1997,”.
Subsec. (c)(8)(E). Pub. L. 105–119, § 108, substituted “1997 and thereafter” for “1996”.
Subsec. (c)(11)(B). Pub. L. 105–119, § 211(b), which directed the amendment of subpar. (B) by inserting at end thereof “or pursuant to the authority of the Secretary of Commerce”, was executed by inserting the material before the period to reflect the probable intent of Congress.
1996—Subsec. (c)(1). Pub. L. 104–208, § 101(a) [title I, § 114(a)], struck out “(C),” after “(B),” in concluding provisions.
Subsec. (c)(8)(A). Pub. L. 104–208, § 101(a) [title I, § 114(b)], struck out “(C),” after “(B),”.
Subsec. (c)(8)(E). Pub. L. 104–208, § 101(a) [title I, § 108], substituted “September 30, 1996” for “September 30, 1995”.
Pub. L. 104–134 struck out subpar. (E), as added by Pub. L. 103–317, which read as follows: “Subject to the notification procedures contained in section 605 of Public Law 103–121, and after satisfying the transfer requirement in subparagraph (B) above, any excess unobligated balance remaining in the Fund on September 30, 1994 shall be available to the Attorney General, without fiscal year limitation, for any Federal law enforcement, litigative/prosecutive, and correctional activities, or any other authorized purpose of the Department of Justice. Any amounts provided pursuant to this section may be used under authorities available to the organization receiving the funds.”
Pub. L. 104–91, as amended by Pub. L. 104–99, which directed amendment of subsec. (c)(9) of this section by adding subpar. (E) relating to excess unobligated balance remaining in the Fund on Sept. 30, 1995, was executed by adding subpar. (E) at the end of subsec. (c)(8), to reflect the redesignation of subsec. (c)(9) as (c)(8) by Pub. L. 104–66. See below.
Subsec. (c)(9). Pub. L. 104–208, § 101(a) [title I, § 117], amended par. (9) generally. Prior to amendment, par. (9) read as follows: “Following the completion of procedures for the forfeiture of property pursuant to any law enforced or administered by the Department, the Attorney General is authorized, at his discretion, to warrant clear title to any subsequent purchaser or transferee of such forfeited property.”
Subsec. (d). Pub. L. 104–208, § 101(a) [title I, § 116], added subsec. (d).
1995—Subsec. (c)(7) to (12). Pub. L. 104–66 redesignated pars. (8) to (12) as (7) to (11), respectively, and struck out former par. (7) which read as follows:
“(7)(A) The Fund shall be subject to annual audit by the Comptroller General.
“(B) The Attorney General shall require that any State or local law enforcement agency receiving funds conduct an annual audit detailing the uses and expenses to which the funds were dedicated and the amount used for each use or expense and report the results of the audit to the Attorney General.”
1994—Subsec. (c)(1)(H), (I). Pub. L. 103–322, § 320913(a), added subpar. (H) and redesignated former subpar. (H) relating to payment of overtime salaries, travel, etc. as (I).
Subsec. (c)(6)(B). Pub. L. 103–322, § 320302(1), struck out “and” at end.
Subsec. (c)(6)(C). Pub. L. 103–322, § 320302(2), substituted “; and” for period at end.
Pub. L. 103–322, § 320301(b), inserted as flush sentence at end “The report should also contain all annual audit reports from State and local law enforcement agencies required to be reported to the Attorney General under subparagraph (B) of paragraph (7).”
Subsec. (c)(6)(D). Pub. L. 103–322, § 320302(3), added subpar. (D).
Subsec. (c)(7). Pub. L. 103–322, § 320301(a), amended par. (7) generally, designating existing provisions as subpar. (A) and adding subpar. (B).
Subsec. (c)(9)(B) to (D). Pub. L. 103–322, § 90205(b), amended subpars. (B) to (D) generally. Prior to amendment, subpars. (B) to (D) read as follows:
“(B) Subject to subparagraph (C), in each of fiscal years 1990, 1991, 1992, and 1993, the Attorney General may transfer from the Fund not more than $150,000,000 to the Special Forfeiture Fund established by section 6073 of the Anti-Drug Abuse Act of 1988. Such transfers shall be made at the end of each quarter of the fiscal year involved and on a quarterly pro rata basis.
“(C) Transfers under subparagraph (B) may be made only from excess unobligated amounts and only to the extent that, as determined by the Attorney General, such transfers will not impair the future availability of amounts for the purposes under paragraph (1). Further, transfers under subsection (B) may be made only to the extent that the sum of the transfers for the current fiscal year and the unobligated balance at the beginning of the current fiscal year for the Special Forfeiture Fund do not exceed $150,000,000.
“(D) At the end of each of fiscal years 1990, 1991, 1992, and 1993, the Attorney General may retain in the Fund not more than $15,000,000, or, if determined by the Attorney General to be necessary for asset-specific expenses, a greater amount equal to not more than one-tenth of the total of obligations from the Fund in preceding fiscal year.”
Subsec. (c)(9)(E). Pub. L. 103–317 added subpar. (E).
1993—Subsec. (c)(9)(E). Pub. L. 103–121, which directed the striking of “subsection (E)”, was executed by striking subpar. (E) which read as follows: “Subject to the notification procedures contained in section 606 of Public Law 101–515, and after reserving the amounts authorized in subparagraph (D) above, any unobligated balances remaining in the Fund on September 30, 1991, and on September 30 of each fiscal year thereafter, shall be available to the Attorney General, without fiscal year limitation, for law enforcement, prosecution and correctional activities, and related training requirements of Federal agencies. Any amounts provided pursuant to this section may be used under authorities available to the organization receiving the funds.”
1992—Subsec. (c)(1). Pub. L. 102–393, § 638(f)(1)(C)–(F), which directed amendment of par. (1) by adding subpar. (H), redesignating former subpar. (H) as (I), and substituting “(A)(iv)” for “(A)(ii)” and “(G), and (H)” for “and (G)” in the first sentence of par. following subpar. (I), was executed to par. (1) as amended by Pub. L. 102–395, § 114(c), to reflect the probable intent of Congress and the approval of Pub. L. 102–393 and Pub. L. 102–395 on the same day.
Pub. L. 102–395, § 114(c), amended generally the first sentence of par. following subpar. (H). Prior to amendment, that sentence read as follows: “Amounts for paying the expenses authorized by subparagraphs (A)(ii), (B), (C), (F), and (G) shall be specified in appropriations acts.”
Subsec. (c)(1)(A). Pub. L. 102–393, § 638(f)(1)(A), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “the payment, at the discretion of the Attorney General, of any expenses necessary to seize, detain, inventory, safeguard, maintain, advertise, or sell property under seizure, detention, or forfeited pursuant to any law enforced or administered by the Department of Justice, or of any other necessary expenses incident to the seizure, detention, or forfeiture of such property; such payments may include—
“(i) payments for contract services, the employment of outside contractors to operate and manage properties or provide other specialized services as necessary to dispose of such properties in an effort to maximize the return from such properties, and payments to reimburse any Federal, State, or local agency for any expenditures made to perform the foregoing functions; and
“(ii) payments made pursuant to regulations promulgated by the Attorney General, that are necessary and direct program-related expenses for the purchase or lease of automatic data processing equipment (not less than a majority of which use will be program related), training, printing, contracting for services directly related to the identification of forfeitable assets processing of and accounting for forfeitures, and the storage, protection, and destruction of controlled substances;”.
Subsec. (c)(1)(B). Pub. L. 102–550 inserted “or of sections 1956 and 1957 of title 18, sections 5313 and 5324 of title 31, and section 6050I of the Internal Revenue Code of 1986” after “United States”.
Subsec. (c)(1)(F). Pub. L. 102–393, § 638(f)(1)(B), amended subpar. (F) generally. Prior to amendment, subpar. (F) read as follows: “for equipping for law enforcement functions any government-owned or leased vessels, vehicles, and aircraft available for official use by any federal agency participating in the Fund;”.
Subsec. (c)(1)(H), (I). Pub. L. 102–393, § 638(f)(1)(C)–(E), added subpar. (H) and redesignated former subpar. (H) as (I).
Subsec. (c)(4). Pub. L. 102–393, § 638(f)(2), inserted “Federal,” before “State” in subpar. (B) and added subpar. (C).
Subsec. (c)(6)(B)(v). Pub. L. 102–393, § 638(f)(3), amended cl. (v) generally. Prior to amendment, cl. (v) read as follows: “any defendant’s equity in property valued at $1,000,000 or more; and”.
Subsec. (c)(9)(A). Pub. L. 102–393, § 638(f)(4), substituted “(A)(iv)” for “(A)(ii)” and “(G), and (H)” for “and (G)”.
Subsec. (c)(9)(E). Pub. L. 102–395, § 114(b), struck out “to be transferred to any Federal agency” after “without fiscal year limitation,” and substituted for period at end “of Federal agencies. Any amounts provided pursuant to this section may be used under authorities available to the organization receiving the funds.”
Pub. L. 102–393, § 638(f)(5), struck out “to procure vehicles, equipment, and other capital investment items” before “for law enforcement”.
Subsec. (c)(11), (12). Pub. L. 102–393, § 638(f)(6), added pars. (11) and (12) and struck out former par. (11) which read as follows: “For the purposes of this subsection, property is forfeited pursuant to a law enforced or administered by the Department of Justice if it is forfeited pursuant to—
“(A) any criminal forfeiture proceeding;
“(B) any civil judicial forfeiture proceeding; or
“(C) any civil administrative forfeiture proceeding conducted by the Department of Justice,
except to the extent that the seizure was effected by a Customs officer or that custody was maintained by the United States Customs Service in which case the provisions of section 613A of the Tariff Act of 1930 (19 U.S.C. 1613a) shall apply.”
1991—Subsec. (c)(1). Pub. L. 102–140, § 112(1), substituted “law enforcement purposes” for “purposes of the Department of Justice” in introductory provisions.
Subsec. (c)(1)(C). Pub. L. 102–140, § 112(2), added subpar. (C) and struck out former subpar. (C) which read as follows: “at the discretion of the Attorney General, the payment of awards for information or assistance leading to—
“(i) a civil or criminal forfeiture under the Controlled Substances Act or the Controlled Substances Import and Export Act;
“(ii) a criminal forfeiture under chapter 96 of title 18;
“(iii) a civil forfeiture under section 981 of title 18; or
“(iv) a criminal forfeiture under section 982 of title 18.”
Subsec. (c)(1)(F). Pub. L. 102–140, § 112(3), (4), struck out “drug” before “law enforcement functions” and substituted “any federal agency participating in the Fund” for “the Drug Enforcement Administration, the Federal Bureau of Investigation, the Immigration and Naturalization Service, or the United States Marshals Service”.
Subsec. (c)(4). Pub. L. 102–140, § 112(5), added par. (4) and struck out former par. (4) which read as follows: “There shall be deposited in the Fund all amounts from the forfeiture of property under any law enforced or administered by the Department of Justice, except all proceeds of forfeitures available for use by the Secretary of the Treasury or the Secretary of the Interior pursuant to section 11(d) of the Endangered Species Act (16 U.S.C. 1540(d)) or section 6(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(d)) or the Postmaster General of the United States pursuant to section 2003(b)(7) of title 39.”
Subsec. (c)(5). Pub. L. 102–140, § 112(6), inserted “, and in any holding accounts associated with the Fund” after first reference to “Fund”.
Subsec. (c)(9)(C). Pub. L. 102–140, § 112(7), inserted at end “Further, transfers under subsection (B) may be made only to the extent that the sum of the transfers for the current fiscal year and the unobligated balance at the beginning of the current fiscal year for the Special Forfeiture Fund do not exceed $150,000,000.”
Subsec. (c)(9)(E). Pub. L. 102–140, § 112(8)(B), which directed the substitution of “to be transferred to any Federal agency to procure vehicles, equipment, and other capital investment items for law enforcement, prosecution and correctional activities, and related training requirements” for “to procure vehicles, equipment, and other capital investment items for the law enforcement, prosecution and correctional activities of the Department of Justice” was executed by making the substitution for the quoted words which in the original contained a comma after “prosecution”, to reflect the probable intent of Congress.
Pub. L. 102–140, § 112(8)(A), substituted “of each fiscal year thereafter” for “, 1992”.
Pub. L. 102–27 added subpar. (E).
1990—Subsec. (c)(1)(C). Pub. L. 101–647, § 2005, amended subpar. (C) generally. Prior to amendment, subpar. (C) read as follows: “the payment of awards for information or assistance leading to a civil or criminal forfeiture under any law enforced or administered by the Department of Justice., at the discretion of the Attorney General;”.
Pub. L. 101–647, § 1601, which directed substitution of “the payment of awards for information or assistance leading to a civil or criminal forfeiture under any law enforced or administered by the Department of Justice.” for “the payment of awards for information or assistance leading to civil or criminal forfeiture under the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 800 et seq.) or a criminal forfeiture under the Racketeer Influenced and Corrupt Organizations statute (18 U.S.C. 1961 et seq.)”, was executed by making the substitution for “the payment of awards for information or assistance leading to a civil or criminal forfeiture under the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 800 et seq.) or a criminal forfeiture under the Racketeer Influenced and Corrupt Organizations statute (18 U.S.C. 1961 et seq.)” to reflect the probable intent of Congress.
Subsec. (c)(6). Pub. L. 101–647, § 2006, struck out “two” after “fiscal year,” in introductory provisions and added subpar. (C).
Subsec. (c)(9). Pub. L. 101–647, § 2001(a), inserted “(A)” before “There” and substituted subpars. (B) to (D) for “For each of fiscal years 1991, 1992, and 1993, the Attorney General shall transfer not to exceed $150,000,000 in unobligated amounts available in the Fund to the Special Forfeiture Fund: Provided, That such amounts will be transferred on a quarterly basis: Provided further, That, upon each transfer, not to exceed $15,000,000, or, if determined by the Attorney General to be necessary to meet forfeiture program expenses, an amount not to exceed one-tenth of the previous year’s obligations shall be retained in the Fund and remain available for payment of authorized expenses: Provided further, That, any unobligated amounts in excess of $150,000,000 shall remain on deposit in the Fund.”
Pub. L. 101–509 amended second sentence generally, substituting sentence providing for transfers to Special Forfeiture Fund in fiscal years 1991, 1992, and 1993 for sentence that read as follows: “At the end of each of fiscal years 1990, 1991, and 1992, unobligated amounts not to exceed $150,000,000 remaining in the Fund shall be deposited in the Special Forfeiture Fund, except that an amount not to exceed $15,000,000 or, if determined necessary by the Attorney General to meet asset specific expenses, an amount equal to one-twelfth of the previous year’s expenditures may be carried forward and remain available for appropriation in the next fiscal year.”
Subsec. (c)(10), (11). Pub. L. 101–647, § 2002, added par. (10) and redesignated former par. (10) as (11).
1988—Subsec. (c). Pub. L. 100–690 amended subsec. (c) generally, revising and restating as pars. (1) to (10) provisions of former pars. (1) to (8).
1987—Subsec. (c)(1)(H). Pub. L. 100–202 added subpar. (H).
1986—Subsec. (c)(1)(A). Pub. L. 99–570, § 1152(a)(1)(2), inserted provisions allowing payments that are necessary and direct program-related expenses for the purchase or lease of automatic data processing equipment, training, printing, contracting for services directly related to the processing of and accounting for forfeitures, and the storage, protection, and destruction of controlled substances.
Subsec. (c)(1)(B) to (E). Pub. L. 99–570, § 1152(a)(1)(3), added subpar. (B) and redesignated former subpars. (B) to (E) as (C) to (F), respectively.
Subsec. (c)(1)(F). Pub. L. 99–646, § 27(a), which directed the amendment of subpar. (E) by inserting “the Federal Bureau of Investigation, the United States Marshals Service,” after “for official use by” and a comma before “or” was not executed in view of prior redesignation of subpar. (E) as (F) and substantively similar amendment by section 1152(a) of Pub. L. 99–570.
Pub. L. 99–570, § 1152(a)(1)(3), (4), redesignated former subpar. (E) as (F) and amended it generally. Prior to amendment, subpar. (E) read as follows: “for equipping for law enforcement functions of forfeited vessels, vehicles, and aircraft retained as provided by law for official use by the Drug Enforcement Administration or the Immigration and Naturalization Service; and”. Former subpar. (F) redesignated (G).
Subsec. (c)(1)(G). Pub. L. 99–570, § 1152(a)(1)(3), redesignated former subpar. (F) as (G).
Subsec. (c)(4). Pub. L. 99–570, § 1152(a)(1)(5), and Pub. L. 99–646, § 27(b), made substantially identical amendments substituting “, except all proceeds of forfeitures available for use by the Secretary of the Treasury or the Secretary of the Interior pursuant to section 11(d) of the Endangered Species Act (16 U.S.C. 1540(d)) or section 6(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(d))” for “remaining after the payment of expenses for forfeiture and sale authorized by law”.
Subsec. (c)(8), (9). Pub. L. 99–570, § 1152(a)(1)(6), redesignated par. (9) as (8), and struck out former par. (8) which provided for an authorization of appropriations for fiscal years 1984 to 1987 and deposit of excess amounts in the general fund of the Treasury of the United States.
1984—Subsec. (c). Pub. L. 98–473, § 310, added subsec. (c).
Subsec. (c)(1)(E), (F). Pub. L. 98–473, § 2303(a), added subpars. (E) and (F).
Subsec. (c)(3) to (9). Pub. L. 98–473, § 2303(b), added par. (3) and redesignated existing pars. (3) to (8) as (4) to (9), respectively.
1982—Pub. L. 97–258, § 2(g)(1)(B), substituted “Availability of appropriations” for “Appropriations for administrative expenses; notarial fees; meals and lodging of bailiffs” in section catchline.
Subsecs. (a), (b). Pub. L. 97–258, § 2(g)(1)(C), (D), designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–185 applicable to any forfeiture proceeding commenced on or after the date that is 120 days after Apr. 25, 2000, see section 21 of Pub. L. 106–185, set out as a note under section 1324 of Title 8, Aliens and Nationality.

Effective Date of 1994 AmendmentPub. L. 103–322, title XXXII, § 320913(b), Sept. 13, 1994, 108 Stat. 2128, provided that: “The amendment made by subsection (a) [amending this section] shall apply to all claims pending at the time of or commenced subsequent to the date of enactment of this Act [Sept. 13, 1994].”


Transfer of Forfeited Real or Personal PropertyPub. L. 108–199, div. B, title I, § 108, Jan. 23, 2004, 118 Stat. 61, provided that:
“(a) Hereafter, the Attorney General is authorized to transfer, under such terms and conditions as the Attorney General shall specify, forfeited real or personal property of limited or marginal value, as such value is determined by guidelines established by the Attorney General, to a State or local government agency, or its designated contractor or transferee, for use to support drug abuse treatment, drug and crime prevention and education, housing, job skills, and other community-based public health and safety programs.

“(b) Any transfer under the preceding proviso [probably should be “subsection (a)”] shall not create or confer any private right of action in any person against the United States, and shall be treated as a reprogramming under section 605 of this Act [118 Stat. 93].”




Grant Programs; Availability of Funds to Jails With Pay-to-Stay ProgramsPub. L. 106–553, § 1(a)(2) [title I, § 117, formerly § 118], Dec. 21, 2000, 114 Stat. 2762, 2762A–69; renumbered § 1(a)(2) [title I, § 117], Pub. L. 106–554, § 1(a)(4) [div. A, § 213(a)(2)], Dec. 21, 2000, 114 Stat. 2763, 2763A–179, provided that: “Notwithstanding any other provision of law, for fiscal 2001 and hereafter, with respect to any grant program for which amounts are made available under this title, no grant funds may be made available to any local jail that runs ‘pay-to-stay programs.’.”


Use of Funds Made Available for Removal of Substances Associated With Illegal Manufacture of Amphetamine and MethamphetaminePub. L. 106–310, div. B, title XXXVI, § 3621(c)(1), Oct. 17, 2000, 114 Stat. 1231, provided that: “Any amounts made available from the Department of Justice Assets Forfeiture Fund in a fiscal year by reason of the amendment made by subsection (a) [amending this section] shall supplement, and not supplant, any other amounts made available to the Department of Justice in such fiscal year from other sources for payment of costs described in section 524(c)(1)(E)(ii) of title 28, United States Code, as so amended.”


Acquisition of Equipment or Interim Services With Counterterrorism FundsPub. L. 106–113, div. B, § 1000(a)(1) [title I, § 109], Nov. 29, 1999, 113 Stat. 1535, 1501A–20, provided that: “Sections 115 [set out below] and 127 [42 U.S.C. 1997e note] of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1999 (as contained in section 101(b) of division A of Public Law 105–277) shall apply to fiscal year 2000 and thereafter.”

Pub. L. 105–277, div. A, § 101(b) [title I, § 115], Oct. 21, 1998, 112 Stat. 2681–50, 2681–68, provided that:
“(a)(1) Notwithstanding any other provision of law, for fiscal year 1999, the Attorney General may obligate any funds appropriated for or reimbursed to the Counterterrorism programs, projects or activities of the Department of Justice to purchase or lease equipment or any related items, or to acquire interim services, without regard to any otherwise applicable Federal acquisition rule, if the Attorney General determines that—“(A) there is an exigent need for the equipment, related items, or services in order to support an ongoing counterterrorism, national security, or computer-crime investigation or prosecution;

“(B) the equipment, related items, or services required are not available within the Department of Justice; and

“(C) adherence to that Federal acquisition rule would—“(i) delay the timely acquisition of the equipment, related items, or services; and

“(ii) adversely affect an ongoing counterterrorism, national security, or computer-crime investigation or prosecution.



“(2) In this subsection, the term ‘Federal acquisition rule’ means any provision of title II or IX of the Federal Property and Administrative Services Act of 1949 [former 40 U.S.C. 481 et seq., 541 et seq., for distribution of sections of former Title 40 to Title 40, Public Buildings, Property, and Works, see Table preceding section 101 of Title 40], the Office of Federal Procurement Policy Act [see division B (except sections 1123, 2303, 2304, and 2313) of subtitle I of Title 41, Public Contracts], the Small Business Act [15 U.S.C. 631 et seq.], the Federal Acquisition Regulation, or any other provision of law or regulation that establishes policies, procedures, requirements, conditions, or restrictions for procurements by the head of a department or agency or the Federal Government.


“(b) The Attorney General shall immediately notify the Committees on Appropriations of the House of Representatives and the Senate in writing of each expenditure under subsection (a), which notification shall include sufficient information to explain the circumstances necessitating the exercise of the authority under that subsection.”




Grant Programs; “Tribe”, “Indian Tribe”, or “Tribal” DefinedPub. L. 105–277, div. A, § 101(b) [title I, § 113], Oct. 21, 1998, 112 Stat. 2681–50, 2681–67, as amended by Pub. L. 106–31, title III, § 3028, May 21, 1999, 113 Stat. 102; Pub. L. 106–113, div. B, § 1000(a)(1) [title I, § 116], Nov. 29, 1999, 113 Stat. 1535, 1501A–21, provided that: “Notwithstanding any other provision of law for fiscal year 2000 and hereafter, with respect to any grant program for which amounts are made available under this title, the terms ‘tribe’, ‘Indian tribe’ or ‘tribal’ mean of or relating to an Indian tribe as that term is defined in section 4(e) of the Indian Self Determination and Education Assistance Act (Public Law 93–638, as amended; 25 U.S.C. 450b(e) (1998) [now 25 U.S.C. 5304(e)]).”


Counterterrorism FundPub. L. 107–56, title I, § 101, Oct. 26, 2001, 115 Stat. 276, provided that:
“(a) Establishment; Availability.—There is hereby established in the Treasury of the United States a separate fund to be known as the ‘Counterterrorism Fund’, amounts in which shall remain available without fiscal year limitation—“(1) to reimburse any Department of Justice component for any costs incurred in connection with—“(A) reestablishing the operational capability of an office or facility that has been damaged or destroyed as the result of any domestic or international terrorism incident;

“(B) providing support to counter, investigate, or prosecute domestic or international terrorism, including, without limitation, paying rewards in connection with these activities; and

“(C) conducting terrorism threat assessments of Federal agencies and their facilities; and


“(2) to reimburse any department or agency of the Federal Government for any costs incurred in connection with detaining in foreign countries individuals accused of acts of terrorism that violate the laws of the United States.


“(b) No Effect on Prior Appropriations.—Subsection (a) shall not be construed to affect the amount or availability of any appropriation to the Counterterrorism Fund made before the date of the enactment of this Act [Oct. 26, 2001].”



Pub. L. 104–19, title III, July 27, 1995, 109 Stat. 249, provided that: “There is hereby established the Counterterrorism Fund which shall remain available without fiscal year limitation. For necessary expenses, as determined by the Attorney General, $34,220,000, to remain available until expended, is appropriated to the Counterterrorism Fund to reimburse any Department of Justice organization for the costs incurred in reestablishing the operational capability of an office or facility which has been damaged or destroyed as the result of the bombing of the Alfred P. Murrah Federal Building in Oklahoma City or any domestic or international terrorism event: Provided, That funds from this appropriation also may be used to reimburse the appropriation account of any Department of Justice agency engaged in, or providing support to, countering, investigating or prosecuting domestic or international terrorism, including payment of rewards in connection with these activities, and to conduct a terrorism threat assessment of Federal agencies and their facilities: Provided further, That any amount obligated from appropriations under this heading may be used under the authorities available to the organization reimbursed from this appropriation: Provided further, That amounts in excess of the $10,555,000 made available for extraordinary expenses incurred in the Oklahoma City bombing for fiscal year 1995, shall be available only after the Attorney General notifies the Committees on Appropriations of the House of Representatives and the Senate in accordance with section 605 of Public Law 103–317 [108 Stat. 1773]: Provided further, That the entire amount is designated by Congress as an emergency requirement pursuant to [former] section 251(b)(2)(D)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 [former 2 U.S.C. 901(b)(2)(D)(i)], as amended: Provided further, That the amount not previously designated by the President as an emergency requirement shall be available only to the extent an official budget request, for a specific dollar amount that includes designation of the entire amount of the request as an emergency requirement, as defined in the Balanced Budget and Emergency Deficit Control Act of 1985 [see Short Title note set out under 2 U.S.C. 900], as amended, is transmitted to Congress.”


Unauthorized Transfers From Department of Justice Accounts; Control of Allocation of Funds by Authority Other Than Office of Management and Budget or Department of JusticeSection 110 of H.R. 2076, One Hundred Fourth Congress, as passed by the House of Representatives on Dec. 6, 1995, and as enacted into law by Pub. L. 104–91, title I, § 101(a), Jan. 6, 1996, 110 Stat. 11, as amended by Pub. L. 104–99, title II, § 211, Jan. 26, 1996, 110 Stat. 37, provided that: 
“Hereafter, notwithstanding any other provision of law—
“(1) No transfers may be made from Department of Justice accounts other than those authorized in this Act [probably means H.R. 2076, One Hundred Fourth Congress, which was vetoed], or in previous or subsequent appropriations Acts for the Department of Justice, or in part II of title 28 of the United States Code, or in section 10601 of title 42 of the United States Code [now 34 U.S.C. 20101]; and

“(2) No appropriation account within the Department of Justice shall have its allocation of funds controlled by other than an apportionment issued by the Office of Management and Budget or an allotment advice issued by the Department of Justice.”



Similar provisions were contained in the following prior appropriation act:
Pub. L. 103–317, title I, § 113, Aug. 26, 1994, 108 Stat. 1736.

Use of Deposits Transferred From Assets Forfeiture Fund to Buildings and Facilities Account of Federal Prison SystemPub. L. 103–121, title I, § 106, Oct. 27, 1993, 107 Stat. 1163, provided that: “For fiscal year 1994 and thereafter, deposits transferred from the Assets Forfeiture Fund to the Buildings and Facilities account of the Federal Prison System may be used for the construction of correctional institutions, and the construction and renovation of Immigration and Naturalization Service and United States Marshals Service detention facilities, and for the authorized purposes of the Cooperative Agreement Program.”

[For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.]
Similar provisions were contained in the following prior appropriation acts:
Pub. L. 102–395, title I, § 107, Oct. 6, 1992, 106 Stat. 1841.
Pub. L. 102–140, title I, § 107, Oct. 28, 1991, 105 Stat. 794.
Pub. L. 101–515, title II, § 208, Nov. 5, 1990, 104 Stat. 2119.
Pub. L. 101–162, title II, as added Pub. L. 101–302, title II, May 25, 1990, 104 Stat. 216.

Notice and Approval of Transfer of Subsection (c)(1)(H) DepositsPub. L. 100–202, § 101(a) [title II, § 210(b)], Dec. 22, 1987, 101 Stat. 1329, 1329–18, provided that: “Amounts proposed for transfer pursuant to subsection (a) [amending this section] shall be transferred only upon notification by the Attorney General to the Committees on Appropriations of the House of Representatives and the Senate and approval under said Committees’ policies concerning the reprogramming of funds.”




§ 525. Procurement of law books, reference books, and periodicals; sale and exchange
In the procurement of law books, reference books, and periodicals, the Attorney General may exchange or sell similar items and apply the exchange allowances or proceeds of such sales in whole or in part payment therefor.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 615.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 341e.July 28, 1950, ch. 503, § 3, 64 Stat. 380.


The words “Attorney General” are substituted for “Department of Justice”.



§ 526. Authority of Attorney General to investigate United States attorneys, marshals, trustees, clerks of court, and others(a) The Attorney General may investigate the official acts, records, and accounts of—(1) the United States attorneys, marshals, trustees, including trustees in cases under title 11; and

(2) at the request and on behalf of the Director of the Administrative Office of the United States Courts, the clerks of the United States courts and of the district court of the Virgin Islands, probation officers, United States magistrate judges, and court reporters;

for which purpose all the official papers, rec­ords, dockets, and accounts of these officers, without exception, may be examined by agents of the Attorney General at any time.

(b) Appropriations for the examination of judicial officers are available for carrying out this section.

(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 615; amended Pub. L. 95–598, title II, §§ 219(a), (b), 220, Nov. 6, 1978, 92 Stat. 2662; Pub. L. 99–554, title I, § 144(c), Oct. 27, 1986, 100 Stat. 3096; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117; Pub. L. 107–273, div. B, title IV, § 4003(b)(2), Nov. 2, 2002, 116 Stat. 1811.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 341b.July 28, 1950, ch. 503, § 4, 64 Stat. 380.
  July 7, 1958, Pub. L. 85–508, § 12(q), 72 Stat. 349.


In subsection (b), the words “now or hereafter” and “the provisions of” are omitted as unnecessary.

Editorial Notes
Codification
Pub. L. 95–598, title IV, § 408(c), Nov. 6, 1978, 92 Stat. 2687, as amended by Pub. L. 98–166, title II, § 200, Nov. 28, 1983, 97 Stat. 1081; Pub. L. 98–353, title III, § 323, July 10, 1984, 98 Stat. 358; Pub. L. 99–429, Sept. 30, 1986, 100 Stat. 985; Pub. L. 99–500, § 101(b) [title II, § 200], Oct. 18, 1986, 100 Stat. 1783–39, 1783–45, and Pub. L. 99–591, § 101(b) [title II, § 200], Oct. 30, 1986, 100 Stat. 3341–39, 3341–45; Pub. L. 99–554, title III, § 307(a), Oct. 27, 1986, 100 Stat. 3125, provided for the deletion of any references to United States Trustees in this title at a prospective date, prior to repeal by Pub. L. 99–554, title III, § 307(b), Oct. 27, 1986, 100 Stat. 3125.

Amendments2002—Pub. L. 107–273, § 4003(b)(2)(A), struck out “and” before “trustees” in section catchline.
Subsec. (a)(1). Pub. L. 107–273, § 4003(b)(2)(B), substituted “marshals,” for “marshals,,”.
1986—Pub. L. 99–554, § 144(c)(1), substituted “trustees” for “trustee” in section catchline.
Subsec. (a)(1). Pub. L. 99–554, § 144(c)(2)(A), inserted reference to trustees in cases under title 11.
Subsec. (a)(2). Pub. L. 99–554, § 144(c)(2)(B), struck out references to courts of the Canal Zone and trustees in cases under title 11.
1978—Pub. L. 95–598, § 219(b), substituted “marshals, and trustee” for “and marshals” in section catchline.
Subsec. (a)(1). Pub. L. 95–518, § 219(a), substituted “marshals, and trustees” for “and marshals”.
Subsec. (a)(2). Pub. L. 95–598, § 220, substituted “officers, trustees in cases under title 11” for “officers, referees, trustees and receivers in bankruptcy” and “magistrates” for “commissioners”.

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judges” substituted for “United States magistrates” in subsec. (a)(2) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective Date of 1986 AmendmentAmendment by Pub. L. 99–554 effective 30 days after Oct. 27, 1986, see section 302(a) of Pub. L. 99–554, set out as a note under section 581 of this title.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–598 effective Oct. 1, 1979, see section 402(c) of Pub. L. 95–598, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.



§ 527. Establishment of working capital fund
There is hereby authorized to be established a working capital fund for the Department of Justice, which shall be available, without fiscal year limitation, for expenses and equipment necessary for maintenance and operations of such administrative services as the Attorney General, with the approval of the Office of Management and Budget, determines may be performed more advantageously as central services. The capital of the fund shall consist of the amount of the fair and reasonable value of such inventories, equipment, and other assets and inventories on order pertaining to the services to be carried on by the fund as the Attorney General may transfer to the fund less related liabilities and unpaid obligations together with any appropriations made for the purpose of providing capital. The fund shall be reimbursed or credited with advance payments from applicable appropriations and funds of: (1) the Department of Justice, other Federal agencies, and other sources authorized by law for supplies, materials, and services; and (2) federally recognized tribes for supplies, materials, and services related to access to Federal law enforcement databases; at rates which will recover the expenses of operations including accrual of annual leave and depreciation of plant and equipment of the fund. The fund shall also be credited with other receipts from sale or exchange of property or in payment for loss or damage to property held by the fund. There shall be transferred into the Treasury as miscellaneous receipts, as of the close of each fiscal year, any net income after making provisions for prior year losses, if any.
(Added Pub. L. 93–613, § 1(1), Jan. 2, 1975, 88 Stat. 1975; amended Pub. L. 116–260, div. B, title II, § 219, Dec. 27, 2020, 134 Stat. 1265.)

Editorial Notes
Amendments2020—Pub. L. 116–260, in third sentence, inserted “: (1)” before “the Department” and “; and (2) federally recognized tribes for supplies, materials, and services related to access to Federal law enfor cement databases;” after “and services”.

Statutory Notes and Related Subsidiaries
Debt Collection ImprovementPub. L. 116–93, div. B, title II, § 218, Dec. 20, 2019, 133 Stat. 2415, provided that: “In this fiscal year and each fiscal year thereafter, amounts credited to and made available in the Department of Justice Working Capital Fund as an offsetting collection pursuant to section 11013 of Public Law 107–273 [set out below] shall be so credited and available only to the extent and in such amounts as provided in advance in appropriations Acts: Provided, That notwithstanding 31 U.S.C. 3302 or any other statute affecting the crediting of collections, the Attorney General may credit, as a discretionary offsetting collection, to the Department of Justice Working Capital Fund, for fiscal year 2020 and thereafter, up to three percent of all amounts collected pursuant to civil debt collection litigation activities of the Department of Justice; and such amounts so credited in fiscal year 2020 and thereafter shall remain available until expended, and shall be subject to the terms and conditions of that fund: Provided further, That any such amounts from the fund that the Attorney General determines are necessary to pay, first, for the costs of processing and tracking civil and criminal debt collection litigation activities, and thereafter for financial systems and for debt-collection-related personnel, administrative, and litigation expenses, in fiscal year 2020 and thereafter, shall be transferred to other appropriations accounts in the Department of Justice for paying the costs of such activities, and shall be in addition to any amounts otherwise made available for such purposes in those appropriations accounts: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That any transfer of funds pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act [div. B of Pub. L. 116–93, 133 Stat. 2424] and shall not be available for obligation except in compliance with the procedures set forth in that section.”

Pub. L. 107–273, div. C, title I, § 11013(a), Nov. 2, 2002, 116 Stat. 1823, provided that: “Notwithstanding section 3302 of title 31, United States Code, or any other statute affecting the crediting of collections, the Attorney General may credit, as an offsetting collection, to the Department of Justice Working Capital Fund up to 3 percent of all amounts collected pursuant to civil debt collection litigation activities of the Department of Justice. Such amounts in the Working Capital Fund shall remain available until expended and shall be subject to the terms and conditions of that fund, and shall be used first, for paying the costs of processing and tracking civil and criminal debt-collection litigation, and, thereafter, for financial systems and for debt-collection-related personnel, administrative, and litigation expenses.”


Crediting to Working Capital Fund of Amounts Collected Pursuant to Civil Debt Collection Litigation ActivitiesPub. L. 103–121, title I, § 108, Oct. 27, 1993, 107 Stat. 1164, as amended by Pub. L. 107–273, div. A, title II, § 204(g), Nov. 2, 2002, 116 Stat. 1776, which authorized Attorney General to credit, as an offsetting collection, to Department of Justice Working Capital Fund, for fiscal year 1994 and thereafter, up to six percent of all amounts collected pursuant to civil debt collection litigation activities of Department of Justice, and provided that such amounts would remain available until expended, be subject to the terms and conditions of that fund, and be used, first, for paying costs of processing and tracking such litigation, and, thereafter, for financial systems, and other personnel, administrative, and litigation expenses of debt collection activities, was repealed by Pub. L. 107–273, div. C, title I, § 11013(b), Nov. 2, 2002, 116 Stat. 1823.

Capital Equipment Acquisition, Etc., by Income Retained From or Transferred to Working Capital Fund; Amounts and LimitationsPub. L. 102–140, title I, Oct. 28, 1991, 105 Stat. 784, provided that:
“Of the total income of the Working Capital Fund in fiscal year 1992 and each fiscal year thereafter, not to exceed 4 percent of the total income may be retained, to remain available until expended, for the acquisition of capital equipment and for the improvement and implementation of the Department’s financial management and payroll/personnel systems: Provided, That in fiscal year 1992, not to exceed $4,000,000 of the total income retained shall be used for improvements to the Department’s data processing operation: Provided further, That any proposed use of the retained income in fiscal year 1992 and thereafter, except for the $4,000,000 specified above, shall only be made after notification to the Committees on Appropriations of the House of Representatives and the Senate in accordance with section 606 of this Act [105 Stat. 824].
“In addition, for fiscal year 1992 and thereafter, at no later than the end of the fifth fiscal year after the fiscal year for which funds are appropriated or otherwise made available, unobligated balances of appropriations available to the Department of Justice during such fiscal year may be transferred into the capital account of the Working Capital Fund to be available for the departmentwide acquisition of capital equipment, development and implementation of law enforcement or litigation related automated data processing systems, and for the improvement and implementation of the Department’s financial management and payroll/personnel systems: Provided, That any proposed use of these transferred funds in fiscal year 1992 and thereafter shall only be made after notification to the Committees on Appropriations of the House of Representatives and the Senate in accordance with section 606 of this Act.”





§ 528. Disqualification of officers and employees of the Department of Justice
The Attorney General shall promulgate rules and regulations which require the disqualification of any officer or employee of the Department of Justice, including a United States attorney or a member of such attorney’s staff, from participation in a particular investigation or prosecution if such participation may result in a personal, financial, or political conflict of interest, or the appearance thereof. Such rules and regulations may provide that a willful violation of any provision thereof shall result in removal from office.
(Added Pub. L. 95–521, title VI, § 603(a), Oct. 26, 1978, 92 Stat. 1874.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 26, 1978, see section 604 of Pub. L. 95–521, set out as a note under section 591 of this title.



§ 529. Annual report of Attorney General(a) Beginning on June 1, 1979, and at the beginning of each regular session of Congress thereafter, the Attorney General shall report to Congress on the activities and operations of the Public Integrity Section or any other unit of the Department of Justice designated to supervise the investigation and prosecution of—(1) any violation of Federal criminal law by any individual who holds or who at the time of such violation held a position, whether or not elective, as a Federal Government officer, employee, or special employee, if such violation relates directly or indirectly to such individual’s Federal Government position, employment, or compensation;

(2) any violation of any Federal criminal law relating to lobbying, conflict of interest, campaigns, and election to public office committed by any person, except insofar as such violation relates to a matter involving discrimination or intimidation on grounds of race, color, religion, or national origin;

(3) any violation of Federal criminal law by any individual who holds or who at the time of such violation held a position, whether or not elective, as a State or local government officer or employee, if such violation relates directly or indirectly to such individual’s State or local government position, employment, or compensation; and

(4) such other matters as the Attorney General may deem appropriate.

Such report shall include the number, type, and disposition of all investigations and prosecutions supervised by such Section or such unit, except that such report shall not disclose information which would interfere with any pending investigation or prosecution or which would improperly infringe upon the privacy rights of any individuals.

(b) Notwithstanding any provision of law limiting the amount of management or administrative expenses, the Attorney General shall, not later than May 2, 2003, and of every year thereafter, prepare and provide to the Committees on the Judiciary and Appropriations of each House of the Congress using funds available for the underlying programs—(1) a report identifying and describing every grant (other than one made to a governmental entity, pursuant to a statutory formula), cooperative agreement, or programmatic services contract that was made, entered into, awarded, or, for which additional or supplemental funds were provided in the immediately preceding fiscal year, by or on behalf of the Office of Justice Programs (including any component or unit thereof, and the Office of Community Oriented Policing Services), and including, without limitation, for each such grant, cooperative agreement, or contract: the term, the dollar amount or value, a description of its specific purpose or purposes, the names of all grantees or parties, the names of each unsuccessful applicant or bidder, and a description of the specific purpose or purposes proposed in each unsuccessful application or bid, and of the reason or reasons for rejection or denial of the same; and

(2) a report identifying and reviewing every grant (other than one made to a governmental entity, pursuant to a statutory formula), cooperative agreement, or programmatic services contract made, entered into, awarded, or for which additional or supplemental funds were provided, after October 1, 2002, by or on behalf of the Office of Justice Programs (including any component or unit thereof, and the Office of Community Oriented Policing Services) that was programmatically and financially closed out or that otherwise ended in the immediately preceding fiscal year (or even if not yet closed out, was terminated or otherwise ended in the fiscal year that ended 2 years before the end of such immediately preceding fiscal year), and including, without limitation, for each such grant, cooperative agreement, or contract: a description of how the appropriated funds involved actually were spent, statistics relating to its performance, its specific purpose or purposes, and its effectiveness, and a written declaration by each non-Federal grantee and each non-Federal party to such agreement or to such contract, that—(A) the appropriated funds were spent for such purpose or purposes, and only such purpose or purposes;

(B) the terms of the grant, cooperative agreement, or contract were complied with; and

(C) all documentation necessary for conducting a full and proper audit under generally accepted accounting principles, and any (additional) documentation that may have been required under the grant, cooperative agreement, or contract, have been kept in orderly fashion and will be preserved for not less than 3 years from the date of such close out, termination, or end;

except that the requirement of this paragraph shall be deemed satisfied with respect to any such description, statistics, or declaration if such non-Federal grantee or such non-Federal party shall have failed to provide the same to the Attorney General, and the Attorney General notes the fact of such failure and the name of such grantee or such party in the report.


(Added Pub. L. 95–521, title VI, § 603(a), Oct. 26, 1978, 92 Stat. 1874; amended Pub. L. 107–273, div. A, title II, § 205(a), div. B, title IV, § 4003(b)(3), Nov. 2, 2002, 116 Stat. 1777, 1811.)

Editorial Notes
Amendments2002—Pub. L. 107–273, § 205(a), designated existing provisions as subsec. (a) and added subsec. (b).
Subsec. (b)(2). Pub. L. 107–273, § 4003(b)(3), struck out “over $5,000,000” after “services contract” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 26, 1978, see section 604 of Pub. L. 95–521, set out as a note under section 591 of this title.



§ 530. Payment of travel and transportation expenses of newly appointed special agents
The Attorney General or the Attorney General’s designee is authorized to pay the travel expenses of newly appointed special agents and the transportation expenses of their families and household goods and personal effects from place of residence at time of selection to the first duty station, to the extent such payments are authorized by section 5723 of title 5 for new appointees who may receive payments under that section.
(Added Pub. L. 98–86, § 1, Aug. 26, 1983, 97 Stat. 492.)

§ 530A. Authorization of appropriations for travel and related expenses and for health care of personnel serving abroad
There are authorized to be used from appropriations, for any fiscal year, for the Department of Justice, such sums as may be necessary—(1) for travel and related expenses of employees of the Department of Justice serving abroad and their families, to be payable in the same manner as applicable with respect to the Foreign Service under paragraphs (2), (3), (5), (6), (8), (9), (11), and (15) of section 901 of the Foreign Service Act of 1980, and under the regulations issued by the Secretary of State; and

(2) for health care for such employees and families, to be provided under section 904 of that Act.

(Added Pub. L. 100–690, title VI, § 6281(a), Nov. 18, 1988, 102 Stat. 4368; amended Pub. L. 112–55, div. B, title II, § 218, Nov. 18, 2011, 125 Stat. 621.)

Editorial Notes

References in TextSections 901 and 904 of the Foreign Service Act of 1980, referred to in pars. (1) and (2), are classified to sections 4081 and 4084, respectively, of Title 22, Foreign Relations and Intercourse.

Statutory Notes and Related Subsidiaries
Amendments2011—Pub. L. 112–55 substituted “used from appropriations” for “appropriated” in introductory provisions and inserted “(2),” before “(3)” in par. (1).



§ 530B. Ethical standards for attorneys for the Government(a) An attorney for the Government shall be subject to State laws and rules, and local Federal court rules, governing attorneys in each State where such attorney engages in that attorney’s duties, to the same extent and in the same manner as other attorneys in that State.

(b) The Attorney General shall make and amend rules of the Department of Justice to assure compliance with this section.

(c) As used in this section, the term “attorney for the Government” includes any attorney described in section 77.2(a) of part 77 of title 28 of the Code of Federal Regulations and also includes any independent counsel, or employee of such a counsel, appointed under chapter 40.

(Added Pub. L. 105–277, div. A, § 101(b) [title VIII, § 801(a)], Oct. 21, 1998, 112 Stat. 2681–50, 2681–118.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 105–277, div. A, § 101(b) [title VIII, § 801(c)], Oct. 21, 1998, 112 Stat. 2681–50, 2681–119, provided that: “The amendments made by this section [enacting this section] shall take effect 180 days after the date of the enactment of this Act [Oct. 21, 1998] and shall apply during that portion of fiscal year 1999 that follows that taking effect, and in each succeeding fiscal year.”




§ 530C. Authority to use available funds(a) In General.—Except to the extent provided otherwise by law, the activities of the Department of Justice (including any bureau, office, board, division, commission, subdivision, unit, or other component thereof) may, in the reasonable discretion of the Attorney General, be carried out through any means, including—(1) through the Department’s own personnel, acting within, from, or through the Department itself;

(2) by sending or receiving details of personnel to other branches or agencies of the Federal Government, on a reimbursable, partially-reimbursable, or nonreimbursable basis;

(3) through reimbursable agreements with other Federal agencies for work, materials, or equipment;

(4) through contracts, grants, or cooperative agreements with non-Federal parties; and

(5) as provided in subsection (b), in section 524, and in any other provision of law consistent herewith, including, without limitation, section 102(b) of Public Law 102–395 (106 Stat. 1838), as incorporated by section 815(d) of Public Law 104–132 (110 Stat. 1315).


(b) Permitted Uses.—(1) General permitted uses.—Funds available to the Attorney General (i.e., all funds available to carry out the activities described in subsection (a)) may be used, without limitation, for the following:(A) The purchase, lease, maintenance, and operation of passenger motor vehicles, or police-type motor vehicles for law enforcement purposes, without regard to general purchase price limitation for the then-current fiscal year.

(B) The purchase of insurance for motor vehicles, boats, and aircraft operated in official Government business in foreign countries.

(C) Services of experts and consultants, including private counsel, as authorized by section 3109 of title 5, and at rates of pay for individuals not to exceed the maximum daily rate payable from time to time under section 5332 of title 5.

(D) Official reception and representation expenses (i.e., official expenses of a social nature intended in whole or in predominant part to promote goodwill toward the Department or its missions, but excluding expenses of public tours of facilities of the Department of Justice), in accordance with distributions and procedures established, and rules issued, by the Attorney General, and expenses of public tours of facilities of the Department of Justice.

(E) Unforeseen emergencies of a confidential character, to be expended under the direction of the Attorney General and accounted for solely on the certificate of the Attorney General.

(F) Miscellaneous and emergency expenses authorized or approved by the Attorney General, the Deputy Attorney General, the Associate Attorney General, or the Assistant Attorney General for Administration.

(G) In accordance with procedures established and rules issued by the Attorney General—(i) attendance at meetings and seminars;

(ii) conferences and training; and

(iii) advances of public moneys under section 3324 of title 31: Provided, That travel advances of such moneys to law enforcement personnel engaged in undercover activity shall be considered to be public money for purposes of section 3527 of title 31.


(H) Contracting with individuals for personal services abroad, except that such individuals shall not be regarded as employees of the United States for the purpose of any law administered by the Office of Personnel Management.

(I) Payment of interpreters and translators who are not citizens of the United States, in accordance with procedures established and rules issued by the Attorney General.

(J) Expenses or allowances for uniforms as authorized by section 5901 of title 5, but without regard to the general purchase price limitation for the then-current fiscal year.

(K) Expenses of—(i) primary and secondary schooling for dependents of personnel stationed outside the United States at cost not in excess of those authorized by the Department of Defense for the same area, when it is determined by the Attorney General that schools available in the locality are unable to provide adequately for the education of such dependents; and

(ii) transportation of those dependents between their place of residence and schools serving the area which those dependents would normally attend when the Attorney General, under such regulations as he may prescribe, determines that such schools are not accessible by public means of transportation.


(L) payment of rewards (i.e., payments pursuant to public advertisements for assistance to the Department of Justice), in accordance with procedures and regulations established or issued by the Attorney General: Provided, That—(i) no such reward shall exceed $3,000,000, unless—(I) the reward is to combat domestic terrorism or international terrorism (as defined in section 2331 of title 18); or

(II) a statute should authorize a higher amount;


(ii) no such reward of $250,000 or more may be made or offered without the personal approval of either the Attorney General or the President;

(iii) the Attorney General shall give written notice to the Chairmen and ranking minority members of the Committees on Appropriations and the Judiciary of the Senate and of the House of Representatives not later than 30 days after the approval of a reward under clause (ii);

(iv) any executive agency or military department (as defined, respectively, in sections 105 and 102 of title 5) may provide the Attorney General with funds for the payment of rewards; and

(v) neither the failure of the Attorney General to authorize a payment nor the amount authorized shall be subject to judicial review.


(M)(i) At the request of an appropriate law enforcement official of a State or political subdivision, the Attorney General may assist in the investigation of violent acts and shootings occurring in a place of public use and in the investigation of mass killings and attempted mass killings. Any assistance provided under this subparagraph shall be presumed to be within the scope of Federal office or employment.

(i) 11 So in original. Probably should be “(ii)”. For purposes of this subparagraph—(I) the term “mass killings” means 3 or more killings in a single incident; and

(II) the term “place of public use” has the meaning given that term under section 2332f(e)(6) of title 18, United States Code.




(2) Specific permitted uses.—(A) Aircraft and boats.—Funds available to the Attorney General for United States Attorneys, for the Federal Bureau of Investigation, for the United States Marshals Service, for the Bureau of Alcohol, Tobacco, Firearms and Explosives, for the Drug Enforcement Administration, and for the Immigration and Naturalization Service may be used for the purchase, lease, maintenance, and operation of aircraft and boats, for law enforcement purposes.

(B) Purchase of ammunition and firearms; firearms competitions.—Funds available to the Attorney General for United States Attorneys, for the Federal Bureau of Investigation, for the United States Marshals Service, for the Bureau of Alcohol, Tobacco, Firearms and Explosives, for the Drug Enforcement Administration, for the Federal Prison System, for the Office of the Inspector General, and for the Immigration and Naturalization Service may be used for—(i) the purchase of ammunition and firearms; and

(ii) participation in firearms competitions.


(C) Construction.—Funds available to the Attorney General for construction may be used for expenses of planning, designing, acquiring, building, constructing, activating, renovating, converting, expanding, extending, remodeling, equipping, repairing, or maintaining buildings or facilities, including the expenses of acquisition of sites therefor, and all necessary expenses incident or related thereto; but the foregoing shall not be construed to mean that funds generally available for salaries and expenses are not also available for certain incidental or minor construction, activation, remodeling, maintenance, and other related construction costs.


(3) Fees and expenses of witnesses.—Funds available to the Attorney General for fees and expenses of witnesses may be used for—(A) expenses, mileage, compensation, protection, and per diem in lieu of subsistence, of witnesses (including advances of public money) and as authorized by section 1821 or other law, except that no witness may be paid more than 1 attendance fee for any 1 calendar day;

(B) fees and expenses of neutrals in alternative dispute resolution proceedings, where the Department of Justice is a party; and

(C) construction of protected witness safesites.


(4) Federal bureau of investigation.—Funds available to the Attorney General for the Federal Bureau of Investigation for the detection, investigation, and prosecution of crimes against the United States may be used for the conduct of all its authorized activities.

(5) Immigration and naturalization service.—Funds available to the Attorney General for the Immigration and Naturalization Service may be used for—(A) acquisition of land as sites for enforcement fences, and construction incident to such fences;

(B) cash advances to aliens for meals and lodging en route;

(C) refunds of maintenance bills, immigration fines, and other items properly returnable, except deposits of aliens who become public charges and deposits to secure payment of fines and passage money; and

(D) expenses and allowances incurred in tracking lost persons, as required by public exigencies, in aid of State or local law enforcement agencies.


(6) Federal prison system.—Funds available to the Attorney General for the Federal Prison System may be used for—(A) inmate medical services and inmate legal services, within the Federal prison system;

(B) the purchase and exchange of farm products and livestock;

(C) the acquisition of land as provided in section 4010 of title 18; and

(D) the construction of buildings and facilities for penal and correctional institutions (including prison camps), by contract or force account, including the payment of United States prisoners for their work performed in any such construction;

except that no funds may be used to distribute or make available to a prisoner any commercially published information or material that is sexually explicit or features nudity.

(7) Detention trustee.—Funds available to the Attorney General for the Detention Trustee may be used for all the activities of such Trustee in the exercise of all power and functions authorized by law relating to the detention of Federal prisoners in non-Federal institutions or otherwise in the custody of the United States Marshals Service and to the detention of aliens in the custody of the Immigration and Naturalization Service, including the overseeing of construction of detention facilities or for housing related to such detention, the management of funds appropriated to the Department for the exercise of detention functions, and the direction of the United States Marshals Service and Immigration Service with respect to the exercise of detention policy setting and operations for the Department of Justice.


(c) Related Provisions.—(1) Limitation of compensation of individuals employed as attorneys.—No funds available to the Attorney General may be used to pay compensation for services provided by an individual employed as an attorney (other than an individual employed to provide services as a foreign attorney in special cases) unless such individual is duly licensed and authorized to practice as an attorney under the law of a State, a territory of the United States, or the District of Columbia.

(2) Reimbursements paid to governmental entities.—Funds available to the Attorney General that are paid as reimbursement to a governmental unit of the Department of Justice, to another Federal entity, or to a unit of State or local government, may be used under authorities available to the unit or entity receiving such reimbursement.


(d) Foreign Reimbursements.—Whenever the Department of Justice or any component participates in a cooperative project to improve law enforcement or national security operations or services with a friendly foreign country on a cost-sharing basis, any reimbursements or contributions received from that foreign country to meet its share of the project may be credited to appropriate current appropriations accounts of the Department of Justice or any component. The amount of a reimbursement or contribution credited shall be available only for payment of the share of the project expenses allocated to the participating foreign country.

(e) Railroad Police Training Fees.—The Attorney General is authorized to establish and collect a fee to defray the costs of railroad police officers participating in a Federal Bureau of Investigation law enforcement training program authorized by Public Law 106–110, and to credit such fees to the appropriation account “Federal Bureau of Investigation, Salaries and Expenses”, to be available until expended for salaries and expenses incurred in providing such services.

(f) Warranty Work.—In instances where the Attorney General determines that law enforcement-, security-, or mission-related considerations mitigate against obtaining maintenance or repair services from private sector entities for equipment under warranty, the Attorney General is authorized to seek reimbursement from such entities for warranty work performed at Department of Justice facilities, and to credit any payment made for such work to any appropriation charged therefor.

(Added Pub. L. 107–273, div. A, title II, § 201(a), Nov. 2, 2002, 116 Stat. 1767; amended Pub. L. 108–199, div. B, title I, Jan. 23, 2004, 118 Stat. 53; Pub. L. 112–265, § 2(a), Jan. 14, 2013, 126 Stat. 2435.)

Editorial Notes

References in TextSection 102(b) of Public Law 102–395, referred to in subsec. (a)(5), is section 102(b) of Pub. L. 102–395, title I, Oct. 6, 1992, 106 Stat. 1838, as amended, which is set out as a note under section 533 of this title.
Section 815(d) of Public Law 104–132, referred to in subsec. (a)(5), is section 815(d) of Pub. L. 104–132, title VIII, Apr. 24, 1996, 110 Stat. 1315, which is set out as a note under section 533 of this title.
Public Law 106–110, referred to in subsec. (e), is Pub. L. 106–110, Nov. 24, 1999, 113 Stat. 1497, which amended section 10211 of Title 34, Crime Control and Law Enforcement.

Amendments2013—Subsec. (b)(1)(L)(i). Pub. L. 112–265, § 2(a)(1), substituted “$3,000,000” for “$2,000,000” in introductory provisions.
Subsec. (b)(1)(M). Pub. L. 112–265, § 2(a)(2), added subpar. (M).
2004—Subsec. (b)(2)(A), (B). Pub. L. 108–199 inserted “for the Bureau of Alcohol, Tobacco, Firearms and Explosives,” after “Marshals Service,”.

Statutory Notes and Related Subsidiaries

Abolition of Immigration and Naturalization Service and Transfer of Functions
For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.

Use of Federal Training Facilities Pub. L. 109–162, title XI, § 1173, Jan. 5, 2006, 119 Stat. 3124, as amended by Pub. L. 109–271, § 8(d), Aug. 12, 2006, 120 Stat. 766, provided that:
“(a) Federal Training Facilities.—Unless authorized in writing by the Attorney General, or the Assistant Attorney General for Administration, if so delegated by the Attorney General, the Department of Justice (and each entity within it) shall use for any predominantly internal training or conference meeting only a facility that does not require a payment to a private entity for use of the facility or for meals, lodging, or other expenses related to such internal training or conference meeting.

“(b) Annual Report.—The Attorney General shall prepare an annual report to the Chairmen and ranking minority members of the Committees on the Judiciary of the Senate and of the House of Representatives that details each training and conference meeting authorized under subsection (a). The report shall include an explanation of why the facility was chosen, and a breakdown of any expenditures incurred in excess of the cost of conducting the training or meeting at a facility that did not require such authorization.”






§ 530D. Report on enforcement of laws(a) Report.—(1) In general.—The Attorney General shall submit to the Congress a report of any instance in which the Attorney General or any officer of the Department of Justice—(A) establishes or implements a formal or informal policy to refrain—(i) from enforcing, applying, or administering any provision of any Federal statute, rule, regulation, program, policy, or other law whose enforcement, application, or administration is within the responsibility of the Attorney General or such officer on the grounds that such provision is unconstitutional; or

(ii) within any judicial jurisdiction of or within the United States, from adhering to, enforcing, applying, or complying with, any standing rule of decision (binding upon courts of, or inferior to those of, that jurisdiction) established by a final decision of any court of, or superior to those of, that jurisdiction, respecting the interpretation, construction, or application of the Constitution, any statute, rule, regulation, program, policy, or other law whose enforcement, application, or administration is within the responsibility of the Attorney General or such officer;


(B) determines—(i) to contest affirmatively, in any judicial, administrative, or other proceeding, the constitutionality of any provision of any Federal statute, rule, regulation, program, policy, or other law; or

(ii) to refrain (on the grounds that the provision is unconstitutional) from defending or asserting, in any judicial, administrative, or other proceeding, the constitutionality of any provision of any Federal statute, rule, regulation, program, policy, or other law, or not to appeal or request review of any judicial, administrative, or other determination adversely affecting the constitutionality of any such provision; or


(C) approves (other than in circumstances in which a report is submitted to the Joint Committee on Taxation, pursuant to section 6405 of the Internal Revenue Code of 1986) the settlement or compromise (other than in bankruptcy) of any claim, suit, or other action—(i) against the United States (including any agency or instrumentality thereof) for a sum that exceeds, or is likely to exceed, $2,000,000, excluding prejudgment interest; or

(ii) by the United States (including any agency or instrumentality thereof) pursuant to an agreement, consent decree, or order (or pursuant to any modification of an agreement, consent decree, or order) that provides injunctive or other nonmonetary relief that exceeds, or is likely to exceed, 3 years in duration: Provided, That for purposes of this clause, the term “injunctive or other nonmonetary relief” shall not be understood to include the following, where the same are a matter of public record—(I) debarments, suspensions, or other exclusions from Government contracts or grants;

(II) mere reporting requirements or agreements (including sanctions for failure to report);

(III) requirements or agreements merely to comply with statutes or regulations;

(IV) requirements or agreements to surrender professional licenses or to cease the practice of professions, occupations, or industries;

(V) any criminal sentence or any requirements or agreements to perform community service, to serve probation, or to participate in supervised release from detention, confinement, or prison; or

(VI) agreements to cooperate with the government in investigations or prosecutions (whether or not the agreement is a matter of public record).




(2) Submission of report to the congress.—For the purposes of paragraph (1), a report shall be considered to be submitted to the Congress if the report is submitted to—(A) the majority leader and minority leader of the Senate;

(B) the Speaker, majority leader, and minority leader of the House of Representatives;

(C) the chairman and ranking minority member of the Committee on the Judiciary of the House of Representatives and the chairman and ranking minority member of the Committee on the Judiciary of the Senate; and

(D) the Senate Legal Counsel and the General Counsel of the House of Representatives.



(b) Deadline.—A report shall be submitted—(1) under subsection (a)(1)(A), not later than 30 days after the establishment or implementation of each policy;

(2) under subsection (a)(1)(B), within such time as will reasonably enable the House of Representatives and the Senate to take action, separately or jointly, to intervene in timely fashion in the proceeding, but in no event later than 30 days after the making of each determination; and

(3) under subsection (a)(1)(C), not later than 30 days after the conclusion of each fiscal-year quarter, with respect to all approvals occurring in such quarter.


(c) Contents.—A report required by subsection (a) shall—(1) specify the date of the establishment or implementation of the policy described in subsection (a)(1)(A), of the making of the determination described in subsection (a)(1)(B), or of each approval described in subsection (a)(1)(C);

(2) include a complete and detailed statement of the relevant issues and background (including a complete and detailed statement of the reasons for the policy or determination, and the identity of the officer responsible for establishing or implementing such policy, making such determination, or approving such settlement or compromise), except that—(A) such details may be omitted as may be absolutely necessary to prevent improper disclosure of national-security- or classified information, of any information subject to the deliberative-process-, executive-, attorney-work-product-, or attorney-client privileges, or of any information the disclosure of which is prohibited by section 6103 of the Internal Revenue Code of 1986, or other law or any court order if the fact of each such omission (and the precise ground or grounds therefor) is clearly noted in the statement: Provided, That this subparagraph shall not be construed to deny to the Congress (including any House, Committee, or agency thereof) any such omitted details (or related information) that it lawfully may seek, subsequent to the submission of the report; and

(B) the requirements of this paragraph shall be deemed satisfied—(i) in the case of an approval described in subsection (a)(1)(C)(i), if an unredacted copy of the entire settlement agreement and consent decree or order (if any) is provided, along with a statement indicating the legal and factual basis or bases for the settlement or compromise (if not apparent on the face of documents provided); and

(ii) in the case of an approval described in subsection (a)(1)(C)(ii), if an unredacted copy of the entire settlement agreement and consent decree or order (if any) is provided, along with a statement indicating the injunctive or other nonmonetary relief (if not apparent on the face of documents provided); and



(3) in the case of a determination described in subsection (a)(1)(B) or an approval described in subsection (a)(1)(C), indicate the nature, tribunal, identifying information, and status of the proceeding, suit, or action.


(d) Declaration.—In the case of a determination described in subsection (a)(1)(B), the representative of the United States participating in the proceeding shall make a clear declaration in the proceeding that any position expressed as to the constitutionality of the provision involved is the position of the executive branch of the Federal Government (or, as applicable, of the President or of any executive agency or military department).

(e) Applicability to the President and to Executive Agencies and Military Departments.—The reporting, declaration, and other provisions of this section relating to the Attorney General and other officers of the Department of Justice shall apply to the President (but only with respect to the promulgation of any unclassified Executive order or similar memorandum or order), to the head of each executive agency or military department (as defined, respectively, in sections 105 and 102 of title 5, United States Code) that establishes or implements a policy described in subsection (a)(1)(A) or is authorized to conduct litigation, and to the officers of such executive agency.

(Added Pub. L. 107–273, div. A, title II, § 202(a), Nov. 2, 2002, 116 Stat. 1771.)

Editorial Notes

References in TextSection 6405 of the Internal Revenue Code of 1986, referred to in subsec. (a)(1)(C), is classified to section 6405 of Title 26, Internal Revenue Code.
Section 6103 of the Internal Revenue Code of 1986, referred to in subsec. (c)(2)(A), is classified to section 6103 of Title 26, Internal Revenue Code.

Statutory Notes and Related Subsidiaries
Report on Policies and Determinations Made Prior to Enactment of SectionPub. L. 107–273, div. A, title II, § 202(b)(3), (4), Nov. 2, 2002, 116 Stat. 1774, provided that:
“(3) Not later than 30 days after the date of the enactment of this Act [Nov. 2, 2002], the President shall advise the head of each executive agency or military department (as defined, respectively, in sections 105 and 102 of title 5, United States Code) of the enactment of this section [enacting this section and amending sections 288k and 5571 of Title 2, The Congress].

“(4)(A) Not later than 90 days after the date of the enactment of this Act [Nov. 2, 2002], the Attorney General (and, as applicable, the President, and the head of any executive agency or military department described in subsection (e) of section 530D of title 28, United States Code, as added by subsection (a)) shall submit to Congress a report (in accordance with subsections (a), (c), and (e) of such section) on—“(i) all policies of which the Attorney General and applicable official are aware described in subsection (a)(1)(A) of such section that were established or implemented before the date of the enactment of this Act and were in effect on such date; and

“(ii) all determinations of which the Attorney General and applicable official are aware described in subsection (a)(1)(B) of such section that were made before the date of the enactment of this Act and were in effect on such date.


“(B) If a determination described in subparagraph (A)(ii) relates to any judicial, administrative, or other proceeding that is pending in the 90-day period beginning on the date of the enactment of this Act [Nov. 2, 2002], with respect to any such determination, then the report required by this paragraph shall be submitted within such time as will reasonably enable the House of Representatives and the Senate to take action, separately or jointly, to intervene in timely fashion in the proceeding, but not later than 30 days after the date of the enactment of this Act.”








CHAPTER 33—FEDERAL BUREAU OF INVESTIGATION



Sec.


531.Federal Bureau of Investigation.


532.Director of the Federal Bureau of Investigation.


533.Investigative and other officials; appointment.


534.Acquisition, preservation, and exchange of identification records and information; appointment of officials.


535.Investigation of crimes involving Government officers and employees; limitations.


536.Positions in excepted service.


537.Expenses of unforeseen emergencies of a confidential character.


538.Investigation of aircraft piracy and related violations.


539.Counterintelligence official reception and representation expenses.


540.Investigation of felonious killings of State or local law enforcement officers.


540A.Investigation of violent crimes against travelers.


540B.Investigation of serial killings.


540C.FBI police.




Editorial Notes
Amendments2003—Pub. L. 108–177, title III, § 361(m)(2), Dec. 13, 2003, 117 Stat. 2626, which directed amendment of table of sections by striking the item relating to section 540C, was executed by striking out item 540C relating to annual report on activities of Federal Bureau of Investigation personnel outside the United States to reflect the probable intent of Congress, because corresponding section was repealed.
2002—Pub. L. 107–306, title VIII, § 824(b), Nov. 27, 2002, 116 Stat. 2429, added item 540C relating to annual report on activities of Federal Bureau of Investigation personnel outside the United States.
Pub. L. 107–273, div. B, title IV, § 4003(b)(7), (8), div. C, title I, § 11024(b), Nov. 2, 2002, 116 Stat. 1812, 1831, inserted “the” after “of” in item 532, substituted “character” for “nature” in item 537, and added item 540C relating to FBI police.
1998—Pub. L. 105–314, title VII, § 701(b), Oct. 30, 1998, 112 Stat. 2987, added item 540B.
1994—Pub. L. 103–322, title XXXII, § 320916(b), Sept. 13, 1994, 108 Stat. 2129, added item 540A.
Pub. L. 103–272, § 4(e)(2), July 5, 1994, 108 Stat. 1361, added item 538.
1988—Pub. L. 100–690, title VII, § 7331(b), Nov. 18, 1988, 102 Stat. 4468, added item 540.
1986—Pub. L. 99–569, title IV, § 401(b), Oct. 27, 1986, 100 Stat. 3195, added item 539.
1982—Pub. L. 97–292, § 3(b), Oct. 12, 1982, 96 Stat. 1260, inserted “and information” after “identification records” in item 534.
1966—Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 616, substituted “FEDERAL BUREAU OF INVESTIGATION” for “UNITED STATES MARSHALS” in chapter heading, added items 531 to 537, and struck out items 541 to 556.


§ 531. Federal Bureau of Investigation
The Federal Bureau of Investigation is in the Department of Justice.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 616.)

Historical and Revision NotesThe section is supplied for convenience and clarification. The Bureau of Investigation in the Department of Justice, the earliest predecessor agency of the Federal Bureau of Investigation, was created administratively in 1908. It appears that funds used for the Bureau of Investigation were first obtained through the Department of Justice Appropriation Act of May 22, 1908, ch. 186, § 1 (par. beginning “From the appropriations for the prosecution of crimes”), 35 Stat. 236, although that statutory provision makes no express mention of the Bureau or of the investigative function.
Section 3 of Executive Order No. 6166 of June 10, 1933, specifically recognized the Bureau of Investigation in the Department of Justice and provided that all that Bureau’s functions together with the investigative functions of the Bureau of Prohibition were “transferred to and consolidated in a Division of Investigation in the Department of Justice, at the head of which shall be a Director of Investigation.”
The Division of Investigation was first designated as the “Federal Bureau of Investigation” by the Act of Mar. 22, 1935, ch. 39, title II, 49 Stat. 77, and has been so designated in statutes since that date.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the Federal Bureau of Investigation, including the functions of the Attorney General relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see former section 313(3) and sections 121(g)(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

Enterprise ArchitecturePub. L. 108–458, title VIII, § 8402, Dec. 17, 2004, 118 Stat. 3869, provided that:
“(a) Enterprise Architecture Defined.—In this section, the term ‘enterprise architecture’ means a detailed outline or blueprint of the information technology of the Federal Bureau of Investigation that will satisfy the ongoing mission and goals of the Federal Bureau of Investigation and that sets forth specific and identifiable benchmarks.

“(b) Enterprise Architecture.—The Federal Bureau of Investigation shall—“(1) continually maintain and update an enterprise architecture; and

“(2) maintain a state of the art and up to date information technology infrastructure that is in compliance with the enterprise architecture of the Federal Bureau of Investigation.


“(c) Report.—Subject to subsection (d), the Director of the Federal Bureau of Investigation shall, on an annual basis, submit to the Committees on the Judiciary of the Senate and House of Representatives a report on whether the major information technology investments of the Federal Bureau of Investigation are in compliance with the enterprise architecture of the Federal Bureau of Investigation and identify any inability or expectation of inability to meet the terms set forth in the enterprise architecture.

“(d) Failure To Meet Terms.—If the Director of the Federal Bureau of Investigation identifies any inability or expectation of inability to meet the terms set forth in the enterprise architecture in a report under subsection (c), the report under subsection (c) shall—“(1) be twice a year until the inability is corrected;

“(2) include a statement as to whether the inability or expectation of inability to meet the terms set forth in the enterprise architecture is substantially related to resources; and

“(3) if the inability or expectation of inability is substantially related to resources, include a request for additional funding that would resolve the problem or a request to reprogram funds that would resolve the problem.


“(e) Enterprise Architecture, Agency Plans and Reports.—This section shall be carried out in compliance with the requirements set forth in section 1016(e) and (h) [6 U.S.C. 485(e), (h)].”




Report to CongressPub. L. 108–405, title II, § 203(f), Oct. 30, 2004, 118 Stat. 2271, which required the Department of Justice to notify Congress of plans to modify the CODIS system, was editorially reclassified as section 40721 of Title 34, Crime Control and Law Enforcement.

Morgan P. Hardiman Child Abduction and Serial Murder Investigative Resources CenterPub. L. 105–314, title VII, § 703(a)–(f), Oct. 30, 1998, 112 Stat. 2987–2989, establishing the Morgan P. Hardiman Child Abduction and Serial Murder Investigative Resources Center, was editorially reclassified as section 41502 of Title 34, Crime Control and Law Enforcement.

Federal Bureau of Investigation Funding AuthorizationsPub. L. 104–132, title VIII, § 811, Apr. 24, 1996, 110 Stat. 1312, as amended by Pub. L. 106–546, § 6(a), Dec. 19, 2000, 114 Stat. 2733, provided that:
“(a) In General.—With funds made available pursuant to subsection (c)—“(1) the Attorney General shall—“(A) provide support and enhance the technical support center and tactical operations of the Federal Bureau of Investigation;

“(B) create a Federal Bureau of Investigation counterterrorism and counterintelligence fund for costs associated with the investigation of cases involving cases of terrorism;

“(C) expand and improve the instructional, operational support, and construction of the Federal Bureau of Investigation Academy;

“(D) construct a Federal Bureau of Investigation laboratory, provide laboratory examination support, and provide for a command center;

“(E) make grants to States to carry out the activities described in subsection (b); and

“(F) increase personnel to support counterterrorism activities; and


“(2) the Director of the Federal Bureau of Investigation shall expand the combined DNA Identification System (CODIS) to include analyses of DNA samples collected from—“(A) individuals convicted of a qualifying Federal offense, as determined under section 3(d) of the DNA Analysis Backlog Elimination Act of 2000 [34 U.S.C. 40702(d)];

“(B) individuals convicted of a qualifying District of Columbia offense, as determined under section 4(d) of the DNA Analysis Backlog Elimination Act of 2000 [34 U.S.C. 40703(d)]; and

“(C) members of the Armed Forces convicted of a qualifying military offense, as determined under section 1565(d) of title 10, United States Code.



“(b) State Grants.—“(1) Authorization.—The Attorney General, in consultation with the Director of the Federal Bureau of Investigation, may make grants to each State eligible under paragraph (2) to be used by the chief executive officer of the State, in conjunction with units of local government, other States, or any combination thereof, to carry out all or part of a program to establish, develop, update, or upgrade—“(A) computerized identification systems that are compatible and integrated with the databases of the National Crime Information Center of the Federal Bureau of Investigation;

“(B) the capability to analyze deoxyribonucleic acid (DNA) in a forensic laboratory in ways that are compatible and integrated with the combined DNA Identification System (CODIS) of the Federal Bureau of Investigation; and

“(C) automated fingerprint identification systems that are compatible and integrated with the Integrated Automated Fingerprint Identification System (IAFIS) of the Federal Bureau of Investigation.


“(2) Eligibility.—To be eligible to receive a grant under this subsection, a State shall require that each person convicted of a felony of a sexual nature shall provide to appropriate State law enforcement officials, as designated by the chief executive officer of the State, a sample of blood, saliva, or other specimen necessary to conduct a DNA analysis consistent with the standards established for DNA testing by the Director of the Federal Bureau of Investigation.

“(3) Interstate compacts.—A State may enter into a compact or compacts with another State or States to carry out this subsection.


“(c) Authorization of Appropriations.—“(1) In general.—There are authorized to be appropriated for the activities of the Federal Bureau of Investigation, to help meet the increased demands for activities to combat terrorism—“(A) $114,000,000 for fiscal year 1997;

“(B) $166,000,000 for fiscal year 1998;

“(C) $96,000,000 for fiscal year 1999; and

“(D) $92,000,000 for fiscal year 2000.


“(2) Availability of funds.—Funds made available pursuant to paragraph (1), in any fiscal year, shall remain available until expended.

“(3) Allocation.—“(A) In general.—Of the total amount appropriated to carry out subsection (b) in a fiscal year—“(i) the greater of 0.25 percent of such amount or $500,000 shall be allocated to each eligible State; and

“(ii) of the total funds remaining after the allocation under clause (i), there shall be allocated to each State an amount which bears the same ratio to the amount of remaining funds described in this subparagraph as the population of such State bears to the population of all States.


“(B) Definition.—For purposes of this paragraph, the term ‘State’ means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands, except that for purposes of the allocation under this subparagraph, American Samoa and the Commonwealth of the Northern Mariana Islands shall be considered as one State and that for these purposes, 67 percent of the amounts allocated shall be allocated to American Samoa, and 33 percent to the Commonwealth of the Northern Mariana Islands.”








§ 532. Director of the Federal Bureau of Investigation
The Attorney General may appoint a Director of the Federal Bureau of Investigation. The Director of the Federal Bureau of Investigation is the head of the Federal Bureau of Investigation.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 616.)

Historical and Revision NotesThe section is supplied for convenience and clarification and is based on section 3 of Executive Order No. 6166 of June 10, 1933, which provided for the transfer of the functions of the Bureau of Investigation together with the investigative functions of the Bureau of Prohibition to a “Division of Investigation in the Department of Justice, at the head of which shall be a Director of Investigation”. The Division of Investigation was first designated as the “Federal Bureau of Investigation” by the Act of Mar. 22, 1935, ch. 39, title II, 49 Stat. 77, and has been so designated in statutes since that date. The title of “Director of the Federal Bureau of Investigation” was recognized by statute in the Act of June 5, 1936, ch. 529, 49 Stat. 1484, and has been used in statutes since that date.

Statutory Notes and Related Subsidiaries
FindingsPub. L. 112–24, § 1, July 26, 2011, 125 Stat. 238, provided that: 
“Congress finds that—
“(1) on May 12, 2011, the President requested that Congress extend the term of Robert S. Mueller III as Director of the Federal Bureau of Investigation by 2 years, citing the critical need for continuity and stability at the Federal Bureau of Investigation in the face of ongoing threats to the United States and leadership transitions at the Federal agencies charged with protecting national security;

“(2) in light of the May 1, 2011, successful operation against Osama bin Laden, the continuing threat to national security, and the approaching 10th anniversary of the attacks of September 11, 2001, the President’s request for a limited, 1-time exception to the term limit of the Director of the Federal Bureau of Investigation, in these exceptional circumstances, is appropriate; and

“(3) this Act [amending provisions set out as a note under this section] is intended to provide a 1-time exception to the 10-year statutory limit on the term of the Director of the Federal Bureau of Investigation in light of the President’s request and existing exceptional circumstances, and is not intended to create a precedent.”




Improvement of Intelligence Capabilities; Directorate of Intelligence; Intelligence Career ServicePub. L. 108–458, title II, §§ 2001–2003, Dec. 17, 2004, 118 Stat. 3700, 3702, as amended by Pub. L. 111–259, title VIII, § 806(b)(1), Oct. 7, 2010, 124 Stat. 2748; Pub. L. 114–113, div. M, title VII, § 701(b), Dec. 18, 2015, 129 Stat. 2929, provided that:
“SEC. 2001. IMPROVEMENT OF INTELLIGENCE CAPABILITIES OF THE FEDERAL BUREAU OF INVESTIGATION.“(a) Findings.—Congress makes the following findings:“(1) The National Commission on Terrorist Attacks Upon the United States in its final report stated that, under Director Robert Mueller, the Federal Bureau of Investigation has made significant progress in improving its intelligence capabilities.

“(2) In the report, the members of the Commission also urged that the Federal Bureau of Investigation fully institutionalize the shift of the Bureau to a preventive counterterrorism posture.


“(b) Improvement of Intelligence Capabilities.—The Director of the Federal Bureau of Investigation shall continue efforts to improve the intelligence capabilities of the Federal Bureau of Investigation and to develop and maintain within the Bureau a national intelligence workforce.

“(c) National Intelligence Workforce.—(1) In developing and maintaining a national intelligence workforce under subsection (b), the Director of the Federal Bureau of Investigation shall develop and maintain a specialized and integrated national intelligence workforce consisting of agents, analysts, linguists, and surveillance specialists who are recruited, trained, and rewarded in a manner which ensures the existence within the Federal Bureau of Investigation of an institutional culture with substantial expertise in, and commitment to, the intelligence mission of the Bureau.

“(2) Each agent employed by the Bureau after the date of the enactment of this Act [Dec. 17, 2004] shall receive basic training in both criminal justice matters and national intelligence matters.

“(3) Each agent employed by the Bureau after the date of the enactment of this Act shall, to the maximum extent practicable, be given the opportunity to undergo, during such agent’s early service with the Bureau, meaningful assignments in criminal justice matters and in national intelligence matters.

“(4) The Director shall—“(A) establish career positions in national intelligence matters for agents, analysts, and related personnel of the Bureau; and

“(B) in furtherance of the requirement under subparagraph (A) and to the maximum extent practicable, afford agents, analysts, and related personnel of the Bureau the opportunity to work in the career specialty selected by such agents, analysts, and related personnel over their entire career with the Bureau.


“(5) The Director shall carry out a program to enhance the capacity of the Bureau to recruit and retain individuals with backgrounds in intelligence, international relations, language, technology, and other skills relevant to the intelligence mission of the Bureau.

“(6) The Director shall, to the maximum extent practicable, afford the analysts of the Bureau training and career opportunities commensurate with the training and career opportunities afforded analysts in other elements of the intelligence community.

“(7) Commencing as soon as practicable after the date of the enactment of this Act, each direct supervisor of a Field Intelligence Group, and each Bureau Operational Manager at the Section Chief and Assistant Special Agent in Charge (ASAC) level and above, shall be a certified intelligence officer.

“(8) The Director shall, to the maximum extent practicable, ensure that the successful discharge of advanced training courses, and of one or more assignments to another element of the intelligence community, is a precondition to advancement to higher level intelligence assignments within the Bureau.


“(d) Field Office Matters.—(1) In improving the intelligence capabilities of the Federal Bureau of Investigation under subsection (b), the Director of the Federal Bureau of Investigation shall ensure that each Field Intelligence Group reports directly to a field office senior manager responsible for intelligence matters.

“(2) The Director shall provide for such expansion of the secure facilities in the field offices of the Bureau as is necessary to ensure the discharge by the field offices of the intelligence mission of the Bureau.

“(3) The Director shall require that each Field Intelligence Group manager ensures the integration of analysts, agents, linguists, and surveillance personnel in the field.


“(e) Discharge of Improvements.—(1) The Director of the Federal Bureau of Investigation shall carry out subsections (b) through (d) through the head of the Directorate of Intelligence of the Federal Bureau of Investigation.

“(2) The Director of the Federal Bureau of Investigation shall carry out subsections (b) through (d) under the joint guidance of the Attorney General and the Director of National Intelligence in a manner consistent with applicable law.


“(f) Budget Matters.—The Director of the Federal Bureau of Investigation shall establish a budget structure of the Federal Bureau of Investigation to reflect the four principal missions of the Bureau as follows:“(1) Intelligence.

“(2) Counterterrorism and counterintelligence.

“(3) Criminal Enterprises/Federal Crimes.

“(4) Criminal justice services.


“(g) Reports.—(1) Not later than 180 days after the date of the enactment of this Act [Dec. 17, 2004], the Director of the Federal Bureau of Investigation shall submit to Congress a report on the progress made as of the date of such report in carrying out the requirements of this section.

“(2) The Director shall include in each annual program review of the Federal Bureau of Investigation that is submitted to Congress a report on the progress made by each field office of the Bureau during the period covered by such review in addressing Bureau and national program priorities.

“(3) Not later than 180 days after the date of the enactment of this Act, and every 12 months thereafter, the Director shall submit to Congress a report on the progress of the Bureau in implementing information-sharing principles.



“SEC. 2002. DIRECTORATE OF INTELLIGENCE OF THE FEDERAL BUREAU OF INVESTIGATION.“(a) Directorate of Intelligence of Federal Bureau of Investigation.—The element of the Federal Bureau of Investigation known as of the date of the enactment of this Act [Dec. 17, 2004] as the Office of Intelligence is hereby redesignated as the Directorate of Intelligence of the Federal Bureau of Investigation.

“(b) Head of Directorate.—The head of the Directorate of Intelligence shall be the Executive Assistant Director for Intelligence of the Federal Bureau of Investigation.

“(c) Responsibilities.—The Directorate of Intelligence shall be responsible for the following:“(1) Supervision of all national intelligence programs, projects, and activities of the Bureau.

“(2) The discharge by the Bureau of the requirements in section 105B of the National Security Act of 1947 ([former] 50 U.S.C. 403–5b) [now 50 U.S.C. 3040].

“(3) The oversight of Bureau field intelligence operations.

“(4) Coordinating human source development and management by the Bureau.

“(5) Coordinating collection by the Bureau against nationally-determined intelligence requirements.

“(6) Strategic analysis.

“(7) Intelligence program and budget management.

“(8) The intelligence workforce.

“(9) Any other responsibilities specified by the Director of the Federal Bureau of Investigation or specified by law.


“(d) Staff.—The Directorate of Intelligence shall consist of such staff as the Director of the Federal Bureau of Investigation considers appropriate for the activities of the Directorate.


“SEC. 2003. FEDERAL BUREAU OF INVESTIGATION INTELLIGENCE CAREER SERVICE.“(a) Establishment of Federal Bureau of Investigation Intelligence Career Service.—The Director of the Federal Bureau of Investigation may—“(1) in consultation with the Director of the Office of Personnel Management—“(A) establish positions for intelligence analysts, and prescribe standards and procedures for establishing and classifying such positions, without regard to chapter 51 of title 5, United States Code; and

“(B) fix the rate of basic pay for such positions, without regard to subchapter III of chapter 53 of title 5, United States Code, if the rate of pay is not greater than the rate of basic pay payable for level IV of the Executive Schedule [5 U.S.C. 5315];


“(2) appoint individuals to such positions; and

“(3) establish a performance management system for such individuals with at least one level of performance above a retention standard.


“(b) Reporting Requirement.—Not less than 60 days before the date of the implementation of authorities authorized under this section, the Director of the Federal Bureau of Investigation shall submit an operating plan describing the Director’s intended use of the authorities under this section to the appropriate committees of Congress.

“(c) Annual Report.—Not later than December 31, 2005, and annually thereafter for 4 years, the Director of the Federal Bureau of Investigation shall submit an annual report of the use of the permanent authorities provided under this section during the preceding fiscal year to the appropriate committees of Congress.

“(d) Appropriate Committees of Congress Defined.—In this section, the term ‘appropriate committees of Congress[’] means’ [sic]—“(1) the Committees on Appropriations, Homeland Security and Governmental Affairs, and the Judiciary and the Select Committee on Intelligence of the Senate; and

“(2) the Committees on Appropriations, Government Reform [now Oversight and Reform], and the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives.”






Webster Commission Implementation ReportPub. L. 107–273, div. C, title I, § 11023, Nov. 2, 2002, 116 Stat. 1830, provided that:
“(a) Implementation Plan.—Not later than 6 months after the date of enactment of this Act [Nov. 2, 2002], the Director of the Federal Bureau of Investigation shall submit to the appropriate Committees of Congress a plan for implementation of the recommendations of the Commission for Review of FBI Security Programs, dated March 31, 2002, including the costs of such implementation.

“(b) Annual Reports.—On the date that is 1 year after the submission of the plan described in subsection (a), and for 2 years thereafter, the Director of the Federal Bureau of Investigation shall submit to the appropriate Committees of Congress a report on the implementation of such plan.

“(c) Appropriate Committees of Congress.—For purposes of this section, the term ‘appropriate Committees of Congress’ means—“(1) the Committees on the Judiciary of the Senate and the House of Representatives;

“(2) the Committees on Appropriations of the Senate and the House of Representatives;

“(3) the Select Committee on Intelligence of the Senate; and

“(4) the Permanent Select Committee on Intelligence of the House of Representatives.”





Employment of Translators by the Federal Bureau of InvestigationPub. L. 107–56, title II, § 205, Oct. 26, 2001, 115 Stat. 281, provided that:
“(a) Authority.—The Director of the Federal Bureau of Investigation is authorized to expedite the employment of personnel as translators to support counterterrorism investigations and operations without regard to applicable Federal personnel requirements and limitations.

“(b) Security Requirements.—The Director of the Federal Bureau of Investigation shall establish such security requirements as are necessary for the personnel employed as translators under subsection (a).

“(c) Report.—The Attorney General shall report to the Committees on the Judiciary of the House of Representatives and the Senate on—“(1) the number of translators employed by the FBI and other components of the Department of Justice;

“(2) any legal or practical impediments to using translators employed by other Federal, State, or local agencies, on a full, part-time, or shared basis; and

“(3) the needs of the FBI for specific translation services in certain languages, and recommendations for meeting those needs.”





FBI Critical Skills Scholarship ProgramPub. L. 102–183, title V, § 501, Dec. 4, 1991, 105 Stat. 1268, provided that:
“(a) Study.—The Director of the Federal Bureau of Investigation shall conduct a study relative to the establishment of an undergraduate training program with respect to employees of the Federal Bureau of Investigation that is similar in purpose, conditions, content, and administration to undergraduate training programs administered by the Central Intelligence Agency (under section 8 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 403j) [now 50 U.S.C. 3510]), the National Security Agency (under section 16 of the National Security Agency Act of 1959 (50 U.S.C. 402 (note)) [now 50 U.S.C. 3614][)], and the Defense Intelligence Agency (under section 1608 [now 1623] of title 10, United States Code).

“(b) Implementation.—Any program proposed under subsection (a) may be implemented only after the Department of Justice and the Office of Management and Budget review and approve the implementation of such program.

“(c) Availability of Funds.—Any payment made by the Director of the Federal Bureau of Investigation to carry out any program proposed to be established under subsection (a) may be made in any fiscal year only to the extent that appropriated funds are available for that purpose.”




Confirmation and Compensation of Director; Term of ServicePub. L. 90–351, title VI, § 1101, June 19, 1968, 82 Stat. 236, as amended by Pub. L. 94–503, title II, § 203, Oct. 15, 1976, 90 Stat. 2427; Pub. L. 112–24, § 2, July 26, 2011, 125 Stat. 238, provided that:
“(a) Effective as of the day following the date on which the present incumbent in the office of Director ceases to serve as such, the Director of the Federal Bureau of Investigation shall be appointed by the President, by and with the advice and consent of the Senate, and shall receive compensation at the rate prescribed for level II of the Federal Executive Salary Schedule [section 5313 of Title 5, Government Organization and Employees].

“(b) Effective with respect to any individual appointment by the President, by and with the advice and consent of the Senate, after June 1, 1973, the term of service of the Director of the Federal Bureau of Investigation shall be ten years. A Director may not serve more than one ten-year term. The provisions of subsections (a) through (c) of section 8335 of title 5, United States Code, shall apply to any individual appointed under this section.

“(c)(1) Effective on the date of enactment of this subsection [July 26, 2011], a new term of service for the office of Director of the Federal Bureau of Investigation shall be created, which shall begin on or after August 3, 2011, and continue until September 4, 2013. Notwithstanding the second sentence of subsection (b) of this section, the incumbent Director of the Federal Bureau of Investigation on the date of enactment of this subsection shall be eligible to be appointed to the new term of service provided for by this subsection, by and with the advice and consent of the Senate, and only for that new term of service. Nothing in this subsection shall prevent the President, by and with the advice of the Senate, from appointing an individual, other than the incumbent Director of the Federal Bureau of Investigation, to a 10-year term of service subject to the provisions of subsection (b) after the date of enactment of this subsection.

“(2) The individual who is the incumbent in the office of the Director of the Federal Bureau of Investigation on the date of enactment of this subsection may not serve as Director after September 4, 2013.

“(3) With regard to the individual who is the incumbent in the office of the Director of the Federal Bureau of Investigation on the date of enactment of this subsection, the second sentence of subsection (b) shall not apply.”







§ 533. Investigative and other officials; appointment
The Attorney General may appoint officials—(1) to detect and prosecute crimes against the United States;

(2) to assist in the protection of the person of the President; and 11 So in original. The word “and” probably should not appear.

(3) to assist in the protection of the person of the Attorney General.22 So in original. The period probably should be “; and”.

(4) to conduct such other investigations regarding official matters under the control of the Department of Justice and the Department of State as may be directed by the Attorney General.

This section does not limit the authority of departments and agencies to investigate crimes against the United States when investigative jurisdiction has been assigned by law to such departments and agencies.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 616; amended Pub. L. 107–273, div. A, title II, § 204(e), Nov. 2, 2002, 116 Stat. 1776.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 299, 300 (less applicability to acquisition etc. of identification and other records).Aug. 31, 1964, Pub. L. 88–527, § 201 (1st 105 words of 1st par. under “Federal Bureau of Investigation”, less applicability to acquisition etc. of identification and other records), 78 Stat. 717.


The section is from the Department of Justice Appropriation Act, 1965. Similar provisions were contained in each appropriation Act for the Department running back to 1921, which Acts are identified in a note under sections 299 and 300 of title 5, U.S.C. 1964 ed.
The section is reorganized for clarity. The authority to appoint officials for the cited purposes is implied. The word “may” is substituted for “is authorized to”. The words “who shall be vested with the authority necessary for the execution of such duties” are omitted as unnecessary as the appointment of the officials for the purposes indicated carries with it the authority necessary to perform their duties.
In paragraph (2), the words “to assist in” are added for clarity and in recognition of the provisions of 18 U.S.C. 3056 which vest in the United States Secret Service the responsibility for the protection of the person of the President. As so revised, this paragraph will assure that the Secret Service will continue to have primary responsibility for the protection of the President but at the same time will permit the Federal Bureau of Investigation to render assistance in such protection.
The last sentence is added because in various areas the authority to investigate certain criminal offenses has been specifically assigned by statute to departments and agencies other than the Federal Bureau of Investigation. For example, the enforcement of the internal revenue laws is specifically a function of the Secretary of the Treasury and he is authorized to employ such number of persons as he deems proper for the enforcement of such laws (26 U.S.C. 7801, 7803). The Secretary of the Treasury is specifically authorized to direct the collection of duties on imports and to appoint such employees for that purpose as he deems necessary (19 U.S.C. 3, 6). The U.S. Coast Guard is specifically authorized to enforce or assist in enforcing the Federal laws upon the high seas and waters subject to the jurisdiction of the United States (14 U.S.C. 2). Subject to the direction of the Secretary of the Treasury, the Secret Service is specifically authorized to detect and arrest persons committing offenses against the laws of the United States relating to coins and obligations and securities of the United States and foreign governments (18 U.S.C. 3056).

Editorial Notes
Amendments2002—Pars. (3), (4). Pub. L. 107–273 added par. (3) and redesignated former par. (3) as (4).

Statutory Notes and Related Subsidiaries
FBI Investigations of Espionage by Persons Employed by or Assigned to United States Diplomatic Missions AbroadPub. L. 101–193, title VI, § 603, Nov. 30, 1989, 103 Stat. 1710, provided that: “Subject to the authority of the Attorney General, the FBI shall supervise the conduct of all investigations of violations of the espionage laws of the United States by persons employed by or assigned to United States diplomatic missions abroad. All departments and agencies shall report immediately to the FBI any information concerning such a violation. All departments and agencies shall provide appropriate assistance to the FBI in the conduct of such investigations. Nothing in this provision shall be construed as establishing a defense to any criminal, civil, or administrative action.”


Undercover Investigative Operations Conducted by Federal Bureau of Investigation or Drug Enforcement Administration; Annual Report to Congress; Financial AuditPub. L. 113–6, div. B, title II, § 207, Mar. 26, 2013, 127 Stat. 258, provided that: “Notwithstanding any other provision of law, during the current fiscal year and any fiscal year thereafter, section 102(b) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (Public Law 102–395) [set out below] shall extend to the Bureau of Alcohol, Tobacco, Firearms and Explosives in the conduct of undercover investigative operations and shall apply with respect to any undercover investigative operation by the Bureau of Alcohol, Tobacco, Firearms and Explosives that is necessary for the detection and prosecution of crimes against the United States.”

Similar provisions were contained in the following prior appropriation acts:
Pub. L. 112–55, div. B, title II, § 207, Nov. 18, 2011, 125 Stat. 619.
Pub. L. 111–117, div. B, title II, § 207, Dec. 16, 2009, 123 Stat. 3139.
Pub. L. 111–8, div. B, title II, § 207, Mar. 11, 2009, 123 Stat. 585.
Pub. L. 110–161, div. B, title II, § 207, Dec. 26, 2007, 121 Stat. 1913.
Pub. L. 109–108, title I, § 107, Nov. 22, 2005, 119 Stat. 2304.
Pub. L. 108–447, div. B, title I, § 116, Dec. 8, 2004, 118 Stat. 2870.
Pub. L. 109–162, title XI, § 1151(c), Jan. 5, 2006, 119 Stat. 3112, provided that: “Section 102(b) of the Department of Justice and Related Agencies Appropriations Act, 1993 [Pub. L. 102–395, set out below], as in effect pursuant to section 815(d) of the Antiterrorism and Effective Death Penalty Act of 1996 [Pub. L. 104–132, set out below] shall apply with respect to the Bureau of Alcohol, Tobacco, Firearms, and Explosives and the undercover investigative operations of the Bureau on the same basis as such section applies with respect to any other agency and the undercover investigative operations of such agency.”

Pub. L. 104–132, title VIII, § 815(d), Apr. 24, 1996, 110 Stat. 1315, provided that: “Notwithstanding any other provision of law, section 102(b) of the Department of Justice and Related Agencies Appropriations Act, 1993 (Public Law 102–395) [set out below], shall remain in effect until specifically repealed, subject to any limitation on appropriations contained in any Department of Justice Appropriation Authorization Act.”

Pub. L. 102–395, title I, § 102(b), Oct. 6, 1992, 106 Stat. 1838, as amended by section 112 of H.R. 2076, One Hundred Fourth Congress, as passed by the House of Representatives on Dec. 6, 1995, and as enacted into law by Pub. L. 104–91, title I, § 101(a), Jan. 6, 1996, 110 Stat. 11, as amended by Pub. L. 104–99, title II, § 211, Jan. 26, 1996, 110 Stat. 37; Pub. L. 109–177, title V, § 506(a)(10), Mar. 9, 2006, 120 Stat. 248; Pub. L. 111–259, title III, § 366, Oct. 7, 2010, 124 Stat. 2703, provided that:
“(b)(1) During fiscal year 1996, with respect to any undercover investigative operation of the Federal Bureau of Investigation or the Drug Enforcement Administration which is necessary for the detection and prosecution of crimes against the United States or for the collection of foreign intelligence or counterintelligence—“(A) sums authorized to be appropriated for the Federal Bureau of Investigation and for the Drug Enforcement Administration may be used for purchasing property, buildings, and other facilities, and for leasing space, within the United States, the District of Columbia, and the territories and possessions of the United States, without regard to section 1341 of title 31 of the United States Code, section 3732(a) of the Revised Statutes ([former] 41 U.S.C. 11(a)) [now 41 U.S.C. 6301(a), (b)(1) to (3)], section 305 of the Act of June 30, 1949 (63 Stat. 396; [former] 41 U.S.C. 255) [now 41 U.S.C. 4501 et seq.], the third undesignated paragraph under the heading of ‘Miscellaneous’ of the Act of March 3, 1877 (19 Stat. 370; 40 U.S.C. 34 [now 40 U.S.C. 8141]), section 3324 of title 31 of the United States Code, section 3741 of the Revised Statutes ([former] 41 U.S.C. 22) [now 41 U.S.C. 6306(a)], and subsections (a) and (c) of section 304 of the Federal Property and Administrative Service [Services] Act of 1949 (63 Stat. 395; [former] 41 U.S.C. 254(a) [now 41 U.S.C. 3901] and (c) [repealed]),

“(B) sums authorized to be appropriated for the Federal Bureau of Investigation and for the Drug Enforcement Administration may be used to establish or to acquire proprietary corporations or business entities as part of an undercover investigative operation, and to operate such corporations or business entities on a commercial basis, without regard to section 9102 of title 31 of the United States Code,

“(C) sums authorized to be appropriated for the Federal Bureau of Investigation and for the Drug Enforcement Administration for fiscal year 1996, and the proceeds from such undercover operation, may be deposited in banks or other financial institutions, without regard to section 648 of title 18 of the United States Code and section 3302 of title 31 of the United States Code, and

“(D) proceeds from such undercover operation may be used to offset necessary and reasonable expenses incurred in such operation, without regard to section 3302 of title 31 of the United States Code,

only, in operations designed to detect and prosecute crimes against the United States, upon the written certification of the Director of the Federal Bureau of Investigation (or, if designated by the Director, a member of the Undercover Operations Review Committee established by the Attorney General in the Attorney General’s Guidelines on Federal Bureau of Investigation Undercover Operations, as in effect on July 1, 1983) or the Administrator of the Drug Enforcement Administration, as the case may be, and the Attorney General (or, with respect to Federal Bureau of Investigation undercover operations, if designated by the Attorney General, a member of such Review Committee), that any action authorized by subparagraph (A), (B), (C), or (D) is necessary for the conduct of such undercover operation. If the undercover operation is designed to collect foreign intelligence or counterintelligence, the certification that any action authorized by subparagraph (A), (B), (C), or (D) is necessary for the conduct of such undercover operation shall be by the Director of the Federal Bureau of Investigation (or a designee of the Director who is in a position not lower than Deputy Assistant Director in the National Security Branch or a similar successor position) and the Attorney General (or a designee of the Attorney General who is in the National Security Division in a position not lower than Deputy Assistant Attorney General or a similar successor position). Such certification shall continue in effect for the duration of such undercover operation, without regard to fiscal years.

“(2) Notwithstanding paragraph (1), it shall not be necessary to obtain such certification for an undercover operation in order that proceeds or other money—“(A) received by an undercover agent from or at the direction of a subject of an investigation, or

“(B) provided to an agent by an individual cooperating with the Government in an investigation, who received the proceeds or money from or at the direction of a subject of the investigation,

may be used as a subject of the investigation directs without regard to section 3302 of title 31 of the United States Code: Provided, That the Director of the Federal Bureau of Investigation or the Administrator of the Drug Enforcement Administration, or their designees, in advance or as soon as practicable thereafter, make a written determination that such a use would further the investigation: And provided further, That the financial audit requirements of paragraphs (5) and (6) shall apply in each investigation where such a determination has been made.

“(3) As soon as the proceeds from an undercover investigative operation with respect to which an action is authorized and carried out under subparagraphs (C) and (D) of paragraph (1), or under paragraph (2) are no longer necessary for the conduct of such operation, such proceeds or the balance of such proceeds remaining at the time shall be deposited in the Treasury of the United States as miscellaneous receipts.

“(4) If a corporation or business entity established or acquired as part of an undercover operation under subparagraph (B) of paragraph (1) with a net value of over $50,000 is to be liquidated, sold, or otherwise disposed of, the Federal Bureau of Investigation or the Drug Enforcement Administration, as much in advance as the Director or the Administrator, or the designee of the Director or the Administrator, determines is practicable, shall report the circumstances to the Attorney General and the Comptroller General. The proceeds of the liquidation, sale, or other disposition, after obligations are met, shall be deposited in the Treasury of the United States as miscellaneous receipts.

“(5)(A) The Federal Bureau of Investigation or the Drug Enforcement Administration, as the case may be, shall conduct a detailed financial audit of each undercover investigative operation which is closed in fiscal year 1996—“(i) submit the results of such audit in writing to the Attorney General, and

“(ii) not later than 180 days after such undercover operation is closed, submit a report to the Congress concerning such audit.


“(B) The Federal Bureau of Investigation and the Drug Enforcement Administration shall each also submit a report annually to the Congress specifying as to their respective undercover investigative operations—“(i) the number, by programs, of undercover investigative operations pending as of the end of the one-year period for which such report is submitted,

“(ii) the number, by programs, of undercover investigative operations commenced in the one-year period preceding the period for which such report is submitted, and

“(iii) the number, by programs, of undercover investigative operations closed in the one-year period preceding the period for which such report is submitted and, with respect to each such closed undercover operation, the results obtained. With respect to each such closed undercover operation which involves any of the sensitive circumstances specified in the Attorney General’s Guidelines on Federal Bureau of Investigation Undercover Operations, such report shall contain a detailed description of the operation and related matters, including information pertaining to—“(I) the results,

“(II) any civil claims, and

“(III) identification of such sensitive circumstances involved, that arose at any time during the course of such undercover operation.




“(6) For purposes of paragraph (5)—“(A) the term ‘closed’ refers to the earliest point in time at which—“(i) all criminal proceedings (other than appeals) are concluded, or

“(ii) covert activities are concluded, whichever occurs later,


“(B) the term ‘employees’ means employees, as defined in section 2105 of title 5 of the United States Code, of the Federal Bureau of Investigation, and

“(C) the terms ‘undercover investigative operations’ and ‘undercover operation’ mean any undercover investigative operation of the Federal Bureau of Investigation or the Drug Enforcement Administration (other than a foreign counterintelligence undercover investigative operation)—“(i) in which—“(I) the gross receipts (excluding interest earned) exceed $50,000, or

“(II) expenditures (other than expenditures for salaries of employees) exceed $150,000, and


“(ii) which is exempt from section 3302 or 9102 of title 31 of the United States Code,


except that clauses (i) and (ii) shall not apply with respect to the report required under subparagraph (B) of such paragraph.”




Similar provisions were contained in the following prior appropriation acts:
Pub. L. 102–140, title I, § 102(b)(4), (5), Oct. 28, 1991, 105 Stat. 793.
Pub. L. 101–515, title II, § 202(b)(4), (5), Nov. 5, 1990, 104 Stat. 2118.
Pub. L. 101–162, title II, § 204(b)(4), (5), Nov. 21, 1989, 103 Stat. 1004.
Pub. L. 100–459, title II, § 204(b)(4), (5), Oct. 1, 1988, 102 Stat. 2200, 2201, as amended by Pub. L. 101–650, title III, § 325(c)(2), Dec. 1, 1990, 104 Stat. 5121.
Pub. L. 100–202, § 101(a) [title II, § 204(b)(4), (5)], Dec. 22, 1987, 101 Stat. 1329, 1329–16.
Pub. L. 99–500, § 101(b) [title II, § 204(b)(4), (5)], Oct. 18, 1986, 100 Stat. 1783–39, 1783–52, 1783–53, and Pub. L. 99–591, § 101(b) [title II, § 204(b)(4), (5)], Oct. 30, 1986, 100 Stat. 3341–39, 3341–52, 3341–53.
Pub. L. 99–180, title II, § 204(b)(4), (5), Dec. 13, 1985, 99 Stat. 1148.
Pub. L. 98–411, title II, § 203(b)(4), (5), Aug. 30, 1984, 98 Stat. 1560.
Pub. L. 98–166, title II, § 205(b)(4), (5), Nov. 28, 1983, 97 Stat. 1087.
Pub. L. 96–132, § 7(d), Nov. 30, 1979, 93 Stat. 1046, provided that:
“(1) The Federal Bureau of Investigation shall conduct detailed financial audits of undercover operations closed on or after October 1, 1979, and—“(A) report the results of each audit in writing to the Department of Justice, and

“(B) report annually to the Congress concerning these audits.


“(2) For the purposes of paragraph (1), ‘undercover operation’ means any undercover operation of the Federal Bureau of Investigation, other than a foreign counterintelligence undercover operation—“(A) in which the gross receipts exceed $50,000, and

“(B) which is exempted from section 3617 of the Revised Statutes (31 U.S.C. 484) [31 U.S.C. 3302(b)] or section 304(a) of the Government Corporation Control Act (31 U.S.C. 869(a)) [31 U.S.C. 9102].”







§ 534. Acquisition, preservation, and exchange of identification records and information; appointment of officials(a) The Attorney General shall—(1) acquire, collect, classify, and preserve identification, criminal identification, crime, and other records;

(2) acquire, collect, classify, and preserve any information which would assist in the identification of any deceased individual who has not been identified after the discovery of such deceased individual;

(3) acquire, collect, classify, and preserve any information which would assist in the location of any missing person (including an unemancipated person as defined by the laws of the place of residence of such person) and provide confirmation as to any entry for such a person to the parent, legal guardian, or next of kin of that person (and the Attorney General may acquire, collect, classify, and preserve such information from such parent, guardian, or next of kin); and

(4) exchange such records and information with, and for the official use of, authorized officials of the Federal Government, including the United States Sentencing Commission, the States, including State sentencing commissions, Indian tribes, cities, and penal and other institutions.


(b) The exchange of records and information authorized by subsection (a)(4) of this section is subject to cancellation if dissemination is made outside the receiving departments or related agencies.

(c) The Attorney General may appoint officials to perform the functions authorized by this section.

(d) Indian Law Enforcement Agencies.—The Attorney General shall permit tribal and Bureau of Indian Affairs law enforcement agencies—(1) to access and enter information into Federal criminal information databases; and

(2) to obtain information from the databases.


(e) For purposes of this section, the term “other institutions” includes—(1) railroad police departments which perform the administration of criminal justice and have arrest powers pursuant to a State statute, which allocate a substantial part of their annual budget to the administration of criminal justice, and which meet training requirements established by law or ordinance for law enforcement officers; and

(2) police departments of private colleges or universities which perform the administration of criminal justice and have arrest powers pursuant to a State statute, which allocate a substantial part of their annual budget to the administration of criminal justice, and which meet training requirements established by law or ordinance for law enforcement officers.


(f)(1) Information from national crime information databases consisting of identification records, criminal history records, protection orders, and wanted person records may be disseminated to civil or criminal courts for use in domestic violence or stalking cases. Nothing in this subsection shall be construed to permit access to such records for any other purpose.

(2) Federal, tribal, and State criminal justice agencies authorized to enter information into criminal information databases may include—(A) arrests, convictions, and arrest warrants for stalking or domestic violence or for violations of protection orders for the protection of parties from stalking or domestic violence; and

(B) protection orders for the protection of persons from stalking or domestic violence, provided such orders are subject to periodic verification.


(3) As used in this subsection—(A) the term “national crime information databases” means the National Crime Information Center and its incorporated criminal history databases, including the Interstate Identification Index; and

(B) the term “protection order” includes—(i) any injunction, restraining order, or any other order issued by a civil or criminal court for the purpose of preventing violent or threatening acts or harassment against, sexual violence or contact or communication with or physical proximity to, another person, including any temporary or final orders issued by civil or criminal courts whether obtained by filing an independent action or as a pendente lite order in another proceeding so long as any civil order was issued in response to a complaint, petition, or motion filed by or on behalf of a person seeking protection; and

(ii) any support, child custody or visitation provisions, orders, remedies, or relief issued as part of a protection order, restraining order, or stay away injunction pursuant to State, tribal, territorial, or local law authorizing the issuance of protection orders, restraining orders, or injunctions for the protection of victims of domestic violence, dating violence, sexual assault, or stalking.




(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 616; amended Pub. L. 97–292, §§ 2, 3(a), Oct. 12, 1982, 96 Stat. 1259; Pub. L. 100–690, title VII, § 7333, Nov. 18, 1988, 102 Stat. 4469; Pub. L. 103–322, title IV, § 40601(a), Sept. 13, 1994, 108 Stat. 1950; Pub. L. 107–273, div. A, title II, § 204(c), div. B, title IV, § 4003(b)(4), div. C, title I, § 11004, Nov. 2, 2002, 116 Stat. 1776, 1811, 1816; Pub. L. 109–162, title I, § 118, title IX, § 905(a), Jan. 5, 2006, 119 Stat. 2989, 3079; Pub. L. 109–248, title I, § 153(i), July 27, 2006, 120 Stat. 611; Pub. L. 111–211, title II, § 233(a), July 29, 2010, 124 Stat. 2279; Pub. L. 111–369, § 2, Jan. 4, 2011, 124 Stat. 4068.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 300 (as applicable to acquisition etc. of identification and other records).Aug. 31, 1964, Pub. L. 88–527, § 201 (1st 105 words of 1st par. under “Federal Bureau of Investigation”, as applicable to acquisition etc. of identification and other records), 78 Stat. 717.
 5 U.S.C. 340.June 11, 1930, ch. 455, 46 Stat. 554.


The sections are combined and reorganized for clarity. Former section 300 of title 5 was from the Department of Justice Appropriation Act, 1965. Similar provisions were contained in each appropriation Act for the Department of Justice running back to 1921, which Acts are identified in a note under former section 300 of title 5, U.S.C. 1964 ed.
In subsection (a), the word “shall” is substituted for “has the duty” as a more direct expression. The function of acquiring, collecting, classifying, etc., referred to in former section 340 of title 5 was transferred to the Attorney General by 1950 Reorg., Plan No. 2, § 1, eff. May 24, 1950, 64 Stat. 1261, which is codified in section 509 of this title. Accordingly, the first 29 words and last 30 words of former section 340 are omitted as unnecessary.
In subsection (c), the authority to appoint officials for the cited purposes is implied.

Editorial Notes
Amendments2011—Subsec. (a)(4). Pub. L. 111–369 inserted “, including State sentencing commissions” after “, the States”.
2010—Subsec. (a)(4). Pub. L. 111–211, § 233(a)(1), inserted “Indian tribes,” after “the States,”.
Subsec. (d). Pub. L. 111–211, § 233(a)(2), added subsec. (d) and struck out former subsec. (d). Prior to amendment, text read as follows: “The Attorney General shall permit Indian law enforcement agencies, in cases of domestic violence, dating violence, sexual assault, and stalking, to enter information into Federal criminal information databases and to obtain information from the databases.”
Subsec. (e). Pub. L. 111–211, § 233(a)(3), which directed redesignation of “the second subsection (e)” as (f), could not be executed because only one subsec. (e) appeared subsequent to amendment by Pub. L. 109–248. See 2006 Amendment note below.
Subsec. (f)(2). Pub. L. 111–211, § 233(a)(4), which directed amendment of par. (2) of subsec. (f) as redesignated by Pub. L. 111–211 by inserting “, tribal,” after “Federal” in introductory provisions, was executed by making the insertion in par. (2) of subsec. (f) as redesignated by Pub. L. 109–248, to reflect the probable intent of Congress.
2006—Subsec. (d). Pub. L. 109–162, § 905(a)(2), added subsec. (d). Former subsec. (d) redesignated (e).
Subsec. (e). Pub. L. 109–248 redesignated subsec. (e), relating to information from national crime information databases, as (f).
Pub. L. 109–162, § 905(a)(1), redesignated subsec. (d), relating to the term “other institutions”, as (e).
Subsec. (e)(3)(B). Pub. L. 109–162, § 118, added subpar. (B) and struck out former subpar. (B) which read as follows: “the term ‘protection order’ includes an injunction or any other order issued for the purpose of preventing violent or threatening acts or harassment against, or contact or communication with or physical proximity to, another person, including temporary and final orders issued by civil or criminal courts (other than support or child custody orders) whether obtained by filing an independent action or as a pendente lite order in another proceeding so long as any civil order was issued in response to a complaint, petition, or motion filed by or on behalf of a person seeking protection.”
Subsec. (f). Pub. L. 109–248 redesignated subsec. (e), relating to information from national crime information databases, as (f).
2002—Subsec. (a)(3). Pub. L. 107–273, §§ 204(c) and 4003(b)(4), amended par. (3) identically, inserting “and” at end.
Subsec. (a)(4). Pub. L. 107–273, § 11004, added par. (4) and struck out former par. (4) which read as follows: “exchange such records and information with, and for the official use of, authorized officials of the Federal Government, the States, cities, and penal and other institutions.”
1994—Subsec. (e). Pub. L. 103–322 added subsec. (e).
1988—Subsec. (d). Pub. L. 100–690 added subsec. (d).
1982—Pub. L. 97–292, § 3(a), inserted “and information” after “identification records” in section catchline.
Subsec. (a). Pub. L. 97–292, § 2(a), added pars. (2) and (3), redesignated former par. (2) as (4), and substituted “exchange such records and information” for “exchange these records” in par. (4).
Subsec. (b). Pub. L. 97–292, § 2(b), substituted “exchange of records and information authorized by subsection (a)(4)” for “exchange of records authorized by subsection (a)(2)”.

Statutory Notes and Related Subsidiaries
RegulationsPub. L. 103–322, title IV, § 40601(b), Sept. 13, 1994, 108 Stat. 1951, provided that: “The Attorney General may make rules to carry out the subsection added to section 534 of title 28, United States Code, by subsection (a), after consultation with the officials charged with managing the National Crime Information Center and the Criminal Justice Information Services Advisory Policy Board.”


Improving Department of Justice Data Collection on Mental Illness Involved in CrimePub. L. 114–255, div. B, title XIV, § 14015, Dec. 13, 2016, 130 Stat. 1306, which requires inclusion of data with respect to the involvement of mental illness in incidences of certain crimes in data prepared by or submitted to the Attorney General or the FBI Director, was editorially reclassified as section 41311 of Title 34, Crime Control and Law Enforcement.

Access to National Crime Information DatabasesPub. L. 111–211, title II, § 233(b), July 29, 2010, 124 Stat. 2279, which requires the Attorney General to ensure that tribal law enforcement officials that meet applicable Federal or State requirements be permitted access to national crime information databases, was editorially reclassified as section 41107 of Title 34, Crime Control and Law Enforcement.

Additional Reporting on CrimePub. L. 110–457, title II, § 237(a), (b), Dec. 23, 2008, 122 Stat. 5083, which relates to reporting on human trafficking, was editorially reclassified as section 41309 of Title 34, Crime Control and Law Enforcement.

Tribal RegistryPub. L. 109–162, title IX, § 905(b), Jan. 5, 2006, 119 Stat. 3080, as amended by Pub. L. 113–4, title IX, § 907(b), Mar. 7, 2013, 127 Stat. 125, which directed the Attorney General to establish and maintain a national tribal sex offender registry along with interested tribal organizations, was editorially reclassified as section 20903 of Title 34, Crime Control and Law Enforcement.

National Gang Intelligence CenterPub. L. 109–162, title XI, § 1107, Jan. 5, 2006, 119 Stat. 3093, as amended by Pub. L. 111–211, title II, § 251(a), July 29, 2010, 124 Stat. 2297, providing for the establishment of the National Gang Intelligence Center, was editorially reclassified as section 41507 of Title 34, Crime Control and Law Enforcement.

Reviews of Criminal Records of Applicants for Private Security Officer EmploymentPub. L. 108–458, title VI, § 6402, Dec. 17, 2004, 118 Stat. 3755, known as the Private Security Officer Employment Authorization Act of 2004, was editorially reclassified as section 41106 of Title 34, Crime Control and Law Enforcement.

Criminal Background Checks for Applicants for Employment in Nursing Facilities and Home Health Care AgenciesPub. L. 105–277, div. A, § 101(b) [title I, § 124], Oct. 21, 1998, 112 Stat. 2681–50, 2681–73, which authorizes a nursing facility or home health care agency to submit a request to the Attorney General to conduct a search and exchange of criminal history records regarding an applicant for employment if the employment position is involved in direct patient care, was editorially reclassified as section 41105 of Title 34, Crime Control and Law Enforcement.

Compilation of Statistics Relating to Intimidation of Government EmployeesPub. L. 104–132, title VIII, § 808, Apr. 24, 1996, 110 Stat. 1310, which required Attorney General to collect data for the calendar year 1990 and each succeeding calendar year, relating to crimes and incidents of threats of violence and acts of violence against Federal, State, and local government employees and their families in the performance of their lawful duties, and to annually publish a summary of the data collected to be used only for research and statistical purposes, was repealed by Pub. L. 107–273, div. A, title III, § 311(a), Nov. 2, 2002, 116 Stat. 1786.

National Crime Information Center Project 2000Pub. L. 101–647, title VI, subtitle B, Nov. 29, 1990, 104 Stat. 4823, provided that:
“SEC. 611. SHORT TITLE.“This section [subtitle] may be cited as the ‘National Law Enforcement Cooperation Act of 1990’.


“SEC. 612. FINDINGS.“The Congress finds that—“(1) cooperation among Federal, State and local law enforcement agencies is critical to an effective national response to the problems of violent crime and drug trafficking in the United States;

“(2) the National Crime Information Center, which links more than 16,000 Federal, State and local law enforcement agencies, is the single most important avenue of cooperation among law enforcement agencies;

“(3) major improvements to the National Crime Information Center are needed because the current system is more than twenty years old; carries much greater volumes of enforcement information; and at this time is unable to incorporate technological advances that would significantly improve its performance; and

“(4) the Federal Bureau of Investigation, working with State and local law enforcement agencies and private organizations, has developed a promising plan, ‘NCIC 2000’, to make the necessary upgrades to the National Crime Information Center that should meet the needs of United States law enforcement agencies into the next century.


“SEC. 613. AUTHORIZATION OF APPROPRIATIONS.“There are authorized to be appropriated the following sums to implement the ‘NCIC 2000’ project:“(1) $17,000,000 for fiscal year 1991;

“(2) $25,000,000 for fiscal year 1992;

“(3) $22,000,000 for fiscal year 1993;

“(4) $9,000,000 for fiscal year 1994; and

“(5) such sums as may be necessary for fiscal year 1995.


“SEC. 614. REPORT.“By February 1 of each fiscal year for which funds for NCIC 2000 are requested, the Director of the Federal Bureau of Investigation shall submit a report to the Committees on the Judiciary of the Senate and House of Representatives that details the progress that has been made in implementing NCIC 2000 and a complete justification for the funds requested in the following fiscal year for NCIC 2000.”





FBI Fees To Process Fingerprint Identification Records and Name ChecksPub. L. 101–515, title II, Nov. 5, 1990, 104 Stat. 2112, as amended by section 113 of H.R. 2076, One Hundred Fourth Congress, as passed by the House of Representatives on Dec. 6, 1995, and as enacted into law by Pub. L. 104–91, title I, § 101(a), Jan. 6, 1996, 110 Stat. 11, as amended by Pub. L. 104–99, title II, § 211, Jan. 26, 1996, 110 Stat. 37, which authorized the FBI Director to establish and collect fees to process fingerprint identification records and name checks for non-criminal justice, non-law enforcement employment and licensing purposes and for certain employees of private sector contractors with classified Government contracts, was editorially reclassified as section 41104 of Title 34, Crime Control and Law Enforcement.

Hate Crime StatisticsPub. L. 101–275, Apr. 23, 1990, 104 Stat. 140, as amended by Pub. L. 103–322, title XXXII, § 320926, Sept. 13, 1994, 108 Stat. 2131; Pub. L. 104–155, § 7, July 3, 1996, 110 Stat. 1394; Pub. L. 111–84, div. E, § 4708, Oct. 28, 2009, 123 Stat. 2841, known as the Hate Crimes Statistics Act, consisting of sections 1 and 2, was editorially reclassified to Title 34, Crime Control and Law Enforcement. Section 1 was editorially reclassified as section 41305 of Title 34. Section 2 was editorially reclassified as a note under section 41305 of Title 34.

Uniform Federal Crime Reporting Act of 1988Pub. L. 100–690, title VII, § 7332, Nov. 18, 1988, 102 Stat. 4468, known as the Uniform Federal Crime Reporting Act of 1988, was editorially reclassified as section 41303 of Title 34, Crime Control and Law Enforcement.

Family and Domestic Violence; Data Collection and ReportingPub. L. 100–690, title VII, § 7609, Nov. 18, 1988, 102 Stat. 4517, which required inclusion of certain data relating to the victim in uniform crime reports by the Attorney General and publication of domestic violence data by the Director of the Bureau of Justice Statistics, was editorially reclassified as section 41304 of Title 34, Crime Control and Law Enforcement.

Parimutuel Licensing SimplificationPub. L. 100–413, Aug. 22, 1988, 102 Stat. 1101, known as the Parimutuel Licensing Simplification Act of 1988, consisting of sections 1 to 3, was editorially reclassified to Title 34, Crime Control and Law Enforcement. Section 1 was editorially reclassified as a Short Title of 1988 Act note under section 10101 of Title 34. Section 2 was editorially reclassified as section 41102 of Title 34. Section 3 was editorially reclassified as an Effective Date note under section 41102 of Title 34.

Funds for Exchange of Identification RecordsPub. L. 92–544, title II, Oct. 25, 1972, 86 Stat. 1115, which provided funds for the exchange of identification records, was editorially reclassified as section 41101 of Title 34, Crime Control and Law Enforcement.



§ 535. Investigation of crimes involving Government officers and employees; limitations(a) The Attorney General and the Federal Bureau of Investigation may investigate any violation of Federal criminal law involving Government officers and employees—(1) notwithstanding any other provision of law; and

(2) without limiting the authority to investigate any matter which is conferred on them or on a department or agency of the Government.


(b) Any information, allegation, matter, or complaint witnessed, discovered, or received in a department or agency of the executive branch of the Government relating to violations of Federal criminal law involving Government officers and employees shall be expeditiously reported to the Attorney General by the head of the department or agency, or the witness, discoverer, or recipient, as appropriate, unless—(1) the responsibility to perform an investigation with respect thereto is specifically assigned otherwise by another provision of law; or

(2) as to any department or agency of the Government, the Attorney General directs otherwise with respect to a specified class of information, allegation, or complaint.


(c) This section does not limit—(1) the authority of the military departments to investigate persons or offenses over which the armed forces have jurisdiction under the Uniform Code of Military Justice (chapter 47 of title 10); or

(2) the primary authority of the Postmaster General to investigate postal offenses.


(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 616; amended Pub. L. 107–273, div. A, title II, § 206, Nov. 2, 2002, 116 Stat. 1779.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 311a.Aug. 31, 1954, ch. 1143, § 1, 68 Stat. 998.


The section is reorganized for clarity and continuity.
In subsection (a), the word “may” is substituted for “shall have authority”. The word “is” is substituted for “may have been or may hereafter be”.
In subsection (c), the words “This section does not limit” are substituted for “that the provisions of this section shall not limit, in any way”. The words “(chapter 47 of title 10)” are added after “Uniform Code of Military Justice” to reflect the codification of that Code in title 10, United States Code.

Editorial Notes
Amendments2002—Subsec. (a). Pub. L. 107–273 substituted “Federal criminal law” for “title 18” in introductory provisions.
Subsec. (b). Pub. L. 107–273, in introductory provisions, substituted “matter, or complaint witnessed, discovered, or” for “or complaint” and “Federal criminal law” for “title 18” and inserted “or the witness, discoverer, or recipient, as appropriate,” after “agency,”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Office of Postmaster General of Post Office Department abolished and all functions, powers, and duties of Postmaster General transferred to United States Postal Service by Pub. L. 91–375, § 4(a), Aug. 12, 1970, 84 Stat. 773, set out as a note under section 201 of Title 39, Postal Service.



§ 536. Positions in excepted service
All positions in the Federal Bureau of Investigation are excepted from the competitive service, and the incumbents of such positions occupy positions in the excepted service.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 617.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 300d.Aug. 31, 1964, Pub. L. 88–527, § 201 (2nd par. under “Federal Bureau of Investigation”), 78 Stat. 718.
 5 U.S.C. 341c (last sentence).July 28, 1950, ch. 503, § 5 (last sentence), 4 Stat. 380.


The section is revised and restated to eliminate ambiguity and give true effect to the prohibition against the use of appropriations to the Federal Bureau of Investigation. The language used to define the excepted status of the positions, officers, and employees is based on revised sections 2102 and 2103 of title 5, United States Code.
The provisions of this section were made permanent by the Act of July 28, 1950, 64 Stat. 380. Identical provisions appearing in former section 300d of title 5 are derived from the Department of Justice Appropriation Act, 1965, and earlier appropriation Acts for the Department of Justice running back to 1942, which Acts are identified in a note under former section 300d of title 5, U.S.C. 1964 ed.



§ 537. Expenses of unforeseen emergencies of a confidential character
Appropriations for the Federal Bureau of Investigation are available for expenses of unforeseen emergencies of a confidential character, when so specified in the appropriation concerned, to be spent under the direction of the Attorney General. The Attorney General shall certify the amount spent that he considers advisable not to specify, and his certification is a sufficient voucher for the amount therein expressed to have been spent.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 617.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 341c (less last sentence).July 28, 1950, ch. 503, § 5 (less last sentence), 64 Stat. 380.


The section is revised and reorganized for clarity. The words “now or hereafter provided” are omitted as unnecessary. The words “for expenses of membership in the International Commission of Criminal Police and” are omitted as obsolete. The Act of Aug. 27, 1958, Pub. L. 85–768, 72 Stat. 921 (22 U.S.C. 263a) authorizes the Attorney General to accept and maintain, on behalf of the United States, membership in the International Criminal Police Organization, and to designate any departments and agencies which may participate in the United States representation with that organization; and authorizes each participating department and agency to pay its pro rata share, as determined by the Attorney General, of the expenses of such membership. The word “spent” is substituted for “expended”. The words “certify the amount spent that he considers” are substituted for “make a certificate of the amount of any such expenditure as he may think it”. The words “his certification is a sufficient voucher” are substituted for “and every such certificate shall be deemed a sufficient voucher”.



§ 538. Investigation of aircraft piracy and related violations
The Federal Bureau of Investigation shall investigate any violation of section 46314 or chapter 465 of title 49.
(Added Pub. L. 103–272, § 4(e)(1), July 5, 1994, 108 Stat. 1361.)

§ 539. Counterintelligence official reception and representation expenses
The Director of the Federal Bureau of Investigation may use funds available to the Federal Bureau of Investigation for counterintelligence programs to pay the expenses of hosting foreign officials in the United States under the auspices of the Federal Bureau of Investigation for consultation on counterintelligence matters.
(Added Pub. L. 99–569, title IV, § 401(a), Oct. 27, 1986, 100 Stat. 3195.)

§ 540. Investigation of felonious killings of State or local law enforcement officers
The Attorney General and the Federal Bureau of Investigation may investigate felonious killings of officials and employees of a State or political subdivision thereof while engaged in or on account of the performance of official duties relating to the prevention, detection, investigation, or prosecution of an offense against the criminal laws of a State or political subdivision, when such investigation is requested by the head of the agency employing the official or employee killed, and under such guidelines as the Attorney General or his designee may establish.
(Added Pub. L. 100–690, title VII, § 7331(a), Nov. 18, 1988, 102 Stat. 4468.)

§ 540A. Investigation of violent crimes against travelers(a) In General.—At the request of an appropriate law enforcement official of a State or political subdivision, the Attorney General and Director of the Federal Bureau of Investigation may assist in the investigation of a felony crime of violence in violation of the law of any State in which the victim appears to have been selected because he or she is a traveler.

(b) Foreign Travelers.—In a case in which the traveler who is a victim of a crime described in subsection (a) is from a foreign nation, the Attorney General and Director of the Federal Bureau of Investigation, and, when appropriate, the Secretary of State shall assist the prosecuting and law enforcement officials of a State or political subdivision to the fullest extent possible in securing from abroad such evidence or other information as may be needed for the effective investigation and prosecution of the crime.

(c) Definitions.—In this section—(1) “felony crime of violence” means an offense punishable by more than one year in prison that has as an element the use, attempted use, or threatened use of physical force against the person of another.

(2) “State” means a State, the District of Columbia, and any commonwealth, territory, or possession of the United States.

(3) “traveler” means a victim of a crime of violence who is not a resident of the State in which the crime of violence occurred.


(Added Pub. L. 103–322, title XXXII, § 320916(a), Sept. 13, 1994, 108 Stat. 2129; amended Pub. L. 104–294, title VI, § 604(b)(21), Oct. 11, 1996, 110 Stat. 3507.)

Editorial Notes
Amendments1996—Subsec. (c). Pub. L. 104–294 designated three undesignated pars. as pars. (1) to (3).

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–294 effective Sept. 13, 1994, see section 604(d) of Pub. L. 104–294, set out as a note under section 13 of Title 18, Crimes and Criminal Procedure.



§ 540B. Investigation of serial killings(a) In General.—The Attorney General and the Director of the Federal Bureau of Investigation may investigate serial killings in violation of the laws of a State or political subdivision, if such investigation is requested by the head of a law enforcement agency with investigative or prosecutorial jurisdiction over the offense.

(b) Definitions.—In this section:(1) Killing.—The term “killing” means conduct that would constitute an offense under section 1111 of title 18, United States Code, if Federal jurisdiction existed.

(2) Serial killings.—The term “serial killings” means a series of three or more killings, not less than one of which was committed within the United States, having common characteristics such as to suggest the reasonable possibility that the crimes were committed by the same actor or actors.

(3) State.—The term “State” means a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States.


(Added Pub. L. 105–314, title VII, § 701(a), Oct. 30, 1998, 112 Stat. 2986.)

§ 540C. FBI police(a) Definitions.—In this section:(1) Director.—The term “Director” means the Director of the Federal Bureau of Investigation.

(2) FBI buildings and grounds.—(A) In general.—The term “FBI buildings and grounds” means—(i) the whole or any part of any building or structure which is occupied under a lease or otherwise by the Federal Bureau of Investigation and is subject to supervision and control by the Federal Bureau of Investigation;

(ii) the land upon which there is situated any building or structure which is occupied wholly by the Federal Bureau of Investigation; and

(iii) any enclosed passageway connecting 2 or more buildings or structures occupied in whole or in part by the Federal Bureau of Investigation.


(B) Inclusion.—The term “FBI buildings and grounds” includes adjacent streets and sidewalks not to exceed 500 feet from such property.


(3) FBI police.—The term “FBI police” means the permanent police force established under subsection (b).


(b) Establishment of FBI Police; Duties.—(1) In general.—Subject to the supervision of the Attorney General, the Director may establish a permanent police force, to be known as the FBI police.

(2) Duties.—The FBI police shall perform such duties as the Director may prescribe in connection with the protection of persons and property within FBI buildings and grounds.

(3) Uniformed representative.—The Director, or designated representative duly authorized by the Attorney General, may appoint uniformed representatives of the Federal Bureau of Investigation as FBI police for duty in connection with the policing of all FBI buildings and grounds.

(4) Authority.—(A) In general.—In accordance with regulations prescribed by the Director and approved by the Attorney General, the FBI police may—(i) police the FBI buildings and grounds for the purpose of protecting persons and property;

(ii) in the performance of duties necessary for carrying out subparagraph (A), make arrests and otherwise enforce the laws of the United States, including the laws of the District of Columbia;

(iii) carry firearms as may be required for the performance of duties;

(iv) prevent breaches of the peace and suppress affrays and unlawful assemblies; and

(v) hold the same powers as sheriffs and constables when policing FBI buildings and grounds.


(B) Exception.—The authority and policing powers of FBI police under this paragraph shall not include the service of civil process.


(5) Pay and benefits.—(A) In general.—The rates of basic pay, salary schedule, pay provisions, and benefits for members of the FBI police shall be equivalent to the rates of basic pay, salary schedule, pay provisions, and benefits applicable to members of the United States Secret Service Uniformed Division.

(B) Application.—Pay and benefits for the FBI police under subparagraph (A)—(i) shall be established by regulation;

(ii) shall apply with respect to pay periods beginning after January 1, 2003; and

(iii) shall not result in any decrease in the rates of pay or benefits of any individual.




(c) Authority of Metropolitan Police Force.—This section does not affect the authority of the Metropolitan Police Force of the District of Columbia with respect to FBI buildings and grounds.

(Added Pub. L. 107–273, div. C, title I, § 11024(a), Nov. 2, 2002, 116 Stat. 1830.)

Editorial Notes
Prior ProvisionsAnother section 540C, added Pub. L. 107–306, title VIII, § 824(a), Nov. 27, 2002, 116 Stat. 2428, related to annual report on activities of Federal Bureau of Investigation personnel outside the United States. Pub. L. 108–177, title III, § 361(i), (n), Dec. 13, 2003, 117 Stat. 2625, 2626, which, under the heading “Annual Report on Activities of FBI Personnel Outside the United States”, directed the repeal of section 540C of title 28, effective Dec. 31, 2003, was executed by repealing the section 540C added by Pub. L. 107–306, to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of the functions, personnel, assets, and obligations of the United States Secret Service, including the functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 381, 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.




CHAPTER 35—UNITED STATES ATTORNEYS



Sec.


541.United States attorneys.


542.Assistant United States attorneys.


543.Special attorneys.


544.Oath of office.


545.Residence.


546.Vacancies.


547.Duties.


548.Salaries.


549.Expenses.


550.Clerical assistants, messengers, and private process servers.




Editorial Notes
Amendments1990—Pub. L. 101–647, title XXXVI, § 3626(b), Nov. 29, 1990, 104 Stat. 4965, substituted “Clerical assistants, messengers, and private process servers” for “Clerical assistants and messengers” in item 550.
1966—Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 617, added chapter 35 and items 541 to 550.


§ 541. United States attorneys(a) The President shall appoint, by and with the advice and consent of the Senate, a United States attorney for each judicial district.

(b) Each United States attorney shall be appointed for a term of four years. On the expiration of his term, a United States attorney shall continue to perform the duties of his office until his successor is appointed and qualifies.

(c) Each United States attorney is subject to removal by the President.

(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 617.)











Historical and Revision Notes



1966 Act


DerivationU.S. CodeRevised Statutes andStatutes at Large


(a)28 U.S.C. 501.[None].
(b)28 U.S.C. 504(a).[None].
(c)28 U.S.C. 504(b) (less 2d sentence).[None].


In subsection (c), the word “is” is substituted for “shall be”.

1948 ActPrior section 501.—Based on title 28, U.S.C., 1940 ed., § 481, sections 643 and 863 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions, and section 11–1001, District of Columbia Code, 1940 ed. (R.S., § 767; June 26, 1876, ch. 147, §§ 1, 4, 19 Stat. 61, 62; Feb. 24, 1879, ch. 97, § 8, 20 Stat. 320; Mar. 3, 1881, ch. 144, § 7, 21 Stat. 507; Apr. 25, 1882, ch. 87, §§ 1, 3, 22 Stat. 47; July 20, 1882, ch. 312, § 3, 22 Stat. 172; Aug. 5, 1886, ch. 928, § 7, 24 Stat. 309; Feb. 22, 1889, ch. 180, § 21, 25 Stat. 682; July 3, 1890, ch. 656, § 16, 26 Stat. 217; July 10, 1890, ch. 664, § 16, 26 Stat. 225; Mar. 3, 1893, ch. 220, 27 Stat. 745; July 16, 1894, ch. 138, §§ 14, 16, 28 Stat. 110, 111; June 24, 1898, ch. 495, § 1, 30 Stat. 487; Apr. 12, 1900, ch. 191, § 34, 31 Stat. 85; Apr. 30, 1900, ch. 339, § 86, 31 Stat. 158; May 12, 1900, ch. 391, § 9, 31 Stat. 176; Jan. 22, 1901, ch. 105, §§ 4, 7, 31 Stat. 736, 737; Feb. 12, 1901, ch. 355, §§ 5, 7, 31 Stat. 782; Mar. 2, 1901, ch. 801, §§ 3, 5, 31 Stat. 881; Mar. 3, 1901, ch. 854, § 183, 31 Stat. 1220; Mar. 11, 1902, ch. 183, §§ 5, 6, 32 Stat. 66; June 30, 1902, ch. 1329, 32 Stat. 527; Mar. 2, 1905, ch. 1305, §§ 4, 6, 33 Stat. 824; Mar. 3, 1905, ch. 1427, §§ 13, 15, 19, 33 Stat. 995, 996; June 16, 1906, ch. 3335, § 13, 34 Stat. 275; Mar. 3, 1909, ch. 269, § 1, 35 Stat. 838; Jan. 7, 1913, ch. 6, 37 Stat. 648; Mar. 3, 1915, ch. 100, §§ 3, 4, 38 Stat. 961; Mar. 2, 1917, ch. 145, § 41, 39 Stat. 965; Mar. 4, 1921, ch. 161, § 1, 41 Stat. 1412; July 9, 1921, ch. 42, § 313, 42 Stat. 119; May 28, 1926, ch. 414, § 2(b), 44 Stat. 672; Apr. 21, 1928, ch. 393, 45 Stat. 437; Mar. 26, 1928, ch. 51, § 2, 52 Stat. 118).
Section consolidates section 481 of title 28, U.S.C., 1940 ed., and section 11–1001 of the District of Columbia Code, 1940 ed., with parts of sections 643 and 863 of title 48, U.S.C., 1940 ed., relating to appointment of United States attorneys.
The term “United States attorney” was adopted in this section for “attorney for the United States.” Since the decision of the Supreme Court of the United States in In re Neagle, 1890 (10 S. Ct. 658, 135 U.S. 1, 34, L. Ed. 55) where the terms “attorneys of the United States” and “district attorneys” were used interchangeably, Congress has also designated such officers as either “United States attorneys” or as “district attorneys.” See Acts of Feb. 22, 1886, ch. 928, § 7, 24 Stat. 309; July 3, 1890, ch. 656, § 16, 26 Stat. 217; July 10, 1890, ch. 664, § 16, 26 Stat. 225, and Acts of July 20, 1882, ch. 312, § 3, 22 Stat. 172; Mar. 3, 1915, ch. 100, § 3, 38 Stat. 961; May 28, 1926, ch. 414, § 2(b), 44 Stat. 672.
At present, such officers are invariably designated as “United States attorneys” by Federal courts and the Department of Justice.
Words “The President may appoint, by and with the advice and consent of the Senate,” were inserted to conform section with the Constitution. See article II, section 2, clause 2.
Words “including the District of Columbia” were omitted, because the District is made a judicial district by section 88 of this title. District of Columbia Code, 1940 ed., § 11–1001, provided for appointment of an “attorney of the United States for the District” by the President, subject to Senate confirmation.
Words “learned in the law” were omitted as unnecessary. Such requirement is not made of United States judges and no reason appears to make a distinction respecting United States attorneys.
Parts of section 863 of title 48, U.S.C., 1940 ed., remain in said title 48. For remainder thereof, see Distribution Table. Other provisions of section 643 of such title are incorporated in sections 133, 504 [now 541 and 544], and 541 [see 561] of this title.
Changes were made in phraseology.
[The Historical and Revision Notes for former section 504, from which this section is partially derived, is set out under section 544 of this title.]

Editorial Notes
Prior ProvisionsA prior section 541, acts June 25, 1948, ch. 646, 62 Stat 910; Mar. 18, 1959, Pub. L. 86–3, § 11(c), (d), 73 Stat. 9, related to appointment, residence and tenure of marshals, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 561 of this title by section 4(c) of Pub. L. 89–554.



§ 542. Assistant United States attorneys(a) The Attorney General may appoint one or more assistant United States attorneys in any district when the public interest so requires.

(b) Each assistant United States attorney is subject to removal by the Attorney General.

(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 618.)











Historical and Revision Notes



1966 Act


DerivationU.S. CodeRevised Statutes andStatutes at Large


(a)28 U.S.C. 502.[None].
(b)28 U.S.C. 504(b) (2d sentence, as applicable to assistant United States attorneys).[None].


In subsection (b), the word “is” is substituted for “shall be”.

1948 ActPrior section 502.—Based on title 28, U.S.C., 1940 ed., §§ 483, 594 (May 28, 1896, ch. 252, § 8, 29 Stat. 181; July 19, 1919, ch. 24, § 1, 41 Stat. 209; Mar. 4, 1923, ch. 295, 42 Stat. 1560; June 25, 1936, ch. 804, 49 Stat. 1921).
Section consolidates sections 483 and 594 of title 28, U.S.C., 1940 ed., relating to appointment of assistant United States attorneys.
Words “United States attorneys” were substituted for “district attorneys.” (See reviser’s note under section 501 [now 541] of this title.)
The exception of Alaska from the operation of such section 483 was omitted as covered by section 109 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions, authorizing appointment of assistant United States attorneys in Alaska.
Reference in such section 483 to “District of Columbia” was omitted. (See reviser’s note under section 501 [now 541] of this title.)
The provisions of sections 483 and 594 of title 28, U.S.C., 1940 ed., requiring the judges and United States attorneys to certify or evidence in writing the necessity for assistant United States attorneys in their respective districts, and specifying that such opinion of the judge shall state to the Attorney General the facts as distinguished from conclusions, showing the necessity therefor, were omitted. The Attorney General, as chief law enforcement officer, is in a better position to determine such necessity.
The salary provisions of such section 594 were omitted as covered by section 508 [now 548] of this title.
Changes were made in phraseology.

Editorial Notes
Prior ProvisionsA prior section 542, act June 25, 1948, ch. 646, 62 Stat. 911, related to appointment and tenure of deputies and assistants for United States marshals, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 562 of this title by section 4(c) of Pub. L. 89–554.



§ 543. Special attorneys(a) The Attorney General may appoint attorneys to assist United States attorneys when the public interest so requires, including the appointment of qualified tribal prosecutors and other qualified attorneys to assist in prosecuting Federal offenses committed in Indian country.

(b) Each attorney appointed under this section is subject to removal by the Attorney General.

(c) Indian Country.—In this section, the term “Indian country” has the meaning given that term in section 1151 of title 18.

(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 618; amended Pub. L. 111–211, title II, § 213(a)(1), July 29, 2010, 124 Stat. 2268.)











Historical and Revision Notes



1966 Act


DerivationU.S. CodeRevised Statutes andStatutes at Large


(a)28 U.S.C. 503.[None].
 5 U.S.C. 298.July 28, 1916, ch. 261, § 1 (6th par. on p. 413), 39 Stat. 413.
(b)28 U.S.C. 504(b) (2d sentence, less applicability to assistant United States attorneys).[None].


The text of former section 298 of title 5 is omitted as unnecessary. The position so authorized has not been filled in recent years, and the authority is preserved by this section and revised section 3101 of title 5, United States Code.
In subsection (b), the word “is” is substituted for “shall be”.

1948 ActPrior section 503.—Based on section 312 of title 5, U.S.C., 1940 ed., Executive Departments and Government Officers and Employees (R.S. § 363).
Other provisions of section 312 of title 5, U.S.C., 1940 ed., are incorporated in sections 507 [now 509 and 547] and 508 [now 548] of this title.
Changes were made in phraseology.

Editorial Notes
Prior ProvisionsA prior section 543, act June 25, 1948, ch. 646, 62 Stat. 911, related to oath of office for United States Marshals, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 563 of this title by section 4(c) of Pub. L. 89–554.

Amendments2010—Subsec. (a). Pub. L. 111–211, § 213(a)(1)(A), inserted “, including the appointment of qualified tribal prosecutors and other qualified attorneys to assist in prosecuting Federal offenses committed in Indian country” before period at end.
Subsec. (c). Pub. L. 111–211, § 213(a)(1)(B), added subsec. (c).



§ 544. Oath of office
Each United States attorney, assistant United States attorney, and attorney appointed under section 543 of this title, before taking office, shall take an oath to execute faithfully his duties.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 618.)











Historical and Revision Notes



1966 Act


DerivationU.S. CodeRevised Statutes andStatutes at Large


 28 U.S.C. 504(c).[None].



1948 ActPrior section 504.—Based on section 315 of title 5, U.S.C., 1940 ed., Executive Departments and Government Officers and Employees, title 28, U.S.C., 1940 ed., § 482, and sections 643 and 863 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions (R.S. §§ 366, 769; June 24, 1898, ch. 495, § 1, 30 Stat. 487; Apr. 12, 1900, ch. 191, § 34, 31 Stat. 85; Apr. 30, 1900, ch. 339, § 86, 31 Stat. 158; Mar. 3, 1909, ch. 269, § 1, 35 Stat. 838; Jan. 7, 1913, ch. 6, 37 Stat. 648; Mar. 2, 1917, ch. 145, § 41, 39 Stat. 965; Mar. 4, 1921, ch. 161, § 1, 41 Stat. 1412; July 9, 1921, ch. 42, § 313, 42 Stat. 119; Feb. 12, 1925, ch. 220, 43 Stat. 890; Apr. 17, 1930, ch. 174, 46 Stat. 170; Mar. 26, 1938, ch. 51, § 2, 52 Stat. 118).
Section consolidates parts of sections 315 of title 5, U.S.C., 1940 ed., and 643 and 863 of title 48, both U.S.C., 1940 ed., with section 482 of title 28, U.S.C., 1940 ed. It is recommended that said section 315 be amended so as to omit those provisions relating to special attorneys to assist “district attorneys” which were used as part of the basis for this section, as other parts of said section 315, relating to special assistants to the Attorney General, and to foreign counsel, are to remain in title 5.
Words “United States attorney” were substituted for district attorney, and reference to District of Columbia was omitted. (See reviser’s note under section 501 [now 541] of this title.)
Reference to the territories in said section 482, was also omitted as covered by provisions of title 48, U.S.C., 1940 ed., Territories and Insular Possessions. See sections 109 and 112 of such title applicable to United States attorney in Alaska, and 1353 applicable in the Canal Zone, and 1405y applicable in the Virgin Islands.
The provision as to the tenure of the assistant United States attorneys and special attorneys is new. Existing law contains no provision as to tenure or removal of such officials. While the Supreme Court has held that the power of removal of executive officials is incident to the power of appointment, this section expressly provides for removal. See Meyers v. United States, 1926 (47 S.Ct. 21, 272 U.S. 52, 71 L.Ed. 160).
Said section 315 contained a provision that special attorneys appointed to assist United States attorneys should take the same oath required of the latter. This section was extended to assistant United States attorneys, respecting whom no provision existed as to oaths.
A portion of section 863 of title 48, U.S.C., 1940 ed., is retained in said title 48. For remainder of said section 863, see Distribution Table. Other provisions of section 643 of such title are incorporated in sections 133, 501 [now 541], and 541 [see 561] of this title.
Other changes were made in phraseology.

Editorial Notes
Prior ProvisionsA prior section 544, acts June 25, 1948, ch. 646, 62 Stat. 911; Sept. 2, 1958, Pub. L. 85–856, 72 Stat. 1104, related to bonds of United States marshals, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 564 of this title by section 4(c) of Pub. L. 89–554.



§ 545. Residence(a) Each United States attorney shall reside in the district for which he is appointed, except that these officers of the District of Columbia, the Southern District of New York, and the Eastern District of New York may reside within 20 miles thereof. Each assistant United States attorney shall reside in the district for which he or she is appointed or within 25 miles thereof. The provisions of this subsection shall not apply to any United States attorney or assistant United States attorney appointed for the Northern Mariana Islands who at the same time is serving in the same capacity in another district. Pursuant to an order from the Attorney General or his designee, a United States attorney or an assistant United States attorney may be assigned dual or additional responsibilities that exempt such officer from the residency requirement in this subsection for a specific period as established by the order and subject to renewal.

(b) The Attorney General may determine the official stations of United States attorneys and assistant United States attorneys within the districts for which they are appointed.

(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 618; amended Pub. L. 95–530, § 1, Oct. 27, 1978, 92 Stat. 2028; Pub. L. 96–91, Oct. 25, 1979, 93 Stat. 700; Pub. L. 103–322, title XXXII, § 320932, Sept. 13, 1994, 108 Stat. 2135; Pub. L. 109–177, title V, § 501(a), Mar. 9, 2006, 120 Stat. 246.)











Historical and Revision Notes



1966 Act


DerivationU.S. CodeRevised Statutes andStatutes at Large


 28 U.S.C. 505.[None].


In subsection (a), the word “shall” is substituted for “must”. The word “thereof” is substituted for “of the District”.

1948 ActPrior section 505.—Based on title 28, U.S.C., 1940 ed., § 524 (June 20, 1874, ch. 328, § 2, 18 Stat. 109; May 28, 1896, ch. 252, §§ 8, 12, 29 Stat. 181, 183; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167; June 14, 1941, ch. 203, §§ 1, 2, 55 Stat. 251).
The provisions of section 524 of title 28, U.S.C., 1940 ed., that the United States attorney shall give his personal attention to the duties of his office and declaring the office of United States attorney vacant upon his removal from his district or neglect of duty, were omitted as unnecessary and inconsistent with section 507(b) [now 519] of this title, charging the Attorney General with the duty of supervising the United States attorneys in the performance of their duties.
The provision permitting the United States attorney and his assistants to reside within twenty miles of the District of Columbia was added because of the relatively small and congested area of the District, as a result of which few Federal officers are appointed from the District or reside therein. Also the residence requirement of this section has no relation to domicile or voting residence nor does it affect the citizenship or residence status of District of Columbia officeholders in the several States from which appointed.
Only citizens of Hawaii resident therein at least 3 years preceding appointment may be appointed as United States Attorneys for the district of Hawaii. See section 501 [now 541] of this title.
Other provisions of section 524 of title 28, U.S.C., 1940 ed., were incorporated in sections 541 [see 561] and 751 of this title.
Changes were made in phraseology.

Editorial Notes
Prior ProvisionsA prior section 545, act June 25, 1948, ch. 646, 62 Stat. 911, related to vacancies in the office of the United States Marshal, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 565 of this title by section 4(c) of Pub. L. 89–554.

Amendments2006—Subsec. (a). Pub. L. 109–177 inserted at end “Pursuant to an order from the Attorney General or his designee, a United States attorney or an assistant United States attorney may be assigned dual or additional responsibilities that exempt such officer from the residency requirement in this subsection for a specific period as established by the order and subject to renewal.”
1994—Subsec. (a). Pub. L. 103–322 struck out “and assistant United States attorney” after “Each United States attorney” and inserted after first sentence “Each assistant United States attorney shall reside in the district for which he or she is appointed or within 25 miles thereof.”
1979—Subsec. (a). Pub. L. 96–91 inserted provisions authorizing the United States attorney and the assistant United States attorneys for the Eastern District of New York to reside outside the district but within 20 miles thereof.
1978—Subsec. (a). Pub. L. 95–530 inserted provision that this subsection not apply to any United States attorney or assistant United States attorney appointed for the Northern Mariana Islands who at the same time is serving in the same capacity in another district.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentPub. L. 109–177, title V, § 501(b), Mar. 9, 2006, 120 Stat. 246, provided that: “The amendment made by subsection (a) [amending this section] shall take effect as of February 1, 2005.”




§ 546. Vacancies(a) Except as provided in subsection (b), the Attorney General may appoint a United States attorney for the district in which the office of United States attorney is vacant.

(b) The Attorney General shall not appoint as United States attorney a person to whose appointment by the President to that office the Senate refused to give advice and consent.

(c) A person appointed as United States attorney under this section may serve until the earlier of—(1) the qualification of a United States attorney for such district appointed by the President under section 541 of this title; or

(2) the expiration of 120 days after appointment by the Attorney General under this section.


(d) If an appointment expires under subsection (c)(2), the district court for such district may appoint a United States attorney to serve until the vacancy is filled. The order of appointment by the court shall be filed with the clerk of the court.

(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 618; amended Pub. L. 99–646, § 69, Nov. 10, 1986, 100 Stat. 3616; Pub. L. 109–177, title V, § 502, Mar. 9, 2006, 120 Stat. 246; Pub. L. 110–34, § 2, June 14, 2007, 121 Stat. 224.)











Historical and Revision Notes



1966 Act


DerivationU.S. CodeRevised Statutes andStatutes at Large


 28 U.S.C. 506.[None].



1948 ActPrior section 506.—Based on title 28, U.S.C., 1940 ed., § 511 (R.S. § 793; June 24, 1898, ch. 495, § 2, 30 Stat. 487; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167).
Words “United States attorney” were substituted for “district attorney.” (See Reviser’s Note under section 501 [now 541] of this title.)
Words “The Supreme Court of the Territory, and the district court of the United States for the District of Columbia” were omitted as obsolete. This section, as revised, applies to all districts enumerated in chapter 5 of this title. There were no provisions respecting vacancies in Hawaii and Puerto Rico. Therefore this section remedies this situation and establishes a uniform method to fill interim vacancies.
Words “and a copy shall be entered on the journal of the court” after “filed in the clerk’s office of said court”, in section 511 of title 28, U.S.C., 1940 ed., were omitted as unnecessary.
The provisions of section 511 of title 28, U.S.C., 1940 ed., relating to marshals, are incorporated in sections 544 and 545 [see Prior Provisions notes under those sections] of this title.
Changes were made in phraseology.

Editorial Notes
Prior ProvisionsA prior section 546, act June 25, 1948, ch. 646, 62 Stat. 911, related to death of a marshal, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 566 of this title by section 4(c) of Pub. L. 89–554.

Amendments2007—Subsecs. (c), (d). Pub. L. 110–34 added subsecs. (c) and (d) and struck out former subsec. (c) which read as follows: “A person appointed as United States attorney under this section may serve until the qualification of a United States Attorney for such district appointed by the President under section 541 of this title.”
2006—Subsecs. (c), (d). Pub. L. 109–177 added subsec. (c) and struck out former subsecs. (c) and (d) which related to length of service of a United States attorney appointed under this section and appointment of a United States attorney by a district court after expiration of a previous appointment, respectively.
1986—Pub. L. 99–646 amended section generally. Prior to amendment, section read as follows: “The district court for a district in which the office of United States attorney is vacant may appoint a United States attorney to serve until the vacancy is filled. The order of appointment by the court shall be filed with the clerk of the court.”

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentPub. L. 110–34, § 3, June 14, 2007, 121 Stat. 224, provided that:
“(a) In General.—The amendments made by this Act [amending this section] shall take effect on the date of enactment of this Act [June 14, 2007].

“(b) Application.—“(1) In general.—Any person serving as a United States attorney on the day before the date of enactment of this Act [June 14, 2007] who was appointed under section 546 of title 28, United States Code, may serve until the earlier of—“(A) the qualification of a United States attorney for such district appointed by the President under section 541 of that title; or

“(B) 120 days after the date of enactment of this Act.


“(2) Expired appointments.—If an appointment expires under paragraph (1), the district court for that district may appoint a United States attorney for that district under section 546(d) of title 28, United States Code, as added by this Act.”







§ 547. Duties
Except as otherwise provided by law, each United States attorney, within his district, shall—(1) prosecute for all offenses against the United States;

(2) prosecute or defend, for the Government, all civil actions, suits or proceedings in which the United States is concerned;

(3) appear in behalf of the defendants in all civil actions, suits or proceedings pending in his district against collectors, or other officers of the revenue or customs for any act done by them or for the recovery of any money exacted by or paid to these officers, and by them paid into the Treasury;

(4) institute and prosecute proceedings for the collection of fines, penalties, and forfeitures incurred for violation of any revenue law, unless satisfied on investigation that justice does not require the proceedings; and

(5) make such reports as the Attorney General may direct.

(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 618.)











Historical and Revision Notes



1966 Act


DerivationU.S. CodeRevised Statutes andStatutes at Large


 28 U.S.C. 507(a).[None].


The word “shall” is substituted for “it shall be the duty of”.

1948 ActPrior section 507.—Based on sections 312, 317, 323, 324, 327, 329, 330, 331 of title 5, U.S.C., 1940 ed., Executive Departments and Government Officers and Employees; second paragraph of section 305e of title 25, U.S.C., 1940 ed., Indians; and title 28, U.S.C., 1940 ed., §§ 485, 486, 487, 488, 489 (R.S. §§ 362, 363, 373, 374, 377, 379–381, 771–775, 838; Feb. 27, 1877, ch. 69, § 1, 19 Stat. 241; Apr. 9, 1910, ch. 152, 36 Stat. 294; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167; May 10, 1934, ch. 277, § 512, 48 Stat. 758; Aug. 27, 1935, ch. 748, § 6, 49 Stat. 893).
This section consolidates provisions of the sections enumerated above.
Other provisions of section 312 of title 5, U.S.C., 1940 ed., are incorporated in sections 503 [now 543] and 508 [now 548] of this title.
All requirements in said sections for reports to officers other than the Attorney General are omitted as unnecessary and are simplified in subsection (a)(5) of this section. The Attorney General directs the course of litigation in government cases and makes appropriate rules for furnishing information promptly to the Departments interested.
Specific duties fixed by sections 485—489 of title 28, U.S.C., 1940 ed., and the second paragraph of section 305e of title 25, U.S.C., 1940 ed., to prosecute and defend both civil and criminal proceedings, are covered in subsections (a)(1)–(4) of this section.
Use of “revenue law” in subsection (a)(4) in this section, which is based on section 486 of title 28, U.S.C., 1940 ed., obviates repetition of provisions relating to customs and revenue laws as both are covered by the term. For discussion of this point, see reviser’s note under section 3283 in House Report 152, to accompany H.R. 1600 Eightieth Congress, for revision of the Criminal Code.
The following sections of said title 5, U.S.C., 1940 ed., are superseded by, covered by, or inconsistent with subsection (a)(2)(5) of this section, subsection (b) of this section [now section 519 of this title], and section 5 of Executive Order No. 6166 of June 10, 1933, transferring to the Department of Justice the function of supervising the work of United States attorneys in connection with suits by or against the United States exercised by any agency or officer:
Section 323 requiring the General Counsel of the Treasury to make entries of bonds delivered to United States attorneys by collectors for suit until the amounts have been paid or judgments secured;
Section 324 requiring said General Counsel to examine and compare the reports made by collectors of bonds delivered by them to United States attorneys for suit, and of the returns of such bonds;
Section 329 authorizing said General Counsel to instruct United States attorneys, marshals and clerks in all matters relating to suits, except for taxes, forfeitures and penalties, and to require them to make such reports to him as he may direct. The first provision of section 329 of title 5, U.S.C., 1940 ed., is covered by the last paragraph of this section [now section 519 of this title], under which the Attorney General exercises supervision of the duties of United States attorneys. The Director of the Administrative Office of the United States Courts supervises the duties of clerks under chapter 41 of this title. The provision for authority of said General Counsel over marshals, also contained in section 329, is incorporated in section 547 [see Prior Provisions note below] of this title in which such authority is vested in the Attorney General.
Section 327 of title 5, U.S.C., 1940 ed., authorized said General Counsel to establish regulations, subject to approval by the Attorney General, to be observed by United States attorneys and marshals in which the United States is a party. The provision as to United States attorneys is also covered by the last paragraph of this section [now section 519 of this title], and that as to marshals is covered by section 547 [see Prior Provisions note below] of this title.
Provisions of section 327 of title 5, U.S.C., 1940 ed., relating to establishment of regulations for the observance of collectors of the customs, by the General Counsel for the Department of the Treasury, with the approbation of the Secretary of the Treasury, was omitted and recommended for repeal as covered by section 66 of title 19, U.S.C., 1940 ed., Customs Duties.
The last paragraph of this section [now section 519 of this title], is based on the first clause of section 317 of title 5, U.S.C., 1940 ed.; see also section 309 of title 5. The second clause of said section 317 is covered by subsection (a)(5) of this section. The authority of the Attorney General over marshals and the requirement that they shall report to him the conduct and state of their offices, contained also in said section 317, is incorporated in section 547 [see Prior Provisions note below] of this title.
Section 330 of title 5, U.S.C., 1940 ed., which required that United States attorneys should conduct, under direction of the General Counsel of the Treasury, all suits and proceedings involving the United States under the laws governing national banking associations is covered by subsection (a)(2) of this section.
Section 331 of title 5, U.S.C., 1940 ed., requiring United States attorneys to obey directions of the Department of Justice in suits for money due the Post Office Department, is covered also by subsection (a)(2) of this section.
Changes in arrangement and phraseology were made.

Editorial Notes
Prior ProvisionsA prior section 547, acts June 25, 1948, ch. 646, 62 Stat. 912; Oct. 18, 1962, Pub. L. 87–845, § 8, 76A Stat. 699, related to powers and duties of marshals, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 569 of this title by section 4(c) of Pub. L. 89–554.



§ 548. Salaries
Subject to sections 5315 through 5317 of title 5, the Attorney General shall fix the annual salaries of United States attorneys, assistant United States attorneys, and attorneys appointed under section 543 of this title at rates of compensation not in excess of the rate of basic compensation provided for Executive Level IV of the Executive Schedule set forth in section 5315 of title 5, United States Code.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 618; amended Pub. L. 98–473, title II, § 1701(a) Oct. 12, 1984, 98 Stat. 2184.)











Historical and Revision Notes



1966 Act


DerivationU.S. CodeRevised Statutes andStatutes at Large


 28 U.S.C. 508.[None].


The words “sections 5315–5317 of title 5” are substituted for “subsection (f) and (g) of section 303 of the Federal Executive Salary Act of 1964” to reflect the codification of those subsections in title 5. The words “GS–18 of the General Schedule set forth in section 5332 of title 5” are substituted for “grade 18 of the General Schedule of the Classification Act of 1949, as amended”.

1948 ActPrior section 508.—Based on section 312 of title 5, U.S.C., 1940 ed., Executive Departments and Government Officers and Employees, and title 28, U.S.C., 1940 ed., §§ 579 and 580 (R.S. § 363; May 28, 1896, ch. 252, §§ 8, 24, 29 Stat. 181, 186; Mar. 3, 1903, ch. 1007, § 1, 32 Stat. 1141; Mar. 4, 1907, ch. 2918, § 1, 34 Stat. 1360; May 27, 1908, ch. 200, § 1, 35 Stat. 375; July 19, 1919, ch. 24, § 1, 41 Stat. 209; June 1, 1922, ch. 204, title II (part), 42 Stat. 616; Jan. 3, 1923, ch. 21, title II, 42 Stat. 1083; Mar. 4, 1923, ch. 295, 42 Stat. 1560; May 28, 1924, ch. 204, title II (part), 43 Stat. 220).
Section consolidates part of section 312 of title 5, U.S.C., 1940 ed., and part of section 579 of title 28, U.S.C., 1940 ed., with section 580 of title 28, U.S.C., 1940 ed.
Sections 579 and 580 of title 28, U.S.C., 1940 ed., fixed specific salaries for the United States attorneys and assistants, while section 312 of title 5, U.S.C., 1940 ed., provided for a contractual arrangement for compensation of special attorneys.
According to a Department of Justice interpretation, provisions for specific salaries were superseded by section 678 of title 5, which provides for adjustment of compensation by heads of departments. Hence, this section leaves the amount of compensation to the Attorney General.
Section 578b of title 28, U.S.C., 1940 ed., providing that United States attorneys shall be paid for their services, was omitted as unnecessary.
Section 578c of title 28, U.S.C., 1940 ed., providing that United States attorneys shall not receive fees in addition to their salaries, was omitted as obsolete, in view of this section and current practice.
Other provisions of section 312 of title 5, U.S.C., 1940 ed., are incorporated in sections 503 [now 543] and 507 [now 509 and 547] of this title, and other provisions of section 579 of title 28, U.S.C., 1940 ed., are incorporated in section 552 [see Prior Provisions note for that section] of this title.

Editorial Notes
Prior ProvisionsA prior section 548, act June 25, 1948, ch. 646, 62 Stat. 912, related to administration of oaths by marshals, prior to repeal by Pub. L. 89–554, § 8(a).

Amendments1984—Pub. L. 98–473 amended section generally, substituting “rate of basic compensation provided for Executive Level IV of the Executive Schedule set forth in section 5315 of title 5, United States Code” for “highest rate of GS–18 of the General Schedule set forth in section 5332 of title 5”.

Statutory Notes and Related Subsidiaries
Salary Increases1969—Increase in the rates of pay of United States Attorneys and Assistant United States Attorneys whose annual salaries are fixed pursuant to this section, effective on the first day of the first pay period which begins on or after Dec. 27, 1969, by amounts equal, as nearly as may be practicable, to the increases provided pursuant to section 2 of Pub. L. 91–231, which raised corresponding rates by 6 percent, see Pub. L. 91–231, formerly set out as a note under section 5332 of Title 5, Government Organization and Employees.
1967—Pub. L. 90–206, title II, § 211(a), Dec. 16, 1967, 81 Stat. 633, provided that: “The rates of basic pay of United States attorneys and assistant United States attorneys whose annual salaries are fixed pursuant to section 548 of title 28, United States Code shall be increased, effective on the effective date of section 202 of this title [see Effective Date of 1967 Amendment note set out under section 5332 of Title 5] by amounts equal, as nearly as may be practicable, to the increases provided by section 202(a) of this title [see section 5332(a) of Title 5] for corresponding rates of basic pay.”

Section 211(a) of Pub. L. 90–206 effective as of the beginning of the first pay period which begins on or after Oct. 1, 1967, see section 220(a)(2) of Pub. L. 90–206, set out as a note under section 5332 of Title 5.
1966—Pub. L. 89–504, title I, § 108(a), July 18, 1966, 80 Stat. 293, provided that: “The rates of basic compensation of assistant United States attorneys whose basic salaries are fixed pursuant to section 508 of title 28, United States Code [now this section] shall be increased, effective on the effective date of section 102 of this title [first day of the first pay period beginning on or after July 1, 1966], by amounts equal, as nearly as may be practicable, to the increases provided by section 102(a) of this title [see section 5332(a) of Title 5], for corresponding rates of compensation.”

Provision effective July 18, 1966, see section 109(1) of Pub. L. 89–504.
1965—Pub. L. 89–301, § 15(a), Oct. 29, 1965, 79 Stat. 1122, provided that: “The rates of basic compensation of assistant United States attorneys whose basic salaries are fixed pursuant to section 508 of title 28, United States Code, [now this section], shall be increased by 3.6 per centum effective on the first day of the first pay period which begins on or after October 1, 1965.”

1962—Pub. L. 87–793, § 1003(b), Oct. 11, 1962, 76 Stat. 866, provided that: “The rates of basic compensation of assistant United States attorneys whose basic salaries are fixed by section 508 of title 28, United States Code, [now this section], shall be increased by 7½ per centum effective on the first day of the first pay period which begins on or after the date of enactment of this Act [Oct. 11, 1962].”


Compensation of Incumbent United States Attorneys and Assistant United States AttorneysPub. L. 88–426, § 306(a)(2), Aug. 14, 1962, 78 Stat. 428, as amended by Pub. L. 88–631, § 3(c), Oct. 6, 1964, 78 Stat. 1008, provided that: “Subject to section 303(f) and (g) of this Act [see sections 5315 to 5317 of Title 5, Government Organization and Employees], each incumbent United States attorney and assistant United States attorney shall be paid compensation at a rate equal to that of attorneys of comparable responsibility and professional qualifications, as determined by the Attorney General, whose compensation is prescribed in the General Schedule of the Classification Act of 1949, as amended [now covered by chapter 51 and subchapter III of chapter 53 of Title 5].”


Alaska, Canal Zone and Virgin IslandsAct Mar. 2, 1955, ch. 9, § 2(b), 69 Stat. 10, provided that: “The salaries of United States attorneys and assistant United States attorneys for the districts of Alaska, Canal Zone, and the Virgin Islands are subject to the provisions of section 508 of title 28, United States Code [now this section.]”


Salary LimitationsActs Aug. 5, 1953, ch. 328, title II, § 202, 67 Stat. 375; July 2, 1954, ch. 456, title II, § 202, 68 Stat. 421, which prescribed salary limitations, were repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 657.



§ 549. Expenses
Necessary office expenses of United States attorneys shall be allowed when authorized by the Attorney General.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 618.)











Historical and Revision Notes



1966 Act


DerivationU.S. CodeRevised Statutes andStatutes at Large


 28 U.S.C. 509.[None].


The second paragraph of former section 509 is omitted as it was superseded by the Travel Expense Act of 1949, which is codified in subchapter I of chapter 57 of title 5, United States Code.
The second paragraph was based in part on former section 73 of title 5, 1940 ed., which was superseded by the Subsistence Expense Act of 1926.
Section 6 of the Travel Expense Act of 1949, which is codified in section 5706 of title 5, United States Code, substantially reenacted former section 73 of title 5, 1940 ed., which was repealed by the Act of June 25, 1948, ch. 646, by which title 28 was originally enacted. The purpose of section 6 was to allow reimbursement for only such actual and necessary travel expenses incurred unless otherwise permitted by the Act of 1949 itself or by laws relating to the military. Section 6 did not, however, provide for the exception of United States attorneys as did former section 73.
Sections 2 and 3 of the Act of 1949, which are codified in sections 5701 and 5702 of title 5, United States Code, defined the coverage of the Act and allowed for specific exclusions in the legislative and judicial branches but did not mention an exclusion in the executive branch for United States attorneys.
Section 7 of the 1949 Act, which is codified in section 5707 of title 5, United States Code, expressly vested in the Director of the Bureau of the Budget the authority to prescribe regulations covering travel allowances and the reimbursement of travel expenses.
Section 8 of the 1949 Act, which is codified in section 5708(1), (2) of title 5, United States Code, made specific exclusions from the coverage of the Act, and United States attorneys were not so excluded.
Section 9 of the 1949 Act, which is codified in section 5708(3), (4) of title 5, United States Code, modified acts inconsistent with the 1949 Act, and specifically mentioned acts which authorize reimbursement of “actual and necessary” expenses.

1948 ActPrior section 509.—Based on sections 73 and 318 of title 5, U.S.C., 1940 ed., Executive Departments and Government Officers and Employees, and title 28, U.S.C., 1940 ed., §§ 586, 587 and 592 (R.S. §§ 368, 833, 834; Mar. 3, 1875, ch. 133, § 1, 18 Stat. 452; May 28, 1896, ch. 252, §§ 13, 14, 24, 29 Stat. 183, 186; Mar. 4, 1907, ch. 2918, § 1, 34 Stat. 1360; May 27, 1908, ch. 200, § 1, 35 Stat. 375; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167; July 1, 1918, ch. 113, § 1, 40 Stat. 683; July 19, 1919, ch. 24, § 1, 41 Stat. 209; Dec. 24, 1942, ch. 825, § 3, 56 Stat. 1089).
Section consolidates parts of sections 73 and 318 of title 5, U.S.C., 1940 ed., and of sections 586, 587, and 592 of title 28, U.S.C., 1940 ed.
First paragraph of this section is from section 587 of title 28, U.S.C., 1940 ed., which did not apply to Alaska because of the restriction in section 591 of said title 28. However, the latter section has been superseded, in that respect, by subsequent appropriation acts, the latest being act July 5, 1946, ch. 541, title II, 60 Stat. 460, which specifically allows office expenses for United States attorneys in Alaska. This section applies to all United States attorneys.
Section 73 of title 5, U.S.C., 1940 ed., allowed only actual traveling expenses to Government employees, except “district attorneys,” marshals and clerks of courts and their deputies. It has been superseded by the Subsistence Expense Act of 1926. See sections 821 et seq. of said title 5.
References in section 592 of title 28, U.S.C., 1940 ed., to absence “from their respective official residences” and to going to and returning from attendance before courts, etc., were omitted as surplusage and covered by the phrase “on official business.” Language relating to Standardized Government Travel Regulations was also omitted as the reference in this section is to the provision in the Subsistence Expense Act, supra, authorizing those regulations. Verification under oath provision was omitted as covered by section 553 [see Prior Provisions note for that section] of this title which simplifies procedure by requiring payment upon certification by the payee. The penal provisions of title 18 are ample protection against fraud and an oath alone is no deterrent.
The requirement in section 592 of title 28, U.S.C., 1940 ed., that the marshals should include such payments in their accounts for auditing and allowance, was omitted as unnecessary. See section 541 et seq. [now section 561 et seq.] of this title and section 71 et seq. of title 31, U.S.C., 1940 ed.
Section 318 of title 5, U.S.C., 1940 ed., required the Attorney General to supervise the accounts of “district” attorneys, marshals, clerks, and other court officers. The language of this section covers that requirement. The provision as to marshals is incorporated in section 547 [see Prior Provisions note under that section] of this title.
Quarterly expense accounts were required of United States attorneys and marshals by section 586 of title 28, U.S.C., 1940 ed. Such provision is omitted as unnecessary in view of this section and section 547 [see Prior Provisions note under that section] of this title. Further provisions of said section 586 that office expenses of United States attorneys, assistants, and marshals should be allowed under regulations of the Attorney General and verified under oath, are simplified by this section and section 550 [see Prior Provisions note under that section] of this title. Another provision that accounts therefor should be submitted to, examined by the district court and, when approved by the court then audited and allowed by law, was omitted. The power of the Attorney General is sufficient. The reference to audit and allowance was unnecessary as covered by section 71 et seq. of title 31, U.S.C., 1940 ed., Money and Finance. Said section 586 applied also to marshals and deputies and those provisions are incorporated in section 550 [see Prior Provisions note under that section] of this title.
The exception in sections 586 and 591 of title 28, U.S.C., 1940 ed., that the former should not apply in Alaska was omitted as unnecessary. Section 114 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions, requires travel expense accounts to be rendered and paid as in other districts.
Changes were made in phraseology.

Editorial Notes
Prior ProvisionsA prior section 549, act June 25, 1948, ch. 646, 62 Stat. 912, related to the marshal’s power as a sheriff, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 570 of this title by section 4(c) of Pub. L. 89–554.



§ 550. Clerical assistants, messengers, and private process servers
The United States attorneys may employ clerical assistants, messengers, and private process servers on approval of the Attorney General.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 619; amended Pub. L. 101–647, title XXXVI, § 3626(a), Nov. 29, 1990, 104 Stat. 4965.)











Historical and Revision Notes



1966 Act


DerivationU.S. CodeRevised Statutes andStatutes at Large


 28 U.S.C. 510.[None].


The words “and at salaries fixed by” are omitted as superseded by the Classification Act of 1949, as amended, which is codified in chapter 51 and subchapter III of chapter 53 of title 5, United States Code.

1948 ActPrior section 510.—Based on title 28, U.S.C., 1940 ed., §§ 484, 593 (May 28, 1896, ch. 252, § 15, 29 Stat. 183; June 30, 1906, ch. 3914, § 1, 34 Stat. 753; July 19, 1919, ch. 24, § 1, 41 Stat. 209).
Section consolidates and simplifies sections 484 and 593 of title 28, U.S.C., 1940 ed. For provisions with respect to classified civil service, see sections 631–684 of title 5, U.S.C., 1940 ed., Executive Departments and Government Officers and Employees.
Section 593 of title 28, U.S.C., 1940 ed., related to clerks and messengers in the office of United States attorney, southern district of New York. Section 484 of title 28, U.S.C., 1940 ed., related to clerical assistants for all United States attorneys. It was not affected by section 678 of title 5 U.S.C. 1940 ed., Executive Departments and Government Officers and Employees, according to a Department of Justice interpretation.
Provision of said section 593 for office expenses of United States attorneys is covered by section 509 [now 549] of this title.
Said section 593 also required that payment of salaries of such clerks and messengers be made by the disbursing clerk of the Department of Justice. Under section 550 [see Prior Provisions note below] of this title the marshals will make such payments including the office expenses of United States attorneys.
The restriction that section 484 of title 28, U.S.C., 1940 ed., did not apply to Alaska is omitted as unnecessary since section 109 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions, authorizes employment of clerical assistants to United States attorneys in Alaska by the Attorney General.
The provision in such section 484 of title 28, U.S.C., 1940 ed., that the need for clerical assistants be certified by the district judge, was omitted as unnecessary. The need may be determined by the Attorney General.
Changes were made in phraseology.

Editorial Notes
Prior ProvisionsA prior section 550, acts June 25, 1948, ch. 646, 62 Stat. 912; Sept. 9, 1959, Pub. L. 86–243, § 2, 73 Stat. 474, related to disbursement of salaries and expenses, prior to repeal by Pub. L. 89–554, § 8(a), and reenactment in section 571 of this title by section 4(c) of Pub. L. 89–554.
A prior section 551, act June 25, 1948, ch. 646, 62 Stat. 912, related to the collection of fees by United States marshals, prior to repeal by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 663, and reenactment in section 572 of this title by section 4(c) of Pub. L. 89–554.
A prior section 552, act June 25, 1948, ch. 646, 62 Stat. 912, related to the fixing of salaries of United States marshals, their deputies and assistants, by the Attorney General, prior to repeal by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 663, and reenactment in section 571 of this title by section 4(c) of Pub. L. 89–554.
A prior section 553, acts June 25, 1948, ch. 646, 62 Stat. 912; May 24, 1949, ch. 139, § 72, 63 Stat. 100; Aug. 4, 1955, ch. 550, 69 Stat. 492; Aug. 14, 1961, Pub. L. 87–139, § 5, 75 Stat. 340, related to expenses of marshal, prior to repeal by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 663, and reenactment in section 567 of this title by section 4(c) of Pub. L. 89–554.
A prior section 554, act June 25, 1948, ch. 646, 62 Stat. 913, related to the delivery of prisoners to the successor marshal, prior to repeal by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 663, and reenactment in section 573 of this title by section 4(c) of Pub. L. 89–554.
A prior section 555, act June 25, 1948, ch. 646, 62 Stat. 913, related to the delivery of all unserved process to the successor marshal or his deputies, prior to repeal by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 663, and reenactment in section 574 of this title by section 4(c) of Pub. L. 89–554.
A prior section 556, act June 25, 1948, ch. 646, 62 Stat. 913, related to the prohibition of the practice of law by a marshal or deputy marshal, prior to repeal by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 663, and reenactment in section 575 of this title by section 4(c) of Pub. L. 89–554.

Amendments1990—Pub. L. 101–647 substituted “, messengers, and private process servers” for “and messengers” in section catchline and text.

Statutory Notes and Related Subsidiaries
Effective Date of 1990 AmendmentAmendment by Pub. L. 101–647 effective 180 days after Nov. 29, 1990, see section 3631 of Pub. L. 101–647, set out as an Effective Date note under section 3001 of this title.




CHAPTER 37—UNITED STATES MARSHALS SERVICE



Sec.


561.United States Marshals Service.


562.Vacancies.


563.Oath of office.


564.Powers as sheriff.


565.Expenses of the Service.


566.Powers and duties.


567.Collection of fees; accounting.


568.Practice of law prohibited.


569.Reemployment rights.


[570, 571.Repealed.]


[572.Renumbered.]


[572a to 574.Repealed.]


[575, 576.Renumbered.]




Editorial Notes
Amendments1988—Pub. L. 100–690, title VII, § 7608(a)(3), Nov. 18, 1988, 102 Stat. 4514, substituted in chapter heading “Marshals Service” for “Marshals” and amended chapter analysis generally, substituting items 561 to 569 for former items 561 to 576.
1984—Pub. L. 98–473, title II, § 1211(c), Oct. 12, 1984, 98 Stat. 2163, added item 576.
1982—Pub. L. 97–258, § 2(g)(3)(A), Sept. 13, 1982, 96 Stat. 1060, added item 572a.
1972—Pub. L. 92–310, title II, § 206(a)(2), June 6, 1972, 86 Stat. 203, struck out item 564 “Bond”.
1966—Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 619, added chapter 37 and items 561 to 575.


§ 561. United States Marshals Service(a) There is hereby established a United States Marshals Service as a bureau within the Department of Justice under the authority and direction of the Attorney General. There shall be at the head of the United States Marshals Service (hereafter in this chapter referred to as the “Service”) a Director who shall be appointed by the President, by and with the advice and consent of the Senate.

(b) The Director of the United States Marshals Service (hereafter in this chapter referred to as the “Director”) shall, in addition to the powers and duties set forth in this chapter, exercise such other functions as may be delegated by the Attorney General.

(c) The President shall appoint, by and with the advice and consent of the Senate, a United States marshal for each judicial district of the United States and for the Superior Court of the District of Columbia, except that any marshal appointed for the Northern Mariana Islands may at the same time serve as marshal in another judicial district. Each United States marshal shall be an official of the Service and shall serve under the direction of the Director.

(d) Each marshal shall be appointed for a term of four years. A marshal shall, unless that marshal has resigned or been removed by the President, continue to perform the duties of that office after the end of that 4-year term until a successor is appointed and qualifies.

(e) The Director shall designate places within a judicial district for the official station and offices of each marshal. Each marshal shall reside within the district for which such marshal is appointed, except that—(1) the marshal for the District of Columbia, for the Superior Court of the District of Columbia, and for the Southern District of New York may reside within 20 miles of the district for which the marshal is appointed; and

(2) any marshal appointed for the Northern Mariana Islands who at the same time is serving as marshal in another district may reside in such other district.


(f) The Director is authorized to appoint and fix the compensation of such employees as are necessary to carry out the powers and duties of the Service and may designate such employees as law enforcement officers in accordance with such policies and procedures as the Director shall establish pursuant to the applicable provisions of title 5 and regulations issued thereunder.

(g) The Director shall supervise and direct the United States Marshals Service in the performance of its duties.

(h) The Director may administer oaths and may take affirmations of officials and employees of the Service, but shall not demand or accept any fee or compensation therefor.

(i) Each marshal appointed under this section should have—(1) a minimum of 4 years of command-level law enforcement management duties, including personnel, budget, and accountable property issues, in a police department, sheriff’s office or Federal law enforcement agency;

(2) experience in coordinating with other law enforcement agencies, particularly at the State and local level;

(3) college-level academic experience; and

(4) experience in or with county, State, and Federal court systems or experience with protection of court personnel, jurors, and witnesses.


(Added Pub. L. 100–690, title VII, § 7608(a)(1), Nov. 18, 1988, 102 Stat. 4512; amended Pub. L. 107–273, div. A, title III, § 301(b), Nov. 2, 2002, 116 Stat. 1781; Pub. L. 109–177, title V, § 505, Mar. 9, 2006, 120 Stat. 247.)

Editorial Notes
Prior ProvisionsA prior section 561, added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 619; amended Pub. L. 95–530, § 2, Oct. 27, 1978, 92 Stat. 2028, related to appointment, term, and residence of United States marshals, prior to repeal by Pub. L. 100–690, § 7608(a)(1).

Amendments2006—Subsec. (i). Pub. L. 109–177 added subsec. (i).
2002—Subsec. (i). Pub. L. 107–273 struck out subsec. (i) which read as follows: “There are authorized to be appropriated such sums as may be necessary to carry out the functions of the Service.”



§ 562. Vacancies(a) In the case of a vacancy in the office of a United States marshal, the Attorney General may designate a person to perform the functions of and act as marshal, except that the Attorney General may not designate to act as marshal any person who was appointed by the President to that office but with respect to such appointment the Senate has refused to give its advice and consent.

(b) A person designated by the Attorney General under subsection (a) may serve until the earliest of the following events:(1) The entry into office of a United States marshal appointed by the President, pursuant to section 561(c).

(2) The expiration of the thirtieth day following the end of the next session of the Senate.

(3) If such designee of the Attorney General is appointed by the President pursuant to section 561(c), but the Senate refuses to give its advice and consent to the appointment, the expiration of the thirtieth day following such refusal.


(Added Pub. L. 100–690, title VII, § 7608(a)(1), Nov. 18, 1988, 102 Stat. 4513.)

Editorial Notes
Prior ProvisionsA prior section 562, added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 619, related to appointment of deputy marshals and clerical assistants, prior to repeal by Pub. L. 100–690, § 7608(a)(1). See section 561(f) of this title.



§ 563. Oath of office
The Director and each United States marshal and law enforcement officer of the Service, before taking office, shall take an oath or affirmation to faithfully execute the duties of that office.
(Added Pub. L. 100–690, title VII, § 7608(a)(1), Nov. 18, 1988, 102 Stat. 4513.)

Editorial Notes
Prior ProvisionsA prior section 563, added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 619, specifically stated the oath of office to be taken, prior to repeal by Pub. L. 100–690, § 7608(a)(1). See section 561(h) of this title.



§ 564. Powers as sheriff
United States marshals, deputy marshals and such other officials of the Service as may be designated by the Director, in executing the laws of the United States within a State, may exercise the same powers which a sheriff of the State may exercise in executing the laws thereof.
(Added Pub. L. 100–690, title VII, § 7608(a)(1), Nov. 18, 1988, 102 Stat. 4513.)

Editorial Notes
Prior ProvisionsA prior section 564, added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 619, related to bonds of United States marshals, prior to repeal by Pub. L. 92–310, title II, § 206(a)(1), June 6, 1972, 86 Stat. 203.



§ 565. Expenses of the Service
The Director is authorized to use funds appropriated for the Service to make payments for expenses incurred pursuant to personal services contracts and cooperative agreements, authorized by the Attorney General, for security guards and for the service of summons on complaints, subpoenas, and notices in lieu of services by United States marshals and deputy marshals.
(Added Pub. L. 100–690, title VII, § 7608(a)(1), Nov. 18, 1988, 102 Stat. 4513.)

Editorial Notes
Prior ProvisionsA prior section 565, added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 620, related to filling vacancies, prior to repeal by Pub. L. 100–690, § 7608(a)(1). See section 562 of this title.



§ 566. Powers and duties(a) It is the primary role and mission of the United States Marshals Service to provide for the security and to obey, execute, and enforce all orders of the United States District Courts, the United States Courts of Appeals, the Court of International Trade, and the United States Tax Court, as provided by law.

(b) The United States marshal of each district is the marshal of the district court and of the court of appeals when sitting in that district, and of the Court of International Trade holding sessions in that district, and may, in the discretion of the respective courts, be required to attend any session of court.

(c) Except as otherwise provided by law or Rule of Procedure, the United States Marshals Service shall execute all lawful writs, process, and orders issued under the authority of the United States, and shall command all necessary assistance to execute its duties.

(d) Each United States marshal, deputy marshal, and any other official of the Service as may be designated by the Director may carry firearms and make arrests without warrant for any offense against the United States committed in his or her presence, or for any felony cognizable under the laws of the United States if he or she has reasonable grounds to believe that the person to be arrested has committed or is committing such felony.

(e)(1) The United States Marshals Service is authorized to—(A) provide for the personal protection of Federal jurists, court officers, witnesses, and other threatened persons in the interests of justice where criminal intimidation impedes on the functioning of the judicial process or any other official proceeding;

(B) investigate such fugitive matters, both within and outside the United States, as directed by the Attorney General;

(C) issue administrative subpoenas in accordance with section 3486 of title 18, solely for the purpose of investigating unregistered sex offenders (as defined in such section 3486); and

(D) assist State, local, and other Federal law enforcement agencies, upon the request of such an agency, in locating and recovering missing children.


(2) Nothing in paragraph (1)(B) shall be construed to interfere with or supersede the authority of other Federal agencies or bureaus.


(f) In accordance with procedures established by the Director, and except for public money deposited under section 2041 of this title, each United States marshal shall deposit public moneys that the marshal collects into the Treasury, subject to disbursement by the marshal. At the end of each accounting period, the earned part of public moneys accruing to the United States shall be deposited in the Treasury to the credit of the appropriate receipt accounts.

(g) Prior to resignation, retirement, or removal from office—(1) a United States marshal shall deliver to the marshal’s successor all prisoners in his custody and all unserved process; and

(2) a deputy marshal shall deliver to the marshal all process in the custody of the deputy marshal.


(h) The United States marshals shall pay such office expenses of United States Attorneys as may be directed by the Attorney General.

(i) The Director of the United States Marshals Service shall consult with the Judicial Conference of the United States on a continuing basis regarding the security requirements for the judicial branch of the United States Government, to ensure that the views of the Judicial Conference regarding the security requirements for the judicial branch of the Federal Government are taken into account when determining staffing levels, setting priorities for programs regarding judicial security, and allocating judicial security resources. In this paragraph, the term “judicial security” includes the security of buildings housing the judiciary, the personal security of judicial officers, the assessment of threats made to judicial officers, and the protection of all other judicial personnel. The United States Marshals Service retains final authority regarding security requirements for the judicial branch of the Federal Government.

(Added Pub. L. 100–690, title VII, § 7608(a)(1), Nov. 18, 1988, 102 Stat. 4514; amended Pub. L. 110–177, title I, §§ 101(a), 102(a), Jan. 7, 2008, 121 Stat. 2534, 2535; Pub. L. 112–206, § 4(b), Dec. 7, 2012, 126 Stat. 1492; Pub. L. 114–22, title VI, § 605, May 29, 2015, 129 Stat. 260.)

Editorial Notes
Prior ProvisionsA prior section 566, added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 620; amended Pub. L. 92–310, title II, § 206(b), June 6, 1972, 86 Stat. 203, provided that upon death of a marshal his deputy or deputies perform his duties until a successor is appointed and qualifies, prior to repeal by Pub. L. 100–690, § 7608(a)(1).

Amendments2015—Subsec. (e)(1)(D). Pub. L. 114–22 added subpar. (D).
2012—Subsec. (e)(1)(C). Pub. L. 112–206 added subpar. (C).
2008—Subsec. (a). Pub. L. 110–177, § 102(a), substituted “, the Court of International Trade, and the United States Tax Court, as provided by law” for “and the Court of International Trade”.
Subsec. (i). Pub. L. 110–177, § 101(a), added subsec. (i).

Statutory Notes and Related Subsidiaries
Fugitive Apprehension Task ForcesPub. L. 106–544, § 6, Dec. 19, 2000, 114 Stat. 2718, as amended by Pub. L. 110–177, title V, § 507, Jan. 7, 2008, 121 Stat. 2543, relating to the establishment of Fugitive Apprehension Task Forces, was editorially reclassified as section 41503 of Title 34, Crime Control and Law Enforcement.



§ 567. Collection of fees; accounting(a) Each United States marshal shall collect, as far as possible, his lawful fees and account for the same as public moneys.

(b) The marshal’s accounts of fees and costs paid to a witness or juror on certificate of attendance issued as provided by sections 1825 and 1871 of this title may not be reexamined to charge him for an erroneous payment of the fees or costs.

(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 621, § 572; renumbered § 567, Pub. L. 100–690, title VII, § 7608(a)(2)(B), Nov. 18, 1988, 102 Stat. 4514.)











Historical and Revision Notes



1966 Act


DerivationU.S. CodeRevised Statutes andStatutes at Large


 28 U.S.C. 551.[None].


In subsection (b), the words “may not” are substituted for “shall not”.

1948 ActPrior section 551.—Based on title 28, U.S.C., 1940 ed., §§ 577, 578a (R.S. § 846; May 28, 1896, ch. 252, §§ 6, 13, 24, 29 Stat. 179, 183, 186; May 27, 1908, ch. 200, § 1, 35 Stat. 375; June 6, 1930, ch. 409, 46 Stat. 522; Oct. 13, 1941, ch. 431, § 1, 55 Stat. 736).
Section consolidates first sentence of section 577 with section 578a of title 28, U.S.C., 1940 ed., with changes of phraseology necessary to effect consolidation. Other provisions of said section 577 are incorporated in section 1929 of this title.
The qualification that payments of witness fees or costs be made upon “order of court,” contained in said section 577 of title 28, U.S.C., 1940 ed., was omitted as obsolete and suitable reference was made to sections 1825 and 1871 of this title under which payments are now made on certificates of attendance.
Section 578a of title 28, U.S.C., 1940 ed., is rewritten in simplified terms without change of substance. The proviso of such section 578a, prohibiting the collection of fees from the United States, was omitted as covered by section 2412 of this title, providing that the United States should be liable only for fees when such liability is expressly provided by Congress.
The provision of section 578a of title 28, U.S.C., 1940 ed., requiring that fees and emoluments collected by the marshal shall be deposited by him in accordance with the provisions of section 495 of title 31, U.S.C., 1940 ed., Money and Finance, was omitted as said section 495 governs such deposits without implementation in this section.

Editorial Notes
Prior ProvisionsA prior section 567, added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 620, related to expenses of marshals, prior to repeal by Pub. L. 100–690, § 7608(a)(1). See section 565 of this title.

Amendments1988—Pub. L. 100–690 renumbered section 572 of this title as this section.



§ 568. Practice of law prohibited
A United States marshal or deputy marshal may not practice law in any court of the United States.
(Added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 621, § 575; renumbered § 568, Pub. L. 100–690, title VII, § 7608(a)(2)(B), Nov. 18, 1988, 102 Stat. 4514.)











Historical and Revision Notes



1966 Act


DerivationU.S. CodeRevised Statutes andStatutes at Large


 28 U.S.C. 556.[None].


The words “may not” are substituted for “shall not”.

1948 ActPrior section 556.—Based on title 28, U.S.C., 1940 ed., §§ 395 and 396 (Mar. 3, 1911, ch. 231, §§ 273, 274, 36 Stat. 1164).
Section consolidates parts of sections 395 and 396 of title 28, U.S.C., 1940 ed. Similar provisions in said sections, relating to clerks, are incorporated in section 955 of this title.
The revised section substitutes, as simpler and more appropriate, the prohibition against practice of law “in any court of the United States” for the more involved language of section 395 of title 28, U.S.C., 1940 ed., which provided that no clerks or marshals, deputies, or assistants within the district for which appointed “shall act as solicitor, proctor, attorney or counsel, in any cause depending in any of said courts, or in any district for which he is acting as such officer.”
Provisions of section 396 of title 28, U.S.C., 1940 ed., for striking the name of an offender from the roll of attorneys and for recommendation of dismissal, were omitted as unnecessary and as covered by section 541 of this title.
Changes were made in phraseology.

Editorial Notes
Prior ProvisionsA prior section 568, added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 620, related to availability of appropriations for transfer of prisoners to narcotic farms, prior to repeal by Pub. L. 100–690, § 7608(a)(1).

Amendments1988—Pub. L. 100–690 renumbered section 575 of this title as this section.



§ 569. Reemployment rights(a) A United States marshal for a judicial district who was appointed from a position in the competitive service (as defined in section 2102 of title 5) in the United States Marshals Service and who, for reasons other than misconduct, neglect of duty, or malfeasance, is removed from such office, is entitled to be reemployed in any vacant position in the competitive service in the United States Marshals Service at the same grade or pay level, or lower, as the individual’s former position if—(1) the individual is qualified for the vacant position; and

(2) the individual has made application for the position not later than ninety days after being removed from office as a United States marshal.

Such individual shall be so reemployed within thirty days after making such application or after being removed from office, whichever is later. An individual denied reemployment under this section in a position because the individual is not qualified for that position may appeal that denial to the Merit Systems Protection Board under section 7701 of title 5.

(b) Any United States marshal serving on the effective date of this section shall continue to serve for the remainder of the term for which such marshal was appointed, unless sooner removed by the President.

(Added Pub. L. 98–473, title II, § 1211(a), Oct. 12, 1984, 98 Stat. 2163, § 576; renumbered § 569, Pub. L. 100–690, title VII, § 7608(a)(2)(B), Nov. 18, 1988, 102 Stat. 4514.)

Editorial Notes

References in TextThe effective date of this section, referred to in subsec. (b), is Oct. 1, 1984. See Effective Date note set out below.

Prior ProvisionsA prior section 569, added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 620; amended Pub. L. 95–598, title II, § 221, Nov. 6, 1978, 92 Stat. 2662; Pub. L. 96–417, title V, § 501(12), Oct. 10, 1980, 94 Stat. 1742; Pub. L. 99–466, § 3(a), Oct. 14, 1986, 100 Stat. 1191, related to powers and duties generally and supervision by the Attorney General, prior to repeal by Pub. L. 100–690, § 7608(a)(1). See section 566 of this title.

Amendments1988—Pub. L. 100–690 renumbered section 576 of this title as this section.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 98–473, title II, § 1212, Oct. 12, 1984, 98 Stat. 2163, provided that: “The amendments made by this subpart [subpart B (§§ 1211, 1212) of part F of chapter XII of title II of Pub. L. 98–473, enacting this section] shall take effect on October 1, 1984.”




[§§ 570, 571. Repealed. Pub. L. 100–690, title VII, § 7608(a)(1), Nov. 18, 1988, 102 Stat. 4512]

Section 570, added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 620, granted United States marshals the power of a sheriff in executing laws of the United States in a State. See section 564 of this title.


Section 571, added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 621; amended Pub. L. 95–598, title II, §§ 222, 223, Nov. 6, 1978, 92 Stat. 2662; Pub. L. 97–258, § 2(g)(2), Sept. 13, 1982, 96 Stat. 1060, related to disbursement of salaries and moneys.



[§ 572. Renumbered § 567]
[§§ 572a to 574. Repealed. Pub. L. 100–690, title VII, § 7608(a)(2)(A), Nov. 18, 1988, 102 Stat. 4514]

Section 572a, added Pub. L. 97–258, § 2(g)(3)(B), Sept. 13, 1982, 96 Stat. 1060, related to depositing of public moneys. See section 566(f) of this title.


Section 573, added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 621, related to delivery of prisoners to a successor. See section 566(g)(1) of this title.


Section 574, added Pub. L. 89–554, § 4(c), Sept. 6, 1966, 80 Stat. 621, related to delivery of unserved process to a successor. See section 566(g)(2) of this title.



[§§ 575, 576. Renumbered §§ 568, 569]

CHAPTER 39—UNITED STATES TRUSTEES



Sec.


581.United States trustees.


582.Assistant United States trustees.


583.Oath of office.


584.Official stations.


585.Vacancies.


586.Duties; supervision by Attorney General.


587.Salaries.


588.Expenses.


589.Staff and other employees.


589a.United States Trustee System Fund.


589b.Bankruptcy data.




Editorial Notes
Amendments2005—Pub. L. 109–8, title VI, § 602(b), Apr. 20, 2005, 119 Stat. 122, added item 589b.
1986—Pub. L. 99–554, title I, § 115(b), Oct. 27, 1986, 100 Stat. 3095, added item 589a.

United States Trustee Pilot; Repeal of Bank­ruptcy Provisions Relating to United States TrusteesPub. L. 95–598, title IV, § 408, Nov. 6, 1978, 92 Stat. 2686, as amended by Pub. L. 98–166, title II, § 200, Nov. 28, 1983, 97 Stat. 1081; Pub. L. 98–353, title III, § 323, July 10, 1984, 98 Stat. 358; Pub. L. 99–429, Sept. 30, 1986, 100 Stat. 985; Pub. L. 99–500, § 101(b) [title II, § 200], Oct. 18, 1986, 100 Stat. 1783–39, 1783–45, and Pub. L. 99–591, § 101(b) [title II, § 200], Oct. 30, 1986, 100 Stat. 3341–39, 3341–45; Pub. L. 99–554, title III, § 307(a), Oct. 27, 1986, 100 Stat. 3125, which provided that the Attorney General conduct such studies and surveys as necessary to evaluate needs, feasibility, and effectiveness of the United States trustee system, and report result of such studies and surveys to Congress, the President, and the Judicial Conference of the United States, beginning on or before January 3, 1980, and annually thereafter during the transition period; that not later than January 3, 1984, the Attorney General report to Congress, the President, and the Judicial Conference of the United States, as to the feasibility, projected annual cost and effectiveness of the United States trustee system, as determined on the basis of the studies and surveys respecting the operation of the United States trustee system in the districts, together with recommendations as to the desirability and method of proceeding with implementation of the United States trustee system in all judicial districts of the United States; and that chapter 15 of title 11 and chapter 39 of this title were repealed, and all references to the United States trustee contained in this title were deleted, 30 days after the effective date of Pub. L. 99–554 (see section 302 of Pub. L. 99–554, set out as a note under section 581 of this title), with service of any United States trustee, of any assistant United States trustee, and of any employee employed or appointed under the authority of such chapter 39 was terminated on such date, was repealed by Pub. L. 99–554, title III, § 307(b), Oct. 27, 1986, 100 Stat. 3125.


§ 581. United States trustees(a) The Attorney General shall appoint one United States trustee for each of the following regions composed of Federal judicial districts (without regard to section 451):(1) The judicial districts established for the States of Maine, Massachusetts, New Hampshire, and Rhode Island.

(2) The judicial districts established for the States of Connecticut, New York, and Vermont.

(3) The judicial districts established for the States of Delaware, New Jersey, and Pennsylvania.

(4) The judicial districts established for the States of Maryland, North Carolina, South Carolina, Virginia, and West Virginia and for the District of Columbia.

(5) The judicial districts established for the States of Louisiana and Mississippi.

(6) The Northern District of Texas and the Eastern District of Texas.

(7) The Southern District of Texas and the Western District of Texas.

(8) The judicial districts established for the States of Kentucky and Tennessee.

(9) The judicial districts established for the States of Michigan and Ohio.

(10) The Central District of Illinois and the Southern District of Illinois; and the judicial districts established for the State of Indiana.

(11) The Northern District of Illinois; and the judicial districts established for the State of Wisconsin.

(12) The judicial districts established for the States of Minnesota, Iowa, North Dakota, and South Dakota.

(13) The judicial districts established for the States of Arkansas, Nebraska, and Missouri.

(14) The District of Arizona.

(15) The Southern District of California; and the judicial districts established for the State of Hawaii, and for Guam and the Commonwealth of the Northern Mariana Islands.

(16) The Central District of California.

(17) The Eastern District of California and the Northern District of California; and the judicial district established for the State of Nevada.

(18) The judicial districts established for the States of Alaska, Idaho (exclusive of Yellowstone National Park), Montana (exclusive of Yellowstone National Park), Oregon, and Washington.

(19) The judicial districts established for the States of Colorado, Utah, and Wyoming (including those portions of Yellowstone National Park situated in the States of Montana and Idaho).

(20) The judicial districts established for the States of Kansas, New Mexico, and Oklahoma.

(21) The judicial districts established for the States of Alabama, Florida, and Georgia and for the Commonwealth of Puerto Rico and the Virgin Islands of the United States.


(b) Each United States trustee shall be appointed for a term of five years. On the expiration of his term, a United States trustee shall continue to perform the duties of his office until his successor is appointed and qualifies.

(c) Each United States trustee is subject to removal by the Attorney General.

(Added Pub. L. 95–598, title II, § 224(a), Nov. 6, 1978, 92 Stat. 2662; amended Pub. L. 99–554, title I, § 111(a)–(c), Oct. 27, 1986, 100 Stat. 3090, 3091.)

Editorial Notes
Codification
Section 408(c) of Pub. L. 95–598, as amended, which provided for the repeal of this section and the deletion of any references to United States Trustees in this title at a prospective date, was repealed by section 307(b) of Pub. L. 99–554. See note set out preceding section 581 of this title.

Amendments1986—Subsec. (a). Pub. L. 99–554, § 111(a), amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “The Attorney General shall appoint one United States trustee for each of the following districts or groups of districts:
“(1) District of Maine, District of New Hampshire, District of Massachusetts, and District of Rhode Island.
“(2) Southern District of New York.
“(3) District of Delaware and District of New Jersey.
“(4) Eastern District of Virginia and District of District of Columbia.
“(5) Northern District of Alabama.
“(6) Northern District of Texas.
“(7) Northern District of Illinois.
“(8) District of Minnesota, District of North Dakota, District of South Dakota.
“(9) Central District of California.
“(10) District of Colorado and District of Kansas.”
Subsec. (b). Pub. L. 99–554, § 111(b), substituted “five years” for “seven years” and “office” for “Office”.
Subsec. (c). Pub. L. 99–554, § 111(c), struck out “for cause” after “removal”.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 Amendment; Transition and Administrative ProvisionsPub. L. 99–554, title III, Oct. 27, 1986, 100 Stat. 3118, as amended by Pub. L. 101–650, title III, § 317(a), (c), Dec. 1, 1990, 104 Stat. 5115, 5116; Pub. L. 103–65, § 1, Aug. 6, 1993, 107 Stat. 311; Pub. L. 106–518, title V, § 501, Nov. 13, 2000, 114 Stat. 2421; Pub. L. 109–8, title X, § 1001(c), Apr. 20, 2005, 119 Stat. 186, provided that:
“SEC. 301. INCUMBENT UNITED STATES TRUSTEES.“(a) Area for Which Appointed.—Notwithstanding any paragraph of section 581(a) of title 28, United States Code, as in effect before the effective date of this Act, a United States trustee serving in such office on the effective date of this Act shall serve the remaining term of such office as United States trustee for the region specified in a paragraph of such section, as amended by this Act, that includes the site at which the primary official station of the United States trustee is located immediately before the effective date of this Act.

“(b) Term of Office.—Notwithstanding section 581(b) of title 28, United States Code, as in effect before the effective date of this Act, the term of office of any United States trustee serving in such office on the date of the enactment of this Act [Oct. 27, 1986] shall expire—“(1) 2 years after the expiration date of such term of office under such section, as so in effect, or

“(2) 4 years after the date of the enactment of this Act,

whichever occurs first.


“SEC. 302. EFFECTIVE DATES; APPLICATION OF AMENDMENTS.“(a) General Effective Date.—Except as provided in subsections (b), (c), (d), (e), and [former] (f), this Act and the amendments made by this Act [see Short Title of 1986 Amendment note below] shall take effect 30 days after the date of the enactment of this Act [Oct. 27, 1986].

“(b) Amendments Relating to Bankruptcy Judges and Incumbent United States Trustees.—Subtitle A of title I, and sections 301 and 307(a) [amending sections 152 and 156 of this title, enacting provisions set out as notes under section 581 of this title, and amending provisions set out as notes under section 152 of this title and preceding section 581 of this title], shall take effect on the date of the enactment of this Act [Oct. 27, 1986].

“(c) Amendments Relating to Family Farmers.—(1) The amendments made by subtitle B of title II [§§ 251 to 257 of Pub. L. 99–554, see Tables for classification] shall not apply with respect to cases commenced under title 11 of the United States Code before the effective date of this Act.

“(2) Section 1202 of title 11 of the United States Code (as added by the amendment made by section 255 of this Act) shall take effect on the effective date of this Act and before the amendment made by section 227 of this Act [amending section 1202 of this title].

“(3) Until the amendments made by subtitle A of title II of this Act [§§ 201 to 231 of Pub. L. 99–554, see Tables for classification] become effective in a district and apply to a case, for purposes of such case—“(A)(i) any reference in section 326(b) of title 11 of the United States Code to chapter 13 of title 11 of the United States Code shall be deemed to be a reference to chapter 12 or chapter 13 of title 11 of the United States Code,

“(ii) any reference in such section 326(b) to section 1302(d) of title 11 of the United States Code shall be deemed to be a reference to section 1302(d) of title 11 of the United States Code or section 586(b) of title 28 of the United States Code, and

“(iii) any reference in such section 326(b) to section 1302(a) of title 11 of the United States Code shall be deemed to be a reference to section 1202(a) or section 1302(a) of title 11 of the United States Code, and


“(B)(i) the first two references in section 1202(a) of title 11 of the United States Code (as added by the amendment made by section 255 of this Act) to the United States trustee shall be deemed to be a reference to the court, and

“(ii) any reference in such section 1202(a) to section 586(b) of title 28 of the United States Code shall be deemed to be a reference to section 1202(c) of title 11 of the United States Code (as so added).




“(d) Application of Amendments to Judicial Districts.—“(1) Certain regions not currently served by united states trustees.—(A) The amendments made by subtitle A of title II of this Act [§§ 201 to 231 of Pub. L. 99–554, see Tables for classification], and section 1930(a)(6) of title 28 of the United States Code (as added by section 117(4) of this Act), shall not—“(i) become effective in or with respect to a judicial district specified in subparagraph (B) until, or

“(ii) apply to cases while pending in such district before,

the expiration of the 270-day period beginning on the effective date of this Act or of the 30-day period beginning on the date the Attorney General certifies under section 303 of this Act the region specified in a paragraph of section 581(a) of title 28, United States Code, as amended by section 111(a) of this Act, that includes such district, whichever occurs first.

“(B) Subparagraph (A) applies to the following:“(i) The judicial district established for the Commonwealth of Puerto Rico.

“(ii) The District of Connecticut.

“(iii) The judicial districts established for the State of New York (other than the Southern District of New York).

“(iv) The District of Vermont.

“(v) The judicial districts established for the State of Pennsylvania.

“(vi) The judicial district established for the Virgin Islands of the United States.

“(vii) The District of Maryland.

“(viii) The judicial districts established for the State of North Carolina.

“(ix) The District of South Carolina.

“(x) The judicial districts established for the State of West Virginia.

“(xi) The Western District of Virginia.

“(xii) The Eastern District of Texas.

“(xiii) The judicial districts established for the State of Wisconsin.

“(xiv) The judicial districts established for the State of Iowa.

“(xv) The judicial districts established for the State of New Mexico.

“(xvi) The judicial districts established for the State of Oklahoma.

“(xvii) The District of Utah.

“(xviii) The District of Wyoming (including those portions of Yellowstone National Park situated in the States of Montana and Idaho).

“(xix) The judicial districts established for the State of Alabama.

“(xx) The judicial districts established for the State of Florida.

“(xxi) The judicial districts established for the State of Georgia.



“(2) Certain remaining judicial districts not currently served by united states trustees.—(A) The amendments made by subtitle A of title II of this Act [§§ 201 to 231 of Pub. L. 99–554, see Tables for classification], and section 1930(a)(6) of title 28 of the United States Code (as added by section 117(4) of this Act), shall not—“(i) become effective in or with respect to a judicial district specified in subparagraph (B) until, or

“(ii) apply to cases while pending in such district before,

the expiration of the 2-year period beginning on the effective date of this Act or of the 30-day period beginning on the date the Attorney General certifies under section 303 of this Act the region specified in a paragraph of section 581(a) of title 28, United States Code, as amended by section 111(a) of this Act, that includes such district, whichever occurs first.

“(B) Subparagraph (A) applies to the following:“(i) The judicial districts established for the State of Louisiana.

“(ii) The judicial districts established for the State of Mississippi.

“(iii) The Southern District of Texas and the Western District of Texas.

“(iv) The judicial districts established for the State of Kentucky.

“(v) The judicial districts established for the State of Tennessee.

“(vi) The judicial districts established for the State of Michigan.

“(vii) The judicial districts established for the State of Ohio.

“(viii) The judicial districts established for the State of Illinois (other than the Northern District of Illinois).

“(ix) The judicial districts established for the State of Indiana.

“(x) The judicial districts established for the State of Arkansas.

“(xi) The judicial districts established for the State of Nebraska.

“(xii) The judicial districts established for the State of Missouri.

“(xiii) The District of Arizona.

“(xiv) The District of Hawaii.

“(xv) The judicial district established for Guam.

“(xvi) The judicial district established for the Commonwealth of the Northern Mariana Islands.

“(xvii) The judicial districts established for the State of California (other than the Central District of California).

“(xviii) The District of Nevada.

“(xix) The District of Alaska.

“(xx) The District of Idaho.

“(xxi) The District of Montana.

“(xxii) The District of Oregon.

“(xxiii) The judicial districts established for the State of Washington.



“(3) Judicial districts for the states of alabama and north carolina.—(A) Notwithstanding paragraphs (1) and (2), and any other provision of law, the amendments made by subtitle A of title II of this Act [§§ 201 to 231 of Pub. L. 99–554, see Tables for classification], and section 1930(a)(6) of title 28 of the United States Code (as added by section 117(4) of this Act), shall not—“(i) become effective in or with respect to a judicial district specified in subparagraph (E) until, or

“(ii) apply to cases while pending in such district before,

such district elects to be included in a bankruptcy region established in section 581(a) of title 28, United States Code, as amended by section 111(a) of this Act, except that the amendment to section 105(a) of title 11, United States Code, shall become effective as of the date of the enactment of the Federal Courts Study Committee Implementation Act of 1990 [Dec. 1, 1990].

“(B) Any election under subparagraph (A) shall be made upon a majority vote of the chief judge of such district and each bankruptcy judge in such judicial district in favor of such election.

“(C) Notice that an election has been made under subparagraph (A) shall be given, not later than 10 days after such election, to the Attorney General and the appropriate Federal Circuit Court of Appeals for such district.

“(D) Any election made under subparagraph (A) shall become effective on the date the amendments made by subtitle A of title II of this Act become effective in the region that includes such district or 30 days after the Attorney General receives the notice required under subparagraph (C), whichever occurs later.

“(E) Subparagraph (A) applies to the following:“(i) The judicial districts established for the State of Alabama.

“(ii) The judicial districts established for the State of North Carolina.


“(F)(i) Subject to clause (ii), with respect to cases under chapters 7, 11, 12, and 13 of title 11, United States Code—“(I) commenced before the effective date of this Act, and

“(II) pending in a judicial district in the State of Alabama or the State of North Carolina before any election made under subparagraph (A) by such district becomes effective,

the amendments made by section 113 [amending section 586 of this title] and subtitle A of title II of this Act, and section 1930(a)(6) of title 28 of the United States Code (as added by section 117(4) of this Act), shall not apply until the expiration of the 1-year period beginning on the date such election becomes effective.

“(ii) For purposes of clause (i), the amendments made by section 113 and subtitle A of title II of this Act, and section 1930(a)(6) of title 28 of the United States Code (as added by section 117(4) of this Act), shall not apply with respect to a case under chapter 7, 11, 12, or 13 of title 11, United States Code, if—“(I) the trustee in the case files the final report and account of administration of the estate, required under section 704 of such title, or

“(II) a plan is confirmed under section 1129, 1225, or 1325 of such title,

before the expiration of the 1-year period beginning on the date such election becomes effective.


“(G) Notwithstanding section 589a of title 28, United States Code, as added by section 115 of this Act, funds collected as a result of the amendments made by section 117 of this Act [amending section 1930 of this title] in a judicial district in the State of Alabama or the State of North Carolina under section 1930(a) of title 28, United States Code, before the date the amendments made by subtitle A of title II of this Act take effect in such district shall be deposited in the general receipts of the Treasury.

“(H) The repeal made by section 231 of this Act [repealing chapter 15 of title 11] shall not apply in or with respect to the Northern District of Alabama until March 1, 1987, or the effective date of any election made under subparagraph (A) by such district, whichever occurs first.

“(I) In any judicial district in the State of Alabama or the State of North Carolina that has not made the election described in subparagraph (A), any person who is appointed under regulations issued by the Judicial Conference of the United States to administer estates in cases under title 11 of the United States Code may—“(i) establish, maintain, and supervise a panel of private trustees that are eligible and available to serve as trustees in cases under title 11, United States Code, and

“(ii) supervise the administration of cases and trustees in cases under chapters 7, 11, 12, and 13 of title 11, United States Code,

until the amendments made by subtitle A of title II take effect in such district.



“(e) Application of United States Trustee System and Quarterly Fees to Certain Cases.—“(1) In general.—Subject to paragraph (2), with respect to cases under chapters 7, 11, 12, and 13 of title 11, United States Code—“(A) commenced before the effective date of this Act, and

“(B) pending in a judicial district referred to in section 581(a) of title 28, United States Code, as amended by section 111(a) of this Act, for which a United States trustee is not authorized before the effective date of this Act to be appointed,

the amendments made by section 113 [amending section 586 of this title] and subtitle A of title II of this Act [§§ 201 to 231 of Pub. L. 99–554, see Tables for classification], and section 1930(a)(6) of title 28 of the United States Code (as added by section 117(4) of this Act), shall not apply until the expiration of the 3-year period beginning on the effective date of this Act, or of the 1-year period beginning on the date the Attorney General certifies under section 303 of this Act the region specified in a paragraph of such section 581(a), as so amended, that includes such district, whichever occurs first.

“(2) Amendments inapplicable.—For purposes of paragraph (1), the amendments made by section 113 and subtitle A of title II of this Act, and section 1930(a)(6) of title 28 of the United States Code (as added by section 117(4) of this Act), shall not apply with respect to a case under chapter 7, 11, 12, or 13 of title 11, United States Code, if—“(A) the trustee in the case files the final report and account of administration of the estate, required under section 704 of such title, or

“(B) a plan is confirmed under section 1129, 1225, or 1325 of such title,

before the expiration of the 3-year period, or the expiration of the 1-year period, specified in paragraph (1), whichever occurs first.

“(3) Rule of construction regarding fees for cases.—This Act [see Short Title of 1986 Amendment note below] and the amendments made by section 117(4) of this Act [amending section 1930 of this title] shall not be construed to require the payment of a fee under paragraph (6) of section 1930(a) of title 28, United States Code, in a case under title 11 of the United States Code for any conduct or period occurring before such paragraph becomes effective in the district in which such case is pending.



“SEC. 303. CERTIFICATION OF JUDICIAL DISTRICTS; NOTICE AND PUBLICATION OF CERTIFICATION.“(a) Certification by Attorney General.—The Attorney General may certify in writing a region specified in a paragraph of section 581(a) of title 28, United States Code (other than paragraph (16)), as amended by section 111(a) of this Act, to the appropriate court of appeals of the United States, for the purpose of informing such court that certain amendments made by this Act will become effective in accordance with section 302 of this Act.

“(b) Notice and Publication of Certification.—Whenever the Attorney General transmits a certification under subsection (a), the Attorney General shall simultaneously—“(1) transmit a copy of such certification to the Speaker of the House of Representatives and to the President pro tempore of the Senate, and

“(2) publish such certification in the Federal Register.



“SEC. 304. ADMINISTRATIVE PROVISIONS.“(a) Cooperative Arrangements.—The Attorney General and the Director of the Administrative Office of the United States Courts may enter into agreements under which United States trustees may—“(1) use—“(A) the services, equipment, personnel, records, reports, and data compilations, in any form, of the courts of the United States, and

“(B) the facilities of such courts, and


“(2) cooperate in the use by the courts of the United States of—“(A) the services, equipment, personnel, records, reports, and data compilations, in any form, of United States trustees, and

“(B) the facilities of such trustees,

to prevent duplication during the 2-year period beginning on the effective date of this Act.


“(b) Information and Documents Relating to Bankruptcy Cases and United States Trustees.—The Director of the Administrative Office of the United States Courts shall make available to United States trustees, at the request of the Attorney General and on a continuing basis, all records, reports, and data compilations relating to—“(1) cases and proceedings under title 11 of the United States Code, and

“(2) the duties of United States trustees under titles 11 and 28 of the United States Code.



“SEC. 305. APPLICATION OF CERTAIN BANKRUPTCY RULES.“(a) Rules Relating to the United States Trustee System.—If a United States trustee is not authorized, before the effective date of this Act, to be appointed for a judicial district referred to in section 581(a) of title 28, United States Code, as amended by section 111(a) of this Act, then part X of the Bankruptcy Rules [11 U.S.C. App.] shall not apply to cases in such district until the amendments made by subtitle A of title II of this Act [§§ 201 to 231 of Pub. L. 99–554, see Tables for classification] become effective under section 302 of this Act in such district.

“(b) Rules Relating to Chapter 12 of Title 11.—The rules prescribed under section 2075 of title 28, United States Code, and in effect on the date of the enactment of this Act [Oct. 27, 1986] shall apply to cases filed under chapter 12 of title 11, United States Code, to the extent practicable and not inconsistent with the amendments made by title II of this Act [see Tables for classification].


“SEC. 306. SALARY OF INCUMBENT UNITED STATES TRUSTEES.“For service as a United States trustee in the period beginning on the effective date of this Act and ending on the expiration under section 301 of this Act of their respective terms of office, the salary payable to United States trustees serving in such offices on the effective date of this Act shall be fixed in accordance with section 587 of title 28, United States Code, as amended by section 114(a) of this Act.


“SEC. 307. PRESERVATION OF UNITED STATES TRUSTEE SYSTEM DURING PENDENCY OF LEGISLATION; REPEALER.“(a) Temporary Delay of Repeal of United States Trustee System.—Effective immediately before November 10, 1986, section 408(c) of the Act of November 6, 1978 (Public Law 95–598; 92 Stat. 2687), is amended by striking out ‘November 10, 1986’ and inserting in lieu thereof ‘30 days after the effective date of the Bankruptcy Judges, United States Trustees, and Family Farmer Bankruptcy Act of 1986 [Pub. L. 99–554]’.

“(b) Conforming Amendment.—Section 408 of the Act of November 6, 1978 (Public Law 95–598; 92 Stat. 2687), is repealed.


“SEC. 308. CONSIDERATION OF CURRENT PRIVATE TRUSTEES FOR APPOINTMENT BY UNITED STATES TRUSTEES.“(a) Trustees in Bankruptcy Cases Under Chapter 7.—It is the sense of the Congress that individuals who are serving before the effective date of this Act, as trustees in cases under chapter 7 of title 11, United States Code, should be considered by United States trustees for appointment under section 586(a)(1) of title 28, United States Code, to the panels of private trustees that are established as a result of the amendments made by this Act [see Short Title of 1986 Amendment note below].

“(b) Standing Trustees in Bankruptcy Cases Under Chapter 13.—It is the sense of the Congress that individuals who are serving before the effective date of this Act, as standing trustees in cases under chapter 13 of title 11, United States Code, should be considered by the United States trustees for appointment under section 586(b) of title 28, United States Code, as standing trustees who are appointed as a result of the amendments made by this Act [see Short Title of 1986 Amendment note below].


“SEC. 309. APPOINTMENT OF UNITED STATES TRUSTEES BY THE ATTORNEY GENERAL.“It is the sense of the Congress that individuals otherwise qualified who are serving, before the effective date of this Act, as estate administrators under title 11 of the United States Code should be considered by the Attorney General for appointment under sections 581 and 582 of title 28, United States Code, to new positions of United States trustee and assistant United States trustee resulting from the amendments made by this Act [see Short Title of 1986 Amendment note below].


“SEC. 310. ELECTRONIC CASE MANAGEMENT DEMONSTRATION PROJECT.“(a) Establishment of Project.—Not later than 1 year after the effective date of this Act, the Director of the Executive Office for United States Trustees, in consultation with the Director of the Administrative Office of the United States Courts, shall establish an electronic case management demonstration project to be carried out in 3 Federal judicial districts that have a sufficiently large and varied bankruptcy caseload so as to provide a meaningful evaluation of the cost and effectiveness of such system. A contract for such project shall be awarded—“(1) on the basis of competitive bids submitted by qualified nongovernmental entities that are able to design an automated joint information system for use by the United States courts and by United States trustees, and

“(2) in accordance with the Federal Property and Administrative Services Act of 1949 [see chapters 1 to 11 of Title 40, Public Buildings, Property, and Works, and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of Title 41, Public Contracts], the Office of Federal Procurement Policy Act [see division B (except sections 1123, 2303, 2304, and 2313) of subtitle I of Title 41], and title 31 of the United States Code.


“(b) Study by General Accounting Office [now Government Accountability Office].—Not later than 1 year after the electronic case management system begins to operate in all of the judicial districts participating in the demonstration project carried out under subsection (a), the General Accounting Office [now Government Accountability Office] shall conduct a study to compare the cost and effectiveness of such system with the cost and effectiveness of case management systems used in Federal judicial districts that are not participating in such project.

“(c) Term of Project.—The demonstration project required by subsection (a) shall be carried out until—“(1) the expiration of the 2-year period beginning on the date the electronic case management system begins to operate in all of the judicial districts participating in such project, or

“(2) legislation is enacted to extend, expand, modify, or terminate the operation of such project,

whichever occurs first.

“(d) Use by Clerks of the Courts.—The electronic case management system demonstrated under the project required by subsection (a) shall provide the clerk of court in each district in which such system is operated, with a means of—“(1) maintaining a complete electronic case file of all relevant information contained in petitions and schedules (and any amendments thereto) relating to debtors in cases under title 11 of the United States Code, including—“(A) a complete list of creditors in each such case, as listed by the debtor,

“(B) a complete list of assets scheduled by the debtor, the value of such asset, and any action taken by the trustee or debtor in possession with regard to such asset during the pendency of such case,

“(C) a complete list of debts and, with respect to each debt—“(i) any priority of such debt under title 11 of the United States Code,

“(ii) whether such debt is secured or unsecured, and

“(iii) whether such debt is contingent or noncontingent, and


“(D) the debtor’s statements of current expenses and income, and


“(2) maintaining all calendars and dockets and producing all notices required to be sent in cases under title 11 of the United States Code.


“(e) Use by United States Trustees.—The electronic case management system demonstrated under the project required by subsection (a) shall provide, at a minimum, the United States trustee in each district in which such system is operated with—“(1) complete electronic case files which contain, in addition to the information listed in subsection (d), records of case openings, case closings, hearings, and the filing of all motions, trustee appointments, pleadings, and responses, as well as a record of the responses by the United States trustee to those motions, trustee appointments, and pleadings,

“(2) a means to generate standardized forms for motions, appointments, pleadings, and responses,

“(3) a means to generate standard management reports and letters on an exception basis,

“(4) a means to maintain accounting records, reports, and information required to be maintained by debtors in possession and trustees in cases under title 11 of the United States Code,

“(5) a means to calculate and record distribution to creditors, final applications and orders for distribution, and final case closing reports, and

“(6) a means to monitor the payment of filing and other required fees.


“(f) Availability to Certain Governmental Entities.—Unlimited access to information maintained in the electronic case management system demonstrated under the project required by subsection (a) shall be provided at no charge to the following:“(1) The Congress.

“(2) The Executive Office for the United States Trustees.

“(3) The Administrative Office of the United States Courts.

“(4) The clerks of the courts in judicial districts in which such system is operated and persons who review case information, in accordance with section 107(a) of title 11, United States Code, in the offices of the clerks.

“(5) The judges on the bankruptcy and district courts in districts in which such system is operated.

“(6) Trustees in cases pending in districts in which such system is operated.


“(g) Fees for Other Users.—(1) The entity which is awarded a contract to provide the electronic case management system demonstrated under this project may, under guidelines established by the Director of the Executive Office for the United States Trustees in the provisions of such contract, collect reasonable fees from assets of the estate of the debtor in bankruptcy for providing notices and services to the court and trustees under the demonstration project.

“(2) Access to information maintained in electronic case files pursuant to the demonstration project may be provided to persons other than those specified in subsection (f), but such access shall be limited to viewing such information only. A reasonable charge for such access may be collected by the entity which is awarded a contract under this section, in accordance with the guidelines established by the Director of the Executive Office for the United States Trustees in such contract. A reasonable portion of any charge so collected may be required by the Director to be remitted to the Executive Office for United States Trustees and deposited in the United States Trustee System Fund established in section 589a of title 28, United States Code.


“(h) Security.—Access provided under subsection (f) to an entity or an individual shall be subject to such security limitations as may be imposed by the Congress or the head of the affected entity.


“SEC. 311. CASES PENDING UNDER THE BANKRUPTCY ACT.“At the end of one calendar year following the date the amendments made by subtitle A of title II of this Act [§§ 201 to 231 of Pub. L. 99–554, see Tables for classification] take effect in a district in which any case is still pending under the Bankruptcy Act [see 11 U.S.C. notes prec. 101], the district court shall withdraw the reference of any such case and, after notice and a hearing, determine the status of the case. Such case shall be remanded to the bankruptcy judge with such instructions as are necessary for the prompt closing of the case and with a requirement that a progress report on the case be provided by the bankruptcy judge after such interval as the district court deems appropriate.”





Effective DateChapter effective Oct. 1, 1979, see section 402(c) of Pub. L. 95–598, set out as a note preceding section 101 of Title 11, Bankruptcy.

Short Title of 1986 AmendmentPub. L. 99–554, § 1, Oct. 27, 1986, 100 Stat. 3088, provided: “That this Act [enacting section 589a of this title and section 307 and chapter 12 of Title 11, Bankruptcy, amending this section, sections 49, 96, 152, 156, 157, 526, 582, 584 to 587, 604, 1334, and 1930 of this title, sections 101 to 103, 105, 108, 109, 303, 321, 322, 324, 326, 327, 329, 330, 341, 343, 345 to 348, 362 to 365, 502, 503, 521 to 524, 546 to 549, 554, 557, 701, 703 to 707, 724, 726 to 728, 743, 1102, 1104 to 1106, 1112, 1121, 1129, 1163, 1202, 1302, 1306, 1307, and 1324 to 1326 of Title 11, Bankruptcy Form No. 1, repealing chapters 11 and 12 of Title 11, enacting provisions set out as notes under this section and section 589 of this title, amending provisions set out as notes preceding this section and under section 152 of this title, and repealing provisions set out as a note preceding this section] may be cited as the ‘Bankruptcy Judges, United States Trustees, and Family Farmer Bankruptcy Act of 1986’.”


Bankruptcy CrimesPub. L. 109–162, title XI, § 1175, Jan. 5, 2006, 119 Stat. 3125, provided that: 
“The Director of the Executive Office for United States Trustees shall prepare an annual report to the Congress detailing—
“(1) the number and types of criminal referrals made by the United States Trustee Program;

“(2) the outcomes of each criminal referral;

“(3) for any year in which the number of criminal referrals is less than for the prior year, an explanation of the decrease; and

“(4) the United States Trustee Program’s efforts to prevent bankruptcy fraud and abuse, particularly with respect to the establishment of uniform internal controls to detect common, higher risk frauds, such as a debtor’s failure to disclose all assets.”






§ 582. Assistant United States trustees(a) The Attorney General may appoint one or more assistant United States trustees in any region when the public interest so requires.

(b) Each assistant United States trustee is subject to removal by the Attorney General.

(Added Pub. L. 95–598, title II, § 224(a), Nov. 6, 1978, 92 Stat. 2663; amended Pub. L. 99–554, title I, § 111(d), Oct. 27, 1986, 100 Stat. 3091.)

Editorial Notes
Codification
Section 408(c) of Pub. L. 95–598, as amended, which provided for the repeal of this section and the deletion of any references to United States Trustees in this title at a prospective date, was repealed by section 307(b) of Pub. L. 99–554. See note set out preceding section 581 of this title.

Amendments1986—Subsec. (a). Pub. L. 99–554, § 111(d)(1), substituted “region” for “district”.
Subsec. (b). Pub. L. 99–554, § 111(d)(2), struck out “for cause” after “removal”.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentAmendment by Pub. L. 99–554 effective 30 days after Oct. 27, 1986, see section 302(a) of Pub. L. 99–554, set out as a note under section 581 of this title.

Appointment of United States Trustees by Attorney GeneralFor sense of Congress concerning consideration of estate administrators under title 11 by the Attorney General for appointment under this section as U.S. trustee and assistant U.S. trustee, see section 309 of Pub. L. 99–554, set out as a note under section 581 of this title.



§ 583. Oath of office
Each United States trustee and assistant United States trustee, before taking office, shall take an oath to execute faithfully his duties.
(Added Pub. L. 95–598, title II, § 224(a), Nov. 6, 1978, 92 Stat. 2663.)

Editorial Notes
Codification
Section 408(c) of Pub. L. 95–598, as amended, which provided for the repeal of this section and the deletion of any references to United States Trustees in this title at a prospective date, was repealed by section 307(b) of Pub. L. 99–554. See note set out preceding section 581 of this title.



§ 584. Official stations
The Attorney General may determine the official stations of the United States trustees and assistant United States trustees within the regions for which they were appointed.
(Added Pub. L. 95–598, title II, § 224(a), Nov. 6, 1978, 92 Stat. 2663; amended Pub. L. 99–554, title I, § 144(d), Oct. 27, 1986, 100 Stat. 3096.)

Editorial Notes
Codification
Section 408(c) of Pub. L. 95–598, as amended, which provided for the repeal of this section and the deletion of any references to United States Trustees in this title at a prospective date, was repealed by section 307(b) of Pub. L. 99–554. See note set out preceding section 581 of this title.

Amendments1986—Pub. L. 99–554 substituted “regions” for “districts”.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentAmendment by Pub. L. 99–554 effective 30 days after Oct. 27, 1986, see section 302(a) of Pub. L. 99–554, set out as a note under section 581 of this title.



§ 585. Vacancies(a) The Attorney General may appoint an acting United States trustee for a region in which the office of the United States trustee is vacant. The individual so appointed may serve until the date on which the vacancy is filled by appointment under section 581 of this title or by designation under subsection (b) of this section.

(b) The Attorney General may designate a United States trustee to serve in not more than two regions for such time as the public interest requires.

(Added Pub. L. 95–598, title II, § 224(a), Nov. 6, 1978, 92 Stat. 2663; amended Pub. L. 99–554, title I, § 112, Oct. 27, 1986, 100 Stat. 3091.)

Editorial Notes
Codification
Section 408(c) of Pub. L. 95–598, as amended, which provided for the repeal of this section and the deletion of any references to United States Trustees in this title at a prospective date, was repealed by section 307(b) of Pub. L. 99–554. See note set out preceding section 581 of this title.

Amendments1986—Pub. L. 99–554 amended section generally. Prior to amendment, section read as follows: “The Attorney General may appoint an acting United States trustee for a district in which the office of United States trustee is vacant, or may designate a United States trustee for another judicial district to serve as trustee for the district in which such vacancy exists. The individual so appointed or designated may serve until the earlier of 90 days after such appointment or designation, as the case may be, or the date on which the vacancy is filled by appointment under section 581 of this title.”

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentAmendment by Pub. L. 99–554 effective 30 days after Oct. 27, 1986, see section 302(a) of Pub. L. 99–554, set out as a note under section 581 of this title.



§ 586. Duties; supervision by Attorney General(a) Each United States trustee, within the region for which such United States trustee is appointed, shall—(1) establish, maintain, and supervise a panel of private trustees that are eligible and available to serve as trustees in cases under chapter 7 of title 11;

(2) serve as and perform the duties of a trustee in a case under title 11 when required under title 11 to serve as trustee in such a case;

(3) supervise the administration of cases and trustees in cases under chapter 7, 11 (including subchapter V of chapter 11), 12, 13, or 15 of title 11 by, whenever the United States trustee considers it to be appropriate—(A)(i) reviewing, in accordance with procedural guidelines adopted by the Executive Office of the United States Trustee (which guidelines shall be applied uniformly by the United States trustee except when circumstances warrant different treatment), applications filed for compensation and reimbursement under section 330 of title 11; and

(ii) filing with the court comments with respect to such application and, if the United States Trustee considers it to be appropriate, objections to such application;


(B) monitoring plans and disclosure statements filed in cases under chapter 11 of title 11 and filing with the court, in connection with hearings under sections 1125 and 1128 of such title, comments with respect to such plans and disclosure statements;

(C) monitoring plans filed under chapters 12 and 13 of title 11 and filing with the court, in connection with hearings under sections 1224, 1229, 1324, and 1329 of such title, comments with respect to such plans;

(D) taking such action as the United States trustee deems to be appropriate to ensure that all reports, schedules, and fees required to be filed under title 11 and this title by the debtor are properly and timely filed;

(E) monitoring creditors’ committees appointed under title 11;

(F) notifying the appropriate United States attorney of matters which relate to the occurrence of any action which may constitute a crime under the laws of the United States and, on the request of the United States attorney, assisting the United States attorney in carrying out prosecutions based on such action;

(G) monitoring the progress of cases under title 11 and taking such actions as the United States trustee deems to be appropriate to prevent undue delay in such progress;

(H) in small business cases (as defined in section 101 of title 11), performing the additional duties specified in title 11 pertaining to such cases; and

(I) monitoring applications filed under section 327 of title 11 and, whenever the United States trustee deems it to be appropriate, filing with the court comments with respect to the approval of such applications;


(4) deposit or invest under section 345 of title 11 money received as trustee in cases under title 11;

(5) perform the duties prescribed for the United States trustee under title 11 and this title, and such duties consistent with title 11 and this title as the Attorney General may prescribe;

(6) make such reports as the Attorney General directs, including the results of audits performed under section 603(a) of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005;

(7) in each of such small business cases—(A) conduct an initial debtor interview as soon as practicable after the date of the order for relief but before the first meeting scheduled under section 341(a) of title 11, at which time the United States trustee shall—(i) begin to investigate the debtor’s viability;

(ii) inquire about the debtor’s business plan;

(iii) explain the debtor’s obligations to file monthly operating reports and other required reports;

(iv) attempt to develop an agreed scheduling order; and

(v) inform the debtor of other obligations;


(B) if determined to be appropriate and advisable, visit the appropriate business premises of the debtor, ascertain the state of the debtor’s books and records, and verify that the debtor has filed its tax returns; and

(C) review and monitor diligently the debtor’s activities, to determine as promptly as possible whether the debtor will be unable to confirm a plan; and


(8) in any case in which the United States trustee finds material grounds for any relief under section 1112 of title 11, apply promptly after making that finding to the court for relief.


(b) If the number of cases under subchapter V of chapter 11 or chapter 12 or 13 of title 11 commenced in a particular region so warrants, the United States trustee for such region may, subject to the approval of the Attorney General, appoint one or more individuals to serve as standing trustee, or designate one or more assistant United States trustees to serve in cases under such chapter. The United States trustee for such region shall supervise any such individual appointed as standing trustee in the performance of the duties of standing trustee.

(c) Each United States trustee shall be under the general supervision of the Attorney General, who shall provide general coordination and assistance to the United States trustees.

(d)(1) The Attorney General shall prescribe by rule qualifications for membership on the panels established by United States trustees under paragraph (a)(1) of this section, and qualifications for appointment under subsection (b) of this section to serve as standing trustee in cases under subchapter V of chapter 11 or chapter 12 or 13 of title 11. The Attorney General may not require that an individual be an attorney in order to qualify for appointment under subsection (b) of this section to serve as standing trustee in cases under subchapter V of chapter 11 or chapter 12 or 13 of title 11.

(2) A trustee whose appointment under subsection (a)(1) or under subsection (b) is terminated or who ceases to be assigned to cases filed under title 11, United States Code, may obtain judicial review of the final agency decision by commencing an action in the district court of the United States for the district for which the panel to which the trustee is appointed under subsection (a)(1), or in the district court of the United States for the district in which the trustee is appointed under subsection (b) resides, after first exhausting all available administrative remedies, which if the trustee so elects, shall also include an administrative hearing on the record. Unless the trustee elects to have an administrative hearing on the record, the trustee shall be deemed to have exhausted all administrative remedies for purposes of this paragraph if the agency fails to make a final agency decision within 90 days after the trustee requests administrative remedies. The Attorney General shall prescribe procedures to implement this paragraph. The decision of the agency shall be affirmed by the district court unless it is unreasonable and without cause based on the administrative record before the agency.


(e)(1) The Attorney General, after consultation with a United States trustee that has appointed an individual under subsection (b) of this section to serve as standing trustee in cases under subchapter V of chapter 11 or chapter 12 or 13 of title 11, shall fix—(A) a maximum annual compensation for such individual consisting of—(i) an amount not to exceed the highest annual rate of basic pay in effect for level V of the Executive Schedule; and

(ii) the cash value of employment benefits comparable to the employment benefits provided by the United States to individuals who are employed by the United States at the same rate of basic pay to perform similar services during the same period of time; and


(B) a percentage fee not to exceed—(i) in the case of a debtor who is not a family farmer, ten percent; or

(ii) in the case of a debtor who is a family farmer, the sum of—(I) not to exceed ten percent of the payments made under the plan of such debtor, with respect to payments in an aggregate amount not to exceed $450,000; and

(II) three percent of payments made under the plan of such debtor, with respect to payments made after the aggregate amount of payments made under the plan exceeds $450,000;


based on such maximum annual compensation and the actual, necessary expenses incurred by such individual as standing trustee.


(2) Such individual shall collect such percentage fee from all payments received by such individual under plans in the cases under subchapter V of chapter 11 or chapter 12 or 13 of title 11 for which such individual serves as standing trustee. Such individual shall pay to the United States trustee, and the United States trustee shall deposit in the United States Trustee System Fund—(A) any amount by which the actual compensation of such individual exceeds 5 per centum upon all payments received under plans in cases under subchapter V of chapter 11 or chapter 12 or 13 of title 11 for which such individual serves as standing trustee; and

(B) any amount by which the percentage for all such cases exceeds—(i) such individual’s actual compensation for such cases, as adjusted under subparagraph (A) of paragraph (1); plus

(ii) the actual, necessary expenses incurred by such individual as standing trustee in such cases. Subject to the approval of the Attorney General, any or all of the interest earned from the deposit of payments under plans by such individual may be utilized to pay actual, necessary expenses without regard to the percentage limitation contained in subparagraph (d)(1)(B) of this section.



(3) After first exhausting all available administrative remedies, an individual appointed under subsection (b) may obtain judicial review of final agency action to deny a claim of actual, necessary expenses under this subsection by commencing an action in the district court of the United States for the district where the individual resides. The decision of the agency shall be affirmed by the district court unless it is unreasonable and without cause based upon the administrative record before the agency.

(4) The Attorney General shall prescribe procedures to implement this subsection.

(5) In the event that the services of the trustee in a case under subchapter V of chapter 11 of title 11 are terminated by dismissal or conversion of the case, or upon substantial consummation of a plan under section 1183(c)(1) of that title, the court shall award compensation to the trustee consistent with services performed by the trustee and the limits on the compensation of the trustee established pursuant to paragraph (1) of this subsection.


(f)(1) The United States trustee for each district is authorized to contract with auditors to perform audits in cases designated by the United States trustee, in accordance with the procedures established under section 603(a) of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005.

(2)(A) The report of each audit referred to in paragraph (1) shall be filed with the court and transmitted to the United States trustee. Each report shall clearly and conspicuously specify any material misstatement of income or expenditures or of assets identified by the person performing the audit. In any case in which a material misstatement of income or expenditures or of assets has been reported, the clerk of the district court (or the clerk of the bankruptcy court if one is certified under section 156(b) of this title) shall give notice of the misstatement to the creditors in the case.

(B) If a material misstatement of income or expenditures or of assets is reported, the United States trustee shall—(i) report the material misstatement, if appropriate, to the United States Attorney pursuant to section 3057 of title 18; and

(ii) if advisable, take appropriate action, including but not limited to commencing an adversary proceeding to revoke the debtor’s discharge pursuant to section 727(d) of title 11.




(Added Pub. L. 95–598, title II, § 224(a), Nov. 6, 1978, 92 Stat. 2663; amended Pub. L. 99–554, title I, § 113, Oct. 27, 1986, 100 Stat. 3091; Pub. L. 101–509, title V, § 529 [title I, § 110(a)], Nov. 5, 1990, 104 Stat. 1427, 1452; Pub. L. 103–394, title II, § 224(a), title V, § 502, Oct. 22, 1994, 108 Stat. 4130, 4147; Pub. L. 109–8, title IV, § 439, title VI, § 603(b), title VIII, § 802(c)(3), title XII, § 1231, Apr. 20, 2005, 119 Stat. 113, 122, 146, 201; Pub. L. 111–327, § 2(c)(3), Dec. 22, 2010, 124 Stat. 3563; Pub. L. 116–54, § 4(b)(1), Aug. 23, 2019, 133 Stat. 1086.)

Editorial Notes

References in TextSection 603(a) of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, referred to in subsecs. (a)(6) and (f)(1), is section 603(a) of Pub. L. 109–8, which is set out as a note under this section.
Level V of the Executive Schedule, referred to in subsec. (e)(1)(A)(i), is set out in section 5316 of Title 5, Government Organization and Employees.

Codification
Section 408(c) of Pub. L. 95–598, which provided for the repeal of this section and the deletion of any references to United States Trustees in this title at a prospective date, was repealed by section 307(b) of Pub. L. 99–554. See note set out preceding section 581 of this title.

Amendments2019—Subsec. (a)(3). Pub. L. 116–54, § 4(b)(1)(A), inserted “(including subchapter V of chapter 11)” after “chapter 7, 11” in introductory provisions.
Subsec. (b). Pub. L. 116–54, § 4(b)(1)(B), inserted “subchapter V of chapter 11 or” after “number of cases under”.
Subsec. (d)(1). Pub. L. 116–54, § 4(b)(1)(C), inserted “subchapter V of chapter 11 or” after “cases under” in two places.
Subsec. (e)(1), (2). Pub. L. 116–54, § 4(b)(1)(D)(i), (ii), inserted “subchapter V of chapter 11 or” after “cases under” wherever appearing.
Subsec. (e)(5). Pub. L. 116–54, § 4(b)(1)(D)(iii), added par. (5).
2010—Subsec. (a)(3)(A)(ii). Pub. L. 111–327, § 2(c)(3)(A), substituted semicolon for period at end.
Subsec. (a)(7)(C). Pub. L. 111–327, § 2(c)(3)(B), substituted “determine” for “identify”.
Subsec. (a)(8). Pub. L. 111–327, § 2(c)(3)(C), struck out “the United States trustee shall” before “apply promptly”.
2005—Subsec. (a)(3). Pub. L. 109–8, § 802(c)(3), substituted “13, or 15” for “or 13” in introductory provisions.
Subsec. (a)(3)(H), (I). Pub. L. 109–8, § 439(1), added subpar. (H) and redesignated former subpar. (H) as (I).
Subsec. (a)(6). Pub. L. 109–8, § 603(b)(1), added par. (6) and struck out former par. (6) which read as follows: “make such reports as the Attorney General directs;”.
Subsec. (a)(7), (8). Pub. L. 109–8, § 439(2)–(4), added pars. (7) and (8).
Subsec. (d). Pub. L. 109–8, § 1231(a), designated existing provisions as par. (1) and added par. (2).
Subsec. (e)(3), (4). Pub. L. 109–8, § 1231(b), added pars. (3) and (4).
Subsec. (f). Pub. L. 109–8, § 603(b)(2), added subsec. (f).
1994—Subsec. (a)(3). Pub. L. 103–394 inserted “12,” after “11,” in introductory provisions and amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “monitoring applications for compensation and reimbursement filed under section 330 of title 11 and, whenever the United States trustee deems it to be appropriate, filing with the court comments with respect to any of such applications;”.
1990—Subsec. (e)(1)(A). Pub. L. 101–509 amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “a maximum annual compensation for such individual, not to exceed the annual rate of basic pay in effect for step 1 of grade GS–16 of the General Schedule prescribed under section 5332 of title 5; and”.
1986—Subsec. (a). Pub. L. 99–554, § 113(a)(1), substituted “the region for which such United States trustee is appointed” for “his district” in introductory text.
Subsec. (a)(3). Pub. L. 99–554, § 113(a)(2), substituted “title 11 by, whenever the United States trustee considers it to be appropriate—” for “title 11;” and added subpars. (A) to (H).
Subsec. (a)(5). Pub. L. 99–554, § 113(a)(3), inserted “and this title, and such duties consistent with title 11 and this title as the Attorney General may prescribe” after “title 11”.
Subsec. (b). Pub. L. 99–554, § 113(b), amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “If the number of cases under chapter 13 of title 11 commenced in a particular judicial district so warrant, the United States trustee for such district may, subject to the approval of the Attorney General, appoint one or more individuals to serve as standing trustee, or designate one or more assistant United States trustee, in cases under such chapter. The United States trustee for such district shall supervise any such individual appointed as standing trustee in the performance of the duties of standing trustee.”
Subsec. (d). Pub. L. 99–554, § 113(c), amended subsec. (d) generally. Prior to amendment, subsec. (d) read as follows: “The Attorney General shall prescribe by rule qualifications for membership on the panels established by United States trustees under subsection (a)(1) of this section, and qualifications for appointment under subsection (b) of this section to serve as standing trustee in cases under chapter 13 of title 11. The Attorney General may not require that an individual be an attorney in order to qualify for appointment under subsection (b) of this section to serve as standing trustee in cases under chapter 13 of title 11.”
Subsec. (e). Pub. L. 99–554, § 113(c), amended subsec. (e) generally. Prior to amendment, subsec. (e) read as follows:
“(1) The Attorney General, after consultation with a United States trustee that has appointed an individual under subsection (b) of this section to serve as standing trustee in cases under chapter 13 of title 11, shall fix—
“(A) a maximum annual compensation for such individual, not to exceed the lowest annual rate of basic pay in effect for grade GS–16 of the General Schedule prescribed under section 5332 of title 5; and
“(B) a percentage fee, not to exceed ten percent, based on such maximum annual compensation and the actual, necessary expenses incurred by such individual as standing trustee.
“(2) Such individual shall collect such percentage fee from all payments under plans in the cases under chapter 13 of title 11 for which such individual serves as standing trustee. Such individual shall pay to the United States trustee, and the United States trustee shall pay to the Treasury—
“(A) any amount by which the actual compensation of such individual exceeds five percent upon all payments under plans in cases under chapter 13 of title 11 for which such individual serves as standing trustee; and
“(B) any amount by which the percentage for all such cases exceeds—
“(i) such individual actual compensation for such cases, as adjusted under subparagraph (A) of this paragraph; plus
“(ii) the actual, necessary expenses incurred by such individual as standing trustee in such cases.”

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–54 effective 180 days after Aug. 23, 2019, see section 5 of Pub. L. 116–54, set out as a note under section 101 of Title 11, Bankruptcy.

Effective Date of 2005 AmendmentAmendment by sections 439, 802(c)(3), and 1231 of Pub. L. 109–8 effective 180 days after Apr. 20, 2005, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before such effective date, except as otherwise provided, see section 1501 of Pub. L. 109–8, set out as a note under section 101 of Title 11.
Amendment by section 603(b) of Pub. L. 109–8 effective 18 months after Apr. 20, 2005, see section 603(e) of Pub. L. 109–8, set out as a note under section 521 of Title 11, Bankruptcy.

Effective Date of 1994 AmendmentAmendment by Pub. L. 103–394 effective Oct. 22, 1994, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before Oct. 22, 1994, see section 702 of Pub. L. 103–394, set out as a note under section 101 of Title 11.

Effective Date of 1990 AmendmentAmendment by Pub. L. 101–509 effective on such date as the President shall determine, but not earlier than 90 days, and not later than 180 days, after Nov. 5, 1990, see section 529 [title III, § 305] of Pub. L. 101–509, set out as a note under section 5301 of Title 5, Government Organization and Employees.

Effective Date of 1986 AmendmentEffective date and applicability of amendment by Pub. L. 99–554 dependent upon the judicial district involved, see section 302(d), (e) of Pub. L. 99–554, set out as a note under section 581 of this title.

Audit ProceduresPub. L. 109–8, title VI, § 603(a), Apr. 20, 2005, 119 Stat. 122, provided that:
“(1) Establishment of procedures.—The Attorney General (in judicial districts served by United States trustees) and the Judicial Conference of the United States (in judicial districts served by bankruptcy administrators) shall establish procedures to determine the accuracy, veracity, and completeness of petitions, schedules, and other information that the debtor is required to provide under sections 521 and 1322 of title 11, United States Code, and, if applicable, section 111 of such title, in cases filed under chapter 7 or 13 of such title in which the debtor is an individual. Such audits shall be in accordance with generally accepted auditing standards and performed by independent certified public accountants or independent licensed public accountants, provided that the Attorney General and the Judicial Conference, as appropriate, may develop alternative auditing standards not later than 2 years after the date of enactment of this Act [Apr. 20, 2005].

“(2) Procedures.—Those procedures required by paragraph (1) shall—“(A) establish a method of selecting appropriate qualified persons to contract to perform those audits;

“(B) establish a method of randomly selecting cases to be audited, except that not less than 1 out of every 250 cases in each Federal judicial district shall be selected for audit;

“(C) require audits of schedules of income and expenses that reflect greater than average variances from the statistical norm of the district in which the schedules were filed if those variances occur by reason of higher income or higher expenses than the statistical norm of the district in which the schedules were filed; and

“(D) establish procedures for providing, not less frequently than annually, public information concerning the aggregate results of such audits including the percentage of cases, by district, in which a material misstatement of income or expenditures is reported.”





Application to All Standing TrusteesPub. L. 101–509, title V, § 529 [title I, § 110(b)], Nov. 5, 1990, 104 Stat. 1427, 1452, provided that: “The amendment made by subsection (a) [amending this section] shall apply to any trustee to whom the provisions of section 302(d)(3) of the Bankruptcy Judges, United States Trustees, and Family Farmer Bankruptcy Act of 1986 (Public Law 99–54 [Pub. L. 99–554]; 100 Stat. 3121) [set out in an Effective Date of 1986 Amendment note under section 581 of this title] apply.”




§ 587. Salaries
Subject to sections 5315 through 5317 of title 5, the Attorney General shall fix the annual salaries of United States trustees and assistant United States trustees at rates of compensation not in excess of the rate of basic compensation provided for Executive Level IV of the Executive Schedule set forth in section 5315 of title 5, United States Code.
(Added Pub. L. 95–598, title II, § 224(a), Nov. 6, 1978, 92 Stat. 2664; amended Pub. L. 99–554, title I, § 114(a), Oct. 27, 1986, 100 Stat. 3093.)

Editorial Notes
Codification
Section 408(c) of Pub. L. 95–598, as amended, which provided for the repeal of this section and the deletion of any references to United States Trustees in this title at a prospective date, was repealed by section 307(b) of Pub. L. 99–554. See note set out preceding section 581 of this title.

Amendments1986—Pub. L. 99–554 amended section generally. Prior to amendment, section read as follows: “The Attorney General shall fix the annual salaries of United States trustees and assistant United States trustees at rates of compensation not to exceed the lowest annual rate of basic pay in effect for grade GS–16 of the General Schedule prescribed under section 5332 of title 5.”

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentAmendment by Pub. L. 99–554 effective 30 days after Oct. 27, 1986, see section 302(a) of Pub. L. 99–554, set out as a note under section 581 of this title.



§ 588. Expenses
Necessary office expenses of the United States trustee shall be allowed when authorized by the Attorney General.
(Added Pub. L. 95–598, title II, § 224(a), Nov. 6, 1978, 92 Stat. 2664.)

Editorial Notes
Codification
Section 408(c) of Pub. L. 95–598, as amended, which provided for the repeal of this section and the deletion of any references to United States Trustees in this title at a prospective date, was repealed by section 307(b) of Pub. L. 99–554. See note set out preceding section 581 of this title.



§ 589. Staff and other employees
The United States trustee may employ staff and other employees on approval of the Attorney General.
(Added Pub. L. 95–598, title II, § 224(a), Nov. 6, 1978, 92 Stat. 2664.)

Editorial Notes
Codification
Section 408(c) of Pub. L. 95–598, as amended, which provided for the repeal of this section and the deletion of any references to United States Trustees in this title at a prospective date, was repealed by section 307(b) of Pub. L. 99–554. See note set out preceding section 581 of this title.

Statutory Notes and Related Subsidiaries
Temporary Suspension of Limitation on AppointmentsPub. L. 99–554, title I, § 114(b), Oct. 27, 1986, 100 Stat. 3093, provided that: “During the period beginning on the effective date of this Act [see section 302 of Pub. L. 99–554, set out in an Effective Date of 1986 Amendment; Transition and Administrative Provisions note under section 581 of this title] and ending on October 1, 1989, the provisions of title 5 of the United States Code governing appointments in the competitive service shall not apply with respect to appointments under section 589 of title 28, United States Code.”




§ 589a. United States Trustee System Fund(a) There is hereby established in the Treasury of the United States a special fund to be known as the “United States Trustee System Fund” (hereinafter in this section referred to as the “Fund”). Monies in the Fund shall be available to the Attorney General without fiscal year limitation in such amounts as may be specified in appropriations Acts for the following purposes in connection with the operations of United States trustees—(1) salaries and related employee benefits;

(2) travel and transportation;

(3) rental of space;

(4) communication, utilities, and miscellaneous computer charges;

(5) security investigations and audits;

(6) supplies, books, and other materials for legal research;

(7) furniture and equipment;

(8) miscellaneous services, including those obtained by contract; and

(9) printing.


(b) For the purpose of recovering the cost of services of the United States Trustee System, there shall be deposited as offsetting collections to the appropriation “United States Trustee System Fund”, to remain available until expended, the following—(1)(A) 40.46 percent of the fees collected under section 1930(a)(1)(A); and

(B) 28.33 percent of the fees collected under section 1930(a)(1)(B);


(2) 48.89 percent of the fees collected under section 1930(a)(3) of this title;

(3) one-half of the fees collected under section 1930(a)(4) of this title;

(4) one-half of the fees collected under section 1930(a)(5) of this title;

(5) 100 percent of the fees collected under section 1930(a)(6) of this title; 11 See Deposits of Fees Under Subsection (a)(6) for Certain Fiscal Years note below.

(6) three-fourths of the fees collected under the last sentence of section 1930(a) of this title;

(7) the compensation of trustees received under section 330(d) of title 11 by the clerks of the bankruptcy courts;

(8) excess fees collected under section 586(e)(2) of this title;

(9) interest earned on Fund investment; and

(10) fines imposed under section 110(l) of title 11, United States Code.


(c) Amounts in the Fund which are not currently needed for the purposes specified in subsection (a) shall be kept on deposit or invested in obligations of, or guaranteed by, the United States.

(d) The Attorney General shall transmit to the Congress, not later than 120 days after the end of each fiscal year, a detailed report on the amounts deposited in the Fund and a description of expenditures made under this section.

(e) There are authorized to be appropriated to the Fund for any fiscal year such sums as may be necessary to supplement amounts deposited under subsection (b) for the purposes specified in subsection (a).

(f)(1) During each of fiscal years 2021 through 2026 and notwithstanding subsections (b) and (c), the fees collected under section 1930(a)(6), less the amount specified in paragraph (2), shall be deposited as follows, in the following order:(A) First, the amounts specified in the Department of Justice appropriations for that fiscal year, shall be deposited as discretionary offsetting collections to the “United States Trustee System Fund”, pursuant to subsection (a), to remain available until expended.

(B) Second, the amounts determined annually by the Director of the Administrative Office of the United States Courts that are necessary to reimburse the judiciary for the costs of administering payments under section 330(e) of title 11, shall be deposited as mandatory offsetting collections to the “United States Trustee System Fund”, and transferred and deposited into the special fund established under section 1931(a), and notwithstanding subsection (a), shall be available for expenditure without further appropriation.

(C) Third, the amounts determined annually by the Director of the Administrative Office of the United States Courts that are necessary to pay trustee compensation authorized by section 330(e)(2) of title 11, shall be deposited as mandatory offsetting collections to the “United States Trustee System Fund”, and transferred and deposited into the Chapter 7 Trustee Fund established under section 330(e) of title 11 for payment to trustees serving in cases under chapter 7 of title 11 (in addition to the amounts paid under section 330(b) of title 11), in accordance with that section, and notwithstanding subsection (a), shall be available for expenditure without further appropriation.

(D) Fourth, any remaining amounts shall be deposited as discretionary offsetting collections to the “United States Trustee System Fund”, to remain available until expended.


(2) Notwithstanding subsection (b), for each of fiscal years 2021 through 2026, $5,400,000 of the fees collected under section 1930(a)(6) shall be deposited in the general fund of the Treasury.


(Added Pub. L. 99–554, title I, § 115(a), Oct. 27, 1986, 100 Stat. 3094; amended Pub. L. 101–162, title IV, § 406(c), Nov. 21, 1989, 103 Stat. 1016; Pub. L. 102–140, title I, § 111(b), (c), Oct. 28, 1991, 105 Stat. 795; Pub. L. 103–121, title I, § 111(a)(2), (b)(2), (3), Oct. 27, 1993, 107 Stat. 1164; Pub. L. 104–91, title I, § 101(a), Jan. 6, 1996, 110 Stat. 11, amended Pub. L. 104–99, title II, § 211, Jan. 26, 1996, 110 Stat. 37; Pub. L. 104–208, div. A, title I, § 101(a) [title I, § 109(b)], Sept. 30, 1996, 110 Stat. 3009, 3009–18; Pub. L. 106–113, div. B, § 1000(a)(1) [title I, title I, § 113], Nov. 29, 1999, 113 Stat. 1535, 1501A–6, 1501A–20; Pub. L. 109–8, title III, § 325(b), Apr. 20, 2005, 119 Stat. 99; Pub. L. 109–13, div. A, title VI, § 6058(a), May 11, 2005, 119 Stat. 297; Pub. L. 110–161, div. B, title II, § 212(a), Dec. 26, 2007, 121 Stat. 1914; Pub. L. 112–121, § 3(b), May 25, 2012, 126 Stat. 348; Pub. L. 116–325, § 3(b), Jan. 12, 2021, 134 Stat. 5087.)

Editorial Notes
Codification
Amendment by Pub. L. 104–91 is based on section 111(b) and (c) of H.R. 2076, One Hundred Fourth Congress, as passed by the House of Representatives on Dec. 6, 1995, which was enacted into law by Pub. L. 104–91.

Amendments2021—Subsec. (f). Pub. L. 116–325 added subsec. (f).
2012—Subsec. (b)(2). Pub. L. 112–121 substituted “48.89” for “55”.
2007—Subsec. (b)(10). Pub. L. 110–161 added par. (10).
2005—Subsec. (b)(1). Pub. L. 109–8, § 325(b)(1), as amended by Pub. L. 109–13, § 6058(a), added par. (1) and struck out former par. (1), which read as follows: “27.42 percent of the fees collected under section 1930(a)(1) of this title;”.
Subsec. (b)(2). Pub. L. 109–8, § 325(b)(2), as amended by Pub. L. 109–13, § 6058(a), substituted “55 percent” for “one-half”.
1999—Subsec. (b)(1). Pub. L. 106–113, § 1000(a)(1) [title I, § 113], substituted “27.42 percent” for “23.08 percent”.
Subsec. (b)(9). Pub. L. 106–113, § 1000(a)(1) [title I], added par. (9).
1996—Pub. L. 104–208 reenacted section catchline without change and amended text generally, revising and restating as subsecs. (a) to (e) provisions of former subsecs. (a) to (f).
Subsec. (b)(5). Pub. L. 104–91, as amended by Pub. L. 104–99, inserted “until a reorganization plan is confirmed” before semicolon.
Subsec. (f)(2). Pub. L. 104–91, as amended by Pub. L. 104–99, substituted “until a reorganization plan is confirmed;” for period at end.
Subsec. (f)(3). Pub. L. 104–91, as amended by Pub. L. 104–99, added par. (3).
1993—Subsec. (b)(1). Pub. L. 103–121, § 111(a)(2), substituted “23.08 per centum” for “one-fourth”.
Subsec. (b)(2). Pub. L. 103–121, § 111(b)(2), substituted “37.5 per centum” for “50 per centum”.
Subsec. (f)(1). Pub. L. 103–121, § 111(b)(3), substituted “12.5 per centum” for “16.7 per centum”.
1991—Subsec. (b)(2). Pub. L. 102–140, § 111(b)(1), substituted “50 per centum” for “three-fifths”.
Subsec. (b)(5). Pub. L. 102–140, § 111(b)(2), substituted “60 per centum” for “all”.
Subsec. (f). Pub. L. 102–140, § 111(c), added subsec. (f).
1989—Subsec. (b)(1). Pub. L. 101–162 substituted “one-fourth” for “one-third”.

Statutory Notes and Related Subsidiaries
Effective Date of 2012 AmendmentPub. L. 112–121, § 3(e), May 25, 2012, 126 Stat. 349, provided that: “This section [amending this section and section 1930 of this title and enacting and amending provisions set out as notes under section 1931 of this title] and the amendments made by this section shall take effect 180 days after the date of enactment of this Act [May 25, 2012].”


Effective Date of 2005 AmendmentsPub. L. 109–13, div. A, title VI, § 6058(b), May 11, 2005, 119 Stat. 297, provided that: “This section [amending this section and section 1930 of this title, enacting provisions set out as a note under this section, and amending provisions set out as notes under this section and sections 1930 and 1931 of this title] and the amendment made by this section shall take effect immediately after the enactment of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 [Pub. L. 109–8, approved Apr. 20, 2005].”

Pub. L. 109–8, title III, § 325(d), Apr. 20, 2005, 119 Stat. 99, which provided that the amendment made by Pub. L. 109–8, § 325(b), (c), would be effective during the 2-year period beginning on Apr. 20, 2005, was omitted in the general amendment of section 325 of Pub. L. 109–8 by Pub. L. 109–13, div. A, title VI, § 6058(a), May 11, 2005, 119 Stat. 297. See note above.

Effective Date of 1999 AmendmentPub. L. 106–113, div. B, § 1000(a)(1) [title I, § 113], Nov. 29, 1999, 113 Stat. 1535, 1501A–20, provided that the amendment made by section 1000(a)(1) [title I, § 113] is effective 30 days after Nov. 29, 1999.

Effective Date of 1996 AmendmentPub. L. 104–208, div. A, title I, § 101(a) [title I, § 109(c)], Sept. 30, 1996, 110 Stat. 3009, 3009–19, provided that: “Notwithstanding any other provision of law or of this Act, the amendments to 28 U.S.C. 589a made by subsection (b) of this section shall take effect upon enactment of this Act [Sept. 30, 1996].”


Effective Date of 1993 AmendmentPub. L. 103–121, title I, § 111(a), Oct. 27, 1993, 107 Stat. 1164, provided in part that the amendment made by that section is effective 30 days after Oct. 27, 1993.
Pub. L. 103–121, title I, § 111(b), Oct. 27, 1993, 107 Stat. 1164, provided in part that the amendment made by that section is effective 30 days after Oct. 27, 1993.

Effective Date of 1991 AmendmentPub. L. 102–140, title I, § 111, Oct. 28, 1991, 105 Stat. 795, provided that the amendment made by that section is effective 60 days after Oct. 28, 1991.

Effective DateSection effective 30 days after Oct. 27, 1986, see section 302(a) of Pub. L. 99–554, set out as a note under section 581 of this title.

 Deposits of Fees Under Subsection (a)(6) for Certain Fiscal YearsPub. L. 116–325, § 3(a), Jan. 12, 2021, 134 Stat. 5087, provided that: 
“Notwithstanding section 589a(b) of title 28, United States Code, for each of fiscal years 2021 through 2026—
“(1) the fees collected under section 1930(a)(6) of such title, less the amount specified in subparagraph (2), shall be deposited as specified in subsection (b); and

“(2) $5,400,000 of the fees collected under section 1930(a)(6) of such title shall be deposited in the general fund of the Treasury.”



Pub. L. 115–72, div. B, § 1004(b), Oct. 26, 2017, 131 Stat. 1232, provided that: 
“Notwithstanding section 589a(b) of title 28, United States Code, for each of fiscal years 2018 through 2022—
“(1) 98 percent of the fees collected under section 1930(a)(6) of such title shall be deposited as offsetting collections to the appropriation ‘United States Trustee System Fund’, to remain available until expended; and

“(2) 2 percent of the fees collected under section 1930(a)(6) of such title shall be deposited in the general fund of the Treasury.”






§ 589b. Bankruptcy data(a) Rules.—The Attorney General shall, within a reasonable time after the effective date of this section, issue rules requiring uniform forms for (and from time to time thereafter to appropriately modify and approve)—(1) final reports by trustees in cases under subchapter V of chapter 11 and chapters 7, 12, and 13 of title 11; and

(2) periodic reports by debtors in possession or trustees in cases under chapter 11 of title 11.


(b) Reports.—Each report referred to in subsection (a) shall be designed (and the requirements as to place and manner of filing shall be established) so as to facilitate compilation of data and maximum possible access of the public, both by physical inspection at one or more central filing locations, and by electronic access through the Internet or other appropriate media.

(c) Required Information.—The information required to be filed in the reports referred to in subsection (b) shall be that which is in the best interests of debtors and creditors, and in the public interest in reasonable and adequate information to evaluate the efficiency and practicality of the Federal bankruptcy system. In issuing rules proposing the forms referred to in subsection (a), the Attorney General shall strike the best achievable practical balance between—(1) the reasonable needs of the public for information about the operational results of the Federal bankruptcy system;

(2) economy, simplicity, and lack of undue burden on persons with a duty to file reports; and

(3) appropriate privacy concerns and safeguards.


(d) Final Reports.—The uniform forms for final reports required under subsection (a) for use by trustees under subchapter V of chapter 11 and chapters 7, 12, and 13 of title 11 shall, in addition to such other matters as are required by law or as the Attorney General in the discretion of the Attorney General shall propose, include with respect to a case under such title—(1) information about the length of time the case was pending;

(2) assets abandoned;

(3) assets exempted;

(4) receipts and disbursements of the estate;

(5) expenses of administration, including for use under section 707(b), actual costs of administering cases under chapter 13 of title 11;

(6) claims asserted;

(7) claims allowed; and

(8) distributions to claimants and claims discharged without payment,

in each case by appropriate category and, in cases under subchapter V of chapter 11 and chapters 12 and 13 of title 11, date of confirmation of the plan, each modification thereto, and defaults by the debtor in performance under the plan.

(e) Periodic Reports.—The uniform forms for periodic reports required under subsection (a) for use by trustees or debtors in possession under chapter 11 of title 11 shall, in addition to such other matters as are required by law or as the Attorney General in the discretion of the Attorney General shall propose, include—(1) information about the industry classification, published by the Department of Commerce, for the businesses conducted by the debtor;

(2) length of time the case has been pending;

(3) number of full-time employees as of the date of the order for relief and at the end of each reporting period since the case was filed;

(4) cash receipts, cash disbursements and profitability of the debtor for the most recent period and cumulatively since the date of the order for relief;

(5) compliance with title 11, whether or not tax returns and tax payments since the date of the order for relief have been timely filed and made;

(6) all professional fees approved by the court in the case for the most recent period and cumulatively since the date of the order for relief (separately reported, for the professional fees incurred by or on behalf of the debtor, between those that would have been incurred absent a bankruptcy case and those not); and

(7) plans of reorganization filed and confirmed and, with respect thereto, by class, the recoveries of the holders, expressed in aggregate dollar values and, in the case of claims, as a percentage of total claims of the class allowed.


(Added Pub. L. 109–8, title VI, § 602(a), Apr. 20, 2005, 119 Stat. 120; amended Pub. L. 116–54, § 4(b)(2), Aug. 23, 2019, 133 Stat. 1086.)

Editorial Notes

References in TextFor the effective date of this section, referred to in subsec. (a), see Effective Date note set out below.

Amendments2019—Subsec. (a)(1). Pub. L. 116–54, § 4(b)(2)(A), inserted “subchapter V of chapter 11 and” after “cases under”.
Subsec. (d). Pub. L. 116–54, § 4(b)(2)(B), inserted “subchapter V of chapter 11 and” after “trustees under” in introductory provisions and “subchapter V of chapter 11 and” after “cases under” in concluding provisions.

Effective Date of 2019 AmendmentAmendment by Pub. L. 116–54 effective 180 days after Aug. 23, 2019, see section 5 of Pub. L. 116–54, set out as a note under section 101 of Title 11, Bankruptcy.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Apr. 20, 2005, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before such effective date, except as otherwise provided, see section 1501 of Pub. L. 109–8, set out as an Effective Date of 2005 Amendment note under section 101 of Title 11.




CHAPTER 40—INDEPENDENT COUNSEL



Sec.


591.Applicability of provisions of this chapter.


592.Preliminary investigation and application for appointment of an independent counsel.


593.Duties of the division of the court.


594.Authority and duties of an independent counsel.


595.Congressional oversight.


596.Removal of an independent counsel; termination of office.


597.Relationship with Department of Justice.


598.Severability.


599.Termination of effect of chapter.




Editorial Notes
Amendments1987—Pub. L. 100–191, § 2, Dec. 15, 1987, 101 Stat. 1293, amended chapter 40 heading and analysis generally, substituting items 591 to 599 for former items 591 to 598.
1986—Pub. L. 99–554, title I, § 144(g)(1), Oct. 27, 1986, 100 Stat. 3097, substituted “40” for “39” as chapter designation.
1983—Pub. L. 97–409, § 2(a)(1)(A), Jan. 3, 1983, 96 Stat. 2039, substituted “independent counsel” for “special prosecutor” in chapter heading and in items 592, 594, and 596.


§ 591. Applicability of provisions of this chapter(a) Preliminary Investigation With Respect to Certain Covered Persons.—The Attorney General shall conduct a preliminary investigation in accordance with section 592 whenever the Attorney General receives information sufficient to constitute grounds to investigate whether any person described in subsection (b) may have violated any Federal criminal law other than a violation classified as a Class B or C misdemeanor or an infraction.

(b) Persons to Whom Subsection (a) Applies.—The persons referred to in subsection (a) are—(1) the President and Vice President;

(2) any individual serving in a position listed in section 5312 of title 5;

(3) any individual working in the Executive Office of the President who is compensated at a rate of pay at or above level II of the Executive Schedule under section 5313 of title 5;

(4) any Assistant Attorney General and any individual working in the Department of Justice who is compensated at a rate of pay at or above level III of the Executive Schedule under section 5314 of title 5;

(5) the Director of Central Intelligence, the Deputy Director of Central Intelligence, and the Commissioner of Internal Revenue;

(6) the chairman and treasurer of the principal national campaign committee seeking the election or reelection of the President, and any officer of that committee exercising authority at the national level, during the incumbency of the President; and

(7) any individual who held an office or position described in paragraph (1), (2), (3), (4), or (5) for 1 year after leaving the office or position.


(c) Preliminary Investigation With Respect to Other Persons.—(1) In general.—When the Attorney General determines that an investigation or prosecution of a person by the Department of Justice may result in a personal, financial, or political conflict of interest, the Attorney General may conduct a preliminary investigation of such person in accordance with section 592 if the Attorney General receives information sufficient to constitute grounds to investigate whether that person may have violated Federal criminal law other than a violation classified as a Class B or C misdemeanor or an infraction.

(2) Members of congress.—When the Attorney General determines that it would be in the public interest, the Attorney General may conduct a preliminary investigation in accordance with section 592 if the Attorney General receives information sufficient to constitute grounds to investigate whether a Member of Congress may have violated any Federal criminal law other than a violation classified as a Class B or C misdemeanor or an infraction.


(d) Examination of Information to Determine Need for Preliminary Investigation.—(1) Factors to be considered.—In determining under subsection (a) or (c) (or section 592(c)(2)) whether grounds to investigate exist, the Attorney General shall consider only—(A) the specificity of the information received; and

(B) the credibility of the source of the information.


(2) Time period for making determination.—The Attorney General shall determine whether grounds to investigate exist not later than 30 days after the information is first received. If within that 30-day period the Attorney General determines that the information is not specific or is not from a credible source, then the Attorney General shall close the matter. If within that 30-day period the Attorney General determines that the information is specific and from a credible source, the Attorney General shall, upon making that determination, commence a preliminary investigation with respect to that information. If the Attorney General is unable to determine, within that 30-day period, whether the information is specific and from a credible source, the Attorney General shall, at the end of that 30-day period, commence a preliminary investigation with respect to that information.


(e) Recusal of Attorney General.—(1) When recusal is required.—(A) If information received under this chapter involves the Attorney General, the next most senior official in the Department of Justice who is not also recused shall perform the duties assigned under this chapter to the Attorney General.

(B) If information received under this chapter involves a person with whom the Attorney General has a personal or financial relationship, the Attorney General shall recuse himself or herself by designating the next most senior official in the Department of Justice who is not also recused to perform the duties assigned under this chapter to the Attorney General.


(2) Requirements for recusal determination.—Before personally making any other determination under this chapter with respect to information received under this chapter, the Attorney General shall determine under paragraph (1)(B) whether recusal is necessary. The Attorney General shall set forth this determination in writing, identify the facts considered by the Attorney General, and set forth the reasons for the recusal. The Attorney General shall file this determination with any notification or application submitted to the division of the court under this chapter with respect to such information.


(Added Pub. L. 95–521, title VI, § 601(a), Oct. 26, 1978, 92 Stat. 1867; amended Pub. L. 97–409, §§ 3, 4(a), Jan. 3, 1983, 96 Stat. 2039, 2040; Pub. L. 98–473, title II, § 228(b), Oct. 12, 1984, 98 Stat. 2030; Pub. L. 100–191, § 2, Dec. 15, 1987, 101 Stat. 1293; Pub. L. 103–270, §§ 3(j), (k), 4, June 30, 1994, 108 Stat. 735, 736.)

Editorial Notes
Amendments1994—Subsec. (b)(6) to (8). Pub. L. 103–270, § 4(b), redesignated par. (8) as (6) and substituted “; and” for the period at end, added par. (7), and struck out former pars. (6) and (7) which read as follows:
“(6) any individual who leaves any office or position described in any of paragraphs (1) through (5) of this subsection, during the incumbency of the President under whom such individual served in the office or position plus one year after such incumbency, but in no event longer than a period of three years after the individual leaves the office or position;
“(7) any individual who held an office or position described in any of paragraphs (1) through (5) of this subsection during the incumbency of one President and who continued to hold the office or position for not more than 90 days into the term of the next President, during the 1-year period after the individual leaves the office or position; and”.
Subsec. (c). Pub. L. 103–270, § 4(a), amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “Preliminary Investigation With Respect to Persons Not Listed in Subsection (b).—The Attorney General may conduct a preliminary investigation in accordance with section 592 if—
“(1) the Attorney General receives information sufficient to constitute grounds to investigate whether any person other than a person described in subsection (b) may have violated any Federal criminal law other than a violation classified as a Class B or C misdemeanor or an infraction; and
“(2) the Attorney General determines that an investigation or prosecution of the person, with respect to the information received, by the Attorney General or other officer of the Department of Justice may result in a personal, financial, or political conflict of interest.”
Subsec. (d)(2). Pub. L. 103–270, § 3(j), substituted “30” for “15” wherever appearing.
Subsec. (e). Pub. L. 103–270, § 3(k), amended subsec. (e) generally. Prior to amendment, subsec. (e) read as follows: “(e) Recusal of Attorney General.—
“(1) When recusal is required.—If information received under this chapter involves the Attorney General or a person with whom the Attorney General has a current or recent personal or financial relationship, the Attorney General shall recuse himself or herself by designating the next most senior officer in the Department of Justice whom that information does not involve and who does not have a current or recent personal or financial relationship with such person to perform the duties assigned under this chapter to the Attorney General with respect to that information.
“(2) Requirements for recusal determination.—The Attorney General shall, before personally making any other determination under this chapter with respect to information received under this chapter, determine under paragraph (1) whether to recuse himself or herself with respect to that information. A determination to recuse shall be in writing, shall identify the facts considered by the Attorney General, and shall set forth the reasons for the recusal. The Attorney General shall file this determination with any notification or application submitted to the division of the court under this chapter with respect to the information involved.”
1987—Pub. L. 100–191 amended section generally, substituting subsecs. (a) to (e) relating to applicability of chapter for former subsecs. (a) to (c) relating to similar subject.
1984—Subsec. (a). Pub. L. 98–473 substituted “Class B or C misdemeanor or an infraction” for “petty offense”.
1983—Subsec. (a). Pub. L. 97–409, § 4(a)(1), substituted “information sufficient to constitute grounds to investigate” for “specific information” after “the Attorney General receives”.
Subsec. (b)(3). Pub. L. 97–409, § 3, substituted “who is compensated at or above a rate equivalent to level II” for “and compensated at a rate not less than the annual rate of basic pay provided for level IV”.
Subsec. (b)(4), (5). Pub. L. 97–409, § 3, redesignated as par. (5) “the Director of Central Intelligence” and all that followed through end of par. (4). Former par. (5) redesignated (6).
Subsec. (b)(6). Pub. L. 97–409, § 3, redesignated former par. (5) as (6) and substituted “through (5) of this subsection during the period consisting of the incumbency of the President such individual serves plus one year after such incumbency, but in no event longer than two years after the individual leaves office;” for “through (4) of this subsection during the incumbency of the President or during the period the last preceding President held office, if such preceding President was of the same political party as the incumbent President; and”. Former par. (6) redesignated (8).
Subsec. (b)(7). Pub. L. 97–409, § 3, added par. (7).
Subsec. (b)(8). Pub. L. 97–409, § 3, redesignated former par. (6) as (8) and substituted “the chairman and treasurer of the principal national campaign committee seeking the election or reelection of the President, and any officer of the campaign exercising authority at the national level, such as the campaign manager or director, during the incumbency of the President” for “any officer of the principal national campaign committee seeking the election or reelection of the President”.
Subsec. (c). Pub. L. 97–409, § 4(a)(2), added subsec. (c).

Statutory Notes and Related Subsidiaries

Change of Name
Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of Title 50, War and National Defense.

Effective Date of 1994 Amendment; Transition ProvisionsPub. L. 103–270, § 7, June 30, 1994, 108 Stat. 737, provided that:
“(a) In General.—Except as provided in this section, the amendments made by this Act [amending this section and sections 592 to 596 and 599 of this title] shall apply with respect to independent counsels appointed before, on, or after the date of enactment of this Act [June 30, 1994].

“(b) Assignment of Employee To Certify Expenditures.—An independent counsel appointed prior to the date of enactment of this Act shall assign to an employee the duty of certifying expenditures, as required by section 594(l) of title 28, United States Code, as added by section 3(a), by the date that is 30 days after the date of enactment of this Act.

“(c) Office Space.—The Administrator of General Services, in applying section 594(l)(3) of title 28, United States Code, as added by section 3(a), to determine whether the office of an independent counsel appointed prior to the date of enactment of this Act should be moved to a Federal building, shall take into account the moving, legal, and other expenses that might arise if the office were moved.

“(d) Travel And Subsistence Expenses.—For purposes of the restrictions on reimbursement of travel and subsistence expenses of an independent counsel and employees of an office of independent counsel contained in paragraph (3) of section 594(b) of title 28, United States Code, as amended by section 3(b), as applied to the office of an independent counsel appointed before the date of enactment of this Act, the 1-year service period shall begin on the date of enactment of this Act.

“(e) Rates of Compensation.—The limitation on rates of compensation of employees of an office of independent counsel contained in the last sentence of section 594(c) of title 28, United States Code, as amended by section 3(c), shall not be applied to cause a reduction in the rate of compensation of an employee appointed before the date of enactment of this Act.

“(f) Periodic Reappointment.—The determinations by the division of the court contained in the last sentence of section 596(b)(2) of title 28, United States Code, as amended by section 3(h), shall, for the office of an independent counsel appointed before the date of enactment of this Act, be required no later than 1 year after the date of enactment of this Act and at the end of each succeeding 1-year period.

“(g) Reporting Requirements.—No amendment made by this Act that establishes or modifies a requirement that any person submit a report to any other person with respect to an activity occurring during any time period shall be construed to require that a report submitted prior to the date of enactment of this Act, with respect to that time period be supplemented to include information with respect to such activity.

“(h) Regulatory Independent Counsel.—Notwithstanding the restriction in section 593(b)(2) of title 28, United States Code, the division of the court described in section 49 of that title may appoint as an independent counsel any individual who, on the date of enactment of this Act, is serving as a regulatory independent counsel under parts 600 and 603 of title 28, Code of Federal Regulations. If such an individual is so appointed, such an independent counsel shall comply with chapter 40 of title 28, United States Code, as amended by this Act, in the same manner and to the same extent as an independent counsel appointed before the date of enactment of this Act is required to comply with that chapter, except that subsection (f) of this section shall not apply to such an independent counsel.

“(i) White House Personnel Report.—Section 6 [enacting provisions set out as a note under section 113 of Title 3, The President] shall take effect on January 1, 1995.”




Effective Date of 1987 AmendmentPub. L. 100–191, § 6, Dec. 15, 1987, 101 Stat. 1307, provided that:
“(a) In General.—Subject to subsection (b), the amendments made by this Act [enacting section 599 of this title, amending this section, sections 49 and 592 to 598 of this title, sections 203 and 205 of Pub. L. 95–521 set out in the Appendix to Title 5, Government Organization and Employees, and section 202 of Title 18, Crimes and Criminal Procedure, enacting provisions set out as a note under section 1 of this title, and amending provisions set out below] take effect on the date of the enactment of this Act [Dec. 15, 1987].

“(b) Pending Proceedings.—With respect to any proceeding under chapter 39 of title 28, United States Code (before the redesignation of such chapter as chapter 40 by section 144(g) of Public Law 99–554), or under chapter 40 of such title (after such redesignation), which is pending on the date of the enactment of this Act [Dec. 15, 1987], the following shall apply:“(1) Except as provided in paragraphs (2) and (3), the provisions of chapter 40 of such title as in effect on the day before such date of enactment shall, in lieu of the amendments made by this Act, continue to apply on or after such date to such proceeding until such proceeding is terminated in accordance with such chapter.

“(2) The following provisions shall apply to such proceeding on or after such date of enactment:“(A) Section 593(f) of title 28, United States Code, as amended by section 2 of this Act, relating to the award of attorneys’ fees.

“(B) Section 594(d)(2) of such title, as added by section 2 of this Act, to the extent that such section 594(d)(2) relates to reports by the Attorney General on expenditures by independent counsel, except that the first such report shall be made only with respect to expenditures on or after the date of the enactment of this Act.

“(C) Section 594(h)(1)(A) of such title, as added by section 2 of this Act, relating to reports by independent counsel, except that the 6-month periods described in such section 594(h)(1)(A) shall be calculated from the date of the enactment of this Act.

“(D) Section 594(i) of such title, as added by section 2 of this Act, relating to the independence of the office of independent counsel for certain purposes.

“(E) Section 594(k) of such title, as added by section 2 of this Act, relating to custody of records of independent counsel.

“(F) Section 596(a)(3) of such title, as amended by section 2 of this Act, relating to judicial review of the removal of an independent counsel from office.

“(G) Section 596(c) of such title, as added by section 2 of this Act, relating to audits of expenditures of independent counsel.

“(H) The amendments made by section 3 of this Act [amending sections 203 and 205 of Pub. L. 95–521, set out in Appendix to Title 5, and section 202 of Title 18], relating to the status of independent counsel and their appointees as special government employees and to their financial disclosure requirements.


“(3) Section 594(j) of title 28, United States Code, as added by section 2 of this Act, relating to certain standards of conduct shall, 90 days after the date of the enactment of this Act, apply to a pending proceeding described in this subsection.”





Effective Date of 1984 AmendmentPub. L. 98–473, title II, § 235(a)(1)(B)(ii)(IV), Oct. 12, 1984, 98 Stat. 2032, provided that the amendment made by Pub. L. 98–473 is effective Oct. 12, 1984.

Effective DatePub. L. 95–521, title VI, § 604, Oct. 26, 1978, 92 Stat. 1875, provided that: 
“Except as provided in this section, the amendments made by this title [enacting this chapter and sections 49, 528, and 529 of this title] shall take effect on the date of the enactment of this Act [Oct. 26, 1978]. The provisions of chapter 39 of title 28 of the United States Code, as added by section 601 of this Act, shall not apply to specific information received by the Attorney General pursuant to section 591 of such title 28, if the Attorney General determines that—
“(1) such specific information is directly related to a prosecution pending at the time such specific information is received by the Attorney General;

“(2) such specific information is related to a matter which has been presented to a grand jury and is received by the Attorney General within one hundred and eighty days of the date of the enactment of this Act; or

“(3) such specific information is related to an investigation that is pending at the time such specific information is received by the Attorney General, and such specific information is received by the Attorney General within ninety days of the date of the enactment of this Act.”




Permanent Appropriation for Expenses of Independent CounselsPub. L. 100–202, § 101(a) [title II], Dec. 22, 1987, 101 Stat. 1329, 1329–9, as amended by Pub. L. 111–68, div. A, title I, § 1501(d), Oct. 1, 2009, 123 Stat. 2041, provided: “That a permanent indefinite appropriation is established within the Department of Justice to pay all necessary expenses of investigations and prosecutions by independent counsel appointed pursuant to the provisions of 28 U.S.C. 591 et seq. or other law”.


Contingency Fund for Independent CounselsPub. L. 95–521, title VI, § 601(c), Oct. 26, 1978, 92 Stat. 1873, as amended by Pub. L. 97–409, § 2(c)(2), Jan. 3, 1983, 96 Stat. 2039; Pub. L. 100–191, § 5(b), Dec. 15, 1987, 101 Stat. 1307, provided that: “There are authorized to be appropriated for each fiscal year such sums as may be necessary, to be held by the Department of Justice as a contingent fund for the use of any independent counsels appointed under chapter 40 (relating to independent counsels) of title 28 of the United States Code in the carrying out of functions under such chapter.”




§ 592. Preliminary investigation and application for appointment of an independent counsel(a) Conduct of Preliminary Investigation.—(1) In general.—A preliminary investigation conducted under this chapter shall be of such matters as the Attorney General considers appropriate in order to make a determination, under subsection (b) or (c), on whether further investigation is warranted, with respect to each potential violation, or allegation of a violation, of criminal law. The Attorney General shall make such determination not later than 90 days after the preliminary investigation is commenced, except that, in the case of a preliminary investigation commenced after a congressional request under subsection (g), the Attorney General shall make such determination not later than 90 days after the request is received. The Attorney General shall promptly notify the division of the court specified in section 593(a) of the commencement of such preliminary investigation and the date of such commencement.

(2) Limited authority of attorney general.—(A) In conducting preliminary investigations under this chapter, the Attorney General shall have no authority to convene grand juries, plea bargain, grant immunity, or issue subpoenas.

(B)(i) The Attorney General shall not base a determination under this chapter that information with respect to a violation of criminal law by a person is not specific and from a credible source upon a determination that such person lacked the state of mind required for the violation of criminal law.

(ii) The Attorney General shall not base a determination under this chapter that there are no reasonable grounds to believe that further investigation is warranted, upon a determination that such person lacked the state of mind required for the violation of criminal law involved, unless there is clear and convincing evidence that the person lacked such state of mind.



(3) Extension of time for preliminary investigation.—The Attorney General may apply to the division of the court for a single extension, for a period of not more than 60 days, of the 90-day period referred to in paragraph (1). The division of the court may, upon a showing of good cause, grant such extension.


(b) Determination That Further Investigation Not Warranted.—(1) Notification of division of the court.—If the Attorney General, upon completion of a preliminary investigation under this chapter, determines that there are no reasonable grounds to believe that further investigation is warranted, the Attorney General shall promptly so notify the division of the court, and the division of the court shall have no power to appoint an independent counsel with respect to the matters involved.

(2) Form of notification.—Such notification shall contain a summary of the information received and a summary of the results of the preliminary investigation.


(c) Determination That Further Investigation is Warranted.—(1) Application for appointment of independent counsel.—The Attorney General shall apply to the division of the court for the appointment of an independent counsel if—(A) the Attorney General, upon completion of a preliminary investigation under this chapter, determines that there are reasonable grounds to believe that further investigation is warranted; or

(B) the 90-day period referred to in subsection (a)(1), and any extension granted under subsection (a)(3), have elapsed and the Attorney General has not filed a notification with the division of the court under subsection (b)(1).

In determining under this chapter whether reasonable grounds exist to warrant further investigation, the Attorney General shall comply with the written or other established policies of the Department of Justice with respect to the conduct of criminal investigations.

(2) Receipt of additional information.—If, after submitting a notification under subsection (b)(1), the Attorney General receives additional information sufficient to constitute grounds to investigate the matters to which such notification related, the Attorney General shall—(A) conduct such additional preliminary investigation as the Attorney General considers appropriate for a period of not more than 90 days after the date on which such additional information is received; and

(B) otherwise comply with the provisions of this section with respect to such additional preliminary investigation to the same extent as any other preliminary investigation under this section.



(d) Contents of Application.—Any application for the appointment of an independent counsel under this chapter shall contain sufficient information to assist the division of the court in selecting an independent counsel and in defining that independent counsel’s prosecutorial jurisdiction so that the independent counsel has adequate authority to fully investigate and prosecute the subject matter and all matters related to that subject matter.

(e) Disclosure of Information.—Except as otherwise provided in this chapter or as is deemed necessary for law enforcement purposes, no officer or employee of the Department of Justice or an office of independent counsel may, without leave of the division of the court, disclose to any individual outside the Department of Justice or such office any notification, application, or any other document, materials, or memorandum supplied to the division of the court under this chapter. Nothing in this chapter shall be construed as authorizing the withholding of information from the Congress.

(f) Limitation on Judicial Review.—The Attorney General’s determination under this chapter to apply to the division of the court for the appointment of an independent counsel shall not be reviewable in any court.

(g) Congressional Request.—(1) By judiciary committee or members thereof.—The Committee on the Judiciary of either House of the Congress, or a majority of majority party members or a majority of all nonmajority party members of either such committee, may request in writing that the Attorney General apply for the appointment of an independent counsel.

(2) Report by attorney general pursuant to request.—Not later than 30 days after the receipt of a request under paragraph (1), the Attorney General shall submit, to the committee making the request, or to the committee on which the persons making the request serve, a report on whether the Attorney General has begun or will begin a preliminary investigation under this chapter of the matters with respect to which the request is made, in accordance with subsection (a) or (c) of section 591, as the case may be. The report shall set forth the reasons for the Attorney General’s decision regarding such preliminary investigation as it relates to each of the matters with respect to which the congressional request is made. If there is such a preliminary investigation, the report shall include the date on which the preliminary investigation began or will begin.

(3) Submission of information in response to congressional request.—At the same time as any notification, application, or any other document, material, or memorandum is supplied to the division of the court pursuant to this section with respect to a preliminary investigation of any matter with respect to which a request is made under paragraph (1), such notification, application, or other document, material, or memorandum shall be supplied to the committee making the request, or to the committee on which the persons making the request serve. If no application for the appointment of an independent counsel is made to the division of the court under this section pursuant to such a preliminary investigation, the Attorney General shall submit a report to that committee stating the reasons why such application was not made, addressing each matter with respect to which the congressional request was made.

(4) Disclosure of information.—Any report, notification, application, or other document, material, or memorandum supplied to a committee under this subsection shall not be revealed to any third party, except that the committee may, either on its own initiative or upon the request of the Attorney General, make public such portion or portions of such report, notification, application, document, material, or memorandum as will not in the committee’s judgment prejudice the rights of any individual.


(Added Pub. L. 95–521, title VI, § 601(a), Oct. 26, 1978, 92 Stat. 1868; amended Pub. L. 97–409, §§ 2(a)(1), 4(b)–(e), Jan. 3, 1983, 96 Stat. 2039–2041; Pub. L. 100–191, § 2, Dec. 15, 1987, 101 Stat. 1295; Pub. L. 103–270, § 3(l), June 30, 1994, 108 Stat. 736.)

Editorial Notes
Amendments1994—Subsec. (e). Pub. L. 103–270 inserted “or as is deemed necessary for law enforcement purposes” after “Except as otherwise provided in this chapter”.
1987—Pub. L. 100–191 amended section generally, substituting provisions relating to preliminary investigation and application for appointment of an independent counsel for provisions relating to application for appointment of an independent counsel.
1983—Subsec. (a). Pub. L. 97–409, § 4(b), designated existing provisions as par. (1), substituted, “Upon receiving information that the Attorney General determines is sufficient to constitute grounds to investigate that any person covered by the Act has engaged in conduct described in subsection (a) or (c) of section 591 of this title, the Attorney General” for “The Attorney General, upon receiving specific information that any of the persons described in section 591(b) of this title has engaged in conduct described in section 591(a) of this title,”, inserted “In determining whether grounds to investigate exist, the Attorney General shall consider—(A) the degree of specificity of the information received, and (B) the credibility of the source of the information.”, and added par. (2).
Subsec. (b)(1). Pub. L. 97–409, §§ 2(a)(1)(A), 4(c), substituted “that there are no reasonable grounds to believe that further investigation or prosecution is warranted” for “that the matter is so unsubstantiated that no further investigation or prosecution is warranted” and substituted “independent counsel” for “special prosecutor”.
Subsec. (c)(1). Pub. L. 97–409, §§ 2(a)(1)(A), 4(d), substituted “finds reasonable grounds to believe that further investigation or prosecution is warranted” for “finds the matter warrants further investigation or prosecution” after “preliminary investigation”, “that there are no reasonable grounds to believe that further investigation or prosecution is warranted” for “that the matter is so unsubstantiated as not to warrant further investigation or prosecution”, and “independent counsel” for “special prosecutor”, and inserted provision that in determining whether reasonable grounds exist to warrant further investigation or prosecution, the Attorney General shall comply with written or other established policies of the Department of Justice with respect to the enforcement of criminal laws.
Subsec. (c)(2). Pub. L. 97–409, § 2(a)(1)(A), substituted “independent counsel” for “special prosecutor” in provisions following subpar. (B).
Subsec. (c)(2)(A). Pub. L. 97–409, § 4(e)(1), substituted “information sufficient to constitute grounds to investigate” for “specific information” after “receives additional”.
Subsec. (c)(2)(B). Pub. L. 97–409, § 4(e)(2), substituted “reasonable grounds exist to warrant” for “such information warrants” after “appropriate, that”.
Subsecs. (d)(1), (e), (f). Pub. L. 97–409, § 2(a)(1), substituted “independent counsel” for “special prosecutor” and “independent counsel’s” for “special prosecutor’s” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentAmendment by Pub. L. 103–270 applicable with respect to independent counsels appointed before, on, or after June 30, 1994, see section 7(a) of Pub. L. 103–270, set out as an Effective Date of 1994 Amendment; Transition Provisions note under section 591 of this title.

Effective Date of 1987 AmendmentAmendment by Pub. L. 100–191 effective Dec. 15, 1987, and applicable to proceedings initiated and independent counsels appointed on and after Dec. 15, 1987, see section 6 of Pub. L. 100–191, set out as a note under section 591 of this title.



§ 593. Duties of the division of the court(a) Reference to Division of the Court.—The division of the court to which this chapter refers is the division established under section 49 of this title.

(b) Appointment and Jurisdiction of Independent Counsel.—(1) Authority.—Upon receipt of an application under section 592(c), the division of the court shall appoint an appropriate independent counsel and shall define that independent counsel’s prosecutorial jurisdiction.

(2) Qualifications of independent counsel.—The division of the court shall appoint as independent counsel an individual who has appropriate experience and who will conduct the investigation and any prosecution in a prompt, responsible, and cost-effective manner. The division of the court shall seek to appoint as independent counsel an individual who will serve to the extent necessary to complete the investigation and any prosecution without undue delay. The division of the court may not appoint as an independent counsel any person who holds any office of profit or trust under the United States.

(3) Scope of prosecutorial jurisdiction.—In defining the independent counsel’s prosecutorial jurisdiction, the division of the court shall assure that the independent counsel has adequate authority to fully investigate and prosecute the subject matter with respect to which the Attorney General has requested the appointment of the independent counsel, and all matters related to that subject matter. Such jurisdiction shall also include the authority to investigate and prosecute Federal crimes, other than those classified as Class B or C misdemeanors or infractions, that may arise out of the investigation or prosecution of the matter with respect to which the Attorney General’s request was made, including perjury, obstruction of justice, destruction of evidence, and intimidation of witnesses.

(4) Disclosure of identity and prosecutorial jurisdiction.—An independent counsel’s identity and prosecutorial jurisdiction (including any expansion under subsection (c)) may not be made public except upon the request of the Attorney General or upon a determination of the division of the court that disclosure of the identity and prosecutorial jurisdiction of such independent counsel would be in the best interests of justice. In any event, the identity and prosecutorial jurisdiction of such independent counsel shall be made public when any indictment is returned, or any criminal information is filed, pursuant to the independent counsel’s investigation.


(c) Expansion of Jurisdiction.—(1) In general.—The division of the court, upon the request of the Attorney General, may expand the prosecutorial jurisdiction of an independent counsel, and such expansion may be in lieu of the appointment of another independent counsel.

(2) Procedure for request by independent counsel.—(A) If the independent counsel discovers or receives information about possible violations of criminal law by persons as provided in section 591, which are not covered by the prosecutorial jurisdiction of the independent counsel, the independent counsel may submit such information to the Attorney General. The Attorney General shall then conduct a preliminary investigation of the information in accordance with the provisions of section 592, except that such preliminary investigation shall not exceed 30 days from the date such information is received. In making the determinations required by section 592, the Attorney General shall give great weight to any recommendations of the independent counsel.

(B) If the Attorney General determines, after according great weight to the recommendations of the independent counsel, that there are no reasonable grounds to believe that further investigation is warranted, the Attorney General shall promptly so notify the division of the court and the division of the court shall have no power to expand the jurisdiction of the independent counsel or to appoint another independent counsel with respect to the matters involved.

(C) If—(i) the Attorney General determines that there are reasonable grounds to believe that further investigation is warranted; or

(ii) the 30-day period referred to in subparagraph (A) elapses without a notification to the division of the court that no further investigation is warranted,

the division of the court shall expand the jurisdiction of the appropriate independent counsel to include the matters involved or shall appoint another independent counsel to investigate such matters.



(d) Return for Further Explanation.—Upon receipt of a notification under section 592 or subsection (c)(2)(B) of this section from the Attorney General that there are no reasonable grounds to believe that further investigation is warranted with respect to information received under this chapter, the division of the court shall have no authority to overrule this determination but may return the matter to the Attorney General for further explanation of the reasons for such determination.

(e) Vacancies.—If a vacancy in office arises by reason of the resignation, death, or removal of an independent counsel, the division of the court shall appoint an independent counsel to complete the work of the independent counsel whose resignation, death, or removal caused the vacancy, except that in the case of a vacancy arising by reason of the removal of an independent counsel, the division of the court may appoint an acting independent counsel to serve until any judicial review of such removal is completed.

(f) Attorneys’ Fees.—(1) Award of fees.—Upon the request of an individual who is the subject of an investigation conducted by an independent counsel pursuant to this chapter, the division of the court may, if no indictment is brought against such individual pursuant to that investigation, award reimbursement for those reasonable attorneys’ fees incurred by that individual during that investigation which would not have been incurred but for the requirements of this chapter. The division of the court shall notify the the 11 So in original. independent counsel who conducted the investigation and Attorney 22 So in original. Probably should be preceded by “the”. General of any request for attorneys’ fees under this subsection.

(2) Evaluation of fees.—The division of the court shall direct such independent counsel and the Attorney General to file a written evaluation of any request for attorneys’ fees under this subsection, addressing—(A) the sufficiency of the documentation;

(B) the need or justification for the underlying item;

(C) whether the underlying item would have been incurred but for the requirements of this chapter; and

(D) the reasonableness of the amount of money requested.



(g) Disclosure of Information.—The division of the court may, subject to section 594(h)(2), allow the disclosure of any notification, application, or any other document, material, or memorandum supplied to the division of the court under this chapter.

(h) Amicus Curiae Briefs.—When presented with significant legal issues, the division of the court may disclose sufficient information about the issues to permit the filing of timely amicus curiae briefs.

(Added Pub. L. 95–521, title VI, § 601(a), Oct. 26, 1978, 92 Stat. 1869; amended Pub. L. 97–409, §§ 2(a)(1), 5, Jan. 3, 1983, 96 Stat. 2039, 2041; Pub. L. 100–191, § 2, Dec. 15, 1987, 101 Stat. 1297; Pub. L. 103–270, § 3(n), June 30, 1994, 108 Stat. 736.)

Editorial Notes
Amendments1994—Subsec. (f)(1). Pub. L. 103–270, § 3(n)(1), inserted “the independent counsel who conducted the investigation and” before “Attorney General” in last sentence.
Subsec. (f)(2). Pub. L. 103–270, § 3(n)(2), in introductory provisions substituted “shall direct such independent counsel and” for “may direct” and “subsection, addressing—” for “subsection, analyzing for each expense—”, added subpars. (A) to (D) and struck out former subpars. (A) to (C) which read as follows:
“(A) the sufficiency of the documentation;
“(B) the need or justification for the underlying item; and
“(C) the reasonableness of the amount of money requested.”
1987—Pub. L. 100–191 amended section generally, substituting subsecs. (a) to (h) for former subsecs. (a) to (g) which related to similar subject matter.
1983—Subsec. (b). Pub. L. 97–409, § 2(a)(1), substituted “independent counsel” for “special prosecutor” and “independent counsel’s” for “special prosecutor’s” wherever appearing.
Subsecs. (c) to (e). Pub. L. 97–409, § 2(a)(1)(A), substituted “independent counsel” for “special prosecutor” wherever appearing.
Subsecs. (f), (g). Pub. L. 97–409, § 5, added subsecs. (f) and (g).

Statutory Notes and Related Subsidiaries
Effective Date of 1994 Amendment; Transition ProvisionsAmendment by Pub. L. 103–270 applicable with respect to independent counsels appointed before, on, or after June 30, 1994, and, notwithstanding restriction in subsec. (b)(2) of this section, the division of the court described in section 49 of this title is authorized to appoint as an independent counsel any individual who, on June 30, 1994, is serving as a regulatory independent counsel under parts 600 and 603 of title 28, Code of Federal Regulations, see section 7(a), (h) of Pub. L. 103–270, set out as a note under section 591 of this title.

Effective Date of 1987 AmendmentAmendment by Pub. L. 100–191 effective Dec. 15, 1987, and applicable to proceedings initiated and independent counsels appointed on and after Dec. 15, 1987, but with subsec. (f) applicable to previously initiated proceedings pending on Dec. 15, 1987, see section 6 of Pub. L. 100–191, set out as a note under section 591 of this title.



§ 594. Authority and duties of an independent counsel(a) Authorities.—Notwithstanding any other provision of law, an independent counsel appointed under this chapter shall have, with respect to all matters in such independent counsel’s prosecutorial jurisdiction established under this chapter, full power and independent authority to exercise all investigative and prosecutorial functions and powers of the Department of Justice, the Attorney General, and any other officer or employee of the Department of Justice, except that the Attorney General shall exercise direction or control as to those matters that specifically require the Attorney General’s personal action under section 2516 of title 18. Such investigative and prosecutorial functions and powers shall include—(1) conducting proceedings before grand juries and other investigations;

(2) participating in court proceedings and engaging in any litigation, including civil and criminal matters, that such independent counsel considers necessary;

(3) appealing any decision of a court in any case or proceeding in which such independent counsel participates in an official capacity;

(4) reviewing all documentary evidence available from any source;

(5) determining whether to contest the assertion of any testimonial privilege;

(6) receiving appropriate national security clearances and, if necessary, contesting in court (including, where appropriate, participating in in camera proceedings) any claim of privilege or attempt to withhold evidence on grounds of national security;

(7) making applications to any Federal court for a grant of immunity to any witness, consistent with applicable statutory requirements, or for warrants, subpoenas, or other court orders, and, for purposes of sections 6003, 6004, and 6005 of title 18, exercising the authority vested in a United States attorney or the Attorney General;

(8) inspecting, obtaining, or using the original or a copy of any tax return, in accordance with the applicable statutes and regulations, and, for purposes of section 6103 of the Internal Revenue Code of 1986 and the regulations issued thereunder, exercising the powers vested in a United States attorney or the Attorney General;

(9) initiating and conducting prosecutions in any court of competent jurisdiction, framing and signing indictments, filing informations, and handling all aspects of any case, in the name of the United States; and

(10) consulting with the United States attorney for the district in which any violation of law with respect to which the independent counsel is appointed was alleged to have occurred.


(b) Compensation.—(1) In general.—An independent counsel appointed under this chapter shall receive compensation at the per diem rate equal to the annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5.

(2) Travel expenses.—Except as provided in paragraph (3), an independent counsel and persons appointed under subsection (c) shall be entitled to the payment of travel expenses as provided by subchapter I of chapter 57 of title 5, United States Code, including travel, per diem, and subsistence expenses in accordance with section 5703 of title 5.

(3) Travel to primary office.—(A) In general.—After 1 year of service under this chapter, an independent counsel and persons appointed under subsection (c) shall not be entitled to the payment of travel, per diem, or subsistence expenses under subchapter I of chapter 57 of title 5, United States Code, for the purpose of commuting to or from the city in which the primary office of the independent counsel or person is located. The 1-year period may be extended for successive 6-month periods if the independent counsel and the division of the court certify that the payment is in the public interest to carry out the purposes of this chapter.

(B) Relevant factors.—In making any certification under this paragraph with respect to travel and subsistence expenses of an independent counsel or person appointed under subsection (c), the independent counsel and the division of the court shall consider, among other relevant factors—(i) the cost to the Government of reimbursing such travel and subsistence expenses;

(ii) the period of time for which the independent counsel anticipates that the activities of the independent counsel or person, as the case may be, will continue;

(iii) the personal and financial burdens on the independent counsel or person, as the case may be, of relocating so that such travel and subsistence expenses would not be incurred; and

(iv) the burdens associated with appointing a new independent counsel, or appointing another person under subsection (c), to replace the individual involved who is unable or unwilling to so relocate.




(c) Additional Personnel.—For the purposes of carrying out the duties of an office of independent counsel, such independent counsel may appoint, fix the compensation, and assign the duties of such employees as such independent counsel considers necessary (including investigators, attorneys, and part-time consultants). The positions of all such employees are exempted from the competitive service. Such employees shall be compensated at levels not to exceed those payable for comparable positions in the Office of United States Attorney for the District of Columbia under sections 548 and 550, but in no event shall any such employee be compensated at a rate greater than the rate of basic pay payable for level ES–4 of the Senior Executive Service Schedule under section 5382 of title 5, as adjusted for the District of Columbia under section 5304 of that title regardless of the locality in which an employee is employed.

(d) Assistance of Department of Justice.—(1) In carrying out functions.—An independent counsel may request assistance from the Department of Justice in carrying out the functions of the independent counsel, and the Department of Justice shall provide that assistance, which may include access to any records, files, or other materials relevant to matters within such independent counsel’s prosecutorial jurisdiction, and the use of the resources and personnel necessary to perform such independent counsel’s duties. At the request of an independent counsel, prosecutors, administrative personnel, and other employees of the Department of Justice may be detailed to the staff of the independent counsel.

(2) Payment of and reports on expenditures of independent counsel.—The Department of Justice shall pay all costs relating to the establishment and operation of any office of independent counsel. The Attorney General shall submit to the Congress, not later than 30 days after the end of each fiscal year, a report on amounts paid during that fiscal year for expenses of investigations and prosecutions by independent counsel. Each such report shall include a statement of all payments made for activities of independent counsel but may not reveal the identity or prosecutorial jurisdiction of any independent counsel which has not been disclosed under section 593(b)(4).


(e) Referral of Other Matters to an Independent Counsel.—An independent counsel may ask the Attorney General or the division of the court to refer to the independent counsel matters related to the independent counsel’s prosecutorial jurisdiction, and the Attorney General or the division of the court, as the case may be, may refer such matters. If the Attorney General refers a matter to an independent counsel on the Attorney General’s own initiative, the independent counsel may accept such referral if the matter relates to the independent counsel’s prosecutorial jurisdiction. If the Attorney General refers any matter to the independent counsel pursuant to the independent counsel’s request, or if the independent counsel accepts a referral made by the Attorney General on the Attorney General’s own initiative, the independent counsel shall so notify the division of the court.

(f) Compliance With Policies of the Department of Justice.—(1) In general.—An independent counsel shall, except to the extent that to do so would be inconsistent with the purposes of this chapter, comply with the written or other established policies of the Department of Justice respecting enforcement of the criminal laws. To determine these policies and policies under subsection (l)(1)(B), the independent counsel shall, except to the extent that doing so would be inconsistent with the purposes of this chapter, consult with the Department of Justice.

(2) National security.—An independent counsel shall comply with guidelines and procedures used by the Department in the handling and use of classified material.


(g) Dismissal of Matters.—The independent counsel shall have full authority to dismiss matters within the independent counsel’s prosecutorial jurisdiction without conducting an investigation or at any subsequent time before prosecution, if to do so would be consistent with the written or other established policies of the Department of Justice with respect to the enforcement of criminal laws.

(h) Reports by Independent Counsel.—(1) Required reports.—An independent counsel shall—(A) file with the division of the court, with respect to the 6-month period beginning on the date of his or her appointment, and with respect to each 6-month period thereafter until the office of that independent counsel terminates, a report which identifies and explains major expenses, and summarizes all other expenses, incurred by that office during the 6-month period with respect to which the report is filed, and estimates future expenses of that office; and

(B) before the termination of the independent counsel’s office under section 596(b), file a final report with the division of the court, setting forth fully and completely a description of the work of the independent counsel, including the disposition of all cases brought.


(2) Disclosure of information in reports.—The division of the court may release to the Congress, the public, or any appropriate person, such portions of a report made under this subsection as the division of the court considers appropriate. The division of the court shall make such orders as are appropriate to protect the rights of any individual named in such report and to prevent undue interference with any pending prosecution. The division of the court may make any portion of a final report filed under paragraph (1)(B) available to any individual named in such report for the purposes of receiving within a time limit set by the division of the court any comments or factual information that such individual may submit. Such comments and factual information, in whole or in part, may, in the discretion of the division of the court, be included as an appendix to such final report.

(3) Publication of reports.—At the request of an independent counsel, the Director of the Government Publishing Office shall cause to be printed any report previously released to the public under paragraph (2). The independent counsel shall certify the number of copies necessary for the public, and the Director of the Government Publishing Office shall place the cost of the required number to the debit of such independent counsel. Additional copies shall be made available to the public through the depository library program and Superintendent of Documents sales program pursuant to sections 1702 and 1903 of title 44.


(i) Independence From Department of Justice.—Each independent counsel appointed under this chapter, and the persons appointed by that independent counsel under subsection (c), are separate from and independent of the Department of Justice for purposes of sections 202 through 209 of title 18.

(j) Standards of Conduct Applicable to Independent Counsel, Persons Serving in the Office of an Independent Counsel, and Their Law Firms.—(1) Restrictions on employment while independent counsel and appointees are serving.—(A) During the period in which an independent counsel is serving under this chapter—(i) such independent counsel, and

(ii) any person associated with a firm with which such independent counsel is associated,

may not represent in any matter any person involved in any investigation or prosecution under this chapter.

(B) During the period in which any person appointed by an independent counsel under subsection (c) is serving in the office of independent counsel, such person may not represent in any matter any person involved in any investigation or prosecution under this chapter.


(2) Post employment restrictions on independent counsel and appointees.—(A) Each independent counsel and each person appointed by that independent counsel under subsection (c) may not, for 3 years following the termination of the service under this chapter of that independent counsel or appointed person, as the case may be, represent any person in any matter if that individual was the subject of an investigation or prosecution under this chapter that was conducted by that independent counsel.

(B) Each independent counsel and each person appointed by that independent counsel under subsection (c) may not, for 1 year following the termination of the service under this chapter of that independent counsel or appointed person, as the case may be, represent any person in any matter involving any investigation or prosecution under this chapter.


(3) One-year ban on representation by members of firms of independent counsel.—Any person who is associated with a firm with which an independent counsel is associated or becomes associated after termination of the service of that independent counsel under this chapter may not, for 1 year following such termination, represent any person in any matter involving any investigation or prosecution under this chapter.

(4) Definitions.—For purposes of this subsection—(A) the term “firm” means a law firm whether organized as a partnership or corporation; and

(B) a person is “associated” with a firm if that person is an officer, director, partner, or other member or employee of that firm.


(5) Enforcement.—The Attorney General and the Director of the Office of Government Ethics have authority to enforce compliance with this subsection.


(k) Custody of Records of an Independent Counsel.—(1) Transfer of records.—Upon termination of the office of an independent counsel, that independent counsel shall transfer to the Archivist of the United States all records which have been created or received by that office. Before this transfer, the independent counsel shall clearly identify which of these records are subject to rule 6(e) of the Federal Rules of Criminal Procedure as grand jury materials and which of these records have been classified as national security information. Any records which were compiled by an independent counsel and, upon termination of the independent counsel’s office, were stored with the division of the court or elsewhere before the enactment of the Independent Counsel Reauthorization Act of 1987, shall also be transferred to the Archivist of the United States by the division of the court or the person in possession of such records.

(2) Maintenance, use, and disposal of records.—Records transferred to the Archivist under this chapter shall be maintained, used, and disposed of in accordance with chapters 21, 29, and 33 of title 44.

(3) Access to records.—(A) In general.—Subject to paragraph (4), access to the records transferred to the Archivist under this chapter shall be governed by section 552 of title 5.

(B) Access by department of justice.—The Archivist shall, upon written application by the Attorney General, disclose any such records to the Department of Justice for purposes of an ongoing law enforcement investigation or court proceeding, except that, in the case of grand jury materials, such records shall be so disclosed only by order of the court of jurisdiction under rule 6(e) of the Federal Rules of Criminal Procedure.

(C) Exception.—Notwithstanding any restriction on access imposed by law, the Archivist and persons employed by the National Archives and Records Administration who are engaged in the performance of normal archival work shall be permitted access to the records transferred to the Archivist under this chapter.


(4) Records provided by congress.—Records of an investigation conducted by a committee of the House of Representatives or the Senate which are provided to an independent counsel to assist in an investigation or prosecution conducted by that independent counsel—(A) shall be maintained as a separate body of records within the records of the independent counsel; and

(B) shall, after the records have been transferred to the Archivist under this chapter, be made available, except as provided in paragraph (3)(B) and (C), in accordance with the rules governing release of the records of the House of Congress that provided the records to the independent counsel.

Subparagraph (B) shall not apply to those records which have been surrendered pursuant to grand jury or court proceedings.


(l) Cost Controls and Administrative Support.—(1) Cost controls.—(A) In general.—An independent counsel shall—(i) conduct all activities with due regard for expense;

(ii) authorize only reasonable and lawful expenditures; and

(iii) promptly, upon taking office, assign to a specific employee the duty of certifying that expenditures of the independent counsel are reasonable and made in accordance with law.


(B) Liability for invalid certification.—An employee making a certification under subparagraph (A)(iii) shall be liable for an invalid certification to the same extent as a certifying official certifying a voucher is liable under section 3528 of title 31.

(C) Department of justice policies.—An independent counsel shall comply with the established policies of the Department of Justice respecting expenditures of funds, except to the extent that compliance would be inconsistent with the purposes of this chapter.


(2) Administrative support.—The Director of the Administrative Office of the United States Courts shall provide administrative support and guidance to each independent counsel. No officer or employee of the Administrative Office of the United States Courts shall disclose information related to an independent counsel’s expenditures, personnel, or administrative acts or arrangements without the authorization of the independent counsel.

(3) Office space.—The Administrator of General Services, in consultation with the Director of the Administrative Office of the United States Courts, shall promptly provide appropriate office space for each independent counsel. Such office space shall be within a Federal building unless the Administrator of General Services determines that other arrangements would cost less. Until such office space is provided, the Administrative Office of the United States Courts shall provide newly appointed independent counsels immediately upon appointment with appropriate, temporary office space, equipment, and supplies.


(Added Pub. L. 95–521, title VI, § 601(a), Oct. 26, 1978, 92 Stat. 1869; amended Pub. L. 97–409, §§ 2(a)(1), 6(a)–(c), Jan. 3, 1983, 96 Stat. 2039, 2041; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 100–191, § 2, Dec. 15, 1987, 101 Stat. 1300; Pub. L. 103–270, § 3(a)–(f), (m), (o), June 30, 1994, 108 Stat. 732–734, 736; Pub. L. 104–208, div. A, title I, § 101(a) [title I, § 118], Sept. 30, 1996, 110 Stat. 3009, 3009–23; Pub. L. 113–235, div. H, title I, § 1301(d), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes

References in TextSection 6103 of the Internal Revenue Code of 1986, referred to in subsec. (a)(8), is classified to section 6103 of Title 26, Internal Revenue Code.
The Federal Rules of Criminal Procedure, referred to in subsec. (k)(1), (3)(B), are set out in the Appendix to Title 18, Crimes and Criminal Procedure.
The enactment of the Independent Counsel Reauthorization Act of 1987, referred to in subsec. (k)(1), is the enactment of Pub. L. 100–191, which was approved Dec. 15, 1987.

Amendments1996—Subsec. (b)(3)(A). Pub. L. 104–208, § 101(a) [title I, § 118(a), (b)], in second sentence substituted “for successive 6-month periods” for “by 6-months” and “independent counsel and the division of the court certify” for “employee assigned duties under subsection (l)(1)(A)(iii) certifies”.
Subsec. (b)(3)(B). Pub. L. 104–208, § 101(a) [title I, § 118(c)], which directed the amendment of second sentence of subsec. (b)(3)(A) by striking “such employee” and inserting “the independent counsel” and “the division of the court”, was executed to introductory provisions of subsec. (b)(3)(B) by substituting “the independent counsel and the division of the court” for “such employee” to reflect the probable intent of Congress.
1994—Subsec. (b). Pub. L. 103–270, § 3(b), designated existing text as par. (1) and inserted heading, and added pars. (2) and (3).
Subsec. (c). Pub. L. 103–270, § 3(c), substituted last sentence for former last sentence which read as follows: “No such employee may be compensated at a rate exceeding the maximum rate of pay payable for GS–18 of the General Schedule under section 5332 of title 5.”
Subsec. (d)(1). Pub. L. 103–270, § 3(m), inserted at end “At the request of an independent counsel, prosecutors, administrative personnel, and other employees of the Department of Justice may be detailed to the staff of the independent counsel.”
Subsec. (f). Pub. L. 103–270, § 3(e), designated existing provisions as par. (1) and inserted heading, substituted “shall, except to the extent that to do so would be inconsistent with the purposes of this chapter, comply” for “shall, except where not possible, comply”, inserted at end “To determine these policies and policies under subsection (l)(1)(B), the independent counsel shall, except to the extent that doing so would be inconsistent with the purposes of this chapter, consult with the Department of Justice.”, and added par. (2).
Subsec. (h)(1)(B). Pub. L. 103–270, § 3(o), struck out before period at end “, and the reasons for not prosecuting any matter within the prosecutorial jurisdiction of such independent counsel”.
Subsec. (h)(3). Pub. L. 103–270, § 3(f), added par. (3).
Subsec. (j)(5). Pub. L. 103–270, § 3(d), added par. (5).
Subsec. (l). Pub. L. 103–270, § 3(a), added subsec. (l).
1987—Pub. L. 100–191 amended section generally, substituting subsecs. (a) to (k) for former subsecs. (a) to (g) which related to similar subject matter.
1986—Subsec. (a)(8). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.
1983—Pub. L. 97–409, § 2(a)(1)(A), substituted “independent counsel” for “special prosecutor” in section catchline.
Subsec. (a). Pub. L. 97–409, § 2(a)(1), substituted “independent counsel” for “special prosecutor” wherever appearing and “independent counsel’s” for “special prosecutor’s”.
Subsec. (a)(10). Pub. L. 97–409, § 6(a), added par. (10).
Subsecs. (b), (c). Pub. L. 97–409, § 2(a)(1)(A), substituted “independent counsel” for “special prosecutor” wherever appearing.
Subsecs. (d), (e). Pub. L. 97–409, § 2(a)(1), substituted “independent counsel” for “special prosecutor” and “independent counsel’s” for “special prosecutor’s” wherever appearing.
Subsec. (f). Pub. L. 97–409, §§ 2(a)(1)(A), 6(b), substituted “independent counsel” for “special prosecutor”, “except where not possible” for “to the extent that such special prosecutor deems appropriate”, and “written or other established policies” for “written policies”.
Subsec. (g). Pub. L. 97–409, § 6(c), added subsec. (g).

Statutory Notes and Related Subsidiaries

Change of Name
“Director of the Government Publishing Office” substituted for “Public Printer” in subsec. (h)(3) on authority of section 1301(d) of Pub. L. 113–235, set out as a note under section 301 of Title 44, Public Printing and Documents.

Effective Date of 1994 Amendment; Transition ProvisionsAmendment by Pub. L. 103–270 applicable with respect to independent counsels appointed before, on, or after June 30, 1994, with transition provisions relating to assignment of employee to certify expenditures and relating to office space, travel and subsistence expenses, rates of compensation, and reporting requirements established or modified by Pub. L. 103–270, see section 7(a)–(e), (g) of Pub. L. 103–270, set out as a note under section 591 of this title.

Effective Date of 1987 AmendmentAmendment by Pub. L. 100–191 effective Dec. 15, 1987, and applicable to proceedings initiated and independent counsels appointed on and after Dec. 15, 1987, but with the following provisions applicable to previously initiated proceedings pending on Dec. 15, 1987: subsec. (d)(2) (relating to reports by Attorney General on expenditures by independent counsel, except that the first such report shall be made only with respect to expenditures on or after Dec. 15, 1987), subsec. (h)(1)(A) except that the 6-month periods described in subsec. (h)(1)(A) of this section shall be calculated from Dec. 15, 1987, subsec. (i), subsec. (k) of this section, and 90 days after Dec. 15, 1987, subsec. (j), see section 6 of Pub. L. 100–191, set out as a note under section 591 of this title.



§ 595. Congressional oversight(a) Oversight of Conduct of Independent Counsel.—(1) Congressional oversight.—The appropriate committees of the Congress shall have oversight jurisdiction with respect to the official conduct of any independent counsel appointed under this chapter, and such independent counsel shall have the duty to cooperate with the exercise of such oversight jurisdiction.

(2) Reports to congress.—An independent counsel appointed under this chapter shall submit to the Congress annually a report on the activities of the independent counsel, including a description of the progress of any investigation or prosecution conducted by the independent counsel. Such report may omit any matter that in the judgment of the independent counsel should be kept confidential, but shall provide information adequate to justify the expenditures that the office of the independent counsel has made.


(b) Oversight of Conduct of Attorney General.—Within 15 days after receiving an inquiry about a particular case under this chapter, which is a matter of public knowledge, from a committee of the Congress with jurisdiction over this chapter, the Attorney General shall provide the following information to that committee with respect to that case:(1) When the information about the case was received.

(2) Whether a preliminary investigation is being conducted, and if so, the date it began.

(3) Whether an application for the appointment of an independent counsel or a notification that further investigation is not warranted has been filed with the division of the court, and if so, the date of such filing.


(c) Information Relating to Impeachment.—An independent counsel shall advise the House of Representatives of any substantial and credible information which such independent counsel receives, in carrying out the independent counsel’s responsibilities under this chapter, that may constitute grounds for an impeachment. Nothing in this chapter or section 49 of this title shall prevent the Congress or either House thereof from obtaining information in the course of an impeachment proceeding.

(Added Pub. L. 95–521, title VI, § 601(a), Oct. 26, 1978, 92 Stat. 1871; amended Pub. L. 97–409, § 2(a)(1), Jan. 3, 1983, 96 Stat. 2139; Pub. L. 100–191, § 2, Dec. 15, 1987, 101 Stat. 1304; Pub. L. 103–270, § 3(g), June 30, 1994, 108 Stat. 734.)

Editorial Notes
Amendments1994—Subsec. (a)(2). Pub. L. 103–270 substituted “annually a report on the activities of the independent counsel, including a description of the progress of any investigation or prosecution conducted by the independent counsel. Such report may omit any matter that in the judgment of the independent counsel should be kept confidential, but shall provide information adequate to justify the expenditures that the office of the independent counsel has made” for “such statements or reports on the activities of such independent counsel as the independent counsel considers appropriate”.
1987—Pub. L. 100–191 amended section generally, substituting subsecs. (a) to (c) relating to congressional oversight for former subsecs. (a) to (e) relating to reporting and congressional oversight.
1983—Pub. L. 97–409, § 2(a)(1), substituted “independent counsel” for “special prosecutor” and “independent counsel’s” for “special prosecutor’s” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 Amendment; Transition ProvisionsAmendment by Pub. L. 103–270 applicable with respect to independent counsels appointed before, on, or after June 30, 1994, with transition provision relating to reporting requirements established or modified by Pub. L. 103–270, see section 7(a), (g) of Pub. L. 103–270, set out as a note under section 591 of this title.

Effective Date of 1987 AmendmentAmendment by Pub. L. 100–191 effective Dec. 15, 1987, and applicable to proceedings initiated and independent counsels appointed on and after Dec. 15, 1987, see section 6 of Pub. L. 100–191, set out as a note under section 591 of this title.



§ 596. Removal of an independent counsel; termination of office(a) Removal; Report on Removal.—(1) Grounds for removal.—An independent counsel appointed under this chapter may be removed from office, other than by impeachment and conviction, only by the personal action of the Attorney General and only for good cause, physical or mental disability (if not prohibited by law protecting persons from discrimination on the basis of such a disability),,11 So in original. or any other condition that substantially impairs the performance of such independent counsel’s duties.

(2) Report to division of the court and congress.—If an independent counsel is removed from office, the Attorney General shall promptly submit to the division of the court and the Committees on the Judiciary of the Senate and the House of Representatives a report specifying the facts found and the ultimate grounds for such removal. The committees shall make available to the public such report, except that each committee may, if necessary to protect the rights of any individual named in the report or to prevent undue interference with any pending prosecution, postpone or refrain from publishing any or all of the report. The division of the court may release any or all of such report in accordance with section 594(h)(2).

(3) Judicial review of removal.—An independent counsel removed from office may obtain judicial review of the removal in a civil action commenced in the United States District Court for the District of Columbia. A member of the division of the court may not hear or determine any such civil action or any appeal of a decision in any such civil action. The independent counsel may be reinstated or granted other appropriate relief by order of the court.


(b) Termination of Office.—(1) Termination by action of independent counsel.—An office of independent counsel shall terminate when—(A) the independent counsel notifies the Attorney General that the investigation of all matters within the prosecutorial jurisdiction of such independent counsel or accepted by such independent counsel under section 594(e), and any resulting prosecutions, have been completed or so substantially completed that it would be appropriate for the Department of Justice to complete such investigations and prosecutions; and

(B) the independent counsel files a final report in compliance with section 594(h)(1)(B).


(2) Termination by division of the court.—The division of the court, either on its own motion or upon the request of the Attorney General, may terminate an office of independent counsel at any time, on the ground that the investigation of all matters within the prosecutorial jurisdiction of such independent counsel or accepted by such independent counsel under section 594(e), and any resulting prosecutions, have been completed or so substantially completed that it would be appropriate for the Department of Justice to complete such investigations and prosecutions. At the time of such termination, the independent counsel shall file the final report required by section 594(h)(1)(B). If the Attorney General has not made a request under this paragraph, the division of the court shall determine on its own motion whether termination is appropriate under this paragraph no later than 2 years after the appointment of an independent counsel, at the end of the succeeding 2-year period, and thereafter at the end of each succeeding 1-year period.


(c) Audits.—(1) On or before June 30 of each year, an independent counsel shall prepare a statement of expenditures for the 6 months that ended on the immediately preceding March 31. On or before December 31 of each year, an independent counsel shall prepare a statement of expenditures for the fiscal year that ended on the immediately preceding September 30. An independent counsel whose office is terminated prior to the end of the fiscal year shall prepare a statement of expenditures on or before the date that is 90 days after the date on which the office is terminated.

(2) The Comptroller General shall—(A) conduct a financial review of a mid-year statement and a financial audit of a year-end statement and statement on termination; and

(B) report the results to the Committee on the Judiciary, Committee on Governmental Affairs, and Committee on Appropriations of the Senate and the Committee on the Judiciary, Committee on Government Operations, and Committee on Appropriations of the House of Representatives not later than 90 days following the submission of each such statement.



(Added Pub. L. 95–521, title VI, § 601(a), Oct. 26, 1978, 92 Stat. 1872; amended Pub. L. 97–409, §§ 2(a)(1), 6(d), Jan. 3, 1983, 96 Stat. 2039, 2042; Pub. L. 98–620, title IV, § 402(29)(A), Nov. 8, 1984, 98 Stat. 3359; Pub. L. 100–191, § 2, Dec. 15, 1987, 101 Stat. 1304; Pub. L. 103–270, §§ 3(h), (i), 5, June 30, 1994, 108 Stat. 735, 737.)

Editorial Notes
Amendments1994—Subsec. (a)(1). Pub. L. 103–270, § 5, substituted “physical or mental disability (if not prohibited by law protecting persons from discrimination on the basis of such a disability),” for “physical disability, mental incapacity”.
Subsec. (b)(2). Pub. L. 103–270, § 3(h), inserted at end “If the Attorney General has not made a request under this paragraph, the division of the court shall determine on its own motion whether termination is appropriate under this paragraph no later than 2 years after the appointment of an independent counsel, at the end of the succeeding 2-year period, and thereafter at the end of each succeeding 1-year period.”
Subsec. (c). Pub. L. 103–270, § 3(i), amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “Audits.—After the termination of the office of an independent counsel, the Comptroller General shall conduct an audit of the expenditures of that office, and shall submit to the appropriate committees of the Congress a report on the audit.”
1987—Pub. L. 100–191 amended section generally, substituting subsecs. (a) to (c) for former subsecs. (a) and (b) which related to similar subject matter.
1984—Subsec. (a)(3). Pub. L. 98–620 struck out provision requiring the division of the court to cause such an action to be in every way expedited.
1983—Pub. L. 97–409, § 2(a)(1)(A), substituted “independent counsel” for “special prosecutor” in section catchline.
Subsec. (a)(1). Pub. L. 97–409, §§ 2(a)(1), 6(d), substituted “independent counsel” for “special prosecutor”, “good cause” for “extraordinary impropriety”, and “independent counsel’s” for “special prosecutor’s”.
Subsecs. (a)(2), (3), (b). Pub. L. 97–409, § 2(a)(1)(A), substituted “independent counsel” for “special prosecutor” wherever appearing.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on Government Operations of House of Representatives treated as referring to Committee on Government Reform and Oversight of House of Representatives by section 1(a) of Pub. L. 104–14, set out as a note preceding section 21 of Title 2, The Congress. Committee on Government Reform and Oversight of House of Representatives changed to Committee on Government Reform of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999. Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 1994 Amendment; Transition ProvisionsAmendment by Pub. L. 103–270 applicable with respect to independent counsels appointed before, on, or after June 30, 1994, with transition provisions directing that determinations by the division of the court contained in last sentence of subsec. (b)(2) of this section shall, for the office of an independent counsel appointed before June 30, 1994, be required no later than 1 year after June 30, 1994, and at end of each succeeding 1-year period, and transition provisions relating to reporting requirements established or modified by Pub. L. 103–270, see section 7(a), (f), (g) of Pub. L. 103–270, set out as a note under section 591 of this title.

Effective Date of 1987 AmendmentAmendment by Pub. L. 100–191 effective Dec. 15, 1987, and applicable to proceedings initiated and independent counsels appointed on and after Dec. 15, 1987, but with subsecs. (a)(3) and (c) applicable to previously initiated proceedings pending on Dec. 15, 1987, see section 6 of Pub. L. 100–191, set out as a note under section 591 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–620 not applicable to cases pending on Nov. 8, 1984, see section 403 of Pub. L. 98–620, set out as an Effective Date note under section 1657 of this title.



§ 597. Relationship with Department of Justice(a) Suspension of Other Investigations and Proceedings.—Whenever a matter is in the prosecutorial jurisdiction of an independent counsel or has been accepted by an independent counsel under section 594(e), the Department of Justice, the Attorney General, and all other officers and employees of the Department of Justice shall suspend all investigations and proceedings regarding such matter, except to the extent required by section 594(d)(1), and except insofar as such independent counsel agrees in writing that such investigation or proceedings may be continued by the Department of Justice.

(b) Presentation as Amicus Curiae Permitted.—Nothing in this chapter shall prevent the Attorney General or the Solicitor General from making a presentation as amicus curiae to any court as to issues of law raised by any case or proceeding in which an independent counsel participates in an official capacity or any appeal of such a case or proceeding.

(Added Pub. L. 95–521, title VI, § 601(a), Oct. 26, 1978, 92 Stat. 1872; amended Pub. L. 97–409, § 2(a)(1)(A), Jan. 3, 1983, 96 Stat. 2039; Pub. L. 100–191, § 2, Dec. 15, 1987, 101 Stat. 1306.)

Editorial Notes
Amendments1987—Pub. L. 100–191 amended section generally, substituting provisions relating to relationship with Department of Justice for substantially similar provisions.
1983—Pub. L. 97–409, § 2(a)(1)(A), substituted “independent counsel” for “special prosecutor” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1987 AmendmentAmendment by Pub. L. 100–191 effective Dec. 15, 1987, and applicable to proceedings initiated and independent counsels appointed on and after Dec. 15, 1987, see section 6 of Pub. L. 100–191, set out as a note under section 591 of this title.



§ 598. Severability
If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the remainder of this chapter and the application of such provision to other persons not similarly situated or to other circumstances shall not be affected by such invalidation.
(Added Pub. L. 95–521, title VI, § 601(a), Oct. 26, 1978, 92 Stat. 1873; amended Pub. L. 97–409, §§ 2(a)(1)(A), 7, Jan. 3, 1983, 96 Stat. 2039, 2042; Pub. L. 100–191, § 2, Dec. 15, 1987, 101 Stat. 1306.)

Editorial Notes
Amendments1987—Pub. L. 100–191 amended section generally, substituting provisions relating to severability for provisions relating to termination of chapter. See section 599 of this title.
1983—Pub. L. 97–409, §§ 2(a)(1)(A), 7, substituted reference to the date of enactment of the Ethics in Government Act Amendments of 1982 for reference to the date of enactment of this chapter and substituted “independent counsel” for “special prosecutor” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1987 AmendmentAmendment by Pub. L. 100–191 effective Dec. 15, 1987, and applicable to proceedings initiated and independent counsels appointed on and after Dec. 15, 1987, see section 6 of Pub. L. 100–191, set out as a note under section 591 of this title.



§ 599. Termination of effect of chapter
This chapter shall cease to be effective five years after the date of the enactment of the Independent Counsel Reauthorization Act of 1994, except that this chapter shall continue in effect with respect to then pending matters before an independent counsel that in the judgment of such counsel require such continuation until that independent counsel determines such matters have been completed.
(Added Pub. L. 100–191, § 2, Dec. 15, 1987, 101 Stat. 1306; amended Pub. L. 103–270, § 2, June 30, 1994, 108 Stat. 732.)

Editorial Notes

References in TextThe date of the enactment of the Independent Counsel Reauthorization Act of 1994, referred to in text, is the date of enactment of Pub. L. 103–270, which was approved June 30, 1994.

Amendments1994—Pub. L. 103–270 substituted “1994” for “1987”.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentAmendment by Pub. L. 103–270 applicable with respect to independent counsels appointed before, on, or after June 30, 1994, see section 7(a) of Pub. L. 103–270, set out as an Effective Date of 1994 Amendment; Transition Provisions note under section 591 of this title.

Effective DateSection effective Dec. 15, 1987, see section 6 of Pub. L. 100–191, set out as a note under section 591 of this title.




CHAPTER 40A—BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES



Sec.


599A.Bureau of Alcohol, Tobacco, Firearms, and Explosives


599B.Personnel management demonstration project 11 So in original. Does not conform to section catchline.



§ 599A. Bureau of alcohol, tobacco, firearms, and Explosives 11 So in original. Probably should be “Bureau of Alcohol, Tobacco, Firearms, and Explosives”.(a) Establishment.—(1) In general.—There is established within the Department of Justice under the general authority of the Attorney General the Bureau of Alcohol, Tobacco, Firearms, and Explosives (in this section referred to as the “Bureau”).

(2) Director.—There shall be at the head of the Bureau a Director, Bureau of Alcohol, Tobacco, Firearms, and Explosives (in this subtitle 22 See References in Text note below. referred to as the “Director”). The Director shall be appointed by the President, by and with the advice and consent of the Senate 33 So in original. Probably should be followed by a comma. and shall perform such functions as the Attorney General shall direct. The Director shall receive compensation at the rate prescribed by law under section 5314 of title V 44 So in original. Probably should be title “5”., United States Code, for positions at level III of the Executive Schedule.

(3) Coordination.—The Attorney General, acting through the Director and such other officials of the Department of Justice as the Attorney General may designate, shall provide for the coordination of all firearms, explosives, tobacco enforcement, and arson enforcement functions vested in the Attorney General so as to assure maximum cooperation between and among any officer, employee, or agency of the Department of Justice involved in the performance of these and related functions.

(4) Performance of transferred functions.—The Attorney General may make such provisions as the Attorney General determines appropriate to authorize the performance by any officer, employee, or agency of the Department of Justice of any function transferred to the Attorney General under this section.


(b) Responsibilities.—Subject to the direction of the Attorney General, the Bureau shall be responsible for investigating—(1) criminal and regulatory violations of the Federal firearms, explosives, arson, alcohol, and tobacco smuggling laws;

(2) the functions transferred by subsection (c) of section 1111 of the Homeland Security Act of 2002 (as enacted on the date of the enactment of such Act); and

(3) any other function related to the investigation of violent crime or domestic terrorism that is delegated to the Bureau by the Attorney General.


(c) Transfer of authorities, functions, personnel, and assets to the Department of Justice.—(1) In general.—Subject to paragraph (2),2 but notwithstanding any other provision of law, there are transferred to the Department of Justice the authorities, functions, personnel, and assets of the Bureau of Alcohol, Tobacco and Firearms, which shall be maintained as a distinct entity within the Department of Justice, including the related functions of the Secretary of the Treasury.

(3) 55 So in original. There is no par. (2). Building prospectus.—Prospectus PDC-98W10, giving the General Services Administration the authority for site acquisition, design, and construction of a new headquarters building for the Bureau of Alcohol, Tobacco and Firearms, is transferred, and deemed to apply, to the Bureau of Alcohol, Tobacco, Firearms, and Explosives established in the Department of Justice under subsection (a).


(Added and amended Pub. L. 109–162, title XI, § 1187(b), (c)(1), Jan. 5, 2006, 119 Stat. 3127; Pub. L. 109–177, title V, § 504, Mar. 9, 2006, 120 Stat. 247.)

Editorial Notes

References in TextThis subtitle, referred to in subsec. (a)(2), meant subtitle B (§§ 1111–1115) of title XI of Pub. L. 107–296, Nov. 25, 2002, 116 Stat. 2274, when subsec. (a) was originally included in section 1111 of Pub. L. 107–296. See Codification note below. There are no subtitles in this title of the Code. Subtitle B of title XI of Pub. L. 107–296 enacted part B (§ 531 et seq.) of subchapter XI of chapter 1 of Title 6, Domestic Security, and section 3051 of Title 18, Crimes and Criminal Procedure, amended section 2006 of this title, sections 8D and 9 of the Inspector General Act of 1978, Pub. L. 95–452, set out in the Appendix to Title 5, Government Organization and Employees, section 1445–3 of Title 7, Agriculture, section 1701 of Title 8, Aliens and Nationality, section 2223b of Title 15, Commerce and Trade, sections 841 to 847, 921 to 923, 925, 926, 1261, 1952, 2341, 2343, and 2346 of Title 18, sections 6103 and 7801 of Title 26, Internal Revenue Code, sections 713 and 9705 of Title 31, Money and Finance, sections 12281 and 50102 of Title 34, Crime Control and Law Enforcement, sections 80303 and 80304 of Title 49, Transportation, and provisions set out as a note under section 921 of Title 18. For complete classification of subtitle B to the Code, see Tables.
Subsection (c) of section 1111 of the Homeland Security Act of 2002 (as enacted on the date of the enactment of such Act), referred to in subsec. (b)(2), is section 1111(c) of Pub. L. 107–296, title XI, Nov. 25, 2002, 116 Stat. 2275, which was classified to section 531(c) of Title 6, Domestic Security, prior to transfer of subsec. (c)(1), (3) of such section to subsec. (c)(1), (3) of this section.
Paragraph (2), referred to in subsec. (c)(1), meant paragraph (2) of section 1111(c) of Pub. L. 107–296, when subsec. (c)(1) of this section was originally included in section 1111 of Pub. L. 107–296. See Codification note below. Section 1111(c)(2) of Pub. L. 107–296 is classified to section 531(c)(2) of Title 6, Domestic Security.

Codification
The section catchline and text of subsecs. (a) to (c)(1), (3) of section 1111 of Pub. L. 107–296, formerly classified to section 531 of Title 6, Domestic Security, which were transferred to this chapter, redesignated as this section, and amended by Pub. L. 109–162, § 1187(b), (c)(1), were based on Pub. L. 107–296, title XI, § 1111(a)–(c)(1), (3), Nov. 25, 2002, 116 Stat. 2274, 2275.

Amendments2006—Pub. L. 109–162, § 1187(b), (c)(1)(A), transferred the section catchline and subsecs. (a) to (c)(1), (3) of section 1111 of Pub. L. 107–296 to this chapter, redesignated them as this section, and substituted “alcohol, tobacco, firearms” for “Alcohol, Tobacco, Firearms” in the section catchline. See Codification note above.
Subsec. (a)(2). Pub. L. 109–177, which directed amendment of second sentence of “section 1111(a)(2) of the Homeland Security Act of 2002 (6 U.S.C. 531(a)(2))” by substituting “President, by and with the advice and consent of the Senate” for “Attorney General” the first time appearing, was executed to this section to reflect the probable intent of Congress in light of the transfer of subsec. (a) of section 1111 of the Homeland Security Act of 2002 to this section by Pub. L. 109–162, § 1187(b). See Amendment and Codification notes above.
Subsec. (b)(2). Pub. L. 109–162, § 1187(c)(1)(B), inserted “of section 1111 of the Homeland Security Act of 2002 (as enacted on the date of the enactment of such Act)” after “subsection (c)”.



§ 599B. Personnel Management demonstration 11 So in original. Probably should be capitalized. project 1
Notwithstanding any other provision of law, the Personnel Management Demonstration Project established under section 102 of title I of division C of the Omnibus Consolidated and Emergency Supplemental Appropriations Act for Fiscal Year 1999 (Public Law 105–277; 122 22 So in original. Probably should be “112”. Stat. 2681–585) shall be transferred to the Attorney General of the United States for continued use by the Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice, and the Secretary of the Treasury for continued use by the Tax and Trade Bureau.
(Added and amended Pub. L. 109–162, title XI, § 1187(b), (c)(2), Jan. 5, 2006, 119 Stat. 3127, 3128.)

Editorial Notes

References in TextSection 102 of title I of division C of the Omnibus Consolidated and Emergency Supplemental Appropriations Act for Fiscal Year 1999, referred to in text, probably means section 102 of title I of div. C of the Omnibus Consolidated and Emergency Supplemental Appropriations Act, 1999, Pub. L. 105–277, which amended section 122 of Pub. L. 105–119, classified as a note under section 3104 of Title 5, Government Organization and Employees.

Codification
The text of section 1115 of Pub. L. 107–296, formerly classified as section 533 of Title 6, Domestic Security, which was transferred to this chapter, redesignated as this section, and amended by Pub. L. 109–162, § 1187(b), (c)(2), was based on Pub. L. 107–296, title XI, § 1115, Nov. 25, 2002, 116 Stat. 2280.

Amendments2006—Pub. L. 109–162 transferred section 1115 of Pub. L. 107–296 to this chapter, redesignated it as this section, and substituted “demonstration project” for “Demonstration Project” in the section catchline. See Codification note above.





PART III—COURT OFFICERS AND EMPLOYEES



Chap.

Sec.

41.Administrative Office of United States Courts601

42.Federal Judicial Center620

43.United States Magistrate Judges631

44.Alternative Dispute Resolution651

45.Supreme Court671

47.Courts of Appeals711

49.District Courts751

51.United States Court of Federal Claims791

[53.Repealed.]

55.Court of International Trade871

57.General Provisions Applicable to Court Officers and Employees951

58.United States Sentencing Commission991



Senate Revision AmendmentChapter 59 was renumbered as Chapter 57 but without change in its section numbers, by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments1998—Pub. L. 105–315, § 12(b)(3), Oct. 30, 1998, 112 Stat. 2998, substituted “Alternative Dispute Resolution” for “Arbitration” as item for chapter 44.
1992—Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516, substituted “United States Court of Federal Claims” for “United States Claims Court” as item for chapter 51.
1988—Pub. L. 100–702, title IX, § 901(b), Nov. 19, 1988, 102 Stat. 4663, added item for chapter 44.
1984—Pub. L. 98–473, title II, § 217(b), Oct. 12, 1984, 98 Stat. 2026, added item for chapter 58, effective on the first day of the first calendar month beginning twenty-four months after Oct. 12, 1984 (Nov. 1, 1986).
1982—Pub. L. 97–164, title I, § 121(g)(1), Apr. 2, 1982, 96 Stat. 35, substituted “United States Claims Court” for “Court of Claims” as item for chapter 51.
Pub. L. 97–164, title I, § 122(a), Apr. 2, 1982, 96 Stat. 36, struck out item for chapter 53.
1980—Pub. L. 96–417, title V, § 501(13), Oct. 10, 1980, 94 Stat. 1742, substituted “Court of International Trade” for “Customs Court” as item for chapter 55.
1978—Pub. L. 95–598, title II, § 233(b), Nov. 6, 1978, 92 Stat. 2667, directed the addition of item for chapter 50, “Bankruptcy Courts”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1968—Pub. L. 90–578, title I, § 102(a), Oct. 17, 1968, 82 Stat. 1114, substituted “United States Magistrates” for “United States Commissioners” as item for chapter 43.
1967—Pub. L. 90–219, title II, § 204, Dec. 20, 1967, 81 Stat. 669, added item for chapter 42.

Statutory Notes and Related Subsidiaries

Change of Name
“United States Magistrate Judges” substituted for “United States Magistrates” in item for chapter 43 pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.


CHAPTER 41—ADMINISTRATIVE OFFICE OF UNITED STATES COURTS



Sec.


601.Creation; Director and Deputy Director.


602.Employees.


603.Salaries.


604.Duties of Director generally.


605.Budget estimates.


606.Duties of Deputy Director.


607.Practice of law prohibited.


608.Seal.


609.Courts’ appointive power unaffected.


610.Courts defined.


611.Retirement of Director.


612.Judiciary Automation Fund.11 Section catchline amended by Pub. L. 104–106 without corresponding amendment of chapter analysis.


613.Disbursing and certifying officers.




Editorial Notes
Amendments2000—Pub. L. 106–518, title III, § 304(b), Nov. 13, 2000, 114 Stat. 2418, added item 613.
1989—Pub. L. 101–162, title IV, § 404(b)(2), Nov. 21, 1989, 103 Stat. 1015, added item 612.
1967—Pub. L. 90–219, title II, § 201(b), Dec. 20, 1967, 81 Stat. 668, added item 611.
1959—Pub. L. 86–370, § 5(a)(2), Sept. 23, 1959, 73 Stat. 652, substituted “Deputy Director” for “Assistant Director” in items 601 and 606.
1949—Act May 24, 1949, ch. 139, § 72a, 63 Stat. 100, inserted an apostrophe after “Courts” and struck out comma after “Courts” in item 609.


§ 601. Creation; Director and Deputy Director
The Administrative Office of the United States Courts shall be maintained at the seat of government. It shall be supervised by a Director and a Deputy Director appointed and subject to removal by the Chief Justice of the United States, after consulting with the Judicial Conference. The Director and Deputy Director shall be deemed to be officers for purposes of title 5, United States Code.
(June 25, 1948, ch. 646, 62 Stat. 913; Pub. L. 86–370, § 5(a)(1), Sept. 23, 1959, 73 Stat. 652; Pub. L. 101–650, title III, § 307, Dec. 1, 1990, 104 Stat. 5112; Pub. L. 104–317, title VI, § 602, Oct. 19, 1996, 110 Stat. 3857.)

Historical and Revision NotesBased on title 28, U.S.C. 1940 ed., § 444 (Mar. 3, 1911, ch. 231, § 302 as added Aug. 7, 1939, ch. 501, § 1, 53 Stat. 1223).
This section contains part of section 444 of title 28, U.S.C., 1940 ed. The remainder of said section 444 is incorporated in sections 603, 606 and 608 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1996—Pub. L. 104–317 inserted at end “The Director and Deputy Director shall be deemed to be officers for purposes of title 5, United States Code.”
1990—Pub. L. 101–650 substituted “Chief Justice of the United States, after consulting with the Judicial Conference” for “Supreme Court”.
1959—Pub. L. 86–370 substituted “Deputy Director” for “Assistant Director”.

Statutory Notes and Related Subsidiaries
Effective Date of 1959 AmendmentAmendment by Pub. L. 86–370 effective Sept. 23, 1959, see section 7(a) of Pub. L. 86–370.

Veterans’ Preference in Judicial Branch AppointmentsPub. L. 105–339, § 4(d), Oct. 31, 1998, 112 Stat. 3186, provided that:
“(1) In general.—Subject to paragraphs (2) and (3), the Judicial Conference of the United States shall prescribe procedures to provide for—“(A) veterans’ preference in the consideration of applicants for employment, and in the conduct of any reductions in force, within the judicial branch; and

“(B) redress for alleged violations of any rights provided for under subparagraph (A).


“(2) Procedures.—Under the procedures, a preference eligible (as defined by section 2108 of title 5, United States Code) shall be afforded preferences in a manner and to the extent consistent with preferences afforded to preference eligibles in the executive branch.

“(3) Exclusions.—Nothing in the procedures shall apply with respect to an applicant or employee—“(A) whose appointment is made by the President with the advice and consent of the Senate;

“(B) whose appointment is as a judicial officer;

“(C) whose appointment is required by statute to be made by or with the approval of a court or judicial officer; or

“(D) whose appointment is to a position, the duties of which are equivalent to those of a Senior Executive Service position (within the meaning of section 3132(a)(2) of title 5, United States Code).


“(4) Definitions.—For purposes of this subsection, the term ‘judicial officer’ means a justice, judge, or magistrate judge listed in subparagraph (A), (B), (F), or (G) of section 376(a)(1) of title 28, United States Code.

“(5) Submission to congress; effective date.—“(A) Submission to congress.—Not later than 12 months after the date of enactment of this Act [Oct. 31, 1998], the Judicial Conference of the United States shall submit a copy of the procedures prescribed under this subsection to the Committee on Government Reform and Oversight [now Committee on Oversight and Reform] and the Committee on the Judiciary of the House of Representatives and the Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] and the Committee on the Judiciary of the Senate.

“(B) Effective date.—The procedures prescribed under this subsection shall take effect 13 months after the date of enactment of this Act.”





Reference to Assistant Director Deemed Reference to Deputy DirectorPub. L. 86–370, § 5(a)(4), Sept. 23, 1959, 73 Stat. 652, provided that: “Whenever the Assistant Director of the Administrative Office of the United States Courts is referred to in any other law, such reference shall be deemed to be to the Deputy Director of the Administrative Office of the United States Courts.”


Continuation of Law Existing on Sept. 1, 1948Act June 25, 1948, ch. 646, § 2(b), 62 Stat. 985, provided that: “The provisions of title 28, Judiciary and Judicial Procedure, of the United States Code, set out in section 1 of this Act, with respect to the organization of each of the several courts therein provided for and of the Administrative Office of the United States Courts, shall be construed as continuations of existing law, and the tenure of the judges, officers, and employees thereof and of the United States attorneys and marshals and their deputies and assistants, in office on the effective date of this Act [Sept. 1, 1948], shall not be affected by its enactment, but each of them shall continue to serve in the same capacity under the appropriate provisions of title 28, as set out in section 1 of this Act, pursuant to his prior appointment: Provided, however, That each circuit court of appeals shall, as in said title 28 set out, hereafter be known as a United States court of appeals. No loss of rights, interruption of jurisdiction, or prejudice to matters pending in any of such courts on the effective date of this Act shall result from its enactment.”




§ 602. Employees(a) The Director shall appoint and fix the compensation of necessary employees of the Administrative Office in accordance with the Administrative Office of the United States Courts Personnel Act of 1990.

(b) Notwithstanding any other law, the Director may appoint certified interpreters in accordance with section 604(a)(16)(B) of this title without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, relating to classification and General Schedule pay rates, but the compensation of any person appointed under this subsection shall not exceed the appropriate equivalent of the highest rate of pay payable for the highest grade established in the General Schedule, section 5332 of title 5.

(c) The Director may obtain personal services as authorized by section 3109 of title 5, at rates not to exceed the appropriate equivalent of the highest rate of pay payable for the highest grade established in the General Schedule, section 5332 of title 5.

(d) All functions of other officers and employees of the Administrative Office and all functions of organizational units of the Administrative Office are vested in the Director. The Director may delegate any of the Director’s functions, powers, duties, and authority (except the authority to promulgate rules and regulations) to such officers and employees of the judicial branch of Government as the Director may designate, and subject to such terms and conditions as the Director may consider appropriate; and may authorize the successive redelegation of such functions, powers, duties, and authority as the Director may deem desirable. All official acts performed by such officers and employees shall have the same force and effect as though performed by the Director in person.

(June 25, 1948, ch. 646, 62 Stat. 913; Pub. L. 95–539, § 5, Oct. 28, 1978, 92 Stat. 2044; Pub. L. 101–474, § 5(a), (q), Oct. 30, 1990, 104 Stat. 1099, 1101; Pub. L. 101–650, title III, § 325(b)(4), Dec. 1, 1990, 104 Stat. 5121.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 445 (Mar. 3, 1911, ch. 231, § 303, as added Aug. 7, 1939, ch. 501, § 1, 53 Stat. 1223).
This section contains provisions in section 445 of title 28, U.S.C., 1940 ed., for appointment of employees.
Words “with the approval of the Supreme Court” were omitted to relieve the court of the burden of approving appointments which in practice should properly be made by the Director under the supervision of the Judicial Conference of the United States.
The remainder of section 445 of title 28, U.S.C., 1940 ed., is incorporated in sections 603 and 607 of this title.
Changes were made in phraseology.

Editorial Notes

References in TextThe Administrative Office of the United States Courts Personnel Act of 1990, referred to in subsec. (a), is Pub. L. 101–474, Oct. 30, 1990, 104 Stat. 1097, which amended this section and sections 603 and 604 of this title and sections 2301, 2302, 4301, 4501, 4701, 5102, 5108, 5349, 5595, 5596, 8331, 8347, 8401, and 8402 of Title 5, Government Organization and Employees, and enacted provisions set out below. For complete classification of this Act to the Code, see Tables.

Amendments1990—Subsec. (a). Pub. L. 101–474, § 5(a), amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “The Director shall appoint and fix the compensation of necessary employees of the Administrative Office in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of title 5, relating to classification and General Schedule pay rates.”
Subsec. (b). Pub. L. 101–474, § 5(q), and Pub. L. 101–650 amended subsec. (b) identically, substituting “604(a)(16)(B)” for “604(a)(15)(B)”.
1978—Pub. L. 95–539, among other changes, substituted provision authorizing the Director to appoint and fix the compensation of necessary employees in accordance with chapter 51 and subchapter III of chapter 53 of title 5 for provision authorizing the Director, subject to the provisions of the civil service laws, to appoint necessary employees for the Administrative Office and inserted provisions relating to appointing and fixing the compensation of certified interpreters, to obtaining personal services as authorized by section 3109 of title 5, and to transferring to the Director all of the functions of the officers and employees of the Administrative Office and all the functions of the organizational units of the Administrative Office with power in the Director to delegate his authority.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentPub. L. 95–539, § 10, Oct. 28, 1978, 92 Stat. 2045, provided that:
“(a) Except as provided in subsection (b), this Act [enacting section 1827 and 1828 of this title, amending this section and sections 603, 604, and 1920 of this title, enacting provisions set out as notes under this section and section 1 of this title, and repealing provisions set out as a note under this section] shall take effect on the date of the enactment of this Act [Oct. 28, 1978].

“(b) Section 2 of this Act [enacting sections 1827 and 1828 of this title] shall take effect ninety days after the date of the enactment of this Act [Oct. 28, 1978].”




References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.

Administrative Office of United States Courts PersonnelPub. L. 101–474, §§ 1–4, 6, Oct. 30, 1990, 104 Stat. 1097–1099, 1101, provided that:
“SECTION 1. SHORT TITLE.“This Act [see References in Text note above and Tables for classification] may be cited as the ‘Administrative Office of the United States Courts Personnel Act of 1990’.


“SEC. 2. GENERAL PERSONNEL AUTHORITY.“The Director of the Administrative Office of the United States Courts (hereinafter in this Act referred to as the ‘Director’) may appoint, fix the compensation of, assign, and direct such personnel as the Director determines necessary to discharge the duties and functions of the Administrative Office.


“SEC. 3. ESTABLISHMENT OF PERSONNEL MANAGEMENT SYSTEM.“(a) The Director shall, by regulation, establish a personnel management system for the Administrative Office which provides for the appointment, pay, promotion, and assignment of all employees on the basis of merit, but without regard to the provisions of title 5, United States Code, governing appointments and other personnel actions in the competitive service, or the provisions of chapter 51 and subchapter III of chapter 53 of such title, relating to classification and General Schedule pay rates. The system shall apply to all Administrative Office employees except those referred to in section 603 of title 28, United States Code, and shall, at a minimum—“(1) provide for a schedule of pay rates applicable to all employees; except as provided in paragraph (10), the basic pay of any person appointed under this section shall not exceed the rate of basic pay for level V of the Executive Schedule;

“(2) incorporate pay comparability principles as set forth in section 5301(a) of title 5, United States Code;

“(3) provide for the adjustment of the pay of employees at the same time and in the same percentage amount as rates of basic pay are adjusted for General Schedule and prevailing rate employees, as appropriate;

“(4) establish procedures for employee evaluations, the granting of periodic pay adjustments, incentive awards, and resolution of employee grievances;

“(5) establish procedures for disciplinary actions, including reduction in grade or pay, suspension, and removal, based on unacceptable performance or misconduct, except that—“(A) such procedures shall be consistent with—“(i) section 4303 of title 5, United States Code, to the extent that they relate to adverse actions based on unacceptable performance; and

“(ii) chapter 75 of title 5, United States Code, to the extent that they relate to adverse actions covered by such chapter; and


“(B) the Director may exempt from these procedures positions of a confidential or policy-determining character, not to exceed 4 percent of the authorized positions of the Administrative Office;


“(6) establish procedures for premium pay (including overtime), except that the Director may at his discretion implement flexible and compressed work schedules and may exempt the hours constituting such schedules from premium pay to the extent he deems necessary to implement such schedules;

“(7) include the principles set forth in section 2301(b) of title 5, United States Code;

“(8) prohibit personnel practices prohibited under section 2302(b) of title 5, United States Code;

“(9) prohibit discrimination on the basis of race, color, religion, age, sex, national origin, political affiliation, marital status, or handicapping condition; the Director must promulgate regulations providing procedures for resolving complaints of discrimination by employees and applicants for employment;

“(10) provide for the basic pay of not more than 5 percent of the authorized positions of the Administrative Office (excluding the positions referred to in section 603 of title 28, United States Code) to be set at rates not to exceed the rate of basic pay for positions at level IV of the Executive Schedule; the aggregate pay (including basic pay and incentive awards) of any individual whose basic pay is set under this subsection may not exceed the salary of the Director; and

“(11) in the case of any individual who would be a preference eligible in the executive branch, provide preference for that individual in a manner and to an extent consistent with preference accorded to preference eligibles in the executive branch.


“(b) The Director may apply the provisions of sections 5723 and 6304(f) of title 5, United States Code, to the positions referred to in subsection (a)(10) and in section 603 of title 28, United States Code, including the Deputy Director.

“(c) The Director may provide for incentive awards for the positions referred to in section 603 of title 28, United States Code, including the Deputy Director, subject to the aggregate pay limitation in subsection (a)(10).

“(d) The Chief Justice of the United States or the Judicial Conference of the United States may grant incentive awards to the Director, except that the Director’s aggregate pay for any fiscal year, including salary and incentive awards, may not exceed the salary of a United States circuit judge. The Chief Justice or the Judicial Conference may authorize application of section 5723 of title 5, United States Code, to the Director.

“(e) The Director may develop and conduct programs to meet the short- and long-range training needs of the agency.

“(f) Notwithstanding any other provision of law, an individual who is an employee of the Administrative Office on the day before the effective date of this section and who, as of that day, was entitled to—“(1) appeal a reduction in grade or removal to the Merit Systems Protection Board under chapter 43 of title 5, United States Code,

“(2) appeal an adverse action to the Merit Systems Protection Board under chapter 75 of title 5, United States Code, or

“(3) file an appeal with the Equal Employment Opportunity Commission under part 1613 of title 29 of the Code of Federal Regulations,

shall continue to be entitled to file such appeal so long as the individual remains an employee of the Administrative Office, except that this provision shall not apply to employees in positions referred to in section 603 of title 28, United States Code, or in positions of a confidential or policy-determining character referred to in subsection (a)(10).

“(g) Nothing in this Act shall be construed to abolish or diminish any right or remedy granted to employees of or applicants for employment in the Administrative Office by any law prohibiting discrimination in Federal employment on the basis of race, color, religion, age, sex, national origin, political affiliation, marital status, or handicapping condition, except that, with respect to any such employees and applicants for employment, any authority granted under any such law to the Equal Employment Opportunity Commission, the Office of Personnel Management, the Merit Systems Protection Board, or any other agency in the executive branch, shall be exercised by the Administrative Office.


“SEC. 4. NONCOMPETITIVE APPOINTMENTS.“(a) Notwithstanding any other provision of law, any employee of the Administrative Office who has completed at least 1 year of continuous service under a nontemporary appointment under the personnel system established pursuant to section 3 acquires a competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications.

“(b) A period of continuous service performed as a nontemporary employee of the Administrative Office immediately before the personnel system under section 3 takes effect shall, for purposes of subsection (a), be treated as if it had been performed under such system.


“SEC. 6. AUTHORIZATION.“There are authorized to be appropriated for fiscal year 1990 and for each fiscal year thereafter such sums as may be necessary to carry out the provisions of this Act.”





Contract LimitationsPub. L. 95–539, § 11, Oct. 28, 1978, 92 Stat. 2045, provided that: “Any contracts entered into under this Act or any of the amendments made by this Act [enacting sections 1827 and 1828 of this title, amending this section and sections 603, 604, and 1920 of this title, enacting provisions set out as notes under this section and section 1 of this title, and repealing provisions set out as a note under this section] shall be limited to such extent or in such amounts as are provided in advance in appropriation Acts.”


Employment of Experts or Consultants; RatesPub. L. 86–370, § 5(b), Sept. 23, 1959, 73 Stat. 652, authorized the Director of the Administrative Office of the United States Courts to procure the temporary or intermittent services of experts or consultants, prior to repeal by Pub. L. 95–539, § 8, Oct. 28, 1978, 92 Stat. 2044.



§ 603. Salaries
The salary of the Director shall be the same as the salary of a district judge. Notwithstanding any other provision of law, the Director shall not be deemed to be an “employee” for the purpose of subchapter I of chapter 63 of title 5. The salary of the Deputy Director shall be 92 percent of the salary of the Director. The salaries of six additional positions shall be fixed by the Director at rates not to exceed the annual rate of basic pay for positions at level IV of the Executive Schedule under section 5315 of title 5.
(June 25, 1948, ch. 646, 62 Stat. 913; Oct. 15, 1949, ch. 695, §§ 5(b), 6(b), 63 Stat. 881; Oct. 31, 1951, ch. 655, § 43(b), 65 Stat. 725; Pub. L. 86–370, § 5(a)(1), Sept. 23, 1959, 73 Stat. 652; Pub. L. 88–426, title IV, § 403(g), Aug. 14, 1964, 78 Stat. 434; Pub. L. 90–206, title II, § 213(d), Dec. 16, 1967, 81 Stat. 635; Pub. L. 95–539, § 6, Oct. 28, 1978, 92 Stat. 2044; Pub. L. 100–202, § 101(a) [title IV, § 409], Dec. 22, 1987, 101 Stat. 1329, 1329–27; Pub. L. 100–459, title IV, § 406, Oct. 1, 1988, 102 Stat. 2213; Pub. L. 101–474, § 5(b), Oct. 30, 1990, 104 Stat. 1099.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 444, 445 (Mar. 3, 1911, ch. 231, §§ 302, 303, as added Aug. 7, 1939, ch. 501, § 1, 53 Stat. 1223).
This section consolidates parts of title 28, U.S.C., 1940 ed., §§ 444, 445. The remainder of said sections are incorporated in sections 601, 602, 606, 607, and 608 of this title.
The figure “$9,376.50” was substituted for “$7,500” as the salary of the Assistant Director in conformity with section 934 of title 5, U.S.C., 1940 ed., Executive Departments and Government Officers and Employees.
Changes were made in phraseology.

Senate Revision AmendmentThe [former] figure, “$7,500,” with respect to salary of the Assistant Director, was restored by Senate amendment. See 80th Congress Senate Report No. 1559, amendments Nos. 15 and 65.

Editorial Notes
Amendments1990—Pub. L. 101–474 inserted after first sentence “Notwithstanding any other provision of law, the Director shall not be deemed to be an ‘employee’ for the purpose of subchapter I of chapter 63 of title 5. The salary of the Deputy Director shall be 92 percent of the salary of the Director.” and struck out “of the Deputy Director and” after “The salaries”.
1988—Pub. L. 100–459 substituted “six” for “three”.
1987—Pub. L. 100–202 substituted “The salaries of the Deputy Director and of three additional positions shall be fixed by the Director at rates not to exceed the annual rate of basic pay for positions at level IV of the Executive Schedule under section 5315 of title 5” for “The salary of the Deputy Director shall be in the same amount as the annual rate of basic pay for positions at level V of the Executive Schedule under section 5316 of title 5”.
1978—Pub. L. 95–539 struck out provision authorizing the Director to fix the compensation of Administrative Office employees in accordance with the Classification Act of 1949.
1967—Pub. L. 90–206 increased salaries of Director and Deputy Director from $27,000 and $26,000 per year to a salary equivalent to a United States district judge and the same amount of basic pay for positions at level V of the Executive Schedule under section 5316 of title 5, respectively.
1964—Pub. L. 88–426 substituted “$27,000 for “$15,000 and “$26,000” for “$12,500”.
1959—Pub. L. 86–370 substituted “Deputy Director” for “Assistant Director”.
1951—Act Oct. 31, 1951, substituted reference in second paragraph to the Classification Act of 1949 for reference to former Classification Act of 1923.
1949—Act Oct. 15, 1949, increased salaries of Director from $10,000 to $15,000 per annum and Assistant Director from $7,500 to $12,500 per annum.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–539 effective Oct. 28, 1978, see section 10(a) of Pub. L. 95–539, set out as a note under section 602 of this title.

Effective Date of 1967 AmendmentPub. L. 90–206, title II, § 220(a)(3), Dec. 16, 1967, 81 Stat. 639, provided, except as otherwise expressly provided, that: “Sections 213(d) and (e) [amending this section and section 792 of this title], 214(j), (k), (l), (n), and (o) [amending sections 4507 and 4575 of Title 2, The Congress, and section 5533 of Title 5, Government Organization and Employees], 215 [amending sections 5314 to 5316 of Title 5], 217 [amending section 5545 of Title 5], 219 [amending sections 136a and 136a–1 of Title 2, sections 42a and 51a of former Title 31, Money and Finance, sections 162a, 166b, and 166b–1 of former Title 40, Public Buildings, Property, and Works, and section 39a of former Title 44, Public Printing and Documents], and 224(c) [amending material set out as a note under section 102 of Title 3, The President] shall become effective at the beginning of the first pay period which begins on or after the date of enactment of this title [Dec. 16, 1967].”


Effective Date of 1964 AmendmentAmendment by Pub. L. 88–426 effective on first day of first pay period which begins on or after July 1, 1964, except to the extent provided in section 501(c) of Pub. L. 88–426, see section 501(a) of Pub. L. 88–426.

Effective Date of 1959 AmendmentAmendment by Pub. L. 86–370 effective Sept. 23, 1959, see section 7(a) of Pub. L. 86–370.

Effective Date of 1949 AmendmentThe increased compensation provided for by act Oct. 15, 1949, took effect on first day of first pay period which began after Oct. 15, 1949, see section 9 of act Oct. 15, 1949.

Statutory Notes and Executive Documents
Salary Increases1987—Salaries of Director and Deputy Director increased respectively to $89,500 and $72,500 per annum, on recommendation of the President of the United States, see note set out under section 358 of Title 2, The Congress.
1977—Salaries of Director and Deputy Director increased respectively to $54,500 and $48,500 per annum, on recommendation of the President of the United States, see note set out under section 358 of Title 2.
1969—Salaries of Director and Deputy Director increased respectively from $30,000 and $28,000 to $40,000 and $36,000 per annum, commencing February 14, 1969, on recommendation of the President of the United States, see note set out under section 358 of Title 2.
1967—Pub. L. 90–206, title II, § 213(a), Dec. 16, 1967, 81 Stat. 635, provided that: “The rates of basic compensation of officers and employees in or under the judicial branch of the Government whose rates of compensation are fixed by or pursuant to paragraph (2) of subdivision of a section 62 of the Bankruptcy Act (11 U.S.C. 102(a)(2)), section 3656 of Title 18, United States Code, the third sentence of section 603, sections 671 to 675, inclusive, or section 604(a)(5), of Title 28, United States Code, insofar as the latter section applies to graded positions, are hereby increased by amounts reflecting the respective applicable increases provided by section 202(a) of this title [amending section 5332(a) of Title 5, Government Organization and Employees] in corresponding rates of compensation for officers and employees subject to section 5332 of Title 5, United States Code. The rates of basic compensation of officers and employees holding ungraded positions and whose salaries are fixed pursuant to such section 604(a)(5) may be increased by the amounts reflecting the respective applicable increases provided by section 202(a) of this title [amending section 5332(a) of Title 5] in corresponding rates of compensation for officers and employees subject to section 5332 of Title 5, United States Code.”

[Section 213(a) of Pub. L. 90–206 effective as of beginning of first pay period which begins on or after Oct. 1, 1967, see section 220(a)(2) of Pub. L. 90–206, set out as a note under section 5332 of Title 5.]
1966—Pub. L. 89–504, title II, § 202(a), July 18, 1966, 80 Stat. 293, provided that: “The rates of basic compensation of officers and employees in or under the judicial branch of the Government whose rates of compensation are fixed by or pursuant to paragraph (2) of subdivision a of section 62 of the Bankruptcy Act (11 U.S.C. 102(a)(2)), section 3656 of title 18, United States Code, the third sentence of section 603, sections 671 to 675, inclusive, or section 604(a)(5), of title 28, United States Code, insofar as the latter section applies to graded positions, are hereby increased by amounts reflecting the respective applicable increases provided by section 102(a) of title I of this Act [amending section 1113(b) of former Title 5, Executive Departments and Government Officers and Employees] in corresponding rates of compensation for officers and employees subject to the Classification Act of 1949, as amended. The rates of basic compensation of officers and employees holding ungraded positions and whose salaries are fixed pursuant to such section 604(a)(5) may be increased by the amounts reflecting the respective applicable increases provided by section 102(a) of title I of this Act in corresponding rates of compensation for officers and employees subject to the Classification Act of 1949, as amended [chapter 51 and subchapter III of chapter 53 of Title 5, Government Organization and Employees].”

[Pub. L. 89–504, title II, § 203, July 18, 1966, 80 Stat. 294, provided that: 
“This title shall become effective as follows:
[“(1) This section and section 201 [enacting provisions set out as a note under section 1 of this title] shall become effective on the date of enactment of this Act [July 18, 1966],
[“(2) Section 202 [enacting provisions set out as note above and under sections 604 and 753 of this title] shall become effective on the first day of the first pay period which begins on or after July 1, 1966.”

]
1965—Pub. L. 89–301, § 12(a), Oct. 29, 1965, 79 Stat. 1121, provided that: “The rates of basic compensation of officers and employees in or under the judicial branch of the Government whose rates of compensation are fixed by or pursuant to paragraph (2) of subdivision a of section 62 of the Bankruptcy Act (11 U.S.C. 102(a)(2)) section 3656 of Title 18, United States Code, the third sentence of section 603, sections 671 to 675, inclusive, or section 604(a)(5), of Title 28, United States Code, insofar as the latter section applies to graded positions, are hereby increased by amounts reflecting the respective applicable increases provided by section 2(a) of this Act [amending section 1113(b) of former Title 5, Executive Departments and Government Officers and Employees] in corresponding rates of compensation for officers and employees subject to the Classification Act of 1949, as amended [chapter 51 and subchapter III of chapter 53 of Title 5, Government Organization and Employees]. The rates of basic compensation of officers and employees holding ungraded positions and whose salaries are fixed pursuant to such section 604(a)(5) [section 604(a)(5) of this title] may be increased by the amounts reflecting the respective applicable increases provided by section 2(a) of this Act in corresponding rates of compensation for officers and employees subject to the Classification Act of 1949, as amended [chapter 51 and subchapter III of chapter 53 of Title 5].”

1964—Pub. L. 88–426, title IV, § 402(a), Aug. 14, 1964, 78 Stat. 433, provided that: “The rates of basic compensation of officers and employees in or under the judicial branch of the Government whose rates of compensation are fixed by or pursuant to paragraph (2) of subdivision a of section 62 of the Bankruptcy Act (11 U.S.C. 102(a)(2)), section 3656 of title 18, United States Code, the third sentence of section 603, sections 672 to 675, inclusive, or section 604(a)(5), of title 28, United States Code, insofar as the latter section applies to graded positions, are hereby increased by amounts reflecting the respective applicable increases provided by title I of this Act in corresponding rates of compensation for officers and employees subject to the Classification Act of 1949, as amended [chapter 51 and subchapter III of chapter 53 of Title 5, Government Organization and Employees]. The rates of basic compensation of officers and employees holding ungraded positions and whose salaries are fixed pursuant to section 604(a)(5) [section 604(a)(5) of this title] may be increased by the amounts reflecting the respective applicable increases provided by title I of this Act in corresponding rates of compensation for officers and employees subject to the Classification Act of 1949, as amended [chapter 51 and subchapter III of chapter 53 of Title 5].”

1962—Pub. L. 87–793, title VI, § 1004(a), Oct. 11, 1962, 76 Stat. 866, provided that: “The rates of basic compensation of officers and employees in or under the judicial branch of the Government whose rates of compensation are fixed by or pursuant to paragraph (2) of subdivision a of section 62 of the Bankruptcy Act (11 U.S.C. 102(a)(2)), section 3656 of title 18 of the United States Code, the third sentence of section 603, section 604(a)(5), or section 672 to 675 inclusive, of title 28 of the United States Code, or section 107(a)(6) of the Act of July 31, 1956, as amended (5 U.S.C. 2206(a)(6)) [section 2206(a)(b) of former Title 5, Executive Departments and Government Officers and Employees], are hereby increased by two amounts, the first amount to be effective for the period beginning as of the first day of the first pay period which begins on or after the date of enactment of this Act [Oct 11, 1962], and ending immediately prior to the first day of the first pay period which begins on or after January 1, 1964, and the second amount to be effective on the first day of the first pay period which begins on or after January 1, 1964, and thereafter, which reflect the respective applicable increases provided by title II of this part in corresponding rates of compensation for officers and employees subject to the Classification Act of 1949, as amended [chapter 51 and subchapter III of chapter 53 of Title 5, Government Organization and Employees].”

1960—Pub. L. 86–568, title I, § 116(a), July 1, 1960, 74 Stat. 303, provided that: “The rates of basic compensation of officers and employees in or under the judicial branch of the Government whose rates of compensation are fixed by or pursuant to paragraph (2) of subdivision a of section 62 of the Bankruptcy Act (11 U.S.C. 102(a)(2)), section 3656 of title 18 of the United States Code, the third sentence of section 603, section 604(a)(5), or sections 672 to 675, inclusive, of title 28 of the United States Code, or section 107(a)(6) of the Act of July 31, 1956, as amended (5 U.S.C. 2206(a)(6)), are hereby increased by amounts equal to the increases provided by section 612 [112] of this part [amending former section 1113(b) of Title 5] in corresponding rates of compensation paid to officers and employees subject to the Classification Act of 1949, as amended [chapter 51 and subchapter III of chapter 53 of Title 5, Government Organization and Employees].”

Pub. L. 87–367, title III, § 302(d), Oct. 4, 1961, 75 Stat. 793, provided that: “On and after the effective date of this subsection, section 116(a) of the Federal Employees Salary Increase Act of 1960 (Part B of the Act of July 1, 1960; 74 Stat. 303; Public Law 86–568) [set out as a note above] shall not be applicable with respect to the Deputy Director of the Administrative Office of the United States Courts.”

1958—Pub. L. 85–462, § 3(a), June 20, 1958, 72 Stat. 207, provided that: “The rates of basic compensation of officers and employees in or under the judicial branch of the Government whose rates of compensation are fixed pursuant to paragraph (2) of subdivision a of section 62 of the Bankruptcy Act (11 U.S.C. (a)(2)), section 3656 of title 18 of the United States Code, the third sentence of section 603, section 604(a)(5), or sections 672 to 675 inclusive, of title 28 of the United States Code are hereby increased by amounts equal to the increases provided by section 2 of this Act [amending section 1113(b) of former Title 5, Executive Departments and Government Officers and Employees] in corresponding rates of compensation paid to officers and employees subject to the Classification Act of 1949, as amended [chapter 51 and subchapter III of chapter 53 of Title 5, Government Organization and Employees].”

1955—Act June 28, 1955, ch. 189, § 3(a), 69 Stat. 175, provided that: “The rates of basic compensation of officers and employees in or under the judicial branch of the Government whose rates of compensation are fixed pursuant to paragraph (2) of subdivision a of section 62 of the Bankruptcy Act (11 U.S.C., sec. 102(a)(2)), section 3656 of title 18 of the United States Code, the second and third sentences of section 603, section 604(a)(5), or sections 672 to 675, inclusive, of title 28 of the United States Code are hereby increased by amounts equal to the increases provided by section 2 of this Act in corresponding rates of compensation paid to officers and employees subject to the Classification Act of 1949, as amended [chapter 51 and subchapter III of chapter 53 of Title 5, Government Organization and Employees].”

1951—Act Oct. 24, 1951, ch. 554, § 1(c), 65 Stat. 613, provided that: “The rates of basic compensation of officers and employees in or under the judicial branch of the Government whose rates of compensation are fixed pursuant to section 62(2) of the Bankruptcy Act (11 U.S.C. § 102(a)(2)), section 3656 of title 18 of the United States Code the second and third sentences of section 603, section 604(5), or sections 672 to 675, inclusive, of title 28 of the United States Code, or who are appointed pursuant to section 792(b) of title 28 of the United States Code, are hereby increased by amounts equal to the increases provided by subsections (a) and (b) in corresponding rates of compensation paid to officers and employees subject to the Classification Act of 1949 [chapter 51 and subchapter III of chapter 53 of Title 5, Government Organization and Employees].”


Reference to Assistant Director Deemed Reference to Deputy DirectorReferences in any other law to Assistant Director of the Administrative Office of the United States Courts deemed to be reference to the Deputy Director of the Administrative Office of the United States Courts, see note set out under section 601 of this title.



§ 604. Duties of Director generally(a) The Director shall be the administrative officer of the courts, and under the supervision and direction of the Judicial Conference of the United States, shall:(1) Supervise all administrative matters relating to the offices of clerks and other clerical and administrative personnel of the courts;

(2) Examine the state of the dockets of the courts; secure information as to the courts’ need of assistance; prepare and transmit semiannually to the chief judges of the circuits, statistical data and reports as to the business of the courts;

(3) Submit to the annual meeting of the Judicial Conference of the United States, at least two weeks prior thereto, a report of the activities of the Administrative Office and the state of the business of the courts, together with the statistical data submitted to the chief judges of the circuits under paragraph (a)(2) of this section, and the Director’s recommendations, which report, data and recommendations shall be public documents.

(4) Submit to Congress and the Attorney General copies of the report, data and recommendations required by paragraph (a)(3) of this section;

(5) Fix the compensation of clerks of court, deputies, librarians, criers, messengers, law clerks, secretaries, stenographers, clerical assistants, and other employees of the courts whose compensation is not otherwise fixed by law, and, notwithstanding any other provision of law, pay on behalf of Justices and judges of the United States appointed to hold office during good behavior, United States magistrate judges, bankruptcy judges appointed under chapter 6 of this title, judges of the District Court of Guam, judges of the District Court for the Northern Mariana Islands, judges of the District Court of the Virgin Islands, bankruptcy judges and magistrate judges retired under section 377 of this title, and judges retired under section 373 of this title, who are,11 So in original. Comma probably should not appear. aged 65 or over, any increases in the cost of Federal Employees’ Group Life Insurance imposed after April 24, 1999, including any expenses generated by such payments, as authorized by the Judicial Conference of the United States;

(6) Determine and pay necessary office expenses of courts, judges, and those court officials whose expenses are by law allowable, and the lawful fees of United States magistrate judges;

(7) Regulate and pay annuities to widows and surviving dependent children of justices and judges of the United States, judges of the United States Court of Federal Claims, bankruptcy judges, United States magistrate judges, Directors of the Federal Judicial Center, and Directors of the Administrative Office, and necessary travel and subsistence expenses incurred by judges, court officers and employees, and officers and employees of the Administrative Office, and the Federal Judicial Center, while absent from their official stations on official business, without regard to the per diem allowances and amounts for reimbursement of actual and necessary expenses established by the Administrator of General Services under section 5702 of title 5, except that the reimbursement of subsistence expenses may not exceed that authorized by the Director for judges of the United States under section 456 of this title;

(8) Disburse appropriations and other funds for the maintenance and operation of the courts;

(9) Establish pretrial services pursuant to section 3152 of title 18, United States Code;

(10)(A) Purchase, exchange, transfer, distribute, and assign the custody of lawbooks, equipment, supplies, and other personal property for the judicial branch of Government (except the Supreme Court unless otherwise provided pursuant to paragraph (17)); (B) provide or make available readily to each court appropriate equipment for the interpretation of proceedings in accordance with section 1828 of this title; and (C) enter into and perform contracts and other transactions upon such terms as the Director may deem appropriate as may be necessary to the conduct of the work of the judicial branch of Government (except the Supreme Court unless otherwise provided pursuant to paragraph (17)), and contracts for nonpersonal services providing pretrial services, agencies, for the interpretation of proceedings, and for the provision of special interpretation services pursuant to section 1828 of this title may be awarded without regard to section 6101(b) to (d) of title 41;


(11) Audit vouchers and accounts of the courts, the Federal Judicial Center, the offices providing pretrial services, and their clerical and administrative personnel;

(12) Provide accommodations for the courts, the Federal Judicial Center, the offices providing pretrial services and their clerical and administrative personnel;

(13) Lay before Congress, annually, statistical tables that will accurately reflect the business transacted by the several bankruptcy courts, and all other pertinent data relating to such courts;

(14) Pursuant to section 1827 of this title, establish a program for the certification and utilization of interpreters in courts of the United States;

(15) Pursuant to section 1828 of this title, establish a program for the provision of special interpretation services in courts of the United States;

(16)(A) In those districts where the Director considers it advisable based on the need for interpreters, authorize the full-time or part-time employment by the court of certified interpreters; (B) where the Director considers it advisable based on the need for interpreters, appoint certified interpreters on a full-time or part-time basis, for services in various courts when he determines that such appointments will result in the economical provision of interpretation services; and (C) pay out of moneys appropriated for the judiciary interpreters’ salaries, fees, and expenses, and other costs which may accrue in accordance with the provisions of sections 1827 and 1828 of this title;


(17) In the Director’s discretion, (A) accept and utilize voluntary and uncompensated (gratuitous) services, including services as authorized by section 3102(b) of title 5, United States Code; and (B) accept, hold, administer, and utilize gifts and bequests of personal property for the purpose of aiding or facilitating the work of the judicial branch of Government, but gifts or bequests of money shall be covered into the Treasury;

(18) Establish procedures and mechanisms within the judicial branch for processing fines, restitution, forfeitures of bail bonds or collateral, and assessments;

(19) Regulate and pay annuities to bankruptcy judges and United States magistrate judges in accordance with section 377 of this title and paragraphs (1)(B) and (2) of section 2(c) of the Retirement and Survivors’ Annuities for Bankruptcy Judges and Magistrates Act of 1988;

(20) Periodically compile—(A) the rules which are prescribed under section 2071 of this title by courts other than the Supreme Court;

(B) the rules which are prescribed under section 358 of this title; and

(C) the orders which are required to be publicly available under section 360(b) of this title;

so as to provide a current record of such rules and orders;

(21) Establish a program of incentive awards for employees of the judicial branch of the United States Government, other than any judge who is entitled to hold office during good behavior;

(22) Receive and expend, either directly or by transfer to the United States Marshals Service or other Government agency, funds appropriated for the procurement, installation, and maintenance of security equipment and protective services for the United States Courts in courtrooms and adjacent areas, including building ingress/egress control, inspection of packages, directed security patrols, and other similar activities;

(23) Regulate and pay annuities to judges of the United States Court of Federal Claims in accordance with section 178 of this title; and

(24) Perform such other duties as may be assigned to him by the Supreme Court or the Judicial Conference of the United States.


(b) The clerical and administrative personnel of the courts shall comply with all requests by the Director for information or statistical data as to the state of court dockets.

(c) Inspection of court dockets outside the continental United States may be made through United States officials residing within the jurisdiction where the inspection is made.

(d) The Director, under the supervision and direction of the conference, shall:(1) supervise all administrative matters relating to the offices of the United States magistrate judges;

(2) gather, compile, and evaluate all statistical and other information required for the performance of his duties and the duties of the conference with respect to such officers;

(3) lay before Congress annually statistical tables and other information which will accurately reflect the business which has come before the various United States magistrate judges, including (A) the number of matters in which the parties consented to the exercise of jurisdiction by a magistrate judge, (B) the number of appeals taken pursuant to the decisions of magistrate judges and the disposition of such appeals, and (C) the professional background and qualifications of individuals appointed under section 631 of this title to serve as magistrate judge;

(4) prepare and distribute a manual, with annual supplements and periodic revisions, for the use of such officers, which shall set forth their powers and duties, describe all categories of proceedings that may arise before them, and contain such other information as may be required to enable them to discharge their powers and duties promptly, effectively, and impartially.


(e) The Director may promulgate appropriate rules and regulations approved by the conference and not inconsistent with any provision of law, to assist him in the performance of the duties conferred upon him by subsection (d) of this section. Magistrate judges shall keep such records and make such reports as are specified in such rules and regulations.

(f) The Director may make, promulgate, issue, rescind, and amend rules and regulations (including regulations prescribing standards of conduct for Administrative Office employees) as may be necessary to carry out the Director’s functions, powers, duties, and authority. The Director may publish in the Federal Register such rules, regulations, and notices for the judicial branch of Government as the Director determines to be of public interest; and the Director of the Federal Register hereby is authorized to accept and shall publish such materials.

(g)(1) When authorized to exchange personal property, the Director may exchange or sell similar items and may apply the exchange allowance or proceeds of sale in such cases in whole or in part payment for the property acquired, but any transaction carried out under the authority of this subsection shall be evidenced in writing.

(2) The Director hereby is authorized to enter into contracts for public utility services and related terminal equipment for periods not exceeding ten years.

(3)(A) In order to promote the recycling and reuse of recyclable materials, the Director may provide for the sale or disposal of recyclable scrap materials from paper products and other consumable office supplies held by an entity within the judicial branch.

(B) The sale or disposal of recyclable materials under subparagraph (A) shall be consistent with the procedures provided in sections 541–555 of title 40 for the sale of surplus property.

(C) Proceeds from the sale of recyclable materials under subparagraph (A) shall be deposited as offsetting collections to the fund established under section 1931 of this title and shall remain available until expended to reimburse any appropriations for the operation and maintenance of the judicial branch.


(4) The Director is hereby authorized:(A) to enter into contracts for the acquisition of severable services for a period that begins in one fiscal year and ends in the next fiscal year to the same extent as the head of an executive agency under the authority of section 253l 22 See References in Text note below. of title 41, United States Code;

(B) to enter into contracts for multiple years for the acquisition of property and services to the same extent as executive agencies under the authority of section 254c 2 of title 41, United States Code; and

(C) to make advance, partial, progress or other payments under contracts for property or services to the same extent as executive agencies under the authority of section 255 2 of title 41, United States Code.



(h)(1) The Director shall, out of funds appropriated for the operation and maintenance of the courts, provide facilities and pay necessary expenses incurred by the judicial councils of the circuits and the Judicial Conference under chapter 16 of this title, including mileage allowance and witness fees, at the same rate as provided in section 1821 of this title. Administrative and professional assistance from the Administrative Office of the United States Courts may be requested by each judicial council and the Judicial Conference for purposes of discharging their duties under chapter 16 of this title.

(2) The Director of the Administrative Office of the United States Courts shall include in his annual report filed with the Congress under this section a summary of the number of complaints filed with each judicial council under chapter 16 of this title, indicating the general nature of such complaints and the disposition of those complaints in which action has been taken.


(i) Restrictions on Criminal History Inquiries.—(1) Definitions.—In this subsection—(A) the terms “agency” and “criminal history record information” have the meanings given those terms in section 9201 of title 5;

(B) the term “covered employee” means an employee of the judicial branch of the United States Government, other than—(i) any judge or justice who is entitled to hold office during good behavior;

(ii) a United States magistrate judge; or

(iii) a bankruptcy judge; and


(C) the term “employing office” means any office or entity of the judicial branch of the United States Government that employs covered employees.


(2) Restriction.—A covered employee may not request that an applicant for employment as a covered employee disclose criminal history record information if the request would be prohibited under section 9202 of title 5 if made by an employee of an agency.

(3) Employing office policies; complaint procedure.—The provisions of sections 9203 and 9206 of title 5 shall apply to employing offices and to applicants for employment as covered employees, consistent with regulations issued by the Director to implement this subsection.

(4) Adverse action.—(A) Adverse action.—The Director may take such adverse action with respect to a covered employee who violates paragraph (2) as would be appropriate under section 9204 of title 5 if the violation had been committed by an employee of an agency.

(B) Appeals.—The Director shall by rule establish procedures providing for an appeal from any adverse action taken under subparagraph (A) by not later than 30 days after the date of the action.

(C) Applicability of other laws.—Except as provided in subparagraph (B), an adverse action taken under subparagraph (A) (including a determination in an appeal from such an action under subparagraph (B)) shall not be subject to appeal or judicial review.


(5) Regulations to be issued.—(A) In general.—Not later than 18 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2019, the Director shall issue regulations to implement this subsection.

(B) Parallel with agency regulations.—The regulations issued under subparagraph (A) shall be the same as substantive regulations promulgated by the Director of the Office of Personnel Management under section 2(b)(1) of the Fair Chance to Compete for Jobs Act of 2019 except to the extent that the Director of the Administrative Office of the United States Courts may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this subsection.


(6) Effective date.—Paragraphs (1) through (4) shall take effect on the date on which section 9202 of title 5 applies with respect to agencies.


(June 25, 1948, ch. 646, 62 Stat. 914; Aug. 3, 1956, ch. 944, § 3, 70 Stat. 1026; Pub. L. 90–219, title II, § 203(a)–(c), Dec. 20, 1967, 81 Stat. 669; Pub. L. 90–578, title II, § 201, title IV, § 402(b)(2), Oct. 17, 1968, 82 Stat. 1114, 1118; Pub. L. 92–397, § 4, Aug. 22, 1972, 86 Stat. 580; Pub. L. 93–619, title II, § 204, Jan. 3, 1975, 88 Stat. 2089; Pub. L. 95–539, §§ 3, 4, Oct. 28, 1978, 92 Stat. 2043; Pub. L. 95–598, title II, § 225, Nov. 6, 1978, 92 Stat. 2664; Pub. L. 96–82, § 5, Oct. 10, 1979, 93 Stat. 645; Pub. L. 96–458, § 5, Oct. 15, 1980, 94 Stat. 2040; Pub. L. 96–523, § 1(c)(1), Dec. 12, 1980, 94 Stat. 3040; Pub. L. 97–267, § 7, Sept. 27, 1982, 96 Stat. 1139; Pub. L. 99–554, title I, § 116, Oct. 27, 1986, 100 Stat. 3095; Pub. L. 100–185, § 2, Dec. 11, 1987, 101 Stat. 1279; Pub. L. 100–659, § 6(a), Nov. 15, 1988, 102 Stat. 3918; Pub. L. 100–702, title IV, § 402(a), title X, §§ 1008, 1010, 1011, 1020(a)(2), Nov. 19, 1988, 102 Stat. 4650, 4667, 4668, 4671; Pub. L. 101–474, § 5(r), Oct. 30, 1990, 104 Stat. 1101; Pub. L. 101–647, title XXV, § 2548, Nov. 29, 1990, 104 Stat. 4888; Pub. L. 101–650, title III, §§ 306(e)(1), 321, 325(c)(1), Dec. 1, 1990, 104 Stat. 5111, 5117, 5121; Pub. L. 102–572, title V, § 503, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4513, 4516; Pub. L. 106–113, div. B, § 1000(a)(1) [title III, § 305], Nov. 29, 1999, 113 Stat. 1535, 1501A–37; Pub. L. 106–518, title II, § 204, title III, § 304(d), Nov. 13, 2000, 114 Stat. 2414, 2418; Pub. L. 107–217, § 3(g)(1), Aug. 21, 2002, 116 Stat. 1299; Pub. L. 107–273, div. C, title I, § 11043(e), Nov. 2, 2002, 116 Stat. 1855; Pub. L. 109–115, div. A, title IV, § 407(a), Nov. 30, 2005, 119 Stat. 2470; Pub. L. 110–177, title V, § 502(a), Jan. 7, 2008, 121 Stat. 2542; Pub. L. 111–8, div. D, title III, § 307(a), Mar. 11, 2009, 123 Stat. 648; Pub. L. 111–350, § 5(g)(2), Jan. 4, 2011, 124 Stat. 3848; Pub. L. 116–92, div. A, title XI, § 1122(e), Dec. 20, 2019, 133 Stat. 1609.)

Historical and Revision NotesBased on sections 726–1 and 726a of title 18, U.S.C., 1940 ed., Criminal Code and Criminal Procedure, and sections 1130(a)(b) and 1131 of title 26, U.S.C., 1940 ed., Internal Revenue Code, title 28, U.S.C., 1940 ed., §§ 9, 128, 222a, 245, 268a, 278a, 302–306, 374b, 446, 447, 450, 544, 545, 547, 557, 558, 560, 561, 561a, 562, 563, 565, 566, 595, and 596 and sections 11–204 and 11–403, District of Columbia Code, 1940 ed. (R.S. §§ 1075, 1085; Mar. 3, 1891, ch. 517, §§ 2, 9, 26 Stat. 826, 829; Feb. 9, 1893, ch. 74, § 4, 27 Stat. 435; July 30, 1894, ch. 172, § 1, 28 Stat. 160; Mar. 3, 1901, ch. 854, § 224, 31 Stat. 1224; June 30, 1902, ch. 1329, 32 Stat. 528; Mar. 3, 1905, ch. 1487, 33 Stat. 1259; Mar. 3, 1911, ch. 231, § 5, 36 Stat. 1088; Mar. 3, 1911, ch. 231, § 118a, as added June 17, 1930, ch. 509, 46 Stat. 774; Mar. 3, 1911, ch. 231, § 118b, as added Feb. 17, 1936, ch. 75, 49 Stat. 1140; Mar. 3, 1911, ch. 231, §§ 140, 163, 171, 189–193, 291, 36 Stat. 1136, 1140, 1141, 1143, 1167; Mar. 3, 1911, ch. 231, §§ 304, 305, 308, as added Aug. 7, 1939, ch. 501, § 1, 53 Stat. 1223; Aug. 23, 1912, ch. 350, 37 Stat. 412; Feb. 26, 1919, ch. 49, §§ 1, 2, 3, 4, 5, 7, 8, 40 Stat. 1182; July 19, 1919, ch. 24, § 1, 41 Stat. 210; Nov. 4, 1919, ch. 93, § 1, 41 Stat. 338; Feb. 11, 1921, ch. 46, 41 Stat. 1099; Feb. 22, 1921, ch. 70, § 7, 41 Stat. 1144; Mar. 4, 1921, ch. 161, 41 Stat. 1412; June 1, 1922, ch. 204, title II, 42 Stat. 616; Jan. 3, 1923, ch. 21, title II, 42 Stat. 1084; Mar. 4, 1923, ch. 265, 42 Stat. 1488; May 28, 1924, ch. 204, title II, 43 Stat. 221; Feb. 27, 1925, ch. 364, title II, 43 Stat. 1030; Apr. 29, 1926, ch. 195, title II, 44 Stat. 346, 347; May 21, 1928, ch. 659, 45 Stat. 645; Mar. 2, 1929, ch. 488, § 1, 45 Stat. 1475; June 16, 1930, ch. 494, 46 Stat. 589; May 17, 1932, ch. 190, 47 Stat. 158; June 25, 1936, ch. 804, 49 Stat. 1921; Apr. 27, 1938, ch. 180, title II, § 1, 52 Stat. 264; Feb. 10, 1939, ch. 2, §§ 1130(a)(b), 1131, 53 Stat. 162, 163; June 29, 1939, ch. 248, title II, 53 Stat. 902; May 14, 1940, ch. 189, titles III, IV, 54 Stat. 204, 209, 210; June 28, 1941, ch. 258, title IV, 55 Stat. 300–302; July 2, 1942, ch. 472, title IV, 56 Stat. 503, 504; June 28, 1943, ch. 173, title II, § 201, 57 Stat. 242, 243; June 26, 1944, ch. 277, title II, § 201, 58 Stat. 357; Dec. 7, 1944, ch. 522, § 1, 58 Stat. 796; May 21, 1945, ch. 129, titles II, IV, 59 Stat. 184, 199; July 5, 1946, ch. 541, title IV, 60 Stat. 478, 479).
For purposes of uniformity, all provisions of law governing the regulation and allowance of office, travel, and subsistence expenses of all officers and employees of the courts, except those provisions relating to Supreme Court officers and employees, are incorporated in subsection (a)(6)(7) of this section. Likewise the provisions respecting the compensation of court officers and employees, except those of the Supreme Court, are incorporated in subsection (a)(5). In each instance the power to fix and determine such salaries and expenses is transferred to the Director of the Administrative Office of the United States Courts. This change is in conformity with the Administrative Office Act 1939 included in this chapter.
Compensation of bailiffs however is provided by sections 713 and 755 of this title and that of court reporters by section 753 of this title.
Salaries and travel expenses of Court of Claims Commissioners are covered by section 792 of this title.
The language “and the lawful fees of United States Commissioners” in subsection (a)(6) and “the offices of the United States Commissioners” in subsection (a)(9) is new. It conforms with sections 633, 636 and 639 of this title.
Subsection (a)(5)(7) covers the provisions of section 726–1 and 726a of title 18, U.S.C., 1940 ed., which provided that probation officers’ salaries should not be less than $1,800 nor more than $3,600 per annum and their traveling expenses should not exceed more than 4 cents per mile.
Words “and officers and employees of the Administrative Office” were added in subsection (a)(7) to expressly authorize travel and subsistence expenses of such officers and employees.
The power to fix such pay and allowances is transferred to the Director as above indicated, and conforms with the Administrative Office Act of 1939. For further explanation of the general supervision of probation officers, see reviser’s note under section 3654, H. Rept. to accompany H.R. 3190 for revision of title 18, U.S.C.
Subsection (a)(8) covers the provisions of section 1131 of title 26, U.S.C. 1940 ed. Such section 1131 authorized the Tax Court, successor to the Board of Tax Appeals, to make expenditures for personal services, rent, law books, reference books, periodicals, and provided that all expenditures should be paid out of appropriations for the Tax Court, on itemized vouchers approved by the court.
Two references to “officials and employees covered by this chapter” were changed to “clerical and administrative personnel,” following the language of paragraph (a)(1), conferring general power to supervise such personnel as respects administrative matters.
Similar language was used in paragraph (b) instead of “The clerks of the district courts, their deputies and assistants, and all other employees of said courts.”
The provisions of section 374b of title 28, U.S.C., 1940 ed., based on successive acts relating to classification and compensation of secretaries and law clerks were omitted as temporary and unnecessary in revision, in view of subsection (a)(5) of this section under which the salaries of all personnel are necessarily limited by current appropriation acts.
For increases in basic rates of compensation for other judicial officers and employees see, also, section 521 of Act June 30, 1945, ch. 212.
The designation “senior circuit judges” was changed to “chief judges of the circuits” in conformity with section 45 of this title.
Provisions of section 11–204 of District of Columbia Code, 1940 ed., relating to appointment of clerk of the United States Court of Appeals for the District of Columbia, and deputy clerk, crier, and messenger thereof, and the provisions relating to accounting for fees, are incorporated in sections 711 and 713 of this title. Provisions of said section, requiring the clerk of such court to give bond, were omitted as covered by section 952 of this title. Provisions of said section, relating to regulation of clerk’s fees by such court were omitted so as to render uniform the method of such regulation as prescribed by section 1913 of this title, and the provisions of said section, placing a maximum of five hundred dollars per year on the office expenditures of the clerk of such court, were omitted as inconsistent with this consolidated section.
For distribution of other provisions of sections on which this section is based, see Distribution Table.
Changes were made in phraseology and arrangement.

Senate Revision AmendmentsBy Senate amendment, all provisions relating to the Tax Court were eliminated, therefore, as finally enacted, sections 1130(a)(b) and 1131 of Title 26, U.S.C., Internal Revenue Code [1940 ed.], did not constitute part of the source of this section. However, no change in the text of the section was necessary. See 80th Congress Senate Report No. 1559.
As finally enacted, part of act July 9, 1947, ch. 211, title IV, 61 Stat. 304, 305, which was classified to title 28, U.S.C., 1946 ed., § 374b, became one of the sources of this section and was accordingly included in the schedule of repeals by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes

References in TextSection 2(c) of the Retirement and Survivors’ Annuities for Bankruptcy Judges and Magistrates Act of 1988, referred to in subsec. (a)(19), is section 2(c) of Pub. L. 100–659, Nov. 15, 1988, 102 Stat. 3916, which is set out as a note under section 377 of this title.
Section 253l of title 41, United States Code, referred to in subsec. (g)(4)(A), probably means section 303L of act June 30, 1949, ch. 288, which was classified to section 253l of former Title 41, Public Contracts, and was repealed and restated as section 3902 of Title 41, Public Contracts, by Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855.
Section 254c of title 41, United States Code, referred to in subsec. (g)(4)(B), probably means section 304B of act June 30, 1949, ch. 288, which was classified to section 254c of former Title 41, Public Contracts, and was repealed and restated as section 3903 of Title 41, Public Contracts, by Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855.
Section 255 of title 41, United States Code, referred to in subsec. (g)(4)(C), probably means section 305 of act June 30, 1949, ch. 288, which was classified to section 255 of former Title 41, Public Contracts, and was repealed and restated as chapter 45 (§ 4501 et seq.) of Title 41, Public Contracts, by Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855.
The date of enactment of the Fair Chance to Compete for Jobs Act of 2019, referred to in subsec. (i)(5)(A), is the date of enactment of subtitle B of title XI of div. A of Pub. L. 116–92, which was approved Dec. 20, 2019.
Section 2(b)(1) of the Fair Chance to Compete for Jobs Act of 2019, referred to in subsec. (i)(5)(B), probably means section 1122(b)(1) of Pub. L. 116–92, which relates to regulations and is set out as a note under section 9201 of Title 5, Government Organization and Employees.

Amendments2019—Subsec. (i). Pub. L. 116–92 added subsec. (i).
2011—Subsec. (a)(10)(C). Pub. L. 111–350 substituted “section 6101(b) to (d) of title 41” for “section 3709 of the Revised Statutes of the United States (41 U.S.C. 5)”.
2009—Subsec. (a)(5). Pub. L. 111–8 substituted “, United States magistrate judges, bankruptcy judges appointed under chapter 6 of this title, judges of the District Court of Guam, judges of the District Court for the Northern Mariana Islands, judges of the District Court of the Virgin Islands, bankruptcy judges and magistrate judges retired under section 377 of this title, and judges retired under section 373 of this title, who are” for “magistrate judges appointed under section 631 of this title,”.
2008—Subsec. (a)(5). Pub. L. 110–177 inserted “magistrate judges appointed under section 631 of this title,” after “hold office during good behavior”.
2005—Subsec. (g)(4). Pub. L. 109–115 added par. (4).
2002—Subsec. (a)(20)(B). Pub. L. 107–273, § 11043(e)(1)(A), substituted “358” for “372(c)(11)”.
Subsec. (a)(20)(C). Pub. L. 107–273, § 11043(e)(1)(B), substituted “360(b)” for “372(c)(15)”.
Subsec. (g)(3)(B). Pub. L. 107–217 substituted “sections 541–555 of title 40” for “section 203 of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 484)”.
Subsec. (h)(1). Pub. L. 107–273, § 11043(e)(2)(A), substituted “chapter 16” for “section 372” in two places.
Subsec. (h)(2). Pub. L. 107–273, § 11043(e)(2)(B), substituted “chapter 16” for “section 372(c)”.
2000—Subsec. (a)(8). Pub. L. 106–518, § 304(d), amended par. (8) generally. Prior to amendment, par. (8) read as follows: “Disburse, directly or through the several United States marshals, moneys appropriated for the maintenance and operation of the courts;”.
Subsec. (a)(24). Pub. L. 106–518, § 204, struck out the second par. (24) which read as follows: “Lay before Congress, annually, statistical tables that will accurately reflect the business imposed on the Federal courts by the savings and loan crisis.”
1999—Subsec. (a)(5). Pub. L. 106–113 inserted before semicolon at end “, and, notwithstanding any other provision of law, pay on behalf of Justices and judges of the United States appointed to hold office during good behavior, aged 65 or over, any increases in the cost of Federal Employees’ Group Life Insurance imposed after April 24, 1999, including any expenses generated by such payments, as authorized by the Judicial Conference of the United States”.
1992—Subsec. (a)(7), (23). Pub. L. 102–572, § 902(b)(1), substituted “United States Court of Federal Claims” for “United States Claims Court”.
Subsec. (g)(3). Pub. L. 102–572, § 503, added par. (3).
1990—Subsec. (a)(7). Pub. L. 101–650, § 325(c)(1), amended Pub. L. 100–702, § 1011. See 1988 Amendment note below.
Pub. L. 101–650, § 306(e)(1)(B)(i), inserted “judges of the United States Claims Court,” before “bankruptcy judges”.
Subsec. (a)(19). Pub. L. 101–474, § 5(r), and Pub. L. 101–650, § 306(e)(1)(A), made identical technical amendment to directory language of Pub. L. 100–702, § 402(a)(1). See 1988 Amendment note below.
Subsec. (a)(23). Pub. L. 101–650, § 306(e)(1)(B)(iii), added par. (23). Former par. (23) redesignated (24).
Pub. L. 101–474, § 5(r), and Pub. L. 101–650, § 306(e)(1)(A), made identical technical amendments to directory language of Pub. L. 100–702, § 402(a)(1). See 1988 Amendment note below.
Subsec. (a)(24). Pub. L. 101–650, § 306(e)(1)(B)(ii), redesignated par. (23), relating to performance of other duties, as (24).
Pub. L. 101–647 added par. (24) relating to statistical tables.
1988—Subsec. (a)(2). Pub. L. 100–702, § 1020(a)(2), substituted “semiannually” for “quarterly”.
Subsec. (a)(7). Pub. L. 100–702, § 1011, as amended by Pub. L. 101–650, § 325(c)(1), which directed amendment of par. (7) “by [sic] at the end the following: ‘without regard to the per diem allowances and amounts for reimbursement of actual and necessary expenses established by the Administrator of General Services under section 5702 of title 5, except that the reimbursement of subsistence expenses may not exceed that authorized by the Director for judges of the United States under section 456 of this title;’ ” was executed by inserting the new language after the comma at the end to reflect the probable intent of Congress.
Pub. L. 100–659, § 6(a)(1), inserted “bankruptcy judges, United States magistrates,” after “United States,”.
Subsec. (a)(14), (15). Pub. L. 100–702, § 1008(1), redesignated par. (14), relating to provision of special interpretation services in courts of United States, as (15). Former par. (15) redesignated (16).
Subsec. (a)(16), (17). Pub. L. 100–702, § 1008(1), redesignated pars. (15) and (16) as (16) and (17), respectively. Former par. (17) redesignated (18).
Subsec. (a)(18). Pub. L. 100–702, § 1008(1), redesignated par. (17) as (18). Former par. (18), as added by Pub. L. 100–659, redesignated (19).
Pub. L. 100–659, § 6(a)(3), added par. (18). Former par. (18) redesignated (19).
Subsec. (a)(19). Pub. L. 100–702, § 1008(2), redesignated par. (19), as added by Pub. L. 100–702, § 402(a)(2), as (20).
Pub. L. 100–702, § 402(a), as amended by Pub. L. 101–474, § 5(r), and Pub. L. 101–650, § 306(e)(1)(A), redesignated par. (19), relating to performance of other duties, as (23) and added par. (19) relating to compilation of rules and orders.
Pub. L. 100–659, § 6(a)(2), redesignated par. (18), relating to performance of other duties, as (19).
Subsec. (a)(20). Pub. L. 100–702, § 1008(2), redesignated par. (19), as added by Pub. L. 100–702, § 402(a)(2), as (20).
Subsec. (a)(21). Pub. L. 100–702, § 1008(2), added par. (21).
Subsec. (a)(22). Pub. L. 100–702, § 1010, added par. (22).
Subsec. (a)(23). Pub. L. 100–702, § 402(a)(1), as amended by Pub. L. 101–474, § 5(r), and Pub. L. 101–650, § 306(e)(1)(A), redesignated par. (19), relating to performance of other duties, as (23).
1987—Subsec. (a)(17), (18). Pub. L. 100–185 added par. (17) and redesignated former par. (17) as (18).
1986—Subsec. (f). Pub. L. 99–554 struck out subsec. (f) as added by Pub. L. 99–598, § 225(b), which related to the Director naming qualified persons to membership on the panel of trustees, their number, qualifications, removal, etc.
1982—Subsec. (a)(9). Pub. L. 97–267, § 7(1), struck out “agencies” after “pretrial services”.
Subsec. (a)(10). Pub. L. 97–267, § 7(2), substituted “providing pretrial services” for “for pretrial services agencies”.
Subsec. (a)(11). Pub. L. 97–267, § 7(3), substituted “offices providing pretrial services” for “pretrial service agencies”.
Subsec. (a)(12). Pub. L. 97–267, § 7(4), substituted “offices providing pretrial services” for “pretrial services agencies”.
1980—Subsec. (a)(16)(A). Pub. L. 96–523 inserted “(b)” after “3102”.
Subsec. (h). Pub. L. 96–458 added subsec. (h).
1979—Subsec. (d)(3). Pub. L. 96–82 added cls. (A), (B), and (C).
1978—Subsec. (a)(10). Pub. L. 95–539, § 3(a), expanded the duties of the Director to include providing or making available equipment for interpretation of proceedings in accordance with section 1828 of this title and to include entering into and performing contracts necessary to the conduct of the work of the judicial branch and exempted from the provisions of section 5 of title 41 contracts for nonpersonal services for pretrial agencies, for interpretation of proceedings, and for special interpretation services pursuant to section 1828 of this title.
Subsec. (a)(13), (14). Pub. L. 95–598, § 225(a), added par. (13) relating to annual statistical tables reflecting the business of the several bankruptcy courts, and redesignated former par. (13), relating to provision of special interpretation services in courts of the United States, as (14).
Subsec. (a)(13) to (16). Pub. L. 95–539, § 3(b), (c), added pars. (13) to (16). Former par. (13) redesignated (17).
Subsec. (a)(17). Pub. L. 95–539, § 3(b), redesignated former par. (13) as (17).
Subsec. (f). Pub. L. 95–598, § 225(b), added subsec. (f) relating to the naming of qualified persons to membership on the panel of trustees.
Subsecs. (f), (g). Pub. L. 95–539, § 4, added subsecs. (f) and (g).
1975—Subsec. (a)(9). Pub. L. 93–619 added par. (9). Former par. (9) redesignated (10).
Subsec. (a)(10). Pub. L. 93–619 redesignated former par. (9) as (10) and substituted “the offices of the United States magistrates and commissioners, and the offices of pretrial services agencies” for “and the Administrative Office and the offices of the United States magistrates”. Former par. (10) redesignated (11).
Subsec. (a)(11). Pub. L. 93–619 redesignated former par. (10) as (11) and inserted reference to pretrial service agencies. Former par. (11) redesignated (12).
Subsec. (a)(12). Pub. L. 93–619 redesignated former par. (11) as (12) and inserted reference to pretrial service agencies. Former par. (12) redesignated (13).
Subsec. (a)(13). Pub. L. 93–619 redesignated former (12) as (13).
1972—Subsec. (a)(7). Pub. L. 92–397 substituted “children of justices and judges of the United States” for “children of judges”.
1968—Subsec. (a)(9). Pub. L. 90–578, § 201(a), substituted “United States magistrates” for “United States Commissioners”.
Subsecs. (d), (e). Pub. L. 90–578 § 201(b), added subsecs. (d) and (e).
1967—Subsec. (a)(7). Pub. L. 90–219, § 203(a), amended par. (7) generally, inserting “, Directors of the Federal Judicial Center, and Directors of the Administrative Office,” after “judges” and “and the Federal Judicial Center,” after “Administrative Office”.
Subsec. (a)(9). Pub. L. 90–219, § 203(b), inserted “, the Federal Judicial Center,” after “courts”.
Subsec. (a)(10), (11). Pub. L. 90–219, § 203(c), inserted “, the Federal Judicial Center,” after “courts”.
1956—Subsec. (a)(7). Act Aug. 3, 1956, inserted “annuities to widows and surviving dependent children of judges and” after “Regulate and pay”.

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judges”, “magistrate judge”, “magistrate judges”, and “Magistrate judges” substituted for “United States magistrates”, “magistrate”, “magistrates”, and “Magistrates”, respectively, wherever appearing in text pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title. Previously, “United States magistrates” substituted for “United States Commissioners” pursuant to section 402(b)(2) of Pub. L. 90–578. See chapter 43 (§ 631 et seq.) of this title.

Effective Date of 2009 AmendmentPub. L. 111–8, div. D, title III, § 307(c), Mar. 11, 2009, 123 Stat. 649, provided that: “Subsection (b) [enacting provisions set out as a note under section 8701 of Title 5, Government Organization and Employees] and the amendment made by subsection (a) [amending this section] shall apply with respect to any payment made on or after the first day of the first applicable pay period beginning on or after the date of the enactment of Public Law 110–177 [Jan. 7, 2008].”


Effective Date of 2008 AmendmentPub. L. 110–177, title V, § 502(c), Jan. 7, 2008, 121 Stat. 2542, provided that: “Subsection (b) [enacting provisions set out as a note under section 8701 of Title 5, Government Organization and Employees] and the amendment made by subsection (a) [amending this section] shall apply with respect to any payment made on or after the first day of the first applicable pay period beginning on or after the date of enactment of this Act [Jan. 7, 2008].”


Effective Date of 1992 AmendmentAmendment by section 503 of Pub. L. 102–572 effective Jan. 1, 1993, see section 1101(a) of Pub. L. 102–572, set out as a note under section 905 of Title 2, The Congress.
Amendment by section 902(b)(1) of Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1990 AmendmentAmendment by section 306(e)(1) of Pub. L. 101–650 applicable to judges of, and senior judges in active service with, the United States Court of Federal Claims on or after Dec. 1, 1990, see section 306(f) of Pub. L. 101–650, as amended, set out as a note under section 8331 of Title 5, Government Organization and Employees.

Effective Date of 1988 AmendmentsAmendment by section 402(a) of Pub. L. 100–702 effective Dec. 1, 1988, see section 407 of Pub. L. 100–702, set out as a note under section 2071 of this title.
Amendment by Pub. L. 100–659 effective Nov. 15, 1988, and applicable to bankruptcy judges and magistrate judges who retire on or after Nov. 15, 1988, with exception for judges and magistrate judges retiring on or after July 31, 1987, see section 9 of Pub. L. 100–659, as amended, set out as an Effective Date note under section 377 of this title.

Effective Date of 1986 AmendmentAmendment by Pub. L. 99–554 effective 30 days after Oct. 27, 1986, see section 302(a) of Pub. L. 99–554, set out as a note under section 581 of this title.

Effective Date of 1980 AmendmentsAmendment by Pub. L. 96–523 effective sixty days after Dec. 12, 1980, see section 3 of Pub. L. 96–523, set out as a note under section 3102 of Title 5, Government Organization and Employees.
Amendment by Pub. L. 96–458 effective Oct. 1, 1981, see section 7 of Pub. L. 96–458, set out as a note under section 331 of this title.

Effective Date of 1978 AmendmentsAmendment by Pub. L. 95–598 effective Oct. 1, 1979, see section 402(c) of Pub. L. 95–598, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
Amendment by Pub. L. 95–539 effective Oct. 28, 1978, see section 10(a) of Pub. L. 95–539, set out as a note under section 602 of this title.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–578 effective Oct. 17, 1968, except when a later effective date is applicable, which is the earlier of date when implementation of amendment by appointment by magistrates [now United States magistrate judges] and assumption of office takes place or third anniversary of enactment of Pub. L. 90–578 on Oct. 17, 1968, see section 403 of Pub. L. 90–578, set out as a note under section 631 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in subsecs. (a)(4), (d)(3), and (h)(2) of this section relating to reporting certain information annually to Congress, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and page 12 of House Document No. 103–7.

Expiration of AuthoritiesPub. L. 109–115, div. A, title IV, § 407(c), Nov. 30, 2005, 119 Stat. 2471, which provided that the authorities granted in this section (amending this section and section 612 of this title) were to expire on Sept. 30, 2010, was repealed by Pub. L. 111–8, div. D, title III, § 308, Mar. 11, 2009, 123 Stat. 649.

Reports by Director of Administrative Office of United States CourtsFor requirement that Director of Administrative Office of the United States Courts include statistical information about implementation of chapter 44 of this title in annual report under section 604(a)(3) of this title, see section 903(a) of Pub. L. 100–702, set out as a note under section 651 of this title.

1970 Increase in Pay Rates of Judicial Branch Employees Whose Rates of Pay Are Fixed by Administrative ActionAdjustment of rates of pay of judicial branch employees whose rates of pay are fixed by administrative action by not to exceed the amounts of the adjustment for corresponding rates for employees subject to the section 2(a) of Pub. L. 91–231, which raised such corresponding rates by 6 percent, effective on the first day of the first pay period which begins on or after Dec. 27, 1969, see Pub. L. 91–231, formerly set out as a note under section 5332 of Title 5, Government Organization and Employees.

Compensation and Appointment of Secretaries and Law ClerksProvisions authorizing the appointment and compensation of secretaries and law clerks to circuit and district judges in such number and at such rates of compensation as may be determined by the Judicial Conference of the United States were contained in the following appropriation acts:
Dec. 12, 1985, Pub. L. 99–180, title IV, 99 Stat. 1154.
Aug. 30, 1984, Pub. L. 98–411, title IV, 98 Stat. 1571.
Nov. 28, 1983, Pub. L. 98–166, title IV, 97 Stat. 1099.
Dec. 21, 1982, Pub. L. 97–377, § 101(d) [S. 2956, title IV], 96 Stat. 1866.
Dec. 15, 1981, Pub. L. 97–92, § 101(h) [incorporating Pub. L. 96–536, § 101(o); H.R. 7584, title IV], 95 Stat. 1190.
Dec. 16, 1980, Pub. L. 96–536, § 101(o) [H.R. 7584, title IV], 94 Stat. 3169.
Sept. 24, 1979, Pub. L. 96–68, title IV, 93 Stat. 428.
Oct. 10, 1978, Pub. L. 95–431, title IV, 92 Stat. 1037.
Aug. 2, 1977, Pub. L. 95–86, title IV, 91 Stat. 435.
July 14, 1976, Pub. L. 94–362, title IV, 90 Stat. 953.
Oct. 21, 1975, Pub. L. 94–121, title IV, 89 Stat. 630.
Oct. 5, 1974, Pub. L. 93–433, title IV, 88 Stat. 1202.
Nov. 27, 1973, Pub. L. 93–162, title IV, 87 Stat. 651.
Oct. 25, 1972, Pub. L. 92–544, title IV, 86 Stat. 1126.
Aug. 10, 1971, Pub. L. 92–77, title IV, 85 Stat. 262.
Oct. 21, 1970, Pub. L. 91–472, title IV, 84 Stat. 1056.
Dec. 24, 1969, Pub. L. 91–153, title IV, 83 Stat. 419.
Aug. 9, 1968, Pub. L. 90–470, title IV, 82 Stat. 685.
Nov. 8, 1967, Pub. L. 90–133, title IV, 81 Stat. 427.
Nov. 8, 1966, Pub. L. 89–797, title IV, 80 Stat. 1499.
Sept. 2, 1965, Pub. L. 89–164, title IV, 79 Stat. 638.
Aug. 31, 1964, Pub. L. 88–527, title IV, 78 Stat. 729.
Dec. 30, 1963, Pub. L. 88–245, title IV, 77 Stat. 795.
Oct. 18, 1962, Pub. L. 87–843, title IV, 76 Stat. 1099.
Sept. 21, 1961, Pub. L. 87–264, title III, 75 Stat. 555.
Aug. 31, 1960, Pub. L. 86–678, title III, 74 Stat. 566.
July 13, 1959, Pub. L. 86–84, title III, 73 Stat. 192.
June 30, 1958, Pub. L. 85–474, title III, 72 Stat. 254.
June 11, 1957, Pub. L. 85–40, title III, 70 Stat. 65.
June 20, 1956, ch. 414, title III, 70 Stat. 310.
July 7, 1955, ch. 279, title III, 69 Stat. 276.
July 2, 1954, ch. 455, title II, 68 Stat. 410.
Aug. 1, 1953, ch. 304, title II, 67 Stat. 334.
July 10, 1952, ch. 651, title IV, 66 Stat. 569.
Oct. 22, 1951, ch. 533, title IV, 65 Stat. 596.
Sept. 6, 1950, ch. 896, Ch. III, title IV, 64 Stat. 631.

Limitation on Aggregate Salaries of Secretaries and Law Clerks1967—Pub. L. 90–206, title II, § 213(b), Dec. 16, 1967, 81 Stat. 635, provided that: “The limitations provided by applicable law on the effective date of this section [see Effective Date of 1967 Amendment Note set out under section 5332 of Title 5, Government Organization and Employees] with respect to the aggregate salaries payable to secretaries and law clerks of circuit and district judges are hereby increased by amounts which reflect the respective applicable increases provided by section 202(a) of this title [amending section 5332(a) of Title 5] in corresponding rates of compensation for officers and employees subject to section 5332 of Title 5, United States Code”.

Section 213(b) of Pub. L. 90–206 effective as of the beginning of the first pay period which begins on or after Oct. 1, 1967, see section 220(a)(2) of Pub. L. 90–206, set out as a note under section 5332 of Title 5.
1966—Pub. L. 89–504, title II, § 202(b), July 18, 1966, 80 Stat. 294, provided that: “The limitations provided by applicable law on the effective date of this section with respect to the aggregate salaries payable to secretaries and law clerks of circuit and district judges are hereby increased by amounts which reflect the respective applicable increases provided by section 102(a) of title I of this Act [amending section 1113(b) of former Title 5, Executive Departments and Government Officers and Employees] in corresponding rates of compensation for officers and employees subject to the Classification Act of 1949, as amended [chapter 51 and subchapter III of chapter 53 of Title 5, Government Organization and Employees].”

Provision effective first day of first pay period which begins on or after July 1, 1966, see section 203 of Pub. L. 89–504, set out as a note under section 603 of this title.
1965—Pub. L. 89–301, § 12(b), Oct. 29, 1965, 79 Stat. 1122, provided that: “The limitations provided by applicable law on the effective date of this section with respect to the aggregate salaries payable to secretaries and law clerks of circuit and district judges are hereby increased by amounts which reflect the respective applicable increases provided by section 2(a) of this Act [amending section 1113(b) of former Title 5, Executive Departments and Government Officers and Employees] in corresponding rates of compensation for officers and employees subject to the Classification Act of 1949, as amended [chapter 51 and subchapter III of chapter 53 of Title 5, Government Organization and Employees].”

1964—Pub. L. 88–426, title IV, § 402(b), Aug. 14, 1964, 78 Stat. 433, provided that: “The limitation provided by applicable law on the effective date of this section with respect to the aggregate salaries payable to secretaries and law clerks of circuit and district judges are hereby increased by amounts which reflect the respective applicable increases provided by the title I of this Act in corresponding rates of compensation for officers and employees subject to the Classification Act of 1949, as amended [chapter 51 and subchapter III of chapter 53 of Title 5, Government Organization and Employees].”

1962—Pub. L. 87–793, title VI, § 1004(b), Oct. 11, 1962, 76 Stat. 866, provided that: “The limitations provided by applicable law on the effective date of this section with respect to the aggregate salaries payable to secretaries and law clerks of circuit and district judges are hereby increased by two amounts, the first amount to be effective for the period beginning as of the first day of the first pay period which begins on or after the date of enactment of this Act [Oct. 11, 1962], and ending immediately prior to the first day of the first pay period which begins on or after January 1, 1964, and the second amount to be effective on the first day of the first pay period which begins on or after January 1, 1964, and thereafter, which reflect the respective applicable increases provided by title II of this part in corresponding rates of compensation for officers and employees subject to the Classification Act of 1949, as amended [chapter 51 and subchapter III of chapter 53 of Title 5, Government Organization and Employees].”

1960—Pub. L. 86–568, title I, § 116(b), July 1, 1960, 74 Stat. 303, provided that: “The limitations provided by applicable law on the effective date of this section with respect to the aggregate salaries payable to secretaries and law clerks of circuit and district judges are hereby increased by the amounts necessary to pay the additional basic compensation provided by this part.”

Words “this part”, referred to above, means Part B of Pub. L. 86–568, which enacted section 932e of former Title 5, Executive Departments and Government Officers and Employees, amended section 753 of this title, sections 1113, 2091, 2252 and 3002 of former Title 5, sections 867 and 870 of Title 22, Foreign Relations and Intercourse, and former sections 4103, 4107 and 4108 of Title 38, Veterans’ Benefits, and enacted notes set out under sections 603 and 604 of this title, sections 60a and 60f of Title 2, The Congress, sections 1113, and 2252 of former Title 5, section 590h of Title 16, Conservation, and section 867 of Title 22,
1958—Pub. L. 85–462, § 3(b), June 20, 1958, 72 Stat. 207, provided that: “The limitations of $13,485 and $18,010 with respect to the aggregate salaries payable to secretaries and law clerks of circuit and district judges, contained in the paragraph designated “Salaries of supporting personnel” in the Judiciary Appropriation Act, 1958 (71 Stat. 65; Public Law 85–49), or any subsequent appropriation Act, shall be increased by the amounts necessary to pay the additional basic compensation provided by this Act.”

1955—Act June 28, 1955, ch. 189, § 3(b), 69 Stat. 175, provided that: “The limitations of $10,560 and $14,355 with respect to the aggregate salaries payable to secretaries and law clerks of circuit and district judges, contained in the paragraph under the heading ‘salaries of supporting personnel’ in the Judiciary Appropriation Act, 1955 (Public Law 470, Eighty-third Congress), or in any subsequent appropriation Act, shall be increased by the amounts necessary to pay the additional basic compensation provided by this Act.”

1951—Act Oct. 24, 1951, ch. 554, § 1(d), 65 Stat. 613, provided that: “The limitations of $9,600 and $13,050 with respect to the aggregate salaries payable to secretaries and law clerks of circuit and district judges, contained in the sixteenth paragraph under the head ‘Miscellaneous salaries’ in the Judiciary Appropriation Act, 1951 (Public Law 759, Eighty-first Congress), or in any subsequent appropriation Act, shall be increased by the amounts necessary to pay the additional basic compensation provided by this Act.”

The particular paragraph of the “Judiciary Appropriation Act, 1951 (Public Law 759, Eighty-first Congress)”, referred to above, is act Sept. 6, 1950, ch. 896, ch. III, title IV, § 401 (part), 64 Stat. 631. The salary limitations therein, also referred to above, were identical with those in the Judiciary Appropriation Act, 1952 (act Oct. 22, 1951, ch. 533, title IV, § 401 (part), 65 Stat. 596).

Increases in Compensation RatesIncreases in rates of basic compensation fixed pursuant to subsec. (a)(5) of this section, see notes under section 603 of this title.

Travel and Subsistence ExpensesPub. L. 87–139, § 6, Aug. 14, 1961, 75 Stat. 340, provided that: “The Director of the Administrative Office of the United States Courts shall promulgate, in accordance with section 604(a)(7) and section 456 of title 28 of the United States Code, such regulations as he may deem necessary to effectuate the increases provided by this Act [amending section 553 of this title, former Title 5, Executive Departments and Government Officers and Employees, and sections 237o, 287q, and 1471 of Title 22, Foreign Relations and Intercourse].”




§ 605. Budget estimates
The Director, under the supervision of the Judicial Conference of the United States, shall submit to the Office of Management and Budget annual estimates of the expenditures and appropriations necessary for the maintenance and operation of the courts and the Administrative Office and the operation of the judicial survivors annuity fund, and such supplemental and deficiency estimates as may be required from time to time for the same purposes, according to law. The Director shall cause periodic examinations of the judicial survivors annuity fund to be made by an actuary, who may be an actuary employed by another department of the Government temporarily assigned for the purpose, and whose findings and recommendations shall be transmitted by the Director to the Judicial Conference.
Such estimates shall be approved, before presentation to the Office of Management and Budget, by the Judicial Conference of the United States, except that the estimate with respect to the Court of International Trade shall be approved by such court and the estimate with respect to the United States Court of Appeals for the Federal Circuit shall be approved by such court.
(June 25, 1948, ch. 646, 62 Stat. 915; July 9, 1956, ch. 517, § 1(e), 70 Stat. 497; Aug. 3, 1956, ch. 944, § 4, 70 Stat. 1026; Pub. L. 87–253, § 3, Sept. 19, 1961, 75 Stat. 521; Pub. L. 96–417, title V, § 501(14), Oct. 10, 1980, 94 Stat. 1742; Pub. L. 97–164, title I, § 119(a), Apr. 2, 1982, 96 Stat. 33; Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 447 (Mar. 3, 1911, ch. 231, § 305, as added Aug. 7, 1939, ch. 501, § 1, 53 Stat. 1223).
This section contains provisions of section 447 of title 28, U.S.C., 1940 ed., relating to budget estimates. The remainder of said section 447 is incorporated in section 604 of this title.
The designation “senior circuit judges” was changed to “chief judges of the circuits” in conformity with section 45 of this title.
Changes were made in phraseology.

Senate Revision AmendmentThose provisions of this section which related to the Tax Court were eliminated by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments1982—Pub. L. 97–258 struck out paragraph which had provided that budget estimates be included in the budget without revision, but subject to the recommendations of the Bureau of the Budget, as provided by section 11 of Title 31 for the estimates of the Supreme Court. See section 1105(b) of Title 31, Money and Finance.
Pub. L. 97–164 substituted “Office of Management and Budget” for “Bureau of the Budget” wherever appearing and inserted requirement that the estimate of the expenditures and appropriations necessary for the maintenance and operation of the United States Court of Appeals for the Federal Circuit be approved by such court.
1980—Pub. L. 96–417 redesignated the Customs Court as the Court of International Trade.
1961—Pub. L. 87–253 struck out from second paragraph the requirement that the estimate with respect to the Court of Customs and Patent Appeals be approved by such court.
1956—Act Aug. 3, 1956, inserted provision to authorize the Director to include in the budget estimates of the courts the expenditures and appropriations necessary for the operation of the judicial survivors annuity fund, and inserted provision that Director shall cause periodic actuarial examinations to be made of the judicial survivors annuity fund and shall report the actuary’s findings and recommendations to the Judicial Conference.
Act July 9, 1956, struck out “and the Court of Claims” after “the Customs Court” and substituted “and” for the comma after “the Court of Customs and Patents Appeals” in second par.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.



§ 606. Duties of Deputy Director
The Deputy Director shall perform the duties assigned to him by the Director, and shall act as Director during the absence or incapacity of the Director or when the Director’s office is vacant.
(June 25, 1948, ch. 646, 62 Stat. 915; Pub. L. 86–370, § 5(a)(1), Sept. 23, 1959, 73 Stat. 652.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 444 (Mar. 3, 1911, ch. 231, § 302, as added Aug. 7, 1939, ch. 501, § 1, 53 Stat. 1223).
This section contains provisions as to duties of Assistant Director in section 444 of title 28, U.S.C., 1940 ed. The remainder of said section 444 is incorporated in sections 601, 603 and 608 of this title.

Editorial Notes
Amendments1959—Pub. L. 86–370 substituted “Deputy Director” for “Assistant Director”.

Statutory Notes and Related Subsidiaries
Effective Date of 1959 AmendmentAmendment by Pub. L. 86–370 effective Sept. 23, 1959, see section 7(a) of Pub. L. 86–370.

Reference to Assistant Director Deemed Reference to Deputy DirectorReferences in any other law to Assistant Director of the Administrative Office of the United States Courts deemed to be reference to the Deputy Director of the Administrative Office of the United States Courts, see note set out under section 601 of this title.



§ 607. Practice of law prohibited
An officer or employee of the Administrative Office shall not engage directly or indirectly in the practice of law in any court of the United States.
(June 25, 1948, ch. 646, 62 Stat. 915.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 445 (Mar. 3, 1911, ch. 231, § 303, as added Aug. 7, 1939, ch. 501, § 1, 53 Stat. 1223).
This section contains the last paragraph of title 28, U.S.C., 1940 ed., § 445. The remainder of said section is incorporated in sections 602 and 603 of this title.
Changes were made in phraseology.



§ 608. Seal
The Director shall use a seal approved by the Supreme Court. Judicial notice shall be taken of such seal.
(June 25, 1948, ch. 646, 62 Stat. 915.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 444 (Mar. 3, 1911, ch. 231, § 302, as added Aug. 7, 1939, ch. 501, § 1, 53 Stat. 1223).
This section contains a part of section 444 of title 28, U.S.C., 1940 ed. The remainder of said section 444 is incorporated in sections 601, 603 and 606 of this title.
Changes were made in phraseology.



§ 609. Courts’ appointive power unaffected
The authority of the courts to appoint their own administrative or clerical personnel shall not be limited by any provisions of this chapter.
(June 25, 1948, ch. 646, 62 Stat. 915.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed. § 446 (Mar. 3, 1911, ch. 231, § 304, as added Aug. 7, 1939, ch. 501, § 1, 53 Stat. 1223).
This section contains the last clause of section 446(1) of title 28, U.S.C., 1940 ed.
A similar provision with respect to the Attorney General’s authority over United States attorneys and their assistants, and United States marshals and their deputies was omitted as unnecessary since there is nothing in this chapter that could affect such authority of the Attorney General.
For other provisions of section 446 of title 28, U.S.C., 1940 ed., see section 604 of this title.
Minor changes were made in phraseology.



§ 610. Courts defined
As used in this chapter the word “courts” includes the courts of appeals and district courts of the United States, the United States District Court for the District of the Canal Zone, the District Court of Guam, the District Court of the Virgin Islands, the United States Court of Federal Claims, and the Court of International Trade.
(June 25, 1948, ch. 646, 62 Stat. 915; Oct. 31, 1951, ch. 655, § 44, 65 Stat. 725; Pub. L. 85–508, § 12(e), July 7, 1958, 72 Stat. 348; Pub. L. 95–598, title II, § 226, Nov. 6, 1978, 92 Stat. 2665; Pub. L. 96–417, title V, § 501(15), Oct. 10, 1980, 94 Stat. 1742; Pub. L. 97–164, title I, § 120(a), Apr. 2, 1982, 96 Stat. 33; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 450 (Mar. 3, 1911, ch. 231, § 308, as added Aug. 7, 1939, ch. 501, § 1, 53 Stat. 1223).
Words “and the United States Court for China” were omitted. See reviser’s note under section 411 of this title.
Provisions making this chapter and sections 332 and 333 of this title expressly applicable to the Court of Appeals for the District of Columbia were omitted as covered by “courts of appeals.” (See section 41 of this title and reviser’s notes under such section and section 44 of this title.)
A definition of “continental United States” as “the States of the Union and the District of Columbia” is omitted as unnecessary. (See reviser’s note under section 333 of this title.)
The term “district courts in the United States” in this section includes the District Court for the District of Columbia. (See section 88 of this title.)
Other provisions of section 450 of title 28, U.S.C., 1940 ed., are incorporated in sections 333 and 604 of this title.
The phrase “all other courts of the United States established by Act of Congress” was added to provide for future growth of the Federal judicial system. [See Senate Revision Amendment below.]
Changes in arrangement and phraseology were made.

Senate Revision AmendmentThose provisions of this section which related to the Tax Court were eliminated by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “the United States Claims Court” for “the Court of Claims, the Court of Customs and Patent Appeals”.
1980—Pub. L. 96–417 redesignated the Customs Court as the Court of International Trade.
1978—Pub. L. 95–598 directed the amendment of section by substituting “, district courts, and bankruptcy courts” for “and district courts”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1958—Pub. L. 85–508 struck out provisions which included District Court for Territory of Alaska within definition of court. See section 81A of this title which establishes a United States District Court for the State of Alaska.
1951—Act Oct. 31, 1951, inserted reference to the District Court of Guam.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

Effective Date of 1958 AmendmentAmendment by Pub. L. 85–508 effective Jan. 3, 1959, on admission of Alaska into the Union pursuant to Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, see notes set out under section 81A of this title and preceding section 21 of Title 48, Territories and Insular Possessions.


Termination of United States District Court for the District of the Canal Zone
For termination of the United States District Court for the District of the Canal Zone at end of the “transition period”, being the 30-month period beginning Oct. 1, 1979, and ending midnight Mar. 31, 1982, see Paragraph 5 of Article XI of the Panama Canal Treaty of 1977 and sections 2101 and 2201 to 2203 of Pub. L. 96–70, title II, Sept. 27, 1979, 93 Stat. 493, formerly classified to sections 3831 and 3841 to 3843, respectively, of Title 22, Foreign Relations and Intercourse.



§ 611. Retirement of Director(a) The Director may, by written election filed with the Chief Justice of the United States within 6 months after the date on which he takes office, waive coverage under chapter 83 of title 5, subchapter III (the Civil Service Retirement System) or chapter 84 of title 5 (the Federal Employees’ Retirement System), whichever is applicable, and bring himself within the purview of this section. A Director who elects coverage under this section shall be deemed an “employee” for purposes of chapter 84 of title 5, subchapter III, regardless of whether he has waived the coverage of chapter 83, subchapter III, or chapter 84. Waiver of coverage under chapter 83, subchapter III, and election of this section shall not operate to foreclose to the Director, upon separation from service other than by retirement, such opportunity as the law may provide to secure retirement credit under chapter 83 for service as Director by depositing with interest the amount required by section 8334 of title 5. A Director who waives coverage under chapter 84 and elects this section may secure retirement credit under chapter 84 for service as Director by depositing with interest 1.3 percent of basic pay for service from January 1, 1984, through December 31, 1986, and the amount referred to in section 8422(a) of title 5, for service after December 31, 1986. Interest shall be computed under section 8334(e) of title 5.

(b) Upon the retirement of a Director who has elected coverage under this section and who has at least fifteen years of service and has attained the age of sixty-five years the Administrative Office of the United States Courts shall pay him an annuity for life equal to 80 per centum of the salary of the office at the time of his retirement.Upon the retirement of a Director who has elected coverage under this section and who has at least ten years of service, but who is not eligible to receive an annuity under the first paragraph of this subsection, the Administrative Office of the United States Courts shall pay him an annuity for life equal to that proportion of 80 per centum of the salary of the office at the time of his retirement that the number of years of his service bears to fifteen, reduced by one-quarter of 1 per centum for each full month, if any, he is under the age of sixty-five at the time of separation from service.


(c) A Director who has elected coverage under this section and who becomes permanently disabled to perform the duties of his office shall be retired and shall receive an annuity for life equal to 80 per centum of the salary of the office at the time of his retirement if he has at least fifteen years of service, or equal to that proportion of 80 percentum of such salary that the aggregate number of years of his service bears to fifteen if he has less than fifteen years of service, but in no event less than 50 per centum of such salary.

(d) For the purpose of this section, “service” means service, whether or not continuous, as Director of the Administrative Office of the United States Courts, and any service, not to exceed five years, as a judge of the United States, a Senator or Representative in Congress, a congressional employee in the capacity of primary administrative assistant to a Member of Congress or in the capacity of staff director or chief counsel for the majority or the minority of a committee or subcommittee of the Senate or House of Representatives, or a civilian official appointed by the President, by and with the advice and consent of the Senate.

(e) Each annuity payable under this section shall be increased by the same percentage amount and effective on the same date as annuities payable under chapter 83 of title 5, are increased as provided by section 8340 of title 5.

(Added Pub. L. 90–219, title II, § 201(a), Dec. 20, 1967, 81 Stat. 668; amended Pub. L. 100–702, title X, §§ 1004(a), 1006(a)(1), Nov. 19, 1988, 102 Stat. 4665, 4666; Pub. L. 106–518, title III, § 301(a), Nov. 13, 2000, 114 Stat. 2416.)

Editorial Notes
Amendments2000—Subsec. (b). Pub. L. 106–518, § 301(a)(2), substituted “who has at least fifteen years of service and has” for “who has served at least fifteen years and” in first par. and “who has at least ten years of service,” for “who has served at least ten years,” in second par.
Subsec. (c). Pub. L. 106–518, § 301(a)(3), substituted “at least fifteen years of service,” for “served at least fifteen years,” and “less than fifteen years of service,” for “served less than fifteen years,”.
Subsec. (d). Pub. L. 106–518, § 301(a)(1), inserted “a congressional employee in the capacity of primary administrative assistant to a Member of Congress or in the capacity of staff director or chief counsel for the majority or the minority of a committee or subcommittee of the Senate or House of Representatives,” after “Congress,”.
1988—Subsec. (a). Pub. L. 100–702, § 1006(a)(1), amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “The Director may, by written election filed with the Chief Justice of the United States within six months after the date on which he takes office, waive coverage under subchapter III (relating to civil service retirement) of chapter 83, Title 5, United States Code, and bring himself within the purview of this section. Such waiver and election shall not operate to foreclose to the Director, upon separation from service other than by retirement, such opportunity as the law may provide to secure civil service retirement credit for service as Director by depositing with interest the amount required by section 8334 of title 5, United States Code.”
Subsec. (e). Pub. L. 100–702, § 1004(a), added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentPub. L. 100–702, title X, § 1004(b), Nov. 19, 1988, 102 Stat. 4666, provided that: “The amendments made by this section [amending this section and section 627 of this title] shall apply to cost-of-living increases that go into effect on or after the date of enactment of this title [Nov. 19, 1988] with respect to any annuity being paid or becoming payable on or after such date.”

Pub. L. 100–702, title X, § 1006(b), Nov. 19, 1988, 102 Stat. 4667, provided that: “The amendments made by this section [amending this section and section 627 of this title] shall apply to persons holding the offices of Director of the Administrative Office of the United States Courts, Director of the Federal Judicial Center, and Administrative Assistant to the Chief Justice on the date of enactment of this title [Nov. 19, 1988].”


Retroactive EffectPub. L. 90–219, title II, § 205, Dec. 20, 1967, 81 Stat. 669, provided that:
“(a) Except as provided in subsection (b), the amendments made by this title [enacting this section and amending sections 376 and 604 of this title], insofar as they relate to retirement and survivorship benefits of the Director of the Administrative Office of the United States Courts, shall be applicable only with respect to persons first appointed to such office after the date of enactment of this Act [Dec. 20, 1967].

“(b) The provisions of section 611(a), the first paragraph of section 611(b), and section 376(s), of title 28, United States Code, as added by such amendments, shall be applicable to a Director or former Director of the Administrative Office of the United States Courts who was first appointed prior to the date of enactment of this Act [Dec. 20, 1967] if at the time such Director or former Director left or leaves such office he had, or shall have, attained the age of sixty-five years and completed fifteen years of service as Director of the Administrative Office of the United States Courts and if, on or before the expiration of six months following the date of enactment of this Act [Dec. 20, 1967], he makes the election referred to in section 611(a) or section 376(s), or both, as the case may be.”






§ 612. Judiciary Information Technology Fund(a) Establishment and Availability of Fund.—There is hereby established in the Treasury of the United States a special fund to be known as the “Judiciary Information Technology Fund” (hereafter in this section referred to as the “Fund”). Moneys in the Fund shall be available to the Director without fiscal year limitation for the procurement (by lease, purchase, exchange, transfer, or otherwise) of information technology resources for program activities included in the courts of appeals, district courts, and other judicial services account of the judicial branch of the United States. The Fund shall also be available for expenses, including personal services, support personnel in the courts and in the Administrative Office of the United States Courts, and other costs, for the effective management, coordination, operation, and use of information technology resources purchased by the Fund. In addition, all agencies of the judiciary may make deposits into the Fund to meet their information technology needs in accordance with subsections (b) and (c)(2).

(b) Plan for Meeting Information Technology Needs.—(1) Development of plan.—The Director shall develop and annually revise, with the approval of the Judicial Conference of the United States, a long range plan for meeting the information technology resources needs of the activities funded under subsection (a) and shall include an annual estimate of any fees that may be collected under section 404 of the Judiciary Appropriations Act, 1991 (Public Law 101–515; 104 Stat. 2133). Such plan and revisions shall be submitted to Congress.

(2) Expenditures consistent with plan.—The Director may use amounts in the Fund to procure information technology resources for the activities funded under subsection (a) only in accordance with the plan developed under paragraph (1).


(c) Deposits Into Fund.—(1) Deposits.—There shall be deposited in the Fund—(A) all proceeds resulting from activities conducted under subsection (a), including net proceeds of disposal of excess or surplus property, all fees collected after the date of the enactment of the Judicial Amendments Act of 1994 by the judiciary under section 404 of the Judiciary Appropriations Act, 1991 (Public Law 101–515; 104 Stat. 2133) and receipts from carriers and others for loss of or damage to property;

(B) amounts available for activities described in subsection (a) from funds appropriated to the judiciary; and

(C) any advances and reimbursements required by paragraph (2).


(2) Advances and reimbursements.—Whenever the Director procures information technology resources for any entity in the judicial branch other than the courts or the Administrative Office, that entity shall advance or reimburse the Fund, whichever the Director considers appropriate, for the costs of the information technology resources, from appropriations available to that entity.


(d) Authorization of Appropriations.—There are authorized to be appropriated to the Fund for any fiscal year such sums as are required to supplement amounts deposited under subsection (c) in order to conduct activities under subsection (a).

(e) Contract Authority.—(1) For each fiscal year.—In fiscal year 1990, and in each succeeding fiscal year, the Director may enter into contracts for the procurement of information technology resources in amounts which, in the aggregate, do not exceed amounts estimated to be collected under subsection (c) for that fiscal year in advance of the availability of amounts in the Fund for such contracts.

(2) Multiyear contracts.—In conducting activities under subsection (a), the Director is authorized to enter into multiyear contracts for information technology resources for periods of not more than five years for any contract, if—(A) funds are available and adequate for payment of the costs of such contract for the first fiscal year and for payment of any costs of cancellation or termination of the contract;

(B) such contract is in accordance with the Director’s authority in section 604(g) of 28 U.S.C.; and,11 So in original. The comma probably should not appear.

(C) the Director determines that—(i) the need for the information technology resources being provided will continue over the period of the contract; and

(ii) the use of the multi-year contract will yield substantial cost savings when compared with other methods of providing the necessary resources.



(3) Cancellation costs of multiyear contract.—Any cancellation costs incurred with respect to a contract entered into under paragraph (2) shall be paid from currently available amounts in the Fund.


(f) Authority of Administrator of General Services.—Nothing in this section shall be construed to limit the authority of the Administrator of General Services under sections 501–505 of title 40.

(g) Annual Report.—(1) In general.—The Director shall submit to the Congress an annual report on the operation of the Fund, including on the inventory, use, and acquisition of information technology resources from the Fund and the consistency of such acquisition with the plan prepared under subsection (b). The report shall set forth the amounts deposited into the Fund under subsection (c).

(2) Additional contents of report.—The annual report submitted under this subsection shall include—(A) the specific actions taken and the progress made to improve the plan developed under subsection (b) and the long range automation plan and strategic business plan developed under subsection (k); 22 See References in Text note below. and

(B) a comparison of planned Fund expenditures and accomplishments with actual Fund expenditures and accomplishments, and the reasons for any delays in scheduled systems development, or budget overruns.



(h) Reprogramming.—The Director of the Administrative Office of the United States Courts, under the supervision of the Judicial Conference of the United States, may transfer amounts up to $1,000,000 from the Fund into the account to which the funds were originally appropriated. Any amounts transferred from the Fund in excess of $1,000,000 in any fiscal year may only be transferred by following reprogramming procedures in compliance with section 606 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1989 (Public Law 100–459; 102 Stat. 2227).

(i) Appropriations Into the Fund.—If the budget request of the judiciary is appropriated in full, the amount deposited into the Fund during any fiscal year under the authority of subsection (c)(1)(B) will be the same as the amount of funds requested by the judiciary for activities described in subsection (a). If an amount to be deposited is not specified in statute by Congress and if the full request is not appropriated, the amount to be deposited under subsection (c)(1)(B) will be set by the spending priorities established by the Judicial Conference.

(j) Long Range Management and Business Plans.—The Director of the Administrative Office of the United States Court shall—(1) develop an overall strategic business plan which would identify the judiciary’s missions, goals, and objectives;

(2) develop a long range automation plan based on the strategic business plan and user needs assessments;

(3) establish effective Administrative Office oversight of court automation efforts to ensure the effective operation of existing systems and control over developments of future systems;

(4) expedite efforts to complete the development and implementation of life cycle management standards;

(5) utilize the standards in developing the next generation of case management and financial systems; and

(6) assess the current utilization and future user requirements of the data communications network.


(Added Pub. L. 101–162, title IV, § 404(b)(1), Nov. 21, 1989, 103 Stat. 1013; amended Pub. L. 103–420, § 2, Oct. 25, 1994, 108 Stat. 4343; Pub. L. 104–106, div. E, title LVI, § 5602, Feb. 10, 1996, 110 Stat. 699; Pub. L. 104–208, div. A, title I, § 101(a) [title III, § 305], Sept. 30, 1996, 110 Stat. 3009, 3009–45; Pub. L. 105–85, div. A, title X, § 1073(h)(2), Nov. 18, 1997, 111 Stat. 1907; Pub. L. 105–119, title III, § 304, Nov. 26, 1997, 111 Stat. 2491; Pub. L. 106–518, title I, § 101, Nov. 13, 2000, 114 Stat. 2411; Pub. L. 107–217, § 3(g)(2), Aug. 21, 2002, 116 Stat. 1299; Pub. L. 109–115, div. A, title IV, § 407(b), Nov. 30, 2005, 119 Stat. 2471.)

Editorial Notes

References in TextSection 404 of Public Law 101–515, referred to in subsecs. (b)(1) and (c)(1)(A), was formerly set out as a Court Fees for Electronic Access to Information note under section 1913 of this title.
The date of the enactment of the Judicial Amendments Act of 1994, referred to in subsec. (c)(1)(A), is the date of enactment of Pub. L. 103–420, which was approved Oct. 25, 1994.
Subsection (k), referred to in subsec. (g)(2)(A), was redesignated subsection (j) of this section by Pub. L. 106–518, title I, § 101(2), Nov. 13, 2000, 114 Stat. 2411.
Section 606 of Public Law 100–459, referred to in subsec. (h), is section 606 of Pub. L. 100–459, title VI, Oct. 1, 1988, 102 Stat. 2227, which is not classified to the Code.

Amendments2005—Subsec. (e)(2)(B). Pub. L. 109–115 substituted “such contract is in accordance with the Director’s authority in section 604(g) of 28 U.S.C.; and,” for “such contract is awarded on a fully competitive basis; and”.
2002—Subsec. (f). Pub. L. 107–217 substituted “sections 501–505 of title 40” for “section 201 of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 481)”.
2000—Pub. L. 106–518, § 101(1), substituted “technology resources” for “technology equipment” wherever appearing.
Subsec. (f). Pub. L. 106–518, § 101(2), redesignated subsec. (g) as (f) and struck out former subsec. (f) which read as follows: “(f) Applicability of Procurement Statute.—The procurement of information technology equipment under this section shall be conducted in compliance with the provisions of law, policies, and regulations applicable to executive agencies under division E of the Clinger-Cohen Act of 1996 (40 U.S.C. 1401 et seq.).”
Subsec. (g). Pub. L. 106–518, § 101(2), redesignated subsec. (h) as (g). Former subsec. (g) redesignated (f).
Subsec. (g)(3). Pub. L. 106–518, § 101(3), struck out par. (3) which read as follows: “(3) Report in year of termination of authority.—The annual report submitted under this subsection for any year in which the authority for this section is to terminate under subsection (m), shall be submitted no later than 9 months before the date of such termination.”
Subsec. (h). Pub. L. 106–518, § 101(2), redesignated subsec. (i) as (h). Former subsec. (h) redesignated (g).
Subsec. (i). Pub. L. 106–518, § 101(2), (4), redesignated subsec. (j) as (i) and substituted “judiciary” for “Judiciary” in two places, “authority of subsection (c)(1)(B)” for “authority of subparagraph (c)(1)(B)”, and “under subsection (c)(1)(B)” for “under (c)(1)(B)”. Former subsec. (i) redesignated (h).
Subsecs. (j), (k). Pub. L. 106–518, § 101(2), redesignated subsecs. (j) and (k) as (i) and (j), respectively.
1997—Subsec. (f). Pub. L. 105–85 substituted “division E of the Clinger-Cohen Act of 1996 (40 U.S.C. 1401 et seq.)” for “the Information Technology Management Reform Act of 1996”.
Subsec. (l). Pub. L. 105–119 struck out subsec. (l) which read as follows:
“(l) Termination of Authority.—The Fund, and the authorities conferred by this section, terminate on September 30, 1998. All unobligated amounts remaining in the Fund on that date shall be deposited into the fund established under section 1931 of this title to be used to reimburse other appropriations.”
1996—Pub. L. 104–106, § 5602(b)(1), substituted “Information Technology Fund” for “Automation Fund” in section catchline.
Subsec. (a). Pub. L. 104–106, § 5602(b)(3), substituted “information technology” for “automatic data processing” wherever appearing.
Pub. L. 104–106, § 5602(b)(2), substituted “Information Technology Fund” for “Automation Fund”.
Subsecs. (b), (c)(2), (e). Pub. L. 104–106, § 5602(b)(3), substituted “information technology” for “automatic data processing” wherever appearing.
Subsec. (f). Pub. L. 104–106, § 5602(b)(3), substituted “information technology” for “automatic data processing”.
Pub. L. 104–106, § 5602(a)(1), substituted “the provisions of law, policies, and regulations applicable to executive agencies under the Information Technology Management Reform Act of 1996” for “section 111 of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 759)”.
Subsec. (g). Pub. L. 104–106, § 5602(a)(2), substituted “section 201 of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 481)” for “sections 111 and 201 of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 481 and 759)”.
Subsec. (h)(1). Pub. L. 104–106, § 5602(b)(3), substituted “information technology” for “automatic data processing”.
Subsec. (l). Pub. L. 104–208, § 101(a) [title III, § 305], substituted “September 30, 1998” for “September 30, 1997”.
Pub. L. 104–106, § 5602(a)(3), (4), redesignated subsec. (m) as (l) and struck out former subsec. (l) which read as follows:
“(l) Definition.—For purposes of this section, the term ‘automatic data processing equipment’ has the meaning given that term in section 111(a)(2)(A) of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 759(a)(2)(A)).”
Subsec. (m). Pub. L. 104–106, § 5602(a)(3), redesignated subsec. (m) as (l).
1994—Subsec. (a). Pub. L. 103–429, § 2(1), inserted “program activities included in the courts of appeals, district courts, and other judicial services account of” after “equipment for” and substituted “, support personnel in the courts and in the Administrative Office of the United States Courts, and other costs, for the effective management, coordination, operation, and use of automatic data processing equipment purchased by the Fund. In addition, all agencies of the judiciary may make deposits into the Fund to meet their automatic data processing needs in accordance with subsections (b) and (c)(2)” for “and other costs, for the effective management, coordination, operation, and use of automatic data processing equipment in the judicial branch”.
Subsec. (b)(1). Pub. L. 103–420, § 2(2), substituted “activities funded under subsection (a) and shall include an annual estimate of any fees that may be collected under section 404 of the Judiciary Appropriations Act, 1991 (Public Law 101–515; 104 Stat. 2133)” for “judicial branch”.
Subsec. (b)(2). Pub. L. 103–420, § 2(3), substituted “activities funded under subsection (a)” for “judicial branch of the United States”.
Subsec. (c)(1)(A). Pub. L. 103–420, § 2(4), inserted “, all fees collected after the date of the enactment of the Judicial Amendments Act of 1994 by the judiciary under section 404 of the Judiciary Appropriations Act, 1991 (Public Law 101–515; 104 Stat. 2133)” after “surplus property”.
Subsec. (e)(1). Pub. L. 103–420, § 2(5), struck out “(A)” before “In fiscal year 1990” and substituted “amounts estimated to be collected under subsection (c) for that fiscal year” for “$75,000,000”.
Subsec. (h). Pub. L. 103–420, § 2(6), amended subsec. (h) generally. Prior to amendment, subsec. (h) read as follows: “Annual Report.—The Director shall submit to the Congress an annual report on the operation of the Fund, including on the inventory, use, and acquisition of automatic data processing equipment from the Fund and the consistency of such acquisition with the plan prepared under subsection (b). The report shall set forth the amounts deposited into the Fund under subsection (c).”
Subsec. (i). Pub. L. 103–420, § 2(7), substituted “may transfer amounts up to $1,000,000 from the Fund into the account to which the funds were originally appropriated. Any amounts transferred from the Fund in excess of $1,000,000 in any fiscal year may only be transferred by following reprogramming procedures in compliance with section 606 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1989 (Public Law 100–459; 102 Stat. 2227)” for “and upon notification to the Committees on Appropriations of the House of Representatives and the Senate, may use amounts deposited into the Fund under subparagraph (c)(1)(B) for purposes other than those established in subsection (a) only by following reprogramming procedures in compliance with provisions set forth in section 606 of Public Law 100–459.”
Subsec. (j). Pub. L. 103–420, § 2(8), substituted “not specified in statute by Congress” for “not specified by Congress” in second sentence.
Subsec. (k). Pub. L. 103–420, § 2(9), added subsec. (k). Former subsec. (k) redesignated (l).
Subsec. (l). Pub. L. 103–420, § 2(9), redesignated subsec. (k) as (l). Former subsec. (l) redesignated (m).
Subsec. (m). Pub. L. 103–420, § 2(9), (10), redesignated subsec. (l) as (m) and substituted “September 30, 1997” for “September 30, 1994” and “fund established under section 1931 of this title” for “ ‘Judicial Services Account’ ”.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–106 effective 180 days after Feb. 10, 1996, see section 5701 of Pub. L. 104–106, div. E, title LVII, Feb. 10, 1996, 110 Stat. 702.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which a report required under subsec. (g) of this section is listed on page 143), see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance.



§ 613. Disbursing and certifying officers(a) Disbursing Officers.—The Director may designate in writing officers and employees of the judicial branch of the Government, including the courts as defined in section 610 other than the Supreme Court, to be disbursing officers in such numbers and locations as the Director considers necessary. Such disbursing officers shall—(1) disburse moneys appropriated to the judicial branch and other funds only in strict accordance with payment requests certified by the Director or in accordance with subsection (b);

(2) examine payment requests as necessary to ascertain whether they are in proper form, certified, and approved; and

(3) be held accountable for their actions as provided by law, except that such a disbursing officer shall not be held accountable or responsible for any illegal, improper, or incorrect payment resulting from any false, inaccurate, or misleading certificate for which a certifying officer is responsible under subsection (b).


(b) Certifying Officers.—(1) In general.—The Director may designate in writing officers and employees of the judicial branch of the Government, including the courts as defined in section 610 other than the Supreme Court, to certify payment requests payable from appropriations and funds. Such certifying officers shall be responsible and accountable for—(A) the existence and correctness of the facts recited in the certificate or other request for payment or its supporting papers;

(B) the legality of the proposed payment under the appropriation or fund involved; and

(C) the correctness of the computations of certified payment requests.


(2) Liability.—The liability of a certifying officer shall be enforced in the same manner and to the same extent as provided by law with respect to the enforcement of the liability of disbursing and other accountable officers. A certifying officer shall be required to make restitution to the United States for the amount of any illegal, improper, or incorrect payment resulting from any false, inaccurate, or misleading certificates made by the certifying officer, as well as for any payment prohibited by law or which did not represent a legal obligation under the appropriation or fund involved.


(c) Rights.—A certifying or disbursing officer—(1) has the right to apply for and obtain a decision by the Comptroller General on any question of law involved in a payment request presented for certification; and

(2) is entitled to relief from liability arising under this section in accordance with title 31.


(d) Other Authority Not Affected.—Nothing in this section affects the authority of the courts with respect to moneys deposited with the courts under chapter 129 of this title.

(Added Pub. L. 106–518, title III, § 304(a), Nov. 13, 2000, 114 Stat. 2417.)

Statutory Notes and Related Subsidiaries
ConstructionPub. L. 106–518, title III, § 304(c), Nov. 13, 2000, 114 Stat. 2418, provided that: “The amendment made by subsection (a) [enacting this section] shall not be construed to authorize the hiring of any Federal officer or employee.”


Similar ProvisionsPub. L. 106–553, § 1(a)(2) [title III, § 304], Dec. 21, 2000, 114 Stat. 2762, 2762A–83, provided that:
“(a) The Director of the Administrative Office of the United States Courts (the Director) may designate in writing officers and employees of the judicial branch of the United States Government, including the courts as defined in section 610 of title 28, United States Code, but excluding the Supreme Court, to be disbursing officers in such numbers and locations as the Director considers necessary. These disbursing officers will: (1) disburse moneys appropriated to the judicial branch and other funds only in strict accordance with payment requests certified by the Director or in accordance with subsection (b) of this section; (2) examine payment requests as necessary to ascertain whether they are in proper form, certified, and approved; and (3) be held accountable as provided by law. However, a disbursing officer will not be held accountable or responsible for any illegal, improper, or incorrect payment resulting from any false, inaccurate, or misleading certificate for which a certifying officer is responsible under subsection (b) of this section.

“(b)(1) The Director may designate in writing officers and employees of the judicial branch of the United States Government, including the courts as defined in section 610 of title 28, United States Code, but excluding the Supreme Court, to certify payment requests payable from appropriations and funds. These certifying officers will be responsible and accountable for: (A) the existence and correctness of the facts recited in the certificate or other request for payment or its supporting papers; (B) the legality of the proposed payment under the appropriation or fund involved; and (C) the correctness of the computations of certified payment requests.

“(2) The liability of a certifying officer will be enforced in the same manner and to the same extent as provided by law with respect to the enforcement of the liability of disbursing and other accountable officers. A certifying officer shall be required to make restitution to the United States for the amount of any illegal, improper, or incorrect payment resulting from any false, inaccurate, or misleading certificates made by the certifying officer, as well as for any payment prohibited by law or which did not represent a legal obligation under the appropriation or fund involved.


“(c) A certifying or disbursing officer: (1) has the right to apply for and obtain a decision by the Comptroller General on any question of law involved in a payment request presented for certification; and (2) is entitled to relief from liability arising under this section as provided by law.

“(d) The Director shall disburse, directly or through officials designated pursuant to this section, appropriations and other funds for the maintenance and operation of the courts.

“(e) Nothing in this section affects the authority of the courts to receive or disburse moneys in accordance with chapter 129 of title 28, United States Code.

“(f) This section shall be effective for fiscal year 2001 and hereafter.”







CHAPTER 42—FEDERAL JUDICIAL CENTER



Sec.


620.Federal Judicial Center.


621.Board; composition, tenure of members, compensation.


622.Meetings; conduct of business.


623.Duties of the Board.


624.Powers of the Board.


625.Director and staff.


626.Compensation of the Director and Deputy Director.


627.Retirement; employee benefits.


628.Appropriations and accounting.


629.Federal Judicial Center Foundation.




Editorial Notes
Amendments1988—Pub. L. 100–702, title III, §§ 301(b), 304(b)(2), Nov. 19, 1988, 102 Stat. 4647, 4648, inserted “and Deputy Director” after “Director” in item 626 and added item 629.
1978—Pub. L. 95–598, title II, § 230(2), Nov. 6, 1978, 92 Stat. 2665, struck out item 629 “Organizational provisions”.
1967—Pub. L. 90–219, title I, § 101, Dec. 20, 1967, 81 Stat. 664, added chapter 42 and items 620 to 629.


§ 620. Federal Judicial Center(a) There is established within the judicial branch of the Government a Federal Judicial Center, whose purpose it shall be to further the development and adoption of improved judicial administration in the courts of the United States.

(b) The Center shall have the following functions:(1) to conduct research and study of the operation of the courts of the United States, and to stimulate and coordinate such research and study on the part of other public and private persons and agencies;

(2) to develop and present for consideration by the Judicial Conference of the United States recommendations for improvement of the administration and management of the courts of the United States;

(3) to stimulate, create, develop, and conduct programs of continuing education and training for personnel of the judicial branch of the Government and other persons whose participation in such programs would improve the operation of the judicial branch, including, but not limited to, judges, United States magistrate judges, clerks of court, probation officers, and persons serving as mediators and arbitrators;

(4) insofar as may be consistent with the performance of the other functions set forth in this section, to provide staff, research, and planning assistance to the Judicial Conference of the United States and its committees;

(5) Insofar 11 So in original. Probably should not be capitalized. as may be consistent with the performance of the other functions set forth in this section, to cooperate with the State Justice Institute in the establishment and coordination of research and programs concerning the administration of justice; and

(6) insofar as may be consistent with the performance of the other functions set forth in this section, to cooperate with and assist agencies of the Federal Government and other appropriate organizations in providing information and advice to further improvement in the administration of justice in the courts of foreign countries and to acquire information about judicial administration in foreign countries that may contribute to performing the other functions set forth in this section.


(Added Pub. L. 90–219, title I, § 101, Dec. 20, 1967, 81 Stat. 664; amended Pub. L. 95–598, title II, § 227, Nov. 6, 1978, 92 Stat. 2665; Pub. L. 98–620, title II, § 214, Nov. 8, 1984, 98 Stat. 3346; Pub. L. 99–336, § 6(b), June 19, 1986, 100 Stat. 639; Pub. L. 100–702, title III, § 303, Nov. 19, 1988, 102 Stat. 4648; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117; Pub. L. 102–572, title VI, § 602(a), Oct. 29, 1992, 106 Stat. 4514.)

Editorial Notes
Amendments1992—Subsec. (b)(6). Pub. L. 102–572 added par. (6).
1988—Subsec. (b)(3). Pub. L. 100–702 amended par. (3) generally. Prior to amendment, par. (3) read as follows: “to stimulate, create, develop, and conduct programs of continuing education and training for personnel of the judicial branch of the Government, including, but not limited to, judges, clerks of court, probation officers, and United States magistrates;”.
1986—Subsec. (b)(3). Pub. L. 99–336 struck out “referees,” after “judges,” and substituted “magistrates” for “commissioners”.
1984—Subsec. (b)(5). Pub. L. 98–620 added par. (5).
1978—Subsec. (b)(3). Pub. L. 95–598 directed the amendment of par. (3) by striking out “referees,” and by substituting “magistrates” for “commissioners”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judges” substituted for “United States magistrates” in subsec. (b)(3) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Jan. 1, 1993, see section 1101(a) of Pub. L. 102–572, set out as a note under section 905 of Title 2, The Congress.

Effective Date of 1986 AmendmentPub. L. 99–336, § 6(c), June 19, 1986, 100 Stat. 639, provided that: “The amendments made by this section [amending this section and section 288d of Title 2, The Congress, and redesignating sections 1364 to 1366 of this title] shall take effect on the date of the enactment of this Act [June 19, 1986].”


Effective Date of 1984 AmendmentAmendment by Pub. L. 98–620 effective Oct. 1, 1985, see section 216 of Pub. L. 98–620, set out as a note under section 10701 of Title 42, The Public Health and Welfare.

Best PracticesPub. L. 114–153, § 6, May 11, 2016, 130 Stat. 384, provided that:
“(a) In General.—Not later than 2 years after the date of enactment of this Act [May 11, 2016], the Federal Judicial Center, using existing resources, shall develop recommended best practices for—“(1) the seizure of information and media storing the information; and

“(2) the securing of the information and media once seized.


“(b) Updates.—The Federal Judicial Center shall update the recommended best practices developed under subsection (a) from time to time.

“(c) Congressional Submissions.—The Federal Judicial Center shall provide a copy of the recommendations developed under subsection (a), and any updates made under subsection (b), to the—“(1) Committee on the Judiciary of the Senate; and

“(2) Committee on the Judiciary of the House of Representatives.”





Study of Intercircuit Conflicts and Structural Alternatives for Courts of Appeals by Federal Judicial CenterPub. L. 101–650, title III, § 302, Dec. 1, 1990, 104 Stat. 5104, as amended by Pub. L. 102–572, title V, § 502(c), Oct. 29, 1992, 106 Stat. 4513, directed Board of the Federal Judicial Center to conduct study and submit report to Congress by Jan. 1, 1992, on number and frequency of conflicts among judicial circuits in interpreting law that remain unresolved because they are not heard by the Supreme Court, and further directed Board to study full range of structural alternatives for Federal Courts of Appeals and submit report on the study to Congress and Judicial Conference of the United States, no later than 2 years and 9 months after Dec. 1, 1990.



§ 621. Board; composition, tenure of members, compensation(a) The activities of the Center shall be supervised by a Board to be composed of—(1) the Chief Justice of the United States, who shall be the permanent Chairman of the Board;

(2) two circuit judges, three district judges, one bankruptcy judge, and one magistrate judge, elected by vote of the members of the Judicial Conference of the United States, except that any circuit or district judge so elected may be either a judge in regular active service or a judge retired from regular active service under section 371(b) of this title but shall not be a member of the Judicial Conference of the United States; and

(3) the Director of the Administrative Office of the United States Courts, who shall be a permanent member of the Board.


(b) The term of office of each elected member of the Board shall be four years. A member elected to serve for an unexpired term arising by virtue of the death, disability, retirement pursuant to section 371(a) or section 372(a) of this title, or resignation of a member shall be elected only for such unexpired term.

(c) No member elected for a four-year term shall be eligible for reelection to the Board.

(d) Members of the Board shall serve without additional compensation, but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

(Added Pub. L. 90–219, title I, § 101, Dec. 20, 1967, 81 Stat. 664; amended Pub. L. 95–598, title II, §§ 228, 229, Nov. 6, 1978, 92 Stat. 2665; Pub. L. 104–317, title VI, § 601(b), Oct. 19, 1996, 110 Stat. 3857.)

Editorial Notes
Amendments1996—Subsec. (a)(2). Pub. L. 104–317, § 601(b)(1), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “two active judges of the courts of appeals of the United States, three active judges of the district courts of the United States, one active judge of the bankruptcy courts of the United States elected by vote of the members of the Judicial Conference of the United States: Provided, however, That the judges so elected shall not be members of the Judicial Conference of the United States; and”.
Subsec. (b). Pub. L. 104–317, § 601(b)(2), substituted “retirement pursuant to section 371(a) or section 372(a) of this title,” for “retirement,”.
1978—Subsec. (a)(2). Pub. L. 95–598, § 228, inserted reference to one active judge of the bankruptcy courts of the United States.
Subsec. (b). Pub. L. 95–598, § 229, struck out provisions requiring that section 629 of this title govern the terms of office of the first members elected to the Board.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–598 effective Oct. 1, 1979, see section 402(c) of Pub. L. 95–598, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.



§ 622. Meetings; conduct of business(a) Regular meetings of the Board shall be held quarterly. Special meetings shall be held from time to time upon the call of the Chairman, acting at his own discretion or pursuant to the petition of any four members.

(b) Each member of the Board shall be entitled to one vote. A simple majority of the membership shall constitute a quorum for the conduct of business. The Board shall act upon the concurrence of a simple majority of the members present and voting.

(Added Pub. L. 90–219, title I, § 101, Dec. 20, 1967, 81 Stat. 665.)

§ 623. Duties of the Board(a) In its direction and supervision of the activities of the Federal Judicial Center, the Board shall—(1) establish such policies and develop such programs for the Federal Judicial Center as will further achievement of its purpose and performance of its functions;

(2) formulate recommendations for improvements in the administration of the courts of the United States, in the training of the personnel of those courts, and in the management of their resources;

(3) submit to the Judicial Conference of the United States, at least one month in advance of its annual meeting, a report of the activities of the Center and such recommendations as the Board may propose for the consideration of the Conference;

(4) present to other government departments agencies, and instrumentalities whose programs or activities relate to the administration of justice in the courts of the United States the recommendations of the Center for the improvement of such programs or activities;

(5) study and determine ways in which automatic data processing and systems procedures may be applied to the administration of the courts of the United States, and include in the annual report required by paragraph (3) of this subsection details of the results of the studies and determinations made pursuant to this paragraph;

(6) consider and recommend to both public and private agencies aspects of the operation of the courts of the United States deemed worthy of special study; and

(7) conduct, coordinate, and encourage programs relating to the history of the judicial branch of the United States Government.


(b) The Board shall transmit to Congress and to the Attorney General of the United States copies of all reports and recommendations submitted to the Judicial Conference of the United States. The Board shall also keep the Committees on the Judiciary of the United States Senate and House of Representatives fully and currently informed with respect to the activities of the Center.

(Added Pub. L. 90–219, title I, § 101, Dec. 20, 1967, 81 Stat. 665; amended Pub. L. 100–702, title III, § 302, Nov. 19, 1988, 102 Stat. 4648.)

Editorial Notes
Amendments1988—Subsec. (a)(7). Pub. L. 100–702 added par. (7).

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in subsec. (b) of this section relating to requirement that the Board transmit to Congress copies of all reports and recommendations submitted to the Judicial Conference of the United States, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and page 12 of House Document No. 103–7.



§ 624. Powers of the Board
The Board is authorized—(1) to appoint and fix the duties of the Director and the Deputy Director of the Federal Judicial Center, who shall serve at the pleasure of the Board;

(2) to request from any department, agency, or independent instrumentality of the Government any information it deems necessary to the performance of the functions of the Federal Judicial Center set forth in this chapter, and each such department, agency, or instrumentality is directed to cooperate with the Board and, to the extent permitted by law, to furnish such information to the Center upon request of the Chairman or upon request of the Director when the Board has delegated this authority to him;

(3) to contract with and compensate government and private agencies or persons for research projects and other services, without regard to section 6101(b) to (d) of title 41, and to delegate such contract authority to the Director of the Federal Judicial Center, who is hereby empowered to exercise such delegated authority.

(Added Pub. L. 90–219, title I, § 101, Dec. 20, 1967, 81 Stat. 666; amended Pub. L. 100–702, title III, § 304(a), Nov. 19, 1988, 102 Stat. 4648; Pub. L. 111–350, § 5(g)(3), Jan. 4, 2011, 124 Stat. 3848.)

Editorial Notes
Amendments2011—Par. (3). Pub. L. 111–350 substituted “section 6101(b) to (d) of title 41” for “section 3709 of the Revised Statutes, as amended (41 U.S.C. 5)”.
1988—Par. (1). Pub. L. 100–702 inserted “and the Deputy Director” after “Director”.



§ 625. Director and staff(a) The Director shall supervise the activities of persons employed by the Center and perform other duties assigned to him by the Board.

(b) The Director shall appoint and fix the compensation of such additional professional personnel as the Board may deem necessary, without regard to the provisions of title 5, United States Code, governing appointments in competitive service, or the provisions of chapter 51 and subchapter III of chapter 53 of such title, relating to classification and General Schedule pay rates: Provided, however, That the compensation of any person appointed under this subsection shall not exceed the annual rate of basic pay of level V of the Executive Schedule pay rates, section 5316, title 5, United States Code: And provided further, That the salary of a reemployed annuitant under the Civil Servive 11 So in original. Should be “Service”. Retirement Act shall be adjusted pursuant to the provisions of section 8344, title 5, United States Code.

(c) The Director shall appoint and fix the compensation of such secretarial and clerical personnel as he may deem necessary, subject to the provisions of title 5, United States Code, governing appointments in competitive service without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title, relating to classification and General Schedule pay rates.

(d) The Director may procure personal services as authorized by section 3109 of title 5, United States Code, at rates not to exceed the daily equivalent of the highest rate payable under General Schedule pay rates, section 5332, title 5, United States Code. (e) The Director is authorized to incur necessary travel and other miscellaneous expenses incident to the operation of the Center.

(Added Pub. L. 90–219, title I, § 101, Dec. 20, 1967, 81 Stat. 666; amended Pub. L. 102–572, title VI, § 602(b), Oct. 29, 1992, 106 Stat. 4514.)

Editorial Notes

References in TextThe General Schedule, referred to in subsec. (b), is set out under section 5332 of Title 5, Government Organization and Employees.
The Civil Service Retirement Act, referred to in subsec. (b), is act May 29, 1930, ch. 349, 46 Stat. 468, as amended by act July 31, 1956, ch. 804, § 401, 70 Stat. 743, which was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632, and reenacted by the first section thereof as subchapter III (§ 8331 et seq.) of chapter 83 of Title 5.

Amendments1992—Subsec. (c). Pub. L. 102–572 substituted “competitive service without regard to” for “competitive service and”.

Statutory Notes and Related Subsidiaries
References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Jan. 1, 1993, see section 1101(a) of Pub. L. 102–572, set out as a note under section 905 of Title 2, The Congress.



§ 626. Compensation of the Director and Deputy Director
The compensation of the Director of the Federal Judicial Center shall be the same as that of the Director of the Administrative Office of the United States Courts, and his appointment and salary shall not be subject to the provisions of title 5, United States Code, governing appointments in competitive service, or the provisions of chapter 51 and subchapter III of chapter 53 of such title, relating to classification and General Schedule pay rates: Provided, however, That any Director who is a justice or judge of the United States in active or retired status shall serve without additional compensation. The compensation of the Deputy Director of the Federal Judicial Center shall be the same as that of the Deputy Director of the Administrative Office of the United States Courts.
(Added Pub. L. 90–219, title I, § 101, Dec. 20, 1967, 81 Stat. 666; amended Pub. L. 100–702, title III, § 304(b)(1), Nov. 19, 1988, 102 Stat. 4648.)

Editorial Notes

References in TextThe General Schedule, referred to in text, is set out under section 5332 of Title 5, Government Organization and Employees.

Amendments1988—Pub. L. 100–702 inserted “and Deputy Director” in section catchline and inserted at end of text “The compensation of the Deputy Director of the Federal Judicial Center shall be the same as that of the Deputy Director of the Administrative Office of the United States Courts.”

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentPub. L. 100–702, title III, § 304(c), Nov. 19, 1988, 102 Stat. 4648, provided that: “The amendment made by subsection (b) [amending this section] shall be effective for fiscal years beginning on or after October 1, 1988.”




§ 627. Retirement; employee benefits(a) The Director, Deputy Director, the professional staff, and the clerical and secretarial employees of the Federal Judicial Center shall be deemed to be officers and employees of the judicial branch of the United States Government within the meaning of subchapter III of chapter 83 (relating to civil service retirement), chapter 84 (relating to the Federal Employees’ Retirement System), chapter 87 (relating to Federal employees’ life insurance program), and chapter 89 (relating to Federal employees’ health benefits program) of title 5, United States Code: Provided, however, That the Director, upon written notice filed with the Director of the Administrative Office of the United States Courts within 6 months after the date on which he takes office, may waive coverage under chapter 83 of title 5, subchapter III (the Civil Service Retirement System) or chapter 84 of title 5 (the Federal Employees’ Retirement System), whichever is applicable, and elect coverage under the retirement and disability provisions of this section. A Director who elects coverage under this section shall be deemed an “employee” for purposes of chapter 84 of title 5, subchapter III, regardless of whether he has waived the coverage of chapter 83, subchapter III, or chapter 84: And provided further, That upon his nonretirement separation from the Federal Judicial Center, waiver of coverage under chapter 83, subchapter III, and election of this section shall not operate to foreclose to the Director such opportunity as the law may provide to secure retirement credit under chapter 83 for service as Director by depositing with interest the amount required by section 8334 of title 5. A Director who waives coverage under chapter 84 and elects this section may secure retirement credit under chapter 84 for service as Director by depositing with interest 1.3 percent of basic pay for service from January 1, 1984, through December 31, 1986, and the amount referred to in section 8422(a) of title 5, for service after December 31, 1986. Interest shall be computed under section 8334(e) of title 5.

(b) Upon the retirement of a Director who has elected coverage under this section and who has at least fifteen years of service and has attained the age of sixty-five years the Director of the Administrative Office of the United States Courts shall pay him an annuity for life equal to 80 per centum of the salary of the office at the time of his retirement.Upon the retirement of a Director who has elected coverage under this section and who has at least ten years of service, but who is not eligible to receive an annuity under the first paragraph of this subsection, the Administrative Office of the United States Courts shall pay him an annuity for life equal to that proportion of 80 per centum of the salary of the office at the time of his retirement that the number of years of his service bears to fifteen, reduced by one-quarter of 1 per centum for each full month, if any, he is under the age of sixty-five at the time of separation from service.


(c) A director who has elected coverage under this section and who becomes permanently disabled to perform the duties of his office shall be retired and shall receive an annuity for life equal to 80 per centum of the salary of the office at the time of his retirement if he has at least fifteen years of service, or equal to that proportion of 80 per centum of such salary that the aggregate number of years of his service bears to fifteen if he has less than fifteen years of service, but in no event less than 50 per centum of such salary.

(d) For the purpose of this section, “service” means service, whether or not continuous, as Director of the Federal Judicial Center, and any service, not to exceed five years, as a judge of the United States, a Senator or Representative in Congress, a congressional employee in the capacity of primary administrative assistant to a Member of Congress or in the capacity of staff director or chief counsel for the majority or the minority of a committee or subcommittee of the Senate or House of Representatives, or a civilian official appointed by the President, by and with the advice and consent of the Senate.

(e) Each annuity payable under this section shall be increased by the same percentage amount and effective on the same date as annuities payable under chapter 83 of title 5, are increased as provided by section 8340 of title 5.

(Added Pub. L. 90–219, title I, § 101, Dec. 20, 1967, 81 Stat. 666; amended Pub. L. 100–702, title X, §§ 1004(a), 1006(a)(2), Nov. 19, 1988, 102 Stat. 4665, 4666; Pub. L. 104–317, title VI, § 604, Oct. 19, 1996, 110 Stat. 3857; Pub. L. 106–518, title III, §§ 301(b), 312(a), Nov. 13, 2000, 114 Stat. 2416, 2421.)

Editorial Notes
Amendments2000—Subsec. (a). Pub. L. 106–518, § 312(a), redesignated subsec. (b) as (a) and struck out former subsec. (a) which read as follows: “A Director of the Federal Judicial Center who attains the age of seventy years shall be retired from that office.”
Subsec. (b). Pub. L. 106–518, § 312(a)(2), redesignated subsec. (c) as (b). Former subsec. (b) redesignated (a).
Subsec. (c). Pub. L. 106–518, § 312(a)(2), redesignated subsec. (d) as (c). Former subsec. (c) redesignated (b).
Pub. L. 106–518, § 301(b)(2), in first par., substituted “who has at least fifteen years of service and has” for “who has served at least fifteen years and” and, in second par., substituted “who has at least ten years of service,” for “who has served at least ten years,”.
Subsec. (d). Pub. L. 106–518, § 312(a)(2), redesignated subsec. (e) as (d). Former subsec. (d) redesignated (c).
Pub. L. 106–518, § 301(b)(3), substituted “at least fifteen years of service,” for “served at least fifteen years,” and “less than fifteen years of service,” for “served less than fifteen years,”.
Subsec. (e). Pub. L. 106–518, § 312(a)(2), redesignated subsec. (f) as (e). Former subsec. (e) redesignated (d).
Pub. L. 106–518, § 301(b)(1), inserted “a congressional employee in the capacity of primary administrative assistant to a Member of Congress or in the capacity of staff director or chief counsel for the majority or the minority of a committee or subcommittee of the Senate or House of Representatives,” after “Congress,”.
Subsec. (f). Pub. L. 106–518, § 312(a)(2), redesignated subsec. (f) as (e).
1996—Subsec. (b). Pub. L. 104–317, in first sentence, inserted “Deputy Director,” before “the professional staff” and “chapter 84 (relating to the Federal Employees’ Retirement System),” after “(relating to civil service retirement),”.
1988—Subsec. (b). Pub. L. 100–702, § 1006(a)(2), amended provisions after “Provided, however,” generally. Prior to amendment, those provisions read as follows: “That the Director, upon written notice filed with the Director of the Administrative Office of the United States Courts within six months after the date on which he takes office, may waive coverage under subchapter III of chapter 83 of title 5, United States Code (relating to civil service retirement), and elect coverage under the retirement and disability provisions of this section: And provided further, That upon his non-retirement separation from the Federal Judicial Center, such waiver and election shall not operate to foreclose to the Director such opportunity as the law may provide to secure civil service retirement credit for service as Director by depositing with interest the amount required by section 8334 of title 5, United States Code.”
Subsec. (f). Pub. L. 100–702, § 1004(a), added subsec. (f).

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by section 1004(a) of Pub. L. 100–702 applicable to cost-of-living increases that go into effect on or after Nov. 19, 1988, with respect to any annuity being paid or becoming payable on or after such date, see section 1004(b) of Pub. L. 100–702, set out as a note under section 611 of this title.
Amendment by section 1006(a)(2) of Pub. L. 100–702 applicable to persons holding offices of Director of the Administrative Office of the United States Courts, Director of the Federal Judicial Center, and Administrative Assistant to the Chief Justice on Nov. 19, 1988, see section 1006(b) of Pub. L. 100–702, set out as a note under section 611 of this title.



§ 628. Appropriations and accounting
There are hereby authorized to be appropriated such sums as may be necessary to carry out the provisions of this chapter. The Administrative Office of the United States Courts shall provide accounting, disbursing, auditing, and other fiscal services for the Federal Judicial Center.
(Added Pub. L. 90–219, title I, § 101, Dec. 20, 1967, 81 Stat. 667.)

§ 629. Federal Judicial Center Foundation(a) There is established a private nonprofit corporation which shall be known as the Federal Judicial Center Foundation (hereafter in this section referred to as the “Foundation”) and which shall be incorporated in the District of Columbia. The purpose of the Foundation shall be to have sole authority to accept and receive gifts of real and personal property and services made for the purpose of aiding or facilitating the work of the Federal Judicial Center. The Foundation shall not accept conditional or otherwise restricted gifts, except gifts that are designated for the support of specific projects previously approved by the Board of the Center may be accepted. The Foundation shall have no authority to administer or otherwise determine the use of gifts accepted under this section.

(b) The business of the Foundation shall be conducted by a Board that shall have seven members, including a chairman. Three members, including the chairman, shall be appointed by the Chief Justice of the United States, two by the President Pro Tempore of the Senate, and two by the Speaker of the House of Representatives. The term of office of each member of the Board shall be 5 years, except that the initial terms shall be 5 years for the chairman, one member appointed by the President Pro Tempore and one member appointed by the Speaker, 3 years for the other member appointed by the President Pro Tempore and the other member appointed by the Speaker, and two years for the two other members appointed by the Chief Justice. Members of the Board shall serve without compensation but, upon authorization of the Director of the Center, shall be reimbursed by the Federal Judicial Center for actual and necessary expenses incurred in the performance of their official duties. No person who is a Federal or State judge in regular active service or otherwise eligible to perform judicial duties shall be eligible for membership on the Board. The Center shall provide all administrative support and facilities necessary for the operation of the Board.

(c) The Federal Judicial Center is authorized to administer and use gifts received by the Foundation under this section. The gifts shall be used to further the goals of the Center as determined by the Board of the Center.

(d) Gifts of money and proceeds from sales of other property received as gifts shall be deposited in a separate fund in the Treasury of the United States and disbursed on the order of the Director of the Center, in accordance with policies established by the Board of the Center.

(e) The Board of the Foundation shall, not later than October 1 of each year, submit to the Committees on the Judiciary of the United States Senate and House of Representatives a report with respect to gifts received under this section during the preceding 12-month period, including the source of each such gift, the amount of each gift of cash or cash equivalent, and a description of any other gift. The Center shall include in its annual report of the activities of the Center under section 623(a)(3) a description of the purposes for which gifts were used during the year covered by the report.

(f) For the purpose of Federal income, estate, and gift taxes, property accepted under this section shall be considered as a gift or bequest to or for the use of the United States.

(Added Pub. L. 100–702, title III, § 301(a), Nov. 19, 1988, 102 Stat. 4646.)

Editorial Notes
Prior ProvisionsA prior section 629, added Pub. L. 90–219, title I, § 101, Dec. 20, 1967, 81 Stat. 667, related to organization provisions for the Board, prior to repeal by Pub. L. 95–598, title II, § 230(1), Nov. 6, 1978, 92 Stat. 2665, effective Nov. 6, 1978.




CHAPTER 43—UNITED STATES MAGISTRATE JUDGES



Sec.


631.Appointment and tenure.


632.Character of service.


633.Determination of number, locations, and salaries of magistrate judges.


634.Compensation.


635.Expenses.


636.Jurisdiction, powers, and temporary assignment.


637.Training.


638.Dockets and forms; United States Code; seals.


639.Definitions.




Editorial Notes
Amendments1972—Pub. L. 92–239, § 3, Mar. 1, 1972, 86 Stat. 47, substituted “Jurisdiction, powers, and temporary assignment” for “Jurisdiction and powers” in item 636.
1968—Pub. L. 90–578, title I, § 101, Oct. 17, 1968, 82 Stat. 1108, substituted “MAGISTRATES” for “COMMISSIONERS” in chapter heading, and “Character of service” for “Park commissioners; jurisdiction and powers; procedure” in item 632, “Determination of number, locations, and salaries of magistrates” for “Fees and expenses” in item 633, “Compensation” for “Salaries of park commissioners; disposition of fees” in item 634, “Expenses” for “Park commissioners; residence” in item 635, “Jurisdiction and powers” for “Accounts” in item 636, “Training” for “Oaths, acknowledgments, affidavits and depositions” in item 637, “Dockets and forms; United States Code; seals” for “Seals” in item 638, and “Definitions” for “Dockets and forms; United States Code” in item 639.
1954—Act Aug. 13, 1954, ch. 728, § 1(c), 68 Stat. 704, inserted “and expenses” after “Fees” in item 633.

Statutory Notes and Related Subsidiaries

Change of Name
“UNITED STATES MAGISTRATE JUDGES” substituted for “UNITED STATES MAGISTRATES” in chapter heading and “magistrate judges” substituted for “magistrates” in item 633 pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.


§ 631. Appointment and tenure(a) The judges of each United States district court and the district courts of the Virgin Islands, Guam, and the Northern Mariana Islands shall appoint United States magistrate judges in such numbers and to serve at such locations within the judicial districts as the Judicial Conference may determine under this chapter. In the case of a magistrate judge appointed by the district court of the Virgin Islands, Guam, or the Northern Mariana Islands, this chapter shall apply as though the court appointing such a magistrate judge were a United States district court. Where there is more than one judge of a district court, the appointment, whether an original appointment or a reappointment, shall be by the concurrence of a majority of all the judges of such district court, and when there is no such concurrence, then by the chief judge. Where the conference deems it desirable, a magistrate judge may be designated to serve in one or more districts adjoining the district for which he is appointed. Such a designation shall be made by the concurrence of a majority of the judges of each of the district courts involved and shall specify the duties to be performed by the magistrate judge in the adjoining district or districts.

(b) No individual may be appointed or re­appointed to serve as a magistrate judge under this chapter unless:(1) He has been for at least five years a member in good standing of the bar of the highest court of a State, the District of Columbia, the Commonwealth of Puerto Rico, the Territory of Guam, the Commonwealth of the Northern Mariana Islands, or the Virgin Islands of the United States, except that an individual who does not meet the bar membership requirements of this paragraph may be appointed and serve as a part-time magistrate judge if the appointing court or courts and the conference find that no qualified individual who is a member of the bar is available to serve at a specific location;

(2) He is determined by the appointing district court or courts to be competent to perform the duties of the office;

(3) In the case of an individual appointed to serve in a national park, he resides within the exterior boundaries of that park, or at some place reasonably adjacent thereto;

(4) He is not related by blood or marriage to a judge of the appointing court or courts at the time of his initial appointment; and

(5) He is selected pursuant to standards and procedures promulgated by the Judicial Conference of the United States. Such standards and procedures shall contain provision for public notice of all vacancies in magistrate judge positions and for the establishment by the district courts of merit selection panels, composed of residents of the individual judicial districts, to assist the courts in identifying and recommending persons who are best qualified to fill such positions.


(c) A magistrate judge may hold no other civil or military office or employment under the United States: Provided, however, That, with the approval of the conference, a part-time referee in bankruptcy or a clerk or deputy clerk of a court of the United States may be appointed and serve as a part-time United States magistrate judge, but the conference shall fix the aggregate amount of compensation to be received for performing the duties of part-time magistrate judge and part-time referee in bankruptcy, clerk or deputy clerk: And provided further, That retired officers and retired enlisted personnel of the Regular and Reserve components of the Army, Navy, Air Force, Marine Corps, and Coast Guard, members of the Reserve components of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and members of the Army National Guard of the United States, the Air National Guard of the United States, and the Naval Militia and of the National Guard of a State, territory, or the District of Columbia, except the National Guard disbursing officers who are on a full-time salary basis, may be appointed and serve as United States magistrate judges.

(d) Except as otherwise provided in sections 375 and 636(h) of this title, no individual may serve under this chapter after having attained the age of seventy years: Provided, however, That upon a majority vote of all the judges of the appointing court or courts, which is taken upon the magistrate judge’s attaining age seventy and upon each subsequent anniversary thereof, a magistrate judge who has attained the age of seventy years may continue to serve and may be reappointed under this chapter.

(e) The appointment of any individual as a full-time magistrate judge shall be for a term of eight years, and the appointment of any individuals as a part-time magistrate judge shall be for a term of four years, except that the term of a full-time or part-time magistrate judge appointed under subsection (k) 11 See References in Text note below. shall expire upon—(1) the expiration of the absent magistrate judge’s term,

(2) the reinstatement of the absent magistrate judge in regular service in office as a magistrate judge,

(3) the failure of the absent magistrate judge to make timely application under subsection (j) 1 of this section for reinstatement in regular service in office as a magistrate judge after discharge or release from military service,

(4) the death or resignation of the absent magistrate judge, or

(5) the removal from office of the absent magistrate judge pursuant to subsection (i) of this section,

whichever may first occur.

(f) Upon the expiration of his term, a magistrate judge may, by a majority vote of the judges of the appointing district court or courts and with the approval of the judicial council of the circuit, continue to perform the duties of his office until his successor is appointed, or for 180 days after the date of the expiration of the magistrate judge’s term, whichever is earlier.

(g) Each individual appointed as a magistrate judge under this section shall take the oath or affirmation prescribed by section 453 of this title before performing the duties of his office.

(h) Each appointment made by a judge or judges of a district court shall be entered of record in such court, and notice of such appointment shall be given at once by the clerk of that court to the Director.

(i) Removal of a magistrate judge during the term for which he is appointed shall be only for incompetency, misconduct, neglect of duty, or physical or mental disability, but a magistrate judge’s office shall be terminated if the conference determines that the services performed by his office are no longer needed. Removal shall be by the judges of the district court for the judicial district in which the magistrate judge serves; where there is more than one judge of a district court, removal shall not occur unless a majority of all the judges of such court concur in the order of removal; and when there is a tie vote of the judges of the district court on the question of the removal or retention in office of a magistrate judge, then removal shall be only by a concurrence of a majority of all the judges of the council. In the case of a magistrate judge appointed under the third sentence of subsection (a) of this section, removal shall not occur unless a majority of all the judges of the appointing district courts concur in the order of removal; and where there is a tie vote on the question of the removal or retention in office of a magistrate judge, then removal shall be only by a concurrence of a majority of all the judges of the council or councils. Before any order or removal shall be entered, a full specification of the charges shall be furnished to the magistrate judge, and he shall be accorded by the judge or judges of the removing court, courts, council, or councils an opportunity to be heard on the charges.

(j) Upon the grant by the appropriate district court or courts of a leave of absence to a magistrate judge entitled to such relief under chapter 43 of title 38, such court or courts may proceed to appoint, in the manner specified in subsection (a) of this section, another magistrate judge, qualified for appointment and service under subsections (b), (c), and (d) of this section, who shall serve for the period specified in subsection (e) of this section.

(k) A United States magistrate judge appointed under this chapter shall be exempt from the provisions of subchapter I of chapter 63 of title 5.

(June 25, 1948, ch. 646, 62 Stat. 915; May 24, 1949, ch. 139, § 73, 63 Stat. 100; July 9, 1952, ch. 609, § 1, 66 Stat. 509; July 25, 1956, ch. 722, 70 Stat. 642; Pub. L. 90–578, title I, § 101, Oct. 17, 1968, 82 Stat. 1108; Pub. L. 94–520, § 2, Oct. 17, 1976, 90 Stat. 2458; Pub. L. 95–598, title II, § 231, Nov. 6, 1978, 92 Stat. 2665; Pub. L. 96–82, § 3(a)–(d), Oct. 10, 1979, 93 Stat. 644, 645; Pub. L. 97–230, Aug. 6, 1982, 96 Stat. 255; Pub. L. 99–651, title II, § 201(a)(1), Nov. 14, 1986, 100 Stat. 3646; Pub. L. 100–659, § 5, Nov. 15, 1988, 102 Stat. 3918; Pub. L. 100–702, title X, § 1003(a)(2), Nov. 19, 1988, 102 Stat. 4665; Pub. L. 101–45, title II, § 104, June 30, 1989, 103 Stat. 122; Pub. L. 101–650, title III, §§ 308(b), 321, Dec. 1, 1990, 104 Stat. 5112, 5117; Pub. L. 103–353, § 2(c), Oct. 13, 1994, 108 Stat. 3169; Pub. L. 106–518, title II, § 201, Nov. 13, 2000, 114 Stat. 2412; Pub. L. 110–177, title V, § 504, Jan. 7, 2008, 121 Stat. 2542; Pub. L. 111–174, § 2, May 27, 2010, 124 Stat. 1216.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 526 and 527, sections 27, 66, 80e, 100, 117e, 129, 172, 198e, 204e, 256d, 395e, 403c–5, 403h–5, 404c–5, and 408m of title 16, U.S.C., 1940 ed., Conservation, and section 863 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions (May 27, 1894, ch. 72, § 5, 28 Stat. 74; May 28, 1896, ch. 252, §§ 19, 20, 29 Stat. 184; Apr. 12, 1900, ch. 191, § 34, 31 Stat. 84; Mar. 2, 1901, ch. 814, 31 Stat. 956; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167; Jan. 7, 1913, ch. 6, 37 Stat. 648; Aug. 22, 1914, ch. 264, § 6, 38 Stat. 700; June 30, 1916, ch. 197, § 6, 39 Stat. 245; Aug. 21, 1916, ch. 368, § 6, 39 Stat. 523; Mar. 2, 1917, ch. 145, § 41, 39 Stat. 965; June 2, 1920, ch. 218, §§ 7, 8, 41 Stat. 733; Mar. 4, 1921, ch. 161, § 1, 41 Stat. 1412; Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919; Apr. 25, 1928, ch. 434, § 6, 45 Stat. 460; Apr. 26, 1928, ch. 438, § 6, 45 Stat. 464; Mar. 2, 1929, ch. 583, § 6, 45 Stat. 1538; Apr. 19, 1930, ch. 200, § 6, 46 Stat. 228; June 25, 1935, ch. 309, § 1, 49 Stat. 422; Aug. 19, 1937, ch. 703, § 5, 50 Stat. 702; Mar. 26, 1938, ch. 51, § 2, 52 Stat. 118; June 25, 1938, ch. 684, § 1, 52 Stat. 1164; June 28, 1938, ch. 778, § 1, 52 Stat. 1213; Mar. 4, 1940, ch. 40, § 2, 54 Stat. 43; Mar. 6, 1942, ch. 150, § 5, 56 Stat. 134; Mar. 6, 1942, ch. 151, § 5, 56 Stat. 137; Apr. 29, 1942, ch. 264, § 5, 56 Stat. 260; June 5, 1942, ch. 341, § 5, 56 Stat. 318; Dec. 28, 1945, ch. 592, 59 Stat. 659, 660; Apr. 23, 1946, ch. 202, § 1, 60 Stat. 119, 120).
Section consolidates section 526 and a portion of 527, both of title 28, U.S.C., 1940 ed., with provisions of sections 27, 66, 80e, 100, 117e, 129, 172, 198e, 204e, 256d, 395e, 403c–5, 403h–5, 404c–5 and 408m of title 16, U.S.C., 1940 ed., and provisions of section 863 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions, relating to appointment of United States commissioners. For other provisions of said sections see Distribution Table.
Some of the provisions of section 863 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions were retained in that title.
The provision of sections 395e, 403c–5, 404c–5, and 408m of title 16, U.S.C., 1940 ed., for appointment of the Park Commissioner in the Hawaii National Park, Shenandoah National Park, Great Smoky Mountains National Park, Mammoth Cave National Park and Isle Royale National Park upon “the recommendation of the Secretary of the Interior” was omitted as inconsistent not only with other provisions of this title but with other statutes applicable to other national parks.
All such park commissioners are United States commissioners and the revision of these sections makes possible uniformity and consistency in administrative matters concerning such commissioners. (See, also, sections 604 and 634 of this title.)
Words “the Director of the Administrative Office of the United States Courts” were substituted for “Attorney General” in section 526 of title 28, U.S.C., 1940 ed., in view of the general supervision by the Director over clerks and commissioners under section 601 et seq. of this title.
See, also, section 751 of this title prohibiting clerks from receiving compensation in another capacity.
First sentence of subsection (b) was substituted for the provision in section 527 of title 28, U.S.C., 1940 ed., prohibiting specified persons from acting as commissioners.
Words “at such places in the district as may be designated by the district court,” in section 526 of title 28, U.S.C., 1940 ed., were omitted as unnecessary.
A provision in section 526 of title 28, U.S.C., 1940 ed., that commissioners should have the same powers and duties as are conferred and imposed by law, was omitted as superfluous.
The phrase in sections 526 and 527 of title 16, U.S.C., 1940 ed., “except as provided in section 591” and section 591, the effect of which was to except Alaska from this section, were omitted as unnecessary. This revised section by its terms limits the section and chapter 43 of this title to commissioners appointed by a “district court,” which includes the courts enumerated in chapter 5 of this title but not those of Alaska, Canal Zone, or Virgin Islands.
Sections from title 16, U.S.C., 1940 ed., contained no tenure provisions.
Changes in phraseology were made.
Prior residence requirement for national park commissioners in section 635.—Based on sections 1a and 403c–9 of title 16, U.S.C., 1940 ed., Conservation (Aug. 19, 1937, ch. 703, § 8, 50 Stat. 702; June 28, 1938, ch. 778, § 1, 52 Stat. 1213).
Section consolidates section 1a with part of section 403c–9 of title 16, U.S.C., 1940 ed., relating to residence of a national park commissioner.
The provisions of sections 1a and 403c–9 of title 16, U.S.C., 1940 ed., relating to designation by the Secretary of the Interior of some place of residence reasonably adjacent to the park was modified by making such designation subject to the approval of the appointing court.

Senate Revision AmendmentBy Senate amendment, “Big Bend” and “Crater Lake” were inserted in subsection (a) of this section, and section 158a of title 16, U.S.C., which was derived from act May 15, 1947, ch. 55, § 1, 61 Stat. 91, accordingly became an additional source of this section, such Act being included in the schedule of repeals. See 80th Congress Senate Report No. 1559.
As finally enacted, act May 15, 1947, ch. 57, 61 Stat. 92, which amended section 403c–5 of title 16, U.S.C., became an additional source of this section and was accordingly included in the schedule of repeals by Senate amendment. See 80th Congress Senate Report No. 1559.

1949 ActThis amendment conforms the language of section 631(b) to the provisions of section 35 of the Bankruptcy Act, as amended by the act of June 28, 1946 (§ 3, 60 Stat. 324), that full-time referees in bankruptcy may not be appointed United States Commissioners.
This amendment also removes an ambiguity from section 631(b) by making it clear that the Director of the Administrative Office of the United States Courts has power to establish maximum limits of compensation to be received for performing the combined offices of commissioner and clerk or deputy clerk. This was the intent of sections 631 and 751 of title 28. (See the fifteenth paragraph of the reviser’s note to the latter section, H. Rept. No. 308, April 25, 1947, p. A90, to accompany H.R. 3214, 80th Cong.)

Editorial Notes

References in TextSubsections (j) and (k) of this section, referred to in subsec. (e), probably mean subsecs. (j) and (k) prior to amendment by Pub. L. 103–353, § 2(c)(1), (2), Oct. 13, 1994, 108 Stat. 3169, which redesignated subsec. (k) as (j) and struck out former subsec. (j).

Amendments2010—Subsec. (a). Pub. L. 111–174 struck out “(including any judge in regular active service and any judge who has retired from regular active service under section 371(b) of this title, when designated and assigned to the court to which such judge was appointed)” after “Northern Mariana Islands” in the first sentence.
2008—Subsec. (a). Pub. L. 110–177 substituted “Northern Mariana Islands (including any judge in regular active service and any judge who has retired from regular active service under section 371(b) of this title, when designated and assigned to the court to which such judge was appointed) shall appoint” for “Northern Mariana Islands shall appoint”.
2000—Subsec. (a). Pub. L. 106–518, § 201(1), substituted “The judges of each United States district court and the district courts of the Virgin Islands, Guam, and the Northern Mariana Islands shall appoint United States magistrate judges in such numbers and to serve at such locations within the judicial districts as the Judicial Conference may determine under this chapter. In the case of a magistrate judge appointed by the district court of the Virgin Islands, Guam, or the Northern Mariana Islands, this chapter shall apply as though the court appointing such a magistrate judge were a United States district court.” for “The judges of each United States district court and the district court of the Virgin Islands shall appoint United States magistrate judges in such numbers and to serve at such locations within the judicial district as the conference may determine under this chapter. In the case of a magistrate appointed by the district court of the Virgin Islands, this chapter shall apply as though the court appointing such magistrate judge were a United States district court.”
Subsec. (b)(1). Pub. L. 106–518, § 201(2), inserted “the Territory of Guam, the Commonwealth of the Northern Mariana Islands,” after “Commonwealth of Puerto Rico,”.
1994—Subsec. (j). Pub. L. 103–353, § 2(c), redesignated subsec. (k) as (j), substituted “chapter 43 of title 38” for “the terms of subsection (i) of this section”, and struck out former subsec. (j) which related to uncompensated leave of absence for magistrate inducted into the Armed Forces and reinstatement as magistrate in regular service.
Subsecs. (k), (l). Pub. L. 103–353, § 2(c)(2), redesignated subsecs. (k) and (l) as (j) and (k), respectively.
1990—Subsec. (f). Pub. L. 101–650 substituted “180” for “60”.
1989—Subsec. (b)(1). Pub. L. 101–45 struck out “and he is a member in good standing of the bar of the highest court of the State in which he is to serve, or, in the case of an individual appointed to serve—
“(A) in the District of Columbia, a member in good standing of the bar of the United States district court for the District of Columbia; or
“(B) in the Commonwealth of Puerto Rico, a member in good standing of the bar of the Supreme Court of Puerto Rico, and in the Virgin Islands of the United States, a member in good standing of the bar of the district court of the Virgin Islands;” after “Virgin Islands of the United States,” and struck out “the first sentence of” before “this paragraph”.
1988—Subsec. (e). Pub. L. 100–659 substituted “(k)” for “(j)” in introductory text, “(j)” for “(i)” in par. (3), and “(i)” for “(h)” in par. (5).
Subsec. (l). Pub. L. 100–702 added subsec. (l).
1986—Subsec. (d). Pub. L. 99–651 substituted “Except as otherwise provided in sections 375 and 636(h) of this title, no” for “No”, and “a majority” for “the unanimous”, and inserted “which is taken upon the magistrate’s attaining age seventy and upon each subsequent anniversary thereof,” after “courts,”.
1982—Subsec. (b)(1). Pub. L. 97–230 substituted “He has been for at least five years a member in good standing of the bar of the highest court of a State, the District of Columbia, the Commonwealth of Puerto Rico, or the Virgin Islands of the United States, and he is a member” for “He is, and has been for at least five years, a member”.
1979—Subsec. (a). Pub. L. 96–82, § 3(a), substituted “Where the conference deems it desirable, a magistrate may be designated to serve in one or more districts adjoining the district for which he is appointed” and “Such a designation shall be made by the concurrence of a majority of the judges of each of the district courts involved and shall specify the duties to be performed by the magistrate in the adjoining district or districts” for “Where an area under the administration of the National Park Service, or the United States Fish and Wildlife Service, or any other Federal agency, extends into two or more judicial districts and it is deemed desirable by the conference that the territorial jurisdiction of a magistrate’s appointment include the entirety of such area, the appointment or reappointment shall be made by the concurrence of a majority of all judges of the district courts of the judicial districts involved, and where there is no such concurrence by the concurrence of the chief judges of such district courts”.
Subsec. (b). Pub. L. 96–82, § 3(b), substituted “appointed or reappointed to serve” for “appointed or serve” in provisions preceding par. (1), inserted “, and has been for at least 5 years,” after “He is” in provisions of par. (1) preceding subpar. (A), struck out subpar. (C) relating to service by members an good standing of the bar of the highest court of one of the two or more States where the area involved is under the administration of the National Park Service, the United States Fish and Wildlife Service, or any other Federal agency that extends to two or more States.
Subsec. (b)(5). Pub. L. 96–82, § 3(c), added par. (5).
Subsec. (f). Pub. L. 96–82, § 3(d)(2), added subsec. (f). Former subsec. (f) redesignated (g).
Subsecs. (g) to (k). Pub. L. 96–82, § 3(d)(1), redesignated former subsecs. (f) to (j) as (g) to (k), respectively.
1978—Subsec. (c). Pub. L. 95–598 directed the amendment of subsec. (c) by substituting “of the conference,” for “of the conference, a part-time referee in bankruptcy or” and “magistrate and” for “magistrate and part-time referee in bankruptcy,”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1976—Subsec. (a). Pub. L. 94–520, § 2(1), (2), inserted “and the district court of the Virgin Islands” after “United States district court”, and provided that in the case of a magistrate appointed by the district court of the Virgin Islands, this chapter was to apply as though the appointing court were a United States District Court.
Subsec. (b). Pub. L. 94–520, § 2(3), provided that a magistrate appointed under this chapter to serve in the Virgin Islands, must be a member in good standing of the bar of the district court of the Virgin Islands.
1968—Pub. L. 90–578 revised provisions of this section generally as described for subsecs. (a) to (j) hereunder, substituting provisions for appointment and tenure of magistrates for appointment and tenure of commissioners.
Subsec. (a). Pub. L. 90–578 provided for determination of number of appointees by the conference, rather than by the district court, authorized the determination of location of service, omitted as superseded by existing provisions prior provisions for appointments for certain specified national parks, required appointments in a district court with more than one judge to be concurred in by majority of all the judges, and by the chief judge in absence of such concurrence, required such concurrence of judges of district courts or concurrence of chief judges in absence of such concurrence by the judges where appointments are for an area under administration of the National Park Service, or the United States Fish and Wildlife Service, or any other Federal agency, which extends into more than one judicial district which should be served in its entirety by one magistrate, and omitted last par. prescribing appointment record and notice. See subsec. (g) of this section.
Subsec. (b). Pub. L. 90–578 added subsec. (b). Prior provisions which were eliminated prohibited holding dual offices when the person held a civil or military office or employment under the United States or was employed by a Federal justice or judge, but such restriction was made inapplicable to a part-time referee in bankruptcy, or to a clerk or deputy clerk of a Federal court when approved by the Director and compensated in an aggregate amount fixed by the Director for performance of dual duties. See subsec. (c) of this section.
Subsec. (c). Pub. L. 90–578 incorporated provisions of former subsec. (b) of this section in provisions designated as subsec. (c), omitted express restriction against holding dual offices when employed by a Federal justice or judge, provided for approval of the conference with respect to part-time service as a magistrate of part-time referee in bankruptcy or clerk or deputy clerk of a Federal court, formerly requiring approval of the Director as to service of clerk or deputy clerk of court as a commissioner, made former provisions as to aggregate amount of compensation for service as clerk or deputy clerk of court and commissioner applicable to part-time service as magistrate of part-time referee in bankruptcy, clerk and deputy clerk of court, and authorized appointment of retired military personnel, except National Guard disbursing officers who are on a full-time salary basis, as United States magistrates. Former subsec. (c) which provided for a four year term of office of commissioner unless sooner removed by the district court. See subsecs. (e) and (h) of this section.
Subsec. (d). Pub. L. 90–578 added subsec. (d).
Subsec. (e). Pub. L. 90–578 substituted provisions designated as subsec. (e) for term of office of eight and four years for full-time and part-time officers and for expiration of term of office for provisions of former subsec. (c) of this section for term of four years unless sooner removed by the district court.
Subsec. (f). Pub. L. 90–578 added subsec. (f).
Subsec. (g). Pub. L. 90–578 incorporated provisions of last par. of former subsec. (a) of this section in provisions designated as subsec. (g) and provided expressly for appointment by a judge or judges of a district court.
Subsecs. (h) to (j). Pub. L. 90–578 added subsecs. (h) to (j).
1956—Subsec. (a). Act July 25, 1956, provided for two United States Commissioners for the Cumberland Gap National Historical Park.
1952—Subsec. (a). Act July 9, 1952, provided for two United States Commissioners for the Great Smoky Mountains National Park, in place of one.
1949—Subsec. (b). Act May 24, 1949, amended second sentence generally. Prior to amendment, second sentence read as follows: “This subsection shall not apply to a referee in bankruptcy nor shall it apply to a clerk or deputy clerk of a court of the United States whose appointment as commissioner is approved by the Director of the Administrative Office of the United States Courts.”

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judges”, “magistrate judge”, and “magistrate judge’s” substituted for “United States magistrates”, “magistrate”, and “magistrate’s”, respectively, wherever appearing in text pursuant to section 321 of Pub. L. 101–650, set out as a note below.
Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117, provided that: “After the enactment of this Act [Dec. 1, 1990], each United States magistrate appointed under section 631 of title 28, United States Code, shall be known as a United States magistrate judge, and any reference to any United States magistrate or magistrate that is contained in title 28, United States Code, in any other Federal statute, or in any regulation of any department or agency of the United States in the executive branch that was issued before the enactment of this Act, shall be deemed to refer to a United States magistrate judge appointed under section 631 of title 28, United States Code.”


Effective Date of 1994 AmendmentAmendment by Pub. L. 103–353 effective with respect to reemployments initiated on or after the first day after the 60-day period beginning Oct. 13, 1994, with transition rules, see section 8 of Pub. L. 103–353, set out as an Effective Date note under section 4301 of Title 38, Veterans’ Benefits.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–659 effective Nov. 15, 1988, and applicable to bankruptcy judges and magistrate judges who retire on or after Nov. 15, 1988, with exception for judges and magistrate judges retiring on or after July 31, 1987, see section 9 of Pub. L. 100–659, as amended, set out as an Effective Date note under section 377 of this title.

Effective Date of 1986 AmendmentAmendment by Pub. L. 99–651 effective Jan. 1, 1987, see section 203 of Pub. L. 99–651, set out as a note under section 155 of this title.

Effective Date of 1979 AmendmentPub. L. 96–82, § 3(g), Oct. 10, 1979, 93 Stat. 645, provided that: “The amendment made by subsection (c) of this section [amending this section] shall not take effect until 30 days after the meeting of the Judicial Conference of the United States next following the effective date of this Act [Oct. 10, 1979].”
 [The meeting of the Judicial Conference took place on Mar. 5 and 6, 1980.]

Effective Date of 1968 AmendmentPub. L. 90–578, title IV, § 403, Oct. 17, 1968, 82 Stat. 1119, provided that: “Except as otherwise provided by sections 401 and 402 of this title [set out as Appointment of Magistrates and Applicable Law notes below], this Act [amending this chapter and sections 202, 3006A, 3041, 3043, 3045, 3060, 3102, 3116, 3184, 3191, 3195, 3401, 3402, 3569, and 3771 of Title 18, Crimes and Criminal Procedure, and enacting provisions set out as notes under this section] shall take effect on the date of its enactment [Oct. 17, 1968].”


Short Title of 1979 AmendmentPub. L. 96–82, § 1, Oct. 10, 1979, 93 Stat. 643, provided: “That this Act [amending this section, sections 604, 633, 634, 635, 636, and 1915 of this title, and section 3401 of Title 18, Crimes and Criminal Procedure, and enacting provisions set out as notes under this section] may be cited as the ‘Federal Magistrate Act of 1979’.”


Short Title of 1968 AmendmentPub. L. 90–578, § 1, Oct. 17, 1968, 82 Stat. 1107, provided: “That this Act [amending this chapter and sections 202, 3006A, 3041, 3043, 3045, 3060, 3102, 3116, 3184, 3191, 3195, 3401, 3402, 3569, and 3771 of Title 18, Crimes and Criminal Procedure, and enacting provisions set out as notes under this section] may be cited as the ‘Federal Magistrates Act’.”


Short TitleThis chapter is popularly known as the “Federal Magistrates Act”.

SeparabilityPub. L. 90–578, title V, § 501, Oct. 17, 1968, 82 Stat. 1119, provided that: “If any provision of this Act [amending this chapter and sections 202, 3006A, 3041, 3043, 3045, 3060, 3102, 3116, 3184, 3191, 3195, 3401, 3402, 3569, and 3771 of Title 18, Crimes and Criminal Procedure, and enacting provisions set out as notes under this section] or the application thereof to any person or circumstances is held invalid, the validity of the remainder of the Act and of its application to other persons and circumstances shall not be affected.”



Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

Due Consideration by Merit Selection Panels of Women, Blacks, Hispanics, and Other MinoritiesPub. L. 96–82, § 3(e), Oct. 10, 1979, 93 Stat. 645, provided that: “The merit selection panels established under section 631(b)(5) of title 28, United States Code, in recommending persons to the district court, shall give due consideration to all qualified individuals, especially such groups as women, blacks, Hispanics, and other minorities.”


Magistrates Serving Prior to Promulgation of Magistrate Selection Standards and Procedures by Judicial Conference; Reappointment; Certification as QualifiedPub. L. 96–82, § 3(f), Oct. 10, 1979, 93 Stat. 645, provided that magistrates serving prior to the promulgation of magistrate selection standards and procedures by the Judicial Conference of the United States could only exercise the jurisdiction conferred under section 636(c) of this title after having been reappointed under such standards and procedures or after having been certified as qualified to exercise such jurisdiction by the judicial council of the circuit in which the magistrate served.

Judicial Conference Study of the Future of the Magistrate SystemPub. L. 96–82, § 9, Oct. 10, 1979, 93 Stat. 647, provided for a study by the Judicial Conference of the United States to begin within 90 days after the effective date of Pub. L. 96–82, which was approved Oct. 10, 1979, and to be completed and made available to Congress within 24 months thereafter respecting the future of the magistrate system.

Authorization of AppropriationsPub. L. 96–82, § 10, Oct. 10, 1979, 93 Stat. 647, provided that: “Such sums as may be necessary to carry out the purposes of this Act [see Short Title of 1979 Amendment note above] are hereby authorized to be appropriated for expenditure on or after October 1, 1979.”


Appointment of MagistratesPub. L. 90–578, title IV, § 401, Oct. 17, 1968, 82 Stat. 1118, provided that:
“(a) No individual may serve as a United States commissioner within any judicial district after the date on which a United States magistrate [now United States magistrate judge] assumes office in such judicial district.

“(b) An individual serving as a United States commissioner within any judicial district on the date of enactment of this Act [Oct. 17, 1968] who is a member in good standing of the bar of the highest court of any State may be appointed to the office of United States magistrate for an initial term, and may be reappointed to such office for successive terms, notwithstanding his failure to meet the bar membership qualification imposed by section 631(b)(1) of chapter 43, title 28, United States Code: Provided, however, That any appointment or reappointment of such an individual must be by unanimous vote of all the judges of the appointing district court or courts.”




Applicable LawPub. L. 90–578, title IV, § 402, Oct. 17, 1968, 82 Stat. 1118, provided that:
“(a) All provisions of law relating to the powers, duties, jurisdiction, functions, service, compensation, and facilities of United States commissioners, as such provisions existed on the day preceding the date of enactment of this Act [Oct. 17, 1968], shall continue in effect in each judicial district until but not on or after (1) the date on which the first United States magistrate [now United States magistrate judge] assumes office within such judicial district pursuant to section 631 of chapter 43, title 28, United States Code, as amended by this Act, or (2) the third anniversary of the date of enactment of this Act [Oct. 17, 1968], whichever date is earlier.

“(b) On and after the date on which the first United States magistrate assumes office within any judicial district pursuant to section 631 of chapter 43, title 28, United States Code, as amended by this Act, or the third anniversary of the date of enactment of this Act [Oct. 17, 1968], whichever date is earlier—“(1) the provisions of chapter 43, title 28, United States Code, as amended by this Act [this chapter], shall be effective within such judicial district except as otherwise specifically provided by section 401(b) of this title [set out as Appointment of Magistrates note above]; and

“(2) within such judicial district every reference to a United States commissioner contained in any previously enacted statute of the United States (other than sections 8331(1)(E), 8332(i), 8701(a)(7), and 8901(1)(G) of title 5), any previously promulgated rule of any court of the United States, or any previously promulgated regulation of any executive department or agency of the United States, shall be deemed to be a reference to a United States magistrate duly appointed under section 631 of chapter 43, title 28, United States Code, as amended by this Act.


“(c) The administrative powers and duties of the Director of the Administrative Office of the United States Courts with respect to United States commissioners under the provisions of chapter 41, title 28, United States Code, as such provisions existed on the day preceding the date of enactment of this Act [Oct. 17, 1968], shall continue in effect until no United States commissioner remains in service.”




Special Commissioner for Grand Canyon National Park; Appointment; Jurisdiction; CompensationPub. L. 86–258, Sept. 14, 1959, 73 Stat. 546, required the United States District Court for the District of Arizona to appoint a special commissioner for the Grand Canyon National Park, Arizona, and provided for the term, jurisdiction, and salary of the commissioner.

Jurisdictional Limitation of Commissioner Holding Office on July 9, 1952Act July 9, 1952, ch. 609, § 2, 66 Stat. 509, provided that the jurisdiction of the United States commissioner for the Great Smoky Mountains National Park on July 9, 1952, would be limited to the portion of the park situated in North Carolina.



§ 632. Character of service(a) Full-time United States magistrate judges may not engage in the practice of law, and may not engage in any other business, occupation, or employment inconsistent with the expeditious, proper, and impartial performance of their duties as judicial officers.

(b) Part-time United States magistrate judges shall render such service as judicial officers as is required by law. While so serving they may engage in the practice of law, but may not serve as counsel in any criminal action in any court of the United States, nor act in any capacity that is, under such regulations as the conference may establish, inconsistent with the proper discharge of their office. Within such restrictions, they may engage in any other business, occupation, or employment which is not inconsistent with the expeditious, proper, and impartial performance of their duties as judicial officers.

(June 25, 1948, ch. 646, 62 Stat. 916; Pub. L. 90–578, title I, § 101, Oct. 17, 1968, 82 Stat. 1110; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)

Editorial Notes
Amendments1968—Pub. L. 90–578 substituted provisions as to character of service of full-time and part-time United States magistrates for former provisions prescribing jurisdiction and powers of national park commissioners and practice and procedure before such officers. See section 636 of this title.

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judges” substituted for “United States magistrates” wherever appearing in text pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–578 effective Oct. 17, 1968, except when a later effective date is applicable, which is the earlier of date when implementation of amendment by appointment of magistrates [now United States magistrate judges] and assumption of office takes place or third anniversary of enactment of Pub. L. 90–578 on Oct. 17, 1968, see section 403 of Pub. L. 90–578, set out as a note under section 631 of this title.



§ 633. Determination of number, locations, and salaries of magistrate judges(a) Surveys by the Director.—(1) The Director shall, within one year immediately following the date of the enactment of the Federal Magistrates Act, make a careful survey of conditions in judicial districts to determine (A) the number of appointments of full-time magistrates and part-time magistrates required to be made under this chapter to provide for the expeditious and effective administration of justice, (B) the locations at which such officers shall serve, and (C) their respective salaries under section 634 of this title. Thereafter, the Director shall, from time to time, make such surveys, general or local, as the conference shall deem expedient.

(2) In the course of any survey, the Director shall take into account local conditions in each judicial district, including the areas and the populations to be served, the transportation and communications facilities available, the amount and distribution of business of the type expected to arise before officers appointed under this chapter (including such matters as may be assigned under section 636(b) of this chapter), and any other material factors. The Director shall give consideration to suggestions from any interested parties, including district judges, United States magistrate judges or officers appointed under this chapter, United States attorneys, bar associations, and other parties having relevant experience or information.

(3) The surveys shall be made with a view toward creating and maintaining a system of full-time United States magistrate judges. However, should the Director find, as a result of any such surveys, areas in which the employment of a full-time magistrate judge would not be feasible or desirable, he shall recommend the appointment of part-time United States magistrate judges in such numbers and at such locations as may be required to permit prompt and efficient issuance of process and to permit individuals charged with criminal offenses against the United States to be brought before a judicial officer of the United States promptly after arrest.


(b) Determination by the Conference.—Upon the completion of the initial surveys required by subsection (a) of this section, the Director shall report to the district courts, the councils, and the conference his recommendations concerning the number of full-time magistrates and part-time magistrates, their respective locations, and the amount of their respective salaries under section 634 of this title. The district courts shall advise their respective councils, stating their recommendations and the reasons therefor; the councils shall advise the conference, stating their recommendations and the reasons therefor, and shall also report to the conference the recommendations of the district courts. The conference shall determine, in the light of the recommendations of the Director, the district courts, and the councils, the number of full-time United States magistrates and part-time United States magistrates, the locations at which they shall serve, and their respective salaries. Such determinations shall take effect in each judicial district at such time as the district court for such judicial district shall determine, but in no event later than one year after they are promulgated.

(c) Changes in Number, Locations, and Salaries.—Except as otherwise provided in this chapter, the conference may, from time to time, in the light of the recommendations of the Director, the district courts, and the councils, change the number, locations, and salaries of full-time and part-time magistrate judges, as the expeditious administration of justice may require.

(June 25, 1948, ch. 646, 62 Stat. 916; Aug. 13, 1954, ch. 728, § 1(a), (b), 68 Stat. 704; Pub. L. 85–276, §§ 1, 2, Sept. 2, 1957, 71 Stat. 600; Pub. L. 90–578, title I, § 101, Oct. 17, 1968, 82 Stat. 1111; Pub. L. 96–82, § 4, Oct. 10, 1979, 93 Stat. 645; Pub. L. 99–651, title II, § 202(d), Nov. 14, 1986, 100 Stat. 3648; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)

Editorial Notes

References in TextDate of the enactment of the Federal Magistrates Act, referred to in subsec. (a)(1), means Oct. 17, 1968, the date of enactment of Pub. L. 90–578.

Amendments1986—Subsec. (b). Pub. L. 99–651 substituted “section 634” for “section 643”.
1979—Subsec. (c). Pub. L. 96–82 struck out provision that determinations of the conference changing the number, locations, and salaries of full-time and part-time magistrates take effect sixty days after they are promulgated.
1968—Pub. L. 90–578 substituted provisions for determination of number, locations, and salaries of magistrates, comprising subsecs. (a) to (c) of this section, relating to: surveys by the Director; determination by the conference; and changes in number, locations, and salaries”, respectively, for prior provisions for fees and expenses of United States commissioners, prescribing in undesignated introductory provisions a $10,500 limitation for any one calendar year for certain enumerated services rendered, and in former subsec. (c) for actual and necessary office expenses, including compensation of a necessary clerical assistant, of United States commissioners performing full time duty in office and not engaged in practice of law, now covered in sections 634 and 635 of this title.
1957—Subsec. (a). Pub. L. 85–276, § 1, placed in subsec. (a) provisions of former subsec. (b) relating to limitation of compensation of commissioners and, among other charges, increased fees and compensation of commissioners.
Subsec. (b). Pub. L. 85–276, § 2, repealed subsec. (b) which limited compensation of commissioners.
1954—Act Aug. 13, 1954, inserted “and expenses” after “Fees” in section catchline.
Subsec. (c). Act Aug. 13, 1954, added subsec. (c).

Statutory Notes and Related Subsidiaries

Change of Name
Words “magistrate judges” and “magistrate judge” substituted for “magistrates” and “magistrate”, respectively, in section catchline and, except for historical references, wherever appearing in subsecs. (a)(2), (3), and (c) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title. Previously, “United States magistrates” substituted for “United States commissioners” in subsec. (a)(2) pursuant to Pub. L. 90–578.

Effective Date of 1986 AmendmentAmendment by Pub. L. 99–651 effective Jan. 1, 1987, see section 203 of Pub. L. 99–651, set out as a note under section 155 of this title.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–578 effective Oct. 17, 1968, except when a later effective date is applicable, which is the earlier of date when implementation of amendment by appointment of magistrates [now United States magistrate judges] and assumption of office takes place or third anniversary of enactment of Pub. L. 90–578 on Oct. 17, 1968, see section 403 of Pub. L. 90–578, set out as a note under section 631 of this title.



§ 634. Compensation(a) Officers appointed under this chapter shall receive, as full compensation for their services, salaries to be fixed by the conference pursuant to section 633, at rates for full-time United States magistrate judges up to an annual rate equal to 92 percent of the salary of a judge of the district court of the United States, as determined pursuant to section 135, and at rates for part-time magistrate judges of not less than an annual salary of $100, nor more than one-half the maximum salary payable to a full-time magistrate judge. In fixing the amount of salary to be paid to any officer appointed under this chapter, consideration shall be given to the average number and the nature of matters that have arisen during the immediately preceding period of five years, and that may be expected thereafter to arise, over which such officer would have jurisdiction and to such other factors as may be material. Disbursement of salaries shall be made by or pursuant to the order of the Director.

(b) Except as provided by section 8344, title 5, relating to reductions of the salaries of reemployed annuitants under subchapter III of chapter 83 of such title and unless the office has been terminated as provided in this chapter, the salary of a full-time United States magistrate judge shall not be reduced, during the term in which he is serving, below the salary fixed for him at the beginning of that term.

(c) All United States magistrate judges, effective upon their taking the oath or affirmation of office, and all necessary legal, clerical, and secretarial assistants employed in the offices of full-time United States magistrate judges shall be deemed to be officers and employees in the judicial branch of the United States Government within the meaning of subchapter III (relating to civil service retirement) of chapter 83, chapter 87 (relating to Federal employees’ group life insurance), and chapter 89 (relating to Federal employees’ health benefits program) of title 5. Part-time magistrate judges shall not be excluded from coverage under these chapters solely for lack of a prearranged regular tour of duty. A legal assistant appointed under this section shall be exempt from the provisions of subchapter I of chapter 63 of title 5, unless specifically included by the appointing judge or by local rule of court.

(June 25, 1948, ch. 646, 62 Stat. 917; Pub. L. 90–578, title I, § 101, Oct. 17, 1968, 82 Stat. 1112; Pub. L. 92–428, Sept. 21, 1972, 86 Stat. 721; Pub. L. 94–520, § 1, Oct. 17, 1976, 90 Stat. 2458; Pub. L. 95–598, title II, § 232, Nov. 6, 1978, 92 Stat. 2665; Pub. L. 96–82, § 8(b), Oct. 10, 1979, 93 Stat. 647; Pub. L. 98–353, title I, § 108(a), title II, § 210, July 10, 1984, 98 Stat. 342, 351; Pub. L. 100–202, § 101(a) [title IV, § 408(b)], Dec. 22, 1987, 101 Stat. 1329, 1329–27; Pub. L. 100–702, title X, § 1003(a)(4), Nov. 19, 1988, 102 Stat. 4665; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)

Historical and Revision NotesBased on sections 29, 72, 74, 80h, 103, 104, 117h, 117j, 132, 132a, 133, 175, 176, 198h, 198j, 204h, 204j, 256f, 256h, 379, 380, 395h, 395j, 403c–9, 403c–11, 403h–7, 403h–9, 404c–7, 404c–9, 408o, and 408q of title 16, U.S.C., 1940 ed., Conservation (May 7, 1894, ch. 72, § 7, 28 Stat. 75; Apr. 17, 1900, ch. 192, § 1, 31 Stat. 133; Apr. 20, 1904, ch. 1400, §§ 9, 11, 33 Stat. 189; Mar. 2, 1907, ch. 2516, § 2, 34 Stat. 1218; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167; Aug. 22, 1914, ch. 264, §§ 9, 11, 38 Stat. 701; June 30, 1916, ch. 197, §§ 9, 11, 39 Stat. 246; Aug. 21, 1916, ch. 368, §§ 9, 11, 39 Stat. 523, 524; June 2, 1920, ch. 218, §§ 11, 13, 41 Stat. 734; Mar. 4, 1923, ch. 295, 42 Stat. 1560; Apr. 25, 1928, ch. 434, §§ 9, 11, 45 Stat. 461; Apr. 26, 1928, ch. 438, §§ 9, 11, 45 Stat. 465; Mar. 2, 1929, ch. 583, §§ 9, 11, 45 Stat. 1539; Apr. 19, 1930, ch. 200, §§ 9, 11, 46 Stat. 229; June 25, 1935, ch. 309, §§ 2, 3, 49 Stat. 422; Aug. 19, 1937, ch. 703, §§ 9, 11, 50 Stat. 702, 703; June 25, 1938, ch. 684, § 2, 52 Stat. 1164; June 28, 1938, ch. 778, § 1, 52 Stat. 1213; Mar. 4, 1940, ch. 40, § 2, 54 Stat. 43; Mar. 6, 1942, ch. 150, §§ 7, 9, 56 Stat. 135; Mar. 6, 1942, ch. 151, §§ 7, 9, 56 Stat. 137; Apr. 29, 1942, ch. 264, §§ 7, 9, 56 Stat. 260, 261; June 5, 1942, ch. 341, §§ 7, 9, 56 Stat. 319; Apr. 23, 1946, ch. 202, § 4, 60 Stat. 120; June 24, 1946, ch. 463, § 5, 60 Stat. 303).
Section consolidates provisions of sections 29, 72, 74, 80h, 103, 104, 117h, 117j, 132, 132a, 133, 175, 176, 198h, 198j, 204h, 204j, 256f, 256h, 379, 380, 395h, 395j, 403c–9, 403c–11, 403h–7, 403h–9, 404c–7, 404c–9, 408o and 408q of title 16, Conservation, relating to salary and fees of park commissioners with changes in arrangement and phraseology necessary to effect consolidation.
The provisions of some of these sections that the park commissioner should be “paid an annual salary, as appropriated for by Congress, payable quarterly” were rewritten upon advice of the Judicial Conference Committee on the Revision of the Judicial Code appointed by the Chief Justice of the United States, in order to place administration supervision of commissioners upon the district court and the Judicial Conference of the United States.
The provisions of some of these sections for deposit of fees, costs, expenses, fines, and penalties with the clerk of district court were rewritten to provide merely that he shall account for the same as public moneys.
The provisions of some of these sections with reference to salaries of the United States attorney and his assistants and the United States marshal and his deputies were omitted as covered by sections 508 [now 548] and 552 [see Prior Provisions note for that section] of this title.

Senate Revision AmendmentAs finally enacted, section 158d of title 16, U.S.C., which was derived from act May 15, 1947, ch. 55, § 4, 61 Stat. 91, 92, was an additional source of this section and was accordingly included by Senate amendment in the schedule of repeals. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments1988—Subsec. (c). Pub. L. 100–702 inserted at end “A legal assistant appointed under this section shall be exempt from the provisions of subchapter I of chapter 63 of title 5, unless specifically included by the appointing judge or by local rule of court.”
1987—Subsec. (a). Pub. L. 100–202 amended first sentence generally. Prior to amendment, first sentence read as follows: “Officers appointed under this chapter shall receive as full compensation for their services salaries to be fixed by the conference pursuant to section 633 of this title, at rates for full-time and part-time United States magistrates not to exceed rates determined under section 225 of the Federal Salary Act of 1967 (2 U.S.C. 351–361) as adjusted by section 461 of this title except that the salary of a part-time United States magistrate shall not be less than $100 nor more than one-half the maximum salary payable to a full-time magistrate.”
1984—Subsec. (a). Pub. L. 98–353, § 108(a), substituted “rates determined under section 225 of the Federal Salary Act of 1967 (2 U.S.C. 351–361) as adjusted by section 461 of this title” for “the rates now or hereafter provided for full-time and part-time referees in bankruptcy, respectively, referred to in section 40a of the Bankruptcy Act (11 U.S.C. 68(a)), as amended,”.
Subsec. (c). Pub. L. 98–353, § 210, substituted “subchapter III” for “subsection III”.
1979—Subsec. (c). Pub. L. 96–82 inserted reference to legal assistants.
1978—Subsec. (a). Pub. L. 95–598 directed the amendment of subsec. (a) by substituting “not to exceed $48,500 per annum, subject to adjustment in accordance with section 225 of the Federal Salary Act of 1967 and section 461 of this title,” for “for full-time and part-time United States magistrates not to exceed the rates now or hereafter provided for full-time and part-time referees in bankruptcy, respectively, referred to in section 40a of the Bankruptcy Act (11 U.S.C. 68(a)), as amended,”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1976—Subsec. (a). Pub. L. 94–520 substituted provision fixing the maximum annual salary of a part-time magistrate appointed under this chapter at one-half the maximum salary payable to a full-time magistrate for a former provision that fixed such annual salaries at $15,000 per year and provided that the salary of a full-time magistrate was not to exceed 75% of the annual salary of a United States District Court judge.
1972—Subsec. (a). Pub. L. 92–428 substituted limits of compensation for full-time and part-time United States magistrates at rates not exceeding those of full-time and part-time referees in bankruptcy, with exceptions that the salary of a part-time United States magistrate shall not be less than $100 nor more than $15,000 per annum and that the salary of a full-time United States magistrate shall not exceed 75 per cent of the salary of a judge of a district court of the United States, for provisions fixing maximum limits for full-time and part-time United States magistrates at $22,500 and $11,000, respectively, and minimum limit for part-time United States magistrates at $100 per annum.
1968—Pub. L. 90–578 substituted provisions for compensation of United States magistrates, comprising subsecs. (a) to (c) of this section and relating to: limitation on amount of compensation and consideration of certain factors for its determination; reduction of salaries of full-time magistrates; and consideration as judicial branch officers and employees of United States magistrates and necessary clerical and secretarial assistants, for prior provisions for salaries of park commissioners and disposition of fees, fines, and costs collected as public moneys.

Statutory Notes and Related Subsidiaries

Change of Name
Words “magistrate judges” and “magistrate judge” substituted for “magistrates” and “magistrate”, respectively, wherever appearing in text pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective Date of 1987 AmendmentAmendment by Pub. L. 100–202 effective Oct. 1, 1988, and any salary affected by the amendment to be adjusted at beginning of first applicable pay period commencing on or after such date, see section 101(a) [title IV, § 408(d)] of Pub. L. 100–202, set out as a note under section 153 of this title.

Effective Date of 1984 AmendmentAmendment by section 108(a) of Pub. L. 98–353 effective July 10, 1984, see section 122(a) of Pub. L. 98–353, set out as an Effective Date note under section 151 of this title.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–578 effective Oct. 17, 1968, except when a later effective date is applicable, which is the earlier of date when implementation of amendment by appointment of magistrates [now United States magistrate judges] and assumption of office takes place or third anniversary of enactment of Pub. L. 90–578 on Oct. 17, 1968, see section 403 of Pub. L. 90–578, set out as a note under section 631 of this title.

Continuation of Maximum Rates of Salary of Full-Time and Part-Time United States Magistrates in Effect on June 27, 1984Pub. L. 98–353, title I, § 108(b), July 10, 1984, 98 Stat. 342, provided that: “The maximum rates for salary of full-time and part-time United States magistrates [now United States magistrate judges] in effect on June 27, 1984, shall remain in effect until changed as a result of a determination made under section 634(a) of title 28, United States Code, as amended by this Act.”

[Section 108(b) of Pub. L. 98–353 effective June 27, 1984, see section 122(c) of Pub. L. 98–353, set out as an Effective Date note under section 151 of this title.]

Executive Documents
Salary Increases1987—Maximum salaries of U.S. magistrates (full-time) and U.S. magistrates (part-time) increased respectively to $72,500 and $36,200 per annum, on recommendation of the President of the United States, see note set out under section 358 of Title 2, The Congress.



§ 635. Expenses(a) Full-time United States magistrate judges serving under this chapter shall be allowed their actual and necessary expenses incurred in the performance of their duties, including the compensation of such legal assistants as the Judicial Conference, on the basis of the recommendations of the judicial councils of the circuits, considers necessary, and the compensation of necessary clerical and secretarial assistance. Such expenses and compensation shall be determined and paid by the Director under such regulations as the Director shall prescribe with the approval of the conference. The Administrator of General Services shall provide such magistrate judges with necessary courtrooms, office space, furniture and facilities within United States courthouses or office buildings owned or occupied by departments or agencies of the United States, or should suitable courtroom and office space not be available within any such courthouse or office building, the Administrator of General Services, at the request of the Director, shall procure and pay for suitable courtroom and office space, furniture and facilities for such magistrate judge in another building, but only if such request has been approved as necessary by the judicial council of the appropriate circuit.

(b) Under such regulations as the Director shall prescribe with the approval of the conference, the Director shall reimburse part-time magistrate judges for actual expenses necessarily incurred by them in the performance of their duties under this chapter. Such reimbursement may be made, at rates not exceeding those prescribed by such regulations, for expenses incurred by such part-time magistrate judges for clerical and secretarial assistance, stationery, telephone and other communications services, travel, and such other expenses as may be determined to be necessary for the proper performance of the duties of such officers: Provided, however, That no reimbursement shall be made for all or any portion of the expense incurred by such part-time magistrate judges for the procurement of office space.

(June 25, 1948, ch. 646, 62 Stat. 917; Pub. L. 90–578, title I, § 101, Oct. 17, 1968, 82 Stat. 1112; Pub. L. 96–82, § 8(a), Oct. 10, 1979, 93 Stat. 646; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)

Historical and Revision NotesPrior section 663.—Based on title 28, U.S.C., 1940 ed., §§ 597, 597a, 597b, 597c (May 28, 1896, ch. 252, §§ 21, 24, 29 Stat. 184, 186; Aug. 1, 1946, ch. 721, §§ 1–4, 60 Stat. 752, 753).
The provision of section 597c of title 28, U.S.C., 1940 ed., excepting commissioners in the Territory of Alaska was omitted as unnecessary since this exception is implicit in the revised section. The words “in each judicial district” limit the section to the commissioners in the districts enumerated in chapter 5 which includes Hawaii, Puerto Rico, and District of Columbia but omits Alaska, Canal Zone, [Guam] and Virgin Islands.
Salaries of park commissioners are provided by section 634 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1979—Subsec. (a). Pub. L. 96–82 inserted reference to the compensation of such legal assistants as the Judicial Conference, on the basis of the recommendations of the judicial councils of the circuits, considers necessary.
1968—Pub. L. 90–578 substituted provisions relating to expenses for provisions prescribing residence for park commissioners. See section 631(b)(3) of this title.

Statutory Notes and Related Subsidiaries

Change of Name
Words “magistrate judges” and “magistrate judge” substituted for “magistrates” and “magistrate”, respectively, wherever appearing in text pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–578 effective Oct. 17, 1968, except when a later effective date is applicable, which is the earlier of date when implementation of amendment by appointment of magistrates [now United States magistrate judges] and assumption of office takes place or third anniversary of enactment of Pub. L. 90–578 on Oct. 17, 1968, see section 403 of Pub. L. 90–578, set out as a note under section 631 of this title.



§ 636. Jurisdiction, powers, and temporary assignment(a) Each United States magistrate judge serving under this chapter shall have within the district in which sessions are held by the court that appointed the magistrate judge, at other places where that court may function, and elsewhere as authorized by law—(1) all powers and duties conferred or imposed upon United States commissioners by law or by the Rules of Criminal Procedure for the United States District Courts;

(2) the power to administer oaths and affirmations, issue orders pursuant to section 3142 of title 18 concerning release or detention of persons pending trial, and take acknowledgements, affidavits, and depositions;

(3) the power to conduct trials under section 3401, title 18, United States Code, in conformity with and subject to the limitations of that section;

(4) the power to enter a sentence for a petty offense; and

(5) the power to enter a sentence for a class A misdemeanor in a case in which the parties have consented.


(b)(1) Notwithstanding any provision of law to the contrary—(A) a judge may designate a magistrate judge to hear and determine any pretrial matter pending before the court, except a motion for injunctive relief, for judgment on the pleadings, for summary judgment, to dismiss or quash an indictment or information made by the defendant, to suppress evidence in a criminal case, to dismiss or to permit maintenance of a class action, to dismiss for failure to state a claim upon which relief can be granted, and to involuntarily dismiss an action. A judge of the court may reconsider any pretrial matter under this subparagraph (A) where it has been shown that the magistrate judge’s order is clearly erroneous or contrary to law.

(B) a judge may also designate a magistrate judge to conduct hearings, including evidentiary hearings, and to submit to a judge of the court proposed findings of fact and recommendations for the disposition, by a judge of the court, of any motion excepted in subparagraph (A), of applications for posttrial 11 So in original. Probably should be “post-trial”. relief made by individuals convicted of criminal offenses and of prisoner petitions challenging conditions of confinement.

(C) the magistrate judge shall file his proposed findings and recommendations under subparagraph (B) with the court and a copy shall forthwith be mailed to all parties.

Within fourteen days after being served with a copy, any party may serve and file written objections to such proposed findings and recommendations as provided by rules of court. A judge of the court shall make a de novo determination of those portions of the report or specified proposed findings or recommendations to which objection is made. A judge of the court may accept, reject, or modify, in whole or in part, the findings or recommendations made by the magistrate judge. The judge may also receive further evidence or recommit the matter to the magistrate judge with instructions.

(2) A judge may designate a magistrate judge to serve as a special master pursuant to the applicable provisions of this title and the Federal Rules of Civil Procedure for the United States district courts. A judge may designate a magistrate judge to serve as a special master in any civil case, upon consent of the parties, without regard to the provisions of rule 53(b) of the Federal Rules of Civil Procedure for the United States district courts.

(3) A magistrate judge may be assigned such additional duties as are not inconsistent with the Constitution and laws of the United States.

(4) Each district court shall establish rules pursuant to which the magistrate judges shall discharge their duties.


(c) Notwithstanding any provision of law to the contrary—(1) Upon the consent of the parties, a full-time United States magistrate judge or a part-time United States magistrate judge who serves as a full-time judicial officer may conduct any or all proceedings in a jury or nonjury civil matter and order the entry of judgment in the case, when specially designated to exercise such jurisdiction by the district court or courts he serves. Upon the consent of the parties, pursuant to their specific written request, any other part-time magistrate judge may exercise such jurisdiction, if such magistrate judge meets the bar membership requirements set forth in section 631(b)(1) and the chief judge of the district court certifies that a full-time magistrate judge is not reasonably available in accordance with guidelines established by the judicial council of the circuit. When there is more than one judge of a district court, designation under this paragraph shall be by the concurrence of a majority of all the judges of such district court, and when there is no such concurrence, then by the chief judge.

(2) If a magistrate judge is designated to exercise civil jurisdiction under paragraph (1) of this subsection, the clerk of court shall, at the time the action is filed, notify the parties of the availability of a magistrate judge to exercise such jurisdiction. The decision of the parties shall be communicated to the clerk of court. Thereafter, either the district court judge or the magistrate judge may again advise the parties of the availability of the magistrate judge, but in so doing, shall also advise the parties that they are free to withhold consent without adverse substantive consequences. Rules of court for the reference of civil matters to magistrate judges shall include procedures to protect the voluntariness of the parties’ consent.

(3) Upon entry of judgment in any case referred under paragraph (1) of this subsection, an aggrieved party may appeal directly to the appropriate United States court of appeals from the judgment of the magistrate judge in the same manner as an appeal from any other judgment of a district court. The consent of the parties allows a magistrate judge designated to exercise civil jurisdiction under paragraph (1) of this subsection to direct the entry of a judgment of the district court in accordance with the Federal Rules of Civil Procedure. Nothing in this paragraph shall be construed as a limitation of any party’s right to seek review by the Supreme Court of the United States.

(4) The court may, for good cause shown on its own motion, or under extraordinary circumstances shown by any party, vacate a reference of a civil matter to a magistrate judge under this subsection.

(5) The magistrate judge shall, subject to guidelines of the Judicial Conference, determine whether the record taken pursuant to this section shall be taken by electronic sound recording, by a court reporter, or by other means.


(d) The practice and procedure for the trial of cases before officers serving under this chapter shall conform to rules promulgated by the Supreme Court pursuant to section 2072 of this title.

(e) Contempt Authority.—(1) In general.—A United States magistrate judge serving under this chapter shall have within the territorial jurisdiction prescribed by the appointment of such magistrate judge the power to exercise contempt authority as set forth in this subsection.

(2) Summary criminal contempt authority.—A magistrate judge shall have the power to punish summarily by fine or imprisonment, or both, such contempt of the authority of such magistrate judge constituting misbehavior of any person in the magistrate judge’s presence so as to obstruct the administration of justice. The order of contempt shall be issued under the Federal Rules of Criminal Procedure.

(3) Additional criminal contempt authority in civil consent and misdemeanor cases.—In any case in which a United States magistrate judge presides with the consent of the parties under subsection (c) of this section, and in any misdemeanor case proceeding before a magistrate judge under section 3401 of title 18, the magistrate judge shall have the power to punish, by fine or imprisonment, or both, criminal contempt constituting disobedience or resistance to the magistrate judge’s lawful writ, process, order, rule, decree, or command. Disposition of such contempt shall be conducted upon notice and hearing under the Federal Rules of Criminal Procedure.

(4) Civil contempt authority in civil consent and misdemeanor cases.—In any case in which a United States magistrate judge presides with the consent of the parties under subsection (c) of this section, and in any misdemeanor case proceeding before a magistrate judge under section 3401 of title 18, the magistrate judge may exercise the civil contempt authority of the district court. This paragraph shall not be construed to limit the authority of a magistrate judge to order sanctions under any other statute, the Federal Rules of Civil Procedure, or the Federal Rules of Criminal Procedure.

(5) Criminal contempt penalties.—The sentence imposed by a magistrate judge for any criminal contempt provided for in paragraphs (2) and (3) shall not exceed the penalties for a Class C misdemeanor as set forth in sections 3581(b)(8) and 3571(b)(6) of title 18.

(6) Certification of other contempts to the district court.—Upon the commission of any such act—(A) in any case in which a United States magistrate judge presides with the consent of the parties under subsection (c) of this section, or in any misdemeanor case proceeding before a magistrate judge under section 3401 of title 18, that may, in the opinion of the magistrate judge, constitute a serious criminal contempt punishable by penalties exceeding those set forth in paragraph (5) of this subsection, or

(B) in any other case or proceeding under subsection (a) or (b) of this section, or any other statute, where—(i) the act committed in the magistrate judge’s presence may, in the opinion of the magistrate judge, constitute a serious criminal contempt punishable by penalties exceeding those set forth in paragraph (5) of this subsection,

(ii) the act that constitutes a criminal contempt occurs outside the presence of the magistrate judge, or

(iii) the act constitutes a civil contempt,


the magistrate judge shall forthwith certify the facts to a district judge and may serve or cause to be served, upon any person whose behavior is brought into question under this paragraph, an order requiring such person to appear before a district judge upon a day certain to show cause why that person should not be adjudged in contempt by reason of the facts so certified. The district judge shall thereupon hear the evidence as to the act or conduct complained of and, if it is such as to warrant punishment, punish such person in the same manner and to the same extent as for a contempt committed before a district judge.

(7) Appeals of magistrate judge contempt orders.—The appeal of an order of contempt under this subsection shall be made to the court of appeals in cases proceeding under subsection (c) of this section. The appeal of any other order of contempt issued under this section shall be made to the district court.


(f) In an emergency and upon the concurrence of the chief judges of the districts involved, a United States magistrate judge may be temporarily assigned to perform any of the duties specified in subsection (a), (b), or (c) of this section in a judicial district other than the judicial district for which he has been appointed. No magistrate judge shall perform any of such duties in a district to which he has been temporarily assigned until an order has been issued by the chief judge of such district specifying (1) the emergency by reason of which he has been transferred, (2) the duration of his assignment, and (3) the duties which he is authorized to perform. A magistrate judge so assigned shall not be entitled to additional compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of his duties in accordance with section 635.

(g) A United States magistrate judge may perform the verification function required by section 4107 of title 18, United States Code. A magistrate judge may be assigned by a judge of any United States district court to perform the verification required by section 4108 and the appointment of counsel authorized by section 4109 of title 18, United States Code, and may perform such functions beyond the territorial limits of the United States. A magistrate judge assigned such functions shall have no authority to perform any other function within the territory of a foreign country.

(h) A United States magistrate judge who has retired may, upon the consent of the chief judge of the district involved, be recalled to serve as a magistrate judge in any judicial district by the judicial council of the circuit within which such district is located. Upon recall, a magistrate judge may receive a salary for such service in accordance with regulations promulgated by the Judicial Conference, subject to the restrictions on the payment of an annuity set forth in section 377 of this title or in subchapter III of chapter 83, and chapter 84, of title 5 which are applicable to such magistrate judge. The requirements set forth in subsections (a), (b)(3), and (d) of section 631, and paragraph (1) of subsection (b) of such section to the extent such paragraph requires membership of the bar of the location in which an individual is to serve as a magistrate judge, shall not apply to the recall of a retired magistrate judge under this subsection or section 375 of this title. Any other requirement set forth in section 631(b) shall apply to the recall of a retired magistrate judge under this subsection or section 375 of this title unless such retired magistrate judge met such requirement upon appointment or reappointment as a magistrate judge under section 631.

(June 25, 1948, ch. 646, 62 Stat. 917; Pub. L. 90–578, title I, § 101, Oct. 17, 1968, 82 Stat. 1113; Pub. L. 92–239, §§ 1, 2, Mar. 1, 1972, 86 Stat. 47; Pub. L. 94–577, § 1, Oct. 21, 1976, 90 Stat. 2729; Pub. L. 95–144, § 2, Oct. 28, 1977, 91 Stat. 1220; Pub. L. 96–82, § 2, Oct. 10, 1979, 93 Stat. 643; Pub. L. 98–473, title II, § 208, Oct. 12, 1984, 98 Stat. 1986; Pub. L. 98–620, title IV, § 402(29)(B), Nov. 8, 1984, 98 Stat. 3359; Pub. L. 99–651, title II, § 201(a)(2), Nov. 14, 1986, 100 Stat. 3647; Pub. L. 100–659, § 4(c), Nov. 15, 1988, 102 Stat. 3918; Pub. L. 100–690, title VII, § 7322, Nov. 18, 1988, 102 Stat. 4467; Pub. L. 100–702, title IV, § 404(b)(1), title X, § 1014, Nov. 19, 1988, 102 Stat. 4651, 4669; Pub. L. 101–650, title III, §§ 308(a), 321, Dec. 1, 1990, 104 Stat. 5112, 5117; Pub. L. 104–317, title II, §§ 201, 202(b), 207, Oct. 19, 1996, 110 Stat. 3848–3850; Pub. L. 106–518, title II, §§ 202, 203(b), Nov. 13, 2000, 114 Stat. 2412, 2414; Pub. L. 107–273, div. B, title III, § 3002(b), Nov. 2, 2002, 116 Stat. 1805; Pub. L. 109–63, § 2(d), Sept. 9, 2005, 119 Stat. 1995; Pub. L. 111–16, § 6(1), May 7, 2009, 123 Stat. 1608.)

Historical and Revision NotesPrior jurisdiction, powers, and procedure provisions in section 632.—Based on sections 27, 66, 67, 68, 80f, 100, 117e, 129, 172, 181b, 204e, 256d, 376, 395e, 403c–5, 403c–6, 403h–5, 404c–5, and 408m of title 16, U.S.C., 1940 ed., Conservation (May 7, 1894, ch. 72, § 5, 28 Stat. 74; Apr. 20, 1904, ch. 1400, § 6, 33 Stat. 188; Mar. 2, 1907, ch. 2516, §§ 1, 2, 34 Stat. 1218; Mar. 3, 1911, ch. 230, 36 Stat. 1086; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167; Aug. 22, 1914, ch. 264, § 6, 38 Stat. 700; June 30, 1916, ch. 197, § 6, 39 Stat. 245; Aug. 21, 1916, ch. 368, § 6, 39 Stat. 523; June 2, 1920, ch. 218, §§ 7, 8, 41 Stat. 733; Apr. 25, 1928, ch. 434, § 6, 45 Stat. 460; Apr. 26, 1928, ch. 438, § 6, 45 Stat. 464; Apr. 19, 1930, ch. 200, § 6, 4 Stat. 228; May 2, 1932, ch. 155, § 3, 47 Stat. 145; June 25, 1935, ch. 309, § 1, 49 Stat. 422; Aug. 19, 1937, ch. 703, §§ 5, 6, 50 Stat. 702; June 25, 1938, ch. 684, § 1, 52 Stat. 1164; June 28, 1938, ch. 778, § 1, 52 Stat. 1213; Mar. 4, 1940, ch. 40, § 2, 54 Stat. 43; Mar. 6, 1942, ch. 150, § 5, 56 Stat. 134; Mar. 6, 1942, ch. 151, § 5, 56 Stat. 137; Apr. 29, 1942, ch. 264, § 5, 56 Stat. 260; June 5, 1942, ch. 341, § 5, 56 Stat. 318; Apr. 23, 1946, ch. 202, § 2, 60 Stat. 120; June 24, 1946, ch. 463, § 2, 60 Stat. 303).
Section consolidates provisions of sections 27, 66, 67, 68, 80f, 100, 117e, 129, 172, 181b, 204e, 256d, 376, 395e, 403c–5, 403c–6, 403h–5, 404c–5 and 408m of title 16, U.S.C., 1940 ed., relating to jurisdiction and powers of park commissioners with necessary changes in arrangement and phraseology. For other provisions of such sections, see Distribution Table.
The provisions of sections 27, 66, 67, 68, 100, 117e, 129, 172, 181b, 204e, 256d, 376, 395e, 403c–5, 403c–6, 403h–5, 404c–5 and 408m of title 16, U.S.C., 1940 ed., relating to the powers of park commissioners respecting issuance of warrants of arrest and other process were omitted and are recommended for repeal as covered by sections 3041 and 3141 of revised title 18 (H.R. 1600, 80th Cong.), and Rules, 4, 5(c), and 9 of the new Federal Rules of Criminal Procedure.
Provisions in sections 27, 66, 67, 68, 100, 117e, 129, 172, 181b, 204e, 256d, 376, 395e, 403c–5, 403c–6, 403h–5, 404c–5 and 408m of title 16, U.S.C., 1940 ed., for arrest without warrant for violation of law or regulation within a national park were also omitted and are recommended for repeal as covered by section 3054 of revised title 18 (H.R. 2200, 79th Cong.), Rule 4 of the Federal Rules of Criminal Procedure and Rule 4 of the Federal Rules of Civil Procedure.

Senate Revision AmendmentAs finally enacted, section 158b of Title 16, U.S.C., which was derived from act May 15, 1947, ch. 55, § 2, 61 Stat. 92, was an additional source of this section, and such act was accordingly included by Senate amendment in the schedule of repeals. No change in the text of the section was necessary as the result of inclusion of such section 158b. See 80th Congress Senate Report No. 1559.
As finally enacted, act May 15, 1947, ch. 57, 61 Stat. 92, which amended section 403c–5 of Title 16, U.S.C., was an additional source of this section, and such act was accordingly included by Senate amendment in the schedule of repeals. See 80th Congress Senate Report No. 1559.
Prior oaths, acknowledgments, affidavits, and depositions provisions in section 637.—Based on title 28, U.S.C., 1940 ed., §§ 525, 758 (R.S. § 945; May 28, 1896, ch. 252, § 19, 29 Stat. 184; Mar. 2, 1901, ch. 814, 31 Stat. 956; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167).
This section consolidates part of section 525 with section 758 of title 28, U.S.C., 1940 ed. The provision of said section 525 empowering clerks and deputy clerks to administer oaths is incorporated in section 953 of this title. The provision of said section 758 that acknowledgments of bail and affidavits should have the same effect as if taken before judges was omitted as surplusage.
The exception as to Alaska, provided in section 591 of title 28, U.S.C., 1940 ed., and referred to in section 525 of title 28, U.S.C., 1940 ed., was omitted as unnecessary since section 108 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions, and section 1119 of the Compiled Laws of Alaska, 1933, give commissioners all powers of notaries public. See also reviser’s notes to sections 631 and 633 of this title.
Word “acknowledgments” was inserted to make it clear that commissioners, like justices of the peace, can take acknowledgments as well as oaths, affidavits, etc.
The authority to take depositions was included to conform to Federal Rules of Civil Procedure, Rule 28.
Changes were made in phraseology.

Editorial Notes

References in TextThe Rules of Criminal Procedure for the United States District Courts, referred to in subsecs. (a)(1) and (e)(2)–(4), are set out in the Appendix to Title 18, Crimes and Criminal Procedure.
The Federal Rules of Civil Procedure for the United States district courts, referred to in subsecs. (b)(2), (c)(3), and (e)(4), are set out in the Appendix to this title.

Amendments2009—Subsec. (b)(1). Pub. L. 111–16 substituted “fourteen days” for “ten days” in concluding provisions.
2005—Subsec. (a). Pub. L. 109–63 substituted “district in which sessions are held by the court that appointed the magistrate judge, at other places where that court may function, and elsewhere as authorized by law—” for “territorial jurisdiction prescribed by his appointment—” in introductory provisions.
2002—Subsec. (e)(2). Pub. L. 107–273, § 3002(b)(1), inserted “, or both,” after “fine or imprisonment”.
Subsec. (e)(3). Pub. L. 107–273, § 3002(b)(2), inserted “or both,” after “fine or imprisonment,”.
2000—Subsec. (a)(4), (5). Pub. L. 106–518, § 203(b), added pars. (4) and (5) and struck out former pars. (4) and (5) which read as follows:
“(4) the power to enter a sentence for a petty offense that is a class B misdemeanor charging a motor vehicle offense, a class C misdemeanor, or an infraction; and
“(5) the power to enter a sentence for a class A misdemeanor, or a class B or C misdemeanor not covered by paragraph (4), in a case in which the parties have consented.”
Subsec. (e). Pub. L. 106–518, § 202, amended subsec. (e) generally. Prior to amendment, subsec. (e) specified conduct before a magistrate judge which constituted contempt of court and prescribed procedure for adjudicating and punishing contempts.
1996—Subsec. (a)(3). Pub. L. 104–317, § 202(b)(1), substituted a semicolon for “, and” at end.
Subsec. (a)(4), (5). Pub. L. 104–317, § 202(b)(2), added pars. (4) and (5) and struck out former par. (4) which read as follows: “the power to enter a sentence for a misdemeanor or infraction with the consent of the parties.”
Subsec. (c)(3). Pub. L. 104–317, § 207(1)(A), substituted “The consent of the parties” for “In this circumstance, the consent of the parties”.
Subsec. (c)(4) to (7). Pub. L. 104–317, § 207(1)(B), (C), redesignated pars. (6) and (7) as (4) and (5) and struck out former pars. (4) and (5) which read as follows:
“(4) Notwithstanding the provisions of paragraph (3) of this subsection, at the time of reference to a magistrate, the parties may further consent to appeal on the record to a judge of the district court in the same manner as on an appeal from a judgment of the district court to a court of appeals. Wherever possible the local rules of the district court and the rules promulgated by the conference shall endeavor to make such appeal inexpensive. The district court may affirm, reverse, modify, or remand the magistrate’s judgment.
“(5) Cases in the district courts under paragraph (4) of this subsection may be reviewed by the appropriate United States court of appeals upon petition for leave to appeal by a party stating specific objections to the judgment. Nothing in this paragraph shall be construed to be a limitation on any party’s right to seek review by the Supreme Court of the United States.”
Subsec. (d). Pub. L. 104–317, § 207(2), struck out “, and for the taking and hearing of appeals to the district courts,” after “officers serving under this chapter”.
Subsec. (f). Pub. L. 104–317, § 201, substituted “subsection (a), (b), or (c)” for “subsection (a) or (b)” in first sentence.
1990—Subsec. (c)(2). Pub. L. 101–650 substituted “the availability of a magistrate to exercise” for “their right to consent to the exercise of” in first sentence and amended third sentence generally. Prior to amendment, third sentence read as follows: “Thereafter, neither the district judge nor the magistrate shall attempt to persuade or induce any party to consent to reference of any civil matter to a magistrate.”
1988—Subsec. (a)(4). Pub. L. 100–690 added par. (4).
Subsec. (c)(7). Pub. L. 100–702, § 1014, amended par. (7) generally. Prior to amendment, par. (7) read as follows: “The magistrate shall determine, taking into account the complexity of the particular matter referred to the magistrate, whether the record in the proceeding shall be taken, pursuant to section 753 of this title, by electronic sound recording means, by a court reporter appointed or employed by the court to take a verbatim record by shorthand or by mechanical means, or by an employee of the court designated by the court to take such a verbatim record. Notwithstanding the magistrate’s determination, (A) the proceeding shall be taken down by a court reporter if any party so requests, (B) the proceeding shall be recorded by a means other than a court reporter if all parties so agree, and (C) no record of the proceeding shall be made if all parties so agree. Reporters referred to in this paragraph may be transferred for temporary service in any district court of the judicial circuit for reporting proceedings under this subsection, or for other reporting duties in such court.”
Subsec. (d). Pub. L. 100–702, § 404(b)(1), substituted “section 2072 of this title” for “section 3402 of title 18, United States Code”.
Subsec. (h). Pub. L. 100–659 inserted “section 377 of this title or in” after “annuity set forth in” and “which are applicable to such magistrate” after “title 5” in second sentence.
1986—Subsec. (h). Pub. L. 99–651 added subsec. (h).
1984—Subsec. (a)(2). Pub. L. 98–473 substituted “issue orders pursuant to section 3142 of title 18 concerning release or detention of persons pending trial” for “impose conditions of release under section 3146 of title 18”.
Subsec. (c)(4). Pub. L. 98–620 struck out “expeditious and” before “inexpensive”.
1979—Subsec. (c). Pub. L. 96–82, § 2(2), added subsec. (c). Former subsec. (c) redesignated (d).
Subsecs. (d) to (g). Pub. L. 96–82, § 2(1), redesignated former subsecs. (c) to (f) as (d) to (g), respectively.
1977—Subsec. (f). Pub. L. 95–144 added subsec. (f).
1976—Subsec. (b). Pub. L. 94–577 completely revised provisions under which additional duties may be assigned to a United States Magistrate by allowing, among other additional duties, the assignment of pretrial matters, dispositive motions, and service as a special master.
1972—Pub. L. 92–239, § 2, substituted “Jurisdiction, powers, and temporary assignment” for “Jurisdiction and powers” in section catchline.
Subsec. (e). Pub. L. 92–239, § 1, added subsec. (e).
1968—Pub. L. 90–578 substituted provisions declaratory of jurisdiction and powers of United States magistrates for prior provisions respecting rendition of accounts by United States commissioners.

Statutory Notes and Related Subsidiaries

Change of Name
Words “magistrate judge”, “magistrate judge’s”, and “magistrate judges” substituted for “magistrate”, “magistrate’s”, and “magistrates”, respectively, wherever appearing in text pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective Date of 2009 AmendmentAmendment by Pub. L. 111–16 effective Dec. 1, 2009, see section 7 of Pub. L. 111–16, set out as a note under section 109 of Title 11, Bankruptcy.

Effective Date of 1988 AmendmentsAmendment by section 404(b)(1) of Pub. L. 100–702 effective Dec. 1, 1988, see section 407 of Pub. L. 100–702, set out as a note under section 2071 of this title.
Amendment by Pub. L. 100–659 effective Nov. 15, 1988, and applicable to bankruptcy judges and magistrate judges who retire on or after Nov. 15, 1988, with exception for bankruptcy judges and magistrate judges retiring on or after July 31, 1987, see section 9 of Pub. L. 100–659, as amended, set out as an Effective Date note under section 377 of this title.

Effective Date of 1986 AmendmentAmendment by Pub. L. 99–651 effective Jan. 1, 1987, see section 203 of Pub. L. 99–651, set out as a note under section 155 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–620 not applicable to cases pending on Nov. 8, 1984, see section 403 of Pub. L. 98–620, set out as an Effective Date note under section 1657 of this title.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–578 effective Oct. 17, 1968, except when a later effective date is applicable, which is the earlier of date when implementation of amendment by appointment of magistrates [now United States magistrate judges] and assumption of office takes place or third anniversary of enactment of Pub. L. 90–578 on Oct. 17, 1968, see section 403 of Pub. L. 90–578, set out as a note under section 631 of this title.



§ 637. Training
The Federal Judicial Center shall conduct periodic training programs and seminars for both full-time and part-time United States magistrate judges, including an introductory training program for new magistrate judges, to be held within one year after initial appointment.
(June 25, 1948, ch. 646, 62 Stat. 917; Pub. L. 90–578, title I, § 101, Oct. 17, 1968, 82 Stat. 1114; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)

Editorial Notes
Amendments1968—Pub. L. 90–578 substituted provisions for periodic training programs and seminars for United States magistrates for prior authorization of United States commissioners to administer oaths and take bail, acknowledgements, affidavits, and depositions, now incorporated in section 636(a)(2) of this title.

Statutory Notes and Related Subsidiaries

Change of Name
Words “magistrate judges” substituted for “magistrates” wherever appearing in text pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–578 effective Oct. 17, 1968, except when a later effective date is applicable, which is the earlier of date when implementation of amendment by appointment of magistrates [now United States magistrate judges] and assumption of office takes place or third anniversary of enactment of Pub. L. 90–578 on Oct. 17, 1968, see section 403 of Pub. L. 90–578, set out as a note under section 631 of this title.



§ 638. Dockets and forms; United States Code; seals(a) The Director shall furnish to United States magistrate judges adequate docket books and forms prescribed by the Director. The Director shall also furnish to each such officer a copy of the current edition of the United States Code.

(b) All property furnished to any such officer shall remain the property of the United States and, upon the termination of his term of office, shall be transmitted to his successor in office or otherwise disposed of as the Director orders.

(c) The Director shall furnish to each United States magistrate judge appointed under this chapter an official impression seal in a form prescribed by the conference. Each such officer shall affix his seal to every jurat or certificate of his official acts without fee.

(June 25, 1948, ch. 646, 62 Stat. 917; Pub. L. 90–578, title I, § 101, Oct. 17, 1968, 82 Stat. 1114; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 528, 528a (June 28, 1906, ch. 3573, 34 Stat. 546; July 10, 1946, ch. 548, 60 Stat. 525).
Section consolidates section 528 and part of section 528a of title 28, U.S.C., 1940 ed., with changes in phraseology necessary to effect consolidation.
Provisions of section 528a of title 28, U.S.C., 1940 ed., relating to dockets and forms, are incorporated in section 639 of this title.
Words “Director of the Administrative Office of the United States Courts” were substituted for “Attorney General”, contained in section 528 of title 28, U.S.C., 1940 ed., in view of Act Aug. 7, 1939, ch. 501, § 6, 53 Stat. 1226, 28 U.S.C., 1940 ed., following § 446, giving the Directors supervision of court administrative matters.
Changes in phraseology were made.

Editorial Notes
Amendments1968—Subsec. (a). Pub. L. 90–578 incorporated in provisions designated as subsec. (a) provisions of first par. of former section 639 of this title, substituting “United States magistrates” for prior designation as “United States Commissioners”, specifying that the copy of the United States Code be a current edition, and dispensing with approval by the chief judge of the district court for a copy of such Code.
Subsec. (b). Pub. L. 90–578 incorporated in provisions designated as subsec. (b) provisions of the second par. of former section 639 of this title.
Subsec. (c). Pub. L. 90–578 designated existing provisions as subsec. (c), and substituted “United States magistrate” for “United States commissioner”, provision for appointment under this chapter rather than after July 10, 1946, provision that the form of the seal be prescribed by the conference rather than the Director, and “without fee” for “without additional fee”.

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judges” and “United States magistrate judge” substituted for “United States magistrates” and “United States magistrate”, respectively, in subsecs. (a) and (c) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–578 effective Oct. 17, 1968, except when a later effective date is applicable, which is the earlier of date when implementation of amendment by appointment of magistrates [now United States magistrate judges] and assumption of office takes place or third anniversary of enactment of Pub. L. 90–578 on Oct. 17, 1968, see section 403 of Pub. L. 90–578, set out as a note under section 631 of this title.



§ 639. Definitions
As used in this chapter—(1) “Conference” shall mean the Judicial Conference of the United States;

(2) “Council” shall mean the Judicial Council of the Circuit;

(3) “Director” shall mean the Director of the Administrative Office of the United States Courts;

(4) “Full-time magistrate judge” shall mean a full-time United States magistrate judge;

(5) “Part-time magistrate judge” shall mean a part-time United States magistrate judge; and

(6) “United States magistrate judge” and “magistrate judge” shall mean both full-time and part-time United States magistrate judges.

(June 25, 1948, ch. 646, 62 Stat. 917; Pub. L. 90–578, title I, § 101, Oct. 17, 1968, 82 Stat. 1114; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 528a (July 10, 1946, ch. 548, 60 Stat. 525).
Provisions of section 528a of title 28, U.S.C., 1940 ed., for furnishing seal is included in section 638 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1968—Pub. L. 90–578 substituted definition provisions for prior requirements obligating the Director to furnish docket books and forms to United States commissioners and, with approval of the chief judge of the district court, a copy of the United States Code, declaring such property to remain United States property, and calling for transmission of such property to successors in office or for its disposal as directed by the Director, now incorporated in section 638(a) and (b) of this title.

Statutory Notes and Related Subsidiaries

Change of Name
Words “magistrate judge” and “magistrate judges” substituted for “magistrate” and “magistrates”, respectively, wherever appearing in text pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–578 effective Oct. 17, 1968, except when a later effective date is applicable, which is the earlier of date when implementation of amendment by appointment of magistrates [now United States magistrate judges] and assumption of office takes place or third anniversary of enactment of Pub. L. 90–578 on Oct. 17, 1968, see section 403 of Pub. L. 90–578, set out as a note under section 631 of this title.




CHAPTER 44—ALTERNATIVE DISPUTE RESOLUTION



Sec.


651.Authorization of alternative dispute resolution.


652.Jurisdiction.


653.Neutrals.


654.Arbitration.


655.Arbitrators.


656.Subpoenas.


657.Arbitration award and judgment.


658.Compensation of arbitrators and neutrals.




Editorial Notes
Amendments1998—Pub. L. 105–315, § 12(b)(1), (2), Oct. 30, 1998, 112 Stat. 2998, substituted “ALTERNATIVE DISPUTE RESOLUTION” for “ARBITRATION” in chapter heading and amended analysis generally, substituting items 651 to 658 for former items 651 “Authorization of arbitration”, 652 “Jurisdiction”, 653 “Powers of arbitrator; arbitration hearing”, 654 “Arbitration award and judgment”, 655 “Trial de novo”, 656 “Certification of arbitrators”, 657 “Compensation of arbitrators”, and 658 “District courts that may authorize arbitration”.


§ 651. Authorization of alternative dispute resolution(a) Definition.—For purposes of this chapter, an alternative dispute resolution process includes any process or procedure, other than an adjudication by a presiding judge, in which a neutral third party participates to assist in the resolution of issues in controversy, through processes such as early neutral evaluation, mediation, minitrial, and arbitration as provided in sections 654 through 658.

(b) Authority.—Each United States district court shall authorize, by local rule adopted under section 2071(a), the use of alternative dispute resolution processes in all civil actions, including adversary proceedings in bankruptcy, in accordance with this chapter, except that the use of arbitration may be authorized only as provided in section 654. Each United States district court shall devise and implement its own alternative dispute resolution program, by local rule adopted under section 2071(a), to encourage and promote the use of alternative dispute resolution in its district.

(c) Existing Alternative Dispute Resolution Programs.—In those courts where an alternative dispute resolution program is in place on the date of the enactment of the Alternative Dispute Resolution Act of 1998, the court shall examine the effectiveness of that program and adopt such improvements to the program as are consistent with the provisions and purposes of this chapter.

(d) Administration of Alternative Dispute Resolution Programs.—Each United States district court shall designate an employee, or a judicial officer, who is knowledgeable in alternative dispute resolution practices and processes to implement, administer, oversee, and evaluate the court’s alternative dispute resolution program. Such person may also be responsible for recruiting, screening, and training attorneys to serve as neutrals and arbitrators in the court’s alternative dispute resolution program.

(e) Title 9 Not Affected.—This chapter shall not affect title 9, United States Code.

(f) Program Support.—The Federal Judicial Center and the Administrative Office of the United States Courts are authorized to assist the district courts in the establishment and improvement of alternative dispute resolution programs by identifying particular practices employed in successful programs and providing additional assistance as needed and appropriate.

(Added Pub. L. 100–702, title IX, § 901(a), Nov. 19, 1988, 102 Stat. 4659; amended Pub. L. 105–315, § 3, Oct. 30, 1998, 112 Stat. 2993.)

Editorial Notes

References in TextThe date of the enactment of the Alternative Dispute Resolution Act of 1998, referred to in subsec. (c), is the date of enactment of Pub. L. 105–315, which was approved Oct. 30, 1998.

Amendments1998—Pub. L. 105–315 amended section generally, substituting provisions relating to authorization of alternative dispute resolution for provisions relating to authorization of arbitration.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 100–702, title IX, § 907, Nov. 19, 1988, 102 Stat. 4664, provided that: “This title and the amendments made by this title [enacting this chapter and provisions set out as notes under this section and section 652 of this title] shall take effect 180 days after the date of enactment of this Act [Nov. 19, 1988].”

Pub. L. 100–702, title IX, § 906, Nov. 19, 1988, 102 Stat. 4664, as amended by Pub. L. 103–192, § 1(a), Dec. 14, 1993, 107 Stat. 2292, provided that, effective Dec. 31, 1994, this chapter and the item relating to this chapter in the table of chapters at the beginning of part III of this title were repealed, prior to repeal by Pub. L. 103–420, § 3(b), Oct. 25, 1994, 108 Stat. 4345.
Pub. L. 103–192, § 2, Dec. 14, 1993, 107 Stat. 2292, provided that this chapter and the item relating to this chapter in the table of chapters at the beginning of part III of this title continued on or after Dec. 14, 1993, as if they had not been repealed by section 906 of Pub. L. 100–702, formerly set out above, as such section was in effect on the day before Dec. 14, 1993.

Congressional Findings and Declaration of PolicyPub. L. 105–315, § 2, Oct. 30, 1998, 112 Stat. 2993, provided that: 
“Congress finds that—
“(1) alternative dispute resolution, when supported by the bench and bar, and utilizing properly trained neutrals in a program adequately administered by the court, has the potential to provide a variety of benefits, including greater satisfaction of the parties, innovative methods of resolving disputes, and greater efficiency in achieving settlements;

“(2) certain forms of alternative dispute resolution, including mediation, early neutral evaluation, minitrials, and voluntary arbitration, may have potential to reduce the large backlog of cases now pending in some Federal courts throughout the United States, thereby allowing the courts to process their remaining cases more efficiently; and

“(3) the continued growth of Federal appellate court-annexed mediation programs suggests that this form of alternative dispute resolution can be equally effective in resolving disputes in the Federal trial courts; therefore, the district courts should consider including mediation in their local alternative dispute resolution programs.”




Model ProceduresPub. L. 100–702, title IX, § 902, Nov. 19, 1988, 102 Stat. 4663, provided that: “The Judicial Conference of the United States may develop model rules relating to procedures for arbitration under chapter 44, as added by section 901 of this Act. No model rule may supersede any provision of such chapter 44, this title [enacting this chapter and provisions set out as notes under this section and section 652 of this title], or any law of the United States.”


Reports by Director of Administrative Office of United States Courts and by Federal Judicial CenterPub. L. 100–702, title IX, § 903, Nov. 19, 1988, 102 Stat. 4663, provided that:
“(a) Annual Report by Director of Administrative Office of the United States Courts.—The Director of the Administrative Office of the United States Courts shall include in the annual report of the activities of the Administrative Office required under section 604(a)(3) [28 U.S.C. 604(a)(3)], statistical information about the implementation of chapter 44, as added by section 901 of this Act.

“(b) Report by Federal Judicial Center.—Not later than 5 years after the date of enactment of this Act [Nov. 19, 1988], the Federal Judicial Center, in consultation with the Director of the Administrative Office of the United States Courts, shall submit to the Congress a report on the implementation of chapter 44, as added by section 901 of this Act, which shall include the following:“(1) A description of the arbitration programs authorized by such chapter, as conceived and as implemented in the judicial districts in which such programs are authorized.

“(2) A determination of the level of satisfaction with the arbitration programs in those judicial districts by a sampling of court personnel, attorneys, and litigants whose cases have been referred to arbitration.

“(3) A summary of those program features that can be identified as being related to program acceptance both within and across judicial districts.

“(4) A description of the levels of satisfaction relative to the cost per hearing of each program.

“(5) Recommendations to the Congress on whether to terminate or continue chapter 44, or, alternatively, to enact an arbitration provision in title 28, United States Code, authorizing arbitration in all Federal district courts.”





Effect on Judicial Rulemaking PowersPub. L. 100–702, title IX, § 904, Nov. 19, 1988, 102 Stat. 4663, provided that: “Nothing in this title [enacting this chapter and provisions set out as notes under this section and section 652 of this title], or in chapter 44, as added by section 901 of this Act, is intended to abridge, modify, or enlarge the rule making powers of the Federal judiciary.”


Authorization of AppropriationsPub. L. 105–315, § 11, Oct. 30, 1998, 112 Stat. 2998, provided that: “There are authorized to be appropriated for each fiscal year such sums as may be necessary to carry out chapter 44 of title 28, United States Code, as amended by this Act.”

Pub. L. 100–702, title IX, § 905, Nov. 19, 1988, 102 Stat. 4664, as amended by Pub. L. 103–192, § 1(b), Dec. 14, 1993, 107 Stat. 2292; Pub. L. 103–420, § 3(a), Oct. 25, 1994, 108 Stat. 4345; Pub. L. 105–53, § 1, Oct. 6, 1997, 111 Stat. 1173, provided that: “There are authorized to be appropriated for each fiscal year to the judicial branch such sums as may be necessary to carry out the purposes of chapter 44, as added by section 901 of this Act. Funds appropriated under this section shall be allocated by the Administrative Office of the United States Courts to Federal judicial districts and the Federal Judicial Center. The funds so appropriated are authorized to remain available until expended.”




§ 652. Jurisdiction(a) Consideration of Alternative Dispute Resolution in Appropriate Cases.—Notwithstanding any provision of law to the contrary and except as provided in subsections (b) and (c), each district court shall, by local rule adopted under section 2071(a), require that litigants in all civil cases consider the use of an alternative dispute resolution process at an appropriate stage in the litigation. Each district court shall provide litigants in all civil cases with at least one alternative dispute resolution process, including, but not limited to, mediation, early neutral evaluation, minitrial, and arbitration as authorized in sections 654 through 658. Any district court that elects to require the use of alternative dispute resolution in certain cases may do so only with respect to mediation, early neutral evaluation, and, if the parties consent, arbitration.

(b) Actions Exempted From Consideration of Alternative Dispute Resolution.—Each district court may exempt from the requirements of this section specific cases or categories of cases in which use of alternative dispute resolution would not be appropriate. In defining these exemptions, each district court shall consult with members of the bar, including the United States Attorney for that district.

(c) Authority of the Attorney General.—Nothing in this section shall alter or conflict with the authority of the Attorney General to conduct litigation on behalf of the United States, with the authority of any Federal agency authorized to conduct litigation in the United States courts, or with any delegation of litigation authority by the Attorney General.

(d) Confidentiality Provisions.—Until such time as rules are adopted under chapter 131 of this title providing for the confidentiality of alternative dispute resolution processes under this chapter, each district court shall, by local rule adopted under section 2071(a), provide for the confidentiality of the alternative dispute resolution processes and to prohibit disclosure of confidential dispute resolution communications.

(Added Pub. L. 100–702, title IX, § 901(a), Nov. 19, 1988, 102 Stat. 4659; amended Pub. L. 105–315, § 4, Oct. 30, 1998, 112 Stat. 2994.)

Editorial Notes
Amendments1998—Pub. L. 105–315 amended section generally, substituting provisions relating to alternative dispute resolution jurisdiction for provisions relating to arbitration jurisdiction.

Statutory Notes and Related Subsidiaries
Exception to Limitation on Money DamagesPub. L. 100–702, title IX, § 901(c), Nov. 19, 1988, 102 Stat. 4663, provided that notwithstanding establishment by former section 652 of this title of a $100,000 limitation on money damages with respect to cases referred to arbitration, a district court listed in former section 658 of this title whose local rule on Nov. 19, 1988, provided for a limitation on money damages of not more than $150,000, could continue to apply the higher limitation, prior to repeal by Pub. L. 105–315, § 12(a), Oct. 30, 1998, 112 Stat. 2998.



§ 653. Neutrals(a) Panel of Neutrals.—Each district court that authorizes the use of alternative dispute resolution processes shall adopt appropriate processes for making neutrals available for use by the parties for each category of process offered. Each district court shall promulgate its own procedures and criteria for the selection of neutrals on its panels.

(b) Qualifications and Training.—Each person serving as a neutral in an alternative dispute resolution process should be qualified and trained to serve as a neutral in the appropriate alternative dispute resolution process. For this purpose, the district court may use, among others, magistrate judges who have been trained to serve as neutrals in alternative dispute resolution processes, professional neutrals from the private sector, and persons who have been trained to serve as neutrals in alternative dispute resolution processes. Until such time as rules are adopted under chapter 131 of this title relating to the disqualification of neutrals, each district court shall issue rules under section 2071(a) relating to the disqualification of neutrals (including, where appropriate, disqualification under section 455 of this title, other applicable law, and professional responsibility standards).

(Added Pub. L. 100–702, title IX, § 901(a), Nov. 19, 1988, 102 Stat. 4660; amended Pub. L. 105–315, § 5, Oct. 30, 1998, 112 Stat. 2995.)

Editorial Notes
Amendments1998—Pub. L. 105–315 amended section generally, substituting provisions relating to neutrals in alternative dispute resolution process for provisions relating to powers of arbitrator and arbitration hearing.



§ 654. Arbitration(a) Referral of Actions to Arbitration.—Notwithstanding any provision of law to the contrary and except as provided in subsections (a), (b), and (c) of section 652 and subsection (d) of this section, a district court may allow the referral to arbitration of any civil action (including any adversary proceeding in bankruptcy) pending before it when the parties consent, except that referral to arbitration may not be made where—(1) the action is based on an alleged violation of a right secured by the Constitution of the United States;

(2) jurisdiction is based in whole or in part on section 1343 of this title; or

(3) the relief sought consists of money damages in an amount greater than $150,000.


(b) Safeguards in Consent Cases.—Until such time as rules are adopted under chapter 131 of this title relating to procedures described in this subsection, the district court shall, by local rule adopted under section 2071(a), establish procedures to ensure that any civil action in which arbitration by consent is allowed under subsection (a)—(1) consent to arbitration is freely and knowingly obtained; and

(2) no party or attorney is prejudiced for refusing to participate in arbitration.


(c) Presumptions.—For purposes of subsection (a)(3), a district court may presume damages are not in excess of $150,000 unless counsel certifies that damages exceed such amount.

(d) Existing Programs.—Nothing in this chapter is deemed to affect any program in which arbitration is conducted pursuant to section 11 So in original. The word “section” probably should not appear. title IX of the Judicial Improvements and Access to Justice Act (Public Law 100–702), as amended by section 1 of Public Law 105–53.

(Added Pub. L. 100–702, title IX, § 901(a), Nov. 19, 1988, 102 Stat. 4660; amended Pub. L. 105–315, § 6, Oct. 30, 1998, 112 Stat. 2995.)

Editorial Notes

References in TextTitle IX of the Judicial Improvements and Access to Justice Act (Public Law 100–702), as amended by section 1 of Public Law 105–53, referred to in subsec. (d), is title IX of Pub. L. 100–702, Nov. 19, 1988, 102 Stat. 4659, which enacted this chapter and provisions set out as notes under sections 651 and 652 of this title. Section 1 of Pub. L. 105–53, Oct. 6, 1997, 111 Stat. 1173, amended section 905 of title IX of Pub. L. 100–702, which is set out as a note under section 651 of this title.

Amendments1998—Pub. L. 105–315 amended section generally, substituting provisions relating to arbitration for provisions relating to arbitration award and judgment.



§ 655. Arbitrators(a) Powers of Arbitrators.—An arbitrator to whom an action is referred under section 654 shall have the power, within the judicial district of the district court which referred the action to arbitration—(1) to conduct arbitration hearings;

(2) to administer oaths and affirmations; and

(3) to make awards.


(b) Standards for Certification.—Each district court that authorizes arbitration shall establish standards for the certification of arbitrators and shall certify arbitrators to perform services in accordance with such standards and this chapter. The standards shall include provisions requiring that any arbitrator—(1) shall take the oath or affirmation described in section 453; and

(2) shall be subject to the disqualification rules under section 455.


(c) Immunity.—All individuals serving as arbitrators in an alternative dispute resolution program under this chapter are performing quasi-judicial functions and are entitled to the immunities and protections that the law accords to persons serving in such capacity.

(Added Pub. L. 100–702, title IX, § 901(a), Nov. 19, 1988, 102 Stat. 4661; amended Pub. L. 105–315, § 7, Oct. 30, 1998, 112 Stat. 2996.)

Editorial Notes
Amendments1998—Pub. L. 105–315 amended section generally, substituting provisions relating to arbitrators for provisions relating to trial de novo.



§ 656. Subpoenas
Rule 45 of the Federal Rules of Civil Procedure (relating to subpoenas) applies to subpoenas for the attendance of witnesses and the production of documentary evidence at an arbitration hearing under this chapter.
(Added Pub. L. 100–702, title IX, § 901(a), Nov. 19, 1988, 102 Stat. 4662; amended Pub. L. 105–315, § 8, Oct. 30, 1998, 112 Stat. 2996.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in text, are set out in the Appendix to this title.

Amendments1998—Pub. L. 105–315 amended section generally, substituting provisions relating to subpoenas for provisions relating to certification of arbitrators.



§ 657. Arbitration award and judgment(a) Filing and Effect of Arbitration Award.—An arbitration award made by an arbitrator under this chapter, along with proof of service of such award on the other party by the prevailing party or by the plaintiff, shall be filed promptly after the arbitration hearing is concluded with the clerk of the district court that referred the case to arbitration. Such award shall be entered as the judgment of the court after the time has expired for requesting a trial de novo. The judgment so entered shall be subject to the same provisions of law and shall have the same force and effect as a judgment of the court in a civil action, except that the judgment shall not be subject to review in any other court by appeal or otherwise.

(b) Sealing of Arbitration Award.—The district court shall provide, by local rule adopted under section 2071(a), that the contents of any arbitration award made under this chapter shall not be made known to any judge who might be assigned to the case until the district court has entered final judgment in the action or the action has otherwise terminated.

(c) Trial de Novo of Arbitration Awards.—(1) Time for filing demand.—Within 30 days after the filing of an arbitration award with a district court under subsection (a), any party may file a written demand for a trial de novo in the district court.

(2) Action restored to court docket.—Upon a demand for a trial de novo, the action shall be restored to the docket of the court and treated for all purposes as if it had not been referred to arbitration.

(3) Exclusion of evidence of arbitration.—The court shall not admit at the trial de novo any evidence that there has been an arbitration proceeding, the nature or amount of any award, or any other matter concerning the conduct of the arbitration proceeding, unless—(A) the evidence would otherwise be admissible in the court under the Federal Rules of Evidence; or

(B) the parties have otherwise stipulated.



(Added Pub. L. 100–702, title IX, § 901(a), Nov. 19, 1988, 102 Stat. 4662; amended Pub. L. 105–315, § 9, Oct. 30, 1998, 112 Stat. 2997.)

Editorial Notes

References in TextThe Federal Rules of Evidence, referred to in subsec. (c)(3)(A), are set out in the Appendix to this title.

Amendments1998—Pub. L. 105–315 amended section generally, substituting provisions relating to arbitration award and judgment for provisions relating to compensation of arbitrators.



§ 658. Compensation of arbitrators and neutrals(a) Compensation.—The district court shall, subject to regulations approved by the Judicial Conference of the United States, establish the amount of compensation, if any, that each arbitrator or neutral shall receive for services rendered in each case under this chapter.

(b) Transportation Allowances.—Under regulations prescribed by the Director of the Administrative Office of the United States Courts, a district court may reimburse arbitrators and other neutrals for actual transportation expenses necessarily incurred in the performance of duties under this chapter.

(Added Pub. L. 100–702, title IX, § 901(a), Nov. 19, 1988, 102 Stat. 4662; amended Pub. L. 105–315, § 10, Oct. 30, 1998, 112 Stat. 2997.)

Editorial Notes
Amendments1998—Pub. L. 105–315 amended section generally, substituting provisions relating to compensation of arbitrators and neutrals for provisions relating to district courts that may authorize arbitration.




CHAPTER 45—SUPREME COURT



Sec.


671.Clerk.


672.Marshal.


673.Reporter.


674.Librarian.


675.Law clerks and secretaries.


676.Printing and binding.


677.Counselor to the Chief Justice.




Editorial Notes
Amendments2008—Pub. L. 110–402, § 1(b)(3)(B), Oct. 13, 2008, 122 Stat. 4254, added item 677 and struck out former item 677 “Administrative Assistant to the Chief Justice”.
1972—Pub. L. 92–238, § 2, Mar. 1, 1972, 86 Stat. 46, added item 677.


§ 671. Clerk(a) The Supreme Court may appoint and fix the compensation of a clerk and one or more deputy clerks. The clerk shall be subject to removal by the Court. Deputy clerks shall be subject to removal by the clerk with the approval of the Court or the Chief Justice of the United States.

[(b) Repealed. Pub. L. 92–310, title II, § 206(c), June 6, 1972, 86 Stat. 203.]

(c) The clerk may appoint and fix the compensation of necessary assistants and messengers with the approval of the Chief Justice of the United States.

(d) The clerk shall pay into the Treasury all fees, costs, and other moneys collected by him. He shall make annual returns thereof to the Court under regulations prescribed by it.

(June 25, 1948, ch. 646, 62 Stat. 918; Pub. L. 88–279, § 1, Mar. 10, 1964, 78 Stat. 158; Pub. L. 92–310, title II, § 206(c), June 6, 1972, 86 Stat. 203.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 325, 326, 327, 541 and 542 (Feb. 22, 1875, ch. 95, §§ 2, 3, 18 Stat. 333; Mar. 3, 1883, ch. 143, 22 Stat. 631; Mar. 15, 1898, ch. 68, § 8, 30 Stat. 317; Mar. 3, 1911, ch. 231, §§ 219, 220, 221, 291, 36 Stat. 1152, 1153, 1167; June 10, 1921, ch. 18, § 304, 42 Stat. 24).
This section consolidates sections 541 and 542 of title 28, U.S.C., 1940 ed., with parts of sections 325, 326 and 327 of such title.
The provisions in said section 325 relating to appointment of a marshal and reporter are incorporated in sections 672 and 673 of this title.
The provisions in section 327 of title 28, U.S.C., 1940 ed., relating to duties and liabilities of the clerk’s deputies are incorporated in section 954 of this title.
The provision of section 326 of title 28, U.S.C., 1940 ed., that a duly certified copy of the clerk’s bond should be competent evidence in any court, is incorporated in section 1737 of this title.
The provision that the clerk shall be subject to removal by the Court is new. Section 327 of title 28, U.S.C., 1940 ed., contained a similar provision as to deputies, but fixed no term of office for the clerk and made no provision for his removal. The Supreme Court held, in 1839, that a district judge had power to remove his clerk at pleasure in absence of any law fixing the clerk’s tenure. In re Hennen, 38 U.S. 230, 13 Pet. 230, 10 L.Ed. 138. (See, also Myers v. U.S., 1926, 47 S.Ct. 21, 272 U.S. 52, 71 L.Ed. 160.)
The provision in section 326 of title 28, U.S.C., 1940 ed., that the clerk’s bond be not less than $5,000 and not more than $20,000 was omitted. The Supreme Court should have wide discretion in such administrative matters. (See Hearings before Appropriations Committee, House of Representatives, 78th Cong., 2d sess., on Judiciary Appropriation Bill for 1945, page 102.)
A provision of section 326 of title 28, U.S.C., 1940 ed., that a renewed or augmented bond should be required upon the Attorney General’s motion and after thirty days’ notice was omitted. The manner of requiring such bond is left to the Court’s discretion by the revised section.
A further provision of section 326 of title 28, U.S.C., 1940 ed., that the failure to furnish such renewed or augmented bond should vacate the clerk’s office was omitted as unnecessary, since the clerk is removable by the Court under this section.
The references in section 541 of title 28, U.S.C., 1940 ed., to return “under oath” to be made “on the 1st day of January of each year, or thirty days thereafter” and “on a form prescribed by the Attorney General”, were omitted as fully covered by the revised language “annual returns” under “regulations prescribed by the Court”. Verification seems unnecessary especially as clerks of the courts of appeals are not required to submit similar returns under oath (see section 711 of this title). “Court” was substituted for “Attorney General”, since the latter’s powers and functions in court administrative matters have been transferred to the Director of the Administration Office of the United States Courts. (See sections 604 and 607 of this title.) The Director, however, exercises no authority in Supreme Court matters.
Section 542 of title 28, U.S.C., 1940 ed., provided that the clerk “shall not retain”, out of fees received, more than $6,000 annually above clerk hire and expenses; that the surplus should be paid into the Treasury. Such indirect and unusual provision is simplified in this section by providing that his salary shall be fixed by the Court. Such salary limitation is omitted as inconsistent with larger salaries paid other clerks of courts.
The provisions that the Court shall fix the compensation of deputy clerks, and that the clerk shall fix the compensation of assistants and messengers with the approval of the Chief Justice, are new. Current appropriation Acts providing that the compensation of officers and employees of the Supreme Court, other than clerk and reporter shall be fixed by the court, unnecessarily burden the court with administrative details. Provision for allowance and approval of payments of compensation and office expenses by the clerk upon allowance and approval by the Chief Justice, instead of by the Court, was inserted with the approval of the Judicial Conference Committee on Revision of the Judicial Code as not inconsistent with section 542 of title 28, U.S.C., 1940 ed.
References in sections 541 and 542 of title 28, U.S.C., 1940 ed., to certification of expenses by the justices and for audit and allowances by the General Accounting Office, were omitted as unnecessary in view of this section.
Changes were made in phraseology.

Editorial Notes
Amendments1972—Subsec. (b). Pub. L. 92–310 repealed subsec. (b) which related to bond of Clerk of Supreme Court.
1964—Subsec. (c). Pub. L. 88–279 struck out provision for disbursement by clerk of compensation of clerk, his deputies, assistants, and messengers and the necessary expenses of office from the fees collected by clerk, upon allowance and approval by Chief Justice of the United States.
Subsec. (d). Pub. L. 88–279 substituted “moneys collected by him” for “emoluments of his office over and above his lawful disbursements”.

Statutory Notes and Related Subsidiaries
Effective Date of 1964 AmendmentPub. L. 88–279, § 4, Mar. 10, 1964, 78 Stat. 158, provided that: “The amendments proposed in this Act [amending this section and section 672 of this title] shall become effective only when funds have been appropriated and are available to pay the salaries and other expenses of the clerk’s office.”


AppropriationsPub. L. 88–279, § 3, Mar. 10, 1964, 78 Stat. 158, provided that: “There are hereby authorized to be appropriated annually such sums as are necessary to carry out the provisions of this Act [amending this section and section 672 of this title].”




§ 672. Marshal(a) The Supreme Court may appoint a marshal, who shall be subject to removal by the Court, and may fix his compensation.

(b) The marshal may, with the approval of the Chief Justice of the United States, appoint and fix the compensation of necessary assistants and other employees to attend the Court, and necessary custodial employees.

(c) The marshal shall:(1) Attend the Court at its sessions;

(2) Serve and execute all process and orders issued by the Court or a member thereof;

(3) Take charge of all property of the United States used by the Court or its members;

(4) Disburse funds appropriated for work upon the Supreme Court building and grounds under the jurisdiction of the Architect of the Capitol upon certified vouchers submitted by the Architect;

(5) Disburse funds appropriated for the purchase of books, pamphlets, periodicals and other publications, and for their repair, binding, and rebinding, upon vouchers certified by the librarian of the Court;

(6) Pay the salaries of the Chief Justice, associate justices, and all officers and employees of the Court and disburse other funds appropriated for disbursement, under the direction of the Chief Justice;

(7) Pay the expenses of printing briefs and travel expenses of attorneys in behalf of persons whose motions to appear in forma pauperis in the Supreme Court have been approved and when counsel have been appointed by the Supreme Court, upon vouchers certified by the clerk of the Court;

(8) Oversee the Supreme Court Police.


(June 25, 1948, ch. 646, 62 Stat. 918; Pub. L. 88–279, § 2, Mar. 10, 1964, 78 Stat. 158; Pub. L. 97–390, § 2, Dec. 29, 1982, 96 Stat. 1958.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 325, 331, and section 13d of title 40, U.S.C., 1940 ed., Public Buildings, Property and Works (Mar. 3, 1911, ch. 231, §§ 219, 224, 36 Stat. 1152, 1153; April 11, 1928, ch. 358, 45 Stat. 424; May 7, 1934, ch. 222, § 4, 48 Stat. 668).
This section consolidates part of section 325 of title 28, U.S.C., 1940 ed., with section 331 of such title and section 13d of title 40, U.S.C., 1940 ed.
Provisions of section 325 of title 28, U.S.C., 1940 ed., relating to appointment of clerk and reporter of the Supreme Court are incorporated in sections 671 and 673 of this title.
Provision of section 331 of title 28, U.S.C., 1940 ed., fixing the marshal’s salary at “not to exceed $5,500 per annum” was omitted and the court given authority to fix the salary in conformity with sections 671 and 673 of this title relating to the clerk and the reporter.
Part of subsection (c)(5) is new. It recognizes the propriety of certification by the Court Librarian of vouchers for expenditures for the library. (See reviser’s note under section 674 of this title.)
The marshal’s duties as superintendent of the Supreme Court building are incorporated in section 13c of title 40, U.S.C., 1940 ed.
Changes were made in phraseology.

Editorial Notes
Amendments1982—Subsec. (c)(8). Pub. L. 97–390 added par. (8).
1964—Subsec. (c)(6). Pub. L. 88–279, § 2(a), struck out “except the clerk, his deputies and employees,” after “employees of the Court”.
Subsec. (c)(7). Pub. L. 88–279, § 2(b), added par. (7).

Statutory Notes and Related Subsidiaries
Effective Date of 1964 AmendmentAmendment by Pub. L. 88–279 effective upon appropriation and availability of funds to pay salaries and other expenses of the clerk’s office, see section 4 of Pub. L. 88–279, set out as a note under section 671 of this title.

AppropriationsAnnual appropriations to carry out amendment of this section by Pub. L. 88–279, see section 3 of Pub. L. 88–279, set out as a note under section 671 of this title.



§ 673. Reporter(a) The Supreme Court may appoint and fix the compensation of a reporter of its decisions who shall be subject to removal by the Court.

(b) The reporter may appoint and fix the compensation of necessary professional and clerical assistants and other employees, with the approval of the Court or the Chief Justice of the United States.

(c) The reporter shall, under the direction of the Court or the Chief Justice, prepare the decisions of the Court for publication in bound volumes and advance copies in pamphlet installments.The reporter shall determine the quality and size of the paper, type, format, proofs and binding subject to the approval of the Court or the Chief Justice.


(June 25, 1948, ch. 646, 62 Stat. 919.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 325, 332, and 333 (Mar. 3, 1911, ch. 231, §§ 219, 225, 226, 36 Stat. 1152, 1153; July 1, 1922, ch. 267, §§ 1, 2, 42 Stat. 816; May 29, 1926, ch. 425, § 1, 44 Stat. 677).
This section consolidates sections 332 and 333 of title 28, U.S.C., 1940 ed., with part of section 325 of such title.
Provisions of section 325 of title 28, U.S.C., 1940 ed., relating to appointment of clerk and marshal of the Supreme Court are incorporated in sections 671 and 672 of this title.
The provision as to tenure is new and is added to insure consistency with other revised sections relating to tenure of court officers.
The provisions of section 333 of title 28, U.S.C., 1940 ed., fixing the reporter’s salary at $8,000 per annum were omitted and the Court given authority to fix the salary in conformity with sections 671 and 672 of this title relating to the clerk and the marshal.
Provisions of section 333 of title 28, U.S.C., 1940 ed., for allowance of stationery, supplies, equipment, and office rent are omitted as obsolete. Offices are now provided in the Supreme Court building and supplies are furnished by the marshal.
The last sentence of section 333 of title 28, U.S.C., 1940 ed., relating to the payment of the reporter’s expenses from appropriation for the Supreme Court, was omitted as surplusage.
The revised section makes specific the implied power to fix the compensation of the reporter’s assistants.
The provision in section 332 of title 28, U.S.C., 1940 ed., authorizing the Public Printer to do the printing referred to in such section, was omitted as unnecessary. (See section 111 of title 44, U.S.C., 1940 ed., Public Printing and Documents.)
Authority for making an appropriation to carry into effect the provisions of this section relating to compensation and allowances of the reporter, compensation of his assistants, and preparation of the decisions of the Supreme Court for publication, is contained in section 336 of title 28, U.S.C., 1940 ed. (Acts July 1, 1922, ch. 267, § 5, 42 Stat. 818; May 29, 1926, ch. 425, § 3, 44 Stat. 678), which is omitted, but not repealed, as unnecessary in this revision.



§ 674. Librarian(a) The Supreme Court may appoint a librarian, whose salary it shall fix, and who shall be subject to removal by the Court.

(b) The librarian shall, with the approval of the Chief Justice, appoint necessary assistants and fix their compensation and make rules governing the use of the library.

(c) He shall select and acquire by purchase, gift, bequest, or exchange, such books, pamphlets, periodicals, microfilm and other processed copy as may be required by the Court for its official use and for the reasonable needs of its bar.

(d) The librarian shall certify to the marshal for payment vouchers covering expenditures for the purchase of such books and other material, and for binding, rebinding and repairing the same.

(June 25, 1948, ch. 646, 62 Stat. 919; Pub. L. 92–310, title II, § 206(d), June 6, 1972, 86 Stat. 203.)

Historical and Revision NotesThis section gives statutory recognition to the office of librarian. For many years the Court has appointed its librarian directly through the Chief Justice, rather than through the marshal. Other members of the library staff are appointed by the librarian, with the approval of the Chief Justice.
Under this section the marshal will not be required to certify to expenditures for some 2,000 books bought for the library each year but this will be the duty of the librarian.

Editorial Notes
Amendments1972—Subsec. (d). Pub. L. 92–310 struck out sentence which required the librarian to furnish a bond.



§ 675. Law clerks and secretaries
The Chief Justice of the United States, and the associate justices of the Supreme Court may appoint law clerks and secretaries whose salaries shall be fixed by the Court.
(June 25, 1948, ch. 646, 62 Stat. 919.)

Historical and Revision NotesBased on title 28, U.S.C., 1926 ed., § 328 (June 1, 1922, ch. 204, title II, 42 Stat. 614; Jan. 3, 1923, ch. 21, title II, 42 Stat. 1081; May 28, 1924, ch. 204, title II, 43 Stat. 218; Feb. 27, 1925, ch. 364, title II, 43 Stat. 1028).
Section is derived from Appropriation Acts for fiscal years cited in the credits. It was omitted from the 1934 and 1940 editions of the U.S. Code because it was considered to be probably of a temporary nature. This section is consistent with other provisions authorizing the appointment of similar personnel for circuit and district judges.
The 1942 appropriation act (July 2, 1942, ch. 472, title IV, 56 Stat. 501) made provision for “all other officers and employees, whose compensation shall be fixed by the Court, except as otherwise provided by law and who may be assigned by the Chief Justice to any office or work of the Court.”
The salary limitation of $3,600 was omitted and the Court authorized to fix law clerks’ salaries. Current appropriation acts provide that salaries of the Court’s officers and employees, except the clerk and reporter, shall be fixed by the Court.
See section 711 et seq. and section 751 et seq., of this title, relating to appointment of law clerks and secretaries to circuit and district judges.
Changes were made in phraseology.



§ 676. Printing and binding(a) The printing and binding for the Supreme Court, including the printing and binding of individual copies, advance pamphlet installments, and bound volumes, of its decisions, whether requisitioned or ordered by the Court or any of its officers or by any other office or agency, and whether paid for by, or charged to the appropriation for, the Court or any other office or agency, shall be done by the printer or printers whom the Court or the Chief Justice of the United States may select, unless it shall otherwise order.

(b) Whenever advance pamphlet installments and bound volumes of the Court’s decisions are printed by a private printer, an adequate number of copies for distribution in accordance with the requirements of section 411 of this title and for sale to the public shall be provided and made available for these purposes in such manner and at such prices as may be determined from time to time by the Supreme Court or the Chief Justice of the United States, in lieu of compliance by the Director of the Government Publishing Office and the Superintendent of Documents with the requirements of sections 411 and 412 of this title with respect to such copies. Pending distribution or sale, such copies shall be the property of the United States and shall be held in the custody of the marshal or such other person, organization, or agency, as the Supreme Court or the Chief Justice of the United States may designate.

(June 25, 1948, ch. 646, 62 Stat. 919; May 24, 1949, ch. 139, § 74, 63 Stat. 100; Oct. 31, 1951, ch. 655, § 45, 65 Stat. 725; Pub. L. 113–235, div. H, title I, § 1301(d), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 354 (Feb. 27, 1925, ch. 364, title II, 43 Stat. 1028; Apr. 29, 1926, ch. 195, title II, 44 Stat. 344; Feb. 24, 1927, ch. 189, title II, 44 Stat. 1194; Feb. 15, 1928, ch. 57, title II, 45 Stat. 79; Jan. 25, 1929, ch. 102, title II, 45 Stat. 1109; Apr. 18, 1930, ch. 184, title II, 46 Stat. 188; Feb. 23, 1931, ch. 280, title II, 46 Stat. 1323; July 1, 1932, ch. 361, title II, 47 Stat. 490; Mar. 1, 1933, ch. 144, title II, 47 Stat. 1382; Apr. 7, 1934, ch. 104, title II, 48 Stat. 539).
The section was expanded to include the printing and binding of the official edition of the court’s decisions, thus making possible an economy in the expenditure of Government funds by having the printing and binding done by the same printer.
Subsection (b) of the revised section was supplied to conform to sections 411 and 412 of this title.

1949 ActThis section corrects a grammatical error in subsection (a) of section 676 of title 28, U.S.C.

Editorial Notes
Amendments1951—Subsec. (b). Act Oct. 31, 1951, inserted “of this title” in two places.
1949—Subsec. (a). Act May 24, 1949, inserted “whom” between “printers” and “the Court”.

Statutory Notes and Related Subsidiaries

Change of Name
“Director of the Government Publishing Office” substituted for “Public Printer” in subsec. (b) on authority of section 1301(d) of Pub. L. 113–235, set out as a note under section 301 of Title 44, Public Printing and Documents.



§ 677. Counselor to the Chief Justice(a) The Chief Justice of the United States may appoint a Counselor who shall serve at the pleasure of the Chief Justice and shall perform such duties as may be assigned to him by the Chief Justice. The salary payable to the Counselor shall be fixed by the Chief Justice at a rate which shall not exceed the salary payable to the Director of the Administrative Office of the United States Courts. The Counselor may elect to bring himself within the same retirement program available to the Director of the Administrative Office of the United States Courts, as provided by section 611 of this title, by filing a written election with the Chief Justice within the time and in the manner prescribed by section 611.

(b) The Counselor, with the approval of the Chief Justice, may appoint and fix the compensation of necessary employees. The Counselor and his employees shall be deemed employees of the Supreme Court.

(c)(1) Notwithstanding section 1342 of title 31, the Counselor, with the approval of the Chief Justice, may accept voluntary personal services to assist with public and visitor programs.

(2) No person may volunteer personal services under this subsection unless the person has first agreed, in writing, to waive any claim against the United States arising out of or in connection with such services, other than a claim under chapter 81 of title 5.

(3) No person volunteering personal services under this subsection shall be considered an employee of the United States for any purpose other than for purposes of—(A) chapter 81 of title 5; or

(B) chapter 171 of this title.


(4) In the administration of this subsection, the Counselor shall ensure that the acceptance of personal services shall not result in the reduction of pay or displacement of any employee of the Supreme Court.


(Added Pub. L. 92–238, § 1, Mar. 1, 1972, 86 Stat. 46; amended Pub. L. 105–233, § 1, Aug. 13, 1998, 112 Stat. 1535; Pub. L. 110–402, § 1(b)(3)(A), Oct. 13, 2008, 122 Stat. 4254.)

Editorial Notes
Amendments2008—Pub. L. 110–402, § 1(b)(3)(A)(i), substituted “Counselor” for “Administrative Assistant” in section catchline.
Subsec. (a). Pub. L. 110–402, § 1(b)(3)(A)(ii), substituted “a Counselor” for “an Administrative Assistant” in first sentence and “Counselor” for “Administrative Assistant” in second and third sentences.
Subsecs. (b), (c). Pub. L. 110–402, § 1(b)(3)(A)(iii), substituted “Counselor” for “Administrative Assistant” wherever appearing.
1998—Subsec. (c). Pub. L. 105–233 added subsec. (c).




CHAPTER 47—COURTS OF APPEALS



Sec.


711.Clerks and employees.


712.Law clerks and secretaries.


713.Librarians.


714.Criers and messengers.


715.Staff attorneys and technical assistants.




Editorial Notes
Amendments1982—Pub. L. 97–164, title I, § 120(b)(2), (c)(2), Apr. 2, 1982, 96 Stat. 33, substituted “Librarians” for “Criers, bailiffs and messengers” in item 713 and added items 714 and 715.


§ 711. Clerks and employees(a) Each court of appeals may appoint a clerk who shall be subject to removal by the court.

(b) The clerk, with the approval of the court, may appoint necessary deputies, clerical assistants and employees in such number as may be approved by the Director of the Administrative Office of the United States Courts. Such deputies, clerical assistants and employees shall be subject to removal by the clerk with the approval of the court.

(c) The clerk shall pay into the Treasury all fees, costs and other moneys collected by him and make returns thereof to the Director of the Administrative Office of the United States Courts under regulations prescribed by him.

(June 25, 1948, ch. 646, 62 Stat. 920.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 221 and 222, 544 and 546 and District of Columbia Code, 1940 ed., § 11–204 (Mar. 3, 1891, ch. 517, § 2, 26 Stat. 826; Feb. 9, 1893, ch. 74, § 4, 27 Stat. 435; July 30, 1894, ch. 172, § 1, 28 Stat. 160; June 6, 1900, ch. 791, § 1, 31 Stat. 639; Mar. 3, 1901, ch. 854, § 224, 31 Stat. 1224; June 30, 1902, ch. 1329, 32 Stat. 528; Mar. 3, 1911, ch. 231, §§ 124, 125, 36 Stat. 1132; Aug. 23, 1912, ch. 350, 37 Stat. 412; Feb. 22, 1921, ch. 70, § 7, 41 Stat. 1144; June 1, 1922, ch. 204, title II, 42 Stat. 616; Mar. 4, 1923, ch. 265, 42 Stat. 1488; May 21, 1928, ch. 659, 45 Stat. 645).
This section consolidates section 546 of title 28, U.S.C., 1940 ed., with parts of sections 221, 222, and 544 of such title and a part of section 11–204 of the District of Columbia Code, 1940 ed. Other provisions of such sections are incorporated in sections 604, 713, 954, 956, 961, and 962 of this title. Some provisions of section 11–204 of the District of Columbia Code, 1940 ed., were retained in that code. (See reviser’s note under section 604 of this title.)
Discrepancies between such section 11–204 of District of Columbia Code, 1940 ed., and the more general provisions of title 28 were eliminated by adopting the more general provisions.
Words “Director of the Administrative Office of the United States Courts” were substituted for “Attorney General,” in view of the act of Aug. 7, 1939, ch. 501, § 6, 53 Stat. 1226, 28 U.S.C., 1940 ed., following § 446.
A provision that the returns should be filed annually was changed to place the times of accounting within the discretion of the Director of the Administrative Office of the United States Courts, who has supervision over such accounts. (See section 604 of this title.)
This section is in harmony with section 671 of this title as to accounting similarly by the Clerk of the Supreme Court.
“Court of appeals” was substituted for “circuit court of appeals” to conform to section 43 of this title.
The provision that each clerk shall be removable by the court is new. Section 222 of title 28, U.S.C., 1940 ed., provided that deputies might be removed at the pleasure of the clerk, subject to the court’s approval, and there was no term of office specified for the clerk and no provision for his removal.
The words “and other necessary employees” were added in subsection (b) to supply an omission of existing law and to give statutory authority for the appointment of necessary employees for which compensation is annually appropriated.
Changes were made in phraseology.



§ 712. Law clerks and secretaries
Circuit judges may appoint necessary law clerks and secretaries. A law clerk appointed under this section shall be exempt from the provisions of subchapter I of chapter 63 of title 5, unless specifically included by the appointing judge or by local rule of court.
(June 25, 1948, ch. 646, 62 Stat. 920; Pub. L. 100–702, title X, § 1003(a)(3), Nov. 19, 1988, 102 Stat. 4665.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 222a (Mar. 3, 1911, ch. 231, § 118a, as added June 17, 1930, ch. 509, 46 Stat. 774).
Provision of section 222a of title 28, U.S.C., 1940 ed., relating to compensation of law clerks is incorporated in section 604 of this title. (See reviser’s note under such section.)
Words “with the approval of the Attorney General,” were omitted to confer on circuit judges the same authority given Supreme Court justices under section 675 of this title.
The provision for appointment of secretaries is new. Existing law fixes compensation of secretaries but makes no provision for their appointment. (See section 604 of this title and reviser’s note thereunder.)
Changes were made in phraseology.

Editorial Notes
Amendments1988—Pub. L. 100–702 inserted at end “A law clerk appointed under this section shall be exempt from the provisions of subchapter I of chapter 63 of title 5, unless specifically included by the appointing judge or by local rule of court.”



§ 713. Librarians(a) Each court of appeals may appoint a librarian who shall be subject to removal by the court.

(b) The librarian, with the approval of the court, may appoint necessary library assistants in such numbers as the Director of the Administrative Office of the United States Courts may approve. The librarian may remove such library assistants with the approval of the court.

(June 25, 1948, ch. 646, 62 Stat. 920; May 24, 1949, ch. 139, § 75, 63 Stat. 100; Pub. L. 97–164, title I, § 120(b)(1), Apr. 2, 1982, 96 Stat. 33.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 547, and section 11–204 of District of Columbia Code, 1940 ed., (Mar. 3, 1891, ch. 517, § 9, 26 Stat. 829; Feb. 9, 1893, ch. 74, § 4, 27 Stat. 435; July 30, 1894, ch. 172, § 1, 28 Stat. 160; Mar. 3, 1901, ch. 854, § 224, 31 Stat. 1224; June 30, 1902, ch. 1329, 32 Stat. 528; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167; Aug. 23, 1912, ch. 350, 37 Stat. 412; Feb. 22, 1921, ch. 70, § 7, 41 Stat. 1144; Mar. 4, 1923, ch. 265, 42 Stat. 1488; May 21, 1928, ch. 659, 45 Stat. 645).
Section consolidates parts of section 11–204 of the District of Columbia Code, 1940 ed., and section 547 of title 28, U.S.C., 1940 ed.
The Judicial Code provided for the appointment of assistants and messengers in the Supreme Court, criers and “persons to wait upon juries” in the district courts, a messenger in the Court of Customs and Patent Appeals, and a bailiff and a chief messenger in the Court of Claims (see title 28, U.S.C., 1940 ed., §§ 9, 244, 305, 331) and also provided (see same title, § 547) that criers, bailiffs and messengers of the courts of appeals should be allowed the same compensation as allowed for similar services in the district courts, but did not provide for the appointment of said criers, bailiffs and messengers. This section authorizes such appointments.
The provisions of section 224 of title 28, U.S.C., 1940 ed., that the United States marshal shall provide for the expenses of criers, bailiffs and messengers for the circuit courts of appeals are superseded by sections 601–610 of this title vesting such functions in the Administrative Office of the United States Courts.
Provisions of section 11–204 of District of Columbia Code, 1940 ed., relating to appointment and compensation of clerk of the United States Court of Appeals for the District of Columbia are incorporated in sections 711 and 604 of this title, respectively. Other provisions of such section were retained in the District of Columbia Code. (See reviser’s note under section 604 of this title.)
Compensation of bailiffs is provided by section 755 of this title. Other provisions of section 547 of title 28, U.S.C., 1940 ed., relating to compensation of criers, clerks, and messengers are incorporated in section 604 of this title.
Marshal for the Court of Appeals for the District of Columbia was authorized by the District of Columbia Appropriation Act of June 29, 1937, 50 Stat. 378.
The duties of criers and bailiffs are made specific consistently with section 755 of this title, and existing administrative practice.
The removal provisions are added to make this section consistent with the same provisions in other sections relating to tenure of court officers.
Changes in phraseology and arrangement were made.

1949 ActThis section corrects typographical errors in section 713 of title 28, U.S.C.

Editorial Notes
Amendments1982—Pub. L. 97–164 substituted “Librarians” for “Criers, bailiffs, and messengers” in section catchline.
Subsec. (a). Pub. L. 97–164 struck out “and necessary library assistants” after “Each court of appeals may appoint a librarian”.
Subsec. (b). Pub. L. 97–164 substituted “The librarian, with the approval of the court, may appoint necessary library assistants in such numbers as the Director of the Administrative Office of the United States Courts may approve” for “Each court of appeals, except the Court of Appeals for the District of Columbia, may appoint a crier and such messengers as may be necessary, all of whom shall be subject to removal by the court” and “The librarian may remove such library assistants with the approval of the court” for “The crier shall also perform the duties of bailiff and messenger”.
Subsecs. (c), (d). Pub. L. 97–164 struck out subsecs. (c) and (d) which had provided, respectively, that the Court of Appeals for the District of Columbia could appoint a marshal, who would attend the court at its sessions, be custodian of its courthouse, have supervision over its custodial employees, take charge of all property of the United States used by the court or its employees, and perform such other duties as the court might direct, that the court could also appoint necessary messengers who would be subject to removal by the court, that the United States marshal of the district in which a court of appeals was sitting or in which a circuit judge was present in chambers, could, with the approval of the court or judge, employ necessary bailiffs, that the bailiffs would attend the court, preserve order, and perform such other necessary duties as the court, judge or marshal might direct, and that such bailiffs would receive the same compensation as bailiffs employed for the district courts. See section 714 of this title.
1949—Act May 24, 1949, inserted subsection designation (b) preceding second par. and renumbered former subsecs. (b) and (c) as (c) and (d), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Continuation of Service of Marshal for Court of Appeals for District of Columbia; Applicability of Other Law to Court During Such Individual’s ServicePub. L. 98–620, title IV, § 415, Nov. 8, 1984, 98 Stat. 3364, provided that: “Any individual who, on the date of the enactment of the Federal Courts Improvement Act of 1982 [Pub. L. 97–164, enacted Apr. 2, 1982], was serving as marshal for the Court of Appeals for the District of Columbia under section 713(c) of title 28, United States Code, may, after the date of the enactment of this Act [Nov. 8, 1984], so serve under that section as in effect on the date of the enactment of the Federal Courts Improvement Act of 1982. While such individual so serves, the provisions of section 714(a) of title 28, United States Code, shall not apply to the Court of Appeals for the District of Columbia.”




§ 714. Criers and messengers(a) Each court of appeals may appoint a crier who shall be subject to removal by the court.

(b) The crier, with the approval of the court, may appoint necessary messengers in such number as the Director of the Administrative Office of the United States Courts may approve. The crier may remove such messengers with the approval of the court. The crier shall also perform the duties of bailiff and messenger.

(Added Pub. L. 97–164, title I, § 120(c)(1), Apr. 2, 1982, 96 Stat. 33.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.

Applicability of This Section to Court of Appeals for District of Columbia During Continued Service of Marshal for Court in Office on Apr. 2, 1982Subsec. (a) of this section not applicable to the Court of Appeals for the District of Columbia during the continued service as Marshal for such Court of any individual who was serving in such office under section 713(c) of this title as of Apr. 2, 1982, see section 415 of Pub. L. 98–620, set out as a note under section 713 of this title.



§ 715. Staff attorneys and technical assistants(a) The chief judge of each court of appeals, with the approval of the court, may appoint a senior staff attorney, who shall be subject to removal by the chief judge with the approval of the court.

(b) The senior staff attorney, with the approval of the chief judge, may appoint necessary staff attorneys and secretarial and clerical employees in such numbers as the Director of the Administrative Office of the United States Courts may approve, but in no event may the number of staff attorneys exceed the number of positions expressly authorized in an annual appropriation Act. The senior staff attorney may remove such staff attorneys and secretarial and clerical employees with the approval of the chief judge.

(c) The chief judge of the Court of Appeals for the Federal Circuit, with the approval of the court, may appoint a senior technical assistant who shall be subject to removal by the chief judge with the approval of the court.

(d) The senior technical assistant, with the approval of the court, may appoint necessary technical assistants in such number as the Director of the Administrative Office of the United States Courts may approve, but in no event may the number of technical assistants in the Court of Appeals for the Federal Circuit exceed the number of circuit judges in regular active service within such circuit. The senior technical assistant may remove such technical assistants with the approval of the court.

(Added Pub. L. 97–164, title I, § 120(c)(1), Apr. 2, 1982, 96 Stat. 34.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.




CHAPTER 49—DISTRICT COURTS



Sec.


751.Clerks.


752.Law clerks and secretaries.


753.Reporters.


754.Receivers of property in different districts.


755.Criers and bailiffs.


756.Power to appoint.



§ 751. Clerks(a) Each district court may appoint a clerk who shall be subject to removal by the court.

(b) The clerk may appoint, with the approval of the court, necessary deputies, clerical assistants and employees in such number as may be approved by the Director of the Administrative Office of the United States Courts. Such deputies, clerical assistants and employees shall be subject to removal by the clerk with the approval of the court.

(c) The clerk of each district court shall reside in the district for which he is appointed, except that the clerk of the district court for the District of Columbia and the Southern District of New York may reside within twenty miles thereof. The district court may designate places within the district for the offices of the clerk and his deputies, and their official stations.

(d) A clerk of a district court or his deputy or assistant shall not receive any compensation or emoluments through any office or position to which he is appointed by the court, other than that received as such clerk, deputy or assistant, whether from the United States or from private litigants.This subsection shall not apply to clerks or deputy clerks appointed as United States magistrate judges pursuant to section 631 of this title.


(e) The clerk of each district court shall pay into the Treasury all fees, costs and other moneys collected by him, except naturalization fees listed in section 742 of Title 8 and uncollected fees not required by Act of Congress to be prepaid.He shall make returns thereof to the Director of the Administrative Office of the United States Courts under regulations prescribed by him.


(f) When the Court of International Trade is sitting in a judicial district, other than the Southern District or Eastern District of New York, the clerk of the district court of such judicial district or an authorized deputy clerk, upon the request of the chief judge of the Court of International Trade and with the approval of such district court, shall act in the district as clerk of the Court of International Trade, as prescribed by the rules and orders of the Court of International Trade for all purposes relating to the civil action then pending before such court.

(June 25, 1948, ch. 646, 62 Stat. 920; Pub. L. 90–578, title IV, § 402(b)(2), Oct. 17, 1968, 82 Stat. 1118; Pub. L. 96–417, title V, § 504, Oct. 10, 1980, 94 Stat. 1743; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 6, 7, 8, 524, 557, 567, 568, and 569, sections 644 and 863 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions, and section 11–401 of the District of Columbia Code, 1940 ed. (R.S. § 833; June 20, 1874, ch. 328, § 2, 18 Stat. 109; May 28, 1896, ch. 252, § 8, 29 Stat. 181; Apr. 12, 1900, ch. 191, § 34, 31 Stat. 84; Apr. 30, 1900, ch. 339, § 86, 31 Stat. 158; Mar. 3, 1901, ch. 854, § 174, 31 Stat. 1218; June 28, 1902, ch. 1301, § 1, 32 Stat. 475; June 30, 1902, ch. 1329, 32 Stat. 527; June 30, 1906, ch. 3914, § 1, 34 Stat. 754; Mar. 3, 1909, ch. 269, § 1, 35 Stat. 838; Mar. 3, 1911, ch. 231, §§ 3, 4, 291, 36 Stat. 1087, 1167; Jan. 7, 1913, ch. 6, 37 Stat. 648; Mar. 2, 1917, ch. 145, § 41, 39 Stat. 965; Feb. 26, 1919, ch. 49, §§ 1, 4, 9, 40 Stat. 1182, 1183; Feb. 11, 1921, ch. 46, 41 Stat. 1099; Mar. 4, 1921, ch. 161, § 1, 41 Stat. 1412, 1413; June 10, 1921, ch. 18, §§ 301, 310, 42 Stat. 23, 25; June 16, 1921, ch. 23, § 1, 42 Stat. 41; July 9, 1921, ch. 42, § 313, 42 Stat. 119; June 1, 1922, ch. 204, Title II, 42 Stat. 614, 616; Jan. 3, 1923, ch. 21 title II, 42 Stat. 1084; Feb. 12, 1925, ch. 220, 43 Stat. 890; Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919; May 17, 1932, ch. 190, 47 Stat. 158; June 25, 1936, ch. 804, 49 Stat. 1921; Mar. 26, 1938, ch. 51, § 2, 52 Stat. 118; June 16, 1938, ch. 465, 52 Stat. 752; June 14, 1941, ch. 203, §§ 1, 2, 55 Stat. 251).
This section consolidates provisions of section 11–401 of the District of Columbia Code, 1940 ed., sections 644 and 863 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions, and title 28, U.S.C., 1940 ed., sections 6, 7, 8, 524, 557, 567, 568, and 569 relating to district court clerks. Other provisions of such sections 8 and 524 are incorporated in sections 505 [now 545], 541 [see 561], and 954 of this title and other provisions of such section 11–401 of the District of Columbia Code have been retained in such Code.
Words “with the approval of the court” were substituted for “Attorney General.” The power to approve appointment of court officers is more properly a judicial one. (See section 711 of this title.)
The provision in section 6 of title 28, U.S.C., 1940 ed., that the clerk be appointed by the district judge or senior judge where there was more than one member of the court was changed and the power vested in the court.
The provisions of section 644 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions, relating to compensation of clerks and deputy clerks were omitted as covered by section 604 of this title. Other provisions of said section 644 are incorporated in section 753 of this title.
Provision for similar officers in Alaska, Canal Zone, and the Virgin Islands is made by sections 106, 1349, and 1405y, respectively, of title 48, U.S.C., 1940 ed. A part of section 863 of said title 48, was retained in title 48. For remainder of such section, see Distribution Table.
Words in sections 6 and 7 of title 28, U.S.C., 1940 ed., “Except as otherwise provided for by law,” were omitted as obsolete and superfluous.
References in section 7 of title 28, U.S.C., 1940 ed., that the clerk recommend appointment of deputies and clerical assistants were omitted as unnecessary.
The provision that each clerk shall be subject to removal by the court is new. No tenure was provided for by title 28, U.S.C., 1940 ed., but said title contained provisions that other clerks should hold office during the pleasure of the courts which appointed them, and that deputies should hold office during the pleasure of the clerks. The Supreme Court held, in 1839, that a judge of a district court could remove the clerk thereof at pleasure in absence of any law fixing the clerk’s tenure. In re Hennen, 38 U.S. 230, 13 Pet. 230, 10 L.Ed. 138. (See also, Meyers v. U.S., 47 S.Ct. 21, 272 U.S. 52, 71 L.Ed. 160.)
Words “circuit or” after “Every clerk of the” in section 524 of title 28, U.S.C., 1940 ed., were omitted because of the abolition of the circuit courts by act Mar. 3, 1911, ch. 231, § 289, 36 Stat. 1167, title 28, U.S.C., 1940 ed., § 430.
The provisions in section 524 of title 28, U.S.C., 1940 ed., that the clerk shall give his personal attention to his official duties, and declaring his office vacant upon removal from his district or neglect of duty, were omitted as covered by the removal provision of this section.
The provision permitting the clerk of the district court for the District of Columbia to reside within twenty miles of the District of Columbia was added because of the relatively small and congested area of the District, as a result of which few federal officers are appointed from the District or reside therein.
The provision in subsection (b) of this section authorizing judges to designate the places for maintaining offices by the clerks was added because of many special provisions, in sections 141–196 of title 28, U.S.C., 1940 ed., for the maintenance of offices by the clerks of the district courts at various particular places. These provisions have been omitted, on revision, as covered by the more general provisions of this section. For residence requirements of United States attorneys and marshals, see sections 505 [now 545] and 541 [see 561] of this title.
A provision that a breach of section 569 of title 28, U.S.C., 1940 ed., should be deemed a vacation of the offender’s appointment, was omitted as covered by the removal provision of this section.
The provision of section 569 of title 28, U.S.C., 1940 ed., limiting the compensation of a clerk who is appointed United States commissioner, to $3,000 a year for both offices was omitted as obsolete. The proper adjustment of the compensation of such clerks is an administrative matter more appropriately regulated by the Director of the Administrative Office under the Supervision of the Judicial Conference of the United States. (See section 604 of this title.)
Reference in sections 557, 567 and 568 of title 28, U.S.C., 1940 ed., to accounting by district court clerks in Alaska, were omitted as covered by sections 106 and 107 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions, relating to duties of those clerks.
References in sections 557 and 567 of title 28, U.S.C., 1940 ed., to the clerk of the district court of the United States for the District of Columbia, were omitted as covered by words “The clerk of each district court of the United States.”
As revised, this section is in harmony with the provisions in chapters 45 and 47 of this title relating to accounting by the clerk of the Supreme Court and clerks of the courts of appeals.
Provisions as to time and method of accounting and settlement of accounts were omitted as covered by chapter 41 of this title giving the Director of the Administrative Office of the United States Courts supervision over such accounts, and of chapter 2, Audit and Settlement of Accounts, of title 31, U.S.C., 1940 ed., Money and Finance.
Provisions as to particular fees and moneys to be accounted for were omitted as covered by words “all fees, costs and other moneys.” Included in such provisions was a provision as to naturalization fees, but a later act, now appearing in section 742 of title 8, U.S.C., 1940 ed., Aliens and Nationality, provided a different method of accounting and an exception expressly referring to such section was inserted in this section.
Changes were made in phraseology.

Editorial Notes

References in TextSection 742 of Title 8, referred to in subsec. (e), was repealed by act June 27, 1952, ch. 477, title IV, § 403(a)(42), 66 Stat. 280. See section 1455 of Title 8, Aliens and Nationality.

Amendments1980—Subsec. (f). Pub. L. 96–417 added subsec. (f).

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judges” substituted for “United States magistrates” in subsec. (d) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title. Previously, “United States magistrates” substituted for “United States commissioners” pursuant to Pub. L. 90–578. See chapter 43 (§ 631 et seq.) of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.



§ 752. Law clerks and secretaries
District judges may appoint necessary law clerks and secretaries subject to any limitation on the aggregate salaries of such employees which may be imposed by law. A law clerk appointed under this section shall be exempt from the provisions of subchapter I of chapter 63 of title 5, unless specifically included by the appointing judge or by local rule of court.
(June 25, 1948, ch. 646, 62 Stat. 921; Pub. L. 86–221, Sept. 1, 1959, 73 Stat. 452; Pub. L. 100–702, title X, § 1003(a)(3), Nov. 19, 1988, 102 Stat. 4665.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 5b and 128 (Mar. 3, 1911, ch. 231, § 118b, as added Feb. 17, 1936, ch. 75, 49 Stat. 1140; May 14, 1940, ch. 189, title IV, 54 Stat. 210; June 28, 1941, ch. 258, title IV, 55 Stat. 301; July 2, 1942, ch. 472, title IV, 56 Stat. 504).
This section consolidates provisions of sections 5b and 128 of title 28, U.S.C., 1940 ed., relating to appointment of law clerks for district judges.
Words in section 128 of title 28, U.S.C., 1940 ed., “but there shall not be appointed more than thirty-five of such law clerks during the first fiscal year of the enactment of this section” were omitted as executed and obsolete. Words “Thereafter such number in excess of thirty-five per year shall be limited by necessity of each case as hereinabove provided” were also deleted as superseded by section 5b of said title and obsolete. The Director of the Administrative Office has expressed such views. Chief judge of the circuit was substituted for senior circuit judge to conform to section 44 of this title.
Provisions of section 128 of title 28, U.S.C., 1940 ed., relating to salary, or compensation of such clerks are incorporated in section 604 of this title. (See reviser’s note under that section.)
The provisions in section 5b of title 28, U.S.C., 1940 ed., that district judges shall not appoint more than three law clerks in any one circuit was not repeated in the Judiciary Appropriation Acts, 1944, 1945, and 1946, 57 Stat. 242, 58 Stat. 357, 59 Stat. 196, ch. 129. The Director of the Administrative Office for United States Courts advises that as a matter of fact, more than three law clerks are serving district judges in several of the circuits at the present time. Consequently the limitation is omitted from this section.
The provision for appointment of secretaries is new. Existing law fixes compensation of secretaries but makes no provision for their appointment. (See section 604 of this title and reviser’s note thereunder.)
Minor changes were made in phraseology.

Senate Revision AmendmentAs finally enacted, sections 374c and 374d of Title 28, U.S.C., 1946 ed., which were derived from act July 23, 1947, ch. 300, §§ 1, 2, 61 Stat. 409, were an additional source of this section. Hence, by Senate amendment, the section was changed to conform with such sections, and such act was included in the schedule of repeals. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments1988—Pub. L. 100–702 inserted at end “A law clerk appointed under this section shall be exempt from the provisions of subchapter I of chapter 63 of title 5, unless specifically included by the appointing judge or by local rule of court.”
1959—Pub. L. 86–221 substituted provision permitting district judges to appoint necessary law clerks and secretaries subject to aggregate salary limitations for provisions permitting a district judge to appoint a secretary and also a law clerk upon certification of necessity by the chief judge of the circuit and permitting the chief judge of a district court having five or more district judges to appoint an assistant secretary.



§ 753. Reporters(a) Each district court of the United States, the United States District Court for the District of the Canal Zone, the District Court of Guam, and the District Court of the Virgin Islands shall appoint one or more court reporters.The number of reporters shall be determined by the Judicial Conference of the United States.
The qualifications of such reporters shall be determined by standards formulated by the Judicial Conference. Each reporter shall take an oath faithfully to perform the duties of his office.
Each such court, with the approval of the Director of the Administrative Office of the United States Courts, may appoint additional reporters for temporary service not exceeding three months, when there is more reporting work in the district than can be performed promptly by the authorized number of reporters and the urgency is so great as to render it impracticable to obtain the approval of the Judicial Conference.
If any such court and the Judicial Conference are of the opinion that it is in the public interest that the duties of reporter should be combined with those of any other employee of the court, the Judicial Conference may authorize such a combination and fix the salary for the performance of the duties combined.


(b) Each session of the court and every other proceeding designated by rule or order of the court or by one of the judges shall be recorded verbatim by shorthand, mechanical means, electronic sound recording, or any other method, subject to regulations promulgated by the Judicial Conference and subject to the discretion and approval of the judge. The regulations promulgated pursuant to the preceding sentence shall prescribe the types of electronic sound recording or other means which may be used. Proceedings to be recorded under this section include (1) all proceedings in criminal cases had in open court; (2) all proceedings in other cases had in open court unless the parties with the approval of the judge shall agree specifically to the contrary; and (3) such other proceedings as a judge of the court may direct or as may be required by rule or order of court as 11 So in original. Probably should be “or as”. may be requested by any party to the proceeding.The reporter or other individual designated to produce the record shall attach his official certificate to the original shorthand notes or other original records so taken and promptly file them with the clerk who shall preserve them in the public records of the court for not less than ten years.
The reporter or other individual designated to produce the record shall transcribe and certify such parts of the record of proceedings as may be required by any rule or order of court, including all arraignments, pleas, and proceedings in connection with the imposition of sentence in criminal cases unless they have been recorded by electronic sound recording as provided in this subsection and the original records so taken have been certified by him and filed with the clerk as provided in this subsection. He shall also transcribe and certify such other parts of the record of proceedings as may be required by rule or order of court. Upon the request of any party to any proceeding which has been so recorded who has agreed to pay the fee therefor, or of a judge of the court, the reporter or other individual designated to produce the record shall promptly transcribe the original records of the requested parts of the proceedings and attach to the transcript his official certificate, and deliver the same to the party or judge making the request.
The reporter or other designated individual shall promptly deliver to the clerk for the records of the court a certified copy of any transcript so made.
The transcript in any case certified by the reporter or other individual designated to produce the record shall be deemed prima facie a correct statement of the testimony taken and proceedings had. No transcripts of the proceedings of the court shall be considered as official except those made from the records certified by the reporter or other individual designated to produce the record.
The original notes or other original records and the copy of the transcript in the office of the clerk shall be open during office hours to inspection by any person without charge.


(c) The reporters shall be subject to the supervision of the appointing court and the Judicial Conference in the performance of their duties, including dealings with parties requesting transcripts.

(d) The Judicial Conference shall prescribe records which shall be maintained and reports which shall be filed by the reporters. Such rec­ords shall be inspected and audited in the same manner as the records and accounts of clerks of the district courts, and may include rec­ords showing:(1) the quantity of transcripts prepared;

(2) the fees charged and the fees collected for transcripts;

(3) any expenses incurred by the reporters in connection with transcripts;

(4) the amount of time the reporters are in attendance upon the courts for the purpose of recording proceedings; and

(5) such other information as the Judicial Conference may require.


(e) Each reporter shall receive an annual salary to be fixed from time to time by the Judicial Conference of the United States. For the purposes of subchapter III of chapter 83 of title 5 and chapter 84 of such title, a reporter shall be considered a full-time employee during any pay period for which a reporter receives a salary at the annual salary rate fixed for a full-time reporter under the preceding sentence. All supplies shall be furnished by the reporter at his own expense.

(f) Each reporter may charge and collect fees for transcripts requested by the parties, including the United States, at rates prescribed by the court subject to the approval of the Judicial Conference. He shall not charge a fee for any copy of a transcript delivered to the clerk for the records of court. Fees for transcripts furnished in criminal proceedings to persons proceeding under the Criminal Justice Act (18 U.S.C. 3006A), or in habeas corpus proceedings to persons allowed to sue, defend, or appeal in forma pauperis, shall be paid by the United States out of moneys appropriated for those purposes. Fees for transcripts furnished in proceedings brought under section 2255 of this title to persons permitted to sue or appeal in forma pauperis shall be paid by the United States out of money appropriated for that purpose if the trial judge or a circuit judge certifies that the suit or appeal is not frivolous and that the transcript is needed to decide the issue presented by the suit or appeal. Fees for transcripts furnished in other proceedings to persons permitted to appeal in forma pauperis shall also be paid by the United States if the trial judge or a circuit judge certifies that the appeal is not frivolous (but presents a substantial question). The reporter may require any party requesting a transcript to prepay the estimated fee in advance except as to transcripts that are to be paid for by the United States.

(g) If, upon the advice of the chief judge of any district court within the circuit, the judicial council of any circuit determines that the number of court reporters provided such district court pursuant to subsection (a) of this section is insufficient to meet temporary demands and needs and that the services of additional court reporters for such district court should be provided the judges of such district court (including the senior judges thereof when such senior judges are performing substantial judicial services for such court) on a contract basis, rather than by appointment of court reporters as otherwise provided in this section, and such judicial council notifies the Director of the Administrative Office, in writing, of such determination, the Director of the Administrative Office is authorized to and shall contract, without regard to section 6101(b) to (d) of title 41, with any suitable person, firm, association, or corporation for the providing of court reporters to serve such district court under such terms and conditions as the Director of the Administrative Office finds, after consultation with the chief judge of the district court, will best serve the needs of such district court.

(June 25, 1948, ch. 646, 62 Stat. 921; Oct. 31, 1951, ch. 655, § 46, 65 Stat. 726; June 28, 1955, ch. 189, § 3(c), 69 Stat. 176; Pub. L. 85–462, § 3(c), June 20, 1958, 72 Stat. 207; Pub. L. 85–508, § 12(e), July 7, 1958, 72 Stat. 348; Pub. L. 86–568, title I, § 116(c), July 1, 1960, 74 Stat. 303; Pub. L. 89–163, Sept. 2, 1965, 79 Stat. 619; Pub. L. 89–167, Sept. 2, 1965, 79 Stat. 647; Pub. L. 91–272, § 14, June 2, 1970, 84 Stat. 298; Pub. L. 91–545, Dec. 11, 1970, 84 Stat. 1412; Pub. L. 97–164, title IV, § 401(a), Apr. 2, 1982, 96 Stat. 56; Pub. L. 104–317, title III, § 305, Oct. 19, 1996, 110 Stat. 3852; Pub. L. 111–350, § 5(g)(4), Jan. 4, 2011, 124 Stat. 3848.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 9a(a), (b), (c), (d), and section 644 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions (Apr. 30, 1900, ch. 339, § 86, 31 Stat. 158; Mar. 3, 1909, ch. 269, § 1, 35 Stat. 838; Mar. 3, 1911, ch. 231, § 5a, as added Jan. 20, 1944, ch. 3, § 1(a), (b), (c), (d), 58 Stat. 5, 6, 7; Mar. 4, 1921, ch. 161, § 1, 41 Stat. 1412; July 9, 1921, ch. 42, § 313, 42 Stat. 119; June 1, 1922, ch. 204, title II, 42 Stat. 614, 616; Jan. 3, 1923, ch. 21, title II, 52 Stat. 1084; Feb. 12, 1925, ch. 220, 43 Stat. 890).
Section consolidates section 9a(a), (b), (c), (d) of title 28, U.S.C., 1940 ed., and part of section 644 of title 48, U.S.C., 1940 ed., relating to reporters.
The provisions of section 644 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions, relating to clerks and deputy clerks, were incorporated in section 751 of this title. The provision of said section 644 fixing the salary of the reporter at $1,200 per annum was omitted as inconsistent with this section. Certain other provisions of said section 644 were also omitted. (See reviser’s note under section 751 of this title.)
Words “including the District Court of the United States for the District of Columbia, and the district courts in the territories and insular possessions” were omitted as covered by “Each district court in the United States, the District Court for the Territory of Alaska, the United States District Court for the District of the Canal Zone, and the District Court of the Virgin Islands.” (See reviser’s note under section 88 of this title.) The courts in Hawaii and Puerto Rico are district courts of the United States under definitive section 451 of this title.
Words “for the performance of the duties combined” were substituted for “therefor, as provided by subsection (c) hereof, any provision of law to the contrary notwithstanding”.
Subsections (e) and (f) of this section incorporate part of the provisions of subsection 9a(c) of title 28, U.S.C., 1940 ed. The other provisions of said subsection are incorporated in sections 550 [see Prior Provisions note under that section] and 1915 of this title.
The last paragraph of subsection (b) of this section was revised to conform with the language of section 556 of title 28, U.S.C., 1940 ed., providing for inspection of books in the offices of clerks of district courts. Such section 556 will be omitted, however, as more properly coverable by rule of court.

Editorial Notes

References in TextThe Criminal Justice Act, referred to in subsec. (f), probably means Pub. L. 88–455, Aug. 20, 1964, 78 Stat. 552, known as the Criminal Justice Act of 1964, which is classified to section 3006A of Title 18, Crimes and Criminal Procedure, and provisions set out as notes under section 3006A of Title 18.

Amendments2011—Subsec. (g). Pub. L. 111–350 substituted “section 6101(b) to (d) of title 41” for “section 3709 of the Revised Statutes of the United States, as amended (41 U.S.C. 5)”.
1996—Subsec. (e). Pub. L. 104–317 inserted “For the purposes of subchapter III of chapter 83 of title 5 and chapter 84 of such title, a reporter shall be considered a full-time employee during any pay period for which a reporter receives a salary at the annual salary rate fixed for a full-time reporter under the preceding sentence.” after first sentence.
1982—Subsec. (b). Pub. L. 97–164, amended subsec. (b) generally, substituting provisions permitting proceedings to be recorded using electronic sound recording, or any other method, subject to the approval and authorization of the Judicial Conference and of the presiding judge, for provisions requiring that an official court reporter attend each session of the court and every other proceeding designated by rule or order of the court or one of the judges.
1970—Subsec. (e). Pub. L. 91–272, § 14(1), struck out provisions limiting to the $3,000 to $7,630 range the annual salary paid to reporters.
Subsec. (f). Pub. L. 91–545 restricted authorization of United States to pay fees for transcripts furnished in criminal proceedings to transcripts furnished to persons proceeding under the Criminal Justice Act.
Subsec. (g). Pub. L. 91–272, § 14(2), added subsec. (g)
1965—Subsec. (b). Pub. L. 89–163 made provision for recording of proceedings in United States District Courts by means of electronic sound recording devices, made subject to the Judicial Conference the types of electronic sound recording means used by the reporters, made electronic sound recordings of proceedings on arraignment, plea, and sentence in a criminal case when properly certified by the court reporter admissible evidence to establish the record of that part of the proceedings, required the transcribing of arraignments in addition to the criminal proceedings already required to be transcribed, and waived the transcribing requirement for arraignments, pleas, and sentencing proceedings when such proceedings have been electronically recorded and such records certified and filed as provided in this subsection.
Subsec. (f). Pub. L. 89–167 provided for payment by United States of fees for transcripts furnished in proceedings brought under section 2255 of this title to persons permitted to sue or appeal in forma pauperis if trial judge or a circuit judge certifies that the suit or appeal is not frivolous and that the transcript is needed to decide the issue presented by the suit or appeal.
1960—Subsec. (e). Pub. L. 86–568 increased maximum annual salary from $7,095 to $7,630.
1958—Subsec. (a). Pub. L. 85–508 struck out provisions which related to District Court for Territory of Alaska. See section 81A of this title which establishes a United States District Court for State of Alaska.
Subsec. (e). Pub. L. 85–462 increased maximum annual salary from $6,450 to $7,095.
1955—Subsec. (e). Act June 28, 1955, increased maximum annual salary from $6,000 to $6,450.
1951—Subsec. (a). Act Oct. 31, 1951, inserted reference to District Court of Guam in first par.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1960 AmendmentAmendment by Pub. L. 86–568 effective on the first day of the first pay period which begins on or after July 1, 1960, see section 122 of Pub. L. 86–568.

Effective Date of 1958 AmendmentAmendment by Pub. L. 85–508 effective Jan. 3, 1959, on admission of Alaska into the Union pursuant to Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, see Pub. L. 85–508, set out as a note preceding section 21 of Title 48, Territories and Insular Possessions.

Savings ProvisionPub. L. 97–164, title IV, § 401(b), Apr. 2, 1982, 96 Stat. 57, provided that: “The regulations promulgated by the Judicial Conference pursuant to subsection (b) of section 753 of title 28, as amended by subsection (a) of this section, shall not take effect before one year after the effective date of this Act [Oct. 1, 1982]. During the one-year period after the date of the enactment of this Act [Apr. 2, 1982], the Judicial Conference shall experiment with the different methods of recording court proceedings. Prior to the effective date of such regulations, the law and regulations in effect the day before the date of enactment of this Act shall remain in full force and effect.”



Termination of United States District Court for the District of the Canal Zone
For termination of the United States District Court for the District of the Canal Zone at end of the “transition period”, being the 30-month period beginning Oct. 1, 1979, and ending midnight Mar. 31, 1982, see Paragraph 5 of Article XI of the Panama Canal Treaty of 1977 and sections 2101 and 2201 to 2203 of Pub. L. 96–70, title II, Sept. 27, 1979, 93 Stat. 493, formerly classified to sections 3831 and 3841 to 3843, respectively, of Title 22, Foreign Relations and Intercourse.

Salary Limitation for Court Reporters1967—Pub. L. 90–206, title II, § 213(c), Dec. 16, 1967, 81 Stat. 635, inserted a new salary limitation for court reporters effective the first pay period which begins on or after Oct. 1, 1967, which reflected the respective applicable pay increases provided by section 202(a) of Pub. L. 90–206 in corresponding rates of compensation for particular officers and employees of the government.
1966—Pub. L. 89–504, title II, § 202(c), July 18, 1966, 80 Stat. 294, inserted a new salary limitation for court reporters effective the first pay period which begins on or after July 1, 1966, which reflected the respective applicable pay increases provided by section 102(a) of title I of Pub. L. 89–504 in corresponding rates of compensation for particular officers and employees of the government.
1965—Pub. L. 89–301, § 12(c), Oct. 29, 1965, 79 Stat. 1122, inserted a new salary limitation for court reporters which reflected the applicable pay increases provided by section 2(a) of Pub. L. 89–301 in corresponding rates of compensation for particular government officers and employees.
1964—Pub. L. 88–426, title IV, § 402(c), Aug. 14, 1964, 78 Stat. 434, inserted a new salary limitation for court reporters which reflected the applicable pay increases provided by title I of Pub. L. 88–426 in corresponding rates of compensation for particular government officers and employees.
1962—Pub. L. 87–793, title VI, § 1004(c), Oct. 11, 1962, 76 Stat. 866, inserted a new salary limitation for court reporters effective for the pay period beginning on or after Oct. 11, 1962, and ending immediately prior to the first pay period beginning on or after Jan. 1, 1964, and provided for a second salary limitation effective for the first pay period beginning on or after Jan. 1, 1964, which reflected applicable pay increases provided by title II of Pub. L. 87–793 in corresponding rates of compensation for particular government officers and employees.



§ 754. Receivers of property in different districts
A receiver appointed in any civil action or proceeding involving property, real, personal or mixed, situated in different districts shall, upon giving bond as required by the court, be vested with complete jurisdiction and control of all such property with the right to take possession thereof.
He shall have capacity to sue in any district without ancillary appointment, and may be sued with respect thereto as provided in section 959 of this title.
Such receiver shall, within ten days after the entry of his order of appointment, file copies of the complaint and such order of appointment in the district court for each district in which property is located. The failure to file such copies in any district shall divest the receiver of jurisdiction and control over all such property in that district.
(June 25, 1948, ch. 646, 62 Stat. 922.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 117 (Mar. 3, 1911, ch. 231, § 56, 36 Stat. 1102).
Word “action” was substituted for “suit”, in view of Rule 2 of the Federal Rules of Civil Procedure.
Section 117 of title 28, U.S.C., 1940 ed., applied to land or other property of a fixed character lying in different States within the same circuit. Words “property, real, personal or mixed, situated in different districts”, were inserted to broaden the scope of this section to cover all property in different districts without respect to situs “within different states within same judicial circuit”.
The revised section permits the receiver appointed by any district court to control all property of the defendant in whatever district the property is situated. The provisions of section 117 of title 28, U.S.C., 1940 ed., for divesting the receiver’s jurisdiction and control of property in other districts upon disapproval by the circuit court of appeals or a judge thereof of the circuit embracing the district of appointment was omitted as unnecessary in view of sections 1292 and 2107 of this title. Said section 1292 provides for review of the order of appointment and the directions of the reviewing court will control the receiver.
Provisions of section 117 of title 28, U.S.C., 1940 ed., relating to process are the basis of section 1692 of this title.
Under section 117 of title 28, U.S.C., 1940 ed., failure to file copies of the complaint and order of appointment in any district where part of the property was located divested the receiver of jurisdiction over all the property except that part located in the State where the suit was brought. This has been changed by limiting the exception to the district where the copies are not filed. Obviously the election of the receiver not to take control of property in one district ought not to preclude his control in those districts in which he did file such copies.
Changes were made in phraseology.



§ 755. Criers and bailiffs
Each district judge may appoint a crier for the court in which he presides who shall perform also the duties of bailiff and messenger. A crier may perform also the duties of law clerk if he is qualified to do so and the district judge who appointed him designates him to serve as a crier-law clerk. A crier designated to serve as a crier-law clerk shall receive the compensation of a law clerk, but only so much of that compensation as is in excess of the compensation to which he would be entitled as a crier shall be deemed the compensation of a law clerk for the purposes of any limitation imposed by law upon the aggregate salaries of law clerks and secretaries appointed by a district judge.
Each United States marshal may employ, with the approval of the judge, not exceeding four bailiffs as the district judge may determine, to attend the court, maintain order, wait upon the grand and petit juries, and perform such other necessary duties as the judge or marshal may direct.
If the position of crier or bailiff is to be filled by the appointment of a person who has not previously served as either crier or bailiff, preference in the appointment shall be given to a person who has served in the military or naval forces of the United States in time of war and who has been honorably discharged therefrom, if in the opinion of the appointing officer such person is as well qualified as any other available person to perform to the satisfaction of the appointing officer all the duties of the position.
(June 25, 1948, ch. 646, 62 Stat. 923; Pub. L. 89–281, Oct. 21, 1965, 79 Stat. 1012; Pub. L. 100–690, title VII, § 7608(b), Nov. 18, 1988, 102 Stat. 4515.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 9, 595, 596 (R.S. § 715; Mar. 3, 1905, ch. 1487, 33 Stat. 1259; Mar. 3, 1911, ch. 231, § 5, 36 Stat. 1088; June 1, 1922, ch. 204, title II, 42 Stat. 617; Jan. 3, 1923, ch. 21, title II, 42 Stat. 1084; May 28, 1924, ch. 204, title II, 43 Stat. 221; May 14, 1940, ch. 189, title III, 54 Stat. 204; June 28, 1941, ch. 258, title III, 55 Stat. 295; July 2, 1942, ch. 472, title III, 56 Stat. 486; July 1, 1943, ch. 182, title II, 57 Stat. 286; June 28, 1944, ch. 294, title II, 58 Stat. 410; Dec. 7, 1944, ch. 522, §§ 1, 2, 58 Stat. 796; May 21, 1945, ch. 129, title II, 59 Stat. 184).
Section consolidates parts of sections 9, 595, and 596 of title 28, U.S.C., 1940 ed. The other provisions of such sections appear in section 604 of this title.
Compensation of criers and other court attendants, except bailiffs under section 604 of this title, will be fixed by the Director of the Administrative Office of the United States Courts.

Editorial Notes
Amendments1988—Pub. L. 100–690 struck out third par. which provided each bailiff an allowance of $6 a day for services to be paid only for actual attendance when court was in session or judge or jury was present.
1965—Pub. L. 89–281 inserted provisions to first par. permitting a crier to perform duties of law clerk if he is qualified to do so and district judge who appointed him designates him to serve as a crier-law clerk, specifying that a crier-law clerk shall receive compensation of a law clerk, and requiring that only so much of that compensation as is in excess of compensation to which he would be entitled as a crier shall be deemed compensation of a law clerk for purposes of any limitation imposed by law upon aggregate salaries of law clerks and secretaries appointed by a district judge.



§ 756. Power to appoint
Whenever a majority of the district judges of any district court cannot agree upon the appointment of any officer of such court, the chief judge shall make such appointment.
(June 25, 1948, ch. 646, 62 Stat. 923.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 375 (Mar. 3, 1911, ch. 231, § 260, 36 Stat. 1161; Feb. 25, 1919, ch.29, § 6, 40 Stat. 1157; Mar. 1, 1929, ch. 419, 45 Stat. 1422; May 11, 1944, ch. 192, §§ 1, 3, 58 Stat. 218, 219).
Only part of section 375 of title 28, U.S.C., 1940 ed., appears in this section. The remainder is incorporated in sections 136, 294 and 371 of this title.
The term “chief judge” was substituted for “senior district judge”. (See reviser’s note under section 136 of this title.)
Minor changes in phraseology were made.




[CHAPTER 50—OMITTED]

Editorial Notes
Codification
Chapter 50, consisting of sections 771 to 775, which was added by Pub. L. 95–598, title II, § 233(a), Nov. 6, 1978, 92 Stat. 2665, and which related to bankruptcy courts, did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.


CHAPTER 51—UNITED STATES COURT OF FEDERAL CLAIMS



Sec.


791.Clerk.


[792, 793.Repealed.]


794.Law clerks and secretaries.


795.Bailiffs and messengers.


796.Reporting of court proceedings.


797.Recall of retired judges.


798.Places of holding court; appointment of special masters.




Editorial Notes
Amendments1992—Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516, substituted “UNITED STATES COURT OF FEDERAL CLAIMS” for “UNITED STATES CLAIMS COURT” as chapter heading.
1984—Pub. L. 98–620, title IV, § 416(b), Nov. 8, 1984, 98 Stat. 3364, added item 798.
1982—Pub. L. 97–164, title I, § 121(b), (c)(2), (d)(2), (f)(2), (g)(2), Apr. 2, 1982, 96 Stat. 34–36, substituted “UNITED STATES CLAIMS COURT” for “COURT OF CLAIMS” as chapter heading and, in analysis of sections in the chapter, struck out item 792 “Commissioners” substituted “Law clerks and secretaries” for “Stenographers and clerical employees” in item 794, substituted “Bailiffs and messengers” for “Bailiff and messenger” in item 795, and substituted “judges” for “commissioners” in item 797.
1972—Pub. L. 92–375, § 1, Aug. 10, 1972, 86 Stat. 529, added item 797.
1970—Pub. L. 91–272, § 15(b), June 2, 1970, 84 Stat. 298, added item 796.
1954—Act Sept. 3, 1954, ch. 1263, § 40, 68 Stat. 1240, struck out item 793 “Reporter-commissioners; stenographers”.


§ 791. Clerk(a) The United States Court of Federal Claims may appoint a clerk, who shall be subject to removal by the court. The clerk, with the approval of the court, may appoint necessary deputies and employees in such numbers as may be approved by the Director of the Administrative Office of the United States Courts. Such deputies and employees shall be subject to removal by the clerk with the approval of the court.

(b) The clerk shall pay into the Treasury all fees, costs and other moneys collected by him. He shall make returns thereof to the Director of the Administrative Office of the United States Courts under regulations prescribed by him.

(c) On the first day of every regular session of Congress, the clerk shall transmit to Congress a full and complete statement of all the judgments rendered by the court during the previous year, showing the dates and amounts thereof and the parties in whose favor they were rendered, together with a brief synopsis of the nature of the claims upon which they were rendered, and a statement of the costs taxed in each case.

(June 25, 1948, ch. 646, 62 Stat. 923; Pub. L. 97–164, title I, § 121(a), Apr. 2, 1982, 96 Stat. 34; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 244, 248, 283a and 289 (Mar. 3, 1911, ch. 231, §§ 139, 143, 183, 36 Stat. 1136, 1142; June 10, 1921, ch. 18, §§ 301, 302, 310, 42 Stat. 23, 25, Mar. 3, 1933, ch. 212, title II, § 19, 47 Stat. 1519; May 10, 1934, ch. 277, § 512(b), 48 Stat. 759).
This section consolidates a part of sections 244 and 248 with sections 283a and 289, all of title 28, U.S.C., 1940 ed.
Provisions in section 248 of title 28, U.S.C., 1940 ed., for distribution by the clerk of copies of the court’s decisions is incorporated in section 415 of this title.
Certain provisions of section 244 of title 28, U.S.C., 1940 ed., relating to the bailiff and the chief messenger of the Court of Claims, and powers and duties of the clerk, his deputies and assistants, are incorporated in sections 795 and 956 of this title.
A provision in section 244 of title 28, U.S.C., 1940 ed., relating to the oath of the clerk of such court was omitted as covered by section 951 of this title.
Word “clerk” was substituted for “chief clerk” to harmonize with such designation of clerks of all other courts.
Provision that such officers shall be under the direction of the court in the performance of their duties was omitted as superfluous.
Provision in section 244 of title 28, U.S.C., 1940 ed., that the clerk and assistant shall be subject to removal by the Court was substituted for the grounds of misconduct or incapacity. This change is in harmony with like provisions as to the clerks of other courts.
Section 289 of title 28, U.S.C., 1940 ed., required the Attorney General to duplicate the reporting to Congress of judgments which are furnished by the clerk. The revised section eliminates such duplication by requiring the clerk to transmit the information to Congress.
Words “Director of the Administrative Office of the United States Courts” were substituted for “Attorney General,” in view of the act of August 7, 1939, ch. 501, § 6, 53 Stat. 1226, 28 U.S.C., 1940 ed., following § 446.
As revised, this section is consistent with similar provisions as to clerks of district courts and the courts of appeals in chapters 47 and 49 of this title.
Changes in phraseology were made.

Editorial Notes
Amendments1992—Subsec. (a). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Subsec. (a). Pub. L. 97–164 substituted “The United States Claims Court may appoint a clerk, who shall be subject to removal by the court” for “The Court of Claims may appoint a clerk and an assistant clerk, each of whom shall be subject to removal by the court” and “The clerk, with the approval of the court, may appoint necessary deputies and employees in such numbers as may be approved by the Director of the Administrative Office of the United States Courts. Such deputies and employees shall be subject to removal by the clerk with the approval of the court” for “The court shall report any such removal and the cause thereof to Congress as soon as possible”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in subsec. (c) of this section requiring transmittal to Congress of an annual statement relating to judgments rendered by the court, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and page 13 of House Document No. 103–7.



[§ 792. Repealed. Pub. L. 97–164, title I, § 121(b), Apr. 2, 1982, 96 Stat. 34]

Section, acts June 25, 1948, ch. 646, 62 Stat. 923; July 28, 1953, ch. 253, § 4(a), 67 Stat. 226; Sept. 3, 1954, ch. 1263, § 41, 68 Stat. 1240; Aug. 14, 1964, Pub. L. 88–426, title IV, § 403(h), 78 Stat. 434; Oct. 15, 1966, Pub. L. 89–681, § 3, 80 Stat. 959; Dec. 16, 1967, Pub. L. 90–206, title II, § 213(e), 81 Stat. 635; Aug. 9, 1975, Pub. L. 94–82, title II, § 205(b)(7), 89 Stat. 423; July 20, 1977, Pub. L. 95–69, § 3, 91 Stat. 274, provided for appointment by Court of Claims and compensation of sixteen commissioners.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.



[§ 793. Repealed. July 28, 1953, ch. 253, § 6, 67 Stat. 226]

Section, act June 25, 1948, ch. 646, 62 Stat. 924, related to appointment of reporter-commissioners by Court of Claims and employment of stenographers therefor.



§ 794. Law clerks and secretaries
The judges of the United States Court of Federal Claims may appoint necessary law clerks and secretaries, in such numbers as the Judicial Conference of the United States may approve for district judges, subject to any limitation of the aggregate salaries of such employees which may be imposed by law. A law clerk appointed under this section shall be exempt from the provisions of subchapter I of chapter 63 of title 5, unless specifically included by the appointing judge or by local rule of court.
(June 25, 1948, ch. 646, 62 Stat. 924; Pub. L. 97–164, title I, § 121(c)(1), Apr. 2, 1982, 96 Stat. 34; Pub. L. 100–702, title X, § 1003(a)(3), Nov. 19, 1988, 102 Stat. 4665; Pub. L. 102–572, title IX, §§ 902(a)(1), 905, Oct. 29, 1992, 106 Stat. 4516, 4517.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 270 (Feb. 24, 1925, ch. 301, § 2, 43 Stat. 965; May 29, 1928, ch. 852, § 711, 45 Stat. 882; June 23, 1930, ch. 573, § 1, 46 Stat. 799; Oct. 16, 1941, ch. 443, 55 Stat. 741).
The first sentence of the revised section makes express provision for appointment of stenographers and necessary clerical employees.
Other provisions of section 270 of title 28, U.S.C., 1940 ed., are incorporated in sections 456 and 792 of this title.
Specific provision for $5 per diem for stenographers is omitted as unnecessary and inconsistent with section 962 of this title. Travel and subsistence allowances of Government employees are governed by sections 822–833 of title 5, U.S.C., 1940 ed., Executive Departments and Government Officers and Employees.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court” and inserted “for district judges” after “may approve” in first sentence.
1988—Pub. L. 100–702 inserted at end “A law clerk appointed under this section shall be exempt from the provisions of subchapter I of chapter 63 of title 5, unless specifically included by the appointing judge or by local rule of court.”
1982—Pub. L. 97–164 substituted “Law clerks and secretaries” for “Stenographers and clerical employees” as section catchline and, in text, substituted “The judges of the United States Claims Court may appoint necessary law clerks and secretaries, in such numbers as the Judicial Conference of the United States may approve, subject to any limitation of the aggregate salaries of such employees which may be imposed by law” for “The Court of Claims shall appoint stenographers and other clerical employees in such numbers as may be necessary each of whom shall be subject to removal by the court”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 795. Bailiffs and messengers
The chief judge of 11 So in original. Probably should be “of the”. United States Court of Federal Claims, with the approval of the court, may appoint necessary bailiffs and messengers, in such numbers as the Director of the Administrative Office of the United States Courts may approve, each of whom shall be subject to removal by the chief judge, with the approval of the court.
(June 25, 1948, ch. 646, 62 Stat. 924; Pub. L. 97–164, title I, § 121(d)(1), Apr. 2, 1982, 96 Stat. 35; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 244 (Mar. 3, 1911, ch. 231, § 139, 36 Stat. 1136).
The provision in section 244 of title 28, U.S.C., 1940 ed., that the bailiff should serve 4 years unless sooner removed by the court for cause, was changed by omitting the 4-year tenure and removal “for cause” requirement. As revised this section conforms with sections relating to the similar court officers.
Term “chief messenger” in section 244 of title 28, U.S.C., 1940 ed., was changed to “messenger” as the court has but one messenger.
A provision of section 244 of title 28, U.S.C., 1940 ed., providing for appointment of a clerk and assistant is incorporated in section 791 of this title, and a provision thereof, relating to powers and duties of the clerk, his deputies and assistants, is incorporated in section 956 of this title.
The second paragraph was added to conform with sections 713, 755, and 834 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “Bailiffs and messengers” for “Bailiff and messenger” in section catchline and, in text, substituted “The chief judge of United States Claims Court, with the approval of the court, may appoint necessary bailiffs and messengers, in such numbers as the Director of the Administrative Office of the United States Courts may approve, each of whom shall be subject to removal by the chief judge, with the approval of the court” for “The Court of Claims may appoint a bailiff and a messenger who shall be subject to removal by the court” and struck out provision that the bailiff attend the court, preserve order, and perform such other necessary duties as the court might direct.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 796. Reporting of court proceedings
Subject to the approval of the United States Court of Federal Claims, the Director of the Administrative Office of the United States Courts is authorized to contract for the reporting of all proceedings had in open court, and in such contract to fix the terms and conditions under which such reporting services shall be performed, including the terms and conditions under which transcripts shall be supplied by the contractor to the court and to other persons, departments, and agencies.
(Added Pub. L. 91–272, § 15(a), June 2, 1970, 84 Stat. 298; amended Pub. L. 97–164, title I, § 121(e), Apr. 2, 1982, 96 Stat. 35; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “Subject to the approval of the United States Claims Court, the Director of the Administrative Office of the United States Courts” for “The Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 797. Recall of retired judges(a)(1) Any judge of the United States Court of Federal Claims who has retired from regular active service under subchapter III of chapter 83, or chapter 84, of title 5 shall be known and designated as a senior judge and may perform duties as a judge when recalled pursuant to subsection (b) of this section.

(2) Any judge of the Court of Federal Claims receiving an annuity under section 178(c) of this title (pertaining to disability) who, in the estimation of the chief judge, has recovered sufficiently to render judicial service, shall be known and designated as a senior judge and may perform duties as a judge when recalled under subsection (b) of this section.


(b) The chief judge of the Court of Federal Claims may, whenever he deems it advisable, recall any senior judge, with such judge’s consent, to perform such duties as a judge and for such period of time as the chief judge may specify.

(c) Any senior judge performing duties pursuant to this section shall not be counted as a judge for purposes of the number of judgeships authorized by section 171 of this title.

(d) Any senior judge, while performing duties pursuant to this section, shall be paid the same allowances for travel and other expenses as a judge in active service. Such senior judge shall also receive from the Court of Federal Claims supplemental pay in an amount sufficient, when added to his retirement annuity, to equal the salary of a judge in active service for the same period or periods of time. Such supplemental pay shall be paid in the same manner as the salary of a judge.

(Added Pub. L. 92–375, § 2, Aug. 10, 1972, 86 Stat. 529; amended Pub. L. 97–164, title I, § 121(f)(1), Apr. 2, 1982, 96 Stat. 35; Pub. L. 99–651, title II, § 202(c), Nov. 14, 1986, 100 Stat. 3648; Pub. L. 102–572, title IX, §§ 902(a), 904(b), Oct. 29, 1992, 106 Stat. 4516, 4517; Pub. L. 106–518, title III, § 308, Nov. 13, 2000, 114 Stat. 2419.)

Editorial Notes
Amendments2000—Subsec. (a). Pub. L. 106–518 designated existing provisions as par. (1) and added par. (2).
1992—Subsec. (a). Pub. L. 102–572, § 902(a)(1), substituted “United States Court of Federal Claims” for “United States Claims Court”.
Subsec. (b). Pub. L. 102–572, § 902(a)(2), substituted “Court of Federal Claims” for “Claims Court”.
Subsec. (d). Pub. L. 102–572, §§ 902(a)(2), 904(b), substituted “Court of Federal Claims” for “Claims Court” and struck out “civil service” before “retirement annuity”.
1986—Subsec. (a). Pub. L. 99–651 inserted reference to chapter 84 of title 5.
1982—Pub. L. 97–164 substituted “judges” for “commissioners” in section catchline.
Subsec. (a). Pub. L. 97–164 substituted “Any judge of the United States Claims Court who has retired from regular active service under subchapter III of chapter 83 of title 5 shall be known and designated as a senior judge and may perform duties as a judge when recalled pursuant to subsection (b) of this section” for “Any commissioner who has retired from regular active service under the Civil Service Retirement Act shall be known and designated as a senior commissioner and may perform duties as a commissioner when recalled pursuant to subsection (b) of this section”.
Subsec. (b). Pub. L. 97–164 substituted “The chief judge of the Claims Court may, whenever he deems it advisable, recall any senior judge, with such judge’s consent, to perform such duties as a judge and for such period of time as the chief judge may specify” for “The United States Court of Claims, whenever it deems such action advisable, may recall any senior commissioner, with the latter’s acquiescence, to perform such duties as a commissioner and for such period of time as the court may specify”.
Subsec. (c). Pub. L. 97–164 substituted “Any senior judge performing duties pursuant to this section shall not be counted as a judge for purposes of the number of judgeships authorized by section 171 of this title” for “Any senior commissioner performing duties pursuant to this section shall not be counted as a commissioner for purposes of the number of commissioner positions authorized by section 792 of this title”.
Subsec. (d). Pub. L. 97–164 substituted “judge” for “commissioner” wherever appearing, “Such senior judge” for “He”, and “Claims Court” for “Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1986 AmendmentAmendment by Pub. L. 99–651 effective Jan. 1, 1987, see section 203 of Pub. L. 99–651, set out as a note under section 155 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 798. Places of holding court; appointment of special masters(a) The United States Court of Federal Claims is authorized to use facilities and hold court in Washington, District of Columbia, and throughout the United States (including its territories and possessions) as necessary for compliance with sections 173 and 2503(c) of this title. The facilities of the Federal courts, as well as other comparable facilities administered by the General Services Administration, shall be made available for trials and other proceedings outside of the District of Columbia.

(b) Upon application of a party or upon the judge’s own initiative, and upon a showing that the interests of economy, efficiency, and justice will be served, the chief judge of the Court of Federal Claims may issue an order authorizing a judge of the court to conduct proceedings, including evidentiary hearings and trials, in a foreign country whose laws do not prohibit such proceedings, except that an interlocutory appeal may be taken from such an order pursuant to section 1292(d)(2) of this title, and the United States Court of Appeals for the Federal Circuit may, in its discretion, consider the appeal.

(c) The chief judge of the Court of Federal Claims may appoint special masters to assist the court in carrying out its functions. Any special masters so appointed shall carry out their responsibilities and be compensated in accordance with procedures set forth in the rules of the court.

(Added Pub. L. 98–620, title IV, § 416(a), Nov. 8, 1984, 98 Stat. 3364; amended Pub. L. 102–572, title IX, §§ 902(a)(2), 906(a), (b), Oct. 29, 1992, 106 Stat. 4516–4518.)

Editorial Notes
Amendments1992—Subsec. (a). Pub. L. 102–572, § 906(a), amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “The United States Claims Court is hereby authorized to utilize facilities and hold court in Washington, District of Columbia, and in four locations outside of the Washington, District of Columbia metropolitan area, for the purpose of conducting trials and such other proceedings as may be appropriate to executing the court’s functions. The Director of the Administrative Office of the United States Courts shall designate such locations and provide for such facilities.”
Subsec. (b). Pub. L. 102–572, § 906(b)(2), added subsec. (b). Former subsec. (b) redesignated (c).
Subsec. (c). Pub. L. 102–572, §§ 902(a)(2), 906(b)(1), redesignated former subsec. (b) as (c) and substituted “Court of Federal Claims” for “Claims Court”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.




[CHAPTER 53—REPEALED]
[§§ 831 to 834. Repealed. Pub. L. 97–164, title I, § 122(a), Apr. 2, 1982, 96 Stat. 36]

Section 831, act June 25, 1948, ch. 646, 62 Stat. 924, authorized Court of Customs and Patent Appeals to appoint a clerk, assistant clerks, stenographic law clerks, clerical assistants, and other necessary employees, and set out duties of clerk.


Section 832, acts June 25, 1948, ch. 646, 62 Stat. 924; May 24, 1949, ch. 139, § 76, 63 Stat. 101, authorized Court of Customs and Patent Appeals to appoint a marshal and set out duties of that marshal.


Section 833, act June 25, 1948, ch. 646, 62 Stat. 925, authorized Court of Customs and Patent Appeals to appoint a reporter and set out duties of that reporter.


Section 834, act June 25, 1948, ch. 646, 62 Stat. 925, authorized Court of Customs and Patent Appeals to appoint necessary bailiffs and messengers and set out duties of those bailiffs and messengers.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.



CHAPTER 55—COURT OF INTERNATIONAL TRADE



Sec.


871.Clerk, chief deputy clerk, assistant clerk, deputies, assistants, and other employees.


872.Criers, bailiffs, and messengers.




Editorial Notes
Amendments1986—Pub. L. 99–466, § 3(b)(3), Oct. 14, 1986, 100 Stat. 1191, struck out item 872 “Marshal and deputy marshals” and redesignated item 873 as 872.
1980—Pub. L. 96–417, title V, § 501(16), Oct. 10, 1980, 94 Stat. 1742, substituted in chapter heading “COURT OF INTERNATIONAL TRADE” for “CUSTOMS COURT”.
1959—Pub. L. 86–243, § 1, Sept. 9, 1959, 73 Stat. 474, included chief deputy clerk and assistant clerk in item 871, substituted “Marshal and deputy marshals” for “Marshal; appointment” in item 872, and added item 873.
1949—Act May 24, 1949, ch. 139, § 77, 63 Stat. 101, inserted “; appointment” in item 872.


§ 871. Clerk, chief deputy clerk, assistant clerk, deputies, assistants, and other employees
The Court of International Trade may appoint a clerk, a chief deputy clerk, an assistant clerk, deputy clerks, and such deputies, assistants, and other employees as may be necessary for the effective dispatch of the business of the court, who shall be subject to removal by the court.
(June 25, 1948, ch. 646, 62 Stat. 925; Pub. L. 86–243, § 1, Sept. 9, 1959, 73 Stat. 474; Pub. L. 96–417, title V, § 501(17), Oct. 10, 1980, 94 Stat. 1742.)

Historical and Revision NotesBased on section 6 of title 19, U.S.C., 1940 ed., Customs Duties (May 4, 1923, ch. 251, § 2, 42 Stat. 1453; Jan. 13, 1925, ch. 76, 43 Stat. 748; May 28, 1926, ch. 411, § 1, 44 Stat. 669; June 17, 1930, ch. 497, title IV, §§ 518, 649, 46 Stat. 737, 762).
Section is based on the last two sentences of section 6 of title 19, U.S.C., 1940 ed., which provided for appointment by the Attorney General in conformity with the civil service laws. This and other administrative powers of the Department of Justice with respect to the courts were transferred to the Administrative Office of the United States Courts by section 446 of title 28, U.S.C., 1940 ed., which is section 604 of this title. The revised section vests the power of appointment in the chief judge to conform with section 253 of this title and rules 5 and 22 of the Rules of the Customs Court adopted May 29, 1936.
Changes were made in phraseology.

Editorial Notes
Amendments1980—Pub. L. 96–417 redesignated the Customs Court as the Court of International Trade.
1959—Pub. L. 86–243 included chief deputy clerk and assistant clerk in section catchline, transferred the appointing authority from the chief judge to the Customs Court, provided for appointment of a chief deputy clerk, an assistant clerk and deputy clerks and for power of removal and deleted reference to the civil service laws with respect to appointments.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

Savings ProvisionPub. L. 86–243, § 4, Sept. 9, 1959, 73 Stat. 474, provided that: “Nothing contained in the amendments made by this Act [enacting section 873 and amending this section and sections 253, 550, and 872 of this title] shall be construed to deprive any person serving on the date of enactment of this Act [Sept. 9, 1959] as an officer or employee of the Customs Court of any rights, privileges, or civil service status, if any, to which such person is entitled under the laws of the United States or regulations thereunder.”




§ 872. Criers, bailiffs, and messengers
The Court of International Trade may appoint such criers as it may require for said court, which criers shall also perform the duties of bailiffs and messengers and such other duties as the court directs and shall be subject to removal by the court.
(Added Pub. L. 86–243, § 1, Sept. 9, 1959, 73 Stat. 474, § 873; amended Pub. L. 96–417, title V, § 501(19), Oct. 10, 1980, 94 Stat. 1742; renumbered § 872, Pub. L. 99–466, § 3(b)(2), Oct. 14, 1986, 100 Stat. 1191.)

Editorial Notes
Prior ProvisionsA prior section 872, acts June 25, 1948, ch. 646, 62 Stat. 925; May 24, 1949, ch. 139, § 78, 63 Stat. 101; Sept. 9, 1959, Pub. L. 86–243, § 1, 73 Stat. 474; Oct. 10, 1980, Pub. L. 96–417, title V, § 501(18), 94 Stat. 1742, related to a marshal and deputy marshals, prior to repeal by Pub. L. 99–466, §§ 3(b)(1), 4, Oct. 14, 1986, 100 Stat. 1191, effective 60 days after Oct. 14, 1986.

Amendments1986—Pub. L. 99–466 renumbered section 873 of this title as this section.
1980—Pub. L. 96–417 redesignated the Customs Court as the Court of International Trade.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

Savings ProvisionEnactment of section by Pub. L. 86–243 not to deprive Customs Court officers or employees of any rights, privileges, or civil service status, see section 4 of Pub. L. 86–243, set out as a note under section 871 of this title.



[§ 873. Renumbered § 872]

CHAPTER 57—GENERAL PROVISIONS APPLICABLE TO COURT OFFICERS AND EMPLOYEES



Sec.


951.Oath of office of clerks and deputies.


[952.Repealed.]


953.Administration of oaths and acknowledgments.


954.Vacancy in clerk position; absence of clerk.


955.Practice of law restricted.


956.Powers and duties of clerks and deputies.


957.Clerks ineligible for certain offices.


958.Persons ineligible as receivers.


959.Trustees and receivers suable; management; State laws.


960.Tax liability.


961.Office expenses of clerks.


[962.Repealed.]


963.Courts defined.




Senate Revision AmendmentThis chapter was renumbered “57”, but without change in its section numbers, by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments1996—Pub. L. 104–317, title II, § 204(b), Oct. 19, 1996, 110 Stat. 3850, substituted “Vacancy in clerk position; absence of clerk” for “Death of clerk; duties of deputies” in item 954.
1972—Pub. L. 92–310, title II, § 206(e)(2), (f)(2), June 6, 1972, 86 Stat. 203, struck out item 952 “Bonds of clerks and deputies”, and struck out “and remedies against” before “deputies” in item 954.
1968—Pub. L. 90–623, § 4, Oct. 22, 1968, 82 Stat. 1315, struck out item 962 “Traveling expenses”.
1949—Act May 24, 1949, ch. 139, § 78a, 63 Stat. 101, struck out “by clerks” after “law” in item 955.


§ 951. Oath of office of clerks and deputies
Each clerk of court and his deputies shall take the following oath or affirmation before entering upon their duties: “I, ___ ___, having been appointed ___, do solemnly swear (or affirm) that I will truly and faithfully enter and record all orders, decrees, judgments and proceedings of such court, and will faithfully and impartially discharge all other duties of my office according to the best of my abilities and understanding. So help me God.”
(June 25, 1948, ch. 646, 62 Stat. 925.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 512 (R.S., § 794; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167).
Section 512 of title 28, U.S.C., 1940 ed., applied only to the Clerk of the Supreme Court and clerks and deputies of the district courts.
This section is applicable to the Supreme Court and to all courts established by act of Congress.
The last sentence of section 512 of title 28, U.S.C., 1940 ed., reading “The words ‘So help me God.’ shall be omitted in all cases where an affirmation is admitted instead of an oath,” was omitted as unnecessary because on affirmation such words would not be included. As revised, the section conforms with section 453 of this title providing for the form of judicial oath.
Minor changes were made in phraseology.



[§ 952. Repealed. Pub. L. 92–310, title II, § 206(e)(1), June 6, 1972, 86 Stat. 203]

Section, act June 25, 1948, ch. 646, 62 Stat. 926, related to bonds of clerks and deputies.



§ 953. Administration of oaths and acknowledgments
Each clerk of court and his deputies may administer oaths and affirmations and take acknowledgments.
(June 25, 1948, ch. 646, 62 Stat. 926.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 264, 523 and 525, section 1114(a) of title 26, U.S.C., 1940 ed., Internal Revenue Code, and District of Columbia Code, 1940 ed., § 11–402 (R.S. § 799; May 28, 1896, ch. 252, § 19, 29 Stat. 184; Mar. 2, 1901, ch. 814, 31 Stat. 956; Mar. 3, 1901, ch. 854, § 178, 31 Stat. 1219; June 30, 1902, ch. 1329, 32 Stat. 527; Mar. 3, 1911, ch. 231, §§ 158, 291, 36 Stat. 1139, 1167; Feb. 10, 1939, ch. 2, § 1114(a), 53 Stat. 160; Oct. 21, 1942, ch. 619, title V, § 504(a)(c), 56 Stat. 957; Feb. 25, 1944, ch. 63, title V, § 503, 58 Stat. 72).
This section consolidates a part of section 525, sections 264 and 523 of title 28, U.S.C., 1940 ed., part of section 1114(a) of title 26, U.S.C., 1940 ed., section 11–402 of the District of Columbia Code, 1940 ed.,
As respects acknowledgments, sections 264, 523 and 525 of title 28, U.S.C., 1940 ed., and section 11–402 of District of Columbia Code, 1940 ed., referred only to the Court of Claims and the District Court for the District of Columbia. However, section 555 of said title 28, before amendment in 1944, provided for the collection of a fee by district court clerks for taking acknowledgments. The 1944 amendment provided for the fixing of fees by the Judicial Conference of the United States. If notaries and other minor officials may take acknowledgments there seems to be no reason why clerks of Federal courts and their deputies should not have such power.
Words “Except as provided in section 591 of this title,” in section 525 of title 28, U.S.C., 1940 ed., were omitted. Under such section 591, the provisions of such section 525 were inapplicable to the Territory of Alaska, but a later act of June 6, 1900, ch. 786, § 7, 31 Stat. 324, section 106 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions, provided that clerks of the District Court for Alaska should perform the duties required or authorized to be performed by clerks of United States courts in other districts.
Provisions of section 525 of title 28, U.S.C., 1940 ed., relating to United States commissioners are incorporated in section 637 of this title.
Provisions of section 264 of title 28, U.S.C., 1940 ed., and section 1114(a) of title 26, U.S.C., 1940 ed., relating to administration of oaths and acknowledgments by judges, are incorporated in section 459 of this title. For distribution of other provisions of such section 1114(a) of title 26, see Distribution Table.
Changes in phraseology were made.

Senate Revision AmendmentThose provisions of this section which related to the Tax Court were eliminated by Senate amendment, therefore section 1114(a) of Title 26, U.S.C., Internal Revenue Code, was not a part of the source of this section upon final enactment. The Senate amendments also eliminated section 1114(a) of the Internal Revenue Code from the schedule of repeals. See 80th Congress Senate Report No. 1559.



§ 954. Vacancy in clerk position; absence of clerk
When the office of clerk is vacant, the deputy clerks shall perform the duties of the clerk in the name of the last person who held that office. When the clerk is incapacitated, absent, or otherwise unavailable to perform official duties, the deputy clerks shall perform the duties of the clerk in the name of the clerk. The court may designate a deputy clerk to act temporarily as clerk of the court in his or her own name.
(June 25, 1948, ch. 646, 62 Stat. 926; Pub. L. 92–310, title II, § 206(f), June 6, 1972, 86 Stat. 203; Pub. L. 104–317, title II, § 204(a), Oct. 19, 1996, 110 Stat. 3850.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 8, 222 and 327 (Mar. 3, 1911, ch. 231, §§ 4, 125, 221, 36 Stat. 1087, 1132, 1153).
Section consolidates parts of sections 8, 222 and 327 of title 28, U.S.C., 1940 ed.
Sections 8, 222 and 327 of title 28, U.S.C., 1940 ed., related only to district courts, courts of appeals and the Supreme Court, respectively. This section applies to all Federal courts and is in conformity with section 548 [546] of this title relating to death of a United States marshal.
The provision for continuance of the salary of the clerk of the Supreme Court until his successor is appointed and qualifies was inserted to preserve existing law as declared in the unpublished opinion of Chief Justice Taft, March 23, 1932 (filed in the Department of Justice), with respect to a deceased clerk of the Supreme Court.
Other provisions of sections 8, 222 and 327 of title 28, U.S.C., 1940 ed., are incorporated in sections 671, 711, and 751 of this title.

Editorial Notes
Amendments1996—Pub. L. 104–317 substituted “Vacancy in clerk position; absence of clerk” for “Death of clerk; duties of deputies” in section catchline and amended text generally. Prior to amendment, text read as follows:
“Upon the death of any clerk of court, his deputy or deputies shall execute the duties of the deceased clerk in his name until his successor is appointed and qualifies.
“The compensation of a deceased clerk of the Supreme Court may be paid to his personal representatives until his successor is appointed and qualifies.”
1972—Pub. L. 92–310 struck out “and remedies against” before “deputies” in section catchline and repealed provisions which related to the default or misfeasance of a deputy in connection with the bond of a deceased clerk of a Federal court.



§ 955. Practice of law restricted
The clerk of each court and his deputies and assistants shall not practice law in any court of the United States.
(June 25, 1948, ch. 646, 62 Stat. 926.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 395 and 396 (Mar. 3, 1911, ch. 231, §§ 273, 274, 36 Stat. 1164).
Section consolidates parts of sections 395 and 396 of title 28, U.S.C., 1940 ed. The remainder, relating to United States marshals and their deputies, is incorporated in section 556 of this title.
Sections 395 and 396 of title 28, U.S.C., 1940 ed., have been extended to include all clerks, deputies, and assistants.
The revised section substitutes as simpler and more appropriate, the prohibition against practice of law “in any court of the United States.” (See reviser’s note under section 556 of this title.)
For explanation of provisions omitted from sections 395 and 396 of title 28, U.S.C., 1940 ed., also see reviser’s note under section 556 of this title.
Changes in phraseology were made.



§ 956. Powers and duties of clerks and deputies
The clerk of each court and his deputies and assistants shall exercise the powers and perform the duties assigned to them by the court.
(June 25, 1948, ch. 646, 62 Stat. 926.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 221, 244, 304 and 305 (Mar. 3, 1911, ch. 231, §§ 124, 139, 191, 192, 36 Stat. 1132, 1136, 1144; June 16, 1930, ch. 494, 46 Stat. 589).
This section contains only a part of sections 221, 244, 304 and 305 of title 28, U.S.C., 1940 ed. The other provisions of such sections are incorporated in sections 604, 711, 831, 833, 834, 957 and 1926 of this title.
Sections 221, 244, 304 and 305 of title 28, U.S.C., 1940 ed., related to the clerks of the circuit courts of appeals, the Court of Claims and the Court of Customs and Patent Appeals.
The phrase “assigned to them by the court” was substituted for the indefinite provision of section 221 of title 28, U.S.C., 1940 ed., that the clerk of each circuit court of appeals “shall exercise the same powers and perform the same duties * * * as are exercised and performed by the clerk of the Supreme Court, so far as the same may be applicable.”
This section is new insofar as it affects the Clerk of the Supreme Court and clerks of the district courts and the Customs Court. Existing law does not prescribe the powers and duties of those clerks. The duties of the clerk of the Customs Court have been prescribed by the rules of such court adopted May 29, 1936.
Changes were made in phraseology.



§ 957. Clerks ineligible for certain offices
A clerk of a court or any of his deputies shall not be appointed a commissioner, master, referee or receiver in any case, unless there are special reasons requiring such appointment which are recited in the order of appointment.
(June 25, 1948, ch. 646, 62 Stat. 926; Pub. L. 95–598, title II, § 234, Nov. 6, 1978, 92 Stat. 2667; Pub. L. 97–164, title I, § 122(b), Apr. 2, 1982, 96 Stat. 36; Pub. L. 98–353, title I, § 109, July 10, 1984, 98 Stat. 342.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 127, 304 (Mar. 3, 1911, ch. 231, §§ 68, 191, 36 Stat. 1105, 1144).
Section consolidates section 127 with part of 304 of title 28, U.S.C., 1940 ed.
Provisions of section 304 of title 28, U.S.C., 1940 ed., relating to appointment, powers, duties, and compensation of the clerk of the Court of Customs and Patent Appeals, and table of fees are incorporated in sections 604, 831, 956 and 1926 of this title.
Appointment and compensation of masters for district courts, see Rule 53(a) of the Federal Rules of Civil Procedure.
The words “commissioner” and “referee” did not appear in section 127 of title 28, U.S.C., 1940 ed. They were added to subsection (a) to remove possible ambiguity.
Words “by the court or any judge thereof” in section 304 of title 28, U.S.C., 1940 ed., were omitted as surplusage.
Words “or assistant clerks” and “in any case” were added in subsection (b) to make the section applicable to that officer and consistent with the prohibition in this section against deputies of district court clerks.
Minor changes were made in phraseology.

Editorial Notes
Amendments1984—Pub. L. 98–353 struck out “district” before “court”.
1982—Pub. L. 97–164 struck out designation “(a)” before “A clerk of a district court” and struck out subsec. (b) which had provided that the clerk or assistant clerk of the Court of Customs and Patent Appeals could not be appointed a commissioner, master, or referee in any case.
1978—Pub. L. 95–598 directed the amendment of section by inserting “or bankruptcy court” after “district court”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–353 effective July 10, 1984, see section 122(a) of Pub. L. 98–353, set out as an Effective Date note under section 151 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 958. Persons ineligible as receivers
A person holding any civil or military office or employment under the United States or employed by any justice or judge of the United States shall not at the same time be appointed a receiver in any case in any court of the United States.
(June 25, 1948, ch. 646, 62 Stat. 926.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 527 (May 28, 1896, ch. 252, § 20, 29 Stat. 184; Dec. 28, 1945, ch. 592, 59 Stat. 659).
Provisions of section 527 of title 28, U.S.C., 1940 ed., relating to ineligibility of various persons as United States commissioner appear as section 631 of this title. Words “janitor of any Government building” were omitted as covered by words “person holding any civil or military employment under the United States” used in the revised section.
The general language of the revised section was substituted for the provisions of section 527 of title 28, U.S.C., 1940 ed., enumerating certain officers and employees.
The exception of Alaska by reference to “section 591 of this title” in section 527 of title 28, U.S.C., 1940 ed., was omitted as surplusage. Alaska is excluded by reason of the words “any court of the United States” which are limited by definitive section 451 of this title.
Changes in phraseology were made.



§ 959. Trustees and receivers suable; management; State laws(a) Trustees, receivers or managers of any property, including debtors in possession, may be sued, without leave of the court appointing them, with respect to any of their acts or transactions in carrying on business connected with such property. Such actions shall be subject to the general equity power of such court so far as the same may be necessary to the ends of justice, but this shall not deprive a litigant of his right to trial by jury.

(b) Except as provided in section 1166 of title 11, a trustee, receiver or manager appointed in any cause pending in any court of the United States, including a debtor in possession, shall manage and operate the property in his possession as such trustee, receiver or manager according to the requirements of the valid laws of the State in which such property is situated, in the same manner that the owner or possessor thereof would be bound to do if in possession thereof.

(June 25, 1948, ch. 646, 62 Stat. 926; Pub. L. 95–598, title II, § 235, Nov. 6, 1978, 92 Stat. 2667.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 124, 125 (Mar. 3, 1911, ch. 231, §§ 65, 66, 36 Stat. 1104).
Section consolidates part of section 124 of title 28, U.S.C., 1940 ed., with section 125 of the same title. The criminal penalty for violation of said section 124 is incorporated in section 1911 of Title 18, Crimes and Criminal Procedure.
Section was extended and made applicable to trustees and debtors in possession. The provision at the end of subsection (a) for preserving the right to a jury trial was added to clarify the intent of section 125 of title 28, U.S.C., 1940 ed., as construed in Vany v. Receiver of Toledo, St. L. and K.C. R.R. Co., C.C. 1895, 67 F. 379.
Changes in phraseology were made.

Editorial Notes
Amendments1978—Subsec. (b). Pub. L. 95–598 substituted “Except as provided in section 1166 of title 11, a trustee” for “A trustee”.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–598 effective Oct. 1, 1979, see section 402(c) of Pub. L. 95–598, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.



§ 960. Tax liability(a) Any officers and agents conducting any business under authority of a United States court shall be subject to all Federal, State and local taxes applicable to such business to the same extent as if it were conducted by an individual or corporation.

(b) A tax under subsection (a) shall be paid on or before the due date of the tax under applicable nonbankruptcy law, unless—(1) the tax is a property tax secured by a lien against property that is abandoned under section 554 of title 11, within a reasonable period of time after the lien attaches, by the trustee in a case under title 11; or

(2) payment of the tax is excused under a specific provision of title 11.


(c) In a case pending under chapter 7 of title 11, payment of a tax may be deferred until final distribution is made under section 726 of title 11, if—(1) the tax was not incurred by a trustee duly appointed or elected under chapter 7 of title 11; or

(2) before the due date of the tax, an order of the court makes a finding of probable insufficiency of funds of the estate to pay in full the administrative expenses allowed under section 503(b) of title 11 that have the same priority in distribution under section 726(b) of title 11 as the priority of that tax.


(June 25, 1948, ch. 646, 62 Stat. 927; Pub. L. 109–8, title VII, § 712(a), Apr. 20, 2005, 119 Stat. 127.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 124a (June 18, 1934, ch. 585, 48 Stat. 993).
A proviso in section 124a of title 28, U.S.C., 1940 ed., relating to taxes accruing prior to the effective date of the 1934 act, was omitted as obsolete.
References in section 124a of title 28, U.S.C., 1940 ed., to specific officers was omitted as covered by the words “Any officers.”
Word “Federal” was added before “State” in recognition of the liability of such officers for Federal taxes under the revenue laws.
Changes in phraseology were made.

Editorial Notes
Amendments2005—Pub. L. 109–8 designated existing provisions as subsec. (a) and added subsecs. (b) and (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentAmendment by Pub. L. 109–8 effective 180 days after Apr. 20, 2005, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before such effective date, except as otherwise provided, see section 1501 of Pub. L. 109–8, set out as a note under section 101 of Title 11.



§ 961. Office expenses of clerks
Each clerk of court shall be allowed his necessary office expenses when authorized by the Director of the Administrative Office of the United States Courts.
(June 25, 1948, ch. 646, 62 Stat. 927.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 544, 563 (Mar. 3, 1891, ch. 517, § 2, 26 Stat. 826; Feb. 26, 1919, ch. 49, § 5, 40 Stat. 1182; Mar. 4, 1921, ch. 161, § 1, 41 Stat. 1412; June 1, 1922, ch. 204, title II, 42 Stat. 616; May 17, 1932, ch. 190, 47 Stat. 158; June 25, 1936, ch. 804, 49 Stat. 1921).
Section consolidates parts of sections 544 and 563 of title 28, U.S.C., 1940 ed. For remainder of such sections, see Distribution Table.
Changes were made in phraseology.



[§ 962. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 663]

Section, act June 25, 1948, ch. 646, 62 Stat. 927, related to traveling expenses and subsistence for officers and employees of the courts of the United States and of the Administrative Office of the United States Courts.



§ 963. Courts defined
As used in this chapter, unless the context indicates otherwise, the words “court” and “courts” include the Supreme Court of the United States and the courts enumerated in section 610 of this title.
(June 25, 1948, ch. 646, 62 Stat. 927.)

Historical and Revision NotesThis section was included to embrace the Supreme Court and all courts under the supervision of the Administrative Office of the United States Courts. See section 610 of this title and reviser’s note thereunder.




CHAPTER 58—UNITED STATES SENTENCING COMMISSION



Sec.


991.United States Sentencing Commission; establishment and purposes.


992.Terms of office; compensation.


993.Powers and duties of Chair.


994.Duties of the Commission.


995.Powers of the Commission.


996.Director and staff.


997.Annual report.


998.Definitions.




Editorial Notes
Amendments1994—Pub. L. 103–322, title XXVIII, § 280005(c)(1), Sept. 13, 1994, 108 Stat. 2097, substituted “Chair” for “Chairman” in item 993.


§ 991. United States Sentencing Commission; establishment and purposes(a) There is established as an independent commission in the judicial branch of the United States a United States Sentencing Commission which shall consist of seven voting members and one nonvoting member. The President, after consultation with representatives of judges, prosecuting attorneys, defense attorneys, law enforcement officials, senior citizens, victims of crime, and others interested in the criminal justice process, shall appoint the voting members of the Commission, by and with the advice and consent of the Senate, one of whom shall be appointed, by and with the advice and consent of the Senate, as the Chair and three of whom shall be designated by the President as Vice Chairs. At least 3 of the members shall be Federal judges selected after considering a list of six judges recommended to the President by the Judicial Conference of the United States. Not more than four of the members of the Commission shall be members of the same political party, and of the three Vice Chairs, no more than two shall be members of the same political party. The Attorney General, or the Attorney General’s designee, shall be an ex officio, nonvoting member of the Commission. The Chair, Vice Chairs, and members of the Commission shall be subject to removal from the Commission by the President only for neglect of duty or malfeasance in office or for other good cause shown.

(b) The purposes of the United States Sentencing Commission are to—(1) establish sentencing policies and practices for the Federal criminal justice system that—(A) assure the meeting of the purposes of sentencing as set forth in section 3553(a)(2) of title 18, United States Code;

(B) provide certainty and fairness in meeting the purposes of sentencing, avoiding unwarranted sentencing disparities among defendants with similar records who have been found guilty of similar criminal conduct while maintaining sufficient flexibility to permit individualized sentences when warranted by mitigating or aggravating factors not taken into account in the establishment of general sentencing practices; and

(C) reflect, to the extent practicable, advancement in knowledge of human behavior as it relates to the criminal justice process; and


(2) develop means of measuring the degree to which the sentencing, penal, and correctional practices are effective in meeting the purposes of sentencing as set forth in section 3553(a)(2) of title 18, United States Code.


(Added Pub. L. 98–473, title II, § 217(a), Oct. 12, 1984, 98 Stat. 2017; amended Pub. L. 99–22, § 1(1), Apr. 15, 1985, 99 Stat. 46; Pub. L. 103–322, title XXVIII, § 280005(a), (c)(1), (2), Sept. 13, 1994, 108 Stat. 2096, 2097; Pub. L. 104–294, title VI, § 604(b)(11), Oct. 11, 1996, 110 Stat. 3507; Pub. L. 108–21, title IV, § 401(n)(1), Apr. 30, 2003, 117 Stat. 675; Pub. L. 110–406, § 16, Oct. 13, 2008, 122 Stat. 4295.)

Editorial Notes
Amendments2008—Subsec. (a). Pub. L. 110–406 substituted “At least” for “Not more than” in third sentence.
2003—Subsec. (a). Pub. L. 108–21 substituted “Not more than 3” for “At least three” in third sentence.
1996—Subsec. (a). Pub. L. 104–294 made technical correction to directory language of Pub. L. 103–322. See 1994 Amendment note below.
1994—Subsec. (a). Pub. L. 103–322, § 280005(c)(1), (2), in second sentence, substituted “Chair” for “Chairman” and in fifth sentence, substituted “the Attorney General’s designee” for “his designee”.
Pub. L. 103–322, § 280005(a), as amended by Pub. L. 104–294, in second sentence, substituted “and three of whom shall be designated by the President as Vice Chairs.” for the period at end, in fourth sentence, substituted “, and of the three Vice Chairs, no more than two shall be members of the same political party.” for the period at end, and in last sentence, substituted “Chair, Vice Chairs,” for “Chairman”.
1985—Subsec. (a). Pub. L. 99–22 struck out “in regular active service” after “Federal judges”.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentPub. L. 108–21, title IV, § 401(n)(2), Apr. 30, 2003, 117 Stat. 676, provided that: “The amendment made under paragraph (1) [amending this section] shall not apply to any person who is serving, or who has been nominated to serve, as a member of the Sentencing Commission on the date of enactment of this Act [Apr. 30, 2003].”


Effective Date of 1996 AmendmentAmendment by Pub. L. 104–294 effective Sept. 13, 1994, see section 604(d) of Pub. L. 104–294, set out as a note under section 13 of Title 18, Crimes and Criminal Procedure.

Effective DateSection effective Oct. 12, 1984, see section 235(a)(1)(B)(i) of Pub. L. 98–473, set out as an Effective Date; Savings Provision note under section 3551 of Title 18, Crimes and Criminal Procedure.

Composition of Members of Commission During First Five-Year PeriodFor provisions directing that, notwithstanding the provisions of this section, during the five-year period following Oct. 12, 1984, the United States Sentencing Commission shall consist of nine members, including two ex officio, nonvoting members, see section 235(b)(5) of Pub. L. 98–473, set out as an Effective Date note under section 3551 of Title 18, Crimes and Criminal Procedure.



§ 992. Terms of office; compensation(a) The voting members of the United States Sentencing Commission shall be appointed for six-year terms, except that the initial terms of the first members of the Commission shall be staggered so that—(1) two members, including the Chair, serve terms of six years;

(2) three members serve terms of four years; and

(3) two members serve terms of two years.


(b)(1) Subject to paragraph (2)—(A) no voting member of the Commission may serve more than two full terms; and

(B) a voting member appointed to fill a vacancy that occurs before the expiration of the term for which a predecessor was appointed shall be appointed only for the remainder of such term.


(2) A voting member of the Commission whose term has expired may continue to serve until the earlier of—(A) the date on which a successor has taken office; or

(B) the date on which the Congress adjourns sine die to end the session of Congress that commences after the date on which the member’s term expired.



(c) The Chair and Vice Chairs of the Commission shall hold full-time positions and shall be compensated during their terms of office at the annual rate at which judges of the United States courts of appeals are compensated. The voting members of the Commission, other than the Chair and Vice Chairs, shall hold full-time positions until the end of the first six years after the sentencing guidelines go into effect pursuant to section 235(a)(1)(B)(ii) of the Sentencing Reform Act of 1984, and shall be compensated at the annual rate at which judges of the United States courts of appeals are compensated. Thereafter, the voting members of the Commission, other than the Chair and Vice Chairs,,11 So in original. shall hold part-time positions and shall be paid at the daily rate at which judges of the United States courts of appeals are compensated. A Federal judge may serve as a member of the Commission without resigning the judge’s appointment as a Federal judge.

(d) Sections 44(c) and 134(b) of this title (relating to the residence of judges) do not apply to any judge holding a full-time position on the Commission under subsection (c) of this section.

(Added Pub. L. 98–473, title II, § 217(a), Oct. 12, 1984, 98 Stat. 2018; amended Pub. L. 99–646, §§ 4, 6(a), Nov. 10, 1986, 100 Stat. 3592; Pub. L. 102–349, § 1, Aug. 26, 1992, 106 Stat. 933; Pub. L. 103–322, title XXVIII, § 280005(b), (c)(1), (3), Sept. 13, 1994, 108 Stat. 2096, 2097.)

Editorial Notes

References in TextSection 235(a)(1)(B)(ii) of the Sentencing Reform Act of 1984, referred to in subsec. (c), is section 235(a)(1)(B)(ii) of Pub. L. 98–473, which is set out as an Effective Date note under section 3551 of Title 18, Crimes and Criminal Procedure.

Amendments1994—Subsec. (a)(1). Pub. L. 103–322, § 280005(c)(1), substituted “Chair” for “Chairman”.
Subsec. (c). Pub. L. 103–322, § 280005(b), (c)(3), amended first sentence generally, substituting “The Chair and Vice Chairs of the Commission shall hold full-time positions and shall be compensated during their terms” for “The Chairman of the Commission shall hold a full-time position and shall be compensated during the term”, in second sentence, substituted “Chair and Vice Chairs” for “Chairman”, in third sentence, substituted “Chair and Vice Chairs,” for “Chairman”, and in last sentence, substituted “the judge’s appointment” for “his appointment”.
1992—Subsec. (b). Pub. L. 102–349 amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “No voting member may serve more than two full terms. A voting member appointed to fill a vacancy that occurs before the expiration of the term for which his predecessor was appointed shall be appointed only for the remainder of such term.”
1986—Subsec. (c). Pub. L. 99–646, § 4, substituted “section 235(a)(1)(B)(ii) of the Sentencing Reform Act of 1984” for “section 225(a)(1)(B)(ii) of the Sentencing Reform Act of 1983”.
Subsec. (d). Pub. L. 99–646, § 6(a), added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 12, 1984, see section 235(a)(1)(B)(i) of Pub. L. 98–473, set out as an Effective Date; Savings Provision note under section 3551 of Title 18, Crimes and Criminal Procedure.

Commencement of Terms of First Members of CommissionFor provisions directing that, for purposes of subsec. (a) of this section, the terms of the first members of the United States Sentencing Commission shall not begin to run until the sentencing guidelines go into effect pursuant to section 235(a)(1)(B)(ii) of Pub. L. 98–473, see section 235(a)(2) of Pub. L. 98–473, both of which are set out as an Effective Date note under section 3551 of Title 18, Crimes and Criminal Procedure.



§ 993. Powers and duties of Chair
The Chair shall—(a) call and preside at meetings of the Commission, which shall be held for at least two weeks in each quarter after the members of the Commission hold part-time positions; and

(b) direct—(1) the preparation of requests for appropriations for the Commission; and

(2) the use of funds made available to the Commission.


(Added Pub. L. 98–473, title II, § 217(a), Oct. 12, 1984, 98 Stat. 2019; amended Pub. L. 99–22, § 1(2), Apr. 15, 1985, 99 Stat. 46; Pub. L. 99–646, § 5, Nov. 10, 1986, 100 Stat. 3592; Pub. L. 103–322, title XXVIII, § 280005(c)(1), Sept. 13, 1994, 108 Stat. 2097.)

Editorial Notes
Amendments1994—Pub. L. 103–322 substituted “Chair” for “Chairman” in section catchline and introductory provisions.
1986—Subsec. (b)(2). Pub. L. 99–646 struck out provision that, before appointment of first Chairman, Administrative Office of the United States Courts may make requests for appropriations for Commission.
1985—Subsec. (b)(2). Pub. L. 99–22 inserted provision authorizing the Administrative Office of the United States Courts to make requests for appropriations for the Commission before the appointment of the first Chairman of the Commission.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 12, 1984, see section 235(a)(1)(B)(i) of Pub. L. 98–473, set out as an Effective Date; Savings Provision note under section 3551 of Title 18, Crimes and Criminal Procedure.



§ 994. Duties of the Commission(a) The Commission, by affirmative vote of at least four members of the Commission, and pursuant to its rules and regulations and consistent with all pertinent provisions of any Federal statute shall promulgate and distribute to all courts of the United States and to the United States Probation System—(1) guidelines, as described in this section, for use of a sentencing court in determining the sentence to be imposed in a criminal case, including—(A) a determination whether to impose a sentence to probation, a fine, or a term of imprisonment;

(B) a determination as to the appropriate amount of a fine or the appropriate length of a term of probation or a term of imprisonment;

(C) a determination whether a sentence to a term of imprisonment should include a requirement that the defendant be placed on a term of supervised release after imprisonment, and, if so, the appropriate length of such a term;

(D) a determination whether multiple sentences to terms of imprisonment should be ordered to run concurrently or consecutively; and

(E) a determination under paragraphs (6) and (11) 11 See References in Text note below. of section 3563(b) of title 18;


(2) general policy statements regarding application of the guidelines or any other aspect of sentencing or sentence implementation that in the view of the Commission would further the purposes set forth in section 3553(a)(2) of title 18, United States Code, including the appropriate use of—(A) the sanctions set forth in sections 3554, 3555, and 3556 of title 18;

(B) the conditions of probation and supervised release set forth in sections 3563(b) and 3583(d) of title 18;

(C) the sentence modification provisions set forth in sections 3563(c), 3564, 3573, and 3582(c) of title 18;

(D) the fine imposition provisions set forth in section 3572 of title 18;

(E) the authority granted under rule 11(e)(2) of the Federal Rules of Criminal Procedure to accept or reject a plea agreement entered into pursuant to rule 11(e)(1); and

(F) the temporary release provisions set forth in section 3622 of title 18, and the prerelease custody provisions set forth in section 3624(c) of title 18; and


(3) guidelines or general policy statements regarding the appropriate use of the provisions for revocation of probation set forth in section 3565 of title 18, and the provisions for modification of the term or conditions of supervised release and revocation of supervised release set forth in section 3583(e) of title 18.


(b)(1) The Commission, in the guidelines promulgated pursuant to subsection (a)(1), shall, for each category of offense involving each category of defendant, establish a sentencing range that is consistent with all pertinent provisions of title 18, United States Code.

(2) If a sentence specified by the guidelines includes a term of imprisonment, the maximum of the range established for such a term shall not exceed the minimum of that range by more than the greater of 25 percent or 6 months, except that, if the minimum term of the range is 30 years or more, the maximum may be life imprisonment.


(c) The Commission, in establishing categories of offenses for use in the guidelines and policy statements governing the imposition of sentences of probation, a fine, or imprisonment, governing the imposition of other authorized sanctions, governing the size of a fine or the length of a term of probation, imprisonment, or supervised release, and governing the conditions of probation, supervised release, or imprisonment, shall consider whether the following matters, among others, have any relevance to the nature, extent, place of service, or other incidents 22 So in original. Probably should be “incidence”. of an appropriate sentence, and shall take them into account only to the extent that they do have relevance—(1) the grade of the offense;

(2) the circumstances under which the offense was committed which mitigate or aggravate the seriousness of the offense;

(3) the nature and degree of the harm caused by the offense, including whether it involved property, irreplaceable property, a person, a number of persons, or a breach of public trust;

(4) the community view of the gravity of the offense;

(5) the public concern generated by the offense;

(6) the deterrent effect a particular sentence may have on the commission of the offense by others; and

(7) the current incidence of the offense in the community and in the Nation as a whole.


(d) The Commission in establishing categories of defendants for use in the guidelines and policy statements governing the imposition of sentences of probation, a fine, or imprisonment, governing the imposition of other authorized sanctions, governing the size of a fine or the length of a term of probation, imprisonment, or supervised release, and governing the conditions of probation, supervised release, or imprisonment, shall consider whether the following matters, among others, with respect to a defendant, have any relevance to the nature, extent, place of service, or other incidents 2 of an appropriate sentence, and shall take them into account only to the extent that they do have relevance—(1) age;

(2) education;

(3) vocational skills;

(4) mental and emotional condition to the extent that such condition mitigates the defendant’s culpability or to the extent that such condition is otherwise plainly relevant;

(5) physical condition, including drug dependence;

(6) previous employment record;

(7) family ties and responsibilities;

(8) community ties;

(9) role in the offense;

(10) criminal history; and

(11) degree of dependence upon criminal activity for a livelihood.

The Commission shall assure that the guidelines and policy statements are entirely neutral as to the race, sex, national origin, creed, and socioeconomic status of offenders.

(e) The Commission shall assure that the guidelines and policy statements, in recommending a term of imprisonment or length of a term of imprisonment, reflect the general inappropriateness of considering the education, vocational skills, employment record, family ties and responsibilities, and community ties of the defendant.

(f) The Commission, in promulgating guidelines pursuant to subsection (a)(1), shall promote the purposes set forth in section 991(b)(1), with particular attention to the requirements of subsection 991(b)(1)(B) for providing certainty and fairness in sentencing and reducing unwarranted sentence disparities.

(g) The Commission, in promulgating guidelines pursuant to subsection (a)(1) to meet the purposes of sentencing as set forth in section 3553(a)(2) of title 18, United States Code, shall take into account the nature and capacity of the penal, correctional, and other facilities and services available, and shall make recommendations concerning any change or expansion in the nature or capacity of such facilities and services that might become necessary as a result of the guidelines promulgated pursuant to the provisions of this chapter. The sentencing guidelines prescribed under this chapter shall be formulated to minimize the likelihood that the Federal prison population will exceed the capacity of the Federal prisons, as determined by the Commission.

(h) The Commission shall assure that the guidelines specify a sentence to a term of imprisonment at or near the maximum term authorized for categories of defendants in which the defendant is eighteen years old or older and—(1) has been convicted of a felony that is—(A) a crime of violence; or

(B) an offense described in section 401 of the Controlled Substances Act (21 U.S.C. 841), sections 1002(a), 1005, and 1009 of the Controlled Substances Import and Export Act (21 U.S.C. 952(a), 955, and 959), and chapter 705 of title 46; and


(2) has previously been convicted of two or more prior felonies, each of which is—(A) a crime of violence; or

(B) an offense described in section 401 of the Controlled Substances Act (21 U.S.C. 841), sections 1002(a), 1005, and 1009 of the Controlled Substances Import and Export Act (21 U.S.C. 952(a), 955, and 959), and chapter 705 of title 46.



(i) The Commission shall assure that the guidelines specify a sentence to a substantial term of imprisonment for categories of defendants in which the defendant—(1) has a history of two or more prior Federal, State, or local felony convictions for offenses committed on different occasions;

(2) committed the offense as part of a pattern of criminal conduct from which the defendant derived a substantial portion of the defendant’s income;

(3) committed the offense in furtherance of a conspiracy with three or more persons engaging in a pattern of racketeering activity in which the defendant participated in a managerial or supervisory capacity;

(4) committed a crime of violence that constitutes a felony while on release pending trial, sentence, or appeal from a Federal, State, or local felony for which he was ultimately convicted; or

(5) committed a felony that is set forth in section 401 or 1010 of the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 841 and 960), and that involved trafficking in a substantial quantity of a controlled substance.


(j) The Commission shall insure that the guidelines reflect the general appropriateness of imposing a sentence other than imprisonment in cases in which the defendant is a first offender who has not been convicted of a crime of violence or an otherwise serious offense, and the general appropriateness of imposing a term of imprisonment on a person convicted of a crime of violence that results in serious bodily injury.

(k) The Commission shall insure that the guidelines reflect the inappropriateness of imposing a sentence to a term of imprisonment for the purpose of rehabilitating the defendant or providing the defendant with needed educational or vocational training, medical care, or other correctional treatment.

(l) The Commission shall insure that the guidelines promulgated pursuant to subsection (a)(1) reflect—(1) the appropriateness of imposing an incremental penalty for each offense in a case in which a defendant is convicted of—(A) multiple offenses committed in the same course of conduct that result in the exercise of ancillary jurisdiction over one or more of the offenses; and

(B) multiple offenses committed at different times, including those cases in which the subsequent offense is a violation of section 3146 (penalty for failure to appear) or is committed while the person is released pursuant to the provisions of section 3147 (penalty for an offense committed while on release) of title 18; and


(2) the general inappropriateness of imposing consecutive terms of imprisonment for an offense of conspiring to commit an offense or soliciting commission of an offense and for an offense that was the sole object of the conspiracy or solicitation.


(m) The Commission shall insure that the guidelines reflect the fact that, in many cases, current sentences do not accurately reflect the seriousness of the offense. This will require that, as a starting point in its development of the initial sets of guidelines for particular categories of cases, the Commission ascertain the average sentences imposed in such categories of cases prior to the creation of the Commission, and in cases involving sentences to terms of imprisonment, the length of such terms actually served. The Commission shall not be bound by such average sentences, and shall independently develop a sentencing range that is consistent with the purposes of sentencing described in section 3553(a)(2) of title 18, United States Code.

(n) The Commission shall assure that the guidelines reflect the general appropriateness of imposing a lower sentence than would otherwise be imposed, including a sentence that is lower than that established by statute as a minimum sentence, to take into account a defendant’s substantial assistance in the investigation or prosecution of another person who has committed an offense.

(o) The Commission periodically shall review and revise, in consideration of comments and data coming to its attention, the guidelines promulgated pursuant to the provisions of this section. In fulfilling its duties and in exercising its powers, the Commission shall consult with authorities on, and individual and institutional representatives of, various aspects of the Federal criminal justice system. The United States Probation System, the Bureau of Prisons, the Judicial Conference of the United States, the Criminal Division of the United States Department of Justice, and a representative of the Federal Public Defenders shall submit to the Commission any observations, comments, or questions pertinent to the work of the Commission whenever they believe such communication would be useful, and shall, at least annually, submit to the Commission a written report commenting on the operation of the Commission’s guidelines, suggesting changes in the guidelines that appear to be warranted, and otherwise assessing the Commission’s work.

(p) The Commission, at or after the beginning of a regular session of Congress, but not later than the first day of May, may promulgate under subsection (a) of this section and submit to Congress amendments to the guidelines and modifications to previously submitted amendments that have not taken effect, including modifications to the effective dates of such amendments. Such an amendment or modification shall be accompanied by a statement of the reasons therefor and shall take effect on a date specified by the Commission, which shall be no earlier than 180 days after being so submitted and no later than the first day of November of the calendar year in which the amendment or modification is submitted, except to the extent that the effective date is revised or the amendment is otherwise modified or disapproved by Act of Congress.

(q) The Commission and the Bureau of Prisons shall submit to Congress an analysis and recommendations concerning maximum utilization of resources to deal effectively with the Federal prison population. Such report shall be based upon consideration of a variety of alternatives, including—(1) modernization of existing facilities;

(2) inmate classification and periodic review of such classification for use in placing inmates in the least restrictive facility necessary to ensure adequate security; and

(3) use of existing Federal facilities, such as those currently within military jurisdiction.


(r) The Commission, not later than two years after the initial set of sentencing guidelines promulgated under subsection (a) goes into effect, and thereafter whenever it finds it advisable, shall recommend to the Congress that it raise or lower the grades, or otherwise modify the maximum penalties, of those offenses for which such an adjustment appears appropriate.

(s) The Commission shall give due consideration to any petition filed by a defendant requesting modification of the guidelines utilized in the sentencing of such defendant, on the basis of changed circumstances unrelated to the defendant, including changes in—(1) the community view of the gravity of the offense;

(2) the public concern generated by the offense; and

(3) the deterrent effect particular sentences may have on the commission of the offense by others.


(t) The Commission, in promulgating general policy statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be considered extraordinary and compelling reasons for sentence reduction, including the criteria to be applied and a list of specific examples. Rehabilitation of the defendant alone shall not be considered an extraordinary and compelling reason.

(u) If the Commission reduces the term of imprisonment recommended in the guidelines applicable to a particular offense or category of offenses, it shall specify in what circumstances and by what amount the sentences of prisoners serving terms of imprisonment for the offense may be reduced.

(v) The Commission shall ensure that the general policy statements promulgated pursuant to subsection (a)(2) include a policy limiting consecutive terms of imprisonment for an offense involving a violation of a general prohibition and for an offense involving a violation of a specific prohibition encompassed within the general prohibition.

(w)(1) The Chief Judge of each district court shall ensure that, within 30 days following entry of judgment in every criminal case, the sentencing court submits to the Commission, in a format approved and required by the Commission, a written report of the sentence, the offense for which it is imposed, the age, race, sex of the offender, and information regarding factors made relevant by the guidelines. The report shall also include—(A) the judgment and commitment order;

(B) the written statement of reasons for the sentence imposed (which shall include the reason for any departure from the otherwise applicable guideline range and which shall be stated on the written statement of reasons form issued by the Judicial Conference and approved by the United States Sentencing Commission);

(C) any plea agreement;

(D) the indictment or other charging document;

(E) the presentence report; and

(F) any other information as the Commission finds appropriate.

The information referred to in subparagraphs (A) through (F) shall be submitted by the sentencing court in a format approved and required by the Commission.

(2) The Commission shall, upon request, make available to the House and Senate Committees on the Judiciary, the written reports and all underlying records accompanying those reports described in this section, as well as other records received from courts.

(3) The Commission shall submit to Congress at least annually an analysis of these documents, any recommendations for legislation that the Commission concludes is warranted by that analysis, and an accounting of those districts that the Commission believes have not submitted the appropriate information and documents required by this section.

(4) The Commission shall make available to the Attorney General, upon request, such data files as the Commission itself may assemble or maintain in electronic form as a result of the information submitted under paragraph (1). Such data files shall be made available in electronic form and shall include all data fields requested, including the identity of the sentencing judge.


(x) The provisions of section 553 of title 5, relating to publication in the Federal Register and public hearing procedure, shall apply to the promulgation of guidelines pursuant to this section.

(y) The Commission, in promulgating guidelines pursuant to subsection (a)(1), may include, as a component of a fine, the expected costs to the Government of any imprisonment, supervised release, or probation sentence that is ordered.

(Added Pub. L. 98–473, title II, § 217(a), Oct. 12, 1984, 98 Stat. 2019; amended Pub. L. 99–217, § 3, Dec. 26, 1985, 99 Stat. 1728; Pub. L. 99–363, § 2, July 11, 1986, 100 Stat. 770; Pub. L. 99–570, title I, §§ 1006(b), 1008, Oct. 27, 1986, 100 Stat. 3207–7; Pub. L. 99–646, §§ 6(b), 56, Nov. 10, 1986, 100 Stat. 3592, 3611; Pub. L. 100–182, §§ 16(b), 23, Dec. 7, 1987, 101 Stat. 1269, 1271; Pub. L. 100–690, title VII, §§ 7083, 7103(b), 7109, Nov. 18, 1988, 102 Stat. 4408, 4417, 4419; Pub. L. 103–322, title II, § 20403(b), title XXVIII, § 280005(c)(4), title XXXIII, § 330003(f)(1), Sept. 13, 1994, 108 Stat. 1825, 2097, 2141; Pub. L. 108–21, title IV, § 401(h), (k), Apr. 30, 2003, 117 Stat. 672, 674; Pub. L. 109–177, title VII, § 735, Mar. 9, 2006, 120 Stat. 271; Pub. L. 109–304, § 17(f)(1), Oct. 6, 2006, 120 Stat. 1708.)

Editorial Notes

References in TextParagraphs (6) and (11) of section 3563(b) of title 18, referred to in subsec. (a)(1)(E), were renumbered paragraphs (5) and (10), respectively, of section 3563(b) by Pub. L. 104–132, title II, § 203(2)(B), Apr. 24, 1996, 110 Stat. 1227.
The Federal Rules of Criminal Procedure, referred to in subsec. (a)(2)(E), are set out in the Appendix to Title 18, Crimes and Criminal Procedure.

Amendments2006—Subsec. (h)(1)(B), (2)(B). Pub. L. 109–304 substituted “chapter 705 of title 46” for “the Maritime Drug Law Enforcement Act (46 U.S.C. App. 1901 et seq.)”.
Subsec. (w)(1). Pub. L. 109–177, § 735(1)(A), (C), inserted “, in a format approved and required by the Commission,” after “submits to the Commission” in introductory provisions and inserted concluding provisions.
Subsec. (w)(1)(B). Pub. L. 109–177, § 735(1)(B), inserted “written” before “statement of reasons for the sentence imposed” and “and which shall be stated on the written statement of reasons form issued by the Judicial Conference and approved by the United States Sentencing Commission” after “applicable guideline range”.
Subsec. (w)(4). Pub. L. 109–177, § 735(2), substituted “itself may assemble or maintain in electronic form as a result of the” for “may assemble or maintain in electronic form that include any”.
2003—Subsec. (a). Pub. L. 108–21, § 401(k), substituted “consistent with all pertinent provisions of any Federal statute” for “consistent with all pertinent provisions of this title and title 18, United States Code,”.
Subsec. (w). Pub. L. 108–21, § 401(h), amended subsec. (w) generally. Prior to amendment, subsec. (w) read as follows: “The appropriate judge or officer shall submit to the Commission in connection with each sentence imposed (other than a sentence imposed for a petty offense, as defined in title 18, for which there is no applicable sentencing guideline) a written report of the sentence, the offense for which it is imposed, the age, race, and sex of the offender, information regarding factors made relevant by the guidelines, and such other information as the Commission finds appropriate. The Commission shall submit to Congress at least annually an analysis of these reports and any recommendations for legislation that the Commission concludes is warranted by that analysis.”
1994—Subsec. (h)(1)(B), (2)(B). Pub. L. 103–322, § 330003(f)(1), substituted “the Maritime Drug Law Enforcement Act (46 U.S.C. App. 1901 et seq.)” for “section 1 of the Act of September 15, 1980 (21 U.S.C. 955a)”.
Subsec. (i)(2). Pub. L. 103–322, § 280005(c)(4), substituted “the defendant” for “he” and “the defendant’s” for “his”.
Subsec. (y). Pub. L. 103–322, § 20403(b), added subsec. (y).
1988—Subsec. (a)(1)(E). Pub. L. 100–690, § 7103(b), added subpar. (E).
Subsec. (n). Pub. L. 100–690, § 7083, substituted “as a minimum sentence” for “as minimum sentence”.
Subsec. (p). Pub. L. 100–690, § 7109, amended subsec. (p) generally. Prior to amendment, subsec. (p) read as follows: “The Commission, at or after the beginning of a regular session of Congress but not later than the first day of May, shall report to the Congress any amendments of the guidelines promulgated pursuant to subsection (a)(1), and a report of the reasons therefor, and the amended guidelines shall take effect one hundred and eighty days after the Commission reports them, except to the extent the effective date is enlarged or the guidelines are disapproved or modified by Act of Congress.”
1987—Subsec. (r). Pub. L. 100–182, § 23(a), substituted “two years” for “one year”.
Subsec. (s). Pub. L. 100–182, § 23(b), struck out at end: “Within one hundred and eighty days of the filing of such petition the Commission shall provide written notice to the defendant whether or not it has approved the petition. If the petition is disapproved the written notice shall contain the reasons for such disapproval. The Commission shall submit to the Congress at least annually an analysis of such written notices.”
Subsec. (w). Pub. L. 100–182, § 16(b), inserted “(other than a sentence imposed for a petty offense, as defined in title 18, for which there is no applicable sentencing guideline)” after “each sentence imposed”.
1986—Subsec. (a)(2)(C). Pub. L. 99–363, § 2(1)(B), amended subpar. (C) generally, inserting “3564,” after “3563(c),”.
Subsec. (a)(2)(D) to (F). Pub. L. 99–363, § 2(1)(A), (C), added subpar. (D) and redesignated former subpars. (D) and (E) as (E) and (F), respectively.
Subsec. (a)(3). Pub. L. 99–570, § 1006(b), inserted “and revocation of supervised release” after “supervised release”.
Pub. L. 99–363, § 2(2), amended par. (3) generally. Prior to amendment, par. (3) read as follows: “guidelines or general policy statements regarding the appropriate use of the probation revocation provisions set forth in section 3565 of title 18, and the provisions for modification of the term or conditions of probation or supervised release set forth in sections 3563(c), 3564(d), and 3583(e) of title 18.”
Subsec. (b). Pub. L. 99–363, § 2(3), designated existing provisions as pars. (1) and (2), and in par. (2) substituted “the greater of 25 percent or 6 months, except that, if the maximum term of the range is 30 years or more, the maximum may be life imprisonment” for “25 per centum”.
Subsec. (b)(2). Pub. L. 99–646, § 56, substituted “that, if the minimum” for “that, if the maximum”.
Subsec. (h). Pub. L. 99–646, § 6(b)(1), (2), substituted “guidelines specify” for “guidelines will specify” and struck out “by section 3581(b) of title 18, United States Code,” after “term authorized” in introductory text.
Subsec. (i). Pub. L. 99–646, § 6(b)(2), substituted “guidelines specify” for “guidelines will specify”.
Subsecs. (n) to (t). Pub. L. 99–570, § 1008(1), (2), added subsec. (n) and redesignated former subsecs. (n) to (t) as (o) to (u), respectively.
Subsec. (u). Pub. L. 99–646, § 6(b)(3), which directed that subsec. (t) be amended by inserting “in what circumstances and” after “specify” and striking out “that are outside the applicable guideline ranges” after “terms of imprisonment”, was executed to subsec. (u) to reflect the probable intent of Congress and the intervening redesignation of subsec. (t) as (u) by Pub. L. 99–570.
Pub. L. 99–570, § 1008(2), redesignated subsec. (t) as (u).
Subsecs. (v) to (x). Pub. L. 99–570, § 1008(2), redesignated former subsecs. (u) to (w) as (v) to (x), respectively.
1985—Subsec. (q). Pub. L. 99–217 substituted “not later than one year after the initial set of sentencing guidelines promulgated under subsection (a) goes into effect” for “within three years of the date of enactment of the Sentencing Reform Act of 1983”.

Statutory Notes and Related Subsidiaries
Effective Date of 1987 AmendmentAmendment by Pub. L. 100–182 applicable with respect to offenses committed after Dec. 7, 1987, see section 26 of Pub. L. 100–182, set out as a note under section 3006A of Title 18, Crimes and Criminal Procedure.

Effective DateSection effective Oct. 12, 1984, see section 235(a)(1)(B)(i) of Pub. L. 98–473, set out as an Effective Date; Savings Provision note under section 3551 of Title 18, Crimes and Criminal Procedure.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in subsec. (w) of this section relating to requirement that the Commission submit to Congress at least annually an analysis of reports and recommendations for legislation that the Commission concludes is warranted by that analysis, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and page 13 of House Document No. 103–7.

Provisions for Review, Promulgation, or Amendment of Federal Sentencing GuidelinesPub. L. 112–269, § 3, Jan. 14, 2013, 126 Stat. 2442.—Transmission or attempted transmission of stolen trade secrets outside of the United States; economic espionage.
Pub. L. 112–206, § 3(b), Dec. 7, 2012, 126 Stat. 1492.—Higher penalties for sex crimes involving children and for harassment and intimidation in order to obstruct the administration of justice regarding such crimes.
Pub. L. 112–186, § 7, Oct. 5, 2012, 126 Stat. 1430.—Theft of pre-retail medical products.
Pub. L. 112–144, title VII, § 717(b), July 9, 2012, 126 Stat. 1076.—Counterfeit drug trafficking.
Pub. L. 111–273, § 4, Oct. 12, 2010, 124 Stat. 2860.—Drug offense resulting from authorization to receive scheduled substances from ultimate user or long-term care facility.
Pub. L. 111–220, §§ 5–8, Aug. 3, 2010, 124 Stat. 2373, 2374.—Violence during drug trafficking offenses; increased emphasis on defendant’s role; aggravating and mitigating factors.
Pub. L. 111–203, title X, § 1079A(a), July 21, 2010, 124 Stat. 2077.—Securities fraud and financial institutions fraud.
Pub. L. 111–148, title X, § 10606(a), Mar. 23, 2010, 124 Stat. 1006.—Health care fraud.
Pub. L. 110–457, title II, § 222(g), Dec. 23, 2008, 122 Stat. 5071.—Alien harboring in furtherance of prostitution.
Pub. L. 110–425, § 3(k)(2), Oct. 15, 2008, 122 Stat. 4833.—Offenses involving dispensing of controlled substances by means of the Internet.
Pub. L. 110–407, title I, § 103, Oct. 13, 2008, 122 Stat. 4298.—Operating or embarking in a submersible or semi-submersible vessel without nationality.
Pub. L. 110–384, Oct. 10, 2008, 122 Stat. 4094.—Desecration or theft of veterans’ grave markers.
Pub. L. 110–326, title II, § 209, Sept. 26, 2008, 122 Stat. 3564.—Identity theft, computer fraud, illegal wiretapping, and unlawful access to stored information.
Pub. L. 110–179, § 5, Jan. 7, 2008, 121 Stat. 2557.—Fraud or theft in connection with major disasters or emergencies.
Pub. L. 110–177, title II, § 209, Jan. 7, 2008, 121 Stat. 2538.—Online threats against United States officials, judges, or law enforcement officers and immediate family members.
Pub. L. 109–476, § 4, Jan. 12, 2007, 120 Stat. 3571.—Fraud in obtaining confidential phone records information of covered entity.
Pub. L. 109–295, title V, § 551(d), Oct. 4, 2006, 120 Stat. 1390; Pub. L. 110–161, div. E, title V, § 553(c), Dec. 26, 2007, 121 Stat. 2082.—Offenses involving border tunnels and passages.
Pub. L. 109–248, title I, § 141(b), July 27, 2006, 120 Stat. 602.—Offenses committed by person who fails to register as sex offender.
Pub. L. 109–181, § 1(c), Mar. 16, 2006, 120 Stat. 287.—Trafficking in counterfeit goods, services, labels, documentation, and packaging.
Pub. L. 109–177, title III, § 307(c), Mar. 9, 2006, 120 Stat. 240.—Theft of interstate and foreign shipments.
Pub. L. 109–162, title XI, § 1191(c), Jan. 5, 2006, 119 Stat. 3129.—Offenses committed while wearing illicitly received public employee insignia or uniform.
Pub. L. 109–76, § 3, Sept. 29, 2005, 119 Stat. 2035.—False testimony and obstruction of justice involving international or domestic terrorism or anabolic steroids.
Pub. L. 109–9, title I, § 105, Apr. 27, 2005, 119 Stat. 222.—Intellectual property rights crimes.
Pub. L. 108–482, title II, § 204(b), Dec. 23, 2004, 118 Stat. 3917.—Online felony offenses involving use of a domain name registered with materially false contact information.
Pub. L. 108–458, title VI, § 6703(b), Dec. 17, 2004, 118 Stat. 3766.—False testimony and obstruction of justice involving international or domestic terrorism.
Pub. L. 108–358, § 3, Oct. 22, 2004, 118 Stat. 1664.—Offenses involving anabolic steroids.
Pub. L. 108–275, § 5, July 15, 2004, 118 Stat. 833.—Identity theft involving abuse of authority.
Pub. L. 108–187, § 4(b), Dec. 16, 2003, 117 Stat. 2705.—Fraud and related activity in connection with electronic mail.
Pub. L. 108–21, title I, § 104(a), Apr. 30, 2003, 117 Stat. 653.—Kidnapping.
Pub. L. 108–21, title IV, § 401(b), (g), (i), (j)(1)–(4), (m), Apr. 30, 2003, 117 Stat. 668, 671–673, 675.—Child crimes and sexual offenses, child pornography, downward departures, and acceptance of responsibility.
Pub. L. 108–21, title V, § 504(c)(2), Apr. 30, 2003, 117 Stat. 682.—Obscene visual representations of the sexual abuse of children.
Pub. L. 108–21, title V, § 512, Apr. 30, 2003, 117 Stat. 685.—Interstate travel to engage in sexual act with a juvenile.
Pub. L. 108–21, title V, § 513(c), Apr. 30, 2003, 117 Stat. 685.—Activities relating to material constituting or containing child pornography.
Pub. L. 108–21, title VI, § 608(e), Apr. 30, 2003, 117 Stat. 691.—Offenses involving gamma hydroxybutyric acid (GHB).
Pub. L. 107–296, title XXII, § 2207(b), formerly title II, § 225(b), Nov. 25, 2002, 116 Stat. 2156, renumbered title XXII, § 2207(b), Pub. L. 115–278, § 2(g)(2)(I), Nov. 16, 2018, 132 Stat. 4178.—Computer fraud.
Pub. L. 107–273, div. C, title I, § 11008(e), Nov. 2, 2002, 116 Stat. 1819.—Assaults and threats against Federal judges and certain other Federal officials and employees.
Pub. L. 107–204, title VIII, § 805, July 30, 2002, 116 Stat. 802.—Obstruction of justice and extensive criminal fraud.
Pub. L. 107–204, title IX, § 905, July 30, 2002, 116 Stat. 805.—Certain white collar offenses.
Pub. L. 107–204, title XI, § 1104, July 30, 2002, 116 Stat. 808.—Securities and accounting fraud and related offenses.
Pub. L. 107–155, title III, § 314, Mar. 27, 2002, 116 Stat. 107.—Violations of Federal Election Campaign Act of 1971 and related election laws.
Pub. L. 107–56, title VIII, § 814(f), Oct. 26, 2001, 115 Stat. 384.—Computer fraud and abuse.
Pub. L. 106–420, § 3, Nov. 1, 2000, 114 Stat. 1868.—Higher education financial assistance fraud.
Pub. L. 106–386, div. B, title I, § 1107(b)(2), Oct. 28, 2000, 114 Stat. 1498.—Interstate stalking.
Pub. L. 106–310, div. B, title XXXVI, § 3611, Oct. 17, 2000, 114 Stat. 1228.—Manufacture of and trafficking in amphetamine.
Pub. L. 106–310, div. B, title XXXVI, § 3612, Oct. 17, 2000, 114 Stat. 1228.—Manufacture of amphetamine or methamphetamine.
Pub. L. 106–310, div. B, title XXXVI, § 3651, Oct. 17, 2000, 114 Stat. 1238.—Trafficking in list I chemicals.
Pub. L. 106–310, div. B, title XXXVI, §§ 3663, 3664, Oct. 17, 2000, 114 Stat. 1242, 1244.—Manufacture of or trafficking in Ecstasy.
Pub. L. 106–160, § 3, Dec. 9, 1999, 113 Stat. 1774.—Electronic theft offenses.
Pub. L. 105–318, § 4, Oct. 30, 1998, 112 Stat. 3009.—Fraud and related activity in connection with identification documents and information.
Pub. L. 105–314, title V, Oct. 30, 1998, 112 Stat. 2980.—Sexual abuse, transportation for illegal sexual activity, and distribution of pornography.
Pub. L. 105–184, § 6, June 23, 1998, 112 Stat. 521.—Telemarketing fraud.
Pub. L. 105–172, § 2(e), Apr. 24, 1998, 112 Stat. 55.—Wireless telephone cloning.
Pub. L. 105–147, § 2(g), Dec. 16, 1997, 111 Stat. 2680.—Crimes against intellectual property.
Pub. L. 105–101, Nov. 19, 1997, 111 Stat. 2202; Pub. L. 105–368, title IV, § 403(d)(1), Nov. 11, 1998, 112 Stat. 3339.—Offenses against property at national cemeteries.
Pub. L. 104–305, § 2(b)(3), Oct. 13, 1996, 110 Stat. 3808.—Offenses involving flunitrazepam.
Pub. L. 104–237, title II, § 203(b), Oct. 3, 1996, 110 Stat. 3102.—Manufacture of methamphetamine.
Pub. L. 104–237, title III, § 301, Oct. 3, 1996, 110 Stat. 3105.—Manufacture of and trafficking in methamphetamine.
Pub. L. 104–237, title III, § 302(c), Oct. 3, 1996, 110 Stat. 3105.—Offenses involving list I chemicals.
Pub. L. 104–237, title III, § 303, Oct. 3, 1996, 110 Stat. 3106.—Dangerous handling of controlled substances.
Pub. L. 104–208, div. C, title II, § 203(e), Sept. 30, 1996, 110 Stat. 3009–566.—Smuggling, transporting, harboring, and inducing aliens.
Pub. L. 104–208, div. C, title II, § 211(b), Sept. 30, 1996, 110 Stat. 3009–569.—Fraudulent acquisition and use of government-issued documents.
Pub. L. 104–208, div. C, title II, § 218(b), (c), Sept. 30, 1996, 110 Stat. 3009–573, 3009–574.—Involuntary servitude.
Pub. L. 104–208, div. C, title III, § 333, Sept. 30, 1996, 110 Stat. 3009–634.—Conspiring with or assisting an alien to import, export, possess, manufacture, or distribute a controlled substance.
Pub. L. 104–208, div. C, title III, § 334, Sept. 30, 1996, 110 Stat. 3009–635.—Failure to depart, illegal reentry, and passport and visa fraud.
Pub. L. 104–201, div. A, title XIV, § 1423, Sept. 23, 1996, 110 Stat. 2725; Pub. L. 105–261, div. A, title X, § 1069(c)(1), Oct. 17, 1998, 112 Stat. 2136.—Offenses relating to importation and exportation of nuclear, biological, or chemical weapons or technologies.
Pub. L. 104–132, title II, § 208, Apr. 24, 1996, 110 Stat. 1240.—Mandatory victim restitution.
Pub. L. 104–132, title VII, § 730, Apr. 24, 1996, 110 Stat. 1303.—International terrorism.
Pub. L. 104–132, title VIII, § 805, Apr. 24, 1996, 110 Stat. 1305.—Terrorist activity damaging Federal interest computer.
Pub. L. 104–132, title VIII, § 807(h), Apr. 24, 1996, 110 Stat. 1308.—International counterfeiting of United States currency.
Pub. L. 104–71, §§ 1–4, Dec. 23, 1995, 109 Stat. 774.—Sex crimes against children.
Pub. L. 103–322, title IV, § 40111(b), Sept. 13, 1994, 108 Stat. 1903.—Sexual abuse by repeat sex offender.
Pub. L. 103–322, title IV, § 40112, Sept. 13, 1994, 108 Stat. 1903.—Aggravated sexual abuse or sexual abuse.
Pub. L. 103–322, title IV, § 40503(c), Sept. 13, 1994, 108 Stat. 1947.—Intentional transmission of HIV.
Pub. L. 103–322, title VIII, § 80001(b), Sept. 13, 1994, 108 Stat. 1986.—Importing, exporting, possessing, manufacturing, and distributing a controlled substance.
Pub. L. 103–322, title IX, § 90102, Sept. 13, 1994, 108 Stat. 1987.—Drug-dealing in “drug-free” zones.
Pub. L. 103–322, title IX, § 90103(b), Sept. 13, 1994, 108 Stat. 1987.—Use or distribution of illegal drugs in the Federal prisons.
Pub. L. 103–322, title XI, § 110501, Sept. 13, 1994, 108 Stat. 2015.—Use of semiautomatic firearm during crime of violence or drug trafficking.
Pub. L. 103–322, title XI, § 110502, Sept. 13, 1994, 108 Stat. 2015.—Second offense of using explosive to commit felony.
Pub. L. 103–322, title XI, § 110512, Sept. 13, 1994, 108 Stat. 2019.—Using firearm in commission of counterfeiting or forgery.
Pub. L. 103–322, title XI, § 110513, Sept. 13, 1994, 108 Stat. 2019.—Firearms possession by violent felons and serious drug offenders.
Pub. L. 103–322, title XII, § 120004, Sept. 13, 1994, 108 Stat. 2022.—Felonies promoting international terrorism.
Pub. L. 103–322, title XIV, § 140008, Sept. 13, 1994, 108 Stat. 2033.—Solicitation of minor to commit crime.
Pub. L. 103–322, title XVIII, § 180201(c), Sept. 13, 1994, 108 Stat. 2047.—Possession or distribution of drugs at truck stops or safety rest areas.
Pub. L. 103–322, title XXIV, § 240002, Sept. 13, 1994, 108 Stat. 2081.—Crimes against elderly victims.
Pub. L. 103–322, title XXV, § 250003, Sept. 13, 1994, 108 Stat. 2085.—Fraud against older victims.
Pub. L. 103–322, title XXVIII, § 280003, Sept. 13, 1994, 108 Stat. 2096; Pub. L. 111–84, div. E, § 4703(a), Oct. 28, 2009, 123 Stat. 2836.—Hate crimes.
Pub. L. 102–141, title VI, § 632, Oct. 28, 1991, 105 Stat. 876.—Sexual abuse or exploitation of minors.
Pub. L. 101–647, title III, § 321, Nov. 29, 1990, 104 Stat. 4817.—Sexual crimes against children.
Pub. L. 101–647, title XXV, § 2507, Nov. 29, 1990, 104 Stat. 4862.—Major bank crimes.
Pub. L. 101–647, title XXVII, § 2701, Nov. 29, 1990, 104 Stat. 4912.—Methamphetamine offenses.
Pub. L. 101–73, title IX, § 961(m), Aug. 9, 1989, 103 Stat. 501.—Offenses substantially jeopardizing safety and soundness of federally insured financial institutions.
Pub. L. 100–700, § 2(b), Nov. 19, 1988, 102 Stat. 4631.—Major fraud against the United States.
Pub. L. 100–690, title VI, § 6453, Nov. 18, 1988, 102 Stat. 4371.—Importation of controlled substances by aircraft and other vessels.
Pub. L. 100–690, title VI, § 6454, Nov. 18, 1988, 102 Stat. 4372.—Drug offenses involving children.
Pub. L. 100–690, title VI, § 6468(c), (d), Nov. 18, 1988, 102 Stat. 4376.—Drug offenses within Federal prisons.
Pub. L. 100–690, title VI, § 6482(c), Nov. 18, 1988, 102 Stat. 4382.—Common carrier operation under influence of alcohol or drugs.

Cocaine and Crack Sentences and Sentences for Money Laundering and Other Unlawful Activity; Reduction of Sentencing DisparitiesPub. L. 104–38, Oct. 30, 1995, 109 Stat. 334, disapproved of certain amendments relating to lowering of crack sentences and sentences for money laundering and transactions in property derived from unlawful activity submitted by the United States Sentencing Commission to Congress on May 1, 1995, required the Commission to recommend changes to the statutes and sentencing guidelines for unlawful manufacturing, importing, exporting, and trafficking of cocaine, and like offenses, required the Department of Justice to submit to Congress, no later than May 1, 1996, a report on the charging and plea practices of Federal prosecutors with respect to the offense of money laundering, and required the Commission to submit to Congress comments on the Department of Justice study.

Emergency Guidelines Promulgation AuthoritySection 21 of Pub. L. 100–182 provided that:
“(a) In General.—In the case of—“(1) an invalidated sentencing guideline;

“(2) the creation of a new offense or amendment of an existing offense; or

“(3) any other reason relating to the application of a previously established sentencing guideline, and determined by the United States Sentencing Commission to be urgent and compelling;

the Commission, by affirmative vote of at least four members of the Commission, and pursuant to its rules and regulations and consistent with all pertinent provisions of title 28 and title 18, United States Code, shall promulgate and distribute to all courts of the United States and to the United States Probation System a temporary guideline or amendment to an existing guideline, to remain in effect until and during the pendency of the next report to Congress under section 994(p) of title 28, United States Code.

“(b) Expiration of Authority.—The authority of the Commission under paragraphs (1) and (2) of subsection (a) shall expire on November 1, 1989. The authority of the Commission to promulgate and distribute guidelines under paragraph (3) of subsection (a) shall expire on May 1, 1988.”




Submission to Congress of Initial Sentencing GuidelinesProvisions directing that the United States Sentencing Commission submit to Congress within 30 months of Oct. 12, 1984, the initial sentencing guidelines promulgated pursuant to subsec. (a)(1) of this section, see section 235(a)(1)(B)(i) of Pub. L. 98–473, as amended, set out as an Effective Date note under section 3551 of Title 18, Crimes and Criminal Procedure.

Effective Date of Sentencing GuidelinesSentencing guidelines promulgated pursuant to this section effective when U.S. Sentencing Commission has submitted the initial set of sentencing guidelines to Congress, the General Accounting Office has studied and reported to Congress on the guidelines, Congress has examined the guidelines, and section 212(a)(2) of Pub. L. 98–473 takes effect [Nov. 1, 1987], see section 235(a)(1)(B)(ii) of Pub. L. 98–473, as amended, set out as an Effective Date note under section 3551 of Title 18, Crimes and Criminal Procedure.

Studies of Impact and Operation of Sentencing Guideline System; Reporting RequirementsPub. L. 98–473, title II, § 236, Oct. 12, 1984, 98 Stat. 2033, provided that, four years after the sentencing guidelines promulgated pursuant to section 994(a)(1) of this title and sections 3581, 3583, and 3624 of title 18 went into effect, the General Accounting Office was to undertake a study of the guidelines to determine their impact and compare the guidelines system with the operation of the previous sentencing and parole release system, and, within six months of such undertaking, report the results to Congress; provided that, within one month of the start of the study, the United States Sentencing Commission was to submit a report detailing the operation of the sentencing guideline system and discussing any problems with the system or reforms needed; and provided that Congress was to review the study.



§ 995. Powers of the Commission(a) The Commission, by vote of a majority of the members present and voting, shall have the power to—(1) establish general policies and promulgate such rules and regulations for the Commission as are necessary to carry out the purposes of this chapter;

(2) appoint and fix the salary and duties of the Staff Director of the Sentencing Commission, who shall serve at the discretion of the Commission and who shall be compensated at a rate not to exceed the highest rate now or hereafter prescribed for Level 6 of the Senior Executive Service Schedule (5 U.S.C. 5382);

(3) deny, revise, or ratify any request for regular, supplemental, or deficiency appropriations prior to any submission of such request to the Office of Management and Budget by the Chair;

(4) procure for the Commission temporary and intermittent services to the same extent as is authorized by section 3109(b) of title 5, United States Code;

(5) utilize, with their consent, the services, equipment, personnel, information, and facilities of other Federal, State, local, and private agencies and instrumentalities with or without reimbursement therefor;

(6) without regard to 31 U.S.C. 3324, enter into and perform such contracts, leases, cooperative agreements, and other transactions as may be necessary in the conduct of the functions of the Commission, with any public agency, or with any person, firm, association, corporation, educational institution, or non-profit organization;

(7) accept and employ, in carrying out the provisions of this title, voluntary and uncompensated services, notwithstanding the provisions of 31 U.S.C. 1342, however, individuals providing such services shall not be considered Federal employees except for purposes of chapter 81 of title 5, United States Code, with respect to job-incurred disability and title 28, United States Code, with respect to tort claims;

(8) request such information, data, and reports from any Federal agency or judicial officer as the Commission may from time to time require and as may be produced consistent with other law;

(9) monitor the performance of probation officers with regard to sentencing recommendations, including application of the Sentencing Commission guidelines and policy statements;

(10) issue instructions to probation officers concerning the application of Commission guidelines and policy statements;

(11) arrange with the head of any other Federal agency for the performance by such agency of any function of the Commission, with or without reimbursement;

(12) establish a research and development program within the Commission for the purpose of—(A) serving as a clearinghouse and information center for the collection, preparation, and dissemination of information on Federal sentencing practices; and

(B) assisting and serving in a consulting capacity to Federal courts, departments, and agencies in the development, maintenance, and coordination of sound sentencing practices;


(13) collect systematically the data obtained from studies, research, and the empirical experience of public and private agencies concerning the sentencing process;

(14) publish data concerning the sentencing process;

(15) collect systematically and disseminate information concerning sentences actually imposed, and the relationship of such sentences to the factors set forth in section 3553(a) of title 18, United States Code;

(16) collect systematically and disseminate information regarding effectiveness of sentences imposed;

(17) devise and conduct, in various geographical locations, seminars and workshops providing continuing studies for persons engaged in the sentencing field;

(18) devise and conduct periodic training programs of instruction in sentencing techniques for judicial and probation personnel and other persons connected with the sentencing process;

(19) study the feasibility of developing guidelines for the disposition of juvenile delinquents;

(20) make recommendations to Congress concerning modification or enactment of statutes relating to sentencing, penal, and correctional matters that the Commission finds to be necessary and advisable to carry out an effective, humane and rational sentencing policy;

(21) hold hearings and call witnesses that might assist the Commission in the exercise of its powers or duties;

(22) perform such other functions as are required to permit Federal courts to meet their responsibilities under section 3553(a) of title 18, United States Code, and to permit others involved in the Federal criminal justice system to meet their related responsibilities;

(23) retain private attorneys to provide legal advice to the Commission in the conduct of its work, or to appear for or represent the Commission in any case in which the Commission is authorized by law to represent itself, or in which the Commission is representing itself with the consent of the Department of Justice; and the Commission may in its discretion pay reasonable attorney’s fees to private attorneys employed by it out of its appropriated funds. When serving as officers or employees of the United States, such private attorneys shall be considered special government employees as defined in section 202(a) of title 18; and

(24) grant incentive awards to its employees pursuant to chapter 45 of title 5, United States Code.


(b) The Commission shall have such other powers and duties and shall perform such other functions as may be necessary to carry out the purposes of this chapter, and may delegate to any member or designated person such powers as may be appropriate other than the power to establish general policy statements and guidelines pursuant to section 994(a)(1) and (2), the issuance of general policies and promulgation of rules and regulations pursuant to subsection (a)(1) of this section, and the decisions as to the factors to be considered in establishment of categories of offenses and offenders pursuant to section 994(b). The Commission shall, with respect to its activities under subsections (a)(9), (a)(10), (a)(11), (a)(12), (a)(13), (a)(14), (a)(15), (a)(16), (a)(17), and (a)(18), to the extent practicable, utilize existing resources of the Administrative Office of the United States Courts and the Federal Judicial Center for the purpose of avoiding unnecessary duplication.

(c) Upon the request of the Commission, each Federal agency is authorized and directed to make its services, equipment, personnel, facilities, and information available to the greatest practicable extent to the Commission in the execution of its functions.

(d) A simple majority of the membership then serving shall constitute a quorum for the conduct of business. Other than for the promulgation of guidelines and policy statements pursuant to section 994, the Commission may exercise its powers and fulfill its duties by the vote of a simple majority of the members present.

(e) Except as otherwise provided by law, the Commission shall maintain and make available for public inspection a record of the final vote of each member on any action taken by it.

(Added Pub. L. 98–473, title II, § 217(a), Oct. 12, 1984, 98 Stat. 2024; amended Pub. L. 100–690, title VII, §§ 7104, 7105, 7106(b), Nov. 18, 1988, 102 Stat. 4418; Pub. L. 101–650, title III, § 325(b)(5), Dec. 1, 1990, 104 Stat. 5121; Pub. L. 103–322, title XXVIII, § 280005(c)(1), Sept. 13, 1994, 108 Stat. 2097; Pub. L. 110–177, title V, § 501(a), Jan. 7, 2008, 121 Stat. 2541.)

Editorial Notes
Amendments2008—Subsec. (f). Pub. L. 110–177, § 501, temporarily added subsec. (f). See Termination Date of 2008 Amendment note below.
1994—Subsec. (a)(3). Pub. L. 103–322 substituted “Chair” for “Chairman”.
1990—Subsec. (a)(22). Pub. L. 101–650 struck out “and” after semicolon at end.
1988—Subsec. (a)(2). Pub. L. 100–690, § 7105, substituted “Level 6 of the Senior Executive Service Schedule (5 U.S.C. 5382)” for “grade 18 of the General Schedule pay rates (5 U.S.C. 5332)”.
Subsec. (a)(23). Pub. L. 100–690, § 7104, added par. (23).
Subsec. (a)(24). Pub. L. 100–690, § 7106(b), added par. (24).

Statutory Notes and Related Subsidiaries
Termination Date of 2008 AmendmentPub. L. 110–177, title V, § 501(b), Jan. 7, 2008, 121 Stat. 2542, provided that: “The amendment made by subsection (a) [amending this section] shall cease to have force and effect on September 30, 2010.”


Effective DateSection effective Oct. 12, 1984, see section 235(a)(1)(B)(i) of Pub. L. 98–473, set out as an Effective Date; Savings Provision note under section 3551 of Title 18, Crimes and Criminal Procedure.



§ 996. Director and staff(a) The Staff Director shall supervise the activities of persons employed by the Commission and perform other duties assigned to the Staff Director by the Commission.

(b) The Staff Director shall, subject to the approval of the Commission, appoint such officers and employees as are necessary in the execution of the functions of the Commission. The officers and employees of the Commission shall be exempt from the provisions of part III of title 5, except the following: chapters 45 (Incentive Awards), 63 (Leave), 81 (Compensation for Work Injuries), 83 (Retirement), 85 (Unemployment Compensation), 87 (Life Insurance), and 89 (Health Insurance), and subchapter VI of chapter 55 (Payment for accumulated and accrued leave).

(Added Pub. L. 98–473, title II, § 217(a), Oct. 12, 1984, 98 Stat. 2026; amended Pub. L. 100–690, title VII, § 7106(c), Nov. 18, 1988, 102 Stat. 4418; Pub. L. 101–650, title III, § 325(b)(6), Dec. 1, 1990, 104 Stat. 5121; Pub. L. 103–322, title XXVIII, § 280005(c)(5), Sept. 13, 1994, 108 Stat. 2097; Pub. L. 106–518, title III, § 302(a), Nov. 13, 2000, 114 Stat. 2416.)

Editorial Notes
Amendments2000—Subsec. (b). Pub. L. 106–518 substituted “except the following: chapters 45 (Incentive Awards), 63 (Leave), 81 (Compensation for Work Injuries), 83 (Retirement), 85 (Unemployment Compensation), 87 (Life Insurance), and 89 (Health Insurance), and subchapter VI of chapter 55 (Payment for accumulated and accrued leave)” for “United States Code, except the following chapters: 45 (Incentive Awards), 81 (Compensation for Work Injuries), 83 (Retirement), 85 (Unemployment Compensation), 87 (Life Insurance), and 89 (Health Insurance)”.
1994—Subsec. (a). Pub. L. 103–322 substituted “the Staff Director” for “him” after “assigned to”.
1990—Subsec. (b). Pub. L. 101–650 substituted “and 89 (Health Insurance)” for “89 (Health Insurance), and 91 (Conflicts of Interest)”.
1988—Subsec. (b). Pub. L. 100–690 inserted reference to chapter 45 (Incentive Awards).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 12, 1984, see section 235(a)(1)(B)(i) of Pub. L. 98–473, set out as an Effective Date; Savings Provision note under section 3551 of Title 18, Crimes and Criminal Procedure.

Savings ProvisionPub. L. 106–518, title III, § 302(b), Nov. 13, 2000, 114 Stat. 2417, provided that: “Any leave that an individual accrued or accumulated (or that otherwise became available to such individual) under the leave system of the United States Sentencing Commission and that remains unused as of the date of the enactment of this Act [Nov. 13, 2000] shall, on and after such date, be treated as leave accrued or accumulated (or that otherwise became available to such individual) under chapter 63 of title 5, United States Code.”




§ 997. Annual report
The Commission shall report annually to the Judicial Conference of the United States, the Congress, and the President of the United States on the activities of the Commission.
(Added Pub. L. 98–473, title II, § 217(a), Oct. 12, 1984, 98 Stat. 2026.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 12, 1984, see section 235(a)(1)(B)(i) of Pub. L. 98–473, set out as an Effective Date; Savings Provision note under section 3551 of Title 18, Crimes and Criminal Procedure.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in this section relating to requirement to report annually to Congress, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and page 13 of House Document No. 103–7.



§ 998. Definitions
As used in this chapter—(a) “Commission” means the United States Sentencing Commission;

(b) “Commissioner” means a member of the United States Sentencing Commission;

(c) “guidelines” means the guidelines promulgated by the Commission pursuant to section 994(a) of this title; and

(d) “rules and regulations” means rules and regulations promulgated by the Commission pursuant to section 995 of this title.

(Added Pub. L. 98–473, title II, § 217(a), Oct. 12, 1984, 98 Stat. 2026.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 12, 1984, see section 235(a)(1)(B)(i) of Pub. L. 98–473, set out as an Effective Date; Savings Provision note under section 3551 of Title 18, Crimes and Criminal Procedure.





PART IV—JURISDICTION AND VENUE



Chap.

Sec.

81.Supreme Court1251

83.Courts of Appeals1291

85.District Courts; Jurisdiction1331 11 So in original. Probably should be “1330”.

87.District Courts; Venue1391

89.District Courts; Removal of Cases from State Courts1441

91.United States Court of Federal Claims1491

[93.Repealed.]

95.Court of International Trade1581

97.Jurisdictional Immunities of Foreign States1602

99.General Provisions1631



Editorial Notes
Amendments1992—Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516, substituted “United States Court of Federal Claims” for “United States Claims Court” as item for chapter 91.
1982—Pub. L. 97–164, title I, §§ 133(j)(1), 134, title III, § 301(b), Apr. 2, 1982, 96 Stat. 41, 55, substituted “United States Claims Court” for “Court of Claims” in item for chapter 91, struck out item for chapter 93 “Court of Customs and Patent Appeals”, and added item for chapter 99.
1980—Pub. L. 96–417, title V, § 501(20), Oct. 10, 1980, 94 Stat. 1742, substituted “Court of International Trade” for “Customs Court” in item for chapter 95.
1978—Pub. L. 95–598, title II, § 241(b), Nov. 6, 1978, 92 Stat. 2671, directed the addition of item for chapter 90, “District Courts and Bankruptcy Courts”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1976—Pub. L. 94–583, § 4(b), Oct. 21, 1976, 90 Stat. 2897, added item for chapter 97.


CHAPTER 81—SUPREME COURT



Sec.


1251.Original jurisdiction.


[1252.Repealed.]


1253.Direct appeals from decisions of three-judge courts.


1254.Courts of appeals; certiorari; certified questions.


[1255, 1256.Repealed.]


1257.State courts; certiorari.


1258.Supreme Court of Puerto Rico; certiorari.


1259.Court of Appeals for the Armed Forces; certiorari.


1260.Supreme Court of the Virgin Islands; certiorari.




Editorial Notes
Amendments2012—Pub. L. 112–226, § 2(b), Dec. 28, 2012, 126 Stat. 1606, added item 1260.
1994—Pub. L. 103–337, div. A, title IX, § 924(d)(2)(B), Oct. 5, 1994, 108 Stat. 2832, substituted “Court of Appeals for the Armed Forces” for “Court of Military Appeals” in item 1259.
1988—Pub. L. 100–352, §§ 1, 2(c), 5(a), June 27, 1988, 102 Stat. 662, 663, struck out item 1252 “Direct appeals from decisions invalidating Acts of Congress”, struck out “appeal;” after “certiorari;” in item 1254, and struck out “appeal;” after “State courts;” in item 1257 and after “of Puerto Rico;” in item 1258.
1983—Pub. L. 98–209, § 10(a)(2), Dec. 6, 1983, 97 Stat. 1406, added item 1259.
1982—Pub. L. 97–164, title I, § 123, Apr. 2, 1982, 96 Stat. 36, struck out item 1255 “Court of Claims; certiorari; certified questions” and item 1256 “Court of Customs and Patent Appeals; certiorari”.
1961—Pub. L. 87–189, § 2, Aug. 30, 1961, 75 Stat. 417, added item 1258.

Statutory Notes and Related Subsidiaries
Definitions of Courts and JudgesAct June 25, 1948, ch. 646, § 32, 62 Stat. 991, as amended by act May 24, 1949, ch. 139, § 127, 63 Stat. 107, provided:
“(a) All laws of the United States in force on September 1, 1948, in which reference is made to a ‘circuit court of appeals’; ‘senior circuit judge’; ‘senior district judge’; ‘presiding judge’; ‘chief justice’, except when reference to the Chief Justice of the United States is intended; or ‘justice’, except when used with respect to a justice of the Supreme Court of the United States in his capacity as such or as a circuit justice, are hereby amended by substituting ‘court of appeals’ for ‘circuit court of appeals’; ‘chief judge of the circuit’ for ‘senior circuit judge’; ‘chief judge of the district court’ for ‘senior district judge’; ‘chief judge’ for ‘presiding judge’; ‘chief judge’ for ‘chief justice’, except when reference to the Chief Justice of the United States is intended; and ‘judge’ for ‘justice’, except when the latter term is used with respect to a justice of the Supreme Court of the United States in his capacity as such or as a circuit justice.

“(b) All laws of the United States in force on September 1, 1948, in which reference is made to the Supreme Court of the District of Columbia or to the District Court of the United States for the District of Columbia are amended by substituting ‘United States District Court for the District of Columbia’ for such designations.

“(c) All laws of the United States in force on September 1, 1948, in which reference is made to the ‘Conference of Senior Circuit Judges’, or to the ‘Judicial Conference of Senior Circuit Judges’ are amended by substituting ‘Judicial Conference of the United States’ for such designations.

“(d) This section shall not be construed to amend historical references to courts or judicial offices which have no present or future application to such courts or offices.”





§ 1251. Original jurisdiction(a) The Supreme Court shall have original and exclusive jurisdiction of all controversies between two or more States.

(b) The Supreme Court shall have original but not exclusive jurisdiction of:(1) All actions or proceedings to which ambassadors, other public ministers, consuls, or vice consuls of foreign states are parties;

(2) All controversies between the United States and a State;

(3) All actions or proceedings by a State against the citizens of another State or against aliens.


(June 25, 1948, ch. 646, 62 Stat. 927; Pub. L. 95–393, § 8(b), Sept. 30, 1978, 92 Stat. 810.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 341, 371(7), (8) (Mar. 3, 1911, ch. 231, §§ 233, 256, 36 Stat. 1156, 1160; Oct. 6, 1917, ch. 97, § 2, 40 Stat. 395; June 10, 1922, ch. 216, § 2, 42 Stat. 635).
This section reconciles provisions of sections 341 and 371(7), (8) of title 28, U.S.C., 1940 ed., with Article 3, section 2 and Amendment 11 of the Constitution.
Sections 341 and 371 of title 28, U.S.C., 1940 ed., were not wholly consistent with such constitutional provisions. Said section 341 provided that the Supreme Court should have original jurisdiction of controversies between a State and citizens of other States or aliens, whereas the 11th Amendment prohibits an action in any Federal Court against a State by citizens of another State or aliens.
The original jurisdiction conferred on the Supreme Court by Article 3, section 2, of the Constitution is not exclusive by virtue of that provision alone. Congress may provide for or deny exclusiveness. Ames v. Kansas, 1884, 4 S.Ct. 437, 111 U.S. 449, 28 L.Ed. 442; U.S. v. 4,450.72 Acres of Land, Clearwater County, State of Minnesota, D.C. Minn., 1939, 27 F.Supp. 167, affirmed 125 F.2d 636.
Sections 341 and 371 of title 28, U.S.C., 1940 ed., did not confer expressly exclusive jurisdiction on the Supreme Court in civil cases between States, Louisiana v. Texas, 1899, 20 S.Ct. 251, 176 U.S. 1, 44 L.Ed. 347, as has been provided in subsection (a)(1) of the revised section. The language at the beginning of said section 341, for which said subsection has been substituted, was ambiguous and made it appear that an action by a State against the United States would be within the exclusive jurisdiction of the Supreme Court. However, in U.S. v. Louisiana, 1887, 8 S.Ct. 17, 123 U.S. 32, 31 L.Ed. 69, the Supreme Court, in a case appealed from the Court of Claims, held to the contrary.
So, also, in actions by the United States to condemn lands of a State or to enforce penalties for violation of a Federal statute against a State-owned utility, the United States district courts have jurisdiction. See United States v. State of Utah, 1931, 51 S.Ct. 438, 283 U.S. 64, 75 L.Ed. 844; United States v. 4,450.72 Acres of Land, Clearwater County, State of Minnesota, D.C.Minn. 1939, 27 F.Supp. 167, affirmed 125 F.2d 636; United States v. State of California, 1936, 56 S.Ct. 421, 297 U.S. 175, 80 L.Ed. 567.
The intent of section 371(7), (8) of title 28, U.S.C., 1940 ed., that the jurisdiction of the courts of the United States should be exclusive of the courts of the States in controversies to which a State is a party, and suits against ambassadors, public ministers, consuls and vice consuls, is preserved and clarified by this section and section 1351 of this title.
The revised section preserves existing law with reference to foreign ambassadors, other public ministers and consuls. Under subsection (a)(2) the Supreme Court has exclusive jurisdiction of actions or proceedings against the ambassadors or public ministers of other nations.
Under subsection (b)(1) the Supreme Court has original but not exclusive jurisdiction of actions or proceedings brought by such ambassadors or other public ministers or to which consuls or vice consuls of other nations are parties.
Section 1351 of this title gives to United States district courts, exclusive of the courts of the States, jurisdiction of civil actions against such consuls and vice consuls.
This section and said section 1351 of this title have no application to ambassadors, public ministers, consuls or vice consuls representing the United States. See Milward v. McSaul, D.C.S.D.N.Y. 1846, 17 Fed.Cas.No. 9,623 and State of Ohio ex rel. Popovici v. Alger, 1930, 50 S.Ct. 154, 280 U.S. 379, 74 L.Ed. 489.
Changes were made in phraseology.

Editorial Notes
Amendments1978—Subsec. (a). Pub. L. 95–393, § 8(b)(1), designated introductory provision of subsec. (a) and (a)(1) as (a), and struck out “(2) All actions or proceedings against ambassadors or other public ministers of foreign states or their domestics or domestic servants, not inconsistent with the law of nations”.
Subsec. (b)(1). Pub. L. 95–393, § 8(b)(2), substituted “to which ambassadors, other public ministers, consuls, or” for “brought by ambassadors or other public ministers of foreign states or to which consuls or”.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–393 effective at the end of the ninety-day period beginning on Sept. 30, 1978, see section 9 of Pub. L. 95–393, set out as an Effective Date note under section 254a of Title 22, Foreign Relations and Intercourse.

Statutes Governing Writs of Error To Apply to AppealsAct Jan. 31, 1928, ch. 14, § 2, 45 Stat. 54, amended Apr. 26, 1928, ch. 440, 45 Stat. 466; June 25, 1948, ch. 646, § 23, 62 Stat. 990, provided that “All Acts of Congress referring to writs of error shall be construed as amended to the extent necessary to substitute appeal for writ of error.” See also, notes preceding section 1 of this title.



[§ 1252. Repealed. Pub. L. 100–352, § 1, June 27, 1988, 102 Stat. 662]

Section, acts June 25, 1948, ch. 646, 62 Stat. 928; Oct. 31, 1951, ch. 655, § 47, 65 Stat. 726; July 7, 1958, Pub. L. 85–508, § 12(e), (f), 72 Stat. 348; Mar. 18, 1959, Pub. L. 86–3, § 14(a), 73 Stat. 10, provided for direct appeals to Supreme Court from decisions invalidating Acts of Congress.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective ninety days after June 27, 1988, except that such repeal not to apply to cases pending in Supreme Court on such effective date or affect right to review or manner of reviewing judgment or decree of court which was entered into before such effective date, see section 7 of Pub. L. 100–352, set out as a note under section 1254 of this title.



§ 1253. Direct appeals from decisions of three-judge courts
Except as otherwise provided by law, any party may appeal to the Supreme Court from an order granting or denying, after notice and hearing, an interlocutory or permanent injunction in any civil action, suit or proceeding required by any Act of Congress to be heard and determined by a district court of three judges.
(June 25, 1948, ch. 646, 62 Stat. 928.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 47, 47a, 380 and 380a (Mar. 3, 1911, ch. 231, §§ 210, 266, 36 Stat. 1150, 1162; Mar. 4, 1913, ch. 160, 37 Stat. 1013; Oct. 22, 1913, ch. 32, 38, Stat. 220; Feb. 13, 1925, ch. 229, § 1, 43 Stat. 938; Aug. 24, 1937, ch. 754, § 3, 50 Stat. 752).
This section consolidates the provisions of sections 47, 47a, 380, and 380a of title 28, U.S.C., 1940 ed., relating to direct appeals from decisions of three-judge courts involving orders of the Interstate Commerce Commission or holding State or Federal laws repugnant to the Constitution of the United States.
For distribution of other provisions of the sections on which this revised section is based, see Distribution Table.
The language in section 380 of title 28, U.S.C., 1940 ed., referring to restraining the enforcement or execution of an order made by an administrative board or a State officer was omitted as covered by this revised section and section 2281 of this title.
Words in section 380a of title 28, U.S.C., 1940 ed., “This section shall not be construed to be in derogation of any right of direct appeal to the Supreme Court of the United States under existing provisions of law,” were omitted as unnecessary.
Section 217 of title 7, U.S.C., 1940 ed., Agriculture, provides for a three-judge court in proceedings to suspend or restrain the enforcement of orders of the Secretary of Agriculture under the Packers and Stockyards Act of 1921.
The final proviso of section 502 of title 33, U.S.C., 1940 ed., Navigation and Navigable Waters, for direct appeal in certain criminal cases for failure to alter bridges obstructing navigation, is recommended for express repeal in view of its implied repeal by section 345 of title 28, U.S.C., 1940 ed. (See U.S. v. Belt, 1943, 63 S.Ct. 1278, 319 U.S. 521, 87 L.Ed. 1559. See reviser’s note under section 1252 of this title.)
Section 28 of title 15, U.S.C., 1940 ed., Commerce and Trade, and section 44 of title 49, U.S.C., 1940 ed., Transportation, are identical and provide for convening of a three-judge court to hear and determine civil cases arising under the Sherman anti-trust law and the Interstate Commerce Act, respectively, wherein the United States is plaintiff and when the Attorney General deems such cases of general public importance.
Section 401(d) of title 47, U.S.C., 1940 ed., Telegraphs, Telephones, and Radiotelegraphs, made the provisions of sections 28 and 29 of title 15, U.S.C., 1940 ed., Commerce and Trade, sections 44 and 45 of title 49, U.S.C., 1940 ed., Transportation, and section 345(1) of title 28, U.S.C., 1940 ed., relating to three-judge courts and direct appeals, applicable to orders of the Federal Communications Commission enforcing the Communications Act of 1934.



§ 1254. Courts of appeals; certiorari; certified questions
Cases in the courts of appeals may be reviewed by the Supreme Court by the following methods:(1) By writ of certiorari granted upon the petition of any party to any civil or criminal case, before or after rendition of judgment or decree;

(2) By certification at any time by a court of appeals of any question of law in any civil or criminal case as to which instructions are desired, and upon such certification the Supreme Court may give binding instructions or require the entire record to be sent up for decision of the entire matter in controversy.

(June 25, 1948, ch. 646, 62 Stat. 928; Pub. L. 100–352, § 2(a), (b), June 27, 1988, 102 Stat. 662.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 346 and 347 (Mar. 3, 1911, ch. 231, §§ 239, 240, 36 Stat. 1157; Feb. 13, 1925, ch. 229, § 1, 43 Stat. 938; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54; June 7, 1934, ch. 426, 48 Stat. 926).
Section consolidates sections 346 and 347 of title 28, U.S.C., 1940 ed.
Words “or in the United States Court of Appeals for the District of Columbia” and “or of the United States Court of Appeals for the District of Columbia” in sections 346 and 347 of title 28, U.S.C., 1940 ed., were omitted. (See section 41 of this title.)
The prefatory words of this section preceding paragraph (1) were substituted for subsection (c) of said section 347.
The revised section omits the words of section 347 of title 28, U.S.C., 1940 ed., “and with like effect as if the case had been brought there with unrestricted appeal”, and the words of section 346 of such title “in the same manner as if it had been brought there by appeal”. The effect of subsections (1) and (3) of the revised section is to preserve existing law and retain the power of unrestricted review of cases certified or brought up on certiorari. Only in subsection (2) is review restricted.
Changes were made in phraseology and arrangement.

Editorial Notes
Amendments1988—Pub. L. 100–352, § 2(b), struck out “appeal;” after “certiorari;” in section catchline.
Pars. (2), (3). Pub. L. 100–352, § 2(a), redesignated par. (3) as (2) and struck out former par. (2) which read as follows: “By appeal by a party relying on a State statute held by a court of appeals to be invalid as repugnant to the Constitution, treaties or laws of the United States, but such appeal shall preclude review by writ of certiorari at the instance of such appellant, and the review on appeal shall be restricted to the Federal questions presented;”.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentPub. L. 100–352, § 7, June 27, 1988, 102 Stat. 664, provided that: “The amendments made by this Act [amending sections 1254, 1257, 1258, 2101, 2104, and 2350 of this title, section 136w of Title 7, Agriculture, section 1631e of Title 22, Foreign Relations and Intercourse, section 652 of Title 25, Indians, section 988 of Title 33, Navigation and Navigable Waters, section 1652 of Title 43, Public Lands, sections 719, 743, and 1105 of Title 45, Railroads, and section 30110 of Title 52, Voting and Elections, and repealing sections 1252 and 2103 of this title] shall take effect ninety days after the date of the enactment of this Act [June 27, 1988], except that such amendments shall not apply to cases pending in the Supreme Court on the effective date of such amendments or affect the right to review or the manner of reviewing the judgment or decree of a court which was entered before such effective date.”




[§§ 1255, 1256. Repealed. Pub. L. 97–164, title I, § 123, Apr. 2, 1982, 96 Stat. 36]

Section 1255, act June 25, 1948, ch. 646, 62 Stat. 928, authorized Supreme Court to review cases in Court of Claims by writ of certiorari and by certification of questions of law.


Section 1256, act June 25, 1948, ch. 646, 62 Stat. 928, authorized Supreme Court to review cases in Court of Customs and Patent Appeals by writ of certiorari.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.



§ 1257. State courts; certiorari(a) Final judgments or decrees rendered by the highest court of a State in which a decision could be had, may be reviewed by the Supreme Court by writ of certiorari where the validity of a treaty or statute of the United States is drawn in question or where the validity of a statute of any State is drawn in question on the ground of its being repugnant to the Constitution, treaties, or laws of the United States, or where any title, right, privilege, or immunity is specially set up or claimed under the Constitution or the treaties or statutes of, or any commission held or authority exercised under, the United States.

(b) For the purposes of this section, the term “highest court of a State” includes the District of Columbia Court of Appeals.

(June 25, 1948, ch. 646, 62 Stat. 929; Pub. L. 91–358, title I, § 172(a)(1), July 29, 1970, 84 Stat. 590; Pub. L. 100–352, § 3, June 27, 1988, 102 Stat. 662.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 344 (Mar. 3, 1911, ch. 231, §§ 236, 237, 36 Stat. 1156; Dec. 23, 1914, ch. 2, 38 Stat. 790; Sept. 6, 1916, ch. 448, § 2, 39 Stat. 726; Feb. 17, 1922, ch. 54, 42 Stat. 366; Feb. 13, 1925, ch. 229, § 1, 43 Stat. 937; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54).
Provisions of section 344 of title 28, U.S.C., 1940 ed., relating to procedure for review of decisions of State courts are incorporated in section 2103 of this title. Other provisions of such section 344 of title 28, U.S.C., 1940 ed., are incorporated in section 2106 of this title.
The revised section applies in both civil and criminal cases. In Twitchell v. Philadelphia, 1868, 7 Wall. 321, 19 L.Ed. 223, it was expressly held that the provisions of section 25 of the Judiciary Act of 1789, 1 Stat. 85, on which title 28, U.S.C., 1940 ed., § 344, is based, applied to criminal cases, and many other Supreme Court decisions impliedly involve the same holding inasmuch as the Court has taken jurisdiction of criminal cases on appeal from State courts. See, for example, Herndon v. Georgia, 1935, 55 S.Ct. 794, 295 U.S. 441, 79 L.Ed. 1530 and Ashcraft v. Tennessee, 1944, 64 S.Ct. 921, 322 U.S. 143, 88 L.Ed. 1192.
Provision, in section 344(b) of title 28, U.S.C., 1940 ed., for review and determination on certiorari “with the same power and authority and with like effect as if brought up by appeal” was omitted as unnecessary. The scope of review under this section is unrestricted.
Words “and the power to review under this paragraph may be exercised as well where the Federal claim is sustained as where it is denied,” in said section 344(b), were omitted as surplusage.
The last sentence in said section 344(b) relating to the right to relief under both subsections of said section 344, was omitted as unnecessary.
Changes were made in phraseology.

Editorial Notes
Amendments1988—Pub. L. 100–352 struck out “appeal;” before “certiorari” in section catchline and amended text generally. Prior to amendment, text read as follows: “Final judgments or decrees rendered by the highest court of a State in which a decision could be had, may be reviewed by the Supreme Court as follows:
“(1) By appeal, where is drawn in question the validity of a treaty or statute of the United States and the decision is against its validity.
“(2) By appeal, where is drawn in question the validity of a statute of any state on the ground of its being repugnant to the Constitution, treaties or laws of the United States, and the decision is in favor of its validity.
“(3) By writ of certiorari, where the validity of a treaty or statute of the United States is drawn in question or where the validity of a State statute is drawn in question on the ground of its being repugnant to the Constitution, treaties or laws of the United States, or where any title, right, privilege or immunity is specially set up or claimed under the Constitution, treaties or statutes of, or commission held or authority exercised under, the United States.
“For the purposes of this section, the term ‘highest court of a State’ includes the District of Columbia Court of Appeals.”
1970—Pub. L. 91–358 provided that for the purposes of this section, the term “highest court of a State” includes the District of Columbia Court of Appeals.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–352 effective ninety days after June 27, 1988, except that such amendment not to apply to cases pending in Supreme Court on such effective date or affect right to review or manner of reviewing judgment or decree of court which was entered before such effective date, see section 7 of Pub. L. 100–352, set out as a note under section 1254 of this title.

Effective Date of 1970 AmendmentPub. L. 91–358, title I, § 199(a), July 29, 1970, 84 Stat. 597, provided that: “The effective date of this title (and the amendments made by this title) [enacting sections 1363, 1451, and 2113 of this title and amending this section, sections 292 and 1869 of this title, section 5102 of Title 5, Government Organization and Employees, and section 260a of Title 42, The Public Health and Welfare] shall be the first day of the seventh calendar month which begins after the date of the enactment of this Act [July 29, 1970].”




§ 1258. Supreme Court of Puerto Rico; certiorari
Final judgments or decrees rendered by the Supreme Court of the Commonwealth of Puerto Rico may be reviewed by the Supreme Court by writ of certiorari where the validity of a treaty or statute of the United States is drawn in question or where the validity of a statute of the Commonwealth of Puerto Rico is drawn in question on the ground of its being repugnant to the Constitution, treaties, or laws of the United States, or where any title, right, privilege, or immunity is specially set up or claimed under the Constitution or the treaties or statutes of, or any commission held or authority exercised under, the United States.
(Added Pub. L. 87–189, § 1, Aug. 30, 1961, 75 Stat. 417; amended Pub. L. 100–352, § 4, June 27, 1988, 102 Stat. 662.)

Editorial Notes
Amendments1988—Pub. L. 100–352 struck out “appeal;” before “certiorari” in section catchline and amended text generally. Prior to amendment, text read as follows: “Final judgments or decrees rendered by the Supreme Court of the Commonwealth of Puerto Rico may be reviewed by the Supreme Court as follows:
“(1) By appeal, where is drawn in question the validity of a treaty or statute of the United States and the decision is against its validity.
“(2) By appeal, where is drawn in question the validity of a statute of the Commonwealth of Puerto Rico on the ground of its being repugnant to the Constitution, treaties, or laws of the United States, and the decision is in favor of its validity.
“(3) By writ of certiorari, where the validity of a treaty or statute of the United States is drawn in question or where the validity of a statute of the Commonwealth of Puerto Rico is drawn in question on the ground of its being repugnant to the Constitution, treaties, or laws of the United States, or where any title, right, privilege, or immunity is specially set up or claimed under the Constitution, treaties, or statutes of, or commission held or authority exercised under, the United States.”

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–352 effective ninety days after June 27, 1988, except that such amendment not to apply to cases pending in Supreme Court on such effective date or affect right to review or manner of reviewing judgment or decree of court which was entered before such effective date, see section 7 of Pub. L. 100–352, set out as a note under section 1254 of this title.



§ 1259. Court of Appeals for the Armed Forces; certiorari
Decisions of the United States Court of Appeals for the Armed Forces may be reviewed by the Supreme Court by writ of certiorari in the following cases:(1) Cases reviewed by the Court of Appeals for the Armed Forces under section 867(a)(1) of title 10.

(2) Cases certified to the Court of Appeals for the Armed Forces by the Judge Advocate General under section 867(a)(2) of title 10.

(3) Cases in which the Court of Appeals for the Armed Forces granted a petition for review under section 867(a)(3) of title 10.

(4) Cases, other than those described in paragraphs (1), (2), and (3) of this subsection, in which the Court of Appeals for the Armed Forces granted relief.

(Added Pub. L. 98–209, § 10(a)(1), Dec. 6, 1983, 97 Stat. 1405; amended Pub. L. 101–189, div. A, title XIII, § 1304(b)(3), Nov. 29, 1989, 103 Stat. 1577; Pub. L. 103–337, div. A, title IX, § 924(d)(1)(C), (2)(A), Oct. 5, 1994, 108 Stat. 2832.)

Editorial Notes
Amendments1994—Pub. L. 103–337 substituted “Court of Appeals for the Armed Forces” for “Court of Military Appeals” in section catchline and wherever appearing in text.
1989—Pub. L. 101–189 substituted “section 867(a)(1)” for “section 867(b)(1)” in par. (1), “section 867(a)(2)” for “section 867(b)(2)” in par. (2), and “section 867(a)(3)” for “section 867(b)(3)” in par. (3).

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the eighth calendar month beginning after Dec. 6, 1983, see section 12(a)(1) of Pub. L. 98–209, set out as an Effective Date of 1983 Amendment note under section 801 of Title 10, Armed Forces.



§ 1260. Supreme Court of the Virgin Islands; certiorari
Final judgments or decrees rendered by the Supreme Court of the Virgin Islands may be reviewed by the Supreme Court by writ of certiorari where the validity of a treaty or statute of the United States is drawn in question or where the validity of a statute of the Virgin Islands is drawn in question on the ground of its being repugnant to the Constitution, treaties, or laws of the United States, or where any title, right, privilege, or immunity is specially set up or claimed under the Constitution or the treaties or statutes of, or any commission held or authority exercised under, the United States.
(Added Pub. L. 112–226, § 2(a), Dec. 28, 2012, 126 Stat. 1606.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 112–226, § 3, Dec. 28, 2012, 126 Stat. 1607, provided that: “The amendments made by this Act [enacting this section and amending section 1613 of Title 48, Territories and Insular Possessions] apply to cases commenced on or after the date of the enactment of this Act [Dec. 28, 2012].”





CHAPTER 83—COURTS OF APPEALS



Sec.


1291.Final decisions of district courts.


1292.Interlocutory decisions.


[1293.Repealed.]


1294.Circuits in which decisions reviewable.


1295.Jurisdiction of the United States Court of Appeals for the Federal Circuit.


1296.Review of certain agency actions.




Editorial Notes
Amendments1996—Pub. L. 104–331, § 3(a)(2), Oct. 26, 1996, 110 Stat. 4069, added item 1296.
1984—Pub. L. 98–620, title IV, § 402(29)(C), Nov. 8, 1984, 98 Stat. 3359, struck out item 1296 “Precedence of cases in the United States Court of Appeals for the Federal Circuit”.
1982—Pub. L. 97–164, title I, § 127(b), Apr. 2, 1982, 96 Stat. 39, added items 1295 and 1296.
1978—Pub. L. 95–598, title II, § 236(b), Nov. 6, 1978, 92 Stat. 2667, directed the addition of item 1293, “Bankruptcy appeals”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1961—Pub. L. 87–189, § 4, Aug. 30, 1961, 75 Stat. 417, struck out item 1293 “Final decisions of Puerto Rico and Hawaii Supreme Courts”.


§ 1291. Final decisions of district courts
The courts of appeals (other than the United States Court of Appeals for the Federal Circuit) shall have jurisdiction of appeals from all final decisions of the district courts of the United States, the United States District Court for the District of the Canal Zone, the District Court of Guam, and the District Court of the Virgin Islands, except where a direct review may be had in the Supreme Court. The jurisdiction of the United States Court of Appeals for the Federal Circuit shall be limited to the jurisdiction described in sections 1292(c) and (d) and 1295 of this title.
(June 25, 1948, ch. 646, 62 Stat. 929; Oct. 31, 1951, ch. 655, § 48, 65 Stat. 726; Pub. L. 85–508, § 12(e), July 7, 1958, 72 Stat. 348; Pub. L. 97–164, title I, § 124, Apr. 2, 1982, 96 Stat. 36.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 225(a), 933(a)(1), and section 1356 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions, and sections 61 and 62 of title 7 of the Canal Zone Code (Mar. 3, 1911, ch. 231, § 128, 36 Stat. 1133; Aug. 24, 1912, ch. 390, § 9, 37 Stat. 566; Jan. 28, 1915, ch. 22, § 2, 38 Stat. 804; Feb. 7, 1925, ch. 150, 43 Stat. 813; Sept. 21, 1922, ch. 370, § 3, 42 Stat. 1006; Feb. 13, 1925, ch. 229, § 1, 43 Stat. 936; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54; May 17, 1932, ch. 190, 47 Stat. 158; Feb. 16, 1933, ch. 91, § 3, 47 Stat. 817; May 31, 1935, ch. 160, 49 Stat. 313; June 20, 1938, ch. 526, 52 Stat. 779; Aug. 2, 1946, ch. 753, § 412(a)(1), 60 Stat. 844).
This section rephrases and simplifies paragraphs “First”, “Second”, and “Third” of section 225(a) of title 28, U.S.C., 1940 ed., which referred to each Territory and Possession separately, and to sections 61 and 62 of the Canal Zone Code, section 933(a)(1) of said title relating to jurisdiction of appeals in tort claims cases, and the provisions of section 1356 of title 48, U.S.C., 1940 ed., relating to jurisdiction of appeals from final judgments of the district court for the Canal Zone.
The district courts for the districts of Hawaii and Puerto Rico are embraced in the term “district courts of the United States.” (See definitive section 451 of this title.)
Paragraph “Fourth” of section 225(a) of title 28, U.S.C., 1940 ed., is incorporated in section 1293 of this title.
Words “Fifth. In the United States Court for China, in all cases” in said section 225(a) were omitted. (See reviser’s note under section 411 of this title.)
Venue provisions of section 1356 of title 48, U.S.C., 1940 ed., are incorporated in section 1295 of this title.
Section 61 of title 7 of the Canal Zone Code is also incorporated in sections 1291 and 1295 of this title.
In addition to the jurisdiction conferred by this chapter, the courts of appeals also have appellate jurisdiction in proceedings under Title 11, Bankruptcy, and jurisdiction to review:
(1) Orders of the Secretary of the Treasury denying an application for, suspending, revoking, or annulling a basic permit under chapter 8 of title 27;
(2) Orders of the Interstate Commerce Commission, the Federal Communications Commission, the Civil Aeronautics Board, the Board of Governors of the Federal Reserve System and the Federal Trade Commission, based on violations of the antitrust laws or unfair or deceptive acts, methods, or practices in commerce;
(3) Orders of the Secretary of the Army under sections 504, 505 and 516 of title 33, U.S.C., 1940 ed., Navigation and Navigable Waters;
(4) Orders of the Civil Aeronautics Board under chapter 9 of title 49, except orders as to foreign air carriers which are subject to the President’s approval;
(5) Orders under chapter 1 of title 7, refusing to designate boards of trade as contract markets or suspending or revoking such designations, or excluding persons from trading in contract markets;
(6) Orders of the Federal Power Commission under chapter 12 of title 16;
(7) Orders of the Federal Security Administrator under section 371(e) of title 21, in a case of actual controversy as to the validity of any such order, by any person adversely affected thereby;
(8) Orders of the Federal Power Commission under chapter 15B of title 15;
(9) Final orders of the National Labor Relations Board;
(10) Cease and desist orders under section 193 of title 7;
(11) Orders of the Securities and Exchange Commission;
(12) Orders to cease and desist from violating section 1599 of title 7;
(13) Wage orders of the Administrator of the Wage and Hour Division of the Department of Labor under section 208 of title 29;
(14) Orders under sections 81r and 1641 of title 19, U.S.C., 1940 ed., Customs Duties.
The courts of appeals also have jurisdiction to enforce:
(1) Orders of the Interstate Commerce Commission, the Federal Communications Commission, the Civil Aeronautics Board, the Board of Governors of the Federal Reserve System, and the Federal Trade Commission, based on violations of the antitrust laws or unfair or deceptive acts, methods, or practices in commerce;
(2) Final orders of the National Labor Relations Board;
(3) Orders to cease and desist from violating section 1599 of title 7.
The Court of Appeals for the District of Columbia also has jurisdiction to review orders of the Post Office Department under section 576 of title 39 relating to discriminations in sending second-class publications by freight; Maritime Commission orders denying transfer to foreign registry of vessels under subsidy contract; sugar allotment orders; decisions of the Federal Communications Commission granting or refusing applications for construction permits for radio stations, or for radio station licenses, or for renewal or modification of radio station licenses, or suspending any radio operator’s license.
Changes were made in phraseology.

Editorial Notes
Amendments1982—Pub. L. 97–164, § 124, inserted “(other than the United States Court of Appeals for the Federal Circuit)” after “The court of appeals” and inserted provision that the jurisdiction of the United States Court of Appeals for the Federal Circuit shall be limited to the jurisdiction described in sections 1292(c) and (d) and 1295 of this title.
1958—Pub. L. 85–508 struck out provisions which gave courts of appeals jurisdiction of appeals from District Court for Territory of Alaska. See section 81A of this title which establishes a United States District Court for the State of Alaska.
1951—Act Oct. 31, 1951, inserted reference to District Court of Guam.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1958 AmendmentAmendment by Pub. L. 85–508 effective Jan. 3, 1959, on admission of Alaska into the Union pursuant to Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c.16 as required by sections 1 and 8(c) of Pub. L. 85–508, see notes set out under section 81A of this title and preceding section 21 of Title 48, Territories and Insular Possessions.


Termination of United States District Court for the District of the Canal Zone
For termination of the United States District Court for the District of the Canal Zone at end of the “transition period”, being the 30-month period beginning Oct. 1, 1979, and ending midnight Mar. 31, 1982, see Paragraph 5 of Article XI of the Panama Canal Treaty of 1977 and sections 2101 and 2201 to 2203 of Pub. L. 96–70, title II, Sept. 27, 1979, 93 Stat. 493, formerly classified to sections 3831 and 3841 to 3843, respectively, of Title 22, Foreign Relations and Intercourse.



§ 1292. Interlocutory decisions(a) Except as provided in subsections (c) and (d) of this section, the courts of appeals shall have jurisdiction of appeals from:(1) Interlocutory orders of the district courts of the United States, the United States District Court for the District of the Canal Zone, the District Court of Guam, and the District Court of the Virgin Islands, or of the judges thereof, granting, continuing, modifying, refusing or dissolving injunctions, or refusing to dissolve or modify injunctions, except where a direct review may be had in the Supreme Court;

(2) Interlocutory orders appointing receivers, or refusing orders to wind up receiverships or to take steps to accomplish the purposes thereof, such as directing sales or other disposals of property;

(3) Interlocutory decrees of such district courts or the judges thereof determining the rights and liabilities of the parties to admiralty cases in which appeals from final decrees are allowed.


(b) When a district judge, in making in a civil action an order not otherwise appealable under this section, shall be of the opinion that such order involves a controlling question of law as to which there is substantial ground for difference of opinion and that an immediate appeal from the order may materially advance the ultimate termination of the litigation, he shall so state in writing in such order. The Court of Appeals which would have jurisdiction of an appeal of such action may thereupon, in its discretion, permit an appeal to be taken from such order, if application is made to it within ten days after the entry of the order: Provided, however, That application for an appeal hereunder shall not stay proceedings in the district court unless the district judge or the Court of Appeals or a judge thereof shall so order.

(c) The United States Court of Appeals for the Federal Circuit shall have exclusive jurisdiction—(1) of an appeal from an interlocutory order or decree described in subsection (a) or (b) of this section in any case over which the court would have jurisdiction of an appeal under section 1295 of this title; and

(2) of an appeal from a judgment in a civil action for patent infringement which would otherwise be appealable to the United States Court of Appeals for the Federal Circuit and is final except for an accounting.


(d)(1) When the chief judge of the Court of International Trade issues an order under the provisions of section 256(b) of this title, or when any judge of the Court of International Trade, in issuing any other interlocutory order, includes in the order a statement that a controlling question of law is involved with respect to which there is a substantial ground for difference of opinion and that an immediate appeal from that order may materially advance the ultimate termination of the litigation, the United States Court of Appeals for the Federal Circuit may, in its discretion, permit an appeal to be taken from such order, if application is made to that Court within ten days after the entry of such order.

(2) When the chief judge of the United States Court of Federal Claims issues an order under section 798(b) of this title, or when any judge of the United States Court of Federal Claims, in issuing an interlocutory order, includes in the order a statement that a controlling question of law is involved with respect to which there is a substantial ground for difference of opinion and that an immediate appeal from that order may materially advance the ultimate termination of the litigation, the United States Court of Appeals for the Federal Circuit may, in its discretion, permit an appeal to be taken from such order, if application is made to that Court within ten days after the entry of such order.

(3) Neither the application for nor the granting of an appeal under this subsection shall stay proceedings in the Court of International Trade or in the Court of Federal Claims, as the case may be, unless a stay is ordered by a judge of the Court of International Trade or of the Court of Federal Claims or by the United States Court of Appeals for the Federal Circuit or a judge of that court.

(4)(A) The United States Court of Appeals for the Federal Circuit shall have exclusive jurisdiction of an appeal from an interlocutory order of a district court of the United States, the District Court of Guam, the District Court of the Virgin Islands, or the District Court for the Northern Mariana Islands, granting or denying, in whole or in part, a motion to transfer an action to the United States Court of Federal Claims under section 1631 of this title.

(B) When a motion to transfer an action to the Court of Federal Claims is filed in a district court, no further proceedings shall be taken in the district court until 60 days after the court has ruled upon the motion. If an appeal is taken from the district court’s grant or denial of the motion, proceedings shall be further stayed until the appeal has been decided by the Court of Appeals for the Federal Circuit. The stay of proceedings in the district court shall not bar the granting of preliminary or injunctive relief, where appropriate and where expedition is reasonably necessary. However, during the period in which proceedings are stayed as provided in this subparagraph, no transfer to the Court of Federal Claims pursuant to the motion shall be carried out.



(e) The Supreme Court may prescribe rules, in accordance with section 2072 of this title, to provide for an appeal of an interlocutory decision to the courts of appeals that is not otherwise provided for under subsection (a), (b), (c), or (d).

(June 25, 1948, ch. 646, 62 Stat. 929; Oct. 31, 1951, ch. 655, § 49, 65 Stat. 726; Pub. L. 85–508, § 12(e), July 7, 1958, 72 Stat. 348; Pub. L. 85–919, Sept. 2, 1958, 72 Stat. 1770; Pub. L. 97–164, § 125, Apr. 2, 1982, 96 Stat. 36; Pub. L. 98–620, title IV, § 412, Nov. 8, 1984, 98 Stat. 3362; Pub. L. 100–702, title V, § 501, Nov. 19, 1988, 102 Stat. 4652; Pub. L. 102–572, title I, § 101, title IX, §§ 902(b), 906(c), Oct. 29, 1992, 106 Stat. 4506, 4516, 4518.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 225(b), 227, 227a, and section 61 of title 7 of the Canal Zone Code (Mar. 3, 1911, ch. 231, §§ 128, 129, 36 Stat. 1133, 1134; Feb. 13, 1925, ch. 229, § 1, 43 Stat. 937; Feb. 28, 1927, ch. 228, 44 Stat. 1261; Apr. 3, 1926, ch. 102, 44 Stat. 233; May 20, 1926, ch. 347, § 13(a), 44 Stat. 587; Apr. 11, 1928, ch. 354, § 1, 45 Stat. 422; May 17, 1932, ch. 190, 47 Stat. 158).
Section consolidates sections 225(b), 227 and part of 227a of title 28, U.S.C., 1940 ed., with necessary changes in phraseology to effect the consolidation.
The second paragraph of section 225(b) of title 28, U.S.C., 1940 ed., relating to review of decisions of the district courts, under section 9 of the Railway Labor Act (section 159 of title 45), was omitted as covered by section 1291 of this title.
Words in section 227 of title 28, U.S.C., 1940 ed., “or decree,” after “interlocutory order,” were deleted, in view of Rule 65 of the Federal Rules of Civil Procedure, using only the word “order.”
Provisions of sections 227 and 227a of title 28, U.S.C., 1940 ed., relating to stay of proceedings pending appeal were omitted as superseded by Federal Rules of Civil Procedure, Rule 73.
Provisions of section 227 of title 28, U.S.C., 1940 ed., requiring an additional bond by the district court as a condition of appeal were omitted in view of Federal Rules of Civil Procedure, Rule 73.
Words in section 227 of title 28, U.S.C., 1940 ed., “and sections 346 and 347 of this title shall apply to such cases in the circuit courts of appeals as to other cases therein,” at the end of the first sentence of section 227 of title 28, U.S.C., 1940 ed., were deleted as fully covered by section 1254 of this title, applicable to any case in a court of appeals. Other procedural provisions of said section 227 were omitted as covered by section 2101 et seq. of this title.
In subsection (4), which is based on section 227a of title 28, U.S.C., 1940 ed., words “civil actions” were substituted for “suits in equity” and word “judgments” was substituted for “decree,” in view of Rules 2 and 54 of the Federal Rules of Civil Procedure.
The provision of sections 227 and 227a of title 28, U.S.C., 1940 ed., that appeal must be taken within thirty days after entry of order, decree or judgment is incorporated in section 2107 of this title.
The provisions of section 227a of title 28, U.S.C., 1940 ed., relating to stay of proceedings pending appeal, were omitted as superseded by Rule 73 of the Federal Rules of Civil Procedure.
The district courts for the districts of Hawaii and Puerto Rico are embraced in the term “district courts of the United States.” (See definitive section 451 of this title.) Consequently the specific reference in section 225 of title 28, U.S.C., 1940 ed., to “the United States district courts for Hawaii” was omitted.
The District Court for the District of Puerto Rico is not enumerated in section 225(b) of title 28, U.S.C., 1940 ed., nevertheless subsection (2) of the revised section does not except such court. Thus in conformity with the last sentence of section 864, title 48, U.S.C., 1940 ed. For distribution of said section 864, see Distribution Table.
Section 61 of title 7 of the Canal Zone Code is also incorporated in sections 1291 and 1294 of this title.

Editorial Notes
Amendments1992—Subsec. (d)(2). Pub. L. 102–572, §§ 902(b)(1), 906(c), substituted “When the chief judge of the United States Court of Federal Claims issues an order under section 798(b) of this title, or when any judge of the United States Court of Federal Claims” for “When any judge of the United States Claims Court”.
Subsec. (d)(3). Pub. L. 102–572, § 902(b)(2), substituted “Court of Federal Claims” for “Claims Court” in two places.
Subsec. (d)(4). Pub. L. 102–572, § 902(b), substituted “United States Court of Federal Claims” for “United States Claims Court” in subpar. (A) and “Court of Federal Claims” for “Claims Court” in two places in subpar. (B).
Subsec. (e). Pub. L. 102–572, § 101, added subsec. (e).
1988—Subsec. (d)(4). Pub. L. 100–702 added par. (4).
1984—Subsec. (b). Pub. L. 98–620, § 412(a), inserted “which would have jurisdiction of an appeal of such action” after “The Court of Appeals”.
Subsec. (c)(1). Pub. L. 98–620, § 412(b), inserted “or (b)” after “(a)”.
1982—Subsec. (a). Pub. L. 97–164, § 125(a)(1), substituted “Except as provided in subsections (c) and (d) of this section, the courts” for “The courts” in introductory provisions.
Subsec. (a)(4). Pub. L. 97–164, § 125(a)(2), (3), struck out par. (4) which related to judgments in civil actions for patent infringement which were final except for accounting.
Subsecs. (c), (d). Pub. L. 97–164, § 125(b), added subsecs. (c) and (d).
1958—Pub. L. 85–919 designated existing provisions as subsec. (a) and added subsec. (b).
Par. (1). Pub. L. 85–508 struck out reference to District Court for Territory of Alaska. See section 81A of this title which established a United States District Court for the State of Alaska.
1951—Par. (1). Act Oct. 31, 1951, inserted reference to District Court of Guam.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by section 101 of Pub. L. 102–572 effective Jan. 1, 1993, see section 1101(a) of Pub. L. 102–572, set out as a note under section 905 of Title 2, The Congress.
Amendment by sections 902(b) and 906(c) of Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1988 AmendmentPub. L. 100–702, title V, § 502, Nov. 19, 1988, 102 Stat. 4652, provided that: “The amendment made by section 501 [amending this section] shall apply to any action commenced in the district court on or after the date of enactment of this title [Nov. 19, 1988].”


Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1958 AmendmentAmendment by Pub. L. 85–508 effective Jan. 3, 1959, on admission of Alaska into the Union pursuant to Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, see notes set out under section 81A of this title and preceding section 21 of Title 48, Territories and Insular Possessions.


Termination of United States District Court for the District of the Canal Zone
For termination of the United States District Court for the District of the Canal Zone at end of the “transition period”, being the 30-month period beginning Oct. 1, 1979, and ending midnight Mar. 31, 1982, see Paragraph 5 of Article XI of the Panama Canal Treaty of 1977 and sections 3831 and 3841 to 3843 of Title 22, Foreign Relations and Intercourse.



[§ 1293. Repealed. Pub. L. 87–189, § 3, Aug. 30, 1961, 75 Stat. 417]

Section, acts June 25, 1948, ch. 646, 62 Stat. 929; Mar. 18, 1959, Pub. L. 86–3, § 14(b), 73 Stat. 10, provided for appeal from supreme court of Puerto Rico to court of appeals for first circuit. See section 1258 of this title.


A subsequent section 1293, added Pub. L. 95–598, title II, § 236(a), Nov. 6, 1978, 92 Stat. 2667, which related to bankruptcy appeals, did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.



§ 1294. Circuits in which decisions reviewable
Except as provided in sections 1292(c), 1292(d), and 1295 of this title, appeals from reviewable decisions of the district and territorial courts shall be taken to the courts of appeals as follows:(1) From a district court of the United States to the court of appeals for the circuit embracing the district;

(2) From the United States District Court for the District of the Canal Zone, to the Court of Appeals for the Fifth Circuit;

(3) From the District Court of the Virgin Islands, to the Court of Appeals for the Third Circuit;

(4) From the District Court of Guam, to the Court of Appeals for the Ninth Circuit.

(June 25, 1948, ch. 646, 62 Stat. 930; Oct. 31, 1951, ch. 655, § 50(a), 65 Stat. 727; Pub. L. 85–508, § 12(g), July 7, 1958, 72 Stat. 348; Pub. L. 86–3, § 14(c), Mar. 18, 1959, 73 Stat. 10; Pub. L. 87–189, § 5, Aug. 30, 1961, 75 Stat. 417; Pub. L. 95–598, title II, § 237, Nov. 6, 1978, 92 Stat. 2667; Pub. L. 97–164, title I, § 126, Apr. 2, 1982, 96 Stat. 37.)

Historical and Revision NotesBased on section 1141(b)(1)(2)(3) of title 26, U.S.C., 1940 ed., Internal Revenue Code, title 28, U.S.C., 1940 ed., § 225(d) and sections 645, 864, 865, 1356, and 1392 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions, and section 61 of title 7 of the Canal Zone Code (Apr. 12, 1900, ch. 191, § 35, 31 Stat. 85; Mar. 3, 1911, ch. 231, § 128, 36 Stat. 1133; Aug. 24, 1912, ch. 390, § 9, 37 Stat. 566; Mar. 2, 1917, ch. 145, §§ 42, 43, 39 Stat. 966; Mar. 3, 1917, ch. 171, § 2, 39 Stat. 1132; Sept. 21, 1922, ch. 370, § 3, 42 Stat. 1006; Feb. 13, 1925, ch. 229, §§ 1, 13, 43 Stat. 936, 942; Feb. 26, 1926, ch. 27, § 1002, 44 Stat. 110; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54; May 17, 1932, ch. 190, 47 Stat. 158; Feb. 16, 1933, ch. 91, § 3, 47 Stat. 817; May 10, 1934, ch. 277, § 519, 48 Stat. 760; Feb. 10, 1939, ch. 2, § 1141(b)(1)(2)(3), 53 Stat. 164).
Section consolidates the venue provisions of sections 645, 864, 1356, and 1392 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions with sections 1141(b)(1)(2)(3) to title 26, U.S.C., 1940 ed., Internal Revenue and sections 225(d) and 865 of said title 48. Other provisions of said section 864, not incorporated in this section and sections 41 and 119 of this title, were retained in title 48. Other provisions of said section 1356 are incorporated in section 1291 of this title. Other provisions of said section 1392 were also retained in title 48.
Paragraph (3) of section 1141(b) of title 26, U.S.C., 1940 ed., was omitted as executed. It made such subsection applicable to all decisions of the Board of Tax Appeals (Tax Court) rendered on and after May 10, 1934.
Provisions of section 225(d) of title 28, U.S.C., 1940 ed., for review of the decisions of the United States Court for China were omitted. (See reviser’s note under section 411 of this title.)
Subsection (b) rephrases and rearranges the relevant provisions of section 1141(b)(1)(2)(3) of title 26, U.S.C., 1940 ed.
Specific reference to the United States district courts for the districts of Hawaii, Puerto Rico and District of Columbia was omitted as unnecessary, these courts being embraced in the definition of “a district court of the United States” contained in section 451 of this title.
Administrative orders, referred to in reviser’s note under section 1291 of this title, are reviewable and enforceable in the following circuits:

Orders Reviewable(1) Alcoholic permit orders—in the District of Columbia or in the circuit where the applicant or permittee resides or has his principal place of business;
(2) Antitrust and unfair trade orders—in the circuit where unlawful act occurred or petitioner resides or carries on business;
(3) Bridge alteration; cost orders—in the circuit where bridge is wholly or partly located;
(4) Civil aeronautics orders—in the District of Columbia or circuit where petitioner resides or has his principal place of business;
(5) Commodity exchange orders—in the circuit where board of trade has its principal place of business or in circuit where petitioner for review of exclusion order carries on business;
(6) Electric and water power orders—in the District of Columbia or circuit where licensee or public utility to which order relates is located or has its principal place of business;
(7) Food, drug and cosmetic orders—in the circuit where person adversely affected resides or has his principal place of business;
(8) Gas orders—in the District of Columbia or circuit where company to which order relates is located or has its principal place of business;
(9) National Labor Relations Board’s final orders—in the District of Columbia or circuit where unfair labor practice occurred or violator resides or transacts business;
(10) Packers cease and desist orders—in the circuit where packer has his principal place of business;
(11) Radio license decisions—in the District of Columbia;
(12) Securities and Exchange Commission orders—in the District of Columbia or circuit where petitioner resides or has his principal place of business;
(13) Seed orders—in the circuit where violator resides or has his principal place of business;
(14) Wage orders—in the District of Columbia or circuit where petitioner resides or has his principal place of business;
(15) Foreign Trade Zones Board orders—in the circuit where the Zone is located;
(16) Customhouse broker licenses—in circuit where applicant or licensee resides or has his principal place of business.

Orders Enforceable(1) Antitrust and unfair trade orders—in the circuit where unlawful act occurred or person allegedly committing unlawful act resides or carries on business;
(2) National Labor Relations Board’s final orders—in the circuit where unfair labor practice occurred or violator resides or transacts business;
(3) Seed orders—in the circuit where violator resides or has his principal place of business.
Section 61 of title 7 of the Canal Zone Code is also incorporated in sections 1291 and 1292 of this title.
Changes were made in phraseology.
By Senate amendment, this section was renumbered “1294”, and subsec. (b), which related to the Tax Court, was eliminated. Therefore, as finally enacted, section 1141(b)(1)(2)(3) of Title 26, U.S.C., Internal Revenue Code 1939, was not one of the sources of this section. The Senate amendments also eliminated section 1141 of the Internal Revenue Code 1939 from the schedule of repeals. See Senate Report No. 1559.

Editorial Notes
Amendments1982—Pub. L. 97–164 substituted “Except as provided in sections 1292(c), 1292(d), and 1295 of this title, appeals from reviewable decisions” for “Appeals from reviewable decisions” in introductory provisions.
1978—Pub. L. 95–598 directed the amendment of section by substituting “district, bankruptcy, and territorial” for “district and territorial” and by adding pars. (5) and (6) relating to panels designated under section 160(a) of this title and bankruptcy courts, respectively, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1961—Pars. (4), (5). Pub. L. 87–189 redesignated par. (5) as (4) and repealed former par. (4) which provided that appeals from the Supreme Court of Puerto Rico should be taken to the Court of Appeals for the First Circuit. See section 1258 of this title.
1959—Pars. (4) to (6). Pub. L. 86–3 redesignated pars. (5) and (6) as (4) and (5), respectively, and repealed former par. (4) which provided that appeals from the Supreme Court of Hawaii should be taken to the Court of Appeals for the Ninth Circuit. See section 91 of this title and notes thereunder.
1958—Par. (2). Pub. L. 85–508 redesignated par. (3) as (2) and repealed former par. (2) which provided that appeals from the District Court for the Territory of Alaska or any division thereof should be taken to the Court of Appeals for the Ninth Circuit. See section 81A of this title which establishes a United States District Court for the State of Alaska.
Pars. (3) to (7). Pub. L. 85–508 redesignated pars. (4) to (7) as (3) to (6), respectively.
1951—Par. (7). Act Oct. 31, 1951, added par. (7).

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1959 AmendmentAmendment by Pub. L. 86–3 effective on admission of State of Hawaii into the Union, see note set out under section 91 of this title. Admission of Hawaii into the Union was accomplished Aug. 25, 1959, on issuance of Proc. No. 3309, Aug. 21, 1959, 25 F.R. 6868, 73 Stat. c74, as required by sections 1 and 7(c) of Pub. L. 86–3, Mar. 18, 1959, 73 Stat. 4, set out as notes preceding section 491 of Title 48, Territories and Insular Possessions.

Effective Date of 1958 AmendmentAmendment by Pub. L. 85–508 effective Jan. 3, 1959, on admission of Alaska into the Union pursuant to Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, see notes set out under section 81A of this title and preceding section 21 of Title 48, Territories and Insular Possessions.


Termination of United States District Court for the District of the Canal Zone
For termination of the United States District Court for the District of the Canal Zone at end of the “transition period”, being the 30-month period beginning Oct. 1, 1979, and ending midnight Mar. 31, 1982, see Paragraph 5 of Article XI of the Panama Canal Treaty of 1977 and sections 2101 and 2201 to 2203 of Pub. L. 96–70, title II, Sept. 27, 1979, 93 Stat. 493, formerly classified to sections 3831 and 3841 to 3843, respectively, of Title 22, Foreign Relations and Intercourse.



§ 1295. Jurisdiction of the United States Court of Appeals for the Federal Circuit(a) The United States Court of Appeals for the Federal Circuit shall have exclusive jurisdiction—(1) of an appeal from a final decision of a district court of the United States, the District Court of Guam, the District Court of the Virgin Islands, or the District Court of the Northern Mariana Islands, in any civil action arising under, or in any civil action in which a party has asserted a compulsory counterclaim arising under, any Act of Congress relating to patents or plant variety protection;

(2) of an appeal from a final decision of a district court of the United States, the United States District Court for the District of the Canal Zone, the District Court of Guam, the District Court of the Virgin Islands, or the District Court for the Northern Mariana Islands, if the jurisdiction of that court was based, in whole or in part, on section 1346 of this title, except that jurisdiction of an appeal in a case brought in a district court under section 1346(a)(1), 1346(b), 1346(e), or 1346(f) of this title or under section 1346(a)(2) when the claim is founded upon an Act of Congress or a regulation of an executive department providing for internal revenue shall be governed by sections 1291, 1292, and 1294 of this title;

(3) of an appeal from a final decision of the United States Court of Federal Claims;

(4) of an appeal from a decision of—(A) the Patent Trial and Appeal Board of the United States Patent and Trademark Office with respect to a patent application, derivation proceeding, reexamination, post-grant review, or inter partes review under title 35, at the instance of a party who exercised that party’s right to participate in the applicable proceeding before or appeal to the Board, except that an applicant or a party to a derivation proceeding may also have remedy by civil action pursuant to section 145 or 146 of title 35; an appeal under this subparagraph of a decision of the Board with respect to an application or derivation proceeding shall waive the right of such applicant or party to proceed under section 145 or 146 of title 35;

(B) the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office or the Trademark Trial and Appeal Board with respect to applications for registration of marks and other proceedings as provided in section 21 of the Trademark Act of 1946 (15 U.S.C. 1071); or

(C) a district court to which a case was directed pursuant to section 145, 146, or 154(b) of title 35;


(5) of an appeal from a final decision of the United States Court of International Trade;

(6) to review the final determinations of the United States International Trade Commission relating to unfair practices in import trade, made under section 337 of the Tariff Act of 1930 (19 U.S.C. 1337);

(7) to review, by appeal on questions of law only, findings of the Secretary of Commerce under U.S. note 6 to subchapter X of chapter 98 of the Harmonized Tariff Schedule of the United States (relating to importation of instruments or apparatus);

(8) of an appeal under section 71 of the Plant Variety Protection Act (7 U.S.C. 2461);

(9) of an appeal from a final order or final decision of the Merit Systems Protection Board, pursuant to sections 7703(b)(1) and 7703(d) of title 5;

(10) of an appeal from a final decision of an agency board of contract appeals pursuant to section 7107(a)(1) of title 41;

(11) of an appeal under section 211 of the Economic Stabilization Act of 1970;

(12) of an appeal under section 5 of the Emergency Petroleum Allocation Act of 1973;

(13) of an appeal under section 506(c) of the Natural Gas Policy Act of 1978; and

(14) of an appeal under section 523 of the Energy Policy and Conservation Act.


(b) The head of any executive department or agency may, with the approval of the Attorney General, refer to the Court of Appeals for the Federal Circuit for judicial review any final decision rendered by a board of contract appeals pursuant to the terms of any contract with the United States awarded by that department or agency which the head of such department or agency has concluded is not entitled to finality pursuant to the review standards specified in section 7107(b) of title 41. The head of each executive department or agency shall make any referral under this section within one hundred and twenty days after the receipt of a copy of the final appeal decision.

(c) The Court of Appeals for the Federal Circuit shall review the matter referred in accordance with the standards specified in section 7107(b) of title 41. The court shall proceed with judicial review on the administrative record made before the board of contract appeals on matters so referred as in other cases pending in such court, shall determine the issue of finality of the appeal decision, and shall, if appropriate, render judgment thereon, or remand the matter to any administrative or executive body or official with such direction as it may deem proper and just.

(Added Pub. L. 97–164, title I, § 127(a), Apr. 2, 1982, 96 Stat. 37; amended Pub. L. 98–622, title II, § 205(a), Nov. 8, 1984, 98 Stat. 3388; Pub. L. 100–418, title I, § 1214(a)(3), Aug. 23, 1988, 102 Stat. 1156; Pub. L. 100–702, title X, § 1020(a)(3), Nov. 19, 1988, 102 Stat. 4671; Pub. L. 102–572, title I, § 102(c), title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4507, 4516; Pub. L. 106–113, div. B, § 1000(a)(9) [title IV, §§ 4402(b)(2), 4732(b)(14)], Nov. 29, 1999, 113 Stat. 1536, 1501A–560, 1501A–584; Pub. L. 111–350, § 5(g)(5), Jan. 4, 2011, 124 Stat. 3848; Pub. L. 112–29, §§ 7(c)(2), 19(b), Sept. 16, 2011, 125 Stat. 314, 331.)

Editorial Notes

References in TextThe Harmonized Tariff Schedule of the United States, referred to in subsec. (a)(7), is not set out in the Code. See Publication of Harmonized Tariff Schedule note set out under section 1202 of Title 19, Customs Duties.
Section 211 of the Economic Stabilization Act of 1970, referred to in subsec. (a)(11), is section 211 of Pub. L. 91–379, title II, formerly set out as an Economic Stabilization Program note under section 1904 of Title 12, Banks and Banking.
Section 5 of the Emergency Petroleum Allocation Act of 1973, referred to in subsec. (a)(12), is section 5 of Pub. L. 93–159, which was classified to section 754 of Title 15, Commerce and Trade, and was omitted from the Code.
Section 506(c) of the Natural Gas Policy Act of 1978, referred to in subsec. (a)(13), is classified to section 3416(c) of Title 15.
Section 523 of the Energy Policy and Conservation Act, referred to in subsec. (a)(14), is classified to section 6393 of Title 42, The Public Health and Welfare.

Amendments2011—Subsec. (a)(1). Pub. L. 112–29, § 19(b), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “of an appeal from a final decision of a district court of the United States, the United States District Court for the District of the Canal Zone, the District Court of Guam, the District Court of the Virgin Islands, or the District Court for the Northern Mariana Islands, if the jurisdiction of that court was based, in whole or in part, on section 1338 of this title, except that a case involving a claim arising under any Act of Congress relating to copyrights, exclusive rights in mask works, or trademarks and no other claims under section 1338(a) shall be governed by sections 1291, 1292, and 1294 of this title;”.
Subsec. (a)(4)(A). Pub. L. 112–29, § 7(c)(2), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “the Board of Patent Appeals and Interferences of the United States Patent and Trademark Office with respect to patent applications and interferences, at the instance of an applicant for a patent or any party to a patent interference, and any such appeal shall waive the right of such applicant or party to proceed under section 145 or 146 of title 35;”.
Subsec. (a)(10). Pub. L. 111–350, § 5(g)(5)(A), substituted “section 7107(a)(1) of title 41” for “section 8(g)(1) of the Contract Disputes Act of 1978 (41 U.S.C. 607(g)(1))”.
Subsec. (b). Pub. L. 111–350, § 5(g)(5)(B), substituted “section 7107(b) of title 41” for “section 10(b) of the Contract Disputes Act of 1978 (41 U.S.C. 609(b))”.
Subsec. (c). Pub. L. 111–350, § 5(g)(5)(C), substituted “section 7107(b) of title 41” for “section 10(b) of the Contract Disputes Act of 1978”.
1999—Subsec. (a)(4)(A). Pub. L. 106–113, § 1000(a)(9) [title IV, § 4732(b)(14)(A)], inserted “United States” before “Patent and Trademark”.
Subsec. (a)(4)(B). Pub. L. 106–113, § 1000(a)(9) [title IV, § 4732(b)(14)(B)], substituted “Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office” for “Commissioner of Patents and Trademarks”.
Subsec. (a)(4)(C). Pub. L. 106–113, § 1000(a)(9) [title IV, § 4402(b)(2)], substituted “145, 146, or 154(b)” for “145 or 146”.
1992—Subsec. (a)(3). Pub. L. 102–572, § 902(b)(1), substituted “United States Court of Federal Claims” for “United States Claims Court”.
Subsec. (a)(11) to (14). Pub. L. 102–572, § 102(c), added pars. (11) to (14).
1988—Subsec. (a)(1). Pub. L. 100–702 inserted “, exclusive rights in mask works,” after “copyrights”.
Subsec. (a)(7). Pub. L. 100–418 substituted “U.S. note 6 to subchapter X of chapter 98 of the Harmonized Tariff Schedule of the United States” for “headnote 6 to schedule 8, part 4, of the Tariff Schedules of the United States”.
1984—Subsec. (a)(4)(A). Pub. L. 98–622 substituted “Patent Appeals and” for “Appeals or the Board of Patent”.

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentAmendment by section 7(c)(2) of Pub. L. 112–29 effective upon the expiration of the 1-year period beginning on Sept. 16, 2011, and applicable to proceedings commenced on or after that effective date, with certain exceptions, see section 7(e) of Pub. L. 112–29, set out as a note under section 6 of Title 35, Patents.
Pub. L. 112–29, § 19(e), Sept. 16, 2011, 125 Stat. 333, provided that: “The amendments made by this section [enacting section 1454 of this title and section 299 of Title 35, Patents, and amending this section and section 1338 of this title] shall apply to any civil action commenced on or after the date of the enactment of this Act [Sept. 16, 2011].”


Effective Date of 1999 AmendmentAmendment by section 1000(a)(9) [title IV, § 4402(b)(2)] of Pub. L. 106–113 effective on date that is 6 months after Nov. 29, 1999, and, except for design patent application filed under chapter 16 of Title 35, applicable to any application filed on or after such date, see section 1000(a)(9) [title IV, § 4405(a)] of Pub. L. 106–113, set out as a note under section 154 of Title 35, Patents.
Amendment by section 1000(a)(9) [title IV, § 4732(b)(14)] of Pub. L. 106–113 effective 4 months after Nov. 29, 1999, see section 1000(a)(9) [title IV, § 4731] of Pub. L. 106–113, set out as a note under section 1 of Title 35, Patents.

Effective Date of 1992 AmendmentAmendment by section 102(c) of Pub. L. 102–572 effective Jan. 1, 1993, see section 1101(a) of Pub. L. 102–572, set out as a note under section 905 of Title 2, The Congress.
Amendment by section 902(b)(1) of Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–418 effective Jan. 1, 1989, and applicable with respect to articles entered on or after such date, see section 1217(b)(1) of Pub. L. 100–418, set out as an Effective Date note under section 3001 of Title 19, Customs Duties.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–622 applicable to all United States patents granted before, on, or after Nov. 8, 1984, and to all applications for United States patents pending on or filed after that date, except as otherwise provided, see section 106 of Pub. L. 98–622, set out as a note under section 103 of Title 35, Patents.
Amendment by Pub. L. 98–622 effective three months after Nov. 8, 1984, see section 207 of Pub. L. 98–622, set out as a note under section 41 of Title 35.

Effective DateSection effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.


Abolition of Temporary Emergency Court of Appeals
Pub. L. 102–572, title I, § 102(d), (e), Oct. 29, 1992, 106 Stat. 4507, provided that:
“(d) Abolition of Court.—The Temporary Emergency Court of Appeals created by section 211(b) of the Economic Stabilization Act of 1970 [Pub. L. 91–379, formerly set out as a note under section 1904 of Title 12, Banks and Banking] is abolished, effective 6 months after the date of the enactment of this Act [Oct. 29, 1992].

“(e) Pending Cases.—(1) Any appeal which, before the effective date of abolition described in subsection (d), is pending in the Temporary Emergency Court of Appeals but has not been submitted to a panel of such court as of that date shall be assigned to the United States Court of Appeals for the Federal Circuit as though the appeal had originally been filed in that court.

“(2) Any case which, before the effective date of abolition described in subsection (d), has been submitted to a panel of the Temporary Emergency Court of Appeals and as to which the mandate has not been issued as of that date shall remain with that panel for all purposes and, notwithstanding the provisions of sections 291 and 292 of title 28, United States Code, that panel shall be assigned to the United States Court of Appeals for the Federal Circuit for the purpose of deciding such case.”






Termination of United States District Court for the District of the Canal Zone
For termination of the United States District Court for the District of the Canal Zone at end of the “transition period”, being the 30-month period beginning Oct. 1, 1979, and ending midnight Mar. 31, 1982, see Paragraph 5 of Article XI of the Panama Canal Treaty of 1977 and sections 2101 and 2201 to 2203 of Pub. L. 96–70, title II, Sept. 27, 1979, 93 Stat. 493, formerly classified to sections 3831 and 3841 to 3843, respectively, of Title 22, Foreign Relations and Intercourse.



§ 1296. Review of certain agency actions(a) Jurisdiction.—Subject to the provisions of chapter 179, the United States Court of Appeals for the Federal Circuit shall have jurisdiction over a petition for review of a final decision under chapter 5 of title 3 of—(1) an appropriate agency (as determined under section 454 of title 3);

(2) the Federal Labor Relations Authority made under part D of subchapter II of chapter 5 of title 3, notwithstanding section 7123 of title 5; or

(3) the Secretary of Labor or the Occupational Safety and Health Review Commission, made under part C of subchapter II of chapter 5 of title 3.


(b) Filing of Petition.—Any petition for review under this section must be filed within 30 days after the date the petitioner receives notice of the final decision.

(Added Pub. L. 104–331, § 3(a)(1), Oct. 26, 1996, 110 Stat. 4068.)

Editorial Notes
Prior ProvisionsA prior section 1296, added Pub. L. 97–164, title I, § 127(a), Apr. 2, 1982, 96 Stat. 39, related to precedence of cases in United States Court of Appeals for the Federal Circuit, prior to repeal by Pub. L. 98–620, title IV, § 402(29)(C), Nov. 8, 1984, 98 Stat. 3359.

Effective DatePub. L. 104–331, § 3(d), Oct. 26, 1996, 110 Stat. 4071, provided that: “The amendments made by this section [enacting this section and sections 1413 and 3901 to 3908 of this title and amending sections 1346 and 2402 of this title] shall take effect on October 1, 1997.”





CHAPTER 85—DISTRICT COURTS; JURISDICTION



Sec.


1330.Actions against foreign states.


1331.Federal question.


1332.Diversity of citizenship; amount in controversy; costs.


1333.Admiralty, maritime and prize cases.


1334.Bankruptcy cases and proceedings.


1335.Interpleader.


1336.Surface Transportation Board’s orders.


1337.Commerce and antitrust regulations; amount in controversy, costs.


1338.Patents, plant variety protection, copyrights, mask works, designs, trademarks, and unfair competition.


1339.Postal matters.


1340.Internal revenue; customs duties.


1341.Taxes by States.


1342.Rate orders of State agencies.


1343.Civil rights and elective franchise.


1344.Election disputes.


1345.United States as plaintiff.


1346.United States as defendant.


1347.Partition action where United States is joint tenant.


1348.Banking association as party.


1349.Corporation organized under federal law as party.


1350.Alien’s action for tort.


1351.Consuls, vice consuls, and members of a diplomatic mission as defendant.


1352.Bonds executed under federal law.


1353.Indian allotments.


1354.Land grants from different states.


1355.Fine, penalty or forfeiture.


1356.Seizures not within admiralty and maritime jurisdiction.


1357.Injuries under Federal laws.


1358.Eminent domain.


1359.Parties collusively joined or made.


1360.State civil jurisdiction in actions to which Indians are parties.


1361.Action to compel an officer of the United States to perform his duty.


1362.Indian tribes.


1363.Jurors’ employment rights.


1364.Direct actions against insurers of members of diplomatic missions and their families.


1365.Senate actions.


1366.Construction of references to laws of the United States or Acts of Congress.


1367.Supplemental jurisdiction.


1368.Counterclaims in unfair practices in international trade.


1369.Multiparty, multiforum jurisdiction.




Editorial Notes
Amendments2002—Pub. L. 107–273, div. C, title I, § 11020(b)(1)(B), Nov. 2, 2002, 116 Stat. 1827, added item 1369.
1999—Pub. L. 106–113, div. B, § 1000(a)(9) [title III, § 3009(2)], Nov. 29, 1999, 113 Stat. 1536, 1501A–552, substituted “trademarks” for “trade-marks” in item 1338.
1998—Pub. L. 105–304, title V, § 503(b)(2)(B), Oct. 28, 1998, 112 Stat. 2917, inserted “designs,” after “mask works,” in item 1338.
1995—Pub. L. 104–88, title III, § 305(a)(4), Dec. 29, 1995, 109 Stat. 944, substituted “Surface Transportation Board’s” for “Interstate Commerce Commission’s” in item 1336.
1994—Pub. L. 103–465, title III, § 321(b)(3)(B), Dec. 8, 1994, 108 Stat. 4947, added item 1368.
1990—Pub. L. 101–650, title III, § 310(b), Dec. 1, 1990, 104 Stat. 5114, added item 1367.
1988—Pub. L. 100–702, title X, § 1020(a)(7), Nov. 19, 1988, 102 Stat. 4672, substituted “Actions” for “Action” in item 1330, inserted a period after “question” in item 1331, substituted “plant variety protection, copyrights, mask works, trade-marks,” for “copyrights, and trade-marks” in item 1338, and inserted “and elective franchise” in item 1343.
1986—Pub. L. 99–336, § 6(a)(1)(A), June 19, 1986, 100 Stat. 638, renumbered item 1364 “Senate actions” and item 1364 “Construction of references to laws of the United States or Acts of Congress” as items 1365 and 1366, respectively.
1984—Pub. L. 98–353, title I, § 101(b), July 10, 1984, 98 Stat. 333, substituted “cases” for “matters” in item 1334.
1980—Pub. L. 96–486, § 2(b), Dec. 1, 1980, 94 Stat. 2369, struck out “; amount in controversy; costs.” after “question” in item 1331.
1978—Pub. L. 95–598, title II, § 238(b), Nov. 6, 1978, 92 Stat. 2668, directed the substitution of “Bankruptcy appeals” for “Bankruptcy matters and proceedings” in item 1334, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
Pub. L. 95–572, § 6(b)(2), Nov. 2, 1978, 92 Stat. 2457, added item 1363 and redesignated former item 1363 “Construction of references to laws of the United States or Acts of Congress”, as 1364.
Pub. L. 95–521, title VII, § 705(f)(2), Oct. 26, 1978, 92 Stat. 1880, added item 1364 “Senate actions”.
Pub. L. 95–486, § 9(c), Oct. 20, 1978, 92 Stat. 1634, substituted “Commerce and antitrust regulations; amount in controversy, costs” for “Commerce and antitrust regulations” in item 1337.
Pub. L. 95–393, §§ 7(b), 8(a)(2), Sept. 30, 1978, 92 Stat. 810, substituted “Consuls, vice consuls, and members of a diplomatic mission as defendant” for “Consuls and vice consuls as defendants” in item 1351 and added item 1364 “Direct actions against insurers of members of diplomatic missions and their families”.
1976—Pub. L. 94–583, § 2(b), Oct. 21, 1976, 90 Stat. 2891, added item 1330.
1970—Pub. L. 91–358, title I, § 172(c)(2), July 29, 1970, 84 Stat. 591, added item 1363.
1966—Pub. L. 89–635, § 2, Oct. 10, 1966, 80 Stat. 880, added item 1362.
1962—Pub. L. 87–748, § 1(b), Oct. 5, 1962, 76 Stat. 744, added item 1361.
1958—Pub. L. 85–554, § 4, July 25, 1958, 72 Stat. 415, inserted “costs” in items 1331 and 1332.
1953—Act Aug. 15, 1953, ch. 505, § 3, 67 Stat. 589, added item 1360.


§ 1330. Actions against foreign states(a) The district courts shall have original jurisdiction without regard to amount in controversy of any nonjury civil action against a foreign state as defined in section 1603(a) of this title as to any claim for relief in personam with respect to which the foreign state is not entitled to immunity either under sections 1605–1607 of this title or under any applicable international agreement.

(b) Personal jurisdiction over a foreign state shall exist as to every claim for relief over which the district courts have jurisdiction under subsection (a) where service has been made under section 1608 of this title.

(c) For purposes of subsection (b), an appearance by a foreign state does not confer personal jurisdiction with respect to any claim for relief not arising out of any transaction or occurrence enumerated in sections 1605–1607 of this title.

(Added Pub. L. 94–583, § 2(a), Oct. 21, 1976, 90 Stat. 2891.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 90 days after Oct. 21, 1976, see section 8 of Pub. L. 94–583, set out as a note under section 1602 of this title.



§ 1331. Federal question
The district courts shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United States.
(June 25, 1948, ch. 646, 62 Stat. 930; Pub. L. 85–554, § 1, July 25, 1958, 72 Stat. 415; Pub. L. 94–574, § 2, Oct. 21, 1976, 90 Stat. 2721; Pub. L. 96–486, § 2(a), Dec. 1, 1980, 94 Stat. 2369.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(1) (Mar. 3, 1911, ch. 231, § 24, par. 1, 36 Stat. 1091; May 14, 1934, ch. 283, § 1, 48 Stat. 775; Aug. 21, 1937, ch. 726, § 1, 50 Stat. 738; Apr. 20, 1940, ch. 117, 54 Stat. 143).
Jurisdiction of federal questions arising under other sections of this chapter is not dependent upon the amount in controversy. (See annotations under former section 41 of title 28, U.S.C.A., and 35 C.J.S., p. 833 et seq., §§ 30–43. See, also, reviser’s note under section 1332 of this title.)
Words “wherein the matter in controversy exceeds the sum or value of $3,000, exclusive of interest and costs,” were added to conform to rulings of the Supreme Court. See construction of provision relating to jurisdictional amount requirement in cases involving a Federal question in United States v. Sayward, 16 S.Ct. 371, 160 U.S. 493, 40 L.Ed. 508; Fishback v. Western Union Tel. Co., 16 S.Ct. 506, 161 U.S. 96, 40 L.Ed. 630; and Halt v. Indiana Manufacturing Co., 1900, 20 S.Ct. 272, 176 U.S. 68, 44 L.Ed. 374.
Words “all civil actions” were substituted for “all suits of a civil nature, at common law or in equity” to conform with Rule 2 of the Federal Rules of Civil Procedure.
Words “or treaties” were substituted for “or treaties made, or which shall be made under their authority,” for purposes of brevity.
The remaining provisions of section 41(1) of title 28, U.S.C., 1940 ed., are incorporated in sections 1332, 1341, 1342, 1345, 1354, and 1359 of this title.
Changes were made in arrangement and phraseology.

Editorial Notes
Amendments1980—Pub. L. 96–486 struck out “; amount in controversy; costs” in section catchline, struck out minimum amount in controversy requirement of $10,000 for original jurisdiction in federal question cases which necessitated striking the exception to such required minimum amount that authorized original jurisdiction in actions brought against the United States, any agency thereof, or any officer or employee thereof in an official capacity, struck out provision authorizing the district court except where express provision therefore was made in a federal statute to deny costs to a plaintiff and in fact impose such costs upon such plaintiff where plaintiff was adjudged to be entitled to recover less than the required amount in controversy, computed without regard to set-off or counterclaim and exclusive of interests and costs, and struck out existing subsection designations.
1976—Subsec. (a). Pub. L. 94–574 struck out $10,000 jurisdictional amount where action is brought against the United States, any agency thereof, or any officer or employee thereof in his official capacity.
1958—Pub. L. 85–554 included costs in section catchline, designated existing provisions as subsec. (a), substituted “$10,000” for “$3,000”, and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1980 Amendment; ApplicabilityPub. L. 96–486, § 4, Dec. 1, 1980, 94 Stat. 2370, provided: “This Act [amending this section and section 2072 of Title 15, Commerce and Trade, and enacting provisions set out as a note under section 1 of this title] shall apply to any civil action pending on the date of enactment of this Act [Dec. 1, 1980].”


Effective Date of 1958 AmendmentPub. L. 85–554, § 3, July 25, 1958, 72 Stat. 415, provided that: “This Act [amending this section and sections 1332 and 1345 of this title] shall apply only in the case of actions commenced after the date of the enactment of this Act [July 25, 1958].”




§ 1332. Diversity of citizenship; amount in controversy; costs(a) The district courts shall have original jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between—(1) citizens of different States;

(2) citizens of a State and citizens or subjects of a foreign state, except that the district courts shall not have original jurisdiction under this subsection of an action between citizens of a State and citizens or subjects of a foreign state who are lawfully admitted for permanent residence in the United States and are domiciled in the same State;

(3) citizens of different States and in which citizens or subjects of a foreign state are additional parties; and

(4) a foreign state, defined in section 1603(a) of this title, as plaintiff and citizens of a State or of different States.


(b) Except when express provision therefor is otherwise made in a statute of the United States, where the plaintiff who files the case originally in the Federal courts is finally adjudged to be entitled to recover less than the sum or value of $75,000, computed without regard to any setoff or counterclaim to which the defendant may be adjudged to be entitled, and exclusive of interest and costs, the district court may deny costs to the plaintiff and, in addition, may impose costs on the plaintiff.

(c) For the purposes of this section and section 1441 of this title—(1) a corporation shall be deemed to be a citizen of every State and foreign state by which it has been incorporated and of the State or foreign state where it has its principal place of business, except that in any direct action against the insurer of a policy or contract of liability insurance, whether incorporated or unincorporated, to which action the insured is not joined as a party-defendant, such insurer shall be deemed a citizen of—(A) every State and foreign state of which the insured is a citizen;

(B) every State and foreign state by which the insurer has been incorporated; and

(C) the State or foreign state where the insurer has its principal place of business; and


(2) the legal representative of the estate of a decedent shall be deemed to be a citizen only of the same State as the decedent, and the legal representative of an infant or incompetent shall be deemed to be a citizen only of the same State as the infant or incompetent.


(d)(1) In this subsection—(A) the term “class” means all of the class members in a class action;

(B) the term “class action” means any civil action filed under rule 23 of the Federal Rules of Civil Procedure or similar State statute or rule of judicial procedure authorizing an action to be brought by 1 or more representative persons as a class action;

(C) the term “class certification order” means an order issued by a court approving the treatment of some or all aspects of a civil action as a class action; and

(D) the term “class members” means the persons (named or unnamed) who fall within the definition of the proposed or certified class in a class action.


(2) The district courts shall have original jurisdiction of any civil action in which the matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs, and is a class action in which—(A) any member of a class of plaintiffs is a citizen of a State different from any defendant;

(B) any member of a class of plaintiffs is a foreign state or a citizen or subject of a foreign state and any defendant is a citizen of a State; or

(C) any member of a class of plaintiffs is a citizen of a State and any defendant is a foreign state or a citizen or subject of a foreign state.


(3) A district court may, in the interests of justice and looking at the totality of the circumstances, decline to exercise jurisdiction under paragraph (2) over a class action in which greater than one-third but less than two-thirds of the members of all proposed plaintiff classes in the aggregate and the primary defendants are citizens of the State in which the action was originally filed based on consideration of—(A) whether the claims asserted involve matters of national or interstate interest;

(B) whether the claims asserted will be governed by laws of the State in which the action was originally filed or by the laws of other States;

(C) whether the class action has been pleaded in a manner that seeks to avoid Federal jurisdiction;

(D) whether the action was brought in a forum with a distinct nexus with the class members, the alleged harm, or the defendants;

(E) whether the number of citizens of the State in which the action was originally filed in all proposed plaintiff classes in the aggregate is substantially larger than the number of citizens from any other State, and the citizenship of the other members of the proposed class is dispersed among a substantial number of States; and

(F) whether, during the 3-year period preceding the filing of that class action, 1 or more other class actions asserting the same or similar claims on behalf of the same or other persons have been filed.


(4) A district court shall decline to exercise jurisdiction under paragraph (2)—(A)(i) over a class action in which—(I) greater than two-thirds of the members of all proposed plaintiff classes in the aggregate are citizens of the State in which the action was originally filed;

(II) at least 1 defendant is a defendant—(aa) from whom significant relief is sought by members of the plaintiff class;

(bb) whose alleged conduct forms a significant basis for the claims asserted by the proposed plaintiff class; and

(cc) who is a citizen of the State in which the action was originally filed; and


(III) principal injuries resulting from the alleged conduct or any related conduct of each defendant were incurred in the State in which the action was originally filed; and


(ii) during the 3-year period preceding the filing of that class action, no other class action has been filed asserting the same or similar factual allegations against any of the defendants on behalf of the same or other persons; or


(B) two-thirds or more of the members of all proposed plaintiff classes in the aggregate, and the primary defendants, are citizens of the State in which the action was originally filed.


(5) Paragraphs (2) through (4) shall not apply to any class action in which—(A) the primary defendants are States, State officials, or other governmental entities against whom the district court may be foreclosed from ordering relief; or

(B) the number of members of all proposed plaintiff classes in the aggregate is less than 100.


(6) In any class action, the claims of the individual class members shall be aggregated to determine whether the matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs.

(7) Citizenship of the members of the proposed plaintiff classes shall be determined for purposes of paragraphs (2) through (6) as of the date of filing of the complaint or amended complaint, or, if the case stated by the initial pleading is not subject to Federal jurisdiction, as of the date of service by plaintiffs of an amended pleading, motion, or other paper, indicating the existence of Federal jurisdiction.

(8) This subsection shall apply to any class action before or after the entry of a class certification order by the court with respect to that action.

(9) Paragraph (2) shall not apply to any class action that solely involves a claim—(A) concerning a covered security as defined under 16(f)(3) 11 So in original. Probably should be preceded by “section”. of the Securities Act of 1933 (15 U.S.C. 78p(f)(3) 22 So in original. Probably should be “77p(f)(3)”.) and section 28(f)(5)(E) of the Securities Exchange Act of 1934 (15 U.S.C. 78bb(f)(5)(E));

(B) that relates to the internal affairs or governance of a corporation or other form of business enterprise and that arises under or by virtue of the laws of the State in which such corporation or business enterprise is incorporated or organized; or

(C) that relates to the rights, duties (including fiduciary duties), and obligations relating to or created by or pursuant to any security (as defined under section 2(a)(1) of the Securities Act of 1933 (15 U.S.C. 77b(a)(1)) and the regulations issued thereunder).


(10) For purposes of this subsection and section 1453, an unincorporated association shall be deemed to be a citizen of the State where it has its principal place of business and the State under whose laws it is organized.

(11)(A) For purposes of this subsection and section 1453, a mass action shall be deemed to be a class action removable under paragraphs (2) through (10) if it otherwise meets the provisions of those paragraphs.

(B)(i) As used in subparagraph (A), the term “mass action” means any civil action (except a civil action within the scope of section 1711(2)) in which monetary relief claims of 100 or more persons are proposed to be tried jointly on the ground that the plaintiffs’ claims involve common questions of law or fact, except that jurisdiction shall exist only over those plaintiffs whose claims in a mass action satisfy the jurisdictional amount requirements under subsection (a).

(ii) As used in subparagraph (A), the term “mass action” shall not include any civil action in which—(I) all of the claims in the action arise from an event or occurrence in the State in which the action was filed, and that allegedly resulted in injuries in that State or in States contiguous to that State;

(II) the claims are joined upon motion of a defendant;

(III) all of the claims in the action are asserted on behalf of the general public (and not on behalf of individual claimants or members of a purported class) pursuant to a State statute specifically authorizing such action; or

(IV) the claims have been consolidated or coordinated solely for pretrial proceedings.



(C)(i) Any action(s) removed to Federal court pursuant to this subsection shall not thereafter be transferred to any other court pursuant to section 1407, or the rules promulgated thereunder, unless a majority of the plaintiffs in the action request transfer pursuant to section 1407.

(ii) This subparagraph will not apply—(I) to cases certified pursuant to rule 23 of the Federal Rules of Civil Procedure; or

(II) if plaintiffs propose that the action proceed as a class action pursuant to rule 23 of the Federal Rules of Civil Procedure.



(D) The limitations periods on any claims asserted in a mass action that is removed to Federal court pursuant to this subsection shall be deemed tolled during the period that the action is pending in Federal court.



(e) The word “States”, as used in this section, includes the Territories, the District of Columbia, and the Commonwealth of Puerto Rico.

(June 25, 1948, ch. 646, 62 Stat. 930; July 26, 1956, ch. 740, 70 Stat. 658; Pub. L. 85–554, § 2, July 25, 1958, 72 Stat. 415; Pub. L. 88–439, § 1, Aug. 14, 1964, 78 Stat. 445; Pub. L. 94–583, § 3, Oct. 21, 1976, 90 Stat. 2891; Pub. L. 100–702, title II, §§ 201(a), 202(a), 203(a), Nov. 19, 1988, 102 Stat. 4646; Pub. L. 104–317, title II, § 205(a), Oct. 19, 1996, 110 Stat. 3850; Pub. L. 109–2, § 4(a), Feb. 18, 2005, 119 Stat. 9; Pub. L. 112–63, title I, §§ 101, 102, Dec. 7, 2011, 125 Stat. 758.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(1) (Mar. 3, 1911, ch. 231, § 24, par. 1, 36 Stat. 1091; May 14, 1934, ch. 283, § 1, 48 Stat. 775; Aug. 21, 1937, ch. 726, § 1, 50 Stat. 738; Apr. 20, 1940, ch. 117, 54 Stat. 143).
Other provisions of section 41(1) of title 28, U.S.C., 1940 ed., are incorporated in sections 1331, 1341, 1342, 1345, 1354, and 1359 of this title. (See reviser’s notes under said sections.)
Jurisdiction conferred by other sections of this chapter, except section 1335, is not dependent upon diversity of citizenship. (See annotations under former section 41 of title 28, U.S.C.A., and 35 C.J.S., p. 833 et seq. §§ 30–43. See, also, reviser’s note under section 1331 of this title.) As to citizenship of bank where jurisdiction depends upon diversity of citizenship, see section 1348 of this title.
Words “all civil actions” were substituted for “all suits of a civil nature, at common law or in equity” in order to conform to Rule 2 of the Federal Rules of Civil Procedure.
Words “or citizens of the District of Columbia, Territory of Hawaii, or Alaska, and any State or Territory” which were inserted by the amendatory act April 20, 1940, are omitted. The word “States” is defined in this section and enumeration of the references is unnecessary.
The revised section conforms with the views of Philip F. Herrick, United States Attorney, Puerto Rico, who observed that the act of April 20, 1940, permitted action between a citizen of Hawaii and of Puerto Rico, but not between a citizen of New York and Puerto Rico, in the district court.
This changes the law to insure uniformity. The 1940 amendment applied only to the provision as to controversies between “citizens of different States.” The new definition in subsection (b) extends the 1940 amendment to apply to controversies between citizens of the Territories or the District of Columbia, and foreign states or citizens or subjects thereof.
The diversity of citizenship language of section 41(1) of title 28, U.S.C., 1940 ed., as amended in 1940, was described as ambiguous in McGarry v. City of Bethlehem, 45 F.Supp. 385, 386. In that case the 1940 amendment was held unconstitutional insofar as it affected the District of Columbia. However, two other district courts upheld the amendment. Winkler v. Daniels, D.C.Va. 1942, 43 F.Supp. 265; Glaeser v. Acacia Mutual Life Ass’n., D.C.Cal. 1944, 55 F.Supp. 925.
This section is intended to cover all diversity of citizenship instances in civil actions in accordance with the judicial construction of the language in the original section 41(1) of title 28, U.S.C., 1940 ed. Therefore, the revised language covers civil actions between—
Citizens of a State, and citizens of other States and foreign states or citizens or subjects thereof;
Citizens of a Territory or the District of Columbia, and foreign states or citizens or subjects thereof;
Citizens of different States;
Citizens of different Territories;
Citizens of a State, and citizens of Territories;
Citizens of a State or Territory, and citizens of the District of Columbia;
Citizens of a State, and foreign states or citizens or subjects thereof.
The revised section removes an uncertainty referred to in the McGarry case, supra, as to whether Congress intended to permit citizens of the Territories or the District of Columbia to sue a State or Territory itself rather than the citizens thereof. The court observed that “Congress could hardly have had such intention.”
The sentence “The foregoing provisions as to the sum or value of the matter in controversy shall not be construed to apply to any of the cases mentioned in the succeeding paragraphs of this section” was omitted as unnecessary. Those paragraphs are (2)–(28) of said section 41 of title 28, U.S.C., 1940 ed., which are revised and incorporated in this chapter and, except for those relating to actions against the United States and interpleader, contains no provision as to a sum or value necessary to confer jurisdiction. Consequently the omitted sentence is covered by excluding such requirement.
Section 41(1) of title 28, U.S.C., 1940 ed., as originally enacted, purported to include all jurisdictional provisions relating to the district courts. Subsequently, many special jurisdictional provisions were enacted and incorporated in other titles of the U.S.C., 1940 ed., as follows:







TitleSection


7209
7210
7216
7292
7499g
7608a(6)
7608c(15)(B)
7610(b)(2)
7648
71175
71365—1367
71376
71508(c)
8164
8701
8903
94
98
99
1111(a)
1146
11205(a), (l)
11401
11511
11512
11514—516
11711
11712
11811
11812
111011
111012
111013
111200
1293
12195
12632
154
159
1515
1525
1526
1531
1553
1568e
1577t
1577v
1577vvv
1578u(e)
1578u(f)
1578aa
1579k(d), (e)
1579r(f), (g)
1580a–25
1580a–34
1580a–35
1580a–41(c), (e)
1580a–43
1580b–14
1597
1599
15433
15715d(c)
15715i
15717s
15717u
1610
16583e
16820
16825m
16825n
16825p
1726
1734
21193
21332
21355
25314
25345
263633
263800
27207
29101
29103—109
29160(e)
29216
29217
30188
31232
33495
33918
33921
3563
3566
3567
3572a
3590
38445
40257
40270b
40361
41113(b)(2)
42405(c)(5), (g)
43546
431062
4556
4588
4589
45153(p)
45159
45185
45228j(b)4
45228k
45268
45355(f)
46597
46688
46711
46741 et seq.
46781 et seq.
46941(c)
46951
46954
461114(c)
461128d
4711
4713
4733
4736
47207
47401
47406
47407
48242
48245
495(8)
499
4916(2)
4916(9)
4916(12)
4917(9)
4919a(l)
4920(9)
4923
4926(h)
4941(1), (3)
4943
49181(b), (c)
49305(g)
49322(b)
49647
49916
491017
491021
5023
D.C. Code11–305—11–307
D.C. Code11–309
D.C. Code11–324





Editorial Notes

References in TextRule 23 of the Federal Rules of Civil Procedure, referred to in subsec. (d)(1)(B), (11)(C)(ii), is set out in the Appendix to this title.

Amendments2011—Subsec. (a). Pub. L. 112–63, § 101(1), struck out concluding provisions which read as follows: “For the purposes of this section, section 1335, and section 1441, an alien admitted to the United States for permanent residence shall be deemed a citizen of the State in which such alien is domiciled.”
Subsec. (a)(2). Pub. L. 112–63, § 101(2), inserted before semicolon at end “, except that the district courts shall not have original jurisdiction under this subsection of an action between citizens of a State and citizens or subjects of a foreign state who are lawfully admitted for permanent residence in the United States and are domiciled in the same State”.
Subsec. (c)(1). Pub. L. 112–63, § 102, substituted “every State and foreign state” for “any State”, “it has been incorporated and of the State or foreign state” for “it has been incorporated and of the State”, and “such insurer shall be deemed a citizen of—” for “such insurer shall be deemed a citizen of the State of which the insured is a citizen, as well as of any State by which the insurer has been incorporated and of the State where it has its principal place of business; and” and added subpars. (A) to (C).
2005—Subsecs. (d), (e). Pub. L. 109–2 added subsec. (d) and redesignated former subsec. (d) as (e).
1996—Subsecs. (a), (b). Pub. L. 104–317 substituted “$75,000” for “$50,000”.
1988—Subsec. (a). Pub. L. 100–702, § 201(a), substituted “$50,000” for “$10,000” in introductory text.
Pub. L. 100–702, § 203(a), inserted at end “For the purposes of this section, section 1335, and section 1441, an alien admitted to the United States for permanent residence shall be deemed a citizen of the State in which such alien is domiciled.”
Subsec. (b). Pub. L. 100–702, § 201(a), substituted “$50,000” for “$10,000”.
Subsec. (c). Pub. L. 100–702, § 202(a), amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “For the purposes of this section and section 1441 of this title, a corporation shall be deemed a citizen of any State by which it has been incorporated and of the State where it has its principal place of business: Provided further, That in any direct action against the insurer of a policy or contract of liability insurance, whether incorporated or unincorporated, to which action the insured is not joined as a party-defendant, such insurer shall be deemed a citizen of the State of which the insured is a citizen, as well as of any State by which the insurer has been incorporated and of the State where it has its principal place of business.”
1976—Subsec. (a)(2). Pub. L. 94–583 substituted “and citizens or subjects of a foreign state;” for “, and foreign states or citizens or subjects thereof; and”.
Subsec. (a)(3). Pub. L. 94–583 substituted “citizens or subjects of a foreign state are additional parties; and” for “foreign states or citizens or subjects thereof are additional parties”.
Subsec. (a)(4). Pub. L. 94–583 added par. (4).
1964—Subsec. (c). Pub. L. 88–439 inserted proviso deeming an insurer of liability insurance, in an action to which the insurer is not joined as a party-defendant, a citizen, of the State of which the insured is a citizen, as well as the State the insurer has been incorporated by and the State where it has its principal place of business.
1958—Pub. L. 85–554 included costs in section catchline.
Subsec. (a). Pub. L. 85–554 substituted “$10,000” for “$3,000”.
Subsecs. (b) to (d). Pub. L. 85–554 added subsecs. (b) and (c) and redesignated former subsec. (b) as (d).
1956—Subsec. (b). Act July 26, 1956, included the Commonwealth of Puerto Rico.

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentPub. L. 112–63, title I, § 105, Dec. 7, 2011, 125 Stat. 762, provided that:
“(a) In General.—Subject to subsection (b), the amendments made by this title [enacting section 1455 of this title and amending this section and sections 1441, 1446, and 1453 of this title] shall take effect upon the expiration of the 30-day period beginning on the date of the enactment of this Act [Dec. 7, 2011], and shall apply to any action or prosecution commenced on or after such effective date.

“(b) Treatment of Cases Removed to Federal Court.—For purposes of subsection (a), an action or prosecution commenced in State court and removed to Federal court shall be deemed to commence on the date the action or prosecution was commenced, within the meaning of State law, in State court.”




Effective Date of 2005 AmendmentPub. L. 109–2, § 9, Feb. 18, 2005, 119 Stat. 14, provided that: “The amendments made by this Act [enacting chapter 114 and section 1453 of this title and amending this section and sections 1335 and 1603 of this title] shall apply to any civil action commenced on or after the date of enactment of this Act [Feb. 18, 2005].”


Effective Date of 1996 AmendmentPub. L. 104–317, title II, § 205(b), Oct. 19, 1996, 110 Stat. 3850, provided that: “The amendment made by this section [amending this section] shall take effect 90 days after the date of enactment of this Act [Oct. 19, 1996].”


Effective Date of 1988 AmendmentPub. L. 100–702, title II, § 201(b), Nov. 19, 1988, 102 Stat. 4646, provided that: “The amendments made by this section [amending this section] shall apply to any civil action commenced on or after the 180th day after the date of enactment of this title [Nov. 19, 1988].”

Pub. L. 100–702, title II, § 202(b), Nov. 19, 1988, 102 Stat. 4646, provided that: “The amendment made by this section [amending this section] shall apply to any civil action commenced in or removed to a United States district court on or after the 180th day after the date of enactment of this title [Nov. 19, 1988].”

Pub. L. 100–702, title II, § 203(b), Nov. 19, 1988, 102 Stat. 4646, provided that: “The amendment made by this section [amending this section] shall apply to claims in civil actions commenced in or removed to the United States district courts on or after the 180th day after the date of enactment of this title [Nov. 19, 1988].”


Effective Date of 1976 AmendmentAmendment by Pub. L. 94–583 effective 90 days after Oct. 21, 1976, see section 8 of Pub. L. 94–583, set out as an Effective Date note under section 1602 of this title.

Effective Date of 1964 AmendmentPub. L. 88–439, § 2, Aug. 14, 1964, 78 Stat. 445, provided that: “The amendment made by this Act to section 1332(c), title 28, United States Code, applies only to causes of action arising after the date of enactment of this Act [Aug. 14, 1964].”


Effective Date of 1958 AmendmentAmendment by Pub. L. 85–554 applicable only in the case of actions commenced after July 25, 1958, see section 3 of Pub. L. 85–554, set out as a note under section 1331 of this title.



§ 1333. Admiralty, maritime and prize cases
The district courts shall have original jurisdiction, exclusive of the courts of the States, of:(1) Any civil case of admiralty or maritime jurisdiction, saving to suitors in all cases all other remedies to which they are otherwise entitled.

(2) Any prize brought into the United States and all proceedings for the condemnation of property taken as prize.

(June 25, 1948, ch. 646, 62 Stat. 931; May 24, 1949, ch. 139, § 79, 63 Stat. 101.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 41(3) and 371 (3), (4) (Mar. 3, 1911, ch. 231, §§ 24, par. 3, 256, pars. 3, 4, 36 Stat. 1091, 1160; Oct. 6, 1917, ch. 97, §§ 1, 2, 40 Stat. 395; June 10, 1922, ch. 216, §§ 1, 2, 42 Stat. 634).
Section consolidates certain provisions of sections 41(3), 371(3) and 371(4) of title 28, U.S.C., 1940 ed. Other provisions of sections 41(3) and 371(4), relating to seizures, are incorporated in section 1356 of this title. (See reviser’s note thereunder.)
The “saving to suitors” clause in sections 41(3) and 371(3) of title 28, U.S.C., 1940 ed., was changed by substituting the words “any other remedy to which he is otherwise entitled” for the words “the right of a common law remedy where the common law is competent to give it.” The substituted language is simpler and more expressive of the original intent of Congress and is in conformity with Rule 2 of the Federal Rules of Civil Procedure abolishing the distinction between law and equity.
Provisions of section 41(3) of title 28, U.S.C., 1940 ed., based on the 1917 and 1922 amendments, relating to remedies under State workmen’s compensation laws, were deleted. Such amendments were held unconstitutional by the Supreme Court. (See Knickerbocker Ice Co. v. Stewart, 1920, 40 S.Ct. 438, 253 U.S. 149, 64 L.Ed. 834, and State of Washington v. W. C. Dawson & Co., 1924, 44 S.Ct. 302, 264 U.S. 219, 68 L.Ed. 646.)
Words “libellant or petitioner” were substituted for “suitors” to describe moving party in admiralty cases.
Changes were made in phraseology.

1949 ActThis section amends section 1333(a)(1) of title 28, U.S.C., by substituting “suitors” for “libellant or petitioner” to conform to the language of the law in existence at the time of the enactment of the revision of title 28.

Editorial Notes
Amendments1949—Subd. (1). Act May 24, 1949, substituted “suitors” for “libellant or petitioner”.



§ 1334. Bankruptcy cases and proceedings(a) Except as provided in subsection (b) of this section, the district courts shall have original and exclusive jurisdiction of all cases under title 11.

(b) Except as provided in subsection (e)(2), and notwithstanding any Act of Congress that confers exclusive jurisdiction on a court or courts other than the district courts, the district courts shall have original but not exclusive jurisdiction of all civil proceedings arising under title 11, or arising in or related to cases under title 11.

(c)(1) Except with respect to a case under chapter 15 of title 11, nothing in this section prevents a district court in the interest of justice, or in the interest of comity with State courts or respect for State law, from abstaining from hearing a particular proceeding arising under title 11 or arising in or related to a case under title 11.

(2) Upon timely motion of a party in a proceeding based upon a State law claim or State law cause of action, related to a case under title 11 but not arising under title 11 or arising in a case under title 11, with respect to which an action could not have been commenced in a court of the United States absent jurisdiction under this section, the district court shall abstain from hearing such proceeding if an action is commenced, and can be timely adjudicated, in a State forum of appropriate jurisdiction.


(d) Any decision to abstain or not to abstain made under subsection (c) (other than a decision not to abstain in a proceeding described in subsection (c)(2)) is not reviewable by appeal or otherwise by the court of appeals under section 158(d), 1291, or 1292 of this title or by the Supreme Court of the United States under section 1254 of this title. Subsection (c) and this subsection shall not be construed to limit the applicability of the stay provided for by section 362 of title 11, United States Code, as such section applies to an action affecting the property of the estate in bankruptcy.

(e) The district court in which a case under title 11 is commenced or is pending shall have exclusive jurisdiction—(1) of all the property, wherever located, of the debtor as of the commencement of such case, and of property of the estate; and

(2) over all claims or causes of action that involve construction of section 327 of title 11, United States Code, or rules relating to disclosure requirements under section 327.


(June 25, 1948, ch. 646, 62 Stat. 931; Pub. L. 95–598, title II, § 238(a), Nov. 6, 1978, 92 Stat. 2667; Pub. L. 98–353, title I, § 101(a), July 10, 1984, 98 Stat. 333; Pub. L. 99–554, title I, § 144(e), Oct. 27, 1986, 100 Stat. 3096; Pub. L. 101–650, title III, § 309(b), Dec. 1, 1990, 104 Stat. 5113; Pub. L. 103–394, title I, § 104(b), Oct. 22, 1994, 108 Stat. 4109; Pub. L. 109–8, title III, § 324(a), title VIII, § 802(c)(2), title XII, § 1219, Apr. 20, 2005, 119 Stat. 98, 145, 195.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 41(19) and 371(6) (Mar. 3, 1911, ch. 231, §§ 24, par. 19, 256, par. 6, 36 Stat. 1093, 1160).
Changes in phraseology were made.

Editorial Notes
Amendments2005—Subsec. (b). Pub. L. 109–8, § 324(a)(1), substituted “Except as provided in subsection (e)(2), and notwithstanding” for “Notwithstanding”.
Subsec. (c)(1). Pub. L. 109–8, § 802(c)(2), substituted “Except with respect to a case under chapter 15 of title 11, nothing in” for “Nothing in”.
Subsec. (d). Pub. L. 109–8, § 1219, substituted “made under subsection (c)” for “made under this subsection” and “Subsection (c) and this subsection” for “This subsection”.
Subsec. (e). Pub. L. 109–8, § 324(a)(2), added subsec. (e) and struck out former subsec. (e) which read as follows: “The district court in which a case under title 11 is commenced or is pending shall have exclusive jurisdiction of all of the property, wherever located, of the debtor as of the commencement of such case, and of property of the estate.”
1994—Subsecs. (c)(2), (d). Pub. L. 103–394, § 104(b)(2), inserted “(other than a decision not to abstain in a proceeding described in subsection (c)(2))” after “subsection” in second sentence of subsec. (c)(2) and designated that sentence and third sentence of subsec. (c)(2) as subsec. (d). Former subsec. (d) redesignated (e).
Subsec. (e). Pub. L. 103–394, § 104(b)(1), redesignated subsec. (d) as (e).
1990—Subsec. (c)(2). Pub. L. 101–650 inserted in second sentence “or not to abstain” after “to abstain” and “by the court of appeals under section 158(d), 1291, or 1292 of this title or by the Supreme Court of the United States under section 1254 of this title” before period at end.
1986—Subsec. (d). Pub. L. 99–554 substituted “and of property of the estate” for “and of the estate”.
1984—Pub. L. 98–353 in amending section generally, substituted “cases” for “matters” in section catchline, designated existing provision as subsec. (a), and in subsec. (a) as so designated, substituted “Except as provided in subsection (b) of this section, the district” for “The district” and “original and exclusive jurisdiction of all cases under title 11” for “original jurisdiction, exclusive of the courts of the States, of all matters and proceedings in bankruptcy”, and added subsecs. (b) to (d).
1978—Pub. L. 95–598 directed the general amendment of section to relate to bankruptcy appeals, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentPub. L. 109–8, title III, § 324(b), Apr. 20, 2005, 119 Stat. 98, provided that: “This section [amending this section] shall only apply to cases filed after the date of enactment of this Act [Apr. 20, 2005].”

Amendment by sections 802(c)(2) and 1219 of Pub. L. 109–8 effective 180 days after Apr. 20, 2005, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before such effective date, except as otherwise provided, see section 1501 of Pub. L. 109–8, set out as a note under section 101 of Title 11.

Effective Date of 1994 AmendmentAmendment by Pub. L. 103–394 effective Oct. 22, 1994, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before Oct. 22, 1994, see section 702 of Pub. L. 103–394, set out as a note under section 101 of Title 11.

Effective Date of 1986 AmendmentAmendment by Pub. L. 99–554 effective 30 days after Oct. 27, 1986, see section 302(a) of Pub. L. 99–554, set out as a note under section 581 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–353 effective July 10, 1984, except that subsec. (c)(2) not applicable with respect to cases under Title 11, Bankruptcy, that are pending on July 10, 1984, or to proceedings arising in or related to such cases, see section 122(a), (b) of Pub. L. 98–353, set out as an Effective Date note under section 151 of this title.

Jurisdiction Over and Transfer of Bankruptcy Cases and ProceedingsPub. L. 98–353, title I, § 115, July 10, 1984, 98 Stat. 343, provided that:
“(a) On the date of the enactment of this Act [July 10, 1984] the appropriate district court of the United States shall have jurisdiction of—“(1) cases, and matters and proceedings in cases, under the Bankruptcy Act [former Title 11, Bankruptcy] that are pending immediately before such date in the bankruptcy courts continued by section 404(a) of the Act of November 6, 1978 (Public Law 95–598; 92 Stat. 2687) [formerly set out as a note preceding section 151 of this title], and

“(2) cases under title 11 of the United States Code, and proceedings arising under title 11 of the United States Code or arising in or related to cases under title 11 of the United States Code, that are pending immediately before such date in the bankruptcy courts continued by section 404(a) of the Act of November 6, 1978 (Public Law 95–598; 92 Stat. 2687).


“(b) On the date of the enactment of this Act [July 10, 1984], there shall be transferred to the appropriate district court of the United States appeals from final judgments, orders, and decrees of the bankruptcy courts pending immediately before such date in the bankruptcy appellate panels appointed under section 405(c) of the Act of November 6, 1978 (Public Law 95–598; 92 Stat. 2685) [formerly set out as a note preceding section 1471 of this title].”






§ 1335. Interpleader(a) The district courts shall have original jurisdiction of any civil action of interpleader or in the nature of interpleader filed by any person, firm, or corporation, association, or society having in his or its custody or possession money or property of the value of $500 or more, or having issued a note, bond, certificate, policy of insurance, or other instrument of value or amount of $500 or more, or providing for the delivery or payment or the loan of money or property of such amount or value, or being under any obligation written or unwritten to the amount of $500 or more, if(1) Two or more adverse claimants, of diverse citizenship as defined in subsection (a) or (d) of section 1332 of this title, are claiming or may claim to be entitled to such money or property, or to any one or more of the benefits arising by virtue of any note, bond, certificate, policy or other instrument, or arising by virtue of any such obligation; and if (2) the plaintiff has deposited such money or property or has paid the amount of or the loan or other value of such instrument or the amount due under such obligation into the registry of the court, there to abide the judgment of the court, or has given bond payable to the clerk of the court in such amount and with such surety as the court or judge may deem proper, conditioned upon the compliance by the plaintiff with the future order or judgment of the court with respect to the subject matter of the controversy.


(b) Such an action may be entertained although the titles or claims of the conflicting claimants do not have a common origin, or are not identical, but are adverse to and independent of one another.

(June 25, 1948, ch. 646, 62 Stat. 931; Pub. L. 109–2, § 4(b)(1), Feb. 18, 2005, 119 Stat. 12.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(26) (Mar. 3, 1911, ch. 231, § 24, par. 26, as added Jan. 20, 1936, ch. 13, § 1, 49 Stat. 1096).
Words “civil action” were substituted for “suits in equity”; word “plaintiff” was substituted for “complainant”; and word “judgment” was substituted for “decree,” in order to make the language of this section conform with the Federal Rules of Civil Procedure.
The words “duly verified” following “in the nature of interpleader,” near the beginning of the section, were omitted. Under Rule 11 of the Federal Rules of Civil Procedure pleadings are no longer required to be verified or accompanied by affidavit unless specially required by statute. Although verification was specially required by section 41(26) of title 28, U.S.C., 1940 ed., the need therefor is not apparent.
Provisions of section 41(26)(b) of title 28, U.S.C., 1940 ed., relating to venue are the basis of section 1397 of this title. (See, also, reviser’s note under said section.)
Subsections (c) and (d) of said section 41(26) relating to issuance of injunctions constitute section 2361 of this title. (See reviser’s note under said section.)
Subsection (e) of such section 41(26), relating to defense in nature of interpleader and joinder of additional parties, was omitted as unnecessary, such matters being governed by the Federal Rules of Civil Procedure.
Changes were made in phraseology.

Editorial Notes
Amendments2005—Subsec. (a)(1). Pub. L. 109–2 inserted “subsection (a) or (d) of” before “section 1332”.

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentAmendment by Pub. L. 109–2 applicable to any civil action commenced on or after Feb. 18, 2005, see section 9 of Pub. L. 109–2, set out as a note under section 1332 of this title.



§ 1336. Surface Transportation Board’s orders(a) Except as otherwise provided by Act of Congress, the district courts shall have jurisdiction of any civil action to enforce, in whole or in part, any order of the Surface Transportation Board, and to enjoin or suspend, in whole or in part, any order of the Surface Transportation Board for the payment of money or the collection of fines, penalties, and forfeitures.

(b) When a district court or the United States Court of Federal Claims refers a question or issue to the Surface Transportation Board for determination, the court which referred the question or issue shall have exclusive jurisdiction of a civil action to enforce, enjoin, set aside, annul, or suspend, in whole or in part, any order of the Surface Transportation Board arising out of such referral.

(c) Any action brought under subsection (b) of this section shall be filed within 90 days from the date that the order of the Surface Transportation Board becomes final.

(June 25, 1948, ch. 646, 62 Stat. 931; Pub. L. 88–513, § 1, Aug. 30, 1964, 78 Stat. 695; Pub. L. 93–584, § 1, Jan. 2, 1975, 88 Stat. 1917; Pub. L. 97–164, title I, § 128, Apr. 2, 1982, 96 Stat. 39; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 104–88, title III, § 305(a)(1), (2), Dec. 29, 1995, 109 Stat. 944.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(27), (28) (Mar. 3, 1911, ch. 231, §§ 24(27), (28), 207, 36 Stat. 1091, 1148; Oct. 22, 1913, ch. 32, 38 Stat. 219).
Words “Except as otherwise provided by enactment of Congress” were inserted because of certain similar cases of which the courts of appeals are given jurisdiction. (See, for example, section 21 of title 15, U.S.C., 1940 ed., Commerce and Trade.)
Words “any civil action” were substituted for “all cases” and “cases” in view of Rule 2 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.

Editorial Notes
Amendments1995—Pub. L. 104–88 substituted “Surface Transportation Board’s” for “Interstate Commerce Commission’s” in section catchline and “Surface Transportation Board” for “Interstate Commerce Commission” wherever appearing in text.
1992—Subsec. (b). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Subsec. (b). Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.
1975—Subsec. (a). Pub. L. 93–584 substituted provisions that the district courts shall have jurisdiction of civil actions to enforce, in whole or in part, orders of the Interstate Commerce Commission, and to enjoin or suspend, in whole or in part, any order of the Interstate Commerce Commission for the payment of money or the collection of fines, penalties, and forfeitures, for provisions that the district courts shall have jurisdiction of civil actions to enforce, enjoin, set aside, annul or suspend, in whole or in part, any order of the Interstate Commerce Commission.
1964—Pub. L. 88–513 designated existing provisions as subsec. (a) and added subsecs. (b) and (c).

Statutory Notes and Related Subsidiaries
Effective Date of 1995 AmendmentAmendment by Pub. L. 104–88 effective Jan. 1, 1996, see section 2 of Pub. L. 104–88, set out as an Effective Date note under section 1301 of Title 49, Transportation.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1975 AmendmentAmendment by Pub. L. 93–584 not applicable to actions commenced on or before last day of first month beginning after Jan. 2, 1975, and actions to enjoin or suspend orders of Interstate Commerce Commission which are pending when this amendment becomes effective shall not be affected thereby, but shall proceed to final disposition under the law existing on the date they were commenced, see section 10 of Pub. L. 93–584, set out as a note under section 2321 of this title.



§ 1337. Commerce and antitrust regulations; amount in controversy, costs(a) The district courts shall have original jurisdiction of any civil action or proceeding arising under any Act of Congress regulating commerce or protecting trade and commerce against restraints and monopolies: Provided, however, That the district courts shall have original jurisdiction of an action brought under section 11706 or 14706 of title 49, only if the matter in controversy for each receipt or bill of lading exceeds $10,000, exclusive of interest and costs.

(b) Except when express provision therefor is otherwise made in a statute of the United States, where a plaintiff who files the case under section 11706 or 14706 of title 49, originally in the Federal courts is finally adjudged to be entitled to recover less than the sum or value of $10,000, computed without regard to any setoff or counterclaim to which the defendant may be adjudged to be entitled, and exclusive of any interest and costs, the district court may deny costs to the plaintiff and, in addition, may impose costs on the plaintiff.

(c) The district courts shall not have jurisdiction under this section of any matter within the exclusive jurisdiction of the Court of International Trade under chapter 95 of this title.

(June 25, 1948, ch. 646, 62 Stat. 931; Pub. L. 95–486, § 9(a), Oct. 20, 1978, 92 Stat. 1633; Pub. L. 96–417, title V, § 505, Oct. 10, 1980, 94 Stat. 1743; Pub. L. 97–449, § 5(f), Jan. 12, 1983, 96 Stat. 2442; Pub. L. 104–88, title III, § 305(a)(3), Dec. 29, 1995, 109 Stat. 944.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(8), (23) (Mar. 3, 1911, ch. 231, § 24, pars. 8, 23, 36 Stat. 1092, 1093; Oct. 22, 1913, ch. 32, 38 Stat. 219).
Words “civil action” were substituted for “suits”, in view of Rule 2 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.

Editorial Notes
Amendments1995—Subsecs. (a), (b). Pub. L. 104–88 substituted “11706 or 14706” for “11707”.
1983—Pub. L. 97–449 substituted “section 11707 of title 49” for “section 20(11) of part I of the Interstate Commerce Act (49 U.S.C. 20(11)) or section 219 of part II of such Act (49 U.S.C. 319)” wherever appearing.
1980—Subsec. (c). Pub. L. 96–417 added subsec. (c).
1978—Pub. L. 95–486 designated existing provisions as subsec. (a), inserted proviso giving the district courts original jurisdiction of actions brought under sections 20(11) and 219 of the Interstate Commerce Act when the amounts in controversy for each receipt exceed $10,000, exclusive of interests and costs, and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1995 AmendmentAmendment by Pub. L. 104–88 effective Jan. 1, 1996, see section 2 of Pub. L. 104–88, set out as an Effective Date note under section 1301 of Title 49, Transportation.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.



§ 1338. Patents, plant variety protection, copyrights, mask works, designs, trademarks, and unfair competition(a) The district courts shall have original jurisdiction of any civil action arising under any Act of Congress relating to patents, plant variety protection, copyrights and trademarks. No State court shall have jurisdiction over any claim for relief arising under any Act of Congress relating to patents, plant variety protection, or copyrights. For purposes of this subsection, the term “State” includes any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands.

(b) The district courts shall have original jurisdiction of any civil action asserting a claim of unfair competition when joined with a substantial and related claim under the copyright, patent, plant variety protection or trademark laws.

(c) Subsections (a) and (b) apply to exclusive rights in mask works under chapter 9 of title 17, and to exclusive rights in designs under chapter 13 of title 17, to the same extent as such subsections apply to copyrights.

(June 25, 1948, ch. 646, 62 Stat. 931; Pub. L. 91–577, title III, § 143(b), Dec. 24, 1970, 84 Stat. 1559; Pub. L. 100–702, title X, § 1020(a)(4), Nov. 19, 1988, 102 Stat. 4671; Pub. L. 105–304, title V, § 503(b)(1), (2)(A), Oct. 28, 1998, 112 Stat. 2917; Pub. L. 106–113, div. B, § 1000(a)(9) [title III, § 3009(1)], Nov. 29, 1999, 113 Stat. 1536, 1501A–551; Pub. L. 112–29, § 19(a), Sept. 16, 2011, 125 Stat. 331.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 41(7) and 371(5) (Mar. 3, 1911, ch. 231, §§ 24, par. 7, 256, par. 5, 36 Stat. 1092, 1160).
Section consolidates section 41(7) with section 371 (5) of title 28, U.S.C., 1940 ed., with necessary changes in phraseology.
Words “of any civil action” were substituted for “all suits at law or in equity” and “cases” to conform section to Rule 2 of the Federal Rules of Civil Procedure.
Word “patents” was substituted for “patent-right” in said section 371 (Fifth) of title 28, U.S.C., 1940 ed.
Similar provisions respecting suits cognizable in district courts, including those of territories and possessions. (See section 34 of title 17, U.S.C., 1940 ed., Copyrights.)
Subsection (b) is added and is intended to avoid “piecemeal” litigation to enforce common-law and statutory copyright, patent, and trade-mark rights by specifically permitting such enforcement in a single civil action in the district court. While this is the rule under Federal decisions, this section would enact it as statutory authority. The problem is discussed at length in Hurn v. Oursler (1933, 53 S.Ct. 586, 289 U.S. 238, 77 L.Ed. 1148) and in Musher Foundation v. Alba Trading Co. (C.C.A. 1942, 127 F.2d 9) (majority and dissenting opinions).

Editorial Notes
Amendments2011—Subsec. (a). Pub. L. 112–29 substituted “No State court shall have jurisdiction over any claim for relief arising under any Act of Congress relating to patents, plant variety protection, or copyrights. For purposes of this subsection, the term ‘State’ includes any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands.” for “Such jurisdiction shall be exclusive of the courts of the states in patent, plant variety protection and copyright cases.”
1999—Pub. L. 106–113 substituted “trademarks” for “trade-marks” in section catchline and subsec. (a) and substituted “trademark” for “trade-mark” in subsec. (b).
1998—Pub. L. 105–304, § 503(b)(2)(A), inserted “designs,” after “mask works,” in section catchline.
Subsec. (c). Pub. L. 105–304, § 503(b)(1), inserted “, and to exclusive rights in designs under chapter 13 of title 17,” after “title 17”.
1988—Pub. L. 100–702, § 1020(a)(4)(B), amended section catchline generally, inserting “mask works,” after “copyrights,”.
Subsec. (c). Pub. L. 100–702, § 1020(a)(4)(A), added subsec. (c).
1970—Pub. L. 91–577 inserted references to “plant variety protection” in section catchline and in subsecs. (a) and (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentAmendment by Pub. L. 112–29 applicable to any civil action commenced on or after Sept. 16, 2011, see section 19(e) of Pub. L. 112–29, set out as a note under section 1295 of this title.

Effective Date of 1970 AmendmentAmendment by Pub. L. 91–577 effective Dec. 24, 1970, see section 141 of Pub. L. 91–577, set out as an Effective Date note under section 2321 of Title 7, Agriculture.



§ 1339. Postal matters
The district courts shall have original jurisdiction of any civil action arising under any Act of Congress relating to the postal service.
(June 25, 1948, ch. 646, 62 Stat. 932.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(6) (Mar. 3, 1911, ch. 231, § 24, par. 6, 36 Stat. 1092).
Changes were made in phraseology.



§ 1340. Internal revenue; customs duties
The district courts shall have original jurisdiction of any civil action arising under any Act of Congress providing for internal revenue, or revenue from imports or tonnage except matters within the jurisdiction of the Court of International Trade.
(June 25, 1948, ch. 646, 62 Stat. 932; Pub. L. 96–417, title V, § 501(21), Oct. 10, 1980, 94 Stat. 1742.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(5) (Mar. 3, 1911, ch. 231, § 24, par. 5, 36 Stat. 1092; Mar. 2, 1929, ch. 488, § 1, 45 Stat. 1475).
Words “Customs Court” were substituted for “Court of Customs and Patent Appeals.” Section 41(5) of title 28, U.S.C., 1940 ed., is based on the Judicial Code of 1911. At that time the only court, other than the district courts, having jurisdiction of customs cases, was the Court of Customs Appeals which became the Court of Customs and Patent Appeals in 1929. The Customs Court was created in 1926 as a court of original jurisdiction over customs cases. (See reviser’s note preceding section 251 of this title.)
Words “any civil action” were substituted for “all cases” in view of Rule 2 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.

Editorial Notes
Amendments1980—Pub. L. 96–417 redesignated the Customs Court as the Court of International Trade.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.



§ 1341. Taxes by States
The district courts shall not enjoin, suspend or restrain the assessment, levy or collection of any tax under State law where a plain, speedy and efficient remedy may be had in the courts of such State.
(June 25, 1948, ch. 646, 62 Stat. 932.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(1) (Mar. 3, 1911, ch. 231, § 24, par. 1, 36 Stat. 1091; May 14, 1934, ch. 283, § 1, 48 Stat. 775; Aug. 21, 1937, ch. 726, § 1, 50 Stat. 738; Apr. 20, 1940, ch. 117, 54 Stat. 143).
This section restates the last sentence of section 41(1) of title 28, U.S.C., 1940 ed.
Other provisions of section 41(1) of title 28, U.S.C., 1940 ed., are incorporated in sections 1331, 1332, 1342, 1345, 1354, and 1359 of this title.
Words “at law or in equity” before “in the courts of such State” were omitted as unnecessary.
Words “civil action” were substituted for “suit” in view of Rule 2 of the Federal Rules of Civil Procedure.
Words “under State law” were substituted for “imposed by or pursuant to the laws of any State” for the same reason.



§ 1342. Rate orders of State agencies
The district courts shall not enjoin, suspend or restrain the operation of, or compliance with, any order affecting rates chargeable by a public utility and made by a State administrative agency or a rate-making body of a State political subdivision, where:(1) Jurisdiction is based solely on diversity of citizenship or repugnance of the order to the Federal Constitution; and,

(2) The order does not interfere with interstate commerce; and,

(3) The order has been made after reasonable notice and hearing; and,

(4) A plain, speedy and efficient remedy may be had in the courts of such State.

(June 25, 1948, ch. 646, 62 Stat. 932.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(1) (Mar. 3, 1911, ch. 231, § 24, par. 1, 36 Stat. 1091; May 14, 1934, ch. 283, § 1, 48 Stat. 775; Aug. 21, 1937, ch. 726, § 1, 50 Stat. 738; Apr. 20, 1940, ch. 117, 54 Stat. 143).
This section rearranges and restates the fourth sentence of section 41(1) of title 28, U.S.C., 1940 ed.
Other provisions of section 41(1) of title 28, U.S.C., 1940 ed., are incorporated in sections 1331, 1332, 1341, 1345, 1354, and 1359 of this title.
Words “at law or in equity” before “in the courts of such State” were omitted as unnecessary.
Words “civil action” were substituted for “suit,” in view of Rule 2 of the Federal Rules of Civil Procedure.
Word “operation” was substituted for “enforcement, operation or execution” for the same reason.



§ 1343. Civil rights and elective franchise(a) The district courts shall have original jurisdiction of any civil action authorized by law to be commenced by any person:(1) To recover damages for injury to his person or property, or because of the deprivation of any right or privilege of a citizen of the United States, by any act done in furtherance of any conspiracy mentioned in section 1985 of Title 42;

(2) To recover damages from any person who fails to prevent or to aid in preventing any wrongs mentioned in section 1985 of Title 42 which he had knowledge were about to occur and power to prevent;

(3) To redress the deprivation, under color of any State law, statute, ordinance, regulation, custom or usage, of any right, privilege or immunity secured by the Constitution of the United States or by any Act of Congress providing for equal rights of citizens or of all persons within the jurisdiction of the United States;

(4) To recover damages or to secure equitable or other relief under any Act of Congress providing for the protection of civil rights, including the right to vote.


(b) For purposes of this section—(1) the District of Columbia shall be considered to be a State; and

(2) any Act of Congress applicable exclusively to the District of Columbia shall be considered to be a statute of the District of Columbia.


(June 25, 1948, ch. 646, 62 Stat. 932; Sept. 3, 1954, ch. 1263, § 42, 68 Stat. 1241; Pub. L. 85–315, part III, § 121, Sept. 9, 1957, 71 Stat. 637; Pub. L. 96–170, § 2, Dec. 29, 1979, 93 Stat. 1284.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(12), (13), and (14) (Mar. 3, 1911, ch. 231, § 24, pars. 12, 13, 14, 36 Stat. 1092).
Words “civil action” were substituted for “suits,” “suits at law or in equity” in view of Rule 2 of the Federal Rules of Civil Procedure.
Numerous changes were made in arrangement and phraseology.

Editorial Notes
Amendments1979—Pub. L. 96–170 designated existing provisions as subsec. (a) and added subsec. (b).
1957—Pub. L. 85–315 inserted “and elective franchise” in section catchline and added par. (4).
1954—Act Sept. 3, 1954, substituted “section 1985 of Title 42” for “section 47 of Title 8” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1979 AmendmentPub. L. 96–170, § 3, Dec. 29, 1979, 93 Stat. 1284, provided that: “The amendments made by this Act [amending this section and section 1983 of Title 42, The Public Health and Welfare] shall apply with respect to any deprivation of rights, privileges, or immunities secured by the Constitution and laws occurring after the date of the enactment of this Act [Dec. 29, 1979].”




§ 1344. Election disputes
The district courts shall have original jurisdiction of any civil action to recover possession of any office, except that of elector of President or Vice President, United States Senator, Representative in or delegate to Congress, or member of a state legislature, authorized by law to be commenced, where in it appears that the sole question touching the title to office arises out of denial of the right to vote, to any citizen offering to vote, on account of race, color or previous condition of servitude.
The jurisdiction under this section shall extend only so far as to determine the rights of the parties to office by reason of the denial of the right, guaranteed by the Constitution of the United States and secured by any law, to enforce the right of citizens of the United States to vote in all the States.
(June 25, 1948, ch. 646, 62 Stat. 932.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(15) (Mar. 3, 1911, ch. 231, § 24, par. 15, 36 Stat. 1092).
Words “civil action” were substituted for “suits,” in view of Rule 2 of the Federal Rules of Civil Procedure.
Words “United States Senator” were added, as no reason appears for including Representatives and excluding Senators. Moreover, the Seventeenth amendment, providing for the popular election of Senators, was adopted after the passage of the 1911 law on which this section is based.
Changes were made in phraseology.



§ 1345. United States as plaintiff
Except as otherwise provided by Act of Congress, the district courts shall have original jurisdiction of all civil actions, suits or proceedings commenced by the United States, or by any agency or officer thereof expressly authorized to sue by Act of Congress.
(June 25, 1948, ch. 646, 62 Stat. 933.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(1) (Mar. 3, 1911, ch. 231, § 24, par. 1, 36 Stat. 1091; May 14, 1934, ch. 283, § 1, 48 Stat. 775; Aug. 21, 1937, ch. 726, § 1, 50 Stat. 738; Apr. 20, 1940, ch. 117, 54 Stat. 143).
Other provisions of section 41(1) of title 28, U.S.C., 1940 ed., are incorporated in sections 1331, 1332, 1341, 1342, 1354, and 1359 of this title.
Words “civil actions, suits or proceedings” were substituted for “suits of a civil nature, at common law or in equity” in view of Rules 2 and 81(a)(7) of the Federal Rules of Civil Procedure.
Word “agency” was inserted in order that this section shall apply to actions by agencies of the Government and to conform with special acts authorizing such actions. (See definitive section 451 of this title.)
The phrase “Except as otherwise provided by Act of Congress,” at the beginning of the section was inserted to make clear that jurisdiction exists generally in district courts in the absence of special provisions conferring it elsewhere.
Changes were made in phraseology.



§ 1346. United States as defendant(a) The district courts shall have original jurisdiction, concurrent with the United States Court of Federal Claims, of:(1) Any civil action against the United States for the recovery of any internal-revenue tax alleged to have been erroneously or illegally assessed or collected, or any penalty claimed to have been collected without authority or any sum alleged to have been excessive or in any manner wrongfully collected under the internal-revenue laws;

(2) Any other civil action or claim against the United States, not exceeding $10,000 in amount, founded either upon the Constitution, or any Act of Congress, or any regulation of an executive department, or upon any express or implied contract with the United States, or for liquidated or unliquidated damages in cases not sounding in tort, except that the district courts shall not have jurisdiction of any civil action or claim against the United States founded upon any express or implied contract with the United States or for liquidated or unliquidated damages in cases not sounding in tort which are subject to sections 7104(b)(1) and 7107(a)(1) of title 41. For the purpose of this paragraph, an express or implied contract with the Army and Air Force Exchange Service, Navy Exchanges, Marine Corps Exchanges, Coast Guard Exchanges, or Exchange Councils of the National Aeronautics and Space Administration shall be considered an express or implied contract with the United States.


(b)(1) Subject to the provisions of chapter 171 of this title, the district courts, together with the United States District Court for the District of the Canal Zone and the District Court of the Virgin Islands, shall have exclusive jurisdiction of civil actions on claims against the United States, for money damages, accruing on and after January 1, 1945, for injury or loss of property, or personal injury or death caused by the negligent or wrongful act or omission of any employee of the Government while acting within the scope of his office or employment, under circumstances where the United States, if a private person, would be liable to the claimant in accordance with the law of the place where the act or omission occurred.

(2) No person convicted of a felony who is incarcerated while awaiting sentencing or while serving a sentence may bring a civil action against the United States or an agency, officer, or employee of the Government, for mental or emotional injury suffered while in custody without a prior showing of physical injury or the commission of a sexual act (as defined in section 2246 of title 18).


(c) The jurisdiction conferred by this section includes jurisdiction of any set-off, counterclaim, or other claim or demand whatever on the part of the United States against any plaintiff commencing an action under this section.

(d) The district courts shall not have jurisdiction under this section of any civil action or claim for a pension.

(e) The district courts shall have original jurisdiction of any civil action against the United States provided in section 6226, 6228(a), 7426, or 7428 (in the case of the United States district court for the District of Columbia) or section 7429 of the Internal Revenue Code of 1986.

(f) The district courts shall have exclusive original jurisdiction of civil actions under section 2409a to quiet title to an estate or interest in real property in which an interest is claimed by the United States.

(g) Subject to the provisions of chapter 179, the district courts of the United States shall have exclusive jurisdiction over any civil action commenced under section 453(2) of title 3, by a covered employee under chapter 5 of such title.

(June 25, 1948, ch. 646, 62 Stat. 933; Apr. 25, 1949, ch. 92, § 2(a), 63 Stat. 62; May 24, 1949, ch. 139, § 80(a), (b), 63 Stat. 101; Oct. 31, 1951, ch. 655, § 50(b), 65 Stat. 727; July 30, 1954, ch. 648, § 1, 68 Stat. 589; Pub. L. 85–508, § 12(e), July 7, 1958, 72 Stat. 348; Pub. L. 88–519, Aug. 30, 1964, 78 Stat. 699; Pub. L. 89–719, title II, § 202(a), Nov. 2, 1966, 80 Stat. 1148; Pub. L. 91–350, § 1(a), July 23, 1970, 84 Stat. 449; Pub. L. 92–562, § 1, Oct. 25, 1972, 86 Stat. 1176; Pub. L. 94–455, title XII, § 1204(c)(1), title XIII, § 1306(b)(7), Oct. 4, 1976, 90 Stat. 1697, 1719; Pub. L. 95–563, § 14(a), Nov. 1, 1978, 92 Stat. 2389; Pub. L. 97–164, title I, § 129, Apr. 2, 1982, 96 Stat. 39; Pub. L. 97–248, title IV, § 402(c)(17), Sept. 3, 1982, 96 Stat. 669; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 104–134, title I, § 101[(a)] [title VIII, § 806], Apr. 26, 1996, 110 Stat. 1321, 1321–75; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327; Pub. L. 104–331, § 3(b)(1), Oct. 26, 1996, 110 Stat. 4069; Pub. L. 111–350, § 5(g)(6), Jan. 4, 2011, 124 Stat. 3848; Pub. L. 113–4, title XI, § 1101(b), Mar. 7, 2013, 127 Stat. 134.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 41(20), 931(a), 932 (Mar. 3, 1911, ch. 231, § 24, par. 20, 36 Stat. 1093; Nov. 23, 1921, ch. 136, § 1310(c), 42 Stat. 311; June 2, 1924, ch. 234, § 1025(c), 43 Stat. 348; Feb. 24, 1925, ch. 309, 43 Stat. 972; Feb. 26, 1926, ch. 27, §§ 1122(c), 1200, 44 Stat. 121, 125; Aug. 2, 1946, ch. 753, §§ 410(a), 411, 60 Stat. 843).
Section consolidates provisions of section 41(20) conferring jurisdiction upon the district court, in civil actions against the United States, with the first sentence of section 931(a) relating to jurisdiction of the district courts in tort claims cases, and those provisions of section 932 making the provisions of said section 41(20), relating to counterclaim and set-off, applicable to tort claims cases, all of title 28, U.S.C., 1940 ed.
Provision in section 931(a) of title 28, U.S.C., 1940 ed., for trials without a jury, is incorporated in section 2402 of this revised title. For other provisions thereof, see Distribution Table.
Words “commencing an action under this section” in subsec. (c) of this revised section cover the provision in section 932 of title 28, U.S.C., 1940 ed., requiring that the same provisions “for counterclaim and set-off” shall apply to tort claims cases brought in the district courts.
The phrase in section 931(a) of title 28, U.S.C., 1940 ed., “accruing on and after January 1, 1945” was omitted because executed as of the date of the enactment of this revised title.
Provisions in section 41(20) of title 28, U.S.C., 1940 ed., relating to time for commencing action against United States and jury trial constitute sections 2401 and 2402 of this title. (See reviser’s notes under said sections.)
Words in section 41(20) of title 28, U.S.C., 1940 ed., “commenced after passage of the Revenue Act of 1921” were not included in revised subsection (a)(1) because obsolete and superfluous. Actions under this section involving erroneous or illegal assessments by the collector of taxes would be barred unless filed within the 5-year limitation period of section 1113(a) of the Revenue Act of 1926, 44 Stat. 9, 116. (See United States v. A. S. Kreider Co., 1941, 61 S.Ct. 1007, 313 U.S. 443, 85 L.Ed. 1447.)
Words in section 41(20) of title 28, U.S.C., 1940 ed., “if the collector of internal revenue is dead or is not in office at the time such action or proceeding is commenced” were omitted.
The revised section retains the language of section 41(20) of title 28, U.S.C., 1940 ed., with respect to actions against the United States if the collector is dead or not in office when action is commenced, and consequently maintains the long existing distinctions in practice between actions against the United States and actions against the collector who made the assessment or collection. In the latter class of actions either party may demand a jury trial while jury trial is denied in actions against the United States. See section 2402 of this title. In reality all such actions are against the United States and not against local collectors. (See Lowe v. United States, 1938, 58 S.Ct. 896, 304 U.S. 302, 82 L.Ed. 1362; Manseau v. United States, D.C.Mich. 1943, 52 F.Supp. 395, and Combined Metals Reduction Co. v. United States, D.C.Utah 1943, 53 F.Supp. 739.)
The revised subsection (c)(1) omitted clause: “but no suit pending on the 27th day of June 1898 shall abate or be affected by this provision,” contained in section 41(20) of title 28, U.S.C., 1940 ed., as obsolete and superfluous. The words contained in section 41(20) of title 28, U.S.C., 1940 ed., “claims growing out of the Civil War, and commonly known as ‘war-claims,’ or to hear and determine other claims which had been reported adversely prior to the 3d day of March 1887 by any court, department, or commission authorized to have and determine the same,” were omitted for the same reason.
The words “in a civil action or in admiralty,” in subsection (a)(2), were substituted for “either in a court of law, equity, or admiralty” to conform to Rule 2 of the Federal Rules of Civil Procedure.
Words in section 41(20) “in respect to which claims the party would be entitled to redress against the United States, either in a court of law, equity, or admiralty, if the United States were suable” were omitted from subsection (a)(2) of this revised section as unnecessary. See reviser’s note under section 1491 of this title.
For jurisdiction of The Tax Court to review claims for refunds of processing taxes collected under the unconstitutional Agriculture Adjustment Act, see sections 644–659 of title 7, U.S.C., 1940 ed., Agriculture, and the 1942 Revenue Act, Act Oct. 21, 1942, ch. 610, title V, § 510(a), (c), (d), 56 Stat. 667. (See, also, Lamborn v. United States, C.C.P.A. 1939, 104 F.2d 75, certiorari denied 60 S.Ct. 115, 308 U.S. 589, 84 L.Ed. 493.)
See, also, reviser’s note under section 1491 of this title as to jurisdiction of the Court of Claims in suits against the United States generally. For venue of actions under this section, see section 1402 of this title and reviser’s note thereunder.
Minor changes were made in phraseology.

Senate Revision AmendmentThe provision of title 28, U.S.C., § 932, which related to application of the Federal Rules of Civil Procedure, were originally set out in section 2676 of this revised title, but such section 2676 was eliminated by Senate amendment. See 80th Congress Senate Report No. 1559, amendment No. 61.

1949 ActThis section corrects typographical errors in section 1346(a)(1) of title 28, U.S.C., and in section 1346(b) of such title.

Editorial Notes

References in TextSections 6226, 6228(a), 7426, 7428, and 7429 of the Internal Revenue Code of 1986, referred to in subsec. (e), are classified to sections 6226, 6228(a), 7426, 7428, and 7429, respectively, of Title 26, Internal Revenue Code. Section 6226 of Title 26 was repealed and reenacted by Pub. L. 114–74, title XI, § 1101(a), (c)(1), Nov. 2, 2015, 129 Stat. 625, 630, and as so reenacted no longer relates to judicial review, see section 6234 of Title 26. Section 6228 of Title 26 was repealed by Pub. L. 114–74, title XI, § 1101(a), Nov. 2, 2015, 129 Stat. 625.

Amendments2013—Subsec. (b)(2). Pub. L. 113–4 inserted “or the commission of a sexual act (as defined in section 2246 of title 18)” before period at end.
2011—Subsec. (a)(2). Pub. L. 111–350 substituted “sections 7104(b)(1) and 7107(a)(1) of title 41” for “sections 8(g)(1) and 10(a)(1) of the Contract Disputes Act of 1978”.
1996—Subsec. (b). Pub. L. 104–134 designated existing provisions as par. (1) and added par. (2).
Subsec. (g). Pub. L. 104–331 added subsec. (g).
1992—Subsec. (a). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1986—Subsec. (e). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.
1982—Subsec. (a). Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.
Subsec. (e). Pub. L. 97–248 substituted “section 6226, 6228(a), 7426, or” for “section 7426 or section”.
1978—Subsec. (a)(2). Pub. L. 95–563 excluded from the jurisdiction of district courts civil actions or claims against the United States founded upon any express or implied contract with the United States or for damages in cases not sounding in tort subject to sections 8(g)(1) and 10(a)(1) of the Contract Disputes Act of 1978.
1976—Subsec. (e). Pub. L. 94–455 inserted “or section 7429” and “or section 7428 (in the case of the United States district court for the District of Columbia)”, after “section 7426”.
1972—Subsec. (f). Pub. L. 92–562 added subsec. (f).
1970—Subsec. (a)(2). Pub. L. 91–350 specified that the term “express or implied contracts with the United States” includes express or implied contracts with the Army and Air Force Exchange Service, Navy Exchanges, Marine Corps Exchanges, Coast Guard Exchanges, or Exchange Councils of the National Aeronautics and Space Administration.
1966—Subsec. (e). Pub. L. 89–719 added subsec. (e).
1964—Subsec. (d). Pub. L. 88–519 struck out provisions which prohibited district courts from exercising jurisdiction of civil actions or claims to recover fees, salary, or compensation for official services of officers or employees of the United States.
1958—Subsec. (b). Pub. L. 85–508 struck out reference to District Court for Territory of Alaska. See section 81A of this title which establishes a United States District Court for the State of Alaska.
1954—Subsec. (a)(1). Act July 30, 1954, struck out language imposing jurisdictional limitation of $10,000 on suits to recover taxes.
1951—Subsec. (d). Act Oct. 31, 1951, inserted references to “claim” and “employees”.
1949—Subsec. (a)(1). Act May 24, 1949, § 80(a), inserted “, (i) if the claim does not exceed $10,000 or (ii)”.
Subsec. (b). Acts Apr. 25, 1949, and May 24, 1949, § 80(b), made a technical change to correct “chapter 173” to read “chapter 171”, and inserted “on and after January 1, 1945” after “for money damages”.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–331 effective Oct. 1, 1997, see section 3(d) of Pub. L. 104–331, set out as an Effective Date note under section 1296 of this title.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–248 applicable to partnership taxable years beginning after Sept. 3, 1982, with provision for the applicability of the amendment to any partnership taxable year ending after Sept. 3, 1982, if the partnership, each partner, and each indirect partner requests such application and the Secretary of the Treasury or his delegate consents to such application, see section 407(a)(1), (3) of Pub. L. 97–248, set out as a note under section 702 of Title 26, Internal Revenue Code.
Amendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–563 effective with respect to contracts entered into 120 days after Nov. 1, 1978 and, at the election of the contractor, with respect to any claim pending at such time before the contracting officer or initiated thereafter, see section 16 of Pub. L. 95–563, Nov. 1, 1978, 92 Stat. 2391, formerly set out as an Effective Date note under section 601 of former Title 41, Public Contracts.

Effective Date of 1970 AmendmentPub. L. 91–350, § 2, July 23, 1970, 84 Stat. 449, provided that:
“(a) In addition to granting jurisdiction over suits brought after the date of enactment of this Act [July 23, 1970], the provisions of this Act [amending this section and section 1491 of this title and section 724a of former Title 31, Money and Finance] shall also apply to claims and civil actions dismissed before or pending on the date of enactment of this Act if the claim or civil action is based upon a transaction, omission, or breach that occurred not more than six years prior to the date of enactment of this Act [July 23, 1970].

“(b) The provisions of subsection (a) of this section shall apply notwithstanding a determination or judgment made prior to the date of enactment of this Act that the United States district courts or the United States Court of Claims did not have jurisdiction to entertain a suit on an express or implied contract with a nonappropriated fund instrumentality of the United States described in section 1 of this Act.”




Effective Date of 1966 AmendmentPub. L. 89–719, title II, § 203, Nov. 2, 1966, 80 Stat. 1149, provided that: “The amendments made by this title [amending this section and sections 1402 and 2410 of this title] shall apply after the date of the enactment of this Act [Nov. 2, 1966].”


Effective Date of 1958 AmendmentAmendment by Pub. L. 85–508 effective Jan. 3, 1959, on admission of Alaska into the Union pursuant to Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, see notes set out under section 81A of this title and preceding section 21 of Title 48, Territories and Insular Possessions.


Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, set out as a note under section 542 of Title 6.


Termination of United States District Court for the District of the Canal Zone
For termination of the United States District Court for the District of the Canal Zone at end of the “transition period”, being the 30-month period beginning Oct. 1, 1979, and ending midnight Mar. 31, 1982, see Paragraph 5 of Article XI of the Panama Canal Treaty of 1977 and sections 2101 and 2201 to 2203 of Pub. L. 96–70, title II, Sept. 27, 1979, 93 Stat. 493, formerly classified to sections 3831 and 3841 to 3843, respectively, of Title 22, Foreign Relations and Intercourse.



§ 1347. Partition action where United States is joint tenant
The district courts shall have original jurisdiction of any civil action commenced by any tenant in common or joint tenant for the partition of lands where the United States is one of the tenants in common or joint tenants.
(June 25, 1948, ch. 646, 62 Stat. 933.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(25) (Mar. 3, 1911, ch. 231, § 24, par. 25, 36 Stat. 1094).
The venue provision in section 41(25) of title 28, U.S.C., 1940 ed., is incorporated in section 1399 of this title.
Words “civil action” were substituted for “suits in equity,” in view of Rule 2 of the Federal Rules of Civil Procedure.
A change was made in phraseology.



§ 1348. Banking association as party
The district courts shall have original jurisdiction of any civil action commenced by the United States, or by direction of any officer thereof, against any national banking association, any civil action to wind up the affairs of any such association, and any action by a banking association established in the district for which the court is held, under chapter 2 of Title 12, to enjoin the Comptroller of the Currency, or any receiver acting under his direction, as provided by such chapter.
All national banking associations shall, for the purposes of all other actions by or against them, be deemed citizens of the States in which they are respectively located.
(June 25, 1948, ch. 646, 62 Stat. 933.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(16) (Mar. 3, 1911, ch. 231, § 24, par. 16, 36 Stat. 1092).
Words “any civil action” were substituted for “all cases,” in view of Rule 2 of the Federal Rules of Civil Procedure.
Words “real, personal, or mixed, and all suits in equity,” after “all other actions by or against them,” were omitted as superfluous.

Executive Documents

Exception as to Transfer of Functions
Functions vested by any provision of law in the Comptroller of the Currency, referred to in this section, were not included in the transfer of functions of officers, agencies and employees of the Department of the Treasury to the Secretary of the Treasury, made by Reorg. Plan No. 26 of 1950, § 1, eff. July 31, 1950, 15 F.R. 4935, 64 Stat. 1280. See section 321(c)(2) of Title 31, Money and Finance.



§ 1349. Corporation organized under federal law as party
The district courts shall not have jurisdiction of any civil action by or against any corporation upon the ground that it was incorporated by or under an Act of Congress, unless the United States is the owner of more than one-half of its capital stock.
(June 25, 1948, ch. 646, 62 Stat. 934.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 42 (Feb. 13, 1925, ch. 229, § 12, 43 Stat. 941).
Words “civil action” were substituted for “action or suit,” in view of Rule 2 of the Federal Rules of Civil Procedure.
Minor changes were made in phraseology.



§ 1350. Alien’s action for tort
The district courts shall have original jurisdiction of any civil action by an alien for a tort only, committed in violation of the law of nations or a treaty of the United States.
(June 25, 1948, ch. 646, 62 Stat. 934.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(17) (Mar. 3, 1911, ch. 231, § 24, par. 17, 36 Stat. 1093).
Words “civil action” were substituted for “suits,” in view of Rule 2 of the Federal Rules of Civil Procedure.
Changes in phraseology were made.

Statutory Notes and Related Subsidiaries
Torture Victim ProtectionPub. L. 102–256, Mar. 12, 1992, 106 Stat. 73, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Torture Victim Protection Act of 1991’.


“SEC. 2. ESTABLISHMENT OF CIVIL ACTION.“(a) Liability.—An individual who, under actual or apparent authority, or color of law, of any foreign nation—“(1) subjects an individual to torture shall, in a civil action, be liable for damages to that individual; or

“(2) subjects an individual to extrajudicial killing shall, in a civil action, be liable for damages to the individual’s legal representative, or to any person who may be a claimant in an action for wrongful death.


“(b) Exhaustion of Remedies.—A court shall decline to hear a claim under this section if the claimant has not exhausted adequate and available remedies in the place in which the conduct giving rise to the claim occurred.

“(c) Statute of Limitations.—No action shall be maintained under this section unless it is commenced within 10 years after the cause of action arose.


“SEC. 3. DEFINITIONS.“(a) Extrajudicial Killing.—For the purposes of this Act, the term ‘extrajudicial killing’ means a deliberated killing not authorized by a previous judgment pronounced by a regularly constituted court affording all the judicial guarantees which are recognized as indispensable by civilized peoples. Such term, however, does not include any such killing that, under international law, is lawfully carried out under the authority of a foreign nation.

“(b) Torture.—For the purposes of this Act—“(1) the term ‘torture’ means any act, directed against an individual in the offender’s custody or physical control, by which severe pain or suffering (other than pain or suffering arising only from or inherent in, or incidental to, lawful sanctions), whether physical or mental, is intentionally inflicted on that individual for such purposes as obtaining from that individual or a third person information or a confession, punishing that individual for an act that individual or a third person has committed or is suspected of having committed, intimidating or coercing that individual or a third person, or for any reason based on discrimination of any kind; and

“(2) mental pain or suffering refers to prolonged mental harm caused by or resulting from—“(A) the intentional infliction or threatened infliction of severe physical pain or suffering;

“(B) the administration or application, or threatened administration or application, of mind altering substances or other procedures calculated to disrupt profoundly the senses or the personality;

“(C) the threat of imminent death; or

“(D) the threat that another individual will imminently be subjected to death, severe physical pain or suffering, or the administration or application of mind altering substances or other procedures calculated to disrupt profoundly the senses or personality.”









§ 1351. Consuls, vice consuls, and members of a diplomatic mission as defendant
The district courts shall have original jurisdiction, exclusive of the courts of the States, of all civil actions and proceedings against—(1) consuls or vice consuls of foreign states; or

(2) members of a mission or members of their families (as such terms are defined in section 2 of the Diplomatic Relations Act).

(June 25, 1948, ch. 646, 62 Stat. 934; May 24, 1949, ch. 139, § 80(c), 63 Stat. 101; Pub. L. 95–393, § 8(a)(1), Sept. 30, 1978, 92 Stat. 810.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 41(18), 371(8) (Mar. 3, 1911, ch. 231, §§ 24, par. 18, 256, par. 8, 36 Stat. 1093, 1160).
Words “civil action” were substituted for “suits,” and “all suits and proceedings” in view of Rule 2 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.

Editorial Notes

References in TextSection 2 of the Diplomatic Relations Act, referred to in par. (2), is classified to section 254a of Title 22, Foreign Relations and Intercourse.

Amendments1978—Pub. L. 95–393 substituted “Consuls, vice consuls, and members of a diplomatic mission as defendant” for “Consuls and vice consuls as defendants” in section catchline, designated existing provisions as introductory provision preceding par. (1), and in such introductory provision as so designated, substituted “civil actions and proceedings against—” for “actions and proceedings against consuls or vice consuls of foreign states”, and added pars. (1) and (2).
1949—Act May 24, 1949, substituted “of all actions and proceedings” for “of any civil action”.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–393 effective at end of ninety-day period beginning on Sept. 30, 1978, see section 9 of Pub. L. 95–393, set out as an Effective Date note under section 254a of Title 22, Foreign Relations and Intercourse.



§ 1352. Bonds executed under federal law
The district courts shall have original jurisdiction, concurrent with State courts, of any action on a bond executed under any law of the United States, except matters within the jurisdiction of the Court of International Trade under section 1582 of this title.
(June 25, 1948, ch. 646, 62 Stat. 934; Pub. L. 96–417, title V, § 506, Oct. 10, 1980, 94 Stat. 1743.)

Historical and Revision NotesThis section is necessary to permit actions in the district courts upon any bond authorized by a law of the United States. In the absence of this new provision, such actions could not be maintained except by the United States, where the amount and other jurisdictional requisites did not exist. The new section also makes clear that it does not affect the right to prosecute such actions in State courts.

Editorial Notes
Amendments1980—Pub. L. 96–417 inserted exception for matters within the jurisdiction of the Court of International Trade under section 1582 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 applicable with respect to civil actions commenced on or after the 90th day after Nov. 1, 1980, see section 701(c)(1)(B) of Pub. L. 96–417, set out as a note under section 251 of this title.



§ 1353. Indian allotments
The district courts shall have original jurisdiction of any civil action involving the right of any person, in whole or in part of Indian blood or descent, to any allotment of land under any Act of Congress or treaty.
The judgment in favor of any claimant to an allotment of land shall have the same effect, when properly certified to the Secretary of the Interior, as if such allotment had been allowed and approved by him; but this provision shall not apply to any lands held on or before December 21, 1911, by either of the Five Civilized Tribes, the Osage Nation of Indians, nor to any of the lands within the Quapaw Indian Agency.
(June 25, 1948, ch. 646, 62 Stat. 934.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(24) (Mar. 3, 1911, ch. 231, § 24, par. 24, 36 Stat. 1094; Dec. 21, 1911, ch. 5, 37 Stat. 46).
Words “any civil action” were substituted for “all actions, suits, or proceedings,” in view of Rule 2 of the Federal Rules of Civil Procedure.
The sentence “The right of appeal shall be allowed to either party as in other cases” was omitted as covered by section 1291 of this title, relating to appeals to the court of appeals.
Changes in phraseology were made.



§ 1354. Land grants from different states
The district courts shall have original jurisdiction of actions between citizens of the same state claiming lands under grants from different states.
(June 25, 1948, ch. 646, 62 Stat. 934.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(1) (Mar. 3, 1911, ch. 231, § 24, par. 1, 36 Stat. 1091; May 14, 1934, ch. 283, § 1, 48 Stat. 775; Aug. 21, 1937, ch. 726, § 1, 50 Stat. 738; Apr. 20, 1940, ch. 117, 54 Stat. 143).
Other provisions of section 41(1) of title 28, U.S.C., 1940 ed., are incorporated in sections 1331, 1332, 1341, 1342, 1345, and 1359 of this title.
Changes were made in phraseology.



§ 1355. Fine, penalty or forfeiture(a) The district courts shall have original jurisdiction, exclusive of the courts of the States, of any action or proceeding for the recovery or enforcement of any fine, penalty, or forfeiture, pecuniary or otherwise, incurred under any Act of Congress, except matters within the jurisdiction of the Court of International Trade under section 1582 of this title.

(b)(1) A forfeiture action or proceeding may be brought in—(A) the district court for the district in which any of the acts or omissions giving rise to the forfeiture occurred, or

(B) any other district where venue for the forfeiture action or proceeding is specifically provided for in section 1395 of this title or any other statute.


(2) Whenever property subject to forfeiture under the laws of the United States is located in a foreign country, or has been detained or seized pursuant to legal process or competent authority of a foreign government, an action or proceeding for forfeiture may be brought as provided in paragraph (1), or in the United States District court 11 So in original. Probably should be capitalized. for the District of Columbia.


(c) In any case in which a final order disposing of property in a civil forfeiture action or proceeding is appealed, removal of the property by the prevailing party shall not deprive the court of jurisdiction. Upon motion of the appealing party, the district court or the court of appeals shall issue any order necessary to preserve the right of the appealing party to the full value of the property at issue, including a stay of the judgment of the district court pending appeal or requiring the prevailing party to post an appeal bond.

(d) Any court with jurisdiction over a forfeiture action pursuant to subsection (b) may issue and cause to be served in any other district such process as may be required to bring before the court the property that is the subject of the forfeiture action.

(June 25, 1948, ch. 646, 62 Stat. 934; Pub. L. 96–417, title V, § 507, Oct. 10, 1980, 94 Stat. 1743; Pub. L. 102–550, title XV, § 1521, Oct. 28, 1992, 106 Stat. 4062.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 41(9) and 371(2) (Mar. 3, 1911, ch. 231, §§ 24, par. 9, 256, par. 2, 36 Stat. 1092, 1160).
Word “fine” was inserted so that this section will apply to the many provisions in the United States Code for fines which are essentially civil. (See, also, section 2461 of this title and reviser’s note thereunder.)
Words “pecuniary or otherwise” were added to make this section expressly applicable to both pecuniary and property forfeitures. The original section was so construed in Miller v. United States, 1870, 11 Wall. 268, 20 L.Ed. 135; Tyler v. Defrees, 1870, 11 Wall. 331, and The Rosemary, C.C.A. 1928, 26 F.2d 354, certiorari denied 49 S.Ct. 23, 278 U.S. 619, 73 L.Ed. 542.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–550 designated existing provisions as subsec. (a) and added subsecs. (b) to (d).
1980—Pub. L. 96–417 inserted exception for matters within the jurisdiction of the Court of International Trade under section 1582 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 applicable with respect to civil actions commenced on or after the 90th day after Nov. 1, 1980, see section 701(c)(1)(B) of Pub. L. 96–417, set out as a note under section 251 of this title.



§ 1356. Seizures not within admiralty and maritime jurisdiction
The district courts shall have original jurisdiction, exclusive of the courts of the States, of any seizure under any law of the United States on land or upon waters not within admiralty and maritime jurisdiction, except matters within the jurisdiction of the Court of International Trade under section 1582 of this title.
(June 25, 1948, ch. 646, 62 Stat. 934; Pub. L. 96–417, title V, § 508, Oct. 10, 1980, 94 Stat. 1743.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 41(3) and 371(4) (Mar. 3, 1911, ch. 231, §§ 24, par. 3, 256, par. 4, 36 Stat. 1091, 1160; Oct. 6, 1917, ch. 97, § 1, 40 Stat. 395; June 10, 1922, ch. 216, § 1, 42 Stat. 634).
Section consolidates certain provisions of sections 41(3) and 371(4) of title 28, U.S.C., 1940 ed. Other provisions of such sections are incorporated in section 1333 of this title.
Changes were made in arrangement and phraseology.

Editorial Notes
Amendments1980—Pub. L. 96–417 inserted exception for matters within the jurisdiction of the Court of International Trade under section 1582 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 applicable with respect to civil actions commenced on or after the 90th day after Nov. 1, 1980, see section 701(c)(1)(B) of Pub. L. 96–417, set out as a note under section 251 of this title.



§ 1357. Injuries under Federal laws
The district courts shall have original jurisdiction of any civil action commenced by any person to recover damages for any injury to his person or property on account of any act done by him, under any Act of Congress, for the protection or collection of any of the revenues, or to enforce the right of citizens of the United States to vote in any State.
(June 25, 1948, ch. 646, 62 Stat. 934.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(11) (Mar. 3, 1911, ch. 231, § 24, par. 11, 36 Stat. 1092.)
Words “any civil action” were substituted for “all suits,” in view of Rule 2 of the Federal Rules of Civil Procedure.
Minor changes were made in phraseology.



§ 1358. Eminent domain
The district courts shall have original jurisdiction of all proceedings to condemn real estate for the use of the United States or its departments or agencies.
(June 25, 1948, ch. 646, 62 Stat. 935.)

Historical and Revision NotesBased on section 257 of title 40, U.S.C., 1940 ed., Public Buildings, Property, and Works (Aug. 1, 1888, ch. 728, § 1, 25 Stat. 357; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167).
The venue provisions of section 257 of title 40, U.S.C., 1940 ed., are incorporated in section 1403 of this title.
Other provisions of section 257 of title 40, U.S.C., 1940 ed., are retained in said title 40.
Changes were made in phraseology.



§ 1359. Parties collusively joined or made
A district court shall not have jurisdiction of a civil action in which any party, by assignment or otherwise, has been improperly or collusively made or joined to invoke the jurisdiction of such court.
(June 25, 1948, ch. 646, 62 Stat. 935.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed. §§ 41(1) and 80 (Mar. 3, 1911, ch. 231, §§ 24(1), 37, 36 Stat. 1091, 1098; May 14, 1934, ch. 283, § 1, 48 Stat. 775; Aug. 21, 1937, ch. 726, § 1, 50 Stat. 738; Apr. 20, 1940, ch. 117, 54 Stat. 143).
Other provisions of section 41(1) of title 28, U.S.C., 1940 ed., are incorporated in sections 1331, 1332, 1341, 1342, 1345, and 1354 of this title.
Provisions of section 80 of title 28, U.S.C., 1940 ed., for payment of costs upon dismissal of an action for lack of jurisdiction are incorporated in section 1919 of this title. Other provisions of said section 80 appear in section 1447 of this title.
Provisions of section 80 of title 28, U.S.C., 1940 ed., for dismissal of an action not really and substantially involving a dispute or controversy within the jurisdiction of a district court, were omitted as unnecessary. Any court will dismiss a case not within its jurisdiction when its attention is drawn to the fact, or even on its own motion.
The assignee clause in section 41(1) of title 28, U.S.C., 1940 ed., “is a jumble of legislative jargon.” (For further references to the consequences of “its obscure phraseology,” see, 35 Ill. Law Rev., January 1941, pp. 569–571.)
The revised section changes this clause by confining its application to cases wherein the assignment is improperly or collusively made to invoke jurisdiction. Furthermore, the difficulty of applying the original clause is overcome and the original purpose of such clause is better served by substantially following section 80 of title 28, U.S.C., 1940 ed.
The assignee clause was incorporated in the original Judiciary Act of 1789. Such section 80 was enacted in 1875. The history of the assignee clause “shows clearly that its purpose and effect, at the time of its enactment were to prevent the conferring of jurisdiction on the Federal courts, on grounds of diversity of citizenship, by assignment, in cases where it would not otherwise exist.” (Sowell v. Federal Reserve Bank, 1925, 45 S.Ct. 528, 529, 268 U.S. 449, 453, 69 L.Ed. 1041, 1048.) Thus the purpose of the assignee clause was to prevent the manufacture of Federal jurisdiction by the device of assignment. It achieves this purpose only partially. For example, the assignee clause excepts two types of choses in action from its coverage: (1) Foreign bill of exchange; and (2) corporate bearer paper. But this does not prevent the use of assignment of these choses in action to create the necessary diversity or alienage for jurisdictional purposes. Such section 80 does, however, prevent that. (See Bullard v. City of Cisco, 1933, 54 S.Ct. 177, 290 U.S. 179, 78 L.Ed. 254, 93 A.L.R. 141.) Its coverage against collusive jurisdiction is unlimited, and its approach is direct. The assignee clause, on the other hand, prevents the bona fide assignee of a chose in action within its terms from resorting to the Federal courts unless there is jurisdiction to support the assignee-plaintiff’s case and a showing that there would have been jurisdiction if the assignor had brought the action in lieu of the assignee-plaintiff. Since the assignee clause deals with the bona fide assignee, there has been much litigation to determine the assignments which should or should not be within the purview of the clause. Thus the courts have thought it advisable to limit the term “chose in action” and exclude from its scope (1) an implied in law duty or promise, and (2) a transfer of a property interest; and to exclude an assignment by operation of law from the coverage of the clause. Intermediate assignments and reassignment also give difficulty.



§ 1360. State civil jurisdiction in actions to which Indians are parties(a) Each of the States listed in the following table shall have jurisdiction over civil causes of action between Indians or to which Indians are parties which arise in the areas of Indian country listed opposite the name of the State to the same extent that such State has jurisdiction over other civil causes of action, and those civil laws of such State that are of general application to private persons or private property shall have the same force and effect within such Indian country as they have elsewhere within the State:






State ofIndian country affected


AlaskaAll Indian country within the State.
CaliforniaAll Indian country within the State.
MinnesotaAll Indian country within the State, except the Red Lake Reservation.
NebraskaAll Indian country within the State.
OregonAll Indian country within the State, except the Warm Springs Reservation.
WisconsinAll Indian country within the State.




(b) Nothing in this section shall authorize the alienation, encumbrance, or taxation of any real or personal property, including water rights, belonging to any Indian or any Indian tribe, band, or community that is held in trust by the United States or is subject to a restriction against alienation imposed by the United States; or shall authorize regulation of the use of such property in a manner inconsistent with any Federal treaty, agreement, or statute or with any regulation made pursuant thereto; or shall confer jurisdiction upon the State to adjudicate, in probate proceedings or otherwise, the ownership or right to possession of such property or any interest therein.

(c) Any tribal ordinance or custom heretofore or hereafter adopted by an Indian tribe, band, or community in the exercise of any authority which it may possess shall, if not inconsistent with any applicable civil law of the State, be given full force and effect in the determination of civil causes of action pursuant to this section.

(Added Aug. 15, 1953, ch. 505, § 4, 67 Stat. 589; amended Aug. 24, 1954, ch. 910, § 2, 68 Stat. 795; Pub. L. 85–615, § 2, Aug. 8, 1958, 72 Stat. 545; Pub. L. 95–598, title II, § 239, Nov. 6, 1978, 92 Stat. 2668; Pub. L. 98–353, title I, § 110, July 10, 1984, 98 Stat. 342.)

Editorial Notes
Amendments1984—Subsec. (a). Pub. L. 98–353 struck out “or Territories” after “Each of the States”, struck out “or Territory” after “State” in 5 places, and substituted “within the State” for “within the Territory” in item relating to Alaska.
1978—Subsec. (a). Pub. L. 95–598 directed the amendment of subsec. (a) by substituting in the item relating to Alaska “within the State” for “within the Territory”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1958—Subsec. (a). Pub. L. 85–615 gave Alaska jurisdiction over civil causes of action between Indians or to which Indians are parties which arise in all Indian country within the Territory of Alaska.
1954—Subsec. (a). Act Aug. 24, 1954, brought the Menominee Tribe within the provisions of this section.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–353 effective July 10, 1984, see section 122(a) of Pub. L. 98–353, set out as an Effective Date note under section 151 of this title.

Amendment of State Constitutions To Remove Legal Impediment; Effective DateAct Aug. 15, 1953, ch. 505, § 6, 67 Stat. 590, provided that: “Notwithstanding the provisions of any Enabling Act for the admission of a State, the consent of the United States is hereby given to the people of any State to amend, where necessary, their State constitution or existing statutes, as the case may be, to remove any legal impediment to the assumption of civil and criminal jurisdiction in accordance with the provisions of this Act [adding this section and section 1162 of Title 18, Crimes and Criminal Procedure]: Provided, That the provisions of this Act shall not become effective with respect to such assumption of jurisdiction by any such State until the people thereof have appropriately amended their State constitution or statutes as the case may be.”


Consent of United States to Other States To Assume JurisdictionAct Aug. 15, 1953, ch. 505, § 7, 67 Stat. 590, which gave consent of the United States to any other State not having jurisdiction with respect to criminal offenses or civil causes of action, or with respect to both, as provided for in this section and section 1162 of Title 18, Crimes and Criminal Procedure, to assume jurisdiction at such time and in such manner as the people of the State shall, by legislative action, obligate and bind the State to assumption thereof, was repealed by section 403(b) of Pub. L. 90–284, title IV, Apr. 11, 1968, 82 Stat. 79, such repeal not to affect any cession of jurisdiction made pursuant to such section prior to its repeal.
Retrocession of jurisdiction by State acquired by State pursuant to section 7 of Act Aug. 15, 1953, prior to its repeal, see section 1323 of Title 25, Indians.

Executive Documents
Admission of Alaska as StateAdmission of Alaska into the Union was accomplished Jan. 3, 1959, on issuance of Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, July 7, 1958, 72 Stat. 339, set out as notes preceding section 21 of Title 48, Territories and Insular Possessions.



§ 1361. Action to compel an officer of the United States to perform his duty
The district courts shall have original jurisdiction of any action in the nature of mandamus to compel an officer or employee of the United States or any agency thereof to perform a duty owed to the plaintiff.
(Added Pub. L. 87–748, § 1(a), Oct. 5, 1962, 76 Stat. 744.)

§ 1362. Indian tribes
The district courts shall have original jurisdiction of all civil actions, brought by any Indian tribe or band with a governing body duly recognized by the Secretary of the Interior, wherein the matter in controversy arises under the Constitution, laws, or treaties of the United States.
(Added Pub. L. 89–635, § 1, Oct. 10, 1966, 80 Stat. 880.)

§ 1363. Jurors’ employment rights
The district courts shall have original jurisdiction of any civil action brought for the protection of jurors’ employment under section 1875 of this title.
(Added Pub. L. 95–572, § 6(b)(1), Nov. 2, 1978, 92 Stat. 2457.)

Editorial Notes
Prior ProvisionsA prior section 1363 was renumbered section 1366 of this title.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 95–572, § 7, Nov. 2, 1978, 92 Stat. 2457, provided that:
“(a) Except as provided in subsection (b) of this section, the amendments made by this Act [enacting this section and section 1875, renumbering section 1363, relating to construction of references to laws of the United States or Acts of Congress, as section 1364, and amending sections 1863, 1865, 1866, 1869, and 1871 of this title] shall apply with respect to any grand or petit juror summoned for service or actually serving on or after the date of enactment of this Act [Nov. 2, 1978].

“(b) The amendment made by section 5 of this Act [amending section 1871 of this title] shall apply with respect to any grand or petit juror serving on or after the sixtieth day following the date of enactment of this Act [Nov. 2, 1978].”






§ 1364. Direct actions against insurers of members of diplomatic missions and their families(a) The district courts shall have original and exclusive jurisdiction, without regard to the amount in controversy, of any civil action commenced by any person against an insurer who by contract has insured an individual, who is, or was at the time of the tortious act or omission, a member of a mission (within the meaning of section 2(3) of the Diplomatic Relations Act (22 U.S.C. 254a(3))) or a member of the family of such a member of a mission, or an individual described in section 19 of the Convention on Privileges and Immunities of the United Nations of February 13, 1946, against liability for personal injury, death, or damage to property.

(b) Any direct action brought against an insurer under subsection (a) shall be tried without a jury, but shall not be subject to the defense that the insured is immune from suit, that the insured is an indispensable party, or in the absence of fraud or collusion, that the insured has violated a term of the contract, unless the contract was cancelled before the claim arose.

(Added Pub. L. 95–393, § 7(a), Sept. 30, 1978, 92 Stat. 809; amended Pub. L. 97–241, title II, § 203(b)(4), Aug. 24, 1982, 96 Stat. 291; Pub. L. 100–204, title I, § 138(a), Dec. 22, 1987, 101 Stat. 1347.)

Editorial Notes
Codification
Two other sections 1364 were renumbered sections 1365 and 1366 of this title.

Amendments1987—Subsec. (a). Pub. L. 100–204 inserted “, or was at the time of the tortious act or omission,” after “who is”.
1982—Subsec. (a). Pub. L. 97–241 substituted “within the meaning of section 2(3) of the Diplomatic Relations Act (22 U.S.C. 254a(3))” for “as defined in the Vienna Convention on Diplomatic Relations”.

Statutory Notes and Related Subsidiaries
Effective Date of 1987 AmendmentPub. L. 100–204, title I, § 138(b), Dec. 22, 1987, 101 Stat. 1347, provided that: “The amendment made by subsection (a) [amending this section] shall apply to the first tortious act or omission occurring after the date of enactment of this Act [Dec. 22, 1987].”


Effective Date of 1982 AmendmentAmendment by Pub. L. 97–241 effective Oct. 1, 1982, see section 204 of Pub. L. 97–241, set out as an Effective Date note under section 4301 of Title 22, Foreign Relations and Intercourse.

Effective DateSection effective at end of ninety-day period beginning on Sept. 30, 1978, see section 9 of Pub. L. 95–393, set out as a note under section 254a of Title 22, Foreign Relations and Intercourse.



§ 1365. Senate actions(a) The United States District Court for the District of Columbia shall have original jurisdiction, without regard to the amount in controversy, over any civil action brought by the Senate or any authorized committee or subcommittee of the Senate to enforce, to secure a declaratory judgment concerning the validity of, or to prevent a threatened refusal or failure to comply with, any subpena or order issued by the Senate or committee or subcommittee of the Senate to any entity acting or purporting to act under color or authority of State law or to any natural person to secure the production of documents or other materials of any kind or the answering of any deposition or interrogatory or to secure testimony or any combination thereof. This section shall not apply to an action to enforce, to secure a declaratory judgment concerning the validity of, or to prevent a threatened refusal to comply with, any subpena or order issued to an officer or employee of the executive branch of the Federal Government acting within his or her official capacity, except that this section shall apply if the refusal to comply is based on the assertion of a personal privilege or objection and is not based on a governmental privilege or objection the assertion of which has been authorized by the executive branch of the Federal Government.

(b) Upon application by the Senate or any authorized committee or subcommittee of the Senate, the district court shall issue an order to an entity or person refusing, or failing to comply with, or threatening to refuse or not to comply with, a subpena or order of the Senate or committee or subcommittee of the Senate requiring such entity or person to comply forthwith. Any refusal or failure to obey a lawful order of the district court issued pursuant to this section may be held by such court to be a contempt thereof. A contempt proceeding shall be commenced by an order to show cause before the court why the entity or person refusing or failing to obey the court order should not be held in contempt of court. Such contempt proceeding shall be tried by the court and shall be summary in manner. The purpose of sanctions imposed as a result of such contempt proceeding shall be to compel obedience to the order of the court. Process in any such action or contempt proceeding may be served in any judicial district wherein the entity or party refusing, or failing to comply, or threatening to refuse or not to comply, resides, transacts business, or may be found, and subpenas for witnesses who are required to attend such proceeding may run into any other district. Nothing in this section shall confer upon such court jurisdiction to affect by injunction or otherwise the issuance or effect of any subpena or order of the Senate or any committee or subcommittee of the Senate or to review, modify, suspend, terminate, or set aside any such subpena or order. An action, contempt proceeding, or sanction brought or imposed pursuant to this section shall not abate upon adjournment sine die by the Senate at the end of a Congress if the Senate or the committee or subcommittee of the Senate which issued the subpena or order certifies to the court that it maintains its interest in securing the documents, answers, or testimony during such adjournment.

[(c) Repealed. Pub. L. 98–620, title IV, § 402(29)(D), Nov. 8, 1984, 98 Stat. 3359.]

(d) The Senate or any committee or subcommittee of the Senate commencing and prosecuting a civil action or contempt proceeding under this section may be represented in such action by such attorneys as the Senate may designate.

(e) A civil action commenced or prosecuted under this section, may not be authorized pursuant to the Standing Order of the Senate “authorizing suits by Senate Committees” (S. Jour. 572, May 28, 1928).

(f) For the purposes of this section the term “committee” includes standing, select, or special committees of the Senate established by law or resolution.

(Added Pub. L. 95–521, title VII, § 705(f)(1), Oct. 26, 1978, 92 Stat. 1879, § 1364; amended Pub. L. 98–620, title IV, § 402(29)(D), Nov. 8, 1984, 98 Stat. 3359; renumbered § 1365, Pub. L. 99–336, § 6(a)(1)(B), June 19, 1986, 100 Stat. 638; Pub. L. 104–292, § 4, Oct. 11, 1996, 110 Stat. 3460.)

Editorial Notes
Amendments1996—Subsec. (a). Pub. L. 104–292 substituted “executive branch of the Federal Government acting within his or her official capacity, except that this section shall apply if the refusal to comply is based on the assertion of a personal privilege or objection and is not based on a governmental privilege or objection the assertion of which has been authorized by the executive branch of the Federal Government” for “Federal Government acting within his official capacity”.
1984—Subsec. (c). Pub. L. 98–620 struck out subsec. (c) which provided that in any civil action or contempt proceeding brought pursuant to this section, the court had to assign the action or proceeding for hearing at the earliest practicable date and cause the action or proceeding in every way to be expedited, and that any appeal or petition for review from any order or judgment in such action or proceeding had to be expedited in the same manner.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–620 not applicable to cases pending on Nov. 8, 1984, see section 403 of Pub. L. 98–620, set out as an Effective Date note under section 1657 of this title.

Effective DateSection effective Jan. 3, 1979, see section 717 of Pub. L. 95–521, set out as a note under section 288 of Title 2, The Congress.



§ 1366. Construction of references to laws of the United States or Acts of Congress
For the purposes of this chapter, references to laws of the United States or Acts of Congress do not include laws applicable exclusively to the District of Columbia.
(Added Pub. L. 91–358, title I, § 172(c)(1), July 29, 1970, 84 Stat. 590, § 1363; renumbered § 1364, Pub. L. 95–572, § 6(b)(1), Nov. 2, 1978, 92 Stat. 2456; renumbered § 1366, Pub. L. 99–336, § 6(a)(1)(C), June 19, 1986, 100 Stat. 639.)

§ 1367. Supplemental jurisdiction(a) Except as provided in subsections (b) and (c) or as expressly provided otherwise by Federal statute, in any civil action of which the district courts have original jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are so related to claims in the action within such original jurisdiction that they form part of the same case or controversy under Article III of the United States Constitution. Such supplemental jurisdiction shall include claims that involve the joinder or intervention of additional parties.

(b) In any civil action of which the district courts have original jurisdiction founded solely on section 1332 of this title, the district courts shall not have supplemental jurisdiction under subsection (a) over claims by plaintiffs against persons made parties under Rule 14, 19, 20, or 24 of the Federal Rules of Civil Procedure, or over claims by persons proposed to be joined as plaintiffs under Rule 19 of such rules, or seeking to intervene as plaintiffs under Rule 24 of such rules, when exercising supplemental jurisdiction over such claims would be inconsistent with the jurisdictional requirements of section 1332.

(c) The district courts may decline to exercise supplemental jurisdiction over a claim under subsection (a) if—(1) the claim raises a novel or complex issue of State law,

(2) the claim substantially predominates over the claim or claims over which the district court has original jurisdiction,

(3) the district court has dismissed all claims over which it has original jurisdiction, or

(4) in exceptional circumstances, there are other compelling reasons for declining jurisdiction.


(d) The period of limitations for any claim asserted under subsection (a), and for any other claim in the same action that is voluntarily dismissed at the same time as or after the dismissal of the claim under subsection (a), shall be tolled while the claim is pending and for a period of 30 days after it is dismissed unless State law provides for a longer tolling period.

(e) As used in this section, the term “State” includes the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.

(Added Pub. L. 101–650, title III, § 310(a), Dec. 1, 1990, 104 Stat. 5113.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (b), are set out in the Appendix to this title.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 101–650, title III, § 310(c), Dec. 1, 1990, 104 Stat. 5114, provided that: “The amendments made by this section [enacting this section] shall apply to civil actions commenced on or after the date of the enactment of this Act [Dec. 1, 1990].”




§ 1368. Counterclaims in unfair practices in international trade.
The district courts shall have original jurisdiction of any civil action based on a counterclaim raised pursuant to section 337(c) of the Tariff Act of 1930, to the extent that it arises out of the transaction or occurrence that is the subject matter of the opposing party’s claim in the proceeding under section 337(a) of that Act.
(Added Pub. L. 103–465, title III, § 321(b)(3)(A), Dec. 8, 1994, 108 Stat. 4946.)

Editorial Notes

References in TextSection 337 of the Tariff Act of 1930, referred to in text, is classified to section 1337 of Title 19, Customs Duties.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to complaints filed under section 1337 of Title 19, Customs Duties, on or after the date on which the World Trade Organization Agreement enters into force with respect to the United States [Jan. 1, 1995], or in cases under section 1337 of Title 19 in which no complaint is filed, with respect to investigations initiated under such section on or after such date, see section 322 of Pub. L. 103–465, set out as an Effective Date of 1994 Amendment note under section 1337 of Title 19.



§ 1369. Multiparty, multiforum jurisdiction(a) In General.—The district courts shall have original jurisdiction of any civil action involving minimal diversity between adverse parties that arises from a single accident, where at least 75 natural persons have died in the accident at a discrete location, if—(1) a defendant resides in a State and a substantial part of the accident took place in another State or other location, regardless of whether that defendant is also a resident of the State where a substantial part of the accident took place;

(2) any two defendants reside in different States, regardless of whether such defendants are also residents of the same State or States; or

(3) substantial parts of the accident took place in different States.


(b) Limitation of Jurisdiction of District Courts.—The district court shall abstain from hearing any civil action described in subsection (a) in which—(1) the substantial majority of all plaintiffs are citizens of a single State of which the primary defendants are also citizens; and

(2) the claims asserted will be governed primarily by the laws of that State.


(c) Special Rules and Definitions.—For purposes of this section—(1) minimal diversity exists between adverse parties if any party is a citizen of a State and any adverse party is a citizen of another State, a citizen or subject of a foreign state, or a foreign state as defined in section 1603(a) of this title;

(2) a corporation is deemed to be a citizen of any State, and a citizen or subject of any foreign state, in which it is incorporated or has its principal place of business, and is deemed to be a resident of any State in which it is incorporated or licensed to do business or is doing business;

(3) the term “injury” means—(A) physical harm to a natural person; and

(B) physical damage to or destruction of tangible property, but only if physical harm described in subparagraph (A) exists;


(4) the term “accident” means a sudden accident, or a natural event culminating in an accident, that results in death incurred at a discrete location by at least 75 natural persons; and

(5) the term “State” includes the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.


(d) Intervening Parties.—In any action in a district court which is or could have been brought, in whole or in part, under this section, any person with a claim arising from the accident described in subsection (a) shall be permitted to intervene as a party plaintiff in the action, even if that person could not have brought an action in a district court as an original matter.

(e) Notification of Judicial Panel on Multidistrict Litigation.—A district court in which an action under this section is pending shall promptly notify the judicial panel on multidistrict litigation of the pendency of the action.

(Added Pub. L. 107–273, div. C, title I, § 11020(b)(1)(A), Nov. 2, 2002, 116 Stat. 1826.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 107–273, div. C, title I, § 11020(c), Nov. 2, 2002, 116 Stat. 1829, provided that: “The amendments made by subsection (b) [enacting this section and sections 1697 and 1785 of this title and amending sections 1391 and 1441 of this title] shall apply to a civil action if the accident giving rise to the cause of action occurred on or after the 90th day after the date of the enactment of this Act [Nov. 2, 2002].”





CHAPTER 87—DISTRICT COURTS; VENUE



Sec.


1390.Scope.


1391.Venue generally.


[1392, 1393.Repealed.]


1394.Banking association’s action against Comptroller of Currency.


1395.Fine, penalty or forfeiture.


1396.Internal revenue taxes.


1397.Interpleader.


1398.Interstate Commerce Commission’s orders.


1399.Partition action involving United States.


1400.Patents and copyrights, mask works, and designs.


1401.Stockholder’s derivative action.


1402.United States as defendant.


1403.Eminent domain.


1404.Change of venue.


1405.Creation or alteration of district or division.


1406.Cure or waiver of defects.


1407.Multidistrict litigation.


1408.Venue of cases under title 11.


1409.Venue of proceedings arising under title 11 or arising in or related to cases under title 11.


1410.Venue of cases ancillary to foreign proceedings.


1411.Jury trials.


1412.Change of venue.


1413.Venue of cases under chapter 5 of title 3.




Editorial Notes
Amendments2011—Pub. L. 112–63, title II, §§ 201(b), 203, Dec. 7, 2011, 125 Stat. 763, 764, added item 1390 and struck out item 1392 “Defendants or property in different districts in same State”.
1998—Pub. L. 105–304, title V, § 503(c)(3), Oct. 28, 1998, 112 Stat. 2917 inserted “, mask works, and designs” in item 1400.
1996—Pub. L. 104–331, § 3(b)(2)(B), Oct. 26, 1996, 110 Stat. 4069, which directed amendment of table of sections for chapter 37 by adding item 1413 at end, was executed by adding item 1413 at end of table of sections for chapter 87 to reflect the probable intent of Congress.
1988—Pub. L. 100–702, title X, § 1001(a), Nov. 19, 1988, 102 Stat. 4664, struck out item 1393 “Divisions; single defendant; defendants in different divisions”.
1984—Pub. L. 98–353, title I, § 102(b), July 10, 1984, 98 Stat. 335, added items 1408 to 1412.
1978—Pub. L. 95–598, title II, § 240(b), Nov. 6, 1978, 92 Stat. 2668, directed the addition of item 1408, “Bankruptcy appeals”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1968—Pub. L. 90–296, § 2, Apr. 29, 1968, 82 Stat. 110, added item 1407.


§ 1390. Scope(a) Venue Defined.—As used in this chapter, the term “venue” refers to the geographic specification of the proper court or courts for the litigation of a civil action that is within the subject-matter jurisdiction of the district courts in general, and does not refer to any grant or restriction of subject-matter jurisdiction providing for a civil action to be adjudicated only by the district court for a particular district or districts.

(b) Exclusion of Certain Cases.—Except as otherwise provided by law, this chapter shall not govern the venue of a civil action in which the district court exercises the jurisdiction conferred by section 1333, except that such civil actions may be transferred between district courts as provided in this chapter.

(c) Clarification Regarding Cases Removed From State Courts.—This chapter shall not determine the district court to which a civil action pending in a State court may be removed, but shall govern the transfer of an action so removed as between districts and divisions of the United States district courts.

(Added Pub. L. 112–63, title II, § 201(a), Dec. 7, 2011, 125 Stat. 762.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 112–63, title II, § 205, Dec. 7, 2011, 125 Stat. 764, provided that: 
“The amendments made by this title [enacting this section, amending sections 1391 and 1404 of this title, and repealing section 1392 of this title]—
“(1) shall take effect upon the expiration of the 30-day period beginning on the date of the enactment of this Act [Dec. 7, 2011]; and

“(2) shall apply to—“(A) any action that is commenced in a United States district court on or after such effective date; and

“(B) any action that is removed from a State court to a United States district court and that had been commenced, within the meaning of State law, on or after such effective date.”







§ 1391. Venue generally(a) Applicability of Section.—Except as otherwise provided by law—(1) this section shall govern the venue of all civil actions brought in district courts of the United States; and

(2) the proper venue for a civil action shall be determined without regard to whether the action is local or transitory in nature.


(b) Venue in General.—A civil action may be brought in—(1) a judicial district in which any defendant resides, if all defendants are residents of the State in which the district is located;

(2) a judicial district in which a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part of property that is the subject of the action is situated; or

(3) if there is no district in which an action may otherwise be brought as provided in this section, any judicial district in which any defendant is subject to the court’s personal jurisdiction with respect to such action.


(c) Residency.—For all venue purposes—(1) a natural person, including an alien lawfully admitted for permanent residence in the United States, shall be deemed to reside in the judicial district in which that person is domiciled;

(2) an entity with the capacity to sue and be sued in its common name under applicable law, whether or not incorporated, shall be deemed to reside, if a defendant, in any judicial district in which such defendant is subject to the court’s personal jurisdiction with respect to the civil action in question and, if a plaintiff, only in the judicial district in which it maintains its principal place of business; and

(3) a defendant not resident in the United States may be sued in any judicial district, and the joinder of such a defendant shall be disregarded in determining where the action may be brought with respect to other defendants.


(d) Residency of Corporations in States With Multiple Districts.—For purposes of venue under this chapter, in a State which has more than one judicial district and in which a defendant that is a corporation is subject to personal jurisdiction at the time an action is commenced, such corporation shall be deemed to reside in any district in that State within which its contacts would be sufficient to subject it to personal jurisdiction if that district were a separate State, and, if there is no such district, the corporation shall be deemed to reside in the district within which it has the most significant contacts.

(e) Actions Where Defendant Is Officer or Employee of the United States.—(1) In general.—A civil action in which a defendant is an officer or employee of the United States or any agency thereof acting in his official capacity or under color of legal authority, or an agency of the United States, or the United States, may, except as otherwise provided by law, be brought in any judicial district in which (A) a defendant in the action resides, (B) a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part of property that is the subject of the action is situated, or (C) the plaintiff resides if no real property is involved in the action. Additional persons may be joined as parties to any such action in accordance with the Federal Rules of Civil Procedure and with such other venue requirements as would be applicable if the United States or one of its officers, employees, or agencies were not a party.

(2) Service.—The summons and complaint in such an action shall be served as provided by the Federal Rules of Civil Procedure except that the delivery of the summons and complaint to the officer or agency as required by the rules may be made by certified mail beyond the territorial limits of the district in which the action is brought.


(f) Civil Actions Against a Foreign State.—A civil action against a foreign state as defined in section 1603(a) of this title may be brought—(1) in any judicial district in which a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part of property that is the subject of the action is situated;

(2) in any judicial district in which the vessel or cargo of a foreign state is situated, if the claim is asserted under section 1605(b) of this title;

(3) in any judicial district in which the agency or instrumentality is licensed to do business or is doing business, if the action is brought against an agency or instrumentality of a foreign state as defined in section 1603(b) of this title; or

(4) in the United States District Court for the District of Columbia if the action is brought against a foreign state or political subdivision thereof.


(g) Multiparty, Multiforum Litigation.—A civil action in which jurisdiction of the district court is based upon section 1369 of this title may be brought in any district in which any defendant resides or in which a substantial part of the accident giving rise to the action took place.

(June 25, 1948, ch. 646, 62 Stat. 935; Pub. L. 87–748, § 2, Oct. 5, 1962, 76 Stat. 744; Pub. L. 88–234, Dec. 23, 1963, 77 Stat. 473; Pub. L. 89–714, §§ 1, 2, Nov. 2, 1966, 80 Stat. 1111; Pub. L. 94–574, § 3, Oct. 21, 1976, 90 Stat. 2721; Pub. L. 94–583, § 5, Oct. 21, 1976, 90 Stat. 2897; Pub. L. 100–702, title X, § 1013(a), Nov. 19, 1988, 102 Stat. 4669; Pub. L. 101–650, title III, § 311, Dec. 1, 1990, 104 Stat. 5114; Pub. L. 102–198, § 3, Dec. 9, 1991, 105 Stat. 1623; Pub. L. 102–572, title V, § 504, Oct. 29, 1992, 106 Stat. 4513; Pub. L. 104–34, § 1, Oct. 3, 1995, 109 Stat. 293; Pub. L. 107–273, div. C, title I, § 11020(b)(2), Nov. 2, 2002, 116 Stat. 1827; Pub. L. 112–63, title II, § 202, Dec. 7, 2011, 125 Stat. 763.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 111, 112 (Mar. 3, 1911, ch. 231, §§ 50, 51, 36 Stat. 1101; Sept. 19, 1922, ch. 345, 42 Stat. 849; Mar. 4, 1925, ch. 526, § 1, 43 Stat. 1264; Apr. 16, 1936, ch. 230, 49 Stat. 1213).
Section consolidates section 111 of title 28, U.S.C., 1940 ed., with part of section 112 of such title.
The portion of section 112 of title 28, U.S.C., 1940 ed., relating to venue generally constitutes this section and the parts relating to arrest of the defendant, venue and process in stockholders’ actions constitute sections 1401, 1693, and 1695 of this title.
Provision in section 111 of title 28, U.S.C., 1940 ed., that a district court may proceed as to parties before it although one or more defendants do not reside in the district, and that its judgment shall be without prejudice to such absent defendants, was omitted as covered by rule 19(b) of the Federal Rules of Civil Procedure.
Word “action” was substituted for “suit” in view of Rule 2 of the Federal Rules of Civil Procedure.
Word “reside” was substituted for “whereof he is an inhabitant” for clarity inasmuch as “inhabitant” and “resident” are synonymous. (See Ex parte Shaw, 1892, 12 S.Ct. 935, 145 U.S. 444, 36 L.Ed. 768; Standard Stoker Co., Inc. v. Lower, D.C., 1931, 46 F.2d 678; Edgewater Realty Co. v. Tennessee Coal, Iron & Railroad Co., D.C., 1943, 49 F.Supp. 807.)
Reference to “all plaintiffs” and “all defendants” were substituted for references to “the plaintiff” and “the defendant,” in view of many decisions holding that the singular terms were used in a collective sense. (See Smith v. Lyon, 1890, 10 S.Ct. 303, 133 U.S. 315, 33 L.Ed. 635; Hooe v. Jamieson, 1897, 17 S.Ct. 596, 166 U.S. 395, 41 L.Ed. 1049; and Fetzer v. Livermore, D.C., 1926, 15 F.2d 462.)
In subsection (c), references to defendants “found” within a district or voluntarily appearing were omitted. The use of the word “found” made section 111 of title 28, U.S.C., 1940 ed., ambiguous. The argument that an action could be brought in the district where one defendant resided and a nonresident defendant was “found,” was rejected in Camp v. Gress, 1919, 39 S.Ct. 478, 250 U.S. 308, 63 L.Ed. 997. However, this ambiguity will be obviated in the future by the omission of such reference.
Subsection (d) of this section is added to give statutory recognition to the weight of authority concerning a rule of venue as to which there has been a sharp conflict of decisions. (See Sandusky Foundry & Machine Co. v. DeLavand, 1918, D.C.Ohio, 251 F. 631, 632, and cases cited. See also Keating v. Pennsylvania Co., 1917, D.C.Ohio, 245 F. 155 and cases cited.)
Changes were made in phraseology.

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (e), are set out in the Appendix to this title.

Amendments2011—Subsecs. (a) to (d). Pub. L. 112–63, § 202(1), added subsecs. (a) to (d) and struck out former subsecs. (a) to (d) which related to venue when jurisdiction is founded only on diversity of citizenship, when jurisdiction is not founded solely on diversity of citizenship, when a defendant is a corporation, and when an alien is sued, respectively.
Subsec. (e). Pub. L. 112–63, § 202(2), inserted subsec. heading, substituted “(A)”, “(B)”, and “(C)” for “(1)”, “(2)”, and “(3)”, respectively, in first par., designated first and second pars. as pars. (1) and (2), respectively, and inserted par. headings.
Subsec. (f). Pub. L. 112–63, § 202(3), inserted heading.
Subsec. (g). Pub. L. 112–63, § 202(4), inserted heading.
2002—Subsec. (g). Pub. L. 107–273 added subsec. (g).
1995—Subsec. (a)(3). Pub. L. 104–34 substituted “any defendant is” for “the defendants are”.
1992—Subsec. (a)(3). Pub. L. 102–572 inserted before period at end “, if there is no district in which the action may otherwise be brought”.
1991—Subsec. (b). Pub. L. 102–198 substituted “in (1)” for “if (1)”.
1990—Subsec. (a). Pub. L. 101–650, § 311(1), substituted cls. (1) to (3) for “the judicial district where all plaintiffs or all defendants reside, or in which the claim arose”.
Subsec. (b). Pub. L. 101–650, § 311(2), substituted “may, except as otherwise provided by law, be brought only if” and cls. (1) to (3) for “may be brought only in the judicial district where all defendants reside, or in which the claim arose, except as otherwise provided by law”.
Subsec. (e). Pub. L. 101–650, § 311(3), substituted “(2) a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part of property that is the subject of the action is situated, or (3)” for “or (2) the cause of action arose, or (3) any real property involved in the action is situated, or (4)”.
1988—Subsec. (c). Pub. L. 100–702 amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “A corporation may be sued in any judicial district in which it is incorporated or licensed to do business or is doing business, and such judicial district shall be regarded as the residence of such corporation for venue purposes.”
1976—Subsec. (e). Pub. L. 94–574 provided that, in actions against the United States, its agencies, or officers or employees in their official capacities, additional persons may be joined in accordance with the Federal Rules of Civil Procedure and with other venue requirements which would be applicable if the United States, its agencies, or one of its officers or employees were not a party.
Subsec. (f). Pub. L. 94–583 added subsec. (f).
1966—Subsec. (a). Pub. L. 89–714, § 1, authorized a civil action to be brought in the judicial district in which the claim arose.
Subsec. (b). Pub. L. 89–714, § 1, authorized a civil action to be brought in the judicial district in which the claim arose.
Subsec. (f). Pub. L. 89–714, § 2, repealed subsec. (f) which permitted a civil action on a tort claim arising out of the manufacture, assembly, repair, ownership, maintenance, use, or operation of an automobile to be brought in the judicial district wherein the act or omission complained of occurred. Present provisions are now contained in subsecs. (a) and (b) of this section.
1963—Subsec. (f). Pub. L. 88–234 added subsec. (f)
1962—Subsec. (e). Pub. L. 87–748 added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentAmendment by Pub. L. 112–63 effective upon the expiration of the 30-day period beginning on Dec. 7, 2011, and applicable to any action commenced in a United States district court on or after such effective date, and to any action removed from a State court to a United States district court that had been commenced, within the meaning of State law, on or after such effective date, see section 205 of Pub. L. 112–63, set out as an Effective Date note under section 1390 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 applicable to a civil action if the accident giving rise to the cause of action occurred on or after the 90th day after Nov. 2, 2002, see section 11020(c) of Pub. L. 107–273, set out as an Effective Date note under section 1369 of this title.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Jan. 1, 1993, see section 1101(a) of Pub. L. 102–572, set out as a note under section 905 of Title 2, The Congress.

Effective Date of 1988 AmendmentPub. L. 100–702, title X, § 1013(b), Nov. 19, 1988, 102 Stat. 4669, provided that: “The amendment made by this section [amending this section] takes effect 90 days after the date of enactment of this title [Nov. 19, 1988].”


Effective Date of 1976 AmendmentAmendment by Pub. L. 94–583 effective 90 days after Oct. 21, 1976, see section 8 of Pub. L. 94–583, set out as an Effective Date note under section 1602 of this title.



[§ 1392. Repealed. Pub. L. 112–63, § 203, Dec. 7, 2011, 125 Stat. 764]

Section, act June 25, 1948, ch. 646, 62 Stat. 935; Pub. L. 104–220, § 1, Oct. 1, 1996, 110 Stat. 3023, related to defendants or property in different districts in the same State.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal by Pub. L. 112–63 effective upon the expiration of the 30-day period beginning on Dec. 7, 2011, and applicable to any action commenced in a United States district court on or after such effective date, and to any action removed from a State court to a United States district court that had been commenced, within the meaning of State law, on or after such effective date, see section 205 of Pub. L. 112–63, set out as an Effective Date note under section 1390 of this title.



[§ 1393. Repealed. Pub. L. 100–702, title X, § 1001(a), Nov. 19, 1988, 102 Stat. 4664]

Section, act June 25, 1948, ch. 646, 62 Stat. 935, related to divisional venue in civil cases of a single defendant or defendants in different divisions.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 100–702, title X, § 1001(b), Nov. 19, 1988, 102 Stat. 4664, provided that: “The amendments made by this section [repealing this section] take effect 90 days after the date of enactment of this Act [Nov. 19, 1988].”




§ 1394. Banking association’s action against Comptroller of Currency
Any civil action by a national banking association to enjoin the Comptroller of the Currency, under the provisions of any Act of Congress relating to such associations, may be prosecuted in the judicial district where such association is located.
(June 25, 1948, ch. 646, 62 Stat. 935.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 110 (Mar. 3, 1911, ch. 231, § 49, 36 Stat. 1100).
Words “Any civil action” were substituted for “All proceedings,” in view of Rule 2 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.

Executive Documents

Exception as to Transfer of Functions
Functions vested by any provision of law in the Comptroller of the Currency, referred to in this section, were not included in the transfer of functions of officers, agencies and employees of the Department of the Treasury to the Secretary of the Treasury, made by Reorg. Plan No. 26 of 1950, § 1, eff. July 31, 1950, 15 F.R. 4935, 64 Stat. 1280. See section 321(c)(2) of Title 31, Money and Finance.



§ 1395. Fine, penalty or forfeiture(a) A civil proceeding for the recovery of a pecuniary fine, penalty or forfeiture may be prosecuted in the district where it accrues or the defendant is found.

(b) A civil proceeding for the forfeiture of property may be prosecuted in any district where such property is found.

(c) A civil proceeding for the forfeiture of property seized outside any judicial district may be prosecuted in any district into which the property is brought.

(d) A proceeding in admiralty for the enforcement of fines, penalties and forfeitures against a vessel may be brought in any district in which the vessel is arrested.

(e) Any proceeding for the forfeiture of a vessel or cargo entering a port of entry closed by the President in pursuance of law, or of goods and chattels coming from a State or section declared by proclamation of the President to be in insurrection, or of any vessel or vehicle conveying persons or property to or from such State or section or belonging in whole or in part to a resident thereof, may be prosecuted in any district into which the property is taken and in which the proceeding is instituted.

(June 25, 1948, ch. 646, 62 Stat. 936.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 104, 106, 107, and 108, and section 3745(c) of title 26, U.S.C., 1940 ed., Internal Revenue Code (Mar. 3, 1911, ch. 231, §§ 43, 45, 46, 47, 36 Stat. 1100; Feb. 10, 1939, ch. 2, § 3745(c), 53 Stat. 460).
This section consolidates section 3745(c) of title 26, U.S.C., 1940 ed., with sections 104, 106, 107, and 108 of title 28, U.S.C., 1940 ed., relating to venue in civil proceedings to recover and enforce civil fines, penalties, and forfeitures, pecuniary or otherwise. Subsection (a) is based on said section 104 of title 28 and said section 3745(c) of title 26. Subsections (b) and (c) consolidate such sections 106 and 107 of title 28. Subsection (e) is based on such section 108 of title 28.
Subsection (b) substituted words “may be prosecuted in any district where such property is found” for “shall be prosecuted in the district where the seizure is made,” to include not only property seized, but also all other property subject to forfeiture.
Words “civil” and “fine” were inserted to make this section applicable to the many provisions of the United States Code for fines essentially civil. (See reviser’s note under section 1355 of this title.)
Provisions of section 3745(c) of title 26, U.S.C., 1940 ed., that such suit may be brought “before any other court of competent jurisdiction” were omitted as misleading surplusage, since United States district courts, under section 1355 of this title, have exclusive jurisdiction.
Subsection (d) was added for completeness and clarity.
Changes were made in phraseology.

Senate Revision AmendmentWhile section 3745(c) of Title 26, U.S.C., Internal Revenue Code, is one of the sources of this section, it was eliminated from the schedule of repeals by Senate amendment. Therefore, such section 3745(c) remains in Title 26. See 80th Congress Senate Report No. 1559.



§ 1396. Internal revenue taxes
Any civil action for the collection of internal revenue taxes may be brought in the district where the liability for such tax accrues, in the district of the taxpayer’s residence, or in the district where the return was filed.
(June 25, 1948, ch. 646, 62 Stat. 936.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 105, and section 3744 of title 26, U.S.C., 1940 ed., Internal Revenue Code (Mar. 3, 1911, ch. 231, § 44, 36 Stat. 1100; Feb. 10, 1939, ch. 2, § 3744, 53 Stat. 460).
Section consolidates section 3744 of title 26, U.S.C., 1940 ed., Internal Revenue Code, with section 105 of title 28, U.S.C., 1940 ed.
Words “or in the district where the return was filed” are new. This extension of venue will permit of an action in a district easily determinable for collection of revenue earned in several districts, or States, but the return for which is filed with one collector.
Changes were made in phraseology.

Senate Revision AmendmentWhile section 3744 of Title 26, U.S.C., Internal Revenue Code [1939], is one of the sources of this section, it was eliminated from the schedule of repeals by Senate amendment. Therefore, it remains in Title 26 [I.R.C. 1939]. See 80th Congress Senate Report No. 1559.



§ 1397. Interpleader
Any civil action of interpleader or in the nature of interpleader under section 1335 of this title may be brought in the judicial district in which one or more of the claimants reside.
(June 25, 1948, ch. 646, 62 Stat. 936.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(26) (Mar. 3, 1911, ch. 231, § 24, par. 26, as added Jan. 20, 1936, ch. 13, § 1, 49 Stat. 1096).
Provisions of section 41(26) of title 28, U.S.C., 1940 ed., relating to jurisdiction are the basis of section 1335 of this title and other provisions thereof are incorporated in section 2361 of this title.
Words “civil action” were substituted for “suit,” in view of Rule 2 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.



§ 1398. Interstate Commerce Commission’s orders(a) Except as otherwise provided by law, a civil action brought under section 1336(a) of this title shall be brought only in a judicial district in which any of the parties bringing the action resides or has its principal office.

(b) A civil action to enforce, enjoin, set aside, annul, or suspend, in whole or in part, an order of the Interstate Commerce Commission made pursuant to the referral of a question or issue by a district court or by the United States Court of Federal Claims, shall be brought only in the court which referred the question or issue.

(June 25, 1948, ch. 646, 62 Stat. 936; Pub. L. 88–513, § 2, Aug. 30, 1964, 78 Stat. 695; Pub. L. 93–584, § 2, Jan. 2, 1975, 88 Stat. 1917; Pub. L. 97–164, title I, § 130, Apr. 2, 1982, 96 Stat. 39; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 43 (Oct. 22, 1913, ch. 32, 38 Stat. 219).
This section is completely rewritten to give effect to changes recommended by the Judicial Conference of the United States.
Section 43 of title 28, U.S.C., 1940 ed., is as follows:
“§ 43. Venue of suits relating to orders of Interstate Commerce Commission.
“The venue of any suit brought to enforce, suspend, or set aside, in whole or in part, any order of the Interstate Commerce Commission shall be in the judicial district wherein is the residence of the party or any of the parties upon whose petition the order was made, except that where the order does not relate to transportation or is not made upon the petition of any party the venue shall be in the district where the matter complained of in the petition before the commission arises, and except that where the order does not relate either to transportation or to a matter so complained of before the commission the matter covered by the order shall be deemed to arise in the district where one of the petitioners in court has either its principal office or its principal operating office. In case such transportation relates to a through shipment the term ‘destination’ shall be construed as meaning final destination of such shipment.” The amendment of section 207 of title 28, U.S.C., 1940 ed., proposed by the Judicial Conference is:
“Except as otherwise provided in the Act entitled ‘An Act to Regulate Commerce’, approved February 4, 1887, as amended, the venue of any suit brought to enforce, suspend, or set aside, in whole or in part, any order of the Interstate Commerce Commission shall be in the judicial district wherein is the residence of the party or any of the parties bringing the suit or wherein such party or any of such parties has its principal office.”
The revised section substitutes the words “Except as otherwise provided by law” for the words of the conference bill, “in the act entitled ‘An Act to Regulate Commerce, approved February 4, 1887, as amended’ ”. (See section 16 of title 49, U.S.C., 1940 ed., which provides for jurisdiction and venue of actions to enforce Interstate Commerce Commission orders for the payment of money.)

Editorial Notes
Amendments1992—Subsec. (b). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Subsec. (b). Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.
1975—Subsec. (a). Pub. L. 93–584 substituted provisions that civil actions under section 1336(a) of this title shall be brought only in a judicial district in which any of the parties bringing the action resides or has its principal office, for provisions that civil actions to enforce, suspend, or set aside in whole or in part orders of the Interstate Commerce Commission shall be brought in such judicial district.
1964—Pub. L. 88–513 designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1975 AmendmentAmendment by Pub. L. 93–584 not applicable to actions commenced on or before last day of first month beginning after Jan. 2, 1975, and actions to enjoin or suspend orders of Interstate Commerce Commission which are pending when this amendment becomes effective shall not be affected thereby, but shall proceed to final disposition under the law existing on the date they were commenced, see section 10 of Pub. L. 93–584, set out as a note under section 2321 of this title.


Abolition of Interstate Commerce Commission and Transfer of Functions
Interstate Commerce Commission abolished and functions of Commission transferred, except as otherwise provided in Pub. L. 104–88, to Surface Transportation Board effective Jan. 1, 1996, by section 1302 of Title 49, Transportation, and section 101 of Pub. L. 104–88, set out as a note under section 1301 of Title 49. References to Interstate Commerce Commission deemed to refer to Surface Transportation Board, a member or employee of the Board, or Secretary of Transportation, as appropriate, see section 205 of Pub. L. 104–88, set out as a note under section 1301 of Title 49.



§ 1399. Partition action involving United States
Any civil action by any tenant in common or joint tenant for the partition of lands, where the United States is one of the tenants in common or joint tenants, may be brought only in the judicial district where such lands are located or, if located in different districts in the same State, in any of such districts.
(June 25, 1948, ch. 646, 62 Stat. 936.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 41(25) (Mar. 3, 1911, ch. 231, § 24, par. 25, 36 Stat. 1094).
Provisions of section 41(25) of title 28, U.S.C., 1940 ed., relating to jurisdiction are the basis of section 1347 of this title.
Words “civil action” were substituted for “suits in equity,” in view of Rule 2 of the Federal Rules of Civil Procedure.
Provision with respect to property in different districts was added to conform with section 1392 of this title.
Changes were made in phraseology.



§ 1400. Patents and copyrights, mask works, and designs(a) Civil actions, suits, or proceedings arising under any Act of Congress relating to copyrights or exclusive rights in mask works or designs may be instituted in the district in which the defendant or his agent resides or may be found.

(b) Any civil action for patent infringement may be brought in the judicial district where the defendant resides, or where the defendant has committed acts of infringement and has a regular and established place of business.

(June 25, 1948, ch. 646, 62 Stat. 936; Pub. L. 100–702, title X, § 1020(a)(5), Nov. 19, 1988, 102 Stat. 4671; Pub. L. 105–304, title V, § 503(c)(1), (2), Oct. 28, 1998, 112 Stat. 2917; Pub. L. 106–44, § 2(a), Aug. 5, 1999, 113 Stat. 223.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 109, and section 35 of title 17, U.S.C., 1940 ed., Copyrights (Mar. 4, 1909, ch. 320, § 35, 35 Stat. 1084; Mar. 3, 1911, ch. 231, § 48, 36 Stat. 1100).
Section consolidates section 35 of title 17, U.S.C., 1940 ed., with part of section 109 of title 28, U.S.C., 1940 ed., with necessary changes in phraseology.
Subsection (b) is based on section 109 of title 28, U.S.C., 1940 ed., with the following changes:
Words “civil action” were substituted for “suit,” and words “in law or in equity,” after “shall have jurisdiction” were deleted, in view of Rule 2 of the Federal Rules of Civil Procedure.
Words in subsection (b) “where the defendant resides” were substituted for “of which the defendant is an inhabitant.” A corresponding change was made in subsection (a). Words “inhabitant” and “resident,” as respects venue, are synonymous. (See reviser’s note under section 1391 of this title.)
Words “whether a person, partnership, or corporation” before “has committed” were omitted as surplusage.
The provisions of section 109 of title 28, U.S.C., 1940 ed., relating to process are incorporated in section 1694 of this title.
Jurisdiction and venue of patent suits against residents of foreign countries or persons residing in plurality of districts, see section 72a of title 35, U.S.C., 1940 ed., Patents.

Senate Revision AmendmentTitle 17 of the United States Code was enacted into positive law by act July 30, 1947, ch. 391, 61 Stat. 652, and, in such enactment, section 35 of the prior title became section 111 of the new title, and all Acts from which sections of the prior title had been derived, were repealed. Therefore, this paragraph should read: “Based on Title 28, U.S.C., 1940 ed., § 109 (Mar. 3, 1911, ch. 231, § 48, 36 Stat. 1100), and section 111 of Title 17, U.S.C., 1946 ed., Copyrights.”
 By Senate amendment, section 111 of Title 17 U.S.C., is included in the schedule of repeals. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments1999—Pub. L. 106–44 amended section catchline generally so as to read “Patents and copyrights, mask works, and designs”.
1998—Pub. L. 105–304, § 503(c)(2), amended section catchline generally, substituting “Patents and copyrights, mask works, and designs” for “Patents and copyrights”.
Subsec. (a). Pub. L. 105–304, § 503(c)(1), inserted “or designs” after “mask works”.
1988—Subsec. (a). Pub. L. 100–702 inserted “or exclusive rights in mask works” after “copyrights”.



§ 1401. Stockholder’s derivative action
Any civil action by a stockholder on behalf of his corporation may be prosecuted in any judicial district where the corporation might have sued the same defendants.
(June 25, 1948, ch. 646, 62 Stat. 936.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 112 (part) (Mar. 3, 1911, ch. 231, § 51, 36 Stat. 1101; Sept. 19, 1922, ch. 345, 42 Stat. 849; Mar. 4, 1925, ch. 526, § 1, 43 Stat. 1264; Apr. 16, 1936, ch. 230, 49 Stat. 1213).
For disposition of other provisions of section 112 of title 28, U.S.C., 1940 ed., see reviser’s note under section 1391 of this title.
Words “civil action” were substituted for “suit,” in view of Rule 2 of the Federal Rules of Civil Procedure.
Words “other than said corporation,” after “same defendants,” were omitted as superfluous. Obviously a corporation would not be suing itself.
Changes were made in phraseology.



§ 1402. United States as defendant(a) Any civil action in a district court against the United States under subsection (a) of section 1346 of this title may be prosecuted only:(1) Except as provided in paragraph (2), in the judicial district where the plaintiff resides;

(2) In the case of a civil action by a corporation under paragraph (1) of subsection (a) of section 1346, in the judicial district in which is located the principal place of business or principal office or agency of the corporation; or if it has no principal place of business or principal office or agency in any judicial district (A) in the judicial district in which is located the office to which was made the return of the tax in respect of which the claim is made, or (B) if no return was made, in the judicial district in which lies the District of Columbia. Notwithstanding the foregoing provisions of this paragraph a district court, for the convenience of the parties and witnesses, in the interest of justice, may transfer any such action to any other district or division.


(b) Any civil action on a tort claim against the United States under subsection (b) of section 1346 of this title may be prosecuted only in the judicial district where the plaintiff resides or wherein the act or omission complained of occurred.

(c) Any civil action against the United States under subsection (e) of section 1346 of this title may be prosecuted only in the judicial district where the property is situated at the time of levy, or if no levy is made, in the judicial district in which the event occurred which gave rise to the cause of action.

(d) Any civil action under section 2409a to quiet title to an estate or interest in real property in which an interest is claimed by the United States shall be brought in the district court of the district where the property is located or, if located in different districts, in any of such districts.

(June 25, 1948, ch. 646, 62 Stat. 937; Pub. L. 85–920, Sept. 2, 1958, 72 Stat. 1770; Pub. L. 89–719, title II, § 202(b), Nov. 2, 1966, 80 Stat. 1149; Pub. L. 92–562, § 2, Oct. 25, 1972, 86 Stat. 1176; Pub. L. 97–164, title I, § 131, Apr. 2, 1982, 96 Stat. 39.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 762, 931(a) (Mar. 3, 1887, ch. 359, § 5, 24 Stat. 506; Aug. 2, 1946, ch. 753, § 410(a), 60 Stat. 843).
Section consolidates the venue provisions of section 762 of title 28, U.S.C., 1940 ed., with the venue provisions of section 931(a) of such title, the latter provisions relating to tort claims cases. The jurisdictional provisions of such section 931(a) are incorporated in section 1346(b) of this title. For other provisions thereof, see Distribution Table.
Provisions of section 762 of title 28, U.S.C., 1940 ed., relating to the verification and contents of a petition filed against the United States were omitted as unnecessary. Section 265 of title 28, U.S.C., 1940 ed., relative to the petition in cases filed in the Court of Claims was also omitted from the revised title. (See, also, Rule 11 of the Federal Rules of Civil Procedure.)
Words “civil action” were substituted for “suit” in view of Rule 2 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.

Editorial Notes
Amendments1982—Subsec. (a). Pub. L. 97–164 inserted “in a district court” after “civil action” in introductory provisions preceding par. (1). The phrase “civil action” also appeared in par. (2), but no change was made to reflect the probable intent of Congress as indicated on page 79 of House Report No. 97–312.
1972—Subsec. (d). Pub. L. 92–562 added subsec. (d).
1966—Subsec. (c). Pub. L. 89–719 added subsec. (c).
1958—Subsec. (a). Pub. L. 85–920 provided for venue and change of venue in tax refund suits by corporation.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1966 AmendmentAmendment by Pub. L. 89–719 applicable after Nov. 2, 1966, see section 203 of Pub. L. 89–719, set out as a note under section 1346 of this title.



§ 1403. Eminent domain
Proceedings to condemn real estate for the use of the United States or its departments or agencies shall be brought in the district court of the district where the land is located or, if located in different districts in the same State, in any of such districts.
(June 25, 1948, ch. 646, 62 Stat. 937.)

Historical and Revision NotesBased on section 257 of title 40, U.S.C., 1940 ed., Public Buildings, Property, and Works (Aug. 1, 1888, ch. 728, § 1, 25 Stat. 357; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167).
Section constitutes the first clause of the second sentence of section 257, of title 40, U.S.C., 1940 ed. The revised section is expressive of the purpose of such section 257 with necessary changes in phraseology.
The jurisdiction provision of section 257 of title 40, U.S.C., 1940 ed., is incorporated in section 1358 of this title.
The remainder of section 257 of title 40, U.S.C., 1940 ed., is retained in said title 40.
Provision with respect to property in different districts was added to conform with section 1392 of this title.
See, also, section 1392 of this title which fixes venue of an action involving property in different districts in the same State.



§ 1404. Change of venue(a) For the convenience of parties and witnesses, in the interest of justice, a district court may transfer any civil action to any other district or division where it might have been brought or to any district or division to which all parties have consented.

(b) Upon motion, consent or stipulation of all parties, any action, suit or proceeding of a civil nature or any motion or hearing thereof, may be transferred, in the discretion of the court, from the division in which pending to any other division in the same district. Transfer of proceedings in rem brought by or on behalf of the United States may be transferred under this section without the consent of the United States where all other parties request transfer.

(c) A district court may order any civil action to be tried at any place within the division in which it is pending.

(d) Transfers from a district court of the United States to the District Court of Guam, the District Court for the Northern Mariana Islands, or the District Court of the Virgin Islands shall not be permitted under this section. As otherwise used in this section, the term “district court” includes the District Court of Guam, the District Court for the Northern Mariana Islands, and the District Court of the Virgin Islands, and the term “district” includes the territorial jurisdiction of each such court.

(June 25, 1948, ch. 646, 62 Stat. 937; Pub. L. 87–845, § 9, Oct. 18, 1962, 76A Stat. 699; Pub. L. 104–317, title VI, § 610(a), Oct. 19, 1996, 110 Stat. 3860; Pub. L. 112–63, title II, § 204, Dec. 7, 2011, 125 Stat. 764.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 119, 163 (Mar. 3, 1911, ch. 231, § 58, 36 Stat. 1103; Sept. 8, 1916, ch. 475, § 5, 39 Stat. 851).
Section consolidates sections 119 and 163 of title 28, U.S.C., 1940 ed., with necessary changes in phraseology and substance.
Section 119 of title 28, U.S.C., 1940 ed., related only to transfer of cases from one division to another on stipulation of the parties.
Subsection (a) was drafted in accordance with the doctrine of forum non conveniens, permitting transfer to a more convenient forum, even though the venue is proper. As an example of the need of such a provision, see Baltimore & Ohio R. Co. v. Kepner, 1941, 62 S.Ct. 6, 314 U.S. 44, 86 L.Ed. 28, which was prosecuted under the Federal Employer’s Liability Act in New York, although the accident occurred and the employee resided in Ohio. The new subsection requires the court to determine that the transfer is necessary for convenience of the parties and witnesses, and further, that it is in the interest of justice to do so.
Sections 143, 172, 177, and 181 of title 28, U.S.C., 1940 ed., relating to the district courts of Arizona, Montana, New Mexico, and Ohio, contained special provisions similar to subsection (b), applicable to those States. To establish uniformity, the general language of such subsection has been drafted and the special provisions of those sections omitted.
Subsection (b) is based upon section 163 of title 28, U.S.C., 1940 ed., which applied only to the district of Maine. This revised subsection extends to all judicial districts and permits transfer of cases between divisions. Criminal cases may be transferred pursuant to Rules 19–21 of the new Federal Rules of Criminal Procedure, and the criminal provisions of said section 163 are therefore omitted.

Editorial Notes
Amendments2011—Subsec. (a). Pub. L. 112–63, § 204(1), inserted “or to any district or division to which all parties have consented” before period at end.
Subsec. (d). Pub. L. 112–63, § 204(2), substituted “Transfers from a district court of the United States to the District Court of Guam, the District Court for the Northern Mariana Islands, or the District Court of the Virgin Islands shall not be permitted under this section. As otherwise used in this section,” for “As used in this section,”.
1996—Subsec. (d). Pub. L. 104–317 amended subsec. (d) generally. Prior to amendment, subsec. (d) read as follows: “As used in this section, ‘district court’ includes the United States District Court for the District of the Canal Zone; and ‘district’ includes the territorial jurisdiction of that court.”
1962—Subsec. (d). Pub. L. 87–845 added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentAmendment by Pub. L. 112–63 effective upon the expiration of the 30-day period beginning on Dec. 7, 2011, and applicable to any action commenced in a United States district court on or after such effective date, and to any action removed from a State court to a United States district court that had been commenced, within the meaning of State law, on or after such effective date, see section 205 of Pub. L. 112–63, set out as an Effective Date note under section 1390 of this title.

Effective Date of 1996 AmendmentPub. L. 104–317, title VI, § 610(c), Oct. 19, 1996, 110 Stat. 3861, provided that: “The amendments made by this section [amending this section and section 1406 of this title] apply to cases pending on the date of the enactment of this Act [Oct. 19, 1996] and to cases commenced on or after such date.”


Effective Date of 1962 AmendmentAmendment by Pub. L. 87–845 effective Jan. 2, 1963, see section 25 of Pub. L. 87–845, set out as a note under section 414 of this title.



§ 1405. Creation or alteration of district or division
Actions or proceedings pending at the time of the creation of a new district or division or transfer of a county or territory from one division or district to another may be tried in the district or division as it existed at the institution of the action or proceeding, or in the district or division so created or to which the county or territory is so transferred as the parties shall agree or the court direct.
(June 25, 1948, ch. 646, 62 Stat. 937.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 121 (Mar. 3, 1911, ch. 231, § 59, 36 Stat. 1103).
Enforcement of liens in like circumstances is provided by section 1656 of this title.
Remainder of section 121 of title 28, U.S.C., 1940 ed., is incorporated in section 3240 of revised title 18, Crimes and Criminal Procedure (H.R. 1600, 80th Cong.).
Changes were made in phraseology.



§ 1406. Cure or waiver of defects(a) The district court of a district in which is filed a case laying venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer such case to any district or division in which it could have been brought.

(b) Nothing in this chapter shall impair the jurisdiction of a district court of any matter involving a party who does not interpose timely and sufficient objection to the venue.

(c) As used in this section, the term “district court” includes the District Court of Guam, the District Court for the Northern Mariana Islands, and the District Court of the Virgin Islands, and the term “district” includes the territorial jurisdiction of each such court.

(June 25, 1948, ch. 646, 62 Stat. 937; May 24, 1949, ch. 139, § 81, 63 Stat. 101; Pub. L. 86–770, § 1, Sept. 13, 1960, 74 Stat. 912; Pub. L. 87–845, § 10, Oct. 18, 1962, 76A Stat. 699; Pub. L. 97–164, title I, § 132, Apr. 2, 1982, 96 Stat. 39; Pub. L. 104–317, title VI, § 610(b), Oct. 19, 1996, 110 Stat. 3860.)

Historical and Revision Notes
1948 ActSubsection (a) provides statutory sanction for transfer instead of dismissal, where venue is improperly laid.
Subsection (b) is declaratory of existing law. (See Panama R.R. Co. v. Johnson, 1924, 44 S.Ct. 391, 264 U.S. 375, 68 L.Ed. 748.) It makes clear the intent of Congress that venue provisions are not jurisdictional but may be waived.

1949 ActThis section removes an ambiguity in section 1406(a) of title 28, U.S.C., by substituting “may” for “shall”, thus making it clear that the court may decline to transfer a case brought in the wrong district under circumstances where it would not be in the interest of justice to make such transfer. [The amendment to section 1406(a) of this title described in this note was altered in the bill as enacted. See Cong. Rec., vol. 95, pt. 5, pp. 5826, 5827, 6283, 6284.]

Editorial Notes
Amendments1996—Subsec. (c). Pub. L. 104–317 amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “As used in this section, ‘district court’ includes the United States District Court for the District of the Canal Zone; and ‘district’ includes the territorial jurisdiction of that court.”
1982—Subsecs. (c), (d). Pub. L. 97–164 redesignated subsec. (d) as (c). Former subsec. (c), which provided that if a case within the exclusive jurisdiction of the Court of Claims were filed in a district court, the district court, if it were in the interest of justice, was required to transfer the case to the Court of Claims where the case would proceed as if it had been filed in the Court of Claims on the date that it was filed in the district court, was struck out.
1962—Subsec. (d). Pub. L. 87–845 added subsec. (d).
1960—Subsec. (c). Pub. L. 86–770 added subsec. (c).
1949—Subsec. (a). Act May 24, 1949, inserted “dismiss, or if it be in the interest of justice”.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–317 applicable to cases pending on Oct. 19, 1996, and to cases commenced on or after such date, see section 610(c) of Pub. L. 104–317, set out as a note under section 1404 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1962 AmendmentAmendment by Pub. L. 87–845 effective Jan. 2, 1962, see section 25 of Pub. L. 87–845, set out as a note under section 414 of this title.

Effective Date of 1960 AmendmentPub. L. 86–770, § 4, Sept. 13, 1960, 74 Stat. 913, provided in part that: “The amendments made by sections 1 and 2 of this Act [adding subsec. (c) of this section and section 1506 of this title] shall apply to any case or proceeding pending on, or brought after, the date of enactment of this Act [Sept. 13, 1960] in the district courts or the Court of Claims.”




§ 1407. Multidistrict litigation(a) When civil actions involving one or more common questions of fact are pending in different districts, such actions may be transferred to any district for coordinated or consolidated pretrial proceedings. Such transfers shall be made by the judicial panel on multidistrict litigation authorized by this section upon its determination that transfers for such proceedings will be for the convenience of parties and witnesses and will promote the just and efficient conduct of such actions. Each action so transferred shall be remanded by the panel at or before the conclusion of such pretrial proceedings to the district from which it was transferred unless it shall have been previously terminated: Provided, however, That the panel may separate any claim, cross-claim, counter-claim, or third-party claim and remand any of such claims before the remainder of the action is remanded.

(b) Such coordinated or consolidated pretrial proceedings shall be conducted by a judge or judges to whom such actions are assigned by the judicial panel on multidistrict litigation. For this purpose, upon request of the panel, a circuit judge or a district judge may be designated and assigned temporarily for service in the transferee district by the Chief Justice of the United States or the chief judge of the circuit, as may be required, in accordance with the provisions of chapter 13 of this title. With the consent of the transferee district court, such actions may be assigned by the panel to a judge or judges of such district. The judge or judges to whom such actions are assigned, the members of the judicial panel on multidistrict litigation, and other circuit and district judges designated when needed by the panel may exercise the powers of a district judge in any district for the purpose of conducting pretrial depositions in such coordinated or consolidated pretrial proceedings.

(c) Proceedings for the transfer of an action under this section may be initiated by—(i) the judicial panel on multidistrict litigation upon its own initiative, or

(ii) motion filed with the panel by a party in any action in which transfer for coordinated or consolidated pretrial proceedings under this section may be appropriate. A copy of such motion shall be filed in the district court in which the moving party’s action is pending.

The panel shall give notice to the parties in all actions in which transfers for coordinated or consolidated pretrial proceedings are contemplated, and such notice shall specify the time and place of any hearing to determine whether such transfer shall be made. Orders of the panel to set a hearing and other orders of the panel issued prior to the order either directing or denying transfer shall be filed in the office of the clerk of the district court in which a transfer hearing is to be or has been held. The panel’s order of transfer shall be based upon a record of such hearing at which material evidence may be offered by any party to an action pending in any district that would be affected by the proceedings under this section, and shall be supported by findings of fact and conclusions of law based upon such record. Orders of transfer and such other orders as the panel may make thereafter shall be filed in the office of the clerk of the district court of the transferee district and shall be effective when thus filed. The clerk of the transferee district court shall forthwith transmit a certified copy of the panel’s order to transfer to the clerk of the district court from which the action is being transferred. An order denying transfer shall be filed in each district wherein there is a case pending in which the motion for transfer has been made.

(d) The judicial panel on multidistrict litigation shall consist of seven circuit and district judges designated from time to time by the Chief Justice of the United States, no two of whom shall be from the same circuit. The concurrence of four members shall be necessary to any action by the panel.

(e) No proceedings for review of any order of the panel may be permitted except by extraordinary writ pursuant to the provisions of title 28, section 1651, United States Code. Petitions for an extraordinary writ to review an order of the panel to set a transfer hearing and other orders of the panel issued prior to the order either directing or denying transfer shall be filed only in the court of appeals having jurisdiction over the district in which a hearing is to be or has been held. Petitions for an extraordinary writ to review an order to transfer or orders subsequent to transfer shall be filed only in the court of appeals having jurisdiction over the transferee district. There shall be no appeal or review of an order of the panel denying a motion to transfer for consolidated or coordinated proceedings.

(f) The panel may prescribe rules for the conduct of its business not inconsistent with Acts of Congress and the Federal Rules of Civil Procedure.

(g) Nothing in this section shall apply to any action in which the United States is a complainant arising under the antitrust laws. “Antitrust laws” as used herein include those acts referred to in the Act of October 15, 1914, as amended (38 Stat. 730; 15 U.S.C. 12), and also include the Act of June 19, 1936 (49 Stat. 1526; 15 U.S.C. 13, 13a, and 13b) and the Act of September 26, 1914, as added March 21, 1938 (52 Stat. 116, 117; 15 U.S.C. 56); but shall not include section 4A of the Act of October 15, 1914, as added July 7, 1955 (69 Stat. 282; 15 U.S.C. 15a).

(h) Notwithstanding the provisions of section 1404 or subsection (f) of this section, the judicial panel on multidistrict litigation may consolidate and transfer with or without the consent of the parties, for both pretrial purposes and for trial, any action brought under section 4C of the Clayton Act.

(Added Pub. L. 90–296, § 1, Apr. 29, 1968, 82 Stat. 109; amended Pub. L. 94–435, title III, § 303, Sept. 30, 1976, 90 Stat. 1396.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (f), are set out in the Appendix to this title.
Section 4C of the Clayton Act, referred to in subsec. (h), is section 4C of act Oct. 15, 1914, ch. 323, as added by Pub. L. 94–435, title III, § 301, Sept. 30, 1976, 90 Stat. 1394, which is classified to section 15c of Title 15, Commerce and Trade.

Amendments1976—Pub. L. 94–435 added subsec. (h).



§ 1408. Venue of cases under title 11
Except as provided in section 1410 of this title, a case under title 11 may be commenced in the district court for the district—(1) in which the domicile, residence, principal place of business in the United States, or principal assets in the United States, of the person or entity that is the subject of such case have been located for the one hundred and eighty days immediately preceding such commencement, or for a longer portion of such one-hundred-and-eighty-day period than the domicile, residence, or principal place of business, in the United States, or principal assets in the United States, of such person were located in any other district; or

(2) in which there is pending a case under title 11 concerning such person’s affiliate, general partner, or partnership.

(Added Pub. L. 98–353, title I, § 102(a), July 10, 1984, 98 Stat. 334.)

Editorial Notes
Prior ProvisionsA prior section 1408, added by Pub. L. 95–598, title II, § 240(a), Nov. 6, 1978, 92 Stat. 2668, which related to bankruptcy appeals, did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 10, 1984, see section 122(a) of Pub. L. 98–353, set out as a note under section 151 of this title.



§ 1409. Venue of proceedings arising under title 11 or arising in or related to cases under title 11(a) Except as otherwise provided in subsections (b) and (d), a proceeding arising under title 11 or arising in or related to a case under title 11 may be commenced in the district court in which such case is pending.

(b) Except as provided in subsection (d) of this section, a trustee in a case under title 11 may commence a proceeding arising in or related to such case to recover a money judgment of or property worth less than $1,000 11 See Adjustment of Dollar Amounts notes below. or a consumer debt of less than $15,000,1 or a debt (excluding a consumer debt) against a noninsider of less than $25,000, only in the district court for the district in which the defendant resides.

(c) Except as provided in subsection (b) of this section, a trustee in a case under title 11 may commence a proceeding arising in or related to such case as statutory successor to the debtor or creditors under section 541 or 544(b) of title 11 in the district court for the district where the State or Federal court sits in which, under applicable nonbankruptcy venue provisions, the debtor or creditors, as the case may be, may have commenced an action on which such proceeding is based if the case under title 11 had not been commenced.

(d) A trustee may commence a proceeding arising under title 11 or arising in or related to a case under title 11 based on a claim arising after the commencement of such case from the operation of the business of the debtor only in the district court for the district where a State or Federal court sits in which, under applicable nonbankruptcy venue provisions, an action on such claim may have been brought.

(e) A proceeding arising under title 11 or arising in or related to a case under title 11, based on a claim arising after the commencement of such case from the operation of the business of the debtor, may be commenced against the representative of the estate in such case in the district court for the district where the State or Federal court sits in which the party commencing such proceeding may, under applicable nonbankruptcy venue provisions, have brought an action on such claim, or in the district court in which such case is pending.

(Added Pub. L. 98–353, title I, § 102(a), July 10, 1984, 98 Stat. 334; amended Pub. L. 109–8, title IV, § 410, Apr. 20, 2005, 119 Stat. 106; Pub. L. 116–54, § 3(b), Aug. 23, 2019, 133 Stat. 1085.)

Editorial Notes
Amendments2019—Subsec. (b). Pub. L. 116–54 substituted “$25,000” for “$10,000”.
2005—Subsec. (b). Pub. L. 109–8 substituted “$15,000, or a debt (excluding a consumer debt) against a noninsider of less than $10,000,” for “$5,000”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–54 effective 180 days after Aug. 23, 2019, see section 5 of Pub. L. 116–54, set out as a note under section 101 of Title 11, Bankruptcy.

Effective Date of 2005 AmendmentAmendment by Pub. L. 109–8 effective 180 days after Apr. 20, 2005, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before such effective date, except as otherwise provided, see section 1501 of Pub. L. 109–8, set out as a note under section 101 of Title 11.

Effective DateSection effective July 10, 1984, see section 122(a) of Pub. L. 98–353, set out as a note under section 151 of this title.

Court Rules and Judicial Documents
Adjustment of Dollar AmountsThe dollar amounts specified in this section were adjusted by notices of the Judicial Conference of the United States pursuant to section 104 of Title 11, Bankruptcy, as follows:
By notice dated Feb. 5, 2019, 84 F.R. 3488, effective Apr. 1, 2019, in subsec. (b), dollar amounts “1,300”, “19,250”, and “12,850” were adjusted to “1,375”, “20,450”, and “13,650”, respectively. See notice of the Judicial Conference of the United States set out as a note under section 104 of Title 11.
By notice dated Feb. 16, 2016, 81 F.R. 8748, effective Apr. 1, 2016, in subsec. (b), dollar amounts “1,250”, “18,675”, and “12,475” were adjusted to “1,300”, “19,250”, and “12,850”, respectively.
By notice dated Feb. 12, 2013, 78 F.R. 12089, effective Apr. 1, 2013, in subsec. (b), dollar amounts “1,175”, “17,575”, and “11,725” were adjusted to “1,250”, “18,675”, and “12,475”, respectively.
By notice dated Feb. 19, 2010, 75 F.R. 8747, effective Apr. 1, 2010, in subsec. (b), dollar amounts “1,100”, “16,425”, and “10,950” were adjusted to “1,175”, “17,575”, and “11,725”, respectively.
By notice dated Feb. 7, 2007, 72 F.R. 7082, effective Apr. 1, 2007, in subsec. (b), dollar amounts “1,000”, “15,000”, and “10,000” were adjusted to “1,100”, “16,425”, and “10,950”, respectively. Pub. L. 116–54 subsequently substituted “25,000” for “10,000”, see 2019 Amendment note above.



§ 1410. Venue of cases ancillary to foreign proceedings
A case under chapter 15 of title 11 may be commenced in the district court of the United States for the district—(1) in which the debtor has its principal place of business or principal assets in the United States;

(2) if the debtor does not have a place of business or assets in the United States, in which there is pending against the debtor an action or proceeding in a Federal or State court; or

(3) in a case other than those specified in paragraph (1) or (2), in which venue will be consistent with the interests of justice and the convenience of the parties, having regard to the relief sought by the foreign representative.

(Added Pub. L. 98–353, title I, § 102(a), July 10, 1984, 98 Stat. 335; amended Pub. L. 109–8, title VIII, § 802(c)(4), Apr. 20, 2005, 119 Stat. 146.)

Editorial Notes
Amendments2005—Pub. L. 109–8 amended section generally. Prior to amendment, section related to venue of cases commenced under section 304 of title 11.

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentAmendment by Pub. L. 109–8 effective 180 days after Apr. 20, 2005, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before such effective date, except as otherwise provided, see section 1501 of Pub. L. 109–8, set out as a note under section 101 of Title 11.

Effective DateSection effective July 10, 1984, see section 122(a) of Pub. L. 98–353, set out as a note under section 151 of this title.



§ 1411. Jury trials(a) Except as provided in subsection (b) of this section, this chapter and title 11 do not affect any right to trial by jury that an individual has under applicable nonbankruptcy law with regard to a personal injury or wrongful death tort claim.

(b) The district court may order the issues arising under section 303 of title 11 to be tried without a jury.

(Added Pub. L. 98–353, title I, § 102(a), July 10, 1984, 98 Stat. 335.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 10, 1984, except that subsec. (a) not applicable with respect to cases under Title 11, Bankruptcy, that are pending on July 10, 1984, or to proceedings arising in or related to such cases, see section 122(a), (b) of Pub. L. 98–353, set out as a note under section 151 of this title.



§ 1412. Change of venue
A district court may transfer a case or proceeding under title 11 to a district court for another district, in the interest of justice or for the convenience of the parties.
(Added Pub. L. 98–353, title I, § 102(a), July 10, 1984, 98 Stat. 335.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 10, 1984, see section 122(a) of Pub. L. 98–353, set out as a note under section 151 of this title.



§ 1413. Venue of cases under chapter 5 of title 3
Notwithstanding the preceding provisions of this chapter, a civil action under section 1346(g) may be brought in the United States district court for the district in which the employee is employed or in the United States District Court for the District of Columbia.
(Added Pub. L. 104–331, § 3(b)(2)(A), Oct. 26, 1996, 110 Stat. 4069.)

Editorial Notes
Codification
Pub. L. 104–331, § 3(b)(2)(A), which directed the amendment of chapter 37 of this title by adding this section at end, was executed by adding this section at the end of chapter 87 of this title to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, see section 3(d) of Pub. L. 104–331, set out as a note under section 1296 of this title.




CHAPTER 89—DISTRICT COURTS; REMOVAL OF CASES FROM STATE COURTS



Sec.


1441.Removal of civil actions.


1442.Federal officers and agencies sued or prosecuted.11 So in original. Does not conform to section catchline.


1442a.Members of armed forces sued or prosecuted.


1443.Civil rights cases.


1444.Foreclosure action against United States.


1445.Nonremovable actions.


1446.Procedure for removal of civil actions.


1447.Procedure after removal generally.


1448.Process after removal.


1449.State court record supplied.


1450.Attachment or sequestration; securities.


1451.Definitions.


1452.Removal of claims related to bankruptcy cases.


1453.Removal of class actions.


1454.Patent, plant variety protection, and copyright cases.


1455.Procedure for removal of criminal prosecutions.




Editorial Notes
Amendments2011—Pub. L. 112–63, title I, § 103(d)(1), Dec. 7, 2011, 125 Stat. 762, substituted “Removal of civil actions” for “Actions removable generally” in item 1441, inserted “of civil actions” after “removal” in item 1446, and added item 1455.
Pub. L. 112–29, § 19(c)(2), Sept. 16, 2011, 125 Stat. 332, added item 1454.
2005—Pub. L. 109–2, § 5(b), Feb. 18, 2005, 119 Stat. 13, added item 1453.
1996—Pub. L. 104–317, title II, § 206(b), Oct. 19, 1996, 110 Stat. 3850, inserted “and agencies” after “officers” in item 1442.
1984—Pub. L. 98–353, title I, § 103(b), July 10, 1984, 98 Stat. 335, added item 1452.
1970—Pub. L. 91–358, title I, § 172(d)(2), July 29, 1970, 84 Stat. 591, added item 1451.
1958—Pub. L. 85–554, § 5(b), July 25, 1958, 72 Stat. 416, substituted “Nonremovable actions” for “Carriers; non-removable actions” in item 1445.
1956—Act Aug. 10, 1956, ch. 1041, § 19(b), 70A Stat. 627, added item 1442a.


§ 1441. Removal of civil actions(a) Generally.—Except as otherwise expressly provided by Act of Congress, any civil action brought in a State court of which the district courts of the United States have original jurisdiction, may be removed by the defendant or the defendants, to the district court of the United States for the district and division embracing the place where such action is pending.

(b) Removal Based on Diversity of Citizenship.—(1) In determining whether a civil action is removable on the basis of the jurisdiction under section 1332(a) of this title, the citizenship of defendants sued under fictitious names shall be disregarded.

(2) A civil action otherwise removable solely on the basis of the jurisdiction under section 1332(a) of this title may not be removed if any of the parties in interest properly joined and served as defendants is a citizen of the State in which such action is brought.


(c) Joinder of Federal Law Claims and State Law Claims.—(1) If a civil action includes—(A) a claim arising under the Constitution, laws, or treaties of the United States (within the meaning of section 1331 of this title), and

(B) a claim not within the original or supplemental jurisdiction of the district court or a claim that has been made nonremovable by statute,

the entire action may be removed if the action would be removable without the inclusion of the claim described in subparagraph (B).

(2) Upon removal of an action described in paragraph (1), the district court shall sever from the action all claims described in paragraph (1)(B) and shall remand the severed claims to the State court from which the action was removed. Only defendants against whom a claim described in paragraph (1)(A) has been asserted are required to join in or consent to the removal under paragraph (1).


(d) Actions Against Foreign States.—Any civil action brought in a State court against a foreign state as defined in section 1603(a) of this title may be removed by the foreign state to the district court of the United States for the district and division embracing the place where such action is pending. Upon removal the action shall be tried by the court without jury. Where removal is based upon this subsection, the time limitations of section 1446(b) of this chapter may be enlarged at any time for cause shown.

(e) Multiparty, Multiforum Jurisdiction.—(1) Notwithstanding the provisions of subsection (b) of this section, a defendant in a civil action in a State court may remove the action to the district court of the United States for the district and division embracing the place where the action is pending if—(A) the action could have been brought in a United States district court under section 1369 of this title; or

(B) the defendant is a party to an action which is or could have been brought, in whole or in part, under section 1369 in a United States district court and arises from the same accident as the action in State court, even if the action to be removed could not have been brought in a district court as an original matter.

The removal of an action under this subsection shall be made in accordance with section 1446 of this title, except that a notice of removal may also be filed before trial of the action in State court within 30 days after the date on which the defendant first becomes a party to an action under section 1369 in a United States district court that arises from the same accident as the action in State court, or at a later time with leave of the district court.

(2) Whenever an action is removed under this subsection and the district court to which it is removed or transferred under section 1407(j) 11 So in original. Section 1407 of this title does not contain a subsec. (j). has made a liability determination requiring further proceedings as to damages, the district court shall remand the action to the State court from which it had been removed for the determination of damages, unless the court finds that, for the convenience of parties and witnesses and in the interest of justice, the action should be retained for the determination of damages.

(3) Any remand under paragraph (2) shall not be effective until 60 days after the district court has issued an order determining liability and has certified its intention to remand the removed action for the determination of damages. An appeal with respect to the liability determination of the district court may be taken during that 60-day period to the court of appeals with appellate jurisdiction over the district court. In the event a party files such an appeal, the remand shall not be effective until the appeal has been finally disposed of. Once the remand has become effective, the liability determination shall not be subject to further review by appeal or otherwise.

(4) Any decision under this subsection concerning remand for the determination of damages shall not be reviewable by appeal or otherwise.

(5) An action removed under this subsection shall be deemed to be an action under section 1369 and an action in which jurisdiction is based on section 1369 of this title for purposes of this section and sections 1407, 1697, and 1785 of this title.

(6) Nothing in this subsection shall restrict the authority of the district court to transfer or dismiss an action on the ground of inconvenient forum.


(f) Derivative Removal Jurisdiction.—The court to which a civil action is removed under this section is not precluded from hearing and determining any claim in such civil action because the State court from which such civil action is removed did not have jurisdiction over that claim.

(June 25, 1948, ch. 646, 62 Stat. 937; Pub. L. 94–583, § 6, Oct. 21, 1976, 90 Stat. 2898; Pub. L. 99–336, § 3(a), June 19, 1986, 100 Stat. 637; Pub. L. 100–702, title X, § 1016(a), Nov. 19, 1988, 102 Stat. 4669; Pub. L. 101–650, title III, § 312, Dec. 1, 1990, 104 Stat. 5114; Pub. L. 102–198, § 4, Dec. 9, 1991, 105 Stat. 1623; Pub. L. 107–273, div. C, title I, § 11020(b)(3), Nov. 2, 2002, 116 Stat. 1827; Pub. L. 112–63, title I, § 103(a), Dec. 7, 2011, 125 Stat. 759.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 71, 114 (Mar. 3, 1911, ch. 231, §§ 28, 53, 36 Stat. 1094, 1101; Jan. 20, 1914, ch. 11, 38 Stat. 278; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54).
Section consolidates removal provisions of sections 71 and 114 of title 28, U.S.C., 1940 ed., and is intended to resolve ambiguities and conflicts of decisions.
Phrases such as “in suits of a civil nature, at law or in equity,” the words “case,” “cause,” “suit,” and the like have been omitted and the words “civil action” substituted in harmony with Rules 2 and 81(c) of the Federal Rules of Civil Procedure.
Ambiguous phrases such as “the District Court of the United States for the proper district” have been clarified by the substitution of the phrase “the district and division embracing the place where such action is pending.” (See General Investment Co. v. Lake Shore & M.S. Ry. Co., 1922, 43 S.Ct. 107, 112, 260 U.S. 261, 67 L.Ed. 244 and cases cited therein.)
All the provisions with reference to removal of controversies between citizens of different States because of inability, from prejudice or local influence, to obtain justice, have been discarded. These provisions, born of the bitter sectional feelings engendered by the Civil War and the Reconstruction period, have no place in the jurisprudence of a nation since united by three wars against foreign powers. Indeed, the practice of removal for prejudice or local influence has not been employed much in recent years.
Subsection (c) has been substituted for the provision in section 71 of title 28, U.S.C., 1940 ed., “and when in any suit mentioned in this section, there shall be a controversy which is wholly between citizens of different States, and which can be fully determined as between them, then either one or more of the defendants actually interested in such controversy may remove said suit into the district court of the United States.”
This quoted language has occasioned much confusion. The courts have attempted to distinguish between separate and separable controversies, a distinction which is sound in theory but illusory in substance. (See 41 Harv. L. Rev. 1048; 35 Ill. L. Rev. 576.)
Subsection (c) permits the removal of a separate cause of action but not of a separable controversy unless it constitutes a separate and independent claim or cause of action within the original jurisdiction of United States District Courts. In this respect it will somewhat decrease the volume of Federal litigation.
Rules 18, 20, and 23 of the Federal Rules of Civil Procedure permit the most liberal joinder of parties, claims, and remedies in civil actions. Therefore there will be no procedural difficulty occasioned by the removal of the entire action. Conversely, if the court so desires, it may remand to the State court all nonremovable matters.
The provisions of section 71 of title 28, U.S.C., 1940 ed., with respect to removal of actions under the Federal Employer’s Liability Act (U.S.C., 1940 ed., title 45, Railroads, §§ 51–60) and actions against a carrier for loss, damage, or delay to shipments under section 20 of title 49, U.S.C., 1940 ed., Transportation, are incorporated in section 1445 of this title.

Editorial Notes
Amendments2011—Pub. L. 112–63, § 103(a)(1), substituted “Removal of civil actions” for “Actions removable generally” in section catchline.
Subsec. (a). Pub. L. 112–63, § 103(a)(2), inserted heading and in text struck out at end “For purposes of removal under this chapter, the citizenship of defendants sued under fictitious names shall be disregarded.”
Subsec. (b). Pub. L. 112–63, § 103(a)(3), amended subsec. (b) generally. Prior to amendment, text read as follows: “Any civil action of which the district courts have original jurisdiction founded on a claim or right arising under the Constitution, treaties or laws of the United States shall be removable without regard to the citizenship or residence of the parties. Any other such action shall be removable only if none of the parties in interest properly joined and served as defendants is a citizen of the State in which such action is brought.”
Subsec. (c). Pub. L. 112–63, § 103(a)(4), amended subsec. (c) generally. Prior to amendment, text read as follows: “Whenever a separate and independent claim or cause of action within the jurisdiction conferred by section 1331 of this title is joined with one or more otherwise non-removable claims or causes of action, the entire case may be removed and the district court may determine all issues therein, or, in its discretion, may remand all matters in which State law predominates.”
Subsec. (d). Pub. L. 112–63, § 103(a)(5), inserted heading.
Subsec. (e). Pub. L. 112–63, § 103(a)(6), inserted heading.
Subsec. (f). Pub. L. 112–63, § 103(a)(7), inserted heading.
2002—Subsecs. (e), (f). Pub. L. 107–273 added subsec. (e), redesignated former subsec. (e) as (f), and substituted “The court to which a civil action is removed under this section” for “The court to which such civil action is removed”.
1991—Subsec. (c). Pub. L. 102–198 struck out comma after “title” and substituted “may” for “may may” before “remand”.
1990—Subsec. (c). Pub. L. 101–650 substituted “within the jurisdiction conferred by section 1331 of this title” for “, which would be removable if sued upon alone” and “may remand all matters in which State law predominates” for “remand all matters not otherwise within its original jurisdiction”.
1988—Subsec. (a). Pub. L. 100–702 inserted at end “For purposes of removal under this chapter, the citizenship of defendants sued under fictitious names shall be disregarded.”
1986—Subsec. (e). Pub. L. 99–336 added subsec. (e).
1976—Subsec. (d). Pub. L. 94–583 added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentAmendment by Pub. L. 112–63 effective upon the expiration of the 30-day period beginning on Dec. 7, 2011, and applicable to any action or prosecution commenced on or after such effective date, with provisions for treatment of cases removed to Federal court, see section 105 of Pub. L. 112–63, set out as a note under section 1332 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 applicable to a civil action if the accident giving rise to the cause of action occurred on or after the 90th day after Nov. 2, 2002, see section 11020(c) of Pub. L. 107–273, set out as an Effective Date note under section 1369 of this title.

Effective Date of 1986 AmendmentPub. L. 99–336, § 3(b), June 19, 1986, 100 Stat. 637, provided that: “The amendment made by this section [amending this section] shall apply with respect to claims in civil actions commenced in State courts on or after the date of the enactment of this section [June 19, 1986].”


Effective Date of 1976 AmendmentAmendment by Pub. L. 94–583 effective 90 days after Oct. 21, 1976, see section 8 of Pub. L. 94–583, set out as an Effective Date note under section 1602 of this title.



§ 1442. Federal officers or agencies sued or prosecuted(a) A civil action or criminal prosecution that is commenced in a State court and that is against or directed to any of the following may be removed by them to the district court of the United States for the district and division embracing the place wherein it is pending:(1) The United States or any agency thereof or any officer (or any person acting under that officer) of the United States or of any agency thereof, in an official or individual capacity, for or relating to any act under color of such office or on account of any right, title or authority claimed under any Act of Congress for the apprehension or punishment of criminals or the collection of the revenue.

(2) A property holder whose title is derived from any such officer, where such action or prosecution affects the validity of any law of the United States.

(3) Any officer of the courts of the United States, for or relating to any act under color of office or in the performance of his duties;

(4) Any officer of either House of Congress, for or relating to any act in the discharge of his official duty under an order of such House.


(b) A personal action commenced in any State court by an alien against any citizen of a State who is, or at the time the alleged action accrued was, a civil officer of the United States and is a nonresident of such State, wherein jurisdiction is obtained by the State court by personal service of process, may be removed by the defendant to the district court of the United States for the district and division in which the defendant was served with process.

(c) Solely for purposes of determining the propriety of removal under subsection (a), a law enforcement officer, who is the defendant in a criminal prosecution, shall be deemed to have been acting under the color of his office if the officer—(1) protected an individual in the presence of the officer from a crime of violence;

(2) provided immediate assistance to an individual who suffered, or who was threatened with, bodily harm; or

(3) prevented the escape of any individual who the officer reasonably believed to have committed, or was about to commit, in the presence of the officer, a crime of violence that resulted in, or was likely to result in, death or serious bodily injury.


(d) In this section, the following definitions apply:(1) The terms “civil action” and “criminal prosecution” include any proceeding (whether or not ancillary to another proceeding) to the extent that in such proceeding a judicial order, including a subpoena for testimony or documents, is sought or issued. If removal is sought for a proceeding described in the previous sentence, and there is no other basis for removal, only that proceeding may be removed to the district court.

(2) The term “crime of violence” has the meaning given that term in section 16 of title 18.

(3) The term “law enforcement officer” means any employee described in subparagraph (A), (B), or (C) of section 8401(17) of title 5 and any special agent in the Diplomatic Security Service of the Department of State.

(4) The term “serious bodily injury” has the meaning given that term in section 1365 of title 18.

(5) The term “State” includes the District of Columbia, United States territories and insular possessions, and Indian country (as defined in section 1151 of title 18).

(6) The term “State court” includes the Superior Court of the District of Columbia, a court of a United States territory or insular possession, and a tribal court.


(June 25, 1948, ch. 646, 62 Stat. 938; Pub. L. 104–317, title II, § 206(a), Oct. 19, 1996, 110 Stat. 3850; Pub. L. 112–51, § 2(a), (b), Nov. 9, 2011, 125 Stat. 545; Pub. L. 112–239, div. A, title X, § 1087, Jan. 2, 2013, 126 Stat. 1969.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 76 and 77 (Mar. 3, 1911, ch. 231, §§ 33, 34, 36 Stat. 1097, 1098; Aug. 23, 1916, ch. 399, 39 Stat. 532).
Section consolidates sections 76 and 77 of title 28, U.S.C., 1940 ed.
The revised subsection (a)(1) is extended to apply to all officers and employees of the United States or any agency thereof. Section 76 of title 28, U.S.C., 1940 ed., was limited to revenue officers engaged in the enforcement of the criminal or revenue laws.
The procedural provisions of section 76 of title 28, U.S.C., 1940 ed., are incorporated in sections 1446 and 1447 of this title. (See reviser’s notes under those sections.)
Changes were made in phraseology.

Editorial Notes
Amendments2013—Subsecs. (c), (d). Pub. L. 112–239 added subsecs. (c) and (d) and struck out former subsec. (c) which read as follows: “As used in subsection (a), the terms ‘civil action’ and ‘criminal prosecution’ include any proceeding (whether or not ancillary to another proceeding) to the extent that in such proceeding a judicial order, including a subpoena for testimony or documents, is sought or issued. If removal is sought for a proceeding described in the previous sentence, and there is no other basis for removal, only that proceeding may be removed to the district court.”
2011—Subsec. (a). Pub. L. 112–51, § 2(a)(1), inserted “that is” after “or criminal prosecution”, “and that is” after “in a State court”, and “or directed to” after “against” in introductory provisions.
Subsec. (a)(1). Pub. L. 112–51, § 2(b)(1), substituted “capacity, for or relating to” for “capacity for” and struck out “sued” after “thereof,”.
Subsec. (a)(3), (4). Pub. L. 112–51, § 2(b)(2), inserted “or relating to” after “for”.
Subsec. (c). Pub. L. 112–51, § 2(a)(2), added subsec. (c).
1996—Pub. L. 104–317, § 206(a)(1), inserted “or agencies” after “officers” in section catchline.
Subsec. (a). Pub. L. 104–317, § 206(a)(2), struck out “persons” after “following” in introductory provisions and substituted “The United States or any agency thereof or any officer (or any person acting under that officer) of the United States or of any agency thereof, sued in an official or individual capacity for any act under color of such office” for “Any officer of the United States or any agency thereof, or person acting under him, for any act under color of such office” in par. (1).



§ 1442a. Members of armed forces sued or prosecuted
A civil or criminal prosecution in a court of a State of the United States against a member of the armed forces of the United States on account of an act done under color of his office or status, or in respect to which he claims any right, title, or authority under a law of the United States respecting the armed forces thereof, or under the law of war, may at any time before the trial or final hearing thereof be removed for trial into the district court of the United States for the district where it is pending in the manner prescribed by law, and it shall thereupon be entered on the docket of the district court, which shall proceed as if the cause had been originally commenced therein and shall have full power to hear and determine the cause.
(Added Aug. 10, 1956, ch. 1041, § 19(a), 70A Stat. 626.)

Editorial Notes
DerivationSection was from the Uniform Code of Military Justice, act May 5, 1950, ch. 169, § 9, 64 Stat. 146, which was based on Article 117, Articles of War, act June 4, 1920, ch. 227, subch. II, § 1, 41 Stat. 811, as amended June 24, 1948, ch. 625, title II, § 242, 62 Stat. 642.



§ 1443. Civil rights cases
Any of the following civil actions or criminal prosecutions, commenced in a State court may be removed by the defendant to the district court of the United States for the district and division embracing the place wherein it is pending:(1) Against any person who is denied or cannot enforce in the courts of such State a right under any law providing for the equal civil rights of citizens of the United States, or of all persons within the jurisdiction thereof;

(2) For any act under color of authority derived from any law providing for equal rights, or for refusing to do any act on the ground that it would be inconsistent with such law.

(June 25, 1948, ch. 646, 62 Stat. 938.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 74 (Mar. 3, 1911, ch. 231, § 31, 36 Stat. 1096).
Other provisions of section 74 of title 28, U.S.C., 1940 ed., are incorporated in sections 1446 and 1447 of this title.
Words “or in the part of the State where such suit or prosecution is pending” after “courts of such States,” were omitted as unnecessary.
Changes were made in phraseology.



§ 1444. Foreclosure action against United States
Any action brought under section 2410 of this title against the United States in any State court may be removed by the United States to the district court of the United States for the district and division in which the action is pending.
(June 25, 1948, ch. 646, 62 Stat. 938; May 24, 1949, ch. 139, § 82, 63 Stat. 101.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 903 (Mar. 4, 1931, ch. 515, § 3, 46 Stat. 1529).
The procedural provisions of section 903 of title 28, U.S.C., 1940 ed., were omitted as covered by section 1446 of this title.
Changes were made in phraseology.

1949 ActThis section corrects typographical errors in section 1444 of title 28, U.S.C.

Editorial Notes
Amendments1949—Act May 24, 1949, inserted “court” between “State” and “may”, and substituted “division” for “divisions”.



§ 1445. Nonremovable actions(a) A civil action in any State court against a railroad or its receivers or trustees, arising under sections 1–4 and 5–10 of the Act of April 22, 1908 (45 U.S.C. 51–54, 55–60), may not be removed to any district court of the United States.

(b) A civil action in any State court against a carrier or its receivers or trustees to recover damages for delay, loss, or injury of shipments, arising under section 11706 or 14706 of title 49, may not be removed to any district court of the United States unless the matter in controversy exceeds $10,000, exclusive of interest and costs.

(c) A civil action in any State court arising under the workmen’s compensation laws of such State may not be removed to any district court of the United States.

(d) A civil action in any State court arising under section 40302 of the Violence Against Women Act of 1994 may not be removed to any district court of the United States.

(June 25, 1948, ch. 646, 62 Stat. 939; Pub. L. 85–554, § 5, July 25, 1958, 72 Stat. 415; Pub. L. 95–473, § 2(a)(3)(A), Oct. 17, 1978, 92 Stat. 1465; Pub. L. 95–486, § 9(b), Oct. 20, 1978, 92 Stat. 1634; Pub. L. 103–322, title IV, § 40302(e)(5), Sept. 13, 1994, 108 Stat. 1942; Pub. L. 104–88, title III, § 305(b), Dec. 29, 1995, 109 Stat. 944; Pub. L. 104–287, § 3, Oct. 11, 1996, 110 Stat. 3388.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 71 (Mar. 3, 1911, ch. 231, § 28, 36 Stat. 1094; Jan. 20, 1914, ch. 11, 38 Stat. 278; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54).
The words “or its receivers or trustees” were inserted in both subsections to make clear that nonremovable actions against a carrier do not become removable under section 1442 of this title when filed against court receivers or trustees.
This was the unquestioned rule prior to the act of Aug. 23, 1916, ch. 399, 39 Stat. 532, amending section 76 of title 28, U.S.C., 1940 ed., and permitting removal of actions against officers of United States courts. The cases are in conflict as to whether under that amendment the case becomes removable when the carrier is in receivership or undergoing reorganization. The revised section resolves the conflict by denying the right of removal to receivers and trustees where it would be nonexistent if the carrier were the party defendant. Thus the subject matter rather than legalistic distinctions as to the identity of the parties is made determinative consideration.
A reference in section 71 of title 28, U.S.C., 1940 ed., to sections 51–59 of title 45, U.S.C., 1940 ed., Railroads, was changed to “51–60.” Such sections 51–59 embraced all of chapter 2 of said title 45 when the law on which such section 71 is based was enacted, but a new section (60) was added in 1939.
Other provisions of section 71 of title 28, U.S.C., 1940 ed., appear in section 1441 of this title.
Changes were made in phraseology.

Editorial Notes

References in TextSection 40302 of the Violence Against Women Act of 1994, referred to in subsec. (d), is section 40302 of title IV of Pub. L. 103–322, which is classified to section 12361 of Title 34, Crime Control and Law Enforcement.

Amendments1996—Subsec. (a). Pub. L. 104–287 substituted “sections 1–4 and 5–10 of the Act of April 22, 1908 (45 U.S.C. 51–54, 55–60)” for “sections 51–60 of Title 45”.
1995—Subsec. (b). Pub. L. 104–88 substituted “carrier” for “common carrier” and “11706 or 14706” for “11707”.
1994—Subsec. (d). Pub. L. 103–322 added subsec. (d).
1978—Subsec. (b). Pub. L. 95–486 substituted “$10,000” for “$3,000”.
Pub. L. 95–473 substituted “section 11707 of title 49” for “section 20 of Title 49”.
1958—Pub. L. 85–554 substituted “Nonremovable actions” for “Carriers; nonremovable actions” in section catchline and added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–287 effective July 5, 1994, see section 8(1) of Pub. L. 104–287, set out as a note under section 5303 of Title 49, Transportation.

Effective Date of 1995 AmendmentAmendment by Pub. L. 104–88 effective Jan. 1, 1996, see section 2 of Pub. L. 104–88, set out as an Effective Date note under section 1301 of Title 49, Transportation.

Effective Date of 1958 AmendmentAmendment by Pub. L. 85–554 applicable only in the case of actions commenced after July 25, 1958, see section 3 of Pub. L. 85–554, set out as a note under section 1331 of this title.



§ 1446. Procedure for removal of civil actions(a) Generally.—A defendant or defendants desiring to remove any civil action from a State court shall file in the district court of the United States for the district and division within which such action is pending a notice of removal signed pursuant to Rule 11 of the Federal Rules of Civil Procedure and containing a short and plain statement of the grounds for removal, together with a copy of all process, pleadings, and orders served upon such defendant or defendants in such action.

(b) Requirements; Generally.—(1) The notice of removal of a civil action or proceeding shall be filed within 30 days after the receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such action or proceeding is based, or within 30 days after the service of summons upon the defendant if such initial pleading has then been filed in court and is not required to be served on the defendant, whichever period is shorter.

(2)(A) When a civil action is removed solely under section 1441(a), all defendants who have been properly joined and served must join in or consent to the removal of the action.

(B) Each defendant shall have 30 days after receipt by or service on that defendant of the initial pleading or summons described in paragraph (1) to file the notice of removal.

(C) If defendants are served at different times, and a later-served defendant files a notice of removal, any earlier-served defendant may consent to the removal even though that earlier-served defendant did not previously initiate or consent to removal.


(3) Except as provided in subsection (c), if the case stated by the initial pleading is not removable, a notice of removal may be filed within thirty days after receipt by the defendant, through service or otherwise, of a copy of an amended pleading, motion, order or other paper from which it may first be ascertained that the case is one which is or has become removable.


(c) Requirements; Removal Based on Diversity of Citizenship.—(1) A case may not be removed under subsection (b)(3) on the basis of jurisdiction conferred by section 1332 more than 1 year after commencement of the action, unless the district court finds that the plaintiff has acted in bad faith in order to prevent a defendant from removing the action.

(2) If removal of a civil action is sought on the basis of the jurisdiction conferred by section 1332(a), the sum demanded in good faith in the initial pleading shall be deemed to be the amount in controversy, except that—(A) the notice of removal may assert the amount in controversy if the initial pleading seeks—(i) nonmonetary relief; or

(ii) a money judgment, but the State practice either does not permit demand for a specific sum or permits recovery of damages in excess of the amount demanded; and


(B) removal of the action is proper on the basis of an amount in controversy asserted under subparagraph (A) if the district court finds, by the preponderance of the evidence, that the amount in controversy exceeds the amount specified in section 1332(a).


(3)(A) If the case stated by the initial pleading is not removable solely because the amount in controversy does not exceed the amount specified in section 1332(a), information relating to the amount in controversy in the record of the State proceeding, or in responses to discovery, shall be treated as an “other paper” under subsection (b)(3).

(B) If the notice of removal is filed more than 1 year after commencement of the action and the district court finds that the plaintiff deliberately failed to disclose the actual amount in controversy to prevent removal, that finding shall be deemed bad faith under paragraph (1).



(d) Notice to Adverse Parties and State Court.—Promptly after the filing of such notice of removal of a civil action the defendant or defendants shall give written notice thereof to all adverse parties and shall file a copy of the notice with the clerk of such State court, which shall effect the removal and the State court shall proceed no further unless and until the case is remanded.

(e) Counterclaim in 337 Proceeding.—With respect to any counterclaim removed to a district court pursuant to section 337(c) of the Tariff Act of 1930, the district court shall resolve such counterclaim in the same manner as an original complaint under the Federal Rules of Civil Procedure, except that the payment of a filing fee shall not be required in such cases and the counterclaim shall relate back to the date of the original complaint in the proceeding before the International Trade Commission under section 337 of that Act.

(g) 11 So in original. Section does not contain a subsec. (f). Where the civil action or criminal prosecution that is removable under section 1442(a) is a proceeding in which a judicial order for testimony or documents is sought or issued or sought to be enforced, the 30-day requirement of subsection (b) of this section and paragraph (1) of section 1455(b) is satisfied if the person or entity desiring to remove the proceeding files the notice of removal not later than 30 days after receiving, through service, notice of any such proceeding.

(June 25, 1948, ch. 646, 62 Stat. 939; May 24, 1949, ch. 139, § 83, 63 Stat. 101; Pub. L. 89–215, Sept. 29, 1965, 79 Stat. 887; Pub. L. 95–78, § 3, July 30, 1977, 91 Stat. 321; Pub. L. 100–702, title X, § 1016(b), Nov. 19, 1988, 102 Stat. 4669; Pub. L. 102–198, § 10(a), Dec. 9, 1991, 105 Stat. 1626; Pub. L. 103–465, title III, § 321(b)(2), Dec. 8, 1994, 108 Stat. 4946; Pub. L. 104–317, title VI, § 603, Oct. 19, 1996, 110 Stat. 3857; Pub. L. 112–51, § 2(c), Nov. 9, 2011, 125 Stat. 545; Pub. L. 112–63, title I, §§ 103(b), 104, Dec. 7, 2011, 125 Stat. 760, 762.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 72, 74, 75, 76 (May 3, 1911, ch. 231, §§ 29, 31, 32, 33, 36 Stat. 1095, 1097; Aug. 23, 1916, ch. 399, 39 Stat. 532; July 30, 1977, Pub. L. 95–78, § 3, 91 Stat. 321.)
Section consolidates portions of sections 74, 75, and 76 with section 72 of title 28, U.S.C., 1940 ed., with important changes of substance and phraseology.
Subsection (a), providing for the filing of the removal petition in the district court, is substituted for the requirement of sections 72 and 74 of title 28, U.S.C., 1940 ed., that the petition be filed in the State court. This conforms to the method prescribed by section 76 of title 28, U.S.C., 1940 ed., and to the recommendation of United States District Judges Calvin W. Chesnut and T. Waties Warring approved by the Committee of the Judicial Conference on the Revision of the Judicial Code.
Subsection (b) makes uniform the time for filing petitions to remove all civil actions within twenty days after commencement of action or service of process whichever is later, instead of “at any time before the defendant is required by the laws of the State or the rule of the State court in which such suit is brought to answer or plead” as required by section 72 of title 28, U.S.C., 1940 ed. As thus revised, the section will give adequate time and operate uniformly throughout the Federal jurisdiction. The provisions of sections 74 and 76 of title 28, U.S.C., 1940 ed., for filing at any time “before trial or final hearing” in civil rights cases and cases involving revenue officers, court officers and officers of either House of Congress were omitted.
Subsection (c) embodies the provisions of sections 74 and 76 of title 28, U.S.C., 1940 ed., for filing the removal petition before trial and makes them applicable to all criminal prosecutions but not to civil actions. This provision was retained to protect Federal officers enforcing revenue or criminal laws from being rushed to trial in State courts before petition for removal could be filed. Words “or final hearing” following the words “before trial,” were omitted for purposes of clarity and simplification of procedure.
The provision of said section 76 of title 28, U.S.C., 1940 ed., for certificate of counsel that he has examined the proceedings and carefully inquired into all matters set forth in the petition and believes them to be true, was omitted as unnecessary and inconsistent with Rule 11 of the Federal Rules of Civil Procedure.
Subsection (d) is derived from sections 72 and 74 of title 28, U.S.C., 1940 ed., but the requirement for cost bond is limited to civil actions in conformity with the more enlightened trend of modern procedure to remove all unnecessary impediments to the administration of criminal justice. Provisions of said section 72 as to the conditions of the bond were rewritten because inappropriate when the petition for removal is filed in the Federal court.
Subsection (e) provides for notice to the adverse parties and for the filing in the State court of a copy of the petition for removal in substitution for the requirements of sections 72 and 74 of title 28, U.S.C., 1940 ed., for the filing of the removal petition in the State court. The last sentence of subsection (e) is derived from sections 72, 74 and 76 of title 28, U.S.C., 1940 ed.
Subsection (f) is derived from sections 75 and 76 of title 28, U.S.C., 1940 ed.
Since the procedure in removal cases is now governed by the Federal Rules of Civil Procedure [Rule 81(c)] and Federal Rules of Criminal Procedure [Rule 54(b)], the detailed directions of the various sections with respect to such procedure were omitted as unnecessary.
Thus the provision of section 72 of title 28, U.S.C., 1940 ed., with respect to appearance, special bail and filing the record were omitted as covered by the Federal Rules of Civil Procedure, Rules 64, 81(c).
The provisions of section 74 of title 28, U.S.C., 1940 ed., as to the effect of security and other proceedings and remedies in the State court were omitted as covered by section 1450 of this title.
The requirements of section 74 of title 28, U.S.C., 1940 ed., that the clerk of the State court shall furnish copies of pleadings and proceedings to the petitioner and that the petitioner shall file the same in the district court are covered by section 1447 of this title.
The provisions of section 74 of title 28, U.S.C., 1940 ed., requiring the adverse parties to plead anew in the district court were omitted as unnecessary in view of Federal Rules of Civil Procedure, Rule 81(c). The last sentence of such section was omitted as covered by section 1447(d) of this title.

1949 ActSubsection (b) of section 1446 of title 28, U.S.C., as revised, has been found to create difficulty in those States, such as New York, where suit is commenced by the service of a summons and the plaintiff’s initial pleading is not required to be served or filed until later.
The first paragraph of the amendment to subsection (b) corrects this situation by providing that the petition for removal need not be filed until 20 days after the defendant has received a copy of the plaintiff’s initial pleading.
This provision, however, without more, would create further difficulty in those States, such as Kentucky, where suit is commenced by the filing of the plaintiff’s initial pleading and the issuance and service of a summons without any requirement that a copy of the pleading be served upon or otherwise furnished to the defendant. Accordingly the first paragraph of the amendment provides that in such cases the petition for removal shall be filed within 20 days after the service of the summons.
The first paragraph of the amendment conforms to the amendment of rule 81(c) of the Federal Rules of Civil Procedure, relating to removed actions, adopted by the Supreme Court on December 29, 1948, and reported by the Court to the present session of Congress.
The second paragraph of the amendment to subsection (b) is intended to make clear that the right of removal may be exercised at a later stage of the case if the initial pleading does not state a removable case but its removability is subsequently disclosed. This is declaratory of the existing rule laid down by the decisions. (See for example, Powers v. Chesapeake etc., Ry. Co., 169 U.S. 92.)
In addition, this amendment clarifies the intent of section 1446(e) of title 28, U.S.C., to indicate that notice need not be given simultaneously with the filing, but may be given promptly thereafter.

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsecs. (a) and (e), are set out in the Appendix to this title.
Section 337 of the Tariff Act of 1930, referred to in subsec. (e), is classified to section 1337 of Title 19, Customs Duties.

Amendments2011—Pub. L. 112–63, § 103(b)(1), amended section catchline generally, substituting “Procedure for removal of civil actions” for “Procedure for removal”.
Subsec. (a). Pub. L. 112–63, § 103(b)(2), inserted heading and struck out “or criminal prosecution” after “civil action” in text.
Subsec. (b). Pub. L. 112–63, § 103(b)(3)(A), (B), inserted heading, designated first par. as par. (1), added pars. (2) and (3), and struck out second par. which read as follows: “If the case stated by the initial pleading is not removable, a notice of removal may be filed within thirty days after receipt by the defendant, through service or otherwise, of a copy of an amended pleading, motion, order or other paper from which it may first be ascertained that the case is one which is or has become removable, except that a case may not be removed on the basis of jurisdiction conferred by section 1332 of this title more than 1 year after commencement of the action.”
Subsec. (b)(1). Pub. L. 112–63, § 103(b)(4)(B), substituted “30 days” for “thirty days” in two places.
Subsec. (c). Pub. L. 112–63, § 103(b)(3)(C), added subsec. (c) and struck out former subsec. (c) which related to notice of removal of a criminal prosecution.
Subsec. (d). Pub. L. 112–63, § 103(b)(4)(A), inserted heading.
Subsecs. (e), (f). Pub. L. 112–63, § 103(b)(4)(C), (D), redesignated subsec. (f) as (e), inserted heading, and struck out former subsec. (e) which read as follows: “If the defendant or defendants are in actual custody on process issued by the State court, the district court shall issue its writ of habeas corpus, and the marshal shall thereupon take such defendant or defendants into his custody and deliver a copy of the writ to the clerk of such State court.”
Subsec. (g). Pub. L. 112–63, § 104, substituted “subsection (b) of this section and paragraph (1) of section 1455(b)” for “subsections (b) and (c)”.
Pub. L. 112–51 added subsec. (g).
1996—Subsec. (c)(1). Pub. L. 104–317 substituted “defendant or defendants” for “petitioner”.
1994—Subsec. (f). Pub. L. 103–465 added subsec. (f).
1991—Subsec. (c)(1). Pub. L. 102–198, § 10(a)(1), (4), substituted “notice of” for “petition for” and “the notice” for “the petition”.
Subsec. (c)(2). Pub. L. 102–198, § 10(a)(1), (4), substituted “notice of” for “petition for” and substituted “notice” for “petition” in three places.
Subsec. (c)(3). Pub. L. 102–198, § 10(a)(1), (2), substituted “notice of” for “petition for” and “prosecution is first remanded” for “petition is first denied”.
Subsec. (c)(4), (5). Pub. L. 102–198, § 10(a)(3), added pars. (4) and (5) and struck out former pars. (4) and (5) which read as follows:
“(4) The United States district court to which such petition is directed shall examine the petition promptly. If it clearly appears on the face of the petition and any exhibits annexed thereto that the petition for removal should not be granted, the court shall make an order for its summary dismissal.
“(5) If the United States district court does not order the summary dismissal of such petition, it shall order an evidentiary hearing to be held promptly and after such hearing shall make such disposition of the petition as justice shall require. If the United States district court determines that such petition shall be granted, it shall so notify the State court in which prosecution is pending, which shall proceed no further.”
Subsec. (d). Pub. L. 102–198, § 10(a)(1), (4), (5), substituted “notice of removal” for “petition for the removal”, struck out “and bond” after “civil action”, and substituted “notice with” for “petition with”.
1988—Subsec. (a). Pub. L. 100–702, § 1016(b)(1), amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “A defendant or defendants desiring to remove any civil action or criminal prosecution from a State court shall file in the district court of the United States for the district and division within which such action is pending a verified petition containing a short and plain statement of the facts which entitle him or them to removal together with a copy of all process, pleadings and orders served upon him or them in such action.”
Subsec. (b). Pub. L. 100–702, § 1016(b)(2), substituted “notice of removal” for “petition for removal” in two places and inserted before period at end of second par. “, except that a case may not be removed on the basis of jurisdiction conferred by section 1332 of this title more than 1 year after commencement of the action”.
Subsecs. (d) to (f). Pub. L. 100–702, § 1016(b)(3), redesignated subsecs. (e) and (f) as (d) and (e), respectively, and struck out former subsec. (d) which read as follows: “Each petition for removal of a civil action or proceeding, except a petition in behalf of the United States, shall be accompanied by a bond with good and sufficient surety conditioned that the defendant or defendants will pay all costs and disbursements incurred by reason of the removal proceedings should it be determined that the case was not removable or was improperly removed.”
1977—Subsec. (c). Pub. L. 95–78, § 3(a), designated existing provisions as par. (1), set a period of 30 days as the maximum allowable time prior to commencement of trial and following arraignment during which time a petition for removal can be filed, provided for the grant of additional time for good cause shown, and added pars. (2) to (5).
Subsec. (e). Pub. L. 95–78, § 3(b), inserted “for the removal of a civil action” after “filing of such petition”.
1965—Subsec. (b). Pub. L. 89–215 substituted “thirty days” for “twenty days” wherever appearing.
1949—Subsec. (b). Act May 24, 1949, § 83(a), provided that the petition for removal need not be filed until 20 days after the defendant has received a copy of the plaintiff’s initial pleading, and provided that the petition for removal shall be filed within 20 days after the service of summons.
Subsec. (e). Act May 24, 1949, § 83(b), indicated that notice need not be given simultaneously with the filing, but may be made promptly thereafter.

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentAmendment by Pub. L. 112–63 effective upon the expiration of the 30-day period beginning on Dec. 7, 2011, and applicable to any action or prosecution commenced on or after such effective date, with provisions for treatment of cases removed to Federal court, see section 105 of Pub. L. 112–63, set out as a note under section 1332 of this title.

Effective Date of 1994 AmendmentAmendment by Pub. L. 103–465 applicable with respect to complaints filed under section 1337 of Title 19, Customs Duties, on or after the date on which the World Trade Organization Agreement enters into force with respect to the United States [Jan. 1, 1995], or in cases under section 1337 of Title 19 in which no complaint is filed, with respect to investigations initiated under such section on or after such date, see section 322 of Pub. L. 103–465, set out as a note under section 1337 of Title 19.

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–78 effective Oct. 1, 1977, see section 4 of Pub. L. 95–78, set out as an Effective Date of Pub. L. 95–78 note under section 2074 of this title.



§ 1447. Procedure after removal generally(a) In any case removed from a State court, the district court may issue all necessary orders and process to bring before it all proper parties whether served by process issued by the State court or otherwise.

(b) It may require the removing party to file with its clerk copies of all records and proceedings in such State court or may cause the same to be brought before it by writ of certiorari issued to such State court.

(c) A motion to remand the case on the basis of any defect other than lack of subject matter jurisdiction must be made within 30 days after the filing of the notice of removal under section 1446(a). If at any time before final judgment it appears that the district court lacks subject matter jurisdiction, the case shall be remanded. An order remanding the case may require payment of just costs and any actual expenses, including attorney fees, incurred as a result of the removal. A certified copy of the order of remand shall be mailed by the clerk to the clerk of the State court. The State court may thereupon proceed with such case.

(d) An order remanding a case to the State court from which it was removed is not reviewable on appeal or otherwise, except that an order remanding a case to the State court from which it was removed pursuant to section 1442 or 1443 of this title shall be reviewable by appeal or otherwise.

(e) If after removal the plaintiff seeks to join additional defendants whose joinder would destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and remand the action to the State court.

(June 25, 1948, ch. 646, 62 Stat. 939; May 24, 1949, ch. 139, § 84, 63 Stat. 102; Pub. L. 88–352, title IX, § 901, July 2, 1964, 78 Stat. 266; Pub. L. 100–702, title X, § 1016(c), Nov. 19, 1988, 102 Stat. 4670; Pub. L. 102–198, § 10(b), Dec. 9, 1991, 105 Stat. 1626; Pub. L. 104–219, § 1, Oct. 1, 1996, 110 Stat. 3022; Pub. L. 112–51, § 2(d), Nov. 9, 2011, 125 Stat. 546.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 71, 72, 74, 76, 80, 81 and 83 (Mar. 3, 1911, ch. 231, §§ 28, 29, 31, 33, 37 and 38, 36 Stat. 1094–1098; Jan. 20, 1914, ch. 11, 39 Stat. 278; Aug. 23, 1916, ch. 399, 39 Stat. 532; Apr. 16, 1920, ch. 146, 41 Stat. 554; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54).
Section consolidates procedural provisions of sections 71, 72, 74, 76, 80, 81 and 83 of title 28, U.S.C., 1940 ed., with important changes in substance and phraseology.
Subsection (a) is derived from sections 72, 76, 81 and 83 of title 28, U.S.C., 1940 ed. The remaining provisions of said section 83 are the basis of section 1448 of this title.
Subsection (b) is derived from sections 72, 74, 76 and 83 of title 28, U.S.C., 1940 ed., which have been rewritten to provide the utmost simplicity and flexibility of procedure in bringing the State court record to the district court.
[Editorial Note.—Subsecs. (c), (d) and (e) as originally revised and incorporated in this section read as follows:
“(c) It may order the pleadings recast and the parties realigned according to their real interest.
“(d) If any party fails to comply with its lawful orders, the district court may enter such further orders and judgments as justice requires.
“(e) If at any time before final judgment it appears that the case was removed improvidently and without jurisdiction, the district court shall remand the case. A certified copy of the order of remand shall be mailed by its clerk to the clerk of the State court. The State court may thereupon proceed with such case.”]
Subsections (c) and (d) are substituted for unnecessary and inconsistent procedural provisions.
Subsection (e) [now subsec. (c)] is derived from sections 71 and 80 of title 28, U.S.C., 1940 ed. Such subsection is rewritten to eliminate the cumbersome procedure of remand. Under this chapter as revised, the petition for removal under section 1446 of this chapter will be filed in the Federal court in the first instance and the right of removal determined in that court before the petition is granted.
The provisions in section 80 of title 28, U.S.C., 1940 ed., relating to actions commenced in district courts, as distinguished from actions removed thereto, are incorporated in section 1359 of this title. Other provisions of said section 80 appear in section 1919 of this title.

1949 ActThis section strikes out subsections (c) and (d) of section 1447 of title 28, U.S.C., as covered by the Federal Rules of Civil Procedure, and adds a new subsection to such section 1447 to remove any doubt that the former law as to the finality of an order of remand to a State court is continued. This section also amends renumbered subsection (c) to remove any doubt that the former law authorizing the district court upon remand to order payment of costs is continued.

Editorial Notes
Amendments2011—Subsec. (d). Pub. L. 112–51 inserted “1442 or” before “1443”.
1996—Subsec. (c). Pub. L. 104–219 substituted “any defect other than lack of subject matter jurisdiction” for “any defect in removal procedure” in first sentence.
1991—Subsec. (b). Pub. L. 102–198 substituted “removing party” for “petitioner”.
1988—Subsec. (c). Pub. L. 100–702, § 1016(c)(1), amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “If at any time before final judgment it appears that the case was removed improvidently and without jurisdiction, the district court shall remand the case, and may order the payment of just costs. A certified copy of the order of remand shall be mailed by its clerk to the clerk of the State court. The State court may thereupon proceed with such case.”
Subsec. (e). Pub. L. 100–702, § 1016(c)(2), added subsec. (e).
1964—Subsec. (d). Pub. L. 88–352, inserted exception provision.
1949—Subsec. (c). Act May 24, 1949, § 84(a), struck out former subsecs. (c) and (d), renumbered former subsec. (e) to be subsec. (c) and inserted at end of first sentence of new subsec. (c) “and may order the payment of just costs”.
Subsec. (d). Act May 24, 1949, § 84(b), added subsec. (d).

Statutory Notes and Related Subsidiaries
Exception to Subsection (d)Act Aug. 4, 1947, ch. 458, § 3(c), 61 Stat. 732, provides in part that the United States shall have the right to appeal from any order of remand entered in any case removed to a United States district court pursuant to the provisions of act Apr. 12, 1926, ch. 115, 44 Stat. 239. These acts referred to herein relate to restrictions on land of the Five Civilized Tribes of Oklahoma and are set out as notes under section 355 of Title 25, Indians.



§ 1448. Process after removal
In all cases removed from any State court to any district court of the United States in which any one or more of the defendants has not been served with process or in which the service has not been perfected prior to removal, or in which process served proves to be defective, such process or service may be completed or new process issued in the same manner as in cases originally filed in such district court.
This section shall not deprive any defendant upon whom process is served after removal of his right to move to remand the case.
(June 25, 1948, ch. 646, 62 Stat. 940.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 83 (Apr. 16, 1920, ch. 146, 41 Stat. 554).
Words “district court of the United States” were substituted for “United States Court,” because only the district courts now possess jurisdiction over removed civil and criminal cases.
Changes were made in phraseology.



§ 1449. State court record supplied
Where a party is entitled to copies of the rec­ords and proceedings in any suit or prosecution in a State court, to be used in any district court of the United States, and the clerk of such State court, upon demand, and the payment or tender of the legal fees, fails to deliver certified copies, the district court may, on affidavit reciting such facts, direct such record to be supplied by affidavit or otherwise. Thereupon such proceedings, trial, and judgment may be had in such district court, and all such process awarded, as if certified copies had been filed in the district court.
(June 25, 1948, ch. 646, 62 Stat. 940; May 24, 1949, ch. 139, § 85, 63 Stat. 102.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 78 (Mar. 3, 1911, ch. 231, § 35, 36 Stat. 1098).
Changes were made in phraseology.

1949 ActThis section corrects a typographical error by eliminating from section 1449 of title 28, U.S.C., the words “any attachment or sequestration of the”, which had been inadvertently included, and inserting in lieu thereof the words, “and the clerk of such State court, upon”.

Editorial Notes
Amendments1949—Act May 24, 1949, substituted “and the clerk of such State court, upon” for “any attachment or sequestration of the”.



§ 1450. Attachment or sequestration; securities
Whenever any action is removed from a State court to a district court of the United States, any attachment or sequestration of the goods or estate of the defendant in such action in the State court shall hold the goods or estate to answer the final judgment or decree in the same manner as they would have been held to answer final judgment or decree had it been rendered by the State court.
All bonds, undertakings, or security given by either party in such action prior to its removal shall remain valid and effectual notwithstanding such removal.
All injunctions, orders, and other proceedings had in such action prior to its removal shall remain in full force and effect until dissolved or modified by the district court.
(June 25, 1948, ch. 646, 62 Stat. 940.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 79 (Mar. 3, 1911, ch. 231, § 36, 36 Stat. 1098).
Changes were made in phraseology.



§ 1451. Definitions
For purposes of this chapter—(1) The term “State court” includes the Superior Court of the District of Columbia.

(2) The term “State” includes the District of Columbia.

(Added Pub. L. 91–358, title I, § 172(d)(1), July 29, 1970, 84 Stat. 591.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective first day of seventh calendar month which begins after July 29, 1970, see section 199(a) of Pub. L. 91–358, set out as an Effective Date of 1970 Amendment note under section 1257 of this title.



§ 1452. Removal of claims related to bankruptcy cases(a) A party may remove any claim or cause of action in a civil action other than a proceeding before the United States Tax Court or a civil action by a governmental unit to enforce such governmental unit’s police or regulatory power, to the district court for the district where such civil action is pending, if such district court has jurisdiction of such claim or cause of action under section 1334 of this title.

(b) The court to which such claim or cause of action is removed may remand such claim or cause of action on any equitable ground. An order entered under this subsection remanding a claim or cause of action, or a decision to not remand, is not reviewable by appeal or otherwise by the court of appeals under section 158(d), 1291, or 1292 of this title or by the Supreme Court of the United States under section 1254 of this title.

(Added Pub. L. 98–353, title I, § 103(a), July 10, 1984, 98 Stat. 335; amended Pub. L. 101–650, title III, § 309(c), Dec. 1, 1990, 104 Stat. 5113.)

Editorial Notes
Amendments1990—Subsec. (b). Pub. L. 101–650 inserted before period at end “by the court of appeals under section 158(d), 1291, or 1292 of this title or by the Supreme Court of the United States under section 1254 of this title”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective July 10, 1984, see section 122(a) of Pub. L. 98–353, set out as a note under section 151 of this title.



§ 1453. Removal of class actions(a) Definitions.—In this section, the terms “class”, “class action”, “class certification order”, and “class member” shall have the meanings given such terms under section 1332(d)(1).

(b) In General.—A class action may be removed to a district court of the United States in accordance with section 1446 (except that the 1-year limitation under section 1446(c)(1) shall not apply), without regard to whether any defendant is a citizen of the State in which the action is brought, except that such action may be removed by any defendant without the consent of all defendants.

(c) Review of Remand Orders.—(1) In general.—Section 1447 shall apply to any removal of a case under this section, except that notwithstanding section 1447(d), a court of appeals may accept an appeal from an order of a district court granting or denying a motion to remand a class action to the State court from which it was removed if application is made to the court of appeals not more than 10 days after entry of the order.

(2) Time period for judgment.—If the court of appeals accepts an appeal under paragraph (1), the court shall complete all action on such appeal, including rendering judgment, not later than 60 days after the date on which such appeal was filed, unless an extension is granted under paragraph (3).

(3) Extension of time period.—The court of appeals may grant an extension of the 60-day period described in paragraph (2) if—(A) all parties to the proceeding agree to such extension, for any period of time; or

(B) such extension is for good cause shown and in the interests of justice, for a period not to exceed 10 days.


(4) Denial of appeal.—If a final judgment on the appeal under paragraph (1) is not issued before the end of the period described in paragraph (2), including any extension under paragraph (3), the appeal shall be denied.


(d) Exception.—This section shall not apply to any class action that solely involves—(1) a claim concerning a covered security as defined under section 16(f)(3) of the Securities Act of 1933 (15 U.S.C. 78p(f)(3) 11 So in original. Probably should be “77p(f)(3)”.) and section 28(f)(5)(E) of the Securities Exchange Act of 1934 (15 U.S.C. 78bb(f)(5)(E));

(2) a claim that relates to the internal affairs or governance of a corporation or other form of business enterprise and arises under or by virtue of the laws of the State in which such corporation or business enterprise is incorporated or organized; or

(3) a claim that relates to the rights, duties (including fiduciary duties), and obligations relating to or created by or pursuant to any security (as defined under section 2(a)(1) of the Securities Act of 1933 (15 U.S.C. 77b(a)(1)) and the regulations issued thereunder).


(Added Pub. L. 109–2, § 5(a), Feb. 18, 2005, 119 Stat. 12; amended Pub. L. 111–16, § 6(2), May 7, 2009, 123 Stat. 1608; Pub. L. 112–63, title I, § 103(d)(2), Dec. 7, 2011, 125 Stat. 762.)

Editorial Notes
Amendments2011—Subsec. (b). Pub. L. 112–63 substituted “1446(c)(1)” for “1446(b)”.
2009—Subsec. (c)(1). Pub. L. 111–16 substituted “not more than 10 days” for “not less than 7 days”.

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentAmendment by Pub. L. 112–63 effective upon the expiration of the 30-day period beginning on Dec. 7, 2011, and applicable to any action or prosecution commenced on or after such effective date, with provisions for treatment of cases removed to Federal court, see section 105 of Pub. L. 112–63, set out as a note under section 1332 of this title.

Effective Date of 2009 AmendmentAmendment by Pub. L. 111–16 effective Dec. 1, 2009, see section 7 of Pub. L. 111–16, set out as a note under section 109 of Title 11, Bankruptcy.

Effective DateSection applicable to any civil action commenced on or after Feb. 18, 2005, see section 9 of Pub. L. 109–2, set out as an Effective Date of 2005 Amendment note under section 1332 of this title.



§ 1454. Patent, plant variety protection, and copyright cases(a) In General.—A civil action in which any party asserts a claim for relief arising under any Act of Congress relating to patents, plant variety protection, or copyrights may be removed to the district court of the United States for the district and division embracing the place where the action is pending.

(b) Special Rules.—The removal of an action under this section shall be made in accordance with section 1446, except that if the removal is based solely on this section—(1) the action may be removed by any party; and

(2) the time limitations contained in section 1446(b) may be extended at any time for cause shown.


(c) Clarification of Jurisdiction in Certain Cases.—The court to which a civil action is removed under this section is not precluded from hearing and determining any claim in the civil action because the State court from which the civil action is removed did not have jurisdiction over that claim.

(d) Remand.—If a civil action is removed solely under this section, the district court—(1) shall remand all claims that are neither a basis for removal under subsection (a) nor within the original or supplemental jurisdiction of the district court under any Act of Congress; and

(2) may, under the circumstances specified in section 1367(c), remand any claims within the supplemental jurisdiction of the district court under section 1367.


(Added Pub. L. 112–29, § 19(c)(1), Sept. 16, 2011, 125 Stat. 332.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any civil action commenced on or after Sept. 16, 2011, see section 19(e) of Pub. L. 112–29, set out as an Effective Date of 2011 Amendment note under section 1295 of this title.



§ 1455. Procedure for removal of criminal prosecutions(a) Notice of Removal.—A defendant or defendants desiring to remove any criminal prosecution from a State court shall file in the district court of the United States for the district and division within which such prosecution is pending a notice of removal signed pursuant to Rule 11 of the Federal Rules of Civil Procedure and containing a short and plain statement of the grounds for removal, together with a copy of all process, pleadings, and orders served upon such defendant or defendants in such action.

(b) Requirements.—(1) A notice of removal of a criminal prosecution shall be filed not later than 30 days after the arraignment in the State court, or at any time before trial, whichever is earlier, except that for good cause shown the United States district court may enter an order granting the defendant or defendants leave to file the notice at a later time.

(2) A notice of removal of a criminal prosecution shall include all grounds for such removal. A failure to state grounds that exist at the time of the filing of the notice shall constitute a waiver of such grounds, and a second notice may be filed only on grounds not existing at the time of the original notice. For good cause shown, the United States district court may grant relief from the limitations of this paragraph.

(3) The filing of a notice of removal of a criminal prosecution shall not prevent the State court in which such prosecution is pending from proceeding further, except that a judgment of conviction shall not be entered unless the prosecution is first remanded.

(4) The United States district court in which such notice is filed shall examine the notice promptly. If it clearly appears on the face of the notice and any exhibits annexed thereto that removal should not be permitted, the court shall make an order for summary remand.

(5) If the United States district court does not order the summary remand of such prosecution, it shall order an evidentiary hearing to be held promptly and, after such hearing, shall make such disposition of the prosecution as justice shall require. If the United States district court determines that removal shall be permitted, it shall so notify the State court in which prosecution is pending, which shall proceed no further.


(c) Writ of Habeas Corpus.—If the defendant or defendants are in actual custody on process issued by the State court, the district court shall issue its writ of habeas corpus, and the marshal shall thereupon take such defendant or defendants into the marshal’s custody and deliver a copy of the writ to the clerk of such State court.

(Added Pub. L. 112–63, title I, § 103(c), Dec. 7, 2011, 125 Stat. 761.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (a), are set out in the Appendix to this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective upon the expiration of the 30-day period beginning on Dec. 7, 2011, and applicable to any action or prosecution commenced on or after such effective date, with provisions for treatment of cases removed to Federal court, see section 105 of Pub. L. 112–63, set out as an Effective Date of 2011 Amendment note under section 1332 of this title.




[CHAPTER 90—OMITTED]

Editorial Notes
Codification
Chapter 90, consisting of sections 1471 to 1482, which was added by Pub. L. 95–598, title II, § 241(a), Nov. 6, 1978, 92 Stat. 2668, and which related to district courts and bankruptcy courts, did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.

Statutory Notes and Related Subsidiaries
Transition to New Court SystemPub. L. 95–598, title IV, § 409, Nov. 6, 1978, 92 Stat. 2687, as amended by Pub. L. 98–249, § 1(d), Mar. 31, 1984, 98 Stat. 116; Pub. L. 98–271, § 1(d), Apr. 30, 1984, 98 Stat. 163; Pub. L. 98–299, § 1(d), May 25, 1984, 98 Stat. 214; Pub. L. 98–325, § 1(d), June 20, 1984, 98 Stat. 268; Pub. L. 98–353, title I, § 121(d), July 10, 1984, 98 Stat. 346, which provided for transfer to the new court system of cases, and matters and proceedings in cases, under the Bankruptcy Act [former Title 11] pending at the end of Sept. 30, 1983, in the courts of bankruptcy continued under section 404(a) of Pub. L. 95–598, with certain exceptions, and cases and proceedings arising under or related to cases under Title 11 pending at the end of July 9, 1984, and directed that civil actions pending on July 9, 1984, over which a bankruptcy court had jurisdiction on July 9, 1984, not abate, but continuation of such actions not finally determined before Apr. 1, 1985, be removed to a bankruptcy court under this chapter, and that all law books, publications, etc., furnished bankruptcy judges as of July 9, 1984, be transferred to the United States bankruptcy courts under the supervision of the Director of the Administrative Office of the United States Courts, was repealed by Pub. L. 98–353, title I, § 122(a), July 10, 1984, 98 Stat. 343, 346, eff. July 10, 1984.


CHAPTER 91—UNITED STATES COURT OF FEDERAL CLAIMS



Sec.


1491.Claims against United States generally; actions involving Tennessee Valley Authority.


1492.Congressional reference cases.


[1493.Repealed.]


1494.Accounts of officers, agents or contractors.


1495.Damages for unjust conviction and imprisonment; claim against United States.


1496.Disbursing officers’ claims.


1497.Oyster growers’ damages from dredging operations.


1498.Patent and copyright cases.


1499.Liquidated damages withheld from contractors under chapter 37 of title 40.


1500.Pendency of claims in other courts.


1501.Pensions.


1502.Treaty cases.


1503.Set-offs.


[1504.Repealed.]


1505.Indian claims.


[1506.Repealed.]


1507.Jurisdiction for certain declaratory judgments.


1508.Jurisdiction for certain partnership proceedings.


1509.No jurisdiction in cases involving refunds of tax shelter promoter and understatement penalties.




Historical and Revision Notes
1949 ActThis section inserts in the analysis of chapter 91 of title 28, U.S.C., item 1505, corresponding to new section 1505.

Editorial Notes
Amendments2006—Pub. L. 109–284, § 4(1), Sept. 27, 2006, 120 Stat. 1211, substituted “chapter 37 of title 40” for “Contract Work Hours and Safety Standards Act” in item 1499.
1992—Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516, substituted “UNITED STATES COURT OF FEDERAL CLAIMS” for “UNITED STATES CLAIMS COURT” as chapter heading.
1984—Pub. L. 98–369, div. A, title VII, § 714(g)(3), July 18, 1984, 98 Stat. 962, added item 1509.
1982—Pub. L. 97–248, title IV, § 402(c)(18)(B), Sept. 3, 1982, 96 Stat. 669, added item 1508.
Pub. L. 97–164, title I, § 133(e)(2)(B), (f), (h), (j)(2), Apr. 2, 1982, 96 Stat. 41, substituted “UNITED STATES CLAIMS COURT” for “COURT OF CLAIMS” in chapter heading, substituted “Liquidated damages withheld from contractors under Contract Work Hours and Safety Standards Act” for “Penalties imposed against contractors under eight hour law” in item 1499, and struck out items 1504 “Tort Claims” and 1506 “Transfer to cure defect of jurisdiction”.
1976—Pub. L. 94–455, title XIII, § 1306(b)(9)(B), Oct. 4, 1976, 90 Stat. 1720, added item 1507.
1960—Pub. L. 86–770, § 2(b), Sept. 13, 1960, 74 Stat. 912, added item 1506.
Pub. L. 86–726, § 4, Sept. 8, 1960, 74 Stat. 856, substituted “Patent and copyright cases” for “Patent cases” in item 1498.
1954—Act Sept. 3, 1954, ch. 1263, § 43, 68 Stat. 1241, inserted “; actions involving Tennessee Valley Authority” in item 1491 and struck out item 1493 “Departmental reference cases”.
1949—Act May 24, 1949, ch. 139, § 86, 63 Stat. 102, added item 1505.


§ 1491. Claims against United States generally; actions involving Tennessee Valley Authority(a)(1) The United States Court of Federal Claims shall have jurisdiction to render judgment upon any claim against the United States founded either upon the Constitution, or any Act of Congress or any regulation of an executive department, or upon any express or implied contract with the United States, or for liquidated or unliquidated damages in cases not sounding in tort. For the purpose of this paragraph, an express or implied contract with the Army and Air Force Exchange Service, Navy Exchanges, Marine Corps Exchanges, Coast Guard Exchanges, or Exchange Councils of the National Aeronautics and Space Administration shall be considered an express or implied contract with the United States.

(2) To provide an entire remedy and to complete the relief afforded by the judgment, the court may, as an incident of and collateral to any such judgment, issue orders directing restoration to office or position, placement in appropriate duty or retirement status, and correction of applicable records, and such orders may be issued to any appropriate official of the United States. In any case within its jurisdiction, the court shall have the power to remand appropriate matters to any administrative or executive body or official with such direction as it may deem proper and just. The Court of Federal Claims shall have jurisdiction to render judgment upon any claim by or against, or dispute with, a contractor arising under section 7104(b)(1) of title 41, including a dispute concerning termination of a contract, rights in tangible or intangible property, compliance with cost accounting standards, and other nonmonetary disputes on which a decision of the contracting officer has been issued under section 6 11 See References in Text note below. of that Act.


(b)(1) Both the Unites 22 So in original. Probably should be “United”. States Court of Federal Claims and the district courts of the United States shall have jurisdiction to render judgment on an action by an interested party objecting to a solicitation by a Federal agency for bids or proposals for a proposed contract or to a proposed award or the award of a contract or any alleged violation of statute or regulation in connection with a procurement or a proposed procurement. Both the United States Court of Federal Claims and the district courts of the United States shall have jurisdiction to entertain such an action without regard to whether suit is instituted before or after the contract is awarded.

(2) To afford relief in such an action, the courts may award any relief that the court considers proper, including declaratory and injunctive relief except that any monetary relief shall be limited to bid preparation and proposal costs.

(3) In exercising jurisdiction under this subsection, the courts shall give due regard to the interests of national defense and national security and the need for expeditious resolution of the action.

(4) In any action under this subsection, the courts shall review the agency’s decision pursuant to the standards set forth in section 706 of title 5.

(5) If an interested party who is a member of the private sector commences an action described in paragraph (1) with respect to a public-private competition conducted under Office of Management and Budget Circular A–76 regarding the performance of an activity or function of a Federal agency, or a decision to convert a function performed by Federal employees to private sector performance without a competition under Office of Management and Budget Circular A–76, then an interested party described in section 3551(2)(B) of title 31 shall be entitled to intervene in that action.

(6) Jurisdiction over any action described in paragraph (1) arising out of a maritime contract, or a solicitation for a proposed maritime contract, shall be governed by this section and shall not be subject to the jurisdiction of the district courts of the United States under the Suits in Admiralty Act (chapter 309 of title 46) or the Public Vessels Act (chapter 311 of title 46).


(c) Nothing herein shall be construed to give the United States Court of Federal Claims jurisdiction of any civil action within the exclusive jurisdiction of the Court of International Trade, or of any action against, or founded on conduct of, the Tennessee Valley Authority, or to amend or modify the provisions of the Tennessee Valley Authority Act of 1933 with respect to actions by or against the Authority.

(June 25, 1948, ch. 646, 62 Stat. 940; July 28, 1953, ch. 253, § 7, 67 Stat. 226; Sept. 3, 1954, ch. 1263, § 44(a), (b), 68 Stat. 1241; Pub. L. 91–350, § 1(b), July 23, 1970, 84 Stat. 449; Pub. L. 92–415, § 1, Aug. 29, 1972, 86 Stat. 652; Pub. L. 95–563, § 14(i), Nov. 1, 1978, 92 Stat. 2391; Pub. L. 96–417, title V, § 509, Oct. 10, 1980, 94 Stat. 1743; Pub. L. 97–164, title I, § 133(a), Apr. 2, 1982, 96 Stat. 39; Pub. L. 102–572, title IX, §§ 902(a), 907(b)(1), Oct. 29, 1992, 106 Stat. 4516, 4519; Pub. L. 104–320, § 12(a), Oct. 19, 1996, 110 Stat. 3874; Pub. L. 110–161, div. D, title VII, § 739(c)(2), Dec. 26, 2007, 121 Stat. 2031; Pub. L. 110–181, div. A, title III, § 326(c), Jan. 28, 2008, 122 Stat. 63; Pub. L. 110–417, [div. A], title X, § 1061(d), Oct. 14, 2008, 122 Stat. 4613; Pub. L. 111–350, § 5(g)(7), Jan. 4, 2011, 124 Stat. 3848; Pub. L. 112–81, div. A, title VIII, § 861(a), Dec. 31, 2011, 125 Stat. 1521.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 250(1) (Mar. 3, 1911, ch. 231; § 145, 36 Stat. 1136).
District courts are given concurrent jurisdiction of certain claims against the United States under section 1346 of this title. (See also reviser’s note under that section and section 1621 of this title relating to jurisdiction of the Tax Court.)
The proviso in section 250(1) of title 28, U.S.C., 1940 ed., relating to claims growing out of the Civil War, commonly known as “war claims,” and other claims which had been reported adversely before March 3, 1887 by any court, department, or commission authorized to determine them, were omitted as obsolete.
The exception in section 250(1) of title 28, U.S.C., 1940 ed., as to pension claims appears in section 1501 of this title.
Words “in respect of which claims the party would be entitled to redress against the United States either in a court of law, equity, or admiralty, if the United States were suable” were omitted as unnecessary since the Court of Claims manifestly, under this section will determine whether a petition against the United States states a cause of action. In any event, the Court of Claims has no admiralty jurisdiction, but the Suits in Admiralty Act, sections 741–752 of title 46, U.S.C., 1940 ed., Shipping, vests exclusive jurisdiction over suits in admiralty against the United States in the district courts. Sanday & Co. v. U.S., 1932, 76 Ct.Cl. 370.
For additional provisions respecting jurisdiction of the court of claims in war contract settlement cases see section 114b of Title 41, U.S.C., 1940 ed., Public Contracts.
Changes were made in phraseology.

Editorial Notes

References in TextSection 6 of the Contract Disputes Act of 1978, referred to in subsec. (a)(2), was classified to section 605 of former Title 41, Public Contracts, and was repealed and restated as subsecs. (a) to (c)(1) and (d) to (h) of section 7103 of Title 41, Public Contracts, by Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855.
The Tennessee Valley Authority Act of 1933, referred to in subsec. (c), is act May 18, 1933, ch. 32, 48 Stat. 58, which is classified generally to chapter 12A (§ 831 et seq.) of Title 16, Conservation. For complete classification of this Act to the Code, see section 831 of Title 16 and Tables.

Amendments2011—Subsec. (a)(2). Pub. L. 111–350 substituted “section 7104(b)(1) of title 41” for “section 10(a)(1) of the Contract Disputes Act of 1978”.
Subsec. (b)(6). Pub. L. 112–81 added par. (6).
2008—Subsec. (b)(5). Pub. L. 110–417 struck out par. (5), as added by Pub. L. 110–161, which read as follows: “If a private sector interested party commences an action described in paragraph (1) in the case of a public-private competition conducted under Office of Management and Budget Circular A–76 regarding performance of an activity or function of a Federal agency, or a decision to convert a function performed by Federal employees to private sector performance without a competition under Office of Management and Budget Circular A–76, then an official or person described in section 3551(2)(B) of title 31 shall be entitled to intervene in that action.”
Pub. L. 110–181 added par. (5).
2007—Subsec. (b)(5). Pub. L. 110–161 added par. (5).
1996—Subsec. (a)(3). Pub. L. 104–320, § 12(a)(2), struck out par. (3) which read as follows: “To afford complete relief on any contract claim brought before the contract is awarded, the court shall have exclusive jurisdiction to grant declaratory judgments and such equitable and extraordinary relief as it deems proper, including but not limited to injunctive relief. In exercising this jurisdiction, the court shall give due regard to the interests of national defense and national security.”
Subsecs. (b), (c). Pub. L. 104–320, § 12(a)(1), (3), added subsec. (b) and redesignated former subsec. (b) as (c).
1992—Subsec. (a)(1). Pub. L. 102–572, § 902(a)(1), substituted “United States Court of Federal Claims” for “United States Claims Court”.
Subsec. (a)(2). Pub. L. 102–572, § 907(b)(1), inserted before period at end “, including a dispute concerning termination of a contract, rights in tangible or intangible property, compliance with cost accounting standards, and other nonmonetary disputes on which a decision of the contracting officer has been issued under section 6 of that Act”.
Pub. L. 102–572, § 902(a)(2), substituted “Court of Federal Claims” for “Claims Court”.
Subsec. (b). Pub. L. 102–572, § 902(a)(1), substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Subsec. (a)(1). Pub. L. 97–164 designated first two sentences of existing first undesignated paragraph as subsec. (a)(1) and substituted “United States Claims Court” for “Court of Claims”.
Subsec. (a)(2). Pub. L. 97–164 designated third, fourth, and fifth sentences of existing first un­designated paragraph as par. (2) and substituted “The Claims Court” for “The Court of Claims” and “arising under section 10(a)(1) of the Contract Disputes Act of 1978” for “arising under the Contract Disputes Act of 1978”.
Subsec. (a)(3). Pub. L. 97–164 added par. (3).
Subsec. (b). Pub. L. 97–164 designated existing second undesignated paragraph as subsec. (b) and substituted “United States Claims Court” for “Court of Claims”, “conduct of, the Tennessee Valley Authority, or” for “actions of, the Tennessee Valley Authority, nor”, “Tennessee Valley Authority Act of 1933” for “Tennessee Valley Authority Act of 1933, as amended,”, and “actions by or against the Authority” for “suits by or against the Authority”.
1980—Pub. L. 96–417 substituted “Court of Claims of any civil action within the exclusive jurisdiction of the Court of International Trade, or of any action” for “in suits” in second par.
1978—Pub. L. 95–563 provided that the Court of Claims would have jurisdiction to render judgment upon any claim by or against, or dispute with, a contractor arising under the Contract Disputes Act of 1978.
1972—Pub. L. 92–415 inserted provisions authorizing the court to issue orders directing restoration to office or position, placement in appropriate duty or retirement status and correction of applicable records and to issue such orders to any United States official and to remand appropriate matters to administrative and executive bodies with proper directions.
1970—Pub. L. 91–350 specified that the term “express or implied contracts with the United States” includes express or implied contracts with the Army and Air Force Exchange Service, Navy Exchanges, Marine Corps Exchanges, Coast Guard Exchanges, or Exchange Councils of the National Aeronautics and Space Administration.
1954—Act Sept. 3, 1954, inserted “; actions involving Tennessee Valley Authority” in section catchline and altered the form of first par. to spell out the general jurisdiction of the Court in paragraph form rather than as clauses of the par.
1953—Act July 28, 1953, substituted “United States Court of Claims” for “Court of Claims” near beginning of section, and inserted last par.

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentPub. L. 112–81, div. A, title VIII, § 861(b), Dec. 31, 2011, 125 Stat. 1521, provided that: “The amendment made by subsection (a) [amending this section] shall apply to any cause of action filed on or after the first day of the first month beginning more than 30 days after the date of the enactment of this Act [Dec. 31, 2011].”


Effective Date of 2008 AmendmentPub. L. 110–181, div. A, title III, § 326(d), Jan. 28, 2008, 122 Stat. 63, provided that: 
“Subparagraph (B) of section 3551(2) of title 31, United States Code (as added by subsection (a)), and paragraph (5) of section 1491(b) of title 28, United States Code (as added by subsection (c)), shall apply to—
“(1) a protest or civil action that challenges final selection of the source of performance of an activity or function of a Federal agency that is made pursuant to a study initiated under Office of Management and Budget Circular A–76 on or after January 1, 2004; and

“(2) any other protest or civil action that relates to a public-private competition initiated under Office of Management and Budget Circular A–76, or to a decision to convert a function performed by Federal employees to private sector performance without a competition under Office of Management and Budget Circular A–76, on or after the date of the enactment of this Act [Jan. 28, 2008].”




Effective Date of 2007 AmendmentParagraph (5) of subsec. (b) of this section applicable to protests and civil actions that challenge final selections of sources of performance of an activity or function of a Federal agency that are made pursuant to studies initiated under Office of Management and Budget Circular A–76 on or after Jan. 1, 2004; and to any other protests and civil actions that relate to public-private competitions initiated under Office of Management and Budget Circular A–76, or a decision to convert a function performed by Federal employees to private sector performance without a competition under Office of Management and Budget Circular A–76, on or after Dec. 26, 2007, see section 739(c)(3) of Pub. L. 110–161, set out as a note under section 501 of Title 31, Money and Finance.
Amendment by Pub. L. 110–161 applicable with respect to fiscal year 2008 and each succeeding fiscal year, see section 739(e) of Pub. L. 110–161, set out as a note under section 501 of Title 31, Money and Finance.

Effective Date of 1996 AmendmentPub. L. 104–320, § 12(b), Oct. 19, 1996, 110 Stat. 3875, provided that: “This section [amending this section and section 3556 of Title 31, Money and Finance, and enacting provisions set out as notes under this section and section 3556 of Title 31] and the amendments made by this section shall take effect on December 31, 1996 and shall apply to all actions filed on or after that date.”


Effective Date of 1992 AmendmentAmendment by section 902(a) of Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.
Pub. L. 102–572, title IX, § 907(b)(2), Oct. 29, 1992, 106 Stat. 4519, provided that: 
“The amendment made by paragraph (1) [amending this section] shall be effective with respect to all actions filed before, on, or after the date of the enactment of this Act [Oct. 29, 1992], except for those actions which, before such date of enactment, have been the subject of—
“(A) a final judgment of the United States Claims Court, if the time for appeal of that judgment has expired without an appeal having been filed, or

“(B) a final judgment of the Court of Appeals for the Federal Circuit.”




Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–563 effective with respect to contracts entered into 120 days after Nov. 1, 1978, and, at the election of the contractor, with respect to any claim pending at such time before the contracting officer or initiated thereafter, see section 16 of Pub. L. 95–563, Nov. 1, 1978, 92 Stat. 2391, formerly set out as an Effective Date note under section 601 of former Title 41, Public Contracts.

Effective Date of 1972 AmendmentPub. L. 92–415, § 2, Aug. 29, 1972, 86 Stat. 652, provided that: “This Act [amending this section] shall be applicable to all judicial proceedings pending on or instituted after the date of its enactment [Aug. 29, 1972].”


Effective Date of 1970 AmendmentAmendment by Pub. L. 91–350 applicable to claims and civil actions dismissed before or pending on July 23, 1970, if the claim or civil action was based upon a transaction, omission, or breach that occurred not more than six years prior to July 23, 1970, notwithstanding a determination or judgment made prior to July 23, 1970, that the United States district courts or the United States Court of Claims did not have jurisdiction to entertain a suit on an express or implied contract with a nonappropriated fund instrumentality of the United States, see section 2 of Pub. L. 91–350, set out as a note under section 1346 of this title.

Savings ProvisionPub. L. 104–320, § 12(e), Oct. 19, 1996, 110 Stat. 3875, provided that:
“(1) Orders.—A termination under subsection (d) [set out below] shall not terminate the effectiveness of orders that have been issued by a court in connection with an action within the jurisdiction of that court on or before December 31, 2000. Such orders shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked by a court of competent jurisdiction or by operation of law.

“(2) Proceedings and applications.—(A) a termination under subsection (d) shall not affect the jurisdiction of a court of the United States to continue with any proceeding that is pending before the court on December 31, 2000.

“(B) Orders may be issued in any such proceeding, appeals may be taken therefrom, and payments may be made pursuant to such orders, as if such termination had not occurred. An order issued in any such proceeding shall continue in effect until modified, terminated, superseded, set aside, or revoked by a court of competent jurisdiction or by operation of law.

“(C) Nothing in this paragraph prohibits the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that proceeding could have been discontinued or modified absent such termination.”





Sunset ProvisionPub. L. 104–320, § 12(d), Oct. 19, 1996, 110 Stat. 3875, provided that: “The jurisdiction of the district courts of the United States over the actions described in section 1491(b)(1) of title 28, United States Code (as amended by subsection (a) of this section) shall terminate on January 1, 2001 unless extended by Congress. The savings provisions in subsection (e) [set out above] shall apply if the bid protest jurisdiction of the district courts of the United States terminates under this subsection.”



Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, set out as a note under section 542 of Title 6.

Study on Concurrent JurisdictionPub. L. 104–320, § 12(c), Oct. 19, 1996, 110 Stat. 3875, required that, no earlier than 2 years after Dec. 31, 1996, the General Accounting Office was to undertake a study regarding the concurrent jurisdiction of the district courts of the United States and the Court of Federal Claims over bid protests to determine whether concurrent jurisdiction was necessary, which study was to be completed no later than Dec. 31, 1999, and was to specifically consider the effect of any proposed change on the ability of small businesses to challenge violations of Federal procurement law.



§ 1492. Congressional reference cases
Any bill, except a bill for a pension, may be referred by either House of Congress to the chief judge of the United States Court of Federal Claims for a report in conformity with section 2509 of this title.
(June 25, 1948, ch. 646, 62 Stat. 941; Pub. L. 89–681, § 1, Oct. 15, 1966, 80 Stat. 958; Pub. L. 97–164, title I, § 133(b), Apr. 2, 1982, 96 Stat. 40; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 257 (Mar. 3, 1911, ch. 231, § 151, 36 Stat. 1138).
This section contains only the jurisdictional provision of section 257 of title 28, U.S.C., 1940 ed. The procedural provisions are incorporated in section 2509 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “chief judge of the United States Claims Court” for “chief commissioner of the Court of Claims”.
1966—Pub. L. 89–681 substituted provisions allowing any bill, except a bill for a pension, to be referred by either House of Congress to the chief commissioner of the Court of Claims for a report in conformity with section 2509 of this title for provisions giving the Court of Claims jurisdiction to report to either House of Congress on any bill referred by such House, except a bill for a pension, and to render judgment if the claim against the United States represented by the referred bill was one over which the court had jurisdiction under other Acts of Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



[§ 1493. Repealed. July 28, 1953, ch. 253, § 8, 67 Stat. 226]

Section, act June 25, 1948, ch. 646, 62 Stat. 941, authorized Court of Claims to give legal advice to heads of executive departments in matters referred to it by the heads, if Court had jurisdiction over the matters.



§ 1494. Accounts of officers, agents or contractors
The United States Court of Federal Claims shall have jurisdiction to determine the amount, if any, due to or from the United States by reason of any unsettled account of any officer or agent of, or contractor with, the United States, or a guarantor, surety or personal representative of any such officer, agent or contractor, and to render judgment thereof,11 So in original. Probably should be “thereon,”. where—(1) claimant or the person he represents has applied to the proper department of the Government for settlement of the account;

(2) three years have elapsed from the date of such application without settlement; and

(3) no suit upon the same has been brought by the United States.

(June 25, 1948, ch. 646, 62 Stat. 941; July 28, 1953, ch. 253, § 9, 67 Stat. 226; Sept. 3, 1954, ch. 1263, § 44(c), 68 Stat. 1242; Pub. L. 97–164, title I, § 133(c)(1), Apr. 2, 1982, 96 Stat. 40; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 287 (Mar. 3, 1911, ch. 231, § 180, 36 Stat. 1141; Feb. 13, 1925, ch. 229, § 3, 43 Stat. 939).
Only the jurisdictional provisions of section 287 of title 28, U.S.C., 1940 ed., are contained in this section. The procedural provisions are incorporated in section 2511 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.
1954—Act Sept. 3, 1954, struck out “United States” from name of Court of Claims.
1953—Act July 28, 1953, substituted “United States Court of Claims” for “Court of Claims”, inserted “to or from” after “due”, and inserted “and to render judgment thereon,”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 1495. Damages for unjust conviction and imprisonment; claim against United States
The United States Court of Federal Claims shall have jurisdiction to render judgment upon any claim for damages by any person unjustly convicted of an offense against the United States and imprisoned.
(June 25, 1948, ch. 646, 62 Stat. 941; Pub. L. 97–164, title I, § 133(c)(1), Apr. 2, 1982, 96 Stat. 40; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on section 729 of title 18, U.S.C., 1940 ed., Crimes and Criminal Procedure (May 24, 1938, ch. 266, §§ 1–4, 52 Stat. 438).
Only the jurisdictional provision of section 729 of title 18, U.S.C., 1940 ed., appears in this section. The remainder is incorporated in section 2513 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 1496. Disbursing officers’ claims
The United States Court of Federal Claims shall have jurisdiction to render judgment upon any claim by a disbursing officer of the United States or by his administrator or executor for relief from responsibility for loss, in line of duty, of Government funds, vouchers, records or other papers in his charge.
(June 25, 1948, ch. 646, 62 Stat. 941; Pub. L. 97–164, title I, § 133(c)(1), Apr. 2, 1982, 96 Stat. 40; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 250(3) (Mar. 3, 1911, ch. 231, § 145, 36 Stat. 1136; June 10, 1921, ch. 18, § 304, 42 Stat. 24).
Words “paymaster, quartermaster, commissary of subsistence, or other,” preceding “disbursing officer of the United States,” were omitted. See Henderson v. United States, 1907, 42 Ct.Cl. 449 and Hobbs v. United States, 1881, 17 Ct.Cl. 189, holding that the term “other disbursing officer” extends to any disbursing officer of the executive departments of the Government.
Words “by capture or otherwise” were omitted as surplusage.
Words “and for which such officer was and is held responsible,” at the end of section 250(3) of title 28, U.S.C., 1940 ed., were omitted as surplusage.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 1497. Oyster growers’ damages from dredging operations
The United States Court of Federal Claims shall have jurisdiction to render judgment upon any claim for damages to oyster growers on private or leased lands or bottoms arising from dredging operations or use of other machinery and equipment in making river and harbor improvements authorized by Act of Congress.
(June 25, 1948, ch. 646, 62 Stat. 941; Pub. L. 97–164, title I, § 133(c), Apr. 2, 1982, 96 Stat. 40; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 250a (Aug. 30, 1935, ch. 831, § 13, 49 Stat. 1049; July 13, 1943, ch. 231, 57 Stat. 553).
The proviso at the end of section 250a of title 28, U.S.C., 1940 ed., is incorporated in section 2501 of this title.
Words “river and harbor improvements” were substituted for “such improvements”, in view of Dixon v. U.S., 103 Ct. Cl. 160, holding that words, “such improvements” were not limited to the specific improvements listed in the 1935 act, but applied to any river and harbor improvements.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “growers’ ” for “growers,” in section catchline, and “United States Claims Court” for “Court of Claims” in text.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 1498. Patent and copyright cases(a) Whenever an invention described in and covered by a patent of the United States is used or manufactured by or for the United States without license of the owner thereof or lawful right to use or manufacture the same, the owner’s remedy shall be by action against the United States in the United States Court of Federal Claims for the recovery of his reasonable and entire compensation for such use and manufacture. Reasonable and entire compensation shall include the owner’s reasonable costs, including reasonable fees for expert witnesses and attorneys, in pursuing the action if the owner is an independent inventor, a nonprofit organization, or an entity that had no more than 500 employees at any time during the 5-year period preceding the use or manufacture of the patented invention by or for the United States. Nothwithstanding 11 So in original. Probably should be “Notwithstanding”. the preceding sentences, unless the action has been pending for more than 10 years from the time of filing to the time that the owner applies for such costs and fees, reasonable and entire compensation shall not include such costs and fees if the court finds that the position of the United States was substantially justified or that special circumstances make an award unjust.For the purposes of this section, the use or manufacture of an invention described in and covered by a patent of the United States by a contractor, a subcontractor, or any person, firm, or corporation for the Government and with the authorization or consent of the Government, shall be construed as use or manufacture for the United States.
The court shall not award compensation under this section if the claim is based on the use or manufacture by or for the United States of any article owned, leased, used by, or in the possession of the United States prior to July 1, 1918.
A Government employee shall have the right to bring suit against the Government under this section except where he was in a position to order, influence, or induce use of the invention by the Government. This section shall not confer a right of action on any patentee or any assignee of such patentee with respect to any invention discovered or invented by a person while in the employment or service of the United States, where the invention was related to the official functions of the employee, in cases in which such functions included research and development, or in the making of which Government time, materials or facilities were used.


(b) Hereafter, whenever the copyright in any work protected under the copyright laws of the United States shall be infringed by the United States, by a corporation owned or controlled by the United States, or by a contractor, subcontractor, or any person, firm, or corporation acting for the Government and with the authorization or consent of the Government, the exclusive action which may be brought for such infringement shall be an action by the copyright owner against the United States in the Court of Federal Claims for the recovery of his reasonable and entire compensation as damages for such infringement, including the minimum statutory damages as set forth in section 504(c) of title 17, United States Code: Provided, That a Government employee shall have a right of action against the Government under this subsection except where he was in a position to order, influence, or induce use of the copyrighted work by the Government: Provided, however, That this subsection shall not confer a right of action on any copyright owner or any assignee of such owner with respect to any copyrighted work prepared by a person while in the employment or service of the United States, where the copyrighted work was prepared as a part of the official functions of the employee, or in the preparation of which Government time, material, or facilities were used: And provided further, That before such action against the United States has been instituted the appropriate corporation owned or controlled by the United States or the head of the appropriate department or agency of the Government, as the case may be, is authorized to enter into an agreement with the copyright owner in full settlement and compromise for the damages accruing to him by reason of such infringement and to settle the claim administratively out of available appropriations.Except as otherwise provided by law, no recovery shall be had for any infringement of a copyright covered by this subsection committed more than three years prior to the filing of the complaint or counterclaim for infringement in the action, except that the period between the date of receipt of a written claim for compensation by the Department or agency of the Government or corporation owned or controlled by the United States, as the case may be, having authority to settle such claim and the date of mailing by the Government of a notice to the claimant that his claim has been denied shall not be counted as a part of the three years, unless suit is brought before the last-mentioned date.


(c) The provisions of this section shall not apply to any claim arising in a foreign country.

(d) Hereafter, whenever a plant variety protected by a certificate of plant variety protection under the laws of the United States shall be infringed by the United States, by a corporation owned or controlled by the United States, or by a contractor, subcontractor, or any person, firm, or corporation acting for the Government, and with the authorization and consent of the Government, the exclusive remedy of the owner of such certificate shall be by action against the United States in the Court of Federal Claims for the recovery of his reasonable and entire compensation as damages for such infringement: Provided, That a Government employee shall have a right of action against the Government under this subsection except where he was in a position to order, influence, or induce use of the protected plant variety by the Government: Provided, however, That this subsection shall not confer a right of action on any certificate owner or any assignee of such owner with respect to any protected plant variety made by a person while in the employment or service of the United States, where such variety was prepared as a part of the official functions of the employee, or in the preparation of which Government time, material, or facilities were used: And provided further, That before such action against the United States has been instituted, the appropriate corporation owned or controlled by the United States or the head of the appropriate agency of the Government, as the case may be, is authorized to enter into an agreement with the certificate owner in full settlement and compromise, for the damages accrued to him by reason of such infringement and to settle the claim administratively out of available appropriations.

(e) Subsections (b) and (c) of this section apply to exclusive rights in mask works under chapter 9 of title 17, and to exclusive rights in designs under chapter 13 of title 17, to the same extent as such subsections apply to copyrights.

(June 25, 1948, ch. 646, 62 Stat. 941; May 24, 1949, ch. 139, § 87, 63 Stat. 102; Oct. 31, 1951, ch. 655, § 50(c), 65 Stat. 727; July 17, 1952, ch. 930, 66 Stat. 757; Pub. L. 86–726, §§ 1, 4, Sept. 8, 1960, 74 Stat. 855, 856; Pub. L. 91–577, title III, § 143(d), Dec. 24, 1970, 84 Stat. 1559; Pub. L. 94–553, title I, § 105(c), Oct. 19, 1976, 90 Stat. 2599; Pub. L. 97–164, title I, § 133(d), Apr. 2, 1982, 96 Stat. 40; Pub. L. 100–702, title X, § 1020(a)(6), Nov. 19, 1988, 102 Stat. 4671; Pub. L. 102–572, title IX, § 902(a), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 104–308, § 1(a), Oct. 19, 1996, 110 Stat. 3814; Pub. L. 105–147, § 3, Dec. 16, 1997, 111 Stat. 2680; Pub. L. 105–304, title V, § 503(d), Oct. 28, 1998, 112 Stat. 2917.)

Historical and Revision Notes
1948 ActBased on section 68 of title 35, U.S.C., 1940 ed., Patents (June 25, 1910, ch. 423, 36 Stat. 851; July 1, 1918, ch. 114, 40 Stat. 705).
Provisions contained in the second proviso of section 68 of title 35, U.S.C., 1940 ed., relating to right of the United States to any general or special defense available to defendants in patent infringement suits were omitted as unnecessary. In the absence of statutory restriction, any defense available to a private party is equally available to the United States.
Changes in phraseology were made.

1949 ActThis amendment clarifies section 1498 of title 28, U.S.C., by restating its first paragraph to conform more closely with the original law.

Editorial Notes

References in TextHereafter, referred to in subsec. (b), probably means the date of enactment of Pub. L. 86–726, which was approved on Sept. 8, 1960.
The copyright laws of the United States, referred to in subsec. (b), are classified generally to Title 17, Copyrights.
Hereafter, referred to in subsec. (d), probably means after the date of enactment of Pub. L. 91–577, which was approved on Dec. 24, 1970.

Amendments1998—Subsec. (e). Pub. L. 105–304 inserted “, and to exclusive rights in designs under chapter 13 of title 17,” after “title 17”.
1997—Subsec. (b). Pub. L. 105–147, § 3, substituted “action which may be brought for such infringement shall be an action by the copyright owner” for “remedy of the owner of such copyright shall be by action”.
1996—Subsec. (a). Pub. L. 104–308 inserted at end of first par. “Reasonable and entire compensation shall include the owner’s reasonable costs, including reasonable fees for expert witnesses and attorneys, in pursuing the action if the owner is an independent inventor, a nonprofit organization, or an entity that had no more than 500 employees at any time during the 5-year period preceding the use or manufacture of the patented invention by or for the United States. Nothwithstanding the preceding sentences, unless the action has been pending for more than 10 years from the time of filing to the time that the owner applies for such costs and fees, reasonable and entire compensation shall not include such costs and fees if the court finds that the position of the United States was substantially justified or that special circumstances make an award unjust.”
1992—Subsec. (a). Pub. L. 102–572, § 902(a)(1), substituted “United States Court of Federal Claims” for “United States Claims Court”.
Subsecs. (b), (d). Pub. L. 102–572, § 902(a)(2), substituted “Court of Federal Claims” for “Claims Court”.
1988—Subsec. (e). Pub. L. 100–702 added subsec. (e).
1982—Subsec. (a). Pub. L. 97–168, § 133(d)(1), substituted “United States Claims Court” for “Court of Claims”.
Subsecs. (b), (d). Pub. L. 97–164, § 133(d)(2), substituted “Claims Court” for “Court of Claims”.
1976—Subsec. (b). Pub. L. 94–553 substituted “section 504(c) of title 17” for “section 101(b) of title 17”.
1970—Subsec. (d). Pub. L. 91–577 added subsec. (d).
1960—Pub. L. 86–726, § 4, substituted “Patent and copyright cases” for “Patent cases” in section catchline.
Pub. L. 86–726, § 1, designated existing provisions as subsec. (a) and added subsecs. (b) and (c).
1952—Act July 17, 1952, allowed Government employees to maintain patent suits against the United States in certain instances.
1951—Act Oct. 31, 1951, inserted second par.
1949—Act May 29, 1949, conformed first par. of section to original law.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentPub. L. 104–308, § 1(b), Oct. 19, 1996, 110 Stat. 3814, provided that: “The amendment made by subsection (a) [amending this section] shall apply to actions under section 1498(a) of title 28, United States Code, that are pending on, or brought on or after, the date of the enactment of this Act [Oct. 19, 1996].”


Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1976 AmendmentAmendment by Pub. L. 94–553 effective Jan. 1, 1978, see section 102 of Pub. L. 94–553, set out as an Effective Date note preceding section 101 of Title 17, Copyrights.

Effective Date of 1970 AmendmentAmendment by Pub. L. 91–577 effective Dec. 24, 1970, see section 141 of Pub. L. 91–577, set out as an Effective Date note under section 2321 of Title 7, Agriculture.

Waiver of Immunity for Members of CongressPub. L. 86–726, § 2, Sept. 8, 1960, 74 Stat. 855, provided that: “Nothing in this Act [amending this section and section 2386 of Title 10, Armed Forces] shall be construed to in any way waive any immunity provided for Members of Congress under article I of section 6 of the Constitution of the United States.”




§ 1499. Liquidated damages withheld from contractors under chapter 37 of title 40
The United States Court of Federal Claims shall have jurisdiction to render judgment upon any claim for liquidated damages withheld from a contractor or subcontractor under section 3703 of title 40.
(June 25, 1948, ch. 646, 62 Stat. 942; Pub. L. 87–581, title II, § 202(a), Aug. 13, 1962, 76 Stat. 360; Pub. L. 97–164, title I, § 133(e)(1), (2)(A), Apr. 2, 1982, 96 Stat. 40, 41; Pub. L. 101–650, title III, § 325(b)(7), Dec. 1, 1990, 104 Stat. 5121; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 107–217, § 3(g)(3), Aug. 21, 2002, 116 Stat. 1299; Pub. L. 109–284, § 4(2), Sept. 27, 2006, 120 Stat. 1211.)

Historical and Revision NotesBased on section 324 of title 40, U.S.C., 1940 ed., Public Buildings, Property and Works (June 19, 1912, ch. 174, § 1, 37 Stat. 137).
This section contains only the jurisdictional provision in the last clause of section 324 of title 40, U.S.C., 1940 ed.
Changes in phraseology were made.

Editorial Notes
Amendments2006—Pub. L. 109–284 substituted “chapter 37 of title 40” for “Contract Work Hours and Safety Standards Act” in section catchline.
2002—Pub. L. 107–217 substituted “section 3703 of title 40” for “section 104 of the Contract Work Hours and Safety Standards Act”.
1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1990—Pub. L. 101–650 substituted “Hours and Safety Standards” for “Hours Standards” in text.
1982—Pub. L. 97–164 substituted “Contract Work Hours and Safety Standards Act” for “Contract Work Hours Standards Act” in section catchline and “United States Claims Court” for “Court of Claims” in text.
1962—Pub. L. 87–581 amended section generally, substituting “Liquidated damages withheld from contractors under Contract Work Hours Standards Act” for “Penalties imposed against contractors under eight hour law” in section catchline, and “liquidated damages withheld from a contractor or subcontractor under section 104 of the Contract Work Hours Standards Act” for “a penalty withheld from a contractor or subcontractor under section 324 of Title 40” in text.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1962 AmendmentAmendment by Pub. L. 87–581 effective 60 days after Aug. 13, 1962, but shall not affect contracts existing or thereafter entered into pursuant to invitations for bids outstanding on Aug. 13, 1962, see section 204 of Pub. L. 87–581, Aug. 13, 1962, 76 Stat. 360.

Continued Jurisdiction Upon Claims Under Section 324 of Former Title 40Pub. L. 87–581, title II, § 202(b), Aug. 13, 1962, 76 Stat. 360, provided that the Court of Claims (now United States Court of Federal Claims) was to continue to have jurisdiction to render judgment upon certain claims for a penalty withheld from a contractor or subcontractor under section 324 of former Title 40, Public Buildings, Property, and Works, in connection with any contract subject to that section existing on the date sixty days after Aug. 13, 1962, or thereafter entered into pursuant to invitations for bids that were outstanding on Aug. 13, 1962.



§ 1500. Pendency of claims in other courts
The United States Court of Federal Claims shall not have jurisdiction of any claim for or in respect to which the plaintiff or his assignee has pending in any other court any suit or process against the United States or any person who, at the time when the cause of action alleged in such suit or process arose, was, in respect thereto, acting or professing to act, directly or indirectly under the authority of the United States.
(June 25, 1948, ch. 646, 62 Stat. 942; Pub. L. 97–164, title I, § 133(e)(1), Apr. 2, 1982, 96 Stat. 40; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 260 (Mar. 3, 1911, ch. 231, § 154, 36 Stat. 1138).
Words “or in the Supreme Court on appeal therefrom” were omitted as unnecessary.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 1501. Pensions
The United States Court of Federal Claims shall not have jurisdiction of any claim for a pension.
(June 25, 1948, ch. 646, 62 Stat. 942; Pub. L. 97–164, title I, § 133(e)(1), Apr. 2, 1982, 96 Stat. 40; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 250(1) (Mar. 3, 1911, ch. 231, § 145, 36 Stat. 1136).
Section constitutes the exception in section 250(1) of title 28, U.S.C., 1940 ed.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 1502. Treaty cases
Except as otherwise provided by Act of Congress, the United States Court of Federal Claims shall not have jurisdiction of any claim against the United States growing out of or dependent upon any treaty entered into with foreign nations.
(June 25, 1948, ch. 646, 62 Stat. 942; May 24, 1949, ch. 139, § 88, 63 Stat. 102; Pub. L. 97–164, title I, § 133(e)(1), Apr. 2, 1982, 96 Stat. 40; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 259 (Mar. 3, 1911, ch. 231, § 153, 36 Stat. 1138).
Phrase “Except as otherwise provided by enactment of Congress” was inserted to cover cases where special Acts confer jurisdiction. (See Sioux Tribe of Indians v. United States, 1943, 97 Ct.Cl. 613, certiorari denied 63 S.Ct. 992, 318 U.S. 789, 87 L.Ed. 1155, and In re United States, 1873, 17 Wall. 439, 443, 21 L.Ed. 696.)
Words “not pending therein on December 1, 1862,” were omitted as obsolete.
Changes in phraseology were made.

1949 ActThis section, in amending section 1502 of title 28, U.S.C., conforms with the provisions of act of August 13, 1946 (ch. 959, § 25, 60 Stat. 1056), which affected section 153 of the Judicial Code of 1911 by striking therefrom the words “or with Indian tribes.” Such section 153 of the Judicial Code was the source of such section 1502.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.
1949—Act May 24, 1949, struck out “or with Indian tribes” after “foreign nations”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 1503. Set-offs
The United States Court of Federal Claims shall have jurisdiction to render judgment upon any set-off or demand by the United States against any plaintiff in such court.
(June 25, 1948, ch. 646, 62 Stat. 942; Pub. L. 97–164, title I, § 133(e)(1), Apr. 2, 1982, 96 Stat. 40; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 250(2) (Mar. 3, 1911, ch. 231, § 145, 36 Stat. 1136).
The second subsection of section 250 of title 28, U.S.C., 1940 ed., is incorporated in this section. The proviso, relating to suits for fees due officers of the United States, has been incorporated in section 2501 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



[§ 1504. Repealed. Pub. L. 97–164, title I, § 133(f), Apr. 2, 1982, 96 Stat. 41]

Section, act June 25, 1948, ch. 646, 62 Stat. 942, directed that the Court of Claims have jurisdiction to review by appeal final judgments in the district courts in civil actions based on tort claims brought under section 1346(b) of this title if the notice of appeal filed in the district court had affixed to it a written consent on behalf of the appellees that the appeal be taken to the Court of Claims.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.



§ 1505. Indian claims
The United States Court of Federal Claims shall have jurisdiction of any claim against the United States accruing after August 13, 1946, in favor of any tribe, band, or other identifiable group of American Indians residing within the territorial limits of the United States or Alaska whenever such claim is one arising under the Constitution, laws or treaties of the United States, or Executive orders of the President, or is one which otherwise would be cognizable in the Court of Federal Claims if the claimant were not an Indian tribe, band or group.
(Added May 24, 1949, ch. 139, § 89(a), 63 Stat. 102; amended Pub. L. 97–164, title I, § 133(g), Apr. 2, 1982, 96 Stat. 41; Pub. L. 102–572, title IX, § 902(a), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision Notes
1949 ActSection 1505 is added to title 28, U.S.C., by this amendment to incorporate the act of August 13, 1946 (ch. 959, § 24, 60 Stat. 1055), which was originally classified to title 28, U.S.C., but was later transferred to title 25 of such code. Since such section 24 deals with jurisdiction of the Court of Claims it should be in title 28.
This amendatory section omits as surplusage all provisions of said section 24 except the first sentence, as being fully covered by the express provisions of sections 1503 and 2501 and other provisions of chapter 165 of title 28, U.S.C., relating to Court of Claims procedure.
The proviso of such section 24 is omitted as unnecessary since the provision conferring jurisdiction cannot in any view alter the relationship of the Government with its Indians.
The omitted language is as follows: “In any suit brought under the jurisdiction conferred by this section the claimant shall be entitled to recover in the same manner, to the same extent, and subject to the same conditions and limitations, and the United States shall be entitled to the same defenses, both at law and in equity, and to the same offsets, counterclaims, and demands, as in cases brought in the Court of Claims under section 250 of this title: Provided, however, That nothing contained in this section shall be construed as altering the fiduciary or other relations between the United States and the several Indian tribes, bands, or groups.”

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court” and “Court of Federal Claims” for “Claims Court”.
1982—Pub. L. 97–164 substituted “The United States Claims Court shall have jurisdiction” for “The Court of Claims shall have jurisdiction” and “cognizable in the Claims Court” for “cognizable in the Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



[§ 1506. Repealed. Pub. L. 97–164, title I, § 133(h), Apr. 2, 1982, 96 Stat. 41]

Section, added Pub. L. 86–770, § 2(a), Sept. 13, 1960, 74 Stat. 912, provided that if a case within the exclusive jurisdiction of the district courts was filed in the Court of Claims, the Court of Claims, if it were in the interest of justice, had to transfer such case to any district court in which it could have been brought at the time such case was filed, where the case would proceed as if it had been filed in the district court on the date it was filed in the Court of Claims.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.



§ 1507. Jurisdiction for certain declaratory judgments
The United States Court of Federal Claims shall have jurisdiction to hear any suit for and issue a declaratory judgment under section 7428 of the Internal Revenue Code of 1986.
(Added Pub. L. 94–455, title XIII, § 1306(b)(9)(A), Oct. 4, 1976, 90 Stat. 1720; amended Pub. L. 97–164, title I, § 133(i), Apr. 2, 1982, 96 Stat. 41; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes

References in TextSection 7428 of the Internal Revenue Code of 1986, referred to in text, is classified to section 7428 of Title 26, Internal Revenue Code.

Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1986—Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective DateSection applicable with respect to pleadings filed with the United States Tax Court, the district court of the United States for the District of Columbia, or the United States Court of Claims more than 6 months after Oct. 4, 1976, but only with respect to determinations (or requests for determinations) made after Jan. 1, 1976, see section 1306(c) of Pub. L. 94–455, set out as a note under section 7428 of Title 26, Internal Revenue Code.



§ 1508. Jurisdiction for certain partnership proceedings
The Court of Federal Claims shall have jurisdiction to hear and to render judgment upon any petition under section 6226 or 6228(a) of the Internal Revenue Code of 1986.
(Added Pub. L. 97–248, title IV, § 402(c)(18)(A), Sept. 3, 1982, 96 Stat. 669; amended Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 102–572, title IX, § 902(a)(2), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes

References in TextSections 6226 and 6228(a) of the Internal Revenue Code of 1986, referred to in text, are classified to sections 6226 and 6228(a) of Title 26, Internal Revenue Code. Section 6226 of Title 26 was repealed and reenacted by Pub. L. 114–74, title XI, § 1101(a), (c)(1), Nov. 2, 2015, 129 Stat. 625, 630, and as so reenacted no longer relates to judicial review, see section 6234 of Title 26. Section 6228 was repealed by Pub. L. 114–74, title XI, § 1101(a), Nov. 2, 2015, 129 Stat. 625.

Amendments1992—Pub. L. 102–572 substituted “Court of Federal Claims” for “Claims Court”.
1986—Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective DateSection applicable to partnership taxable years beginning after Sept. 3, 1982, with provision for the applicability of this section to any partnership taxable year ending after Sept. 3, 1982, if the partnership, each partner, and each indirect partner requests such application and the Secretary of the Treasury or his delegate consents to such application, see section 407(a)(1), (3) of Pub. L. 97–248, set out as a note under section 702 of Title 26, Internal Revenue Code.



§ 1509. No jurisdiction in cases involving refunds of tax shelter promoter and understatement penalties
The United States Court of Federal Claims shall not have jurisdiction to hear any action or proceeding for any refund or credit of any penalty imposed under section 6700 of the Internal Revenue Code of 1986 (relating to penalty for promoting abusive tax shelters, etc.) or section 6701 of such Code (relating to penalties for aiding and abetting understatement of tax liability).
(Added Pub. L. 98–369, div. A, title VII, § 714(g)(2), July 18, 1984, 98 Stat. 962; amended Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes

References in TextSections 6700 and 6701 of the Internal Revenue Code of 1986, referred to in text, are classified to sections 6700 and 6701, respectively, of Title 26, Internal Revenue Code.

Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1986—Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective DatePub. L. 98–369, div. A, title VII, § 714(g)(4), July 18, 1984, 98 Stat. 962, provided that: “The amendments made by this subsection [enacting this section and amending section 7422 of Title 26, Internal Revenue Code] shall apply to any claim for refund or credit filed after the date of the enactment of this Act [July 18, 1984].”





[CHAPTER 93—REPEALED]
[§§ 1541 to 1546. Repealed. Pub. L. 97–164, title I, § 134, Apr. 2, 1982, 96 Stat. 41]

Section 1541, acts June 25, 1948, ch. 646, 62 Stat. 942; June 2, 1970, Pub. L. 91–271, title I, § 102, 84 Stat. 274; July 26, 1979, Pub. L. 96–39, title X, § 1001(b)(4)(A), 93 Stat. 305; Oct. 10, 1980, Pub. L. 96–417, title IV, § 401(a), title V, § 501(23), (24), 94 Stat. 1740, 1742, gave the Court of Customs and Patent Appeals exclusive jurisdiction of appeals from all final decisions of the Court of International Trade and from interlocutory orders of the Court of International Trade granting, continuing, modifying, refusing, or dissolving injunctions, or refusing to dissolve or modify injunctions, and with discretion to entertain appeals from certain orders of the Court of International Trade. See section 1295(a)(5) of this title.


Section 1542, acts June 25, 1948, ch. 646, 62 Stat. 942; May 24, 1949, ch. 139, § 89(b), 63 Stat. 102, gave the Court of Customs and Patent Appeals jurisdiction of appeals from decisions of the Board of Appeals and the Board of Interference Examiners of the Patent Office as to patent applications and interferences, at the instance of an applicant for a patent or any party to a patent interference, with such appeal by an applicant to waive his right to proceed under section 63 of Title 35, and the Commissioner of Patents as to trademark applications and proceedings as provided in section 1071 of Title 15. See section 1295(a)(4) of this title.


Section 1543, acts June 25, 1948, ch. 646, 62 Stat. 943; Oct. 10, 1980, Pub. L. 96–417, title IV, § 401(b)(1), 94 Stat. 1740, gave the Court of Customs and Patent Appeals jurisdiction to review final determinations of the United States International Trade Commission made under section 337 of the Tariff Act of 1930 relating to unfair trade practices in import trade. See section 1295(a)(6) of this title.


Section 1544, added Pub. L. 89–651, § 8(c)(1), Oct. 14, 1966, 80 Stat. 901, gave the Court of Customs and Patent Appeals jurisdiction to review, by appeal on questions of law only, findings of the Secretary of Commerce under headnote 6 to schedule 8, part 4, of the Tariff Schedules of the United States (relating to importation of instruments or apparatus). See section 1295(a)(7) of this title.


Section 1545, added Pub. L. 91–577, title III, § 143(a), Dec. 24, 1970, 84 Stat. 1558, gave the Court of Customs and Patent Appeals nonexclusive jurisdiction of appeals under section 71 of the Plant Variety Protection Act, classified to section 2461 of Title 7, Agriculture. See section 1295(a)(8) of this title.


Section 1546, added Pub. L. 96–417, title IV, § 402(a), Oct. 10, 1980, 94 Stat. 1740, gave the Court of Customs and Patent Appeals all of the powers in law and in equity of, or conferred by statute upon, a court of appeals of the United States.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.



CHAPTER 95—COURT OF INTERNATIONAL TRADE



Sec.


1581.Civil actions against the United States and agencies and officers thereof.


1582.Civil actions commenced by the United States.


1583.Counterclaims, cross-claims, and third-party actions.


1584.Civil actions under the United States-Canada Free-Trade Agreement or the USMCA.


1585.Powers in law and equity.




Editorial Notes
Amendments2020—Pub. L. 116–113, title IV, § 423(a)(3), Jan. 29, 2020, 134 Stat. 66, added item 1584 and struck out former item 1584 “Civil actions under the North American Free Trade Agreement or the United States-Canada Free-Trade Agreement”.
1993—Pub. L. 103–182, title IV, § 414(a)(3), Dec. 8, 1993, 107 Stat. 2147, inserted “the North American Free Trade Agreement or” in item 1584.
1988—Pub. L. 100–449, title IV, § 402(d)(2), Sept. 28, 1988, 102 Stat. 1884, temporarily added item 1584. See Effective and Termination Dates of 1988 Amendment note set out under section 1584 of this title.
1982—Pub. L. 97–164, title I, § 135, Apr. 2, 1982, 96 Stat. 41, struck out item 1584 “Cure of defects”.
1980—Pub. L. 96–417, title II, § 201, Oct. 10, 1980, 94 Stat. 1728, substituted “COURT OF INTERNATIONAL TRADE” for “CUSTOMS COURT” in heading for chapter 95, “Civil actions against the United States and agencies and officers thereof” for “Powers generally” in item 1581, “Civil actions commenced by the United States” for “Jurisdiction of the Customs Court” in item 1582, and added items 1583 to 1585.


§ 1581. Civil actions against the United States and agencies and officers thereof(a) The Court of International Trade shall have exclusive jurisdiction of any civil action commenced to contest the denial of a protest, in whole or in part, under section 515 of the Tariff Act of 1930.

(b) The Court of International Trade shall have exclusive jurisdiction of any civil action commenced under section 516 of the Tariff Act of 1930.

(c) The Court of International Trade shall have exclusive jurisdiction of any civil action commenced under section 516A or 517 of the Tariff Act of 1930.

(d) The Court of International Trade shall have exclusive jurisdiction of any civil action commenced to review—(1) any final determination of the Secretary of Labor under section 223 of the Trade Act of 1974 with respect to the eligibility of workers for adjustment assistance under such Act;

(2) any final determination of the Secretary of Commerce under section 251 of the Trade Act of 1974 with respect to the eligibility of a firm for adjustment assistance under such Act;

(3) any final determination of the Secretary of Commerce under section 273 11 See References in Text note below. of the Trade Act of 1974 with respect to the eligibility of a community for adjustment assistance under such Act; and

(4) any final determination of the Secretary of Agriculture under section 293 or 296 of the Trade Act of 1974 (19 U.S.C. 2401b) 1 with respect to the eligibility of a group of agricultural commodity producers for adjustment assistance under such Act.


(e) The Court of International Trade shall have exclusive jurisdiction of any civil action commenced to review any final determination of the Secretary of the Treasury under section 305(b)(1) of the Trade Agreements Act of 1979.

(f) The Court of International Trade shall have exclusive jurisdiction of any civil action involving an application for an order directing the administering authority or the International Trade Commission to make confidential information available under section 777(c)(2) of the Tariff Act of 1930.

(g) The Court of International Trade shall have exclusive jurisdiction of any civil action commenced to review—(1) any decision of the Secretary of the Treasury to deny a customs broker’s license under section 641(b)(2) or (3) of the Tariff Act of 1930, or to deny a customs broker’s permit under section 641(c)(1) of such Act, or to revoke a license or permit under section 641(b)(5) or (c)(2) of such Act;

(2) any decision of the Secretary of the Treasury to revoke or suspend a customs broker’s license or permit, or impose a monetary penalty in lieu thereof, under section 641(d)(2)(B) of the Tariff Act of 1930; and

(3) any decision or order of the Customs Service to deny, suspend, or revoke accreditation of a private laboratory under section 499(b) of the Tariff Act of 1930.


(h) The Court of International Trade shall have exclusive jurisdiction of any civil action commenced to review, prior to the importation of the goods involved, a ruling issued by the Secretary of the Treasury, or a refusal to issue or change such a ruling, relating to classification, valuation, rate of duty, marking, restricted merchandise, entry requirements, drawbacks, vessel repairs, or similar matters, but only if the party commencing the civil action demonstrates to the court that he would be irreparably harmed unless given an opportunity to obtain judicial review prior to such importation.

(i)(1) In addition to the jurisdiction conferred upon the Court of International Trade by subsections (a)–(h) of this section and subject to the exception set forth in subsection (j) of this section, the Court of International Trade shall have exclusive jurisdiction of any civil action commenced against the United States, its agencies, or its officers, that arises out of any law of the United States providing for—(A) revenue from imports or tonnage;

(B) tariffs, duties, fees, or other taxes on the importation of merchandise for reasons other than the raising of revenue;

(C) embargoes or other quantitative restrictions on the importation of merchandise for reasons other than the protection of the public health or safety; or

(D) administration and enforcement with respect to the matters referred to in subparagraphs (A) through (C) of this paragraph and subsections (a)–(h) of this section.


(2) This subsection shall not confer jurisdiction over an antidumping or countervailing duty determination which is reviewable by—(A) the Court of International Trade under section 516A(a) of the Tariff Act of 1930 (19 U.S.C. 1516a(a)); or

(B) a binational panel under section 516A(g) of the Tariff Act of 1930 (19 U.S.C. 1516a(g)).



(j) The Court of International Trade shall not have jurisdiction of any civil action arising under section 305 of the Tariff Act of 1930.

(Added Pub. L. 96–417, title II, § 201, Oct. 10, 1980, 94 Stat. 1728; amended Pub. L. 98–573, title II, § 212(b)(1), Oct. 30, 1984, 98 Stat. 2983; Pub. L. 99–514, title XVIII, § 1891(1), Oct. 22, 1986, 100 Stat. 2926; Pub. L. 100–449, title IV, § 402(a), Sept. 28, 1988, 102 Stat. 1883; Pub. L. 103–182, title IV, § 414(a)(1), title VI, § 684(a)(1), Dec. 8, 1993, 107 Stat. 2147, 2219; Pub. L. 111–5, div. B, title I, § 1873(b)(2), Feb. 17, 2009, 123 Stat. 414; Pub. L. 114–125, title IV, § 421(b), Feb. 24, 2016, 130 Stat. 168; Pub. L. 116–113, title IV, § 423(a)(1), Jan. 29, 2020, 134 Stat. 65.)

Amendment of SectionFor termination of amendment by section 501(c) of Pub. L. 100–449, see Effective and Termination Dates of 1988 Amendment note below.

Editorial Notes
Prior History of CourtThe United States Customs Court, the predecessor of the Court of International Trade, was omitted in the general revision of this chapter by Pub. L. 96–417.
The predecessor of the United States Customs Court was the Board of General Appraisers which was created by the Customs Administrative Act of June 10, 1890. The Board was under the administrative supervision of the Secretary of the Treasury.
From 1890 to 1926, the Board of General Appraisers had jurisdiction over all protests from decisions of the collectors of customs and appeals for reappraisement under sections 13 and 14 of the Customs Administrative Act of June 10, 1890, ch. 407, 26 Stat. 136.
The Customs Court was established by act May 28, 1926, ch. 411, §§ 1, 2, 44 Stat. 669, sections 405a and 405b of Title 19, Customs Duties, and said act transferred to it all the jurisdiction and powers of the former Board of General Appraisers. The Tariff Act of June 1930, ch. 497, title IV, § 518, 46 Stat. 737, section 1518 of Title 19, continued the Customs Court as constituted on June 17, 1930 with, however, several important changes.


References in TextSection 515 of the Tariff Act of 1930, referred to in subsec. (a), is classified to section 1515 of Title 19, Customs Duties.
Section 516 of the Tariff Act of 1930, referred to in subsec. (b), is classified to section 1516 of Title 19, Customs Duties.
Sections 516A and 517 of the Tariff Act of 1930, referred to in subsec. (c), are classified to sections 1516a and 1517 of Title 19, Customs Duties.
The Trade Act of 1974, referred to in subsec. (d), is Pub. L. 93–618, Jan. 3, 1975, 88 Stat. 1978, which is classified principally to chapter 12 (§ 2101 et seq.) of Title 19, Customs Duties. Sections 223, 251, 293, and 296 of the Act are classified to sections 2273, 2341, 2401b, and 2401e, respectively, of Title 19. Section 273 of the Act, formerly classified to section 2371b of Title 19, was repealed by Pub. L. 112–40, title II, § 222(a)(1), Oct. 21, 2011, 125 Stat. 411. For complete classification of this Act to the Code, see References in Text note set out under section 2101 of Title 19 and Tables.
Section 305(b)(1) of the Trade Agreements Act of 1979, referred to in subsec. (e), is classified to section 2515(b)(1) of Title 19, Customs Duties.
Section 777(c)(2) of the Tariff Act of 1930, referred to in subsec. (f), is classified to section 1677f(c)(2) of Title 19, Customs Duties.
Section 641 of the Tariff Act of 1930, referred to in subsec. (g)(1), (2), is classified to section 1641 of Title 19, Customs Duties.
Section 499(b) of the Tariff Act of 1930, referred to in subsec. (g)(3), is classified to section 1499(b) of Title 19, Customs Duties.
Section 305 of the Tariff Act of 1930, referred to in subsec. (j), is classified to section 1305 of Title 19, Customs Duties.

Prior ProvisionsA prior section 1581, act June 25, 1948, ch. 646, 62 Stat. 943, related to powers of the Customs Court generally, prior to the general revision of this chapter by Pub. L. 96–417. See section 1585 of this title.

Amendments2020—Subsec. (i). Pub. L. 116–113, § 423(a)(1)(A), (B), (D), designated existing provisions as par. (1), redesignated former pars. (1) to (4) as subpars. (A) to (D), respectively, of par. (1), added par. (2), and struck out former concluding provisions which read as follows: “This subsection shall not confer jurisdiction over an antidumping or countervailing duty determination which is reviewable either by the Court of International Trade under section 516A(a) of the Tariff Act of 1930 or by a bi­national panel under article 1904 of the North American Free Trade Agreement or the United States-Canada Free-Trade Agreement and section 516A(g) of the Tariff Act of 1930.”
Subsec. (i)(1)(D). Pub. L. 116–113, § 423(a)(1)(C), substituted “subparagraphs (A) through (C) of this paragraph” for “paragraphs (1)–(3) of this subsection”.
2016—Subsec. (c). Pub. L. 114–125 inserted “or 517” after “516A”.
2009—Subsec. (d)(3), (4). Pub. L. 111–5 substituted “273” for “271” in par. (3) and added par. (4).
1993—Subsec. (g)(3). Pub. L. 103–182, § 684(a)(1), added par. (3).
Subsec. (i). Pub. L. 103–182, § 414(a)(1), inserted “the North American Free Trade Agreement or” before “the United States-Canada Free-Trade Agreement” in last sentence.
1988—Subsec. (i). Pub. L. 100–449 temporarily inserted at end “This subsection shall not confer jurisdiction over an antidumping or countervailing duty determination which is reviewable either by the Court of International Trade under section 516A(a) of the Tariff Act of 1930 or by a binational panel under article 1904 of the United States-Canada Free-Trade Agreement and section 516A(g) of the Tariff Act of 1930.” See Effective and Termination Dates of 1988 Amendment note below.
1986—Subsec. (g)(1). Pub. L. 99–514 substituted “(3)” for “(3) or (c)”.
1984—Subsec. (g)(1). Pub. L. 98–573 amended par. (1) generally, substituting “a customs broker’s license under section 641(b)(2) or (3) or (c) of the Tariff Act of 1930, or to deny a customs broker’s permit under section 641(c)(1) of such Act, or to revoke a license or permit under section 641(b)(5) or (c)(2) of such Act” for “or revoke a customhouse broker’s license under section 641(a) of the Tariff Act of 1930”.
Subsec. (g)(2). Pub. L. 98–573 amended par. (2) generally, substituting “any decision of the Secretary of the Treasury to revoke or suspend a customs broker’s license or permit, or impose a monetary penalty in lieu thereof, under section 641(d)(2)(B) of the Tariff Act of 1930” for “any order of the Secretary of the Treasury to revoke or suspend a customhouse broker’s license under section 641(b) of the Tariff Act of 1930”.

Statutory Notes and Related Subsidiaries
Effective Date of 2020 AmendmentAmendment by Pub. L. 116–113 effective on the date on which the USMCA enters into force (July 1, 2020), but not applicable to certain determinations under section 1516a of Title 19, Customs Duties, or binational panel reviews under NAFTA, see section 432 of Pub. L. 116–113, set out as a note under section 1516a of Title 19.

Effective Date of 2016 AmendmentAmendment by Pub. L. 114–125 effective 180 days after Feb. 24, 2016, see section 421(c) of Pub. L. 114–125, set out as an Effective Date note under section 1517 of Title 19, Customs Duties.

Effective Date of 2009 AmendmentExcept as otherwise provided and subject to certain applicability provisions, amendment by Pub. L. 111–5 effective upon the expiration of the 90-day period beginning on Feb. 17, 2009, see section 1891 of Pub. L. 111–5, set out as an Effective and Termination Dates of 2009 Amendment note under section 2271 of Title 19, Customs Duties.

Effective Date of 1993 AmendmentAmendment by section 414(a)(1) of Pub. L. 103–182 effective on the date the North American Free Trade Agreement enters into force with respect to the United States [Jan. 1, 1994], but not applicable to any final determination described in section 1516a(a)(1)(B) or (2)(B)(i), (ii), or (iii) of Title 19, Customs Duties, notice of which is published in the Federal Register before such date, or to a determination described in section 1516a(a)(2)(B)(vi) of Title 19, notice of which is received by the Government of Canada or Mexico before such date, or to any binational panel review under the United States-Canada Free-Trade Agreement, or to any extraordinary challenge arising out of any such review, that was commenced before such date, see section 416 of Pub. L. 103–182, formerly set out as an Effective Date note under former section 3431 of Title 19.

Effective and Termination Dates of 1988 AmendmentAmendment by Pub. L. 100–449 effective on date United States-Canada Free-Trade Agreement enters into force (Jan. 1, 1989), and to cease to have effect on date Agreement ceases to be in force, see section 501(a), (c) of Pub. L. 100–449, set out in a note under section 2112 of Title 19, Customs Duties.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–573 effective on close of 180th day after Oct. 30, 1984, see section 214(d) of Pub. L. 98–573, set out as a note under section 1304 of Title 19, Customs Duties.

Effective DateChapter effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as an Effective Date of 1980 Amendment note under section 251 of this title.
Subsecs. (d) and (g) to (i) of this section applicable with respect to civil actions commenced on or after Nov. 1, 1980, see section 701(b)(1)(A) of Pub. L. 96–417.

Application of 1993 AmendmentPub. L. 103–182, title VI, § 684(b), Dec. 8, 1993, 107 Stat 2219, which provided a rule regarding the application of the amendments made by section 684(a) of Pub. L. 103–182 to accreditations of private laboratories, was repealed by Pub. L. 116–113, title VI, § 601, Jan. 29, 2020, 134 Stat. 78, effective on the date the USMCA entered into force (July 1, 2020).


Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.

Effect of Termination of USMCA Country StatusFor provisions relating to effect of termination of USMCA country status on sections 401 to 432 of Pub. L. 116–113, see section 4601 of Title 19, Customs Duties.



§ 1582. Civil actions commenced by the United States
The Court of International Trade shall have exclusive jurisdiction of any civil action which arises out of an import transaction and which is commenced by the United States—(1) to recover a civil penalty under section 592, 593A, 641(b)(6), 641(d)(2)(A), 704(i)(2), or 734(i)(2) of the Tariff Act of 1930;

(2) to recover upon a bond relating to the importation of merchandise required by the laws of the United States or by the Secretary of the Treasury; or

(3) to recover customs duties.

(Added Pub. L. 96–417, title II, § 201, Oct. 10, 1980, 94 Stat. 1729; amended Pub. L. 98–573, title II, § 212(b)(2), Oct. 30, 1984, 98 Stat. 2983; Pub. L. 99–514, title XVIII, § 1891(2), Oct. 22, 1986, 100 Stat. 2926; Pub. L. 103–182, title VI, § 684(c), Dec. 8, 1993, 107 Stat. 2219.)

Editorial Notes

References in TextSections 592, 593A, 641(b)(6), 641(d)(2)(A), 704(i)(2), and 734(i)(2) of the Tariff Act of 1930, referred to in par. (1), are classified to sections 1592, 1593a, 1641(b)(6), 1641(d)(2)(A), 1671c(i)(2), and 1673c(i)(2), respectively, of Title 19, Customs Duties.

Prior ProvisionsA prior section 1582, acts June 25, 1948, ch. 646, 62 Stat. 943; June 2, 1970; Pub. L. 91–271, title I, § 110, 84 Stat. 278; July 26, 1979, Pub. L. 96–39, title X, § 1001(b)(4)(B), 93 Stat. 305, related to the jurisdiction of the Customs Court, prior to the general revision of this chapter by Pub. L. 96–417.

Amendments1993—Par. (1). Pub. L. 103–182 inserted “593A,” after “592,”.
1986—Par. (1). Pub. L. 99–514 substituted “641(b)(6)” for “641(a)(1)(C)”.
1984—Par. (1). Pub. L. 98–573 inserted references to section 641(a)(1)(C) and 641(d)(2)(A) of the Tariff Act of 1930.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–573 effective on close of 180th day after Oct. 30, 1984, see section 214(d) of Pub. L. 98–573, set out as a note under section 1304 of Title 19, Customs Duties.

Effective DateSection applicable with respect to civil actions commenced on or after the 90th day after Nov. 1, 1980, see section 701(c)(1)(A) of Pub. L. 96–417, set out as an Effective Date of 1980 Amendment note under section 251 of this title.



§ 1583. Counterclaims, cross-claims, and third-party actions
In any civil action in the Court of International Trade, the court shall have exclusive jurisdiction to render judgment upon any counterclaim, cross-claim, or third-party action of any party, if (1) such claim or action involves the imported merchandise that is the subject matter of such civil action, or (2) such claim or action is to recover upon a bond or customs duties relating to such merchandise.
(Added Pub. L. 96–417, title II, § 201, Oct. 10, 1980, 94 Stat. 1729.)

Editorial Notes
Prior ProvisionsA prior section 1583, act June 25, 1948, ch. 646, 62 Stat. 943, related to certain cases of exclusive jurisdiction of the Customs Court, prior to repeal by Pub. L. 91–271, title I, § 111, June 2, 1970, 84 Stat. 278.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to civil actions commenced on or after Nov. 1, 1980, see section 701(b)(1)(A) of Pub. L. 96–417, set out as an Effective Date of 1980 Amendment note under section 251 of this title.



§ 1584. Civil actions under the United States-Canada Free-Trade Agreement or the USMCA
The United States Court of International Trade shall have exclusive jurisdiction of any civil action which arises under section 777(f) of the Tariff Act of 1930 and is commenced by the United States to enforce administrative sanctions levied for violation of a protective order or an undertaking.
(Added Pub. L. 100–449, title IV, § 402(d)(1), Sept. 28, 1988, 102 Stat. 1884; amended Pub. L. 103–182, title IV, § 414(a)(2), Dec. 8, 1993, 107 Stat. 2147; Pub. L. 116–113, title IV, § 423(a)(2), Jan. 29, 2020, 134 Stat. 65.)

Termination of SectionFor termination of section by section 501(c) of Pub. L. 100–449, see Effective and Termination Dates note below.

Editorial Notes

References in TextSection 777(f) of the Tariff Act of 1930, referred to in text, is classified to section 1677f(f) of Title 19, Customs Duties.

Prior ProvisionsA prior section 1584, added Pub. L. 96–417, title II, § 201, Oct. 10, 1980, 94 Stat. 1729, provided that if a civil action within the exclusive jurisdiction of the Court of International Trade was commenced in a district court of the United States, the district court, in the interest of justice, was to transfer such civil action to the Court of International Trade, where such action would proceed as if it had been commenced in the Court of International Trade in the first instance, and that if a civil action within the exclusive jurisdiction of a district court, a court of appeals, or the Court of Customs and Patent Appeals was commenced in the Court of International Trade, the Court of International Trade, in the interest of justice, would transfer such civil action to the appropriate district court or court of appeals or to the Court of Customs and Patent Appeals where such action was to proceed as if it had been commenced in such court in the first instance, prior to repeal by Pub. L. 97–164, title I, § 135, Apr. 2, 1982, 96 Stat. 41, effective Oct. 1, 1982.

Amendments2020—Pub. L. 116–113 substituted “Civil actions under the United States-Canada Free-Trade Agreement or the USMCA” for “Civil actions under the North American Free Trade Agreement or the United States-Canada Free-Trade Agreement” in section catchline.
1993—Pub. L. 103–182 amended section catchline generally, inserting “the North American Free Trade Agreement or”, and in text substituted “section 777(f)” for “section 777(d)”.

Statutory Notes and Related Subsidiaries
Effective Date of 2020 AmendmentAmendment by Pub. L. 116–113 effective on the date on which the USMCA enters into force (July 1, 2020), but not applicable to certain determinations under section 1516a of Title 19, Customs Duties, or binational panel reviews under NAFTA, see section 432 of Pub. L. 116–113, set out as a note under section 1516a of Title 19.

Effective Date of 1993 AmendmentAmendment by Pub. L. 103–182 effective on the date the North American Free Trade Agreement enters into force with respect to the United States [Jan. 1, 1994], but not applicable to any final determination described in section 1516a(a)(1)(B) or (2)(B)(i), (ii), or (iii) of Title 19, Customs Duties, notice of which is published in the Federal Register before such date, or to a determination described in section 1516a(a)(2)(B)(vi) of Title 19, notice of which is received by the Government of Canada or Mexico before such date, or to any binational panel review under the United States-Canada Free-Trade Agreement, or to any extraordinary challenge arising out of any such review that was commenced before such date, see section 416 of Pub. L. 103–182, formerly set out as an Effective Date note under former section 3431 of Title 19.

Effective and Termination DatesSection effective on date United States-Canada Free-Trade Agreement enters into force (Jan. 1, 1989), and to cease to have effect on date Agreement ceases to be in force, see section 501(a), (c) of Pub. L. 100–449, set out in a note under section 2112 of Title 19, Customs Duties.

Effect of Termination of USMCA Country StatusFor provisions relating to effect of termination of USMCA country status on sections 401 to 432 of Pub. L. 116–113, see section 4601 of Title 19, Customs Duties.



§ 1585. Powers in law and equity
The Court of International Trade shall possess all the powers in law and equity of, or as conferred by statute upon, a district court of the United States.
(Added Pub. L. 96–417, title II, § 201, Oct. 10, 1980, 94 Stat. 1730.)


CHAPTER 97—JURISDICTIONAL IMMUNITIES OF FOREIGN STATES



Sec.


1602.Findings and declaration of purpose.


1603.Definitions.


1604.Immunity of a foreign state from jurisdiction.


1605.General exceptions to the jurisdictional immunity of a foreign state.


1605A.Terrorism exception to the jurisdictional immunity of a foreign state.


1605B.Responsibility of foreign states for international terrorism against the United States.


1606.Extent of liability.


1607.Counterclaims.


1608.Service; time to answer default.11 So in original. Does not conform to section catchline.


1609.Immunity from attachment and execution of property of a foreign state.


1610.Exceptions to the immunity from attachment or execution.


1611.Certain types of property immune from execution.




Editorial Notes
Amendments2016—Pub. L. 114–222, § 3(b)(1), Sept. 28, 2016, 130 Stat. 853, added item 1605B.
2008—Pub. L. 110–181, div. A, title X, § 1083(a)(2), Jan. 28, 2008, 122 Stat. 341, added item 1605A.


§ 1602. Findings and declaration of purpose
The Congress finds that the determination by United States courts of the claims of foreign states to immunity from the jurisdiction of such courts would serve the interests of justice and would protect the rights of both foreign states and litigants in United States courts. Under international law, states are not immune from the jurisdiction of foreign courts insofar as their commercial activities are concerned, and their commercial property may be levied upon for the satisfaction of judgments rendered against them in connection with their commercial activities. Claims of foreign states to immunity should henceforth be decided by courts of the United States and of the States in conformity with the principles set forth in this chapter.
(Added Pub. L. 94–583, § 4(a), Oct. 21, 1976, 90 Stat. 2892.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 94–583, § 8, Oct. 21, 1976, 90 Stat. 2898, provided that: “This Act [enacting this chapter and section 1330 of this title, amending sections 1332, 1391, and 1441 of this title, and enacting provisions set out as notes under this section and section 1 of this title] shall take effect ninety days after the date of its enactment [Oct. 21, 1976].”


Short TitleFor short title of Pub. L. 94–583 as the “Foreign Sovereign Immunities Act of 1976”, see section 1 of Pub. L. 94–583, set out as a Short Title of 1976 Amendments note under section 1 of this title.

SeparabilityPub. L. 94–583, § 7, Oct. 21, 1976, 90 Stat. 2898, provided that: “If any provision of this Act [enacting this chapter and section 1330 of this title, amending sections 1332, 1391, and 1441 of this title, and enacting provisions set out as notes under this section and section 1 of this title] or the application thereof to any foreign state is held invalid, the invalidity does not affect other provisions or applications of the Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.”




§ 1603. Definitions
For purposes of this chapter—(a) A “foreign state”, except as used in section 1608 of this title, includes a political subdivision of a foreign state or an agency or instrumentality of a foreign state as defined in subsection (b).

(b) An “agency or instrumentality of a foreign state” means any entity—(1) which is a separate legal person, corporate or otherwise, and

(2) which is an organ of a foreign state or political subdivision thereof, or a majority of whose shares or other ownership interest is owned by a foreign state or political subdivision thereof, and

(3) which is neither a citizen of a State of the United States as defined in section 1332 (c) and (e) of this title, nor created under the laws of any third country.


(c) The “United States” includes all territory and waters, continental or insular, subject to the jurisdiction of the United States.

(d) A “commercial activity” means either a regular course of commercial conduct or a particular commercial transaction or act. The commercial character of an activity shall be determined by reference to the nature of the course of conduct or particular transaction or act, rather than by reference to its purpose.

(e) A “commercial activity carried on in the United States by a foreign state” means commercial activity carried on by such state and having substantial contact with the United States.

(Added Pub. L. 94–583, § 4(a), Oct. 21, 1976, 90 Stat. 2892; amended Pub. L. 109–2, § 4(b)(2), Feb. 18, 2005, 119 Stat. 12.)

Editorial Notes
Amendments2005—Subsec. (b)(3). Pub. L. 109–2 substituted “(e)” for “(d)”.

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentAmendment by Pub. L. 109–2 applicable to any civil action commenced on or after Feb. 18, 2005, see section 9 of Pub. L. 109–2, set out as a note under section 1332 of this title.

Effective DateSection effective 90 days after Oct. 21, 1976, see section 8 of Pub. L. 94–583, set out as a note under section 1602 of this title.



§ 1604. Immunity of a foreign state from jurisdiction
Subject to existing international agreements to which the United States is a party at the time of enactment of this Act a foreign state shall be immune from the jurisdiction of the courts of the United States and of the States except as provided in sections 1605 to 1607 of this chapter.
(Added Pub. L. 94–583, § 4(a), Oct. 21, 1976, 90 Stat. 2892.)

Editorial Notes

References in TextThe time of enactment of this Act, referred to in text, probably means the time of enactment of Pub. L. 94–583, which was approved Oct. 21, 1976.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 90 days after Oct. 21, 1976, see section 8 of Pub. L. 94–583, set out as a note under section 1602 of this title.



§ 1605. General exceptions to the jurisdictional immunity of a foreign state(a) A foreign state shall not be immune from the jurisdiction of courts of the United States or of the States in any case—(1) in which the foreign state has waived its immunity either explicitly or by implication, notwithstanding any withdrawal of the waiver which the foreign state may purport to effect except in accordance with the terms of the waiver;

(2) in which the action is based upon a commercial activity carried on in the United States by the foreign state; or upon an act performed in the United States in connection with a commercial activity of the foreign state elsewhere; or upon an act outside the territory of the United States in connection with a commercial activity of the foreign state elsewhere and that act causes a direct effect in the United States;

(3) in which rights in property taken in violation of international law are in issue and that property or any property exchanged for such property is present in the United States in connection with a commercial activity carried on in the United States by the foreign state; or that property or any property exchanged for such property is owned or operated by an agency or instrumentality of the foreign state and that agency or instrumentality is engaged in a commercial activity in the United States;

(4) in which rights in property in the United States acquired by succession or gift or rights in immovable property situated in the United States are in issue;

(5) not otherwise encompassed in paragraph (2) above, in which money damages are sought against a foreign state for personal injury or death, or damage to or loss of property, occurring in the United States and caused by the tortious act or omission of that foreign state or of any official or employee of that foreign state while acting within the scope of his office or employment; except this paragraph shall not apply to—(A) any claim based upon the exercise or performance or the failure to exercise or perform a discretionary function regardless of whether the discretion be abused, or

(B) any claim arising out of malicious prosecution, abuse of process, libel, slander, misrepresentation, deceit, or interference with contract rights; or


(6) in which the action is brought, either to enforce an agreement made by the foreign state with or for the benefit of a private party to submit to arbitration all or any differences which have arisen or which may arise between the parties with respect to a defined legal relationship, whether contractual or not, concerning a subject matter capable of settlement by arbitration under the laws of the United States, or to confirm an award made pursuant to such an agreement to arbitrate, if (A) the arbitration takes place or is intended to take place in the United States, (B) the agreement or award is or may be governed by a treaty or other international agreement in force for the United States calling for the recognition and enforcement of arbitral awards, (C) the underlying claim, save for the agreement to arbitrate, could have been brought in a United States court under this section or section 1607, or (D) paragraph (1) of this subsection is otherwise applicable.


(b) A foreign state shall not be immune from the jurisdiction of the courts of the United States in any case in which a suit in admiralty is brought to enforce a maritime lien against a vessel or cargo of the foreign state, which maritime lien is based upon a commercial activity of the foreign state: Provided, That—(1) notice of the suit is given by delivery of a copy of the summons and of the complaint to the person, or his agent, having possession of the vessel or cargo against which the maritime lien is asserted; and if the vessel or cargo is arrested pursuant to process obtained on behalf of the party bringing the suit, the service of process of arrest shall be deemed to constitute valid delivery of such notice, but the party bringing the suit shall be liable for any damages sustained by the foreign state as a result of the arrest if the party bringing the suit had actual or constructive knowledge that the vessel or cargo of a foreign state was involved; and

(2) notice to the foreign state of the commencement of suit as provided in section 1608 of this title is initiated within ten days either of the delivery of notice as provided in paragraph (1) of this subsection or, in the case of a party who was unaware that the vessel or cargo of a foreign state was involved, of the date such party determined the existence of the foreign state’s interest.


(c) Whenever notice is delivered under subsection (b)(1), the suit to enforce a maritime lien shall thereafter proceed and shall be heard and determined according to the principles of law and rules of practice of suits in rem whenever it appears that, had the vessel been privately owned and possessed, a suit in rem might have been maintained. A decree against the foreign state may include costs of the suit and, if the decree is for a money judgment, interest as ordered by the court, except that the court may not award judgment against the foreign state in an amount greater than the value of the vessel or cargo upon which the maritime lien arose. Such value shall be determined as of the time notice is served under subsection (b)(1). Decrees shall be subject to appeal and revision as provided in other cases of admiralty and maritime jurisdiction. Nothing shall preclude the plaintiff in any proper case from seeking relief in personam in the same action brought to enforce a maritime lien as provided in this section.

(d) A foreign state shall not be immune from the jurisdiction of the courts of the United States in any action brought to foreclose a preferred mortgage, as defined in section 31301 of title 46. Such action shall be brought, heard, and determined in accordance with the provisions of chapter 313 of title 46 and in accordance with the principles of law and rules of practice of suits in rem, whenever it appears that had the vessel been privately owned and possessed a suit in rem might have been maintained.

[(e), (f) Repealed. Pub. L. 110–181, div. A, title X, § 1083(b)(1)(B), Jan. 28, 2008, 122 Stat. 341.]

(g) Limitation on Discovery.—(1) In general.—(A) Subject to paragraph (2), if an action is filed that would otherwise be barred by section 1604, but for section 1605A or section 1605B, the court, upon request of the Attorney General, shall stay any request, demand, or order for discovery on the United States that the Attorney General certifies would significantly interfere with a criminal investigation or prosecution, or a national security operation, related to the incident that gave rise to the cause of action, until such time as the Attorney General advises the court that such request, demand, or order will no longer so interfere.

(B) A stay under this paragraph shall be in effect during the 12-month period beginning on the date on which the court issues the order to stay discovery. The court shall renew the order to stay discovery for additional 12-month periods upon motion by the United States if the Attorney General certifies that discovery would significantly interfere with a criminal investigation or prosecution, or a national security operation, related to the incident that gave rise to the cause of action.


(2) Sunset.—(A) Subject to subparagraph (B), no stay shall be granted or continued in effect under paragraph (1) after the date that is 10 years after the date on which the incident that gave rise to the cause of action occurred.

(B) After the period referred to in subparagraph (A), the court, upon request of the Attorney General, may stay any request, demand, or order for discovery on the United States that the court finds a substantial likelihood would—(i) create a serious threat of death or serious bodily injury to any person;

(ii) adversely affect the ability of the United States to work in cooperation with foreign and international law enforcement agencies in investigating violations of United States law; or

(iii) obstruct the criminal case related to the incident that gave rise to the cause of action or undermine the potential for a conviction in such case.



(3) Evaluation of evidence.—The court’s evaluation of any request for a stay under this subsection filed by the Attorney General shall be conducted ex parte and in camera.

(4) Bar on motions to dismiss.—A stay of discovery under this subsection shall constitute a bar to the granting of a motion to dismiss under rules 12(b)(6) and 56 of the Federal Rules of Civil Procedure.

(5) Construction.—Nothing in this subsection shall prevent the United States from seeking protective orders or asserting privileges ordinarily available to the United States.


(h) Jurisdictional Immunity for Certain Art Exhibition Activities.—(1) In general.—If—(A) a work is imported into the United States from any foreign state pursuant to an agreement that provides for the temporary exhibition or display of such work entered into between a foreign state that is the owner or custodian of such work and the United States or one or more cultural or educational institutions within the United States;

(B) the President, or the President’s designee, has determined, in accordance with subsection (a) of Public Law 89–259 (22 U.S.C. 2459(a)), that such work is of cultural significance and the temporary exhibition or display of such work is in the national interest; and

(C) the notice thereof has been published in accordance with subsection (a) of Public Law 89–259 (22 U.S.C. 2459(a)),

any activity in the United States of such foreign state, or of any carrier, that is associated with the temporary exhibition or display of such work shall not be considered to be commercial activity by such foreign state for purposes of subsection (a)(3).

(2) Exceptions.—(A) Nazi-era claims.—Paragraph (1) shall not apply in any case asserting jurisdiction under subsection (a)(3) in which rights in property taken in violation of international law are in issue within the meaning of that subsection and—(i) the property at issue is the work described in paragraph (1);

(ii) the action is based upon a claim that such work was taken in connection with the acts of a covered government during the covered period;

(iii) the court determines that the activity associated with the exhibition or display is commercial activity, as that term is defined in section 1603(d); and

(iv) a determination under clause (iii) is necessary for the court to exercise jurisdiction over the foreign state under subsection (a)(3).


(B) Other culturally significant works.—In addition to cases exempted under subparagraph (A), paragraph (1) shall not apply in any case asserting jurisdiction under subsection (a)(3) in which rights in property taken in violation of international law are in issue within the meaning of that subsection and—(i) the property at issue is the work described in paragraph (1);

(ii) the action is based upon a claim that such work was taken in connection with the acts of a foreign government as part of a systematic campaign of coercive confiscation or misappropriation of works from members of a targeted and vulnerable group;

(iii) the taking occurred after 1900;

(iv) the court determines that the activity associated with the exhibition or display is commercial activity, as that term is defined in section 1603(d); and

(v) a determination under clause (iv) is necessary for the court to exercise jurisdiction over the foreign state under subsection (a)(3).



(3) Definitions.—For purposes of this subsection—(A) the term “work” means a work of art or other object of cultural significance;

(B) the term “covered government” means—(i) the Government of Germany during the covered period;

(ii) any government in any area in Europe that was occupied by the military forces of the Government of Germany during the covered period;

(iii) any government in Europe that was established with the assistance or cooperation of the Government of Germany during the covered period; and

(iv) any government in Europe that was an ally of the Government of Germany during the covered period; and


(C) the term “covered period” means the period beginning on January 30, 1933, and ending on May 8, 1945.



(Added Pub. L. 94–583, § 4(a), Oct. 21, 1976, 90 Stat. 2892; amended Pub. L. 100–640, § 1, Nov. 9, 1988, 102 Stat. 3333; Pub. L. 100–669, § 2, Nov. 16, 1988, 102 Stat. 3969; Pub. L. 101–650, title III, § 325(b)(8), Dec. 1, 1990, 104 Stat. 5121; Pub. L. 104–132, title II, § 221(a), Apr. 24, 1996, 110 Stat. 1241; Pub. L. 105–11, Apr. 25, 1997, 111 Stat. 22; Pub. L. 107–77, title VI, § 626(c), Nov. 28, 2001, 115 Stat. 803; Pub. L. 107–117, div. B, § 208, Jan. 10, 2002, 115 Stat. 2299; Pub. L. 109–304, § 17(f)(2), Oct. 6, 2006, 120 Stat. 1708; Pub. L. 110–181, div. A, title X, § 1083(b)(1), Jan. 28, 2008, 122 Stat. 341; Pub. L. 114–222, § 3(b)(2), Sept. 28, 2016, 130 Stat. 853; Pub. L. 114–319, § 2(a), Dec. 16, 2016, 130 Stat. 1618.)

Editorial Notes

References in TextRules 12(b)(6) and 56 of the Federal Rules of Civil Procedure, referred to in subsec. (g)(4), are set out in the Appendix to this title.

Amendments2016—Subsec. (g)(1)(A). Pub. L. 114–222 inserted “or section 1605B” after “but for section 1605A”.
Subsec. (h). Pub. L. 114–319 added subsec. (h).
2008—Subsec. (a)(7). Pub. L. 110–181, § 1083(b)(1)(A), struck out par. (7) which provided for lack of jurisdictional immunity in certain cases in which money damages were sought against a foreign state for personal injury or death caused by an act of torture, extrajudicial killing, aircraft sabotage, hostage taking, or the provision of material support or resources for such an act.
Subsecs. (e), (f). Pub. L. 110–181, § 1083(b)(1)(B), struck out subsecs. (e) and (f) which defined “torture”, “extrajudicial killing”, “hostage taking”, and “aircraft sabotage” and provided for a 10-year statute of limitations for actions brought under former subsec. (a)(7) of this section.
Subsec. (g)(1)(A). Pub. L. 110–181, § 1083(b)(1)(C), substituted “but for section 1605A” for “but for subsection (a)(7)”.
2006—Subsec. (d). Pub. L. 109–304 substituted “section 31301 of title 46” and “chapter 313 of title 46” for “the Ship Mortgage Act, 1920 (46 U.S.C. 911 and following)” and “that Act”, respectively.
2002—Subsec. (a)(7)(A). Pub. L. 107–117 amended Pub. L. 107–77. See 2001 Amendment note below.
2001—Subsec. (a)(7)(A). Pub. L. 107–77, as amended by Pub. L. 107–117, inserted before semicolon “or the act is related to Case Number 1:00CV03110(EGS) in the United States District Court for the District of Columbia”.
1997—Subsec. (a)(7)(B)(ii). Pub. L. 105–11 substituted “neither the claimant nor the victim was” for “the claimant or victim was not”.
1996—Subsec. (a)(7). Pub. L. 104–132, § 221(a)(1), added par. (7).
Subsecs. (e) to (g). Pub. L. 104–132, § 221(a)(2), added subsecs. (e) to (g).
1990—Subsec. (a)(6). Pub. L. 101–650 substituted “state” for “State” after “foreign”.
1988—Subsec. (a)(6). Pub. L. 100–669 added par. (6).
Subsec. (b). Pub. L. 100–702, § 1(3), struck out at end “Whenever notice is delivered under subsection (b)(1) of this section, the maritime lien shall thereafter be deemed to be an in personam claim against the foreign state which at that time owns the vessel or cargo involved: Provided, That a court may not award judgment against the foreign state in an amount greater than the value of the vessel or cargo upon which the maritime lien arose, such value to be determined as of the time notice is served under subsection (b)(1) of this section.”
Subsec. (b)(1). Pub. L. 100–640, § 1(1), substituted “and if the vessel or cargo is arrested pursuant to process obtained on behalf of the party bringing the suit, the service of process of arrest shall be deemed to constitute valid delivery of such notice, but the party bringing the suit shall be liable for any damages sustained by the foreign state as a result of the arrest if the party bringing the suit had actual or constructive knowledge that the vessel or cargo of a foreign state was involved” for “but such notice shall not be deemed to have been delivered, nor may it thereafter be delivered, if the vessel or cargo is arrested pursuant to process obtained on behalf of the party bringing the suit—unless the party was unaware that the vessel or cargo of a foreign state was involved, in which event the service of process of arrest shall be deemed to constitute valid delivery of such notice”.
Subsec. (b)(2). Pub. L. 100–640, § 1(2), substituted “paragraph (1) of this subsection” for “subsection (b)(1) of this section”.
Subsecs. (c), (d). Pub. L. 100–702, § 1(3), added subsecs. (c) and (d).

Statutory Notes and Related Subsidiaries
Effective Date of 2016 AmendmentPub. L. 114–319, § 2(b), Dec. 16, 2016, 130 Stat. 1619, provided that: “The amendment made by this section [amending this section] shall apply to any civil action commenced on or after the date of the enactment of this Act [Dec. 16, 2016].”

Amendment by Pub. L. 114–222 applicable to any civil action pending on, or commenced on or after, Sept. 28, 2016, and arising out of an injury to a person, property, or business on or after Sept. 11, 2001, see section 7 of Pub. L. 114–222, set out as a note under section 2333 of Title 18, Crimes and Criminal Procedure.

Effective Date of 2008 AmendmentFor applicability of amendments by Pub. L. 110–181 to pending cases, see section 1083(c) of Pub. L. 110–181, set out as an Effective Date note under section 1605A of this title.

Effective Date of 1997 AmendmentPub. L. 105–11 provided that the amendment made by that Act was effective with respect to any cause of action arising before, on, or after Apr. 25, 1997.

Effective Date of 1996 AmendmentPub. L. 104–132, title II, § 221(c), Apr. 24, 1996, 110 Stat. 1243, provided that: “The amendments made by this subtitle [subtitle B (§ 221) of title II of Pub. L. 104–132, amending this section and section 1610 of this title] shall apply to any cause of action arising before, on, or after the date of the enactment of this Act [Apr. 24, 1996].”


Effective Date of 1988 AmendmentPub. L. 100–640, § 3, Nov. 9, 1988, 102 Stat. 3334, provided that: “The amendments made by this Act [amending this section and section 1610 of this title] shall apply to actions commenced on or after the date of the enactment of this Act [Nov. 9, 1988].”


Effective DateSection effective 90 days after Oct. 21, 1976, see section 8 of Pub. L. 94–583, set out as a note under section 1602 of this title.

NotificationPub. L. 114–319, § 3, Dec. 16, 2016, 130 Stat. 1620, provided that: “The Secretary of State shall ensure that foreign states that apply for immunity under Public Law 89–259 (22 U.S.C. 2459) are appropriately notified of the text of this Act [amending this section and enacting provisions set out as notes under this section and section 1 of this title].”


Civil Liability for Acts of State Sponsored TerrorismPub. L. 104–208, div. A, title I, § 101(c) [title V, § 589], Sept. 30, 1996, 110 Stat. 3009–121, 3009–172, provided that:
“(a) an [sic] official, employee, or agent of a foreign state designated as a state sponsor of terrorism designated [sic] under [former] section 6(j) of the Export Administration Act of 1979 [former 50 U.S.C. 4605(j)] while acting within the scope of his or her office, employment, or agency shall be liable to a United States national or the national’s legal representative for personal injury or death caused by acts of that official, employee, or agent for which the courts of the United States may maintain jurisdiction under [former] section 1605(a)(7) of title 28, United States Code, for money damages which may include economic damages, solatium, pain, and suffering, and punitive damages if the acts were among those described in [former] section 1605(a)(7).

“(b) Provisions related to statute of limitations and limitations on discovery that would apply to an action brought under 28 U.S.C. 1605(f) and (g) shall also apply to actions brought under this section. No action shall be maintained under this action [sic] if an official, employee, or agent of the United States, while acting within the scope of his or her office, employment, or agency would not be liable for such acts if carried out within the United States.”






§ 1605A. Terrorism exception to the jurisdictional immunity of a foreign state(a) In General.—(1) No immunity.—A foreign state shall not be immune from the jurisdiction of courts of the United States or of the States in any case not otherwise covered by this chapter in which money damages are sought against a foreign state for personal injury or death that was caused by an act of torture, extrajudicial killing, aircraft sabotage, hostage taking, or the provision of material support or resources for such an act if such act or provision of material support or resources is engaged in by an official, employee, or agent of such foreign state while acting within the scope of his or her office, employment, or agency.

(2) Claim heard.—The court shall hear a claim under this section if—(A)(i)(I) the foreign state was designated as a state sponsor of terrorism at the time the act described in paragraph (1) occurred, or was so designated as a result of such act, and, subject to subclause (II), either remains so designated when the claim is filed under this section or was so designated within the 6-month period before the claim is filed under this section; or

(II) in the case of an action that is refiled under this section by reason of section 1083(c)(2)(A) of the National Defense Authorization Act for Fiscal Year 2008 or is filed under this section by reason of section 1083(c)(3) of that Act, the foreign state was designated as a state sponsor of terrorism when the original action or the related action under section 1605(a)(7) (as in effect before the enactment of this section) or section 589 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1997 (as contained in section 101(c) of division A of Public Law 104–208) was filed;


(ii) the claimant or the victim was, at the time the act described in paragraph (1) occurred—(I) a national of the United States;

(II) a member of the armed forces; or

(III) otherwise an employee of the Government of the United States, or of an individual performing a contract awarded by the United States Government, acting within the scope of the employee’s employment; and


(iii) in a case in which the act occurred in the foreign state against which the claim has been brought, the claimant has afforded the foreign state a reasonable opportunity to arbitrate the claim in accordance with the accepted international rules of arbitration; or


(B) the act described in paragraph (1) is related to Case Number 1:00CV03110 (EGS) in the United States District Court for the District of Columbia.



(b) Limitations.—An action may be brought or maintained under this section if the action is commenced, or a related action was commenced under section 1605(a)(7) (before the date of the enactment of this section) or section 589 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1997 (as contained in section 101(c) of division A of Public Law 104–208) not later than the latter of—(1) 10 years after April 24, 1996; or

(2) 10 years after the date on which the cause of action arose.


(c) Private Right of Action.—A foreign state that is or was a state sponsor of terrorism as described in subsection (a)(2)(A)(i), and any official, employee, or agent of that foreign state while acting within the scope of his or her office, employment, or agency, shall be liable to—(1) a national of the United States,

(2) a member of the armed forces,

(3) an employee of the Government of the United States, or of an individual performing a contract awarded by the United States Government, acting within the scope of the employee’s employment, or

(4) the legal representative of a person described in paragraph (1), (2), or (3),

for personal injury or death caused by acts described in subsection (a)(1) of that foreign state, or of an official, employee, or agent of that foreign state, for which the courts of the United States may maintain jurisdiction under this section for money damages. In any such action, damages may include economic damages, solatium, pain and suffering, and punitive damages. In any such action, a foreign state shall be vicariously liable for the acts of its officials, employees, or agents.

(d) Additional Damages.—After an action has been brought under subsection (c), actions may also be brought for reasonably foreseeable property loss, whether insured or uninsured, third party liability, and loss claims under life and property insurance policies, by reason of the same acts on which the action under subsection (c) is based.

(e) Special Masters.—(1) In general.—The courts of the United States may appoint special masters to hear damage claims brought under this section.

(2) Transfer of funds.—The Attorney General shall transfer, from funds available for the program under section 1404C of the Victims of Crime Act of 1984 (42 U.S.C. 10603c),11 See References in Text note below. to the Administrator of the United States district court in which any case is pending which has been brought or maintained under this section such funds as may be required to cover the costs of special masters appointed under paragraph (1). Any amount paid in compensation to any such special master shall constitute an item of court costs.


(f) Appeal.—In an action brought under this section, appeals from orders not conclusively ending the litigation may only be taken pursuant to section 1292(b) of this title.

(g) Property Disposition.—(1) In general.—In every action filed in a United States district court in which jurisdiction is alleged under this section, the filing of a notice of pending action pursuant to this section, to which is attached a copy of the complaint filed in the action, shall have the effect of establishing a lien of lis pendens upon any real property or tangible personal property that is—(A) subject to attachment in aid of execution, or execution, under section 1610;

(B) located within that judicial district; and

(C) titled in the name of any defendant, or titled in the name of any entity controlled by any defendant if such notice contains a statement listing such controlled entity.


(2) Notice.—A notice of pending action pursuant to this section shall be filed by the clerk of the district court in the same manner as any pending action and shall be indexed by listing as defendants all named defendants and all entities listed as controlled by any defendant.

(3) Enforceability.—Liens established by reason of this subsection shall be enforceable as provided in chapter 111 of this title.


(h) Definitions.—For purposes of this section—(1) the term “aircraft sabotage” has the meaning given that term in Article 1 of the Convention for the Suppression of Unlawful Acts Against the Safety of Civil Aviation;

(2) the term “hostage taking” has the meaning given that term in Article 1 of the International Convention Against the Taking of Hostages;

(3) the term “material support or resources” has the meaning given that term in section 2339A of title 18;

(4) the term “armed forces” has the meaning given that term in section 101 of title 10;

(5) the term “national of the United States” has the meaning given that term in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22));

(6) the term “state sponsor of terrorism” means a country the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)),1 section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism; and

(7) the terms “torture” and “extrajudicial killing” have the meaning given those terms in section 3 of the Torture Victim Protection Act of 1991 (28 U.S.C. 1350 note).


(Added Pub. L. 110–181, div. A, title X, § 1083(a)(1), Jan. 28, 2008, 122 Stat. 338.)

Editorial Notes

References in TextSection 1083(c) of the National Defense Authorization Act for Fiscal Year 2008, referred to in subsec. (a)(2)(A)(i)(II), is section 1083(c) of Pub. L. 110–181, which is set out as a note below.
The enactment of this section and the date of the enactment of this section, referred to in subsecs. (a)(2)(A)(i)(II) and (b), refers to the date of enactment of Pub. L. 110–181, which was approved Jan. 28, 2008.
Section 589 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1997, referred to in subsecs. (a)(2)(A)(i)(II) and (b), is Pub. L. 104–208, div. A, title I, § 101(c) [title V, § 589], which is set out as a note under section 1605 of this title.
Section 1404C of the Victims of Crime Act of 1984, referred to in subsec. (e)(2), is section 1404C of chapter XIV of title II of Pub. L. 98–473, which was classified to section 10603c of Title 42, The Public Health and Welfare, prior to editorial reclassification as section 20106 of Title 34, Crime Control and Law Enforcement.
Section 6(j) of the Export Administration Act of 1979, referred to in subsec. (h)(6), is section 6(j) of Pub. L. 96–72, which was classified to section 2405(j) of the former Appendix to Title 50, War and National Defense, prior to editorial reclassification as section 4605(j) of Title 50, and was repealed by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232.
Section 3 of the Torture Victim Protection Act of 1991, referred to in subsec. (h)(7), is section 3 of Pub. L. 102–256, which is set out as a note under section 1350 of this title.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 110–181, div. A, title X, § 1083(c), Jan. 28, 2008, 122 Stat. 342, provided that:
“(1) In general.—The amendments made by this section [enacting this section and amending sections 1605, 1607 and 1610 of this title and section 20104 of Title 34, Crime Control and Law Enforcement] shall apply to any claim arising under section 1605A of title 28, United States Code.

“(2) Prior actions.—“(A) In general.—With respect to any action that—“(i) was brought under section 1605(a)(7) of title 28, United States Code, or section 589 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1997 (as contained in section 101(c) of division A of Public Law 104–208) [28 U.S.C. 1605 note], before the date of the enactment of this Act [Jan. 28, 2008],

“(ii) relied upon either such provision as creating a cause of action,

“(iii) has been adversely affected on the grounds that either or both of these provisions fail to create a cause of action against the state, and

“(iv) as of such date of enactment, is before the courts in any form, including on appeal or motion under rule 60(b) of the Federal Rules of Civil Procedure [28 U.S.C. App.],

that action, and any judgment in the action shall, on motion made by plaintiffs to the United States district court where the action was initially brought, or judgment in the action was initially entered, be given effect as if the action had originally been filed under section 1605A(c) of title 28, United States Code.

“(B) Defenses waived.—The defenses of res judicata, collateral estoppel, and limitation period are waived—“(i) in any action with respect to which a motion is made under subparagraph (A), or

“(ii) in any action that was originally brought, before the date of the enactment of this Act, under section 1605(a)(7) of title 28, United States Code, or section 589 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1997 (as contained in section 101(c) of division A of Public Law 104–208), and is refiled under section 1605A(c) of title 28, United States Code,

to the extent such defenses are based on the claim in the action.

“(C) Time limitations.—A motion may be made or an action may be refiled under subparagraph (A) only—“(i) if the original action was commenced not later than the latter of—“(I) 10 years after April 24, 1996; or

“(II) 10 years after the cause of action arose; and


“(ii) within the 60-day period beginning on the date of the enactment of this Act.



“(3) Related actions.—If an action arising out of an act or incident has been timely commenced under section 1605(a)(7) of title 28, United States Code, or section 589 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1997 (as contained in section 101(c) of division A of Public Law 104–208) [28 U.S.C. 1605 note], any other action arising out of the same act or incident may be brought under section 1605A of title 28, United States Code, if the action is commenced not later than the latter of 60 days after—“(A) the date of the entry of judgment in the original action; or

“(B) the date of the enactment of this Act [Jan. 28, 2008].


“(4) Preserving the jurisdiction of the courts.—Nothing in section 1503 of the Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law 108–11, 117 Stat. 579) has ever authorized, directly or indirectly, the making inapplicable of any provision of chapter 97 of title 28, United States Code, or the removal of the jurisdiction of any court of the United States.”




SeverabilityPub. L. 110–181, div. A, title X, § 1083(e), Jan. 28, 2008, 122 Stat. 344, provided that: “If any provision of this section [enacting this section and amending sections 1605, 1607 and 1610 of this title and section 20104 of Title 34, Crime Control and Law Enforcement] or the amendments made by this section, or the application of such provision to any person or circumstance, is held invalid, the remainder of this section and such amendments, and the application of such provision to other persons not similarly situated or to other circumstances, shall not be affected by such invalidation.”


Sudan Claims ResolutionPub. L. 116–260, div. K, title IX, Dec. 27, 2020, 134 Stat. 1821, provided in part: “That any unexpended balances remaining following the distributions described in section 7(b)(1) of the Sudan Claims Resolution Act [probably means section 1707(b)(1) of title XVII of div. FF of Pub. L. 116–260; see note below] that are determined by the Secretary of State, not later than September 30, 2030, and at the close of each fiscal year thereafter, to be excess to the needs of such distributions, shall be returned to the general fund of the Treasury”.

Pub. L. 116–260, div. FF, title XVII, Dec. 27, 2020, 134 Stat. 3291, provided that:
“SEC. 1701. SHORT TITLE.“This title may be cited as the ‘Sudan Claims Resolution Act’.


“SEC. 1702. SENSE OF CONGRESS.“It is the sense of Congress that—“(1) the United States should support Sudan’s democratic transition, particularly in light of the country’s dire economic situation, and this is a critical moment to address longstanding issues in the relationship between the United States and Sudan;

“(2) as part of the process of restoring normal relations between Sudan and the United States, Congress supports efforts to provide meaningful compensation to individuals employed by or serving as contractors for the United States Government, as well as their family members, who personally have been awarded by a United States District Court a judgment for compensatory damages against Sudan; and

“(3) the terrorism-related claims of victims and family members of the September 11, 2001, terrorist attacks must be preserved and protected.


“SEC. 1703. DEFINITIONS.“In this Act [probably means “this title”]:“(1) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the Committee on Foreign Relations and the Committee on the Judiciary of the Senate; and

“(B) the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives.


“(2) Claims agreement.—The term ‘claims agreement’ means the Claims Settlement Agreement Between the Government of the United States of America and the Government of the Republic of the Sudan, done at Washington, D.C., on October 30, 2020, including all annexes, appendices, side letters, related agreements, and instruments for implementation, including the escrow agreement among the Central Bank of Sudan, the Federal Reserve Bank of New York, and the escrow agent appointed thereby, as well as the escrow conditions release agreement, set out in an exchange of diplomatic notes between the United States and Sudan on October 21, 2020, and subsequently amended on December 19, 2020.

“(3) Foreign national.—The term ‘foreign national’ means an individual who is not a citizen of the United States.

“(4) Secretary.—The term ‘Secretary’ means the Secretary of State.

“(5) State sponsor of terrorism.—The term ‘state sponsor of terrorism’ means a country the government of which the Secretary has determined is a government that has repeatedly provided support for acts of international terrorism, for purposes of—“(A) section 1754(c)(1)(A)(i) of the Export Control Reform Act of 2018 (50 U.S.C. 4813(c)(1)(A)(i));

“(B) section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371);

“(C) section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)); or

“(D) any other provision of law.


“(6) Sudan.—The term ‘Sudan’ means the Government of the Republic of the Sudan.


“SEC. 1704. RECEIPT OF ADEQUATE FUNDS; IMMUNITIES OF SUDAN.“(a) Immunity.—“(1) In general.—Subject to section 1706, and notwithstanding any other provision of law, upon submission of a certification described in paragraph (2)—“(A) Sudan, an agency or instrumentality of Sudan, and the property of Sudan or an agency or instrumentality of Sudan, shall not be subject to the exceptions to immunity from jurisdiction, liens, attachment, and execution under section 1605(a)(7) (as such section was in effect on January 27, 2008) or section 1605A or 1610 (insofar as section 1610 relates to a judgment under such section 1605(a)(7) or 1605A) of title 28, United States Code;

“(B) section 1605A(c) of title 28, United States Code, section 1083(c) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 28 U.S.C. 1605A note), section 589 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1997 (Public Law 104–208; 28 U.S.C. 1605 note), and any other private right of action relating to acts by a state sponsor of terrorism arising under Federal, State, or foreign law shall not apply with respect to claims against Sudan, or any of its agencies, instrumentalities, officials, employees, or agents in any action in a Federal or State court; and

“(C) any attachment, decree, lien, execution, garnishment, or other judicial process brought against property of Sudan, or property of any agency, instrumentality, official, employee, or agent of Sudan, in connection with an action that is precluded by subparagraph (A) or (B) shall be void.


“(2) Certification.—A certification described in this paragraph is a certification by the Secretary to the appropriate congressional committees stating that—“(A) the August 12, 1993, designation of Sudan as a state sponsor of terrorism has been formally rescinded;

“(B) Sudan has made final payments with respect to the private settlement of the claims of victims of the U.S.S. Cole attack; and

“(C) the United States Government has received funds pursuant to the claims agreement that are sufficient to ensure—“(i) payment of the agreed private settlement amount for the death of a citizen of the United States who was an employee of the United States Agency for International Development in Sudan on January 1, 2008;

“(ii) meaningful compensation for claims of citizens of the United States (other than individuals described in section 1707(a)(1)) for wrongful death or physical injury in cases arising out of the August 7, 1998, bombings of the United States embassies located in Nairobi, Kenya, and Dar es Salaam, Tanzania; and

“(iii) funds for compensation through a fair process to address compensation for terrorism-related claims of foreign nationals for wrongful death or physical injury arising out of the events referred to in clause (ii).




“(b) Scope.—Subject to section 1706, subsection (a) of this section shall apply to all conduct and any event occurring before the date of the certification described in subsection (a)(2), regardless of whether, or the extent to which, application of that subsection affects any action filed before, on, or after that date.

“(c) Authority of the Secretary.—The certification by the Secretary referred to in subsection (a)(2) may not be delegated and may not be subject to judicial review.


“SEC. 1705. REAUTHORIZATION OF AND MODIFICATIONS TO UNITED STATES VICTIMS OF STATE SPONSORED TERRORISM FUND.
[Amended section 20144 of Title 34, Crime Control and Law Enforcement.]

“SEC. 1706. PRESERVATION OF CERTAIN PENDING INTERNATIONAL TERRORISM CLAIMS AGAINST SUDAN.“(a) Findings.—Congress makes the following findings:“(1) It is the long-standing policy of the United States that civil lawsuits against those who support, aid and abet, and provide material support for international terrorism serve the national security interests of the United States by deterring the sponsorship of terrorism and by advancing interests of justice, transparency, and accountability.

“(2) Neither the claims agreement, nor any other aspect of the effort to normalize relations with Sudan—“(A) resolved claims against Sudan involving victims and family members of the September 11, 2001, terrorist attacks; or

“(B) otherwise advanced the interests of the victims and family members of the September 11, 2001, terrorist attacks.


“(3) The claims referenced in paragraph (2)(A) remain pending in the multidistrict proceeding 03–MDL–1570 in the United States District Court for the Southern District of New York, and subsection (c) preserves and protects those claims.


“(b) Sense of Congress.—It is the sense of Congress that the executive branch should not file a Statement of Interest or any other submission, or intervene in any other way, in the multidistrict proceeding 03–MDL–1570, in connection to the rescission of the designation of Sudan as a state sponsor of terrorism or the restoration of Sudan’s immunities from jurisdiction and execution in conformity with this Act [probably means “this title”], if such action would disadvantage terrorism victims.

“(c) In General.—Nothing in this Act [probably means “this title”] shall apply to, be construed to apply to, or otherwise affect—“(1) any claim in any of the proceedings comprising the multidistrict proceeding 03-MDL-1570 in the United States District Court for the Southern District of New York brought by any person who, as of the date of the enactment of this Act [Dec. 27, 2020], has a claim pending against Sudan (including as a member of a class certified under Rule 23 of the Federal Rules of Civil Procedure or as a putative member of such a class pending certification); or

“(2) the enforcement of any judgment in favor of such person entered in such proceeding.


“(d) Applicable Law.—Proceedings described in subsection (c) shall be governed by applicable law in effect before the date of the enactment of this Act [Dec. 27, 2020], including—“(1) chapter 97 of title 28, United States Code (commonly known as the ‘Foreign Sovereign Immunities Act of 1976’), including 28 U.S.C. 1605A note [sic];

“(2) section 201 [probably means section 201(a), (b), (d)] of the Terrorism Risk Insurance Act of 2002 (Public Law 107–297; 28 U.S.C. 1610 note), with respect to any asset that, on or after the date of enactment of this Act, is designated as a blocked asset (as defined in subsection (d)(2) of that section);

“(3) rules governing the rights of parties to amend pleadings; and

“(4) other relevant provisions of law.


“(e) Rule of Construction.—Nothing in this section shall alter, impact the interpretation of, or otherwise affect—“(1) any section of chapter 97 of title 28, United States Code; or

“(2) any other provision of law.



“SEC. 1707. COMPENSATION FOR CERTAIN NATURALIZED UNITED STATES CITIZENS AND FOREIGN NATIONALS.“(a) Compensation.—“(1) In general.—There is authorized to be appropriated $150,000,000 for payment of compensation, notwithstanding any other provision of law, to any individual who—“(A) has been awarded a judgment in any of the cases set forth in section (c) of the Annex to the claims agreement; and

“(B) is—“(i) a United States employee or contractor injured in connection with the bombings of the United States embassies located in Nairobi, Kenya, and Dar es Salaam, Tanzania, who became a United States citizen after August 7, 1998, and before the date of the enactment of this Act [Dec. 27, 2020];

“(ii) a family member—     “(I) of a United States employee or contractor injured in connection with the bombings of the United States embassies located in Nairobi, Kenya, and Dar es Salaam, Tanzania; and

     “(II) who is a United States citizen as of the date of the enactment of this Act; or


“(iii) a family member—     “(I) of a foreign national United States employee or contractor killed during those bombings; and

     “(II) who is a United States citizen as of the date of the enactment of this Act.




“(2) Payments.—With the requirement of achieving parity in compensation between individuals who became United States citizens after August 7, 1998, and individuals who were United States citizens on or before August 7, 1998, payment of compensation under paragraph (1) to—“(A) an individual described in paragraph (1)(B)(i) shall be based on the same standards used to determine the compensation for an employee or contractor injured in connection with the bombings described in that paragraph who was a United States citizen on or before August 7, 1998;

“(B) an individual described in paragraph (1)(B)(ii) shall be on an equal basis to compensation provided to a family member of an individual described in subparagraph (A); and

“(C) an individual described in paragraph (1)(B)(iii) shall be on an equal, or, where applicable, a pro rata basis to compensation provided to a family member of a United States employee or contractor who was a United States citizen killed during such bombings.



“(b) Distribution and Requirements.—“(1) Distribution.—The Secretary shall distribute payments from funds made available to carry out subsection (a)(1) to individuals described in that subsection.

“(2) Authorization letter.—Not later than December 31, 2021, the Secretary shall send a letter to each individual who will receive payment under paragraph (1) informing the individual of the amount of compensation the individual will receive pending the execution of any writings under paragraph (3), and the standards used to determine compensation under subsection (a)(2), taking into account the individual’s final judgment amount.

“(3) Requirement before distribution.—Before making a payment to an individual under paragraph (1), and after the delivery of the authorization letter under paragraph (2), the Secretary shall require the individual to execute a writing that includes a waiver and release of all the individual’s rights to assert claims for compensatory or other relief in any form or to enforce any judgment against Sudan in connection with, and any claims against the United States related to, any claim, suit, or action specified in Article II of the claims agreement.


“(c) Foreign Nationals.—Notwithstanding any other provision of law or the claims agreement—“(1) individuals described in subsection (a)(1) are not eligible to receive any compensation as provided by Sudan pursuant to Article III of the claims agreement; and

“(2) the funds provided by Sudan for distribution of compensation to such individuals pursuant to the Annex of the claims agreement shall be redistributed—“(A) among all other individuals eligible for compensation under section (c) of the Annex to the claims agreement consistent with the principles set out in that Annex; or

“(B) if Sudan and the foreign nationals eligible for compensation reach a private settlement, then pursuant to the terms of that settlement.



“(d) Department of State Reporting Requirements.—“(1) Initial report.—Not later than 90 days after the date of the enactment of this Act [Dec. 27, 2020], the Secretary shall submit to the appropriate congressional committees a report that includes a detailed description of the plan of the Department of State for the distribution of payments to each category of individual described in subsection (a)(1), including how the Department is arriving at compensation levels for each individual and the amount of compensation each such individual will receive from funds made available to carry out that subsection.

“(2) Updated report.—Not later than December 31, 2021, the Secretary shall submit to the appropriate congressional committees a report describing—“(A) whether the distribution plan described in paragraph (1) was carried out; and

“(B) whether compensation levels were provided as described in the report required by paragraph (1).



“(e) Comptroller General Report.—Not later than December 31, 2022, the Comptroller General of the United States shall submit to the appropriate congressional committees a report assessing the implementation of this section by the Department of State, including whether—“(1) all distributions were made in accordance with the requirements of subsections (a), (b), and (c); and

“(2) all individuals described in subsection (a)(1) received compensation from amounts made available to carry out that subsection in the manner described in subsection (a)(2).



“SEC. 1708. TREATY AND EXECUTIVE AGREEMENT PRACTICE.“(a) Findings.—Congress makes the following findings:“(1) Congress and the executive branch share responsibility for the foreign relations of the United States pursuant to Article I and Article II of the Constitution of the United States.

“(2) All legislative powers of the Federal Government, including on matters of foreign relations, are vested in the Congress of the United States pursuant to section 1 of Article I of the Constitution.

“(3) The executive branch may not direct Congress to take any action, nor may it convey any legislative or other power assigned to Congress under the Constitution to any entity, domestic or foreign.

“(4) The original escrow release conditions agreement prescribed specific legislative text and purported both to require enactment of such text and provide a veto to Sudan over exceptions to that text.

“(5) Congress rejected the approach described in paragraph (4).

“(6) The executive branch and Sudan subsequently amended the escrow release conditions agreement to eliminate the specific legislative text as well as the purported requirement for enactment and the purported veto over exceptions to that text.


“(b) Amendment to Case-Zablocki Act.—
[Amended section 112b of Title 1, General Provisions.]”





Libya Claims ResolutionPub. L. 110–301, Aug. 4, 2008, 122 Stat. 2999, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Libyan Claims Resolution Act’.


“SEC. 2. DEFINITIONS.“In this Act—“(1) the term ‘appropriate congressional committees’ means the Committee on Foreign Relations and the Committee on the Judiciary of the Senate and the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives;

“(2) the term ‘claims agreement’ means an international agreement between the United States and Libya, binding under international law, that provides for the settlement of terrorism-related claims of nationals of the United States against Libya through fair compensation;

“(3) the term ‘national of the United States’ has the meaning given that term in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22));

“(4) the term ‘Secretary’ means the Secretary of State; and

“(5) the term ‘state sponsor of terrorism’ means a country the government of which the Secretary has determined, for purposes of [former] section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)) [former 50 U.S.C. 4605(j)], section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.


“SEC. 3. SENSE OF CONGRESS.“Congress supports the President in his efforts to provide fair compensation to all nationals of the United States who have terrorism-related claims against Libya through a comprehensive settlement of claims by such nationals against Libya pursuant to an international agreement between the United States and Libya as a part of the process of restoring normal relations between Libya and the United States.


“SEC. 4. ENTITY TO ASSIST IN IMPLEMENTATION OF CLAIMS AGREEMENT.“(a) Designation of Entity.—“(1) Designation.—The Secretary, by publication in the Federal Register, may, after consultation with the appropriate congressional committees, designate 1 or more entities to assist in providing compensation to nationals of the United States, pursuant to a claims agreement.

“(2) Authority of the secretary.—The designation of an entity under paragraph (1) is within the sole discretion of the Secretary, and may not be delegated. The designation shall not be subject to judicial review.


“(b) Immunity.—“(1) Property.—“(A) In general.—Notwithstanding any other provision of law, if the Secretary designates any entity under subsection (a)(1), any property described in subparagraph (B) of this paragraph shall be immune from attachment or any other judicial process. Such immunity shall be in addition to any other applicable immunity.

“(B) Property described.—The property described in this subparagraph is any property that—“(i) relates to the claims agreement; and

“(ii) for the purpose of implementing the claims agreement, is—     “(I) held by an entity designated by the Secretary under subsection (a)(1);

     “(II) transferred to the entity; or

     “(III) transferred from the entity.




“(2) Other acts.—An entity designated by the Secretary under subsection (a)(1), and any person acting through or on behalf of such entity, shall not be liable in any Federal or State court for any action taken to implement a claims agreement.


“(c) Nonapplicability of the Government Corporation Control Act.—An entity designated by the Secretary under subsection (a)(1) shall not be subject to chapter 91 of title 31, United States Code (commonly known as the ‘Government Corporation Control Act’).


“SEC. 5. RECEIPT OF ADEQUATE FUNDS; IMMUNITIES OF LIBYA.“(a) Immunity.—“(1) In general.—Notwithstanding any other provision of law, upon submission of a certification described in paragraph (2)—“(A) Libya, an agency or instrumentality of Libya, and the property of Libya or an agency or instrumentality of Libya, shall not be subject to the exceptions to immunity from jurisdiction, liens, attachment, and execution contained in section 1605A, [former] 1605(a)(7), or 1610 (insofar as section 1610 relates to a judgment under such section 1605A or [former] 1605(a)(7)) of title 28, United States Code;

“(B) section 1605A(c) of title 28, United States Code, section 1083(c) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 342; 28 U.S.C. 1605A note), section 589 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1997 [Pub. L. 104–208, div. A, title I, § 101(c)] (28 U.S.C. 1605 note), and any other private right of action relating to acts by a state sponsor of terrorism arising under Federal, State, or foreign law shall not apply with respect to claims against Libya, or any of its agencies, instrumentalities, officials, employees, or agents in any action in a Federal or State court; and

“(C) any attachment, decree, lien, execution, garnishment, or other judicial process brought against property of Libya, or property of any agency, instrumentality, official, employee, or agent of Libya, in connection with an action that would be precluded by subparagraph (A) or (B) shall be void.


“(2) Certification.—A certification described in this paragraph is a certification—“(A) by the Secretary to the appropriate congressional committees; and

“(B) stating that the United States Government has received funds pursuant to the claims agreement that are sufficient to ensure—“(i) payment of the settlements referred to in section 654(b) of division J of the Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2342); and

“(ii) fair compensation of claims of nationals of the United States for wrongful death or physical injury in cases pending on the date of enactment of this Act [Aug. 4, 2008] against Libya arising under section 1605A of title 28, United States Code (including any action brought under [former] section 1605(a)(7) of title 28, United States Code, or section 589 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1997 (28 U.S.C. 1605 note), that has been given effect as if the action had originally been filed under [section] 1605A(c) of title 28, United States Code, pursuant to section 1083(c) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 342; 28 U.S.C. 1605A note)).




“(b) Temporal Scope.—Subsection (a) shall apply only with respect to any conduct or event occurring before June 30, 2006, regardless of whether, or the extent to which, application of that subsection affects any action filed before, on, or after that date.

“(c) Authority of the Secretary.—The certification by the Secretary referred to in subsection (a)(2) may not be delegated, and shall not be subject to judicial review.”





Applicability to IraqPub. L. 110–181, div. A, title X, § 1083(d), Jan. 28, 2008, 122 Stat. 343, provided that:
“(1) Applicability.—The President may waive any provision of this section [enacting this section and amending sections 1605, 1607 and 1610 of this title and section 20104 of Title 34, Crime Control and Law Enforcement] with respect to Iraq, insofar as that provision may, in the President’s determination, affect Iraq or any agency or instrumentality thereof, if the President determines that—“(A) the waiver is in the national security interest of the United States;

“(B) the waiver will promote the reconstruction of, the consolidation of democracy in, and the relations of the United States with, Iraq; and

“(C) Iraq continues to be a reliable ally of the United States and partner in combating acts of international terrorism.


“(2) Temporal scope.—The authority under paragraph (1) shall apply—“(A) with respect to any conduct or event occurring before or on the date of the enactment of this Act [Jan. 28, 2008];

“(B) with respect to any conduct or event occurring before or on the date of the exercise of that authority; and

“(C) regardless of whether, or the extent to which, the exercise of that authority affects any action filed before, on, or after the date of the exercise of that authority or of the enactment of this Act.


“(3) Notification to congress.—A waiver by the President under paragraph (1) shall cease to be effective 30 days after it is made unless the President has notified Congress in writing of the basis for the waiver as determined by the President under paragraph (1).

“(4) Sense of congress.—It is the sense of the Congress that the President, acting through the Secretary of State, should work with the Government of Iraq on a state-to-state basis to ensure compensation for any meritorious claims based on terrorist acts committed by the Saddam Hussein regime against individuals who were United States nationals or members of the United States Armed Forces at the time of those terrorist acts and whose claims cannot be addressed in courts in the United States due to the exercise of the waiver authority under paragraph (1).”




Executive Documents

Ex. Ord. No. 13477. Settlement of Claims Against Libya
Ex. Ord. No. 13477, Oct. 31, 2008, 73 F.R. 65965, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and pursuant to the August 14, 2008, claims settlement agreement between the United States of America and Libya (Claims Settlement Agreement), and in recognition of the October 31, 2008, certification of the Secretary of State, pursuant to section 5(a)(2) of the Libyan Claims Resolution Act (Public Law 110–301), and in order to continue the process of normalizing relations between the United States and Libya, it is hereby ordered as follows:
Section 1. All claims within the terms of Article I of the Claims Settlement Agreement (Article I) are settled.
(a) Claims of United States nationals within the terms of Article I are espoused by the United States and are settled according to the terms of the Claims Settlement Agreement.
(i) No United States national may assert or maintain any claim within the terms of Article I in any forum, domestic or foreign, except under the procedures provided for by the Secretary of State.
(ii) Any pending suit in any court, domestic or foreign, by United States nationals (including any suit with a judgment that is still subject to appeal or other forms of direct judicial review) coming within the terms of Article I shall be terminated.
(iii) The Secretary of State shall provide for procedures governing applications by United States nationals with claims within the terms of Article I for compensation for those claims.
(iv) The Attorney General shall enforce this subsection through all appropriate means, which may include seeking the dismissal, with prejudice, of any claim of a United States national within the terms of Article I pending or filed in any forum, domestic or foreign.
(b) Claims of foreign nationals within the terms of Article I are settled according to the terms of the Claims Settlement Agreement.
(i) No foreign national may assert or maintain any claim coming within the terms of Article I in any court in the United States.
(ii) Any pending suit in any court in the United States by foreign nationals (including any suit with a judgment that is still subject to appeal or other forms of direct judicial review) coming within the terms of Article I shall be terminated.
(iii) Neither the dismissal of the lawsuit, nor anything in this order, shall affect the ability of any foreign national to pursue other available remedies for claims coming within the terms of Article I in foreign courts or through the efforts of foreign governments.
(iv) The Attorney General shall enforce this subsection through all appropriate means, which may include seeking the dismissal, with prejudice, of any claim of a foreign national within the terms of Article I pending or filed in any court in the United States.
Sec. 2. For purposes of this order:
(a) The term “United States national” has the same meaning as “national of the United States” in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)), but also includes any entity organized under the laws of the United States or any jurisdiction within the United States (including foreign branches).
(b) The term “foreign national” means any person other than a United States national.
(c) The term “person” means any individual or entity, including both natural and juridical persons.
(d) The term “entity” means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization.
Sec. 3. This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, instrumentalities, or entities, its officers or employees, or any other person.

George W. Bush.



Waiver of Section 1083 of the National Defense Authorization Act for Fiscal Year 2008
Determination of President of the United States, No. 2008–9, Jan. 28, 2008, 73 F.R. 6571, provided:
Memorandum for the Secretary of State
By the authority vested in me as President by the Constitution and the laws of the United States, including section 301 of title 3, United States Code, and section 1083(d) of the National Defense Authorization Act for Fiscal Year 2008 (the “Act”), I hereby determine that:
• All provisions of section 1083 of the Act, if applied to Iraq or any agency or instrumentality thereof, may affect Iraq or its agencies or instrumentalities, by exposing Iraq or its agencies or instrumentalities to liability in United States courts and by entangling their assets in litigation.
• The economic security and successful reconstruction of Iraq continue to be top national security priorities of the United States. Section 1083 of the Act threatens those key priorities. If permitted to apply to Iraq, section 1083 would risk the entanglement of substantial Iraqi assets in litigation in the United States—including those of the Development Fund for Iraq, the Central Bank of Iraq, and commercial entities in the United States in which Iraq has an interest. Section 1083 also would expose Iraq to new liability of at least several billion dollars by undoing judgments favorable to Iraq, by foreclosing available defenses on which Iraq is relying in pending litigation, and by creating a new Federal cause of action backed by the prospect of punitive damages to support claims that may previously have been foreclosed. If permitted to apply to Iraq, section 1083 would have a significant financial impact on Iraq and would result in the redirection of financial resources from the continued reconstruction of Iraq and the harming of Iraq’s stability, contrary to the interests of the United States.
• A waiver of all provisions of section 1083 with respect to Iraq and any agency or instrumentality of Iraq is therefore in the national security interest of the United States and will promote the reconstruction of, the consolidation of democracy in, and the relations of the United States with, Iraq.
• Iraq continues to be a reliable ally of the United States and a partner in combating acts of international terrorism. The November 26, 2007, Declaration of Principles for a Long-Term Relationship of Cooperation and Friendship between the Republic of Iraq and the United States of America confirmed the commitment of the United States and Iraq to build an enduring relationship in the political, diplomatic, economic, and security arenas and to work together to combat all terrorist groups, including al-Qaida.
Accordingly, I hereby waive all provisions of section 1083 of the Act with respect to Iraq and any agency or instrumentality thereof.
You are authorized and directed to notify the Congress of this determination and waiver and the accompanying memorandum of justification [not set out in the Code], incorporated by reference herein, and to arrange for their publication in the Federal Register.

George W. Bush.




§ 1605B. Responsibility of foreign states for international terrorism against the United States(a) Definition.—In this section, the term “international terrorism”—(1) has the meaning given the term in section 2331 of title 18, United States Code; and

(2) does not include any act of war (as defined in that section).


(b) Responsibility of Foreign States.—A foreign state shall not be immune from the jurisdiction of the courts of the United States in any case in which money damages are sought against a foreign state for physical injury to person or property or death occurring in the United States and caused by—(1) an act of international terrorism in the United States; and

(2) a tortious act or acts of the foreign state, or of any official, employee, or agent of that foreign state while acting within the scope of his or her office, employment, or agency, regardless where the tortious act or acts of the foreign state occurred.


(c) Claims by Nationals of the United States.—Notwithstanding section 2337(2) of title 18, a national of the United States may bring a claim against a foreign state in accordance with section 2333 of that title if the foreign state would not be immune under subsection (b).

(d) Rule of Construction.—A foreign state shall not be subject to the jurisdiction of the courts of the United States under subsection (b) on the basis of an omission or a tortious act or acts that constitute mere negligence.

(Added Pub. L. 114–222, § 3(a), Sept. 28, 2016, 130 Stat. 853.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any civil action pending on, or commenced on or after, Sept. 28, 2016, and arising out of an injury to a person, property, or business on or after Sept. 11, 2001, see section 7 of Pub. L. 114–222, set out as an Effective Date of 2016 Amendment note under section 2333 of Title 18, Crimes and Criminal Procedure.

Stay of Actions Pending State NegotiationsPub. L. 114–222, § 5, Sept. 28, 2016, 130 Stat. 854, provided that:
“(a) Exclusive Jurisdiction.—The courts of the United States shall have exclusive jurisdiction in any action in which a foreign state is subject to the jurisdiction of a court of the United States under section 1605B of title 28, United States Code, as added by section 3(a) of this Act.

“(b) Intervention.—The Attorney General may intervene in any action in which a foreign state is subject to the jurisdiction of a court of the United States under section 1605B of title 28, United States Code, as added by section 3(a) of this Act, for the purpose of seeking a stay of the civil action, in whole or in part.

“(c) Stay.—“(1) In general.—A court of the United States may stay a proceeding against a foreign state if the Secretary of State certifies that the United States is engaged in good faith discussions with the foreign state defendant concerning the resolution of the claims against the foreign state, or any other parties as to whom a stay of claims is sought.

“(2) Duration.—“(A) In general.—A stay under this section may be granted for not more than 180 days.

“(B) Extension.—“(i) In general.—The Attorney General may petition the court for an extension of the stay for additional 180-day periods.

“(ii) Recertification.—A court shall grant an extension under clause (i) if the Secretary of State recertifies that the United States remains engaged in good faith discussions with the foreign state defendant concerning the resolution of the claims against the foreign state, or any other parties as to whom a stay of claims is sought.”









§ 1606. Extent of liability
As to any claim for relief with respect to which a foreign state is not entitled to immunity under section 1605 or 1607 of this chapter, the foreign state shall be liable in the same manner and to the same extent as a private individual under like circumstances; but a foreign state except for an agency or instrumentality thereof shall not be liable for punitive damages; if, however, in any case wherein death was caused, the law of the place where the action or omission occurred provides, or has been construed to provide, for damages only punitive in nature, the foreign state shall be liable for actual or compensatory damages measured by the pecuniary injuries resulting from such death which were incurred by the persons for whose benefit the action was brought.
(Added Pub. L. 94–583, § 4(a), Oct. 21, 1976, 90 Stat. 2894; amended Pub. L. 105–277, div. A, § 101(h) [title I, § 117(b)], Oct. 21, 1998, 112 Stat. 2681–480, 2681–491; Pub. L. 106–386, div. C, § 2002(g)(2), formerly § 2002(f)(2), Oct. 28, 2000, 114 Stat. 1543, renumbered § 2002(g)(2), Pub. L. 107–297, title II, § 201(c)(3), Nov. 26, 2002, 116 Stat. 2337.)

Editorial Notes
Amendments2000—Pub. L. 106–386, § 2002(g)(2), formerly § 2002(f)(2), as renumbered by Pub. L. 107–297, which directed repeal of section 101(h) [title I, § 117(b)] of div. A of Pub. L. 105–277, was executed by striking out “, except any action under section 1605(a)(7) or 1610(f)” after “punitive damages”, to reflect the probable intent of Congress. See 1998 Amendment note below.
1998—Pub. L. 105–277 inserted “, except any action under section 1605(a)(7) or 1610(f)” after “punitive damages”.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–277 applicable to any claim for which a foreign state is not immune under section 1605(a)(7) of this title arising before, on, or after Oct. 21, 1998, see section 101(h) [title I, § 117(c)] of Pub. L. 105–277, set out as a note under section 1610 of this title.

Effective DateSection effective 90 days after Oct. 21, 1976, see section 8 of Pub. L. 94–583, set out as a note under section 1602 of this title.



§ 1607. Counterclaims
In any action brought by a foreign state, or in which a foreign state intervenes, in a court of the United States or of a State, the foreign state shall not be accorded immunity with respect to any counterclaim—(a) for which a foreign state would not be entitled to immunity under section 1605 or 1605A of this chapter had such claim been brought in a separate action against the foreign state; or

(b) arising out of the transaction or occurrence that is the subject matter of the claim of the foreign state; or

(c) to the extent that the counterclaim does not seek relief exceeding in amount or differing in kind from that sought by the foreign state.

(Added Pub. L. 94–583, § 4(a), Oct. 21, 1976, 90 Stat. 2894; amended Pub. L. 110–181, div. A, title X, § 1083(b)(2), Jan. 28, 2008, 122 Stat. 341.)

Editorial Notes
Amendments2008—Subsec. (a). Pub. L. 110–181 inserted “or 1605A” after “section 1605”.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentFor applicability of amendments by Pub. L. 110–181 to pending cases, see section 1083(c) of Pub. L. 110–181, set out as an Effective Date note under section 1605A of this title.

Effective DateSection effective 90 days after Oct. 21, 1976, see section 8 of Pub. L. 94–583, set out as a note under section 1602 of this title.



§ 1608. Service; time to answer; default(a) Service in the courts of the United States and of the States shall be made upon a foreign state or political subdivision of a foreign state:(1) by delivery of a copy of the summons and complaint in accordance with any special arrangement for service between the plaintiff and the foreign state or political subdivision; or

(2) if no special arrangement exists, by delivery of a copy of the summons and complaint in accordance with an applicable international convention on service of judicial documents; or

(3) if service cannot be made under paragraphs (1) or (2), by sending a copy of the summons and complaint and a notice of suit, together with a translation of each into the official language of the foreign state, by any form of mail requiring a signed receipt, to be addressed and dispatched by the clerk of the court to the head of the ministry of foreign affairs of the foreign state concerned, or

(4) if service cannot be made within 30 days under paragraph (3), by sending two copies of the summons and complaint and a notice of suit, together with a translation of each into the official language of the foreign state, by any form of mail requiring a signed receipt, to be addressed and dispatched by the clerk of the court to the Secretary of State in Washington, District of Columbia, to the attention of the Director of Special Consular Services—and the Secretary shall transmit one copy of the papers through diplomatic channels to the foreign state and shall send to the clerk of the court a certified copy of the diplomatic note indicating when the papers were transmitted.

As used in this subsection, a “notice of suit” shall mean a notice addressed to a foreign state and in a form prescribed by the Secretary of State by regulation.

(b) Service in the courts of the United States and of the States shall be made upon an agency or instrumentality of a foreign state:(1) by delivery of a copy of the summons and complaint in accordance with any special arrangement for service between the plaintiff and the agency or instrumentality; or

(2) if no special arrangement exists, by delivery of a copy of the summons and complaint either to an officer, a managing or general agent, or to any other agent authorized by appointment or by law to receive service of process in the United States; or in accordance with an applicable international convention on service of judicial documents; or

(3) if service cannot be made under paragraphs (1) or (2), and if reasonably calculated to give actual notice, by delivery of a copy of the summons and complaint, together with a translation of each into the official language of the foreign state—(A) as directed by an authority of the foreign state or political subdivision in response to a letter rogatory or request or

(B) by any form of mail requiring a signed receipt, to be addressed and dispatched by the clerk of the court to the agency or instrumentality to be served, or

(C) as directed by order of the court consistent with the law of the place where service is to be made.



(c) Service shall be deemed to have been made—(1) in the case of service under subsection (a)(4), as of the date of transmittal indicated in the certified copy of the diplomatic note; and

(2) in any other case under this section, as of the date of receipt indicated in the certification, signed and returned postal receipt, or other proof of service applicable to the method of service employed.


(d) In any action brought in a court of the United States or of a State, a foreign state, a political subdivision thereof, or an agency or instrumentality of a foreign state shall serve an answer or other responsive pleading to the complaint within sixty days after service has been made under this section.

(e) No judgment by default shall be entered by a court of the United States or of a State against a foreign state, a political subdivision thereof, or an agency or instrumentality of a foreign state, unless the claimant establishes his claim or right to relief by evidence satisfactory to the court. A copy of any such default judgment shall be sent to the foreign state or political subdivision in the manner prescribed for service in this section.

(Added Pub. L. 94–583, § 4(a), Oct. 21, 1976, 90 Stat. 2894.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 90 days after Oct. 21, 1976, see section 8 of Pub. L. 94–583, set out as a note under section 1602 of this title.



§ 1609. Immunity from attachment and execution of property of a foreign state
Subject to existing international agreements to which the United States is a party at the time of enactment of this Act the property in the United States of a foreign state shall be immune from attachment 11 So in original. Probably should be followed by a comma. arrest 1 and execution except as provided in sections 1610 and 1611 of this chapter.
(Added Pub. L. 94–583, § 4(a), Oct. 21, 1976, 90 Stat. 2895.)

Editorial Notes

References in TextThe time of enactment of this Act, referred to in text, probably means the time of enactment of Pub. L. 94–583, which was approved Oct. 21, 1976.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 90 days after Oct. 21, 1976, see section 8 of Pub. L. 94–583, set out as a note under section 1602 of this title.



§ 1610. Exceptions to the immunity from attachment or execution(a) The property in the United States of a foreign state, as defined in section 1603(a) of this chapter, used for a commercial activity in the United States, shall not be immune from attachment in aid of execution, or from execution, upon a judgment entered by a court of the United States or of a State after the effective date of this Act, if—(1) the foreign state has waived its immunity from attachment in aid of execution or from execution either explicitly or by implication, notwithstanding any withdrawal of the waiver the foreign state may purport to effect except in accordance with the terms of the waiver, or

(2) the property is or was used for the commercial activity upon which the claim is based, or

(3) the execution relates to a judgment establishing rights in property which has been taken in violation of international law or which has been exchanged for property taken in violation of international law, or

(4) the execution relates to a judgment establishing rights in property—(A) which is acquired by succession or gift, or

(B) which is immovable and situated in the United States: Provided, That such property is not used for purposes of maintaining a diplomatic or consular mission or the residence of the Chief of such mission, or


(5) the property consists of any contractual obligation or any proceeds from such a contractual obligation to indemnify or hold harmless the foreign state or its employees under a policy of automobile or other liability or casualty insurance covering the claim which merged into the judgment, or

(6) the judgment is based on an order confirming an arbitral award rendered against the foreign state, provided that attachment in aid of execution, or execution, would not be inconsistent with any provision in the arbitral agreement, or

(7) the judgment relates to a claim for which the foreign state is not immune under section 1605A or section 1605(a)(7) (as such section was in effect on January 27, 2008), regardless of whether the property is or was involved with the act upon which the claim is based.


(b) In addition to subsection (a), any property in the United States of an agency or instrumentality of a foreign state engaged in commercial activity in the United States shall not be immune from attachment in aid of execution, or from execution, upon a judgment entered by a court of the United States or of a State after the effective date of this Act, if—(1) the agency or instrumentality has waived its immunity from attachment in aid of execution or from execution either explicitly or implicitly, notwithstanding any withdrawal of the waiver the agency or instrumentality may purport to effect except in accordance with the terms of the waiver, or

(2) the judgment relates to a claim for which the agency or instrumentality is not immune by virtue of section 1605(a)(2), (3), or (5) or 1605(b) of this chapter, regardless of whether the property is or was involved in the act upon which the claim is based, or

(3) the judgment relates to a claim for which the agency or instrumentality is not immune by virtue of section 1605A of this chapter or section 1605(a)(7) of this chapter (as such section was in effect on January 27, 2008), regardless of whether the property is or was involved in the act upon which the claim is based.


(c) No attachment or execution referred to in subsections (a) and (b) of this section shall be permitted until the court has ordered such attachment and execution after having determined that a reasonable period of time has elapsed following the entry of judgment and the giving of any notice required under section 1608(e) of this chapter.

(d) The property of a foreign state, as defined in section 1603(a) of this chapter, used for a commercial activity in the United States, shall not be immune from attachment prior to the entry of judgment in any action brought in a court of the United States or of a State, or prior to the elapse of the period of time provided in subsection (c) of this section, if—(1) the foreign state has explicitly waived its immunity from attachment prior to judgment, notwithstanding any withdrawal of the waiver the foreign state may purport to effect except in accordance with the terms of the waiver, and

(2) the purpose of the attachment is to secure satisfaction of a judgment that has been or may ultimately be entered against the foreign state, and not to obtain jurisdiction.


(e) The vessels of a foreign state shall not be immune from arrest in rem, interlocutory sale, and execution in actions brought to foreclose a preferred mortgage as provided in section 1605(d).

(f)(1)(A) Notwithstanding any other provision of law, including but not limited to section 208(f) of the Foreign Missions Act (22 U.S.C. 4308(f)), and except as provided in subparagraph (B), any property with respect to which financial transactions are prohibited or regulated pursuant to section 5(b) of the Trading with the Enemy Act (50 U.S.C. App. 5(b)),11 See References in Text note below. section 620(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(a)), sections 202 and 203 of the International Emergency Economic Powers Act (50 U.S.C. 1701–1702), or any other proclamation, order, regulation, or license issued pursuant thereto, shall be subject to execution or attachment in aid of execution of any judgment relating to a claim for which a foreign state (including any agency or instrumentality or such state) claiming such property is not immune under section 1605(a)(7) (as in effect before the enactment of section 1605A) or section 1605A.

(B) Subparagraph (A) shall not apply if, at the time the property is expropriated or seized by the foreign state, the property has been held in title by a natural person or, if held in trust, has been held for the benefit of a natural person or persons.


(2)(A) At the request of any party in whose favor a judgment has been issued with respect to a claim for which the foreign state is not immune under section 1605(a)(7) (as in effect before the enactment of section 1605A) or section 1605A, the Secretary of the Treasury and the Secretary of State should make every effort to fully, promptly, and effectively assist any judgment creditor or any court that has issued any such judgment in identifying, locating, and executing against the property of that foreign state or any agency or instrumentality of such state.

(B) In providing such assistance, the Secretaries—(i) may provide such information to the court under seal; and

(ii) should make every effort to provide the information in a manner sufficient to allow the court to direct the United States Marshall’s office to promptly and effectively execute against that property.



(3) Waiver.—The President may waive any provision of paragraph (1) in the interest of national security.


(g) Property in Certain Actions.—(1) In general.—Subject to paragraph (3), the property of a foreign state against which a judgment is entered under section 1605A, and the property of an agency or instrumentality of such a state, including property that is a separate juridical entity or is an interest held directly or indirectly in a separate juridical entity, is subject to attachment in aid of execution, and execution, upon that judgment as provided in this section, regardless of—(A) the level of economic control over the property by the government of the foreign state;

(B) whether the profits of the property go to that government;

(C) the degree to which officials of that government manage the property or otherwise control its daily affairs;

(D) whether that government is the sole beneficiary in interest of the property; or

(E) whether establishing the property as a separate entity would entitle the foreign state to benefits in United States courts while avoiding its obligations.


(2) United states sovereign immunity inapplicable.—Any property of a foreign state, or agency or instrumentality of a foreign state, to which paragraph (1) applies shall not be immune from attachment in aid of execution, or execution, upon a judgment entered under section 1605A because the property is regulated by the United States Government by reason of action taken against that foreign state under the Trading With the Enemy Act or the International Emergency Economic Powers Act.

(3) Third-party joint property holders.—Nothing in this subsection shall be construed to supersede the authority of a court to prevent appropriately the impairment of an interest held by a person who is not liable in the action giving rise to a judgment in property subject to attachment in aid of execution, or execution, upon such judgment.


(Added Pub. L. 94–583, §  4(a), Oct. 21, 1976, 90 Stat. 2896; amended Pub. L. 100–640, § 2, Nov. 9, 1988, 102 Stat. 3333; Pub. L. 100–669, § 3, Nov. 16, 1988, 102 Stat. 3969; Pub. L. 101–650, title III, § 325(b)(9), Dec. 1, 1990, 104 Stat. 5121; Pub. L. 104–132, title II, § 221(b), Apr. 24, 1996, 110 Stat. 1242; Pub. L. 105–277, div. A, § 101(h) [title I, § 117(a)], Oct. 21, 1998, 112 Stat. 2681–480, 2681–491; Pub. L. 106–386, div. C, § 2002(g)(1), formerly § 2002(f)(1), Oct. 28, 2000, 114 Stat. 1543, renumbered § 2002(g)(1), Pub. L. 107–297, title II, § 201(c)(3), Nov. 26, 2002, 116 Stat. 2337; Pub. L. 110–181, div. A, title X, § 1083(b)(3), Jan. 28, 2008, 122 Stat. 341; Pub. L. 112–158, title V, § 502(e)(1), Aug. 10, 2012, 126 Stat. 1260.)

Editorial Notes

References in TextThe effective date of this Act, referred to in subsecs. (a) and (b), is 90 days after Oct. 21, 1976, see section 8 of Pub. L. 94–583, set out as an Effective Date note under section 1602 of this title.
The enactment of section 1605A, referred to in subsec. (f)(1)(A), (2)(A), refers to the enactment of Pub. L. 110–181, which was approved Jan. 28, 2008.
The Trading with the Enemy Act, referred to in subsecs. (f)(1)(A) and (g)(2), is act Oct. 6, 1917, ch. 106, 40 Stat. 411, which was classified to sections 1 to 6, 7 to 39 and 41 to 44 of the former Appendix to Title 50, War and National Defense, prior to editorial reclassification as chapter 53 (§ 4301 et seq.) of Title 50. Section 5(b) of the Act, which was classified to section 5(b) of the former Appendix to Title 50, is classified to section 4305(b) of Title 50. For complete classification of this Act to the Code, see Tables.
The International Emergency Economic Powers Act, referred to in subsec. (g)(2), is title II of Pub. L. 95–223, Dec. 28, 1977, 91 Stat. 1626, which is classified generally to chapter 35 (§ 1701 et seq.) of Title 50, War and National Defense. For complete classification of this Act to the Code, see Short Title note set out under section 1701 of Title 50 and Tables.

Amendments2012—Subsec. (a)(7). Pub. L. 112–158, § 502(e)(1)(A), inserted “or section 1605(a)(7) (as such section was in effect on January 27, 2008)” after “section 1605A”.
Subsec. (b)(2). Pub. L. 112–158, § 502(e)(1)(B)(i)(I), substituted “(5) or 1605(b)” for “(5), 1605(b), or 1605A”.
Subsec. (b)(3). Pub. L. 112–158, § 502(e)(1)(B)(i)(II), (ii), added par. (3).
2008—Subsec. (a)(7). Pub. L. 110–181, § 1083(b)(3)(A), substituted “1605A” for “1605(a)(7)”.
Subsec. (b)(2). Pub. L. 110–181, § 1083(b)(3)(B), substituted “or (5), 1605(b), or 1605A” for “(5), or (7), or 1605(b)”.
Subsec. (f)(1)(A), (2)(A). Pub. L. 110–181, § 1083(b)(3)(C), inserted “(as in effect before the enactment of section 1605A) or section 1605A” after “section 1605(a)(7)”.
Subsec. (g). Pub. L. 110–181, § 1083(b)(3)(D), added subsec. (g).
2000—Subsec. (f)(2)(A), (B)(ii). Pub. L. 106–386, § 2002(g)(1)(A), formerly § 2002(f)(1)(A), as renumbered by Pub. L. 107–297, substituted “should make every effort to” for “shall”.
Subsec. (f)(3). Pub. L. 106–386, § 2002(g)(1)(B), formerly § 2002(f)(1)(B), as renumbered by Pub. L. 107–297, added par. (3).
1998—Subsec. (f). Pub. L. 105–277 added subsec. (f).
1996—Subsec. (a)(7). Pub. L. 104–132, § 221(b)(1), added par. (7).
Subsec. (b)(2). Pub. L. 104–132, § 221(b)(2), substituted “(5), or (7),” for “or (5),” and “involved in the act” for “used for the activity”.
1990—Subsecs. (a)(6), (e). Pub. L. 101–650 substituted “state” for “State” after “foreign”.
1988—Subsec. (a)(6). Pub. L. 100–669 added par. (6).
Subsec. (e). Pub. L. 100–640 added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentFor applicability of amendments by Pub. L. 110–181 to pending cases, see section 1083(c) of Pub. L. 110–181, set out as an Effective Date note under section 1605A of this title.

Effective Date of 1998 AmendmentPub. L. 105–277, div. A, § 101(h) [title I, § 117(c)], Oct. 21, 1998, 112 Stat. 2681–480, 2681–491, provided that: “The amendments made by subsections (a) and (b) [amending this section and section 1606 of this title] shall apply to any claim for which a foreign state is not immune under section 1605(a)(7) of title 28, United States Code, arising before, on, or after the date of enactment of this Act [Oct. 21, 1998].”


Effective Date of 1996 AmendmentAmendment by Pub. L. 104–132 applicable to any cause of action arising before, on, or after Apr. 24, 1996, see section 221(c) of Pub. L. 104–132, set out as a note under section 1605 of this title.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–640 applicable to actions commenced on or after Nov. 9, 1988, see section 3 of Pub. L. 100–640, set out as a note under section 1605 of this title.

Effective DateSection effective 90 days after Oct. 21, 1976, see section 8 of Pub. L. 94–583, set out as a note under section 1602 of this title.

Satisfaction of Judgments From Blocked Assets of Terrorists, Terrorist Organizations, and State Sponsors of TerrorismPub. L. 107–297, title II, § 201(a), (b), (d), Nov. 26, 2002, 116 Stat. 2337, 2339, as amended by Pub. L. 112–158, title V, § 502(e)(2), Aug. 10, 2012, 126 Stat. 1260, provided that:
“(a) In General.—Notwithstanding any other provision of law, and except as provided in subsection (b), in every case in which a person has obtained a judgment against a terrorist party on a claim based upon an act of terrorism, or for which a terrorist party is not immune under section 1605A or 1605(a)(7) (as such section was in effect on January 27, 2008) of title 28, United States Code, the blocked assets of that terrorist party (including the blocked assets of any agency or instrumentality of that terrorist party) shall be subject to execution or attachment in aid of execution in order to satisfy such judgment to the extent of any compensatory damages for which such terrorist party has been adjudged liable.

“(b) Presidential Waiver.—“(1) In general.—Subject to paragraph (2), upon determining on an asset-by-asset basis that a waiver is necessary in the national security interest, the President may waive the requirements of subsection (a) in connection with (and prior to the enforcement of) any judicial order directing attachment in aid of execution or execution against any property subject to the Vienna Convention on Diplomatic Relations or the Vienna Convention on Consular Relations.

“(2) Exception.—A waiver under this subsection shall not apply to—“(A) property subject to the Vienna Convention on Diplomatic Relations or the Vienna Convention on Consular Relations that has been used by the United States for any nondiplomatic purpose (including use as rental property), or the proceeds of such use; or

“(B) the proceeds of any sale or transfer for value to a third party of any asset subject to the Vienna Convention on Diplomatic Relations or the Vienna Convention on Consular Relations.



“(d) Definitions.—In this section, the following definitions shall apply:“(1) Act of terrorism.—The term ‘act of terrorism’ means—“(A) any act or event certified under section 102(1) [Pub. L. 107–297, set out in a note under section 6701 of Title 15, Commerce and Trade]; or

“(B) to the extent not covered by subparagraph (A), any terrorist activity (as defined in section 212(a)(3)(B)(iii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iii))).


“(2) Blocked asset.—The term ‘blocked asset’ means—“(A) any asset seized or frozen by the United States under section 5(b) of the Trading With the Enemy Act (50 U.S.C. App. 5(b)) [now 50 U.S.C. 4305(b)] or under sections 202 and 203 of the International Emergency Economic Powers Act (50 U.S.C. 1701; 1702); and

“(B) does not include property that—“(i) is subject to a license issued by the United States Government for final payment, transfer, or disposition by or to a person subject to the jurisdiction of the United States in connection with a transaction for which the issuance of such license has been specifically required by statute other than the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or the United Nations Participation Act of 1945 (22 U.S.C. 287 et seq.); or

“(ii) in the case of property subject to the Vienna Convention on Diplomatic Relations or the Vienna Convention on Consular Relations, or that enjoys equivalent privileges and immunities under the law of the United States, is being used exclusively for diplomatic or consular purposes.



“(3) Certain property.—The term ‘property subject to the Vienna Convention on Diplomatic Relations or the Vienna Convention on Consular Relations’ and the term ‘asset subject to the Vienna Convention on Diplomatic Relations or the Vienna Convention on Consular Relations’ mean any property or asset, respectively, the attachment in aid of execution or execution of which would result in a violation of an obligation of the United States under the Vienna Convention on Diplomatic Relations or the Vienna Convention on Consular Relations, as the case may be.

“(4) Terrorist party.—The term ‘terrorist party’ means a terrorist, a terrorist organization (as defined in section 212(a)(3)(B)(vi) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi))), or a foreign state designated as a state sponsor of terrorism under [former] section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)) [former 50 U.S.C. 4605(j)] or section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371).”





Waiver of Exception to Immunity From Attachment or ExecutionPub. L. 105–277, div. A, § 101(h) [title I, § 117(d)], Oct. 21, 1998, 112 Stat. 2681–480, 2681–492, which authorized the President to waive the requirements of section 101(h) [title I, § 117] of Pub. L. 105–277, which amended this section and section 1606 of this title and enacted provisions set out as a note above, in the interest of national security, was repealed by Pub. L. 106–386, div. C, § 2002(g)(2), formerly § 2002(f)(2), Oct. 28, 2000, 114 Stat. 1543, renumbered § 2002(g)(2), Pub. L. 107–297, title II, § 201(c)(3), Nov. 26, 2002, 116 Stat. 2337.

Executive Documents

Determination To Waive Attachment Provisions Relating to Blocked Property of Terrorist-List States
Determination of President of the United States, No. 99–1, Oct. 21, 1998, 64 F.R. 59201, which provided for waiver of requirements of section 101(h) [title I, § 117(b)] of div. A of Pub. L. 105–277, relating to blocked property of terrorist-list states, was superseded by Determination of President of the United States, No. 2001–3, Oct. 28, 2000, 65 F.R. 66483, set out below.
Determination of President of the United States, No. 2001–3, Oct. 28, 2000, 65 F.R. 66483, provided:
Memorandum for the Secretary of State [and] the Secretary of the Treasury
By the authority vested in me as President by the Constitution and laws of the United States of America, including section 2002(f) [now 2002(g)] of H.R. 3244, “Victims of Trafficking and Violence Protection Act of 2000,” (approved October 28, 2000) [section 2002(g) of Pub. L. 106–386, amending this section and section 1606 of this title and repealing provisions set out as a note above], I hereby determine that subsection (f)(1) of section 1610 of title 28, United States Code, which provides that any property with respect to which financial transactions are prohibited or regulated pursuant to section 5(b) of the Trading with the Enemy Act (50 U.S.[C.] App. 5(b)[)] [now 50 U.S.C. 4305(b)], section 620(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(a)), sections 202 and 203 of the International Emergency Economic Powers Act (50 U.S.C. 1701–1702), and proclamations, orders, regulations, and licenses issued pursuant thereto, be subject to execution or attachment in aid of execution of any judgment relating to a claim for which a foreign state claiming such property is not immune from the jurisdiction of courts of the United States or of the States under section 1605(a)(7) of title 28, United States Code, would impede the ability of the President to conduct foreign policy in the interest of national security and would, in particular, impede the effectiveness of such prohibitions and regulations upon financial transactions. Therefore, pursuant to section 2002(f) [now 2002(g)] of H.R. 3244, the “Victim’s of Trafficking and Violence Protection Act of 2000,” I hereby waive subsection (f)(1) of section 1610 of title 28, United States Code, in the interest of national security. This waiver, together with the amendment of subsection (f)(2) of the Foreign Sovereign Immunities Act [probably means subsec. (f)(2) of this section] and the repeal of the subsection (b) of section 117 of the Treasury and General Government Appropriations Act, 1999 [section 101(h) [title I, § 117(b)] of div. A of Pub. L. 105–277, amending section 1606 of this title], supersedes my prior waiver of the requirements of subsections (a) and (b) of said section 117 [amending this section and section 1606 of this title], executed on October 21, 1998 [former Determination of President of the United States, No. 99–1, Oct. 21, 1998, 64 F.R. 59201].
The Secretary of State is authorized and directed to publish this determination in the Federal Register.

William J. Clinton.




§ 1611. Certain types of property immune from execution(a) Notwithstanding the provisions of section 1610 of this chapter, the property of those organizations designated by the President as being entitled to enjoy the privileges, exemptions, and immunities provided by the International Organizations Immunities Act shall not be subject to attachment or any other judicial process impeding the disbursement of funds to, or on the order of, a foreign state as the result of an action brought in the courts of the United States or of the States.

(b) Notwithstanding the provisions of section 1610 of this chapter, the property of a foreign state shall be immune from attachment and from execution, if—(1) the property is that of a foreign central bank or monetary authority held for its own account, unless such bank or authority, or its parent foreign government, has explicitly waived its immunity from attachment in aid of execution, or from execution, notwithstanding any withdrawal of the waiver which the bank, authority or government may purport to effect except in accordance with the terms of the waiver; or

(2) the property is, or is intended to be, used in connection with a military activity and(A) is of a military character, or

(B) is under the control of a military authority or defense agency.



(c) Notwithstanding the provisions of section 1610 of this chapter, the property of a foreign state shall be immune from attachment and from execution in an action brought under section 302 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 to the extent that the property is a facility or installation used by an accredited diplomatic mission for official purposes.

(Added Pub. L. 94–583, § 4(a), Oct. 21, 1976, 90 Stat. 2897; amended Pub. L. 104–114, title III, § 302(e), Mar. 12, 1996, 110 Stat. 818.)

Editorial Notes

References in TextThe International Organizations Immunities Act, referred to in subsec. (a), is title I of act Dec. 29, 1945, ch. 652, 59 Stat. 669, as amended, which is classified principally to subchapter XVIII (§ 288 et seq.) of chapter 7 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 288 of Title 22 and Tables.
Section 302 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996, referred to in subsec. (c), is section 302 of Pub. L. 104–114, which amended this section and enacted section 6082 of Title 22, Foreign Relations and Intercourse.

Amendments1996—Subsec. (c). Pub. L. 104–114 added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–114 effective Aug. 1, 1996, or date determined pursuant to suspension authority of President under section 6085(b) or (c) of Title 22, Foreign Relations and Intercourse, see section 6085 of Title 22.

Effective DateSection effective 90 days after Oct. 21, 1976, see section 8 of Pub. L. 94–583, set out as a note under section 1602 of this title.




CHAPTER 99—GENERAL PROVISIONS



Sec.


1631.Transfer to cure want of jurisdiction.



§ 1631. Transfer to cure want of jurisdiction
Whenever a civil action is filed in a court as defined in section 610 of this title or an appeal, including a petition for review of administrative action, is noticed for or filed with such a court and that court finds that there is a want of jurisdiction, the court shall, if it is in the interest of justice, transfer such action or appeal to any other such court (or, for cases within the jurisdiction of the United States Tax Court, to that court) in which the action or appeal could have been brought at the time it was filed or noticed, and the action or appeal shall proceed as if it had been filed in or noticed for the court to which it is transferred on the date upon which it was actually filed in or noticed for the court from which it is transferred.
(Added Pub. L. 97–164, title III, § 301(a), Apr. 2, 1982, 96 Stat. 55; amended Pub. L. 115–332, § 2, Dec. 19, 2018, 132 Stat. 4487.)

Editorial Notes
Amendments2018—Pub. L. 115–332 inserted “(or, for cases within the jurisdiction of the United States Tax Court, to that court)” after “any other such court”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.





PART V—PROCEDURE



Chap.

Sec.

111.General Provisions1651

113.Process1691

114.Class Actions1711

115.Evidence; Documentary1731

117.Evidence; Depositions1781

119.Evidence; Witnesses1821

121Juries; Trial by Jury1861

123.Fees and Costs1911

125.Pending Actions and Judgments1961

127.Executions and Judicial Sales2001

129.Moneys Paid into Court2041

131.Rules of Courts2071

133.Review—Miscellaneous Provisions2101


Editorial Notes



Amendments




2005—Pub. L. 109–2, § 3(b), Feb. 18, 2005, 119 Stat. 9, added item for chapter 114.


CHAPTER 111—GENERAL PROVISIONS



Sec.


1651.Writs.


1652.State laws as rules of decision.


1653.Amendment of pleadings to show jurisdiction.


1654.Appearance personally or by counsel.


1655.Lien enforcement; absent defendants.


1656.Creation of new district or division or transfer of territory; lien enforcement.


1657.Priority of civil actions.


1658.Time limitations on the commencement of civil actions arising under Acts of Congress.


1659.Stay of certain actions pending disposition of related proceedings before the United States International Trade Commission.




Editorial Notes
Amendments1994—Pub. L. 103–465, title III, § 321(b)(1)(B), Dec. 8, 1994, 108 Stat. 4946, added item 1659.
1990—Pub. L. 101–650, title III, § 313(b), Dec. 1, 1990, 104 Stat. 5115, added item 1658.
1984—Pub. L. 98–620, title IV, § 401(b), Nov. 8, 1984, 98 Stat. 3357, added item 1657.


§ 1651. Writs(a) The Supreme Court and all courts established by Act of Congress may issue all writs necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages and principles of law.

(b) An alternative writ or rule nisi may be issued by a justice or judge of a court which has jurisdiction.

(June 25, 1948, ch. 646, 62 Stat. 944; May 24, 1949, ch. 139, § 90, 63 Stat. 102.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 342, 376, 377 (Mar. 3, 1911, ch. 231, §§ 234, 261, 262, 36 Stat. 1156, 1162).
Section consolidates sections 342, 376, and 377 of title 28, U.S.C., 1940 ed., with necessary changes in phraseology.
Such section 342 provided:
“The Supreme Court shall have power to issue writs of prohibition to the district courts, when proceeding as courts of admiralty and maritime jurisdiction; and writs of mandamus, in cases warranted by the principles and usages of law, to any courts appointed under the authority of the United States, or to persons holding office under the authority of the United States, where a State, or an ambassador, or other public minister, or a consul, or vice consul is a party.”
Such section 376 provided:
“Writs of ne exeat may be granted by any justice of the Supreme Court, in cases where they might be granted by the Supreme Court; and by any district judge, in cases where they might be granted by the district court of which he is a judge. But no writ of ne exeat shall be granted unless a suit in equity is commenced, and satisfactory proof is made to the court or judge granting the same that the defendant designs quickly to depart from the United States.”
Such section 377 provided:
“The Supreme Court and the district courts shall have power to issue writs of scire facias. The Supreme Court, the circuit courts of appeals, and the district courts shall have power to issue all writs not specifically provided for by statute, which may be necessary for the exercise of their respective jurisdictions, and agreeable to the usages and principles of law.”
The special provisions of section 342 of title 28, U.S.C., 1940 ed., with reference to writs of prohibition and mandamus, admiralty courts and other courts and officers of the United States were omitted as unnecessary in view of the revised section.
The revised section extends the power to issue writs in aid of jurisdiction, to all courts established by Act of Congress, thus making explicit the right to exercise powers implied from the creation of such courts.
The provisions of section 376 of title 28, U.S.C., 1940 ed., with respect to the powers of a justice or judge in issuing writs of ne exeat were changed and made the basis of subsection (b) of the revised section but the conditions and limitations on the writ of ne exeat were omitted as merely confirmatory of well-settled principles of law.
The provision in section 377 of title 28, U.S.C., 1940 ed., authorizing issuance of writs of scire facias, was omitted in view of rule 81(b) of the Federal Rules of Civil Procedure abolishing such writ. The revised section is expressive of the construction recently placed upon such section by the Supreme Court in U.S. Alkali Export Assn. v. U.S., 65 S.Ct. 1120, 325 U.S. 196, 89 L.Ed. 1554, and De Beers Consol. Mines v. U.S., 65 S.Ct. 1130, 325 U.S. 212, 89 L.Ed. 1566.

1949 ActThis section corrects a grammatical error in subsection (a) of section 1651 of title 28, U.S.C.

Editorial Notes
Amendments1949—Subsec. (a). Act May 24, 1949, inserted “and” after “jurisdictions”.

Statutory Notes and Related Subsidiaries
Writ of ErrorAct Jan. 31, 1928, ch. 14, § 2, 45 Stat. 54, as amended Apr. 26, 1928, ch. 440, 45 Stat. 466; June 25, 1948, ch. 646, § 23, 62 Stat. 990, provided that: “All Acts of Congress referring to writs of error shall be construed as amended to the extent necessary to substitute appeal for writ of error.”




§ 1652. State laws as rules of decision
The laws of the several states, except where the Constitution or treaties of the United States or Acts of Congress otherwise require or provide, shall be regarded as rules of decision in civil actions in the courts of the United States, in cases where they apply.
(June 25, 1948, ch. 646, 62 Stat. 944.)

Historical Revision NotesBased on title 28, U.S.C., 1940 ed., § 725 (R.S. § 721).
“Civil actions” was substituted for “trials at common law” to clarify the meaning of the Rules of Decision Act in the light of the Federal Rules of Civil Procedure. Such Act has been held to apply to suits in equity.
Changes were made in phraseology.



§ 1653. Amendment of pleadings to show jurisdiction
Defective allegations of jurisdiction may be amended, upon terms, in the trial or appellate courts.
(June 25, 1948, ch. 646, 62 Stat. 944.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 399 (Mar. 3, 1911, ch. 231, § 274c, as added Mar. 3, 1915, ch. 90, 38 Stat. 956).
Section was extended to permit amendment of all jurisdictional allegations instead of merely allegations of diversity of citizenship as provided by section 399 of title 28, U.S.C., 1940 ed.
Changes were made in phraseology.



§ 1654. Appearance personally or by counsel
In all courts of the United States the parties may plead and conduct their own cases personally or by counsel as, by the rules of such courts, respectively, are permitted to manage and conduct causes therein.
(June 25, 1948, ch. 646, 62 Stat. 944; May 24, 1949, ch. 139, § 91, 63 Stat. 103.)

Historical Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 394 (Mar. 3, 1911, ch. 231, § 272, 36 Stat. 1164).
Words “as, by the rules of the said courts respectively, are permitted to manage and conduct causes therein,” after “counsel,” were omitted as surplusage. The revised section and section 2071 of this title effect no change in the procedure of the Tax Court before which certain accountants may be admitted as counsel for litigants under Rule 2 of the Tax Court.
Changes were made in phraseology.

1949 ActThis section restores in section 1654 of title 28, U.S.C., language of the original law.

Editorial Notes
Amendments1949—Act May 24, 1949, inserted “as, by the rules of such courts, respectively, are permitted to manage and conduct causes therein”.



§ 1655. Lien enforcement; absent defendants
In an action in a district court to enforce any lien upon or claim to, or to remove any incumbrance or lien or cloud upon the title to, real or personal property within the district, where any defendant cannot be served within the State, or does not voluntarily appear, the court may order the absent defendant to appear or plead by a day certain.
Such order shall be served on the absent defendant personally if practicable, wherever found, and also upon the person or persons in possession or charge of such property, if any. Where personal service is not practicable, the order shall be published as the court may direct, not less than once a week for six consecutive weeks.
If an absent defendant does not appear or plead within the time allowed, the court may proceed as if the absent defendant had been served with process within the State, but any adjudication shall, as regards the absent defendant without appearance, affect only the property which is the subject of the action. When a part of the property is within another district, but within the same state, such action may be brought in either district.
Any defendant not so personally notified may, at any time within one year after final judgment, enter his appearance, and thereupon the court shall set aside the judgment and permit such defendant to plead on payment of such costs as the court deems just.
(June 25, 1948, ch. 646, 62 Stat. 944.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 118 (Mar. 3, 1911, ch. 231, § 57, 36 Stat. 1102).
Word “action” was substituted for “suit,” in view of Rule 2 of the Federal Rules of Civil Procedure.
In view of Rule 4(f) of the Federal Rules of Civil Procedure permitting service of process anywhere within the territorial limits of the States, the word “State” was substituted for “district” in the first and third paragraphs.
Changes were made in phraseology.



§ 1656. Creation of new district or division or transfer of territory; lien enforcement
The creation of a new district or division or the transfer of any territory to another district or division shall not affect or divest any lien theretofore acquired in a district court upon property within such district, division or territory.
To enforce such lien, the clerk of the court in which the same is acquired, upon the request and at the cost of the party desiring the same, shall make a certified copy of the record thereof, which, when filed in the proper court of the district or division in which such property is situated after such creation or transfer shall be evidence in all courts and places equally with the original thereof; and, thereafter like proceedings shall be had thereon, and with the same effect, as though the case or proceeding had been originally instituted in such court.
(June 25, 1948, ch. 646, 62 Stat. 944; Pub. L. 95–598, title II, § 242, Nov. 6, 1978, 92 Stat. 2671.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 122 (Mar. 3, 1911, ch. 231, § 60, 36 Stat. 1103).
A provision as to creation of a new district or division or transfer of territory before March 3, 1911, was omitted as obsolete.
Words descriptive of the lien were omitted as unnecessary.
Changes were made in phraseology.

Editorial Notes
Amendments1978—Pub. L. 95–598 directed the amendment of section by inserting “or in a bankruptcy court” after “a district court”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.



§ 1657. Priority of civil actions(a) Notwithstanding any other provision of law, each court of the United States shall determine the order in which civil actions are heard and determined, except that the court shall expedite the consideration of any action brought under chapter 153 or section 1826 of this title, any action for temporary or preliminary injunctive relief, or any other action if good cause therefor is shown. For purposes of this subsection, “good cause” is shown if a right under the Constitution of the United States or a Federal Statute (including rights under section 552 of title 5) would be maintained in a factual context that indicates that a request for expedited consideration has merit.

(b) The Judicial Conference of the United States may modify the rules adopted by the courts to determine the order in which civil actions are heard and determined, in order to establish consistency among the judicial circuits.

(Added Pub. L. 98–620, title IV, § 401(a), Nov. 8, 1984, 98 Stat. 3356.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 98–620, title IV, § 403, Nov. 8, 1984, 98 Stat. 3361, provided that: “The amendments made by this subtitle [subtitle A (§§ 401–403) of title IV of Pub. L. 98–620, enacting this section, amending sections 596, 636, 1364, 2284, and 2349 of this title, section 687 of Title 2, The Congress, section 552 of Title 5, Government Organization and Employees, sections 8, 136d, 136h, 136n, 136w, 194, 1366, 1600, and 1601 of Title 7, Agriculture, section 1464 of Title 12, Banks and Banking, sections 18a, 21, 45, 57a–1, 78k–1, 687a, 687c, 719h, 1415, 2003, and 2622 of Title 15, Commerce and Trade, sections 1463a, 1910, 3117, and 3168 of Title 16, Conservation, sections 1964 and 1966 of Title 18, Crimes and Criminal Procedure, sections 346a and 348 of Title 21, Food and Drugs, section 618 of Title 22, Foreign Relations and Intercourse, section 640d–3 of Title 25, Indians, sections 3310, 6110, 6363, 7609, 9010, and 9011 of Title 26, Internal Revenue Code, sections 110, 160, 660, and 1303 of Title 29, Labor, section 816 of Title 30, Mineral Lands and Mining, section 2022 [now 4302] of Title 38, Veterans’ Benefits, section 3628 of Title 39, Postal Service, sections 300j–9, 504, 6508, and 8514 of Title 42, The Public Health and Welfare, sections 1062, 1349, 1652, and 2011 of Title 43, Public Lands, sections 355, 745, 1018, and 1205 of Title 45, Railroads, section 402 of Title 47, Telecommunications, section 2305 of former Title 49, Transportation, sections 792a and 3811 of Title 50, War and National Defense, section 1984 of the former Appendix to Title 50, and sections 30109 and 30110 of Title 52, Voting and Elections, repealing sections 1296 and 2647 of this title, section 28 of Title 15, and section 3614 of Title 42, and amending provisions set out as a note under section 2304 of Title 10, Armed Forces] shall not apply to cases pending on the date of the enactment of this subtitle [Nov. 8, 1984].”




§ 1658. Time limitations on the commencement of civil actions arising under Acts of Congress(a) Except as otherwise provided by law, a civil action arising under an Act of Congress enacted after the date of the enactment of this section may not be commenced later than 4 years after the cause of action accrues.

(b) Notwithstanding subsection (a), a private right of action that involves a claim of fraud, deceit, manipulation, or contrivance in contravention of a regulatory requirement concerning the securities laws, as defined in section 3(a)(47) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(47)), may be brought not later than the earlier of—(1) 2 years after the discovery of the facts constituting the violation; or

(2) 5 years after such violation.


(Added Pub. L. 101–650, title III, § 313(a), Dec. 1, 1990, 104 Stat. 5114; amended Pub. L. 107–204, title VIII, § 804(a), July 30, 2002, 116 Stat. 801.)

Editorial Notes

References in TextThe date of the enactment of this section, referred to in subsec. (a), is the date of enactment of Pub. L. 101–650, which was approved Dec. 1, 1990.

Amendments2002—Pub. L. 107–204 designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentPub. L. 107–204, title VIII, § 804(b), July 30, 2002, 116 Stat. 801, provided that: “The limitations period provided by section 1658(b) of title 28, United States Code, as added by this section, shall apply to all proceedings addressed by this section that are commenced on or after the date of enactment of this Act [July 30, 2002].”


Effective DatePub. L. 101–650, title III, § 313(c), Dec. 1, 1990, 104 Stat. 5115, provided that: “The amendments made by this section [enacting this section] shall apply with respect to causes of action accruing on or after the date of the enactment of this Act [Dec. 1, 1990].”


No Creation of ActionsPub. L. 107–204, title VIII, § 804(c), July 30, 2002, 116 Stat. 801, provided that: “Nothing in this section [amending this section and enacting provisions set out as a note under this section] shall create a new, private right of action.”




§ 1659. Stay of certain actions pending disposition of related proceedings before the United States International Trade Commission(a) Stay.—In a civil action involving parties that are also parties to a proceeding before the United States International Trade Commission under section 337 of the Tariff Act of 1930, at the request of a party to the civil action that is also a respondent in the proceeding before the Commission, the district court shall stay, until the determination of the Commission becomes final, proceedings in the civil action with respect to any claim that involves the same issues involved in the proceeding before the Commission, but only if such request is made within—(1) 30 days after the party is named as a respondent in the proceeding before the Commission, or

(2) 30 days after the district court action is filed,

whichever is later.

(b) Use of Commission Record.—Notwithstanding section 337(n)(1) of the Tariff Act of 1930, after dissolution of a stay under subsection (a), the record of the proceeding before the United States International Trade Commission shall be transmitted to the district court and shall be admissible in the civil action, subject to such protective order as the district court determines necessary, to the extent permitted under the Federal Rules of Evidence and the Federal Rules of Civil Procedure.

(Added Pub. L. 103–465, title III, § 321(b)(1)(A), Dec. 8, 1994, 108 Stat. 4945.)

Editorial Notes

References in TextSection 337 of the Tariff Act of 1930, referred to in text, is classified to section 1337 of Title 19, Customs Duties.
The Federal Rules of Evidence and the Federal Rules of Civil Procedure, referred to in subsec. (b), are set out in the Appendix to this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to complaints filed under section 1337 of Title 19, Customs Duties, on or after the date on which the World Trade Organization Agreement enters into force with respect to the United States [Jan. 1, 1995], or in cases under section 1337 of Title 19 in which no complaint is filed, with respect to investigations initiated under such section on or after such date, see section 322 of Pub. L. 103–465, set out as an Effective Date of 1994 Amendment note under section 1337 of Title 19.




CHAPTER 113—PROCESS



Sec.


1691.Seal and teste of process.


1692.Process and orders affecting property in different districts.


1693.Place of arrest in civil action.


1694.Patent infringement action.


1695.Stockholder’s derivative action.


1696.Service in foreign and international litigation.


1697.Service in multiparty, multiforum actions.




Editorial Notes
Amendments2002—Pub. L. 107–273, div. C, title I, § 11020(b)(4)(A)(ii), Nov. 2, 2002, 116 Stat. 1828, added item 1697.
1964—Pub. L. 88–619, § 4(b), Oct. 3, 1964, 78 Stat. 996, added item 1696.


§ 1691. Seal and teste of process
All writs and process issuing from a court of the United States shall be under the seal of the court and signed by the clerk thereof.
(June 25, 1948, ch. 646, 62 Stat. 945.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 721 (R.S. § 911; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167).
Provisions as to teste of process issuing from the district courts were omitted as superseded by Rule 4 (b) of the Federal Rules of Civil Procedure. Provision for teste of the Chief Justice of writs and process was omitted as unnecessary.
A provision requiring the United States to bear the expense of providing seals was omitted as unnecessary and obsolete.
Changes were made in phraseology.

Statutory Notes and Related Subsidiaries
Immunity From Seizure Under Judicial Process of Cultural Objects Imported for Temporary Exhibition or DisplayPresidential determination of cultural significance of objects and exhibition or display thereof in the national interest, see section 2459 of Title 22, Foreign Relations and Intercourse.



§ 1692. Process and orders affecting property in different districts
In proceedings in a district court where a receiver is appointed for property, real, personal, or mixed, situated in different districts, process may issue and be executed in any such district as if the property lay wholly within one district, but orders affecting the property shall be entered of record in each of such districts.
(June 25, 1948, ch. 646, 62 Stat. 945.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 117 (Mar. 3, 1911, ch. 231, § 56, 36 Stat. 1102).
Provisions of section 117 of title 28, U.S.C., 1940 ed., as to jurisdiction and control of a receiver of property in several districts are the basis of section 754 of this title.
For explanation of revision of section 117 of title 28, U.S.C., 1940 ed., and its extension to include property, not only in the same judicial circuit, but in any judicial circuit. (See reviser’s note under section 754 of this title.)
Changes were made in phraseology.



§ 1693. Place of arrest in civil action
Except as otherwise provided by Act of Congress, no person shall be arrested in one district for trial in another in any civil action in a district court.
(June 25, 1948, ch. 646, 62 Stat. 945.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 112 (Mar. 3, 1911, ch. 231, § 51, 36 Stat. 1101; Sept. 19, 1922, ch. 345, 42 Stat. 849; Mar. 4, 1925, ch. 526, § 1, 43 Stat. 1264; Apr. 16, 1936, ch. 230, 49 Stat. 1213).
Venue provisions of section 112 of title 28, U.S.C., 1940 ed., appear in sections 1391 and 1401 of this title. Other provisions are incorporated in section 1695 of this title.
The exception at the beginning of the section was substituted for “Except as provided in sections 113–117 of this title.”
Changes were made in phraseology.



§ 1694. Patent infringement action
In a patent infringement action commenced in a district where the defendant is not a resident but has a regular and established place of business, service of process, summons or subpoena upon such defendant may be made upon his agent or agents conducting such business.
(June 25, 1948, ch. 646, 62 Stat. 945.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 109 (Mar. 3, 1911, ch. 231, § 48, 36 Stat. 1100).
Venue provisions of section 109 of title 28, U.S.C., 1940 ed., appear in section 1400 of this title.
Changes were made in phraseology.



§ 1695. Stockholder’s derivative action
Process in a stockholder’s action in behalf of his corporation may be served upon such corporation in any district where it is organized or licensed to do business or is doing business.
(June 25, 1948, ch. 646, 62 Stat. 945.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 112 (Mar. 3, 1911, ch. 231, § 51, 36 Stat. 1101; Sept. 19, 1922, ch. 345, 42 Stat. 849; Mar. 4, 1925, ch. 526, § 1, 43 Stat. 1264; Apr. 16, 1936, ch. 230, 49 Stat. 1213).
The phrase “is organized or licensed to do business or is doing business” was substituted for the words “resides or is found,” as more specific and to conform to section 1391 of this title.
Venue provisions of section 112 of title 28, U.S.C., 1940 ed., appear in section 1391 and 1401 of this title. Other provisions are incorporated in section 1693 of this title.
Changes were made in phraseology.



§ 1696. Service in foreign and international litigation(a) The district court of the district in which a person resides or is found may order service upon him of any document issued in connection with a proceeding in a foreign or international tribunal. The order may be made pursuant to a letter rogatory issued, or request made, by a foreign or international tribunal or upon application of any interested person and shall direct the manner of service. Service pursuant to this subsection does not, of itself, require the recognition or enforcement in the United States of a judgment, decree, or order rendered by a foreign or international tribunal.

(b) This section does not preclude service of such a document without an order of court.

(Added Pub. L. 88–619, § 4(a), Oct. 3, 1964, 78 Stat. 995.)

§ 1697. Service in multiparty, multiforum actions
When the jurisdiction of the district court is based in whole or in part upon section 1369 of this title, process, other than subpoenas, may be served at any place within the United States, or anywhere outside the United States if otherwise permitted by law.
(Added Pub. L. 107–273, div. C, title I, § 11020(b)(4)(A)(i), Nov. 2, 2002, 116 Stat. 1828.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to a civil action if the accident giving rise to the cause of action occurred on or after the 90th day after Nov. 2, 2002, see section 11020(c) of Pub. L. 107–273, set out as a note under section 1369 of this title.




CHAPTER 114—CLASS ACTIONS



Sec.


1711.Definitions.


1712.Coupon settlements.


1713.Protection against loss by class members.


1714.Protection against discrimination based on geographic location.


1715.Notifications to appropriate Federal and State officials.



§ 1711. Definitions
In this chapter:(1) Class.—The term “class” means all of the class members in a class action.

(2) Class action.—The term “class action” means any civil action filed in a district court of the United States under rule 23 of the Federal Rules of Civil Procedure or any civil action that is removed to a district court of the United States that was originally filed under a State statute or rule of judicial procedure authorizing an action to be brought by 1 or more representatives as a class action.

(3) Class counsel.—The term “class counsel” means the persons who serve as the attorneys for the class members in a proposed or certified class action.

(4) Class members.—The term “class members” means the persons (named or unnamed) who fall within the definition of the proposed or certified class in a class action.

(5) Plaintiff class action.—The term “plaintiff class action” means a class action in which class members are plaintiffs.

(6) Proposed settlement.—The term “proposed settlement” means an agreement regarding a class action that is subject to court approval and that, if approved, would be binding on some or all class members.

(Added Pub. L. 109–2, § 3(a), Feb. 18, 2005, 119 Stat. 5.)

Editorial Notes

References in TextRule 23 of the Federal Rules of Civil Procedure, referred to in par. (2), is set out in the Appendix to this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any civil action commenced on or after Feb. 18, 2005, see section 9 of Pub. L. 109–2, set out as an Effective Date of 2005 Amendment note under section 1332 of this title.

Findings and PurposesPub. L. 109–2, § 2, Feb. 18, 2005, 119 Stat. 4, provided that:
“(a) Findings.—Congress finds the following:“(1) Class action lawsuits are an important and valuable part of the legal system when they permit the fair and efficient resolution of legitimate claims of numerous parties by allowing the claims to be aggregated into a single action against a defendant that has allegedly caused harm.

“(2) Over the past decade, there have been abuses of the class action device that have—“(A) harmed class members with legitimate claims and defendants that have acted responsibly;

“(B) adversely affected interstate commerce; and

“(C) undermined public respect for our judicial system.


“(3) Class members often receive little or no benefit from class actions, and are sometimes harmed, such as where—“(A) counsel are awarded large fees, while leaving class members with coupons or other awards of little or no value;

“(B) unjustified awards are made to certain plaintiffs at the expense of other class members; and

“(C) confusing notices are published that prevent class members from being able to fully understand and effectively exercise their rights.


“(4) Abuses in class actions undermine the national judicial system, the free flow of interstate commerce, and the concept of diversity jurisdiction as intended by the framers of the United States Constitution, in that State and local courts are—“(A) keeping cases of national importance out of Federal court;

“(B) sometimes acting in ways that demonstrate bias against out-of-State defendants; and

“(C) making judgments that impose their view of the law on other States and bind the rights of the residents of those States.



“(b) Purposes.—The purposes of this Act [see Short Title of 2005 Amendments note set out under section 1 of this title] are to—“(1) assure fair and prompt recoveries for class members with legitimate claims;

“(2) restore the intent of the framers of the United States Constitution by providing for Federal court consideration of interstate cases of national importance under diversity jurisdiction; and

“(3) benefit society by encouraging innovation and lowering consumer prices.”







§ 1712. Coupon settlements(a) Contingent Fees in Coupon Settlements.—If a proposed settlement in a class action provides for a recovery of coupons to a class member, the portion of any attorney’s fee award to class counsel that is attributable to the award of the coupons shall be based on the value to class members of the coupons that are redeemed.

(b) Other Attorney’s Fee Awards in Coupon Settlements.—(1) In general.—If a proposed settlement in a class action provides for a recovery of coupons to class members, and a portion of the recovery of the coupons is not used to determine the attorney’s fee to be paid to class counsel, any attorney’s fee award shall be based upon the amount of time class counsel reasonably expended working on the action.

(2) Court approval.—Any attorney’s fee under this subsection shall be subject to approval by the court and shall include an appropriate attorney’s fee, if any, for obtaining equitable relief, including an injunction, if applicable. Nothing in this subsection shall be construed to prohibit application of a lodestar with a multiplier method of determining attorney’s fees.


(c) Attorney’s Fee Awards Calculated on a Mixed Basis in Coupon Settlements.—If a proposed settlement in a class action provides for an award of coupons to class members and also provides for equitable relief, including injunctive relief—(1) that portion of the attorney’s fee to be paid to class counsel that is based upon a portion of the recovery of the coupons shall be calculated in accordance with subsection (a); and

(2) that portion of the attorney’s fee to be paid to class counsel that is not based upon a portion of the recovery of the coupons shall be calculated in accordance with subsection (b).


(d) Settlement Valuation Expertise.—In a class action involving the awarding of coupons, the court may, in its discretion upon the motion of a party, receive expert testimony from a witness qualified to provide information on the actual value to the class members of the coupons that are redeemed.

(e) Judicial Scrutiny of Coupon Settlements.—In a proposed settlement under which class members would be awarded coupons, the court may approve the proposed settlement only after a hearing to determine whether, and making a written finding that, the settlement is fair, reasonable, and adequate for class members. The court, in its discretion, may also require that a proposed settlement agreement provide for the distribution of a portion of the value of unclaimed coupons to 1 or more charitable or governmental organizations, as agreed to by the parties. The distribution and redemption of any proceeds under this subsection shall not be used to calculate attorneys’ fees under this section.

(Added Pub. L. 109–2, § 3(a), Feb. 18, 2005, 119 Stat. 6.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any civil action commenced on or after Feb. 18, 2005, see section 9 of Pub. L. 109–2, set out as an Effective Date of 2005 Amendment note under section 1332 of this title.



§ 1713. Protection against loss by class members
The court may approve a proposed settlement under which any class member is obligated to pay sums to class counsel that would result in a net loss to the class member only if the court makes a written finding that nonmonetary benefits to the class member substantially outweigh the monetary loss.
(Added Pub. L. 109–2, § 3(a), Feb. 18, 2005, 119 Stat. 7.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any civil action commenced on or after Feb. 18, 2005, see section 9 of Pub. L. 109–2, set out as an Effective Date of 2005 Amendment note under section 1332 of this title.



§ 1714. Protection against discrimination based on geographic location
The court may not approve a proposed settlement that provides for the payment of greater sums to some class members than to others solely on the basis that the class members to whom the greater sums are to be paid are located in closer geographic proximity to the court.
(Added Pub. L. 109–2, § 3(a), Feb. 18, 2005, 119 Stat. 7.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any civil action commenced on or after Feb. 18, 2005, see section 9 of Pub. L. 109–2, set out as an Effective Date of 2005 Amendment note under section 1332 of this title.



§ 1715. Notifications to appropriate Federal and State officials(a) Definitions.—(1) Appropriate federal official.—In this section, the term “appropriate Federal official” means—(A) the Attorney General of the United States; or

(B) in any case in which the defendant is a Federal depository institution, a State depository institution, a depository institution holding company, a foreign bank, or a nondepository institution subsidiary of the foregoing (as such terms are defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)), the person who has the primary Federal regulatory or supervisory responsibility with respect to the defendant, if some or all of the matters alleged in the class action are subject to regulation or supervision by that person.


(2) Appropriate state official.—In this section, the term “appropriate State official” means the person in the State who has the primary regulatory or supervisory responsibility with respect to the defendant, or who licenses or otherwise authorizes the defendant to conduct business in the State, if some or all of the matters alleged in the class action are subject to regulation by that person. If there is no primary regulator, supervisor, or licensing authority, or the matters alleged in the class action are not subject to regulation or supervision by that person, then the appropriate State official shall be the State attorney general.


(b) In General.—Not later than 10 days after a proposed settlement of a class action is filed in court, each defendant that is participating in the proposed settlement shall serve upon the appropriate State official of each State in which a class member resides and the appropriate Federal official, a notice of the proposed settlement consisting of—(1) a copy of the complaint and any materials filed with the complaint and any amended complaints (except such materials shall not be required to be served if such materials are made electronically available through the Internet and such service includes notice of how to electronically access such material);

(2) notice of any scheduled judicial hearing in the class action;

(3) any proposed or final notification to class members of—(A)(i) the members’ rights to request exclusion from the class action; or

(ii) if no right to request exclusion exists, a statement that no such right exists; and


(B) a proposed settlement of a class action;


(4) any proposed or final class action settlement;

(5) any settlement or other agreement contemporaneously made between class counsel and counsel for the defendants;

(6) any final judgment or notice of dismissal;

(7)(A) if feasible, the names of class members who reside in each State and the estimated proportionate share of the claims of such members to the entire settlement to that State’s appropriate State official; or

(B) if the provision of information under subparagraph (A) is not feasible, a reasonable estimate of the number of class members residing in each State and the estimated proportionate share of the claims of such members to the entire settlement; and


(8) any written judicial opinion relating to the materials described under subparagraphs (3) through (6).


(c) Depository Institutions Notification.—(1) Federal and other depository institutions.—In any case in which the defendant is a Federal depository institution, a depository institution holding company, a foreign bank, or a non-depository institution subsidiary of the foregoing, the notice requirements of this section are satisfied by serving the notice required under subsection (b) upon the person who has the primary Federal regulatory or supervisory responsibility with respect to the defendant, if some or all of the matters alleged in the class action are subject to regulation or supervision by that person.

(2) State depository institutions.—In any case in which the defendant is a State depository institution (as that term is defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)), the notice requirements of this section are satisfied by serving the notice required under subsection (b) upon the State bank supervisor (as that term is defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) of the State in which the defendant is incorporated or chartered, if some or all of the matters alleged in the class action are subject to regulation or supervision by that person, and upon the appropriate Federal official.


(d) Final Approval.—An order giving final approval of a proposed settlement may not be issued earlier than 90 days after the later of the dates on which the appropriate Federal official and the appropriate State official are served with the notice required under subsection (b).

(e) Noncompliance if Notice Not Provided.—(1) In general.—A class member may refuse to comply with and may choose not to be bound by a settlement agreement or consent decree in a class action if the class member demonstrates that the notice required under subsection (b) has not been provided.

(2) Limitation.—A class member may not refuse to comply with or to be bound by a settlement agreement or consent decree under paragraph (1) if the notice required under subsection (b) was directed to the appropriate Federal official and to either the State attorney general or the person that has primary regulatory, supervisory, or licensing authority over the defendant.

(3) Application of rights.—The rights created by this subsection shall apply only to class members or any person acting on a class member’s behalf, and shall not be construed to limit any other rights affecting a class member’s participation in the settlement.


(f) Rule of Construction.—Nothing in this section shall be construed to expand the authority of, or impose any obligations, duties, or responsibilities upon, Federal or State officials.

(Added Pub. L. 109–2, § 3(a), Feb. 18, 2005, 119 Stat. 7.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any civil action commenced on or after Feb. 18, 2005, see section 9 of Pub. L. 109–2, set out as an Effective Date of 2005 Amendment note under section 1332 of this title.




CHAPTER 115—EVIDENCE; DOCUMENTARY



Sec.


1731.Handwriting.


1732.Record made in regular course of business; photographic copies.


1733.Government records and papers; copies.


1734.Court record lost or destroyed generally.11 So in original. Does not conform to section catchline.


1735.Court record lost or destroyed where United States interested.


1736.Congressional Journals.


1737.Copy of officer’s bond.


1738.State and Territorial statutes and judicial proceedings; full faith and credit.


1738A.Full faith and credit given to child custody determinations.


1738B.Full faith and credit for child support orders.


1738C.Certain acts, records, and proceedings and the effect thereof.


1739.State and Territorial nonjudicial records; full faith and credit.


1740.Copies of consular papers.


1741.Foreign official documents.


[1742.Repealed.]


1743.Demand on postmaster.


1744.Copies of United States Patent and Trademark Office documents generally.1


1745.Copies of foreign patent documents.


1746.Unsworn declarations under penalty of perjury.




Editorial Notes
Amendments1999—Pub. L. 106–113, div. B, § 1000(a)(9) [title IV, § 4732(b)(15)(A)], Nov. 29, 1999, 113 Stat. 1536, 1501A–584, which directed the amendment of item 1744 by substituting “United States Patent and Trademark Office” for “Patent Office”, was executed by making the substitution for “patent office” to reflect the probable intent of Congress.
1996—Pub. L. 104–199, § 2(b), Sept. 21, 1996, 110 Stat. 2419, added item 1738C.
1994—Pub. L. 103–383, § 3(b), Oct. 20, 1994, 108 Stat. 4066, added item 1738B.
1980—Pub. L. 96–611, § 8(b), Dec. 28, 1980, 94 Stat. 3571, added item 1738A.
1976—Pub. L. 94–550, § 1(b), Oct. 18, 1976, 90 Stat. 2534, added item 1746.
1964—Pub. L. 88–619, §§ 5(b), 6(b), 7(b), Oct. 3, 1964, 78 Stat. 996, substituted “official documents” for “documents generally; copies” in item 1741, inserted “[Repealed]” in item 1742, and substituted “documents” for “specifications and drawings” in item 1745.
1951—Act Aug. 28, 1951, ch. 351, § 2, 65 Stat. 206, inserted “; photographic copies” in item 1732.
1949—Act May 24, 1949, ch. 139, § 92(a), 63 Stat. 103, struck out item 1745 “Printed copies of patient specifications and drawings” and renumbered item 1746 as 1745.


§ 1731. Handwriting
The admitted or proved handwriting of any person shall be admissible, for purposes of comparison, to determine genuineness of other handwriting attributed to such person.
(June 25, 1948, ch. 646, 62 Stat. 945.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 638 (Feb. 26, 1913, ch. 79, 37 Stat. 683).
Words “as a basis for comparison by witnesses, or by the jury, court, or officer conducting such proceeding”, were omitted as superfluous.
Changes were made in phraseology.



§ 1732. Record made in regular course of business; photographic copies
If any business, institution, member of a profession or calling, or any department or agency of government, in the regular course of business or activity has kept or recorded any memorandum, writing, entry, print, representation or combination thereof, of any act, transaction, occurrence, or event, and in the regular course of business has caused any or all of the same to be recorded, copied, or reproduced by any photographic, photostatic, microfilm, micro-card, miniature photographic, or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless its preservation is required by law. Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court. The introduction of a reproduced record, enlargement, or facsimile does not preclude admission of the original. This subsection 11 So in original. Probably should be “section”. shall not be construed to exclude from evidence any document or copy thereof which is otherwise admissible under the rules of evidence.
(June 25, 1948, ch. 646, 62 Stat. 945; Aug. 28, 1951, ch. 351, §§ 1, 3, 65 Stat. 205, 206; Pub. L. 87–183, Aug. 30, 1961, 75 Stat. 413; Pub. L. 93–595, § 2(b), Jan. 2, 1975, 88 Stat. 1949.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 695 (June 20, 1936, ch. 640, § 1, 49 Stat. 1561).
Changes in phraseology were made.

Editorial Notes
Amendments1975—Pub. L. 93–595 struck out subsec. (a) which had made admissible as evidence writings or records made as a memorandum or record of any act, transaction, occurrence, or event if made in the regular course of business, and struck out designation “(b)” preceding remainder of section. See Federal Rules of Evidence set out in Appendix to this title.
1961—Subsec. (b). Pub. L. 87–183 struck out “unless held in a custodial or fiduciary capacity or” after “may be destroyed in the regular course of business”.
1951—Act Aug. 29, 1951, § 3, inserted reference to photographic copies in section catchline.
Subsecs. (a), (b). Act Aug. 28, 1951, § 1, designated existing provisions as subsec. (a) and added subsec. (b).



§ 1733. Government records and papers; copies(a) Books or records of account or minutes of proceedings of any department or agency of the United States shall be admissible to prove the act, transaction or occurrence as a memorandum of which the same were made or kept.

(b) Properly authenticated copies or transcripts of any books, records, papers or documents of any department or agency of the United States shall be admitted in evidence equally with the originals thereof.

(c) This section does not apply to cases, actions, and proceedings to which the Federal Rules of Evidence apply.

(June 25, 1948, ch. 646, 62 Stat. 946; Pub. L. 93–595, § 2(c), Jan. 2, 1975, 88 Stat. 1949.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 661–667, 671 (R.S. §§ 882–886, 889; July 31, 1894, ch. 174, §§ 17, 22, 28 Stat. 210; Mar. 2, 1895, ch. 177, § 10, 28 Stat. 809; June 10, 1921, ch. 18, §§ 301, 302, 304, 310, 42 Stat. 23–25; May 10, 1934, ch. 277, § 512, 48 Stat. 758; June 19, 1934, ch. 653, § 6(a), 48 Stat. 1109).
The consolidation of sections 661–667 and 671 of title 28, U.S.C., 1940 ed., permitted omission of obsolete, unnecessary and repetitive provisions in such sections. For example, the provision in section 665 of title 28, U.S.C., 1940 ed., authorizing the court to require production of documents on a plea of non est factum, was omitted. Such plea is obsolete in Federal practice.
Numerous provisions with respect to authentication were omitted as covered by Rule 44 of the Federal Rules of Civil Procedure.
Likewise the provision that official seals shall be judicially noticed was omitted as unnecessary. Seals of Federal agencies are judicially noticed by States and Federal courts without statutory mandate. Gardner v. Barney, 1867, 6 Wall. 499, 73 U.S.C. 499, 18 L.Ed. 890, 31 C.J.S. 599 n. 27–30 and 23 C.J.S. 99 n. 41. The same principle unquestionably will apply to seals of Government corporations.
Words “of any corporation all the stock of which is beneficially owned by the United States, either directly or indirectly”, in section 661 of title 28, U.S.C., 1940 ed., were omitted as covered by “or agency”. The revised section was broadened to apply to “any department or agency”. (See reviser’s note under section 1345 of this title.)
Changes were made in phraseology.

Editorial Notes

References in TextThe Federal Rules of Evidence, referred to in subsec. (c), are set out in the Appendix to this title.

Amendments1975—Subsec. (c). Pub. L. 93–595 added subsec. (c).



§ 1734. Court record lost or destroyed, generally(a) A lost or destroyed record of any proceeding in any court of the United States may be supplied on application of any interested party not at fault, by substituting a copy certified by the clerk of any court in which an authentic copy is lodged.

(b) Where a certified copy is not available, any interested person not at fault may file in such court a verified application for an order establishing the lost or destroyed record.Every other interested person shall be served personally with a copy of the application and with notice of hearing on a day stated, not less than sixty days after service. Service may be made on any nonresident of the district anywhere within the jurisdiction of the United States or in any foreign country.
Proof of service in a foreign country shall be certified by a minister or consul of the United States in such country, under his official seal.
If, after the hearing, the court is satisfied that the statements contained in the application are true, it shall enter an order reciting the substance and effect of the lost or destroyed record. Such order, subject to intervening rights of third persons, shall have the same effect as the original record.


(June 25, 1948, ch. 646, 62 Stat. 946.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 681, 682, 683, and 684 (R.S. §§ 899, 900, 901, 902; Jan. 31, 1879, ch. 39, § 1, 20 Stat. 277).
Sections 681, 682, and 684 of title 28, U.S.C., 1940 ed., contained repetitious language which was eliminated by the consolidation.
Section 683 of title 28, U.S.C., 1940 ed., applied only to cases removed to the Supreme Court, and was revised so as to be applicable to cases transmitted to other courts not in existence in 1871 when the section was originally enacted.
Changes were made in phraseology.



§ 1735. Court record lost or destroyed where United States interested(a) When the record of any case or matter in any court of the United States to which the United States is a party, is lost or destroyed, a certified copy of any official paper of a United States attorney, United States marshal or clerk or other certifying or recording officer of any such court, made pursuant to law, on file in any department or agency of the United States and relating to such case or matter, shall, on being filed in the court to which it relates, have the same effect as an original paper filed in such court. If the copy so filed discloses the date and amount of a judgment or decree and the names of the parties thereto, the court may enforce the judgment or decree as though the original record had not been lost or destroyed.

(b) Whenever the United States is interested in any lost or destroyed records or files of a court of the United States, the clerk of such court and the United States attorney for the district shall take the steps necessary to restore such records or files, under the direction of the judges of such court.

(June 25, 1948, ch. 646, 62 Stat. 946.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 685, 686 (R.S. §§ 903, 904; Jan. 31, 1879, ch. 39, §§ 2, 3, 20 Stat. 277).
A provision of section 686 of title 28, U.S.C., 1940 ed., relating to allowances to clerks and United States attorneys for their services, and disbursements incidental to restoring lost records under such section was deleted as obsolete, in view of sections 508, 509, and 604 of this title, placing such officers on a salary basis and providing for their expenses.
Words “And in all cases where any of the files, papers, or records of any court of the United States have been or shall be lost or destroyed, the files, records and papers which, pursuant to law, may have been or may be restored or supplied in place of such records, files, and papers, shall have the same force and effect, to all intents and purposes, as the originals thereof would have been entitled to,” at the end of section 685 of title 28, U.S.C., 1940 ed., were omitted as fully covered by the remainder of this section and by section 1734 of this title.
Words “or agency of the United States” were substituted for “of the Government” so as to eliminate any possible ambiguity as to the scope of this section. See definitive section 451 of this title.
The phrase “so far as the judges of such courts respectively shall deem it essential to the interests of the United States that such records and files be restored or supplied,” was omitted as unnecessary.
Changes were made in phraseology.



§ 1736. Congressional Journals
Extracts from the Journals of the Senate and the House of Representatives, and from the Executive Journal of the Senate when the injunction of secrecy is removed, certified by the Secretary of the Senate or the Clerk of the House of Representatives shall be received in evidence with the same effect as the originals would have.
(June 25, 1948, ch. 646, 62 Stat. 947.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 676 (R.S. § 895).
Changes in phraseology were made.



§ 1737. Copy of officer’s bond
Any person to whose custody the bond of any officer of the United States has been committed shall, on proper request and payment of the fee allowed by any Act of Congress, furnish certified copies thereof, which shall be prima facie evidence in any court of the execution, filing and contents of the bond.
(June 25, 1948, ch. 646, 62 Stat. 947.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 326, 499, 513, and 514 (R.S. §§ 783, 795; Feb. 22, 1875, ch. 95, § 3, 18 Stat. 333; Mar. 3, 1911, ch. 231, §§ 220, 291, 36 Stat. 1152, 1167).
Sections 326, 499, 513, and 514 of title 28, U.S.C., 1940 ed., were consolidated. They related to the bonds of particular officers, namely the Clerk of the Supreme Court, the United States marshals, and the clerks of the district courts. The revised section eliminates all inconsistent provisions of such sections.
The requirement that certified copies be furnished is new.
The other provisions of sections 326, 499, 513, and 514 of title 28, U.S.C., 1940 ed., are now incorporated in sections 544 and 952 of this title.
Changes were made in phraseology.



§ 1738. State and Territorial statutes and judicial proceedings; full faith and credit
The Acts of the legislature of any State, Territory, or Possession of the United States, or copies thereof, shall be authenticated by affixing the seal of such State, Territory or Possession thereto.
The records and judicial proceedings of any court of any such State, Territory or Possession, or copies thereof, shall be proved or admitted in other courts within the United States and its Territories and Possessions by the attestation of the clerk and seal of the court annexed, if a seal exists, together with a certificate of a judge of the court that the said attestation is in proper form.
Such Acts, records and judicial proceedings or copies thereof, so authenticated, shall have the same full faith and credit in every court within the United States and its Territories and Possessions as they have by law or usage in the courts of such State, Territory or Possession from which they are taken.
(June 25, 1948, ch. 646, 62 Stat. 947.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 687 (R.S. § 905).
Words “Possession of the United States” were substituted for “of any country subject to the jurisdiction of the United States”.
Words “or copies thereof” were added in three places. Copies have always been used to prove statutes and judicial proceedings under section 687 of title 28, U.S.C., 1940 ed. The added words will cover expressly such use.
Words “and its Territories and Possessions” were added in two places so as to make this section and section 1739 of this title uniform, the basic section of the latter having provided that nonjudicial records or books of any State, Territory, or “country subject to the jurisdiction of the United States” should be admitted in any court or office in any other State, Territory, or “such country.”
Words “a judge of the court” were substituted for “the judge, chief justice or presiding magistrate” without change of substance.
At the beginning of the last paragraph, words “Such Acts” were substituted for “And the said”. This follows the language of Article IV, section 1 of the Constitution.
For additional provisions as to authentication, see Rule 44 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.



§ 1738A. Full faith and credit given to child custody determinations(a) The appropriate authorities of every State shall enforce according to its terms, and shall not modify except as provided in subsections (f), (g), and (h) of this section, any custody determination or visitation determination made consistently with the provisions of this section by a court of another State.

(b) As used in this section, the term—(1) “child” means a person under the age of eighteen;

(2) “contestant” means a person, including a parent or grandparent, who claims a right to custody or visitation of a child;

(3) “custody determination” means a judgment, decree, or other order of a court providing for the custody of a child, and includes permanent and temporary orders, and initial orders and modifications;

(4) “home State” means the State in which, immediately preceding the time involved, the child lived with his parents, a parent, or a person acting as parent, for at least six consecutive months, and in the case of a child less than six months old, the State in which the child lived from birth with any of such persons. Periods of temporary absence of any of such persons are counted as part of the six-month or other period;

(5) “modification” and “modify” refer to a custody or visitation determination which modifies, replaces, supersedes, or otherwise is made subsequent to, a prior custody or visitation determination concerning the same child, whether made by the same court or not;

(6) “person acting as a parent” means a person, other than a parent, who has physical custody of a child and who has either been awarded custody by a court or claims a right to custody;

(7) “physical custody” means actual possession and control of a child;

(8) “State” means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or possession of the United States; and

(9) “visitation determination” means a judgment, decree, or other order of a court providing for the visitation of a child and includes permanent and temporary orders and initial orders and modifications.


(c) A child custody or visitation determination made by a court of a State is consistent with the provisions of this section only if—(1) such court has jurisdiction under the law of such State; and

(2) one of the following conditions is met:(A) such State (i) is the home State of the child on the date of the commencement of the proceeding, or (ii) had been the child’s home State within six months before the date of the commencement of the proceeding and the child is absent from such State because of his removal or retention by a contestant or for other reasons, and a contestant continues to live in such State;

(B)(i) it appears that no other State would have jurisdiction under subparagraph (A), and (ii) it is in the best interest of the child that a court of such State assume jurisdiction because (I) the child and his parents, or the child and at least one contestant, have a significant connection with such State other than mere physical presence in such State, and (II) there is available in such State substantial evidence concerning the child’s present or future care, protection, training, and personal relationships;


(C) the child is physically present in such State and (i) the child has been abandoned, or (ii) it is necessary in an emergency to protect the child because the child, a sibling, or parent of the child has been subjected to or threatened with mistreatment or abuse;

(D)(i) it appears that no other State would have jurisdiction under subparagraph (A), (B), (C), or (E), or another State has declined to exercise jurisdiction on the ground that the State whose jurisdiction is in issue is the more appropriate forum to determine the custody or visitation of the child, and (ii) it is in the best interest of the child that such court assume jurisdiction; or


(E) the court has continuing jurisdiction pursuant to subsection (d) of this section.



(d) The jurisdiction of a court of a State which has made a child custody or visitation determination consistently with the provisions of this section continues as long as the requirement of subsection (c)(1) of this section continues to be met and such State remains the residence of the child or of any contestant.

(e) Before a child custody or visitation determination is made, reasonable notice and opportunity to be heard shall be given to the contestants, any parent whose parental rights have not been previously terminated and any person who has physical custody of a child.

(f) A court of a State may modify a determination of the custody of the same child made by a court of another State, if—(1) it has jurisdiction to make such a child custody determination; and

(2) the court of the other State no longer has jurisdiction, or it has declined to exercise such jurisdiction to modify such determination.


(g) A court of a State shall not exercise jurisdiction in any proceeding for a custody or visitation determination commenced during the pendency of a proceeding in a court of another State where such court of that other State is exercising jurisdiction consistently with the provisions of this section to make a custody or visitation determination.

(h) A court of a State may not modify a visitation determination made by a court of another State unless the court of the other State no longer has jurisdiction to modify such determination or has declined to exercise jurisdiction to modify such determination.

(Added Pub. L. 96–611, § 8(a), Dec. 28, 1980, 94 Stat. 3569; amended Pub. L. 105–374, § 1, Nov. 12, 1998, 112 Stat. 3383; Pub. L. 106–386, div. B, title III, § 1303(d), Oct. 28, 2000, 114 Stat. 1512.)

Editorial Notes
Amendments2000—Subsec. (c)(2)(C)(ii). Pub. L. 106–386 substituted “the child, a sibling, or parent of the child” for “he”.
1998—Subsec. (a). Pub. L. 105–374, § 1(a), substituted “subsections (f), (g), and (h) of this section, any custody determination or visitation determination” for “subsection (f) of this section, any child custody determination”.
Subsec. (b)(2). Pub. L. 105–374, § 1(b), inserted “or grandparent” after “parent”.
Subsec. (b)(3). Pub. L. 105–374, § 1(c), struck out “or visitation” after “for the custody”.
Subsec. (b)(5). Pub. L. 105–374, § 1(d), substituted “custody or visitation determination” for “custody determination” in two places.
Subsec. (b)(9). Pub. L. 105–374, § 1(e), added par. (9).
Subsec. (c). Pub. L. 105–374, § 1(f), substituted “custody or visitation determination” for “custody determination” in introductory provisions.
Subsec. (c)(2)(D)(i). Pub. L. 105–374, § 1(g), inserted “or visitation” after “determine the custody”.
Subsecs. (d), (e). Pub. L. 105–374, § 1(h), (i), substituted “custody or visitation determination” for “custody determination”.
Subsec. (g). Pub. L. 105–374, § 1(j), which directed substitution of “custody or visitation determination” for “custody determination”, was executed by making the substitution in two places to reflect the probable intent of Congress.
Subsec. (h). Pub. L. 105–374, § 1(k), added subsec. (h).

Statutory Notes and Related Subsidiaries
Report on Effects of Parental Kidnaping Laws in Domestic Violence CasesPub. L. 106–386, div. B, title III, § 1303(a)–(c), Oct. 28, 2000, 114 Stat. 1512, provided that:
“(a) In General.—The Attorney General shall—“(1) conduct a study of Federal and State laws relating to child custody, including custody provisions in protection orders, the Uniform Child Custody Jurisdiction and Enforcement Act adopted by the National Conference of Commissioners on Uniform State Laws in July 1997, the Parental Kidnaping Prevention Act of 1980 [see Short Title of 1980 Amendments note set out under section 1305 of Title 42, The Public Health and Welfare] and the amendments made by that Act, and the effect of those laws on child custody cases in which domestic violence is a factor; and

“(2) submit to Congress a report describing the results of that study, including the effects of implementing or applying model State laws, and the recommendations of the Attorney General to reduce the incidence or pattern of violence against women or of sexual assault of the child.


“(b) Sufficiency of Defenses.—In carrying out subsection (a) with respect to the Parental Kidnaping Prevention Act of 1980 and the amendments made by that Act, the Attorney General shall examine the sufficiency of defenses to parental abduction charges available in cases involving domestic violence, and the burdens and risks encountered by victims of domestic violence arising from jurisdictional requirements of that Act and the amendments made by that Act.

“(c) Authorization of Appropriations.—There is authorized to be appropriated to carry out this section $200,000 for fiscal year 2001.”



[For definitions of “domestic violence” and “sexual assault” as used in section 1303(a)–(c) of Pub. L. 106–386, set out above, see section 1002 of Pub. L. 106–386, set out as a note under section 10447 of Title 34, Crime Control and Law Enforcement.]

Congressional Findings and Declaration of PurposePub. L. 96–611, § 7, Dec. 28, 1980, 94 Stat. 3568, provided that:
“(a) The Congress finds that—“(1) there is a large and growing number of cases annually involving disputes between persons claiming rights of custody and visitation of children under the laws, and in the courts, of different States, the District of Columbia, the Commonwealth of Puerto Rico, and the territories and possessions of the United States;

“(2) the laws and practices by which the courts of those jurisdictions determine their jurisdiction to decide such disputes, and the effect to be given the decisions of such disputes by the courts of other jurisdictions, are often inconsistent and conflicting;

“(3) those characteristics of the law and practice in such cases, along with the limits imposed by a Federal system on the authority of each such jurisdiction to conduct investigations and take other actions outside its own boundaries, contribute to a tendency of parties involved in such disputes to frequently resort to the seizure, restraint, concealment, and interstate transportation of children, the disregard of court orders, excessive relitigation of cases, obtaining of conflicting orders by the courts of various jurisdictions, and interstate travel and communication that is so expensive and time consuming as to disrupt their occupations and commercial activities; and

“(4) among the results of those conditions and activities are the failure of the courts of such jurisdictions to give full faith and credit to the judicial proceedings of the other jurisdictions, the deprivation of rights of liberty and property without due process of law, burdens on commerce among such jurisdictions and with foreign nations, and harm to the welfare of children and their parents and other custodians.


“(b) For those reasons it is necessary to establish a national system for locating parents and children who travel from one such jurisdiction to another and are concealed in connection with such disputes, and to establish national standards under which the courts of such jurisdictions will determine their jurisdiction to decide such disputes and the effect to be given by each such jurisdiction to such decisions by the courts of other such jurisdictions.

“(c) The general purposes of sections 6 to 10 of this Act [enacting this section and section 663 of Title 42, The Public Health and Welfare, amending sections 654 and 655 Title 42, and enacting provisions set out as notes under this section, sections 663 and 1305 of Title 42, and section 1073 of Title 18, Crimes and Criminal Procedure] are to—“(1) promote cooperation between State courts to the end that a determination of custody and visitation is rendered in the State which can best decide the case in the interest of the child;

“(2) promote and expand the exchange of information and other forms of mutual assistance between States which are concerned with the same child;

“(3) facilitate the enforcement of custody and visitation decrees of sister States;

“(4) discourage continuing interstate controversies over child custody in the interest of greater stability of home environment and of secure family relationships for the child;

“(5) avoid jurisdictional competition and conflict between State courts in matters of child custody and visitation which have in the past resulted in the shifting of children from State to State with harmful effects on their well-being; and

“(6) deter interstate abductions and other unilateral removals of children undertaken to obtain custody and visitation awards.”





State Court Proceedings for Custody Determinations; Priority Treatment; Fees, Costs, and Other ExpensesPub. L. 96–611, § 8(c), Dec. 28, 1980, 94 Stat. 3571, provided that: 
“In furtherance of the purposes of section 1738A of title 28, United States Code, as added by subsection (a) of this section, State courts are encouraged to—
“(1) afford priority to proceedings for custody determinations; and

“(2) award to the person entitled to custody or visitation pursuant to a custody determination which is consistent with the provisions of such section 1738A, necessary travel expenses, attorneys’ fees, costs of private investigations, witness fees or expenses, and other expenses incurred in connection with such custody determination in any case in which—“(A) a contestant has, without the consent of the person entitled to custody or visitation pursuant to a custody determination which is consistent with the provisions of such section 1738A, (i) wrongfully removed the child from the physical custody of such person, or (ii) wrongfully retained the child after a visit or other temporary relinquishment of physical custody; or

“(B) the court determines it is appropriate.”







§ 1738B. Full faith and credit for child support orders(a) General Rule.—The appropriate authorities of each State—(1) shall enforce according to its terms a child support order made consistently with this section by a court of another State; and

(2) shall not seek or make a modification of such an order except in accordance with subsections (e), (f), and (i).


(b) Definitions.—In this section:(1) The term “child” means—(A) a person under 18 years of age; and

(B) a person 18 or more years of age with respect to whom a child support order has been issued pursuant to the laws of a State.


(2) The term “child’s State” means the State in which a child resides.

(3) The term “child’s home State” means the State in which a child lived with a parent or a person acting as parent for at least 6 consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than 6 months old, the State in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the 6-month period.

(4) The term “child support” means a payment of money, continuing support, or arrearages or the provision of a benefit (including payment of health insurance, child care, and educational expenses) for the support of a child.

(5) The term “child support order”—(A) means a judgment, decree, or order of a court requiring the payment of child support in periodic amounts or in a lump sum; and

(B) includes—(i) a permanent or temporary order; and

(ii) an initial order or a modification of an order.



(6) The term “contestant” means—(A) a person (including a parent) who—(i) claims a right to receive child support;

(ii) is a party to a proceeding that may result in the issuance of a child support order; or

(iii) is under a child support order; and


(B) a State or political subdivision of a State to which the right to obtain child support has been assigned.


(7) The term “court” means a court or administrative agency of a State that is authorized by State law to establish the amount of child support payable by a contestant or make a modification of a child support order.

(8) The term “modification” means a change in a child support order that affects the amount, scope, or duration of the order and modifies, replaces, supersedes, or otherwise is made subsequent to the child support order.

(9) The term “State” means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the territories and possessions of the United States, and Indian country (as defined in section 1151 of title 18).


(c) Requirements of Child Support Orders.—A child support order made by a court of a State is made consistently with this section if—(1) a court that makes the order, pursuant to the laws of the State in which the court is located and subsections (e), (f), and (g)—(A) has subject matter jurisdiction to hear the matter and enter such an order; and

(B) has personal jurisdiction over the contestants; and


(2) reasonable notice and opportunity to be heard is given to the contestants.


(d) Continuing Jurisdiction.—A court of a State that has made a child support order consistently with this section has continuing, exclusive jurisdiction over the order if the State is the child’s State or the residence of any individual contestant or the parties have consented in a record or open court that the tribunal of the State may continue to exercise jurisdiction to modify its order, unless the court of another State, acting in accordance with subsections (e) and (f), has made a modification of the order.

(e) Authority To Modify Orders.—A court of a State may modify a child support order issued by a court of another State if—(1) the court has jurisdiction to make such a child support order pursuant to subsection (i); and

(2)(A) the court of the other State no longer has continuing, exclusive jurisdiction of the child support order because that State no longer is the child’s State or the residence of any individual contestant and the parties have not consented in a record or open court that the tribunal of the other State may continue to exercise jurisdiction to modify its order; or

(B) each individual contestant has filed written consent with the State of continuing, exclusive jurisdiction for a court of another State to modify the order and assume continuing, exclusive jurisdiction over the order.



(f) Recognition of Child Support Orders.—If 1 or more child support orders have been issued with regard to an obligor and a child, a court shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction and enforcement:(1) If only 1 court has issued a child support order, the order of that court must be recognized.

(2) If 2 or more courts have issued child support orders for the same obligor and child, and only 1 of the courts would have continuing, exclusive jurisdiction under this section, the order of that court must be recognized.

(3) If 2 or more courts have issued child support orders for the same obligor and child, and more than 1 of the courts would have continuing, exclusive jurisdiction under this section, an order issued by a court in the current home State of the child must be recognized, but if an order has not been issued in the current home State of the child, the order most recently issued must be recognized.

(4) If 2 or more courts have issued child support orders for the same obligor and child, and none of the courts would have continuing, exclusive jurisdiction under this section, a court having jurisdiction over the parties shall issue a child support order, which must be recognized.

(5) The court that has issued an order recognized under this subsection is the court having continuing, exclusive jurisdiction under subsection (d).


(g) Enforcement of Modified Orders.—A court of a State that no longer has continuing, exclusive jurisdiction of a child support order may enforce the order with respect to nonmodifiable obligations and unsatisfied obligations that accrued before the date on which a modification of the order is made under subsections (e) and (f).

(h) Choice of Law.—(1) In general.—In a proceeding to establish, modify, or enforce a child support order, the forum State’s law shall apply except as provided in paragraphs (2) and (3).

(2) Law of state of issuance of order.—In interpreting a child support order including the duration of current payments and other obligations of support, a court shall apply the law of the State of the court that issued the order.

(3) Period of limitation.—In an action to enforce arrears under a child support order, a court shall apply the statute of limitation of the forum State or the State of the court that issued the order, whichever statute provides the longer period of limitation.


(i) Registration for Modification.—If there is no individual contestant or child residing in the issuing State, the party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another State shall register that order in a State with jurisdiction over the nonmovant for the purpose of modification.

(Added Pub. L. 103–383, § 3(a), Oct. 20, 1994, 108 Stat. 4064; amended Pub. L. 104–193, title III, § 322, Aug. 22, 1996, 110 Stat. 2221; Pub. L. 105–33, title V, § 5554, Aug. 5, 1997, 111 Stat. 636; Pub. L. 113–183, title III, § 301(f)(2), Sept. 29, 2014, 128 Stat. 1944.)

Editorial Notes
Amendments2014—Subsec. (b). Pub. L. 113–183, § 301(f)(2)(C), inserted designations for pars. (1) to (9) and “The term” after each designation.
Subsec. (d). Pub. L. 113–183, § 301(f)(2)(A), substituted “individual contestant or the parties have consented in a record or open court that the tribunal of the State may continue to exercise jurisdiction to modify its order,” for “individual contestant”.
Subsec. (e)(2)(A). Pub. L. 113–183, § 301(f)(2)(B), substituted “individual contestant and the parties have not consented in a record or open court that the tribunal of the other State may continue to exercise jurisdiction to modify its order” for “individual contestant”.
1997—Subsec. (f)(4). Pub. L. 105–33, § 5554(1), substituted “a court having jurisdiction over the parties shall issue a child support order, which must be recognized.” for “a court may issue a child support order, which must be recognized.”
Subsec. (f)(5). Pub. L. 105–33, § 5554(2), inserted “under subsection (d)” after “jurisdiction”.
1996—Subsec. (a)(2). Pub. L. 104–193, § 322(1), substituted “subsections (e), (f), and (i)” for “subsection (e)”.
Subsec. (b). Pub. L. 104–193, § 322(2), inserted par. defining “child’s home State”.
Subsec. (c). Pub. L. 104–193, § 322(3), inserted “by a court of a State” before “is made” in introductory provisions.
Subsec. (c)(1). Pub. L. 104–193, § 322(4), inserted “and subsections (e), (f), and (g)” after “located”.
Subsec. (d). Pub. L. 104–193, § 322(5), inserted “individual” before “contestant” and substituted “subsections (e) and (f)” for “subsection (e)”.
Subsec. (e). Pub. L. 104–193, § 322(6), substituted “modify a child support order issued” for “make a modification of a child support order with respect to a child that is made” in introductory provisions.
Subsec. (e)(1). Pub. L. 104–193, § 322(7), inserted “pursuant to subsection (i)” after “order”.
Subsec. (e)(2). Pub. L. 104–193, § 322(8), inserted “individual” before “contestant” in subpars. (A) and (B) and substituted “with the State of continuing, exclusive jurisdiction for a court of another State to modify the order and assume” for “to that court’s making the modification and assuming” in subpar. (B).
Subsec. (f). Pub. L. 104–193, § 322(10), added subsec. (f). Former subsec. (f) redesignated (g).
Subsec. (g). Pub. L. 104–193, § 322(11), substituted “Modified” for “Prior” in heading and “subsections (e) and (f)” for “subsection (e)” in text.
Pub. L. 104–193, § 322(9), redesignated subsec. (f) as (g). Former subsec. (g) redesignated (h).
Subsec. (h). Pub. L. 104–193, § 322(12), inserted “including the duration of current payments and other obligations of support” before comma in par. (2) and “arrears under” after “enforce” in par. (3).
Pub. L. 104–193, § 322(9), redesignated subsec. (g) as (h).
Subsec. (i). Pub. L. 104–193, § 322(13), added subsec. (i).

Statutory Notes and Related Subsidiaries
Effective Date of 2014 AmendmentPub. L. 113–183, title III, § 301(f)(3)(B), Sept. 29, 2014, 128 Stat. 1945, provided that:
“(i) The amendments made by subparagraphs (A) and (B) of paragraph (2) [amending this section] shall take effect on the date on which the Hague Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance enters into force for the United States [The Convention entered into force for the United States Jan. 1, 2017].

“(ii) The amendments made by subparagraph (C) of paragraph (2) [amending this section] shall take effect on the date of the enactment of this Act [Sept. 29, 2014].”




Effective Date of 1997 AmendmentAmendment by Pub. L. 105–33 effective as if included in enactment of title III of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, Pub. L. 104–193, see section 5557 of Pub. L. 105–33, set out as a note under section 608 of Title 42, The Public Health and Welfare.

Effective Date of 1996 AmendmentFor effective date of amendment by Pub. L. 104–193, see section 395(a)–(c) of Pub. L. 104–193, set out as a note under section 654 of Title 42, The Public Health and Welfare.

Congressional Findings and Declaration of PurposePub. L. 103–383, § 2, Oct. 20, 1994, 108 Stat. 4063, provided that:
“(a) Findings.—The Congress finds that—“(1) there is a large and growing number of child support cases annually involving disputes between parents who reside in different States;

“(2) the laws by which the courts of different jurisdictions determine their authority to establish child support orders are not uniform;

“(3) those laws, along with the limits imposed by the Federal system on the authority of each State to take certain actions outside its own boundaries—“(A) encourage noncustodial parents to relocate outside the States where their children and the custodial parents reside to avoid the jurisdiction of the courts of such States, resulting in an increase in the amount of interstate travel and communication required to establish and collect on child support orders and a burden on custodial parents that is expensive, time consuming, and disruptive of occupations and commercial activity;

“(B) contribute to the pressing problem of relatively low levels of child support payments in interstate cases and to inequities in child support payments levels that are based solely on the noncustodial parent’s choice of residence;

“(C) encourage a disregard of court orders resulting in massive arrearages nationwide;

“(D) allow noncustodial parents to avoid the payment of regularly scheduled child support payments for extensive periods of time, resulting in substantial hardship for the children for whom support is due and for their custodians; and

“(E) lead to the excessive relitigation of cases and to the establishment of conflicting orders by the courts of various jurisdictions, resulting in confusion, waste of judicial resources, disrespect for the courts, and a diminution of public confidence in the rule of law; and


“(4) among the results of the conditions described in this subsection are—“(A) the failure of the courts of the States to give full faith and credit to the judicial proceedings of the other States;

“(B) the deprivation of rights of liberty and property without due process of law;

“(C) burdens on commerce among the States; and

“(D) harm to the welfare of children and their parents and other custodians.



“(b) Statement of Policy.—In view of the findings made in subsection (a), it is necessary to establish national standards under which the courts of the various States shall determine their jurisdiction to issue a child support order and the effect to be given by each State to child support orders issued by the courts of other States.

“(c) Purposes.—The purposes of this Act [enacting this section and provisions set out as a note under section 1 of this title] are—“(1) to facilitate the enforcement of child support orders among the States;

“(2) to discourage continuing interstate controversies over child support in the interest of greater financial stability and secure family relationships for the child; and

“(3) to avoid jurisdictional competition and conflict among State courts in the establishment of child support orders.”







§ 1738C. Certain acts, records, and proceedings and the effect thereof
No State, territory, or possession of the United States, or Indian tribe, shall be required to give effect to any public act, record, or judicial proceeding of any other State, territory, possession, or tribe respecting a relationship between persons of the same sex that is treated as a marriage under the laws of such other State, territory, possession, or tribe, or a right or claim arising from such relationship.
(Added Pub. L. 104–199, § 2(a), Sept. 21, 1996, 110 Stat. 2419.)

§ 1739. State and Territorial nonjudicial records; full faith and credit
All nonjudicial records or books kept in any public office of any State, Territory, or Possession of the United States, or copies thereof, shall be proved or admitted in any court or office in any other State, Territory, or Possession by the attestation of the custodian of such records or books, and the seal of his office annexed, if there be a seal, together with a certificate of a judge of a court of record of the county, parish, or district in which such office may be kept, or of the Governor, or secretary of state, the chancellor or keeper of the great seal, of the State, Territory, or Possession that the said attestation is in due form and by the proper officers.
If the certificate is given by a judge, it shall be further authenticated by the clerk or prothonotary of the court, who shall certify, under his hand and the seal of his office, that such judge is duly commissioned and qualified; or, if given by such Governor, secretary, chancellor, or keeper of the great seal, it shall be under the great seal of the State, Territory, or Possession in which it is made.
Such records or books, or copies thereof, so authenticated, shall have the same full faith and credit in every court and office within the United States and its Territories and Possessions as they have by law or usage in the courts or offices of the State, Territory, or Possession from which they are taken.
(June 25, 1948, ch. 646, 62 Stat. 947.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 688 (R.S. § 906).
Words “Possession of the United States” were substituted for “or any country subject to the jurisdiction of the United States.”
Words “or copies thereof” were added in two places. Copies have always been used to prove records and books under section 688 of title 28, U.S.C., 1940 ed., and the addition of these words clarifies the former implied meaning of such section.
In the first paragraph of the revised section words “a judge of a court of record” were substituted for words “the presiding justice of the court” and in the second paragraph “judge” was substituted for “presiding justice” for convenience and without change of substance.
Words “and its Territories and Possessions” were added after “United States”, near the end of the section, in view of provisions of section 688 of title 28, U.S.C., 1940 ed., for the admission of records and books in any court or office in any other State, Territory, or “in any such country.” (Changed to “Possession” in this section.)
See also Rule 44 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.



§ 1740. Copies of consular papers
Copies of all official documents and papers in the office of any consul or vice consul of the United States, and of all official entries in the books or records of any such office, authenticated by the consul or vice consul, shall be admissible equally with the originals.
(June 25, 1948, ch. 646, 62 Stat. 947.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 677 (R.S. § 896; Apr. 5, 1906, ch. 1366, § 3, 34 Stat. 100).
Words “authenticated by the consul or vice consul” were substituted for “certified under the hand and seal of such officer”, for clarity. Words “in the courts of the United States”, were omitted after “admissible”. Such papers should be so admitted in all courts consistently with sections 1738 and 1739 of this title.
See also Rule 44 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.



§ 1741. Foreign official documents
An official record or document of a foreign country may be evidenced by a copy, summary, or excerpt authenticated as provided in the Federal Rules of Civil Procedure.
(June 25, 1948, ch. 646, 62 Stat. 948; May 24, 1949, ch. 139, § 92(b), 63 Stat. 103; Pub. L. 88–619, § 5(a), Oct. 3, 1964, 78 Stat. 996.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 695e (June 20, 1936, ch. 640, § 6, 49 Stat. 1563).
Words “Nothing contained in this section shall be deemed to alter, amend, or repeal section 689 of this title,” at the end of section 695e of title 28, U.S.C., 1940 ed., were omitted. Although significant in the original Act, such words are unnecessary in a revision wherein both sections in question, as revised, are enacted at the same time.
See also Rule 44 of the Federal Rules of Civil Procedure.
Section 695e–1 of title 28, U.S.C., 1940 ed., providing for certification of Vatican City Documents will be incorporated in title 22, U.S.C., Foreign Relations and Intercourse.
Changes were made in phraseology.

1949 ActThis section corrects a typographical error in section 1741 of title 28, U.S.C.

Editorial Notes
Amendments1964—Pub. L. 88–619 substituted “An official record or document of a foreign country may be evidenced by a copy, summary, or excerpt authenticated as provided in the Federal Rules of Civil Procedure” for “A copy of any foreign document of record or on file in a public office of a foreign country or political subdivision thereof, certified by the lawful custodian thereof, shall be admissible in evidence when authenticated by a certificate of a consular officer of the United States resident in such foreign country, under the seal of his office, that the copy has been certified by the lawful custodian” in text, and “official documents” for “documents, generally; copies” in section catchline.
1949—Act May 24, 1949, corrected spelling of “admissible”.



[§ 1742. Repealed. Pub. L. 88–619, § 6(a), Oct. 3, 1964, 78 Stat. 996]

Section, act June 25, 1948, ch. 646, 62 Stat. 948, related to authentication and certification of copies of documents relating to land titles, by persons having custody of such of any foreign government or its agents, certification by an American minister or consul that they be true copies of the originals, the recording of such copies in the office of the General Counsel for the Department of the Treasury, and to the evidentiary value of such copies.



§ 1743. Demand on postmaster
The certificate of the Postmaster General or the Government Accountability Office of the mailing to a postmaster of a statement of his account and that payment of the balance stated has not been received shall be sufficient evidence of a demand notwithstanding any allowances or credits subsequently made. A copy of such statement shall be attached to the certificate.
(June 25, 1948, ch. 646, 62 Stat. 948; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 670 (R.S. § 890; June 10, 1921, ch. 18, § 301, 42 Stat. 23).
Provisions in section 670 of title 28, U.S.C., 1940 ed., that the statement should recite that a letter has been mailed to a described post office and sufficient time has elapsed for it to have reached its destination, was omitted as superfluous.
The last clause of section 670 of title 28, U.S.C., 1940 ed., was omitted as covered by the phrase “notwithstanding any allowances or credits subsequently made” in the revised section.
Changes were made in phraseology.

Editorial Notes
Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
The office of Postmaster General of the Post Office Department was abolished and all functions, powers, and duties of the Postmaster General were transferred to the United States Postal Service by Pub. L. 91–375, § 4(a), Aug. 12, 1970, 84 Stat. 773, set out as a note under section 201 of Title 39, Postal Service.



§ 1744. Copies of United States Patent and Trademark Office documents, generally
Copies of letters patent or of any records, books, papers, or drawings belonging to the United States Patent and Trademark Office and relating to patents, authenticated under the seal of the United States Patent and Trademark Office and certified by the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office, or by another officer of the United States Patent and Trademark Office authorized to do so by the Director, shall be admissible in evidence with the same effect as the originals.
Any person making application and paying the required fee may obtain such certified copies.
(June 25, 1948, ch. 646, 62 Stat. 948; May 24, 1949, ch. 139, § 92(c), 63 Stat. 103; Pub. L. 106–113, div. B, § 1000(a)(9) [title IV, § 4732(b)(15)(B), (C)], Nov. 29, 1999, 113 Stat. 1536, 1501A–584.)

Historical and Revision NotesBased on section 127 of title 15, U.S.C., 1940 ed., Commerce and Trade, and title 28, U.S.C., 1940 ed., § 673 (R.S. § 892; Mar. 19, 1920, ch. 104, § 7, 41 Stat. 535; Mar. 4, 1925, ch. 535, § 2, 43 Stat. 1269).
For purposes of uniformity, words “written or printed,” at the beginning of the section, were omitted. Similar sections in this chapter do not contain such words.
Words “or in his name attested by a chief of division duly designated by the commissioner,” after “Commissioner of Patents,” were omitted as unnecessary.
Changes in phraseology were made.

Editorial Notes
Amendments1999—Pub. L. 106–113 substituted “United States Patent and Trademark Office” for “Patent Office” wherever appearing in section catchline and text and in text substituted “Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office” for “Commissioner of Patents” and “Director” for “Commissioner”.
1949—Act May 24, 1949, substituted “patents” after “relating to” for “registered trade-marks, labels, or prints”, and inserted “or by another officer of the Patent Office authorized to do so by the Commissioner” after “Commissioner of Patents”.

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentAmendment by Pub. L. 106–113 effective 4 months after Nov. 29, 1999, see section 1000(a)(9) [title IV, § 4731] of Pub. L. 106–113, set out as a note under section 1 of Title 35, Patents.



§ 1745. Copies of foreign patent documents
Copies of the specifications and drawings of foreign letters patent, or applications for foreign letters patent, and copies of excerpts of the official journals and other official publications of foreign patent offices belonging to the United States Patent and Trademark Office, certified in the manner provided by section 1744 of this title are prima facie evidence of their contents and of the dates indicated on their face.
(June 25, 1948, ch. 646, 62 Stat. 948, § 1746; renumbered § 1745, May 24, 1949, ch. 139, § 92(e), 63 Stat. 103; Pub. L. 88–619, § 7(a), Oct. 3, 1964, 78 Stat. 996; amended Pub. L. 106–113, div. B, § 1000(a)(9) [title IV, § 4732(b)(16)], Nov. 29, 1999, 113 Stat. 1536, 1501A–585.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 674 (R.S. § 893).
Changes were made in phraseology.

Editorial Notes
Prior ProvisionsA prior section 1745, act June 25, 1948, ch. 646, 62 Stat. 948, related to printed copies of patent specifications and drawings, prior to repeal by act May 24, 1949, ch. 139, § 92(d), 63 Stat. 103.

Amendments1999—Pub. L. 106–113 substituted “United States Patent and Trademark Office” for “United States Patent Office”.
1964—Pub. L. 88–619, among other changes, inserted “or applications for foreign letters patent, and copies of excerpts of the official journals and other official publications of foreign patent offices belonging to the United States Patent Office” in text, and substituted “documents” for “specifications and drawings” in section catchline.
1949—Act May 24, 1949, renumbered section 1746 of this title as this section.

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentAmendment by Pub. L. 106–113 effective 4 months after Nov. 29, 1999, see section 1000(a)(9) [title IV, § 4731] of Pub. L. 106–113, set out as a note under section 1 of Title 35, Patents.



§ 1746. Unsworn declarations under penalty of per­jury
Wherever, under any law of the United States or under any rule, regulation, order, or requirement made pursuant to law, any matter is required or permitted to be supported, evidenced, established, or proved by the sworn declaration, verification, certificate, statement, oath, or affidavit, in writing of the person making the same (other than a deposition, or an oath of office, or an oath required to be taken before a specified official other than a notary public), such matter may, with like force and effect, be supported, evidenced, established, or proved by the unsworn declaration, certificate, verification, or statement, in writing of such person which is subscribed by him, as true under penalty of perjury, and dated, in substantially the following form:(1) If executed without the United States: “I declare (or certify, verify, or state) under penalty of perjury under the laws of the United States of America that the foregoing is true and correct. Executed on (date).(Signature)”.


(2) If executed within the United States, its territories, possessions, or commonwealths: “I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct. Executed on (date).(Signature)”.


(Added Pub. L. 94–550, § 1(a), Oct. 18, 1976, 90 Stat. 2534.)

Editorial Notes
Prior ProvisionsA prior section 1746 was renumbered section 1745 of this title.




CHAPTER 117—EVIDENCE; DEPOSITIONS



Sec.


1781.Transmittal of letter rogatory or request.


1782.Assistance to foreign and international tribunals and to litigants before such tribunals.


1783.Subpoena of person in foreign country.


1784.Contempt.


1785.Subpoenas in multiparty, multiforum actions.




Editorial Notes
Amendments2002—Pub. L. 107–273, div. C, title I, § 11020(b)(4)(B)(ii), Nov. 2, 2002, 116 Stat. 1829, added item 1785.
1964—Pub. L. 88–619, §§ 8(b), 9(b), 10(b), 12(b), Oct. 3, 1964, 78 Stat. 997, 998, substituted “Transmittal of letter rogatory or request” for “Foreign witnesses” in item 1781, “Assistance to foreign and international tribunals and to litigants before such tribunals” for “Testimony for use in foreign countries” in item 1782, “person” for “witness” in item 1783, and struck out item 1785 “Privilege against incrimination”.

Statutory Notes and Related Subsidiaries
Depositions in Admiralty CasesPrior to the general unification of civil and admiralty procedure and the recision of the Admiralty Rules on July 1, 1966, Revised Statutes §§ 863 to 865, as amended, which related to depositions de bene esse, when and how taken, notice, mode of taking, and transmission to court, provided as follows:
“Sec. 863. The testimony of any witness may be taken in any civil cause depending in a district court by deposition de bene esse, when the witness lives at a greater distance from the place of trial than one hundred miles, or is bound on a voyage to sea, or is about to go out of the United States, or out of the district in which the case is to be tried, and to a greater distance than one hundred miles from the place of trial, before the time of trial, or when he is ancient and infirm. The deposition may be taken before any judge of any court of the United States, or any clerk of a district court, or any chancellor, justice, or judge of a supreme or superior court, mayor or chief magistrate of a city, judge of a county court or court of common pleas of any of the United States, or any notary public, not being of counsel or attorney to either of the parties, nor interested in the event of the cause. Reasonable notice must first be given in writing by the party or his attorney proposing to take such deposition, to the opposite party or his attorney of record, as either may be nearest, which notice shall state the name of the witness and the time and place of the taking of his deposition; and in all cases in rem, the person having the agency or possession of the property at the time of seizure shall be deemed the adverse party, until a claim shall have been put in; and whenever, by reason of the absence from the district and want of an attorney of record or other reason, the giving of the notice herein required shall be impracticable, it shall be lawful to take such depositions as there shall be urgent necessity for taking, upon such notice as any judge authorized to hold courts in such district shall think reasonable and direct. Any person may be compelled to appear and depose as provided by this section, in the same manner as witnesses may be compelled to appear and testify in court.
“Sec. 864. Every person deposing as provided in the preceding section [R.S. § 863] shall be cautioned and sworn to testify the whole truth, and carefully examined.
“His testimony shall be reduced to writing or typewriting by the officer taking the deposition, or by some person under his personal supervision, or by the deponent himself in the officer’s presence, and by no other person, and shall, after it has been reduced to writing or typewriting, be subscribed by the deponent. [As amended May 23, 1900, ch. 541, 31 Stat. 182.]
“Sec. 865. Every deposition taken under the two preceding sections [R.S. §§ 863, 864] shall be retained by the magistrate taking it, until he delivers it with his own hand into the court for which it is taken; or it shall, together with a certificate of the reasons as aforesaid of taking it and of the notice, if any, given to the adverse party, be by him sealed up and directed to such court, and remain under his seal until opened in court. But unless it appears to the satisfaction of the court that the witness is then dead, or gone out of the United States, or to a greater distance than one hundred miles from the place where the court is sitting, or that, by reason of age, sickness, bodily infirmity, or imprisonment, he is unable to travel and appear at court, such deposition shall not be used in the cause.”
R.S. §§ 863 to 865, as amended, quoted above, were applicable to admiralty proceedings only. Proceedings in bankruptcy and copyright are governed by rule 26 et seq. of Federal Rules of Civil Procedure. See also Rules of Bankruptcy Procedure set out in the Appendix to Title 11, Bankruptcy.


§ 1781. Transmittal of letter rogatory or request(a) The Department of State has power, directly, or through suitable channels—(1) to receive a letter rogatory issued, or request made, by a foreign or international tribunal, to transmit it to the tribunal, officer, or agency in the United States to whom it is addressed, and to receive and return it after execution; and

(2) to receive a letter rogatory issued, or request made, by a tribunal in the United States, to transmit it to the foreign or international tribunal, officer, or agency to whom it is addressed, and to receive and return it after execution.


(b) This section does not preclude—(1) the transmittal of a letter rogatory or request directly from a foreign or international tribunal to the tribunal, officer, or agency in the United States to whom it is addressed and its return in the same manner; or

(2) the transmittal of a letter rogatory or request directly from a tribunal in the United States to the foreign or international tribunal, officer, or agency to whom it is addressed and its return in the same manner.


(June 25, 1948, ch. 646, 62 Stat. 948; Pub. L. 88–619, § 8(a), Oct. 3, 1964, 78 Stat. 996.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 653 (R.S. § 875; Feb. 27, 1877, ch. 69, § 1, 19 Stat. 241; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167).
Word “officer” was substituted for “commissioner” to obviate uncertainty as to the person to whom the letters or commissioned may be issued.
The third sentence of section 653 of title 28, U.S.C., 1940 ed., providing for admission of testimony “so taken and returned” without objection as to the method of return, was omitted as unnecessary. Obviously, if the method designated by Congress is followed, it cannot be objected to.
The last sentence of section 653 of title 26, U.S.C., 1940 ed., relating to letters rogatory from courts of foreign countries, is incorporated in section 1782 of this title.
The revised section extends the provisions of section 653 of title 28, U.S.C., 1940 ed., which applied only to cases wherein the United States was a party or was interested, so as to insure a uniform method of taking foreign depositions in all cases.
Words “courts of the United States” were inserted to make certain that the section is addressed to the Federal rather than the State courts as obviously intended by Congress.
Changes were made in phraseology.

Editorial Notes
Amendments1964—Pub. L. 88–619 substituted provisions authorizing the Department of State to transmit a letter rogatory or request by a foreign or international tribunal, or by a tribunal in the United States, to the tribunal, officer or agency in the United States or its foreign or international counterpart, to whom addressed, and to return it after execution, and providing that this section does not preclude direct transmission of letters rogatory or requests between interested tribunals, officers or agencies of foreign, international and of United States origin, for provisions authorizing United States ministers or consuls, whenever a United States court issues letters rogatory or a commission to take a deposition, to receive the executed letters or commissions from foreign courts or officers, endorse them with the place and date of receipt and any change in the deposition, and transmit it to the clerk of the issuing court in the same manner as his official dispatches, in text and “Transmittal of letter rogatory or request” for “Foreign witnesses” in section catchline.



§ 1782. Assistance to foreign and international tribunals and to litigants before such tribunals(a) The district court of the district in which a person resides or is found may order him to give his testimony or statement or to produce a document or other thing for use in a proceeding in a foreign or international tribunal, including criminal investigations conducted before formal accusation. The order may be made pursuant to a letter rogatory issued, or request made, by a foreign or international tribunal or upon the application of any interested person and may direct that the testimony or statement be given, or the document or other thing be produced, before a person appointed by the court. By virtue of his appointment, the person appointed has power to administer any necessary oath and take the testimony or statement. The order may prescribe the practice and procedure, which may be in whole or part the practice and procedure of the foreign country or the international tribunal, for taking the testimony or statement or producing the document or other thing. To the extent that the order does not prescribe otherwise, the testimony or statement shall be taken, and the document or other thing produced, in accordance with the Federal Rules of Civil Procedure.A person may not be compelled to give his testimony or statement or to produce a document or other thing in violation of any legally applicable privilege.


(b) This chapter does not preclude a person within the United States from voluntarily giving his testimony or statement, or producing a document or other thing, for use in a proceeding in a foreign or international tribunal before any person and in any manner acceptable to him.

(June 25, 1948, ch. 646, 62 Stat. 949; May 24, 1949, ch. 139, § 93, 63 Stat. 103; Pub. L. 88–619, § 9(a), Oct. 3, 1964, 78 Stat. 997; Pub. L. 104–106, div. A, title XIII, § 1342(b), Feb. 10, 1996, 110 Stat. 486.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 649–653, 701, 703, 704 (R.S. §§ 871–875, 4071, 4073, 4074; Feb. 27, 1877, ch. 69, § 1, 19 Stat. 241; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167; June 25, 1936, ch. 804, 49 Stat. 1921).
Sections 649–652 of title 28, U.S.C., 1940 ed., applied only to the District of Columbia and contained detailed provisions for issuing subpoenas, payment of witness fees and procedure for ordering and taking depositions. These matters are all covered by Federal Rules of Civil Procedure, Rules 26–32.
Provisions in sections 649–652 of title 28, U.S.C., 1940 ed., relating to the taking of testimony in the District of Columbia for use in State and Territorial courts were omitted as covered by section 14–204 of the District of Columbia Code, 1940 ed., and Rules 26 et seq., and 46 of the Federal Rules of Civil Procedure.
Only the last sentence of section 653 of title 28, U.S.C., 1940 ed., is included in this revised section. The remaining provisions relating to depositions of witnesses in foreign countries form the basis of section 1781 of this title.
Sections 701, 703, and 704 of title 28, U.S.C., 1940 ed., were limited to “suits for the recovery of money or property depending in any court in any foreign country with which the United States are at peace, and in which the government of such foreign country shall be a party or shall have an interest.”
The revised section omits this limitation in view of the general application of the last sentence of section 653 of title 28, U.S.C., 1940 ed., consolidated herein. The improvement of communications and the expected growth of foreign commerce will inevitably increase litigation involving witnesses separated by wide distances.
Therefore the revised section is made simple and clear to provide a flexible procedure for the taking of depositions. The ample safeguards of the Federal Rules of Civil Procedure, Rules 26–32, will prevent misuse of this section.
The provisions of section 703 of title 28, U.S.C., 1940 ed., for punishment of disobedience to subpoena or refusal to answer is covered by Rule 37(b)(1) of Federal Rules or Civil Procedure.
The provisions of section 704 of title 28, U.S.C., 1940 ed., with respect to fees and mileage of witnesses are covered by Rule 45(c) of Federal Rules of Civil Procedure.
Changes were made in phraseology.

1949 ActThis amendment corrects restrictive language in section 1782 of title 28, U.S.C., in conformity with original law and permits depositions in any judicial proceeding without regard to whether the deponent is “residing” in the district or only sojourning there.

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (a), are set out in the Appendix to this title.

Amendments1996—Subsec. (a). Pub. L. 104–106 inserted “, including criminal investigations conducted before formal accusation” after “proceeding in a foreign or international tribunal” in first sentence.
1964—Pub. L. 88–619 substituted provisions which empowered district courts to order residents to give testimony or to produce documents for use in a foreign or international tribunal, pursuant to a letter rogatory, or request, of a foreign or international tribunal or upon application of any interested person, and to direct that the evidence be presented before a person appointed by the court, provided that such person may administer oaths and take testimony, that the evidence be taken in accordance with the Federal Rules of Civil Procedure unless the order prescribes using the procedure of the foreign or international tribunal, that a person may not be compelled to give legally privileged evidence, and that this chapter doesn’t preclude a person from voluntarily giving evidence for use in a foreign or international tribunal, for provisions permitting depositions of witnesses within the United States for use in any court in a foreign country with which the United States was at peace to be taken before a person authorized to administer oaths designated by the district court of the district where the witness resides or is found, and directing that the procedure used be that generally used in courts of the United States, in text, and “Assistance to foreign and international tribunals and to litigants before such tribunals” for “Testimony for use in foreign countries” in section catchline.
1949—Act May 24, 1949, struck out “residing” after “witness”, and substituted “judicial proceeding” for “civil action” after “to be used in any”.



§ 1783. Subpoena of person in foreign country(a) A court of the United States may order the issuance of a subpoena requiring the appearance as a witness before it, or before a person or body designated by it, of a national or resident of the United States who is in a foreign country, or requiring the production of a specified document or other thing by him, if the court finds that particular testimony or the production of the document or other thing by him is necessary in the interest of justice, and, in other than a criminal action or proceeding, if the court finds, in addition, that it is not possible to obtain his testimony in admissible form without his personal appearance or to obtain the production of the document or other thing in any other manner.

(b) The subpoena shall designate the time and place for the appearance or for the production of the document or other thing. Service of the subpoena and any order to show cause, rule, judgment, or decree authorized by this section or by section 1784 of this title shall be effected in accordance with the provisions of the Federal Rules of Civil Procedure relating to service of process on a person in a foreign country. The person serving the subpoena shall tender to the person to whom the subpoena is addressed his estimated necessary travel and attendance expenses, the amount of which shall be determined by the court and stated in the order directing the issuance of the subpoena.

(June 25, 1948, ch. 646, 62 Stat. 949; Pub. L. 88–619, § 10(a), Oct. 3, 1964, 78 Stat. 997.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 711, 712, and 713 (July 3, 1926, ch. 762, §§ 1–3, 44 Stat. 835).
Word “resident” was substituted for “or domiciled therein.” (See reviser’s note under section 1391 of this title.)
Words “or any assistant or district attorney acting under him,” after “Attorney General” in section 712 of title 28, U.S.C., 1940 ed., were omitted, since, in any event, the approval of the Attorney General would be required. (See section 507 of this title.)
Changes were made in phraseology.

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (b), are set out in the Appendix to this title.

Amendments1964—Pub. L. 88–619 amended section generally, and among other changes, authorized a United States court to issue a subpoena to require the appearance of a witness before it or a person or body designated by it, and the production of documents or other tangible evidence, when necessary in the interest of justice, and in other than criminal actions or proceedings, if the court finds, in addition, that its not possible to obtain admissible evidence in any other manner, and provided that the procedure relating to the subpoena shall be in accordance with the Federal Rules of Civil Procedure, and struck out provisions which authorized the issuance of a subpoena when a personally notified individual failed to appear to testify pursuant to letter rogatory, or failed to answer any question he would have to answer in any examination before the court or if such person was beyond United States jurisdiction and the testimony was desired by the Attorney General in a criminal proceeding, provided that the subpoena issue to any United States consul, that the consul make personal service of the subpoena and of any order, rule, judgment or decree, that he make return of the subpoena and tender expenses to the witness, and substituted “person” for “witness” in section catchline.



§ 1784. Contempt(a) The court of the United States which has issued a subpoena served in a foreign country may order the person who has failed to appear or who has failed to produce a document or other thing as directed therein to show cause before it at a designated time why he should not be punished for contempt.

(b) The court, in the order to show cause, may direct that any of the person’s property within the United States be levied upon or seized, in the manner provided by law or court rules governing levy or seizure under execution, and held to satisfy any judgment that may be rendered against him pursuant to subsection (d) of this section if adequate security, in such amount as the court may direct in the order, be given for any damage that he might suffer should he not be found in contempt. Security under this subsection may not be required of the United States.

(c) A copy of the order to show cause shall be served on the person in accordance with section 1783(b) of this title.

(d) On the return day of the order to show cause or any later day to which the hearing may be continued, proof shall be taken. If the person is found in contempt, the court, notwithstanding any limitation upon its power generally to punish for contempt, may fine him not more than $100,000 and direct that the fine and costs of the proceedings be satisfied by a sale of the property levied upon or seized, conducted upon the notice required and in the manner provided for sales upon execution.

(June 25, 1948, ch. 646, 62 Stat. 949; Pub. L. 88–619, § 11, Oct. 3, 1964, 78 Stat. 998.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 714, 715, 716, 717, and 718 (July 3, 1926, ch. 762, §§ 4–8, 44 Stat. 836).
Sections 714–718 of title 28, U.S.C., 1940 ed., were consolidated, since all relate to contempt by a witness served personally in a foreign country.
The last sentence omits specific reference to section 118 of title 28, U.S.C., 1940 ed., now incorporated in section 1655 of this title, which provides for the method of opening judgments rendered on publication of process. (See also Rule 60(b) of the Federal Rules of Civil Procedure.)
Changes were made in phraseology.

Editorial Notes
Amendments1964—Pub. L. 88–619 amended section generally, and among other changes, authorized the court to order a person to show cause for failing to produce a document or other thing in subsec. (a), provided that a copy of the order to show cause shall be served in accordance with section 1783(b) of this title, and struck out provisions requiring the marshal making levy or seizure to forward to any United States consul in the country where the witness may be, a copy of the order and a request for its personal service, and to cause publication of the order in the district where the issuing court sits, in subsec. (c), and struck out provisions in subsec. (d) permitting any judgment rendered upon service by publication only to be opened for answer within one year.



§ 1785. Subpoenas in multiparty, multiforum actions
When the jurisdiction of the district court is based in whole or in part upon section 1369 of this title, a subpoena for attendance at a hearing or trial may, if authorized by the court upon motion for good cause shown, and upon such terms and conditions as the court may impose, be served at any place within the United States, or anywhere outside the United States if otherwise permitted by law.
(Added Pub. L. 107–273, div. C, title I, § 11020(b)(4)(B)(i), Nov. 2, 2002, 116 Stat. 1828.)

Editorial Notes
Prior ProvisionsA prior section 1785, act June 25, 1948, ch. 646, 62 Stat. 950, provided a privilege against self-incrimination on examination under letters rogatory, prior to repeal by Pub. L. 88–619, § 12(a), Oct. 3, 1964, 78 Stat. 998. See section 1782(a) of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to a civil action if the accident giving rise to the cause of action occurred on or after the 90th day after Nov. 2, 2002, see section 11020(c) of Pub. L. 107–273, set out as a note under section 1369 of this title.




CHAPTER 119—EVIDENCE; WITNESSES



Sec.


1821.Per diem and mileage generally; subsistence.


1822.Competency of interested persons; share of penalties payable.


[1823.Repealed.]


1824.Mileage fees under summons as both witness and juror.


1825.Payment of fees.


1826.Recalcitrant witnesses.


1827.Interpreters in courts of the United States.


1828.Special interpretation services.




Editorial Notes
Amendments1978—Pub. L. 95–539, § 2(b), Oct. 28, 1978, 92 Stat. 2042, added items 1827 and 1828.
1970—Pub. L. 91–563, § 5(b), Dec. 19, 1970, 84 Stat. 1478, struck out item 1823 “United States officers and employees”.
Pub. L. 91–452, title III, § 301(b), Oct. 15, 1970, 84 Stat. 932, added item 1826.


§ 1821. Per diem and mileage generally; subsistence(a)(1) Except as otherwise provided by law, a witness in attendance at any court of the United States, or before a United States Magistrate Judge, or before any person authorized to take his deposition pursuant to any rule or order of a court of the United States, shall be paid the fees and allowances provided by this section.

(2) As used in this section, the term “court of the United States” includes, in addition to the courts listed in section 451 of this title, any court created by Act of Congress in a territory which is invested with any jurisdiction of a district court of the United States.


(b) A witness shall be paid an attendance fee of $40 per day for each day’s attendance. A witness shall also be paid the attendance fee for the time necessarily occupied in going to and returning from the place of attendance at the beginning and end of such attendance or at any time during such attendance.

(c)(1) A witness who travels by common carrier shall be paid for the actual expenses of travel on the basis of the means of transportation reasonably utilized and the distance necessarily traveled to and from such witness’s residence by the shortest practical route in going to and returning from the place of attendance. Such a witness shall utilize a common carrier at the most economical rate reasonably available. A receipt or other evidence of actual cost shall be furnished.

(2) A travel allowance equal to the mileage allowance which the Administrator of General Services has prescribed, pursuant to section 5704 of title 5, for official travel of employees of the Federal Government shall be paid to each witness who travels by privately owned vehicle. Computation of mileage under this paragraph shall be made on the basis of a uniformed table of distances adopted by the Administrator of General Services.

(3) Toll charges for toll roads, bridges, tunnels, and ferries, taxicab fares between places of lodging and carrier terminals, and parking fees (upon presentation of a valid parking receipt), shall be paid in full to a witness incurring such expenses.

(4) All normal travel expenses within and outside the judicial district shall be taxable as costs pursuant to section 1920 of this title.


(d)(1) A subsistence allowance shall be paid to a witness when an overnight stay is required at the place of attendance because such place is so far removed from the residence of such witness as to prohibit return thereto from day to day.

(2) A subsistence allowance for a witness shall be paid in an amount not to exceed the maximum per diem allowance prescribed by the Administrator of General Services, pursuant to section 5702(a) of title 5, for official travel in the area of attendance by employees of the Federal Government.

(3) A subsistence allowance for a witness attending in an area designated by the Administrator of General Services as a high-cost area shall be paid in an amount not to exceed the maximum actual subsistence allowance prescribed by the Administrator, pursuant to section 5702(c)(B) 11 See References in Text note below. of title 5, for official travel in such area by employees of the Federal Government.

(4) When a witness is detained pursuant to section 3144 of title 18 for want of security for his appearance, he shall be entitled for each day of detention when not in attendance at court, in addition to his subsistence, to the daily attendance fee provided by subsection (b) of this section.


(e) An alien who has been paroled into the United States for prosecution, pursuant to section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)), or an alien who either has admitted belonging to a class of aliens who are deportable or has been determined pursuant to section 240 of such Act (8 U.S.C. 1252(b)) 1 to be deportable, shall be ineligible to receive the fees or allowances provided by this section.

(f) Any witness who is incarcerated at the time that his or her testimony is given (except for a witness to whom the provisions of section 3144 of title 18 apply) may not receive fees or allowances under this section, regardless of whether such a witness is incarcerated at the time he or she makes a claim for fees or allowances under this section.

(June 25, 1948, ch. 646, 62 Stat. 950; May 10, 1949, ch. 96, 63 Stat. 65; May 24, 1949, ch. 139, § 94, 63 Stat. 103; Oct. 31, 1951, ch. 655, § 51(a), 65 Stat. 727; Sept. 3, 1954, ch. 1263, § 45, 68 Stat. 1242; Aug. 1, 1956, ch. 826, 70 Stat. 798; Pub. L. 90–274, § 102(b), Mar. 27, 1968, 82 Stat. 62; Pub. L. 95–535, § 1, Oct. 27, 1978, 92 Stat. 2033; Pub. L. 101–650, title III, §§ 314(a), 321, Dec. 1, 1990, 104 Stat. 5115, 5117; Pub. L. 102–417, § 2(a)–(c), Oct. 14, 1992, 106 Stat. 2138; Pub. L. 104–208, div. C, title III, § 308(g)(5)(E), Sept. 30, 1996, 110 Stat. 3009–623.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 600c, section 1115(a) of title 26, U.S.C., 1940, Internal Revenue Code, and section 11–1514 of the D.C. Code, 1940 ed. (R.S. §§ 823, 848; Apr. 26, 1926, ch. 183, § 3, 44 Stat. 324; May 17, 1932, ch. 190, 47 Stat. 158; June 25, 1936, ch. 804, 49 Stat. 1921; Feb. 10, 1939, ch. 2, § 1115(a), 53 Stat. 160; Dec. 24, 1942, ch. 825, § 1, 56 Stat. 1088.
Section consolidates part of section 600c of title 28, U.S.C., 1940 ed., with section 1115(a) of title 26, U.S.C., 1940 ed., and section 11–1514 of the D.C. Code, 1940 ed.
Words “or person taking his deposition pursuant to any order of a court of the United States” were added to cover that circumstance.
Reference in section 600c of title 28, U.S.C., 1940 ed., and section 11–1514 of the D.C. Code, 1940 ed., to the district courts of Hawaii, Puerto Rico and the District of Columbia, were omitted as covered by the words “any court of the United States”.
Provision of section 600c of title 28, U.S.C., 1940 ed., for payment of witnesses is incorporated in section 1825 of this title.
Changes were made in phraseology.

Senate Revision AmendmentBy Senate amendments, all provisions relating to the Tax Court were eliminated. Therefore, as finally enacted, section 1115(a) of Title 26, U.S.C., Internal Revenue Code, was not one of the sources of this section. However, no change in the text of this section was necessary. See 80th Congress Senate Report No. 1559.

1949 ActThis section restores certain provisions of the original statute, R.S. § 848, which were inadvertently omitted from revised title 28, U.S.C., § 1821.

Editorial Notes

References in TextSubsection (c) of section 5702 of title 5, referred to in subsec. (d)(3), which related to conditions under which an employee could be reimbursed for actual and necessary expenses of official travel when the maximum per diem allowance was less than these expenses, was repealed, and subsec. (e) of section 5702 of title 5, was redesignated as subsec. (c), by Pub. L. 99–234, title I, § 102, Jan. 2, 1986, 99 Stat. 1756.
Section 240 of the Immigration and Nationality Act, referred to in subsec. (e), is classified to section 1229a of Title 8, Aliens and Nationality.

Amendments1996—Subsec. (e). Pub. L. 104–208 substituted “section 240” for “section 242(b)”.
1992—Subsec. (d)(1). Pub. L. 102–417, § 2(b), struck out “(other than a witness who is incarcerated)” after “paid to a witness”.
Subsec. (d)(4). Pub. L. 102–417, § 2(c), substituted “3144” for “3149”.
Subsec. (f). Pub. L. 102–417, § 2(a), added subsec. (f).
1990—Subsec. (b). Pub. L. 101–650 substituted “$40” for “$30”.
1978—Pub. L. 95–535 increased the daily witness attendance fee from $20 to $30, substituted provisions relating to compensation for the actual expenses of travel based on the form of transportation used, to a travel allowance equal to the mileage allowance under section 5704 of Title 5 for a witness travelling by privately owned vehicle, and to tolls, taxi fares, and parking fees for provisions that a witness would receive 10 cents per mile and that mileage computation would be based on a uniform table of distances regardless of the mode of travel employed, provisions relating to a subsistence allowance in amounts not to exceed those which Government employees receive for official travel for provisions that such subsistence allowance would be $16 per day, provisions relating to a witness detained for want of security for his appearance being entitled to the daily attendance fee in addition to subsistence for provisions that such a witness would be entitled to $1 per day in addition to his subsistence, and inserted provisions defining “court of the United States” and relating to travel expenses being taxable as costs and to certain aliens being ineligible to receive fees and allowances.
1968—Pub. L. 90–274 increased the per diem allowance from $4 to $20, increased the mileage allowance from 8 cents per mile to 10 cents per mile, increased the daily subsistence allowance from $8 to $16, and directed that witnesses in the district courts for the districts of the Canal Zone, Guam, and the Virgin Islands receive the same fees and allowances provided in this section for witnesses in other district courts of the United States.
1956—Act Aug. 1, 1956, substituted “, or before any person authorized to take his deposition pursuant to any rule or order” for “or person taking his disposition pursuant to any order”, increased the payments for mileage from 7 to 8 cents per mile and subsistence allowance from $5 to $8 per day, and authorized the computation of mileage on the basis of a uniform table of distances adopted by the Attorney General.
1954—Act Sept. 3, 1954, struck out language which had restricted section’s applicability to those depositions taken pursuant to order of the court.
1951—Act Oct. 31, 1951, substituted “residences” for “residence” in that part of second sentence which precedes first proviso.
1949—Act May 24, 1949, inserted last par.
Act May 10, 1949, increased witnesses’ fees from $2 to $4 per day, mileage allowance from 5 cents to 7 cents a mile, subsistence allowance from $3 to $5 per day, and inserted provisos.

Statutory Notes and Related Subsidiaries

Change of Name
“United States Magistrate Judge” substituted for “United States Magistrate” in subsec. (a)(1) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–208 effective, with certain transitional provisions, on the first day of the first month beginning more than 180 days after Sept. 30, 1996, see section 309 of Pub. L. 104–208, set out as a note under section 1101 of Title 8, Aliens and Nationality.

Effective Date of 1992 AmendmentPub. L. 102–417, § 2(d), Oct. 14, 1992, 106 Stat. 2138, provided that: “The amendments made by this section [amending this section] shall be effective on and after the date of the enactment of this act [Oct. 14, 1992] and shall apply to any witness who testified before such date and has not received any fee or allowance under section 1821 of title 28, United States Code, relating to such testi­mony.”


Effective Date of 1978 AmendmentPub. L. 95–535, § 2, Oct. 27, 1978, 92 Stat. 2034, provided that: “The amendments made by this Act [amending this section] shall take effect on October 1, 1978, or on the date of enactment [Oct. 27, 1978], whichever occurs later.”


Effective Date of 1968 AmendmentAmendment by Pub. L. 90–274 effective 270 days after Mar. 27, 1968, except as to cases in which an indictment has been returned or a petit jury empaneled prior to such effective date, see section 104 of Pub. L. 90–274, set out as a note under section 1861 of this title.

Payment of Fact Witness Fee to Incarcerated Person ProhibitedPub. L. 102–395, title I, § 108, Oct. 6, 1992, 106 Stat. 1841, provided that notwithstanding this section, no funds appropriated to the Department of Justice in fiscal year 1993 or any prior fiscal year would be obligated or expended to pay a fact witness fee to an incarcerated person in a court of the United States.
Similar provisions were contained in the following prior appropriation acts:
Pub. L. 102–140, title I, § 110, Oct. 28, 1991, 105 Stat. 795.
Pub. L. 102–27, title II, § 102, Apr. 10, 1991, 105 Stat. 136.



§ 1822. Competency of interested persons; share of penalties payable
Any person interested in a share of any fine, penalty or forfeiture incurred under any Act of Congress, may be examined as a witness in any proceeding for the recovery of such fine, penalty or forfeiture by any party thereto. Such examination shall not deprive the witness of his share.
(June 25, 1948, ch. 646, 62 Stat. 950.)

Historical and Revision NotesBased on section 644 of title 18, U.S.C., 1940 ed., Criminal Code and Criminal Procedure, R.S. § 5295.
Changes were made in phraseology.



[§ 1823. Repealed. Pub. L. 91–563, § 5(a), Dec. 19, 1970, 84 Stat. 1478]

Section, acts June 25, 1948, ch. 646, 62 Stat. 950; May 24, 1949, ch. 139, § 95, 63 Stat. 103; Oct. 5, 1949, ch. 601, 63 Stat. 704; July 7, 1952, ch. 581, 66 Stat. 439; July 28, 1955, ch. 424, § 3, 69 Stat. 394, related to payment of witnesses fees to officers and employees of the United States. See sections 5515, 5537, 5751, and 6322 of Title 5, Government Organization and Employees.



§ 1824. Mileage fees under summons as both witness and juror
No constructive or double mileage fees shall be allowed by reason of any person being summoned both as a witness and a juror.
(June 25, 1948, ch. 646, 62 Stat. 951.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 602 (May 27, 1908, ch. 200, § 1, 35 Stat. 377).
Words “or as a witness in two or more cases pending in the same court and triable at the same term thereof” were omitted as covered by section 1821 of this title.
Changes were made in phraseology.



§ 1825. Payment of fees(a) In any case in which the United States or an officer or agency of the United States is a party, the Attorney General shall pay all fees of witnesses on the certificate of the United States attorney or assistant United States attorney, and in the proceedings before a United States magistrate judge, on the certificate of such magistrate judge, except that any fees of defense witnesses, other than experts, appearing pursuant to subpoenas issued upon approval of the court, shall be paid by the Attorney General—(1) on the certificate of a Federal public defender or assistant Federal public defender, in a criminal case in which the defendant is represented by such Federal public defender or assistant Federal public defender, and

(2) on the certificate of the clerk of the court upon the affidavit of such witnesses’ attendance given by other counsel appointed pursuant to section 3006A of title 18, in a criminal case in which a defendant is represented by such other counsel.


(b) In proceedings in forma pauperis for a writ of habeas corpus, and in proceedings in forma pauperis under section 2255 of this title, the Attorney General shall pay, on the certificate of the district judge, all fees of witnesses for the party authorized to proceed in forma pauperis, except that any fees of witnesses for such party, other than experts, appearing pursuant to subpoenas issued upon approval of the court, shall be paid by the Attorney General—(1) on the certificate of a Federal public defender or assistant Federal public defender, in any such proceedings in which a party is represented by such Federal public defender or assistant Federal public defender, and

(2) on the certificate of the clerk of the court upon the affidavit of such witnesses’ attendance given by other counsel appointed pursuant to section 3006A of title 18, in any such proceedings in which a party is represented by such other counsel.


(c) Fees and mileage need not be tendered to a witness upon service of a subpoena issued on behalf of the United States or an officer or agency of the United States, upon service of a subpoena issued on behalf of a defendant represented by a Federal public defender, assistant Federal public defender, or other attorney appointed pursuant to section 3006A of title 18, or upon service of a subpoena issued on behalf of a party authorized to proceed in forma pauperis, if the payment of such fees and mileage is to be made by the Attorney General under this section.

(June 25, 1948, ch. 646, 62 Stat. 951; Pub. L. 89–162, Sept. 2, 1965, 79 Stat. 618; Pub. L. 99–651, title I, § 104, Nov. 14, 1986, 100 Stat. 3645; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117; Pub. L. 116–260, div. B, title II, § 220, Dec. 27, 2020, 134 Stat. 1266.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 600c, 608 (R.S. §§ 236, 823, 848, 855; June 10, 1921, ch. 18, § 305, 42 Stat. 24; Apr. 26, 1926, ch. 183, § 3, 44 Stat. 324; May 17, 1932, ch. 190, 47 Stat. 158; June 25, 1936, ch. 804, 49 Stat. 1921; Oct. 13, 1941, ch. 431, § 2, 55 Stat. 736; Dec. 24, 1942, ch. 825, § 1, 56 Stat. 1088).
Section consolidates parts of sections 600c and 608 of title 28, U.S.C., 1940 ed., relating to payment of witnesses. Other provisions of such sections are incorporated in sections 1821 and 1871 of this title.
Provisions in sections 600c and 608 of title 28, U.S.C., 1940 ed., for payment or certification on order of court were omitted as unnecessary and inappropriate on recommendation of the Judicial Conference Committee on Revision of the Judicial Code.
Words in section 608 of title 28, U.S.C., 1940 ed., “to which they appear to be entitled on the certificate of attendance” following the words “all fees” and the concluding phrase “which sum shall be allowed the marshal in the General Accounting Office in his accounts were omitted as unnecessary.”
The second paragraph is new. It conforms to Rule 45(e) of the Federal Rules of Civil Procedure but is inconsistent with Rule 17(d) of the Federal Rules of Criminal Procedure and supersedes that rule as to Federal criminal cases. The Department of Justice suggests that Rule 17(d) is unworkable. To attempt compliance each deputy marshal serving process must carry, on the average, $500 in cash on trips to serve process.
The marshal must advance the money from his personal funds. The Comptroller General has not been able to set up any procedure to make it feasible to advance fees to Government witnesses.
If a witness is served but fails or refuses to appear, the marshal is out of pocket the money advanced and has no recourse. In the exceptional cases of real necessity, the marshal supplies transportation to an indigent witness under established regulations which protect the disbursement.
Changes were made in phraseology.

Editorial Notes
Amendments2020—Subsecs. (a), (b). Pub. L. 116–260, § 220(a), substituted “Attorney General” for “United States marshal for the district” in two places in introductory provisions.
Subsec. (c). Pub. L. 116–260, § 220(b), substituted “Attorney General” for “United States marshal”.
1986—Pub. L. 99–651 amended section generally. Prior to amendment, section read as follows:
“In any case wherein the United States or an officer or agency thereof, is a party, the United States marshal for the district shall pay all fees of witnesses on the certificate of the United States Attorney or Assistant United States Attorney, and in the proceedings before a United States Commissioner, on the certificate of such commissioner.
“In all proceedings, in forma pauperis, for a writ of habeas corpus or in proceedings under section 2255 of this title, the United States marshal for the district shall pay all fees of witnesses for the party authorized to proceed in forma pauperis, on the certificate of the district judge.
“Fees and mileage need not be tendered to the witness upon service of a subpena issued in behalf of the United States or an officer or agency thereof, or upon service of a subpena issued on behalf of a party, authorized to proceed in forma pauperis, where the payment thereof is to be made by the United States marshal as authorized in this section.”
1965—Pub. L. 89–162 inserted provisions that, in all proceedings in forma pauperis, for a writ of habeas corpus, or in proceedings under section 2255 of this title, the United States marshal for the district shall pay all fees of witnesses for the party authorized to proceed in forma pauperis on the certificate of the district judge and that fees and mileage need not be tendered to the witness upon service of a subpena issued on behalf of a party authorized to proceed in forma pauperis where the payment thereof is to be made by the United States marshal as authorized in this section.

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judge” and “magistrate judge” substituted for “United States magistrate” and “magistrate”, respectively, in subsec. (a) pursuant to section 321 of Pub. L. 101–650, set out as a note under this title.

Effective Date of 1986 AmendmentAmendment by Pub. L. 99–651 effective 120 days after Nov. 14, 1986, see section 105 of Pub. L. 99–651, set out as a note under section 3006A of Title 18, Crimes and Criminal Procedure.



§ 1826. Recalcitrant witnesses(a) Whenever a witness in any proceeding before or ancillary to any court or grand jury of the United States refuses without just cause shown to comply with an order of the court to testify or provide other information, including any book, paper, document, record, recording or other material, the court, upon such refusal, or when such refusal is duly brought to its attention, may summarily order his confinement at a suitable place until such time as the witness is willing to give such testimony or provide such information. No period of such confinement shall exceed the life of—(1) the court proceeding, or

(2) the term of the grand jury, including extensions,

before which such refusal to comply with the court order occurred, but in no event shall such confinement exceed eighteen months.

(b) No person confined pursuant to subsection (a) of this section shall be admitted to bail pending the determination of an appeal taken by him from the order for his confinement if it appears that the appeal is frivolous or taken for delay. Any appeal from an order of confinement under this section shall be disposed of as soon as practicable, but not later than thirty days from the filing of such appeal.

(c) Whoever escapes or attempts to escape from the custody of any facility or from any place in which or to which he is confined pursuant to this section or section 4243 of title 18, or whoever rescues or attempts to rescue or instigates, aids, or assists the escape or attempt to escape of such a person, shall be subject to imprisonment for not more than three years, or a fine of not more than $10,000, or both.

(Added Pub. L. 91–452, title III, § 301(a), Oct. 15, 1970, 84 Stat. 932; amended Pub. L. 98–473, title II, § 1013, Oct. 12, 1984, 98 Stat. 2142.)

Editorial Notes
Amendments1984—Subsec. (c). Pub. L. 98–473 added subsec. (c).



§ 1827. Interpreters in courts of the United States(a) The Director of the Administrative Office of the United States Courts shall establish a program to facilitate the use of certified and otherwise qualified interpreters in judicial proceedings instituted by the United States.

(b)(1) The Director shall prescribe, determine, and certify the qualifications of persons who may serve as certified interpreters, when the Director considers certification of interpreters to be merited, for the hearing impaired (whether or not also speech impaired) and persons who speak only or primarily a language other than the English language, in judicial proceedings instituted by the United States. The Director may certify interpreters for any language if the Director determines that there is a need for certified interpreters in that language. Upon the request of the Judicial Conference of the United States for certified interpreters in a language, the Director shall certify interpreters in that language. Upon such a request from the judicial council of a circuit and the approval of the Judicial Conference, the Director shall certify interpreters for that circuit in the language requested. The judicial council of a circuit shall identify and evaluate the needs of the districts within a circuit. The Director shall certify interpreters based on the results of criterion-referenced performance examinations. The Director shall issue regulations to carry out this paragraph within 1 year after the date of the enactment of the Judicial Improvements and Access to Justice Act.

(2) Only in a case in which no certified interpreter is reasonably available as provided in subsection (d) of this section, including a case in which certification of interpreters is not provided under paragraph (1) in a particular language, may the services of otherwise qualified interpreters be used. The Director shall provide guidelines to the courts for the selection of otherwise qualified interpreters, in order to ensure that the highest standards of accuracy are maintained in all judicial proceedings subject to the provisions of this chapter.

(3) The Director shall maintain a current master list of all certified interpreters and otherwise qualified interpreters and shall report periodically on the use and performance of both certified and otherwise qualified interpreters in judicial proceedings instituted by the United States and on the languages for which interpreters have been certified. The Director shall prescribe, subject to periodic review, a schedule of reasonable fees for services rendered by interpreters, certified or otherwise, used in proceedings instituted by the United States, and in doing so shall consider the prevailing rate of compensation for comparable service in other governmental entities.


(c)(1) Each United States district court shall maintain on file in the office of the clerk, and each United States attorney shall maintain on file, a list of all persons who have been certified as interpreters by the Director in accordance with subsection (b) of this section. The clerk shall make the list of certified interpreters for judicial proceeding available upon request.

(2) The clerk of the court, or other court employee designated by the chief judge, shall be responsible for securing the services of certified interpreters and otherwise qualified interpreters required for proceedings initiated by the United States, except that the United States attorney is responsible for securing the services of such interpreters for governmental witnesses.


(d)(1) The presiding judicial officer, with the assistance of the Director of the Administrative Office of the United States Courts, shall utilize the services of the most available certified interpreter, or when no certified interpreter is reasonably available, as determined by the presiding judicial officer, the services of an otherwise qualified interpreter, in judicial proceedings instituted by the United States, if the presiding judicial officer determines on such officer’s own motion or on the motion of a party that such party (including a defendant in a criminal case), or a witness who may present testimony in such judicial proceedings—(A) speaks only or primarily a language other than the English language; or

(B) suffers from a hearing impairment (whether or not suffering also from a speech impairment)

so as to inhibit such party’s comprehension of the proceedings or communication with counsel or the presiding judicial officer, or so as to inhibit such witness’ comprehension of questions and the presentation of such testimony.

(2) Upon the motion of a party, the presiding judicial officer shall determine whether to require the electronic sound recording of a judicial proceeding in which an interpreter is used under this section. In making this determination, the presiding judicial officer shall consider, among other things, the qualifications of the interpreter and prior experience in interpretation of court proceedings; whether the language to be interpreted is not one of the languages for which the Director has certified interpreters, and the complexity or length of the proceeding. In a grand jury proceeding, upon the motion of the accused, the presiding judicial officer shall require the electronic sound recording of the portion of the proceeding in which an interpreter is used.


(e)(1) If any interpreter is unable to communicate effectively with the presiding judicial officer, the United States attorney, a party (including a defendant in a criminal case), or a witness, the presiding judicial officer shall dismiss such interpreter and obtain the services of another interpreter in accordance with this section.

(2) In any judicial proceedings instituted by the United States, if the presiding judicial officer does not appoint an interpreter under subsection (d) of this section, an individual requiring the services of an interpreter may seek assistance of the clerk of court or the Director of the Administrative Office of the United States Courts in obtaining the assistance of a certified interpreter.


(f)(1) Any individual other than a witness who is entitled to interpretation under subsection (d) of this section may waive such interpretation in whole or in part. Such a waiver shall be effective only if approved by the presiding judicial officer and made expressly by such individual on the record after opportunity to consult with counsel and after the presiding judicial officer has explained to such individual, utilizing the services of the most available certified interpreter, or when no certified interpreter is reasonably available, as determined by the presiding judicial officer, the services of an otherwise competent interpreter, the nature and effect of the waiver.

(2) An individual who waives under paragraph (1) of this subsection the right to an interpreter may utilize the services of a noncertified interpreter of such individual’s choice whose fees, expenses, and costs shall be paid in the manner provided for the payment of such fees, expenses, and costs of an interpreter appointed under subsection (d) of this section.


(g)(1) There are authorized to be appropriated to the Federal judiciary, and to be paid by the Director of the Administrative Office of the United States Courts, such sums as may be necessary to establish a program to facilitate the use of certified and otherwise qualified interpreters, and otherwise fulfill the provisions of this section and the Judicial Improvements and Access to Justice Act, except as provided in paragraph (3).

(2) Implementation of the provisions of this section is contingent upon the availability of appropriated funds to carry out the purposes of this section.

(3) Such salaries, fees, expenses, and costs that are incurred with respect to Government witnesses (including for grand jury proceedings) shall, unless direction is made under paragraph (4), be paid by the Attorney General from sums appropriated to the Department of Justice.

(4) Upon the request of any person in any action for which interpreting services established pursuant to subsection (d) are not otherwise provided, the clerk of the court, or other court employee designated by the chief judge, upon the request of the presiding judicial officer, shall, where possible, make such services available to that person on a cost-reimbursable basis, but the judicial officer may also require the prepayment of the estimated expenses of providing such services.

(5) If the Director of the Administrative Office of the United States Courts finds it necessary to develop and administer criterion-referenced performance examinations for purposes of certification, or other examinations for the selection of otherwise qualified interpreters, the Director may prescribe for each examination a uniform fee for applicants to take such examination. In determining the rate of the fee for each examination, the Director shall consider the fees charged by other organizations for examinations that are similar in scope or nature. Notwithstanding section 3302(b) of title 31, the Director is authorized to provide in any contract or agreement for the development or administration of examinations and the collection of fees that the contractor may retain all or a portion of the fees in payment for the services. Notwithstanding paragraph (6) of this subsection, all fees collected after the effective date of this paragraph and not retained by a contractor shall be deposited in the fund established under section 1931 of this title and shall remain available until expended.

(6) Any moneys collected under this subsection may be used to reimburse the appropriations obligated and disbursed in payment for such services.


(h) The presiding judicial officer shall approve the compensation and expenses payable to interpreters, pursuant to the schedule of fees prescribed by the Director under subsection (b)(3).

(i) The term “presiding judicial officer” as used in this section refers to any judge of a United States district court, including a bankruptcy judge, a United States magistrate judge, and in the case of grand jury proceedings conducted under the auspices of the United States attorney, a United States attorney.

(j) The term “judicial proceedings instituted by the United States” as used in this section refers to all proceedings, whether criminal or civil, including pretrial and grand jury proceedings (as well as proceedings upon a petition for a writ of habeas corpus initiated in the name of the United States by a relator) conducted in, or pursuant to the lawful authority and jurisdiction of a United States district court. The term “United States district court” as used in this subsection includes any court which is created by an Act of Congress in a territory and is invested with any jurisdiction of a district court established by chapter 5 of this title.

(k) The interpretation provided by certified or otherwise qualified interpreters pursuant to this section shall be in the simultaneous mode for any party to a judicial proceeding instituted by the United States and in the consecutive mode for witnesses, except that the presiding judicial officer, sua sponte or on the motion of a party, may authorize a simultaneous, or consecutive interpretation when such officer determines after a hearing on the record that such interpretation will aid in the efficient administration of justice. The presiding judicial officer, on such officer’s motion or on the motion of a party, may order that special interpretation services as authorized in section 1828 of this title be provided if such officer determines that the provision of such services will aid in the efficient administration of justice.

(l) Notwithstanding any other provision of this section or section 1828, the presiding judicial officer may appoint a certified or otherwise qualified sign language interpreter to provide services to a party, witness, or other participant in a judicial proceeding, whether or not the proceeding is instituted by the United States, if the presiding judicial officer determines, on such officer’s own motion or on the motion of a party or other participant in the proceeding, that such individual suffers from a hearing impairment. The presiding judicial officer shall, subject to the availability of appropriated funds, approve the compensation and expenses payable to sign language interpreters appointed under this section in accordance with the schedule of fees prescribed by the Director under subsection (b)(3) of this section.

(Added Pub. L. 95–539, § 2(a), Oct. 28, 1978, 92 Stat. 2040; amended Pub. L. 100–702, title VII, §§ 702–710, Nov. 19, 1988, 102 Stat. 4654–4657; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117; Pub. L. 104–317, title III, § 306, title IV, § 402(a), Oct. 19, 1996, 110 Stat. 3852, 3854.)

Editorial Notes

References in TextThe date of the enactment of the Judicial Improvements and Access to Justice Act, referred to in subsec. (b)(1), is the date of enactment of Pub. L. 100–702, which was approved Nov. 19, 1988.
The Judicial Improvements and Access to Justice Act, referred to in subsec. (g)(1), is Pub. L. 100–702, Nov. 19, 1988, 102 Stat. 4642. For complete classification of this Act to the Code, see Short Title note set out under section 1 of this title and Tables.
The effective date of this paragraph, referred to in subsec. (g)(5), is the effective date of Pub. L. 104–317, which was approved Oct. 19, 1996.

Amendments1996—Subsec. (g)(5), (6). Pub. L. 104–317, § 402(a), added par. (5) and redesignated former par. (5) as (6).
Subsec. (l). Pub. L. 104–317, § 306, added subsec. (l).
1988—Subsec. (a). Pub. L. 100–702, § 702, amended subsec. (a) generally, substituting “certified and otherwise qualified interpreters in judicial proceedings instituted by the United States” for “interpreters in courts of the United States”.
Subsec. (b). Pub. L. 100–702, § 703, amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “The Director shall prescribe, determine, and certify the qualifications of persons who may serve as certified interpreters in courts of the United States in bilingual proceedings and proceedings involving the hearing impaired (whether or not also speech impaired), and in so doing, the Director shall consider the education, training, and experience of those persons. The Director shall maintain a current master list of all interpreters certified by the Director and shall report annually on the frequency of requests for, and the use and effectiveness of, interpreters. The Director shall prescribe a schedule of fees for services rendered by interpreters.”
Subsec. (c). Pub. L. 100–702, § 704, amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “Each United States district court shall maintain on file in the office of the clerk of court a list of all persons who have been certified as interpreters, including bilingual interpreters and oral or manual interpreters for the hearing impaired (whether or not also speech impaired), by the Director of the Administrative Office of the United States Courts in accordance with the certification program established pursuant to subsection (b) of this section.”
Subsec. (d). Pub. L. 100–702, §§ 705, 710(a), designated existing provisions as par. (1), in introductory provisions, substituted “qualified interpreter” for “competent interpreter”, “judicial proceedings instituted by the United States” for “any criminal or civil action initiated by the United States in a United States district court (including a petition for a writ of habeas corpus initiated in the name of the United States by a relator)”, and “such judicial proceedings” for “such action”, redesignated former pars. (1) and (2) as subpars. (A) and (B), and added par. (2).
Subsec. (e)(2). Pub. L. 100–702, § 710(b), substituted “judicial proceedings instituted by the United States” for “criminal or civil action in a United States district court”.
Subsec. (g)(1) to (3). Pub. L. 100–702, § 706(a), amended pars. (1) to (3) generally. Prior to amendment, pars. (1) to (3) read as follows:
“(1) Except as otherwise provided in this subsection or section 1828 of this title, the salaries, fees, expenses, and costs incident to providing the services of interpreters under subsection (d) of this section shall be paid by the Director of the Administrative Office of the United States Courts from sums appropriated to the Federal judiciary.
“(2) Such salaries, fees, expenses, and costs that are incurred with respect to Government witnesses shall, unless direction is made under paragraph (3) of this subsection, be paid by the Attorney General from sums appropriated to the Department of Justice.
“(3) The presiding judicial officer may in such officer’s discretion direct that all or part of such salaries, fees, expenses, and costs shall be apportioned between or among the parties or shall be taxed as costs in a civil action.”
Subsec. (g)(4), (5). Pub. L. 100–702, § 706(b), added par. (4) and redesignated former par. (4) as (5).
Subsec. (h). Pub. L. 100–702, § 707, amended subsec. (h) generally. Prior to amendment, subsec. (h) read as follows: “In any action in a court of the United States where the presiding judicial officer establishes, fixes, or approves the compensation and expenses payable to an interpreter from funds appropriated to the Federal judiciary, the presiding judicial officer shall not establish, fix, or approve compensation and expenses in excess of the maximum allowable under the schedule of fees for services prescribed pursuant to subsection (b) of this section.”
Subsec. (i). Pub. L. 100–702, § 708, amended subsec. (i) generally. Prior to amendment, subsec. (i) read as follows: “The term ‘presiding judicial officer’ as used in this section and section 1828 of this title includes a judge of a United States district court, a United States magistrate, and a referee in bankruptcy.”
Subsec. (j). Pub. L. 100–702, § 708, amended subsec. (j) generally. Prior to amendment, subsec. (j) read as follows: “The term ‘United States district court’ as used in this section and section 1828 of this title includes any court created by Act of Congress in a territory which is invested with any jurisdiction of a district court of the United States established by section 132 of this title.”
Subsec. (k). Pub. L. 100–702, § 709, amended subsec. (k) generally. Prior to amendment, subsec. (k) read as follows: “The interpretation provided by certified interpreters pursuant to this section shall be in the consecutive mode except that the presiding judicial officer, with the approval of all interested parties, may authorize a simultaneous or summary interpretation when such officer determines that such interpretation will aid in the efficient administration of justice. The presiding judicial officer on such officer’s motion or on the motion of a party may order that special interpretation services as authorized in section 1828 of this title be provided if such officer determines that the provision of such services will aid in the efficient administration of justice.”

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judge” substituted for “United States magistrate” in subsec. (i) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective Date of 1988 AmendmentPub. L. 100–702, title VII, § 712, Nov. 19, 1988, 102 Stat. 4657, provided that: “This title [amending this section and enacting provisions set out as notes under this section and section 1 of this title] shall become effective upon the date of enactment [Nov. 19, 1988].”


Effective DateSection effective ninety days after Oct. 28, 1978, see section 10(b) of Pub. L. 95–539, set out as an Effective Date of 1978 Amendment note under section 602 of this title.

Short TitleFor short title of Pub. L. 95–539 as “Court Interpreters Act”, see Short Title of 1978 Amendments note set out under section 1 of this title.

Payment for Contractual ServicesPub. L. 104–317, title IV, § 402(b), Oct. 19, 1996, 110 Stat. 3854, provided that: “Notwithstanding sections 3302(b), 1341, and 1517 of title 31, United States Code, the Director of the Administrative Office of the United States Courts may include in any contract for the development or administration of examinations for interpreters (including such a contract entered into before the date of the enactment of this Act [Oct. 19, 1996]) a provision which permits the contractor to collect and retain fees in payment for contractual services in accordance with section 1827(g)(5) of title 28, United States Code.”


Impact on Existing ProgramsPub. L. 100–702, title VII, § 711, Nov. 19, 1988, 102 Stat. 4657, provided that: “Nothing in this title [amending this section and enacting provisions set out as notes under this section and section 1 of this title] shall be construed to terminate or diminish existing programs for the certification of interpreters.”




§ 1828. Special interpretation services(a) The Director of the Administrative Office of the United States Courts shall establish a program for the provision of special interpretation services in criminal actions and in civil actions initiated by the United States (including petitions for writs of habeas corpus initiated in the name of the United States by relators) in a United States district court. The program shall provide a capacity for simultaneous interpretation services in multidefendant criminal actions and multidefendant civil actions.

(b) Upon the request of any person in any action for which special interpretation services established pursuant to subsection (a) are not otherwise provided, the Director, with the approval of the presiding judicial officer, may make such services available to the person requesting the services on a reimbursable basis at rates established in conformity with section 9701 of title 31, but the Director may require the prepayment of the estimated expenses of providing the services by the person requesting them.

(c) Except as otherwise provided in this subsection, the expenses incident to providing services under subsection (a) of this section shall be paid by the Director from sums appropriated to the Federal judiciary. A presiding judicial officer, in such officer’s discretion, may order that all or part of the expenses shall be apportioned between or among the parties or shall be taxed as costs in a civil action, and any moneys collected as a result of such order may be used to reimburse the appropriations obligated and disbursed in payment for such services.

(d) Appropriations available to the Director shall be available to provide services in accordance with subsection (b) of this section, and moneys collected by the Director under that subsection may be used to reimburse the appropriations charged for such services. A presiding judicial officer, in such officer’s discretion, may order that all or part of the expenses shall be apportioned between or among the parties or shall be taxed as costs in the action.

(Added Pub. L. 95–539, § 2(a), Oct. 28, 1978, 92 Stat. 2042; amended Pub. L. 97–258, § 3(g), Sept. 13, 1982, 96 Stat. 1065.)

Editorial Notes
Amendments1982—Subsec. (b). Pub. L. 97–258 substituted “section 9701 of title 31” for “section 501 of the Act of August 31, 1951 (ch. 376, title 5, 65 Stat. 290; 31 U.S.C. 483a)”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective ninety days after Oct. 28, 1978, see section 10(b) of Pub. L. 95–539, set out as an Effective Date of 1978 Amendment note under section 602 of this title.




CHAPTER 121—JURIES; TRIAL BY JURY



Sec.


1861.Declaration of policy.


1862.Discrimination prohibited.


1863.Plan for random jury selection.


1864.Drawing of names from the master jury wheel; completion of juror qualification form.


1865.Qualifications for jury service.


1866.Selection and summoning of jury panels.


1867.Challenging compliance with selection procedures.


1868.Maintenance and inspection of records.


1869.Definitions.


1870.Challenges.


1871.Fees.


1872.Issues of fact in Supreme Court.


1873.Admiralty and maritime cases.


1874.Actions on bonds and specialties.


1875.Protection of jurors’ employment.


1876.Trial by jury in the Court of International Trade.


1877.Protection of jurors.


1878.Optional use of a one-step summoning and qualification procedure.




Editorial Notes
Amendments1992—Pub. L. 102–572, title IV, § 403(b), Oct. 29, 1992, 106 Stat. 4512, substituted “Optional” for “Experimental” in item 1878.
1988—Pub. L. 100–702, title VIII, § 805(b), Nov. 19, 1988, 102 Stat. 4659, added item 1878.
1983—Pub. L. 97–463, § 3(2), Jan. 12, 1983, 96 Stat. 2532, added item 1877.
1980—Pub. L. 96–417, title III, § 302(b), Oct. 10, 1980, 94 Stat. 1739, added item 1876.
1978—Pub. L. 95–572, § 6(a)(2), Nov. 2, 1978, 92 Stat. 2456, added item 1875.
1968—Pub. L. 90–274, § 101, Mar. 27, 1968, 82 Stat. 53, substituted “Declaration of policy” for “Qualifications” as item 1861, “Discrimination prohibited” for “Exemptions” as item 1862, “Plan for random jury selection” for “Exclusion or excuse from service” as item 1863, “Drawing of names from the master jury wheel; completion of juror qualification form” for “Manner of drawing; jury commissioners and their compensation” as item 1864, “Qualifications for jury service” for “Apportionment within district; additional jury commissioners” as item 1865, “Selection and summoning of jury panels” for “Special petit juries; talesmen from bystanders” as item 1866, “Challenging compliance with selection procedures” for “Summoning jurors” as item 1867, “Maintenance and inspection of records” for “Disqualification of marshal or deputy” as item 1868, “Definitions” for “Frequency of service” as item 1869, and reenacted items 1870–1874 without change.


§ 1861. Declaration of policy
It is the policy of the United States that all litigants in Federal courts entitled to trial by jury shall have the right to grand and petit juries selected at random from a fair cross section of the community in the district or division wherein the court convenes. It is further the policy of the United States that all citizens shall have the opportunity to be considered for service on grand and petit juries in the district courts of the United States, and shall have an obligation to serve as jurors when summoned for that purpose.
(June 25, 1948, ch. 646, 62 Stat. 951; Pub. L. 85–315, part V, § 152, Sept. 9, 1957, 71 Stat. 638; Pub. L. 90–274, § 101, Mar. 27, 1968, 82 Stat. 54.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 411 and 415 (Mar. 3, 1911, ch. 231, §§ 275, 278, 38 Stat. 1164, 1165).
The revised section prescribes uniform standards of qualification for jurors in Federal Courts instead of making qualifications depend upon State laws. This is in accord with proposed legislation recommended by the Judicial Conference of the United States.
The last paragraph is added to exclude jurors incompetent to serve as jurors in State courts.

Editorial Notes
Amendments1968—Pub. L. 90–274 substituted provisions declaring the policy of the United States with respect to trial by jury and the opportunity to serve on such juries for provisions setting out the required qualifications of Federal jurors, including age, citizenship, residence, freedom from conviction of certain crimes, ability to read, write, speak, and understand the English language, and capability of rendering efficient jury service.
1957—Pub. L. 85–315 substituted “Qualifications of Federal jurors” for “Qualifications” in section catchline.
Pub. L. 85–315 substituted “and who has resided for a period of one year within the judicial district” for “and resides within the judicial district”, and struck out provisions which prohibited service as a grand or petit juror if a person was incompetent to serve as a grand or petit juror by the law of the State in which the district court is held.

Statutory Notes and Related Subsidiaries
Effective Date of 1968 AmendmentPub. L. 90–274, § 104, Mar. 27, 1968, 82 Stat. 63, provided that: “This Act [amending this section and sections 1821, 1862 to 1869, and 1871 of this title, repealing section 867 of Title 48, Territories and Insular Possessions, and enacting provisions set out as notes under this section] shall become effective two hundred and seventy days after the date of enactment [Mar. 27, 1968]: Provided, That this Act shall not apply in any case in which an indictment has been returned or petit jury empaneled prior to such effective date.”


Short Title of 1978 AmendmentPub. L. 95–572, § 1, Nov. 2, 1978, 92 Stat. 2453, provided that: “This Act [enacting sections 1363 and 1875 of this title, amending sections 1863, 1865, 1866, 1869, and 1871 of this title, renumbering section 1363 (relating to construction of references to laws of the United States or Acts of Congress) as section 1364 of this title, and enacting provisions set out as a note under section 1363 of this title] may be cited as the ‘Jury System Improvements Act of 1978’.”


Short TitlePub. L. 90–274, § 1, Mar. 27, 1968, 82 Stat. 53, provided: “That this Act [amending this section and sections 1821, 1862 to 1869, and 1871 of this title, repealing section 867 of Title 48, Territories and Insular Possessions, and enacting provisions set out as notes under this section] may be cited as the ‘Jury Selection and Service Act of 1968’.”




§ 1862. Discrimination prohibited
No citizen shall be excluded from service as a grand or petit juror in the district courts of the United States or in the Court of International Trade on account of race, color, religion, sex, national origin, or economic status.
(June 25, 1948, ch. 646, 62 Stat. 952; Pub. L. 90–274, § 101, Mar. 27, 1968, 82 Stat. 54; Pub. L. 96–417, title III, § 302(c), Oct. 10, 1980, 94 Stat. 1739.)

Historical and Revision NotesThis section makes provision for specific exemption of classes of citizens usually excused from jury service in the interest of the public health, safety, or welfare. The inclusion in the jury list of persons so exempted usually serves only to waste the time of the court.

Editorial Notes
Amendments1980—Pub. L. 96–417 prohibited discrimination against service as juror in the Court of International Trade.
1968—Pub. L. 90–274 substituted provisions prohibiting discrimination against citizens in their service as jurors because of race, color, religion, sex, national origin, or economic status for provisions identifying three groups as exempt from jury service, including members of the armed forces on active duty, members of fire or police departments, and public officers actively engaged in the performance of official duties.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–274 effective 270 days after Mar. 27, 1968, except as to cases in which an indictment has been returned or a petit jury empaneled prior to such effective date, see section 104 of Pub. L. 90–274, set out as a note under section 1861 of this title.



§ 1863. Plan for random jury selection(a) Each United States district court shall devise and place into operation a written plan for random selection of grand and petit jurors that shall be designed to achieve the objectives of sections 1861 and 1862 of this title, and that shall otherwise comply with the provisions of this title. The plan shall be placed into operation after approval by a reviewing panel consisting of the members of the judicial council of the circuit and either the chief judge of the district whose plan is being reviewed or such other active district judge of that district as the chief judge of the district may designate. The panel shall examine the plan to ascertain that it complies with the provisions of this title. If the reviewing panel finds that the plan does not comply, the panel shall state the particulars in which the plan fails to comply and direct the district court to present within a reasonable time an alternative plan remedying the defect or defects. Separate plans may be adopted for each division or combination of divisions within a judicial district. The district court may modify a plan at any time and it shall modify the plan when so directed by the reviewing panel. The district court shall promptly notify the panel, the Administrative Office of the United States Courts, and the Attorney General of the United States, of the initial adoption and future modifications of the plan by filing copies therewith. Modifications of the plan made at the instance of the district court shall become effective after approval by the panel. Each district court shall submit a report on the jury selection process within its jurisdiction to the Administrative Office of the United States Courts in such form and at such times as the Judicial Conference of the United States may specify. The Judicial Conference of the United States may, from time to time, adopt rules and regulations governing the provisions and the operation of the plans formulated under this title.

(b) Among other things, such plan shall—(1) either establish a jury commission, or authorize the clerk of the court, to manage the jury selection process. If the plan establishes a jury commission, the district court shall appoint one citizen to serve with the clerk of the court as the jury commission: Provided, however, That the plan for the District of Columbia may establish a jury commission consisting of three citizens. The citizen jury commissioner shall not belong to the same political party as the clerk serving with him. The clerk or the jury commission, as the case may be, shall act under the supervision and control of the chief judge of the district court or such other judge of the district court as the plan may provide. Each jury commissioner shall, during his tenure in office, reside in the judicial district or division for which he is appointed. Each citizen jury commissioner shall receive compensation to be fixed by the district court plan at a rate not to exceed $50 per day for each day necessarily employed in the performance of his duties, plus reimbursement for travel, subsistence, and other necessary expenses incurred by him in the performance of such duties. The Judicial Conference of the United States may establish standards for allowance of travel, subsistence, and other necessary expenses incurred by jury commissioners.

(2) specify whether the names of prospective jurors shall be selected from the voter registration lists or the lists of actual voters of the political subdivisions within the district or division. The plan shall prescribe some other source or sources of names in addition to voter lists where necessary to foster the policy and protect the rights secured by sections 1861 and 1862 of this title. The plan for the District of Columbia may require the names of prospective jurors to be selected from the city directory rather than from voter lists. The plans for the districts of Puerto Rico and the Canal Zone may prescribe some other source or sources of names of prospective jurors in lieu of voter lists, the use of which shall be consistent with the policies declared and rights secured by sections 1861 and 1862 of this title. The plan for the district of Massachusetts may require the names of prospective jurors to be selected from the resident list provided for in chapter 234A, Massachusetts General Laws, or comparable authority, rather than from voter lists.

(3) specify detailed procedures to be followed by the jury commission or clerk in selecting names from the sources specified in paragraph (2) of this subsection. These procedures shall be designed to ensure the random selection of a fair cross section of the persons residing in the community in the district or division wherein the court convenes. They shall ensure that names of persons residing in each of the counties, parishes, or similar political subdivisions within the judicial district or division are placed in a master jury wheel; and shall ensure that each county, parish, or similar political subdivision within the district or division is substantially proportionally represented in the master jury wheel for that judicial district, division, or combination of divisions. For the purposes of determining proportional representation in the master jury wheel, either the number of actual voters at the last general election in each county, parish, or similar political subdivision, or the number of registered voters if registration of voters is uniformly required throughout the district or division, may be used.

(4) provide for a master jury wheel (or a device similar in purpose and function) into which the names of those randomly selected shall be placed. The plan shall fix a minimum number of names to be placed initially in the master jury wheel, which shall be at least one-half of 1 per centum of the total number of persons on the lists used as a source of names for the district or division; but if this number of names is believed to be cumbersome and unnecessary, the plan may fix a smaller number of names to be placed in the master wheel, but in no event less than one thousand. The chief judge of the district court, or such other district court judge as the plan may provide, may order additional names to be placed in the master jury wheel from time to time as necessary. The plan shall provide for periodic emptying and refilling of the master jury wheel at specified times, the interval for which shall not exceed four years.

(5)(A) except as provided in subparagraph (B), specify those groups of persons or occupational classes whose members shall, on individual request therefor, be excused from jury service. Such groups or classes shall be excused only if the district court finds, and the plan states, that jury service by such class or group would entail undue hardship or extreme inconvenience to the members thereof, and excuse of members thereof would not be inconsistent with sections 1861 and 1862 of this title.

(B) specify that volunteer safety personnel, upon individual request, shall be excused from jury service. For purposes of this subparagraph, the term “volunteer safety personnel” means individuals serving a public agency (as defined in section 1203(6) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 11 See References in Text note below.) in an official capacity, without compensation, as firefighters or members of a rescue squad or ambulance crew.


(6) specify that the following persons are barred from jury service on the ground that they are exempt: (A) members in active service in the Armed Forces of the United States; (B) members of the fire or police departments of any State, the District of Columbia, any territory or possession of the United States, or any subdivision of a State, the District of Columbia, or such territory or possession; (C) public officers in the executive, legislative, or judicial branches of the Government of the United States, or of any State, the District of Columbia, any territory or possession of the United States, or any subdivision of a State, the District of Columbia, or such territory or possession, who are actively engaged in the performance of official duties.

(7) fix the time when the names drawn from the qualified jury wheel shall be disclosed to parties and to the public. If the plan permits these names to be made public, it may nevertheless permit the chief judge of the district court, or such other district court judge as the plan may provide, to keep these names confidential in any case where the interests of justice so require.

(8) specify the procedures to be followed by the clerk or jury commission in assigning persons whose names have been drawn from the qualified jury wheel to grand and petit jury panels.


(c) The initial plan shall be devised by each district court and transmitted to the reviewing panel specified in subsection (a) of this section within one hundred and twenty days of the date of enactment of the Jury Selection and Service Act of 1968. The panel shall approve or direct the modification of each plan so submitted within sixty days thereafter. Each plan or modification made at the direction of the panel shall become effective after approval at such time thereafter as the panel directs, in no event to exceed ninety days from the date of approval. Modifications made at the instance of the district court under subsection (a) of this section shall be effective at such time thereafter as the panel directs, in no event to exceed ninety days from the date of modification.

(d) State, local, and Federal officials having custody, possession, or control of voter registration lists, lists of actual voters, or other appropriate records shall make such lists and records available to the jury commission or clerks for inspection, reproduction, and copying at all reasonable times as the commission or clerk may deem necessary and proper for the performance of duties under this title. The district courts shall have jurisdiction upon application by the Attorney General of the United States to compel compliance with this subsection by appropriate process.

(June 25, 1948, ch. 646, 62 Stat. 952; Pub. L. 90–274, § 101, Mar. 27, 1968, 82 Stat. 54; Pub. L. 92–269, § 2, Apr. 6, 1972, 86 Stat. 117; Pub. L. 95–572, § 2(a), Nov. 2, 1978, 92 Stat. 2453; Pub. L. 100–702, title VIII, § 802(b), (c), Nov. 19, 1988, 102 Stat. 4657, 4658; Pub. L. 102–572, title IV, § 401, Oct. 29, 1992, 106 Stat. 4511.)

Historical and Revision NotesBased on title 28, U.S.C., 1940, ed., § 415 (Mar. 3, 1911, ch. 231, § 278, 36 Stat. 1165).
Subsections (a) and (b) are new and merely declaratory of existing practice.
The phrase “or previous condition of servitude” was omitted as obsolete.
Changes were made in phraseology.

Editorial Notes

References in TextSection 1203(6) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, referred to in subsec. (b)(5)(B), was successively renumbered and redesignated as section 1204(8) of the Act, which is classified to section 10284(8) of Title 34, Crime Control and Law Enforcement.
The date of enactment of the Jury Selection and Service Act of 1968, referred to in subsec. (c), is the date of enactment of Pub. L. 90–274, which was approved Mar. 27, 1968.

Amendments1992—Subsec. (b)(2). Pub. L. 102–572 inserted at end “The plan for the district of Massachusetts may require the names of prospective jurors to be selected from the resident list provided for in chapter 234A, Massachusetts General Laws, or comparable authority, rather than from voter lists.”
1988—Subsec. (b)(5). Pub. L. 100–702, § 802(b), designated existing provisions as subpar. (A), inserted “except as provided in subparagraph (B),”, and added subpar. (B).
Subsec. (b)(6). Pub. L. 100–702, § 802(b), amended par. (6) generally. Prior to amendment, par. (6) read as follows: “specify those groups of persons or occupational classes whose members shall be barred from jury service on the ground that they are exempt. Such groups or classes shall be exempt only if the district court finds, and the plan states, that their exemption is in the public interest and would not be inconsistent with sections 1861 and 1862 of this title. The plan shall provide for exemption of the following persons: (i) members in active service in the Armed Forces of the United States; (ii) members of the fire or police departments of any State, district, territory, possession, or subdivision thereof; (iii) public officers in the executive, legislative, or judicial branches of the Government of the United States, or any State, district, territory, or possession or subdivision thereof, who are actively engaged in the performance of official duties.”
1978—Subsec. (b)(7) to (9). Pub. L. 95–572 struck out par. (7) relating to random jury selection plan provision for fixing the distance, in miles or in travel time, from each place of holding court beyond which pro­spective jurors residing should, on individual request, be excused from jury service on the ground of undue hardship in traveling to the place where court was held, now incorporated in definition of “undue hardship or extreme inconvenience” in section 1869(j) of this title, and redesignated pars. (8) and (9) as (7) and (8), respectively.
1972—Subsec. (b)(4). Pub. L. 92–269 inserted provisions requiring the master jury wheel to be emptied and refilled in not greater than four years intervals.
1968—Subsec. (a). Pub. L. 90–274 substituted provisions requiring a written plan covering the random selection of jurors by each United States District Court and the adoption, review, and modification of the plan for provisions authorizing district judges to exclude or excuse for good cause persons called as jurors.
Subsec. (b). Pub. L. 90–274 substituted provisions setting out the nine required features of a plan for random jury selection, including management by commission or clerk, selection from voter registration lists, detailed procedures for selecting names, a master jury wheel, excused or exempted groups, maximum distances of travel, disclosure of names, and procedures for assigning jurors drawn from the jury wheel to particular grand and petit jury panels, for provisions authorizing the district court to excuse, for the public interests, classes or groups upon a finding that such jury service would entail undue hardship, extreme inconvenience, or serious obstruction or delay in the fair and impartial administration of justice.
Subsec. (c). Pub. L. 90–274 substituted provisions covering the transmittal of the plan to a reviewing panel and the modification thereof for provisions prohibiting the exclusion of any citizen from juror service on account of race or color.
Subsec. (d). Pub. L. 90–274 added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Jan. 1, 1993, see section 1101(a) of Pub. L. 102–572, set out as a note under section 905 of Title 2, The Congress.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–572 applicable with respect to any grand or petit juror summoned for service or actually serving on or after Nov. 2, 1978, see section 7(a) of Pub. L. 95–572, set out as an Effective Date note under section 1363 of this title.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–274 effective 270 days after Mar. 27, 1968, except as to cases in which an indictment has been returned or a petit jury empaneled prior to such effective date, see section 104 of Pub. L. 90–274, set out as a note under section 1861 of this title.

Refilling of Master Jury Wheel Not Later Than September 1, 1973; Refilling of Qualified Jury Wheel Not Later Than October 1, 1973; Retroactive EffectPub. L. 92–269, §§ 3, 4, Apr. 6, 1972, 86 Stat. 117, provided that each judicial district and each division or combination of divisions within a judicial district, for which a separate plan for random selection of jurors had been adopted pursuant to this section, other than the District of Columbia and the districts of Puerto Rico and the Canal Zone, would not later than Sept. 1, 1973, refill its master jury wheel with names obtained from the voter registration lists for, or the lists of actual voters in, the 1972 general election.



§ 1864. Drawing of names from the master jury wheel; completion of juror qualification form(a) From time to time as directed by the district court, the clerk or a district judge shall draw at random from the master jury wheel the names of as many persons as may be required for jury service. The clerk or jury commission shall post a general notice for public review in the clerk’s office and on the court’s website explaining the process by which names are periodically and randomly drawn. The clerk or jury commission may, upon order of the court, prepare an alphabetical list of the names drawn from the master jury wheel. Any list so prepared shall not be disclosed to any person except pursuant to the district court plan or pursuant to section 1867 or 1868 of this title. The clerk or jury commission shall mail to every person whose name is drawn from the master wheel a juror qualification form accompanied by instructions to fill out and return the form, duly signed and sworn, to the clerk or jury commission by mail within ten days. If the person is unable to fill out the form, another shall do it for him, and shall indicate that he has done so and the reason therefor. In any case in which it appears that there is an omission, ambiguity, or error in a form, the clerk or jury commission shall return the form with instructions to the person to make such additions or corrections as may be necessary and to return the form to the clerk or jury commission within ten days. Any person who fails to return a completed juror qualification form as instructed may be summoned by the clerk or jury commission forthwith to appear before the clerk or jury commission to fill out a juror qualification form. A person summoned to appear because of failure to return a juror qualification form as instructed who personally appears and executes a juror qualification form before the clerk or jury commission may, at the discretion of the district court, except where his prior failure to execute and mail such form was willful, be entitled to receive for such appearance the same fees and travel allowances paid to jurors under section 1871 of this title. At the time of his appearance for jury service, any person may be required to fill out another juror qualification form in the presence of the jury commission or the clerk or the court, at which time, in such cases as it appears warranted, the person may be questioned, but only with regard to his responses to questions contained on the form. Any information thus acquired by the clerk or jury commission may be noted on the juror qualification form and transmitted to the chief judge or such district court judge as the plan may provide.

(b) Any person summoned pursuant to subsection (a) of this section who fails to appear as directed shall be ordered by the district court forthwith to appear and show cause for his failure to comply with the summons. Any person who fails to appear pursuant to such order or who fails to show good cause for noncompliance with the summons may be fined not more than $1,000, imprisoned not more than three days, ordered to perform community service, or any combination thereof. Any person who willfully misrepresents a material fact on a juror qualification form for the purpose of avoiding or securing service as a juror may be fined not more than $1,000, imprisoned not more than three days, ordered to perform community service, or any combination thereof.

(June 25, 1948, ch. 646, 62 Stat. 952; Pub. L. 90–274, § 101, Mar. 27, 1968, 82 Stat. 57; Pub. L. 100–702, title VIII, § 803(a), Nov. 19, 1988, 102 Stat. 4658; Pub. L. 110–406, §§ 5(a), 17(a), Oct. 13, 2008, 122 Stat. 4292, 4295.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 412, 412a (Mar. 3, 1911, ch. 231, § 276, 36 Stat. 1164; Feb. 3, 1917, ch. 27, 39 Stat. 873; May 21, 1945, ch. 129, title IV, 59 Stat. 198; July 5, 1946, ch. 541, title IV, 60 Stat. 478).
The words “The district court” were substituted for the phrase “the judge thereof, or by the judge senior in commission in districts having more than one judge” to conform to other sections authorizing appointment of court officers. See section 751 of this title relating to appointment of district court clerk.
The limitation in section 412a of title 28, U.S.C., 1940 ed., that jury commissioners shall serve no more than three days in any one term of court was omitted as unnecessary. This is a matter that may safely be left to the discretion of the court.
The last paragraph was added in conformity with section 11–1401 of the District of Columbia Code, 1940 ed., providing for three jury commissioners.
Changes were made in phraseology.

Senate Revision AmendmentAs finally enacted, act July 9, 1947, ch. 211, title IV, 61 Stat. 304, which was classified to Title 28, U.S.C., 1946 ed., § 412a, was also a source of this section. Accordingly such act was included by Senate amendment in the schedule of repeals. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments2008—Subsec. (a). Pub. L. 110–406, § 5(a), struck out “publicly” after “judge shall” in first sentence and inserted “The clerk or jury commission shall post a general notice for public review in the clerk’s office and on the court’s website explaining the process by which names are periodically and randomly drawn.” after first sentence.
Subsec. (b). Pub. L. 110–406, § 17(a), substituted “$1,000, imprisoned not more than three days, ordered to perform community service, or any combination thereof.” for “$100 or imprisoned not more than three days, or both.” in two places.
1988—Subsec. (a). Pub. L. 100–702 amended second sentence generally. Prior to amendment, second sentence read as follows: “The clerk or jury commission shall prepare an alphabetical list of the names drawn, which list shall not be disclosed to any person except pursuant to the district court plan and to sections 1867 and 1868 of this title.”
1968—Pub. L. 90–274 substituted provisions for the public drawing of names from the master jury wheel, the completion of the jury qualification form, and the penalties for failure to appear and for misrepresentation of material facts for provisions requiring the drawing of names from a jury box, the refilling of the box by the clerk and a jury commissioner, the requirements and compensation of the commissioner, and the alternate placement of names by the clerk and the commissioner.

Statutory Notes and Related Subsidiaries
Effective Date of 1968 AmendmentAmendment by Pub. L. 90–274 effective 270 days after Mar. 27, 1968, except as to cases in which an indictment has been returned or a petit jury empaneled prior to such effective date, see section 104 of Pub. L. 90–274, set out as a note under section 1861 of this title.



§ 1865. Qualifications for jury service(a) The chief judge of the district court, or such other district court judge as the plan may provide, on his initiative or upon recommendation of the clerk or jury commission, or the clerk under supervision of the court if the court’s jury selection plan so authorizes, shall determine solely on the basis of information provided on the juror qualification form and other competent evidence whether a person is unqualified for, or exempt, or to be excused from jury service. The clerk shall enter such determination in the space provided on the juror qualification form and in any alphabetical list of names drawn from the master jury wheel. If a person did not appear in response to a summons, such fact shall be noted on said list.

(b) In making such determination the chief judge of the district court, or such other district court judge as the plan may provide, or the clerk if the court’s jury selection plan so provides, shall deem any person qualified to serve on grand and petit juries in the district court unless he—(1) is not a citizen of the United States eighteen years old who has resided for a period of one year within the judicial district;

(2) is unable to read, write, and understand the English language with a degree of proficiency sufficient to fill out satisfactorily the juror qualification form;

(3) is unable to speak the English language;

(4) is incapable, by reason of mental or physical infirmity, to render satisfactory jury service; or

(5) has a charge pending against him for the commission of, or has been convicted in a State or Federal court of record of, a crime punishable by imprisonment for more than one year and his civil rights have not been restored.


(June 25, 1948, ch. 646, 62 Stat. 952; Pub. L. 90–274, § 101, Mar. 27, 1968, 82 Stat. 58; Pub. L. 92–269, § 1, Apr. 6, 1972, 86 Stat. 117; Pub. L. 95–572, § 3(a), Nov. 2, 1978, 92 Stat. 2453; Pub. L. 100–702, title VIII, § 803(b), Nov. 19, 1988, 102 Stat. 4658; Pub. L. 106–518, title III, § 305, Nov. 13, 2000, 114 Stat. 2418.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 181, 413 (Mar. 3, 1911, ch. 231, §§ 100, 277, 36 Stat. 1121, 1164).
Section consolidates a part of section 181 with section 413 of title 28, U.S.C., 1940 ed. Other provisions of said section 181 are incorporated in section 115 of this title.
Word “jurors” was changed to “grand and petit jurors” upon authority of Agnew v. United States, 1897, 17 S.Ct. 235, 165 U.S. 36, 41 L.Ed. 624, construing such term to include both types of jurors.
The last sentence of subsection (a) was added to conform with existing practice in many districts. Subsection (b) extends to all districts a provision of section 181 of title 28, U.S.C., 1940 ed., which was designed for the convenience of the districts in Ohio and permitted jurors drawn for service at Cleveland, Toledo, and Columbus to serve at Youngstown, Lima, and Steubenville, respectively.
Changes were made in phraseology.

Editorial Notes
Amendments2000—Subsec. (a). Pub. L. 106–518, § 305(1), inserted “or the clerk under supervision of the court if the court’s jury selection plan so authorizes,” after “jury commission,”.
Subsec. (b). Pub. L. 106–518, § 305(2), inserted “or the clerk if the court’s jury selection plan so provides,” after “may provide,” in introductory provisions.
1988—Subsec. (a). Pub. L. 100–702 substituted “in any alphabetical” for “the alphabetical”.
1978—Subsec. (b)(5). Pub. L. 95–572 struck out “by pardon or amnesty” after “civil rights have not been restored”.
1972—Subsec. (b)(1). Pub. L. 92–269 substituted “eighteen years old” for “twenty-one years old”.
1968—Subsec. (a). Pub. L. 90–274 substituted provisions for the excusing of persons from jury service by the chief judge of the district court or by other district court judge for provisions requiring the selection of jurors so as to be most favorable to an impartial trial and so as to minimize the expense and burden of jury service.
Subsec. (b). Pub. L. 90–274 substituted provisions setting out the conditions of ineligibility for jury service for provisions authorizing the service of jurors in a place within the district other than the place for which the jurors were summoned.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–572 applicable with respect to any grand or petit juror summoned for service or actually serving on or after Nov. 2, 1978, see section 7(a) of Pub. L. 95–572, set out as an Effective Date note under section 1363 of this title.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–274 effective 270 days after Mar. 27, 1968, except as to cases in which an indictment has been returned or a petit jury empaneled prior to such effective date, see section 104 of Pub. L. 90–274, set out as a note under section 1861 of this title.



§ 1866. Selection and summoning of jury panels(a) The jury commission, or in the absence thereof the clerk, shall maintain a qualified jury wheel and shall place in such wheel names of all persons drawn from the master jury wheel who are determined to be qualified as jurors and not exempt or excused pursuant to the district court plan. From time to time, the jury commission or the clerk shall draw at random from the qualified jury wheel such number of names of persons as may be required for assignment to grand and petit jury panels. The clerk or jury commission shall post a general notice for public review in the clerk’s office and on the court’s website explaining the process by which names are periodically and randomly drawn. The jury commission or the clerk shall prepare a separate list of names of persons assigned to each grand and petit jury panel.

(b) When the court orders a grand or petit jury to be drawn, the clerk or jury commission or their duly designated deputies shall issue summonses for the required number of jurors.Each person drawn for jury service may be served personally, or by registered, certified, or first-class mail addressed to such person at his usual residence or business address.
If such service is made personally, the summons shall be delivered by the clerk or the jury commission or their duly designated deputies to the marshal who shall make such service.
If such service is made by mail, the summons may be served by the marshal or by the clerk, the jury commission or their duly designated deputies, who shall make affidavit of service and shall attach thereto any receipt from the addressee for a registered or certified summons.


(c) Except as provided in section 1865 of this title or in any jury selection plan provision adopted pursuant to paragraph (5) or (6) of section 1863(b) of this title, no person or class of persons shall be disqualified, excluded, excused, or exempt from service as jurors: Provided, That any person summoned for jury service may be (1) excused by the court, or by the clerk under supervision of the court if the court’s jury selection plan so authorizes, upon a showing of undue hardship or extreme inconvenience, for such period as the court deems necessary, at the conclusion of which such person either shall be summoned again for jury service under subsections (b) and (c) of this section or, if the court’s jury selection plan so provides, the name of such person shall be reinserted into the qualified jury wheel for selection pursuant to subsection (a) of this section, or (2) excluded by the court on the ground that such person may be unable to render impartial jury service or that his service as a juror would be likely to disrupt the proceedings, or (3) excluded upon peremptory challenge as provided by law, or (4) excluded pursuant to the procedure specified by law upon a challenge by any party for good cause shown, or (5) excluded upon determination by the court that his service as a juror would be likely to threaten the secrecy of the proceedings, or otherwise adversely affect the integrity of jury deliberations. No person shall be excluded under clause (5) of this subsection unless the judge, in open court, determines that such is warranted and that exclusion of the person will not be inconsistent with sections 1861 and 1862 of this title. The number of persons excluded under clause (5) of this subsection shall not exceed one per centum of the number of persons who return executed jury qualification forms during the period, specified in the plan, between two consecutive fillings of the master jury wheel. The names of persons excluded under clause (5) of this subsection, together with detailed explanations for the exclusions, shall be forwarded immediately to the judicial council of the circuit, which shall have the power to make any appropriate order, prospective or retroactive, to redress any misapplication of clause (5) of this subsection, but otherwise exclusions effectuated under such clause shall not be subject to challenge under the provisions of this title. Any person excluded from a particular jury under clause (2), (3), or (4) of this subsection shall be eligible to sit on another jury if the basis for his initial exclusion would not be relevant to his ability to serve on such other jury.

(d) Whenever a person is disqualified, excused, exempt, or excluded from jury service, the jury commission or clerk shall note in the space provided on his juror qualification form or on the juror’s card drawn from the qualified jury wheel the specific reason therefor.

(e) In any two-year period, no person shall be required to (1) serve or attend court for prospective service as a petit juror for a total of more than thirty days, except when necessary to complete service in a particular case, or (2) serve on more than one grand jury, or (3) serve as both a grand and petit juror.

(f) When there is an unanticipated shortage of available petit jurors drawn from the qualified jury wheel, the court may require the marshal to summon a sufficient number of petit jurors selected at random from the voter registration lists, lists of actual voters, or other lists specified in the plan, in a manner ordered by the court consistent with sections 1861 and 1862 of this title.

(g) Any person summoned for jury service who fails to appear as directed may be ordered by the district court to appear forthwith and show cause for failure to comply with the summons. Any person who fails to show good cause for noncompliance with a summons may be fined not more than $1,000, imprisoned not more than three days, ordered to perform community service, or any combination thereof.

(June 25, 1948, ch. 646, 62 Stat. 952; May 24, 1949, ch. 179, § 96, 63 Stat. 103; Pub. L. 90–274, § 101, Mar. 27, 1968, 82 Stat. 58; Pub. L. 91–543, Dec. 11, 1970, 84 Stat. 1408; Pub. L. 95–572, § 2(b), Nov. 2, 1978, 92 Stat. 2453; Pub. L. 97–463, § 2, Jan. 12, 1983, 96 Stat. 2531; Pub. L. 100–702, title VIII, § 801, Nov. 19, 1988, 102 Stat. 4657; Pub. L. 110–406, §§ 4, 5(b), 17(b), Oct. 13, 2008, 122 Stat. 4292, 4295.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 417, 418 (Mar. 3, 1911, ch. 231, §§ 280, 281, 36 Stat. 1165).
Section consolidates parts of sections 417, 418 of title 28, U.S.C., 1940 ed., with necessary changes in phraseology.
The requirement of section 418 of title 28, U.S.C., 1940 ed., for the summoning of a special jury in accordance with the law of the state was omitted as unnecessary and incongruous in view of other sections of this chapter making adequate provision for summoning jurors.

1949 ActThis section amends section 1866 of title 28, U.S.C., by restoring provision of original law that special juries be impaneled in accordance with laws of the respective States.

Editorial Notes
Amendments2008—Subsec. (a). Pub. L. 110–406, § 5(b), struck out “publicly” after “clerk shall” in second sentence and inserted “The clerk or jury commission shall post a general notice for public review in the clerk’s office and on the court’s website explaining the process by which names are periodically and randomly drawn.” after second sentence.
Subsec. (g). Pub. L. 110–406, § 17(b), substituted “$1,000, imprisoned not more than three days, ordered to perform community service, or any combination thereof.” for “$100 or imprisoned not more than three days, or both.”
Pub. L. 110–406, § 4, substituted “may be ordered” for “shall be ordered” and struck out “his” before “failure to comply”.
1988—Subsec. (c)(1). Pub. L. 100–702 amended cl. (1) generally. Prior to amendment, cl. (1) read as follows: “excused by the court, upon a showing of undue hardship or extreme inconvenience, for such period as the court deems necessary, at the conclusion of which such person shall be summoned again for jury service under subsections (b) and (c) of this section, or”.
1983—Subsec. (b). Pub. L. 97–463, § 2, inserted provision in second par. authorizing service by first-class mail of persons drawn for jury service, substituted in fourth par. “If such service is made by mail, the summons may be served by the marshal or by the clerk, the jury commission or their duly designated deputies, who shall make affidavit of service and shall attach thereto any receipt from the addressee for a registered or certified summons” for “If such service is made by registered or certified mail, the summons may be served by the clerk or jury commission or their duly designated deputies who shall make affidavit of service and shall file with such affidavit the addressee’s receipt for the registered or certified summons” and struck out provision requiring the marshal, if service was made by the marshal, to attach to his return the addressee’s receipt for the registered or certified mail.
1978—Subsec. (c). Pub. L. 95–572 struck out introductory text reference to par. (7) of section 1863(b) of this title.
1970—Subsec. (b). Pub. L. 91–543 inserted provisions authorizing duly designated deputies of the clerk or the jury commission to issue summonses, and deliver them to the marshal for service when personal service is to be made, and provisions authorizing, if service is made by registered or certified mail, the clerk or the jury commission or their duly designated deputies to make service of the summons.
1968—Subsec. (a). Pub. L. 90–274 substituted provisions authorizing the commission or clerk to maintain a jury wheel of qualified jurors and to draw particular panels therefrom for provisions authorizing the marshal to summon talesmen from the bystanders when there is an insufficient number of petit jurors.
Subsec. (b). Pub. L. 90–274 substituted provisions directing the clerk or jury commission to deliver summonses to the marshal for service when the court orders a grand or petit jury to be drawn and setting out the details of service for provisions requiring that, when a special jury was ordered by a district court, it had to be returned by the marshal in the same manner and form as was required in such case by the law of the State in which the district court sat.
Subsecs. (c) to (g). Pub. L. 90–274 added subsecs. (c) to (g).
1949—Act May 24, 1949, divided section into subsections and restored provisions that special juries be impaneled in accordance with State law.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–572 applicable with respect to any grand or petit juror summoned for service or actually serving on or after Nov. 2, 1978, see section 7(a) of Pub. L. 95–572, set out as an Effective Date note under section 1363 of this title.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–274 effective 270 days after Mar. 27, 1968, except as to cases in which an indictment has been returned or a petit jury empaneled prior to such effective date, see section 104 of Pub. L. 90–274, set out as a note under section 1861 of this title.



§ 1867. Challenging compliance with selection procedures(a) In criminal cases, before the voir dire examination begins, or within seven days after the defendant discovered or could have discovered, by the exercise of diligence, the grounds therefor, whichever is earlier, the defendant may move to dismiss the indictment or stay the proceedings against him on the ground of substantial failure to comply with the provisions of this title in selecting the grand or petit jury.

(b) In criminal cases, before the voir dire examination begins, or within seven days after the Attorney General of the United States discovered or could have discovered, by the exercise of diligence, the grounds therefor, whichever is earlier, the Attorney General may move to dismiss the indictment or stay the proceedings on the ground of substantial failure to comply with the provisions of this title in selecting the grand or petit jury.

(c) In civil cases, before the voir dire examination begins, or within seven days after the party discovered or could have discovered, by the exercise of diligence, the grounds therefor, whichever is earlier, any party may move to stay the proceedings on the ground of substantial failure to comply with the provisions of this title in selecting the petit jury.

(d) Upon motion filed under subsection (a), (b), or (c) of this section, containing a sworn statement of facts which, if true, would constitute a substantial failure to comply with the provisions of this title, the moving party shall be entitled to present in support of such motion the testimony of the jury commission or clerk, if available, any relevant records and papers not public or otherwise available used by the jury commissioner or clerk, and any other relevant evidence. If the court determines that there has been a substantial failure to comply with the provisions of this title in selecting the grand jury, the court shall stay the proceedings pending the selection of a grand jury in conformity with this title or dismiss the indictment, whichever is appropriate. If the court determines that there has been a substantial failure to comply with the provisions of this title in selecting the petit jury, the court shall stay the proceedings pending the selection of a petit jury in conformity with this title.

(e) The procedures prescribed by this section shall be the exclusive means by which a person accused of a Federal crime, the Attorney General of the United States or a party in a civil case may challenge any jury on the ground that such jury was not selected in conformity with the provisions of this title. Nothing in this section shall preclude any person or the United States from pursuing any other remedy, civil or criminal, which may be available for the vindication or enforcement of any law prohibiting discrimination on account of race, color, religion, sex, national origin or economic status in the selection of persons for service on grand or petit juries.

(f) The contents of records or papers used by the jury commission or clerk in connection with the jury selection process shall not be disclosed, except pursuant to the district court plan or as may be necessary in the preparation or presentation of a motion under subsection (a), (b), or (c) of this section, until after the master jury wheel has been emptied and refilled pursuant to section 1863(b)(4) of this title and all persons selected to serve as jurors before the master wheel was emptied have completed such service. The parties in a case shall be allowed to inspect, reproduce, and copy such records or papers at all reasonable times during the preparation and pendency of such a motion. Any person who discloses the contents of any record or paper in violation of this subsection may be fined not more than $1,000 or imprisoned not more than one year, or both.

(June 25, 1948, ch. 646, 62 Stat. 953; Pub. L. 85–259, Sept. 2, 1957, 71 Stat. 583; Pub. L. 90–274, § 101, Mar. 27, 1968, 82 Stat. 59.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 416 (Mar. 3, 1911, ch. 231, § 279, 36 Stat. 1165; Jan. 31, 1929, ch. 126, 45 Stat. 1145).
Provisions for service by a disinterested person when marshal or his deputy is disqualified is incorporated in section 1868 of this title.
Provision for payment and reimbursement of postage and registry fee were omitted as covered by section 560 of this title.
Word “summons” was substituted for “writ of venire facias” in harmony with the Federal Rules of Civil Procedure which abolished unnecessary forms. See Rule 81(b) thereof, and Rule 12 of the Federal Rules of Criminal Procedure.
Provision of section 416 of title 28, U.S.C., 1940 ed., that the receipt of the person so addressed by registered mail should be regarded as personal service, was omitted. Such omission is consistent with Rule 5(b) of the Federal Rules of Civil Procedure providing that service by mail is complete upon mailing.
Provision for attachment to the return of the addressee’s receipt for the summons, was inserted to cover its disposition.
Provision that no mileage shall be allowed for service by mail was omitted as unnecessary.
Changes were made in phraseology.

Editorial Notes
Amendments1968—Pub. L. 90–274 substituted provisions by which a defendant may assert noncompliance with the selection procedures of the jury for provisions covering the issuance of summonses for jurors and service thereof upon jurors.
1957—Pub. L. 85–259 inserted “or certified” in second and third sentences.

Statutory Notes and Related Subsidiaries
Effective Date of 1968 AmendmentAmendment by Pub. L. 90–274 effective 270 days after Mar. 27, 1968, except as to cases in which an indictment has been returned or a petit jury empaneled prior to such effective date, see section 104 of Pub. L. 90–274, set out as a note under section 1861 of this title.



§ 1868. Maintenance and inspection of records
After the master jury wheel is emptied and refilled pursuant to section 1863(b)(4) of this title, and after all persons selected to serve as jurors before the master wheel was emptied have completed such service, all records and papers compiled and maintained by the jury commission or clerk before the master wheel was emptied shall be preserved in the custody of the clerk for four years or for such longer period as may be ordered by a court, and shall be available for public inspection for the purpose of determining the validity of the selection of any jury.
(June 25, 1948, ch. 646, 62 Stat. 953; Pub. L. 90–274, § 101, Mar. 27, 1968, 82 Stat. 60.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 416, 417 (Mar. 3, 1911, ch. 231, §§ 279, 280, 36 Stat. 1165, Jan. 31, 1929, ch. 126, 45 Stat. 1145).
Section consolidates parts of sections 416, 417 of title 28, U.S.C., 1940 ed., with necessary changes in phraseology.
The remaining portion of section 416 of title 28, U.S.C., 1940 ed., constitutes section 1867 of this title.
The remainder of section 417 of title 28, U.S.C., 1940 ed., is incorporated in section 1866 of this title.
Words, “in the opinion of the court, disqualified” were substituted for “not an indifferent person, or is interested in the event of the cause”.

Editorial Notes
Amendments1968—Pub. L. 90–274 substituted provisions for the maintenance and inspection of records in the hands of the commission or clerk before the master wheel was emptied for provisions covering the disqualification of the United States marshal or his deputy and the appointment of a disinterested person by the court.

Statutory Notes and Related Subsidiaries
Effective Date of 1968 AmendmentAmendment by Pub. L. 90–274 effective 270 days after Mar. 27, 1968, except as to cases in which an indictment has been returned or a petit jury empaneled prior to such effective date, see section 104 of Pub. L. 90–274, set out as a note under section 1861 of this title.



§ 1869. Definitions
For purposes of this chapter—(a) “clerk” and “clerk of the court” shall mean the clerk of the district court of the United States, any authorized deputy clerk, and any other person authorized by the court to assist the clerk in the performance of functions under this chapter;

(b) “chief judge” shall mean the chief judge of any district court of the United States;

(c) “voter registration lists” shall mean the official records maintained by State or local election officials of persons registered to vote in either the most recent State or the most recent Federal general election, or, in the case of a State or political subdivision thereof that does not require registration as a prerequisite to voting, other official lists of persons qualified to vote in such election. The term shall also include the list of eligible voters maintained by any Federal examiner pursuant to the Voting Rights Act of 1965 where the names on such list have not been included on the official registration lists or other official lists maintained by the appropriate State or local officials. With respect to the districts of Guam and the Virgin Islands, “voter registration lists” shall mean the official records maintained by territorial election officials of persons registered to vote in the most recent territorial general election;

(d) “lists of actual voters” shall mean the official lists of persons actually voting in either the most recent State or the most recent Federal general election;

(e) “division” shall mean: (1) one or more statutory divisions of a judicial district; or (2) in statutory divisions that contain more than one place of holding court, or in judicial districts where there are no statutory divisions, such counties, parishes, or similar political subdivisions surrounding the places where court is held as the district court plan shall determine: Provided, That each county, parish, or similar political subdivision shall be included in some such division;

(f) “district court of the United States”, “district court”, and “court” shall mean any district court established by chapter 5 of this title, and any court which is created by Act of Congress in a territory and is invested with any jurisdiction of a district court established by chapter 5 of this title;

(g) “jury wheel” shall include any device or system similar in purpose or function, such as a properly programed electronic data processing system or device;

(h) “juror qualification form” shall mean a form prescribed by the Administrative Office of the United States Courts and approved by the Judicial Conference of the United States, which shall elicit the name, address, age, race, occupation, education, length of residence within the judicial district, distance from residence to place of holding court, prior jury service, and citizenship of a potential juror, and whether he should be excused or exempted from jury service, has any physical or mental infirmity impairing his capacity to serve as juror, is able to read, write, speak, and understand the English language, has pending against him any charge for the commission of a State or Federal criminal offense punishable by imprisonment for more than one year, or has been convicted in any State or Federal court of record of a crime punishable by imprisonment for more than one year and has not had his civil rights restored. The form shall request, but not require, any other information not inconsistent with the provisions of this title and required by the district court plan in the interests of the sound administration of justice. The form shall also elicit the sworn statement that his responses are true to the best of his knowledge. Notarization shall not be required. The form shall contain words clearly informing the person that the furnishing of any information with respect to his religion, national origin, or economic status is not a prerequisite to his qualification for jury service, that such information need not be furnished if the person finds it objectionable to do so, and that information concerning race is required solely to enforce nondiscrimination in jury selection and has no bearing on an individual’s qualification for jury service.

(i) “public officer” shall mean a person who is either elected to public office or who is directly appointed by a person elected to public office;

(j) “undue hardship or extreme inconvenience”, as a basis for excuse from immediate jury service under section 1866(c)(1) of this chapter, shall mean great distance, either in miles or traveltime, from the place of holding court, grave illness in the family or any other emergency which outweighs in immediacy and urgency the obligation to serve as a juror when summoned, or any other factor which the court determines to constitute an undue hardship or to create an extreme inconvenience to the juror; and in addition, in situations where it is anticipated that a trial or grand jury proceeding may require more than thirty days of service, the court may consider, as a further basis for temporary excuse, severe economic hardship to an employer which would result from the absence of a key employee during the period of such service; and

(k) “jury summons” shall mean a summons issued by a clerk of court, jury commission, or their duly designated deputies, containing either a preprinted or stamped seal of court, and containing the name of the issuing clerk imprinted in preprinted, type, or facsimile manner on the summons or the envelopes transmitting the summons.

(June 25, 1948, ch. 646, 62 Stat. 953; Pub. L. 88–139, § 2, Oct. 16, 1963, 77 Stat. 248; Pub. L. 90–274, § 101, Mar. 27, 1968, 82 Stat. 61; Pub. L. 91–358, title I, § 172(b), July 29, 1970, 84 Stat. 590; Pub. L. 92–437, § 1, Sept. 29, 1972, 86 Stat. 740; Pub. L. 95–572, §§ 3(b), 4, Nov. 2, 1978, 92 Stat. 2453; Pub. L. 95–598, title II, § 243, Nov. 6, 1978, 92 Stat. 2671; Pub. L. 99–650, § 3, Nov. 14, 1986, 100 Stat. 3641; Pub. L. 100–702, title VIII, §§ 802(a), 804, Nov. 19, 1988, 102 Stat. 4657, 4658; Pub. L. 110–406, § 5(c), Oct. 13, 2008, 122 Stat. 4292.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 423 (Mar. 3, 1911, ch. 231, § 286, 36 Stat. 1166). Changes were made in phraseology.

Editorial Notes

References in TextThe Voting Rights Act of 1965, referred to in subsec. (c), is Pub. L. 89–110, Aug. 6, 1965, 79 Stat. 437, which was formerly classified generally to subchapters I–A (§ 1973 et seq.), I–B (§ 1973aa et seq.), and I–C (§ 1973bb et seq.) of chapter 20 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering in Title 52, Voting and Elections, and is now classified generally to chapters 103 (§ 10301 et seq.), 105 (§ 10501 et seq.), and 107 (§ 10701 et seq.) of Title 52. For complete classification of this Act to the Code, see Tables.

Amendments2008—Subsecs. (j) to (l). Pub. L. 110–406 inserted “and” at end of subsec. (j), redesignated subsec. (l) as (k), and struck out former subsec. (k) which defined “publicly draw”.
1988—Subsec. (a). Pub. L. 100–702, § 802(a), amended subsec. (a) generally, substituting “, any authorized deputy clerk, and any other person authorized by the court to assist the clerk in the performance of functions under this chapter” for “or any authorized deputy clerk”.
Subsec. (f). Pub. L. 100–702, § 804, amended subsec. (f) generally. Prior to amendment, subsec. (f) read as follows: “ ‘district court of the United States’, ‘district court’, and ‘court’ shall mean courts constituted under chapter 5 of title 28, United States Code, section 22 of the Organic Act of Guam, as amended (64 Stat. 389; 48 U.S.C. 1424), section 21 of the Revised Organic Act of the Virgin Islands (68 Stat. 506; 48 U.S.C. 1611), and section 1 of title 3, Canal Zone Code;;”.
1986—Subsec. (f). Pub. L. 99–650 struck out “except that for purposes of sections 1861, 1862, 1866(c), 1866(d), and 1867 of this chapter such terms shall include the Superior Court of the District of Columbia” after “Canal Zone Code;”.
1978—Subsec. (f). Pub. L. 95–598 directed the amendment of subsec. (f) by inserting “chapter 6 of title 28, United States Code,” after “chapter 5 of title 28, United States Code,”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
Subsec. (h). Pub. L. 95–572, § 3(b), struck out “by pardon or amnesty” after “civil rights restored”.
Subsecs. (j) to (l). Pub. L. 95–572, § 4, added subsecs. (j) to (l).
1972—Subsec. (h). Pub. L. 92–437 added race and occupation to the particulars to be elicited on the juror qualification form, in provisions distinguishing between information to be requested and information to be required, struck out “race and occupation of a potential juror”, and in information to be contained in the form, struck out “race, color” and “occupation” from the particulars, and required additional material to be contained in the form that information concerning race is required solely to enforce nondiscrimination in jury selection and that it has no bearing on an individual’s qualification for jury service.
1970—Subsec. (f). Pub. L. 91–358 substituted reference to the Superior Court of the District of Columbia for references to the District of Columbia Court of General Sessions and the Juvenile Court of the District of Columbia.
1968—Pub. L. 90–274 substituted provisions defining “clerk”, “clerk of the court”, “chief judge”, “voter registration lists”, “list of actual voters”, “division”, “district court”, “jury wheel”, “juror qualification form”, and “public officer” for provisions allowing the challenge of a petit juror who had been summoned and attended court as a petit juror at any session held within one year prior to the challenge.
1963—Pub. L. 88–139 substituted “session” for “term”.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentPub. L. 99–650, § 4(a), Nov. 14, 1986, 100 Stat. 3641, provided in part that: “The provisions of this Act [amending this section] shall take effect 180 days after the date of enactment of this Act [Nov. 14, 1986]”.


Effective Date of 1978 AmendmentAmendment by Pub. L. 95–572 applicable with respect to any grand or petit juror summoned for service or actually serving on or after Nov. 2, 1978, see section 7(a) of Pub. L. 95–572, set out as an Effective Date note under section 1363 of this title.

Effective Date of 1972 AmendmentPub. L. 92–437, § 2, Sept. 29, 1972, 86 Stat. 741, provided that: “This Act [amending this section] shall take effect on the sixtieth day after the date of its enactment [Sept. 29, 1972].”


Effective Date of 1970 AmendmentAmendment by Pub. L. 91–358 effective first day of seventh calendar month which begins after July 29, 1970, see section 199(a) of Pub. L. 91–358, set out as a note under section 1257 of this title.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–274 effective 270 days after Mar. 27, 1968, except as to cases in which an indictment has been returned or a petit jury empaneled prior to such effective date, see section 104 of Pub. L. 90–274, set out as a note under section 1861 of this title.


Termination of United States District Court for the District of the Canal Zone
For termination of the United States District Court for the District of the Canal Zone at end of the “transition period”, being the 30-month period beginning Oct. 1, 1979, and ending midnight Mar. 31, 1982, see Paragraph 5 of Article XI of the Panama Canal Treaty of 1977 and Pub. L. 96–70, title II, §§ 2101, 2202–2203, Sept. 27, 1979, 93 Stat. 493, 494, formerly classified to sections 3831 and 3841 to 3843, respectively, of Title 22, Foreign Relations and Intercourse.



§ 1870. Challenges
In civil cases, each party shall be entitled to three peremptory challenges. Several defendants or several plaintiffs may be considered as a single party for the purposes of making challenges, or the court may allow additional peremptory challenges and permit them to be exercised separately or jointly.
All challenges for cause or favor, whether to the array or panel or to individual jurors, shall be determined by the court.
(June 25, 1948, ch. 646, 62 Stat. 953; Pub. L. 86–282, Sept. 16, 1959, 73 Stat. 565.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 424 (Mar. 3, 1911, ch. 231, § 287, 36 Stat. 1166).
Provisions of section 424 of title 28, U.S.C., 1940 ed., relating to the number of peremptory challenges in criminal cases were deleted as superseded by Rule 24 of the Federal Rules of Criminal Procedure.
The last sentence of the first paragraph was added to permit the same flexibility in the matter of challenges in civil cases as is permitted in criminal cases by said Rule 24.
Words “without aid of triers” at end of section 424 of title 28, U.S.C., 1940 ed., were omitted as surplusage.
Changes were made in phraseology.

Editorial Notes
Amendments1959—Pub. L. 86–282 substituted “may” for “shall” after “several plaintiffs”, and “, or the court may allow” for “. If there is more than one defendant the court may allow the defendants”.



§ 1871. Fees(a) Grand and petit jurors in district courts appearing pursuant to this chapter shall be paid the fees and allowances provided by this section. The requisite fees and allowances shall be disbursed on the certificate of the clerk of court in accordance with the procedure established by the Director of the Administrative Office of the United States Courts. Attendance fees for extended service under subsection (b) of this section shall be certified by the clerk only upon the order of a district judge.

(b)(1) A juror shall be paid an attendance fee of $50 per day for actual attendance at the place of trial or hearing. A juror shall also be paid the attendance fee for the time necessarily occupied in going to and returning from such place at the beginning and end of such service or at any time during such service.

(2) A petit juror required to attend more than ten days in hearing one case may be paid, in the discretion of the trial judge, an additional fee, not exceeding $10 more than the attendance fee, for each day in excess of ten days on which he is required to hear such case.

(3) A grand juror required to attend more than forty-five days of actual service may be paid, in the discretion of the district judge in charge of the particular grand jury, an additional fee, not exceeding $10 more than the attendance fee, for each day in excess of forty-five days of actual service.

(4) A grand or petit juror required to attend more than ten days of actual service may be paid, in the discretion of the judge, the appropriate fees at the end of the first ten days and at the end of every ten days of service thereafter.

(5) Certification of additional attendance fees may be ordered by the judge to be made effective commencing on the first day of extended service, without reference to the date of such certification.


(c)(1) A travel allowance not to exceed the maximum rate per mile that the Director of the Administrative Office of the United States Courts has prescribed pursuant to section 604(a)(7) of this title for payment to supporting court personnel in travel status using privately owned automobiles shall be paid to each juror, regardless of the mode of transportation actually employed. The prescribed rate shall be paid for the distance necessarily traveled to and from a juror’s residence by the shortest practical route in going to and returning from the place of service. Actual mileage in full at the prescribed rate is payable at the beginning and at the end of a juror’s term of service.

(2) The Director shall promulgate rules regulating interim travel allowances to jurors. Distances traveled to and from court should coincide with the shortest practical route.

(3) Toll charges for toll roads, bridges, tunnels, and ferries shall be paid in full to the juror incurring such charges. In the discretion of the court, reasonable parking fees may be paid to the juror incurring such fees upon presentation of a valid parking receipt. Parking fees shall not be included in any tabulation of mileage cost allowances.

(4) Any juror who travels to district court pursuant to summons in an area outside of the contiguous forty-eight States of the United States shall be paid the travel expenses provided under this section, or actual reasonable transportation expenses subject to the discretion of the district judge or clerk of court as circumstances indicate, exercising due regard for the mode of transportation, the availability of alternative modes, and the shortest practical route between residence and court.

(5) A grand juror who travels to district court pursuant to a summons may be paid the travel expenses provided under this section or, under guidelines established by the Judicial Conference, the actual reasonable costs of travel by aircraft when travel by other means is not feasible and when certified by the chief judge of the district court in which the grand juror serves.


(d)(1) A subsistence allowance covering meals and lodging of jurors shall be established from time to time by the Director of the Administrative Office of the United States Courts pursuant to section 604(a)(7) of this title, except that such allowance shall not exceed the allowance for supporting court personnel in travel status in the same geographical area. Claims for such allowance shall not require itemization.

(2) A subsistence allowance shall be paid to a juror when an overnight stay is required at the place of holding court, and for the time necessarily spent in traveling to and from the place of attendance if an overnight stay is required.

(3) A subsistence allowance for jurors serving in district courts outside of the contiguous forty-eight States of the United States shall be allowed at a rate not to exceed that per diem allowance which is paid to supporting court personnel in travel status in those areas where the Director of the Administrative Office of the United States Courts has prescribed an increased per diem fee pursuant to section 604(a)(7) of this title.


(e) During any period in which a jury is ordered to be kept together and not to separate, the actual cost of subsistence shall be paid upon the order of the court in lieu of the subsistence allowances payable under subsection (d) of this section. Such allowance for the jurors ordered to be kept separate or sequestered shall include the cost of meals, lodging, and other expenditures ordered in the discretion of the court for their convenience and comfort.

(f) A juror who must necessarily use public transportation in traveling to and from court, the full cost of which is not met by the transportation expenses allowable under subsection (c) of this section on account of the short distance traveled in miles, may be paid, in the discretion of the court, the actual reasonable expense of such public transportation, pursuant to the methods of payment provided by this section. Jurors who are required to remain at the court beyond the normal business closing hour for deliberation or for any other reason may be transported to their homes, or to temporary lodgings where such lodgings are ordered by the court, in a manner directed by the clerk and paid from funds authorized under this section.

(g) The Director of the Administrative Office of the United States Courts shall promulgate such regulations as may be necessary to carry out his authority under this section.

(June 25, 1948, ch. 646, 62 Stat. 953; May 24, 1949, ch. 139, § 97, 63 Stat. 103; July 14, 1949, ch. 333, 63 Stat. 411; Pub. L. 85–299, Sept. 7, 1957, 71 Stat. 618; Pub. L. 89–165, Sept. 2, 1965, 79 Stat. 645; Pub. L. 90–274, § 102(a), Mar. 27, 1968, 82 Stat. 62; Pub. L. 95–572, § 5, Nov. 2, 1978, 92 Stat. 2454; Pub. L. 101–650, title III, § 314(b), Dec. 1, 1990, 104 Stat. 5115; Pub. L. 102–572, title IV, § 402, Oct. 29, 1992, 106 Stat. 4511; Pub. L. 110–406, § 3(a), Oct. 13, 2008, 122 Stat. 4292; Pub. L. 115–141, div. E, title III, § 307(a), Mar. 23, 2018, 132 Stat. 556.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 600, 600a, 600b, 608, and sections 11–1512 and 11–1513 of the D.C. Code, 1940 ed., (R.S. §§ 236, 323; Apr. 26, 1926, ch. 183, §§ 1, 2, 44 Stat. 323; May 17, 1932, ch. 190, 47 Stat. 158; Oct. 13, 1941, ch. 431, § 2, 55 Stat. 736).
Section consolidates section 600 of title 28, U.S.C., 1940 ed., and sections 11–1512 and 11–1513 of the D.C. Code, 1940 ed., with part of section 608 of title 28, U.S.C., 1940 ed. The remainder of such section 608, relating to payment of witnesses’ compensation, is the basis of section 1825 of this title.
Words “place of service” were substituted for references to attendance at court, in view of the earlier reference to service before commissioners.
The Advisory Committee to the House Committee on Revision of the Laws in revision of this title, recommends a careful study of the compensation of witnesses and jurors. Furthermore, provision should be made for the subsistence of jurors and witnesses serving at such distance from their homes as precludes daily travel to and from the court.
Changes were made in phraseology.

1949 ActThis section incorporates in section 1871 of title 28, U.S.C., with changes in phraseology, the provisions of act of June 25, 1948 (ch. 652, 62 Stat. 1016), which became law subsequent to the enactment of the revision.

Editorial Notes
Amendments2018—Subsec. (b)(1). Pub. L. 115–141 substituted “$50” for “$40”.
2008—Subsec. (b)(2). Pub. L. 110–406 substituted “ten days” for “thirty days” in two places.
1992—Subsec. (c)(5). Pub. L. 102–572 added par. (5).
1990—Subsec. (b). Pub. L. 101–650 substituted “$40” for “$30” in par. (1) and “$10” for “$5” in pars. (2) and (3).
1978—Subsecs. (a) to (g). Pub. L. 95–572, in revising text, substituted subsecs. (a) to (g) for prior five unnumbered paragraphs, and among other changes, deleted reference to fees for service before United States commissioners, now provided for in chapter 43 (section 631 et seq.) of this title relating to United States magistrates; increased to $30 from $20 allowance for actual attendance; continued the discretionary additional fee for extended service, increasing to forty-five from thirty days the basic service requirement; generalized travel allowance provisions in place of 10 cents per mile travel allowance from residence to place of service when commencing and terminating service and any necessary daily or interim travel, not to exceed a subsistence allowance of $16 per day; and deleted provision for same fees for service in districts courts for districts of Guam and Canal Zone as provided for services in other Federal district courts as covered in definition of “district court of the United States” in section 1869(f) of this title.
1968—Pub. L. 90–274 increased from $10 to $20 the per diem allowance for grand and petit jurors, increased from $14 to $25 the fee for extra days in cases requiring attendance in excess of 30 days, increased from $10 to $16 the daily subsistence rate when travel appears impracticable, increased from $10 to $20 per day the limit after which payment of fees by the marshal must be on the certificate of the trial judge, provided for the allowance of amounts expended for tolls, for toll roads, for toll tunnels, and for toll bridges, and directed that grand and petit jurors in the district courts for the districts of Guam and the Canal Zone receive the same fees and allowances provided for grand and petit jurors in other district courts of the United States.
1965—Pub. L. 89–165 increased from $7 to $10 the per diem allowance for grand and petit jurors, increased from $10 to $14 the fee for extra days in cases requiring attendance in excess of 30 days, prohibited payment for interim or daily travel at the 10-cent-per-mile rate in excess of the subsistence allowance which would have been paid if he had remained at the place of holding court overnight or during temporary recess, increased from $7 to $10 the daily subsistence rate when travel daily appears impracticable, and increased from $7 to $10 per day the limit after which payment of fees by the marshal must be on the certificate of the trial judge.
1957—Pub. L. 85–299 increased from 7 to 10 cents per mile and $5 to $7 per day the mileage and subsistence allowances of grand and petit jurors.
1949—Act July 14, 1949, increased the per diem fee paid jurors from $5 to $7, provided for per diem fee payments not to exceed $10 for each day in excess of thirty days, increased the mileage payment from 5 cents per mile to 7 cents, and provided for the certification of the judge in cases where the jury fee is in excess of $7 per diem.
Act May 24, 1949, increased jury fees and mileage and subsistence allowances.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–141, div. E, title III, § 307(b), Mar. 23, 2018, 132 Stat. 556, provided that: “The amendment made in subsection (a) [amending this section] shall take effect 45 days after the date of enactment of this Act [Mar. 23, 2018].”


Effective Date of 2008 AmendmentPub. L. 110–406, § 3(b), Oct. 13, 2008, 122 Stat. 4292, provided that: “The amendments made by this section [amending this section] shall take effect on October 1, 2009.”


Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Jan. 1, 1993, see section 1101(a) of Pub. L. 102–572, set out as a note under section 905 of Title 2, The Congress.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–572 applicable with respect to any grand or petit juror serving on or after the sixtieth day following Nov. 2, 1978, see section 7(b) of Pub. L. 95–572, set out as an Effective Date note under section 1363 of this title.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–274 effective 270 days after Mar. 27, 1968, except as to cases in which an indictment has been returned or a petit jury empaneled prior to such effective date, see section 104 of Pub. L. 90–274, set out as a note under section 1861 of this title.

Refreshment of JurorsPub. L. 101–162, title IV, Nov. 21, 1989, 103 Stat. 1012, provided: “That for fiscal year 1990 and here­after, funds appropriated under this heading [Courts of Appeals, District Courts and Other Judicial Services and fees of jurors and commissioners] shall be available for refreshment of jurors.”




§ 1872. Issues of fact in Supreme Court
In all original actions at law in the Supreme Court against citizens of the United States, issues of fact shall be tried by a jury.
(June 25, 1948, ch. 646, 62 Stat. 953.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 343 (Mar. 3, 1911, ch. 231, § 235, 36 Stat. 1156).
Changes were made in phraseology.



§ 1873. Admiralty and maritime cases
In any case of admiralty and maritime jurisdiction relating to any matter of contract or tort arising upon or concerning any vessel of twenty tons or upward, enrolled and licensed for the coasting trade, and employed in the business of commerce and navigation between places in different states upon the lakes and navigable waters connecting said lakes, the trial of all issues of fact shall be by jury if either party demands it.
(June 25, 1948, ch. 646, 62 Stat. 953.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 770 (R.S. §§ 566, 648; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167).
Words “and Territories” following words “in different States” were omitted as obsolete. The act of February 26, 1845, ch. 20, 5 Stat. 726, from which this language was derived was intended primarily to cover the Great Lakes regions.
The first sentence of section 770 of title 28, U.S.C., 1940 ed., providing generally for the right of jury trials in district courts, was omitted as covered by Rule 38 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.



§ 1874. Actions on bonds and specialties
In all actions to recover the forfeiture annexed to any articles of agreement, covenant, bond, or other specialty, wherein the forfeiture, breach, or nonperformance appears by default or confession of the defendant, the court shall render judgment for the plaintiff for such amount as is due. If the sum is uncertain, it shall, upon request of either party, be assessed by a jury.
(June 25, 1948, ch. 646, 62 Stat. 953.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 785 (R.S. § 961).
Word “actions” was substituted for “all suits brought,” in view of Rule 2 of the Federal Rules of Civil Procedure. For the same reason, words “according to equity,” after “to recover so much as is due,” were omitted.
Words “or upon demurrer,” after “default or confession of the defendant,” were omitted in view of Federal Rules of Civil Procedure, Rule 7(c), abolishing demurrers.
Changes were made in phraseology.



§ 1875. Protection of jurors’ employment(a) No employer shall discharge, threaten to discharge, intimidate, or coerce any permanent employee by reason of such employee’s jury service, or the attendance or scheduled attendance in connection with such service, in any court of the United States.

(b) Any employer who violates the provisions of this section—(1) shall be liable for damages for any loss of wages or other benefits suffered by an employee by reason of such violation;

(2) may be enjoined from further violations of this section and ordered to provide other appropriate relief, including but not limited to the reinstatement of any employee discharged by reason of his jury service; and

(3) shall be subject to a civil penalty of not more than $5,000 for each violation as to each employee, and may be ordered to perform community service.


(c) Any individual who is reinstated to a position of employment in accordance with the provisions of this section shall be considered as having been on furlough or leave of absence during his period of jury service, shall be reinstated to his position of employment without loss of seniority, and shall be entitled to participate in insurance or other benefits offered by the employer pursuant to established rules and practices relating to employees on furlough or leave of absence in effect with the employer at the time such individual entered upon jury service.

(d)(1) An individual claiming that his employer has violated the provisions of this section may make application to the district court for the district in which such employer maintains a place of business and the court shall, upon finding probable merit in such claim, appoint counsel to represent such individual in any action in the district court necessary to the resolution of such claim. Such counsel shall be compensated and necessary expenses repaid to the extent provided by section 3006A of title 18, United States Code.

(2) In any action or proceeding under this section, the court may award a prevailing employee who brings such action by retained counsel a reasonable attorney’s fee as part of the costs. The court may tax a defendant employer, as costs payable to the court, the attorney fees and expenses incurred on behalf of a prevailing employee, where such costs were expended by the court pursuant to paragraph (1) of this subsection. The court may award a prevailing employer a reasonable attorney’s fee as part of the costs only if the court finds that the action is frivolous, vexatious, or brought in bad faith.


(Added Pub. L. 95–572, § 6(a)(1), Nov. 2, 1978, 92 Stat. 2456; amended Pub. L. 97–463, § 1, Jan. 12, 1983, 96 Stat. 2531; Pub. L. 110–406, § 19, Oct. 13, 2008, 122 Stat. 4295.)

Editorial Notes
Amendments2008—Subsec. (b)(3). Pub. L. 110–406 substituted “$5,000 for each violation as to each employee, and may be ordered to perform community service.” for “$1,000 for each violation as to each employee.”
1983—Subsec. (d)(1). Pub. L. 97–463, § 1(1), substituted designation “(d)(1)” for “(d)” before “An individual claiming”.
Subsec. (d)(2). Pub. L. 97–463, § 1(2), inserted provision empowering the court to tax a defendant employer, as costs payable to the court, the attorney fees and expenses incurred on behalf of a prevailing employee, where such costs were expended by the court pursuant to par. (1) of this subsection and, in existing provisions, substituted “only if the court finds that the action is frivolous” for “if the court determines that the action is frivolous”.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to any grand or petit juror summoned for service or actually serving on or after Nov. 2, 1978, see section 7(a) of Pub. L. 95–572, set out as a note under section 1363 of this title.



§ 1876. Trial by jury in the Court of International Trade(a) In any civil action in the Court of International Trade which is to be tried before a jury, the jury shall be selected in accordance with the provisions of this chapter and under the procedures set forth in the jury selection plan of the district court for the judicial district in which the case is to be tried.

(b) Whenever the Court of International Trade conducts a jury trial—(1) the clerk of the district court for the judicial district in which the Court of International Trade is sitting, or an authorized deputy clerk, shall act as clerk of the Court of International Trade for the purposes of selecting and summoning the jury;

(2) the qualifications for jurors shall be the same as those established by section 1865(b) of this title for jurors in the district courts of the United States;

(3) each party shall be entitled to challenge jurors in accordance with section 1870 of this title; and

(4) jurors shall be compensated in accordance with section 1871 of this title.


(Added Pub. L. 96–417, title III, § 302(a), Oct. 10, 1980, 94 Stat. 1739.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to civil actions commenced on or after Nov. 1, 1980, see section 701(b)(1)(C) of Pub. L. 96–417, set out as an Effective Date of 1980 Amendment note under section 251 of this title.



§ 1877. Protection of jurors(a) Subject to the provisions of this section and title 5 of the United States Code, subchapter 1 of chapter 81, title 5, United States Code, applies to a Federal grand or petit juror, except that entitlement to disability compensation payments does not commence until the day after the date of termination of service as a juror.

(b) In administering this section with respect to a juror covered by this section—(1) a juror is deemed to receive monthly pay at the minimum rate for grade GS–2 of the General Schedule unless his actual pay as a Government employee while serving on court leave is higher, in which case monthly pay is determined in accordance with section 8114 of title 5, United States Code, and

(2) performance of duty as a juror includes that time when a juror is (A) in attendance at court pursuant to a summons, (B) in deliberation, (C) sequestered by order of a judge, or (D) at a site, by order of the court, for the taking of a view.


(Added Pub. L. 97–463, § 3(1), Jan. 12, 1983, 96 Stat. 2531.)

Editorial Notes

References in TextThe General Schedule, referred to in subsec. (b)(1), is set out under section 5332 of Title 5, Government Organization and Employees.



§ 1878. Optional use of a one-step summoning and qualification procedure(a) At the option of each district court, jurors may be summoned and qualified in a single procedure, if the court’s jury selection plan so authorizes, in lieu of the two separate procedures otherwise provided for by this chapter. Courts shall ensure that a one-step summoning and qualification procedure conducted under this section does not violate the policies and objectives set forth in sections 1861 and 1862 of this title.

(b) Jury selection conducted under this section shall be subject to challenge under section 1867 of this title for substantial failure to comply with the provisions of this title in selecting the jury. However, no challenge under section 1867 of this title shall lie solely on the basis that a jury was selected in accordance with a one-step summoning and qualification procedure authorized by this section.

(Added Pub. L. 100–702, title VIII, § 805(a), Nov. 19, 1988, 102 Stat. 4658; amended Pub. L. 102–572, title IV, § 403(a), Oct. 29, 1992, 106 Stat. 4512.)

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “Optional” for “Experimental” in section catchline and amended text generally. Prior to amendment, text read as follows:
“(a) The Judicial Conference of the United States is hereby authorized to develop and conduct an experiment in which jurors serving in a limited number of United States district courts shall be qualified and summoned in a single procedure, in lieu of the two separate procedures otherwise provided for by this chapter. The Judicial Conference shall designate the district courts to participate in this experiment, but in no event shall the number of courts participating exceed ten. An experiment may be conducted pursuant to this section for a period not to exceed 2 years. The Judicial Conference shall ensure that an experiment conducted pursuant to this section does not violate the policies and objectives set forth in sections 1861 and 1862 of this title, and shall terminate the experiment immediately if it determines that these policies and objectives are being violated or whenever in its judgment good cause for such termination exists.
“(b) Jury selection conducted pursuant to this section shall be subject to challenge under section 1867 of this title for substantial failure to comply with the provisions of this title in selecting the jury. However, no challenge under section 1867 of this title shall lie solely on the basis that a jury was selected in accordance with an experiment conducted pursuant to this section.”

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Jan. 1, 1993, see section 1101(a) of Pub. L. 102–572, set out as a note under section 905 of Title 2, The Congress.

Savings ProvisionPub. L. 102–572, title IV, § 403(c), Oct. 29, 1972, 106 Stat. 4512, provided that: “For courts participating in the experiment authorized under section 1878 of title 28, United States Code (as in effect before the effective date of this section [Jan. 1, 1993]), the amendment made by subsection (a) of this section [amending this section] shall be effective on and after January 1, 1992.”





CHAPTER 123—FEES AND COSTS



Sec.


1911.Supreme Court.


1912.Damages and costs on affirmance.


1913.Courts of appeals.


1914.District court; filing and miscellaneous fees; rules of court.


1915.Proceedings in forma pauperis.


1915A.Screening.


1916.Seamen’s suits.


1917.District courts; fee on filing notice of or petition for appeal.


1918.District courts; fines, forfeitures and criminal proceedings.


1919.Dismissal for lack of jurisdiction.


1920.Taxation of costs.


1921.United States marshal’s fees.


1922.Witness fees before United States magistrate judges.


1923.Docket fees and costs of briefs.


1924.Verification of bill of costs.


1925.Admiralty and maritime cases.


1926.Court of Federal Claims.


1927.Counsel’s liability for excessive costs.


1928.Patent infringement action; disclaimer not filed.


1929.Extraordinary expenses not expressly authorized.


1930.Bankruptcy fees.


1931.Disposition of filing fees.


1932.11 So in original. Two sections 1932 have been enacted.Judicial Panel on Multidistrict Litigation.


1932.1Revocation of earned release credit.




Editorial Notes
Amendments1996—Pub. L. 104–317, title IV, § 403(a)(2), Oct. 19, 1996, 110 Stat. 3854, added item 1932 “Judicial Panel on Multidistrict Litigation”.
Pub. L. 104–134, title I, § 101[(a)] [title VIII, §§ 805(b), 809(b)], Apr. 26, 1996, 110 Stat. 1321, 1321–75, 1321–76; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327, added item 1915A and item 1932 “Revocation of earned release credit”.
1992—Pub. L. 102–572, title IX, §§ 902(b)(2), 908(b)(2), Oct. 29, 1992, 106 Stat. 4516, 4519, substituted “Dismissal” for “District courts; dismissal” in item 1919 and “Court of Federal Claims” for “Claims Court” as item 1926.
1988—Pub. L. 100–702, title X, § 1020(a)(8), Nov. 19, 1988, 102 Stat. 4672, substituted “court” for “courts” after “District” in item 1914.
1986—Pub. L. 99–500, § 101(b) [title IV, § 407(d)], Oct. 18, 1986, 100 Stat. 1783–39, 1783–64, and Pub. L. 99–591, § 101(b) [title IV, § 407(d)], Oct. 30, 1986, 100 Stat. 3341–39, 3341–64, added item 1931.
1984—Pub. L. 98–353, title I, § 111(c), July 10, 1984, 98 Stat. 343, substituted “fees” for “courts” in item 1930. Notwithstanding directory language that the amendment be made to the table of sections for chapter 125 of this title, the amendment was executed to the table of sections for chapter 123 of this title to reflect the probable intent of Congress.
1982—Pub. L. 97–164, title I, § 139(p)(2), Apr. 2, 1982, 96 Stat. 44, substituted “Claims Court” for “Court of Customs and Patent Appeals” in item 1926.
1978—Pub. L. 95–598, title II, § 246(b), Nov. 6, 1978, 92 Stat. 2672, added item 1930.

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judges” substituted for “United States magistrates” in item 1922 pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title. Previously, “United States magistrates” substituted for “United States commissioners” pursuant to Pub. L. 90–578. See chapter 43 (§ 631 et seq.) of this title.


§ 1911. Supreme Court
The Supreme Court may fix the fees to be charged by its clerk.
The fees of the clerk, cost of serving process, and other necessary disbursements incidental to any case before the court, may be taxed against the litigants as the court directs.
(June 25, 1948, ch. 646, 62 Stat. 954.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 330 (Mar. 3, 1911, ch. 231, § 223, 36 Stat. 1153).
The second paragraph was inserted to give statutory sanction to existing practice.
Changes were made in phraseology.



§ 1912. Damages and costs on affirmance
Where a judgment is affirmed by the Supreme Court or a court of appeals, the court in its discretion may adjudge to the prevailing party just damages for his delay, and single or double costs.
(June 25, 1948, ch. 646, 62 Stat. 954.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 878, and section 1141(c)(4) of title 26 U.S.C., 1940 ed., Internal Revenue Code (R.S. § 1010; Mar. 3, 1911, ch. 231, §§ 117, 289, 36 Stat. 1131, 1167; Feb. 10, 1939, ch. 2, § 1141(c)(4), 53 Stat. 165).
Section consolidates section 878 of title 28 with section 1141(c)(4) of title 26, both U.S.C., 1940 ed., with changes in phraseology necessary to effect consolidation.
Words “prevailing party” were substituted for “the respondents in error,” contained in said section 878 of title 28, since writs of error have been abolished.

Senate Revision AmendmentBy Senate amendment, all provisions relating to the Tax Court were eliminated. Therefore, section 1141(c)(4) of Title 26, U.S.C., Internal Revenue Code, was not one of the sources of this section as finally enacted. However, no change in the text of this section was necessary. See 80th Congress Senate Report No. 1559.



§ 1913. Courts of appeals
The fees and costs to be charged and collected in each court of appeals shall be prescribed from time to time by the Judicial Conference of the United States. Such fees and costs shall be reasonable and uniform in all the circuits.
(June 25, 1948, ch. 646, 62 Stat. 954.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 543 (Mar. 3, 1891, ch. 517, § 2, 26 Stat. 826; Feb. 19, 1897, ch. 263, 29 Stat. 536; Sept. 27, 1944, ch. 413, 58 Stat. 743).
Words “and in the United States Circuit Court of Appeals for the District of Columbia” were omitted as covered by “each court of appeals.”
Judicial Conference of Senior Circuit Judges was changed to Judicial Conference “of the United States” in conformity with section 331 of this title.
Changes were made in phraseology.

Statutory Notes and Related Subsidiaries
Appeals Filed in Courts of AppealsPub. L. 109–171, title X, § 10001(b), Feb. 8, 2006, 120 Stat. 183, provided that: “The $250 fee for docketing a case on appeal or review, or docketing any other proceeding, in a court of appeals, as prescribed by the Judicial Conference, effective as of January 1, 2005, under section 1913 of title 28, United States Code, shall be increased to $450.”


Court Fees for Electronic Access to InformationPub. L. 102–140, title III, § 303, Oct. 28, 1991, 105 Stat. 810, as amended by Pub. L. 104–317, title IV, § 403(b), Oct. 19, 1996, 110 Stat. 3854; Pub. L. 107–347, title II, § 205(e), Dec. 17, 2002, 116 Stat. 2915, provided that:
“(a) The Judicial Conference may, only to the extent necessary, prescribe reasonable fees, pursuant to sections 1913, 1914, 1926, 1930, and 1932 of title 28, United States Code, for collection by the courts under those sections for access to information available through automatic data processing equipment. These fees may distinguish between classes of persons, and shall provide for exempting persons or classes of persons from the fees, in order to avoid unreasonable burdens and to promote public access to such information. The Director of the Administrative Office of the United States Courts, under the direction of the Judicial Conference of the United States, shall prescribe a schedule of reasonable fees for electronic access to information which the Director is required to maintain and make available to the public.

“(b) The Judicial Conference and the Director shall transmit each schedule of fees prescribed under paragraph (a) to the Congress at least 30 days before the schedule becomes effective. All fees hereafter collected by the Judiciary under paragraph (a) as a charge for services rendered shall be deposited as offsetting collections to the Judiciary Automation Fund pursuant to 28 U.S.C. 612(c)(1)(A) to reimburse expenses incurred in providing these services.”



Similar provisions were contained in the following prior appropriation act:
Pub. L. 101–515, title IV, § 404, Nov. 5, 1990, 104 Stat. 2132.



§ 1914. District court; filing and miscellaneous fees; rules of court(a) The clerk of each district court shall require the parties instituting any civil action, suit or proceeding in such court, whether by original process, removal or otherwise, to pay a filing fee of $350, except that on application for a writ of habeas corpus the filing fee shall be $5.

(b) The clerk shall collect from the parties such additional fees only as are prescribed by the Judicial Conference of the United States.

(c) Each district court by rule or standing order may require advance payment of fees.

(June 25, 1948, ch. 646, 62 Stat. 954; Pub. L. 95–598, title II, § 244, Nov. 6, 1978, 92 Stat. 2671; Pub. L. 99–336, § 4(a), June 19, 1986, 100 Stat. 637; Pub. L. 99–500, § 101(b) [title IV, § 407(a)], Oct. 18, 1986, 100 Stat. 1783–39, 1783–64, and Pub. L. 99–591, § 101(b) [title IV, § 407(a)], Oct. 30, 1986, 100 Stat. 3341–39, 3341–64; Pub. L. 104–317, title IV, § 401(a), Oct. 19, 1996, 110 Stat. 3853; Pub. L. 108–447, div. B, title III, § 307(a), Dec. 8, 2004, 118 Stat. 2895; Pub. L. 109–171, title X, § 10001(a), Feb. 8, 2006, 120 Stat. 183.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 549, 553 and 555 (R.S. § 828; June 28, 1902, ch. 1301, § 1, 32 Stat. 476; Feb. 11, 1925, ch. 204, §§ 2, 6, 8, 43 Stat. 857, 858; Jan. 22, 1927, ch. 50, § 2, 44 Stat. 1023; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54; Mar. 3, 1942, ch. 124, § 2, 56 Stat. 122; Sept. 27, 1944, ch. 414, §§ 1, 4, 5, 58 Stat. 743, 744).
Section consolidates sections 549, 553, and 555 of title 28, U.S.C., 1940 ed., as amended with necessary changes of phraseology.
The phrase “filing fee” was substituted for the inconsistent and misleading words of sections 549 and 553 of title 28, U.S.C., 1940 ed., “as full payment for all services to be rendered by the clerk” etc. thus removing the necessity for including exceptions and referring to other sections containing provisions for additional fees.
The provision in section 549 of title 28, U.S.C., 1940 ed., for payment of fees by the parties instituting criminal proceedings by indictment or information, was omitted. Such proceedings are instituted only by the United States from which costs cannot be exacted.
The provision in section 549 of title 28, U.S.C., 1940 ed., for taxation of fees as costs, was omitted as covered by section 1920 of this title.
Words “or appeal from a deportation order of a United States Commissioner” in section 553 of title 28, U.S.C., 1940 ed., were omitted as obsolete since repeal of the Chinese Exclusion Act by act Dec. 17, 1943, ch. 344, § 1, 57 Stat. 600. Appeal was formerly conferred by section 282 of title 8, U.S.C., 1940 ed., Aliens and Nationality.
Subsection (d) excepting the District of Columbia, was added to preserve the existing schedule of fees prescribed by section 11–1509 of the District of Columbia Code, 1940 ed.

Editorial Notes
Codification
Pub. L. 99–591 is a corrected version of Pub. L. 99–500.

Amendments2006—Subsec. (a). Pub. L. 109–171 substituted “$350” for “$250”.
2004—Subsec. (a). Pub. L. 108–447 substituted “$250” for “$150”.
1996—Subsec. (a). Pub. L. 104–317 substituted “$150” for “$120”.
1986—Subsec. (a). Pub. L. 99–500 and Pub. L. 99–591 substituted “$120” for “$60”.
Subsec. (d). Pub. L. 99–336 struck out subsec. (d) which provided that section was not applicable to District of Columbia.
1978—Subsec. (a). Pub. L. 95–598 substituted “$60” for “$15”.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentPub. L. 109–171, title X, § 10001(d), Feb. 8, 2006, 120 Stat. 184, provided that: “This section [amending this section and enacting provisions set out as notes under sections 1913 and 1931 of this title] and the amendment made by this section shall take effect 60 days after the date of the enactment of this Act [Feb. 8, 2006].”


Effective Date of 2004 AmendmentPub. L. 108–447, div. B, title III, § 307(c), Dec. 8, 2004, 118 Stat. 2895, provided that: “This section [amending this section and section 1931 of this title] shall take effect 60 days after the date of the enactment of this Act [Dec. 8, 2004].”


Effective Date of 1996 AmendmentPub. L. 104–317, title IV, § 401(c), Oct. 19, 1996, 110 Stat. 3854, provided that: “This section [amending this section and section 1931 of this title] shall take effect 60 days after the date of the enactment of this Act [Oct. 19, 1996].”


Effective Date of 1986 AmendmentPub. L. 99–336, § 4(c), June 19, 1986, 100 Stat. 638, provided that: “The amendments made by this section [amending this section] shall apply with respect to any civil action, suit, or proceeding instituted on or after the date of the enactment of this Act [June 19, 1986].”


Effective Date of 1978 AmendmentAmendment by Pub. L. 95–598 effective Oct. 1, 1979, see section 402(c) of Pub. L. 95–598, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.

Court Fees for Electronic Access to InformationJudicial Conference to prescribe reasonable fees for collection by courts under this section for access to information available through automatic data processing equipment and fees to be deposited in Judiciary Automation Fund, see section 303 of Pub. L. 102–140, set out as a note under section 1913 of this title.



§ 1915. Proceedings in forma pauperis(a)(1) Subject to subsection (b), any court of the United States may authorize the commencement, prosecution or defense of any suit, action or proceeding, civil or criminal, or appeal therein, without prepayment of fees or security therefor, by a person who submits an affidavit that includes a statement of all assets such prisoner possesses that the person is unable to pay such fees or give security therefor. Such affidavit shall state the nature of the action, defense or appeal and affiant’s belief that the person is entitled to redress.

(2) A prisoner seeking to bring a civil action or appeal a judgment in a civil action or proceeding without prepayment of fees or security therefor, in addition to filing the affidavit filed under paragraph (1), shall submit a certified copy of the trust fund account statement (or institutional equivalent) for the prisoner for the 6-month period immediately preceding the filing of the complaint or notice of appeal, obtained from the appropriate official of each prison at which the prisoner is or was confined.

(3) An appeal may not be taken in forma pauperis if the trial court certifies in writing that it is not taken in good faith.


(b)(1) Notwithstanding subsection (a), if a prisoner brings a civil action or files an appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee. The court shall assess and, when funds exist, collect, as a partial payment of any court fees required by law, an initial partial filing fee of 20 percent of the greater of—(A) the average monthly deposits to the prisoner’s account; or

(B) the average monthly balance in the prisoner’s account for the 6-month period immediately preceding the filing of the complaint or notice of appeal.


(2) After payment of the initial partial filing fee, the prisoner shall be required to make monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s account. The agency having custody of the prisoner shall forward payments from the prisoner’s account to the clerk of the court each time the amount in the account exceeds $10 until the filing fees are paid.

(3) In no event shall the filing fee collected exceed the amount of fees permitted by statute for the commencement of a civil action or an appeal of a civil action or criminal judgment.

(4) In no event shall a prisoner be prohibited from bringing a civil action or appealing a civil or criminal judgment for the reason that the prisoner has no assets and no means by which to pay the initial partial filing fee.


(c) Upon the filing of an affidavit in accordance with subsections (a) and (b) and the prepayment of any partial filing fee as may be required under subsection (b), the court may direct payment by the United States of the expenses of (1) printing the record on appeal in any civil or criminal case, if such printing is required by the appellate court; (2) preparing a transcript of proceedings before a United States magistrate judge in any civil or criminal case, if such transcript is required by the district court, in the case of proceedings conducted under section 636(b) of this title or under section 3401(b) of title 18, United States Code; and (3) printing the record on appeal if such printing is required by the appellate court, in the case of proceedings conducted pursuant to section 636(c) of this title. Such expenses shall be paid when authorized by the Director of the Administrative Office of the United States Courts.

(d) The officers of the court shall issue and serve all process, and perform all duties in such cases. Witnesses shall attend as in other cases, and the same remedies shall be available as are provided for by law in other cases.

(e)(1) The court may request an attorney to represent any person unable to afford counsel.

(2) Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall dismiss the case at any time if the court determines that—(A) the allegation of poverty is untrue; or

(B) the action or appeal—(i) is frivolous or malicious;

(ii) fails to state a claim on which relief may be granted; or

(iii) seeks monetary relief against a defendant who is immune from such relief.




(f)(1) Judgment may be rendered for costs at the conclusion of the suit or action as in other proceedings, but the United States shall not be liable for any of the costs thus incurred. If the United States has paid the cost of a stenographic transcript or printed record for the prevailing party, the same shall be taxed in favor of the United States.

(2)(A) If the judgment against a prisoner includes the payment of costs under this subsection, the prisoner shall be required to pay the full amount of the costs ordered.

(B) The prisoner shall be required to make payments for costs under this subsection in the same manner as is provided for filing fees under subsection (a)(2).

(C) In no event shall the costs collected exceed the amount of the costs ordered by the court.



(g) In no event shall a prisoner bring a civil action or appeal a judgment in a civil action or proceeding under this section if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious physical injury.

(h) As used in this section, the term “prisoner” means any person incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or the terms and conditions of parole, probation, pretrial release, or diversionary program.

(June 25, 1948, ch. 646, 62 Stat. 954; May 24, 1949, ch. 139, § 98, 63 Stat. 104; Oct. 31, 1951, ch. 655, § 51(b), (c), 65 Stat. 727; Pub. L. 86–320, Sept. 21, 1959, 73 Stat. 590; Pub. L. 96–82, § 6, Oct. 10, 1979, 93 Stat. 645; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117; Pub. L. 104–134, title I, § 101[(a)] [title VIII, § 804(a), (c)–(e)], Apr. 26, 1996, 110 Stat. 1321, 1321–73 to 1321–75; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 9a(c)(e), 832, 833, 834, 835, and 836 (July 20, 1892, ch. 209, §§ 1–5, 27 Stat. 252; June 25, 1910, ch. 435, 36 Stat. 866; Mar. 3, 1911, ch. 231, § 5a, as added Jan. 20, 1944, ch. 3, § 1, 58 Stat. 5; June 27, 1922, ch. 246, 42 Stat. 666; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54).
Section consolidates a part of section 9a(c)(e) with sections 832–836 of title 28, U.S.C., 1940 ed.
For distribution of other provisions of section 9a of title 28, U.S.C., 1940 ed., see Distribution Table.
Section 832 of title 28, U.S.C., 1940 ed., was completely rewritten, and constitutes subsections (a) and (b).
Words “and willful false swearing in any affidavit provided for in this section or section 832 of this title, shall be punishable as perjury as in other cases,” in section 833 of title 28, U.S.C., 1940 ed., were omitted as covered by the general perjury statute, title 18, U.S.C., 1940 ed., § 231 (H.R. 1600, 80th Cong., sec. 1621).
A proviso in section 836 of title 28, U.S.C., 1940 ed., that the United States should not be liable for costs was deleted as covered by section 2412 of this title.
The provision in section 9a(e) of title 28, U.S.C., 1940 ed., respecting stenographic transcripts furnished on appeals in civil cases is extended by subsection (b) of the revised section to include criminal cases. Obviously it would be inconsistent to furnish the same to a poor person in a civil case involving money only and to deny it in a criminal proceeding where life and liberty are in jeopardy.
The provision of section 832 of title 28, U.S.C., 1940 ed., for payment when authorized by the Attorney General was revised to substitute the Director of the Administrative Office of the United States Courts who now disburses such items.
Changes in phraseology were made.

1949 ActThis amendment clarifies the meaning of subsection (b) of section 1915 of title 28, U.S.C., and supplies, in subsection (e) of section 1915, an inadvertent omission to make possible the recovery of public funds expended in printing the record for persons successfully suing in forma pauperis.

Editorial Notes
Amendments1996—Subsec. (a). Pub. L. 104–134, § 101[(a)] [title VIII, § 804(a)(1)], designated first paragraph as par. (1), substituted “Subject to subsection (b), any” for “Any”, struck out “and costs” after “of fees”, substituted “submits an affidavit that includes a statement of all assets such prisoner possesses” for “makes affidavit”, substituted “such fees” for “such costs”, substituted “the person” for “he” in two places, added par. (2), and designated last paragraph as par. (3).
Subsec. (b). Pub. L. 104–134, § 101[(a)] [title VIII, § 804(a)(3)], added subsec. (b). Former subsec. (b) redesignated (c).
Subsec. (c). Pub. L. 104–134, § 101[(a)] [title VIII, § 804(a)(2), (4)], redesignated subsec. (b) as (c) and substituted “subsections (a) and (b) and the prepayment of any partial filing fee as may be required under subsection (b)” for “subsection (a) of this section”. Former subsec. (c) redesignated (d).
Subsec. (d). Pub. L. 104–134, § 101[(a)] [title VIII, § 804(a)(2)], redesignated subsec. (c) as (d). Former subsec. (d) redesignated (e).
Subsec. (e). Pub. L. 104–134, § 101[(a)] [title VIII, § 804(a)(5)], amended subsec. (e) generally. Prior to amendment, subsec. (e) read as follows: “The court may request an attorney to represent any such person unable to employ counsel and may dismiss the case if the allegation of poverty is untrue, or if satisfied that the action is frivolous or malicious.”
Pub. L. 104–134, § 101[(a)] [title VIII, § 804(a)(2)], redesignated subsec. (d) as (e). Former subsec. (e) redesignated (f).
Subsec. (f). Pub. L. 104–134, § 101[(a)] [title VIII, § 804(a)(2), (c)], redesignated subsec. (e) as (f), designated existing provisions as par. (1) and substituted “proceedings” for “cases”, and added par. (2).
Subsec. (g). Pub. L. 104–134, § 101[(a)] [title VIII, § 804(d)], added subsec. (g).
Subsec. (h). Pub. L. 104–134, § 101[(a)] [title VIII, § 804(e)], added subsec. (h).
1979—Subsec. (b). Pub. L. 96–82 substituted “Upon the filing of an affidavit in accordance with subsection (a) of this section, the court may direct payment by the United States of the expenses of (1) printing the record on appeal in any civil or criminal case, if such printing is required by the appellate court; (2) preparing a transcript of proceedings before a United States magistrate in any civil or criminal case, if such transcript is required by the district court, in the case of proceedings conducted under section 636(b) of this title or under section 3401(b) of title 18, United States Code; and (3) printing the record on appeal if such printing is required by the appellate court, in the case of proceedings conducted pursuant to section 636(c) of this title” and “Such expenses shall be paid when authorized by the Director of the Administrative Office of the United States Courts” for “In any civil or criminal case the court may, upon the filing of a like affidavit, direct that the expense of printing the record on appeal, if such printing is required by the appellate court, be paid by the United States, and the same shall be paid when authorized by the Director of the Administrative Office of the United States Courts”.
1959—Subsec. (a). Pub. L. 86–320 substituted “person” for “citizen”.
1951—Subsec. (b). Act Oct. 31, 1951, struck out “furnishing a stenographic transcript and” after “expense of”.
Subsec. (e). Act Oct. 31, 1951, inserted provision that the United States shall not be liable for any of the costs incurred.
1949—Subsec. (b). Act May 24, 1949, § 98(a), inserted “such printing is” between “if” and “required”.
Subsec. (e). Act May 24, 1949, § 98(b), inserted “or printed record” after “stenographic transcript”.

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judge” substituted for “United States magistrate” in subsec. (c) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.



§ 1915A. Screening(a) Screening.—The court shall review, before docketing, if feasible or, in any event, as soon as practicable after docketing, a complaint in a civil action in which a prisoner seeks redress from a governmental entity or officer or employee of a governmental entity.

(b) Grounds for Dismissal.—On review, the court shall identify cognizable claims or dismiss the complaint, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

(2) seeks monetary relief from a defendant who is immune from such relief.


(c) Definition.—As used in this section, the term “prisoner” means any person incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or the terms and conditions of parole, probation, pretrial release, or diversionary program.

(Added Pub. L. 104–134, title I, § 101[(a)] [title VIII, § 805(a)], Apr. 26, 1996, 110 Stat. 1321, 1321–75; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.)

§ 1916. Seamen’s suits
In all courts of the United States, seamen may institute and prosecute suits and appeals in their own names and for their own benefit for wages or salvage or the enforcement of laws enacted for their health or safety without prepaying fees or costs or furnishing security therefor.
(June 25, 1948, ch. 646, 62 Stat. 955.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 837 (June 12, 1917, ch. 27, § 1, 40 Stat. 157; July 1, 1918, ch. 113, § 1, 40 Stat. 683).
Changes in phraseology were made.



§ 1917. District courts; fee on filing notice of or petition for appeal
Upon the filing of any separate or joint notice of appeal or application for appeal or upon the receipt of any order allowing, or notice of the allowance of, an appeal or of a writ of certiorari $5 shall be paid to the clerk of the district court, by the appellant or petitioner.
(June 25, 1948, ch. 646, 62 Stat. 955.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 552 (Feb. 11, 1925, ch. 204, § 5, 43 Stat. 857; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54; Sept. 27, 1944, ch. 414, § 3, 58 Stat. 744).
Words “to the clerk of the district court” were added to clarify the intent of Congress, as shown by the title of the 1944 act containing this section, and by the text of such Act in its entirety.
Words “as an additional fee in said suit or action, or proceeding in bankruptcy” were omitted. The entire text of the basic 1944 act shows that Congress intended it to apply to all actions, suits and proceedings, including bankruptcy proceedings, and nowhere else in such act is any reference made to bankruptcy proceedings.
Changes were made in phraseology.



§ 1918. District courts; fines, forfeitures and criminal proceedings(a) Costs shall be included in any judgment, order, or decree rendered against any person for the violation of an Act of Congress in which a civil fine or forfeiture of property is provided for.

(b) Whenever any conviction for any offense not capital is obtained in a district court, the court may order that the defendant pay the costs of prosecution.

(June 25, 1948, ch. 646, 62 Stat. 955.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 822 (R.S. § 974).
Changes were made in phraseology.



§ 1919. Dismissal for lack of jurisdiction
Whenever any action or suit is dismissed in any district court, the Court of International Trade, or the Court of Federal Claims for want of jurisdiction, such court may order the payment of just costs.
(June 25, 1948, ch. 646, 62 Stat. 955; Pub. L. 96–417, title V, § 510, Oct. 10, 1980, 94 Stat. 1743; Pub. L. 102–572, title IX, § 908(a), (b)(1), Oct. 29, 1992, 106 Stat. 4519.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 80 (Mar. 3, 1911, ch. 231, § 37, 36 Stat. 1098).
Words “dismissed for want of jurisdiction” were substituted for “it shall appear to the satisfaction of the said district court, at any time after such suit has been brought or removed thereto, that such suit does not really and substantially involve a dispute or controversy properly within the jurisdiction of said district court”. The substituted language is sufficient. (See reviser’s note under section 1359 of this title.) The provisions of section 80 of title 28, U.S.C., 1940 ed., relating to dismissal for improper or collusive joinder in removal proceedings, are incorporated in section 1359 of this title. Other provisions of section 80 of title 28, U.S.C., 1940 ed., appear in section 1447 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “Dismissal” for “District courts; dismissal” in section catchline and inserted reference to Court of Federal Claims in text.
1980—Pub. L. 96–417 included dismissals in Court of International Trade for want of jurisdiction.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 applicable with respect to civil actions commenced on or after Nov. 1, 1980, see section 701(b)(1)(E) of Pub. L. 96–417, set out as a note under section 251 of this title.



§ 1920. Taxation of costs
A judge or clerk of any court of the United States may tax as costs the following:(1) Fees of the clerk and marshal;

(2) Fees for printed or electronically recorded transcripts necessarily obtained for use in the case;

(3) Fees and disbursements for printing and witnesses;

(4) Fees for exemplification and the costs of making copies of any materials where the copies are necessarily obtained for use in the case;

(5) Docket fees under section 1923 of this title;

(6) Compensation of court appointed experts, compensation of interpreters, and salaries, fees, expenses, and costs of special interpretation services under section 1828 of this title.

A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.
(June 25, 1948, ch. 646, 62 Stat. 955; Pub. L. 95–539, § 7, Oct. 28, 1978, 92 Stat. 2044; Pub. L. 110–406, § 6, Oct. 13, 2008, 122 Stat. 4292.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 9a(a) and 830 (R.S. § 983; Mar. 3, 1911, ch. 231, § 5a, as added Jan. 20, 1944, ch. 3, § 1, 58 Stat. 5).
For distribution of other provisions of section 9a of title 28, U.S.C., 1940 ed., see table at end of reviser’s notes.
Word “may” was substituted for “shall” before “tax as costs,” in view of Rule 54(d) of the Federal Rules of Civil Procedure, providing for allowance of costs to the prevailing party as of course “unless the court otherwise directs”.
Changes were made in phraseology.

Editorial Notes
Amendments2008—Par. (2). Pub. L. 110–406, § 6(1), substituted “for printed or electronically recorded transcripts” for “of the court reporter for all or any part of the stenographic transcript”.
Par. (4). Pub. L. 110–406, § 6(2), substituted “the costs of making copies of any materials where the copies are” for “copies of papers”.
1978—Par. (6). Pub. L. 95–539 added par. (6).

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–539 effective Oct. 28, 1978, see section 10(a) of Pub. L. 95–539, set out as a note under section 602 of this title.



§ 1921. United States marshal’s fees(a)(1) The United States marshals or deputy marshals shall routinely collect, and a court may tax as costs, fees for the following:(A) Serving a writ of possession, partition, execution, attachment in rem, or libel in admiralty, warrant, attachment, summons, complaints, or any other writ, order or process in any case or proceeding.

(B) Serving a subpoena or summons for a witness or appraiser.

(C) Forwarding any writ, order, or process to another judicial district for service.

(D) The preparation of any notice of sale, proclamation in admiralty, or other public notice or bill of sale.

(E) The keeping of attached property (including boats, vessels, or other property attached or libeled), actual expenses incurred, such as storage, moving, boat hire, or other special transportation, watchmen’s or keepers’ fees, insurance, and an hourly rate, including overtime, for each deputy marshal required for special services, such as guarding, inventorying, and moving.

(F) Copies of writs or other papers furnished at the request of any party.

(G) Necessary travel in serving or endeavoring to serve any process, writ, or order, except in the District of Columbia, with mileage to be computed from the place where service is returnable to the place of service or endeavor.

(H) Overtime expenses incurred by deputy marshals in the course of serving or executing civil process.


(2) The marshals shall collect, in advance, a deposit to cover the initial expenses for special services required under paragraph (1)(E), and periodically thereafter such amounts as may be necessary to pay such expenses until the litigation is concluded. This paragraph applies to all private litigants, including seamen proceeding pursuant to section 1916 of this title.

(3) For purposes of paragraph (1)(G), if two or more services or endeavors, or if an endeavor and a service, are made in behalf of the same party in the same case on the same trip, mileage shall be computed to the place of service or endeavor which is most remote from the place where service is returnable, adding thereto any additional mileage traveled in serving or endeavoring to serve in behalf of the party. If two or more writs of any kind, required to be served in behalf of the same party on the same person in the same case or proceeding, may be served at the same time, mileage on only one such writ shall be collected.


(b) The Attorney General shall from time to time prescribe by regulation the fees to be taxed and collected under subsection (a). Such fees shall, to the extent practicable, reflect the actual and reasonable cost of the service provided.

(c)(1) The United States Marshals Service shall collect a commission of 3 percent of the first $1,000 collected and 1½ percent on the excess of any sum over $1,000, for seizing or levying on property (including seizures in admiralty), disposing of such property by sale, setoff, or otherwise, and receiving and paying over money, except that the amount of commission shall be within the range set by the Attorney General. if 11 So in original. Probably should be capitalized. the property is not disposed of by marshal’s sale, the commission shall be in such amount, within the range set by the Attorney General, as may be allowed by the court. In any case in which the vessel or other property is sold by a public auctioneer, or by some party other than a marshal or deputy marshal, the commission authorized under this subsection shall be reduced by the amount paid to such auctioneer or other party. This subsection applies to any judicially ordered sale or execution sale, without regard to whether the judicial order of sale constitutes a seizure or levy within the meaning of State law. This subsection shall not apply to any seizure, forfeiture, sale, or other disposition of property pursuant to the applicable provisions of law amended by the Comprehensive Forfeiture Act of 1984 (98 Stat. 2040).

(2) The Attorney General shall prescribe from time to time regulations which establish a minimum and maximum amount for the commission collected under paragraph (1).


(d) The United States marshals may require a deposit to cover the fees and expenses prescribed under this section.

(e) Notwithstanding section 3302 of title 31, the United States Marshals Service is authorized, to the extent provided in advance in appropriations Acts—(1) to credit to such Service’s appropriation all fees, commissions, and expenses collected by such Service for—(A) the service of civil process, including complaints, summonses, subpoenas, and similar process; and

(B) seizures, levies, and sales associated with judicial orders of execution; and


(2) to use such credited amounts for the purpose of carrying out such activities.


(June 25, 1948, ch. 646, 62 Stat. 955; Sept. 9, 1950, ch. 937, 64 Stat. 824; Pub. L. 87–621, § 1, Aug. 31, 1962, 76 Stat. 417; Pub. L. 99–646, § 39(a), Nov. 10, 1986, 100 Stat. 3600; Pub. L. 100–690, title VII, § 7608(c), Nov. 18, 1988, 102 Stat. 4515; Pub. L. 101–647, title XII, § 1212, Nov. 29, 1990, 104 Stat. 4833.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 574 (R.S. §§ 823, 829; May 28, 1896, ch. 252, § 6, 29 Stat. 179; May 29, 1930, ch. 356, 46 Stat. 486; Aug. 3, 1935, ch. 431, § 2, 49 Stat. 513).
Provisions for serving venires and summoning grand and petit jurors were omitted as useless since marshal’s fees are now covered into the Treasury and there is no basis for apportioning the cost of summoning jurors for a term of court and taxing the same to individual cases.
The marshal’s fee “for holding a court of inquiry or other proceedings before a jury, including summoning a jury, $5” is omitted as obsolete in the Federal practice. See, Black’s Law Dictionary “Court of Inquiry.” See, also, Webster’s International Dictionary.
A fee of 50 cents “for each bail bond” is omitted as covered by the general provision for taxation of marshal’s fees in criminal cases.
The provisions for a fee of $5 for drawing and executing a deed and $1 for executing a deed prepared by a party or his attorney are omitted as unnecessary. It is the marshal’s duty to execute conveyances of property which he sells on execution and his salary compensates him therefor. There is no occasion for him to draw such a deed and no beneficial purpose in taxing the parties a fee for his signature.
The 2 per centum fee for disbursing moneys is omitted as an unnecessary burden upon funds belonging to litigants.
The provision that a folio consists of “100 words or major fraction thereof” is inserted to conform with section 607 of title 28, U.S.C., 1940 ed., which is transferred to title 44, U.S.C., 1940 ed., Public Printing and Documents, along with section 606 of said title 28, to which said section 607 also relates.
The provision for a lump sum to be determined by the court and taxed in criminal cases was added. It fixes a maximum of $25 in misdemeanor cases and $100 in felony cases. It may be questioned whether costs as such should ever be taxed against the convicted defendant in a criminal case. The acquitted defendant is not permitted to tax costs against the United States. Indeed the allowance of costs in criminal cases is not a matter of right but rests completely within the discretion of the court. Morris v. United States, 1911, 185 Fed. 73, 107 C.C.A. 293.
In Alberty v. U.S., C.C.A.9, 1937, 91 F.2d 461, the defendant was fined $100 on each of 11 accounts of an indictment under the 1906 Food and Drug Act (title 21, §§ 2, 10, U.S.C., 1934 ed., as amended). Costs of prosecution were taxed in the sum of $1,499.80. Yet the court in its discretion might have reached substantially the same result by imposing a fine of $200 on each count without any taxation of costs.
Changes were made in phraseology.

Editorial Notes

References in TextThe Comprehensive Forfeiture Act of 1984, referred to in subsec. (c)(1), is chapter III of title II of Pub. L. 98–473, Oct. 12, 1984, 98 Stat. 2040, as amended. For complete classification of this Act to the Code, see Short Title of 1984 Amendment note set out under section 1961 of Title 18, Crimes and Criminal Procedure, and Tables.

Amendments1990—Subsec. (c)(1). Pub. L. 101–647 substituted “if the property is not disposed of by marshal’s sale” for “If the property is to be disposed of by marshal’s sale”.
1988—Pub. L. 100–690 added subsecs. (a) to (d), struck out former subsecs. (a) and (b), and redesignated former subsec. (c) as (e).
1986—Pub. L. 99–646 designated existing provisions as subsec. (a) with pars. (1) to (9) and subsec. (b) with pars. (1) and (2), substituted a period for the semicolon at end of each par., and added subsec. (c).
1962—Pub. L. 87–621 increased fees for serving an attachment in rem, or libel in admiralty, warrant, attachment, summons, capias, or any other writ from $2 to $3, for serving a subpoena or summons for a witness or appraiser from 50 cents to $2, for preparation of a proclamation in admiralty from 30 cents to $3, and for copies of writs or other papers furnished at the request of any party from 10 to 30 cents per folio of 100 words or fraction thereof, and mileage for necessary travel from 10 cents a mile to 12 cents per mile, or fraction thereof, inserted provisions authorizing a fee of $1, in addition to the prescribed fee, for forwarding any writ, order, or process to another judicial district for service, and $3 for preparation of any notice of sale or other public notice or bill of sale, permitting payment of travel expenses where there is an endeavor to serve any process, writ, or order, prohibiting collection of mileage fees for services or endeavors to serve in the District of Columbia, and empowering marshals to require a deposit to cover all fees and expenses, and substituted provisions authorizing a fee of $3 for serving a writ of possession, partition, execution, order or process, and commissions of 3 per centum on the first $1,000 collected and 1½ per centum on amounts over $1,000 for seizing and levying on property (including seizures in admiralty), disposing of the same and receiving and paying over the money for provisions which permitted a marshal serving such a writ or process, and seizing and levying on property, advertising and disposing of the same and receiving and paying over the money, to receive the same fees and poundage as allowed for similar services to the sheriffs of the States in which the service is rendered, and 2½ per centum on any sum under $500, and 1½ per centum on amounts over $500 for sale of vessels or other property under process in admiralty, or under the order of a court of admiralty, and provisions permitting collection of actual expenses incurred, and $3 per hour for each deputy marshal required, for the keeping of property attached, and directing the marshal to collect, in advance, a deposit to cover initial expenses and periodically thereafter such amounts as necessary to pay expenses until litigation is concluded, for provisions which allowed only such compensation as the court, on petition, might allow.
1950—Act Sept. 9, 1950, increased mileage fees from 6 to 10 cents a mile.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentPub. L. 99–646, § 39(b), Nov. 10, 1986, 100 Stat. 3600, provided that: “The amendments made by this section [amending this section] shall take effect 30 days after the date of enactment of this Act [Nov. 10, 1986].”


Effective Date of 1962 AmendmentPub. L. 87–621, § 3, Aug. 31, 1962, 76 Stat. 418, provided that: “This Act [amending this section] shall become effective ninety days after enactment [Aug. 31, 1962].”


Collection and Disposition of Fees and Expenses for ServicesPub. L. 101–162, title II, Nov. 21, 1989, 103 Stat. 997, provided in part: “That notwithstanding the provisions of title 31 U.S.C. 3302, for fiscal year 1990 and hereafter the Director of the United States Marshals Service may collect fees and expenses for the services authorized by 28 U.S.C. 1921 as amended by Public Law 100–690, and credit such fees to this appropriation to be used for salaries and other expenses incurred in providing these services”.




§ 1922. Witness fees before United States magistrate judges
The fees of more than four witnesses shall not be taxed against the United States, in the examination of any criminal case before a United States magistrate judge, unless their materiality and importance are first approved and certified to by the United States attorney for the district in which the examination is had.
(June 25, 1948, ch. 646, 62 Stat. 956; Pub. L. 90–578, title IV, § 402(b)(2), Oct. 17, 1968, 82 Stat. 1118; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 828 (R.S. § 981; May 28, 1896, ch. 252, § 19, 29 Stat. 184).
Last clause of section 828 of title 28, U.S.C., 1940 ed., providing “and such taxation shall be subject to revision, as in other cases” was omitted as unnecessary in view of the inherent power of the court to revise costs taxed.
Changes were made in phraseology.

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judges” substituted for “United States magistrates” in section catchline and “United States magistrate judge” substituted for “United States magistrate” in text pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title. Previously, “United States magistrates” and “United States magistrate” substituted for “United States commissioners” and “United States commissioner”, respectively, pursuant to Pub. L. 90–578. See chapter 43 (§ 631 et seq.) of this title.



§ 1923. Docket fees and costs of briefs(a) Attorney’s and proctor’s docket fees in courts of the United States may be taxed as costs as follows:$20 on trial or final hearing (including a default judgment whether entered by the court or by the clerk) in civil, criminal, or admiralty cases, except that in cases of admiralty and maritime jurisdiction where the libellant recovers less than $50 the proctor’s docket fee shall be $10;
$20 in admiralty appeals involving not over $1,000;
$50 in admiralty appeals involving not over $5,000;
$100 in admiralty appeals involving more than $5,000;
$5 on discontinuance of a civil action;
$5 on motion for judgment and other proceedings on recognizances;
$2.50 for each deposition admitted in evidence.


(b) The docket fees of United States attorneys and United States trustees shall be paid to the clerk of court and by him paid into the Treasury.

(c) In admiralty appeals the court may allow as costs for printing the briefs of the successful party not more than:$25 where the amount involved is not over $1,000;
$50 where the amount involved is not over $5,000;
$75 where the amount involved is over $5,000.


(June 25, 1948, ch. 646, 62 Stat. 956; June 18, 1954, ch. 304, 68 Stat. 253; Pub. L. 95–598, title II, § 245, Nov. 6, 1978, 92 Stat. 2671.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 571, 572, and 578 (R.S. §§ 823, 824; May 28, 1896, ch. 252, §§ 6, 24, 29 Stat. 179, 186; Feb. 26, 1919, ch. 49, § 1, 40 Stat. 1182; July 19, 1919, ch. 24, § 1, 41 Stat. 209; Feb. 11, 1921, ch. 46, 41 Stat. 1099; June 6, 1930, ch. 409, 46 Stat. 522; Aug. 3, 1935, ch. 431, § 1, 49 Stat. 513).
Section consolidates sections 571, 572, and 578 of title 28, U.S.C., 1940 ed.
The phrase “$20 on trial or final hearing in civil, criminal, or admiralty cases” was substituted for the following provisions of section 572 of title 28, U.S.C., 1940 ed., “On trial before a jury, in civil or criminal causes or before referees, or on a final hearing in equity or admiralty, a docket fee of $20”, and the limitation of $10 in “cases at law when judgment is rendered without a jury” was omitted. This simplified restatement provides for a single docket fee in each case which reaches final hearing or trial. Since the docket fee is arbitrary, any limitation or distinction between law cases tried with or without a jury is unrealistic.
Word “solicitor” was omitted as obsolete and inapplicable in civil, criminal, or admiralty practice.
Words “motion for judgment” were substituted for “scire facias” to conform to Rules 2 and 81 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.

Editorial Notes
Codification
Pub. L. 95–598, title IV, § 408(c), Nov. 6, 1978, 92 Stat. 2687, as amended by Pub. L. 98–166, title II, § 200, Nov. 28, 1983, 97 Stat. 1081; Pub. L. 98–353, title III, § 323, July 10, 1984, 98 Stat. 358; Pub. L. 99–429, Sept. 30, 1986, 100 Stat. 985; Pub. L. 99–500, § 101(b) [title II, § 200], Oct. 18, 1986, 100 Stat. 1783–39, 1783–45, and Pub. L. 99–591, § 101(b) [title II, § 200], Oct. 30, 1986, 100 Stat. 3341–39, 3341–45; Pub. L. 99–554, title III, § 307(a), Oct. 27, 1986, 100 Stat. 3125, which provided for the deletion of any references to United States Trustees in this title at a prospective date, was repealed by Pub. L. 99–554, title III, § 307(b), Oct. 27, 1986, 100 Stat. 3125.

Amendments1978—Subsec. (b). Pub. L. 95–598 inserted “and United States trustees” after “United States attorneys”.
1954—Subsec. (a). Act June 18, 1954, inserted in first item “including a default judgment whether entered by the court or by the clerk” after “final hearing”.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–598 effective Oct. 1, 1979, see section 402(c) of Pub. L. 95–598, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.



§ 1924. Verification of bill of costs
Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and that the services for which fees have been charged were actually and necessarily performed.
(June 25, 1948, ch. 646, 62 Stat. 957.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 831 (R.S. § 984; June 10, 1921, ch. 18, § 304, 42 Stat. 24).
Section as revised conforms to existing Federal Practice. See note to subdivision (d) of Rule 54 of the Federal Rules of Civil Procedure. For discussion as to verification of bill of costs under existing practice, see—8 Hughes, Federal Practice, Jurisdiction and Procedure—Civil and Criminal, § 6441.
Words “or allowed by the General Accounting Office” were omitted as unnecessary. That office will not allow items in a tax bill for costs against the United States unless such bill has been taxed by the court, and the court, under this section, cannot tax as costs items in an unverified bill.
Changes were made in phraseology.



§ 1925. Admiralty and maritime cases
Except as otherwise provided by Act of Congress, the allowance and taxation of costs in admiralty and maritime cases shall be prescribed by rules promulgated by the Supreme Court.
(June 25, 1948, ch. 646, 62 Stat. 957.)

Historical and Revision NotesThis section was drafted to make possible the promulgation of comprehensive and uniform rules governing costs in admiralty. Various enactments of Congress, all over 100 years old, relate to particular features of such matter, but do not set forth any comprehensive and uniform procedure. See, for example, sections 818, 826, and 827 of title 28, U.S.C., 1940 ed.



§ 1926. Court of Federal Claims(a) The Judicial Conference of the United States shall prescribe from time to time the fees and costs to be charged and collected in the United States Court of Federal Claims.

(b) The court and its officers shall collect only such fees and costs as the Judicial Conference prescribes. The court may require advance payment of fees by rule.

(June 25, 1948, ch. 646, 62 Stat. 957; Pub. L. 97–164, title I, § 139(p)(1), Apr. 2, 1982, 96 Stat. 44; Pub. L. 102–572, title IX, § 902(b), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 304 (Mar. 3, 1911, ch. 231, § 191, 36 Stat. 1144).
For distribution of other provisions of section 304 of title 28, U.S.C., 1940 ed., see Distribution Table.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “Court of Federal Claims” for “Claims Court” as section catchline and “United States Court of Federal Claims” for “United States Claims Court” in subsec. (a).
1982—Pub. L. 97–164 substituted “Claims Court” for “Court of Customs and Patent Appeals” as section catchline and, in text substituted provisions directing the Judicial Conference of the United States to prescribe from time to time the fees and costs to be charged and collected in the United States Claims Court and directing the court and its officers to collect only such fees and costs as the Judicial Conference prescribes, with the court authorized to require advance payment of fees by rule for provisions which had directed that fees and costs in the Court of Customs and Patent Appeals be fixed by a table of fees adopted by such court and approved by the Supreme Court, that the fees and costs so fixed not exceed the fees and costs charged in the Supreme Court, and that the fees be accounted for and paid over to the Treasury.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Court Fees for Electronic Access to InformationJudicial Conference to prescribe reasonable fees for collection by courts under this section for access to information available through automatic data processing equipment and fees to be deposited in Judiciary Automation Fund, see section 303 of Pub. L. 102–140, set out as a note under section 1913 of this title.



§ 1927. Counsel’s liability for excessive costs
Any attorney or other person admitted to conduct cases in any court of the United States or any Territory thereof who so multiplies the proceedings in any case unreasonably and vexatiously may be required by the court to satisfy personally the excess costs, expenses, and attorneys’ fees reasonably incurred because of such conduct.
(June 25, 1948, ch. 646, 62 Stat. 957; Pub. L. 96–349, § 3, Sept. 12, 1980, 94 Stat. 1156.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 829 (R.S. § 982).
Word “personally” was inserted upon authority of Motion Picture Patents Co. v. Steiner et al., 1912, 201 F. 63, 119 C.C.A. 401. Reference to “proctor” was omitted as covered by the revised section.
See definition of “court of the United States” in section 451 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1980—Pub. L. 96–349 substituted judicial authorization to require attorneys to satisfy excess costs, expenses, and attorneys’ fees reasonably incurred because of multiplication of proceedings for such prior authority to impose liability for increased costs based on multiplication of proceedings.



§ 1928. Patent infringement action; disclaimer not filed
Whenever a judgment is rendered for the plaintiff in any patent infringement action involving a part of a patent and it appears that the patentee, in his specifications, claimed to be, but was not, the original and first inventor or discoverer of any material or substantial part of the thing patented, no costs shall be included in such judgment, unless the proper disclaimer has been filed in the United States Patent and Trademark Office prior to the commencement of the action.
(June 25, 1948, ch. 646, 62 Stat. 957; Pub. L. 106–113, div. B, § 1000(a)(9) [title IV, § 4732(b)(17)], Nov. 29, 1999, 113 Stat. 1536, 1501A–585.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 821 (R.S. § 973).
Word “action” was substituted for “any suit at law or in equity” to conform with Rule 2 of the Federal Rules of Civil Procedure.
Words “or decree” were omitted after “judgment,” because a judgment under Rule 54(a) of the Federal Rules of Civil Procedure by definition includes a decree.
Changes were made in phraseology.

Editorial Notes
Amendments1999—Pub. L. 106–113 substituted “United States Patent and Trademark Office” for “Patent Office”.

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentAmendment by Pub. L. 106–113 effective 4 months after Nov. 29, 1999, see section 1000(a)(9) [title IV, § 4731] of Pub. L. 106–113, set out as a note under section 1 of Title 35, Patents.



§ 1929. Extraordinary expenses not expressly authorized
Where the ministerial officers of the United States incur extraordinary expense in executing Acts of Congress, the payment of which is not specifically provided for, the Attorney General may allow the payment thereof.
(June 25, 1948, ch. 646, 62 Stat. 957.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 577 (R.S. § 846; Feb. 18, 1875, ch. 80, § 1, Stat. 318; May 28, 1896, ch. 252, § 13, 29 Stat. 183; May 27, 1908, ch. 200, § 1, 35 Stat. 375; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167; Feb. 26, 1919, ch. 49, § 7, 40 Stat. 1182; Oct. 13, 1941, ch. 431, § 1, 55 Stat. 736).
Provision for payment of expenses under section 577 of title 28, U.S.C., 1940 ed., from appropriations for expenses of the judiciary was omitted as unnecessary. Such expenses are carried in the Judiciary Appropriation Acts and will continue without this provision.
The first sentence of said section 577 is incorporated in section 551 of this title.
The qualifying phrase “under the special taxation of the district court in which the said services have been or shall be rendered, to be paid from the appropriation for defraying the expenses of the Judiciary,” was omitted, and the functions of allowing extraordinary expenses was vested in the Attorney General instead of the President. Neither the President nor the district judge should be burdened with such duty since the Attorney General only has the information upon which to act.
Changes were made in phraseology.



§ 1930. Bankruptcy fees(a) The parties commencing a case under title 11 shall pay to the clerk of the district court or the clerk of the bankruptcy court, if one has been certified pursuant to section 156(b) of this title, the following filing fees:(1) For a case commenced under—(A) chapter 7 of title 11, $245, and

(B) chapter 13 of title 11, $235.


(2) For a case commenced under chapter 9 of title 11, equal to the fee specified in paragraph (3) for filing a case under chapter 11 of title 11. The amount by which the fee payable under this paragraph exceeds $300 shall be deposited in the fund established under section 1931 of this title.

(3) For a case commenced under chapter 11 of title 11 that does not concern a railroad, as defined in section 101 of title 11, $1,167.

(4) For a case commenced under chapter 11 of title 11 concerning a railroad, as so defined, $1,000.

(5) For a case commenced under chapter 12 of title 11, $200.

(6)(A) Except as provided in subparagraph (B), in addition to the filing fee paid to the clerk, a quarterly fee shall be paid to the United States trustee, for deposit in the Treasury, in each case under chapter 11 of title 11, other than under subchapter V, for each quarter (including any fraction thereof) until the case is converted or dismissed, whichever occurs first. The fee shall be $325 for each quarter in which disbursements total less than $15,000; $650 for each quarter in which disbursements total $15,000 or more but less than $75,000; $975 for each quarter in which disbursements total $75,000 or more but less than $150,000; $1,625 for each quarter in which disbursements total $150,000 or more but less than $225,000; $1,950 for each quarter in which disbursements total $225,000 or more but less than $300,000; $4,875 for each quarter in which disbursements total $300,000 or more but less than $1,000,000; $6,500 for each quarter in which disbursements total $1,000,000 or more but less than $2,000,000; $9,750 for each quarter in which disbursements total $2,000,000 or more but less than $3,000,000; $10,400 for each quarter in which disbursements total $3,000,000 or more but less than $5,000,000; $13,000 for each quarter in which disbursements total $5,000,000 or more but less than $15,000,000; $20,000 for each quarter in which disbursements total $15,000,000 or more but less than $30,000,000; $30,000 for each quarter in which disbursements total more than $30,000,000. The fee shall be payable on the last day of the calendar month following the calendar quarter for which the fee is owed.

(B)(i) During the 5-year period beginning on January 1, 2021, in addition to the filing fee paid to the clerk, a quarterly fee shall be paid to the United States trustee, for deposit in the Treasury, in each open and reopened case under chapter 11 of title 11, other than under subchapter V, for each quarter (including any fraction thereof) until the case is closed, converted, or dismissed, whichever occurs first.

(ii) The fee shall be the greater of—(I) 0.4 percent of disbursements or $250 for each quarter in which disbursements total less than $1,000,000; and

(II) 0.8 percent of disbursements but not more than $250,000 for each quarter in which disbursements total at least $1,000,000.


(iii) The fee shall be payable on the last day of the calendar month following the calendar quarter for which the fee is owed.



(7) In districts that are not part of a United States trustee region as defined in section 581 of this title, the Judicial Conference of the United States shall require the debtor in a case under chapter 11 of title 11 to pay fees equal to those imposed by paragraph (6) of this subsection. Such fees shall be deposited as offsetting receipts to the fund established under section 1931 of this title and shall remain available until expended.

An individual commencing a voluntary case or a joint case under title 11 may pay such fee in installments. For converting, on request of the debtor, a case under chapter 7, or 13 of title 11, to a case under chapter 11 of title 11, the debtor shall pay to the clerk of the district court or the clerk of the bankruptcy court, if one has been certified pursuant to section 156(b) of this title, a fee of the amount equal to the difference between the fee specified in paragraph (3) and the fee specified in paragraph (1).

(b) The Judicial Conference of the United States may prescribe additional fees in cases under title 11 of the same kind as the Judicial Conference prescribes under section 1914(b) of this title.

(c) Upon the filing of any separate or joint notice of appeal or application for appeal or upon the receipt of any order allowing, or notice of the allowance of, an appeal or a writ of certiorari $5 shall be paid to the clerk of the court, by the appellant or petitioner.

(d) Whenever any case or proceeding is dismissed in any bankruptcy court for want of jurisdiction, such court may order the payment of just costs.

(e) The clerk of the court may collect only the fees prescribed under this section.

(f)(1) Under the procedures prescribed by the Judicial Conference of the United States, the district court or the bankruptcy court may waive the filing fee in a case under chapter 7 of title 11 for an individual if the court determines that such individual has income less than 150 percent of the income official poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to a family of the size involved and is unable to pay that fee in installments. For purposes of this paragraph, the term “filing fee” means the filing fee required by subsection (a), or any other fee prescribed by the Judicial Conference under subsections (b) and (c) that is payable to the clerk upon the commencement of a case under chapter 7.

(2) The district court or the bankruptcy court may waive for such debtors other fees prescribed under subsections (b) and (c).

(3) This subsection does not restrict the district court or the bankruptcy court from waiving, in accordance with Judicial Conference policy, fees prescribed under this section for other debtors and creditors.


(Added Pub. L. 95–598, title II, § 246(a), Nov. 6, 1978, 92 Stat. 2671; amended Pub. L. 98–353, title I, § 111(a), (b), July 10, 1984, 98 Stat. 342; Pub. L. 99–500, § 101(b) [title IV, § 407(b)], Oct. 18, 1986, 100 Stat. 1783–39, 1783–64, and Pub. L. 99–591, § 101(b) [title IV, § 407(b)], Oct. 30, 1986, 100 Stat. 3341–39, 3341–64; Pub. L. 99–554, title I, §§ 117, 144(f), Oct. 27, 1986, 100 Stat. 3095, 3097; Pub. L. 101–162, title IV, § 406(a), Nov. 21, 1989, 103 Stat. 1016; Pub. L. 102–140, title I, § 111(a), Oct. 28, 1991, 105 Stat. 795; Pub. L. 103–121, title I, § 111(a)(1), (b)(1), Oct. 27, 1993, 107 Stat. 1164; Pub. L. 104–91, title I, § 101(a), Jan. 6, 1996, 110 Stat. 11, amended Pub. L. 104–99, title II, § 211, Jan. 26, 1996, 110 Stat. 37; Pub. L. 104–208, div. A, title I, § 101(a) [title I, § 109(a)], Sept. 30, 1996, 110 Stat. 3009, 3009–18; Pub. L. 106–113, div. B, § 1000(a)(1) [title I, § 113], Nov. 29, 1999, 113 Stat. 1535, 1501A–20; Pub. L. 106–518, title I, §§ 103–105, Nov. 13, 2000, 114 Stat. 2411, 2412; Pub. L. 109–8, title III, § 325(a), title IV, § 418, Apr. 20, 2005, 119 Stat. 98, 108; Pub. L. 109–13, div. A, title VI, § 6058(a), May 11, 2005, 119 Stat. 297; Pub. L. 109–171, title X, § 10101(a), Feb. 8, 2006, 120 Stat. 184; Pub. L. 110–161, div. B, title II, § 213(a), Dec. 26, 2007, 121 Stat. 1914; Pub. L. 112–121, § 3(a), May 25, 2012, 126 Stat. 348; Pub. L. 115–72, div. B, § 1004(a), Oct. 26, 2017, 131 Stat. 1232; Pub. L. 116–54, § 4(b)(3), Aug. 23, 2019, 133 Stat. 1087; Pub. L. 116–325, § 3(d), Jan. 12, 2021, 134 Stat. 5088.)

Editorial Notes

References in TextSection 673(2) of the Omnibus Budget Reconciliation Act of 1981, referred to in subsec. (f)(1), is section 673(2) of Pub. L. 97–35, which is classified to section 9902(2) of Title 42, The Public Health and Welfare.

Codification
Amendment by Pub. L. 104–91 is based on section 111(a) of H.R. 2076, One Hundred Fourth Congress, as passed by House of Representatives on Dec. 6, 1995, which was enacted into law by Pub. L. 104–91.
Pub. L. 99–591 is a corrected version of Pub. L. 99–500.

Amendments2021—Subsec. (a)(6)(B). Pub. L. 116–325, § 3(d)(1), added subpar. (B) and struck out former subpar. (B) which read as follows: “During each of fiscal years 2018 through 2022, if the balance in the United States Trustee System Fund as of September 30 of the most recent full fiscal year is less than $200,000,000, the quarterly fee payable for a quarter in which disbursements equal or exceed $1,000,000 shall be the lesser of 1 percent of such disbursements or $250,000.”
Subsec. (a)(7). Pub. L. 116–325, § 3(d)(2), in first sentence, substituted “shall” for “may”.
2019—Subsec. (a)(6)(A). Pub. L. 116–54 inserted “, other than under subchapter V,” after “chapter 11 of title 11”.
2017—Subsec. (a)(6). Pub. L. 115–72 designated existing provisions as subpar. (A), substituted “Except as provided in subparagraph (B), in addition” for “In addition”, and added subpar. (B).
2012—Subsec. (a)(3). Pub. L. 112–121 substituted “$1,167” for “$1,000”.
2007—Subsec. (a)(6). Pub. L. 110–161 substituted last two sentences for former last two sentences which read as follows: “The fee shall be $250 for each quarter in which disbursements total less than $15,000; $500 for each quarter in which disbursements total $15,000 or more but less than $75,000; $750 for each quarter in which disbursements total $75,000 or more but less than $150,000; $1,250 for each quarter in which disbursements total $150,000 or more but less than $225,000; $1,500 for each quarter in which disbursements total $225,000 or more but less than $300,000; $3,750 for each quarter in which disbursements total $300,000 or more but less than $1,000,000; $5,000 for each quarter in which disbursements total $1,000,000 or more but less than $2,000,000; $7,500 for each quarter in which disbursements total $2,000,000 or more but less than $3,000,000; $8,000 for each quarter in which disbursements total $3,000,000 or more but less than $5,000,000; $10,000 for each quarter in which disbursements total $5,000,000 or more. The fee shall be payable on the last day of the calendar month following the calendar quarter for which the fee is owed.”
2006—Subsec. (a)(1). Pub. L. 109–171, § 10101(a)(1), substituted “$245” for “$220” in subpar. (A) and “$235” for “$150” in subpar. (B).
Subsec. (a)(2). Pub. L. 109–171, § 10101(a)(2), which directed substitution of “$2,750” for “$1,000” in par. (2), could not be executed because “$1,000” does not appear in par. (2).
2005—Subsec. (a). Pub. L. 109–8, § 418(1), substituted “The parties” for “Notwithstanding section 1915 of this title, the parties” in introductory provisions.
Subsec. (a)(1). Pub. L. 109–8, § 325(a)(1), as amended by Pub. L. 109–13, added par. (1) and struck out former par. (1), which read as follows: “For a case commenced under chapter 7 or 13 of title 11, $155.”
Subsec. (a)(3). Pub. L. 109–8, § 325(a)(2), as amended by Pub. L. 109–13, substituted “$1,000” for “$800”.
Subsec. (f). Pub. L. 109–8, § 418(2), added subsec. (f).
2000—Subsec. (a). Pub. L. 106–518, § 104, substituted “the amount equal to the difference between the fee specified in paragraph (3) and the fee specified in paragraph (1)” for “$400” in concluding provisions.
Subsec. (a)(2). Pub. L. 106–518, § 103, substituted “equal to the fee specified in paragraph (3) for filing a case under chapter 11 of title 11. The amount by which the fee payable under this paragraph exceeds $300 shall be deposited in the fund established under section 1931 of this title” for “$300”.
Subsec. (a)(7). Pub. L. 106–518, § 105, which directed amendment of subsec. (a) by adding par. (7) at end, was executed by adding par. (7) after par. (6) and before concluding provisions to reflect the probable intent of Congress.
1999—Subsec. (a)(1). Pub. L. 106–113 substituted “$155” for “$130”.
1996—Subsec. (a)(3). Pub. L. 104–208 inserted a dollar sign before “800”.
Subsec. (a)(6). Pub. L. 104–208 substituted “$500 for each quarter in which disbursements total $15,000 or more but less than $75,000; $750 for each quarter in which disbursements total $75,000 or more but less than $150,000; $1,250 for each quarter in which disbursements total $150,000 or more but less than $225,000; $1,500 for each quarter in which disbursements total $225,000 or more but less than $300,000; $3,750 for each quarter in which disbursements total $300,000 or more but less than $1,000,000; $5,000 for each quarter in which disbursements total $1,000,000 or more but less than $2,000,000; $7,500 for each quarter in which disbursements total $2,000,000 or more but less than $3,000,000; $8,000 for each quarter in which disbursements total $3,000,000 or more but less than $5,000,000; $10,000 for each quarter in which disbursements total $5,000,000 or more. The fee shall be payable on the last day of the calendar month following the calendar quarter for which the fee is owed.” for “$500 for each quarter in which disbursements total $15,000 or more but less than $150,000; $1,250 or each quarter in which disbursements total $150,000 or more but less than $300,000; $3,750 for each quarter in which disbursements total $300,000 or more but less than $3,000,000; $5,000 for each quarter in which disbursements total $3,000,000 or more. The fee shall be payable on the last day of the calendar month following the calendar quarter for which the fee is owed.”
Pub. L. 104–91, as amended by Pub. L. 104–99, struck out “a plan is confirmed or” before “the case is converted”.
1993—Subsec. (a)(1). Pub. L. 103–121, § 111(a)(1), substituted “$130” for “$120”.
Subsec. (a)(3). Pub. L. 103–121, § 111(b)(1), substituted “800” for “$600”.
1991—Subsec. (a)(3). Pub. L. 102–140, § 111(a)(1), substituted “$600” for “$500”.
Subsec. (a)(6). Pub. L. 102–140, § 111(a)(2), substituted “$250” for “$150”, “$500” for “$300”, “$1,250” for “$750”, “$3,750” for “$2,250”, and “$5,000” for “$3,000”.
1989—Subsec. (a)(1). Pub. L. 101–162 substituted “$120” for “$90”.
1986—Subsec. (a). Pub. L. 99–554, §§ 117(5), 144(f), in introductory and closing provisions, substituted “of the district court or the clerk of the bankruptcy court, if one has been certified pursuant to section 156(b) of this title” for “of the court”, and in closing provisions, inserted provision that for conversion, on request of the debtor, of a case under chapter 7 or 13 of title 11, to a case under chapter 11 of title 11, the debtor pay to the clerk of the court a fee of $400.
Subsec. (a)(1). Pub. L. 99–500 and Pub. L. 99–591, Pub. L. 99–554, § 117(1), amended par. (1) identically substituting “$90” for “$60”.
Subsec. (a)(3). Pub. L. 99–554, § 117(2), substituted “$500” for “$200”.
Subsec. (a)(4). Pub. L. 99–554, § 117(3), substituted “$1,000” for “$500”.
Subsec. (a)(5), (6). Pub. L. 99–554, § 117(4), added pars. (5) and (6).
1984—Pub. L. 98–353, § 111(b), substituted “fees” for “courts” in section catchline.
Subsecs. (a), (c), (e). Pub. L. 98–353, § 111(a), substituted “clerk of the court” for “clerk of the bankruptcy court”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 116–54 effective 180 days after Aug. 23, 2019, see section 5 of Pub. L. 116–54, set out as a note under section 101 of Title 11, Bankruptcy.

Effective Date of 2017 AmendmentPub. L. 115–72, div. B, § 1004(c), Oct. 26, 2017, 131 Stat. 1232, provided that: “The amendments made by this section [amending this section and enacting provisions set out as a note under section 589a of this title] shall apply to quarterly fees payable under section 1930(a)(6) of title 28, United States Code, as amended by this section, for disbursements made in any calendar quarter that begins on or after the date of enactment of this Act [Oct. 26, 2017].”


Effective Date of 2012 AmendmentAmendment by Pub. L. 112–121 effective 180 days after May 25, 2012, see section 3(e) of Pub. L. 112–121, set out as a note under section 589a of this title.

Effective Date of 2007 AmendmentPub. L. 110–161, div. B, title II, § 213(b), Dec. 26, 2007, 121 Stat. 1914, provided that: “This section [amending this section] and the amendment made by this section shall take effect January 1, 2008, or the date of the enactment of this Act [Dec. 26, 2007], whichever is later.”


Effective Date of 2006 AmendmentPub. L. 109–171, title X, § 10101(c), Feb. 8, 2006, 120 Stat. 184, provided that: “This section [amending this section and enacting provisions set out as a note under section 1931 of this title] and the amendments made by this section shall take effect 60 days after the date of the enactment of this Act [Feb. 8, 2006].”


Effective Date of 2005 AmendmentsAmendment by Pub. L. 109–13 effective immediately after the enactment of Pub. L. 109–8, Apr. 20, 2005, see section 6058(b) of Pub. L. 109–13, set out as a note under section 589a of this title.
Amendment by Pub. L. 109–8 effective 180 days after Apr. 20, 2005, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before such effective date, except as otherwise provided, see section 1501 of Pub. L. 109–8, set out as a note under section 101 of Title 11.

Effective Date of 1999 AmendmentPub. L. 106–113, div. B, § 1000(a)(1) [title I, § 113], Nov. 29, 1999, 113 Stat. 1535, 1501A–20, provided that the amendment made by section 1000(a)(1) [title I, § 113] is effective 30 days after Nov. 29, 1999.

Effective Date of 1993 AmendmentPub. L. 103–121, title I, § 111(a), Oct. 27, 1993, 107 Stat. 1164, provided in part that the amendment made by that section is effective 30 days after Oct. 27, 1993.
Pub. L. 103–121, title I, § 111(b), Oct. 27, 1993, 107 Stat. 1164, provided in part that the amendment made by that section is effective 30 days after Oct. 27, 1993.

Effective Date of 1991 AmendmentPub. L. 102–140, title I, § 111, Oct. 28, 1991, 105 Stat. 795, provided that the amendment made by that section is effective 60 days after Oct. 28, 1991.

Effective Date of 1989 Amendment; Miscellaneous FeesPub. L. 101–162, title IV, § 406(a), Nov. 21, 1989, 103 Stat. 1016, provided that: “Section 1930(a)(1) of title 28, United States Code, is amended by striking out ‘$90’ and inserting in lieu thereof ‘$120’. Pursuant to section 1930(b) of title 28, the Judicial Conference of the United States shall prescribe a fee of $60 on motions seeking relief from the automatic stay under 11 U.S.C. section 362(b) and motions to compel abandonment of property of the estate. The fees established pursuant to the preceding two sentences shall take effect 30 days after the enactment of this Act [Nov. 21, 1989].”


Effective Date of 1986 AmendmentAmendment by Pub. L. 99–554 effective 30 days after Oct. 27, 1986, with effective date and applicability of enactment of subsec. (a)(6) of this section by section 117(4) of Pub. L. 99–554 dependent upon the judicial district involved, see section 302(a), (d), (e) of Pub. L. 99–554, set out as a note under section 581 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–353 effective July 10, 1984, see section 122(a) of Pub. L. 98–353, set out as an Effective Date note under section 151 of this title.

Effective DateSection effective Oct. 1, 1979, see section 402(c) of Pub. L. 95–598, set out as a note preceding section 101 of Title 11, Bankruptcy.

Findings and PurposePub. L. 116–325, § 2, Jan. 12, 2021, 134 Stat. 5086, provided that:
“(a) Findings.—Congress finds the following:“(1) Because of the importance of the goal that the bankruptcy system is self-funded, at no cost to the taxpayer, Congress has closely monitored the funding needs of the bankruptcy system, including by requiring periodic reporting by the Attorney General regarding the United States Trustee System Fund.

“(2) Congress has amended the various bankruptcy fees as necessary to ensure that the bankruptcy system remains self-supporting, while also fairly allocating the costs of the system among those who use the system.

“(3) Because the bankruptcy system is interconnected, the result has been a system of fees, including filing fees, quarterly fees in chapter 11 [11 U.S.C. 1101 et seq.] cases, and other fees, that together fund the courts, judges, United States trustees, and chapter 7 [11 U.S.C. 701 et seq.] case trustees necessary for the bankruptcy system to function.

“(4) This Act [see Short Title of 2021 Amendment note set out under section 1 of this title] and the amendments made by this Act—“(A) ensure adequate funding of the United States trustees, supports the preservation of existing bankruptcy judgeships that are urgently needed to handle existing and anticipated increases in business and consumer caseloads, and provides long-overdue additional compensation for chapter 7 case trustees whose caseloads include chapter 11 reorganization cases that were converted to chapter 7 liquidation cases; and

“(B) confirm the longstanding intention of Congress that quarterly fee requirements remain consistent across all Federal judicial districts.



“(b) Purpose.—The purpose of this Act and the amendments made by this Act is to further the long-standing goal of Congress of ensuring that the bankruptcy system is self-funded, at no cost to the taxpayer.”




Application of Former Subsection (a)(6)(B) to Quarterly Fees in Certain Fiscal YearsPub. L. 116–93, div. B, title II, § 219, Dec. 20, 2019, 133 Stat. 2415, provided that, for fiscal years 2020 and 2021, subsection (a)(6)(B) of this section would be applied by substituting $300,000,000 for $200,000,000. For text of subsec. (a)(6)(B) prior to amendment by Pub. L. 116–325, see 2021 Amendment note above. Similar provisions applicable for fiscal years 2021 and 2022 were contained in Pub. L. 116–260, div. B, title II, § 218, Dec. 27, 2020, 134 Stat. 1265.

Use of Increased ReceiptsPub. L. 109–8, title III, § 325(e), Apr. 20, 2005, 119 Stat. 99, which provided for the disposition of certain fees collected under section 1930 of this title during the 5-year period beginning on Apr. 20, 2005, greater than the amount that would have been collected had the amendment by Pub. L. 109–8, § 325(a), not been made, was omitted in the general amendment of section 325 of Pub. L. 109–8 by Pub. L. 109–13, div. A, title VI, § 6058, May 11, 2005, 119 Stat. 297, effective immediately after the enactment of Pub. L. 109–8, Apr. 20, 2005.

Accrual and Payment of Quarterly Fees in Chapter 11 Cases After Jan. 27, 1996; Confirmation Status of PlansPub. L. 104–91, title I, § 101(a), Jan. 6, 1996, 110 Stat. 10, as amended by Pub. L. 104–208, div. A, title I, § 101(a) [title I, § 109(d)], Sept. 30, 1996, 110 Stat. 3009, 3009–19, provided in part: “That, notwithstanding any other provision of law, the fees under 28 U.S.C. 1930(a)(6) shall accrue and be payable from and after January 27, 1996, in all cases (including, without limitation, any cases pending as of that date), regardless of confirmation status of their plans”.


Report on Bankruptcy FeesPub. L. 103–121, title I, § 111(d), Oct. 27, 1993, 107 Stat. 1165, provided that not later than Mar. 31, 1998, the Judicial Conference of the United States would submit to Congress a report, with specified contents, waiver of fees in selected districts, and study of graduated fee systems, relating to the bankruptcy fee system and the impact of such system on various participants in bankruptcy cases.

Court Fees for Electronic Access to InformationJudicial Conference to prescribe reasonable fees for collection by courts under this section for access to information available through automatic data processing equipment and fees to be deposited in Judiciary Automation Fund, see section 303 of Pub. L. 102–140, set out as a note under section 1913 of this title.

Issuance of Notices to Creditors and Other Interested PartiesPub. L. 101–162, title IV, § 403, Nov. 21, 1989, 103 Stat. 1013, provided that: “Notwithstanding any other provision of law, for fiscal year 1990 and hereafter, (a) The Administrative Office of the United States Courts, or any other agency or instrumentality of the United States, is prohibited from restricting solely to staff of the Clerks of the United States Bankruptcy Courts the issuance of notices to creditors and other interested parties. (b) The Administrative Office shall permit and encourage the preparation and mailing of such notices to be performed by or at the expense of the debtors, trustees or such other interested parties as the Court may direct and approve. (c) The Director of the Administrative Office of the United States Courts shall make appropriate provisions for the use of and accounting for any postage required pursuant to such directives.”


Collection and Disposition of Fees in Bankruptcy CasesPub. L. 101–162, title IV, § 404(a), Nov. 21, 1989, 103 Stat. 1013, provided that: “For fiscal year 1990 and hereafter, such fees as shall be collected for the preparation and mailing of notices in bankruptcy cases as prescribed by the Judicial Conference of the United States pursuant to 28 U.S.C. 1930(b) shall be deposited to the ‘Courts of Appeals, District Courts, and Other Judicial Services, Salaries and Expenses’ appropriation to be used for salaries and other expenses incurred in providing these services.”




§ 1931. Disposition of filing fees(a) Of the amounts paid to the clerk of court as a fee under section 1914(a) or as part of a judgment for costs under section 2412(a)(2) of this title, $190 shall be deposited into a special fund of the Treasury to be available to offset funds appropriated for the operation and maintenance of the courts of the United States.

(b) If the court authorizes a fee under section 1914(a) or an amount included in a judgment for costs under section 2412(a)(2) of this title of less than $250, the entire fee or amount, up to $190, shall be deposited into the special fund provided in this section.

(Added Pub. L. 99–500, § 101(b) [title IV, § 407(c)], Oct. 18, 1986, 100 Stat. 1783–39, 1783–64, and Pub. L. 99–591, § 101(b) [title IV, § 407(c)], Oct. 30, 1986, 100 Stat. 3341–39, 3341–64; amended Pub. L. 101–162, title IV, § 406(d), Nov. 21, 1989, 103 Stat. 1016; Pub. L. 102–572, title III, § 301(b), Oct. 29, 1992, 106 Stat. 4511; Pub. L. 104–317, title IV, § 401(b), Oct. 19, 1996, 110 Stat. 3853; Pub. L. 108–447, div. B, title III, § 307(b), Dec. 8, 2004, 118 Stat. 2895.)

Editorial Notes
Codification
Pub. L. 99–591 is a corrected version of Pub. L. 99–500.

Amendments2004—Subsec. (a). Pub. L. 108–447, § 307(b)(1), substituted “$190” for “$90”.
Subsec. (b). Pub. L. 108–447, § 307(b)(2), substituted “$250” for “$150” and “$190” for “$90”.
1996—Subsec. (a). Pub. L. 104–317, § 401(b)(1), substituted “$90” for “$60”.
Subsec. (b). Pub. L. 104–317, § 401(b)(2), substituted “$150” for “$120” and “$90” for “$60”.
1992—Pub. L. 102–572 substituted present provisions for former provisions which read as follows:
“The following portion of moneys paid to the clerk of court as filing fees under this chapter shall be deposited into a special fund of the Treasury to be available to offset funds appropriated for the operation and maintenance of the courts of the United States:
“Under section 1914(a), $60.”
1989—Pub. L. 101–162, which directed that “as provided in annual appropriation acts” be struck out before colon, was executed by striking out “as provided in annual appropriation Acts” before colon as probable intent of Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentAmendment by Pub. L. 108–447 effective 60 days after Dec. 8, 2004, see section 307(c) of Pub. L. 108–447, set out as a note under section 1914 of this title.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–317 effective 60 days after Oct. 19, 1996, see section 401(c) of Pub. L. 104–317, set out as a note under section 1914 of this title.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Jan. 1, 1993, see section 1101(a) of Pub. L. 102–572, set out as a note under section 905 of Title 2, The Congress.

Paygo Offset Expenditure LimitationPub. L. 112–121, § 3(d), May 25, 2012, 126 Stat. 348, provided that: “$42 of the incremental amounts collected by reason of the enactment of subsection (a) [amending section 1930 of this title] shall be deposited in a special fund in the Treasury to be established after the date of enactment of this Act [May 25, 2012]. Such amounts shall be available for the purposes specified in section 1931(a) of title 28, United States Code, but only to the extent specifically appropriated by an Act of Congress enacted after the date of enactment of this Act.”


Expenditure LimitationPub. L. 109–171, title X, § 10001(c), Feb. 8, 2006, 120 Stat. 183, provided that: “Incremental amounts collected by reason of the enactment of this section [amending section 1914 of this title and enacting provisions set out as notes under sections 1913 and 1914 of this title] shall be deposited in a special fund in the Treasury to be established after the enactment of this Act [Feb. 8, 2006]. Such amounts shall be available for the purposes specified in section 1931(a) of title 28, United States Code, but only to the extent specifically appropriated by an Act of Congress enacted after the enactment of this Act.”

Pub. L. 109–171, title X, § 10101(b), Feb. 8, 2006, 120 Stat. 184, provided that: “Incremental amounts collected by reason of the amendments made by subsection (a) [amending section 1930 of this title] shall be deposited in a special fund in the Treasury to be established after the enactment of this Act [Feb. 8, 2006]. Such amounts shall be available for the purposes specified in section 1931(a) of title 28, United States Code, but only to the extent specifically appropriated by an Act of Congress enacted after the enactment of this Act.”


Disposition of FeesPub. L. 106–518, title I, § 102, Nov. 13, 2000, 114 Stat. 2411, provided that: “For fiscal year 2001 and each fiscal year thereafter, any portion of miscellaneous fees collected as prescribed by the Judicial Conference of the United States under sections 1913, 1914(b), 1926(a), 1930(b), and 1932 of title 28, United States Code, exceeding the amount of such fees in effect on September 30, 2000, shall be deposited into the special fund of the Treasury established under section 1931 of title 28, United States Code.”

Pub. L. 104–317, title IV, § 404, Oct. 19, 1996, 110 Stat. 3855, provided that:
“(a) Disposition of Attorney Admission Fees.—For each fee collected for admission of an attorney to practice, as prescribed by the Judicial Conference of the United States pursuant to section 1914 of title 28, United States Code, $30 of that portion of the fee exceeding $20 shall be deposited into the special fund of the Treasury established under section 1931 of title 28, United States Code. Any portion exceeding $5 of the fee for a duplicate certificate of admission or certificate of good standing, as prescribed by the Judicial Conference of the United States pursuant to section 1914 of title 28, United States Code, shall be deposited into the special fund of the Treasury established under section 1931 of title 28, United States Code.

“(b) Disposition of Bankruptcy Complaint Filing Fees.—For each fee collected for filing an adversary complaint in a bankruptcy proceeding, as established in Item 6 of the Bankruptcy Court Miscellaneous Fee Schedule prescribed by the Judicial Conference of the United States pursuant to section 1930(b) of title 28, United States Code, the portion of the fee exceeding $120 shall be deposited into the special fund of the Treasury established under section 1931 of title 28, United States Code.

“(c) Effective Date.—This section shall take effect 60 days after the date of the enactment of this Act [Oct. 19, 1996].”




Collection and Deposit of Miscellaneous Bankruptcy FeesPub. L. 101–162, title IV, § 406(b), Nov. 21, 1989, 103 Stat. 1016, as amended by Pub. L. 103–121, title I, § 111(a)(3), (b)(4), Oct. 27, 1993, 107 Stat. 1164; Pub. L. 106–113, div. B, § 1000(a)(1) [title I, § 113], Nov. 29, 1999, 113 Stat. 1535, 1501A–20; Pub. L. 106–518, title II, § 209(a), Nov. 13, 2000, 114 Stat. 2415; Pub. L. 109–8, title III, § 325(c), Apr. 20, 2005, 119 Stat. 99; Pub. L. 109–13, div. A, title VI, § 6058(a), May 11, 2005, 119 Stat. 297; Pub. L. 112–121, § 3(c), May 25, 2012, 126 Stat. 348, provided that: “All fees as shall be hereafter collected for any service not of a kind described in any of the items enumerated as items 1 through 7 and as items 9 through 18, as in effect on November 21, 1989, of the bankruptcy miscellaneous fee schedule prescribed by the Judicial Conference of the United States under section 1930(b) of title 28, United States Code, 28.87 percent of the fees collected under section 1930(a)(1)(A) of that title, 35.00 percent of the fees collected under section 1930(a)(1)(B) of that title, and 33.33 percent of the fees collected under section 1930(a)(3) of that title shall be deposited as offsetting receipts to the fund established under section 1931 of that title and shall remain available to the Judiciary until expended to reimburse any appropriation for the amount paid out of such appropriation for expenses of the Courts of Appeals, District Courts, and other Judicial Services and the Administrative Office of the United States Courts. The Judicial Conference shall report to the Committees on Appropriations of the House of Representatives and the Senate on a quarterly basis beginning on the first day of each fiscal year regarding the sums deposited in said fund.”

[For termination, effective May 15, 2000, of provisions relating to a quarterly report to the Committees on Appropriations of the House of Representatives and the Senate in section 406(b) of Pub. L. 101–162, as amended, set out above, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and page 12 of House Document No. 103–7.]
[Pub. L. 106–518, title II, § 209(b), Nov. 13, 2000, 114 Stat. 2415, provided that: “The amendment made by subsection (a) [amending section 406(b) of Pub. L. 101–162, set out above] shall not apply with respect to fees collected before the date of enactment of this Act [Nov. 13, 2000].”
]
[Pub. L. 106–113, div. B, § 1000(a)(1) [title I, § 113], Nov. 29, 1999, 113 Stat. 1535, 1501A–20, provided that the amendment to section 406(b) of Pub. L. 101–162, set out above, is effective 30 days after Nov. 29, 1999.]
[Pub. L. 103–121, title I, § 111(a), (b), Oct. 27, 1993, 107 Stat. 1164, provided in part that the amendments to section 406(b) of Pub. L. 101–162, set out above, are effective 30 days after Oct. 27, 1993.]



§ 1932.11 Another section 1932 is set out after this section. Judicial Panel on Multidistrict Litigation
The Judicial Conference of the United States shall prescribe from time to time the fees and costs to be charged and collected by the Judicial Panel on Multidistrict Litigation.
(Added Pub. L. 104–317, title IV, § 403(a)(1), Oct. 19, 1996, 110 Stat. 3854.)

§ 1932.11 Another section 1932 is set out preceding this section. Revocation of earned release credit
In any civil action brought by an adult convicted of a crime and confined in a Federal correctional facility, the court may order the revocation of such earned good time credit under section 3624(b) of title 18, United States Code, that has not yet vested, if, on its own motion or the motion of any party, the court finds that—(1) the claim was filed for a malicious purpose;

(2) the claim was filed solely to harass the party against which it was filed; or

(3) the claimant testifies falsely or otherwise knowingly presents false evidence or information to the court.

(Added Pub. L. 104–134, title I, § 101[(a)] [title VIII, § 809(a)], Apr. 26, 1996, 110 Stat. 1321, 1321–76; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.)


CHAPTER 125—PENDING ACTIONS AND JUDGMENTS



Sec.


1961.Interest.


1962.Lien.


1963.Registration of judgments for enforcement in other districts.


[1963A.Repealed.]


1964.Constructive notice of pending actions.




Editorial Notes
Amendments1996—Pub. L. 104–317, title II, § 203(b), Oct. 19, 1996, 110 Stat. 3850, substituted “for enforcement in other districts” for “of the district courts and the Court of International Trade” in item 1963.
1988—Pub. L. 100–702, title X, § 1002(b)(3), Nov. 19, 1988, 102 Stat. 4664, substituted “Registration of judgments of the district courts and the Court of International Trade” for “Registration in other districts” in item 1963 and repealed item 1963A “Registration of judgments of the Court of International Trade”.
1980—Pub. L. 96–417, title V, § 511(b), Oct. 10, 1980, 94 Stat. 1743, added item 1963A.
1958—Pub. L. 85–689, § 1(b), (c), Aug. 20, 1958, 72 Stat. 683, substituted “CHAPTER 125—PENDING ACTIONS AND JUDGMENTS” for “CHAPTER 125—JUDGMENTS” in chapter heading and added item 1964.


§ 1961. Interest(a) Interest shall be allowed on any money judgment in a civil case recovered in a district court. Execution therefor may be levied by the marshal, in any case where, by the law of the State in which such court is held, execution may be levied for interest on judgments recovered in the courts of the State. Such interest shall be calculated from the date of the entry of the judgment, at a rate equal to the weekly average 1-year constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the calendar week preceding.11 So in original. The period probably should not appear. the date of the judgment. The Director of the Administrative Office of the United States Courts shall distribute notice of that rate and any changes in it to all Federal judges.

(b) Interest shall be computed daily to the date of payment except as provided in section 2516(b) of this title and section 1304(b) of title 31, and shall be compounded annually.

(c)(1) This section shall not apply in any judgment of any court with respect to any internal revenue tax case. Interest shall be allowed in such cases at the underpayment rate or overpayment rate (whichever is appropriate) established under section 6621 of the Internal Revenue Code of 1986.

(2) Except as otherwise provided in paragraph (1) of this subsection, interest shall be allowed on all final judgments against the United States in the United States Court of Appeals for the Federal circuit,22 So in original. Probably should be capitalized. at the rate provided in subsection (a) and as provided in subsection (b).

(3) Interest shall be allowed, computed, and paid on judgments of the United States Court of Federal Claims only as provided in paragraph (1) of this subsection or in any other provision of law.

(4) This section shall not be construed to affect the interest on any judgment of any court not specified in this section.


(June 25, 1948, ch. 646, 62 Stat. 957; Pub. L. 97–164, title III, § 302(a), Apr. 2, 1982, 96 Stat. 55; Pub. L. 97–258, § 2(m)(1), Sept. 13, 1982, 96 Stat. 1062; Pub. L. 97–452, § 2(d)(1), Jan. 12, 1983, 96 Stat. 2478; Pub. L. 99–514, § 2, title XV, § 1511(c)(17), Oct. 22, 1986, 100 Stat. 2095, 2745; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 106–554, § 1(a)(7) [title III, § 307(d)(1)], Dec. 21, 2000, 114 Stat. 2763, 2763A–636.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 811 (R.S. § 966; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167).
Changes were made in phraseology.

Editorial Notes

References in TextSection 6621 of the Internal Revenue Code of 1986, referred to in subsec. (c)(1), is classified to section 6621 of Title 26, Internal Revenue Code.

Amendments2000—Subsec. (a). Pub. L. 106–554 substituted “the weekly average 1-year constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the calendar week preceding.” for “the coupon issue yield equivalent (as determined by the Secretary of the Treasury) of the average accepted auction price for the last auction of fifty-two week United States Treasury bills settled immediately prior to”.
1992—Subsec. (c)(3). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1986—Subsec. (c)(1). Pub. L. 99–514, § 1511(c)(17), substituted “the underpayment rate or overpayment rate (whichever is appropriate) established” for “a rate established”.
Pub. L. 99–514, § 2, substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.
1983—Subsec. (b). Pub. L. 97–452 substituted “section 1304(b) of title 31” for “section 1302 of the Act of July 27, 1956 (31 U.S.C. 724a)”.
1982—Subsec. (a). Pub. L. 97–164, § 302(a)(1), (2), designated existing provisions as subsec. (a), substituted “at a rate equal to the coupon issue yield equivalent (as determined by the Secretary of the Treasury) of the average accepted auction price for the last auction of fifty-two week United States Treasury bills settled immediately prior to the date of the judgment” for “at the rate allowed by State law”, and inserted provision that the Director of the Administrative Office of the United States Courts distribute notice of the rate and any changes in it to all Federal judges.
Subsec. (b). Pub. L. 97–258 substituted “this title and section 1304(b)(1) of title 31” for “title 28, United States Code, and section 1302 of the Act of July 27, 1956 (31 U.S.C. 724a)”.
Subsecs. (b), (c). Pub. L. 97–164, § 302(a)(3), added subsecs. (b) and (c).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1986 AmendmentAmendment by section 1511(c)(17) of Pub. L. 99–514 applicable for purposes of determining interest for periods after Dec. 31, 1986, see section 1511(d) of Pub. L. 99–514, set out as a note under section 6621 of Title 26, Internal Revenue Code.

Effective Date of 1982 AmendmentsPub. L. 97–258, § 2(m), Sept. 13, 1982, 96 Stat. 1062, provided that the amendment made by that section is effective Oct. 1, 1982.
Amendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 1962. Lien
Every judgment rendered by a district court within a State shall be a lien on the property located in such State in the same manner, to the same extent and under the same conditions as a judgment of a court of general jurisdiction in such State, and shall cease to be a lien in the same manner and time. This section does not apply to judgments entered in favor of the United States. Whenever the law of any State requires a judgment of a State court to be registered, recorded, docketed or indexed, or any other act to be done, in a particular manner, or in a certain office or county or parish before such lien attaches, such requirements shall apply only if the law of such State authorizes the judgment of a court of the United States to be registered, recorded, docketed, indexed or otherwise conformed to rules and requirements relating to judgments of the courts of the State.
(June 25, 1948, ch. 646, 62 Stat. 958; Pub. L. 101–647, title XXXVI, § 3627, Nov. 29, 1990, 104 Stat. 4965.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 812 and 814 (R.S. § 967; Aug. 1, 1888, ch. 729, § 1, 25 Stat. 357; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167; Aug. 17, 1912, ch. 300, 37 Stat. 311).
Section consolidates sections 812 and 814 of title 28, U.S.C., 1940 ed., with changes in phraseology necessary to effect consolidation and to clarify the meaning of such sections.
Omitted words “or decree” after “judgments” as unnecessary inasmuch as Rule 54(a) of the Federal Rules of Civil Procedure by definition of judgment includes a decree.
Words “in the State of Louisiana” after “or parish” were omitted as unnecessary.
A reference to section 813 of title 28, U.S.C., 1940 ed., was omitted, since such section is omitted from this revision as covered by Rule 79(c) of the Federal Rules of Civil Procedure.

Editorial Notes
Amendments1990—Pub. L. 101–647 inserted after first sentence “This section does not apply to judgments entered in favor of the United States.”

Statutory Notes and Related Subsidiaries
Effective Date of 1990 AmendmentAmendment by Pub. L. 101–647 effective 180 days after Nov. 29, 1990, see section 3631 of Pub. L. 101–647, set out as an Effective Date note under section 3001 of this title.



§ 1963. Registration of judgments for enforcement in other districts
A judgment in an action for the recovery of money or property entered in any court of appeals, district court, bankruptcy court, or in the Court of International Trade may be registered by filing a certified copy of the judgment in any other district or, with respect to the Court of International Trade, in any judicial district, when the judgment has become final by appeal or expiration of the time for appeal or when ordered by the court that entered the judgment for good cause shown. Such a judgment entered in favor of the United States may be so registered any time after judgment is entered. A judgment so registered shall have the same effect as a judgment of the district court of the district where registered and may be enforced in like manner.
A certified copy of the satisfaction of any judgment in whole or in part may be registered in like manner in any district in which the judgment is a lien.
The procedure prescribed under this section is in addition to other procedures provided by law for the enforcement of judgments.
(June 25, 1948, ch. 646, 62 Stat. 958; Aug. 23, 1954, ch. 837, 68 Stat. 772; Pub. L. 85–508, § 12(o), July 7, 1958, 72 Stat. 349; Pub. L. 100–702, title X, § 1002(a), (b)(1), Nov. 19, 1988, 102 Stat. 4664; Pub. L. 101–647, title XXXVI, § 3628, Nov. 29, 1990, 104 Stat. 4965; Pub. L. 104–317, title II, § 203(a), Oct. 19, 1996, 110 Stat. 3849.)

Historical and Revision NotesThis section follows the recommendation of the Supreme Court’s Advisory Committee on Federal Rules of Civil Procedure (1937) which included the following rule:
“Rule 77. Registration of judgments in other district courts. A judgment entered in any district court and which has become final through expiration of the time for appeal or by mandate on appeal may be registered in any other district court by filing therein an authenticated copy of the judgment. When so registered the judgment shall have the same effect and like proceedings for its enforcement may be taken thereon in the court in which it is registered as if the judgment had been originally entered by that court. If in the court in which the judgment was originally entered, the judgment has been satisfied in whole or in part or if an order has been made modifying or vacating it or affecting or suspending its operation, the party procuring the registration shall and any other party may file authenticated copies of the satisfaction or order with the court in which the judgment is registered. This rule shall not be construed to limit the effect of the Act of February 20, 1905, c. 592, § 20 (33 Stat. 729), as amended, U.S.C., title 15, § 100; or the Act of March 4, 1909, c. 320, §§ 36 and 37 (35 Stat. 1084), U.S.C., title 17, §§ 36 and 37; or § 56 of the Judicial Code, U.S.C., title 28, § 117; or to authorize the registration elsewhere of an order or a judgment rendered in a divorce action in the District of Columbia.”
Section 2508 of this title provides for the registration of judgments of the Court of Claims in favor of the United States in any district. See, also, section 2413 of this title.
The phrase “for the recovery of money or property” was not in the committee’s draft of Rule 77 of Federal Rules of Civil Procedure but was inserted in the revised section to exclude judgments in divorce actions, and any other actions, the registration of which would serve no useful purpose.

Editorial Notes
Amendments1996—Pub. L. 104–317 in section catchline substituted “for enforcement in other districts” for “of the district courts and the Court of International Trade”, in first undesignated par. substituted “court of appeals, district court, bankruptcy court,” for “district court” and “copy of the judgment” for “copy of such judgment”, and added undesignated par. at end.
1990—Pub. L. 101–647 inserted after first sentence “Such a judgment entered in favor of the United States may be so registered any time after judgment is entered.”
1988—Pub. L. 100–702 substituted “Registration of judgments of the district courts and the Court of International Trade” for “Registration in other districts” in section catchline and amended first sentence generally. Prior to amendment, first sentence read as follows: “A judgment in an action for the recovery of money or property now or hereafter entered in any district court which has become final by appeal or expiration of time for appeal may be registered in any other district by filing therein a certified copy of such judgment.”
1958—Pub. L. 85–508 struck out provisions which extended provisions of section to District Court for Territory of Alaska. See section 81A of this title which establishes a United States District Court for the State of Alaska.
1954—Act Aug. 23, 1954, extended provisions of section to District Court for Territory of Alaska.

Statutory Notes and Related Subsidiaries
Effective Date of 1990 AmendmentAmendment by Pub. L. 101–647 effective 180 days after Nov. 29, 1990, see section 3631 of Pub. L. 101–647, set out as an Effective Date note under section 3001 of this title.

Effective Date of 1988 AmendmentPub. L. 100–702, title X, § 1002(c), Nov. 19, 1988, 102 Stat. 4665, provided that: “The amendments made by this section [amending this section and repealing section 1963A of this title] take effect 90 days after the date of enactment of this title [Nov. 19, 1988].”


Effective Date of 1958 AmendmentAmendment by Pub. L. 85–508 effective Jan. 3, 1959, on admission of Alaska into the Union pursuant to Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, see notes set out under section 81A of this title and preceding section 21 of Title 48, Territories and Insular Possessions.



[§ 1963A. Repealed. Pub. L. 100–702, title X, § 1002(b)(2), Nov. 19, 1988, 102 Stat. 4664]

Section, added Pub. L. 96–417, title V, § 511(a), Oct. 10, 1980, 94 Stat. 1743, provided for registration of judgments of the Court of International Trade. See section 1963 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective 90 days after Nov. 19, 1988, see section 1002(c) of Pub. L. 100–702, set out as an Effective Date of 1988 Amendment note under section 1963 of this title.



§ 1964. Constructive notice of pending actions
Where the law of a State requires a notice of an action concerning real property pending in a court of the State to be registered, recorded, docketed, or indexed in a particular manner, or in a certain office or county or parish in order to give constructive notice of the action as it relates to the real property, and such law authorizes a notice of an action concerning real property pending in a United States district court to be registered, recorded, docketed, or indexed in the same manner, or in the same place, those requirements of the State law must be complied with in order to give constructive notice of such an action pending in a United States district court as it relates to real property in such State.
(Added Pub. L. 85–689, § 1(a), Aug. 20, 1958, 72 Stat. 683.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 85–689, § 2, Aug. 20, 1958, 72 Stat. 683, provided that: “The amendments made by this Act [enacting this section] shall only be effective with respect to actions commenced in United States district courts more than one hundred and eighty days after the date of enactment of this Act [Aug. 20, 1958].”





CHAPTER 127—EXECUTIONS AND JUDICIAL SALES



Sec.


2001.Sale of realty generally.


2002.Notice of sale of realty.


2003.Marshal’s incapacity after levy on or sale of realty.


2004.Sale of personalty generally.


2005.Appraisal of goods taken on execution.


2006.Execution against revenue officer.


2007.Imprisonment for debt.



§ 2001. Sale of realty generally(a) Any realty or interest therein sold under any order or decree of any court of the United States shall be sold as a whole or in separate parcels at public sale at the courthouse of the county, parish, or city in which the greater part of the property is located, or upon the premises or some parcel thereof located therein, as the court directs. Such sale shall be upon such terms and conditions as the court directs.Property in the possession of a receiver or receivers appointed by one or more district courts shall be sold at public sale in the district wherein any such receiver was first appointed, at the courthouse of the county, parish, or city situated therein in which the greater part of the property in such district is located, or on the premises or some parcel thereof located in such county, parish, or city, as such court directs, unless the court orders the sale of the property or one or more parcels thereof in one or more ancillary districts.


(b) After a hearing, of which notice to all interested parties shall be given by publication or otherwise as the court directs, the court may order the sale of such realty or interest or any part thereof at private sale for cash or other consideration and upon such terms and conditions as the court approves, if it finds that the best interests of the estate will be conserved thereby. Before confirmation of any private sale, the court shall appoint three disinterested persons to appraise such property or different groups of three appraisers each to appraise properties of different classes or situated in different localities. No private sale shall be confirmed at a price less than two-thirds of the appraised value. Before confirmation of any private sale, the terms thereof shall be published in such newspaper or newspapers of general circulation as the court directs at least ten days before confirmation. The private sale shall not be confirmed if a bona fide offer is made, under conditions prescribed by the court, which guarantees at least a 10 per centum increase over the price offered in the private sale.

(c) This section shall not apply to sales and proceedings under Title 11 or by receivers or conservators of banks appointed by the Comptroller of the Currency.

(June 25, 1948, ch. 646, 62 Stat. 958; May 24, 1949, ch. 139, § 99, 63 Stat. 104.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 847 (Mar. 3, 1893, ch. 225, § 1, 27 Stat. 751; June 19, 1934, ch. 662, 48 Stat. 1119; Apr. 24, 1935, ch. 77, § 1, 49 Stat. 159; June 19, 1935, ch. 276, 49 Stat. 390).
A provision making the section applicable to pending proceedings was deleted as obsolete.
The term “court of the United States” is defined in section 451 of this title.
Changes were made in phraseology.

1949 ActThis section corrects a typographical error in subsection (a) of section 2001 of title 28, U.S.C.

Editorial Notes
Amendments1949—Subsec. (a). Act May 24, 1949, corrected spelling of “ancillary” in second par.



§ 2002. Notice of sale of realty
A public sale of realty or interest therein under any order, judgment or decree of any court of the United States shall not be made without notice published once a week for at least four weeks prior to the sale in at least one newspaper regularly issued and of general circulation in the county, state, or judicial district of the United States wherein the realty is situated.
If such realty is situated in more than one county, state, district or circuit, such notice shall be published in one or more of the counties, states, or districts wherein it is situated, as the court directs. The notice shall be substantially in such form and contain such description of the property by reference or otherwise as the court approves. The court may direct that the publication be made in other newspapers.
This section shall not apply to sales and proceedings under Title 11 or by receivers or conservators of banks appointed by the Comptroller of the Currency.
(June 25, 1948, ch. 646, 62 Stat. 959; May 24, 1949, ch. 139, § 100, 63 Stat. 104.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 849 (Mar. 3, 1893, ch. 225, § 3, 27 Stat. 751; Apr. 24, 1935, ch. 77, § 3, 49 Stat. 160; June 19, 1935, ch. 276, 49 Stat. 390).
A provision making the section applicable to pending proceedings was deleted as obsolete.
Word “under” was substituted for “ordered pursuant to section 847 of this title by” after “A public sale of realty or interest therein”.
Sections 847 and 848, of title 28, U.S.C., 1940 ed., now sections 2001 and 2004 of this title, relate only to sales under orders or decrees, without any reference to sales under judgments. In 1921 the Supreme Court held, in Yazoo & M. V. R. Co. v. City of Clarksdale, 1921, 42 S.Ct. 27, 257 U.S. 10, 66 L.Ed. 104, that such section 847 did not apply to sales under common law executions. At that time such section 849 of title 28, U.S.C., 1940 ed., read as it has been revised above, without any reference to such section 847. However, in 1935, such sections 847, 848 and 849 were amended by one act, ch. 77, 49 Stat. 159, and, in such section 849, the words “pursuant to the provisions of this Act” were inserted, but the word “judgment,” though retained in such section 849, was not inserted in such sections 847 and 848. It is probable that Congress did not intend, in 1935 to make such sections 847 and 848 applicable to sales under judgments in law actions. Hence, to make all three sections consistent, the above-mentioned substitution was made.
Reference to circuit was deleted from first and second paragraphs as unnecessary and inappropriate. Publication in a newspaper in a large circuit remote from the county in which the realty is situate, might be wholly insufficient to give notice to interested parties.
Changes were made in phraseology.

1949 ActThis section corrects a typographical error in section 2002 of title 28, U.S.C.

Editorial Notes
Amendments1949—Act May 24, 1949, substituted “11” for “II” after “Title” in third par.



§ 2003. Marshal’s incapacity after levy on or sale of realty
Whenever a United States marshal dies, is removed from office, or the term of his commission expires, after levying on realty or any interest therein under a writ of execution issued by a court of the United States, and before sale or other final disposition thereof, like process shall issue to the succeeding marshal and the same proceedings shall be had as if such contingency had not occurred.
Whenever any such contingency arises after a marshal has sold any realty or interest therein and before a deed is executed, the court may, on application by the purchaser, or the plaintiff in whose action the sale was made, setting forth the facts of the case and the reason why the title was not perfected by such marshal, order the succeeding marshal to perfect the title and execute a deed to the purchaser, upon payment of the purchase money and unpaid costs.
(June 25, 1948, ch. 646, 62 Stat. 959; May 24, 1949, ch. 139, § 101, 63 Stat. 104.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 850 (R.S. § 994).
Word “realty” was substituted for “lands, tenements, or hereditaments” in two places, the two terms being synonymous. (See Black’s Law Dictionary, 3d Ed., p. 1969.)
Word “action” was substituted for “suit”, in view of Rule 2 of the Federal Rules of Civil Procedure, prescribing but one form of action.
Changes were made in phraseology.

1949 ActThis section corrects a typographical error in section 2003 of title 28, U.S.C.

Editorial Notes
Amendments1949—Act May 24, 1949, corrected spelling of “realty” in first par.



§ 2004. Sale of personalty generally
Any personalty sold under any order or decree of any court of the United States shall be sold in accordance with section 2001 of this title, unless the court orders otherwise.
This section shall not apply to sales and proceedings under Title 11 or by receivers or conservators of banks appointed by the Comptroller of the Currency.
(June 25, 1948, ch. 646, 62 Stat. 959.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 848 (Mar. 3, 1893, ch. 225, § 2, 27 Stat. 751; Apr. 24, 1935, ch. 77, § 2, 49 Stat. 160; June 19, 1935, ch. 276, 49 Stat. 390).
A provision making the section applicable to pending proceedings was deleted as obsolete.
Changes were made in phraseology.



§ 2005. Appraisal of goods taken on execution
Whenever State law requires that goods taken on execution be appraised before sale, goods taken under execution issued from a court of the United States shall be appraised in like manner.
The United States marshal shall summon the appraisers in the same manner as the sheriff is required to summon appraisers under State law.
If the appraisers fail to attend and perform their required duties, the marshal may sell the goods without an appraisal. Appraisers attending and performing their duties, shall receive the fees allowed for appraisals under State law.
(June 25, 1948, ch. 646, 62 Stat. 959.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 846 (R.S. § 993).
Words “shall be appraised in like manner” were substituted for “the appraisers appointed under the authority of the State may appraise goods taken in execution on a fieri facias issued out of any court of the United States”. The change precludes construction that the State appraisers only are available to appraise such goods in civil actions in the federal courts.
Changes were made in phraseology.



§ 2006. Execution against revenue officer
Execution shall not issue against a collector or other revenue officer on a final judgment in any proceeding against him for any of his acts, or for the recovery of any money exacted by or paid to him and subsequently paid into the Treasury, in performing his official duties, if the court certifies that:(1) probable cause existed; or

(2) the officer acted under the directions of the Secretary of the Treasury, the Director, Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice, or other proper Government officer.

When such certificate has been issued, the amount of the judgment shall be paid out of the proper appropriation by the Treasury.
(June 25, 1948, ch. 646, 62 Stat. 960; Pub. L. 107–296, title XI, § 1112(l), Nov. 25, 2002, 116 Stat. 2277.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 842 (R.S. § 989).
Changes were made in phraseology.

Editorial Notes
Amendments2002—Par. (2). Pub. L. 107–296 inserted “, the Director, Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice,” after “the Secretary of the Treasury”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.



§ 2007. Imprisonment for debt(a) A person shall not be imprisoned for debt on a writ of execution or other process issued from a court of the United States in any State wherein imprisonment for debt has been abolished. All modifications, conditions, and restrictions upon such imprisonment provided by State law shall apply to any writ of execution or process issued from a court of the United States in accordance with the procedure applicable in such State.

(b) Any person arrested or imprisoned in any State on a writ of execution or other process issued from any court of the United States in a civil action shall have the same jail privileges and be governed by the same regulations as persons confined in like cases on process issued from the courts of such State. The same requirements governing discharge as are applicable in such State shall apply. Any proceedings for discharge shall be conducted before a United States magistrate judge for the judicial district wherein the defendant is held.

(June 25, 1948, ch. 646, 62 Stat. 960; Pub. L. 90–578, title IV, § 402(b)(2), Oct. 17, 1968, 82 Stat. 1118; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 843, 844, and 845 (R.S. §§ 990, 991, 992; May 28, 1896, ch. 252, § 19, 29 Stat. 184; Mar. 2, 1901, ch. 814, 31 Stat. 956; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167).
Changes were made in phraseology.

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judge” substituted for “United States magistrate” in subsec. (b) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title. Previously, “United States magistrate” substituted for “United States commissioner” pursuant to Pub. L. 90–578. See chapter 43 (§ 631 et seq.) of this title.




CHAPTER 129—MONEYS PAID INTO COURT



Sec.


2041.Deposit of moneys in pending or adjudicated cases.


2042.Withdrawal.


2043.Deposit of other moneys.


2044.Payment of fine with bond money.


2045.Investment of court registry funds.




Editorial Notes
Amendments2008—Pub. L. 110–406, § 8(b), Oct. 13, 2008, 122 Stat. 4293, added item 2045.
1990—Pub. L. 101–647, title XXXVI, § 3629(b), Nov. 29, 1990, 104 Stat. 4966, which directed the amendment of the table of sections for chapter 29 by adding item 2044, was executed by adding item 2044 to the table of sections for chapter 129 to reflect the probable intent of Congress.
1982—Pub. L. 97–258, § 2(g)(4)(A), (B), Sept. 13, 1982, 96 Stat. 1060, substituted “Deposit of moneys in pending or adjudicated cases” for “Deposit” in item 2041 and added item 2043.


§ 2041. Deposit of moneys in pending or adjudicated cases
All moneys paid into any court of the United States, or received by the officers thereof, in any case pending or adjudicated in such court, shall be forthwith deposited with the Treasurer of the United States or a designated depositary, in the name and to the credit of such court.
This section shall not prevent the delivery of any such money to the rightful owners upon security, according to agreement of parties, under the direction of the court.
(June 25, 1948, ch. 646, 62 Stat. 960; Pub. L. 97–258, § 2(g)(4)(C), Sept. 13, 1982, 96 Stat. 1061.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 851 (R.S. § 995; May 29, 1920, ch. 214, § 1, 41 Stat. 654).
Changes were made in phraseology.

Editorial Notes
Amendments1982—Pub. L. 97–258 substituted “Deposit of moneys in pending or adjudicated cases” for “Deposit” in section catchline.

Statutory Notes and Related Subsidiaries
Registry Administration AccountPub. L. 100–459, title IV, § 400, Oct. 1, 1988, 102 Stat. 2211, provided: “That any funds hereafter collected by the Judiciary as a charge for services rendered in administering accounts kept in a court’s registry shall be deposited into a separate account entitled ‘Registry Administration Account’ in the Treasury of the United States. Such funds shall remain available to the Judiciary until expended to reimburse any appropriation for the amount paid out of such appropriation for expenses of the Courts of Appeals, District Courts and Other Judicial Services and the Administrative Office of the United States Courts”.




§ 2042. Withdrawal
No money deposited under section 2041 of this title shall be withdrawn except by order of court.
In every case in which the right to withdraw money deposited in court under section 2041 has been adjudicated or is not in dispute and such money has remained so deposited for at least five years unclaimed by the person entitled thereto, such court shall cause such money to be deposited in the Treasury in the name and to the credit of the United States. Any claimant entitled to any such money may, on petition to the court and upon notice to the United States attorney and full proof of the right thereto, obtain an order directing payment to him.
(June 25, 1948, ch. 646, 62 Stat. 960; Pub. L. 97–258, § 2(g)(4)(D), Sept. 13, 1982, 96 Stat. 1061.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 852 (R.S. § 996; Feb. 19, 1897, ch. 265, § 3, 29 Stat. 578; Mar. 3, 1911, ch. 224, 36 Stat. 1083).
Words “and the money deposited as aforesaid shall constitute and be a permanent appropriation for payments in obedience to such orders” were omitted, in view of section 725p(b)(14), of title 31, U.S.C., 1940 ed., which repealed permanent appropriations of unclaimed money accounts and substituted authorization for annual appropriations effective July 1, 1935.
Changes were made in phraseology.
In U. S. Law Week, Nov. 7, 1939, Rep. Walter Chandler (Author of Chandler Act, Bankruptcy) observed as to the Judicial Code:
“Among the major subjects needing study and revision are—Numerous procedural changes which have been brought about through adoption of the Federal Rules of Civil Procedure should be codified.”

 * * *

Editorial Notes
Amendments1982—Pub. L. 97–258 inserted references to section 2041 in two places.



§ 2043. Deposit of other moneys
Except for public moneys deposited under section 2041 of this title, each clerk of the United States courts shall deposit public moneys that the clerk collects into a checking account in the Treasury, subject to disbursement by the clerk. At the end of each accounting period, the earned part of public moneys accruing to the United States shall be deposited in the Treasury to the credit of the appropriate receipt accounts.
(Added Pub. L. 97–258, § 2(g)(4)(E), Sept. 13, 1982, 96 Stat. 1061.)











Historical and Revision Notes


Revised SectionSource (U.S. Code)Source (Statutes at Large)


28:204331:725v(b)(related to clerks).June 26, 1934, ch. 756, § 23(b)(related to clerks), 48 Stat. 1236; restated Dec. 21, 1944, ch. 631, § 1, 58 Stat. 845.


The words “Except for public moneys deposited under section 2041 of this title . . . public moneys” are substituted for “All fees and other collections other than moneys referred to in subsection (a) of this section” for consistency and because 31:725v(a) is superseded by 28:2041 and is not part of the revised title contained in section 1 of the bill. The word “Treasury” is substituted for “Treasurer of the United States” because of section 1 of Reorganization Plan No. 26 of 1950 (eff. July 31, 1950, 64 Stat. 1280), restated as section 321 of the revised title contained in section 1 of the bill. The text of 31:725v(b)(last sentence) is omitted as obsolete.



§ 2044. Payment of fine with bond money
On motion of the United States attorney, the court shall order any money belonging to and deposited by or on behalf of the defendant with the court for the purposes of a criminal appearance bail bond (trial or appeal) to be held and paid over to the United States attorney to be applied to the payment of any assessment, fine, restitution, or penalty imposed upon the defendant. The court shall not release any money deposited for bond purposes after a plea or a verdict of the defendant’s guilt has been entered and before sentencing except upon a showing that an assessment, fine, restitution or penalty cannot be imposed for the offense the defendant committed or that the defendant would suffer an undue hardship. This section shall not apply to any third party surety.
(Added Pub. L. 101–647, title XXXVI, § 3629(a), Nov. 29, 1990, 104 Stat. 4966.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 2045. Investment of court registry funds(a) The Director of the Administrative Office of the United States Courts, or the Director’s designee under subsection (b), may request the Secretary of the Treasury to invest funds received under section 2041 in public debt securities with maturities suitable to the needs of the funds, as determined by the Director or the Director’s designee, and bearing interest at a rate determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturity.

(b) The Director may designate the clerk of a court described in section 610 to exercise the authority conferred by subsection (a).

(Added Pub. L. 110–406, § 8(a), Oct. 13, 2008, 122 Stat. 4293.)


CHAPTER 131—RULES OF COURTS



Sec.


2071.Rule-making power generally.


2072.Rules of procedure and evidence; power to prescribe.


2073.Rules of procedure and evidence; method of prescribing.


2074.Rules of procedure and evidence; submission to Congress; effective date.


2075.Bankruptcy rules.


[2076.Repealed.]


2077.Publication of rules; advisory committees.




Amendments1988—Pub. L. 100–702, title IV, § 401(d), Nov. 19, 1988, 102 Stat. 4650, added items 2072 to 2075 and struck out former items 2072 “Rules of civil procedure”, 2075 “Bankruptcy rules”, and 2076 “Rules of evidence”.
1982—Pub. L. 97–164, title II, § 208(b), Apr. 2, 1982, 96 Stat. 55, added item 2077.
1975—Pub. L. 93–595, § 2(a)(2), Jan. 2, 1975, 88 Stat. 1949, added item 2076.
1966—Pub. L. 89–773, § 3, Nov. 6, 1966, 80 Stat. 1323, struck out “for district courts” in item 2072 and struck out items 2073 and 2074.
1964—Pub. L. 88–623, § 2, Oct. 3, 1964, 78 Stat. 1001, added item 2075.
1954—Act July 27, 1954, ch. 583, § 2, 68 Stat. 567, added item 2074.


§ 2071. Rule-making power generally(a) The Supreme Court and all courts established by Act of Congress may from time to time prescribe rules for the conduct of their business. Such rules shall be consistent with Acts of Congress and rules of practice and procedure prescribed under section 2072 of this title.

(b) Any rule prescribed by a court, other than the Supreme Court, under subsection (a) shall be prescribed only after giving appropriate public notice and an opportunity for comment. Such rule shall take effect upon the date specified by the prescribing court and shall have such effect on pending proceedings as the prescribing court may order.

(c)(1) A rule of a district court prescribed under subsection (a) shall remain in effect unless modified or abrogated by the judicial council of the relevant circuit.

(2) Any other rule prescribed by a court other than the Supreme Court under subsection (a) shall remain in effect unless modified or abrogated by the Judicial Conference.


(d) Copies of rules prescribed under subsection (a) by a district court shall be furnished to the judicial council, and copies of all rules prescribed by a court other than the Supreme Court under subsection (a) shall be furnished to the Director of the Administrative Office of the United States Courts and made available to the public.

(e) If the prescribing court determines that there is an immediate need for a rule, such court may proceed under this section without public notice and opportunity for comment, but such court shall promptly thereafter afford such notice and opportunity for comment.

(f) No rule may be prescribed by a district court other than under this section.

(June 25, 1948, ch. 646, 62 Stat. 961; May 24, 1949, ch. 139, § 102, 63 Stat. 104; Pub. L. 100–702, title IV, § 403(a)(1), Nov. 19, 1988, 102 Stat. 4650.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 219, 263, 296, 307, 723, 731, and 761, and section 1111 of title 26, U.S.C., 1940 ed., Internal Revenue Code (R.S. §§ 913, 918; Mar. 3, 1887, ch. 359, § 4, 24 Stat. 506; Mar. 3, 1911, ch. 231, §§ 122, 157, 194, 291, 297, 36 Stat. 1132, 1139, 1145, 1167, 1168; Mar. 3, 1911, ch. 231, § 187(a), as added Oct. 10, 1940, ch. 843, § 1, 54 Stat. 1101; Feb. 13, 1925, ch. 229, § 13, 43 Stat. 941; Mar. 2, 1929, ch. 488, § 1, 45 Stat. 1475; Feb. 10, 1939, ch. 2, § 1111, 53 Stat. 160; Oct. 21, 1942, ch. 619, title V, § 504(a), (c), 56 Stat. 957).
Sections 219, 263, 296, 307, 723, and 731 of title 28, U.S.C., 1940 ed., gave specified courts, other than the Supreme Court, power to make rules. Section 761 of such title related to rules established in the district courts and Court of Claims. Section 1111 of title 26, U.S.C., 1940 ed., related to Tax Court. This section consolidates all such provisions. For other provisions of such sections, see Distribution Table.
Recognition by Congress of the broad rule-making power of the courts will make it possible for the courts to prescribe complete and uniform modes of procedure, and alleviate, at least in part, the necessity of searching in two places, namely in the Acts of Congress and in the rules of the courts, for procedural requisites.
Former Attorney General Cummings recently said: “Legislative bodies have neither the time to inquire objectively into the details of judicial procedure nor the opportunity to determine the necessity for amendment or change. Frequently such legislation has been enacted for the purpose of meeting particular problems or supposed difficulties, but the results have usually been confusing or otherwise unsatisfactory. Comprehensive action has been lacking for the obvious reason that the professional nature of the task would leave the legislature little time for matters of substance and statesmanship. It often happened that an admitted need for change, even in limited areas, could not be secured.”—The New Criminal Rules—Another Triumph of the Democratic Process. American Bar Association Journal, May 1945.
Provisions of sections 263 and 296 of title 28, U.S.C., 1940 ed., authorizing the Court of Claims and Customs Court to punish for contempt, were omitted as covered by H. R. 1600, § 401, 80th Congress, for revision of the Criminal Code.
Provisions of section 1111 of title 26, U.S.C., 1940 ed., making applicable to Tax Court Proceedings “the rules of evidence applicable in the courts of the District of Columbia in the type of proceeding which, prior to Sept. 16, 1938, were within the jurisdiction of the courts of equity of said District,” were omitted as unnecessary and inconsistent with other provisions of law relating to the Federal courts. The rules of evidence in Tax Court proceedings are the same as those which apply to civil procedure in other courts. See Dempster Mill. Mfg. Co. v. Burnet, 1931, 46 F.2d 604, 60 App.D.C. 23.
For rule-making power of the Supreme Court in copyright infringement actions, see section 25(e) of title 17, U.S.C., 1940 ed., Copyrights. See, also, section 205(a) of title 11, U.S.C., 1940 ed., Bankruptcy, authorizing the Supreme Court to promulgate rules relating to service of process in railroad reorganization proceedings.

Senate Revision AmendmentBy Senate amendment, all provisions relating to the Tax Court were eliminated. Therefore, section 1111 of Title 26, U.S.C., Internal Revenue Code, was not one of the sources of this section as finally enacted. However, no change in the text of this section was necessary. See 80th Congress Senate Report No. 1559.

1949 ActThis amendment clarifies section 2071 of title 28, U.S.C., by giving express recognition to the power of the Supreme Court to prescribe its own rules and by giving a better description of its procedural rules.

Editorial Notes
Amendments1988—Pub. L. 100–702 designated existing provisions as subsec. (a), substituted “under section 2072 of this title” for “by the Supreme Court”, and added subsecs. (b) to (f).
1949—Act May 24, 1949, expressed recognition to the Supreme Court’s power to prescribe its own rules and give a better description of its procedural rules.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentPub. L. 100–702, title IV, § 407, Nov. 19, 1988, 102 Stat. 4652, provided that: “This title [enacting sections 2072 to 2074 of this title, amending this section, sections 331, 332, 372, 604, 636, and 2077 of this title, section 460n–8 of Title 16, Conservation, and section 3402 of Title 18, Crimes and Criminal Procedure, repealing former section 2072 and section 2076 of this title and sections 3771 and 3772 of Title 18, and enacting provisions set out as notes under this section] shall take effect on December 1, 1988.”


Effective Date of 1983 AmendmentPub. L. 97–462, § 4, Jan. 12, 1983, 96 Stat. 2530, provided that: “The amendments made by this Act [enacting provisions set out as notes below, amending Rule 4 of the Federal Rules of Civil Procedure, set out in the Appendix to this title, adding Form 18–A in the Appendix of Forms, and amending section 951 of Title 18, Crimes and Criminal Procedure] shall take effect 45 days after the enactment of this Act [Jan. 12, 1983].”


Short Title of 1983 AmendmentPub. L. 97–462, § 1, Jan. 12, 1983, 96 Stat. 2527, provided: “That this Act [enacting provisions set out as notes below, amending Rule 4 of the Federal Rules of Civil Procedure, set out in the Appendix to this title, adding Form 18–A in the Appendix of Forms, and amending section 951 of Title 18, Crimes and Criminal Procedure] may be cited as the ‘Federal Rules of Civil Procedure Amendments Act of 1982’.”


Savings ProvisionPub. L. 100–702, title IV, § 406, Nov. 19, 1988, 102 Stat. 4652, provided that: “The rules prescribed in accordance with law before the effective date of this title [Dec. 1, 1988] and in effect on the date of such effective date shall remain in force until changed pursuant to the law as amended by this title [see Effective Date of 1988 Amendment note above].”


Rulemaking Authority of Supreme Court and Judicial ConferencePub. L. 109–2, § 8, Feb. 18, 2005, 119 Stat. 14, provided that: “Nothing in this Act [see Short Title of 2005 Amendments note set out under section 1 of this title] shall restrict in any way the authority of the Judicial Conference and the Supreme Court to propose and prescribe general rules of practice and procedure under chapter 131 of title 28, United States Code.”


Tax Court Rulemaking Not AffectedPub. L. 100–702, title IV, § 405, Nov. 19, 1988, 102 Stat. 4652, provided that: “The amendments made by this title [see Effective Date of 1988 Amendment note above] shall not affect the authority of the Tax Court to prescribe rules under section 7453 of the Internal Revenue Code of 1986 [26 U.S.C. 7453].”


Court Rules
Admiralty RulesThe Rules of Practice in Admiralty and Maritime Cases, promulgated by the Supreme Court on Dec. 20, 1920, effective Mar. 7, 1921, as revised, amended, and supplemented, were rescinded, effective July 1, 1966, in accordance with the general unification of civil and admiralty procedure which became effective July 1, 1966. Provision for certain distinctly maritime remedies were preserved however in the Supplemental Rules for Certain Admiralty and Maritime Claims, rules A to F, Federal Rules of Civil Procedure, Appendix to this title. The Supplemental Rules for Certain Admiralty and Maritime Claims were subsequently renamed the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.



§ 2072. Rules of procedure and evidence; power to prescribe(a) The Supreme Court shall have the power to prescribe general rules of practice and procedure and rules of evidence for cases in the United States district courts (including proceedings before magistrate judges thereof) and courts of appeals.

(b) Such rules shall not abridge, enlarge or modify any substantive right. All laws in conflict with such rules shall be of no further force or effect after such rules have taken effect.

(c) Such rules may define when a ruling of a district court is final for the purposes of appeal under section 1291 of this title.

(Added Pub. L. 100–702, title IV, § 401(a), Nov. 19, 1988, 102 Stat. 4648; amended Pub. L. 101–650, title III, §§ 315, 321, Dec. 1, 1990, 104 Stat. 5115, 5117.)

Editorial Notes
Prior ProvisionsA prior section 2072, acts June 25, 1948, ch. 646, 62 Stat. 961; May 24, 1949, ch. 139, § 103, 63 Stat. 104; July 18, 1949, ch. 343, § 2, 63 Stat. 446; May 10, 1950, ch. 174, § 2, 64 Stat. 158; July 7, 1958, Pub. L. 85–508, § 12(m), 72 Stat. 348; Nov. 6, 1966, Pub. L. 89–773, § 1, 80 Stat. 1323, authorized the Supreme Court to prescribe rules of civil procedure, prior to repeal by Pub. L. 100–702, §§ 401(a), 407, effective Dec. 1, 1988.

Amendments1990—Subsec. (c). Pub. L. 101–650 added subsec. (c).

Statutory Notes and Related Subsidiaries

Change of Name
Words “magistrate judges” substituted for “magistrates” in subsec. (a) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective DateSection effective Dec. 1, 1988, see section 407 of Pub. L. 100–702, set out as an Effective Date of 1988 Amendment note under section 2071 of this title.

Applicability to Virgin IslandsRules of civil procedure promulgated under this section as applicable to the District Court of the Virgin Islands, see section 1615 of Title 48, Territories and Insular Possessions.

Court Rules
Admiralty RulesThe Rules of Practice in Admiralty and Maritime Cases, promulgated by the Supreme Court on Dec. 20, 1920, effective Mar. 7, 1921, as revised, amended, and supplemented, were rescinded, effective July 1, 1966, in accordance with the general unification of civil and admiralty procedure which became effective July 1, 1966. Provision for certain distinctly maritime remedies were preserved however, in the Supplemental Rules for Certain Admiralty and Maritime Claims, Rules A to F, Federal Rules of Civil Procedure, Appendix to this title. The Supplemental Rules for Certain Admiralty and Maritime Claims were subsequently renamed the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.



§ 2073. Rules of procedure and evidence; method of prescribing(a)(1) The Judicial Conference shall prescribe and publish the procedures for the consideration of proposed rules under this section.

(2) The Judicial Conference may authorize the appointment of committees to assist the Conference by recommending rules to be prescribed under sections 2072 and 2075 of this title. Each such committee shall consist of members of the bench and the professional bar, and trial and appellate judges.


(b) The Judicial Conference shall authorize the appointment of a standing committee on rules of practice, procedure, and evidence under subsection (a) of this section. Such standing committee shall review each recommendation of any other committees so appointed and recommend to the Judicial Conference rules of practice, procedure, and evidence and such changes in rules proposed by a committee appointed under subsection (a)(2) of this section as may be necessary to maintain consistency and otherwise promote the interest of justice.

(c)(1) Each meeting for the transaction of business under this chapter by any committee appointed under this section shall be open to the public, except when the committee so meeting, in open session and with a majority present, determines that it is in the public interest that all or part of the remainder of the meeting on that day shall be closed to the public, and states the reason for so closing the meeting. Minutes of each meeting for the transaction of business under this chapter shall be maintained by the committee and made available to the public, except that any portion of such minutes, relating to a closed meeting and made available to the public, may contain such deletions as may be necessary to avoid frustrating the purposes of closing the meeting.

(2) Any meeting for the transaction of business under this chapter, by a committee appointed under this section, shall be preceded by sufficient notice to enable all interested persons to attend.


(d) In making a recommendation under this section or under section 2072 or 2075, the body making that recommendation shall provide a proposed rule, an explanatory note on the rule, and a written report explaining the body’s action, including any minority or other separate views.

(e) Failure to comply with this section does not invalidate a rule prescribed under section 2072 or 2075 of this title.

(Added Pub. L. 100–702, title IV, § 401(a), Nov. 19, 1988, 102 Stat. 4649; amended Pub. L. 103–394, title I, § 104(e), Oct. 22, 1994, 108 Stat. 4110.)

Editorial Notes
Prior ProvisionsA prior section 2073, acts June 25, 1948, ch. 646, 62 Stat. 961; May 24, 1949, ch. 139, § 104, 63 Stat. 104; May 10, 1950, ch. 174, § 3, 64 Stat. 158, empowered the Supreme Court to prescribe, by general rules, the practice and procedure in admiralty and maritime cases in the district courts, prior to repeal by Pub. L. 89–773, § 2, Nov. 6, 1966, 80 Stat. 1323.

Amendments1994—Subsec. (a)(2). Pub. L. 103–394, § 104(e)(1), substituted “sections 2072 and 2075” for “section 2072”.
Subsecs. (d), (e). Pub. L. 103–394, § 104(e)(2), inserted “or 2075” after “2072”.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentAmendment by Pub. L. 103–394 effective Oct. 22, 1994, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before Oct. 22, 1994, see section 702 of Pub. L. 103–394, set out as a note under section 101 of Title 11.

Effective DateSection effective Dec. 1, 1988, see section 407 of Pub. L. 100–702, set out as an Effective Date of 1988 Amendment note under section 2071 of this title.

More Complete Information Regarding Assets of the EstatePub. L. 109–8, title IV, § 419, Apr. 20, 2005, 119 Stat. 109, provided that:
“(a) In General.—“(1) Disclosure.—The Judicial Conference of the United States, in accordance with section 2075 of title 28 of the United States Code and after consideration of the views of the Director of the Executive Office for United States Trustees, shall propose amended Federal Rules of Bankruptcy Procedure and in accordance with rule 9009 of the Federal Rules of Bankruptcy Procedure [11 U.S.C. App.] shall prescribe official bankruptcy forms directing debtors under chapter 11 of title 11 of United States Code, to disclose the information described in paragraph (2) by filing and serving periodic financial and other reports designed to provide such information.

“(2) Information.—The information referred to in paragraph (1) is the value, operations, and profitability of any closely held corporation, partnership, or of any other entity in which the debtor holds a substantial or controlling interest.


“(b) Purpose.—The purpose of the rules and reports under subsection (a) shall be to assist parties in interest taking steps to ensure that the debtor’s interest in any entity referred to in subsection (a)(2) is used for the payment of allowed claims against debtor.”




Standard Form Disclosure Statement and PlanPub. L. 109–8, title IV, § 433, Apr. 20, 2005, 119 Stat. 110, provided that: 
“Within a reasonable period of time after the date of enactment of this Act [Apr. 20, 2005], the Judicial Conference of the United States shall prescribe in accordance with rule 9009 of the Federal Rules of Bankruptcy Procedure [11 U.S.C. App.] official standard form disclosure statements and plans of reorganization for small business debtors (as defined in section 101 of title 11, United States Code, as amended by this Act), designed to achieve a practical balance between—
“(1) the reasonable needs of the courts, the United States trustee, creditors, and other parties in interest for reasonably complete information; and

“(2) economy and simplicity for debtors.”




Uniform Reporting Rules and Forms for Small Business CasesPub. L. 109–8, title IV, § 435, Apr. 20, 2005, 119 Stat. 111, provided that:
“(a) Proposal of Rules and Forms.—The Judicial Conference of the United States shall propose in accordance with section 2073 of title 28 of the United States Code amended Federal Rules of Bankruptcy Procedure, and shall prescribe in accordance with rule 9009 of the Federal Rules of Bankruptcy Procedure [11 U.S.C. App.] official bankruptcy forms, directing small business debtors to file periodic financial and other reports containing information, including information relating to—“(1) the debtor’s profitability;

“(2) the debtor’s cash receipts and disbursements; and

“(3) whether the debtor is timely filing tax returns and paying taxes and other administrative expenses when due.


“(b) Purpose.—The rules and forms proposed under subsection (a) shall be designed to achieve a practical balance among—“(1) the reasonable needs of the bankruptcy court, the United States trustee, creditors, and other parties in interest for reasonably complete information;

“(2) a small business debtor’s interest that required reports be easy and inexpensive to complete; and

“(3) the interest of all parties that the required reports help such debtor to understand such debtor’s financial condition and plan the [sic] such debtor’s future.”







§ 2074. Rules of procedure and evidence; submission to Congress; effective date(a) The Supreme Court shall transmit to the Congress not later than May 1 of the year in which a rule prescribed under section 2072 is to become effective a copy of the proposed rule. Such rule shall take effect no earlier than December 1 of the year in which such rule is so transmitted unless otherwise provided by law. The Supreme Court may fix the extent such rule shall apply to proceedings then pending, except that the Supreme Court shall not require the application of such rule to further proceedings then pending to the extent that, in the opinion of the court in which such proceedings are pending, the application of such rule in such proceedings would not be feasible or would work injustice, in which event the former rule applies.

(b) Any such rule creating, abolishing, or modifying an evidentiary privilege shall have no force or effect unless approved by Act of Congress.

(Added Pub. L. 100–702, title IV, § 401(a), Nov. 19, 1988, 102 Stat. 4649.)

Editorial Notes
Prior ProvisionsA prior section 2074, act July 27, 1954, ch. 583, § 1, 68 Stat. 567, empowered the Supreme Court to prescribe rules for review of decisions of the Tax Court of the United States, prior to repeal by Pub. L. 89–773, § 2, Nov. 6, 1966, 80 Stat. 1323.

Effective DateSection effective Dec. 1, 1988, see section 407 of Pub. L. 100–702, set out as an Effective Date of 1988 Amendment note under section 2071 of this title.

Statutory Notes and Related Subsidiaries
Amendment to Rule 23 of Federal Rules of Civil Procedure; Effective DatePub. L. 109–2, § 7, Feb. 18, 2005, 119 Stat. 13, provided that: “Notwithstanding any other provision of law, the amendments to rule 23 of the Federal Rules of Civil Procedure, which are set forth in the order entered by the Supreme Court of the United States on March 27, 2003, shall take effect on the date of enactment of this Act [Feb. 18, 2005] or on December 1, 2003 (as specified in that order), whichever occurs first.”


Modification of Amendments to Federal Rules of Criminal Procedure Proposed April 29, 2002; Effective DatePub. L. 107–273, div. C, title I, § 11019(a), Nov. 2, 2002, 116 Stat. 1825, provided that: “The proposed amendments to the Federal Rules of Criminal Procedure that are embraced by an order entered by the Supreme Court of the United States on April 29, 2002, shall take effect on December 1, 2002, as otherwise provided by law, but with the amendments made in subsection (b) [amending Rule 16 of the Federal Rules of Criminal Procedure].”


Modification of Amendments to Federal Rules of Evidence Proposed April 29, 1994; Effective DatePub. L. 103–322, title IV, § 40141, Sept. 13, 1994, 108 Stat. 1918, provided that:
“(a) Modification of Proposed Amendment.—The proposed amendments to the Federal Rules of Evidence that are embraced by an order entered by the Supreme Court of the United States on April 29, 1994, shall take effect on December 1, 1994, as otherwise provided by law, but with the amendment made by subsection (b).

“(b) Rule.—
[Amended Rule 412 of the Federal Rules of Evidence.]

“(c) Technical Amendment.—
[Amended table of contents for the Federal Rules of Evidence.]”




Modification of Amendments to Federal Rules of Criminal Procedure Proposed April 29, 1994; Effective DatePub. L. 103–322, title XXIII, § 230101, Sept. 13, 1994, 108 Stat. 2077, provided that:
“(a) Modification of Proposed Amendments.—The proposed amendments to the Federal Rules of Criminal Procedure which are embraced by an order entered by the Supreme Court of the United States on April 29, 1994, shall take effect on December 1, 1994, as otherwise provided by law, but with the following amendments:

“(b) In General.—
[Amended Rule 32 of the Federal Rules of Criminal Procedure.]

“(c) Effective Date.—The amendments made by subsection (b) shall become effective on December 1, 1994.”




Amendments to Civil Rules Proposed April 30, 1991Pub. L. 102–198, § 11, Dec. 9, 1991, 105 Stat. 1626, provided that:
“(a) Technical Amendment.—Rule 15(c)(3) of the Federal Rules of Civil Procedure for the United States Courts, as transmitted to the Congress by the Supreme Court pursuant to section 2074 of title 28, United States Code, to become effective on December 1, 1991, is amended by striking ‘Rule 4(m)’ and inserting ‘Rule 4(j)’.

“(b) Amendment to Forms.—Form 1–A, Notice of Lawsuit and Request for Waiver of Service of Summons, and Form 1–B, Waiver of Service of Summons, included in the transmittal by the Supreme Court described in subsection (a), shall not be effective and Form 18–A, Notice and Acknowledgment for Service by Mail, abrogated by the Supreme Court in such transmittal, effective December 1, 1991, shall continue in effect on or after that date.”




Amendments to Civil Rules Proposed April 28, 1982Pub. L. 97–462, § 5, Jan. 12, 1983, 96 Stat. 2530, provided that: “The amendments to the Federal Rules of Civil Procedure [Rule 4], the effective date of which was delayed by the Act entitled ‘An Act to delay the effective date of proposed amendments to rule 4 of the Federal Rules of Civil Procedure’, approved August 2, 1982 (96 Stat. 246) [Pub. L. 97–227, see below], shall not take effect.”

Pub. L. 97–227, Aug. 2, 1982, 96 Stat. 246, provided: 
“That notwithstanding the provisions of section 2072 of title 28, United States Code, the amendments to rule 4 of the Federal Rules of Civil Procedure as proposed by the Supreme Court of the United States and transmitted to the Congress by the Chief Justice on April 28, 1982, shall take effect on October 1, 1983, unless previously approved, disapproved, or modified by Act of Congress.
“Sec. 2. This Act shall be effective as of August 1, 1982, but shall not apply to the service of process that takes place between August 1, 1982, and the date of enactment of this Act [Aug. 2, 1982].”




Amendments to Criminal Rules and Rules of Evidence Proposed April 30, 1979; Postponement of Effective DatePub. L. 96–42, July 31, 1979, 93 Stat. 326, provided: 
“That notwithstanding any provision of section 3771 or 3772 of title 18 of the United States Code or of section 2072, 2075, or 2076 of title 28 of the United States Code to the contrary—
“(1) the amendments proposed by the United States Supreme Court and transmitted by the Chief Justice on April 30, 1979, to the Federal Rules of Criminal Procedure affecting rules 11(e)(6), 17(h), 32(f), and 44(c), and adding new rules 26.2 and 32.1, and the amendment so proposed and transmitted to the Federal Rules of Evidence affecting rule 410, shall not take effect until December 1, 1980, or until and then only to the extent approved by Act of Congress, whichever is earlier; and

“(2) the amendment proposed by the United States Supreme Court and transmitted by the Chief Justice on April 30, 1979, affecting rule 40 of the Federal Rules of Criminal Procedure shall take effect on August 1, 1979, with the following amendments:“(A) In the matter designated as paragraph (1) of subdivision (d), strike out ‘in accordance with Rule 32.1(a)’.

“(B) In the matter designated as paragraph (2) of subdivision (d), strike out ‘in accordance with Rule 32.1(a)(1)’.”





Approval and Effective Date of Amendments Proposed April 26, 1976Pub. L. 95–78, § 1, July 30, 1977, 91 Stat. 319, provided: “That notwithstanding the first section of the Act entitled ‘An Act to delay the effective date of certain proposed amendments to the Federal Rules of Criminal Procedure and certain other rules promulgated by the United States Supreme Court’ (Public Law 94–349, approved July 8, 1976) [90 Stat. 822] the amendments to rules 6(e), 23, 24, 40.1, and 41(c)(2) of the Rules of Criminal Procedure for the United States district courts [set out in the Appendix to Title 18, Crimes and Criminal Procedure] which are embraced by the order entered by the United States Supreme Court on April 26, 1976, shall take effect only as provided in this Act [see section 4 of Pub. L. 95–78, set out below].”


Effective Date of Pub. L. 95–78Pub. L. 95–78, § 4, July 30, 1977, 91 Stat. 322, provided that:
“(a) The first section of this Act [set out as a note above] shall take effect on the date of the enactment of this Act [July 30, 1977].

“(b) Sections 2 and 3 of this Act [which amended section 1446 of this title, approved proposed amendment of rule 23 of the Federal Rules of Criminal Procedure, modified and approved proposed amendment of rules 6 and 41 of the Federal Rules of Criminal Procedure, and disapproved the proposed amendment of rule 24 of the Federal Rules of Criminal Procedure and the proposed addition of rule 40.1 of the Federal Rules of Criminal Procedure] shall take effect October 1, 1977.”




Approval and Effective Date of Rules Governing Section 2254 Cases and Section 2255 Proceedings for United States District CourtsPub. L. 94–426, § 1, Sept. 28, 1976, 90 Stat. 1334, provided: “That the rules governing section 2254 cases in the United States district courts and the rules governing section 2255 proceedings for the United States district courts, as proposed by the United States Supreme Court, which were delayed by the Act entitled ‘An Act to delay the effective date of certain proposed amendments to the Federal Rules of Criminal Procedure and certain other rules promulgated by the United States Supreme Court’ (Public Law 94–349), are approved with the amendments set forth in section 2 of this Act and shall take effect as so amended, with respect to petitions under section 2254 and motions under section 2255 of title 28 of the United States Code filed on or after February 1, 1977.”


Amendments to Criminal Rules Under Supreme Court Order of April 26, 1976; Postponement of Effective DatePub. L. 94–349, § 1, July 8, 1976, 90 Stat. 822, provided: “That, notwithstanding the provisions of sections 3771 and 3772 of title 18 of the United States Code the amendments to rules 6(e), 23, 24, 40.1 and 41(c)(2) of the Rules of Criminal Procedure for the United States district courts which are embraced by the order entered by the United States Supreme Court on April 26, 1976, and which were transmitted to the Congress on or about April 26, 1976, shall not take effect until August 1, 1977, or until and to the extent approved by Act of Congress, whichever is earlier. The remainder of the proposed amendments to the Federal Rules of Criminal Procedure [rules 6(f), 41(a), (c)(1), and 50(b)] shall become effective August 1, 1976, pursuant to law.”


Postponement of Effective Date of Proposed Rules and Forms Governing Proceedings Under Sections 2254 and 2255 of this TitlePub. L. 94–349, § 2, July 8, 1976, 90 Stat. 822, provided: “That, notwithstanding the provisions of section 2072 of title 28 of the United States Code, the rules and forms governing section 2254 [section 2254 of this title] cases in the United States district courts and the rules and forms governing section 2255 [section 2255 of this title] proceedings in the United States district courts which are embraced by the order entered by the United States Supreme Court on April 26, 1976, and which were transmitted to the Congress on or about April 26, 1976, shall not take effect until thirty days after the adjournment sine die of the 94th Congress, or until and to the extent approved by Act of Congress, whichever is earlier.”


Approval and Effective Date of Amendments Proposed April 22, 1974Pub. L. 94–64, § 2, July 31, 1975, 89 Stat. 370, provided that: “The amendments proposed by the United States Supreme Court to the Federal Rules of Criminal Procedure [adding rules 12.1, 12.2, and 29.1 and amending rules 4, 9(a), 11, 12, 15, 16, 17(f), 20, 32(a), (c), and (e), and 43] which are embraced in the order of that Court on April 22, 1974, are approved except as otherwise provided in this Act [making further amendments to rules 4, 9(a), 11, 12, 12.1, 12.2, 15, 16, 17(f), 20, 32(a), (c), and (e), and 43] and shall take effect on December 1, 1975. Except with respect to the amendment to Rule 11, insofar as it adds Rule 11(e)(6), which shall take effect on August 1, 1975, the amendments made by section 3 of this Act shall also take effect on December 1, 1975.”


Approval and Effective Date of Amendments Proposed November 20, 1972 and December 18, 1972Pub. L. 93–595, § 3, Jan. 2, 1975, 88 Stat. 1949, provided that: “The Congress expressly approves the amendments to the Federal Rules of Civil Procedure [Rules 30(c), 32(c), 43, and 44.1] and the amendments to the Federal Rules of Criminal Procedure [Rules 26, 26.1, and 28], which are embraced by the orders entered by the Supreme Court of the United States on November 20, 1972, and December 18, 1972, and such amendments shall take effect on the one hundred and eightieth day beginning after the date of the enactment of this Act [Jan. 2, 1975].”


Amendments to Criminal Rules Under Supreme Court Order of April 22, 1974; Postponement of Effective Date Until August 1, 1975Pub. L. 93–361, July 30, 1974, 88 Stat. 397, provided: “That, notwithstanding the provisions of sections 3771 and 3772 of title 18 of the United States Code, the effective date of the proposed amendments to the Federal Rules of Criminal Procedure which are embraced by the order entered by the United States Supreme Court on April 22, 1974, and which were transmitted to the Congress by the Chief Justice on April 22, 1974, is postponed until August 1, 1975.”


Congressional Approval Requirement for Proposed Rules of Evidence for United States Courts and Amendments to Federal Rules of Civil Procedure and Criminal Procedure; Suspension of Effectiveness of Such RulesPub. L. 93–12, Mar. 30, 1973, 87 Stat. 9, provided: “That notwithstanding any other provisions of law, the Rules of Evidence for United States Courts and Magistrates, the Amendments to the Federal Rules of Civil Procedure, and the Amendments to the Federal Rules of Criminal Procedure, which are embraced by the orders entered by the Supreme Court of the United States on Monday, November 20, 1972, and Monday, December 18, 1972, shall have no force or effect except to the extent, and with such amendments, as they may be expressly approved by the Act of Congress.”




§ 2075. Bankruptcy rules
The Supreme Court shall have the power to prescribe by general rules, the forms of process, writs, pleadings, and motions, and the practice and procedure in cases under title 11.
Such rules shall not abridge, enlarge, or modify any substantive right.
The Supreme Court shall transmit to Congress not later than May 1 of the year in which a rule prescribed under this section is to become effective a copy of the proposed rule. The rule shall take effect no earlier than December 1 of the year in which it is transmitted to Congress unless otherwise provided by law.
The bankruptcy rules promulgated under this section shall prescribe a form for the statement required under section 707(b)(2)(C) of title 11 and may provide general rules on the content of such statement.
(Added Pub. L. 88–623, § 1, Oct. 3, 1964, 78 Stat. 1001; amended Pub. L. 95–598, title II, § 247, Nov. 6, 1978, 92 Stat. 2672; Pub. L. 103–394, title I, § 104(f), Oct. 22, 1994, 108 Stat. 4110; Pub. L. 109–8, title XII, § 1232, Apr. 20, 2005, 119 Stat. 202.)

Editorial Notes
Amendments2005—Pub. L. 109–8 inserted at end “The bankruptcy rules promulgated under this section shall prescribe a form for the statement required under section 707(b)(2)(C) of title 11 and may provide general rules on the content of such statement.”
1994—Pub. L. 103–394 amended third par. generally. Prior to amendment, third par. read as follows: “Such rules shall not take effect until they have been reported to Congress by the Chief Justice at or after the beginning of a regular session thereof but not later than the first day of May and until the expiration of ninety days after they have been thus reported.”
1978—Pub. L. 95–598 substituted “in cases under title 11” for “under the Bankruptcy Act” and struck out provisions directing that all laws in conflict with bankruptcy rules be of no further force or effect after such rules have taken effect.

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentAmendment by Pub. L. 109–8 effective 180 days after Apr. 20, 2005, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before such effective date, except as otherwise provided, see section 1501 of Pub. L. 109–8, set out as a note under section 101 of Title 11.

Effective Date of 1994 AmendmentAmendment by Pub. L. 103–394 effective Oct. 22, 1994, and not applicable with respect to cases commenced under Title 11, Bankruptcy, before Oct. 22, 1994, see section 702 of Pub. L. 103–394, set out as a note under section 101 of Title 11.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–598 effective Nov. 6, 1978, see section 402(d) of Pub. L. 95–598, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.

Rules Promulgated by Supreme CourtPub. L. 98–353, title III, § 320, July 10, 1984, 98 Stat. 357, provided that: “The Supreme Court shall prescribe general rules implementing the practice and procedure to be followed under section 707(b) of title 11, United States Code. Section 2075 of title 28, United States Code, shall apply with respect to the general rules prescribed under this section.”


Applicability of Rules to Cases Under Title 11Pub. L. 95–598, title IV, § 405(d), Nov. 6, 1978, 92 Stat. 2685, provided that: “The rules prescribed under section 2075 of title 28 of the United States Code and in effect on September 30, 1979, shall apply to cases under title 11, to the extent not inconsistent with the amendments made by this Act, or with this Act [see Tables for complete classification of Pub. L. 95–598], until such rules are repealed or superseded by rules prescribed and effective under such section, as amended by section 248 [247] of this Act.”


Additional Rulemaking PowerPub. L. 95–598, title IV, § 410, Nov. 6, 1978, 92 Stat. 2687, provided that: “The Supreme Court may issue such additional rules of procedure, consistent with Acts of Congress, as may be necessary for the orderly transfer of functions and records and the orderly transition to the new bankruptcy court system created by this Act [see Tables for complete classification of Pub. L. 95–598].”




[§ 2076. Repealed. Pub. L. 100–702, title IV, § 401(c), Nov. 19, 1988, 102 Stat. 4650]

Section, added Pub. L. 93–595, § 2(a)(1), Jan. 2, 1975, 88 Stat. 1948; amended Pub. L. 94–149, § 2, Dec. 12, 1975, 89 Stat. 806, authorized the Supreme Court to prescribe amendments to Federal Rules of Evidence. See sections 2072 to 2074 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Dec. 1, 1988, see section 407 of Pub. L. 100–702, set out as an Effective Date of 1988 Amendment note under section 2071 of this title.



§ 2077. Publication of rules; advisory committees(a) The rules for the conduct of the business of each court of appeals, including the operating procedures of such court, shall be published. Each court of appeals shall print or cause to be printed necessary copies of the rules. The Judicial Conference shall prescribe the fees for sales of copies under section 1913 of this title, but the Judicial Conference may provide for free distribution of copies to members of the bar of each court and to other interested persons.

(b) Each court, except the Supreme Court, that is authorized to prescribe rules of the conduct of such court’s business under section 2071 of this title shall appoint an advisory committee for the study of the rules of practice and internal operating procedures of such court and, in the case of an advisory committee appointed by a court of appeals, of the rules of the judicial council of the circuit. The advisory committee shall make recommendations to the court concerning such rules and procedures. Members of the committee shall serve without compensation, but the Director may pay travel and transportation expenses in accordance with section 5703 of title 5.

(Added Pub. L. 97–164, title II, § 208(a), Apr. 2, 1982, 96 Stat. 54; amended Pub. L. 100–702, title IV, § 401(b), Nov. 19, 1988, 102 Stat. 4650; Pub. L. 101–650, title IV, § 406, Dec. 1, 1990, 104 Stat. 5124.)

Editorial Notes
Amendments1990—Subsec. (b). Pub. L. 101–650 inserted before period at end of first sentence “and, in the case of an advisory committee appointed by a court of appeals, of the rules of the judicial council of the circuit”.
1988—Subsec. (b). Pub. L. 100–702 substituted “Each court, except the Supreme Court, that is authorized to prescribe rules of the conduct of such court’s business under section 2071 of this title shall appoint” for “Each court of appeals shall appoint” and “such court” for “the court of appeals”.

Statutory Notes and Related Subsidiaries
Effective Date of 1990 AmendmentAmendment by Pub. L. 101–650 effective 90 days after Dec. 1, 1990, see section 407 of Pub. L. 101–650, set out as a note under section 332 of this title.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–702 effective Dec. 1, 1988, see section 407 of Pub. L. 100–702, set out as a note under section 2071 of this title.

Effective DateSection effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.




CHAPTER 133—REVIEW—MISCELLANEOUS PROVISIONS



Sec.


2101.Supreme Court; time for appeal or certiorari; docketing; stay.


2102.Priority of criminal case on appeal from State court.


[2103.Repealed.]


2104.Reviews of State court decisions.


2105.Scope of review; abatement.


2106.Determination.


2107.Time for appeal to court of appeals.


2108.Proof of amount in controversy.


2109.Quorum of Supreme Court justices absent.


[2110.Repealed.]


2111.Harmless error.


2112.Record on review and enforcement of agency orders.


2113.Definition.




Historical and Revision Notes
1949 ActThis section inserts in the chapter analysis of chapter 133 of title 28, U.S.C., a new item “2111,” in view of the insertion in such title, by another section of this bill, of a new section 2111.

Editorial Notes
Amendments1988—Pub. L. 100–352, § 5(c), (d)(2), June 27, 1988, 102 Stat. 663, struck out item 2103 “Appeal from State court or from a United States court of appeals improvidently taken regarded as petition for writ of certiorari” and substituted “Reviews of State court decisions” for “Appeals from State courts” in item 2104.
1982—Pub. L. 97–164, title I, § 136, Apr. 2, 1982, 96 Stat. 41, struck out item 2110 “Time for appeal to Court of Claims in tort claims cases”.
1970—Pub. L. 91–358, title I, § 172(a)(2)(B), July 29, 1970, 84 Stat. 590, added item 2113.
1962—Pub. L. 87–669, § 2, Sept. 19, 1962, 76 Stat. 556, substituted “or from a United States court of appeals improvidently taken regarded as petition for” for “improvidently taken regarded as” in item 2103.
1958—Pub. L. 85–791, § 1, Aug. 28, 1958, 72 Stat. 941, added item 2112.
1949—Act May 24, 1949, ch. 139, § 105, 63 Stat. 104, added item 2111.


§ 2101. Supreme Court; time for appeal or certiorari; docketing; stay(a) A direct appeal to the Supreme Court from any decision under section 1253 of this title, holding unconstitutional in whole or in part, any Act of Congress, shall be taken within thirty days after the entry of the interlocutory or final order, judgment or decree. The record shall be made up and the case docketed within sixty days from the time such appeal is taken under rules prescribed by the Supreme Court.

(b) Any other direct appeal to the Supreme Court which is authorized by law, from a decision of a district court in any civil action, suit or proceeding, shall be taken within thirty days from the judgment, order or decree, appealed from, if interlocutory, and within sixty days if final.

(c) Any other appeal or any writ of certiorari intended to bring any judgment or decree in a civil action, suit or proceeding before the Supreme Court for review shall be taken or applied for within ninety days after the entry of such judgment or decree. A justice of the Supreme Court, for good cause shown, may extend the time for applying for a writ of certiorari for a period not exceeding sixty days.

(d) The time for appeal or application for a writ of certiorari to review the judgment of a State court in a criminal case shall be as prescribed by rules of the Supreme Court.

(e) An application to the Supreme Court for a writ of certiorari to review a case before judgment has been rendered in the court of appeals may be made at any time before judgment.

(f) In any case in which the final judgment or decree of any court is subject to review by the Supreme Court on writ of certiorari, the execution and enforcement of such judgment or decree may be stayed for a reasonable time to enable the party aggrieved to obtain a writ of certiorari from the Supreme Court. The stay may be granted by a judge of the court rendering the judgment or decree or by a justice of the Supreme Court, and may be conditioned on the giving of security, approved by such judge or justice, that if the aggrieved party fails to make application for such writ within the period allotted therefor, or fails to obtain an order granting his application, or fails to make his plea good in the Supreme Court, he shall answer for all damages and costs which the other party may sustain by reason of the stay.

(g) The time for application for a writ of certiorari to review a decision of the United States Court of Appeals for the Armed Forces shall be as prescribed by rules of the Supreme Court.

(June 25, 1948, ch. 646, 62 Stat. 961; May 24, 1949, ch. 139, § 106, 63 Stat. 104; Pub. L. 98–209, § 10(b), Dec. 6, 1983, 97 Stat. 1406; Pub. L. 100–352, § 5(b), June 27, 1988, 102 Stat. 663; Pub. L. 103–337, div. A, title IX, § 924(d)(1)(C), Oct. 5, 1994, 108 Stat. 2832.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 47, 47a, 349a, 350, 380, 380a, section 29 of title 15, U.S.C., 1940 ed., Commerce and Trade, and section 45 of title 49, U.S.C., 1940 ed., Transportation (Feb. 11, 1903, ch. 544, § 2, 32 Stat. 1167; Mar. 3, 1911, ch. 231, §§ 210, 266, 291, 36 Stat. 1150, 1162, 1167; Mar. 4, 1913, ch. 160, 37 Stat. 1013; Oct. 22, 1913, ch. 32, 38 Stat. 220; Sept. 6, 1916, ch. 448, § 6, 39 Stat. 727; Feb. 13, 1925, ch. 229, §§ 1, 8 (a, b, d), 43 Stat. 938, 940; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54; June 7, 1934, ch. 426, 48 Stat. 936; Aug. 24, 1937, ch. 754, §§ 2, 3, 50 Stat. 752; June 9, 1944, ch. 239, 58 Stat. 272).
Section consolidates section 350 of title 28, U.S.C., 1940 ed., with those portions of sections 47, 47a, 349a, 380, and 380a, of said title 28, section 29, of title 15, U.S.C., 1940 ed., and section 45 of title 49, U.S.C., 1940 ed., respective time for taking direct appeal. (For disposition of other provisions of said sections, see Distribution Table.)
Subsection (a) of the revised section is derived from sections 349a and 380a of title 28, U.S.C., 1940 ed. The phrase “under rules prescribed by the Supreme Court” was substituted for the phrase “under such rules as may be prescribed by the proper courts” which appeared in both such sections. The Supreme Court by its revised rules 10–13 has made adequate provision for filing record and docketing case. (See Revised Rules of the Supreme Court following section 354 of title 28, U.S.C., 1940 ed.)
Subsection (b) is in accord with sections 47 and 47a of title 28, U.S.C., 1940 ed., and section 29 of title 15, U.S.C., 1940 ed., Commerce and Trade, and section 45 of title 49, U.S.C., 1940 ed., Transportation.
Subsection (c), with respect to the time for taking other appeals or petitioning for a writ of certiorari, substitutes, as more specific, the words “ninety days” for the words “three months” contained in section 350 of title 28, U.S.C., 1940 ed. The provision in said section 350 for allowance of additional time was retained, notwithstanding the language of the Supreme Court in Comm’r v. Bedford’s Estate, 1945, 65 S.Ct. 1157, 1159, 325 U.S. 283, 89 L.Ed. 1611, to the effect that the 3 months’ period is “more than ample * * * to determine whether to seek further review”.
In subsection (c), words “in a civil action, suit, or proceeding” were added because section 350 of title 28, U.S.C., 1940 ed., was superseded as to criminal cases by Federal Rules of Criminal Procedure, Rule 39(a)(2), (b)(2).
Words “or the United States Court of Appeals for the District of Columbia” in section 350 of title 28, U.S.C., 1940 ed., were omitted as covered by “court of appeals” in subsection (d) of this revised section.
Words in section 350 of title 28, U.S.C., 1940 ed., “excepting that writs of certiorari to the Supreme Court of the Philippine Islands may be granted where application therefor is made within six months”, were omitted as obsolete, in view of the independence of the Philippines recognized by section 1240 of title 48, U.S.C., 1940 ed., Territories and Insular Possessions.
Subsection (e) relates only to supersedeas or stay of execution of judgments sought to be reviewed in the Supreme Court on writ of certiorari. Supersedeas or stay of proceedings taken to the Supreme Court by appeal from courts of appeals, or direct appeals from a district court or three-judge courts, is governed by Rule 62 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.

1949 ActThis section clarifies the meaning of subsection (c) of section 2101 of title 28, U.S.C. At present, such subsection, after the words, “ninety days after entry of such judgment or decree”, reads, “unless, upon application for writ of certiorari, for good cause, the Supreme Court or a justice thereof allows an additional time not exceeding sixty days.”
The new subsection (d) of section 2101 supplies an omission in revised title 28, U.S.C., and confirms the authority of the Supreme Court to regulate the time for seeking review of State criminal cases.
The other amendment merely renumbers subsections (d) and (e) of such section 2101 as subsections (e) and (f), respectively.

Editorial Notes
Amendments1994—Subsec. (g). Pub. L. 103–337 substituted “Court of Appeals for the Armed Forces” for “Court of Military Appeals”.
1988—Subsec. (a). Pub. L. 100–352 substituted “section 1253” for “sections 1252, 1253, and 2282”.
1983—Subsec. (g). Pub. L. 98–209 added subsec. (g).
1949—Subsec. (c). Act May 24, 1949, § 106(a), clarified the allowance of an additional 60 days in which to apply for a writ of certiorari.
Subsecs. (d) to (f). Act May 24, 1949, § 106(b), added subsec. (d) and redesignated former subsecs. (d) and (e) as (e) and (f), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–352 effective ninety days after June 27, 1988, except that such amendment not to apply to cases pending in Supreme Court on such effective date or affect right to review or manner of reviewing judgment or decree of court which was entered before such effective date, see section 7 of Pub. L. 100–352, set out as a note under section 1254 of this title.

Effective Date of 1983 AmendmentAmendment by Pub. L. 98–209 effective on first day of eighth calendar month beginning after Dec. 6, 1983, see section 12(a)(1) of Pub. L. 98–209, set out as a note under section 801 of Title 10, Armed Forces.



§ 2102. Priority of criminal case on appeal from State court
Criminal cases on review from State courts shall have priority, on the docket of the Supreme Court, over all cases except cases to which the United States is a party and such other cases as the court may decide to be of public importance.
(June 25, 1948, ch. 646, 62 Stat. 962.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 351 (Mar. 3, 1911, ch. 231, § 253, 36 Stat. 1160; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54).
Changes were made in phraseology.



[§ 2103. Repealed. Pub. L. 100–352, § 5(c), June 27, 1988, 102 Stat. 663]

Section, acts June 25, 1948, ch. 646, 62 Stat. 962; Sept. 19, 1962, Pub. L. 87–669, § 1, 76 Stat. 556, provided that appeal from State court or from a United States court of appeals improvidently taken be regarded as petition for writ of certiorari.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective ninety days after June 27, 1988, except that such repeal not to apply to cases pending in Supreme Court on such effective date or affect right to review or manner of reviewing judgment or decree of court which was entered into before such effective date, see section 7 of Pub. L. 100–352, set out as a note under section 1254 of this title.



§ 2104. Reviews of State court decisions
A review by the Supreme Court of a judgment or decree of a State court shall be conducted in the same manner and under the same regulations, and shall have the same effect, as if the judgment or decree reviewed had been rendered in a court of the United States.
(June 25, 1948, ch. 646, 62 Stat. 962; Pub. L. 100–352, § 5(d)(1), June 27, 1988, 102 Stat. 663.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 871 (R.S., § 1003).
Words “An appeal to” were substituted for “writs of error from”, in view of the abolition of the writ of error.
Changes were made in phraseology.

Editorial Notes
Amendments1988—Pub. L. 100–352 substituted “Reviews of State court decisions” for “Appeals from State courts” in section catchline and amended text generally. Prior to amendment, text read as follows: “An appeal to the Supreme Court from a State court shall be taken in the same manner and under the same regulations, and shall have the same effect, as if the judgment or decree appealed from had been rendered in a court of the United States.”

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–352 effective ninety days after June 27, 1988, except that such amendment not to apply to cases pending in Supreme Court on such effective date or affect right to review or manner of reviewing judgment or decree of court which was entered before such effective date, see section 7 of Pub. L. 100–352, set out as a note under section 1254 of this title.



§ 2105. Scope of review; abatement
There shall be no reversal in the Supreme Court or a court of appeals for error in ruling upon matters in abatement which do not involve jurisdiction.
(June 25, 1948, ch. 646, 62 Stat. 963.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 879 (R.S. § 1011; Feb. 18, 1875, ch. 80, § 1, 18 Stat. 318).
The revised language is substituted for the provisions of section 879 of title 28, U.S.C., 1940 ed., to avoid any construction that matters of fact are not reviewable in nonjury cases. Such section 879 related to review upon a writ of error which applied only to actions at law. (See Rule 52(a) of the Federal Rules of Civil Procedure limiting the review of questions of fact which renders unnecessary any statutory limitation.)
Rule 7(c) of the Federal Rules of Civil Procedure abolished all pleas, and the rules adopted the motion as a substitute therefor.
Words “matters in abatement” were, therefore, substituted for the abolished “plea in abatement” and “plea to the jurisdiction.”
Changes were made in phraseology.



§ 2106. Determination
The Supreme Court or any other court of appellate jurisdiction may affirm, modify, vacate, set aside or reverse any judgment, decree, or order of a court lawfully brought before it for review, and may remand the cause and direct the entry of such appropriate judgment, decree, or order, or require such further proceedings to be had as may be just under the circumstances.
(June 25, 1948, ch. 646, 62 Stat. 963.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 344, 876, 877 (R.S. § 701; Mar. 3, 1891, ch. 517, §§ 10, 11, 26 Stat. 829; Mar. 3, 1911, ch. 231, §§ 231, 236, 237, 291, 36 Stat. 1156, 1167; Dec. 23, 1914, ch. 2, 38 Stat. 790; Sept. 16, 1916, ch. 448, § 2, 39 Stat. 726; Feb. 17, 1922, ch. 54, 42 Stat. 366; Feb. 13, 1925, ch. 229, § 1, 43 Stat. 937; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54).
Section consolidates part of section 344 of title 28, U.S.C., 1940 ed., with sections 876 and 877 of said title. Other provisions of said section 344 are incorporated in sections 1257 and 2103 of this title.
Words “or a court of appeals” were inserted after “Supreme Court” upon authority of United States v. Illinois Surety Co., C.C.A. 1915, 226 F. 653, affirmed 37 S.Ct. 614, 244 U.S. 376, 61 L.Ed. 1206, wherein it was held that this section also applied to the courts of appeals in view of section 11 of the Circuit Court of Appeals Act of Mar. 3, 1891, ch. 517, 28 Stat. 829.
The revised section will cover instances where the Supreme Court remands a case to the highest court of a State and to the United States Tax Court. It will also cover a remand of a case to the Court of Claims or the Court of Customs and Patent Appeals. For authority to remand a case to The Tax Court, see Equitable Life Assurance Society of U.S. v. Commissioner of Internal Revenue, 1944, 64 S.Ct. 722, 321 U.S. 560, 88 L.Ed. 927.
Revised section will also permit a remand by the Supreme Court to a court of appeals inasmuch as such latter court then would be a lower court. The revised section is in conformity with numerous holdings of the Supreme Court to the effect that such a remand may be made. See especially, Maryland Casualty Co. v. United States, 1929, 49 S.Ct. 484, 279 U.S. 792, 73 L.Ed. 960; Krauss Bros. Co. v. Mellon, 1928, 48 S.Ct. 358, 276 U.S. 386, 72 L.Ed. 620 and Buzyuski v. Luckenbach S. S. Co., 1928, 48 S.Ct. 440, 277 U.S. 226, 72 L.Ed. 860.
The last sentence of section 876 of title 28, U.S.C., 1940 ed., providing that the Supreme Court should not issue execution but should send a special mandate to the inferior court to award execution, was omitted. See rule 34 of the revised rules of the Supreme Court relating to Mandates, and section 1651 of this title authorizing the Supreme Court to issue all writs necessary in aid of its jurisdiction.
Changes were made in phraseology.



§ 2107. Time for appeal to court of appeals(a) Except as otherwise provided in this section, no appeal shall bring any judgment, order or decree in an action, suit or proceeding of a civil nature before a court of appeals for review unless notice of appeal is filed, within thirty days after the entry of such judgment, order or decree.

(b) In any such action, suit, or proceeding, the time as to all parties shall be 60 days from such entry if one of the parties is—(1) the United States;

(2) a United States agency;

(3) a United States officer or employee sued in an official capacity; or

(4) a current or former United States officer or employee sued in an individual capacity for an act or omission occurring in connection with duties performed on behalf of the United States, including all instances in which the United States represents that officer or employee when the judgment, order, or decree is entered or files the appeal for that officer or employee.


(c) The district court may, upon motion filed not later than 30 days after the expiration of the time otherwise set for bringing appeal, extend the time for appeal upon a showing of excusable neglect or good cause. In addition, if the district court finds—(1) that a party entitled to notice of the entry of a judgment or order did not receive such notice from the clerk or any party within 21 days of its entry, and

(2) that no party would be prejudiced,

the district court may, upon motion filed within 180 days after entry of the judgment or order or within 14 days after receipt of such notice, whichever is earlier, reopen the time for appeal for a period of 14 days from the date of entry of the order reopening the time for appeal.

(d) This section shall not apply to bankruptcy matters or other proceedings under Title 11.

(June 25, 1948, ch. 646, 62 Stat. 963; May 24, 1949, ch. 139, §§ 107, 108, 63 Stat. 104; Pub. L. 95–598, title II, § 248, Nov. 6, 1978, 92 Stat. 2672; Pub. L. 102–198, § 12, Dec. 9, 1991, 105 Stat. 1627; Pub. L. 111–16, § 6(3), May 7, 2009, 123 Stat. 1608; Pub. L. 112–62, § 3, Nov. 29, 2011, 125 Stat. 757.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 227a, 230, and section 1142 of title 26, U.S.C., 1940 ed., Internal Revenue Code (Mar. 3, 1891, ch. 517, § 11, 26 Stat. 829; Mar. 3, 1911, ch. 231, § 129, 36 Stat. 1134; Feb. 13, 1925, ch. 229, § 8(c), 43 Stat. 940; Feb. 28, 1927, ch. 228, 44 Stat. 1261; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54; Feb. 10, 1939, ch. 2, § 1142, 53 Stat. 165; Oct. 21, 1942, ch. 619, title V, § 504(a), (c), 56 Stat. 957).
Section consolidates sections 227a and 230 of title 28, U.S.C., 1940 ed., with section 1142 of title 26, U.S.C., 1940 ed., Internal Revenue Code. Other provisions of such section 227a are incorporated in section 1292 of this title.
Section 227a of title 28, U.S.C., 1940 ed., provided a time limit of 30 days for appeals from patent-infringement decisions, and section 230 of title 28, U.S.C., 1940 ed., permitted 3 months for appeals generally. The revised section adopts the 30-day limit in conformity with recommendations of members of the Judicial Conference of the United States and proposed amendment to Rule 73 of the Federal Rules of Civil Procedure.
Section 1142 of title 26, U.S.C., 1940 ed., provided for 3 months within which to petition for appeal from a decision of The Tax Court. The second paragraph of the revised section reduces this to 60 days for reasons explained above. Other provisions of said section 1142 making a distinction between decisions before and after June 6, 1932, were omitted as executed.
Words “in an action, suit, or proceeding of a civil nature” were added in view of Rule 37 of the Federal Rules of Criminal Procedure prescribing a different limitation for criminal appeals.
Words “notice of appeal is filed” were substituted for provisions of sections 230 of title 28, U.S.C., 1940 ed., and 1142 of title 26, U.S.C., 1940 ed., for petition and allowance of appeal in order to eliminate the useless paper work involved in a pro forma application for appeal and perfunctory allowance of the same. The effect of the section is to require appeals to the courts of appeals in all cases to be taken by filing notice of appeal. See Rule 73(b) of Federal Rules of Civil Procedure.
The case of Mosier v. Federal Reserve Bank of New York, C.C.A. 1942, 132 F.2d 710, holds that the Federal Rules of Civil Procedure changing the method of “taking” an appeal, do not affect the time limitation prescribed by section 230 of title 28, U.S.C., 1940 ed.
Word “order” was added, in two places, after “judgment” so as to make the section cover all appeals of which the courts of appeals have jurisdiction, as set forth in section 1291 et seq. of this title.
The last paragraph was added in conformity with section 48 of title 11, U.S.C., 1940 ed., Bankruptcy, and other sections of that title regulating appellate procedure in bankruptcy matters.
The third paragraph was inserted to conform to the existing practice in Admiralty upon the recommendation of the Committee on the Federal Courts of the New York County Lawyers Association.
The time for appeal to the Court of Customs and Patent Appeals in patent and trade-mark cases is governed by section 89 of title 15, U.S.C., 1940 ed., Commerce and Trade, and section 60 of title 35, U.S.C., 1940 ed., Patents, and Rule 25 of the Rules of such court, and, in customs cases, by section 2601 of this title.
Changes were made in phraseology.

Senate Revision AmendmentBy Senate amendment, all provisions relating to the Tax Court were eliminated. Therefore, section 1142 of title 26, U.S.C., Internal Revenue Code, was not one of the sources of this section as finally enacted. However, no change in the text of this section was necessary. See 80th Congress Senate Report No. 1559.

1949 ActThis amendment to section 2107 of title 28, U.S.C., restores the former 15-day limitation of time within which to appeal from an interlocutory order in admiralty.
This amendment eliminates as surplusage the words “in any such action, suit or proceeding,” from the fourth paragraph of section 2107 of title 28, U.S.C., and corrects a typographical error in the same paragraph.

Editorial Notes
Amendments2011—Subsec. (b). Pub. L. 112–62 added subsec. (b) and struck out former subsec. (b) which read as follows: “In any such action, suit or proceeding in which the United States or an officer or agency thereof is a party, the time as to all parties shall be sixty days from such entry.”
2009—Subsec. (c). Pub. L. 111–16 substituted “within 14 days” for “within 7 days” in concluding provisions.
1991—Pub. L. 102–198 designated first and second pars. as subsecs. (a) and (b), respectively, added subsec. (c), designated fifth par. as subsec. (d), and struck out third and fourth pars. which read as follows:
“In any action, suit or proceeding in admiralty, the notice of appeal shall be filed within ninety days after the entry of the order, judgment or decree appealed from, if it is a final decision, and within fifteen days after its entry if it is an interlocutory decree.
“The district court may extend the time for appeal not exceeding thirty days from the expiration of the original time herein prescribed, upon a showing of excusable neglect based on failure of a party to learn of the entry of the judgment, order or decree.”
1978—Pub. L. 95–598 directed the amendment of section by inserting “or the bankruptcy court” after “district court” and by striking out the final par., which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1949—Act May 24, 1949, restored, in third par., the 15-day limitation of time within which to appeal from an interlocutory order in admiralty, and in fourth par., substituted “The district court may” for “The district court, in any such action, suit, or proceeding, may” and corrected spelling of “excusable”.

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentPub. L. 112–62, § 4, Nov. 29, 2011, 125 Stat. 757, provided that: “The amendment made by this Act [amending this section] shall take effect on December 1, 2011.”


Effective Date of 2009 AmendmentAmendment by Pub. L. 111–16 effective Dec. 1, 2009, see section 7 of Pub. L. 111–16, set out as a note under section 109 of Title 11, Bankruptcy.

FindingsPub. L. 112–62, § 2, Nov. 29, 2011, 125 Stat. 756, provided that: 
“Congress finds that—
“(1) section 2107 of title 28, United States Code, and rule 4 of the Federal Rules of Appellate Procedure provide that the time to appeal for most civil actions is 30 days, but that the appeal time for all parties is 60 days when the parties in the civil action include the United States, a United States officer, or a United States agency;

“(2) the 60-day period should apply if one of the parties is—“(A) the United States;

“(B) a United States agency;

“(C) a United States officer or employee sued in an official capacity; or

“(D) a current or former United States officer or employee sued in an individual capacity for an act or omission occurring in connection with duties performed on behalf of the United States;


“(3) section 2107 of title 28, United States Code, and rule 4 of the Federal Rules of Appellate Procedure (as amended to take effect on December 1, 2011, in accordance with section 2074 of that title) should uniformly apply the 60-day period to those civil actions relating to a Federal officer or employee sued in an individual capacity for an act or omission occurring in connection with Federal duties;

“(4) the civil actions to which the 60-day periods should apply include all civil actions in which a legal officer of the United States represents the relevant officer or employee when the judgment or order is entered or in which the United States files the appeal for that officer or employee; and

“(5) the application of the 60-day period in section 2107 of title 28, United States Code, and rule 4 of the Federal Rules of Appellate Procedure—“(A) is not limited to civil actions in which representation of the United States is provided by the Department of Justice; and

“(B) includes all civil actions in which the representation of the United States is provided by a Federal legal officer acting in an official capacity, such as civil actions in which a Member, officer, or employee of the Senate or the House of Representatives is represented by the Office of Senate Legal Counsel or the Office of General Counsel of the House of Representatives.”







§ 2108. Proof of amount in controversy
Where the power of any court of appeals to review a case depends upon the amount or value in controversy, such amount or value, if not otherwise satisfactorily disclosed upon the record, may be shown and ascertained by the oath of a party to the case or by other competent evidence.
(June 25, 1948, ch. 646, 62 Stat. 963.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 231 (Feb. 13, 1925, ch. 229, § 9, 43 Stat. 941).
Words “or in the Supreme Court” were omitted. Section 7 of the 1925 act containing such words related to review by the Supreme Court of the United States of decisions of the Supreme Court of the Philippine Islands and designated a certain jurisdictional amount. Such section 7 has now become obsolete, in view of the recognition of the independence of the Philippines, title 48 U.S.C., 1940 ed., § 1240, Territories and Insular Possessions, and there is no other case wherein the power of the Supreme Court to review depends on the amount or value in controversy.



§ 2109. Quorum of Supreme Court justices absent
If a case brought to the Supreme Court by direct appeal from a district court cannot be heard and determined because of the absence of a quorum of qualified justices, the Chief Justice of the United States may order it remitted to the court of appeals for the circuit including the district in which the case arose, to be heard and determined by that court either sitting in banc or specially constituted and composed of the three circuit judges senior in commission who are able to sit, as such order may direct. The decision of such court shall be final and conclusive. In the event of the disqualification or disability of one or more of such circuit judges, such court shall be filled as provided in chapter 15 of this title.
In any other case brought to the Supreme Court for review, which cannot be heard and determined because of the absence of a quorum of qualified justices, if a majority of the qualified justices shall be of opinion that the case cannot be heard and determined at the next ensuing term, the court shall enter its order affirming the judgment of the court from which the case was brought for review with the same effect as upon affirmance by an equally divided court.
(June 25, 1948, ch. 646, 62 Stat. 963.)

Historical and Revision NotesBased on portions of section 29 of title 15, U.S.C., 1940 ed., Commerce and Trade, and section 45 of title 49, U.S.C., 1940 ed., Transportation (Feb. 11, 1903, ch. 544, § 2, 32 Stat. 823; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167; June 9, 1944, ch. 239, 58 Stat. 272).
Section consolidates portions of section 29 of title 15, U.S.C., 1940 ed., and section 45 of title 49, U.S.C., 1940 ed., with changes of substance and phraseology.
The revised section includes the principal provisions of sections 29 and 45 of titles 15 and 49, U.S.C., 1940 ed., respectively, in case of the absence of a quorum of qualified Justices of the Supreme Court.
Sections 29 and 45 of titles 15 and 49, U.S.C., 1940 ed., respectively, were identical and were applicable only to decisions of three-judge courts in antitrust cases under section 107 of said title 15 and Interstate Commerce cases under sections 1, 8, and 12 of said title 49, “or any other acts having a like purpose that may hereinafter be enacted.” The revised section broadens and extends the application of such provisions to include “any case involving a direct appeal to the Supreme Court from the decision of a district court or a district court of three judges which cannot be heard and determined because of the absence of a quorum of qualified justices.” It includes direct appeals in criminal cases under section 3731 of title 18 (H.R. 1600, 80th Cong.).
Sections 29 and 45 of titles 15 and 49, U.S.C., 1940 ed., respectively provided that the Supreme Court certify the case to the Circuit Court of Appeals and that the Senior Circuit Judge, qualified to participate should designate himself and two other circuit judges next in order of seniority. Other provisions were made for designation of circuit judges from other circuits in case of insufficient circuit judges being available in the circuit.
The revised section permits the Chief Justice of the United States to designate the “court of appeals” to hear the case in banc or by means of a specially constituted court of appeals composed of the three circuit judges senior in commission who are able to sit. In case of disqualification or disability, the court shall be filled by designation and assignment as provided in chapter 15 of this title.
The provisions of section 29 of title 15, U.S.C., 1940 ed., and section 45 of title 49, U.S.C., 1940 ed., relating to time for appeal are incorporated in section 2101 of this title. The provisions of said sections for direct appeal to the Supreme Court are retained in said titles 15 and 49.
The second paragraph of the revised section is new. It recognizes the necessity of final disposition of litigation in which appellate review has been had and further review by the Supreme Court is impossible for lack of a quorum of qualified justices.



[§ 2110. Repealed. Pub. L. 97–164, title I, § 136, Apr. 2, 1982, 96 Stat. 41]

Section, acts June 25, 1948, ch. 646, 62 Stat. 964; May 24, 1949, ch. 139, § 109, 63 Stat. 105, provided that appeals to the Court of Claims in tort claims cases, as provided in section 1504 of this title, be taken within 90 days after the entry of the final judgment of the district court.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.



§ 2111. Harmless error
On the hearing of any appeal or writ of certiorari in any case, the court shall give judgment after an examination of the record without regard to errors or defects which do not affect the substantial rights of the parties.
(Added May 24, 1949, ch. 139, § 110, 63 Stat. 105.)

Historical and Revision Notes
1949 ActIncorporates in title 28, U.S.C., as section 2111 thereof, the harmless error provisions of section 269 of the Judicial Code (now repealed), which applied to all courts of the United States and to all cases therein and therefore was superseded only in part by the Federal Procedural Rules, which apply only to the United States district courts.



§ 2112. Record on review and enforcement of agency orders(a) The rules prescribed under the authority of section 2072 of this title may provide for the time and manner of filing and the contents of the record in all proceedings instituted in the courts of appeals to enjoin, set aside, suspend, modify, or otherwise review or enforce orders of administrative agencies, boards, commissions, and officers. Such rules may authorize the agency, board, commission, or officer to file in the court a certified list of the materials comprising the record and retain and hold for the court all such materials and transmit the same or any part thereof to the court, when and as required by it, at any time prior to the final determination of the proceeding, and such filing of such certified list of the materials comprising the record and such subsequent transmittal of any such materials when and as required shall be deemed full compliance with any provision of law requiring the filing of the record in the court. The record in such proceedings shall be certified and filed in or held for and transmitted to the court of appeals by the agency, board, commission, or officer concerned within the time and in the manner prescribed by such rules. If proceedings are instituted in two or more courts of appeals with respect to the same order, the following shall apply:(1) If within ten days after issuance of the order the agency, board, commission, or officer concerned receives, from the persons instituting the proceedings, the petition for review with respect to proceedings in at least two courts of appeals, the agency, board, commission, or officer shall proceed in accordance with paragraph (3) of this subsection. If within ten days after the issuance of the order the agency, board, commission, or officer concerned receives, from the persons instituting the proceedings, the petition for review with respect to proceedings in only one court of appeals, the agency, board, commission, or officer shall file the record in that court notwithstanding the institution in any other court of appeals of proceedings for review of that order. In all other cases in which proceedings have been instituted in two or more courts of appeals with respect to the same order, the agency, board, commission, or officer concerned shall file the record in the court in which proceedings with respect to the order were first instituted.

(2) For purposes of paragraph (1) of this subsection, a copy of the petition or other pleading which institutes proceedings in a court of appeals and which is stamped by the court with the date of filing shall constitute the petition for review. Each agency, board, commission, or officer, as the case may be, shall designate by rule the office and the officer who must receive petitions for review under paragraph (1).

(3) If an agency, board, commission, or officer receives two or more petitions for review of an order in accordance with the first sentence of paragraph (1) of this subsection, the agency, board, commission, or officer shall, promptly after the expiration of the ten-day period specified in that sentence, so notify the judicial panel on multidistrict litigation authorized by section 1407 of this title, in such form as that panel shall prescribe. The judicial panel on multidistrict litigation shall, by means of random selection, designate one court of appeals, from among the courts of appeals in which petitions for review have been filed and received within the ten-day period specified in the first sentence of paragraph (1), in which the record is to be filed, and shall issue an order consolidating the petitions for review in that court of appeals. The judicial panel on multidistrict litigation shall, after providing notice to the public and an opportunity for the submission of comments, prescribe rules with respect to the consolidation of proceedings under this paragraph. The agency, board, commission, or officer concerned shall file the record in the court of appeals designated pursuant to this paragraph.

(4) Any court of appeals in which proceedings with respect to an order of an agency, board, commission, or officer have been instituted may, to the extent authorized by law, stay the effective date of the order. Any such stay may thereafter be modified, revoked, or extended by a court of appeals designated pursuant to paragraph (3) with respect to that order or by any other court of appeals to which the proceedings are transferred.

(5) All courts in which proceedings are instituted with respect to the same order, other than the court in which the record is filed pursuant to this subsection, shall transfer those proceedings to the court in which the record is so filed. For the convenience of the parties in the interest of justice, the court in which the record is filed may thereafter transfer all the proceedings with respect to that order to any other court of appeals.


(b) The record to be filed in the court of appeals in such a proceeding shall consist of the order sought to be reviewed or enforced, the findings or report upon which it is based, and the pleadings, evidence, and proceedings before the agency, board, commission, or officer concerned, or such portions thereof (1) as the rules prescribed under the authority of section 2072 of this title may require to be included therein, or (2) as the agency, board, commission, or officer concerned, the petitioner for review or respondent in enforcement, as the case may be, and any intervenor in the court proceeding by written stipulation filed with the agency, board, commission, or officer concerned or in the court in any such proceeding may consistently with the rules prescribed under the authority of section 2072 of this title designate to be included therein, or (3) as the court upon motion of a party or, after a prehearing conference, upon its own motion may by order in any such proceeding designate to be included therein. Such a stipulation or order may provide in an appropriate case that no record need be filed in the court of appeals. If, however, the correctness of a finding of fact by the agency, board, commission, or officer is in question all of the evidence before the agency, board, commission, or officer shall be included in the record except such as the agency, board, commission, or officer concerned, the petitioner for review or respondent in enforcement, as the case may be, and any intervenor in the court proceeding by written stipulation filed with the agency, board, commission, or officer concerned or in the court agree to omit as wholly immaterial to the questioned finding. If there is omitted from the record any portion of the proceedings before the agency, board, commission, or officer which the court subsequently determines to be proper for it to consider to enable it to review or enforce the order in question the court may direct that such additional portion of the proceedings be filed as a supplement to the record. The agency, board, commission, or officer concerned may, at its option and without regard to the foregoing provisions of this subsection, and if so requested by the petitioner for review or respondent in enforcement shall, file in the court the entire record of the proceedings before it without abbreviation.

(c) The agency, board, commission, or officer concerned may transmit to the court of appeals the original papers comprising the whole or any part of the record or any supplemental record, otherwise true copies of such papers certified by an authorized officer or deputy of the agency, board, commission, or officer concerned shall be transmitted. Any original papers thus transmitted to the court of appeals shall be returned to the agency, board, commission, or officer concerned upon the final determination of the review or enforcement proceeding. Pending such final determination any such papers may be returned by the court temporarily to the custody of the agency, board, commission, or officer concerned if needed for the transaction of the public business. Certified copies of any papers included in the record or any supplemental record may also be returned to the agency, board, commission, or officer concerned upon the final determination of review or enforcement proceedings.

(d) The provisions of this section are not applicable to proceedings to review decisions of the Tax Court of the United States or to proceedings to review or enforce those orders of administrative agencies, boards, commissions, or officers which are by law reviewable or enforceable by the district courts.

(Added Pub. L. 85–791, § 2, Aug. 28, 1958, 72 Stat. 941; amended Pub. L. 89–773, § 5(a), (b), Nov. 6, 1966, 80 Stat. 1323; Pub. L. 100–236, § 1, Jan. 8, 1988, 101 Stat. 1731.)

Editorial Notes
Amendments1988—Subsec. (a). Pub. L. 100–236 substituted “If proceedings are instituted in two or more courts of appeals with respect to the same order, the following shall apply:” and pars. (1) to (5) for “If proceedings have been instituted in two or more courts of appeals with respect to the same order the agency, board, commission, or officer concerned shall file the record in that one of such courts in which a proceeding with respect to such order was first instituted. The other courts in which such proceedings are pending shall thereupon transfer them to the court of appeals in which the record has been filed. For the convenience of the parties in the interest of justice such court may thereafter transfer all the proceedings with respect to such order to any other court of appeals.”
1966—Subsec. (a). Pub. L. 89–773, § 5(a), substituted “The rules prescribed under the authority of section 2072 of this title may provide for the time and manner of filing” for “The several courts of appeal shall have power to adopt, with the approval of the Judicial Conference of the United States, rules, which so far as practicable shall be uniform in all such courts prescribing the time and manner of filing.” See section 2072 of this title.
Subsec. (b). Pub. L. 89–773, § 5(b), substituted “the rules prescribed under the authority of section 2072 of this title” for “the said rules of the court of appeals” and for “the rules of such court”.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentPub. L. 100–236, § 3, Jan. 8, 1988, 101 Stat. 1732, provided that: “The amendments made by this Act [amending this section and section 1369 of Title 33, Navigation and Navigable Waters] take effect 180 days after the date of the enactment of this Act [Jan 8, 1988], except that the judicial panel on multidistrict litigation may issue rules pursuant to subsection (a)(3) of section 2112 of title 28, United States Code (as added by section 1), on or after such date of enactment.”


Savings ProvisionPub. L. 89–773, § 5(c), Nov. 6, 1966, 80 Stat. 1323, provided that: “The amendments of section 2112 of title 28 of the United States Code made by this Act shall not operate to invalidate or repeal rules adopted under the authority of that section prior to the enactment of this Act [Nov. 6, 1966], which rules shall remain in effect until superseded by rules prescribed under the authority of section 2072 of title 28 of the United States Code as amended by this Act.”




§ 2113. Definition
For purposes of this chapter, the terms “State court”, “State courts”, and “highest court of a State” include the District of Columbia Court of Appeals.
(Added Pub. L. 91–358, title I, § 172(a)(2)(A), July 29, 1970, 84 Stat. 590.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective the first day of the seventh calendar month which begins after July 29, 1970, see section 199(a) of Pub. L. 91–358, set out as an Effective Date of 1970 Amendment note under section 1257 of this title.





PART VI—PARTICULAR PROCEEDINGS



Chap.

Sec.

151.Declaratory Judgments2201

153.Habeas Corpus2241

154.Special habeas corpus procedures in capital cases2261.11 So in original.

155.Injunctions; Three-Judge Courts2281

157.Surface Transportation Board Orders; Enforcement and Review2321

158.Orders of Federal Agencies; Review2341

159.Interpleader2361

161.United States as Party Generally2401

163.Fines, Penalties and Forfeitures2461

165.United States Court of Federal Claims Procedure2501

[167.Repealed.]

169.Court of International Trade Procedure2631

171.Tort Claims Procedure2671

173.Attachment in Postal Suits2710

[175.Repealed.]

176.Federal Debt Collection Procedure3001

178.Professional and Amateur Sports Protection3701

179.Judicial Review of Certain Actions by Presidential Offices3901

180.Assumption of Certain Contractual Obligations4001

181.Foreign judgments 22 So in original. Probably should be capitalized.4101.1

190.Miscellaneous5001



Senate Revision AmendmentChapters 169, 171 and 173 were renumbered “167”, “169” and “171”, respectively, without change in their section numbers, by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments2014—Pub. L. 113–287, § 4(b)(2), Dec. 19, 2014, 128 Stat. 3261, added item for chapter 190.
2010—Pub. L. 111–223, § 3(c), Aug. 10, 2010, 124 Stat. 2384, added item for chapter 181.
2000—Pub. L. 106–310, div. B, title XXXIV, § 3405(c)(2), Oct. 17, 2000, 114 Stat. 1221, struck out item for chapter 175 “Civil Commitment and Rehabilitation of Narcotic Addicts”.
1998—Pub. L. 105–304, title IV, § 406(b), Oct. 28, 1998, 112 Stat. 2905, added item for chapter 180.
1996—Pub. L. 104–331, § 3(e), Oct. 26, 1996, 110 Stat. 4071, added item for chapter 179.
Pub. L. 104–132, title I, § 107(b), Apr. 24, 1996, 110 Stat. 1226, as amended Pub. L. 104–294, title VI, § 605(k), Oct. 11, 1996, 110 Stat. 3510, added item for chapter 154.
1995—Pub. L. 104–88, title III, § 305(c)(2), Dec. 29, 1995, 109 Stat. 945, which directed amendment of the item for chapter 157 in the table of chapters of this title by substituting “Surface Transportation Board” for “Interstate Commerce Commission”, was executed by making the substitution in the table of chapters for this part to reflect the probable intent of Congress.
1992—Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516, substituted “United States Court of Federal Claims” for “United States Claims Court” in item for chapter 165.
Pub. L. 102–559, § 2(b), Oct. 28, 1992, 106 Stat. 4228, substituted “Procedure” for “Procedures” in item for chapter 176 and added item for chapter 178.
1990—Pub. L. 101–647, title XXXVI, § 3302 [3612], Nov. 29, 1990, 104 Stat. 4964, added item for chapter 176.
1982—Pub. L. 97–164, title I, §§ 139(o)(1), 140, Apr. 2, 1982, 96 Stat. 44, substituted “United States Claims Court Procedure” for “Court of Claims Procedure” in item for chapter 165 and struck out item for chapter 167 “Court of Customs and Patent Appeals Procedure”.
1980—Pub. L. 96–417, title V, § 501(25), Oct. 10, 1980, 94 Stat. 1742, substituted “Court of International Trade Procedure” for “Customs Court Procedure” in item for chapter 169.
1966—Pub. L. 89–793, title VI, § 603, Nov. 8, 1966, 80 Stat. 1450, added item for chapter 175.
Pub. L. 89–554, § 4(d), Sept. 6, 1966, 80 Stat. 621, added item for chapter 158.
1960—Pub. L. 86–682, § 10, Sept. 2, 1960, 74 Stat. 708, added item for chapter 173.


CHAPTER 151—DECLARATORY JUDGMENTS



Sec.


2201.Creation of remedy.


2202.Further relief.



§ 2201. Creation of remedy(a) In a case of actual controversy within its jurisdiction, except with respect to Federal taxes other than actions brought under section 7428 of the Internal Revenue Code of 1986, a proceeding under section 505 or 1146 of title 11, or in any civil action involving an antidumping or countervailing duty proceeding regarding a class or kind of merchandise of a free trade area country (as defined in section 516A(f)(9) of the Tariff Act of 1930), as determined by the administering authority, any court of the United States, upon the filing of an appropriate pleading, may declare the rights and other legal relations of any interested party seeking such declaration, whether or not further relief is or could be sought. Any such declaration shall have the force and effect of a final judgment or decree and shall be reviewable as such.

(b) For limitations on actions brought with respect to drug patents see section 505 or 512 of the Federal Food, Drug, and Cosmetic Act, or section 351 of the Public Health Service Act.

(June 25, 1948, ch. 646, 62 Stat. 964; May 24, 1949, ch. 139, § 111, 63 Stat. 105; Aug. 28, 1954, ch. 1033, 68 Stat. 890; Pub. L. 85–508, § 12(p), July 7, 1958, 72 Stat. 349; Pub. L. 94–455, title XIII, § 1306(b)(8), Oct. 4, 1976, 90 Stat. 1719; Pub. L. 95–598, title II, § 249, Nov. 6, 1978, 92 Stat. 2672; Pub. L. 98–417, title I, § 106, Sept. 24, 1984, 98 Stat. 1597; Pub. L. 100–449, title IV, § 402(c), Sept. 28, 1988, 102 Stat. 1884; Pub. L. 100–670, title I, § 107(b), Nov. 16, 1988, 102 Stat. 3984; Pub. L. 103–182, title IV, § 414(b), Dec. 8, 1993, 107 Stat. 2147; Pub. L. 111–148, title VII, § 7002(c)(2), Mar. 23, 2010, 124 Stat. 816; Pub. L. 116–113, title IV, § 423(b), Jan. 29, 2020, 134 Stat. 66.)

Amendment of SectionFor termination of amendment by section 501(c) of Pub. L. 100–449, see Effective and Termination Dates of 1988 Amendment note below.

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 400 (Mar. 3, 1911, ch. 231, § 274d, as added June 14, 1934, ch. 512, 48 Stat. 955; Aug. 30, 1935, ch. 829, § 405, 49 Stat. 1027).
This section is based on the first paragraph of section 400 of title 28, U.S.C., 1940 ed. Other provisions of such section are incorporated in section 2202 of this title.
While this section does not exclude declaratory judgments with respect to State taxes, such suits will not ordinarily be entertained in the courts of the United States where State law makes provision for payment under protest and recovery back or otherwise affords adequate remedy in the State courts. See Great Lakes Dredge & Dock Co. v. Huffman, La. 1943, 63 S.Ct. 1070, 319 U.S. 293, 87 L.Ed. 1407. See also Spector Motor Service v. McLaughlin, Conn. 1944, 65 S.Ct. 152, 323 U.S. 101, 89 L.Ed. 101. See also section 1341 of this title forbidding district courts to restrain enforcements of State taxes where State courts afford plain, speedy, and efficient remedy.
Changes were made in phraseology.

1949 ActSection corrects a typographical error in section 2201 of title 28, U.S.C.

Editorial Notes

References in TextSection 7428 of the Internal Revenue Code of 1986, referred to in subsec. (a), is classified to section 7428 of Title 26, Internal Revenue Code.
Section 516A(f)(9) of the Tariff Act of 1930, referred to in subsec. (a), is classified to section 1516a(f)(9) of Title 19, Customs Duties.
Sections 505 and 512 of the Federal Food, Drug, and Cosmetic Act, referred to in subsec. (b), are classified to sections 355 and 360b, respectively, of Title 21, Food and Drugs.
Section 351 of the Public Health Service Act, referred to in subsec. (b), is classified to section 262 of Title 42, The Public Health and Welfare.

Amendments2020—Subsec. (a). Pub. L. 116–113 substituted “section 516A(f)(9)” for “section 516A(f)(10)”.
2010—Subsec. (b). Pub. L. 111–148 inserted “, or section 351 of the Public Health Service Act” before period.
1993—Subsec. (a). Pub. L. 103–182 substituted “merchandise of a free trade area country (as defined in section 516A(f)(10) of the Tariff Act of 1930),” for “Canadian merchandise,”.
1988—Subsec. (a). Pub. L. 100–449 temporarily substituted “1986,” for “1954 or” and inserted “or in any civil action involving an antidumping or countervailing duty proceeding regarding a class or kind of Canadian merchandise, as determined by the administering authority,” after “title 11,”. See Effective and Termination Dates of 1988 Amendment note below.
Subsec. (b). Pub. L. 100–670 inserted “or 512” after “505”.
1984—Pub. L. 98–417 designated existing provisions as subsec. (a) and added subsec. (b).
1978—Pub. L. 95–598 inserted reference to proceedings under section 505 or 1146 of title 11.
1976—Pub. L. 94–455 substituted “taxes other than actions brought under section 7428 of the Internal Revenue Code of 1954” for “taxes”.
1958—Pub. L. 85–508 struck out provisions which related to District Court for Territory of Alaska. See section 81A of this title which establishes a United States District Court for the State of Alaska.
1954—Act Aug. 28, 1954, extended provisions to Alaska.
1949—Act May 24, 1949, corrected spelling of “or” in second sentence.

Statutory Notes and Related Subsidiaries
Effective Date of 2020 AmendmentAmendment by Pub. L. 116–113 effective on the date on which the USMCA enters into force, but not applicable to certain determinations under section 1516a of Title 19, Customs Duties, or binational panel reviews under NAFTA, see section 432 of Pub. L. 116–113, set out as a note under section 1516a of Title 19.

Effective Date of 1993 AmendmentAmendment by Pub. L. 103–182 effective on the date the North American Free Trade Agreement enters into force with respect to the United States [Jan. 1, 1994], but not applicable to any final determination described in section 1516a(a)(1)(B) or (2)(B)(i), (ii), or (iii) of Title 19, Customs Duties, notice of which is published in the Federal Register before such date, or to a determination described in section 1516a(a)(2)(B)(vi) of Title 19, notice of which is received by the Government of Canada or Mexico before such date, or to any binational panel review under the United States-Canada Free-Trade Agreement, or to any extraordinary challenge arising out of any such review that was commenced before such date, see section 416 of Pub. L. 103–182, formerly set out as an Effective Date note under former section 3431 of Title 19.

Effective and Termination Dates of 1988 AmendmentAmendment by Pub. L. 100–449 effective on date United States-Canada Free-Trade Agreement enters into force (Jan. 1, 1989), and to cease to have effect on date Agreement ceases to be in force, see section 501(a), (c) of Pub. L. 100–449, set out in a note under section 2112 of Title 19, Customs Duties.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–598 effective Oct. 1, 1979, see section 402(c) of Pub. L. 95–598, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.

Effective Date of 1976 AmendmentAmendment by Pub. L. 94–455 applicable with respect to pleadings filed with the United States Tax Court, the District Court of the United States for the District of Columbia, or the United States Court of Claims more than 6 months after Oct. 4, 1976, but only with respect to determinations (or requests for determinations) made after Jan. 1, 1976, see section 1306(c) of Pub. L. 94–455, set out as an Effective Date note under section 7428 of Title 26, Internal Revenue Code.

Effective Date of 1958 AmendmentAmendment by Pub. L. 85–508 effective Jan. 3, 1959, on admission of Alaska into the Union pursuant to Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, see notes set out under section 81A of this title and preceding section 21 of Title 48, Territories and Insular Possessions.

Effect of Termination of USMCA Country StatusFor provisions relating to effect of termination of USMCA country status on sections 401 to 432 of Pub. L. 116–113, see section 4601 of Title 19, Customs Duties.
Amount in ControversyJurisdictional amount in diversity of citizenship cases, see section 1332 of this title.



§ 2202. Further relief
Further necessary or proper relief based on a declaratory judgment or decree may be granted, after reasonable notice and hearing, against any adverse party whose rights have been determined by such judgment.
(June 25, 1948, ch. 646, 62 Stat. 964.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 400 (Mar. 3, 1911, ch. 231, § 274d, as added June 14, 1934, ch. 512, 48 Stat. 955; Aug. 30, 1935, ch. 829, § 405, 49 Stat. 1027).
This section is based on the second paragraph of section 400 of title 28, U.S.C., 1940 ed. Other provisions of such section are incorporated in section 2201 of this title.
Provision in said section 400 that the court shall require adverse parties whose rights are adjudicated to show cause why further relief should not be granted forthwith, were omitted as unnecessary and covered by the revised section.
Provisions relating to submission of interrogatories to a jury were omitted as covered by rule 49 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.




CHAPTER 153—HABEAS CORPUS



Sec.


2241.Power to grant writ.


2242.Application.


2243.Issuance of writ; return; hearing; decision.


2244.Finality of determination.


2245.Certificate of trial judge admissible in evidence.


2246.Evidence; depositions; affidavits.


2247.Documentary evidence.


2248.Return or answer; conclusiveness.


2249.Certified copies of indictment, plea and judgment; duty of respondent.


2250.Indigent petitioner entitled to documents without cost.


2251.Stay of State court proceedings.


2252.Notice.


2253.Appeal.


2254.State custody; remedies in Federal courts.


2255.Federal custody; remedies on motion attacking sentence.


[2256.Omitted.]




Senate Revision AmendmentChapter catchline was changed by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments1978—Pub. L. 95–598, title II, § 250(b), Nov. 6, 1978, 92 Stat. 2672, directed the addition of item 2256 “Habeas corpus from bankruptcy courts”, which amendment did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
1966—Pub. L. 89–711, § 3, Nov. 2, 1966, 80 Stat. 1106, substituted “Federal courts” for “State Courts” in item 2254.


§ 2241. Power to grant writ(a) Writs of habeas corpus may be granted by the Supreme Court, any justice thereof, the district courts and any circuit judge within their respective jurisdictions. The order of a circuit judge shall be entered in the records of the district court of the district wherein the restraint complained of is had.

(b) The Supreme Court, any justice thereof, and any circuit judge may decline to entertain an application for a writ of habeas corpus and may transfer the application for hearing and determination to the district court having jurisdiction to entertain it.

(c) The writ of habeas corpus shall not extend to a prisoner unless—(1) He is in custody under or by color of the authority of the United States or is committed for trial before some court thereof; or

(2) He is in custody for an act done or omitted in pursuance of an Act of Congress, or an order, process, judgment or decree of a court or judge of the United States; or

(3) He is in custody in violation of the Constitution or laws or treaties of the United States; or

(4) He, being a citizen of a foreign state and domiciled therein is in custody for an act done or omitted under any alleged right, title, authority, privilege, protection, or exemption claimed under the commission, order or sanction of any foreign state, or under color thereof, the validity and effect of which depend upon the law of nations; or

(5) It is necessary to bring him into court to testify or for trial.


(d) Where an application for a writ of habeas corpus is made by a person in custody under the judgment and sentence of a State court of a State which contains two or more Federal judicial districts, the application may be filed in the district court for the district wherein such person is in custody or in the district court for the district within which the State court was held which convicted and sentenced him and each of such district courts shall have concurrent jurisdiction to entertain the application. The district court for the district wherein such an application is filed in the exercise of its discretion and in furtherance of justice may transfer the application to the other district court for hearing and determination.

(e)(1) No court, justice, or judge shall have jurisdiction to hear or consider an application for a writ of habeas corpus filed by or on behalf of an alien detained by the United States who has been determined by the United States to have been properly detained as an enemy combatant or is awaiting such determination.

(2) Except as provided in paragraphs (2) and (3) of section 1005(e) of the Detainee Treatment Act of 2005 (10 U.S.C. 801 note), no court, justice, or judge shall have jurisdiction to hear or consider any other action against the United States or its agents relating to any aspect of the detention, transfer, treatment, trial, or conditions of confinement of an alien who is or was detained by the United States and has been determined by the United States to have been properly detained as an enemy combatant or is awaiting such determination.


(June 25, 1948, ch. 646, 62 Stat. 964; May 24, 1949, ch. 139, § 112, 63 Stat. 105; Pub. L. 89–590, Sept. 19, 1966, 80 Stat. 811; Pub. L. 109–148, div. A, title X, § 1005(e)(1), Dec. 30, 2005, 119 Stat. 2741; Pub. L. 109–163, div. A, title XIV, § 1405(e)(1), Jan. 6, 2006, 119 Stat. 3477; Pub. L. 109–366, § 7(a), Oct. 17, 2006, 120 Stat. 2635; Pub. L. 110–181, div. A, title X, § 1063(f), Jan. 28, 2008, 122 Stat. 323.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 451, 452, 453 (R.S. §§ 751, 752, 753; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167; Feb. 13, 1925, ch. 229, § 6, 43 Stat. 940).
Section consolidates sections 451, 452 and 453 of title 28, U.S.C., 1940 ed., with changes in phraseology necessary to effect the consolidation.
Words “for the purpose of an inquiry into the cause of restraint of liberty” in section 452 of title 28, U.S.C., 1940 ed., were omitted as merely descriptive of the writ.
Subsection (b) was added to give statutory sanction to orderly and appropriate procedure. A circuit judge who unnecessarily entertains applications which should be addressed to the district court, thereby disqualifies himself to hear such matters on appeal and to that extent limits his usefulness as a judge of the court of appeals. The Supreme Court and Supreme Court Justices should not be burdened with applications for writs cognizable in the district courts.

1949 ActThis section inserts commas in certain parts of the text of subsection (b) of section 2241 of title 28, U.S.C., for the purpose of proper punctuation.

Editorial Notes

References in TextSection 1005(e) of the Detainee Treatment Act of 2005, referred to in subsec. (e)(2), is section 1005(e) of title X of div. A of Pub. L. 109–148, which is set out as a note under section 801 of Title 10, Armed Forces.

ConstitutionalityFor information regarding constitutionality of certain provisions of this section, as added and amended by section 1005(e)(1) of Pub. L. 109–148 and section 7(a) of Pub. L. 109–366, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.

Amendments2008—Subsec. (e). Pub. L. 110–181 amended directory language of Pub. L. 109–366, § 7(a). See 2006 Amendment note below.
2006—Subsec. (e). Pub. L. 109–366, § 7(a), as amended by Pub. L. 110–181, added subsec. (e) and struck out both former subsecs. (e) relating to jurisdiction to hear or consider action against United States or its agents relating to detention of alien by Department of Defense at Guantanamo Bay, Cuba.
Subsec. (e). Pub. L. 109–163 added subsec. (e), relating to section 1405 of the Detainee Treatment Act of 2005.
2005—Subsec. (e). Pub. L. 109–148 added subsec. (e), relating to section 1005 of the Detainee Treatment Act of 2005.
1966—Subsec. (d). Pub. L. 89–590 added subsec. (d).
1949—Subsec. (b). Act May 24, 1949, inserted commas after “Supreme Court” and “any justice thereof”.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentPub. L. 109–366, § 7(b), Oct. 17, 2006, 120 Stat. 2636, provided that: “The amendment made by subsection (a) [amending this section] shall take effect on the date of the enactment of this Act [Oct. 17, 2006], and shall apply to all cases, without exception, pending on or after the date of the enactment of this Act which relate to any aspect of the detention, transfer, treatment, trial, or conditions of detention of an alien detained by the United States since September 11, 2001.”


Treaty Obligations Not Establishing Grounds for Certain ClaimsPub. L. 109–366, § 5, Oct. 17, 2006, 120 Stat. 2631, provided that:
“(a) In General.—No person may invoke the Geneva Conventions or any protocols thereto in any habeas corpus or other civil action or proceeding to which the United States, or a current or former officer, employee, member of the Armed Forces, or other agent of the United States is a party as a source of rights in any court of the United States or its States or territories.

“(b) Geneva Conventions Defined.—In this section, the term ‘Geneva Conventions’ means—“(1) the Convention for the Amelioration of the Condition of the Wounded and Sick in Armed Forces in the Field, done at Geneva August 12, 1949 (6 UST 3114);

“(2) the Convention for the Amelioration of the Condition of the Wounded, Sick, and Shipwrecked Members of the Armed Forces at Sea, done at Geneva August 12, 1949 (6 UST 3217);

“(3) the Convention Relative to the Treatment of Prisoners of War, done at Geneva August 12, 1949 (6 UST 3316); and

“(4) the Convention Relative to the Protection of Civilian Persons in Time of War, done at Geneva August 12, 1949 (6 UST 3516).”







§ 2242. Application
Application for a writ of habeas corpus shall be in writing signed and verified by the person for whose relief it is intended or by someone acting in his behalf.
It shall allege the facts concerning the applicant’s commitment or detention, the name of the person who has custody over him and by virtue of what claim or authority, if known.
It may be amended or supplemented as provided in the rules of procedure applicable to civil actions.
If addressed to the Supreme Court, a justice thereof or a circuit judge it shall state the reasons for not making application to the district court of the district in which the applicant is held.
(June 25, 1948, ch. 646, 62 Stat. 965.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 454 (R.S. § 754).
Words “or by someone acting in his behalf” were added. This follows the actual practice of the courts, as set forth in United States ex rel. Funaro v. Watchorn, C.C. 1908, 164 F. 152; Collins v. Traeger, C.C.A. 1928, 27 F.2d 842, and cases cited.
The third paragraph is new. It was added to conform to existing practice as approved by judicial decisions. See Dorsey v. Gill (App.D.C.) 148 F.2d 857, 865, 866. See also Holiday v. Johnston, 61 S.Ct. 1015, 313 U.S. 342, 85 L.Ed. 1392.
Changes were made in phraseology.



§ 2243. Issuance of writ; return; hearing; decision
A court, justice or judge entertaining an application for a writ of habeas corpus shall forthwith award the writ or issue an order directing the respondent to show cause why the writ should not be granted, unless it appears from the application that the applicant or person detained is not entitled thereto.
The writ, or order to show cause shall be directed to the person having custody of the person detained. It shall be returned within three days unless for good cause additional time, not exceeding twenty days, is allowed.
The person to whom the writ or order is directed shall make a return certifying the true cause of the detention.
When the writ or order is returned a day shall be set for hearing, not more than five days after the return unless for good cause additional time is allowed.
Unless the application for the writ and the return present only issues of law the person to whom the writ is directed shall be required to produce at the hearing the body of the person detained.
The applicant or the person detained may, under oath, deny any of the facts set forth in the return or allege any other material facts.
The return and all suggestions made against it may be amended, by leave of court, before or after being filed.
The court shall summarily hear and determine the facts, and dispose of the matter as law and justice require.
(June 25, 1948, ch. 646, 62 Stat. 965.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 455, 456, 457, 458, 459, 460, and 461 (R.S. §§ 755–761).
Section consolidates sections 455–461 of title 28, U.S.C., 1940 ed.
The requirement for return within 3 days “unless for good cause additional time, not exceeding 20 days is allowed” in the second paragraph, was substituted for the provision of such section 455 which allowed 3 days for return if within 20 miles, 10 days if more than 20 but not more than 100 miles, and 20 days if more than 100 miles distant.
Words “unless for good cause additional time is allowed” in the fourth paragraph, were substituted for words “unless the party petitioning requests a longer time” in section 459 of title 28, U.S.C., 1940 ed.
The fifth paragraph providing for production of the body of the detained person at the hearing is in conformity with Walker v. Johnston, 1941, 61 S.Ct. 574, 312 U.S. 275, 85 L.Ed. 830.
Changes were made in phraseology.



§ 2244. Finality of determination(a) No circuit or district judge shall be required to entertain an application for a writ of habeas corpus to inquire into the detention of a person pursuant to a judgment of a court of the United States if it appears that the legality of such detention has been determined by a judge or court of the United States on a prior application for a writ of habeas corpus, except as provided in section 2255.

(b)(1) A claim presented in a second or successive habeas corpus application under section 2254 that was presented in a prior application shall be dismissed.

(2) A claim presented in a second or successive habeas corpus application under section 2254 that was not presented in a prior application shall be dismissed unless—(A) the applicant shows that the claim relies on a new rule of constitutional law, made retroactive to cases on collateral review by the Supreme Court, that was previously unavailable; or

(B)(i) the factual predicate for the claim could not have been discovered previously through the exercise of due diligence; and

(ii) the facts underlying the claim, if proven and viewed in light of the evidence as a whole, would be sufficient to establish by clear and convincing evidence that, but for constitutional error, no reasonable factfinder would have found the applicant guilty of the underlying offense.



(3)(A) Before a second or successive application permitted by this section is filed in the district court, the applicant shall move in the appropriate court of appeals for an order authorizing the district court to consider the application.

(B) A motion in the court of appeals for an order authorizing the district court to consider a second or successive application shall be determined by a three-judge panel of the court of appeals.

(C) The court of appeals may authorize the filing of a second or successive application only if it determines that the application makes a prima facie showing that the application satisfies the requirements of this subsection.

(D) The court of appeals shall grant or deny the authorization to file a second or successive application not later than 30 days after the filing of the motion.

(E) The grant or denial of an authorization by a court of appeals to file a second or successive application shall not be appealable and shall not be the subject of a petition for rehearing or for a writ of certiorari.


(4) A district court shall dismiss any claim presented in a second or successive application that the court of appeals has authorized to be filed unless the applicant shows that the claim satisfies the requirements of this section.


(c) In a habeas corpus proceeding brought in behalf of a person in custody pursuant to the judgment of a State court, a prior judgment of the Supreme Court of the United States on an appeal or review by a writ of certiorari at the instance of the prisoner of the decision of such State court, shall be conclusive as to all issues of fact or law with respect to an asserted denial of a Federal right which constitutes ground for discharge in a habeas corpus proceeding, actually adjudicated by the Supreme Court therein, unless the applicant for the writ of habeas corpus shall plead and the court shall find the existence of a material and controlling fact which did not appear in the record of the proceeding in the Supreme Court and the court shall further find that the applicant for the writ of habeas corpus could not have caused such fact to appear in such record by the exercise of reasonable diligence.

(d)(1) A 1-year period of limitation shall apply to an application for a writ of habeas corpus by a person in custody pursuant to the judgment of a State court. The limitation period shall run from the latest of—(A) the date on which the judgment became final by the conclusion of direct review or the expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of the Constitution or laws of the United States is removed, if the applicant was prevented from filing by such State action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court, if the right has been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been discovered through the exercise of due diligence.


(2) The time during which a properly filed application for State post-conviction or other collateral review with respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation under this subsection.


(June 25, 1948, ch. 646, 62 Stat. 965; Pub. L. 89–711, § 1, Nov. 2, 1966, 80 Stat. 1104; Pub. L. 104–132, title I, §§ 101, 106, Apr. 24, 1996, 110 Stat. 1217, 1220.)

Historical and Revision NotesThis section makes no material change in existing practice. Notwithstanding the opportunity open to litigants to abuse the writ, the courts have consistently refused to entertain successive “nuisance” applications for habeas corpus. It is derived from H.R. 4232 introduced in the first session of the Seventy-ninth Congress by Chairman Hatton Sumners of the Committee on the Judiciary and referred to that Committee.
The practice of suing out successive, repetitious, and unfounded writs of habeas corpus imposes an unnecessary burden on the courts. See Dorsey v. Gill, 1945, 148 F.2d 857, 862, in which Miller, J., notes that “petitions for the writ are used not only as they should be to protect unfortunate persons against miscarriages of justice, but also as a device for harassing court, custodial, and enforcement officers with a multiplicity of repetitious, meritless requests for relief. The most extreme example is that of a person who, between July 1, 1939, and April 1944 presented in the District Court 50 petitions for writs of habeas corpus; another person has presented 27 petitions; a third, 24; a fourth, 22; a fifth, 20. One hundred nineteen persons have presented 597 petitions—an average of 5.”

Senate Revision AmendmentsSection amended to modify original language which denied Federal judges power to entertain application for writ where legality of detention had been determined on prior application and later application presented no new grounds, and to omit reference to rehearing in section catch line and original provision authorizing hearing judge to grant rehearing. 80th Congress, Senate Report No. 1559, Amendment No. 45.

Editorial Notes
Amendments1996—Subsec. (a). Pub. L. 104–132, § 106(a), substituted “, except as provided in section 2255.” for “and the petition presents no new ground not heretofore presented and determined, and the judge or court is satisfied that the ends of justice will not be served by such inquiry.”
Subsec. (b). Pub. L. 104–132, § 106(b), amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “When after an evidentiary hearing on the merits of a material factual issue, or after a hearing on the merits of an issue of law, a person in custody pursuant to the judgment of a State court has been denied by a court of the United States or a justice or judge of the United States release from custody or other remedy on an application for a writ of habeas corpus, a subsequent application for a writ of habeas corpus in behalf of such person need not be entertained by a court of the United States or a justice or judge of the United States unless the application alleges and is predicated on a factual or other ground not adjudicated on the hearing of the earlier application for the writ, and unless the court, justice, or judge is satisfied that the applicant has not on the earlier application deliberately withheld the newly asserted ground or otherwise abused the writ.”
Subsec. (d). Pub. L. 104–132, § 101, added subsec. (d).
1966—Pub. L. 89–711 designated existing provisions as subsec. (a), struck out provision making the subsection’s terms applicable to applications seeking inquiry into detention of persons detained pursuant to judgments of State courts, and added subsecs. (b) and (c).



§ 2245. Certificate of trial judge admissible in evidence
On the hearing of an application for a writ of habeas corpus to inquire into the legality of the detention of a person pursuant to a judgment the certificate of the judge who presided at the trial resulting in the judgment, setting forth the facts occurring at the trial, shall be admissible in evidence. Copies of the certificate shall be filed with the court in which the application is pending and in the court in which the trial took place.
(June 25, 1948, ch. 646, 62 Stat. 966.)

Historical and Revision NotesThis section makes no substantive change in existing law. It is derived from H.R. 4232 introduced in the first session of the Seventy-ninth Congress by Chairman Sumners of the House Committee on the Judiciary. It clarifies existing law and promotes uniform procedure.



§ 2246. Evidence; depositions; affidavits
On application for a writ of habeas corpus, evidence may be taken orally or by deposition, or, in the discretion of the judge, by affidavit. If affidavits are admitted any party shall have the right to propound written interrogatories to the affiants, or to file answering affidavits.
(June 25, 1948, ch. 646, 62 Stat. 966.)

Historical and Revision NotesThis section is derived from H.R. 4232 introduced in the first session of the Seventy-ninth Congress by Chairman Sumners of the House Committee on the Judiciary. It clarifies existing practice without substantial change.



§ 2247. Documentary evidence
On application for a writ of habeas corpus documentary evidence, transcripts of proceedings upon arraignment, plea and sentence and a transcript of the oral testimony introduced on any previous similar application by or in behalf of the same petitioner, shall be admissible in evidence.
(June 25, 1948, ch. 646, 62 Stat. 966.)

Historical and Revision NotesDerived from H.R. 4232, Seventy-ninth Congress, first session. It is declaratory of existing law and practice.



§ 2248. Return or answer; conclusiveness
The allegations of a return to the writ of habeas corpus or of an answer to an order to show cause in a habeas corpus proceeding, if not traversed, shall be accepted as true except to the extent that the judge finds from the evidence that they are not true.
(June 25, 1948, ch. 646, 62 Stat. 966.)

Historical and Revision NotesDerived from H.R. 4232, Seventy-ninth Congress, first session. At common law the return was conclusive and could not be controverted but it is now almost universally held that the return is not conclusive of the facts alleged therein. 39 C.J.S. pp. 664–666, §§ 98, 99.



§ 2249. Certified copies of indictment, plea and judgment; duty of respondent
On application for a writ of habeas corpus to inquire into the detention of any person pursuant to a judgment of a court of the United States, the respondent shall promptly file with the court certified copies of the indictment, plea of petitioner and the judgment, or such of them as may be material to the questions raised, if the petitioner fails to attach them to his petition, and same shall be attached to the return to the writ, or to the answer to the order to show cause.
(June 25, 1948, ch. 646, 62 Stat. 966.)

Historical and Revision NotesDerived from H.R. 4232, Seventy-ninth Congress, first session. It conforms to the prevailing practice in habeas corpus proceedings.



§ 2250. Indigent petitioner entitled to documents without cost
If on any application for a writ of habeas corpus an order has been made permitting the petitioner to prosecute the application in forma pauperis, the clerk of any court of the United States shall furnish to the petitioner without cost certified copies of such documents or parts of the record on file in his office as may be required by order of the judge before whom the application is pending.
(June 25, 1948, ch. 646, 62 Stat. 966.)

Historical and Revision NotesDerived from H.R. 4232, Seventy-ninth Congress, first session. It conforms to the prevailing practice.



§ 2251. Stay of State court proceedings(a) In General.—(1) Pending matters.—A justice or judge of the United States before whom a habeas corpus proceeding is pending, may, before final judgment or after final judgment of discharge, or pending appeal, stay any proceeding against the person detained in any State court or by or under the authority of any State for any matter involved in the habeas corpus proceeding.

(2) Matter not pending.—For purposes of this section, a habeas corpus proceeding is not pending until the application is filed.

(3) Application for appointment of counsel.—If a State prisoner sentenced to death applies for appointment of counsel pursuant to section 3599(a)(2) of title 18 in a court that would have jurisdiction to entertain a habeas corpus application regarding that sentence, that court may stay execution of the sentence of death, but such stay shall terminate not later than 90 days after counsel is appointed or the application for appointment of counsel is withdrawn or denied.


(b) No Further Proceedings.—After the granting of such a stay, any such proceeding in any State court or by or under the authority of any State shall be void. If no stay is granted, any such proceeding shall be as valid as if no habeas corpus proceedings or appeal were pending.

(June 25, 1948, ch. 646, 62 Stat. 966; Pub. L. 109–177, title V, § 507(f), Mar. 9, 2006, 120 Stat. 251.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 465 (R.S. § 766; Mar. 3, 1893, ch. 226, 27 Stat. 751; Feb. 13, 1925, ch. 229, § 8(c), 43 Stat. 940; June 19, 1934, ch. 673, 48 Stat. 1177).
Provisions relating to proceedings pending in 1934 were deleted as obsolete.
A provision requiring an appeal to be taken within 3 months was omitted as covered by sections 2101 and 2107 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments2006—Pub. L. 109–177 designated first par. of existing provisions as subsec. (a)(1) and inserted headings, added pars. (2) and (3), and designated second par. of existing provisions as subsec. (b) and inserted heading.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentPub. L. 109–177, title V, § 507(d), Mar. 9, 2006, 120 Stat. 251, provided that:
“(1) In general.—This section [enacting section 2265 of this title, amending this section and sections 2261 and 2266 of this title, and repealing former section 2265 of this title] and the amendments made by this section shall apply to cases pending on or after the date of enactment of this Act [Mar. 9, 2006].

“(2) Time limits.—In a case pending on the date of enactment of this Act, if the amendments made by this section establish a time limit for taking certain action, the period of which began on the date of an event that occurred prior to the date of enactment of this Act, the period of such time limit shall instead begin on the date of enactment of this Act.”






§ 2252. Notice
Prior to the hearing of a habeas corpus proceeding in behalf of a person in custody of State officers or by virtue of State laws notice shall be served on the attorney general or other appropriate officer of such State as the justice or judge at the time of issuing the writ shall direct.
(June 25, 1948, ch. 646, 62 Stat. 967.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 462 (R.S. § 762).
Section 462 of title 28, U.S.C., 1940 ed., was limited to alien prisoners described in section 453 of title 28, U.S.C., 1940 ed. The revised section extends to all cases of all prisoners under State custody or authority, leaving it to the justice or judge to prescribe the notice to State officers, to specify the officer served, and to satisfy himself that such notice has been given.
Provision for making due proof of such service was omitted as unnecessary. The sheriff’s or marshal’s return is sufficient.
Changes were made in phraseology.



§ 2253. Appeal(a) In a habeas corpus proceeding or a proceeding under section 2255 before a district judge, the final order shall be subject to review, on appeal, by the court of appeals for the circuit in which the proceeding is held.

(b) There shall be no right of appeal from a final order in a proceeding to test the validity of a warrant to remove to another district or place for commitment or trial a person charged with a criminal offense against the United States, or to test the validity of such person’s detention pending removal proceedings.

(c)(1) Unless a circuit justice or judge issues a certificate of appealability, an appeal may not be taken to the court of appeals from—(A) the final order in a habeas corpus proceeding in which the detention complained of arises out of process issued by a State court; or

(B) the final order in a proceeding under section 2255.


(2) A certificate of appealability may issue under paragraph (1) only if the applicant has made a substantial showing of the denial of a constitutional right.

(3) The certificate of appealability under paragraph (1) shall indicate which specific issue or issues satisfy the showing required by paragraph (2).


(June 25, 1948, ch. 646, 62 Stat. 967; May 24, 1949, ch. 139, § 113, 63 Stat. 105; Oct. 31, 1951, ch. 655, § 52, 65 Stat. 727; Pub. L. 104–132, title I, § 102, Apr. 24, 1996, 110 Stat. 1217.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 463(a) and 466 (Mar. 10, 1908, ch. 76, 36 [35] Stat. 40; Feb. 13, 1925, ch. 229, §§ 6, 13, 43 Stat. 940, 942; June 29, 1938, ch. 806, 52 Stat. 1232).
This section consolidates paragraph (a) of section 463, and section 466 of title 28, U.S.C., 1940 ed.
The last two sentences of section 463(a) of title 28, U.S.C., 1940 ed., were omitted. They were repeated in section 452 of title 28, U.S.C., 1940 ed. (See reviser’s note under section 2241 of this title.)
Changes were made in phraseology.

1949 ActThis section corrects a typographical error in the second paragraph of section 2253 of title 28.

Editorial Notes
Amendments1996—Pub. L. 104–132 reenacted section catchline without change and amended text generally. Prior to amendment, text read as follows:
“In a habeas corpus proceeding before a circuit or district judge, the final order shall be subject to review, on appeal, by the court of appeals for the circuit where the proceeding is had.
“There shall be no right of appeal from such an order in a proceeding to test the validity of a warrant to remove, to another district or place for commitment or trial, a person charged with a criminal offense against the United States, or to test the validity of his detention pending removal proceedings.
“An appeal may not be taken to the court of appeals from the final order in a habeas corpus proceeding where the detention complained of arises out of process issued by a State court, unless the justice or judge who rendered the order or a circuit justice or judge issues a certificate of probable cause.”
1951—Act Oct. 31, 1951, substituted “to remove, to another district or place for commitment or trial, a person charged with a criminal offense against the United States, or to test the validity of his” for “of removal issued pursuant to section 3042 of Title 18 or the” in second par.
1949—Act May 24, 1949, substituted “3042” for “3041” in second par.



§ 2254. State custody; remedies in Federal courts(a) The Supreme Court, a Justice thereof, a circuit judge, or a district court shall entertain an application for a writ of habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on the ground that he is in custody in violation of the Constitution or laws or treaties of the United States.

(b)(1) An application for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment of a State court shall not be granted unless it appears that—(A) the applicant has exhausted the remedies available in the courts of the State; or

(B)(i) there is an absence of available State corrective process; or

(ii) circumstances exist that render such process ineffective to protect the rights of the applicant.



(2) An application for a writ of habeas corpus may be denied on the merits, notwithstanding the failure of the applicant to exhaust the remedies available in the courts of the State.

(3) A State shall not be deemed to have waived the exhaustion requirement or be estopped from reliance upon the requirement unless the State, through counsel, expressly waives the requirement.


(c) An applicant shall not be deemed to have exhausted the remedies available in the courts of the State, within the meaning of this section, if he has the right under the law of the State to raise, by any available procedure, the question presented.

(d) An application for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment of a State court shall not be granted with respect to any claim that was adjudicated on the merits in State court proceedings unless the adjudication of the claim—(1) resulted in a decision that was contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States; or

(2) resulted in a decision that was based on an unreasonable determination of the facts in light of the evidence presented in the State court proceeding.


(e)(1) In a proceeding instituted by an application for a writ of habeas corpus by a person in custody pursuant to the judgment of a State court, a determination of a factual issue made by a State court shall be presumed to be correct. The applicant shall have the burden of rebutting the presumption of correctness by clear and convincing evidence.

(2) If the applicant has failed to develop the factual basis of a claim in State court proceedings, the court shall not hold an evidentiary hearing on the claim unless the applicant shows that—(A) the claim relies on—(i) a new rule of constitutional law, made retroactive to cases on collateral review by the Supreme Court, that was previously unavailable; or

(ii) a factual predicate that could not have been previously discovered through the exercise of due diligence; and


(B) the facts underlying the claim would be sufficient to establish by clear and convincing evidence that but for constitutional error, no reasonable factfinder would have found the applicant guilty of the underlying offense.



(f) If the applicant challenges the sufficiency of the evidence adduced in such State court proceeding to support the State court’s determination of a factual issue made therein, the applicant, if able, shall produce that part of the record pertinent to a determination of the sufficiency of the evidence to support such determination. If the applicant, because of indigency or other reason is unable to produce such part of the record, then the State shall produce such part of the record and the Federal court shall direct the State to do so by order directed to an appropriate State official. If the State cannot provide such pertinent part of the record, then the court shall determine under the existing facts and circumstances what weight shall be given to the State court’s factual determination.

(g) A copy of the official records of the State court, duly certified by the clerk of such court to be a true and correct copy of a finding, judicial opinion, or other reliable written indicia showing such a factual determination by the State court shall be admissible in the Federal court proceeding.

(h) Except as provided in section 408 of the Controlled Substances Act, in all proceedings brought under this section, and any subsequent proceedings on review, the court may appoint counsel for an applicant who is or becomes financially unable to afford counsel, except as provided by a rule promulgated by the Supreme Court pursuant to statutory authority. Appointment of counsel under this section shall be governed by section 3006A of title 18.

(i) The ineffectiveness or incompetence of counsel during Federal or State collateral post-conviction proceedings shall not be a ground for relief in a proceeding arising under section 2254.

(June 25, 1948, ch. 646, 62 Stat. 967; Pub. L. 89–711, § 2, Nov. 2, 1966, 80 Stat. 1105; Pub. L. 104–132, title I, § 104, Apr. 24, 1996, 110 Stat. 1218.)

Historical and Revision NotesThis new section is declaratory of existing law as affirmed by the Supreme Court. (See Ex parte Hawk, 1944, 64 S. Ct. 448, 321, U.S. 114, 88L. Ed. 572.)

Senate Revision AmendmentsSenate amendment to this section, Senate Report No. 1559, amendment No. 47, has three declared purposes, set forth as follows:
“The first is to eliminate from the prohibition of the section applications in behalf of prisoners in custody under authority of a State officer but whose custody has not been directed by the judgment of a State court. If the section were applied to applications by persons detained solely under authority of a State officer it would unduly hamper Federal courts in the protection of Federal officers prosecuted for acts committed in the course of official duty.
“The second purpose is to eliminate, as a ground of Federal jurisdiction to review by habeas corpus judgments of State courts, the proposition that the State court has denied a prisoner a ‘fair adjudication of the legality of his detention under the Constitution and laws of the United States.’ The Judicial Conference believes that this would be an undesirable ground for Federal jurisdiction in addition to exhaustion of State remedies or lack of adequate remedy in the State courts because it would permit proceedings in the Federal court on this ground before the petitioner had exhausted his State remedies. This ground would, of course, always be open to a petitioner to assert in the Federal court after he had exhausted his State remedies or if he had no adequate State remedy.
“The third purpose is to substitute detailed and specific language for the phrase ‘no adequate remedy available.’ That phrase is not sufficiently specific and precise, and its meaning should, therefore, be spelled out in more detail in the section as is done by the amendment.”

Editorial Notes

References in TextSection 408 of the Controlled Substances Act, referred to in subsec. (h), is classified to section 848 of Title 21, Food and Drugs.

Amendments1996—Subsec. (b). Pub. L. 104–132, § 104(1), amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “An application for a writ of habeas corpus in behalf of a person in custody pursuant to the judgment of a State court shall not be granted unless it appears that the applicant has exhausted the remedies available in the courts of the State, or that there is either an absence of available State corrective process or the existence of circumstances rendering such process ineffective to protect the rights of the prisoner.”
Subsec. (d). Pub. L. 104–132, § 104(3), added subsec. (d). Former subsec. (d) redesignated (e).
Subsec. (e). Pub. L. 104–132, § 104(4), amended subsec. (e) generally, substituting present provisions for provisions which stated that presumption of correctness existed unless applicant were to establish or it otherwise appeared or respondent were to admit that any of several enumerated factors applied to invalidate State determination or else that factual determination by State court was clearly erroneous.
Pub. L. 104–132, § 104(2), redesignated subsec. (d) as (e). Former subsec. (e) redesignated (f).
Subsecs. (f), (g). Pub. L. 104–132, § 104(2), redesignated subsecs. (e) and (f) as (f) and (g), respectively.
Subsecs. (h), (i). Pub. L. 104–132, § 104(5), added subsecs. (h) and (i).
1966—Pub. L. 89–711 substituted “Federal courts” for “State Courts” in section catchline, added subsec. (a), designated existing paragraphs as subsecs. (b) and (c), and added subsecs. (d) to (f).

Statutory Notes and Related Subsidiaries
Approval and Effective Date of Rules Governing Section 2254 Cases and Section 2255 Proceedings for United States District CourtsFor approval and effective date of rules governing petitions under section 2254 and motions under section 2255 of this title filed on or after Feb. 1, 1977, see section 1 of Pub. L. 94–426, set out as a note under section 2074 of this title.

Postponement of Effective Date of Proposed Rules Governing Proceedings Under Sections 2254 and 2255 of this TitleRules and forms governing proceedings under sections 2254 and 2255 of this title proposed by Supreme Court order of Apr. 26, 1976, effective 30 days after adjournment sine die of 94th Congress, or until and to the extent approved by Act of Congress, whichever is earlier, see section 2 of Pub. L. 94–349, set out as a note under section 2074 of this title.


RULES GOVERNING SECTION 2254 CASES IN THE UNITED STATES DISTRICT COURTS
(Effective Feb. 1, 1977, as amended to Jan. 13, 2021)
Rule


1.Scope.
2.The Petition.
3.Filing the Petition; Inmate Filing.
4.Preliminary Review; Serving the Petition and Order.
5.The Answer and the Reply.
6.Discovery.
7.Expanding the Record.
8.Evidentiary Hearing.
9.Second or Successive Petitions.
10.Powers of a Magistrate Judge.
11.Certificate of Appealability; Time to Appeal.
12.Applicability of the Federal Rules of Civil Procedure.


APPENDIX OF FORMSPetition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus By a Person in State Custody.

Effective Date of Rules; Effective Date of 1975 AmendmentRules governing Section 2254 cases, and the amendments thereto by Pub. L. 94–426, Sept. 28, 1976, 90 Stat. 1334, effective with respect to petitions under section 2254 of this title and motions under section 2255 of this title filed on or after Feb. 1, 1977, see section 1 of Pub. L. 94–426, set out as a note under section 2074 of this title.
Rule 1. Scope
(a) Cases Involving a Petition under 28 U.S.C. § 2254. These rules govern a petition for a writ of habeas corpus filed in a United States district court under 28 U.S.C. § 2254 by:
(1) a person in custody under a state-court judgment who seeks a determination that the custody violates the Constitution, laws, or treaties of the United States; and
(2) a person in custody under a state-court or federal-court judgment who seeks a determination that future custody under a state-court judgment would violate the Constitution, laws, or treaties of the United States.
(b) Other Cases. The district court may apply any or all of these rules to a habeas corpus petition not covered by Rule 1(a).
(As amended Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteRule 1 provides that the habeas corpus rules are applicable to petitions by persons in custody pursuant to a judgment of a state court. See Preiser v. Rodriguez, 411 U.S. 475, 484 (1973). Whether the rules ought to apply to other situations (e.g., person in active military service, Glazier v. Hackel, 440 F.2d 592 (9th Cir. 1971); or a reservist called to active duty but not reported, Hammond v. Lenfest, 398 F.2d 705 (2d Cir. 1968)) is left to the discretion of the court.
The basic scope of habeas corpus is prescribed by statute. 28 U.S.C. § 2241(c) provides that the “writ of habeas corpus shall not extend to a prisoner unless * * * (h)e is in custody in violation of the Constitution.” 28 U.S.C. § 2254 deals specifically with state custody, providing that habeas corpus shall apply only “in behalf of a person in custody pursuant to a judgment of a state court * * *.”
In Preiser v. Rodriguez, supra, the court said: “It is clear . . . that the essence of habeas corpus is an attack by a person in custody upon the legality of that custody, and that the traditional function of the writ is to secure release from illegal custody.” 411 U.S. at 484.
Initially the Supreme Court held that habeas corpus was appropriate only in those situations in which petitioner’s claim would, if upheld, result in an immediate release from a present custody. McNally v. Hill, 293 U.S. 131 (1934). This was changed in Peyton v. Rowe, 391 U.S. 54 (1968), in which the court held that habeas corpus was a proper way to attack a consecutive sentence to be served in the future, expressing the view that consecutive sentences resulted in present custody under both judgments, not merely the one imposing the first sentence. This view was expanded in Carafas v. LaVallee, 391 U.S. 234 (1968), to recognize the propriety of habeas corpus in a case in which petitioner was in custody when the petition had been originally filed but had since been unconditionally released from custody.
See also Preiser v. Rodriguez, 411 U.S. at 486 et seq.
Since Carafas, custody has been construed more liberally by the courts so as to make a § 2255 motion or habeas corpus petition proper in more situations. “In custody” now includes a person who is: on parole, Jones v. Cunningham, 371 U.S. 236 (1963); at large on his own recognizance but subject to several conditions pending execution of his sentence, Hensley v. Municipal Court, 411 U.S. 345 (1973); or released on bail after conviction pending final disposition of his case, Lefkowitz v. Newsome, 95 S.Ct. 886 (1975). See also United States v. Re, 372 F.2d 641 (2d Cir.), cert. denied, 388 U.S. 912 (1967) (on probation); Walker v. North Carolina, 262 F.Supp. 102 (W.D.N.C. 1966), aff’d per curiam, 372 F.2d 129 (4th Cir.), cert. denied, 388 U.S. 917 (1967) (recipient of a conditionally suspended sentence); Burris v. Ryan, 397 F.2d 553 (7th Cir. 1968); Marden v. Purdy, 409 F.2d 784 (5th Cir. 1969) (free on bail); United States ex rel. Smith v. Dibella, 314 F.Supp. 446 (D.Conn. 1970) (release on own recognizance); Choung v. California, 320 F.Supp. 625 (E.D.Cal. 1970) (federal stay of state court sentence); United States ex rel. Meadows v. New York, 426 F.2d 1176 (2d Cir. 1970), cert. denied, 401 U.S. 941 (1971) (subject to parole detainer warrant); Capler v. City of Greenville, 422 F.2d 299 (5th Cir. 1970) (released on appeal bond); Glover v. North Carolina, 301 F.Supp. 364 (E.D.N.C. 1969) (sentence served, but as convicted felon disqualified from engaging in several activities).
The courts are not unanimous in dealing with the above situations, and the boundaries of custody remain somewhat unclear. In Morgan v. Thomas, 321 F.Supp. 565 (S.D.Miss. 1970), the court noted:
It is axiomatic that actual physical custody or restraint is not required to confer habeas jurisdiction. Rather, the term is synonymous with restraint of liberty. The real question is how much restraint of one’s liberty is necessary before the right to apply for the writ comes into play. * * *
It is clear however, that something more than moral restraint is necessary to make a case for habeas corpus.

321 F.Supp. at 573Hammond v. Lenfest, 398 F.2d 705 (2d Cir. 1968), reviewed prior “custody” doctrine and reaffirmed a generalized flexible approach to the issue. In speaking about 28 U.S.C. § 2241, the first section in the habeas corpus statutes, the court said:
While the language of the Act indicates that a writ of habeas corpus is appropriate only when a petitioner is “in custody,” * * * the Act “does not attempt to mark the boundaries of ‘custody’ nor in any way other than by use of that word attempt to limit the situations in which the writ can be used.” * * * And, recent Supreme Court decisions have made clear that “[i]t [habeas corpus] is not now and never has been a static, narrow, formalistic remedy; its scope has grown to achieve its grand purpose—the protection of individuals against erosion of their right to be free from wrongful restraints upon their liberty.” * * * “[B]esides physical imprisonment, there are other restraints on a man’s liberty, restraints not shared by the public generally, which have been thought sufficient in the English-speaking world to support the issuance of habeas corpus.”

398 F.2d at 710–711There is, as of now, no final list of the situations which are appropriate for habeas corpus relief. It is not the intent of these rules or notes to define or limit “custody.”
It is, however, the view of the Advisory Committee that claims of improper conditions of custody or confinement (not related to the propriety of the custody itself), can better be handled by other means such as 42 U.S.C. § 1983 and other related statutes. In Wilwording v. Swanson, 404 U.S. 249 (1971), the court treated a habeas corpus petition by a state prisoner challenging the conditions of confinement as a claim for relief under 42 U.S.C. § 1983, the Civil Rights Act. Compare Johnson v. Avery, 393 U.S. 483 (1969).
The distinction between duration of confinement and conditions of confinement may be difficult to draw. Compare Preiser v. Rodriguez, 411 U.S. 475 (1973), with Clutchette v. Procunier, 497 F.2d 809 (9th Cir. 1974), modified, 510 F.2d 613 (1975).

Committee Notes on Rules—2004 AmendmentThe language of Rule 1 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended.
Changes Made After Publication and Comments. In response to at least one commentator on the published rules, the Committee modified Rule 1(b) to reflect the point that if the court was considering a habeas petition not covered by § 2254, the court could apply some or all of the rules.
Rule 2. The Petition
(a) Current Custody; Naming the Respondent. If the petitioner is currently in custody under a state-court judgment, the petition must name as respondent the state officer who has custody.
(b) Future Custody; Naming the Respondents and Specifying the Judgment. If the petitioner is not yet in custody—but may be subject to future custody—under the state-court judgment being contested, the petition must name as respondents both the officer who has current custody and the attorney general of the state where the judgment was entered. The petition must ask for relief from the state-court judgment being contested.
(c) Form. The petition must:
(1) specify all the grounds for relief available to the petitioner;
(2) state the facts supporting each ground;
(3) state the relief requested;
(4) be printed, typewritten, or legibly handwritten; and
(5) be signed under penalty of perjury by the petitioner or by a person authorized to sign it for the petitioner under 28 U.S.C. § 2242.
(d) Standard Form. The petition must substantially follow either the form appended to these rules or a form prescribed by a local district-court rule. The clerk must make forms available to petitioners without charge.
(e) Separate Petitions for Judgments of Separate Courts. A petitioner who seeks relief from judgments of more than one state court must file a separate petition covering the judgment or judgments of each court.
(As amended Pub. L. 94–426, § 2(1), (2), Sept. 28, 1976, 90 Stat. 1334; Apr. 28, 1982, eff. Aug. 1, 1982; Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteRule 2 describes the requirements of the actual petition, including matters relating to its form, contents, scope, and sufficiency. The rule provides more specific guidance for a petitioner and the court than 28 U.S.C. § 2242, after which it is patterned.
Subdivision (a) provides that an applicant challenging a state judgment, pursuant to which he is presently in custody, must make his application in the form of a petition for a writ of habeas corpus. It also requires that the state officer having custody of the applicant be named as respondent. This is consistent with 28 U.S.C. § 2242, which says in part, “[Application for a writ of habeas corpus] shall allege * * * the name of the person who has custody over [the applicant] * * *.” The proper person to be served in the usual case is either the warden of the institution in which the petitioner is incarcerated (Sanders v. Bennett, 148 F.2d 19 (D.C.Cir. 1945)) or the chief officer in charge of state penal institutions.
Subdivision (b) prescribes the procedure to be used for a petition challenging a judgment under which the petitioner will be subject to custody in the future. In this event the relief sought will usually not be released from present custody, but rather for a declaration that the judgment being attacked is invalid. Subdivision (b) thus provides for a prayer for “appropriate relief.” It is also provided that the attorney general of the state of the judgment as well as the state officer having actual custody of the petitioner shall be named as respondents. This is appropriate because no one will have custody of the petitioner in the state of the judgment being attacked, and the habeas corpus action will usually be defended by the attorney general. The attorney general is in the best position to inform the court as to who the proper party respondent is. If it is not the attorney general, he can move for a substitution of party.
Since the concept of “custody” requisite to the consideration of a petition for habeas corpus has been enlarged significantly in recent years, it may be worthwhile to spell out the various situations which might arise and who should be named as respondent(s) for each situation.
(1) The applicant is in jail, prison, or other actual physical restraint due to the state action he is attacking. The named respondent shall be the state officer who has official custody of the petitioner (for example, the warden of the prison).
(2) The applicant is on probation or parole due to the state judgment he is attacking. The named respondents shall be the particular probation or parole officer responsible for supervising the applicant, and the official in charge of the parole or probation agency, or the state correctional agency, as appropriate.
(3) The applicant is in custody in any other manner differing from (1) and (2) above due to the effects of the state action he seeks relief from. The named respondent should be the attorney general of the state wherein such action was taken.
(4) The applicant is in jail, prison, or other actual physical restraint but is attacking a state action which will cause him to be kept in custody in the future rather than the government action under which he is presently confined. The named respondents shall be the state or federal officer who has official custody of him at the time the petition is filed and the attorney general of the state whose action subjects the petitioner to future custody.
(5) The applicant is in custody, although not physically restrained, and is attacking a state action which will result in his future custody rather than the government action out of which his present custody arises. The named respondent(s) shall be the attorney general of the state whose action subjects the petitioner to future custody, as well as the government officer who has present official custody of the petitioner if there is such an officer and his identity is ascertainable.
In any of the above situations the judge may require or allow the petitioner to join an additional or different party as a respondent if to do so would serve the ends of justice.
As seen in rule 1 and paragraphs (4) and (5) above, these rules contemplate that a petitioner currently in federal custody will be permitted to apply for habeas relief from a state restraint which is to go into effect in the future. There has been disagreement in the courts as to whether they have jurisdiction of the habeas application under these circumstances (compare Piper v. United States, 306 F.Supp. 1259 (D.Conn. 1969), with United States ex rel. Meadows v. New York, 426 F.2d 1176 (2d Cir. 1970), cert. denied, 401 U.S. 941 (1971)). This rule seeks to make clear that they do have such jurisdiction.
Subdivision (c) provides that unless a district court requires otherwise by local rule, the petition must be in the form annexed to these rules. Having a standard prescribed form has several advantages. In the past, petitions have frequently contained mere conclusions of law, unsupported by any facts. Since it is the relationship of the facts to the claim asserted that is important, these petitions were obviously deficient. In addition, lengthy and often illegible petitions, arranged in no logical order, were submitted to judges who have had to spend hours deciphering them. For example, in Passic v. Michigan, 98 F.Supp. 1015, 1016 (E.D.Mich. 1951), the court dismissed a petition for habeas corpus, describing it as “two thousand pages of irrational, prolix and redundant pleadings * * *.”
Administrative convenience, of benefit to both the court and the petitioner, results from the use of a prescribed form. Judge Hubert L. Will briefly described the experience with the use of a standard form in the Northern District of Illinois:
Our own experience, though somewhat limited, has been quite satisfactory. * * *
In addition, [petitions] almost always contain the necessary basic information * * *. Very rarely do we get the kind of hybrid federal-state habeas corpus petition with civil rights allegations thrown in which were not uncommon in the past. * * * [W]hen a real constitutional issue is raised it is quickly apparent * * *.

33 F.R.D. 363, 384Approximately 65 to 70% of all districts have adopted forms or local rules which require answers to essentially the same questions as contained in the standard form annexed to these rules. All courts using forms have indicated the petitions are time-saving and more legible. The form is particularly helpful in getting information about whether there has been an exhaustion of state remedies or, at least, where that information can be obtained.
The requirement of a standard form benefits the petitioner as well. His assertions are more readily apparent, and a meritorious claim is more likely to be properly raised and supported. The inclusion in the form of the ten most frequently raised grounds in habeas corpus petitions is intended to encourage the applicant to raise all his asserted grounds in one petition. It may better enable him to recognize if an issue he seeks to raise is cognizable under habeas corpus and hopefully inform him of those issues as to which he must first exhaust his state remedies.
Some commentators have suggested that the use of forms is of little help because the questions usually are too general, amounting to little more than a restatement of the statute. They contend the blanks permit a prisoner to fill in the same ambiguous answers he would have offered without the aid of a form. See Comment, Developments in the Law—Federal Habeas Corpus, 83 Harv.L.Rev. 1038, 1177–1178 (1970). Certainly, as long as the statute requires factual pleading, the adequacy of a petition will continue to be affected largely by the petitioner’s intelligence and the legal advice available to him. On balance, however, the use of forms has contributed enough to warrant mandating their use.
Giving the petitioner a list of often-raised grounds may, it is said, encourage perjury. See Comment, Developments in the Law—Federal Habeas Corpus, 83 Harv.L.Rev. 1038, 1178 (1970). Most inmates are aware of, or have access to, some common constitutional grounds for relief. Thus, the risk of perjury is not likely to be substantially increased and the benefit of the list for some inmates seems sufficient to outweigh any slight risk that perjury will increase. There is a penalty for perjury, and this would seem the most appropriate way to try to discourage it.
Legal assistance is increasingly available to inmates either through paraprofessional programs involving law students or special programs staffed by members of the bar. See Jacob and Sharma, Justice After Trial: Prisoners’ Need for Legal Services in the Criminal-Correctional Process, 18 Kan.L.Rev. 493 (1970). In these situations, the prescribed form can be filled out more competently, and it does serve to ensure a degree of uniformity in the manner in which habeas corpus claims are presented.
Subdivision (c) directs the clerk of the district court to make available to applicants upon request, without charge, blank petitions in the prescribed form.
Subdivision (c) also requires that all available grounds for relief be presented in the petition, including those grounds of which, by the exercise of reasonable diligence, the petitioner should be aware. This is reinforced by rule 9(b), which allows dismissal of a second petition which fails to allege new grounds or, if new grounds are alleged, the judge finds an inexcusable failure to assert the ground in the prior petition.
Both subdivision (c) and the annexed form require a legibly handwritten or typewritten petition. As required by 28 U.S.C. § 2242, the petition must be signed and sworn to by the petitioner (or someone acting in his behalf).
Subdivision (d) provides that a single petition may assert a claim only against the judgment or judgments of a single state court (i.e., a court of the same county or judicial district or circuit). This permits, but does not require, an attack in a single petition on judgments based upon separate indictments or on separate counts even though sentences were imposed on separate days by the same court. A claim against a judgment of a court of a different political subdivision must be raised by means of a separate petition.
Subdivision (e) allows the clerk to return an insufficient petition to the petitioner, and it must be returned if the clerk is so directed by a judge of the court. Any failure to comply with the requirements of rule 2 or 3 is grounds for insufficiency. In situations where there may be arguable noncompliance with another rule, such as rule 9, the judge, not the clerk, must make the decision. If the petition is returned it must be accompanied by a statement of the reason for its return. No petitioner should be left to speculate as to why or in what manner his petition failed to conform to these rules.
Subdivision (e) also provides that the clerk shall retain one copy of the insufficient petition. If the prisoner files another petition, the clerk will be in a better position to determine the sufficiency of the new petition. If the new petition is insufficient, comparison with the prior petition may indicate whether the prisoner has failed to understand the clerk’s prior explanation for its insufficiency, so that the clerk can make another, hopefully successful, attempt at transmitting this information to the petitioner. If the petitioner insists that the original petition was in compliance with the rules, a copy of the original petition is available for the consideration of the judge. It is probably better practice to make a photocopy of a petition which can be corrected by the petitioner, thus saving the petitioner the task of completing an additional copy.

1982 AmendmentSubdivision (c). The amendment takes into account 28 U.S.C. § 1746, enacted after adoption of the § 2254 rules. Section 1746 provides that in lieu of an affidavit an unsworn statement may be given under penalty of perjury in substantially the following form if executed within the United States, its territories, possessions or commonwealths: “I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct. Executed on (date). (Signature).” The statute is “intended to encompass prisoner litigation,” and the statutory alternative is especially appropriate in such cases because a notary might not be readily available. Carter v. Clark, 616 F.2d 228 (5th Cir. 1980). The § 2254 forms have been revised accordingly.

Committee Notes on Rules—2004 AmendmentThe language of Rule 2 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended, except as described below.
Revised Rule 2(c)(5) has been amended by removing the requirement that the petition be signed personally by the petitioner. As reflected in 28 U.S.C. § 2242, an application for habeas corpus relief may be filed by the person who is seeking relief, or by someone acting on behalf of that person. See, e.g., Whitmore v. Arkansas, 495 U.S. 149 (1990) (discussion of requisites for “next friend” standing in petition for habeas corpus). Thus, under the, [sic] amended rule the petition may be signed by petitioner personally or by someone acting on behalf of the petitioner, assuming that the person is authorized to do so, for example, an attorney for the petitioner. The Committee envisions that the courts will apply third-party, or “next-friend,” standing analysis in deciding whether the signer was actually authorized to sign the petition on behalf of the petitioner.
The language in new Rule 2(d) has been changed to reflect that a petitioner must substantially follow the standard form, which is appended to the rules, or a form provided by the court. The current rule, Rule 2(c), seems to indicate a preference for the standard “national” form. Under the amended rule, there is no stated preference. The Committee understood that current practice in some courts is that if the petitioner first files a petition using the national form, the courts may then ask the petitioner to supplement it with the local form.
Current Rule 2(e), which provided for returning an insufficient petition, has been deleted. The Committee believed that the approach in Federal Rule of Civil Procedure 5(e) was more appropriate for dealing with petitions that do not conform to the form requirements of the rule. That Rule provides that the clerk may not refuse to accept a filing solely for the reason that it fails to comply with these rules or local rules. Before the adoption of a one-year statute of limitations in the Antiterrorism and Effective Death Penalty Act of 1996, 110 Stat. 1214, the petitioner suffered no penalty, other than delay, if the petition was deemed insufficient. Now that a one-year statute of limitations applies to petitions filed under § 2254, see 28 U.S.C. § 2244(d)(1), the court’s dismissal of a petition because it is not in proper form may pose a significant penalty for a petitioner, who may not be able to file another petition within the one-year limitations period. Now, under revised Rule 3(b), the clerk is required to file a petition, even though it may otherwise fail to comply with the provisions in revised Rule 2(c). The Committee believed that the better procedure was to accept the defective petition and require the petitioner to submit a corrected petition that conforms to Rule 2(c).
Changes Made After Publication and Comments. The Committee changed Rule 2(c)(2) to read “state the facts” rather then [sic] “briefly summarize the facts.” As one commentator noted, the current language may actually mislead the petitioner and is also redundant. The Committee modified Rule 2(c)(5) to emphasize that any person, other than the petitioner, who signs the petition must be authorized to do so; the revised rule now specifically cites § 2242. The Note was changed to reflect that point.
Rule 2(c)(4) was modified to account for those cases where the petitioner prints the petition on a computer word-processing program.

Amendments by Public Law1976—Subd. (c). Pub. L. 94–426, § 2(1), inserted “substantially” after “The petition shall be in”, and struck out requirement that the petition follow the prescribed form.
Subd. (e). Pub. L. 94–426, § 2(2), inserted “substantially” after “district court does not”, and struck out provision which permitted the clerk to return a petition for noncompliance without a judge so directing.
Rule 3. Filing the Petition; Inmate Filing
(a) Where to File; Copies; Filing Fee. An original and two copies of the petition must be filed with the clerk and must be accompanied by:
(1) the applicable filing fee, or
(2) a motion for leave to proceed in forma pauperis, the affidavit required by 28 U.S.C. § 1915, and a certificate from the warden or other appropriate officer of the place of confinement showing the amount of money or securities that the petitioner has in any account in the institution.
(b) Filing. The clerk must file the petition and enter it on the docket.
(c) Time to File. The time for filing a petition is governed by 28 U.S.C. § 2244(d).
(d) Inmate Filing. A paper filed by an inmate confined in an institution is timely if deposited in the institution’s internal mailing system on or before the last day for filing. If an institution has a system designed for legal mail, the inmate must use that system to receive the benefit of this rule. Timely filing may be shown by a declaration in compliance with 28 U.S.C. § 1746 or by a notarized statement, either of which must set forth the date of deposit and state that first-class postage has been prepaid.
(As amended Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteRule 3 sets out the procedures to be followed by the petitioner and the court in filing the petition. Some of its provisions are currently dealt with by local rule or practice, while others are innovations. Subdivision (a) specifies the petitioner’s responsibilities. It requires that the petition, which must be accompanied by two conformed copies thereof, be filed in the office of the clerk of the district court. The petition must be accompanied by the filing fee prescribed by law (presently $5; see 28 U.S.C. § 1914(a)), unless leave to prosecute the petition in forma pauperis is applied for and granted. In the event the petitioner desires to prosecute the petition in forma pauperis, he must file the affidavit required by 28 U.S.C. § 1915, together with a certificate showing the amount of funds in his institutional account.
Requiring that the petition be filed in the office of the clerk of the district court provides an efficient and uniform system of filing habeas corpus petitions.
Subdivision (b) requires the clerk to file the petition. If the filing fee accompanies the petition, it may be filed immediately, and, if not, it is contemplated that prompt attention will be given to the request to proceed in forma pauperis. The court may delegate the issuance of the order to the clerk in those cases in which it is clear from the petition that there is full compliance with the requirements to proceed in forma pauperis.
Requiring the copies of the petition to be filed with the clerk will have an impact not only upon administrative matters, but upon more basic problems as well. In districts with more than one judge, a petitioner under present circumstances may send a petition to more than one judge. If no central filing system exists for each district, two judges may independently take different action on the same petition. Even if the action taken is consistent, there may be needless duplication of effort.
The requirement of an additional two copies of the form of the petition is a current practice in many courts. An efficient filing system requires one copy for use by the court (central file), one for the respondent (under 3(b), the respondent receives a copy of the petition whether an answer is required or not), and one for petitioner’s counsel, if appointed. Since rule 2 provides that blank copies of the petition in the prescribed form are to be furnished to the applicant free of charge, there should be no undue burden created by this requirement.
Attached to copies of the petition supplied in accordance with rule 2 is an affidavit form for the use of petitioners desiring to proceed in forma pauperis. The form requires information concerning the petitioner’s financial resources.
In forma pauperis cases, the petition must also be accompanied by a certificate indicating the amount of funds in the petitioner’s institution account. Usually the certificate will be from the warden. If the petitioner is on probation or parole, the court might want to require a certificate from the supervising officer. Petitions by persons on probation or parole are not numerous enough, however, to justify making special provision for this situation in the text of the rule.
The certificate will verify the amount of funds credited to the petitioner in an institution account. The district court may by local rule require that any amount credited to the petitioner, in excess of a stated maximum, must be used for the payment of the filing fee. Since prosecuting an action in forma pauperis is a privilege (see Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965)), it is not to be granted when the petitioner has sufficient resources.
Subdivision (b) details the clerk’s duties with regard to filing the petition. If the petition does not appear on its face to comply with the requirements of rules 2 and 3, it may be returned in accordance with rule 2(e). If it appears to comply, it must be filed and entered on the docket in the clerk’s office. However, under this subdivision the respondent is not required to answer or otherwise move with respect to the petition unless so ordered by the court.

Committee Notes on Rules—2004 AmendmentThe language of Rule 3 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended except as described below.
The last sentence of current Rule 3(b), dealing with an answer being filed by the respondent, has been moved to revised Rule 5(a).
Revised Rule 3(b) is new and is intended to parallel Federal Rule of Civil Procedure 5(e), which provides that the clerk may not refuse to accept a filing solely for the reason that it fails to comply with these rules or local rules. Before the adoption of a one-year statute of limitations in the Antiterrorism and Effective Death Penalty Act of 1996, 110 Stat. 1214, the petitioner suffered no penalty, other than delay, if the petition was deemed insufficient. That Act, however, added a one-year statute of limitations to petitions filed under § 2254, see 28 U.S.C. § 2244(d)(1). Thus, a court’s dismissal of a defective petition may pose a significant penalty for a petitioner who may not be able to file a corrected petition within the one-year limitations period. The Committee believed that the better procedure was to accept the defective petition and require the petitioner to submit a corrected petition that conforms to Rule 2. Thus, revised Rule 3(b) requires the clerk to file a petition, even though it may otherwise fail to comply with Rule 2. The rule, however, is not limited to those instances where the petition is defective only in form; the clerk would also be required, for example, to file the petition even though it lacked the requisite filing fee or an in forma pauperis form.
Revised Rule 3(c), which sets out a specific reference to 28 U.S.C. § 2244(d), is new and has been added to put petitioners on notice that a one-year statute of limitations applies to petitions filed under these Rules. Although the rule does not address the issue, every circuit that has addressed the issue has taken the position that equitable tolling of the statute of limitations is available in appropriate circumstances. See, e.g., Smith v. McGinnis, 208 F.3d 13, 17–18 (2d Cir. 2000); Miller v. New Jersey State Department of Corrections, 145 F.3d 616, 618–19 (3d Cir. 1998); Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000). The Supreme Court has not addressed the question directly. See Duncan v. Walker, 533 U.S. 167, 181 (2001) (“We . . . have no occasion to address the question that Justice Stevens raises concerning the availability of equitable tolling.”).
Rule 3(d) is new and provides guidance on determining whether a petition from an inmate is considered to have been filed in a timely fashion. The new provision parallels Federal Rule of Appellate Procedure 25(a)(2)(C).
Changes Made After Publication and Comments. The Committee Note was changed to reflect that the clerk must file a petition, even in those instances where the necessary filing fee or in forma pauperis form is not attached. The Note also includes new language concerning the equitable tolling of the statute of limitations.
Rule 4. Preliminary Review; Serving the Petition and Order
The clerk must promptly forward the petition to a judge under the court’s assignment procedure, and the judge must promptly examine it. If it plainly appears from the petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the judge must dismiss the petition and direct the clerk to notify the petitioner. If the petition is not dismissed, the judge must order the respondent to file an answer, motion, or other response within a fixed time, or to take other action the judge may order. In every case, the clerk must serve a copy of the petition and any order on the respondent and on the attorney general or other appropriate officer of the state involved.
(As amended Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteRule 4 outlines the options available to the court after the petition is properly filed. The petition must be promptly presented to and examined by the judge to whom it is assigned. If it plainly appears from the face of the petition and any exhibits attached thereto that the petitioner is not entitled to relief in the district court, the judge must enter an order summarily dismissing the petition and cause the petitioner to be notified. If summary dismissal is not ordered, the judge must order the respondent to file an answer or to otherwise plead to the petition within a time period to be fixed in the order.
28 U.S.C. § 2243 requires that the writ shall be awarded, or an order to show cause issued, “unless it appears from the application that the applicant or person detained is not entitled thereto.” Such consideration may properly encompass any exhibits attached to the petition, including, but not limited to, transcripts, sentencing records, and copies of state court opinions. The judge may order any of these items for his consideration if they are not yet included with the petition. See 28 U.S.C. § 753(f) which authorizes payment for transcripts in habeas corpus cases.
It has been suggested that an answer should be required in every habeas proceeding, taking into account the usual petitioner’s lack of legal expertise and the important functions served by the return. See Developments in the Law—Federal Habeas Corpus, 83 Harv.L.Rev. 1038, 1178 (1970). However, under § 2243 it is the duty of the court to screen out frivolous applications and eliminate the burden that would be placed on the respondent by ordering an unnecessary answer. Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970). In addition, “notice” pleading is not sufficient, for the petition is expected to state facts that point to a “real possibility of constitutional error.” See Aubut v. State of Maine, 431 F.2d 688, 689 (1st Cir. 1970).
In the event an answer is ordered under rule 4, the court is accorded greater flexibility than under § 2243 in determining within what time period an answer must be made. Under § 2243, the respondent must make a return within three days after being so ordered, with additional time of up to forty days allowed under the Federal Rules of Civil Procedure, Rule 81(a)(2), for good cause. In view of the widespread state of work overload in prosecutors’ offices (see, e.g., Allen, 424 F.2d at 141), additional time is granted in some jurisdictions as a matter of course. Rule 4, which contains no fixed time requirement, gives the court the discretion to take into account various factors such as the respondent’s workload and the availability of transcripts before determining a time within which an answer must be made.
Rule 4 authorizes the judge to “take such other action as the judge deems appropriate.” This is designed to afford the judge flexibility in a case where either dismissal or an order to answer may be inappropriate. For example, the judge may want to authorize the respondent to make a motion to dismiss based upon information furnished by respondent, which may show that petitioner’s claims have already been decided on the merits in a federal court; that petitioner has failed to exhaust state remedies; that the petitioner is not in custody within the meaning of 28 U.S.C. § 2254; or that a decision in the matter is pending in state court. In these situations, a dismissal may be called for on procedural grounds, which may avoid burdening the respondent with the necessity of filing an answer on the substantive merits of the petition. In other situations, the judge may want to consider a motion from respondent to make the petition more certain. Or the judge may want to dismiss some allegations in the petition, requiring the respondent to answer only those claims which appear to have some arguable merit.
Rule 4 requires that a copy of the petition and any order be served by certified mail on the respondent and the attorney general of the state involved. See 28 U.S.C. § 2252. Presently, the respondent often does not receive a copy of the petition unless the court directs an answer under 28 U.S.C. § 2243. Although the attorney general is served, he is not required to answer if it is more appropriate for some other agency to do so. Although the rule does not specifically so provide, it is assumed that copies of the court orders to respondent will be mailed to petitioner by the court.

Committee Notes on Rules—2004 AmendmentThe language of Rule 4 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended, except as described below.
The amended rule reflects that the response to a habeas petition may be a motion.
The requirement that in every case the clerk must serve a copy of the petition on the respondent by certified mail has been deleted. In addition, the current requirement that the petition be sent to the Attorney General of the state has been modified to reflect practice in some jurisdictions that the appropriate state official may be someone other than the Attorney General, for example, the officer in charge of a local confinement facility. This comports with a similar provision in 28 U.S.C. § 2252, which addresses notice of habeas corpus proceedings to the state’s attorney general or other appropriate officer of the state.
Changes Made After Publication and Comments. The Rule was modified slightly to reflect the view of some commentators that it is common practice in some districts for the government to file a pre-answer motion to dismiss. The Committee agreed with that recommendation and changed the word “pleading” in the rule to “response.” It also made several minor changes to the Committee Note.
Rule 5. The Answer and the Reply
(a) When Required. The respondent is not required to answer the petition unless a judge so orders.
(b) Contents: Addressing the Allegations; Stating a Bar. The answer must address the allegations in the petition. In addition, it must state whether any claim in the petition is barred by a failure to exhaust state remedies, a procedural bar, non-retroactivity, or a statute of limitations.
(c) Contents: Transcripts. The answer must also indicate what transcripts (of pretrial, trial, sentencing, or post-conviction proceedings) are available, when they can be furnished, and what proceedings have been recorded but not transcribed. The respondent must attach to the answer parts of the transcript that the respondent considers relevant. The judge may order that the respondent furnish other parts of existing transcripts or that parts of untranscribed recordings be transcribed and furnished. If a transcript cannot be obtained, the respondent may submit a narrative summary of the evidence.
(d) Contents: Briefs on Appeal and Opinions. The respondent must also file with the answer a copy of:
(1) any brief that the petitioner submitted in an appellate court contesting the conviction or sentence, or contesting an adverse judgment or order in a post-conviction proceeding;
(2) any brief that the prosecution submitted in an appellate court relating to the conviction or sentence; and
(3) the opinions and dispositive orders of the appellate court relating to the conviction or the sentence.
(e) Reply. The petitioner may file a reply to the respondent’s answer or other pleading. The judge must set the time to file unless the time is already set by local rule.
(As amended Apr. 26, 2004, eff. Dec. 1, 2004; Apr. 25, 2019, eff. Dec. 1, 2019.)

Advisory Committee NoteRule 5 details the contents of the “answer”. (This is a change in terminology from “return,” which is still used below when referring to prior practice.) The answer plays an obviously important rule in a habeas proceeding:
The return serves several important functions: it permits the court and the parties to uncover quickly the disputed issues; it may reveal to the petitioner’s attorney grounds for release that the petitioner did not know; and it may demonstrate that the petitioner’s claim is wholly without merit.
Developments in the Law—Federal Habeas Corpus, 83 Harv.L.Rev. 1083, 1178 (1970).
The answer must respond to the allegations of the petition. While some districts require this by local rule (see, e.g., E.D.N.C.R. 17(B)), under 28 U.S.C. § 2243 little specificity is demanded. As a result, courts occasionally receive answers which contain only a statement certifying the true cause of detention, or a series of delaying motions such as motions to dismiss. The requirement of the proposed rule that the “answer shall respond to the allegations of the petition” is intended to ensure that a responsive pleading will be filed and thus the functions of the answer fully served.
The answer must also state whether the petitioner has exhausted his state remedies. This is a prerequisite to eligibility for the writ under 28 U.S.C. § 2254(b) and applies to every ground the petitioner raises. Most form petitions now in use contain questions requiring information relevant to whether the petitioner has exhausted his remedies. However, the exhaustion requirement is often not understood by the unrepresented petitioner. The attorney general has both the legal expertise and access to the record and thus is in a much better position to inform the court on the matter of exhaustion of state remedies. An alleged failure to exhaust state remedies as to any ground in the petition may be raised by a motion by the attorney general, thus avoiding the necessity of a formal answer as to that ground.
The rule requires the answer to indicate what transcripts are available, when they can be furnished, and also what proceedings have been recorded and not transcribed. This will serve to inform the court and petitioner as to what factual allegations can be checked against the actual transcripts. The transcripts include pretrial transcripts relating, for example, to pretrial motions to suppress; transcripts of the trial or guilty plea proceeding; and transcripts of any post-conviction proceedings which may have taken place. The respondent is required to furnish those portions of the transcripts which he believes relevant. The court may order the furnishing of additional portions of the transcripts upon the request of petitioner or upon the court’s own motion.
Where transcripts are unavailable, the rule provides that a narrative summary of the evidence may be submitted.
Rule 5 (and the general procedure set up by this entire set of rules) does not contemplate a traverse to the answer, except under special circumstances. See advisory committee note to rule 9. Therefore, the old common law assumption of verity of the allegations of a return until impeached, as codified in 28 U.S.C. § 2248, is no longer applicable. The meaning of the section, with its exception to the assumption “to the extent that the judge finds from the evidence that they (the allegations) are not true,” has given attorneys and courts a great deal of difficulty. It seems that when the petition and return pose an issue of fact, no traverse is required; Stewart v. Overholser, 186 F.2d 339 (D.C. Cir. 1950).
We read § 2248 of the Judicial Code as not requiring a traverse when a factual issue has been clearly framed by the petition and the return or answer. This section provides that the allegations of a return or answer to an order to show cause shall be accepted as true if not traversed, except to the extent the judge finds from the evidence that they are not true. This contemplates that where the petition and return or answer do present an issue of fact material to the legality of detention, evidence is required to resolve that issue despite the absence of a traverse. This reference to evidence assumes a hearing on issues raised by the allegations of the petition and the return or answer to the order to show cause.

186 F.2d at 342, n. 5In actual practice, the traverse tends to be a mere pro forma refutation of the return, serving little if any expository function. In the interests of a more streamlined and manageable habeas corpus procedure, it is not required except in those instances where it will serve a truly useful purpose. Also, under rule 11 the court is given the discretion to incorporate Federal Rules of Civil Procedure when appropriate, so civil rule 15(a) may be used to allow the petitioner to amend his petition when the court feels this is called for by the contents of the answer.
Rule 5 does not indicate who the answer is to be served upon, but it necessarily implies that it will be mailed to the petitioner (or to his attorney if he has one). The number of copies of the answer required is left to the court’s discretion. Although the rule requires only a copy of petitioner’s brief on appeal, respondent is free also to file a copy of respondent’s brief. In practice, courts have found it helpful to have a copy of respondent’s brief.

Committee Notes on Rules—2004 AmendmentThe language of Rule 5 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended, except as described below.
Revised Rule 5(a), which provides that the respondent is not required to file an answer to the petition, unless a judge so orders, is taken from current Rule 3(b). The revised rule does not address the practice in some districts, where the respondent files a pre-answer motion to dismiss the petition. But revised Rule 4 permits that practice and reflects the view that if the court does not dismiss the petition, it may require (or permit) the respondent to file a motion.
Rule 5(b) has been amended to require that the answer address not only failure to exhaust state remedies, but also procedural bars, non-retroactivity, and any statute of limitations. Although the latter three matters are not addressed in the current rule, the Committee intends no substantive change with the additional new language. See, e.g., 28 U.S.C. § 2254(b)(3). Instead, the Committee believes that the explicit mention of those issues in the rule conforms to current case law and statutory provisions. See, e.g., 28 U.S.C. § 2244(d)(1).
Revised Rule 5(d) includes new material. First, Rule 5(d)(2), requires a respondent—assuming an answer is filed—to provide the court with a copy of any brief submitted by the prosecution to the appellate court. And Rule 5(d)(3) now provides that the respondent also file copies of any opinions and dispositive orders of the appellate court concerning the conviction or sentence. These provisions are intended to ensure that the court is provided with additional information that may assist it in resolving the issues raised, or not raised, in the petition.
Finally, revised Rule 5(e) adopts the practice in some jurisdictions of giving the petitioner an opportunity to file a reply to the respondent’s answer. Rather than using terms such as “traverse,” see 28 U.S.C. § 2248, to identify the petitioner’s response to the answer, the rule uses the more general term “reply.” The Rule prescribes that the court set the time for such responses and in lieu of setting specific time limits in each case, the court may decide to include such time limits in its local rules.
Changes Made After Publication and Comments. Rule 5(a) was modified to read that the government is not required to “respond” to the petition unless the court so orders; the term “respond” was used because it leaves open the possibility that the government’s first response (as it is in some districts) is in the form of a pre-answer motion to dismiss the petition. The Note has been changed to reflect the fact that although the rule itself does not reflect that particular motion, it is used in some districts and refers the reader to Rule 4.
The Committee also deleted the reference to “affirmative defenses,” because the Committee believed that the term was a misnomer in the context of habeas petitions. The Note was also changed to reflect that there has been a potential substantive change from the current rule, to the extent that the published rule now requires that the answer address procedural bars and any statute of limitations. The Note states that the Committee believes the new language reflects current law.
The Note was modified to address the use of the term “traverse.” One commentator noted that that is the term that is commonly used but that it does not appear in the rule itself.

Committee Notes on Rules—2019 AmendmentThe petitioner has a right to file a reply. Subsection (e), added in 2004, removed the discretion of the court to determine whether or not to allow the petitioner to file a reply in a case under § 2254. The current amendment was prompted by decisions holding that courts nevertheless retained the authority to bar a reply.
As amended, the first sentence of subsection (e) makes it even clearer that the petitioner has a right to file a reply to the respondent’s answer or pleading. It retains the word “may,” which is used throughout the federal rules to mean “is permitted to” or “has a right to.” No change in meaning is intended by the substitution of “file” for “submit.”
As amended, the second sentence of the rule retains the court’s discretion to decide when the reply must be filed (but not whether it may be filed). To avoid uncertainty, the amended rule requires the court to set a time for filing if that time is not already set by local rule. Adding a reference to the time for the filing of any reply to the order requiring the government to file an answer or other pleading provides notice of that deadline to both parties.
Rule 6. Discovery
(a) Leave of Court Required. A judge may, for good cause, authorize a party to conduct discovery under the Federal Rules of Civil Procedure and may limit the extent of discovery. If necessary for effective discovery, the judge must appoint an attorney for a petitioner who qualifies to have counsel appointed under 18 U.S.C. § 3006A.
(b) Requesting Discovery. A party requesting discovery must provide reasons for the request. The request must also include any proposed interrogatories and requests for admission, and must specify any requested documents.
(c) Deposition Expenses. If the respondent is granted leave to take a deposition, the judge may require the respondent to pay the travel expenses, subsistence expenses, and fees of the petitioner’s attorney to attend the deposition.
(As amended Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteThis rule prescribes the procedures governing discovery in habeas corpus cases. Subdivision (a) provides that any party may utilize the processes of discovery available under the Federal Rules of Civil Procedure (rules 26–37) if, and to the extent that, the judge allows. It also provides for the appointment of counsel for a petitioner who qualifies for this when counsel is necessary for effective utilization of discovery procedures permitted by the judge.
Subdivision (a) is consistent with Harris v. Nelson, 394 U.S. 286 (1969). In that case the court noted,
[I]t is clear that there was no intention to extend to habeas corpus, as a matter of right, the broad discovery provisions * * * of the new [Federal Rules of Civil Procedure].

394 U.S. at 295However, citing the lack of methods for securing information in habeas proceedings, the court pointed to an alternative.
Clearly, in these circumstances * * * the courts may fashion appropriate modes of procedure, by analogy to existing rules or otherwise in conformity with judicial usage. * * * Their authority is expressly confirmed in the All Writs Act, 28 U.S.C. § 1651.

394 U.S. at 299The court concluded that the issue of discovery in habeas corpus cases could best be dealt with as part of an effort to provide general rules of practice for habeas corpus cases:
In fact, it is our view that the rulemaking machinery should be invoked to formulate rules of practice with respect to federal habeas corpus and § 2255 proceedings, on a comprehensive basis and not merely one confined to discovery. The problems presented by these proceedings are materially different from those dealt with in the Federal Rules of Civil Procedure and the Federal Rules of Criminal Procedure, and reliance upon usage and the opaque language of Civil Rule 81(a)(2) is transparently inadequate. In our view the results of a meticulous formulation and adoption of special rules for federal habeas corpus and § 2255 proceedings would promise much benefit.

394 U.S. at 301 n. 7Discovery may, in appropriate cases, aid in developing facts necessary to decide whether to order an evidentiary hearing or to grant the writ following an evidentiary hearing:
We are aware that confinement sometimes induces fantasy which has its basis in the paranoia of prison rather than in fact. But where specific allegations before the court show reason to believe that the petitioner may, if the facts are fully developed, be able to demonstrate that he is confined illegally and is therefore entitled to relief, it is the duty of the court to provide the necessary facilities and procedures for an adequate inquiry. Obviously, in exercising this power, the court may utilize familiar procedures, as appropriate, whether these are found in the civil or criminal rules or elsewhere in the “usages and principles.”
Granting discovery is left to the discretion of the court, discretion to be exercised where there is a showing of good cause why discovery should be allowed. Several commentators have suggested that at least some discovery should be permitted without leave of court. It is argued that the courts will be burdened with weighing the propriety of requests to which the discovered party has no objection. Additionally, the availability of protective orders under Fed.R.Civ.R., Rules 30(b) and 31(d) will provide the necessary safeguards. See Developments in the Law—Federal Habeas Corpus, 83 Harv.L.Rev. 1038, 1186–87 (1970); Civil Discovery in Habeas Corpus, 67 Colum.L.Rev. 1296, 1310 (1967).
Nonetheless, it is felt the requirement of prior court approval of all discovery is necessary to prevent abuse, so this requirement is specifically mandated in the rule.
While requests for discovery in habeas proceedings normally follow the granting of an evidentiary hearing, there may be instances in which discovery would be appropriate beforehand. Such an approach was advocated in Wagner v. United States, 418 F.2d 618, 621 (9th Cir. 1969), where the opinion stated the trial court could permit interrogatories, provide for deposing witnesses, “and take such other prehearing steps as may be appropriate.” While this was an action under § 2255, the reasoning would apply equally well to petitions by state prisoners. Such pre-hearing discovery may show an evidentiary hearing to be unnecessary, as when there are “no disputed issues of law or fact.” 83 Harv. L.Rev. 1038, 1181 (1970). The court in Harris alluded to such a possibility when it said “the court may * * * authorize such proceedings with respect to development, before or in conjunction with the hearing of the facts * * *.” [emphasis added] 394 U.S. at 300. Such pre-hearing discovery, like all discovery under rule 6, requires leave of court. In addition, the provisions in rule 7 for the use of an expanded record may eliminate much of the need for this type of discovery. While probably not as frequently sought or granted as discovery in conjunction with a hearing, it may nonetheless serve a valuable function.
In order to make pre-hearing discovery meaningful, subdivision (a) provides that the judge should appoint counsel for a petitioner who is without counsel and qualifies for appointment when this is necessary for the proper utilization of discovery procedures. Rule 8 provides for the appointment of counsel at the evidentiary hearing stage (see rule 8(b) and advisory committee note), but this would not assist the petitioner who seeks to utilize discovery to stave off dismissal of his petition (see rule 9 and advisory committee note) or to demonstrate that an evidentiary hearing is necessary. Thus, if the judge grants a petitioner’s request for discovery prior to making a decision as to the necessity for an evidentiary hearing, he should determine whether counsel is necessary for the effective utilization of such discovery and, if so, appoint counsel for the petitioner if the petitioner qualifies for such appointment.
This rule contains very little specificity as to what types and methods of discovery should be made available to the parties in a habeas proceeding, or how, once made available, these discovery procedures should be administered. The purpose of this rule is to get some experience in how discovery would work in actual practice by letting district court judges fashion their own rules in the context of individual cases. When the results of such experience are available it would be desirable to consider whether further, more specific codification should take place.
Subdivision (b) provides for judicial consideration of all matters subject to discovery. A statement of the interrogatories, or requests for admission sought to be answered, and a list of any documents sought to be produced, must accompany a request for discovery. This is to advise the judge of the necessity for discovery and enable him to make certain that the inquiry is relevant and appropriately narrow.
Subdivision (c) refers to the situation where the respondent is granted leave to take the deposition of the petitioner or any other person. In such a case the judge may direct the respondent to pay the expenses and fees of counsel for the petitioner to attend the taking of the deposition, as a condition granting the respondent such leave. While the judge is not required to impose this condition subdivision (c) will give the court the means to do so. Such a provision affords some protection to the indigent petitioner who may be prejudiced by his inability to have counsel, often court-appointed, present at the taking of a deposition. It is recognized that under 18 U.S.C. § 3006A(g), court-appointed counsel in a § 2254 proceeding is entitled to receive up to $250 and reimbursement for expenses reasonably incurred. (Compare Fed.R. Crim.P. 15(c).) Typically, however, this does not adequately reimburse counsel if he must attend the taking of depositions or be involved in other pre-hearing proceedings. Subdivision (c) is intended to provide additional funds, if necessary, to be paid by the state government (respondent) to petitioner’s counsel.
Although the rule does not specifically so provide, it is assumed that a petitioner who qualifies for the appointment of counsel under 18 U.S.C. § 3006A(g) and is granted leave to take a deposition will be allowed witness costs. This will include recording and transcription of the witness’s statement. Such costs are payable pursuant to 28 U.S.C. § 1825. See Opinion of Comptroller General, February 28, 1974.
Subdivision (c) specifically recognizes the right of the respondent to take the deposition of the petitioner. Although the petitioner could not be called to testify against his will in a criminal trial, it is felt the nature of the habeas proceeding, along with the safeguards accorded by the Fifth Amendment and the presence of counsel, justify this provision. See 83 Harv.L.Rev. 1038, 1183–84 (1970).

Committee Notes on Rules—2004 AmendmentThe language of Rule 6 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended.
Although current Rule 6(b) contains no requirement that the parties provide reasons for the requested discovery, the revised rule does so and also includes a requirement that the request be accompanied by any proposed interrogatories and requests for admission, and must specify any requested documents. The Committee believes that the revised rule makes explicit what has been implicit in current practice.
Changes Made After Publication and Comments. Rule 6(b) was modified to require that discovery requests be supported by reasons, to assist the court in deciding what, if any, discovery should take place. The Committee believed that the change made explicit what has been implicit in current practice.
Rule 7. Expanding the Record
(a) In General. If the petition is not dismissed, the judge may direct the parties to expand the record by submitting additional materials relating to the petition. The judge may require that these materials be authenticated.
(b) Types of Materials. The materials that may be required include letters predating the filing of the petition, documents, exhibits, and answers under oath to written interrogatories propounded by the judge. Affidavits may also be submitted and considered as part of the record.
(c) Review by the Opposing Party. The judge must give the party against whom the additional materials are offered an opportunity to admit or deny their correctness.
(As amended Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteThis rule provides that the judge may direct that the record be expanded. The purpose is to enable the judge to dispose of some habeas petitions not dismissed on the pleadings, without the time and expense required for an evidentiary hearing. An expanded record may also be helpful when an evidentiary hearing is ordered.
The record may be expanded to include additional material relevant to the merits of the petition. While most petitions are dismissed either summarily or after a response has been made, of those that remain, by far the majority require an evidentiary hearing. In the fiscal year ending June 30, 1970, for example, of 8,423 § 2254 cases terminated, 8,231 required court action. Of these, 7,812 were dismissed before a prehearing conference and 469 merited further court action (e.g., expansion of the record, prehearing conference, or an evidentiary hearing). Of the remaining 469 cases, 403 required an evidentiary hearing, often time-consuming, costly, and, at least occasionally, unnecessary. See Director of the Administrative Office of the United States Courts, Annual Report, 245a–245c (table C4) (1970). In some instances these hearings were necessitated by slight omissions in the state record which might have been cured by the use of an expanded record.
Authorizing expansion of the record will, hopefully, eliminate some unnecessary hearings. The value of this approach was articulated in Raines v. United States, 423 F.2d 526, 529–530 (4th Cir. 1970):
Unless it is clear from the pleadings and the files and records that the prisoner is entitled to no relief, the statute makes a hearing mandatory. We think there is a permissible intermediate step that may avoid the necessity for an expensive and time consuming evidentiary hearing in every Section 2255 case. It may instead be perfectly appropriate, depending upon the nature of the allegations, for the district court to proceed by requiring that the record be expanded to include letters, documentary evidence, and, in an appropriate case, even affidavits. United States v. Carlino, 400 F.2d 56 (2nd Cir. 1968); Mirra v. United States, 379 F.2d 782 (2nd Cir. 1967); Accardi v. United States, 379 F.2d 312 (2nd Cir. 1967). When the issue is one of credibility, resolution on the basis of affidavits can rarely be conclusive, but that is not to say they may not be helpful.
In Harris v. Nelson, 394 U.S. 286, 300 (1969), the court said:
At any time in the proceedings * * * either on [the court’s] own motion or upon cause shown by the petitioner, it may issue such writs and take or authorize such proceedings * * * before or in conjunction with the hearing of the facts * * * [emphasis added]
Subdivision (b) specifies the materials which may be added to the record. These include, without limitation, letters predating the filing of the petition in the district court, documents, exhibits, and answers under oath directed to written interrogatories propounded by the judge. Under this subdivision affidavits may be submitted and considered part of the record. Subdivision (b) is consistent with 28 U.S.C. §§ 2246 and 2247 and the decision in Raines with regard to types of material that may be considered upon application for a writ of habeas corpus. See United States v. Carlino, 400 F.2d 56, 58 (2d Cir. 1968), and Machibroda v. United States, 368 U.S. 487 (1962).
Under subdivision (c) all materials proposed to be included in the record must be submitted to the party against whom they are to be offered.
Under subdivision (d) the judge can require authentication if he believes it desirable to do so.

Committee Notes on Rules—2004 AmendmentThe language of Rule 7 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended, except as noted below.
Revised Rule 7(a) is not intended to restrict the court’s authority to expand the record through means other than requiring the parties themselves to provide the information. Further, the rule has been changed to remove the reference to the “merits” of the petition in the recognition that a court may wish to expand the record in order to assist it in deciding an issue other than the merits of the petition.
The language in current Rule 7(d), which deals with authentication of materials in the expanded record, has been moved to revised Rule 7(a).
Changes Made After Publication and Comments. The Committee modified Rule 7(a) by removing the reference to the “merits” of the petition. One commentator had commented that the court might wish to expand the record for purposes other than the merits of the case. The Committee agreed to the change and also changed the rule to reflect that someone other than a party may authenticate the materials.
Rule 8. Evidentiary Hearing
(a) Determining Whether to Hold a Hearing. If the petition is not dismissed, the judge must review the answer, any transcripts and records of state-court proceedings, and any materials submitted under Rule 7 to determine whether an evidentiary hearing is warranted.
(b) Reference to a Magistrate Judge. A judge may, under 28 U.S.C. § 636(b), refer the petition to a magistrate judge to conduct hearings and to file proposed findings of fact and recommendations for disposition. When they are filed, the clerk must promptly serve copies of the proposed findings and recommendations on all parties. Within 14 days after being served, a party may file objections as provided by local court rule. The judge must determine de novo any proposed finding or recommendation to which objection is made. The judge may accept, reject, or modify any proposed finding or recommendation.
(c) Appointing Counsel; Time of Hearing. If an evidentiary hearing is warranted, the judge must appoint an attorney to represent a petitioner who qualifies to have counsel appointed under 18 U.S.C. § 3006A. The judge must conduct the hearing as soon as practicable after giving the attorneys adequate time to investigate and prepare. These rules do not limit the appointment of counsel under § 3006A at any stage of the proceeding.
(As amended Pub. L. 94–426, § 2(5), Sept. 28, 1976, 90 Stat. 1334; Pub. L. 94–577, § 2(a)(1), (b)(1), Oct. 21, 1976, 90 Stat. 2730, 2731; Apr. 26, 2004, eff. Dec. 1, 2004; Mar. 26, 2009, eff. Dec. 1, 2009.)

Advisory Committee NoteThis rule outlines the procedure to be followed by the court immediately prior to and after the determination of whether to hold an evidentiary hearing.
The provisions are applicable if the petition has not been dismissed at a previous stage in the proceeding [including a summary dismissal under rule 4; a dismissal pursuant to a motion by the respondent; a dismissal after the answer and petition are considered; or a dismissal after consideration of the pleadings and an expanded record].
If dismissal has not been ordered, the court must determine whether an evidentiary hearing is required. This determination is to be made upon a review of the answer, the transcript and record of state court proceedings, and if there is one, the expanded record. As the United States Supreme Court noted in Townsend v. Sam, 372 U.S. 293, 319 (1963):
Ordinarily [the complete state-court] record—including the transcript of testimony (or if unavailable some adequate substitute, such as a narrative record), the pleadings, court opinions, and other pertinent documents—is indispensable to determining whether the habeas applicant received a full and fair state-court evidentiary hearing resulting in reliable findings.
Subdivision (a) contemplates that all of these materials, if available, will be taken into account. This is especially important in view of the standard set down in Townsend for determining when a hearing in the federal habeas proceeding is mandatory.
The appropriate standard * * * is this: Where the facts are in dispute, the federal court in habeas corpus must hold an evidentiary hearing if the habeas applicant did not receive a full and fair evidentiary hearing in a state court, either at the time of the trial or in a collateral proceeding.

372 U.S. at 312The circumstances under which a federal hearing is mandatory are now specified in 28 U.S.C. § 2254(d). The 1966 amendment clearly places the burden on the petitioner, when there has already been a state hearing, to show that it was not a fair or adequate hearing for one or more of the specifically enumerated reasons, in order to force a federal evidentiary hearing. Since the function of an evidentiary hearing is to try issues of fact (372 U.S. at 309), such a hearing is unnecessary when only issues of law are raised. See, e.g., Yeaman v. United States, 326 F.2d 293 (9th Cir. 1963).
In situations in which an evidentiary hearing is not mandatory, the judge may nonetheless decide that an evidentiary hearing is desirable:
The purpose of the test is to indicate the situations in which the holding of an evidentiary hearing is mandatory. In all other cases where the material facts are in dispute, the holding of such a hearing is in the discretion of the district judge.

372 U.S. at 318If the judge decides that an evidentiary hearing is neither required nor desirable, he shall make such a disposition of the petition “as justice shall require.” Most habeas petitions are dismissed before the prehearing conference stage (see Director of the Administrative Office of the United States Courts, Annual Report 245a–245c (table C4) (1970)) and of those not dismissed, the majority raise factual issues that necessitate an evidentiary hearing. If no hearing is required, most petitions are dismissed, but in unusual cases the court may grant the relief sought without a hearing. This includes immediate release from custody or nullification of a judgment under which the sentence is to be served in the future.
Subdivision (b) provides that a magistrate, when so empowered by rule of the district court, may recommend to the district judge that an evidentiary hearing be held or that the petition be dismissed, provided he gives the district judge a sufficiently detailed description of the facts so that the judge may decide whether or not to hold an evidentiary hearing. This provision is not inconsistent with the holding in Wingo v. Wedding, 418 U.S. 461 (1974), that the Federal Magistrates Act did not change the requirement of the habeas corpus statute that federal judges personally conduct habeas evidentiary hearings, and that consequently a local district court rule was invalid insofar as it authorized a magistrate to hold such hearings. 28 U.S.C. § 636(b) provides that a district court may by rule authorize any magistrate to perform certain additional duties, including preliminary review of applications for posttrial relief made by individuals convicted of criminal offenses, and submission of a report and recommendations to facilitate the decision of the district judge having jurisdiction over the case as to whether there should be a hearing.
As noted in Wingo, review “by Magistrates of applications for post-trial relief is thus limited to review for the purpose of proposing, not holding, evidentiary hearings.”
Utilization of the magistrate as specified in subdivision (b) will aid in the expeditious and fair handling of habeas petitions.
A qualified, experienced magistrate will, it is hoped, acquire an expertise in examining these [postconviction review] applications and summarizing their important contents for the district judge, thereby facilitating his decisions. Law clerks are presently charged with this responsibility by many judges, but judges have noted that the normal 1-year clerkship does not afford law clerks the time or experience necessary to attain real efficiency in handling such applications.

S. Rep. No. 371, 90th Cong., 1st Sess., 26 (1967)Under subdivision (c) there are two provisions that differ from the procedure set forth in 28 U.S.C. § 2243. These are the appointment of counsel and standard for determining how soon the hearing will be held.
If an evidentiary hearing is required the judge must appoint counsel for a petitioner who qualified for appointment under the Criminal Justice Act. Currently, the appointment of counsel is not recognized as a right at any stage of a habeas proceeding. See, e.g., United States ex rel. Marshall v. Wilkins, 338 F.2d 404 (2d Cir. 1964). Some district courts have, however, by local rule, required that counsel must be provided for indigent petitioners in cases requiring a hearing. See, e.g., D.N.M.R. 21(f), E.D. N.Y.R. 26(d). Appointment of counsel at this stage is mandatory under subdivision (c). This requirement will not limit the authority of the court to provide counsel at an earlier stage if it is thought desirable to do so as is done in some courts under current practice. At the evidentiary hearing stage, however, an indigent petitioner’s access to counsel should not depend on local practice and, for this reason, the furnishing of counsel is made mandatory.
Counsel can perform a valuable function benefiting both the court and the petitioner. The issues raised can be more clearly identified if both sides have the benefit of trained legal personnel. The presence of counsel at the prehearing conference may help to expedite the evidentiary hearing or make it unnecessary, and counsel will be able to make better use of available prehearing discovery procedures. Compare ABA Project on Standards for Criminal Justice, Standards Relating to Post-Conviction Remedies § 4.4, p. 66 (Approved Draft 1968). At a hearing, the petitioner’s claims are more likely to be effectively and properly presented by counsel.
Under 18 U.S.C. § 3006A(g), payment is allowed counsel up to $250, plus reimbursement for expenses reasonably incurred. The standards of indigency under this section are less strict than those regarding eligibility to prosecute a petition in forma pauperis, and thus many who cannot qualify to proceed under 28 U.S.C. § 1915 will be entitled to the benefits of counsel under 18 U.S.C. § 3006A(g). Under rule 6(c), the court may order the respondent to reimburse counsel from state funds for fees and expenses incurred as the result of the utilization of discovery procedures by the respondent.
Subdivision (c) provides that the hearing shall be conducted as promptly as possible, taking into account “the need of counsel for both parties for adequate time for investigation and preparation.” This differs from the language of 28 U.S.C. § 2243, which requires that the day for the hearing be set “not more than five days after the return unless for good cause additional time is allowed.” This time limit fails to take into account the function that may be served by a prehearing conference and the time required to prepare adequately for an evidentiary hearing. Although “additional time” is often allowed under § 2243, subdivision (c) provides more flexibility to take account of the complexity of the case, the availability of important materials, the workload of the attorney general, and the time required by appointed counsel to prepare.
While the rule does not make specific provision for a prehearing conference, the omission is not intended to cast doubt upon the value of such a conference:
The conference may limit the questions to be resolved, identify areas of agreement and dispute, and explore evidentiary problems that may be expected to arise. * * * [S]uch conferences may also disclose that a hearing is unnecessary * * *.
ABA Project on Standards for Criminal Justice, Standards Relating to Post-Conviction Remedies § 4.6, commentary pp. 74–75. (Approved Draft, 1968.)
See also Developments in the Law—Federal Habeas Corpus, 83 Harv.L.Rev. 1038, 1188 (1970).
The rule does not contain a specific provision on the subpoenaing of witnesses. It is left to local practice to determine the method for doing this. The implementation of 28 U.S.C. § 1825 on the payment of witness fees is dealt with in an opinion of the Comptroller General, February 28, 1974.

Committee Notes on Rules—2004 AmendmentThe language of Rule 8 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended.
Rule 8(a) is not intended to supersede the restrictions on evidentiary hearings contained in 28 U.S.C. § 2254(e)(2).
The requirement in current Rule 8(b)(2) that a copy of the magistrate judge’s findings must be promptly mailed to all parties has been changed in revised Rule 8(b) to require that copies of those findings be served on all parties. As used in this rule, “service” means service consistent with Federal Rule of Civil Procedure 5(b), which allows mailing the copies.
Changes Made After Publication and Comments. The Committee changed the Committee Note to reflect the view that the amendments to Rule 8 were not intended to supercede the restrictions on evidentiary hearings contained in § 2254(e)(2).

Committee Notes on Rules—2009 AmendmentThe time set in the former rule at 10 days has been revised to 14 days. See the Committee Note to Federal Rules of Criminal Procedure 45(a).

Amendments by Public Law1976—Subd. (b). Pub. L. 94–577, § 2(a)(1), substituted provisions which authorized magistrates, when designated to do so in accordance with section 636(b) of this title, to conduct hearings, including evidentiary hearings, on the petition and to submit to a judge of the court proposed findings of fact and recommendations for disposition, which directed the magistrate to file proposed findings and recommendations with the court with copies furnished to all parties, which allowed parties thus served 10 days to file written objections thereto, and which directed a judge of the court to make de novo determinations of the objected-to portions and to accept, reject, or modify the findings or recommendations for provisions under which the magistrate had been empowered only to recommend to the district judge that an evidentiary hearing be held or that the petition be dismissed.
Subd. (c). Pub. L. 94–577, § 2(b)(1), substituted “and the hearing shall be conducted” for “and shall conduct the hearing”.
Pub. L. 94–426 provided that these rules not limit the appointment of counsel under section 3006A of title 18, if the interest of justice so require.

Effective Date of 1976 AmendmentPub. L. 94–577, § 2(c), Oct. 21, 1976, 90 Stat. 2731, provided that: “The amendments made by this section [amending subdivs. (b) and (c) of this rule and Rule 8(b), (c) of the Rules Governing Proceedings Under Section 2255 of this title] shall take effect with respect to petitions under section 2254 and motions under section 2255 of title 28 of the United States Code filed on or after February 1, 1977.”

Rule 9. Second or Successive Petitions
Before presenting a second or successive petition, the petitioner must obtain an order from the appropriate court of appeals authorizing the district court to consider the petition as required by 28 U.S.C. § 2244(b)(3) and (4).
(As amended Pub. L. 94–426, § 2(7), (8), Sept. 28, 1976, 90 Stat. 1335; Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteThis rule is intended to minimize abuse of the writ of habeas corpus by limiting the right to assert stale claims and to file multiple petitions. Subdivision (a) deals with the delayed petition. Subdivision (b) deals with the second or successive petition.
Subdivision (a) provides that a petition attacking the judgment of a state court may be dismissed on the grounds of delay if the petitioner knew or should have known of the existence of the grounds he is presently asserting in the petition and the delay has resulted in the state being prejudiced in its ability to respond to the petition. If the delay is more than five years after the judgment of conviction, prejudice is presumed, although this presumption is rebuttable by the petitioner. Otherwise, the state has the burden of showing such prejudice.
The assertion of stale claims is a problem which is not likely to decrease in frequency. Following the decisions in Jones v. Cunningham, 371 U.S. 236 (1963), and Benson v. California, 328 F.2d 159 (9th Cir. 1964), the concept of custody expanded greatly, lengthening the time period during which a habeas corpus petition may be filed. The petitioner who is not unconditionally discharged may be on parole or probation for many years. He may at some date, perhaps ten or fifteen years after conviction, decide to challenge the state court judgment. The grounds most often troublesome to the courts are ineffective counsel, denial of right of appeal, plea of guilty unlawfully induced, use of a coerced confession, and illegally constituted jury. The latter four grounds are often interlocked with the allegation of ineffective counsel. When they are asserted after the passage of many years, both the attorney for the defendant and the state have difficulty in ascertaining what the facts are. It often develops that the defense attorney has little or no recollection as to what took place and that many of the participants in the trial are dead or their whereabouts unknown. The court reporter’s notes may have been lost or destroyed, thus eliminating any exact record of what transpired. If the case was decided on a guilty plea, even if the record is intact, it may not satisfactorily reveal the extent of the defense attorney’s efforts in behalf of the petitioner. As a consequence, there is obvious difficulty in investigating petitioner’s allegations.
The interest of both the petitioner and the government can best be served if claims are raised while the evidence is still fresh. The American Bar Association has recognized the interest of the state in protecting itself against stale claims by limiting the right to raise such claims after completion of service of a sentence imposed pursuant to a challenged judgment. See ABA Standards Relating to Post-Conviction Remedies § 2.4 (c), p. 45 (Approved Draft, 1968). Subdivision (a) is not limited to those who have completed their sentence. Its reach is broader, extending to all instances where delay by the petitioner has prejudiced the state, subject to the qualifications and conditions contained in the subdivision.
In McMann v. Richardson, 397 U.S. 759 (1970), the court made reference to the issue of the stale claim:
What is at stake in this phase of the case is not the integrity of the state convictions obtained on guilty pleas, but whether, years later, defendants must be permitted to withdraw their pleas, which were perfectly valid when made, and be given another choice between admitting their guilt and putting the State to its proof. [Emphasis added.]

397 U.S. at 773The court refused to allow this, intimating its dislike of collateral attacks on sentences long since imposed which disrupt the state’s interest in finality of convictions which were constitutionally valid when obtained.
Subdivision (a) is not a statute of limitations. Rather, the limitation is based on the equitable doctrine of laches. “Laches is such delay in enforcing one’s rights as works disadvantage to another.” 30A C.J.S. Equity § 112, p. 19. Also, the language of the subdivision, “a petition may be dismissed” [emphasis added], is permissive rather than mandatory. This clearly allows the court which is considering the petition to use discretion in assessing the equities of the particular situation.
The use of a flexible rule analogous to laches to bar the assertion of stale claims is suggested in ABA Standards Relating to Post-Conviction Remedies § 2.4, commentary at 48 (Approved Draft, 1968). Additionally, in Fay v. Noia, 372 U.S. 391 (1963), the Supreme Court noted:
Furthermore, habeas corpus has traditionally been regarded as governed by equitable principles. United States ex rel. Smith v. Baldi, 344 U.S. 561, 573 (dissenting opinion). Among them is the principle that a suitor’s conduct in relation to the matter at hand may disentitle him to the relief he seeks.

372 U.S. at 438Finally, the doctrine of laches has been applied with reference to another postconviction remedy, the writ of coram nobis. See 24 C.J.S. Criminal Law § 1606(25), p. 779.
The standard used for determining if the petitioner shall be barred from asserting his claim is consistent with that used in laches provisions generally. The petitioner is held to a standard of reasonable diligence. Any inference or presumption arising by reason of the failure to attack collaterally a conviction may be disregarded where (1) there has been a change of law or fact (new evidence) or (2) where the court, in the interest of justice, feels that the collateral attack should be entertained and the prisoner makes a proper showing as to why he has not asserted a particular ground for relief.
Subdivision (a) establishes the presumption that the passage of more than five years from the time of the judgment of conviction to the time of filing a habeas petition is prejudicial to the state. “Presumption” has the meaning given it by Fed.R.Evid. 301. The prisoner has “the burden of going forward with evidence to rebut or meet the presumption” that the state has not been prejudiced by the passage of a substantial period of time. This does not impose too heavy a burden on the petitioner. He usually knows what persons are important to the issue of whether the state has been prejudiced. Rule 6 can be used by the court to allow petitioner liberal discovery to learn whether witnesses have died or whether other circumstances prejudicial to the state have occurred. Even if the petitioner should fail to overcome the presumption of prejudice to the state, he is not automatically barred from asserting his claim. As discussed previously, he may proceed if he neither knew nor, by the exercise of reasonable diligence, could have known of the grounds for relief.
The presumption of prejudice does not come into play if the time lag is not more than five years.
The time limitation should have a positive effect in encouraging petitioners who have knowledge of it to assert all their claims as soon after conviction as possible. The implementation of this rule can be substantially furthered by the development of greater legal resources for prisoners. See ABA Standards Relating to Post-Conviction Remedies § 3.1, pp. 49–50 (Approved Draft, 1968).
Subdivision (a) does not constitute an abridgement or modification of a substantive right under 28 U.S.C. § 2072. There are safeguards for the hardship case. The rule provides a flexible standard for determining when a petition will be barred.
Subdivision (b) deals with the problem of successive habeas petitions. It provides that the judge may dismiss a second or successive petition (1) if it fails to allege new or different grounds for relief or (2) if new or different grounds for relief are alleged and the judge finds the failure of the petitioner to assert those grounds in a prior petition is inexcusable.
In Sanders v. United States, 373 U.S. 1 (1963), the court, in dealing with the problem of successive applications, stated:
Controlling weight may be given to denial of a prior application for federal habeas corpus or § 2255 relief only if (1) the same ground presented in the subsequent application was determined adversely to the applicant on the prior application, (2) the prior determination was on the merits, and (3) the ends of justice would not be served by reaching the merits of the subsequent application. [Emphasis added.]

373 U.S. at 15The requirement is that the prior determination of the same ground has been on the merits. This requirement is in 28 U.S.C. § 2244(b) and has been reiterated in many cases since Sanders. See Gains v. Allgood, 391 F.2d 692 (5th Cir. 1968); Hutchinson v. Craven, 415 F.2d 278 (9th Cir. 1969); Brown v. Peyton, 435 F.2d 1352 (4th Cir. 1970).
With reference to a successive application asserting a new ground or one not previously decided on the merits, the court in Sanders noted:
In either case, full consideration of the merits of the new application can be avoided only if there has been an abuse of the writ * * * and this the Government has the burden of pleading. * * *
Thus, for example, if a prisoner deliberately withholds one of two grounds for federal collateral relief at the time of filing his first application, * * * he may be deemed to have waived his right to a hearing on a second application presenting the withheld ground.

373 U.S. at 17–18Subdivision (b) has incorporated this principle and requires that the judge find petitioner’s failure to have asserted the new grounds in the prior petition to be inexcusable.
Sanders, 18 U.S.C. § 2244, and subdivision (b) make it clear that the court has discretion to entertain a successive application.
The burden is on the government to plead abuse of the writ. See Sanders v. United States, 373 U.S. 1, 10 (1963); Dixon v. Jacobs, 427 F.2d 589, 596 (D.C.Cir. 1970); cf. Johnson v. Copinger, 420 F.2d 395 (4th Cir. 1969). Once the government has done this, the petitioner has the burden of proving that he has not abused the writ. In Price v. Johnston, 334 U.S. 266, 292 (1948), the court said:
[I]f the Government chooses * * * to claim that the prisoner has abused the writ of habeas corpus, it rests with the Government to make that claim with clarity and particularity in its return to the order to show cause. That is not an intolerable burden. The Government is usually well acquainted with the facts that are necessary to make such a claim. Once a particular abuse has been alleged, the prisoner has the burden of answering that allegation and of proving that he has not abused the writ.
Subdivision (b) is consistent with the important and well established purpose of habeas corpus. It does not eliminate a remedy to which the petitioner is rightfully entitled. However, in Sanders, the court pointed out:
Nothing in the traditions of habeas corpus requires the federal courts to tolerate needless piecemeal litigation, or to entertain collateral proceedings whose only purpose is to vex, harass, or delay.

373 U.S. at 18There are instances in which petitioner’s failure to assert a ground in a prior petition is excusable. A retroactive change in the law and newly discovered evidence are examples. In rare instances, the court may feel a need to entertain a petition alleging grounds that have already been decided on the merits. Sanders, 373 U.S. at 1, 16. However, abusive use of the writ should be discouraged, and instances of abuse are frequent enough to require a means of dealing with them. For example, a successive application, already decided on the merits, may be submitted in the hope of getting before a different judge in multijudge courts. A known ground may be deliberately withheld in the hope of getting two or more hearings or in the hope that delay will result in witnesses and records being lost. There are instances in which a petitioner will have three or four petitions pending at the same time in the same court. There are many hundreds of cases where the application is at least the second one by the petitioner. This subdivision is aimed at screening out the abusive petitions from this large volume, so that the more meritorious petitions can get quicker and fuller consideration.
The form petition, supplied in accordance with rule 2(c), encourages the petitioner to raise all of his available grounds in one petition. It sets out the most common grounds asserted so that these may be brought to his attention.
Some commentators contend that the problem of abuse of the writ of habeas corpus is greatly overstated:
Most prisoners, of course, are interested in being released as soon as possible; only rarely will one inexcusably neglect to raise all available issues in his first federal application. The purpose of the “abuse” bar is apparently to deter repetitious applications from those few bored or vindictive prisoners * * *.

83 Harv.L.Rev. at 1153–1154See also ABA Standards Relating to Post-Conviction Remedies § 6.2, commentary at 92 (Approved Draft, 1968), which states: “The occasional, highly litigious prisoner stands out as the rarest exception.” While no recent systematic study of repetitious applications exists, there is no reason to believe that the problem has decreased in significance in relation to the total number of § 2254 petitions filed. That number has increased from 584 in 1949 to 12,088 in 1971. See Director of the Administrative Office of the United States Courts, Annual Report, table 16 (1971). It is appropriate that action be taken by rule to allow the courts to deal with this problem, whatever its specific magnitude. The bar set up by subdivision (b) is not one of rigid application, but rather is within the discretion of the courts on a case-by-case basis.
If it appears to the court after examining the petition and answer (where appropriate) that there is a high probability that the petition will be barred under either subdivision of rule 9, the court ought to afford petitioner an opportunity to explain his apparent abuse. One way of doing this is by the use of the form annexed hereto. The use of a form will ensure a full airing of the issue so that the court is in a better position to decide whether the petition should be barred. This conforms with Johnson v. Copinger, 420 F.2d 395 (4th Cir. 1969), where the court stated:
[T]he petitioner is obligated to present facts demonstrating that his earlier failure to raise his claims is excusable and does not amount to an abuse of the writ. However, it is inherent in this obligation placed upon the petitioner that he must be given an opportunity to make his explanation, if he has one. If he is not afforded such an opportunity, the requirement that he satisfy the court that he has not abused the writ is meaningless. Nor do we think that a procedure which allows the imposition of a forfeiture for abuse of the writ, without allowing the petitioner an opportunity to be heard on the issue, comports with the minimum requirements of fairness.

420 F.2d at 399Use of the recommended form will contribute to an orderly handling of habeas petitions and will contribute to the ability of the court to distinguish the excusable from the inexcusable delay or failure to assert a ground for relief in a prior petition.

Committee Notes on Rules—2004 AmendmentThe language of Rule 9 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended, except as noted below.
First, current Rule 9(a) has been deleted as unnecessary in light of the applicable one-year statute of limitations for § 2254 petitions, added as part of the Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C. § 2244(d).
Second, current Rule 9(b), now Rule 9, has been changed to also reflect provisions in the Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C. § 2244(b)(3) and (4), which now require a petitioner to obtain approval from the appropriate court of appeals before filing a second or successive petition.
Finally, the title of Rule 9 has been changed to reflect the fact that the only topic now addressed in the rules is that of second or successive petitions.
Changes Made After Publication and Comments. The Committee made no changes to Rule 9.

Amendments by Public Law1976—Subd. (a). Pub. L. 94–426, § 2(7), struck out provision which established a rebuttable presumption of prejudice to the state if the petition was filed more than five years after conviction and started the running of the five year period, where a petition challenged the validity of an action after conviction, from the time of the order of such action.
Subd. (b). Pub. L. 94–426, § 2(8), substituted “constituted an abuse of the writ” for “is not excusable”.
Rule 10. Powers of a Magistrate Judge
A magistrate judge may perform the duties of a district judge under these rules, as authorized under 28 U.S.C. § 636.
(As amended Pub. L. 94–426, § 2(11), Sept. 28, 1976, 90 Stat. 1335; Apr. 30, 1979, eff. Aug. 1, 1979; Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteUnder this rule the duties imposed upon the judge of the district court by rules 2, 3, 4, 6, and 7 may be performed by a magistrate if and to the extent he is empowered to do so by a rule of the district court. However, when such duties involve the making of an order under rule 4 disposing of the petition, that order must be made by the court. The magistrate in such instances must submit to the court his report as to the facts and his recommendation with respect to the order.
The Federal Magistrates Act allows magistrates, when empowered by local rule, to perform certain functions in proceedings for post-trial relief. See 28 U.S.C. § 636(b)(3). The performance of such functions, when authorized, is intended to “afford some degree of relief to district judges and their law clerks, who are presently burdened with burgeoning numbers of habeas corpus petitions and applications under 28 U.S.C. § 2255.” Committee on the Judiciary, The Federal Magistrates Act, S.Rep. No. 371, 90th Cong., 1st sess., 26 (1967).
Under 28 U.S.C. § 636(b), any district court,
by the concurrence of a majority of all the judges of such district court, may establish rules pursuant to which any full-time United States magistrate * * * may be assigned within the territorial jurisdiction of such court such additional duties as are not inconsistent with the Constitution and laws of the United States.
The proposed rule recognizes the limitations imposed by 28 U.S.C. § 636(b) upon the powers of magistrates to act in federal postconviction proceedings. These limitations are: (1) that the magistrate may act only pursuant to a rule passed by the majority of the judges in the district court in which the magistrate serves, and (2) that the duties performed by the magistrate pursuant to such rule be consistent with the Constitution and laws of the United States.
It has been suggested that magistrates be empowered by law to hold hearings and make final decisions in habeas proceedings. See Proposed Reformation of Federal Habeas Corpus Procedure: Use of Federal Magistrates, 54 Iowa L.Rev. 1147, 1158 (1969). However, the Federal Magistrates Act does not authorize such use of magistrates. Wingo v. Wedding, 418 U.S. 461 (1974). See advisory committee note to rule 8. While the use of magistrates can help alleviate the strain imposed on the district courts by the large number of unmeritorious habeas petitions, neither 28 U.S.C. § 636(b) nor this rule contemplate the abdication by the court of its decision-making responsibility. See also Developments in the Law—Federal Habeas Corpus, 83 Harv. L.Rev. 1038, 1188 (1970)
Where a full-time magistrate is not available, the duties contemplated by this rule may be assigned to a part-time magistrate.

1979 AmendmentThis amendment conforms the rule to subsequently enacted legislation clarifying and further defining the duties which may be assigned to a magistrate, 18 U.S.C. § 636, as amended in 1976 by Pub. L. 94–577. To the extent that rule 10 is more restrictive than § 636, the limitations are of no effect, for the statute expressly governs “[n]otwithstanding any provision of law to the contrary.”
The reference to particular rules is stricken, as under § 636(b)(1)(A) a judge may designate a magistrate to perform duties under other rules as well (e.g., order that further transcripts be furnished under rule 5; appoint counsel under rule 8). The reference to “established standards and criteria” is stricken, as § 636(4) requires each district court to “establish rules pursuant to which the magistrates shall discharge their duties.” The exception with respect to a rule 4 order dismissing a petition is stricken, as that limitation appears in § 636(b)(1)(B) and is thereby applicable to certain other actions under these rules as well (e.g., determination of a need for an evidentiary hearing under rule 8; dismissal of a delayed or successive petition under rule 9).

Committee Notes on Rules—2004 AmendmentThe language of Rule 10 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended.
Changes Made After Publication and Comments. The Committee restyled the proposed rule.

Amendments by Public Law1976—Pub. L. 94–426 inserted “, and to the extent the district court has established standards and criteria for the performance of such duties” after “rule of the district court”.
Rule 11. Certificate of Appealability; Time to Appeal
(a) Certificate of Appealability. The district court must issue or deny a certificate of appealability when it enters a final order adverse to the applicant. Before entering the final order, the court may direct the parties to submit arguments on whether a certificate should issue. If the court issues a certificate, the court must state the specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend the time to appeal.
(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order entered under these rules. A timely notice of appeal must be filed even if the district court issues a certificate of appealability.
(As added Mar. 26, 2009, eff. Dec. 1, 2009.)

Committee Notes on Rules—2009Subdivision (a). As provided in 28 U.S.C. § 2253(c), an applicant may not appeal to the court of appeals from a final order in a proceeding under § 2254 unless a judge issues a certificate of appealability (COA), identifying the specific issues for which the applicant has made a substantial showing of a denial of constitutional right. New Rule 11(a) makes the requirements concerning COAs more prominent by adding and consolidating them in the appropriate rule of the Rules Governing § 2254 Cases in the United States District Courts. Rule 11(a) also requires the district judge to grant or deny the certificate at the time a final order is issued. See 3d Cir. R. 22.2, 111.3. This will ensure prompt decision making when the issues are fresh, rather than postponing consideration of the certificate until after a notice of appeal is filed. These changes will expedite proceedings, avoid unnecessary remands, and help inform the applicant’s decision whether to file a notice of appeal.
Subdivision (b). The new subdivision is designed to direct parties to the appropriate rule governing the timing of the notice of appeal and make it clear that the district court’s grant of a COA does not eliminate the need to file a notice of appeal.
Changes Made to Proposed Amendment Released for Public Comment. In response to public comments, a sentence was added stating that prior to the entry of the final order the district court may direct the parties to submit arguments on whether or not a certificate should issue. This allows a court in complex cases (such as death penalty cases with numerous claims) to solicit briefing that might narrow the issues for appeal. For purposes of clarification, two sentences were added at the end of subdivision (a) stating that (1) although the district court’s denial of a certificate is not appealable, a certificate may be sought in the court of appeals, and (2) a motion for reconsideration of a denial of a certificate does not extend the time to appeal.
Finally, a new subdivision (b) was added to mirror the information provided in subdivision (b) of Rule 11 of the Rules Governing § 2255 Proceedings, directing petitioners to Rule 4 of the appellate rules and indicating that notice of appeal must be filed even if a COA is issued.
Minor changes were also made to conform to style conventions.


References in TextThe Federal Rules of Appellate Procedure, referred to in text, are set out in the Appendix to this title.
Rule 12. Applicability of the Federal Rules of Civil Procedure
The Federal Rules of Civil Procedure, to the extent that they are not inconsistent with any statutory provisions or these rules, may be applied to a proceeding under these rules.
(As amended Apr. 26, 2004, eff. Dec. 1, 2004; Mar. 26, 2009, eff. Dec. 1, 2009.)

Advisory Committee NoteHabeas corpus proceedings are characterized as civil in nature. See e.g., Fisher v. Baker, 203 U.S. 174, 181 (1906). However, under Fed.R.Civ.P. 81(a)(2), the applicability of the civil rules to habeas corpus actions has been limited, although the various courts which have considered this problem have had difficulty in setting out the boundaries of this limitation. See Harris v. Nelson, 394 U.S. 286 (1969) at 289, footnote 1. Rule 11 is intended to conform with the Supreme Court’s approach in the Harris case. There the court was dealing with the petitioner’s contention that Civil Rule 33 granting the right to discovery via written interrogatories is wholly applicable to habeas corpus proceedings. The court held:
We agree with the Ninth Circuit that Rule 33 of the Federal Rules of Civil Procedure is not applicable to habeas corpus proceedings and that 28 U.S.C. § 2246 does not authorize interrogatories except in limited circumstances not applicable to this case; but we conclude that, in appropriate circumstances, a district court, confronted by a petition for habeas corpus which establishes a prima facie case for relief, may use or authorize the use of suitable discovery procedures, including interrogatories, reasonably fashioned to elicit facts necessary to help the court to “dispose of the matter as law and justice require” 28 U.S.C. § 2243.

394 U.S. at 290The court then went on to consider the contention that the “conformity” provision of Rule 81(a)(2) should be rigidly applied so that the civil rules would be applicable only to the extent that habeas corpus practice had conformed to the practice in civil actions at the time of the adoption of the Federal Rules of Civil Procedure on September 16, 1938. The court said:
Although there is little direct evidence, relevant to the present problem, of the purpose of the “conformity” provision of Rule 81(a)(2), the concern of the draftsmen, as a general matter, seems to have been to provide for the continuing applicability of the “civil” rules in their new form to those areas of practice in habeas corpus and other enumerated proceedings in which the “specified” proceedings had theretofore utilized the modes of civil practice. Otherwise, those proceedings were to be considered outside of the scope of the rules without prejudice, of course, to the use of particular rules by analogy or otherwise, where appropriate.

394 U.S. at 294The court then reiterated its commitment to judicial discretion in formulating rules and procedures for habeas corpus proceedings by stating:
[T]he habeas corpus jurisdiction and the duty to exercise it being present, the courts may fashion appropriate modes of procedure, by analogy to existing rules or otherwise in conformity with judicial usage.
Where their duties require it, this is the inescapable obligation of the courts. Their authority is expressly confirmed in the All Writs Act, 28 U.S.C. § 1651.

394 U.S. at 299Rule 6 of these proposed rules deals specifically with the issue of discovery in habeas actions in a manner consistent with Harris. Rule 11 extends this approach to allow the court considering the petition to use any of the rules of civil procedure (unless inconsistent with these rules of habeas corpus) when in its discretion the court decides they are appropriate under the circumstances of the particular case. The court does not have to rigidly apply rules which would be inconsistent or inequitable in the overall framework of habeas corpus. Rule 11 merely recognizes and affirms their discretionary power to use their judgment in promoting the ends of justice.
Rule 11 permits application of the civil rules only when it would be appropriate to do so. Illustrative of an inappropriate application is that rejected by the Supreme Court in Pitchess v. Davis, 95 S.Ct. 1748 (1975), holding that Fed.R.Civ.P. 60(b) should not be applied in a habeas case when it would have the effect of altering the statutory exhaustion requirement of 28 U.S.C. § 2254.

Committee Notes on Rules—2004 AmendmentThe language of Rule 11 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended.
Changes Made After Publication and Comments. The Committee made no changes to Rule 11.

Committee Notes on Rules—2009 AmendmentThe amendment renumbers current Rule 11 to accommodate the new rule on certificates of appealability.


References in TextThe Federal Rules of Civil Procedure, referred to in heading and text, are set out in the Appendix to this title.
APPENDIX OF FORMS

















IN FORMA PAUPERIS DECLARATION_________________________
  [Insert appropriate court]
______________
DECLARATION IN
(Petitioner)
SUPPORT

OF REQUEST
v.
TO PROCEED
______________
IN FORMA
(Respondent(s))
PAUPERIS
I, ______________, declare that I am the petitioner in the above entitled case; that in support of my motion to proceed without being required to prepay fees, costs or give security therefor, I state that because of my poverty I am unable to pay the costs of said proceeding or to give security therefor; that I believe I am entitled to relief.
1. Are you presently employed? Yes ☐ No ☐
  a. If the answer is “yes,” state the amount of your salary or wages per month, and give the name and address of your employer.
    _________________________ 
    _________________________ 
  b. If the answer is “no,” state the date of last employment and the amount of the salary and wages per month which you received.
    _________________________ 
    _________________________ 
2. Have you received within the past twelve months any money from any of the following sources?
  a. Business, profession or form of self-employment? Yes ☐ No ☐
  b. Rent payments, interest or dividends? Yes ☐ No ☐
  c. Pensions, annuities or life insurance payments? Yes ☐ No ☐
  d. Gifts or inheritances? Yes ☐ No ☐
  e. Any other sources? Yes ☐ No ☐
If the answer to any of the above is “yes,” describe each source of money and state the amount received from each during the past twelve months.
___________________________ 
___________________________ 
___________________________ 
___________________________ 
3. Do you own cash, or do you have money in a checking or savings account?
Yes ☐ No ☐ (Include any funds in prison accounts.)
If the answer is “yes,” state the total value of the items owned.
___________________________ 
___________________________ 
___________________________ 
4. Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary household furnishings and clothing)?
Yes ☐ No ☐
If the answer is “yes,” describe the property and state    its    approximate    value.
___________________________ 
___________________________ 
___________________________ 
5. List the persons who are dependent upon you for support, state your relationship to those persons, and indicate how much you contribute toward their support.
___________________________ 
___________________________ 
___________________________ 
I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct. Executed on _____.
      (date)

______________

Signature of Petitioner  

CertificateI hereby certify that the petitioner herein has the sum of $____ on account to his credit at the ____ institution where he is confined. I further certify that petitioner likewise has the following securities to his credit according to the records of said ____ institution:
_________________________
_________________________
_________________________
_________________________

______________

Authorized Officer of 
Institution    
(As amended Apr. 28, 1982, eff. Aug. 1, 1982; Apr. 26, 2004, eff. Dec. 1, 2004.)

MODEL FORM FOR USE IN 28 U.S.C. § 2254 CASES INVOLVING A RULE 9 ISSUEForm No. 9[Abrogated Apr. 30, 2007, eff. Dec. 1, 2007.]Changes Made After Publication and Comments—Forms Accompanying Rules Governing § 2254 and § 2255 Proceedings. Responding to a number of comments from the public, the Committee deleted from both sets of official forms the list of possible grounds of relief. The Committee made additional minor style corrections to the forms.



§ 2255. Federal custody; remedies on motion attacking sentence(a) A prisoner in custody under sentence of a court established by Act of Congress claiming the right to be released upon the ground that the sentence was imposed in violation of the Constitution or laws of the United States, or that the court was without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to collateral attack, may move the court which imposed the sentence to vacate, set aside or correct the sentence.

(b) Unless the motion and the files and records of the case conclusively show that the prisoner is entitled to no relief, the court shall cause notice thereof to be served upon the United States attorney, grant a prompt hearing thereon, determine the issues and make findings of fact and conclusions of law with respect thereto. If the court finds that the judgment was rendered without jurisdiction, or that the sentence imposed was not authorized by law or otherwise open to collateral attack, or that there has been such a denial or infringement of the constitutional rights of the prisoner as to render the judgment vulnerable to collateral attack, the court shall vacate and set the judgment aside and shall discharge the prisoner or resentence him or grant a new trial or correct the sentence as may appear appropriate.

(c) A court may entertain and determine such motion without requiring the production of the prisoner at the hearing.

(d) An appeal may be taken to the court of appeals from the order entered on the motion as from a final judgment on application for a writ of habeas corpus.

(e) An application for a writ of habeas corpus in behalf of a prisoner who is authorized to apply for relief by motion pursuant to this section, shall not be entertained if it appears that the applicant has failed to apply for relief, by motion, to the court which sentenced him, or that such court has denied him relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the legality of his detention.

(f) A 1-year period of limitation shall apply to a motion under this section. The limitation period shall run from the latest of—(1) the date on which the judgment of conviction becomes final;

(2) the date on which the impediment to making a motion created by governmental action in violation of the Constitution or laws of the United States is removed, if the movant was prevented from making a motion by such governmental action;

(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral review; or

(4) the date on which the facts supporting the claim or claims presented could have been discovered through the exercise of due diligence.


(g) Except as provided in section 408 of the Controlled Substances Act, in all proceedings brought under this section, and any subsequent proceedings on review, the court may appoint counsel, except as provided by a rule promulgated by the Supreme Court pursuant to statutory authority. Appointment of counsel under this section shall be governed by section 3006A of title 18.

(h) A second or successive motion must be certified as provided in section 2244 by a panel of the appropriate court of appeals to contain—(1) newly discovered evidence that, if proven and viewed in light of the evidence as a whole, would be sufficient to establish by clear and convincing evidence that no reasonable factfinder would have found the movant guilty of the offense; or

(2) a new rule of constitutional law, made retroactive to cases on collateral review by the Supreme Court, that was previously unavailable.


(June 25, 1948, ch. 646, 62 Stat. 967; May 24, 1949, ch. 139, § 114, 63 Stat. 105; Pub. L. 104–132, title I, § 105, Apr. 24, 1996, 110 Stat. 1220; Pub. L. 110–177, title V, § 511, Jan. 7, 2008, 121 Stat. 2545.)

Historical and Revision Notes
1948 ActThis section restates, clarifies and simplifies the procedure in the nature of the ancient writ of error coram nobis. It provides an expeditious remedy for correcting erroneous sentences without resort to habeas corpus. It has the approval of the Judicial Conference of the United States. Its principal provisions are incorporated in H.R. 4233, Seventy-ninth Congress.

1949 ActThis amendment conforms language of section 2255 of title 28, U.S.C., with that of section 1651 of such title and makes it clear that the section is applicable in the district courts in the Territories and possessions.

Editorial Notes

References in TextSection 408 of the Controlled Substances Act, referred to in subsec. (g), is classified to section 848 of Title 21, Food and Drugs.

Amendments2008—Pub. L. 110–177 designated first through eighth undesignated pars. as subsecs. (a) to (h), respectively.
1996—Pub. L. 104–132 inserted at end three new undesignated paragraphs beginning “A 1-year period of limitation”, “Except as provided in section 408 of the Controlled Substances Act”, and “A second or successive motion must be certified” and struck out second and fifth undesignated pars. providing, respectively, that “A motion for such relief may be made at any time.” and “The sentencing court shall not be required to entertain a second or successive motion for similar relief on behalf of the same prisoner.”
1949—Act May 24, 1949, substituted “court established by Act of Congress” for “court of the United States” in first par.

Statutory Notes and Related Subsidiaries
Approval and Effective Date of Rules Governing Section 2254 Cases and Section 2255 Proceedings For United States District CourtsFor approval and effective date of rules governing petitions under section 2254 and motions under section 2255 of this title filed on or after Feb. 1, 1977, see section 1 of Pub. L. 94–426, set out as a note under section 2074 of this title.

Postponement of Effective Date of Proposed Rules and Forms Governing Proceedings Under Sections 2254 and 2255 of this TitleRules and forms governing proceedings under sections 2254 and 2255 of this title proposed by Supreme Court order of Apr. 26, 1976, effective 30 days after adjournment sine die of 94th Congress, or until and to the extent approved by Act of Congress, whichever is earlier, see section 2 of Pub. L. 94–349, set out as a note under section 2074 of this title.


RULES GOVERNING SECTION 2255 PROCEEDINGS FOR THE UNITED STATES DISTRICT COURTS
(Effective Feb. 1, 1977, as amended to Jan. 13, 2021)
Rule


1.Scope.
2.The Motion.
3.Filing the Motion; Inmate Filing.
4.Preliminary Review.
5.The Answer and the Reply.
6.Discovery.
7.Expanding the Record.
8.Evidentiary Hearing.
9.Second or Successive Motions.
10.Powers of a Magistrate Judge.
11.Certificate of Appealability; Time to Appeal.
12.Applicability of the Federal Rules of Civil Procedure and the Federal Rules of Criminal Procedure.


APPENDIX OF FORMSMotion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence By a Person in Federal Custody.

Effective Date of Rules; Effective Date of 1975 AmendmentRules, and the amendments thereto by Pub. L. 94–426, Sept. 28, 1976, 90 Stat. 1334, effective with respect to petitions under section 2254 of this title and motions under section 2255 of this title filed on or after Feb. 1, 1977, see section 1 of Pub. L. 94–426, set out as a note under section 2074 of this title.
Rule 1. Scope
These rules govern a motion filed in a United States district court under 28 U.S.C. § 2255 by:
(a) a person in custody under a judgment of that court who seeks a determination that:
(1) the judgment violates the Constitution or laws of the United States;
(2) the court lacked jurisdiction to enter the judgment;
(3) the sentence exceeded the maximum allowed by law; or
(4) the judgment or sentence is otherwise subject to collateral review; and
(b) a person in custody under a judgment of a state court or another federal court, and subject to future custody under a judgment of the district court, who seeks a determination that:
(1) future custody under a judgment of the district court would violate the Constitution or laws of the United States;
(2) the district court lacked jurisdiction to enter the judgment;
(3) the district court’s sentence exceeded the maximum allowed by law; or
(4) the district court’s judgment or sentence is otherwise subject to collateral review.
(As amended Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteThe basic scope of this postconviction remedy is prescribed by 28 U.S.C. § 2255. Under these rules the person seeking relief from federal custody files a motion to vacate, set aside, or correct sentence, rather than a petition for habeas corpus. This is consistent with the terminology used in section 2255 and indicates the difference between this remedy and federal habeas for a state prisoner. Also, habeas corpus is available to the person in federal custody if his “remedy by motion is inadequate or ineffective to test the legality of his detention.”
Whereas sections 2241–2254 (dealing with federal habeas corpus for those in state custody) speak of the district court judge “issuing the writ” as the operative remedy, section 2255 provides that, if the judge finds the movant’s assertions to be meritorious, he “shall discharge the prisoner or resentence him or grant a new trial or correct the sentence as may appear appropriate.” This is possible because a motion under § 2255 is a further step in the movant’s criminal case and not a separate civil action, as appears from the legislative history of section 2 of S. 20, 80th Congress, the provisions of which were incorporated by the same Congress in title 28 U.S.C. as § 2255. In reporting S. 20 favorably the Senate Judiciary Committee said (Sen. Rep. 1526, 80th Cong. 2d Sess., p. 2):
The two main advantages of such motion remedy over the present habeas corpus are as follows:
First, habeas corpus is a separate civil action and not a further step in the criminal case in which petitioner is sentenced (Ex parte Tom Tong, 108 U.S. 556, 559 (1883)). It is not a determination of guilt or innocence of the charge upon which petitioner was sentenced. Where a prisoner sustains his right to discharge in habeas corpus, it is usually because some right—such as lack of counsel—has been denied which reflects no determination of his guilt or innocence but affects solely the fairness of his earlier criminal trial. Even under the broad power in the statute “to dispose of the party as law and justice require” (28 U.S.C.A., sec. 461), the court or judge is by no means in the same advantageous position in habeas corpus to do justice as would be so if the matter were determined in the criminal proceeding (see Medley, petitioner, 134 U.S. 160, 174 (1890)). For instance, the judge (by habeas corpus) cannot grant a new trial in the criminal case. Since the motion remedy is in the criminal proceeding, this section 2 affords the opportunity and expressly gives the broad powers to set aside the judgment and to “discharge the prisoner or resentence him or grant a new trial or correct the sentence as may appear appropriate.”
The fact that a motion under § 2255 is a further step in the movant’s criminal case rather than a separate civil action has significance at several points in these rules. See, e.g., advisory committee note to rule 3 (re no filing fee), advisory committee note to rule 4 (re availability of files, etc., relating to the judgment), advisory committee note to rule 6 (re availability of discovery under criminal procedure rules), advisory committee note to rule 11 (re no extension of time for appeal), and advisory committee not to rule 12 (re applicability of federal criminal rules). However, the fact that Congress has characterized the motion as a further step in the criminal proceedings does not mean that proceedings upon such a motion are of necessity governed by the legal principles which are applicable at a criminal trial regarding such matters as counsel, presence, confrontation, self-incrimination, and burden of proof.
The challenge of decisions such as the revocation of probation or parole are not appropriately dealt with under 28 U.S.C. § 2255, which is a continuation of the original criminal action. Other remedies, such as habeas corpus, are available in such situations.
Although rule 1 indicates that these rules apply to a motion for a determination that the judgment was imposed “in violation of the . . . laws of the United States,” the language of 28 U.S.C. § 2255, it is not the intent of these rules to define or limit what is encompassed within that phrase. See Davis v. United States, 417 U.S. 333 (1974), holding that it is not true “that every asserted error of law can be raised on a § 2255 motion,” and that the appropriate inquiry is “whether the claimed error of law was a fundamental defect which inherently results in a complete miscarriage of justice,’ and whether [i]t . . . present[s] exceptional circumstances where the need for the remedy afforded by the writ of habeas corpus is apparent.’ ”
For a discussion of the “custody” requirement and the intended limited scope of this remedy, see advisory committee note to § 2254 rule 1.

Committee Notes on Rules—2004 AmendmentThe language of Rule 1 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended.
Changes Made After Publication and Comments. The Committee made no changes to Rule 1.
Rule 2. The Motion
(a) Applying for Relief. The application must be in the form of a motion to vacate, set aside, or correct the sentence.
(b) Form. The motion must:
(1) specify all the grounds for relief available to the moving party;
(2) state the facts supporting each ground;
(3) state the relief requested;
(4) be printed, typewritten, or legibly handwritten; and
(5) be signed under penalty of perjury by the movant or by a person authorized to sign it for the movant.
(c) Standard Form. The motion must substantially follow either the form appended to these rules or a form prescribed by a local district-court rule. The clerk must make forms available to moving parties without charge.
(d) Separate Motions for Separate Judgments. A moving party who seeks relief from more than one judgment must file a separate motion covering each judgment.
(As amended Pub. L. 94–426, § 2(3), (4), Sept. 28, 1976, 90 Stat. 1334; Apr. 28, 1982, eff. Aug. 1, 1982; Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteUnder these rules the application for relief is in the form of a motion rather than a petition (see rule 1 and advisory committee note). Therefore, there is no requirement that the movant name a respondent. This is consistent with 28 U.S.C. § 2255. The United States Attorney for the district in which the judgment under attack was entered is the proper party to oppose the motion since the federal government is the movant’s adversary of record.
If the movant is attacking a federal judgment which will subject him to future custody, he must be in present custody (see rule 1 and advisory committee note) as the result of a state or federal governmental action. He need not alter the nature of the motion by trying to include the government officer who presently has official custody of him as a psuedo-respondent, or third-party plaintiff, or other fabrication. The court hearing his motion attacking the future custody can exercise jurisdiction over those having him in present custody without the use of artificial pleading devices.
There is presently a split among the courts as to whether a person currently in state custody may use a § 2255 motion to obtain relief from a federal judgment under which he will be subjected to custody in the future. Negative, see Newton v. United States, 329 F.Supp. 90 (S.D. Texas 1971); affirmative, see Desmond v. The United States Board of Parole, 397 F.2d 386 (1st Cir. 1968), cert. denied, 393 U.S. 919 (1968); and Paalino v. United States, 314 F.Supp. 875 (C.D.Cal. 1970). It is intended that these rules settle the matter in favor of the prisoner’s being able to file a § 2255 motion for relief under those circumstances. The proper district in which to file such a motion is the one in which is situated the court which rendered the sentence under attack.
Under rule 35, Federal Rules of Criminal Procedure, the court may correct an illegal sentence or a sentence imposed in an illegal manner, or may reduce the sentence. This remedy should be used, rather than a motion under these § 2255 rules, whenever applicable, but there is some overlap between the two proceedings which has caused the courts difficulty.
The movant should not be barred from an appropriate remedy because he has misstyled his motion. See United States v. Morgan, 346 U.S. 502, 505 (1954). The court should construe it as whichever one is proper under the circumstances and decide it on its merits. For a § 2255 motion construed as a rule 35 motion, see Heflin v. United States, 358 U.S. 415 (1959); and United States v. Coke, 404 F.2d 836 (2d Cir. 1968). For writ of error coram nobis treated as a rule 35 motion, see Hawkins v. United States, 324 F.Supp. 223 (E.D.Texas, Tyler Division 1971). For a rule 35 motion treated as a § 2255 motion, see Moss v. United States, 263 F.2d 615 (5th Cir. 1959); Jones v. United States, 400 F.2d 892 (8th Cir. 1968), cert. denied 394 U.S. 991 (1969); and United States v. Brown, 413 F.2d 878 (9th Cir. 1969), cert. denied, 397 U.S. 947 (1970).
One area of difference between § 2255 and rule 35 motions is that for the latter there is no requirement that the movant be “in custody.” Heflin v. United States, 358 U.S. 415, 418, 422 (1959); Duggins v. United States, 240 F.2d 479, 483 (6th Cir. 1957). Compare with rule 1 and advisory committee note for § 2255 motions. The importance of this distinction has decreased since Peyton v. Rowe, 391 U.S. 54 (1968), but it might still make a difference in particular situations.
A rule 35 motion is used to attack the sentence imposed, not the basis for the sentence. The court in Gilinsky v. United States, 335 F.2d 914, 916 (9th Cir. 1964), stated, “a Rule 35 motion presupposes a valid conviction. * * * [C]ollateral attack on errors allegedly committed at trial is not permissible under Rule 35.” By illustration the court noted at page 917: “a Rule 35 proceeding contemplates the correction of a sentence of a court having jurisdiction. * * * [J]urisdictional defects * * * involve a collateral attack, they must ordinarily be presented under 28 U.S.C. § 2255.” In United States v. Semet, 295 F.Supp. 1084 (E.D. Okla. 1968), the prisoner moved under rule 35 and § 2255 to invalidate the sentence he was serving on the grounds of his failure to understand the charge to which he pleaded guilty. The court said:
As regards Defendant’s Motion under Rule 35, said Motion must be denied as its presupposes a valid conviction of the offense with which he was charged and may be used only to attack the sentence. It may not be used to examine errors occurring prior to the imposition of sentence.

295 F.Supp. at 1085See also: Moss v. United States, 263 F.2d at 616; Duggins v. United States, 240 F. 2d at 484; Migdal v. United States, 298 F.2d 513, 514 (9th Cir. 1961); Jones v. United States, 400 F.2d at 894; United States v. Coke, 404 F.2d at 847; and United States v. Brown, 413 F.2d at 879.
A major difficulty in deciding whether rule 35 or § 2255 is the proper remedy is the uncertainty as to what is meant by an “illegal sentence.” The Supreme Court dealt with this issue in Hill v. United States, 368 U.S. 424 (1962). The prisoner brought a § 2255 motion to vacate sentence on the ground that he had not been given a Fed.R.Crim. P. 32(a) opportunity to make a statement in his own behalf at the time of sentencing. The majority held this was not an error subject to collateral attack under § 2255. The five-member majority considered the motion as one brought pursuant to rule 35, but denied relief, stating:
[T]he narrow function of Rule 35 is to permit correction at any time of an illegal sentence, not to re-examine errors occurring at the trial or other proceedings prior to the imposition of sentence. The sentence in this case was not illegal. The punishment meted out was not in excess of that prescribed by the relevant statutes, multiple terms were not imposed for the same offense, nor were the terms of the sentence itself legally or constitutionally invalid in any other respect.

368 U.S. at 430The four dissenters felt the majority definition of “illegal” was too narrow.
[Rule 35] provides for the correction of an “illegal sentence” without regard to the reasons why that sentence is illegal and contains not a single word to support the Court’s conclusion that only a sentence illegal by reason of the punishment it imposes is “illegal” within the meaning of the Rule. I would have thought that a sentence imposed in an illegal manner—whether the amount or form of the punishment meted out constitutes an additional violation of law or not—would be recognized as an “illegal sentence” under any normal reading of the English language.

368 U.S. at 431–432The 1966 amendment of rule 35 added language permitting correction of a sentence imposed in an “illegal manner.” However, there is a 120-day time limit on a motion to do this, and the added language does not clarify the intent of the rule or its relation to § 2255.
The courts have been flexible in considering motions under circumstances in which relief might appear to be precluded by Hill v. United States. In Peterson v. United States, 432 F.2d 545 (8th Cir. 1970), the court was confronted with a motion for reduction of sentence by a prisoner claiming to have received a harsher sentence than his codefendants because he stood trial rather than plead guilty. He alleged that this violated his constitutional right to a jury trial. The court ruled that, even though it was past the 120-day time period for a motion to reduce sentence, the claim was still cognizable under rule 35 as a motion to correct an illegal sentence.
The courts have made even greater use of § 2255 in these types of situations. In United States v. Lewis, 392 F.2d 440 (4th Cir. 1968), the prisoner moved under § 2255 and rule 35 for relief from a sentence he claimed was the result of the judge’s misunderstanding of the relevant sentencing law. The court held that he could not get relief under rule 35 because it was past the 120 days for correction of a sentence imposed in an illegal manner and under Hill v. United States it was not an illegal sentence. However, § 2255 was applicable because of its “otherwise subject to collateral attack” language. The flaw was not a mere trial error relating to the finding of guilt, but a rare and unusual error which amounted to “exceptional circumstances” embraced in § 2255’s words “collateral attack.” See 368 U.S. at 444 for discussion of other cases allowing use of § 2255 to attack the sentence itself in similar circumstances, especially where the judge has sentenced out of a misapprehension of the law.
In United States v. McCarthy, 433 F.2d 591, 592 (1st Cir. 1970), the court allowed a prisoner who was past the time limit for a proper rule 35 motion to use § 2255 to attack the sentence which he received upon a plea of guilty on the ground that it was induced by an unfulfilled promise of the prosecutor to recommend leniency. The court specifically noted that under § 2255 this was a proper collateral attack on the sentence and there was no need to attack the conviction as well.
The court in United States v. Malcolm, 432 F.2d 809, 814, 818 (2d Cir. 1970), allowed a prisoner to challenge his sentence under § 2255 without attacking the conviction. It held rule 35 inapplicable because the sentence was not illegal on its face, but the manner in which the sentence was imposed raised a question of the denial of due process in the sentencing itself which was cognizable under § 2255.
The flexible approach taken by the courts in the above cases seems to be the reasonable way to handle these situations in which rule 35 and § 2255 appear to overlap. For a further discussion of this problem, see C. Wright, Federal Practice and Procedure; Criminal §§ 581–587 (1969, Supp. 1975).
See the advisory committee note to rule 2 of the § 2254 rules for further discussion of the purposes and intent of rule 2 of these § 2255 rules.

1982 AmendmentSubdivision (b). The amendment takes into account 28 U.S.C. § 1746, enacted after adoption of the § 2255 rules. Section 1746 provides that in lieu of an affidavit an unsworn statement may be given under penalty of perjury in substantially the following form if executed within the United States, its territories, possessions or commonwealths: “I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct. Executed on (date). (Signature).” The statute is “intended to encompass prisoner litigation,” and the statutory alternative is especially appropriate in such cases because a notary might not be readily available. Carter v. Clark, 616 F.2d 228 (5th Cir. 1980). The § 2255 forms have been revised accordingly.

Committee Notes on Rules—2004 AmendmentThe language of Rule 2 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended, except as described below.
Revised Rule 2(b)(5) has been amended by removing the requirement that the motion be signed personally by the moving party. Thus, under the amended rule the motion may be signed by [the] movant personally or by someone acting on behalf of the movant, assuming that the person is authorized to do so, for example, an attorney for the movant. The Committee envisions that the courts would apply third-party, or “next-friend,” standing analysis in deciding whether the signer was actually authorized to sign the motion on behalf of the movant. See generally Whitmore v. Arkansas, 495 U.S. 149 (1990) (discussion of requisites for “next friend” standing in habeas petitions). See also 28 U.S.C. § 2242 (application for state habeas corpus relief may be filed by the person who is seeking relief, or by someone acting on behalf of that person).
The language in new Rule 2(c) has been changed to reflect that a moving party must substantially follow the standard form, which is appended to the rules, or a form provided by the court. The current rule, Rule 2(c), seems to indicate a preference for the standard “national” form. Under the amended rule, there is no stated preference. The Committee understood that the current practice in some courts is that if the moving party first files a motion using the national form, that courts may ask the moving party to supplement it with the local form.
Current Rule 2(d), which provided for returning an insufficient motion[,] has been deleted. The Committee believed that the approach in Federal Rule of Civil Procedure 5(e) was more appropriate for dealing with motions that do not conform to the form requirements of the rule. That Rule provides that the clerk may not refuse to accept a filing solely for the reason that it fails to comply with these rules or local rules. Before the adoption of a one-year statute of limitations in the Antiterrorism and Effective Death Penalty Act of 1996, 110 Stat. 1214, the moving party suffered no penalty, other than delay, if the motion was deemed insufficient. Now that a one-year statute of limitations applies to motions filed under § 2255, see 28 U.S.C. § 2244(d)(1), the court’s dismissal of a motion because it is not in proper form may pose a significant penalty for a moving party, who may not be able to file another motion within the one-year limitations period. Now, under revised Rule 3(b), the clerk is required to file a motion, even though it may otherwise fail to comply with the provisions in revised Rule 2(b). The Committee believed that the better procedure was to accept the defective motion and require the moving party to submit a corrected motion that conforms to Rule 2(b).
Changes Made After Publication and Comments. The Committee changed Rule 2(b)(2) to read “state the facts” rather then [sic] “briefly summarize the facts.” One commentator had written that the current language may actually mislead the petitioner and is also redundant.
Rule 2(b)(4) was also modified to reflect that some motions may be printed using a word processing program.
Finally, Rule 2(b)(5) was changed to emphasize that any person, other than the petitioner, who signs the petition must be authorized to do so.

Amendments1976—Subd. (b). Pub. L. 94–426, § 2(3), inserted “substantially” after “The motion shall be in”, and struck out requirement that the motion follow the prescribed form.
Subd. (d). Pub. L. 94–426, § 2(4), inserted “substantially” after “district court does not”, and struck out provision which permitted the clerk to return a motion for noncompliance without a judge so directing.
Rule 3. Filing the Motion; Inmate Filing
(a) Where to File; Copies. An original and two copies of the motion must be filed with the clerk.
(b) Filing and Service. The clerk must file the motion and enter it on the criminal docket of the case in which the challenged judgment was entered. The clerk must then deliver or serve a copy of the motion on the United States attorney in that district, together with a notice of its filing.
(c) Time to File. The time for filing a motion is governed by 28 U.S.C. § 2255 para. 6.
(d) Inmate Filing. A paper filed by an inmate confined in an institution is timely if deposited in the institution’s internal mailing system on or before the last day for filing. If an institution has a system designed for legal mail, the inmate must use that system to receive the benefit of this rule. Timely filing may be shown by a declaration in compliance with 28 U.S.C. § 1746 or by a notarized statement, either of which must set forth the date of deposit and state that first-class postage has been prepaid.
(As amended Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteThere is no filing fee required of a movant under these rules. This is a change from the practice of charging $15 and is done to recognize specifically the nature of a § 2255 motion as being a continuation of the criminal case whose judgment is under attack.
The long-standing practice of requiring a $15 filing fee has followed from 28 U.S.C. § 1914(a) whereby “parties instituting any civil action * * * pay a filing fee of $15, except that on an application for a writ of habeas corpus the filing fee shall be $5.” This has been held to apply to a proceeding under § 2255 despite the rationale that such a proceeding is a motion and thus a continuation of the criminal action. (See note to rule 1.)
A motion under Section 2255 is a civil action and the clerk has no choice but to charge a $15.00 filing fee unless by leave of court it is filed in forma pauperis.
McCune v. United States, 406 F.2d 417, 419 (6th Cir. 1969).
Although the motion has been considered to be a new civil action in the nature of habeas corpus for filing purposes, the reduced fee for habeas has been held not applicable. The Tenth Circuit considered the specific issue in Martin v. United States, 273 F.2d 775 (10th Cir. 1960), cert. denied, 365 U.S. 853 (1961), holding that the reduced fee was exclusive to habeas petitions.
Counsel for Martin insists that, if a docket fee must be paid, the amount is $5 rather than $15 and bases his contention on the exception contained in 28 U.S.C. § 1914 that in habeas corpus the fee is $5. This reads into § 1914 language which is not there. While an application under § 2255 may afford the same relief as that previously obtainable by habeas corpus, it is not a petition for a writ of habeas corpus. A change in § 1914 must come from Congress.

273 F.2d at 778Although for most situations § 2255 is intended to provide to the federal prisoner a remedy equivalent to habeas corpus as used by state prisoners, there is a major distinction between the two. Calling a § 2255 request for relief a motion rather than a petition militates toward charging no new filing fee, not an increased one. In the absence of convincing evidence to the contrary, there is no reason to suppose that Congress did not mean what it said in making a § 2255 action a motion. Therefore, as in other motions filed in a criminal action, there is no requirement of a filing fee. It is appropriate that the present situation of docketing a § 2255 motion as a new action and charging a $15 filing fee be remedied by the rule when the whole question of § 2255 motions is thoroughly thought through and organized.
Even though there is no need to have a forma pauperis affidavit to proceed with the action since there is no requirement of a fee for filing the motion the affidavit remains attached to the form to be supplied potential movants. Most such movants are indigent, and this is a convenient way of getting this into the official record so that the judge may appoint counsel, order the government to pay witness fees, allow docketing of an appeal, and grant any other rights to which an indigent is entitled in the course of a § 2255 motion, when appropriate to the particular situation, without the need for an indigency petition and adjudication at such later point in the proceeding. This should result in a streamlining of the process to allow quicker disposition of these motions.
For further discussion of this rule, see the advisory committee note to rule 3 of the § 2254 rules.

Committee Notes on Rules—2004 AmendmentThe language of Rule 3 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended, except as indicated below.
Revised Rule 3(b) is new and is intended to parallel Federal Rule of Civil Procedure 5(e), which provides that the clerk may not refuse to accept a filing solely for the reason that it fails to comply with these rules or local rules. Before the adoption of a one-year statute of limitations in the Antiterrorism and Effective Death Penalty Act of 1996, 110 Stat. 1214, the moving party suffered no penalty, other than delay, if the petition was deemed insufficient. That Act, however, added a one-year statute of limitations to motions filed under § 2255, see 28 U.S.C. § 2244(d)(1). Thus, a court’s dismissal of a defective motion may pose a significant penalty for a moving party who may not be able to file a corrected motion within the one-year limitation period. The Committee believed that the better procedure was to accept the defective motion and require the moving party to submit a corrected motion that conforms to Rule 2. Thus, revised Rule 3(b) requires the clerk to file a motion, even though it may otherwise fail to comply with Rule 2.
Revised Rule 3(c), which sets out a specific reference to 28 U.S.C. § 2255, paragraph 6, is new and has been added to put moving parties on notice that a one-year statute of limitations applies to motions filed under these Rules. Although the rule does not address the issue, every circuit that has addressed the issue has taken the position that equitable tolling of the statute of limitations is available in appropriate circumstances. See, e.g., Dunlap v. United States, 250 F.3d 1001, 1004–07 (6th Cir. 2001); Moore v. United States, 173 F.3d 1131, 1133–35 (8th Cir. 1999); Sandvik v. United States, 177 F.3d 1269, 1270–72 (11th Cir. 1999). The Supreme Court has not addressed the question directly. See Duncan v. Walker, 533 U.S. 167, 181 (2001) (“We . . . have no occasion to address the question that Justice Stevens raises concerning the availability of equitable tolling.”).
Rule 3(d) is new and provides guidance on determining whether a motion from an inmate is considered to have been filed in a timely fashion. The new provision parallels Federal Rule of Appellate Procedure 25(a)(2)(C).
Changes Made After Publication and Comments. The Committee modified the Committee Note to reflect that the clerk must file a motion, even in those instances where the necessary filing fee or in forma pauperis form is not attached. The Note also includes new language concerning the equitable tolling of the statute of limitations.
Rule 4. Preliminary Review
(a) Referral to a Judge. The clerk must promptly forward the motion to the judge who conducted the trial and imposed sentence or, if the judge who imposed sentence was not the trial judge, to the judge who conducted the proceedings being challenged. If the appropriate judge is not available, the clerk must forward the motion to a judge under the court’s assignment procedure.
(b) Initial Consideration by the Judge. The judge who receives the motion must promptly examine it. If it plainly appears from the motion, any attached exhibits, and the record of prior proceedings that the moving party is not entitled to relief, the judge must dismiss the motion and direct the clerk to notify the moving party. If the motion is not dismissed, the judge must order the United States attorney to file an answer, motion, or other response within a fixed time, or to take other action the judge may order.
(As amended Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteRule 4 outlines the procedure for assigning the motion to a specific judge of the district court and the options available to the judge and the government after the motion is properly filed.
The long-standing majority practice in assigning motions made pursuant to § 2255 has been for the trial judge to determine the merits of the motion. In cases where the § 2255 motion is directed against the sentence, the merits have traditionally been decided by the judge who imposed sentence. The reasoning for this was first noted in Currell v. United States, 173 F.2d 348, 348–349 (4th Cir. 1949):
Complaint is made that the judge who tried the case passed upon the motion. Not only was there no impropriety in this, but it is highly desirable in such cases that the motions be passed on by the judge who is familiar with the facts and circumstances surrounding the trial, and is consequently not likely to be misled by false allegations as to what occurred.
This case, and its reasoning, has been almost unanimously endorsed by other courts dealing with the issue.
Commentators have been critical of having the motion decided by the trial judge. See Developments in the Law—Federal Habeas Corpus, 83 Harv.L.Rev. 1038, 1206–1208 (1970).
[T]he trial judge may have become so involved with the decision that it will be difficult for him to review it objectively. Nothing in the legislative history suggests that “court” refers to a specific judge, and the procedural advantages of section 2255 are available whether or not the trial judge presides at the hearing.
The theory that Congress intended the trial judge to preside at a section 2255 hearing apparently originated in Carvell v. United States, 173 F.2d 348 (4th Cir. 1949) (per curiam), where the panel of judges included Chief Judge Parker of the Fourth Circuit, chairman of the Judicial Conference committee which drafted section 2255. But the legislative history does not indicate that Congress wanted the trial judge to preside. Indeed the advantages of section 2255 can all be achieved if the case is heard in the sentencing district, regardless of which judge hears it. According to the Senate committee report the purpose of the bill was to make the proceeding a part of the criminal action so the court could resentence the applicant, or grant him a new trial. (A judge presiding over a habeas corpus action does not have these powers.) In addition, Congress did not want the cases heard in the district of confinement because that tended to concentrate the burden on a few districts, and made it difficult for witnesses and records to be produced.

83 Harv.L.Rev. at 1207–1208The Court of Appeals for the First Circuit has held that a judge other than the trial judge should rule on the 2255 motion. See Halliday v. United States, 380 F.2d 270 (1st Cir. 1967).
There is a procedure by which the movant can have a judge other than the trial judge decide his motion in courts adhering to the majority rule. He can file an affidavit alleging bias in order to disqualify the trial judge. And there are circumstances in which the trial judge will, on his own, disqualify himself. See, e.g., Webster v. United States, 330 F.Supp. 1080 (1972). However, there has been some questioning of the effectiveness of this procedure. See Developments in the Law—Federal Habeas Corpus, 83 Harv.L.Rev. 1038, 1200–1207 (1970).
Subdivision (a) adopts the majority rule and provides that the trial judge, or sentencing judge if different and appropriate for the particular motion, will decide the motion made pursuant to these rules, recognizing that, under some circumstances, he may want to disqualify himself. A movant is not without remedy if he feels this is unfair to him. He can file an affidavit of bias. And there is the right to appellate review if the trial judge refuses to grant his motion. Because the trial judge is thoroughly familiar with the case, there is obvious administrative advantage in giving him the first opportunity to decide whether there are grounds for granting the motion.
Since the motion is part of the criminal action in which was entered the judgment to which it is directed, the files, records, transcripts, and correspondence relating to that judgment are automatically available to the judge in his consideration of the motion. He no longer need order them incorporated for that purpose.
Rule 4 has its basis in § 2255 (rather than 28 U.S.C. § 2243 in the corresponding habeas corpus rule) which does not have a specific time limitation as to when the answer must be made. Also, under § 2255, the United States Attorney for the district is the party served with the notice and a copy of the motion and required to answer (when appropriate). Subdivision (b) continues this practice since there is no respondent involved in the motion (unlike habeas) and the United States Attorney, as prosecutor in the case in question, is the most appropriate one to defend the judgment and oppose the motion.
The judge has discretion to require an answer or other appropriate response from the United States Attorney. See advisory committee note to rule 4 of the § 2254 rules.

Committee Notes on Rules—2004 AmendmentThe language of Rule 4 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended.
The amended rule reflects that the response to a Section 2255 motion may be a motion to dismiss or some other response.
Changes Made After Publication and Comments. The Committee modified Rule 4 to reflect the view of some commentators that it is common practice in some districts for the government to file a pre-answer motion to dismiss the § 2255 motion. The Committee agreed with that recommendation and changed the word “pleading” in the rule to “response.” It also made several minor changes to the Committee Note.
Rule 5. The Answer and the Reply
(a) When Required. The respondent is not required to answer the motion unless a judge so orders.
(b) Contents. The answer must address the allegations in the motion. In addition, it must state whether the moving party has used any other federal remedies, including any prior post-conviction motions under these rules or any previous rules, and whether the moving party received an evidentiary hearing.
(c) Records of Prior Proceedings. If the answer refers to briefs or transcripts of the prior proceedings that are not available in the court’s records, the judge must order the government to furnish them within a reasonable time that will not unduly delay the proceedings.
(d) Reply. The moving party may file a reply to the respondent’s answer or other pleading. The judge must set the time to file unless the time is already set by local rule.
(As amended Apr. 26, 2004, eff. Dec. 1, 2004; Apr. 25, 2019, eff. Dec. 1, 2019.)

Advisory Committee NoteUnlike the habeas corpus statutes (see 28 U.S.C. §§ 2243, 2248) § 2255 does not specifically call for a return or answer by the United States Attorney or set any time limits as to when one must be submitted. The general practice, however, if the motion is not summarily dismissed, is for the government to file an answer to the motion as well as counter-affidavits, when appropriate. Rule 4 provides for an answer to the motion by the United States Attorney, and rule 5 indicates what its contents should be.
There is no requirement that the movant exhaust his remedies prior to seeking relief under § 2255. However, the courts have held that such a motion is inappropriate if the movant is simultaneously appealing the decision.
We are of the view that there is no jurisdictional bar to the District Court’s entertaining a Section 2255 motion during the pendency of a direct appeal but that the orderly administration of criminal law precludes considering such a motion absent extraordinary circumstances.

Womack v. United States, 395 F.2d 630, 631 (D.C.Cir. 1968)Also see Masters v. Eide, 353 F.2d 517 (8th Cir. 1965). The answer may thus cut short consideration of the motion if it discloses the taking of an appeal which was omitted from the form motion filed by the movant.
There is nothing in § 2255 which corresponds to the § 2248 requirement of a traverse to the answer. Numerous cases have held that the government’s answer and affidavits are not conclusive against the movant, and if they raise disputed issues of fact a hearing must be held. Machibroda v. United States, 368 U.S. 487, 494, 495 (1962); United States v. Salerno, 290 F.2d 105, 106 (2d Cir. 1961); Romero v. United States, 327 F.2d 711, 712 (5th Cir. 1964); Scott v. United States, 349 F.2d 641, 642, 643 (6th Cir. 1965); Schiebelhut v. United States, 357 F.2d 743, 745 (6th Cir. 1966); and Del Piano v. United States, 362 F.2d 931, 932, 933 (3d Cir. 1966). None of these cases make any mention of a traverse by the movant to the government’s answer. As under rule 5 of the § 2254 rules, there is no intention here that such a traverse be required, except under special circumstances. See advisory committee note to rule 9.
Subdivision (b) provides for the government to supplement its answers with appropriate copies of transcripts or briefs if for some reason the judge does not already have them under his control. This is because the government will in all probability have easier access to such papers than the movant, and it will conserve the court’s time to have the government produce them rather than the movant, who would in most instances have to apply in forma pauperis for the government to supply them for him anyway.
For further discussion, see the advisory committee note to rule 5 of the § 2254 rules.

Committee Notes on Rules—2004 AmendmentThe language of Rule 5 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended.
Revised Rule 5(a), which provides that the respondent is not required to file an answer to the motion, unless a judge so orders, is taken from current Rule 3(b). The revised rule does not address the practice in some districts, where the respondent files a pre-answer motion to dismiss the motion. But revised Rule 4(b) contemplates that practice and has been changed to reflect the view that if the court does not dismiss the motion, it may require (or permit) the respondent to file a motion.
Finally, revised Rule 5(d) adopts the practice in some jurisdictions giving the movant an opportunity to file a reply to the respondent’s answer. Rather than using terms such as “traverse,” see 28 U.S.C. § 2248, to identify the movant’s response to the answer, the rule uses the more general term “reply.” The Rule prescribes that the court set the time for such responses, and in lieu of setting specific time limits in each case, the court may decide to include such time limits in its local rules.
Changes Made After Publication and Comments. Rule 5(a) was modified to read that the government is not required to “respond” to the motion unless the court so orders; the term “respond” was used because it leaves open the possibility that the government’s first response (as it is in some districts) is in the form of a pre-answer motion to dismiss the petition. The Note has been changed to reflect the fact that although the rule itself does not reflect that particular motion, it is used in some districts and refers the reader to Rule 4.
Finally, the Committee changed the Note to address the use of the term “traverse,” a point raised by one of the commentators on the proposed rule.

Committee Notes on Rules—2019 AmendmentThe moving party has a right to file a reply. Subsection (d), added in 2004, removed the discretion of the court to determine whether or not to allow the moving party to file a reply in a case under § 2255. The current amendment was prompted by decisions holding that courts nevertheless retained the authority to bar a reply.
As amended, the first sentence of subsection (d) makes it even clearer that the moving party has a right to file a reply to the respondent’s answer or pleading. It retains the word “may,” which is used throughout the federal rules to mean “is permitted to” or “has a right to.” No change in meaning is intended by the substitution of “file” for “submit.”
As amended, the second sentence of the rule retains the court’s discretion to decide when the reply must be filed (but not whether it may be filed). To avoid uncertainty, the amended rule requires the court to set a time for filing if that time is not already set by local rule. Adding a reference to the time for the filing of any reply to the order requiring the government to file an answer or other pleading provides notice of that deadline to both parties.
Rule 6. Discovery
(a) Leave of Court Required. A judge may, for good cause, authorize a party to conduct discovery under the Federal Rules of Criminal Procedure or Civil Procedure, or in accordance with the practices and principles of law. If necessary for effective discovery, the judge must appoint an attorney for a moving party who qualifies to have counsel appointed under 18 U.S.C. § 3006A.
(b) Requesting Discovery. A party requesting discovery must provide reasons for the request. The request must also include any proposed interrogatories and requests for admission, and must specify any requested documents.
(c) Deposition Expenses. If the government is granted leave to take a deposition, the judge may require the government to pay the travel expenses, subsistence expenses, and fees of the moving party’s attorney to attend the deposition.
(As amended Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteThis rule differs from the corresponding discovery rule under the § 2254 rules in that it includes the processes of discovery available under the Federal Rules of Criminal Procedure as well as the civil. This is because of the nature of a § 2255 motion as a continuing part of the criminal proceeding (see advisory committee note to rule 1) as well as a remedy analogous to habeas corpus by state prisoners.
See the advisory committee note to rule 6 of the § 2254 rules. The discussion there is fully applicable to discovery under these rules for § 2255 motions.

Committee Notes on Rules—2004 AmendmentThe language of Rule 6 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended, except as indicated below.
Although current Rule 6(b) contains no requirement that the parties provide reasons for the requested discovery, the revised rule does so and also includes a requirement that the request be accompanied by any proposed interrogatories and requests for admission, and must specify any requested documents. The Committee believes that the revised rule makes explicit what has been implicit in current practice.
Changes Made After Publication and Comments. The Committee modified Rule 6(b), to require that discovery requests be supported by reasons, to assist the court in deciding what, if any, discovery should take place. The Committee amended the Note to reflect the view that it believed that the change made explicit what has been implicit in current practice.


References in TextThe Federal Rules of Criminal Procedure, referred to in subd. (a), are set out in the Appendix to Title 18, Crimes and Criminal Procedure.
The Federal Rules of Civil Procedure, referred to in subd. (a), are set out in the Appendix to this title.
Rule 7. Expanding the Record
(a) In General. If the motion is not dismissed, the judge may direct the parties to expand the record by submitting additional materials relating to the motion. The judge may require that these materials be authenticated.
(b) Types of Materials. The materials that may be required include letters predating the filing of the motion, documents, exhibits, and answers under oath to written interrogatories propounded by the judge. Affidavits also may be submitted and considered as part of the record.
(c) Review by the Opposing Party. The judge must give the party against whom the additional materials are offered an opportunity to admit or deny their correctness.
(As amended Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteIt is less likely that the court will feel the need to expand the record in a § 2255 proceeding than in a habeas corpus proceeding, because the trial (or sentencing) judge is the one hearing the motion (see rule 4) and should already have a complete file on the case in his possession. However, rule 7 provides a convenient method for supplementing his file if the case warrants it.
See the advisory committee note to rule 7 of the § 2254 rules for a full discussion of reasons and procedures for expanding the record.

Committee Notes on Rules—2004 AmendmentThe language of Rule 7 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended.
Revised Rule 7(a) is not intended to restrict the court’s authority to expand the record through means other than requiring the parties themselves to provide the information.
The language in current Rule 7(d), which deals with authentication of materials in the expanded record, has been moved to revised Rule 7(a).
Changes Made After Publication and Comments. Rule 7(a) was changed by removing the reference to the “merits” of the motion. One commentator had stated that the court may wish to expand the record for purposes other than the merits of the case. The Committee agreed and also changed the rule to reflect that someone other than a party may authenticate the materials.
Rule 8. Evidentiary Hearing
(a) Determining Whether to Hold a Hearing. If the motion is not dismissed, the judge must review the answer, any transcripts and records of prior proceedings, and any materials submitted under Rule 7 to determine whether an evidentiary hearing is warranted.
(b) Reference to a Magistrate Judge. A judge may, under 28 U.S.C. § 636(b), refer the motion to a magistrate judge to conduct hearings and to file proposed findings of fact and recommendations for disposition. When they are filed, the clerk must promptly serve copies of the proposed findings and recommendations on all parties. Within 14 days after being served, a party may file objections as provided by local court rule. The judge must determine de novo any proposed finding or recommendation to which objection is made. The judge may accept, reject, or modify any proposed finding or recommendation.
(c) Appointing Counsel; Time of Hearing. If an evidentiary hearing is warranted, the judge must appoint an attorney to represent a moving party who qualifies to have counsel appointed under 18 U.S.C. § 3006A. The judge must conduct the hearing as soon as practicable after giving the attorneys adequate time to investigate and prepare. These rules do not limit the appointment of counsel under § 3006A at any stage of the proceeding.
(d) Producing a Statement. Federal Rule of Criminal Procedure 26.2(a)–(d) and (f) applies at a hearing under this rule. If a party does not comply with a Rule 26.2(a) order to produce a witness’s statement, the court must not consider that witness’s testimony.
(As amended Pub. L. 94–426, § 2(6), Sept. 28, 1976, 90 Stat. 1335; Pub. L. 94–577, § 2(a)(2), (b)(2), Oct. 21, 1976, 90 Stat. 2730, 2731; Apr. 22, 1993, eff. Dec. 1, 1993; Apr. 26, 2004, eff. Dec. 1, 2004; Mar. 26, 2009, eff. Dec. 1, 2009.)

Advisory Committee NoteThe standards for § 2255 hearings are essentially the same as for evidentiary hearings under a habeas petition, except that the previous federal fact-finding proceeding is in issue rather than the state’s. Also § 2255 does not set specific time limits for holding the hearing, as does § 2243 for a habeas action. With these minor differences in mind, see the advisory committee note to rule 8 of § 2254 rules, which is applicable to rule 8 of these § 2255 rules.

1993 AmendmentThe amendment to Rule 8 is one of a series of parallel amendments to Federal Rules of Criminal Procedure 32, 32.1, and 46 which extend the scope of Rule 26.2 (Production of Witness Statements) to proceedings other than the trial itself. The amendments are grounded on the compelling need for accurate and credible information in making decisions concerning the defendant’s liberty. See the Advisory Committee Note to Rule 26.2(g). A few courts have recognized the authority of a judicial officer to order production of prior statements by a witness at a Section 2255 hearing, see, e.g., United States v. White, 342 F.2d 379, 382, n.4 (4th Cir. 1959). The amendment to Rule 8 grants explicit authority to do so. The amendment is not intended to require production of a witness’s statement before the witness actually presents oral testimony.

Committee Notes on Rules—2004 AmendmentThe language of Rule 8 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended, except as described below.
The requirement in current Rule 8(b)(2) that a copy of the magistrate judge’s findings must be promptly mailed to all parties has been changed in revised Rule 8(b) to require that copies of those findings be served on all parties. As used in this rule, “service” means service consistent with Federal Rule of Civil Procedure 5(b), which allows mailing the copies.
Changes Made After Publication and Comments. The Committee made no changes to Rule 8, as published for public comment.

Committee Notes on Rules—2009 AmendmentThe time set in the former rule at 10 days has been revised to 14 days. See the Committee Note to Federal Rules of Criminal Procedure 45(a).


References in TextThe Federal Rules of Criminal Procedure, referred to in subd. (d), are set out in the Appendix to Title 18, Crimes and Criminal Procedure.

Amendments by Public Law1976—Subd. (b). Pub. L. 94–577, § 2(a)(2), substituted provisions which authorized magistrates, when designated to do so in accordance with section 636(b) of this title, to conduct hearings, including evidentiary hearings, on the petition and to submit to a judge of the court proposed findings of fact and recommendations for disposition, which directed the magistrate to file proposed findings and recommendations with the court with copies furnished to all parties, which allowed parties thus served 10 days to file written objections thereto, and which directed a judge of the court to make de novo determinations of the objected-to portions and to accept, reject, or modify the findings or recommendations for provisions under which the magistrate had been empowered only to recommend to the district judge that an evidentiary hearing be held or that the petition be dismissed.
Subd. (c). Pub. L. 94–577, § 2(b)(2), substituted “and the hearing shall be conducted” for “and shall conduct the hearing.”
Pub. L. 94–426 provided that these rules not limit the appointment of counsel under section 3006A of title 18, if the interest of justice so require.

Effective Date of 1976 AmendmentAmendments made by Pub. L. 94–577 effective with respect to motions under section 2255 of this title filed on or after Feb. 1, 1977, see section 2(c) of Pub. L. 94–577, set out as a note under Rule 8 of the Rules Governing Cases Under Section 2254 of this title.
Rule 9. Second or Successive Motions
Before presenting a second or successive motion, the moving party must obtain an order from the appropriate court of appeals authorizing the district court to consider the motion, as required by 28 U.S.C. § 2255, para. 8.
(As amended Pub. L. 94–426, § 2(9), (10), Sept. 28, 1976, 90 Stat. 1335; Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteUnlike the statutory provisions on habeas corpus (28 U.S.C. §§ 2241–2254), § 2255 specifically provides that “a motion for such relief may be made at any time.” [Emphasis added.] Subdivision (a) provides that delayed motions may be barred from consideration if the government has been prejudiced in its ability to respond to the motion by the delay and the movant’s failure to seek relief earlier is not excusable within the terms of the rule. Case law, dealing with this issue, is in conflict.
Some courts have held that the literal language of § 2255 precludes any possible time bar to a motion brought under it. In Heflin v. United States, 358 U.S. 415 (1959), the concurring opinion noted:
The statute [28 U.S.C. § 2255] further provides; “A motion * * * may be made at any time.” This * * * simply means that, as in habeas corpus, there is no statute of limitations, no res judicata, and that the doctrine of laches is inapplicable.

358 U.S. at 420McKinney v. United States, 208 F.2d 844 (D.C.Cir. 1953) reversed the district court’s dismissal of a § 2255 motion for being too late, the court stating:
McKinney’s present application for relief comes late in the day: he has served some fifteen years in prison. But tardiness is irrelevant where a constitutional issue is raised and where the prisoner is still confined.

208 F.2d at 846, 847In accord, see: Juelich v. United States, 300 F.2d 381, 383 (5th Cir. 1962); Conners v. United States, 431 F.2d 1207, 1208 (9th Cir. 1970); Sturrup v. United States, 218 F.Supp. 279, 281 (E.D.N.Car. 1963); and Banks v. United States, 319 F.Supp. 649, 652 (S.D.N.Y. 1970).
It has also been held that delay in filing a § 2255 motion does not bar the movant because of lack of reasonable diligence in pressing the claim.
The statute [28 U.S.C. § 2255], when it states that the motion may be made at any time, excludes the addition of a showing of diligence in delayed filings. A number of courts have considered contentions similar to those made here and have concluded that there are no time limitations. This result excludes the requirement of diligence which is in reality a time limitation.

Haier v. United States, 334 F.2d 441, 442 (10th Cir. 1964)Other courts have recognized that delay may have a negative effect on the movant. In Raines v. United States, 423 F.2d 526 (4th Cir. 1970), the court stated:
[B]oth petitioners’ silence for extended periods, one for 28 months and the other for nine years, serves to render their allegations less believable. “Although a delay in filing a section 2255 motion is not a controlling element * * * it may merit some consideration * * *.”

423 F.2d at 531In Aiken v. United States, 191 F.Supp. 43, 50 (M.D.N.Car. 1961), aff’d 296 F.2d 604 (4th Cir. 1961), the court said: “While motions under 28 U.S.C. § 2255 may be made at any time, the lapse of time affects the good faith and credibility of the moving party.” For similar conclusions, see: Parker v. United States, 358 F.2d 50, 54 n. 4 (7th Cir. 1965), cert. denied, 386 U.S. 916 (1967); Le Clair v. United States, 241 F.Supp. 819, 824 (N.D. Ind. 1965); Malone v. United States, 299 F.2d 254, 256 (6th Cir. 1962), cert. denied, 371 U.S. 863 (1962); Howell v. United States, 442 F.2d 265, 274 (7th Cir. 1971); and United States v. Wiggins, 184 F. Supp. 673, 676 (D.C.Cir. 1960).
There have been holdings by some courts that a delay in filing a § 2255 motion operates to increase the burden of proof which the movant must meet to obtain relief. The reasons for this, as expressed in United States v. Bostic, 206 F.Supp. 855 (D.C.Cir. 1962), are equitable in nature.
Obviously, the burden of proof on a motion to vacate a sentence under 28 U.S.C. § 2255 is on the moving party. . . . The burden is particularly heavy if the issue is one of fact and a long time has elapsed since the trial of the case. While neither the statute of limitations nor laches can bar the assertion of a constitutional right, nevertheless, the passage of time may make it impracticable to retry a case if the motion is granted and a new trial is ordered. No doubt, at times such a motion is a product of an afterthought. Long delay may raise a question of good faith.

206 F.Supp. at 856–857See also United States v. Wiggins, 184 F.Supp. at 676.
A requirement that the movant display reasonable diligence in filing a § 2255 motion has been adopted by some courts dealing with delayed motions. The court in United States v. Moore, 166 F.2d 102 (7th Cir. 1948), cert. denied, 334 U.S. 849 (1948), did this, again for equitable reasons.
[W]e agree with the District Court that the petitioner has too long slept upon his rights. * * * [A]pparently there is no limitation of time within which * * * a motion to vacate may be filed, except that an applicant must show reasonable diligence in presenting his claim. * * *
The reasons which support the rule requiring diligence seem obvious. * * * Law enforcement officials change, witnesses die, memories grow dim. The prosecuting tribunal is put to a disadvantage if an unexpected retrial should be necessary after long passage of time.

166 F.2d at 105In accord see Desmond v. United States, 333 F.2d 378, 381 (1st Cir. 1964), on remand, 345 F.2d 225 (1st Cir. 1965).
One of the major arguments advanced by the courts which would penalize a movant who waits an unduly long time before filing a § 2255 motion is that such delay is highly prejudicial to the prosecution. In Desmond v. United States, writing of a § 2255 motion alleging denial of effective appeal because of deception by movant’s own counsel, the court said:
[A]pplications for relief such as this must be made promptly. It will not do for a prisoner to wait until government witnesses have become unavailable as by death, serious illness or absence from the country, or until the memory of available government witnesses has faded. It will not even do for a prisoner to wait any longer than is reasonably necessary to prepare appropriate moving papers, however inartistic, after discovery of the deception practiced upon him by his attorney.

333 F.2d at 381In a similar vein are United States v. Moore and United States v. Bostic, supra, and United States v. Wiggins, 184 F. Supp. at 676.
Subdivision (a) provides a flexible, equitable time limitation based on laches to prevent movants from withholding their claims so as to prejudice the government both in meeting the allegations of the motion and in any possible retrial. It includes a reasonable diligence requirement for ascertaining possible grounds for relief. If the delay is found to be excusable, or nonprejudicial to the government, the time bar is inoperative.
Subdivision (b) is consistent with the language of § 2255 and relevant case law.
The annexed form is intended to serve the same purpose as the comparable one included in the § 2254 rules.
For further discussion applicable to this rule, see the advisory committee note to rule 9 of the § 2254 rules.

Committee Notes on Rules—2004 AmendmentThe language of Rule 9 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended, except as indicated below.
First, current Rule 9(a) has been deleted as unnecessary in light of the applicable one-year statute of limitations for § 2255 motions, added as part of the Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C. § 2255, para. 6.
Second, the remainder of revised Rule 9 reflects provisions in the Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C. § 2255, parh. [sic] 8, which now require a moving party to obtain approval from the appropriate court of appeals before filing a second or successive motion.
Finally, the title of the rule has been changed to reflect the fact that the revised version addresses only the topic of second or successive motions.
Changes Made After Publication and Comments. The Committee made no changes to Rule 9, as published.

Amendments by Public Law1976—Subd. (a). Pub. L. 94–426, § 2(9), struck out provision which established a rebuttable presumption of prejudice to government if the petition was filed more than five years after conviction.
Subd. (b). Pub. L. 94–426, § 2(10), substituted “constituted an abuse of the procedure governed by these rules” for “is not excusable”.
Rule 10. Powers of a Magistrate Judge
A magistrate judge may perform the duties of a district judge under these rules, as authorized by 28 U.S.C. § 636.
(As amended Pub. L. 94–426, § 2(12), Sept. 28, 1976, 90 Stat. 1335; Apr. 30, 1979, eff. Aug. 1, 1979; Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteSee the advisory committee note to rule 10 of the § 2254 rules for a discussion fully applicable here as well.

1979 AmendmentThis amendment conforms the rule to 18 U.S.C. § 636. See Advisory Committee Note to rule 10 of the Rules Governing Section 2254 Cases in the United States District Courts.

Committee Notes on Rules—2004 AmendmentThe language of Rule 10 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended.
Changes Made After Publication and Comments. The Committee restyled the proposed rule.

Amendments by Public Law1976—Pub. L. 94–426 inserted “, and to the extent the district court has established standards and criteria for the performance of such duties,” after “rule of the district court”.
Rule 11. Certificate of Appealability; Time to Appeal
(a) Certificate of Appealability. The district court must issue or deny a certificate of appealability when it enters a final order adverse to the applicant. Before entering the final order, the court may direct the parties to submit arguments on whether a certificate should issue. If the court issues a certificate, the court must state the specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, a party may not appeal the denial but may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend the time to appeal.
(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order entered under these rules. A timely notice of appeal must be filed even if the district court issues a certificate of appealability. These rules do not extend the time to appeal the original judgment of conviction.
(As amended Apr. 30, 1979, eff. Aug. 1, 1979; Apr. 26, 2004, eff. Dec. 1, 2004; Mar. 26, 2009, eff. Dec. 1, 2009.)

Advisory Committee NoteRule 11 is intended to make clear that, although a § 2255 action is a continuation of the criminal case, the bringing of a § 2255 action does not extend the time.

1979 AmendmentPrior to the promulgation of the Rules Governing Section 2255 Proceedings, the courts consistently held that the time for appeal in a section 2255 case is as provided in Fed.R.App.P. 4(a), that is, 60 days when the government is a party, rather than as provided in appellate rule 4(b), which says that the time is 10 days in criminal cases. This result has often been explained on the ground that rule 4(a) has to do with civil cases and that “proceedings under section 2255 are civil in nature.” E.g., Rothman v. United States, 508 F.2d 648 (3d Cir. 1975). Because the new section 2255 rules are based upon the premise “that a motion under § 2255 is a further step in the movant’s criminal case rather than a separate civil action,” see Advisory Committee Note to rule 1, the question has arisen whether the new rules have the effect of shortening the time for appeal to that provided in appellate rule 4(b). A sentence has been added to rule 11 in order to make it clear that this is not the case.
Even though section 2255 proceedings are a further step in the criminal case, the added sentence correctly states current law. In United States v. Hayman, 342 U.S. 205 (1952), the Supreme Court noted that such appeals “are governed by the civil rules applicable to appeals from final judgments in habeas corpus actions.” In support, the Court cited Mercado v. United States, 183 F.2d 486 (1st Cir. 1950), a case rejecting the argument that because § 2255 proceedings are criminal in nature the time for appeal is only 10 days. The Mercado court concluded that the situation was governed by that part of 28 U.S.C. § 2255 which reads: “An appeal may be taken to the court of appeals from the order entered on the motion as from a final judgment on application for a writ of habeas corpus.” Thus, because appellate rule 4(a) is applicable in habeas cases, it likewise governs in § 2255 cases even though they are criminal in nature.

Committee Notes on Rules—2004 AmendmentThe language of Rule 11 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended.
Changes Made After Publication and Comments. The Committee made no changes to Rule 11, as published.

Committee Notes on Rules—2009 AmendmentSubdivision (a). As provided in 28 U.S.C. § 2253(c), an applicant may not appeal to the court of appeals from a final order in a proceeding under § 2255 unless a judge issues a COA, identifying the specific issues for which the applicant has made a substantial showing of a denial of constitutional right. New Rule 11(a) makes the requirements concerning certificates of appealability more prominent by adding and consolidating them in the appropriate rule of the Rules Governing § 2255 Proceedings for the United States District Courts. Rule 11(a) also requires the district judge to grant or deny the certificate at the time a final order is issued. See 3d Cir. R. 22.2, 111.3. This will ensure prompt decision making when the issues are fresh, rather than postponing consideration of the certificate until after a notice of appeal is filed. These changes will expedite proceedings, avoid unnecessary remands, and help to inform the applicant’s decision whether to file a notice of appeal.
Subdivision (b). The amendment is designed to make it clear that the district court’s grant of a COA does not eliminate the need to file a notice of appeal.
Changes Made to Proposed Amendment Released for Public Comment. In response to public comments, a sentence was added stating that prior to the entry of the final order the district court may direct the parties to submit arguments on whether or not a certificate should issue. This allows a court in complex cases (such as death penalty cases with numerous claims) to solicit briefing that might narrow the issues for appeal. For purposes of clarification, two sentences were added at the end of subdivision (a) stating that (1) although the district court’s denial of a certificate is not appealable, a certificate may be sought in the court of appeals, and (2) a motion for reconsideration of a denial of a certificate does not extend the time to appeal. Finally, a sentence indicating that notice of appeal must be filed even if a COA is issued was added to subdivision (b).
Minor changes were also made to conform to style conventions.


References in TextThe Federal Rules of Appellate Procedure, referred to in text, are set out in the Appendix to this title.
Rule 12. Applicability of the Federal Rules of Civil Procedure and the Federal Rules of Criminal Procedure
The Federal Rules of Civil Procedure and the Federal Rules of Criminal Procedure, to the extent that they are not inconsistent with any statutory provisions or these rules, may be applied to a proceeding under these rules.
(As amended Apr. 26, 2004, eff. Dec. 1, 2004.)

Advisory Committee NoteThis rule differs from rule 11 of the § 2254 rules in that it includes the Federal Rules of Criminal Procedure as well as the civil. This is because of the nature of a § 2255 motion as a continuing part of the criminal proceeding (see advisory committee note to rule 1) as well as a remedy analogous to habeas corpus by state prisoners.
Since § 2255 has been considered analogous to habeas as respects the restrictions in Fed.R.Civ.P. 81(a)(2) (see Sullivan v. United States, 198 F.Supp. 624 (S.D.N.Y. 1961)), rule 12 is needed. For discussion, see the advisory committee note to rule 11 of the § 2254 rules.

Committee Notes on Rules—2004 AmendmentThe language of Rule 12 has been amended as part of general restyling of the rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic and no substantive change is intended.
Changes Made After Publication and Comments. The Committee made no changes to Rule 12.


References in TextThe Federal Rules of Civil Procedure, referred to in heading and text, are set out in the Appendix to this title.
The Federal Rules of Criminal Procedure, referred to in heading and text, are set out in the Appendix to Title 18, Crimes and Criminal Procedure.
APPENDIX OF FORMS














IN FORMA PAUPERIS DECLARATION
_________________________
[Insert appropriate court]
United States
DECLARATION IN

SUPPORT
v.
OF REQUEST
______________
TO PROCEED
(Movant)
IN FORMA

PAUPERIS
I, ______________, declare that I am the movant in the above entitled case; that in support of my motion to proceed without being required to prepay fees, costs or give security therefor, I state that because of my poverty, I am unable to pay the costs of said proceeding or to give security therefor; that I believe I am entitled to relief.
1. Are you presently employed? Yes ☐ No ☐
  a. If the answer is “yes,” state the amount of your salary or wages per month, and give the name and address of your employer.
    _________________________ 
    _________________________ 
  b. If the answer is “no,” state the date of last employment and the amount of the salary and wages per month which you received.
    _________________________ 
    _________________________ 
2. Have you received within the past twelve months any money from any of the following sources?
  a. Business, profession or form of self-employment? Yes ☐ No ☐
  b. Rent payments, interest or dividends?
     Yes ☐ No ☐
  c. Pensions, annuities or life insurance payments? Yes ☐ No ☐
  d. Gifts or inheritances? Yes ☐ No ☐
  e. Any other sources? Yes ☐ No ☐
If the answer to any of the above is “yes,” describe each source of money and state the amount received from each during the past twelve months.
  ___________________________ 
  ___________________________ 
  ___________________________ 
3. Do you own any cash, or do you have money in a checking or savings account?
Yes ☐ No ☐ (Include any funds in prison accounts)
If the answer is “yes,” state the total value of the items owned.
  ___________________________ 
  ___________________________ 
  ___________________________ 
4. Do you own real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary household furnishings and clothing)?
Yes ☐ No ☐
If the answer is “yes,” describe the property and state its approximate value.
  ___________________________ 
  ___________________________ 
5. List the persons who are dependent upon you for support, state your relationship to those persons, and indicate how much you contribute toward their support.
  ___________________________ 
  ___________________________ 
I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct. Executed on _____.
   (date)

______________

Signature of Movant 

CERTIFICATEI hereby certify that the movant herein has the sum of $____ on account to his credit at the ____ institution where he is confined.
I further certify that movant likewise has the following securities to his credit according to the records of said ____ institution:
_________________________
_________________________
_________________________
_________________________

______________

Authorized Officer of 
Institution   
(As amended Apr. 28, 1982, eff. Aug. 1, 1982; Apr. 26, 2004, eff. Dec. 1, 2004.)

MODEL FORM FOR USE IN 28 U.S.C. § 2255 CASES INVOLVING A RULE 9 ISSUEForm No. 9[Omitted as obsolete]Changes Made After Publication and Comments—Forms Accompanying Rules Governing § 2254 and § 2255 Proceedings. Responding to a number of comments from the public, the Committee deleted from both sets of official forms the list of possible grounds of relief. The Committee made additional minor style corrections to the forms.



[§ 2256. Omitted]
Codification
Section, added Pub. L. 95–598, title II, § 250(a), Nov. 6, 1978, 92 Stat. 2672, did not become effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy. Section read as follows:
§ 2256. Habeas corpus from bankruptcy courts
A bankruptcy court may issue a writ of habeas corpus—
(1) when appropriate to bring a person before the court—
(A) for examination;
(B) to testify; or
(C) to perform a duty imposed on such person under this title; or
(2) ordering the release of a debtor in a case under title 11 in custody under the judgment of a Federal or State court if—
(A) such debtor was arrested or imprisoned on process in any civil action;
(B) such process was issued for the collection of a debt—
(i) dischargeable under title 11; or
(ii) that is or will be provided for in a plan under chapter 11 or 13 of title 11; and
(C) before the issuance of such writ, notice and a hearing have been afforded the adverse party of such debtor in custody to contest the issuance of such writ.

Editorial Notes
Prior ProvisionsA prior section 2256, added Pub. L. 95–144, § 3, Oct. 28, 1977, 91 Stat. 1220, related to jurisdiction of proceedings relating to transferred offenders, prior to transfer to section 3244 of Title 18, Crimes and Criminal Procedure, by Pub. L. 95–598, title III, § 314(j), Nov. 6, 1978, 92 Stat. 2677.




CHAPTER 154—SPECIAL HABEAS CORPUS PROCEDURES IN CAPITAL CASES



Sec.


2261.Prisoners in State custody subject to capital sentence; appointment of counsel; requirement of rule of court or statute; procedures for appointment.


2262.Mandatory stay of execution; duration; limits on stays of execution; successive petitions.


2263.Filing of habeas corpus application; time requirements; tolling rules.


2264.Scope of Federal review; district court adjudications.


2265.Certification and judicial review.


2266.Limitation periods for determining applications and motions.




Editorial Notes
AmendmentsPub. L. 109–177, title V, § 507(c)(2), Mar. 9, 2006, 120 Stat. 251, substituted “Certification and judicial review” for “Application to State unitary review procedure” in item 2265.


§ 2261. Prisoners in State custody subject to capital sentence; appointment of counsel; requirement of rule of court or statute; procedures for appointment(a) This chapter shall apply to cases arising under section 2254 brought by prisoners in State custody who are subject to a capital sentence. It shall apply only if the provisions of subsections (b) and (c) are satisfied.

(b) Counsel.—This chapter is applicable if—(1) the Attorney General of the United States certifies that a State has established a mechanism for providing counsel in postconviction proceedings as provided in section 2265; and

(2) counsel was appointed pursuant to that mechanism, petitioner validly waived counsel, petitioner retained counsel, or petitioner was found not to be indigent.


(c) Any mechanism for the appointment, compensation, and reimbursement of counsel as provided in subsection (b) must offer counsel to all State prisoners under capital sentence and must provide for the entry of an order by a court of record—(1) appointing one or more counsels to represent the prisoner upon a finding that the prisoner is indigent and accepted the offer or is unable competently to decide whether to accept or reject the offer;

(2) finding, after a hearing if necessary, that the prisoner rejected the offer of counsel and made the decision with an understanding of its legal consequences; or

(3) denying the appointment of counsel upon a finding that the prisoner is not indigent.


(d) No counsel appointed pursuant to subsections (b) and (c) to represent a State prisoner under capital sentence shall have previously represented the prisoner at trial in the case for which the appointment is made unless the prisoner and counsel expressly request continued representation.

(e) The ineffectiveness or incompetence of counsel during State or Federal post-conviction proceedings in a capital case shall not be a ground for relief in a proceeding arising under section 2254. This limitation shall not preclude the appointment of different counsel, on the court’s own motion or at the request of the prisoner, at any phase of State or Federal post-conviction proceedings on the basis of the ineffectiveness or incompetence of counsel in such proceedings.

(Added Pub. L. 104–132, title I, § 107(a), Apr. 24, 1996, 110 Stat. 1221; amended Pub. L. 109–177, title V, § 507(a), (b), Mar. 9, 2006, 120 Stat. 250.)

Editorial Notes
Amendments2006—Subsec. (b). Pub. L. 109–177, § 507(a), added subsec. (b) and struck out former subsec. (b) which read as follows: “This chapter is applicable if a State establishes by statute, rule of its court of last resort, or by another agency authorized by State law, a mechanism for the appointment, compensation, and payment of reasonable litigation expenses of competent counsel in State post-conviction proceedings brought by indigent prisoners whose capital convictions and sentences have been upheld on direct appeal to the court of last resort in the State or have otherwise become final for State law purposes. The rule of court or statute must provide standards of competency for the appointment of such counsel.”
Subsec. (d). Pub. L. 109–177, § 507(b), struck out “or on direct appeal” after “at trial”.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–177 applicable to cases pending on or after Mar. 9, 2006, with special rule for certain cases pending on that date, see section 507(d) of Pub. L. 109–177, set out as a note under section 2251 of this title.

Effective DatePub. L. 104–132, title I, § 107(c), Apr. 24, 1996, 110 Stat. 1226, provided that: “Chapter 154 of title 28, United States Code (as added by subsection (a)) shall apply to cases pending on or after the date of enactment of this Act [Apr. 24, 1996].”




§ 2262. Mandatory stay of execution; duration; limits on stays of execution; successive petitions(a) Upon the entry in the appropriate State court of record of an order under section 2261(c), a warrant or order setting an execution date for a State prisoner shall be stayed upon application to any court that would have jurisdiction over any proceedings filed under section 2254. The application shall recite that the State has invoked the post-conviction review procedures of this chapter and that the scheduled execution is subject to stay.

(b) A stay of execution granted pursuant to subsection (a) shall expire if—(1) a State prisoner fails to file a habeas corpus application under section 2254 within the time required in section 2263;

(2) before a court of competent jurisdiction, in the presence of counsel, unless the prisoner has competently and knowingly waived such counsel, and after having been advised of the consequences, a State prisoner under capital sentence waives the right to pursue habeas corpus review under section 2254; or

(3) a State prisoner files a habeas corpus petition under section 2254 within the time required by section 2263 and fails to make a substantial showing of the denial of a Federal right or is denied relief in the district court or at any subsequent stage of review.


(c) If one of the conditions in subsection (b) has occurred, no Federal court thereafter shall have the authority to enter a stay of execution in the case, unless the court of appeals approves the filing of a second or successive application under section 2244(b).

(Added Pub. L. 104–132, title I, § 107(a), Apr. 24, 1996, 110 Stat. 1222.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to cases pending on or after Apr. 24, 1996, see section 107(c) of Pub. L. 104–132, set out as a note under section 2261 of this title.



§ 2263. Filing of habeas corpus application; time requirements; tolling rules(a) Any application under this chapter for habeas corpus relief under section 2254 must be filed in the appropriate district court not later than 180 days after final State court affirmance of the conviction and sentence on direct review or the expiration of the time for seeking such review.

(b) The time requirements established by subsection (a) shall be tolled—(1) from the date that a petition for certiorari is filed in the Supreme Court until the date of final disposition of the petition if a State prisoner files the petition to secure review by the Supreme Court of the affirmance of a capital sentence on direct review by the court of last resort of the State or other final State court decision on direct review;

(2) from the date on which the first petition for post-conviction review or other collateral relief is filed until the final State court disposition of such petition; and

(3) during an additional period not to exceed 30 days, if—(A) a motion for an extension of time is filed in the Federal district court that would have jurisdiction over the case upon the filing of a habeas corpus application under section 2254; and

(B) a showing of good cause is made for the failure to file the habeas corpus application within the time period established by this section.



(Added Pub. L. 104–132, title I, § 107(a), Apr. 24, 1996, 110 Stat. 1223.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to cases pending on or after Apr. 24, 1996, see section 107(c) of Pub. L. 104–132, set out as a note under section 2261 of this title.



§ 2264. Scope of Federal review; district court adjudications(a) Whenever a State prisoner under capital sentence files a petition for habeas corpus relief to which this chapter applies, the district court shall only consider a claim or claims that have been raised and decided on the merits in the State courts, unless the failure to raise the claim properly is—(1) the result of State action in violation of the Constitution or laws of the United States;

(2) the result of the Supreme Court’s recognition of a new Federal right that is made retroactively applicable; or

(3) based on a factual predicate that could not have been discovered through the exercise of due diligence in time to present the claim for State or Federal post-conviction review.


(b) Following review subject to subsections (a), (d), and (e) of section 2254, the court shall rule on the claims properly before it.

(Added Pub. L. 104–132, title I, § 107(a), Apr. 24, 1996, 110 Stat. 1223.)

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to cases pending on or after Apr. 24, 1996, see section 107(c) of Pub. L. 104–132, set out as a note under section 2261 of this title.



§ 2265. Certification and judicial review(a) Certification.—(1) In general.—If requested by an appropriate State official, the Attorney General of the United States shall determine—(A) whether the State has established a mechanism for the appointment, compensation, and payment of reasonable litigation expenses of competent counsel in State postconviction proceedings brought by indigent prisoners who have been sentenced to death;

(B) the date on which the mechanism described in subparagraph (A) was established; and

(C) whether the State provides standards of competency for the appointment of counsel in proceedings described in subparagraph (A).


(2) Effective date.—The date the mechanism described in paragraph (1)(A) was established shall be the effective date of the certification under this subsection.

(3) Only express requirements.—There are no requirements for certification or for application of this chapter other than those expressly stated in this chapter.


(b) Regulations.—The Attorney General shall promulgate regulations to implement the certification procedure under subsection (a).

(c) Review of Certification.—(1) In general.—The determination by the Attorney General regarding whether to certify a State under this section is subject to review exclusively as provided under chapter 158 of this title.

(2) Venue.—The Court of Appeals for the District of Columbia Circuit shall have exclusive jurisdiction over matters under paragraph (1), subject to review by the Supreme Court under section 2350 of this title.

(3) Standard of review.—The determination by the Attorney General regarding whether to certify a State under this section shall be subject to de novo review.


(Added Pub. L. 109–177, title V, § 507(c)(1), Mar. 9, 2006, 120 Stat. 250.)

Editorial Notes
Prior ProvisionsA prior section 2265, added Pub. L. 104–132, title I, § 107(a), Apr. 24, 1996, 110 Stat. 1223, related to the application of sections 2262, 2263, 2264, and 2266 of this title to State unitary review procedures, prior to repeal by Pub. L. 109–177, title V, § 507(c)(1), Mar. 9, 2006, 120 Stat. 250.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to cases pending on or after Mar. 9, 2006, with special rule for certain cases pending on that date, see section 507(d) of Pub. L. 109–177, set out as an Effective Date of 2006 Amendment note under section 2251 of this title.



§ 2266. Limitation periods for determining applications and motions(a) The adjudication of any application under section 2254 that is subject to this chapter, and the adjudication of any motion under section 2255 by a person under sentence of death, shall be given priority by the district court and by the court of appeals over all noncapital matters.

(b)(1)(A) A district court shall render a final determination and enter a final judgment on any application for a writ of habeas corpus brought under this chapter in a capital case not later than 450 days after the date on which the application is filed, or 60 days after the date on which the case is submitted for decision, whichever is earlier.

(B) A district court shall afford the parties at least 120 days in which to complete all actions, including the preparation of all pleadings and briefs, and if necessary, a hearing, prior to the submission of the case for decision.

(C)(i) A district court may delay for not more than one additional 30-day period beyond the period specified in subparagraph (A), the rendering of a determination of an application for a writ of habeas corpus if the court issues a written order making a finding, and stating the reasons for the finding, that the ends of justice that would be served by allowing the delay outweigh the best interests of the public and the applicant in a speedy disposition of the application.

(ii) The factors, among others, that a court shall consider in determining whether a delay in the disposition of an application is warranted are as follows:(I) Whether the failure to allow the delay would be likely to result in a miscarriage of justice.

(II) Whether the case is so unusual or so complex, due to the number of defendants, the nature of the prosecution, or the existence of novel questions of fact or law, that it is unreasonable to expect adequate briefing within the time limitations established by subparagraph (A).

(III) Whether the failure to allow a delay in a case that, taken as a whole, is not so unusual or so complex as described in subclause (II), but would otherwise deny the applicant reasonable time to obtain counsel, would unreasonably deny the applicant or the government continuity of counsel, or would deny counsel for the applicant or the government the reasonable time necessary for effective preparation, taking into account the exercise of due diligence.


(iii) No delay in disposition shall be permissible because of general congestion of the court’s calendar.

(iv) The court shall transmit a copy of any order issued under clause (i) to the Director of the Administrative Office of the United States Courts for inclusion in the report under paragraph (5).



(2) The time limitations under paragraph (1) shall apply to—(A) an initial application for a writ of habeas corpus;

(B) any second or successive application for a writ of habeas corpus; and

(C) any redetermination of an application for a writ of habeas corpus following a remand by the court of appeals or the Supreme Court for further proceedings, in which case the limitation period shall run from the date the remand is ordered.


(3)(A) The time limitations under this section shall not be construed to entitle an applicant to a stay of execution, to which the applicant would otherwise not be entitled, for the purpose of litigating any application or appeal.

(B) No amendment to an application for a writ of habeas corpus under this chapter shall be permitted after the filing of the answer to the application, except on the grounds specified in section 2244(b).


(4)(A) The failure of a court to meet or comply with a time limitation under this section shall not be a ground for granting relief from a judgment of conviction or sentence.

(B) The State may enforce a time limitation under this section by petitioning for a writ of mandamus to the court of appeals. The court of appeals shall act on the petition for a writ of mandamus not later than 30 days after the filing of the petition.


(5)(A) The Administrative Office of the United States Courts shall submit to Congress an annual report on the compliance by the district courts with the time limitations under this section.

(B) The report described in subparagraph (A) shall include copies of the orders submitted by the district courts under paragraph (1)(B)(iv).



(c)(1)(A) A court of appeals shall hear and render a final determination of any appeal of an order granting or denying, in whole or in part, an application brought under this chapter in a capital case not later than 120 days after the date on which the reply brief is filed, or if no reply brief is filed, not later than 120 days after the date on which the answering brief is filed.

(B)(i) A court of appeals shall decide whether to grant a petition for rehearing or other request for rehearing en banc not later than 30 days after the date on which the petition for rehearing is filed unless a responsive pleading is required, in which case the court shall decide whether to grant the petition not later than 30 days after the date on which the responsive pleading is filed.

(ii) If a petition for rehearing or rehearing en banc is granted, the court of appeals shall hear and render a final determination of the appeal not later than 120 days after the date on which the order granting rehearing or rehearing en banc is entered.



(2) The time limitations under paragraph (1) shall apply to—(A) an initial application for a writ of habeas corpus;

(B) any second or successive application for a writ of habeas corpus; and

(C) any redetermination of an application for a writ of habeas corpus or related appeal following a remand by the court of appeals en banc or the Supreme Court for further proceedings, in which case the limitation period shall run from the date the remand is ordered.


(3) The time limitations under this section shall not be construed to entitle an applicant to a stay of execution, to which the applicant would otherwise not be entitled, for the purpose of litigating any application or appeal.

(4)(A) The failure of a court to meet or comply with a time limitation under this section shall not be a ground for granting relief from a judgment of conviction or sentence.

(B) The State may enforce a time limitation under this section by applying for a writ of mandamus to the Supreme Court.


(5) The Administrative Office of the United States Courts shall submit to Congress an annual report on the compliance by the courts of appeals with the time limitations under this section.


(Added Pub. L. 104–132, title I, § 107(a), Apr. 24, 1996, 110 Stat. 1224; amended Pub. L. 109–177, title V, § 507(e), Mar. 9, 2006, 120 Stat. 251.)

Editorial Notes
Amendments2006—Subsec. (b)(1)(A). Pub. L. 109–177 substituted “450 days after the date on which the application is filed, or 60 days after the date on which the case is submitted for decision, whichever is earlier” for “180 days after the date on which the application is filed”.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–177 applicable to cases pending on or after Mar. 9, 2006, with special rule for certain cases pending on that date, see section 507(d) of Pub. L. 109–177, set out as a note under section 2251 of this title.

Effective DateSection applicable to cases pending on or after Apr. 24, 1996, see section 107(c) of Pub. L. 104–132, set out as a note under section 2261 of this title.




CHAPTER 155—INJUNCTIONS; THREE-JUDGE COURTS



Sec.


[2281.Repealed.]


[2282.Repealed.]


2283.Stay of State court proceedings.


2284.Three-judge district court; when required; composition; procedure.11 So in original. Does not conform to section catchline.




Editorial Notes
Amendments1976—Pub. L. 94–381, § 4, Aug. 12, 1976, 90 Stat. 1119, struck out item 2281 “Injunction against enforcement of State statute; three-judge court required”, item 2282 “Injunction against enforcement of Federal statute; three-judge court required”, and inserted “when required” after “district court” in item 2284.


[§§ 2281, 2282. Repealed. Pub. L. 94–381, §§ 1, 2, Aug. 12, 1976, 90 Stat. 1119]

Section 2281, act June 25, 1948, ch. 646, 62 Stat. 968, provided that an interlocutory or permanent injunction restraining the enforcement, operation or execution of a State statute on grounds of unconstitutionality should not be granted unless the application has been heard and determined by a three-judge district court.


Section 2282, act June 25, 1948, ch. 646, 62 Stat. 968, provided that an interlocutory or permanent injunction restraining the enforcement, operation or execution of any Act of Congress on grounds of unconstitutionality should not be granted unless the application therefor has been heard and determined by a three-judge district court.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal not applicable to any action commenced on or before Aug. 12, 1976, see section 7 of Pub. L. 94–381 set out as an Effective Date of 1976 Amendment note under section 2284 of this title.



§ 2283. Stay of State court proceedings
A court of the United States may not grant an injunction to stay proceedings in a State court except as expressly authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its judgments.
(June 25, 1948, ch. 646, 62 Stat. 968.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 379 (Mar. 3, 1911, ch. 231, § 265, 36 Stat. 1162).
An exception as to acts of Congress relating to bankruptcy was omitted and the general exception substituted to cover all exceptions.
The phrase “in aid of its jurisdiction” was added to conform to section 1651 of this title and to make clear the recognized power of the Federal courts to stay proceedings in State cases removed to the district courts.
The exceptions specifically include the words “to protect or “effectuate its judgments,” for lack of which the Supreme Court held that the Federal courts are without power to enjoin relitigation of cases and controversies fully adjudicated by such courts. (See Toucey v. New York Life Insurance Co., 62 S.Ct. 139, 314 U.S. 118, 86 L.Ed. 100. A vigorous dissenting opinion (62 S.Ct. 148) notes that at the time of the 1911 revision of the Judicial Code, the power of the courts, of the United States to protect their judgments was unquestioned and that the revisers of that code noted no change and Congress intended no change).
Therefore the revised section restores the basic law as generally understood and interpreted prior to the Toucey decision.
Changes were made in phraseology.



§ 2284. Three-judge court; when required; composition; procedure(a) A district court of three judges shall be convened when otherwise required by Act of Congress, or when an action is filed challenging the constitutionality of the apportionment of congressional districts or the apportionment of any statewide legislative body.

(b) In any action required to be heard and determined by a district court of three judges under subsection (a) of this section, the composition and procedure of the court shall be as follows:(1) Upon the filing of a request for three judges, the judge to whom the request is presented shall, unless he determines that three judges are not required, immediately notify the chief judge of the circuit, who shall designate two other judges, at least one of whom shall be a circuit judge. The judges so designated, and the judge to whom the request was presented, shall serve as members of the court to hear and determine the action or proceeding.

(2) If the action is against a State, or officer or agency thereof, at least five days’ notice of hearing of the action shall be given by registered or certified mail to the Governor and attorney general of the State.

(3) A single judge may conduct all proceedings except the trial, and enter all orders permitted by the rules of civil procedure except as provided in this subsection. He may grant a temporary restraining order on a specific finding, based on evidence submitted, that specified irreparable damage will result if the order is not granted, which order, unless previously revoked by the district judge, shall remain in force only until the hearing and determination by the district court of three judges of an application for a preliminary injunction. A single judge shall not appoint a master, or order a reference, or hear and determine any application for a preliminary or permanent injunction or motion to vacate such an injunction, or enter judgment on the merits. Any action of a single judge may be reviewed by the full court at any time before final judgment.


(June 25, 1948, ch. 646, 62 Stat. 968; Pub. L. 86–507, § 1(19), June 11, 1960, 74 Stat. 201; Pub. L. 94–381, § 3, Aug. 12, 1976, 90 Stat. 1119; Pub. L. 98–620, title IV, § 402(29)(E), Nov. 8, 1984, 98 Stat. 3359.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 47, 47a, 380, 380a, and 792 (Mar. 3, 1911, ch. 231, §§ 210, 266, 36 Stat. 1150, 1162; Mar. 4, 1943, ch. 160, 37 Stat. 1013; Oct. 22, 1913, ch. 32, 38 Stat. 220; Feb. 13, 1925, ch. 229, § 1, 43 Stat. 938; Aug. 24, 1937, ch. 754, § 3, 50 Stat. 752; Apr. 6, 1942, ch. 210, § 3, 56 Stat. 199).
Provisions of sections 47, 47a, 380, and 380a of title 28, U.S.C., 1940 ed., relating to the Supreme Court’s jurisdiction of direct appeals appear in section 1253 of this title.
Provisions of sections 47, 380, and 380a of title 28, U.S.C., 1940 ed., requiring applications for injunctions restraining the enforcement, operation or execution of Federal or State statutes or orders of the Interstate Commerce Commission to be heard and determined by three-judge district courts appear in sections 2281, 2282, and 2325 of this title.
The provision for notice to the United States attorney for the district where the action is pending was added because of the necessity of the United States attorney’s preparation for hearing as soon as possible, to expedite such a case.
Provisions of sections 47, 47a, 380, and 380a of title 28, U.S.C., 1940 ed., respecting time for direct appeal appear in section 2101 of this title.
This revised section represents an effort to provide a uniform method of convoking three-judge district courts, and for procedure therein. It follows recommendations of a committee appointed by the Judicial Conference of the United States, composed of Circuit Judges Evan A. Evans, Kimbrough Stone, Orie L. Phillips, and Albert B. Maris.
The committee pointed out that section 380a of title 28, U.S.C., 1940 ed., is the latest and “most carefully drawn expression by Congress on the subject.” Consequently, this section follows closely such section 380a and eliminates the discrepancies between sections 47, 47a, 380, and 380a of such title.
This section governs only the composition and procedure of three-judge district courts. The requirement that applications for injunctions be heard and determined by such courts will appear in other sections of this and other titles of the United States Code as Congress may enact from time to time. For example, see sections 2281, 2282, and 2325 of this title, sections 1213, 1215, 1255 of title 11, U.S.C., 1940 ed., Bankruptcy, section 28 of title 15, U.S.C., 1940 ed., Commerce and Trade, and section 44 of title 49, U.S.C., 1940 ed., Transportation.
United States District Judge W. Calvin Chestnut, has referred to the provisions relating to enforcement or setting aside or orders of the Interstate Commerce Commission as unfortunately lengthy and prolix. He has urged revision to insure uniform procedure in the several classes of so-called three-judge cases.
The provision that such notice shall be given by the clerk by registered mail, and shall be complete on the mailing thereof follows, substantially, rules 4(d)(4) and 5(b) of the Federal Rules of Civil Procedure.
Changes were made in phraseology.

Editorial Notes

References in TextThe rules of civil procedure, referred to in subsec. (b)(3), are set out in the Appendix to this title.

Amendments1984—Subsec. (b)(2). Pub. L. 98–620 struck out provision that the hearing had to be given precedence and held at the earliest practicable day.
1976—Pub. L. 94–381 substituted “Three-judge court; when required” for “Three-judge district court” in section catchline, and generally revised section to alter the method by which three-judge courts are composed, the procedure used by such courts, and to conform its requirements to the repeal of sections 2281 and 2282 of this title.
1960—Pub. L. 86–507 substituted “by registered mail or by certified mail by the clerk and” for “by registered mail by the clerk, and”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–620 not applicable to cases pending on Nov. 8, 1984, see section 403 of Pub. L. 98–620, set out as an Effective Date note under section 1657 of this title.

Effective Date of 1976 AmendmentPub. L. 94–381, § 7, Aug. 12, 1976, 90 Stat. 1120, provided that: “This Act [amending this section and section 2403 of this title and repealing sections 2281 and 2282 of this title] shall not apply to any action commenced on or before the date of enactment [Aug. 12, 1976].”





CHAPTER 157—SURFACE TRANSPORTATION BOARD ORDERS; ENFORCEMENT AND REVIEW



Sec.


2321.Judicial review of Board’s orders and decisions; procedure generally; process.


2322.United States as party.


2323.Duties of Attorney General; intervenors.


[2324, 2325.Repealed.]




Editorial Notes
Amendments1995—Pub. L. 104–88, title III, § 305(c)(1)(A), (E), Dec. 29, 1995, 109 Stat. 944, 945, substituted “SURFACE TRANSPORTATION BOARD” for “INTERSTATE COMMERCE COMMISSION” in chapter heading and “Board’s” for “Commission’s” in item 2321.
1975—Pub. L. 93–584, § 8, Jan. 2, 1975, 88 Stat. 1918, substituted “Judicial Review of Commission’s orders and decisions; procedure generally; process” for “Procedure generally; process” in item 2321 and struck out item 2324 “Stay of Commission’s order” and item 2325 “Injunction; three-judge court required”.


§ 2321. Judicial review of Board’s orders and decisions; procedure generally; process(a) Except as otherwise provided by an Act of Congress, a proceeding to enjoin or suspend, in whole or in part, a rule, regulation, or order of the Surface Transportation Board shall be brought in the court of appeals as provided by and in the manner prescribed in chapter 158 of this title.

(b) The procedure in the district courts in actions to enforce, in whole or in part, any order of the Surface Transportation Board other than for payment of money or the collection of fines, penalties, and forfeitures, shall be as provided in this chapter.

(c) The orders, writs, and process of the district courts may, in the cases specified in subsection (b) and in enforcement actions and actions to collect civil penalties under subtitle IV of title 49, run, be served and be returnable anywhere in the United States.

(June 25, 1948, ch. 646, 62 Stat. 969; May 24, 1949, ch. 139, § 115, 63 Stat. 105; Pub. L. 93–584, § 5, Jan. 2, 1975, 88 Stat. 1917; Pub. L. 95–473, § 2(a)(3)(B), Oct. 17, 1978, 92 Stat. 1465; Pub. L. 104–88, title III, § 305(c)(1)(B), (C), Dec. 29, 1995, 109 Stat. 945.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 44 (Oct. 22, 1913, ch. 32, 38 Stat. 220.)
Word “actions” was substituted for “cases,” in view of rule 2 of the Federal Rules of Civil Procedure.
The exception as to procedure in the infliction of criminal punishment was omitted as unnecessary, as Title 18, U.S.C., Crimes and Criminal Procedure, and the Federal Rules of Criminal Procedure govern procedure in criminal matters.
Changes were made in phraseology.

1949 ActThis section corrects, in section 2321 of title 28, U.S.C., the reference to certain sections in title 49, U.S.C. The provisions which were formerly set out as section 49 of such title 49, are now set out as section 23 of such title.

Editorial Notes
Amendments1995—Pub. L. 104–88 substituted “Board’s” for “Commission’s” in section catchline and “Surface Transportation Board” for “Interstate Commerce Commission” in subsecs. (a) and (b).
1978—Subsec. (c). Pub. L. 95–473 substituted “enforcement actions and actions to collect civil penalties under subtitle IV of title 49” for “actions under section 20 of the Act of February 4, 1887, as amended (24 Stat. 386; 49 U.S.C. 20), section 23 of the Act of May 16, 1942, as amended (56 Stat. 301; 49 U.S.C. 23), and section 3 of the Act of February 19, 1903, as amended (32 Stat. 848; 49 U.S.C. 43)”.
1975—Subsec. (a). Pub. L. 93–584 designated existing provisions as subsecs. (b) and (c) and added subsec. (a).
Subsec. (b). Pub. L. 93–584 designated existing first par. as subsec. (b) and substituted “in whole or in part, any order of the Interstate Commerce Commission other than for”, for “suspend, enjoin, annual or set aside in whole or in part any order of the Interstate Commerce Commission other than for the”.
Subsec. (c). Pub. L. 93–584 designated existing second par. as subsec. (c), substituted reference to subsec. (b) of this section for reference to this section, and inserted references to the dates of enactment, statute citations and code references of sections 20, 23 and 43 of Title 49.
1949—Act May 24, 1949, substituted “20, 23, and 43” for “20, 43, and 49” in second par.

Statutory Notes and Related Subsidiaries
Effective Date of 1995 AmendmentAmendment by Pub. L. 104–88 effective Jan. 1, 1996, see section 2 of Pub. L. 104–88, set out as an Effective Date note under section 1301 of Title 49, Transportation.

Effective Date of 1975 AmendmentPub. L. 93–584, § 10, Jan. 2, 1975, 88 Stat. 1918, provided that: “This Act [amending this section, sections 1336, 1398, 2323, 2341, and 2342 of this title, and section 305 of former Title 49, Transportation, and repealing sections 2324 and 2325 of this title] shall not apply to any action commenced on or before the last day of the first month beginning after the date of enactment [Jan. 2, 1975]. However, actions to enjoin or suspend orders of the Interstate Commerce Commission which are pending when this Act becomes effective shall not be affected thereby, but shall proceed to final disposition under the law existing on the date they were commenced.”




§ 2322. United States as party
All actions specified in section 2321 of this title shall be brought by or against the United States.
(June 25, 1948, ch. 646, 62 Stat. 969.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 48 (Mar. 3, 1911, ch. 231, § 211, 36 Stat. 1150; Oct. 22, 1913, ch. 32, 38 Stat. 219).
Word “actions” was substituted for “cases and proceedings”, in view of Rule 2 of the Federal Rules of Civil Procedure.
A provision authorizing intervention by the United States was omitted. The United States, under the provisions of this section, is a necessary and indispensable original party, and hence intervention is unnecessary. (See Lambert Run Coal Co. v. Baltimore & O. R. Co., 1922, 42 S.Ct. 349, 258 U.S. 377, 66 L.Ed. 671.)



§ 2323. Duties of Attorney General; intervenors
The Attorney General shall represent the Government in the actions specified in section 2321 of this title and in enforcement actions and actions to collect civil penalties under subtitle IV of title 49.
The Surface Transportation Board and any party or parties in interest to the proceeding before the Board, in which an order or requirement is made, may appear as parties of their own motion and as of right, and be represented by their counsel, in any action involving the validity of such order or requirement or any part thereof, and the interest of such party.
Communities, associations, corporations, firms, and individuals interested in the controversy or question before the Board, or in any action commenced under the aforesaid sections may intervene in said action at any time after commencement thereof.
The Attorney General shall not dispose of or discontinue said action or proceeding over the objection of such party or intervenor, who may prosecute, defend, or continue said action or proceeding unaffected by the action or nonaction of the Attorney General therein.
(June 25, 1948, ch. 646, 62 Stat. 970; May 24, 1949, ch. 139, § 116, 63 Stat. 105; Pub. L. 93–584, § 6, Jan. 2, 1975, 88 Stat. 1917; Pub. L. 95–473, § 2(a)(3)(C), Oct. 17, 1978, 92 Stat. 1465; Pub. L. 104–88, title III, § 305(c)(1)(C), (D), Dec. 29, 1995, 109 Stat. 945.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 45a (Mar. 3, 1911, ch. 231, §§ 212, 213, 36 Stat. 1150, 1151; Oct. 22, 1913, ch. 32, 38 Stat. 220).
The provision in the second sentence of section 45a of title 28, U.S.C., 1940 ed., authorizing the Attorney General to employ and compensate special attorneys was omitted as covered by sections 503 and 508 [now 543 and 548] of this title. The provision in the same sentence authorizing the court to make rules for the conduct and procedure of actions under this section were omitted as covered by the Federal Rules of Civil Procedure and section 2071 of this title relating to authority of district courts to promulgate local rules of procedure.
The last paragraph of section 45a of title 28, U.S.C., 1940 ed., was omitted as merely repetitive of the language immediately following the first proviso.
Word “action” was substituted for “suit” in conformity with Rule 2 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.

1949 ActThis section corrects, in section 2323 of title 28, U.S.C., the reference to certain sections in title 49, U.S.C. The provisions which were formerly set out as section 49 of such title 49 are now set out as section 23 of such title.

Editorial Notes
Amendments1995—Pub. L. 104–88 substituted “Surface Transportation Board” for “Interstate Commerce Commission” and substituted “the Board” for “the Commission” in two places.
1978—Pub. L. 95–473 substituted “enforcement actions and actions to collect civil penalties under subtitle IV of title 49” for “actions under section 20 of the Act of February 4, 1887, as amended (24 Stat. 386; 49 U.S.C. 20), section 23 of the Act of May 16, 1942, as amended (56 Stat. 301; 49 U.S.C. 23), and section 3 of the Act of February 19, 1903, as amended (32 Stat. 848; 49 U.S.C. 43)” in first par.
1975—Pub. L. 93–584 struck out reference to the district courts and the Supreme Court of the United States upon appeal from the district courts as the courts in which the Attorney General can represent the United States in first par.
1949—Act May 24, 1949, substituted “20, 23, and 43” for “20, 43, and 49” in first par.

Statutory Notes and Related Subsidiaries
Effective Date of 1995 AmendmentAmendment by Pub. L. 104–88 effective Jan. 1, 1996, see section 2 of Pub. L. 104–88, set out as an Effective Date note under section 1301 of Title 49, Transportation.

Effective Date of 1975 AmendmentAmendment by Pub. L. 93–584 not applicable to actions commenced on or before last day of first month beginning after Jan. 2, 1975, and actions to enjoin or suspend orders of Interstate Commerce Commission which are pending when this amendment becomes effective shall not be affected thereby, but shall proceed to final disposition under the law existing on the date they were commenced, see section 10 of Pub. L. 93–584, set out as a note under section 2321 of this title.



[§§ 2324, 2325. Repealed. Pub. L. 93–584, § 7, Jan. 2, 1975, 88 Stat. 1918]

Section 2324, act June 25, 1948, ch. 646, 62 Stat. 970, related to power of court to restrain or suspend operation of orders of Interstate Commerce Commission pending final hearing and determination of action.


Section 2325, act June 25, 1948, ch. 646, 62 Stat. 970, related to requirement of a three judge district court to hear and determine interlocutory or permanent injunctions restraining enforcement, operation or execution of orders of Interstate Commerce Commission.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal applicable to actions commenced on or before last day of first month beginning after Jan. 2, 1975, and actions to enjoin or suspend orders of Interstate Commerce Commission which are pending when this repeal becomes effective shall not be affected thereby, but shall proceed to final disposition under the law existing on the date they were commenced, see section 10 of Pub. L. 93–584, set out as an Effective Date of 1975 Amendment note under section 2321 of this title.




CHAPTER 158—ORDERS OF FEDERAL AGENCIES; REVIEW



Sec.


2341.Definitions.


2342.Jurisdiction of court of appeals.


2343.Venue.


2344.Review of orders; time; notice; contents of petition; service.


2345.Prehearing conference.


2346.Certification of record on review.


2347.Petitions to review; proceedings.


2348.Representation in proceeding; intervention.


2349.Jurisdiction of the proceeding.


2350.Review in Supreme Court on certiorari or certification.


2351.Enforcement of orders by district courts.


[2352, 2353.Repealed.]




Editorial Notes
Amendments1982—Pub. L. 97–164, title I, § 138, Apr. 2, 1982, 96 Stat. 42, struck out item 2353 “Decision of the Plant Variety Protection Office”.
1966—Pub. L. 89–773, § 4, Nov. 6, 1966, 80 Stat. 1323, struck out item 2352 “Rules”.


§ 2341. Definitions
As used in this chapter—(1) “clerk” means the clerk of the court in which the petition for the review of an order, reviewable under this chapter, is filed;

(2) “petitioner” means the party or parties by whom a petition to review an order, reviewable under this chapter, is filed; and

(3) “agency” means—(A) the Commission, when the order sought to be reviewed was entered by the Federal Communications Commission, the Federal Maritime Commission, or the Atomic Energy Commission, as the case may be;

(B) the Secretary, when the order was entered by the Secretary of Agriculture or the Secretary of Transportation;

(C) the Administration, when the order was entered by the Maritime Administration;

(D) the Secretary, when the order is under section 812 of the Fair Housing Act; and

(E) the Board, when the order was entered by the Surface Transportation Board.


(Added Pub. L. 89–554, § 4(e), Sept. 6, 1966, 80 Stat. 622; amended Pub. L. 93–584, § 3, Jan. 2, 1975, 88 Stat. 1917; Pub. L. 100–430, § 11(b), Sept. 13, 1988, 102 Stat. 1635; Pub. L. 102–365, § 5(c)(1), Sept. 3, 1992, 106 Stat. 975; Pub. L. 104–88, title III, § 305(d)(1)–(4), Dec. 29, 1995, 109 Stat. 945.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 1031.Dec. 29, 1950, ch. 1189, § 1, 64 Stat. 1129.
  Aug. 30, 1954, ch. 1073, § 2(a), 68 Stat. 961.


Subsection (a) of former section 1031 of title 5 is omitted as unnecessary because the term “court of appeals” as used in title 28 means a United States Court of Appeals and no additional definition is necessary.
In paragraph (3), reference to the United States Maritime Commission is omitted because that Commission was abolished by 1950 Reorg. Plan No. 21, § 306, eff. May 24, 1950, 64 Stat. 1277. Reference to “Federal Maritime Commission” is substituted for “Federal Maritime Board” on authority of 1961 Reorg. Plan No. 7, eff. Aug. 12, 1961, 75 Stat. 840.

Editorial Notes

References in TextSection 812 of the Fair Housing Act, referred to in par. (3)(D), is classified to section 3612 of Title 42, The Public Health and Welfare.

Amendments1995—Par. (3)(A). Pub. L. 104–88, § 305(d)(1), struck out “the Interstate Commerce Commission,” after “Maritime Commission,”.
Par. (3)(E). Pub. L. 104–88, § 305(d)(2)–(4), added subpar. (E).
1992—Par. (3)(B). Pub. L. 102–365 inserted “or the Secretary of Transportation” after “Secretary of Agriculture”.
1988—Par. (3)(D). Pub. L. 100–430 added subpar. (D).
1975—Par. (3)(A). Pub. L. 93–584 inserted reference to the Interstate Commerce Commission.

Statutory Notes and Related Subsidiaries
Effective Date of 1995 AmendmentAmendment by Pub. L. 104–88 effective Jan. 1, 1996, see section 2 of Pub. L. 104–88, set out as an Effective Date note under section 1301 of Title 49, Transportation.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–430 effective on the 180th day beginning after Sept. 13, 1988, see section 13(a) of Pub. L. 100–430, set out as a note under section 3601 of Title 42, The Public Health and Welfare.

Effective Date of 1975 AmendmentAmendment by Pub. L. 93–584 not applicable to actions commenced on or before last day of first month beginning after Jan. 2, 1975, and actions to enjoin or suspend orders of Interstate Commerce Commission which are pending when this amendment becomes effective shall not be affected thereby, but shall proceed to final disposition under the law existing on the date they were commenced, see section 10 of Pub. L. 93–584, set out as a note under section 2321 of this title.


Transfer of Functions
Atomic Energy Commission abolished and functions transferred by sections 5814 and 5841 of Title 42, The Public Health and Welfare. See, also, Transfer of Functions notes set out under those sections.



§ 2342. Jurisdiction of court of appeals
The court of appeals (other than the United States Court of Appeals for the Federal Circuit) has exclusive jurisdiction to enjoin, set aside, suspend (in whole or in part), or to determine the validity of—(1) all final orders of the Federal Communication Commission made reviewable by section 402(a) of title 47;

(2) all final orders of the Secretary of Agriculture made under chapters 9 and 20A of title 7, except orders issued under sections 210(e), 217a, and 499g(a) of title 7;

(3) all rules, regulations, or final orders of—(A) the Secretary of Transportation issued pursuant to section 50501, 50502, 56101–56104, or 57109 of title 46 or pursuant to part B or C of subtitle IV, subchapter III of chapter 311, chapter 313, or chapter 315 of title 49; and

(B) the Federal Maritime Commission issued pursuant to section 305,11 See References in Text note below. 41304, 41308, or 41309 or chapter 421 or 441 of title 46;


(4) all final orders of the Atomic Energy Commission made reviewable by section 2239 of title 42;

(5) all rules, regulations, or final orders of the Surface Transportation Board made reviewable by section 2321 of this title;

(6) all final orders under section 812 of the Fair Housing Act; and

(7) all final agency actions described in section 20114(c) of title 49.

Jurisdiction is invoked by filing a petition as provided by section 2344 of this title.
(Added Pub. L. 89–554, § 4(e), Sept. 6, 1966, 80 Stat. 622; amended Pub. L. 93–584, § 4, Jan. 2, 1975, 88 Stat. 1917; Pub. L. 95–454, title II, § 206, Oct. 13, 1978, 92 Stat. 1144; Pub. L. 96–454, § 8(b)(2), Oct. 15, 1980, 94 Stat. 2021; Pub. L. 97–164, title I, § 137, Apr. 2, 1982, 96 Stat. 41; Pub. L. 98–554, title II, § 227(a)(4), Oct. 30, 1984, 98 Stat. 2852; Pub. L. 99–336, § 5(a), June 19, 1986, 100 Stat. 638; Pub. L. 100–430, § 11(a), Sept. 13, 1988, 102 Stat. 1635; Pub. L. 102–365, § 5(c)(2), Sept. 3, 1992, 106 Stat. 975; Pub. L. 103–272, § 5(h), July 5, 1994, 108 Stat. 1375; Pub. L. 104–88, title III, § 305(d)(5)–(8), Dec. 29, 1995, 109 Stat. 945; Pub. L. 104–287, § 6(f)(2), Oct. 11, 1996, 110 Stat. 3399; Pub. L. 109–59, title IV, § 4125(a), Aug. 10, 2005, 119 Stat. 1738; Pub. L. 109–304, § 17(f)(3), Oct. 6, 2006, 120 Stat. 1708.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 1032.Dec. 29, 1950, ch. 1189, § 2, 64 Stat. 1129.
  Aug. 30, 1954, ch. 1073, § 2(b), 68 Stat. 961.


The words “have exclusive jurisdiction” are substituted for “shall have exclusive jurisdiction”.
In paragraph (1), the word “by” is substituted for “in accordance with”.
In paragraph (3), the word “now” is omitted as unnecessary. The word “under” is substituted for “pursuant to the provisions of”. Reference to “Federal Maritime Commission” is substituted for “Federal Maritime Board” on authority of 1961 Reorg. Plan No. 7, eff. Aug. 12, 1961, 75 Stat. 840. Reference to the United States Maritime Commission is omitted because that Commission was abolished by 1950 Reorg. Plan No. 21, § 306, eff. May 24, 1951, 64 Stat. 1277, and any existing rights are preserved by technical sections 7 and 8.

Editorial Notes

References in TextSection 305 of title 46, referred to in par. (3)(B), was redesignated section 46105 of Title 46, Shipping, by Pub. L. 116–283, div. G, title LVXXXVI, § 8605(a)(3), Jan. 1, 2021, 134 Stat. 4765.
Section 812 of the Fair Housing Act, referred to in par. (6), is classified to section 3612 of Title 42, The Public Health and Welfare.

Amendments2006—Par. (3)(A). Pub. L. 109–304, § 17(f)(3)(A), substituted “section 50501, 50502, 56101–56104, or 57109 of title 46” for “section 2, 9, 37, or 41 of the Shipping Act, 1916 (46 U.S.C. App. 802, 803, 808, 835, 839, and 841a)”.
Par. (3)(B). Pub. L. 109–304, § 17(f)(3)(B), added subpar. (B) and struck out former subpar. (B) which read as follows:
“(B) the Federal Maritime Commission issued pursuant to—
“(i) section 19 of the Merchant Marine Act, 1920 (46 U.S.C. App. 876);
“(ii) section 14 or 17 of the Shipping Act of 1984 (46 U.S.C. App. 1713 or 1716); or
“(iii) section 2(d) or 3(d) of the Act of November 6, 1966 (46 U.S.C. App. 817d(d) or 817e(d);”.
2005—Par. (3)(A). Pub. L. 109–59 inserted “, subchapter III of chapter 311, chapter 313, or chapter 315” before “of title 49”.
1996—Par. (3)(A). Pub. L. 104–287 amended Pub. L. 104–88, § 305(d)(6). See 1995 Amendment note below.
1995—Par. (3)(A). Pub. L. 104–88, § 305(d)(6), as amended by Pub. L. 104–287, inserted “or pursuant to part B or C of subtitle IV of title 49” before the semicolon.
Pub. L. 104–88, § 305(d)(5), substituted “or 41” for “41, or 43”.
Par. (3)(B). Pub. L. 104–88, § 305(d)(7), redesignated cls. (ii), (iv), and (v) as (i), (ii), and (iii), respectively, and struck out former cls. (i) and (iii) which read as follows:
“(i) section 23, 25, or 43 of the Shipping Act, 1916 (46 U.S.C. App. 822, 824, or 841a);
“(iii) section 2, 3, 4, or 5 of the Intercoastal Shipping Act, 1933 (46 U.S.C. App. 844, 845, 845a, or 845b);”.
Par. (5). Pub. L. 104–88, § 305(d)(8), added par. (5) and struck out former par. (5) which read as follows: “all rules, regulations, or final orders of the Interstate Commerce Commission made reviewable by section 2321 of this title and all final orders of such Commission made reviewable under section 11901(j)(2) of title 49, United States Code;”.
1994—Par. (7). Pub. L. 103–272 substituted “section 20114(c) of title 49” for “section 202(f) of the Federal Railroad Safety Act of 1970”.
1992—Par. (7). Pub. L. 102–365, which directed the addition of par. (7) at end, was executed by adding par. (7) after par. (6) and before concluding provisions, to reflect the probable intent of Congress.
1988—Par. (6). Pub. L. 100–430 added par. (6).
1986—Par. (3). Pub. L. 99–336 amended par. (3) generally. Prior to amendment, par. (3) read as follows: “such final orders of the Federal Maritime Commission or the Maritime Administration entered under chapters 23 and 23A of title 46 as are subject to judicial review under section 830 of title 46;”.
1984—Par. (5). Pub. L. 98–554 substituted “11901(j)(2)” for “11901(i)(2)”.
1982—Pub. L. 97–164 inserted “(other than the United States Court of Appeals for the Federal Circuit)” after “court of appeals” in provisions preceding par. (1), and struck out par. (6) which had given the court of appeals jurisdiction in cases involving all final orders of the Merit Systems Protection Board except as provided for in section 7703(b) of title 5. See section 1295(a)(9) of this title.
1980—Par. (5). Pub. L. 96–454 inserted “and all final orders of such Commission made reviewable under section 11901(i)(2) of title 49, United States Code” after “section 2321 of this title”.
1978—Par. (6). Pub. L. 95–454 added par. (6).
1975—Par. (5). Pub. L. 93–584 added par. (5).

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentPub. L. 104–287, § 6(f), Oct. 11, 1996, 110 Stat. 3399, provided that the amendment made by that section is effective Dec. 29, 1995.

Effective Date of 1995 AmendmentAmendment by Pub. L. 104–88 effective Jan. 1, 1996, see section 2 of Pub. L. 104–88, set out as an Effective Date note under section 1301 of Title 49, Transportation.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–430 effective on 180th day beginning after Sept. 13, 1988, see section 13(a) of Pub. L. 100–430, set out as a note under section 3601 of Title 42, The Public Health and Welfare.

Effective Date of 1986 AmendmentPub. L. 99–336, § 5(b), June 19, 1986, 100 Stat. 638, provided that: “The amendment made by this section [amending this section] shall apply with respect to any rule, regulation, or final order described in such amendment which is issued on or after the date of the enactment of this Act [June 19, 1986].”


Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–454 effective 90 days after Oct. 13, 1978, see section 907 of Pub. L. 95–454, set out as a note under section 1101 of Title 5, Government Organization and Employees.

Effective Date of 1975 AmendmentAmendment by Pub. L. 93–584 not applicable to actions commenced on or before last day of first month beginning after Jan. 2, 1975, and actions to enjoin or suspend orders of Interstate Commerce Commission which are pending when this amendment becomes effective shall not be affected thereby, but shall proceed to final disposition under the law existing on the date they were commenced, see section 10 of Pub. L. 93–584, set out as a note under section 2321 of this title.


Transfer of Functions
Atomic Energy Commission abolished and functions transferred by sections 5814 and 5841 of Title 42, The Public Health and Welfare. See, also, Transfer of Functions notes set out under those sections.



§ 2343. Venue
The venue of a proceeding under this chapter is in the judicial circuit in which the petitioner resides or has its principal office, or in the United States Court of Appeals for the District of Columbia Circuit.
(Added Pub. L. 89–554, § 4(e), Sept. 6, 1966, 80 Stat. 622.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 1033.Dec. 29, 1950, ch. 1189, § 3, 64 Stat. 1130.


The section is reorganized for clarity and conciseness. The word “is” is substituted for “shall be”. The word “petitioner” is substituted for “party or any of the parties filing the petition for review” in view of the definition of “petitioner” in section 2341 of this title.



§ 2344. Review of orders; time; notice; contents of petition; service
On the entry of a final order reviewable under this chapter, the agency shall promptly give notice thereof by service or publication in accordance with its rules. Any party aggrieved by the final order may, within 60 days after its entry, file a petition to review the order in the court of appeals wherein venue lies. The action shall be against the United States. The petition shall contain a concise statement of—(1) the nature of the proceedings as to which review is sought;

(2) the facts on which venue is based;

(3) the grounds on which relief is sought; and

(4) the relief prayed.

The petitioner shall attach to the petition, as exhibits, copies of the order, report, or decision of the agency. The clerk shall serve a true copy of the petition on the agency and on the Attorney General by registered mail, with request for a return receipt.
(Added Pub. L. 89–554, § 4(e), Sept. 6, 1966, 80 Stat. 622.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 1034.Dec. 29, 1950, ch. 1189, § 4, 64 Stat. 1130.


The section is reorganized, with minor changes in phraseology. The words “as prescribed by section 1033 of this title” are omitted as surplusage. The words “of the United States” following “Attorney General” are omitted as unnecessary.



§ 2345. Prehearing conference
The court of appeals may hold a prehearing conference or direct a judge of the court to hold a prehearing conference.
(Added Pub. L. 89–554, § 4(e), Sept. 6, 1966, 80 Stat. 622.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 1035.Dec. 29, 1950, ch. 1189, § 5, 64 Stat. 1130.





§ 2346. Certification of record on review
Unless the proceeding has been terminated on a motion to dismiss the petition, the agency shall file in the office of the clerk the record on review as provided by section 2112 of this title.
(Added Pub. L. 89–554, § 4(e), Sept. 6, 1966, 80 Stat. 623.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 1036.Dec. 29, 1950, ch. 1189, § 6, 64 Stat. 1130.
  Aug. 28, 1958, Pub. L. 85–791, § 31(a), 72 Stat. 951.


The words “of the court of appeals in which the proceeding is pending” are omitted as unnecessary in view of the definition of “clerk” in section 2341 of this title, and by reason of the exclusive jurisdiction of the court of appeals set forth in section 2342 of this title.



§ 2347. Petitions to review; proceedings(a) Unless determined on a motion to dismiss, petitions to review orders reviewable under this chapter are heard in the court of appeals on the record of the pleadings, evidence adduced, and proceedings before the agency, when the agency has held a hearing whether or not required to do so by law.

(b) When the agency has not held a hearing before taking the action of which review is sought by the petition, the court of appeals shall determine whether a hearing is required by law. After that determination, the court shall—(1) remand the proceedings to the agency to hold a hearing, when a hearing is required by law;

(2) pass on the issues presented, when a hearing is not required by law and it appears from the pleadings and affidavits filed by the parties that no genuine issue of material fact is presented; or

(3) transfer the proceedings to a district court for the district in which the petitioner resides or has its principal office for a hearing and determination as if the proceedings were originally initiated in the district court, when a hearing is not required by law and a genuine issue of material fact is presented. The procedure in these cases in the district court is governed by the Federal Rules of Civil Procedure.


(c) If a party to a proceeding to review applies to the court of appeals in which the proceeding is pending for leave to adduce additional evidence and shows to the satisfaction of the court that—(1) the additional evidence is material; and

(2) there were reasonable grounds for failure to adduce the evidence before the agency;

the court may order the additional evidence and any counterevidence the opposite party desires to offer to be taken by the agency. The agency may modify its findings of fact, or make new findings, by reason of the additional evidence so taken, and may modify or set aside its order, and shall file in the court the additional evidence, the modified findings or new findings, and the modified order or the order setting aside the original order.

(Added Pub. L. 89–554, § 4(e), Sept. 6, 1966, 80 Stat. 623.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 1037.Dec. 29, 1950, ch. 1189, § 7, 64 Stat. 1130.
  Aug. 28, 1958, Pub. L. 85–791, § 31(b), 72 Stat. 951.


The headnotes of the subsections are omitted as unnecessary and to conform to the style of title 28.
In subsection (a), the words “the petition” following “on a motion to dismiss” are omitted as unnecessary. The word “are” is substituted for “shall be”. The words “in fact” following “when the agency has” are omitted as unnecessary.
In subsection (b)(3), the words “United States” preceding “district court” are omitted as unnecessary because the term “district court” as used in title 28 means a United States district court. See section 451 of title 28, United States Code. The words “or any petitioner” are omitted as unnecessary in view of the definition of “petitioner” in section 2341 of this title. In the last sentence, the word “is” is substituted for “shall be”.
In subsection (c), the words “applies” and “shows” are substituted for “shall apply” and “shall show”, respectively.

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (b)(3), are set out in the Appendix to this title.



§ 2348. Representation in proceeding; intervention
The Attorney General is responsible for and has control of the interests of the Government in all court proceedings under this chapter. The agency, and any party in interest in the proceeding before the agency whose interests will be affected if an order of the agency is or is not enjoined, set aside, or suspended, may appear as parties thereto of their own motion and as of right, and be represented by counsel in any proceeding to review the order. Communities, associations, corporations, firms, and individuals, whose interests are affected by the order of the agency, may intervene in any proceeding to review the order. The Attorney General may not dispose of or discontinue the proceeding to review over the objection of any party or intervenor, but any intervenor may prosecute, defend, or continue the proceeding unaffected by the action or inaction of the Attorney General.
(Added Pub. L. 89–554, § 4(e), Sept. 6, 1966, 80 Stat. 623.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 1038.Dec. 29, 1950, ch. 1189, § 8, 64 Stat. 1131.


In the first sentence, the words “is responsible for and has control” are substituted for “shall be responsible for and have charge and control”.
In the last sentence, the word “may” is substituted for “shall”. The word “aforesaid” following “any party or intervenor” is omitted as unnecessary. The words “any intervenor” and “inaction” are substituted for “said intervenor or intervenors” and “nonaction”, respectively.



§ 2349. Jurisdiction of the proceeding(a) The court of appeals has jurisdiction of the proceeding on the filing and service of a petition to review. The court of appeals in which the record on review is filed, on the filing, has jurisdiction to vacate stay orders or interlocutory injunctions previously granted by any court, and has exclusive jurisdiction to make and enter, on the petition, evidence, and proceedings set forth in the record on review, a judgment determining the validity of, and enjoining, setting aside, or suspending, in whole or in part, the order of the agency.

(b) The filing of the petition to review does not of itself stay or suspend the operation of the order of the agency, but the court of appeals in its discretion may restrain or suspend, in whole or in part, the operation of the order pending the final hearing and determination of the petition. When the petitioner makes application for an interlocutory injunction restraining or suspending the enforcement, operation, or execution of, or setting aside, in whole or in part, any order reviewable under this chapter, at least 5 days’ notice of the hearing thereon shall be given to the agency and to the Attorney General. In a case in which irreparable damage would otherwise result to the petitioner, the court of appeals may, on hearing, after reasonable notice to the agency and to the Attorney General, order a temporary stay or suspension, in whole or in part, of the operation of the order of the agency for not more than 60 days from the date of the order pending the hearing on the application for the interlocutory injunction, in which case the order of the court of appeals shall contain a specific finding, based on evidence submitted to the court of appeals, and identified by reference thereto, that irreparable damage would result to the petitioner and specifying the nature of the damage. The court of appeals, at the time of hearing the application for an interlocutory injunction, on a like finding, may continue the temporary stay or suspension, in whole or in part, until decision on the application.

(Added Pub. L. 89–554, § 4(e), Sept. 6, 1966, 80 Stat. 624; amended Pub. L. 98–620, title IV, § 402(29)(F), Nov. 8, 1984, 98 Stat. 3359.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 1039.Dec. 29, 1950, ch. 1189, § 9, 64 Stat. 1131.
  Sept. 13, 1961, Pub. L. 87–225, § 1, 75 Stat. 497.


The headnotes of the subsections are omitted as unnecessary and to conform to the style of title 28.
In subsection (a), the words “has jurisdiction” and “has exclusive jurisdiction” are substituted for “shall have jurisdiction” and “shall have exclusive jurisdiction”, respectively. The words “previously granted” are substituted for “theretofore granted” as the preferred expression.
In subsection (b), the words “does not” are substituted for “shall not”. The words “of the United States” following “Attorney General” are omitted as unnecessary. The words “In a case in which” are substituted for “In cases where”. The word “result” is substituted for “ensue”. In the fourth sentence, the words “provided for above” following the last word “application” are omitted as unnecessary. In the last sentence, the word “applies” is substituted for “shall apply”.

Editorial Notes
Amendments1984—Subsec. (b). Pub. L. 98–620 struck out provisions that the hearing on an application for an interlocutory injunction be given preference and expedited and heard at the earliest practicable date after the expiration of the notice of hearing on the application, and that on the final hearing of any proceeding to review any order under this chapter, the same requirements as to precedence and expedition was to apply.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–620 not applicable to cases pending on Nov. 8, 1984, see section 403 of Pub. L. 98–620 set out as an Effective Date note under section 1657 of this title.



§ 2350. Review in Supreme Court on certiorari or certification(a) An order granting or denying an interlocutory injunction under section 2349(b) of this title and a final judgment of the court of appeals in a proceeding to review under this chapter are subject to review by the Supreme Court on a writ of certiorari as provided by section 1254(1) of this title. Application for the writ shall be made within 45 days after entry of the order and within 90 days after entry of the judgment, as the case may be. The United States, the agency, or an aggrieved party may file a petition for a writ of certiorari.

(b) The provisions of section 1254(2) of this title, regarding certification, and of section 2101(f) of this title, regarding stays, also apply to proceedings under this chapter.

(Added Pub. L. 89–554, § 4(e), Sept. 6, 1966, 80 Stat. 624; amended Pub. L. 100–352, § 5(e), June 27, 1988, 102 Stat. 663.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 1040.Dec. 29, 1950, ch. 1189, § 10, 64 Stat. 1132.


The words “of the United States” following “Supreme Court” are omitted as unnecessary because the term “Supreme Court” as used in title 28 means the Supreme Court of the United States.
The words “section 2101(f) of this title” are substituted for “section 2101(e) of Title 28” on authority of the Act of May 24, 1949, ch. 139, § 106(b), 63 Stat. 104, which redesignated subsection (e) of section 2101 as subsection (f).

Editorial Notes
Amendments1988—Subsec. (b). Pub. L. 100–352 substituted “1254(2)” for “1254(3)”.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–352 effective ninety days after June 27, 1988, except that such amendment not to apply to cases pending in Supreme Court on such effective date or affect right to review or manner of reviewing judgment or decree of court which was entered before such effective date, see section 7 of Pub. L. 100–352, set out as a note under section 1254 of this title.



§ 2351. Enforcement of orders by district courts
The several district courts have jurisdiction specifically to enforce, and to enjoin and restrain any person from violating any order issued under section 193 of title 7.
(Added Pub. L. 89–554, § 4(e), Sept. 6, 1966, 80 Stat. 624.)











Historical and Revision Notes


DerivationU.S. CodeRevised Statutes andStatutes at Large


 5 U.S.C. 1042.Dec. 29, 1950, ch. 1189, § 12, 64 Stat. 1132.


The words “United States” preceding “district court” are omitted as unnecessary because the term “district court” as used in title 28 means a United States district court. See section 451 of title 28, United States Code. The words “have jurisdiction” are substituted for “are vested with jurisdiction”. The words “heretofore or hereafter” following “order” are omitted as unnecessary and any existing rights and liabilities are preserved by technical sections 7 and 8.



[§ 2352. Repealed. Pub. L. 89–773, § 4, Nov. 6, 1966, 80 Stat. 1323]

Section, Pub. L. 89–554, § 4(e), Sept. 6, 1966, 80 Stat. 624, directed the several courts of appeals to adopt and promulgate rules, subject to the approval of the Judicial Conference of the United States, governing the practice and procedure, including prehearing conference procedure, in proceedings to review orders under this chapter. See section 2072 of this title.

Statutory Notes and Related Subsidiaries
Savings ProvisionPub. L. 89–773, § 4, Nov. 6, 1966, 80 Stat. 1323, provided in part that the repeal of this section shall not operate to invalidate or repeal rules adopted under the authority of this section prior to the enactment of Pub. L. 89–773, which rules shall remain in effect until superseded by rules prescribed under authority of section 2072 of this title as amended by Pub. L. 89–773.



[§ 2353. Repealed. Pub. L. 97–164, title I, § 138, Apr. 2, 1982, 96 Stat. 42]

Section, added Pub. L. 91–577, title III, § 143(c), Dec. 24, 1970, 84 Stat. 1559, gave the court of appeals nonexclusive jurisdiction to hear appeals under section 71 of the Plant Variety Protection Act (7 U.S.C. 2461). See section 1295(a)(8) of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.




CHAPTER 159—INTERPLEADER



Sec.


2361.Process and procedure.



§ 2361. Process and procedure
In any civil action of interpleader or in the nature of interpleader under section 1335 of this title, a district court may issue its process for all claimants and enter its order restraining them from instituting or prosecuting any proceeding in any State or United States court affecting the property, instrument or obligation involved in the interpleader action until further order of the court. Such process and order shall be returnable at such time as the court or judge thereof directs, and shall be addressed to and served by the United States marshals for the respective districts where the claimants reside or may be found.
Such district court shall hear and determine the case, and may discharge the plaintiff from further liability, make the injunction permanent, and make all appropriate orders to enforce its judgment.
(June 25, 1948, ch. 646, 62 Stat. 970; May 24, 1949, ch. 139, § 117, 63 Stat. 105.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 41(26) (Mar. 3, 1911, ch. 231, § 24, par. 26, as added Jan. 20, 1936, ch. 13, § 1, 49 Stat. 1096).
Jurisdiction and venue provisions of section 41(26) of title 28, U.S.C., 1940 ed., appear in sections 1335 and 1397 of this title.
Subsection (e) of section 41(26) of title 28, U.S.C., 1940 ed., relating to defense in nature of interpleader and joinder of additional parties, was omitted as unnecessary, such matters being governed by the Federal Rules of Civil Procedure.
Words, “Notwithstanding any provision of part I of this title to the contrary” were omitted as unnecessary, since the revised title contains no “contrary provisions.”
Changes were made in phraseology.

1949 ActThis section makes clear that section 2361 of title 28, U.S.C., applies only to statutory actions and not to general equity interpleader suits in which the jurisdictional amount and diversity of citizenship requirements are the same as in other diversity cases.

Editorial Notes
Amendments1949—Act May 24, 1949, substituted “In any civil action of interpleader or in the nature of interpleader under section 1335 under this title” for “In any interpleader action,”, and inserted “or prosecuting” between “instituting” and “any proceeding”.




CHAPTER 161—UNITED STATES AS PARTY GENERALLY



Sec.


2401.Time for commencing action against United States.


2402.Jury trial in actions against United States.


2403.Intervention by United States or a State; constitutional question.


2404.Death of defendant in damage action.


2405.Garnishment.


2406.Credits in actions by United States; prior disallowance.


2407.Delinquents for public money; judgment at return term; continuance.


2408.Security not required of United States.


2409.Partition actions involving United States.


2409a.Real property quiet title actions.


2410.Actions affecting property on which United States has lien.


2411.Interest.


2412.Costs and fees.


2413.Executions in favor of United States.


2414.Payment of judgments and compromise settlements.


2415.Time for commencing actions brought by the United States.


2416.Time for commencing actions brought by the United States—Exclusions.




Historical and Revision Notes
1949 ActThis section amends the analysis of chapter 161 of title 28, U.S.C., to conform item 2411 therein with the catch line of section 2411 of such title as amended by another section of this bill.

Editorial Notes
Amendments1980—Pub. L. 96–481, title II, § 204(b), Oct. 21, 1980, 94 Stat. 2329, substituted “Costs and fees” for “Costs” in item 2412.
1976—Pub. L. 94–381, § 6, Aug. 12, 1976, 90 Stat. 1120, inserted “or a State” after “United States” in item 2403.
1972—Pub. L. 92–562, § 3(b), Oct. 25, 1972, 86 Stat. 1177, added item 2409a.
1966—Pub. L. 89–505, § 2, July 18, 1966, 80 Stat. 305, added items 2415 and 2416.
1961—Pub. L. 87–187, § 2, Aug. 30, 1961, 75 Stat. 416, substituted “and compromise settlements” for “against the United States” in item 2414.
1954—Act July 30, 1954, ch. 648, § 2(b), 68 Stat. 589, struck out “denied” in item 2402.
1949—Act May 24, 1949, ch. 139, § 118, 63 Stat. 105, substituted “Interest” for “Interest on judgments against United States” in item 2411.


§ 2401. Time for commencing action against United States(a) Except as provided by chapter 71 of title 41, every civil action commenced against the United States shall be barred unless the complaint is filed within six years after the right of action first accrues. The action of any person under legal disability or beyond the seas at the time the claim accrues may be commenced within three years after the disability ceases.

(b) A tort claim against the United States shall be forever barred unless it is presented in writing to the appropriate Federal agency within two years after such claim accrues or unless action is begun within six months after the date of mailing, by certified or registered mail, of notice of final denial of the claim by the agency to which it was presented.

(June 25, 1948, ch. 646, 62 Stat. 971; Apr. 25, 1949, ch. 92, § 1, 63 Stat. 62; Pub. L. 86–238, § 1(3), Sept. 8, 1959, 73 Stat. 472; Pub. L. 89–506, § 7, July 18, 1966, 80 Stat. 307; Pub. L. 95–563, § 14(b), Nov. 1, 1978, 92 Stat. 2389; Pub. L. 111–350, § 5(g)(8), Jan. 4, 2011, 124 Stat. 3848.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 41(20), 942 (Mar. 3, 1911, ch. 231, § 24, part 20, 36 Stat. 1093; Nov. 23, 1921, ch. 136, § 1310(c), 42 Stat. 311; June 2, 1924, 4:01 p.m., ch. 234, § 1025(c), 43 Stat. 348; Feb. 24, 1925, ch. 309, 43 Stat. 972; Feb. 26, 1926, ch. 27, §§ 1122(c), 1200, 44 Stat. 121, 125; Aug. 2, 1946, ch. 753, § 420, 60 Stat. 845).
Section consolidates provision in section 41(20) of title 28, U.S.C., 1940 ed., as to time limitation for bringing actions against the United States under section 1346(a) of this title, with section 942 of said title 28.
Words “or within one year after the date of enactment of this Act whichever is later”, in section 942 of title 28, U.S.C., 1940 ed., were omitted as executed.
Provisions of section 41(20) of title 28, U.S.C., 1940 ed., relating to jurisdiction of district courts and trial by the court of actions against the United States are the basis of sections 1346(a) and 2402 of this title.
Words in subsec. (a) of this revised section, “person under legal disability or beyond the seas at the time the claim accrues” were substituted for “claims of married women, first accrued during marriage, of persons under the age of twenty-one years, first accrued during minority, and of idiots, lunatics, insane persons, and persons beyond the seas at the time the claim accrued, entitled to the claim.” (See reviser’s note under section 2501 of this title.)
Words in section 41(20) of title 28, U.S.C., 1940 ed., “nor shall any of the said disabilities operate cumulatively” were omitted. (See reviser’s note under section 2501 of this title.)
A provision in section 41(20) of title 28, U.S.C., 1940 ed., that disabilities other than those specifically mentioned should not prevent any action from being barred was omitted as superfluous.
Subsection (b) of the revised section simplifies and restates said section 942 of title 28, U.S.C., 1940 ed., without change of substance.
Changes were made in phraseology.

Senate Revision AmendmentSubsection (b) amended in the Senate to insert the 1 year limitation on the bringing of tort actions and to include the limitation upon the time in which tort claims not exceeding $1000 must be presented to the appropriate Federal agencies for administrative disposition. 80th Congress Senate Report No. 1559, Amendment No. 48.

Editorial Notes
Amendments2011—Subsec. (a). Pub. L. 111–350 substituted “chapter 71 of title 41” for “the Contract Disputes Act of 1978”.
1978—Subsec. (a). Pub. L. 95–563 inserted Contract Disputes Act of 1978 exception.
1966—Subsec. (b). Pub. L. 89–506 struck out provisions dealing with a tort claim of $2,500 or under as a special category of tort claim requiring preliminary administrative action and substituted provisions requiring presentation of all tort claims to the appropriate Federal agency in writing within two years after the claim accrues and commencement of an action within six months of the date of mailing of notice of final denial of the claim by the agency to which it was presented for provisions requiring commencement of an action within two years after the claim accrues.
1959—Subsec. (b). Pub. L. 86–238 substituted “$2,500” for “$1,000” in two places.
1949—Subsec. (b). Act Apr. 25, 1949, the time limitation on bringing tort actions from 1 year to 2 years.

Statutory Notes and Related Subsidiaries
Effective Date of 1978 AmendmentAmendment by Pub. L. 95–563 effective with respect to contracts entered into 120 days after Nov. 1, 1978, and, at the election of the contractor, with respect to any claim pending at such time before the contracting officer or initiated thereafter, see section 16 of Pub. L. 95–563, Nov. 1, 1978, 92 Stat. 2391, formerly set out as an Effective Date note under section 601 of former Title 41, Public Contracts.

Effective Date of 1966 AmendmentAmendment by Pub. L. 89–506 applicable to claims accruing six months or more after July 18, 1966, see section 10 of Pub. L. 89–506, set out as a note under section 2672 of this title.



§ 2402. Jury trial in actions against United States
Subject to chapter 179 of this title, any action against the United States under section 1346 shall be tried by the court without a jury, except that any action against the United States under section 1346(a)(1) shall, at the request of either party to such action, be tried by the court with a jury.
(June 25, 1948, ch. 646, 62 Stat. 971; July 30, 1954, ch. 648, § 2(a), 68 Stat. 589; Pub. L. 104–331, § 3(b)(3), Oct. 26, 1996, 110 Stat. 4069.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 41(20), 931(a) (Mar. 3, 1911, ch. 231, § 24, par. 20, 36 Stat. 1093; Nov. 23, 1921, ch. 136, § 1310(c), 42 Stat. 311; June 2, 1924, 4:01 p.m., ch. 234, § 1025(c), 43 Stat. 348; Feb. 24, 1925, ch. 309, 43 Stat. 972; Feb. 26, 1926, ch. 27, §§ 1122(c), 1200, 44 Stat. 121, 125; Aug. 2, 1946, ch. 753, § 410(a), 60 Stat. 843).
Section consolidates non-jury provisions of sections 41(20) and 931(a) of title 28, U.S.C., 1940 ed. For other provisions of said section 931(a) relating to tort claims, see Distribution Table.
Word “actions” was substituted for “suits”, in view of Rule 2 of the Federal Rules of Civil Procedure.
Provisions of title 28, U.S.C., 1940 ed., § 41(20) relating to jurisdiction of district courts and time for bringing actions against the United States are the basis of sections 1346 and 2401 of this title.

Editorial Notes
Amendments1996—Pub. L. 104–331 substituted “Subject to chapter 179 of this title, any action” for “Any action”.
1954—Act July 30, 1954, permitted a jury trial at the request of either party in actions under section 1346(a)(1) of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–331 effective Oct. 1, 1997, see section 3(d) of Pub. L. 104–331, set out as an Effective Date note under section 1296 of this title.



§ 2403. Intervention by United States or a State; constitutional question(a) In any action, suit or proceeding in a court of the United States to which the United States or any agency, officer or employee thereof is not a party, wherein the constitutionality of any Act of Congress affecting the public interest is drawn in question, the court shall certify such fact to the Attorney General, and shall permit the United States to intervene for presentation of evidence, if evidence is otherwise admissible in the case, and for argument on the question of constitutionality. The United States shall, subject to the applicable provisions of law, have all the rights of a party and be subject to all liabilities of a party as to court costs to the extent necessary for a proper presentation of the facts and law relating to the question of constitutionality.

(b) In any action, suit, or proceeding in a court of the United States to which a State or any agency, officer, or employee thereof is not a party, wherein the constitutionality of any statute of that State affecting the public interest is drawn in question, the court shall certify such fact to the attorney general of the State, and shall permit the State to intervene for presentation of evidence, if evidence is otherwise admissible in the case, and for argument on the question of constitutionality. The State shall, subject to the applicable provisions of law, have all the rights of a party and be subject to all liabilities of a party as to court costs to the extent necessary for a proper presentation of the facts and law relating to the question of constitutionality.

(June 25, 1948, ch. 646, 62 Stat. 971; Pub. L. 94–381, § 5, Aug. 12, 1976, 90 Stat. 1120.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 401 (Aug. 24, 1937, ch. 754, § 1, 50 Stat. 751).
Word “action” was added before “suit or proceeding”, in view of Rule 2 of the Federal Rules of Civil Procedure.
Since this section applies to all Federal courts, the word “suit” was not required to be deleted by such rule.
“Court of the United States” is defined in section 451 of this title. Direct appeal from decisions invalidating Acts of Congress is provided by section 1252 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1976—Pub. L. 94–381, § 5(b), inserted “or a State” after “United States” in section catchline.
Subsecs. (a), (b). Pub. L. 94–381, § 5(a), designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–381 not applicable to any action commenced on or before Aug. 12, 1976, see section 7 of Pub. L. 94–381, set out as a note under section 2284 of this title.



§ 2404. Death of defendant in damage action
A civil action for damages commenced by or on behalf of the United States or in which it is interested shall not abate on the death of a defendant but shall survive and be enforceable against his estate as well as against surviving defendants.
(June 25, 1948, ch. 646, 62 Stat. 971.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 780a (June 16, 1933, ch. 103, 48 Stat. 311).
Substitution of parties, see rule 25(a) of the Federal Rules of Civil Procedure.
Changes in phraseology were made.



§ 2405. Garnishment
In any action or suit commenced by the United States against a corporation for the recovery of money upon a bill, note, or other security, the debtors of the corporation may be summoned as garnishees. Any person so summoned shall appear in open court and depose in writing to the amount of his indebtedness to the corporation at the time of the service of the summons and at the time of making the deposition, and judgment may be entered in favor of the United States for the sum admitted by the garnishee to be due the corporation as if it had been due the United States. A judgment shall not be entered against any garnishee until after judgment has been rendered against the corporation, nor until the sum in which the garnishee is indebted is actually due.
When any garnishee deposes in open court that he is not and was not at the time of the service of the summons indebted to the corporation, an issue may be tendered by the United States upon such deposition. If, upon the trial of that issue, a verdict is rendered against the garnishee, judgment shall be entered in favor of the United States, pursuant to such verdict, with costs.
Any garnishee who fails to appear at the term to which he is summoned shall be subject to attachment for contempt.
(June 25, 1948, ch. 646, 62 Stat. 971.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 748, 749, and 750 (R.S. §§ 935, 936, 937).
Changes were made in phraseology.



§ 2406. Credits in actions by United States; prior disallowance
In an action by the United States against an individual, evidence supporting the defendant’s claim for a credit shall not be admitted unless he first proves that such claim has been disallowed, in whole or in part, by the Government Accountability Office, or that he has, at the time of the trial, obtained possession of vouchers not previously procurable and has been prevented from presenting such claim to the Government Accountability Office by absence from the United States or unavoidable accident.
(June 25, 1948, ch. 646, 62 Stat. 972; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 774 (R.S., §§ 236, 951; June 10, 1921, ch. 18, §§ 304, 305, 42 Stat. 24).
Word “action” was substituted for “suits”, in view of Rule 2 of the Federal Rules of Civil Procedure.
Section 774 of title 28, U.S.C., 1940 ed., provided that “no claim for a credit shall be admitted, upon trial”, etc. This was changed to “evidence supporting the defendant’s claim for a credit shall not be admitted”, to clarify the meaning of the section. The case of U.S. v. Heard, D.C.Va. 1940, 32 F.Supp. 39, reviews the conflicting decisions on the question whether compliance with the section must be pleaded, and offers persuasive argument that it need not be, and that the section was designed as a rule of evidence. The wording of the remainder of the section also supports this conclusion, as pointed out by Judge Learned Hand in U.S. v. Standard Aircraft Corp., D.C.N.Y. 1926, 16 F.2d 307, followed in the Heard case.
Changes in phraseology were made.

Editorial Notes
Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in two places.



§ 2407. Delinquents for public money; judgment at return term; continuance
In an action by the United States against any person accountable for public money who fails to pay into the Treasury the sum reported due the United States, upon the adjustment of his account the court shall grant judgment upon motion unless a continuance is granted as specified in this section.
A continuance may be granted if the defendant, in open court and in the presence of the United States attorney, states under oath that he is equitably entitled to credits which have been disallowed by the Government Accountability Office prior to the commencement of the action, specifying each particular claim so rejected, and stating that he cannot safely come to trial.
A continuance may also be granted if such an action is commenced on a bond or other sealed instrument and the court requires the original instrument to be produced.
(June 25, 1948, ch. 646, 62 Stat. 972; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 781 (R.S. § 957; June 10, 1921, ch. 18, § 304, 42 Stat. 24).
Word “action” was substituted for “suit”, in view of Rule 2 of the Federal Rules of Civil Procedure.
Words “court requires the original instrument to be produced” were substituted for “defendant pleads non est factum, verifying such plea or motion by his oath, and the court thereupon requires the production of the original bond, contract, or other paper certified in the affidavit”. The plea of non est factum is obsolete under Rule 7(c) of the Federal Rules of Civil Procedure. Furthermore, the words deleted are superfluous, since a court would not require the production of an original instrument unless the proper procedure were taken to require such production.
Changes were made in phraseology.

Editorial Notes
Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in second par.



§ 2408. Security not required of United States
Security for damages or costs shall not be required of the United States, any department or agency thereof or any party acting under the direction of any such department or agency on the issuance of process or the institution or prosecution of any proceeding.
Costs taxable, under other Acts of Congress, against the United States or any such department, agency or party shall be paid out of the contingent fund of the department or agency which directed the proceedings to be instituted.
(June 25, 1948, ch. 646, 62 Stat. 972.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 870 (R.S. § 1001; Mar. 3, 1911, ch. 231, §§ 117, 289, 36 Stat. 1131, 1167; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54; June 19, 1934, ch. 653, § 7, 48 Stat. 1109).
Section 870 of title 28, U.S.C., 1940 ed., applied only to the Supreme Court and district courts. The revised section applies to all courts.
Words “process or the institution or prosecution of any proceeding” were substituted for “appeal, or other process in law, admiralty, or equity.”
Word “agency” was substituted for “any corporation all the stock of which is beneficially owned by the United States, either directly or indirectly”, in view of the creation of many independent governmental agencies since the enactment of the original law on which this section is based.
Changes were made in phraseology.



§ 2409. Partition actions involving United States
Any civil action by any tenant in common or joint tenant owning an undivided interest in lands, where the United States is one of such tenants in common or joint tenants, against the United States alone or against the United States and any other of such owners, shall proceed, and be determined, in the same manner as would a similar action between private persons.
Whenever in such action the court orders a sale of the property or any part thereof the Attorney General may bid for the same in behalf of the United States. If the United States is the purchaser, the amount of the purchase money shall be paid from the Treasury upon a warrant drawn by the Secretary of the Treasury on the requisition of the Attorney General.
(June 25, 1948, ch. 646, 62 Stat. 972.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 766 (May 17, 1898, ch. 339, §§ 1, 2, 30 Stat. 416).
Provisions relating to service or commencement of the action and duty of United States attorneys to appear, defend, and file answer were omitted as surplusage and covered by Rules 2, 3, and 4 of the Federal Rules of Civil Procedure and section 507 of this title.
Words “shall proceed, and be determined, in the same manner as would a similar action between private persons” were substituted for “shall proceed as other cases for partition by courts of equity, and in making such partition the court shall be governed by the same principles of equity that control courts of equity, in partition proceedings between private persons,” in view of Rule 2 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.



§ 2409a. Real property quiet title actions(a) The United States may be named as a party defendant in a civil action under this section to adjudicate a disputed title to real property in which the United States claims an interest, other than a security interest or water rights. This section does not apply to trust or restricted Indian lands, nor does it apply to or affect actions which may be or could have been brought under sections 1346, 1347, 1491, or 2410 of this title, sections 7424, 7425, or 7426 of the Internal Revenue Code of 1986, as amended (26 U.S.C. 7424, 7425, and 7426), or section 208 of the Act of July 10, 1952 (43 U.S.C. 666).

(b) The United States shall not be disturbed in possession or control of any real property involved in any action under this section pending a final judgment or decree, the conclusion of any appeal therefrom, and sixty days; and if the final determination shall be adverse to the United States, the United States nevertheless may retain such possession or control of the real property or of any part thereof as it may elect, upon payment to the person determined to be entitled thereto of an amount which upon such election the district court in the same action shall determine to be just compensation for such possession or control.

(c) No preliminary injunction shall issue in any action brought under this section.

(d) The complaint shall set forth with particularity the nature of the right, title, or interest which the plaintiff claims in the real property, the circumstances under which it was acquired, and the right, title, or interest claimed by the United States.

(e) If the United States disclaims all interest in the real property or interest therein adverse to the plaintiff at any time prior to the actual commencement of the trial, which disclaimer is confirmed by order of the court, the jurisdiction of the district court shall cease unless it has jurisdiction of the civil action or suit on ground other than and independent of the authority conferred by section 1346(f) of this title.

(f) A civil action against the United States under this section shall be tried by the court without a jury.

(g) Any civil action under this section, except for an action brought by a State, shall be barred unless it is commenced within twelve years of the date upon which it accrued. Such action shall be deemed to have accrued on the date the plaintiff or his predecessor in interest knew or should have known of the claim of the United States.

(h) No civil action may be maintained under this section by a State with respect to defense facilities (including land) of the United States so long as the lands at issue are being used or required by the United States for national defense purposes as determined by the head of the Federal agency with jurisdiction over the lands involved, if it is determined that the State action was brought more than twelve years after the State knew or should have known of the claims of the United States. Upon cessation of such use or requirement, the State may dispute title to such lands pursuant to the provisions of this section. The decision of the head of the Federal agency is not subject to judicial review.

(i) Any civil action brought by a State under this section with respect to lands, other than tide or submerged lands, on which the United States or its lessee or right-of-way or easement grantee has made substantial improvements or substantial investments or on which the United States has conducted substantial activities pursuant to a management plan such as range improvement, timber harvest, tree planting, mineral activities, farming, wildlife habitat improvement, or other similar activities, shall be barred unless the action is commenced within twelve years after the date the State received notice of the Federal claims to the lands.

(j) If a final determination in an action brought by a State under this section involving submerged or tide lands on which the United States or its lessee or right-of-way or easement grantee has made substantial improvements or substantial investments is adverse to the United States and it is determined that the State’s action was brought more than twelve years after the State received notice of the Federal claim to the lands, the State shall take title to the lands subject to any existing lease, easement, or right-of-way. Any compensation due with respect to such lease, easement, or right-of-way shall be determined under existing law.

(k) Notice for the purposes of the accrual of an action brought by a State under this section shall be—(1) by public communications with respect to the claimed lands which are sufficiently specific as to be reasonably calculated to put the claimant on notice of the Federal claim to the lands, or

(2) by the use, occupancy, or improvement of the claimed lands which, in the circumstances, is open and notorious.


(l) For purposes of this section, the term “tide or submerged lands” means “lands beneath navigable waters” as defined in section 2 of the Submerged Lands Act (43 U.S.C. 1301).

(m) Not less than one hundred and eighty days before bringing any action under this section, a State shall notify the head of the Federal agency with jurisdiction over the lands in question of the State’s intention to file suit, the basis therefor, and a description of the lands included in the suit.

(n) Nothing in this section shall be construed to permit suits against the United States based upon adverse possession.

(Added Pub. L. 92–562, § 3(a), Oct. 25, 1972, 86 Stat. 1176; amended Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 99–598, Nov. 4, 1986, 100 Stat. 3351.)

Editorial Notes

References in TextSection 208 of the Act of July 10, 1952, referred to in subsec. (a), is section 208(a) to (d) of act July 10, 1952, ch. 651, 66 Stat. 560. Section 208(a) to (c) is classified to section 666 of Title 43, Public Lands. Section 208(d) is not classified to the Code.

Amendments1986—Subsec. (a). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.
Subsecs. (c) to (n). Pub. L. 99–598 added subsecs. (c) and (h) to (m), redesignated former subsecs. (c), (d), (e), (f), and (g) as (d), (e), (f), (g), and (n), respectively, and inserted “, except for an action brought by a State,” in subsec. (g).

Short TitleThis section is popularly known as the “Quiet Title Act”.



§ 2410. Actions affecting property on which United States has lien(a) Under the conditions prescribed in this section and section 1444 of this title for the protection of the United States, the United States may be named a party in any civil action or suit in any district court, or in any State court having jurisdiction of the subject matter—(1) to quiet title to,

(2) to foreclose a mortgage or other lien upon,

(3) to partition,

(4) to condemn, or

(5) of interpleader or in the nature of interpleader with respect to,

real or personal property on which the United States has or claims a mortgage or other lien.

(b) The complaint or pleading shall set forth with particularity the nature of the interest or lien of the United States. In actions or suits involving liens arising under the internal revenue laws, the complaint or pleading shall include the name and address of the taxpayer whose liability created the lien and, if a notice of the tax lien was filed, the identity of the internal revenue office which filed the notice, and the date and place such notice of lien was filed. In actions in the State courts service upon the United States shall be made by serving the process of the court with a copy of the complaint upon the United States attorney for the district in which the action is brought or upon an assistant United States attorney or clerical employee designated by the United States attorney in writing filed with the clerk of the court in which the action is brought and by sending copies of the process and complaint, by registered mail, or by certified mail, to the Attorney General of the United States at Washington, District of Columbia. In such actions the United States may appear and answer, plead or demur within sixty days after such service or such further time as the court may allow.

(c) A judgment or decree in such action or suit shall have the same effect respecting the discharge of the property from the mortgage or other lien held by the United States as may be provided with respect to such matters by the local law of the place where the court is situated. However, an action to foreclose a mortgage or other lien, naming the United States as a party under this section, must seek judicial sale. A sale to satisfy a lien inferior to one of the United States shall be made subject to and without disturbing the lien of the United States, unless the United States consents that the property may be sold free of its lien and the proceeds divided as the parties may be entitled. Where a sale of real estate is made to satisfy a lien prior to that of the United States, the United States shall have one year from the date of sale within which to redeem, except that with respect to a lien arising under the internal revenue laws the period shall be 120 days or the period allowable for redemption under State law, whichever is longer, and in any case in which, under the provisions of section 505 of the Housing Act of 1950, as amended (12 U.S.C. 1701k), and subsection (d) of section 3720 of title 38 of the United States Code, the right to redeem does not arise, there shall be no right of redemption. In any case where the debt owing the United States is due, the United States may ask, by way of affirmative relief, for the foreclosure of its own lien and where property is sold to satisfy a first lien held by the United States, the United States may bid at the sale such sum, not exceeding the amount of its claim with expenses of sale, as may be directed by the head (or his delegate) of the department or agency of the United States which has charge of the administration of the laws in respect to which the claim of the United States arises. In any case where the United States is a bidder at the judicial sale, it may credit the amount determined to be due it against the amount it bids at such sales.

(d) In any case in which the United States redeems real property under this section or section 7425 of the Internal Revenue Code of 1986, the amount to be paid for such property shall be the sum of—(1) the actual amount paid by the purchaser at such sale (which, in the case of a purchaser who is the holder of the lien being foreclosed, shall include the amount of the obligation secured by such lien to the extent satisfied by reason of such sale),

(2) interest on the amount paid (as determined under paragraph (1)) at 6 percent per annum from the date of such sale, and

(3) the amount (if any) equal to the excess of (A) the expenses necessarily incurred in connection with such property, over (B) the income from such property plus (to the extent such property is used by the purchaser) a reasonable rental value of such property.


(e) Whenever any person has a lien upon any real or personal property, duly recorded in the jurisdiction in which the property is located, and a junior lien, other than a tax lien, in favor of the United States attaches to such property, such person may make a written request to the officer charged with the administration of the laws in respect of which the lien of the United States arises, to have the same extinguished. If after appropriate investigation, it appears to such officer that the proceeds from the sale of the property would be insufficient to wholly or partly satisfy the lien of the United States, or that the claim of the United States has been satisfied or by lapse of time or otherwise has become unenforceable, such officer may issue a certificate releasing the property from such lien.

(June 25, 1948, ch. 646, 62 Stat. 972; May 24, 1949, ch. 139, § 119, 63 Stat. 105; Pub. L. 85–508, § 12(h), July 7, 1958, 72 Stat. 348; Pub. L. 86–507, § 1(20), June 11, 1960, 74 Stat. 201; Pub. L. 89–719, title II, § 201, Nov. 2, 1966, 80 Stat. 1147; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 101–647, title XXXVI, § 3630, Nov. 29, 1990, 104 Stat. 4966; Pub. L. 102–83, § 5(c)(2), Aug. 6, 1991, 105 Stat. 406; Pub. L. 104–316, title I, § 114, Oct. 19, 1996, 110 Stat. 3834.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 901, 902, 904, 905 (Mar. 4, 1931, ch. 515, §§ 1, 2, 4, 5, 46 Stat. 1528, 1529; May 17, 1932, ch. 190, 47 Stat. 158; June 25, 1936, ch. 804, 49 Stat. 1921; June 6, 1940, ch. 242, 54 Stat. 234; Dec. 2, 1942, ch. 656, §§ 1–3, 56 Stat. 1026).
Provisions including the districts of Hawaii and Puerto Rico, and the District Court of the United States for the District of Columbia, in section 901 of title 28, U.S.C., 1940 ed., were omitted as covered by “any district court.” See section 451 of this title.
Provisions in section 902 of title 28, U.S.C., 1940 ed., relating to process, were omitted as covered by Rule 4 of the Federal Rules of Civil Procedure.
Changes were made in phraseology.

1949 ActThis amendment conforms the language of section 2410(b) of title 28, U.S.C., with that of the prior law with respect to service of process and complaint upon the United States in suits brought in State courts. This is provided for by rule 4(d)(4) of the Federal Rules of Civil Procedure with respect to such suits in United States district courts.

Editorial Notes

References in TextSection 7425 of the Internal Revenue Code of 1986, referred to in subsec. (d), is classified to section 7425 of Title 26, Internal Revenue Code.

Amendments1996—Subsec. (e). Pub. L. 104–316 struck out “shall so report to the Comptroller General who” after “unenforceable, such officer” in second sentence.
1991—Subsec. (c). Pub. L. 102–83 substituted “section 3720 of title 38” for “section 1820 of title 38”.
1990—Subsec. (c). Pub. L. 101–647 inserted at end “In any case where the United States is a bidder at the judicial sale, it may credit the amount determined to be due it against the amount it bids at such sales.”
1986—Subsec. (d). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.
1966—Subsec. (a). Pub. L. 89–719 substituted “subject matter—
“(1) to quiet title to,
“(2) to foreclose a mortgage or other lien upon,
“(3) to partition,
“(4) to condemn, or
“(5) of interpleader or in the nature of interpleader with respect to,”
for “subject matter, to quiet title to or for the foreclosure of a mortgage or other lien upon”.
Subsec. (b). Pub. L. 89–719 substituted “complaint or pleading shall set forth” for “complaint shall set forth”, and inserted sentence requiring the complaint or pleading, in actions or suits involving liens arising under the internal revenue laws, to include the name and address of the taxpayer whose liability created the lien and, if a notice of the tax lien was filed, the identity of the internal revenue office which filed the notice, and the date and place such notice of lien was filed.
Subsec. (c). Pub. L. 89–719 substituted “judgment or decree in such action” for “judicial sale in such action”, “discharge of the property from the mortgage or other lien” for “discharge of the property from liens and encumbrances”, and “place where the court is situated” for “place where the property is situated”, and inserted provisions requiring an action to foreclose a mortgage or other lien, in which the United States is named as a party under this section, to seek a judicial sale, providing that the period of redemption where a sale is made with respect to a lien arising under the internal revenue laws is 120 days or the period allowable for redemption under State law, whichever is longer, and prohibiting the right of redemption in any case which, under the provisions of section 1701k of Title 12 and section 1820(d) of Title 38, the right to redeem does not arise.
Subsecs. (d), (e). Pub. L. 89–719 added subsec. (d) and redesignated former subsec. (d) as (e).
1960—Subsec. (b). Pub. L. 86–507 inserted “or by certified mail,” after “registered mail,”.
1958—Subsec. (a). Pub. L. 85–508 struck out provisions which extended section to District Court for Territory of Alaska. See section 81A of this title which establishes a United States District Court for the State of Alaska.
1949—Subsec. (b). Act May 24, 1949, conformed section with that of prior law with respect to service of process and complaint upon the United States in suits brought in State courts.

Statutory Notes and Related Subsidiaries
Effective Date of 1990 AmendmentAmendment by Pub. L. 101–647 effective 180 days after Nov. 29, 1990, see section 3631 of Pub. L. 101–647, set out as an Effective Date note under section 3001 of this title.

Effective Date of 1966 AmendmentAmendment by Pub. L. 89–719 applicable after Nov. 2, 1966, see section 203 of Pub. L. 89–719, set out as a note under section 1346 of this title.

Effective Date of 1958 AmendmentAmendment by Pub. L. 85–508 effective Jan. 3, 1959, on admission of Alaska into the Union pursuant to Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, see notes set out under section 81A of this title and preceding section 21 of Title 48, Territories and Insular Possessions.



§ 2411. Interest
In any judgment of any court rendered (whether against the United States, a collector or deputy collector of internal revenue, a former collector or deputy collector, or the personal representative in case of death) for any overpayment in respect of any internal-revenue tax, interest shall be allowed at the overpayment rate established under section 6621 of the Internal Revenue Code of 1986 upon the amount of the overpayment, from the date of the payment or collection thereof to a date preceding the date of the refund check by not more than thirty days, such date to be determined by the Commissioner of Internal Revenue. The Commissioner is authorized to tender by check payment of any such judgment, with interest as herein provided, at any time after such judgment becomes final, whether or not a claim for such payment has been duly filed, and such tender shall stop the running of interest, whether or not such refund check is accepted by the judgment creditor.
(June 25, 1948, ch. 646, 62 Stat. 973; May 24, 1949, ch. 139, § 120, 63 Stat. 106; Pub. L. 93–625, § 7(a)(2), Jan. 3, 1975, 88 Stat. 2115; Pub. L. 97–164, title III, § 302(b), Apr. 2, 1982, 96 Stat. 56; Pub. L. 99–514, § 2, title XV, § 1511(c)(18), Oct. 22, 1986, 100 Stat. 2095, 2746.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., §§ 765, 931(a), 932, Mar. 3, 1877, ch. 359, § 10, 24 Stat. 507; Feb. 13, 1925, ch. 229, § 8, 43 Stat. 940; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54; Aug. 2, 1946, ch. 753, §§ 410(a), 411, 60 Stat. 843, 844).
Section consolidates section 765 with provisions of sections 931(a) and 932, all of title 28, U.S.C., 1940 ed., relating to interest on judgments, the latter two sections being applicable to judgments in tort claims cases. For other provisions of said sections 931(a) and 932, see Distribution Table. Said section 932 made the provisions of said section 765 applicable to such judgments, therefore the provisions of said section 931(a) that “the United States shall not be liable for interest prior to judgment” was omitted as covered by the language of said section 765 providing that interest shall be computed from the date of the judgment.
Provisions of section 765 of title 28, U.S.C., 1940 ed., that when the findings of fact and the law applicable thereto have been filed in any case as provided in “section 763” [764] of title 28, U.S.C., 1940 ed., and the judgment or decree is adverse to the Government, it shall be the duty of the district attorney to transmit to the Attorney General of the United States certified copies of all the papers filed in the cause, with a transcript of the testimony taken, the written findings of the court, and his written opinion as to the same, that, whereupon, the Attorney General shall determine and direct whether an appeal shall be taken or not, and that, when so directed, the district attorney shall cause an appeal to be perfected in accordance with the terms of the statutes and rules of practice governing the same were omitted as unnecessary and covered by section 507 of this title which provides for supervision of United States attorneys by the Attorney General.
Words of section 765 of title 28, U.S.C., 1940 ed., “Until the time when an appropriation is made for the payment of the judgment or decree” were omitted and words “up to, but not exceeding, thirty days after the date of approval of any appropriation act providing for payment of the judgment” were substituted. Substituted words clarify meaning and are in accord with congressional procedure in annual deficiency appropriation acts for payment of judgments against the United States. The substituted words will obviate necessity of repeating such provisions in appropriation acts.
Changes were made in phraseology.

1949 ActThis section amends section 2411 of title 28, U.S.C., by restoring the provisions of section 177 of the former Judicial Code for the payment of interest on tax refunds.

Editorial Notes

References in TextSection 6621 of the Internal Revenue Code of 1986, referred to in text, is classified to section 6621 of Title 26, Internal Revenue Code.

Amendments1986—Pub. L. 99–514, § 1511(c)(18), substituted “the overpayment rate established under section 6621” for “an annual rate established under section 6621”.
Pub. L. 99–514, § 2, substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.
1982—Pub. L. 97–164 struck out “(a)” before “In any judgment” and struck out subsec. (b) which provided that, except as otherwise provided in subsection (a) of this section, on all final judgments rendered against the United States in actions instituted under section 1346 of this title, interest was to be computed at the rate of 4 per centum per annum from the date of the judgment up to, but not exceeding, thirty days after the date of approval of any appropriation Act providing for payment of the judgment.
1975—Subsec. (a). Pub. L. 93–625 substituted “an annual rate established under section 6621 of the Internal Revenue Code of 1954” for “the rate of 6 per centum per annum”.
1949—Act May 24, 1949, restored provisions relating to payment of interest on tax refunds.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentAmendment by Pub. L. 99–514 applicable for purposes of determining interest for periods after Dec. 31, 1986, see section 1511(d) of Pub. L. 99–514, set out as a note under section 6621 of Title 26, Internal Revenue Code.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 2412. Costs and fees(a)(1) Except as otherwise specifically provided by statute, a judgment for costs, as enumerated in section 1920 of this title, but not including the fees and expenses of attorneys, may be awarded to the prevailing party in any civil action brought by or against the United States or any agency or any official of the United States acting in his or her official capacity in any court having jurisdiction of such action. A judgment for costs when taxed against the United States shall, in an amount established by statute, court rule, or order, be limited to reimbursing in whole or in part the prevailing party for the costs incurred by such party in the litigation.

(2) A judgment for costs, when awarded in favor of the United States in an action brought by the United States, may include an amount equal to the filing fee prescribed under section 1914(a) of this title. The preceding sentence shall not be construed as requiring the United States to pay any filing fee.


(b) Unless expressly prohibited by statute, a court may award reasonable fees and expenses of attorneys, in addition to the costs which may be awarded pursuant to subsection (a), to the prevailing party in any civil action brought by or against the United States or any agency or any official of the United States acting in his or her official capacity in any court having jurisdiction of such action. The United States shall be liable for such fees and expenses to the same extent that any other party would be liable under the common law or under the terms of any statute which specifically provides for such an award.

(c)(1) Any judgment against the United States or any agency and any official of the United States acting in his or her official capacity for costs pursuant to subsection (a) shall be paid as provided in sections 2414 and 2517 of this title and shall be in addition to any relief provided in the judgment.

(2) Any judgment against the United States or any agency and any official of the United States acting in his or her official capacity for fees and expenses of attorneys pursuant to subsection (b) shall be paid as provided in sections 2414 and 2517 of this title, except that if the basis for the award is a finding that the United States acted in bad faith, then the award shall be paid by any agency found to have acted in bad faith and shall be in addition to any relief provided in the judgment.


(d)(1)(A) Except as otherwise specifically provided by statute, a court shall award to a prevailing party other than the United States fees and other expenses, in addition to any costs awarded pursuant to subsection (a), incurred by that party in any civil action (other than cases sounding in tort), including proceedings for judicial review of agency action, brought by or against the United States in any court having jurisdiction of that action, unless the court finds that the position of the United States was substantially justified or that special circumstances make an award unjust.

(B) A party seeking an award of fees and other expenses shall, within thirty days of final judgment in the action, submit to the court an application for fees and other expenses which shows that the party is a prevailing party and is eligible to receive an award under this subsection, and the amount sought, including an itemized statement from any attorney or expert witness representing or appearing in behalf of the party stating the actual time expended and the rate at which fees and other expenses were computed. The party shall also allege that the position of the United States was not substantially justified. Whether or not the position of the United States was substantially justified shall be determined on the basis of the record (including the record with respect to the action or failure to act by the agency upon which the civil action is based) which is made in the civil action for which fees and other expenses are sought.

(C) The court, in its discretion, may reduce the amount to be awarded pursuant to this subsection, or deny an award, to the extent that the prevailing party during the course of the proceedings engaged in conduct which unduly and unreasonably protracted the final resolution of the matter in controversy.

(D) If, in a civil action brought by the United States or a proceeding for judicial review of an adversary adjudication described in section 504(a)(4) of title 5, the demand by the United States is substantially in excess of the judgment finally obtained by the United States and is unreasonable when compared with such judgment, under the facts and circumstances of the case, the court shall award to the party the fees and other expenses related to defending against the excessive demand, unless the party has committed a willful violation of law or otherwise acted in bad faith, or special circumstances make an award unjust. Fees and expenses awarded under this subparagraph shall be paid only as a consequence of appropriations provided in advance.


(2) For the purposes of this subsection—(A) “fees and other expenses” includes the reasonable expenses of expert witnesses, the reasonable cost of any study, analysis, engineering report, test, or project which is found by the court to be necessary for the preparation of the party’s case, and reasonable attorney fees (The amount of fees awarded under this subsection shall be based upon prevailing market rates for the kind and quality of the services furnished, except that (i) no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the United States; and (ii) attorney fees shall not be awarded in excess of $125 per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceedings involved, justifies a higher fee.);

(B) “party” means (i) an individual whose net worth did not exceed $2,000,000 at the time the civil action was filed, or (ii) any owner of an unincorporated business, or any partnership, corporation, association, unit of local government, or organization, the net worth of which did not exceed $7,000,000 at the time the civil action was filed, and which had not more than 500 employees at the time the civil action was filed; except that an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) exempt from taxation under section 501(a) of such Code, or a cooperative association as defined in section 15(a) of the Agricultural Marketing Act (12 U.S.C. 1141j(a)), may be a party regardless of the net worth of such organization or cooperative association or for purposes of subsection (d)(1)(D), a small entity as defined in section 601 of title 5;

(C) “United States” includes any agency and any official of the United States acting in his or her official capacity;

(D) “position of the United States” means, in addition to the position taken by the United States in the civil action, the action or failure to act by the agency upon which the civil action is based; except that fees and expenses may not be awarded to a party for any portion of the litigation in which the party has unreasonably protracted the proceedings;

(E) “civil action brought by or against the United States” includes an appeal by a party, other than the United States, from a decision of a contracting officer rendered pursuant to a disputes clause in a contract with the Government or pursuant to chapter 71 of title 41;

(F) “court” includes the United States Court of Federal Claims and the United States Court of Appeals for Veterans Claims;

(G) “final judgment” means a judgment that is final and not appealable, and includes an order of settlement;

(H) “prevailing party”, in the case of eminent domain proceedings, means a party who obtains a final judgment (other than by settlement), exclusive of interest, the amount of which is at least as close to the highest valuation of the property involved that is attested to at trial on behalf of the property owner as it is to the highest valuation of the property involved that is attested to at trial on behalf of the Government; and

(I) “demand” means the express demand of the United States which led to the adversary adjudication, but shall not include a recitation of the maximum statutory penalty (i) in the complaint, or (ii) elsewhere when accompanied by an express demand for a lesser amount.


(3) In awarding fees and other expenses under this subsection to a prevailing party in any action for judicial review of an adversary adjudication, as defined in subsection (b)(1)(C) of section 504 of title 5, or an adversary adjudication subject to chapter 71 of title 41, the court shall include in that award fees and other expenses to the same extent authorized in subsection (a) of such section, unless the court finds that during such adversary adjudication the position of the United States was substantially justified, or that special circumstances make an award unjust.

(4) Fees and other expenses awarded under this subsection to a party shall be paid by any agency over which the party prevails from any funds made available to the agency by appropriation or otherwise.

(5)(A) Not later than March 31 of the first fiscal year beginning after the date of enactment of the John D. Dingell, Jr. Conservation, Management, and Recreation Act, and every fiscal year thereafter, the Chairman of the Administrative Conference of the United States shall submit to Congress and make publicly available online a report on the amount of fees and other expenses awarded during the preceding fiscal year pursuant to this subsection.

(B) Each report under subparagraph (A) shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information that may aid Congress in evaluating the scope and impact of such awards.

(C)(i) Each report under subparagraph (A) shall account for all payments of fees and other expenses awarded under this subsection that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to a nondisclosure provision.

(ii) The disclosure of fees and other expenses required under clause (i) shall not affect any other information that is subject to a nondisclosure provision in a settlement agreement.


(D) The Chairman of the Administrative Conference of the United States shall include and clearly identify in each annual report under subparagraph (A), for each case in which an award of fees and other expenses is included in the report—(i) any amounts paid under section 1304 of title 31 for a judgment in the case;

(ii) the amount of the award of fees and other expenses; and

(iii) the statute under which the plaintiff filed suit.



(6) As soon as practicable, and in any event not later than the date on which the first report under paragraph (5)(A) is required to be submitted, the Chairman of the Administrative Conference of the United States shall create and maintain online a searchable database containing, with respect to each award of fees and other expenses under this subsection made on or after the date of enactment of the John D. Dingell, Jr. Conservation, Management, and Recreation Act, the following information:(A) The case name and number, hyperlinked to the case, if available.

(B) The name of the agency involved in the case.

(C) The name of each party to whom the award was made as such party is identified in the order or other court document making the award.

(D) A description of the claims in the case.

(E) The amount of the award.

(F) The basis for the finding that the position of the agency concerned was not substantially justified.


(7) The online searchable database described in paragraph (6) may not reveal any information the disclosure of which is prohibited by law or a court order.

(8) The head of each agency (including the Attorney General of the United States) shall provide to the Chairman of the Administrative Conference of the United States in a timely manner all information requested by the Chairman to comply with the requirements of paragraphs (5), (6), and (7).


(e) The provisions of this section shall not apply to any costs, fees, and other expenses in connection with any proceeding to which section 7430 of the Internal Revenue Code of 1986 applies (determined without regard to subsections (b) and (f) of such section). Nothing in the preceding sentence shall prevent the awarding under subsection (a) of this section of costs enumerated in section 1920 of this title (as in effect on October 1, 1981).

(f) If the United States appeals an award of costs or fees and other expenses made against the United States under this section and the award is affirmed in whole or in part, interest shall be paid on the amount of the award as affirmed. Such interest shall be computed at the rate determined under section 1961(a) of this title, and shall run from the date of the award through the day before the date of the mandate of affirmance.

(June 25, 1948, ch. 646, 62 Stat. 973; Pub. L. 89–507, § 1, July 18, 1966, 80 Stat. 308; Pub. L. 96–481, title II, § 204(a), (c), Oct. 21, 1980, 94 Stat. 2327, 2329; Pub. L. 97–248, title II, § 292(c), Sept. 3, 1982, 96 Stat. 574; Pub. L. 99–80, §§ 2, 6, Aug. 5, 1985, 99 Stat. 184, 186; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 102–572, title III, § 301(a), title V, §§ 502(b), 506(a), title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4511–4513, 4516; Pub. L. 104–66, title I, § 1091(b), Dec. 21, 1995, 109 Stat. 722; Pub. L. 104–121, title II, § 232, Mar. 29, 1996, 110 Stat. 863; Pub. L. 105–368, title V, § 512(b)(1)(B), Nov. 11, 1998, 112 Stat. 3342; Pub. L. 111–350, § 5(g)(9), Jan. 4, 2011, 124 Stat. 3848; Pub. L. 116–9, title IV, § 4201(a)(2), (3), Mar. 12, 2019, 133 Stat. 763, 764.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 258, 931(a) (Mar. 3, 1911, ch. 231, § 152, 36 Stat. 1138; Aug. 2, 1946, ch. 753, § 410(a), 60 Stat. 843).
Section consolidates the last sentence of section 931(a) of title 28, U.S.C., 1940 ed., with section 258 of said title 28. For other provisions of said section 931(a), see Distribution Table.
Subsection (a) is new. It follows the well-known common-law rule that a sovereign is not liable for costs unless specific provision for such liability is made by law. This is a corollary to the rule that a sovereign cannot be sued without its consent.
Many enactments of Congress relating to fees and costs contain specific exceptions as to the liability of the United States. (See, for example, section 548 of title 28, U.S.C., 1940 ed.) A uniform rule, embodied in this section, will make such specific exceptions unnecessary.
Subsection (b) incorporates section 258 of title 28, U.S.C., 1940 ed.
Subsection (c) incorporates the costs provisions of section 931(a) of title 28, U.S.C., 1940 ed.
Words “and for summoning the same,” after “witnesses,” were omitted from subsection (b) as covered by “those actually incurred for witnesses.”
Changes were made in phraseology.

Editorial Notes

References in TextThe date of enactment of the John D. Dingell, Jr. Conservation, Management, and Recreation Act, referred to in subsec. (d)(5)(A) and (6), is the date of enactment of Pub. L. 116–9, which was approved Mar. 12, 2019.
Section 7430 of the Internal Revenue Code of 1986, referred to in subsec. (e), is classified to section 7430 of Title 26, Internal Revenue Code.

Amendments2019—Subsec. (d)(3). Pub. L. 116–9, § 4201(a)(3)(A), struck out “United States Code,” after “title 5,”.
Subsec. (d)(5) to (8). Pub. L. 116–9, § 4201(a)(2), added pars. (5) to (8).
Subsec. (e). Pub. L. 116–9, § 4201(a)(3)(B), substituted “subsection (a) of this section of costs enumerated in section 1920 of this title” for “subsection (a) of section 2412 of title 28, United States Code, of costs enumerated in section 1920 of such title”.
2011—Subsec. (d)(2)(E). Pub. L. 111–350, § 5(g)(9)(A), substituted “chapter 71 of title 41” for “the Contract Disputes Act of 1978”.
Subsec. (d)(3). Pub. L. 111–350, § 5(g)(9)(B), substituted “chapter 71 of title 41” for “the Contract Disputes Act of 1978”.
1998—Subsec. (d)(2)(F). Pub. L. 105–368 substituted “Court of Appeals for Veterans Claims” for “Court of Veterans Appeals”.
1996—Subsec. (d)(1)(D). Pub. L. 104–121, § 232(a), added subpar. (D).
Subsec. (d)(2)(A)(ii). Pub. L. 104–121, § 232(b)(1), substituted “$125” for “$75”.
Subsec. (d)(2)(B). Pub. L. 104–121, § 232(b)(2), inserted before semicolon at end “or for purposes of subsection (d)(1)(D), a small entity as defined in section 601 of title 5”.
Subsec. (d)(2)(I). Pub. L. 104–121, § 232(b)(3)–(5), added subpar. (I).
1995—Subsec. (d)(5). Pub. L. 104–66 struck out par. (5) which read as follows: “The Attorney General shall report annually to the Congress on the amount of fees and other expenses awarded during the preceding fiscal year pursuant to this subsection. The report shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information which may aid the Congress in evaluating the scope and impact of such awards.”
1992—Subsec. (a). Pub. L. 102–572, § 301(a), designated existing provisions as par. (1) and added par. (2).
Subsec. (d)(2)(F). Pub. L. 102–572, § 902(b)(1), substituted “United States Court of Federal Claims” for “United States Claims Court”.
Pub. L. 102–573, § 506(a), inserted before semicolon at end “and the United States Court of Veterans Appeals”.
Subsec. (d)(5). Pub. L. 102–572, § 502(b), substituted “The Attorney General shall report annually to the Congress on” for “The Director of the Administrative Office of the United States Courts shall include in the annual report prepared pursuant to section 604 of this title,”.
1986—Subsecs. (d)(2)(B), (e). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.
1985—Subsecs. (a), (b). Pub. L. 99–80, § 2(a)(1), substituted “or any agency or any official of the United States” for “or any agency and any official of the United States”.
Subsec. (d). Pub. L. 99–80, § 6, repealed amendment made by Pub. L. 96–481, § 204(c), and provided that subsec. (d) was effective on or after Aug. 5, 1985, as if it had not been repealed by section 204(c). See 1980 Amendment note and Revival of Previously Repealed Provisions note below.
Subsec. (d)(1)(A). Pub. L. 99–80, § 2(a)(2), inserted “, including proceedings for judicial review of agency actions,” after “in tort)”.
Subsec. (d)(1)(B). Pub. L. 99–80, § 2(b), inserted provisions directing that whether or not the position of the United States was substantially justified must be determined on the basis of the record (including the record with respect to the action or failure to act by the agency upon which the civil action was based) which is made in the civil action for which fees and other expenses are sought.
Subsec. (d)(2)(B). Pub. L. 99–80, § 2(c)(1), substituted “$2,000,000” for “$1,000,000” in cl. (i), and substituted “or (ii) any owner of an unincorporated business, or any partnership, corporation, association, unit of local government, or organization, the net worth of which did not exceed $7,000,000 at the time the civil action was filed, and which had not more than 500 employees at the time the civil action was filed; except that an organization described in section 501(c)(3) of the Internal Revenue Code of 1954 (26 U.S.C. 501(c)(3)) exempt from taxation under section 501(a) of such Code, or a cooperative association as defined in section 15(a) of the Agricultural Marketing Act (12 U.S.C. 1141j(a)), may be a party regardless of the net worth of such organization or cooperative association;” for “(ii) a sole owner of an unincorporated business, or a partnership, corporation, association, or organization whose net worth did not exceed $5,000,000 at the time the civil action was filed, except that an organization described in section 501(c)(3) of the Internal Revenue Code of 1954 (26 U.S.C. 501(c)(3)) exempt from taxation under section 501(a) of the Code and a cooperative association as defined in section 15(a) of the Agricultural Marketing Act (12 U.S.C. 1141j(a)), may be a party regardless of the net worth of such organization or cooperative association, or (iii) a sole owner of an unincorporated business, or a partnership, corporation, association, or organization, having not more than 500 employees at the time the civil action was filed; and”.
Subsec. (d)(2)(D) to (H). Pub. L. 99–80, § 2(c)(2), added subpars. (D) to (H).
Subsec. (d)(4). Pub. L. 99–80, § 2(d), amended par. (4) generally. Prior to amendment, par. (4) read as follows:
“(A) Fees and other expenses awarded under this subsection may be paid by any agency over which the party prevails from any funds made available to the agency, by appropriation or otherwise, for such purpose. If not paid by any agency, the fees and other expenses shall be paid in the same manner as the payment of final judgments is made in accordance with sections 2414 and 2517 of this title.
“(B) There is authorized to be appropriated to each agency for each of the fiscal years 1982, 1983, and 1984, such sums as may be necessary to pay fees and other expenses awarded pursuant to this subsection in such fiscal years.”
Subsec. (f). Pub. L. 99–80, § 2(e), added subsec. (f).
1982—Subsec. (e). Pub. L. 97–248 added subsec. (e).
1980—Pub. L. 96–481, § 204(a), designated existing provisions as subsec. (a), struck out provision that payment of a judgment for costs shall be as provided in section 2414 and section 2517 of this title for the payment of judgments against the United States, and added subsecs. (b) to (d). Pub. L. 96–481, § 204(c), repealed subsec. (d) eff. Oct. 1, 1984. See Effective Date of 1980 Amendment note below.
1966—Pub. L. 89–507 empowered a court having jurisdiction to award judgment for costs, except as otherwise specifically provided by statute, to the prevailing party in any action brought by or against the United States or any agency or official of the United States acting in his official capacity, limited the judgment for costs when taxed against the Government to reimbursing in whole or in part the prevailing party for costs incurred by him in the litigation, required the payment of a judgment for costs to be as provided in section 2414 and section 2517 of this title for the payment of judgments against the United States and eliminated provisions which limited the liability of the United States for fees and costs to those cases in which liability was expressed provided for by Act of Congress, permitted the district court or the Court of Claims, in an action under section 1346(a) or 1491 of this title if the United States put in issue plaintiff’s right to recover, to allow costs to the prevailing party from the time of joining such issue, and which authorized the allowance of costs to the successful claimant in an action under section 1346(b) of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–368 effective on first day of first month beginning more than 90 days after Nov. 11, 1998, see section 513 of Pub. L. 105–368, set out as a note under section 7251 of Title 38, Veterans’ Benefits.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–121 applicable to civil actions and adversary adjudications commenced on or after Mar. 29, 1996, see section 233 of Pub. L. 104–121, set out as a note under section 504 of Title 5, Government Organization and Employees.

Effective Date of 1992 AmendmentPub. L. 102–572, title V, § 506(b), Oct. 29, 1992, 106 Stat. 4513, provided that: “The amendment made by subsection (a) [amending this section] shall apply to any case pending before the United States Court of Veterans Appeals [now United States Court of Appeals for Veterans Claims] on the date of the enactment of this Act [Oct. 29, 1992], to any appeal filed in that court on or after such date, and to any appeal from that court that is pending on such date in the United States Court of Appeals for the Federal Circuit.”

Pub. L. 102–572, title V, § 506(d), Oct. 29, 1992, 106 Stat. 4513, provided that: “This section [amending this section and enacting provisions set out under this section], and the amendment made by this section, shall take effect on the date of the enactment of this Act [Oct. 29, 1992].”

Amendment by section 902(b)(1) of Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.
Amendment by sections 301(a) and 502(b) of Pub. L. 102–572 effective Jan. 1, 1993, see section 1101(a) of Pub. L. 102–572, set out as a note under section 905 of Title 2, The Congress.

Effective Date of 1985 AmendmentAmendment by Pub. L. 99–80 applicable to cases pending on or commenced on or after Aug. 5, 1985, but with provision for additional applicability to certain prior cases and to prior board of contracts appeals cases, see section 7 of Pub. L. 99–80, set out as a note under section 504 of Title 5, Government Organization and Employees.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–248 applicable to civil actions or proceedings commenced after Feb. 28, 1983, see section 292(e)(1) of Pub. L. 97–248, set out as an Effective Date note under section 7430 of Title 26, Internal Revenue Code.

Effective Date of 1980 AmendmentAmendment by section 204(a) of Pub. L. 96–481 effective Oct. 1, 1981, and applicable to any adversary adjudication, as defined in section 504(b)(1)(C) of Title 5, Government Organization and Employees, and any civil action or adversary adjudication described in this section which is pending on, or commenced on or after, such date, see section 208 of Pub. L. 96–481, set out as an Effective Date note under section 504 of Title 5.
Pub. L. 96–481, title II, § 204(c), Oct. 21, 1980, 94 Stat. 2329, which provided in part that effective Oct. 1, 1984, subsec. (d) of this section is repealed, except that the provisions of subsec. (d) shall continue to apply through final disposition of any adversary adjudication initiated before the date of repeal, was repealed by Pub. L. 99–80, § 6(b)(2), Aug. 5, 1985, 99 Stat. 186.

Effective Date of 1966 AmendmentPub. L. 89–507, § 3, July 18, 1966, 80 Stat. 308, provided that: “These amendments [amending this section and section 2520 of this title] shall apply only to judgments entered in actions filed subsequent to the date of enactment of this Act [July 18, 1966]. These amendments shall not authorize the reopening or modification of judgments entered prior to the enactment of this Act.”


Revival of Previously Repealed ProvisionsFor revival of subsec. (d) of this section effective on or after Aug. 5, 1985, as if it had not been repealed by section 204(c) of Pub. L. 96–481, and repeal of section 204(c) of Pub. L. 96–481, see section 6 of Pub. L. 99–80, set out as a note under section 504 of Title 5, Government Organization and Employees.

Savings ProvisionPub. L. 96–481, title II, § 206, Oct. 21, 1980, 94 Stat. 2330, as amended by Pub. L. 99–80, § 3, Aug. 5, 1985, 99 Stat. 186, provided that:
“(a) Except as provided in subsection (b), nothing in section 2412(d) of title 28, United States Code, as added by section 204(a) of this title, alters, modifies, repeals, invalidates, or supersedes any other provision of Federal law which authorizes an award of such fees and other expenses to any party other than the United States that prevails in any civil action brought by or against the United States.

“(b) Section 206(b) of the Social Security Act (42 U.S.C. 406(b)(1)) shall not prevent an award of fees and other expenses under section 2412(d) of title 28, United States Code. Section 206(b)(2) of the Social Security Act shall not apply with respect to any such award but only if, where the claimant’s attorney receives fees for the same work under both section 206(b) of that Act and section 2412(d) of title 28, United States Code, the claimant’s attorney refunds to the claimant the amount of the smaller fee.”




Authority of Court of Appeals for Veterans Claims to Award Fees Under Equal Access to Justice Act for Non-attorney Practitioners.Pub. L. 107–330, title IV, § 403, Dec. 6, 2002, 116 Stat. 2833, provided that: “The authority of the United States Court of Appeals for Veterans Claims to award reasonable fees and expenses of attorneys under section 2412(d) of title 28, United States Code, shall include authority to award fees and expenses, in an amount determined appropriate by the United States Court of Appeals for Veterans Claims, of individuals admitted to practice before the Court as non-attorney practitioners under subsection (b) or (c) of Rule 46 of the Rules of Practice and Procedure of the United States Court of Appeals for Veterans Claims.”


Nonliability of Judicial Officers for CostsPub. L. 104–317, title III, § 309(a), Oct. 19, 1996, 110 Stat. 3853, provided that: “Notwithstanding any other provision of law, no judicial officer shall be held liable for any costs, including attorney’s fees, in any action brought against such officer for an act or omission taken in such officer’s judicial capacity, unless such action was clearly in excess of such officer’s jurisdiction.”


Fee AgreementsPub. L. 102–572, title V, § 506(c), Oct. 29, 1992, 106 Stat. 4513, provided that: “Section 5904(d) of title 38, United States Code, shall not prevent an award of fees and other expenses under section 2412(d) of title 28, United States Code. Section 5904(d) of title 38, United States Code, shall not apply with respect to any such award but only if, where the claimant’s attorney receives fees for the same work under both section 5904 of title 38, United States Code, and section 2412(d) of title 28, United States Code, the claimant’s attorney refunds to the claimant the amount of the smaller fee.”




§ 2413. Executions in favor of United States
A writ of execution on a judgment obtained for the use of the United States in any court thereof shall be issued from and made returnable to the court which rendered the judgment, but may be executed in any other State, in any Territory, or in the District of Columbia.
(June 25, 1948, ch. 646, 62 Stat. 974.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 839 (R.S. § 986).
Words “or in the District of Columbia” were added on the authority of 14 Op. Atty. Gen. 384, declaring that, under this section, a writ of execution in favor of the United States, obtained from a Federal court in any State, could be executed in the District of Columbia. (See, also, section 1963 of this title.)
Changes in phraseology were made.



§ 2414. Payment of judgments and compromise settlements
Except as provided by chapter 71 of title 41, payment of final judgments rendered by a district court or the Court of International Trade against the United States shall be made on settlements by the Secretary of the Treasury. Payment of final judgments rendered by a State or foreign court or tribunal against the United States, or against its agencies or officials upon obligations or liabilities of the United States, shall be made on settlements by the Secretary of the Treasury after certification by the Attorney General that it is in the interest of the United States to pay the same.
Whenever the Attorney General determines that no appeal shall be taken from a judgment or that no further review will be sought from a decision affirming the same, he shall so certify and the judgment shall be deemed final.
Except as otherwise provided by law, compromise settlements of claims referred to the Attorney General for defense of imminent litigation or suits against the United States, or against its agencies or officials upon obligations or liabilities of the United States, made by the Attorney General or any person authorized by him, shall be settled and paid in a manner similar to judgments in like causes and appropriations or funds available for the payment of such judgments are hereby made available for the payment of such compromise settlements.
(June 25, 1948, ch. 646, 62 Stat. 974; Pub. L. 87–187, § 1, Aug. 30, 1961, 75 Stat. 415; Pub. L. 95–563, § 14(d), Nov. 1, 1978, 92 Stat. 2390; Pub. L. 96–417, title V, § 512, Oct. 10, 1980, 94 Stat. 1744; Pub. L. 104–316, title II, § 202(k), Oct. 19, 1996, 110 Stat. 3843; Pub. L. 111–350, § 5(g)(10), Jan. 4, 2011, 124 Stat. 3848.)

Historical and Revision NotesBased on section 228 of title 31, U.S.C., 1940 ed., Money and Finance (Feb. 18, 1904, ch. 160, § 1, 33 Stat. 41; June 10, 1921, ch. 18, § 304, 42 Stat. 24).
Similar provisions of section 228 of title 31, U.S.C., 1940 ed., relating to judgments of the court of claims are incorporated in section 2517 of this title.
The second paragraph was added to make clear that the payment of judgments not appealed may be expedited by certificate to that effect.
Changes were made in phraseology.

Editorial Notes
Amendments2011—Pub. L. 111–350 substituted “chapter 71 of title 41” for “the Contract Disputes Act of 1978” in first par.
1996—Pub. L. 104–316 in first par. substituted “Secretary of the Treasury” for “General Accounting Office” in two places.
1980—Pub. L. 96–417 provided for payment of final judgments rendered by the Court of International Trade against the United States on settlements by the General Accounting Office.
1978—Pub. L. 95–563 inserted Contract Disputes Act of 1978 exception.
1961—Pub. L. 87–187 provided for payment of final judgments rendered by a State or foreign court against the United States, its agencies or officials and compromise settlements and substituted “and compromise settlements” for “against the United States” in section catchline.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as a note under section 251 of this title.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–563 effective with respect to contracts entered into 120 days after Nov. 1, 1978, and, at the election of the contractor, with respect to any claim pending at such time before the contracting officer or initiated thereafter, see section 16 of Pub. L. 95–563, Nov. 1, 1978, 92 Stat. 2391, formerly set out as an Effective Date note under section 601 of former Title 41, Public Contracts.



§ 2415. Time for commencing actions brought by the United States(a) Subject to the provisions of section 2416 of this title, and except as otherwise provided by Congress, every action for money damages brought by the United States or an officer or agency thereof which is founded upon any contract express or implied in law or fact, shall be barred unless the complaint is filed within six years after the right of action accrues or within one year after final decisions have been rendered in applicable administrative proceedings required by contract or by law, whichever is later: Provided, That in the event of later partial payment or written acknowledgment of debt, the right of action shall be deemed to accrue again at the time of each such payment or acknowledgment: Provided further, That an action for money damages brought by the United States for or on behalf of a recognized tribe, band or group of American Indians shall not be barred unless the complaint is filed more than six years and ninety days after the right of action accrued: Provided further, That an action for money damages which accrued on the date of enactment of this Act in accordance with subsection (g) brought by the United States for or on behalf of a recognized tribe, band, or group of American Indians, or on behalf of an individual Indian whose land is held in trust or restricted status, shall not be barred unless the complaint is filed sixty days after the date of publication of the list required by section 4(c) of the Indian Claims Limitation Act of 1982: Provided, That, for those claims that are on either of the two lists published pursuant to the Indian Claims Limitation Act of 1982, any right of action shall be barred unless the complaint is filed within (1) one year after the Secretary of the Interior has published in the Federal Register a notice rejecting such claim or (2) three years after the date the Secretary of the Interior has submitted legislation or legislative report to Congress to resolve such claim or more than two years after a final decision has been rendered in applicable administrative proceedings required by contract or by law, whichever is later.

(b) Subject to the provisions of section 2416 of this title, and except as otherwise provided by Congress, every action for money damages brought by the United States or an officer or agency thereof which is founded upon a tort shall be barred unless the complaint is filed within three years after the right of action first accrues: Provided, That an action to recover damages resulting from a trespass on lands of the United States; an action to recover damages resulting from fire to such lands; an action to recover for diversion of money paid under a grant program; and an action for conversion of property of the United States may be brought within six years after the right of action accrues, except that such actions for or on behalf of a recognized tribe, band or group of American Indians, including actions relating to allotted trust or restricted Indian lands, may be brought within six years and ninety days after the right of action accrues, except that such actions for or on behalf of a recognized tribe, band, or group of American Indians, including actions relating to allotted trust or restricted Indian lands, or on behalf of an individual Indian whose land is held in trust or restricted status which accrued on the date of enactment of this Act in accordance with subsection (g) may be brought on or before sixty days after the date of the publication of the list required by section 4(c) of the Indian Claims Limitation Act of 1982: Provided, That, for those claims that are on either of the two lists published pursuant to the Indian Claims Limitation Act of 1982, any right of action shall be barred unless the complaint is filed within (1) one year after the Secretary of the Interior has published in the Federal Register a notice rejecting such claim or (2) three years after the Secretary of the Interior has submitted legislation or legislative report to Congress to resolve such claim.

(c) Nothing herein shall be deemed to limit the time for bringing an action to establish the title to, or right of possession of, real or personal property.

(d) Subject to the provisions of section 2416 of this title and except as otherwise provided by Congress, every action for the recovery of money erroneously paid to or on behalf of any civilian employee of any agency of the United States or to or on behalf of any member or dependent of any member of the uniformed services of the United States, incident to the employment or services of such employee or member, shall be barred unless the complaint is filed within six years after the right of action accrues: Provided, That in the event of later partial payment or written acknowledgment of debt, the right of action shall be deemed to accrue again at the time of each such payment or acknowledgment.

(e) In the event that any action to which this section applies is timely brought and is thereafter dismissed without prejudice, the action may be recommenced within one year after such dismissal, regardless of whether the action would otherwise then be barred by this section. In any action so recommenced the defendant shall not be barred from interposing any claim which would not have been barred in the original action.

(f) The provisions of this section shall not prevent the assertion, in an action against the United States or an officer or agency thereof, of any claim of the United States or an officer or agency thereof against an opposing party, a co-party, or a third party that arises out of the transaction or occurrence that is the subject matter of the opposing party’s claim. A claim of the United States or an officer or agency thereof that does not arise out of the transaction or occurrence that is the subject matter of the opposing party’s claim may, if time-barred, be asserted only by way of offset and may be allowed in an amount not to exceed the amount of the opposing party’s recovery.

(g) Any right of action subject to the provisions of this section which accrued prior to the date of enactment of this Act shall, for purposes of this section, be deemed to have accrued on the date of enactment of this Act.

(h) Nothing in this Act shall apply to actions brought under the Internal Revenue Code or incidental to the collection of taxes imposed by the United States.

(i) The provisions of this section shall not prevent the United States or an officer or agency thereof from collecting any claim of the United States by means of administrative offset, in accordance with section 3716 of title 31.

(Added Pub. L. 89–505, § 1, July 18, 1966, 80 Stat. 304; amended Pub. L. 92–353, July 18, 1972, 86 Stat. 499; Pub. L. 92–485, Oct. 13, 1972, 86 Stat. 803; Pub. L. 95–64, July 11, 1977, 91 Stat. 268; Pub. L. 95–103, Aug. 15, 1977, 91 Stat. 842; Pub. L. 96–217, § 1, Mar. 27, 1980, 94 Stat. 126; Pub. L. 97–365, § 9, Oct. 25, 1982, 96 Stat. 1754; Pub. L. 97–394, title I, § 2, Dec. 30, 1982, 96 Stat. 1976; Pub. L. 97–452, § 2(d)(2), Jan. 12, 1983, 96 Stat. 2478; Pub. L. 98–250, § 4(a), Apr. 3, 1984, 98 Stat. 118.)

Editorial Notes

References in TextThe date of enactment of this Act, referred to in subsecs. (a), (b), and (g), means the date of enactment of Pub. L. 89–505, which was approved July 18, 1966.
The Indian Claims Limitation Act of 1982, referred to in subsecs. (a) and (b), is Pub. L. 97–394, title I, §§ 2–6, Dec. 30, 1982, 96 Stat. 1976–1978, which amended this section and enacted provisions set out as notes below. For complete classification of this Act to the Code, see Short Title of 1982 Amendment note set out below and Tables.
This Act, referred to in subsec. (h), probably means Pub. L. 89–505, July 18, 1966, 80 Stat. 304, which enacted this section and section 2416 of this title. For complete classification of this Act to the Code, see Tables.

Amendments1984—Subsecs. (a), (b). Pub. L. 98–250 substituted “Indian Claims Limitation Act of 1982” for “Indian Claims Act of 1982” wherever appearing.
1983—Subsec. (i). Pub. L. 97–452 substituted “section 3716 of title 31” for “section 5 of the Federal Claims Collection Act of 1966”.
1982—Subsec. (a). Pub. L. 97–394, § 2(a), substituted “sixty days after the date of publication of the list required by section 4(c) of the Indian Claims Act of 1982: Provided, That, for those claims that are on either of the two lists published pursuant to the Indian Claims Act of 1982, any right of action shall be barred unless the complaint is filed within (1) one year after the Secretary of the Interior has published in the Federal Register a notice rejecting such claim or (2) three years after the date the Secretary of the Interior has submitted legislation or legislative report to Congress to resolve such claim” for “after December 31, 1982” in third proviso.
Subsec. (b). Pub. L. 97–394, § 2(b), substituted “sixty days after the date of the publication of the list required by section 4(c) of the Indian Claims Act of 1982: Provided, That, for those claims that are on either of the two lists published pursuant to the Indian Claims Act of 1982, any right of action shall be barred unless the complaint is filed within (1) one year after the Secretary of the Interior has published in the Federal Register a notice rejecting such claim or (2) three years after the Secretary of the Interior has submitted legislation or legislative report to Congress to resolve such claim” for “December 31, 1982” at end of proviso.
Subsec. (i). Pub. L. 97–365 added subsec. (i).
1980—Subsec. (a). Pub. L. 96–217, § 1(a), substituted “December 31, 1982” for “April 30, 1980”.
Subsec. (b). Pub. L. 96–217, § 1(b), substituted “December 31, 1982” for “April 1, 1980”.
1977—Subsec. (a). Pub. L. 95–103, § 1(a), substituted “after April 1, 1980” for “after August 18, 1977”.
Pub. L. 95–64, § 1(a), substituted “unless the complaint is filed after August 18, 1977” for “unless the complaint is filed more than eleven years after the right of action accrued” in proviso covering actions for money damages brought by the United States for or on behalf of a recognized tribe, band, or group of American Indians, or on behalf of an individual Indian whose land is held in trust or restricted status based upon rights of action which accrued on July 18, 1966, in accordance with subsec. (g).
Subsec. (b). Pub. L. 95–103, § 1(b), substituted “on or before April 1, 1980” for “on or before August 18, 1977”.
Pub. L. 95–64, § 1(b), substituted “may be brought on or before August 18, 1977” for “may be brought within eleven years after the right of action accrues” in proviso covering actions for or on behalf of recognized tribes, bands, or groups of American Indians, including actions related to allotted trust or restricted Indian lands, or on behalf of an individual Indian whose land is held in trust or restricted status based upon rights of action which accrued on July 18, 1966, in accordance with subsec. (g).
1972—Subsec. (a). Pub. L. 92–485, § 1(a), inserted proviso relating to actions for money damages brought by the United States for or on behalf of a recognized tribe, band, or group of American Indians, or on behalf of an individual Indian whose land is held in trust or restricted status.
Pub. L. 92–353, § 1(a), inserted proviso that an action for money damages brought by the United States on behalf of American Indians shall not be barred unless the complaint is filed more than six years and ninety days after the right of action accrued.
Subsec. (b). Pub. L. 92–485, § 1(b), inserted exception relating to actions for or on behalf of a recognized tribe, band, or group of American Indians, including actions relating to allotted trust or restricted Indian lands, or on behalf of an individual Indian whose land is held in trust or restricted status.
Pub. L. 92–353, § 1(b), increased the period of limitation to six years and ninety days for actions brought by the United States under the subsection for or on behalf of American Indians.

Statutory Notes and Related Subsidiaries
Short Title of 1982 AmendmentPub. L. 97–394, title I, § 1, Dec. 30, 1982, 96 Stat. 1976, as amended by Pub. L. 98–250, § 4(b), Apr. 3, 1984, 98 Stat. 119, provided in part that: “Sections 2 through 6 of this Act [amending this section and enacting provisions set out below] may be cited as the ‘Indian Claims Limitation Act of 1982’.”


Publication of List of Indian Claims; Additional Claims; Time To Commence Action; Rejection of Claims; Claims Resolved By LegislationPub. L. 97–394, title I, §§ 3–6, Dec. 30, 1982, 96 Stat. 1977, 1978, provided that:
“Sec. 3. (a) Within ninety days after the enactment of this Act [Dec. 30, 1982], the Secretary of the Interior (hereinafter referred to as the ‘Secretary’) shall publish in the Federal Register a list of all claims accruing to any tribe, band or group of Indians or individual Indian on or before July 18, 1966, which have at any time been identified by or submitted to the Secretary under the ‘Statute of Limitation Project’ undertaken by the Department of the Interior and which, but for the provisions of this Act [see Short Title of 1982 Amendment note above], would be barred by the provisions of section 2415 of title 28, United States Code: Provided, That the Secretary shall have the discretion to exclude from such list any matter which was erroneously identified as a claim and which has no legal merit whatsoever.

“(b) Such list shall group the claims on a reservation-by-reservation, tribe-by-tribe, or State-by-State basis, as appropriate, and shall state the nature and geographic location of each claim and only such other additional information as may be needed to identify specifically such claims.

“(c) Within thirty days after the publication of this list, the Secretary shall provide a copy of the Indian Claims Limitation Act of 1982 [see Short Title of 1982 Amendment note above] and a copy of the Federal Register containing this list, or such parts as may be pertinent, to each Indian tribe, band or group whose rights or the rights of whose members could be affected by the provisions of section 2415 of title 28, United States Code.


“Sec. 4. (a) Any tribe, band or group of Indians or any individual Indian shall have one hundred and eighty days after the date of the publication in the Federal Register of the list provided for in section 3 of this Act to submit to the Secretary any additional specific claim or claims which such tribe, band or group of Indians or individual Indian believes may be affected by section 2415 of title 28, United States Code, and desires to have considered for litigation or legislation by the United States.

“(b) Any such claim submitted to the Secretary shall be accompanied by a statement identifying the nature of the claim, the date when the right of action allegedly accrued, the names of the potential plaintiffs and defendants, if known, and such other information needed to identify and evaluate such claim.

“(c) Not more than thirty days after the expiration of the one hundred and eighty day period provided for in subsection (a) of this section, the Secretary shall publish in the Federal Register a list containing the additional claims submitted during such period: Provided, That the Secretary shall have the discretion to exclude from such list any matter which has not been sufficiently identified as a claim.


“Sec. 5. (a) Any right of action shall be barred sixty days after the date of the publication of the list required by section 4(c) of this Act for those pre-1966 claims which, but for the provisions of this Act [see Short Title of 1982 Amendment note above], would have been barred by section 2415 of title 28, United States Code, unless such claims are included on either of the lists required by section 3 or 4(c) of this Act.

“(b) If the Secretary decides to reject for litigation any of the claims or groups or categories of claims contained on either of the lists required by section 3 or 4(c) of this Act, he shall send a report to the appropriate tribe, band, or group of Indians, whose rights or the rights of whose members could be affected by such rejection, advising them of his decision. The report shall identify the nature and geographic location of each rejected claim and the name of the potential plaintiffs and defendants if they are known or can be reasonably ascertained and shall, briefly, state the reasons why such claim or claims were rejected for litigation. Where the Secretary knows or can reasonably ascertain the identity of any of the potential individual Indian plaintiffs and their present addresses, he shall provide them with written notice of such rejection. Upon the request of any Indian claimant, the Secretary shall, without undue delay, provide to such claimant any nonprivileged research materials or evidence gathered by the United States in the documentation of such claim.

“(c) The Secretary, as soon as possible after providing the report required by subsection (b) of this section, shall publish a notice in the Federal Register identifying the claims covered in such report. With respect to any claim covered by such report, any right of action shall be barred unless the complaint is filed within one year after the date of publication in the Federal Register.


“Sec. 6. (a) If the Secretary determines that any claim or claims contained in either of the lists as provided in sections 3 or 4(c) of this Act is not appropriate for litigation, but determines that such claims may be appropriately resolved by legislation, he shall submit to the Congress legislation to resolve such claims or shall submit to Congress a report setting out options for legislative resolution of such claims.

“(b) Any right of action on claims covered by such legislation or report shall be barred unless the complaint is filed within 3 years after the date of submission of such legislation or legislative report to Congress.”





Legislative Proposals Respecting Appropriateness of Resolution by Litigation of Unresolved Indian ClaimsPub. L. 96–217, § 2, Mar. 27, 1980, 94 Stat. 126, provided that: “Not later than June 30, 1981, the Secretary of the Interior, after consultation with the Attorney General, shall submit to the Congress legislative proposals to resolve those Indian claims subject to the amendments made by the first section of this Act [amending this section] that the Secretary of the Interior or the Attorney General believes are not appropriate to resolve by litigation.”




§ 2416. Time for commencing actions brought by the United States—Exclusions
For the purpose of computing the limitations periods established in section 2415, there shall be excluded all periods during which—(a) the defendant or the res is outside the United States, its territories and possessions, the District of Columbia, or the Commonwealth of Puerto Rico; or

(b) the defendant is exempt from legal process because of infancy, mental incompetence, diplomatic immunity, or for any other reason; or

(c) facts material to the right of action are not known and reasonably could not be known by an official of the United States charged with the responsibility to act in the circumstances; or

(d) the United States is in a state of war declared pursuant to article I, section 8, of the Constitution of the United States.

(Added Pub. L. 89–505, § 1, July 18, 1966, 80 Stat. 305.)


CHAPTER 163—FINES, PENALTIES AND FORFEITURES



Sec.


2461.Mode of recovery.


2462.Time for commencing proceedings.


2463.Property taken under revenue law not re­pleviable.


2464.Security; special bond.


2465.Return of property to claimant; liability for wrongful seizure; attorney fees, costs, and interest.


2466.Fugitive disentitlement.


2467.Enforcement of foreign judgment.




Editorial Notes
Amendments2000—Pub. L. 106–185, §§ 4(b), 14(b), 15(b), Apr. 25, 2000, 114 Stat. 213, 219, 221, substituted “Return of property to claimant; liability for wrongful seizure; attorney fees, costs, and interest” for “Return of property to claimant; certificate of reasonable cause; liability for wrongful seizure” in item 2465 and added items 2466 and 2467.


§ 2461. Mode of recovery(a) Whenever a civil fine, penalty or pecuniary forfeiture is prescribed for the violation of an Act of Congress without specifying the mode of recovery or enforcement thereof, it may be recovered in a civil action.

(b) Unless otherwise provided by Act of Congress, whenever a forfeiture of property is prescribed as a penalty for violation of an Act of Congress and the seizure takes place on the high seas or on navigable waters within the admiralty and maritime jurisdiction of the United States, such forfeiture may be enforced by libel in admiralty but in cases of seizures on land the forfeiture may be enforced by a proceeding by libel which shall conform as near as may be to proceedings in admiralty.

(c) If a person is charged in a criminal case with a violation of an Act of Congress for which the civil or criminal forfeiture of property is authorized, the Government may include notice of the forfeiture in the indictment or information pursuant to the Federal Rules of Criminal Procedure. If the defendant is convicted of the offense giving rise to the forfeiture, the court shall order the forfeiture of the property as part of the sentence in the criminal case pursuant to to 11 So in original. the Federal Rules of Criminal Procedure and section 3554 of title 18, United States Code. The procedures in section 413 of the Controlled Substances Act (21 U.S.C. 853) apply to all stages of a criminal forfeiture proceeding, except that subsection (d) of such section applies only in cases in which the defendant is convicted of a violation of such Act.

(June 25, 1948, ch. 646, 62 Stat. 974; Pub. L. 106–185, § 16, Apr. 25, 2000, 114 Stat. 221; Pub. L. 109–177, title IV, § 410, Mar. 9, 2006, 120 Stat. 246.)

Historical and Revision NotesSubsection (a) was drafted to clarify a serious ambiguity in existing law and is based upon rulings of the Supreme Court. Numerous sections in the United States Code prescribe civil fines, penalties, and pecuniary forfeitures for violation of certain sections without specifying the mode of recovery or enforcement thereof. See, for example, section 567 of title 12, U.S.C., 1940 ed., Banks and Banking, section 64 of title 14, U.S.C., 1940 ed., Coast Guard, and section 180 of title 25, U.S.C., 1940 ed., Indians. Compare section 1 (21) of title 49, U.S.C., 1940 ed., Transportation.
A civil fine, penalty, or pecuniary forfeiture is recoverable in a civil action. United States ex rel. Marcus v. Hess et al., 1943, 63 S.Ct. 379, 317 U.S. 537, 87 L.Ed. 433, rehearing denied 63 S.Ct. 756, 318 U.S. 799, 87 L.Ed. 1163; Hepner v. United States, 1909, 29 S.Ct. 474, 213 U.S. 103, 53 L.Ed. 720, and cases cited therein.
Forfeiture of bail bonds in criminal cases are enforceable by procedure set out in Rule 46 of the Federal Rules of Criminal Procedure.
If the statute contemplates a criminal fine, it can only be recovered in a criminal proceeding under the Federal Rules of Criminal Procedure, after a conviction. The collection of civil fines and penalties, however, may not be had under the Federal Rules of Criminal Procedure, Rule 54(b)(5), but enforcement of a criminal fine imposed in a criminal case may be had by execution on the judgment rendered in such case, as in civil actions. (See section 569 of title 18, U.S.C., 1940 ed., Crimes and Criminal Procedure, incorporated in section 3565 of H.R. 1600, 80th Congress, for revision of the Criminal Code. See also Rule 69 of Federal Rules of Civil Procedure and Advisory Committee Note thereunder, as to execution in civil actions.)
Subsection (b) was drafted to cover the subject of forfeiture of property generally. Sections in the United States Code specifically providing a mode of enforcement of forfeiture of property for their violation and other procedural matters will, of course, govern and subsection (b) will not affect them. It will only cover cases where no mode of recovery is prescribed.
Words “Unless otherwise provided by enactment of Congress” were inserted at the beginning of subsection (b) to exclude from its application instances where a libel in admiralty is not required. For example, under sections 1607, 1609, and 1610 of title 19, U.S.C., 1940 ed., Customs Duties, the collector of customs may, by summary procedure, sell at public auction, without previous declaration of forfeiture or libel proceedings, any vessel, etc., under $1,000 in value in cases where no claim for the same is filed or bond given as required by customs laws.
Rule 81 of the Federal Rules of Civil Procedure makes such rules applicable to the appeals in cases of seizures on land. (See also 443 Cans of Frozen Egg Product v. United States, 1912, 33 S.Ct. 50, 226 U.S. 172, 57 L.Ed. 174, and Eureka Productions v. Mulligan, C.C.A. 1940, 108 F.2d 760.) The proceeding, which resembles a suit in admiralty in that it is begun by a libel, is, strictly speaking, an “action at law” (The Sarah, 1823, 8 Wheat. 391, 21 U.S. 391, 5 L.Ed. 644; Morris’s Cotton, 1869, 8 Wall. 507, 75 U.S. 507, 19 L.Ed. 481; Confiscation cases, 1873, 20 Wall. 92, 87 U.S. 92, 22 L.Ed. 320; Eureka Productions v. Mulligan, supra), even though the statute may direct that the proceedings conform to admiralty as near as may be. In re Graham, 1870, 10 Wall. 541, 19 L.Ed. 981, and 443 Cans of Frozen Egg Product v. United States, supra.
Subsection (b) is in conformity with Rule 21 of the Supreme Court Admiralty Rules, which recognizes that a libel may be filed upon seizure for any breach of any enactment of Congress, whether on land or on the high seas or on navigable waters within the admiralty and maritime jurisdiction of the United States. Such rule also permits an information to be filed, but is rarely, if ever, used at present. Consequently, “information” has been omitted from the text and only “libel” is incorporated.

Editorial Notes

References in TextThe Federal Rules of Criminal Procedure, referred to in subsec. (c), are set out in the Appendix to Title 18, Crimes and Criminal Procedure.
The Controlled Substances Act, referred to in subsec. (c), is title II of Pub. L. 91–513, Oct. 27, 1970, 84 Stat. 1242, as amended, which is classified principally to subchapter I (§ 801 et seq.) of chapter 13 of Title 21, Food and Drugs. For complete classification of this Act to the Code, see Short Title note set out under section 801 of Title 21 and Tables.

Amendments2006—Subsec. (c). Pub. L. 109–177 amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “If a forfeiture of property is authorized in connection with a violation of an Act of Congress, and any person is charged in an indictment or information with such violation but no specific statutory provision is made for criminal forfeiture upon conviction, the Government may include the forfeiture in the indictment or information in accordance with the Federal Rules of Criminal Procedure, and upon conviction, the court shall order the forfeiture of the property in accordance with the procedures set forth in section 413 of the Controlled Substances Act (21 U.S.C. 853), other than subsection (d) of that section.”
2000—Subsec. (c). Pub. L. 106–185 added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–185 applicable to any forfeiture proceeding commenced on or after the date that is 120 days after Apr. 25, 2000, see section 21 of Pub. L. 106–185, set out as a note under section 1324 of Title 8, Aliens and Nationality.

Federal Civil Penalties Inflation AdjustmentPub. L. 101–410, Oct. 5, 1990, 104 Stat. 890, as amended by Pub. L. 104–134, title III, § 31001(s)(1), Apr. 26, 1996, 110 Stat. 1321–373; Pub. L. 105–362, title XIII, § 1301(a), Nov. 10, 1998, 112 Stat. 3293; Pub. L. 114–74, title VII, § 701(b), Nov. 2, 2015, 129 Stat. 599, provided that:
“short title“Section 1. This Act may be cited as the ‘Federal Civil Penalties Inflation Adjustment Act of 1990’.


“findings and purpose“Sec. 2. (a) Findings.—The Congress finds that—“(1) the power of Federal agencies to impose civil monetary penalties for violations of Federal law and regulations plays an important role in deterring violations and furthering the policy goals embodied in such laws and regulations;

“(2) the impact of many civil monetary penalties has been and is diminished due to the effect of inflation;

“(3) by reducing the impact of civil monetary penalties, inflation has weakened the deterrent effect of such penalties; and

“(4) the Federal Government does not maintain comprehensive, detailed accounting of the efforts of Federal agencies to assess and collect civil monetary penalties.


“(b) Purpose.—The purpose of this Act is to establish a mechanism that shall—“(1) allow for regular adjustment for inflation of civil monetary penalties;

“(2) maintain the deterrent effect of civil monetary penalties and promote compliance with the law; and

“(3) improve the collection by the Federal Government of civil monetary penalties.




“definitions“Sec. 3. For purposes of this Act, the term—“(1) ‘agency’ means an Executive agency as defined under section 105 of title 5, United States Code, and includes the United States Postal Service;

“(2) ‘civil monetary penalty’ means any penalty, fine, or other sanction that—“(A)(i) is for a specific monetary amount as provided by Federal law; or

“(ii) has a maximum amount provided for by Federal law; and


“(B) is assessed or enforced by an agency pursuant to Federal law; and

“(C) is assessed or enforced pursuant to an administrative proceeding or a civil action in the Federal courts; and


“(3) ‘Consumer Price Index’ means the Consumer Price Index for all-urban consumers published by the Department of Labor.



“civil monetary penalty inflation adjustment reports“Sec. 4. (a) In General.—Not later than July 1, 2016, and not later than January 15 of every year thereafter, and subject to subsections (c) and (d), the head of each agency shall—“(1) in accordance with subsection (b), adjust each civil monetary penalty provided by law within the jurisdiction of the Federal agency, except for any penalty (including any addition to tax and additional amount) under the Internal Revenue Code of 1986 [26 U.S.C. 1 et seq.] or the Tariff Act of 1930 [19 U.S.C. 1202 et seq.], by the inflation adjustment described under section 5 of this Act; and

“(2) publish each such adjustment in the Federal Register.


“(b) Procedures for Adjustments.—“(1) Catch up adjustment.—For the first adjustment made under subsection (a) after the date of enactment of the Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015 [Nov. 2, 2015]—“(A) the head of an agency shall adjust civil monetary penalties through an interim final rulemaking; and

“(B) the adjustment shall take effect not later than August 1, 2016.


“(2) Subsequent adjustments.—For the second adjustment made under subsection (a) after the date of enactment of the Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015, and each adjustment thereafter, the head of an agency shall adjust civil monetary penalties and shall make the adjustment notwithstanding section 553 of title 5, United States Code.


“(c) Exception.—For the first adjustment made under subsection (a) after the date of enactment of the Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015, the head of an agency may adjust the amount of a civil monetary penalty by less than the otherwise required amount if—“(1) the head of the agency, after publishing a notice of proposed rulemaking and providing an opportunity for comment, determines in a final rule that—“(A) increasing the civil monetary penalty by the otherwise required amount will have a negative economic impact; or

“(B) the social costs of increasing the civil monetary penalty by the otherwise required amount outweigh the benefits; and


“(2) the Director of the Office of Management and Budget concurs with the determination of the head of the agency under paragraph (1).


“(d) Other Adjustments Made.—If a civil monetary penalty subject to a cost-of-living adjustment under this Act is, during the 12 months preceding a required cost-of-living adjustment, increased by an amount greater than the amount of the adjustment required under subsection (a), the head of the agency is not required to make the cost-of-living adjustment for that civil monetary penalty in that year.



“cost-of-living adjustments of civil monetary penalties“Sec. 5. (a) Adjustment.—The inflation adjustment under section 4 shall be determined by increasing the maximum civil monetary penalty or the range of minimum and maximum civil monetary penalties, as applicable, for each civil monetary penalty by the cost-of-living adjustment. Any increase determined under this subsection shall be rounded to the nearest multiple of $1.

“(b) Definition.—“(1) In general.—Except as provided in paragraph (2), for purposes of subsection (a), the term ‘cost-of-living adjustment’ means the percentage (if any) for each civil monetary penalty by which—“(A) the Consumer Price Index for the month of October preceding the date of the adjustment, exceeds

“(B) the Consumer Price Index for the month of October 1 year before the month of October referred to in subparagraph (A).


“(2) Initial adjustment.—“(A) In general.—Subject to subparagraph (C), for the first inflation adjustment under section 4 made by an agency after the date of enactment of the Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015 [Nov. 2, 2015], the term ‘cost-of-living adjustment’ means the percentage (if any) for each civil monetary penalty by which the Consumer Price Index for the month of October, 2015 exceeds the Consumer Price Index for the month of October of the calendar year during which the amount of such civil monetary penalty was established or adjusted under a provision of law other than this Act.

“(B) Application of adjustment.—The cost-of-living adjustment described in subparagraph (A) shall be applied to the amount of the civil monetary penalty as it was most recently established or adjusted under a provision of law other than this Act.

“(C) Maximum adjustment.—The amount of the increase in a civil monetary penalty under subparagraph (A) shall not exceed 150 percent of the amount of that civil monetary penalty on the date of enactment of the Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015.




“Sec. 6. Any increase under this Act in a civil monetary penalty shall apply only to civil monetary penalties, including those whose associated violation predated such increase, which are assessed after the date the increase takes effect.

“SEC. 7. Implementation and oversight enhancements“(a) OMB Guidance.—Not later than February 29, 2016, not later than December 15, 2016, and December 15 of every year thereafter, the Director of the Office of Management and Budget shall issue guidance to agencies on implementing the inflation adjustments required under this Act.

“(b) Agency Financial Reports.—The head of each agency shall include in the Agency Financial Report submitted under OMB Circular A–136, or any successor thereto, information about the civil monetary penalties within the jurisdiction of the agency, including the adjustment of the civil monetary penalties by the head of the agency under this Act.

“(c) GAO Review.—The Comptroller General of the United States shall annually submit to Congress a report assessing the compliance of agencies with the inflation adjustments required under this Act, which may be included as part of another report submitted to Congress.”





[Pub. L. 104–134, title III, § 31001(s)(2), Apr. 26, 1996, 110 Stat. 1321–373, which provided that the first adjustment of a civil monetary penalty made pursuant to the amendment by § 31001(s)(1) of Pub. L. 104–134 (amending Pub. L. 101–410, set out above) could not exceed 10 percent of the penalty, was repealed by Pub. L. 114–74, title VII, § 701(c), Nov. 2, 2015, 129 Stat. 601.]
[For authority of the Director of the Office of Management and Budget to consolidate reports required under the Federal Civil Penalties Inflation Adjustment Act of 1990, Pub. L. 101–410, set out above, to be submitted between Jan. 1, 1995, and Sept. 30, 1997, or to adjust their frequency and due dates, see section 404 of Pub. L. 103–356, set out as a note under section 501 of Title 31, Money and Finance.]



§ 2462. Time for commencing proceedings
Except as otherwise provided by Act of Congress, an action, suit or proceeding for the enforcement of any civil fine, penalty, or forfeiture, pecuniary or otherwise, shall not be entertained unless commenced within five years from the date when the claim first accrued if, within the same period, the offender or the property is found within the United States in order that proper service may be made thereon.
(June 25, 1948, ch. 646, 62 Stat. 974.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 791 (R.S. § 1047).
Changes were made in phraseology.



§ 2463. Property taken under revenue law not re­pleviable
All property taken or detained under any revenue law of the United States shall not be repleviable, but shall be deemed to be in the custody of the law and subject only to the orders and decrees of the courts of the United States having jurisdiction thereof.
(June 25, 1948, ch. 646, 62 Stat. 974.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 747 (R.S. § 934).
Changes were made in phraseology.



§ 2464. Security; special bond(a) Except in cases of seizures for forfeiture under any law of the United States, whenever a warrant of arrest or other process in rem is issued in any admiralty case, the United States marshal shall stay the execution of such process, or discharge the property arrested if the process has been levied, on receiving from the respondent or claimant of the property a bond or stipulation in double the amount claimed by the libellant, with sufficient surety, to be approved by the judge of the district court where the case is pending, or, in his absence, by the collector of the port, conditioned to answer the decree of the court in such case. Such bond or stipulation shall be returned to the court, and judgment or decree thereon, against both the principal and sureties, may be secured at the time of rendering the decree in the original case. The owner of any vessel may deliver to the marshal a bond or stipulation, with sufficient surety, to be approved by the judge of the district court, conditioned to answer the decree of such court in all or any cases that are brought thereafter in such court against the vessel. Thereupon the execution of all such process against such vessel shall be stayed so long as the amount secured by such bond or stipulation is at least double the aggregate amount claimed by libellants in such suits which are begun and pending against such vessel. Similar judgments or decrees and remedies may be had on such bond or stipulation as if a special bond or stipulation had been filed in each of such suits.

(b) The court may make necessary orders to carry this section into effect, particularly in giving proper notice of any such suit. Such bond or stipulation shall be indorsed by the clerk with a minute of the suits wherein process is so stayed. Further security may be required by the court at any time.

(c) If a special bond or stipulation in the particular case is given under this section, the liability as to said case on the general bond or stipulation shall cease. The parties may stipulate the amount of the bond or stipulation for the release of a vessel or other property to be not more than the amount claimed in the libel, with interest, plus an allowance for libellant’s costs. In the event of the inability or refusal of the parties to so stipulate, the court shall fix the amount, but if not so fixed then a bond shall be required in the amount prescribed in this section.

(June 25, 1948, ch. 646, 62 Stat. 974.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 754 (R.S. § 941; Mar. 3, 1899, ch. 441, 30 Stat. 1354; Aug. 3, 1935, ch. 431, § 3, 49 Stat. 513).
Changes were made in phraseology.

Executive Documents

Transfer of Functions
All offices of collector of customs, comptroller of customs, surveyor of customs, and appraiser of merchandise of Bureau of Customs of Department of the Treasury to which appointments were required to be made by the President with the advice and consent of the Senate were ordered abolished, with such offices to be terminated not later than Dec. 31, 1966, by Reorg. Plan No. 1, of 1965, eff. May 25, 1965, 30 F.R. 7035, 79 Stat. 1317, set out in the Appendix to Title 5, Government Organization and Employees. All functions of the offices eliminated were already vested in the Secretary of the Treasury by Reorg. Plan No. 26 of 1950, eff. July 31, 1950, 15 F.R. 4935, 64 Stat. 1280, set out in the Appendix to Title 5.



§ 2465. Return of property to claimant; liability for wrongful seizure; attorney fees, costs, and interest(a) Upon the entry of a judgment for the claimant in any proceeding to condemn or forfeit property seized or arrested under any provision of Federal law—(1) such property shall be returned forthwith to the claimant or his agent; and

(2) if it appears that there was reasonable cause for the seizure or arrest, the court shall cause a proper certificate thereof to be entered and, in such case, neither the person who made the seizure or arrest nor the prosecutor shall be liable to suit or judgment on account of such suit or prosecution, nor shall the claimant be entitled to costs, except as provided in subsection (b).


(b)(1) Except as provided in paragraph (2), in any civil proceeding to forfeit property under any provision of Federal law in which the claimant substantially prevails, the United States shall be liable for—(A) reasonable attorney fees and other litigation costs reasonably incurred by the claimant;

(B) post-judgment interest, as set forth in section 1961 of this title; and

(C) in cases involving currency, other negotiable instruments, or the proceeds of an interlocutory sale—(i) interest actually paid to the United States from the date of seizure or arrest of the property that resulted from the investment of the property in an interest-bearing account or instrument; and

(ii) an imputed amount of interest that such currency, instruments, or proceeds would have earned at the rate applicable to the 30-day Treasury Bill, for any period during which no interest was paid (not including any period when the property reasonably was in use as evidence in an official proceeding or in conducting scientific tests for the purpose of collecting evidence), commencing 15 days after the property was seized by a Federal law enforcement agency, or was turned over to a Federal law enforcement agency by a State or local law enforcement agency.



(2)(A) The United States shall not be required to disgorge the value of any intangible benefits nor make any other payments to the claimant not specifically authorized by this subsection.

(B) The provisions of paragraph (1) shall not apply if the claimant is convicted of a crime for which the interest of the claimant in the property was subject to forfeiture under a Federal criminal forfeiture law.

(C) If there are multiple claims to the same property, the United States shall not be liable for costs and attorneys fees associated with any such claim if the United States—(i) promptly recognizes such claim;

(ii) promptly returns the interest of the claimant in the property to the claimant, if the property can be divided without difficulty and there are no competing claims to that portion of the property;

(iii) does not cause the claimant to incur additional, reasonable costs or fees; and

(iv) prevails in obtaining forfeiture with respect to one or more of the other claims.


(D) If the court enters judgment in part for the claimant and in part for the Government, the court shall reduce the award of costs and attorney fees accordingly.



(June 25, 1948, ch. 646, 62 Stat. 975; Pub. L. 106–185, § 4(a), Apr. 25, 2000, 114 Stat. 211.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 818, 827 (R.S. §§ 970, 979).
Section consolidates sections 818 and 827 of title 28, U.S.C., 1940 ed., with changes of phraseology necessary to effect the consolidation.
The words “in any proceeding to condemn or forfeit property” were inserted in conformity with the uniform course of judicial decisions. See Hammel v. Little, App.D.C. 1936, 87 F.2d 907, and cases there cited.
The qualifying language of section 827 of title 28, U.S.C., 1940 ed., requiring the claimant to pay his own costs before the return of his property was omitted as unnecessary and involving a matter more properly for regulation by rule of court. (See sections 1913, 1914, and 1925 of this title.)
(See also section 2006 of this title with respect to actions against internal revenue officers and their liability for acts in the performance of official duties.)

Editorial Notes
Amendments2000—Pub. L. 106–185 amended section catchline and text generally. Prior to amendment, text read as follows: “Upon the entry of judgment for the claimant in any proceeding to condemn or forfeit property seized under any Act of Congress, such property shall be returned forthwith to the claimant or his agent; but if it appears that there was reasonable cause for the seizure, the court shall cause a proper certificate thereof to be entered and the claimant shall not, in such case, be entitled to costs, nor shall the person who made the seizure, nor the prosecutor, be liable to suit or judgment on account of such suit or prosecution.”

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–185 applicable to any forfeiture proceeding commenced on or after the date that is 120 days after Apr. 25, 2000, see section 21 of Pub. L. 106–185, set out as a note under section 1324 of Title 8, Aliens and Nationality.



§ 2466. Fugitive disentitlement(a) A judicial officer may disallow a person from using the resources of the courts of the United States in furtherance of a claim in any related civil forfeiture action or a claim in third party proceedings in any related criminal forfeiture action upon a finding that such person—(1) after notice or knowledge of the fact that a warrant or process has been issued for his apprehension, in order to avoid criminal prosecution—(A) purposely leaves the jurisdiction of the United States;

(B) declines to enter or reenter the United States to submit to its jurisdiction; or

(C) otherwise evades the jurisdiction of the court in which a criminal case is pending against the person; and


(2) is not confined or held in custody in any other jurisdiction for commission of criminal conduct in that jurisdiction.


(b) Subsection (a) may be applied to a claim filed by a corporation if any majority shareholder, or individual filing the claim on behalf of the corporation is a person to whom subsection (a) applies.

(Added Pub. L. 106–185, § 14(a), Apr. 25, 2000, 114 Stat. 219; amended Pub. L. 107–56, title III, § 322, Oct. 26, 2001, 115 Stat. 315; Pub. L. 109–162, title XI, § 1171(c), Jan. 5, 2006, 119 Stat. 3123; Pub. L. 109–177, title IV, § 406(a)(1), Mar. 9, 2006, 120 Stat. 244.)

Editorial Notes
Amendments2006—Pub. L. 109–177 directed amendment of directory language of Pub. L. 107–56, § 322, identical to amendment by Pub. L. 109–162. See below.
Pub. L. 109–162 amended directory language of Pub. L. 107–56, § 322. See 2001 Amendment note below.
2001—Pub. L. 107–56, § 322, as amended by Pub. L. 109–162, designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentPub. L. 109–162, title XI, § 1171(c), Jan. 5, 2006, 119 Stat. 3123, provided in part that the amendment made by section 1171(c) of Pub. L. 109–162 is effective Oct. 26, 2001.

Effective DatePub. L. 106–185, § 14(c), Apr. 25, 2000, 114 Stat. 219, provided that: “The amendments made by this section [enacting this section] shall apply to any case pending on or after the date of the enactment of this Act [Apr. 25, 2000].”




§ 2467. Enforcement of foreign judgment(a) Definitions.—In this section—(1) the term “foreign nation” means a country that has become a party to the United Nations Convention Against Illicit Traffic in Narcotic Drugs and Psychotropic Substances (referred to in this section as the “United Nations Convention”) or a foreign jurisdiction with which the United States has a treaty or other formal international agreement in effect providing for mutual forfeiture assistance; and

(2) the term “forfeiture or confiscation judgment” means a final order of a foreign nation compelling a person or entity—(A) to pay a sum of money representing the proceeds of an offense described in Article 3, Paragraph 1, of the United Nations Convention, any violation of foreign law that would constitute a violation or an offense for which property could be forfeited under Federal law if the offense were committed in the United States, or any foreign offense described in section 1956(c)(7)(B) of title 18, or property the value of which corresponds to such proceeds; or

(B) to forfeit property involved in or traceable to the commission of such offense.



(b) Review by Attorney General.—(1) In general.—A foreign nation seeking to have a forfeiture or confiscation judgment registered and enforced by a district court of the United States under this section shall first submit a request to the Attorney General or the designee of the Attorney General, which request shall include—(A) a summary of the facts of the case and a description of the proceedings that resulted in the forfeiture or confiscation judgment;

(B) certified 11 So in original. Probably should be preceded by “a”. copy of the forfeiture or confiscation judgment;

(C) an affidavit or sworn declaration establishing that the foreign nation took steps, in accordance with the principles of due process, to give notice of the proceedings to all persons with an interest in the property in sufficient time to enable such persons to defend against the charges and that the judgment rendered is in force and is not subject to appeal; and

(D) such additional information and evidence as may be required by the Attorney General or the designee of the Attorney General.


(2) Certification of request.—The Attorney General or the designee of the Attorney General shall determine whether, in the interest of justice, to certify the request, and such decision shall be final and not subject to either judicial review or review under subchapter II of chapter 5, or chapter 7, of title 5 (commonly known as the “Administrative Procedure Act”).


(c) Jurisdiction and Venue.—(1) In general.—If the Attorney General or the designee of the Attorney General certifies a request under subsection (b), the United States may file an application on behalf of a foreign nation in district court of the United States seeking to enforce the foreign forfeiture or confiscation judgment as if the judgment had been entered by a court in the United States.

(2) Proceedings.—In a proceeding filed under paragraph (1)—(A) the United States shall be the applicant and the defendant or another person or entity affected by the forfeiture or confiscation judgment shall be the respondent;

(B) venue shall lie in the district court for the District of Columbia or in any other district in which the defendant or the property that may be the basis for satisfaction of a judgment under this section may be found; and

(C) the district court shall have personal jurisdiction over a defendant residing outside of the United States if the defendant is served with process in accordance with rule 4 of the Federal Rules of Civil Procedure.



(d) Entry and Enforcement of Judgment.—(1) In general.—The district court shall enter such orders as may be necessary to enforce the judgment on behalf of the foreign nation unless the court finds that—(A) the judgment was rendered under a system that provides tribunals or procedures incompatible with the requirements of due process of law;

(B) the foreign court lacked personal jurisdiction over the defendant;

(C) the foreign court lacked jurisdiction over the subject matter;

(D) the foreign nation did not take steps, in accordance with the principles of due process, to give notice of the proceedings to a person with an interest in the property of the proceedings 22 So in original. The words “of the proceedings” probably should not appear. in sufficient time to enable him or her to defend; or

(E) the judgment was obtained by fraud.


(2) Process.—Process to enforce a judgment under this section shall be in accordance with rule 69(a) of the Federal Rules of Civil Procedure.

(3) Preservation of property.—(A) Restraining orders.—(i) In general.—To preserve the availability of property subject to civil or criminal forfeiture under foreign law, the Government may apply for, and the court may issue, a restraining order at any time before or after the initiation of forfeiture proceedings by a foreign nation.

(ii) Procedures.—(I) In general.—A restraining order under this subparagraph shall be issued in a manner consistent with subparagraphs (A), (C), and (E) of paragraph (1) and the procedural due process protections for a restraining order under section 983(j) of title 18.

(II) Application.—For purposes of applying such section 983(j)—(aa) references in such section 983(j) to civil forfeiture or the filing of a complaint shall be deemed to refer to the applicable foreign criminal or forfeiture proceedings; and

(bb) the reference in paragraph (1)(B)(i) of such section 983(j) to the United States shall be deemed to refer to the foreign nation.




(B) Evidence.—The court, in issuing a restraining order under subparagraph (A)—(i) may rely on information set forth in an affidavit describing the nature of the proceeding or investigation underway in the foreign country, and setting forth a reasonable basis to believe that the property to be restrained will be named in a judgment of forfeiture at the conclusion of such proceeding; or

(ii) may register and enforce a restraining order that has been issued by a court of competent jurisdiction in the foreign country and certified by the Attorney General pursuant to subsection (b)(2).


(C) Limit on grounds for objection.—No person may object to a restraining order under subparagraph (A) on any ground that is the subject of parallel litigation involving the same property that is pending in a foreign court.



(e) Finality of Foreign Findings.—In entering orders to enforce the judgment, the court shall be bound by the findings of fact to the extent that they are stated in the foreign forfeiture or confiscation judgment.

(f) Currency Conversion.—The rate of exchange in effect at the time the suit to enforce is filed by the foreign nation shall be used in calculating the amount stated in any forfeiture or confiscation judgment requiring the payment of a sum of money submitted for registration.

(Added Pub. L. 106–185, § 15(a), Apr. 25, 2000, 114 Stat. 219; amended Pub. L. 107–56, title III, § 323, Oct. 26, 2001, 115 Stat. 315; Pub. L. 111–342, § 2, Dec. 22, 2010, 124 Stat. 3607.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsecs. (c)(2)(C) and (d)(2), are set out in the Appendix to this title.

Amendments2010—Subsec. (d)(3)(A). Pub. L. 111–342 amended subpar. (A) generally. Prior to amendment, text read as follows: “To preserve the availability of property subject to a foreign forfeiture or confiscation judgment, the Government may apply for, and the court may issue, a restraining order pursuant to section 983(j) of title 18, at any time before or after an application is filed pursuant to subsection (c)(1) of this section.”
2001—Subsec. (a)(2)(A). Pub. L. 107–56, § 323(4), inserted “, any violation of foreign law that would constitute a violation or an offense for which property could be forfeited under Federal law if the offense were committed in the United States” after “United Nations Convention”.
Subsec. (b)(1)(C). Pub. L. 107–56, § 323(2), substituted “establishing that the foreign nation took steps, in accordance with the principles of due process, to give notice of the proceedings to all persons with an interest in the property in sufficient time to enable such persons” for “establishing that the defendant received notice of the proceedings in sufficient time to enable the defendant”.
Subsec. (d)(1)(D). Pub. L. 107–56, § 323(3), substituted “the foreign nation did not take steps, in accordance with the principles of due process, to give notice of the proceedings to a person with an interest in the property” for “the defendant in the proceedings in the foreign court did not receive notice”.
Subsec. (d)(3). Pub. L. 107–56, § 323(1), added par. (3).

Statutory Notes and Related Subsidiaries
Effective DateSection applicable to any forfeiture proceeding commenced on or after the date that is 120 days after Apr. 25, 2000, see section 21 of Pub. L. 106–185, set out as an Effective Date of 2000 Amendment note under section 1324 of Title 8, Aliens and Nationality.




CHAPTER 165—UNITED STATES COURT OF FEDERAL CLAIMS PROCEDURE



Sec.


2501.Time for filing suit.


2502.Aliens’ privilege to sue.


2503.Proceedings generally.


2504.Plaintiff’s testimony.


2505.Trial before judges.


2506.Interest of witness.


2507.Calls and discovery.


2508.Counterclaim or set-off.11 So in original. Does not conform to section catchline.


2509.Congressional reference cases.


2510.Referral of cases by Comptroller General.


2511.Accounts of officers, agents or contractors.


2512.Disbursing officers; relief.


2513.Unjust conviction and imprisonment.


2514.Forfeiture of fraudulent claims.


2515.New trial, stay of judgment.1


2516.Interest on claims and judgments.


2517.Payment of judgments.


[2518.Repealed.]


2519.Conclusiveness of judgment.


[2520.Repealed.]


2521.Subpoenas and incidental powers.


2522.Notice of appeal.




Editorial Notes
Amendments2000—Pub. L. 106–518, title II, § 207, Nov. 13, 2000, 114 Stat. 2414, struck out item 2520 “Fees”.
1992—Pub. L. 102–572, title IX, §§ 902(a)(1), 910(b), Oct. 29, 1992, 106 Stat. 4516, 4520, substituted “UNITED STATES COURT OF FEDERAL CLAIMS” for “UNITED STATES CLAIMS COURT” in chapter heading and inserted “and incidental powers” in item 2521.
1982—Pub. L. 97–164, title I, § 139(b)(2), (i)(2), (l), (n)(4), (o)(2), (q)(2), Apr. 2, 1982, 96 Stat. 42–44, substituted “UNITED STATES CLAIMS COURT” for “COURT OF CLAIMS” in chapter heading, substituted “Proceedings generally” for “Proceedings before commissioners generally” in item 2503, substituted “Referral of cases by Comptroller General” for “Referral of cases by the Comptroller General or the head of an executive department or agency” in item 2510, struck out item 2518 “Certification of judgments for appropriation”, substituted “Fees” for “Fees; cost of printing record” in item 2520, and added item 2522.
1978—Pub. L. 95–563, § 14(h)(2)(B), Nov. 1, 1978, 92 Stat. 2390, inserted “or the head of an executive department or agency” after “Comptroller General” in item 2510.
1954—Act Sept. 3, 1954, ch. 1263, §§ 46, 54(c), 55(d), 59(b), 68 Stat. 1243, 1247, 1248, substituted “Trial before judges” for “Place of taking evidence” in item 2505, and “Calls and discovery,” for “Calls on departments for information” in item 2507, rephrased item 2510, and added item 2521.


§ 2501. Time for filing suit
Every claim of which the United States Court of Federal Claims has jurisdiction shall be barred unless the petition thereon is filed within six years after such claim first accrues.
Every claim under section 1497 of this title shall be barred unless the petition thereon is filed within two years after the termination of the river and harbor improvements operations on which the claim is based.
A petition on the claim of a person under legal disability or beyond the seas at the time the claim accrues may be filed within three years after the disability ceases.
A suit for the fees of an officer of the United States shall not be filed until his account for such fees has been finally acted upon, unless the Government Accountability Office fails to act within six months after receiving the account.
(June 25, 1948, ch. 646, 62 Stat. 976; Sept. 3, 1954, ch. 1263, § 52, 68 Stat. 1246; Pub. L. 97–164, title I, § 139(a), Apr. 2, 1982, 96 Stat. 42; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 250(2), 250a, and 262 (Mar. 3, 1911, ch. 231, §§ 145, 156, 36 Stat. 1136, 1139; June 10, 1921, ch. 18, § 304, 42 Stat. 24; Aug. 30, 1935, ch. 831, § 13, 49 Stat. 1049; July 13, 1943, ch. 231, 57 Stat. 553).
Section consolidates limitation provisions of sections 250(2), 250a, and 262 of title 28, U.S.C., 1940 ed.
Words “a person under legal disability or beyond the seas at the time the claim accrues” were substituted for “married women first accrued during marriage, of persons under the age of twenty-one years first accrued during minority, and of idiots, lunatics, insane persons, and persons beyond the seas at the time the claim accrued; entitled to the claim,”. The revised language will cover all legal disabilities actually barring suit. For example, the particular reference to married women is archaic, and is eliminated by use of the general language substituted.
Words “nor shall any of the said disabilities operate cumulatively” were omitted, in view of the elimination of the reference to specific disabilities. Also, persons under legal disability could not sue, and their suits should not be barred until they become able to sue. Similar sections of the U.S. Code do not contain any such provision. (For example, see section 502 of title 28, U.S.C., 1940 ed., incorporated in section 544 of this title.)
The section was extended to include claims referred by the head of an executive department in conformity with section 2510 of this title.

Editorial Notes
Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in last par.
1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.
1954—Act Sept. 3, 1954, struck out “, or the claim is referred by the Senate or House of Representatives, or by the head of an executive department” in first par.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 2502. Aliens’ privilege to sue(a) Citizens or subjects of any foreign government which accords to citizens of the United States the right to prosecute claims against their government in its courts may sue the United States in the United States Court of Federal Claims if the subject matter of the suit is otherwise within such court’s jurisdiction.

(b) See section 7422(f) of the Internal Revenue Code of 1986 for exception with respect to suits involving internal revenue taxes.

(June 25, 1948, ch. 646, 62 Stat. 976; Pub. L. 89–713, § 3(b), Nov. 2, 1966, 80 Stat. 1108; Pub. L. 97–164, title I, § 139(a), Apr. 2, 1982, 96 Stat. 42; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 261 (Mar. 3, 1911, ch. 231, § 155, 36 Stat. 1139).
Changes were made in phraseology.

Editorial Notes

References in TextSection 7422(f) of the Internal Revenue Code of 1986, referred to in subsec. (b), is classified to section 7422(f) of Title 26, Internal Revenue Code.

Amendments1992—Subsec. (a). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1986—Subsec. (b). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.
1982—Subsec. (a). Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.
1966—Pub. L. 89–713 designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1966 AmendmentAmendment by Pub. L. 89–713 applicable to suits brought against officers, employees, or personal representatives instituted 90 days or more after Nov. 2, 1966, see section 3(d) of Pub. L. 89–713, set out as a note under section 7422 of Title 26, Internal Revenue Code.



§ 2503. Proceedings generally(a) Parties to any suit in the United States Court of Federal Claims may appear before a judge of that court in person or by attorney, produce evidence, and examine witnesses.

(b) The proceedings of the Court of Federal Claims shall be in accordance with such rules of practice and procedure (other than the rules of evidence) as the Court of Federal Claims may prescribe and in accordance with the Federal Rules of Evidence.

(c) The judges of the Court of Federal Claims shall fix times for trials, administer oaths or affirmations, examine witnesses, receive evidence, and enter dispositive judgments. Hearings shall, if convenient, be held in the counties where the witnesses reside.

(d) For the purpose of construing sections 1821, 1915, 1920, and 1927 of this title, the United States Court of Federal Claims shall be deemed to be a court of the United States.

(June 25, 1948, ch. 646, 62 Stat. 976; Sept. 3, 1954, ch. 1263, § 53, 68 Stat. 1246; Pub. L. 97–164, title I, § 139(b)(1), Apr. 2, 1982, 96 Stat. 42; Pub. L. 102–572, title IX, §§ 902(a), 909, Oct. 29, 1992, 106 Stat. 4516, 4519.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 269, 276, and 278 (Mar. 3, 1911, ch. 231, §§ 168, 170, 36 Stat. 1140; Feb. 24, 1925, ch. 301, § 1, 43 Stat. 964; June 23, 1930, ch. 573, § 2, 46 Stat. 799).
Section consolidates provisions relating to proceedings before commissioners and reporter-commissioners contained in sections 269, 276, and 278 of title 28, U.S.C., 1940 ed.
Provisions of section 269 of title 28, U.S.C., 1940 ed., relating to appointment and compensation of commissioners are incorporated in section 792 of this title.
Words “including reporter-commissioners” after “commissioners” were inserted to clarify meaning and conform to Rule 54(a) of the Court of Claims authorizing oaths before reporter-commissioners.
Changes were made in phraseology.

Senate Revision AmendmentThe Senate amended this section by inserting “and when directed by the court his recommendations for conclusions of law” following “commissioner” in the second paragraph. This amendment authorizes the Court to direct its commissioners to report recommendations for conclusions of law as well as findings of fact in cases assigned to them. 80th Congress Senate Report No. 1559, Amendment No. 50.

Editorial Notes

References in TextThe Federal Rules of Evidence, referred to in subsec. (b), are set out in the Appendix to this title.

Amendments1992—Subsec. (a). Pub. L. 102–572, § 902(a)(1), substituted “United States Court of Federal Claims” for “United States Claims Court”.
Subsecs. (b), (c). Pub. L. 102–572, § 902(a)(2), substituted “Court of Federal Claims” for “Claims Court” wherever appearing.
Subsec. (d). Pub. L. 102–572, § 909, added subsec. (d).
1982—Pub. L. 97–164 substituted “Proceedings generally” for “Proceedings before commissioners generally” in section catchline.
Subsec. (a). Pub. L. 97–164 substituted “Parties to any suit in the United States Claims Court may appear before a judge of that court in person or by attorney, produce evidence, and examine witnesses” for “Parties to any suit in the Court of Claims may appear before a commissioner in person or by attorney, produce evidence and examine witnesses” and redesignated as subsec. (c) provisions that, in accordance with rules and orders of the court, commissioners would fix times for trials, administer oaths or affirmations to and examine witnesses, receive evidence and report findings of fact, that when directed by the court, commissioners would report their recommendations for conclusions of law in cases assigned to them, and that hearings would, if convenient, be held in the counties where the witnesses resided.
Subsec. (b). Pub. L. 97–164 substituted “The proceedings of the Claims Court shall be in accordance with such rules of practice and procedure (other than the rules of evidence) as the Claims Court may prescribe and in accordance with the Federal Rules of Evidence” for “The rules of the court shall provide for the filing in court of the commissioner’s report of facts and recommendations for conclusions of law, and for opportunity for the parties to file exceptions thereto, and a hearing thereon before the court within a reasonable time” and struck out provision that this section did not prevent the court from passing upon all questions and findings regardless of whether exceptions were taken before a commissioner.
Subsec. (c). Pub. L. 97–164 redesignated provisions in second and third sentences of former subsec. (a) as (c) and substituted “The judges of the Claims Court” for “In accordance with rules and orders of the court, commissioners” and “enter dispositive judgments” for “report findings of fact and, when directed by the court, their recommendations for conclusions of law in cases assigned to them”.
1954—Act Sept. 3, 1954, designated former first par. subsec. (a), and former second par. subsec. (b), and incorporated in one place provisions relating to function of Commissioners.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 2504. Plaintiff’s testimony
The United States Court of Federal Claims may, at the instance of the Attorney General, order any plaintiff to appear, upon reasonable notice, before any judge of the court and be examined on oath as to all matters pertaining to his claim. Such examination shall be reduced to writing by the judge, and shall be returned to and filed in the court, and may, at the discretion of the attorneys for the United States, be read and used as evidence on the trial. If any plaintiff, after such order is made and due and reasonable notice thereof is given to him, fails to appear, or refuses to testify or answer fully as to all material matters within his knowledge, the court may order that the case shall not be tried until he fully complies with such order.
(June 25, 1948, ch. 646, 62 Stat. 976; Pub. L. 97–164, title I, § 139(c), Apr. 2, 1982, 96 Stat. 42; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 274 (Mar. 3, 1911, ch. 231, § 166, 36 Stat. 1140).
Words “Attorney General” were substituted for “attorney or solicitor appearing in behalf of the United States,” in view of section 309 of title 5, U.S.C., 1940 ed., Executive Departments and Government Officers and Employees.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”, and “judge” for “commissioner” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 2505. Trial before judges
Any judge of the United States Court of Federal Claims may sit at any place within the United States to take evidence and enter judgment.
(June 25, 1948, ch. 646, 62 Stat. 976; Sept. 3, 1954, ch. 1263, § 54(a), (b), 68 Stat. 1246; Pub. L. 97–164, title I, § 139(d), Apr. 2, 1982, 96 Stat. 42; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 275 and 275a (Mar. 3, 1911, ch. 231, § 167, 36 Stat. 1140; Feb. 24, 1925, ch. 301, § 2, 43 Stat. 965; June 23, 1930, ch. 573, § 1, 46 Stat. 799; Oct. 16, 1941, ch. 443, 55 Stat. 741).
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims” and “enter judgment” for “report findings”.
1954—Act Sept. 3, 1954, substituted “Trial before judges” for “Place of taking evidence” in section catchline and repealed second par. relating to taking of testimony.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 2506. Interest of witness
A witness in a suit in the United States Court of Federal Claims shall not be exempt or disqualified because he is a party to or interested in such suit.
(June 25, 1948, ch. 646, 62 Stat. 977; Pub. L. 97–164, title I, § 139(e), Apr. 2, 1982, 96 Stat. 42; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 274 (Mar. 3, 1911, ch. 231, § 186, 36 Stat. 1143; Feb. 5, 1912, ch. 28, 37 Stat. 61).
A provision that a witness should not be disqualified by color was omitted as obsolete and unnecessary, since no such disqualification could be invoked in absence of statutory authority.
A provision that the United States could examine any plaintiff or party interested is covered by the word “exempt” in the revised section, and by section 2504 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 2507. Calls and discovery(a) The United States Court of Federal Claims may call upon any department or agency of the United States or upon any party for any information or papers, not privileged, for purposes of discovery or for use as evidence. The head of any department or agency may refuse to comply with a call issued pursuant to this subsection when, in his opinion, compliance will be injurious to the public interest.

(b) Without limitation on account of anything contained in subsection (a) of this section, the court may, in accordance with its rules, provide additional means for the discovery of any relevant facts, books, papers, documents or tangible things, not privileged.

(c) The Court of Federal Claims may use all recorded and printed reports made by the committees of the Senate or House of Representatives.

(June 25, 1948, ch. 646, 62 Stat. 977; Sept. 3, 1954, ch. 1263, § 55(a)–(c), 68 Stat. 1247; Pub. L. 97–164, title I, § 139(f), Apr. 2, 1982, 96 Stat. 42; Pub. L. 102–572, title IX, § 902(a), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 272 (Mar. 3, 1911, ch. 231, § 164, 36 Stat. 1140).
Words “or agency” were added. (See reviser’s note under section 1345 of this title.)
Changes were made in phraseology.

Editorial Notes
Amendments1992—Subsec. (a). Pub. L. 102–572, § 902(a)(1), substituted “United States Court of Federal Claims” for “United States Claims Court”.
Subsec. (c). Pub. L. 102–572, § 902(a)(2), substituted “Court of Federal Claims” for “Claims Court”.
1982—Subsec. (a). Pub. L. 97–164, § 139(f)(1), substituted “United States Claims Court” for “Court of Claims”.
Subsec. (c). Pub. L. 97–164, § 139(f)(2), substituted “Claims Court” for “Court of Claims”.
1954—Act Sept. 3, 1954, substituted “Calls and discovery” for “Calls on departments for information” in section catchline, designated existing provisions as subsec. (a), and added subsecs. (b) and (c).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 2508. Counterclaim or set-off; registration of judgment
Upon the trial of any suit in the United States Court of Federal Claims in which any setoff, counterclaim, claim for damages, or other demand is set up on the part of the United States against any plaintiff making claim against the United States in said court, the court shall hear and determine such claim or demand both for and against the United States and plaintiff.
If upon the whole case it finds that the plaintiff is indebted to the United States it shall render judgment to that effect, and such judgment shall be final and reviewable.
The transcript of such judgment, filed in the clerk’s office of any district court, shall be entered upon the records and shall be enforceable as other judgments.
(June 25, 1948, ch. 646, 62 Stat. 977; July 28, 1953, ch. 253, § 10, 67 Stat. 227; Sept. 3, 1954, ch. 1263, § 47(a), 68 Stat. 1243; Pub. L. 97–164, title I, § 139(g), Apr. 2, 1982, 96 Stat. 42; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 252 (Mar. 3, 1911, ch. 231, § 146, 36 Stat. 1137).
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.
1954—Act Sept. 3, 1954, struck out “United States” from name of Court of Claims in first par.
1953—Act July 28, 1953, substituted “United States Court of Claims” for “Court of Claims” in first par., and substituted “shall be enforceable as other judgments” for “be a judgment of such district court and enforceable as such” in third par.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 2509. Congressional reference cases(a) Whenever a bill, except a bill for a pension, is referred by either House of Congress to the chief judge of the United States Court of Federal Claims pursuant to section 1492 of this title, the chief judge shall designate a judge as hearing officer for the case and a panel of three judges of the court to serve as a reviewing body. One member of the review panel shall be designated as presiding officer of the panel.

(b) Proceedings in a congressional reference case shall be under rules and regulations prescribed for the purpose by the chief judge who is hereby authorized and directed to require the application of the pertinent rules of practice of the Court of Federal Claims insofar as feasible. Each hearing officer and each review panel shall have authority to do and perform any acts which may be necessary or proper for the efficient performance of their duties, including the power of subpena and the power to administer oaths and affirmations. None of the rules, rulings, findings, or conclusions authorized by this section shall be subject to judicial review.

(c) The hearing officer to whom a congressional reference case is assigned by the chief judge shall proceed in accordance with the applicable rules to determine the facts, including facts relating to delay or laches, facts bearing upon the question whether the bar of any statute of limitation should be removed, or facts claimed to excuse the claimant for not having resorted to any established legal remedy. He shall append to his findings of fact conclusions sufficient to inform Congress whether the demand is a legal or equitable claim or a gratuity, and the amount, if any, legally or equitably due from the United States to the claimant.

(d) The findings and conclusions of the hearing officer shall be submitted by him, together with the record in the case, to the review panel for review by it pursuant to such rules as may be provided for the purpose, which shall include provision for submitting the report of the hearing officer to the parties for consideration, exception, and argument before the panel. The panel, by majority vote, shall adopt or modify the findings or the conclusions of the hearing officer.

(e) The panel shall submit its report to the chief judge for transmission to the appropriate House of Congress.

(f) Any act or failure to act or other conduct by a party, a witness, or an attorney which would call for the imposition of sanctions under the rules of practice of the Court of Federal Claims shall be noted by the panel or the hearing officer at the time of occurrence thereof and upon failure of the delinquent or offending party, witness, or attorney to make prompt compliance with the order of the panel or the hearing officer a full statement of the circumstances shall be incorporated in the report of the panel.

(g) The Court of Federal Claims is hereby authorized and directed, under such regulations as it may prescribe, to provide the facilities and services of the office of the clerk of the court for the filing, processing, hearing, and dispatch of congressional reference cases and to include within its annual appropriations the costs thereof and other costs of administration, including (but without limitation to the items herein listed) the salaries and traveling expenses of the judges serving as hearing officers and panel members, mailing and service of process, necessary physical facilities, equipment, and supplies, and personnel (including secretaries and law clerks).

(June 25, 1948, ch. 646, 62 Stat. 977; Pub. L. 89–681, § 2, Oct. 15, 1966, 80 Stat. 958; Pub. L. 97–164, title I, § 139(h), Apr. 2, 1982, 96 Stat. 42; Pub. L. 102–572, title IX, § 902(a), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 257 (Mar. 3, 1911, ch. 231, § 151, 36 Stat. 1138).
Jurisdiction provisions of section 257 of title 28, U.S.C., 1940 ed., appear in section 1492 of this title.
A provision as to the court’s power to render judgment on a referred claim and its duty to report thereon to Congress, was omitted from this section as covered by sections 791(c) and 1492 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Subsec. (a). Pub. L. 102–572, § 902(a)(1), substituted “United States Court of Federal Claims” for “United States Claims Court”.
Subsecs. (b), (f), (g). Pub. L. 102–572, § 902(a)(2), substituted “Court of Federal Claims” for “Claims Court”.
1982—Subsec. (a). Pub. L. 97–164, § 139(h)(1), substituted “chief judge” for “chief commissioner” wherever appearing, “United States Claims Court” for “Court of Claims”, “judge as hearing officer” for “trial commissioner”, “judges” for “commissioners”, and “presiding officer” for “presiding commissioner”.
Subsec. (b). Pub. L. 97–164, § 139(h)(2)(A)–(C), substituted “chief judge” for “chief commissioner”, “Claims Court” for “Court of Claims”, and “hearing officer” for “trial commissioner”.
Subsec. (c). Pub. L. 97–164, § 139(h)(2)(A), (B), substituted “hearing officer” for “trial commissioner” and “chief judge” for “chief commissioner”.
Subsec. (d). Pub. L. 97–164, § 139(h)(2)(A), (D), substituted “hearing officer” for “trial commissioner” wherever appearing and struck out “of commissioners” after “review panel”.
Subsec. (e). Pub. L. 97–164, § 139(h)(2)(B), substituted “chief judge” for “chief commissioner”.
Subsec. (f). Pub. L. 97–164, § 139(h)(2)(A), (C), substituted “Claims Court” for “Court of Claims”, and “hearing officer” for “trial commissioner” wherever appearing.
Subsec. (g). Pub. L. 97–164, § 139(h)(2)(C), (E), substituted “Claims Court” for “Court of Claims” and “judges serving as hearing officers” for “commissioners serving as trial commissioners”.
1966—Pub. L. 89–681 substituted provisions for reference of bills to the chief commissioner of the Court of Claims pursuant to section 1492 of this title for provisions calling simply for reference to the Court of Claims, substituted provisions naming the trial commissioner to whom a reference case is assigned by the chief commissioner for provisions simply naming the Court of Claims as the agency by which findings and conclusions are made, and inserted provisions for the designation of a trial commissioner and reviewing body consisting of three other commissioners, the promulgation of rules and regulations for Congressional reference cases by the chief commissioner, the procedure to be followed, and the supplying of facilities and personnel for the dispatch of Congressional reference cases.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 2510. Referral of cases by Comptroller General(a) The Comptroller General may transmit to the United States Court of Federal Claims for trial and adjudication any claim or matter of which the Court of Federal Claims might take jurisdiction on the voluntary action of the claimant, together with all vouchers, papers, documents, and proofs pertaining thereto.

(b) The Court of Federal Claims shall proceed with the claims or matters so referred as in other cases pending in such Court and shall render judgment thereon.

(June 25, 1948, ch. 646, 62 Stat. 977; July 28, 1953, ch. 253, § 11, 67 Stat. 227; Sept. 3, 1954, ch. 1263, § 47(b), 68 Stat. 1243; Pub. L. 95–563, § 14(h)(1), (2)(A), Nov. 1, 1978, 92 Stat. 2390; Pub. L. 97–164, title I, § 139(i)(1), Apr. 2, 1982, 96 Stat. 43; Pub. L. 102–572, title IX, § 902(a), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 254 and 255 (Mar. 3, 1911, ch. 231, §§ 148, 149, 36 Stat. 1137, 1138; June 10, 1921, ch. 18, § 304, 42 Stat. 24).
Section consolidates procedural provisions of sections 254 and 255 of title 28, U.S.C., 1940 ed., relating to departmental reference cases.
Jurisdiction provisions of such section 254 appear in section 1493 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court” and “Court of Federal Claims” for “Claims Court” wherever appearing.
1982—Pub. L. 97–164 substituted “Referral of cases by Comptroller General” for “Referral of cases by the Comptroller General or the head of an executive department or agency” in section catchline.
Subsec. (a). Pub. L. 97–164 substituted “transmit to the United States Claims Court for trial and adjudication any claim or matter of which the Claims Court might take jurisdiction” for “transmit to the Court of Claims for trial and adjudication any claim or matter of which the Court of Claims might take jurisdiction” in first sentence of subsec. (a). The second sentence of subsec. (a) was redesignated (b).
Subsec. (b). Pub. L. 97–164 designated as subsec. (b) the former second sentence of subsec. (a) and substituted “The Claims Court” for “The Court of Claims” and “Court” for “court”. Former subsec. (b), which provided that the head of any executive department or agency could, with the prior approval of the Attorney General, refer to the Court of Claims for judicial review any final decision rendered by a board of contract appeals pursuant to the terms of any contract with the United States awarded by that department or agency which such head of such department or agency had concluded was not entitled to finality pursuant to the review standards specified in section 10(b) of the Contracts Disputes Act of 1978, with the head of each executive department or agency to make any referral under this section within 120 days of the receipt of a copy of the final appeal decision, that the Court of Claims was to review the matter referred in accordance with the standards specified in section 10(b) of the Contracts Disputes Act of 1978, and that the court was to proceed with judicial review on the administrative record made before the board of contract appeals on matters so referred as in other cases pending in such court, determine the issue of finality of the appeal decision, and render judgment thereon, take additional evidence, or remand the matter pursuant to the authority specified in section 1491 of this title was struck out.
1978—Pub. L. 95–563, inserted “or the head of an executive department or agency” in section catchline, designated existing provisions as subsec. (a), and added subsec. (b).
1954—Act Sept. 3, 1954, substituted “Referral of cases by Comptroller General” for “Departmental reference cases” in section catchline.
1953—Act July 28, 1953, struck out provisions relating to procedure in connection with departmental reference cases provided for by former section 1493 of this title; and, in connection with trial and adjudication of cases referred by the Comptroller General, inserted provision for rendering judgment, and struck out requirement that such cases be transmitted through the Secretary of the Treasury.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–563 effective with respect to contracts entered into 120 days after Nov. 1, 1978, and, at the election of the contractor, with respect to any claim pending at such time before the contracting officer or initiated thereafter, see section 16 of Pub. L. 95–563, Nov. 1, 1978, 92 Stat. 2391, formerly set out as an Effective Date note under section 601 of former Title 41, Public Contracts.



§ 2511. Accounts of officers, agents or contractors
Notice of suit under section 1494 of this title shall be given to the Attorney General, to the Comptroller General, and to the head of the department requested to settle the account in question.
The judgment of the United States Court of Federal Claims in such suit shall be conclusive upon the parties, and payment of the amount found due shall discharge the obligation.
The transcript of such judgment, filed in the clerk’s office of any district court, shall be entered upon the records, and shall be enforceable as other judgments.
(June 25, 1948, ch. 646, 62 Stat. 977; July 28, 1953, ch. 253, § 12, 67 Stat. 227; Pub. L. 97–164, title I, § 139(j), Apr. 2, 1982, 96 Stat. 43; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 287 (Mar. 3, 1911, ch. 231, § 180, 36 Stat. 1141; Feb. 13, 1925, ch. 229, § 3, 43 Stat. 939).
Words “The Attorney General shall represent the United States at the hearing of said cause” were omitted as covered by sections 309 and 310 of title 5, U.S.C., 1940 ed., Executive Departments and Government Officers and Employees.
Jurisdiction provisions of section 287 of title 28, U.S.C., 1940 ed., appear in section 1494 of this title.
A provision for continuances was omitted as unnecessary, in view of the inherent power of the court to grant continuances in any suit.
A provision in section 287 of title 28, U.S.C., 1940 ed., that section 274 of title 28, U.S.C., 1940 ed., should apply to cases under such section 287 was omitted as covered by section 2504 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “The judgment of the United States Claims Court in such suit shall be conclusive” for “The judgment of the Court of Claims in such suit, or of the Supreme Court upon review, shall be conclusive”.
1953—Act July 28, 1953, inserted “to the Comptroller General,” in first par., struck out third par. which provided for accrual to the United States of a right of action upon the judgment, with a limitation period extending to three years after judgment, and inserted provisions for filing and recording the transcript of such judgment in the clerk’s office of any district court and for enforcement thereof.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 2512. Disbursing officers; relief
Whenever the United States Court of Federal Claims finds that any loss by a disbursing officer of the United States was without his fault or negligence, it shall render a judgment setting forth the amount thereof, and the Government Accountability Office shall allow the officer such amount as a credit in the settlement of his accounts.
(June 25, 1948, ch. 646, 62 Stat. 978; Pub. L. 97–164, title I, § 139(j)(2), Apr. 2, 1982, 96 Stat. 43; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 253 (Mar. 3, 1911, ch. 231, § 147, 36 Stat. 1137; June 10, 1921, ch. 18, § 304, 42 Stat. 24).
Words “paymaster, quartermaster, commissary of subsistence, or other” were omitted as covered by words “disbursing officer of the United States”. (See reviser’s note under section 1496 of this title.)
Changes were made in phraseology.

Editorial Notes
Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 2513. Unjust conviction and imprisonment(a) Any person suing under section 1495 of this title must allege and prove that:(1) His conviction has been reversed or set aside on the ground that he is not guilty of the offense of which he was convicted, or on new trial or rehearing he was found not guilty of such offense, as appears from the record or certificate of the court setting aside or reversing such conviction, or that he has been pardoned upon the stated ground of innocence and unjust conviction and

(2) He did not commit any of the acts charged or his acts, deeds, or omissions in connection with such charge constituted no offense against the United States, or any State, Territory or the District of Columbia, and he did not by misconduct or neglect cause or bring about his own prosecution.


(b) Proof of the requisite facts shall be by a certificate of the court or pardon wherein such facts are alleged to appear, and other evidence thereof shall not be received.

(c) No pardon or certified copy of a pardon shall be considered by the United States Court of Federal Claims unless it contains recitals that the pardon was granted after applicant had exhausted all recourse to the courts and that the time for any court to exercise its jurisdiction had expired.

(d) The Court may permit the plaintiff to prosecute such action in forma pauperis.

(e) The amount of damages awarded shall not exceed $100,000 for each 12-month period of incarceration for any plaintiff who was unjustly sentenced to death and $50,000 for each 12-month period of incarceration for any other plaintiff.

(June 25, 1948, ch. 646, 62 Stat. 978; Sept. 3, 1954, ch. 1263, § 56, 68 Stat. 1247; Pub. L. 97–164, title I, § 139(j)(2), Apr. 2, 1982, 96 Stat. 43; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 108–405, title IV, § 431, Oct. 30, 2004, 118 Stat. 2293.)

Historical and Revision NotesBased on sections 729–732 of title 18, U.S.C., 1940 ed., Crimes and Criminal Procedure (May 24, 1938, ch. 266, §§ 1–4, 52 Stat. 438.)
Sections 729–732 of title 18, U.S.C., 1940 ed., were consolidated and completely rewritten in order to clarify ambiguities which made the statute unworkable as enacted originally. Jurisdictional provisions of section 729 of title 18, U.S.C., 1940 ed., are incorporated in section 1495 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments2004—Subsec. (e). Pub. L. 108–405 substituted “exceed $100,000 for each 12-month period of incarceration for any plaintiff who was unjustly sentenced to death and $50,000 for each 12-month period of incarceration for any other plaintiff” for “exceed the sum of $5,000”.
1992—Subsec. (c). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Subsec. (c). Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.
1954—Subsec. (c). Act Sept. 3, 1954, substituted “considered by” for “filed with”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 2514. Forfeiture of fraudulent claims
A claim against the United States shall be forfeited to the United States by any person who corruptly practices or attempts to practice any fraud against the United States in the proof, statement, establishment, or allowance thereof.
In such cases the United States Court of Federal Claims shall specifically find such fraud or attempt and render judgment of forfeiture.
(June 25, 1948, ch. 646, 62 Stat. 978; Pub. L. 97–164, title I, § 139(j)(2), Apr. 2, 1982, 96 Stat. 43; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 279 and 280 (Mar. 3, 1911, ch. 231, §§ 172, 173, 36 Stat. 1141).
A provision of section 279 of title 28, U.S.C., 1940 ed., that a judgment of forfeiture shall forever bar the prosecution of the claim was omitted as covered by section 2518 of this title.
A provision of section 280 of title 28, U.S.C., 1940 ed., barring allowance by accounting officers of fraudulent claims under Act June 16, 1874, 18 Stat. 75, was omitted as obsolete.
A provision of section 280 of title 28, U.S.C., 1940 ed., barring allowance of fraudulent claims by Congress was omitted as unnecessary and superfluous.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 2515. New trial; stay of judgment(a) The United States Court of Federal Claims may grant a plaintiff a new trial on any ground established by rules of common law or equity applicable as between private parties.

(b) Such court, at any time while any suit is pending before it, or after proceedings for review have been instituted, or within two years after the final disposition of the suit, may grant the United States a new trial and stay the payment of any judgment upon satisfactory evidence, cumulative or otherwise, that any fraud, wrong, or injustice has been done the United States.

(June 25, 1948, ch. 646, 62 Stat. 978; Pub. L. 97–164, title I, § 139(j)(2), Apr. 2, 1982, 96 Stat. 43; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., §§ 281 and 282 (Mar. 3, 1911, ch. 231, §§ 174, 175, 36 Stat. 1141).
Words “but until an order is made staying the payment of a judgment, the same shall be payable and paid as on March 3, 1911, was provided by law,” in section 282 of title 28, U.S.C., 1940 ed., were omitted as surplusage.
Changes were made in phraseology.

Editorial Notes
Amendments1992—Subsec. (a). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Subsec. (a). Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 2516. Interest on claims and judgments(a) Interest on a claim against the United States shall be allowed in a judgment of the United States Court of Federal Claims only under a contract or Act of Congress expressly providing for payment thereof.

(b) Interest on a judgment against the United States affirmed by the Supreme Court after review on petition of the United States is paid at a rate equal to the weekly average 1-year constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the calendar week preceding the date of the judgment.

(June 25, 1948, ch. 646, 62 Stat. 978; Sept. 3, 1954, ch. 1263, § 57, 68 Stat. 1248; Pub. L. 97–164, title I, § 139(j)(2), title III, § 302(d), Apr. 2, 1982, 96 Stat. 43, 56; Pub. L. 97–258, § 2(g)(5), (m)(3), Sept. 13, 1982, 96 Stat. 1061, 1062; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 106–554, § 1(a)(7) [title III, § 307(d)(2)], Dec. 21, 2000, 114 Stat. 2763, 2763A–636.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 284 and section 226 of title 31, U.S.C., 1940 ed., Money and Finance (Sept. 30, 1890, ch. 1126, § 1, 26 Stat. 537; Mar. 3, 1911, ch. 231, § 177, 36 Stat. 1141; Nov. 23, 1921, ch. 136, § 1324(b), 42 Stat. 316; June 2, 1924, ch. 234, § 1020, 43 Stat. 346; Feb. 13, 1925, ch. 229, § 3(c), 43 Stat. 939; Feb. 26, 1926, ch. 27, §§ 1117, 1200, 44 Stat. 119, 125; May 29, 1928, ch. 852, § 615(a), 45 Stat. 877; June 22, 1936, ch. 690, § 808, 49 Stat. 1746).
Subdivision (b) of section 284 of title 28, U.S.C., 1940 ed., was omitted as covered by section 3771 of title 26, U.S.C., 1940 ed., Internal Revenue Code. Such omission required the exception in subdivision (a) of such section 284, reading: “except as provided in subdivision (b)”, to be changed to read: “or Act of Congress expressly providing for payment thereof.”
Subsection (b) of this section is based on the last sentence of section 226 of title 31, U.S.C., 1940 ed., Money and Finance.
Changes were made in phraseology.









1982 Act


Revised SectionSource (U.S. Code)Source (Statutes at Large)


28:2516(b)28:2516(b)(1st sentence words before “from the date”).


Section 2(g)(5) of the bill restates 28:2516(b) because the provisions in 28:2516(b) on the periods for computing interest were superseded by the source provisions restated in section 1304 of the revised title 31.

Editorial Notes
Amendments2000—Subsec. (b). Pub. L. 106–554 substituted “the weekly average 1-year constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the calendar week preceding” for “the coupon issue yield equivalent (as determined by the Secretary of the Treasury) of the average accepted auction price for the last auction of fifty-two week United States Treasury bills settled immediately before”.
1992—Subsec. (a). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Subsec. (a). Pub. L. 97–164, § 139(j)(2), substituted “United States Claims Court” for “Court of Claims”.
Subsec. (b). Pub. L. 97–258 substituted provisions that interest on a judgment against the United States is paid at a rate equal to the coupon issue yield equivalent of the average accepted auction price for the last auction of fifty-two week United States Treasury bills settled immediately before the date of judgment for provisions that such interest would be paid at the rate of four percent per annum from the date of the filing of the transcript of the judgment in the Treasury Department to the date of mandate of affirmance by the Supreme Court and that the interest would not be allowed for any period after the term of the Supreme Court at which the judgment was affirmed, and repealed the amendment made by Pub. L. 97–164, § 302(d), eff. Oct. 1, 1982. See, also, section 1304(b) of Title 31, Money and Finance.
Pub. L. 97–164, §§ 302(d), 402, eff. Oct. 1, 1982, struck out “at the rate of four percent per annum” and all that follows through “affirmance” and inserted in lieu thereof “, from the date of the filing of the transcript of the judgment in the General Accounting Office to the date of the mandate of the affirmance, at a rate of interest equal to the coupon issue yield equivalent (as determined by the Secretary of the Treasury) of the average accepted auction price for the last auction of fifty-two week United States Treasury bills settled immediately prior to the date of the judgment”.
1954—Subsec. (b). Act Sept. 3, 1954, inserted “for any period” after “allowed” in last sentence.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentPub. L. 97–258, § 2(g)(5), Sept. 13, 1982, 96 Stat. 1061, provided that the amendment made by that section is effective Oct. 1, 1982.

RepealsPub. L. 97–164, title III, § 302(d), Apr. 2, 1982, 96 Stat. 56, cited as a credit to this section, was repealed by Pub. L. 97–258, § 2(m)(3), Sept. 13, 1982, 96 Stat. 1062, eff. Oct. 1, 1982.



§ 2517. Payment of judgments(a) Except as provided by chapter 71 of title 41, every final judgment rendered by the United States Court of Federal Claims against the United States shall be paid out of any general appropriation therefor, on presentation to the Secretary of the Treasury of a certification of the judgment by the clerk and chief judge of the court.

(b) Payment of any such judgment and of interest thereon shall be a full discharge to the United States of all claims and demands arising out of the matters involved in the case or controversy, unless the judgment is designated a partial judgment, in which event only the matters described therein shall be discharged.

(June 25, 1948, ch. 646, 62 Stat. 979; Pub. L. 95–563, § 14(e), (f), Nov. 1, 1978, 92 Stat. 2390; Pub. L. 97–164, title I, § 139(k), Apr. 2, 1982, 96 Stat. 43; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 104–316, title II, § 202(l), Oct. 19, 1996, 110 Stat. 3843; Pub. L. 111–350, § 5(g)(11), Jan. 4, 2011, 124 Stat. 3848.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 285, and sections 225, 228, of title 31, U.S.C., 1940 ed., Money and Finance, (R.S. §§ 236, 1089; Feb. 18, 1904, ch. 160, § 1, 33 Stat. 41; Mar. 3, 1911, ch. 231, § 178, 36 Stat. 1141; June 10, 1921, ch. 18, §§ 304, 305, 42 Stat. 24; Feb. 13, 1925, ch. 229, § 3(c), 43 Stat. 939).
Section consolidates section 285 of title 28, U.S.C., 1940 ed., and sections 225 and 228 of title 31, U.S.C., 1940 ed., Money and Finance.
Words “chief judge” were substituted for “the chief justice, or, in his absence, by the presiding judge of said court” in section 225 of title 31, U.S.C., 1940 ed., Money and Finance, in conformity with chapter 7 of this title.
Words “or, on review, by the Supreme Court, where the same are affirmed in favor of the claimant” in section 225 of title 31, U.S.C., 1940 ed., were omitted as unnecessary.
Provisions of section 228 of title 31, U.S.C., 1940 ed., for payment of district court judgments are incorporated in section 2414 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments2011—Subsec. (a). Pub. L. 111–350 substituted “chapter 71 of title 41” for “the Contract Disputes Act of 1978”.
1996—Subsec. (a). Pub. L. 104–316 substituted “Secretary of the Treasury” for “General Accounting Office”.
1992—Subsec. (a). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Subsec. (a). Pub. L. 97–164, § 139(k)(1), substituted “United States Claims Court” for “Court of Claims”.
Subsec. (b). Pub. L. 97–164, § 139(k)(2), struck out the comma after “shall be discharged” thereby correcting a technical error in the directory language in Pub. L. 95–563 which placed both a comma and a period after “shall be discharged”.
1978—Subsec. (a). Pub. L. 95–563, § 14(e), inserted Contract Disputes Act of 1978 exception.
Subsec. (b). Pub. L. 95–563, § 14(f), inserted provision relating to discharge of partial judgments.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–563 effective with respect to contracts entered into 120 days after Nov. 1, 1978, and, at the election of the contractor, with respect to any claim pending at such time before the contracting officer or initiated thereafter, see section 16 of Pub. L. 95–563, Nov. 1, 1978, 92 Stat. 2391, formerly set out as an Effective Date note under section 601 of former Title 41, Public Contracts.



[§ 2518. Repealed. Pub. L. 97–164, title I, § 139(l), Apr. 2, 1982, 96 Stat. 43]

Section, act June 25, 1948, ch. 646, 62 Stat. 979, related to certification of Court of Claims judgments for appropriation.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.



§ 2519. Conclusiveness of judgment
A final judgment of the United States Court of Federal Claims against any plaintiff shall forever bar any further claim, suit, or demand against the United States arising out of the matters involved in the case or controversy.
(June 25, 1948, ch. 646, 62 Stat. 979; Pub. L. 97–164, title I, § 139(m), Apr. 2, 1982, 96 Stat. 43; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 286 (Mar. 3, 1911, ch. 231, § 179, 36 Stat. 1141).
Changes were made in phraseology.

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



[§ 2520. Repealed. Pub. L. 106–518, title II, § 207, Nov. 13, 2000, 114 Stat. 2414]

Section, acts June 25, 1948, ch. 646, 62 Stat. 979; Sept. 3, 1954, ch. 1263, § 58, 68 Stat. 1248; Pub. L. 89–507, § 2, July 18, 1966, 80 Stat. 308; Pub. L. 97–164, title I, § 139(n)(1)–(3), Apr. 2, 1982, 96 Stat. 43, 44; Pub. L. 100–702, title X, § 1012(a)(1), Nov. 19, 1988, 102 Stat. 4668; Pub. L. 102–572, title IX, § 902(a)(1), Oct. 29, 1992, 106 Stat. 4516, required the Court of Federal Claims to impose a fee not exceeding $120 for petition filings.



§ 2521. Subpoenas and incidental powers(a) Subpoenas requiring the attendance of parties or witnesses and subpoenas requiring the production of books, papers, documents or tangible things by any party or witness having custody or control thereof, may be issued for purposes of discovery or for use of the things produced as evidence in accordance with the rules and orders of the court. Such subpoenas shall be issued and served and compliance therewith shall be compelled as provided in the rules and orders of the court.

(b) The United States Court of Federal Claims shall have power to punish by fine or imprisonment, at its discretion, such contempt of its authority as—(1) misbehavior of any person in its presence or so near thereto as to obstruct the administration of justice;

(2) misbehavior of any of its officers in their official transactions; or

(3) disobedience or resistance to its lawful writ, process, order, rule, decree, or command.


(c) The United States Court of Federal Claims shall have such assistance in the carrying out of its lawful writ, process, order, rule, decree, or command as is available to a court of the United States. The United States marshal for any district in which the Court of Federal Claims is sitting shall, when requested by the chief judge of the Court of Federal Claims, attend any session of the Court of Federal Claims in such district.

(Added Sept. 3, 1954, ch. 1263, § 59(a), 68 Stat. 1248; amended Pub. L. 102–572, title IX, § 910(a), Oct. 29, 1992, 106 Stat. 4519.)

Editorial Notes
Amendments1992—Pub. L. 102–572 inserted “and incidental powers” in section catchline, designated existing provisions as subsec. (a), and added subsecs. (b) and (c).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.



§ 2522. Notice of appeal
Review of a decision of the United States Court of Federal Claims shall be obtained by filing a notice of appeal with the clerk of the Court of Federal Claims within the time and in the manner prescribed for appeals to United States courts of appeals from the United States district courts.
(Added Pub. L. 97–164, title I, § 139(q)(1), Apr. 2, 1982, 96 Stat. 44; amended Pub. L. 102–572, title IX, § 902(a), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court” and “Court of Federal Claims” for “Claims Court”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of this title.

Effective DateSection effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.




[CHAPTER 167—REPEALED]
[§§ 2601 to 2604. Repealed. Pub. L. 97–164, title I, § 140, Apr. 2, 1982, 96 Stat. 44]

Section 2601, acts June 25, 1948, ch. 646, 62 Stat. 979; June 2, 1970, Pub. L. 91–271, title I, § 103, 84 Stat. 275; Oct. 10, 1980, Pub. L. 96–417, title IV, § 403(a)–(d), title V, § 501(27), (28), 94 Stat. 1740–1742, provided for appeals to the Court of Customs and Patent Appeals from final judgments or orders of the Court of International Trade and for the procedures to be followed in such appeals. See section 1295(a)(5) of this title.


Section 2602, acts June 25, 1948, ch. 646, 62 Stat. 980; Oct. 14, 1966, Pub. L. 89–651, § 8(c)(3), 80 Stat. 902; June 2, 1970, Pub. L. 91–271, title I, § 104, 84 Stat. 276; Oct. 10, 1980, Pub. L. 96–417, title IV, § 403(e)(1), 94 Stat. 1741, provided for the precedence of enumerated civil actions in the Court of Customs and Patent Appeals. See section 1296 of this title.


Section 2603, added Pub. L. 96–417, title IV, § 404(a), Oct. 10, 1980, 94 Stat. 1741, provided that, except as provided in section 2639 or 2641(b) of this title or in the rules prescribed by the court, the Federal Rules of Evidence would apply in the Court of Customs and Patent Appeals in any appeal from the Court of International Trade.


Section 2604, added Pub. L. 96–417, title IV, § 405(a), Oct. 10, 1980, 94 Stat. 1741, authorized the chief judge of the Court of Customs and Patent Appeals to summon annually the judges of the court to a judicial conference for the purpose of considering the business of the court and improvements in the administration of justice of the court.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as an Effective Date of 1982 Amendment note under section 171 of this title.



CHAPTER 169—COURT OF INTERNATIONAL TRADE PROCEDURE



Sec.


2631.Persons entitled to commence a civil action.


2632.Commencement of a civil action.


2633.Procedure and fees.


2634.Notice.


2635.Filing of official documents.


2636.Time for commencement of action.


2637.Exhaustion of administrative remedies.


2638.New grounds in support of a civil action.


2639.Burden of proof; evidence of value.


2640.Scope and standard of review.


2641.Witnesses; inspection of documents.


2642.Analysis of imported merchandise.


2643.Relief.


2644.Interest.


2645.Decisions.


2646.Retrial or rehearing.


[2647.Repealed.]




Editorial Notes
Amendments1984—Pub. L. 98–620 title IV, § 402(29)(G), Nov. 8, 1984, 98 Stat. 3359, struck out item 2647 “Precedence of cases”.
1980—Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1730, substituted “COURT OF INTERNATIONAL TRADE PROCEDURE” for “CUSTOMS COURT PROCEDURE” in chapter heading, “Persons entitled to commence a civil action” for “Time for commencement of action” in item 2631, “Commencement of a civil action” for “Customs Court procedures and fees” in item 2632, “Procedure and fees” for “Precedence of cases” in item 2633, “Filing of official documents” for “Burden of proof; evidence of value” in item 2635, “Time for commencement of action” for “Analysis of imported merchandise” in item 2636, “Exhaustion of administrative remedies” for “Witnesses; inspection of documents” in item 2637, “New grounds in support of a civil action” for “Decisions; findings of fact and conclusions of law; effect of opinions” in item 2638, “Burden of proof; evidence of value” for “Retrial or rehearing” in item 2639, and added items 2640 to 2647.
1979—Pub. L. 96–39, title X, § 1001(b)(4)(F), July 26, 1979, 93 Stat. 306, substituted “Precedence of cases” for “Precedence of American manufacturer, producer, or wholesaler cases” in item 2633.
1970—Pub. L. 91–271, title I, § 123(e), June 2, 1970, 84 Stat. 282, substituted “Time for commencement of action” for “Appeal for reappraisement; assignment to single judge; hearing” in item 2631, “Customs Court procedures and fees” for “Notice” in item 2632, “Precedence of American manufacturer, producer, or wholesaler cases” for “Evidence of value, upon reappraisement; burden of proof” in item 2633, “Notice” for “Witnesses; inspection of documents” in item 2634, “Burden of proof; evidence of value” for “Decision of single judge in reappraisement appeal” in item 2635, “Analysis of imported merchandise” for “Review of single judge’s decision; disqualification of judges; remand; presumption” in item 2636, “Witnesses; inspection of documents” for “Review of decisions of divisions” in item 2637, “Decisions; findings of fact and conclusions of law; effect of opinions” for “Precedence of classification cases” in item 2638, and “Retrial or rehearing” for “Analysis of imported merchandise” in item 2639, and struck out item 2640 “Rehearing or retrial”, item 2641 “Frivolous protest or appeal”, and item 2642 “Amendment of protests, appeals, and pleadings”.
1949—Act May 24, 1949, ch. 139, § 121, 63 Stat. 106, substituted “Amendment of protests, appeals, and pleadings” for “Disqualification of judge” in item 2642.


§ 2631. Persons entitled to commence a civil action(a) A civil action contesting the denial of a protest, in whole or in part, under section 515 of the Tariff Act of 1930 may be commenced in the Court of International Trade by the person who filed the protest pursuant to section 514 of such Act, or by a surety on the transaction which is the subject of the protest.

(b) A civil action contesting the denial of a petition under section 516 of the Tariff Act of 1930 may be commenced in the Court of International Trade by the person who filed such petition.

(c) A civil action contesting a determination listed in section 516A of the Tariff Act of 1930 may be commenced in the Court of International Trade by any interested party who was a party to the proceeding in connection with which the matter arose.

(d)(1) A civil action to review any final determination of the Secretary of Labor under section 223 of the Trade Act of 1974 with respect to the eligibility of workers for adjustment assistance under such Act may be commenced in the Court of International Trade by a worker, group of workers, certified or recognized union, or authorized representative of such worker or group that applies for assistance under such Act and is aggrieved by such final determination.

(2) A civil action to review any final determination of the Secretary of Commerce under section 251 of the Trade Act of 1974 with respect to the eligibility of a firm for adjustment assistance under such Act may be commenced in the Court of International Trade by a firm or its representative that applies for assistance under such Act and is aggrieved by such final determination, or by any other interested domestic party that is aggrieved by such final determination.

(3) A civil action to review any final determination of the Secretary of Commerce under section 271 of the Trade Act of 1974 with respect to the eligibility of a community for adjustment assistance under such Act may be commenced in the Court of International Trade by a community that applies for assistance under such Act and is aggrieved by such final determination, or by any other interested domestic party that is aggrieved by such final determination.


(e) A civil action to review a final determination made under section 305(b)(1) of the Trade Agreements Act of 1979 may be commenced in the Court of International Trade by any person who was a party-at-interest with respect to such determination.

(f) A civil action involving an application for the issuance of an order directing the administering authority or the International Trade Commission to make confidential information available under section 777(c)(2) of the Tariff Act of 1930 may be commenced in the Court of International Trade by any interested party whose application for disclosure of such confidential information was denied under section 777(c)(1) of such Act.

(g)(1) A civil action to review any decision of the Secretary of the Treasury to deny a customs broker’s license under section 641(b)(2) or (3) of the Tariff Act of 1930, or to deny a customs broker’s permit under section 641(c)(1) of such Act, or to revoke such license or permit under section 641(b)(5) or (c)(2) of such Act, may be commenced in the Court of International Trade by the person whose license or permit was denied or revoked.

(2) A civil action to review any decision of the Secretary of the Treasury to revoke or suspend a customs broker’s license or permit or impose a monetary penalty in lieu thereof under section 641(d)(2)(B) of the Tariff Act of 1930 may be commenced in the Court of International Trade by the person against whom the decision was issued.

(3) A civil action to review any decision or order of the Customs Service to deny, suspend, or revoke accreditation of a private laboratory under section 499(b) of the Tariff Act of 1930 may be commenced in the Court of International Trade by the person whose accreditation was denied, suspended, or revoked.


(h) A civil action described in section 1581(h) of this title may be commenced in the Court of International Trade by the person who would have standing to bring a civil action under section 1581(a) of this title if he imported the goods involved and filed a protest which was denied, in whole or in part, under section 515 of the Tariff Act of 1930.

(i) Any civil action of which the Court of International Trade has jurisdiction, other than an action specified in subsections (a)–(h) of this section, may be commenced in the court by any person adversely affected or aggrieved by agency action within the meaning of section 702 of title 5.

(j)(1) Any person who would be adversely affected or aggrieved by a decision in a civil action pending in the Court of International Trade may, by leave of court, intervene in such action, except that—(A) no person may intervene in a civil action under section 515 or 516 of the Tariff Act of 1930;

(B) in a civil action under section 516A of the Tariff Act of 1930, only an interested party who was a party to the proceeding in connection with which the matter arose may intervene, and such person may intervene as a matter of right; and

(C) in a civil action under section 777(c)(2) of the Tariff Act of 1930, only a person who was a party to the investigation may intervene, and such person may intervene as a matter of right.


(2) In those civil actions in which intervention is by leave of court, the Court of International Trade shall consider whether the intervention will unduly delay or prejudice the adjudication of the rights of the original parties.


(k) In this section—(1) “interested party” has the meaning given such term in section 771(9) of the Tariff Act of 1930; and

(2) “party-at-interest” means—(A) a foreign manufacturer, producer, or exporter, or a United States importer, of merchandise which is the subject of a final determination under section 305(b)(1) of the Trade Agreements Act of 1979;

(B) a manufacturer, producer, or wholesaler in the United States of a like product;

(C) United States members of a labor organization or other association of workers whose members are employed in the manufacture, production, or wholesale in the United States of a like product;

(D) a trade or business association a majority of whose members manufacture, produce, or wholesale a like product in the United States,11 So in original. The comma probably should be a semicolon. and

(E) an association composed of members who represent parties-at-interest described in subparagraph (B), (C), or (D).



(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1730; amended Pub. L. 98–573, title II, § 212(b)(3), title VI, § 612(b)(3), Oct. 30, 1984, 98 Stat. 2983, 3034; Pub. L. 103–182, title VI, § 684(a)(2), Dec. 8, 1993, 107 Stat. 2219.)

Editorial Notes

References in TextSection 515 of the Tariff Act of 1930, referred to in subsecs. (a), (h), (j)(1)(A), is classified to section 1515 of Title 19, Customs Duties.
Section 514 of the Tariff Act of 1930, referred to in subsec. (a), is classified to section 1514 of Title 19.
Section 516 of the Tariff Act of 1930, referred to in subsecs. (b), (j)(1)(A), is classified to section 1516 of Title 19.
Section 516A of the Tariff Act of 1930, referred to in subsecs. (c), (j)(1)(B), is classified to section 1516a of Title 19.
The Trade Act of 1974, referred to in subsec. (d)(1) to (3), is Pub. L. 93–618, Jan. 3, 1975, 88 Stat. 1978, as amended, which is classified principally to chapter 12 (§ 2101 et seq.) of Title 19. Sections 223, 251, and 271 of the Trade Act of 1974 are classified to sections 2273, 2341, and 2371, respectively, of Title 19. Section 2371 of Title 19 was omitted from the Code as terminated Sept. 30, 1982. For complete classification of this Act to the Code, see References in Text note set out under section 2101 of Title 19 and Tables.
Section 305(b)(1) of the Trade Agreements Act of 1979, referred to in subsecs. (e), (k)(2)(A), is classified to section 2515(b)(1) of Title 19.
Section 777 of the Tariff Act of 1930, referred to in subsecs. (f), (j)(1)(C), is classified to section 1677f of Title 19.
Section 641 of the Tariff Act of 1930, referred to in subsec. (g), is classified to section 1641 of Title 19.
Section 499(b) of the Tariff Act of 1930, referred to in subsec. (g)(3), is classified to section 1499(b) of Title 19.
Section 771(9) of the Tariff Act of 1930, referred to in subsec. (k)(1), is classified to section 1677(9) of Title 19.

Prior ProvisionsA prior section 2631, acts June 25, 1948, ch. 646, 62 Stat. 980; May 24, 1949, ch. 139, § 122, 63 Stat. 106; June 2, 1970, Pub. L. 91–271, title I, § 112, 84 Stat. 278; Jan. 3, 1975, Pub. L. 93–618, title III, § 321(f)(2), 88 Stat. 2048, related to time for commencement of action, prior to the general revision of this chapter by Pub. L. 96–417. See section 2636 of this title.

Amendments1993—Subsec. (g)(3). Pub. L. 103–182 added par. (3).
1984—Subsec. (g). Pub. L. 98–573, § 212(b)(3), amended subsec. (g) generally. Prior to amendment, subsec. (g) read as follows:
“(1) A civil action to review any decision of the Secretary of the Treasury to deny or revoke a customhouse broker’s license under section 641(a) of the Tariff Act of 1930 may be commenced in the Court of International Trade by the person whose license was denied or revoked.
“(2) A civil action to review any order of the Secretary of the Treasury to revoke or suspend a customhouse broker’s license under section 641(b) of the Tariff Act of 1930 may be commenced in the Court of International Trade by the person whose license was revoked or suspended.”
Subsec. (k)(2)(E). Pub. L. 98–573, § 612(b)(3), added subpar. (E).

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by section 212(b)(3) of Pub. L. 98–573 effective on close of 180th day after Oct. 30, 1984, see section 214(d) of Pub. L. 98–573, set out as a note under section 1304 of Title 19, Customs Duties.
Amendment by section 612(b)(3) of Pub. L. 98–573 applicable with respect to investigations initiated by petition or by the administering authority under subtitle A or B of title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq., 1673 et seq.), and to reviews begun under section 751 of that Act (19 U.S.C. 1675), on or after Oct. 30, 1984, see section 626(b)(1) of Pub. L. 98–573, as amended, set out as a note under section 1671 of Title 19.

Effective DateChapter effective Nov. 1, 1980, unless otherwise provided, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, set out as an Effective Date of 1980 Amendment note under section 251 of this title.
Subsecs. (d) and (g) to (j) of this section applicable with respect to civil actions commenced on or after Nov. 1, 1980, see section 701(b)(1)(B) of Pub. L. 96–417.

Application of 1993 AmendmentFor purposes of applying amendment by Pub. L. 103–182, any decision or order of Customs Service denying, suspending, or revoking accreditation of a private laboratory on or after Dec. 8, 1993, and before regulations to implement 19 U.S.C. 1499(b) are issued to be treated as having been denied, suspended, or revoked under such section 1499(b), see section 684(b) of Pub. L. 103–182, formerly set out as a note under section 1581 of this title.


Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.



§ 2632. Commencement of a civil action(a) Except for civil actions specified in subsections (b) and (c) of this section, a civil action in the Court of International Trade shall be commenced by filing concurrently with the clerk of the court a summons and complaint, with the content and in the form, manner, and style prescribed by the rules of the court.

(b) A civil action in the Court of International Trade under section 515 or section 516 of the Tariff Act of 1930 shall be commenced by filing with the clerk of the court a summons, with the content and in the form, manner, and style prescribed by the rules of the court.

(c) A civil action in the Court of International Trade under section 516A of the Tariff Act of 1930 shall be commenced by filing with the clerk of the court a summons or a summons and a complaint, as prescribed in such section, with the content and in the form, manner, and style prescribed by the rules of the court.

(d) The Court of International Trade may prescribe by rule that any summons, pleading, or other paper mailed by registered or certified mail properly addressed to the clerk of the court with the proper postage affixed and return receipt requested shall be deemed filed as of the date of mailing.

(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1732.)

Editorial Notes

References in TextSections 515 and 516 of the Tariff Act of 1930, referred to in subsec. (b), are classified to sections 1515 and 1516, respectively, of Title 19, Customs Duties.
Section 516A of the Tariff Act of 1930, referred to in subsec. (c), is classified to section 1516a of Title 19.

Prior ProvisionsA prior section 2632, acts June 25, 1948, ch. 646, 62 Stat. 980; June 2, 1970, Pub. L. 91–271, title I, § 113, 84 Stat. 279; Jan. 3, 1975, Pub. L. 93–618, title III, § 321(f)(3), 88 Stat. 2048; July 26, 1979, Pub. L. 96–39, title X, § 1001(b)(4)(C), 93 Stat. 306, related to Customs Court procedure and fees, prior to the general revision of this chapter by Pub. L. 96–417. See section 2633 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSubsec. (a) of this section applicable with respect to civil actions commenced on or after Nov. 1, 1980, see section 701(b)(1)(B) of Pub. L. 96–417, set out as an Effective Date of 1980 Amendment note under section 251 of this title.



§ 2633. Procedure and fees(a) A filing fee shall be payable to the clerk of the Court of International Trade upon the commencement of a civil action in such court. The amount of the fee shall be prescribed by the rules of the court, but shall be not less than $5 nor more than the filing fee for commencing a civil action in a district court of the United States. The court may fix all other fees to be charged by the clerk of the court.

(b) The Court of International Trade shall prescribe rules governing the summons, pleadings, and other papers, for their amendment, service, and filing, for consolidations, severances, suspensions of cases, and for other procedural matters.

(c) All summons, pleadings, and other papers filed in the Court of International Trade shall be served on all parties in accordance with rules prescribed by the court. When the United States, its agencies, or its officers are adverse parties, service of the summons shall be made upon the Attorney General and the head of the Government agency whose action is being contested. When injunctive relief is sought, the summons, pleadings, and other papers shall also be served upon the named officials sought to be enjoined.

(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1732.)

Editorial Notes
Prior ProvisionsA prior section 2633, acts June 25, 1948, ch. 646, 62 Stat. 980; June 2, 1970, Pub. L. 91–271, title I, § 114, 84 Stat. 279; July 26, 1979, Pub. L. 96–39, title X, § 1001(b)(4)(D), 93 Stat. 306, related to precedence of cases, prior to the general revision of this chapter by Pub. L. 96–417. See section 2647 of this title.



§ 2634. Notice
Reasonable notice of the time and place of trial or hearing before the Court of International Trade shall be given to all parties to any civil action, as prescribed by the rules of the court.
(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1733.)

Editorial Notes
Prior ProvisionsA prior section 2634, acts June 25, 1948, ch. 646, 62 Stat. 981; June 2, 1970, Pub. L. 91–271, title I, § 115, 84 Stat. 280, related to notice, prior to the general revision of this chapter by Pub. L. 96–417. See section 2634 of this title.



§ 2635. Filing of official documents(a) In any action commenced in the Court of International Trade contesting the denial of a protest under section 515 of the Tariff Act of 1930 or the denial of a petition under section 516 of such Act, the Customs Service, as prescribed by the rules of the court, shall file with the clerk of the court, as part of the official record, any document, paper, information or data relating to the entry of merchandise and the administrative determination that is the subject of the protest or petition.

(b)(1) In any civil action commenced in the Court of International Trade under section 516A of the Tariff Act of 1930, within forty days or within such other period of time as the court may specify, after the date of service of a complaint on the administering authority established to administer title VII of the Tariff Act of 1930 or the United States International Trade Commission, the administering authority or the Commission shall transmit to the clerk of the court the record of such action, as prescribed by the rules of the court. The record shall, unless otherwise stipulated by the parties, consist of—(A) a copy of all information presented to or obtained by the administering authority or the Commission during the course of the administrative proceedings, including all governmental memoranda pertaining to the case and the record of ex parte meetings required to be maintained by section 777(a)(3) of the Tariff Act of 1930; and

(B)(i) a copy of the determination and the facts and conclusions of law upon which such determination was based, (ii) all transcripts or records of conferences or hearings, and (iii) all notices published in the Federal Register.



(2) The administering authority or the Commission shall identify and transmit under seal to the clerk of the court any document, comment, or information that is accorded confidential or privileged status by the Government agency whose action is being contested and that is required to be transmitted to the clerk under paragraph (1) of this subsection. Any such document, comment, or information shall be accompanied by a nonconfidential description of the nature of the material being transmitted. The confidential or privileged status of such material shall be preserved in the civil action, but the court may examine the confidential or privileged material in camera and may make such material available under such terms and conditions as the court may order.


(c) Within fifteen days, or within such other period of time as the Court of International Trade may specify, after service of a summons and complaint in a civil action involving an application for an order directing the administering authority or the International Trade Commission to make confidential information available under section 777(c)(2) of the Tariff Act of 1930, the administering authority or the Commission shall transmit under seal to the clerk of the Court of International Trade, as prescribed by its rules, the confidential information involved, together with pertinent parts of the record. Such information shall be accompanied by a nonconfidential description of the nature of the information being transmitted. The confidential status of such information shall be preserved in the civil action, but the court may examine the confidential information in camera and may make such information available under a protective order consistent with section 777(c)(2) of the Tariff Act of 1930.

(d)(1) In any other civil action in the Court of International Trade in which judicial review is to proceed upon the basis of the record made before an agency, the agency shall, within forty days or within such other period of time as the court may specify, after the date of service of the summons and complaint upon the agency, transmit to the clerk of the court, as prescribed by its rules—(A) a copy of the contested determination and the findings or report upon which such determination was based;

(B) a copy of any reported hearings or conferences conducted by the agency; and

(C) any documents, comments, or other papers filed by the public, interested parties, or governments with respect to the agency’s action.


(2) The agency shall identify and transmit under seal to the clerk of the court any document, comment, or other information that was obtained on a confidential basis and that is required to be transmitted to the clerk under paragraph (1) of this subsection. Any such document, comment, or information shall include a nonconfidential description of the nature of the material being transmitted. The confidential or privileged status of such material shall be preserved in the civil action, but the court may examine such material in camera and may make such material available under such terms and conditions as the court may order.

(3) The parties may stipulate that fewer documents, comments, or other information than those specified in paragraph (1) of this subsection shall be transmitted to the clerk of the court.


(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1733; amended Pub. L. 103–182, title VI, § 684(d), Dec. 8, 1993, 107 Stat. 2219.)

Editorial Notes

References in TextThe Tariff Act of 1930, referred to in subsecs. (a), (b)(1), and (c), is act June 17, 1930, ch. 497, 46 Stat. 590, as amended. Title VII of the Tariff Act of 1930 is classified generally to subtitle IV (§ 1671 et seq.) of chapter 4 of Title 19, Customs Duties. Sections 515, 516, 516A, and 777 of the Tariff Act of 1930 are classified to sections 1515, 1516, 1516a, and 1677f, respectively, of Title 19. For complete classification of this Act to the Code, see section 1654 of Title 19 and Tables.

Prior ProvisionsA prior section 2635, acts June 25, 1948, ch. 646, 62 Stat. 981; June 2, 1970, Pub. L. 91–271, title I, § 116, 84 Stat. 280, related to burden of proof and evidence of value, prior to the general revision of this chapter by Pub. L. 96–417. See section 2639 of this title.

Amendments1993—Subsec. (a). Pub. L. 103–182 amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows:
“(1) Upon service of the summons on the Secretary of the Treasury in any civil action contesting the denial of a protest under section 515 of the Tariff Act of 1930 or the denial of a petition under section 516 of such Act, the appropriate customs officer shall forthwith transmit to the clerk of the Court of International Trade, as prescribed by its rules, and as a part of the official record—
“(A) the consumption or other entry and the entry summary;
“(B) the commercial invoice;
“(C) the special customs invoice;
“(D) a copy of the protest or petition;
“(E) a copy of the denial, in whole or in part, of the protest or petition;
“(F) the importer’s exhibits;
“(G) the official and other representative samples;
“(H) any official laboratory reports; and
“(I) a copy of any bond relating to the entry.
“(2) If any of the items listed in paragraph (1) of this subsection do not exist in a particular civil action, an affirmative statement to that effect shall be transmitted to the clerk of the court.”

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to civil actions commenced on or after Nov. 1, 1980, see section 701 (b)(1)(B) of Pub. L. 96–417, set out as an Effective Date of 1980 Amendment note under section 251 of this title.


Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.



§ 2636. Time for commencement of action(a) A civil action contesting the denial, in whole or in part, of a protest under section 515 of the Tariff Act of 1930 is barred unless commenced in accordance with the rules of the Court of International Trade—(1) within one hundred and eighty days after the date of mailing of notice of denial of a protest under section 515(a) of such Act; or

(2) within one hundred and eighty days after the date of denial of a protest by operation of law under the provisions of section 515(b) of such Act.


(b) A civil action contesting the denial of a petition under section 516 of the Tariff Act of 1930 is barred unless commenced in accordance with the rules of the Court of International Trade within thirty days after the date of mailing of a notice pursuant to section 516(c) of such Act.

(c) A civil action contesting a reviewable determination listed in section 516A of the Tariff Act of 1930 is barred unless commenced in accordance with the rules of the Court of International Trade within the time specified in such section.

(d) A civil action contesting a final determination of the Secretary of Labor under section 223 of the Trade Act of 1974 or a final determination of the Secretary of Commerce under section 251 or section 271 of such Act is barred unless commenced in accordance with the rules of the Court of International Trade within sixty days after the date of notice of such determination.

(e) A civil action contesting a final determination made under section 305(b)(1) of the Trade Agreements Act of 1979 is barred unless commenced in accordance with the rules of the Court of International Trade within thirty days after the date of the publication of such determination in the Federal Register.

(f) A civil action involving an application for the issuance of an order making confidential information available under section 777(c)(2) of the Tariff Act of 1930 is barred unless commenced in accordance with the rules of the Court of International Trade within ten days after the date of the denial of the request for such confidential information.

(g) A civil action contesting the denial or revocation by the Secretary of the Treasury of a customs broker’s license or permit under subsection (b) or (c) of section 641 of the Tariff Act of 1930, or the revocation or suspension of such license or permit or the imposition of a monetary penalty in lieu thereof by such Secretary under section 641(d) of such Act, is barred unless commenced in accordance with the rules of the Court of International Trade within sixty days after the date of the entry of the decision or order of such Secretary.

(h) A civil action contesting the denial, suspension, or revocation by the Customs Service of a private laboratory’s accreditation under section 499(b) of the Tariff Act of 1930 is barred unless commenced in accordance with the rules of the Court of International Trade within 60 days after the date of the decision or order of the Customs Service.

(i) A civil action of which the Court of International Trade has jurisdiction under section 1581 of this title, other than an action specified in subsections (a)–(h) of this section, is barred unless commenced in accordance with the rules of the court within two years after the cause of action first accrues.

(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1734; amended Pub. L. 98–573, title II, § 212(b)(4), title VI, § 623(b)(1), Oct. 30, 1984, 98 Stat. 2984, 3041; Pub. L. 103–182, title VI, § 684(a)(3), Dec. 8, 1993, 107 Stat. 2219.)

Editorial Notes

References in TextSection 515 of the Tariff Act of 1930, referred to in subsec. (a), is classified to section 1515 of Title 19, Customs Duties.
Section 516 of the Tariff Act of 1930, referred to in subsec. (b), is classified to section 1516 of Title 19.
Section 516A of the Tariff Act of 1930, referred to in subsec. (c), is classified to section 1516a of Title 19.
Sections 223 and 251 of the Trade Act of 1974, referred to in subsec. (d), are classified to sections 2273 and 2341, respectively, of Title 19, Customs Duties.
Section 271 of the Trade Act of 1974, referred to in subsec. (d), means section 271 of Pub. L. 93–618, title II, Jan. 3, 1975, 88 Stat. 2035, which related to petitions and determinations for trade adjustment assistance for communities and was classified to section 2371 of Title 19, Customs Duties, prior to being omitted from the Code as terminated Sept. 30, 1982, and later being omitted in the general revision of part 4 of subchapter II of chapter 12 of Title 19 by Pub. L. 111–5.
Section 305(b)(1) of the Trade Agreements Act of 1979, referred to in subsec. (e), is classified to section 2515(b)(1) of Title 19.
Section 777(c)(2) of the Tariff Act of 1930, referred to in subsec. (f), is classified to section 1677f(c)(2) of Title 19.
Section 641 of the Tariff Act of 1930, referred to in subsec. (g), is classified to section 1641 of Title 19.
Section 499(b) of the Tariff Act of 1930, referred to in subsec. (h), is classified to section 1499(b) of Title 19.

Prior ProvisionsA prior section 2636, acts June 25, 1948, ch. 646, 62 Stat. 981; June 2, 1970, Pub. L. 91–271, title I, § 117, 84 Stat. 280, related to analysis of imported merchandise, prior to the general revision of this chapter by Pub. L. 96–417. See section 2642 of this title.

Amendments1993—Subsecs. (h), (i). Pub. L. 103–182 added subsec. (h) and redesignated former subsec. (h) as (i).
1984—Subsec. (c). Pub. L. 98–573, § 623(b)(1)(A), amended subsec. (c) generally, striking out “, other than a determination under section 703(b), 703(c), 733(b), or 733(c) of such Act,” and substituting “within the time specified in such section” for “within thirty days after the date of the publication of such determination in the Federal Register”.
Subsec. (d). Pub. L. 98–573, § 623(b)(1)(B), redesignated subsec. (e) as (d). Former subsec. (d), which provided that civil actions contesting certain determinations by the administering authority under sections 703(b), (c), and 733(b), (c), of the Tariff Act of 1930 were barred unless commenced in accordance with the rules of the Court of International Trade within 10 days after publication of the determination in the Federal Register, was struck out.
Subsecs. (e) to (g). Pub. L. 98–573, § 623(b)(1)(B), redesignated subsecs. (f) to (h) as (e) to (g), respectively. Former subsec. (e) redesignated (d).
Subsec. (h). Pub. L. 98–573, § 623(b)(1)(B), redesignated subsec. (i) as (h). Former subsec. (h) redesignated (g).
Pub. L. 98–573, § 212(b)(4), amended subsec. (h) generally, substituting “customs broker’s license or permit under subsection (b) or (c) of section 641 of the Tariff Act of 1930, or the revocation or suspension of such license or permit or the imposition of a monetary penalty in lieu thereof by such Secretary under section 641(d) of such Act,” for “customhouse broker’s license under section 641(a) of the Tariff Act of 1930 or the revocation or suspension by such Secretary of a customhouse broker’s license under section 641(b) of such Act”.
Subsec. (i). Pub. L. 98–573, § 623(b)(1)(B), redesignated subsec. (i) as (h).

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by section 212(b)(4) of Pub. L. 98–573 effective on close of 180th day after Oct. 30, 1984, see section 214(d) of Pub. L. 98–573, set out as a note under section 1304 of Title 19, Customs Duties.
Amendment by section 623(b)(1) of Pub. L. 98–573 applicable with respect to civil actions pending on, or filed on or after, Oct. 30, 1984, see section 626(b)(2) of Pub. L. 98–573, set out as a note under section 1671 of Title 19.

Effective DateSection applicable with respect to civil actions commenced on or after Nov. 1, 1980, see section 701(b)(1)(B) of Pub. L. 96–417, set out as an Effective Date of 1980 Amendment note under section 251 of this title.

Application of 1993 AmendmentFor purposes of applying amendment by Pub. L. 103–182, any decision or order of Customs Service denying, suspending, or revoking accreditation of a private laboratory on or after Dec. 8, 1993, and before regulations to implement 19 U.S.C. 1499(b) are issued to be treated as having been denied, suspended, or revoked under such section 1499(b), see section 684(b) of Pub. L. 103–182, formerly set out as a note under section 1581 of this title.


Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.



§ 2637. Exhaustion of administrative remedies(a) A civil action contesting the denial of a protest under section 515 of the Tariff Act of 1930 may be commenced in the Court of International Trade only if all liquidated duties, charges, or exactions have been paid at the time the action is commenced, except that a surety’s obligation to pay such liquidated duties, charges, or exactions is limited to the sum of any bond related to each entry included in the denied protest.

(b) A civil action contesting the denial of a petition under section 516 of the Tariff Act of 1930 may be commenced in the Court of International Trade only by a person who has first exhausted the procedures set forth in such section.

(c) A civil action described in section 1581(h) of this title may be commenced in the Court of International Trade prior to the exhaustion of administrative remedies if the person commencing the action makes the demonstration required by such section.

(d) In any civil action not specified in this section, the Court of International Trade shall, where appropriate, require the exhaustion of administrative remedies.

(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1735.)

Editorial Notes

References in TextSection 515 of the Tariff Act of 1930, referred to in subsec. (a), is classified to section 1515 of Title 19, Customs Duties.
Section 516 of the Tariff Act of 1930, referred to in subsec. (b), is classified to section 1516 of Title 19.

Prior ProvisionsA prior section 2637, acts June 25, 1948, ch. 646, 62 Stat. 982; June 2, 1970, Pub. L. 91–271, title I, § 118, 84 Stat. 280; July 26, 1979, Pub. L. 96–39, title X, § 1001(b)(4)(E), 93 Stat. 306, related to witnesses and inspection of documents, prior to the general revision of this chapter by Pub. L. 96–417. See section 2641 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSubsec. (c) of this section applicable with respect to civil actions commenced on or after Nov. 1, 1980, see section 701(b)(1)(B) of Pub. L. 96–417, set out as an Effective Date of 1980 Amendment note under section 251 of this title.



§ 2638. New grounds in support of a civil action
In any civil action under section 515 of the Tariff Act of 1930 in which the denial, in whole or in part, of a protest is a precondition to the commencement of a civil action in the Court of International Trade, the court, by rule, may consider any new ground in support of the civil action if such new ground—(1) applies to the same merchandise that was the subject of the protest; and

(2) is related to the same administrative decision listed in section 514 of the Tariff Act of 1930 that was contested in the protest.

(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1736.)

Editorial Notes

References in TextSection 515 of the Tariff Act of 1930, referred to in text, is classified to section 1515 of Title 19, Customs Duties.
Section 514 of the Tariff Act of 1930, referred to in par. (2), is classified to section 1514 of Title 19.

Prior ProvisionsA prior section 2638, acts June 25, 1948, ch. 646, 62 Stat. 982; June 2, 1970, Pub. L. 91–271, title I, § 119, 84 Stat. 281, related to decisions, findings of fact and conclusions of law, and effect of opinions, prior to the general revision of this chapter by Pub. L. 96–417. See section 2645 (a) and (c) of this title.



§ 2639. Burden of proof; evidence of value(a)(1) Except as provided in paragraph (2) of this subsection, in any civil action commenced in the Court of International Trade under section 515, 516, or 516A of the Tariff Act of 1930, the decision of the Secretary of the Treasury, the administering authority, or the International Trade Commission is presumed to be correct. The burden of proving otherwise shall rest upon the party challenging such decision.

(2) The provisions of paragraph (1) of this subsection shall not apply to any civil action commenced in the Court of International Trade under section 1582 of this title.


(b) In any civil action described in section 1581(h) of this title, the person commencing the action shall have the burden of making the demonstration required by such section by clear and convincing evidence.

(c) Where the value of merchandise or any of its components is in issue in any civil action in the Court of International Trade—(1) reports or depositions of consuls, customs officers, and other officers of the United States, and depositions and affidavits of other persons whose attendance cannot reasonably be had, may be admitted into evidence when served upon the opposing party as prescribed by the rules of the court; and

(2) price lists and catalogs may be admitted in evidence when duly authenticated, relevant, and material.


(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1736.)

Editorial Notes

References in TextSections 515, 516, and 516A of the Tariff Act of 1930, referred to in subsec. (a)(1), are classified to sections 1515, 1516, and 1516a, respectively, of Title 19, Customs Duties.

Prior ProvisionsA prior section 2639, acts June 25, 1948, ch. 646, 62 Stat. 982; June 2, 1970, Pub. L. 91–271, title I, § 120, 84 Stat. 281, provided for retrial or rehearing, prior to the general revision of this chapter by Pub. L. 96–417. See section 2646 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSubsec. (a)(2) of this section applicable with respect to civil actions commenced on or after the 90th day after Nov. 1, 1980, see section 701(c)(1)(A) of Pub. L. 96–417, set out as an Effective Date of 1980 Amendment note under section 251 of this title.
Subsec. (b) of this section applicable with respect to civil actions commenced on or after Nov. 1, 1980, see section 701(b)(1)(B) of Pub. L. 96–417.



§ 2640. Scope and standard of review(a) The Court of International Trade shall make its determinations upon the basis of the record made before the court in the following categories of civil actions:(1) Civil actions contesting the denial of a protest under section 515 of the Tariff Act of 1930.

(2) Civil actions commenced under section 516 of the Tariff Act of 1930.

(3) Civil actions commenced to review a final determination made under section 305(b)(1) of the Trade Agreements Act of 1979.

(4) Civil actions commenced under section 777(c)(2) of the Tariff Act of 1930.

(5) Civil actions commenced to review any decision of the Secretary of the Treasury under section 641 of the Tariff Act of 1930, with the exception of decisions under section 641(d)(2)(B), which shall be governed by subdivision (d) of this section.

(6) Civil actions commenced under section 1582 of this title.


(b) In any civil action commenced in the Court of International Trade under section 516A of the Tariff Act of 1930, the court shall review the matter as specified in subsection (b) of such section.

(c) In any civil action commenced in the Court of International Trade to review any final determination of the Secretary of Labor under section 223 of the Trade Act of 1974 or any final determination of the Secretary of Commerce under section 251 or section 271 of such Act, the court shall review the matter as specified in section 284 of such Act.

(d) In any civil action commenced to review any order or decision of the Customs Service under section 499(b) of the Tariff Act of 1930, the court shall review the action on the basis of the record before the Customs Service at the time of issuing such decision or order.

(e) In any civil action not specified in this section, the Court of International Trade shall review the matter as provided in section 706 of title 5.

(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1736; amended Pub. L. 98–573, title II, § 212(b)(5), Oct. 30, 1984, 98 Stat. 2984; Pub. L. 103–182, title VI, § 684(a)(4), Dec. 8, 1993, 107 Stat. 2219.)

Editorial Notes

References in TextSection 515 of the Tariff Act of 1930, referred to in subsec. (a)(1), is classified to section 1515 of Title 19, Customs Duties.
Section 516 of the Tariff Act of 1930, referred to in subsec. (a)(2), is classified to section 1516 of Title 19.
Section 305(b)(1) of the Trade Agreements Act of 1979, referred to in subsec. (a)(3), is classified to section 2515(b)(1) of Title 19.
Section 777(c)(2) of the Tariff Act of 1930, referred to in subsec. (a)(4), is classified to section 1677f(c)(2) of Title 19.
Section 641 of the Tariff Act of 1930, referred to in subsec. (a)(5), is classified to section 1641 of Title 19.
Section 516A of the Tariff Act of 1930, referred to in subsec. (b), is classified to section 1516a of Title 19.
Sections 223, 251, 271, and 284 of the Trade Act of 1974, referred to in subsec. (c), are classified to sections 2273, 2341, 2371, and 2395, respectively, of Title 19, Customs Duties. Section 2371 of Title 19 was omitted from the Code as terminated Sept. 30, 1982.
Section 499(b) of the Tariff Act of 1930, referred to in subsec. (d), is classified to section 1499(b) of Title 19.

Prior ProvisionsA prior section 2640, act June 25, 1948, ch. 646, 62 Stat. 982, authorized the division which had decided a case or the single judge who had decided an appeal for a reappraisement to grant a rehearing or retrial, prior to repeal by Pub. L. 91–271, title I, § 121, June 2, 1970, 84 Stat. 281. See section 2646 of this title.

Amendments1993—Subsecs. (d), (e). Pub. L. 103–182 added subsec. (d) and redesignated former subsec. (d) as (e).
1984—Subsec. (a)(5). Pub. L. 98–573 amended par. (5) generally, substituting “under section 641 of the Tariff Act of 1930, with the exception of decisions under section 641(d)(2)(B), which shall be governed by subdivision (d) of this section” for “to deny or revoke a customhouse broker’s license under section 641(a) of the Tariff Act of 1930”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–573 effective on close of 180th day after Oct. 30, 1984, see section 214(d) of Pub. L. 98–573, set out as a note under section 1304 of Title 19, Customs Duties.

Effective DateSubsecs. (a)(5), (c), and (d) of this section applicable with respect to civil actions commenced on or after Nov. 1, 1980, see section 701(b)(1)(B) of Pub. L. 96–417, set out as an Effective Date of 1980 Amendment note under section 251 of this title.
Subsec. (a)(6) of this section applicable with respect to civil actions commenced on or after the 90th day after Nov. 1, 1980, see section 701(c)(1)(A) of Pub. L. 96–417.

Application of 1993 AmendmentFor purposes of applying amendment by Pub. L. 103–182, any decision or order of Customs Service denying, suspending, or revoking accreditation of a private laboratory on or after Dec. 8, 1993, and before regulations to implement 19 U.S.C. 1499(b) are issued to be treated as having been denied, suspended, or revoked under such section 1499(b), see section 684(b) of Pub. L. 103–182, formerly set out as a note under section 1581 of this title.


Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.



§ 2641. Witnesses; inspection of documents(a) Except as otherwise provided by law, in any civil action in the Court of International Trade, each party and its counsel shall have an opportunity to introduce evidence, to hear and cross-examine the witnesses of the other party, and to inspect all samples and papers admitted or offered as evidence, as prescribed by the rules of the court. Except as provided in section 2639 of this title, subsection (b) of this section, or the rules of the court, the Federal Rules of Evidence shall apply to all civil actions in the Court of International Trade.

(b) The Court of International Trade may order that trade secrets and commercial or financial information which is privileged and confidential, or any information provided to the United States by any foreign government or foreign person, may be disclosed to a party, its counsel, or any other person under such terms and conditions as the court may order.

(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1737.)

Editorial Notes

References in TextThe Federal Rules of Evidence, referred to in subsec. (a), are set out in the Appendix to this title.

Prior ProvisionsA prior section 2641, act June 25, 1948, ch. 646, 62 Stat. 982, authorized the Customs Court to assess a penalty of not less than $5 nor more than $250 against any person filing a frivolous protest or appeal, prior to repeal by Pub. L. 91–271, title I, § 121, June 2, 1970, 84 Stat. 281.



§ 2642. Analysis of imported merchandise
The Court of International Trade may order an analysis of imported merchandise and reports thereon by laboratories or agencies of the United States or laboratories accredited by the Customs Service under section 499(b) of the Tariff Act of 1930.
(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1737; amended Pub. L. 103–182, title VI, § 684(a)(5), Dec. 8, 1993, 107 Stat. 2219.)

Editorial Notes

References in TextSection 499(b) of the Tariff Act of 1930, referred to in text, is classified to section 1499(b) of Title 19, Customs Duties.

Prior ProvisionsA prior section 2642, act May 24, 1949, ch. 139, § 123, 63 Stat. 106, authorized the Customs Court under its rules and in its discretion to permit the amendment of protests, appeals and pleadings, prior to repeal by Pub. L. 91–271, title I, § 121, June 2, 1970, 84 Stat. 281. See section 2633(b) of this title.

Amendments1993—Pub. L. 103–182 inserted before period at end “or laboratories accredited by the Customs Service under section 499(b) of the Tariff Act of 1930”.

Statutory Notes and Related Subsidiaries
Application of 1993 AmendmentFor purposes of applying amendment by Pub. L. 103–182, any decision or order of Customs Service denying, suspending, or revoking accreditation of a private laboratory on or after Dec. 8, 1993, and before regulations to implement 19 U.S.C. 1499(b) are issued to be treated as having been denied, suspended, or revoked under such section 1499(b), see section 684(b) of Pub. L. 103–182, formerly set out as a note under section 1581 of this title.


Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.



§ 2643. Relief(a) The Court of International Trade may enter a money judgment—(1) for or against the United States in any civil action commenced under section 1581 or 1582 of this title; and

(2) for or against the United States or any other party in any counterclaim, cross-claim, or third-party action under section 1583 of this title.


(b) If the Court of International Trade is unable to determine the correct decision on the basis of the evidence presented in any civil action, the court may order a retrial or rehearing for all purposes, or may order such further administrative or adjudicative procedures as the court considers necessary to enable it to reach the correct decision.

(c)(1) Except as provided in paragraphs (2), (3), (4), and (5) of this subsection, the Court of International Trade may, in addition to the orders specified in subsections (a) and (b) of this section, order any other form of relief that is appropriate in a civil action, including, but not limited to, declaratory judgments, orders of remand, injunctions, and writs of mandamus and prohibition.

(2) The Court of International Trade may not grant an injunction or issue a writ of mandamus in any civil action commenced to review any final determination of the Secretary of Labor under section 223 of the Trade Act of 1974, or any final determination of the Secretary of Commerce under section 251 or section 271 of such Act.

(3) In any civil action involving an application for the issuance of an order directing the administering authority or the International Trade Commission to make confidential information available under section 777(c)(2) of the Tariff Act of 1930, the Court of International Trade may issue an order of disclosure only with respect to the information specified in such section.

(4) In any civil action described in section 1581(h) of this title, the Court of International Trade may only order the appropriate declaratory relief.

(5) In any civil action involving an antidumping or countervailing duty proceeding regarding a class or kind of merchandise of a free trade area country (as defined in section 516A(f)(9) of the Tariff Act of 1930), as determined by the administering authority, the Court of International Trade may not order declaratory relief.


(d) If a surety commences a civil action in the Court of International Trade, such surety shall recover only the amount of the liquidated duties, charges, or exactions paid on the entries included in such action. The excess amount of any recovery shall be paid to the importer of record.

(e) In any proceeding involving assessment or collection of a monetary penalty under section 641(b)(6) or 641(d)(2)(A) of the Tariff Act of 1930, the court may not render judgment in an amount greater than that sought in the initial pleading of the United States, and may render judgment in such lesser amount as shall seem proper and just to the court.

(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1737; amended Pub. L. 98–573, title II, § 212(b)(6), Oct. 30, 1984, 98 Stat. 2984; Pub. L. 100–449, title IV, § 402(b), Sept. 28, 1988, 102 Stat. 1884; Pub. L. 103–182, title IV, § 414(b), Dec. 8, 1993, 107 Stat. 2147; Pub. L. 116–113, title IV, § 423(b), Jan. 29, 2020, 134 Stat. 66.)

Amendment of SectionFor termination of amendment by section 501(c) of Pub. L. 100–449, see Effective and Termination Dates of 1988 Amendment note below.

Editorial Notes

References in TextSections 223, 251, and 271 of the Trade Act of 1974, referred to in subsec. (c)(2), are classified to sections 2273, 2341, and 2371, respectively, of Title 19, Customs Duties. Section 2371 of Title 19 was omitted from the Code as terminated Sept. 30, 1982.
Section 777(c)(2) of the Tariff Act of 1930, referred to in subsec. (c)(3), is classified to section 1677f(c)(2) of Title 19.
Section 516A(f)(9) of the Tariff Act of 1930, referred to in subsec. (c)(5), is classified to section 1516a(f)(9) of Title 19.
Section 641 of the Tariff Act of 1930, referred to in subsec. (e), is classified to section 1641 of Title 19.

Amendments2020—Subsec. (c)(5). Pub. L. 116–113 substituted “section 516A(f)(9)” for “section 516A(f)(10)”.
1993—Subsec. (c)(5). Pub. L. 103–182 substituted “merchandise of a free trade area country (as defined in section 516A(f)(10) of the Tariff Act of 1930)” for “Canadian merchandise”.
1988—Subsec. (c). Pub. L. 100–449 temporarily substituted “(4), and (5)” for “and (4)” in par. (1) and added par. (5). See Effective and Termination Dates of 1988 Amendment note below.
1984—Subsec. (e). Pub. L. 98–573 added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2020 AmendmentAmendment by Pub. L. 116–113 effective on the date on which the USMCA enters into force (July 1, 2020), but not applicable to certain determinations under section 1516a of Title 19, Customs Duties, or binational panel reviews under NAFTA, see section 432 of Pub. L. 116–113, set out as a note under section 1516a of Title 19.

Effective Date of 1993 AmendmentAmendment by Pub. L. 103–182 effective on the date the North American Free Trade Agreement enters into force with respect to the United States [Jan. 1, 1994], but not applicable to any final determination described in section 1516a(a)(1)(B) or (2)(B)(i), (ii), or (iii) of Title 19, Customs Duties, notice of which is published in the Federal Register before such date, or to a determination described in section 1516a(a)(2)(B)(vi) of Title 19, notice of which is received by the Government of Canada or Mexico before such date, or to any binational panel review under the United States-Canada Free-Trade Agreement, or to any extraordinary challenge arising out of any such review that was commenced before such date, see section 416 of Pub. L. 103–182, formerly set out as an Effective Date note under former section 3431 of Title 19.

Effective and Termination Dates of 1988 AmendmentAmendment by Pub. L. 100–449 effective on date United States-Canada Free-Trade Agreement enters into force (Jan. 1, 1989), and to cease to have effect on date Agreement ceases to be in force, see section 501(a), (c) of Pub. L. 100–449, set out in a note under section 2112 of Title 19, Customs Duties.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–573 effective on close of 180th day after Oct. 30, 1984, see section 214(d) of Pub. L. 98–573, set out as a note under section 1304 of Title 19, Customs Duties.

Effective DateSubsecs. (a) and (c)(2), (4) of this section applicable with respect to civil actions commenced on or after Nov. 1, 1980, see section 701(b)(1)(B) of Pub. L. 96–417, set out as an Effective Date of 1980 Amendment note under section 251 of this title.
Effect of Termination of USMCA Country StatusFor provisions relating to effect of termination of USMCA country status on sections 401 to 432 of Pub. L. 116–113, see section 4601 of Title 19, Customs Duties.



§ 2644. Interest
If, in a civil action in the Court of International Trade under section 515 of the Tariff Act of 1930, the plaintiff obtains monetary relief by a judgment or under a stipulation agreement, interest shall be allowed at an annual rate established under section 6621 of the Internal Revenue Code of 1986. Such interest shall be calculated from the date of the filing of the summons in such action to the date of the refund.
(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1738; amended Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095.)

Editorial Notes

References in TextSection 515 of the Tariff Act of 1930, referred to in text, is classified to section 1515 of Title 19, Customs Duties.
Section 6621 of the Internal Revenue Code of 1986, referred to in text, is classified to section 6621 of Title 26, Internal Revenue Code.

Amendments1986—Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to civil actions commenced on or after Nov. 1, 1980, see section 701(b)(1)(B) of Pub. L. 96–417, set out as an Effective Date of 1980 Amendment note under section 251 of this title.



§ 2645. Decisions(a) A final decision of the Court of International Trade in a contested civil action or a decision granting or refusing a preliminary injunction shall be supported by—(1) a statement of findings of fact and conclusions of law; or

(2) an opinion stating the reasons and facts upon which the decision is based.


(b) After the Court of International Trade has rendered a judgment, the court may, upon the motion of a party or upon its own motion, amend its findings or make additional findings and may amend the decision and judgment accordingly. A motion of a party or the court shall be made not later than thirty days after the date of entry of the judgment.

(c) A decision of the Court of International Trade is final and conclusive, unless a retrial or rehearing is granted pursuant to section 2646 of this title or an appeal is taken to the Court of Appeals for the Federal Circuit by filing a notice of appeal with the clerk of the Court of International Trade within the time and in the manner prescribed for appeals to United States courts of appeals from the United States district courts.

(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1738; amended Pub. L. 97–164, title I, § 141, Apr. 2, 1982, 96 Stat. 45.)

Editorial Notes
Amendments1982—Subsec. (c). Pub. L. 97–164 substituted “is taken to the Court of Appeals for the Federal Circuit by filing a notice of appeal with the clerk of the Court of International Trade within the time and in the manner prescribed for appeals to United States courts of appeals from the United States district courts” for “is taken to the Court of Customs and Patent Appeals within the time and in the manner provided in section 2601 of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of this title.



§ 2646. Retrial or rehearing
After the Court of International Trade has rendered a judgment or order, the court may, upon the motion of a party or upon its own motion, grant a retrial or rehearing, as the case may be. A motion of a party or the court shall be made not later than thirty days after the date of entry of the judgment or order.
(Added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1739.)

[§ 2647. Repealed. Pub. L. 98–620, title IV, § 402(29)(G), Nov. 8, 1984, 98 Stat. 3359]

Section, added Pub. L. 96–417, title III, § 301, Oct. 10, 1980, 94 Stat. 1739; amended Pub. L. 98–573, title VI, § 623(b)(2), Oct. 30, 1984, 98 Stat. 3041, related to precedence of cases.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal not applicable to cases pending on Nov. 8, 1984, see section 403 of Pub. L. 98–620, set out as an Effective Date note under section 1657 of this title.




CHAPTER 171—TORT CLAIMS PROCEDURE



Sec.


2671.Definitions.


2672.Administrative adjustment of claims.


2673.Reports to Congress.


2674.Liability of United States.


2675.Disposition by federal agency as prerequisite; evidence.


2676.Judgment as bar.


2677.Compromise.


2678.Attorney fees; penalty.


2679.Exclusiveness of remedy.


2680.Exceptions.




Senate Revision AmendmentAs printed in this report, this chapter should have read “173” and not “171”. It was properly numbered “173” in the bill. However, the chapter was renumbered “171”, without change in its section numbers, by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments1966—Pub. L. 89–506, § 9(b), July 18, 1966, 80 Stat. 308, substituted “claims” for “claims of $2,500 or less” in item 2672.
1959—Pub. L. 86–238, § 1(2), Sept. 8, 1959, 73 Stat. 472, substituted “$2,500” for “$1,000” in item 2672.


§ 2671. Definitions
As used in this chapter and sections 1346(b) and 2401(b) of this title, the term “Federal agency” includes the executive departments, the judicial and legislative branches, the military departments, independent establishments of the United States, and corporations primarily acting as instrumentalities or agencies of the United States, but does not include any contractor with the United States.
“Employee of the government” includes (1) officers or employees of any federal agency, members of the military or naval forces of the United States, members of the National Guard while engaged in training or duty under section 115, 316, 502, 503, 504, or 505 of title 32, and persons acting on behalf of a federal agency in an official capacity, temporarily or permanently in the service of the United States, whether with or without compensation, and (2) any officer or employee of a Federal public defender organization, except when such officer or employee performs professional services in the course of providing representation under section 3006A of title 18.
“Acting within the scope of his office or employment”, in the case of a member of the military or naval forces of the United States or a member of the National Guard as defined in section 101(3) of title 32, means acting in line of duty.
(June 25, 1948, ch. 646, 62 Stat. 982; May 24, 1949, ch. 139, § 124, 63 Stat. 106; Pub. L. 89–506, § 8, July 18, 1966, 80 Stat. 307; Pub. L. 97–124, § 1, Dec. 29, 1981, 95 Stat. 1666; Pub. L. 100–694, § 3, Nov. 18, 1988, 102 Stat. 4564; Pub. L. 106–398, § 1 [[div. A], title VI, § 665(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–169; Pub. L. 106–518, title IV, § 401, Nov. 13, 2000, 114 Stat. 2421.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 941 (Aug. 2, 1946, ch. 753, § 402, 60 Stat. 842).
Changes were made in phraseology.

1949 ActThis section corrects a typographical error in section 2671 of title 28, U.S.C.

Editorial Notes
Amendments2000—Pub. L. 106–518, in par. defining “Employee of the government”, inserted “(1)” after “includes” and added cl. (2).
Pub. L. 106–398 inserted “115,” after “members of the National Guard while engaged in training or duty under section” in par. defining “Employee of the government”.
1988—Pub. L. 100–694 inserted “the judicial and legislative branches,” after “departments,” in first par.
1981—Pub. L. 97–124 inserted “members of the National Guard while engaged in training or duty under section 316, 502, 503, 504, or 505 of title 32,” in definition of “Employee of the government” and “or a member of the National Guard as defined in section 101(3) of title 32” in definition of “Acting within the scope of his office or employment”.
1966—Pub. L. 89–506 expanded definition of “Federal agency” to include military departments.
1949—Act May 24, 1949, corrected spelling of “office”.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentPub. L. 106–398, § 1 [[div. A], title VI, § 665(c)(2)], Oct. 30, 2000, 114 Stat. 1654, 1654A–169, provided that: “The amendment made by subsection (b) [amending this section] shall apply with respect to acts and omissions occurring before, on, or after the date of the enactment of this Act [Oct. 30, 2000].”


Effective Date of 1988 AmendmentAmendment by Pub. L. 100–694 effective Nov. 18, 1988, and applicable to all claims, civil actions, and proceedings pending on, or filed on or after, Nov. 18, 1988, see section 8 of Pub. L. 100–694, set out as a note under section 2679 of this title.

Effective Date of 1981 AmendmentAmendment by Pub. L. 97–124 applicable only with respect to claims arising on or after Dec. 29, 1981, see section 4 of Pub. L. 97–124, set out as a note under section 1089 of Title 10, Armed Forces.

Effective Date of 1966 AmendmentAmendment by Pub. L. 89–506 applicable to claims accruing six months or more after July 18, 1966, see section 10 of Pub. L. 89–506, set out as a note under section 2672 of this title.

Short TitleThis chapter is popularly known as the Federal Tort Claims Act. The Federal Tort Claims Act was previously the official short title of title IV of act Aug. 2, 1946, ch. 753, 60 Stat. 842, which was classified principally to chapter 20 (§§ 921, 922, 931–934, 941–946) of former Title 28, Judicial Code and Judiciary. Title IV of act Aug. 2, 1946, was substantially repealed and reenacted as sections 1346(b) and 2671 et seq. of this title by act June 25, 1948, ch. 646, 62 Stat. 992, the first section of which enacted this title. For complete classification of title IV to the Code, see Tables. For distribution of former sections of Title 28 into this title, see Table at the beginning of this title.

SeverabilityPub. L. 100–694, § 7, Nov. 18, 1988, 102 Stat. 4565, provided that: “If any provision of this Act [see Short Title of 1988 Amendment note under section 1 of this title] or the amendments made by this Act or the application of the provision to any person or circumstance is held invalid, the remainder of this Act and such amendments and the application of the provision to any other person or circumstance shall not be affected by that invalidation.”


Law Enforcement Officer Acting Within Scope of Office or EmploymentPub. L. 105–277, div. A, § 101(h) [title VI, § 627], Oct. 21, 1998, 112 Stat. 2681–480, 2681–519, as amended by Pub. L. 106–58, title VI, § 623, Sept. 29, 1999, 113 Stat. 471, provided that:
“(a) Definitions.—In this section—“(1) the term ‘crime of violence’ has the meaning given that term in section 16 of title 18, United States Code; and

“(2) the term ‘law enforcement officer’ means any employee described in subparagraph (A), (B), or (C) of section 8401(17) of title 5, United States Code; and any special agent in the Diplomatic Security Service of the Department of State.


“(b) Rule of Construction.—Effective on the date of the enactment of this Act [Oct. 21, 1998] and thereafter, and notwithstanding any other provision of law, for purposes of chapter 171 of title 28, United States Code, or any other provision of law relating to tort liability, a law enforcement officer shall be construed to be acting within the scope of his or her office or employment, if the officer takes reasonable action, including the use of force, to—“(1) protect an individual in the presence of the officer from a crime of violence;

“(2) provide immediate assistance to an individual who has suffered or who is threatened with bodily harm; or

“(3) prevent the escape of any individual who the officer reasonably believes to have committed in the presence of the officer a crime of violence.”





Congressional Findings and PurposesPub. L. 100–694, § 2, Nov. 18, 1988, 102 Stat. 4563, provided that:
“(a) Findings.—The Congress finds and declares the following:“(1) For more than 40 years the Federal Tort Claims Act [see Short Title note above] has been the legal mechanism for compensating persons injured by negligent or wrongful acts of Federal employees committed within the scope of their employment.

“(2) The United States, through the Federal Tort Claims Act, is responsible to injured persons for the common law torts of its employees in the same manner in which the common law historically has recognized the responsibility of an employer for torts committed by its employees within the scope of their employment.

“(3) Because Federal employees for many years have been protected from personal common law tort liability by a broad based immunity, the Federal Tort Claims Act has served as the sole means for compensating persons injured by the tortious conduct of Federal employees.

“(4) Recent judicial decisions, and particularly the decision of the United States Supreme Court in Westfall v. Erwin, have seriously eroded the common law tort immunity previously available to Federal employees.

“(5) This erosion of immunity of Federal employees from common law tort liability has created an immediate crisis involving the prospect of personal liability and the threat of protracted personal tort litigation for the entire Federal workforce.

“(6) The prospect of such liability will seriously undermine the morale and well being of Federal employees, impede the ability of agencies to carry out their missions, and diminish the vitality of the Federal Tort Claims Act as the proper remedy for Federal employee torts.

“(7) In its opinion in Westfall v. Erwin, the Supreme Court indicated that the Congress is in the best position to determine the extent to which Federal employees should be personally liable for common law torts, and that legislative consideration of this matter would be useful.


“(b) Purpose.—It is the purpose of this Act [see Short Title of 1988 Amendment note under section 1 of this title] to protect Federal employees from personal liability for common law torts committed within the scope of their employment, while providing persons injured by the common law torts of Federal employees with an appropriate remedy against the United States.”






§ 2672. Administrative adjustment of claims
The head of each Federal agency or his designee, in accordance with regulations prescribed by the Attorney General, may consider, ascertain, adjust, determine, compromise, and settle any claim for money damages against the United States for injury or loss of property or personal injury or death caused by the negligent or wrongful act or omission of any employee of the agency while acting within the scope of his office or employment, under circumstances where the United States, if a private person, would be liable to the claimant in accordance with the law of the place where the act or omission occurred: Provided, That any award, compromise, or settlement in excess of $25,000 shall be effected only with the prior written approval of the Attorney General or his designee. Notwithstanding the proviso contained in the preceding sentence, any award, compromise, or settlement may be effected without the prior written approval of the Attorney General or his or her designee, to the extent that the Attorney General delegates to the head of the agency the authority to make such award, compromise, or settlement. Such delegations may not exceed the authority delegated by the Attorney General to the United States attorneys to settle claims for money damages against the United States. Each Federal agency may use arbitration, or other alternative means of dispute resolution under the provisions of subchapter IV of chapter 5 of title 5, to settle any tort claim against the United States, to the extent of the agency’s authority to award, compromise, or settle such claim without the prior written approval of the Attorney General or his or her designee.
Subject to the provisions of this title relating to civil actions on tort claims against the United States, any such award, compromise, settlement, or determination shall be final and conclusive on all officers of the Government, except when procured by means of fraud.
Any award, compromise, or settlement in an amount of $2,500 or less made pursuant to this section shall be paid by the head of the Federal agency concerned out of appropriations available to that agency. Payment of any award, compromise, or settlement in an amount in excess of $2,500 made pursuant to this section or made by the Attorney General in any amount pursuant to section 2677 of this title shall be paid in a manner similar to judgments and compromises in like causes and appropriations or funds available for the payment of such judgments and compromises are hereby made available for the payment of awards, compromises, or settlements under this chapter.
The acceptance by the claimant of any such award, compromise, or settlement shall be final and conclusive on the claimant, and shall constitute a complete release of any claim against the United States and against the employee of the government whose act or omission gave rise to the claim, by reason of the same subject matter.
(June 25, 1948, ch. 646, 62 Stat. 983; Apr. 25, 1949, ch. 92, § 2(b), 63 Stat. 62; May 24, 1949, ch. 139, § 125, 63 Stat. 106; Sept. 23, 1950, ch. 1010, § 9, 64 Stat. 987; Pub. L. 86–238, § 1(1), Sept. 8, 1959, 73 Stat. 471; Pub. L. 89–506, §§ 1, 9(a), July 18, 1966, 80 Stat. 306, 308; Pub. L. 101–552, § 8(a), Nov. 15, 1990, 104 Stat. 2746.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 921 (Aug. 2, 1946, ch. 753, § 403, 60 Stat. 843).
The phrase “accruing on and after January 1, 1945” was omitted because executed as of the date of the enactment of this revised title.
Changes were made in phraseology.

1949 ActThis section corrects a typographical error in section 2672 of title 28, U.S.C.

Editorial Notes
Amendments1990—Pub. L. 101–552 inserted at end of first par. “Notwithstanding the proviso contained in the preceding sentence, any award, compromise, or settlement may be effected without the prior written approval of the Attorney General or his or her designee, to the extent that the Attorney General delegates to the head of the agency the authority to make such award, compromise, or settlement. Such delegations may not exceed the authority delegated by the Attorney General to the United States attorneys to settle claims for money damages against the United States. Each Federal agency may use arbitration, or other alternative means of dispute resolution under the provisions of subchapter IV of chapter 5 of title 5, to settle any tort claim against the United States, to the extent of the agency’s authority to award, compromise, or settle such claim without the prior written approval of the Attorney General or his or her designee.”
1966—Pub. L. 89–506 substituted “claims” for “claims of $2,500 or less” in section catchline, authorized administrative settlement of tort claims, in accordance with regulations prescribed by the Attorney General, of up to $25,000 and, with the prior written approval of the Attorney General or his designee, in excess of $25,000, inserted “compromise” and “settlement” to list of administrative acts that would be final and conclusive on all officers of the government, authorized the payment of administrative settlements in excess of $2,500 in the manner similar to judgments and compromises in like causes, and made appropriations and funds which were available for the payment of such judgments and compromises available for the payment of awards, compromises, or settlements under this chapter.
1959—Pub. L. 86–238 substituted “$2,500” for “$1,000” in section catchline and text.
1950—Act Sept. 23, 1950, struck out requirement for specific authorization for payment of tort claims in appropriation acts.
1949—Act Apr. 25, 1949, inserted “accruing on or after January 1, 1945” after “United States” in first par.
Act May 24, 1949, substituted “2677” for “2678” in third par.

Statutory Notes and Related Subsidiaries
Effective Date of 1966 AmendmentPub. L. 89–506, § 10, July 18, 1966, 80 Stat. 308, provided that: “This Act [amending this section, sections 2401, 2671, 2675, 2677, 2678, and 2679 of this title, section 724a of former Title 31, Money and Finance, and former section 4116 of Title 38, Veterans’ Benefits], shall apply to claims accruing six months or more after the date of its enactment [July 18, 1966].”


Laws UnaffectedAct Aug. 2, 1946, ch. 753, title IV, § 424(b), 60 Stat. 847, provided that: “Nothing contained herein shall be deemed to repeal any provision of law authorizing any Federal agency to consider, ascertain, adjust, settle, determine, or pay any claim on account of damage to or loss of property or on account of personal injury or death, in cases in which such damage, loss, injury, or death was not caused by any negligent or wrongful act or omission of an employee of the Government while acting within the scope of his office or employment, or any other claim not cognizable under part 2 of this title.”




§ 2673. Reports to Congress
The head of each federal agency shall report annually to Congress all claims paid by it under section 2672 of this title, stating the name of each claimant, the amount claimed, the amount awarded, and a brief description of the claim.
(June 25, 1948, ch. 646, 62 Stat. 983.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 922 (Aug. 2, 1946, ch. 753, § 404, 60 Stat. 843).
Changes were made in phraseology.

Statutory Notes and Related Subsidiaries
RepealPub. L. 89–348, § 1(1), Nov. 8, 1965, 79 Stat. 1310, repealed the requirement that an annual report to Congress be made of the administrative adjustment of tort claims of $2,500 or less, stating the name of each claimant, the amount claimed, the amount awarded, and a brief description of the claim.



§ 2674. Liability of United States
The United States shall be liable, respecting the provisions of this title relating to tort claims, in the same manner and to the same extent as a private individual under like circumstances, but shall not be liable for interest prior to judgment or for punitive damages.
If, however, in any case wherein death was caused, the law of the place where the act or omission complained of occurred provides, or has been construed to provide, for damages only punitive in nature, the United States shall be liable for actual or compensatory damages, measured by the pecuniary injuries resulting from such death to the persons respectively, for whose benefit the action was brought, in lieu thereof.
With respect to any claim under this chapter, the United States shall be entitled to assert any defense based upon judicial or legislative immunity which otherwise would have been available to the employee of the United States whose act or omission gave rise to the claim, as well as any other defenses to which the United States is entitled.
With respect to any claim to which this section applies, the Tennessee Valley Authority shall be entitled to assert any defense which otherwise would have been available to the employee based upon judicial or legislative immunity, which otherwise would have been available to the employee of the Tennessee Valley Authority whose act or omission gave rise to the claim as well as any other defenses to which the Tennessee Valley Authority is entitled under this chapter.
(June 25, 1948, ch. 646, 62 Stat. 983; Pub. L. 100–694, §§ 4, 9(c), Nov. 18, 1988, 102 Stat. 4564, 4567.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 931(a) (Aug. 2, 1946, ch. 753, § 410(a), 60 Stat. 843).
Section constitutes the liability provisions in the second sentence of section 931(a) of title 28, U.S.C., 1940 ed.
Other provisions of section 931(a) of title 28, U.S.C., 1940 ed., are incorporated in sections 1346(b), 1402, 2402, 2411, and 2412 of this title, but the provision of such section 931(a) that the United States shall not be liable for interest prior to judgment was omitted as unnecessary in view of section 2411 of this title, which provides that interest on judgments against the United States shall be computed from the date of judgment. Such section 2411 is made applicable to tort-claim actions by section 932 of title 28, U.S.C., 1940 ed.
Changes were made in phraseology.

Senate Revision AmendmentFor Senate amendment to this section, see 80th Congress Senate Report No. 1559, amendment No. 60.

Editorial Notes
Amendments1988—Pub. L. 100–694 inserted two pars. at end entitling the United States and the Tennessee Valley Authority to assert any defense based upon judicial or legislative immunity.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–694 effective Nov. 18, 1988, and applicable to all claims, civil actions, and proceedings pending on, or filed on or after, Nov. 18, 1988, see section 8 of Pub. L. 100–694 set out as a note under section 2679 of this title.



§ 2675. Disposition by federal agency as prerequisite; evidence(a) An action shall not be instituted upon a claim against the United States for money damages for injury or loss of property or personal injury or death caused by the negligent or wrongful act or omission of any employee of the Government while acting within the scope of his office or employment, unless the claimant shall have first presented the claim to the appropriate Federal agency and his claim shall have been finally denied by the agency in writing and sent by certified or registered mail. The failure of an agency to make final disposition of a claim within six months after it is filed shall, at the option of the claimant any time thereafter, be deemed a final denial of the claim for purposes of this section. The provisions of this subsection shall not apply to such claims as may be asserted under the Federal Rules of Civil Procedure by third party complaint, cross-claim, or counterclaim.

(b) Action under this section shall not be instituted for any sum in excess of the amount of the claim presented to the federal agency, except where the increased amount is based upon newly discovered evidence not reasonably discoverable at the time of presenting the claim to the federal agency, or upon allegation and proof of intervening facts, relating to the amount of the claim.

(c) Disposition of any claim by the Attorney General or other head of a federal agency shall not be competent evidence of liability or amount of damages.

(June 25, 1948, ch. 646, 62 Stat. 983; May 24, 1949, ch. 139, § 126, 63 Stat. 107; Pub. L. 89–506, § 2, July 18, 1966, 80 Stat. 306.)

Historical and Revision Notes
1948 ActBased on title 28, U.S.C., 1940 ed., § 931(b) (Aug. 2, 1946, ch. 753, § 410(b), 60 Stat. 844).
Section constitutes all of section 931(b), except the first sentence, of title 28, U.S.C., 1940 ed. The remainder of such section 931(b) is incorporated in section 2677 of this title.
Changes were made in phraseology.

1949 ActThis section corrects a typographical error in section 2675(b) of title 28, U.S.C.

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (a), are set out in the Appendix to this title.

Amendments1966—Subsec. (a). Pub. L. 89–506, § 2(a), required that all administrative claims be filed with the agency or department and finally denied by the agency and sent by certified or registered mail prior to the filing of a court action against the United States, provided that the claimant be given the option of considering the claim to have been denied if the agency fails to make final disposition of the claim within six months of presentation of the claim to the agency, and provided that the requirements of the subsection would not apply to claims asserted under the Federal Rules of Civil Procedure by third party complaint, cross-claim, or counterclaim.
Subsec. (b). Pub. L. 89–506, § 2(b), struck out provisions under which a claimant could, upon 15 days written notice, withdraw a claim from the agency and institute an action thereon.
1949—Subsec. (b). Act May 24, 1949, substituted “section” for “subsection”.

Statutory Notes and Related Subsidiaries
Effective Date of 1966 AmendmentAmendment by Pub. L. 89–506 applicable to claims accruing six months or more after July 18, 1966, see section 10 of Pub. L. 89–506, set out as a note under section 2672 of this title.



§ 2676. Judgment as bar
The judgment in an action under section 1346(b) of this title shall constitute a complete bar to any action by the claimant, by reason of the same subject matter, against the employee of the government whose act or omission gave rise to the claim.
(June 25, 1948, ch. 646, 62 Stat. 984.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 931(b) (Aug. 2, 1946, ch. 753, § 410(b), 60 Stat. 844).
Section constitutes the first sentence of section 931(b) of title 28, U.S.C., 1940 ed. Other provisions of such section 931(b) are incorporated in section 2675 of this title.
Changes were made in phraseology.

Senate Revision AmendmentThis section was eliminated by Senate amendment. See 80th Congress Senate Report No. 1559.



§ 2677. Compromise
The Attorney General or his designee may arbitrate, compromise, or settle any claim cognizable under section 1346(b) of this title, after the commencement of an action thereon.
(June 25, 1948, ch. 646, 62 Stat. 984; Pub. L. 89–506, § 3, July 18, 1966, 80 Stat. 307.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 934 (Aug. 2, 1946, ch. 753, § 413, 60 Stat. 845).
Changes were made in phraseology.

Senate Revision AmendmentThis section was renumbered “2676” by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments1966—Pub. L. 89–506 struck out provision requiring that approval of court be obtained before Attorney General could arbitrate, compromise, or settle a claim after commencement of an action thereon.

Statutory Notes and Related Subsidiaries
Effective Date of 1966 AmendmentAmendment by Pub. L. 89–506 applicable to claims accruing six months or more after July 18, 1966, see section 10 of Pub. L. 89–506, set out as a note under section 2672 of this title.



§ 2678. Attorney fees; penalty
No attorney shall charge, demand, receive, or collect for services rendered, fees in excess of 25 per centum of any judgment rendered pursuant to section 1346(b) of this title or any settlement made pursuant to section 2677 of this title, or in excess of 20 per centum of any award, compromise, or settlement made pursuant to section 2672 of this title.
Any attorney who charges, demands, receives, or collects for services rendered in connection with such claim any amount in excess of that allowed under this section, if recovery be had, shall be fined not more than $2,000 or imprisoned not more than one year, or both.
(June 25, 1948, ch. 646, 62 Stat. 984; Pub. L. 89–506, § 4, July 18, 1966, 80 Stat. 307.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 944 (Aug. 2, 1946, ch. 753, § 422, 60 Stat. 846).
Words “shall be guilty of a misdemeanor” and “shall, upon conviction thereof”, in the second sentence, were omitted in conformity with revised title 18, U.S.C., Crimes and Criminal Procedure (H.R. 1600, 80th Cong.). See sections 1 and 2 of said revised title 18.
Changes were made in phraseology.

Senate Revision AmendmentThis section was renumbered “2677” by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes
Amendments1966—Pub. L. 89–506 raised the limitations on allowable attorneys fees from 10 to 20 percent for administrative settlements and from 20 to 25 percent for fees in cases after suit is filed and removed the requirement of agency or court allowance of the amount of attorneys fees.

Statutory Notes and Related Subsidiaries
Effective Date of 1966 AmendmentAmendment by Pub. L. 89–506 applicable to claims accruing six months or more after July 18, 1966, see section 10 of Pub. L. 89–506, set out as a note under section 2672 of this title.



§ 2679. Exclusiveness of remedy(a) The authority of any federal agency to sue and be sued in its own name shall not be construed to authorize suits against such federal agency on claims which are cognizable under section 1346(b) of this title, and the remedies provided by this title in such cases shall be exclusive.

(b)(1) The remedy against the United States provided by sections 1346(b) and 2672 of this title for injury or loss of property, or personal injury or death arising or resulting from the negligent or wrongful act or omission of any employee of the Government while acting within the scope of his office or employment is exclusive of any other civil action or proceeding for money damages by reason of the same subject matter against the employee whose act or omission gave rise to the claim or against the estate of such employee. Any other civil action or proceeding for money damages arising out of or relating to the same subject matter against the employee or the employee’s estate is precluded without regard to when the act or omission occurred.

(2) Paragraph (1) does not extend or apply to a civil action against an employee of the Government—(A) which is brought for a violation of the Constitution of the United States, or

(B) which is brought for a violation of a statute of the United States under which such action against an individual is otherwise authorized.



(c) The Attorney General shall defend any civil action or proceeding brought in any court against any employee of the Government or his estate for any such damage or injury. The employee against whom such civil action or proceeding is brought shall deliver within such time after date of service or knowledge of service as determined by the Attorney General, all process served upon him or an attested true copy thereof to his immediate superior or to whomever was designated by the head of his department to receive such papers and such person shall promptly furnish copies of the pleadings and process therein to the United States attorney for the district embracing the place wherein the proceeding is brought, to the Attorney General, and to the head of his employing Federal agency.

(d)(1) Upon certification by the Attorney General that the defendant employee was acting within the scope of his office or employment at the time of the incident out of which the claim arose, any civil action or proceeding commenced upon such claim in a United States district court shall be deemed an action against the United States under the provisions of this title and all references thereto, and the United States shall be substituted as the party defendant.

(2) Upon certification by the Attorney General that the defendant employee was acting within the scope of his office or employment at the time of the incident out of which the claim arose, any civil action or proceeding commenced upon such claim in a State court shall be removed without bond at any time before trial by the Attorney General to the district court of the United States for the district and division embracing the place in which the action or proceeding is pending. Such action or proceeding shall be deemed to be an action or proceeding brought against the United States under the provisions of this title and all references thereto, and the United States shall be substituted as the party defendant. This certification of the Attorney General shall conclusively establish scope of office or employment for purposes of removal.

(3) In the event that the Attorney General has refused to certify scope of office or employment under this section, the employee may at any time before trial petition the court to find and certify that the employee was acting within the scope of his office or employment. Upon such certification by the court, such action or proceeding shall be deemed to be an action or proceeding brought against the United States under the provisions of this title and all references thereto, and the United States shall be substituted as the party defendant. A copy of the petition shall be served upon the United States in accordance with the provisions of Rule 4(d)(4) 11 So in original. Probably should be a reference to Rule 4(i). of the Federal Rules of Civil Procedure. In the event the petition is filed in a civil action or proceeding pending in a State court, the action or proceeding may be removed without bond by the Attorney General to the district court of the United States for the district and division embracing the place in which it is pending. If, in considering the petition, the district court determines that the employee was not acting within the scope of his office or employment, the action or proceeding shall be remanded to the State court.

(4) Upon certification, any action or proceeding subject to paragraph (1), (2), or (3) shall proceed in the same manner as any action against the United States filed pursuant to section 1346(b) of this title and shall be subject to the limitations and exceptions applicable to those actions.

(5) Whenever an action or proceeding in which the United States is substituted as the party defendant under this subsection is dismissed for failure first to present a claim pursuant to section 2675(a) of this title, such a claim shall be deemed to be timely presented under section 2401(b) of this title if—(A) the claim would have been timely had it been filed on the date the underlying civil action was commenced, and

(B) the claim is presented to the appropriate Federal agency within 60 days after dismissal of the civil action.



(e) The Attorney General may compromise or settle any claim asserted in such civil action or proceeding in the manner provided in section 2677, and with the same effect.

(June 25, 1948, ch. 646, 62 Stat. 984; Pub. L. 87–258, § 1, Sept. 21, 1961, 75 Stat. 539; Pub. L. 89–506, § 5(a), July 18, 1966, 80 Stat. 307; Pub. L. 100–694, §§ 5, 6, Nov. 18, 1988, 102 Stat. 4564.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 945 (Aug. 2, 1946, ch. 753, § 423, 60 Stat. 846).
Changes were made in phraseology.

Senate Revision AmendmentThe catchline and text of this section were changed and the section was renumbered “2678” by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (d)(3), are set out in the Appendix to this title.

Amendments1988—Subsec. (b). Pub. L. 100–694, § 5, amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “The remedy against the United States provided by sections 1346(b) and 2672 of this title for injury or loss of property or personal injury or death, resulting from the operation by any employee of the Government of any motor vehicle while acting within the scope of his office or employment, shall hereafter be exclusive of any other civil action or proceeding by reason of the same subject matter against the employee or his estate whose act or omission gave rise to the claim.”
Subsec. (d). Pub. L. 100–694, § 6, amended subsec. (d) generally. Prior to amendment, subsec. (d) read as follows: “Upon a certification by the Attorney General that the defendant employee was acting within the scope of his employment at the time of the incident out of which the suit arose, any such civil action or proceeding commenced in a State court shall be removed without bond at any time before trial by the Attorney General to the district court of the United States for the district and division embracing the place wherein it is pending and the proceedings deemed a tort action brought against the United States under the provisions of this title and all references thereto. Should a United States district court determine on a hearing on a motion to remand held before a trial on the merits that the case so removed is one in which a remedy by suit within the meaning of subsection (b) of this section is not available against the United States, the case shall be remanded to the State court.”
1966—Subsec. (b). Pub. L. 89–506 inserted reference to section 2672 of this title and substituted “remedy” for “remedy by suit”.
1961—Pub. L. 87–258 designated existing provisions as subsec. (a) and added subsecs. (b) to (e).

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentPub. L. 100–694, § 8, Nov. 18, 1988, 102 Stat. 4565, provided that:
“(a) General Rule.—This Act and the amendments made by this Act [enacting section 831c–2 of Title 16, Conservation, amending this section and sections 2671 and 2674 of this title, and enacting provisions set out as notes under this section and section 2671 of this title] shall take effect on the date of the enactment of this Act [Nov. 18, 1988].

“(b) Applicability to Proceedings.—The amendments made by this Act [amending this section and sections 2671 and 2674 of this title] shall apply to all claims, civil actions, and proceedings pending on, or filed on or after, the date of the enactment of this Act.

“(c) Pending State Proceedings.—With respect to any civil action or proceeding pending in a State court to which the amendments made by this Act apply, and as to which the period for removal under section 2679(d) of title 28, United States Code (as amended by section 6 of this Act), has expired, the Attorney General shall have 60 days after the date of the enactment of this Act during which to seek removal under such section 2679(d).

“(d) Claims Accruing Before Enactment.—With respect to any civil action or proceeding to which the amendments made by this Act apply in which the claim accrued before the date of the enactment of this Act, the period during which the claim shall be deemed to be timely presented under section 2679(d)(5) of title 28, United States Code (as amended by section 6 of this Act) shall be that period within which the claim could have been timely filed under applicable State law, but in no event shall such period exceed two years from the date of the enactment of this Act.”




Effective Date of 1966 AmendmentAmendment by Pub. L. 89–506 applicable to claims accruing six months or more after July 18, 1966, see section 10 of Pub. L. 89–506, set out as a note under section 2672 of this title.

Effective Date of 1961 AmendmentPub. L. 87–258, § 2, Sept. 21, 1961, 75 Stat. 539, provided that: “The amendments made by this Act [amending this section] shall be deemed to be in effect six months after the enactment hereof [Sept. 21, 1961] but any rights or liabilities then existing shall not be affected.”




§ 2680. Exceptions
The provisions of this chapter and section 1346(b) of this title shall not apply to—(a) Any claim based upon an act or omission of an employee of the Government, exercising due care, in the execution of a statute or regulation, whether or not such statute or regulation be valid, or based upon the exercise or performance or the failure to exercise or perform a discretionary function or duty on the part of a federal agency or an employee of the Government, whether or not the discretion involved be abused.

(b) Any claim arising out of the loss, miscarriage, or negligent transmission of letters or postal matter.

(c) Any claim arising in respect of the assessment or collection of any tax or customs duty, or the detention of any goods, merchandise, or other property by any officer of customs or excise or any other law enforcement officer, except that the provisions of this chapter and section 1346(b) of this title apply to any claim based on injury or loss of goods, merchandise, or other property, while in the possession of any officer of customs or excise or any other law enforcement officer, if—(1) the property was seized for the purpose of forfeiture under any provision of Federal law providing for the forfeiture of property other than as a sentence imposed upon conviction of a criminal offense;

(2) the interest of the claimant was not forfeited;

(3) the interest of the claimant was not remitted or mitigated (if the property was subject to forfeiture); and

(4) the claimant was not convicted of a crime for which the interest of the claimant in the property was subject to forfeiture under a Federal criminal forfeiture law..11 So in original.


(d) Any claim for which a remedy is provided by chapter 309 or 311 of title 46 relating to claims or suits in admiralty against the United States.

(e) Any claim arising out of an act or omission of any employee of the Government in administering the provisions of sections 1–31 of Title 50, Appendix.22 See References in Text note below.

(f) Any claim for damages caused by the imposition or establishment of a quarantine by the United States.

[(g) Repealed. Sept. 26, 1950, ch. 1049, § 13 (5), 64 Stat. 1043.]

(h) Any claim arising out of assault, battery, false imprisonment, false arrest, malicious prosecution, abuse of process, libel, slander, misrepresentation, deceit, or interference with contract rights: Provided, That, with regard to acts or omissions of investigative or law enforcement officers of the United States Government, the provisions of this chapter and section 1346(b) of this title shall apply to any claim arising, on or after the date of the enactment of this proviso, out of assault, battery, false imprisonment, false arrest, abuse of process, or malicious prosecution. For the purpose of this subsection, “investigative or law enforcement officer” means any officer of the United States who is empowered by law to execute searches, to seize evidence, or to make arrests for violations of Federal law.

(i) Any claim for damages caused by the fiscal operations of the Treasury or by the regulation of the monetary system.

(j) Any claim arising out of the combatant activities of the military or naval forces, or the Coast Guard, during time of war.

(k) Any claim arising in a foreign country.

(l) Any claim arising from the activities of the Tennessee Valley Authority.

(m) Any claim arising from the activities of the Panama Canal Company.

(n) Any claim arising from the activities of a Federal land bank, a Federal intermediate credit bank, or a bank for cooperatives.

(June 25, 1948, ch. 646, 62 Stat. 984; July 16, 1949, ch. 340, 63 Stat. 444; Sept. 26, 1950, ch. 1049, §§ 2(a)(2), 13(5), 64 Stat. 1038, 1043; Pub. L. 86–168, title II, § 202(b), Aug. 18, 1959, 73 Stat. 389; Pub. L. 93–253, § 2, Mar. 16, 1974, 88 Stat. 50; Pub. L. 106–185, § 3(a), Apr. 25, 2000, 114 Stat. 211; Pub. L. 109–304, § 17(f)(4), Oct. 6, 2006, 120 Stat. 1708.)

Historical and Revision NotesBased on title 28, U.S.C., 1940 ed., § 943 (Aug. 2, 1946, ch. 753, § 421, 60 Stat. 845).
Changes were made in phraseology.
Section 946 of title 28, U.S.C., 1940 ed., which was derived from section 424(b) of the Federal Tort Claims Act, was omitted from this revised title. It preserved the existing authority of federal agencies to settle tort claims not cognizable under section 2672 of this title. Certain enumerated laws granting such authority were specifically repealed by section 424(a) of the Federal Tort Claims Act, which section was also omitted from this revised title. These provisions were not included in this revised title as they are not properly a part of a code of general and permanent law.

Senate Revision AmendmentSections 2680 and 2681 were renumbered “2679” and “2680”, respectively, by Senate amendment. See 80th Congress Senate Report No. 1559.

Editorial Notes

References in TextSections 1–31 of Title 50, Appendix, referred to in subsec. (e), was in the original source of this section (section 943 of act Aug. 2, 1946) a reference to the Trading with the Enemy Act, as amended. The Trading with the Enemy Act is now comprised of sections 1 to 43, which were formerly classified to sections 1 to 6, 7 to 39, and 41 to 44 of the former Appendix to Title 50, War and National Defense, prior to editorial reclassification as chapter 53 (§ 4301 et seq.) of Title 50. For complete classification of this Act to the Code, see Tables.
The date of the enactment of this proviso, referred to in subsec. (h), means Mar. 16, 1974, the date on which Pub. L. 93–253, which enacted the proviso, was approved.
Panama Canal Company, referred to in subsec. (m), deemed to refer to Panama Canal Commission, see section 3602(b)(5) of Title 22, Foreign Relations and Intercourse.

Amendments2006—Subsec. (d). Pub. L. 109–304 substituted “chapter 309 or 311 of title 46” for “sections 741–752, 781–790 of Title 46,”.
2000—Subsec. (c). Pub. L. 106–185 substituted “any goods, merchandise, or other property” for “any goods or merchandise” and “law enforcement” for “law-enforcement”, inserted “, except that the provisions of this chapter and section 1346(b) of this title apply to any claim based on injury or loss of goods, merchandise, or other property, while in the possession of any officer of customs or excise or any other law enforcement officer, if—”, and added pars. (1) to (4).
1974—Subsec. (h). Pub. L. 93–253 inserted proviso.
1959—Subsec. (n). Pub. L. 86–168 added subsec. (n).
1950—Subsec. (g). Act Sept. 26, 1950, § 13(5), repealed subsec. (g).
Subsec. (m). Act Sept. 26, 1950, § 2, substituted “Panama Canal Company” for “Panama Railroad Company”.
1949—Subsec. (m). Act July 16, 1949, added subsec. (m).

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–185 applicable to any forfeiture proceeding commenced on or after the date that is 120 days after Apr. 25, 2000, see section 21 of Pub. L. 106–185, set out as a note under section 1324 of Title 8, Aliens and Nationality.

Effective Date of 1959 AmendmentAmendment by Pub. L. 86–168 effective Jan. 1, 1960, see section 203(c) of Pub. L. 86–168.

Effective Date of 1950 AmendmentAmendment by act Sept. 26, 1950, to take effect upon effective date of transfer to the Panama Canal Company, pursuant to the provisions of section 256 of the former Canal Zone Code, as added by section 10 of that act, of the Panama Canal together with the facilities and appurtenances related thereto, see section 14 of act Sept. 26, 1950.


Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.
Coast Guard transferred to Department of Transportation and all functions, powers, and duties, relating to Coast Guard, of Secretary of the Treasury and of all other offices and officers of Department of the Treasury transferred to Secretary of Transportation by Pub. L. 89–670, § 6(b)(1), Oct. 15, 1966, 80 Stat. 938. Section 6(b)(2) of Pub. L. 89–670, however, provided that notwithstanding such transfer of functions, Coast Guard shall operate as part of Navy in time of war or when President directs as provided in former section 3 (now 103) of Title 14, Coast Guard. See section 108 of Title 49, Transportation.
For transfer of certain functions relating to claims and litigation, insofar as they pertain to the Air Force, from Secretary of the Army to Secretary of the Air Force, see Secretary of Defense Transfer Order No. 34 [§ 1a(2)(4)], eff. July 1, 1949.

Northern Mariana Islands—Applicability of Subsec. (k)Pub. L. 97–357, title II, § 204, Oct. 19, 1982, 96 Stat. 1708, provided: “That the Northern Mariana Islands shall not be considered a foreign country for purposes of subsection (k) of section 2680 of title 28, United States Code, with respect to claims which accrued no more than two years prior to the effective date of this Act [Oct. 19, 1982].”


Termination of National EmergencyDeclaration of national emergency in effect on Sept. 14, 1976, was terminated two years from that date by section 1601 of Title 50, War and National Defense.

Applicability of Subsec. (j)Joint Res. July 3, 1952, ch. 570, § 1(a)(32), 66 Stat. 333, as amended by Joint Res. Mar. 31, 1953, ch. 13, § 1, 67 Stat. 18, and Joint Res. June 30, 1953, ch. 172, 67 Stat. 132, provided that subsec. (j) of this section, in addition to coming into full force and effect in time of war, should continue in force until six months after the termination of the national emergency proclaimed by the President on Dec. 16, 1950 by 1950 Proc. No. 2914, 15 F.R. 9029, set out as a note preceding section 1 of Title 50, War and National Defense, or such earlier date or dates as may be provided for by Congress, but in no event beyond Aug. 1, 1953. Section 7 of Joint Res. July 3, 1952, provided that it should become effective June 16, 1952.
Joint Res. July 3, 1952, ch. 570, § 6, 66 Stat. 334, repealed Joint Res. Apr. 14, 1952, ch. 204, 66 Stat. 54 as amended by Joint Res. May 28, 1952, ch. 339, 66 Stat. 96; Joint Res. June 14, 1952, ch. 437, 66 Stat. 137; Joint Res. June 30, 1952, ch. 526, 66 Stat. 296, which continued provisions of subsec. (j) of this section until July 3, 1952. This repeal was made effective June 16, 1952, by section 7 of Joint Res. July 3, 1952.




CHAPTER 173—ATTACHMENT IN POSTAL SUITS



Sec.


2710.Right of attachment.


2711.Application for warrant.


2712.Issue of warrant.


2713.Trial of ownership of property.


2714.Investment of proceeds of attached property.


2715.Publication.


2716.Personal notice.


2717.Discharge.


2718.Interest on balances due department.



§ 2710. Right of attachment(a) Where debts are due from a defaulting or delinquent postmaster, contractor, or other officer, agent or employee of the Post Office Department, a warrant of attachment may issue against all property and legal and equitable rights belonging to him, and his sureties, or either of them, where he—(1) is a nonresident of the district where he was appointed, or has departed from that district for the purpose of permanently residing outside thereof, or of avoiding the service of civil process; and

(2) has conveyed away, or is about to convey away any of his property, or has removed or is about to remove the same from the district wherein it is situated, with intent to defraud the United States.


(b) When the property has been removed, the marshal of the district into which it has been removed, upon receipt of certified copies of the warrant, may seize the property and convey it to a convenient place within the jurisdiction of the court which issued the warrant. Alias warrants may be issued upon due application. The warrant first issued remains valid until the return day thereof.

(Added Pub. L. 86–682, § 9, Sept. 2, 1960, 74 Stat. 706.)

Editorial Notes
Codification
Section was derived from R.S. § 924, which was originally classified to section 737 of former Title 28. Following the general revision and enactment of Title 28 by act June 25, 1948, R.S. § 924 was reclassified to section 837 of Title 39. R.S. § 924 was repealed by section 12(c) of Pub. L. 86–682 (section 1 of which revised and enacted Title 39), and reenacted by section 9 thereof as section 2710 of this title.

Statutory Notes and Related Subsidiaries

Change of Name
References to Post Office Department, Postal Service, Postal Field Service, Field Postal Service, or Departmental Service or Departmental Headquarters of Post Office Department to be considered references to United States Postal Service pursuant to Pub. L. 91–375, § 6(o), Aug. 12, 1970, 84 Stat. 783, set out as a Cross Reference note preceding section 101 of Title 39, Postal Service.

Effective DateSection effective Sept. 1, 1960, see section 11 of Pub. L. 86–682, 74 Stat. 708.



§ 2711. Application for warrant
A United States attorney or assistant United States attorney or a person authorized by the Attorney General—(1) upon his own affidavit or that of another credible person, stating the existence of either of the grounds of attachments enumerated in section 2710 of this title and

(2) upon production of legal evidence of the debt

may apply for a warrant of attachment to a judge, or, in his absence, to the clerk of any court of the United States having original jurisdiction of the cause of action.
(Added Pub. L. 86–682, § 9, Sept. 2, 1960, 74 Stat. 707.)

Editorial Notes
Codification
Section was derived from R.S. § 925, which was originally classified to section 738 of former Title 28. Following the general revision and enactment of Title 28 by act June 25, 1948, R.S. § 925 was reclassified to section 838 of Title 39. R.S. § 925 was repealed by section 12(c) of Pub. L. 86–682 (section 1 of which revised and enacted Title 39), and reenacted by section 9 thereof as section 2711 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Sept. 1, 1960, see section 11 of Pub. L. 86–682, 74 Stat. 708.



§ 2712. Issue of warrant
Upon an order of a judge of a court, or, in his absence and upon the clerk’s own initiative, the clerk shall issue a warrant for the attachment of the property belonging to the person specified in the affidavit. The marshal shall execute the warrant forthwith and take the property attached, if personal, in his custody, subject to the interlocutory or final orders of the court.
(Added Pub. L. 86–682, § 9, Sept. 2, 1960, 74 Stat. 707.)

Editorial Notes
Codification
Section was derived from R.S. § 926, which was originally classified to section 739 of former Title 28. Following the general revision and enactment of Title 28 by act June 25, 1948, R.S. § 926 was reclassified to section 839 of Title 39. R.S. § 926 was repealed by section 12(c) of Pub. L. 86–682 (section 1 of which revised and enacted Title 39), and reenacted by section 9 thereof as section 2712 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Sept. 1, 1960, see section 11 of Pub. L. 86–682, 74 Stat. 708.



§ 2713. Trial of ownership of property
Not later than twenty days before the return day of a warrant issued under section 2712 of this title, the party whose property is attached, on notice to the United States Attorney, may file a plea in abatement, denying the allegations of the affidavit, or denying ownership in the defendant of the property attached. The court, upon application of either party, shall order a trial by jury of the issues. Where the parties, by consent, waive a trial by jury, the court shall decide the issues. A party claiming ownership of the property attached and seeking its return is limited to the remedy afforded by this section, but his right to an action of trespass, or other action for damages, is not impaired.
(Added Pub. L. 86–682, § 9, Sept. 2, 1960, 74 Stat. 707.)

Editorial Notes
Codification
Section was derived from R.S. § 927, which was originally classified to section 740 of former Title 28. Following the general revision and enactment of Title 28 by act June 25, 1948, R.S. § 927 was reclassified to section 840 of Title 39. R.S. § 927 was repealed by section 12(c) of Pub. L. 86–682 (section 1 of which revised and enacted Title 39), and reenacted by section 9 thereof as section 2713 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Sept. 1, 1960, see section 11 of Pub. L. 86–682, 74 Stat. 708.



§ 2714. Investment of proceeds of attached property
When the property attached is sold on an interlocutory order or is producing revenue, the money arising from the sale or revenue shall be invested, under the order of the court, in securities of the United States. The accretions therefrom are subject to the order of the court.
(Added Pub. L. 86–682, § 9, Sept. 2, 1960, 74 Stat. 707.)

Editorial Notes
Codification
Section was derived from R.S. § 928, which was originally classified to section 741 of former Title 28. Following the general revision and enactment of Title 28 by act June 25, 1948, R.S. § 928 was reclassified to section 841 of Title 39. R.S. § 928 was repealed by section 12(c) of Pub. L. 86–682 (section 1 of which revised and enacted Title 39), and reenacted by section 9 thereof as section 2714 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Sept. 1, 1960, see section 11 of Pub. L. 86–682, 74 Stat. 708.



§ 2715. Publication
The marshal shall cause publication of an executed warrant of attachment—(1) for two months in case of an absconding debtor, and

(2) for four months in case of a nonresident debtor

in a newspaper published in the district where the property is situated pursuant to the details of the order under which the warrant is issued.
(Added Pub. L. 86–682, § 9, Sept. 2, 1960, 74 Stat. 707.)

Editorial Notes
Codification
Section was derived from R.S. § 929, which was originally classified to section 742 of former Title 28. Following the general revision and enactment of Title 28 by act June 25, 1948, R.S. § 929 was reclassified to section 842 of Title 39. R.S. § 929 was repealed by Pub. L. 86–682, § 12(c), Sept. 2, 1960, 74 Stat. 708, (section 1 of which revised and enacted Title 39), and reenacted by section 9 thereof as section 2715 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Sept. 1, 1960, see section 11 of Pub. L. 86–682, 74 Stat. 708.



§ 2716. Personal notice
After the first publication of the notice of attachment, a person indebted to, or having possession of property of a defendant and having knowledge of the notice, shall answer for the amount of his debt or the value of the property. Any disposal or attempted disposal of the property, to the injury of the United States, is unlawful. When the person indebted to, or having possession of the property of a defendant, is known to the United States attorney or marshal, the officer shall cause a personal notice of the attachment to be served upon him, but the lack of the notice does not invalidate the attachment.
(Added Pub. L. 86–682, § 9, Sept. 2, 1960, 74 Stat. 707.)

Editorial Notes
Codification
Section was derived from R.S. § 930, which was originally classified to section 743 of former Title 28. Following the general revision and enactment of Title 28 by act June 25, 1948, R.S. § 930 was reclassified to section 843 of Title 39. R.S. § 930 was repealed by Pub. L. 86–682, § 12(c), Sept. 2, 1960, 74 Stat. 708, (section 1 of which revised and enacted Title 39), and reenacted by section 9 thereof as section 2716 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Sept. 1, 1960, see section 11 of Pub. L. 86–682, 74 Stat. 708.



§ 2717. Discharge
The court, or a judge thereof, upon—(1) application of the party when property has been attached and

(2) execution to the United States of a penal bond, approved by a judge, in double the value of the property attached and conditioned upon the return of the property or the payment of any judgment rendered by the court

may discharge the warrant of attachment as to the property of the applicant.
(Added Pub. L. 86–682, § 9, Sept. 2, 1960, 74 Stat. 708.)

Editorial Notes
Codification
Section was derived from R.S. § 931, which was originally classified to section 744 of former Title 28. Following the general revision and enactment of Title 28 by act June 25, 1948, R.S. § 931 was reclassified to section 844 of Title 39. R.S. § 931 was repealed by Pub. L. 86–682, § 12(c), Sept. 2, 1960, 74 Stat. 708, (section 1 of which revised and enacted Title 39), and reenacted by section 9 thereof as section 2717 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Sept. 1, 1960, see section 11 of Pub. L. 86–682, 74 Stat. 708.



§ 2718. Interest on balances due department
In suits for balances due the Post Office Department may recover interest at the rate of 6 per centum per year from the time of default.
(Added Pub. L. 86–682, § 9, Sept. 2, 1960, 74 Stat. 708.)

Editorial Notes
Codification
Section was derived from R.S. § 964, which was originally classified to section 788 of former Title 28. Following the general revision and enactment of Title 28 by act June 25, 1948, R.S. § 964 was reclassified to section 846 of Title 39. R.S. § 964 was repealed by Pub. L. 86–682, § 12(c), Sept. 2, 1960, 74 Stat. 708, (section 1 of which revised and enacted Title 39), and reenacted by section 9 thereof as section 2718 of this title.

Statutory Notes and Related Subsidiaries

Change of Name
References to Post Office Department, Postal Service, Postal Field Service, Field Postal Service, or Departmental Service or Departmental Headquarters of Post Office Department to be considered references to United States Postal Service pursuant to Pub. L. 91–375, § 6(o), Aug. 12, 1970, 84 Stat. 783, set out as a Cross References note preceding section 101 of Title 39, Postal Service.

Effective DateSection effective Sept. 1, 1960, see section 11 of Pub. L. 86–682, 74 Stat. 708.




[CHAPTER 175—REPEALED]
[§§ 2901 to 2906. Repealed. Pub. L. 106–310, div. B, title XXXIV, § 3405(c)(1), Oct. 17, 2000, 114 Stat. 1221]

Section 2901, added Pub. L. 89–793, title I, § 101, Nov. 8, 1966, 80 Stat. 1438; amended Pub. L. 91–513, title III, § 1102(l), Oct. 27, 1970, 84 Stat. 1293; Pub. L. 92–420, § 2, Sept. 16, 1972, 86 Stat. 677; Pub. L. 98–473, title II, § 228(c), Oct. 12, 1984, 98 Stat. 2030, defined terms used in chapter.


Section 2902, added Pub. L. 89–793, title I, § 101, Nov. 8, 1966, 80 Stat. 1439, related to discretionary authority of court, examination, report, and determination by court, and termination of civil commitment.


Section 2903, added Pub. L. 89–793, title I, § 101, Nov. 8, 1966, 80 Stat. 1440, related to authority and responsibilities of the Surgeon General, institutional custody, aftercare, maximum period of civil commitment, and credit toward sentence.


Section 2904, added Pub. L. 89–793, title I, § 101, Nov. 8, 1966, 80 Stat. 1441, related to civil commitment not a conviction and use of test results.


Section 2905, added Pub. L. 89–793, title I, § 101, Nov. 8, 1966, 80 Stat. 1441, related to delegation of functions by Surgeon General and use of Federal, State, and private facilities.


Section 2906, added Pub. L. 89–793, title I, § 101, Nov. 8, 1966, 80 Stat. 1441, related to absence of offer by the court to a defendant of an election under section 2902(a) or any determination as to civil commitment not being reviewable on appeal or otherwise.



CHAPTER 176—FEDERAL DEBT COLLECTION PROCEDURE



Subchapter

Sec.11 Editorially supplied.

A.Definitions and general provisions3001

B.Prejudgment remedies3101

C.Postjudgments 22 So in original. Does not conform to subchapter heading. remedies3201

D.Fraudulent transfers 23301


SUBCHAPTER A—DEFINITIONS AND GENERAL PROVISIONS



Sec.


3001.Applicability of chapter.


3002.Definitions.


3003.Rules of construction.


3004.Service of process; enforcement; notice.


3005.Application of chapter to judgments.


3006.Affidavit requirements.


3007.Perishable personal property.


3008.Proceedings before United States magistrate judges.


3009.United States marshals’ authority to designate keeper.


3010.Co-owned property.


3011.Assessment of surcharge on a debt.


3012.Joinder of additional defendant.


3013.Modification or protective order; supervision of enforcement.


3014.Exempt property.


3015.Discovery as to debtor’s financial condition.




Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judges” substituted for “United States magistrates” in item 3008 pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.


§ 3001. Applicability of chapter(a) In General.—Except as provided in subsection (b), the 11 So in original. Probably should be “this”. chapter provides the exclusive civil procedures for the United States—(1) to recover a judgment on a debt; or

(2) to obtain, before judgment on a claim for a debt, a remedy in connection with such claim.


(b) Limitation.—To the extent that another Federal law specifies procedures for recovering on a claim or a judgment for a debt arising under such law, those procedures shall apply to such claim or judgment to the extent those procedures are inconsistent with this chapter.

(c) Amounts Owing Other Than Debts.—This chapter shall not apply with respect to an amount owing that is not a debt or to a claim for an amount owing that is not a debt.

(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4933.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 101–647, title XXXVI, § 3631, Nov. 29, 1990, 104 Stat. 4966, provided that:
“(a) Except as provided in subsection (b), this Act [probably should be “title”, meaning title XXXVI of Pub. L. 101–647, which enacted this chapter and section 2044 of this title, amended sections 550, 1962, 1963, and 2410 of this title, section 523 of Title 11, Bankruptcy, and sections 3142 and 3552 of Title 18, Crimes and Criminal Procedure, and enacted provisions set out as a note under section 1 of this title] and the amendments made by this Act [title] shall take effect 180 days after the date of the enactment of this Act [Nov. 29, 1990].

“(b)(1) The amendments made by title I of this Act [probably should be “subtitle A of this title”, meaning subtitle A (§§ 3611, 3302 [3612]) of title XXXVI of Pub. L. 101–647, which enacted this chapter] shall apply with respect to actions pending on the effective date of this Act [probably should be title XXXVI of Pub. L. 101–647] in any court on—“(A) a claim for a debt; or

“(B) a judgment for a debt.


“(2) All notices, writs, orders, and judgments in effect in such actions shall continue in effect until superseded or modified in an action under chapter 176 of title 28 of the United States Code, as added by title I of this Act [subtitle A of this title].

“(3) For purposes of this subsection—“(A) the term ‘court’ means a Federal, State, or local court, and

“(B) the term ‘debt’ has the meaning given such term in section and [sic] 3002(3) of such chapter.”








§ 3002. Definitions
As used in this chapter:(1) “Counsel for the United States” means—(A) a United States attorney, an assistant United States attorney designated to act on behalf of the United States attorney, or an attorney with the United States Department of Justice or with a Federal agency who has litigation authority; and

(B) any private attorney authorized by contract made in accordance with section 3718 of title 31 to conduct litigation for collection of debts on behalf of the United States.


(2) “Court” means any court created by the Congress of the United States, excluding the United States Tax Court.

(3) “Debt” means—(A) an amount that is owing to the United States on account of a direct loan, or loan insured or guaranteed, by the United States; or

(B) an amount that is owing to the United States on account of a fee, duty, lease, rent, service, sale of real or personal property, overpayment, fine, assessment, penalty, restitution, damages, interest, tax, bail bond forfeiture, reimbursement, recovery of a cost incurred by the United States, or other source of indebtedness to the United States, but that is not owing under the terms of a contract originally entered into by only persons other than the United States;

and includes any amount owing to the United States for the benefit of an Indian tribe or individual Indian, but excludes any amount to which the United States is entitled under section 3011(a).

(4) “Debtor” means a person who is liable for a debt or against whom there is a claim for a debt.

(5) “Disposable earnings” means that part of earnings remaining after all deductions required by law have been withheld.

(6) “Earnings” means compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus, or otherwise, and includes periodic payments pursuant to a pension or retirement program.

(7) “Garnishee” means a person (other than the debtor) who has, or is reasonably thought to have, possession, custody, or control of any property in which the debtor has a substantial nonexempt interest, including any obligation due the debtor or to become due the debtor, and against whom a garnishment under section 3104 or 3205 is issued by a court.

(8) “Judgment” means a judgment, order, or decree entered in favor of the United States in a court and arising from a civil or criminal proceeding regarding a debt.

(9) “Nonexempt disposable earnings” means 25 percent of disposable earnings, subject to section 303 of the Consumer Credit Protection Act.

(10) “Person” includes a natural person (including an individual Indian), a corporation, a partnership, an unincorporated association, a trust, or an estate, or any other public or private entity, including a State or local government or an Indian tribe.

(11) “Prejudgment remedy” means the remedy of attachment, receivership, garnishment, or sequestration authorized by this chapter to be granted before judgment on the merits of a claim for a debt.

(12) “Property” includes any present or future interest, whether legal or equitable, in real, personal (including choses in action), or mixed property, tangible or intangible, vested or contingent, wherever located and however held (including community property and property held in trust (including spendthrift and pension trusts)), but excludes—(A) property held in trust by the United States for the benefit of an Indian tribe or individual Indian; and

(B) Indian lands subject to restrictions against alienation imposed by the United States.


(13) “Security agreement” means an agreement that creates or provides for a lien.

(14) “State” means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Marianas, or any territory or possession of the United States.

(15) “United States” means—(A) a Federal corporation;

(B) an agency, department, commission, board, or other entity of the United States; or

(C) an instrumentality of the United States.


(16) “United States marshal” means a United States marshal, a deputy marshal, or an official of the United States Marshals Service designated under section 564.

(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4933.)

Editorial Notes

References in TextSection 303 of the Consumer Credit Protection Act, referred to in par. (9), is classified to section 1673 of Title 15, Commerce and Trade.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3003. Rules of construction(a) Terms.—For purposes of this chapter—(1) the terms “includes” and “including” are not limiting;

(2) the term “or” is not exclusive; and

(3) the singular includes the plural.


(b) Effect on Rights of the United States.—This chapter shall not be construed to curtail or limit the right of the United States under any other Federal law or any State law—(1) to collect taxes or to collect any other amount collectible in the same manner as a tax;

(2) to collect any fine, penalty, assessment, restitution, or forfeiture arising in a criminal case;

(3) to appoint or seek the appointment of a receiver; or

(4) to enforce a security agreement.


(c) Effect on Other Laws.—This chapter shall not be construed to supersede or modify the operation of—(1) title 11;

(2) admiralty law;

(3) section 3713 of title 31;

(4) section 303 of the Consumer Credit Protection Act (15 U.S.C. 1673);

(5) a statute of limitation applicable to a criminal proceeding;

(6) the common law or statutory rights to set-off or recoupment;

(7) any Federal law authorizing, or any inherent authority of a court to provide, injunctive relief;

(8) the authority of a court—(A) to impose a sanction under the Federal Rules of Civil Procedure;

(B) to appoint a receiver to effectuate its order; or

(C) to exercise the power of contempt under any Federal law;


(9) any law authorizing the United States to obtain partition, or to recover possession, of property in which the United States holds title; or

(10) any provision of any other chapter of this title, except to the extent such provision is inconsistent with this chapter.


(d) Preemption.—This chapter shall preempt State law to the extent such law is inconsistent with a provision of this chapter.

(e) Effect on Rights of the United States Under Foreign and International Law.—This chapter shall not be construed to curtail or limit the rights of the United States under foreign law, under a treaty or an international agreement, or otherwise under international law.

(f) Applicability of Federal Rules of Civil Procedure.—Except as provided otherwise in this chapter, the Federal Rules of Civil Procedure shall apply with respect to actions and proceedings under this chapter.

(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4935.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsecs. (c)(8)(A) and (f), are set out in the Appendix to this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3004. Service of process; enforcement; notice(a) Manner of Service.—A complaint, notice, writ, or other process required to be served in an action or proceeding under this chapter shall be served in accordance with the Federal Rules of Civil Procedure unless otherwise provided in this chapter.

(b) Nationwide Enforcement.—(1) Except as provided in paragraph (2)—(A) any writ, order, judgment, or other process, including a summons and complaint, filed under this chapter may be served in any State; and

(B) such writ, order, or judgment may be enforced by the court issuing the writ, order, or process, regardless of where the person is served with the writ, order, or process.


(2) If the debtor so requests, within 20 days after receiving the notice described in section 3101(d) or 3202(b), the action or proceeding in which the writ, order, or judgment was issued shall be transferred to the district court for the district in which the debtor resides.


(c) Notice and Other Process.—At such time as counsel for the United States considers appropriate, but not later than the time a prejudgment or postjudgment remedy is put into effect under this chapter, counsel for the United States shall exercise reasonable diligence to serve on the debtor and any person who the United States believes, after exercising due diligence, has possession, custody, or control of the property, a copy of the application for such remedy, the order granting such remedy, and the notice required by section 3101(d) or 3202(b).

(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4936.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (a), are set out in the Appendix to this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3005. Application of chapter to judgments
This chapter shall not apply with respect to a judgment on a debt if such judgment is entered more than 10 years before the effective date of this chapter.
(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4936.)

Editorial Notes

References in TextFor effective date of this chapter, referred to in text, see section 3631 of Pub. L. 101–647, set out as an Effective Date note under section 3001 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3006. Affidavit requirements
Any affidavit required of the United States by this chapter may be made on information and belief, if reliable and reasonably necessary, establishing with particularity, to the court’s satisfaction, facts supporting the claim of the United States.
(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4936.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3007. Perishable personal property(a) Authority To Sell.—If at any time during any action or proceeding under this chapter the court determines on its own initiative or upon motion of any party, that any seized or detained personal property is likely to perish, waste, or be destroyed, or otherwise substantially depreciate in value during the pendency of the proceeding, the court shall order a commercially reasonable sale of such property.

(b) Deposit of Sale Proceeds.—Within 5 days after such sale, the proceeds shall be deposited with the clerk of the court, accompanied by a statement in writing and signed by the United States marshal, to be filed in the action or proceeding, stating the time and place of sale, the name of the purchaser, the amount received, and an itemized account of expenses.

(c) Presumption.—For purposes of liability on the part of the United States, there shall be a presumption that the price paid at a sale under subsection (a) is the fair market value of the property or portion.

(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4937.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3008. Proceedings before United States magistrate judges
A district court of the United States may assign its duties in proceedings under this chapter to a United States magistrate judge to the extent not inconsistent with the Constitution and laws of the United States.
(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4937; amended Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)

Statutory Notes and Related Subsidiaries

Change of Name
“United States magistrate judges” substituted for “United States magistrates” in catchline and “United States magistrate judge” substituted for “United States magistrate” in text pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of this title.

Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3009. United States marshals’ authority to designate keeper
Whenever a United States marshal is authorized to seize property pursuant to this chapter, the United States marshal may designate another person or Federal agency to hold for safekeeping such property seized.
(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4937.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3010. Co-owned property(a) Limitation.—The remedies available to the United States under this chapter may be enforced against property which is co-owned by a debtor and any other person only to the extent allowed by the law of the State where the property is located. This section shall not be construed to limit any right or interest of a debtor or co-owner in a retirement system for Federal military or civilian personnel established by the United States or any agency thereof or in a qualified retirement arrangement.

(b) Definitions.—For purposes of subsection (a)—(1) the term “retirement system for Federal military or civilian personnel” means a pension or annuity system for Federal military or civilian personnel of more than one agency, or for some or all of such personnel of a single agency, established by statute or by regulation pursuant to statutory authority; and

(2) the term “qualified retirement arrangement” means a plan qualified under section 401(a), 403(a), or 409 of the Internal Revenue Code of 1986 or a plan that is subject to the requirements of section 205 of the Employee Retirement Income Security Act of 1974.


(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4937.)

Editorial Notes

References in TextSections 401(a), 403(a), and 409 of the Internal Revenue Code of 1986, referred to in subsec. (b)(2), are classified to sections 401(a), 403(a), and 409, respectively, of Title 26, Internal Revenue Code.
Section 205 of the Employee Retirement Income Security Act of 1974, referred to in subsec. (b)(2), is classified to section 1055 of Title 29, Labor.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3011. Assessment of surcharge on a debt(a) Surcharge Authorized.—In an action or proceeding under subchapter B or C, and subject to subsection (b), the United States is entitled to recover a surcharge of 10 percent of the amount of the debt in connection with the recovery of the debt, to cover the cost of processing and handling the litigation and enforcement under this chapter of the claim for such debt.

(b) Limitation.—Subsection (a) shall not apply if—(1) the United States receives an attorney’s fee in connection with the enforcement of the claim; or

(2) the law pursuant to which the action on the claim is based provides any other amount to cover such costs.


(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4937.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3012. Joinder of additional defendant
The United States or the debtor may join as an additional defendant in an action or proceeding under this chapter any person reasonably believed to owe money (including money owed on account of a requirement to provide goods or services pursuant to a loan or loan guarantee extended under Federal law) to the debtor arising out of the transaction or occurrence giving rise to a debt.
(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4938.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3013. Modification or protective order; supervision of enforcement
The court may at any time on its own initiative or the motion of any interested person, and after such notice as it may require, make an order denying, limiting, conditioning, regulating, extending, or modifying the use of any enforcement procedure under this chapter.
(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4938.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3014. Exempt property(a) Election To Exempt Property.—An individual debtor may, in an action or proceeding under this chapter, elect to exempt property listed in either paragraph (1) or, in the alternative, paragraph (2). If such action or proceeding is against debtors who are husband and wife, one debtor may not elect to exempt property listed in paragraph (1) and the other debtor elect to exempt property listed in paragraph (2). If the debtors cannot agree on the alternative to be elected, they shall be deemed to elect paragraph (1). Such property is either—(1) property that is specified in section 522(d) of title 11, as amended from time to time; or

(2)(A) any property that is exempt under Federal law, other than paragraph (1), or State or local law that is applicable on the date of the filing of the application for a remedy under this chapter at the place in which the debtor’s domicile has been located for the 180 days immediately preceding the date of the filing of such application, or for a longer portion of such 180-day period than in any other place; and

(B) any interest in property in which the debtor had, immediately before the filing of such application, an interest as a tenant by the entirety or joint tenant, or an interest in a community estate, to the extent that such interest is exempt from process under applicable nonbankruptcy law.



(b) Effect on Assertion and Manner of Determination.—(1) Statement.—A court may order the debtor to file a statement with regard to any claimed exemption. A copy of such statement shall be served on counsel for the United States. Such statement shall be under oath and shall describe each item of property for which exemption is claimed, the value and the basis for such valuation, and the nature of the debtor’s ownership interest.

(2) Hearing.—The United States or the debtor, by application to the court in which an action or proceeding under this chapter is pending, may request a hearing on the applicability of any exemption claimed by the debtor. The court shall determine the extent (if any) to which the exemption applies. Unless it is reasonably evident that the exemption applies, the debtor shall bear the burden of persuasion.

(3) Stay of Disposition.—Assertion of an exemption shall prevent the United States from selling or otherwise disposing of the property for which such exemption is claimed until the court determines whether the debtor has a substantial nonexempt interest in such property. The United States may not take possession of, dispose of, sell, or otherwise interfere with the debtor’s normal use and enjoyment of an interest in property the United States knows or has reason to know is exempt.


(c) Debtors in Joint Cases.—Subject to the limitation in subsection (a), this section shall apply separately with respect to each debtor in a joint case.

(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4938.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3015. Discovery as to debtor’s financial condition(a) In General.—Except as provided in subsection (b), in an action or proceeding under subchapter B or C, the United States may have discovery regarding the financial condition of the debtor in the manner in which discovery is authorized by the Federal Rules of Civil Procedure in an action on a claim for a debt.

(b) Limitation.—Subsection (a) shall not apply with respect to an action or proceeding under subchapter B unless there is a reasonable likelihood that the debt involved exceeds $50,000.

(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4939.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (a), are set out in the Appendix to this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.




SUBCHAPTER B—PREJUDGMENT REMEDIES



Sec.


3101.Prejudgment remedies.


3102.Attachment.


3103.Receivership.


3104.Garnishment.


3105.Sequestration.



§ 3101. Prejudgment remedies
(a) Application.—(1) The United States may, in a proceeding in conjunction with the complaint or at any time after the filing of a civil action on a claim for a debt, make application under oath to a court to issue any prejudgment remedy.
(2) Such application shall be filed with the court and shall set forth the factual and legal basis for each prejudgment remedy sought.
(3) Such application shall—
(A) state that the debtor against whom the prejudgment remedy is sought shall be afforded an opportunity for a hearing; and
(B) set forth with particularity that all statutory requirements under this chapter for the issuance of the prejudgment remedy sought have been satisfied.
(b) Grounds.—Subject to section 3102, 3103, 3104, or 3105, a prejudgment remedy may be granted by any court if the United States shows reasonable cause to believe that—
(1) the debtor—
(A) is about to leave the jurisdiction of the United States with the effect of hindering, delaying, or defrauding the United States in its effort to recover a debt;
(B) has or is about to assign, dispose, remove, conceal, ill treat, waste, or destroy property with the effect of hindering, delaying, or defrauding the United States;
(C) has or is about to convert the debtor’s property into money, securities, or evidence of debt in a manner prejudicial to the United States with the effect of hindering, delaying, or defrauding the United States; or
(D) has evaded service of process by concealing himself or has temporarily withdrawn from the jurisdiction of the United States with the effect of hindering, delaying, or defrauding the United States; or
(2) a prejudgment remedy is required to obtain jurisdiction within the United States and the prejudgment remedy sought will result in obtaining such jurisdiction.
(c) Affidavit.—(1) The application under subsection (a) shall include an affidavit establishing with particularity to the court’s satisfaction facts supporting the probable validity of the claim for a debt and the right of the United States to recover what is demanded in the application.
(2) The affidavit shall state—
(A) specifically the amount of the debt claimed by the United States and any interest or costs attributable to such debt;
(B) one or more of the grounds specified in subsection (b); and
(C) the requirements of section 3102(b), 3103(a), 3104(a), or 3105(b), as the case may be.
(3) No bond is required of the United States.
(d) Notice and Hearing.—(1) On filing an application by the United States as provided in this section, the counsel for the United States shall prepare, and the clerk shall issue, a notice for service on the debtor against whom the prejudgment remedy is sought and on any other person whom the United States reasonably believes, after exercising due diligence, has possession, custody, or control of property affected by such remedy. Three copies of the notice shall be served on each such person. The form and content of such notice shall be approved jointly by a majority of the chief judges of the Federal districts in the State in which the court is located and shall be in substantially the following form:
“notice
“You are hereby notified that this [property] is being taken by the United States Government (‘the Government’), which says that [name of debtor] owes it a debt of $ [amount] for [reason for debt] and has filed a lawsuit to collect this debt. The Government says it must take this property at this time because [recite the pertinent ground or grounds from section 3101(b)]. The Government wants to make sure [name of debtor] will pay if the court determines that this money is owed.
“In addition, you are hereby notified that there are exemptions under the law which may protect some of this property from being taken by the Government if [name of debtor] can show that the exemptions apply. Below is a summary of the major exemptions which apply in most situations in the State of [State where property is located]:
“[A statement summarizing in plain and understandable English the election available with respect to such State under section 3014 and the types of property that may be exempted under each of the alternatives specified in paragraphs (1) and (2) of section 3014(a), and a statement that different property may be so exempted with respect to the State in which the debtor resides.]
“If you are [name of debtor] and you disagree with the reason the Government gives for taking your property now, or if you think you do not owe the money to the Government that it says you do, or if you think the property the Government is taking qualifies under one of the above exemptions, you have a right to ask the court to return your property to you.
“If you want a hearing, you must promptly notify the court. You must make your request in writing, and either mail it or deliver it in person to the clerk of the court at [address]. If you wish, you may use this notice to request the hearing by checking the box below and mailing this notice to the court clerk. You must also send a copy of your request to the Government at [address], so the Government will know you want a hearing. The hearing will take place within 5 days after the clerk receives your request, if you ask for it to take place that quickly, or as soon after that as possible.
“At the hearing you may explain to the judge why you think you do not owe the money to the Government, why you disagree with the reason the Government says it must take your property at this time, or why you believe the property the Government has taken is exempt or belongs to someone else. You may make any or all of these explanations as you see fit.
“If you think you live outside the Federal judicial district in which the court is located, you may request, not later than 20 days after you receive this notice, that this proceeding to take your property be transferred by the court to the Federal judicial district in which you reside. You must make your request in writing, and either mail it or deliver it in person to the clerk of the court at [address]. You must also send a copy of your request to the Government at [address], so the Government will know you want the proceeding to be transferred.
“Be sure to keep a copy of this notice for your own records. If you have any questions about your rights or about this procedure, you should contact a lawyer, an office of public legal assistance, or the clerk of the court. The clerk is not permitted to give legal advice, but can refer you to other sources of information.”
(2) By requesting, at any time before judgment on the claim for a debt, the court to hold a hearing, the debtor may move to quash the order granting such remedy. The court shall hold a hearing on such motion as soon as practicable, or, if requested by the debtor, within 5 days after receiving the request for a hearing or as soon thereafter as possible. The issues at such hearing shall be limited to—
(A) the probable validity of the claim for the debt for which such remedy was granted and of any defense or claim of exemption asserted by such person;
(B) compliance with any statutory requirement for the issuance of the prejudgment remedy granted;
(C) the existence of any ground set forth in subsection (b); and
(D) the inadequacy of alternative remedies (if any) to protect the interests of the United States.
(e) Issuance of Writ.—On the court’s determination that the requirements of subsections (a), (b), and (c) have been met, the court shall issue all process sufficient to put into effect the prejudgment remedy sought.
(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4939.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3102. Attachment(a) Property Subject to Attachment.—(1) Any property in the possession, custody, or control of the debtor and in which the debtor has a substantial nonexempt interest, except earnings, may be attached pursuant to a writ of attachment in an action or proceeding against a debtor on a claim for a debt and may be held as security to satisfy such judgment, and interest and costs, as the United States may recover on such claim.

(2) The value of property attached shall not exceed the amount by which the sum of the amount of the debt claimed by the United States and the amount of interest and costs reasonably likely to be assessed against the debtor by the court exceeds the aggregate value of the nonexempt interest of the debtor in any—(A) property securing the debt; and

(B) property garnished or in receivership, or income sequestered, under this subchapter.



(b) Availability of Attachment.—If the requirements of section 3101 are satisfied, a court shall issue a writ authorizing the United States to attach property in which the debtor has a substantial nonexempt interest, as security for such judgment (and interest and costs) as the United States may recover on a claim for a debt—(1) in an action on a contract, express or implied, against the debtor for payment of money, only if the United States shows reasonable cause to believe that—(A) the contract is not fully secured by real or personal property; or

(B) the value of the original security is substantially diminished, without any act of the United States or the person to whom the security was given, below the amount of the debt;


(2) in an action against the debtor for damages in tort;

(3) if the debtor resides outside the jurisdiction of the United States; or

(4) in an action to recover a fine, penalty, or tax.


(c) Issuance of Writ; Contents.—(1) Subject to subsections (a) and (b), a writ of attachment shall be issued by the court directing the United States marshal of the district where property described in subsection (a) is located to attach the property.

(2) Several writs of attachment may be issued at the same time, or in succession, and sent to different judicial districts until sufficient property is attached.

(3) The writ of attachment shall contain—(A) the date of the issuance of the writ;

(B) the identity of the court, the docket number of the action, and the identity of the cause of action;

(C) the name and last known address of the debtor;

(D) the amount to be secured by the attachment; and

(E) a reasonable description of the property to be attached.



(d) Levy of Attachment.—(1) The United States marshal receiving the writ shall proceed without delay to levy upon the property specified for attachment if found within the district. The marshal may not sell property unless ordered by the court.

(2) In performing the levy, the United States marshal may enter any property owned, occupied, or controlled by the debtor, except that the marshal may not enter a residence or other building unless the writ expressly authorizes the marshal to do so or upon specific order of the court.

(3) Levy on real property is made by entering the property and posting the writ and notice of levy in a conspicuous place upon the property.

(4) Levy on personal property is made by taking possession of it. Levy on personal property not easily taken into possession or which cannot be taken into possession without great inconvenience or expense may be made by affixing a copy of the writ and notice of levy on it or in a conspicuous place in the vicinity of it describing in the notice of levy the property by quantity and with sufficient detail to identify the property levied on.

(5) The United States marshal shall file a copy of the notice of levy in the same manner as provided for judgments in section 3201(a)(1). The United States marshal shall serve a copy of the writ and notice of levy on—(A) the debtor against whom the writ is issued; and

(B) the person who has possession of the property subject to the writ;

in the same manner that a summons is served in a civil action and make the return thereof.


(e) Return of Writ; Duties of Marshal; Further Return.—(1) A United States marshal executing a writ of attachment shall return the writ with the marshal’s action endorsed thereon or attached thereto and signed by the marshal, to the court from which it was issued, within 5 days after the date of the levy.

(2) The return shall describe the property attached with sufficient certainty to identify it and shall state the location where it was attached, the date and time it was attached, and the disposition made of the property. If no property was attached, the return shall so state.

(3) If the property levied on is claimed, replevied under subsection (j)(2), or sold under section 3007 after the return, the United States marshal shall immediately make a further return to the clerk of the court showing the disposition of the property.

(4) If personal property is replevied, the United States marshal shall deliver the replevin bond to the clerk of the court to be filed in the action.


(f) Levy of Attachment as Lien on Property; Satisfaction of Lien.—(1) A levy on property under a writ of attachment under this section creates a lien in favor of the United States on the property or, in the case of perishable property sold under section 3007, on the proceeds of the sale.

(2) Such lien shall be ranked ahead of any other security interests perfected after the later of the time of levy and the time a copy of the notice of levy is filed under subsection (d)(5).

(3) Such lien shall arise from the time of levy and shall continue until a judgment in the action is obtained or denied, or the action is otherwise dismissed. The death of the debtor whose property is attached does not terminate the attachment lien. Upon issuance of a judgment in the action and registration under this chapter, the judgment lien so created relates back to the time of levy.


(g) Reduction or Dissolution of Attachment.—(1) If an excessive or unreasonable attachment is made, the debtor may submit a motion to the court for a reduction of the amount of the attachment or its dissolution. Notice of such motion shall be served on the United States.

(2) The court shall order a part of the property to be released, if after a hearing the court finds that the amount of the attachment is excessive or unreasonable or if the attachment is for an amount larger than the sum of the liquidated or ascertainable amount of the debt and the amount of interest and costs likely to be taxed.

(3) The court shall dissolve the attachment if the amount of the debt is unliquidated and unascertainable by calculation.

(4) If any property claimed to be exempt is levied on, the debtor may, at any time after such levy, request that the court vacate such levy. If it appears to the court that the property so levied upon is exempt, the court shall order the levy vacated and the property returned to the debtor.


(h) Replevin of Attached Property by Debtor; Bond.—If attached property is not sold before judgment, the debtor may replevy such property or any part thereof by giving a bond approved by counsel for the United States or the court and payable to the United States in double the reasonable value of the property to be replevied or double the value of the claim, whichever is less.

(i) Preservation of Personal Property Under Attachment.—If personal property in custody of the United States marshal under a writ of attachment is not replevied, claimed, or sold, the court may make such order for its preservation or use as appears to be in the interest of the parties.

(j) Judgment and Disposition of Attached Property.—(1) Judgment for the united states.—On entry of judgment for the United States, the court shall order the proceeds of personal property sold pursuant to section 3007 to be applied to the satisfaction of the judgment, and shall order the sale of any remaining personal property and any real property levied on to the extent necessary to satisfy the judgment.

(2) Judgment for the united states when personal property replevied.—With respect to personal property under attachment that is replevied, the judgment which may be entered shall be against the debtor against whom the writ of attachment is issued and also against the sureties on the debtor’s replevin bond for the value of the property.

(3) Restoration of property and exoneration of replevin bond.—If the attachment is vacated or if the judgment on the claim for the debt is for the person against whom the writ attachment is issued, the court shall order the property, or proceeds of perishable property sold under section 3007, restored to the debtor and shall exonerate any replevin bond.


(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4942.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3103. Receivership(a) Appointment of a Receiver.—If the requirements of section 3101 are satisfied, a court may appoint a receiver for property in which the debtor has a substantial nonexempt interest if the United States shows reasonable cause to believe that there is a substantial danger that the property will be removed from the jurisdiction of the court, lost, concealed, materially injured or damaged, or mismanaged.

(b) Powers of Receiver.—(1) The appointing court may authorize a receiver—(A) to take possession of real and personal property and sue for, collect, and sell obligations upon such conditions and for such purposes as the court shall direct; and

(B) to administer, collect, improve, lease, repair or sell pursuant to section 3007 such real and personal property as the court shall direct.

A receiver appointed to manage residential or commercial property shall have demonstrable expertise in the management of these types of property.

(2) Unless expressly authorized by order of the court, a receiver shall have no power to employ attorneys, accountants, appraisers, auctioneers, or other professional persons.


(c) Duration of Receivership.—A receivership shall not continue past the entry of judgment, or the conclusion of an appeal of such judgment, unless the court orders it continued under section 3203(e) or unless the court otherwise directs its continuation.

(d) Accounts; Requirement to Report.—A receiver shall keep written accounts itemizing receipts and expenditures, describing the property and naming the depository of receivership funds. The receiver’s accounts shall be open to inspection by any person having an apparent interest in the property. The receiver shall file reports at regular intervals as directed by the court and shall serve the debtor and the United States with a copy thereof.

(e) Modification of Powers; Removal.—On motion of the receiver or on its own initiative, the court which appointed the receiver may remove the receiver or modify the receiver’s powers at any time.

(f) Priority.—If more than one court appoints a receiver for particular property, the receiver first qualifying under law shall be entitled to take possession, control, or custody of the property.

(g) Compensation of Receivers.—(1) A receiver is entitled to such commissions, not exceeding 5 percent of the sums received and disbursed by him, as the court allows unless the court otherwise directs.

(2) If, at the termination of a receivership, there are no funds in the hands of a receiver, the court may fix the compensation of the receiver in accordance with the services rendered and may direct the party who moved for the appointment of the receiver to pay such compensation in addition to the necessary expenditures incurred by the receiver which remain unpaid.

(3) At the termination of a receivership, the receiver shall file a final accounting of the receipts and disbursements and apply for compensation setting forth the amount sought and the services rendered by the receiver.


(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4944.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3104. Garnishment(a) In General.—If the requirements of section 3101 are satisfied, a court may issue a writ of garnishment against property (excluding earnings) in which the debtor has a substantial nonexempt interest and which is in the possession, custody, or control of a person other than the debtor in order to satisfy a claim for a debt. Co-owned property shall be subject to garnishment to the same extent as co-owned property is subject to garnishment under the law of the State in which such property is located. A court may issue simultaneous separate writs of garnishment to several garnishees. A writ of garnishment issued under this subsection shall be continuing and shall terminate only as provided in section 3205(c)(10).

(b) Writ.—(1) Subsections (b)(2) and (c) of section 3205 shall apply with respect to garnishment under this section, except that for purposes of this section—(A) earnings of the debtor shall not be subject to garnishment; and

(B) a reference in such subsections to a judgment debtor shall be deemed to be a reference to a debtor.


(2) The United States shall include in its application for a writ of garnishment—(A) the amount of the claim asserted by the United States for a debt; and

(B) the date the writ is issued.



(c) Limitation.—The value of property garnished shall not exceed the amount by which the sum of the amount of the debt claimed by the United States and the amount of interest and costs reasonably likely to be assessed against the debtor by the court exceeds the aggregate value of the nonexempt interest of the debtor in any—(1) property securing the debt; and

(2) property attached or in receivership, or income sequestered, under this subchapter.


(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4945.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3105. Sequestration(a) Property Subject to Sequestration.—(1) Any income from property in which the debtor has a substantial nonexempt interest may be sequestered pursuant to a writ of sequestration in an action or proceeding against a debtor on a claim for a debt and may be held as security to satisfy such judgment, and interest and costs, as the United States may recover on such claim.

(2) The amount of income sequestered shall not exceed the amount by which the sum of the amount of the debt claimed by the United States and the amount of interest and costs reasonably likely to be assessed against the debtor by the court exceeds the aggregate value of the nonexempt interest of the debtor in any—(A) property securing the debt; and

(B) property attached, garnished, or in receivership under this subchapter.



(b) Availability of Sequestration.—If the requirements of section 3101 are satisfied, a court shall issue a writ authorizing the United States to sequester income from property in which the debtor has a substantial nonexempt interest, as security for such judgment (and interest and costs) as the United States may recover on a claim for a debt—(1) in an action on a contract, express or implied, against the debtor for payment of money, only if the United States shows reasonable cause to believe that—(A) the contract is not fully secured by real or personal property; or

(B) the value of the original security is substantially diminished, without any act of the United States or the person to whom the security was given, below the amount of the debt;


(2) in an action against the debtor for damages in tort;

(3) if the debtor resides outside the jurisdiction of the United States; or

(4) in an action to recover a fine, penalty, or tax.


(c) Issuance of Writ; Contents.—(1) Subject to subsections (a) and (b), a writ of sequestration shall be issued by the court directing the United States marshal of the district where income described in subsection (a) is located to sequester the income.

(2) Several writs of sequestration may be issued at the same time, or in succession, and sent to different judicial districts until sufficient income is sequestered.

(3) The writ of sequestration shall contain—(A) the date of the issuance of the writ;

(B) the identity of the court, the docket number of the action, and the identity of the cause of action;

(C) the name and last known address of the debtor;

(D) the amount to be secured by the sequestration; and

(E) a reasonable description of the income to be sequestered.



(d) Execution of Writ.—(1) The United States marshal receiving the writ shall proceed without delay to execute the writ.

(2) The United States marshal shall file a copy of the notice of sequestration in the same manner as provided for judgments in section 3201(a)(1). The United States marshal shall serve a copy of the writ and notice of sequestration on—(A) the debtor against whom the writ is issued; and

(B) the person who has possession of the income subject to the writ;

in the same manner that a summons is served in a civil action and make the return thereof.


(e) Deposit of Sequestered Income.—A person who has possession of the income subject to a writ of sequestration shall deposit such income with the clerk of the court, accompanied by a statement in writing stating the person’s name, the name of the debtor, the amount of such income, the property from which such income is produced, and the period during which such income is produced.

(f) Return of Writ; Duties of Marshal; Further Return.—(1) A United States marshal executing a writ of sequestration shall return the writ with the marshal’s action endorsed thereon or attached thereto and signed by the marshal, to the court from which it was issued, within 5 days after the date of the execution.

(2) The return shall describe the income sequestered with sufficient certainty to identify it and shall state the location where it was sequestered, and the date and time it was sequestered. If no income was sequestered, the return shall so state.

(3) If sequestered income is claimed after the return, the United States marshal shall immediately make a further return to the clerk of the court showing the disposition of the income.


(g) Reduction or Dissolution of Sequestration.—(1) If an excessive or unreasonable sequestration is made, the debtor may submit a motion to the court for a reduction of the amount of the sequestration or its dissolution. Notice of such motion shall be served on the United States.

(2) The court shall order a part of the income to be released, if after a hearing the court finds that the amount of the sequestration is excessive or unreasonable or if the sequestration is for an amount larger than the sum of the liquidated or ascertainable amount of the debt and the amount of interest and costs likely to be taxed.

(3) The court shall dissolve the sequestration if the amount of the debt is unliquidated and unascertainable by calculation.


(h) Preservation of Income Under Sequester.—If personal property in custody of the United States marshal under a writ of sequestration is not claimed, the court may make such order for its preservation or use as appears to be in the interest of the parties.

(i) Judgment and Disposition of Sequestered Income.—(1) Judgment for the united states.—On entry of judgment for the United States, the court shall order the sequestered income to be applied to the satisfaction of the judgment.

(2) Restoration of income.—If the sequestration is vacated or if the judgment on the claim for the debt is for the person against whom the writ of sequestration is issued, the court shall order the income restored to the debtor.


(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4946.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.




SUBCHAPTER C—POSTJUDGMENT REMEDIES



Sec.


3201.Judgment liens.


3202.Enforcement of judgments.


3203.Execution.


3204.Installment payment order.


3205.Garnishment.


3206.Discharge.



§ 3201. Judgment liens(a) Creation.—A judgment in a civil action shall create a lien on all real property of a judgment debtor on filing a certified copy of the abstract of the judgment in the manner in which a notice of tax lien would be filed under paragraphs (1) and (2) of section 6323(f) of the Internal Revenue Code of 1986. A lien created under this paragraph is for the amount necessary to satisfy the judgment, including costs and interest.

(b) Priority of Lien.—A lien created under subsection (a) shall have priority over any other lien or encumbrance which is perfected later in time.

(c) Duration of Lien; Renewal.—(1) Except as provided in paragraph (2), a lien created under subsection (a) is effective, unless satisfied, for a period of 20 years.

(2) Such lien may be renewed for one additional period of 20 years upon filing a notice of renewal in the same manner as the judgment is filed and shall relate back to the date the judgment is filed if—(A) the notice of renewal is filed before the expiration of the 20-year period to prevent the expiration of the lien; and

(B) the court approves the renewal of such lien under this paragraph.



(d) Release of Judgment Lien.—A judgment lien shall be released on the filing of a satisfaction of judgment or release of lien in the same manner as the judgment is filed to obtain the lien.

(e) Effect of Lien on Eligibility for Federal Grants, Loans or Programs.—A debtor who has a judgment lien against the debtor’s property for a debt to the United States shall not be eligible to receive any grant or loan which is made, insured, guaranteed, or financed directly or indirectly by the United States or to receive funds directly from the Federal Government in any program, except funds to which the debtor is entitled as beneficiary, until the judgment is paid in full or otherwise satisfied. The agency of the United States that is responsible for such grants and loans may promulgate regulations to allow for waiver of this restriction on eligibility for such grants, loans, and funds.

(f) Sale of Property Subject to Judgment Lien.—(1) On proper application to a court, the court may order the United States to sell, in accordance with sections 2001 and 2002, any real property subject to a judgment lien in effect under this section.

(2) This subsection shall not preclude the United States from using an execution sale pursuant to section 3203(g) to sell real property subject to a judgment lien.


(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4948.)

Editorial Notes

References in TextSection 6323(f) of the Internal Revenue Code of 1986, referred to in subsec. (a), is classified to section 6323(f) of Title 26, Internal Revenue Code.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3202. Enforcement of judgments
(a) Enforcement Remedies.—A judgment may be enforced by any of the remedies set forth in this subchapter. A court may issue other writs pursuant to section 1651 of title 28, United States Code, as necessary to support such remedies, subject to rule 81(b) of the Federal Rules of Civil Procedure.
(b) Notice.—On the commencement by the United States of an action or proceeding under this subchapter to obtain a remedy, the counsel for the United States shall prepare, and clerk of the court shall issue, a notice in substantially the following form:
“Notice
“You are hereby notified that this [property] is being taken by the United States Government, which has a court judgment in [case docket number and jurisdiction of court] of $[amount] for [reason of debt].
“In addition, you are hereby notified that there are exemptions under the law which may protect some of this property from being taken by the United States Government if [name of judgment debtor] can show that the exemptions apply. Below is a summary of the major exemptions which apply in most situations in the State of [State where property is located]:
“[A statement summarizing in plain and understandable English the election available with respect to such State under section 3014 and the types of property that may be exempted under each of the alternatives specified in paragraphs (1) and (2) of section 3014(a) and a statement that different property may be so exempted with respect to the State in which the debtor resides.]
“If you are [name of judgment debtor], you have a right to ask the court to return your property to you if you think the property the Government is taking qualifies under one of the above exemptions [For a default judgment:] or if you think you do not owe the money to the United States Government that it says you do.
“If you want a hearing, you must notify the court within 20 days after you receive this notice. You must make your request in writing, and either mail it or deliver it in person to the clerk of the court at [address]. If you wish, you may use this notice to request the hearing by checking the box below and mailing this notice to the court clerk. You must also send a copy of your request to the Government at [address], so the Government will know you want a hearing. The hearing will take place within 5 days after the clerk receives your request, if you ask for it to take place that quickly, or as soon after that as possible.
“At the hearing you may explain to the judge why you believe the property the Government has taken is exempt [For a default judgment:] or why you think you do not owe the money to the Government. [For a writ of execution:] If you do not request a hearing within 20 days of receiving this notice, your [property] may be sold at public auction and the payment used toward the money you owe the Government.
“If you think you live outside the Federal judicial district in which the court is located, you may request, not later than 20 days after your 11 So in original. Probably should be “you”. receive this notice, that this proceeding to take your property be transferred by the court to the Federal judicial district in which you reside. You must make your request in writing, and either mail it or deliver it in person to the clerk of the court at [address]. You must also send a copy of your request to the Government at [address], so the Government will know you want the proceeding to be transferred.
“Be sure to keep a copy of this notice for your own records. If you have any questions about your rights or about this procedure, you should contact a lawyer, an office of public legal assistance, or the clerk of the court. The clerk is not permitted to give legal advice, but can refer you to other sources of information.”
(c) Service.—A copy of the notice and a copy of the application for granting a remedy under this subchapter shall be served by counsel for the United States on the judgment debtor against whom such remedy is sought and on each person whom the United States, after diligent inquiry, has reasonable cause to believe has an interest in property to which the remedy is directed.
(d) Hearing.—By requesting, within 20 days after receiving the notice described in section 3202(b), the court to hold a hearing, the judgment debtor may move to quash the order granting such remedy. The court that issued such order shall hold a hearing on such motion as soon as practicable, or, if so requested by the judgment debtor, within 5 days after receiving the request or as soon thereafter as possible. The issues at such hearing shall be limited—
(1) to the probable validity of any claim of exemption by the judgment debtor;
(2) to compliance with any statutory requirement for the issuance of the postjudgment remedy granted; and
(3) if the judgment is by default and only to the extent that the Constitution or another law of the United States provides a right to a hearing on the issue, to—
(A) the probable validity of the claim for the debt which is merged in the judgment; and
(B) the existence of good cause for setting aside such judgment.
This subparagraph shall not be construed to afford the judgment debtor the right to more than one such hearing except to the extent that the Constitution or another law of the United States provides a right to more than one such hearing.
(e) Sale of Property.—The property of a judgment debtor which is subject to sale to satisfy the judgment may be sold by judicial sale, pursuant to sections 2001, 2002, and 2004 or by execution sale pursuant to section 3203(g). If a hearing is requested pursuant to subsection (d), property with respect to which the request relates shall not be sold before such hearing.
(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4949.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (a), are set out in the Appendix to this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3203. Execution(a) Property Subject to Execution.—All property in which the judgment debtor has a substantial nonexempt interest shall be subject to levy pursuant to a writ of execution. The debtor’s earnings shall not be subject to execution while in the possession, custody, or control of the debtor’s employer. Co-owned property shall be subject to execution to the extent such property is subject to execution under the law of the State in which it is located.

(b) Creation of Execution Lien.—A lien shall be created in favor of the United States on all property levied on under a writ of execution and shall date from the time of the levy. Such lien shall have priority over all subsequent liens and shall be for the aggregate amount of the judgment, costs, and interest. The execution lien on any real property as to which the United States has a judgment lien shall relate back to the judgment lien date.

(c) Writ of Execution.—(1) Issuance.—On written application of counsel for the United States, the court may issue a writ of execution. Multiple writs may issue simultaneously, and successive writs may issue before the return date of a writ previously issued.

(2) Form of writ.—(A) General contents.—A writ of execution shall specify the date that the judgment is entered, the court in which it is entered, the amount of the judgment if for money, the amount of the costs, the amount of interest due, the sum due as of the date the writ is issued, the rate of postjudgment interest, the name of the judgment debtor, and the judgment debtor’s last known address.

(B) Additional contents.—(i) Except as provided in clauses (ii) and (iii), the writ shall direct the United States marshal to satisfy the judgment by levying on and selling property in which the judgment debtor has a substantial nonexempt interest, but not to exceed property reasonably equivalent in value to the aggregate amount of the judgment, costs, and interest.

(ii) A writ of execution issued on a judgment for the delivery to the United States of the possession of personal property, or for the delivery of the possession of real property, shall particularly describe the property, and shall require the marshal to deliver the possession of the property to the United States.

(iii) A writ of execution on a judgment for the recovery of personal property or its value shall direct the marshal, in case a delivery of the specific property cannot be had, to levy and collect such value out of any property in which the judgment debtor has a substantial nonexempt interest.




(d) Levy of Execution.—(1) In general.—Levy on property pursuant to a writ of execution issued under this section shall be made in the same manner as levy on property is made pursuant to a writ of attachment issued under section 3102(d).

(2) Death of judgment debtor.—The death of the judgment debtor after a writ of execution is issued stays the execution proceedings, but any lien acquired by levy of the writ shall be recognized and enforced by the court for the district in which the estate of the deceased is located. The execution lien may be enforced—(A) against the executor, administrator, or personal representative of the estate of the deceased; or

(B) if there be none, against the deceased’s property coming to the heirs or devisees or at their option against cash in their possession, but only to the extent of the value of the property coming to them.


(3) Records of united states marshal.—(A) A United States marshal receiving a writ of execution shall endorse thereon the exact hour and date of receipt.

(B) The United States marshal shall make a written record of every levy, specify the property on which levy is made, the date on which levy is made, and the marshal’s costs, expenses, and fees.

(C) The United States marshal shall make a written return to the court on each writ of execution stating concisely what is done pursuant to the writ and shall deliver a copy to counsel for the United States who requests the writ. The writ shall be returned not more than—(i) 90 days after the date of issuance if levy is not made; or

(ii) 10 days after the date of sale of property on which levy is made.




(e) Appointment of Receiver.—Pending the levy of execution, the court may appoint a receiver to manage property described in such writ if there is a substantial danger that the property will be removed from the jurisdiction of the court, lost, materially injured or damaged, or mismanaged.

(f) Replevy; Redemption.—(1) Before execution sale.—(A) Before execution sale, the United States marshal may return property 11 So in original. The word “property” probably should not appear. to the judgment debtor any personal property taken in execution, on—(i) satisfaction of the judgment, interest, and costs, and any costs incurred in connection with scheduling the sale; or

(ii) receipt from the judgment debtor of a bond—(I) payable to the United States, with 2 or more good and sufficient sureties to be approved by the marshal, conditioned on the delivery of the property to the marshal at the time and place named in the bond to be sold under subsection (g); or

(II) for the payment to the marshal of a fair value thereof which shall be stated in the bond.



(B) A judgment debtor who sells or disposes of property replevied under subparagraph (A) shall pay the United States marshal the stipulated value of such property.

(C) If the judgment debtor fails to deliver such property to the United States marshal pursuant to the terms of the delivery described in subparagraph (A)(ii)(I) and fails to pay the United States marshal the stipulated value of such property, the United States marshal shall endorse the bond “forfeited” and return it to the court from which the writ of execution issued. If the judgment is not fully satisfied, the court shall issue a writ of execution against the judgment debtor and the sureties on the bond for the amount due, not exceeding the stipulated value of the property, on which execution no delivery bond shall be taken, which instruction shall be endorsed on the writ.


(2) After execution sale.—The judgment debtor shall not be entitled to redeem the property after the execution sale.


(g) Execution Sale.—(1) General procedures.—An execution sale under this section shall be conducted in a commercially reasonable manner—(A) Sale of real property.—(i) In general.—(I) Except as provided in clause (ii), real property, or any interest therein, shall be sold, after the expiration of the 90-day period beginning on the date of levy under subsection (d), for cash at public auction at the courthouse of the county, parish, or city in which the greater part of the property is located or on the premises or some parcel thereof.

(II) The court may order the sale of any real property after the expiration of the 30-day period beginning on the date of levy under subsection (d) if the court determines that such property is likely to perish, waste, be destroyed, or otherwise substantially depreciate in value during the 90-day period beginning on the date of levy.

(III) The time and place of sale of real property, or any interest therein, under execution shall be advertised by the United States marshal, by publication of notice, once a week for at least 3 weeks prior to the sale, in at least one newspaper of general circulation in the county or parish where the property is located. The first publication shall appear not less than 25 days preceding the day of sale. The notice shall contain a statement of the authority by which the sale is to be made, the time of levy, the time and place of sale, and a brief description of the property to be sold, sufficient to identify the property (such as a street address for urban property and the survey identification and location for rural property), but it shall not be necessary for the notice to contain field notes. Such property shall be open for inspection and appraisal, subject to the judgment debtor’s reasonable objections, for a reasonable period before the day of sale.

(IV) The United States marshal shall serve written notice of public sale by personal delivery, or certified or registered mail, to each person whom the marshal has reasonable cause to believe, after a title search is conducted by the United States, has an interest in property under execution, including lienholders, co-owners, and tenants, at least 25 days before the day of sale, to the last known address of each such person.


(ii) Sale of city lots.—If the real property consists of several lots, tracts, or parcels in a city or town, each lot, tract, or parcel shall be offered for sale separately, unless not susceptible to separate sale because of the character of improvements.

(iii) Sale of rural property.—If the real property is not located in a city or town, the judgment debtor may—(I) divide the property into lots of not less than 50 acres or in such greater or lesser amounts as ordered by the court;

(II) furnish a survey of such prepared by a registered surveyor; and

(III) designate the order in which those lots shall be sold.


 When a sufficient number of lots are sold to satisfy the amount of the execution and costs of sale, the marshal shall stop the sale.

(B) Sale of personal property.—(i) Personal property levied on shall be offered for sale on the premises where it is located at the time of levy, at the courthouse of the county, parish or city wherein it is located, or at another location if ordered by the court. Personal property susceptible of being exhibited shall not be sold unless it is present and subject to the view of those attending the sale unless—(I) the property consists of shares of stock in corporations;

(II) by reason of the nature of the property, it is impractical to exhibit it; or

(III) the debtor’s interest in the property does not include the right to the exclusive possession.


(ii)(I) Except as provided in subclause (II), personal property, or any interest therein, shall be sold after the expiration of the 30-day period beginning on the date of levy under subsection (d).

(II) The court may order the sale of any personal property before the expiration of such 30-day period if the court determines that such property is likely to perish, waste, be destroyed, or otherwise substantially depreciate in value during such 30-day period.


(iii) Notice of the time and place of the sale of personal property shall be given by the United States marshal by posting notice thereof for not less than 10 days successively immediately before the day of sale at the courthouse of any county, parish, or city, and at the place where the sale is to be made.

(iv) The United States marshal shall serve written notice of public sale by personal delivery, or registered or certified mail at their last known addresses, on the judgment debtor and other persons who the marshal has reasonable cause to believe, after diligent inquiry, have a substantial interest in the property.



(2) Postponement of sale.—The United States marshal may postpone an execution sale from time to time by continuing the required posting or publication of notice until the date to which the sale is postponed, and appending, at the foot of each such notice of a current copy of the following:“The above sale is postponed until the        day of          , 19  , at    o’clock   .M.,            , United States Marshal for the District of            , by                , Deputy, dated            .”


(3) Sale procedures.—(A) Bidding requirements.—A bidder at an execution sale of property, may be required by the United States marshal to make a cash deposit of as much as 20 percent of the sale price proposed before the bid is accepted.

(B) Resale of property.—If the terms of the sale are not complied with by the successful bidder, the United States marshal shall proceed to sell the property again on the same day if there is sufficient time. If there is insufficient time, the marshal shall schedule and notice a subsequent sale of the property as provided in paragraphs (1) and (2).


(4) Rights and liabilities of purchasers.—(A) Transfer of title after sale.—(i) If property is sold under this subsection and the successful bidder complies with the terms of the sale, the United States marshal shall execute and deliver all documents necessary to transfer to the successful bidder, without warranty, all the rights, titles, interests, and claims of the judgment debtor in the property.

(ii) If the successful bidder dies before execution and delivery of the documents needed to transfer ownership, the United States marshal shall execute and deliver them to the successful bidder’s estate. Such delivery to the estate shall have the same effect as if accomplished during the lifetime of the purchaser.


(B) Purchaser considered innocent purchaser without notice.—The purchaser of property sold under execution shall be deemed to be an innocent purchaser without notice if the purchaser would have been considered an innocent purchaser without notice had the sale been made voluntarily and in person by the judgment debtor.

(C) Liability of successful bidder who fails to comply.—A successful bidder at an execution sale who fails to comply with the terms of the sale shall forfeit to the United States the cash deposit or, at the election of the United States, shall be liable to the United States, on a subsequent sale of the property, for all net losses incurred by the United States as a result of such failure.



(h) Disposition of Proceeds; Further Levy.—(1) Distribution of sale proceeds.—(A) The United States marshal shall first deliver to the judgment debtor such amounts to which the judgment debtor is entitled from the sale of partially exempt property.

(B) The United States marshal shall next deduct from the proceeds of an execution sale of property an amount equal to the reasonable expenses incurred in making the levy of execution and in keeping and maintaining the property.

(C) Except as provided in subparagraph (D), the United States marshal shall deliver the balance of the proceeds to the counsel for the United States as soon as practicable.

(D) If more proceeds are received from the execution sale than is necessary to satisfy the executions held by the United States marshal, the marshal shall pay the surplus to the judgment debtor.


(2) Further levy if execution not satisfied.—If the proceeds of the execution sale of the property levied on are insufficient to satisfy the execution, the United States marshal shall proceed on the same writ of execution to levy other property of the judgment debtor.


(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4950.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3204. Installment payment order(a) Authority To Issue Order.—Subject to subsection (c), if it is shown that the judgment debtor—(1) is receiving or will receive substantial nonexempt disposable earnings from self employment that are not subject to garnishment; or

(2) is diverting or concealing substantial earnings from any source, or property received in lieu of earnings;

then upon motion of the United States and notice to the judgment debtor, the court may, if appropriate, order that the judgment debtor make specified installment payments to the United States. Notice of the motion shall be served on the judgment debtor in the same manner as a summons or by registered or certified mail, return receipt requested. In fixing the amount of the payments, the court shall take into consideration after a hearing, the income, resources, and reasonable requirements of the judgment debtor and the judgment debtor’s dependents, any other payments to be made in satisfaction of judgments against the judgment debtor, and the amount due on the judgment in favor of the United States.

(b) Modification of Order.—On motion of the United States or the judgment debtor, and upon a showing that the judgment debtor’s financial circumstances have changed or that assets not previously disclosed by the judgment debtor have been discovered, the court may modify the amount of payments, alter their frequency, or require full payment.

(c) Limitation.—(1) An order may not be issued under subsection (a), and if so issued shall have no force or effect, against a judgment debtor with respect to whom there is in effect a writ of garnishment of earnings issued under this chapter and based on the same debt.

(2) An order may not be issued under subsection (a) with respect to any earnings of the debtor except nonexempt disposable earnings.


(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4955.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3205. Garnishment(a) In General.—A court may issue a writ of garnishment against property (including nonexempt disposable earnings) in which the debtor has a substantial nonexempt interest and which is in the possession, custody, or control of a person other than the debtor, in order to satisfy the judgment against the debtor. Co-owned property shall be subject to garnishment to the same extent as co-owned property is subject to garnishment under the law of the State in which such property is located. A court may issue simultaneous separate writs of garnishment to several garnishees. A writ of garnishment issued under this subsection shall be continuing and shall terminate only as provided in subsection (c)(10).

(b) Writ.—(1) General requirements.—The United States shall include in its application for a writ of garnishment—(A) the judgment debtor’s name, social security number (if known), and last known address;

(B) the nature and amount of the debt owed and the facts that not less than 30 days has elapsed since demand on the debtor for payment of the debt was made and the judgment debtor has not paid the amount due; and

(C) that the garnishee is believed to have possession of property (including nonexempt disposable earnings) in which the debtor has a substantial nonexempt interest.


(2) Proper garnishee for particular property.—(A) If the property consists of a right to or share in the stock of an association or corporation, or interests or profits therein, for which a certificate of stock or other negotiable instrument is not outstanding, the corporation, or the president or treasurer of the association shall be the garnishee.

(B) If the property consists of an interest in a partnership interest, any partner other than the debtor shall be the garnishee on behalf of the partnership.

(C) If the property or a debt is evidenced by a negotiable instrument for the payment of money, a negotiable document of title or a certificate of stock of an association or corporation, the instrument, document, or certificate shall be treated as property capable of delivery and the person holding it shall be the garnishee, except that—(i) subject to clause (ii), in the case of a security which is transferable in the manner set forth in State law, the entity that carries on its books an account in the name of the debtor in which is reflected such security shall be the garnishee; and

(ii) notwithstanding clause (i), the pledgee shall be the garnishee if such security is pledged.




(c) Procedures Applicable to Writ.—(1) Court determination.—If the court determines that the requirements of this section are satisfied, the court shall issue an appropriate writ of garnishment.

(2) Form of writ.—The writ shall state—(A) The nature and amount of the debt, and any cost and interest owed with respect to the debt.

(B) The name and address of the garnishee.

(C) The name and address of counsel for the United States.

(D) The last known address of the judgment debtor.

(E) That the garnishee shall answer the writ within 10 days of service of the writ.

(F) That the garnishee shall withhold and retain any property in which the debtor has a substantial nonexempt interest and for which the garnishee is or may become indebted to the judgment debtor pending further order of the court.


(3) Service of writ.—The United States shall serve the garnishee and the judgment debtor with a copy of the writ of garnishment and shall certify to the court that this service was made. The writ shall be accompanied by—(A) an instruction explaining the requirement that the garnishee submit a written answer to the writ; and

(B) instructions to the judgment debtor for objecting to the answer of the garnishee and for obtaining a hearing on the objections.


(4) Answer of the garnishee.—In its written answer to the writ of garnishment, the garnishee shall state under oath—(A) whether the garnishee has custody, control or possession of such property;

(B) a description of such property and the value of such interest;

(C) a description of any previous garnishments to which such property is subject and the extent to which any remaining property is not exempt; and

(D) the amount of the debt the garnishee anticipates owing to the judgment debtor in the future and whether the period for payment will be weekly or another specified period.

The garnishee shall file the original answer with the court issuing the writ and serve a copy on the debtor and counsel for the United States.

(5) Objections to answer.—Within 20 days after receipt of the answer, the judgment debtor or the United States may file a written objection to the answer and request a hearing. The party objecting shall state the grounds for the objection and bear the burden of proving such grounds. A copy of the objection and request for a hearing shall be served on the garnishee and all other parties. The court shall hold a hearing within 10 days after the date the request is received by the court, or as soon thereafter as is practicable, and give notice of the hearing date to all the parties.

(6) Garnishee’s failure to answer or pay.—If a garnishee fails to answer the writ of garnishment or to withhold property in accordance with the writ, the United States may petition the court for an order requiring the garnishee to appear before the court to answer the writ and to so withhold property before the appearance date. If the garnishee fails to appear, or appears and fails to show good cause why the garnishee failed to comply with the writ, the court shall enter judgment against the garnishee for the value of the judgment debtor’s nonexempt interest in such property (including nonexempt disposable earnings). The court may award a reasonable attorney’s fee to the United States and against the garnishee if the writ is not answered within the time specified therein and a petition requiring the garnishee to appear is filed as provided in this section.

(7) Disposition order.—After the garnishee files an answer and if no hearing is requested within the required time period, the court shall promptly enter an order directing the garnishee as to the disposition of the judgment debtor’s nonexempt interest in such property. If a hearing is timely requested, the order shall be entered within 5 days after the hearing, or as soon thereafter as is practicable.

(8) Priorities.—Judicial orders and garnishments for the support of a person shall have priority over a writ of garnishment issued under this section. As to any other writ of garnishment or levy, a garnishment issued under this section shall have priority over writs which are issued later in time.

(9) Accounting.—(A) While a writ of garnishment is in effect under this section, the United States shall give an annual accounting on the garnishment to the judgment debtor and the garnishee.

(B) Within 10 days after the garnishment terminates, the United States shall give a cumulative written accounting to the judgment debtor and garnishee of all property it receives under a writ of garnishment. Within 10 days after such accounting is received, the judgment debtor or garnishee may file a written objection to the accounting and a request for hearing. The party objecting shall state grounds for the objection. The court shall hold a hearing on the objection within 10 days after the court receives the request for a hearing, or as soon thereafter as is practicable.


(10) Termination of garnishment.—A garnishment under this chapter is terminated only by—(A) a court order quashing the writ of garnishment;

(B) exhaustion of property in the possesion,11 So in original. Probably should be “possession,”. custody, or control of the garnishee in which the debtor has a substantial nonexempt interest (including nonexempt disposable earnings), unless the garnishee reinstates or reemploys the judgment debtor within 90 days after the judgment debtor’s dismissal or resignation; or

(C) satisfaction of the debt with respect to which the writ is issued.



(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4956.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3206. Discharge
A person who pursuant to an execution or order issued under this chapter by a court pays or delivers to the United States, a United States marshal, or a receiver, money or other personal property in which a judgment debtor has or will have an interest, or so pays a debt such person owes the judgment debtor, is discharged from such debt to the judgment debtor to the extent of the payment or delivery.
(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4959.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.




SUBCHAPTER D—FRAUDULENT TRANSFERS INVOLVING DEBTS



Sec.


3301.Definitions.


3302.Insolvency.


3303.Value for a transfer or obligation.11 So in original. Does not conform to section catchline.


3304.Transfer fraudulent as to a debt to the United States.


3305.When transfer is made or obligation is incurred.


3306.Remedies of the United States.


3307.Defenses, liability and protection of trans­feree.1


3308.Supplementary provision.



§ 3301. Definitions
As used in this subchapter:(1) “Affiliate” means—(A) a person who directly or indirectly owns, controls, or holds with power to vote, 20 percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities—(i) as a fiduciary or agent without sole discretionary power to vote the securities; or

(ii) solely to secure a debt, if the person has not exercised the power to vote;


(B) a corporation 20 percent or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by the debtor or a person who directly or indirectly owns, controls, or holds with power to vote, 20 percent or more of the outstanding voting securities of the debtor, other than the person who holds securities—(i) as a fiduciary or agent without sole power to vote the securities; or

(ii) solely to secure a debt, if the person has not in fact exercised the power to vote;


(C) a person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(D) a person who operates the debtor’s business under a lease or other agreement or controls substantially all of the debtor’s assets.


(2) “Asset” means property of a debtor, but does not include—(A) property to the extent it is encumbered by a valid lien;

(B) property to the extent it is generally exempt under nonbankruptcy law; or

(C) an interest in real property held in tenancy by the entirety, or as part of a community estate, to extent such interest is not subject to process by the United States holding a claim against only one tenant or co-owner.


(3) “Claim” means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

(4) “Creditor” means a person who has a claim.

(5) “Insider” includes—(A) if the debtor is an individual—(i) a relative of the debtor or of a general partner of the debtor;

(ii) a partnership in which the debtor is a general partner;

(iii) a general partner in a partnership described in clause (ii); or

(iv) a corporation of which the debtor is a director, officer, or person in control;


(B) if the debtor is a corporation—(i) a director of the debtor;

(ii) an officer of the debtor;

(iii) a person in control of the debtor;

(iv) a partnership in which the debtor is a general partner;

(v) a general partner in a partnership described in clause (iv); or

(vi) a relative of a general partner, director, officer, or person in control of the debtor;


(C) if the debtor is a partnership—(i) a general partner in the debtor;

(ii) a relative of a general partner in, a general partner of, or a person in control of the debtor;

(iii) another partnership in which the debtor is a general partner;

(iv) a general partner in a partnership described in clause (iii); or

(v) a person in control of the debtor.11 So in original. The period probably should be a semicolon.


(D) an affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

(E) a managing agent of the debtor.


(4) 22 So in original. Probably should be “(6)”. “Lien” means a charge against or an interest in property to secure payment of a debt and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common law lien, or a statutory lien.

(5) 33 So in original. Probably should be “(7)”. “Relative” means an individual related, by consanguinity or adoption, within the third degree as determined by the common law, a spouse, or an individual so related to a spouse within the third degree as so determined.

(6) 44 So in original. Probably should be “(8)”. “Transfer” means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance.

(7) 55 So in original. Probably should be “(9)”. “Valid lien” means a lien that is effective against the holder of a judicial lien subsequently obtained in legal or equitable proceeding.

(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4959.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3302. Insolvency(a) In General.—Except as provided in subsection (c), a debtor is insolvent if the sum of the debtor’s debts is greater than all of the debtor’s assets at a fair valuation.

(b) Presumption.—A debtor who is generally not paying debts as they become due is presumed to be insolvent.

(c) Calculation.—A partnership is insolvent under subsection (a) if the sum of the partnership’s debts is greater than the aggregate, at a fair valuation, of—(1) all of the partnership’s assets; and

(2) the sum of the excess of the value of each general partner’s non-partnership assets over the partner’s non-partnership debts.


(d) Assets.—For purposes of this section, assets do not include property that is transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under this subchapter.

(e) Debts.—For purposes of this section, debts do not include an obligation to the extent such obligation is secured by a valid lien on property of the debtor not included as an asset.

(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4961.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3303. Value for transfer or obligation(a) Transaction.—Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor’s business to furnish support to the debtor or another person.

(b) Reasonably Equivalent Value.—For the purposes of sections 3304 and 3307, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of such interest upon default under a mortgage, deed of trust, or security agreement.

(c) Present Value.—A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4961.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3304. Transfer fraudulent as to a debt to the United States(a) Debt Arising Before Transfer.—Except as provided in section 3307, a transfer made or obligation incurred by a debtor is fraudulent as to a debt to the United States which arises before the transfer is made or the obligation is incurred if—(1)(A) the debtor makes the transfer or incurs the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation; and

(B) the debtor is insolvent at that time or the debtor becomes insolvent as a result of the transfer or obligation; or


(2)(A) the transfer was made to an insider for an antecedent debt, the debtor was insolvent at the time; and

(B) the insider had reasonable cause to believe that the debtor was insolvent.



(b) Transfers Without Regard to Date of Judgment.—(1) Except as provided in section 3307, a transfer made or obligation incurred by a debtor is fraudulent as to a debt to the United States, whether such debt arises before or after the transfer is made or the obligation is incurred, if the debtor makes the transfer or incurs the obligation—(A) with actual intent to hinder, delay, or defraud a creditor; or

(B) without receiving a reasonably equivalent value in exchange for the transfer or obligation if the debtor—(i) was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(ii) intended to incur, or believed or reasonably should have believed that he would incur, debts beyond his ability to pay as they became due.



(2) In determining actual intent under paragraph (1), consideration may be given, among other factors, to whether—(A) the transfer or obligation was to an insider;

(B) the debtor retained possession or control of the property transferred after the transfer;

(C) the transfer or obligation was disclosed or concealed;

(D) before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(E) the transfer was of substantially all the debtor’s assets;

(F) the debtor absconded;

(G) the debtor removed or concealed assets;

(H) the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(I) the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(J) the transfer occurred shortly before or shortly after a substantial debt was incurred; and

(K) the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.



(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4961.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3305. When transfer is made or obligation is incurred
For the purposes of this subchapter:(1) A transfer is made—(A) with respect to an asset that is real property (other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset), when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(B) with respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire, otherwise than under this subchapter, a judicial lien that is superior to the interest of the transferee.


(2) If applicable law permits the transfer to be perfected as approved in paragraph (1) and the transfer is not so perfected before the commencement of an action or proceeding for relief under this subchapter, the transfer is deemed made immediately before the commencement of the action or proceeding.

(3) If applicable law does not permit the transfer to be perfected as provided in paragraph (1), the transfer is made when it becomes effective between the debtor and the transferee.

(4) A transfer is not made until the debtor has acquired rights in the asset transferred.

(5) An obligation is incurred—(A) if oral, when it becomes effective between the parties; or

(B) if evidenced by a writing executed by the obligor, when such writing is delivered to or for the benefit of the obligee.


(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4962.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3306. Remedies of the United States(a) In General.—In an action or proceeding under this subchapter for relief against a transfer or obligation, the United States, subject to section 3307 and to applicable principles of equity and in accordance with the Federal Rules of Civil Procedure, may obtain—(1) avoidance of the transfer or obligation to the extent necessary to satisfy the debt to the United States;

(2) a remedy under this chapter against the asset transferred or other property of the transferee; or

(3) any other relief the circumstances may require.


(b) Limitation.—A claim for relief with respect to a fraudulent transfer or obligation under this subchapter is extinguished unless action is brought—(1) under section 3304(b)(1)(A) within 6 years after the transfer was made or the obligation was incurred or, if later, within 2 years after the transfer or obligation was or could reasonably have been discovered by the claimant;

(2) under subsection (a)(1) or (b)(1)(B) of section 3304 within 6 years after the transfer was made or the obligation was incurred; or

(3) under section 3304(a)(2) within 2 years after the transfer was made or the obligation was incurred.


(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4963.)

Editorial Notes

References in TextThe Federal Rules of Civil Procedure, referred to in subsec. (a), are set out in the Appendix to this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3307. Defenses, liability, and protection of trans­feree(a) Good Faith Transfer.—A transfer or obligation is not voidable under section 3304(b) with respect to a person who took in good faith and for a reasonably equivalent value or against any transferee or obligee subsequent to such person.

(b) Limitation.—Except as provided in subsection (d), to the extent a transfer is voidable in an action or proceeding by the United States under section 3306(a)(1), the United States may recover judgment for the value of the asset transferred, but not to exceed the judgment on a debt. The judgment may be entered against—(1) the first transferee of the asset or the person for whose benefit the transfer was made; or

(2) any subsequent transferee, other than a good faith transferee who took for value or any subsequent transferee of such good-faith transferee.


(c) Value of Asset.—For purposes of subsection (b), the value of the asset is the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d) Rights of Good Faith Transferees and Obligees.—Notwithstanding voidability of a transfer or an obligation under this subchapter, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to—(1) a lien on or a right to retain any interest in the asset transferred;

(2) enforcement of any obligation incurred; or

(3) a reduction in the amount of the liability on the judgment.


(e) Exceptions.—A transfer is not voidable under section 3304(a) or section 3304(b)(2) if the transfer results from—(1) termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2) enforcement of a security interest in compliance with article 9 of the Uniform Commercial Code or its equivalent in effect in the State where the property is located.


(f) Limitation of Voidability.—A transfer is not voidable under section 3304(a)(2)—(1) to the extent the insider gives new value to or for the benefit of the debtor after the transfer is made unless the new value is secured by a valid lien;

(2) if made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3) if made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured both present value given for that purpose and an antecedent debt of the debtor.


(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4963.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.



§ 3308. Supplementary provision
Except as provided in this subchapter, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause shall apply to actions and proceedings under this subchapter.
(Added Pub. L. 101–647, title XXXVI, § 3611, Nov. 29, 1990, 104 Stat. 4964.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Nov. 29, 1990, and applicable with respect to certain actions for debts owed the United States pending in court on that effective date, see section 3631 of Pub. L. 101–647, set out as a note under section 3001 of this title.





CHAPTER 178—PROFESSIONAL AND AMATEUR SPORTS PROTECTION



Sec.


3701.Definitions.


3702.Unlawful sports gambling.


3703.Injunctions.


3704.Applicability.



§ 3701. Definitions
For purposes of this chapter—(1) the term “amateur sports organization” means—(A) a person or governmental entity that sponsors, organizes, schedules, or conducts a competitive game in which one or more amateur athletes participate, or

(B) a league or association of persons or governmental entities described in subparagraph (A),


(2) the term “governmental entity” means a State, a political subdivision of a State, or an entity or organization, including an entity or organization described in section 4(5) of the Indian Gaming Regulatory Act (25 U.S.C. 2703(5)), that has governmental authority within the territorial boundaries of the United States, including on lands described in section 4(4) of such Act (25 U.S.C. 2703(4)),

(3) the term “professional sports organization” means—(A) a person or governmental entity that sponsors, organizes, schedules, or conducts a competitive game in which one or more professional athletes participate, or

(B) a league or association of persons or governmental entities described in subparagraph (A),


(4) the term “person” has the meaning given such term in section 1 of title 1, and

(5) the term “State” means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Palau, or any territory or possession of the United States.

(Added Pub. L. 102–559, § 2(a), Oct. 28, 1992, 106 Stat. 4227.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 102–559, § 3, Oct. 28, 1992, 106 Stat. 4229, provided that: “This Act [enacting this chapter and provisions set out as a note under section 1 of this title] shall take effect on January 1, 1993.”




§ 3702. Unlawful sports gambling
It shall be unlawful for—(1) a governmental entity to sponsor, operate, advertise, promote, license, or authorize by law or compact, or

(2) a person to sponsor, operate, advertise, or promote, pursuant to the law or compact of a governmental entity,

a lottery, sweepstakes, or other betting, gambling, or wagering scheme based, directly or indirectly (through the use of geographical references or otherwise), on one or more competitive games in which amateur or professional athletes participate, or are intended to participate, or on one or more performances of such athletes in such games.
(Added Pub. L. 102–559, § 2(a), Oct. 28, 1992, 106 Stat. 4228.)

Editorial Notes
ConstitutionalityFor information regarding constitutionality of par. (1) of this section, as added by section 2(a) of Pub. L. 102–559, see Government Publishing Office, The Constitution of the United States of America: Analysis and Interpretation, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States, 2018 Supplement, prepared by the Congressional Research Service.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1993, see section 3 of Pub. L. 102–559, set out as a note under section 3701 of this title.



§ 3703. Injunctions
A civil action to enjoin a violation of section 3702 may be commenced in an appropriate district court of the United States by the Attorney General of the United States, or by a professional sports organization or amateur sports organization whose competitive game is alleged to be the basis of such violation.
(Added Pub. L. 102–559, § 2(a), Oct. 28, 1992, 106 Stat. 4228.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1993, see section 3 of Pub. L. 102–559, set out as a note under section 3701 of this title.



§ 3704. Applicability(a) Section 3702 shall not apply to—(1) a lottery, sweepstakes, or other betting, gambling, or wagering scheme in operation in a State or other governmental entity, to the extent that the scheme was conducted by that State or other governmental entity at any time during the period beginning January 1, 1976, and ending August 31, 1990;

(2) a lottery, sweepstakes, or other betting, gambling, or wagering scheme in operation in a State or other governmental entity where both—(A) such scheme was authorized by a statute as in effect on October 2, 1991; and

(B) a scheme described in section 3702 (other than one based on parimutuel animal racing or jai-alai games) actually was conducted in that State or other governmental entity at any time during the period beginning September 1, 1989, and ending October 2, 1991, pursuant to the law of that State or other governmental entity;


(3) a betting, gambling, or wagering scheme, other than a lottery described in paragraph (1), conducted exclusively in casinos located in a municipality, but only to the extent that—(A) such scheme or a similar scheme was authorized, not later than one year after the effective date of this chapter, to be operated in that municipality; and

(B) any commercial casino gaming scheme was in operation in such municipality throughout the 10-year period ending on such effective date pursuant to a comprehensive system of State regulation authorized by that State’s constitution and applicable solely to such municipality; or


(4) parimutuel animal racing or jai-alai games.


(b) Except as provided in subsection (a), section 3702 shall apply on lands described in section 4(4) of the Indian Gaming Regulatory Act (25 U.S.C. 2703(4)).

(Added Pub. L. 102–559, § 2(a), Oct. 28, 1992, 106 Stat. 4228.)

Editorial Notes

References in TextThe effective date of this chapter, referred to in subsec. (a)(3)(A), is Jan. 1, 1993, see section 3 of Pub. L. 102–559, set out as an Effective Date note under section 3701 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1993, see section 3 of Pub. L. 102–559, set out as a note under section 3701 of this title.




CHAPTER 179—JUDICIAL REVIEW OF CERTAIN ACTIONS BY PRESIDENTIAL OFFICES



Sec.


3901.Civil actions.


3902.Judicial review of regulations.


3903.Effect of failure to issue regulations.


3904.Expedited review of certain appeals.


3905.Attorney’s fees and interest.


3906.Payments.


3907.Other judicial review prohibited.


3908.Definitions.



§ 3901. Civil actions(a) Parties.—In an action under section 1346(g) of this title, the defendant shall be the employing office alleged to have committed the violation involved.

(b) Jury Trial.—In an action described in subsection (a), any party may demand a jury trial where a jury trial would be available in an action against a private defendant under the relevant law made applicable by chapter 5 of title 3. In any case in which a violation of section 411 of title 3 is alleged, the court shall not inform the jury of the maximum amount of compensatory damages available under section 411(b)(1) or 411(b)(3) of title 3.

(Added Pub. L. 104–331, § 3(c), Oct. 26, 1996, 110 Stat. 4070.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, see section 3(d) of Pub. L. 104–331, set out as a note under section 1296 of this title.



§ 3902. Judicial review of regulations
In any proceeding under section 1296 or 1346(g) of this title in which the application of a regulation issued under chapter 5 of title 3 is at issue, the court may review the validity of the regulation in accordance with the provisions of subparagraphs (A) through (D) of section 706(2) of title 5. If the court determines that the regulation is invalid, the court shall apply, to the extent necessary and appropriate, the most relevant substantive executive agency regulation promulgated to implement the statutory provisions with respect to which the invalid regulation was issued. Except as provided in this section, the validity of regulations issued under this chapter is not subject to judicial review.
(Added Pub. L. 104–331, § 3(c), Oct. 26, 1996, 110 Stat. 4070.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, see section 3(d) of Pub. L. 104–331, set out as a note under section 1296 of this title.



§ 3903. Effect of failure to issue regulations
In any proceeding under section 1296 or 1346(g) of this title, if the President, the designee of the President, or the Federal Labor Relations Authority has not issued a regulation on a matter for which chapter 5 of title 3 requires a regulation to be issued, the court shall apply, to the extent necessary and appropriate, the most relevant substantive executive agency regulation promulgated to implement the statutory provision at issue in the proceeding.
(Added Pub. L. 104–331, § 3(c), Oct. 26, 1996, 110 Stat. 4070.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, see section 3(d) of Pub. L. 104–331, set out as a note under section 1296 of this title.



§ 3904. Expedited review of certain appeals(a) In General.—An appeal may be taken directly to the Supreme Court of the United States from any interlocutory or final judgment, decree, or order of a court upon the constitutionality of any provision of chapter 5 of title 3.

(b) Jurisdiction.—The Supreme Court shall, if it has not previously ruled on the question, accept jurisdiction over the appeal referred to in subsection (a), advance the appeal on the docket, and expedite the appeal to the greatest extent possible.

(Added Pub. L. 104–331, § 3(c), Oct. 26, 1996, 110 Stat. 4070.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, see section 3(d) of Pub. L. 104–331, set out as a note under section 1296 of this title.



§ 3905. Attorney’s fees and interest(a) Attorney’s Fees.—If a covered employee, with respect to any claim under chapter 5 of title 3, or a qualified person with a disability, with respect to any claim under section 421 of title 3, is a prevailing party in any proceeding under section 1296 or section 1346(g), the court may award attorney’s fees, expert fees, and any other costs as would be appropriate if awarded under section 706(k) of the Civil Rights Act of 1964.

(b) Interest.—In any proceeding under section 1296 or section 1346(g), the same interest to compensate for delay in payment shall be made available as would be appropriate if awarded under section 717(d) of the Civil Rights Act of 1964.

(c) Punitive Damages.—Except as otherwise provided in chapter 5 of title 3, no punitive damages may be awarded with respect to any claim under chapter 5 of title 3.

(Added Pub. L. 104–331, § 3(c), Oct. 26, 1996, 110 Stat. 4070.)

Editorial Notes

References in TextSections 706 and 717 of the Civil Rights Act of 1964, referred to in subsecs. (a) and (b), are classified to sections 2000e–5 and 2000e–16, respectively, of Title 42, The Public Health and Welfare.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, see section 3(d) of Pub. L. 104–331, set out as a note under section 1296 of this title.



§ 3906. Payments
A judgment, award, or compromise settlement against the United States under this chapter (including any interest and costs) shall be paid—(1) under section 1304 of title 31, if it arises out of an action commenced in a district court of the United States (or any appeal therefrom); or

(2) out of amounts otherwise appropriated or available to the office involved, if it arises out of an appeal from an administrative proceeding under chapter 5 of title 3.

(Added Pub. L. 104–331, § 3(c), Oct. 26, 1996, 110 Stat. 4071.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, see section 3(d) of Pub. L. 104–331, set out as a note under section 1296 of this title.



§ 3907. Other judicial review prohibited
Except as expressly authorized by this chapter and chapter 5 of title 3, the compliance or noncompliance with the provisions of chapter 5 of title 3, and any action taken pursuant to chapter 5 of title 3, shall not be subject to judicial review.
(Added Pub. L. 104–331, § 3(c), Oct. 26, 1996, 110 Stat. 4071.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, see section 3(d) of Pub. L. 104–331, set out as a note under section 1296 of this title.



§ 3908. Definitions
For purposes of applying this chapter, the terms “employing office” and “covered employee” have the meanings given those terms in section 401 of title 3.
(Added Pub. L. 104–331, § 3(c), Oct. 26, 1996, 110 Stat. 4071.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, see section 3(d) of Pub. L. 104–331, set out as a note under section 1296 of this title.




CHAPTER 180—ASSUMPTION OF CERTAIN CONTRACTUAL OBLIGATIONS



Sec.


4001.Assumption of contractual obligations related to transfers of rights in motion pictures.



§ 4001. Assumption of contractual obligations related to transfers of rights in motion pictures(a) Assumption of Obligations.—(1) In the case of a transfer of copyright ownership under United States law in a motion picture (as the terms “transfer of copyright ownership” and “motion picture” are defined in section 101 of title 17) that is produced subject to 1 or more collective bargaining agreements negotiated under the laws of the United States, if the transfer is executed on or after the effective date of this chapter and is not limited to public performance rights, the transfer instrument shall be deemed to incorporate the assumption agreements applicable to the copyright ownership being transferred that are required by the applicable collective bargaining agreement, and the transferee shall be subject to the obligations under each such assumption agreement to make residual payments and provide related notices, accruing after the effective date of the transfer and applicable to the exploitation of the rights transferred, and any remedies under each such assumption agreement for breach of those obligations, as those obligations and remedies are set forth in the applicable collective bargaining agreement, if—(A) the transferee knows or has reason to know at the time of the transfer that such collective bargaining agreement was or will be applicable to the motion picture; or

(B) in the event of a court order confirming an arbitration award against the transferor under the collective bargaining agreement, the transferor does not have the financial ability to satisfy the award within 90 days after the order is issued.


(2) For purposes of paragraph (1)(A), “knows or has reason to know” means any of the following:(A) Actual knowledge that the collective bargaining agreement was or will be applicable to the motion picture.

(B)(i) Constructive knowledge that the collective bargaining agreement was or will be applicable to the motion picture, arising from recordation of a document pertaining to copyright in the motion picture under section 205 of title 17 or from publication, at a site available to the public on-line that is operated by the relevant union, of information that identifies the motion picture as subject to a collective bargaining agreement with that union, if the site permits commercially reasonable verification of the date on which the information was available for access.

(ii) Clause (i) applies only if the transfer referred to in subsection (a)(1) occurs—(I) after the motion picture is completed, or

(II) before the motion picture is completed and—(aa) within 18 months before the filing of an application for copyright registration for the motion picture under section 408 of title 17, or

(bb) if no such application is filed, within 18 months before the first publication of the motion picture in the United States.




(C) Awareness of other facts and circumstances pertaining to a particular transfer from which it is apparent that the collective bargaining agreement was or will be applicable to the motion picture.



(b) Scope of Exclusion of Transfers of Public Performance Rights.—For purposes of this section, the exclusion under subsection (a) of transfers of copyright ownership in a motion picture that are limited to public performance rights includes transfers to a terrestrial broadcast station, cable system, or programmer to the extent that the station, system, or programmer is functioning as an exhibitor of the motion picture, either by exhibiting the motion picture on its own network, system, service, or station, or by initiating the transmission of an exhibition that is carried on another network, system, service, or station. When a terrestrial broadcast station, cable system, or programmer, or other transferee, is also functioning otherwise as a distributor or as a producer of the motion picture, the public performance exclusion does not affect any obligations imposed on the transferee to the extent that it is engaging in such functions.

(c) Exclusion for Grants of Security Interests.—Subsection (a) shall not apply to—(1) a transfer of copyright ownership consisting solely of a mortgage, hypothecation, or other security interest; or

(2) a subsequent transfer of the copyright ownership secured by the security interest described in paragraph (1) by or under the authority of the secured party, including a transfer through the exercise of the secured party’s rights or remedies as a secured party, or by a subsequent transferee.

The exclusion under this subsection shall not affect any rights or remedies under law or contract.

(d) Deferral Pending Resolution of Bona Fide Dispute.—A transferee on which obligations are imposed under subsection (a) by virtue of paragraph (1) of that subsection may elect to defer performance of such obligations that are subject to a bona fide dispute between a union and a prior transferor until that dispute is resolved, except that such deferral shall not stay accrual of any union claims due under an applicable collective bargaining agreement.

(e) Scope of Obligations Determined by Private Agreement.—Nothing in this section shall expand or diminish the rights, obligations, or remedies of any person under the collective bargaining agreements or assumption agreements referred to in this section.

(f) Failure To Notify.—If the transferor under subsection (a) fails to notify the transferee under subsection (a) of applicable collective bargaining obligations before the execution of the transfer instrument, and subsection (a) is made applicable to the transferee solely by virtue of subsection (a)(1)(B), the transferor shall be liable to the transferee for any damages suffered by the transferee as a result of the failure to notify.

(g) Determination of Disputes and Claims.—Any dispute concerning the application of subsections (a) through (f) shall be determined by an action in United States district court, and the court in its discretion may allow the recovery of full costs by or against any party and may also award a reasonable attorney’s fee to the prevailing party as part of the costs.

(h) Study.—The Comptroller General, in consultation with the Register of Copyrights, shall conduct a study of the conditions in the motion picture industry that gave rise to this section, and the impact of this section on the motion picture industry. The Comptroller General shall report the findings of the study to the Congress within 2 years after the effective date of this chapter.

(Added Pub. L. 105–304, title IV, § 406(a), Oct. 28, 1998, 112 Stat. 2903.)

Statutory Notes and Related Subsidiaries

References in TextThe effective date of this chapter, referred to in subsecs. (a) and (h), is Oct. 28, 1998. See Effective Date of 1998 Amendment note set out under section 108 of Title 17, Copyrights.




CHAPTER 181—FOREIGN JUDGMENTS



Sec.


4101.Definitions.


4102.Recognition of foreign defamation judgments.


4103.Removal.


4104.Declaratory judgments.


4105.Attorney’s fees.11 So in original. Does not conform to section catchline.



§ 4101. Definitions
In this chapter:(1) Defamation.—The term “defamation” means any action or other proceeding for defamation, libel, slander, or similar claim alleging that forms of speech are false, have caused damage to reputation or emotional distress, have presented any person in a false light, or have resulted in criticism, dishonor, or condemnation of any person.

(2) Domestic court.—The term “domestic court” means a Federal court or a court of any State.

(3) Foreign court.—The term “foreign court” means a court, administrative body, or other tribunal of a foreign country.

(4) Foreign judgment.—The term “foreign judgment” means a final judgment rendered by a foreign court.

(5) State.—The term “State” means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.

(6) United states person.—The term “United States person” means—(A) a United States citizen;

(B) an alien lawfully admitted for permanent residence to the United States;

(C) an alien lawfully residing in the United States at the time that the speech that is the subject of the foreign defamation action was researched, prepared, or disseminated; or

(D) a business entity incorporated in, or with its primary location or place of operation in, the United States.


(Added Pub. L. 111–223, § 3(a), Aug. 10, 2010, 124 Stat. 2381.)

Statutory Notes and Related Subsidiaries
FindingsPub. L. 111–223, § 2, Aug. 10, 2010, 124 Stat. 2380, provided that: 
“Congress finds the following:
“(1) The freedom of speech and the press is enshrined in the first amendment to the Constitution, and is necessary to promote the vigorous dialogue necessary to shape public policy in a representative democracy.

“(2) Some persons are obstructing the free expression rights of United States authors and publishers, and in turn chilling the first amendment to the Constitution of the United States interest of the citizenry in receiving information on matters of importance, by seeking out foreign jurisdictions that do not provide the full extent of free-speech protections to authors and publishers that are available in the United States, and suing a United States author or publisher in that foreign jurisdiction.

“(3) These foreign defamation lawsuits not only suppress the free speech rights of the defendants to the suit, but inhibit other written speech that might otherwise have been written or published but for the fear of a foreign lawsuit.

“(4) The threat of the libel laws of some foreign countries is so dramatic that the United Nations Human Rights Committee examined the issue and indicated that in some instances the law of libel has served to discourage critical media reporting on matters of serious public interest, adversely affecting the ability of scholars and journalists to publish their work. The advent of the internet and the international distribution of foreign media also create the danger that one country’s unduly restrictive libel law will affect freedom of expression worldwide on matters of valid public interest.

“(5) Governments and courts of foreign countries scattered around the world have failed to curtail this practice of permitting libel lawsuits against United States persons within their courts, and foreign libel judgments inconsistent with United States first amendment protections are increasingly common.”






§ 4102. Recognition of foreign defamation judgments(a) First Amendment Considerations.—(1) In general.—Notwithstanding any other provision of Federal or State law, a domestic court shall not recognize or enforce a foreign judgment for defamation unless the domestic court determines that—(A) the defamation law applied in the foreign court’s adjudication provided at least as much protection for freedom of speech and press in that case as would be provided by the first amendment to the Constitution of the United States and by the constitution and law of the State in which the domestic court is located; or

(B) even if the defamation law applied in the foreign court’s adjudication did not provide as much protection for freedom of speech and press as the first amendment to the Constitution of the United States and the constitution and law of the State, the party opposing recognition or enforcement of that foreign judgment would have been found liable for defamation by a domestic court applying the first amendment to the Constitution of the United States and the constitution and law of the State in which the domestic court is located.


(2) Burden of establishing application of defamation laws.—The party seeking recognition or enforcement of the foreign judgment shall bear the burden of making the showings required under subparagraph (A) or (B).


(b) Jurisdictional Considerations.—(1) In general.—Notwithstanding any other provision of Federal or State law, a domestic court shall not recognize or enforce a foreign judgment for defamation unless the domestic court determines that the exercise of personal jurisdiction by the foreign court comported with the due process requirements that are imposed on domestic courts by the Constitution of the United States.

(2) Burden of establishing exercise of jurisdiction.—The party seeking recognition or enforcement of the foreign judgment shall bear the burden of making the showing that the foreign court’s exercise of personal jurisdiction comported with the due process requirements that are imposed on domestic courts by the Constitution of the United States.


(c) Judgment Against Provider of Interactive Computer Service.—(1) In general.—Notwithstanding any other provision of Federal or State law, a domestic court shall not recognize or enforce a foreign judgment for defamation against the provider of an interactive computer service, as defined in section 230 of the Communications Act of 1934 (47 U.S.C. 230) unless the domestic court determines that the judgment would be consistent with section 230 if the information that is the subject of such judgment had been provided in the United States.

(2) Burden of establishing consistency of judgment.—The party seeking recognition or enforcement of the foreign judgment shall bear the burden of establishing that the judgment is consistent with section 230.


(d) Appearances Not a Bar.—An appearance by a party in a foreign court rendering a foreign judgment to which this section applies shall not deprive such party of the right to oppose the recognition or enforcement of the judgment under this section, or represent a waiver of any jurisdictional claims.

(e) Rule of Construction.—Nothing in this section shall be construed to—(1) affect the enforceability of any foreign judgment other than a foreign judgment for defamation; or

(2) limit the applicability of section 230 of the Communications Act of 1934 (47 U.S.C. 230) to causes of action for defamation.


(Added Pub. L. 111–223, § 3(a), Aug. 10, 2010, 124 Stat. 2381.)

§ 4103. Removal
In addition to removal allowed under section 1441, any action brought in a State domestic court to enforce a foreign judgment for defamation in which—(1) any plaintiff is a citizen of a State different from any defendant;

(2) any plaintiff is a foreign state or a citizen or subject of a foreign state and any defendant is a citizen of a State; or

(3) any plaintiff is a citizen of a State and any defendant is a foreign state or citizen or subject of a foreign state,

may be removed by any defendant to the district court of the United States for the district and division embracing the place where such action is pending without regard to the amount in controversy between the parties.
(Added Pub. L. 111–223, § 3(a), Aug. 10, 2010, 124 Stat. 2383.)

§ 4104. Declaratory judgments(a) Cause of Action.—(1) In general.—Any United States person against whom a foreign judgment is entered on the basis of the content of any writing, utterance, or other speech by that person that has been published, may bring an action in district court, under section 2201(a), for a declaration that the foreign judgment is repugnant to the Constitution or laws of the United States. For the purposes of this paragraph, a judgment is repugnant to the Constitution or laws of the United States if it would not be enforceable under section 4102(a), (b), or (c).

(2) Burden of establishing unenforceability of judgment.—The party bringing an action under paragraph (1) shall bear the burden of establishing that the foreign judgment would not be enforceable under section 4102(a), (b), or (c).


(b) Nationwide Service of Process.—Where an action under this section is brought in a district court of the United States, process may be served in the judicial district where the case is brought or any other judicial district of the United States where the defendant may be found, resides, has an agent, or transacts business.

(Added Pub. L. 111–223, § 3(a), Aug. 10, 2010, 124 Stat. 2383.)

§ 4105. Attorneys’ fees
In any action brought in a domestic court to enforce a foreign judgment for defamation, including any such action removed from State court to Federal court, the domestic court shall, absent exceptional circumstances, allow the party opposing recognition or enforcement of the judgment a reasonable attorney’s fee if such party prevails in the action on a ground specified in section 4102(a), (b), or (c).
(Added Pub. L. 111–223, § 3(a), Aug. 10, 2010, 124 Stat. 2383.)


CHAPTER 190—MISCELLANEOUS



Sec.


5001.Civil action for death or personal injury in a place subject to exclusive jurisdiction of United States.



§ 5001. Civil action for death or personal injury in a place subject to exclusive jurisdiction of United States(a) Death.—In the case of the death of an individual by the neglect or wrongful act of another in a place subject to the exclusive jurisdiction of the United States within a State, a right of action shall exist as though the place were under the jurisdiction of the State in which the place is located.

(b) Personal Injury.—In a civil action brought to recover on account of an injury sustained in a place described in subsection (a), the rights of the parties shall be governed by the law of the State in which the place is located.

(Added Pub. L. 113–287, § 4(b)(1), Dec. 19, 2014, 128 Stat. 3261.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


500116 U.S.C. 457Feb. 1, 1928, ch. 15, 45 Stat. 54.


In subsection (a), the words “civil action” are substituted for “action” for consistency in the revised title and with other titles of the United States Code.







